Title 3 - Uniform Agricultural Cooperative Association Act

Article 1 - General Provisions Relating to Agricultural Cooperative Associations

Section 1 - Declaration of policy.

It is the declared policy of this state, as one means of improving the economic position of agriculture, to encourage the organization of producers of agricultural products into effective associations under the control of such producers, and to that end this act shall be liberally construed.

Amended by Chapter 378, 2010 General Session



Section 1.1 - General corporation laws do not apply.

Title 16, Chapter 10a, Utah Revised Business Corporation Act, does not apply to domestic or foreign corporations governed by this chapter, except as specifically provided in Sections 3-1-13.4, 3-1-13.7, and 3-1-16.1.

Amended by Chapter 79, 1996 General Session



Section 2 - Definitions.

As used in this act, unless the context or subject matter requires otherwise:

(1) "Agricultural products" includes floricultural, horticultural, viticultural, forestry, nut, seed, ground stock, dairy, livestock, poultry, bee and any and all farm products.

(2) "Articles" means the articles of incorporation.

(3) "Association" means a corporation organized under this act, or a similar domestic corporation, or a foreign association or corporation if authorized to do business in this state, organized under any general or special act as a cooperative association for the mutual benefit of its members, as agricultural producers, and which confines its operation to purposes authorized by this act and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by this act for associations organized hereunder.

(4) "Board" means the board of directors.

(5) "Domestic associations" means an association or corporation formed under the laws of this state.

(6) "Foreign association" means an association or corporation not formed under the laws of this state.

(7) "Member" includes the holder of a membership of which there shall be but one class, in an association without stock and the holder of common stock in an association organized with stock.

(8) "Person" includes an individual, a partnership, a corporation and an association.

(9) "Producer" means a person who produces agricultural products, or an association of such persons.

(10) (a) "This act" means the "Uniform Agricultural Cooperative Association Act."

(b) Associations shall be classified as and deemed to be nonprofit corporations, inasmuch as their primary object is not to pay dividends on invested capital, but to render service and provide means and facilities by or through which the producers of agricultural products may receive a reasonable and fair return for their products.

Amended by Chapter 324, 2010 General Session



Section 3 - Qualifications of incorporators.

(1) Five or more individuals may form an association if they are:

(a) at least 18 years of age; and

(b) engaged in agriculture.

(2) One or more associations of individuals engaged in agriculture referred to in Subsection (1) may form an association.

Amended by Chapter 70, 2003 General Session



Section 4 - Purposes.

Such association may be organized for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

(1) producing, assembling, marketing, buying or selling agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, shipping, or utilizing such products, or manufacturing or marketing the by-products thereof;

(2) seed and crop improvement, and soil conservation and rehabilitation;

(3) manufacturing, buying or supplying to its members and others, machinery, equipment, feed, fertilizer, coal, gasoline and other fuels, oils and other lubricants, seeds, and all other agricultural and household supplies;

(4) generating and distributing electrical energy and furnishing telephone service to its members and others;

(5) performing or furnishing business or educational services, on a co-operative basis, for or to its members; or

(6) financing any of the above enumerated activities.

Amended by Chapter 324, 2010 General Session



Section 5 - Articles of incorporation.

(1) (a) Articles of incorporation shall be signed in duplicate by each of the incorporators and acknowledged before a notary public.

(b) Where the incorporators are associations, the president and secretary of each of the associations shall sign the articles of incorporation, and their signatures shall be acknowledged as provided in Subsection (1)(a).

(c) The acknowledgment shall state that it is the good faith intention of the incorporators to commence and carry on the business specified in the articles, and if the incorporators are individuals, that each of them is at least 18 years of age.

(2) (a) (i) The articles shall state the name of the association, which may include the word "cooperative."

(ii) The corporate name shall be distinguishable from any registered name or trademark of record filed with the Division of Corporations and Commercial Code.

(b) A statement of the association's purposes shall be included in the articles.

(c) (i) The articles shall state the name and street addresses of each of the incorporators.

(ii) If the association is organized with stock, a statement of the number of shares subscribed by each incorporator, which may not be less than one share, and the class or classes of shares for which each incorporator subscribes shall be stated in the articles.

(d) The name and address of the registered agent shall be stated in the articles.

(e) (i) The articles shall state whether the association was organized with or without stock.

(ii) If the association was organized with stock, the total authorized number of par value shares and the par value of each share shall be specified.

(iii) If any of the association's shares have no par value, the authorized number of the shares shall be specified.

(iv) If more than one class of stock is authorized, the following shall be specified:

(A) a description of the classes of shares;

(B) the number of shares in each class;

(C) the relative rights, preferences, and restrictions granted to or imposed upon the shares of each class; and

(D) the dividends to which each class shall be entitled.

(v) (A) If only one class of stock is authorized, it shall be common, and if more than one class is authorized, one class shall be designated common stock.

(B) Common stock shall carry all voting rights.

(f) (i) If the association is organized without stock, the articles shall state whether the property rights and interest of each member are equal or unequal.

(ii) If the property rights and interests are unequal, the articles shall state the rule by which those rights and interests shall be determined.

(3) The articles may also contain other provisions, consistent with the provisions of this chapter, for:

(a) regulating the association's business or the conduct of its affairs;

(b) the establishment of voting districts;

(c) the election of delegates to represent voting districts and the members residing within them;

(d) representation of each district upon the board of directors;

(e) changing the number of directors to correspond to changes in the number of districts; and

(f) the issuance, retirement, and transfer of memberships and stock.

Amended by Chapter 204, 1994 General Session



Section 6 - Filing articles of incorporation -- Certificate of incorporation -- Fees -- Constructive notice.

(1) The articles of incorporation shall be filed with the Division of Corporations and Commercial Code, which shall thereupon issue a certificate of incorporation. This certificate or a certified copy of the same shall be prima facie evidence of the due incorporation of the association. Upon the issuance of such certificate of incorporation, the corporate existence begins.

(2) The Division of Corporations and Commercial Code shall establish a fee pursuant to Section 63J-1-504 for filing articles of incorporation with the division, for securing a certified copy of the articles, for the issuance of a certificate of incorporation, and for filing amendments to the articles, whether incorporated with or without stock.

(3) No person dealing with the association may be charged with constructive notice of the contents of the articles or amendments thereto by reason of such filing or recording.

Amended by Chapter 183, 2009 General Session



Section 7 - Amendments to articles of incorporation.

(1) An association may amend its articles of incorporation by the affirmative vote of a majority of the members voting at:

(a) a regular meeting; or

(b) a special meeting called for that purpose.

(2) Written notice of the proposed amendment and of the time and place of the meeting shall be provided to the members of the association by any one of the following procedures:

(a) by mail at the last-known address at least 10 days prior to the meeting;

(b) by personal delivery at least 10 days prior to the meeting; or

(c) by publication not less than 10 days or more than 60 days prior to the meeting:

(i) in a periodical published by or for the association, to which substantially all of its members are subscribers or;

(ii) in a newspaper or newspapers whose combined circulation is general in the territory in which the association operates; and

(iii) as required in Section 45-1-101.

(3) In addition to one of the means set forth in Subsection (2), the association may give notice by any method established pursuant to the articles of incorporation or bylaws of the association.

(4) The bylaws may require that the notice period be longer than 10 days.

(5) An amendment affecting the preferential rights of any outstanding preferred stock may not be adopted until the written consent of the holders of a majority of the outstanding preference shares has been obtained.

(6) After an amendment has been adopted, articles of amendment shall be:

(a) prepared, in duplicate, setting forth the amendment and the fact of the adoption;

(b) signed and acknowledged by the president, chair, vice president, or vice chair and by the secretary or treasurer; and

(c) filed in the same manner as the original articles of incorporation.

Amended by Chapter 388, 2009 General Session



Section 8 - Bylaws.

The members of the association shall adopt bylaws not inconsistent with law or the articles, and they may alter and amend the same from time to time. Bylaws may be adopted, amended or repealed, at any regular meeting, or at any special meeting called for that purpose, by a majority vote of the members voting thereon. The bylaws may provide for:

(1) the time, place and manner of calling and conducting meetings of the members, and the number of members that shall constitute a quorum;

(2) the manner of voting and the condition upon which members may vote at general and special meetings and by mail or by delegates elected by district groups or other associations;

(3) subject to any provision thereon in the articles and in this act, the number, qualifications, compensation, duties and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

(4) the time, place and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

(5) rules consistent with law and the articles for the management of the association, the establishment of voting districts, the making of contracts, the issuance, retirement, and transfer of stock, and the relative rights, interests and preferences of members and shareholders;

(6) penalties for violations of the bylaws; and

(7) such additional provisions as shall be deemed necessary for the carrying out of the purposes of this act.

Amended by Chapter 324, 2010 General Session



Section 9 - Powers.

(1) An association formed under this act, or an association which might be formed under this act and which existed at the time this act took effect, shall have power and capacity to act possessed by natural persons and may do each and everything necessary, suitable, or proper for the accomplishment of any one or more of the purposes, or the attainment of any one or more of the objects herein enumerated or conducive to or expedient for the interests or benefit of the association, and may exercise all powers, rights, and privileges necessary or incident thereto, including the exercise of any rights, powers, and privileges granted by the laws of this state to corporations generally, excepting such as are inconsistent with the express provisions of this act.

(2) Without limiting or enlarging the grant of authority contained in Subsection (1), it is hereby specifically provided that every such association shall have authority:

(a) to act as agent, broker, or attorney in fact for its members and other producers, and for any subsidiary or affiliated association, and otherwise to assist or join with associations engaged in any one or more of the activities authorized by its articles, and to hold title for its members and other producers, and for subsidiary and affiliated association to property handled or managed by the association on their behalf;

(b) to make contracts and to exercise by its board or duly authorized officers or agents, all such incidental powers as may be necessary, suitable or proper for the accomplishment of the purposes of the association and not inconsistent with law or its articles, and that may be conducive to or expedient for the interest or benefit of the association;

(c) to make loans or advances to members or producer-patrons or to the members of an association which is itself a member or subsidiary thereof; to purchase, or otherwise acquire, endorse, discount, or sell any evidence of debt, obligation or security;

(d) to establish and accumulate reasonable reserves and surplus funds and to abolish the same; also to create, maintain, and terminate revolving funds or other similar funds which may be provided for in the bylaws of the association;

(e) to own and hold membership in or shares of the stock of other associations and corporations and the bonds or other obligations thereof, engaged in any related activity; or, in producing, warehousing or marketing any of the products handled by the association; or, in financing its activities; and while the owner thereof, to exercise all the rights of ownership, including the right to vote thereon;

(f) to acquire, hold, sell, dispose of, pledge, or mortgage, any property which its purposes may require;

(g) to borrow money without limitation as to amount, and to give its notes, bonds, or other obligations therefor and secure the payment thereof by mortgage or pledge;

(h) to deal in products of, and handle machinery, equipment, supplies and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled or performed for or on behalf of its members, but the value of the annual purchases made for persons who are neither members nor producers may not exceed 15 per centum of the value of all its purchases. Business transacted by an association for or on behalf of the United States or any agency or instrumentality thereof, shall be disregarded in determining the volume or value of member and nonmember business transacted by such association;

(i) if engaged in marketing the products of its members, to hedge its operations;

(j) to have a corporate seal and to alter the same at pleasure;

(k) to continue as a corporation for the time limited in its articles, and if no time limit is specified then perpetually;

(l) to sue and be sued in its corporate name;

(m) to conduct business in this state and elsewhere as may be permitted by law; and

(n) to dissolve and wind up.

Amended by Chapter 378, 2010 General Session



Section 10 - Members -- Qualifications and liabilities -- Voting rights.

(1) As used in this section, "patronage" means business or services transacted or performed by a member or shareholder with an association.

(2) (a) An association may only have as members or issue common stock to:

(i) current producers of agricultural products;

(ii) tenants and landlords receiving a share of the crop; and

(iii) cooperative associations of those producers.

(b) The incorporators named in the articles shall be members of the association, and shall pay the same amount and in the same manner for their membership or stock as do other members.

(3) A stockholder may not hold more than one share of the common voting stock.

(4) (a) Under the terms and conditions prescribed in the bylaws, a member shall lose his or her membership if that member no longer qualifies for membership under this section.

(b) Despite termination of membership under Subsection (4)(a), the former member shall remain subject to any liability he or she incurs while a member of the association.

(5) A member is not personally liable for any debt or liability of the association.

(6) (a) (i) A member or stockholder is entitled to:

(A) one vote based on the amount of stock or membership capital owned; and

(B) additional votes, if the bylaws provide that a member or shareholder is entitled to more than one vote based on actual patronage of the association.

(ii) A vote may not be cast by proxy, unless the member is a corporation, in which case its vote may be cast by an authorized representative.

(b) (i) The bylaws of an association may provide that a member may vote by signed ballot.

(ii) The member's signature on a ballot shall be notarized by a notary public before the ballot can be counted in any election.

Amended by Chapter 70, 2003 General Session



Section 11 - Certificates of and termination of membership -- Dividends and distribution of reserves -- Preferred stock -- Certificates of interest -- Unclaimed credits.

(1) No certificate for membership or stock shall be issued until fully paid for, but bylaws may provide that a member may vote and hold office prior to payment in full for his membership or stock.

(2) Dividends in excess of eight per centum per annum on the actual cash value of the consideration received by the association may not be paid on common stock or membership capital, but dividends may be cumulative if so provided in the articles or bylaws.

(3) (a) Savings in excess of dividends and additions to reserves and surplus shall be distributed on the basis of patronage.

(b) The bylaws may provide that any distribution to a nonmember, who is eligible for membership, may be credited to that nonmember until the amount of the distribution equals the value of a membership certificate, or a share of the association's common stock.

(c) The distribution credited to the account of the nonmember may be transferred to the membership fund at the option of the board, if, after two years, the amount is less than the value of the membership certificate or a share of common stock.

(4) (a) The bylaws shall provide the time and manner of settlement of membership interests with members who withdraw from the association or whose membership is otherwise terminated.

(b) Provisions for forfeiture of membership interests may be made in the bylaws.

(c) After the termination of the membership, for whatever cause, the withdrawing member shall exercise no further control over the facilities, assets, or activities of the association. The withdrawing member may not claim or receive any assets of the association except as follows:

(i) undistributed patronage allocated to the withdrawing member may be paid to the withdrawing member pursuant to the association's bylaws;

(ii) the withdrawing member may be reimbursed for the par value of membership or stock in the association pursuant to the association's articles, bylaws, and membership agreement; and

(iii) the withdrawing member shall receive any distributions to which the member is entitled pursuant to Subsection 3-1-20(3)(d).

(5) (a) An association may issue preferred stock to members and nonmembers.

(b) Preferred stock may be redeemed or retired by the association on the terms and conditions as are provided in the articles or bylaws and printed on the stock certificates.

(c) Preferred stockholders may not vote, but no change in their priority or preference rights shall be effective until the written consent of the holders of a majority of the preferred stock has been obtained.

(d) Payment for preferred stock may be made in cash, services, or property on the basis of the fair value of the stock, services, and property, as determined by the board.

(6) (a) The association may issue to each member a certificate of interest evidencing the member's interest in any fund, capital investment, or other assets of the association.

(b) Those certificates may be transferred only to the association, or to other purchasers, as approved by the board of directors, under the terms and conditions provided for in the bylaws.

(7) (a) As used in this Subsection (7), "reasonable effort" means:

(i) a letter to a member’s or former member’s last-known address, a listing of unclaimed credits in an association publication, and the posting of a list of unclaimed credits at the association’s principal place of business; and

(ii) publishing a list of the unclaimed credits exceeding $25 each, or greater, in a newspaper of general circulation in the area where the association’s principal offices are located.

(b) The association may retain revolving certificates of interest described in this Subsection (7) as an exception to the provisions of Title 67, Chapter 4a, Unclaimed Property Act, if:

(i) the board of directors of the association determines to revolve the certificates and the certificates remain unclaimed by the association’s members or former members for five years after the credit is declared;

(ii) the association is authorized to retain those credits by its bylaws;

(iii) the board of directors of the association approves the retention; and

(iv) before retaining the credits, the association makes a reasonable effort to locate and communicate the issuance of the credits to the members or former members.

(c) (i) The board of directors may either add the unclaimed credits as a contribution to the capital fund, or use them to establish an agricultural educational program as described in Subsection (7)(c)(ii).

(ii) If the board of directors chooses to use the unclaimed credits to establish an agricultural educational program, it shall establish an agricultural educational program to:

(A) provide scholarships for low income and worthy students to colleges and universities;

(B) provide funding for director training and education;

(C) provide funds for cooperative education programs in secondary or higher education institutions; or

(D) provide other educational opportunities.

(iii) The board of directors may not distribute unclaimed credits to current patrons of the association.

(iv) Upon dissolution of an association, the board of directors shall report and remit unclaimed credits to the Division of Unclaimed Property.

(d) (i) Each association that applies credits under Subsection (7)(c) during a calendar year shall file an annual report with the State Treasurer by April 15 of the following year.

(ii) The report shall specify:

(A) the dollar amount of credits applied during the year;

(B) the dollar amount of credit paid to claimants during the year; and

(C) the aggregate dollar amount of credits applied since January 1, 1996.

(e) At any time after the association retains credits under this Subsection (7), the association shall pay the members, former members, or their successors in interest, the value of the credit, without interest, if the members, former members, or their successors in interest:

(i) file a written claim for payment with the association; and

(ii) surrender the certificate issued by the association that evidences the credit.

Amended by Chapter 378, 2010 General Session



Section 12 - Meetings.

Within 90 days after the incorporation of an association the members thereof shall hold an organization meeting at a time and place fixed by the temporary board of directors. Not less than 10 days' written notice thereof shall be given to each member. An association may provide in its bylaws for one or more regular meetings each year, which may be held within or without the state at the time and place designated in the bylaws. Special meetings of the members may be called by the board of directors, and it shall be their duty to call such meetings when 10 per centum of the members file with the secretary a petition demanding a special meeting and specifying the business to be considered at such meeting. Notice of all meetings, except as otherwise provided by law or the articles or bylaws, shall be mailed to each member at least 10 days prior to the meeting, and in case of special meetings the notice shall state the purposes for which it is called, but the bylaws may require that all notices shall be given by publication in a periodical published by or for the association, to which substantially all its members are subscribers, or in a newspaper or newspapers whose combined circulation is general in the territory in which the association operates.

No Change Since 1953



Section 12.1 - Quorum -- Voting.

(1) The bylaws of the association shall prescribe the number of members or shareholders which constitutes a quorum.

(2) Where a quorum was initially present at a meeting, a majority vote of the votes entitled to be cast shall be necessary for the adoption of any matter on which a vote was cast, unless a greater proportion is required by this chapter or the articles of incorporation of the association.

(3) If the articles of incorporation require the vote of a greater proportion of members than that required by this chapter, the provisions of the articles of incorporation shall control.

Enacted by Chapter 202, 1994 General Session



Section 12.2 - Waiver of notice.

(1) A written waiver of notice signed at any time by the member waives the notice requirement under this chapter, the articles of incorporation, or the bylaws.

(2) A member's attendance at a meeting waives an objection to lack of notice unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting because of lack of notice.

Enacted by Chapter 202, 1994 General Session



Section 13 - Directors.

(1) (a) (i) Except as provided in Subsection (1)(c), the business of the association shall be managed by a board of not less than three directors.

(ii) At least two-thirds of the directors shall be members of the association, or officers, directors, or members of a member association.

(b) A director shall hold office for the term for which he or she was named or elected and until a successor is elected.

(c) If an association has less than three associations of producers as its members, the association may be managed by a board of two directors, each of whom shall be an officer, director, or member of a member association.

(2) Directors shall be elected by the members at the first meeting of the members held after the incorporation of the association.

(3) Subject to the provisions of this chapter, the articles, or bylaws, shall specify the:

(a) number;

(b) qualifications;

(c) terms of office;

(d) manner of election;

(e) time and place of meeting; and

(f) powers and duties of the directors.

(4) Unless otherwise provided in the articles or bylaws, a director shall be elected for a term of one year.

(5) (a) (i) Unless otherwise provided in the articles or bylaws and except as provided in Subsection (5)(b), a vacancy on the board, other than by expiration of term, shall be filled by the remaining members of the board.

(ii) A director elected by the remaining members of the board shall serve until a successor is elected by the members at the next annual meeting of the members, or at a special meeting.

(b) (i) If the bylaws provide for the election of directors within districts, the board shall call a special meeting of the members in the district to elect a person qualified to fill the vacancy.

(ii) Unless otherwise provided in the articles or bylaws, a director elected by a district shall serve until a successor is elected at the next regular meeting at which a director or directors are to be elected.

(6) (a) If not restricted by the articles, the bylaws may provide that the:

(i) area in which the association has members shall be divided into districts; and

(ii) directors shall be elected within those districts.

(b) The directors may be elected either directly or by district delegates elected by the members in that district.

(c) The bylaws shall specify, or authorize the board of directors to determine:

(i) the number of directors to be elected within each district;

(ii) the apportionment of the directors; and

(iii) the method of changing district boundaries.

(d) The bylaws may provide that primary elections shall be held in each district to nominate its directors, and that the result of the primary elections may be:

(i) ratified at the next regular meeting of the association; or

(ii) considered to be the final election.

(7) (a) The bylaws may provide for an executive committee to be elected by the board of directors from its members and may delegate to this committee the functions and powers of the board.

(b) The executive committee shall be subject to the general direction and control of the board.

Amended by Chapter 70, 2003 General Session



Section 13.1 - Limitation of personal liability of officers and directors.

(1) The articles of incorporation may include a provision eliminating or limiting the personal liability of a director or an officer to the association or its members for monetary damages for breach of fiduciary duty, but the provision may not eliminate or limit the liability of a director or an officer:

(a) for any breach of the director's or officer's duty of loyalty to the association or its members;

(b) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(c) for any transaction from which the director or officer derived an improper personal benefit.

(2) No provision authorized under this section may eliminate or limit the liability of a director or an officer for any act or omission occurring prior to the date when the provision becomes effective.

(3) Any provision authorized under this section to be included in the articles of incorporation may also be adopted in the bylaws or by resolution, but only if the provision is approved by the same percentage of members as is required to approve an amendment to the articles of incorporation.

(4) Any foreign association authorized to transact business in this state may adopt any provision authorized under this section.

(5) (a) Except as otherwise provided by state or federal laws, an officer or director is not personally liable for any injury to a person or property arising out of a tort committed by another employee of the association unless:

(i) the officer or director was personally involved in the situation giving rise to the litigation; or

(ii) the officer or director committed a criminal offense.

(b) The protection provided by this subsection does not restrict other rights that an officer or director may have.

Amended by Chapter 204, 1994 General Session



Section 13.2 - Place and notice of directors' meetings -- Action without meeting -- Meetings by telephone conference calls.

(1) Regular or special meetings of the board of directors may be held either within or without this state.

(2) Regular meetings of the board of directors may be held with or without notice as prescribed in the bylaws. Special meetings of the board of directors shall be held upon the notice prescribed in the bylaws. A director's attendance at a meeting constitutes a waiver of notice of that meeting, except if a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors must be specified in the notice of waiver of notice of the meeting unless required by the bylaws.

(3) Unless otherwise provided by the articles of incorporation or bylaws, any action required by this act to be taken at a meeting of the directors of an association, or any action which may be taken at a meeting of the directors or of a committee, may be taken without a meeting if a consent in writing, setting forth the action taken, shall be signed by all of the directors or members of the committee. This consent shall have the same effect as a unanimous vote.

(4) Unless otherwise provided in the articles of incorporation or bylaws, members of the board of directors of any association, or committee designated by the board, may participate in a meeting of the board or committee by conference telephone or similar communications equipment. Participation in a meeting under this subsection shall constitute presence in person at the meeting.

Enacted by Chapter 27, 1989 General Session



Section 13.3 - General standards of conduct for directors and officers.

(1) A director shall perform his duties as a director, and as a member of a committee, and each officer with discretionary authority shall perform his duties under that authority:

(a) in good faith;

(b) with the care an ordinarily prudent person in a similar position would exercise under similar circumstances; and

(c) in a manner the director or officer reasonably believes to be in the best interests of the association.

(2) In performing his duties, a director or officer may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) one or more officers or employees of the association whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(b) legal counsel, public accountants, or other persons as to matters the director or officer reasonably believes are within the person's professional or expert competence; or

(c) in the case of a director, a committee of the board of directors of which he is not a member, if the director reasonably believes the committee merits confidence.

(3) A director or officer is not acting in good faith if he has knowledge that makes reliance otherwise permitted by Subsection (2) unwarranted.

(4) A director or officer is not liable to the association, its members, or any conservator or receiver, or any assignee or successor-in-interest thereof, for any action taken, or any failure to take any action, as an officer or director unless:

(a) the director or officer has breached or failed to perform the duties of the office in compliance with this section; and

(b) the breach or failure to perform constitutes gross negligence, willful misconduct, or intentional infliction of harm on the association or the members.

Enacted by Chapter 204, 1994 General Session



Section 13.4 - Indemnification of officers, directors, employees, fiduciaries, and agents.

(1) The association shall have the same powers, rights, and obligations and shall be subject to the same liabilities as apply to corporations for profit as set forth in Sections 16-10a-901 through 16-10a-909.

(2) (a) Association directors, officers, employees, fiduciaries, and agents shall have the same rights of indemnification as directors, officers, employees, fiduciaries, and agents, respectively, of corporations for profit as set forth in Sections 16-10a-901 through 16-10a-909.

(b) A reference in Sections 16-10a-901 through 16-10a-909:

(i) to shareholders shall be construed to refer to voting members or shareholders for the purpose of this section; and

(ii) to corporations shall be construed to refer to associations.

Enacted by Chapter 204, 1994 General Session



Section 13.5 - Conflicts of interest.

(1) A director does not have a conflict of interest and is entitled to vote on any matter for which the action to be taken or decision to be made by the board relates to matters which have application to other members which are similarly situated to the director or to the member association which the director represents.

(2) Except as provided in Subsection (1), each director on the board of an association has a duty to serve the association as a whole and not the individual members of the association. This duty applies even when the director's own personal interests as a member or representative of a member may be contrary to the interests of the association.

(3) (a) As used in this section, "interested director" means a director who has a direct financial interest in a transaction or contract being considered by the board or committee of an association, whether as a member of the association or as a representative of a member association.

(b) Interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or a committee which authorizes, approves, or ratifies a contract or transaction.

(c) Interested directors shall be excluded from a board or committee meeting during the discussion and vote on a matter in which the director has a direct financial interest, unless a majority of the disinterested directors on the board vote that the interested director may remain at the meeting.

(4) Except as provided in Subsections (1) and (3)(c), every contract or transaction between the association and one or more of its directors shall be void, or voidable by the association, if:

(a) the director is present at or participates in the discussion at the board or committee meeting which authorizes, approves, or ratifies the contract or transaction; or

(b) the vote of the interested director is counted in the vote of the board or the committee.

(5) Notwithstanding Subsection (4), a transaction between the association and one or more of its directors is not void, or voidable by the association, if:

(a) the material facts as to the relationship or interest of the director and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes, approves, or ratifies the contract or transaction by the affirmative vote of a majority of the disinterested directors, even if the disinterested directors are less than a quorum;

(b) the material facts as to the relationship or interest of the director and as to the contract or transaction are disclosed or are known to the members of the association entitled to vote, and the contract or transaction is specifically authorized, approved, or ratified in good faith by a vote of the members; or

(c) the contract or transaction is fair to the association.

Enacted by Chapter 204, 1994 General Session



Section 13.6 - Quorum and voting.

(1) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:

(a) a majority of the fixed number of directors if the association has a fixed board size; or

(b) a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

(2) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is an action of the board of directors, unless the articles of incorporation, bylaws, or this chapter require the vote of a greater number of directors.

(3) A director present at a meeting of the board of directors when action is taken is considered to have assented to the action taken at the meeting, unless:

(a) the director votes against the action taken at the meeting;

(b) the director objects at the beginning of the meeting, or promptly on arrival, to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting;

(c) the director contemporaneously requests his dissent or abstention to any specific action to be entered into the minutes of the meeting; or

(d) the director gives to the presiding officer written notice of his dissent or abstention before adjournment of the meeting or within 24 hours after adjournment.

(4) A director who votes in favor of an action taken may not dissent or abstain under Subsection (3).

Enacted by Chapter 204, 1994 General Session



Section 13.7 - Resignation of directors.

(1) A director may resign by giving written notice to the association.

(2) A resignation of a director is effective when the notice is received by the association, unless the notice specifies a future effective date.

Enacted by Chapter 204, 1994 General Session



Section 13.8 - Director committees.

(1) (a) Unless otherwise provided by the articles of incorporation or bylaws, a board of directors may create one or more committees and appoint members of the board of directors to serve on them.

(b) Each committee shall have two or more members who serve at the discretion of the board of directors.

(2) The creation of a committee and appointment of members to it shall be approved by the greater of:

(a) a majority of all the directors in office when the action is taken; or

(b) the number of directors required by the articles of incorporation or bylaws to take action under Section 3-1-13.6.

(3) Sections 3-1-13.2 and 3-1-13.6 shall apply to committees and their members.

(4) The board of directors, the articles of incorporation, or the bylaws may provide the scope of the authority that each committee may exercise.

(5) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 3-1-13.3.

Amended by Chapter 378, 2010 General Session



Section 14 - Removal of director.

Any member may ask for the removal of a director by filing charges with the secretary or president of the association, together with a petition signed by 10 per centum of the members requesting the removal of the director in question. The removal shall be voted upon at the next meeting of the members, and the association may remove the director by a majority vote of the members voting thereon. The director whose removal is requested shall be served with a copy of the charges not less than 10 days prior to the meeting and shall have an opportunity at the meeting to be heard in person and by counsel and to present evidence; and the persons requesting the removal shall have the same opportunity. In case the bylaws provide for election of directors by districts, then the petition for removal of a director shall be signed by 20 per centum of the members residing in the district from which he was elected. The board shall call a special meeting of the members residing in that district to consider the removal of the director; and by a majority vote of the members of that district voting thereon the director in question shall be removed from office.

Amended by Chapter 378, 2010 General Session



Section 15 - Officers.

The board shall elect a president, a secretary and a treasurer, and may elect one or more vice-presidents, and such other officers as may be authorized in the bylaws. Unless the articles otherwise specifically provide, the president and at least one of the vice-presidents shall be directors, but a vice-president who is not a director cannot succeed to or fill the office of president. Any two of the offices of vice-president, secretary and treasurer may be combined in one person.

Amended by Chapter 378, 2010 General Session



Section 15.1 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws, or, to the extent consistent with the bylaws, the duties prescribed by the directors or by the officer authorized by the board of directors to prescribe the duties of other officers.

Amended by Chapter 378, 2010 General Session



Section 16 - Removal of officer.

Any member may bring charges of misconduct or incompetency against an officer by filing them with the secretary or president of the association, together with a petition signed by 10 per centum of the members requesting the removal of the officer in question. The directors shall vote upon the removal of the officer at the first meeting of the board held after the hearing on the charges, and the officer may be removed by a majority vote, notwithstanding any contract the officer may have with the association, which shall terminate upon his removal, anything in the contract to the contrary notwithstanding. The officer against whom such charges are made shall be served with a copy of the charges not less than 10 days prior to the meeting, and shall have an opportunity at the meeting to be heard in person and by counsel, and to present evidence, and the persons making the charges shall have the same opportunity.

No Change Since 1953



Section 16.1 - Resignation of officers.

(1) An officer may resign by giving written notice of the resignation to the association.

(2) A resignation of an officer is effective when the notice is received by the association, unless the notice specifies a future effective date.

(3) If a resignation is to be effective as of a future date, the board of directors may:

(a) allow the officer to remain in office until that date and fill the pending vacancy before the effective date, providing that the successor does not take office until the effective date; or

(b) remove the officer prior to the effective date and fill the resulting vacancy.

Enacted by Chapter 204, 1994 General Session



Section 17 - Contracts with association.

(1) (a) The bylaws may require members to execute contracts with the association in which the members agree to patronize the facilities created by the association, and to sell all or a specified part of their products to or through it, or to buy all or a specified part of their supplies from or through the association or any facilities created by it.

(b) If the members contract to sell through the association, the fact that for certain purposes the relation between the association and its members may be one of agency does not prevent the passage from the member to the association of absolute and exclusive title to the products which are the subject matter of the contract.

(c) Such title shall pass to the association upon delivery of the product, or at any other time specified in the contract.

(d) If the period of the contract exceeds three years, the bylaws and the contracts executed thereunder shall specify a reasonable period, not less than 10 days in each year, after the third year, during which the member, by giving to the association such reasonable notice as the association may prescribe, may withdraw from the association; provided, that if the bylaws or contracts executed hereunder so specify, a member may not withdraw from the association while indebted thereto.

(e) In the absence of such a withdrawal provision, a member may withdraw at any time after three years.

(2) The contract may fix, as liquidated damages, which may not be regarded as penalties, specific sums to be paid by the members to the association upon the breach of any provision of the contract regarding the use of any facilities of the association or the sale, delivery, handling, or withholding of products; and may further provide that the member who breaks his contract shall pay all costs, including premiums for bonds, and reasonable attorney's fees, to be fixed by the court, in case the association prevails in any action upon the contract.

(3) (a) A court of competent jurisdiction may grant an injunction to prevent the breach or further breach of the contract by a member and may decree specific performance thereof.

(b) Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and a bond in such form and amount as may be approved by the court, the court may grant a temporary restraining order or preliminary injunction against the member.

(4) No remedy, either legal or equitable, herein provided for, shall be exclusive, but the association may avail itself of any and all such remedies, at the same or different times, in any action or proceeding.

(5) In any action upon such marketing contracts, it shall be conclusively presumed that a landowner or landlord or lessor is able to control the delivery of products produced on his land by tenants or others, whose tenancy or possession or work on such land or the terms of whose tenancy or possession or labor thereon were created or changed after execution by the landowner or landlord or lessor of such a marketing contract; and in such actions, the foregoing remedies for nondelivery or breach shall lie and be enforceable against such landowner, landlord, or lessor.

(6) (a) The association may file contracts to sell agricultural products to or through the association in the office of the county recorder of the county in which the products are produced.

(b) If the association has uniform contracts with more than one member in any county, it may, in lieu of filing the original contracts, file the affidavit of its president, vice president or secretary, containing or having attached thereto:

(i) a true copy of the uniform contract entered into with its members producing such product in that county; and

(ii) the names of the members who have executed such contract and a description of the land on which the product is produced, if such description is contained in the contract.

(c) The association may file from time to time thereafter affidavits containing revised or supplementary lists of the members producing such product in that county without setting forth therein a copy of the uniform contract but referring to the filed or recorded copy thereof.

(d) All affidavits filed under this section shall state in substance that they are filed pursuant to the provisions of this section.

(e) The county recorder shall file such affidavits and make endorsements thereon and record and make entries thereof in the same manner as is required by law in the case of chattel mortgages, and he shall compile and make available for public inspection a convenient index containing the names of all signers of such contracts, and collect for his services hereunder the same fees as for chattel mortgages.

(f) The filing of any such contract, or such affidavit, shall constitute constructive notice of the contents thereof, and of the association's title or right to the product embraced in such contract, to all subsequent purchasers, encumbrancers, creditors, and to all persons dealing with the members with reference to such product.

(g) No title, right, or lien of any kind shall be acquired to or on the product thereafter except through the association or with its consent, or subject to its rights; and the association may recover the possession of such property from any and all subsequent purchasers, encumbrancers, and creditors, and those claiming under them, in whose possession the same may be found, by any appropriate action for the recovery of personal property, and it may have relief by injunction and for damages.

Amended by Chapter 378, 2010 General Session



Section 18 - Inducing breach of contract -- False reports -- Penalty.

A person or corporation whose officers or employees knowingly induce or attempt to induce a member or stockholder of an association to violate his marketing contract with the association, or who intentionally spreads false reports about its finances or management:

(1) is guilty of a class A misdemeanor and is subject to a fine of not more than $2,500 for each offense; and

(2) may be held liable in a civil action to the association.

Amended by Chapter 202, 1994 General Session



Section 19 - Association not in restraint of trade -- Right to disseminate information.

(1) No association complying with the terms hereof shall be deemed to be a conspiracy, or a combination in restraint of trade, or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its members, or any agreement authorized in this act, be construed as an unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

(2) An association may acquire, exchange, interpret and disseminate to its members, to other cooperative associations, and otherwise, past, present, and prospective crop, market, statistical, economic, and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

(3) An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus.

Amended by Chapter 324, 2010 General Session



Section 20 - Voluntary dissolution -- Distribution of assets -- Proceedings.

(1) (a) An association may be dissolved:

(i) at a regular meeting, or a special meeting called for that purpose;

(ii) after 30 days advance notice of the time, place, and object of the meeting is served on the members of the association as prescribed in the bylaws; and

(iii) by a two-thirds vote of the members voting.

(b) (i) The members shall elect a committee of three members to act as trustees on behalf of the association, and the trustees shall liquidate and distribute the association's assets within the time fixed by the members.

(ii) The trustees may bring and defend actions necessary to protect and enforce the rights of the association.

(iii) Any vacancies in the trusteeship may be filled by the remaining trustees.

(2) (a) If an association dissolves pursuant to this section, the trustees, a creditor, a member, or the attorney general may bring an action in the district court in the county where the principal place of business of the association is located.

(b) The court may specify:

(i) appropriate notice of the time and place for the submission of claims against the association, which notice may require creditors of and claimants against the association to submit accounts and demands in writing at the specified place by a specific day, which date shall be at least 40 days from the date of service or first publication of the notice;

(ii) the payment or satisfaction of claims and demands against the association, or the retention of money for such purpose;

(iii) the administration of trusts or the disposition of the property held in trust by or for the association;

(iv) the sale and disposition of any remaining property of the association and the distribution or division of the property or its proceeds among the members or persons entitled to them; and

(v) other matters related to the dissolution.

(c) All orders and judgments shall be binding upon the association, its property and assets, trustees, members, creditors, and all claimants against it.

(3) On dissolution, the assets of the association shall be distributed in the following manner and order:

(a) to pay the association's debts and expenses;

(b) to return to any investors the par value of their capital;

(c) to pay patrons on a pro rata basis the amount of any patronage capital credited to their accounts; and

(d) if there is a surplus, to distribute it among those patrons who have been members of the association at any time during the last five years preceding dissolution or for a longer period of time if determined by the board of directors to be practicable, on the basis of patronage during that period.

(4) After the final settlement by the trustees, the association shall be considered dissolved and shall cease to exist.

(5) The trustees shall make a report in duplicate of the proceedings held under this section, which shall be signed, acknowledged, and filed as required for the filing of the articles of incorporation.

(6) This section shall apply to all associations incorporated in this state.

Amended by Chapter 202, 1994 General Session



Section 20.1 - Grounds for judicial dissolution.

(1) An association may be dissolved in a proceeding by the attorney general if it is established that the association:

(a) obtained its articles of incorporation through fraud; or

(b) has continued to exceed or abuse the authority conferred upon it by law.

(2) An association may be dissolved in a proceeding brought by a shareholder if it is established that:

(a) the directors are deadlocked in the management of the association affairs, the members are unable to break the deadlock, irreparable injury to the association is threatened or being suffered, or the business and affairs of the association can no longer be conducted to the advantage of the members generally, because of the deadlock;

(b) the directors, or those in control of the association, have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) the members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired on the election of their successors; or

(d) the association's assets are being misapplied or wasted.

(3) An association may be dissolved in a proceeding by a creditor if it is established that:

(a) the creditor's claim has been reduced to a judgment, the execution on the judgment has been returned unsatisfied, and the association is insolvent; or

(b) the association is insolvent and the association has admitted in writing that the creditor's claim is due and owing.

(4) An association may be dissolved in a proceeding by the association to have its voluntary dissolution continued under court supervision.

Enacted by Chapter 70, 2003 General Session



Section 20.2 - Procedure for judicial dissolution.

(1) (a) A proceeding by the attorney general to dissolve an association shall be brought in either the district court of the county in which the principal office or registered office of the association is situated, or the district court of Salt Lake County.

(b) A proceeding brought by any other party specified in Section 3-1-20.1 shall be brought in the district court of the county where the association's principal office is or, if it has no principal office in this state, where its registered office is or was last located.

(2) It is not necessary to make members parties to a proceeding to dissolve an association unless relief is sought against them individually.

(3) A court, in a proceeding brought to dissolve an association, may issue injunctions, appoint a receiver or custodian pendent elite with all powers and duties the court directs, take other action required to preserve the association assets wherever located, and carry on the business of the association until a full hearing can be held.

Enacted by Chapter 70, 2003 General Session



Section 20.3 - Receivership or custodianship.

(1) (a) A court, in a judicial proceeding to dissolve an association, may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the association.

(b) The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian.

(c) The court, appointing a receiver or custodian, has exclusive jurisdiction over the association and all of its property wherever located.

(2) (a) The court may appoint an individual, or a domestic or foreign corporation authorized to transact business in this state as a receiver or custodian.

(b) The court may require the receiver or custodian to post bond, with or without securities, in an amount the court directs.

(3) (a) The court shall describe the powers of the receiver or custodian in its appointing order, which may be amended.

(b) The receiver:

(i) may dispose of all or any part of the assets of the association wherever located, at a public or private sale, if authorized by the court; and

(ii) may sue and defend in its own name as a receiver of the association in all courts of this state.

(c) The custodian may exercise all of the powers of the association, through or in place of its board of directors or officers, to manage the affairs of the association in the best interests of its members and creditors.

(4) During a receivership, the court may designate the receiver a custodian, and during a custodianship may designate the custodian a receiver, if the action is in the best interests of the association, its members, and its creditors.

(5) During the receivership or custodianship, the court may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the custodian's or receiver's counsel from the assets of the association or proceeds from the sale of the assets.

Enacted by Chapter 70, 2003 General Session



Section 20.4 - Decree of dissolution.

(1) (a) If, after a hearing, the court determines that one or more grounds for judicial dissolution described in Section 3-1-20.1 exist, it may enter a decree dissolving the association and specifying the effective date of the dissolution.

(b) The clerk of the court shall deliver a certified copy of the decree to the Division of Corporations and Commercial Code for filing.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the association's business and affairs in accordance with Section 3-1-20 and the giving of notice to its registered agent, or to the Division of Corporations and Commercial Code if it has no registered agent, and to claimants in accordance with said section.

(3) The court's order may be appealed as in other civil proceedings.

Enacted by Chapter 70, 2003 General Session



Section 21 - Existing associations continued under chapter.

(1) This act shall be applicable to any existing association formed under any law of this state providing for the incorporation of agricultural cooperative associations, for a purpose for which an association may be formed under this act, and particularly to associations formed under the Agricultural Cooperative Association Act, and all such associations shall have and may exercise and enjoy all the rights, privileges, authority, powers, and capacity heretofore granted, and all such associations shall have and may also exercise and enjoy all the rights, privileges, authority, powers, and capacity granted or afforded under and in pursuance of this act to the same extent and effect as though organized hereunder.

(2) Any cooperative association heretofore organized by producers of agricultural products under Chapter 1, General Provisions Relating to Agricultural Cooperative Associations, for purposes in this act provided, may bring itself under and within the terms of this act as if organized hereunder and may thereafter operate in pursuance of the terms hereof, and may exercise and enjoy all the rights, privileges, authority, powers, and capacity afforded and provided for under the terms of this act, by filing with the Division of Corporations and Commercial Code, a sworn statement signed by the president and secretary of such association, to the effect that by resolution of the board of directors of such association duly adopted, such association has elected to bring itself within the terms of this act.

Amended by Chapter 324, 2010 General Session



Section 22 - Accrued rights not affected by chapter.

This act does not impair nor affect any act, offense committed, or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred prior to the time this act takes effect, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted as fully and to the same extent as if this act had not been passed.

Amended by Chapter 378, 2010 General Session



Section 23 - Use of term "cooperative" limited.

No person, firm, corporation, or association, domestic or foreign, hereafter commencing business in this state shall use the word "cooperative" as a part of its corporate or business name unless it has complied with the provisions of this act or some other statute of this state relating to co-operative associations. A foreign association organized under and complying with the co-operative law of the state of such association's creation shall be entitled to use the term "cooperative" in this state if it has obtained the privilege of doing business in this state.

No Change Since 1953



Section 24 - Eligible foreign corporations may operate under chapter.

A foreign corporation that can qualify as an association, as defined in Section 3-1-2, may be authorized to do business in this state under the provisions of this act by complying with the laws relating to foreign corporations doing business in the state. It shall pay the same fees and charges as domestic associations. Upon such compliance it shall have all the rights and privileges of like domestic associations.

Amended by Chapter 7, 1977 General Session



Section 25 - Filing of annual reports.

Domestic associations and foreign associations admitted to do business in this state shall file an annual report in accordance with Section 16-6a-1607.

Amended by Chapter 300, 2000 General Session



Section 26 - Separability clause.

If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

Amended by Chapter 378, 2010 General Session



Section 27 - Construction of chapter.

This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

No Change Since 1953



Section 28 - Short title.

This act may be cited as the Uniform Agricultural Cooperative Association Act.

No Change Since 1953



Section 29 - Inconsistent acts repealed -- Existing associations continued.

All acts and parts of acts which are inconsistent with the provisions of this act are repealed. It is intended by the enactment of this measure to continue in good standing all existing associations organized under similar acts heretofore existing, and in no way to detract from or interfere with the continued operations of such associations, and it is intended that this act shall supersede Title 2, Revised Statutes of Utah, 1933, in the interest of the further aid, encouragement, strengthening, and stabilizing of all such associations.

No Change Since 1953



Section 30 - Authorization for merger or consolidation with other associations or corporations -- Laws governing surviving or new corporation.

(1) Pursuant to a plan approved under this chapter, an agricultural cooperative association may merge or consolidate with:

(a) one or more agricultural cooperative associations;

(b) one or more domestic corporations governed by:

(i) Title 16, Chapter 10a, Utah Revised Business Corporation Act; or

(ii) Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act; or

(c) any combination of associations or corporations referred to in Subsection (1)(a) or (b).

(2) The surviving or new corporation shall be governed by:

(a) the Uniform Agricultural Cooperative Association Act; or

(b) Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act.

Amended by Chapter 300, 2000 General Session



Section 31 - Contents and approval of plan of merger or consolidation.

(1) The board of directors, board of trustees, or other governing board of each party to the merger or consolidation shall, by resolution adopted by each board, approve a plan of merger or consolidation.

(2) The plan shall contain:

(a) the name of:

(i) each association or corporation proposing to merge or consolidate; and

(ii) (A) the association or corporation into which they propose to merge or consolidate, also referred to as the surviving corporation; or

(B) the new corporation;

(b) the terms and conditions of the proposed merger or consolidation;

(c) the manner and basis of converting stock or shares of each party to the merger or consolidation, into stock, shares, or other securities or obligations of the surviving or new corporation;

(d) the manner and basis of converting membership interests of each party to the merger into membership interests, stock, shares, or other securities or obligations of the surviving or new corporation;

(e) the manner and basis of converting any certificates of interest, patronage refund certificates, or other interests in any fund, capital investment, savings, or reserve of each party to the merger or consolidation into stock, shares, or other securities or obligations of or certificates of interest, patronage refund certificates, or other interests in any fund, capital investment, savings or reserve of the surviving or new corporation, including any changes to be made in the time and manner of payment of the certificates or interests;

(f) a statement electing whether the surviving or new corporation shall be governed by:

(i) the Uniform Agricultural Cooperative Association Act; or

(ii) Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act;

(g) a statement of any changes in the articles of incorporation of the surviving or new corporation effected by the merger or consolidation, including changes required by the law governing the surviving or new corporation; and

(h) any other provision relating to the proposed merger or consolidation considered to be necessary or desirable.

Amended by Chapter 300, 2000 General Session



Section 32 - Notice to members and shareholders of meeting to vote on plan of merger or consolidation.

(1) After approval of the plan under Section 3-1-31, the members or shareholders shall vote on the plan at an annual or special meeting.

(2) The members shall be given written notice specifying:

(a) the place, date, and time of the meeting;

(b) whether the meeting is an annual or a special meeting; and

(c) that a purpose of the meeting is to consider and vote upon the plan of merger or consolidation.

(3) The notice shall be delivered:

(a) at least 20 but not more than 90 days before the date of the meeting;

(b) either personally or by mail, at the discretion of the president, chairman, or secretary of the association or corporation;

(c) to each current member entitled to vote under the articles of incorporation or bylaws of each party to the merger or consolidation, if the party is a cooperative having members; and

(d) to each shareholder entitled to vote under the articles of incorporation or bylaws, of each party to the merger or consolidation having shareholders or stockholders, if the party is not a cooperative.

(4) (a) If mailed, notice shall be considered to be delivered when deposited in the United States mail, addressed to the member or shareholder at his address as it appears on the membership books or stock transfer books of the association or corporation, with postage prepaid.

(b) (i) The notice shall include a copy or a summary of the plan of merger or consolidation.

(ii) If a summary is provided, the notice shall state that a copy of the plan of merger or consolidation will be furnished to any member or shareholder upon request and without charge.

Amended by Chapter 203, 1994 General Session



Section 33 - Determination of members and shareholders entitled to notice of or to vote on plan of merger or consolidation.

(1) Only current members of associations and shareholders of noncooperative corporations may vote on plans of merger or consolidation.

(2) (a) To determine members and shareholders entitled to receive notice of and to vote at a meeting, the board of directors, board of trustees, or other governing board of each party to the merger or consolidation may set in advance a record date for the determination of current members and shareholders.

(b) The record date may not be more than 90 days or less than 20 days prior to the date of the meeting.

(3) If no record date is set for the determination of members and shareholders entitled to notice of or to vote at the meeting, the date on which notice of the meeting is mailed shall be the record date for the determination of members and shareholders.

(4) If a determination of members or shareholders entitled to vote at the meeting has been made as provided in this section, the determination shall apply to an adjournment.

Amended by Chapter 202, 1994 General Session



Section 34 - Quorum at meeting to vote on plan of merger or consolidation.

The current members present or voting by signed ballot, if voting by ballot is allowed by the association's bylaws, of each cooperative association which is a party to the merger or consolidation and the shareholders present or voting by proxy or by delegate of each noncooperative corporation which is a party to the merger or consolidation shall constitute a quorum at the meeting called to vote upon the merger or consolidation unless the plan requires a greater number to constitute a quorum at the meeting.

Amended by Chapter 202, 1994 General Session



Section 35 - Procedure at meeting to vote on plan of merger or consolidation -- Abandonment of merger or consolidation prior to filing articles.

(1) At each meeting, a vote of the current members of each cooperative party to the merger or consolidation having members and a vote of the shareholders of each party to the merger or consolidation having stock or shares shall be taken on the proposed plan of merger or consolidation.

(2) (a) If the articles of incorporation or bylaws of any party to the merger or consolidation provide for the election by members or shareholders at district meetings of delegates to vote at annual or special meetings of the association or noncooperative corporation, these procedures shall be followed, and the vote of the delegates at the meeting where the plan of merger or consolidation is voted on shall be counted in the same way and entitled to the same weight as a vote of the delegates at any other meeting of the association or noncooperative corporation.

(b) Members of cooperative parties may vote in person or by signed ballot, if voting by ballot is allowed in the association's bylaws.

(c) Shareholders or their delegates of noncooperative parties may vote in person or by written proxy.

(3) The plan of merger or consolidation shall be approved by a 2/3 majority of:

(a) the voting members of cooperative parties; and

(b) holders or delegates of holders of the outstanding shares of noncooperative parties.

(4) After approval by a vote of the members and shareholders of each party to the merger or consolidation and prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions set forth in the plan of merger or consolidation.

Amended by Chapter 378, 2010 General Session



Section 36 - Articles of merger or consolidation -- Execution, contents, and filing of articles -- Issuance of certificate of merger or consolidation -- Fees.

(1) Upon approval, articles of merger or consolidation shall be signed in duplicate by each party to the merger or consolidation by its president or a vice president and by its secretary or an assistant secretary and verified by one of the officers of each association and corporation signing the articles.

(2) The articles shall set forth:

(a) the plan of merger or consolidation;

(b) a statement:

(i) of the date of the meeting at which the plan of merger or consolidation was considered and voted upon;

(ii) that a quorum was present at the meeting; and

(iii) that notice of the meeting was given to all members and shareholders entitled to notice;

(c) the number of members entitled to vote and the number of shares outstanding entitled to vote; and

(d) the number of members who voted for and against the plan, respectively, and the number of shares voted for and against the plan, respectively.

(3) (a) Duplicate originals of the articles of merger or consolidation shall be delivered to the Division of Corporations and Commercial Code and the fee established under Section 63J-1-504 shall be paid.

(b) If the Division of Corporations and Commercial Code finds that the articles conform to law, it shall, after the fees have been paid:

(i) endorse on each of the duplicate originals the word "filed" and the month, day, and year of the filing;

(ii) file one of the duplicate originals in its office; and

(iii) issue a certificate of merger or consolidation, attach the other duplicate original, and return the certificate to the surviving or new corporation, or its representative.

Amended by Chapter 183, 2009 General Session



Section 37 - Effect of merger or consolidation.

(1) After the certificate of merger or consolidation is issued by the Division of Corporations and Commercial Code, the merger or consolidation shall be effected.

(2) When the merger or consolidation has been effected:

(a) The associations or corporations which are parties to the plan of merger or consolidation shall be a single corporation designated in the plan of merger or consolidation as the surviving or new corporation.

(b) The separate existence of all associations and corporations which are parties to the merger or consolidation, except the surviving or new corporation, shall cease.

(c) The surviving or new corporation shall have all of the rights, privileges, immunities, and powers and be subject to all the duties and liabilities of a corporation organized under this chapter or under the Utah Nonprofit Corporation and Cooperative Association Act, whichever act or chapter is specified in the plan of merger or consolidation.

(d) (i) The surviving or new corporation shall possess all rights, privileges, immunities, and franchises of each of the merging associations and corporations.

(ii) All property, debts due, including subscriptions to shares, all other choses in action, and all interests of each of the associations and corporations merged or consolidated, shall be taken, transferred to, and vested in the single corporation immediately.

(iii) The title to or interest in any real estate vested in any of the associations or corporations may not revert or be in any way impaired by the merger or consolidation.

(e) (i) The surviving or new corporation shall be responsible and liable for all the liabilities and obligations of each of the associations and corporations which merged or consolidated.

(ii) Any claim existing or action or proceeding pending by or against any of the associations and corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new corporation may be substituted in its place.

(iii) The rights of creditors or any liens upon the property of any association or corporation may not be impaired by the merger or consolidation.

(f) The articles of incorporation of the surviving or new corporation may be amended, if changes in the articles of incorporation are stated in the plan of merger or consolidation.

Amended by Chapter 378, 2010 General Session



Section 38 - Procedure for and effect of merger or consolidation of foreign and domestic corporations or associations.

(1) Foreign and domestic corporations or associations may be merged or consolidated if:

(a) the merger or consolidation is permitted by the laws of the state under which the foreign corporation or association is organized; and

(b) the surviving or new corporation will be governed by laws similar to those governing this chapter or the Utah Nonprofit Corporation and Cooperative Association Act.

(2) Each domestic association and corporation shall comply with the provisions of this chapter regarding the merger or consolidation of domestic associations and corporations and each foreign association or corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

(3) (a) If the surviving or new corporation is to be governed by the laws of any state other than this state, it shall comply with the provisions of the laws of this state regarding foreign corporations.

(b) If the surviving or new corporation is to transact business in this state, it shall file with the Division of Corporations and Commercial Code:

(i) an agreement that it may be served with process in this state in any proceeding for the enforcement of an obligation of a domestic association or corporation which is a party to the merger; and

(ii) an irrevocable appointment of the director of the Division of Corporations and Commercial Code of this state as its agent to accept service of process in the proceeding.

(4) (a) The effect of the merger or consolidation shall be the same as the merger or consolidation of domestic associations and corporations, if the surviving or new corporation is to be governed by the laws of this state.

(b) If the surviving or new corporation is to be governed by the laws of any state other than this state, the effect of the merger or consolidation shall be the same as the merger or consolidation of domestic associations or corporations, unless otherwise provided by the laws of the other state.

(5) At any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions set forth in the plan of merger or consolidation.

Amended by Chapter 203, 1994 General Session



Section 41 - Domestic or foreign corporations or associations -- Plan of merger -- Articles of merger -- Certificate of merger.

(1) (a) A Utah cooperative association owning 90% of the outstanding shares of each class of a foreign or domestic corporation or association may merge such other corporation or association into itself without the approval of the shareholders or members of either corporation or association.

(b) The governing board shall, by resolution, approve a plan of merger setting forth:

(i) the name of the subsidiary corporation or association and the name of the corporation or association owning 90% or more of its shares, which is hereafter designated as the surviving corporation or association; and

(ii) the manner and basis for converting each class of shares of the subsidiary corporation or association into shares, obligations, or other securities of the surviving corporation or association, or of any other corporation or association, in whole or in part, into cash or other property.

(c) A copy of the plan of merger shall be mailed to each record member or shareholder of the subsidiary corporation or association.

(2) (a) Articles of merger shall be executed in triplicate by the president or vice president and the secretary or an assistant secretary of the surviving corporation or association and verified by one of its officers.

(b) The articles of merger shall set forth:

(i) the plan of merger;

(ii) the number of outstanding shares of each class of the subsidiary corporation or association and the number of such shares of each class owned by the surviving corporation or association; and

(iii) the date a copy of the plan of merger was mailed to shareholders or members of the subsidiary corporation or association.

(3) (a) Triplicate originals of the articles of merger shall be delivered to the Division of Corporations and Commercial Code on the 30th day after mailing a copy of the plan to shareholders or members.

(b) If that division finds such articles conform to law and that all fees prescribed by this act have been paid, it shall:

(i) endorse on each of said triplicate originals the word "filed," together with the month, date, and year of filing;

(ii) file one of the triplicate originals with the Division of Corporations and Commercial Code and forward another triplicate original to the state Department of Agriculture and Food; and

(iii) issue a certificate of merger with the remaining triplicate original affixed.

(c) The certificate of merger, together with a triplicate original of the articles of merger affixed by the Division of Corporations and Commercial Code, shall be returned to the surviving corporation or association or its representative.

(4) The merger of a foreign corporation or association into a Utah cooperative association shall conform to the laws of the state under which each such foreign corporation or association is organized.

Amended by Chapter 306, 2007 General Session



Section 42 - Association's records.

(1) An association shall keep as permanent records:

(a) minutes of meetings of its members and board of directors;

(b) a record of each action taken by the consent of the members or board of directors without a meeting;

(c) a record of each action taken on behalf of the association by a committee of the board of directors in place of the board of directors; and

(d) a record of waivers of notices of meetings of members, board of directors, or committees of the board of directors.

(2) An association shall maintain:

(a) appropriate accounting records; and

(b) a record of the names and addresses of its members and shareholders.

(3) An association shall maintain its records in written form or in a form capable of being converted into written form within a reasonable time.

(4) An association shall keep a copy of the following records at its principal office:

(a) its most current articles of incorporation;

(b) its most current bylaws;

(c) the minutes of meetings of members, board of directors, and committees for the past three years;

(d) a list of the names and business addresses of its current officers and directors;

(e) its most recent annual reports delivered to the division as provided under Section 3-1-25; and

(f) financial statements prepared for periods ending during the last three years.

Enacted by Chapter 204, 1994 General Session



Section 43 - Inspection of records.

(1) Unless waived by the association, an association's books and records kept pursuant to Subsection 3-1-42(4) may only be inspected and copied by a member or by the member's duly authorized agent or attorney:

(a) during regular business hours;

(b) at the association's principal office; and

(c) if three business days prior written notice was given to the association, and the notice specifies the records which the member desires to inspect.

(2) (a) The association may impose a reasonable fee, payable in advance, to cover the cost of labor and materials for copies of any documents to be provided to the member.

(b) The fee may not exceed the estimated cost of production or reproduction of the records.

(3) The member or the member's agent or attorney may not disclose to third parties any information obtained from the books and records of the association without the prior written consent of the association.

(4) Nothing in this section shall impair the power of any court of competent jurisdiction to compel the production of the records of the association for examination by a member.

(5) Upon written request of any member of the association, the association shall mail to the member its annual and most recently published financial statements showing in reasonable detail its assets and liabilities and results of operations.

Enacted by Chapter 204, 1994 General Session



Section 44 - Registered office and agent.

(1) An association shall continuously maintain a registered office in this state. The registered office may be the principal place of business of the association.

(2) (a) An association shall designate a registered agent.

(b) The registered agent may be a person residing in this state, a domestic corporation, or a foreign corporation authorized to transact business in this state.

(c) The registered agent's address shall be the same as that of the registered office.

(3) (a) An association shall file a statement with the Division of Corporations and Commercial Code designating or changing its registered office, its registered agent, or both.

(b) The statement in Subsection (3)(a) shall set forth:

(i) the name of the association;

(ii) the address of the association's registered office;

(iii) the name of the association's registered agent and the registered agent's address; and

(iv) a statement that the designation or change was authorized by a resolution of the board of directors.

(4) (a) A registered agent of an association may resign by filing with the division a signed written notice of resignation, including a statement that a signed copy of the notice has been given to the association at its principal place of business.

(b) The appointment of the agent terminates 30 days after notice is filed with the division.

(5) Service of process, notice, or any demand upon an association shall be made as provided in Title 16, Chapter 17, Model Registered Agents Act.

Amended by Chapter 364, 2008 General Session



Section 45 - Sale, mortgage, and lease of assets.

(1) (a) The association may sell, lease, exchange, mortgage, pledge, dispose of, or repay a debt with any of the property and assets of an association, if this action is made in the usual and regular course of business of the association.

(b) The action taken under Subsection (1)(a) may be made upon the terms and conditions and for consideration as are authorized by the board of directors.

(2) Consideration may include money or property, real or personal, including shares of any other association or corporation, domestic or foreign, as is authorized by the association's board of directors.

(3) If the articles of incorporation provide for the mortgage or pledge of the property of the association by its directors, then the mortgage or pledge of all, or substantially all, of the property or assets, with or without the good will of an association, is considered to be made in the usual and regular course of its business.

(4) If the action taken under Subsection (1) is not made in the usual regular course of the association's business, the action may still be taken if the following requirements are complied with:

(a) The board of directors shall adopt a resolution recommending the action, and the members shall vote at an annual or special meeting of members.

(b) Written or printed notice of the meeting shall be given to each member entitled to vote as provided in this chapter.

(c) (i) At the meeting in which the action is considered, the members may authorize the action described in Subsection (1) and set the terms, or may authorize the board of directors to set the terms, conditions, and consideration to be received by the association.

(ii) A two-thirds majority vote of the members is required to approve the action specified in Subsection (1).

(d) The board of directors may abandon the action, even if approved by the members, subject to the rights of third parties under any related contracts, without further action or approval by members.

Amended by Chapter 324, 2010 General Session



Section 46 - Conversion to a limited cooperative association.

An association under this title may convert to a limited cooperative association under Title 16, Chapter 16, Uniform Limited Cooperative Association Act, by complying with that chapter.

Enacted by Chapter 363, 2008 General Session









Title 4 - Utah Agricultural Code

Article 1 - Short Title and General Provisions

Section 1 - Short title.

This title shall be known and may be cited as the "Utah Agricultural Code."

Enacted by Chapter 2, 1979 General Session



Section 2 - Construction.

This code shall be liberally construed and applied to promote and effectuate its policies and purposes.

Enacted by Chapter 2, 1979 General Session



Section 3 - Principles of law and equity applicable.

Unless displaced by the particular provisions of this code, the principles of law and equity supplement its provisions.

Enacted by Chapter 2, 1979 General Session



Section 3.5 - Procedures -- Adjudicative proceedings.

The Department of Agriculture and Food and its divisions shall comply with the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, in their adjudicative proceedings.

Amended by Chapter 382, 2008 General Session



Section 4 - Code enforcement -- Inspection authorized -- Condemnation or seizure -- Injunctive relief -- Costs awarded -- County or district attorney to represent state -- Criminal actions -- Witness fee.

(1) To enforce a provision in this title, the department may:

(a) enter, at reasonable times, and inspect a public or private premises where an agricultural product is located; and

(b) obtain a sample of an agricultural product at no charge to the department, unless otherwise specified in this title.

(2) The department may proceed immediately, if admittance is refused, to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry to the premises to inspect or obtain a sample.

(3) (a) The department is authorized in a court of competent jurisdiction to:

(i) seek an order of seizure or condemnation of an agricultural product that violates this title; or

(ii) upon proper grounds, obtain a temporary restraining order or temporary or permanent injunction to prevent violation of this title.

(b) The court may not require a bond of the department in an injunctive proceeding brought under this section.

(4) (a) If the court orders condemnation, the department shall dispose of the agricultural product as the court directs.

(b) The court may not order condemnation without giving the claimant of the agricultural product an opportunity to apply to the court for permission to:

(i) bring the agricultural product into conformance; or

(ii) remove the agricultural product from the state.

(5) If the department prevails in an action authorized by Subsection (3)(a), the court shall award court costs, fees, storage, and other costs to the department.

(6) (a) Unless otherwise specifically provided by this title, the county attorney of the county in which the product is located or the act committed shall represent the department in an action commenced under authority of this section.

(b) The attorney general shall represent the department in an action to enforce:

(i) Chapter 3, Utah Dairy Act; or

(ii) Chapter 5, Utah Wholesome Food Act.

(7) (a) In a criminal action brought by the department for violation of this title, the county attorney or district attorney in the county in which the alleged criminal activity occurs shall represent the state.

(b) Before the department pursues a criminal action, the department shall first give to the person it intends to have charged:

(i) written notice of its intent to file criminal charges; and

(ii) an opportunity to present, personally or through counsel, the person's views with respect to the contemplated action.

(8) A witness subpoenaed by the department for whatever purpose is entitled to:

(a) a witness fee for each day of required attendance at a proceeding initiated by the department; and

(b) mileage in accordance with the fees and mileage allowed a witness appearing in a district court of this state.

Amended by Chapter 156, 2008 General Session



Section 5 - Suspension or revocation of license or registration -- Judicial review -- Attorney general to represent department.

(1) If the department has reason to believe that a licensee or registrant is or has engaged in conduct that violates this title, it shall issue and serve a notice of agency action.

(2) The commissioner, or the hearing officer designated by the commissioner, may suspend or revoke a person's license or registration if the commissioner or hearing officer finds by a preponderance of the evidence that the person is engaging, or has engaged, in conduct that violates this title.

(3) (a) Any person whose registration or license is suspended or revoked under this section may obtain judicial review.

(b) Venue for judicial review of informal adjudicative proceedings is in the district court in the county where the alleged acts giving rise to the suspension or revocation occurred.

(4) The attorney general shall represent the department in any original action or appeal commenced under this section.

Amended by Chapter 161, 1987 General Session



Section 6 - Fees and late charges.

If an annual registration, license, or other fee is imposed under any chapter of this code, it shall be determined by the department pursuant to Subsection 4-2-2(2). If the renewal of the registration or license is conditioned, among other things, upon the payment of a renewal fee on or before a specified date, the department shall charge and collect the renewal fee and a late fee on any license or registration which is renewed after the date specified for renewal in the applicable chapter. The renewal fee and late fee shall be determined by the department pursuant to Subsection 4-2-2(2).

Amended by Chapter 130, 1985 General Session



Section 7 - Severability clause.

If any provision of this code or the application of any such provision to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.

Amended by Chapter 378, 2010 General Session



Section 8 - General definitions.

Subject to additional definitions contained in the chapters of this title which are applicable to specific chapters, as used in this title:

(1) "Agriculture" means the science and art of the production of plants and animals useful to man including the preparation of plants and animals for human use and disposal by marketing or otherwise.

(2) "Agricultural product" or "product of agriculture" means any product which is derived from agriculture, including any product derived from aquaculture as defined in Section 4-37-103.

(3) "Commissioner" means the commissioner of agriculture and food.

(4) "Department" means the Department of Agriculture and Food created in Chapter 2, Department - State Chemist - Enforcement.

(5) "Dietary supplement" has the meaning defined in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq.

(6) "Livestock" means cattle, sheep, goats, swine, horses, mules, poultry, domesticated elk as defined in Section 4-39-102, or any other domestic animal or domestic furbearer raised or kept for profit.

(7) "Organization" means a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any other legal entity.

(8) "Person" means a natural person or individual, corporation, organization, or other legal entity.

Amended by Chapter 324, 2010 General Session



Section 9 - Growing or storing food for personal or family use.

(1) As used in this section, "family food" means food owned by an individual that is intended for the individual's consumption, or for consumption by members of the individual's immediate family, that:

(a) is legal for human consumption;

(b) is lawfully possessed; and

(c) poses no risk:

(i) to health;

(ii) of spreading insect infestation; or

(iii) of spreading agricultural disease.

(2) Family food that is grown by an individual on the individual's property is not subject to local or federal regulation if growth of the family food:

(a) does not negatively impact the rights of adjoining property owners; and

(b) complies with the food safety requirements of this title.

(3) A government entity may not confiscate family food described in Subsection (2) or family food that is stored by the owner in the owner's home or dwelling.

(4) If any provision of this section or the application of any provision of this section to any person or circumstance is held invalid by a final decision of a court of competent jurisdiction, the remainder of this section shall be given effect without the invalid provision or application. The provisions of this section are severable.

Enacted by Chapter 401, 2012 General Session






Article 2 - Department - State Chemist - Enforcement

Section 1 - Department created.

There is hereby created within state government the Department of Agriculture and Food which is responsible in this state for the administration and enforcement of all laws, services, functions, and consumer programs related to agriculture as assigned to the department by the Legislature.

Amended by Chapter 82, 1997 General Session



Section 2 - Functions, powers, and duties of department -- Fees for services -- Marketing orders -- Procedure.

(1) The department shall:

(a) inquire into and promote the interests and products of agriculture and its allied industries;

(b) promote methods for increasing the production and facilitating the distribution of the agricultural products of the state;

(c) (i) inquire into the cause of contagious, infectious, and communicable diseases among livestock and the means for their prevention and cure; and

(ii) initiate, implement, and administer plans and programs to prevent the spread of diseases among livestock;

(d) encourage experiments designed to determine the best means and methods for the control of diseases among domestic and wild animals;

(e) issue marketing orders for any designated agricultural product to:

(i) promote orderly market conditions for any product;

(ii) give the producer a fair return on the producer's investment at the marketplace; and

(iii) only promote and not restrict or restrain the marketing of Utah agricultural commodities;

(f) administer and enforce all laws assigned to the department by the Legislature;

(g) establish standards and grades for agricultural products and fix and collect reasonable fees for services performed by the department in conjunction with the grading of agricultural products;

(h) establish operational standards for any establishment that manufactures, processes, produces, distributes, stores, sells, or offers for sale any agricultural product;

(i) adopt, according to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, rules necessary for the effective administration of the agricultural laws of the state;

(j) when necessary, make investigations, subpoena witnesses and records, conduct hearings, issue orders, and make recommendations concerning all matters related to agriculture;

(k) (i) inspect any nursery, orchard, farm, garden, park, cemetery, greenhouse, or any private or public place that may become infested or infected with harmful insects, plant diseases, noxious or poisonous weeds, or other agricultural pests;

(ii) establish and enforce quarantines;

(iii) issue and enforce orders and rules for the control and eradication of pests, wherever they may exist within the state; and

(iv) perform other duties relating to plants and plant products considered advisable and not contrary to law;

(l) inspect apiaries for diseases inimical to bees and beekeeping;

(m) take charge of any agricultural exhibit within the state, if considered necessary by the department, and award premiums at that exhibit;

(n) assist the Conservation Commission in the administration of Title 4, Chapter 18, Conservation Commission Act, and administer and disburse any funds available to assist conservation districts in the state in the conservation of the state's soil and water resources;

(o) participate in the United States Department of Agriculture certified agricultural mediation program, in accordance with 7 U.S.C. Sec. 5101 and 7 C.F.R. Part 785;

(p) promote and support the multiple use of public lands; and

(q) perform any additional functions, powers, and duties provided by law.

(2) The department, by following the procedures and requirements of Section 63J-1-504, may adopt a schedule of fees assessed for services provided by the department.

(3) (a) No marketing order issued under Subsection (1)(e) shall take effect until:

(i) the department gives notice of the proposed order to the producers and handlers of the affected product;

(ii) the commissioner conducts a hearing on the proposed order; and

(iii) at least 50% of the registered producers and handlers of the affected products vote in favor of the proposed order.

(b) (i) The department may establish boards of control to administer marketing orders and the proceeds derived from any order.

(ii) The board of control shall:

(A) ensure that all proceeds are placed in an account in the board of control's name in a depository institution; and

(B) ensure that the account is annually audited by an accountant approved by the commissioner.

(4) Funds collected by grain grading, as provided by Subsection (1)(g), shall be deposited in the General Fund as dedicated credits for the grain grading program.

Amended by Chapter 383, 2011 General Session



Section 3 - Administration by commissioner.

Administration of the department is under the direction, control, and management of a commissioner appointed by the governor with the consent of the Senate. The commissioner shall serve at the pleasure of the governor. The governor shall establish the commissioner's compensation within the salary range fixed by the Legislature in Title 67, Chapter 22, State Officer Compensation.

Amended by Chapter 176, 2002 General Session



Section 4 - Organization of divisions within department.

The commissioner shall organize the department into divisions, as necessary, for the efficient administration of the department's business.

Amended by Chapter 15, 1987 General Session



Section 5 - Submission of department's budget.

The commissioner, on or before October 1 of each year, shall submit an itemized budget for the department to the governor. The proposed budget shall contain a complete plan of proposed expenditures and estimated revenues for the ensuing fiscal year and shall be accompanied by a statement setting forth the revenues and expenditures for the fiscal year next preceding, and the current assets and liabilities of the department, including restricted revenue accounts and dedicated credits.

Enacted by Chapter 2, 1979 General Session



Section 6 - Official seal -- Authentication of records.

The department shall adopt and use an official seal, a description and impression of which shall be filed with the Division of Archives. Copies of official department records, documents, and proceedings may be authenticated with the seal attested by the commissioner.

Amended by Chapter 67, 1984 General Session



Section 7 - Agricultural Advisory Board created -- Composition -- Responsibility -- Terms of office -- Compensation.

(1) There is created the Agricultural Advisory Board composed of 16 members, with each member representing one of the following:

(a) Utah Farm Bureau Federation;

(b) Utah Farmers Union;

(c) Utah Cattlemen's Association;

(d) Utah Wool Growers' Association;

(e) Utah Dairymen's Association;

(f) Utah Pork Producer's Association;

(g) egg and poultry producers;

(h) Utah Veterinary Medical Association;

(i) Livestock Auction Marketing Association;

(j) Utah Association of Conservation Districts;

(k) the Utah horse industry;

(l) the food processing industry;

(m) the fruit and vegetable industry;

(n) the turkey industry;

(o) manufacturers of food supplements; and

(p) a consumer affairs group.

(2) The Agricultural Advisory Board shall advise the commissioner regarding:

(a) the planning, implementation, and administration of the department's programs; and

(b) the establishment of standards governing the care of livestock and poultry, including consideration of:

(i) food safety;

(ii) local availability and affordability of food; and

(iii) acceptable practices for livestock and farm management.

(3) (a) Except as required by Subsection (3)(c), members are appointed by the commissioner to four-year terms of office.

(b) The commissioner shall appoint representatives of the organizations cited in Subsections (1)(a) through (h) to the Agricultural Advisory Board from a list of nominees submitted by each organization.

(c) Notwithstanding the requirements of Subsection (3)(a), the commissioner shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(d) Members may be removed at the discretion of the commissioner upon the request of the group they represent.

(e) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(4) The board shall elect one member to serve as chair of the Agricultural Advisory Board for a term of one year.

(5) (a) The board shall meet four times annually, but may meet more often at the discretion of the chair.

(b) Attendance of nine members at a duly called meeting constitutes a quorum for the transaction of official business.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 461, 2013 General Session



Section 8 - Temporary advisory committees -- Appointment -- Compensation.

(1) The commissioner with the permission of the governor, may appoint other advisory committees on a temporary basis to offer technical advice to the department.

(2) A member of a committee serves at the pleasure of the commissioner.

(3) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 383, 2011 General Session



Section 8.3 - Agriculture Conservation Easement Account.

(1) There is created within the General Fund a restricted account known as the Agriculture Conservation Easement Account.

(2) The Agriculture Conservation Easement Account consists of:

(a) grants from private foundations;

(b) grants from local governments, the state, or the federal government;

(c) grants from the Quality Growth Commission created under Section 11-38-201;

(d) donations from landowners for monitoring and enforcing compliance with conservation easements;

(e) donations from any other person; and

(f) interest on account money.

(3) Upon appropriation by the Legislature, the Department of Agriculture and Food shall use money from the account to monitor and enforce compliance with conservation easements held by the department.

(4) The department may not receive or expend donations from the account to acquire conservation easements.

Enacted by Chapter 35, 2006 General Session



Section 8.5 - Salinity Offset Fund.

(1) As used in this section, "Colorado River Salinity Offset Program" means a program, administered by the Division of Water Quality, allowing oil, gas, or mining companies and other entities to provide funds to finance salinity reduction projects in the Colorado River Basin by purchasing salinity credits as offsets against discharges made by the company under permits issued by the Division of Water Quality.

(2) (a) There is created an expendable special revenue fund known as the "Salinity Offset Fund."

(b) The fund shall consist of:

(i) money received from the Division of Water Quality that has been collected as part of the Colorado River Salinity Offset Program;

(ii) grants from local governments, the state, or the federal government;

(iii) grants from private entities; and

(iv) interest on fund money.

(3) (a) The department shall:

(i) subject to the rules established under Subsection (3)(a)(ii), distribute fund money to farmers, ranchers, mutual irrigation companies, and other entities in the state to assist in financing irrigation, rangeland, and watershed improvement projects that will, in accordance with the Colorado River Salinity Offset Program, reduce salinity in the Colorado River; and

(ii) in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, make rules establishing:

(A) a project funding application process;

(B) project funding requirements;

(C) project approval criteria; and

(D) standards for evaluating the effectiveness of funded projects in reducing salinity in the Colorado River.

(b) The department may require entities seeking fund money to provide matching funds.

(c) The department shall submit to the Water Quality Board's executive secretary proposed funding projects for the executive secretary's review and approval.

(4) The department may use fund money for the administration of the fund, but this amount may not exceed 10% of the annual receipts to the fund.

Amended by Chapter 400, 2013 General Session



Section 8.6 - Cooperative agreements and grants to rehabilitate areas infested with invasive species or prevent wildland fire.

After consulting with the Department of Natural Resources and the Conservation Commission, the department may:

(1) enter into a cooperative agreement with a political subdivision, a state agency, a federal agency, or a federal, state, tribal, or private landowner to:

(a) rehabilitate an area that:

(i) is infested with an invasive species; or

(ii) has a fuel load that may contribute to a catastrophic wildland fire; or

(b) prevent catastrophic wildland fire through land restoration in a watershed that:

(i) is impacted by an invasive species; or

(ii) has a fuel load that may contribute to a catastrophic wildland fire;

(2) expend money from the Invasive Species Mitigation Account created in Section 4-2-8.7; and

(3) in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, make rules to:

(a) administer this section; and

(b) give grants from the Invasive Species Mitigation Account.

Amended by Chapter 461, 2013 General Session



Section 8.7 - Invasive Species Mitigation Account created.

(1) As used in this section, "project" means an undertaking that:

(a) rehabilitates an area that:

(i) is infested with an invasive species; or

(ii) has a fuel load that may contribute to a catastrophic wildland fire; or

(b) prevents catastrophic wildland fire through land restoration in a watershed that:

(i) is impacted by an invasive species; or

(ii) has a fuel load that may contribute to a catastrophic wildland fire.

(2) (a) There is created a restricted account within the General Fund known as the "Invasive Species Mitigation Account."

(b) The restricted account shall consist of:

(i) money appropriated by the Legislature;

(ii) grants from the federal government; and

(iii) grants or donations from a person.

(3) (a) After consulting with the Department of Natural Resources and the Conservation Commission, the department may expend money in the restricted account:

(i) on a project implemented by:

(A) the department; or

(B) the Conservation Commission; or

(ii) by giving a grant for a project to:

(A) a state agency;

(B) a federal agency;

(C) a federal, state, tribal, or private landowner; or

(D) a political subdivision.

(b) The department may use up to 10% of restricted account funds expended under Subsection (3)(a)(i) on:

(i) department administration; or

(ii) project planning, monitoring, and implementation expenses.

(c) A federal landowner that receives restricted account funds for a project shall match the funds received from the restricted account with an amount that is equal to or greater than the amount received from the restricted account.

(4) In giving a grant, the department shall consider the effectiveness of a project in preventing at least one of the following:

(a) encroachment of an invasive species;

(b) soil erosion;

(c) flooding;

(d) the risk of catastrophic wildfire; or

(e) damage to habitat for wildlife or livestock.

Amended by Chapter 461, 2013 General Session



Section 9 - Appointment.

The state chemist shall be appointed by the commissioner.

Amended by Chapter 10, 1997 General Session

Amended by Chapter 81, 1997 General Session



Section 10 - State chemist responsibilities.

(1) The state chemist shall:

(a) serve as the chief administrative officer of the Division of Laboratories; and

(b) supervise and administer all analytical tests required to be performed under this title or under any rule authorized by it.

(2) The state chemist may perform analytical tests for other state agencies, federal agencies, units of local government, and private persons if:

(a) the tests and analytical work do not interfere with, or impede, the work required by the department; and

(b) a charge commensurate with the work involved is made and collected.

(3) The state chemist shall perform any other official duties assigned by the commissioner.

Amended by Chapter 179, 2007 General Session



Section 11 - Attorney general legal advisor for department -- County or district attorney may bring action upon request of department for violations of title.

(1) The attorney general is the legal advisor for the department and shall defend the department and its representatives in all actions and proceedings brought against it.

(2) The county attorney or the district attorney as provided under Sections 17-18a-202 and 17-18a-203 of the county in which a cause of action arises or a public offense occurs may bring civil or criminal action, upon request of the department, to enforce the laws, standards, orders, and rules of the department or to prosecute violations of this title. If the county attorney or district attorney fails to act, the department may request the attorney general to bring an action on behalf of the department.

Amended by Chapter 237, 2013 General Session



Section 12 - Notice of violation -- Order for corrective action.

(1) Whenever the department determines that any person, or any officer or employee of any person, is violating any requirement of this title or rules adopted under this title, the department shall serve written notice upon the alleged violator which specifies the violation and alleges the facts constituting the violation.

(2) After serving notice as required in Subsection (1), the department may issue an order for necessary corrective action and request the attorney general or the county attorney or the district attorney to seek injunctive relief and enforcement of the order as provided in Subsection 4-2-11(2).

Amended by Chapter 79, 1996 General Session



Section 14 - Violations of title unlawful.

It is unlawful for any person, or the officers or employees of any person, to willfully violate, disobey, or disregard this title or any notice or order issued under this title.

Enacted by Chapter 104, 1985 General Session



Section 15 - Civil and criminal penalties -- Costs -- Civil liability.

(1) Except as otherwise provided by this title, any person, or the officers or employees of any person, who violates this title or any lawful notice or order issued pursuant to this title shall be assessed a penalty not to exceed $5,000 per violation in a civil proceeding, and in a criminal proceeding is guilty of a class B misdemeanor. A subsequent criminal violation within two years is a class A misdemeanor.

(2) Any person, or the officers or employees of any person, shall be liable for any expenses incurred by the department in abating any violation of this title.

(3) A penalty assessment or criminal conviction under this title does not relieve the person assessed or convicted from civil liability for claims arising out of any act which was also a violation.

Amended by Chapter 378, 2010 General Session






Article 3 - Utah Dairy Act

Section 1 - Definitions.

As used in this chapter:

(1) "Adulterated" means any dairy product that:

(a) contains any poisonous or deleterious substance that may render it injurious to health;

(b) has been produced, prepared, packaged, or held:

(i) under unsanitary conditions;

(ii) where it may have become contaminated; or

(iii) where it may have become diseased or injurious to health;

(c) contains any food additive that is unsafe within the meaning of 21 U.S.C. Sec. 348;

(d) contains:

(i) any filthy, putrid, or decomposed substance;

(ii) fresh fluid milk with a lactic acid level at or above .0018; or

(iii) cream with a lactic acid level at or above .008 or that is otherwise unfit for human food;

(e) is the product of:

(i) a diseased animal;

(ii) an animal that died otherwise than by slaughter; or

(iii) an animal fed upon uncooked offal;

(f) has intentionally been subjected to radiation, unless the use of the radiation is in conformity with a rule or exemption promulgated by the department; or

(g) (i) has any valuable constituent omitted or abstracted;

(ii) has any substance substituted in whole or in part;

(iii) has damage or inferiority concealed in any manner; or

(iv) has any substance added, mixed, or packed with the product to:

(A) increase its bulk or weight;

(B) reduce its quality or strength; or

(C) make it appear better or of greater value.

(2) "Cow-share program" means a program in which a person acquires an undivided interest in a milk producing hoofed mammal through an agreement with a producer that includes:

(a) a bill of sale for an interest in the mammal;

(b) a boarding arrangement under which the person boards the mammal with the producer for the care and milking of the mammal; and

(c) an arrangement under which the person receives raw milk for personal consumption.

(3) "Dairy product" means any product derived from raw or pasteurized milk.

(4) "Distributor" means any person who distributes a dairy product.

(5) (a) "Filled milk" means any milk, cream, or skimmed milk, whether condensed, evaporated, concentrated, powdered, dried, or desiccated, that has fat or oil other than milk fat added, blended, or compounded with it so that the resultant product is an imitation or semblance of milk, cream, or skimmed milk.

(b) "Filled milk" does not include any distinctive proprietary food compound:

(i) that is prepared and designated for feeding infants and young children, which is customarily used upon the order of a licensed physician;

(ii) whose product name and label does not contain the word "milk"; and

(iii) whose label conforms with the food labeling requirements.

(6) "Frozen dairy products" mean dairy products normally served to the consumer in a frozen or semifrozen state.

(7) "Grade A milk," "grade A milk products," and "milk" have the same meaning that is accorded the terms in the federal standards for grade A milk and grade A milk products unless modified by rules of the department.

(8) "License" means a document allowing a person or plant to process, manufacture, supply, test, haul, or pasteurize milk or milk products or conduct other activity specified by the license.

(9) "Manufacturer" means any person who processes milk in a way that changes the milk's character.

(10) "Manufacturing milk" means milk used in the production of non-grade A dairy products.

(11) "Misbranded" means:

(a) any dairy product whose label is false or misleading in any particular, or whose label or package fails to conform to any federal regulation adopted by the department that pertains to packaging and labeling;

(b) any dairy product in final packaged form manufactured in this state that does not bear:

(i) the manufacturer's, packer's, or distributor's name, address, and plant number, if applicable;

(ii) a clear statement of the product's common or usual name, quantity, and ingredients, if applicable; and

(iii) any other information required by rule of the department;

(c) any butter in consumer package form that is not at least B grade, or that does not meet the grade claimed on the package, measured by U.S.D.A. butter grade standards;

(d) any imitation butter made in whole or in part from material other than wholesome milk or cream, except clearly labeled "margarine";

(e) renovated butter unless the words "renovated butter," in letters not less than 1/2-inch in height appear on each package, roll, square, or container of such butter; or

(f) any dairy product in final packaged form that makes nutritional claims or adds or adjusts nutrients that are not so labeled.

(12) "Pasteurization" means any process that renders dairy products practically free of disease organisms and is accepted by federal standards.

(13) "Permit or certificate" means a document allowing a person to market milk.

(14) "Plant" means any facility where milk is processed or manufactured.

(15) "Processor" means any person who subjects milk to a process.

(16) "Producer" means a person who owns a cow or other milk producing hoofed mammal that produces milk for consumption by persons other than the producer's family, employees, or nonpaying guests.

(17) "Raw milk" means unpasteurized milk.

(18) "Renovated butter" means butter that is reduced to a liquid state by melting and drawing off such liquid or butter oil and churning or otherwise manipulating it in connection with milk or any product of milk.

(19) "Retailer" means any person who sells or distributes dairy products directly to the consumer.

Amended by Chapter 165, 2007 General Session

Amended by Chapter 179, 2007 General Session



Section 2 - Authority to make and enforce rules.

The department is authorized and directed, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as may in its judgment and discretion be necessary to carry out the purposes of this chapter.

Amended by Chapter 382, 2008 General Session



Section 3 - Authority in local jurisdictions to regulate dairy products -- Department standards to govern -- Department evaluation permitted -- Local notice to cease inspection.

While nothing in this chapter shall impair the authority of any town, city, or county to regulate the production, handling, storage, distribution, or sale of dairy products, frozen dairy products, grade A milk, grade A milk products, or milk, within their respective jurisdictions, a common standard as prescribed by the department shall be followed in such jurisdictions.

If a town, city, or county elects to enforce this chapter, the department shall accept its findings relative to inspections in lieu of making its own inspections, but the department may evaluate the effectiveness of any local inspection program. If a town, city, or county intends to cease making inspections under this chapter, it shall notify the department of its intent to cease inspection at least one year in advance of the actual cessation of inspection.

Upon request, the commissioner shall cooperate with other state agencies, towns, cities, counties, and federal authorities in the administration and enforcement of this chapter.

Enacted by Chapter 2, 1979 General Session



Section 4 - Authority to inspect premises.

(1) The department may inspect any premises where dairy products are produced, manufactured, processed, stored, or held for distribution, at reasonable times and places, to determine whether the premises are in compliance with this chapter and the rules adopted according to it.

(2) If the department is denied access, it may proceed immediately to the nearest court of competent jurisdiction to seek an ex parte warrant or its equivalent to permit inspection of the premises.

Amended by Chapter 179, 2007 General Session



Section 5 - Authority to collect samples -- Receipt -- Names of distributors.

(1) Samples of dairy products from each dairy farm or processing plant may be secured and examined as often as deemed necessary by the department.

(2) Samples of dairy products from stores, cafes, soda fountains, restaurants, and other places where dairy products are sold may be secured and examined as often as deemed necessary by the department.

(3) Samples of milk or dairy products may be taken by the department at any time before final delivery to the consumer.

(4) The department shall provide a signed receipt for all samples taken showing the date of sampling and the amount and kind of sample taken; provided, that the department is not liable to any person for the cost of any sample taken.

(5) All proprietors of stores, cafes, restaurants, soda fountains, and other similar places shall furnish the department, upon request, with the names of all distributors from whom dairy products are obtained.

Enacted by Chapter 2, 1979 General Session



Section 6 - Condemnation, embargo, denaturization of unfit milk or dairy products -- Unfit equipment.

(1) The department may condemn or embargo any milk or dairy product which is adulterated, misbranded, or not produced or processed in accordance with this chapter.

(2) The department may condemn the use of any equipment, tank, or container used to produce, process, manufacture, or transport milk or dairy products that it finds, upon inspection, to be unclean or contaminated.

(3) The department may mark or tag any condemned equipment, tank, or container with the words "this (equipment, tank, or container) is unfit to contain human food."

(4) Condemned milk shall be decharacterized or denatured with harmless coloring or rennet by the department.

Enacted by Chapter 2, 1979 General Session



Section 7 - Testing and measuring milk -- Standards prescribed -- Milk quality work in accordance with rules.

(1) Milk shall be tested and measured in accordance with:

(a) the latest edition of "Association of Official Analytical Chemists";

(b) the latest edition of "Standard Methods for Examination of Dairy Products";

(c) other publications accepted by the department; or

(d) methods prescribed by the department.

(2) A processor or manufacturer shall perform quality work in accordance with the rules adopted by the department.

Amended by Chapter 179, 2007 General Session



Section 8 - Licenses and permits -- Application -- Fee -- Expiration -- Renewal.

(1) Application for a license to operate a plant, manufacture butter or cheese, pasteurize milk, test milk for payment, haul milk in bulk, or for the wholesale distribution of dairy products shall be made to the department upon forms prescribed and furnished by it.

(2) Upon receipt of a proper application, compliance with all applicable rules, and payment of a license fee determined by the department according to Subsection 4-2-2(2), the commissioner, if satisfied that the public convenience and necessity and the industry will be served, shall issue an appropriate license to the applicant subject to suspension or revocation for cause.

(3) Each license issued under this section expires at midnight on December 31 of each year.

(4) A license to operate a plant, manufacture butter or cheese, pasteurize milk, test milk for payment, haul milk in bulk, or for the wholesale distribution of dairy products, is renewable for a period of one year upon the payment of an annual license renewal fee determined by the department according to Subsection 4-2-2(2) on or before December 31 of each year.

(5) Application for a permit or certificate to produce milk shall be made to the department on forms prescribed and furnished by it.

(6) (a) Upon receipt of a proper application and compliance with all applicable rules, the commissioner shall issue a permit entitling the applicant to engage in the business of producer, subject to suspension or revocation for cause.

(b) No fee may be charged by the department for issuance of a permit or certificate.

Amended by Chapter 179, 2007 General Session



Section 9 - Licenses, permits, and certificates -- Suspension or revocation -- Grounds.

(1) The department may revoke or suspend the license, permit, or certification of any person who violates this chapter or any rule enacted under the authority of this chapter.

(2) All or part of any license, permit, or certification may be suspended immediately if an emergency exists that presents a clear and present danger to the public health, or if inspection or sampling is refused.

Amended by Chapter 161, 1987 General Session



Section 10 - Unlawful acts specified.

It is unlawful for any person in this state to:

(1) operate a plant without a license issued by the department;

(2) market milk without a permit or certificate issued by the department;

(3) manufacture butter or cheese, pasteurize milk, test milk for payment, or haul milk in bulk without a special license to perform the particular activity designated in this Subsection (3); unless if more than one person working in a plant is engaged in the performance of a single activity designated in this Subsection (3), the person who directs the activity is licensed;

(4) manufacture, distribute, sell, deliver, hold, store, or offer for sale any adulterated or misbranded dairy product;

(5) manufacture, distribute, sell, deliver, hold, store, or offer for sale any dairy product without a license, permit, or certificate required by this chapter;

(6) sell or offer for sale any milk not intended for human consumption unless it is denatured or decharacterized in accordance with the rules of the department;

(7) manufacture, distribute, sell, or offer for sale any filled milk labeled as milk or as a dairy product;

(8) keep any animals with brucellosis, tuberculosis, or other infectious or contagious diseases communicable to humans in any place where they may come in contact with cows or other milking animals;

(9) draw milk for human food from cows or other milking animals that are infected with tuberculosis, running sores, communicable diseases, or from animals that are fed feed that will produce milk that is adulterated;

(10) accept or process milk from any producer without verification that the producer holds a valid permit or certification or, if milk is accepted from out of the state, without verification that the producer holds a permit or certification from the appropriate regulatory agency of that state;

(11) use any contaminated or unclean equipment or container to process, manufacture, distribute, deliver, or sell a dairy product;

(12) remove, change, conceal, erase, or obliterate any mark or tag placed upon any equipment, tank, or container by the department except to clean and sanitize it;

(13) use any tank or container used for the transportation of milk or other dairy products that is unclean or contaminated;

(14) refuse to allow the department to take samples for testing;

(15) prohibit adding vitamin compounds in the processing of milk and dairy products in accordance with rules of the department; or

(16) own, operate, organize, or otherwise participate in a cow-share program where the milk producing hoofed mammal is located in Utah.

Amended by Chapter 165, 2007 General Session

Amended by Chapter 179, 2007 General Session



Section 11 - Processors, manufacturers, or distributors -- Unlawful to give money, equipment, or fixtures to retailer or consumer -- Exceptions -- Shelf space for dairy products.

(1) As used in this section:

(a) "liquid dairy product" means a milk container which contains a pint of milk or less; and

(b) "novelty ice cream" means a package or container of ice cream which contains eight fluid ounces or less.

(2) Except as provided in Subsections (3) and (4), no processor, manufacturer, distributor, or his affiliates, subsidiaries, associates, agents or stockholders shall furnish, service, repair, give, lease, sell, or loan to a retailer or consumer any:

(a) money;

(b) equipment;

(c) fixtures, including ice cream cabinets or bulk milk dispensers;

(d) supplies, excluding expendable supplies commonly provided in connection with the sale of dairy products to a consumer; or

(e) other things having a real or substantial value.

(3) (a) Ice cream cabinets may be loaned or sold to a retailer if the ice cream cabinet:

(i) is portable;

(ii) has a storage capacity not exceeding 12 cubic feet; and

(iii) is used solely for retail display sales of novelty ice cream.

(b) Milk coolers may be loaned or sold to a retailer if the milk cooler:

(i) is portable;

(ii) has a storage capacity not exceeding 12 cubic feet; and

(iii) is used solely for retail display sales of liquid dairy products.

(4) The leasing or renting of cabinets, dispensers, or coolers for dairy products for civic affairs, demonstrations, or exhibits is prohibited unless it is for a period of 10 days or less in any one period of three consecutive months.

(5) (a) Except as provided in Subsections (5)(b) and (5)(c), no retailer shall lease, sell, or loan shelf or refrigerator space for dairy products to a processor, manufacturer, or distributor or receive anything of value from a processor, manufacturer, or distributor in exchange for shelf or refrigerator space for dairy products.

(b) Subsection (5)(a) does not apply to a dairy by-product that is:

(i) a short-term special; or

(ii) a new product being introduced on a trial basis for a period not to exceed 45 days.

(c) A processor, manufacturer, or distributor may loan or sell an ice cream cabinet or milk cooler to a retailer for the display of the processor's, manufacturer's, or distributor's products, if the ice cream cabinet or milk cooler meets the requirements of Subsection (3).

Amended by Chapter 87, 2001 General Session



Section 12 - Injunctions -- Bond not required -- Standing to maintain private action -- Damages authorized.

(1) The commissioner is authorized to apply to any court of competent jurisdiction for a temporary restraining order or injunction restraining any person from violating this chapter. No bond shall be required of the department in any proceeding brought under this subsection.

(2) In addition to penalties provided in this chapter, any person who suffers or is threatened with injury from any existing or threatened violation of Section 4-3-11 may commence an action in any court of competent jurisdiction for damages and, if proper, injunctive relief. Any organized and existing trade association, whether incorporated or not, is authorized to institute and prosecute a suit for injunctive relief and damages, as the real party in interest, on behalf of one or more of its members if the violation of Section 4-3-11 directly or indirectly affects a member.

Enacted by Chapter 2, 1979 General Session



Section 13 - Milk or milk products consumed by owner of farm exempt.

This chapter is inapplicable to milk or milk products produced on the farm if such milk or milk products are consumed by the owner of the farm or members of such owner's immediate family.

Enacted by Chapter 2, 1979 General Session



Section 14 - Sale of raw milk -- Suspension of producer's permit -- Severability not permitted.

(1) As used in this section:

(a) "Batch" means all the milk emptied from one bulk tank and bottled in a single day.

(b) "Self-owned retail store" means a retail store:

(i) of which the producer owns at least 51% of the value of the real property and tangible personal property used in the operations of the retail store; or

(ii) for which the producer has the power to vote at least 51% of any class of voting shares or ownership interest in the business entity that operates the retail store.

(2) Raw milk may be manufactured, distributed, sold, delivered, held, stored, or offered for sale if:

(a) the producer obtains a permit from the department to produce milk under Subsection 4-3-8(5);

(b) the sale and delivery of the milk is made upon the premises where the milk is produced, except as provided by Subsection (3);

(c) the raw milk is sold to consumers for household use and not for resale;

(d) the raw milk is bottled or packaged under sanitary conditions and in sanitary containers on the premises where the raw milk is produced;

(e) the raw milk is labeled "raw milk" and meets the labeling requirements under 21 C.F.R. Parts 101 and 131 and rules established by the department;

(f) the raw milk is:

(i) cooled to 50 degrees Fahrenheit or a lower temperature within one hour after being drawn from the animal;

(ii) further cooled to 41 degrees Fahrenheit within two hours of being drawn from the animal; and

(iii) maintained at 41 degrees Fahrenheit or a lower temperature until the raw milk is delivered to the consumer;

(g) the bacterial count of the raw milk does not exceed 20,000 colony forming units per milliliter;

(h) the coliform count of the raw milk does not exceed 10 colony forming units per milliliter;

(i) the production of the raw milk conforms to departmental rules for the production of grade A milk;

(j) all dairy animals on the premises are:

(i) permanently and individually identifiable; and

(ii) free of tuberculosis, brucellosis, and other diseases carried through milk; and

(k) any person on the premises performing any work in connection with the production, bottling, handling, or sale of the raw milk is free from communicable disease.

(3) A producer may distribute, sell, deliver, hold, store, or offer for sale raw milk at a self-owned retail store, which is properly staffed, if, in addition to the requirements of Subsection (2), the producer:

(a) transports the raw milk from the premises where the raw milk is produced to the self-owned retail store in a refrigerated truck where the raw milk is maintained at 41 degrees Fahrenheit or a lower temperature;

(b) retains ownership of the raw milk until it is sold to the final consumer, including transporting the raw milk from the premises where the raw milk is produced to the self-owned retail store without any:

(i) intervening storage;

(ii) change of ownership; or

(iii) loss of physical control;

(c) stores the raw milk at 41 degrees Fahrenheit or a lower temperature in a display case equipped with a properly calibrated thermometer at the self-owned retail store;

(d) places a sign above the display case at the self-owned retail store that reads, "Raw Unpasteurized Milk";

(e) labels the raw milk with:

(i) a date, no more than nine days after the raw milk is produced, by which the raw milk should be sold;

(ii) the statement "Raw milk, no matter how carefully produced, may be unsafe.";

(iii) handling instructions to preserve quality and avoid contamination or spoilage; and

(iv) any other information required by rule;

(f) refrains from offering the raw milk for sale until:

(i) the department or a third party certified by the department tests each batch of raw milk for standard plate count and coliform count; and

(ii) the test results meet the minimum standards established for those tests;

(g) (i) maintains a database of the raw milk sales; and

(ii) makes the database available to the Department of Health during the self-owned retail store's business hours for purposes of epidemiological investigation;

(h) refrains from offering any pasteurized milk at the self-owned retail store;

(i) ensures that the plant and retail store complies with Title 4, Chapter 5, Utah Wholesome Food Act, and the rules governing food establishments enacted under Section 4-5-9; and

(j) complies with all applicable rules adopted as authorized by this chapter.

(4) A person who conducts a test required by Subsection (3) shall send a copy of the test results to the department as soon as the test results are available.

(5) (a) The department shall adopt rules, as authorized by Section 4-3-2, governing the sale of raw milk at a self-owned retail store.

(b) The rules adopted by the department shall include rules regarding:

(i) permits;

(ii) building and premises requirements;

(iii) sanitation and operating requirements, including bulk milk tanks requirements;

(iv) additional tests;

(v) frequency of inspections, including random cooler checks;

(vi) recordkeeping; and

(vii) packaging and labeling.

(c) (i) The department shall establish and collect a fee for the tests and inspections required by this section and by rule in accordance with Section 63J-1-504.

(ii) Notwithstanding Section 63J-1-504, the department shall retain the fees as dedicated credits and may only use the fees to administer and enforce this section.

(6) (a) The department shall suspend a permit issued under Section 4-3-8 if:

(i) two out of four consecutive samples or two samples in a 30-day period violate sample limits established under this section; or

(ii) a producer violates a provision of this section or a rule adopted as authorized by this section.

(b) The department may reissue a permit that has been suspended under Subsection (6)(a) if the producer has complied with all of the requirements of this section and rules adopted as authorized by this section.

(7) For 2014 and 2015, the Department of Health and the Department of Agriculture and Food shall report on or before November 30th to the Natural Resources, Agriculture, and Environment Interim Committee on any health problems resulting from the sale of raw whole milk at self-owned retail stores.

(8) (a) If any subsection of this section or the application of any subsection to any person or circumstance is held invalid by a final decision of a court of competent jurisdiction, the remainder of the section may not be given effect without the invalid subsection or application.

(b) The provisions of this section may not be severed.

Amended by Chapter 167, 2013 General Session

Amended by Chapter 461, 2013 General Session






Article 4 - Eggs

Section 1 - Department to establish egg grades and standards.

The department shall establish grades and standards of quality, size, and weight governing the sale of eggs.

Enacted by Chapter 2, 1979 General Session



Section 2 - Authority to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Addled" or "white rot" means putrid or rotten.

(2) "Adherent yolk" means the yolk has settled to one side and become fastened to the shell.

(3) "Black rot" means the egg has deteriorated to such an extent that the whole interior presents a blackened appearance.

(4) "Black spot" means mould or bacteria have developed in isolated areas inside the shell.

(5) "Blood ring" means bacteria have developed to such an extent that blood is formed.

(6) "Candling" means the act of determining the condition of an egg by holding it before a strong light in such a way that it shines through the egg and reveals its contents.

(7) "Mouldy" means mould spores have formed within the shell.

Enacted by Chapter 2, 1979 General Session



Section 4 - Unlawful acts specified.

(1) It is unlawful for any person to sell, offer, or expose any egg for sale for human consumption:

(a) that is addled or mouldy or that contains black spot, black rot, white rot, blood ring, adherent yolk, or a bloody or green white, also called albumen; or

(b) without a sign or label that conforms to the standards for display and grade adopted by the department.

(2) Nothing in this section shall prohibit the sale of denatured eggs.

Amended by Chapter 179, 2007 General Session



Section 5 - Maintenance of candling records -- Inspection of records.

Every person who sells, offers, or exposes eggs for sale or exchange shall maintain candling records as prescribed by the department. All candling records shall be open for examination by accredited inspectors or representatives of the department at reasonable times.

Enacted by Chapter 2, 1979 General Session



Section 6 - Retailers exempt from prosecution -- Conditions for exemption.

No retailer is subject to prosecution under this chapter if the retailer can establish that at the time the eggs were purchased the seller guaranteed that the eggs conformed to the grade and quality and size and weight stated in the purchase invoice and that the eggs were labeled for sale by the retailer in accordance with the purchase invoice; provided, that such guaranty by the seller does not exempt a retailer from prosecution if the eggs covered by the guaranty deteriorated to a lower grade or standard through some action or inaction of the retailer.

Enacted by Chapter 2, 1979 General Session






Article 5 - Utah Wholesome Food Act

Section 1 - Short title.

This chapter is known as the "Utah Wholesome Food Act."

Amended by Chapter 157, 1990 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Advertisement" means a representation, other than by labeling, made to induce the purchase of food.

(2) (a) "Color additive" means a dye, pigment, or other substance not exempted under the federal act that, when added or applied to a food, is capable of imparting color. "Color" includes black, white, and intermediate grays.

(b) "Color additive" does not include a pesticide chemical, soil or plant nutrient, or other agricultural chemical which imparts color solely because of its effect, before or after harvest, in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of any plant life.

(3) (a) "Consumer commodity" means a food, as defined by this act, or by the federal act.

(b) "Consumer commodity" does not include:

(i) a commodity subject to packaging or labeling requirements imposed under the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Sec. 136 et seq.;

(ii) a commodity subject to Title 4, Chapter 16, Utah Seed Act;

(iii) a meat or meat product subject to the Federal Meat Inspection Act, 21 U.S.C. Sec. 601 et seq.;

(iv) a poultry or poultry product subject to the Poultry Inspection Act, 21 U.S.C. Sec. 451 et seq.;

(v) a tobacco or tobacco product; or

(vi) a beverage subject to or complying with packaging or labeling requirements imposed under the Federal Alcohol Administration Act, 27 U.S.C. Sec. 201 et seq.

(4) "Contaminated" means not securely protected from dust, dirt, or foreign or injurious agents.

(5) "Farmers market" means a market where producers of food products sell only fresh, raw, whole, unprocessed, and unprepared food items directly to the final consumer.

(6) "Federal act" means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq.

(7) "Food" means:

(a) an article used for food or drink for human or animal consumption or the components of the article;

(b) chewing gum or its components; or

(c) a food supplement for special dietary use which is necessitated because of a physical, physiological, pathological, or other condition.

(8) (a) "Food additive" means a substance, the intended use of which results in the substance becoming a component, or otherwise affecting the characteristics, of a food. "Food additive" includes a substance or source of radiation intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food.

(b) "Food additive" does not include:

(i) a pesticide chemical in or on a raw agricultural commodity;

(ii) a pesticide chemical that is intended for use or is used in the production, storage, or transportation of a raw agricultural commodity; or

(iii) a substance used in accordance with a sanction or approval granted pursuant to the Poultry Products Inspection Act, 21 U.S.C. Sec. 451 et seq. or the Federal Meat Inspection Act, 21 U.S.C. Sec. 601 et seq.

(9) (a) "Food establishment" means a grocery store, bakery, candy factory, food processor, bottling plant, sugar factory, cannery, rabbit processor, meat processor, flour mill, cold or dry warehouse storage, or other facility where food products are manufactured, canned, processed, packaged, stored, transported, prepared, sold, or offered for sale.

(b) "Food establishment" does not include:

(i) a dairy farm, a dairy plant, or a meat establishment, which is subject to the Poultry Products Inspection Act, 21 U.S.C. Sec. 451 et seq., or the Federal Meat Inspection Act, 21 U.S.C. Sec. 601 et seq.; or

(ii) a farmers market.

(10) "Label" means a written, printed, or graphic display on the immediate container of an article of food. The department may require that a label contain specific written, printed, or graphic information which is:

(a) displayed on the outside container or wrapper of a retail package of an article; or

(b) easily legible through the outside container or wrapper.

(11) "Labeling" means a label and other written, printed, or graphic display:

(a) on an article of food or its containers or wrappers; or

(b) accompanying the article of food.

(12) "Official compendium" means the official documents or supplements to the:

(a) United States Pharmacopoeia;

(b) National Formulary; or

(c) Homeopathic Pharmacopoeia of the United States.

(13) (a) "Package" means a container or wrapping in which a consumer commodity is enclosed for use in the delivery or display of the consumer commodity to retail purchasers.

(b) "Package" does not include:

(i) package liners;

(ii) shipping containers or wrapping used solely for the transportation of consumer commodities in bulk or in quantity to manufacturers, packers, processors, or wholesale or retail distributors; or

(iii) shipping containers or outer wrappings used by retailers to ship or deliver a consumer commodity to retail customers, if the containers and wrappings bear no printed information relating to the consumer commodity.

(14) (a) "Pesticide" means a substance intended:

(i) to prevent, destroy, repel, or mitigate a pest, as defined under Subsection 4-14-2(20); or

(ii) for use as a plant regulator, defoliant, or desicant.

(b) "Pesticide" does not include:

(i) a new animal drug, as defined by 21 U.S.C. Sec. 321, that has been determined by the United States Secretary of Health and Human Services not to be a new animal drug by federal regulation establishing conditions of use of the drug; or

(ii) animal feed, as defined by 21 U.S.C. Sec. 321, bearing or containing a new animal drug.

(15) "Principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

(16) "Raw agricultural commodity" means a food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled, natural form prior to marketing.

(17) "Registration" means the issuance of a certificate by the commissioner to a qualified food establishment.

Amended by Chapter 146, 2007 General Session



Section 3 - Unlawful acts specified.

(1) A person may not:

(a) manufacture, sell, deliver, hold, or offer for sale a food that is adulterated or misbranded;

(b) adulterate or misbrand food;

(c) except as provided in Subsection (2), distribute, in commerce, a consumer commodity inconsistent with the packaging and labeling requirements of this chapter, or the rules made under this chapter;

(d) sell, deliver for sale, hold for sale, or offer for sale an article in violation of Section 4-5-9;

(e) disseminate false advertising;

(f) remove or dispose of detained or embargoed food in violation of Section 4-5-5;

(g) adulterate, mutilate, destroy, obliterate, or remove the food label which results in the food being misbranded or adulterated while the food is for sale;

(h) forge, counterfeit, simulate, or misrepresent a label or information, by the unauthorized use of a mark, stamp, tag, label, or other identification device;

(i) use or reveal a method, process, or information which is protected as a trade secret;

(j) operate a food establishment without a valid registration issued by the department; and

(k) refuse entry to an authorized agent of the department in a food establishment as required under Section 4-5-18.

(2) Subsection (1)(c) does not apply to a person engaged in the wholesale or retail distribution of consumer commodities unless that person:

(a) is engaged in the packaging or labeling of consumer commodities; or

(b) prescribes or specifies the manner in which consumer commodities are packaged or labeled.

Amended by Chapter 358, 2004 General Session



Section 4 - Defenses.

No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination of such false advertisement, unless he has refused, on the request of the department to furnish it, the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the state of Utah who caused him to disseminate such advertisement.

Amended by Chapter 104, 1985 General Session



Section 5 - Adulterated or misbranded articles -- Tagging -- Detention or embargo -- Court proceedings for condemnation -- Perishable food.

(1) (a) When an authorized agent of the department finds or has probable cause to believe that any food is adulterated, or so misbranded as to be dangerous or fraudulent within the meaning of this chapter, he shall affix to the food a tag or other appropriate marking, giving notice that:

(i) the food is, or is suspected of being, adulterated or misbranded;

(ii) the food has been detained or embargoed; and

(iii) removal of the food is prohibited as provided in Subsection (1)(b).

(b) No person may remove or dispose of detained or embargoed food by sale or otherwise until permission for removal or disposal is given by an agent of the department or the court.

(2) When food detained or embargoed under Subsection (1) has been found by an agent to be adulterated or misbranded, the department shall petition the district court in whose jurisdiction the food is detained or embargoed for an order of condemnation of the food. When the agent has found that food so detained or embargoed is not adulterated or misbranded, the department shall remove the tag or other marking.

(3) (a) If the court finds that detained or embargoed food is adulterated or misbranded, the food shall, after entry of the decree, be destroyed under the supervision of the agent.

(b) If the adulteration or misbranding can be corrected by proper labeling or processing of the food, the court may by order direct that the food be delivered to the claimant for labeling or processing after:

(i) entry of the decree;

(ii) all costs, fees, and expenses have been paid; and

(iii) a sufficient bond, conditioned that the food shall be properly labeled and processed, has been executed.

(c) An agent of the department shall supervise, at the claimant's expense, the labeling or processing of the food.

(d) The bond shall be returned to the claimant of the food upon:

(i) representation to the court by the department that the food is no longer in violation of this chapter; and

(ii) the expenses of supervision have been paid.

(4) If an authorized agent of the department finds in any building or vehicle any perishable food which is unsound, contains any filthy, decomposed, or putrid substance, or may be poisonous, deleterious to health, or otherwise unsafe, the commissioner or his authorized agent shall condemn or destroy the food or render it unsalable as human food.

Amended by Chapter 378, 2010 General Session



Section 6 - Definitions and standards of identity, quality, and fill of container -- Rules -- Temporary and special permits.

(1) (a) Definitions and standards of identity, quality and fill of container, now or hereafter adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., are the definitions and standards of identity, quality and fill of container in this state.

(b) The department may adopt rules establishing definitions and standards of identity, quality and fill of container for foods where no federal regulations exist and may promulgate amendments to any federal regulations or state rules that set definitions and standards of identity, quality and fill of container for foods.

(2) (a) Temporary permits now or hereafter granted for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this state under the conditions provided in the permits.

(b) The department may issue additional permits where they are necessary for the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded.

(c) Permits are subject to the terms and conditions the department may prescribe by rule.

Amended by Chapter 179, 2007 General Session



Section 7 - Adulterated food specified.

A food is adulterated:

(1) (a) if it bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance the food may not be considered adulterated under this Subsection (1)(a) if the quantity of the substance in such food does not ordinarily render it injurious to health;

(b) (i) if it bears or contains any added poisonous or added deleterious substance other than one that is:

(A) a pesticide chemical in or on a raw agricultural commodity;

(B) a food additive; or

(C) a color additive that is unsafe within the meaning of Subsection 4-5-11(1); or

(ii) if it is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of 21 U.S.C. Sec. 346a; or

(iii) if it is or it bears or contains any food additive that is unsafe within the meaning of 21 U.S.C. Sec. 348; provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under 21 U.S.C. 346a and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of Section 4-5-11 and this Subsection (1)(b)(iii), not be considered unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity;

(c) if it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(d) if it has been produced, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health;

(e) if it is, in whole or in part, the product of a diseased animal or an animal that has died otherwise than by slaughter, or of an animal that has been fed upon the uncooked offal from a slaughterhouse;

(f) if its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health;

(g) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a rule or exemption in effect pursuant to Section 4-5-11, or 21 U.S.C. Sec. 348; or

(h) in meat or meat products are adulterated:

(i) if such products are in casings, packages, or wrappers through which any part of their contents can be seen and which, or the markings of which, are colored red or any other color so as to be misleading or deceptive with respect to the color, quality, or kind of such products to which they are applied; or

(ii) if such products contain or bear any color additive;

(2) (a) if any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(b) if any substance has been substituted wholly or in part therefor;

(c) if damage or inferiority has been concealed in any manner; or

(d) if any substance has been added or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is; or

(3) if it is confectionery, and:

(a) has partially or completely imbedded therein any nonnutritive object; provided that this Subsection (3)(a) does not apply in the case of any nonnutritive objective if, in the judgment of the department such object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health;

(b) bears or contains any alcohol other than alcohol not in excess of .05% by volume derived solely from the use of flavoring extracts; or

(c) bears or contains any nonnutritive substance; provided, that this Subsection (3)(c) does not apply to a safe nonnutritive substance that is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of such confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of this chapter.

(4) The department may, for the purpose of avoiding or resolving uncertainty as to the application of Subsection (3)(c), issue rules allowing or prohibiting the use of particular nonnutritive substances.

Amended by Chapter 378, 2010 General Session



Section 8 - Misbranded food specified.

(1) Food is misbranded if:

(a) its label is false or misleading in any way;

(b) its labeling or packaging fails to conform with the requirements of Section 4-5-15;

(c) it is offered for sale under the name of another food;

(d) its container is so made, formed, or filled with packing material or air as to be misleading; or

(e) it fails to conform with any requirement specified in this section.

(2) A food that is an imitation of another food shall bear a label, in type of uniform size and prominence, stating the word "imitation," and, immediately thereafter, the name of the food imitated.

(3) (a) A food in package form shall bear a label containing:

(i) the name and place of business of the manufacturer, packer, or distributor; and

(ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

(b) The statement required by Subsection (3)(a)(ii) shall be separately and accurately stated in a uniform location upon the principal display panel of the label unless reasonable variations and exemptions for small packages are established by a rule made by the department.

(c) A manufacturer or distributor of carbonated beverages who utilizes proprietary stock or a proprietary crown is exempt from Subsection (3)(a)(i) if he files with the department:

(i) a sworn affidavit giving a full and complete description of each area within the state in which beverages of his manufacturing or distributing are to be distributed; and

(ii) the name and address of the person responsible for compliance with this chapter within each of those areas.

(4) Any word, statement, or other information required by this chapter to appear on the label or labeling shall be:

(a) prominently placed on the label;

(b) conspicuous in comparison with other words, statements, designs, or devices in the labeling; and

(c) in terms which render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(5) If a food is represented as a food for which a definition and standard of identity has been prescribed by federal regulations or department rules as provided by Section 4-5-6, it shall:

(a) conform to the definition and standard; and

(b) have a label bearing:

(i) the name of the food specified in the definition and standard; and

(ii) insofar as may be required by the rules, the common names of optional ingredients, other than spices, flavorings, and colorings, present in the food.

(6) If a food is represented as a food for which a standard of quality has been prescribed by federal regulations or department rules as provided by Section 4-5-6, and its quality falls below the standard, its label shall bear, in the manner and form as the regulations or rules specify, a statement indicating that it falls below the standards.

(7) If a food is represented as a food for which a standard of fill of container has been prescribed by federal regulations or department rules as provided by Section 4-5-6, and it falls below the applicable standard of fill, its label shall bear, in the manner and form as the regulations or rules specify, a statement indicating that it falls below the standard.

(8) (a) Any food for which neither a definition nor standard of identity has been prescribed by federal regulations or department rules as provided by Section 4-5-6 shall bear labeling clearly giving:

(i) the common or usual name of the food, if any; and

(ii) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient, except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each.

(b) To the extent that compliance with the requirements of Subsection (8)(a)(ii) is impractical or results in deception or unfair competition, exemptions shall be established by rules made by the department.

(9) If a food is represented as a food for special dietary uses, its label shall bear the information concerning its vitamin, mineral, and other dietary properties as the department by rule prescribes.

(10) If a food bears or contains any artificial flavoring, artificial coloring, or chemical preservatives, its label shall state that fact. If compliance with the requirements of this subsection is impracticable, exemptions shall be established by rules made by the department.

(11) The shipping container of any raw agricultural commodity bearing or containing a pesticide chemical applied after harvest shall bear labeling which declares the presence of the chemical in or on the commodity and the common or usual name and function of the chemical. The declaration is not required while the commodity, having been removed from the shipping container, is being held or displaced for sale at retail out of the container in accordance with the custom of the trade.

(12) A product intended as an ingredient of another food, when used according to the directions of the purveyor, may not result in the final food product being adulterated or misbranded.

(13) The packaging and labeling of a color additive shall be in conformity with the packaging and labeling requirements applicable to the color additive prescribed under the federal act.

(14) Subsections (5), (8), and (10) with respect to artificial coloring do not apply to butter, cheese, or ice cream. Subsection (10) with respect to chemical preservatives does not apply to a pesticide chemical when used in or on a raw agricultural commodity.

Amended by Chapter 378, 2010 General Session



Section 9 - Registration of food establishments -- Fee -- Suspension and reinstatement of registration -- Inspection for compliance.

(1) (a) Pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department shall establish rules providing for the registration of food establishments to protect public health and ensure a safe food supply.

(b) The owner or operator of a food establishment shall register with the department before operating a food establishment.

(c) Prior to granting a registration to the owner or operator of a food establishment, the department shall inspect and assess the food establishment to determine whether it complies with the rules established under Subsection (1)(a).

(d) An applicant shall register with the department, in writing, using forms required by the department.

(e) The department shall issue a registration to an applicant, if the department determines that the applicant meets the qualifications of registration established under Subsection (1)(a).

(f) If the applicant does not meet the qualifications of registration, the department shall notify the applicant, in writing, that the applicant's registration is denied.

(g) (i) If an applicant submits an incomplete application, a written notice of conditional denial of registration shall be provided to an applicant.

(ii) The applicant shall correct the deficiencies within the time period specified in the notice to receive a registration.

(h) (i) The department may, as provided under Subsection 4-2-2(2), charge the food establishment a registration fee.

(ii) The department shall retain the fees as dedicated credits and shall use the fees to administer the registration of food establishments.

(2) (a) A registration, issued under this section, shall be valid from the date the department issues the registration, to December 31 of the year the registration is issued.

(b) A registration may be renewed for the following year by applying for renewal by December 31 of the year the registration expires.

(3) A registration, issued under this section, shall specify:

(a) the name and address of the food establishment;

(b) the name of the owner or operator of the food establishment; and

(c) the registration issuance and expiration date.

(4) (a) The department may immediately suspend a registration, issued under this section, if any of the conditions of registration have been violated.

(b) (i) The holder of a registration suspended under Subsection (4)(a) may apply for the reinstatement of a registration.

(ii) If the department determines that all registration requirements have been met, the department shall reinstate the registration.

(5) (a) A food establishment, registered under this section, shall allow the department to have access to the food establishment to determine if the food establishment is complying with the registration requirements.

(b) If a food establishment denies access for an inspection required under Subsection (5)(a), the department may suspend the food establishment's registration until the department is allowed access to the food establishment's premises.

Amended by Chapter 378, 2010 General Session



Section 9.5 - Cottage food production operations.

(1) For purposes of this chapter:

(a) "Cottage food production operation" means a person, who in the person's home, produces a food product that is not a potentially hazardous food or a food that requires time/temperature controls for safety.

(b) "Home" means a primary residence:

(i) occupied by the individual who is operating a cottage food production operation; and

(ii) which contains:

(A) a kitchen designed for common residential usage; and

(B) appliances designed for common residential usage.

(c) "Potentially hazardous food" or "food that requires time/temperature controls for safety":

(i) means a food that requires time and or temperature control for safety to limit pathogenic microorganism growth or toxin formation and is in a form capable of supporting:

(A) the rapid and progressive growth of infections or toxigenic microorganisms;

(B) the growth and toxin production of Clostridium botulinum; or

(C) in shell eggs, the growth of Salmonella enteritidis;

(ii) includes:

(A) an animal food;

(B) a food of animal origin that is raw or heat treated;

(C) a food of plant origin that is heat treated or consists of raw seed sprouts;

(D) cut melons;

(E) cut tomatoes; and

(F) garlic and oil mixtures that are not acidified or otherwise modified at a food establishment in a way that results in mixtures that do not support growth as specified under Subsection (1)(c)(i); and

(iii) does not include:

(A) an air-cooled hard-boiled egg with shell intact;

(B) a food with an actual weight or water activity value of 0.85 or less;

(C) a food with pH level of 4.6 or below when measured at 24 degrees Centigrade;

(D) a food, in an unopened hermetically sealed container, that is processed to achieve and maintain sterility under conditions of nonrefrigerated storage and distribution;

(E) a food for which laboratory evidence demonstrates that the rapid and progressive growth of items listed in Subsection (1)(c)(i) cannot occur, such as a food that:

(I) has an actual weight and a pH level that are above the levels specified under Subsections (1)(c)(iii)(B) and (C); or

(II) contains a preservative or other barrier to the growth of microorganisms, or a combination of barriers that inhibit the growth of microorganisms; or

(F) a food that does not support the growth of microorganisms as specified under Subsection (1)(c)(i) even though the food may contain an infectious or toxigenic microorganism or chemical or physical contaminant at a level sufficient to cause illness.

(2) (a) The department shall adopt rules pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, as necessary to protect public health and ensure a safe food supply.

(b) Rules adopted pursuant to this Subsection (2) shall provide for:

(i) the registration of cottage food production operations as food establishments under this chapter;

(ii) the labeling of products from a cottage food production operation as "Home Produced"; and

(iii) other exceptions to the chapter that the department determines are appropriate and that are consistent with this section.

(3) Rules adopted pursuant to Subsection (2):

(a) may not require:

(i) the use of commercial surfaces such as stainless steel counters or cabinets;

(ii) the use of a commercial grade:

(A) sink;

(B) dishwasher; or

(C) oven;

(iii) a separate kitchen for the cottage food production operation; or

(iv) the submission of plans and specifications before construction of, or remodel of, a cottage food production operation; and

(b) may require:

(i) an inspection of a cottage food production operation:

(A) prior to issuing a registration for the cottage food production operation; and

(B) at other times if the department has reason to believe the cottage food production operation is operating:

(I) in violation of this chapter or an administrative rule adopted pursuant to this section; or

(II) in an unsanitary manner; and

(ii) the use of finished and cleanable surfaces.

(4) (a) The operator of a cottage food production operation shall:

(i) register with the department as a cottage food production operation before operating as a cottage food production operation; and

(ii) hold a valid food handler's permit.

(b) Notwithstanding the provisions of Subsections 4-5-9(1)(a) and (c), the department shall issue a registration to an applicant for a cottage food production operation if the applicant for the registration:

(i) passes the inspection required by Subsection (3)(b);

(ii) pays the fees required by the department; and

(iii) meets the requirements of this section.

(5) Notwithstanding the provisions of Section 26A-1-114, a local health department:

(a) does not have jurisdiction to regulate the production of food at a cottage food production operation operating in compliance with this section, as long as the products are not offered to the public for consumption on the premises; and

(b) does have jurisdiction to investigate a cottage food production operation in any investigation into the cause of a food born illness outbreak.

(6) A food service establishment as defined in Section 26-15a-102 may not use a product produced in a cottage food production operation as an ingredient in any food that is prepared by the food establishment and offered by the food establishment to the public for consumption.

Amended by Chapter 382, 2008 General Session



Section 10 - Food processed, labeled, or repacked at another location -- Exemption from labeling requirements by rule.

(1) The department shall adopt rules exempting food from any labeling requirement of this chapter that is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that the food is not adulterated or misbranded under this chapter upon removal from such processing, labeling or repacking establishment.

(2) (a) Regulations now or hereafter adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., relating to the exemptions described in Subsection (1) are automatically effective in this state.

(b) The department may adopt additional rules or amendments to existing rules concerning exemptions.

Amended by Chapter 179, 2007 General Session



Section 11 - Substances considered unsafe -- Authority in department to regulate quantity and use.

(1) (a) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, with respect to any particular use or intended use, is considered to be unsafe for the purpose of application of Subsection 4-5-7(1)(b) unless:

(i) there is in effect a rule adopted pursuant to this section or Section 4-5-17 limiting the quantity of the substance; and

(ii) the use or intended use of the substance conforms to the terms prescribed by the rule.

(b) While the rules relating to the substance are in effect, a food may not, by reason of bearing or containing the substance in accordance with the rules, be considered adulterated within the meaning of Subsection 4-5-7(1)(a).

(2) The department may make rules, which may or may not be in accordance with regulations made under the federal act, prescribing:

(a) tolerances, including zero tolerances, for:

(i) added poisonous or deleterious substances;

(ii) food additives;

(iii) pesticide chemicals in or on raw agricultural commodities; or

(iv) color additives;

(b) exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities; or

(c) conditions under which a food additive or a color additive may be safely used and exemptions when a food additive or color additive may be used solely for investigational or experimental purposes.

(3) The department may make these rules upon its own initiative or upon the petition of any interested party. It is incumbent upon the petitioner to establish by data submitted to the department that the rule is necessary to protect the public health. If the data furnished by the petitioner is not sufficient to allow the department to determine whether the rule should be made, the department may require additional data to be submitted. Failure to comply with the request is sufficient grounds to deny the request.

(4) In making the rules, the department shall consider, among other relevant factors, the following which the petitioner, if any, shall furnish:

(a) the name and all pertinent information concerning the substance including:

(i) where available;

(ii) its chemical identity and composition;

(iii) a statement of the conditions of the proposed use, including directions, recommendations, and suggestions;

(iv) specimens of proposed labeling; and

(v) all relevant data bearing on the physical or other technical effect and the quantity required to produce such effect;

(b) the probable composition of any substance formed in or on a food resulting from the use of the substance;

(c) the probable consumption of the substance in the diet of man and animals, taking into account any chemically or pharmacologically related substance in the diet;

(d) safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of the substances for the uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data;

(e) the availability of any needed practicable methods of analysis for determining the identity and quantity of:

(i) the substance in or on food;

(ii) any substance formed in or on food because of the use of the substance; and

(iii) the pure substance and all intermediates and impurities; and

(f) facts supporting a contention that the proposed use of the substance will serve a useful purpose.

Amended by Chapter 157, 1990 General Session



Section 15 - Consumer commodities -- Labeling and packaging.

(1) All labels of consumer commodities, as defined by this chapter, shall conform with the requirements for the declaration of net quantity of contents of 15 U.S.C. Sec. 1453 and the regulations promulgated pursuant thereto: provided, that consumer commodities exempted from 15 U.S.C. Sec. 1453(4) shall also be exempt from this Subsection (1).

(2) The label of any package of a consumer commodity that bears a representation as to the number of servings of the commodity contained in the package shall bear a statement of the net quantity in terms of weight, measure, or numerical count for each serving.

(3) (a) No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by Subsection (1), but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents.

(b) Supplemental statements of net quantity of contents may not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

(4) (a) Whenever the department determines that rules other than those prescribed by Subsection (1) are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the department shall promulgate rules effective to:

(i) establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing the commodity, but this Subsection (4) does not authorize any limitation on the size, shape, weight, dimensions, or number of packages that may be used to enclose any commodity;

(ii) regulate the placement upon any package containing any commodity, or upon any label affixed to a commodity, of any printed matter stating or representing by implication that the commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers by reason of the size of that package or the quantity of its contents;

(iii) require that the label on each package of a consumer commodity bear:

(A) the common or usual name of such consumer commodity, if any; and

(B) if the consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, but nothing in this Subsection (4) shall be considered to require that any trade secret be divulged; or

(iv) prevent the nonfunctional slack-fill of packages containing consumer commodities.

(b) For the purposes of Subsection (4)(a)(iv), a package is nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than:

(i) protection of the contents of such package; or

(ii) the requirements of machines used for enclosing the contents in such package; provided, that the department may adopt any rules promulgated according to the Fair Packaging and Labeling Act, 15 U.S.C. Sec. 1453.

Amended by Chapter 378, 2010 General Session



Section 16 - Food advertisement false or misleading.

An advertisement of a food is considered to be false if it is false or misleading in any way.

Amended by Chapter 157, 1990 General Session



Section 17 - Authority to make and enforce rules.

(1) The department may adopt rules to efficiently enforce this chapter, and if practicable, adopt rules that conform to the regulations adopted under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq.

(2) Hearings authorized or required by this chapter shall be conducted by the department or by an officer, agent, or employee designated by the department.

(3) (a) Except as provided by Subsection (3)(b), all pesticide chemical regulations and their amendments now or hereafter adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., are the pesticide chemical regulations in this state.

(b) The department may adopt a rule that prescribes tolerance for pesticides in finished foods in this state whether or not in accordance with regulations promulgated under the federal act.

(4) (a) Except as provided by Subsection (4)(b), all food additive regulations and their amendments now or hereafter adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., are the food additive regulations in this state.

(b) The department may adopt a rule that prescribes conditions under which a food additive may be used in this state whether or not in accordance with regulations promulgated under the federal act.

(5) All color additive regulations adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., are the color additive rules in this state.

(6) (a) Except as provided by Subsection (6)(b), all special dietary use regulations adopted under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., are the special dietary use rules in this state.

(b) The department may, if it finds it necessary to inform purchasers of the value of a food for special dietary use, prescribe special dietary use rules whether or not in accordance with regulations promulgated under the federal act.

(7) (a) Except as provided by Subsection (7)(b), all regulations adopted under the Fair Packaging and Labeling Act, 15 U.S.C. Sec. 1453 et seq., shall be the rules in this state.

(b) Except as provided by Subsection (7)(c), the department may, if it finds it necessary in the interest of consumers, prescribe package and labeling rules for consumer commodities, whether or not in accordance with regulations promulgated under the federal act.

(c) The department may not adopt rules that are contrary to the labeling requirements for the net quantity of contents required according to 15 U.S.C. Sec. 1453(4).

(8) (a) A federal regulation automatically adopted according to this chapter takes effect in this state on the date it becomes effective as a federal regulation.

(b) The department shall publish all other proposed rules in publications prescribed by the department.

(c) (i) A person who may be adversely affected by a rule may, within 30 days after a federal regulation is automatically adopted, or within 30 days after publication of any other rule, file with the department, in writing, objections and a request for a hearing.

(ii) The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the rule.

(d) (i) If no substantial objections are received and no hearing is requested within 30 days after publication of a proposed rule, it shall take effect on a date set by the department.

(ii) The effective date shall be at least 60 days after the time for filing objections has expired.

(e) (i) If timely substantial objections are made to a federal regulation within 30 days after it is automatically adopted or to a proposed rule within 30 days after it is published, the department, after notice, shall conduct a public hearing to receive evidence on the issues raised by the objections.

(ii) Any interested person or his representative may be heard.

(f) (i) The department shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable.

(ii) The order shall be based on substantial evidence in the record of the hearing.

(g) (i) If the order concerns a proposed rule, it may withdraw it or set an effective date for the rule as published or as modified by the order.

(ii) The effective date shall be at least 60 days after publication of the order.

(9) Whenever a regulation is promulgated under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., establishing standards for food, the tolerances established by the department under this chapter shall immediately conform to the standards established by the Federal Food and Drug Administration as herein provided and shall remain the same until the department determines that for reasons peculiar to Utah a different rule should apply.

Amended by Chapter 179, 2007 General Session



Section 18 - Inspection of premises and records -- Authority to take samples -- Inspection results reported.

(1) An authorized agent of the department upon presenting appropriate credentials to the owner, operator, or agent in charge, may:

(a) enter at reasonable times any factory, warehouse, or establishment in which food is manufactured, processed, packed, or held for introduction into commerce or after introduction into commerce;

(b) enter any vehicle being used to transport or hold food in commerce;

(c) inspect at reasonable times and within reasonable limits and in a reasonable manner any factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling located within it;

(d) obtain samples necessary for the enforcement of this chapter so long as the department pays the posted price for the sample if requested to do so and receives a signed receipt from the person from whom the sample is taken;

(e) have access to and copy all records of carriers in commerce showing:

(i) the movement in commerce of any food;

(ii) the holding of food during or after movement in commerce; and

(iii) the quantity, shipper, and consignee of food.

(2) Evidence obtained under this section may not be used in a criminal prosecution of the person from whom the evidence was obtained.

(3) Carriers may not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding, or delivery of food in the usual course of business as carriers.

(4) Upon completion of the inspection of a factory, warehouse, consulting laboratory, or other establishment and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator, or agent in charge a report in writing setting forth any conditions or practices observed by him which in his judgment indicate that any food in the establishment:

(a) consists in whole or in part of any filthy, putrid, or decomposed substance; or

(b) has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

(5) A copy of the report shall be sent promptly to the department.

(6) If the authorized agent making the inspection of a factory, warehouse, or other establishment has obtained any sample in the course of the inspection, the agent shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(7) When in the course of the inspection the officer or employee making the inspection obtains a sample of any food and an analysis is made of the sample for the purpose of ascertaining whether the food consists in whole or in part of any filthy, putrid, or decomposed substance or is otherwise unfit for food, a copy of the results of the analysis shall be furnished promptly to the owner, operator, or agent in charge.

Amended by Chapter 378, 2010 General Session



Section 19 - Publication of reports and information.

(1) The department shall publish reports summarizing all judgments, decrees, and court orders which have been rendered under this chapter, including the nature of the charge and its disposition.

(2) The department shall disseminate information regarding food which it considers necessary in the interest of public health and for the protection of consumers against fraud. Nothing in this section shall be construed to prohibit the department from collecting, reporting, and illustrating the results of investigations made by it.

Amended by Chapter 157, 1990 General Session



Section 20 - Food designated as raw honey.

(1) As used in this section:

(a) "Honey" means the natural sweet substance produced by honeybees from nectar of plants or from secretions of living parts of plants that the bees collect, transform by combining with specific substances of their own, then deposit, dehydrate, store, and leave in the honeycomb to ripen and mature.

(b) "Raw honey" means honey:

(i) as it exists in the beehive or as obtained by extraction, settling, or straining;

(ii) that is minimally processed; and

(iii) that is not pasteurized.

(2) Honey that is produced, packed, repacked, distributed, or sold in this state may only be labeled and designated as raw honey if it meets:

(a) the definition of raw honey in this section; and

(b) any additional requirements imposed by the department by rule.

(3) The department shall make rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to establish labeling requirements consistent with the provisions of this section.

Enacted by Chapter 156, 2011 General Session






Article 7 - Livestock Dealers' Act

Section 1 - Title.

This chapter is known as the "Livestock Dealers' Act."

Amended by Chapter 383, 2011 General Session



Section 2 - Purpose declaration.

The Legislature finds and declares that the public interest requires regulation of the sale of livestock between the producer and persons who purchase livestock for resale to protect producers from unwarranted hazard and loss in the sale of their livestock.

Amended by Chapter 383, 2011 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Agent" or "broker" means a person who, on behalf of a dealer, purchaser, or livestock market, as defined in Section 4-30-1, solicits or negotiates the consignment or purchase of livestock.

(2) "Consignor" means a person who ships or delivers livestock to a dealer for handling or sale.

(3) (a) "Dealer" means a person who:

(i) receives livestock from a person for sale on commission; and

(ii) is entrusted with the possession, management, control, or disposal of livestock for the account of that person.

(b) "Dealer" includes a livestock dealer.

(c) "Dealer" includes a person who owns or leases a feedlot.

(4) (a) "Immediate resale" means the resale of livestock within 60 days of purchase.

(b) "Immediate resale" does not include the resale of livestock culled within 60 days that were purchased for feeding or replacement.

(5) "Livestock" means cattle, swine, equines, sheep, camelidae, ratites, bison, and domesticated elk as defined in Section 4-39-102.

(6) "Livestock dealer" means a person engaged in the business of purchasing livestock for immediate resale or interstate shipment for immediate resale.

(7) "Producer" means a person who is primarily engaged in the business of raising livestock for profit.

Amended by Chapter 383, 2011 General Session



Section 4 - Unlawful to act as an agent, broker, or dealer without license -- Exception.

Except as exempted by Section 4-7-5, no person may act as an agent, broker, or dealer in this state without being licensed under this chapter.

Amended by Chapter 25, 1990 General Session



Section 5 - Exemptions.

The surety and licensing requirements of this chapter do not apply to:

(1) a livestock market that is bonded as required by laws of the United States and Title 4, Chapter 30, Livestock Markets; or

(2) a cooperative incorporated under the laws of this state or another state, except as to the receipt of livestock from a nonmember producer.

Amended by Chapter 383, 2011 General Session



Section 6 - Licenses -- Applications.

Application for an agent's, broker's, or dealer's license shall be made to the department upon forms prescribed and furnished by the department. The application shall state:

(1) the applicant's name, principal address in this state, and date of birth;

(2) the applicant's principal address in any location outside Utah;

(3) the name and principal address of the person authorized by the applicant to accept service of process in this state on behalf of the applicant during the licensure period;

(4) the name and principal address of the applicant's surety if the application is for a dealer's license;

(5) a schedule of the commissions, fees, and other charges the applicant intends to collect for services during the period of licensure;

(6) the name and address of each principal the applicant intends to represent during the period of licensure; and

(7) any other information that the department may require by rule.

Amended by Chapter 41, 1995 General Session



Section 7 - Issuance of dealer, broker, and agent licenses -- Fees -- Deposit of bond or trust agreement -- Renewal -- Refusal to issue or renew license.

(1) The commissioner, if satisfied that the convenience and necessity of the industry and the public will be served, shall issue a license to a dealer within 30 days after:

(a) receipt of a proper application and financial statement;

(b) payment of a license fee determined by the department pursuant to Subsection 4-2-2(2); and

(c) the posting of a corporate surety bond, an irrevocable letter of credit, a trust fund agreement, or other security required by Section 4-7-8.

(2) Upon proper application and payment of the license fee determined by the department pursuant to Subsection 4-2-2(2), the commissioner shall issue a license to conduct business as an agent or broker.

(3) A license issued under this chapter:

(a) entitles the applicant to conduct the business described in the application through December 31 of the year in which the license is issued, subject to suspension or revocation for cause; and

(b) is renewable for a period of one year upon:

(i) receipt of a proper renewal application; and

(ii) payment of an annual license renewal fee determined by the department pursuant to Subsection 4-2-2(2).

(4) A license issued under this chapter shall at all times remain the property of the state, and the licensee is entitled to its possession only for the duration of the license.

(5) The department shall refuse to issue or renew a license if the applicant:

(a) cannot produce a financial statement with sufficient assets to justify the amount of business the applicant contemplates, unless the application is for a broker's or agent's license;

(b) is in violation of this chapter or rules adopted under this chapter;

(c) has made a false or misleading statement as to the health or physical condition of livestock in connection with the buying, receiving, selling, exchanging, soliciting or negotiating the sale of, or the weighing of livestock;

(d) has failed to keep records of purchases and sales or refused to grant inspection of those records by authorized agents of the department;

(e) has failed to comply with a lawful order of the department;

(f) has been found by the department to have failed to pay, without reasonable cause, obligations incurred in connection with the livestock transaction;

(g) has been suspended by order of the Secretary of Agriculture of the United States Department of Agriculture under provisions of the Packers and Stockyards Act, 1921, 7 U.S.C. Sec. 181 et seq.;

(h) employs a person required to be licensed whose license cannot be renewed or whose license is under suspension or revocation by the department or the United States Department of Agriculture; or

(i) has any unsatisfied civil judgments related to an activity for which licensing is required by this chapter.

(6) An applicant who has been refused a license or license renewal may not apply again for one year following refusal unless the department determines that the applicant is in compliance with this chapter.

Amended by Chapter 383, 2011 General Session



Section 8 - Applicant for dealer's license to post security -- Increase in amount of security posted -- Action on security authorized -- Duties of commissioner -- Option to require posting new security if action filed -- Effect of failure to post new security -- Commissioner's authority to call bond if not renewed.

(1) (a) Before a license is issued to a dealer, the applicant shall post a corporate surety bond, irrevocable letter of credit, trust fund agreement, or any other security agreement considered reasonable in an amount not less than $10,000 nor more than $200,000, as determined by the commissioner or as required by the Packers and Stockyards Act, 1921, 7 U.S.C. Section 181 et seq.

(b) Any bond shall be written by a surety licensed under the laws of Utah and name the state, as obligee, for the use and benefit of producers.

(c) The bond or other security posted shall be conditioned upon:

(i) the faithful performance of contracts and the faithful accounting for and handling of livestock consigned to the dealer;

(ii) the performance of the obligations imposed under this chapter; and

(iii) the payment of court costs and attorney's fees to the prevailing party incident to any suit upon the bond or other security posted.

(2) (a) The commissioner may require a dealer who is issued a license to increase the amount of the bond or other security posted under Subsection (1)(a) if the commissioner determines the bond or other security posted is inadequate to secure performance of the dealer's obligations.

(b) The commissioner shall notify the Packers and Stockyards Administration of an increase made under Subsection (2)(a).

(c) The commissioner may suspend a dealer's license for failure to comply with Subsection (2)(a) within 10 days after notice is given to the dealer.

(3) A consignor claiming damages, as a result of fraud, deceit, or willful negligence by a dealer or as a result of the dealer's failure to comply with this chapter, may bring an action upon the bond or other security posted for damages against both the principal and surety.

(4) (a) If it is reported to the department by a consignor that a dealer has failed to pay in a timely manner for livestock received for sale, the commissioner shall:

(i) ascertain the name and address of each consignor who is a creditor of the dealer; and

(ii) request a verified written statement setting forth the amount claimed due from the dealer.

(b) Upon receipt of the verified statements, the commissioner shall bring an action upon the bond or other security posted on behalf of the consignors who claim amounts due from the dealer.

(5) (a) If an action is filed upon the bond or other security posted, the commissioner may require the filing of new security.

(b) Immediately upon recovery in the action, the commissioner shall require the dealer to file a new bond or other security.

(c) Failure, in either case, to file the bond or other security within 10 days after demand is cause for suspension of the license until a new bond or other security is filed.

(d) If the bond or other security posted under this section is not renewed within 10 days of its expiration date, unless the commissioner states in writing that this is unnecessary, the commissioner may obtain, after a hearing, the full amount of the bond or other security before it expires.

Amended by Chapter 383, 2011 General Session



Section 9 - Dealers -- Records mandated -- Records subject to inspection.

(1) A dealer who receives livestock for sale or consignment shall promptly record:

(a) the name and address of the consignor;

(b) the date received;

(c) the condition and quantity upon arrival;

(d) the date of sale for account of the producer-consignor;

(e) the sale price;

(f) an itemized statement of the charges to be paid by the producer-consignor;

(g) the individual or group identification of the livestock;

(h) the nature and amount of any claims the dealer has against third persons for overcharges or damages; and

(i) if the dealer has a direct or indirect financial interest in the business of the purchaser, or, if the purchaser has a similar financial interest in the business of the dealer, the name and address of the purchaser.

(2) (a) The dealer shall provide a copy of the livestock receipt to the producer immediately upon delivery of the product.

(b) The records required by this section shall be retained for a period of one year following the date of consignment and shall be available during business hours for inspection by the department.

(c) A consignor involved in a consignment subject to inquiry may inspect relevant records.

(3) (a) A dealer shall file an annual report of the records required under Subsection (1) with the department on a form prescribed and furnished by the department.

(b) The dealer shall file the report by April 15 following the end of a calendar year, or if the records are kept on a fiscal year basis, by 90 days after the close of the fiscal year.

(c) The commissioner may, for good cause shown or by the commissioner's own motion, grant an extension to the filing deadline under Subsection (3)(b).

(d) For purposes of this Subsection (3), "dealer" does not include a packer buyer registered to purchase livestock for slaughter only.

(e) The department shall accept reports as required by the Packers and Stockyards Administration for livestock under the Packers and Stockyards Act, 9 C.F.R. Sec. 201.97.

(f) The reports required under this Subsection (3) may be subject to audit and establish the basis for bond adequacy.

Amended by Chapter 383, 2011 General Session



Section 10 - Livestock purchases.

Livestock purchases shall be paid for as provided in the Packers and Stockyards Act, 1921, 7 U.S.C. Sec. 181, et seq.

Amended by Chapter 383, 2011 General Session



Section 11 - Department authority -- Examination and investigation of transactions -- Notice of agency action upon probable cause -- Settlement of disputes -- Cease and desist order -- Enforcement -- Review.

(1) For the purpose of enforcing this chapter the department may, upon its own motion, or shall, upon the verified complaint of an interested consignor, investigate, examine, or inspect any transaction involving:

(a) the solicitation, receipt, sale, or attempted sale of livestock by a dealer or person assuming to act as a dealer;

(b) the failure to make a correct account of sales;

(c) the intentional making of a false statement about market conditions or the condition or quantity of livestock consigned;

(d) the failure to remit payment in a timely manner to the consignor as required by contract or by this chapter;

(e) any other consignment transaction alleged to have resulted in damage to the consignor; or

(f) any dealer or agent with an unsatisfied judgment by a civil court related to an activity for which licensing is required by this chapter.

(2) (a) After investigation upon its own motion, if the department determines that probable cause exists to believe that a dealer has engaged or is engaging in acts that violate this chapter, the department shall issue a notice of agency action.

(b) (i) Upon the receipt of a verified complaint, the department shall undertake to effect a settlement between the consignor and the dealer.

(ii) If a settlement cannot be effected, the department shall treat the verified complaint as a request for agency action.

(3) (a) In a hearing upon a verified complaint, if the commissioner, or hearing officer designated by the commissioner, determines by a preponderance of the evidence that the person complained of has violated this chapter and that the violation has resulted in damage to the complainant, the commissioner or officer shall:

(i) prepare written findings of fact detailing the findings and fixing the amount of damage suffered; and

(ii) order the defendant to pay damages.

(b) In a hearing initiated upon the department's own motion, if the commissioner or hearing officer determines by a preponderance of the evidence that the person complained of by the department has engaged in, or is engaging in, acts that violate this chapter, the commissioner or officer shall prepare written findings of fact and an order requiring the person to cease and desist from the activity.

(4) The department may petition any court having jurisdiction in the county where the action complained of occurred to enforce the department's order.

(5) Any dealer aggrieved by an order issued under this section may obtain judicial review of the order.

(6) (a) The department may not act upon a verified complaint submitted to the department more than six months after the consignor allegedly suffered damage.

(b) A livestock claim shall be made in writing within 120 days from the date of the transaction.

Amended by Chapter 383, 2011 General Session



Section 12 - Sale of livestock -- Prima facie evidence of fraud.

The following constitutes prima facie evidence of fraud in the sale of livestock:

(1) any sale of livestock at less than market price by a dealer to a person with whom the dealer has a financial interest; or

(2) any sale out of which the dealer receives part of the sale price other than the agreed commission or other agreed charges.

Amended by Chapter 383, 2011 General Session



Section 13 - Suspension or revocation -- Grounds -- Notice to producers.

(1) The department may suspend or revoke the license of and suspend or refuse all department services to a person licensed under this chapter if the department finds that the licensee has:

(a) provided false information when making an application for a license;

(b) failed to comply with this chapter or rules adopted under this chapter; or

(c) engaged in any willful conduct that is detrimental to a producer.

(2) If a license is revoked pursuant to a hearing and the decision is final, or an injunction is imposed by a civil court, the department shall, by publication in a newspaper of a general circulation in the area, notify producers of livestock in the area in which the licensee operated that the license has been revoked or a department action has been taken.

Amended by Chapter 383, 2011 General Session



Section 13.5 - Suspension of license -- Opportunity for hearing.

(1) A license may be suspended immediately if:

(a) an emergency exists which presents a clear and present danger to the public health;

(b) an inspection or sampling is refused; or

(c) the licensee's bond has been revoked or cancelled.

(2) The department shall immediately notify the person of the suspension in writing and provide an opportunity for hearing without delay.

Enacted by Chapter 24, 1985 General Session



Section 14 - Prohibited acts.

(1) A person licensed under this chapter may not:

(a) make false charges incident to the sale of livestock;

(b) wilfully fail to comply with the requirements of Section 4-7-9 or 4-7-10;

(c) fail to file a schedule of commissions and charges;

(d) reconsign livestock without the consent of the producer-consignor for the purpose of charging more than one commission;

(e) make any false statement to the detriment of the producer regarding current market conditions for livestock or about the condition or quantity of the livestock consigned for the account of the producer;

(f) engage in fraud or misrepresentation in the procurement or attempted procurement of a license; or

(g) act as a dealer or agent and, with intent to defraud, make, draw, utter, or deliver any check, draft, or order for the payment of money from any bank or other depository to the owner for the purchase price of livestock, when at the time of the making, drawing, uttering, or delivery the maker or drawer does not have sufficient funds in or credit with the bank or other depository for the payment of the check, draft, or order in full upon its presentation.

(2) (a) The making, drawing, uttering, or delivery of a check, draft, or order in the circumstances specified in this section shall be evidence of an intent to defraud.

(b) As used in this section, "credit" means an arrangement or understanding with the bank or depository for the payment of the check, draft, or order.

Amended by Chapter 383, 2011 General Session






Article 8 - Agricultural Fair Trade Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Agricultural Fair Trade Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Purpose declaration.

The Legislature finds and declares that in order to preserve the agricultural industry of this state it is necessary to protect and improve the economic status of persons engaged in the production of products of agriculture. To effectuate this policy, the Legislature determines it necessary to regulate the production and marketing of such products and to prohibit unfair and injurious trade practices. To that end this chapter shall be liberally construed.

Enacted by Chapter 2, 1979 General Session



Section 3 - Definition.

As used in this chapter, "products of agriculture" mean any product useful to the human species which results from the application of the science and art of the production of plants and animals.

Enacted by Chapter 2, 1979 General Session



Section 4 - Department functions, powers, and duties.

The department has and shall exercise the following functions, powers, and duties, in addition to those specified in Chapter 1, Short Title and General Provisions:

(1) general supervision over the marketing, sale, trade, advertising, storage, and transportation practices, used in buying and selling products of agriculture in Utah;

(2) conduct and publish surveys and statistical analyses with its own resources or with the resources of others through contract, regarding the cost of production for products of agriculture, including transportation, processing, storage, advertising, and marketing costs; regarding market locations, demands, and prices for such products; and regarding market forecasts;

(3) assist and encourage producers of products of agriculture in controlling current and prospective production and market deliveries in order to stabilize product prices at prices which assure reasonable profits for producers and at the same time ensure adequate market supplies; and

(4) actively solicit input from the public and from interested groups or associations, through public hearings or otherwise, to assist in making fair determinations with respect to the production, marketing, and consumption of products of agriculture.

Amended by Chapter 324, 2010 General Session



Section 5 - Unlawful acts specified.

It is unlawful for any person engaged in the production, processing, handling, marketing, sale or distribution of products of agriculture to:

(1) discriminate in price between two or more producers with respect to products of agriculture of like grade and quality;

(2) use any brand, label, container, or designation on products of agriculture not authorized by the department;

(3) promote or advertise the price of any product of agriculture which is required to be graded without displaying the grade of such product with prominence equal to that of the price; or

(4) make or permit the use of any false or misleading statement on any label or stencil affixed to a container or package containing products of agriculture or in any promotion or advertisement of such products.

Enacted by Chapter 2, 1979 General Session



Section 6 - Procedure for enforcement -- Notice of agency action -- Cease and desist order -- Enforcement -- Judicial review.

(1) (a) Whenever the department has reason to believe that a person has, or is engaged in, the violation of this chapter, it shall issue a notice of agency action.

(b) If the commissioner, or a hearing officer designated by the commissioner, determines by a preponderance of the evidence that any person named in the complaint has engaged, or is engaging, in an act that violates this chapter, the officer shall:

(i) prepare written findings of fact; and

(ii) issue an order requiring the person to cease and desist from the illegal activity.

(2) The department may petition any court of competent jurisdiction for enforcement of its cease and desist order.

(3) Any person who is subject to a cease and desist order may obtain judicial review.

(4) The attorney general's office shall represent the department in any original action or appeal begun under this section.

Amended by Chapter 161, 1987 General Session



Section 7 - Defense to claim of illegal activity.

No person who acts in compliance with any rule adopted under authority of this chapter shall be considered to be engaged in any illegal conspiracy or combination in restraint of trade or to be acting in furtherance of any illegal purpose.

Amended by Chapter 179, 2007 General Session






Article 9 - Weights and Measures

Section 1 - Definitions.

As used in this chapter:

(1) "Correct", when used in connection with weights and measures, means conformance to applicable requirements of this chapter.

(2) "Package" means a commodity put up or packaged before sale in either wholesale or retail saleunits.

(3) "Primary standards" mean the physical standards of the state, described in Section 4-9-4, which are the legal reference from which all other standards and weights and measures are derived.

(4) "Sale from bulk" means the sale of commodities, when the quantity is determined at the time of sale.

(5) "Secondary standards" means a physical standard which is traceable to primary standards through comparisons, using acceptable laboratory procedures.

(6) "Weighing and measuring" means the use of weights and measures.

(7) "Weight" means net weight, unless the label declares that the product is sold by drained weight, in which case, "weight" means net drained weight.

(8) "Weights and measures" means weights and measures, and instruments or devices used for weighing or measuring, including an appliance or accessory associated with the instrument or device.

(9) "Weights and measures registration" means the issuance of a certificate by the commissioner to a weights and measures user.

(10) "Weights and measures user" means a person who uses weights and measures in trade or commerce.

Amended by Chapter 358, 2004 General Session



Section 2 - Authority to promulgate rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 3 - Weights and measures -- Systems used -- Basic units, tables, and equivalents as published by National Institute of Standards and Technology.

(1) The department shall use the same system of weights and measures that is customarily used in the United States, and the metric system of weights and measures.

(2) Either system may be used for commercial purposes in the state.

(3) The definitions of basic units of weight and measure, the tables of weight and measure, and the weights and measures equivalents published by the National Institute of Standards and Technology, shall determine the weights and measures systems used within the state.

Amended by Chapter 358, 2004 General Session



Section 4 - Weights and measures -- Primary state standards -- Secondary state standards -- Verification.

(1) Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology, shall be the state primary standards, and shall be maintained in the calibration prescribed by the National Institute of Standards and Technology.

(2) Secondary standards may be prescribed by the department and shall be verified upon their initial receipt, and as often after initial receipt as is considered necessary by the department.

Amended by Chapter 358, 2004 General Session



Section 5 - Weights and measures -- Specifications, tolerances, and technical data published in National Institute of Standards and Technology Handbook govern.

Unless modified by the department, Handbook 44, Specifications, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices, National Institute of Standards and Technology, adopted by the National Conference on Weights and Measures, including supplements or revisions to Handbook 44, shall determine the specifications, tolerances, and other technical requirements for devices used for:

(1) commercial weighing and measuring;

(2) law enforcement;

(3) data gathering; and

(4) other weighing and measuring purposes.

Amended by Chapter 358, 2004 General Session



Section 5.2 - Adopting uniform packaging and labeling regulation.

Unless modified by the department, the Uniform Packaging and Labeling Regulation, adopted by the National Conference on Weights and Measures in Handbook 130, Uniform Laws and Regulations in the Areas of Legal Metrology and Engine Fuel Quality, National Institute of Standards and Technology, shall apply to packaging and labeling in the state.

Amended by Chapter 358, 2004 General Session



Section 5.3 - Adopting uniform regulation for the method of sale of commodities.

Unless modified by the department, the Uniform Regulation for the Method of Sale of Commodities, adopted by the National Conference on Weights and Measures, in Handbook 130, Uniform Laws and Regulations in the Areas of Legal Metrology and Engine Fuel Quality, National Institute of Standards and Technology, shall apply to the method of sale of commodities in the state.

Amended by Chapter 358, 2004 General Session



Section 5.4 - Adopting uniform regulation for the voluntary registration of servicepersons and service agencies for commercial weighing and measuring devices.

Unless modified by the department, the Uniform Regulation for the Voluntary Registration of Servicepersons and Service Agencies for Commercial Weighing and Measuring Devices, adopted by the National Conference on Weights and Measures in Handbook 130, Uniform Laws and Regulations in the Areas of Legal Metrology and Engine Fuel Quality, National Institute of Standards and Technology, shall apply to the registration of servicepersons and service agencies in the state.

Amended by Chapter 358, 2004 General Session



Section 6 - Department duties -- Seizure of incorrect weights and measures.

(1) The department may:

(a) establish weights and measures standards, specifications, and tolerances for:

(i) all commodities;

(ii) the fill for any commodity contained in a package;

(iii) labels or labeling of a commodity; and

(iv) weights and measures used commercially;

(b) inspect and test weights and measures kept, offered, or exposed for sale to determine if they are correct;

(c) inspect and test weights and measures commercially used to determine if they are correct;

(d) test all weights and measures used to check the receipt or disbursement of supplies used by a state agency or institution funded by the state;

(e) in accordance with sampling procedures recognized and designated in Handbook 133, Checking the Net Contents of Packaged Goods, National Institute of Standards and Technology, inspect and test any packaged commodity kept, offered, or exposed for sale, sold, or in the process of delivery, to determine if the package contains the amount represented;

(f) determine the appropriate term or unit of weight or measure to be used for container sizes, if the department determines that an existing practice of declaring the quantity by weight, measure, count, or any combination of these practices, hinders value comparisons by consumers;

(g) approve correct weights and measures and reject and mark as "rejected," weights and measures that are incorrect;

(h) allow reasonable variations from a stated weight or measure caused by loss or gain due to:

(i) moisture during the course of acceptable distribution practices; or

(ii) unavoidable deviations in acceptable manufacturing practices;

(i) grant an exemption from the requirements of this chapter or from any rule promulgated under this chapter, when the department determines that the exemption is necessary for the maintenance of acceptable commercial practices;

(j) maintain on file, for public inspection, a copy of each handbook prepared by the National Institute of Standards and Technology which is used to enforce this chapter; and

(k) establish and charge fees as authorized under Subsection 4-2-2(2) for the inspection of weights and measures.

(2) The department may seize weights and measures that are:

(a) incorrect and are not corrected within a reasonable time specified by the department; or

(b) used or disposed of in a manner not authorized by the department.

Amended by Chapter 358, 2004 General Session



Section 7 - Enforcement powers of department.

(1) For the purpose of enforcing this chapter, the department may:

(a) enter any commercial premises open to the public during normal working hours after the presentation of credentials;

(b) issue in writing a "stop-use, hold, or removal order" with respect to any weights or measures commercially used or a "stop sale, use, or removal order" with respect to any packaged commodity or bulk commodity offered for sale;

(c) seize as evidence, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity offered for sale or sold in violation of this chapter;

(d) (i) seek an order of seizure or condemnation of any weight, measure, package, or sale from bulk that violates this chapter; or

(ii) upon proper grounds, obtain a temporary restraining order or permanent injunction to prevent a violation of this chapter; and

(e) stop any commercial vehicle and after presenting credentials:

(i) inspect its contents;

(ii) require the person in charge of the vehicle to produce any documents in his possession concerning the contents; or

(iii) require the person to proceed with the vehicle to some specified place for inspection.

(2) If an order has been issued under Subsection (1)(b), the weights, measures, or commodities subject to the order may not be used, moved, or offered for sale until the department issues a written release.

(3) No bond shall be required of the department in any injunctive proceeding brought under this section.

Amended by Chapter 157, 1990 General Session



Section 8 - Sale of commodities in liquid form -- Sale of commodities in nonliquid form -- Requirements.

Commodities in liquid form shall be sold by liquid measure or by weight. Commodities not in liquid form shall be sold only by weight, measure, or by count, so long as the method of sale provides accurate quantity information.

Enacted by Chapter 2, 1979 General Session



Section 9 - Bulk sales -- Information furnished to purchaser.

Whenever the quantity is determined solely by the seller, in the absence of the buyer, all bulk sales of heating fuel and other bulk sales as determined by the department shall be accompanied by a delivery ticket containing the following information:

(1) the name and address of the vendor and purchaser;

(2) the date delivered;

(3) the quantity delivered and the quantity upon which the price is based, if different from the delivered quantity;

(4) a description of the bulk material sold, including any quality representation made in connection with the sale; and

(5) the number of individually wrapped packages.

Amended by Chapter 30, 1992 General Session



Section 10 - Packaged commodity sales -- Labeling information specified -- When price per single unit of weight to be displayed.

(1) Any packaged commodity offered for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(a) the identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(b) the quantity of contents in terms of weight, measure, or count; and

(c) the name and place of business of the manufacturer, packer, or distributor, if the packaged commodity is offered for sale, or sold other than on the premises where packaged.

(2) Any package which is one of a lot containing random weights of the same commodity and bearing the total sales price of the package shall, in addition to compliance with Subsection (1) of this section, bear on the outside of the package a definite, plain, and conspicuous declaration of the price per single unit of weight.

Enacted by Chapter 2, 1979 General Session



Section 11 - Advertisement of packaged commodity sales -- Requirements.

An advertisement which promotes a packaged commodity with the retail price stated shall plainly and conspicuously advertise the quantity required to appear on the package. If a dual quantity declaration is required by law, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement.

Amended by Chapter 19, 1985 General Session



Section 12 - Unlawful acts specified.

A person may not:

(1) sell, offer, or present for sale a commodity whose weight and measure is less than the weight and measure represented as being sold, offered, or exposed for sale;

(2) misrepresent the price of a commodity sold, advertised, exposed, or offered for sale by weight, measure, or count, or to represent the price in a manner that misleads or deceives a person;

(3) use or possess an incorrect weight or measure in commerce;

(4) remove a tag, seal, or mark from a weight or measure without specific written authorization from the department;

(5) hinder or obstruct an agent of the department dealing with weights and measures in the performance of the agent's duties; or

(6) operate weights and measures in trade or commerce for the purpose of determining the weight or measure of a commodity without a valid weights and measures registration issued by the department.

Amended by Chapter 358, 2004 General Session



Section 13 - Weighing and measuring devices -- Presumption.

If a weighing or measuring device is in a place where buying or selling is commonly carried on, there is a rebuttable presumption that the weighing or measuring device is regularly used for the business purposes of that place.

Enacted by Chapter 2, 1979 General Session



Section 15 - Registration of commercial establishments using weights and measures -- Approved weights and measures inspectors -- Application -- Fee -- Expiration -- Renewal.

(1) (a) Pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department shall establish rules providing for the registration of weights and measures users and issuance of certification of weights and measures devices to ensure the use of correct weights and measures in commerce or trade.

(b) The division may:

(i) determine whether weights and measures are correct through:

(A) inspection and testing by department employees; or

(B) acceptance of an inspection and testing report prepared by a registered weights and measures service person;

(ii) establish standards and qualifications for registered weights and measures service persons; and

(iii) determine the form and content of an inspection and testing report.

(c) A weights and measures user shall register with the department.

(d) Prior to granting a registration to a weights and measures user, the department shall determine whether the weights and measures user complies with the rules established under Subsection (1)(a).

(e) An applicant shall register with the department, in writing, using forms required by the department.

(f) The department shall issue a registration to an applicant, if the department determines that the applicant meets the qualifications of registration established under Subsection (1)(a).

(g) If the applicant does not meet the qualifications of registration, the department shall notify the applicant, in writing, that the applicant's registration is denied.

(h) (i) If an applicant submits an incomplete application, a written notice of conditional denial of registration shall be provided to an applicant.

(ii) The applicant shall correct the deficiencies within the time period specified in the notice to receive a registration.

(i) (i) The department may, as provided under Subsection 4-2-2(2), charge the weights and measures user a registration fee.

(ii) The department shall retain the fees as dedicated credits and shall use the fees to administer the registration of weights and measures users.

(2) (a) A registration, issued under this section, shall be valid from the date the department issues the registration, to December 31 of the year the registration is issued.

(b) A registration may be renewed for the following year by applying for renewal by December 31 of the year the registration expires.

(3) A registration, issued under this section, shall specify:

(a) the name and address of the weights and measures user;

(b) the registration issuance and expiration date; and

(c) the number and type of weights and measures devices to be certified.

(4) (a) The department may immediately suspend a registration, issued under this section, if any of the requirements of Section 4-9-12 are violated.

(b) (i) The holder of a registration suspended under Subsection (4)(a) may apply for the reinstatement of a registration.

(ii) If the department determines that all requirements under Section 4-9-12 are being met, the department shall reinstate the registration.

(5) (a) A weights and measures user, registered under this section, shall allow the department access to the weights and measures user's place of business to determine if the weights and measures user is complying with the registration requirements.

(b) If a weights and measures user denies access for an inspection required under Subsection (5)(a), the department may suspend the weights and measures user's registration until the department is allowed access to the weights and measures user's place of business.

Amended by Chapter 378, 2010 General Session






Article 10 - Bedding, Upholstered Furniture, and Quilted Clothing Inspection Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Bedding, Upholstered Furniture, and Quilted Clothing Inspection Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Article" means any bedding, upholstered furniture, quilted clothing, or filling material.

(2) "Bedding" means any:

(a) quilted, packing, mattress or hammock pad; or

(b) mattress, boxsprings, comforter, quilt, sleeping bag, studio couch, pillow or cushion made with any filling material that can be used for sleeping or reclining.

(3) "Filling material" means any cotton, wool, kapok, feathers, down, hair or other material, or any combination of material, whether loose or in bags, bales, batting, pads, or other prefabricated form that is, or can be, used in bedding, upholstered furniture or quilted clothing.

(4) "Label" means the display of written, printed, or graphic matter upon a tag or upon the immediate container of any bedding, upholstered furniture, quilted clothing, or filling material.

(5) (a) "Manufacture" means to make, process, or prepare from new or secondhand material, in whole or in part, any bedding, upholstered furniture, quilted clothing, or filling material for sale.

(b) "Manufacture" does not include isolated sales of such articles by persons who are not primarily engaged in the making, processing, or preparation of such articles.

(6) (a) "New material" means material that has not previously been used in the manufacture of another article used for any purpose.

(b) "New material" includes by-products from a textile mill using only new raw material synthesized from a product that has been melted, liquified, and re-extruded.

(7) "Owner's own material" means an article owned or in the possession of a person for the person's own or a tenant's use that is sent to another person for manufacture or repair.

(8) "Quilted clothing" means a quilted garment or apparel, exclusive of trim used for aesthetic effect, or a stiffener, shoulder pads, interfacing, or other material that is made in whole or in part from filling material and sold or offered for sale.

(9) "Repair" means to restore, recover, alter, or renew bedding, upholstered furniture, or quilted clothing for a consideration.

(10) "Retailer" means a person who sells bedding, upholstered furniture, quilted clothing, or filling material to a consumer for use primarily for personal, family, household, or business purposes.

(11) (a) "Sale" or "sell" means to offer or expose for sale, barter, trade, deliver, consign, lease, or give away any bedding, upholstered furniture, quilted clothing, or filling material.

(b) "Sale" or "sell" does not include any judicial, executor's, administrator's, or guardian's sale of such items.

(12) "Secondhand material" means any filling material that has previously been used in an article.

(13) "Tag" means a card, flap, or strip attached to an article for the purpose of displaying information required by this chapter or under rule made pursuant to it.

(14) "Upholstered furniture" means any portable or fixed furniture, except fixed seats in motor vehicles, boats, or aircraft, that is made in whole or in part with filling material, exclusive of trim used for aesthetic effect.

(15) "Wholesaler" means a person who offers an article for resale.

Amended by Chapter 73, 2010 General Session



Section 3 - Authority to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Manufacture, repair, or wholesale sale of bedding, upholstered furniture, quilted clothing, or filling material -- License required.

It is unlawful for any person to engage in the manufacture, repair, or wholesale sale of any bedding, upholstered furniture, quilted clothing, or filling material without a license issued by the department.

Enacted by Chapter 2, 1979 General Session



Section 5 - License -- Application -- Fees -- Expiration -- Renewal.

(1) (a) Application for a license to manufacture, repair, or to engage in the wholesale sale of bedding, upholstered furniture, quilted clothing, or filling material shall be made to the department on forms prescribed and furnished by the department.

(b) Upon receipt of a proper application and payment of the appropriate license fee, the commissioner, if satisfied that the convenience and necessity of the industry and the public will be served, shall issue to the applicant a license to engage in the particular activity through December 31 of the year in which the license is issued, subject to suspension or revocation for cause.

(c) A person doing business under more than one name shall be licensed for each name under which business is conducted.

(2) The annual license fee for each license issued under this chapter shall be determined by the department pursuant to Subsection 4-2-2(2).

(3) Each license issued under this chapter is renewable for a period of one year upon the payment of the applicable amount for the particular license sought to be renewed on or before December 31 of each year.

(4) A person who holds a valid manufacturer's license may, upon application, be licensed as a wholesale dealer, supplier, or repairer without the payment of an additional license fee.

(5) A person who fails to renew a license and engages in conduct requiring a license under this chapter shall pay the applicable license fee for each year in which the person engages in conduct requiring a license for which a license is not renewed.

(6) The department may retroactively collect a fee owed under Subsection (5).

Amended by Chapter 73, 2010 General Session



Section 6 - Unlawful acts specified.

It is unlawful for any person to:

(1) sell bedding, upholstered furniture, quilted clothing, or filling material as new unless it is made from new material and properly tagged;

(2) sell bedding, upholstered furniture, quilted clothing or filling material made from secondhand material which is not properly tagged;

(3) use burlap or other material which has been used for packing or baling, or to use any unsanitary, filthy, or vermin or insect infected filling material in the manufacture or repair of any article;

(4) sell bedding, upholstered furniture, quilted clothing or filling material which is not properly tagged regardless of point of origin;

(5) use any false or misleading statement, term, or designation on any tag; or

(6) use any false or misleading label.

Enacted by Chapter 2, 1979 General Session



Section 7 - Tagging requirements for bedding, upholstered furniture, and filling material.

(1) (a) All bedding, upholstered furniture, and filling material shall be securely tagged by the manufacturer or repairer.

(b) Tags shall be at least six square inches and plainly and indelibly labeled with:

(i) information as the department requires by rule; and

(ii) according to the filling material type, the words "All New Material," "Secondhand Material," or "Owner's Material," stamped or printed on the label.

(c) Each label shall be placed on the article in such a position as to facilitate ease of examination.

(2) (a) If more than one type of filling material is used, its component parts shall be listed in descending order by weight or by percentages.

(b) If descriptive statements are made about the frame, cover, or style of the article, such statements shall, in fact, be true.

(c) All quilted clothing shall be tagged and labeled in conformity with the Federal Textile Fiber Products Identification Act, 15 U.S.C. Sec. 70 through 70k.

(3) No person, except the purchaser, may remove, deface, or alter a tag attached according to this chapter.

Amended by Chapter 179, 2007 General Session



Section 8 - Use of rubber stamp or stencil authorized -- Conditions for use.

A rubber stamp or stencil may be used instead of a tag on articles with slip covers if the article has a smooth backing, or on suitable surfaces of containers or bales of filling material; provided, the information required by Section 4-10-7 is indelible and legible.

Enacted by Chapter 2, 1979 General Session



Section 9 - Sale of bedding, upholstered furniture, quilted clothing, or filling material -- Tag, stamp, or stencil required -- Secondhand material to bear tag -- Presumption -- Owner's own material to be tagged.

No wholesaler or retailer shall sell any bedding, upholstered furniture, quilted clothing, or prefabricated filling material, whether the point of origin of such article is inside or outside the state, unless it is appropriately tagged under Section 4-10-7, or unless it is appropriately stamped or stenciled under Section 4-10-7 or 4-10-8. A retailer who sells used articles shall attach a secondhand material tag before sale. Possession of an article by a person who regularly engages in the manufacture, repair, wholesale, or supply of such articles is presumptive evidence of intent to sell.

A person who repairs "owner's own material" shall immediately upon its receipt attach an owner's material tag to the article. The tag shall remain attached to the article until it is actually in the process of repair and shall be reattached upon completion of repair.

Enacted by Chapter 2, 1979 General Session



Section 10 - Enforcement -- Inspection authorized -- Samples -- Reimbursement for samples -- Warrants.

(1) (a) The department may access public and private premises where articles subject to this chapter are manufactured, repaired, stored, or sold for the purpose of determining compliance with this chapter.

(b) For purposes of determining compliance, the department may:

(i) open any upholstered furniture, bedding, or quilted clothing to obtain a sample for inspection and analysis of filling material; or

(ii) if considered appropriate by the department, take the entire article for inspection and analysis.

(c) Upon request, the department shall reimburse the owner or person from whom a sample or article is taken in accordance with this Subsection (1) for the actual cost of the sample or article.

(2) The department may proceed immediately, if admittance is refused, to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of making inspections and taking samples or articles.

Amended by Chapter 73, 2010 General Session



Section 11 - Stop sale, use, or removal order authorized -- Conditions for release specified -- Condemnation or seizure -- Procedure specified -- Award of costs authorized.

(1) The department may issue a "stop sale, use, or removal order" to any manufacturer, repairer, wholesaler, or retailer of any designated article or articles which it finds or has reason to believe violates this chapter. The order shall be in writing and no article subject to it shall be removed, offered, or exposed for sale, except upon subsequent written release by the department. Before a release is issued, the department may require the manufacturer, repairer, wholesaler, or retailer of the "stopped" article to pay the expense incurred by the department in connection with the withdrawal of the article from the market.

(2) The department is authorized in a court of competent jurisdiction to seek an order of seizure or condemnation of any article which violates this chapter or, upon proper grounds, to obtain a temporary restraining order or permanent injunction to prevent violation of this chapter. No bond shall be required of the department in an injunctive proceeding brought under this section.

(3) If condemnation is ordered, the article shall be disposed of as the court directs; provided, that in no event shall it order condemnation without giving the claimant of the article an opportunity to apply to the court for permission to bring the article into conformance, or for permission to remove it from the state.

(4) If the court orders condemnation, court costs, fees, storage, and other costs shall be awarded against the claimant of the article.

Enacted by Chapter 2, 1979 General Session






Article 11 - Utah Bee Inspection Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Bee Inspection Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Abandoned apiary" means any apiary:

(a) to which the owner or operator fails to give reasonable and adequate attention during a given year, with the result that the welfare of a neighboring colony is jeopardized; or

(b) that is not properly identified in accordance with this chapter.

(2) "Apiary" means any place where one or more colonies of bees are located.

(3) "Apiary equipment" means hives, supers, frames, veils, gloves, or other equipment used to handle or manipulate bees, honey, wax, or hives.

(4) "Appliance" means any apparatus, tool, machine, or other device used to handle or manipulate bees, wax, honey, or hives.

(5) "Bee" means the common honey bee, Apis mellifera, at any stage of development.

(6) (a) "Beekeeper" means a person who keeps bees in order to:

(i) collect honey and beeswax;

(ii) pollinate crops; or

(iii) produce bees for sale to other beekeepers.

(b) "Beekeeper" includes an apiarists.

(7) "Colony" means an aggregation of bees in any type of hive that includes queens, workers, drones, or brood.

(8) "Disease" means any disease or abnormal condition of the egg, larval, pupal, or adult stage of bee development.

(9) "Hive" means a frame hive, box hive, box, barrel, log, gum skep, or other artificial or natural receptacle that may be used to house bees.

(10) "Package" means any number of bees in a bee-tight container, with or without a queen, and without comb.

(11) "Parasite" means an organism that parasitizes any developmental stage of a bee.

(12) "Pest" means an organism that:

(a) inflicts damage to a bee or bee colony directly or indirectly; or

(b) may damage apiary equipment in a manner that is likely to have an adverse affect on the health of the colony or an adjacent colony.

(13) "Raise" means:

(a) to hold a colony of bees in a hive for the purpose of pollination, honey production, study, or similar purpose; and

(b) when the person holding a colony, holds the colony or a package of bees in the state for a period of time exceeding 30 days.

(14) "Terminal disease" means a pest, parasite, or pathogen that will kill an occupant colony or subsequent colony on the same equipment.

Amended by Chapter 73, 2010 General Session



Section 3 - Department authorized to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as it considers necessary for the administration and enforcement of this chapter. Such rules shall include provisions for the identification of each apiary within the state.

Amended by Chapter 382, 2008 General Session



Section 4 - Bee raising -- Registration required -- Application -- Fees -- Renewal -- Wax-salvage plants -- License required -- Application -- Fees -- Renewal.

(1) (a) A person may not raise bees in this state without being registered with the department.

(b) Application for registration to raise bees shall be made to the department upon tangible or electronic forms prescribed and furnished by the department, within 30 days after the person:

(i) takes possession of the bees; or

(ii) moves the bees into the state.

(c) Nothing in Subsection (1)(b) limits the requirements of Section 4-11-11.

(d) An application in accordance with this chapter shall specify:

(i) the name and address of the applicant;

(ii) the number of bee colonies owned by the applicant at the time of the application that will be present in the state for a period exceeding 30 days; and

(iii) any other relevant information the department considers appropriate.

(e) Upon receipt of a proper application and payment of an annual registration fee determined by the department pursuant to Subsection 4-2-2(2), the commissioner shall issue a registration to the applicant valid through December 31 of the year in which the registration is issued, subject to suspension or revocation for cause.

(f) A bee registration is renewable for a period of one year upon the payment of an annual registration renewal fee as determined by the department pursuant to Subsection 4-2-2(2).

(g) Registration shall be renewed on or before December 31 of each year.

(2) (a) A person may not operate a wax-salvage plant without a license issued by the department.

(b) Application for a license to operate a wax-salvage plant shall be made to the department upon tangible or electronic forms prescribed and furnished by the department.

(c) The application shall specify such information as the department considers appropriate.

(d) Upon receipt of a proper application and payment of a license fee as determined by the department pursuant to Subsection 4-2-2(2), the commissioner, if satisfied that the convenience and necessity of the industry and the public will be served, shall issue a license entitling the applicant to operate a wax-salvage plant through December 31 of the year in which the license is issued, subject to suspension or revocation for cause.

(e) A wax-salvage license is renewable for a period of one year, on or before December 31 of each year, upon the payment of an annual license renewal fee as determined by the department pursuant to Subsection 4-2-2(2).

Amended by Chapter 73, 2010 General Session



Section 5 - County bee inspector -- Appointment -- Termination -- Compensation.

(1) The county executive upon the petition of five or more persons who raise bees within the respective county shall, with the approval of the commissioner, appoint a qualified person to act as a bee inspector within the county.

(2) A county bee inspector shall be employed at the pleasure of the county executive and the commissioner, and is subject to termination of employment, with or without cause, at the instance of either.

(3) Compensation for the county bee inspector shall be fixed by the county legislative body.

(4) To be appointed a county bee inspector, a person shall demonstrate adequate training and knowledge related to this chapter, bee diseases, and pests.

(5) A record concerning bee inspection shall be kept by the county executive or commissioner.

(6) The county executive and the commissioner shall investigate a formal, written complaint against a county bee inspector.

(7) The department may authorize an inspection if:

(a) a county bee inspector is not appointed; and

(b) a conflict of interest arises with a county bee inspector.

Amended by Chapter 73, 2010 General Session



Section 6 - Hives to have removable frames -- Consent of county bee inspector to sell or transport diseased bees.

(1) A person may not house or keep bees in a hive unless it is equipped with movable frames to all its parts so that access to the hive can be had without difficulty.

(2) No person who owns or has possession of bees (whether queens or workers) with knowledge that they are infected with terminal disease, parasites, or pests, or with knowledge that they have been exposed to terminal disease, parasites, or pests, shall sell, barter, give away, or move the bees, colonies, or apiary equipment without the consent of the county bee inspector or the department.

Amended by Chapter 73, 2010 General Session



Section 7 - Inspector -- Duties -- Diseased apiaries -- Examination of diseased bees by department -- Election to transport bees to wax-salvage plant.

(1) The county bee inspector or the department shall inspect all apiaries within the county at least once each year and, also, inspect immediately any apiary within the county that is alleged in a written complaint to be severely diseased, parasitized, or abandoned.

(2) If, upon inspection, the inspector determines that an apiary is diseased or parasitized, the inspector shall take the following action based on the severity of the disease or parasite present:

(a) prescribe the course of treatment that the owner or caretaker of the bees shall follow to eliminate the disease or parasite;

(b) personally, for the purpose of treatment approved by the department, take control of the afflicted bees, hives, combs, broods, honey, and equipment; or

(c) destroy the afflicted bees and, if necessary, their hives, combs, broods, honey, and all appliances that may have become infected.

(3) If, upon reinspection, the inspector determines that the responsible party has not executed the course of treatment prescribed by Subsection (2), the inspector may take immediate possession of the afflicted colony for control or destruction in accordance with Subsection (2)(b) or (c).

(4) (a) The owner of an apiary who is dissatisfied with the diagnosis or course of action proposed by an inspector under this section may, at the owner's expense, have the department examine the alleged diseased bees.

(b) The decision of the commissioner with respect to the condition of bees at the time of the examination is final and conclusive upon the owner and the inspector involved.

(5) The owner of a diseased apiary, notwithstanding the provisions of Subsections (2), (3), and (4), may elect under the direction of the county bee inspector to kill the diseased bees, seal their hives, and transport them to a licensed wax-salvage plant.

Amended by Chapter 73, 2010 General Session



Section 8 - County bee inspector -- Disinfection required before leaving apiary with diseased bees.

(1) Before leaving the premises of any apiary where disease exists, the county bee inspector, or any assistant, shall thoroughly disinfect any part of the inspector's own person, clothing, or any appliance that has come in contact with infected material.

(2) The method of disinfection required by Subsection (1):

(a) may be determined by the department; and

(b) shall be sufficient to destroy disease, parasites, and pathogens encountered.

(3) A county bee inspector shall maintain a record of each inspection, including disinfection practices.

(4) The county executive or the commissioner may review a county bee inspector's records kept in accordance with Subsection (3).

Amended by Chapter 73, 2010 General Session



Section 9 - Inspection of apiaries where queen bees raised for sale -- Honey from apiaries where queen bees raised for sale not to be used for candy for mailing cages unless boiled.

(1) (a) At least twice each summer the county bee inspector shall inspect each apiary in which queen bees are raised for sale.

(b) A person may not sell or transport any queen bee from an apiary that is found to be infected with disease, without the consent of the county bee inspector or the department.

(2) No person engaged in raising queen bees for sale shall use any honey for making candy for mailing cages that has not been boiled for at least 30 minutes.

(3) A person rearing queens shall follow standard methods for minimizing or eliminating unmanageably aggressive stock.

Amended by Chapter 73, 2010 General Session



Section 10 - Enforcement -- Inspections authorized -- Warrants.

(1) The department and all county bee inspectors shall have access to all apiaries or places where bees, hives, and appliances are kept for the purpose of enforcing this chapter.

(2) If admittance is refused, the department, or the county bee inspector involved, may proceed immediately to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of making an inspection.

Amended by Chapter 73, 2010 General Session



Section 11 - Importation of bees or appliances into state -- Certification required -- Inspection discretionary -- Authority to require destruction or removal of diseased bees and appliances.

(1) (a) A person may not bring or import any bees in packages or hives or bring or import any used beekeeping equipment or appliances into this state, except after obtaining a certificate from an inspector authorized in the state of origin certifying that the bees, apiary equipment, or appliances have been inspected within the current production season, and that all diseased colonies in the apiary at the time of the inspection were destroyed or removed to a licensed wax-salvage plant before the issuance of the certificate.

(b) A person bringing or importing bees into the state shall advise the department of the address of the bees destination and furnish the department with a copy of the certificate of inspection either:

(i) within at least five working days before the bees enter the state; or

(ii) upon entry into the state.

(c) A person intending to hold bees in the state for a period of time exceeding 30 days shall comply with Section 4-11-4.

(2) (a) A person may not bring or import any used apiary equipment, except after obtaining a certificate from an inspector authorized in the state of origin certifying that all potentially pathogen-conductive apiary equipment or appliances are appropriately sterilized immediately before importation.

(b) A person bringing or importing used apiary equipment shall advise the department of the address of the destination in the state and furnish the department with a copy of the certificate of inspection either:

(i) within at least five working days before the bees enter the state; or

(ii) upon entry into the state.

(3) Used apiary equipment or appliances that have been exposed to terminal disease may not be sold without the consent of the county bee inspector or the commissioner.

(4) In lieu of Subsection (1), the certificate may be a Utah certificate.

(5) (a) If the department determines it is necessary for any reason to inspect any bees, apiary equipment, or appliance upon arrival at a destination in this state, and upon this inspection finds terminal disease, the department shall cause all diseased colonies, appliances, and equipment to be either:

(i) destroyed immediately; or

(ii) removed from the state within 48 hours.

(b) The costs under Subsection (5)(a)(i) or (ii) shall be paid by the person bringing the diseased colonies, appliances, or equipment into the state.

Amended by Chapter 73, 2010 General Session



Section 12 - Quarantine authorized.

The commissioner, in order to protect the bee industry of the state against bee health or management issues, may quarantine the entire state, an entire county, or any apiary or specific hive within the state, as the commissioner considers necessary.

Amended by Chapter 73, 2010 General Session



Section 13 - Unlawful acts specified.

It is unlawful for a person to:

(1) extract honey in any place where bees can gain access either during or after the extraction process;

(2) remove honey or wax, or attempt to salvage, or salvage any hives, apiary equipment, or appliances from a diseased colony, except in a licensed wax-salvage plant, unless specifically authorized by a county bee inspector or the commissioner;

(3) maintain any neglected or abandoned hives, apiary equipment, or appliances other than in an enclosure that prohibits the entrance of bees;

(4) raise bees without being registered with the department;

(5) operate a wax-salvage plant without a license;

(6) store an empty hive body, apiary equipment, or appliances in a manner that may propagate pests, disease, or bee feeding frenzy; or

(7) knowingly sell a colony, apiary equipment, or appliances that are inoculated with terminal disease pathogens.

Amended by Chapter 73, 2010 General Session



Section 14 - Maintenance of abandoned apiary, equipment, or appliance -- Nuisance.

(1) It is a public nuisance to keep or maintain an abandoned apiary, apiary equipment, or appliance other than in an enclosure that prohibits the entry of bees.

(2) Items listed in Subsection (1) are subject to seizure and destruction by the county bee inspector.

(3) Upon discovery of, or receipt of a written complaint concerning, an abandoned apiary site, apiary equipment, or appliance, the county bee inspector shall attempt to notify the registered owner, if any.

(4) (a) A registered owner notified under Subsection (3) shall remove the abandoned apiary, apiary equipment, or appliance or provide a bee-proof enclosure within 15 days.

(b) The county bee inspector or the department shall verify the removal or protection in accordance with Subsection (4)(a) at the expiration of the 15-day period.

(c) If a registered owner does not comply with Subsection (4)(a), the county bee inspector or the department may seize and destroy the abandoned apiary, apiary equipment, and appliances.

(5) A county bee inspector or the department may seize and destroy an abandoned apiary, apiary equipment, or appliances if the abandoned apiary, apiary equipment, or appliances do not indicate a registered owner.

Amended by Chapter 73, 2010 General Session



Section 15 - Wax-salvage operations -- County bee inspector to supervise compliance with rules -- Salvage procedures specified.

(1) All wax-salvage operations with respect to wax, hives, apiary equipment, and appliances that have been exposed to disease pathogens shall be performed under the direction and supervision of the county bee inspector according to procedures established by rules of the department.

(2) A wax salvage operation shall be conducted in an enclosure that is tightly double-screened to prevent the possible entrance of bees.

(3) Entrance to the enclosure shall be through a vestibule, double-screened in the same manner as the enclosure, with tight-fitting doors at each end.

(4) All boiling or melting of any noncontaminated apiary equipment, such as cappings, honey supers, hives, or frames shall be done in a bee tight enclosure.

Amended by Chapter 73, 2010 General Session



Section 17 - Maintaining gentle stock.

A beekeeper may not intentionally maintain an aggressive or unmanageable stock, whether African or European in origin.

Enacted by Chapter 73, 2010 General Session






Article 12 - Utah Commercial Feed Act

Section 1 - Short title.

This chapter is known as the "Utah Commercial Feed Act."

Amended by Chapter 30, 1992 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Adulterated commercial feed" means any commercial feed:

(a) (i) that contains any poisonous or deleterious substance that may render it injurious to health;

(ii) that contains any added poisonous, added deleterious, or added nonnutritive substance that is unsafe within the meaning of 21 U.S.C. Sec. 346, other than a pesticide chemical in or on a raw agricultural commodity or a food additive;

(iii) that contains any food additive or color additive that is unsafe within the meaning of 21 U.S.C. Sec. 348 or 379e;

(iv) that contains a pesticide chemical in or on a raw agricultural commodity which is unsafe within the meaning of 21 U.S.C. Sec. 346a unless it is used in or on the raw agricultural commodity in conformity with an exemption or tolerance prescribed under 21 U.S.C. Sec. 346a and is subjected to processing such as canning, cooking, freezing, dehydrating, or milling, so that the residue, if any, of the pesticide chemical in or on such processed feed is removed to the extent possible through good manufacturing practices as prescribed by rules of the department so that the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity in 21 U.S.C. Sec. 346a;

(v) that contains viable weed seeds in amounts exceeding limits established by rule of the department; or

(vi) that contains a drug that does not conform to good manufacturing practice as prescribed by federal regulations promulgated under authority of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq., for medicated feed premixes and for medicated feeds unless the department determines that such regulations are not appropriate to the conditions that exist in this state; or

(b) that has a valuable constituent omitted or abstracted from it, in whole or in part, or its composition or quality falls below or differs from that represented on its label or in labeling.

(2) "Brand name" means any word, name, symbol, or device that identifies the distributor or registrant of a commercial feed.

(3) "Commercial feed" means all materials, except unadulterated whole unmixed seeds or unadulterated physically altered entire unmixed seeds, that are distributed for use as feed or for mixing in feed; provided, that the department may exempt from this definition by rule, or from specific sections of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls, and individual chemical compounds or substances if the commodities, compounds, or substances are not inter-mixed or mixed with other materials, and are not adulterated within the meaning of Subsection (1)(a).

(4) "Customer-formula feed" means commercial feed that consists of a mixture of commercial feeds or feed ingredients manufactured according to the specific instructions of the final purchaser.

(5) "Distribute" means to:

(a) offer for sale, sell, exchange, or barter commercial feed; or

(b) supply, furnish, or otherwise provide commercial feed to a contract feeder.

(6) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

(7) "Feed ingredient" means each constituent material in a commercial feed.

(8) "Label" means any written, printed, or graphic matter upon or accompanying a commercial feed.

(9) "Manufacture" means to grind, mix, blend, or otherwise process a commercial feed for distribution.

(10) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(11) "Misbranded" means any commercial feed, whether in a container or in bulk, that bears a label that is false or misleading in any particular, or that bears a label that does not strictly conform to the labeling requirements of Section 4-12-5.

(12) "Official sample" means a sample of commercial feed taken by the department and designated as "official."

(13) "Percent" or "percentage" means percentage by weight.

(14) "Ton" means a net weight of two thousand pounds avoirdupois.

Amended by Chapter 179, 2007 General Session



Section 3 - Department authorized to make and enforce rules -- Cooperation with state and federal agencies authorized.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter and may cooperate with, or enter into agreements with, other agencies of this state, other states, and agencies of the United States in the administration and enforcement of this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Distribution of commercial and customer-formula feed -- Registration or permit required -- Application -- Fees -- Expiration -- Renewal.

(1) No person may distribute a commercial feed in this state which is not registered with the department. Application for registration shall be made to the department upon forms prescribed and furnished by it accompanied with an annual registration fee, determined by the department pursuant to Subsection 4-2-2(2), for each brand name of commercial feed registered. Upon receipt of a proper application and payment of the appropriate fee, the commissioner shall issue a registration to the applicant allowing the applicant to distribute the registered commercial feed in this state through December 31 of the year in which the registration is issued, subject to suspension or revocation for cause.

(2) A person who distributes customer-formula feed is not required to register such feed, but is required to obtain a permit from the department before distribution. Application for a customer-formula feed distribution permit shall be made to the department upon forms prescribed and furnished by it accompanied with an annual permit fee determined by the department pursuant to Subsection 4-2-2(2). Upon receipt by the department of a proper application and payment of the appropriate fee as prescribed by the department, the commissioner shall issue a permit to the applicant allowing the applicant to distribute customer-formula feed in this state through December 31 of the year in which the permit is issued, subject to suspension or revocation for cause.

(3) Each registration is renewable for a period of one year upon the payment of an annual registration renewal fee in an amount equal to the current applicable original registration fee. Each renewal fee shall be paid on or before December 31 of each year.

(4) A customer-formula feed permit is renewable for a period of one year upon the payment of an annual permit renewal fee in an amount equal to the current applicable original permit fee. Each permit renewal fee shall be paid on or before December 31 of each year.

Amended by Chapter 130, 1985 General Session



Section 5 - Labeling requirements for commercial and customer-formula feed specified.

(1) Each container of commercial feed, except customer-formula feed, distributed in this state shall bear a label setting forth:

(a) the name and principal address of the registrant;

(b) the product or brand name, if any, under which it is distributed;

(c) the feed ingredients stated in the manner prescribed by rule of the department;

(d) the net cumulative weight of the container and contents;

(e) the lot number or some other means of lot identification; and

(f) any information prescribed by rule of the department considered necessary for the safe and effective use of the feed.

(2) (a) Each bulk shipment of commercial feed, except customer-formula feed, distributed in this state shall be accompanied with a printed or written statement specifying the information in Subsection (1)(a) through (f) of this section.

(b) The statement shall be delivered to the purchaser at the time the bulk feed is delivered.

(3) Each container or bulk shipment of customer-formula feed distributed in this state shall bear a label or be accompanied with an invoice setting forth:

(a) the name and principal address of the manufacturer;

(b) the name and principal address of the purchaser;

(c) the date of delivery;

(d) the net weight of each registered commercial feed used in the mixture and the net weight of each other ingredient used; and

(e) any information prescribed by rule of the department considered necessary for the safe and effective use of the customer-formula feed.

Amended by Chapter 179, 2007 General Session



Section 6 - Enforcement -- Inspection and samples authorized -- Methods for sampling and analysis prescribed -- Results to be forwarded to registrant or permittee -- Warrants.

(1) The department shall periodically sample, inspect, analyze, and test commercial feeds distributed within this state and may enter any public or private premises or vehicle for the purpose of determining compliance with this chapter. It may also in conjunction with such activities inspect records to determine compliance with this chapter.

(2) Methods for sampling and for analyses of feed ingredients, mineral ingredients, or other ingredients, or analyses of commercial feed mixtures (customer-formula feeds) shall be made in accordance with methods published by the Association of Official Analytical Chemists or other generally recognized methods.

(3) The department shall be guided by the official sample in determining whether a commercial feed is misbranded, adulterated, or otherwise deficient.

(4) The results of all tests of official samples shall be forwarded by the department to the registrant or permittee, as the case may be, to the address specified on the container, label, or on the written statement or invoice. In addition, the department shall furnish to the registrant or permittee part of any official sample which it determines is misbranded or adulterated upon written request to the department made by the registrant within 30 days after receipt of the unsatisfactory test results.

(5) The department may proceed immediately, if admittance is refused, to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of making inspections and obtaining samples.

Enacted by Chapter 2, 1979 General Session



Section 7 - Suspension or revocation authorized -- Refusal to register or issue permit authorized -- Grounds -- Stop sale, use, or removal order authorized -- Court action -- Procedure -- Costs.

(1) The department may suspend or revoke the registration or permit, respectively, of any brand name of commercial feed or customer-formula feed, or refuse to register or issue a permit for any brand name or product of commercial feed, upon satisfactory evidence that the registrant or permittee has used fraudulent or deceptive practices in the registration of a commercial feed or in the issuance of a permit, or in its distribution in this state.

(2) The department may issue a "stop sale, use, or removal order" to the distributor or owner of any designated commercial feed or lot of commercial feed which it finds or has reason to believe is misbranded, adulterated, or is otherwise in violation of this chapter. The order shall be in writing and no commercial feed subject to it shall be moved, offered, or exposed for sale, except upon subsequent written release by the department. Before a release is issued, the department may require the distributor or owner of the "stopped" commercial feed or lot to pay the expense incurred by the department in connection with the withdrawal of the product from the market.

(3) The department is authorized in a court of competent jurisdiction to seek an order of seizure or condemnation of a commercial feed which violates this chapter or, upon proper grounds, to obtain a temporary restraining order or permanent injunction to prevent the violation of this chapter. No bond shall be required of the department in an injunctive proceeding brought under this section.

(4) If condemnation is ordered, the commercial feed shall be disposed of as the court directs; provided, that in no event shall it order condemnation without giving the registrant or other person an opportunity to apply to the court for permission to relabel, reprocess, or otherwise bring the commercial feed into conformance, or for permission to remove it from the state.

(5) If the court orders condemnation, court costs, fees, storage, and other costs shall be awarded against the claimant of the commercial feed.

Enacted by Chapter 2, 1979 General Session



Section 8 - Unlawful acts specified.

No person in this state shall:

(1) manufacture or distribute adulterated or misbranded commercial feed;

(2) adulterate or misbrand any commercial feed;

(3) distribute agricultural products such as whole seed, hay, straw, stover, silage, cobs, husks, or bulbs which are adulterated;

(4) remove or dispose of any commercial feed in violation of a "stop sale, use, or removal order;" or

(5) distribute any commercial feed which is not registered or any customer-formula feed which is not subject to permit.

Enacted by Chapter 2, 1979 General Session






Article 13 - Utah Fertilizer Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Fertilizer Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Adulterated fertilizer" means any commercial fertilizer that contains an ingredient that renders it injurious to beneficial plant life when applied in accordance with the directions on the label, or contains crop or weed seed, or is inadequately labeled to protect plant life.

(2) "Brand" means any term, design, or trade mark used in connection with one or several grades of commercial fertilizer or soil amendment.

(3) "Commercial fertilizer" means any substance that contains one or more recognized plant nutrients that is used for its plant nutrient content and is designed for use or claimed to have value in promoting plant growth, exclusive of unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes, gypsum, and other products exempted by rule of the department.

(4) "Distributor" means any person who:

(a) imports, consigns, manufactures, produces, compounds, mixes, or blends commercial fertilizer;

(b) imports, consigns, manufactures, produces, compounds, sizes, or blends a soil amendment; or

(c) offers for sale, sells, barters, or otherwise supplies commercial fertilizer or a soil amendment in this state.

(5) "Fertilizer material" means a commercial fertilizer that contains either:

(a) quantities of no more than one of the primary plant nutrients (nitrogen, phosphoric acid and potash);

(b) approximately 85% plant nutrients in the form of a single chemical compound; or

(c) plant or animal residues or by-products, or a natural material deposit that is processed so that its primary plant nutrients have not been materially changed, except through purification and concentration.

(6) "Grade" means the percentage of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis; provided, that specialty fertilizers may be guaranteed in fractional units of less than one percent of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash and that fertilizer materials such as bone meal, manures, and similar raw materials may be guaranteed in fractional units.

(7) (a) "Guaranteed analysis" means the minimum percentage by weight of plant nutrients claimed in the following order and form:

Total nitrogen (N)

____ percent

Available phosphoric acid (P0)

____ percent

Soluble potash (K0)

____ percent

(b) For unacidulated mineral phosphatic materials and basic slag, bone, tankage, and other organic phosphate materials, it means the total phosphoric acid or degree of fineness.

(c) Potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred pounds per ton, when required by rule.

(d) (i) Guarantees for plant nutrients other than nitrogen, phosphorus, and potassium may be permitted or required by rule of the department.

(ii) The guarantees for such other nutrients shall be expressed in the form of the element.

(iii) The sources of such other nutrients, such as oxides, salt, chelates, may be required to be stated on the application for registration and may be included as a parenthetical statement on the label.

(iv) Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the department.

(v) Any plant nutrients or other substances or compounds guaranteed are subject to inspection and analysis in accord with the methods and rules prescribed by the department.

(8) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of commercial fertilizer or soil amendment.

(9) "Label" means the display of all written, printed, or graphic matter upon the immediate container or statement accompanying a commercial fertilizer or soil amendment.

(10) "Labeling" means all written, printed, or graphic matter upon or accompanying any commercial fertilizer or soil amendment, or advertisements, brochures, posters, television and radio announcements used in promoting the sale of such commercial fertilizers or soil amendments.

(11) "Mixed fertilizer" means a commercial fertilizer containing any combination of fertilizer materials.

(12) "Official sample" means any sample of commercial fertilizer or soil amendment taken by the department and designated as "official."

(13) "Percent" or "percentage" means the percentage by weight.

(14) "Registrant" means any person who registers a commercial fertilizer or a soil amendment under the provisions of this chapter.

(15) (a) "Soil amendment" means any substance that is intended to improve the physical characteristics of soil.

(b) "Soil amendment" does not include any commercial fertilizer, agriculture liming materials, unmanipulated animal manure, unmanipulated vegetable manure, pesticides, or other material exempt by rule of the department.

(16) "Specialty fertilizer" means any commercial fertilizer distributed primarily for non-farm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses, and nurseries.

(17) "Ton" means a net weight of two thousand pounds avoirdupois.

Amended by Chapter 179, 2007 General Session



Section 3 - Distribution of commercial fertilizer or soil amendment -- Registration required -- Application -- Fees -- Expiration -- Renewal -- Exemptions specified -- Blenders and mixers to register name under which business conducted -- Blenders and mixers fee.

(1) (a) Each brand and grade of commercial fertilizer or soil amendment shall be registered in the name of the person whose name appears upon the label before being distributed in this state.

(b) The application for registration shall be submitted to the department on a form prescribed and furnished by it, and shall be accompanied by a fee determined by the department pursuant to Subsection 4-2-2(2) for each brand and grade.

(c) Upon approval by the department, a copy of the registration shall be furnished to the applicant.

(d) (i) Each registration expires at midnight on December 31 of the year in which issued.

(ii) Each registration is renewable for a period of one year upon the payment of an annual registration renewal fee in an amount equal to the current applicable original registration fee.

(iii) Each renewal fee shall be paid on or before December 31 of each year.

(2) The application for registration shall include the following information:

(a) the net weight;

(b) the brand and grade;

(c) the guaranteed analysis;

(d) the name and address of the registrant; and

(e) any other information as the department may prescribe by rule.

(3) A distributor is not required to register any commercial fertilizer which has been registered by another person under this chapter if the label does not differ in any respect.

(4) (a) A distributor is not required to register each grade of commercial fertilizer formulated by a consumer before mixing, but is required to:

(i) register the name under which the business of blending or mixing is conducted;

(ii) pay an annual blenders license fee determined by the department pursuant to Subsection 4-2-2(2); and

(iii) label the mixed fertilizer or soil amendment as provided in Section 4-13-4.

(b) (i) A blenders license shall expire at midnight on December 31 of the year in which it is issued.

(ii) A blenders license is renewable for a period of one year upon the payment of an annual license renewal fee in an amount equal to the current applicable original blenders license fee.

(iii) Each renewal fee shall be paid on or before December 31 of each year.

(5) (a) A fee shall be assessed on fertilizer and soil amendment products sold in the state.

(b) The fee shall be:

(i) determined by the department pursuant to Subsection 4-2-2(2); and

(ii) paid by the manufacturer or distributor on a schedule specified by rule.

(c) Revenue generated by the fee shall be deposited in the General Fund as dedicated credits to be used by the department for education about and promotion of proper fertilizer distribution, handling, and use.

Amended by Chapter 81, 1997 General Session



Section 4 - Labeling requirements for specialty fertilizer, bulk commercial fertilizer, packaged mixed fertilizer, and soil amendments specified.

(1) Each container of specialty commercial fertilizer distributed in this state shall bear a label setting forth:

(a) its net weight;

(b) brand and grade;

(c) guaranteed analysis;

(d) the name and address of the registrant; and

(e) the lot number.

(2) (a) Each bulk shipment of commercial fertilizer distributed in this state shall be accompanied by a printed or written statement setting forth the information specified in Subsections (1)(a) through (e).

(b) The statement shall be delivered to the purchaser at the time the bulk fertilizer is delivered.

(3) Each sale of packaged mixed fertilizer shall be labeled, or labeling furnished the consumer, to show its net weight, guaranteed analysis, lot number, and the name and address of the distributor.

(4) (a) Each container of soil amendment shall conform to the requirements of Subsection (1), and if distributed in bulk, with Subsection (2).

(b) The name or chemical designation and content of the soil amending ingredient or any other information prescribed by rule of the department shall appear whether distributed in a container or in bulk.

Amended by Chapter 179, 2007 General Session



Section 5 - Enforcement -- Inspection and samples authorized -- Methods for sampling and analysis prescribed -- Warrants.

(1) The department shall periodically sample, inspect, analyze, and test commercial fertilizers and soil amendments distributed within this state to determine if they comply with this chapter.

(2) Methods of analysis and sampling shall be in accordance with those adopted by the department from sources such as the Association of Official Analytical Chemists Journal.

(3) In determining whether a commercial fertilizer or soil amendment is deficient, the department shall be guided solely by the official sample.

(4) The department is authorized to enter any public or private premises or carriers during regular business hours in order to have access to commercial fertilizers or soil amendments subject to this chapter. If admittance is refused, the department may proceed immediately to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of making inspections and obtaining samples.

Enacted by Chapter 2, 1979 General Session



Section 6 - Distribution of fertilizers not complying with labeling requirements prohibited -- Guaranteed analysis deficient -- Penalty assessed -- Time for payment -- Court action to vacate or amend finding authorized.

(1) No person shall distribute in this state a commercial fertilizer, fertilizer material, soil amendment or specialty fertilizer if the official sample thereof establishes that the commercial fertilizer, fertilizer material, soil amendment or specialty fertilizer is deficient in the nutrients guaranteed on the label by an amount exceeding the values established by rule or if the overall index value of the official sample is below the level established by rule.

(2) If an official sample, after analysis, demonstrates the guaranteed analysis is deficient in one or more of its primary plant foods (NPK) beyond the investigational allowance prescribed by rule, or if the over-all index value of the official sample is below the level established by rule, a penalty of three times the commercial value of the deficiency or deficiencies of the lot represented by the official sample may be assessed against the registrant.

(3) All penalties assessed under this section shall be paid to the department within three months after notice from the department.

(4) Any registrant aggrieved by the finding of an official sample deficiency may file a complaint with a court of competent jurisdiction to vacate or amend the finding of the department.

Amended by Chapter 179, 2007 General Session



Section 7 - Department to publish commercial values applied to components of commercial fertilizer.

The department shall annually publish the values per unit of nitrogen, available phosphoric acid, and soluble potash in commercial fertilizers in this state for the purpose of notifying registrants of the commercial value to be applied to commercial fertilizers under Section 4-13-6.

Enacted by Chapter 2, 1979 General Session



Section 8 - Suspension or revocation authorized -- Refusal to register authorized -- Grounds -- Stop sale, use, or removal order authorized -- Court action -- Procedure -- Costs.

(1) The department may revoke or suspend the registration of any brand of commercial fertilizer or soil amendment, or refuse to register any brand of commercial fertilizer or soil amendment upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in registration or distribution in this state.

(2) The department may issue a "stop sale, use or removal order" to the owner or person in possession of any designated lot of commercial fertilizer or soil amendment which it finds or has reason to believe is being offered or exposed for sale in violation of this chapter. The order shall be in writing and no commercial fertilizer or soil amendment subject to it shall be moved or offered or exposed for sale, except upon the subsequent written release of the department. Before a release is issued, the department may require the owner or person in possession of the "stopped" lot to pay the expense incurred by the department in connection with the withdrawal of the product from the market.

(3) The department is authorized in a court of competent jurisdiction to seek an order of seizure or condemnation of any fertilizer which violates this chapter or, upon proper grounds, to obtain a temporary restraining order or permanent injunction, to prevent violation of this chapter. No bond shall be required of the department in any injunctive proceeding under this section.

(4) If condemnation is ordered, the fertilizer or soil amendment shall be disposed of as the court directs; provided, that in no event shall it order condemnation without giving the claimant of the fertilizer or soil amendment an opportunity to apply to the court for permission to relabel, reprocess, or otherwise bring the product into conformance, or to remove it from the state.

(5) If the court orders condemnation of the commercial fertilizer or soil amendment, court costs, fees, storage, and other expenses shall be awarded against the claimant of the fertilizer or soil amendment.

Enacted by Chapter 2, 1979 General Session



Section 9 - Sales or exchanges of commercial fertilizers or soil amendments between manufacturers, importers, or manipulators permitted.

Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers or soil amendments to each other by importers, manufacturers, or manipulators who mix fertilizer or soil amendment materials for sale or as preventing the free and unrestricted shipment of commercial fertilizer or soil amendments to manufacturers or manipulators who have registered their brands as required by this chapter.

Enacted by Chapter 2, 1979 General Session






Article 14 - Utah Pesticide Control Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Pesticide Control Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Active ingredient" means an ingredient that:

(a) prevents, destroys, repels, controls, or mitigates pests; or

(b) acts as a plant regulator, defoliant, or desiccant.

(2) "Adulterated pesticide" means a pesticide with a strength or purity that is below the standard of quality expressed on the label under which it is offered for sale.

(3) "Animal" means all vertebrate or invertebrate species.

(4) "Beneficial insect" means an insect that is:

(a) an effective pollinator of plants;

(b) a parasite or predator of pests; or

(c) otherwise beneficial.

(5) "Defoliant" means a substance or mixture intended to cause leaves or foliage to drop from a plant, with or without causing abscission.

(6) "Desiccant" means a substance or mixture intended to artificially accelerate the drying of plant or animal tissue.

(7) "Distribute" means to offer for sale, sell, barter, ship, deliver for shipment, receive, deliver, or offer to deliver pesticides in this state.

(8) "Environment" means all living plants and animals, water, air, land, and the interrelationships that exist between them.

(9) (a) "Equipment" means any type of ground, water, or aerial equipment or contrivance using motorized, mechanical, or pressurized power to apply a pesticide.

(b) "Equipment" does not mean any pressurized hand-sized household apparatus used to apply a pesticide or any equipment or contrivance used to apply a pesticide that is dependent solely upon energy expelled by the person making the pesticide application.

(10) "EPA" means the United States Environmental Protection Agency.

(11) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act.

(12) (a) "Fungus" means a nonchlorophyll-bearing thallophyte or a nonchlorophyll-bearing plant of an order lower than mosses and liverworts, including rust, smut, mildew, mold, yeast, and bacteria.

(b) "Fungus" does not include fungus existing on or in:

(i) a living person or other animal; or

(ii) processed food, beverages, or pharmaceuticals.

(13) "Insect" means an invertebrate animal generally having a more or less obviously segmented body:

(a) usually belonging to the Class Insecta, comprising six-legged, usually winged forms, including beetles, bugs, bees, and flies; and

(b) allied classes of arthropods that are wingless usually having more than six legs, including spiders, mites, ticks, centipedes, and wood lice.

(14) "Label" means any written, printed, or graphic matter on, or attached to, a pesticide or a container or wrapper of a pesticide.

(15) (a) "Labeling" means all labels and all other written, printed, or graphic matter:

(i) accompanying a pesticide or equipment; or

(ii) to which reference is made on the label or in literature accompanying a pesticide or equipment.

(b) "Labeling" does not include any written, printed, or graphic matter created by the EPA, the United States Departments of Agriculture or Interior, the Department of Health, Education, and Welfare, state experimental stations, state agricultural colleges, and other federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(16) "Land" means land, water, air, and plants, animals, structures, buildings, contrivances, and machinery appurtenant or situated thereon, whether fixed or mobile, including any used for transportation.

(17) "Misbranded" means any label or labeling that is false or misleading or that does not strictly comport with the label and labeling requirements set forth in Section 4-14-4.

(18) "Misuse" means use of any pesticide in a manner inconsistent with its label or labeling.

(19) "Nematode" means invertebrate animals of the Phylum Nemathelminthes and Class Nematoda, including unsegmented round worms with elongated, fusiform, or saclike bodies covered with cuticle, also known as nemas or eelworms.

(20) (a) "Pest" means:

(i) any insect, rodent, nematode, fungus, weed; or

(ii) any other form of terrestrial or aquatic plant or animal life, virus, bacteria, or other microorganism that is injurious to health or to the environment or that the department declares to be a pest.

(b) "Pest" does not include:

(i) viruses, bacteria, or other microorganisms on or in a living person or other living animal; or

(ii) protected wildlife species identified in Section 23-13-2 that are regulated by the Division of Wildlife Resources in accordance with Sections 23-14-1 through 23-14-3.

(21) "Pesticide" means any:

(a) substance or mixture of substances including a living organism that is intended to prevent, destroy, control, repel, attract, or mitigate any insect, rodent, nematode, snail, slug, fungus, weed, or other form of plant or animal life that is normally considered to be a pest or that the commissioner declares to be a pest;

(b) any substance or mixture of substances intended to be used as a plant regulator, defoliant, or desiccant;

(c) any spray adjuvant, such as a wetting agent, spreading agent, deposit builder, adhesive, or emulsifying agent with deflocculating properties of its own used with a pesticide to aid its application or effect; and

(d) any other substance designated by the department by rule.

(22) "Pesticide applicator" is a person who:

(a) applies or supervises the application of a pesticide; and

(b) is required by this chapter to have a license.

(23) (a) "Pesticide applicator business" means an entity that:

(i) is authorized to do business in this state; and

(ii) offers pesticide application services.

(b) "Pesticide applicator business" does not include an individual licensed agricultural applicator who may work for hire.

(24) "Pesticide dealer" means any person who distributes restricted use pesticides.

(25) (a) "Plant regulator" means any substance or mixture intended, through physiological action, to accelerate or retard the rate of growth or rate of maturation, or otherwise alter the behavior of ornamental or crop plants.

(b) "Plant regulator" does not include plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.

(26) "Restricted use pesticide" means:

(a) a pesticide, including a highly toxic pesticide that is a serious hazard to beneficial insects, animals, or land; or

(b) any pesticide or pesticide use restricted by the administrator of EPA or by the commissioner.

(27) "Weed" means any plant that grows where not wanted.

(28) "Wildlife" means all living things that are neither human, domesticated, nor pests.

Amended by Chapter 370, 2007 General Session



Section 3 - Registration required for distribution -- Application -- Fees -- Renewal -- Local needs registration -- Distributor or applicator license -- Fees -- Renewal.

(1) (a) No person may distribute a pesticide in this state that is not registered with the department.

(b) Application for registration shall be made to the department upon forms prescribed and furnished by it accompanied with an annual registration fee determined by the department pursuant to Subsection 4-2-2(2) for each pesticide registered.

(c) Upon receipt by the department of a proper application and payment of the appropriate fee, the commissioner shall issue a registration to the applicant allowing distribution of the registered pesticide in this state through June 30 of each year, subject to suspension or revocation for cause.

(d) (i) Each registration is renewable for a period of one year upon the payment of an annual registration renewal fee in an amount equal to the current applicable original registration fee.

(ii) Each renewal fee shall be paid on or before June 30 of each year.

(2) The application shall include the following information:

(a) the name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's name;

(b) the name of the pesticide;

(c) a complete copy of the label which will appear on the pesticide; and

(d) any information prescribed by rule of the department considered necessary for the safe and effective use of the pesticide.

(3) (a) Forms for the renewal of registration shall be mailed to registrants at least 30 days before their registration expires.

(b) A registration in effect on June 30 for which a renewal application has been filed and the registration fee tendered shall continue in effect until the applicant is notified either that the registration is renewed or that it is suspended or revoked pursuant to Section 4-14-8.

(4) The department may, before approval of any registration, require the applicant to submit the complete formula of any pesticide including active and inert ingredients and may also, for any pesticide not registered according to 7 U.S.C. Sec. 136a or for any pesticide on which restrictions are being considered, require a complete description of all tests and test results that support the claims made by the applicant or the manufacturer of the pesticide.

(5) A registrant who desires to register a pesticide to meet special local needs according to 7 U.S.C. Sec. 136v(c) shall, in addition to complying with Subsections (1) and (2), satisfy the department that:

(a) a special local need exists;

(b) the pesticide warrants the claims made for it;

(c) the pesticide, if used in accordance with commonly accepted practices, will not cause unreasonable adverse effects on the environment; and

(d) the proposed classification for use conforms with 7 U.S.C. Sec. 136a(d).

(6) No registration is required for a pesticide distributed in this state pursuant to an experimental use permit issued by the EPA or under Section 4-14-5.

(7) No pesticide dealer may distribute a restricted use pesticide in this state without a license.

(8) A person shall receive a license before applying:

(a) a restricted use pesticide; or

(b) a general use pesticide for hire or in exchange for compensation.

(9) (a) A license to engage in an activity listed in Subsection (7) or (8) may be obtained by:

(i) submitting an application on a form provided by the department;

(ii) paying the license fee determined by the department according to Subsection 4-2-2(2); and

(iii) complying with the rules adopted as authorized by this chapter.

(b) A person may apply for a triennial license that expires on December 31 of the second calendar year after the calendar year in which the license is issued.

(c) Notwithstanding Section 63J-1-504, the department shall retain the fees as dedicated credits and may only use the fees to administer and enforce:

(i) this chapter; and

(ii) any other chapter of this title for the purpose of improving rangeland health.

Amended by Chapter 383, 2011 General Session



Section 4 - Labeling requirement for pesticides specified.

(1) Each container of pesticide distributed in this state shall bear a label setting forth:

(a) the name, brand, or trademark under which it is distributed;

(b) an accurate statement of the ingredients on that part of the immediate container (and on the outside container and wrapper of the retail package, if there be one, through which the ingredient statement on the immediate container cannot be clearly read) which is presented or displayed under customary conditions of purchase; provided, that the ingredient statement may appear prominently on another part of the container as permitted pursuant to Section 2(q)(2)(A) of FIFRA if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(c) a warning or caution statement if necessary, which, if complied with together with any requirements imposed under Section 3(d) of FIFRA, is adequate to protect the health and environment;

(d) the net weight or measure of the content;

(e) the name and address of the manufacturer, registrant, or person for whom manufactured;

(f) the EPA registration number assigned to each establishment in which it was produced and the EPA registration number assigned to the pesticide, if required by regulations under FIFRA;

(g) the federal use classification under which the pesticide is registered or designated for "experimental use only"; and

(h) directions for use of the pesticide sufficient to effectuate the purposes for which the product is intended and which, if complied with together with any requirements imposed under Section 3(d) of FIFRA, are adequate to protect health and the environment.

(2) If the pesticide is highly toxic the label shall, in addition to the other label requirements, display:

(a) the skull and crossbones;

(b) the word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(c) a statement of a practical treatment (first aid or otherwise) in case of poisoning by the pesticide.

Amended by Chapter 3, 1981 General Session



Section 5 - Issuance of experimental use permits -- Application -- Terms and conditions for issuance.

(1) The department upon application may:

(a) issue an experimental use permit to any person if it determines that the applicant needs such a permit in order to accumulate information necessary to register a pesticide under Section 4-14-3; or

(b) refuse to issue an experimental permit if it determines that issuance is not warranted or that the pesticide use to be made under the proposed terms and conditions may cause unreasonable adverse effects on the environment.

(2) The department may also with respect to issuance of an experimental use permit:

(a) prescribe the terms and conditions for the conduct of the experimental use which in all events shall be under the supervision of the department; and

(b) revoke or modify any experimental use permit if it determines that the terms or conditions of the experimental use are being violated, or that the terms and conditions prescribed are inadequate to avoid unreasonable adverse effects to the environment.

(3) Application for an experimental use permit may be made before, after, or simultaneously with an application for registration.

Enacted by Chapter 2, 1979 General Session



Section 6 - Department authorized to make and enforce rules.

The department may, by following the procedures and requirements of Title 63G, Chapter 3, Utah Administrative Rulemaking Act, adopt rules to:

(1) declare as a pest any form of plant or animal life that is injurious to health or the environment, except:

(a) a human being; or

(b) a bacteria, virus, or other microorganism on or in a living person or animal;

(2) establish, in accordance with the regulations promulgated by the EPA under 7 U.S.C. Sec. 136w(c)(2), whether pesticides registered for special local needs under the authority of 7 U.S.C. Sec. 136v(c) are highly toxic to man;

(3) establish, consistent with EPA regulations, that certain pesticides or quantities of substances contained in these pesticides are injurious to the environment;

(4) adopt a list of "restricted use pesticides" for the state or designated areas within the state if it determines upon substantial evidence presented at a public hearing and upon recommendation of the pesticide committee that restricted use is necessary to prevent damage to property or to the environment;

(5) establish qualifications for a pesticide applicator business; and

(6) adopt any rule, not inconsistent with federal regulations promulgated under FIFRA, considered necessary to administer and enforce this chapter, including rules relating to the sale, distribution, use, and disposition of pesticides if necessary to prevent damage and to protect the public health.

Amended by Chapter 382, 2008 General Session



Section 7 - Enforcement -- Inspection and sampling authorized -- Notice of deficiency to be given registrant -- Objects of inspection delineated -- Warrants.

(1) The department to determine compliance with this chapter, shall periodically sample, inspect, and analyze pesticides distributed within this state; observe and investigate the use and application of pesticides within this state; and inspect equipment used to apply pesticides in this state to determine if they comply with this chapter.

(2) If a pesticide sample, upon analysis, fails to comply with this chapter, the department shall give written notice to that effect to the registrant or owner of the pesticide. Nothing in this chapter, however, shall be construed as requiring the department to refer minor violations for criminal prosecution or for the institution of condemnation proceedings if it believes the public interest will best be served through informal action.

(3) The department, for the purpose of enforcing this section, is authorized at reasonable times, to enter any private or public premises for the purpose of:

(a) inspecting any equipment used in applying pesticides;

(b) inspecting or sampling lands actually or reported to be exposed to pesticides;

(c) inspecting storage or disposal areas;

(d) investigating complaints of injury to animals or lands;

(e) sampling pesticides wherever located including in vehicles; or

(f) observing the use and application of a pesticide.

(4) The department may proceed immediately, if admittance is refused, to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for any purpose specified in Subsection (3) of this section.

Enacted by Chapter 2, 1979 General Session



Section 8 - Suspension or revocation -- Grounds -- Stop sale, use, or removal order authorized -- Court action -- Procedure -- Award of costs authorized.

(1) The department may revoke or suspend the registration of any pesticide upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the registration of the pesticide or in its distribution in this state.

(2) The department may issue a "stop sale, use, or removal order" to the owner or distributor of any designated pesticide or lot of pesticide which it finds or has reason to believe is being offered or exposed for sale in violation of this chapter. The order shall be in writing and no pesticide subject to it shall be moved, offered, or exposed for sale, except upon the subsequent written release by the department. Before a release is issued, the department may require the owner or distributor of the "stopped" pesticide or lot to pay the expense incurred by the department in connection with the withdrawal of the product from the market.

(3) The department is authorized in a court of competent jurisdiction to seek an order of seizure or condemnation of a pesticide which violates this chapter or, upon proper grounds, to obtain a temporary restraining order or permanent injunction to prevent the violation of this chapter. No bond shall be required of the department in an injunctive proceeding brought under this section.

(4) If condemnation is ordered, the pesticide or equipment shall be disposed of as the court directs; provided, that in no event shall it order condemnation without giving the registrant or other person an opportunity to apply to the court for permission to relabel, reprocess, or otherwise bring the pesticide into conformance, or for permission to remove it from the state.

(5) If the court orders condemnation, court costs, fees, storage, and other costs shall be awarded against the claimant of the pesticide or equipment.

Enacted by Chapter 2, 1979 General Session



Section 9 - Examination requirements for license to act as applicator may be waived through reciprocal agreement.

The department may waive any or all examination requirements specified in rule for a noncommercial, commercial, or private pesticide applicator through a reciprocal agreement with another state whose examination requirements and standards for licensure are substantially similar to those of Utah.

Amended by Chapter 179, 2007 General Session

Amended by Chapter 370, 2007 General Session



Section 10 - Pesticide Committee created -- Composition -- Terms -- Compensation -- Duties.

(1) There is created a Pesticide Committee comprising nine persons appointed by the governor to four-year terms of office, one member from each of the following state agencies and organizations:

(a) Utah State Agricultural Extension Service;

(b) Department of Agriculture and Food;

(c) Department of Health;

(d) Division of Wildlife Resources;

(e) Department of Environmental Quality;

(f) Utah Pest Control Association;

(g) agricultural chemical industry;

(h) Utah Farmers Union; and

(i) Utah Farm Bureau Federation.

(2) Notwithstanding the requirements of Subsection (1), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of committee members are staggered so that approximately half of the committee is appointed every two years.

(3) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(4) The committee shall elect one of its members to serve as chair. The chair is responsible for the call and conduct of meetings of the Pesticide Committee.

(5) Attendance of a simple majority of the members constitutes a quorum for the transaction of official business.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(7) The Pesticide Committee shall make recommendations to the commissioner regarding making rules pertaining to the sale, distribution, use, and disposal of pesticides.

Amended by Chapter 286, 2010 General Session



Section 12 - Defenses.

(1) As an affirmative defense to any action brought as a result of the alleged misuse or misapplication of a pesticide, a person may present evidence that as of the time of the alleged violation, the person was in compliance with label directions, this chapter, and any rules issued in accordance with this chapter.

(2) A person is not liable for injuries resulting from the misuse or misapplication of a pesticide unless the person was negligent.

Amended by Chapter 370, 2007 General Session



Section 13 - Registration required for a pesticide business.

(1) A pesticide applicator business shall register with the department by:

(a) submitting an application on a form provided by the department;

(b) paying the registration fee; and

(c) certifying that the business is in compliance with this chapter and departmental rules authorized by this chapter.

(2) (a) By following the procedures and requirements of Section 63J-1-504, the department shall establish a registration fee based on the number of pesticide applicators employed by the pesticide applicator business.

(b) (i) Notwithstanding Section 63J-1-504, the department shall deposit the fees as dedicated credits and may only use the fees to administer and enforce this chapter.

(ii) The Legislature may annually designate the revenue generated from the fee as nonlapsing in an appropriations act.

(3) (a) The department shall issue a pesticide applicator business a registration certificate if the pesticide applicator business:

(i) has complied with the requirements of this section; and

(ii) meets the qualifications established by rule.

(b) The department shall notify the pesticide applicator business in writing that the registration is denied if the pesticide applicator business does not meet the registration qualifications.

(4) A registration certificate expires on December 31 of the second calendar year after the calendar year in which the registration certificate is issued.

(5) (a) The department may suspend a registration certificate if the pesticide applicator business violates this chapter or any rules authorized by it.

(b) A pesticide applicator business whose registration certificate has been suspended may apply to the department for reinstatement of the registration certificate by demonstrating compliance with this chapter and rules authorized by it.

(6) A pesticide applicator business shall:

(a) only employ a pesticide applicator who has received a license from the department, as required by Section 4-14-3; and

(b) ensure that all employees comply with this chapter and the rules authorized by it.

Amended by Chapter 391, 2010 General Session






Article 15 - The Utah Nursery Act

Section 1 - Short title.

This chapter shall be known and may be cited as "The Utah Nursery Act."

Enacted by Chapter 126, 1981 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Balled and burlapped stock" means nursery stock which is removed from the growing site with a ball of soil containing its root system intact and encased in burlap or other material to hold the soil in place;

(2) "Bare-root stock" means nursery stock which is removed from the growing site with the root system free of soil;

(3) "Container stock" means nursery stock which is transplanted in soil or in a potting mixture contained within a metal, clay, plastic, or other rigid container for a period sufficient to allow newly developed fibrous roots to form so that if the plant is removed from the container its root-media ball will remain intact;

(4) "Etiolated growth" means bleached and unnatural growth resulting from the exclusion of sunlight;

(5) "Minimum indices of vitality" mean standards adopted by the department to determine the health and vigor of nursery stock offered for sale in this state;

(6) "Nonestablished container stock" means deciduous nursery stock which is transplanted in soil or in a potting mixture contained within a metal, clay, plastic, or other rigid container for a period insufficient to allow the formation of fibrous roots sufficient to form a root-media ball;

(7) "Nursery" means any place where nursery stock is propagated and grown for sale or distribution;

(8) "Nursery outlet" means any place or location where nursery stock is offered for wholesale or retail sale;

(9) "Nursery stock" means all plants, whether field grown, container grown, or collected native plants; trees, shrubs, vines, grass sod; seedlings, perennials, biennials; and buds, cuttings, grafts, or scions grown or collected or kept for propagation, sale, or distribution; except that it does not include dormant bulbs, tubers, roots, corms, rhizomes, pips; field, vegetable, or flower seeds; or bedding plants, annual plants, florists' greenhouse or field-grown plants, flowers or cuttings;

(10) "Place of business" means each separate nursery, or nursery outlet, where nursery stock is offered for sale, sold, or distributed;

(11) "Packaged stock" means bare-root stock which is packed either in bundles or in single plants with the roots in some type of moisture-retaining material designed to retard evaporation and hold the moisture-retaining material in place.

Amended by Chapter 378, 2010 General Session



Section 3 - Department authorized to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Unlawful to offer nursery stock for sale or to solicit orders for nursery stock without license.

It is unlawful for any person in this state to offer nursery stock for sale at a nursery or nursery outlet, or to solicit or receive orders for nursery stock for a person who regularly engages in the business of operating a nursery or nursery outlet, without a license issued by the department.

Enacted by Chapter 126, 1981 General Session



Section 5 - License -- Application -- Fees -- Expiration -- Renewal.

(1) (a) Application for a license to operate a nursery or nursery outlet or to solicit or receive orders of nursery stock for a person regularly engaged in the business of operating a nursery or nursery outlet shall be made to the department on forms prescribed and furnished by it.

(b) Upon receipt of a proper application and compliance with applicable rules, and payment of a license fee determined by the department according to Subsection 4-2-2(2) for each place of business where the applicant intends to offer nursery stock for wholesale or retail sale, or the payment of a fee determined by the department pursuant to Subsection 4-2-2(2) in the case of an agent, the commissioner, if satisfied the convenience and necessity of the industry and the public will be served, shall issue a license to engage in the otherwise proscribed activity through December 31 of the year in which the license is issued, subject to suspension or revocation for cause.

(2) A license to operate a nursery or nursery outlet or an agent's license is renewable on or before December 31 of each year for a period of one year upon the payment of an annual license renewal fee determined by the department according to Subsection 4-2-2(2).

Amended by Chapter 179, 2007 General Session



Section 6 - Nursery stock for wholesale or retail sale -- Graded and sized -- Labels and tags -- Information to appear on label or tag.

(1) Each type of nursery stock delivered to a nursery or nursery outlet for subsequent wholesale or retail sale shall:

(a) be sized and graded in accordance with the applicable rules of the department; and

(b) bear a tag or label with the name, grade, size, and variety of the stock.

(2) Each bundle, single lot, or single nursery stock sold at retail shall bear a secure tag or label with the common or botanical name, grade, size, and variety of the stock legibly printed or written on it.

Amended by Chapter 179, 2007 General Session



Section 7 - Inspection -- Issuance of certificate -- Destruction of infested or diseased stock.

(1) Each nursery shall be inspected by the department at least once each year. If upon inspection it appears that the nursery and its stock are free of insect pests and plant disease the department shall issue a certificate to that effect to the nursery.

(2) Each nursery outlet shall be inspected by the department at least once each year during the period nursery stock is offered for retail sale. An inspection certificate may be issued by the department to a nursery outlet to permit the interstate shipment of nursery stock if the stock contemplated for shipment appears free of insect pests and plant disease.

(3) Nursery stock found to be infested with insect pests or infected with plant disease shall be destroyed or otherwise treated as determined by the department.

Enacted by Chapter 126, 1981 General Session



Section 8 - Transport of out-of-state nursery stock to Utah -- Certificate of inspection to be filed with department by out-of-state nurseries -- Option in department to accept exchange list in lieu of certificate of inspection -- Imported stock to be tagged -- Treatment of stock not tagged.

(1) Out-of-state nurseries and nursery outlets transporting nursery stock to a nursery or nursery outlet in this state shall annually deliver to the department a certified duplicate copy of the "state of origin" certificate of inspection for each such out-of-state nursery or nursery outlet; provided, that the department may accept and exchange a list of certified or licensed out-of-state nurseries or nursery outlets in lieu of a certificate of inspection for each such individual nursery or nursery outlet.

(2) Nursery stock originating outside and imported into this state for customer delivery or for resale shall bear a tag stating that the nursery stock has been inspected and certified free from plant pests and disease. The tag shall also bear the name and address of the shipper or consignor. A shipment of nursery stock destined for delivery in this state which is not accompanied with such a tag may be returned to the owner or consignor at such person's expense, or may be destroyed, or otherwise disposed of by the department without compensation to the owner or consignor.

Enacted by Chapter 126, 1981 General Session



Section 9 - Nursery stock offered or advertised for sale -- Unlawful to misrepresent name, origin, grade, variety, quality or vitality -- Information required in advertisements.

No person shall misrepresent the name, origin, grade, variety, quality, or indice of vitality of any nursery stock advertised or offered for sale at a nursery or nursery outlet. All advertisements of nursery stock shall clearly state the name, size, and grade of the stock where applicable.

Enacted by Chapter 126, 1981 General Session



Section 10 - Infested or diseased stock not to be offered for sale -- Identification of "nonestablished container stock" -- Requirements for container stock -- Inspected and certified stock only to be offered for sale -- Prohibition against coating aerial plant surfaces.

(1) Nursery stock which is infested with plant pests, including noxious weeds, or infected with disease or which does not meet minimum indices of vitality may not be offered for sale.

(2) All nonestablished container stock offered for sale shall be identified by the words "nonestablished container stock" legibly printed on a water resistant tag which states the length of time it has been planted or the date it was planted and may not be offered for sale in any manner which leads a purchaser to believe it is container stock.

(3) All container stock offered for sale shall be established with a root-media mass that will retain its shape and hold together when removed from the container.

(4) No nursery stock other than officially inspected and certified stock shall be offered for wholesale or retail sale in this state.

(5) Colored waxes or other materials which coat the aerial parts of a plant and change the appearance of the plant surface are prohibited.

Amended by Chapter 378, 2010 General Session



Section 11 - Enforcement -- Inspection -- Stop sale order -- Procedure -- Warrants.

(1) The department may issue a "stop sale" order to any nursery or nursery outlet which it finds, or has reason to believe, is offering, advertising, or selling nursery stock in violation of Section 4-15-10. The "stop sale" order shall be in writing and no nursery stock subject to it shall be advertised or sold, except upon subsequent written release by the department.

(2) The department is authorized for the purpose of ascertaining compliance with this chapter to enter and inspect any nursery or nursery outlet where nursery stock is kept during their business hours. If access for the purpose of inspection is denied, the department may proceed immediately to the nearest court of competent jurisdiction and obtain an ex parte warrant or its equivalent to permit inspection of the nursery or nursery outlet.

Enacted by Chapter 126, 1981 General Session



Section 12 - Suspension or revocation -- Grounds -- Notice and hearing.

The department may suspend or revoke the license of any nursery, nursery outlet, or agent that violates Section 4-15-9 or 4-15-10; provided, that no suspension or revocation shall be effective until after the nursery, nursery outlet, or agent is afforded notice and a hearing.

Enacted by Chapter 126, 1981 General Session






Article 16 - Utah Seed Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Seed Act."

Enacted by Chapter 126, 1981 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Advertisement" means any representation made relative to seeds, plants, bulbs, or ground stock other than those on the label of a seed container, disseminated in any manner.

(2) "Agricultural seeds" mean seeds of grass, forage plants, cereal crops, fiber crops, sugar beets, seed potatoes, or any other kinds of seed or mixtures of seed commonly known within this state as agricultural or field seeds.

(3) "Flower seeds" mean seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental plants commonly known and sold under the name of flower seeds in this state.

(4) "Foundation seed," "registered seed," or "certified seed" means seed that is produced and labeled in accordance with procedures officially recognized by a seed certifying agency approved and accredited in this state.

(5) (a) "Hybrid" means the first generation seed of a cross produced by controlling pollination and by combining:

(i) two or more inbred lines;

(ii) one inbred or a single cross with an open-pollinated variety; or

(iii) two varieties or species, except open-pollinated varieties of corn, Zea mays.

(b) The second generation and subsequent generations from the crosses referred to in Subsection (5)(a) are not to be regarded as hybrids.

(c) Hybrid designations shall be treated as variety names.

(6) "Kind" means one or more related species or subspecies of seed which singly or collectively is known by one name, for example, corn, oats, alfalfa, and timothy.

(7) (a) "Label" means any written, printed, or graphic representation accompanying and pertaining to any seeds, plants, bulbs, or ground stock whether in bulk or in containers.

(b) "Label" includes representations on invoices, bills, and letterheads.

(8) "Lot" means a definite quantity of seed identified by a number or other mark, every part or bag of which is uniform within recognized tolerances.

(9) "Noxious-weed seeds" mean weed seeds declared noxious by the commissioner.

(10) "Pure seed," "germination," or other terms in common use for testing seeds for purposes of labeling shall have ascribed to them the meaning set forth for such terms in the most recent edition of "Rules for Seed Testing" published by the Association of Official Seed Analysts.

(11) "Seeds for sprouting" means seeds sold for sprouting for salad or culinary purposes.

(12) "Sowing" means the placement of agricultural seeds, vegetable seeds, flower seeds, tree and shrub seeds, or seeds for sprouting in a selected environment for the purpose of obtaining plant growth.

(13) "Treated" means seed that has received an application of a substance to reduce, control, or repel certain disease organisms, fungi, insects or other pests which may attack the seed or its seedlings, or has received some other treatment to improve its planting value.

(14) "Tree and shrub seeds" mean seeds of woody plants commonly known and sold under the name of tree and shrub seeds in this state.

(15) "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristic, which differentiate it from other plants of the same kind.

(16) "Vegetable seeds" mean seeds of crops grown in gardens or on truck farms that are generally known and sold under the name of vegetable seeds, plants, bulbs, and ground stocks in this state.

(17) "Weed seeds" mean seeds of any plant generally recognized as a weed within this state.

Amended by Chapter 324, 2010 General Session



Section 3 - Department authorized to make and enforce rules -- Cooperation with state and federal agencies authorized.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are deemed necessary to administer and enforce this chapter; and, in conjunction with its administration and enforcement, it is authorized to cooperate with other state agencies, other states, and with the United States Department of Agriculture or other departments or agencies of the federal government.

Amended by Chapter 382, 2008 General Session



Section 4 - Labeling requirements specified for containers of agricultural seed, mixtures of lawn and turf seed, vegetable seed, flower seed, tree and shrub seed, and seeds for sprouting.

(1) Each container of agricultural seed offered or exposed for sale or transported for sowing into this state shall be labeled with the following information:

(a) the common name of the kind or kind and variety of each seed component in excess of 5% by weight of the whole and the percent by weight of each component in the order of its predominance, provided that:

(i) if any component is required by rule of the department to be labeled as a variety, the label, in addition to stating the common name of the seed, shall specify the name of the variety or, if allowed by rule of the department, state "Variety Not Stated";

(ii) if any component is a hybrid seed, that fact shall be stated on the label; and

(iii) if more than one component is required to be named, the word "mixture" shall appear;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the lot number or other lot identification;

(d) the percentage by weight of all weed seeds;

(e) the percentage by weight of agricultural or crop seeds other than those named on the label;

(f) the percentage by weight of inert matter;

(g) the name and rate of occurrence per pound of each kind of restricted noxious-weed seed for which tolerance is permitted;

(h) the origin, if known, of alfalfa, red clover, or field corn and, if the origin is unknown, that fact shall be stated; and

(i) the month and year seed tests were conducted specifying:

(i) percent of germination, exclusive of hard seed;

(ii) percent of hard seed; and

(iii) total percent of germination and hard seed.

(2) Each container of seed mixtures for lawn or turf seed offered or exposed for sale or transported for sowing into this state shall be labeled with the following information:

(a) the common name of the kind or kind and variety of each agricultural seed component in excess of 5% by weight of the whole, and the percentage by weight of pure seed in order of its predominance in columnar form;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the lot number or other lot identification;

(d) the percentage by weight of all weed seeds;

(e) the percentage by weight of agricultural seeds or crop seeds other than those required to be named on the label;

(f) the percentage by weight of inert matter;

(g) the name and rate of occurrence per pound of each kind of restricted noxious-weed seed for which tolerance is permitted;

(h) the month and year seed tests were conducted specifying:

(i) percent of germination, exclusive of hard seed; and

(ii) percent of hard seed;

(i) the word "mixed" or "mixture"; and

(j) its net weight.

(3) Each container of vegetable seeds weighing one pound or less offered or exposed for sale or prepared for home gardens or household plantings or preplanted in containers, mats, tapes, or other devices shall be labeled with the following information:

(a) the common name of the kind and variety of seed;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the calendar month and year the seed was tested or the year for which the seed was packaged;

(d) if germination of the seed is less than the germination standard last established for the seed by the department, the label shall specify:

(i) percentage of germination, exclusive of hard seed;

(ii) percentage of hard seed, if present;

(iii) the calendar month and year the germination test was completed to determine the percentages; and

(iv) the words "Below Standard" in not less than eight-point type; and

(e) if the seeds are placed in a germination medium, mat, tape, or other device which makes it difficult to determine the quantity of the seed without removing the seeds, a statement to indicate the minimum number of seeds in the container.

(4) Each container of vegetable seeds weighing more than one pound offered or exposed for sale or transported for sowing into this state shall be labeled with the following information:

(a) the common name of each kind and variety of seed component present in excess of 5% by weight of the whole and the percentage by weight of each in order of its predominance;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the lot number or other lot identification;

(d) the month and year seed tests were conducted specifying:

(i) the percentage of germination, exclusive of hard seed; and

(ii) the percentage of hard seed, if present; and

(e) the name and rate of occurrence per pound of each kind of restricted noxious-weed seed for which tolerance is permitted.

(5) Each container of flower seeds prepared in packets for use in home flower gardens or household plantings or flower seeds in preplanted containers, mats, tapes, or other planting devices and offered or exposed for sale in this state shall be labeled with the following information:

(a) the common name of the kind and variety of the seeds or a statement of the type and performance characteristics of the seed;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the calendar month and year the seed was tested or the year for which the seed was packaged;

(d) if germination of the seed is less than the germination standard last established by the department, the label shall specify:

(i) percentage of germination, exclusive of hard seed;

(ii) percentage of hard seed, if present; and

(iii) the words "Below Standard" in not less than eight-point type; and

(e) if the seeds are placed in a germination medium, mat, tape, or other device which makes it difficult to determine the quantity of seed without removing the seeds, a statement to indicate the minimum number of seeds in the container.

(6) Each container of flower seeds in other than packets prepared for use in home flower gardens or household plantings and other than in preplanted containers, mats, tapes, and other devices offered or exposed for sale in this state shall be labeled with the following information:

(a) the common name of the kind and variety of the seed or a statement of the type and performance characteristics of the seed;

(b) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(c) the lot number or other lot identification;

(d) the month and year the seed was tested, or the year for which it was packaged; and

(e) for those kinds of seeds for which standard testing procedures are prescribed:

(i) the percentage of germination, exclusive of hard seed; and

(ii) the percentage of hard seed, if present.

(7) Each container of tree and shrub seeds offered or exposed for sale or transported for sowing into this state shall be labeled with the following information:

(a) the common name of the species of seed and subspecies, if appropriate;

(b) the scientific name of the genus and species and subspecies, if appropriate;

(c) the name and address of the person who labeled the seed or who offers or exposes it for sale in this state;

(d) the lot number or other lot identification;

(e) information as to origin as follows:

(i) for seed collected from a predominantly indigenous stand, the area of collection given by latitude and longitude, or geographic description, or political subdivision such as state or county; and

(ii) for seed collected from other than a predominantly indigenous stand, identity of the area of collection and the origin of the stand or state "origin not indigenous";

(f) the elevation or the upper and lower limits of elevation within which said seed was collected;

(g) purity as a percentage of pure seed by weight;

(h) for those species for which standard germination testing procedures are prescribed by the commissioner, the following:

(i) percentage of germination, exclusive of hard seed;

(ii) percentage of hard seed, if present; and

(iii) the calendar month and year the test was completed to determine such percentages; and

(i) for those species for which standard germination testing procedures have not been prescribed by the commissioner, the calendar year in which the seed was collected.

(8) Each container of seeds for sprouting offered or exposed for sale or transported for sowing into this state shall be labeled with the following information:

(a) the name and address of the person who labeled the seed, or who offers or exposes it for sale in this state;

(b) the commonly accepted name of the kind or kinds in order of predominance;

(c) lot number;

(d) percentage by weight of each pure seed component in excess of 5% of the whole, other crop seeds, inert matter, and weed seeds, if any;

(e) percentage of germination of each pure seed component; and

(f) the calendar month and year the seed was tested or the year for which the seed was packaged.

(9) Any written or printed matter of any label shall appear in English.

Amended by Chapter 237, 1999 General Session



Section 5 - Distribution of seeds -- Germination tests required -- Date to appear on label -- Seed to be free of noxious weed seed -- Special requirements for treated seeds -- Prohibitions.

(1) No person in this state shall offer or expose any agricultural, vegetable, flower, or tree and shrub seed or seeds for sprouting for sale or sowing unless:

(a) (i) for agricultural seeds, including mixtures of agricultural seeds:

(A) a test to determine the percentage of germination has been performed within 18 months, exclusive of the month the seed is tested and the date the seed is offered for sale; and

(B) the date of the test appears on the label;

(ii) for vegetable, flower, or tree and shrub seed or seeds for sprouting:

(A) a test to determine the percentage of germination has been performed within nine months, exclusive of the month the seed is tested and the date the seed is offered for sale; and

(B) the date of the test appears on the label;

(iii) for hermetically sealed agricultural, vegetable, flower, or tree and shrub seed:

(A) a test to determine the percentage of germination has been performed within 36 months, exclusive of the month the seed is tested and the date the seed is offered for sale; provided, that hermetically sealed seeds may be offered or exposed for sale after 36 months if they have been retested for germination within nine months, exclusive of the month the seed is retested and the date the seeds are offered or exposed for sale; and

(B) the date of the test appears on the label;

(b) its package or other container is truthfully labeled and in accordance with Section 4-16-4; and

(c) it is free of noxious weed seed, subject to any tolerance as may be prescribed by the department through rule.

(2) The label on any package or other container of an agricultural, vegetable, flower, or tree and shrub seed which has been treated and for which a claim is made on account of the treatment, in addition to the labeling requirements specified in Section 4-16-4, shall:

(a) state that the seeds have been treated;

(b) state the commonly accepted name, generic chemical name, or abbreviated chemical name of the substance used for treatment;

(c) if the seed is treated with an inoculant, state the date beyond which the inoculant is not considered effective; and

(d) include a caution statement consistent with rules of the department if the treatment substance remains with the seed in an amount which is harmful to vertebrate animals; provided, that the caution statement for mercurials and similarly toxic substances, as defined by rule of the department, shall state the seed has been treated with poison with "POISON" printed in red letters on a background of distinctly contrasting color together with a representation of the skull and crossbones.

(3) A person may not:

(a) use the word "trace" as a substitute for a statement required under this chapter;

(b) disseminate any false or misleading advertisement about agricultural, vegetable, flower, or tree and shrub seed or seeds for sprouting; or

(c) detach, alter, or destroy any label or substitute any seed in a manner which defeats the purpose of this chapter.

Amended by Chapter 81, 1997 General Session



Section 6 - Chapter does not apply to seed not intended for sowing, to seed at seed processing plant, or to seed transported or delivered for transportation in the ordinary course of business.

This chapter does not apply to:

(1) seed or grain not intended for sowing;

(2) seed at, or consigned to, a seed processing or cleaning plant; provided, that any label or any other representation which is made with respect to the uncleaned or unprocessed seed is subject to this chapter; or

(3) to any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier; provided, the carrier is not engaged in producing, processing, or marketing agricultural, vegetable, flower, or tree and shrub seeds or seeds for sprouting.

Amended by Chapter 81, 1997 General Session



Section 7 - Inspection -- Samples -- Analysis -- Seed testing facilities to be maintained -- Rules to control offensive seeds -- Notice of offending seeds -- Warrants.

(1) (a) The department shall periodically enter public or private premises from which seeds are distributed, offered, or exposed for sale to sample, inspect, analyze, and test agricultural, vegetable, flower, or tree and shrub seeds or seeds for sprouting distributed within this state to determine compliance with this chapter.

(b) To perform the duties specified in Subsection (1)(a), the department shall:

(i) establish and maintain facilities for testing the purity and germination of seeds;

(ii) prescribe by rule uniform methods for sampling and testing seeds; and

(iii) establish fees for rendering service.

(2) The department shall prescribe by rule weed seeds and noxious weed seeds and fix the tolerances permitted for those offensive seeds.

(3) If a seed sample, upon analysis, fails to comply with this chapter, the department shall give written notice to that effect to any person who is distributing, offering, or exposing the seeds for sale. Nothing in this chapter, however, shall be construed as requiring the department to refer minor violations for criminal prosecution or for the institution of condemnation proceedings if it believes the public interest will best be served through informal action.

(4) The department may proceed immediately, if admittance is refused, to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of making inspections and obtaining samples.

Amended by Chapter 324, 2010 General Session



Section 8 - Enforcement -- Stop sale, use, or removal authorized -- Court action -- Procedures -- Costs.

(1) (a) The department may issue a "stop sale, use, or removal order" to the distributor, owner, or person in possession of any designated agricultural, vegetable, flower, or tree and shrub seed or seeds for sprouting or lot of seed which it finds or has reason to believe violates this chapter.

(b) The order shall be in writing and no seed subject to it shall be moved, offered, or exposed for sale, except upon subsequent written release by the department.

(c) Before a release is issued, the department may require the distributor or owner of the "stopped" seed or lot to pay the expense incurred by the department in connection with the withdrawal of the product from the market.

(2) The department is authorized in a court of competent jurisdiction to seek an order of seizure or condemnation of any seed which violates this chapter or, upon proper grounds, to obtain a temporary restraining order or permanent injunction to prevent violation of this chapter. No bond may be required of the department in an injunctive proceeding brought under this section.

(3) (a) If condemnation is ordered, the seed shall be disposed of as the court directs.

(b) The court may not order condemnation without giving the claimant of the seed an opportunity to apply to the court for permission to relabel, reprocess, or otherwise bring the seed into conformance, or for permission to remove it from the state.

(c) If the court orders condemnation, court costs, fees, storage, and other costs shall be awarded against the claimant of the seed.

Amended by Chapter 81, 1997 General Session



Section 9 - Designation of official testing agency for certification of seed.

The agricultural experiment station at Utah State University is designated as the official state agency responsible for the production, approval, and testing of foundation seeds in this state. This agency shall perform all functions necessary for seed certification including the determination of the adaptability of established and new crop varieties for planting in this state, whether produced in this state or elsewhere and the determination of eligibility of crop varieties for registration and certification in the state. In performing its responsibility, the experiment station may contract, subject to available funds, upon such terms and conditions as it deems appropriate with a private seed certifying agency.

Enacted by Chapter 126, 1981 General Session



Section 10 - False or misleading advertising with respect to seed quality prohibited.

Unless agricultural, vegetable, flower, or tree and shrub seeds or seeds for sprouting sold, advertised, or exposed or offered for sale in this state for propagation or planting have been registered or certified by an officially recognized seed certifying agency approved and accredited in this state, a person may not:

(1) use orally or in writing:

(a) the term "foundation," "registered," or "certified" seed along with other words; or

(b) any other term or form of words which suggests that the seed has been certified or registered by an inspection agency duly authorized by any state, or that there has been registration or certification, or either; or

(2) use any tags similar to registration or certification tags.

Amended by Chapter 81, 1997 General Session



Section 11 - Distributors of seed to keep record of each lot of seed distributed.

(1) Each person whose name appears on the label of agricultural, vegetable, flower, or tree and shrub seeds or seeds for sprouting shall keep a complete record of each lot of agricultural, vegetable, flower, tree and shrub seed or seeds for sprouting distributed in this state for a period of two years and a file sample of each lot of seed for a period of one year after final disposition of the lot.

(2) The records and samples pertaining to the distribution of the seeds shall be available to the department for inspection during regular business hours.

Amended by Chapter 81, 1997 General Session






Article 17 - Utah Noxious Weed Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Noxious Weed Act."

Enacted by Chapter 126, 1981 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Commission" means the county legislative body of the counties of this state.

(2) "Commissioner" means the commissioner of agriculture and food or the commissioner's representative.

(3) "County noxious weed" means any plant which is not on the state noxious weed list, is especially troublesome in a particular county, and is declared by the county legislative body to be a noxious weed within its county.

(4) "Noxious weed" means any plant the commissioner determines to be especially injurious to public health, crops, livestock, land, or other property.

Amended by Chapter 82, 1997 General Session



Section 3 - Commissioner -- Functions, powers, and duties.

The commissioner has the following powers and duties:

(1) investigates and designates noxious weeds on a statewide basis;

(2) compiles and publishes annually a list of statewide noxious weeds;

(3) coordinates and assists in inter-county noxious weed enforcement activities;

(4) determines whether each county complies with this chapter;

(5) assists a county which fails to carry out the provisions of this chapter in its implementation of a weed control program;

(6) prescribes the form and general substantive content of notices to the public and to individuals concerning the prevention and control of noxious weeds;

(7) compiles and publishes a list of articles capable of disseminating noxious weeds or seeds and designate treatment to prevent dissemination; and

(8) regulates the flow of contaminated articles into the state and between counties to prevent the dissemination of noxious weeds or seeds.

Amended by Chapter 18, 1985 General Session



Section 3.5 - Creation of State Weed Committee -- Membership -- Powers and duties -- Expenses.

(1) There is created a State Weed Committee composed of eight members, with each member representing one of the following:

(a) the Department of Agriculture and Food;

(b) the Department of Natural Resources;

(c) the Utah State University Agricultural Experiment Station;

(d) the Utah State University Extension Service;

(e) the Utah Association of Counties;

(f) private agricultural industry;

(g) the Utah Weed Control Association; and

(h) the Utah Weed Supervisors Association.

(2) The commissioner shall select the members of the committee from those nominated by each of the respective groups or agencies following approval by the Agricultural Advisory Board.

(3) (a) Except as required by Subsection (3)(b), as terms of current committee members expire, the commissioner shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (3)(a), the commissioner shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of committee members are staggered so that approximately half of the committee is appointed every two years.

(4) (a) Members may be removed by the commissioner for cause.

(b) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(5) The State Weed Committee shall:

(a) confer and advise on matters pertaining to the planning, implementation, and administration of the state noxious weed program;

(b) recommend names for membership on the committee; and

(c) serve as members of the executive committee of the Utah Weed Control Association.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 461, 2013 General Session



Section 4 - County Weed Control Board -- Appointment -- Composition -- Terms -- Removal -- Compensation.

(1) Each county executive of the counties may, with the advice and consent of the county legislative body, appoint a county weed control board comprised of not less than three nor more than five appointed members.

(2) (a) If the county legislative body is the county commission, the chair of the county legislative body shall appoint one member of the county legislative body who shall act as a coordinator between the county and the weed board.

(b) If the county legislative body is a county council, the county executive shall serve on the county weed control board and act as coordinator between the county and the weed board.

(3) Two members of the board shall be farmers or ranchers whose primary source of income is derived from production agriculture.

(4) Members are appointed to four year terms of office and serve with or without compensation as determined by each county legislative body.

(5) Members may be removed for cause and any vacancy which occurs on a county weed control board shall be filled by appointment for the unexpired term of the vacated member.

Amended by Chapter 227, 1993 General Session



Section 4.5 - Commissioner may require county weed control board to justify failure to enforce provisions.

If the commissioner determines that the weed control board of any county has failed to perform its duties under this chapter, the commissioner may require the board to justify, in writing, its failure to enforce these provisions within its county.

Enacted by Chapter 18, 1985 General Session



Section 5 - County weed control board responsible for control of noxious weeds -- Cooperation with other county boards -- Authority to designate noxious weed -- Public hearing before removal of noxious weed from state list.

(1) A county weed control board is responsible, under the general direction of the county executive, for the formulation and implementation of a county-wide coordinated noxious weed control program designed to prevent and control noxious weeds within its county.

(2) A county weed control board is required, under the general direction of its commission, to cooperate with other county weed control boards to prevent and control the spread of noxious weeds.

(3) A county legislative body may declare a particular weed or competitive plant, not appearing on the state noxious weed list, a county noxious weed within its county, or the county executive, with the approval of the county legislative body, may petition the commissioner for removal of a particular noxious weed from the state noxious weed list. The county legislative body may not approve a petition of the county executive to the commissioner to remove a noxious weed unless it has first conducted a public hearing after due notice.

Amended by Chapter 227, 1993 General Session



Section 6 - Weed control supervisor -- Qualification -- Appointment -- Duties.

(1) (a) Each commission may employ one or more weed control supervisors qualified to:

(i) detect and treat noxious weeds; and

(ii) direct the weed control program for the county weed board.

(b) A person may be a weed control supervisor for more than one county weed board.

(c) Terms and conditions of employment shall be prescribed by the commission.

(2) A supervisor, under the direction of the local county weed control board, shall:

(a) examine all land under the jurisdiction of the county weed control board to determine whether this chapter and the rules adopted by the department have been met;

(b) compile data on infested areas;

(c) consult and advise upon matters pertaining to the best and most practical method of noxious weed control and prevention;

(d) render assistance and direction for the most effective control and prevention;

(e) investigate violations of this chapter;

(f) enforce noxious weed controls within the county; and

(g) perform any other duties required by the county weed control board.

Amended by Chapter 179, 2007 General Session



Section 7 - Notice of noxious weeds to be published annually in county -- Notice to particular property owners to control noxious weeds -- Methods of prevention or control specified -- Failure to control noxious weeds considered public nuisance.

(1) Each county weed control board before May 1 of each year shall post a general notice of the noxious weeds within the county in at least three public places within the county and publish the same notice on:

(a) at least three occasions in a newspaper or other publication of general circulation within the county; and

(b) as required in Section 45-1-101.

(2) If the county weed control board determines that particular property within the county requires prompt and definite attention to prevent or control noxious weeds, it shall serve the owner or the person in possession of the property, personally or by certified mail, a notice specifying when and what action is required to be taken on the property. Methods of prevention or control may include definite systems of tillage, cropping, use of chemicals, and use of livestock.

(3) An owner or person in possession of property who fails to take action to control or prevent the spread of noxious weeds as specified in the notice is maintaining a public nuisance.

Amended by Chapter 378, 2010 General Session



Section 8 - Noxious weeds -- Failure to control after notice a nuisance -- Notice and hearing -- Control at county expense -- Owner liable for county costs -- Charges lien against property.

(1) If the owner or person in possession of the property fails to take action to control or prevent the spread of noxious weeds within five working days after the property is declared a public nuisance, the county may, after reasonable notification, enter the property, without the consent of the owner or the person in possession, and perform any work necessary, consistent with sound weed prevention and control practices, to control the weeds.

(2) Any expense incurred by the county in controlling the noxious weeds is paid by the property owner of record or the person in possession of the property, as the case may be, within 90 days after receipt of the charges incurred by the county. If not paid within 90 days after notice of the charges, the charges become a lien against the property and are collectible by the county treasurer at the time general property taxes are collected.

Amended by Chapter 18, 1985 General Session



Section 8.5 - Hearing before county weed control board -- Appeal of decision to the county legislative body -- Judicial review.

(1) Any person served with notice to control noxious weeds may request a hearing to appeal the terms of the notice before the county weed control board within 10 days of receipt of such notice and may appeal the decision of the county weed control board to the county legislative body.

(2) Any person served with notice to control noxious weeds who has had a hearing before both the county weed control board and the county legislative body may further appeal the decision of the county legislative body by filing written notice of appeal with a court of competent jurisdiction.

Amended by Chapter 227, 1993 General Session



Section 10 - Jurisdiction of state and local agencies to control weeds.

The departments or agencies of state and local governments shall develop, implement, and pursue an effective program for the control and containment of noxious weeds on all lands under their control or jurisdiction, including highways, roadways, rights-of-way, easements, game management areas, and state parks and recreation areas.

Enacted by Chapter 18, 1985 General Session



Section 11 - County noxious weed control fund authorized.

Authority is hereby granted commissions to establish and maintain a noxious weed control fund in each county for use in the administration of this chapter.

Enacted by Chapter 126, 1981 General Session






Article 18 - Conservation Commission Act

Section 6.5 - Grants to improve manure management or control runoff at animal feeding operations.

(1) (a) The commission may make grants to owners or operators of animal feeding operations to pay for costs of plans or projects to improve manure management or control surface water runoff, including costs of preparing or implementing comprehensive nutrient management plans.

(b) The commission shall make the grants described in Subsection (1)(a) from funds appropriated by the Legislature for that purpose.

(2) (a) In awarding grants, the commission shall consider the following criteria:

(i) the ability of the grantee to pay for costs of plans or projects to improve manure management or control surface water runoff;

(ii) the availability of:

(A) matching funds provided by the grantee or another source; or

(B) material, labor, or other items of value provided in lieu of money by the grantee or another source; and

(iii) the benefits that accrue to the general public by the awarding of a grant.

(b) The commission may establish by rule additional criteria for the awarding of grants.

(3) The commission shall make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to implement this section.

Amended by Chapter 382, 2008 General Session



Section 101 - Title.

This chapter is known as the "Conservation Commission Act."

Renumbered and Amended by Chapter 227, 2013 General Session



Section 102 - Purpose declaration.

(1) The Legislature finds and declares that the soil and water resources of this state constitute one of its basic assets and that the preservation of these resources requires planning and programs to ensure the development and utilization of these resources and to protect them from the adverse effects of wind and water erosion, sediment, and sediment related pollutants.

(2) The Legislature finds that local production of food is essential for:

(a) the security of the state's food supply; and

(b) the self-sufficiency of the state's citizens.

(3) The Legislature finds that sustainable agriculture is critical to:

(a) the success of rural communities;

(b) the historical culture of the state;

(c) maintaining healthy farmland;

(d) maintaining high water quality;

(e) maintaining abundant wildlife; and

(f) high-quality recreation for citizens of the state.

(4) The Legislature finds that livestock grazing on public lands is important for the proper management, maintenance, and health of public lands in the state.

(5) The Legislature encourages each agricultural producer in the state to operate in a reasonable and responsible manner to maintain the integrity of land, soil, water, and air.

(6) To encourage each agricultural producer in this state to operate in a reasonable and responsible manner to maintain the integrity of the state's resources, the state shall administer the Utah Environmental Stewardship Certification Program, created in Section 4-18-107.

Renumbered and Amended by Chapter 227, 2013 General Session



Section 103 - Definitions.

As used in this chapter:

(1) (a) "Agricultural discharge" means the release of agriculture water from the property of a farm, ranch, or feedlot that:

(i) pollutes a surface body of water, including a stream, lake, pond, marshland, watercourse, waterway, river, ditch, or other water conveyance system;

(ii) pollutes ground water; or

(iii) constitutes a significant nuisance to urban land.

(b) "Agricultural discharge" does not include:

(i) runoff from a farm, ranch, or feedlot, or the return flow of water from an irrigated field onto land that is not part of a body of water; or

(ii) a release of water from a farm, ranch, or feedlot into a normally dry water conveyance leading to an active body of water, if the release does not reach the water of a lake, pond, stream, marshland, river, or other active body of water.

(2) "Agricultural operation" means a farm, ranch, or animal feeding operation.

(3) "Agriculture water" means:

(a) water used by a farm, ranch, or feedlot for the production of food, fiber, or fuel;

(b) the return flow of water from irrigated agriculture; or

(c) agricultural storm water runoff.

(4) "Alternate" means a substitute for a district supervisor if the district supervisor cannot attend a meeting.

(5) (a) "Animal feeding operation" means a facility where animals, other than aquatic animals, are stabled or confined and fed or maintained for a total of 45 days or more in any 12-month period.

(b) "Animal feeding operation" does not include an operation where animals are in areas such as pastures or rangeland that sustain crops or forage growth during the entire time the animals are present.

(6) "Best management practices" means practices, including management policies and the use of technology, used by each sector of agriculture in the production of food and fiber that are commonly accepted practices, or that are at least as effective as commonly accepted practices, and that:

(a) protect the environment;

(b) protect human health;

(c) ensure the humane treatment of animals; and

(d) promote the financial viability of agricultural production.

(7) "Certified agricultural operation" means an agricultural operation that is certified under the Utah Environmental Stewardship Certification Program in accordance with Section 4-18-107.

(8) "Certified conservation planner" means a planner of a state conservation district, or other qualified planner, that is approved by the commission to certify an agricultural operation under the Utah Environmental Stewardship Certification Program, created in Section 4-18-107.

(9) "Commission" means the Conservation Commission created in Section 4-18-104.

(10) "Comprehensive nutrient management plan" or "nutrient management plan" means a plan to properly store, handle, and spread manure and other agricultural byproducts to:

(a) protect the environment; and

(b) provide nutrients for the production of crops.

(11) "District" or "conservation district" has the same meaning as "conservation district" as defined in Section 17D-3-102.

(12) "Pollution" means a harmful human-made or human-induced alteration to the water of the state, including an alteration to the chemical, physical, biological, or radiological integrity of water that harms the water of the state.

(13) "State technical standards" means a collection of best management practices that will protect the environment in a reasonable and economical manner for each sector of agriculture as required by this chapter.

(14) "Sustainable agriculture" means agriculture production and practices that promote:

(a) the environmental responsibility of owners and operators of farms, ranches, and feedlots; and

(b) the profitability of owners and operators of farms, ranches, and feedlots.

Renumbered and Amended by Chapter 227, 2013 General Session



Section 104 - Conservation Commission created -- Composition -- Appointment -- Terms -- Compensation -- Attorney general to provide legal assistance.

(1) There is created within the department the Conservation Commission to perform the functions specified in this chapter.

(2) The Conservation Commission shall be comprised of 16 members, including:

(a) the director of the Extension Service at Utah State University or the director's designee;

(b) the president of the Utah Association of Conservation Districts or the president's designee;

(c) the commissioner or the commissioner's designee;

(d) the executive director of the Department of Natural Resources or the executive director's designee;

(e) the executive director of the Department of Environmental Quality or the executive director's designee;

(f) the chair and the vice chair of the State Grazing Advisory Board, created in Section 4-20-1.5;

(g) the president of the County Weed Supervisors Association;

(h) seven district supervisors who provide district representation on the commission on a multicounty basis; and

(i) the director of the School and Institutional Trust Lands Administration or the director's designee.

(3) If a district supervisor is unable to attend a meeting, an alternate may serve in the place of the district supervisor for that meeting.

(4) The members of the commission specified in Subsection (2)(h) shall:

(a) be recommended by the commission to the governor; and

(b) be appointed by the governor with the consent of the Senate.

(5) (a) Except as required by Subsection (5)(b), as terms of current commission members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (5)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of commission members are staggered so that approximately half of the commission is appointed every two years.

(6) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(7) The commissioner is chair of the commission.

(8) Attendance of a majority of the commission members at a meeting constitutes a quorum.

(9) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(10) The commission shall keep a record of its actions.

(11) The attorney general shall provide legal services to the commission upon request.

Renumbered and Amended by Chapter 227, 2013 General Session



Section 105 - Conservation commission -- Functions and duties.

(1) The commission shall:

(a) facilitate the development and implementation of the strategies and programs necessary to:

(i) protect, conserve, utilize, and develop the soil, air, and water resources of the state; and

(ii) promote the protection, integrity, and restoration of land for agricultural and other beneficial purposes;

(b) disseminate information regarding districts' activities and programs;

(c) supervise the formation, reorganization, or dissolution of districts according to the requirements of Title 17D, Chapter 3, Conservation District Act;

(d) prescribe uniform accounting and recordkeeping procedures for districts and require each district to submit annually an audit of its funds to the commission;

(e) approve and make loans for agricultural purposes, from the Agriculture Resource Development Fund, for:

(i) rangeland improvement and management projects;

(ii) watershed protection and flood prevention projects;

(iii) agricultural cropland soil and water conservation projects; and

(iv) programs designed to promote energy efficient farming practices;

(f) administer federal or state funds, including loan funds under this chapter, in accordance with applicable federal or state guidelines and make loans or grants from those funds to land occupiers for:

(i) the conservation of soil or water resources;

(ii) maintenance of rangeland improvement projects; and

(iii) the control or eradication of noxious weeds and invasive plant species:

(A) in cooperation and coordination with local weed boards; and

(B) in accordance with Section 4-2-8.7;

(g) seek to coordinate soil and water protection, conservation, and development activities and programs of state agencies, local governmental units, other states, special interest groups, and federal agencies;

(h) plan watershed and flood control projects in cooperation with appropriate local, state, and federal authorities, and coordinate flood control projects in the state;

(i) assist other state agencies with conservation standards for agriculture when requested; and

(j) when assigned by the governor, when required by contract with the Department of Environmental Quality, or when required by contract with the United States Environmental Protection Agency:

(i) develop programs for the prevention, control, or abatement of new or existing pollution to the soil, water, or air of the state;

(ii) advise, consult, and cooperate with affected parties to further the purpose of this chapter;

(iii) conduct studies, investigations, research, and demonstrations relating to agricultural pollution issues;

(iv) give reasonable consideration in the exercise of its powers and duties to the economic impact on sustainable agriculture;

(v) meet the requirements of federal law related to water and air pollution in the exercise of its powers and duties; and

(vi) establish administrative penalties relating to agricultural discharges as defined in Section 4-18-103 that are proportional to the seriousness of the resulting environmental harm.

(2) The commission may:

(a) employ, with the approval of the department, an administrator and necessary technical experts and employees;

(b) execute contracts or other instruments necessary to exercise its powers;

(c) take necessary action to promote and enforce the purpose and findings of Section 4-18-102;

(d) sue and be sued; and

(e) adopt rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, necessary to carry out the powers and duties described in Subsection (1) and Subsections (2)(b) and (c).

Renumbered and Amended by Chapter 227, 2013 General Session



Section 106 - Agriculture Resource Development Fund -- Contents -- Use of fund money.

(1) There is created a revolving loan fund known as the Agriculture Resource Development Fund.

(2) The Agriculture Resource Development Fund shall consist of:

(a) money appropriated to it by the Legislature;

(b) sales and use tax receipts transferred to the fund in accordance with Section 59-12-103;

(c) money received for the repayment of loans made from the fund;

(d) money made available to the state for agriculture resource development from any source; and

(e) interest earned on the fund.

(3) The commission shall make loans from the Agriculture Resource Development Fund as provided by Section 4-18-105.

Renumbered and Amended by Chapter 227, 2013 General Session



Section 107 - Utah Environmental Stewardship Certification Program.

(1) There is created the Utah Environmental Stewardship Certification Program.

(2) The commission, with the assistance of the department and with the advice of the Water Quality Board, created in Section 19-1-106, shall make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act that establish:

(a) (i) best management practices;

(ii) state technical standards; and

(iii) guidelines for nutrient management plans;

(b) requirements for qualification under the Utah Environmental Stewardship Certification Program that:

(i) are consistent with sustainable agriculture;

(ii) help prevent harm to the environment, including prevention of an agricultural discharge; and

(iii) encourage agricultural operations in the state to follow:

(A) best management practices; and

(B) nutrient management plans that meet the state technical standards appropriate for each type of agricultural operation;

(c) the procedure for qualification under the Utah Environmental Stewardship Certification Program;

(d) the requirements and certification process for an individual to become a certified conservation planner; and

(e) standards and procedures for administering the Utah Environmental Stewardship Certification Program, including:

(i) renewal of a certification under Subsection (4)(b);

(ii) investigation and revocation of a certification under Subsection (6); and

(iii) revocation of a certification under Subsection (7)(b).

(3) An owner or operator of an agricultural operation may apply to certify the agricultural operation under the Utah Environmental Stewardship Certification Program in accordance with this section.

(4) (a) Except as provided in Subsection (6) or (7), a certified agricultural operation remains certified for a period of five years after the day on which the agricultural operation becomes certified.

(b) A certified agricultural operation may, in accordance with commission rule, renew the certification for an additional five years to keep the certification for a total period of 10 years after the day on which the agricultural operation becomes certified.

(5) Subject to review by the commissioner or the commissioner's designee, a certified conservation planner shall certify each qualifying agricultural operation that applies to the Utah Environmental Stewardship Certification Program.

(6) (a) Upon request of the Department of Environmental Quality or upon receipt by the department of a citizen environmental complaint, the department shall, with the assistance of certified conservation planners as necessary, investigate a certified agricultural operation to determine whether the agricultural operation has committed a significant violation of the requirements of the Utah Environmental Stewardship Certification Program.

(b) If, after completing an investigation described in Subsection (6)(a), the department determines that a certified agricultural operation has committed a significant violation of the requirements for the Utah Environmental Stewardship Certification Program, the department shall report the violation to the commission.

(c) Upon receipt of a report described in Subsection (6)(b), the commission shall review the report and:

(i) revoke the agricultural operation's certification; or

(ii) set terms and conditions for the agricultural operation to maintain its certification.

(7) (a) If, for a certification renewal under Subsection (4)(b), or an investigation under Subsection (6)(a), the department requests access to a certified agricultural operation, the certified agricultural operation shall, at a reasonable time, allow access for the department to:

(i) inspect the agricultural operation; or

(ii) review the records of the agricultural operation.

(b) If a certified agricultural operation denies the department access as described in Subsection (7)(a), the commission may revoke the agricultural operation's certification.

(8) If the commission changes a requirement of the Utah Environmental Stewardship Certification Program after an agricultural operation is certified in accordance with former requirements, during the certification and renewal periods described in Subsections (4)(a) and (b) the agricultural operation may choose whether to abide by a new requirement, but the agricultural operation is not subject to the new requirement until the agricultural operation reapplies for certification.

(9) Nothing in this section exempts an agricultural discharge made by a certified agricultural operation from the provisions of Subsection 19-5-105.5(3)(b).

Enacted by Chapter 227, 2013 General Session






Article 19 - Rural Rehabilitation

Section 1 - Department responsible for conduct and administration of rural rehabilitation program.

The department shall conduct and administer the rural rehabilitation program within the state in accordance with the agreement entered into in January 1975, between the United States of America through its Farm Home Administration and the state through its commissioner.

Amended by Chapter 179, 2007 General Session



Section 2 - Department authorized to approve and make grants and loans, acquire property, or lease or operate property.

The department, in conjunction with the administration of the rural rehabilitation program, may:

(1) approve and make a loan to a farm or agricultural cooperative association regulated under Title 3, Uniform Agricultural Cooperative Association Act, subject to Section 4-19-3, including:

(a) taking security for the loan through a mortgage, trust deed, pledge, or other security device;

(b) purchasing a promissory note, real estate contract, mortgage, trust deed, or other instrument or evidence of indebtedness; and

(c) collecting, compromising, canceling, or adjusting a claim or obligation arising out of the administration of the rural rehabilitation program;

(2) purchase or otherwise obtain property in which the department has acquired an interest on account of a mortgage, trust deed, lien, pledge, assignment, judgment, or other means at any execution or foreclosure sale;

(3) operate or lease, if necessary to protect its investment, property in which it has an interest or sell or otherwise dispose of the property; and

(4) approve and make an education loan or an education grant to an individual for the purpose of attending a vocational school, college, or university to obtain additional education, qualifications, or skills.

Amended by Chapter 324, 2010 General Session



Section 3 - Loans -- Not to exceed period of 10 years -- Agricultural Advisory Board to approve loans and renewals, methods of payments, and interest rates -- Guidelines in fixing interest rates declared.

(1) The department may not make a loan authorized under this chapter for a period to exceed 10 years but the loan is renewable.

(2) The Agricultural Advisory Board shall approve:

(a) all loans and renewals;

(b) the methods of repayment; and

(c) the interest rates charged.

(3) In fixing interest rates, the Agricultural Advisory Board shall consider:

(a) the current applicable interest rate or rates being charged by the USDA Farm Service Agency on similar loans;

(b) the current prime rate charged by leading lending institutions; and

(c) any other pertinent economic data.

(4) The interest rates established shall be compatible with guidelines stated in this section.

Amended by Chapter 179, 2007 General Session



Section 4 - Utah Rural Rehabilitation Fund.

(1) The department shall deposit all income generated from the administration of the rural rehabilitation program in a separate fund known as the "Utah Rural Rehabilitation Fund."

(2) The state treasurer shall maintain the Utah Rural Rehabilitation Fund and record all debits and credits made to the fund by the department.

Amended by Chapter 179, 2007 General Session






Article 20 - Rangeland Improvement Act

Section 1 - Title -- Definitions.

(1) This chapter is known as the "Rangeland Improvement Act."

(2) As used in this chapter:

(a) "Cooperative weed management association" means a multigovernmental association cooperating together to control noxious weeds in a geographic area that includes some portion of Utah.

(b) "Fees" mean the revenue collected by the United States Secretary of Interior from assessments on livestock using public lands.

(c) "Grazing district" means an administrative unit of land:

(i) designated by the commissioner as being valuable for grazing and for raising forage crops; and

(ii) which consists of any combination of the following:

(A) public land;

(B) private land;

(C) state land; and

(D) school and institutional trust land as defined in Section 53C-1-103.

(d) "Public lands" mean vacant, unappropriated, reserved, and unreserved federal lands.

(e) "Regional board" means a regional grazing advisory board whose members are appointed under Section 4-20-1.6.

(f) "Restricted account" means the Rangeland Improvement Account created in Section 4-20-2.

(g) "Sales" or "leases" mean the sale or lease, respectively, of isolated or disconnected tracts of public lands by the United States Secretary of Interior.

(h) "State board" means the State Grazing Advisory Board created under Section 4-20-1.5.

Amended by Chapter 278, 2010 General Session



Section 1.5 - State Grazing Advisory Board -- Duties.

(1) (a) There is created within the department the State Grazing Advisory Board.

(b) The commissioner shall appoint the following members:

(i) one member from each regional board;

(ii) one member from the Conservation Commission, created in Section 4-18-104;

(iii) one representative of the Department of Natural Resources;

(iv) two livestock producers at-large; and

(v) one representative of the oil, gas, or mining industry.

(2) The term of office for a state board member is four years.

(3) Members of the state board shall elect a chair, who shall serve for two years.

(4) A member may not receive compensation or benefits for the member's service but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(5) The state board shall:

(a) receive:

(i) advice and recommendations from a regional board concerning:

(A) management plans for public lands, state lands, and school and institutional trust lands as defined in Section 53C-1-103, within the regional board's region; and

(B) any issue that impacts grazing on private lands, public lands, state lands, or school and institutional trust lands as defined in Section 53C-1-103, in its region; and

(ii) requests for restricted account money from the entities described in Subsections (5)(c)(i) through (iv);

(b) recommend state policy positions and cooperative agency participation in federal and state land management plans to the department and to the Public Lands Policy Coordinating Office, created under Section 63J-4-602; and

(c) advise the department on the requests and recommendations of:

(i) regional boards;

(ii) county weed control boards, created in Section 4-17-4;

(iii) cooperative weed management associations; and

(iv) conservation districts created under the authority of Title 17D, Chapter 3, Conservation District Act.

Amended by Chapter 227, 2013 General Session



Section 1.6 - Regional Grazing Advisory Boards -- Duties.

(1) The commissioner shall appoint members to a regional board for each grazing district from nominations submitted by:

(a) the Utah Cattlemen's Association;

(b) the Utah Woolgrower's Association;

(c) the Utah Farm Bureau Federation; and

(d) a conservation district, if the conservation district's boundaries include some portion of the grazing district.

(2) Regional boards:

(a) shall provide advice and recommendations to the state board; and

(b) may receive money from the Rangeland Improvement Account created in Section 4-20-2.

(3) If a regional board receives money as authorized by Subsection (2)(b), the regional board shall elect a treasurer to expend the money:

(a) as directed by the regional board; and

(b) in accordance with Section 4-20-3.

Amended by Chapter 336, 2011 General Session



Section 2 - Rangeland Improvement Account -- Administered by department.

(1) (a) There is created a restricted account within the General Fund known as the "Rangeland Improvement Account."

(b) The restricted account shall consist of:

(i) money received by the state from the United States Secretary of Interior under the Taylor Grazing Act, 43 U.S.C. Section 315 et seq., for sales, leases, and fees;

(ii) grants or appropriations from the state or federal government; and

(iii) grants from private foundations.

(c) Interest earned on the restricted account shall be deposited into the General Fund.

(2) The department shall:

(a) administer the restricted account;

(b) obtain from the United States Department of Interior the receipts collected from:

(i) fees in each grazing district; and

(ii) the receipts collected from the sale or lease of public lands; and

(c) distribute restricted account money in accordance with Section 4-20-3.

Amended by Chapter 303, 2011 General Session



Section 3 - Rangeland Improvement Account distribution.

(1) The department shall distribute restricted account money as provided in this section.

(a) The department shall:

(i) distribute pro rata to each school district the money received by the state under Subsection 4-20-2(1)(b)(i) from the sale or lease of public lands based upon the amount of revenue generated from the sale or lease of public lands within the district; and

(ii) ensure that all money generated from the sale or lease of public lands within a school district is credited and deposited to the general school fund of that school district.

(b) (i) After the commissioner approves a request from a regional board, the department shall distribute pro rata to each regional board money received by the state under Subsection 4-20-2(1)(b)(i) from fees based upon the amount of revenue generated from the imposition of fees within that grazing district.

(ii) The regional board shall expend money received in accordance with Subsection (2).

(c) (i) The department shall distribute or expend money received by the state under Subsections 4-20-2(1)(b)(ii) through (iv) for the purposes outlined in Subsection (2).

(ii) The department may require entities seeking funding from sources outlined in Subsections 4-20-2(1)(b)(ii) through (iv) to provide matching funds.

(2) The department shall ensure that restricted account distributions or expenditures under Subsections (1)(b) and (c) are used for:

(a) range improvement and maintenance;

(b) the control of predatory and depredating animals;

(c) the control, management, or extermination of invading species, range damaging organisms, and poisonous or noxious weeds;

(d) the purchase or lease of lands or a conservation easement for the benefit of a grazing district;

(e) watershed protection, development, distribution, and improvement;

(f) the general welfare of livestock grazing within a grazing district; and

(g) subject to Subsection (3), costs to monitor rangeland improvement projects.

(3) Annual account distributions or expenditures for the monitoring costs described in Subsection (2)(g) may not exceed 10% of the annual receipts of the fund.

Amended by Chapter 331, 2012 General Session



Section 8 - Audit of grazing districts -- State auditor to coordinate with Department of Interior in conduct of audit.

The state auditor is authorized to coordinate with the Department of Interior in auditing the books of the several advisory boards.

Enacted by Chapter 2, 1979 General Session



Section 9 - Commissioner to supervise distribution of undistributed funds if United States alters or discontinues funding leaving funds or resources available.

If the United States alters or discontinues funding under the Taylor Grazing Act or the operation of advisory boards, leaving funds or other resources undistributed or otherwise without means for continuation, the commissioner shall supervise and control the distribution of such undistributed funds or other resources.

Enacted by Chapter 2, 1979 General Session



Section 10 - Promotion of multiple use of rangeland resources.

(1) The department shall work cooperatively to promote efficient multiple-use management of the rangeland resources of the public lands administered by the federal Bureau of Land Management within the state to benefit the overall public interest.

(2) The department may serve as an independent resource for mediating disputes concerning permit issues within the scope of Subsection (1).

Enacted by Chapter 383, 2011 General Session






Article 21 - Beef Promotion

Section 1 - Purpose declaration.

The Legislature recognizes that production of beef is important to the economy of the state, and that its promotion is both necessary and desirable. The purpose of this chapter is to further the production and promotion of beef.

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Marketing agency" means any transaction in which the seller is represented by a person who acts as an agent of the seller in the sale of cattle in that such person issues payment to the seller and is entitled to a commission based upon the sale;

(2) "Producer" means any person who raises or feeds cattle;

(3) "Purchaser" means any person who buys cattle;

(4) "Seller" means any person who offers cattle for sale.

Enacted by Chapter 2, 1979 General Session



Section 3 - Beef promotion fee -- Deposit of revenue -- Fee set by referendum.

(1) (a) The department shall collect a fee established as required by Subsection (2) on all fee brand inspected cattle upon change of ownership or slaughter in an amount not more than $1 or less than 25 cents.

(b) The fee is collected by the local brand inspector at the time of inspection of cattle, or deducted and collected by the marketing agency or the purchaser.

(c) All revenue collected under this section shall be paid to the department, which shall deposit the revenue in an agency fund that is hereby created and is known as the "Beef Promotion Fund."

(2) Before a fee assessed under Subsection (1) becomes effective, the department shall give notice of the proposed fee to all known beef and dairy cattle producers in the state, invite all beef and dairy cattle producers to register to vote in a referendum, conduct a hearing on the proposed fee change, and conduct a referendum where at least 50% of the registered producers cast a vote with a majority of those voting casting an affirmative vote on the proposed fee level.

(3) Any fee currently assessed by the department continues in effect until modified by the department under Subsections (1) and (2).

(4) The fee assessed under this section is in addition to the amount of any assessment required to be paid pursuant to the Beef Promotion and Research Act of 1985, 7 U.S.C. Sec. 2901 et seq.

Amended by Chapter 383, 2011 General Session



Section 4 - Refund of fees allowed -- Claim for refund to be filed with department -- Payment of refunds.

A person who objects to payment of the assessed fee may file a claim with the department within 60 days after the fee is collected. No claim for refund, however, is allowed if it is filed more than 60 days after the date the fee is collected. Each claim for refund shall be certified by the department to the state treasurer for payment from the beef promotion account, subject to any applicable provisions of the Beef Promotion and Research Act of 1985, 7 U.S.C. Sec. 2901 et seq.

Amended by Chapter 10, 1986 Special Session 2



Section 5 - Revenue from fees to be used to promote beef industry -- Payment of revenue monthly to Utah Beef Council -- Deduction of costs of administration and processing funds -- Annual audit of books, records, and accounts -- Financial statement of audit published.

(1) (a) All revenue derived from the collection of fees authorized by this chapter shall be used to promote the beef industry of the state and the revenue shall be paid to:

(i) the Utah Beef Council, a Utah nonprofit corporation organized to promote Utah beef; or

(ii) an agency, acceptable to the department, with the concurrence of the Utah Cattlemen's Association.

(b) The revenue shall be paid monthly, as requested by the council or appointed agency, and the actual costs of administration for processing the funds shall be deducted before disbursing the funds.

(2) (a) The books, records, and accounts of the Utah Beef Council or appointed agency shall be audited at least once annually by a licensed accountant.

(b) The results of the audit shall be submitted to the commissioner, and a financial statement of the audit and a general statement of operations and promotional and advertising activities shall be published by the council or appointed agency in a major livestock publication having general circulation in Utah.

Amended by Chapter 128, 2004 General Session






Article 22 - Dairy Promotion Act

Section 1 - Definitions.

As used in this chapter:

(1) "Commission" means the Utah Dairy Commission.

(2) "Dealer" means any person who buys and processes raw milk or milk fat, or who acts as agent in the sale or purchase of raw milk or milk fat, or who acts as a broker or factor with respect to raw milk or milk fat or any product derived from either.

(3) "Producer" means a person who produces milk or milk fat from cows and who sells it for human or animal consumption, or for medicinal or industrial uses.

(4) "Producer-handler" means any producer who processes raw milk or milk fat.

Enacted by Chapter 2, 1979 General Session



Section 2 - Utah Dairy Commission created -- Composition -- Elected members -- Terms of elected members -- Qualifications for election.

(1) There is created an independent state agency known as the Utah Dairy Commission.

(2) The Utah Dairy Commission consists of 13 members as follows:

(a) the commissioner of agriculture and food, or the commissioner's representative;

(b) the dean of the College of Agriculture at Utah State University, or the dean's representative;

(c) the president of the Utah Dairy Women's Association or the president of the Utah Dairy Women's Association's representative;

(d) a member from District 1, northern Cache County, which member shall have a Cornish, Lewiston, Richmond/Cove, or Trenton mailing address;

(e) a member from District 2, central Cache County and Rich County, which member shall have a Newton, Clarkston, Amalga, Smithfield, Benson, Hyde Park, Mendon, or Petersboro mailing address;

(f) a member from District 3, southern Cache County, which member shall have a Logan, Providence, Nibley, Hyrum, Paradise, Wellsville, College Ward, Young Ward, or Millville mailing address;

(g) a member from District 4, Box Elder County;

(h) a member from District 5, Weber and Morgan Counties;

(i) a member from District 6, Salt Lake, Davis, Utah, and Tooele Counties;

(j) a member from District 7, Wasatch, Summit, Duchesne, Uintah, and Daggett Counties;

(k) a member from District 8, Millard, Beaver, Iron, and Washington Counties;

(l) a member from District 9, Sanpete, Carbon, Emery, Grand, Juab, and San Juan Counties; and

(m) a member from District 10, Piute, Wayne, Kane, Garfield, and Sevier Counties.

(3) The ex officio members listed in Subsections (2)(a) and (b) shall serve without a vote.

(4) The members listed in Subsections (2)(d) through (m) shall be elected to four-year terms of office as provided in Section 4-22-6.

(5) Members shall enter office on July 1 of the year in which they are elected.

(6) The commission, by two-thirds vote, may alter the boundaries comprising the districts established in this section to maintain equitable representation of active milk producers on the commission.

(7) Each member shall be:

(a) a citizen of the United States;

(b) 26 years of age or older;

(c) an active milk producer with five consecutive years experience in milk production within this state immediately preceding election; and

(d) a resident of Utah and the district represented.

Amended by Chapter 301, 1999 General Session



Section 3 - Commission -- Organization -- Quorum to transact business -- Vacancies -- Ineligibility to serve -- Compensation.

(1) The members of the commission shall elect a chair, vice chair, and secretary from among their number.

(2) Attendance of a simple majority of the commission members at a called meeting shall constitute a quorum for the transaction of official business.

(3) The commission shall meet:

(a) at the time and place designated by the chair; and

(b) no less often than once every three months.

(4) Vacancies which occur on the commission for any reason shall be filled for the unexpired term of the vacated member by appointment of a majority of the remaining members.

(5) If a member moves from the district that he represents or ceases to act as a producer during his term of office, he shall resign from the commission within 30 days after moving from the district or ceasing production.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 4 - Commission powers, duties, and functions.

The commission has and shall exercise the following functions, powers, and duties:

(1) to employ and fix the salary of a full-time administrator, not a member of the commission, to administer the policies adopted, and perform the duties assigned, by the commission;

(2) to conduct a campaign of research, nutritional education, and publicity, showing the value of milk, cream, and dairy products;

(3) to encourage local, national, and international use of Utah dairy products and by-products, through advertising or otherwise;

(4) to investigate and participate in studies of problems peculiar to producers in Utah and to take all actions consistent with this chapter to promote, protect, and stabilize the state dairy industry;

(5) to sue and be sued, prosecute actions in the name of the state for the collection of the assessment imposed by Section 4-22-7, enter into contracts, and incur indebtedness in furtherance of its business activities;

(6) to cooperate with any local, state, or national organization engaged in activities similar to those of the commission;

(7) to accept grants, donations, or gifts for use consistent with this chapter; and

(8) to do all other things necessary for the efficient and effective management and operation of its business.

Amended by Chapter 4, 1981 General Session



Section 4.5 - Exemption from certain operational requirements.

The commission is exempt from:

(1) Title 51, Chapter 5, Funds Consolidation Act;

(2) Title 51, Chapter 7, State Money Management Act;

(3) Title 63A, Utah Administrative Services Code;

(4) Title 63J, Chapter 1, Budgetary Procedures Act; and

(5) Title 67, Chapter 19, Utah State Personnel Management Act.

Amended by Chapter 382, 2008 General Session



Section 5 - Commission may require surety bond -- Payment of premium.

The commission may require the administrator, or any of its employees, to post a surety bond conditioned for the faithful performance of their official duties. The amount, form, and kind of such a bond shall be fixed by the commission and each bond premium shall be paid by the commission.

Enacted by Chapter 2, 1979 General Session



Section 6 - Commission to conduct elections -- Nomination of candidates -- Expenses of election paid by commission.

(1) (a) The commissioner shall administer all commission elections.

(b) The commissioner shall mail a ballot to each producer within the district in which an election is to be held by May 15 of each election year.

(c) The candidate who receives the highest number of votes cast in the candidate's district shall be elected.

(d) The commissioner shall determine all questions of eligibility.

(e) A ballot shall be postmarked by May 31 of an election year.

(f) (i) All ballots received by the commissioner shall be counted and tallied by June 15.

(ii) A member of the commission whose name appears on a ballot may not participate in counting or tallying the ballots.

(2) Candidates for election to the commission shall be nominated, not later than April 15, by a petition signed by five or more producers who are residents of the district in which the election is to be held.

(3) The names of all nominees shall be submitted to the commissioner on or before May 1 of each year in which an election is held.

(4) All election expenses incurred by the commissioner shall be paid by the commission.

Amended by Chapter 73, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 7 - Assessment imposed on sale of milk or cream produced, sold, or contracted for sale in state -- Time of assessment -- Collection by dealer or producer-handler -- Penalty for delinquent payment or collection -- Statement to be given to producer.

(1) An assessment of 10 cents is imposed upon each 100 pounds of milk or cream produced and sold, or contracted for sale, through commercial channels in this state.

(2) The assessment shall be:

(a) based upon daily or monthly settlements; and

(b) due at a time set by the commission, which may not be later than the last day of the month next succeeding the month of sale.

(3) (a) The assessment shall be:

(i) assessed against the producer at the time the milk or milk fat is delivered for sale;

(ii) deducted from the sales price; and

(iii) collected by the dealer or producer-handler.

(b) The proceeds of the assessment shall be paid directly to the commission who shall issue a receipt to the dealer or producer-handler.

(c) If a dealer or producer-handler fails to remit the proceeds of the assessment or deduct the assessment on time, a penalty equal to 10% of the amount due shall be added to the assessment.

(4) (a) At the time of payment of the assessment, the dealer or producer-handler shall deliver a statement to the producer calculating the assessment.

(b) The commission may require other relevant information to be included in the statement.

(5) If the mandatory assessment required by the Dairy and Tobacco Adjustment Act of 1983, Pub. L. No. 98-180, 97 Stat. 1128 (1150.152), is abolished, a producer who objects to payment of the assessment imposed under this section, may, by January 31, submit a written request to the commission for a refund of the amount of the assessment the producer paid during the previous year.

Amended by Chapter 173, 2005 General Session



Section 8 - Revenue from assessment used to promote dairy industry -- Deposit of funds -- Annual audit of books, records, and accounts -- Annual financial report to producers.

(1) The revenue derived from the assessment imposed by Section 4-22-7 shall be used exclusively for the:

(a) administration of this chapter; and

(b) promotion of the state's dairy industry.

(2) (a) A voucher, receipt, or other written record for each withdrawal from the Utah Dairy Commission Fund shall be kept by the commission.

(b) No funds shall be withdrawn from the fund except upon order of the commission.

(3) The commission may deposit the proceeds of the assessment in one or more accounts in one or more banks approved by the state as depositories.

(4) The books, records, and accounts of the commission's activities are public records.

(5) (a) The accounts of the commission shall be audited once annually by a licensed accountant selected by the commission and approved by the state auditor.

(b) The results of the audit shall be submitted to the:

(i) commissioner;

(ii) commission; and

(iii) Division of Finance.

(c) It is the responsibility of the commission to send annually a financial report to each producer.

Amended by Chapter 128, 2004 General Session



Section 8.5 - Additional assessment for government liaison and industry relations programs -- Exemption from the assessment.

(1) In addition to the assessment provided in Section 4-22-7, an assessment of three-fourths of one cent is imposed upon each 100 pounds of milk or cream produced and sold, or contracted for sale, through commercial channels in this state for the purposes specified in Subsection (3).

(2) The three-fourths of one cent assessment shall be paid in the same manner as the assessment required by Section 4-22-7.

(3) The commission shall use the revenue derived from the three-fourths of one cent assessment imposed by this section to contract out for services and expenses of government liaison and industry relations programs created to stabilize and protect the state's dairy industry and the health and welfare of the public.

(4) A producer who objects to payment of the assessment imposed by this section may, by January 31, submit a written request to the commission to be exempted from payment of the assessment for that year. By January 1 each year, the commission shall send a postage-paid, self-addressed postcard to each person subject to the assessment which may be returned to request an exemption.

Amended by Chapter 301, 1999 General Session



Section 9 - State disclaimer of liability.

The state is not liable for the acts or omissions of the commission, its officers, agents, or employees.

Enacted by Chapter 2, 1979 General Session



Section 9.5 - Commission not eligible for coverage under Risk Management Fund.

The commission is not eligible to receive coverage under the Risk Management Fund created under Section 63A-4-201.

Amended by Chapter 20, 1995 General Session



Section 10 - Enforcement -- Inspection of books and records of dealer or producer-handler.

The commission at reasonable times may enter upon the premises and inspect the records of any dealer or producer-handler for the purpose of enforcing this chapter.

Enacted by Chapter 2, 1979 General Session






Article 23 - Agricultural and Wildlife Damage Prevention Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Agricultural and Wildlife Damage Prevention Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Purpose declaration.

The Legislature finds and declares that it is important to the economy of the state to maintain agricultural production at its highest possible level and at the same time, to promote, to protect, and preserve the wildlife resources of the state.

Enacted by Chapter 2, 1979 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Agricultural crops" means any product of cultivation;

(2) "Board" means the Agricultural and Wildlife Damage Prevention Board;

(3) "Bounty" means the monetary compensation paid persons for the harvest of predatory or depredating animals;

(4) "Damage" means any injury or loss to livestock, poultry, agricultural crops, or wildlife inflicted by predatory or depredating animals or depredating birds;

(5) "Depredating animal" means a field mouse, gopher, ground squirrel, jack rabbit, raccoon, or prairie dog;

(6) "Depredating bird" means a Brewer's blackbird or starling;

(7) "Livestock" means cattle, horses, mules, sheep, goats, and swine;

(8) "Predatory animal" means any coyote; and

(9) "Wildlife" means any form of animal life generally living in a state of nature, except a predatory animal or a depredating animal or bird.

Amended by Chapter 109, 1989 General Session



Section 4 - Agricultural and Wildlife Damage Prevention Board created -- Composition -- Appointment -- Terms -- Vacancies -- Compensation.

(1) There is created an Agricultural and Wildlife Damage Prevention Board composed of the commissioner and the director of the Division of Wildlife Resources, who shall serve, respectively, as the board's chair and vice chair, together with seven other members appointed by the governor to four-year terms of office as follows:

(a) one sheep producer representing wool growers of the state;

(b) one cattle producer representing range cattle producers of the state;

(c) one person from the United States Department of Agriculture;

(d) one agricultural landowner representing agricultural landowners of the state;

(e) one person representing wildlife interests in the state;

(f) one person from the United States Forest Service; and

(g) one person from the United States Bureau of Land Management.

(2) Appointees' term of office shall commence June 1.

(3) (a) Except as required by Subsection (3)(b), as terms of current board members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (3)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(4) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(5) Attendance of five members at a duly called meeting shall constitute a quorum for the transaction of official business. The board shall convene at the times and places prescribed by the chair or vice chair.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 324, 2010 General Session



Section 5 - Board responsibilities -- Damage prevention policy -- Rules -- Methods to control predators and depredating birds and animals.

(1) The board is responsible for the formulation of the agricultural and wildlife damage prevention policy of the state and in conjunction with its responsibility may, consistent with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, adopt rules to implement its policy which shall be administered by the department.

(2) In its policy deliberations the board shall:

(a) specify programs designed to prevent damage to livestock, poultry, and agricultural crops; and

(b) specify methods for the prevention of damage and for the selective control of predators and depredating birds and animals including hunting, trapping, chemical toxicants, and the use of aircraft.

(3) The board may also:

(a) specify bounties on designated predatory animals and recommend procedures for the payment of bounty claims, recommend bounty districts, recommend persons not authorized to receive bounty, and recommend to the department other actions it considers advisable for the enforcement of its policies; and

(b) cooperate with federal, state, and local governments, educational institutions, and private persons or organizations, through agreement or otherwise, to effectuate its policies.

Amended by Chapter 378, 2010 General Session



Section 6 - Department to issue licenses and permits -- Department to issue aircraft use permits -- Reports.

The department is responsible for the issuance of permits and licenses for the purposes of the federal Fish and Wildlife Act of 1956. No state agency or private person shall use any aircraft for the prevention of damage without first obtaining a use permit from the department. A state agency which contemplates the use of aircraft for the protection of agricultural crops, livestock, poultry, or wildlife shall file an application with the department for an aircraft use permit to enable the agency to issue licenses to personnel within the agency charged with the responsibility to protect such resources. Persons who desire to use privately owned aircraft for the protection of land, water, crops, wildlife, or livestock may not engage in any such protective activity without first obtaining an aircraft permit from the department. Agencies and private persons which obtain aircraft use permits shall file such reports with the department as it deems necessary in the administration of its licensing authority.

Amended by Chapter 378, 2010 General Session



Section 7 - Annual fees on sheep, goats, cattle, and turkeys -- Determination by board -- Collection methods.

(1) To assist the department in meeting the annual expense of administering this chapter, the following annual predator control fees are imposed upon animals owned by persons whose interests this chapter is designed to protect:

Sheep and goats (except on farm dairy

goats or feeder lambs).........................................................................................at least $.70 but not

more than $1 per head

Cattle (except on farm dairy cattle).....................................................................at least $.15 but not

more than $.50 per head

Turkeys (breeding stock only).............................................................................at least $.05 but not

more than $.10 per head

(2) The amount of the fees imposed upon each category of animals specified in this section shall be determined by the board annually on or before January 1 of each year.

(3) (a) Fee brand inspected cattle are subject to a predator control fee upon change of ownership or slaughter.

(b) The fee shall be collected by the local brand inspector at the time of the inspection of cattle, or withheld and paid by the market from proceeds derived from the sale of the cattle.

(c) Cattle that are fee brand inspected prior to confinement to a feedlot are not subject to any subsequent predator control fee.

(4) (a) Fleece of sheared sheep is subject to a predator control fee upon sale of the fleece.

(b) (i) The fee shall be withheld and paid by the marketing agency or purchaser of wool from proceeds derived from the sale of the fleece.

(ii) The department shall enter into cooperative agreements with in-state and out-of-state wool warehouses and wool processing facilities for the collection of predator control fees on the fleece of sheep that graze on private or public range in the state.

(c) The fee shall be based on the number of pounds of wool divided by 10 pounds for white face sheep and five pounds for black face sheep.

(5) Predator control fees on turkey breeding stock shall be paid by the turkey cooperative.

(6) (a) Livestock owners shall pay a predator control fee on any livestock that uses public or private range in the state which is not otherwise subject to the fee under Subsection (3) or (4).

(b) By January 1, the commissioner shall mail to each owner of livestock specified in Subsection (6)(a) a reporting form requiring sufficient information on the type and number of livestock grazed in the state and indicating the fee imposed for each category of livestock.

(c) Each owner shall file the completed form and the appropriate fee with the commissioner before April 1.

(d) If any person who receives the reporting form fails to return the completed form and the imposed fee as required, the commissioner is authorized to commence suit through the office of the attorney general, in a court of competent jurisdiction, to collect the imposed fee, the amount of which shall be as determined by the commissioner.

(7) All fees collected under this section shall be remitted to the department and deposited in the Agricultural and Wildlife Damage Prevention Account.

Amended by Chapter 73, 2010 General Session



Section 7.5 - Agricultural and Wildlife Damage Prevention Account.

(1) There is created in the General Fund a restricted account known as the Agricultural and Wildlife Damage Prevention Account.

(2) Money received under Section 4-23-7 shall be deposited by the commissioner of agriculture and food in the Agricultural and Wildlife Damage Prevention Account to be appropriated for the purposes provided in this chapter.

(3) Any supplemental contributions received by the department from livestock owners for predator control programs shall be deposited into the Agricultural and Wildlife Damage Prevention Account.

Amended by Chapter 17, 2009 General Session



Section 8 - Proceeds of sheep fee -- Refund of sheep fees -- Annual audit of books, records, and accounts.

(1) (a) Subject to the other provisions of this Subsection (1), the commissioner may spend an amount each year from the proceeds collected from the fee imposed on sheep for the promotion, advancement, and protection of the sheep interests of the state.

(b) The amount described in Subsection (1)(a) shall be the equivalent to an amount that:

(i) equals or exceeds 18 cents per head; and

(ii) equals or is less than 25 cents per head.

(c) The commissioner shall set the amount described in Subsection (1)(a):

(i) on or before January 1 of each year; and

(ii) in consultation with one or more statewide organizations that represent persons who grow wool.

(d) All costs to promote or advance sheep interests shall be deducted from the total revenue collected before calculating the annual budget request, which shall be made by the Division of Wildlife Resources as specified in Section 4-23-9.

(e) A sheep fee is refundable in an amount equal to that part of the fee used to promote, advance, or protect sheep interests.

(f) A refund claim shall be filed with the department on or before January 1 of the year immediately succeeding the year for which the fee was paid.

(g) A refund claim shall be certified by the department to the state treasurer for payment from the Agricultural and Wildlife Damage Prevention Account created in Section 4-23-7.5.

(2) Any expense incurred by the department in administering refunds shall be paid from funds allocated for the promotion, advancement, and protection of the sheep interests of the state.

(3) (a) The books, records, and accounts of the Utah Woolgrowers Association, or any other organization which receives funds from the agricultural and wildlife damage prevention account, for the purpose of promoting, advancing, or protecting the sheep interests of the state, shall be audited at least once annually by a licensed accountant.

(b) The results of this audit shall be submitted to the commissioner.

Amended by Chapter 73, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 9 - Annual budget requests -- Relation to amount of fees and supplemental contributions deposited in Agricultural and Wildlife Damage Prevention Account -- Commissioner to certify amount deposited.

(1) (a) The department in its annual budget request shall include a request for funds from the General Fund equal in amount to 120% of the amount of the fees and supplemental contributions deposited in the Agricultural and Wildlife and Damage Prevention Account during the previous fiscal year.

(b) The funds shall be used for the purposes provided in this chapter.

(2) (a) The Division of Wildlife Resources in its annual budget request shall include a request for funds from the General Fund equal to 25% of the amount of the fees and supplemental contributions deposited in the Agricultural and Wildlife Damage Prevention Account during the previous fiscal year.

(b) The funds shall be used for the purposes provided in this chapter.

(c) The commissioner shall certify annually to the director of the Division of Wildlife Resources before September 1, the amount of revenue deposited to the Agricultural and Wildlife Damage Prevention Account during the previous fiscal year.

Amended by Chapter 98, 1994 General Session



Section 10 - Applicability of chapter.

This chapter, unless contrary to a federal statute, shall apply to all federal, state, and private lands.

Enacted by Chapter 2, 1979 General Session



Section 11 - Holding a raccoon or coyote in captivity prohibited -- Penalty.

(1) No person may hold in captivity a raccoon or coyote, except as provided by rules of the Agricultural and Wildlife Damage Prevention Board.

(2) The Division of Wildlife Resources, with the cooperation of the Department of Agriculture and Food and the Department of Health, shall enforce this section.

(3) Any violation of this section is a class B misdemeanor.

(4) This section does not prohibit a person from continuing to keep a raccoon or coyote that he owns as of the effective date of this act.

Amended by Chapter 82, 1997 General Session






Article 24 - Utah Livestock Brand and Anti-theft Act

Section 1 - Short title.

This chapter shall be known and may be cited as the "Utah Livestock Brand and Anti-theft Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Brand" means any identifiable mark applied to livestock which is intended to show ownership.

(2) "Carcass" means any part of the body of an animal, including hides, entrails, and edible meats.

(3) "Domesticated elk" shall have the meaning as defined in Section 4-39-102.

(4) "Hide" means any skins or wool removed from livestock.

(5) "Livestock" means cattle, calves, horses, mules, sheep, goats, hogs, or domesticated elk.

(6) (a) "Livestock market" means a public market place consisting of pens or other enclosures where cattle, calves, horses, or mules are received on consignment and kept for subsequent sale, either through public auction or private sale.

(b) "Livestock market" does not mean:

(i) a place used solely for liquidation of livestock by a farmer, dairyman, livestock breeder, or feeder who is going out of business; or

(ii) a place where an association of livestock breeders under its own management, offers registered livestock or breeding sires for sale and assumes all responsibility for the sale, guarantees title to the livestock or sires sold, and arranges with the department for brand inspection of all animals sold.

(7) "Mark" means any dulap, waddle, or cutting and shaping of the ears or brisket area of livestock which is intended to show ownership.

(8) "Slaughterhouse" means any building, plant, or establishment where animals are killed, dressed, or processed and their meat or meat products offered for sale for human consumption.

Amended by Chapter 378, 2010 General Session



Section 3 - Department authorized to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Livestock Brand Board created -- Composition -- Terms -- Removal -- Quorum for transaction of business -- Compensation -- Duties.

(1) There is created the Livestock Brand Board consisting of seven members appointed by the governor as follows:

(a) four cattle ranchers recommended by the Utah Cattlemen's Association, one of whom shall be a feeder operator;

(b) one dairyman recommended by the Utah Dairymen's Association;

(c) one livestock market operator recommended jointly by the Utah Cattlemen's Association and the Utah Dairymen's Association and the Livestock Market Association; and

(d) one horse breeder recommended by the Utah Horse Council.

(2) If a nominee is rejected by the governor, the recommending association shall submit another nominee.

(3) (a) Except as required by Subsection (3)(b), as terms of current board members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (3)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(4) (a) A member may, at the discretion of the governor, be removed at the request of the association that recommended the appointment.

(b) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(5) One member elected by the board shall serve as chair for a term of one year and be responsible for the call and conduct of meetings of the Livestock Brand Board. Attendance of a simple majority of the members at a duly called meeting shall constitute a quorum for the transaction of official business.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(7) The Livestock Brand Board with the cooperation of the department shall direct the procedures and policies to be followed in administering and enforcing this chapter.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 324, 2010 General Session



Section 5 - Central Brand and Mark Registry -- Division of state into mark districts -- Identical or confusingly similar brands -- Publication of registered brands and marks.

(1) The department shall maintain a central Brand and Mark Registry which shall list each brand or mark recorded in this state. For each brand or mark registered the list shall specify:

(a) the name and address of the registrant;

(b) a facsimile of the brand recorded or a diagram showing the kind of mark recorded;

(c) the location of the brand or mark upon the animal; and

(d) the date the brand or mark is filed in the registry.

(2) The commissioner may divide the state into districts for the purpose of recording marks but no mark which in the opinion of the commissioner is identical or confusingly similar to a mark previously recorded in a district shall be recorded.

(3) No brand which in the opinion of the commissioner is identical or confusingly similar to a brand previously filed in the central brand and mark registry shall be recorded. If it appears that two or more identical or confusingly similar brands or marks have been recorded, the brand or mark first recorded shall prevail over a later conflicting brand or mark; in which event, the later brand or mark shall be cancelled and all recording fees refunded to the owner.

(4) The commissioner shall publish from time to time a list of all brands and marks recorded in the central Brand and Mark Registry and may issue supplements to such publication containing additional brands and marks or changes in ownership of brands and marks recorded after the last publication. The brand book shall contain a facsimile of all brands and marks recorded together with the owner's name and address. The commissioner shall send one copy of the brand book and each supplement to each brand inspector, county clerk, county sheriff, livestock organization, and any other person deemed appropriate. Brand books and supplements shall be available to the public at the cost of printing and distribution per book or supplement.

Enacted by Chapter 2, 1979 General Session



Section 6 - State may be divided into brand inspection districts -- Description filed with county clerk and sheriff.

The commissioner, to facilitate and improve brand inspection, may divide the state into brand inspection districts. A description covering each district shall be filed by the department with each county clerk and county sheriff in the state. District boundaries may be changed as considered necessary by the commissioner, with the approval of the Livestock Brand Board. Brand inspection stations within brand inspection districts may be located and established by the commissioner to assist in the enforcement of this chapter.

Amended by Chapter 42, 1988 General Session



Section 7 - Recordation of brand or mark.

(1) Application for a recorded brand or mark shall be made to the department upon forms prescribed and furnished by it. The application shall contain such information as the commissioner prescribes. No application shall be approved without payment of the appropriate recording fee. Upon receipt of a proper application, payment of the recording fee, and recordation of the brand or mark in the central Brand or Mark Registry of the department, the commissioner shall issue the applicant a certified copy of recording which entitles the applicant to the exclusive use of the brand or mark recorded.

(2) Each recorded brand or mark filed with the central Brand and Mark Registry shall expire during the calendar year 1980, and during each fifth year thereafter. The department shall give notice in writing to all persons who are owners of recorded brands and marks within a reasonable time prior to the date of expiration of recordation. Brand or mark renewal is effected by filing an appropriate application with the department together with payment of the renewal fee. A recorded brand or mark, not timely renewed, shall lapse and be removed from the central Brand and Mark Registry.

Enacted by Chapter 2, 1979 General Session



Section 8 - Fees for recordation, transfer, renewal, and certified copies of brands and marks.

The department, with the approval of the Livestock Brand Board, shall charge and collect fees for the recordation, transfer, and renewal of any brand or mark in each position, and may charge a fee for a certified copy of the recordation. The fees shall be determined by the department pursuant to Subsection 4-2-2(2).

Amended by Chapter 130, 1985 General Session



Section 9 - Effect of recorded brand or mark -- Transfer -- Reservation of certain brands.

The owner of a recorded brand or mark has a vested property right in it which is transferable by a duly acknowledged instrument; provided, that a transferee has no rights in the brand or mark until the instrument of transfer is recorded with the department. No person however, other than a member of the Ute Indian Tribe has any vested property right in the brand "ID" which is reserved exclusively for use by members of the Ute Indian Tribe on the Uintah and Ouray Reservation and no person other than a member of the Navajo Indian Tribe has any vested right in the brand "- N" (Bar N) which is reserved exclusively for use by members of the Navajo Indian Tribe on the Navajo Indian Reservation so long as it appears on the left shoulder of the animal branded. The left jaw of cattle is reserved exclusively for use by the department to identify diseased cattle.

Amended by Chapter 4, 1983 General Session



Section 10 - Livestock on open range or outside enclosure to be marked or branded -- Cattle upon transfer of ownership to be marked or branded -- Exceptions.

(1) (a) Except as provided in Subsections (1)(b) and (c), no livestock shall forage upon an open range in this state or outside an enclosure unless they bear a brand or mark recorded in accordance with this chapter.

(b) Swine, goats, and unweaned calves or colts are not required to bear a brand or mark to forage upon open range or outside an enclosure.

(c) Domesticated elk may not forage upon open range or outside an enclosure under any circumstances as provided in Chapter 39, Domesticated Elk Act.

(2) (a) Except as provided in Subsection (2)(b), all cattle, upon sale or other transfer of ownership, shall be branded or marked with the recorded brand or mark of the new owner within 30 days after transfer of ownership.

(b) No branding or marking, upon change of ownership, is required within the 30-day period for:

(i) unweaned calves;

(ii) registered or certified cattle;

(iii) youth project calves, if the number transferred is less than five; or

(iv) dairy cattle held on farms.

Amended by Chapter 324, 2010 General Session



Section 11 - Certificate of brand inspection necessary to effectuate change of ownership -- Exception.

(1) Except as provided in Subsection (2), the ownership of cattle, horses, domesticated elk, or mules may not be transferred to any other person, through sale or otherwise, without a certificate of brand inspection issued by a department brand inspector.

(2) (a) A brand inspection is not required to transfer ownership of dairy calves from the farm of origin under 60 days of age.

(b) Any person who transports dairy calves that have not been brand inspected pursuant to Subsection (2)(a) shall be required to show a sales invoice upon request.

Amended by Chapter 302, 1997 General Session



Section 12 - Livestock -- Verification of ownership through brand inspection -- Issuance of certificate of brand inspection -- Brand inspector may demand evidence of ownership -- Brand inspection of livestock seized by the federal government prohibited -- Exception.

(1) A brand inspector, as an agent of the department, shall verify livestock ownership by conducting a brand inspection during daylight hours.

(2) After conducting the brand inspection, the brand inspector, if satisfied that the livestock subject to inspection bears registered brands or marks owned by the owner of the livestock, shall issue a brand inspection certificate to the owner or owner's agent.

(3) The brand inspector shall record the number, sex, breed, and brand or mark on each animal inspected together with the owner's name.

(4) If any livestock subject to inspection bears a brand or mark other than that of the owner or, if no brand or mark appears on such livestock, the brand inspector may demand evidence of ownership such as a bill of sale or other evidence of ownership before issuing a brand inspection certificate.

(5) A brand inspector may not issue a brand inspection certificate for any privately owned livestock seized by the federal government unless:

(a) the brand inspector receives consent from the livestock's owner;

(b) the owner is unknown; or

(c) the brand inspector receives a copy of a court order authorizing the seizure.

Amended by Chapter 378, 2010 General Session



Section 13 - Brand inspection required prior to slaughter -- Exceptions.

(1) Except as provided in Subsection (2), a brand inspection is required before any cattle, calves, horses, domesticated elk, or mules are slaughtered.

(2) A person may slaughter cattle, calves, horses, or mules for that person's own use without a brand inspection if the requirements of Subsection 4-32-4(2) are met.

Amended by Chapter 302, 1997 General Session



Section 14 - Transportation by air or rail -- Brand inspection required -- Application for brand inspection -- Time and place of inspection.

(1) Except as provided in Subsection (2), no person may offer, or railroad or airline company accept, any cattle, calves, horses, domesticated elk, or mules for transport until they have been brand inspected.

(2) Before cattle, calves, horses, domesticated elk, or mules are transported by rail or air, the shipper shall:

(a) request the department to inspect the brands and marks of the animals being transported; and

(b) specify the time and place where the animals may be inspected.

(3) Cattle, calves, horses, domesticated elk, or mules transported by rail or air shall be brand inspected:

(a) at a stockyard or at the initial point of shipment; or

(b) if approved by the department, at a point or station along the transportation route.

(4) The department shall conduct the inspection at the time and place specified by the shipper or at any other time and place as determined by the department.

Amended by Chapter 302, 1997 General Session



Section 15 - Movement across state line -- Brand inspection required -- Exception -- Application for brand inspection -- Time and place of inspection.

(1) Except as provided in Subsection (2), a person may not drive or transport any cattle, calves, horses, domesticated elk, or mules from any place within this state to a place outside this state until they have been brand inspected.

(2) Subsection (1) does not apply if the animals specified in Subsection (1) customarily forage on an open range which transgresses the Utah state line and that of an adjoining state.

(3) The owner or person responsible for driving or transporting the animals shall:

(a) request the department to inspect the brands and marks of the animals to be moved; and

(b) specify the time and place where the animals may be inspected.

(4) The department shall conduct the inspection at the time and place specified by the owner or responsible person or at any other time and place as determined by the department.

Amended by Chapter 302, 1997 General Session



Section 16 - Transportation of cattle and calves between brand inspection districts -- Brand inspection required -- Exception -- No fee for reinspection -- Application for brand inspection -- Time and place of inspection -- Applicability to horses and mules.

(1) A person may not transport any cattle or calves from a point within a brand inspection district to a point outside the district, except as provided in Subsection (2), until the cattle or calves have been brand inspected, unless the department approves their transport subject to brand inspection at some point designated along the transport route. A brand inspection fee is not required to be paid upon reinspection of cattle or calves being transported between districts from a summer or winter range or pasture if the cattle or calves were brand inspected in the district of origin. Before transport from one district to another, the owner or person responsible for the transport shall apply to the department to inspect the brands and marks of the animals to be moved. The application shall state the time and place where the animals may be inspected. Upon receipt of an application for brand inspection, the department shall conduct the inspection at the time and place specified in the application or at such other time and place as the department approves.

(2) Cattle or calves may be transported between brand inspection districts without brand inspection if they are destined for a livestock market in this state.

(3) Horses and mules may move within the state without a brand inspection, but a brand inspection is required on a change of ownership or to leave this state.

Amended by Chapter 139, 1988 General Session



Section 17 - Transportation of sheep, cattle, domesticated elk, horses, or mules -- Brand certificate or other evidence of ownership required -- Transit permit -- Contents.

(1) No person may transport any sheep, cattle, horses, domesticated elk, or mules without having an official state brand certificate or other proof of ownership in his possession.

(2) Each person transporting livestock for another person shall have a transit permit signed by the owner or the owner's authorized agent specifying the:

(a) name of the person driving the vehicle;

(b) date of transportation;

(c) place of origin or loading;

(d) destination;

(e) date of issuance; and

(f) number of animals being transported.

Amended by Chapter 302, 1997 General Session



Section 18 - Hides and pelts -- Bill of sale to accompany purchase -- Purchaser to maintain records -- Hides and records examination and inspection.

(1) Any person who buys a hide or pelt shall secure a bill of sale from the seller. The bill of sale shall be executed in duplicate; one copy being retained by the seller and the other by the buyer. The bill of sale shall specify the number of hides or pelts sold and the brand or mark borne by each hide and pelt.

(2) Each hide buyer within this state shall maintain a record specifying the name and address of the seller, date of purchase, and the brands or other identification found on the hides and pelts purchased. The hides and records of any hide buyer are subject to examination and inspection by the department at reasonable times and places.

Enacted by Chapter 2, 1979 General Session



Section 19 - Livestock markets -- Records to be maintained -- Retention of records -- Schedule of fees and charges to be posted.

(1) Each owner or operator of a livestock market shall keep a record of:

(a) the date each consignment of livestock is received for sale together with the number of each type of livestock within such consignment;

(b) the name and address of each buyer;

(c) the date of sale and the number and species of livestock purchased by each buyer; and

(d) the brand or mark appearing on each animal at the time of sale to the buyer.

(2) The records mandated by this section shall be retained for a period of two years from the date on which the livestock market sold the livestock.

(3) A schedule of all fees and commission rates charged by the livestock market shall be posted in a conspicuous place on the premises of each market.

(4) A statement of the gross sales price, commission, and other fees charged for the sale of each consignment shall be available for inspection by the department, and a copy furnished the owner or consignor of the livestock.

Enacted by Chapter 2, 1979 General Session



Section 20 - Livestock sold at market to be brand inspected -- Proceeds of sale may be withheld -- Distribution of withheld proceeds -- Effect of receipt of proceeds by department -- Deposit of proceeds -- Use of proceeds if ownership not established.

(1) Livestock may not be sold at any livestock market until after they have been brand inspected by the department. Title to purchased livestock shall be furnished to the buyer by the livestock market.

(2) Upon notice from the department that a question exists concerning the ownership of consigned livestock, the operator of the livestock market or meat packing plant shall withhold the proceeds from the sale of the livestock for 60 days to allow the consignor of the questioned livestock to establish ownership. If the owner or consignor fails within 60 days to establish ownership to the satisfaction of the department, the proceeds of the sale shall be transmitted to the department. Receipt of the proceeds by the department shall relieve the livestock market or meat packing plant from further responsibility for the proceeds.

(3) Proceeds withheld under Subsection (2) shall be deposited in the Utah Livestock Brand and Anti-Theft Account created in Section 4-24-24. If ownership is not satisfactorily established within one year, the department shall use the proceeds for animal identification.

Amended by Chapter 378, 2010 General Session



Section 21 - Brand inspection fees.

The department with the approval of the Livestock Brand Board may set and collect a fee for the issuance of any certificate of brand inspection. Brand inspection fees incurred for the inspection of such animals at a livestock market may be withheld by the market and paid from the proceeds derived from their sale. The fee shall be determined by the department pursuant to Subsection 4-2-2(2).

Amended by Chapter 130, 1985 General Session



Section 22 - Travel permit in lieu of brand inspection certificate -- Fees -- Permit to accompany animal.

The department may issue a permit upon the payment of a fee determined by the department pursuant to Subsection 4-2-2(2), in lieu of a certificate of brand inspection, for the transport of any show horse, show mule, or show cattle within or outside the state. The words "travel permit" shall be stamped or printed on the permit. A permit shall accompany each show animal while it is in transit and shall identify the animal to which it applies by age, sex, color, brand, mark, and scars. A travel permit is valid for the calendar year of the date of issuance, which date shall appear on the permit.

Amended by Chapter 130, 1985 General Session



Section 23 - Lifetime permit in lieu of brand inspection certificate -- Fees -- Permit to accompany animal -- Transfer.

The department may issue a "lifetime" permit upon the payment of a fee determined by the department pursuant to Subsection 4-2-2(2), in lieu of a certificate of brand inspection, for the transport of any horse or mule within or outside the state. The words "lifetime travel permit" shall be stamped or printed on the permit. The permit shall accompany each horse or mule while it is in transit and shall identify the animal to which it applies by age, sex, color, brand, and scars. A lifetime transportation permit is valid for as long as the horse or mule to which it applies continues to be owned by the person to whom the permit is issued. A lifetime permit is transferable upon the transfer of ownership of such an animal, upon application for transfer and the payment of a permit transfer fee to the department in an amount determined by the department pursuant to Subsection 4-2-2(2).

Amended by Chapter 130, 1985 General Session



Section 24 - Utah Livestock Brand and Anti-Theft Account created -- Deposit of fees -- Purpose of expenditures.

(1) There is created within the General Fund a restricted account known as the Utah Livestock Brand and Anti-Theft Account.

(2) The following money shall be deposited into the Utah Livestock Brand and Anti-Theft Account:

(a) money received by the department under any provision of this chapter; and

(b) money received by the department under any provision of Title 4, Chapter 39, Domesticated Elk Act.

(3) Money in the Utah Livestock Brand and Anti-Theft Account shall be used for the administration of this chapter and of Title 4, Chapter 39, Domesticated Elk Act.

Amended by Chapter 302, 1997 General Session



Section 25 - Unlawful acts specified -- Allegation concerning evidence of ownership relative to hides.

(1) It is unlawful for any person to:

(a) permit any cattle, calves, horses, mules, or sheep, except unweaned calves or colts, that are not branded or marked in accordance with this chapter, to forage upon an open range in this state or outside an enclosure;

(b) brand or mark any livestock with a brand or mark which is not a matter of record on the central brand and mark registry;

(c) obliterate, change, or remove a recorded brand or mark; or

(d) destroy, mutilate, or conceal any hide with intent to, or for the purpose of, removing evidence of ownership of the hide, or ownership of the animal from which the hide was removed.

(2) In any prosecution for violation of this section, the state need not allege the ownership of the hide, or the animal or carcass from which the hide was removed; the complaint or information being sufficient if it alleges that ownership is unknown and that the hide is not the property of the defendant.

Enacted by Chapter 2, 1979 General Session



Section 26 - Use of vehicle to transport stolen livestock prohibited -- Vehicle subject to seizure and sale -- Procedure for sale -- Defense.

No person shall use any vehicle for the transportation of stolen livestock or carcasses. Any vehicle used in transporting stolen livestock or carcasses is subject to seizure and public sale by the sheriff of the county where it is found.

No sale shall be made, however, until written notice of the proposed sale is served upon the person in whose custody the vehicle is found. Such person has 10 days after service of the notice of proposed sale to respond to the notice, in which event, no sale shall be conducted until after the issue of ownership or any other issues are litigated in a court of competent jurisdiction. A stolen vehicle used for unlawful transportation is not subject to seizure and sale if the owner of the vehicle is not acting in concert with the thief.

Enacted by Chapter 2, 1979 General Session



Section 28 - Enforcement -- Brand inspector's powers delineated.

(1) A brand inspector is empowered with the authority of a special function officer for the purpose of enforcing this chapter and such an inspector may, if deemed proper, stop any vehicle carrying livestock or livestock carcasses for the purpose of examining brands, marks, certificates of brand inspection, and bills of lading or bills of sale relating to the livestock in transit.

(2) Brand inspectors may enter any premises where livestock are kept or maintained for the purpose of examining brands or marks. If admittance is refused, the department may proceed immediately to obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of examining brands or marks or other evidence of ownership.

Amended by Chapter 10, 1986 Special Session 2



Section 29 - Commissioner authorized to cooperate with local governments, other states, or federal government in enforcement.

The commissioner is empowered with authority, if deemed necessary, to cooperate or enter into cooperative agreements with authorities in any city, town, or county within the state, or with federal authorities, or with authorities in another state for the purpose of securing assistance in the administration and enforcement of this chapter.

Enacted by Chapter 2, 1979 General Session



Section 30 - Commission to appoint supervisor for brand inspection -- Appointment subject to approval -- Salary.

The commissioner shall appoint a state supervisor for livestock brand inspection, but such appointment is subject to the approval of the Livestock Brand Board. The salary or compensation of the supervisor shall be fixed in accordance with standards adopted by the Division of Finance.

Amended by Chapter 20, 1995 General Session






Article 25 - Estraying and Trespassing Animals

Section 1 - Definition.

For the purpose of this chapter "estray" means any unbranded sheep, cattle, horses, mules, or asses found running at large, or any branded sheep, cattle, horses, mules, or asses found running at large whose owner cannot be found after reasonable search, or any swine found running at large whose owner cannot be found after reasonable search; but it does not mean nor include any unweaned animal specified in this section that is running with its mother.

Amended by Chapter 139, 1988 General Session



Section 2 - County responsibility for estrays -- Contracts with other local governments authorized.

Each county is responsible for the disposition of all estrays found within its boundaries. Each county in the discharge of its responsibility, however, may contract upon mutually agreeable terms with any city, town, or other county with an animal control office to perform any or all of the functions imposed by this chapter.

Amended by Chapter 7, 1983 General Session



Section 3 - Department authorized to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Possession of estrays -- Determination and location of owner -- Sale -- Disposition of proceeds -- Notice -- Title of purchaser -- Immunity from liability.

(1) (a) Except as provided in Section 4-25-5, a county shall:

(i) take physical possession of an estray it finds within its boundaries; and

(ii) attempt to determine the name and location of the estray's owner.

(b) The department shall assist a county that requests its help in determining the name and location of the owner or other person responsible for the estray.

(c) (i) Notwithstanding the requirements of Title 67, Chapter 4a, Unclaimed Property Act, if the county cannot determine the estray's owner, or, if having determined ownership, neither the county nor the department is able to locate the owner within a reasonable period of time, the estray shall be sold at a livestock or other appropriate market.

(ii) The proceeds of a sale under Subsection (1)(c)(i), less the costs described in Subsection (1)(c)(iii), shall be paid to the county selling the estray.

(iii) The livestock or other market conducting the sale under Subsection (1)(c)(i) may deduct the cost of feed, transportation, and other market costs from the proceeds of the sale.

(2) A county shall publish notice of the sale of an estray:

(a) at least once 10 days before the date of the sale; and

(b) in a publication with general circulation within the county where the estray was taken into custody.

(3) A purchaser of an estray sold under this section shall receive title to the estray free and clear of all claims of the estray's owner and a person claiming title through the owner.

(4) A county that complies with the provisions of this section is immune from liability for the sale of an estray sold at a livestock or other appropriate market.

(5) Notwithstanding the requirements of Subsection (1)(c), a county may employ a licensed veterinarian to euthanize an estray if the licensed veterinarian determines that the estray's physical condition prevents the estray from being sold.

Amended by Chapter 282, 2009 General Session



Section 5 - Report of estrays -- Possession -- Relief from liability.

(1) As used in this section, "division" means the Division of Wildlife Resources.

(2) A person, other than an official of the county or of an animal control office under contract with the county, who finds an estray shall report it to the county or animal control office immediately.

(3) Upon receipt of notification under Subsection (2), the county or the animal control office shall:

(a) take possession of the estray; or

(b) if appropriate, authorize the person in possession of the estray to maintain and care for it pending determination and location of the estray's owner.

(4) A person who gives notice of an estray and delivers it to the county or animal control office is not liable to third parties on account of the estray to the extent of the value of the animal.

(5) (a) If an employee of the division, acting in the employee's official capacity, finds an estray, the employee shall:

(i) comply with the requirements of Subsection (2); and

(ii) make a reasonable attempt to contact the estray's owner.

(b) The county or animal control office receiving a report of an estray from an employee of the division shall:

(i) take possession of the estray; or

(ii) authorize the division in writing or through electronic means to take possession of the estray.

(c) If the county or animal control office does not comply with Subsection (5)(b) within 72 hours from the time the division reports an estray, the division may take possession of the estray.

(d) If the division takes possession of the estray, the division shall:

(i) make a reasonable attempt to return the estray to the estray's owner; or

(ii) if unable to return the estray to the estray's owner, deliver the estray to the county or animal control office.

(e) If the division is unable to take possession of the estray after a reasonable attempt, the division may cause the death of the estray if the division determines that the estray presents a material threat to wildlife by:

(i) predation;

(ii) pathogen transmission; or

(iii) genetic introgression.

(f) If the division causes the death of an estray under Subsection (5)(e), the division shall:

(i) compensate the owner of the estray at full market value of the estray; or

(ii) if the owner of the estray cannot be determined, deposit an amount equal to the full market value of the estray into the Agricultural and Wildlife Damage Prevention Account created in Section 4-23-7.5.

(6) Notwithstanding the requirements of Subsection (5), the division may immediately take possession of an estray or cause an estray to move away from wildlife if the estray presents an imminent material threat to wildlife by:

(a) predation;

(b) pathogen transmission; or

(c) genetic introgression.

Amended by Chapter 282, 2009 General Session



Section 6 - Compensation for care of estrays -- Liability of county -- Notice required.

(1) A person who finds an estray and who, after giving notice is authorized by the county to maintain and care for it, is entitled to compensation from the owner, or from the county, as the case may be, for the reasonable costs of feeding and maintaining the animal; provided, that the county is liable for such cost only if the owner is not located after diligent search.

(2) No person who finds an estray however, is entitled to reimbursement for feed and maintenance or for any other cost incurred on behalf of the estray before such time as notice of the estray is given to the county or to the appropriate animal control office.

Amended by Chapter 7, 1983 General Session



Section 7 - County legislative body authorized to adopt fence ordinance -- Lawful fence to be specified by ordinance -- Dividing the county into divisions for different fencing regulations.

(1) A county legislative body may, by ordinance, declare and enforce a general policy within the county for the fencing of farms, subdivisions, or other private property, to allow domestic animals to graze without trespassing on farms, subdivisions, or other private property.

(2) If an ordinance is adopted under Subsection (1), the county legislative body:

(a) shall through ordinance declare and specify what constitutes a lawful fence; and

(b) may divide the county into divisions and prescribe different fencing regulations for each division.

Amended by Chapter 196, 2009 General Session



Section 8 - Owner liable for trespass of animals -- Exception -- Intervention by county representative.

(1) The owner of any neat cattle, horse, ass, mule, sheep, goat, or swine that trespasses upon the premises of another person, except in cases where the premises are not enclosed by a lawful fence in a county or municipality that has adopted a fence ordinance, is liable in a civil action to the owner or occupant of the premises for any damage inflicted by the trespass.

(2) A county representative may intervene to remove the animal and the county is entitled to fair compensation for costs incurred. If the animal is not claimed within 10 days after written notification is sent to its owner, a county representative may sell the animal to cover costs incurred.

(3) Notwithstanding Subsections (1) and (2), the owner of any neat cattle, horse, ass, mule, sheep, goat, or swine that trespasses upon the premises of another person is not liable in a civil action to the owner or occupant of the premises for damage inflicted by the trespass if:

(a) the animal enters the premises from an historic livestock trail, as defined in Section 57-13b-102; and

(b) the premises that was trespassed is not enclosed by an adequate fence at the time the trespass occurs.

Amended by Chapter 118, 2005 General Session



Section 9 - Animals running at large -- Prohibition -- Limited exception.

No person who owns or is in possession of a stallion, jack, or ridgeling over 18 months old, or a ram over three months old, shall permit it to run at large within the limits of, or on the summer range of, any town or settlement; provided, that two-thirds of the voters of any county or isolated part of a county may elect through an election to make this section ineffective in all or part of the county during part of the year.

Enacted by Chapter 2, 1979 General Session



Section 10 - Bulls -- Number required on range during breeding season.

No person during breeding season shall turn loose or range any cattle upon a federal range or forest reserve located in this state without ranging one bull for every 30 head of female breeding cattle ranged; provided, that a person ranging any portion of 30 head of female breeding cattle may arrange for an interest in a bull which is ranging on the federal range or the forest reserve where such breeding cattle are located.

Enacted by Chapter 2, 1979 General Session



Section 11 - Determination and enforcement of bull running policy by range association.

A local range association may determine and enforce a general policy regarding the type and quality of bulls allowed to run at large upon a community allotment of public lands located in this state.

Repealed and Re-enacted by Chapter 139, 1988 General Session



Section 12 - Allowing swine to run at large -- Class B misdemeanor.

(1) A person is guilty of a class B misdemeanor if the person:

(a) is in control of a swine; and

(b) allows the swine to run at large.

(2) A person described in Subsection (1) is liable for damage caused by the swine running at large.

Repealed and Re-enacted by Chapter 331, 2012 General Session



Section 12.1 - Release of swine for hunting purposes.

A person may not release swine on public or private property for hunting purposes.

Enacted by Chapter 331, 2012 General Session



Section 14 - Impounded livestock -- Determination and location of owner -- Sale -- Disposition of proceeds -- Notice -- Title of purchaser -- Immunity from liability.

(1) As used in this section, "impounded livestock" means the following animals seized and retained in legal custody:

(a) cattle;

(b) calves;

(c) horses;

(d) mules;

(e) sheep;

(f) goats;

(g) hogs; or

(h) domesticated elk.

(2) (a) A county may:

(i) take physical possession of impounded livestock seized and retained within its boundaries; and

(ii) attempt to determine the name and location of the impounded livestock's owner.

(b) The department shall assist a county who requests help in locating the name and location of the owner or other person responsible for the impounded livestock.

(c) (i) Notwithstanding the requirements of Title 67, Chapter 4a, Unclaimed Property Act, if the county cannot determine ownership of the impounded livestock, or, if having determined ownership, neither the county nor the department is able to locate the owner within a reasonable period of time, the impounded livestock shall be sold at a livestock or other appropriate market.

(ii) The proceeds of a sale under Subsection (2)(c)(i), less the costs described in Subsection (2)(c)(iii), shall be paid to the State School Fund created by the Utah Constitution Article X, Section 5, Subsection (1).

(iii) The livestock or other market conducting the sale under Subsection (2)(c)(i) may deduct the cost of feed, transportation, and other market costs from the proceeds of the sale.

(3) A county shall publish the intended sale of the impounded livestock:

(a) at least 10 days prior to the date of sale; and

(b) in a publication with general circulation within the county where the impounded livestock was taken into custody.

(4) A purchaser of impounded livestock sold under this section shall receive title to the impounded livestock free and clear of all claims of the livestock's owner or a person claiming title through the owner.

(5) If a county complies with the provisions of this section, it is immune from liability for the sale of impounded livestock sold at a livestock or other appropriate market.

(6) Notwithstanding the requirements of Subsection (2)(c), a county may employ a licensed veterinarian to euthanize an impounded livestock if the licensed veterinarian determines that the impounded livestock's physical condition prevents the impounded livestock from being sold.

Amended by Chapter 282, 2009 General Session






Article 26 - Animal Enclosures and Fences

Section 101 - Failure to close entrance to enclosure -- Class C misdemeanor -- Damages.

A person who willfully throws down a fence or opens bars or gates into any enclosure other than the person's own enclosure or into any enclosure jointly owned or occupied by such person and others, and leaves it open is guilty of a class C misdemeanor, and is liable in damage for any injury sustained by any person as a result of such an act.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 102 - Adjoining landowners -- Partition fences -- Contribution.

(1) If two or more persons agree to a fence enclosure or to the construction of a partition fence, the cost of construction and maintenance of the fence shall be apportioned between each party to the agreement based upon the amount of land enclosed.

(2) A person who is a party to an agreement described in Subsection (1) and who fails to maintain such person's part of the fence is liable in a civil action for any damage sustained by another party to the agreement as a result of the failure to maintain the fence.

(3) If a person has enclosed land with a fence and the owner of adjoining land desires to enclose land adjoining the fence so that the existing fence or any part of it will become a partition fence between such tracts of land, the owner of the adjoining land shall, before making the enclosure, pay to the owner of the existing fence one-half of the value of all that part of the fence that will become a partition fence; and when one party ceases to improve or cultivate his land or opens his enclosure he may not take away any part of the partition fence belonging to him, if the owner or occupant of the adjoining enclosure within 30 days after notice, pays for the value of such fence; nor shall the partition fence be removed if the crops enclosed by it will be exposed to injury.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 103 - Definitions -- Qualified landowners' and qualified adjoining landowners' partition fences -- Contribution -- Civil action for damages.

(1) As used in this section:

(a) "Qualified adjoining landowner" means a private landowner whose land adjoins the land of a qualified landowner and is used for grazing livestock or as habitat for big game wildlife and:

(i) is land which qualifies under the definition of "conservation easement" as defined in Section 57-18-2, under Title 57, Chapter 18, Land Conservation Easement Act; or

(ii) is "land in agricultural use" that meets the requirements of Section 59-2-502.

(b) "Qualified landowner" means a private landowner whose land is used for grazing livestock and:

(i) is land which qualifies under the definition of "conservation easement" as defined in Section 57-18-2, under Title 57, Chapter 18, Land Conservation Easement Act; or

(ii) is "land in agricultural use" that meets the requirements of Section 59-2-502.

(2) A qualified landowner may require the qualified adjoining landowner to pay for one-half of the cost of the fence if:

(a) the fence is or becomes a partition fence separating the qualified landowner's land from that belonging to the qualified adjoining landowner;

(b) the cost is reasonable for that type of fence;

(c) that type of fence is commonly found in that particular area; and

(d) the construction of the fence is no more expensive than the cost for posts, wire, and connectors.

(3) If the qualified adjoining landowner refuses, the qualified landowner may maintain a civil action against the qualified adjoining landowner for one-half of the cost of that portion of the fence.

(4) The cost of the maintenance of the fence shall also be apportioned between each party based on the amount of land enclosed. A party who fails to maintain that party's part of the fence is also liable in a civil action for any damage sustained by the other party as a result of the failure to maintain the fence.

Renumbered and Amended by Chapter 331, 2012 General Session






Article 30 - Livestock Markets

Section 1 - Definitions.

For the purpose of this chapter:

(1) "Consignor" or "shipper" means any person who consigns, ships, or delivers livestock to a livestock market for storage, handling, or sale.

(2) (a) "Livestock market" means a public market place consisting of pens or other enclosures where all classes of livestock or poultry are received on consignment and kept for subsequent sale, either through public auction or private sale.

(b) "Livestock market" does not include:

(i) a place used solely for liquidation of livestock by a farmer, dairyman, livestock breeder, or feeder who is going out of such business; or

(ii) a place where an association of livestock breeders or an individual livestock breeder offers registered livestock or breeding sires for sale and assumes all responsibility for the sale, guarantees title to the livestock or sires sold, and arranges with the department for brand inspection of all animals sold.

(3) "Person" means an individual, partnership, corporation, or association.

Amended by Chapter 298, 1999 General Session



Section 2 - Livestock Market Committee created -- Composition -- Terms -- Removal -- Compensation -- Duties.

(1) There is created a Livestock Market Committee which consists of the following seven members appointed to a four-year term of office by the commissioner:

(a) one member recommended by the livestock market operators in the state;

(b) one member recommended by the Utah Cattlemen's Association;

(c) one member recommended by the Utah Dairymen's Association;

(d) one member recommended by the Utah Woolgrowers' Association;

(e) one member recommended by the horse industry;

(f) one member recommended by the Utah Farm Bureau Federation; and

(g) one member recommended by the Utah Farmers Union.

(2) Notwithstanding the requirements of Subsection (1), the commissioner shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of committee members are staggered so that approximately half of the committee is appointed every two years.

(3) No more than four members shall be members of the same political party.

(4) (a) The commissioner may remove a member of the committee at the request of the association or group which recommended the member's appointment.

(b) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(5) The Livestock Market Committee shall elect a chair from its membership, who shall serve for a term of office of two years, but may be reelected for subsequent terms.

(6) (a) The chair is responsible for the call and conduct of meetings.

(b) Four members constitute a quorum for the transaction of official business.

(7) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(8) The Livestock Market Committee acts as advisor to the department with respect to the administration and enforcement of this chapter and makes recommendations necessary to carry out the intent of this chapter to the commissioner.

Amended by Chapter 286, 2010 General Session



Section 3 - Department authorized to make and enforce rules.

The department is authorized, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make and enforce such rules as in its judgment are necessary to administer and enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - License required -- Application -- Fee -- Expiration -- Renewal.

(1) (a) No person may operate a livestock market in this state without a license issued by the department.

(b) Application for a license shall be made to the department upon forms prescribed and furnished by it. The application shall specify:

(i) if the applicant is an individual, the name, address, and date of birth of the applicant; or

(ii) if the applicant is a partnership, corporation, or association, the name, address, and date of birth of each person who has a financial interest in the applicant and the amount of each person's interest;

(iii) a certified statement of the financial assets and liabilities of the applicant detailing:

(A) current assets;

(B) current liabilities;

(C) long-term assets; and

(D) long-term liabilities;

(iv) a legal description of the property where the market is proposed to be located, its street address, and a description of the facilities proposed to be used in connection with it;

(v) a schedule of the charges or fees the applicant proposes to charge for each service rendered; and

(vi) a detailed statement of the trade area proposed to be served by the applicant, the potential benefits which will be derived by the livestock industry, and the specific services the applicant intends to render at the livestock market.

(2) (a) Upon receipt of a proper application, payment of a license fee in an amount determined by the department pursuant to Subsection 4-2-2(2), and a favorable recommendation by the Livestock Market Committee, the commissioner, if satisfied that the convenience and necessity of the industry and the public will be served, shall issue a license allowing the applicant to operate the livestock market proposed in the application valid through December 31 of the year in which the license is issued, subject to suspension or revocation for cause.

(b) A livestock market license is annually renewable on or before December 31 of each year upon the payment of an annual license renewal fee in an amount determined by the department pursuant to Subsection 4-2-2(2).

(3) No livestock market original or renewal license may be issued until the applicant has provided the department with a certified copy of a surety bond filed with the United States Department of Agriculture as required by the Packers and Stockyards Act, 1921, 7 U.S.C. Section 181 et seq.

Amended by Chapter 298, 1999 General Session



Section 5 - Hearing on license application -- Notice of hearing.

(1) Upon the filing of an application, the chairman of the Livestock Market Committee shall set a time for hearing on the application in the city or town nearest the proposed site of the livestock market and cause notice of the time and place of the hearing together with a copy of the application to be forwarded by mail, not less than 15 days before the hearing date, to the following:

(a) each licensed livestock market operator within the state; and

(b) each livestock or other interested association or group of persons in the state that has filed written notice with the committee requesting receipt of notice of such hearings.

(2) Notice of the hearing shall be published 14 days before the scheduled hearing date:

(a) in a daily or weekly newspaper of general circulation within the city or town where the hearing is scheduled; and

(b) on the Utah Public Notice Website created in Section 63F-1-701.

Amended by Chapter 90, 2010 General Session



Section 6 - Livestock Market Committee -- Guidelines delineated for decision on application.

(1) The Livestock Market Committee in determining whether to recommend approval or denial of the application shall consider:

(a) the applicant's proven or potential ability to comply with the Packers and Stockyards Act, 7 U.S.C. Sec. 221 through 229b;

(b) the financial stability, business integrity, and fiduciary responsibility of the applicant;

(c) the livestock marketing benefits which potentially will be derived from the establishment and operation of the public livestock market proposed;

(d) the need for livestock market services in the trade area proposed;

(e) the adequacy of the livestock market location and facilities proposed in the application, including facilities for health inspection and testing;

(f) whether the operation of the proposed livestock market is likely to be permanent; and

(g) the economic feasibility of the proposed livestock market based on competent evidence.

(2) Any interested person may appear at the hearing on the application and give an opinion or present evidence either for or against granting the application.

Amended by Chapter 179, 2007 General Session



Section 7 - Transfer of livestock market license permitted -- Conditions.

(1) No livestock market license is transferable to another person without the prior approval of the commissioner.

(2) A change in the membership of a partnership or association, or the sale or transfer of a 25% or greater interest in the stock ownership of a corporate livestock market shall be considered a transfer of the livestock market license and is subject to the requirements of this section.

(3) Application to allow transfer of a livestock market license shall be made to the department on a form prescribed and furnished by it.

(4) The commissioner may grant a transfer of the license:

(a) if the proposed transferee meets all the requirements specified for an original license in Section 4-30-4; and

(b) based on the criteria specified in Section 4-30-6.

Amended by Chapter 298, 1999 General Session



Section 7.5 - Financial responsibility.

Each livestock market shall maintain a financial condition of total assets in excess of total liabilities, including total current assets in excess of total current liabilities.

Enacted by Chapter 298, 1999 General Session



Section 7.6 - Custodial accounts for trust funds.

(1) (a) Each payment that a livestock buyer makes to a livestock market selling on commission is a trust fund.

(b) Funds deposited in custodial accounts are trust funds.

(2) Each livestock market engaged in selling livestock on a commission or agency basis shall establish and maintain a separate bank account designated as "custodial account for shippers' proceeds" or some similar identifying designation, to disclose that the depositor is acting as a fiduciary and that the funds in the account are trust funds.

(3) (a) The livestock market shall deposit in its custodial account before the close of the next business day after the livestock is sold:

(i) the proceeds from the sale of the livestock that have been collected; and

(ii) an amount equal to the proceeds receivable from the sale of livestock that are due from:

(A) the livestock market;

(B) any owner, officer, or employee of the livestock market; and

(C) any buyer to whom the livestock market has extended credit.

(b) The livestock market shall thereafter deposit in the custodial account all proceeds collected until the account has been reimbursed in full, and shall, before the close of the seventh day following the sale of livestock, deposit an amount equal to all the remaining proceeds receivable whether or not the proceeds have been collected by the livestock market.

(4) The custodial account shall be drawn on only for payment of:

(a) the net proceeds to the consignor or shipper, or to any person that the livestock market knows is entitled to payment;

(b) to pay lawful charges against the consignment of livestock which the market agency shall, in its capacity as agent, be required to pay; and

(c) to obtain any sums due the livestock market as compensation for its services.

(5) (a) Each livestock market shall keep accounts and records that will disclose at all times the handling of funds in the custodial account.

(b) Accounts and records shall at all times disclose the name of the consignors and the amount due and payable to each from funds in the custodial account.

(6) The custodial account shall be established and maintained in a bank whose deposits are insured by the Federal Deposit Insurance Corporation.

Amended by Chapter 378, 2010 General Session



Section 8 - Weighman license required -- Application -- Fee -- Bond -- Expiration -- Renewal.

(1) No person may act as a weighman at a livestock market without a license from the department. Application for a weighman's license shall be made to the department upon forms prescribed and furnished by it. Upon receipt of a proper application, payment of a license fee in an amount determined by the department pursuant to Subsection 4-2-2(2), and deposit of either a corporate surety bond or trust fund agreement with the department in the principal amount of $1,000, the commissioner shall issue a license allowing the applicant to act as a weighman through December 31 of the year in which the license is issued, subject to suspension or revocation for cause. A weighman's license is annually renewable on or before December 31 of each year upon the payment of an annual license renewal fee in an amount determined by the department pursuant to Subsection 4-2-2(2).

(2) Each weighman's surety bond shall be written by a surety licensed under the laws of Utah and name the state, as obligee, for the use and benefit of persons who consign livestock to a livestock market. The bond shall further be conditioned for the faithful and accurate weighing of livestock consigned to a livestock market, and for the payment of court costs and a reasonable attorney's fee to the prevailing party incident to any suit brought upon the bond.

Amended by Chapter 130, 1985 General Session



Section 9 - Suspension or revocation of license -- Grounds.

The department is authorized to suspend or revoke the license of any livestock market or livestock market weighman who:

(1) violates any provision of this chapter or any rule promulgated under this chapter; or

(2) engages in any fraudulent or deceitful activity.

Amended by Chapter 298, 1999 General Session






Article 31 - Control of Animal Disease

Section 101 - Title.

This chapter is known as "Control of Animal Disease."

Enacted by Chapter 331, 2012 General Session



Section 102 - Dead domestic animals -- Duty of owner to bury or otherwise dispose of them -- Liability for costs.

(1) An owner or other person responsible for a domestic animal that dies shall bury or dispose of the animal within two business days after the day on which the owner or other person responsible for the animal becomes aware that the animal is dead.

(2) If the owner or other person responsible for the dead animal cannot be found, the county, city, or town within which the dead animal is found, shall, at the political subdivision's expense, bury the dead animal.

(3) A county, city, or town that incurs expense under this section is entitled to reimbursement from the owner of the dead animal.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 103 - Dead animals -- Deposit on another's land prohibited.

A person may not deposit a dead animal upon the land of another person without the landowner's consent.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 104 - Penalty.

A person who violates Section 4-31-102 or 4-31-103 is guilty of a class C misdemeanor.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 105 - Outbreak of contagious or infectious disease -- Assistance of federal authorities.

If there is an outbreak of contagious or infectious disease among domestic animals in this state that imperils livestock in adjoining states, the commissioner shall seek the assistance of the United States Department of Agriculture, Animal and Plant Health Inspection Service in preventing the spread of the disease to other states.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 106 - Epidemic of contagious or infectious disease -- Condemnation or destruction of infected or exposed livestock -- Destruction of other property.

(1) If there is an outbreak of contagious or infectious disease of epidemic proportion among domestic animals in this state that imperils livestock, the commissioner, with approval of the governor, may condemn, destroy, or dispose of any infected livestock or any livestock exposed to, or deemed by the commissioner capable of, communicating disease to other domestic animals.

(2) The commissioner may, with gubernatorial approval, condemn and destroy any barns, sheds, corrals, pens, or other property necessary to prevent the spread of contagion or infection.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 107 - Appraisal of fair market value before destruction.

(1) Before any livestock or property is condemned and destroyed under Section 4-31-106, an appraisal of the fair market value of the livestock or other property shall be forwarded to the commissioner by a panel of three qualified appraisers appointed as follows:

(a) one by the commissioner;

(b) one by the owner of the livestock or other property subject to condemnation; and

(c) one by the appraisers specified in Subsections (1)(a) and (b).

(2) After review, the commissioner shall forward the appraisal to the board of examiners described in Subsection 63G-9-201(2), together with the commissioner's recommendation concerning the amount, if any, that should be allowed.

(3) Any costs incurred in the appraisal shall be paid by the state.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 108 - Slaughter for post-mortem examination.

The commissioner may order the slaughter and post-mortem examination of a diseased domestic animal if the exact nature of the animal's disease is not readily ascertained through other means.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 109 - Department authorized to make and enforce rules concerning brucellosis, trichomoniasis, and tuberculosis in livestock.

(1) The department may:

(a) make rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to control and eradicate brucellosis, trichomoniasis, and tuberculosis in livestock; and

(b) enforce the rules described in Subsection (1)(a).

(2) The department shall, in making the rules described in Subsection (1)(a), protect against negative impact on the interstate or intrastate commerce of livestock that is transferred, sold, or exhibited.

Enacted by Chapter 331, 2012 General Session



Section 110 - Dairy cattle subject to inspection for disease.

The department may inspect a dairy animal in the state for tuberculosis or other infectious or contagious disease at a reasonable time and place.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 111 - Imported animals -- Health certificate.

Except as provided by rule made by the department, a person may not import an animal into this state unless the animal is accompanied by a health certificate that:

(1) meets the requirements of department rules; and

(2) is issued by a federally accredited veterinarian.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 112 - Feeding garbage or plate waste to swine prohibited.

(1) As used in this section, "plate waste" means uneaten food from an establishment or institution that serves food.

(2) A person may not feed garbage or plate waste to a swine, unless the swine is slaughtered for home use.

(3) A person who violates this section is guilty of a class C misdemeanor.

Enacted by Chapter 331, 2012 General Session



Section 113 - Restrictions on movement of infected or exposed animals.

(1) A person who owns or has possession of an animal and knows that the animal is infected with, or has been exposed to, any contagious or infectious disease, may not:

(a) permit the animal to run at large, or come in contact with, an animal that can be infected; or

(b) sell, ship, trade, or give away an infected animal without disclosing that the animal is diseased or has been exposed to disease.

(2) The provisions of this section do not apply to protected wildlife that is:

(a) living in nature; and

(b) under the jurisdiction of the Division of Wildlife Resources.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 114 - Report of vesicular disease.

(1) A person who identifies symptoms of vesicular disease in livestock shall immediately report it to the department.

(2) Failure of a veterinarian licensed in this state to report a diagnosed case of vesicular disease to the department constitutes ground for the revocation of such veterinarian's license.

(3) Failure by an owner of livestock to report symptoms of vesicular disease among the owner's livestock constitutes forfeiture of the right to claim an indemnity for an animal slaughtered on account of the disease.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 115 - Contagious or infectious disease -- Duties of department.

(1) (a) The department shall investigate and may quarantine any reported case of contagious or infectious disease, or any epidemic, or poisoning affecting a domestic animal or an animal that the department believes may jeopardize the health of animals within the state.

(b) The department shall make a prompt and thorough examination of all circumstances surrounding the disease, epidemic, or poisoning and may order quarantine, care, or any necessary remedies.

(c) The department may also order immunization or testing and sanitary measures to prevent the spread of disease.

(d) Investigations involving fish or wildlife shall be conducted under a cooperative agreement with the Division of Wildlife Resources.

(2) (a) If the owner or person in possession of such animals, after written notice from the department, fails to take the action ordered, the commissioner is authorized to seize and hold the animals and take action necessary to prevent the spread of disease, including immunization, testing, dipping, or spraying.

(b) An animal seized for testing or treatment under this section shall be sold by the commissioner at public sale to reimburse the department for all costs incurred in the seizure, testing, treatment, maintenance, and sale of the animal unless the owner, before the sale, tenders payment for the costs incurred by the department.

(c) (i) No seized animal shall be sold until the owner or person in possession is served with a notice specifying the itemized costs incurred by the department and the time, place, and purpose of sale and the number of animals to be sold.

(ii) The notice shall be served at least three days in advance of sale in the manner:

(A) prescribed for personal service in Rule 4(d)(1), Utah Rules of Civil Procedure; or

(B) if the owner cannot be found after due diligence, in the manner prescribed for service by publication in Rule 4(d)(4), Utah Rules of Civil Procedure.

(3) Any amount realized from the sale of the animal over the total charges shall be paid to the owner of the animal, if the owner is known or can by reasonable diligence be found; otherwise, the excess shall remain in the General Fund.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 116 - Quarantine -- Peace officers to assist in maintenance of quarantine.

(1) The commissioner may quarantine any infected domestic animal or area within the state to prevent the spread of infectious or contagious disease.

(2) A sheriff or other peace officer in the state shall, upon request of the commissioner, assist the department in maintaining a quarantine and arrest a person who violates it.

(3) The department shall pay all costs and fees incurred by any law enforcement authority in assisting the department.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 117 - State chemist -- Assistance in diagnosis of disease.

The state chemist, upon submission by the commissioner, shall examine and analyze all tissue, grass, water, or other substances necessary in the proper diagnosis of disease or losses among livestock.

Renumbered and Amended by Chapter 331, 2012 General Session



Section 118 - Animal disease traceability.

The department may:

(1) make rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, that are necessary for animal disease traceability and compliance with federal law regarding animal disease traceability; and

(2) enforce the rules described in Subsection (1).

Enacted by Chapter 331, 2012 General Session



Section 119 - Disease control of poultry, waterfowl, and game-birds.

(1) Except as provided in Subsection (2), the department may:

(a) make rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, that are necessary for the control and prevention of disease in poultry, waterfowl, and game-birds; and

(b) enforce the rules described in Subsection (1)(a).

(2) The department may not make a rule under Subsection (1)(a) that relates to protected wildlife that is:

(a) living in nature; and

(b) under the jurisdiction of the Division of Wildlife Resources.

Enacted by Chapter 331, 2012 General Session






Article 32 - Utah Meat and Poultry Products Inspection and Licensing Act

Section 1 - Short title.

This chapter shall be known as and may be cited as the "Utah Meat and Poultry Products Inspection and Licensing Act."

Enacted by Chapter 2, 1979 General Session



Section 2 - Purpose declaration.

(1) It is the purpose of this chapter to provide a meat and poultry inspection program in the state at least equal to the programs imposed under the Federal Meat Inspection Act, the federal Poultry Products Inspection Act, and the Humane Slaughter Act.

(2) The commissioner shall administer and enforce this chapter to accomplish this purpose.

Amended by Chapter 242, 2010 General Session



Section 2.1 - Adoption of federal provisions.

(1) The following federal laws, regulations, and standards are adopted by reference:

(a) 9 C.F.R. Part 300 through Part 500;

(b) the Federal Meat Inspection Act, 21 U.S.C. Sec. 601 et seq.;

(c) the Poultry Products Inspection Act, 21 U.S.C. Sec. 451 et seq.; and

(d) the Humane Slaughter Act, 7 U.S.C. Sec. 1901 et seq.

(2) Changes to the federal laws, regulations, and standards referenced in Subsection (1) are considered incorporated as those changes are made.

Enacted by Chapter 242, 2010 General Session



Section 2.2 - Emergency rules.

The department may make emergency rules concerning the meat and poultry inspection program only in accordance with Section 63G-3-304.

Enacted by Chapter 242, 2010 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Adulterated" means any meat or poultry product that:

(a) bears or contains any poisonous or deleterious substance that may render it injurious to health, but, if the substance is not an added substance, the meat or poultry product is not considered adulterated under this subsection if the quantity of the substance in or on the meat or poultry product does not ordinarily render it injurious to health;

(b) bears or contains, by reason of the administration of any substance to the animal or otherwise, any added poisonous or added deleterious substance that in the judgment of the commissioner makes the meat or poultry product unfit for human food;

(c) contains, in whole or in part, a raw agricultural commodity and that commodity bears or contains a pesticide chemical that is unsafe within the meaning of 21 U.S.C. Sec. 346a;

(d) bears or contains any food additive that is unsafe within the meaning of 21 U.S.C. Sec. 348;

(e) bears or contains any color additive that is unsafe within the meaning of 21 U.S.C. Sec. 379e; provided, that a meat or poultry product that is not otherwise considered adulterated under Subsection (1)(c) or (d) of this section is considered adulterated if use of the pesticide chemical, food additive, or color additive is prohibited in official establishments by federal law, regulation, or standard;

(f) consists, in whole or in part, of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(g) has been prepared, packaged, or held under unsanitary conditions if the meat or poultry product may have become contaminated with filth, or if it may have been rendered injurious to health;

(h) is in whole or in part the product of an animal that died other than by slaughter;

(i) is contained in a container that is composed, in whole or in part, of any poisonous or deleterious substance that may render the meat or poultry product injurious to health;

(j) has been intentionally subjected to radiation, unless the use of the radiation conforms with a regulation or exemption in effect pursuant to 21 U.S.C. Sec. 348;

(k) has a valuable constituent in whole or in part omitted, abstracted, or substituted; or if damage or inferiority is concealed in any manner; or if any substance has been added, mixed, or packed with the meat or poultry product to increase its bulk or weight, or reduce its quality or strength, or to make it appear better or of greater value; or

(l) is margarine containing animal fat and any of the raw material used in the margarine consists in whole or in part of any filthy, putrid, or decomposed substance.

(2) "Animal" means a domesticated or captive mammalian or avian species.

(3) "Animal food manufacturer" means any person engaged in the business of preparing animal food derived from animal carcasses or parts or products of the carcasses.

(4) "Ante mortem inspection" means an inspection of a live animal immediately before slaughter.

(5) "Broker" means any person engaged in the business of buying and selling meat or poultry products other than for the person's own account.

(6) "Capable of use as human food" means any animal carcass, or part or product of a carcass, unless it is denatured or otherwise identified as required by rules of the department to deter its use as human food.

(7) "Commissioner" includes a person authorized by the commissioner to carry out this chapter's provisions.

(8) "Container" or "package" means any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

(9) "Custom exempt processing" means processing meat or wild game as a service for the person who owns the meat or wild game and uses the meat and meat food products for the person's own consumption, including consumption by immediate family members and non-paying guests.

(10) "Custom exempt slaughter":

(a) means slaughtering an animal as a service for the person who owns the animal and uses the meat and meat products for the person's own consumption, including consumption by immediate family members and non-paying guests; and

(b) includes farm custom slaughter.

(11) "Director of meat inspection" means a licensed graduate veterinarian whose duties and responsibilities are specified by the commissioner.

(12) "Diseased animal":

(a) means an animal that:

(i) is diagnosed with a disease not known to be cured; or

(ii) has exhibited signs or symptoms of a disease that is not known to be cured; and

(b) does not include an otherwise healthy animal that suffers only from injuries such as fractures, cuts, or bruises.

(13) "Farm custom slaughter" means custom exempt slaughtering of an animal for an owner without inspection.

(14) "Farm custom mobile unit" means a portable slaughter vehicle or trailer that is used by a farm custom slaughter licensee to slaughter animals.

(15) "Farm custom slaughter license" means a license issued by the department to allow farm custom slaughter.

(16) "Farm custom slaughter tag" means a tag that specifies the animal's identification and certifies its ownership, which is issued by the department through a brand inspector to the owner of the animal before it is slaughtered.

(17) "Federal acts" means:

(a) the Federal Meat Inspection Act, 21 U.S.C. Sec. 601 et seq.;

(b) the Federal Poultry Products Inspection Act, 21 U.S.C. Sec. 451 et seq.; and

(c) the Humane Slaughter Act, 7 U.S.C. 1901 et seq.

(18) "Federal Food, Drug and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040) (21 U.S.C. 301 et seq.), and any amendments to it.

(19) "Immediate container" means any consumer package, or any other container in which meat or poultry products not consumer packaged, are packed.

(20) "Inspector" means a licensed veterinarian or competent lay person working under the supervision of a licensed graduate veterinarian.

(21) "Label" means a display of printed or graphic matter upon any meat or poultry product or the immediate container, not including package liners, of any such product.

(22) "Labeling" means all labels and other printed or graphic matter:

(a) upon any meat or poultry product or any of its containers or wrappers; or

(b) accompanying a meat or poultry product.

(23) "Licensee" means a person who holds a valid farm custom slaughter license.

(24) "Meat" means the edible muscle and other edible parts of an animal, including edible:

(a) skeletal muscle;

(b) organs;

(c) muscle found in the tongue, diaphragm, heart, or esophagus; and

(d) fat, bone, skin, sinew, nerve, or blood vessel that normally accompanies meat and is not ordinarily removed in processing.

(25) "Meat establishment" means a plant or fixed premises used to:

(a) slaughter animals for human consumption; or

(b) process meat or poultry products for human consumption.

(26) "Meat product" means any product capable of use as human food that is made wholly or in part from any meat or other part of the carcass of any non-avian animal.

(27) "Misbranded" means any meat or poultry product that:

(a) bears a label that is false or misleading in any particular;

(b) is offered for sale under the name of another food;

(c) is an imitation of another food, unless the label bears, in type of uniform size and prominence, the word "imitation" followed by the name of the food imitated;

(d) if its container is so made, formed, or filled as to be misleading;

(e) does not bear a label showing:

(i) the name and place of business of the manufacturer, packer, or distributor; and

(ii) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count; provided, that under this Subsection (27)(e), exemptions as to meat and poultry products not in containers may be established by rules of the department and that under this Subsection (27)(e)(ii), reasonable variations may be permitted, and exemptions for small packages may be established for meat or poultry products by rule of the department;

(f) does not bear any word, statement, or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(g) is a food for which a definition and standard of identity or composition has been prescribed by rules of the department under Section 4-32-7 if the food does not conform to the definition and standard and the label does not bear the name of the food and any other information that is required by the rule;

(h) is a food for which a standard of fill has been prescribed by rule of the department for the container and the actual fill of the container falls below that prescribed unless its label bears, in a manner and form as the rule specifies, a statement that it falls below the standard;

(i) is a food for which no standard or definition of identity has been prescribed under Subsection (27)(g) unless its label bears:

(i) the common or usual name of the food, if there be any; and

(ii) if it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the department, be designated as spices, flavorings, and colorings without naming each; provided, that to the extent that compliance with the requirements of this Subsection (27)(i)(ii) is impracticable, or results in deception or unfair competition, exemptions shall be established by rule;

(j) is a food that purports to be or is represented to be for special dietary uses, unless its label bears information concerning its vitamin, mineral, and other dietary properties as the department, after consultation with the Secretary of Agriculture of the United States, prescribes by rules as necessary to inform purchasers as to its value for special dietary uses;

(k) bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subsection are impracticable, exemptions shall be prescribed by rules of the department; or

(l) does not bear directly thereon and on its containers, as the department may prescribe by rule, the official inspection legend and establishment number of the official establishment where the product was prepared, and, unrestricted by any of the foregoing, other information as the department may require by rule to assure that the meat or poultry product will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain it in a wholesome condition.

(28) "Official certificate" means any certificate prescribed by rules of the department for issuance by an inspector or other person performing official functions under this chapter.

(29) "Official device" means any device prescribed or authorized by the commissioner for use in applying any official mark.

(30) "Official establishment" means any establishment at which inspection of the slaughter of animals or the preparation of meat or poultry products is maintained under the authority of this chapter.

(31) "Official inspection legend" means any symbol prescribed by rules of the department showing that a meat or poultry product was inspected and passed in accordance with this chapter.

(32) "Official mark" means the official legend or any other symbol prescribed by rules of the department to identify the status of any animal carcass or meat or poultry product under this chapter.

(33) "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity," have the same meanings for purposes of this chapter as ascribed to them in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. Sec. 301 et seq.

(34) "Post mortem inspection" means an inspection of a slaughtered food animal's carcass after slaughter.

(35) "Poultry" means any domesticated bird, whether living or dead.

(36) "Poultry product" means any product capable of use as human food that is made wholly or in part from any poultry carcass, excepting products that contain poultry ingredients in relatively small proportion or that historically have not been considered by consumers as products of the poultry food industry, and that are exempted from definition as a poultry product by the commissioner.

(37) "Prepared" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

(38) "Process" means to cut, grind, manufacture, compound, smoke, intermix, or prepare meat or poultry products.

(39) "Renderer" means any person engaged in the business of rendering animal carcasses, or parts or products of animal carcasses, except rendering conducted under inspection or exemption under this chapter.

(40) "Slaughter" means:

(a) the killing of an animal in a humane manner including skinning or dressing; or

(b) the process of performing any of the specified acts in preparing an animal for human consumption.

(41) "Wild game" means an animal, the products of which are food that is not classified as a domesticated food animal, captive game animal, or captive game bird, including the following when not domesticated:

(a) deer;

(b) elk;

(c) antelope;

(d) moose;

(e) bison;

(f) bear;

(g) rabbit;

(h) squirrel;

(i) raccoon; and

(j) birds.

Amended by Chapter 383, 2011 General Session



Section 4 - Meat establishment license -- Slaughtering livestock except in licensed meat establishment prohibited -- Exceptions -- Violation a misdemeanor.

(1) A person may not, except in a licensed meat establishment, slaughter animals for human consumption or assist other persons in the slaughter or processing of animals except as otherwise provided in Subsection (2), (3), or (4).

(2) A person who raises an animal or an employee of that person may slaughter an animal without a farm custom slaughter license if:

(a) slaughtering or processing animals is not prohibited by local ordinance;

(b) any hide, viscera, blood, or other tissue is disposed of by removal to a rendering facility, landfill, or by burial, as allowed by law;

(c) the meat or poultry product derived from the slaughtered animal is consumed exclusively by the person or the person's immediate family, regular employees of the person, or nonpaying guests; and

(d) the meat or poultry product is marked "Not For Sale."

(3) Farm custom slaughter may be performed by a person who holds a valid farm custom slaughter license.

(4) A retail establishment that processes meat or poultry products primarily for sale to individual consumers at the retail establishment is exempt from provisions requiring licensing of a meat establishment if:

(a) the retail establishment is not engaged in slaughter operations;

(b) the retail establishment sells the processed meat and poultry products only to individual consumers at the retail establishment, or to restaurants or institutions for use in meals served at those restaurants or institutions;

(c) the retail establishment's sales of processed meat and poultry products to restaurants or institutions do not exceed the federal adjusted dollar limitation, or 25% by dollar volume of all meat sales from the retail establishment, whichever is less;

(d) the retail establishment receives meat only from a meat establishment licensed under this chapter or inspected by the United States Department of Agriculture under 21 U.S.C. Sections 451 to 695;

(e) the operator of the retail establishment does not sell, to any person other than an individual consumer, any meat or poultry product that is cured, smoked, seasoned, canned, or cooked at the retail establishment;

(f) the retail establishment does not sell any meat or poultry product that is cured, smoked, seasoned, canned, or cooked at the retail establishment at a location other than the retail establishment; and

(g) the operator of the retail establishment does not sell, to any person other than an individual consumer, any meat product made by combining meat from different animal species at the retail establishment.

(5) Any person who violates this section, except as otherwise provided in Subsection (6), is guilty of a class C misdemeanor.

(6) Any person who offers for sale or sells any uninspected meat or poultry product is guilty of a class B misdemeanor.

Amended by Chapter 383, 2011 General Session



Section 5 - Meat establishment and farm custom slaughter licenses -- Application -- Fees -- Expiration -- Renewal.

(1) A person may not operate a meat establishment in the state without a meat establishment license issued by the department.

(2) (a) Application for a license to operate a meat establishment shall be made to the department upon a form prescribed and furnished by the department.

(b) Upon receipt of a proper application, compliance with all applicable rules, and the payment of an annual license fee determined by the department according to Subsection 4-2-2(2), the commissioner, if satisfied that the public convenience and necessity will be served, shall issue a license allowing the applicant to operate a meat establishment through December 31 of the year in which the license is issued, subject to suspension or revocation for cause.

(c) A meat establishment license is annually renewable on or before December 31 of each year, upon the payment of an annual license renewal fee in an amount determined by the department according to Subsection 4-2-2(2).

(3) (a) Application for a farm custom slaughter license to engage in the business of slaughtering livestock shall be made to the department on a form prescribed and furnished by the department.

(b) Upon receipt of a proper application, compliance with all applicable rules, and payment of a license fee in an amount determined by the department according to Subsection 4-2-2(2), the commissioner shall issue a license allowing the applicant to engage in farm custom slaughtering.

(c) A farm custom slaughter license is annually renewable on or before December 31 of each year, upon the payment of an annual renewal license fee in an amount determined by the department according to Subsection 4-2-2(2).

Amended by Chapter 242, 2010 General Session



Section 6 - Duties of person who holds a farm custom slaughter license.

Each person who holds a farm custom slaughter license shall:

(1) keep accurate records of each animal slaughtered including the name, address, and telephone number of each person for whom the animal is slaughtered, a full description of each animal slaughtered including age, brands, marks, or other identifying marks, proof of ownership, destination of the carcass for processing, and the date of slaughter;

(2) require that each animal presented for slaughter bear a farm custom slaughter tag;

(3) render the animal to be slaughtered insensible to pain by captive bolt, gunshot, electric shock, or other humane means before it is shackled, hoisted, thrown, cast, or cut; and

(4) stamp and tag the carcass of any slaughtered animal "Not For Sale."

Amended by Chapter 242, 2010 General Session



Section 7 - Mandatory functions, powers, and duties of department prescribed.

The department shall make rules pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, concerning the following functions, powers, and duties, in addition to those specified in Chapter 1, Short Title and General Provisions, for the administration and enforcement of this chapter:

(1) The department shall require antemortem and postmortem inspections, quarantine, segregation, and reinspections by inspectors appointed for those purposes with respect to the slaughter of animals and the preparation of meat and poultry products at official establishments, except as provided in Subsection 4-32-8(13).

(2) The department shall require that:

(a) animals be identified for inspection purposes;

(b) meat or poultry products, or their containers be marked or labeled as:

(i) "Utah Inspected and Passed" if, upon inspection, the products are found to be unadulterated; and

(ii) "Utah Inspected and Condemned" if, upon inspection, the products are found to be adulterated; and

(c) condemned animal carcasses or products, which otherwise would be used for human consumption, be destroyed under the supervision of an inspector.

(3) The department shall prohibit or limit meat products, poultry products, or other materials not prepared under inspection procedures provided in this chapter, from being brought into official establishments.

(4) The department shall require that labels and containers for meat and poultry products:

(a) bear all information required by Section 4-32-3 if the product leaves the official establishment; and

(b) be approved before sale or transportation.

(5) For official establishments required to be inspected under Subsection (1), the department shall:

(a) prescribe sanitary standards;

(b) require sanitary inspections; and

(c) refuse to provide inspection service if the sanitary conditions allow adulteration of any meat or poultry product.

(6) (a) The department shall require that any person engaged in a business referred to in Subsection (6)(b):

(i) keep accurate records disclosing all pertinent business transactions;

(ii) allow inspection of the business premises at reasonable times and examination of inventory, records, and facilities; and

(iii) allow samples to be taken.

(b) Subsection (6)(a) applies to any person who:

(i) slaughters animals;

(ii) prepares, freezes, packages, labels, buys, sells, transports, or stores any meat or poultry products for human or animal consumption;

(iii) renders animals; or

(iv) buys, sells, or transports any dead, dying, disabled, or diseased animals, or parts of their carcasses that died by a method other than slaughter.

(7) (a) The department shall:

(i) adopt by reference rules and regulations under federal acts with changes that the commissioner considers appropriate to make the rules and regulations applicable to operations and transactions subject to this chapter; and

(ii) promulgate any other rules considered necessary for the efficient execution of the provisions of this chapter, including rules of practice providing an opportunity for hearing in connection with the issuance of orders under Subsection (5) or under Subsection 4-32-8(1), (2), or (3) and prescribing procedures for proceedings in these cases.

(b) These procedures do not preclude requiring that a label or container be withheld from use, or inspection be refused under Subsections (1) and (5), or Subsection 4-32-8(3), pending issuance of a final order in the proceeding.

(8) (a) To prevent the inhumane slaughtering of animals, inspectors shall be appointed to examine and inspect methods of handling and slaughtering animals.

(b) Inspection of slaughtering establishments may be refused or temporarily suspended if animals have been slaughtered or handled by any method not in accordance with the Humane Methods of Slaughter Act of 1978, Public Law 95-445.

(c) Before slaughtering an animal in accordance with requirements of Kosher, Halal, or a religious faith's requirements that discourage stunning of the animal, the person slaughtering the animal shall file a written request with the commissioner.

(9) (a) The department shall require an animal showing symptoms of disease during antemortem inspection, performed by an inspector appointed for that purpose, to be set apart and slaughtered separately from other livestock and poultry.

(b) When slaughtered, the carcasses of livestock and poultry are subject to careful examination and inspection in accordance with rules prescribed by the commissioner.

Amended by Chapter 242, 2010 General Session

Amended by Chapter 324, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 8 - Discretionary functions, powers, and duties of commissioner prescribed.

The commissioner may:

(1) remove inspectors from any official establishment that fails to:

(a) destroy condemned products pursuant to Subsection 4-32-7(2); or

(b) comply with any other of this chapter's requirements;

(2) refuse to provide inspection for any official establishment for any cause specified in Section 401 of the Federal Meat Inspection Act or Section 18 of the federal Poultry Products Inspection Act;

(3) withhold the use of labels and containers if the labeling is false or misleading or the containers are misleading in size or form;

(4) prescribe the type size and style to be used for labeling:

(a) information;

(b) definitions; and

(c) standards of identity, composition, or container fill;

(5) prescribe conditions for the storage and handling of meat and poultry products by any person who sells, freezes, stores, or transports these products to prevent them from becoming adulterated or misbranded;

(6) require that equines be slaughtered and prepared in official establishments separate from those where other animals are slaughtered or their products are prepared;

(7) require that the following people register the name and address of each place of business and all trade names:

(a) broker;

(b) renderer;

(c) animal food manufacturer;

(d) wholesaler;

(e) public warehouseman of meat or poultry products; or

(f) anyone engaged in the business of buying, selling, or transporting any:

(i) dead, dying, disabled, or diseased animals; or

(ii) parts of animal carcasses that died other than by slaughter;

(8) make inspections of official establishments at night, as well as during the day, if animals or meat and poultry products are slaughtered and prepared for commercial purposes in those establishments at night;

(9) divide the state into inspection districts and designate killing days and partial killing days for each official establishment;

(10) cooperate with the Secretary of Agriculture of the United States in the administration of this chapter and accept federal assistance and use funds appropriated for the administration of this chapter to pay the state's proportionate share of the cooperative program;

(11) recommend the names of officials and employees of the department to the Secretary of Agriculture of the United States for appointment to the advisory committees provided for in the federal acts;

(12) serve as the representative of the governor for consultation with the Secretary of Agriculture under paragraph (c) of Section 301 of the Federal Meat Inspection Act and Section 5(c) of the federal Poultry Products Inspection Act, unless the governor selects another representative; and

(13) exempt from inspection:

(a) the slaughter and processing of an animal by any person who raises an animal for the person's own use, members of the person's household, employees, or nonpaying guests;

(b) custom exempt slaughter and processing operations;

(c) farm custom slaughter performed by a licensee; and

(d) any other operation, if the exemption:

(i) furthers the purposes of this chapter; and

(ii) conforms to federal acts.

Amended by Chapter 242, 2010 General Session



Section 9 - Additional powers of commissioner.

(1) The commissioner may:

(a) gather and compile information concerning and, to investigate the organization, business, conduct, practices, and management of any person subject to this chapter;

(b) require any person subject to this chapter to file information regarding the person's business or operation as the commissioner requires;

(c) for the purpose of this chapter, at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence, of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation;

(d) require the attendance of witnesses and the production of documentary evidence at any place designated for hearing; in case of disobedience to a subpoena, the commissioner may invoke the aid of any court of competent jurisdiction to compel the attendance of witnesses and the production of documentary evidence; and

(e) order testimony to be taken by deposition in any proceeding or investigation pending under this chapter at any stage of the proceeding or investigation; the depositions may be taken before any person with power to administer oaths designated by the commissioner, and the testimony shall be reduced to writing by the person taking the deposition, or under his direction and shall then be subscribed by the deponent.

(2) In the event a witness asserts a privilege against self-incrimination, testimony and evidence from the witness may be compelled pursuant to Title 77, Chapter 22b, Grants of Immunity.

(3) (a) Any person who without just cause neglects or refuses to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his power to do so, in obedience to the subpoena or lawful requirement of the commissioner is guilty of a class A misdemeanor. Any fine imposed may not be less than $500.

(b) Any person that willfully makes, or causes to be made, any false entry or statement of fact in any report required to be made under this chapter, or that willfully makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to this chapter, or that neglects or fails to make, or to cause to be made, full, true, and correct entries in those accounts, records, or memoranda, of all facts and transactions appertaining to the business of that person or that willfully removes out of the jurisdiction of this state, or willfully mutilates, alters, or by any other means falsifies any documentary evidence of any person subject to this chapter or that willfully refuses to submit to the commissioner or to any of the commissioner's authorized agents, for the purpose of inspection and making copies, any documentary evidence of any person subject to this chapter within the person's possession or control is guilty of a class A misdemeanor. Any fine imposed may not be less than $500.

(c) If any person required by this chapter to file any annual or special report fails to do so within the time fixed by the commissioner, and the failure continues for 30 days after notice of default, the person shall forfeit to the state the sum of $10 for each day of the continuance of the failure, which forfeiture is payable into the treasury of this state, and is recoverable in a civil suit in the name of the state brought in the district where the person has a principal office or in any district in which he does business. The various county attorneys, under the direction of the attorney general of this state, shall prosecute for the recovery of the forfeitures. The costs and expenses of prosecution shall be paid out of the appropriation for the expenses of the courts of this state.

Amended by Chapter 296, 1997 General Session



Section 10 - Judicial review of orders enforcing chapter.

(1) Any party aggrieved by an order issued under Subsection 4-32-7(3) or under Subsection 4-32-8(1), (2), or (3) may obtain judicial review.

(2) The district courts have jurisdiction to enforce this chapter, and to prevent and restrain violations of this chapter, and have jurisdiction in all other kinds of cases arising under this chapter.

(3) All proceedings for the enforcement of this chapter, or to restrain violations of this chapter, shall be by and in the name of this state.

Amended by Chapter 161, 1987 General Session



Section 11 - Preparation and slaughter of livestock, poultry, or livestock and poultry products -- Adulterated or misbranded products -- Violation of rule or order.

(1) An animal or meat or poultry product that may be used for human consumption shall not be:

(a) slaughtered or prepared unless it is done in compliance with this chapter's requirements;

(b) sold, transported, offered for sale or transportation, or received for transportation, if it is adulterated or misbranded, unless it has been inspected and approved; or

(c) subjected to any act while being transported or held for sale after transportation resulting in one of the products becoming adulterated or being misbranded.

(2) A person may not violate any rule or order of the commissioner under Subsection 4-32-7(3) or (6), or Subsection 4-32-8(3), (5), (7), or (14).

Amended by Chapter 242, 2010 General Session



Section 12 - Unauthorized use or possession of official devices, labels, marks, or certificates -- False statements, misrepresentations, and trade secrets.

(1) A person may not cast, print, lithograph, or make any device or label containing or bearing any official mark or simulation of a mark, or any form or simulation of an official certificate unless authorized by the commissioner.

(2) A person may not:

(a) forge any official device, mark, or certificate;

(b) use any official device, mark, or certificate without the authorization of the commissioner;

(c) alter, detach, deface, or destroy any official device, mark, or certificate;

(d) fail to use, detach, deface, or destroy any official device, mark, or certificate as required by this chapter;

(e) knowingly possess any of the following, if it bears any unauthorized, counterfeit, simulated, forged, or altered official mark:

(i) an official device;

(ii) a counterfeit, simulated, forged, or altered official certificate;

(iii) a device;

(iv) a label;

(v) a carcass of any animal, including poultry; or

(vi) a part or product of any animal, including poultry;

(f) knowingly make any false statement in any shipper's certificate, or nonofficial or official certificate;

(g) knowingly represent that any meat or poultry product has been inspected and approved, or exempted, under this chapter when, in fact, it has not; or

(h) use to the person's advantage or reveal any information acquired under the authority of this chapter relating to any matter entitled to protection as a trade secret unless the information is:

(i) revealed to an authorized government representative; or

(ii) ordered by a court in a judicial proceeding.

Amended by Chapter 242, 2010 General Session



Section 13 - Meat or poultry products to be marked or labeled -- Meat or poultry products not intended for human food -- Dead, dying, disabled, or diseased animals.

(1) A person may not sell, transport, offer for sale or transportation, or receive for transportation, any animal carcasses or parts of such carcasses, or the meat or meat products, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by rules adopted by the department to show the kinds of animals from which they were derived.

(2) A person may not buy, sell, transport, or offer for sale or transportation, or receive for transportation any meat or poultry products that are not intended for human food unless they are denatured or otherwise identified as required by the rules of the department or are naturally inedible by humans.

(3) A person engaged in the business of buying, selling, or transporting dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, may not buy, sell, transport, offer for sale or transportation, or receive for transportation the animals or parts of carcasses unless the transaction or transportation is made in accordance with rules adopted by the department to assure that the animals or parts of carcasses will be prevented from being used for human food.

Amended by Chapter 242, 2010 General Session



Section 14 - Attempt to bribe state officer or employee -- Acceptance of bribe -- Interference with official duties -- Penalties.

(1) (a) Any person who gives, pays, or offers, directly or indirectly, any money or other thing of value, to any officer or employee of this state who is authorized to perform any duties under this chapter, with the intent to influence the officer or employee in the discharge of his duty, is guilty of a felony of the third degree, and upon conviction, shall be punished by a fine of not more than $5,000 or imprisonment of not more than five years, or both.

(b) An officer or employee of this state authorized to perform duties under this chapter who accepts money, a gift, or other thing of value from any person given with intent to influence his official action, is guilty of a felony of the third degree and shall, upon conviction, be discharged from office, fined in an amount of not more than $5,000, or imprisoned for not more than five years, or both.

(2) (a) Any person who assaults, obstructs, impedes, intimidates, or interferes with any person engaged in the performance of official duties under this chapter, with or without a dangerous or deadly weapon, is guilty of a felony of the third degree and upon conviction shall be punished by a fine of not more than $5,000, or by imprisonment of not more than five years, or both.

(b) Any person who, in the commission of any violation of Subsection (2) of this section, uses a dangerous weapon as defined in Section 76-1-601, is guilty of a felony of the second degree and upon conviction shall be punished by a fine of not more than $10,000, or by imprisonment for a period of not more than 10 years, or both.

(c) Any person who kills another person engaged in the performance of official duties under this chapter shall be punished as provided in Section 76-5-202.

Amended by Chapter 289, 1997 General Session



Section 15 - Inspection of products placed in containers -- Supervision of inspector -- Access to establishment.

(1) No inspection of products placed in any container at any official establishment shall be deemed to be complete until the products are sealed or enclosed under the supervision of an inspector.

(2) For purposes of any inspection of products required by this chapter, inspectors authorized by the department shall have access at all times to every part of every establishment required to have inspection whether the establishment is operated or not.

Enacted by Chapter 2, 1979 General Session



Section 16 - Detention of animals or meat or poultry products -- Removal of official marks.

(1) Whenever any meat or poultry product or any product exempted from the definition of a meat or poultry product, or any dead, dying, disabled, or diseased animal, is found by any authorized representative of the commissioner, and there is reason to believe that it is adulterated or misbranded and is capable of use as human food, or that it has not been inspected and passed, or that it has been or is intended to be distributed in violation of this chapter, it may be detained by the representative pending action under Section 4-32-17, and may not be moved by any person from the place at which it is located when so detained, until released by such representative.

(2) All official marks may be required by the representative described in Subsection (1) to be removed from a product or animal described in Subsection (1) before the product is released.

Amended by Chapter 242, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 17 - Quarantine authorized -- Conditions giving rise to quarantine.

(1) Any meat or poultry product, or any dead, dying, disabled, or diseased animal that is being transported or is held for sale in this state, and that:

(a) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this chapter;

(b) is capable of use as human food and is adulterated or misbranded; or

(c) in any other way violates this chapter, shall be seized and quarantined.

(2) Quarantined animals or products shall be condemned and destroyed, except that the owner of the quarantined animals or products may request a hearing within five days, and the commissioner shall, within five days after the request, conduct a hearing to decide whether the quarantined animals or products shall be condemned.

(3) The commissioner's decision under Subsection (2) is final, and all condemned animals or products shall forthwith be destroyed or denatured in the presence of the commissioner or an inspector.

(4) This section does not limit the authority for condemnation or seizure conferred by other provisions of this chapter, or other laws.

Amended by Chapter 242, 2010 General Session



Section 18 - Rules for the construction and operation of meat establishments authorized.

(1) For the purposes of administering this chapter and qualifying meat establishments for licenses, the department may adopt sanitary inspection rules and regulations, and all other necessary rules, including those pertaining to the construction, equipment, and facilities of meat establishments.

(2) The rules shall conform with the regulations promulgated under the federal acts.

Amended by Chapter 242, 2010 General Session



Section 20 - Suspension or revocation -- Grounds.

The department may upon its own motion, and shall upon the verified complaint in writing of any person, investigate or cause to be investigated the operation of any meat establishment, and may suspend or revoke the license of the meat establishment upon any of the following grounds:

(1) the license was obtained by any false or misleading statement;

(2) for slaughtering any animal without an antemortem and a postmortem inspection, or for processing any meat or poultry or products of either that have not been inspected and passed, (or exempted) and so identified;

(3) the advertising or publicizing of any false or misleading statements that pertain to the slaughtering, processing, or distribution of animals or meat or poultry products;

(4) the failure to maintain refrigeration, sanitation, or dispose of waste as required by rules of the department; or

(5) the failure to comply with rules of the department pertaining to the disposal of carcasses or parts of carcasses that have been determined to be unfit for human consumption.

Amended by Chapter 242, 2010 General Session



Section 21 - Denial of application for farm custom slaughter license -- Venue for judicial review.

(1) Any applicant whose application for a license to operate a meat establishment or to obtain a farm custom slaughter license is denied may file a request for agency action with the department, requesting a hearing on the issue of denial.

(2) (a) Any person who is aggrieved by an order issued under this section may obtain judicial review.

(b) Venue for judicial review of informal adjudicative proceeding is in the district court in the county in which the alleged unlawful activity occurred or, in the case of an order denying a license application, in the county where the applicant resides.

(3) The attorney general's office shall represent the department in any original action or any appeal under this section.

Amended by Chapter 242, 2010 General Session



Section 22 - Animals slaughtered or the meat and poultry products not intended for human use -- No inspection -- Products to be denatured or otherwise identified.

Inspection may not be provided under this chapter at any establishment for the slaughter of animals or the preparation of any meat or poultry products that are not intended for use as human food, but the products shall be denatured or otherwise identified as prescribed by rules of the department before their offer for sale or transportation.

Amended by Chapter 242, 2010 General Session

Amended by Chapter 378, 2010 General Session






Article 33 - Motor Fuel Inspection Act

Section 1 - Short title.

This chapter shall be known as the "Motor Fuel Inspection Act."

Enacted by Chapter 8, 1981 General Session



Section 2 - Purpose of chapter.

It is the purpose of this chapter to promote the safety and welfare of users of motor fuels in this state and also to promote the orderly marketing of motor fuels.

Enacted by Chapter 8, 1981 General Session



Section 3 - Definition.

As used in this chapter, "motor fuel" means any combustible gas, liquid, matter, or substance which is used in an internal combustion engine for the generation of power.

Enacted by Chapter 8, 1981 General Session



Section 4 - Administrative and enforcement powers of department.

The department shall administer and enforce this chapter and may:

(1) make and enforce such rules, subject to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, as it considers necessary for the effective administration and enforcement of this chapter;

(2) acquire and test motor fuel samples to determine compliance with this chapter;

(3) maintain and staff a laboratory to test motor fuel samples;

(4) enter public or private premises during normal working hours to enforce this chapter;

(5) stop and detain any commercial vehicle transporting motor fuel to inspect its contents and applicable documents or to acquire motor fuel samples; and

(6) require that records applicable to this chapter be available for examination and review upon request by the department.

Amended by Chapter 382, 2008 General Session



Section 5 - Prohibitions.

It is unlawful for any person in this state:

(1) to offer for sale, sell, or deliver any motor fuel which fails to meet the standards prescribed by the department;

(2) to advertise or display the price of motor fuel without advertising or displaying the grade of the motor fuel and the type of service when both self service and full service are offered;

(3) to haul or transport motor fuel for the purpose of sale or delivery in this state without an invoice or bill of lading stating the name and address of the owner or person consigning the fuel for transport, the Utah grade of the motor fuel, and the number of gallons consigned.

Enacted by Chapter 8, 1981 General Session



Section 6 - Octane rating determination and posting.

The determination of octane ratings and the posting of the octane on dispensing devices shall be in accord with Federal Trade Commission requirements.

Enacted by Chapter 8, 1981 General Session



Section 7 - Inspection, sampling, testing and analysis of fuels by department.

(1) The department shall periodically sample, inspect, analyze and test motor fuels dispensed in this state and may enter any public premises or vehicle for the purpose of determining compliance with this chapter.

(2) Methods of sampling, testing, analyzing and designating motor fuels shall accord with those specified and published by the American Society for Testing and Materials. The department shall use the latest published standards of the American Society for Testing and Materials.

(3) Upon request the department shall pay the posted price for samples and the person from whom the sample is taken shall give a signed receipt evidencing payment.

(4) Tests and analyses conducted by the department shall be prima facie evidence of the facts shown by such tests in any court proceeding.

Enacted by Chapter 8, 1981 General Session



Section 8 - Locking and sealing of pumps in violation of chapter -- Posting notice -- Removal of sealed fuel -- Resealing.

(1) The department may lock and seal any pump or other dispensing device which is in violation of this chapter. If such action is taken, the department shall post a notice in a conspicuous place on the pump or other dispensing device stating that the device has been sealed by the department and that it is unlawful to break or destroy the seal or to mutilate or alter the notice.

(2) Any person who is aggrieved by the action of the department may advise the department that such person intends to remove the balance of the motor fuel from the tank or other container which contains the sealed fuel. The department, within two working days after the receipt of such notice, shall break the seal or lock for the container to be emptied.

(3) If the aggrieved party fails to remove the sealed motor fuel within 24 hours after the department breaks the seal, the department may reseal the dispensing device. The seal may not be broken nor the contents of any container removed, except after a subsequent written notice of intent to remove is filed with the department and upon the payment of a service charge determined by the department pursuant to Subsection 4-2-2(2). A notice of intent to remove may be filed on paper or electronically.

Amended by Chapter 9, 2002 General Session



Section 9 - Warrant to enter premises for inspection or sampling.

If admittance is refused to the department either for sampling or for inspection of transport invoices or bills of lading, the department may obtain an ex parte warrant from the nearest court of competent jurisdiction to allow entry upon the premises for the purpose of inspection or taking samples or to examine transport documents.

Enacted by Chapter 8, 1981 General Session



Section 10 - Interstate commerce -- Chapter inapplicable to fuel in transit through state.

This chapter is inapplicable to motor fuel being transported through this state in interstate commerce; provided, that none of the motor fuel is consigned or destined for delivery in the state.

Enacted by Chapter 8, 1981 General Session






Article 34 - Charitable Donation of Food

Section 1 - Definitions.

For purposes of this chapter:

(1) "Agricultural product" means any fowl, animal, fish, vegetable, or other product or article, fresh or processed, which is customary food, or which is proper food for human consumption.

(2) "Nonprofit charitable organization" means any organization which was organized and is operating for charitable purposes and which meets the requirements of the Internal Revenue Service of the U.S. Department of Treasury that exempt the organization from income taxation under the provisions of the Internal Revenue Code.

(3) "Gleaner" means a person who harvests, for free distribution, an agricultural crop that has been donated by the owner.

Enacted by Chapter 70, 1981 General Session



Section 2 - Donation to charitable organization authorized.

Any person engaged in the business of producing, processing, selling, or distributing any agricultural product may donate, free of charge, any such product which is in a fit condition for use as food for human consumption to a nonprofit charitable organization within the state of Utah.

Enacted by Chapter 70, 1981 General Session



Section 3 - County surplus food collection and distribution system.

To accomplish the purposes of Section 4-34-2, any county may establish and publicize the availability of a surplus food collection and distribution system and may provide information to donee organizations concerning the availability of agricultural products and to donors concerning organizations that desire or need donated agricultural products. Any nonprofit charitable organization needing agricultural products on a regular basis may be listed with the county for the purpose of receiving notice that the products are available.

Enacted by Chapter 70, 1981 General Session



Section 4 - Inspection of donated food.

The county may provide for the inspection of donated agricultural products by the county health officer upon the request of the donee nonprofit charitable organization to determine whether the products are fit for human consumption.

Enacted by Chapter 70, 1981 General Session



Section 5 - Limitation of liability of donor, charitable organization and county.

Except in the event of an injury resulting from gross negligence, recklessness, or intentional conduct, neither a county nor an agency of a county nor a donor of an agricultural product participating in good faith in a food donation program, nor a nonprofit charitable organization receiving, accepting, gleaning, or distributing any agricultural product donated in good faith to it under this chapter shall be liable for damages in any civil action or subject to prosecution in any criminal proceeding for any injury that occurs as a result of any act or the omission of any act, including injury resulting from ingesting the donated agricultural product.

Enacted by Chapter 70, 1981 General Session



Section 6 - Sale or use of donations by employee of public agency or charity prohibited.

An employee of a nonprofit charitable organization or of a public agency may not sell, offer for sale, use, or consume any agricultural product donated or distributed under this chapter.

Amended by Chapter 157, 1990 General Session






Article 35 - Insect Infestation Emergency Control Act

Section 1 - Short title.

This chapter is known as the "Insect Infestation Emergency Control Act."

Enacted by Chapter 133, 1985 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Committee" means the Decision and Action Committee created by and established under this chapter.

(2) "Department" means the Department of Agriculture and Food.

(3) "Insect" means, but is not limited to, grasshopper, range caterpillar, mormon cricket, apple maggot, cherry fruit fly, plum curculio, and cereal leaf beetle.

Amended by Chapter 82, 1997 General Session



Section 3 - Decision and Action Committee created -- Members -- How appointed -- Duties of committee -- Per diem and expenses allowed.

(1) (a) There is created the Decision and Action Committee which consists of not fewer than six members.

(b) One member is the commissioner and one member is appointed to represent the department.

(c) The remaining members of the committee are appointed by the commissioner on an ad hoc basis as necessary from persons directly affected by and involved in the current insect infestation emergency.

(d) The committee is dissolved when the commissioner declares that the insect infestation emergency is over.

(2) The committee shall:

(a) establish a system of priorities for any insect infestation emergency; and

(b) certify to the commissioner any area which requires the establishment of an insect control district in areas of infestation and in which a simple majority of the landowners and lessees whose total production exceeds 50% of the production in that area has agreed to pay proportionate shares of the costs of controlling the insects infesting the area.

(3) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session



Section 4 - Commissioner to declare emergency -- Powers of commissioner in emergency.

(1) (a) The commissioner, with the consent of the governor, may declare that an insect infestation emergency situation exists which jeopardizes property and resources, and designate the area or areas affected.

(b) The area referred to in Subsection (1)(a) may include federal lands, after notification of the appropriate federal land manager.

(2) The commissioner is authorized, subject to the requirements of Section 4-35-5, to direct all emergency measures the commission considers necessary to alleviate the emergency condition. The commissioner shall:

(a) utilize equipment, supplies, facilities, personnel, and other available resources;

(b) enter into contracts for the acquisition, rental, or hire of equipment, services, materials, and supplies;

(c) accept assistance, services, and facilities offered by federal and local governmental units or private agencies; and

(d) accept on behalf of the state the provisions and benefits of acts of Congress designated to provide assistance.

Amended by Chapter 132, 2002 General Session



Section 5 - Commissioner to act upon certification by committee -- Deposit required.

(1) The commissioner initiates operations to control the insect infestation in the designated area or areas:

(a) upon certification by the committee under Subsection 4-35-4(2); and

(b) upon deposit of the owner's and lessee's projected proportionate share of the costs.

(2) The commissioner and the members of the committee may suspend or terminate control operations upon a determination that the operations will not significantly reduce the insect population in the designated emergency area.

Enacted by Chapter 133, 1985 General Session



Section 6 - Money deposited as dedicated credits -- Balance nonlapsing -- Matching funds allowed.

(1) All money received by the state under this chapter is deposited by the Department of Agriculture and Food as dedicated credits for the purpose of insect control with the state.

(2) The dedicated credits may be used as matching funds for:

(a) participation in programs of the United States Department of Agriculture; and

(b) in contracts with private property owners who own croplands contiguous to infested public rangelands.

Amended by Chapter 391, 2010 General Session



Section 7 - Notice to owner or occupant -- Corrective action required -- Directive issued by department -- Costs -- Owner or occupant may prohibit spraying.

(1) The department or an authorized agent of the department shall notify the owner or occupant of the problem and the available alternatives to remedy the problem. The owner or occupant shall take corrective action within 30 days.

(2) If the owner or occupant fails to take corrective action under Subsection (1), the department may issue a directive for corrective action which shall be taken within 15 days. If the owner or occupant fails to act within the required time, the department shall take the necessary action. The department may recover costs incurred for controlling an insect infestation emergency from the owner or occupant of the property on whose property corrective action was taken.

(3) Owners or occupants of property may prohibit spraying by presenting an affidavit from their attending physician to the department which states that the spraying as planned is a danger to their health. The department shall provide the owner or occupant with alternatives to spraying which will abate the infestation.

Amended by Chapter 378, 2010 General Session



Section 8 - Persons and activities exempt from civil liability.

No state agency or its officers and employees nor the officers, agents, employees, or representatives of any governmental or private entity acting under the authority granted by this chapter is liable for claims arising out of the reasonable exercise or performance of duties and responsibilities under this chapter.

Enacted by Chapter 133, 1985 General Session



Section 9 - Department to adopt rules.

The department is authorized to adopt and enforce rules to administer this chapter.

Enacted by Chapter 133, 1985 General Session






Article 36 - Pest Control Compact

Section 1 - Compact enacted and entered into.

The "Pest Control Compact" is enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

PEST CONTROL COMPACT

Article I

Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately $10,000,000 from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic, and economic factors, each state may be affected differently by particular species of pests, but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crops and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II

Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "state" means a state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(b) "requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states;

(c) "responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article;

(d) "pest" means an invertebrate animal, pathogen, parasitic plant, or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses, or other plants of substantial value;

(e) "insurance fund" means the pest control insurance fund established pursuant to this compact;

(f) "governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact; and

(g) "executive committee" means the committee established pursuant to Article V (e) of this compact.

Article III

The Insurance Fund

There is established the "Pest Control Insurance Fund" for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain money appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provisions of this compact.

Article IV

The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be considered the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of voters on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary, and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel, or other merit system laws of any party states, the executive director, or if there is no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove, or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The insurance fund may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize, and dispose of the same. Any donation, gift, or grants accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount, and conditions, if any, of the donation, gift, grant, or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may consider desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V

Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provisions are made therefore within the Federal Government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of money from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within it borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may require the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use money made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivision, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefore, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in Item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in Item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of money from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive money from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of money from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states, and any other entities concerned.

Article VII

Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof, may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same; provided that any participant in a meeting of the governing board or executive committee, held pursuant to Article VI (d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting, if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI (d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in the state and the value of the expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it considers appropriate with respect to the expenditure of money from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may consider necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX

Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriation shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account." The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all money not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of money requested for appropriation by the party states, the governing board shall reduce its budget request on a pro rata basis in such manner as to keep the claims account within the maximum limit. Any money in the claims account by virtue of conditional donations, grants, or gifts shall be included in calculations made pursuant to this paragraph only to the extent that money are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with money available to it under Article IV (g) of this compact, provided that the governing board takes specific action setting aside money prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of money available to it under Article IV (g) hereof, the insurance fund shall not incur any obligation prior to the allotment of money by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of withdrawal.

Article XI

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

Enacted by Chapter 191, 1985 General Session



Section 2 - Cooperation with Pest Control Insurance Fund.

Consistent with law and within available appropriations, the departments, agencies, and officers of this state may cooperate with the Insurance Fund established by the Pest Control Compact.

Enacted by Chapter 191, 1985 General Session



Section 3 - Filing of compact.

Pursuant to Article IV (h) of the compact, copies of bylaws and amendments to the compact shall be filed with the Department of Agriculture and Food.

Amended by Chapter 82, 1997 General Session



Section 4 - Compact administrator.

The compact administrator for this state shall be the commissioner of agriculture and food.

Amended by Chapter 82, 1997 General Session



Section 5 - Applications for assistance.

Within the meaning of Article VI (b) or VIII (a), a request or application for assistance from the Insurance Fund may be made by the compact administrator for this state, whenever in the compact administrator's judgment the conditions qualifying this state for assistance exist and it would be in the best interest of this state to make a request.

Enacted by Chapter 191, 1985 General Session



Section 6 - Disposition of money from compact insurance fund.

The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified under this compact shall have credited to the appropriate account in the state treasury the amount of any payments made to this state to defray the cost of the program, or any part thereof, or as reimbursement thereof.

Enacted by Chapter 191, 1985 General Session



Section 7 - Executive head defined.

As used in the compact, with reference to this state, "executive head" means the governor.

Enacted by Chapter 191, 1985 General Session






Article 37 - Aquaculture Act

Section 101 - Title.

This chapter is known as the "Aquaculture Act."

Enacted by Chapter 153, 1994 General Session



Section 102 - Purpose statement -- Aquaculture considered a branch of agriculture.

(1) The Legislature declares that it is in the interest of the people of the state to encourage the practice of aquaculture, while protecting the public fishery resource, in order to augment food production, expand employment, promote economic development, and protect and better utilize the land and water resources of the state.

(2) The Legislature further declares that aquaculture is considered a branch of the agricultural industry of the state for purposes of any laws that apply to or provide for the advancement, benefit, or protection of the agricultural industry within the state.

Amended by Chapter 378, 2010 General Session



Section 103 - Definitions.

As used in this chapter:

(1) "Aquaculture" means the controlled cultivation of aquatic animals.

(2) (a) (i) "Aquaculture facility" means any tank, canal, raceway, pond, off-stream reservoir, or other structure used for aquaculture.

(ii) "Aquaculture facility" does not include any public aquaculture facility or fee fishing facility.

(b) Structures that are separated by more than 1/2 mile, or structures that drain to or are modified to drain to, different drainages, are considered separate aquaculture facilities regardless of ownership.

(3) (a) "Aquatic animal" means a member of any species of fish, mollusk, crustacean, or amphibian.

(b) "Aquatic animal" includes a gamete of any species listed in Subsection (3)(a).

(4) "Fee fishing facility" means a body of water used for holding or rearing fish for the purpose of providing fishing for a fee or for pecuniary consideration or advantage.

(5) (a) "Private fish pond" means a body of water where privately owned fish are propagated or kept for a noncommercial purpose.

(b) "Private fish pond" does not include any aquaculture facility or fee fishing facility.

(6) "Public aquaculture facility" means a tank, canal, raceway, pond, off-stream reservoir, or other structure used for aquaculture by the Division of Wildlife Resources, U.S. Fish and Wildlife Service, or an institution of higher education.

(7) "Public fishery resource" means fish produced in public aquaculture facilities and wild and free ranging populations of fish in the surface waters of the state.

Amended by Chapter 69, 2008 General Session



Section 104 - Department's responsibilities.

(1) The department is responsible for:

(a) the marketing and promotion of the state's aquaculture industry; and

(b) enforcing laws and rules made by the Wildlife Board governing species of aquatic animals which may be imported into the state or possessed or transported within the state that are applicable to aquaculture or fee fishing facilities.

(2) Subject to the policies and rules of the Fish Health Policy Board, the department shall:

(a) act to prevent the outbreak and act to control the spread of disease-causing pathogens among aquatic animals in aquaculture and fee fishing facilities; and

(b) act to prevent the spread of disease-causing pathogens from aquatic animals in, to be deposited in, or harvested from aquaculture or fee fishing facilities to aquatic wildlife, other animals, and humans.

Amended by Chapter 302, 1998 General Session



Section 105 - Responsibilities of Wildlife Board and Division of Wildlife Resources.

(1) The Wildlife Board and Division of Wildlife Resources are responsible for determining the species of aquatic animals which may be imported into, possessed, and transported within the state.

(2) Subject to the policies and rules of the Fish Health Policy Board, the Wildlife Board and the Division of Wildlife Resources shall:

(a) act to prevent the outbreak and act to control the spread of disease-causing pathogens among aquatic animals in public aquaculture facilities; and

(b) act to prevent the spread of disease-causing pathogens from aquatic animals in, to be deposited in, or harvested from public aquaculture facilities and private ponds to aquatic wildlife, other animals, and humans.

Amended by Chapter 302, 1998 General Session



Section 106 - Cooperative agreements.

In fulfilling their respective responsibilities under this chapter, the department, Division of Wildlife Resources, and Wildlife Board may make memorandums of understanding or enter into other agreements for mutual cooperation.

Enacted by Chapter 153, 1994 General Session



Section 108 - Prohibited activities.

(1) Except as provided in this chapter, in the rules of the department made pursuant to Section 4-37-109, rules of the Fish Health Policy Board made pursuant to Section 4-37-503, or in the rules of the Wildlife Board governing species of aquatic animals which may be imported into, possessed, or transported within the state, a person may not:

(a) acquire, import, or possess aquatic animals intended for use in an aquaculture or fee fishing facility;

(b) transport aquatic animals to or from an aquaculture or fee fishing facility;

(c) stock or propagate aquatic animals in an aquaculture or fee fishing facility; or

(d) harvest, transfer, or sell aquatic animals from an aquaculture or fee fishing facility.

(2) If a person commits an act in violation of Subsection (1) and that same act constitutes wanton destruction of protected wildlife as provided in Section 23-20-4, the person is guilty of a violation of Section 23-20-4.

Amended by Chapter 302, 1998 General Session



Section 109 - Department to make rules.

(1) The department shall make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act:

(a) specifying procedures for the application and renewal of certificates of registration for operating an aquaculture or fee fishing facility; and

(b) governing the disposal or removal of aquatic animals from an aquaculture or fee fishing facility for which the certificate of registration has lapsed or been revoked.

(2) (a) The department may make other rules consistent with its responsibilities set forth in Section 4-37-104.

(b) Except as provided by this chapter, the rules authorized by Subsection (2)(a) shall be consistent with the suggested procedures for the detection and identification of pathogens published by the American Fisheries Society's Fish Health Section.

Amended by Chapter 378, 2010 General Session



Section 110 - Inspection of records and facilities.

(1) The following records and information shall be maintained by an aquaculture or fee fishing facility for a period of two years and shall be available for inspection by a department representative during reasonable hours:

(a) records of purchase, acquisition, distribution, and production histories of aquatic animals;

(b) certificate of registration; and

(c) valid identification of stocks, including origin of stocks.

(2) Department representatives may conduct pathological, fish culture, or physical investigations at any aquaculture, public aquaculture, or fee fishing facility during reasonable hours.

Amended by Chapter 378, 2010 General Session



Section 111 - Prohibited sites.

Aquaculture and fee fishing facilities may not be developed on:

(1) natural lakes;

(2) natural flowing streams; or

(3) reservoirs constructed on natural stream channels.

Enacted by Chapter 153, 1994 General Session



Section 112 - Screens.

(1) Each aquaculture and fee fishing facility shall be equipped with screening or another device to prevent the movement of fish into or out of the facility.

(2) The department may conduct site inspections to assure compliance with Subsection (1).

Enacted by Chapter 153, 1994 General Session



Section 201 - Certificate of registration required to operate an aquaculture facility.

(1) A person may not operate an aquaculture facility without first obtaining a certificate of registration from the department.

(2) (a) Each application for a certificate of registration to operate an aquaculture facility shall be accompanied by a fee.

(b) The fee shall be established by the department in accordance with Section 63J-1-504.

(3) The department shall coordinate with the Division of Wildlife Resources:

(a) on the suitability of the proposed site relative to potential impacts on adjacent aquatic wildlife populations; and

(b) in determining which species the holder of the certificate of registration may propagate, possess, transport, or sell.

(4) The department shall list on the certificate of registration the species which the holder may propagate, possess, transport, or sell.

Amended by Chapter 183, 2009 General Session



Section 202 - Acquisition of aquatic animals for use in aquaculture facilities.

(1) Live aquatic animals intended for use in aquaculture facilities may be purchased or acquired only from:

(a) aquaculture facilities within the state that have a certificate of registration and health approval number;

(b) public aquaculture facilities within the state that have a health approval number; or

(c) sources outside the state that are health approved as provided in Part 5.

(2) A person holding a certificate of registration for an aquaculture facility shall submit annually to the department a record of each purchase of live aquatic animals and transfer of live aquatic animals into the facility. This record shall include the following information:

(a) name, address, and health approval number of the source;

(b) date of transaction; and

(c) number and weight by species.

(3) The records required by Subsection (2) shall be submitted to the department before a certificate of registration is renewed or a subsequent certificate of registration is issued.

Amended by Chapter 378, 2010 General Session



Section 203 - Transportation of aquatic animals to or from aquaculture facilities.

(1) Any person holding a certificate of registration for an aquaculture facility may transport the live aquatic animals specified on the certificate of registration to the facility or to any person who has been issued a certificate of registration to possess those aquatic animals.

(2) Each transfer or shipment of live aquatic animals from or to an aquaculture facility within the state shall be accompanied by documentation of the source and destination of the fish, including:

(a) name, address, certificate of registration number and health approval number of the source;

(b) number and weight being shipped, by species; and

(c) name, address, and certificate of registration number of the destination.

Amended by Chapter 378, 2010 General Session



Section 204 - Sale of aquatic animals from aquaculture facilities.

(1) (a) Except as provided by Subsection (1)(b), a person holding a certificate of registration for an aquaculture facility may take an aquatic animal as approved on the certificate of registration from the facility at any time and offer the aquatic animal for sale; however, live aquatic animals may be sold within Utah only to a person who has been issued a certificate of registration to possess the aquatic animal.

(b) A person who owns or operates an aquaculture facility may stock a live aquatic animal in a private fish pond if the person:

(i) obtains a health approval number for the aquaculture facility;

(ii) provides the private fish pond's owner with a brochure published by the Division of Wildlife Resources that summarizes the statutes and rules related to a private fish pond and the possession of an aquatic animal;

(iii) inspects the private fish pond to verify that the private fish pond is in compliance with Subsections 23-15-10(2) and (3)(c); and

(iv) stocks the species, strain, and reproductive capability of aquatic animal authorized by the Wildlife Board in accordance with Section 23-15-10 for stocking in the area where the private fish pond is located.

(2) An aquatic animal sold or transferred by the owner or operator of an aquaculture facility shall be accompanied by the seller's receipt that contains the following information:

(a) date of transaction;

(b) name, address, certificate of registration number, health approval number, and signature of seller;

(c) number and weight of aquatic animal by:

(i) species;

(ii) strain; and

(iii) reproductive capability; and

(d) name and address of the receiver.

(3) (a) A person holding a certificate of registration for an aquaculture facility shall submit to the department an annual report of each sale of live aquatic animals or each transfer of live aquatic animals to:

(i) another aquaculture facility; or

(ii) a fee fishing facility.

(b) The report shall contain the following information:

(i) name, address, and certificate of registration number of the seller or supplier;

(ii) number and weight by species;

(iii) date of sale or transfer; and

(iv) name, address, phone number, and certificate of registration number of the receiver.

(4) (a) A person who owns or operates an aquaculture facility shall submit to the Division of Wildlife Resources an annual report of each sale or transfer of a live aquatic animal to a private fish pond.

(b) The report shall contain:

(i) the name, address, and health approval number of the person;

(ii) the name, address, and phone number of the private fish pond's owner or operator;

(iii) the number and weight of aquatic animal by:

(A) species;

(B) strain; and

(C) reproductive capability;

(iv) date of sale or transfer;

(v) the private fish pond's location; and

(vi) verification that the private fish pond was inspected and is in compliance with Subsections 23-15-10(2) and (3)(c).

(5) The reports required by Subsections (3) and (4) shall be submitted before:

(a) a certificate of registration is renewed or a subsequent certificate of registration is issued for an aquaculture facility in the state; or

(b) a health approval number is issued for an out-of-state source.

Amended by Chapter 378, 2010 General Session



Section 301 - Certificate of registration required to operate a fee fishing facility.

(1) A person may not operate a fee fishing facility without first obtaining a certificate of registration from the department.

(2) (a) Each application for a certificate of registration to operate a fee fishing facility shall be accompanied by a fee.

(b) The fee shall be established by the department in accordance with Section 63J-1-504.

(3) The department shall coordinate with the Division of Wildlife Resources:

(a) on the suitability of the proposed site relative to potential impacts on adjacent aquatic wildlife populations; and

(b) in determining which species the holder of the certificate of registration may possess or transport to or stock into the facility.

(4) The department shall list on the certificate of registration the species which the holder may possess or transport to or stock into the facility.

(5) A person holding a certificate of registration for an aquaculture facility may also operate a fee fishing facility without obtaining an additional certificate of registration, if the fee fishing facility:

(a) is in a body of water meeting the criteria of Section 4-37-111 which is connected with the aquaculture facility;

(b) contains only those aquatic animals specified on the certificate of registration for the aquaculture facility; and

(c) is designated on the certificate of registration for the aquaculture facility.

Amended by Chapter 183, 2009 General Session



Section 302 - Acquisition of aquatic animals for use in fee fishing facilities.

(1) Live aquatic animals intended for use in fee fishing facilities may be purchased or acquired only from:

(a) aquaculture facilities within the state that have a certificate of registration and health approval number;

(b) public aquaculture facilities within the state that have a health approval number; or

(c) sources outside the state that are health approved pursuant to Part 5.

(2) (a) A person holding a certificate of registration for a fee fishing facility shall submit to the department an annual report of all live fish purchased or acquired.

(b) The report shall contain the following information:

(i) name, address, and certificate of registration number of the seller or supplier;

(ii) number and weight by species;

(iii) date of purchase or transfer; and

(iv) name, address, and certificate of registration number of the receiver.

(c) The report shall be submitted to the department before a certificate of registration is renewed or subsequent certificate of registration is issued.

Amended by Chapter 378, 2010 General Session



Section 303 - Transportation of live aquatic animals to fee fishing facilities.

(1) Any person holding a certificate of registration for a fee fishing facility may transport the live aquatic animals specified on the certificate of registration to the facility.

(2) Each transfer or shipment of live aquatic animals to a fee fishing facility within the state shall be accompanied by documentation of the source and destination of the fish, including:

(a) name, address, certificate of registration number and health approval number of the source;

(b) number and weight being shipped by species; and

(c) name, address, and certificate of registration number of the destination.

Amended by Chapter 378, 2010 General Session



Section 304 - Sale or transfer of live aquatic animals from fee fishing facilities prohibited.

Live aquatic animals may not be sold or transferred from fee fishing facilities.

Enacted by Chapter 153, 1994 General Session



Section 305 - Fishing license not required to fish at fee fishing facilities -- Transportation of dead fish.

(1) A fishing license is not required to take fish from fee fishing facilities.

(2) To transport dead fish from fee fishing facilities the fish shall be accompanied by the seller's receipt containing the following information:

(a) species and number of fish;

(b) date caught;

(c) certificate of registration number of the fee fishing facility; and

(d) name, address, and telephone number of the seller.

Amended by Chapter 378, 2010 General Session



Section 401 - Certificate of registration required to import aquatic animals for aquaculture or fee fishing facilities.

(1) A person may not import aquatic animals classified as controlled species by rules of the Wildlife Board into the state for use in aquaculture or fee fishing facilities without first obtaining a certificate of registration from the department.

(2) The department shall:

(a) coordinate with the Division of Wildlife Resources in determining which species the holder may import into the state; and

(b) specify those species on the certificate of registration.

(3) A person may not import species into the state that are not listed on the certificate of registration.

Enacted by Chapter 153, 1994 General Session



Section 402 - Documentation required to import aquatic animals.

Any aquatic animals classified as controlled species by rules of the Wildlife Board that are imported into the state for use in aquaculture or fee fishing facilities shall be accompanied by documentation indicating the following:

(1) the health approval number assigned by the department to the source facility;

(2) common or scientific names of the imported animals;

(3) name and address of the consignor and consignee;

(4) origin of shipment;

(5) final destination;

(6) number or pounds shipped;

(7) purpose for which shipped;

(8) method of transportation; and

(9) any other information required by the department.

Amended by Chapter 378, 2010 General Session



Section 501 - Health approval -- Exceptions.

(1) (a) Except as provided in Subsections (2) and (3), live aquatic animals may be acquired, purchased, sold, or transferred only from sources that have been health approved by the department or the Division of Wildlife Resources in accordance with policy and rules of the Fish Health Policy Board and assigned a health approval number.

(b) (i) The department shall be responsible for certifying as health approved:

(A) aquaculture facilities;

(B) fee fishing facilities; and

(C) any out-of-state source.

(ii) The Division of Wildlife Resources shall be responsible for certifying as health approved:

(A) public aquaculture facilities within the state;

(B) private ponds within the state; and

(C) wild populations of aquatic animals in waters of the state.

(2) (a) The Division of Wildlife Resources shall waive the health approval requirement for wild populations of aquatic animals pursuant to guidelines of the Fish Health Policy Board.

(b) The Fish Health Policy Board shall develop guidelines for waiving the health approval requirement for wild populations of aquatic animals which:

(i) are listed by the federal government as threatened or endangered;

(ii) are listed by the Division of Wildlife Resources as species of special concern; or

(iii) exist in such low numbers that lethal sampling for health approval could threaten the population.

(c) When wild populations of aquatic animals are exempted from the health approval requirement, precautions shall be taken to protect other wild populations and any other aquatic animals from undetected pathogens.

(3) Subsection (1) does not apply to the sale or transfer of live aquatic animals to an out-of-state destination approved by the receiving state.

(4) In certifying a public aquaculture facility as health approved, the Division of Wildlife Resources may use:

(a) employees or contractors to conduct the inspection required by Section 4-37-502; and

(b) sampling or testing procedures that are more thorough or sensitive in detecting prohibited pathogens than the procedures required by rule.

Amended by Chapter 191, 2007 General Session



Section 502 - Inspections -- Health approval report -- Report for quarantine facility -- Qualifications of inspectors -- Notification of department.

(1) (a) Except as provided by Subsection (1)(b), approval shall be based upon inspections carried out in accordance with standards and rules of the Fish Health Policy Board made pursuant to Section 4-37-503.

(b) An owner or operator of an aquaculture facility that is under quarantine or whose health approval has been canceled or denied prior to July 1, 2007 may seek health approval without submitting or complying with a biosecurity plan required by rule by submitting a new health inspection report to the department.

(2) (a) The inspections shall be done by an individual who has received certification from the American Fisheries Society as a fish health inspector.

(b) An inspection of an aquaculture facility may not be done by an inspector who is employed by, or has pecuniary interest in, the facility being inspected.

(c) The department shall post on its website a current list of:

(i) certified fish health inspectors; and

(ii) approved laboratories to which a fish health inspector may send the samples collected during the inspections required by this section.

(d) (i) If the fish health inspector conducting the inspection is not an employee of the department, the owner or operator of the aquaculture facility shall notify the department of the date and time of the inspection at least five business days before the date on which the inspection will occur.

(ii) The department may be present for the inspection.

(3) To receive a health approval number, inspection reports and other evidence of the disease status of a source facility shall be submitted to the agency responsible for certifying the source as health approved pursuant to Section 4-37-501.

Amended by Chapter 378, 2010 General Session



Section 503 - Fish Health Policy Board.

(1) There is created within the department the Fish Health Policy Board which shall establish policies designed to prevent the outbreak of, control the spread of, and eradicate pathogens that cause disease in aquatic animals.

(2) The Fish Health Policy Board shall:

(a) in accordance with Subsection (6)(b), determine procedures and requirements for certifying a source of aquatic animals as health approved, including:

(i) the pathogens for which inspection is required to receive health approval;

(ii) the pathogens that may not be present to receive health approval; and

(iii) standards and procedures required for the inspection of aquatic animals;

(b) establish procedures for the timely reporting of the presence of a pathogen and disease threat;

(c) create policies and procedures for, and appoint, an emergency response team to:

(i) investigate a serious disease threat;

(ii) develop and monitor a plan of action; and

(iii) report to:

(A) the commissioner of agriculture and food;

(B) the director of the Division of Wildlife Resources; and

(C) the chair of the Fish Health Policy Board; and

(d) develop a unified statewide aquaculture disease control plan.

(3) The Fish Health Policy Board shall advise the commissioner of agriculture and food and the executive director of the Department of Natural Resources regarding:

(a) educational programs and information systems to educate and inform the public about practices that the public may employ to prevent the spread of disease; and

(b) communication and interaction between the department and the Division of Wildlife Resources regarding fish health policies and procedures.

(4) (a) (i) The governor shall appoint the following seven members to the Fish Health Policy Board:

(A) one member from names submitted by the Department of Natural Resources;

(B) one member from names submitted by the Department of Agriculture and Food;

(C) one member from names submitted by a nonprofit corporation that promotes sport fishing;

(D) one member from names submitted by a nonprofit corporation that promotes the aquaculture industry;

(E) one member from names submitted by the Department of Natural Resources and the Department of Agriculture and Food;

(F) one member from names submitted by a nonprofit corporation that promotes sport fishing; and

(G) one member from names submitted by a nonprofit corporation that promotes the aquaculture industry.

(ii) The members appointed under Subsections (4)(a)(i)(E) through (G) shall be:

(A) (I) faculty members of an institution of higher education; or

(II) qualified professionals; and

(B) have education and knowledge in:

(I) fish pathology;

(II) business;

(III) ecology; or

(IV) parasitology.

(iii) At least one member appointed under Subsections (4)(a)(i)(E) through (G) shall have education and knowledge about fish pathology.

(iv) (A) A nominating person shall submit at least three names to the governor.

(B) If the governor rejects all the names submitted for a member, the recommending person shall submit additional names.

(b) Except as required by Subsection (4)(c), the term of office of board members shall be four years.

(c) Notwithstanding the requirements of Subsection (4)(b), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(d) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(e) The board members shall elect a chair of the board from the board's membership.

(f) The board shall meet upon the call of the chair or a majority of the board members.

(g) An action of the board shall be adopted upon approval of the majority of voting members.

(5) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(6) (a) The board shall make rules consistent with its responsibilities and duties specified in this section.

(b) Except as provided by this chapter, all rules adopted by the Fish Health Policy Board shall be consistent with the suggested procedures for the detection and identification of pathogens published by the American Fisheries Society's Fish Health Section.

(c) (i) Rules of the department and Fish Health Policy Board pertaining to the control of disease shall remain in effect until the Fish Health Policy Board enacts rules to replace those provisions.

(ii) The Fish Health Policy Board shall promptly amend rules that are inconsistent with the current suggested procedures published by the American Fisheries Society.

(d) The Fish Health Policy Board may waive a requirement established by the Fish Health Policy Board's rules if:

(i) the rule specifies the waiver criteria and procedures; and

(ii) the waiver will not threaten other aquaculture facilities or wild aquatic animal populations.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 601 - Enforcement and penalties.

(1) Any violation of this chapter is a class B misdemeanor and may be grounds for revocation of the certificate of registration or denial of any future certificate of registration as determined by the department.

(2) A violation of any rule made under this chapter may be grounds for revocation of the certificate of registration or denial for future certificates of registration as determined by the department.

Enacted by Chapter 153, 1994 General Session



Section 602 - Adjudicative proceedings -- Presiding officer.

(1) Adjudicative proceedings under this chapter shall be conducted in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

(2) The revocation of an aquaculture facility's certificate of registration, the denial of an aquaculture facility's future certificate of registration, and a denial or cancellation of an aquaculture facility's health approval number is a state agency action governed by Title 63G, Chapter 4, Administrative Procedures Act.

(3) (a) An owner or operator of an aquaculture facility may ask for an agency review, as provided by Section 63G-4-301, of an agency action specified in Subsection (2).

(b) The presiding officer, as defined in Section 63G-4-103, conducting the agency review shall consist of three members as follows:

(i) the person representing sport fishermen, appointed under Subsection 4-37-503(4)(a)(i)(C);

(ii) one person representing the aquaculture industry, appointed by the governor from names submitted by a nonprofit corporation, as defined in Section 16-6a-102, that promotes the efficient production, distribution, and marketing of aquaculture products and the welfare of all persons engaged in aquaculture; and

(iii) one person, appointed by the governor, who is knowledgeable about aquatic diseases and is employed by an institution of higher education.

(c) If the governor rejects all the names submitted under Subsection (3)(b)(ii), the recommending nonprofit corporation shall submit additional names.

(d) The final decision of the presiding officer shall be adopted upon approval of at least two of the members.

(e) The term for the member listed in Subsection (3)(b)(i) shall be the same as provided in Section 4-37-503.

(f) The term for the members appointed under Subsections (3)(b)(ii) and (iii) shall be four years.

(4) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session






Article 38 - Utah Horse Regulation Act

Section 1 - Short title.

This chapter shall be known as the "Utah Horse Regulation Act."

Enacted by Chapter 296, 1992 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Commission" means the Utah Horse Racing Commission created by this chapter.

(2) "Executive director" means the executive director of the commission.

(3) "Mixed meet" means a race meet that includes races by more than one breed of horse.

(4) "Race meet" means the entire period of time for which a licensee has been approved by the commission to hold horse races.

(5) "Racetrack facility" means a racetrack within Utah approved by the commission for the racing of horses, including the track surface, grandstands, clubhouse, all animal housing and handling areas, and other areas in which a person may enter only upon payment of an admission fee or upon presentation of authorized credentials.

(6) "Recognized race meet" means a race meet recognized by a national horse breed association.

(7) "Utah bred horse" means a horse that is sired by a stallion standing in Utah at the time the dam was bred.

Amended by Chapter 64, 1993 General Session



Section 3 - Utah Horse Racing Commission.

(1) (a) There is created within the Department the Utah Horse Racing Commission.

(b) (i) The commission shall consist of five members who shall be U.S. citizens, Utah residents, and qualified voters of Utah.

(ii) Each member shall have an interest in horse racing.

(c) (i) The governor shall appoint the members of the commission.

(ii) The governor shall appoint commission members from a list of nominees submitted by the commissioner of agriculture and food.

(d) (i) The members of the commission shall be appointed to four-year terms.

(ii) A commission member may not serve more than two consecutive terms.

(e) Each member shall hold office until his or her successor is appointed and qualified.

(f) Vacancies on the commission shall be filled by appointment by the governor for the unexpired term.

(g) (i) A member may be removed from office by the governor for cause after a public hearing.

(ii) Notice of the hearing shall fix the time and place of the hearing and shall specify the charges.

(iii) Copies of the notice of the hearing shall be served on the member by mailing it to the member at his last known address at least 10 days before the date fixed for the hearing.

(iv) The governor may designate a hearing officer to preside over the hearing and report his findings to the governor.

(2) (a) The members of the commission shall annually elect a commission chair.

(b) Three members of the commission shall constitute a quorum for the transaction of any business of the commission.

(3) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(4) All claims and expenditures made under this chapter shall be first audited and passed upon by the commission and when approved shall be paid in the manner provided by law for payment of claims against the state.

(5) Any member of the commission who has a personal or private interest in any matter proposed or pending before the commission shall publicly disclose this fact to the commission and may not vote on the matter.

(6) Any member of the commission who owns or who has any interest or whose spouse or member of his immediate family has any interest in a horse participating in a race shall disclose that interest and may not participate in any commission decision involving that race.

Amended by Chapter 461, 2013 General Session



Section 4 - Powers and duties of commission.

(1) The commission shall:

(a) license, regulate, and supervise all persons involved in the racing of horses as provided in this chapter;

(b) license, regulate, and supervise all recognized race meets held in this state under the terms of this chapter;

(c) cause the various places where recognized race meets are held to be visited and inspected at least once a year;

(d) assist in procuring public liability insurance coverage from a private insurance company for those licensees unable to otherwise obtain the insurance required under this chapter;

(e) make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to govern race meets, including rules:

(i) to resolve scheduling conflicts and settle disputes among licensees;

(ii) to supervise, discipline, suspend, fine, and bar from events all persons required to be licensed by this chapter; and

(iii) to hold, conduct, and operate all recognized race meets conducted pursuant to this chapter;

(f) determine which persons participating, directly or indirectly, in recognized race meets require licenses;

(g) announce the time, place, and duration of recognized race meets for which licenses shall be required; and

(h) establish reasonable fees for all licenses provided for under this chapter.

(2) The commission may:

(a) grant, suspend, or revoke licenses issued under this chapter;

(b) impose fines as provided in this chapter;

(c) access criminal history record information for all licensees and commission employees; and

(d) exclude from any racetrack facility in this state any person who the commission considers detrimental to the best interests of racing or any person who violates any provisions of this chapter or any rule or order of the commission.

Amended by Chapter 382, 2008 General Session



Section 5 - Executive director.

The commission shall be under the general administrative control of an executive director appointed by the commissioner with the concurrence of the commission. The executive director shall serve at the pleasure of the commissioner.

Enacted by Chapter 296, 1992 General Session



Section 6 - Public records.

All records of the commission shall be subject to Title 63G, Chapter 2, Government Records Access and Management Act.

Amended by Chapter 382, 2008 General Session



Section 7 - Licenses -- Fees -- Duties of licensees.

(1) The commission may grant licenses for participation in racing and other activities associated with racetracks.

(2) The commission shall establish a schedule of fees for the application for and renewal and reinstatement of all licenses issued under this chapter.

(3) Each person holding a license under this chapter shall comply with this chapter and with all rules promulgated and all orders issued by the commission under this chapter.

(4) Any person who holds a recognized race meet or who participates directly or indirectly in a recognized race meet without being first licensed by the commission as required under this chapter and any person violating any provisions of this chapter is subject to penalties under Section 4-2-15.

Amended by Chapter 322, 2007 General Session



Section 8 - Stewards.

(1) (a) The commission may delegate authority to enforce its rules and this chapter to three stewards employed by the commission at each recognized race meet. At least one of them shall be selected by the commission.

(b) Stewards shall exercise reasonable and necessary authority as designated by rules of the commission including the following:

(i) enforce rules of the commission;

(ii) rule on the outcome of events;

(iii) evict from an event any person who has been convicted of bookmaking, bribery, or attempts to alter the outcome of any race through tampering with any animal that is not in accordance with this chapter or the rules of the commission;

(iv) levy fines not to exceed $2,500 for violations of rules of the commission, which fines shall be reported daily and paid to the commission within 48 hours of imposition and notice;

(v) suspend licenses not to exceed one year for violations of rules of the commission, which suspension shall be reported to the commission daily; and

(vi) recommend that the commission impose fines or suspensions greater than permitted by Subsections (1)(b)(iv) and (v).

(2) If a majority of the stewards agree, they may impose fines or suspend licenses.

(3) (a) Any fine or license suspension imposed by a steward may be appealed in writing to the commission within five days after its imposition. The commission may affirm or reverse the decision of a steward or may increase or decrease any fine or suspension.

(b) A fine imposed by the commission under this section or Section 4-38-9 may not exceed $10,000.

(c) Suspensions of a license may be for any period of time but shall be commensurate with the seriousness of the offense.

Amended by Chapter 324, 2010 General Session



Section 9 - Investigation -- License denial and suspension -- Grounds for revocation -- Fines.

(1) The commission or its board of stewards of a recognized race meet, upon their own motion may, and upon verified complaint in writing of any person shall, investigate the activities of any licensee within the state or any licensed person upon the premises of a racetrack facility.

(2) The commission or board of stewards may fine, suspend a license, or deny an application for a license.

(3) The commission may revoke a license, if the licensee has committed any of the following violations:

(a) substantial or willful misrepresentation;

(b) disregard for or violation of any provisions of this chapter or of any rule promulgated by the commission;

(c) conviction of a felony under the laws of this or any other state or of the United States, a certified copy of the judgment of the court of conviction of which shall be presumptive evidence of the conviction in any hearing held under this section;

(d) fraud, willful misrepresentation, or deceit in racing;

(e) falsification, misrepresentation, or omission of required information in a license application to the commission;

(f) failure to disclose to the commission a complete ownership or beneficial interest in a horse entered to be raced;

(g) misrepresentation or attempted misrepresentation in connection with the sale of a horse or other matter pertaining to racing or registration of racing animals;

(h) failure to comply with any order or rulings of the commission, the stewards, or a racing official pertaining to a racing matter;

(i) ownership of any interest in or participation by any manner in any bookmaking, pool-selling, touting, bet solicitation, or illegal enterprise;

(j) being unqualified by experience or competence to perform the activity permitted by the license possessed or being applied for;

(k) employment or harboring of any unlicensed person on the premises of a racetrack facility;

(l) discontinuance of or ineligibility for the activity for which the license was issued;

(m) being currently under suspension or revocation of a racing license in another racing jurisdiction;

(n) possession on the premises of a racetrack facility of:

(i) firearms; or

(ii) a battery, buzzer, electrical device, or other appliance other than a whip which could be used to alter the speed of a horse in a race or while working out or schooling;

(o) possession, on the premises of a racetrack facility, by a person other than a licensed veterinarian of a hypodermic needle, hypodermic syringe, or other similar device that may be used in administering medicine internally in a horse, or any substance, compound items, or combination of any medicine, narcotic, stimulant, depressant, or anesthetic which could alter the normal performance of a horse unless specifically authorized by a commission-approved veterinarian;

(p) cruelty to or neglect of a horse;

(q) offering, promising, giving, accepting, or soliciting a bribe in any form, directly or indirectly, to or by a person having any connection with the outcome of a race, or failure to report knowledge of such act immediately to the stewards, the patrol judges, or the commission;

(r) causing, attempting to cause, or participation in any way in any attempt to cause the prearrangement of a race result, or failure to report knowledge of such act immediately to the stewards, the patrol judges, or the commission;

(s) entering, or aiding and abetting the entry of, a horse ineligible or unqualified for the race entered;

(t) willfully or unjustifiably entering or racing any horse in any race under any name or designation other than the name or designation assigned to the animal by and registered with the official recognized registry for that breed of animal, or willfully setting on foot, instigating, engaging in, or in any way furthering any act by which any horse is entered or raced in any race under any name or designation other than the name or designation duly assigned by and registered with the official recognized registry for the breed of animal; or

(u) racing at a racetrack facility without having that horse registered to race at that racetrack facility.

(4) (a) Any person who fails to pay in a timely manner any fine imposed pursuant to this chapter shall pay, in addition to the fine due, a penalty amount equal to the fine.

(b) Any person who submits to the commission a check in payment of a fine or license fee requirement imposed pursuant to this chapter, which is not honored by the financial institution upon which it is drawn, shall pay, in addition to the fine or fee due, a penalty amount equal to the fine.

Amended by Chapter 4, 1993 General Session

Amended by Chapter 64, 1993 General Session



Section 10 - Race meets -- Licenses -- Fairs.

(1) Each person making application for a license to hold a race meet under this chapter shall file an application with the commission which shall set forth the time, place, and number of days the race meet will continue, and other information the commission may require.

(2) A person who has been convicted of a crime involving moral turpitude may not be issued a license to hold a race meet.

(3) (a) The license issued shall specify the kind and character of the race meet to be held, the number of days the race meet shall continue, and the number of races per day.

(b) The licensee shall pay in advance of the scheduled race meet to the commission a fee of not less than $25. If unforeseen obstacles arise which prevent the holding or completion of any race meet, the license fee held may be refunded to the licensee if the commission considers the reason for failure to hold or complete the race meet sufficient.

(4) (a) Any unexpired license held by any person who violates any of the provisions of this chapter, or who fails to pay to the commission any fees required under this chapter, shall be subject to cancellation and revocation by the commission.

(b) This cancellation shall be made only after a summary hearing before the commission, of which seven days notice in writing shall be given the licensee, specifying the grounds for the proposed cancellation. At the hearing, the licensee shall be given an opportunity to be heard in opposition to the proposed cancellation.

(5) (a) Fair boards or fair districts that conduct race meets in connection with regularly scheduled annual fairs shall be exempt from payment of the fees provided in this section, unless they sponsor a race in which the speed indexes are officially recognized under breed requirements.

(b) All fair boards and fair meets shall be limited to 14 race days, unless otherwise permitted by a unanimous vote of the commission.

(6) The exemption from the payment of fees under Subsection (5)(a) does not apply to those qualifying for official speed index races.

Amended by Chapter 64, 1993 General Session



Section 11 - Stimulation or retardation of animals prohibited -- Tests.

(1) Any person who uses or permits the use of any mechanical or electrical device, or drug of any kind, to stimulate or retard any animal in any race authorized by this chapter, except as prescribed by the commission, is guilty of a class A misdemeanor.

(2) A commission member or race steward may cause tests to be made that they consider proper to determine whether any animal has been stimulated or retarded. Tests performed in furtherance of this section shall be conducted by or under the supervision of a licensed Utah veterinarian.

Enacted by Chapter 296, 1992 General Session



Section 12 - Bribery and touting prohibited.

Any person who gives or promises or attempts to give, or any person who receives or agrees to receive or attempts to receive, any money, bribe, or thing of value with intent to influence any person to dishonestly umpire, manage, direct, judge, preside, officiate at, or participate in any race conducted under this chapter with the intent or purpose that the result of the race will be affected or influenced thereby, is guilty of a felony of the third degree and subject to a fine of not more than $10,000.

Enacted by Chapter 296, 1992 General Session



Section 13 - Race meet escrow.

Each race meet licensee shall deposit in escrow all added money and money from payment races in a FDIC bank that has received prior approval from the commission. All payment deposits shall be made in a timely manner determined by the commission, and each licensee shall provide proof of deposits as required by the commission.

Enacted by Chapter 296, 1992 General Session



Section 14 - Hearings.

(1) Except as otherwise provided in this section, all proceedings before the commission or its hearing officer with respect to the denial, suspension, or revocation of licenses or the imposition of fines shall be conducted pursuant to Title 63G, Chapter 4, Administrative Procedures Act.

(2) These proceedings shall be held in the county where the commission has its office or in any other place the commission designates. The commission shall notify the applicant or licensee by mailing, by first class mail, a copy of the written notice required to the last address furnished by the application or licensee to the commission at least seven days in advance of the hearing.

(3) The commission may delegate its authority to conduct hearings with respect to the denial or suspension of licenses or the imposition of a fine to a hearing officer.

(4) Proceedings before the board of stewards need not be governed by the procedural or other requirements of the Administrative Procedures Act, but rather shall be conducted in accordance with rules adopted by the commission.

(5) The commission and the board of stewards may administer oaths and affirmations, sign and issue subpoenas, order the production of documents and other evidence, and regulate the course of the hearing pursuant to rules adopted by it.

(6) Any person aggrieved by a final order or ruling issued by a board of stewards may appeal the order or ruling to the commission pursuant to procedural rules adopted by the commission. The aggrieved party may petition the commission for a stay of execution pending appeal to the commission.

Amended by Chapter 382, 2008 General Session



Section 15 - Gambling disclaimer.

Nothing in this chapter may be construed to legalize or permit any form of gambling.

Enacted by Chapter 296, 1992 General Session



Section 16 - Horse Racing Account created -- Contents -- Use of account money.

(1) There is created within the General Fund a restricted account known as the Horse Racing Account.

(2) The Horse Racing Account consists of:

(a) license fees collected under this chapter;

(b) revenue from fines imposed under this chapter; and

(c) interest on account money.

(3) Upon appropriation by the Legislature, money from the account shall be used for the administration of this chapter, including paying the costs of:

(a) public liability insurance;

(b) stewards;

(c) veterinarians; and

(d) drug testing.

Enacted by Chapter 64, 1993 General Session






Article 39 - Domesticated Elk Act

Section 101 - Title.

This chapter is known as the "Domesticated Elk Act."

Enacted by Chapter 302, 1997 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Domesticated elk" means elk of the genus and species cervus elaphus, held in captivity and domestically raised for commercial purposes.

(2) "Domesticated elk facility" means a facility where domesticated elk are raised.

(3) "Domesticated elk product" means any carcass, part of a carcass, hide, meat, meat food product, antlers, or any part of a domesticated elk.

Enacted by Chapter 302, 1997 General Session



Section 103 - Department's responsibilities.

The department is responsible for enforcing laws and rules relating to:

(1) the importation, possession, or transportation of domesticated elk into the state or within the state;

(2) the inspection of domesticated elk facilities;

(3) preventing the outbreak and controlling the spread of disease-causing pathogens among domesticated elk in domesticated elk facilities;

(4) preventing the spread of disease-causing pathogens from domesticated elk to wildlife, other animals, or humans; and

(5) if necessary, quarantining any domesticated elk pursuant to Chapter 31, Control of Animal Disease.

Amended by Chapter 331, 2012 General Session



Section 104 - Advisory council.

(1) The department shall establish an advisory council to give advice and make recommendations on policies and rules adopted pursuant to this chapter.

(2) The advisory council shall consist of eight members appointed by the commissioner of agriculture to four-year terms as follows:

(a) two members, recommended by the executive director of the Department of Natural Resources, shall represent the Department of Natural Resources;

(b) two members shall represent the Department of Agriculture, one of whom shall be the state veterinarian;

(c) two members shall represent the livestock industry, one of whom shall represent the domesticated elk industry; and

(d) two members, recommended by the executive director of the Department of Natural Resources from a list of candidates submitted by the Division of Wildlife Resources, shall represent wildlife interests.

(3) Notwithstanding the requirements of Subsection (2), the commissioner shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of council members are staggered so that approximately half of the council is appointed every two years.

(4) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(5) A majority of the advisory council constitutes a quorum. A quorum is necessary for the council to act.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session



Section 105 - Prohibited activities.

(1) Except as provided in this title or in the rules of the department made pursuant to this title, a person may not:

(a) acquire, import, or possess domesticated elk intended for use in a domesticated elk facility;

(b) transport domesticated elk to or from a domesticated elk facility;

(c) propagate domesticated elk in a domesticated elk facility; or

(d) harvest, transfer, possess, or sell domesticated elk or domesticated elk products from a domesticated elk facility.

(2) Releasing domesticated elk into the wild is prohibited.

Amended by Chapter 378, 1999 General Session



Section 106 - Department to make rules.

(1) The department shall make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, after considering the recommendations of the advisory council:

(a) specifying procedures for the application and renewal of licenses for operating a domesticated elk facility;

(b) governing the disposal or removal of domesticated elk from a domesticated elk facility for which the license has lapsed or been revoked;

(c) setting standards and requirements for operating a domesticated elk facility;

(d) setting health requirements and standards for health inspections; and

(e) governing the possession, transportation, and accompanying documentation of domesticated elk carcasses.

(2) The department may make other rules consistent with its responsibilities set forth in Section 4-39-103.

Amended by Chapter 382, 2008 General Session



Section 107 - Powers of state veterinarian.

The state veterinarian shall:

(1) set up periodic or ongoing surveillance programs considered necessary for:

(a) the recognition, control, monitoring, and elimination of infectious diseases and parasites; and

(b) monitoring genetic purity; and

(2) quarantine or make any disposition of diseased animals that he or she considers necessary for the control or eradication of that disease.

Enacted by Chapter 302, 1997 General Session



Section 108 - Deposit of fees.

The department shall deposit all fees collected under this chapter into the Utah Livestock Brand and Anti-Theft Account created in Section 4-24-24.

Enacted by Chapter 302, 1997 General Session



Section 201 - Fencing, posts, and gates.

(1) Each domesticated elk facility shall, at a minimum, meet the requirements of this section and shall be constructed to prevent the movement of domesticated elk into or out of the facility.

(2) (a) All perimeter fences and gates shall be:

(i) a minimum of eight feet above ground level; and

(ii) constructed of hi-tensile steel.

(b) At least the bottom four feet shall be mesh with a maximum mesh size of 6" x 6".

(c) The remaining four feet shall be mesh with a maximum mesh size of 12" x 6".

(3) The minimum wire gauge shall be 14-1/2 gauge for a 2 woven hi-tensile fence.

(4) All perimeter gates at the entrances of domesticated elk handling facilities shall be locked, with consecutive or self-closing gates when animals are present.

(5) Posts shall be:

(a) (i) constructed of treated wood which is at least four inches in diameter; or

(ii) constructed of a material with the strength equivalent of Subsection (5)(a)(i);

(b) spaced no more than 30 feet apart if one stay is used, or 20 feet apart if no stays are used; and

(c) at least eight feet above ground level and two feet below ground level.

(6) Stays, between the posts, shall be:

(a) constructed of treated wood or steel;

(b) spaced no more than 15 feet from any post; and

(c) at least eight feet above ground level, and two feet below ground level.

(7) Corner posts and gate posts shall be braced wood or its strength equivalent.

Amended by Chapter 378, 2010 General Session



Section 202 - General facility requirements.

(1) (a) Internal handling facilities shall be capable of humanely restraining an individual animal and to facilitate:

(i) the application or reading of any animal identification;

(ii) the taking of blood or tissue samples; and

(iii) any other required or necessary testing procedure.

(b) A domesticated elk facility shall be properly constructed to protect inspection personnel while they are handling the domesticated elk.

(2) The domesticated elk facility owner shall provide ample signage around the facility indicating that it is a domesticated elk facility, so that the public is put on notice that the animals are not wild elk.

Enacted by Chapter 302, 1997 General Session



Section 203 - License required to operate a domesticated elk facility.

(1) A person may not operate a domesticated elk facility without first obtaining a license from the department.

(2) (a) Each application for a license to operate a domesticated elk facility shall be accompanied by a fee.

(b) The fee shall be established by the department in accordance with Section 63J-1-504.

(3) Each applicant for a domesticated elk facility license shall submit an application providing all information in the form and manner as required by the department.

(4) (a) No license shall be issued until the department has inspected and approved the facility.

(b) The department shall:

(i) notify the Division of Wildlife Resources at least 48 hours prior to a scheduled inspection so that a Division of Wildlife Resources representative may be present at the inspection; and

(ii) provide the Division of Wildlife Resources with copies of all licensing and inspection reports.

(5) Each separate location of the domesticated elk operation shall be licensed separately.

(6) (a) If a domesticated elk facility is operated under more than one business name from a single location, the name of each operation shall be listed with the department in the form and manner required by the department.

(b) The department shall require that a separate fee be paid for each business name listed.

(c) If a domesticated elk facility operates under more than one business name from a single location, the facility shall maintain separate records.

(7) Each person or business entity with an equity interest in the domesticated elk shall be listed on the application for license.

(8) Each domesticated elk facility license shall expire on July 1 in the year following the year of issuance.

(9) Each licensee shall report to the department, in the form and manner required by the department, any change in the information provided in the licensee's application or in the reports previously submitted, within 15 days of each change.

(10) Licenses issued pursuant to this section are not transferable.

Amended by Chapter 183, 2009 General Session



Section 204 - Inspection of domesticated elk.

Following the issuance of a license, the licensee shall have each domesticated elk inspected within 60 days following the stocking of the facility.

Enacted by Chapter 302, 1997 General Session



Section 205 - License renewal.

(1) To renew a license, the licensee shall submit to the department:

(a) an inspection certificate showing that:

(i) the domesticated elk, on the domesticated elk facility, have been inspected and certified by the department for health, proof of ownership, and genetic purity; and

(ii) the facility has been properly maintained as provided in this chapter during the immediately preceding 60-day period; and

(b) a record of each purchase of domesticated elk and transfer of domesticated elk into the facility, which shall include the following information:

(i) name, address, and health approval number of the source;

(ii) date of transaction; and

(iii) number and sex.

(2) (a) If the application for renewal is not received on or before April 30, a late fee will be charged.

(b) A license may not be renewed until the fee is paid.

(3) If the application and fee for renewal are not received on or before July 1, the license may not be renewed, and a new license shall be required.

Amended by Chapter 378, 2010 General Session



Section 206 - Records to be maintained.

(1) The following records and information shall be maintained by a domesticated elk facility for a period of five years:

(a) records of purchase, acquisition, distribution, and production histories of domesticated elk;

(b) records documenting antler harvesting, production, and distribution; and

(c) health certificates and genetic purity records.

(2) For purposes of carrying out the provisions of this chapter and rules promulgated under this chapter and, at any reasonable time during regular business hours, the department shall have free and unimpeded access to inspect all records required to be kept.

(3) The department may make copies of the records referred to in this section.

Amended by Chapter 378, 2010 General Session



Section 207 - Inspection of facilities.

(1) The department may conduct pathological or physical investigations at any domesticated elk facility to ensure compliance with this chapter.

(2) For purposes of carrying out the provisions of this chapter and rules promulgated under this chapter and, at any reasonable time during regular business hours, the department shall have free and unimpeded access to inspect all buildings, yards, pens, pastures, and other areas in which any domesticated elk are kept, handled, or transported.

(3) The department shall notify the Division of Wildlife Resources prior to an inspection so that a Division of Wildlife Resources representative may be present at the inspection.

Enacted by Chapter 302, 1997 General Session



Section 301 - Genetic purity requirements -- Proof of source.

As part of any inspection for licensing or renewing the license of a domesticated elk facility, or for the importation, transportation, or change of ownership of any domesticated elk, the department shall require:

(1) proof of genetic testing to ensure the purity of the domesticated elk herds and prevent the introduction of red deer or hybrid nonnative species into domesticated elk herds in Utah by showing evidence of the purity of live animals, gametes, eggs, sperm, or other genetic material; and

(2) proof that the domesticated elk originates from a legal source as provided in Section 4-39-302.

Enacted by Chapter 302, 1997 General Session



Section 302 - Acquisition of domesticated elk for use in domesticated elk facilities.

Domesticated elk intended for use in domesticated elk facilities shall meet all health and genetic requirements of this chapter.

Amended by Chapter 378, 2010 General Session



Section 303 - Importation of domesticated elk.

(1) A person may not import domesticated elk into the state for use in domesticated elk facilities without first obtaining:

(a) an entry permit from the state veterinarian's office; and

(b) a domesticated elk facility license from the department.

(2) The entry permit shall include the following information and certificates:

(a) a health certificate with an indication of the current health status;

(b) proof of genetic purity as required in Section 4-39-301;

(c) the name and address of the consignor and consignee;

(d) proof that the elk are tuberculosis and brucellosis free;

(e) the origin of shipment;

(f) the final destination;

(g) the total number of animals in the shipment; and

(h) any other information required by the state veterinarian's office or the department.

(3) No domesticated elk will be allowed into the state that originates east of the 100 degree meridian, to prevent introduction of the meningeal worm.

Enacted by Chapter 302, 1997 General Session



Section 304 - Marking domesticated elk.

(1) Each domesticated elk, not previously tattooed, shall be marked by either a tattoo, as provided in Subsection (2), or by a microchip, as provided in Subsection (3):

(a) within 30 days of a change of ownership; or

(b) in the case of newborn calves, within 15 days after being weaned, but in any case, no later than September 15.

(2) If a domesticated elk is identified with a tattoo, the tattoo shall:

(a) be placed peri-anally or inside the right ear; and

(b) consist of a four-digit herd number assigned by the department over a three-digit individual animal number assigned by the owner.

(3) If a domesticated elk is identified with a microchip, it shall be placed in the right ear.

Amended by Chapter 378, 2010 General Session



Section 305 - Transportation of domesticated elk to or from domesticated elk facilities.

Any domesticated elk transferred to or from a domesticated elk facility within the state shall be:

(1) accompanied by a brand inspection certificate specifying the following:

(a) the name, address, and facility license number of the source;

(b) number, sex, and individual identification number; and

(c) name, address, and facility license number of the destination;

(2) accompanied by proof of genetic purity as provided in Section 4-39-301; and

(3) inspected by the department as provided in Section 4-39-306.

Amended by Chapter 378, 2010 General Session



Section 306 - Inspection prior to movement, sale, removal of antlers, or slaughter.

(1) Each domesticated elk facility licensee shall have the domesticated elk inspected by the department prior to any transportation, sale, removal of antlers, or slaughter.

(2) Any person transporting or possessing domesticated elk or domesticated elk products shall have the appropriate brand inspection certificate in his or her possession.

Amended by Chapter 378, 2010 General Session



Section 307 - Inspections -- Qualifications of inspectors.

Health certification shall be based upon inspections carried out in accordance with standards specified by the department.

Enacted by Chapter 302, 1997 General Session



Section 401 - Escape of domesticated elk -- Liability.

(1) It is the owner's responsibility to try to capture any domesticated elk that may have escaped.

(2) The escape of a domesticated elk shall be reported immediately to the state veterinarian or a brand inspector of the Department of Agriculture who shall notify the Division of Wildlife Resources.

(3) If the domesticated elk is not recovered within 72 hours of the escape, the Department of Agriculture, in conjunction with the Division of Wildlife Resources, shall take whatever action is necessary to resolve the problem.

(4) The owner shall reimburse the state or a state agency for any reasonable recapture costs that may be incurred in the recapture or destruction of the animal.

(5) Any escaped domesticated elk taken by a licensed hunter in a manner which complies with the provisions of Title 23 and the rules of the Wildlife Board shall be considered to be a legal taking and neither the licensed hunter, the state, nor a state agency shall be liable to the owner for the killing.

(6) The owner shall be responsible to contain the domesticated elk to ensure that there is no spread of disease from domesticated elk to wild elk and that the genetic purity of wild elk is protected.

Enacted by Chapter 302, 1997 General Session



Section 402 - Removal of wild elk -- Liability.

(1) Upon discovery of wild elk in a domesticated elk facility, the licensee shall immediately notify the Division of Wildlife Resources who shall remove the wild elk.

(2) The state or a state agency is not liable for disease or genetic purity problems of domesticated elk which may be attributed to wild elk.

Enacted by Chapter 302, 1997 General Session



Section 501 - Enforcement and penalties.

(1) Any violation of this chapter is a class B misdemeanor and may be grounds for revocation of the license or denial of any future license as determined by the department.

(2) A violation of any rule made under this chapter may be grounds for revocation of the license or denial for future licenses as determined by the department.

Enacted by Chapter 302, 1997 General Session



Section 502 - Adjudicative proceedings.

Adjudicative proceedings under this chapter shall be conducted in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

Amended by Chapter 382, 2008 General Session






Article 40 - Cat and Dog Community Spay and Neuter Program Restricted Account Act

Section 101 - Title.

This chapter is known as the "Cat and Dog Community Spay and Neuter Program Restricted Account Act."

Renumbered and Amended by Chapter 124, 2011 General Session



Section 102 - Cat and Dog Community Spay and Neuter Program Restricted Account -- Interest -- Use of contributions and interest.

(1) There is created within the General Fund the Cat and Dog Community Spay and Neuter Program Restricted Account.

(2) The account shall be funded by contributions deposited into the Cat and Dog Community Spay and Neuter Program Restricted Account in accordance with Section 59-10-1310.

(3) (a) The Cat and Dog Community Spay and Neuter Program Restricted Account shall earn interest.

(b) Interest earned on the Cat and Dog Community Spay and Neuter Program Restricted Account shall be deposited into the Cat and Dog Community Spay and Neuter Program Restricted Account.

(4) The Department of Agriculture shall distribute contributions and interest deposited into the Cat and Dog Community Spay and Neuter Program Restricted Account to one or more organizations that:

(a) are exempt from federal income taxation under Section 501(c)(3), Internal Revenue Code; or

(b) operate as a city or county animal shelter.

(5) (a) An organization described in Subsection (4) may apply to the department to receive a distribution in accordance with Subsection (4).

(b) An organization that receives a distribution from the department in accordance with Subsection (4):

(i) shall expend the distribution only to spay or neuter dogs and cats:

(A) owned by persons having low incomes; and

(B) by veterinarians who are licensed by Title 58, Chapter 28, Veterinary Practice Act; and

(ii) may not expend the distribution for any administrative cost relating to an expenditure authorized by Subsection (5)(b)(i).

(c) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department may make rules:

(i) providing procedures and requirements for an organization to apply to the department to receive a distribution in accordance with Subsection (4); and

(ii) to define what constitutes a person having a low income.

Renumbered and Amended by Chapter 124, 2011 General Session









Title 6 - Assignment for Benefit of Creditors

Article 1 - General Provisions Relating to Assignment for Benefit of Creditors

Section 1 - Insolvent debtor may assign.

An insolvent debtor may, in good faith, execute an assignment of property to one or more assignees in trust for the benefit of creditors in conformity with the provisions of this title.

No Change Since 1953



Section 2 - When assignment void.

An assignment for the benefit of creditors is void against any creditor of the assignor not assenting thereto in the following cases:

(1) if it gives a preference dependent upon any condition or contingency, or with any power of revocation reserved;

(2) if it tends to coerce any creditor to release or compromise his demand;

(3) if it provides for the payment of any claim known by the assignor to be false or fraudulent, or for the payment of more upon any claim than is known to be justly due from the assignor;

(4) if it reserves any interest in the assigned property or in any part thereof to the assignor or for his benefit before all his existing debts are paid; and

(5) if it confers upon the assignee any power which, if exercised, might prevent or delay the immediate conversion of the assigned property to the purposes of the trust; provided, that the assignment may provide reasonable terms and manner of sale to be carried out only so far as practicable and not prejudicial to the interest of the estate in the discretion of the court.

No Change Since 1953



Section 3 - Assignment to be written -- Contents -- Recording.

Every such assignment shall be by an instrument in writing, setting forth the name of the assignor, his residence and business, the name of the assignee and his residence and business, and in a general way describing the property assigned with its location, and stating the purpose of the assignment. It shall be executed and acknowledged in the manner prescribed for the execution and acknowledgment of deeds, and recorded in the office of the recorder of the county where the property assigned is located. The assignor shall annex to such instrument an inventory, under oath, of his estate, real and personal, according to the best of his knowledge, and a list of his creditors and the amount of their respective demands; but such inventory is not conclusive as to the amount of the debtor's estate, and such assignment shall vest in the assignee the title to any other property belonging to the debtor at the time of making the assignment, except property exempt from execution and insurance upon the life of the assignor, unless the instrument mentions such exempt property and insurance and declares an intention of the assignor that they shall pass thereby. As soon as such instrument is recorded it shall be filed, with the inventory and list of creditors, in the office of the clerk of the district court of the county in which the property so assigned is located; as shall all subsequent papers connected with such proceedings.

Amended by Chapter 378, 2010 General Session



Section 4 - Inventory -- Bond.

The assignee shall forthwith file with the clerk of the district court of the county where the property assigned is located a true and full inventory and valuation of said estate, under oath, so far as the same has come to his knowledge, and shall then enter into bonds to the state for the use of the creditors in double the amount of the inventory and valuation, with one or more sureties to be approved by said clerk, for the faithful performance of said trust; and the assignee may thereupon proceed to perform any duty necessary to carry into effect the purpose of said assignment.

No Change Since 1953



Section 5 - Notice of assignment.

The assignee shall forthwith give notice of such assignment:

(1) (a) by publication once a week for six weeks:

(i) in a newspaper published in the county; or

(ii) if there is not a newspaper as described in Subsection (1)(a)(i), in a newspaper of general circulation in the county; and

(b) by publication as required in Section 45-1-101 for six weeks; and

(2) by mail to each creditor of whom he shall be informed, directed to his usual place of residence, requiring such creditor to present to him within three months thereafter his claims under oath.

Amended by Chapter 388, 2009 General Session



Section 6 - Claims to be filed.

The claims of all creditors, clearly and distinctly stated and sworn to by the claimant, or by some person acquainted with the facts, shall be filed with the assignee within three months of the date of the first publication provided for in the preceding section, unless the court extends such time for all or some of such claimants, which it may do in its discretion where peculiar circumstances seem to justify such extension, but in no case shall such extension be extended beyond nine months.

No Change Since 1953



Section 7 - Assignee to make report.

At the expiration of three months from the time of first publishing notice the assignee shall report and file with the clerk of the court a true and full list, under oath, of all such creditors of the assignor as shall have claimed to be such, with a statement of their claims, an affidavit of publication of notice, and a list of the creditors with their places of residence to whom notice has been sent by mail, and the date of mailing the same.

No Change Since 1953



Section 8 - Objections to claims -- Hearing.

Any person interested may appear within one month after such report is filed and contest the claim or demand of any creditor by written exceptions thereto filed with the clerk, who shall forthwith cause notice thereof to be given to the creditor, which shall be served as in case of a summons and returnable at a time to be named therein, not less than 10 nor more than 40 days; at which time the court shall proceed to hear the proofs and allegations of the parties in the matter and render such judgment thereon as shall be just.

No Change Since 1953



Section 9 - Taxes to be paid.

In all assignments of property for the benefit of creditors, assessments and taxes levied thereon either under the laws of the state or ordinances of municipal corporations shall be entitled to priority, and paid in full by the assignee, and claims therefor need not be filed with him.

Amended by Chapter 378, 2010 General Session



Section 10 - Dividends to creditors.

If no exception is made and filed to the claim of any creditor, or if the same has been adjudicated, the court shall order the assignee to make from time to time fair and equal dividends among the creditors of the assets in his hands in proportion to their claims and according to the preferences or classes, if any, named in the assignment, and as soon as may be to render a final account of his trust to the court. If upon making the final dividend to creditors the assignee shall be unable after reasonable efforts to ascertain the place of residence of any creditor or the person who is authorized to receive the dividend due any creditor, he shall report the same to the court, with evidence showing diligent attempts to find such creditor or person authorized to receive the dividend; whereupon the court may in its discretion order the distribution of the unclaimed dividend among the other creditors.

No Change Since 1953



Section 11 - Court to supervise administration.

The assignee shall at all times be subject to the order and supervision of the court or judge and from time to time may be compelled, by citation or attachment, to file reports of his proceedings and of the situation and condition of the trust, and to proceed in the execution of the duties required by this title.

No Change Since 1953



Section 12 - Time for disposing of property.

The assignee shall dispose of all personal property and divide the proceeds of the same among the creditors as they may be entitled thereto within six months from the date of the assignment, unless further time is given for good cause by the court, and shall dispose of real estate within one year from such date, and make full settlement by that time, unless the court or judge, for good reason shown, shall extend the time therefor.

No Change Since 1953



Section 13 - Failure to file inventory -- Examination of debtor.

No assignment shall be declared fraudulent or void for want of any list or inventory as provided in this title. The court or judge may, upon application of the assignee or any creditor, compel the appearance in person of the debtor before such court or judge, forthwith or at the next term, to answer under oath such matters as may be inquired of him, and such debtor may be fully examined under oath as to the amount and situation of his estate, and the names of the creditors and amounts due to each with their places of residence, and may be compelled to deliver to the assignee any property or estate embraced in the assignment.

No Change Since 1953



Section 14 - Subsequent inventory -- Additional bond.

The assignee shall from time to time file with the clerk of the court an inventory and valuation of any additional property which may come into his hands under the assignment after the filing of the first inventory, and the clerk or the judge of the court may thereupon require him to give additional security.

No Change Since 1953



Section 15 - Debts not matured -- Delay in filing claims.

Any creditor may claim debts to become due as well as debts due, but on debts not due a reasonable rebate shall be made when the same are not drawing interest. Creditors who do not file their claims within three months from the publication of notice as aforesaid may not participate in dividends until after payment in full of all claims presented within said time and allowed by the court, unless the court has extended the time for filing such claims.

Amended by Chapter 378, 2010 General Session



Section 16 - Sales -- Confirmation.

The assignee may dispose of and sell all the estate assigned, real and personal, which the debtor had at the time of the assignment, may sue for and recover in his own name everything belonging or appertaining to said estate, and generally do whatever the debtor might have done in the premises; but no sale of real estate belonging to said trust shall be made without notice published as in case of sales of real estate on execution, unless the court or judge shall otherwise order, and no such sales shall be valid until approved by the court or judge.

No Change Since 1953



Section 17 - Removal of assignee.

Upon a written application of a majority of the creditors in amount the court shall remove the assignee and appoint in his stead a person approved by the creditors in the same number and amount, and the person so removed shall immediately turn over to the clerk of the court, or any person appointed by the court, all money and property of the estate in his hands.

No Change Since 1953



Section 18 - Death or neglect of assignee.

If an assignee dies before the closing of his trust, or shall fail or neglect for the period of 20 days after making of any assignment to file an inventory and valuation and give bond as required in this title, the district court or any judge thereof of the county where such assignment may be recorded, on the application of any person interested, shall appoint some person to execute the trust, who shall on giving bond have all the powers of the assignee first appointed and be subject to all the duties hereby imposed. If it is shown to the court at any time that an assignee is guilty of wasting or misapplying the trust fund, he may be removed, and a successor appointed in the same manner.

No Change Since 1953



Section 19 - Compensation of assignee.

In the absence of any provision in the assignment to the contrary an assignee for the benefit of creditors is entitled to the same commissions as are allowed by law to executors and administrators as compensation in full for all services.

No Change Since 1953



Section 20 - Right to prefer creditor.

Nothing in this title contained shall affect the power of a person, although insolvent, residing either within or without this state, to transfer property in this state in good faith to a particular creditor for the purpose of paying or securing the whole or a part of a debt owing to such creditor; provided, that joint, or joint and several, debtors can prefer their joint creditors only out of joint property, and can prefer the individual creditors of each only out of the separate property of each.

No Change Since 1953









Title 7 - Financial Institutions Act

Article 1 - General Provisions

Section 101 - Title.

This title is known as the "Financial Institutions Act."

Amended by Chapter 200, 1994 General Session



Section 102 - Legislative findings, purpose, and intent.

(1) The Legislature finds it is in the interest of the citizens of this state, and is the purpose of this title, to:

(a) supervise, regulate, and examine persons, firms, corporations, associations, and other business entities furnishing depository, lending, and associated financial services in this state;

(b) protect the interests of shareholders, members, depositors, and other customers of financial institutions operating in this state;

(c) preserve the competitive equality of state chartered institutions as compared to federally chartered institutions, and of Utah depository institutions as compared to out-of-state and foreign depository institutions;

(d) promote the availability, efficiency, and profitability of financial services in the communities of this state;

(e) preserve the advantages of the dual banking system;

(f) cooperate with federal regulators and regulators from other states in regulating financial institutions, in improving the quality of regulation, and in promoting the interests of this state in interstate matters; and

(g) provide to the Commissioner of Financial Institutions sufficient powers and responsibilities to carry out these purposes.

(2) It is the intent of the Legislature that the provisions of this title be interpreted to promote these purposes.

Repealed and Re-enacted by Chapter 49, 1995 General Session



Section 103 - Definitions.

As used in this title:

(1) (a) "Bank" means a person authorized under the laws of this state, another state, or the United States to accept deposits from the public.

(b) "Bank" does not include:

(i) a federal savings and loan association or federal savings bank;

(ii) an industrial bank subject to Chapter 8, Industrial Banks;

(iii) a federally chartered credit union; or

(iv) a credit union subject to Chapter 9, Utah Credit Union Act.

(2) "Banking business" means the offering of deposit accounts to the public and the conduct of such other business activities as may be authorized by this title.

(3) (a) "Branch" means a place of business of a financial institution, other than its main office, at which deposits are received and paid.

(b) "Branch" does not include:

(i) an automated teller machine, as defined in Section 7-16a-102;

(ii) a point-of-sale terminal, as defined in Section 7-16a-102; or

(iii) a loan production office under Section 7-1-715.

(4) "Commissioner" means the Commissioner of Financial Institutions.

(5) "Control" means the power, directly or indirectly, to:

(a) direct or exercise a controlling influence over:

(i) the management or policies of a financial institution; or

(ii) the election of a majority of the directors or trustees of an institution;

(b) vote 20% or more of any class of voting securities of a financial institution by an individual; or

(c) vote more than 10% of any class of voting securities of a financial institution by a person other than an individual.

(6) "Credit union" means a cooperative, nonprofit association incorporated under:

(a) Chapter 9, Utah Credit Union Act; or

(b) 12 U.S.C. Sec. 1751 et seq., Federal Credit Union Act, as amended.

(7) "Department" means the Department of Financial Institutions.

(8) "Depository institution" means a bank, savings and loan association, savings bank, industrial bank, credit union, or other institution that:

(a) holds or receives deposits, savings, or share accounts;

(b) issues certificates of deposit; or

(c) provides to its customers other depository accounts that are subject to withdrawal by checks, drafts, or other instruments or by electronic means to effect third party payments.

(9) (a) "Depository institution holding company" means:

(i) a person other than an individual that:

(A) has control over any depository institution; or

(B) becomes a holding company of a depository institution under Section 7-1-703; or

(ii) a person other than an individual that the commissioner finds, after considering the specific circumstances, is exercising or is capable of exercising a controlling influence over a depository institution by means other than those specifically described in this section.

(b) Except as provided in Section 7-1-703, a person is not a depository institution holding company solely because it owns or controls shares acquired in securing or collecting a debt previously contracted in good faith.

(10) "Financial institution" means any institution subject to the jurisdiction of the department because of this title.

(11) (a) "Financial institution holding company" means a person, other than an individual that has control over any financial institution or any person that becomes a financial institution holding company under this chapter, including an out-of-state or foreign depository institution holding company.

(b) Ownership of a service corporation or service organization by a depository institution does not make that institution a financial institution holding company.

(c) A person holding 10% or less of the voting securities of a financial institution is rebuttably presumed not to have control of the institution.

(d) A trust company is not a holding company solely because it owns or holds 20% or more of the voting securities of a financial institution in a fiduciary capacity, unless the trust company exercises a controlling influence over the management or policies of the financial institution.

(12) "Foreign depository institution" means a depository institution chartered or authorized to transact business by a foreign government.

(13) "Foreign depository institution holding company" means the holding company of a foreign depository institution.

(14) "Home state" means:

(a) for a state chartered depository institution, the state that charters the institution;

(b) for a federally chartered depository institution, the state where the institution's main office is located; and

(c) for a depository institution holding company, the state in which the total deposits of all depository institution subsidiaries are the largest.

(15) "Host state" means:

(a) for a depository institution, a state, other than the institution's home state, where the institution maintains or seeks to establish a branch; and

(b) for a depository institution holding company, a state, other than the depository institution holding company's home state, where the depository institution holding company controls or seeks to control a depository institution subsidiary.

(16) "Industrial bank" means a corporation or limited liability company conducting the business of an industrial bank under Chapter 8, Industrial Banks.

(17) "Industrial loan company" is as defined in Section 7-8-21.

(18) "Insolvent" means the status of a financial institution that is unable to meet its obligations as they mature.

(19) "Institution" means:

(a) a corporation;

(b) a limited liability company;

(c) a partnership;

(d) a trust;

(e) an association;

(f) a joint venture;

(g) a pool;

(h) a syndicate;

(i) an unincorporated organization; or

(j) any form of business entity.

(20) "Institution subject to the jurisdiction of the department" means an institution or other person described in Section 7-1-501.

(21) "Liquidation" means the act or process of winding up the affairs of an institution subject to the jurisdiction of the department by realizing upon assets, paying liabilities, and appropriating profit or loss, as provided in Chapters 2 and 19.

(22) "Liquidator" means a person, agency, or instrumentality of this state or the United States appointed to conduct a liquidation.

(23) (a) "Money services business" includes:

(i) a check casher;

(ii) a deferred deposit lender;

(iii) an issuer or seller of traveler's checks or money orders; and

(iv) a money transmitter.

(b) "Money services business" does not include:

(i) a bank;

(ii) a person registered with, and functionally regulated or examined by the Securities Exchange Commission or the Commodity Futures Trading Commission, or a foreign financial agency that engages in financial activities that, if conducted in the United States, would require the foreign financial agency to be registered with the Securities Exchange Commission or the Commodity Futures Trading Commission; or

(iii) an individual who engages in an activity described in Subsection (23)(a) on an infrequent basis and not for gain or profit.

(24) "Negotiable order of withdrawal" means a draft drawn on a NOW account.

(25) (a) "NOW account" means a savings account from which the owner may make withdrawals by negotiable or transferable instruments for the purpose of making transfers to third parties.

(b) A "NOW account" is not a demand deposit.

(c) Neither the owner of a NOW account nor any third party holder of an instrument requesting withdrawal from the account has a legal right to make withdrawal on demand.

(26) "Out-of-state" means, in reference to a depository institution or depository institution holding company, an institution or company whose home state is not Utah.

(27) "Person" means:

(a) an individual;

(b) a corporation;

(c) a limited liability company;

(d) a partnership;

(e) a trust;

(f) an association;

(g) a joint venture;

(h) a pool;

(i) a syndicate;

(j) a sole proprietorship;

(k) an unincorporated organization; or

(l) any form of business entity.

(28) "Receiver" means a person, agency, or instrumentality of this state or the United States appointed to administer and manage an institution subject to the jurisdiction of the department in receivership, as provided in Chapters 2 and 19.

(29) "Receivership" means the administration and management of the affairs of an institution subject to the jurisdiction of the department to conserve, preserve, and properly dispose of the assets, liabilities, and revenues of an institution in possession, as provided in Chapters 2 and 19.

(30) "Savings account" means any deposit or other account at a depository institution that is not a transaction account.

(31) "Savings and loan association" means:

(a) a federal savings and loan association; and

(b) an out-of-state savings and loan association.

(32) "Service corporation" or "service organization" means a corporation or other business entity owned or controlled by one or more financial institutions that is engaged or proposes to engage in business activities related to the business of financial institutions.

(33) "State" means, unless the context demands otherwise:

(a) a state;

(b) the District of Columbia; or

(c) the territories of the United States.

(34) "Subsidiary" means a business entity under the control of an institution.

(35) (a) "Transaction account" means a deposit, account, or other contractual arrangement in which a depositor, account holder, or other customer is permitted, directly or indirectly, to make withdrawals by:

(i) check or other negotiable or transferable instrument;

(ii) payment order of withdrawal;

(iii) telephone transfer;

(iv) other electronic means; or

(v) any other means or device for the purpose of making payments or transfers to third persons.

(b) "Transaction account" includes:

(i) demand deposits;

(ii) NOW accounts;

(iii) savings deposits subject to automatic transfers; and

(iv) share draft accounts.

(36) "Trust company" means a person authorized to conduct a trust business, as provided in Chapter 5, Trust Business.

(37) "Utah depository institution" means a depository institution whose home state is Utah.

(38) "Utah depository institution holding company" means a depository institution holding company whose home state is Utah.

Amended by Chapter 73, 2013 General Session



Section 104 - Exemptions from application of title.

(1) This title does not apply to:

(a) investment companies registered under the Investment Company Act of 1940, 15 U.S.C. Sec. 80a-1 et seq.;

(b) securities brokers and dealers registered pursuant to:

(i) Title 61, Chapter 1, Utah Uniform Securities Act; or

(ii) the federal Securities Exchange Act of 1934, 15 U.S.C. Sec. 78a et seq.;

(c) depository or other institutions performing transaction account services, including third party transactions, in connection with:

(i) the purchase and redemption of investment company shares; or

(ii) access to a margin or cash securities account maintained by a person identified in Subsection (1)(b); or

(d) insurance companies selling interests in an investment company or "separate account" and subject to regulation by the Utah Insurance Department.

(2) (a) An institution, organization, or person is not exempt from this title if, within this state, it holds itself out to the public as receiving and holding deposits from residents of this state, whether evidenced by a certificate, promissory note, or otherwise.

(b) An investment company is not exempt from this title unless the investment company is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940, 15 U.S.C. Sec. 80a-1 et seq., and is advised by an investment adviser:

(i) which is registered with the United States Securities and Exchange Commission under the Investment Advisers Act of 1940, 15 U.S.C. Sec. 80b-1 et seq.; and

(ii) which advises investment companies and other accounts with a combined value of at least $50,000,000.

Amended by Chapter 356, 2009 General Session



Section 105 - Procedures -- Adjudicative proceedings.

The commissioner and the department shall, except to the extent exempted, comply with the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, in their adjudicative proceedings.

Amended by Chapter 382, 2008 General Session



Section 201 - Creation of department -- Organization.

(1) There is created the Department of Financial Institutions that is responsible for the execution of the laws of this state relating to all financial institutions and other persons subject to this title, and relating to the businesses they conduct.

(2) The department organization includes:

(a) the commissioner of financial institutions, who shall be the chief executive officer of the department;

(b) the Board of Financial Institutions;

(c) the chief examiner;

(d) the deputy commissioner;

(e) the supervisor of banks;

(f) the supervisor of industrial banks;

(g) the supervisor of credit unions;

(h) the supervisor of money services businesses; and

(i) other supervisors, examiners, and personnel as may be required to carry out the duties, powers, and responsibilities of the department.

Amended by Chapter 73, 2013 General Session



Section 202 - Commissioner of financial institutions as executive officer -- Appointment -- Term -- Salary -- Qualifications.

The chief executive officer of the Department of Financial Institutions shall be the commissioner of financial institutions who shall be appointed by the governor with the consent of the Senate. He shall hold office for a term of four years following his appointment and confirmation and until his successor is appointed and qualified, but he shall be subject to removal at the pleasure of the governor. The governor shall establish the commissioner's salary within the salary range fixed by the Legislature in Title 67, Chapter 22, State Officer Compensation. The commissioner of financial institutions shall be a citizen of the United States and shall have sufficient experience with depository institutions or as an employee of a state or federal agency having supervision over financial institutions to demonstrate his qualifications and fitness to perform the duties of his office.

Amended by Chapter 176, 2002 General Session



Section 203 - Board of Financial Institutions.

(1) There is created a Board of Financial Institutions consisting of the commissioner and the following five members, who shall be qualified by training and experience in their respective fields and shall be appointed by the governor with the consent of the Senate:

(a) one representative from the commercial banking business;

(b) one representative from the consumer lending, money services business, or escrow agency business;

(c) one representative from the industrial bank business;

(d) one representative from the credit union business; and

(e) one representative of the general public who, as a result of education, training, experience, or interest, is well qualified to consider economic and financial issues and data as they may affect the public interest in the soundness of the financial systems of this state.

(2) The commissioner shall act as chair.

(3) (a) A member of the board shall be a resident of this state.

(b) No more than three members of the board may be from the same political party.

(c) No more than two members of the board may be connected with the same financial institution or its holding company.

(d) A member may not participate in any matter involving an institution with which the member has a conflict of interest.

(4) (a) Except as required by Subsection (4)(b), the terms of office shall be four years each expiring on July 1.

(b) The governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(c) A member serves until the member's successor is appointed and qualified.

(d) When a vacancy occurs in the membership for any reason, the governor shall appoint a replacement for the unexpired term.

(5) (a) The board shall meet at least quarterly on a date the board sets.

(b) The commissioner or any two members of the board may call additional meetings.

(c) Four members constitute a quorum for the transaction of business.

(d) Actions of the board require a vote of a majority of those present when a quorum is present.

(e) A meeting of the board and records of the board's proceedings are subject to Title 52, Chapter 4, Open and Public Meetings Act, except for discussion of confidential information pertaining to a particular financial institution.

(6) (a) A member of the board shall, by sworn or written statement filed with the commissioner, disclose any position of employment or ownership interest that the member has with respect to any institution subject to the jurisdiction of the department.

(b) The member shall:

(i) file the statement required by this Subsection (6) when first appointed to the board; and

(ii) subsequently file amendments to the statement if there is any material change in the matters covered by the statement.

(7) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(8) The board shall advise the commissioner with respect to:

(a) the exercise of the commissioner's duties, powers, and responsibilities under this title; and

(b) the organization and performance of the department and its employees.

(9) The board shall recommend annually to the governor and the Legislature a budget for the requirements of the department in carrying out its duties, functions, and responsibilities under this title.

Amended by Chapter 73, 2013 General Session



Section 204 - Chief examiner -- Powers and duties.

(1) The commissioner shall designate an examiner as chief examiner, who shall be sufficiently qualified by training and experience in financial institutions or as an employee of a state or federal agency having supervision of financial institutions to perform the duties of the office.

(2) The chief examiner shall serve at the pleasure of the commissioner. If the office of commissioner is vacant, or in the absence, recusal, or disability of the commissioner, the chief examiner shall exercise all of the powers of the commissioner, except those powers the commissioner otherwise delegates or reserves during a period of absence or recusal. The chief examiner shall assist, advise, and perform administrative duties as directed by the commissioner and may also act as a supervisor.

Amended by Chapter 200, 1994 General Session



Section 205 - Supervisor of banks -- Responsibilities.

(1) The commissioner shall designate an examiner as supervisor of banks, who shall be sufficiently qualified by training and experience in the banking business or as an employee of a state or federal bank supervisory agency to perform the duties of the office.

(2) The supervisor of banks is responsible, subject to the direction and control of the commissioner, for the general supervision and examination of all banks and bank-related institutions subject to the jurisdiction of the department. The supervisor shall assist and advise the commissioner in the execution of the laws of this state relating to these institutions and shall perform other duties prescribed in this title or assigned by the commissioner.

Amended by Chapter 200, 1994 General Session



Section 207 - Supervisor of industrial banks -- Responsibilities.

(1) The commissioner shall designate an examiner as supervisor of industrial banks who shall be sufficiently qualified by training and experience in the business of industrial banks or other financial institutions or as an employee of a state or federal agency supervising financial institutions to perform the duties of the office.

(2) (a) The supervisor of industrial banks is responsible, subject to the direction and control of the commissioner, for the general supervision and examination of all industrial banks subject to the jurisdiction of the department and other institutions as assigned.

(b) The supervisor shall:

(i) assist and advise the commissioner in the execution of the laws of this state relating to these institutions; and

(ii) perform other duties prescribed in this title or assigned by the commissioner.

Amended by Chapter 92, 2004 General Session



Section 208 - Supervisor of credit unions -- Responsibilities.

(1) The commissioner shall designate an examiner as supervisor of credit unions who shall be sufficiently qualified by training and experience in the business of credit unions or as an employee of a state or federal agency supervising credit unions to perform the duties of the office.

(2) The supervisor of credit unions is responsible, subject to the direction and control of the commissioner, for the general supervision and examination of all credit unions subject to the jurisdiction of the department and other institutions assigned by the commissioner. The supervisor shall assist and advise the commissioner in the execution of the laws of this state relating to these institutions, and shall perform other duties prescribed in this title or assigned by the commissioner.

Amended by Chapter 200, 1994 General Session



Section 208.1 - Supervisor of trusts -- Qualifications -- Responsibilities.

The commissioner may designate an examiner as supervisor of trusts who shall be a citizen of the United States and shall have sufficient training and experience with regard to trusts to demonstrate his qualifications and fitness to perform the duties of his office. The supervisor of trusts is responsible, subject to the direction and control of the commissioner, for the general supervision and examination of all trusts subject to the jurisdiction of the department under this title. He shall assist and advise the commissioner in the execution of the laws of this state relating to trusts and shall perform other duties prescribed in this title or assigned to him by the commissioner.

Enacted by Chapter 267, 1989 General Session



Section 208.2 - Deputy commissioner.

The commissioner may appoint a deputy commissioner who shall be a citizen of the United States and a member of the Utah State Bar, to serve at the pleasure of the commissioner. The deputy commissioner shall serve as staff attorney for the department and perform all other duties assigned to him by the commissioner.

Enacted by Chapter 267, 1989 General Session



Section 208.3 - Supervisor of money services businesses.

(1) The commissioner shall designate an examiner as supervisor of money services businesses who shall be sufficiently qualified by training and experience in the business of money services businesses or other financial institutions or as an employee of a state or federal agency supervising financial institutions to perform the duties of the office.

(2) (a) The supervisor of money services businesses is responsible, subject to the direction and control of the commissioner, for the general supervision and examination of money services businesses subject to the jurisdiction of the department and other institutions as assigned.

(b) The supervisor shall:

(i) assist and advise the commissioner in the execution of the laws of this state relating to money services businesses; and

(ii) perform other duties prescribed in this title or assigned by the commissioner.

Enacted by Chapter 73, 2013 General Session



Section 209 - Additional supervisors, examiners, and other personnel -- Compensation -- Travel expenses.

(1) In addition to the supervisors under Sections 7-1-205 through 7-1-208.1, the commissioner may appoint additional supervisors as necessary. The commissioner may assign to any supervisor responsibility, subject to the direction and control of the commissioner, for the general supervision and examination of any class of financial institutions or other persons not specifically assigned to another supervisor.

(2) The commissioner may employ examiners required for the proper conduct of the department. These examiners may not be interested, directly or indirectly, in any institution under the jurisdiction and supervision of the department. They shall perform duties prescribed by this title or assigned to them by the commissioner.

(3) The commissioner may delegate to the chief examiner or any supervisor the duty of conducting hearings in carrying out the duties, powers, and functions of the department or he may employ, on a regular or part-time basis, similarly qualified persons to act as hearing officers for those purposes.

(4) The commissioner may appoint or employ, on a permanent or consulting basis, other persons qualified by education, training, and experience for the needs of the department as the commissioner considers necessary to carry out the duties, powers, and responsibilities of the department.

(5) The commissioner may employ clerical help to properly carry on the work of the department.

(6) The salaries of the employees of the department shall be fixed in accordance with salary and merit standards adopted by the Division of Finance and are payable in the same manner as the salaries of other state employees. All actual and necessary traveling expenses of the commissioner, supervisors, examiners, and other employees of the department incurred in the discharge of their duties shall be fully itemized upon proper vouchers and certified by the commissioner to the director of the Division of Finance.

Amended by Chapter 200, 1994 General Session



Section 210 - Records of department required.

The commissioner shall keep as records of the department proper books showing all acts and matters and things done by the department.

Enacted by Chapter 16, 1981 General Session



Section 211 - Reports of commissioner to governor and Legislature.

The commissioner shall submit on or before October 1 of each year a report to the governor and to the Legislature containing information from the last report of condition furnished by each institution under the supervision of the department and any other proceeding had or done by the department showing generally the condition of the businesses under the supervision of the department and such other matters in connection with the businesses as may be of interest to the public; and a detailed statement, verified by oath, of all fees and other money received by the department during the same period.

Enacted by Chapter 16, 1981 General Session



Section 301 - Powers and duties of commissioner -- Rulemaking.

Without limiting the other powers, duties, and responsibilities specified in this title, the commissioner has the functions, powers, duties, and responsibilities with respect to an institution, person, or business subject to the jurisdiction of the department contained in this title, including the functions, powers, duties, and responsibilities described in Subsections (1) through (15).

(1) The commissioner may govern the administration and operation of the department.

(2) The commissioner may supervise the conduct, operation, management, examination, and statements and reports of examinations of financial institutions and other persons subject to the jurisdiction of the department.

(3) (a) The commissioner may authorize a state chartered depository institution to engage in any activity it could engage in, and to grant to that institution all additional rights, powers, privileges, benefits, or immunities it would possess, if it were chartered under the laws of the United States.

(b) The commissioner may authorize a depository institution chartered by this state to engage in any activity that a Utah branch of an out-of-state depository institution of the same class can engage in, and to grant to the Utah institution all additional rights, powers, privileges, benefits, or immunities it needs to engage in the activity.

(c) In granting authority under this Subsection (3), the commissioner shall consider:

(i) the need for competitive equality between institutions chartered by this state and institutions operating in this state that are chartered by another state or by the federal government; and

(ii) the adverse effect on shareholders, members, depositors, and other customers of financial institutions chartered by this state if equal power and protection of those institutions, compared with federally chartered or out-of-state institutions of the same class, are not promptly available.

(4) The commissioner may safeguard the interest of shareholders, members, depositors, and other customers of institutions and other persons subject to the jurisdiction of the department.

(5) (a) The commissioner may establish criteria consistent with this title to be applied in granting applications for approval of:

(i) a new institution;

(ii) a new branch;

(iii) the relocation of an office or branch;

(iv) a merger;

(v) a consolidation;

(vi) a change in control of an institution or other person subject to the jurisdiction of the department; and

(vii) other applications specified in this title.

(b) The criteria established under Subsection (5)(a) may not be applied to make it more difficult for a state chartered institution to obtain approval of an application than for a federally chartered institution in the same class to obtain approval from the appropriate federal regulatory agency or administrator.

(6) (a) The commissioner may protect the privacy of the records of any institution subject to the jurisdiction of the department pertaining to a particular depositor or other customer of the institution. Rules adopted under this Subsection (6) shall be consistent with federal laws and regulations applicable to the institution.

(b) An institution that consents to produce records or that is required to produce records in compliance with a subpoena or other order of a court of competent jurisdiction or in compliance with an order obtained pursuant to Sections 7-1-1001 through 7-1-1007 shall be reimbursed for the cost of retrieval and reproduction of the records by the party seeking the information. The commissioner may by rule establish the rates and conditions under which reimbursement is made.

(7) (a) The commissioner may classify the records kept by institutions subject to the jurisdiction of the department and to prescribe the period for which each class of records is retained.

(b) Rules adopted under this Subsection (7) for any class of financial institution shall be consistent with federal laws and regulations applicable to the class.

(c) Rules made under this Subsection (7) shall provide that:

(i) An institution may dispose of any record after retaining it for the period prescribed by the commissioner for retention of records of its class. If an institution disposes of a record after the prescribed period, the institution has no duty to produce it in any action or proceeding and is not liable to any person by reason of that disposition.

(ii) An institution may keep records in its custody in the form of microfilm or equivalent reproduction. A reproduction has the same force and effect as the original and shall be admissible into evidence as if it were the original.

(d) In adopting rules under this Subsection (7), the commissioner shall take into consideration:

(i) actions at law and administrative proceedings in which the production of the records might be necessary or desirable;

(ii) state and federal statutes of limitation applicable to the actions or proceedings;

(iii) the availability from other sources of information contained in these records; and

(iv) other matters the commissioner considers pertinent in formulating rules that require institutions to retain their records for as short a period as commensurate with the interest in having the records available of:

(A) customers, members, depositors, and shareholders of the institutions; and

(B) the people of this state.

(8) (a) The commissioner may establish reasonable classes of depository and other financial institutions including separate classes for:

(i) banks and related institutions;

(ii) credit unions; and

(iii) industrial banks.

(b) If the restrictions or requirements the commissioner imposes are not more stringent than those applicable under federal law or regulation to federally chartered institutions of the same class, the commissioner may establish the following for each class in a manner consistent with this title:

(i) eligible classes and types of investments for the deposits and other funds of those financial institutions;

(ii) minimum standards, in amounts sufficient to protect depositors and other creditors, for the amount and types of capital required to engage in the business conducted by each class or to obtain a license or to establish a branch or additional office of an institution of each class;

(iii) eligible obligations, reserves, and other accounts to be included in the computation of capital;

(iv) minimum liquidity requirements for financial institutions within each class in amounts sufficient to meet the demands of depositors and other creditors for liquid funds;

(v) limitations on the amount and type of borrowings by each class of financial institution in relation to the amount of its capital and the character and condition of its assets and its deposits and other liabilities;

(vi) limitations on the amount and nature of loans and extensions of credit to a person or related persons by each class of financial institution in relation to the amount of its capital; and

(vii) limitations on the amount and nature of loans and extensions of credit by a financial institution or other person within each class to an executive officer, director, or principal shareholder of:

(A) the institution or other person;

(B) a company of which the institution or other person is a subsidiary;

(C) a subsidiary of the institution or other person;

(D) an affiliate of the institution; and

(E) a company controlled by an executive officer, director, or principal shareholder of the institution.

(9) The commissioner may define unfair trade practices of financial institutions and other persons subject to the jurisdiction of the department and to prohibit or restrict these practices.

(10) The commissioner may establish reasonable standards to promote the fair and truthful advertising of:

(a) services offered by a financial institution;

(b) the charges for the services advertised under Subsection (10)(a);

(c) the interest or other compensation to be paid on deposits or any debt instrument offered for sale by the institution;

(d) the nature and extent of any:

(i) insurance on deposits;

(ii) savings accounts;

(iii) share accounts;

(iv) certificates of deposit;

(v) time deposit accounts;

(vi) NOW accounts;

(vii) share draft accounts;

(viii) transaction accounts; or

(ix) any evidence of indebtedness issued, offered for sale, offered to sell or sold by a financial institution or other person subject to the jurisdiction of the department; and

(e) the safety or financial soundness of a financial institution or other person subject to the jurisdiction of the department.

(11) The commissioner may define what constitutes an impairment of capital for each class of financial institution or other person subject to the jurisdiction of the department.

(12) The commissioner may designate days on which depository institutions are closed in accordance with Section 7-1-808.

(13) The commissioner may regulate the issuance, advertising, offer for sale, and sale of a security to the extent authorized by Section 7-1-503.

(14) The commissioner may require the officers of an institution or other person subject to the commissioner's jurisdiction to open and keep a standard set of books, computer records, or both for the purpose of keeping accurate and convenient records of the transactions and accounts of the institution in a manner to enable the commissioner, supervisors, and department examiners to readily ascertain the institution's true condition. These requirements shall be consistent with generally accepted accounting principles for financial institutions.

(15) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the commissioner may issue rules consistent with the purposes and provisions of this title, and may revise, amend, or repeal the rules adopted.

Amended by Chapter 73, 2013 General Session



Section 302 - Review of supervisor's action by commissioner.

The commissioner shall review, upon written request of the institution or other person affected, any act or order of a supervisor and may suspend, modify, or revoke any such act or order as he may find to be arbitrary, capricious, contrary to law or the rules and regulations of the department, or not in the best interest of the public or of the state.

Enacted by Chapter 16, 1981 General Session



Section 303 - Joint operations and information exchange by institutions.

The commissioner may authorize institutions subject to the jurisdiction of the department to engage in such joint and cooperative actions as the commissioner finds will be in the public interest, including:

(1) mutual exchange of financial information as to depositors, borrowers, and other customers;

(2) joint use of facilities;

(3) joint operation of clearing houses and other facilities for payment of checks, drafts, or other instruments drawn on or issued by various classes of depository institutions;

(4) joint participation in lending programs to promote the public welfare;

(5) joint risk management services; and

(6) joint ownership, operation, or furnishing of electronic funds transfer services.

Amended by Chapter 378, 2010 General Session



Section 304 - Civil actions against unauthorized operations.

The commissioner may bring any appropriate civil action to prevent or restrain any person from engaging in this state in any business subject to the jurisdiction of the department without first having obtained the authority to do so as provided in this title or from violating any other provisions of this title or any rule, regulation, or order of the commissioner.

Enacted by Chapter 16, 1981 General Session



Section 305 - Final decisions on applications for new institutions, branches, relocation, merger, consolidation, acquisition and changes in control of financial institutions.

The commissioner shall make final decisions consistent with the purposes and provisions of this title on behalf of the department upon all applications to the department for approval of new institutions, branches, relocation, mergers or consolidation, acquisitions and changes in control of institutions subject to the jurisdiction of the department.

Enacted by Chapter 16, 1981 General Session



Section 307 - Cease and desist orders -- Procedure for issuance.

(1) If the commissioner has determined that any institution or other person under the jurisdiction of the department, or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such institution or other person, is engaging or has engaged or that the commissioner has reasonable cause to believe is about to engage in an unsafe or unsound practice in conducting the business of such institution or other person, or is violating or has violated or the commissioner has reasonable cause to believe is about to violate any applicable provision of this title, or any rule, regulation, order, or any condition imposed in writing by the commissioner in the granting of any application or other request by the institution or other person, or any written agreement entered into with the commissioner, the commissioner may, after notice and opportunity for hearing, issue a cease and desist order against such institution or other person.

(2) If the commissioner has determined that any institution or other person under the jurisdiction of the department or any director, officer, employee, agent, or other person participating in the conduct of the affairs of such institution or other person is engaging in any unsafe or unsound practice or is violating any relevant provision of this title, or any rule, regulation, order, or any condition imposed in writing by the commissioner which the commissioner determines threatens the safety and soundness of the institution or other person, the commissioner may issue a temporary cease and desist order. A temporary cease and desist order is effective immediately upon issuance for 30 days and may be extended by the commissioner in writing for two consecutive 15-day periods. A hearing on the temporary cease and desist order shall be held by the commissioner within 10 days of its issuance, at which time the temporary cease and desist order may be set aside, modified, terminated, or made final.

Enacted by Chapter 8, 1983 General Session



Section 308 - Suspension or removal of director or officer -- Grounds -- Procedure for issuance of order.

(1) (a) If the commissioner has determined that any officer or director of an institution or other person under the jurisdiction of the department has:

(i) violated any law, rule, regulation, or a cease and desist order which has become final;

(ii) engaged or participated in any unsafe or unsound practice in the conduct of the affairs of the institution or other person;

(iii) committed or engaged in any act, omission, or practice which constitutes a breach of his fiduciary duty as an officer or director;

(iv) been charged in any information, indictment, or complaint authorized by a county attorney, a district attorney, or the attorney general of the state relative to a violation of this title; or

(v) been charged with the commission of or participation in a crime involving dishonesty or breach of trust; and

(b) if the commissioner determines that:

(i) the institution or other person under the jurisdiction of the department has suffered or will suffer substantial financial loss or other damage due to such actions and that such action may impair the safety and soundness of the institution or other person or prejudice in any manner the interests of the depositors, members, creditors, or shareholders; or

(ii) the director or officer has received financial gain by reason of any breach of fiduciary duty; the commissioner may, after notice and opportunity for hearing, serve upon such director or officer a written notice of suspension or removal of the individual from office or prohibition from further participation in the conduct of the affairs of the institution or other person.

(2) If the commissioner deems it necessary for the protection of an institution or other person under the jurisdiction of the department or the interests of its depositors, members, creditors, or shareholders, he may, by written notice served upon the officer or director, suspend that officer or director from office or prohibit him from further participation in any manner in the conduct of the affairs of the institution or other person. The suspension or prohibition is effective upon service of the notice and, unless stayed by a court, shall remain in effect until the commissioner dismisses the charges specified in the notice, or, if an order of removal or prohibition is issued against the officer or director, until the effective date of that order.

Amended by Chapter 38, 1993 General Session



Section 309 - Hearings by commissioner -- Discretion of commissioner -- Procedure -- Judicial review.

The commissioner may conduct or cause to be conducted hearings relating to matters within his supervisory jurisdiction and shall establish rules for discovery and other procedures applicable to the hearings consistent with the provisions of the Utah Rules of Civil Procedure. The decision whether or not to hold a formal hearing on any matter coming before the commissioner under this title shall be solely within the discretion of the commissioner. His failure or refusal to hold a formal hearing is not a ground for reversal of any decision or order of the commissioner unless the reviewing court finds that such failure or refusal has deprived an interested party of due process of law, or that a formal hearing is required by the provisions of this title.

Amended by Chapter 378, 2010 General Session



Section 310 - Subpoena power of commissioner.

The commissioner may issue subpoenas to compel the attendance of witnesses and the production of books, records, and other papers and documents and may examine or cause to be examined under oath any officer, director, or employee of any institution subject to the jurisdiction of the department or any other person whose testimony he finds relevant to any matter before him or whose testimony is necessary or appropriate in carrying out his duties and responsibilities.

Enacted by Chapter 16, 1981 General Session



Section 311 - Moratoriums on applications for new depository institutions or branches.

The commissioner may establish, upon finding that applicable financial and economic conditions require such action, a moratorium on accepting or acting upon applications to conduct a business of depository institutions subject to the jurisdiction of the department or to establish new branches or offices of institutions subject to the jurisdiction of the department. The moratorium may apply to the entire state or to such community or communities or other market area or areas as the commissioner finds appropriate. No such period shall extend for a period longer than one year, unless the commissioner finds that the public interest requires renewal of the period for an additional period not to exceed one year.

Enacted by Chapter 16, 1981 General Session



Section 312 - Reports required of large stockholders of financial institutions as to loans secured by stock.

The commissioner may require any person owning or acquiring 25% or more of the outstanding capital stock of any depository institution subject to his jurisdiction, or 25% or more of the stock of any corporation having control of the institution, to report to him any borrowing by that person which is secured by that stock and to report to him the terms of the borrowing. This section applies only if the purpose for the borrowing was to acquire control of the institution or any other depository institution.

Enacted by Chapter 16, 1981 General Session



Section 313 - Requiring remedial action by institution in or about to be in unsound condition -- Assistance by insurers.

(1) The commissioner may require any financial institution subject to the jurisdiction of the department that he finds to be or about to be in an unsafe or unsound condition to take corrective or remedial action as he considers appropriate to protect the interests of depositors, members, other creditors, and shareholders of the institution, and the general public.

(2) An insurer of the accounts of a financial institution may make loans to, purchase the assets of, establish accounts in, or provide other assistance to a financial institution in order to correct or remedy an unsafe or unsound condition or to protect the interests of depositors, members, other creditors, and shareholders of the institution. This assistance is subject to approval by the commissioner.

Amended by Chapter 267, 1989 General Session



Section 314 - Examination of institutions by commissioner or supervisor.

(1) The commissioner or the responsible supervisor shall visit and examine or cause to be visited and examined every depository institution and such other institutions subject to the jurisdiction of the department as the commissioner considers necessary or advisable.

(2) At every examination of a depository institution careful inquiry shall be made as to: (a) the condition and resources of the institution examined; (b) the mode of conducting and managing of its affairs; (c) the actions of its directors and officers; (d) the investment and disposition of its funds; (e) the security offered to depositors and other customers; (f) whether or not it is violating any provision of law relating to the institution or the business of the institution examined; (g) whether or not it is complying with its articles of incorporation and bylaws; and (h) such other matters as the commissioner may prescribe.

(3) The commissioner may, in his discretion, accept examinations of any institution which are made by federal examiners or examiners from other states having jurisdiction over that institution in lieu of any examination required under the laws of this state.

(4) The nature and extent of examination of institutions or other business entities not classified as depository institutions but otherwise subject to the jurisdiction of the department as provided in this title shall be such as the commissioner may determine to be necessary or appropriate in determining whether or not the business is being conducted in accordance with law and the regulations of the department.

Enacted by Chapter 16, 1981 General Session



Section 315 - Examination by board of directors required -- Report.

The commissioner may at any time require the board of directors of any or all institutions under his jurisdiction to fully examine or have fully examined the books, papers, and affairs of the institution of which they are directors and particularly the loans, discounts, and overdrafts of such institutions to ascertain the value and security thereof and the collateral security, if any, given in connection therewith and to inquire into such other matters as the commissioner may consider necessary and to have a report placed on file with the records of the institution, which report shall be subject to examination by the commissioner.

Enacted by Chapter 16, 1981 General Session



Section 316 - Forms for reports required from institutions.

The commissioner shall prescribe the forms for all reports required by law or regulation from financial institutions subject to the jurisdiction of the department and may change the forms at his discretion. The department shall furnish without charge upon the request of any such institution any blank form necessary or required by law.

Enacted by Chapter 16, 1981 General Session



Section 317 - Reports of condition called for by commissioner.

The commissioner may call upon any institution under the jurisdiction of the department for a report of its condition at the close of business on any day specified in the call within the preceding three months. The reports required shall be transmitted by the institution to the commissioner within 30 days after the date of the call. Reports prepared by an independent certified public accountant or reports accepted by supervisory agencies of the United States or other states shall be acceptable.

Enacted by Chapter 16, 1981 General Session



Section 318 - Reports of condition -- Form -- Falsification or failure to file.

(1) Each institution under the jurisdiction of the department, including each out-of-state depository institution operating a branch in this state, shall provide a report of its condition to the department at least twice a year, as required by the commissioner. The commissioner may require an institution to provide more frequent reports as necessary.

(2) The report shall be made according to the form prescribed by the commissioner and shall be verified by the oath or affirmation of the president or a vice president and attested by at least two directors.

(3) It is a third degree felony for any officer, director, or employee of a financial institution to do any of the following:

(a) knowingly subscribe or cause to be made any false statement or report to the commissioner or department;

(b) knowingly subscribe or cause to be made any false entry in the books or accounts of the institution; or

(c) knowingly subscribe or exhibit false papers with intent to deceive any person authorized to examine the institution.

(4) Each institution that fails or neglects to make a report within 30 days after receiving a call for any report required by this title, by an order of the commissioner, or by any rule of the department is subject to a penalty of $50 a day for each day the report is past due. The commissioner may reduce or waive the penalty for good cause shown.

(5) It is criminal perjury for any officer or employee of a financial institution under the jurisdiction of the department to willfully swear falsely in making an oath or affirmation concerning a report of the institution's condition.

(6) For information purposes, and without being subject to penalties under state law, a federally chartered depository institution operating a main office or branch in this state shall provide to the department a copy of its regular report of condition filed with its chartering agency.

Amended by Chapter 49, 1995 General Session



Section 319 - Notice to county attorney or district attorney of criminal violations -- Attorney general to conduct actions commenced by commissioner -- Assistance of county attorney or district attorney.

The commissioner shall inform the county attorney or district attorney in the county in which the principal office of an institution is located of any violation of any provision of law which constitutes a misdemeanor or felony by an officer, director, or employee of any institution under his jurisdiction which shall come to his notice, and upon receipt of such information the county attorney or district attorney shall institute proceedings to enforce the provisions of the law. The attorney general shall conduct all actions, suits, and proceedings begun by the commissioner under authority of law and may call to his assistance the county attorney or district attorney of the county in which the action, suit, or proceeding is conducted, and it shall be the duty of the county attorney or district attorney to render such assistance as the attorney general may require.

Amended by Chapter 38, 1993 General Session



Section 320 - Actions to enjoin violations -- Bond not required -- Recovery -- Attorney's fees.

(1) Whenever it appears to the commissioner that any person has engaged in or is about to engage in any act or practice constituting a violation of this title or any rule, regulation, or order of the commissioner or the department, he may bring an action in an appropriate court of general jurisdiction to enjoin the acts or practices and to enforce compliance with this title or any rule or order issued under this title. Upon a proper showing, a permanent or temporary injunction, restraining order, or extraordinary writ shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The court may not require the commissioner to post a bond.

(2) If the court finds that the defendant in an action brought by the commissioner pursuant to this section has violated or is about to violate any provision of this title or any rule or order of the commissioner, the court may award to the department an amount not exceeding $10,000 per day for each day the defendant was in violation. The court may also award the department reasonable attorney's fees.

Amended by Chapter 133, 1991 General Session



Section 321 - Powers and duties of commissioner to carry out purposes of title.

The commissioner shall have such other powers, duties, and responsibilities as shall be necessary or appropriate to carry out the provisions and purposes of this title and to prevent evasion thereof, to promote and insure the safety, soundness, and stability of institutions subject to the jurisdiction of the department or to protect the interest of depositors and other customers of the institutions.

Enacted by Chapter 16, 1981 General Session



Section 322 - Orders of commissioner -- Writing -- Service -- Contents -- Enforcement.

Any order issued by the commissioner under authority of this title shall be in writing, delivered to the institution or institutions affected and shall state the findings of the commissioner and the action required. The order shall specify the effective date thereof, which may be immediate or may be at a later date, and such order shall remain in effect until withdrawn by the commissioner or until terminated by a court order. The order of the commissioner, upon application made on or after the effective date of the order by the commissioner to a court of general jurisdiction in the county in which the principal office of the institution is located, may be enforced ex parte and without notice by an order to comply entered by the court.

Enacted by Chapter 16, 1981 General Session



Section 323 - Regulation of interstate operations -- Coordination of efforts.

(1) The commissioner may:

(a) examine, supervise, and regulate a branch operated in this state by a depository institution chartered by another state and take any action or issue any order with regard to that branch;

(b) examine, supervise, and regulate a branch operated in another state by a depository institution chartered by this state and take any action or issue any order with regard to that branch; and

(c) coordinate these activities with any other state or federal agency that shares jurisdiction over the institution.

(2) The commissioner may coordinate the examination, supervision, and regulation of any depository institution chartered by this state with the examination, supervision, and regulation of an affiliated depository institution operating in another state.

(3) The commissioner may take any reasonable and lawful action in furtherance of coordinating the regulation of interstate operations, including:

(a) negotiating and entering into cooperative agreements with an agency of another state or of the federal government;

(b) sharing information and reports in accordance with Section 7-1-802 with an agency that shares jurisdiction over the institution;

(c) accepting as sufficient, if appropriate, examination reports and other information compiled or generated by or for an agency that shares jurisdiction over the institution;

(d) contracting with an agency that shares jurisdiction over the institution to engage the services of its examiners at a reasonable rate of compensation;

(e) offering the services of the department's examiners at a reasonable rate of compensation to an agency that shares jurisdiction over the institution;

(f) collecting fees on behalf of, or receiving payment of fees through, an agency that shares jurisdiction over the institution; and

(g) cooperating in any other way with other supervisory agencies and professional associations to promote the efficient, safe, and sound operation and regulation of interstate depository institution activities, including the formulation of interstate examination policies and procedures and the drafting of model laws, rules, and agreements.

(4) A contract between the department and an agency that shares jurisdiction over a depository institution to provide examiners to aid in interstate examination and regulation is considered a sole source contract under Section 63G-6a-802.

Amended by Chapter 347, 2012 General Session



Section 324 - Debt cancellation agreements and debt suspension agreements.

(1) As used in this section:

(a) "Class of depository institution" means a class consisting of:

(i) banks;

(ii) credit unions;

(iii) industrial banks; or

(iv) wholly owned subsidiaries of a depository institution listed in this Subsection (1)(a).

(b) "Debt cancellation agreement" is as defined in Section 31A-21-109.

(c) "Debt suspension agreement" is as defined in Section 31A-21-109.

(2) Subject to the other provisions of this section, the commissioner may by rule, made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act:

(a) authorize any member of a class of depository institution that is subject to the jurisdiction of the department to issue:

(i) a debt cancellation agreement; or

(ii) a debt suspension agreement; and

(b) regulate the issuance of a debt cancellation agreement or a debt suspension agreement issued in this state by a member of a class of depository institution.

(3) (a) Any rule adopted by the commissioner under this section as applied to a class of depository institution shall be substantially similar to any federal regulation applying to the same class of depository institution.

(b) Any rule adopted by the commissioner applicable to a class of depository institution described in this Subsection (3)(b) shall be substantially similar to any federal regulation applicable to a bank if no federal regulation authorizes or regulates the issuance of a debt cancellation agreement or debt suspension agreement for that class of depository institution.

(4) (a) An out-of-state depository institution may issue a debt cancellation agreement or debt suspension agreement in this state if:

(i) the home state of the out-of-state depository institution authorizes and regulates the issuance of a debt cancellation agreement or debt suspension agreement by the out-of-state depository institution; and

(ii) subject to Subsection (4)(b), the out-of-state depository institution complies with regulations from the out-of-state depository institution's home state that regulate the issuance of a debt cancellation agreement or a debt suspension agreement.

(b) Notwithstanding Subsection (4)(a), an out-of-state depository institution described in Subsection (4)(a) shall comply with rules adopted by the commissioner under this section that regulate the issuance of a debt cancellation agreement or a debt suspension agreement in this state by the class of depository institution to which the out-of-state depository institution belongs if the regulations of the out-of-state depository institution's home state do not provide at least the same level of protection with respect to a debt cancellation agreement or debt suspension agreement as the rules adopted by the commissioner under this section with respect to the same class of depository institution:

(i) for the safety and soundness of the depository institution; and

(ii) for consumer protections for the borrowers of the depository institution.

Amended by Chapter 73, 2013 General Session



Section 325 - Compliance with applicable federal law.

(1) As used in this section, "federal law" means:

(a) a statute passed by the Congress of the United States; or

(b) a final regulation:

(i) adopted by an administrative agency of the United States government; and

(ii) published in the code of federal regulations or the federal register.

(2) (a) An institution subject to the jurisdiction of the department violates this title if the institution violates a federal law:

(i) that is applicable to the institution; and

(ii) pursuant to the terms of the federal law in effect on the day the institution violates the federal law.

(b) The department shall by rule, made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, and consistent with this title, designate which one or more federal laws are applicable to an institution subject to the jurisdiction of the department.

(3) Except for criminal penalties, the department may enforce a violation described in Subsection (2) by taking any action:

(a) permitted by:

(i) this part;

(ii) Chapter 2, Possession of Depository Institution by Commissioner;

(iii) Chapter 19, Acquisition of Failing Depository Institutions or Holding Companies;

(iv) in the case of a check casher or deferred deposit lender, Chapter 23, Check Cashing and Deferred Deposit Lending Registration Act; or

(v) in the case of a title lender, Chapter 24, Title Lending Registration Act; and

(b) including bringing an action permitted under this title in state court.

Amended by Chapter 96, 2008 General Session

Amended by Chapter 382, 2008 General Session



Section 401 - Fees payable to commissioner.

(1) Except for an out-of-state depository institution with a branch in Utah, a depository institution under the jurisdiction of the department shall pay an annual fee:

(a) computed by averaging the total assets of the depository institution shown on each quarterly report of condition for the depository institution for the calendar year immediately proceeding the date on which the annual fee is due under Section 7-1-402; and

(b) at the following rates:

(i) on the first $5,000,000 of these assets, the greater of:

(A) 65 cents per $1,000; or

(B) $500;

(ii) on the next $10,000,000 of these assets, 36 cents per $1,000;

(iii) on the next $35,000,000 of these assets, 17 cents per $1,000;

(iv) on the next $50,000,000 of these assets, 14 cents per $1,000;

(v) on the next $200,000,000 of these assets, 11 cents per $1,000;

(vi) on the next $300,000,000 of these assets, 7 cents per $1,000; and

(vii) on all amounts over $600,000,000 of these assets, 2.625 cents per $1,000.

(2) A financial institution with a trust department shall pay a fee determined in accordance with Subsection (7) for each examination of the trust department by a state examiner.

(3) Notwithstanding Subsection (1), a credit union in its first year of operation shall pay a basic fee of $25 instead of the fee required under Subsection (1).

(4) A trust company that is not a depository institution or a subsidiary of a depository institution holding company shall pay:

(a) an annual fee of $500; and

(b) an additional fee determined in accordance with Subsection (7) for each examination by a state examiner.

(5) Any person or institution under the jurisdiction of the department that does not pay a fee under Subsections (1) through (4) shall pay:

(a) an annual fee of $200; and

(b) an additional fee determined in accordance with Subsection (7) for each examination by a state examiner.

(6) A person filing an application or request under Section 7-1-503, 7-1-702, 7-1-703, 7-1-704, 7-1-713, 7-5-3, or 7-18a-202 shall pay:

(a) (i) a filing fee of $500 if on the day on which the application or request is filed the person:

(A) is a person with authority to transact business as:

(I) a depository institution;

(II) a trust company; or

(III) any other person described in Section 7-1-501 as being subject to the jurisdiction of the department; and

(B) has total assets in an amount less than $5,000,000; or

(ii) a filing fee of $2,500 for any person not described in Subsection (6)(a)(i); and

(b) all reasonable expenses incurred in processing the application.

(7) (a) Per diem assessments for an examination shall be calculated at the rate of $55 per hour:

(i) for each examiner; and

(ii) per hour worked.

(b) For an examination of a branch or office of a financial institution located outside of this state, in addition to the per diem assessment under this Subsection (7), the institution shall pay all reasonable travel, lodging, and other expenses incurred by each examiner while conducting the examination.

(8) In addition to a fee under Subsection (5), a person registering under Section 7-23-201 or 7-24-201 shall pay an original registration fee of $300.

Amended by Chapter 96, 2008 General Session



Section 402 - Time for payment of fees -- Schedule of additional fees -- Revocation of permit or license for failure to pay fees.

(1) All financial institutions or other persons under the jurisdiction of the department shall pay to the commissioner for the fiscal year beginning July 1, 1987, and annually thereafter, the fees, charges, and assessments for the costs of supervision, examination, and administration of the department and for processing all applications and notices as required under this title.

(2) All per diem and other examination fees shall be paid promptly upon order of the commissioner after completion of an examination. All other fees, unless otherwise provided, shall be assessed on July 1 and shall be payable to the commissioner on or before July 15.

(3) Any financial institution or other person subject to the jurisdiction of the department as of July 1 of each year shall pay the total fee for the fiscal year of July 1 through June 30.

(4) The commissioner may adopt a schedule of fees in addition to those provided in this section that may be assessed for services rendered by the department. These fees shall be reasonable and fair and shall reflect the cost of the services provided.

(5) The fees and assessments established in this section shall be in addition to any other fee or tax imposed by law.

(6) The commissioner may revoke the license or permit of any institution under the jurisdiction of the department for failure to pay the fees, charges, or assessments as provided in this title.

Amended by Chapter 133, 1991 General Session



Section 403 - Funds and balances paid to treasurer -- Separate account -- Use of funds.

Unexpended balances and all funds accruing to the department shall be deposited by the commissioner with the state treasurer monthly and constitute a separate account within the General Fund. No part of the account may revert to the General Fund except an amount as required by law to be transferred for general government and administrative costs. With the approval of the director of the Division of Finance, the commissioner may withdraw sums from the account to pay costs and expenses of administration incurred in proceedings under Title 7, Chapters 1, 2, and 19, or to use in connection with the rehabilitation, reorganization, or liquidation of an institution under the jurisdiction of the department.

Amended by Chapter 1, 1986 Special Session 4



Section 501 - Institutions and persons subject to jurisdiction of department.

(1) As provided in this title and the rules of the department, the persons and institutions described in Subsection (2) are subject to:

(a) the jurisdiction of the department; and

(b) supervision and examination by the department.

(2) Subsection (1) applies to:

(a) all depository institutions chartered under the laws of this state, including any out-of-state branches;

(b) all Utah depository institutions chartered by the federal government, but only to the extent the application of this title is authorized by:

(i) federal law; or

(ii) the appropriate federal regulatory agency;

(c) all Utah branches of out-of-state depository institutions chartered under the laws of another state;

(d) all Utah branches of out-of-state depository institutions chartered by the federal government, but only to the extent the application of this title is authorized by:

(i) federal law; or

(ii) the appropriate federal regulatory agency;

(e) all service corporations and service organizations, including credit union service organizations as defined in Section 7-9-3;

(f) all trust companies;

(g) all escrow companies;

(h) all persons or institutions engaged in this state in the business of:

(i) guaranteeing or insuring deposits, savings accounts, share accounts, or other accounts in depository institutions;

(ii) operating a loan production office for:

(A) a Utah depository institution;

(B) an out-of-state depository institution; or

(C) a foreign depository institution;

(iii) allowing persons to effect third party payments from loan, charge, or other accounts by checks, drafts, or other instruments or by electronic means; or

(iv) a check casher or deferred deposit lender, as defined in Section 7-23-102;

(i) all corporations or other business entities owning or controlling an institution subject to the jurisdiction of the department;

(j) all subsidiaries and affiliates of an institution subject to the jurisdiction of the department; and

(k) any person or institution that, with or without authority to do so, transacts business as, or holds itself out as being, a depository institution, trust company, or any other person or institution described in this section as being subject to the jurisdiction of the department.

Amended by Chapter 96, 2008 General Session



Section 502 - Limitations on jurisdiction of department.

(1) The jurisdiction of the department with respect to the persons and institutions described in Section 7-1-501 is limited as follows:

(a) to the portion of the business activities conducted in this state or with residents of this state, whether conducted solely or jointly by combination or contract; and

(b) to business activities that the department is not prohibited from regulating by the United States Constitution or laws of the United States.

(2) The jurisdictional limitations in Subsection (1) do not prohibit the commissioner from requiring an institution described in Section 7-1-501 to make available for inspection and examination books and records applicable to its business activities in this state, conducted with residents of this state, or relevant to the safety or soundness of a branch in this state. These book and records may include any report filed with a federal or state supervisory agency having jurisdiction over the institution.

(3) Section 7-1-501 does not authorize the department to supervise or regulate, by setting interest rates or otherwise, the operation of money market mutual funds or similar investments subject to supervision and regulation by another department or agency of this state or of the United States.

Amended by Chapter 49, 1995 General Session



Section 503 - Regulation of sale by financial institution of its securities -- Solicitation of deposit accounts restricted -- Violations.

(1) As used in this section, "security" has the same meaning as in Section 61-1-13, except that "security" does not include:

(a) a certificate of deposit or similar instrument issued by:

(i) a bank;

(ii) a savings and loan association;

(iii) a credit union; or

(iv) an industrial bank;

(b) a loan participation, letter of credit, or other form of indebtedness incurred in the ordinary course of business by:

(i) a bank;

(ii) a savings and loan association;

(iii) a credit union; or

(iv) an industrial bank; or

(c) (i) a promissory note or other evidence of indebtedness and the underlying security for it;

(ii) a lease of personal property;

(iii) a contract to sell real or personal property; or

(iv) any other loan or investment sold by a depository institution in the secondary market.

(2) (a) A person subject to the jurisdiction of the department may not, directly or indirectly, issue, offer, offer to sell, offer for sale, or sell a security of which it is the issuer without:

(i) the prior approval of the commissioner;

(ii) payment of the fee prescribed in Section 7-1-401; and

(iii) complying with the rules of the department with respect to securities.

(b) The commissioner may extend the approval described in Subsection (2)(a)(i) for one or more additional periods not to exceed six months each:

(i) if the person described in Subsection (2)(a) makes written application before the expiration of the period of approval; and

(ii) for good cause shown.

(3) (a) A person not otherwise subject to the jurisdiction of the department may not issue, offer to sell, offer for sale, or sell, or otherwise solicit the general public to deposit in an account or to purchase or invest in an instrument creating or evidencing a debtor-creditor relationship, if the account or instrument is represented to be an account with or an instrument issued by a financial institution subject to the jurisdiction of the department, without:

(i) the prior approval of the commissioner;

(ii) payment of the fee prescribed in Section 7-1-401; and

(iii) complying with the rules of the department with respect to securities.

(b) Subsection (3)(a) does not apply to:

(i) insurance companies that have been issued certificates of authority under Title 31A, Insurance Code;

(ii) brokers or dealers registered under:

(A) Title 61, Chapter 1, Utah Uniform Securities Act; or

(B) the federal Securities Exchange Act of 1934; or

(iii) nondepository institutions to the extent that the securities are not offered for sale or sold through or by agents, representatives, officers, or employees of an affiliated Utah depository institution; or

(iv) out-of-state depository institution with at least one branch in Utah or otherwise offered for sale or sold on its premises.

(4) The rules of the department:

(a) shall, at a minimum, require registration with the department; and

(b) may require the use of an offering circular containing such material information as to the nature of the security and the financial condition of the issuer as the commissioner may require to protect the public interest.

(5) The provisions of Sections 61-1-21, 61-1-21.1, and 61-1-22 apply to violations of this section.

Amended by Chapter 73, 2013 General Session



Section 505 - Rules and regulations governing persons or institutions not regulated under other chapters of title.

With respect to any person or institution or class of institutions subject to the jurisdiction of the department under this part and not regulated or supervised under any other chapter of this title, the commissioner shall issue appropriate rules and regulations consistent with the purposes and provisions of this title governing the regulation, supervision, and examination of those persons, institutions, or classes of institutions.

Amended by Chapter 356, 2009 General Session



Section 507 - Assessing institution's record in meeting credit needs -- Requirements -- Remedial order.

(1) With respect to institutions subject to the jurisdiction of the department that are engaged in soliciting deposits or selling or offering for sale evidences of indebtedness or similar investments, the commissioner shall periodically assess the institution's record of meeting the credit needs of residents of this state in relation to the deposits received from or investments sold to residents of this state.

(2) The commissioner may not impose requirements more restrictive than those applicable to federally chartered or federally insured depository institutions doing business in this state.

(3) The commissioner may order an institution to take remedial action consistent with the safe and sound operation of the institution that will promote the availability of credit to Utah residents.

Amended by Chapter 161, 1987 General Session



Section 508 - Conviction for fraud or dishonest conduct as disqualification to serve as officer, director or employee or to take control of a depository institution -- Violation as misdemeanor.

Except as may be expressly authorized by the commissioner, no person convicted of a felony or a misdemeanor involving fraud or dishonest conduct may serve as an officer, director, or employee of a depository institution. No such person, acting directly or indirectly or through or in concert with any one or more persons may acquire control of any depository institution. Violation of this paragraph is a class A misdemeanor.

Enacted by Chapter 16, 1981 General Session



Section 510 - Examination of institutions -- Adoption of rules -- Requiring actions by institutions.

If the commissioner finds that it is in the public interest and necessary to protect the depositors and other customers of a financial institution, he may:

(1) examine the books and records of any financial institution holding company and require the company to furnish whatever reports that he considers appropriate to properly supervise the company's financial institution subsidiaries;

(2) adopt and issue rules consistent with the purposes and provisions of this title as they pertain to financial institution holding companies; and

(3) require a financial institution holding company to take any action he finds reasonable and necessary to protect the interests of depositors, other customers, and creditors of any subsidiary financial institution, to maintain its solvency or to prevent its failure.

Amended by Chapter 161, 1987 General Session



Section 601 - Adverse claim to account in depository institution -- Notice required -- Bond may be required for payment.

Receipt of a notice of an adverse claim to a deposit or other account standing on the books of any depository institution doing business in this state does not obligate the depository institution to the adverse claimant, unless the notice is given pursuant to an appropriate court order, obtained by the adverse claimant in a legal action instituted by him in which the person to whose credit the deposit stands is made a party. Such depository institution may also pay the adverse claim, if the claimant executes to the depository institution a good and sufficient bond in double the amount claimed, indemnifying it from any and all liability, loss, damage, costs and expenses including attorneys' fees for and on account of the payment of the adverse claim or the dishonor of a check or other instrument of the person to whose credit the deposit stands on its books.

Enacted by Chapter 16, 1981 General Session



Section 602 - Final settlement of transaction account -- Limitation of action on accuracy of statement -- Duty to examine statement and notify of errors unaffected.

(1) Two years after a statement of a checking or other transaction account has been rendered to a depositor, the account shall be considered finally adjusted and settled and its correctness conclusively presumed as of the date the statement is rendered.

(2) The depositor may not maintain an action on the correctness or accuracy of the statement of account unless it is commenced within two years next after the date the statement was rendered.

(3) For the purpose of this section a statement of account shall be considered rendered if at the time the statement is purported to have been made, the depository institution in the course of its business regularly mailed or otherwise delivered to its depositor customers monthly or at other regular intervals statements of their checking and other transaction accounts, itemizing debit and credit entries.

(4) The date the statement is rendered is considered to be the first day of the month following the period covered by the statement as evidenced by the record of the account kept by the depository institution.

(5) Nothing in this section relieves a depositor from the duties imposed under Section 70A-4-406 to examine the statement of account, when rendered by the depository institution, and to immediately notify the depository institution of any errors discovered in it, nor from the legal consequences of neglect of those duties.

Enacted by Chapter 16, 1981 General Session



Section 603 - Final settlement of savings account -- Limitation of action on accuracy of statement.

(1) If the depository institution in the course of its business regularly records the credit balances of savings accounts in the savings account passbooks of its depositors or renders statements of the credit balances in their savings accounts at regular intervals, the credit balance of any savings account with the depository institution as evidenced by its records is considered, after a period of six years from the date of the credit balance as shown by these records, to be finally adjusted and settled and its correctness is conclusively presumed.

(2) The owner of the savings account may not maintain an action on the correctness or accuracy of the credit balance, unless it is commenced within the six-year period described in Subsection (1).

Enacted by Chapter 16, 1981 General Session



Section 604 - Savings accounts -- Qualifications to hold -- Representation -- Transfer -- Holder treated as owner -- Exception.

(1) Savings accounts may be opened and held solely and absolutely by any adult or minor individual, male or female, single or married in his or her own right or in trust or other fiduciary capacity for any such adult or minor.

(2) Savings accounts shall be represented only by the account of each savings account holder on the books of the depository institution.

(3) Savings accounts shall be transferable only on the books of the depository institution and only upon written application. Acceptance by the institution of the transferee as an account holder may only be upon terms approved by its board of directors. Nothing in this subsection shall be construed as prohibiting the transfer of part or all of the funds in a transaction account to a third party by means of checks, drafts, or other instruments or by electronic means.

(4) The institution may treat the holder of record of a savings account as the owner of the account for all purposes and may disregard any notice to the contrary, unless the institution has acknowledged, in writing, notice of a pledge of the savings account.

Enacted by Chapter 16, 1981 General Session



Section 605 - Savings accounts -- Special terms to be in writing.

Any special terms and provisions applicable to a savings account, the ownership of a savings account, or the conditions upon which withdrawals may be made, or all of those, shall be clearly and truthfully set forth in writing. The provisions appearing on a signature card or in rules and regulations for the account shall satisfy the foregoing requirements of this section.

Enacted by Chapter 16, 1981 General Session



Section 606 - Savings accounts and credit union share accounts -- Form of ownership certificate.

A certificate of ownership may be issued to each savings account or credit union share account holder of record as shown by the books of the institution and may be in separate certificate form, or from time to time incorporated in an account book, statement of account, certificate of savings account withdrawal value, or card, device or other evidence or means of access or identity or may be shown in book entry form on the books of the institution, at the discretion of the institution. An account established in statement, book entry or other form shall be evidenced by a written agreement and deposits shall be confirmed by issuance of a receipt or advice.

Amended by Chapter 8, 1983 General Session



Section 607 - Lost or destroyed account book or certificate.

If the holder of record of an account as shown by the books of a depository institution, or his legal representative, files with the institution an affidavit to the effect that the account book or certificate has been lost or destroyed and has not been pledged or assigned in whole or in part, the institution shall issue a new account book or certificate in the name of the holder of record. The new account book or certificate shall state that it is issued in lieu of the one lost or destroyed. The institution is not liable thereafter on the original account book or certificate. However, the board of directors of the institution shall, if in its judgment it is necessary, require a bond in an amount it considers sufficient to indemnify the institution against any loss which might result from the issuance of the new account book or certificate.

Amended by Chapter 378, 2010 General Session



Section 608 - School or institutional savings plans authorized.

A depository institution may contract with any public or non-public elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the depository institution in any school or institutional savings plan, and it may accept savings accounts at the school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the depository institution for that purpose.

Enacted by Chapter 16, 1981 General Session



Section 609 - Payroll deduction savings -- Direct deposit of wages.

A depository institution may contract with an employer with respect to the:

(1) solicitation, collection, and receipt of savings by payroll deduction to be credited to a designated account of an employer's employee who voluntarily elects to participate; or

(2) direct deposit by electronic or other medium of wages or salary paid by the employer to the account of the employee in a depository institution upon the employee's designation in writing of the depository institution as the recipient of the deposits.

Amended by Chapter 90, 1996 General Session



Section 610 - Attorney-in-fact as to savings account -- Institution immune from liability.

Any depository institution may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from the savings account of a holder, whether minor or adult, until it is on actual notice of the revocation of his authority. No such institution shall be liable for damages, penalty, or tax by reason of any payment made under this section.

Enacted by Chapter 16, 1981 General Session



Section 611 - Deposit accounts of minors or married persons.

(1) A depository institution may issue a deposit account to a married person or minor as the sole and absolute owner of the deposit account, and receive payment on the account by or for the owner, and pay withdrawals, accept pledges to the institution, and act in any other manner with respect to the account on the order of the married person or minor.

(2) A payment or delivery of rights to a married person or minor, or a receipt or acquisition signed by a married person or minor who holds a deposit account, shall be a valid and sufficient release and discharge of the institution for any payment so made or delivery of rights to the married person or minor.

(3) In the case of a minor, the receipt, acquittance, pledge, or other action required by the institution to be taken by the minor shall be binding upon the minor with like effect as if the minor were of full age and legal capacity.

(4) The parent or guardian of the minor may not in the capacity as parent or guardian have the power to attach or in any manner to transfer any deposit account issued to or in the name of the minor. However, in the event of the death of the minor, the receipt or acquittance of either parent or of a person standing in loco parentis to the minor shall be a valid and sufficient discharge of the institution for any sum or sums not exceeding in the aggregate $2,500, unless the minor gave written notice to the institution not to accept the signature of the parent or person.

Amended by Chapter 182, 1996 General Session



Section 612 - Pledge or hypothecation of joint savings accounts.

The pledge or hypothecation to any depository institution of all or part of a savings account in joint tenancy signed by any tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account shall, unless the terms of the savings account provide specifically to the contrary, be a valid pledge and transfer to the institution of that part of the account pledged or hypothecated, and does not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

Amended by Chapter 378, 2010 General Session



Section 613 - Incompetency of savings account owner.

When a savings account is held in any depository institution by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the institution may pay or deliver the withdrawal value of the savings account and any earnings that may have accrued on the account to the conservator for that person upon proof of his appointment and qualification. However, if the institution has received no written notice and is not on actual notice that the savings account holder has been adjudicated incompetent, it may pay or deliver the funds to the holder in accordance with the provision of the savings account contract, and the receipt or acquittance of the holder therefor shall be a valid and sufficient release and discharge of the institution for the payment or delivery so made.

Enacted by Chapter 16, 1981 General Session



Section 616 - Authority to accept transaction accounts -- Payment of instruments.

(1) A financial institution may accept or advertise that it accepts transaction accounts only if authorized to do so under federal or state law. An institution may submit a written request for this authority to the commissioner, except that an institution authorized to accept transaction accounts as of June 1, 1994, does not, in the first instance, need to request or be granted any additional authority. The commissioner shall grant the authority if the commissioner finds that:

(a) the institution has adequate capital and reserves in relation to the character and condition of its assets and its deposit and other liabilities;

(b) the deposits and other accounts held by the institution are insured or guaranteed by an agency of the federal government; and

(c) the management of the institution is qualified to handle transaction accounts.

(2) The commissioner may revoke, limit, or condition an institution's authority to accept and handle transaction accounts upon a finding that:

(a) the institution no longer meets the criteria set forth in Subsection (1); or

(b) it would be contrary to the public interest and the soundness of the financial system of this state to allow the institution to continue to accept or handle transaction accounts without limitation or condition.

(3) One or more depository institutions may, by written agreement, vary the terms of Title 70A, Chapters 3 and 4, for the purposes of facilitating the transfer, exchange, and prompt payment of instruments drawn on transaction accounts.

Amended by Chapter 182, 1996 General Session



Section 617 - No concentration limit under state law.

(1) There is no state deposit cap or concentration limit under Utah law. A depository institution or depository institution holding company may control any percentage of the total deposits held within this state by all depository institutions of the same class.

(2) To the extent authorized by federal law, the commissioner may, on a case by case basis, waive any applicable federal deposit concentration limit that has the effect of being more limiting than Subsection (1). In making a decision to waive a federal deposit concentration limit, the commissioner shall apply a standard that does not discriminate against out-of-state depository institutions, upon a finding that the waiver promotes:

(a) the availability of financial services;

(b) the marketability of Utah depository institutions; or

(c) another public interest.

(3) This section does not affect the applicability, if any, of antitrust law.

Enacted by Chapter 49, 1995 General Session



Section 618 - Deposit production offices prohibited.

(1) Except as provided in Subsection (2), it is unlawful to establish or operate a deposit production office or similar office in this state for the purpose of soliciting deposits or similar evidence of indebtedness or participation interests in indebtedness.

(2) This prohibition does not apply to:

(a) activities conducted at a main office or branch of the depository institution conducting the activities; or

(b) activities conducted at the main office or branch of an affiliate depository institution acting as an agent to the extent permitted under Section 7-1-716.

Enacted by Chapter 49, 1995 General Session



Section 701 - Representation and transacting business as financial institution restricted -- Restricted names -- Penalty.

(1) As used in this section, "transact business" includes:

(a) advertising;

(b) representing oneself in any manner as being engaged in transacting business;

(c) registering an assumed name under which to transact business; or

(d) using an assumed business name, sign, letterhead, business card, promotion, or other indication that one is transacting business.

(2) Unless authorized by the department or an agency of the federal government to do so, it is unlawful for a person to:

(a) transact business as a:

(i) bank;

(ii) savings and loan association;

(iii) savings bank;

(iv) industrial bank;

(v) credit union;

(vi) trust company; or

(vii) other financial or depository institution; or

(b) engage in any other activity subject to the jurisdiction of the department.

(3) (a) Except as provided in Subsections (3)(b) through (d), only the following may transact business in this state under a name that includes "bank," "banker," "banking," "banque," "banc," "banco," "bancorp," "bancorporation," a derivative of these words, or another word or combination of words reasonably identifying the business of a bank:

(i) a national bank;

(ii) a bank authorized to do business under Chapter 3, Banks;

(iii) a bank holding company; or

(iv) an industrial bank.

(b) A person authorized to operate in this state as a credit card bank, as described in Section 7-3-3:

(i) may transact business under the name "credit card bank"; and

(ii) may not transact business under the name of "bank" unless it is immediately preceded by "credit card."

(c) A nonbank subsidiary of a bank holding company may transact business under a name restricted in Subsection (3)(a) if the name:

(i) is also part of the name of its parent holding company; or

(ii) is used for a group of subsidiaries of the parent holding company.

(d) The Utah Bankers Association or other bona fide trade association of authorized banks may transact its affairs in this state under a name restricted under Subsection (3)(a) if it does not operate and does not hold itself out to the public as operating a depository or financial institution.

(4) (a) Except as provided in Subsection (4)(b), only the following may transact business in this state under a name that includes "savings association," "savings and loan association," "building and loan association," "building association," a derivative of these words, or another word or combination of words reasonably identifying the business of a savings and loan association:

(i) a federal savings and loan association; or

(ii) a federal savings bank.

(b) A national bank may transact business under a name restricted in Subsection (4)(a) if the restricted words are part of the bank's corporate name.

(5) Only the following may transact business under the name "savings bank":

(a) a depository institution listed in Subsection (3)(a);

(b) a depository institution listed in Subsection (4)(a); or

(c) a depository institution authorized under the law of another state to operate in this state as a savings bank.

(6) (a) Only an industrial loan company authorized to do business under Chapter 8, Industrial Banks, to the extent permitted by Section 7-8-21, may transact business in this state under a name that includes "industrial loan company," "ILC," or another word, combination of words, or abbreviation reasonably identifying the business of an industrial loan company.

(b) Only an industrial bank authorized to do business under Chapter 8, Industrial Banks, may transact business in this state under a name that includes "industrial bank," "thrift," or another word, combination of words, or abbreviation reasonably identifying the business of an industrial bank.

(7) (a) Except as provided in Subsection (7)(b), only a credit union authorized to do business under the laws of the United States or Chapter 9, Utah Credit Union Act, may transact business in this state under a name that includes "credit union" or another word or combination of words reasonably identifying the business of a credit union.

(b) The restriction in Subsection (7)(a) does not apply to the Utah League of Credit Unions, a credit union chapter, or another association affiliated with the Utah League of Credit Unions that restricts its services primarily to credit unions.

(8) (a) Except as provided in Subsection (8)(b), only a person granted trust powers under Chapter 5, Trust Business, may transact business in this state under a name that includes "trust," "trustee," "trust company," or another word or combination of words reasonably identifying the business of a trust company.

(b) A business entity organized as a business trust, as defined in Section 7-5-1, may use "business trust" in its name if it does not hold itself out as being a trust company.

(9) The restrictions of Subsections (3) through (8) do not apply to:

(a) the name under which an out-of-state depository institution operates a loan production office in this state, if the commissioner approves the name as not being reasonably likely to mislead the public;

(b) the name under which a service organization of a financial institution transacts business, if the commissioner approves the name as not being reasonably likely to mislead the public;

(c) the name under which a subsidiary of a depository or financial institution transacts business, if the commissioner approves the name as not being reasonably likely to mislead the public; or

(d) a trade association or other nonprofit organization composed of members of a particular class of financial institutions using words applicable to that class.

(10) (a) Upon written request, the commissioner may grant an exemption to this section if the commissioner finds that the use of an otherwise restricted name or word is not reasonably likely to cause confusion or lead the public to believe that the person requesting the exemption is a depository or financial institution or is conducting a business subject to the jurisdiction of the department.

(b) In granting an exemption under Subsection (10)(a), the commissioner may restrict or condition the use of the name or word or the activities of the person or business as the commissioner considers necessary to protect the public.

(11) (a) A person and a principal and officer of a business entity violating this section is guilty of a class A misdemeanor. Each day of violation constitutes a separate offense.

(b) In addition to a criminal penalty imposed under Subsection (11)(a), the commissioner may issue a cease and desist order against a person violating this section. The commissioner may impose a civil penalty of up to $500 for each day the person fails to comply with the cease and desist order.

Amended by Chapter 73, 2013 General Session



Section 702 - Interstate acquisition, merger, and branching.

(1) A Utah depository institution or its holding company may acquire control of, acquire all or substantially all the assets of, or merge with:

(a) an out-of-state depository institution; or

(b) a holding company of an out-of-state depository institution.

(2) An out-of-state depository institution or its holding company may acquire control of, acquire all or substantially all the assets of, or merge with:

(a) a Utah depository institution; or

(b) a holding company of a Utah depository institution.

(3) A Utah depository institution may acquire, through merger or otherwise, a branch of a depository institution in another state without acquiring:

(a) the depository institution in the other state; or

(b) the charter of the depository institution described in Subsection (3)(a).

(4) An out-of-state depository institution may acquire, through merger or otherwise, a branch of a depository institution in Utah without acquiring:

(a) the Utah depository institution; or

(b) the charter of the Utah depository institution.

(5) (a) A Utah depository institution may establish a de novo branch in any state that allows de novo interstate branching as described in 12 U.S.C. Secs. 36(g) and 1828(d)(4), as amended.

(b) Except as provided in Subsection (5)(c), de novo interstate branching in Utah is prohibited.

(c) An out-of-state depository institution may establish a de novo branch in Utah if the home state of that out-of-state depository institution permits a Utah state chartered depository institution to establish and maintain a de novo branch in that home state under substantially the same terms and conditions as that out-of-state depository institution establishes its de novo branch in Utah.

(6)(a) Any of the following may do anything described in Subsection (6)(b):

(i) a Utah depository institution or holding company that acquires an out-of-state depository institution;

(ii) a Utah depository institution that is the resulting depository institution after merging with an out-of-state depository institution; or

(iii) a Utah depository institution that otherwise establishes or acquires a branch in a host state.

(b) A depository institution or holding company described in Subsection (6)(a) may do any of the following in accordance with applicable state and federal law, including the law of the host state:

(i) continue to operate the out-of-state depository institution or branch;

(ii) convert any existing main office or branch in the host state into a branch of the Utah depository institution;

(iii) establish or acquire additional branches of the Utah depository institution in any state where the out-of-state depository institution could have done so if the out-of-state depository institution had not been acquired or merged; and

(iv) exercise any power and engage in any activity in a host state to the same extent as a depository institution of the same class whose home state is that state.

(7)(a) Any of the following may do anything described in Subsection (7)(b):

(i) an out-of-state depository institution or holding company that acquires a Utah depository institution;

(ii) an out-of-state depository institution that is the resulting depository institution after merging with a Utah depository institution; or

(iii) an out-of-state depository institution that otherwise establishes or acquires a branch in Utah.

(b) A depository institution or holding company described in Subsection (7)(a) may do any of the following in accordance with applicable state and federal law, including the law of this state:

(i) continue to operate the Utah depository institution or branch;

(ii) convert any existing main office or branch in Utah into a branch of the out-of-state depository institution;

(iii) establish or acquire additional branches of the out-of-state depository institution in any state where the Utah depository institution could have done so if the Utah depository institution had not been acquired or merged; and

(iv) exercise any power and engage in any activity in this state to the same extent as a depository institution of the same class whose home state is Utah.

(8) (a) A Utah branch of an out-of-state depository institution shall comply with:

(i) the law of the institution's home state; or

(ii) the federal law in the case of a federally chartered institution.

(b) If the laws of this state as a host state conflict with the laws of another state as a home state, the laws of the home state prevail except as provided in this section.

(c) The commissioner may order that Utah law prevails over home state law if the application of Utah law is necessary to:

(i) preserve the safe and sound operation of the Utah branch;

(ii) prevent significant competitive disadvantage to Utah depository institutions in local financial markets; or

(iii) otherwise protect the citizens of this state.

(d) The laws of this state regarding community reinvestment, consumer protection, fair lending, and intrastate branching apply to a Utah branch of an out-of-state depository institution to the same extent as those laws apply to a Utah branch of a depository institution chartered by this state.

(e) An out-of-state depository institution authorized to operate a branch in Utah may underwrite or sell insurance, engage in the direct marketing of securities, or engage in the brokerage of real estate only to the extent permissible for a Utah depository institution of the same class.

(9) Subsection (8) does not affect the jurisdiction or authority of the commissioner to:

(a) examine, supervise, and regulate an out-of-state depository institution operating or seeking to operate a branch in this state; or

(b) take any action or issue any order with regard to a branch described in Subsection (9)(a).

(10) The acquisition of a charter entitles the acquiring institution to engage in any activity the acquired institution could have engaged in if the acquired institution had not been acquired, so long as the acquiring institution does not convert the acquired institution into, or operate it as, an institution of a different class.

(11) (a) The activities authorized in this section are subject to:

(i) the limitations for mergers and acquisitions set forth in Sections 7-1-703 and 7-1-705; and

(ii) the limitations for branching set forth in Section 7-1-708.

(b) An institution shall file all required applications and receive all appropriate approvals before engaging in any of the activities authorized in this section.

(12) An out-of-state depository institution that operates a branch in this state shall:

(a) maintain a certificate of authority to transact business in this state;

(b) comply with all applicable corporate filing requirements under Title 16, Chapter 10a, Utah Revised Business Corporation Act, to the same extent as any nondepository corporation transacting business in this state; and

(c) provide written notification to the department of the out-of-state depository certificate of authority to transact business in this state.

Amended by Chapter 211, 2001 General Session



Section 703 - Restrictions on acquisition of institutions and holding companies -- Enforcement.

(1) Unless the commissioner gives prior written approval under Section 7-1-705, no person may:

(a) acquire, directly or indirectly, control of a depository institution or depository institution holding company subject to the jurisdiction of the department;

(b) vote the stock of any depository institution or depository institution holding company subject to the jurisdiction of the department acquired in violation of Section 7-1-705;

(c) acquire all or any portion of the assets of a depository institution or a depository institution holding company subject to the jurisdiction of the department;

(d) assume all or any portion of the deposit liabilities of a depository institution subject to the jurisdiction of the department;

(e) take any action that causes a depository institution to become a subsidiary of a depository institution holding company subject to the jurisdiction of the department;

(f) take any action that causes a person other than an individual to become a depository institution holding company subject to the jurisdiction of the department;

(g) acquire, directly or indirectly, the voting or nonvoting securities of a depository institution or a depository institution holding company subject to the jurisdiction of the department if the acquisition would result in the person obtaining more than 20% of the authorized voting securities of the institution if the nonvoting securities were converted into voting securities; or

(h) merge or consolidate with a depository institution or depository institution holding company subject to the jurisdiction of the department.

(2) Any person who willfully violates any provision of this section or any rule or order issued by the department under this section is subject to a civil penalty of not more than $1,000 per day during which the violation continues. The commissioner may assess the civil penalty after giving notice and opportunity for hearing. The commissioner shall collect the civil penalty by bringing an action in the district court of the county in which the office of the commissioner is located. Any applicant for approval of an acquisition is considered to have consented to the jurisdiction and venue of the court by filing an application for approval.

(3) The commissioner may secure injunctive relief to prevent any change in control or impending violation of this section.

(4) The commissioner may lengthen or shorten any time period specified in Section 7-1-705 if the commissioner finds it necessary to protect the public interest.

(5) The commissioner may exempt any class of financial institutions from this section by rule if the commissioner finds the exception to be in the public interest.

(6) The prior approval of the commissioner under Section 7-1-705 is not required for the acquisition by a person other than an individual of voting securities or assets of a depository institution or a depository institution holding company that are acquired by foreclosure or otherwise in the ordinary course of collecting a debt previously contracted in good faith if these voting securities or assets are divested within two years of acquisition. The commissioner may, upon application, extend the two-year period of divestiture for up to three additional one-year periods if, in the commissioner's judgment, the extension would not be detrimental to the public interest. The commissioner may adopt rules to implement the intent of Subsection (6).

(7) (a) An out-of-state depository institution without a branch in Utah, or an out-of-state depository institution holding company without a depository institution in Utah, may acquire:

(i) a Utah depository institution only if it has been in existence for at least five years; or

(ii) a Utah branch of a depository institution only if the branch has been in existence for at least five years.

(b) For purposes of Subsection (7)(a), a depository institution chartered solely for the purpose of acquiring another depository institution is considered to have been in existence for the same period as the depository institution to be acquired, so long as it does not open for business at any time before the acquisition.

(c) The commissioner may waive the restriction in Subsection (7)(a) in the case of a depository institution that is subject to, or is in danger of becoming subject to, supervisory action under Chapter 2 or Chapter 19 or, if applicable, the equivalent provisions of federal law or the law of the institution's home state.

(d) The restriction in Subsection (7)(a) does not apply to an acquisition of, or merger transaction between, affiliate depository institutions.

Amended by Chapter 49, 1995 General Session



Section 704 - Authorization required to engage in business -- Exemptions -- Procedure.

(1) (a) An institution subject to the jurisdiction of the department may maintain an office in this state or engage in the activities of a financial institution in this state only if it is authorized to do so by the department.

(b) This Subsection (1) does not apply to:

(i) any person who is lawfully engaging in the activities of a financial institution in this state on July 1, 1981, unless the institution was not subject to the jurisdiction of the department before that date;

(ii) an application to establish a branch or additional office; or

(iii) the establishment of a service corporation or service organization.

(2) An applicant for authorization to become an institution subject to the jurisdiction of the department shall pay to the department the appropriate filing fee, as provided in Section 7-1-401, and shall file with the commissioner:

(a) its undertaking to pay all expenses incurred in conducting any administrative proceedings forming part of the department's consideration of the application;

(b) its proposed articles of incorporation and by-laws;

(c) an application in a form prescribed by the commissioner that includes all information the commissioner requires about the source of the proposed original capital and about the identity, personal history, business background and experience, financial condition, and participation in any litigation or administrative proceeding of the organizers, the proposed members of the board of directors, and the principal officers; and

(d) any other information the commissioner requires.

(3) In addition to the requirements of Title 63G, Chapter 4, Administrative Procedures Act, the commissioner shall, at the expense of the applicant:

(a) (i) give notice of the application by publication in three successive issues of a newspaper of general circulation in the county where the principal place of business is to be established; and

(ii) give notice of the application by publication as required in Section 45-1-101; and

(b) give notice of the application to other institutions subject to the jurisdiction of the department in a manner and to an extent the commissioner considers appropriate;

(c) cause the appropriate supervisor to make a careful investigation and examination of the following:

(i) the character, reputation, and financial standing and ability of the organizers;

(ii) the character, financial responsibility, experience, and business qualifications of those proposed as officers;

(iii) the character and standing in the community of those proposed as directors, principal stockholders, or owners;

(iv) the need in the service area where the institution would be located, giving particular consideration to the adequacy of existing financial facilities and the effect the proposed institution would have on existing institutions in the area;

(v) the ability of the proposed service area to support the proposed institution, including the extent and nature of existing competition, the economic history and future prospects of the community, and the opportunity for profitable employment of financial institution funds; and

(vi) other facts and circumstances bearing on the proposed institution that the supervisor considers relevant.

(4) (a) The supervisor shall submit findings and recommendations in writing to the commissioner.

(b) The application, any additional information furnished by the applicant, and the findings and recommendations of the supervisor may be inspected by any person at the department's office, except those portions of the application or report the commissioner declares to be confidential, pursuant to the applicant's request, in order to prevent a clearly unwarranted invasion of privacy.

(5) (a) If a hearing is held, the applicant shall publish notice of the hearing at the applicant's expense:

(i) in a newspaper of general circulation within the county where the proposed institution is to be located at least once a week for three successive weeks before the date of hearing; and

(ii) as required in Section 45-1-101 for three weeks before the date of the hearing.

(b) The notice shall include the date, time, and place of the hearing and any other information required by the commissioner.

(c) The commissioner shall act on the record before him within 30 days after receipt of the transcript of the hearing.

(6) If no hearing is held, the commissioner may, within 90 days of acceptance of the application as complete, approve or disapprove the application based on the papers filed with him, together with the supervisor's findings and recommendations.

(7) (a) The commissioner may not approve the application unless the commissioner finds that the applicant has established by the preponderance of the evidence that:

(i) in light of the need for financial services in the area, the adequacy of existing facilities, and the effect the proposed institution would have on existing institutions in the area, the public need and convenience will be promoted by the establishment of the proposed institution;

(ii) in light of the ability of the proposed service area to support the proposed institution, including the extent and nature of existing competition, the economic history and future prospects of the community, and the opportunity for profitable employment of financial institution funds, conditions in the service area in which the proposed institution would transact business afford reasonable promise of a successful operation;

(iii) the institution is being formed only for legitimate purposes allowed by the laws of this state;

(iv) the proposed capital equals or exceeds the required minimum and is adequate in light of current and prospective conditions;

(v) if the applicant is seeking authority to accept deposits, the deposits will be insured or guaranteed by an agency of the federal government;

(vi) the proposed officers and directors have sufficient experience, ability, and standing to afford reasonable promise of a successful operation;

(vii) the name of the proposed financial institution does not resemble the name of any other institution transacting business in this state so closely as to cause confusion;

(viii) the applicants have complied with all of the provisions of law; and

(ix) no properly managed and soundly operated existing institutions offering substantially similar services in the service area to which the application relates will be unduly injured by approval of the application.

(b) The commissioner may condition approval of the application on the institution's acceptance of requirements or conditions with respect to insurance that the commissioner considers necessary to protect depositors.

(8) (a) The commissioner shall provide written findings and conclusions on the application.

(b) Upon approving an application, the commissioner shall:

(i) endorse the approval on the articles of incorporation;

(ii) file one copy with the Division of Corporations and Commercial Code;

(iii) retain one file copy; and

(iv) return one copy to the applicant within 10 days after the date of the commissioner's decision approving the application.

(c) Upon disapproving an application, the commissioner shall mail notice of the disapproval to the applicant within 10 days.

(d) The commissioner may approve an application subject to conditions the commissioner considers appropriate to protect the public interest and carry out the purposes of this title.

(e) The commissioner shall give written notice of the decision to all persons who have filed a protest to the application.

(9) Upon approval of an application for authorization to conduct a business subject to the jurisdiction of the department, the commissioner shall issue a license, permit, or other appropriate certificate of authority if:

(a) except in the case of credit unions, all of the capital of the institution being formed has been paid in; and

(b) all the conditions and other requirements for approval of the application have been met.

(10) (a) Any approval by the commissioner of an application under this section is considered revoked unless the business is open and operating within one year from the date of the approval.

(b) The commissioner, on written application made before the expiration of that period, and for good cause shown, may extend the date for activation for additional periods not to exceed six months each.

(11) No person may obtain, for the purpose of resale, a certificate of approval to operate any institution under the jurisdiction of the department.

(12) The commissioner may approve an application without any notice to other financial institutions to respond to an emergency arising from the insolvency of an existing institution or to prevent the failure of an existing institution if the commissioner makes the findings required by Subsection (7).

Amended by Chapter 388, 2009 General Session



Section 705 - Approval required for certain transactions -- Application -- Grounds for disapproval.

(1) Except as provided in Subsection (5), an applicant for authorization to engage in any of the transactions described in Sections 7-1-702 and 7-1-703 shall file with the commissioner:

(a) an application in a form prescribed by the commissioner;

(b) the fee prescribed for the transaction by the commissioner;

(c) other information that is required by rule, or that the commissioner considers necessary to make the findings required by Subsection (3); and

(d) if the applicant is not a Utah resident, a Utah corporation, or an out-of-state corporation qualified to do business in this state, a written consent to service of process on a resident of this state in any action or suit arising out of or connected with the proposed action.

(2) (a) Within 60 days of acceptance of the application as complete, the commissioner shall respond to the application by writing the commissioner's findings of fact, conclusions, and order.

(b) The commissioner may approve an application subject to the terms and conditions the commissioner considers necessary to protect the public interest and carry out the purposes of this title.

(c) The commissioner may defer acceptance of the application as complete until the applicant has provided any information the commissioner considers necessary to decide whether to approve or deny the application.

(3) The commissioner may disapprove any application filed under this section if the commissioner finds that:

(a) the proposed transaction would be detrimental to the safety and soundness of the applicant, to any institution that is a party to the transaction, or to a subsidiary or affiliate of that institution;

(b) the applicant, its executive officers, directors, or principal stockholders have not established a record of sound performance, efficient management, financial responsibility, and integrity so that it would be against the interest of the depositors, other customers, creditors, or shareholders of an institution, or the public to authorize the proposed transaction;

(c) the financial condition of the applicant or any other institution that is a participant in the proposed transaction might jeopardize the financial stability of the applicant or other institution, or prejudice the interests of depositors or other customers of the applicant or other institutions;

(d) the consummation of the proposed transaction will tend to substantially lessen competition, unless the commissioner finds that the anticompetitive effects of the proposed transaction are clearly outweighed by the benefit of meeting the convenience and needs of the relevant market area to be served;

(e) the applicant has not established a record of meeting the credit needs of the communities that it or its subsidiary depository institution serves; or

(f) in the case of an interstate transaction, the applicant fails to obtain any required approval from a federal or state agency with regulatory authority over any of the institutions participating in the transaction.

(4) In the case of an interstate transaction, the commissioner may accept an application in the form and manner prescribed by the state or federal agency that primarily regulates the applicant, supplemented as necessary to enable the commissioner to decide whether to approve or deny the application.

(5) (a) The following branching activities, if they do not involve a merger or acquisition, are not subject to the requirements of this section, but are subject to Section 7-1-708:

(i) the establishment of a branch in Utah or another state by an out-of-state depository institution with a previously established branch in Utah; and

(ii) the establishment of a branch in another state by a Utah depository institution.

(b) Other interstate branching activities are subject to the requirements of both this section and Section 7-1-708.

Amended by Chapter 49, 1995 General Session



Section 706 - Application to commissioner to exercise power -- Procedure.

(1) Except as provided in Sections 7-1-704 and 7-1-705, by filing a request for agency action with the commissioner, any person may request the commissioner to:

(a) issue any rule or order;

(b) exercise any powers granted to the commissioner under this title; or

(c) act on any matter that is subject to the approval of the commissioner.

(2) Within 10 days of receipt of the request, the commissioner shall, at the applicant's expense, cause a supervisor to make a careful investigation of the facts relevant or material to the request.

(3) (a) The supervisor shall submit written findings and recommendations to the commissioner.

(b) The application, any additional information furnished by the applicant, and the findings and recommendations of the supervisor may be inspected by any person at the office of the commissioner, except those portions of the application or report that the commissioner designates as confidential to prevent a clearly unwarranted invasion of privacy.

(4) (a) If a hearing is held concerning the request, the commissioner shall publish notice of the hearing at the applicant's expense:

(i) in a newspaper of general circulation within the county where the applicant is located at least once a week for three successive weeks before the date of the hearing; and

(ii) on the Utah Public Notice Website created in Section 63F-1-701, for three weeks before the date of the hearing.

(b) The notice required by Subsection (4)(a) shall include the information required by the department's rules.

(c) The commissioner shall act upon the request within 30 days after the close of the hearing, based on the record before the commissioner.

(5) (a) If no hearing is held, the commissioner shall approve or disapprove the request within 90 days of receipt of the request based on:

(i) the application;

(ii) additional information filed with the commissioner; and

(iii) the findings and recommendations of the supervisor.

(b) The commissioner shall act on the request by issuing findings of fact, conclusions, and an order, and shall mail a copy of each to:

(i) the applicant;

(ii) all persons who have filed protests to the granting of the application; and

(iii) other persons that the commissioner considers should receive copies.

(6) The commissioner may impose any conditions or limitations on the approval or disapproval of a request that the commissioner considers proper to:

(a) protect the interest of creditors, depositors, and other customers of an institution;

(b) protect its shareholders or members; and

(c) carry out the purposes of this title.

Amended by Chapter 90, 2010 General Session



Section 708 - Establishing branches and relocating offices -- Application and procedure for approval -- Nonexempt credit unions.

(1) A Utah depository institution or an out-of-state depository institution with a Utah branch or seeking to acquire a branch in this state may establish one or more branches, or relocate a branch office or its main office in this state, subject to the prior approval of the commissioner.

(2) The approval of the commissioner required by Subsection (1) may be obtained by:

(a) filing an application with the department in a form the commissioner prescribes; and

(b) supplementing the application with information the commissioner considers material to determining whether to approve the application.

(3) (a) The commissioner shall approve or disapprove an application within 30 days after accepting the application as complete.

(b) If the commissioner does not approve or disapprove an application within the time stated in Subsection (3)(a), the application is considered approved.

(4) (a) The commissioner shall cause a supervisor to make an investigation of the facts relevant or material to an application.

(b) The supervisor that conducts the investigation required by Subsection (4)(a) shall submit written findings and recommendations to the commissioner.

(5) An application, any supplemental information furnished by the applicant, and the findings and recommendations of the supervisor may be inspected by any person at the department's office, except those portions of the application the commissioner declares to be confidential to prevent a clearly unwarranted invasion of privacy, pursuant to the applicant's request.

(6) To protect the safety and soundness of the applicant, the commissioner may:

(a) approve an application subject to the terms and conditions the commissioner considers necessary; or

(b) disapprove an application.

(7) (a) The commissioner's approval of any application under this section is considered revoked, unless the office is opened and operating within one year of the date approved by the commissioner for commencement of operations.

(b) The commissioner may extend the date for activation for up to two additional periods of not more than six months each:

(i) upon written application made before the expiration of a period; and

(ii) for good cause shown.

(8) An out-of-state depository institution with a branch in Utah is not subject to the requirements of this section if the office or branch to be established or relocated is located outside of Utah.

(9) (a) For purposes of determining whether a nonexempt credit union may establish a branch, a nonexempt credit union is considered to be establishing a branch if the nonexempt credit union establishes:

(i) notwithstanding Section 7-1-103, a loan production office; or

(ii) any other office or facility that:

(A) is owned or operated by:

(I) the nonexempt credit union; or

(II) a credit union service organization in which the nonexempt credit union holds an ownership interest;

(B) is open to the public; and

(C) provides any product or service of the nonexempt credit union to a member of the nonexempt credit union.

(b) This section may not be interpreted as authorizing a loan production office to engage in any activity that a loan production office is not authorized to engage in under Section 7-1-715.

Amended by Chapter 327, 2003 General Session



Section 709 - Branches -- Discontinuance of operation.

(1) A Utah depository institution or out-of-state depository institution authorized to do business in this state may discontinue operation of a branch upon resolution of its board of directors.

(2) Upon adopting the resolution, the institution shall file an application with the commissioner specifying:

(a) the location of the branch to be discontinued;

(b) the date of the proposed discontinuance;

(c) the reasons for closing the branch; and

(d) the extent to which the public need and convenience or service to members would still be adequately met.

(3) (a) Upon filing its application with the commissioner, the institution shall publish notice of the discontinuance:

(i) in a newspaper serving the area once a week for two consecutive weeks; and

(ii) as required by Section 45-1-101 for two weeks.

(b) The commissioner may approve the application after a reasonable comment period following publication.

(4) An out-of-state depository institution with a branch in Utah is not subject to the requirements of this section if the branch to be closed is located outside of Utah.

Amended by Chapter 388, 2009 General Session



Section 710 - "Agency" defined -- Purposes and establishment of agency.

As used in this section, "agency" means a place, person, or facility, stationary or mobile, other than the home office or a branch office, (a) where functions of the financial institution not involving the receiving or paying of deposits, making of loans or the handling of cash may be performed, (b) established for individual transactions and for special temporary purposes, (c) established for the purposes set forth in Sections 7-1-608 and 7-1-609, or (d) established to perform the functions of a financial institution service corporation. A financial institution may establish one or more agencies without the prior written approval of the commissioner. Within 30 days of the establishment of an agency, the financial institution shall inform the commissioner in writing of the address of the agency and the specific functions for which it was established. No agency may be converted to a branch without compliance with Section 7-1-708.

Enacted by Chapter 8, 1983 General Session



Section 711 - Mobile facilities -- Approval required for operation.

No financial institution may operate a mobile facility in this state at which deposits are received, checks paid, or money lent without the prior written approval of the commissioner.

Amended by Chapter 133, 1991 General Session



Section 712 - Acquisition of office of another financial institution.

Any financial institution authorized to do business in this state may acquire an office of any other financial institution located in this state upon obtaining the prior written approval of the commissioner in the manner provided in Section 7-1-708 for the establishment of a branch.

Amended by Chapter 1, 1986 General Session



Section 713 - Conversion of financial institution -- Approval required -- Procedure -- Federal-state conversion.

(1) Any financial institution authorized to do business as a particular class of financial institution under any chapter of this title may convert to an institution authorized to do business under another chapter by applying to the department for approval in the manner provided in Section 7-1-706.

(2) If the commissioner approves the conversion, the institution shall immediately surrender its former charter to the commissioner. Under its new charter as a financial institution of a different class, it is entitled to all the benefits and powers conferred under the applicable chapter to other financial institutions of that class and is subject to examination, supervision, and regulation to the same extent as all other financial institutions of that class.

(3) Any depository institution organized under the laws of this state may convert to a depository institution organized under the laws of the United States upon compliance with the laws of the United States and upon surrender of its charter to the commissioner.

(4) Any depository institution organized under the laws of the United States or any other state that is authorized to do business in this state may convert into a depository institution subject to the jurisdiction of the department by applying to the department for approval in the manner provided in Section 7-1-706.

Amended by Chapter 200, 1994 General Session



Section 714 - Judicial review of acts of commissioner -- Hearing by court.

(1) Any person aggrieved by any rule, regulation, order, decision, or ruling or other act or failure to act of the commissioner under this title is entitled to judicial review.

(2) Judicial review of other agency actions shall be governed by the procedures and requirements of this subsection.

(a) Within 30 days after receipt of notice of a rule, order, or other decision or ruling not arising from an adjudicative proceeding, or within 120 days after the commissioner has failed to act upon a request or application, the aggrieved person may file an application for judicial review with a court of competent jurisdiction in the county in which the applicant is located, or in the county where the office of the commissioner is located, and may request an immediate hearing on the act or failure to act.

(b) The court shall require adequate notice to be served on the commissioner and all other interested parties and shall give the petition for review precedence on its calendar.

(c) The court shall review the record before the commissioner and shall adjudicate the question, enter appropriate orders, and enforce them.

(d) The court may declare void any rule, regulation, order, decision, ruling, or other act of the commissioner it finds to be arbitrary, capricious, an abuse of discretion, or otherwise contrary to law.

(3) Any action for judicial review of acts or failure to act of the commissioner shall be heard by the court and shall be based on the record made before the department.

Amended by Chapter 161, 1987 General Session



Section 715 - Loan production offices -- Application and procedure for approval.

(1) With the prior approval of the commissioner, a depository institution may establish one or more loan production offices.

(2) A loan production office shall be staffed and accessible to the public.

(3) A loan production office may:

(a) solicit loans on behalf of its depository institution;

(b) assemble credit information;

(c) make property inspections and appraisals;

(d) secure title information;

(e) prepare applications for loans;

(f) solicit investors to purchase loans from the depository institution;

(g) seek to have these investors contract with a depository institution for servicing the loans; and

(h) engage in other activities in the nature of acting as an agent for the parent depository institution in facilitating the production of loans.

(4) A loan production office may not do any of the following:

(a) accept deposits;

(b) originate deposit, savings, or share accounts;

(c) pay checks;

(d) approve loans; or

(e) disburse loan funds.

(5) A loan processed by a loan production office may only be approved at the main office or approved branch of the depository institution, except a loan production office may make a recommendation, subject to independent analysis and approval by the depository institution.

(6) Funds from a loan processed by a loan production office may only be disbursed at the main office or approved branch of the depository institution, or at the office of an independent third party, such as a title company or escrow agent.

(7) Although a loan production office is not considered a branch, the establishment of a loan production office is subject to the prior approval of the commissioner in the manner provided in Section 7-1-708 for the establishment of a branch office.

(8) Each depository institution with operating loan production offices in Utah as of June 1, 1994, shall file an initial registration with the department stating the location of each loan production office on or before July 15, 1994. All subsequent applications for a loan production office require prior approval of the commissioner.

(9) If the commissioner determines that it is in the public interest, the department may examine the books and records of the office at the per diem charge established in Section 7-1-401.

Amended by Chapter 49, 1995 General Session



Section 716 - Affiliate depository institutions acting as agents -- Notification required.

(1) Any depository institution may, at its main office or at any branch, act as an agent of any other depository institution that is a subsidiary of the same depository institution holding company in conducting the activities authorized under this section.

(2) This section applies regardless of whether the affiliate depository institutions have the same home state.

(3) A depository institution acting as agent for an affiliate depository institution may:

(a) receive deposits;

(b) renew time deposits;

(c) engage in the activities authorized for a loan production office under Section 7-1-715;

(d) service loans; and

(e) receive payments on loans and other obligations.

(4) A depository institution may not do any of the following as an agent on behalf of an affiliate depository institution:

(a) open or originate deposit, savings, or share accounts;

(b) evaluate or approve loans;

(c) disburse loan funds; or

(d) conduct any activity as an agent that it is prohibited from conducting as a principal under any applicable law.

(5) A depository institution acting as a principal may not have an affiliate depository institution act as its agent in conducting any activity that:

(a) the principal depository institution is prohibited from conducting; or

(b) the agent depository institution would be prohibited from conducting as a principal.

(6) An agency relationship between affiliates under this section shall be consistent with safe and sound practices and shall comply with all applicable law.

(7) A depository institution acting as an agent is not considered to be a branch of the affiliate solely because of activities conducted under this section.

Enacted by Chapter 49, 1995 General Session



Section 801 - False statement derogatory to financial condition of depository institution a misdemeanor -- Exemptions.

(1) Any person who willfully and knowingly makes or circulates or transmits to another any statement or rumor, written, printed, or by word of mouth, which is untrue in fact and is directly or by inference derogatory to the financial condition or standing of any depository institution, or who knowingly counsels, aids, procures, or induces another to state, transmit, or circulate any such statement or rumor, is guilty of a class B misdemeanor.

(2) Subsection (1) does not apply to the exchange of information between personnel of the department and the personnel of other regulatory and deposit insurance agencies in the discharge of regulatory duties, which communications are considered absolutely privileged.

Amended by Chapter 200, 1994 General Session



Section 802 - Confidentiality of information received by department -- Availability of information.

(1) The commissioner shall receive and place on file in the department's office all reports required by law and shall certify all reports required to be published.

(2) Except as provided in this section, the following are confidential, not public records, and not open to public inspection:

(a) all reports received or prepared by the department;

(b) all information obtained from an institution or person under the jurisdiction of the department; and

(c) all orders and related records of the department.

(3) The following records and information are public and are open to public inspection:

(a) reports of condition required by Section 7-1-318;

(b) information that is otherwise generally available to the public; and

(c) information contained in, and final decisions on, an application filed under Sections 7-1-702, 7-1-703, 7-1-704, 7-1-705, 7-1-706, 7-1-708, 7-1-709, 7-1-712, 7-1-713, or Chapter 19, excluding:

(i) proprietary information, business plans, and personal financial information; and

(ii) information for which:

(A) the applicant requests confidentiality; and

(B) the commissioner grants the request for confidentiality.

(4) The department may disclose records and information that are not public to the following:

(a) to an agency or authority:

(i) that regulates:

(A) the subject of the record; or

(B) an affiliate of the subject of the record, as defined by the commissioner by rule; and

(ii) is of:

(A) the federal government;

(B) the state; or

(C) another state;

(b) to a federal deposit insurance agency;

(c) to an official legally authorized to investigate criminal charges in connection with the affairs of the subject of the record, and to any tribunal conducting legal proceedings resulting from such an investigation;

(d) to a person preparing a proposal for merging or acquiring an institution under Chapter 2 or 19, but only after the department provides notice of the disclosure to the institution;

(e) to any other person, if the commissioner determines, after notice to the institution or person that is the subject of the record and opportunity for hearing, that the interests favoring disclosure of the information outweigh the interests favoring confidentiality of the information; and

(f) to any court in a proceeding under:

(i) Sections 7-1-304, 7-1-320, 7-1-322; or

(ii) a supervisory action under Chapter 2 or 19.

(5) The commissioner may limit the use and further disclosure of any information disclosed under Subsection (4):

(a) to protect the business confidentiality interest of the subject of the record; and

(b) to protect the public interest, such as to avoid:

(i) a liquidity crisis in a depository institution; or

(ii) undue speculation in securities or currency markets.

(6) The department shall disclose information in the manner and to the extent directed by a court order signed by a judge from a court of competent jurisdiction if:

(a) the disclosure does not violate applicable federal or state law;

(b) the information to be disclosed deals with a matter in controversy over which the court has jurisdiction;

(c) the person requesting the order has provided reasonable prior written notice to the commissioner;

(d) the court has considered the merits of the request for disclosure and has determined that the interests favoring disclosure of the information outweigh the interests favoring confidentiality of the information; and

(e) the court has appropriately limited the use and further disclosure of the information:

(i) to protect the business confidentiality interest of the subject of the record; and

(ii) to protect the public interest, such as to avoid:

(A) a liquidity crisis in a depository institution; or

(B) undue speculation in securities or currency markets.

Amended by Chapter 260, 2000 General Session



Section 803 - Conflicting interests of commissioner, supervisors, and examiners -- Loans and accounts -- Disclosure -- Penalty.

(1) Neither the commissioner nor any supervisor or examiner may do any of the following with respect to any institution under the supervision of the department:

(a) be indebted, directly or indirectly, as a borrower, accommodation endorser, surety, or guarantor to an institution, or to an individual or any other legal or commercial entity owning or controlling an institution;

(b) be an officer, director, or employee of any institution or of an individual or any other legal or commercial entity owning or controlling an institution;

(c) own or deal in, directly or indirectly, the shares or obligations of an institution or of a corporation owning or controlling an institution;

(d) receive, directly or indirectly, from an institution or any officer, director, or employee of an institution, any salary, fee, or compensation; or

(e) be interested in or engage in the negotiations of any loan to, obligation of, or accommodation for another person to or with an institution.

(2) Notwithstanding Subsection (1), the commissioner, any supervisor, or any examiner of the department may:

(a) have and maintain savings, transaction, share, time deposit, or other accounts, or certificates and deposits in any financial or depository institution in the state, or be a lessee of a safe deposit box on the same terms and conditions available to the public generally;

(b) be indebted to a depository institution under the supervision of the department on terms offered to the public generally upon:

(i) a mortgage loan upon the mortgagor's own home;

(ii) an open or closed end consumer loan granted before the person became employed with the department or before the institution became subject to the jurisdiction of the department;

(iii) in the case of a supervisor or examiner, a consumer loan lawfully made prior to January 1, 1991, provided that while the debt is subject to the provisions of this chapter, the terms of the debt are not changed in favor of the debtor in a manner not offered and provided to other creditworthy borrowers or waived or extended as a result of delinquency or default; and

(iv) a debt fully secured at all times by deposits in the institution;

(c) be indebted on an installment debt transferred to an institution under the jurisdiction of the department in the regular course of business by a seller of consumer goods; and

(d) continue to receive payments under a regularly established pension plan of general application for fully retired employees of an institution under the supervision of the department.

(3) Full disclosure in writing of any indebtedness incurred under Subsection (2) shall be filed in the commissioner's office.

(4) Any person who knowingly violates this section with the intention of getting gain through the influence of his office shall forfeit the office or employment and is guilty of a third degree felony.

Amended by Chapter 200, 1994 General Session



Section 806 - Money market funds arranging with bank to honor two-party instruments -- Discouraging payment of interest to two persons on funds in transit -- Pyramiding and similar schemes as misdemeanors.

Nothing in this act shall be construed to prevent money market funds from making arrangements with banks to honor two party checks, drafts, or other instruments.

The commissioner shall exert his influence to discourage banks, money market funds and other programs in Utah and throughout the United States from paying interest to two persons at the same time on funds in the process of transfer.

The process or the practice referred to as pyramiding or any similar process or practice as defined by the commissioner, and such definition is approved by the governor, shall be prohibited within this state and persons found guilty of these schemes shall be found guilty of a class C misdemeanor. This does not preclude more serious punishment under federal law.

Money market funds, similar funds and bank regulated institutions shall cooperate with the commissioner to stop these practices.

Amended by Chapter 378, 2010 General Session



Section 807 - Printed checks, drafts and orders -- Requirements -- Violation as misdemeanor.

Every check, draft, order, or other like instrument printed for a customer of any institution issuing transaction accounts in the state as part of a series after the effective date of this act shall have on its face the name and address of the account holder, the month and year the account was opened, and the number of the check, draft, order, or other like instrument in unbroken, sequential, numerical order, beginning with the number 101, except for initial deposits to open a new account or in case of lost or stolen checks when a limited supply of unnumbered counterchecks may be issued. Any person who violates this section is guilty of a class C misdemeanor.

Enacted by Chapter 56, 1983 General Session



Section 808 - Closing days for depository institutions.

(1) Depository institutions shall be closed to the general public on Sundays.

(2) (a) The commissioner may designate any additional or different day on which depository institutions are closed to the general public, such as in the event of:

(i) an emergency;

(ii) disaster;

(iii) flood;

(iv) earthquake;

(v) fire;

(vi) power outage;

(vii) heavy snow;

(viii) other impediment to:

(A) business; or

(B) the safety of customers and employees; or

(ix) any circumstance in which closing on an additional or different day serves the public interest.

(b) The commissioner may designate a day under Subsection (2)(a) as applying to all or any portion of the state.

(3) (a) A depository institution may elect to be open or closed to the general public during business hours of its choosing on any day not designated under this section as a day for closing.

(b) A depository institution shall provide adequate notice to its customers or members of any change from normal business hours.

Amended by Chapter 260, 2000 General Session



Section 809 - Articles of incorporation -- Amended or restated articles of incorporation -- Prerequisites to filing.

(1) The Division of Corporations and Commercial Code may not file articles of incorporation that state that the purpose of the corporation is to transact business as a depository institution or to hold a corporation that will transact business as a depository institution until the department certifies that it has reviewed and does not object to the articles of incorporation.

(2) A corporation whose articles of incorporation have been filed with the Division of Corporations and Commercial Code pursuant to Subsection (1) may not transact business as a depository institution without authorization from the department in accordance with Section 7-1-705.

(3) The Division of Corporations and Commercial Code may not file articles of amendment or articles of restatement of a depository institution or depository institution holding company until the department has certified that it has reviewed and does not object to the articles of amendment or articles of restatement.

Enacted by Chapter 182, 1996 General Session



Section 810 - Limited liability companies.

(1) Notwithstanding any other provision of this title and subject to Subsection (8), if the conditions of this section are met, the following may be organized as or convert to a limited liability company under Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Act, as appropriate pursuant to Section 48-3a-1405:

(a) an industrial bank chartered under Chapter 8, Industrial Banks;

(b) an industrial loan company as defined in Section 7-8-21; or

(c) any of the following if the institution is an S Corporation, as defined in Section 1361, Internal Revenue Code, immediately before becoming a limited liability company:

(i) a bank chartered under Chapter 3, Banks; or

(ii) a depository institution holding company.

(2) (a) Before an institution described in Subsection (1) may organize as or convert to a limited liability company, the institution shall obtain approval of the commissioner.

(b) (i) To obtain the approval under this section from the commissioner, the institution shall file a request for approval with the commissioner at least 30 days before the day on which the institution becomes a limited liability company.

(ii) If the commissioner does not disapprove the request for approval within 30 days from the day on which the commissioner receives the request, the request is considered approved.

(iii) When taking action on a request for approval filed under this section, the commissioner may:

(A) approve the request;

(B) approve the request subject to terms and conditions the commissioner considers necessary; or

(C) disapprove the request.

(3) To approve a request for approval, the commissioner shall find:

(a) for an institution described in Subsection (1) that is required to be insured by a federal deposit insurance agency, that the institution:

(i) will operate in a safe and sound manner;

(ii) has the following characteristics:

(A) the institution is not subject to automatic termination, dissolution, or suspension upon the happening of some event other than the passage of time;

(B) the exclusive authority to manage the institution is vested in a board of managers or directors that:

(I) is elected or appointed by the owners;

(II) is not required to have owners of the institution included on the board;

(III) possesses adequate independence and authority to supervise the operation of the institution; and

(IV) operates with substantially the same rights, powers, privileges, duties, and responsibilities as the board of directors of a corporation;

(C) neither state law, nor the institution's operating agreement, bylaws, or other organizational documents provide that an owner of the institution is liable for the debts, liabilities, and obligations of the institution in excess of the amount of the owner's investment; and

(D) (I) neither state law, nor the institution's operating agreement, bylaws, or other organizational documents require the consent of any other owner of the institution in order for an owner to transfer an ownership interest in the institution, including voting rights; and

(II) the institution is able to obtain new investment funding if needed to maintain adequate capital; and

(iii) is able to comply with all legal and regulatory requirements for an insured depository institution under applicable federal and state law; and

(b) for an institution described in Subsection (1) that is not required to be insured by a federal deposit insurance agency, that the institution will operate in a safe and sound manner.

(4) An institution described in Subsection (3)(a) that is organized as a limited liability company shall maintain the characteristics listed in Subsection (3)(a)(ii) during such time as it is authorized to conduct business under this title as a limited liability company.

(5) (a) All rights, privileges, powers, duties, and obligations of an institution described in Subsection (1) that is organized as a limited liability company and its members and managers shall be governed by Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405 except:

(i) the following do not apply to an institution that is described in Subsection (3)(a):

(A) Subsection 48-2c-402(2)(a)(ii);

(B) Section 48-2c-604;

(C) Section 48-2c-703;

(D) Section 48-2c-708;

(E) Subsection 48-2c-801(2);

(F) Section 48-2c-1102;

(G) Section 48-2c-1104; and

(H) Subsections 48-2c-1201(2) through (5);

(ii) the following do not apply to an institution that is described in Subsection (3)(a):

(A) Section 48-3a-111;

(B) Section 48-3a-113;

(C) Section 48-3a-201;

(D) Section 48-3a-401;

(E) Subsections 48-3a-407(1) and (3)(c);

(F) Section 48-3a-410;

(G) Subsection 48-3a-502(1)(c);

(H) Title 48, Chapter 3a, Part 6, Dissociation;

(I) Section 48-3a-701; and

(J) Title 48, Chapter 3a, Part 9, Foreign Limited Liability Companies; and

(iii) as otherwise provided in this title.

(b) Notwithstanding Subsection (5)(a), for an institution that is described in Subsection (3)(a):

(i) for purposes of transferring a member's interests in the institution, a member's interest in the institution shall be treated like a share of stock in a corporation; and

(ii) if a member's interest in the institution is transferred voluntarily or involuntarily to another person, the person who receives the member's interest shall obtain the member's entire rights associated with the member's interest in the institution including:

(A) all economic rights; and

(B) all voting rights.

(c) An institution described in Subsection (3)(a) may not by agreement or otherwise change the application of Subsection (5)(a) to the institution.

(6) Unless the context requires otherwise, for the purpose of applying this title to an institution described in Subsection (1) that is organized as a limited liability company:

(a) a citation to Title 16, Chapter 10a, Utah Revised Business Corporation Act, includes the equivalent citation to Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405;

(b) "articles of incorporation" includes a limited liability company's certificate of organization as that term is used in Section 48-2c-403 or Section 48-3a-201, as appropriate pursuant to Section 48-3a-1405;

(c) "board of directors" includes one or more persons who have, with respect to an institution described in Subsection (1), authority substantially similar to that of a board of directors of a corporation;

(d) "bylaws" includes a limited liability company's operating agreement as that term is defined in Section 48-2c-102 or Section 48-3a-201, as appropriate pursuant to Section 48-3a-1405;

(e) "corporation" includes a limited liability company organized under Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Act, as appropriate pursuant to Section 48-3a-1405;

(f) "director" includes any of the following of a limited liability company:

(i) a manager;

(ii) a director; or

(iii) other person who has with respect to the institution described in Subsection (1), authority substantially similar to that of a director of a corporation;

(g) "dividend" includes distributions made by a limited liability company under Title 48, Chapter 2c, Part 10, Distributions, or Title 48, Chapter 3a, Part 4, Relations of Members to Each Other and to Limited Liability Company, as appropriate pursuant to Section 48-3a-1405;

(h) "incorporator" includes an organizer of a limited liability company as provided in Title 48, Chapter 2c, Part 4, Formation, or Title 48, Chapter 3a, Part 2, Formation -- Certificate of Organization and Other Filings, as appropriate pursuant to Section 48-3a-1405;

(i) "officer" includes any of the following of an institution described in Subsection (1):

(i) an officer; or

(ii) other person who has with respect to the institution described in Subsection (1) authority substantially similar to that of an officer of a corporation;

(j) "security," "shares," or "stock" of a corporation includes:

(i) a membership interest in a limited liability company as provided in Title 48, Chapter 2c, Part 7, Members, or Title 48, Chapter 3a, Part 4, Relations of Members to Each Other and to Limited Liability Company, as appropriate pursuant to Section 48-3a-1405; and

(ii) a certificate or other evidence of an ownership interest in a limited liability company; and

(k) "stockholder" or "shareholder" includes an owner of an interest in an institution described in Subsection (1) including a member as provided in Title 48, Chapter 2c, Part 7, Members, or Title 48, Chapter 3a, Part 4, Relations of Members to Each Other and to Limited Liability Company, as appropriate pursuant to Section 48-3a-1405.

(7) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the commissioner shall make rules governing the form of a request for approval filed under this section.

(8) A depository institution organized under the laws of this state may not be organized as or converted to a series of transferable interests in a limited liability company as provided in Section 48-2c-606, or Title 48, Chapter 3a, Part 12, Series Limited Liability Companies, as appropriate pursuant to Section 48-3a-1405.

Amended by Chapter 73, 2013 General Session

Amended by Chapter 73, 2013 General Session

Amended by Chapter 412, 2013 General Session



Section 901 - Authorized insurance activities of depository institutions.

(1) A depository institution authorized to do business in this state under this title may directly, or indirectly through a subsidiary or affiliate, engage in the following insurance activities:

(a) engage in the insurance business as defined under Section 31A-1-301 except as may be limited by federal law;

(b) act as an insurance producer or consultant as defined under Section 31A-1-301; or

(c) engage in insurance adjusting as defined in Section 31A-26-102.

(2) A depository institution, subsidiary, or affiliate, that engages in insurance activities authorized under Subsection (1) shall be subject to Title 31A, Insurance Code.

Amended by Chapter 298, 2003 General Session



Section 1001 - Definitions -- Written consent or court order for disclosure by financial institution -- Exception.

(1) As used in this part:

(a) "Account holder" means a person for whom an account is held by a financial institution.

(b) "Governmental entity" means:

(i) the state, including:

(A) a department;

(B) an institution;

(C) a board;

(D) a division;

(E) a bureau;

(F) an office;

(G) a commission;

(H) a committee; or

(I) an elected official; and

(ii) a political subdivision of the state, including:

(A) a county;

(B) a city;

(C) a town;

(D) a school district;

(E) a public transit district;

(F) a redevelopment agency;

(G) a special improvement district; or

(H) a taxing district.

(c) "Nonprotected record" means a record maintained by a financial institution to facilitate the conduct of the financial institution's business regarding a person or account, including:

(i) the existence of an account;

(ii) the opening and closing dates of an account;

(iii) the name under which an account is held; and

(iv) the name, address, and telephone number of an account holder.

(d) "Protected record" means a record that is not defined as a nonprotected record.

(e) "Record" means information that is:

(i) prepared, owned, received, or retained by a financial institution;

(ii) (A) inscribed on a tangible medium; or

(B) stored in an electronic or other medium; and

(iii) retrievable in perceivable form.

(2) Except for a governmental entity listed in Subsection 7-1-1006(1), an individual acting on behalf of a governmental entity may not request, obtain by subpoena, or otherwise obtain information from a state or federally chartered financial institution that constitutes a record reflecting the financial condition of any person without first obtaining:

(a) written permission from all account holders of the account referenced in the record to be examined; or

(b) an order from a court of competent jurisdiction permitting access to the record.

(3) This section does not apply to a review made by the commissioner to determine whether a financial institution is operating in accordance with law.

Amended by Chapter 381, 2009 General Session



Section 1002 - Notice to person about whom information sought.

(1) (a) If a court order is obtained pursuant to Section 7-1-1001, the governmental entity that obtained the order shall notify the person about whom information is sought that a court order has been obtained:

(i) within three days of the day on which service of the order is made upon the financial institution; and

(ii) no later than seven days before the day fixed in the order as the day upon which the records are to be produced or examined.

(b) The notice required by Subsection (1)(a) shall be accompanied by:

(i) a copy of the order that has been served upon the financial institution;

(ii) a copy of the motion or application upon which the order is based; and

(iii) a statement setting forth the rights of the person under Section 7-1-1003.

(2) (a) The notice shall be sufficient if, on or before the third day after issuance of the order, notice is:

(i) served in the manner provided in Rule 4 (d), Utah Rules of Civil Procedure, upon the person entitled to notice; or

(ii) mailed by certified or registered mail to the last-known address of the person entitled to notice.

(b) Notwithstanding Subsection (2)(a), if the person entitled to notice is deceased or under legal disability, notice shall be served upon or mailed to the last-known address of that person's executor, administrator, guardian, or other fiduciary.

Renumbered and Amended by Chapter 3, 2008 General Session



Section 1003 - Intervention to challenge or stay order -- Burden on governmental entity.

(1) Notwithstanding any other law or rule of law, any person who is entitled to notice of a court order under Section 7-1-1002 shall have the right to intervene in any proceeding with respect to enforcement of the order to:

(a) challenge the issuance of the order; or

(b) stay compliance with the order.

(2) Upon intervention, the burden shall be on the governmental entity obtaining the order to show that there is reasonable cause for the issuance of the order.

Renumbered and Amended by Chapter 3, 2008 General Session



Section 1004 - Reimbursement of financial institution for costs of obtaining information.

(1) A financial institution is entitled to reimbursement by a governmental entity seeking information, for costs reasonably and directly incurred in searching for, reproducing, or transporting a record required to be produced if the financial institution produces the record:

(a) pursuant to written permission by all account holders of the account referenced in the record in accordance with:

(i) Subsection 7-1-1001(2)(a); or

(ii) Subsection 7-1-1006(2)(b)(iii);

(b) in compliance with an order obtained under this part; or

(c) in compliance with an order of a court or administrative body of competent jurisdiction.

(2) The commissioner shall by rule establish the rates and conditions under which a governmental entity shall reimburse a financial institution.

Amended by Chapter 381, 2009 General Session



Section 1005 - Admissibility of information restricted.

(1) Information obtained directly or indirectly from a financial institution in violation of Sections 7-1-1001 through 7-1-1003 may not be admissible in any court of this state against the person entitled to notice.

(2) This section does not apply in any action:

(a) between the financial institution and the person otherwise entitled to notice; or

(b) in which it is claimed that the financial institution has been the victim of fraud, embezzlement or any other criminal act committed by the person otherwise entitled to notice.

Renumbered and Amended by Chapter 3, 2008 General Session



Section 1006 - Inapplicable to certain official investigations.

(1) Sections 7-1-1002 and 7-1-1003 do not apply if an examination of a record is a part of an official investigation by:

(a) local police;

(b) a sheriff;

(c) a peace officer;

(d) a city attorney;

(e) a county attorney;

(f) a district attorney;

(g) the attorney general;

(h) the Department of Public Safety;

(i) the Office of Recovery Services of the Department of Human Services;

(j) the Insurance Department;

(k) the Department of Commerce;

(l) the Benefit Payment Control Unit or the Payment Error Prevention Unit of the Department of Workforce Services;

(m) the state auditor;

(n) the State Tax Commission; or

(o) the Department of Health or its designee, when undertaking an official investigation to determine whether an individual qualifies for certain assistance programs as provided in Section 26-18-2.5.

(2) Except for the Office of Recovery Services, if a governmental entity listed in Subsection (1) seeks a record, the entity shall obtain the record as follows:

(a) if the record is a nonprotected record, by request in writing that:

(i) certifies that an official investigation is being conducted; and

(ii) is signed by a representative of the governmental entity that is conducting the official investigation; or

(b) if the record is a protected record, by obtaining:

(i) a subpoena authorized by statute;

(ii) other legal process:

(A) ordered by a court of competent jurisdiction; and

(B) served upon the financial institution; or

(iii) written permission from all account holders of the account referenced in the record to be examined.

(3) If the Office of Recovery Services seeks a record, the Office of Recovery Services shall obtain the record pursuant to:

(a) Subsection 62A-11-104(1)(g);

(b) Section 62A-11-304.1;

(c) Section 62A-11-304.5; or

(d) Title IV, Part D of the Social Security Act as codified in 42 U.S.C. 651 et seq.

(4) A financial institution may not give notice to an account holder or person named or referenced within the record disclosed pursuant to Subsection (2)(a).

(5) In accordance with Section 7-1-1004, the governmental entity conducting the official investigation that obtains a record from a financial institution under this section shall reimburse the financial institution for costs reasonably and directly incurred by the financial institution.

Amended by Chapter 344, 2011 General Session



Section 1007 - Liability of financial institutions.

A financial institution is not liable to an account holder or person named or referenced within a record:

(1) for a disclosure that is the result of a subpoena, order, or request made pursuant to Sections 7-1-1001 through 7-1-1006 if the financial institution reasonably believes that the subpoena, order, or request is properly made under Sections 7-1-1001 through 7-1-1006; or

(2) for a disclosure or action taken in good faith pursuant to a data match or administrative subpoena provided for by a statute listed in Subsection 7-1-1006(3).

Amended by Chapter 381, 2009 General Session






Article 2 - Possession of Depository Institution by Commissioner

Section 1 - Supervisory actions by commissioner -- Grounds -- Mergers or acquisitions authorized by commissioner -- Possession of business and property taken by commissioner.

(1) An institution under the jurisdiction of the department is subject to supervisory actions by the commissioner under this chapter or Chapter 19 if the commissioner, with or without an administrative hearing, finds that:

(a) the institution is not in a safe and sound condition to transact its business;

(b) an officer of the institution or other person has refused to be examined or has made false statements under oath regarding its affairs;

(c) the institution or other person has violated its articles of incorporation or any law, rule, or regulation governing the institution or other person;

(d) the institution or other person is conducting its business in an unauthorized or unsafe manner, or is practicing deception upon its depositors, members, or the public, or is engaging in conduct injurious to its depositors, members, or the public;

(e) the institution or other person has been notified by its primary account insurer of the insurer's intention to initiate proceedings to terminate insurance;

(f) the institution or other person has failed to maintain a minimum amount of capital as required by the department, any state, or the relevant federal regulatory agency;

(g) the institution or other person is a depository institution that has failed or refused to pay its depositors in accordance with the terms under which the deposits were received, or has or is about to become insolvent;

(h) the institution or other person or its officers or directors have failed or refused to comply with the terms of a legally authorized order issued by the commissioner or by any federal authority or authority of another state having jurisdiction over the institution or other person;

(i) the institution or other person or its officers or directors have failed or refused, upon proper demand, to submit its records, books, papers, and affairs for inspection to the commissioner or to a supervisor or an examiner of the department;

(j) the institution or other person or its officers or directors, after 30 days written notice, have failed to comply with or have continued to violate this title or any rule or regulation of the department issued under it;

(k) any person who controls the institution or other person subject to the jurisdiction of the department has used the control to cause the institution or other person to be or about to be in an unsafe or unsound condition, to conduct its business in an unauthorized or unsafe manner, or to violate this title or any rule or regulation of the department issued under it; or

(l) the remedies provided in Section 7-1-307, 7-1-308, or 7-1-313 are ineffective or impracticable to protect the interest of depositors, creditors, or members of the institution or other person, or to protect the interests of the public.

(2) The commissioner may take any action described in Subsection (3) if:

(a) he finds that:

(i) any of the conditions set forth in Subsection (1) exist with respect to an institution under the jurisdiction of the department; and

(ii) an order issued pursuant to Section 7-1-307, 7-1-308, or 7-1-313 would not adequately protect the interests of the institution's depositors, creditors, members, or other interested persons from all dangers presented by the conditions found to exist; or

(b) two-thirds of the voting shares of an institution under the jurisdiction of the department that are eligible to be voted at any regular or special meeting of the shareholders of the institution are voted at the meeting in favor of a resolution consenting to the commissioner taking or causing to be taken any of the actions described below.

(3) After making the requisite findings or receiving the consenting vote of shareholders under Subsection (2), the commissioner may:

(a) without taking possession of the institution, authorize, or by order require or give effect to the acquisition of control of, the merger with, the acquisition of all or a portion of the assets of, or the assumption of all or a portion of the liabilities of the institution or other person by any other institution or entity approved or designated by the commissioner in accordance with Chapter 19; or

(b) take possession of the institution or other person subject to the jurisdiction of the department with or without a court order if an acquisition of control of, a merger with, an acquisition of all or a portion of the assets of, or an assumption of all or a portion of the liabilities of the institution or other person without taking possession does not appear to the commissioner to be practicable.

(4) Upon taking possession of an institution or the person, the commissioner is vested by operation of law with the title to and the right to possession of all assets, the business, and property of the institution or other person subject to court order made under Section 7-2-3. While in possession of an institution or other person, the commissioner or any receiver or liquidator appointed by him may exercise any or all of the rights, powers, and authorities granted to the commissioner under this chapter, or may give effect to the acquisition of control of, the merger with, the acquisition of all or a portion of the assets of, or the assumption of all or a portion of the liabilities of an institution or other person subject to the jurisdiction of the department, under the provisions of Chapter 19.

(5) An action of the commissioner under this section may only be enjoined or set aside upon a finding, after notice and hearing, that the action is arbitrary, capricious, an abuse of discretion, or otherwise contrary to law.

Amended by Chapter 200, 1994 General Session



Section 2 - Jurisdiction of district court -- Supervision of actions of commissioner in possession -- Authority of commissioner and court.

(1) The district court for the county in which the principal office of the institution or other person is situated has jurisdiction in the liquidation or reorganization of the institution or other person of which the commissioner has taken possession under this chapter or Chapter 19. As used in this chapter, "court" means the court given jurisdiction by this provision.

(2) Before taking possession of an institution or other person under his jurisdiction, or within a reasonable time after taking possession of an institution or other person without court order, as provided in this chapter, the commissioner shall cause to be commenced in the appropriate district court, an action to provide the court supervisory jurisdiction to review the actions of the commissioner.

(3) The actions of the commissioner are subject to review of the court. The court has jurisdiction to hear all objections to the actions of the commissioner and may rule upon all motions and actions coming before it. Standing to seek review of any action of the commissioner or any receiver or liquidator appointed by him is limited to persons whose rights, claims, or interests in the institution would be adversely affected by the action.

(4) The authority of the commissioner under this chapter is of an administrative and not judicial receivership. The court may not overrule a determination or decision of the commissioner if it is not arbitrary, capricious, fraudulent, or contrary to law. If the court overrules an action of the commissioner, the matter shall be remanded to the commissioner for a new determination by him, and the new determination shall be subject to court review.

Amended by Chapter 200, 1994 General Session



Section 3 - Action for injunction against commissioner in possession -- Procedure -- Appeal.

(1) (a) Whenever any institution or other person of which the commissioner has taken possession considers itself aggrieved by the taking, it may within 10 days after the taking apply to the court to enjoin further proceedings.

(b) After ordering the commissioner to show cause why further proceedings should not be enjoined and after hearing the allegations and proofs of the parties and determining the facts, the court may:

(i) dismiss the application; or

(ii) enjoin the commissioner from further proceedings if the court finds the taking to be arbitrary, capricious, an abuse of discretion, or otherwise contrary to law.

(c) If the court enjoins further proceedings, it shall order the commissioner to surrender possession of the institution in a manner and on terms designated by the court in the public interest.

(d) Notice of any hearings shall be given to persons designated by the court in the manner designated by the court.

(2) An appeal may be taken by the commissioner, a receiver, or liquidator appointed by the commissioner under Section 7-2-9, or by the institution from the judgment of the court as provided by law. An appeal from the judgment does not stay any judgment in favor of the commissioner, or a receiver or liquidator appointed by him. If the appeal is taken by the commissioner, or by a receiver or liquidator appointed by him, no bond is required. If the appeal is taken by the institution, a bond is required as provided by the Utah Rules of Civil Procedure.

Amended by Chapter 200, 1994 General Session



Section 4 - Consent required for institution to resume business.

The institution or other person may resume business only with the consent of and upon conditions approved by the commissioner. The commissioner may give his consent to resumption of business if arrangements have been made by the institution or its stockholders, by reorganization or otherwise, to the satisfaction of the commissioner, to pay all creditors of the institution, aside from the stockholders, and to remedy the default or condition for which possession was taken and to pay the expenses of the proceeding.

Amended by Chapter 8, 1983 General Session



Section 5 - Appointment of receiver or assignment for creditors -- Notice required -- Commissioner taking possession.

No receiver may be appointed by any court and no deed or assignment for the benefit of creditors may be filed in any district court within this state for any institution or other person under the jurisdiction of the commissioner, except upon notice to the commissioner, unless because of urgent necessity the court determines that it is necessary to do so to preserve the assets of the institution. The commissioner may within five days after service of the notice upon him take possession of the institution, in which case no further proceedings shall be had upon the application for the appointment of a receiver or under the deed of assignment, or, if a receiver has been appointed or the assignee has entered upon the administration of his trust, the appointment shall be vacated or the assignee shall be removed upon application of the commissioner to the court by which the receiver was appointed or in which the assignment was filed, and the commissioner shall proceed to administer the assets of the institution as provided in this chapter.

Amended by Chapter 8, 1983 General Session



Section 6 - Possession by commissioner -- Notice -- Presentation, allowance, and disallowance of claims -- Objections to claims.

(1) (a) Possession of an institution by the commissioner commences when notice of taking possession is:

(i) posted in each office of the institution located in this state; or

(ii) delivered to a controlling person or officer of the institution.

(b) All notices, records, and other information regarding possession of an institution by the commissioner may be kept confidential, and all court records and proceedings relating to the commissioner's possession may be sealed from public access if:

(i) the commissioner finds it is in the best interests of the institution and its depositors not to notify the public of the possession by the commissioner;

(ii) the deposit and withdrawal of funds and payment to creditors of the institution is not suspended, restricted, or interrupted; and

(iii) the court approves.

(2) (a) (i) Within 15 days after taking possession of an institution or other person under the jurisdiction of the department, the commissioner shall publish a notice to all persons who may have claims against the institution or other person to file proof of their claims with the commissioner before a date specified in the notice.

(ii) The filing date shall be at least 90 days after the date of the first publication of the notice.

(iii) The notice shall be published:

(A) (I) in a newspaper of general circulation in each city or county in which the institution or other person, or any subsidiary or service corporation of the institution, maintains an office; and

(II) published again approximately 30 days and 60 days after the date of the first publication; and

(B) as required in Section 45-1-101 for 60 days.

(b) (i) Within 60 days of taking possession of a depository institution, the commissioner shall send a similar notice to all persons whose identity is reflected in the books or records of the institution as depositors or other creditors, secured or unsecured, parties to litigation involving the institution pending at the date the commissioner takes possession of the institution, and all other potential claimants against the institution whose identity is reasonably ascertainable by the commissioner from examination of the books and records of the institution. No notice is required in connection with accounts or other liabilities of the institution that will be paid in full or be fully assumed by another depository institution or trust company. The notice shall specify a filing date for claims against the institution not less than 60 days after the date of mailing. Claimants whose claims against the institution have been assumed by another depository institution or trust company pursuant to a merger or purchase and assumption agreement with the commissioner, or a federal deposit insurance agency appointed as receiver or liquidator of the institution, shall be notified of the assumption of their claims and the name and address of the assuming party within 60 days after the claim is assumed. Unless a purchase and assumption or merger agreement requires otherwise, the assuming party shall give all required notices. Notice shall be mailed to the address appearing in the books and records of the institution.

(ii) Inadvertent or unintentional failure to mail a notice to any person entitled to written notice under this paragraph does not impose any liability on the commissioner or any receiver or liquidator appointed by him beyond the amount the claimant would be entitled to receive if the claim had been timely filed and allowed. The commissioner or any receiver or liquidator appointed by him are not liable for failure to mail notice unless the claimant establishes that it had no knowledge of the commissioner taking possession of the institution until after all opportunity had passed for obtaining payment through filing a claim with the commissioner, receiver, or liquidator.

(c) Upon good cause shown, the court having supervisory jurisdiction may extend the time in which the commissioner may serve any notice required by this chapter.

(d) The commissioner has the sole power to adjudicate any claim against the institution, its property or other assets, tangible or intangible, and to settle or compromise claims within the priorities set forth in Section 7-2-15. Any action of the commissioner is subject to judicial review as provided in Subsection (9).

(e) A receiver or liquidator of the institution appointed by the commissioner has all the duties, powers, authority, and responsibilities of the commissioner under this section. All claims against the institution shall be filed with the receiver or liquidator within the applicable time specified in this section and the receiver or liquidator shall adjudicate the claims as provided in Subsection (2)(d).

(f) The procedure established in this section is the sole remedy of claimants against an institution or its assets in the possession of the commissioner.

(3) With respect to a claim which appears in the books and records of an institution or other person in the possession of the commissioner as a secured claim, which, for purposes of this section is a claim that constitutes an enforceable, perfected lien, evidenced in writing, on the assets or other property of the institution:

(a) The commissioner shall allow or disallow each secured claim filed on or before the filing date within 30 days after receipt of the claim and shall notify each secured claimant by certified mail or in person of the basis for, and any conditions imposed on, the allowance or disallowance.

(b) For all allowed secured claims, the commissioner shall be bound by the terms, covenants, and conditions relating to the assets or other property subject to the claim, as set forth in the note, bond, or other security agreement which evidences the secured claim, unless the commissioner has given notice to the claimant of his intent to abandon the assets or other property subject to the secured claim at the time the commissioner gave the notice described in Subsection (3)(a).

(c) No petition for lifting the stay provided by Section 7-2-7 may be filed with respect to a secured claim before the claim has been filed and allowed or disallowed by the commissioner in accordance with Subsection (3)(a).

(4) With respect to all other claims other than secured claims:

(a) Each claim filed on or before the filing date shall be allowed or disallowed within 180 days after the final publication of notice.

(b) If notice of disallowance is not served upon the claimant by the commissioner within 210 days after the date of final publication of notice, the claim is considered disallowed.

(c) The rights of claimants and the amount of a claim shall be determined as of the date the commissioner took possession of the institution under this chapter. Claims based on contractual obligations of the institution in existence on the date of possession may be allowed unless the obligation of the institution is dependent on events occurring after the date of possession, or the amount or worth of the claim cannot be determined before any distribution of assets of the institution is made to claimants having the same priority under Section 7-2-15.

(d) (i) An unliquidated claim against the institution, including claims based on alleged torts for which the institution would have been liable on the date the commissioner took possession of the institution and any claims for a right to an equitable remedy for breach of performance by the institution, may be filed in an estimated amount. The commissioner may disallow or allow the claim in an amount determined by the commissioner, settle the claim in an amount approved by the court, or, in his discretion, refer the claim to the court designated by Section 7-2-2 for determination in accordance with procedures designated by the court. If the institution held on the date of possession by the commissioner a policy of insurance that would apply to the liability asserted by the claimant, the commissioner, or any receiver appointed by him may assign to the claimant all rights of the institution under the insurance policy in full satisfaction of the claim.

(ii) If the commissioner finds there are or may be issues of fact or law as to the validity of a claim, liquidated or unliquidated, or its proper allowance or disallowance under the provisions of this chapter, he may appoint a hearing examiner to conduct a hearing and to prepare and submit recommended findings of fact and conclusions of law for final consideration by the commissioner. The hearing shall be conducted as provided in rules or regulations issued by the commissioner. The decision of the commissioner shall be based on the record before the hearing examiner and information the commissioner considers relevant and shall be subject to judicial review as provided in Subsection (9).

(e) A claim may be disallowed if it is based on actions or documents intended to deceive the commissioner or any receiver or liquidator appointed by him.

(f) The commissioner may defer payment of any claim filed on behalf of a person who was at any time in control of the institution within the meaning of Section 7-1-103, pending the final determination of all claims of the institution against that person.

(g) The commissioner or any receiver appointed by him may disallow a claim that seeks a dollar amount if it is determined by the court having jurisdiction under Section 7-2-2 that the commissioner or receiver or conservator will not have any assets with which to pay the claim under the priorities established by Section 7-2-15.

(h) The commissioner may adopt rules to establish such alternative dispute resolution processes as may be appropriate for the resolution of claims filed against an institution under this chapter.

(i) In establishing alternative dispute resolution processes, the commissioner shall strive for procedures that are expeditious, fair, independent, and low cost. The commissioner shall seek to develop incentives for claimants to participate in the alternative dispute resolution process.

(j) The commissioner may establish both binding and nonbinding processes, which may be conducted by any government or private party, but all parties, including the claimant and the commissioner or any receiver appointed by him, must agree to the use of the process in a particular case.

(5) Claims filed after the filing date are disallowed, unless:

(a) the claimant who did not file his claim timely demonstrates that he did not have notice or actual knowledge of the proceedings in time to file a timely proof of claim; and

(b) proof of the claim was filed prior to the last distribution of assets. For the purpose of this subsection only, late filed claims may be allowed if proof was filed before the final distribution of assets of the institution to claimants of the same priority and are payable only out of the remaining assets of the institution.

(c) A late filed claim may be disallowed under any other provision of this section.

(6) Debts owing to the United States or to any state or its subdivisions as a penalty or forfeiture are not allowed, except for the amount of the pecuniary loss sustained by the act, transaction, or proceeding out of which the penalty or forfeiture arose.

(7) Except as otherwise provided in Subsection 7-2-15(1)(a), interest accruing on any claim after the commissioner has taken possession of an institution or other person under this chapter may be disallowed.

(8) A claim against an institution or its assets based on a contract or agreement may be disallowed unless the agreement: (a) is in writing; (b) is otherwise a valid and enforceable contract; and (c) has continuously, from the time of its execution, been an official record of the institution. The requirements of this Subsection (8) do not apply to claims for goods sold or services rendered to an institution in the ordinary course of business by trade creditors who do not customarily use written agreements or other documents.

(9) (a) Objection to any claim allowed or disallowed may be made by any depositor or other claimant by filing a written objection with the commissioner within 30 days after service of the notice of allowance or disallowance. The commissioner shall present the objection to the court for hearing and determination upon written notice to the claimant and to the filing party. The notice shall set forth the time and place of hearing. After the 30-day period, no objection may be filed. This Subsection (9) does not apply to secured claims allowed under Subsection (3).

(b) The hearing shall be based on the record before the commissioner and any additional evidence the court allowed to provide the parties due process of law.

(c) The court may not reverse or otherwise modify the determination of the commissioner with respect to the claim unless it finds the determination of the commissioner to be arbitrary, capricious, or otherwise contrary to law. The burden of proof is on the party objecting to the determination of the commissioner.

(d) An appeal from any final judgment of the court with respect to a claim may be taken as provided by law by the claimant, the commissioner, or any person having standing to object to the allowance or disallowance of the claim.

(10) If a claim against the institution has been asserted in any judicial, administrative, or other proceeding pending at the time the commissioner took possession of the institution under this chapter or under Chapter 19, Acquisition of Failing Depository Institutions or Holding Companies, the claimant shall file copies of all documents of record in the pending proceeding with the commissioner within the time for filing claims as provided in Subsection (2). Such a claim shall be allowed or disallowed within 90 days of the receipt of the complete record of the proceedings. No application to lift the stay of a pending proceeding shall be filed until the claim has been allowed or disallowed. The commissioner may petition the court designated by Section 7-2-2 to lift the stay to determine whether the claim should be allowed or disallowed.

(11) All claims allowed by the commissioner and not disallowed or otherwise modified by the court under Subsection (9), if not paid within 30 days after allowance, shall be evidenced by a certificate payable only out of the assets of the institution in the possession of the commissioner, subject to the priorities set forth in Section 7-2-15. This provision does not apply to a secured claim allowed by the commissioner under Subsection (3)(a).

Amended by Chapter 388, 2009 General Session



Section 7 - Stay of proceedings against institution -- Relief.

(1) Except as otherwise specified, a taking of an institution or other person by the commissioner or a receiver or liquidator appointed by the commissioner under this chapter operates as a stay of the commencement or continuation of the following with respect to the institution:

(a) any judicial, administrative, or other proceeding, including service of process;

(b) the enforcement of any judgment;

(c) any act to obtain possession of property;

(d) any act to create, perfect, or enforce any lien against property of the institution;

(e) any act to collect, assess, or recover a claim against the institution; and

(f) the setoff of any debt owing to the institution against any claim against the institution.

(2) Except as provided in Subsections (3), (4), (5), and (8):

(a) the stay of any action against property of the institution continues until the institution has no interest in the property; and

(b) the stay of any other action continues until the earlier of when the case is:

(i) closed; or

(ii) dismissed.

(3) On the motion of any party in interest and after notice and a hearing, the court may terminate, annul, modify, condition, or otherwise grant relief from the stay:

(a) for cause, including the lack of adequate protection of an interest in property of the party in interest; or

(b) with respect to a stay of any action against property if:

(i) the institution does not have an equity interest in the property; and

(ii) the property would have no value in a reorganization or liquidation of the institution.

(4) (a) Thirty days after a request under Subsection (3) for relief from the stay of any act against property of the institution, the stay is terminated with respect to the party in interest making the request unless the court, after notice and a hearing, orders the stay continued in effect pending the conclusion of, or as a result of, a final hearing and determination under Subsection (3).

(b) A hearing under this Subsection (4) may be:

(i) a preliminary hearing; or

(ii) consolidated with the final hearing under Subsection (3).

(c) The court shall order the stay continued in effect pending the conclusion of the final hearing under Subsection (3) if there is a reasonable likelihood that the party opposing relief from the stay will prevail at the conclusion of the final hearing.

(d) If the hearing under this Subsection (4) is a preliminary hearing, the final hearing shall be commenced not later than 30 days after the conclusion of the preliminary hearing.

(5) Upon request of a party in interest, the court, with or without a hearing, may grant relief from the stay provided under Subsection (1) to the extent necessary to prevent irreparable damage to the interest of an entity in property, if the interest will or could be damaged before there is an opportunity for notice and a hearing under Subsection (3) or (4).

(6) In any hearing under Subsection (3) or (4) concerning relief from the stay of any act under Subsection (1):

(a) the party requesting relief has the burden of proof on the issue of the institution's equity in property; and

(b) the party opposing relief has the burden of proof on all other issues.

(7) A person injured by any willful violation of a stay provided by this section shall recover actual damages, including costs and attorneys' fees and, when appropriate, may recover punitive damages.

(8) Nothing in this section prevents the holder or the trustee for any holder of any bond, note, debenture, or other evidence of indebtedness issued by a city, county, municipal corporation, commission, district, authority, agency, subdivision, or other public body pursuant to Title 11, Chapter 17, Utah Industrial Facilities and Development Act, from exercising any rights it may have to sell, take possession of, foreclose upon, or enforce a lien against or security interest in property of an institution that has been pledged, assigned, or mortgaged as collateral for that bond, note, debenture, or evidence of indebtedness, or as collateral for a letter of credit or other instrument issued in support of that bond, note, debenture, or evidence of indebtedness.

(9) Notice of any hearing under this section shall be served as provided in Subsection 7-2-9(6).

Amended by Chapter 324, 2010 General Session



Section 8 - Special deputies or agents -- Appointment -- Bond.

The commissioner may appoint one or more special deputies or agents to assist him in the proceedings. The commissioner may fix the compensation of any agent appointed to assist him. The commissioner may require from agents security for the faithful discharge of their duties. All bonds given under this section shall be deposited with the commissioner and kept in his office.

Enacted by Chapter 8, 1983 General Session



Section 9 - Conservatorship, receivership, or liquidation of institution -- Appointment of receiver -- Review of actions.

(1) Upon taking possession of the institution, the commissioner may appoint a receiver to perform the duties of the commissioner. Subject to any limitations, conditions, or requirements specified by the commissioner and approved by the court, a receiver shall have all the powers and duties of the commissioner under this chapter and the laws of this state to act as a conservator, receiver, or liquidator of the institution. Actions of the commissioner in appointing a receiver shall be subject to review only as provided in Section 7-2-2.

(2) (a) If the deposits of the institution are to any extent insured by a federal deposit insurance agency, the commissioner may appoint that agency as receiver. After receiving notice in writing of the acceptance of the appointment, the commissioner shall file a certificate of appointment in the commissioner's office and with the clerk of the district court. After the filing of the certificate, the possession of all assets, business, and property of the institution is considered transferred from the institution and the commissioner to the agency, and title to all assets, business, and property of the institution is vested in the agency without the execution of any instruments of conveyance, assignment, transfer, or endorsement.

(b) If a federal deposit insurance agency accepts an appointment as receiver, it has all the powers and privileges provided by the laws of this state and the United States with respect to the conservatorship, receivership, or liquidation of an institution and the rights of its depositors, and other creditors, including authority to make an agreement for the purchase of assets and assumption of deposit and other liabilities by another depository institution or take other action authorized by Title 12 of the United States Code to maintain the stability of the banking system. Such action by a federal deposit insurance agency may be taken upon approval by the court, with or without prior notice. Such actions or agreements may be disapproved, amended, or rescinded only upon a finding by the court that the decisions or actions of the receiver are arbitrary, capricious, fraudulent, or contrary to law. In the event of any conflict between state and federal law, including provisions for adjudicating claims against the institution or receiver, the receiver shall comply with the federal law and any resulting violation of state law does not by itself constitute grounds for the court to disapprove the actions of the receiver or impose any penalty for such violation.

(c) The commissioner or any receiver appointed by him shall possess all the rights and claims of the institution against any person whose breach of fiduciary duty or violations of the laws of this state or the United States applicable to depository institutions may have caused or contributed to a condition which resulted in any loss incurred by the institution or to its assets in the possession of the commissioner or receiver. As used in this Subsection (2)(c), fiduciary duty includes those duties and standards applicable under statutes and laws of this state and the United States to a director, officer, or other party employed by or rendering professional services to a depository institution whose deposits are insured by a federal deposit insurance agency. Upon taking possession of an institution, no person other than the commissioner or receiver shall have standing to assert any such right or claim of the institution, including its depositors, creditors, or shareholders unless the right or claim has been abandoned by the commissioner or receiver with approval of the court. Any judgment based on the rights and claims of the commissioner or receiver shall have priority in payment from the assets of the judgment debtors.

(d) For the purposes of this section, the term "federal deposit insurance agency" shall include the Federal Deposit Insurance Corporation, the National Credit Union Administration and any departments thereof or successors thereto, and any other federal agency authorized by federal law to act as a conservator, receiver, and liquidator of a federally insured depository institution, including the Resolution Trust Corporation and any department thereof or successor thereto.

(3) The receiver may employ assistants, agents, accountants, and legal counsel. If the receiver is not a federal deposit insurance agency, the compensation to be paid such assistants, agents, accountants, and legal counsel shall be approved by the commissioner. All expenses incident to the receivership shall be paid out of the assets of the institution. If a receiver is not a federal deposit insurance agency, the receiver and any assistants and agents shall provide bond or other security specified by the commissioner and approved by the court for the faithful discharge of all duties and responsibilities in connection with the receivership including the accounting for money received and paid. The cost of the bond shall be paid from the assets of the institution. Suit may be maintained on the bond by the commissioner or by any person injured by a breach of the condition of the bond.

(4) (a) Upon the appointment of a receiver for an institution in possession pursuant to this chapter, the commissioner and the department are exempt from liability or damages for any act or omission of any receiver appointed pursuant to this section.

(b) This section does not limit the right of the commissioner to prescribe and enforce rules regulating a receiver in carrying out its duties with respect to an institution subject to the jurisdiction of the department.

(c) Any act or omission of the commissioner or of any federal deposit insurance agency as a receiver appointed by him while acting pursuant to this chapter shall be deemed to be the exercise of a discretionary function within the meaning of Section 63G-7-301 of the laws of this state or Section 28 U.S.C. 2680(a) of the laws of the United States.

(5) Actions, decisions, or agreements of a receiver under this chapter, other than allowance or disallowance of claims under Section 7-2-6, shall be subject to judicial review only as follows:

(a) A petition for review shall be filed with the court having jurisdiction under Section 7-2-2 not more than 90 days after the date the act, decision, or agreement became effective or its terms are filed with the court.

(b) The petition shall state in simple, concise, and direct terms the facts and principles of law upon which the petitioner claims the act, decision, or agreement of the receiver was or would be arbitrary, capricious, fraudulent, or contrary to law and how the petitioner is or may be damaged thereby. The court shall dismiss any petition which fails to allege that the petitioner would be directly injured or damaged by the act, decision, or agreement which is the subject of the petition. Rule 11 of the Utah Rules of Civil Procedure shall apply to all parties with respect to the allegations set forth in a petition or response.

(c) The receiver shall have 30 days after service of the petition within which to respond.

(d) All further proceedings are to be conducted in accordance with the Utah Rules of Civil Procedure.

(6) All notices required under this section shall be made in accordance with the Utah Rules of Civil Procedure and served upon the attorney general of the state of Utah, the commissioner of financial institutions, the receiver of the institution appointed under this chapter, and upon the designated representative of any party in interest who requests in writing such notice.

Amended by Chapter 378, 2010 General Session



Section 10 - Inventory of assets -- Listings of claims -- Report of proceedings -- Filing -- Inspection.

As soon as is practical after taking possession of an institution the commissioner, or any receiver or liquidator appointed by him, shall make or cause to be made in duplicate an inventory of its assets, one copy to be filed in his office and one with the clerk of the district court. Upon the expiration of the time fixed for presentation of claims the commissioner, or any receiver or liquidator appointed by him, shall make in duplicate a full and complete list of the claims presented, including and specifying claims disallowed by him, of which one copy shall be filed in his office and one copy in the office of the clerk of the district court. The commissioner, or any receiver or liquidator appointed by him, shall in like manner make and file supplemental lists showing all claims presented after the filing of the first list. The supplemental lists shall be filed every six months and at least 15 days before the declaration of any dividend. At the time of the order for final distribution the commissioner, or any receiver or liquidator appointed by him, shall make a report in duplicate of the proceeding, showing the disposition of the assets and liabilities of the institution, one copy to be filed in his office and one with the clerk of the district court. The accounting, inventory, and lists of claims shall be open at all reasonable times for inspection. Any objection to any report or accounting shall be filed with the clerk of the district court within 30 days after the report of accounting has been filed by the commissioner, or any receiver or liquidator appointed by him, and shall be subject to judicial review only as provided in Section 7-2-9.

Amended by Chapter 378, 2010 General Session



Section 11 - Special counsel -- Employment by attorney general.

Upon taking possession of any institution or other person subject to the jurisdiction of the department, the commissioner may request the attorney general to employ special counsel on his behalf to assist and advise him in connection with a liquidation or reorganization proceeding and the prosecution or defense of any action or proceeding connected with it.

Enacted by Chapter 8, 1983 General Session



Section 12 - Powers of commissioner in possession -- Sale of assets -- Postpossession financing -- New deposit instruments -- Executory contracts -- Transfer of property -- Avoidance of transfers -- Avoidable preferences -- Setoff.

(1) Upon taking possession of the institution, the commissioner may do all things necessary to preserve its assets and business, and shall rehabilitate, reorganize, or liquidate the affairs of the institution in a manner he determines to be in the best interests of the institution's depositors and creditors. Any such determination by the commissioner may not be overruled by a reviewing court unless it is found to be arbitrary, capricious, fraudulent, or contrary to law. In the event of a liquidation, he shall collect all debts due and claims belonging to it, and may compromise all bad or doubtful debts. He may sell, upon terms he may determine, any or all of the property of the institution for cash or other consideration. The commissioner shall give such notice as the court may direct to the institution of the time and place of hearing upon an application to the court for approval of the sale. The commissioner shall execute and deliver to the purchaser of any property of the institution sold by him those deeds or instruments necessary to evidence the passing of title.

(2) With approval of the court and upon terms and with priority determined by the court, the commissioner may borrow money and issue evidence of indebtedness. To secure repayment of the indebtedness, he may mortgage, pledge, transfer in trust, or hypothecate any or all of the property of the institution superior to any charge on the property for expenses of the proceeding as provided in Section 7-2-14. These loans may be obtained for the purpose of facilitating liquidation, protecting or preserving the assets in the charge of the commissioner, expediting the making of distributions to depositors and other claimants, aiding in the reopening or reorganization of the institution or its merger or consolidation with another institution, or the sale of all of its assets. Neither the commissioner nor any special deputy or other person lawfully in charge of the affairs of the institution is under any personal obligation to repay those loans. The commissioner may take any action necessary or proper to consummate the loan and to provide for its repayment and to give bond when required for the faithful performance of all undertakings in connection with it. The commissioner or special deputy shall make application to the court for approval of any loan proposed under this section. Notice of hearing upon the application shall be given as the court directs. At the hearing upon the application any stockholder or shareholder of the institution or any depositor or other creditor of the institution may appear and be heard on the application. Prior to the obtaining of a court order, the commissioner or special deputy in charge of the affairs of the institution may make application or negotiate for the loan or loans subject to the obtaining of the court order.

(3) With the approval of the court pursuant to a plan of reorganization or liquidation under Section 7-2-18, the commissioner may provide for depositors to receive new deposit instruments from a depository institution that purchases or receives some or all of the assets of the institution in the possession of the commissioner. All new deposit instruments issued by the acquiring depository institution may, in accordance with the terms of the plan of reorganization or liquidation, be subject to different amounts, terms, and interest rates than the original deposit instruments of the institution in the possession of the commissioner. All deposit instruments issued by the acquiring institution shall be considered new deposit obligations of the acquiring institution. The original deposit instruments issued by the institution in the possession of the commissioner are not liabilities of the acquiring institution, unless assumed by the acquiring institution. Unpaid claims of depositors against the institution in the possession of the commissioner continue, and may be provided for in the plan of reorganization or liquidation.

(4) The commissioner, after taking possession of any institution or other person subject to the jurisdiction of the department, may terminate any executory contract, including standby letters of credit, unexpired leases and unexpired employment contracts, to which the institution or other person is a party. If the termination of an executory contract or unexpired lease constitutes a breach of the contract or lease, the date of the breach is the date on which the commissioner took possession of the institution. Claims for damages for breach of an executory contract shall be filed within 30 days of receipt of notice of the termination, and if allowed, shall be paid in the same manner as all other allowable claims of the same priority out of the assets of the institution available to pay claims.

(5) With approval of the court and upon a showing by the commissioner that it is in the best interests of the depositors and creditors, the commissioner may transfer property on account of an indebtedness incurred by the institution prior to the date of the taking.

(6) (a) The commissioner may avoid any transfer of any interest of the institution in property or any obligation incurred by the institution that is void or voidable by a creditor under Title 25, Chapter 6.

(b) The commissioner may avoid any transfer of any interest in real property of the institution that is void as against or voidable by a subsequent purchaser in good faith and for a valuable consideration of the same real property or any portion thereof who has duly recorded his conveyance at the time possession of the institution is taken, whether or not such a purchaser exists.

(c) The commissioner may avoid any transfer of any interest in property of the institution or any obligation incurred by the institution that is invalid or void as against, or is voidable by a creditor that extends credit to the institution at the time possession of the institution is taken by the commissioner, and that obtains, at such time and with respect to such credit, a judgment lien or a lien by attachment, levy, execution, garnishment, or other judicial lien on the property involved, whether or not such a creditor exists.

(d) The right of the commissioner under Subsections (6)(b) and (c) to avoid any transfer of any interest in property of the institution shall be unaffected by and without regard to any knowledge of the commissioner or of any creditor of the institution.

(e) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, or disposing of or parting with property or with an interest in property, including retention of title as a security interest.

(f) The commissioner may avoid and recover any payment or other transfer of any interest in property of the institution to or for the benefit of a creditor, for or on account of an antecedent debt owed by the institution before the transfer was made if the creditor at the time of such transfer had reasonable cause to believe that the institution was insolvent, and if the payment or other transfer will allow the creditor to obtain a greater percentage of his debt than he would be entitled to under the provisions of Section 7-2-15. For the purposes of this subsection:

(i) antecedent debt does not include earned wages and salaries and other operating expenses incurred and paid in the normal course of business;

(ii) a transfer of any interest in real property is deemed to have been made or suffered when it became so far perfected that a subsequent good faith purchaser of the property from the institution for a valuable consideration could not acquire an interest superior to the transferee; and

(iii) a transfer of property other than real property is deemed to have been made or suffered when it became so far perfected that a creditor on a simple contract could not acquire a lien by attachment, levy, execution, garnishment, or other judicial lien superior to the interest of the transferee.

(g) For purposes of this section, "date of possession" means the earlier of the date the commissioner takes possession of a financial institution under Title 7, Chapter 2, or the date when the commissioner enters an order suspending payments to depositors and other creditors under Section 7-2-19.

(7) (a) With or without the prior approval of the court, the commissioner or any federal deposit insurance agency appointed by him as receiver or liquidator of a depository institution closed by the commissioner under the provisions of this chapter may setoff against the deposits or other liabilities of the institution any debts or other obligations of the depositor or claimant due and owing to the institution. The amount of any setoff against the liabilities of the institution shall be no greater than the amount the depositor or claimant would receive pursuant to Section 7-2-15 after final liquidation of the institution. When the liquidation value of a depositor's or claimant's claim against the institution will or may be less than the full amount of the claim, setoff may be made prior to final liquidation if the commissioner or any receiver or liquidator appointed by him can reasonably estimate the liquidation value of the claim, and the court, after notice and opportunity for hearing, approves the estimate for purposes of making the setoff. If the right of setoff is exercised, the commissioner or any receiver or liquidator appointed by him shall give written notice to the depositor or claimant of the amount setoff.

(b) The existence and amount of a debtor or creditor relationship or both, between the institution and its depositor or claimant and the right to the proceeds in a deposit account shall be determined solely by the books and records of the institution.

(c) Any contract purporting to affect the right of setoff shall be in writing and signed by the depositor-debtor and an authorized officer of the institution and be maintained as a part of the records of the institution.

(d) Any claim that a deposit account is a special account not subject to setoff because it was maintained for a specific purpose or to satisfy a particular obligation other than satisfaction of or as security for an indebtedness to the institution or that the right to the deposit actually belongs to a third party does not affect the right to setoff of the commissioner or any receiver or liquidator appointed by him unless the special nature of the account is clearly shown in the books and records of the institution.

(e) In the absence of any other instrument in writing, the terms and provisions of the signature card applicable to a particular account in effect at the time the commissioner takes possession of the institution shall be determinative of the right of setoff by the commissioner or any receiver or liquidator appointed by him.

(f) Knowledge of the institution or of any director, officer, or employee of the institution that the nature of the account is other than as shown in the books and records of the institution does not affect the right of setoff by the commissioner or any receiver or liquidator appointed by him.

(g) The liability of the commissioner or any receiver or liquidator appointed by him for exercising a right of setoff other than as authorized by this section shall be only to a person who establishes by the procedure set forth in Section 7-2-6 that his interest in the account is superior to that of the person whose debt to the institution was setoff against the account. The amount of any such liability shall be no greater than the amount of the setoff and neither the commissioner or any receiver or liquidator appointed by him shall be liable for any action taken under this section unless the action taken is determined by the court to be arbitrary or capricious.

Amended by Chapter 378, 2010 General Session



Section 13 - Collections in liquidation -- Deposit -- Preference.

The money collected in process of a liquidation by the commissioner shall be from time to time deposited, subject to his order as herein provided, in one or more federally insured depository institutions organized under the laws of this state. In case of the suspension or insolvency of the depository institution, these deposits shall be preferred before all other deposits.

Enacted by Chapter 16, 1981 General Session



Section 14 - Expenses during possession.

The expenses reimbursable to the commissioner during possession or in the course of proceedings under this chapter include the compensation of deputies, agents, clerks, and examiners employed by him and reasonable fees for counsel, accountants or consultants employed by him or on his behalf. The compensation shall be fixed by the commissioner subject to the approval of the court. The expenses of the proceedings shall be paid out of the property of the institution in the hands of the commissioner, shall be a valid charge against that property, and shall be paid first in order of priority. No expenses may be paid out of the property of the institution until an account of the expense has been filed with and approved by the court.

Amended by Chapter 8, 1983 General Session



Section 15 - Priority of obligations, expenses, and claims -- Distribution of balance of assets.

(1) The following obligations, expenses, and claims have the following priority:

(a) first, any obligation the commissioner may have under Subsection 7-2-6(3)(b) to be bound by the terms, covenants, and conditions of obligations secured by assets or property of the institution;

(b) second, administrative expenses, including those allowed under Section 7-2-14;

(c) third, unsecured claims for wages, salaries, or commissions, including vacation, severance, or sick leave pay, earned by an individual within 90 days before the date of the commissioner's possession, in an amount not exceeding $2,000 for each individual;

(d) fourth, claims of depositors. Any federal deposit insurance agency or other deposit insurer is subrogated to all rights of the depositors against the institution, its officers and directors, and its persons in control of the institution as control is defined in Section 7-1-103 to the extent of all payments made for the benefit of the depositors. "Payments," as used in this subsection, includes arrangements by a federal deposit insurance agency for the assumption or payment of the deposit liabilities by another institution whose deposits are insured by a federal deposit insurance agency. The right of any agency of the United States insuring deposits or savings obligations to be subrogated to the rights of depositors upon payment of their claims may not be less extensive than the law of the United States provides with respect to subrogation to the rights of depositors in national banks. For the purposes of this section, a contractual commitment to advance funds, including a standby letter of credit, may not be considered a deposit liability of the institution;

(e) fifth, all other unsecured claims in amounts allowed by the court, including claims of secured creditors to the extent the amount of their claims exceed the present fair market value of their collateral. The claim of a lessor for damages resulting from the termination of a lease of property may not be allowed in an amount in excess of the rent reserved by the lease, without acceleration, for 60 days after the lessor repossessed the leased property, or the leased property was surrendered to the lessor, whichever first occurs, whether before or after the commissioner took possession of the institution, plus any unpaid rent due under the lease, without acceleration, on the date of possession or surrender. A claim for damages resulting from the termination of an employment contract, may not be allowed in an amount in excess of the compensation provided by the contract, without acceleration, for 90 days after the employee was directed to terminate, or the employee terminated, performance under the contract, whichever first occurs, whether before or after the commissioner took possession of the institution, plus any unpaid compensation due under the contract, without acceleration, on the date the employee was directed to terminate or the employee terminated performance. Claims for damages resulting from the termination of employment contracts of persons who were in control of the institution, as control is defined in Section 7-1-103, are not entitled to priority under this subsection. Claims for damages for breach of a commitment to advance funds shall be limited to the amount due and owing by the institution on the date the commissioner took possession of the institution;

(f) sixth, claims for debt that are subordinated under the provisions of a subordination agreement or other instrument;

(g) seventh, claims of persons who were at any time in control of the institution as control is defined in Section 7-1-103; and

(h) eighth, all other claims.

(2) The commissioner shall classify each claim presented for priority purposes under Subsection (1) and shall indicate the classification on any certificate issued under the provisions of Subsection 7-2-6(11). This classification is final, subject to review by the court upon a timely objection filed under Subsection 7-2-6(9).

(3) When the commissioner has paid to each depositor and creditor of the institution whose claims have been proved and allowed the full amount of the claim, has made proper provision for unclaimed or unpaid deposits or dividends, and has paid all the expenses of the liquidation, he shall distribute the balance of the assets of the institution in his possession among the shareholders of the institution in proportion to the holdings and classes of this stock. Unless a court of competent jurisdiction determines otherwise, the shareholders shall be determined by the books and records of the institution as of the date the commissioner took possession.

Amended by Chapter 49, 1995 General Session



Section 16 - Interim ratable dividends.

At any time after the expiration of the date fixed for the presentation of claims and prior to the declaration of a final dividend the commissioner may, out of the funds remaining in his hands after the payment of expenses, declare and pay, subject to their priorities established under Section 7-2-15, one or more interim ratable dividends to any person and in the amount and upon such notice as the court directs.

Amended by Chapter 267, 1989 General Session



Section 17 - Disposition of records after liquidation.

After liquidation of an institution under this chapter, the commissioner shall dispose of its books, papers, and records in accordance with the order of the court.

Enacted by Chapter 16, 1981 General Session



Section 18 - Plan for reorganization or liquidation of institution -- Hearing -- Procedure -- Effect -- Appeals.

(1) If the commissioner has taken possession of any institution or other person under the jurisdiction of the department he may propose to the court a plan for the reorganization or liquidation of the institution or the establishment of a new institution by filing a petition with the court, setting forth the details of the plan and requesting the court to set a day for hearing on the petition.

(2) The court shall make an order fixing a day for the hearing of the petition, prescribing the manner in which notice of the hearing is given, and may prescribe a deadline for filing written objections. The court may adjourn the hearing from time to time and no further notice is required. At the time of hearing or any adjournment of a hearing the court shall take testimony, and if it appears that it is in the best interests of the depositors and other creditors, the court shall approve the plan.

(3) A plan of reorganization or liquidation approved by the court shall be fully binding upon and constitute a final adjudication of all claims, rights, and interests of all depositors, creditors, shareholders, and members of the institution being reorganized or liquidated, and all other parties in interest with regard to the plan and with regard to any institution or other person receiving any assets or assuming any liabilities under the plan.

(4) Notice of an appeal of an order approving a plan of reorganization or liquidation shall be filed within 10 days after the date of entry of the order appealed from.

Amended by Chapter 1, 1986 Special Session 4



Section 19 - Suspension of payments by institution -- Order of commissioner -- Approval of governor -- Period effective -- Exempt payments -- Operation during suspension -- Modification of orders -- Adoption of rules and regulations.

(1) The commissioner, whenever in his opinion the action is necessary in the public interest, may, if the governor approves, order such institutions as are subject to his supervision to suspend the payment in any manner of their respective liabilities to their depositors and other creditors, except as hereinafter provided.

(2) The order shall become effective upon notice, and shall continue in full force and effect until rescinded or modified by him. No such order shall be issued for an initial period of more than 60 days, but any such order may, if the governor approves, be extended from time to time for further periods not exceeding 60 days each.

(3) Nothing contained in this chapter shall affect the right of the institutions to pay current operating expenses and other liabilities incurred during a period of suspension.

(4) Whenever in the opinion of the commissioner conditions warrant such action, he may, if the governor approves, authorize the issuance of clearing house certificates, post notes or other evidences of indebtedness, either during a period of suspension, or during such longer period as he may prescribe, and during a period of suspension, he may permit the suspended institution to receive deposits and may authorize any such institution to pay any part of its liabilities, or of any class thereof, payment of which has been suspended.

(5) He may, if the governor approves, at any time, by order, modify or rescind any or all previous orders made by him under authority of this chapter.

(6) The commissioner may, if the governor approves, prescribe such rules and regulations as he considers necessary in order to carry out the provisions of this chapter, and an order may be issued on such terms and conditions as may be incorporated in the order.

Enacted by Chapter 16, 1981 General Session



Section 21 - Applicability of Utah Procurement Code.

No action of the commissioner taken under this chapter or Chapter 19, Acquisition of Failing Depository Institutions or Holding Companies, is subject to the provisions of Title 63G, Chapter 6a, Utah Procurement Code.

Amended by Chapter 347, 2012 General Session



Section 22 - Termination of authority to transact business.

If an institution or other person subject to the jurisdiction of the department is operated by a federal deposit insurance agency or its appointee pursuant to a federal receivership or conservatorship for a period of 180 days or more, the authority of that institution or person to transact business under this title shall terminate upon the expiration of the 180-day period.

Enacted by Chapter 229, 1987 General Session



Section 23 - Limitation of action -- Tolling of period.

(1) If applicable law, an order entered in any proceeding, any cause of action arising under this chapter, or an agreement, fixes a period within which the institution, the commissioner, or any receiver or liquidator appointed under Section 7-2-9 may commence an action, and the period has not expired before the date of possession by the commissioner, the receiver or liquidator may commence an action only before the later of:

(a) the end of the period;

(b) three years after the date of appointment of a receiver or liquidator under Section 7-2-9; or

(c) three years after the date of possession by the commissioner.

(2) No statute of limitations as to any cause of action against an officer or director of a depository institution begins to run as to the commissioner or any receiver or liquidator appointed under Section 7-2-9 until the date the commissioner takes possession of the institution under this chapter.

Enacted by Chapter 267, 1989 General Session






Article 3 - Banks

Section 1 - Application of chapter.

This chapter applies to all banks organized under the laws of this state, to all other banks doing business in this state as permitted by the laws and Constitution of the United States, and to all persons conducting banking business in this state except as provided in Chapter 1.

Enacted by Chapter 16, 1981 General Session



Section 2 - Restrictions on conduct of banking business.

(1) The establishment or operation in this state of private or partnership banks is expressly prohibited.

(2) An institution may establish or maintain a main office or branch in this state at which to conduct banking business only if:

(a) it is legitimately chartered as a bank by a state, the federal government, or a foreign government; and

(b) in the case of a bank whose home state is not Utah, it is authorized to have a branch in Utah under the laws of this state and the laws of its home state.

Amended by Chapter 49, 1995 General Session



Section 3 - "Banking business" defined -- Credit card banks -- Insurance of deposit accounts.

(1) (a) Except as provided under Subsection (1)(b), a person is considered to be conducting a banking business and is a bank subject to the provisions of this title that are applicable to banks if the person is authorized:

(i) under the laws of this:

(A) state;

(B) another state;

(C) the United States;

(D) the District of Columbia; or

(E) a territory of the United States; and

(ii) (A) to accept deposits from the public; and

(B) to conduct such other business activities as may be authorized by statute or by the commissioner in accordance with Subsection 7-3-10(3).

(b) A person is not considered to be a bank subject to the provisions of this title that are applicable to banks if the person is authorized to conduct the business of:

(i) a federal savings and loan association;

(ii) a federal savings bank;

(iii) an industrial bank subject to Chapter 8, Industrial Banks;

(iv) a federally chartered credit union; or

(v) a credit union subject to Chapter 9, Utah Credit Union Act.

(2) A person authorized to operate as a bank in this state may operate as a credit card bank if it:

(a) engages only in credit card operations;

(b) does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(c) does not accept a savings or time deposits of less than $100,000;

(d) maintains only one office that accepts deposits; and

(e) does not engage in the business of making commercial loans.

(3) All deposit accounts in banks or branches subject to the jurisdiction of the department shall be insured by the Federal Deposit Insurance Corporation or a successor to the Federal Deposit Insurance Corporation.

Amended by Chapter 73, 2013 General Session



Section 3.2 - Securities business permitted -- Activities conducted by subsidiary -- Disclosure statements required.

(1) A bank has all necessary and incidental powers to engage in the business of purchasing, selling, underwriting, and dealing in securities, whether as a principal for its own account or as agent or broker for a customer, subject to the limitations in this section.

(2) The securities business that a bank may conduct as a principal for its own account is limited to the activities specified in Subsections (2)(a) through (d). A bank does not otherwise have power to enter securities underwriting or act as a principal in issuance or marketing of securities.

(a) A bank may purchase for investment and subsequently resell those types of securities authorized by statute or rule of the commissioner, including, without limitation, shares purchased in accordance with Section 7-3-21 and government or other securities lawfully acquired for the investment or trading portfolio of the bank or any of its subsidiaries or affiliates in accordance with any limitation established by any other federal or state statute, regulation, or rule.

(b) A bank may sell securities of any kind acquired in the ordinary course of business, including, without limitation, through foreclosure on pledged securities.

(c) A bank may underwrite or deal in securities issued by a municipality, county, or other local governmental entity or an agency of any such governmental entity, securities issued by a state or any of its agencies, or securities issued by the federal government or any of its agencies.

(d) A bank may establish or underwrite the securities of registered investment companies that are limited to operating or investing in money market funds or other short-term government or corporate debt instruments.

(3) This section may not be interpreted to alter the traditional rights and powers of banks to issue deposit instruments or similar instruments that acknowledge receipt of money for customers, even though the instruments may for some purposes be considered securities.

(4) Securities activities under this section, except those activities described in Subsections (2)(a) and (b), shall be conducted only through a subsidiary. Any such subsidiary shall be established pursuant to rules that the commissioner may adopt after notice and hearing. Any such rules shall further define the standards by which a securities subsidiary of a bank may be established and operated, including the requirement for registration, if required, as a broker-dealer with state, federal, and self-regulatory agencies. In addition to other standards that may be established by these rules, a bank may not invest more than 10% of its total capital in a securities subsidiary. For purposes of that determination, total capital shall be calculated in accordance with all other applicable statutes and rules of the commissioner, including the effect of loans from the bank to the subsidiary, together with capital standards established by the Federal Deposit Insurance Corporation. Every loan made by the bank to a securities subsidiary shall comply with applicable state and federal laws. In all cases, each subsidiary shall maintain separate corporate and financial records.

(5) Notwithstanding Subsection (4), a bank may enter into a networking agreement with a registered broker-dealer for the provision of brokerage services to the bank's customers on the bank's premises without the need to comply with Subsection (4), (6), or (7).

(6) The securities activities authorized by this section may be conducted from an authorized banking office or from a separate office of a subsidiary, and may be offered to customers in this state or in any other state, territory, or country, except to the extent such activities are limited or prohibited by the laws of the other state, territory, or country.

(7) Before undertaking any of the direct or indirect securities activities permitted under this section, except those authorized by Subsection (2)(a), a bank shall apply to the commissioner. The commissioner shall render a decision of approval, conditional approval, or disapproval within 60 days from the date of receiving the application. Public notice is not required for any hearing on the application that may be held. The commissioner shall satisfy himself before approving the application that the bank possesses the managerial and financial resources necessary to conduct the securities activities safely and soundly.

(8) In conducting securities activities, a bank shall in all respects comply, and cause its securities subsidiary to comply, with the Utah Uniform Securities Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, and other applicable statutes, regulations, and rules.

(9) In connection with each customer for which a bank or its securities subsidiary shall act as agent or broker, the bank or the subsidiary, as applicable, shall give a written disclosure to its customer prior to closing any single transaction or establishment of an account contemplating a series of transactions. The disclosure statement shall be in legible print and shall be in substantially the form shown in Subsection (9)(a) with respect to the bank and in Subsection (9)(b) with respect to any securities subsidiary.

(a)

DISCLOSURE STATEMENT

The services offered by the securities department of this bank are offered to its customers without regard to any other banking relationship. By signing below the customer acknowledges receipt of this Disclosure Statement and agrees that any contract for securities services is completely voluntary, and the selection of this bank for securities services has not been required by any other business relationship or account with the bank.

__________(month/day/year).

CUSTOMER:

___________________________

___________________________

(b)

DISCLOSURE STATEMENT

_________________ (name of securities agency subsidiary) is a subsidiary of ______________ (name of bank). The services offered by _________________ (name of subsidiary) are offered to its customers without regard to any separate banking relationship with _______________ (name of bank). By signing below the customer acknowledges receipt of this Disclosure Statement and agrees that any contract for services with _______________ (name of subsidiary) is completely voluntary and the selection of _______________ (name of subsidiary) for securities services has not been required by any business relationship with its parent bank.

__________(month/day/year).

CUSTOMER:

___________________________

___________________________

Amended by Chapter 75, 2000 General Session



Section 3.3 - Tying of other bank services prohibited.

(1) In conducting the business of banking as permitted under Sections 7-3-3, 7-3-3.2, and 7-3-10, a bank or bank subsidiary may not extend credit, lease or sell property of any kind, furnish any service, or fix or vary the consideration for any of the foregoing, on the condition or requirement:

(a) that the customer obtain some additional credit, property, or service from the bank or any of its subsidiaries or affiliates, other than a loan, discount, deposit, or trust service from the bank;

(b) that the customer provide some additional credit, property or service to the bank or to any of its subsidiaries or affiliates, other than those related to and usually provided to the bank in connection with a loan, discount, deposit, or trust service; or

(c) that the customer not obtain some other credit, property, or service from a competitor of the bank or any of its subsidiaries or affiliates, other than a condition or requirement that the bank may reasonably impose in a credit transaction to assure the soundness of the credit.

(2) Any violation of this section may be enforced by the aggrieved party in any court of competent jurisdiction in this state. The court may award reasonable attorneys' fees and court costs to the prevailing party in addition to damages.

(3) The commissioner may make rules concerning any of the activities authorized by Sections 7-3-3, 7-3-3.2, and 7-3-10 to:

(a) protect the bank, its subsidiaries, and affiliates against any risk involved in engaging in any of those activities; or

(b) prohibit unfair or improper trade practices by the bank, its subsidiaries, or affiliates.

Enacted by Chapter 267, 1989 General Session



Section 10 - Organization -- Powers, rights, and privileges of banking corporation -- Other business activities.

(1) A bank chartered under this chapter shall be:

(a) a domestic corporation under Title 16, Chapter 10a, Utah Revised Business Corporation Act; or

(b) subject to Section 7-1-810, including the requirement that the bank be an S Corporation immediately before becoming a limited liability company, a limited liability company created under Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405.

(2) A bank has all the rights, privileges, and powers necessary or incidental to carrying on the business of banking in addition to the powers granted:

(a) if the bank is a corporation, under Title 16, Chapter 10a, Utah Revised Business Corporation Act; or

(b) subject to Section 7-1-810, if the bank is a limited liability company, under Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405.

(3) The commissioner may, by rule or order, determine that necessary or incidental rights, privileges, and powers include:

(a) the rights, privileges, and powers held by national banks; or

(b) other business activities so long as the commissioner's determination is not inconsistent with the rules, regulations, or other actions of the board of governors of the Federal Reserve System under Section 4(c)(8) of the Bank Holding Company Act of 1956, 12 U.S.C. Sec. 1843(c)(8).

(4) The commissioner shall implement this section in a manner consistent with the purposes set forth in Section 7-1-102.

Amended by Chapter 412, 2013 General Session



Section 12 - Prohibited investments and loans.

(1) (a) Except as provided in Subsection (2), a bank may not make an investment or loan described in Subsection (1)(b) if the aggregate of the investments and loans described in Subsections (1)(b)(i) and (ii) plus any indebtedness incurred by any corporation holding the premises of the bank which is an affiliate of the bank, exceeds the greater of:

(i) the amount of the capital stock and surplus of the bank; or

(ii) 50% of the total capital accounts of the bank.

(b) If an investment or loan will violate Subsection (1)(a), a bank may not:

(i) invest in its own premises including furniture, fixtures and equipment, or in the stock, bonds, debentures, or other obligations of any corporation holding the premises of the bank; or

(ii) make loans to or upon the security of the stock of any corporation holding the bank's premises.

(2) A bank may make an investment or loan prohibited under Subsection (1) with the prior written approval of the commissioner if the bank can demonstrate reasonable need for the investment or loan to the commissioner.

Amended by Chapter 91, 1997 General Session



Section 13 - Changes in articles of incorporation restricted.

No change shall be made in the articles of incorporation of any bank if the change would result in the impairment of the rights, remedies, or securities of depositors and other creditors of the bank.

Enacted by Chapter 16, 1981 General Session



Section 15 - Dividends allowed -- Surplus requirements.

(1) The board of directors of a bank may declare a cash or stock dividend out of the net profits of the bank after providing for all expenses, losses, interest, and taxes accrued or due from the bank, as it shall judge expedient.

(2) Before any dividend is declared pursuant to Subsection (1), not less than 10% of the net profits of the bank for the period covered by the dividend shall be carried to a surplus fund until the surplus shall amount to 100% of its capital.

(3) Under this section, any amounts paid into a fund for the retirement of any debenture capital or preferred stock of the bank from its net earnings for the period covered by the dividend shall be considered an addition to its surplus fund if, upon the retirement of the debenture capital or preferred stock, the amount paid into the retirement fund for the period may be properly carried to the surplus fund of the bank. In this case the bank shall be obligated to transfer to the surplus fund the amount paid into the retirement fund.

Amended by Chapter 182, 1996 General Session



Section 16 - Losses charged to surplus -- Replenishment of fund -- Dividend restrictions.

Any losses sustained by any bank in excess of its reserves for loan losses and undivided profits shall be charged to its surplus fund. Its surplus fund shall be replenished from net profits, and no dividend may be declared or paid by the bank in excess of one-half of its net profits until its surplus fund is equal to an amount prescribed by the commissioner in writing.

Amended by Chapter 8, 1983 General Session



Section 18 - Real estate acquisition, holding, and conveyance.

A bank may purchase, hold, and convey real estate, other than bank premises, only for those purposes and in a manner prescribed by commissioner by regulation. Such regulations may not be more restrictive than the laws and regulations applicable to acquisition and holding of real estate by national banks.

Amended by Chapter 8, 1983 General Session



Section 19 - Limitations on loans and extensions of credit.

(1) The total loans and extensions of credit, including credit exposure to a derivative transaction, by a bank to a person outstanding at one time and not fully secured, as determined in a manner consistent with Subsection (2), by collateral having a market value at least equal to the amount of the loan or extension of credit may not exceed 15% of the amount of the bank's total capital.

(2) (a) The total loans and extensions of credit, including credit exposure to a derivative transaction, by a bank to a person outstanding at one time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the funds outstanding may not exceed 10% of the total capital of the bank.

(b) The limitation of Subsection (2)(a) is separate from and in addition to the limitation described in Subsection (1).

(3) (a) The limitations contained in Subsections (1) and (2) are subject to exceptions the commissioner may prescribe by rule made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(b) A rule made under this section may not be inconsistent with law and regulations applicable to loan restrictions on national banks.

(4) (a) The commissioner may, by rule made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, define the following terms as used in this section:

(i) "credit exposure to a derivative transaction";

(ii) "derivative";

(iii) "loans and extensions of credit"; and

(iv) "person".

(b) The definitions described under Subsection (4)(a) may not be inconsistent with those applicable to national banks.

Amended by Chapter 194, 2012 General Session



Section 20 - Bank acquiring, holding, or accepting as collateral its own stock -- Loans to or investment in affiliates.

(1) (a) A bank may not accept as collateral or acquire its own stock except when the taking of the collateral or acquisition of the stock is necessary to prevent loss upon a debt previously contracted in good faith.

(b) If a bank acquires stock as permitted under Subsection (1)(a), the bank shall sell the stock within 12 months from the date of the bank's acquisition.

(c) The value of all the stock held after acceptance or acquisition may not exceed 10% of the total capital of the bank.

(2) (a) A bank may not:

(i) make any loan or any extension of credit to any of its affiliates;

(ii) invest any of its funds in the capital stock, bonds, debentures, or other obligations of any affiliate; or

(iii) accept the capital stock, bonds, debentures, or other obligations of any affiliate as collateral security for advances made to any person unless authorized by the commissioner by order.

(b) The exception of Subsection (2)(a)(iii) may not be inconsistent with similar exceptions applicable to national banks under federal law.

Amended by Chapter 260, 2000 General Session



Section 21 - Stock ownership by banks.

Any bank may purchase, own and hold, and sell or otherwise dispose of, any of the shares of the capital stock of the Federal Deposit Insurance Corporation, the Federal Reserve Bank of the Twelfth Federal Reserve District, the stock of any corporation or corporations organized under the laws of the United States for purposes similar to those of the federal reserve banks or the Federal Deposit Insurance Corporation, the Federal National Mortgage Association, the stock of any safe deposit company, the stock of any corporation owning the banking house in which any place of business of such bank is located, the stock of any bank service corporation performing services for such bank, and the stock of such other corporation acquired by such bank in satisfaction of or on account of debts previously contracted in the course of its business, and may invest in small business investment companies to the same extent allowed federally chartered banks. Unless expressly authorized by this chapter, a bank may not purchase or own the stock of any other corporation except in a fiduciary capacity.

Enacted by Chapter 16, 1981 General Session



Section 22 - Certificates and evidences of deposit binding -- Issuance of items intended to circulate as money prohibited.

All certificates or evidences of deposit made by the proper officers of any bank bind the bank with or without its corporate seal affixed. No bank shall issue any bill, note, or certificate intended to circulate as money.

Enacted by Chapter 16, 1981 General Session



Section 24 - Certification of check.

It shall be unlawful for any bank to certify any check drawn upon the bank unless the person drawing the check has on deposit with the bank at the time the check is certified an amount of money equal to the amount specified in the check.

Enacted by Chapter 16, 1981 General Session



Section 25 - Bad debts.

All demand and matured debts due to any bank on which interest is past due and has not been paid for a period of six months, unless they are well secured and in process of collection, are considered bad debts and shall be charged off to the reserve for loan losses account.

Amended by Chapter 200, 1994 General Session



Section 26 - Overdraft as asset.

An overdraft of more than 90 days' standing may not be allowed as an asset of a bank, unless amply secured and in the process of collection.

Amended by Chapter 8, 1983 General Session



Section 28 - Capital notes or debentures.

(1) Any bank, with the prior written approval of the commissioner and the authorization by resolution of its board of directors may issue its convertible or nonconvertible capital notes or debentures. The issuance may be in the amounts, for the term, and contain provisions as may be approved by the commissioner.

(2) All such notes or debentures shall be subordinated to the claims of depositors and other creditors.

(3) The total amount of outstanding capital notes or debentures of any bank may not exceed such limitations as the commissioner may by regulation prescribe for the protection of depositors. The limitations prescribed may not be more restrictive than those prescribed for national banks.

(4) The amount of such outstanding capital notes or debentures not maturing within one year shall be added to the capital of the issuing bank for the purpose of determining the maximum amount that may be loaned to a single borrower by such bank as provided in this chapter.

(5) The commissioner may prescribe regulations for the protection of the bank's depositors and shareholders as, in the judgment of the commissioner, will effectuate the purposes of this section.

Amended by Chapter 8, 1983 General Session



Section 30 - Board of directors to manage business -- Residency of directors.

The business and affairs of a corporation conducting a banking business shall be managed by its board of directors. Directors are not required to be residents of this state or shareholders of the corporation unless its articles of incorporation or bylaws so require.

Enacted by Chapter 16, 1981 General Session



Section 31 - Oath of bank directors.

When a person is appointed or elected to be a director of a bank, that person shall take an oath promising to diligently carry out the duties required of a director, to honestly administer the affairs of the bank, and not to knowingly violate or wilfully permit the violation of any of the provisions of law applicable to the bank. The oath shall be subscribed by the director and shall be immediately filed in the office of the commissioner.

Enacted by Chapter 16, 1981 General Session



Section 32 - Meetings of board of directors -- Reports -- Records -- Loans to officers, directors and principal shareholders.

(1) In this section "principal shareholder" means any officer, director, or person who directly or indirectly owns, controls, or has the power to vote more than 10% of any class of voting securities of the bank.

(2) The board of directors of every bank shall hold at least one regular meeting every three months. The board shall designate an officer or officers of the bank to prepare and submit reports to the board at every regular quarterly meeting in such detail as the board may direct. Such reports shall include pertinent information on the loans and investments, the transactions with affiliates, and the lines of credit and acquisitions of real estate made during the preceding quarter or since the last report. It shall also include information on delinquent loans, other possible losses, and such other information as the regulations of the department may require.

(3) At regular intervals at least twice each year, a report shall be made to the board of:

(a) the aggregate amount of all extensions of credit by the bank to its officers, directors, and principal shareholders and their related interests; and

(b) all extensions of credit from a correspondent bank of the bank to an executive officer or principal shareholder of the bank, since the last preceding report. The board of directors shall make the reports part of the record of the meeting, and the record shall show its action.

Amended by Chapter 177, 1990 General Session



Section 33 - Examination of affairs by board of directors -- Purposes -- Frequency -- Report filed in bank records.

(1) Except as otherwise expressly provided in this chapter, it shall be the duty of the board of directors of every bank to examine or cause to be examined fully the books, papers, and affairs of the bank, and particularly the loans, discounts, and overdrafts thereof with a special view of ascertaining the value and security thereof and of the collateral security, if any, given in connection therewith, and to inquire into such other matters as the commissioner of financial institutions or bank examiner may require.

(2) The examination shall be made not less frequently than once within an 18-month period and at such other times as the commissioner may require.

(3) Within 30 days after the completion of the examination a report in writing thereof shall be made and placed on file with the records of the bank and shall be subject to examination by the commissioner or bank examiner.

Amended by Chapter 20, 1995 General Session



Section 34 - Contents of examination report of board of directors -- Failure to make and file report as misdemeanor.

The report required by Subsection 7-3-33(3) shall contain a statement of the assets and liabilities of the bank as shown by its books, and any deductions for the assets or additions to the liabilities which the directors, an examining committee, or examiner after the examination, may recommend. It shall also contain a detailed statement of loans, if any, which in their opinion are worthless or doubtful, together with their reasons for so regarding them, also a statement of loans made on collateral security which in their opinion are insufficiently secured, giving in each case the amount of the loan, the name and market value of the collateral, if it has any market value, and, if without market value, a statement of that fact and its actual value as near as it is possible to ascertain. The report shall also contain a statement of overdrafts with the names of the persons owing the same and the amounts of those they consider worthless or doubtful, and a full statement of other matters which affect the solvency and soundness of the bank. If the directors of any bank wilfully fail to make and file, or cause to be made and filed, the examination and report in the manner and within the time specified, each director of the bank shall be guilty of a class C misdemeanor.

Enacted by Chapter 16, 1981 General Session



Section 35 - Examinations in lieu of directors' examination -- Report filed with board minutes.

(1) With the approval of the commissioner, and under rules and regulations prescribed by him, any examination made during an 18-month period by the department, the applicable federal reserve bank or the Federal Deposit Insurance Corporation, or a certified audit prepared by an independent certified public accountant may be substituted for the directors' examination required under Section 7-3-33.

(2) If an examination by the department, the applicable federal reserve bank, or the Federal Deposit Insurance Corporation or an audit by a certified public accountant, is substituted for the directors' examination, the board of directors of the examined bank, or an examining committee appointed by the board shall prepare and file with the minutes of the board a detailed written report of the findings and recommendations based upon the examination. The report shall be in addition to any other requirements prescribed by the commissioner.

Enacted by Chapter 16, 1981 General Session



Section 36 - Loans to officers, directors and stockholders.

A bank may lend its funds or extend credit to any executive officer or director of the bank or to any person who directly or indirectly owns, controls, or has the power to vote 10% or more of any class of voting securities of the bank only in the manner and to the extent that the commissioner may prescribe by regulation. Any limitations imposed by the commissioner under this section may not be more restrictive than those prescribed by regulations issued by the bank's federal supervisory or insuring agency.

Amended by Chapter 8, 1983 General Session



Section 39 - Shareholders' right to examine bank records -- Records as to a particular customer.

Every shareholder of a bank shall have the right to examine the books and records of the bank as provided in Sections 16-10a-1601 through 16-10a-1604. Access to records pertaining solely to the deposits, borrowings, or other financial transaction of a particular customer shall be allowed to a shareholder of the bank upon the following conditions:

(1) a written request for such access is submitted to the board of directors of the bank stating its purpose and necessity;

(2) the board denies such request;

(3) the shareholder files a petition with a court of competent jurisdiction requesting an order granting such access;

(4) after hearing upon not less than 10 days' written notice to the bank and to the particular person whose records are involved, the court finds that the request for access is made in good faith and it is necessary to protect a legitimate interest of a shareholder;

(5) the court orders that the records of the bank pertaining to the particular customer be made available subject to such conditions as the court considers appropriate to protect the privacy of the customer; and

(6) the person seeking to inspect or obtain copies of such records reimburses the bank for the costs of search, retrieval, and reproduction of such records. The bank shall have no liability to the customer in providing to the shareholder of the bank access to such records in accordance with the terms and conditions of the order of the court.

Amended by Chapter 277, 1992 General Session



Section 40 - Board of Bank Advisors.

(1) There is created a Board of Bank Advisors consisting of five members to be appointed by the governor as follows:

(a) each member of the board shall be an individual who is familiar with and associated with banks organized under this chapter; and

(b) at least three of the members of the board shall be individuals who:

(i) have had three or more years experience as a bank executive officer; and

(ii) are selected from a list submitted to the governor by an association in this state representing commercial banks.

(2) (a) The board shall meet quarterly.

(b) Subject to Subsection (2)(a), meetings of the board shall be held on the call of the chair.

(3) The members of the board shall elect the chair of the board each year from the membership of the advisory board by a majority of the members present at the board's first meeting each year.

(4) (a) Except as required by Subsection (4)(b), as terms of current board members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (4)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(5) When a vacancy occurs in the membership of the board for any reason, the replacement shall be appointed for the unexpired term.

(6) All members shall serve until their successors are appointed and qualified.

(7) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(8) A majority of the members of the board shall constitute a quorum.

(9) The board has the duty to advise the governor and commissioner on problems relating to banks organized under this chapter and to foster the interest and cooperation of banks in the improvement of their services to the people of the state.

Amended by Chapter 286, 2010 General Session






Article 5 - Trust Business

Section 1 - Definitions -- Allowable trust companies -- Exceptions.

(1) As used in this chapter:

(a) "Business trust" means an entity engaged in a trade or business that is created by a declaration of trust that transfers property to trustees, to be held and managed by them for the benefit of persons holding certificates representing the beneficial interest in the trust estate and assets.

(b) "Trust business" means, except as provided in Subsection (1)(c), a business in which one acts in any agency or fiduciary capacity, including that of personal representative, executor, administrator, conservator, guardian, assignee, receiver, depositary, or trustee under appointment as trustee for any purpose permitted by law, including the definition of "trust" set forth in Subsection 75-1-201(55).

(c) "Trust business" does not include the following means of holding money, assets, or other property:

(i) money held in a client trust account by an attorney authorized to practice law in this state;

(ii) money held in connection with the purchase or sale of real estate by a person licensed as a principal broker in accordance with Title 61, Chapter 2f, Real Estate Licensing and Practices Act;

(iii) money or other assets held in escrow by a person authorized by the department in accordance with Chapter 22, Regulation of Independent Escrow Agents, or by the Utah Insurance Department to act as an escrow agent in this state;

(iv) money held by a homeowners' association or similar organization to pay maintenance and other related costs for commonly owned property;

(v) money held in connection with the collection of debts or payments on loans by a person acting solely as the agent or representative or otherwise at the sole direction of the person to which the debt or payment is owed, including money held by an escrow agent for payment of taxes or insurance;

(vi) money and other assets held in trust on an occasional or isolated basis by a person who does not represent that the person is engaged in the trust business in Utah;

(vii) money or other assets found by a court to be held in an implied, resulting, or constructive trust;

(viii) money or other assets held by a court appointed conservator, guardian, receiver, trustee, or other fiduciary if:

(A) the conservator, receiver, guardian, trustee, or other fiduciary is responsible to the court in the same manner as a personal representative under Title 75, Chapter 3, Part 5, Supervised Administration, or as a receiver under Rule 66, Utah Rules of Civil Procedure; and

(B) the conservator, trustee, or other fiduciary is a certified public accountant or has qualified for and received a designation as a certified financial planner, chartered financial consultant, certified financial analyst, or similar designation suitable to the court, that evidences the conservator's, trustee's, or other fiduciary's professional competence to manage financial matters;

(ix) money or other assets held by a credit services organization operating in compliance with Title 13, Chapter 21, Credit Services Organizations Act;

(x) money, securities, or other assets held in a customer account in connection with the purchase or sale of securities by a regulated securities broker, dealer, or transfer agent; or

(xi) money, assets, and other property held in a business trust for the benefit of holders of certificates of beneficial interest if the fiduciary activities of the business trust are merely incidental to conducting business in the business trust form.

(d) "Trust company" means an institution authorized to engage in the trust business under this chapter. Only the following may be a trust company:

(i) a Utah depository institution or its wholly owned subsidiary;

(ii) an out-of-state depository institution authorized to engage in business as a depository institution in Utah or its wholly owned subsidiary;

(iii) a corporation, including a credit union service organization, owned entirely by one or more federally insured depository institutions as defined in Subsection 7-1-103(8);

(iv) a direct or indirect subsidiary of a depository institution holding company that also has a direct or indirect subsidiary authorized to engage in business as a depository institution in Utah; and

(v) any other corporation continuously and lawfully engaged in the trust business in this state since before July 1, 1981.

(2) Only a trust company may engage in the trust business in this state.

(3) The requirements of this chapter do not apply to:

(a) an institution authorized to engage in a trust business in another state that is engaged in trust activities in this state solely to fulfill its duties as a trustee of a trust created and administered in another state;

(b) a national bank, federal savings bank, federal savings and loan association, or federal credit union authorized to engage in business as a depository institution in Utah, or any wholly owned subsidiary of any of these, to the extent the institution is authorized by its primary federal regulator to engage in the trust business in this state; or

(c) a state agency that is otherwise authorized by statute to act as a conservator, receiver, guardian, trustee, or in any other fiduciary capacity.

Amended by Chapter 364, 2013 General Session



Section 2 - Permit required to engage in trust business -- Exceptions.

(1) No trust company shall accept any appointment to act in any agency or fiduciary capacity, including that of personal representative, executor, administrator, conservator, guardian, assignee, receiver, depositary, or trustee under order or judgment of any court or by authority of any law of this state or as trustee for any purpose permitted by law or otherwise engage in the trust business in this state, unless and until it has obtained from the commissioner a permit to act under this chapter. This provision does not apply to any bank or other corporation authorized to engage and lawfully engaged in the trust business in this state before July 1, 1981.

(2) Nothing in this chapter prohibits:

(a) any corporation organized under Title 16, Chapter 6a or 10a, from acting as trustee of any employee benefit trust established for the employees of the corporation or the employees of one or more other corporations affiliated with the corporation;

(b) any corporation organized under Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, and owned or controlled by a charitable, benevolent, eleemosynary, or religious organization from acting as a trustee for that organization or members of that organization but not offering trust services to the general public;

(c) any corporation organized under Title 16, Chapter 6a or 10a, from holding in a fiduciary capacity the controlling shares of another corporation but not offering trust services to the general public; or

(d) any depository institution from holding in an agency or fiduciary capacity individual retirement accounts or Keogh plan accounts established under Section 401(a) or 408(a) of Title 26 of the United States Code.

Amended by Chapter 378, 2010 General Session



Section 3 - Application for authorization to engage in trust business -- Criteria for granting -- Authority of trust company.

(1) A person seeking authorization to become a trust company and engage in the trust business in this state shall file an application with the commissioner in the manner provided in Section 7-1-704, and shall pay the fee prescribed in Section 7-1-401.

(2) The commissioner shall, in deciding whether or not to approve the application, take into account:

(a) the character and condition of the applicant's assets;

(b) the adequacy of its capital;

(c) its earnings record;

(d) the quality of its management;

(e) the qualifications of any person proposed to be an officer in charge of the trust operations;

(f) the needs of the community for fiduciary services;

(g) the volume of business that the applicant will probably do; and

(h) any other relevant facts and circumstances, including the availability of legal counsel to advise and pass upon matters relating to the trust business.

(3) The commissioner may not apply criteria making it more difficult for a state chartered depository institution to obtain approval to engage in the trust business than for a federally chartered depository institution of the same class.

(4) The commissioner may impose such conditions when authorizing a person to engage in the trust business as he considers appropriate to protect the public interest.

(5) Upon receiving authorization from the commissioner to become a trust company and engage in the trust business, the trust company is qualified to act as fiduciary in any capacity without bond.

Amended by Chapter 200, 1994 General Session



Section 4 - Withdrawal from trust business.

Any trust company which desires to withdraw from and discontinue doing a trust business shall furnish to the commissioner satisfactory evidence of its release and discharge from all the obligations and trusts undertaken by it, and after the company has furnished that evidence the commissioner shall revoke his certificate of authority to do a trust business previously issued to that trust company, and thereafter that trust company may not be permitted to use and may not use the word "trust" in its corporate name or in connection with its business, nor undertake the administration of any trust business.

Amended by Chapter 378, 2010 General Session



Section 5 - Revocation of trust authority -- Procedure.

(1) (a) The commissioner may issue and serve upon a trust company a notice of intent to revoke the authority of the trust company to exercise the powers granted by this chapter, if, in the commissioner's opinion, the trust company:

(i) is unlawfully or unsoundly exercising the powers granted under this chapter;

(ii) has unlawfully or unsoundly exercised the powers granted under this chapter;

(iii) has failed, for a period of five consecutive years, to exercise the powers granted by this chapter;

(iv) fails or has failed to comply with requirements upon which its permit is conditioned; or

(v) fails or has failed to comply with any rule of the commissioner.

(b) The notice shall:

(i) contain a statement of the facts constituting the alleged unlawful or unsound exercise of powers, or failure to exercise powers, or failure to comply; and

(ii) fix the time and place at which a hearing will be held to determine whether an order revoking authority to execute those powers should issue against the trust company.

(2) (a) If the trust company or its representative does not appear at the hearing, the commissioner may consider the trust company to be in default, and may issue a revocation order.

(b) If default has occurred, or if upon the record made at any hearing the commissioner finds that any allegation specified in the notice of charges has been established, the commissioner shall issue and serve upon the trust company an order:

(i) prohibiting it from accepting any new or additional trust accounts; and

(ii) revoking its authority to exercise any powers granted under this chapter.

(c) Any order issued under this section permits the trust company to continue to service all previously accepted trust accounts pending their expeditious divestiture or termination.

(3) A revocation order shall become effective 30 days after service of the order upon the trust company and shall remain effective and enforceable, unless it is stayed, modified, terminated, or set aside by action of the commissioner or by judicial review as provided for in Section 7-1-714.

Amended by Chapter 9, 2001 General Session



Section 6 - Confidentiality of communications and writings concerning trust -- Actions to protect property or authorized under probate laws not precluded.

Any trust company exercising the powers and performing the duties described in this chapter shall keep inviolate all communications and writings made to or by that trust company relating to the existence, condition, management or administration of any agency or fiduciary account confided to it and no creditor or stockholder of any such trust company shall be entitled to disclosure or knowledge of any such communication or writing, except that the directors, president, vice president, manager, treasurer, and trust officers, and any employees assigned to work on the trust business, and the attorney or auditor employed by it shall be entitled to knowledge of any such communication or writing and except that in any suit or proceeding relating to the existence, condition, management or administration of the account, the court in which the suit is pending may require disclosure of any such communication or writing. A trust company is not, however, precluded from filing an action in court to protect trust account property or as authorized under Title 75.

Amended by Chapter 6, 1982 General Session



Section 7 - Management and investment of trust funds.

(1) Funds received or held by any trust company as agent or fiduciary, whether for investment or distribution, shall be invested or distributed as soon as practicable as authorized under the instrument creating the account and may not be held uninvested any longer than is reasonably necessary.

(2) If the instrument creating an agency or fiduciary account contains provisions authorizing the trust company, its officers, or its directors to exercise their discretion in the matter of investments, funds held in the trust account under that instrument may be invested only in those classes of securities which are approved by the directors of the trust company or a committee of directors appointed for that purpose. If a trust company acts in any agency or fiduciary capacity under appointment by a court of competent jurisdiction, it shall make and account for all investments according to the provisions of Title 75, Utah Uniform Probate Code, unless the underlying instrument provides otherwise.

(3) (a) Funds received or held as agent or fiduciary by any trust company which is also a depository institution, whether for investment or distribution, may be deposited in the commercial department or savings department of that trust company to the credit of its trust department. Whenever the funds so deposited in a fiduciary or managing agency account exceed the amount of federal deposit insurance applicable to that account, the trust company shall deliver to the trust department or put under its control collateral security as outlined in Regulation 9.10 of the Comptroller of the Currency or in Regulation 550.8 of the Office of Thrift Supervision, as amended. However, if the instrument creating such a fiduciary or managing agency account expressly provides that funds may be deposited to the commercial or savings department of the trust company, then the funds may be so deposited without setting aside collateral securities as required under this section and the deposits in the event of insolvency of any such trust company shall be treated as other general deposits are treated. A trust company which deposits trust funds in its commercial or savings department shall be liable for interest on the deposits only at the rates, if any, paid by the trust company on deposits of like kind not made to the credit of its trust department.

(b) Funds received or held as agent or fiduciary by a trust company, whether for investment or distribution, may be deposited in an affiliated depository institution. Whenever the funds so deposited in a fiduciary or managing agency account exceed the amount of federal deposit insurance applicable to that account, the depository institution shall deliver to the trust company or put under its control collateral security as outlined in Regulation 9.10 of the Comptroller of the Currency or in Regulation 550.8 of the Office of Thrift Supervision as amended. However, if the instrument creating the fiduciary or managing agency account expressly permits funds to be deposited in the affiliated depository institution, the funds may be so deposited without setting aside collateral securities as required under this section and deposits in the event of insolvency of the depository institution shall be treated as other general deposits are treated. A trust company which deposits trust funds in an affiliated depository institution is liable for interest on the deposits only at the rates, if any, paid by the depository institution on deposits of like kind.

(4) In carrying out all aspects of its trust business, a trust company shall have all the powers, privileges, and duties as set forth in Sections 75-7-813 and 75-7-814 with respect to trustees, whether or not the trust company is acting as a trustee as defined in Title 75.

(5) Nothing in this section may alter, amend, or limit the powers of a trust company acting in a fiduciary capacity as specified in the particular instrument or order creating the fiduciary relationship.

Amended by Chapter 378, 2010 General Session



Section 8 - Segregation of trust assets -- Books and records required -- Examination -- Trust property not subject to claims or debts against trust company.

A trust company exercising the powers to act as an agent or fiduciary under this chapter shall segregate all assets held in any agency or fiduciary capacity from the general assets of the company and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this chapter. These books and records shall be open to inspection by the commissioner and shall be examined by him or by examiners appointed by him as provided in Chapter 1 or examined by other appropriate regulating agencies or both. Property held in an agency or fiduciary capacity by a trust company is not subject to claims or debts against the trust company.

Amended by Chapter 378, 2010 General Session



Section 9 - Registration of investment in name of nominee -- Records -- Possession of investment.

(1) A trust company may cause any security, as defined in Section 75-1-201, held in its agency or fiduciary capacity to be registered and held in the name of a nominee or nominees of the trust company. The trust company shall be liable for the acts of any such nominee with respect to any investment so registered. Investments other than securities held in the name of a nominee on June 30, 1981, may continue to be held in that manner.

(2) The records of the trust company shall at all times show the ownership of any such investment, which investment shall be in the possession or control of the trust company and be kept separate and apart from the assets of the trust company.

Amended by Chapter 93, 2010 General Session



Section 10 - Lending trust funds to trust company, officer, director, or employee as felony.

Unless expressly permitted in the instrument creating a trust account or by a person authorized to give that permission or by a court order as permitted in Section 75-7-802, no trust company shall lend to itself or to any officer or director or employee of the trust company any funds held in any trust account under the powers conferred in this chapter. Any officer, director or employee making such a loan, or to whom such a loan is made, is guilty of a third degree felony.

Amended by Chapter 89, 2004 General Session



Section 11 - Self-dealing with trust property -- Own stock as trust property -- Policies for dealing with trust securities.

(1) Except as provided in Section 7-5-7, in Title 75, or as authorized under the instrument creating the relationship, a trust company may not invest funds held as an agent or fiduciary in stock or obligations of, or with such funds acquire property from, the trust company or any of its directors, officers or employees, nor shall a trust company sell property held as an agent or fiduciary to the company or to any of its directors, officers, or employees.

(2) A trust company may retain and vote stock of the trust company or of any of its affiliates received by it as assets of any trust account or in any other fiduciary relationship of which it is appointed agent or fiduciary, unless the instrument creating the relationship otherwise provides.

(3) Every trust company shall adopt written policies and procedures regarding decisions or recommendations to purchase or sell any security to facilitate compliance with federal and state securities laws. These policies and procedures, in particular, shall prohibit the trust company from using material inside information in connection with any decision or recommendation to purchase or sell any security.

Amended by Chapter 378, 2010 General Session



Section 12 - Directors' audit of trust business -- Report available to commissioner or examiners -- Examinations in lieu of audit.

A committee of the board of directors, exclusive of any active officers of the trust department, of every trust company authorized to engage in the trust business in this state shall, at least once during a 15-month period, make a suitable audit of the trust business operations of the institution or cause a suitable audit to be made by auditors responsible only to the board of directors and shall ascertain whether the trust business operations of the institution have been administered in accordance with law and sound fiduciary principles. A report of the audit, together with the action taken thereon, shall be made available to the commissioner, his examiners, or the examiners of other trust company regulating agencies upon request. An examination by the state or other trust company regulating agencies or both made during the same period may be substituted for this audit.

Amended by Chapter 9, 1983 General Session



Section 13 - Collective investment funds.

(1) A person authorized to engage in the trust business in this state may:

(a) establish collective investment funds that authorize participation by fiduciary or trust accounts of the trust company, its affiliates, or both; and

(b) participate in collective investment funds established by an affiliate of the trust company, if:

(i) the affiliate is authorized under the laws of its chartering authority to establish a collective investment fund in which its affiliates may participate; and

(ii) the plan establishing the collective investment fund specifically authorized the participation.

(2) Funds held by a trust company may be invested collectively in a collective investment fund in accordance with the rules prescribed by the appropriate governmental regulatory agency or agencies, if this investment is not specifically prohibited under the instrument, judgment, decree, or order creating the regulatory relationship.

(3) Unless ordered to do so by a court of competent jurisdiction, a trust company operating collective investment funds is not required to render a court accounting with regard to those funds; but it may, by application to the district court, secure approval of such an accounting on such conditions as the court may establish.

(4) This section applies to all relationships in existence on or after May 1, 1989.

Amended by Chapter 267, 1989 General Session



Section 14 - Mergers, consolidations, acquisitions, transfers, or reorganizations involving entities engaged in trust business -- Succession of rights and duties -- Petition for appointment of another trust company.

(1) As used in this section:

(a) "Eligible trust company" means any of the following that is authorized under this chapter or the laws of the United States to engage in the trust business in this state:

(i) a trust company;

(ii) a depository institution; or

(iii) a corporation.

(b) "Reorganization" includes:

(i) the creation by a trust company of a subsidiary corporation that is:

(A) wholly owned by that trust company; and

(B) organized solely for the purpose of conducting all or any portion of the trust business of that trust company; or

(ii) any merger or other combination between a trust company and:

(A) a wholly owned trust company subsidiary of that trust company; or

(B) a wholly owned trust company subsidiary of the depository institution holding company which owns or controls that trust company.

(2) Notwithstanding any provision of law to the contrary, an eligible trust company may, subject to Sections 7-1-702, 7-1-704, and 7-1-705:

(a) (i) merge or consolidate with another eligible trust company;

(ii) acquire control of another eligible trust company;

(iii) acquire all or a portion of the assets and trust business of another eligible trust company;

(iv) assume all or any portion of the liabilities of another eligible trust company;

(v) transfer control to another eligible trust company;

(vi) transfer all or a portion of its assets and trust business to another eligible trust company; or

(vii) transfer all or a portion of its liabilities to another eligible trust company; or

(b) reorganize.

(3) (a) Subject to Subsection (3)(b), upon final approval by the commissioner of any merger, consolidation, acquisition of control, acquisition of assets, assumption of liabilities, or reorganization, and upon written notice of this approval to all persons entitled to and then receiving trust accountings from the transferring or reorganizing trust company, the resulting or acquiring trust company shall, without court proceedings or a court order, succeed to all rights, privileges, duties, obligations, and undertakings under all trust instruments, agency and fiduciary relationships and arrangements, and other trust business transferred and acquired in the manner authorized by this section.

(b) Except as provided otherwise in the relevant trust instrument, any interested person may, not more than 30 days after receipt of written notice of the merger, consolidation, acquisition, transfer, or reorganization, petition any court of competent jurisdiction to appoint another or succeeding trust company with respect to any agency or fiduciary relationship affecting that interested person, and until another or succeeding trust company is so appointed, the acquiring or resulting trust company is entitled to act as agent or fiduciary with respect to the agency or fiduciary relationship.

Amended by Chapter 277, 2007 General Session



Section 15 - Assets of trust company in possession of the commissioner.

With respect to a trust company in the possession of the commissioner under Chapter 2, notwithstanding any law to the contrary, the assets held by the trust company in a fiduciary capacity as a part of its trust business, as defined in Section 7-5-1, are not subject to the claims of any secured or unsecured creditor of the trust company.

Amended by Chapter 200, 1994 General Session






Article 8 - Industrial Banks

Section 3 - Organization -- Authorization to conduct business -- Deposit insurance.

(1) Subject to Subsection (4), the commissioner may authorize a person described in Subsection (2) to conduct business as an industrial bank.

(2) (a) Each person organized to conduct the business of an industrial bank in this state shall be organized under:

(i) Title 16, Chapter 10a, Utah Revised Business Corporation Act; or

(ii) in accordance with Section 7-1-810, Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405.

(b) A person may not conduct business as an industrial bank authorized under this chapter to conduct business as an industrial bank in any form of entity other than those provided in Subsection (2)(a).

(3) (a) All rights, privileges, powers, duties, and obligations of a corporation authorized to conduct business as an industrial bank and its officers, directors, and stockholders shall be governed by Title 16, Chapter 10a, Utah Revised Business Corporation Act, except as otherwise provided in this title.

(b) All rights, privileges, powers, duties, and obligations of a limited liability company authorized to conduct business as an industrial bank and its members and managers shall be governed by Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405, except as otherwise provided in this title.

(4) (a) An industrial bank is authorized to receive and hold deposits.

(b) An industrial bank may not conduct business under this chapter as an industrial bank unless the industrial bank obtains insurance from the Federal Deposit Insurance Corporation or a successor federal deposit insurance entity for any deposits received or held by the industrial bank.

Amended by Chapter 412, 2013 General Session



Section 5 - Acquisition of own stock restricted -- Capital requirements.

(1) (a) An industrial bank may not accept as collateral, or be a purchaser of, shares of its own capital stock, unless taking the shares as collateral or purchasing them is necessary to prevent loss upon a debt previously contracted in good faith.

(b) All shares of stock acquired under this Subsection (1) by the industrial bank through any purchase, foreclosure, judgment, or otherwise shall be sold within 12 months from the date of acquisition.

(c) The par value of all the shares held after acceptance or purchase may not exceed 10% of the capital and surplus of the industrial bank.

(2) (a) Each industrial bank accepting or holding deposits shall maintain the minimum amount of capital required by its federal deposit insurer.

(b) The commissioner may require a greater amount of capital if the commissioner determines that it is necessary to protect the interests of:

(i) the depositors and other customers of the industrial bank; and

(ii) the public.

Amended by Chapter 92, 2004 General Session



Section 7 - Reports to commissioner.

Each industrial bank shall file reports of its condition in accordance with Section 7-1-318.

Amended by Chapter 92, 2004 General Session



Section 11 - Dividends.

(1) The board of directors of an industrial bank may declare a dividend out of the net profits of the industrial bank after providing for all expenses, losses, interest, and taxes accrued or due from the industrial bank in accordance with this section and subject to Section 7-8-12.

(2) The industrial bank shall transfer to a surplus fund at least 10% of its net profits before dividends for the period covered by the dividend, until the surplus reaches 100% of its capital stock.

(3) Any amount paid from the industrial bank's net earnings into a fund for the retirement of any debenture capital or preferred stock for the period covered by the dividend is considered an addition to its surplus fund if, upon the retirement of the debenture capital or preferred stock, the amount paid into the retirement fund for the period may be properly carried to the surplus fund of the industrial bank. In this case the industrial bank shall transfer to the surplus fund the amount paid into the retirement fund.

Amended by Chapter 92, 2004 General Session



Section 12 - Charge off of losses sustained on receivables and operating losses -- Replenishment of surplus account.

(1) (a) Losses sustained on receivables by an industrial bank shall be charged first to the industrial bank's reserve for losses and then to its current income.

(b) Operating losses shall be charged first to the industrial bank's current income, next to undivided profits and then, after undivided profits have been exhausted, to the surplus account.

(2) A charge to the industrial bank's surplus account shall be replenished from net profits or capital contributions. The industrial bank may declare or pay a dividend only with the written permission of the commissioner until its surplus account reaches an amount prescribed by the commissioner in writing.

Amended by Chapter 92, 2004 General Session



Section 13 - Real estate acquisition, holding, and conveyance.

An industrial bank may purchase, hold, and convey real estate, other than premises used in the conduct of its business, only for the purposes and in a manner prescribed by rule.

Amended by Chapter 92, 2004 General Session



Section 14 - Investment in property used in conduct of business.

(1) An industrial bank may invest in premises, equipment, and other property used in conducting its own business, as the board of directors may approve by resolution. This property may include:

(a) real property and any interest in real property, furniture, fixtures, and equipment for use in carrying on its own business; and

(b) the stock, bonds, debentures, or other obligations of any subsidiary or affiliate whose exclusive activity is the ownership and management of property used in conducting the industrial bank's business.

(2) The amount of these investments may not exceed 50% of the industrial bank's total capital, unless the commissioner approves a higher amount in writing.

Amended by Chapter 92, 2004 General Session



Section 15 - Bad debts.

(1) All demand and matured debts due to any industrial bank on which interest is past due and has not been paid for a period of six months, unless they are well secured and in the process of collection, are considered bad debts and shall be charged off to the profit and loss account.

(2) The industrial bank shall maintain in its files documentation to support its evaluation of the security and monthly reports of its collection efforts and a plan of collection.

Amended by Chapter 92, 2004 General Session



Section 16 - Registration of industrial bank holding company -- Filing and contents of statement -- Exemptions -- Rules.

(1) Each industrial bank holding company shall register with the department by filing a registration statement in a form prescribed by the commissioner. The statement shall include:

(a) the name, address, and principal occupation of each officer and director of the registrant;

(b) a statement of financial condition as of a date not more than six months prior to the date of registration;

(c) a certificate of good standing in the state in which the registrant is incorporated; and

(d) evidence that the company is authorized to transact business in this state.

(2) (a) A person may not form an industrial bank holding company, unless it:

(i) is authorized to do so by the commissioner; and

(ii) is registered with the department as provided in Subsection (1).

(b) An applicant for authorization to form a holding company shall file an application in a form prescribed by the commissioner by rule.

(3) The commissioner may exempt an industrial bank holding company in whole or in part from registration if it is:

(a) a bank holding company or savings and loan holding company subject to federal regulation;

(b) a person that is a holding company only because the person owns or controls voting shares of an industrial bank or holding company acquired in connection with the underwriting of securities if the person holds these shares no longer than 120 days, unless the commissioner approves a longer period to permit their sale on a reasonable basis;

(c) a person exempt from the jurisdiction of the department under Section 7-1-502; or

(d) a person exempted in writing by the commissioner or by rule.

(4) The commissioner may adopt rules with respect to industrial bank holding companies as are necessary to protect:

(a) depositors;

(b) other creditors;

(c) the public; and

(d) the financial system of the state.

Amended by Chapter 92, 2004 General Session



Section 19 - Meetings of the board of directors.

(1) A quorum of the board of directors of each industrial bank shall meet at least once each quarter.

(2) Minutes of each meeting of the board of directors shall be:

(a) kept by the secretary of the industrial bank; and

(b) maintained at the head office of the industrial bank.

Amended by Chapter 92, 2004 General Session



Section 20 - Limitations on loans to one borrower -- Exceptions -- Rules.

(1) Except as provided in this section, the total loans and extensions of credit, including credit exposure to a derivative transaction, by an industrial bank to a person outstanding at any one time may not exceed 15% of the industrial bank's total capital.

(2) Subsection (1) does not apply to an extension of credit that is subject to, or expressly exempted from, a federal statute or federal regulation limiting the amount of total loans and credit that may be extended to any person or group of persons.

(3) The commissioner may by rule made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act:

(a) exempt from Subsection (1) a class of loans or class of extensions of credit, including credit exposure to a derivative transaction, that are adequately secured or are not otherwise a risk to the safe and sound operation of an industrial bank;

(b) define terms and phrases necessary to interpret and implement this section;

(c) adopt standards for aggregating or segregating loans to the same or different persons;

(d) describe records required to be maintained;

(e) require specific actions to be taken by an institution's board of directors or executive officers; and

(f) prescribe other actions necessary to interpret and implement this section.

Amended by Chapter 194, 2012 General Session



Section 21 - Application of chapter to industrial loan companies.

(1) As used in this section, "industrial loan company" is a person that on March 17, 2004, is:

(a) authorized to conduct business under this chapter; and

(b) not authorized to hold or receive deposits.

(2) An industrial loan company may operate as an industrial bank under this chapter except that the industrial loan company:

(a) may not hold or receive deposits without:

(i) the prior written approval of the commissioner; and

(ii) obtaining insurance from the Federal Deposit Insurance Corporation or a successor federal deposit insurance entity;

(b) may not engage in any conduct authorized by this title that is conditioned on the industrial loan company being a depository institution without meeting the conditions described in Subsections (2)(a)(i) and (ii); and

(c) may not use a term listed in Subsection 7-1-701(3) in its name without meeting the conditions described in Subsections (2)(a)(i) and (ii).

(3) If a person is not authorized to conduct business under this chapter on March 17, 2004, that person may not be considered an industrial loan company under this section.

Enacted by Chapter 92, 2004 General Session






Article 9 - Utah Credit Union Act

Section 1 - Title.

This chapter is known as the "Utah Credit Union Act."

Amended by Chapter 200, 1994 General Session



Section 2 - Description of credit unions.

A credit union is a cooperative, nonprofit association, incorporated under this chapter to encourage thrift among its members, to create sources of credit at fair and reasonable rates of interest, and to provide an opportunity for its members to use and control their resources on a democratic basis in order to improve their economic and social condition.

Enacted by Chapter 16, 1981 General Session



Section 3 - Definitions.

As used in this chapter:

(1) (a) "Association" means a group of persons that:

(i) constitute the members of a formal association organized for:

(A) an identifiable interest;

(B) an identifiable purpose;

(C) a specific profession; or

(D) a specific occupation; or

(ii) are employed by a common employer.

(b) "Association" does not include a group of persons that is:

(i) identified or created primarily on the basis of a relationship between any person and:

(A) a consumer;

(B) a customer; or

(C) a client; or

(ii) created primarily for the purpose of expanding the membership in a credit union.

(2) "Capital and surplus" means:

(a) shares;

(b) deposits;

(c) reserves; and

(d) undivided earnings.

(3) "Corporate credit union" means any credit union organized pursuant to any state or federal act for the purpose of serving other credit unions.

(4) "Credit union service organization" means an entity:

(a) that provides any of the services listed in Subsection 7-9-59(2); and

(b) in which a credit union organized under this chapter holds an ownership interest.

(5) "Deposits" means that portion of the capital paid into the credit union by members on which a specified rate of interest will be paid.

(6) " Field of membership" means persons designated as eligible for credit union membership in accordance with:

(a) Section 7-9-51 or 7-9-53; and

(b) the bylaws of the credit union.

(7) "Immediate family" means parents, spouse, surviving spouse, children, and siblings of the member.

(8) (a) "Member-business loan" means any loan, line of credit, or letter of credit, the proceeds of which will be used for:

(i) a commercial purpose;

(ii) other business investment property or venture purpose; or

(iii) an agricultural purpose.

(b) "Member-business loan" does not include an extension of credit:

(i) that is fully secured by a lien on a one- to four- family dwelling that is the primary residence of a member;

(ii) that is fully secured by:

(A) shares or deposits in the credit union making the extension of credit; or

(B) deposits in other financial institutions;

(iii) the repayment of which is fully insured or fully guaranteed by, or where there is an advance commitment to purchase in full by, an agency of:

(A) the federal government;

(B) a state; or

(C) a political subdivision of a state; or

(iv) that is granted by a corporate credit union to another credit union.

(9) "Nonexempt credit union" means a credit union that is a nonexempt credit union under Section 7-9-55.

(10) "Share drafts," "deposit drafts," and "transaction accounts" mean accounts from which owners are permitted to make withdrawals by negotiable or transferable instruments or other orders for the purpose of making transfers to other persons or to the owner.

(11) "Shares" means that portion of the capital paid into the credit union by members on which dividends may be paid.

Amended by Chapter 327, 2003 General Session



Section 5 - Powers of credit unions.

In addition to the powers specified elsewhere in this chapter and subject to any limitations specified elsewhere in this chapter, a credit union may:

(1) make contracts;

(2) sue and be sued;

(3) acquire, lease, or hold fixed assets, including real property, furniture, fixtures, and equipment as the directors consider necessary or incidental to the operation and business of the credit union, but the value of the real property may not exceed 7% of credit union assets, unless approved by the commissioner;

(4) pledge, hypothecate, sell, or otherwise dispose of real or personal property, either in whole or in part, necessary or incidental to its operation;

(5) incur and pay necessary and incidental operating expenses;

(6) require an entrance or membership fee;

(7) receive the funds of its members in payment for:

(a) shares;

(b) share certificates;

(c) deposits;

(d) deposit certificates;

(e) share drafts;

(f) NOW accounts; and

(g) other instruments;

(8) allow withdrawal of shares and deposits, as requested by a member orally to a third party with prior authorization in writing, including drafts drawn on the credit union for payment to the member or any third party, in accordance with the procedures established by the board of directors, including drafts, third-party instruments, and other transaction instruments, as provided in the bylaws;

(9) charge fees for its services;

(10) extend credit to its members, at rates established in accordance with the bylaws or by the board of directors;

(11) extend credit secured by real estate;

(12) (a) subject to Subsection (12)(b), make co-lending arrangements, including loan participation arrangements, in accordance with written policies of the board of directors with one or more:

(i) other credit unions;

(ii) credit union service organizations; or

(iii) other financial organizations; and

(b) make co-lending arrangements, including loan participation arrangements, in accordance with Subsection (12)(a) subject to the following:

(i) the credit union or credit union service organization that originates a loan for which co-lending arrangements are made shall retain an interest of at least 10% of the loan;

(ii) on or after May 5, 2003, the originating credit union or credit union service organization may sell to a credit union an interest in a co-lending arrangement that involves a member-business loan only if the person receiving the member-business loan is a member of the credit union to which the interest is sold;

(iii) on or after May 5, 2003, the originating credit union or credit union service organization may sell to a credit union service organization an interest in a co-lending arrangement that involves a member-business loan only if the person receiving the member-business loan is a member of a credit union that holds an interest in the credit union service organization to which the interest is sold; and

(iv) a nonexempt credit union may not originate, participate in, or obtain any interest in a co-lending arrangement, including a loan participation arrangement, in violation of Section 7-9-58;

(13) sell and pledge eligible obligations in accordance with written policies of the board of directors;

(14) engage in activities and programs of the federal government or this state or any agency or political subdivision of the state, when approved by the board of directors and not inconsistent with this chapter;

(15) act as fiscal agent for and receive payments on shares and deposits from the federal government, this state, or its agencies or political subdivisions not inconsistent with the laws of this state;

(16) borrow money and issue evidence of indebtedness for a loan or loans for temporary purposes in the usual course of its operations;

(17) discount and sell notes and obligations;

(18) sell all or any portion of its assets to another credit union or purchase all or any portion of the assets of another credit union;

(19) invest funds as provided in this title and in its bylaws;

(20) maintain deposits in insured depository institutions as provided in this title and in its bylaws;

(21) (a) hold membership in corporate credit unions organized under this chapter or under other state or federal statutes; and

(b) hold membership or equity interest in associations and organizations of credit unions, including credit union service organizations;

(22) declare and pay dividends on shares, contract for and pay interest on deposits, and pay refunds of interest on loans as provided in this title and in its bylaws;

(23) collect, receive, and disburse funds in connection with the sale of negotiable or nonnegotiable instruments and for other purposes that provide benefits or convenience to its members, as provided in this title and in its bylaws;

(24) make donations for the members' welfare or for civic, charitable, scientific, or educational purposes as authorized by the board of directors or provided in its bylaws;

(25) act as trustee of funds permitted by federal law to be deposited in a credit union as a deferred compensation or tax deferred device, including individual retirement accounts as defined by Section 408, Internal Revenue Code;

(26) purchase reasonable accident and health insurance, including accidental death benefits, for directors and committee members through insurance companies licensed in this state as provided in its bylaws;

(27) provide reasonable protection through insurance or other means to protect board members, committee members, and employees from liability arising out of consumer legislation including truth-in-lending and equal credit laws and as provided in its bylaws;

(28) reimburse directors and committee members for reasonable and necessary expenses incurred in the performance of their duties;

(29) participate in systems which allow the transfer, withdrawal, or deposit of funds of credit unions or credit union members by automated or electronic means and hold membership in entities established to promote and effectuate these systems, if:

(a) the participation is not inconsistent with the law and rules of the department; and

(b) any credit union participating in any system notifies the department as provided by law;

(30) issue credit cards and debit cards to allow members to obtain access to their shares, deposits, and extensions of credit;

(31) provide any act necessary to obtain and maintain membership in the credit union;

(32) exercise incidental powers necessary to carry out the purpose for which a credit union is organized;

(33) undertake other activities relating to its purpose as its bylaws may provide;

(34) engage in other activities, exercise other powers, and enjoy other rights, privileges, benefits, and immunities authorized by rules of the commissioner;

(35) act as trustee, custodian, or administrator for Keogh plans, individual retirement accounts, credit union employee pension plans, and other employee benefit programs; and

(36) advertise to the general public the products and services offered by the credit union if the advertisement prominently discloses that to use the products or services of the credit union a person is required to:

(a) be eligible for membership in the credit union; and

(b) become a member of the credit union.

Amended by Chapter 378, 2010 General Session



Section 6 - Formation of corporation to conduct credit union -- Approval of commissioner.

(1) (a) Ten or more incorporators belonging to the same group of 200 persons or more having a field of membership may, with the approval of the commissioner, form a corporation to conduct a credit union under:

(i) this chapter;

(ii) Title 16, Chapter 10a, Utah Revised Business Corporation Act; and

(iii) Chapter 1, General Provisions.

(b) This chapter takes precedence over conflicting provisions of other state law governing:

(i) the formation of the corporation; and

(ii) the duties and obligations of:

(A) the corporation;

(B) the corporation's officers; and

(C) the corporation's shareholders or members.

(2) The commissioner may grant the approval referenced in Subsection (1) if the commissioner finds that:

(a) the proposed field of membership is favorable to the success of the credit union;

(b) the standing of the proposed membership will give assurance that its affairs will be administered in accordance with this chapter;

(c) the proposed credit union has a reasonable promise of financial viability; and

(d) formation of the credit union would not result in a substantial adverse financial impact on an existing credit union having the same or substantially the same field of membership.

(3) (a) Except as provided in Subsection (3)(b) and in addition to the requirements of Subsections (1) and (2), Section 7-1-704 governs the formation of a credit union.

(b) Notwithstanding Subsection (3)(a):

(i) if the proposed credit union has a field of membership that does not base eligibility on residence in a county, the persons seeking formation of the proposed credit union are not required to provide the notice required under Subsection 7-1-704(3); and

(ii) a credit union may not be required to obtain federal insurance if the credit union complies with Subsection 7-9-45(2).

Amended by Chapter 327, 2003 General Session



Section 7 - Forms furnished by commissioner.

The commissioner shall furnish all forms and blanks necessary for the formation of the credit union.

Enacted by Chapter 16, 1981 General Session



Section 9 - Amendment of articles of incorporation.

(1) The articles of incorporation may be amended at meetings of the shareholders called for that purpose.

(2) A notice of a meeting called for that purpose shall be given by mailing a copy thereof to each member at least 10 days prior to the date of the meeting or by giving notice as provided by the articles of incorporation and the bylaws of the credit union. Notice of meetings shall contain the proposed amendment.

(3) A three-fourths vote of all members present shall be necessary to amend the articles.

(4) No amendment shall be made without the approval of the commissioner.

Enacted by Chapter 16, 1981 General Session



Section 10 - Filing amendment.

The Division of Corporations and Commercial Code shall accept for filing an amendment to the articles of incorporation if it finds that the amendment conforms to law and has been approved by the commissioner.

Amended by Chapter 66, 1984 General Session



Section 11 - Bylaws and amendments to be approved.

(1) A credit union may not receive payments on shares, deposits, or certificates, or make any loans or other transactions, until its bylaws have been approved in writing by the commissioner.

(2) An amendment to a credit union's bylaws does not become operative until the amendment to the bylaws is approved by the commissioner.

(3) (a) If the amendment to the bylaws of a credit union expands the field of membership of a credit union as described in Subsection 7-9-52(1), the commissioner's approval of the amendment is subject to Section 7-9-52.

(b) If the bylaws or an amendment to the bylaws of a credit union adds an association to the field of membership of the credit union, the commissioner may require that the credit union provide written confirmation from the association that the association has agreed to be served by the credit union.

Amended by Chapter 327, 2003 General Session



Section 12 - Contents of bylaws.

The bylaws of a credit union shall specify at least the following:

(1) the name of the credit union;

(2) the purpose for which the credit union was formed;

(3) a field of membership of the credit union that complies with Section 7-9-51 or 7-9-53;

(4) the number of directors and procedures for their election;

(5) the term of directors;

(6) whether a credit manager, credit committee, or combination of both shall be responsible for credit functions of the credit union;

(7) the duties of the officers;

(8) the time of year of the annual meeting of members;

(9) the manner in which members shall be notified of meetings;

(10) the number of members which shall constitute a quorum at meetings;

(11) the manner of amending;

(12) the manner in which officers may act as surety; and

(13) such other matters, rules, and regulations as the board of directors consider necessary.

Amended by Chapter 327, 2003 General Session



Section 13 - Fiscal year.

The fiscal year of the credit union shall end at the close of business on December 31 of each year.

Enacted by Chapter 16, 1981 General Session



Section 14 - Meetings.

(1) The annual meeting of the credit union shall be held at such time and place as the bylaws prescribe.

(2) Special meetings may be held as the bylaws prescribe.

(3) Notice of all meetings of the credit union shall be given as the bylaws prescribe.

(4) In the absence of any provisions in the bylaws, special meetings of the members of the credit union may be called by a majority of the members of the corporation.

Enacted by Chapter 16, 1981 General Session



Section 15 - Appeals from board of directors or committees.

Appeals from decisions of the board of directors, supervisory committee, or credit committee shall be made as the bylaws prescribe.

Enacted by Chapter 16, 1981 General Session



Section 16 - Members -- Eligibility -- Liability -- Grounds for closing account -- Denial of membership.

(1) A person within the field of membership of a credit union may be admitted to membership, upon:

(a) payment of any required entrance or membership fee;

(b) payment for one or more shares; and

(c) compliance with this chapter and the bylaws of the credit union.

(2) A member who is eligible for membership in a credit union at the time the member is admitted as a member but who is no longer in the field of membership of the credit union may retain membership in the credit union unless otherwise provided in the bylaws of the credit union.

(3) A member of the credit union may not be held personally or individually liable for payment of the credit union's debts.

(4) The credit union may close the account of any member whose actions have resulted in any financial loss to the credit union.

(5) Denial of membership is not considered a denial of credit.

Amended by Chapter 327, 2003 General Session



Section 17 - Membership officer -- Appointment -- Eligibility -- Function -- Appeals from.

(1) One or more membership officers may be appointed by the board of directors.

(2) A membership officer may approve applications for membership under conditions prescribed by the board of directors and the bylaws.

(3) A membership officer shall be appointed from among the members of the credit union.

(4) A president, vice president, or loan officer may not serve as a membership officer.

(5) The membership officer authorized to approve membership shall submit to the board of directors at each monthly meeting a list of approved or pending applications for membership received since the previous monthly meeting, and other related information as the board or the bylaws may require.

(6) A person denied membership by a membership officer may appeal the denial to the board of directors.

Enacted by Chapter 16, 1981 General Session



Section 18 - Expulsion of member.

(1) The board of directors or board-designated representatives may expel from the credit union any member who has not carried out his engagements with the credit union, or neglected or refused to comply with the credit union board policies, provisions of this chapter, or of the credit union bylaws.

(2) If the member whose expulsion is under consideration is a member of the board of directors or credit committee, the supervisory committee shall call a special meeting of the members to hear the facts and act upon the proposed expulsion.

Amended by Chapter 182, 1996 General Session



Section 19 - Payments to expelled members -- Liability of member not relieved by expulsion.

(1) Except in the case of liquidation or dissolution, the amount paid in on shares or deposited by members who have been expelled shall be paid to them with all accrued interest, in the order of expulsion.

(2) Payment shall be made only as funds become available.

(3) All amounts due the credit union by the expelled member shall be deducted by the credit union before any amounts are paid to the expelled member.

(4) Expulsion does not relieve a member from any liability to the credit union.

Amended by Chapter 378, 2010 General Session



Section 20 - Board of directors -- Powers and duties -- Loan limitations.

(1) At annual meetings the members shall elect from their number a board of directors consisting of an odd number of not less than five members.

(2) The bylaws may provide balloting by:

(a) mail;

(b) ballot box; or

(c) both mail and ballot box.

(3) Voting may not be by proxy.

(4) A member of the board of directors shall hold office for the term prescribed in the bylaws.

(5) The board of directors shall meet at least monthly.

(6) The board of directors shall have the general management of the affairs, funds, and records of the credit union. In particular, the board of directors shall:

(a) act upon an application for membership;

(b) act upon expulsion of a member;

(c) fix the amount of surety bond required of each officer or employee having custody of funds;

(d) determine the rate of interest or dividend allowed on shares and deposits;

(e) determine the terms and conditions of credit granted to members;

(f) lend money, borrow money, and pledge security for any borrowing;

(g) fill a vacancy in the board of directors or in the credit committee, if applicable, or in the supervisory committee until the election and qualification of a person to fill the vacancy;

(h) appoint up to two alternate directors as provided in the bylaws;

(i) fix the amount of the entrance fee;

(j) declare dividends and their amount;

(k) make recommendations to meetings of the members relative to amendments to the articles of incorporation, and transact any other business of the credit union; and

(l) fix the maximum amount of credit, secured and unsecured, that may be extended to any one member, up to the limitations described in Subsections (7) and (8).

(7) (a) The credit that may be outstanding or available by a credit union at any one time is subject to the limitations described in this Subsection (7):

(i) except as provided in Subsection (8); and

(ii) except that the board of directors may:

(A) set a lower limit than the limit in Subsection (7)(b)(i) or (7)(b)(ii)(A)(II); or

(B) require that a person described in Subsection (7)(b)(ii)(A)(I) be a member of the credit union for more than six months before the date a member-business loan is extended.

(b) (i) A credit union may not extend credit that is not a member-business loan to a member if as a result of that extension of credit the total credit that is not a member-business loan that the credit union has issued to that member exceeds at any one time:

(A) for a credit union with less than $2,000,000 in capital and surplus, the greater of:

(I) $1,000; or

(II) 15% of capital and surplus up to a total of $25,000; or

(B) for a credit union with $2,000,000 or more in capital and surplus, the greater of:

(I) $25,000;

(II) 4% of capital and surplus; or

(III) 25% of the regular reserve.

(ii) (A) Beginning March 24, 1999, a credit union may not extend a member-business loan to a person:

(I) if the credit union is a successor to or was a credit union described in Subsection 7-9-53(2)(d) as of May 3, 1999:

(Aa) if the person is a business entity, unless at least one individual having a controlling interest in that business entity has been a member of the credit union for at least six months prior to the date of the extension of the member-business loan; or

(Bb) if the person is an individual, unless the individual is a member of the credit union for at least six months prior to the date of the extension of the member-business loan; or

(II) if as a result of the extension of the member-business loan, the total amount outstanding for all member-business loans that the credit union has extended to that person at any one time exceeds the lesser of:

(Aa) 10% of the credit union's capital and surplus; or

(Bb) $250,000 adjusted as provided in Subsection (7)(b)(ii)(B).

(B) The adjustment described in Subsection (7)(b)(ii)(A)(II)(Bb) shall be calculated by the commissioner as follows:

(I) beginning May 5, 2008 with the adjustment for calendar year 2008 and for a calendar year beginning on or after January 1, 2009, the commissioner shall increase the dollar amount in Subsection (7)(b)(ii)(A)(II)(Bb) by a percentage equal to the percentage difference between the consumer price index for the preceding calendar year and the consumer price index for calendar year 2006;

(II) after the commissioner increases the dollar amount listed in Subsection (7)(b)(ii)(B)(I), the commissioner shall round the dollar amount to the nearest whole dollar;

(III) if the percentage difference under Subsection (7)(b)(ii)(B)(I) is zero or a negative percentage, the consumer price index increase for the year is zero; and

(IV) for purposes of this Subsection (7)(b)(ii)(B), the commissioner shall calculate the consumer price index as provided in Sections 1(f)(4) and 1(f)(5), Internal Revenue Code.

(c) (i) Beginning March 24, 1999, a credit union may not extend a member-business loan if as a result of that member-business loan the credit union's aggregate member-business loan amount calculated under Subsection (7)(c)(ii) at any one time exceeds 1.25 times the sum of:

(A) the actual undivided earnings; and

(B) the actual reserves other than the regular reserves.

(ii) For purposes of Subsection (7)(c)(i), the aggregate member-business loan amount of a credit union equals:

(A) the sum of the total amount financed under all member-business loans outstanding at the credit union; minus

(B) the amount of the member-business loans described in Subsection (7)(c)(ii)(A):

(I) that is secured by share or deposit savings in the credit union; or

(II) for which the repayment is insured or guaranteed by, or there is an advance commitment to purchase by an agency of the federal government, a state, or a political subdivision of the state.

(d) (i) A credit union service organization may extend credit to a member of a credit union holding an ownership interest in the credit union service organization only if the credit union in which the person is a member is not prohibited from extending that credit to that member under:

(A) this Subsection (7) and Subsection (8); or

(B) Section 7-9-58.

(ii) For purposes of determining whether under this Subsection (7) and Subsection (8) a credit union may extend credit, the total amount outstanding of credit extended by a credit union service organization to a person shall be treated as if the credit was extended by the credit union in which the person is a member.

(iii) If a person seeking an extension of credit from a credit union service organization is a member of more than one credit union holding an ownership interest in the credit union service organization, the person shall specify the credit union to which the extension of credit is attributed under Subsection (7)(d)(ii).

(iv) This Subsection (7)(d) effects only an extension of credit:

(A) that is extended on or after May 5, 2003; and

(B) by:

(I) a credit union service organization; or

(II) a credit union organized under this chapter.

(e) Notwithstanding the other provisions of this section, a nonexempt credit union may not extend credit that the nonexempt credit union is prohibited from extending under Section 7-9-58.

(8) (a) A credit union may extend credit that is not a member-business loan in an amount that exceeds the limits described in Subsection (7)(b)(i) only if the excess portion is fully secured by share or deposit savings in the credit union.

(b) (i) Except as provided in Subsection (8)(b)(ii), a credit union may extend a member-business loan in an amount that exceeds the limits described in Subsection (7)(b)(ii)(A)(II) only if:

(A) that portion that is in excess of the limits described in Subsection (7)(b)(ii)(A)(II) is secured by share or deposit savings in the credit union; or

(B) the repayment of that portion that is in excess of the limits described in Subsection (7)(b)(ii)(A)(II) is insured or guaranteed by, or there is an advance commitment to purchase that excess portion by, an agency of:

(I) the federal government;

(II) a state; or

(III) a political subdivision of the state.

(ii) Notwithstanding Subsection (8)(b)(i), a credit union may not extend a member-business loan if the total amount financed by the credit union exceeds $1,000,000.

(c) For a member-business loan that is extended through a loan participation arrangement in accordance with Subsection 7-9-5(12):

(i) in applying the limitation of Subsection (8)(b), each credit union participating in the member-business loan may extend up to $1,000,000 of the amount financed; and

(ii) the requirement of Subsection (7)(b)(ii)(A)(I) applies to membership in a credit union that:

(A) participates in the loan participation arrangement for the member-business loan;

(B) is organized under this chapter; and

(C) is a successor to or was a credit union described in Subsection 7-9-53(2)(d) as of May 3, 1999.

(9) As provided in this chapter or in the credit union bylaws, the board of directors:

(a) within 30 days following the annual meeting of the members, shall appoint a supervisory committee consisting of not less than three members;

(b) within 30 days after the annual meeting of the members, shall appoint:

(i) a credit committee consisting of not less than three members; or

(ii) a credit manager in lieu of a credit committee;

(c) shall appoint a president to serve as general manager;

(d) shall have an executive committee;

(e) may appoint an investment officer;

(f) shall elect a secretary;

(g) may appoint other officers and committees that it considers necessary;

(h) shall establish written credit policies, loan security requirements, loan investment, personnel, and collection policies; and

(i) on or before January 31 of each year, shall provide for:

(i) share insurance for the shares and deposits of the credit union from the National Credit Union Administration or successor federal agency; or

(ii) security expressly pledged for the payment of the shares and deposits in accordance with Section 7-9-45.

(10) A person may not be a member of more than one committee except as otherwise provided in this chapter or in the credit union bylaws.

(11) The president and secretary may not be the same person.

Amended by Chapter 126, 2008 General Session



Section 21 - Executive officers -- Election -- Power -- Terms.

(1) At their first meeting held within 30 days following each annual meeting of the members, the board of directors shall elect from their own number a board chairman, one or more vice chairmen, and a secretary. These officers shall be the executive officers of the credit union.

(2) The executive officers may act for the board in matters delegated to them by the board, as provided in the bylaws, however, the president appointed by the board, who may be a member of the board, shall take active direction of the credit union's operation, as prescribed in this chapter or in the bylaws.

(3) The terms of the executive officers shall be one year or until their successors are chosen by the board of directors and have been duly qualified.

Enacted by Chapter 16, 1981 General Session



Section 22 - Credit committee -- Credit manager.

(1) A credit union's bylaws shall provide for a credit committee, credit manager, or combination of both to be responsible for credit functions of the credit union. The bylaws shall prescribe the duties and responsibilities of the credit committee, credit manager, or combination of both.

(2) A director may not be a member of the credit committee.

(3) The credit union president may be appointed as credit manager. If the president is appointed as the credit manager, the president may not receive dual compensation for serving in both capacities.

Amended by Chapter 182, 1996 General Session



Section 23 - Supervisory committee -- Duties -- Suspension or removal of officer, director, or credit committee member.

(1) (a) Appointees to the supervisory committee shall hold office until the next annual meeting of the members and until successors are appointed.

(b) One member of the board of directors, except the chair of the board and the president, may be appointed to the supervisory committee.

(c) The president and other employees of the credit union may not be appointed to the supervisory committee.

(2) (a) The commissioner may remove any member of the supervisory committee for:

(i) any violation of this chapter or the bylaws of the credit union;

(ii) failure to fulfill the duties of office;

(iii) malfeasance; or

(iv) maladministration in office.

(b) The board of directors shall fill any vacancy created by removal of a supervisory committee member.

(3) It is the duty of the supervisory committee to:

(a) make or cause to be made an examination of the affairs of the credit union at least annually, including an inspection of the credit union's books, securities, cash, accounts, and loans;

(b) investigate or cause to be investigated any complaint that action by the credit union, board of directors, committees, officers, or employees does not comply with the law or the credit union's bylaws;

(c) make or cause to be made supplemental audits and examinations it considers necessary, or as required by the commissioner or board of directors;

(d) make a written report to the board of directors of its findings following each audit or examination; and

(e) make or cause to be made a verification of member accounts:

(i) annually by statistical sampling or otherwise, in accordance with generally accepted accounting principles; or

(ii) at least every two years by a complete verification.

(4) (a) The supervisory committee may, by majority vote, recommend to the board of directors:

(i) the suspension or removal of a credit union officer or a member of the credit committee; or

(ii) any other action the board of directors could lawfully take.

(b) Within 30 days after submission of the recommendation to the board of directors, if the board fails to adopt the material aspects of the recommendation, the supervisory committee may, by unanimous vote and after notifying the commissioner, call a meeting of the credit union members to consider the recommendation. The members may, by majority vote of those present at the meeting, adopt the supervisory committee's recommendation.

(5) (a) The supervisory committee may, by unanimous vote, suspend or remove a director for any violation of this chapter or the bylaws of the credit union, malfeasance, or maladministration in office.

(b) Within 30 days after the suspension or removal of a director, the supervisory committee shall, after notifying the commissioner, call a special meeting to present the matter to the membership of the credit union. The members may, by majority vote of those present, ratify or reject the action of the supervisory committee. If the members vote to remove the director, they may at the same meeting elect a replacement. If the members vote to reject the suspension or removal, they shall reinstate the director.

(6) The bylaws may prescribe other duties and responsibilities of the supervisory committee.

Amended by Chapter 260, 2000 General Session



Section 24 - Compensation of directors, committee members, and president -- Expense reimbursement.

(1) A member of the board of directors, credit committee, or supervisory committee may not receive any compensation for services as such, except that the reimbursement of reasonable expenses incurred in the execution of the duties of the position may not be considered compensation.

(2) Any member of a credit union who incurs any expenses or performs any service authorized by the board of directors may be compensated or reimbursed for the expenses or services in an amount approved by the board of directors.

(3) The board of directors shall determine the compensation for a president appointed as general manager.

Amended by Chapter 182, 1996 General Session



Section 25 - Shares -- Number unlimited -- Subscription and payment -- Par value -- Ownership required for membership -- Dormant accounts.

(1) The capital of the credit union shall be unlimited in amount.

(2) Shares of the credit union may be subscribed and paid for in cash or its equivalent in a manner prescribed in the bylaws.

(3) The par value of each share of a credit union shall be determined by the board of directors in multiples of $5 as prescribed in the bylaws.

(4) Each member of the credit union shall subscribe to at least one share and pay the initial installment thereon. The par value of the share shall be paid for within six months.

(5) The board of directors may close a member's account when the share par value is not paid within the required period or the par value is not maintained. Notice in writing shall be mailed to the member at the last known address and shall contain a statement that the member may increase payment or voluntarily close the account within 60 days of receipt of the notice.

(6) When a member's account becomes dormant or is reasonably presumed to be dormant and abandoned, as provided in Chapter 1, the credit union by resolution of the board of directors may close the account and transfer the credits of the account to an account for unclaimed shares. Thereafter the credit union may not pay dividends or interest on the account, as provided in the bylaws, until the funds in the account escheat to the state of Utah. Prior to transferring the member's dormant and abandoned account to the credit union unclaimed shares account, the credit union shall mail a written notice to the member at the member's last known address stating that this action will be taken within 30 days of the date of the notice.

Amended by Chapter 8, 1983 General Session



Section 26 - Loans to members -- Investment officers -- Investments.

(1) Subject to Subsections 7-9-20(7) and (8) and Section 7-9-58, capital and surplus of the credit union shall be loaned to the members for the purposes and upon the endorsements or security and the terms as the bylaws provide.

(2) Within 30 days after the annual meeting of the members the board of directors may appoint one or more investment officers who shall have responsibilities for the credit union investment portfolio based upon policy established by the board of directors and as provided in this chapter or in the bylaws.

(3) The credit union by action of its board of directors may invest its funds as follows:

(a) in securities, obligations, or other instruments of, or issued by, or fully guaranteed as to principal and interest by, the United States of America or any of its agencies, or in any trusts established by investing directly or collectively in these instruments;

(b) in obligations of any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories organized by Congress, or any of their political subdivisions;

(c) in certificates of deposit or accounts issued by a federally insured state or national depository institution;

(d) in loans to, or in shares or deposits of, other federally insured credit unions, central credit unions, corporate credit unions, or a central liquidity facility established under state or federal law;

(e) in shares, stocks, loans, or other obligations of any organization, corporation, or association, if the membership or ownership of the organization, corporation, or association is primarily confined or restricted to credit unions, and if the purpose for which it is organized is to strengthen or advance the development of credit unions or credit union organizations; and

(f) in other investments that are reasonable and prudent.

Amended by Chapter 327, 2003 General Session



Section 27 - Dividends -- Interest refunds.

(1) After allocations to required reserves, a credit union may declare and pay a dividend from current earnings and undivided earnings at the discretion of the board of directors and as provided in its bylaws.

(2) Dividends may be paid at different rates on different types or sizes of accounts.

(3) The board of directors may authorize any interest refunds on such classes of loans and under such conditions as the board authorizes.

(4) A credit union need not pay a dividend on any account less than the par value of one share.

Amended by Chapter 8, 1983 General Session



Section 28 - Loan to credit union official.

The board of directors shall review and either approve or deny a loan application on which a member of the board of directors, credit committee, supervisory committee, president, or credit manager is a direct obligor, or endorser, cosigner, or guarantor.

Amended by Chapter 182, 1996 General Session



Section 29 - Allowance account for loan losses.

As of January 1, 1984, a credit union shall establish an allowance account for loan losses subject to regulation as the commissioner may prescribe.

Enacted by Chapter 8, 1983 General Session



Section 30 - Reserve requirements -- "Risk assets" defined.

(1) As used in this section, the words "risk assets" means all assets except the following:

(a) cash on hand;

(b) deposits and shares in federal or state banks, savings and loan associations, and credit unions;

(c) assets which are insured by any agency of the federal government, the Federal National Mortgage Association, or the Government Mortgage Association;

(d) loans to students insured under Title IV, Part B of the Higher Education Act of 1965, 20 U.S.C. Sections 1071 et seq. or similar state insurance programs;

(e) loans insured under Title 1 of the National Housing Act, 12 U.S.C. Sections 1702 et seq. by the Federal Housing Administration;

(f) shares or deposits in corporate credit unions as provided in Section 7-9-44, or of any other state act, or of the Federal Credit Union Act;

(g) accrued interest on nonrisk investments; and

(h) loans fully guaranteed by shares or deposits.

(2) At the end of each accounting period, after payment of any interest refunds, the credit union shall determine the gross income from member loans and from this amount shall set aside a regular reserve in accordance with Subsections (2)(a), (b), and (c).

(a) A credit union in operation for more than four years and having assets of $500,000 or more shall set aside a minimum of 10% of gross income from member loans until the regular reserve equals at least 4% of the total of outstanding loans and risk assets, then a minimum of 5% of gross income from member loans until the regular reserve equals at least 6% of the total of outstanding loans and risk assets.

(b) A credit union in operation for less than four years or having assets of less than $500,000 shall set aside a minimum of 10% of gross income from member loans until the regular reserve equals at least 7-1/2% of the total of outstanding loans and risk assets, then a minimum of 5% of gross income from member loans until the regular reserve equals at least 10% of the total of outstanding loans and risk assets.

(c) The regular reserve belongs to the credit union and shall be used to build equity and to meet contingencies or losses when authorized by the commissioner or the supervisor of credit unions.

(d) The commissioner may temporarily reduce or waive the requirements for the regular reserve placement if he finds it to be in the best interest of the credit union.

Amended by Chapter 324, 2010 General Session



Section 31 - Shares held in trust.

(1) Shares may be issued to and deposits received in the name of a minor, and these shares and deposits may, in the discretion of the board of directors, be withdrawn by the minor or by his parent or guardian.

(2) A credit union share account, share certificate, deposit, or deposit certificate may be held in trust provided that the trustor, trustee, or primary beneficiary is a member of the credit union.

(3) The trustee of the trust meeting the requirements of Subsection (2) shall exercise the rights of the trust as a member of the credit union.

Amended by Chapter 182, 1996 General Session



Section 32 - Joint accounts -- Accounts providing for payment to designated person on death of owner or owners.

(1) If a deposit or share account is opened in any credit union in the name of two or more persons, whether minor or adult, in such form that the money in the account is payable to the survivor or survivors, the account and all additions to it are considered held by these persons as joint tenants or owners.

(2) The money in a joint account may be paid to or on the receipt or withdrawal order of any one of the joint owners during their lifetimes or to or on receipt of withdrawal order of any one of the survivors of them after the death of any one or more of them upon presentation of the pass or account book or other evidence of ownership as required by the bylaws of the credit union. The opening of the account in such form shall, in the absence of fraud, undue influence, or legal proof of other intent, be conclusive evidence in any action or proceedings concerning said account of the intention of the parties to the account to vest title to such account and the additions thereto in such survivor and survivors.

(3) By written instructions given to the credit union by all parties to the account, the signature of more than one of such persons during their lifetime or of more than one of the survivors after the death of any one of them may be required on a receipt or withdrawal order, in which case the credit union shall pay the money in the account only in accordance with such instructions, but no such instructions shall limit the right of the survivor or survivors to receive the money in the account.

(4) Payment of all or part of the money in a joint account as provided in Subsections (2) and (3) shall discharge the credit union from liability with respect to the money paid prior to receipt by the credit union of a written notice from any one of the joint owners directing the credit union not to permit withdrawals in accordance with the terms of the account or the instructions. After receipt of such notice a credit union may refuse, without incurring liability, to honor any receipt or withdrawal on the account pending determination of the rights of the parties. No credit union paying any survivor shall be liable for any estate, inheritance, or succession taxes.

(5) The pledge to a credit union of all or part of a share account in joint tenancy or ownership signed by that person or those persons who are authorized in writing to make withdrawals from the account shall, unless the terms of the share account provide specifically to the contrary, be a valid pledge and transfer to the credit union of that part of the account pledged, and does not operate to sever or terminate the joint and surviving ownership quality of all or any part of the account.

(6) Any credit union may issue share or deposit accounts in the name of one or more persons with the provision that upon the death of the owner or owners thereof the proceeds shall be the property of the person or persons designated by the owner or owners and shown by the records of such credit union, but such proceeds shall be subject to the debts of the decedent and the payment of Utah inheritance tax, if any. However, upon the receipt of acquittance of the person so designated or six months having elapsed from the date of death and no claim on the account having been made for taxes, the credit union may make payment to the persons designated by the deceased owner or owners and having done so is discharged from further obligation and relieved from all further liability for payment made under this subsection.

Amended by Chapter 378, 2010 General Session



Section 33 - Lien and right of set off of credit union.

(1) A credit union shall have a lien and right of set off on a member's individual, joint, multiple party, or transaction accounts, including any accumulated dividend or interest, for any sum due the credit union from the member.

(2) All funds in the account at any time are subject to the lien and right of set off.

(3) A security interest in the funds shall be perfected by restricting withdrawals of the funds.

(4) A lien under this section does not apply if:

(a) the application of the lien will cause a loss of a tax incentive for the customer or member; or

(b) is prohibited by law.

Amended by Chapter 182, 1996 General Session



Section 34 - Tax exemption of credit unions.

(1) Except as otherwise provided in this section, credit unions organized under this chapter or prior law are exempt from taxation.

(2) Any real property or any tangible personal property owned by the credit union shall be subject to taxation to the same extent as other similar property is taxed.

(3) For purposes of the corporate tax, credit unions shall be governed by Section 59-7-102.

(4) This section does not exempt credit unions from sales or use taxes, or fees owed to the department in accordance with this title and rules of the department.

Amended by Chapter 178, 1994 General Session



Section 36 - Dissolution.

(1) A credit union may be dissolved upon a majority vote of the entire membership.

(2) A copy of a notice of a special meeting to consider the matter shall be mailed to the members of the credit union at least 10 days before the date of the meeting.

(3) Any member not present at the meeting may within the following 20 days vote for or against dissolution by signing a statement approved by the commissioner. A vote cast in this manner has the same force and effect as if cast at the meeting. A member not voting within the 20-day period is considered to be in favor of the dissolution.

(4) The officers of the credit union may appoint a liquidating agent, subject to the approval of the commissioner, who has the right to exercise all the powers of the dissolved credit union to wind up its affairs. If the liquidating agent is other than the Utah League of Credit Unions or the National Credit Union Administration, the liquidator shall provide a bond or other security, as required by the commissioner, for the faithful discharge of duties in connection with the liquidation, including accounting for all money collected.

(5) Upon the vote required under this section, a certificate of dissolution, signed by the chair of the board and the secretary, shall be filed with the commissioner and shall state the vote cast in favor of dissolution, the proposed date upon which the credit union will cease to do business, the names and addresses of the directors and officers of the credit union and the name and address of the liquidating agent appointed by the officers of the credit union. The commissioner shall approve the dissolution unless he finds that the procedures set forth in this section have not been properly followed.

(6) Upon approval, the credit union shall cease to do business except for the purpose of discharging its debts, collecting and distributing assets, and doing all acts required to adjust, wind up, and dissolve its business and affairs. It may sue and be sued for the purpose of enforcing debts or obligations until its affairs are fully adjusted.

(7) If the board or the liquidating agent determines that all assets from which a reasonable return could be expected have been liquidated and distributed, it shall execute a certificate of dissolution in a form approved by the commissioner and file it with the department and the Division of Corporations and Commercial Code. After the certificate has been filed, the credit union is dissolved.

Amended by Chapter 200, 1994 General Session



Section 37 - Transfer of members of dissolved, merged, consolidated, transferred, or acquired credit union.

Members of a dissolved, merged, consolidated, transferred, or acquired credit union may become members of another existing credit union with a related field of membership as approved by the commissioner.

Amended by Chapter 327, 2003 General Session



Section 39 - Voluntary merger.

(1) Any credit union may merge with another credit union under the existing charter of the other credit union when all of the following have occurred:

(a) the majority of the directors of each merging credit union votes in favor of the merger plan;

(b) the commissioner approves the merger plan;

(c) the majority of the members of each merging credit union present at a meeting called for the purpose of considering the merger plan votes to approve the merger plan, but a vote of the membership of the surviving credit union is not required if its board of directors determines that the merger will not have any significant effect on the organization, membership, or financial condition of the credit union; and

(d) (i) the National Credit Union Administration or its successor federal deposit insurance agency approves the merger plan and commits to insure deposits of the surviving credit union; or

(ii) the commissioner approves the surviving credit union to operate without federal deposit insurance in accordance with Section 7-9-45.

(2) Upon merger, the chair of the board and secretary of each credit union shall execute, and file with the department, a certificate of merger setting forth:

(a) the time and place of the meeting of the board of directors at which the plan was approved;

(b) the vote by which the directors approved the plan;

(c) a copy of the resolution or other action by which the plan was approved;

(d) the time and place of the meeting of the members at which the plan was approved;

(e) the vote by which the members approved the plan; and

(f) the effective date of the merger, which shall be:

(i) the date on which the last approval or vote required under Subsection (1) was obtained; or

(ii) a later date specified in the merger plan.

(3) On the effective date of any merger:

(a) all property, property rights, and interests of the merged credit union shall vest in the surviving credit union without deed, endorsement, or other instrument of transfer; and

(b) all debts, obligations, and liabilities of the merged credit union are considered to have been assumed by the surviving credit union.

(4) Except as provided in Subsection (5)(b), if the surviving credit union is chartered under this chapter, the residents of a county in the field of membership of the merging credit union may not be added to the field of membership of the surviving credit union, except that the surviving credit union:

(a) may admit as a member any member of the merging credit union that is not in the field of membership of the surviving credit union if the member of the merging credit union was a member of that credit union at the time of merger; and

(b) may service any member-business loan of the merging credit union until the member-business loan is paid in full.

(5) (a) This section shall be interpreted, whenever possible, to permit a credit union chartered under this chapter to merge with a credit union chartered under any other law if the preservation of membership interest is concerned.

(b) The commissioner may under Subsection (1)(b) approve a merger plan that includes the addition of the residents of a county in the field of membership of the merging credit union to the field of membership of the surviving credit union if the commissioner finds that:

(i) the expansion of the field of membership of the surviving credit union is necessary for that credit union's safety and soundness; and

(ii) the expanded field of membership of the surviving credit union meets the criteria stated in Subsection 7-9-52(3)(c).

(6) If the commissioner approves a merger plan under Subsection (5)(b) under which the surviving credit union's field of membership after the merger will include residents of more than one county, Subsections (6)(a) through (e) apply to the surviving credit union.

(a) The domicile-county of the surviving credit union is:

(i) if the credit union does not have a field of membership under Subsection 7-9-53(2)(c) or (2)(d), the county in which the credit union has located the greatest number of branches as of the date the merger is effective; or

(ii) if the credit union has a field of membership under Subsection 7-9-53(2)(c) or (2)(d), the county that is the domicile-county of the surviving credit union under Section 7-9-53;

(b) Within the surviving credit union's domicile-county, the surviving credit union may establish, relocate, or otherwise change the physical location of the credit union's:

(i) main office; or

(ii) branch.

(c) Within a county other than the domicile-county that is in the field of membership of the surviving credit union after the merger, the surviving credit union may not:

(i) establish a main office or branch if the main office or branch was not located in the county as of the date that the merger is effective;

(ii) participate in a service center in which it does not participate as of the date that the merger is effective; or

(iii) relocate the surviving credit union's main office or a branch located in the county as of the date that the merger is effective unless the commissioner finds that the main office or branch is being relocated within a three-mile radius of the original location of the main office or branch.

(d) After the merger, the surviving credit union may admit as a member:

(i) a person in the surviving credit union's field of membership after the date that the merger is effective; or

(ii) a person belonging to an association that:

(A) is added to the field of membership of the credit union; and

(B) resides in the domicile-county of the surviving credit union, as defined in Section 7-9-53.

(e) In addition to any requirement under this Subsection (6), a surviving credit union shall comply with any requirement under this title for the establishment, relocation, or change in the physical location of a main office or branch of a credit union.

Amended by Chapter 327, 2003 General Session



Section 39.5 - Supervisory merger.

If a credit union is merged with another credit union as a result of a supervisory action under Chapter 2 or 19, the commissioner may permit the surviving credit union to have a field of membership that is larger than a field of membership permitted under Section 7-9-51.

Amended by Chapter 327, 2003 General Session



Section 42 - Record requirements.

(1) A credit union shall maintain all books, records, accounting systems, and procedures in accordance with rules the commissioner may prescribe or in accordance with Chapter 1.

(2) In prescribing these rules, the commissioner shall consider the size of a credit union and its ability to comply.

(3) A credit union is not liable for destroying records after the expiration of the record retention time prescribed by the rules.

(4) A photostatic or photographic reproduction of any credit union records shall be admissible as evidence of transactions with the credit union.

Enacted by Chapter 16, 1981 General Session



Section 43 - Board of Credit Union Advisors.

There is created a Board of Credit Union Advisors of five members to be appointed by the governor.

(1) Members of the board shall be individuals who are familiar with and associated in the field of credit unions.

(2) At least three of the members shall be persons who have had three or more years of experience as a credit union officer and shall be selected from a list submitted to the governor by the Utah League of Credit Unions.

(3) The board shall meet quarterly.

(4) A chair of the advisory board shall be chosen each year from the membership of the advisory board by a majority of the members present at the board's first meeting each year.

(5) (a) Except as required by Subsection (5)(b), as terms of current board members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (5)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(6) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(7) All members shall serve until their successors are appointed and qualified.

(8) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(9) Meetings of the advisory board shall be held on the call of the chair. A majority of the members of the board shall constitute a quorum.

(10) The Board of Credit Union Advisors has the duty to advise the governor and commissioner on problems relating to credit unions and to foster the interest and cooperation of credit unions in the improvement of their services to the people of the state.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 324, 2010 General Session



Section 44 - Corporate central credit union.

(1) A credit union in which all credit unions, the Utah League of Credit Unions and its affiliates are eligible for membership may be established in this state and shall be known as a corporate central credit union.

(2) The corporate central credit union has all the powers and rights granted credit unions established under this chapter. The maximum loan by a corporate central credit union shall be established in the corporate central credit union bylaws.

(3) Beginning January 1, 1984, and at the end of each dividend period, the corporate central credit union, in lieu of a regular reserve as provided in Section 7-9-30, shall transfer 2% of its gross earnings to its central reserve until the reserve equals 1-1/2% of total assets. If the central reserve falls below 1-1/2% of total assets, it shall be replenished by regular transfers of 2% of gross earnings or by contributions, whichever is less, in such amounts as are needed to maintain the central reserve at 1-1/2% of total assets.

(4) Charges may be made against the central reserve to the extent permitted against a regular reserve. No other charges may be made against the central reserve, except as authorized in writing by the commissioner.

(5) The purposes of the corporate central credit union are:

(a) to accumulate and prudently manage the liquidity of its member credit unions through interlending and investment services;

(b) to act as an intermediary for credit union funds between members, other corporate credit unions, other financial institutions, and government agencies;

(c) to obtain liquid funds from other credit union organizations, financial intermediaries, and other sources;

(d) to foster and promote, in cooperation with other state, regional, and national corporate credit unions and credit union organizations or associations, the economic security, growth, and development of member credit unions; and

(e) to perform other financial services of benefit to its members authorized by the commissioner.

(6) The corporate central credit union is exempt from supervision fees but is subject to examination fees.

Amended by Chapter 267, 1989 General Session



Section 45 - Insurance of shares and deposits -- Security on shares and deposits.

(1) Except as provided in Subsection (2), a credit union subject to the jurisdiction of the department shall obtain and maintain insurance on shares and deposits from the National Credit Union Administration or successor federal deposit insurance agency.

(2) Notwithstanding Subsection 7-1-704(7)(a)(v) and Subsection (1), a credit union may not be required to obtain federal insurance on shares and deposits if:

(a) the commissioner approves the credit union's election not to obtain federal insurance on shares and deposits;

(b) as security for the shares and deposits, the credit union maintains securities:

(i) that are issued by or directly and unconditionally guaranteed by:

(A) the United States; or

(B) an agency of the United States;

(ii) that are held in an account with a primary reporting dealer that is:

(A) recognized by the Federal Reserve Bank of New York; and

(B) independent of the credit union;

(iii) that are held in accordance with Title 70A, Chapter 8, Uniform Commercial Code - Investment Securities; and

(iv) in which the department has an express and exclusive security interest; and

(c) the aggregate value of the securities described in Subsection (2)(b) is at all times equal to or greater than 1.15 times the aggregate amount of the shares and deposits of the credit union.

(3) The commissioner may appoint the administrator of the National Credit Union Administration as liquidating agent of an insured credit union.

(4) Failure to comply with this section constitutes grounds for supervisory action under Chapter 2 or 19.

Amended by Chapter 329, 1999 General Session



Section 46 - Out-of-state credit unions -- Authorization to do business in state -- Supervision -- Examination.

(1) As used in this section "out-of-state credit union" means any credit union whose home state is not Utah.

(2) An out-of-state credit union may maintain a branch in this state only if:

(a) maintaining the Utah branch is permissible under applicable law, including Sections 7-1-702 and 7-1-708 in the case of a state chartered credit union;

(b) the branch has been authorized by:

(i) the department and the chartering authority of the credit union's home state in the case of a state chartered credit union; or

(ii) the National Credit Union Administration or successor agency in the case of a federally chartered credit union; and

(c) the branch will not serve a member of the out-of-state credit union who is a member of the credit union based solely on the member residing in a geographic area located in whole or in part in Utah.

(3) The commissioner may examine and supervise all out-of-state credit unions with a branch in the state, except federal credit unions, in the same manner as the commissioner examines and supervises credit unions in this state.

Amended by Chapter 327, 2003 General Session



Section 48 - Disclosure of share and deposit insurance -- Disclosure if secured through securities.

(1) A credit union shall comply with all share and deposit insurance disclosure requirements of the National Credit Union Administration or its successor agency.

(2) In addition to the disclosure requirements described in Subsection (1), a credit union that in accordance with Subsection 7-9-45(2) is not insured by the National Credit Union Administration or successor federal deposit insurance agency shall provide, as prescribed by rule or order, notice that deposits and shares in the credit union are not insured by a federal deposit insurance agency.

Amended by Chapter 329, 1999 General Session



Section 49 - Limitation of personal liability of directors and committee members.

(1) Without limiting the generality of Section 7-9-50, the articles of incorporation may include a provision eliminating or limiting the personal liability of a director, supervisory committee member, or credit committee member to the credit union, its members, or its depositors for monetary damages for any action taken or any failure to take any action as a director, supervisory committee member, or credit committee member, except liability for:

(a) the amount of a financial benefit received by a director, supervisory committee member, or credit committee member to which he is not entitled;

(b) an intentional infliction of harm on the credit union, its members, or depositors; or

(c) an intentional violation of criminal law.

(2) No provision authorized under this section may eliminate or limit the liability of a director, supervisory committee member, or credit committee member for any act or omission occurring prior to the date when the provision becomes effective.

(3) Any provision authorized under this section to be included in the articles of incorporation may also be adopted in the bylaws or by resolution, but only if the provision is approved by the same percentage of members as would be required to approve it as an amendment to the articles of incorporation.

Amended by Chapter 200, 1994 General Session



Section 50 - General limitation on liability.

A director, supervisory committee member, credit committee member, or officer is not liable to the credit union, its members, its depositors, any conservator or receiver, or any assignee or successor-in-interest thereof, for any action taken, or any failure to take any action, as a director, supervisory committee member, credit committee member, or officer, as the case may be, unless:

(1) he has breached or failed to perform the duties of the office in compliance with this title; and

(2) the breach or failure to perform constitutes gross negligence, willful misconduct, or intentional infliction of harm on the credit union or its members.

Enacted by Chapter 200, 1994 General Session



Section 51 - Field of membership.

(1) Except as provided in Subsection (3) or (5), the field of membership of a credit union may include only the following:

(a) the immediate family of a member of the credit union;

(b) the employees of the credit union;

(c) residents of a single county;

(d) one or more associations; and

(e) residents of a city of the third, fourth, or fifth class or a town as classified in Section 10-2-301 if:

(i) the city or town is located in a county of the fourth through sixth class as classified in Section 17-50-501;

(ii) at the time the residents of the city or town are included in the field of membership of a credit union, the credit union has not become a nonexempt credit union under Section 7-9-55; and

(iii) approved by the commissioner in accordance with Subsection 7-9-52(6).

(2) A credit union may have a field of membership that is more restrictive than the field of membership described in Subsection (1).

(3) A credit union may have a field of membership that is less restrictive than the field of membership described in Subsection (1) if the field of membership of the credit union:

(a) is determined under Subsection 7-9-53(2)(c) or (2)(d);

(b) is approved by the commissioner after a merger under Subsection 7-9-39(5); or

(c) is permitted by the commissioner after a merger in accordance with Section 7-9-39.5.

(4) If a credit union includes the residents of one county in its field of membership, the credit union may not change its field of membership to include a different county than the county that is first included in the field of membership of the credit union.

(5) Notwithstanding the other provisions of this section or any restrictions of Section 7-9-53, a credit union may have a field of membership that is less restrictive than the field of membership described in Subsection (1), under the following conditions:

(a) the field of membership of the credit union may include no more than all the residents of two counties in addition to any association included in the field of membership of the credit union; and

(b) both counties described in Subsection (5)(a) must be a county of the third through sixth class, as classified in Section 17-50-501.

Amended by Chapter 327, 2003 General Session



Section 52 - Expansion of a field of membership.

(1) The commissioner shall comply with Subsection (2) if the commissioner receives a request to approve an amendment to the bylaws of a credit union that expands the credit union's field of membership to include:

(a) residents of a county;

(b) an association consisting of 50 or more persons; or

(c) subject to the requirements of Subsection (6), residents of a city of the third, fourth, or fifth class or a town described in Subsection 7-9-51(1)(e).

(2) If the conditions of Subsection (1) are met, the commissioner shall:

(a) give notice of the request in the manner and to the extent the commissioner considers appropriate to institutions subject to the jurisdiction of the department that:

(i) are located in the county, if the field of membership is being expanded to include residents of a county;

(ii) serve or may serve the association described in Subsection (1)(b), if that association is being added to the field of membership; or

(iii) are located in the county in which a city or town described in Subsection (1)(c) is located, if the field of membership is being expanded to include residents of the city or town; and

(b) cause a supervisor to examine and submit written findings and recommendations to the commissioner as to:

(i) whether the credit union is adequately capitalized;

(ii) whether the credit union has the financial capacity to serve the financial needs of the expanded field of membership in a safe and sound manner;

(iii) whether the credit union has the managerial expertise to serve the financial needs of the expanded field of membership in a safe and sound manner;

(iv) any potential harm the expansion of the field of membership may have on the institutions described in Subsection (2)(a); and

(v) the probable beneficial effect of the expansion.

(3) The commissioner may approve the amendment to the bylaws described in Subsection (1) if the commissioner:

(a) has given the notice required under Subsection (2)(a);

(b) received the written findings and recommendations of the supervisor under Subsection (2)(b); and

(c) finds that:

(i) the credit union is adequately capitalized;

(ii) the credit union has the financial capacity to serve the financial needs of the expanded field of membership in a safe and sound manner;

(iii) the credit union has the managerial expertise to serve the financial needs of the expanded field of membership in a safe and sound manner; and

(iv) any potential harm the expansion of the field of membership may have on other institutions subject to the jurisdiction of the department does not clearly outweigh the probable beneficial effect of the expansion.

(4) In accordance with Section 7-1-309, the commissioner may hold a hearing on the expansion of a credit union's field of membership.

(5) This section may not be interpreted to permit a credit union to:

(a) expand its field of membership to include residents of more than one county except to the extent permitted by Subsection 7-9-51(5); or

(b) change the county included in the field of membership of a credit union, if any.

(6) (a) If the commissioner receives a request to approve an amendment to the bylaws of a credit union that expands the credit union's field of membership to include residents of a city or town described in Subsection (1)(c), before approving the expanded field of membership, in addition to the requirements of Subsection (2), the commissioner shall:

(i) require that a supervisor examine and submit written findings and recommendations to the commissioner as to whether but for the residents described in Subsection (1)(c) being included in the field of membership of the credit union, no depository institutions would likely be located within a reasonable distance from the city or town described in Subsection (1)(c); and

(ii) find that but for the residents described in Subsection (1)(c) being included in the field of membership of the credit union, no depository institutions would likely be located within a reasonable distance from the city or town described in Subsection (1)(c).

(b) A nonexempt credit union may not apply under this Subsection (6) to include a city or town described in Subsection (1)(c) in the nonexempt credit union's field of membership.

Amended by Chapter 327, 2003 General Session



Section 53 - Grandfathering.

(1) As used in this section:

(a) "Association that resides in a domicile-county" means an association that:

(i) operates a place of business or other physical location in the domicile-county; or

(ii) has at least 100 members that are residents of the domicile-county.

(b) "Domicile-county" means the county:

(i) in the field of membership of the credit union as of January 1, 1999; and

(ii) in which the credit union has located the greatest number of branches as of January 1, 1999.

(c) "Grandfathered field of membership" means the field of membership as of May 3, 1999, of a credit union described in Subsection (2)(d).

(2) For each credit union formed before January 1, 1999, its field of membership as of May 3, 1999, is determined as follows:

(a) if the field of membership stated in the bylaws of the credit union as of January 1, 1999, complies with Section 7-9-51, the credit union's field of membership is the field of membership indicated in its bylaws;

(b) (i) the field of membership of a credit union as of May 3, 1999, is as provided in Subsection (2)(b)(ii) if:

(A) the field of membership stated in the bylaws of the credit union as of January 1, 1999, includes the residents of more than one county; and

(B) as of January 1, 1999, the credit union's main office and any of its branches are located in only one county in its field of membership;

(ii) as of May 3, 1999, the field of membership of a credit union described in Subsection (2)(b)(i) is:

(A) the immediate family of a member of the credit union;

(B) the employees of the credit union;

(C) residents of the one county in which the credit union has its main office or branches as of January 1, 1999; and

(D) any association that as of January 1, 1999, is in the field of membership of the credit union;

(c) (i) the field of membership of a credit union as of May 3, 1999, is as provided in Subsection (2)(c)(ii) if:

(A) the field of membership of a credit union stated in the bylaws of the credit union as of January 1, 1999, includes residents of more than one county;

(B) as of January 1, 1999, the credit union has a main office or branch in more than one county; and

(C) as a result of a merger pursuant to a supervisory action under Chapter 2, Possession of Depository Institution by Commissioner, or Chapter 19, Acquisition of Failing Depository Institutions or Holding Companies, that is effective on or after January 1, 1983, but before January 1, 1994, the credit union acquired a branch in a county in the field of membership of the credit union and the credit union did not have a branch in the county before the merger;

(ii) as of May 3, 1999, the field of membership of a credit union described in Subsection (2)(c)(i) is the same field of membership that the credit union would have had under Subsection (2)(d) except that the credit union:

(A) is not subject to Subsection (3); and

(B) is subject to Subsection (4)(b); and

(d) (i) the field of membership of a credit union as of May 3, 1999, is as provided in Subsection (2)(d)(ii) if:

(A) the field of membership stated in the bylaws of the credit union as of January 1, 1999, includes the residents of more than one county; and

(B) as of January 1, 1999, the credit union has a main office or branch in more than one county;

(ii) as of May 3, 1999, the field of membership of a credit union described in Subsection (2)(d)(i) is:

(A) the immediate family of a member of the credit union;

(B) the employees of the credit union;

(C) residents of the credit union's domicile-county;

(D) the residents of any county other than the domicile-county:

(I) if, as of January 1, 1999, the county is in the field of membership of the credit union; and

(II) in which, as of January 1, 1994, the credit union had located its main office or a branch; and

(E) any association that as of January 1, 1999, is in the field of membership of the credit union.

(3) If a credit union's field of membership is as described in Subsection (2)(d), beginning May 3, 1999, the credit union:

(a) within the credit union's domicile-county, may establish, relocate, or otherwise change the physical location of the credit union's:

(i) main office; or

(ii) branch;

(b) within a county other than a domicile-county that is in the credit union's grandfathered field of membership, may not:

(i) establish a main office or branch that:

(A) was not located in the county as of January 1, 1999; or

(B) for which the credit union has not received by January 1, 1999, approval or conditional approval of a site plan for the main office or branch from the planning commission of the municipality where the main office or branch will be located;

(ii) participate in a service center in which it does not participate as of January 1, 1999;

(iii) relocate the credit union's main office or a branch located in the county as of January 1, 1999, unless the commissioner finds that the main office or branch is relocated within a three-mile radius of where it was originally located; or

(iv) after a voluntary merger under Section 7-9-39, operate a branch in the county if:

(A) the effective date of the merger is on or after May 5, 2003;

(B) the credit union with the field of membership described in Subsection (2)(d) is the surviving credit union after the merger; and

(C) the credit union did not own and operate the branch before the effective date of the merger; and

(c) may only admit as a member:

(i) a person in the credit union's grandfathered field of membership; or

(ii) a person belonging to an association that:

(A) is added to the field of membership of the credit union; and

(B) resides in the domicile-county of the credit union.

(4) (a) If a credit union's field of membership is as described in Subsection (2)(b), as of May 3, 1999, the credit union may operate as a credit union having a field of membership under Section 7-9-51.

(b) If a credit union's field of membership is as described in Subsection (2)(c), as of May 3, 1999, the credit union:

(i) within the credit union's domicile-county, may establish, relocate, or otherwise change the physical location of the credit union's:

(A) main office; or

(B) branch;

(ii) within a county other than its domicile-county that is in the credit union's field of membership under Subsection (2)(c), may not:

(A) establish a main office or branch that was not located in the county as of January 1, 1999;

(B) participate in a service center in which it does not participate as of January 1, 1999; or

(C) relocate the credit union's main office or a branch located in the county as of January 1, 1999, unless the commissioner finds that the main office or branch is relocated within a three-mile radius of where it was originally located; and

(iii) may only admit as a member:

(A) a person in the credit union's field of membership under Subsection (2)(c); or

(B) a person belonging to an association that is added to the field of membership of the credit union, regardless of whether the association resides in the domicile-county of the credit union.

(5) (a) Notwithstanding Subsections (1) through (4), after May 3, 1999, a credit union described in Subsection (2)(c) or (d) may:

(i) operate an office or branch that is operated by the credit union on May 3, 1999, but that is not located in a county that is in the credit union's field of membership as of May 3, 1999; and

(ii) serve a member who is not in a credit union's field of membership as of May 3, 1999, if the member is a member of the credit union as of March 15, 1999.

(b) Subsection (5)(a) does not authorize a credit union to:

(i) establish a branch in a county that is not in the credit union's field of membership as of May 3, 1999, unless the branch meets the requirements under this title for establishing a branch; or

(ii) for a credit union described in Subsection (2)(d), include in its field of membership an association that:

(A) as of January 1, 1999, is not included in the credit union's field of membership; and

(B) does not reside within the credit union's domicile-county.

(6) A credit union shall amend its bylaws in accordance with Section 7-9-11 by no later than August 3, 1999, to comply with this section.

(7) In addition to any requirement under this section, a credit union shall comply with any requirement under this title for the establishment, relocation, or change in the physical location of a main office or branch of a credit union.

Amended by Chapter 324, 2010 General Session



Section 55 - Nonexempt credit unions.

(1) (a) A credit union organized under this chapter is a nonexempt credit union under this section on the day on which:

(i) on or after May 5, 2003 the credit union has a field of membership as evidenced by the bylaws of the credit union that includes all residents of two or more counties; and

(ii) at least two of the counties described in Subsection (1)(a)(i) are counties of the first or second class as classified by Section 17-50-501.

(b) For purposes of Subsection (1)(a) only:

(i) residents of a county that are added to the field of membership of a credit union as a result of a supervisory action under Chapter 2 or 19 are not considered to be within the field of membership of that credit union; and

(ii) residents of a city of the third, fourth, or fifth class or a town that are added to the field of membership of a credit union in accordance with Section 7-9-52 are not considered to be within the field of membership of that credit union unless all residents of the county in which that city or town are located are included in the field of membership of the credit union.

(2) If a credit union becomes a nonexempt credit union under this section, the nonexempt credit union is a nonexempt credit union:

(a) for as long as the nonexempt credit union is organized under this chapter; and

(b) notwithstanding whether after the day on which the nonexempt credit union becomes a nonexempt credit union the nonexempt credit union meets the requirements of Subsection (1)(a).

(3) Regardless of whether or not a credit union has located branches in two or more counties in this state, a credit union organized under this chapter does not become a nonexempt credit union if the field of membership of the credit union as evidenced by the bylaws of the credit union does not meet the requirements of Subsection (1).

Enacted by Chapter 327, 2003 General Session



Section 58 - Limitations on credit extended by nonexempt credit unions.

(1) (a) Notwithstanding the other provisions of this chapter, beginning on May 5, 2003, a nonexempt credit union may not:

(i) (A) extend a member-business loan;

(B) renew a member-business loan that is extended before May 5, 2003; or

(C) extend the maturity date or increase the amount of a member-business loan that is extended before May 5, 2003;

(ii) originate, participate in, or obtain any interest in a co-lending arrangement, including a loan participation arrangement; or

(iii) subject to Subsection (2), extend credit that is not a member-business loan if as a result of the extension of credit the total credit that is not a member-business loan that the nonexempt credit union has issued to that member exceeds at any one time $250,000 adjusted as provided in Subsection (1)(b).

(b) The adjustment described in Subsection (1)(a)(iii) shall be calculated by the commissioner as follows:

(i) beginning July 1, 2008 and for a calendar year beginning on or after January 1, 2009, the commissioner shall increase or decrease the dollar amount in Subsection (1)(a)(iii) by a percentage equal to the percentage difference between the consumer price index for the preceding calendar year and the consumer price index for calendar year 2007;

(ii) after the commissioner increases the dollar amount listed in Subsection (1)(c), the commissioner shall round the dollar amount to the nearest whole dollar;

(iii) if the percentage difference under Subsection (1)(b)(i) is zero or a negative percentage, the consumer price index increase for the year is zero; and

(iv) for purposes of this Subsection (1)(b), the commissioner shall calculate the consumer price index as provided in Sections 1(f)(4) and 1(f)(5), Internal Revenue Code.

(2) Notwithstanding Subsection (1)(a)(iii), a nonexempt credit union may extend credit in an amount that exceeds the limits provided in Subsection (1)(a)(iii) to a member if:

(a) the excess portion of the credit described in Subsection (1)(a)(iii) is fully secured by the member's share or deposit savings in the nonexempt credit union; or

(b) the credit is extended to a member of the nonexempt credit union:

(i) for the purpose of:

(A) paying amounts owed by the member to purchase a one- to four-family dwelling that is the primary residence of that member; or

(B) refinancing the balance of amounts owed by the member for the purchase of a one- to four-family dwelling that is the primary residence of that member; and

(ii) the credit extended under this Subsection (2)(b) is less than or equals $1,000,000.

(3) In accordance with Subsection 7-9-20(7)(d), a credit union service organization may not extend credit to a member of a nonexempt credit union holding an ownership interest in the credit union service organization if it would be a violation of this section for the nonexempt credit union to extend the credit to the member.

(4) This section may not prevent a nonexempt credit union from servicing a loan extended before May 5, 2003.

Amended by Chapter 126, 2008 General Session



Section 59 - Credit union service organizations -- Limitations on providing services through other entities.

(1) This section applies to a credit union service organization in which a credit union organized under this chapter has an ownership interest.

(2) (a) A credit union service organization may provide a service only if the service is:

(i) (A) listed in Subsection (2)(b); or

(B) approved by the commissioner in accordance with Subsection (4)(b); and

(ii) (A) except for the extension of credit by the credit union service organization, limited primarily to:

(I) credit unions that hold an ownership interest in the credit union service organization;

(II) members of credit unions that hold an ownership interest in the credit union service organization;

(III) members of credit unions that contract with the credit union service organization; or

(IV) credit unions that contract with the credit union service organization but do not hold an ownership interest in the credit union service organization; or

(B) for purposes of the extension of credit by the credit union service organization, limited to members of a credit union that holds an ownership interest in the credit union service organization.

(b) Subsection (2)(a) applies to:

(i) the following checking and currency services:

(A) check cashing;

(B) coin and currency services; and

(C) services related to:

(I) a money order;

(II) a savings bond;

(III) a travelers check; or

(IV) the purchase and sale of United States Mint commemorative coins;

(ii) the following clerical, professional, and management services:

(A) accounting services;

(B) courier services;

(C) credit analysis;

(D) facsimile transmission and copying services;

(E) services related to conducting an internal audit for a credit union;

(F) locator services;

(G) services related to management and personnel training and support;

(H) marketing services;

(I) research services; or

(J) services related to a supervisory committee audit;

(iii) consumer mortgage loan origination;

(iv) the following electronic transaction services:

(A) automated teller machine services;

(B) credit card services;

(C) debit card services;

(D) data processing services;

(E) electronic fund transfer services;

(F) services related to electronic income tax filings;

(G) payment item processing;

(H) wire transfer services; or

(I) cyber financial services;

(v) the following financial counseling services:

(A) developing and administering personnel benefit plans including:

(I) individual retirement accounts;

(II) Keogh plans; or

(III) deferred compensation plans;

(B) estate planning;

(C) financial planning and counseling;

(D) income tax preparation;

(E) investment counseling; or

(F) retirement counseling;

(vi) fixed asset services related to the:

(A) management, development, sale, or lease of fixed assets; or

(B) sale, lease, or servicing of computer hardware or software;

(vii) the following insurance brokerage or agency services:

(A) operating as an agency for sale of insurance;

(B) providing vehicle warranty programs; or

(C) providing group purchasing programs;

(viii) the following leasing services:

(A) leasing of personal property; or

(B) real estate leasing of excess credit union service organization property;

(ix) the following loan support services:

(A) debt collection services;

(B) loan processing, servicing, and sales; or

(C) sale of repossessed collateral;

(x) the extension of credit including member-business loans;

(xi) the following record retention, security, and disaster recovery services:

(A) alarm-monitoring and other security services;

(B) disaster recovery services;

(C) services related to:

(I) microfilm;

(II) microfiche;

(III) optical and electronic imaging; or

(IV) CD-ROM data storage retrieval;

(D) providing forms and supplies; or

(E) services related to record retention and storage;

(xii) securities brokerage services;

(xiii) operation of shared credit union branch services, including service centers;

(xiv) student loan origination;

(xv) travel agency services;

(xvi) the following trust and trust-related services:

(A) acting as an administrator for a prepaid legal service plan;

(B) acting in a fiduciary capacity including as:

(I) trustee;

(II) guardian;

(III) conservator; or

(IV) estate administrator; or

(C) trust services; or

(xvii) making credit union service organization investments in noncredit union service organization service providers.

(3) (a) One or more credit unions organized under this chapter may form a credit union service organization on or after the day on which each credit union forming the credit union service organization obtains in accordance with this section the approval by the commissioner for the formation of the credit union service organization.

(b) To obtain approval from the commissioner for the formation of a credit union service organization, each credit union that is forming a credit union service organization shall file an application with the commissioner that specifies:

(i) whether the credit union meets the capital and surplus standards established by rule by the commissioner;

(ii) the services to be provided by the credit union service organization; and

(iii) any information required by rule by the commissioner.

(c) The commissioner may by rule establish the requirements for forming of a credit union service organization to ensure that:

(i) the credit union service organization as formed:

(A) has the financial capacity to provide the services described in the application requesting the formation of the credit union service organization in a safe and sound manner; and

(B) has the managerial expertise to provide the services described in the application requesting the formation of the credit union service organization in a safe and sound manner; and

(ii) any potential harm that granting the approval may have on other institutions subject to the jurisdiction of the department does not clearly outweigh the probable beneficial effect of the credit union service organization providing the services.

(4) (a) A credit union service organization may provide a service that is described in Subsection (2)(b) but not listed in the application requesting the formation of the credit union service organization by filing written notice with the commissioner at least 30 days before the day on which the credit union service organization first provides the service.

(b) A credit union service organization may provide a service not described in Subsection (2)(b) if:

(i) the credit union service organization files a written request for approval to provide the service with the commissioner; and

(ii) the commissioner approves the credit union service organization providing that service.

(c) The commissioner may at any time limit the services engaged in by a credit union service organization on the basis of:

(i) a supervisory reason;

(ii) a legal reason; or

(iii) a safety and soundness reason.

(5) The commissioner may conduct examinations of a credit union service organization in accordance with Section 7-1-314.

(6) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the commissioner may make rules for purposes of this section:

(a) defining what constitutes an ownership interest held by a credit union;

(b) specifying the information required to be included in an application seeking to form a credit union service organization;

(c) specifying in accordance with Subsection (3), the requirements for forming a credit union service organization;

(d) specifying the procedure for obtaining approval to provide a service under Subsection (4)(a); and

(e) specifying the conditions under which a credit union service organization may provide a service described in Subsection (2).

(7) (a) Except as provided in Subsection (7)(b), a credit union may not provide any service to a member of the credit union through:

(i) a person who is controlled by or is under common control with the credit union whether or not the control is exercised:

(A) directly; or

(B) indirectly through one or more intermediary controls; or

(ii) an entity in which the credit union holds an ownership interest.

(b) Notwithstanding Subsection (7)(a), a credit union may provide services to a member of a credit union:

(i) through a credit union service organization to the extent permitted by this section; or

(ii) through a loan production office to the extent those services are authorized by Section 7-1-715.

(c) Notwithstanding Section 7-1-103, for purposes of this section, "control" means the power, directly, or indirectly, to:

(i) direct or exercise a controlling influence over:

(A) the management or policies of an entity; or

(B) the election of a majority of the directors or trustees of an entity;

(ii) vote 20% or more of any class of voting securities of an entity by an individual; or

(iii) vote more than 5% of any class of voting securities of an entity by a person other than an individual.

(d) Nothing within this section may be interpreted as prohibiting a credit union from entering into a contract or agreement to provide services to members of the credit union if the person with whom the credit union enters into the contract agreement is not a person described in Subsection (7)(a).

(8) (a) A credit union holding an ownership interest in a credit union service organization operating on May 5, 2003 is not required to file an application requesting to form that credit union service organization.

(b) A credit union service organization operating on May 5, 2003:

(i) shall provide the commissioner written notice of the services the credit union service organization provides by no later than July 1, 2003; and

(ii) may provide a service not described in Subsection (2)(b) on or after July 1, 2003 only if the credit union service organization has obtained approval from the commissioner in accordance with Subsection (4).

Amended by Chapter 382, 2008 General Session






Article 14 - Credit Information Exchange

Section 1 - Definitions.

As used in this chapter:

(1) "Depository institution" means any institution authorized by state or federal law to accept and hold demand deposits or other accounts which may be used to effect third party payment transactions. The definition of "depository institution" in Chapter 1 does not apply to Chapter 14.

(2) "Credit reporting agency" includes any co-operative credit reporting agency maintained by an association of financial institutions or one or more associations of merchants.

Amended by Chapter 20, 1995 General Session



Section 2 - Legislative findings.

The substantial financial loss to the state and to trade and commerce within this state resulting from the dishonor or other return of checks, drafts, or other orders for the payment of money, including transactions to be consummated by electronic means, requires concerted effort by financial institutions to attempt to minimize the number of such occurrences. The Legislature finds that to facilitate such concerted effort adequate protection against liability of the participating financial institutions is necessary.

Enacted by Chapter 16, 1981 General Session



Section 3 - Information an institution may furnish.

Any institution doing business in the state may report to any other financial institution, or credit reporting agency the following: (1) that an account maintained to effect third party payment transactions has been closed out by the institution, the reasons therefor, and the identity of the depositor or account holder; (2) upon the request of another financial institution any other information in the files of the institution relating to the credit experience of the reporting institution with respect to a particular person as to whom inquiry is made; and (3) any information concerning attempted or potential activity to defraud a financial institution or to obtain funds from a financial institution by fraudulent or other unlawful means or other information relating to individuals sought by law enforcement authorities for alleged violations of criminal laws.

Enacted by Chapter 16, 1981 General Session



Section 4 - Immunity from liability.

No depository institution making any report or communication of information authorized by this chapter shall be liable to any person for disclosing such information to any recipient authorized to receive this information under this chapter, or for any error or omission in such report or communication.

Enacted by Chapter 16, 1981 General Session



Section 5 - Reciprocal exchange of information authorized.

One or more financial institutions may jointly agree with one or more other financial institutions for the reciprocal exchange of any information authorized to be reported by the provisions of this chapter. Such reciprocal exchange of information or the acts or refusals to act of one or more recipients because of such information does not constitute a boycott or blacklist, and is not otherwise a basis for liability to any person on the part of any participant in the reciprocal exchange of information authorized by this chapter.

Amended by Chapter 378, 2010 General Session






Article 15 - Dishonored Instruments

Section 1 - Definitions -- Civil liability of issuer -- Notice of action -- Collection costs -- Exemptions.

(1) As used in this chapter:

(a) "Check" means a payment instrument on a depository institution including a:

(i) check;

(ii) draft;

(iii) order; or

(iv) other instrument.

(b) "Issuer" means a person who makes, draws, signs, or issues a check, whether as corporate agent or otherwise, for the purpose of:

(i) obtaining from any person any money, merchandise, property, or other thing of value; or

(ii) paying for any service, wages, salary, or rent.

(c) "Mailed" means the day that a notice is properly deposited in the United States mail.

(2) (a) An issuer of a check is liable to the holder of the check if:

(i) the check:

(A) is not honored upon presentment; and

(B) is marked "refer to maker";

(ii) the account upon which the check is made or drawn:

(A) does not exist;

(B) has been closed; or

(C) does not have sufficient funds or sufficient credit for payment in full of the check; or

(iii) (A) the check is issued in partial or complete fulfillment of a valid and legally binding obligation; and

(B) the issuer stops payment on the check with the intent to:

(I) fraudulently defeat a possessory lien; or

(II) otherwise defraud the holder of the check.

(b) If an issuer of a check is liable under Subsection (2)(a), the issuer is liable for:

(i) the check amount; and

(ii) a service charge of $20.

(3) (a) The holder of a check that has been dishonored may:

(i) give written or oral notice of dishonor to the issuer of the check; and

(ii) waive all or part of the service charge imposed under Subsection (2)(b).

(b) Notwithstanding Subsection (2)(b), a holder of a check that has been dishonored may not collect and the issuer is not liable for the service charge imposed under Subsection (2)(b) if:

(i) the holder redeposits the check; and

(ii) that check is honored.

(4) If the issuer does not pay the amount owed under Subsection (2)(b) within 15 calendar days from the day on which the notice required under Subsection (5) is mailed, the issuer is liable for:

(a) the amount owed under Subsection (2)(b); and

(b) collection costs not to exceed $20.

(5) (a) A holder shall provide written notice to an issuer before:

(i) charging collection costs under Subsection (4) in addition to the amount owed under Subsection (2)(b); or

(ii) filing an action based upon this section.

(b) The written notice required under Subsection (5)(a) shall notify the issuer of the dishonored check that:

(i) if the amount owed under Subsection (2)(b) is not paid within 15 calendar days from the day on which the notice is mailed, the issuer is liable for:

(A) the amount owed under Subsection (2)(b); and

(B) collection costs under Subsection (4); and

(ii) the holder may file civil action if the issuer does not pay to the holder the amount owed under Subsection (4) within 30 calendar days from the day on which the notice is mailed.

(6) (a) Except as provided in Section 7-23-401, if the issuer has not paid the holder the amounts owed under Subsection (4) within 30 calendar days from the day on which the notice required by Subsection (5) is mailed, the holder may offer to not file civil action under this section if the issuer pays the holder:

(i) the amount owed under Subsection (2)(b);

(ii) the collection costs under Subsection (4);

(iii) an amount that:

(A) is equal to the greater of:

(I) $50; or

(II) triple the check amount; and

(B) does not exceed the check amount plus $250; and

(iv) if the holder retains an attorney to recover on the dishonored check, reasonable attorney's fees not to exceed $50.

(b) (i) Notwithstanding Subsection (6)(a), all amounts charged or collected under Subsection (6)(a)(iii) shall be paid to and be the property of the original payee of the check.

(ii) A person who is not the original payee may not retain any amounts charged or collected under Subsection (6)(a)(iii).

(iii) The original payee of a check may not contract for a person to retain any amounts charged or collected under Subsection (6)(a)(iii).

(7) (a) A civil action may not be filed under this section unless the issuer fails to pay the amounts owed:

(i) under Subsection (4); and

(ii) within 30 calendar days from the day on which the notice required by Subsection (5) is mailed.

(b) Subject to Subsections (7)(c) and (d) and except as provided in Section 7-23-401, in a civil action the issuer of the check is liable to the holder for:

(i) the amount owed under Subsection (2)(b);

(ii) the collection costs under Subsection (4);

(iii) interest;

(iv) court costs;

(v) reasonable attorney fees; and

(vi) damages:

(A) equal to the greater of:

(I) $100; or

(II) triple the check amount; and

(B) not to exceed the check amount plus $500.

(c) If an issuer is held liable under Subsection (7)(b), notwithstanding Subsection (7)(b), a court may waive any amount owed under Subsections (7)(b)(iii) through (vi) upon a finding of good cause.

(d) If a holder of a check violates this section by filing a civil action under this section before 31 calendar days from the day on which the notice required by Subsection (5) is mailed, an issuer may not be held liable for an amount in excess of the check amount.

(e) (i) Notwithstanding Subsection (7)(b), all amounts charged or collected under Subsection (7)(b)(vi) shall be paid to and be the property of the original payee of the check.

(ii) A person who is not the original payee may not retain any amounts charged or collected under Subsection (7)(b)(vi).

(iii) The original payee of a check may not contract for a person to retain any amounts charged or collected under Subsection (7)(b)(vi).

(8) This section may not be construed to prohibit the holder of the check from seeking relief under any other applicable statute or cause of action.

(9) (a) Notwithstanding the other provisions of this section, a holder of a check is exempt from this section if the holder is:

(i) a depository institution; or

(ii) a person that receives a payment on behalf of a depository institution.

(b) A holder exempt under Subsection (9)(a) may contract with an issuer for the collection of fees or charges for the dishonor of a check.

Amended by Chapter 96, 2008 General Session



Section 2 - Notice -- Form.

(1) (a) "Notice" means notice given to the issuer of a check either orally or in writing.

(b) Written notice may be given by United States mail that is:

(i) first class; and

(ii) postage prepaid.

(c) Notwithstanding Subsection (1)(b), written notice is conclusively presumed to have been given when the notice is:

(i) properly deposited in the United States mail;

(ii) postage prepaid;

(iii) certified or registered mail;

(iv) return receipt requested; and

(v) addressed to the signer at the signer's:

(A) address as it appears on the check; or

(B) last-known address.

(2) Written notice under Subsection 7-15-1(5) shall take substantially the following form:

"Date: ____

To: _____

You are hereby notified that the check(s) described below issued by you has (have) been returned to us unpaid:

Check date: ____

Check number: ____

Originating institution: ____

Amount: ____

Reason for dishonor (marked on check): ____

In accordance with Section 7-15-1, Utah Code Annotated, you are liable for this check together with a service charge of $20, which must be paid to the undersigned.

If you do not pay the check amount and the $20 service charge within 15 calendar days from the day on which this notice was mailed, you are required to pay within 30 calendar days from the day on which this notice is mailed:

(1) the check amount;

(2) the $20 service charge; and

(3) collection costs not to exceed $20.

If you do not pay the check amount, the $20 service charge, and the collection costs within 30 calendar days from the day on which this notice is mailed, in accordance with Section 7-15-1, Utah Code Annotated, an appropriate civil legal action may be filed against you for:

(1) the check amount;

(2) interest;

(3) court costs;

(4) attorneys' fees;

(5) actual costs of collection as provided by law; and

(6) damages in an amount equal to the greater of $100 or triple the check amount, except:

(a) that damages recovered under this Subsection (6) may not exceed the check amount by more than $500; and

(b) you are not liable for these damages for a check used to obtain a deferred deposit loan.

In addition, the criminal code provides in Section 76-6-505, Utah Code Annotated, that any person who issues or passes a check for the payment of money, for the purpose of obtaining from any person, firm, partnership, or corporation, any money, property, or other thing of value or paying for any services, wages, salary, labor, or rent, knowing it will not be paid by the drawee and payment is refused by the drawee, is guilty of issuing a bad check.

The civil action referred to in this notice does not preclude the right to prosecute under the criminal code of the state.

(Signed) ____________________________________________________

Name of Holder: ____________________________________________________

Address of Holder: ____________________________________________________

Telephone Number: ___________________________________________________"

(3) Notwithstanding the other provisions of this section, a holder exempt under Subsection 7-15-1(9) is exempt from this section.

Amended by Chapter 324, 2010 General Session



Section 3 - Liability of financial institution upon wrongful dishonor.

If a person is liable to a holder under Section 7-15-1 or under a contract with a depository institution as provided in Subsection 7-15-1(9), and the liability is proximately caused by a financial institution's wrongful dishonor under Section 70A-4-402, any award against the financial institution under Section 70A-4-402 shall include all amounts awarded against the person to the holder under:

(1) Section 7-15-1; or

(2) the contract with the depository institution as provided in Subsection 7-15-1(9).

Amended by Chapter 9, 2001 General Session






Article 16a - Automated Teller Machine Act

Section 101 - Title.

This chapter is known as the "Automated Teller Machine Act."

Enacted by Chapter 111, 1997 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Automated teller machine" means an electronic information processing device that:

(a) is readily accessible to the general public; and

(b) on behalf of an issuer:

(i) dispenses currency or coin; or

(ii) accepts deposits or payments.

(2) "Customer" means a user of a device for access.

(3) "Device for access" means a card, code, or other means of access to a customer's account, or any combination of these, that may be used to deposit or withdraw cash through an automated teller machine.

(4) "Electronic information processing device" means equipment activated by a device for access that transmits electronic impulses to a depository institution on a real-time or delayed-time basis.

(5) "Issuer" means:

(a) a depository institution that issues a device for access, whether or not the depository institution is an operator; or

(b) a state or federal governmental agency that issues a device for access that allows a person to receive benefits from or through the state or federal governmental agency.

(6) "Point-of-sale terminal" means an electronic information processing device controlled by or accessible to a merchant or other provider of goods or services that authorizes:

(a) in payment for goods or services, a debit or credit to a customer's account at:

(i) a depository institution; or

(ii) a state or federal governmental agency; and

(b) the merchant or other provider of goods or services to dispense currency or coin to a customer.

(7) "Operator" means an institution that:

(a) (i) is a depository institution;

(ii) is a depository institution holding company; or

(iii) is an institution directly or indirectly owned or controlled by one or more depository institutions or depository institution holding companies; and

(b) owns or contracts with an owner of an automated teller machine to operate the automated teller machine.

Enacted by Chapter 111, 1997 General Session



Section 103 - Application of chapter.

(1) This chapter does not:

(a) authorize a depository institution, or any other person, to engage in any transaction not otherwise specifically permitted by applicable law; or

(b) apply to the use of any device capable of transmitting electronic impulses that is not readily accessible to the general public for the primary purpose of initiating transactions with depository institutions.

(2) Use of an automated teller machine to effect a transaction is only an additional means of effecting the transaction and this chapter does not limit or enlarge the rights of persons under state or federal statute or under any rules or regulations made under those statutes that govern credit or deposit account relationships.

Enacted by Chapter 111, 1997 General Session



Section 201 - Authority to operate an automated teller machine.

An automated teller machine located in this state shall be operated only by:

(1) a depository institution;

(2) a depository institution holding company; or

(3) an institution directly or indirectly owned or controlled by one or more depository institutions or depository institution holding companies.

Enacted by Chapter 111, 1997 General Session



Section 202 - Powers of depository institutions operating automated teller machines -- Fees or surcharges.

(1) An operator may:

(a) make an automated teller machine available for use by customers of one or more issuers;

(b) connect the automated teller machine with an electronic consumer funds transfer system connecting one or more depository institutions to one or more automated teller machines; and

(c) impose a transaction fee for the use of the automated teller machine, if the imposition of the transaction fee is disclosed at a time and in a manner that allows a user to terminate or cancel the transaction without incurring the transaction fee.

(2) Except for the dispensing of currency or coin or accepting deposits or payments, any service provided by an operator to a customer at the automated teller machine is not governed by this chapter.

(3) The transaction fee permitted in Subsection (1)(c) may be in addition to any other charges imposed by any of the following entities involved in the transaction:

(a) an electronic consumer funds transfer system;

(b) a depository institution; or

(c) an issuer.

(4) (a) Any of the following entities may charge any or all customers any transaction fee allowed or not prohibited by state or federal law:

(i) a depository institution;

(ii) an owner;

(iii) an operator;

(iv) an issuer; or

(v) an electronic consumer funds transfer system.

(b) A transaction fee allowed under this section includes a charge to a customer conducting a transaction using an account from an institution providing financial services that is located outside of the United States.

(c) (i) Subject to Subsection (4)(c)(ii) and to the extent not prohibited by federal law, an agreement to operate or share an automated teller machine may not prohibit, limit, or otherwise restrict a person described in Subsection (4)(a) from charging a customer for use of or access to the automated teller machine on the basis of the customer using an account from an institution providing financial services that is located outside of the United States if the charge is not otherwise prohibited under state or federal law.

(ii) Notwithstanding Subsection (4)(c)(i), nothing in this section may be construed to prohibit, limit, or otherwise restrict the ability of a person described in Subsection (4)(a) from voluntarily entering into an agreement to participate in a surcharge free network.

Amended by Chapter 17, 2007 General Session



Section 203 - Contractual waiver of Uniform Commercial Code provisions.

(1) (a) Subject to Subsections (1)(b) and (2), if the application of Title 70A, Uniform Commercial Code, is inconsistent with the operation of an automated teller machine, a point-of-sale terminal, or both, the requirements of Title 70A, Uniform Commercial Code, may be varied by contractual agreement of any:

(i) depository institution;

(ii) switching facility; or

(iii) clearinghouse as defined by Section 70A-4-104.

(b) A contractual agreement under Subsection (1)(a) may not disclaim responsibility for or limit the measure of damages for a depository institution's, switching facility's, or clearing house's:

(i) lack of good faith; or

(ii) failure to exercise ordinary care.

(2) Notwithstanding Subsection (1)(a), the commissioner may, after notice and hearing, require rescission or modification of any provision of a contractual agreement permitted by Subsection (1)(a) if:

(a) that provision relates to the rights and obligations of:

(i) account holders of depository institutions;

(ii) merchants;

(iii) merchant customers; or

(iv) others using or having access to automated teller machines, point-of-sale terminals, or both; and

(b) the commissioner finds the provision is unconscionable or contrary to the public interest.

Enacted by Chapter 111, 1997 General Session



Section 204 - Department notification requirements.

(1) (a) Except as provided in Subsection (3), an operator may not operate, relocate, or discontinue operating an automated teller machine unless the operator provides notice to the department in accordance with this section.

(b) An operator may operate, relocate, or discontinue operating an automated teller machine 30 days from the day the department accepts the notice filed under this section as complete.

(c) No later than 30 days before operating, relocating, or discontinuing the operation of an automated teller machine located in this state, the operator shall notify the department of the intent to operate, relocate, or discontinue the operation of the automated teller machine.

(d) The notice required under Subsection (1)(a) shall state:

(i) if operating or relocating an automated teller machine:

(A) the proposed location of the automated teller machine;

(B) whether the proposed location is permanent or temporary; and

(C) the period the automated teller machine will be at the proposed location, if the location is temporary; and

(ii) any information requested on a form prescribed by the department.

(e) The department may not require the operator to pay a fee for filing the notice required under this Subsection (1).

(2) The failure to provide notice to the department as required in Subsection (1) is a violation against which the commissioner may exercise the general enforcement powers set forth in Section 7-1-320.

(3) This section does not apply to automated teller machines located at the main office or at a branch of a depository institution authorized to transact business in this state.

(4) For purposes of this section, "discontinue" or "discontinuing" means an interruption in the operation of an automated teller machine of 30 days or more.

Enacted by Chapter 111, 1997 General Session






Article 17 - Interest on Mortgage Loan Reserve Accounts

Section 1 - Legislative intent.

It is the intent of the Legislature that the provisions of this act govern the rights, duties and liabilities of borrowers and lenders with respect to reserve accounts established before and after the effective date of this act.

Enacted by Chapter 124, 1979 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Real estate loan" means any agreement providing for a loan secured by an interest in real estate in this state containing a residential structure of not more than four housing units, at least one of which is the primary residence of the borrower and includes, but is not limited to, agreements secured by mortgages, trust deeds, and conditional land sales contracts.

(2) "Borrower" means any person who becomes obligated on a real estate loan at the time of origination of such loan and includes mortgagors, trustors under trust deeds and vendees under conditional land sales contracts.

(3) "Lender" means any person who regularly makes, extends or holds real estate loans and includes, but is not limited to, mortgagees, beneficiaries under trust deeds and vendors under conditional land sales contracts and who regularly require or maintain reserve accounts.

(4) "Person" includes an individual, a commercial bank, savings bank, building and loan corporation, savings and loan association, credit union, investment company, insurance company, pension fund, mortgage company, trust company, or any other organization making real estate loans.

(5) "Reserve account" means any account, whether denominated escrow, impound, trust, pledge, reserve or otherwise, which is established in connection with a loan secured by an interest in real estate located in this state, whether or not a real estate loan as defined in this chapter, and whether incorporated into the loan agreement or a separate document, whereby the borrower agrees to make periodic prepayment to the lender or its designee of taxes, insurance premiums or other charges pertaining to the property securing the loan and the lender or its designee agrees to pay the taxes, insurance premiums or other charges out of the account on or before their due date.

(6) "Service charge" means any direct fee imposed in connection with the administration of a reserve account.

(7) A loan is "made" when the lender makes its initial disbursement of the loan proceeds.

Amended by Chapter 15, 1981 General Session



Section 3 - Lender to pay interest -- Exceptions -- Service charges prohibited.

(1) Except as provided in Subsection (2), each lender requiring the establishment or continuance of a reserve account in connection with an existing or future real estate loan shall, on a yearly basis as of December 31, calculate and credit to the account interest on the average daily balance of funds deposited in the account at a rate equal to:

(a) 5-1/2%;

(b) the average of the 11th District monthly weighted average cost of funds index as calculated and published by the Federal Home Loan Bank of San Francisco during the calendar year, less 1-1/2 percentage points; or

(c) the statement savings rate or share account rate offered to the public for accounts of like size by the depository institution holding the reserve account.

(2) Subsection (1) does not apply to:

(a) a reserve account required by a governmental insurer or guarantor of the loan as a condition of insurance or guaranty;

(b) a reserve account maintained in connection with a real estate loan in an original principal amount exceeding 80% of the lender's appraised value of the property at the time the loan is made, until the principal balance of the loan is paid down to 80% of the lender's appraised value at the time of the loan; or

(c) payment of interest or other compensation to the borrower if this payment is prohibited by federal law or regulations.

(3) A lender may not require or impose a service charge for the administration of a reserve account.

Amended by Chapter 182, 1996 General Session



Section 4 - Options in lieu of reserve account -- Notice by lender -- Selection by borrower -- Noninterest-bearing reserve account -- Exemption.

(1) A lender not requiring the establishment and maintenance of a reserve account shall offer the borrower the following options:

(a) the borrower may elect to maintain a noninterest-bearing reserve account to be serviced by the lender at no charge to the borrower; or

(b) the borrower may manage the payment of insurance premiums, taxes and other charges for the borrower's own account.

(2) (a) The lender shall give written notice of the options to the borrower:

(i) with respect to real estate loans existing on July 1, 1979, by notice mailed not more than 30 days after July 1, 1979; or

(ii) with respect to real estate loans made on or after July 1, 1979, by notice given at or prior to the closing of the loan.

(b) The notice required by this Subsection (2) shall:

(i) clearly describe the options; and

(ii) state that:

(A) a reserve account is not required by the lender;

(B) the borrower is legally responsible for the payment of taxes, insurance premiums, and other charges; and

(C) the notice is being given pursuant to this chapter.

(c) For real estate loans in existence on July 1, 1979, the borrower shall select one of the options prior to 60 days after July 1, 1979.

(d) If no option is selected prior to 60 days after July 1, 1979, the borrower will be considered to have selected the option described in Subsection (1)(a), provided, however, that the borrower at a later time may select the option described in Subsection (1)(b).

(e) For loans made on or after July 1, 1979, the borrower shall select one of the options at the closing.

(f) If the borrower selects the option described in Subsection (1)(a), the lender may not be required to account for earnings, if any, on the account.

(3) (a) Subject to Subsection (3)(b), if the borrower who selects the option described in Subsection (1)(b), or the borrower's successors or assigns, fails to pay the taxes, insurance premiums, or other charges pertaining to the property securing the loan prior to the delinquency date for such payments, the lender may require a reserve account without interest or other compensation for the use of the funds.

(b) Notwithstanding Subsection (3)(a), the lender may not require a reserve account without interest or other compensation if:

(i) the borrower pays any delinquency within 30 days; and

(ii) the borrower has not previously been delinquent in payment of taxes, insurance premiums, or other charges.

(4) This section does not apply to a loan made, renewed, or modified on or after May 6, 2002.

Amended by Chapter 378, 2010 General Session



Section 5 - Statements.

Every lender shall furnish to the borrower, or his successors or assigns, without charge, within 60 days after the end of each calendar year, an itemized statement showing money (1) received for interest and principal repayment and (2) received and held in or disbursed from a reserve account, if any.

Enacted by Chapter 124, 1979 General Session



Section 6 - Liability of lender for failure to pay taxes, insurance premiums, or other charges.

A lender administering a reserve account shall make timely payments of taxes, insurance premiums and other charges for which the account is established, if funds paid into the account by the borrower, his successors or assigns, are sufficient for the payments. Negligent failure to make the payments required for taxes, insurance premiums and other charges as they become due, from available funds in the reserve account, shall subject the lender to liability for all damages directly resulting from the failure; provided that this sentence does not deprive the lender of the right to present any defense it may have in any action brought to enforce the liability. Failure of the borrower or his successors or assigns to deliver promptly to the lender all notices of tax assessments and insurance premiums or other charges, received by the borrower, his successors or assigns, shall relieve the lender from liability under this section.

Amended by Chapter 378, 2010 General Session



Section 7 - Limit on amount borrower required to pay into account -- Deficiency -- Method of recouping and remedies for default.

A lender in connection with a real estate loan may not require a borrower, the borrower's successors or assigns, or a prospective borrower:

(1) to deposit in any reserve account established in connection with the loan, prior to or upon closing, a sum exceeding the estimated total payments for taxes, insurance premiums, or other charges which will be due and payable on the date of closing, and the pro rata portion thereof which has accrued, plus 1/6th of the estimated total taxes, insurance premiums, and other charges which will become due and payable during the 12-month period beginning on the date of closing; or

(2) to deposit in any reserve account in any month beginning after closing a sum exceeding 1/12th of the total estimated taxes, insurance premiums, or other charges which will become due and payable during the 12-month period beginning on the first day of the month plus an amount necessary to maintain the additional balance permitted in Subsection (1) in the reserve account not to exceed 1/6th of the total estimated taxes, insurance premiums, or other charges that will become due and payable during the 12-month period beginning on the first day of the month, except that:

(a) if the lender determines there will be a deficiency on the due date, it may require additional monthly deposits in the reserve account of pro rata portions of the deficiency corresponding to the number of months from the date of the lender's determination of the deficiency to the date upon which the charges become due and payable;

(b) if the lender determines there is a deficiency on or after the due date, it may:

(i) bill the borrower, the borrower's successors or assigns, for the deficiency, which bill shall promptly be paid;

(ii) add the deficiency to the principal; or

(iii) charge the reserve account, and require additional monthly deposits in the reserve account for up to 12 months to recoup the deficiency;

(c) if the borrower, the borrower's successors or assigns, fails to pay any amount billed by the lender to meet the deficiency as permitted under Subsection (2)(b)(i), the lender may exercise any remedies for default contained in the real estate loan document. If such failure to pay continues for 30 days after written notice to borrower, the lender may also terminate any obligation to pay interest or to otherwise pay compensation for the use of the funds in the reserve account.

Amended by Chapter 182, 1996 General Session



Section 8 - Damages for lender's violation of act -- Limitations on recovery.

(1) Except as otherwise provided in this act, a lender who violates this act is liable to the borrower, his successors or assigns, for the actual damages suffered by the borrower, his assigns or successors, or $100, whichever is greater. If an action is commenced, the prevailing party may be awarded reasonable attorney's fees as determined by the court.

(2) A lender has no liability under this section if the court finds that written demand for payment of the claim of the borrower, his successors or assigns, was made on the lender not less than 30 days before commencement of the action and that the lender tendered to the borrower, his successors or assigns, prior to the commencement of the action, an amount not less than the damages awarded.

(3) A lender may not be held liable under this section for a violation of this act if the lender shows that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures to avoid such errors.

(4) A reserve account established or maintained in violation of this act is voidable, at the option of the borrower, his successors or assigns, at any time, but does not otherwise affect the validity of the loan, the security interest in the real property or any other obligation of the borrower.

(5) No action under this section may be brought more than one year after the date of the violation.

Amended by Chapter 378, 2010 General Session



Section 9 - Actions on accounts established prior to 1979 -- Limitations on recovery.

(1) With respect to any reserve account established prior to July 1, 1979 and for which no legal action is pending as of January 1, 1979, no recovery shall be had in any action brought to require payment of interest on, or other compensation for, the use prior to July 1, 1979, of the funds in such account unless:

(a) An agreement in writing expressly so providing was executed by the borrower and the lender; or

(b) The borrower, or his successors or assigns, establishes by clear and convincing evidence an agreement between the parties that the lender would pay interest on or to otherwise compensate the borrower for the use of the funds in such account. Use in the loan documents of such words as "trust" or "pledge" alone does not establish the intent of the parties; and

(c) There is no federal law or regulation prohibiting the payment of interest on or otherwise compensating the borrower for the use of the funds in such an account.

(2) No action seeking payment of interest on or other compensation for the use of the funds in any reserve account for any period prior to July 1, 1979, shall be brought after June 30, 1981. Any recovery in any such action shall be limited to the four-year period immediately preceding the commencement of the action. No recovery shall be had in respect of any reserve account established prior to July 1, 1979 greater than if the provisions of Section 7-17-3 of this act were applicable to such accounts.

(3) With respect to any reserve account established prior to July 1, 1979, an agreement in writing between the lender and the borrower, or his successors or assigns, that (a) the provisions of Section 7-17-3 of this act shall apply to all payments made subsequent to July 1, 1979, or (b) the borrower may exercise, for the period subsequent to July 1, 1979, either of the options provided in Section 7-17-4 of this act, shall bar any recovery by the borrower, his successors or assigns, for interest on or other compensation for the use of the funds in such account for any period prior to July 1, 1979.

Amended by Chapter 378, 2010 General Session



Section 10 - Applicability of act to accounts and actions thereon.

The provisions of this act shall apply:

(1) to all reserve accounts; and

(2) to all actions filed after January 1, 1979, to recover interest on or other compensation for the use of the funds in any reserve account whether or not the reserve accounts were established prior to or subsequent to July 1, 1979.

Enacted by Chapter 124, 1979 General Session






Article 18a - Utah Foreign Depository Institutions Act

Section 101 - Title.

This chapter is known as the "Utah Foreign Depository Institutions Act."

Enacted by Chapter 63, 1996 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Agency" means a place of business of a foreign depository institution located in this state that is authorized to exercise the powers permitted in Section 7-18a-301.

(2) "Branch," when used in reference to a foreign depository institution, means a place of business of a foreign depository institution located in this state that is authorized to exercise the powers permitted in Section 7-18a-301.

(3) "Foreign person" means a person who is a citizen or national of a country, including any colony, dependency, or possession of such country, other than the United States.

(4) "Representative office" means a place of business of a foreign depository institution located in this state that is authorized to exercise powers permitted in Section 7-18a-301.

Enacted by Chapter 63, 1996 General Session



Section 103 - Application of Utah Revised Business Corporation Act.

A foreign depository institution authorized to transact business in this state through an agency, branch, or representative office shall comply with Title 16, Chapter 10a, Utah Revised Business Corporation Act.

Enacted by Chapter 63, 1996 General Session



Section 104 - Application of Utah Financial Institutions Act.

A foreign depository institution authorized under Section 7-18a-201 to transact business in this state through an agency, branch, or representative office is subject to this title.

Enacted by Chapter 63, 1996 General Session



Section 201 - Authorization required to transact business as a foreign depository institution agency, branch, or representative office.

(1) It is unlawful for a foreign depository institution to transact business in this state unless it transacts business through an agency, branch, or representative office authorized by the department or an agency of the federal government.

(2) Notwithstanding Subsection (1), a foreign depository institution that is not authorized to transact business through an agency, branch, or representative office in this state may make or enforce loans made in this state secured by liens on real or personal property located in this state.

(3) A foreign depository institution authorized to transact business through an agency, branch, or representative office in this state may transact business as an agent for an affiliated depository institution in accordance with Section 7-1-716.

(4) For purposes of Subsection (1), a foreign depository institution is not considered to be transacting business in this state solely because a subsidiary or affiliate transacts business in this state, including business that any depository institution subsidiary or affiliate may lawfully conduct in this state as an agent for the foreign depository institution in accordance with the laws of this state.

Enacted by Chapter 63, 1996 General Session



Section 202 - Application and fee to establish, relocate, or discontinue a foreign depository institution agency, branch, or representative office -- Certificate of authority.

(1) To obtain a certificate of authority to transact business through an agency, branch, or representative office in this state, a foreign depository institution shall:

(a) comply with Section 7-1-708;

(b) provide a copy and an accurate English translation of the foreign depository institution's articles of incorporation, or equivalent, that evidences authority to transact business as a depository institution;

(c) provide satisfactory evidence that the foreign depository institution has complied with the laws of the chartering country authorizing the foreign depository institution to engage in the business of a depository institution;

(d) irrevocably designate the commissioner as the foreign depository institution's agent for service of process;

(e) provide a written certificate of designation that specifies the name and address of the person to whom the commissioner shall forward any process that has been served; and

(f) pay to the department a filing fee as required by Subsection 7-1-401(6).

(2) The written certificate of designation, required in Subsection (1)(e) may be changed from time to time by filing a new certificate of designation.

(3) To obtain authorization to relocate an authorized agency, branch, or representative office in this state, a foreign depository institution shall comply with Section 7-1-708.

(4) (a) To obtain authorization to discontinue an agency, branch, or representative office in this state, a foreign depository institution shall comply with Section 7-1-709.

(b) Upon notice of authorization to discontinue an agency, branch, or representative office and the satisfaction of all conditions precedent to discontinuance, the foreign depository institution may close the agency, branch, or representative office and promptly surrender to the commissioner the certificate of authority.

(5) If the commissioner authorizes a foreign depository institution to transact business through an agency, branch, or representative office in this state, the commissioner shall issue a certificate of authority that states:

(a) fully the name of the foreign depository institution to which the certificate of authority is issued;

(b) the address at which the agency, branch, or representative office of the foreign depository institution is to be located;

(c) the authority granted to the foreign depository institution;

(d) the effective and expiration dates of the certificate of authority; and

(e) any other information required by the commissioner.

(6) Each foreign depository institution agency, branch, or representative office shall display the certificate of authority issued by the commissioner in a conspicuous place at the place of business specified in the certificate.

(7) A certificate of authority is neither transferable nor assignable.

Enacted by Chapter 63, 1996 General Session



Section 203 - No concurrent maintenance of agencies or branches.

(1) A foreign depository institution authorized under this chapter to transact business through an agency or branch may not concurrently transact business in this state through an agency or branch authorized under federal law.

(2) A foreign depository institution authorized under federal law to transact business through an agency or branch in this state may not concurrently transact business through an agency or branch authorized under this chapter.

(3) A foreign depository institution authorized to transact business through an agency may not concurrently transact business through a branch in this state.

(4) A foreign depository institution authorized to transact business through a branch may not concurrently transact business through an agency in this state.

(5) Subsections (1) through (4) do not prohibit a foreign depository institution authorized to transact business through an agency or branch in this state from transacting business through a representative office.

Enacted by Chapter 63, 1996 General Session



Section 204 - Filing of amendments to articles of incorporation.

(1) If a foreign depository institution authorized by this state to transact business in this state through an agency, branch, or representative office amends its articles of incorporation, the institution shall file with the department a copy and an accurate English translation of the amendment authenticated by the appropriate officer of the chartering country.

(2) Without obtaining an amended certificate of authority under Section 7-18a-205, the filing of the amendment may not:

(a) enlarge or alter the purpose for which the foreign depository institution is authorized to transact business in this state;

(b) authorize the foreign depository institution to transact business in this state under any name other than the name set forth in the certificate of authority issued by the department; or

(c) extend the duration of the foreign depository institution's corporate existence.

Enacted by Chapter 63, 1996 General Session



Section 205 - Amended certificate of authority to establish an agency, branch, or representative office.

(1) A foreign depository institution authorized by this state to transact business in this state through an agency, branch, or representative office shall secure an amended certificate of authority if it:

(a) changes its corporate name;

(b) changes the duration of its corporate existence; or

(c) desires to expand or contract the purposes set forth in the foreign depository institution's prior application for certificate of authority.

(2) An application for an amended certificate of authority shall be filed with the department in a form prescribed by the commissioner.

Enacted by Chapter 63, 1996 General Session



Section 206 - Change of control of foreign depository institution.

A foreign depository institution authorized by this state to transact business through an agency, branch, or representative office in this state shall file with the commissioner a notice, in such form and containing such information as the commissioner may prescribe, no later than 14 days after the change of control of the foreign depository institution.

Enacted by Chapter 63, 1996 General Session



Section 207 - Annual renewal of certificate of authority.

(1) A foreign depository institution may renew a certificate of authority, issued under Section 7-18a-202, to transact business in this state through an agency, branch, or representative office in a form prescribed by the commissioner.

(2) The application for renewal shall be submitted to the department no later than 60 days before the expiration of the certificate of authority.

(3) The certificate of authority may be renewed by the commissioner upon a determination, with or without examination, that the foreign depository institution:

(a) is in a safe and sound condition; and

(b) has complied with applicable provisions of the law.

(4) An application for renewal of certificate of authority shall be accompanied by the annual fee required by Subsection 7-1-401(5).

Amended by Chapter 260, 2000 General Session



Section 301 - Powers of an agency, branch, or representative office of a foreign depository institution.

(1) Subject to the limitations set forth in Subsections (2) and (3), and notwithstanding any other law of this state, a foreign depository institution authorized by this state to transact business through an agency or branch shall transact business with the same rights, privileges, and powers as a Utah depository institution and shall be subject to all the same duties, restrictions, penalties, liabilities, conditions, and limitations that would apply under the laws of this state to a Utah depository institution.

(2) The general rights, powers, and privileges of a foreign depository institution authorized by this state to transact business through an agency or branch set forth in Subsection (1) are limited to the following:

(a) An agency may not accept any deposits from citizens or residents of the United States, other than credit balances that are incidental to or arise out of its exercise of other lawful powers, but it may accept deposits from persons who are neither citizens nor residents of the United States.

(b) An agency may pay checks or loan money.

(c) A branch operating in this state may not accept from citizens or residents of the United States deposits, other than credit balances that are incidental to or arise out of its exercise of other lawful powers, of less than $100,000.

(d) An agency or branch is not required to maintain federal deposit insurance.

(e) After considering the applicable limitations on the retail deposit-taking powers and privileges of an agency or branch of a foreign depository institution, the commissioner may, by rule or order, modify the applicability to an agency or branch, of any law of this state that is generally applicable to insured depository institutions doing business in this state.

(f) The commissioner may adopt such additional standards, conditions, or requirements, or modify the applicability of any existing standards, conditions, or requirements, by rule or order, as the commissioner may consider necessary to ensure the safety and soundness and the protection of creditors of the operations of an agency or branch of a foreign depository institution in this state.

(3) A foreign depository institution authorized by this state to transact business through a representative office may only:

(a) engage in loan production office activities authorized by Section 7-1-715;

(b) solicit new business;

(c) conduct research; or

(d) perform administrative functions expressly permitted by rule or order.

Amended by Chapter 378, 2010 General Session



Section 302 - Trust business.

A foreign depository institution may not engage in the trust business, as defined in Section 7-5-1, in this state.

Enacted by Chapter 63, 1996 General Session



Section 401 - Separate assets.

(1) Each foreign depository institution authorized to transact business in this state through an agency or branch shall keep the assets of its business in this state separate and apart from the assets of its business outside this state.

(2) The creditors of a foreign depository institution authorized to transact business in this state through an agency or branch arising out of transactions with, and recorded on the books of, the agency or branch shall be entitled to absolute preference and priority over the creditors of the foreign depository institution's offices located outside this state with respect to the assets of the foreign depository institution in this state.

Enacted by Chapter 63, 1996 General Session



Section 402 - Disclosure of lack of deposit insurance.

Each foreign depository institution authorized to transact business in this state through an agency or branch shall give notice to the customers of the foreign depository institution, as prescribed by rule or order, that deposits and credit balances in the agency or branch are not insured by a federal deposit insurance agency.

Enacted by Chapter 63, 1996 General Session



Section 403 - Asset maintenance.

(1) Each foreign depository institution authorized to transact business in this state through an agency or branch shall hold assets in this state consisting of currency, bonds, notes, debentures, drafts, bills of exchange, or other evidences of indebtedness, including loan participation agreements or certificates, or other obligations that are payable:

(a) in the United States in United States funds; or

(b) with the prior approval of the commissioner, in funds freely convertible into United States funds.

(2) The amount of assets required in Subsection (1) shall be in an amount not less than 108% of the aggregate amount of liabilities of the foreign depository institution appearing in the books, accounts, or records of its agency or branch located in this state, including acceptances, but excluding amounts due and other liabilities to other offices, agencies, or branches of, and wholly owned, except for a nominal number of directors' shares, subsidiaries of, the foreign depository institution, and such other liabilities as the commissioner shall determine.

(3) For the purposes of this section, the commissioner:

(a) shall value marketable securities at principal amount or market value, whichever is lower;

(b) may determine the value of any non-marketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness or other asset or obligation held by or owed to the foreign depository institution in this state; and

(c) in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities in Subsection (2), may exclude in whole or in part any particular asset.

(4) The commissioner may require a foreign depository institution to deposit the assets required to be held in this state pursuant to this section with a Utah depository institution designated by the commissioner if, because of the existence or the potential occurrence of unusual and extraordinary circumstances, the commissioner considers it necessary or desirable:

(a) for the maintenance of a sound financial condition;

(b) for the protection of depositors, creditors, and the public interest; or

(c) to maintain public confidence in the business of an agency or branch.

(5) The assets held to satisfy the ratio of assets to liabilities prescribed by this section, shall include obligations of any person for money borrowed from an agency or branch of a foreign depository institution authorized to transact business in this state only to the extent that the total of these obligations of any person are not more than 10% of the assets considered for purposes of this section.

Enacted by Chapter 63, 1996 General Session



Section 501 - Supervisory actions by commissioner.

A foreign depository institution authorized by this state to transact business in this state through an agency, branch, or representative office is subject to supervisory actions by the commissioner under Chapter 2, Possession of Depository Institution by Commissioner, or Chapter 19, Acquisition of Failing Depository Institutions or Holding Companies, if the commissioner, with or without an administrative hearing, finds:

(1) any of the circumstances set forth in Section 7-2-1;

(2) that the foreign depository institution is transacting business in or outside this state in an unsafe and unsound manner;

(3) that the foreign depository institution or its agency, branch, or representative office is in an unsafe and unsound condition;

(4) that the foreign depository institution has ceased to operate its agency, branch, or representative office without the prior approval of the commissioner as required in Section 7-18a-202;

(5) that the foreign depository institution or its agency or branch has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due;

(6) that the foreign depository institution or its agency or branch has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any foreign or domestic bankruptcy, reorganization, insolvency, or moratorium law, or that any person has applied for any such relief under such law against the foreign depository institution and the foreign depository institution has by any affirmative act approved of or consented to such action or such relief has been granted;

(7) that a receiver, liquidator, or conservator has been appointed for the foreign depository institution, or that any proceeding for such an appointment or any similar proceeding has been initiated in the chartering country;

(8) that the foreign depository institution's existence or authority to transact depository institution business under the laws of the chartering country has been suspended or terminated; or

(9) that any fact or condition exists that, if it had existed at the time when the foreign depository institution applied for a certificate of authority to transact business through an agency, branch, or representative office in this state, would have been grounds for denying the application.

Enacted by Chapter 63, 1996 General Session



Section 502 - Distribution of balance of assets.

(1) This section supersedes Subsection 7-2-15(3).

(2) When the commissioner has paid claims of each depositor and creditor of the foreign depository institution's agency or branch in this state whose claims have been proved and allowed the full amount of the claim, the commissioner shall transfer any remaining assets to the foreign depository institution in accordance with orders issued by the court.

(3) (a) Notwithstanding Subsection (2), if the foreign depository institution has an office in another state of the United States that is in liquidation and the assets of the office appear to be insufficient to pay in full the creditors of that office, the court shall order the commissioner to transfer to the liquidator of that office the amount of any remaining assets as appears to be necessary to cover the insufficiency.

(b) If the foreign depository institution has two or more offices in a state other than this state and the assets of each office appear to be insufficient to pay in full the creditors of each office, and the amount of remaining assets is less than the aggregate amount of insufficiencies with respect to the offices, the court shall order the commissioner to distribute the remaining assets among the liquidators of the offices in a manner the court finds equitable.

Enacted by Chapter 63, 1996 General Session






Article 19 - Acquisition of Failing Depository Institutions or Holding Companies

Section 1 - Definitions.

As used in this chapter:

(1) "Failing or failed depository institution" means a depository institution under the jurisdiction of the department:

(a) regarding which the commissioner makes a finding that any of the conditions set forth in Subsections 7-2-1(1)(a) through (k) exist;

(b) that meets the requirements of Subsection 7-2-1(1)(l);

(c) whose shareholders have consented to a supervisory action by the commissioner pursuant to Subsection 7-2-1(2); or

(d) which is in the possession of the commissioner, or any receiver or liquidator appointed by the commissioner, pursuant to Chapter 2.

(2) "Failing or failed depository institution holding company" means a depository institution holding company under the jurisdiction of the department:

(a) regarding which the commissioner makes a finding that any of the conditions set forth in Subsections 7-2-1(1)(a) through (k) exist;

(b) that meets the requirements of Subsection 7-2-1(1)(l);

(c) whose shareholders have consented to a supervisory action by the commissioner pursuant to Subsection 7-2-1(2);

(d) which is in the possession of the commissioner, or any receiver or liquidator appointed by the commissioner, pursuant to Chapter 2; or

(e) whose subsidiary depository institution is a failing or failed depository institution.

(3) "Supervisory acquisition" means the acquisition of control, the acquisition of all or a portion of the assets, or the assumption of all or a portion of the liabilities, pursuant to Section 7-2-1, 7-2-12, or 7-2-18, of a failing or failed depository institution or a failing or failed depository institution holding company, whether or not in the possession of the commissioner, by:

(a) a Utah depository institution;

(b) an out-of-state depository institution;

(c) a Utah depository institution holding company; or

(d) an out-of-state depository institution holding company.

(4) "Supervisory merger" means the merger or consolidation, pursuant to Section 7-2-1, 7-2-12, or 7-2-18 of a failing or failed depository institution or a failing or failed depository institution holding company, whether or not in the possession of the commissioner, with:

(a) a Utah depository institution;

(b) an out-of-state depository institution;

(c) a Utah depository institution holding company; or

(d) an out-of-state depository institution holding company.

Amended by Chapter 49, 1995 General Session



Section 2 - Supervisory acquisition or merger authorized or required by commissioner.

Notwithstanding any provision of law to the contrary, the commissioner, or any receiver or liquidator appointed by the commissioner, may solicit offers from and authorize, require, or give effect to, a supervisory acquisition of, or a supervisory merger with respect to a failing or failed depository institution or failing or failed depository institution holding company by a Utah depository institution, an out-of-state depository institution, a Utah depository institution holding company, or an out-of-state depository institution holding company.

Amended by Chapter 49, 1995 General Session



Section 3 - Waiver of procedures.

The commissioner may waive any of the procedures of Section 7-1-705 or any regulation of the department if he considers it necessary to protect the interest of depositors, creditors, and other customers of a failing or failed depository institution or failing or failed depository institution holding company in a supervisory merger or a supervisory acquisition.

Amended by Chapter 1, 1986 General Session



Section 4 - Rights and powers of acquired or resulting institution or holding company.

Any depository institution or depository institution holding company acquired, or the resulting institution in a merger under the provisions of this chapter, has all the rights, powers, and privileges of any other depository institution of the same class under the laws of this state, the rules of the department, the applicable laws of the United States or any other state, and the rules and regulations of the primary federal regulatory agency with jurisdiction over that institution. These rights, powers, and privileges include, but are not limited to, acquiring control of, merging with, acquiring all or a portion of the assets of, or assuming all or a portion of the liabilities of, a Utah depository institution or Utah depository institution holding company.

Amended by Chapter 1, 1986 General Session



Section 5 - Findings prerequisite to requiring or authorizing supervisory acquisitions or mergers by commissioner.

The commissioner may not authorize or require any transaction pursuant to Section 7-19-2 unless he determines that:

(1) the acquiring or resulting depository institution or depository institution holding company has demonstrated an acceptable record of meeting the credit needs of the communities which it serves; and

(2) the acquiring or resulting depository institution or depository institution holding company has a record of sound performance, capital adequacy, financial capacity, and efficient management such that the acquisition or merger will not jeopardize the financial stability of the acquired or merged depository institution and will not be detrimental to the interests of depositors, creditors, other customers of the depository institution, or to the public.

Amended by Chapter 1, 1986 General Session



Section 5.5 - Transferred assets free of encumbrances.

(1) Any institution or other person to whom assets, business, and property are transferred pursuant to a supervisory merger or a supervisory acquisition shall take those assets, business, and property:

(a) free and clear of all liens, claims, and encumbrances that have been avoided or disallowed by the commissioner under Sections 7-2-6 and 7-2-12;

(b) free and clear of all unperfected liens, claims, and encumbrances pertaining to the assets, business, and property, except to the extent expressly assumed by the transferee; and

(c) subject to all allowed perfected liens, claims, security interests, and encumbrances relating to such assets, business, and property.

(2) Only those deposit liabilities and other liabilities, claims, and obligations of or against the transferring institution, its officers, directors, employees, and agents which are expressly assumed by the transferee shall be transferred or assigned pursuant to a supervisory merger or a supervisory acquisition. In addition, no such transferee shall be liable for any claim or obligation made against or attributable to acts or omissions of the commissioner, the department, or any of their agents, arising out of or related to the supervisory merger or the supervisory acquisition.

Amended by Chapter 229, 1987 General Session



Section 9 - Commissioner's powers not limited -- Immunity -- Rules -- Reports.

(1) This chapter does not limit any power otherwise granted to the commissioner or to any depository institution or depository institution holding company by the laws of this state.

(2) The commissioner is not subject to any civil liability or penalty nor to any criminal prosecution for any error in judgment or discretion in any action taken or omitted by him in good faith under the provisions of this chapter.

(3) The commissioner may promulgate such rules and regulations as may be necessary to implement this chapter.

(4) By January 10 of each year, the commissioner shall report to the governor and the Legislature the nature and general terms and conditions of any supervisory acquisition or supervisory merger effectuated under the provisions of this chapter during the preceding year.

Enacted by Chapter 5, 1984 Special Session 2






Article 22 - Regulation of Independent Escrow Agents

Section 101 - Definitions -- Exemptions.

(1) As used in this chapter:

(a) "Escrow" means an agreement, express or implied, that provides for one or more parties to deliver or entrust money, a certificate of deposit, a security, a negotiable instrument, a deed, or other property or asset to another person to be held, paid, or delivered in accordance with terms and conditions prescribed in the agreement.

(b) "Escrow agent" means a person that provides or offers to provide escrow services to the public.

(2) This chapter does not apply to:

(a) a trust company authorized to engage in the trust business in Utah in accordance with Chapter 5, Trust Business;

(b) a person other than an escrow agent regulated under this chapter that is exempted from the definition of trust business in Subsection 7-5-1(1);

(c) a depository institution chartered by a state or the federal government that is engaged in business as a depository institution in Utah;

(d) the State Board of Regents, the Utah Higher Education Assistance Authority, or the State Treasurer; and

(e) a person licensed under Title 31A, Insurance Code.

Amended by Chapter 73, 2013 General Session



Section 102 - Authorization required.

Without prior authorization by the department, no person may perform escrow services, offer to perform escrow services, advertise that it performs escrow services, use the word "escrow" in a business name, or do any other thing that might reasonably cause anyone to believe that the person performs escrow services.

Enacted by Chapter 133, 1991 General Session



Section 103 - Registration -- Fees -- Qualifications.

(1) (a) Each escrow agent shall register with the department annually on or before July 15 of each year and pay a registration fee of $100.

(b) Registration of an escrow agent in accordance with this section includes all directors, officers, employees, and representatives of the escrow agent while acting in the course of its business.

(2) Each escrow agent shall provide a financial statement and any other information requested by the department when submitting each annual application for registration.

Amended by Chapter 182, 1996 General Session



Section 104 - Net worth requirements.

An escrow agent shall at all times maintain a positive net worth no less than the greater of $50,000 or 10% of the agent's average daily escrow liabilities during the preceding 12 months, or during all preceding operations if less than 12 months. For purposes of this section, net worth shall be calculated in accordance with generally accepted accounting principles.

Enacted by Chapter 133, 1991 General Session



Section 105 - Bond required.

(1) Before furnishing any escrow services, each escrow agent shall file with the commissioner a surety bond in accordance with the following schedule:

Monthly Average

Minimum

Escrow Liability

Surety Bond

Up to $10,000

$10,000

$10,001 to 20,000

$20,000

$20,001 to 30,000

$30,000

$30,001 to 40,000

$40,000

Above $40,000

$50,000

(2) The surety bond shall name as beneficiaries:

(a) this state for payment of any costs incurred and charges made in connection with any escrow agent's insolvency or default, including costs and charges relating to an examination and receivership of any escrow agent; and

(b) when all claims and charges of the state have been paid in full, any person who has a claim against the surety on the bond based on any default or violation of any duty or obligation of the escrow agent.

(3) The total aggregate liability on the bond from all claims including legal fees and other costs incurred in connection with the bond may not exceed the amount of the bond.

(4) An applicant for registration as an escrow agent may, in lieu of and subject to the same surety conditions described in Subsection (2), deposit assets with or provide a letter of credit to the commissioner in the amount of the minimum surety bond required in Subsection (1).

Amended by Chapter 182, 1996 General Session



Section 106 - Accounts to be maintained -- Records open to inspection -- Retention of records.

(1) Each escrow agent shall maintain in its main office sufficient books, accounts, and records for the department to determine at any time the escrow agent's financial condition, what duties and responsibilities the escrow agent has undertaken to perform and whether it is properly performing all such duties, and any other information considered necessary to determine whether the escrow agent is operating in a safe, competent, and lawful manner. The books, accounts, and records shall be maintained in accordance with generally accepted accounting principles and good business practice.

(2) For each individual escrow account, the escrow agent shall maintain the escrow agreement and all amendments, all instructions affecting the agreement, all related correspondence, and an individual ledger reflecting all activity pertinent to that account.

(3) Each escrow agent shall continuously maintain the following general accounts:

(a) a general ledger reflecting assets, liabilities, income, expense, and equity accounts;

(b) an escrow liability control ledger for all escrow accounts;

(c) a cash receipts and disbursements journal; and

(d) copies of all receipts and disbursements used as a medium of posting to individual escrow accounts.

(4) The records referred to in this section shall be reconciled at least monthly.

(5) All records pertaining to individual escrow accounts in Subsection (2) shall be maintained by the escrow agent for six years following the close of each account. All records relating to general accounts required in Subsection (3) shall be maintained for six years after the end of the fiscal year to which they relate.

Enacted by Chapter 133, 1991 General Session



Section 107 - Examinations.

The department may examine an escrow agent at any time. The scope and frequency of examinations shall be determined solely in the discretion of the department. In addition to annual registration fees, each escrow agent shall pay per diem assessments incident to an examination in accordance with Section 7-1-401.

Enacted by Chapter 133, 1991 General Session



Section 108 - Segregation of accounts -- Duties specified by agreement -- Duties generally.

(1) Each escrow agent shall place all funds received in escrow into separate federally insured depository accounts specifically denominated as trust accounts and shall allow no other funds to be placed into a trust account for any purpose. Funds may be paid from trust accounts only in accordance with the terms and conditions of the escrow agreement. An agent may maintain a general trust account and individual accounts for specific escrows in the agent's discretion, subject to any specific terms and conditions of an escrow agreement. Earnings on funds held in an escrow trust account may be periodically dispersed to the escrow agent if the escrow contract specifically provides for such disbursements. Otherwise, earnings on funds held in escrow may be paid out of the escrow account to any other party in accordance with the provisions of the escrow agreement if the agreement does not otherwise provide for payment of the earnings or any portion of the earnings on the escrow funds.

(2) All other assets or property received by an escrow agent in accordance with an escrow agreement shall be maintained in a manner which will reasonably preserve and protect the property from loss, theft, or damage, and which will otherwise comply with all duties and responsibilities of a fiduciary or bailee generally.

Enacted by Chapter 133, 1991 General Session



Section 109 - Priority of claims in case of insolvency.

If the commissioner takes possession of the business and property of the escrow agent in accordance with Title 7, Chapter 2, Possession of Depository Institution by Commissioner, or if the escrow agent files or is involuntarily placed into bankruptcy, or if a receiver, conservator, or liquidator is appointed to administer the affairs of the escrow agent, the claims of persons for losses relating to funds or property held in escrow shall have the same priority as claims of depositors in Section 7-2-15.

Enacted by Chapter 133, 1991 General Session






Article 23 - Check Cashing and Deferred Deposit Lending Registration Act

Section 101 - Title.

This chapter is known as the "Check Cashing and Deferred Deposit Lending Registration Act."

Amended by Chapter 96, 2008 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Annual percentage rate" has the same meaning as in 15 U.S.C. Sec. 1606, as implemented by regulations issued under that section.

(2) "Business of cashing checks" means cashing a check for consideration.

(3) "Business of deferred deposit lending" means extending a deferred deposit loan.

(4) "Check" is as defined in Section 70A-3-104.

(5) "Check casher" means a person that engages in the business of cashing checks.

(6) "Deferred deposit lender" means a person that engages in the business of deferred deposit lending.

(7) "Deferred deposit loan" means a transaction where:

(a) a person:

(i) presents to a deferred deposit lender a check written on that person's account; or

(ii) provides written or electronic authorization to a deferred deposit lender to effect a debit from that person's account using an electronic payment; and

(b) the deferred deposit lender:

(i) provides the person described in Subsection (7)(a) an amount of money that is equal to the face value of the check or the amount of the debit less any fee or interest charged for the transaction; and

(ii) agrees not to cash the check or process the debit until a specific date.

(8) (a) "Electronic payment" means an electronic method by which a person:

(i) accepts a payment from another person; or

(ii) makes a payment to another person.

(b) "Electronic payment" includes a payment made through:

(i) an automated clearing house transaction;

(ii) an electronic check;

(iii) a stored value card; or

(iv) an Internet transfer.

(9) "Nationwide database" means the Nationwide Mortgage Licensing System and Registry, authorized under federal licensing requirements for mortgage loan originators.

(10) "Rollover" means the extension or renewal of the term of a deferred deposit loan.

Amended by Chapter 73, 2013 General Session



Section 103.1 - Exemptions.

The following are not subject to the requirements of this chapter:

(1) a depository institution;

(2) a depository institution holding company;

(3) an institution directly or indirectly owned or controlled by one or more:

(a) depository institutions; or

(b) depository institution holding companies; or

(4) a person that cashes a check in a transaction:

(a) that is incidental to a retail sale of goods or services; and

(b) for consideration that does not exceed the greater of:

(i) 1% of the amount of the check; or

(ii) $1.

Renumbered and Amended by Chapter 96, 2008 General Session



Section 104.1 - No effect on civil liability.

Nothing in this chapter is intended to limit any civil liability that may exist against a check casher or deferred deposit lender for:

(1) breach of contract;

(2) violation of federal law; or

(3) other unlawful act.

Renumbered and Amended by Chapter 96, 2008 General Session



Section 201 - Registration -- Rulemaking.

(1) (a) It is unlawful for a person to engage in the business of cashing checks or the business of deferred deposit lending in Utah or with a Utah resident unless the person:

(i) registers with the department in accordance with this chapter; and

(ii) maintains a valid registration.

(b) It is unlawful for a person to operate a mobile facility in this state to engage in the business of:

(i) cashing checks; or

(ii) deferred deposit lending.

(2) (a) A registration and a renewal of a registration expires on December 31 of each year unless on or before that date the person renews the registration.

(b) To register under this section, a person shall:

(i) pay an original registration fee established under Subsection 7-1-401(8);

(ii) submit a registration statement containing the information described in Subsection (2)(d);

(iii) submit evidence satisfactory to the commissioner that the person is authorized to conduct business in this state as a domestic or foreign entity pursuant to filings with the Division of Corporations and Commercial Code under Title 16, Corporations, or Title 48, Partnership; and

(iv) if the person engages in the business of deferred deposit lending, submit evidence satisfactory to the commissioner that the person is registered with the nationwide database.

(c) To renew a registration under this section, a person shall:

(i) pay the annual fee established under Subsection 7-1-401(5);

(ii) submit a renewal statement containing the information described in Subsection (2)(d);

(iii) submit evidence satisfactory to the commissioner that the person is authorized to conduct business in this state as a domestic or foreign entity pursuant to filings with the Division of Corporations and Commercial Code under Title 16, Corporations, or Title 48, Partnership;

(iv) if the person engages in the business of deferred deposit lending, submit evidence satisfactory to the commissioner that the person is registered with the nationwide database; and

(v) if the person engages in the business of deferred deposit lending, submit an operations statement containing the information described in Subsection (2)(e).

(d) A registration or renewal statement shall state:

(i) the name of the person;

(ii) the name in which the business will be transacted if different from that required in Subsection (2)(d)(i);

(iii) the address of the person's principal business office, which may be outside this state;

(iv) the addresses of all offices in this state at which the person conducts the business of:

(A) cashing checks; or

(B) deferred deposit lending;

(v) if the person conducts the business of cashing checks or the business of deferred deposit lending in this state but does not maintain an office in this state, a brief description of the manner in which the business is conducted;

(vi) the name and address in this state of a designated agent upon whom service of process may be made;

(vii) disclosure of an injunction, judgment, administrative order, or conviction of a crime involving moral turpitude with respect to that person or an officer, director, manager, operator, or principal of that person; and

(viii) any other information required by the rules of the department.

(e) An operations statement required for a deferred deposit lender to renew a registration shall state for the immediately preceding calendar year:

(i) the average principal amount of the deferred deposit loans extended by the deferred deposit lender;

(ii) for deferred deposit loans paid in full, the average number of days a deferred deposit loan is outstanding for the duration of time that interest is charged;

(iii) the minimum and maximum dollar amount of interest and fees charged by the deferred deposit lender for a deferred deposit loan of $100 with a loan term of seven days;

(iv) the total number of deferred deposit loans rescinded by the deferred deposit lender at the request of the customer pursuant to Subsection 7-23-401(3)(b);

(v) of the persons to whom the deferred deposit lender extended a deferred deposit loan, the percentage that entered into an extended payment plan under Section 7-23-403;

(vi) the total dollar amount of deferred deposit loans rescinded by the deferred deposit lender at the request of the customer pursuant to Subsection 7-23-401(3)(b);

(vii) the average annual percentage rate charged on deferred deposit loans; and

(viii) the average dollar amount of extended payment plans entered into under Section 7-23-403 by the deferred deposit lender.

(f) The commissioner may by rule, made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, provide for the transition of persons registering with the nationwide database.

(3) Information provided by a deferred deposit lender under Subsection (2)(e) is:

(a) confidential in accordance with Section 7-1-802; and

(b) not subject to Title 63G, Chapter 2, Government Records Access and Management Act.

(4) (a) The commissioner may impose an administrative fine determined under Subsection (4)(b) on a person if:

(i) the person is required to be registered under this chapter;

(ii) the person fails to register or renew a registration in accordance with this chapter;

(iii) the department notifies the person that the person is in violation of this chapter for failure to be registered; and

(iv) the person fails to register within 30 days after the day on which the person receives the notice described in Subsection (4)(a)(iii).

(b) Subject to Subsection (4)(c), the administrative fine imposed under this section is:

(i) $500 if the person:

(A) has no office in this state at which the person conducts the business of:

(I) cashing checks; or

(II) deferred deposit lending; or

(B) has one office in this state at which the person conducts the business of:

(I) cashing checks; or

(II) deferred deposit lending; or

(ii) if the person has two or more offices in this state at which the person conducts the business of cashing checks or the business of deferred deposit lending, $500 for each office at which the person conducts the business of:

(A) cashing checks; or

(B) deferred deposit lending.

(c) The commissioner may reduce or waive a fine imposed under this Subsection (4) if the person shows good cause.

(5) If the information in a registration, renewal, or operations statement required under Subsection (2) becomes inaccurate after filing, a person is not required to notify the department until:

(a) that person is required to renew the registration; or

(b) the department specifically requests earlier notification.

(6) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department may make rules consistent with this section providing for:

(a) the form, content, and filing of a registration and renewal statement described in Subsection (2)(d); and

(b) the form and filing of an operations statement described in Subsection (2)(e).

(7) A deferred deposit loan that is made by a person who is required to be registered under this chapter but who is not registered is void, and the person may not collect, receive, or retain any principal or other interest or fees in connection with the deferred deposit loan.

Amended by Chapter 73, 2013 General Session



Section 301 - Posting of fee schedules for cashing checks.

(1) A check casher shall post a complete schedule of all fees for cashing a check in a conspicuous location on its premises that can be viewed by a person cashing a check.

(2) The schedule of fees required to be posted under Subsection (1) shall state the fees using dollar amounts.

Renumbered and Amended by Chapter 96, 2008 General Session



Section 401 - Operational requirements for deferred deposit loans.

(1) If a deferred deposit lender extends a deferred deposit loan, the deferred deposit lender shall:

(a) post in a conspicuous location on its premises that can be viewed by a person seeking a deferred deposit loan:

(i) a complete schedule of any interest or fees charged for a deferred deposit loan that states the interest and fees using dollar amounts;

(ii) a number the person can call to make a complaint to the department regarding the deferred deposit loan; and

(iii) a list of states where the deferred deposit lender is registered or authorized to offer deferred deposit loans through the Internet or other electronic means;

(b) enter into a written contract for the deferred deposit loan;

(c) conspicuously disclose in the written contract:

(i) that under Subsection (3)(a), a person receiving a deferred deposit loan may make a partial payment in increments of at least $5 on the principal owed on the deferred deposit loan without incurring additional charges above the charges provided in the written contract;

(ii) that under Subsection (3)(b), a person receiving a deferred deposit loan may rescind the deferred deposit loan on or before 5 p.m. of the next business day without incurring any charges;

(iii) that under Subsection (4)(b), the deferred deposit loan may not be rolled over without the person receiving the deferred deposit loan requesting the rollover of the deferred deposit loan;

(iv) that under Subsection (4)(c), the deferred deposit loan may not be rolled over if the rollover requires the person to pay the amount owed by the person under the deferred deposit loan in whole or in part more than 10 weeks after the day on which the deferred deposit loan is executed; and

(v) (A) the name and address of a designated agent required to be provided the department under Subsection 7-23-201(2)(d)(vi); and

(B) a statement that service of process may be made to the designated agent;

(d) provide the person seeking the deferred deposit loan:

(i) a copy of the written contract described in Subsection (1)(c); and

(ii) written notice that if the person seeking the deferred deposit loan is eligible to enter into an extended payment plan, the deferred deposit lender provides an extended payment plan described in Section 7-23-403;

(e) orally review with the person seeking the deferred deposit loan the terms of the deferred deposit loan including:

(i) the amount of any interest rate or fee;

(ii) the date on which the full amount of the deferred deposit loan is due;

(iii) that under Subsection (3)(a), a person receiving a deferred deposit loan may make a partial payment in increments of at least $5 on the principal owed on the deferred deposit loan without incurring additional charges above the charges provided in the written contract;

(iv) that under Subsection (3)(b), a person receiving a deferred deposit loan may rescind the deferred deposit loan on or before 5 p.m. of the next business day without incurring any charges;

(v) that under Subsection (4)(b), the deferred deposit loan may not be rolled over without the person receiving the deferred deposit loan requesting the rollover of the deferred deposit loan; and

(vi) that under Subsection (4)(c), the deferred deposit loan may not be rolled over if the rollover requires the person to pay the amount owed by the person under the deferred deposit loan in whole or in part more than 10 weeks after the day on which the deferred deposit loan is executed; and

(f) comply with the following as in effect on the date the deferred deposit loan is extended:

(i) Truth in Lending Act, 15 U.S.C. Sec. 1601 et seq., and its implementing federal regulations;

(ii) Equal Credit Opportunity Act, 15 U.S.C. Sec. 1691, and its implementing federal regulations;

(iii) Bank Secrecy Act, 12 U.S.C. Sec. 1829b, 12 U.S.C. Sec. 1951 through 1959, and 31 U.S.C. Sec. 5311 through 5332, and its implementing regulations; and

(iv) Title 70C, Utah Consumer Credit Code.

(2) If a deferred deposit lender extends a deferred deposit loan through the Internet or other electronic means, the deferred deposit lender shall provide the information described in Subsection (1)(a) to the person receiving the deferred deposit loan:

(a) in a conspicuous manner; and

(b) prior to the person entering into the deferred deposit loan.

(3) A deferred deposit lender that engages in a deferred deposit loan shall permit a person receiving a deferred deposit loan to:

(a) make partial payments in increments of at least $5 on the principal owed on the deferred deposit loan at any time prior to maturity without incurring additional charges above the charges provided in the written contract; and

(b) rescind the deferred deposit loan without incurring any charges by returning the deferred deposit loan amount to the deferred deposit lender on or before 5 p.m. the next business day following the deferred deposit loan transaction.

(4) A deferred deposit lender that engages in a deferred deposit loan may not:

(a) collect additional interest on a deferred deposit loan with an outstanding principal balance 10 weeks after the day on which the deferred deposit loan is executed;

(b) roll over a deferred deposit loan without the person receiving the deferred deposit loan requesting the rollover of the deferred deposit loan;

(c) roll over a deferred deposit loan if the rollover requires a person to pay the amount owed by the person under a deferred deposit loan in whole or in part more than 10 weeks from the day on which the deferred deposit loan is first executed;

(d) extend a new deferred deposit loan to a person on the same business day that the person makes a payment on another deferred deposit loan if the payment:

(i) is made at least 10 weeks after the day on which that deferred deposit loan is extended; and

(ii) results in the principal of that deferred deposit loan being paid in full;

(e) threaten to use or use the criminal process in any state to collect on the deferred deposit loan; or

(f) in connection with the collection of money owed on a deferred deposit loan, communicate with a person who owes money on a deferred deposit loan at the person's place of employment if the person or the person's employer communicates, orally or in writing, to the deferred deposit lender that the person's employer prohibits the person from receiving these communications.

(5) Notwithstanding Subsections (4)(a) and (e), a deferred deposit lender that is the holder of a check used to obtain a deferred deposit loan that is dishonored may use the remedies and notice procedures provided in Chapter 15, Dishonored Instruments, except that the issuer, as defined in Section 7-15-1, of the check may not be:

(a) asked by the holder to pay the amount described in Subsection 7-15-1(6)(a)(iii) as a condition of the holder not filing a civil action; or

(b) held liable for the damages described in Subsection 7-15-1(7)(b)(vi).

Amended by Chapter 102, 2010 General Session



Section 402 - Electronic disbursement and collections.

If a deferred deposit lender collects payment on a deferred deposit loan through an electronic payment, the deferred deposit lender shall, on the day the loan is executed:

(1) credit the amount of the deferred deposit loan through an electronic payment to the person receiving the deferred deposit loan; or

(2) make the amount of the deferred deposit loan immediately available to the person receiving the deferred deposit loan.

Renumbered and Amended by Chapter 96, 2008 General Session



Section 403 - Extended payment plan.

(1) (a) If a person who owes money on a deferred deposit loan requests to enter into an extended payment plan, the deferred deposit lender who extended the deferred deposit loan shall allow the person to enter into an extended payment plan that meets the requirements of this section at least once during a 12-month period to pay the money owed.

(b) A deferred deposit lender is not required to enter into an extended payment plan with a person who owes money on a deferred deposit loan more than one time during a 12-month period.

(2) An extended payment plan shall include the following:

(a) A deferred deposit lender shall require a person who receives a deferred deposit loan and wants to enter an extended payment plan to enter into a written agreement:

(i) with the deferred deposit lender;

(ii) that is executed:

(A) no sooner than the day before the last day of the initial term of the deferred deposit loan; and

(B) no later than the end of the deferred deposit lender's business day before the day on which the deferred deposit loan is due; and

(iii) that states:

(A) a payment schedule; and

(B) the money owed under the extended payment plan.

(b) A payment schedule for an extended payment plan shall provide that the money owed may be paid:

(i) in at least four equal payments; and

(ii) over a time period that is at least 60 days.

(c) The money owed under an extended payment plan shall equal the money owed under the deferred deposit loan, including interest and fees, that would be due if the deferred deposit loan is paid in full on the last day of the most current term of the deferred deposit loan.

(3) A deferred deposit lender may not charge interest or fees as part of an extended payment plan, except that if the person who receives the deferred deposit loan defaults under the extended payment plan, the deferred deposit lender may:

(a) accelerate the requirement to pay the money owed under the extended payment plan;

(b) charge a fee not to exceed $20;

(c) terminate the extended payment plan; and

(d) subject to the other requirements of this chapter, reinstate the original deferred deposit loan terms.

(4) A deferred deposit loan may not penalize a person who enters into an extended payment plan for paying to the deferred deposit lender money owed under the extended payment plan before the money is due.

(5) A deferred deposit lender may not initiate collection activities for a deferred deposit loan that is subject to an extended payment plan during the period that the person owing money under the extended payment plan is in compliance with the extended payment plan.

Enacted by Chapter 102, 2010 General Session



Section 501 - Enforcement by department -- Rulemaking.

(1) Subject to the requirements of Title 63G, Chapter 4, Administrative Procedures Act, the department may:

(a) receive and act on complaints;

(b) take action designed to obtain voluntary compliance with this chapter;

(c) commence administrative or judicial proceedings on its own initiative to enforce compliance with this chapter; or

(d) take action against a check casher or deferred deposit lender that fails to:

(i) respond to the department, in writing within 30 business days of the day on which the check casher or deferred deposit lender receives notice from the department of a complaint filed with the department; or

(ii) submit information as requested by the department.

(2) The department may:

(a) counsel persons and groups on their rights and duties under this chapter;

(b) make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to:

(i) restrict or prohibit lending or servicing practices that are misleading, unfair, or abusive;

(ii) promote or assure fair and full disclosure of the terms and conditions of agreements and communications between a customer and:

(A) a check casher; or

(B) a deferred deposit lender; and

(iii) promote or assure uniform application of or to resolve ambiguities in applicable state or federal laws or federal regulations; and

(c) employ hearing examiners, clerks, and other employees and agents as necessary to perform the department's duties under this chapter.

Renumbered and Amended by Chapter 96, 2008 General Session

Amended by Chapter 382, 2008 General Session



Section 502 - Examination of books, accounts, and records by the department.

(1) At least annually the department shall, for each premise engaging in the business of cashing checks or the business of deferred deposit lending:

(a) examine the books, accounts, and records; and

(b) make investigations to determine compliance with this chapter.

(2) In accordance with Section 7-1-401, a person examined under Subsection (1) shall pay a fee for the examination conducted under Subsection (1).

Renumbered and Amended by Chapter 96, 2008 General Session



Section 503 - Reporting by commissioner.

(1) Subject to Subsection (2), as part of the commissioner's annual report to the governor and Legislature under Section 7-1-211, the commissioner shall report to the governor and Legislature on the operations on an aggregate basis of deferred deposit lenders operating in the state.

(2) In preparing the report required by Subsection (1), the commissioner:

(a) shall include in the report for the immediately preceding calendar year aggregate information from the one or more operations statements filed under Subsection 7-23-201(2)(e) by deferred deposit lenders for that calendar year;

(b) shall include in the report:

(i) the total number of written complaints concerning issues material to deferred deposit loan transactions received by the department in a calendar year from persons who have entered into a deferred deposit loan with a deferred deposit lender;

(ii) for deferred deposit lenders who are registered with the department:

(A) the number of the complaints described in Subsection (2)(b)(i) that the department considers resolved; and

(B) the number of the complaints described in Subsection (2)(b)(i) that the department considers unresolved; and

(iii) for deferred deposit lenders who are not registered with the department:

(A) the number of the complaints described in Subsection (2)(b)(i) that the department considers resolved; and

(B) the number of the complaints described in Subsection (2)(b)(i) that the department considers unresolved; and

(c) may not include in the report information from an operations statement filed with the department that could identify a specific deferred deposit lender.

Amended by Chapter 323, 2012 General Session



Section 504 - Penalties.

(1) A person who violates this chapter or who files materially false information with a registration or renewal under Section 7-23-201 is:

(a) guilty of a class B misdemeanor, except for a violation of:

(i) Subsection 7-23-401(1)(f)(i), (ii), or (iii); or

(ii) rules made under Subsection 7-23-501(2)(b); and

(b) subject to revocation of a person's registration under this chapter.

(2) Subject to Title 63G, Chapter 4, Administrative Procedures Act, if the department determines that a person is engaging in the business of cashing checks or the business of deferred deposit lending in violation of this chapter, the department may:

(a) revoke that person's registration under this chapter;

(b) issue a cease and desist order from committing any further violations;

(c) prohibit the person from continuing to engage in the business of:

(i) cashing checks; or

(ii) deferred deposit lending;

(d) impose an administrative fine not to exceed $1,000 per violation, except that:

(i) a fine imposed under Subsection 7-23-201(4) shall comply with Subsection 7-23-201(4); and

(ii) the aggregate total of fines imposed under this chapter against a person in a calendar year may not exceed $30,000 for that calendar year; or

(e) take any combination of actions listed under this Subsection (2).

Renumbered and Amended by Chapter 96, 2008 General Session

Amended by Chapter 382, 2008 General Session






Article 24 - Title Lending Registration Act

Section 101 - Title.

This chapter is known as the "Title Lending Registration Act."

Enacted by Chapter 236, 2003 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Rollover" means the extension or renewal of the term of a title loan.

(2) (a) "Title lender" means a person that extends a title loan.

(b) "Title lender" includes a person that:

(i) arranges a title loan on behalf of a title lender;

(ii) acts as an agent for a title lender; or

(iii) assists a title lender in the extension of a title loan.

(3) (a) "Title loan" means a loan secured by the title to a:

(i) motor vehicle, as defined in Section 41-6a-102;

(ii) mobile home, as defined in Section 41-6a-102; or

(iii) motorboat, as defined in Section 73-18-2.

(b) "Title loan" includes a title loan extended at the same premise on which any of the following are sold:

(i) a motor vehicle, as defined in Section 41-6a-102;

(ii) a mobile home, as defined in Section 41-6a-102; or

(iii) a motorboat, as defined in Section 73-18-2.

(c) "Title loan" does not include:

(i) a purchase money loan;

(ii) a loan made in connection with the sale of a:

(A) motor vehicle, as defined in Section 41-6a-102;

(B) mobile home, as defined in Section 41-6a-102; or

(C) motorboat, as defined in Section 73-18-2; or

(iii) a loan extended by an institution listed in Section 7-24-305.

Amended by Chapter 2, 2005 General Session



Section 201 - Registration -- Rulemaking.

(1) (a) It is unlawful for a person to extend a title loan in Utah or with a Utah resident unless the person:

(i) registers with the department in accordance with this chapter; and

(ii) maintains a valid registration.

(b) It is unlawful for a person to operate a mobile facility in this state to extend a title loan.

(2) (a) A registration and a renewal of a registration expires on April 30 of each year unless on or before that date the person renews the registration.

(b) To register under this section, a person shall:

(i) pay an original registration fee established under Subsection 7-1-401(8); and

(ii) submit a registration statement containing the information described in Subsection (2)(d).

(c) To renew a registration under this section, a person shall:

(i) pay the annual fee established under Subsection 7-1-401(5); and

(ii) submit a renewal statement containing the information described in Subsection (2)(d).

(d) A registration or renewal statement shall state:

(i) the name of the person;

(ii) the name in which the business will be transacted if different from that required in Subsection (2)(d)(i);

(iii) the address of the person's principal business office, which may be outside this state;

(iv) the addresses of all offices in this state at which the person extends title loans;

(v) if the person extends title loans in this state but does not maintain an office in this state, a brief description of the manner in which the business is conducted;

(vi) the name and address in this state of a designated agent upon whom service of process may be made;

(vii) disclosure of any injunction, judgment, administrative order, or conviction of any crime involving moral turpitude with respect to that person or any officer, director, manager, operator, or principal of that person; and

(viii) any other information required by the rules of the department.

(e) (i) The commissioner may impose an administrative fine determined under Subsection (2)(e)(ii) on a person if:

(A) the person is required to be registered under this chapter;

(B) the person fails to register or renew a registration in accordance with this chapter;

(C) the department notifies the person that the person is in violation of this chapter for failure to be registered; and

(D) the person fails to register within 30 days after the day on which the person receives the notice described in Subsection (2)(e)(i)(C).

(ii) Subject to Subsection (2)(e)(iii), the administrative fine imposed under this Subsection (2)(e) is:

(A) $500 if the person:

(I) has no office in this state at which the person extends a title loan; or

(II) has one office in this state at which the person extends a title loan; or

(B) if the person has two or more offices in this state at which the person extends a title loan, $500 for each office at which the person extends a title loan.

(iii) The commissioner may reduce or waive a fine imposed under this Subsection (2)(e) if the person shows good cause.

(3) If the information in a registration or renewal statement required under Subsection (2) becomes inaccurate after filing, a person is not required to notify the department until:

(a) that person is required to renew the registration; or

(b) the department specifically requests earlier notification.

(4) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department may make rules consistent with this section providing for the form, content, and filing of a registration and renewal statement.

Amended by Chapter 382, 2008 General Session



Section 202 - Operational requirements for title loans.

(1) A title lender shall:

(a) post in a conspicuous location on its premises that can be viewed by a person seeking a title loan:

(i) a complete schedule of any interest or fees charged for a title loan that states the interest and fees:

(A) as dollar amounts; and

(B) as annual percentage rates; and

(ii) a telephone number a person may call to make a complaint to the department regarding a title loan;

(b) enter into a written contract for the title loan containing:

(i) the name of the person receiving the title loan;

(ii) the transaction date;

(iii) the amount of the title loan;

(iv) a statement of the total amount of any interest or fees that may be charged for the title loan, expressed as:

(A) a dollar amount; and

(B) an annual percentage rate; and

(v) (A) the name and address of the designated agent required to be provided the department under Subsection 7-24-201(2)(d)(vi); and

(B) a statement that service of process may be made to the designated agent;

(c) provide the person seeking the title loan a copy of the written contract described in Subsection (1)(b);

(d) prior to the execution of the title loan:

(i) orally review with the person seeking the title loan the terms of the title loan including:

(A) the amount of any interest rate or fee, expressed as:

(I) a dollar amount; and

(II) an annual percentage rate; and

(B) the date on which the full amount of the title loan is due; and

(ii) provide the person seeking the title loan a copy of the disclosure form adopted by the department under Section 7-24-203; and

(e) comply with the following as in effect on the date the title loan is extended:

(i) Truth in Lending Act, 15 U.S.C. Sec. 1601 et seq., and its implementing federal regulations;

(ii) Equal Credit Opportunity Act, 15 U.S.C. Sec. 1691, and its implementing federal regulations;

(iii) Bank Secrecy Act, 12 U.S.C. Sec. 1829b, 12 U.S.C. Sec. 1951 through 1959, and 31 U.S.C. Sec. 5311 through 5332, and its implementing regulations; and

(iv) Title 70C, Utah Consumer Credit Code.

(2) If a title lender extends a title loan through the Internet or other electronic means, the title lender shall:

(a) provide the information described in Subsection (1)(a) to the person receiving the title loan:

(i) in a conspicuous manner; and

(ii) prior to the person entering into the title loan; and

(b) in connection with the disclosure required under Subsection (2)(a), provide a list of states where the title lender is registered or authorized to offer title loans through the Internet or other electronic means.

(3) A title lender may not:

(a) rollover a title loan unless the person receiving the title loan requests a rollover of the title loan;

(b) extend more than one title loan on any vehicle at one time;

(c) extend a title loan that exceeds the fair market value of the vehicle securing the title loan; or

(d) extend a title loan without regard to the ability of the person seeking the title loan to repay the title loan, including the person's:

(i) current and expected income;

(ii) current obligations; and

(iii) employment.

(4) A title lender has met the requirements of Subsection (3)(d) if the person seeking a title loan provides the title lender with a signed acknowledgment that:

(a) the person has provided the title lender with true and correct information concerning the person's income, obligations, and employment; and

(b) the person has the ability to repay the title loan.

Amended by Chapter 87, 2007 General Session



Section 203 - Disclosure form for title loans.

(1) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department shall adopt a disclosure form for title loans that complies with this section.

(2) The department shall specify by rule:

(a) the information to be provided in the disclosure form including:

(i) the costs of obtaining a title loan;

(ii) the consequences of defaulting on a title loan;

(iii) generally available alternatives to a title loan; and

(iv) methods of obtaining credit counseling or other financial advice;

(b) the type size of the disclosure form; and

(c) the manner in which a title lender shall conspicuously provide the disclosure form to a person seeking a title loan.

Amended by Chapter 382, 2008 General Session



Section 204 - Remedy for default.

Except in the event of fraud by a borrower, if a borrower defaults on a title loan:

(1) the title lender's sole remedy is to seek repossession and sale of the property securing the title loan;

(2) the title lender may not pursue the borrower personally for:

(a) repayment of the loan; or

(b) any deficiency after repossession and sale of the property securing the loan; and

(3) after repossession and sale of the property securing the title loan, the title lender shall return to the borrower any proceeds from the sale in excess of the amount owed on the title loan.

Enacted by Chapter 236, 2003 General Session



Section 301 - Enforcement by department -- Rulemaking.

(1) Subject to the requirements of Title 63G, Chapter 4, Administrative Procedures Act, the department may:

(a) receive and act on complaints;

(b) take action designed to obtain voluntary compliance with this chapter; or

(c) commence administrative or judicial proceedings on its own initiative to enforce compliance with this chapter.

(2) The department may:

(a) counsel persons and groups on their rights and duties under this chapter;

(b) make rules to:

(i) restrict or prohibit lending or servicing practices that are misleading, unfair, or abusive;

(ii) promote or assure fair and full disclosure of the terms and conditions of agreements and communications between title lenders and customers; or

(iii) promote or assure uniform application of or to resolve ambiguities in applicable state or federal laws or federal regulations; and

(c) employ hearing examiners, clerks, and other employees and agents as necessary to perform the department's duties under this chapter.

Amended by Chapter 382, 2008 General Session



Section 302 - Examination of books, accounts, and records by the department.

(1) The department may examine the books, accounts, and records of a title lender and may make investigations to determine compliance with this chapter.

(2) In accordance with Section 7-1-401, a title lender shall pay a fee for an examination conducted under Subsection (1).

Enacted by Chapter 236, 2003 General Session



Section 303 - Penalties.

(1) A person who violates this chapter or who files materially false information with a registration or renewal under Section 7-24-201 is:

(a) guilty of a class B misdemeanor except for a violation of:

(i) Subsection 7-24-202(1)(e)(i), (ii), or (iii); or

(ii) rules made under Subsection 7-24-301(2)(b); and

(b) subject to revocation of a person's registration under this chapter.

(2) Subject to Title 63G, Chapter 4, Administrative Procedures Act, if the department determines that a person is extending title loans in violation of this chapter, the department may:

(a) revoke that person's registration under this chapter;

(b) issue a cease and desist order from committing any further violations;

(c) prohibit the person from continuing to extend title loans;

(d) impose an administrative fine not to exceed $1,000 per violation, except that:

(i) a fine imposed under Subsection 7-24-201(2)(e) shall comply with Subsection 7-24-201(2)(e); and

(ii) the aggregate total of fines imposed under this chapter against a person in a calendar year may not exceed $30,000 for that calendar year; or

(e) take any combination of actions listed under this Subsection (2).

(3) A person is not subject to the penalties under this section for a violation of this chapter that was not willful or intentional, including a violation resulting from a clerical error.

Amended by Chapter 382, 2008 General Session



Section 304 - Civil liability.

Nothing in this chapter is intended to limit any civil liability that may exist against a title lender for:

(1) breach of contract;

(2) violation of federal law; or

(3) other unlawful act.

Enacted by Chapter 236, 2003 General Session



Section 305 - Exemptions.

The following are not subject to the requirements of this chapter:

(1) a depository institution;

(2) a depository institution holding company; or

(3) an institution directly or indirectly owned or controlled by one or more:

(a) depository institutions; or

(b) depository institution holding companies.

Enacted by Chapter 236, 2003 General Session









Title 8 - Cemeteries

Article 2 - Donations for Care

Section 1 - State treasurer to receive donations.

Money which has been or shall be declared by an instrument in writing to be intended for the perpetual care, maintenance, improvement, or embellishment of any cemetery, or of any lots therein, to an amount not less than $50, may be deposited with the state treasurer, who shall, in the name of the state, receive and receipt for it. The depositors shall at the time of making such deposit file with the treasurer and with the Division of Corporations and Commercial Code a copy of the instrument which declares the purpose for which the money so deposited is intended to be applied. If the cemetery is held in private ownership, the deposit shall be accompanied by a written agreement on the part of the person, association, or corporation operating the same that the income derived from the sum so deposited will be applied to the purposes designated by the depositor as set forth in the instrument filed with such deposit.

Amended by Chapter 66, 1984 General Session



Section 2 - Investment of funds by Division of Finance.

The Division of Finance shall with the approval of the governor invest the money which may be deposited with the state treasurer under the provisions of the preceding section in the name of the state, in bonds or other obligations of the state or of the United States, or in securities in which the division is authorized to invest money in behalf of the state, and semiannually in each year it shall cause to be paid the accrued interest thereof to such person, association or corporation for the care, maintenance or improvement of any cemetery or cemetery lot where the money has been deposited for that purpose. If such cemetery is not held in private ownership, such interest shall be paid to the city or town in which the cemetery is located. At the time of paying such interest the treasurer shall inform the person, city, or town to whom it is paid of the purpose to which it is to be applied as stated in the copy of the instrument which is filed with him, and the person, city, or town to whom it is paid shall apply it to such purpose.

Amended by Chapter 30, 1992 General Session






Article 3 - Recording Plats and Conveyances

Section 1 - Plats of cemeteries shall be recorded.

The executive officers of organizations and all individual owners in control of cemeteries, offering burial lots for sale in any county, shall file and cause to be recorded in the office of the county recorder of the county within which such cemeteries are situated an accurate plat thereof, which shall clearly show the sections of burial lots which have been disposed of and the names of the persons owning or holding the same, and the sections of burial lots held for disposal; and thereafter such executive officers or owners shall file additional plats of any additions to such cemeteries before offering for sale any burial lots therein. County recorders may not collect any fees for filing and recording such original plats.

Amended by Chapter 378, 2010 General Session



Section 2 - Burial rights -- Certificates.

Every purchaser of a lot or burial right therein shall be furnished by such executive officers or individual owners with a certificate of burial rights, properly executed, and the same may be filed and recorded by the county recorder of the county within which the cemetery is situated.

No Change Since 1953



Section 3 - Transcripts to be filed for record.

On the first days of January and July of each year such executive officers and individual owners offering burial lots for sale shall file with the county recorder of the county within which the cemeteries are situated a transcript, duly certified by them, of any and all deeds, certificates of sale or evidences of burial rights issued by them during the preceding six months. The county recorders shall file such abstracts without charge and make any and all necessary notations upon the plats of the cemeteries theretofore filed with them.

No Change Since 1953






Article 4 - Endowment Care Cemeteries

Section 1 - Entities subject to chapter -- Definitions.

(1) An endowment care cemetery in this state, except those owned and operated by churches, religious or established fraternal societies, or incorporated cities, towns, or other political subdivisions of the state, shall comply with the requirements of this chapter.

(2) As used in this chapter "endowment care cemetery" means a cemetery or mausoleum for crypt or vault interments, columbarium for permanent cinerary interments, or any other place providing lots or other interment space for the remains of human bodies that:

(a) represents to the public that it will care for, maintain, and embellish its property to preserve it from becoming unkempt and a place of reproach and desolation in the community in which it is located; and

(b) collects funds for the purpose stated in Subsection (2)(a).

Amended by Chapter 3, 1996 General Session



Section 2 - Endowment care cemetery trust funds -- Deposits in endowment fund -- Reports -- Penalties for failure to file -- Investment of trust fund money -- Attestation.

(1) An endowment care cemetery shall establish an endowment care trust fund pursuant to Title 75, Chapter 7, Utah Uniform Trust Code.

(a) Any newly established endowment care cemetery or existing cemetery converting to an endowment care cemetery shall deposit a minimum of $25,000 in the endowment care trust fund.

(b) Each endowment care cemetery shall deposit in the endowment care trust fund for each plot space sold or disposed of a minimum of:

(i) $1.50 a square foot for each grave;

(ii) $15 for each niche; and

(iii) $60 for each crypt.

(2) (a) An endowment care cemetery shall collect endowment care funds only pursuant to a written contract of sale signed by the endowment care cemetery and the purchaser.

(b) The contract of sale shall specify the terms of the endowment care trust consistent with this section and the terms of payment.

(c) If requested by the purchaser, a copy of the endowment care trust shall be provided to the purchaser.

(3) (a) Each endowment care cemetery shall prepare an annual written report for the benefit of its trustor lot holders.

(b) The report shall contain:

(i) information determined to be reasonable and necessary to show compliance with the provisions of this chapter;

(ii) the number and square feet of grave space;

(iii) the number of crypts and niches sold or disposed of under endowment care during a specific period; and

(iv) the dollar amount of sales, amounts paid, amounts receivable, and amounts deposited in endowment care funds for crypts, niches, and grave space during a specific period, set forth on the accrual basis as determined by the cemetery authority.

(c) An officer of the endowment care cemetery authority shall verify the report.

(d) The report shall be on file in the principal office of the endowment care cemetery and shall be made available upon request.

(e) The report shall be completed by the 15th day of the third month following the end of the endowment care cemetery's fiscal year.

(4) An officer, director, partner, proprietor, or other person having control of the records of an endowment care cemetery shall provide the reports and records necessary to comply with the provisions of this chapter.

(5) A person is guilty of a class A misdemeanor who willfully and intentionally fails to:

(a) deposit funds collected as endowment care funds into the endowment care trust within 30 days of receipt of the funds; or

(b) prepare the report required by Subsection (3).

(6) Endowment care funds may be invested separately or together. The investment income shall be divided between the funds in the proportion that each contributed to the invested amount.

(7) Endowment care funds shall be invested in accordance with Section 31A-18-105 and Title 75, Chapter 7, Utah Uniform Trust Code.

(8) (a) An endowment care cemetery shall place endowment care funds with an independent trustee appointed by the endowment care cemetery.

(b) A trustee may be independent even if it has common ownership with the cemetery.

(c) The independent trustee shall be a depository institution, as defined by Section 7-1-103, or an insurer, as defined in Section 31A-1-301.

(9) (a) The trustee shall submit to the endowment care cemetery an annual independent attestation of the endowment care trust funds.

(b) The attestation shall state:

(i) the total amount of the general and special endowment care funds invested by law;

(ii) the amount of cash on hand not invested;

(iii) the location, description, and character of the investments in which the special endowment care funds are invested;

(iv) the value of any securities held in the endowment care fund; and

(v) the actual financial condition of the funds.

(10) (a) A trustee may not receive compensation for services and expenses, including audits, in excess of 5% of the income derived from an endowment care fund in any year.

(b) If there are insufficient funds from the income derived from the endowment care trust fund to pay for the attestation of the endowment care funds, the endowment care cemetery shall pay amounts due from funds other than the endowment care trust fund or income derived from that fund.

(11) The income from an endowment care fund shall be used for the care, maintenance, and embellishment of the cemetery as determined by the endowment care cemetery, and to pay for administering the fund.

Amended by Chapter 324, 2010 General Session



Section 3 - Withdrawals from endowment fund.

When the endowment care fund balance reaches $100,000, the cemetery authority may withdraw the initial deposit of $25,000 at the rate of $1,000 for each additional $3,000 added to the fund.

Amended by Chapter 167, 2000 General Session



Section 4 - Insufficiency in endowment fund.

(1) An endowment care cemetery that maintains a trust fund that is not funded at least in the amount required by this chapter or any state or federal law applicable to the fund at the time of underfunding shall immediately deposit additional money to the endowment care trust fund in an amount to bring the fund into compliance with applicable law.

(2) (a) If the trustee of an endowment care trust fund determines that an insufficiency in the endowment care trust fund exists, the trustee shall provide written notice to the endowment care cemetery.

(b) If after 60 days of the notice to the endowment care cemetery, the endowment care cemetery has not deposited sufficient money into the fund, the trustee shall file, as a lien upon the property of the endowment care cemetery, a claim in behalf of the endowment care trust fund in the amount of the insufficiency.

Amended by Chapter 3, 1996 General Session






Article 5 - Rights and Title to Cemetery Lots

Section 1 - Unused or unkept lots -- Notice procedures.

(1) If a municipality or cemetery maintenance district owns a cemetery and has conveyed cemetery lots or parcels by deed with or without restrictions, and the grantee, or persons claiming through the grantee, for more than 60 years:

(a) have not used portions of the lots or parcels for purposes of burial and have not provided for the care of the lots or parcels beyond that uniformly provided for all lots of the cemetery, and during the 60-year period have not given the municipality or cemetery maintenance district written notice of any claim or interest in the lots or parcels; or

(b) have not used a portion of the lots or parcels for purposes of burial and have not kept the lots or parcels free of weeds or brush, but have allowed it to remain entirely unimproved for more than 20 years, and the lots or parcels are located in the portion of the cemetery where they adjoin or are adjacent to improved parts of the cemetery and by reason of their unimproved condition detract from the appearance of the cemetery, interfere with its harmonious improvements, and furnish a place for the growth of weeds and brush, then the municipality or cemetery maintenance district shall demand of the grantee or persons claiming through the grantee either of the following:

(i) that they file with the municipality or cemetery maintenance district a written notice of claim or interest in and to the lots or parcels recorded by evidence of their claim of ownership within 50 days after the service of a copy of the notice of demand; or

(ii) that they keep the premises clear of weeds and in a condition of harmony with other adjoining lots.

(2) The municipality or cemetery maintenance district shall serve a copy of the demand or notice required by Subsection (1) on the grantee or persons claiming through the grantee in accordance with the Utah Rules of Civil Procedure.

Amended by Chapter 123, 2002 General Session



Section 2 - Action in district court for title to lots.

If either the grantee, or person claiming through the grantee, fails to comply with the demand or notice, the municipality or cemetery maintenance district may bring an action in the district court of the county in which the cemetery is located against all parties who have not responded to the notice for the purpose of terminating the rights of the parties in the lots or parcels and restoring the lots or parcels to the municipality or cemetery maintenance district free of any right, title, or interest of the grantee, persons claiming through the grantee, their heirs, or assigns. Any action to reclaim title to grave sites, parcels, or lots shall be brought and determined in the same manner as actions concerning other real property. The portion of any grave site, lot, or parcel in which a body is buried may not be included in any action to revest title to the lot, site, or parcel in the municipality or cemetery maintenance district, and the grave site in which a body is interred shall remain undisturbed together with any adjoining property so as to allow the proper approach to the grave site.

Amended by Chapter 123, 2002 General Session



Section 3 - Abandonment -- Standards -- Prima facie evidence.

The fact that the grantee or holder of a lot or parcel in a cemetery has not used portions of the lots or parcels for the purpose of burial for more than 60 years shall be prima facie evidence that the grantee or holder had abandoned the lots or parcels if during that time the grantee or holder:

(1) has not provided the care to the lots or parcels provided uniformly to all lots or parcels within the cemetery;

(2) has not given to the municipality or cemetery maintenance district a written notice of claim or interest in the lots or parcels; or

(3) has not kept the lots or parcels free of weeds or brush.

Amended by Chapter 123, 2002 General Session



Section 4 - Copy of judgment to be filed with county recorder.

A certified copy of the judgment in the action to revest title to cemetery lots, sites, or parcels shall be filed with the county recorder in the county in which the lots, sites, or parcels are located.

Enacted by Chapter 132, 1985 General Session



Section 5 - Proceeds of resale of lots.

The proceeds from the subsequent resale of any lot or parcel, title to which has been revested in the municipality or cemetery maintenance district under Section 8-5-2 or 8-5-6, less the costs and expenses incurred in the proceeding, shall become part of the permanent care and improvement fund of the municipality or cemetery maintenance district, subject to subsequent disposition under Title 10, Chapter 5, Uniform Fiscal Procedures Act for Utah Towns, Title 10, Chapter 6, Uniform Fiscal Procedures Act for Utah Cities, or Title 17B, Chapter 1, Part 6, Fiscal Procedures for Local Districts.

Amended by Chapter 329, 2007 General Session



Section 6 - Alternative council or board procedures for notice -- Termination of rights.

(1) As an alternative to the procedures set forth in Sections 8-5-1 through 8-5-4, a municipal council or cemetery maintenance district board may pass a resolution demanding that the owner of a lot, site, or portion of the cemetery, which has been unused for burial purposes for more than 60 years, file with the county recorder, city recorder, or town clerk notice of any claim to the lot, site, or portion of the cemetery.

(2) The municipal council or cemetery maintenance district board shall then cause a copy of the resolution to be personally served on the owner in the same manner as personal service of process in a civil action. The resolution shall notify the owner that the owner shall, within 60 days after service of the resolution on the owner, express interest in maintaining the cemetery lot, site, or portion of the cemetery and submit satisfactory evidence of an intention to use the lot, site, or portion of the cemetery for a burial.

(3) If the owner cannot be personally served with the resolution of the municipal council or cemetery maintenance district board as required in Subsection (2), the municipal council or cemetery maintenance district board shall publish its resolution:

(a) (i) for three successive weeks in a newspaper of general circulation within the county; and

(ii) in accordance with Section 45-1-101 for three weeks; and

(b) mail a copy of the resolution within 14 days after the publication to the owner's last known address, if available.

(4) If, for 30 days after the last date of service or publication of the municipal council's or cemetery maintenance district board's resolution, the owner or person with a legal interest in the cemetery lot fails to state a valid interest in the use of the cemetery lot, site, or portion of the cemetery for burial purposes, the owner's rights are terminated and that portion of the cemetery shall be vested in the municipality or cemetery maintenance district.

Amended by Chapter 388, 2009 General Session



Section 7 - Sale of only right to be buried.

Municipalities and cemetery maintenance districts shall sell only the right to be buried in the cemetery and all cemetery lots or parcels sold by a municipality after April 29, 1985, or by a cemetery maintenance district after June 1, 2001 shall be rights to be buried only. Nothing in this section shall prevent municipalities or cemetery maintenance districts from imposing additional terms on the sale of rights to burial.

Amended by Chapter 123, 2002 General Session



Section 8 - Municipal and maintenance district cemeteries -- Rights of lot holders -- Compensation -- Perpetual care charges.

(1) The owner, grantee, or person claiming through the grantee shall have the right, on presentation of the certificate of title or right to burial to the municipality or cemetery maintenance district, for any lot or parcel which has reverted to the municipality or cemetery maintenance district, at the option of the municipality or cemetery maintenance district, to:

(a) be compensated for the lot or parcel at the reasonable value of the lot or parcel as of the date the certificate is presented to the municipality or cemetery maintenance district;

(b) receive a right to burial to another lot or parcel if the right to burial or title to the lot or parcel has been sold by the municipality or cemetery maintenance district; or

(c) receive the right to burial to the lot or parcel if the municipality or cemetery maintenance district has not sold the right to burial to the lot or parcel.

(2) Nothing in this section prevents a municipality or cemetery maintenance district from collecting unpaid perpetual care charges from a person claiming title or the right to burial.

Amended by Chapter 123, 2002 General Session









Title 9 - Heritage, Arts, Libraries, and Cultural Development

Article 1 - General Policies and Administration

Section 102 - Definitions.

As used in this title:

(1) "Executive director" means the executive director of the Department of Heritage and Arts.

(2) "Department" means the Department of Heritage and Arts.

Amended by Chapter 212, 2012 General Session



Section 201 - Department of Heritage and Arts -- Creation -- Powers and duties.

(1) There is created the Department of Heritage and Arts.

(2) The department shall:

(a) be responsible for preserving and promoting the heritage of the state, the arts in the state, and cultural development within the state;

(b) perform heritage, arts, and cultural development planning for the state;

(c) coordinate the program plans of the various divisions within the department;

(d) administer and coordinate all state or federal grant programs which are, or become, available for heritage, arts, and cultural development;

(e) administer any other programs over which the department is given administrative supervision by the governor;

(f) submit, before November 1, an annual written report to the governor and the Legislature; and

(g) perform any other duties as provided by the Legislature.

(3) The department may solicit and accept contributions of money, services, and facilities from any other sources, public or private, but may not use those contributions for publicizing the exclusive interest of the donor.

(4) Money received under Subsection (3) shall be deposited in the General Fund as restricted revenues of the department.

Amended by Chapter 255, 2013 General Session



Section 201.1 - Executive director of department -- Appointment -- Removal -- Compensation.

(1) The department shall be directed, organized, and managed by an executive director appointed by the governor with the consent of the Senate.

(2) The executive director serves at the pleasure of the governor.

(3) The salary of the executive director shall be established by the governor within the salary range fixed by the Legislature in Title 67, Chapter 22, State Officer Compensation.

Enacted by Chapter 212, 2012 General Session



Section 201.2 - Organization of department -- Jurisdiction of executive director.

The executive director:

(1) may organize the department in any fashion considered appropriate, unless otherwise expressly provided by statute; and

(2) may consolidate personnel and service functions to effectuate efficiency and economy within the department.

Enacted by Chapter 212, 2012 General Session



Section 202 - Cooperation with other agencies and organizations.

In carrying out the provisions and purposes of this title, the department shall cooperate with, and make use of, the facilities and services of existing private or public agencies, corporations, persons, companies, or organizations to the fullest extent possible, and all state agencies, bureaus, or departments within their capabilities shall render full and complete cooperation to the department.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 203 - Compliance with Administrative Procedures Act.

The department and all of its divisions, boards, offices, bureaus, commissions, and other entities shall comply with the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, in their adjudicative proceedings.

Amended by Chapter 382, 2008 General Session



Section 801 - Title.

This part is known as the "Commission on National and Community Service Act."

Enacted by Chapter 119, 1994 General Session



Section 802 - Definitions.

(1) "Act" means the National Community and Service Trust Act of 1993, 42 U.S.C. 12501 et seq.

(2) "Commission" means the Utah Commission on Service and Volunteerism created in Section 9-1-803.

(3) "Corporation" means the Corporation for National and Community Service described in the act.

Amended by Chapter 38, 2013 General Session



Section 803 - Creation -- Members -- Appointment -- Terms -- Vacancies -- Per diem and expenses.

(1) There is created the Utah Commission on Service and Volunteerism consisting of 19 voting members and one nonvoting member.

(2) The 19 voting members of the commission are:

(a) the lieutenant governor;

(b) the commissioner of higher education or the commissioner's designee;

(c) the state superintendent of public instruction or the superintendent's designee;

(d) the executive director of the Department of Heritage and Arts or the executive director's designee;

(e) nine members appointed by the governor as follows:

(i) an individual with expertise in the educational, training, and developmental needs of youth, particularly disadvantaged youth;

(ii) an individual with experience in promoting the involvement of older adults in volunteer service;

(iii) a representative of a community-based agency or organization within the state;

(iv) a representative of local government;

(v) a representative of a local labor organization in the state;

(vi) a representative of business;

(vii) an individual between the ages of 16 and 25 who participates in a volunteer or service program;

(viii) a representative of a national service program; and

(ix) a representative of the volunteer sector; and

(f) six members appointed by the governor from among the following groups:

(i) local educators;

(ii) experts in the delivery of human, educational, cultural, environmental, or public safety services to communities and individuals;

(iii) representatives of Native American tribes;

(iv) representatives of organizations that assist out-of-school youth or other at-risk youth; or

(v) representatives of entities that receive assistance under the Domestic Volunteer Service Act of 1973, 42 U.S.C. 4950 et seq.

(3) The nonvoting member of the commission is the state representative of the corporation.

(4) (a) In appointing persons to serve on the commission, the governor shall ensure that:

(i) no more than 10 voting members of the commission are members of the same political party; and

(ii) no more than five voting members of the commission are state government employees.

(b) In appointing persons to serve on the commission, the governor shall strive for balance on the commission according to race, ethnicity, age, gender, and disability characteristics.

(5) (a) Except as required by Subsection (5)(b), as terms of current commission members expire, the governor shall appoint each new member or reappointed member to a three-year term.

(b) Notwithstanding the requirements of Subsection (5)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of commission members are staggered so that approximately one-third of the commission is appointed every year.

(6) When a vacancy occurs in the membership, the replacement shall be appointed for the unexpired term.

(7) A member appointed by the governor may not serve more than two consecutive terms.

(8) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 38, 2013 General Session



Section 805 - Election of commission chair and vice chair.

(1) The voting members of the commission shall elect a chair and a vice-chair from among the voting members of the commission.

(2) The chair and vice-chair shall serve for a term of one year.

Amended by Chapter 38, 2013 General Session



Section 806 - Commission chair and vice chair duties.

(1) The chair shall:

(a) preside at meetings of the commission; and

(b) authorize and execute the actions of the commission.

(2) The vice-chair shall:

(a) assist the chair;

(b) if the chair is absent, perform the duties of the chair;

(c) accept special assignments from the chair; and

(d) perform other duties as delegated by the commission.

Amended by Chapter 38, 2013 General Session



Section 808 - Meetings -- Quorum.

(1) The commission shall meet at least quarterly.

(2) A voting member of the commission who fails to attend at least 75% of called meetings in a calendar year is automatically removed from the commission.

(3) A commission quorum is a simple majority of the voting members.

Amended by Chapter 38, 2013 General Session



Section 809 - Commission duties.

(1) The commission shall:

(a) assist in the selection, development, and oversight of programs funded and established by the act;

(b) pursue opportunities for sustainable and high-impact community service;

(c) develop and annually update a three-year community service plan for the state, including the establishment of state priorities; and

(d) stimulate increased community awareness of the impact of volunteer service in the state.

(2) (a) The commission may, subject to Title 63J, Chapter 5, Federal Funds Procedures Act, receive and accept federal funds, and may receive and accept private gifts, donations, or funds from any source.

(b) Money received under this Subsection (2) shall be deposited with the state and shall be available to the commission to carry out the purposes of this part.

Amended by Chapter 38, 2013 General Session



Section 810 - Reporting and administration.

(1) The commission shall report to the office of the lieutenant governor.

(2) The Department of Heritage and Arts shall provide administrative and staff support services to the commission.

Amended by Chapter 38, 2013 General Session



Section 811 - Rulemaking.

In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the Department of Heritage and Arts may make rules to:

(1) implement this part; and

(2) ensure the commission complies with the act and related federal requirements.

Repealed and Re-enacted by Chapter 38, 2013 General Session






Article 6 - Arts Development

Section 102 - Definitions.

As used in this chapter:

(1) "Advisory board" means the Museum Services Advisory Board created in Section 9-6-604.

(2) "Board" means the Board of Directors of the Utah Arts Council created in Section 9-6-204.

(3) "Council" means the Utah Arts Council created in Section 9-6-301.

(4) "Director" means the director of the Division of Arts and Museums.

(5) "Division" means the Division of Arts and Museums.

(6) "Museum" means an organized and permanent institution that:

(a) is owned or controlled by the state, a county, or a municipality, or is a nonprofit organization;

(b) has an educational or aesthetic purpose;

(c) owns or curates a tangible collection; and

(d) exhibits the collection to the public on a regular schedule.

(7) "Office" means the Office of Museum Services created in Section 9-6-602.

(8) (a) "Pass-through funding" means funds appropriated by the Legislature to a state agency that are intended to be passed through the state agency to:

(i) local governments;

(ii) other government agencies;

(iii) private organizations, including not-for-profits; or

(iv) persons in the form of a loan or grant.

(b) The funding may be:

(i) general funds, federal funds, dedicated credits, or any combination of funding sources; and

(ii) ongoing or one-time.

Amended by Chapter 212, 2012 General Session



Section 201 - Division of Arts and Museums -- Creation -- Powers and duties.

(1) There is created within the department the Division of Arts and Museums under the administration and general supervision of the executive director or the designee of the executive director.

(2) The division shall be under the policy direction of the board.

(3) The division shall advance the interests of the arts, in all their phases, within the state, and to that end shall:

(a) cooperate with and locally sponsor federal agencies and projects directed to similar undertakings;

(b) develop the influence of arts in education;

(c) involve the private sector, including businesses, charitable interests, educational interests, manufacturers, agriculturalists, and industrialists in these endeavors;

(d) utilize broadcasting facilities and the power of the press in disseminating information; and

(e) foster, promote, encourage, and facilitate, not only a more general and lively study of the arts, but take all necessary and useful means to stimulate a more abundant production of an indigenous art in this state.

(4) The board shall set policy to guide the division in accomplishing the purposes set forth in Subsection (3).

(5) The division may not grant funds for the support of any arts project under this section unless the project has been first approved by the board.

(6) (a) For a pass-through funding grant of at least $25,000, the division shall make quarterly disbursements to the pass-through funding grant recipient, contingent upon the division receiving a quarterly progress report from the pass-through grant recipient.

(b) The division shall:

(i) provide the pass-through grant recipient with a progress report form for the reporting purposes of Subsection (6)(a); and

(ii) include reporting requirement instructions with the form.

Amended by Chapter 111, 2010 General Session



Section 202 - Division director.

(1) The chief administrative officer of the division shall be a director appointed by the executive director in consultation with the board and the advisory board.

(2) The director shall be a person experienced in administration and knowledgeable about the arts and museums.

(3) In addition to the division, the director is the chief administrative officer for:

(a) the Board of Directors of the Utah Arts Council created in Section 9-6-204;

(b) the Utah Arts Council created in Section 9-6-301;

(c) the Office of Museum Services created in Section 9-6-602; and

(d) the Museum Services Advisory Board created in Section 9-6-604.

Amended by Chapter 212, 2012 General Session



Section 203 - Division powers relating to property.

(1) The division may:

(a) take by purchase, grant, gift, devise, or bequest, any property, real or personal, for any purpose appropriate to its objects; and

(b) convert property received by gift, grant, devise, or bequest and not suitable for its uses, into other property so available or into money.

(2) The property received or converted under Subsection (1) shall be held, invested, and managed and its proceeds used by the division for the purposes and under the conditions prescribed in the grant or donation.

(3) If by the terms of any grant, gift, devise, or bequest, conditions are imposed that are impracticable under the law, the grant or donation does not fail but the conditions shall be rejected and the intent of the grantor or donor carried out as nearly as may be.

(4) A grant, gift, devise, or bequest for the benefit of the division may not be defeated or prejudiced by any misnomer, misdescription, or informality if the intention of the grantor or donor can be shown or ascertained with reasonable certainty.

Amended by Chapter 378, 2010 General Session



Section 204 - Utah Arts Council Board of Directors.

(1) There is created within the division the Board of Directors of the Utah Arts Council.

(2) (a) The board shall consist of 13 members appointed by the governor to four-year terms of office with the consent of the Senate.

(b) Notwithstanding the requirements of Subsection (2)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(c) Nine board members shall be working artists in the following areas:

(i) visual arts;

(ii) architecture or design;

(iii) literature;

(iv) music;

(v) sculpture;

(vi) folklore or folk arts;

(vii) theatre;

(viii) dance; and

(ix) media arts.

(d) Four board members shall be citizens knowledgeable in the arts.

(3) The members shall be appointed from the state at large with due consideration for geographical representation.

(4) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term by the governor within one month from the time of vacancy.

(5) Seven members of the board constitute a quorum for the transaction of business.

(6) The governor shall annually select one of the board members as chair.

(7) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(8) A member may not receive gifts, prizes, or awards of money from the purchasing fund of the division during the member's term of office.

Amended by Chapter 212, 2012 General Session



Section 205 - Board powers and duties.

(1) The board may:

(a) make, amend, or repeal rules for the conduct of its business in governing the council in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act;

(b) receive gifts, bequests, and property; and

(c) issue certificates and offer and confer prizes, certificates, and awards for works of art and achievement in the arts.

(2) The board shall make policy for the council.

(3) (a) By September 30 of each year, the board shall prepare and submit a request to the governor and the Legislature for prioritized capital facilities grants to be awarded to eligible individuals and organizations under this part and Parts 3 through 5.

(b) The board shall prepare a list of the requested capital facilities grants in a prioritized order and include a written explanation of:

(i) the total grant amount requested in the list; and

(ii) the basis of its prioritization of requested grants on the list.

(c) The board shall accept applications for capital facilities grants through June 1 of each year, prior to compiling and submitting its yearly request to the governor and the Legislature under Subsection (3)(a).

Amended by Chapter 212, 2012 General Session



Section 301 - Creation -- Members.

(1) There is created the Utah Arts Council.

(2) Members of the council may be of the following four classes:

(a) members of the board;

(b) honorary members;

(c) annual members; and

(d) life members.

Amended by Chapter 24, 2006 General Session



Section 302 - Honorary life membership.

(1) Any person who submits to the board a work of art executed by himself which is accepted by the board shall, by the tender and acceptance of that work of art and on receipt of a certificate of membership issued by the board, become an honorary member for life.

(2) The board may also confer an honorary life membership for outstanding achievement in art, literature, or music upon any resident of the state.

Amended by Chapter 4, 1993 General Session

Amended by Chapter 78, 1993 General Session



Section 303 - Annual members -- Fees.

Each patron of the arts or anyone interested in them shall, upon payment of a membership fee determined by the board by rule, and if elected by the board, receive a certificate of membership for one year and become an annual member.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 304 - Annual membership for life -- Fees.

Each person, upon payment of a lifetime membership fee determined by the board by rule, and if elected by the board, shall have all the privileges of annual membership for life.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 305 - Art collection committee.

(1) The board shall appoint a committee of artists or judges of art to take charge of all works of art acquired under this chapter. This collection shall be known as the Utah State Alice Art Collection.

(2) (a) Except as required by Subsection (2)(b), as terms of current committee members expire, the board shall appoint each new member or reappointed member to a four-year term.

(b) Notwithstanding the requirements of Subsection (2)(a), the board shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of committee members are staggered so that approximately half of the board is appointed every two years.

(3) When a vacancy occurs in the membership, the replacement shall be appointed for the unexpired term.

(4) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 212, 2012 General Session



Section 306 - Collection.

(1) All works of art acquired under this part shall become part of the Utah State Alice Art Collection.

(2) The art collection shall be held as the property of the state, under control of the division, and may be loaned in whole or in part for exhibition purposes to different parts of the state according to rules prescribed by the board.

(3) The division shall take every precaution to avoid damage or destruction to the property of the institute and the art works submitted by exhibitors and shall procure ample insurance on them.

(4) All art works shipped to and from the place of exhibition shall be packed by an expert packer.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 307 - Application of funds received by council.

All money received by the council shall be applied or expended in the furtherance of the arts as ordered by the director under policies established by the board.

Amended by Chapter 24, 2006 General Session



Section 401 - Short title.

This part is known as the "Utah Percent-for-Art Act."

Renumbered and Amended by Chapter 241, 1992 General Session



Section 402 - Purpose.

This part is designed to:

(1) establish a program which administers that portion of appropriations for capital expenditures which is set aside for the acquisition of works of art used for public buildings;

(2) enhance the quality of life in the state by placing art of the highest quality in public spaces where it is seen by the general public;

(3) promote and preserve appreciation for and exposure to the arts; and

(4) foster cultural development in the state and encourage the creativity and talents of its artists and craftspeople.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 403 - Definitions.

As used in this part:

(1) "Artist" means a practitioner in the visual arts, generally recognized by critics and the artist's peers as a professional who is committed to producing high quality work on a regular basis, and who is not the project architect or a member of the project's architectural firm.

(2) "Acquired or constructed" means acquired, constructed, reconstructed, restored, enlarged, improved, renovated, repaired, replaced, equipped, or furnished in whole or in part with state funds.

(3) "Contracting agency" means the state agency which is responsible for supervising the principal user of a state building or facility.

(4) "Principal user" means the department, board, commission, institution, or agency of the state for the principal use of which a state building or facility is acquired or constructed.

(5) "Program" means the Percent-for-Art Program created in this part.

(6) "Project" means the project whereby state buildings or facilities are acquired or constructed.

(7) (a) "State building or facility" means a state building, permanent structure, facility, park, or appurtenant structure thereof, wholly or partially enclosed, which includes, but is not restricted to a space or facility used or to be used for carrying out the functions of a department, board, commission, institution, or agency of the state, including offices, hearing or meeting rooms, auditoriums, libraries, courtrooms, classrooms, workshops, laboratories, eating or sleeping facilities, or highway rest areas.

(b) "State building or facility" does not include motor pools, heating plants, sheds, sewers, parking lots, bridges, highways, or buildings used solely for storage or warehousing.

(8) "Work of art" or "works of art" means any form of original creation of visual art including, but not restricted to any sculpture, bas relief, high relief, mobile, fountain, painting, graphic, print, lithograph, etching, embossing, drawing, mural, mosaic, supergraphic, fresco, photograph, ceramic, fiber, mixed media, or combination of forms.

Amended by Chapter 4, 1993 General Session



Section 404 - Creation of program -- Use of appropriations.

(1) A Percent-for-Art Program shall be administered by the division.

(2) Any appropriation received by the director shall be used to acquire existing works of art or to commission the creation of works of art placed in or at appropriate state buildings or facilities as determined by the division. Any unexpended funds remaining at the end of the fiscal year shall be nonlapsing and not revert to the General Fund.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 405 - Procedures, guidelines, and rules.

(1) The division shall follow these guidelines in administering the program:

(a) Works of art shall be acquired under the program for use only with respect to those buildings or facilities that the division determines have significant public use or access, especially where the design and technical construction of the building or facility lend themselves to works of art. All funds set aside and administered by the program from appropriations for any state building or facility of which any part is obtained from the issuance of bonds shall be used only to acquire works of art that will be placed in or at, and remain a part of, that building or facility, to the extent necessary to preserve the federal income tax exemption otherwise allowed for interest paid on the bonds.

(b) The goal of the division in administering the program is to fairly distribute works of art throughout the various social, economic, and geographic communities of the state.

(c) The division shall give first preference to Utah artists, and to artists from other states which have similar percent-for-art programs and demonstrate a reciprocal preference for Utah artists.

(d) The division shall involve the director of the Division of Facilities Construction and Management, or the director's designee, and the project architect in the process of screening or selecting works of art or artists to create works of art for each project and shall involve in that process representatives from the project's principal user or contracting agency, the community in which the project is located, and the art profession. The project's principal user or contracting agency shall have representation at least equal to any other entity on the selection committee, as designated by the project's president or director. Any selection and placement of art shall be by a majority decision of the user agency representatives on the committee and a majority decision of the entire committee. The selection and placement shall be approved by the president or director of the principal user.

(e) Any relocation of art placed under this program shall be done with the participation from the division and the Division of Facilities Construction and Management and with approval from the president or director of the principal user.

(f) The costs of administering the program and conserving and maintaining all works of art placed under the program are limited to 15% of the funds deposited in the Utah Percent-for-Art Account.

(2) The division shall adopt procedures, guidelines, and rules as necessary to implement this chapter and administer the program.

Amended by Chapter 378, 2010 General Session



Section 406 - Director to enter into contracts.

The director may enter into contracts on behalf of the division to acquire works of art and to commission artists for the creation of works of art as selected by the division or committees established by the division, and may sue and be sued in the name of the division upon these contracts.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 407 - Title to work of art vests in the name of the state -- Title subject to restrictions and interests.

(1) Title to a work of art acquired by or created for the program vests upon its completion, installation, and final acceptance in the division in the name of the state.

(2) Title to a work of art acquired from appropriations for any state building or facility of which any part is obtained from the issuance of bonds, and placed in or at that building or facility, is subject to the same restrictions and interests as title to that building or facility, to the extent necessary to preserve the federal income tax exemption otherwise allowed for interest paid on those bonds.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 408 - Division responsible for maintenance and security.

The division is responsible, in cooperation with the contracting agency, for the conservation, maintenance, and security of all works of art placed in or at each state building or facility under the program.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 409 - Rights of artist commissioned by program.

An artist who is commissioned by the program to create a work of art has the following rights with respect to that work of art:

(1) all rights secured to the artist under federal copyright laws;

(2) the right to claim authorship of the work of art;

(3) the right to photographic reproduction of the work of art;

(4) the right of first refusal:

(a) to conduct all repair and conservation work on the work of art in accordance with accepted principles of professional conservation; and

(b) to purchase the work of art if the state decides to sell it; and

(5) the right to deny further association of the artist's name with or authorship of the work of art if conservation or repair work is done by a person other than the artist, which in the opinion of the artist damages its integrity.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 501 - Definitions.

As used in this part:

(1) "Endowment fund" means any arts endowment fund created under this chapter by a qualifying organization.

(2) "Qualifying organization" means any Utah nonprofit arts organization that qualifies under this chapter to create an endowment fund, receive state money into the endowment fund, match state money deposited into the endowment fund, and expend interest earned on the endowment fund.

(3) "State fund" means the Utah Arts Endowment Fund created under Section 9-6-502.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 502 - Utah Arts Endowment Fund.

(1) There is created an expendable special revenue fund known as the "Utah Arts Endowment Fund."

(2) The state fund shall be administered by the board in accordance with applicable law.

(3) Any administrative costs incurred by the board shall be reviewed by the appropriate appropriations committee of the Legislature.

(4) The state fund shall contain all money appropriated to it by the Legislature, all federal funds received for purposes of this part, plus interest and other income earned on them.

(5) The purpose of the state fund is to provide money to qualifying arts organizations to enable them to create their own arts endowment funds and to the board to administer the state fund.

Amended by Chapter 400, 2013 General Session



Section 503 - Arts organization endowment funds.

(1) Any Utah nonprofit arts organization may create an endowment fund into which there may be deposited money from the state fund. The principal of each endowment fund may not be expended by the qualifying organization and shall be held in perpetuity solely by the qualifying organization or by the council on behalf of the qualifying organization. Only interest income earned on the amount in each endowment fund may be expended by the qualifying organization. The principal of each endowment fund shall be invested in accordance with Title 51, Chapter 7, State Money Management Act.

(2) If a qualifying organization receives $50,000 or more from the state fund, the money shall be administered in accordance with generally accepted accounting principles by the qualifying organization's professional management. Amounts less than $50,000 shall be placed in a state trust and agency fund invested by the state treasurer, who shall allocate interest income to the qualifying organization.

(3) If an endowment fund is invested by the state treasurer the costs for this administration shall be deducted from the interest income before allocations of interest income may be made to the qualifying organization.

Amended by Chapter 342, 2011 General Session



Section 504 - Duties of board.

The board shall:

(1) allocate money from the state fund to the endowment fund created by a qualifying organization under Section 9-6-503;

(2) determine the eligibility of each qualifying organization to receive money from the state fund into the endowment fund of the qualifying organization and be the final arbiter of eligibility;

(3) determine the matching amount each qualifying organization shall raise in order to qualify to receive money from the state fund;

(4) establish a date by which each qualifying organization shall provide its matching funds;

(5) verify that matching funds have been provided by each qualifying organization by the date determined in Subsection (4); and

(6) in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, establish criteria by rule not otherwise prescribed in this chapter for determining the eligibility of qualifying organizations to receive money from the state fund.

Amended by Chapter 378, 2010 General Session



Section 505 - Eligibility requirements of qualifying arts organizations -- Allocation limitations -- Matching requirements.

(1) Any qualifying organization may apply to receive money from the state fund to be deposited in an endowment fund it has created under Subsection 9-6-503(1):

(a) if it has received a grant from the board during one of the three years immediately before making application for state fund money under this Subsection (1); or

(b) upon approval by the board if it has not received a grant from the board within the past three years.

(2) (a) The maximum amount that may be allocated to each qualifying organization from the state fund shall be determined by the board by calculating the average cash income of the qualifying organization during the past three fiscal years as contained in the qualifying organization's final reports on file with the board. The board shall notify each qualifying organization of the maximum amount of money from the state fund for which it qualifies.

(b) The minimum amount that may be allocated to each qualifying organization from the state fund is $2,500.

(c) If the maximum amount for which the organization qualifies is less than $2,500, the organization may still apply for $2,500.

(3) After the board determines that a qualifying organization is eligible to receive money from the state fund and before any money is allocated to the qualifying organization from the state fund, the qualifying organization shall match the amount qualified for by money raised and designated exclusively for that purpose. State money, in-kind contributions, and preexisting endowment gifts may not be used to match money from the state fund.

(4) Endowment match money shall be based on a sliding scale as follows:

(a) any amount requested not exceeding $100,000 shall be matched one-to-one;

(b) any additional amount requested that makes the aggregate amount requested exceed $100,000 but not exceed $500,000 shall be matched two-to-one; and

(c) any additional amount requested that makes the aggregate amount requested exceed $500,000 shall be matched three-to-one.

(5) (a) Qualifying organizations shall raise the matching amount within three years after applying for money from the state fund by a date determined by the board.

(b) Money from the state fund shall be released to the qualifying organization only upon verification by the board that the matching money has been received on or before the date determined under Subsection (5)(a). Verification of matching funds shall be made by a certified public accountant.

(c) Money from the state fund shall be released to qualifying organizations with professional endowment management in increments not less than $20,000 as audited confirmation of matching funds is received by the board.

(d) Money from the state fund shall be granted to each qualifying organization on the basis of the matching funds it has raised by the date determined under Subsection (5)(a).

Amended by Chapter 324, 2010 General Session



Section 506 - Unallocated money.

Money in the state fund that is unallocated shall be reallocated by the board on a proportionate basis to qualifying organizations that raise 100% of their required match by the date determined under Subsection 9-6-505(5)(a).

Amended by Chapter 342, 2011 General Session



Section 507 - Spending restrictions -- Return of endowment.

(1) A qualifying organization, once it has received its endowment money from the state fund, may not expend any of those money or the required matching money in its endowment fund, but may expend only the interest income earned on the money in its endowment fund.

(2) If the board determines that a qualifying organization has expended any amount of the endowment money received from the state fund or any amount of the required matching money, the qualifying organization shall return the amount it received from the state fund. The board shall reallocate any such returned money to qualifying organizations in the manner as provided in Section 9-6-506.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 508 - Federal match.

The creation of the state fund and the use of its money to enable qualifying organizations to create their own endowment funds may be construed as a state match for any arts funding from the federal government that may be provided.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 602 - Office of Museum Services created -- Purpose.

(1) There is created within the Division of Arts and Museums the Office of Museum Services.

(2) The office shall assist Utah museums in improving their ability to:

(a) care for and manage collections;

(b) develop quality educational resources such as exhibitions, collections, and publications; and

(c) provide access to collections for research.

Renumbered and Amended by Chapter 24, 2006 General Session



Section 603 - Duties of office.

(1) The office shall:

(a) recommend to the Museum Services Advisory Board:

(i) policies regarding:

(A) a grants program; and

(B) the equitable dissemination of office technical assistance; and

(ii) guidelines for determining eligibility for office grants;

(b) advise state and local government agencies and employees regarding museum related issues, including museum capital development projects;

(c) provide to Utah museums technical advice and information about sources of direct technical assistance;

(d) assist and advise Utah museums in locating sources of training for their museum staff members;

(e) develop and coordinate programs, workshops, seminars, and similar activities designed to provide training for staff members of Utah museums;

(f) undertake scholarly research as necessary to understand the training needs of the museum community and to assess how those needs could best be met;

(g) administer a state Museum Grant Program to assist eligible Utah museums; and

(h) establish a program by January 1, 2009, by rule, creating a certified local museum designation, including any provisions necessary to ensure public confidence in charitable solicitation undertaken by a certified local museum.

(2) (a) For a pass-through funding grant of at least $25,000, the office shall make quarterly disbursements to the pass-through funding grant recipient, contingent upon the office receiving a quarterly progress report from the pass-through grant recipient.

(b) The office shall:

(i) provide the pass-through grant recipient with a progress report form for the reporting purposes of Subsection (2)(a); and

(ii) include reporting requirement instructions with the form.

Amended by Chapter 111, 2010 General Session



Section 604 - Museum Services Advisory Board -- Membership.

(1) There is created the Museum Services Advisory Board.

(2) The advisory board shall consist of 11 members appointed by the governor.

(3) The governor shall ensure that the advisory board includes:

(a) at least six members who are qualified, trained, and experienced museum professionals, three of whom shall have a minimum of five years continuous paid work experience in a museum and be drawn from a list proposed by the Utah Museums Association;

(b) other persons with an interest in Utah's museums; and

(c) representation from throughout Utah.

(4) (a) Advisory board members shall be appointed for terms of four years except that three shall initially be appointed for two years, four for three years, and four for four years.

(b) The members serve until their successors are appointed and qualified.

(5) (a) The governor shall appoint the chair of the advisory board.

(b) The advisory board shall choose a vice chair from the advisory board's own members.

(c) Members may be reappointed for one additional term only, unless the governor determines that unusual circumstances warrant a further term.

(6) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term.

(7) Six members of the board constitute a quorum for the transaction of business.

(8) The advisory board shall meet at least once a year.

(9) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(10) The department shall pay those expenses on warrant to the Division of Finance from money in the budget appropriated for that purpose.

Amended by Chapter 212, 2012 General Session



Section 605 - Advisory board -- Duties.

(1) The advisory board is the policymaking body for the office.

(2) The advisory board shall, in consultation with the director of the office:

(a) set policies and, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, make rules governing:

(i) the office grants program; and

(ii) the awarding of grants to assist Utah's eligible museums; and

(b) set eligibility guidelines for grants administered through the office.

(3) (a) By September 30 of each year, the advisory board shall prepare and submit a request to the governor and the Legislature for prioritized capital facilities grants to be awarded to eligible museums under this part.

(b) The advisory board shall prepare a list of the requested capital facilities grants in a prioritized order and include a written explanation of:

(i) the total grant amount requested in the list; and

(ii) the basis of its prioritization of requested grants on the list.

(c) The advisory board shall accept applications for capital facilities grants through June 1 of each year, prior to compiling and submitting its yearly request to the governor and the Legislature under Subsection (3)(a).

Amended by Chapter 212, 2012 General Session



Section 606 - Office limitations.

The office may not:

(1) collect, manage, borrow, or purchase artifacts, objects, or other items for its own collection;

(2) operate its own exhibit or display area; or

(3) direct any action to be taken or make any mandatory policies to be followed by an individual museum or its parent agency.

Renumbered and Amended by Chapter 24, 2006 General Session



Section 701 - Title.

This part is known as the "State-Owned Art Collections Inventory Study Program Act."

Enacted by Chapter 229, 2006 General Session



Section 702 - Definitions.

As used in this part:

(1) "Committee" means the State-Owned Art Collections Inventory Committee established under Section 9-6-704.

(2) "Program" means the State-Owned Art Collections Inventory Study Program established under Section 9-6-703.

(3) (a) "State" means the state of Utah, its executive, legislative, and judicial branches, its departments, divisions, agencies, boards, commissions, councils, committees, and institutions including state institutions of higher education as defined under Section 53B-3-102.

(b) "State" does not include:

(i) the political subdivisions of the state; or

(ii) school districts.

(4) "Work of art" means visual art of any medium.

Enacted by Chapter 229, 2006 General Session



Section 703 - State-Owned Art Collections Inventory Study Program -- Division duties -- Funding for the study program.

(1) There is established the State-Owned Art Collections Inventory Study Program to study:

(a) providing a comprehensive electronic inventory of all state owned or held works of art, including each work of art's title, artist, medium, location, history, owner, condition, and one or more electronic images of each work of art;

(b) providing a publicly accessible and searchable Internet site of the electronic image of each work of art and other selected information in the inventory; and

(c) providing for the maintenance and tracking of the inventory, including the perpetual updating and improving of the inventory and its public accessibility.

(2) The division shall study, design, and plan a program in accordance with this part with the advice and assistance of the committee.

(3) The division shall study contracting with public and private entities as needed to implement the provisions of the program on a cost effective basis.

(4) The study program shall be funded from money:

(a) appropriated by the Legislature;

(b) private donations to the program; and

(c) other sources that may be made available to the program.

(5) The division, with the advice and assistance of the committee, shall establish a plan including the inventory scope, phases, and a budget for the implementation.

Enacted by Chapter 229, 2006 General Session



Section 704 - State-Owned Art Collections Inventory Program Committee -- Membership -- Chair -- Expenses -- Duties.

(1) There is created within the division the State-Owned Art Collections Inventory Committee.

(2) The committee consists of seven members who shall be experts in one or more aspect of the program as follows:

(a) the director of the Utah Museum of Fine Arts, or a designee;

(b) the director of the Utah Arts Council, or a designee;

(c) the director of the Division of Risk Management, or a designee;

(d) the director of the Utah Academic Library Consortium, or a designee;

(e) the director of the Utah State Archives and Records Service, or a designee;

(f) the director of the Division of Facilities Construction and Management; and

(g) a member of the public with expertise in the area of web site or database design and administration appointed by the other members of the committee to serve at the pleasure of the committee.

(3) (a) The committee shall annually elect a chairperson from its membership.

(b) (i) The committee shall hold meetings as needed to carry out its duties.

(ii) A meeting may be held on the call of the chair or a majority of the committee members.

(c) Four committee members are necessary to constitute a quorum at any meeting and, if a quorum exists, the action of a majority of members present shall be the action of the committee.

(4) A committee member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(5) The division shall provide staff support to the committee.

(6) The funding of the committee shall be a separate line item to the division in the annual appropriations act.

(7) The committee shall:

(a) advise the division on the design and implementation of the inventory study program;

(b) monitor, advise, and make recommendations to the division to promote and ensure the efficient and effective plan for the inventory study program; and

(c) study promoting collaborative efforts to develop public awareness, public school curriculum, and teacher training materials on the provisions of the program.

Amended by Chapter 286, 2010 General Session






Article 7 - Library Development

Section 101 - Definitions.

As used in this chapter:

(1) "Division" means the State Library Division.

(2) "Library board" means the library board of directors appointed locally as authorized by Section 9-7-402 or 9-7-502 and which exercises general policy authority for library services within a city or county of the state, regardless of the title by which it is known locally.

(3) (a) "Pass-through funding" means funds appropriated by the Legislature to a state agency that are intended to be passed through the state agency to:

(i) local governments;

(ii) other government agencies;

(iii) private organizations, including not-for-profits; or

(iv) persons in the form of a loan or grant.

(b) The funding may be:

(i) general funds, federal funds, dedicated credits, or any combination of funding sources; and

(ii) ongoing or one-time.

(4) "Physical format" means a transportable medium in which analog or digital information is published, such as print, microform, magnetic disk, or optical disk.

(5) "Policy" means the public library online access policy adopted by a library board to meet the requirements of Section 9-7-215.

(6) "Political subdivision" means a county, city, town, school district, public transit district, redevelopment agency, or special improvement or taxing district.

(7) "State agency" means the state, an office, department, agency, authority, commission, board, institution, hospital, college, university, or other instrumentality of the state.

(8) (a) "State publication" means a book, compilation, directory, document, contract or grant report, hearing memorandum, journal, law, legislative bill, magazine, map, monograph, order, ordinance, pamphlet, periodical, proceeding, public memorandum, resolution, register, rule, report, statute, audiovisual material, electronic publication, micrographic form and tape or disc recording regardless of format or method of reproduction, issued or published by a state agency or political subdivision for distribution.

(b) "State publication" does not include correspondence, internal confidential publications, office memoranda, university press publications, or publications of the state historical society.

Amended by Chapter 111, 2010 General Session



Section 201 - State Library Division -- Creation -- Purpose.

(1) There is created within the department the State Library Division under the administration and general supervision of the executive director or the designee of the executive director.

(2) The division shall be under the policy direction of the board.

(3) The division shall function as the library authority for the state and is responsible for general library services, extension services, the preservation, distribution and exchange of state publications, legislative reference, and other services considered proper for a state library.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 202 - Appointment of director.

(1) The chief administrative officer of the division shall be a director appointed by the executive director with the concurrence of the board.

(2) The director shall have a degree from an institution approved by the American Library Association in library science and shall have demonstrated administrative ability.

Enacted by Chapter 241, 1992 General Session



Section 203 - Division duties.

(1) The division shall:

(a) establish, operate, and maintain a state publications collection, a digital library of state publications, a bibliographic control system, and depositories as provided in this part;

(b) cooperate with:

(i) other agencies to facilitate public access to government information through electronic networks or other means;

(ii) other state or national libraries or library agencies; and

(iii) the federal government or agencies in accepting federal aid whether in the form of funds or otherwise;

(c) receive bequests, gifts, and endowments of money and deposit the funds with the state treasurer to be placed in the State Library Donation Fund, which funds shall be held for the purpose, if any, specifically directed by the donor; and

(d) receive bequests, gifts, and endowments of property to be held, used, or disposed of, as directed by the donor, with the approval of the Division of Finance.

(2) (a) For a pass-through funding grant of at least $25,000, the division shall make quarterly disbursements to the pass-through funding grant recipient, contingent upon the division receiving a quarterly progress report from the pass-through grant recipient.

(b) The division shall:

(i) provide the pass-through grant recipient with a progress report form for the reporting purposes of Subsection (2)(a); and

(ii) include reporting requirement instructions with the form.

Amended by Chapter 111, 2010 General Session



Section 204 - State Library Board -- Members -- Meetings -- Expenses.

(1) There is created within the department the State Library Board.

(2) (a) The board shall consist of nine members appointed by the governor.

(b) One member shall be appointed on recommendation from each of the following agencies:

(i) the State Office of Education;

(ii) the Board of Control of the State Law Library;

(iii) the Office of Legislative Research and General Counsel; and

(iv) the Utah System of Higher Education.

(c) Of the five remaining members at least two shall be appointed from rural areas.

(3) (a) Except as required by Subsection (3)(b), as terms of current board members expire, the governor shall appoint each new member or reappointed member to a four-year term.

(b) The governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(4) The members may not serve more than two full consecutive terms.

(5) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term in the same manner as originally appointed.

(6) Five members of the board constitute a quorum for conducting board business.

(7) The governor shall select one of the board members as chair who shall serve for a period of two years.

(8) The director of the State Library Division shall be executive officer of the board.

(9) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session

Amended by Chapter 324, 2010 General Session



Section 205 - Duties of board and director.

(1) The board shall:

(a) promote, develop, and organize a state library and make provisions for its housing;

(b) promote and develop library services throughout the state in cooperation with other state or municipal libraries, schools, or other agencies wherever practical;

(c) promote the establishment of district, regional, or multicounty libraries as conditions within particular areas of the state may require;

(d) supervise the books and materials of the state library and require the keeping of careful and complete records of the condition and affairs of the state library;

(e) establish policies for the administration of the division and for the control, distribution, and lending of books and materials to those libraries, institutions, groups, or individuals entitled to them under this chapter;

(f) serve as the agency of the state for the administration of state or federal funds that may be appropriated to further library development within the state;

(g) aid and provide general advisory assistance in the development of statewide school library service and encourage contractual and cooperative relations between school and public libraries;

(h) give assistance, advice, and counsel to all tax-supported libraries within the state and to all communities or persons proposing to establish them and conduct courses and institutes on the approved methods of operation, selection of books, or other activities necessary to the proper administration of a library;

(i) furnish or contract for the furnishing of library or information service to state officials, state departments, or any groups that in the opinion of the director warrant the furnishing of those services, particularly through the facilities of traveling libraries to those parts of the state otherwise inadequately supplied by libraries;

(j) where sufficient need exists and if the director considers it advisable, establish and maintain special departments in the state library to provide services for the blind, visually impaired, persons with disabilities, and professional, occupational, and other groups;

(k) administer a depository library program by collecting state publications, and providing a bibliographic information system;

(l) require the collection of information and statistics necessary to the work of the state library and the distribution of findings and reports;

(m) make any report concerning the activities of the state library to the governor as the governor may require; and

(n) develop standards for public libraries.

(2) (a) By September 30 of each year, the board shall prepare and submit a request to the governor and the Legislature for prioritized capital facilities grants to be awarded to eligible libraries under this chapter.

(b) The board shall prepare a list of the requested capital facilities grants in a prioritized order and include a written explanation of:

(i) the total grant amount requested in the list; and

(ii) the basis of its prioritization of requested grants on the list.

(c) The board shall accept applications for capital facilities grants through June 1 of each year, prior to compiling and submitting its yearly request to the governor and Legislature under Subsection (2)(a).

(3) The director shall, under the policy direction of the board, carry out the responsibilities under Subsection (1).

Amended by Chapter 111, 2010 General Session



Section 206 - State Library Donation Fund -- Deposits and fees.

(1) There is created an expendable special revenue fund entitled the "State Library Donation Fund" to receive bequests, gifts, and endowments of money.

(2) Any interest or proceeds realized from the use or disposition of property received by the division or interest on the fund itself shall be deposited in the State Library Donation Fund and used by the State Library Division for the purposes specified by the donor.

(3) All fees paid to the library and collections made due to damaged books or through sale or exchange of books and other materials shall be deposited in the General Fund as dedicated credits for use by the State Library Division.

Amended by Chapter 400, 2013 General Session



Section 207 - Deposit of state publications.

(1) (a) Each state agency and political subdivision publishing a digital version of a state publication shall deposit a digital copy with the division.

(b) Each state agency and political subdivision shall deposit with the division copies of each state publication that it elects to publish in a physical format in the numbers specified by the state librarian.

(c) The division shall forward two copies of each state publication published in a physical format deposited with it by a state agency to the Library of Congress, one copy to the state archivist, at least one copy to each depository library, and retain two copies.

(2) Each state agency or political subdivision shall deposit with the division a digital copy of each audio and video publication or recording issued by it for bibliographic listing and retention in the digital library.

(3) Each state agency or political subdivision shall deposit with the division copies of audio and video publications or recordings issued by it in physical formats in the numbers specified by the state librarian for bibliographic listing and retention in the state library collection.

(4) (a) The division shall publish or make available to the public through electronic networks a list of state agency publications.

(b) The list shall be published periodically and distributed to depository libraries and the state archivist.

(5) Materials the division considers not to be of major public interest will be listed, but no copies will be required for deposit.

Amended by Chapter 81, 2006 General Session



Section 208 - Digital library for permanent public access.

(1) The division shall manage and maintain an online, web-accessible digital library for state publications.

(2) The division shall provide for permanent public access to the publications in the digital library.

(3) The library shall be accessible by agency, author, title, subject, keyword, and such other means as provided by the division.

(4) (a) Each state agency publishing a digital version of a state publication shall deposit a digital copy of the publication with the division.

(b) A state agency may not remove a state publication it posts to its public website until a copy is deposited into the digital library for permanent public access.

Repealed and Re-enacted by Chapter 81, 2006 General Session



Section 209 - Depository libraries.

(1) Upon application, a library in this state may be designated as a depository library by the division.

(2) To be designated as a depository library, a library shall contract with the division to:

(a) provide adequate facilities for the storage and use of state publications;

(b) render reasonable service without charge to patrons; and

(c) provide reasonable access to state publications.

(3) A depository library shall receive at least one copy of all state publications issued by state agencies in a physical format.

(4) Each depository library shall have electronic network access to the bibliographic records and the state publications deposited with the division for the purposes of local preservation and providing local access.

Amended by Chapter 81, 2006 General Session



Section 210 - Micrographics and other copying and transmission techniques.

The division may use micrographics, computer files, electronic networks, or other copying or transmission techniques to meet the needs of the depository system.

Amended by Chapter 32, 1995 General Session



Section 211 - Local libraries -- Annual reports.

All municipal, city, county, and public school libraries shall submit an annual report to the director of the division on the condition and affairs of each library as required by the State Library Board.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 212 - Contracts with nonpublic libraries.

The director of the division, subject to the direction and approval of the State Library Board, may contract with nonpublic libraries to receive their library services and to otherwise coordinate the state library program with those libraries.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 213 - Rulemaking.

The division may make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, necessary to implement and administer the provisions of this chapter including:

(1) standards which shall be met by libraries to obtain and retain a designation as a depository library;

(2) the method by which grants are made to individual libraries, but not including appropriations made directly to any other agency or institution;

(3) standards for the certification of public librarians; and

(4) standards for the public library online access policy required in Section 9-7-215.

Amended by Chapter 378, 2010 General Session



Section 214 - Intentionally defacing, injuring, destroying, or refusing to return property -- Misdemeanor.

Whoever intentionally defaces, injures, or refuses to return on demand, or destroys any property belonging to the state library or loaned through its coordinating agencies or facilities, shall be guilty of a misdemeanor.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 215 - Internet and online access policy required.

(1) As used in this section:

(a) "Child pornography" is as defined in Section 76-5b-103.

(b) "Harmful to minors" is as defined in Section 76-10-1201.

(c) "Obscene" is as defined in 20 U.S.C. Sec. 9101.

(d) "Technology protection measure" means a technology that blocks or filters Internet access to visual depictions.

(2) State funds may not be provided to any public library that offers use of the Internet or an online service to the public unless the library:

(a) (i) has in place a policy of Internet safety for minors including the operation of a technology protection measure:

(A) with respect to any publicly accessible computer with Internet access; and

(B) that protects against access to visual depictions that are:

(I) child pornography;

(II) harmful to minors; or

(III) obscene; and

(ii) is enforcing the operation of the technology protection measure described in Subsection (2)(a)(i) during any use of a computer by a minor; and

(b) (i) has in place a policy of Internet safety including the operation of a technology protection measure:

(A) with respect to any publicly accessible computer with Internet access; and

(B) that protects against access to visual depictions that are:

(I) child pornography; or

(II) obscene; and

(ii) is enforcing the operation of the technology protection measure described in Subsection (2)(b)(i) during any use of a computer.

(3) This section does not prohibit a public library from limiting Internet access or otherwise protecting against materials other than the materials specified in this section.

(4) An administrator, supervisor, or other representative of a public library may disable a technology protection measure described in Subsection (2):

(a) at the request of a library patron who is not a minor; and

(b) to enable access for research or other lawful purposes.

Amended by Chapter 320, 2011 General Session



Section 216 - Process and content standards for policy.

(1) (a) Each library's policy shall be developed under the direction of the library board, adopted in an open meeting, and have an effective date. The library board shall review the policy at least every three years, and a footnote shall be added to the policy indicating the effective date of the last review.

(b) Notice of the availability of the policy shall be posted in a conspicuous place within the library for all patrons to observe. The library board may issue any other public notice it considers appropriate to inform the community about the policy.

(2) The policy shall:

(a) state:

(i) that it restricts access to Internet or online sites that contain material described in Section 9-7-215; and

(ii) how the library board intends to meet the requirements of Section 9-7-215;

(b) inform patrons that administrative procedures and guidelines for the staff to follow in enforcing the policy have been adopted and are available for review at the library; and

(c) inform patrons that procedures for use by patrons and staff to handle complaints about the policy, its enforcement, or about observed patron behavior have been adopted and are available for review at the library.

Amended by Chapter 193, 2004 General Session



Section 217 - Reporting.

The division shall submit an annual written report to the Economic Development and Workforce Services Interim Committee before November 1 regarding the compliance of library boards with Section 9-7-215.

Amended by Chapter 246, 2012 General Session



Section 301 - Board of control.

(1) There is created the board of control of the State Law Library consisting of the attorney general, legislative general counsel, and the chief justice of the Supreme Court.

(2) The members of the board may not receive salary, per diem, or expenses for their service.

Amended by Chapter 10, 1997 General Session



Section 302 - Public access -- Rules.

(1) The public shall have access to the State Law Library.

(2) The board of control may make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, and not inconsistent with the provisions of this part.

Amended by Chapter 382, 2008 General Session



Section 303 - Withdrawing books.

(1) Books may be taken from the State Law Library by:

(a) the members, officers, and staff of the Legislature;

(b) the officers and staff of the executive departments and of the several boards and commissions of the state government; and

(c) the justices of the Supreme Court, the judges of other state courts, and their staffs.

(2) No other person may withdraw any book from the State Law Library.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 304 - Book register -- Time limit.

(1) The state law librarian shall keep a register of all books issued and returned, showing to whom issued, by whom returned, and the time issued and returned.

(2) No book taken from the law library may be detained more than 10 days, except by permission of the state law librarian.

Amended by Chapter 176, 1998 General Session



Section 305 - Injury to and failure to return books -- Action.

(1) If any person injures any book owned by the state law library or fails to return any book taken from the State Law Library, that person shall pay the state law librarian all loss or damage sustained because of the injury or failure to return, including costs and reasonable attorneys' fees.

(2) The state law librarian, in behalf of the state, shall bring action in the name of the state for the collection of all damages sustained and all losses and penalties imposed under this section.

Amended by Chapter 176, 1998 General Session



Section 307 - Catalogue -- Rules.

The state law librarian shall catalogue all books, pamphlets, maps, charts, globes, papers, apparatus, and valuable specimens in the State Law Library and shall post in some conspicuous place a copy of the rules of the State Law Library. The catalogue shall be made available, whether electronically or in writing, to the persons entitled to withdraw books from the State Law Library under Section 9-7-303.

Amended by Chapter 176, 1998 General Session



Section 308 - Books to be stamped and labeled.

The state law librarian shall cause every book in the State Law Library to be labeled with a printed or stamped label containing the words "Utah State Law Library," and shall cause the same words to be written or stamped on one or more pages of each volume.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 309 - Sale and exchange of books.

The state law librarian may sell or exchange any surplus or duplicate sets of books in the State Law Library and use the proceeds from the sale to purchase other books for the State Law Library.

Amended by Chapter 176, 1998 General Session



Section 311 - Wrongful withdrawal of books -- Penalty.

If any person not authorized by Section 9-7-303 takes a book from the State Law Library, either with or without the consent of the state law librarian, or violates any of the provisions of this part, that person shall be fined the full cost of replacing the book, plus $50 for each book so taken.

Amended by Chapter 176, 1998 General Session



Section 312 - Disposition of fines and penalties.

All fines and penalties collected pursuant to the provisions of this part shall be paid into the state treasury for the benefit of the State Law Library.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 313 - Law library self-help center.

(1) The Utah State Law Library shall establish a statewide self-help center to assist self-represented parties to achieve fair and efficient resolution of their cases.

(2) The self-help center shall be staffed or directed by persons admitted to the practice of law in this state. Self-help center personnel may not represent parties or give legal advice.

(3) The self-help center shall provide to the public and all parties:

(a) information about:

(i) the availability of mediation services, and legal advice and representation through pro bono legal services;

(ii) low cost legal services;

(iii) legal aid programs; and

(iv) lawyer referral services;

(b) information about resources provided by law libraries;

(c) court forms and instructions, and help completing forms;

(d) answers to questions about the law, court process, and options; and

(e) educational materials and other services consistent with the purpose of this statute and the direction of the Judicial Council, including programs in other agencies and organizations.

Enacted by Chapter 368, 2012 General Session



Section 401 - Tax for establishment and maintenance of public library -- City library fund.

(1) A city governing body may establish and maintain a public library.

(2) For this purpose, cities may levy annually a tax not to exceed .001 of taxable value of taxable property in the city. The tax is in addition to all taxes levied by cities and is not limited by the levy limitation imposed on cities by law. However, if bonds are issued for purchasing a site, or constructing or furnishing a building, then taxes sufficient for the payment of the bonds and any interest may be levied.

(3) The taxes described in Subsection (2) shall:

(a) be levied and collected in the same manner as other general taxes of the city; and

(b) constitute a fund to be known as the city library fund.

(4) The city library fund shall receive a portion of:

(a) the uniform fee imposed by Section 59-2-404 in accordance with the procedures established in Section 59-2-404;

(b) the statewide uniform fee imposed by Section 59-2-405 in accordance with the procedures established in Section 59-2-405;

(c) the statewide uniform fee imposed by Section 59-2-405.1 in accordance with the procedures established in Section 59-2-405.1;

(d) the uniform statewide fee imposed by Section 59-2-405.2 in accordance with the procedures established in Section 59-2-405.2; and

(e) the uniform statewide fee imposed by Section 59-2-405.3 in accordance with the procedures established in Section 59-2-405.3.

Amended by Chapter 217, 2005 General Session

Amended by Chapter 244, 2005 General Session



Section 402 - Library board of directors -- Expenses.

(1) When the city governing body decides to establish and maintain a city public library under the provisions of this part, it shall appoint a library board of directors of not less than five members and not more than nine members, chosen from the citizens of the city and based upon their fitness for the office.

(2) Only one member of the city governing body may be, at any one time, a member of the board.

(3) Each director shall serve without compensation, but their actual and necessary expenses incurred in the performance of their official duties may be paid from library funds.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 403 - Library board terms -- Officers -- Removal -- Vacancies.

(1) Each director shall be appointed for a three-year term, or until the successor to that director is appointed. Initially, appointments shall be made for one-, two-, and three-year terms. Annually thereafter, the city governing body shall, before the first day of July of each year, appoint for a three-year term directors to take the place of the retiring directors.

(2) Directors shall serve not more than two consecutive full terms.

(3) The directors shall annually select a chairman and other officers.

(4) The city governing body may remove any director for misconduct or neglect of duty.

(5) Vacancies in the board of directors shall be filled for the unexpired term in the same manner as original appointments.

Amended by Chapter 10, 1997 General Session



Section 404 - Board powers and duties -- Library fund deposits and disbursements.

(1) The library board of directors may, with the approval of the city governing body:

(a) have control of the expenditure of the library fund, of construction, lease, or sale of library buildings and land, and of the operation and care of the library; and

(b) purchase, lease, or sell land, and purchase, lease, erect, or sell buildings for the benefit of the library.

(2) The board shall:

(a) maintain and care for the library;

(b) establish policies for its operation; and

(c) in general, carry out the spirit and intent of the provisions of this part.

(3) All tax money received for the library shall be deposited in the city treasury to the credit of the library fund, and may not be used for any purpose except that of the city library. These funds shall be drawn upon by the authorized officers of the city upon presentation of the properly authenticated vouchers of the library board. All money collected by the library shall be deposited to the credit of the library fund.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 405 - Rules -- Use of library.

(1) The library board of directors shall make, amend, and repeal rules, not inconsistent with law, for the governing of the library.

(2) Each library established under this part shall be free to the use of the inhabitants of the city where located, subject to the rules adopted by the board. The board may exclude from the use of the library any person who willfully violates these rules. The board may extend the privileges and use of the library to persons residing outside of the city upon terms and conditions it may prescribe by rule.

Amended by Chapter 48, 2005 General Session



Section 406 - Reports to governing body and State Library Board.

The library board of directors shall:

(1) make an annual report to the city governing body on the condition and operation of the library, including a financial statement; and

(2) provide for the keeping of records required by the State Library Board in its request for an annual report from the public libraries, and submit that annual report to the State Library Board.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 407 - Librarian and other personnel.

(1) The library board of directors shall appoint a competent person as librarian to have immediate charge of the library with those duties and compensation for services that it determines. The librarian shall act as the executive officer for the library board.

(2) The board shall appoint, upon the recommendation of the librarian, other personnel as needed.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 408 - Donations of money or property.

Any person desiring to make donations of money, personal property, or real estate for the benefit of any library shall have the right to vest the title to the money, personal property, or real estate in the board of directors. The donation shall be held and controlled by the board, when accepted, according to the terms of the deed, gift, devise, or bequest of the property, and the board shall be held and considered to be trustees of the property.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 409 - Entities may cooperate, merge, or consolidate in providing library services.

Boards of directors of city libraries, boards of directors of county libraries, boards of education, governing boards of other educational institutions, library agencies, and local political subdivisions may cooperate, merge, or consolidate in providing library services.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 410 - Consolidation with county library.

(1) If a city library consolidates with a county library, the city library board of directors shall convey all assets and, except as provided in Subsection (2), trust funds to the county library board of directors, and the city library shall cease operation.

(2) If a conveyance of trust funds under Subsection (1) would constitute a violation of the trust agreement governing the trust funds, conveyance of those funds is not required, and those funds may continue to be used in accordance with the trust agreement for any library facility specified in the trust agreement, even after the facility becomes a county library facility because of consolidation.

Amended by Chapter 46, 2005 General Session



Section 501 - Tax for establishment and maintenance of public library -- Library fund.

(1) A county legislative body may establish and maintain a public library.

(2) For this purpose, counties may levy annually a tax not to exceed .001 of taxable value of taxable property in the county, outside of cities which maintain their own city libraries as authorized by Part 4. The tax is in addition to all taxes levied by counties and is not limited by the levy limitation imposed on counties by law. However, if bonds are issued for purchasing a site, or constructing or furnishing a building, then taxes sufficient for the payment of the bonds and any interest may be levied.

(3) The taxes shall be levied and collected in the same manner as other general taxes of the county and shall constitute a fund to be known as the county library fund.

Amended by Chapter 227, 1993 General Session



Section 502 - Library board of directors -- Expenses.

(1) (a) When the county legislative body decides to establish and maintain a county public library under the provisions of this part, the county executive shall, with the advice and consent of the county legislative body, appoint a library board of not less than five and not more than nine directors chosen from the citizens of the county and based upon their fitness for the office.

(b) When increasing membership on an existing library board, the county legislative body:

(i) may not add more than two positions in any year; and

(ii) when adding members, shall ensure that the terms of library board members are staggered so that approximately 1/4 of the board is selected each year.

(2) Only one member of the county legislative body may be, at any one time, a member of the board.

(3) Each director shall serve without compensation, but the actual and necessary expenses incurred in the performance of the director's official duties may be paid from library funds.

Amended by Chapter 45, 1994 General Session



Section 503 - Library board terms -- Officers -- Removal -- Vacancies.

(1) Each director shall be appointed for a four-year term, or until the director's successor is appointed. Initially, appointments shall be made for one-, two-, three-, and four-year terms, and one member of the county legislative body for the term of his elected office. Annually thereafter, the county executive body shall, before the first day of July of each year, appoint, with the advice and consent of the county legislative body, for a four-year term, one director to take the place of the retiring director.

(2) Directors shall serve not more than two consecutive full terms.

(3) The directors shall annually select a chairman and other officers.

(4) The county executive body may remove any director for misconduct or neglect of duty.

(5) Vacancies in the board of directors shall be filled for the unexpired terms in the same manner as original appointments.

Amended by Chapter 4, 1993 General Session

Amended by Chapter 78, 1993 General Session

Amended by Chapter 227, 1993 General Session



Section 504 - Library board duties -- Library fund deposits.

(1) The library board of directors shall, with the approval of the county executive and in accordance with county ordinances, policies, and procedures:

(a) be responsible for:

(i) the expenditure of the library fund;

(ii) the construction, lease, or sale of library buildings and land; and

(iii) the operation and care of the library; and

(b) purchase, lease, or sell land, and purchase, lease, construct, or sell buildings, for the benefit of the library.

(2) The board has those powers and duties as prescribed by county ordinance, including establishing policies for collections and information resources that are consistent with state and federal law.

(3) (a) All tax money received for the library shall be deposited in the county treasury to the credit of the library fund, and may not be used for any purpose except that of the county library.

(b) All money collected by the library shall be deposited to the credit of the library fund.

Amended by Chapter 378, 2010 General Session



Section 505 - Rules -- Use of library.

(1) The board shall make library rules in a manner consistent with county ordinances, policies, and procedures for the governing of the library.

(2) Each library established under this part shall be free to the use of the inhabitants of the area taxed for the support of the library, subject to the rules made as prescribed by county ordinance.

Amended by Chapter 47, 2003 General Session



Section 506 - Annual reports.

The library board of directors shall:

(1) make an annual report to the county executive and county legislative body on the condition and operation of the library, including a financial statement; and

(2) provide for the keeping of records required by the State Library Board in its request for an annual report from the public libraries, and submit that annual report to the State Library Board.

Amended by Chapter 227, 1993 General Session



Section 507 - Librarian and other personnel.

(1) (a) The library board of directors shall recommend to the county executive for appointment a competent person to serve as librarian.

(b) The county executive shall, within 30 days of the recommendation, either make the appointment or request that the board submit another recommendation.

(c) The librarian shall be an employee of the county subject to the personnel policies, procedures, and compensation plans approved by the county executive and county legislative body.

(d) The librarian shall act as the executive officer for the library board.

(2) (a) All library personnel are employees of the county.

(b) The librarian or the librarian's designee shall hire library personnel in accordance with the county merit system, personnel policies and procedures, and compensation plans approved by the county executive and county legislative body.

(3) As used in this section "librarian" means the county library director.

Amended by Chapter 47, 2003 General Session



Section 508 - Donations of money or property.

(1) A person desiring to make a donation of money, personal property, or real estate for the benefit of a library has the right to vest the title to the money, personal property, or real estate in the county, designated for the benefit and purposes of the library.

(2) The county shall hold donated personal property and real estate as prescribed by county ordinance according to the terms of the deed, gift, devise, or bequest of the property, and the county shall be the trustee of the property.

Amended by Chapter 47, 2003 General Session



Section 509 - Entities may cooperate, merge, or consolidate in providing library services.

Boards of directors of city libraries, boards of directors of county libraries, boards of education, governing boards of other educational institutions, library agencies, and local political subdivisions may cooperate in providing library services or merge or consolidate under an interlocal agreement approved and implemented in accordance with Title 11, Chapter 13, Interlocal Cooperation Act.

Amended by Chapter 47, 2003 General Session



Section 510 - Estimate of money.

(1) The library board of directors shall furnish to the county executive and county legislative body, in writing, and prior to the time required by law to levy county taxes, an estimate of the amount of money necessary to establish, equip, and maintain the library, and to provide library services during the next ensuing fiscal year and shall certify the amount.

(2) The county legislative body may, at the time and in the manner of levying other taxes, impose the levy, but the levy may not exceed in any one year .001 per dollar of taxable value of taxable property in the county.

Amended by Chapter 305, 1995 General Session



Section 511 - Library bonds -- Issuance of previously voted bonds.

(1) When an election has been held in any county to authorize bonds of the county for the purpose of acquiring, improving, and extending a public library for the county, including the acquisition of equipment, furnishings, and books, and it was specified in the proposition that the bonds are to be payable from ad valorem taxes to be levied on all taxable property in the county, and when the election has carried, but none of the bonds authorized have been issued, the bonds authorized to be issued at election may be issued and shall be payable from taxes to be levied without limitation as to rate or amount on all taxable property in the county, despite any provision of law to the contrary in effect at the time of the election.

(2) All county library bonds that have been authorized but not yet issued, all county library bond elections previously held and carried, and all proceedings in connection with them that were adopted for the authorization of the bonds are hereby validated, ratified, approved, and confirmed, and the bonds, when issued in accordance with the election and proceedings, shall be binding, legal, valid, and enforceable obligations of the county issuing them in accordance with their terms.

Renumbered and Amended by Chapter 241, 1992 General Session






Article 8 - History Development

Section 102 - Definitions.

As used in this chapter:

(1) "Board" means the Board of State History.

(2) "Director" means the director of the Division of State History.

(3) "Division" means the Division of State History.

(4) "Documentary materials" means written or documentary information contained in published materials, manuscript collections, archival materials, photographs, sound recordings, motion pictures, and other written, visual, and aural materials, except government records.

(5) "Historical artifacts" means objects produced or shaped by human efforts, a natural object deliberately selected and used by a human, an object of aesthetic interest, and any human-made objects produced, used, or valued by the historic peoples of Utah.

(6) (a) "Pass-through funding" means funds appropriated by the Legislature to a state agency that are intended to be passed through the state agency to:

(i) local governments;

(ii) other government agencies;

(iii) private organizations, including not-for-profits; or

(iv) persons in the form of a loan or grant.

(b) The funding may be:

(i) general funds, federal funds, dedicated credits, or any combination of funding sources; and

(ii) ongoing or one-time.

(7) "Society" means the Utah State Historical Society.

Amended by Chapter 111, 2010 General Session



Section 201 - Division of State History -- Creation -- Purpose.

(1) There is created within the department the Division of State History under the administration and general supervision of the executive director or the designee of the executive director.

(2) The division shall be under the policy direction of the board.

(3) The division shall be the authority of the state for state history and shall perform those duties set forth in statute.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 202 - Appointment of director.

(1) The chief administrative officer of the division shall be a director appointed by the executive director with the concurrence of the board.

(2) The director shall be experienced in administration and qualified by education or training in the field of state history.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 203 - Division duties.

(1) The division shall:

(a) stimulate research, study, and activity in the field of Utah history and related history;

(b) maintain a specialized history library;

(c) mark and preserve historic sites, areas, and remains;

(d) collect, preserve, and administer historical records relating to the history of Utah;

(e) administer, collect, preserve, document, interpret, develop, and exhibit historical artifacts, documentary materials, and other objects relating to the history of Utah for educational and cultural purposes;

(f) edit and publish historical records;

(g) cooperate with local, state, and federal agencies and schools and museums to provide coordinated and organized activities for the collection, documentation, preservation, interpretation, and exhibition of historical artifacts related to the state;

(h) provide grants and technical assistance as necessary and appropriate; and

(i) comply with the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, in its adjudicative proceedings.

(2) The division may acquire or produce reproductions of historical artifacts and documentary materials for educational and cultural use.

(3) To promote an appreciation of Utah history and to increase heritage tourism in the state, the division shall:

(a) (i) create and maintain an inventory of all historic markers and monuments that are accessible to the public throughout the state;

(ii) enter into cooperative agreements with other groups and organizations to collect and maintain the information needed for the inventory;

(iii) encourage the use of volunteers to help collect the information and to maintain the inventory;

(iv) publicize the information in the inventory in a variety of forms and media, especially to encourage Utah citizens and tourists to visit the markers and monuments;

(v) work with public and private landowners, heritage organizations, and volunteer groups to help maintain, repair, and landscape around the markers and monuments; and

(vi) make the inventory available upon request to all other public and private history and heritage organizations, tourism organizations and businesses, and others;

(b) (i) create and maintain an inventory of all active and inactive cemeteries throughout the state;

(ii) enter into cooperative agreements with local governments and other groups and organizations to collect and maintain the information needed for the inventory;

(iii) encourage the use of volunteers to help collect the information and to maintain the inventory;

(iv) encourage cemetery owners to create and maintain geographic information systems to record burial sites and encourage volunteers to do so for inactive and small historic cemeteries;

(v) publicize the information in the inventory in a variety of forms and media, especially to encourage Utah citizens to participate in the care and upkeep of historic cemeteries;

(vi) work with public and private cemeteries, heritage organizations, genealogical groups, and volunteer groups to help maintain, repair, and landscape cemeteries, grave sites, and tombstones; and

(vii) make the inventory available upon request to all other public and private history and heritage organizations, tourism organizations and businesses, and others; and

(c) (i) create and maintain a computerized record of cemeteries and burial locations in a state-coordinated and publicly accessible information system;

(ii) gather information for the information system created and maintained under Subsection (3)(c)(i) by providing matching grants, upon approval by the board, to:

(A) municipal cemeteries;

(B) cemetery maintenance districts;

(C) endowment care cemeteries;

(D) private nonprofit cemeteries;

(E) genealogical associations; and

(F) other nonprofit groups with an interest in cemeteries; and

(iii) adopt rules, pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, for granting matching funds under Subsection (3)(c)(ii) to assure that:

(A) professional standards are met; and

(B) projects are cost effective.

(4) (a) For a pass-through funding grant of at least $25,000, the division shall make quarterly disbursements to the pass-through funding grant recipient, contingent upon the division receiving a quarterly progress report from the pass-through grant recipient.

(b) The division shall:

(i) provide the pass-through grant recipient with a progress report form for the reporting purposes of Subsection (4)(a); and

(ii) include reporting requirement instructions with the form.

(5) This chapter may not be construed to authorize the division to acquire by purchase any historical artifacts, documentary materials, or specimens that are restricted from sale by federal law or the laws of any state, territory, or foreign nation.

Amended by Chapter 111, 2010 General Session



Section 204 - Board of State History.

(1) There is created within the department the Board of State History.

(2) The board shall consist of 11 members appointed by the governor with the consent of the Senate as follows:

(a) sufficient representatives to satisfy the federal requirements for an adequately qualified State Historic Preservation Review Board; and

(b) other persons with an interest in the subject matter of the division's responsibilities.

(3) (a) Except as required by Subsection (3)(b), the members shall be appointed for terms of four years and shall serve until their successors are appointed and qualified.

(b) Notwithstanding the requirements of Subsection (3)(a), the governor shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of board members are staggered so that approximately half of the board is appointed every two years.

(4) When a vacancy occurs in the membership for any reason, the replacement shall be appointed for the unexpired term with the consent of the Senate.

(5) Six members of the board are a quorum for the transaction of business.

(6) The governor shall select a chair and vice chair from the board members.

(7) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 286, 2010 General Session



Section 205 - Board duties and powers.

(1) The board shall:

(a) make policies to direct the division director in carrying out the director's duties;

(b) approve the division's rules;

(c) assist the division in development programs consistent with this chapter;

(d) function as the State Review Board for purposes of the historic preservation program;

(e) recommend districts, sites, buildings, structures, and objects for listing on the State and National Historic Registers to the director;

(f) review and approve, if appropriate, matching grants under Subsection 9-8-203(3)(c)(ii); and

(g) function as the board of the society.

(2) (a) By September 30 of each year, the board shall prepare and submit a request to the governor and the Legislature for prioritized capital facilities grants to be awarded to eligible institutions under this chapter.

(b) The board shall prepare a list of the requested capital facilities grants in a prioritized order and include a written explanation of:

(i) the total grant amount requested in the list; and

(ii) the basis of its prioritization of requested grants on the list.

(c) The board shall accept applications for capital facilities grants by June 1 of each year, prior to compiling and submitting its yearly request to the governor and Legislature under Subsection (2)(a).

(3) The board may establish advisory committees to assist it and the division in carrying out their responsibilities under this chapter.

Amended by Chapter 111, 2010 General Session



Section 206 - Historical magazine, books, documents, and microfilms -- Proceeds.

(1) The division shall, under the direction of the board:

(a) compile and publish an historical magazine to be furnished to supporting members of the society in accordance with membership subscriptions or to be sold independently of membership; and

(b) publish and sell other books, documents, and microfilms at reasonable prices to be approved by the director.

(2) Proceeds from sales under this section shall be retained in the treasury of the society.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 207 - Historical Society -- Donations -- Accounting.

(1) (a) There is created the Utah State Historical Society.

(b) The society may:

(i) solicit memberships from persons interested in the work of the society and charge dues for memberships commensurate with the advantages of membership and the needs of the society; and

(ii) receive gifts, donations, bequests, devises, and endowments of money or property, which shall then become the property of the state of Utah.

(2) If the donor directs that money or property donated under Subsection (1)(b)(ii) be used in a specified manner, then the division shall use it in accordance with these directions. Otherwise, all donated money and the proceeds from donated property, together with the charges realized from society memberships, shall be deposited in the General Fund as restricted revenue of the society.

(3) The division shall keep a correct account of funds and property received, held, or disbursed by the society, and shall make reports to the governor as in the case of other state institutions.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 301 - Purpose.

(1) The Legislature declares that the general public and the beneficiaries of the school and institutional land grants have an interest in the preservation and protection of the state's archaeological and anthropological resources and a right to the knowledge derived and gained from scientific study of those resources.

(2) (a) The Legislature finds that policies and procedures for the survey and excavation of archaeological resources from school and institutional trust lands are consistent with the school and institutional land grants, if these policies and procedures insure that primary consideration is given, on a site or project specific basis, to the purpose of support for the beneficiaries of the school and institutional land grants.

(b) The Legislature finds that the preservation, placement in a repository, curation, and exhibition of specimens found on school or institutional trust lands for scientific and educational purposes is consistent with the school and institutional land grants.

(c) The Legislature finds that the preservation and development of sites found on school or institutional trust lands for scientific or educational purposes, or the disposition of sites found on school or institutional trust lands, after consultation between the division and the School and Institutional Trust Lands Administration to determine the appropriate level of data recovery or implementation of other appropriate preservation measures, for preservation, development, or economic purposes, is consistent with the school and institutional land grants.

(d) The Legislature declares that specimens found on lands owned or controlled by the state or its subdivisions may not be sold.

(3) The Legislature declares that the historical preservation purposes of this chapter must be kept in balance with the other uses of land and natural resources which benefit the health and welfare of the state's citizens.

(4) It is the purpose of this part and Part 4 to provide that the survey, excavation, curation, study, and exhibition of the state's archaeological and anthropological resources be undertaken in a coordinated, professional, and organized manner for the general welfare of the public and beneficiaries alike.

Amended by Chapter 145, 2005 General Session



Section 302 - Definitions.

As used in this part and Part 4, Historic Sites:

(1) "Agency" means a department, division, office, bureau, board, commission, or other administrative unit of the state.

(2) "Ancient human remains" means all or part of the following that are historic or prehistoric:

(a) a physical individual; and

(b) any object on or attached to the physical individual that is placed on or attached to the physical individual as part of the death rite or ceremony of a culture.

(3) "Antiquities Section" means the Antiquities Section of the Division of State History created in Section 9-8-304.

(4) "Archaeological resources" means all material remains and their associations, recoverable or discoverable through excavation or survey, that provide information pertaining to the historic or prehistoric peoples of the state.

(5) "Collection" means a specimen and the associated records documenting the specimen and its recovery.

(6) "Curation" means management and care of collections according to standard professional museum practice, which may include inventorying, accessioning, labeling, cataloging, identifying, evaluating, documenting, storing, maintaining, periodically inspecting, cleaning, stabilizing, conserving, exhibiting, exchanging, or otherwise disposing of original collections or reproductions, and providing access to and facilities for studying collections.

(7) "Curation facility" is defined as provided in Section 53B-17-603.

(8) "Division" means the Division of State History created in Section 9-8-201.

(9) "Excavate" means the recovery of archaeological resources.

(10) "Historic property" means any prehistoric or historic district, site, building, structure, or specimen included in, or eligible for inclusion in, the National Register of Historic Places or the State Register.

(11) "Indian tribe" means a tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(12) "Museum" means the Utah Museum of Natural History.

(13) (a) "Nonfederal land" means land in the state that is not owned, controlled, or held in trust by the federal government.

(b) "Nonfederal land" includes:

(i) land owned or controlled by:

(A) the state;

(B) a county, city, or town;

(C) an Indian tribe, if the land is not held in trust by the United States for the Indian tribe or the Indian tribe's members; or

(D) a person other than the federal government; or

(ii) school and institutional trust lands.

(14) "Principal investigator" means the individual with overall administrative responsibility for the survey or excavation project authorized by the permit.

(15) "Repository" is defined as provided in Section 53B-17-603.

(16) "School and institutional trust lands" are those properties defined in Section 53C-1-103.

(17) "Site" means any petroglyphs, pictographs, structural remains, or geographic location that is the source of archaeological resources or specimens.

(18) "Specimen" means all man-made artifacts and remains of an archaeological or anthropological nature found on or below the surface of the earth, excluding structural remains.

(19) "State historic preservation officer" means that position mentioned in 16 U.S.C. Sec. 470a, as amended.

(20) (a) "State land" means land owned by the state including the state's:

(i) legislative and judicial branches;

(ii) departments, divisions, agencies, boards, commissions, councils, and committees; and

(iii) institutions of higher education as defined under Section 53B-3-102.

(b) "State land" does not include:

(i) land owned by a political subdivision of the state;

(ii) land owned by a school district;

(iii) private land; or

(iv) school and institutional trust lands.

(21) "Survey" means a surface investigation for archaeological resources that may include:

(a) insubstantial surface collection of archaeological resources; and

(b) limited subsurface testing that disturbs no more of a site than is necessary to determine the nature and extent of the archaeological resources or whether the site is a historic property.

Amended by Chapter 231, 2007 General Session



Section 304 - Antiquities Section created -- Duties.

(1) There is created within the division the Antiquities Section.

(2) The Antiquities Section shall:

(a) promote research, study, and activities in the field of antiquities;

(b) assist with the marking, protection, and preservation of sites;

(c) assist with the collection, preservation, and administration of specimens until the specimens are placed in a repository or curation facility;

(d) provide advice on the protection and orderly development of archaeological resources, and in doing so confer with the Public Lands Policy Coordinating Office if requested;

(e) assist with the excavation, retrieval, and proper care of ancient human remains discovered on nonfederal lands in accordance with:

(i) Section 9-8-309;

(ii) Section 9-9-403;

(iii) Subsection 76-9-704(3); and

(iv) federal law;

(f) collect and administer site survey and excavation records;

(g) edit and publish antiquities records;

(h) inform the state historic preservation officer in writing about any request for advice or consultation from an agency or an agency's agent; and

(i) employ an archaeologist meeting the requirements of 36 C.F.R. 61.4.

(3) The Antiquities Section shall cooperate with local, state, and federal agencies and all interested persons to achieve the purposes of this part and Part 4, Historic Sites.

(4) Before performing the duties specified in Subsections (2)(a) through (e), the Antiquities Section shall obtain permission from the landowner.

Amended by Chapter 231, 2007 General Session



Section 305 - Permit required to survey or excavate on state lands -- Public Lands Policy Coordinating Office to issue permits and make rules -- Ownership of collections and resources -- Revocation or suspension of permits -- Criminal penalties.

(1) (a) Except as provided by Subsections (1)(d) and (3)(c), each principal investigator who wishes to survey or excavate on any lands owned or controlled by the state, its political subdivisions, or by the School and Institutional Trust Lands Administration shall obtain a survey or excavation permit from the Public Lands Policy Coordinating Office.

(b) A principal investigator who holds a valid permit under this section may allow other individuals to assist the principal investigator in a survey or excavation if the principal investigator ensures that all the individuals comply with the law, the rules, the permit, and the appropriate professional standards.

(c) A person, other than a principal investigator, may not survey or excavate on any lands owned or controlled by the state, its political subdivisions, or by the School and Institutional Trust Lands Administration unless the person works under the direction of a principal investigator who holds a valid permit.

(d) A permit obtained before July 1, 2006 shall continue until the permit terminates on its own terms.

(2) (a) To obtain a survey permit, a principal investigator shall:

(i) submit a permit application on a form furnished by the Public Lands Policy Coordinating Office;

(ii) except as provided in Subsection (2)(b), possess a graduate degree in anthropology, archaeology, or history;

(iii) have one year of full-time professional experience or equivalent specialized training in archaeological research, administration, or management; and

(iv) have one year of supervised field and analytical experience in Utah prehistoric or historic archaeology.

(b) In lieu of the graduate degree required by Subsection (2)(a)(ii), a principal investigator may submit evidence of training and experience equivalent to a graduate degree.

(c) Unless the permit is revoked or suspended, a survey permit is valid for the time period specified in the permit by the Public Lands Policy Coordinating Office, which may not exceed three years.

(3) (a) Except as provided by Subsection (3)(c), to obtain an excavation permit, a principal investigator shall, in addition to complying with Subsection (2)(a), submit:

(i) a research design to the Public Lands Policy Coordinating Office and the Antiquities Section that:

(A) states the questions to be addressed;

(B) states the reasons for conducting the work;

(C) defines the methods to be used;

(D) describes the analysis to be performed;

(E) outlines the expected results and the plan for reporting;

(F) evaluates expected contributions of the proposed work to archaeological or anthropological science; and

(G) estimates the cost and the time of the work that the principal investigator believes is necessary to provide the maximum amount of historic, scientific, archaeological, anthropological, and educational information; and

(ii) proof of permission from the landowner to enter the property for the purposes of the permit.

(b) An excavation permit is valid for the amount of time specified in the permit, unless the permit is revoked according to Subsection (9).

(c) The Public Lands Policy Coordinating Office may delegate to an agency the authority to issue excavation permits if the agency:

(i) requests the delegation; and

(ii) employs or has a long-term contract with a principal investigator with a valid survey permit.

(d) The Public Lands Policy Coordinating Office shall conduct an independent review of the delegation authorized by Subsection (3)(c) every three years and may revoke the delegation at any time without cause.

(4) The Public Lands Policy Coordinating Office shall:

(a) grant a survey permit to a principal investigator who meets the requirements of this section;

(b) grant an excavation permit to a principal investigator after approving, in consultation with the Antiquities Section, the research design for the project; and

(c) assemble a committee of qualified individuals to advise the Public Lands Policy Coordinating Office in its duties under this section.

(5) By following the procedures and requirements of Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the Public Lands Policy Coordinating Office shall, after consulting with the Antiquities Section, make rules to:

(a) establish survey methodology;

(b) standardize report and data preparation and submission;

(c) require other permit application information that the Public Lands Policy Coordinating Office finds necessary, including proof of consultation with the appropriate Native American tribe;

(d) establish what training and experience is equivalent to a graduate degree;

(e) establish requirements for a person authorized by Subsection (1)(b) to assist the principal investigator;

(f) establish requirements for a principal investigator's employer, if applicable; and

(g) establish criteria that, if met, would allow the Public Lands Policy Coordinating Office to reinstate a suspended permit.

(6) Each principal investigator shall submit a summary report of the work for each project to the Antiquities Section in a form prescribed by a rule established under Subsection (5)(b), which shall include copies of all:

(a) site forms;

(b) data;

(c) maps;

(d) drawings;

(e) photographs; and

(f) descriptions of specimens.

(7) (a) Except as provided in Subsection (7)(c), a person may not remove from Utah any specimen, site, or portion of any site from lands owned or controlled by the state or its political subdivisions, other than school and institutional trust lands, without permission from the Antiquities Section, and prior consultation with the landowner and any other agencies managing other interests in the land.

(b) Except as provided in Subsection (7)(c), a person may not remove from Utah any specimen, site, or portion of any site from school and institutional trust lands without permission from the School and Institutional Trust Lands Administration, granted after consultation with the Antiquities Section.

(c) If a specimen, site, or portion of a site is placed in a repository or curation facility, a person may remove it by following the procedures established by the repository or curation facility.

(8) (a) Collections recovered from school and institutional trust lands are owned by the respective trust.

(b) Collections recovered from lands owned or controlled by the state or its subdivisions, other than school and institutional trust lands, are owned by the state.

(c) Within a reasonable time after the completion of fieldwork, each permit holder shall deposit all collections at the museum, a curation facility, or a repository.

(d) The repository or curation facility for collections from lands owned or controlled by the state or its subdivisions shall be designated according to the rules made under the authority of Section 53B-17-603.

(9) (a) Upon complaint by an agency, the Public Lands Policy Coordinating Office shall investigate a principal investigator and the work conducted under a permit.

(b) By following the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, the Public Lands Policy Coordinating Office may revoke or suspend a permit if the principal investigator fails to conduct a survey or excavation according to law, the rules enacted by the Public Lands Policy Coordinating Office, or permit provisions.

(10) (a) Any person violating this section is guilty of a class B misdemeanor.

(b) A person convicted of violating this section, or found to have violated the rules authorized by this section, shall, in addition to any other penalties imposed, forfeit all archaeological resources discovered by or through the person's efforts to the state or the respective trust.

(11) The division may enter into memoranda of agreement to issue project numbers or to retain other data for federal lands or Native American lands within the state.

Amended by Chapter 382, 2008 General Session



Section 306 - Archaeological or anthropological landmarks.

(1) Sites of significance may be recommended to and approved by the board as state archaeological or anthropological landmarks. No privately owned site or site on school or institutional trust lands may be so designated without the written consent of the owner.

(2) A person may not excavate upon a privately owned designated landmark without a permit from the division.

(3) Before any alteration is commenced on a designated landmark, three months' notice of intent to alter the site shall be given the division.

Amended by Chapter 170, 1995 General Session



Section 307 - Report of discovery on state or private lands.

(1) Any person who discovers any archaeological resources on lands owned or controlled by the state or its subdivisions shall promptly report the discovery to the division.

(2) Any person who discovers any archaeological resources on privately owned lands shall promptly report the discovery to the division.

(3) Field investigations shall be discouraged except in accordance with this part and Part 4.

(4) Nothing in this section may be construed to authorize any person to survey or excavate for archaeological resources.

Amended by Chapter 170, 1995 General Session



Section 308 - Forgery or false labeling of specimens unlawful.

It is unlawful to reproduce, rework, or forge any specimen or make any object, whether copied or not, or falsely label, describe, identify, or offer for sale or exchange any object, with intent to represent it as an original and genuine specimen. No person may offer for sale or other exchange any object with knowledge that it was collected or excavated in violation of this part.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 309 - Ancient human remains on nonfederal lands that are not state lands.

(1) (a) After April 30, 2007, if a person knows or has reason to know that the person discovered ancient human remains on nonfederal land that is not state land:

(i) the person shall:

(A) cease activity in the area of the discovery until activity may be resumed in accordance with Subsection (1)(d);

(B) notify a local law enforcement agency in accordance with Section 76-9-704; and

(C) notify the person who owns or controls the nonfederal land, if that person is different than the person who discovers the ancient human remains; and

(ii) the person who owns or controls the nonfederal land shall:

(A) require that activity in the area of the discovery cease until activity may be resumed in accordance with Subsection (1)(d); and

(B) make a reasonable effort to protect the discovered ancient human remains before activity may be resumed in accordance with Subsection (1)(d).

(b) (i) If the local law enforcement agency believes after being notified under this Subsection (1) that a person may have discovered ancient human remains, the local law enforcement agency shall contact the Antiquities Section.

(ii) The Antiquities Section shall:

(A) within two business days of the day on which the Antiquities Section is notified by local law enforcement, notify the landowner that the Antiquities Section may excavate and retrieve the human remains with the landowner's permission; and

(B) if the landowner gives the landowner's permission, excavate the human remains by no later than:

(I) five business days from the day on which the Antiquities Section obtains the permission of the landowner under this Subsection (1); or

(II) if extraordinary circumstances exist as provided in Subsection (1)(c), within the time period designated by the director not to exceed 30 days from the day on which the Antiquities Section obtains the permission of the landowner under this Subsection (1).

(c) (i) The director may grant the Antiquities Section an extension of time for excavation and retrieval of ancient human remains not to exceed 30 days from the day on which the Antiquities Section obtains the permission of the landowner under this Subsection (1), if the director determines that extraordinary circumstances exist on the basis of objective criteria such as:

(A) the unusual scope of the ancient human remains;

(B) the complexity or difficulty of excavation or retrieval of the ancient human remains; or

(C) the landowner's concerns related to the excavation or retrieval of the ancient human remains.

(ii) If the landowner objects to the time period designated by the director, the landowner may appeal the decision to the executive director of the department in writing.

(iii) If the executive director receives an appeal from the landowner under this Subsection (1)(c), the executive director shall:

(A) decide on the appeal within two business days; and

(B) (I) uphold the decision of the director; or

(II) designate a shorter time period than the director designated for the excavation and retrieval of the ancient human remains.

(iv) An appeal under this Subsection (1)(c) may not be the cause for the delay of the excavation and retrieval of the ancient human remains.

(v) A decision and appeal under this Subsection (1)(c) is exempt from Title 63G, Chapter 4, Administrative Procedures Act.

(d) A person that owns or controls nonfederal land that is not state land may engage in or permit others to engage in activities in the area of the discovery without violating this part or Section 76-9-704 if once notified of the discovery of ancient human remains on the nonfederal land, the person:

(i) consents to the Antiquities Section excavating and retrieving the ancient human remains; and

(ii) engages in or permits others to engage in activities in the area of the discovery only after:

(A) the day on which the Antiquities Section removes the ancient human remains from the nonfederal land; or

(B) the time period described in Subsection (1)(b)(ii)(B).

(2) A person that owns or controls nonfederal land that is not state land may not be required to pay any costs incurred by the state associated with the ancient human remains, including costs associated with the costs of the:

(a) discovery of ancient human remains;

(b) excavation or retrieval of ancient human remains; or

(c) determination of ownership or disposition of ancient human remains.

(3) For nonfederal land that is not state land, nothing in this section limits or prohibits the Antiquities Section and a person who owns or controls the nonfederal land from entering into an agreement addressing the ancient human remains that allows for different terms than those provided in this section.

(4) The ownership and control of ancient human remains that are the ancient human remains of a Native American shall be determined in accordance with Chapter 9, Part 4, Native American Grave Protection and Repatriation Act:

(a) if the ancient human remains are in possession of the state;

(b) if the ancient human remains are not known to have been discovered on lands owned, controlled, or held in trust by the federal government; and

(c) regardless of when the ancient human remains are discovered.

(5) This section:

(a) does not apply to ancient human remains that are subject to the provisions and procedures of:

(i) federal law; or

(ii) Part 4, Historic Sites; and

(b) does not modify any property rights of a person that owns or controls nonfederal land except as to the ownership of the ancient human remains.

(6) The division, Antiquities Section, or Division of Indian Affairs may not make rules that impose any requirement on a person who discovers ancient human remains or who owns or controls nonfederal land that is not state land on which ancient human remains are discovered that is not expressly provided for in this section.

Amended by Chapter 382, 2008 General Session



Section 401 - Purpose.

The Legislature determines and declares that the public has a vital interest in all antiquities, historic and prehistoric ruins, and historic sites, buildings, and objects which, when neglected, desecrated, destroyed or diminished in aesthetic value, result in an irreplaceable loss to the people of this state.

Renumbered and Amended by Chapter 241, 1992 General Session

Renumbered and Amended by Chapter 286, 1992 General Session



Section 402 - State register -- Division duties.

(1) As used in this part, "State Register" means a register of cultural sites and localities, historic and prehistoric sites, and districts, buildings, and objects significant in Utah history.

(2) The division shall:

(a) constitute the historic preservation agency for this state;

(b) establish a state register for the orderly identification and recognition of the state's cultural resources; and

(c) provide for participation in the National Historic Preservation Program.

Amended by Chapter 170, 1995 General Session



Section 403 - Placement on State or National Register.

The board shall notify owners of sites, buildings, structures, or objects before placing those sites, buildings, structures, or objects on the State Register or nominating them to the National Register.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 404 - Agency responsibilities -- State historic preservation officer to comment on undertaking -- Public Lands Policy Coordinating Office may require joint analysis.

(1) (a) Before expending any state funds or approving any undertaking, each agency shall:

(i) take into account the effect of the expenditure or undertaking on any historic property; and

(ii) unless exempted by agreement between the agency and the state historic preservation officer, provide the state historic preservation officer with a written evaluation of the expenditure's or undertaking's effect on the historic property.

(b) Once per month, the state historic preservation officer shall provide the Public Lands Policy Coordinating Office with a list of undertakings on which an agency or federal agency has requested the state historic preservation officer's or the Antiquities Section's advice or consultation.

(c) The Public Lands Policy Coordinating Office may request the joint analysis described in Subsections (2)(c) and (d) of any proposed undertaking on which the state historic preservation officer or Antiquities Section is providing advice or consultation.

(2) (a) If the state historic preservation officer does not concur with the agency's written evaluation required by Subsection (1)(a)(ii), the state historic preservation officer shall inform the Public Lands Policy Coordinating Office of any objections.

(b) The Public Lands Policy Coordinating Office shall review the state historic preservation officer's objections and determine whether or not to initiate the joint analysis established in Subsections (2)(c) and (d).

(c) If the Public Lands Policy Coordinating Office determines further analysis is necessary, the Public Lands Policy Coordinating Office shall, jointly with the agency and the state historic preservation officer, analyze:

(i) the cost of the undertaking, excluding costs attributable to the identification, potential recovery, or excavation of historic properties;

(ii) the ownership of the land involved;

(iii) the likelihood of the presence and the nature and type of historical properties that may be affected by the expenditure or undertaking; and

(iv) clear and distinct alternatives for the identification, recovery, or excavation of historic properties, including ways to maximize the amount of information recovered and report that information at current standards of scientific rigor.

(d) The Public Lands Policy Coordinating Office, the agency, and the state historic preservation officer shall also consider as part of the joint analysis:

(i) the estimated costs of the alternatives in Subsection (2)(c)(iv) in total and as a percentage of the total cost of the undertaking; and

(ii) at least one plan for the identification, recovery, or excavation of historic properties that does not substantially increase the cost of the proposed undertaking.

(3) (a) (i) If the state historic preservation officer concurs with the agency's evaluation or if the Public Lands Policy Coordinating Office determines that the joint analysis is unnecessary, the state historic preservation officer shall, no later than 30 calendar days after receiving the agency's evaluation, provide formal comments on the agency's evaluation.

(ii) If a joint analysis is conducted, the state historic preservation officer shall provide formal comments on the agency's evaluation no later than 30 calendar days after the conclusion of the joint analysis.

(b) The state historic preservation officer shall ensure that the comments include the results of any joint analysis conducted under Subsection (2).

(c) If a joint analysis is not conducted, the state historic preservation officer's comments may include advice about ways to maximize the amount of historic, scientific, archaeological, anthropological, and educational information recovered, in addition to the physical recovery of specimens and the reporting of archaeological information at current standards of scientific rigor.

(4) (a) Once per month, the state historic preservation officer shall provide the Public Lands Policy Coordinating Office with a list of comments the state historic preservation officer intends to make or has made as required or authorized by the National Historic Preservation Act, 16 U.S.C. Sec. 470 et seq.

(b) At the request of the Public Lands Policy Coordinating Office, the state historic preservation officer shall discuss the comments with the Public Lands Policy Coordinating Office.

Amended by Chapter 292, 2006 General Session



Section 405 - Federal funds -- Agreements on standards and procedures.

By following the procedures and requirements of Title 63J, Chapter 5, Federal Funds Procedures, the division may accept and administer federal funds provided under the provisions of the National Historic Preservation Act of 1966, the Land and Water Conservation Act as amended, and subsequent legislation directed toward the encouragement of historic preservation, and to enter into those agreements on professional standards and procedures required by participation in the National Historic Preservation Act of 1966 and the National Register Office.

Amended by Chapter 382, 2008 General Session



Section 501 - Short title.

This part shall be known as the "Historical Preservation Act."

Renumbered and Amended by Chapter 241, 1992 General Session



Section 502 - Legislative finding.

The Legislature finds and declares that preservation and restoration of historically significant real property and structures as identified by the State Register of Historic Sites are in the public interest of the people of the state of Utah and should be promoted by the laws of this state.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 503 - Preservation easement.

Any owner of a fee simple interest in real property may convey, and any other party entitled to own real property interests may accept, a preservation easement pertaining to the real property if the real property possesses historical value that will be enhanced or preserved by the terms of the easement regarding restoration or preservation of the real property.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 504 - Preservation easement -- Subject to other laws.

Except as provided in this part, preservation easements are subject to the other laws of this state governing easements, generally. Any preservation easement may, with respect to the burdened land, entitle its owner to take certain action, to require certain action to be taken by the owner of the burdened land, or require that certain action not be taken by the owner of the burdened land, and under any such circumstances may be either appurtenant or in gross.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 505 - Rule Against Perpetuities and Rule Restricting Unreasonable Restraints on Alienation not applicable.

The rule of property known as the Rule Against Perpetuities and the rule of property known as the Rule Restricting Unreasonable Restraints on Alienation may not be applied to defeat any of the provisions of this part or of any deed, lease, conveyance, covenant, easement, or other interest created or document executed in accordance with the provisions of this part.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 506 - Charitable contribution for tax purposes.

Any conveyance of a preservation easement may be deemed a charitable contribution for tax purposes in accordance with the laws, rules, and regulations pertaining to charitable contributions of interests in real property.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 601 - Definitions.

As used in this part:

(1) "Complete" means to be similar in nature and purpose to an encyclopedia, wherein all of the meaningful events that took place in the county are covered, including ecclesiastic, political, educational, economic, and social events.

(2) "Division" means the Division of State History.

(3) "Reliable" means information that is as correct and factual as possible, well-documented, and based on established precedent.

Enacted by Chapter 30, 1991 General Session



Section 602 - Authority to write and publish county history -- Administration of project.

(1) Any county may enter into an agreement with the division to write and publish a complete and reliable history of that county. The county may designate its county historical society, other agency of county government, or other entity to represent the county for purposes of this agreement.

(2) The division shall supervise and administer this project to write and publish the complete and reliable history of each county and shall render professional expertise to the county or its designee as needed.

Enacted by Chapter 30, 1991 General Session



Section 603 - Standards -- Publication.

(1) The writing and publishing of each history shall meet good historiographical and other professional standards as prescribed and approved by the division. The history shall be identified as the Centennial History of the County.

(2) After approval by the division, each county history may bear, with the approval of the Utah State Centennial Commission, the state centennial history logo and shall be compiled, published, and offered to the public before December 31, 1996, as part of the county's and state's centennial celebrations at a cost not to exceed the cost of printing and binding. The proceeds of the sales shall be returned to the county.

Enacted by Chapter 30, 1991 General Session



Section 701 - Definitions.

As used in this part:

(1) "Board" means the Board of State History.

(2) "Division" means the Division of State History.

(3) "Endowment fund" means any history endowment fund created under this part by a qualifying organization.

(4) "Qualifying organization" means any Utah nonprofit history organization or local government that qualifies under this chapter to create an endowment fund, receive state money into the endowment fund, match state money deposited into the endowment fund, and expend interest earned on the endowment fund.

(5) "State fund" means the Utah History Endowment Fund created under Section 9-8-702.

Enacted by Chapter 121, 1991 General Session



Section 702 - Utah History Endowment Fund.

There is created an expendable special revenue fund known as the "Utah History Endowment Fund." The state fund shall be administered by the Division of Finance in accordance with applicable law. The state fund shall contain all money appropriated to it by the Legislature and the interest and other income earned on the fund. The purpose of the state fund is to provide money to qualifying organizations to enable them to create their own history endowment funds.

Amended by Chapter 400, 2013 General Session



Section 703 - History organization endowment funds.

(1) Any qualifying organization may create an endowment fund into which there may be deposited money from the state fund. The principal of each endowment fund may not be expended by the qualifying organization and shall be held in perpetuity solely by the qualifying organization or by the Division of Finance on behalf of the qualifying organization. Only interest income earned on the amount in each endowment fund may be expended by the qualifying organization. The principal of each endowment fund shall be invested in accordance with Title 51, Chapter 7, State Money Management Act of 1974.

(2) Each endowment fund shall be administered in accordance with generally accepted accounting principles by professional endowment management personnel. If no professional endowment management personnel is available to the qualifying organization, it shall place its endowment fund in a state trust and agency fund administered by the Division of Finance, which shall allocate interest income to the qualifying organization annually.

(3) If an endowment fund is administered by the Division of Finance the costs for this administration shall be deducted from the interest income before allocations of interest income may be made to the qualifying organization by the Division of Finance.

Enacted by Chapter 121, 1991 General Session



Section 704 - Division duties.

The division shall, according to policy established by the board:

(1) allocate money from the state fund to the endowment fund created by a qualifying organization under Section 9-8-703;

(2) determine the eligibility of each qualifying organization to receive money from the state fund into the endowment fund of the qualifying organization;

(3) determine the matching amount each qualifying organization must raise in order to qualify to receive money from the state fund;

(4) establish a date by which each qualifying organization must provide its matching funds;

(5) verify that matching funds have been provided by each qualifying organization by the date determined in Subsection (4); and

(6) in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, establish criteria by rule not otherwise prescribed in this chapter for determining the eligibility of qualifying organizations to receive money from the state fund.

Amended by Chapter 382, 2008 General Session



Section 705 - Eligibility requirements of qualifying history organizations -- Allocation limitations -- Matching requirements.

(1) Any qualifying organization may apply to receive money from the state fund to be deposited in an endowment fund it has created under Section 9-8-703:

(a) if it has received a grant from the division during one of the three years immediately before making application for state fund money under this Subsection (1); or

(b) if it has not received a grant from the division within the past three years, it may receive a grant upon approval by the division according to policy of the board.

(2) (a) The maximum amount that may be allocated to each qualifying organization from the state fund shall be determined by the division in a format to be developed in consultation with the board.

(b) The minimum amount that may be allocated to each qualifying organization from the state fund is $2,500.

(3) After the division determines that a qualifying organization is eligible to receive money from the state fund and before any money is allocated to the qualifying organization from the state fund, the qualifying organization shall match the amount qualified for by money raised and designated exclusively for that purpose. State money and in-kind contributions may not be used to match money from the state fund.

(4) Endowment match money shall be based on a sliding scale as follows:

(a) amounts requested up to $20,000 shall be matched one-to-one;

(b) any additional amount requested that makes the aggregate amount requested exceed $20,000 but not exceed $50,000 shall be matched two-to-one; and

(c) any additional amount requested that makes the aggregate amount requested exceed $50,000 shall be matched three-to-one.

(5) (a) Qualifying organizations shall raise the matching amount by a date determined by the board.

(b) Money from the state fund shall be released to the qualifying organization only upon verification by the division that the matching money has been received on or before the date determined under Subsection (5)(a). Verification of matching funds shall be made by a certified public accountant.

(c) Money from the state fund shall be released to qualifying organizations with professional endowment management in increments not less than $2,500 as audited confirmation of matching funds is received by the board.

(d) Money from the state fund shall be granted to each qualifying organization on the basis of the matching funds it has raised by the date determined under Subsection (5)(a).

Amended by Chapter 324, 2010 General Session



Section 706 - Unallocated money.

Money in the state fund that is unallocated shall be reallocated by the division on a proportionate basis, not exceeding existing match, to qualifying organizations that raise more than 100% of their required match by the date determined by the board.

Amended by Chapter 342, 2011 General Session



Section 707 - Spending restrictions -- Return of endowment.

(1) A qualifying organization, once it has received its endowment money from the state fund, may not expend any of the money or the required matching money in its endowment fund, but may expend only the interest income earned on the money in its endowment fund.

(2) If a qualifying organization expends any amount of the endowment money received from the state fund or any amount of the required matching money, the qualifying organization shall return the amount it received from the state fund. The division shall reallocate any such returned money to qualifying organizations in the manner as provided in Section 9-8-706.

Amended by Chapter 342, 2011 General Session



Section 708 - Federal match.

The creation of the state fund and the use of its money to enable qualifying organizations to create their own endowment funds may be construed as a state match for any history funding from the federal government that may be provided.

Enacted by Chapter 121, 1991 General Session



Section 801 - Short title.

This part is known as the "Preserve Our Heritage Act."

Renumbered and Amended by Chapter 241, 1992 General Session



Section 802 - Definitions.

As used in this part:

(1) "Agency" means any administrative unit of Utah's state government or local government.

(2) "Collecting institutions" means historical societies, museums, archives, and libraries that:

(a) are operated by nonprofit corporations in Utah or by any Utah agency; and

(b) preserve our heritage and benefit society by acquiring and preserving reposited materials.

(3) "Reposited materials" means materials of historical, artistic, literary, or scientific value that are deposited in a collecting institution.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 803 - Ownership of reposited materials -- Rebuttable presumption.

(1) There is established a rebuttable presumption that any reposited materials held by a collecting institution are the property of that collecting institution.

(2) Any person seeking to claim reposited materials from a collecting institution shall comply with the requirements of this part.

Amended by Chapter 4, 1993 General Session



Section 804 - Statute of limitations for claiming reposited materials from a collecting institution.

(1) Any reposited materials in a collecting institution that are not accompanied by a transfer of title to those materials are considered a gift to the collecting institution when more than 25 years have passed from the date of the last written contact between the depositor or his successors and the collecting institution.

(2) No depositor or any of his successors may bring an action against the collecting institution to recover the reposited materials from the collecting institution after 25 years have passed from the date of the last written contact between the depositor or his successors and the collecting institution.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 805 - Collecting institutions -- Perfecting title -- Notice.

(1) (a) Any collecting institution wishing to perfect title in any reposited materials held by it shall send, by registered mail, a notice containing the information required by this section to the last-known address of the last-known owner of the property.

(b) The collecting institution shall publish a notice containing the information required by this section:

(i) if:

(A) the owner or the address of the owner of the reposited materials is unknown;

(B) the mailed notice is returned to the collecting institution without a forwarding address; or

(C) the owner does not claim the reposited materials within 90 days after the notice was mailed; and

(ii) (A) by publication at least once per week for two consecutive weeks in a newspaper of general circulation in the county where the collection institution is located; and

(B) by publication in accordance with Section 45-1-101 for two weeks.

(2) The notices required by this section shall include:

(a) the name, if known, and the last-known address, if any, of the last-known owner of the reposited materials;

(b) a description of the reposited materials;

(c) the name of the collecting institution that has possession of the reposited materials and a person within that institution whom the owner may contact; and

(d) a statement that if the reposited materials are not claimed within 90 days from the date that the notice is published in accordance with Subsection (1)(b), the reposited materials are considered to be abandoned and become the property of the collecting institution.

(3) If no one has claimed the reposited materials within 90 days after the date that the notice is published in accordance with Subsection (1)(b), the reposited materials are considered to be abandoned and are the property of the collecting institution.

Amended by Chapter 388, 2009 General Session



Section 806 - Claiming reposited materials held by a collecting institution.

(1) Any person claiming title to reposited materials held by a collecting institution shall demonstrate that he owns all right, title, and interest in the reposited materials to the reasonable satisfaction of the collecting institution.

(2) (a) Any person claiming to represent a person claiming title to reposited materials held by a collecting institution shall demonstrate, to the reasonable satisfaction of the collecting institution, that:

(i) he represents every person who owns any right, title, or interest in the reposited materials; and

(ii) the persons he represents own all right, title, and interest in the reposited materials.

(b) Any person claiming he represents persons holding all right, title, and interest in the reposited materials may demonstrate that representation by providing the collecting institution with a notarized authorization from every person having any right, title, or interest in the reposited materials.

Renumbered and Amended by Chapter 241, 1992 General Session






Article 9 - Utah Division of Indian Affairs Act

Section 101 - Title -- Definitions.

(1) This chapter is known as the "Utah Division of Indian Affairs Act."

(2) (a) As used in this chapter, "division" means the Utah Division of Indian Affairs created in Section 9-9-102.

(b) As used in this part, "Indian tribe" or "tribe" means a tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

Amended by Chapter 50, 1999 General Session



Section 102 - Division of Indian Affairs created -- Supervision by department.

(1) There is created within the department a Utah Division of Indian Affairs.

(2) The division shall be under the administration and general supervision of the department.

Amended by Chapter 50, 1999 General Session



Section 103 - Purpose.

The division shall:

(1) develop programs that will allow Indian citizens residing on or off reservations an opportunity to share in the progress of Utah;

(2) promote an atmosphere in which Indian citizens are provided alternatives so that individual citizens may choose for themselves the kinds of lives they will live, both socially and economically;

(3) promote programs to help the tribes and Indian communities find and implement solutions to their community problems; and

(4) promote government-to-government relations between the state and tribal governments.

Amended by Chapter 50, 1999 General Session



Section 104 - Duties and powers.

(1) The division shall:

(a) have all of the functions, powers, duties, rights, and responsibilities granted to it by this chapter;

(b) staff those committees or boards as specified in this chapter; and

(c) in accordance with policies set by state government, coordinate relations between:

(i) the state;

(ii) tribal governments;

(iii) other Indian groups; and

(iv) federal agencies.

(2) The division may:

(a) contract with public and private entities to provide services or facilities;

(b) acquire and hold funds or other property for the administration of the programs outlined in this chapter;

(c) make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, that are necessary to carry out the duties of the division;

(d) accept gifts, grants, devises, and property, in cash or in kind, for the benefit of Indians; and

(e) apply or dispose of those gifts, grants, devises, and property received under Subsection (2)(d) for the use and benefit of Indians within the state.

Amended by Chapter 382, 2008 General Session



Section 104.5 - Meetings with Tribal Leaders and Native American Indian organizations.

(1) The division shall meet regularly with:

(a) elected officials of Indian Tribal Nations located in whole or in part in the state; or

(b) individuals designated by elected officials of the Indian Tribal Nations described in Subsection (1)(a).

(2) (a) Subject to Section 9-9-104.6, at least six times each year, the division shall coordinate and attend a joint meeting of the representatives of tribal governments listed in Subsection (2)(b) for the purpose of coordinating the efforts of state and tribal governments in meeting the needs of the Native American Indians residing in Utah.

(b) (i) The representatives to be included in the meeting described in Subsection (2)(a) shall be elected officials, serve as representatives for their entire elected term, and be selected as follows:

(A) as a nonvoting member, an elected official of the Navajo Nation, Window Rock, Arizona, selected by the Navajo Nation, if the Navajo Nation chooses to select an elected official;

(B) the Navajo Nation council delegate that represents the Utah Navajo Chapters, as defined in Section 35A-8-1702, if the council delegate resides in San Juan County, Utah, or if the council delegate does not reside in San Juan County, Utah, a president of a Utah Navajo Chapter selected by the presidents of the Utah Navajo Chapters;

(C) an elected official of the Ute Indian Tribe of the Uintah and Ouray Reservation selected by the Uintah and Ouray Tribal Business Committee;

(D) an elected official of the Paiute Indian Tribe of Utah selected by the Paiute Indian Tribe of Utah Tribal Council;

(E) an elected official of the Northwestern Band of the Shoshone Nation that resides in Utah or Idaho selected by the Northwestern Band of the Shoshone Nation Tribal Council;

(F) an elected official of the Confederated Tribes of the Goshute selected by the Confederated Tribes of the Goshute Reservation Tribal Council;

(G) an elected official of the Skull Valley Band of Goshute Indians selected by the Skull Valley Band of Goshute Indian Tribal Executive Committee;

(H) as a nonvoting member, an elected official of the Ute Mountain Ute Tribe, Colorado, selected by the Ute Mountain Ute Tribal Nation, if the Ute Mountain Ute Tribal Nation chooses to select an elected official;

(I) an elected official of the Ute Mountain Ute Tribe that resides in Utah selected by the Ute Mountain Ute Tribal Council; and

(J) an elected official of the San Juan Southern Paiute Tribe, residing in Utah or Arizona, selected by the San Juan Southern Paiute Tribal Council.

(ii) Notwithstanding Subsection (2)(b)(i), if an elected official of an Indian Tribal Nation provides notice to the division, the Indian Tribal Nation may designate an individual other than the elected official selected under Subsection (2)(b)(i) to represent the Indian Tribal Nation at an individual meeting held under Subsection (2)(a).

(iii) A majority of voting members listed in Subsection (2)(b)(i) constitutes a quorum for purposes of a meeting held under Subsection (2)(a). An action of a majority of voting members present when a quorum is present constitutes action of the representatives for purposes of a meeting described in Subsection (2)(a).

(c) (i) A meeting held in accordance with Subsection (2)(a) is subject to Title 52, Chapter 4, Open and Public Meetings Act.

(ii) A meeting of representatives listed in Subsection (2)(b) is not subject to the requirements of Title 52, Chapter 4, Open and Public Meetings Act, notwithstanding whether it is held on the same day as a meeting held in accordance with Subsection (2)(a) if:

(A) the division does not coordinate the meeting described in this Subsection (2)(c)(ii);

(B) no state agency participates in the meeting described in this Subsection (2)(c)(ii);

(C) a representative receives no per diem or expenses under this section for attending the meeting described in this Subsection (2)(c)(ii) that is in addition to any per diem or expenses the representative receives under Subsection (2)(d) for attending a meeting described in Subsection (2)(a); and

(D) the meeting described in this Subsection (2)(c)(ii) is not held:

(I) after a meeting described in Subsection (2)(a) begins; and

(II) before the meeting described in Subsection (2)(c)(ii)(D)(I) adjourns.

(d) A representative of a tribal government that attends a meeting held in accordance with Subsection (2)(a) may not receive compensation or benefits for the representative's service, but may receive per diem and travel expenses in accordance with:

(i) Section 63A-3-106;

(ii) Section 63A-3-107; and

(iii) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(e) For a meeting described in Subsection (2)(a), only the individuals described in Subsection (2)(b) may receive per diem and expenses, as provided in Subsection (2)(d).

(3) The division may meet as necessary with Native American Indian groups other than tribal governments representing the interests of Native American Indians who are citizens of the state residing on or off reservation land.

Amended by Chapter 203, 2013 General Session



Section 104.6 - Participation of state agencies in meetings with tribal leaders -- Contact information.

(1) For at least three of the joint meetings described in Subsection 9-9-104.5(2)(a), the division shall coordinate with representatives of tribal governments and the entities listed in Subsection (2) to provide for the broadest participation possible in the joint meetings.

(2) The following may participate in all meetings described in Subsection (1):

(a) the chairs of the Native American Legislative Liaison Committee created in Section 36-22-1;

(b) the governor or the governor's designee;

(c) (i) the American Indian-Alaskan Native Health Liaison appointed in accordance with Section 26-7-2.5; or

(ii) if the American Indian-Alaskan Native Health Liaison is not appointed, a representative of the Department of Health appointed by the executive director of the Department of Health; and

(d) a representative appointed by the chief administrative officer of the following:

(i) the Department of Human Services;

(ii) the Department of Natural Resources;

(iii) the Department of Workforce Services;

(iv) the Governor's Office of Economic Development;

(v) the State Office of Education; and

(vi) the State Board of Regents.

(3) (a) The chief administrative officer of the agencies listed in Subsection (3)(b) shall:

(i) designate the name of a contact person for that agency that can assist in coordinating the efforts of state and tribal governments in meeting the needs of the Native Americans residing in the state; and

(ii) notify the division:

(A) who is the designated contact person described in Subsection (3)(a)(i); and

(B) of any change in who is the designated contact person described in Subsection (3)(a)(i).

(b) This Subsection (3) applies to:

(i) the Department of Agriculture and Food;

(ii) the Department of Heritage and Arts;

(iii) the Department of Corrections;

(iv) the Department of Environmental Quality;

(v) the Department of Public Safety;

(vi) the Department of Transportation;

(vii) the Office of the Attorney General;

(viii) the State Tax Commission; and

(ix) any agency described in Subsection (2)(c) or (d).

(c) At the request of the division, a contact person listed in Subsection (3)(b) may participate in a meeting described in Subsection (1).

(4) A participant under this section who is not a legislator may not receive compensation or benefits for the participant's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

Amended by Chapter 212, 2012 General Session



Section 105 - Division director.

(1) The executive director of the department shall appoint the director of the division with the approval of the governor.

(2) The director shall be a person knowledgeable in the field of Indian affairs and experienced in administration.

Amended by Chapter 190, 1992 General Session

Renumbered and Amended by Chapter 241, 1992 General Session



Section 107 - Annual report.

The division shall submit, before November 1, an annual written report of its operations and recommendations to:

(1) the department;

(2) the governor; and

(3) the Native American Legislative Liaison Committee created in Section 36-22-1.

Amended by Chapter 255, 2013 General Session



Section 108 - Investments.

Funds not allocated for use by the division shall be invested in accordance with Section 51-7-11.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 201 - Assumption by state of criminal and civil jurisdiction over Indians and Indian territory.

The state of Utah hereby obligates and binds itself to assume criminal and civil jurisdiction over Indians and Indian territory, country, and lands or any portion thereof within this state in accordance with the consent of the United States given by the Act of Congress of April 11, 1968, 82 Stat. 78-80 (Public Law 284, 90th Congress), to the extent authorized by that act and this chapter.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 202 - Special elections on acceptance or retrocession of state jurisdiction.

(1) State jurisdiction acquired or retroceded pursuant to this chapter with respect to criminal offenses or civil causes of action shall be applicable in Indian country only where the enrolled Indians residing within the affected area of the Indian country accept state jurisdiction or request its retrocession by a majority vote of the adult Indians voting at a special election held for that purpose.

(2) These special elections shall be called pursuant to federal law.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 203 - Acceptance or rejection of cession of state jurisdiction -- Proclamation by governor.

(1) If the governor receives a resolution signed by the majority of any tribe, tribal council, or other governing body duly recognized by the Bureau of Indian Affairs of any tribe, community, band or group in the state certifying the results of a special election expressly ceding criminal or civil jurisdiction of the Indian tribe, community, band, or group or its lands or any portion thereof to the state of Utah within the limits authorized by federal law, he shall either accept or reject the cession of jurisdiction within 60 days.

(2) If the governor accepts jurisdiction, he shall issue a proclamation within 60 days to the effect that civil or criminal jurisdiction shall apply, subject to the limitations of this chapter, to all Indians and all Indian territory, country, lands or any portion thereof of the Indian body involved to the extent authorized by the resolution. Failure to issue the proclamation within the time prescribed is considered a rejection of the assumption of jurisdiction.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 204 - Criminal jurisdiction.

The state of Utah shall assume jurisdiction over offenses as set forth in this chapter, committed by or against Indians in the lands described in each tribal resolution 60 days after issuance of the governor's proclamation to the same extent it has jurisdiction over offenses committed elsewhere within the state. The criminal laws of the state shall have the same force and effect within these lands as they have elsewhere within the state.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 205 - Civil jurisdiction.

The state of Utah shall assume jurisdiction over civil causes of action as set forth in this chapter, between Indians or to which Indians are parties in the lands described in each tribal resolution 60 days after issuance of the governor's proclamation to the same extent it has jurisdiction over civil causes of action as elsewhere within the state. The civil laws of the state shall have the same force and effect within these lands as they have elsewhere within the state, except as otherwise provided by this chapter.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 206 - State jurisdiction subject to provisions of federal law and resolution of tribe.

The jurisdiction assumed pursuant to this chapter is subject to the limitations and provisions of the federal Act of Congress of April 11, 1968, 82 Stat. 78-80 (Public Law 284, 90th Congress), and the specific limitations set forth in each resolution ceding jurisdiction to the state, both as to geographical area and subject matter.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 207 - Retrocession of state jurisdiction -- Proclamation by governor.

(1) The state of Utah hereby obligates and binds itself to retrocede all or any measure of the criminal or civil jurisdiction acquired by it pursuant to this chapter whenever the governor receives a resolution from a majority of any tribe, tribal council, or other governing body duly recognized by the Bureau of Indian Affairs of any Indian tribe, community, band or group in this state, certifying the results of a special election and expressly requesting the state to retrocede jurisdiction over its people or lands or any portion thereof within the limits authorized by the Act of Congress of April 11, 1968, 82 Stat., 78-80 (Public Law 284, 90th Congress).

(2) The governor shall issue within 60 days a proclamation to the effect that jurisdiction has been retroceded for all these Indians and all Indian territory, country, lands or any portion thereof.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 208 - Limitations on state authority with respect to property and rights of Indians.

Nothing in this chapter:

(1) authorizes the alienation, encumbrance, or taxation of any real or personal property, including water rights belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States;

(2) authorizes the regulation of the use of this property in a manner inconsistent with any federal treaty, agreement, or statute or with any regulation made pursuant to them;

(3) confers jurisdiction upon the state to adjudicate, in probate proceedings or otherwise, the ownership or right to possession of this property or any interest in it; or

(4) enlarges, diminishes, or deprives any Indian or any Indian tribe, band, or community of any right, privilege, or immunity afforded under federal treaty, agreement, statute, or executive order with respect to Indian land grants, hunting, trapping, or fishing or the control, licensing, or regulation of these.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 209 - Tribal ordinance or custom given full force and effect.

Any tribal ordinance or custom adopted by an Indian tribe, band, or community in the exercise of any authority that it may possess shall, if not inconsistent with any applicable civil law of the state, be given full force and effect in the determination of civil causes of action.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 210 - Criminal jurisdiction of state over hunting, trapping, or fishing offenses on reservations -- "Indian reservation" defined.

As used in this part, "Indian reservation" means:

(1) all land within the limits of any Indian reservation under the jurisdiction of the United States government, notwithstanding the issuance of any patent, and, including rights of way running through the reservation; and

(2) all Indian allotments, to which the Indian titles have not been extinguished, including rights of way, thereon.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 211 - Hunting, trapping, or fishing on reservation a misdemeanor.

Any person who, without lawful authority or permission from constituted tribal authorities, willfully and knowingly goes upon any real property within an Indian reservation belonging to any Indian, or any Indian tribe, band, or community, that is held in trust by the United States or is subject to a restriction against alienation imposed by the United States, for the purpose of hunting, trapping, or fishing thereon, or for the removal of game, peltries, or fish therefrom, is guilty of a misdemeanor, and all game, fish and peltries in his possession shall be forfeited to the tribe.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 212 - Jurisdiction of tribe over hunting, trapping, or fishing offenses by member.

This chapter does not extend to offenses committed by an enrolled member of a federally recognized Indian tribe who is subject to the law of the tribe having jurisdiction of the Indian reservation, or in any case where the exclusive jurisdiction over the offense is, or may be, secured to the Indian tribes respectively.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 213 - Concurrent state and federal jurisdiction over hunting, trapping, or fishing offenses on reservations.

(1) With respect to any of the offenses enumerated in this chapter, over which federal courts may have lawful jurisdiction, the jurisdiction of the courts of the state of Utah shall be concurrent and not exclusive.

(2) It shall be the duty of the courts of the state of Utah to order delivery to the proper authorities of the federal government for prosecution, any offender, there to be dealt with according to law or regulations authorized by law, where such authorities consent to exercise jurisdiction lawfully vested in them over the said offender.

Renumbered and Amended by Chapter 241, 1992 General Session



Section 401 - Short title.

This part is known as the "Native American Grave Protection and Repatriation Act."

Enacted by Chapter 286, 1992 General Session



Section 402 - Definitions.

As used in this part:

(1) "Antiquities Section" means the Antiquities Section of the Division of History.

(2) "Burial site" means a natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which as a part of the death rite or ceremony of a culture individual human remains are deposited.

(3) "Cultural affiliation" means that there is a relationship of shared group identity that can be reasonably traced historically or prehistorically between a present day Indian tribe and an identifiable earlier group.

(4) "Director" means the director of the Division of Indian Affairs.

(5) "Division" means the Division of Indian Affairs.

(6) "Indian tribe" means a tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(7) "Lineal descendant" means the genealogical descendant established by oral or written record.

(8) "Native American" means of or relating to a tribe, people, or culture that is indigenous to the United States.

(9) "Native American remains" means remains that are Native American.

(10) (a) "Nonfederal land" means land in the state that is not owned, controlled, or held in trust by the federal government.

(b) "Nonfederal land" includes:

(i) land owned or controlled by:

(A) the state;

(B) a county, city, or town;

(C) an Indian tribe, if the land is not held in trust by the United States for the Indian tribe or the Indian tribe's members; or

(D) a person other than the federal government; or

(ii) school and institutional trust lands as defined in Section 53C-1-103.

(11) "Remains" means all or part of a physical individual and objects on or attached to the physical individual that are placed there as part of the death rite or ceremony of a culture.

(12) "Review committee" means the Native American Remains Review Committee created by Section 9-9-405.

(13) (a) "State land" means land owned by the state including the state's:

(i) legislative and judicial branches;

(ii) departments, divisions, agencies, boards, commissions, councils, and committees; and

(iii) institutions of higher education as defined under Section 53B-3-102.

(b) "State land" does not include:

(i) land owned by a political subdivision of the state;

(ii) land owned by a school district;

(iii) private land; or

(iv) school and institutional trust lands as defined in Section 53C-1-103.

Amended by Chapter 114, 2008 General Session



Section 403 - Ownership and disposition of Native American remains.

(1) If Native American remains are discovered on nonfederal lands on or after April 30, 2007, the ownership or control of the Native American remains shall be determined in the following priority:

(a) first, in the lineal descendants of the Native American;

(b) second, if the lineal descendants cannot be ascertained, in the Indian tribe that:

(i) has the closest cultural affiliation with the Native American remains; and

(ii) states a claim for the Native American remains; or

(c) third:

(i) in the Indian tribe that is recognized as aboriginally occupying the area in which the Native American remains are discovered, if:

(A) cultural affiliation of the Native American remains cannot be reasonably ascertained;

(B) the land is recognized either by a final judgment of the Indian Claims Commission or through other evidence as the exclusive or joint aboriginal land of some Indian tribe; and

(C) that tribe states a claim for the Native American remains; or

(ii) in a different tribe if:

(A) it can be shown by a preponderance of the evidence that that different tribe has a stronger genetic or cultural relationship with the Native American remains; and

(B) that different tribe states a claim for the Native American remains.

(2) Subject to Subsection (7), Native American remains discovered on nonfederal lands that are not claimed under Subsection (1) shall be disposed of in accordance with rules made by the division:

(a) consistent with Chapter 8, Part 3, Antiquities; and

(b) in consultation with Native American groups, representatives of repositories, and the review committee established under Section 9-9-405.

(3) The intentional removal or excavation of Native American remains from state lands may be permitted only if:

(a) the Native American remains are excavated or removed pursuant to a permit issued under Section 9-8-305;

(b) the Native American remains are excavated or removed after consultation with and written consent of the owner of the state land; and

(c) the ownership or right of control of the disposition of the Native American remains is determined as provided in Subsections (1) and (2).

(4) (a) A person who knows or has reason to know that the person has discovered Native American remains on state lands after March 17, 1992 shall notify, in writing, the appropriate state agency having primary management authority over the lands as provided in Chapter 8, Part 3, Antiquities.

(b) If the discovery occurs in connection with construction, mining, logging, agriculture, or a related activity, the person shall:

(i) cease the activity in the area of the discovery;

(ii) make a reasonable effort to protect the Native American remains discovered before resuming the activity; and

(iii) provide notice of discovery to the appropriate state agency under Subsection (4)(a).

(c) Following notification under Subsections (4)(a) and (b) and upon certification by the head of the appropriate state agency that notification is received, the activity may resume after compliance with Section 76-9-704.

(5) (a) Scientific study of Native American remains may be carried out only with approval of the owner of the Native American remains as established in Subsections (1) and (2).

(b) (i) If ownership is unknown, study before identifying ownership is restricted to those sufficient to identify ownership.

(ii) Study to identify ownership shall be approved only in accordance with rules made by the division in consultation with the review committee.

(c) The Native American remains may not be retained longer than 90 days after the date of establishing ownership.

(6) (a) Ownership of Native American remains shall be determined in accordance with this Subsection (6) if:

(i) there are multiple claims of ownership under Subsection (1) of Native American remains; and

(ii) the division cannot clearly determine which claimant is the most appropriate claimant.

(b) If the conditions of Subsection (6)(a) are met, the appropriate state agency having primary authority over the lands as provided in Chapter 8, Part 3, Antiquities, may retain the remains until:

(i) the multiple claimants for the Native American remains enter into an agreement concerning the disposition of the Native American remains;

(ii) the dispute is resolved through an administrative process:

(A) established by rules made by the division in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act; and

(B) that is exempt from Title 63G, Chapter 4, Administrative Procedures Act; or

(iii) after the administrative process described in Subsection (6)(b)(ii) is complete, the dispute is resolved by a court of competent jurisdiction.

(7) The division may not make rules that impose any requirement on a person who discovers Native American remains or owns or controls nonfederal land that is not state land on which Native American remains are discovered that is not expressly provided for in Section 9-8-309.

(8) For purposes of this part, if Native American remains are discovered on nonfederal land that is not state land, the Antiquities Section is considered the state agency having primary authority over the nonfederal land.

(9) This part does not modify any property rights of a person that owns or controls nonfederal land except as to the ownership of Native American remains.

Amended by Chapter 114, 2008 General Session



Section 404 - Illegal trafficking.

(1) Any person who knowingly sells, purchases, uses for profit, or transports for sale or profit the remains of a Native American without the right of possession to those remains as provided in this part is guilty of a class A misdemeanor. In the case of a second or subsequent violation the person is guilty of a third degree felony.

(2) Any person who knowingly sells, purchases, exchanges, receives, uses for profit, or transports for sale or profit any Native American remains obtained in violation of this part is guilty of a class A misdemeanor. In the case of a second or subsequent violation the person is guilty of a third degree felony.

Enacted by Chapter 286, 1992 General Session



Section 405 - Review committee.

(1) There is created a Native American Remains Review Committee.

(2) (a) The review committee shall be composed of seven members as follows:

(i) four Tribal members shall be appointed by the director from nominations submitted by the elected officials of Indian Tribal Nations described in Subsection 9-9-104.5(2)(b); and

(ii) three shall be appointed by the director from nominations submitted by representatives of Utah's repositories.

(b) A member appointed under Subsection (2)(a)(i) shall have familiarity and experience with this part.

(c) (i) A member appointed under Subsection (2)(a)(i) serves at the will of the director, and if the member represents an Indian Tribal Nation, at the will of that Indian Tribal Nation. Removal of a member who represents an Indian Tribal Nation requires the joint decision of the director and the Indian Tribal Nation.

(ii) A member appointed under Subsection (2)(a)(ii) serves at the will of the director, and if the member represents a repository, at the will of the Division of State History. Removal of a member who represents a repository requires the joint decision of the director and the Division of State History.

(d) When a vacancy occurs in the membership for any reason, the director shall appoint a replacement in the same manner as the original appointment under Subsection (2)(a).

(e) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(i) Section 63A-3-106;

(ii) Section 63A-3-107; and

(iii) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(f) The review committee shall designate one of its members as chair.

(3) The review committee shall:

(a) monitor the identification process conducted under Section 9-9-403 to ensure a fair and objective consideration and assessment of all available relevant information and evidence;

(b) review a finding relating to the following, subject to the rules made by the division under Subsection 9-9-403(6):

(i) the identity or cultural affiliation of Native American remains; or

(ii) the return of Native American remains;

(c) facilitate the resolution of a dispute among Indian Tribal Nations or lineal descendants and state agencies relating to the return of Native American remains, including convening the parties to the dispute if considered desirable;

(d) consult with Indian Tribal Nations on matters within the scope of the work of the review committee affecting these Indian Tribal Nations;

(e) consult with the division in the development of rules to carry out this part;

(f) perform other related functions as the division may assign to the review committee; and

(g) make recommendations, if appropriate, regarding care of Native American remains that are to be repatriated.

(4) A record or finding made by the review committee relating to the identity of or cultural affiliation of Native American remains and the return of Native American remains may be admissible in any action brought under this part.

(5) The appropriate state agency having primary authority over the lands as provided in Chapter 8, Part 3, Antiquities, shall ensure that the review committee has reasonable access to:

(a) Native American remains under review; and

(b) associated scientific and historical documents.

(6) The division shall provide reasonable administrative and staff support necessary for the deliberations of the review committee.

(7) The review committee shall submit, before November 1, an annual written report to the Native American Legislative Liaison Committee, created in Section 36-22-1, on the progress made, and any barriers encountered, in implementing this section during the previous year.

Amended by Chapter 203, 2013 General Session

Amended by Chapter 255, 2013 General Session



Section 406 - Savings provision.

Nothing in this part may be construed to:

(1) limit the authority of a state agency to:

(a) return or repatriate Native American remains to Indian tribes or individuals; or

(b) enter into another agreement with the consent of the lineal descendant or culturally affiliated tribe as to the disposition or control over Native American remains;

(2) delay actions on repatriation requests that are pending on March 17, 1992;

(3) deny or otherwise affect access to any court, except as provided in Subsection 9-9-403(6);

(4) limit any procedural or substantive rights that may otherwise be secured to individuals or Indian tribes; or

(5) limit the application of any state or federal law pertaining to theft or stolen property.

Amended by Chapter 114, 2008 General Session






Article 17 - Humanitarian Service and Educational and Cultural Exchange Restricted Account Act

Section 101 - Title.

This chapter is known as the "Humanitarian Service and Educational and Cultural Exchange Restricted Account Act."

Enacted by Chapter 166, 2010 General Session



Section 102 - Humanitarian Service and Educational and Cultural Exchange Restricted Account.

(1) There is created in the General Fund a restricted account known as the "Humanitarian Service and Educational and Cultural Exchange Restricted Account."

(2) The account shall be funded by:

(a) contributions deposited into the account in accordance with Section 41-1a-422;

(b) private contributions; and

(c) donations or grants from public or private entities.

(3) Upon appropriation by the Legislature, the department shall distribute funds in the account to one or more charitable organizations that:

(a) qualify as being tax exempt under Section 501(c)(3) of the Internal Revenue Code;

(b) have a national parent organization which:

(i) provides international humanitarian service projects; and

(ii) has youth programs including programs to foster leadership in high school students, humanitarian service in high school and college, and conducts and promotes community service projects;

(c) have a non-profit youth exchange program that does not compensate those who administer the program within the state;

(d) have an annual leadership conference, which does not compensate those who administer the program within the state;

(e) have high school service clubs, which promote humanitarian services on a state level, a national level, and an international level; and

(f) have college service clubs, which promote humanitarian service on a state level, a national level, and an international level.

(4) (a) An organization described in Subsection (3) may apply to the department to receive a distribution in accordance with Subsection (3).

(b) An organization that receives a distribution from the department in accordance with Subsection (3) shall expend the distribution only to:

(i) pay the costs of supporting the following programs within the state:

(A) youth programs including programs to foster leadership in high school students and humanitarian service in high school and college;

(B) community service projects;

(C) a non-profit youth exchange program;

(D) an annual leadership conference;

(E) high school service clubs, which promote humanitarian service on a state level, a national level, and an international level; and

(F) college service clubs, which promote humanitarian service on a state level, a national level, and an international level; and

(ii) pay the costs of issuing or reordering Humanitarian Service and Educational and Cultural Exchange support special group license plate decals.

(c) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department may make rules providing procedures for an organization to apply to the department to receive a distribution under Subsection (3).

Amended by Chapter 303, 2011 General Session






Article 18 - Martin Luther King, Jr. Civil Rights Support Restricted Account Act

Section 101 - Title.

This chapter is known as the "Martin Luther King, Jr. Civil Rights Support Restricted Account Act."

Enacted by Chapter 332, 2012 General Session



Section 102 - Martin Luther King, Jr. Civil Rights Support Restricted Account.

(1) There is created in the General Fund a restricted account known as the "Martin Luther King, Jr. Civil Rights Support Restricted Account."

(2) The account shall be funded by:

(a) contributions deposited into the account in accordance with Section 41-1a-422;

(b) private contributions; and

(c) donations or grants from public or private entities.

(3) Upon appropriation by the Legislature, the department shall distribute funds in the account to one or more charitable organizations that:

(a) qualify as being tax exempt under Section 501(c)(3) of the Internal Revenue Code;

(b) is located within the state and is not affiliated with a parent organization;

(c) create or support programs that promote awareness and education of constitutional and civil rights;

(d) provide education and training in inalienable rights as set forth in the Declaration of Independence;

(e) partner with educational institutions to administer underrepresented or underserved scholarships; and

(f) partner with government agencies within the state and the private sector to administer and facilitate an underrepresented or underserved internship program.

(4) (a) An organization described in Subsection (3) may apply to the department to receive a distribution in accordance with Subsection (3).

(b) An organization that receives a distribution from the department in accordance with Subsection (3) shall expend the distribution only to:

(i) facilitate, coordinate, and encourage appropriate ceremonies and activities that commemorate the federal Martin Luther King, Jr. holiday;

(ii) create or support programs that promote awareness and education of constitutional and civil rights;

(iii) provide education and training in inalienable rights as set forth in the Declaration of Independence;

(iv) partner with educational institutions to administer underrepresented or underserved scholarships;

(v) partner with government agencies within the state and the private sector to administer and facilitate an underrepresented or underserved internship program; and

(vi) pay the costs of issuing or reordering Martin Luther King, Jr. Civil Rights Support special group license plate decals.

(c) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the department may make rules providing procedures for an organization to apply to the department to receive a distribution under this Subsection (3).

(5) In accordance with Section 63J-1-602.1, appropriations from the account are nonlapsing.

Enacted by Chapter 332, 2012 General Session









Title 10 - Utah Municipal Code

Article 1 - General Provisions

Section 101 - Short title.

This act shall be known and may be cited as the "Utah Municipal Code." In enacting this code, it is the legislative intent to repeal only those provisions of Utah law set forth in Section 10-1-114. It is the legislative intent to review, modernize and incorporate into this code in later sessions other provisions of Utah law relating to municipalities not included in this act. Provisions of Utah law not specifically repealed shall continue in effect.

Enacted by Chapter 48, 1977 General Session



Section 102 - Effective date.

This act shall become effective July 1, 1977.

Enacted by Chapter 48, 1977 General Session



Section 103 - Construction.

The powers herein delegated to any municipality shall be liberally construed to permit the municipality to exercise the powers granted by this act except in cases clearly contrary to the intent of the law.

Enacted by Chapter 48, 1977 General Session



Section 104 - Definitions.

As used in this title:

(1) "City" means a municipality that is classified by population as a city of the first class, a city of the second class, a city of the third class, a city of the fourth class, or a city of the fifth class, under Section 10-2-301.

(2) "Contiguous" means:

(a) if used to described an area, continuous, uninterrupted, and without an island of territory not included as part of the area; and

(b) if used to describe an area's relationship to another area, sharing a common boundary.

(3) "Governing body" means collectively the legislative body and the executive of any municipality. Unless otherwise provided:

(a) in a city of the first or second class, the governing body is the city commission;

(b) in a city of the third, fourth, or fifth class, the governing body is the city council; and

(c) in a town, the governing body is the town council.

(4) "Municipal" means of or relating to a municipality.

(5) "Municipality" means a city of the first class, city of the second class, city of the third class, city of the fourth class, city of the fifth class, or a town, as classified in Section 10-2-301.

(6) "Peninsula," when used to describe an unincorporated area, means an area surrounded on more than 1/2 of its boundary distance, but not completely, by incorporated territory and situated so that the length of a line drawn across the unincorporated area from an incorporated area to an incorporated area on the opposite side shall be less than 25% of the total aggregate boundaries of the unincorporated area.

(7) "Person" means an individual, corporation, partnership, organization, association, trust, governmental agency, or any other legal entity.

(8) "Provisions of law" shall include other statutes of the state of Utah and ordinances, rules, and regulations properly adopted by any municipality unless the construction is clearly contrary to the intent of state law.

(9) "Recorder," unless clearly inapplicable, includes and applies to a town clerk.

(10) "Town" means a municipality classified by population as a town under Section 10-2-301.

(11) "Unincorporated" means not within a municipality.

Amended by Chapter 292, 2003 General Session



Section 105 - No changes intended.

Unless otherwise specifically provided in this act, the provisions of this act may not operate in any way to affect the property or contract rights or other actions which may exist in favor of or against any municipality. Nor shall this act operate in any way to change or affect any ordinance, order or resolution in force in any municipality and such ordinances, orders and resolutions which are not repugnant to law, shall continue in full force and effect until repealed or amended.

Amended by Chapter 378, 2010 General Session



Section 106 - Scope of act.

This act shall apply to all municipalities incorporated or existing under the law of the State of Utah except as otherwise specifically excepted by the home rule provisions of Article XI, Section 5 of the Constitution of the State of Utah.

Enacted by Chapter 48, 1977 General Session



Section 107 - Municipalities.

All municipalities which have been incorporated under any previous act of the United States or of the State of Utah shall be treated as properly incorporated under this act.

Enacted by Chapter 48, 1977 General Session



Section 108 - Cumulative powers -- Powers not in derogation of state agencies.

The provisions of this act or any other act not expressly repealed by Section 10-1-114 shall be considered as an alternative or additional power and not as a limitation on any other power granted to or possessed by municipalities. The provisions of this act may not be considered as impairing, altering, modifying or repealing any of the jurisdiction or powers possessed by any department, division, commission, board, or office of state government.

Amended by Chapter 378, 2010 General Session



Section 109 - Saving clause.

The repeal of the titles, chapters and sections specified in Section 10-1-114 do not:

(1) affect suits pending or rights existing immediately prior to the effective date of this act;

(2) impair, avoid, or affect any grant or conveyance made or right acquired or cause of action now existing under any repealed act or amendment thereto; or

(3) affect or impair the validity of any bonds or other obligation issued or sold prior to the effective date of this act.

The repeal of any validating act or part thereof does not avoid the effect of the validation. No act repealed by Section 10-1-114 shall repeal any act or part thereof which embraces the same or similar subject matter as the act repealed.

Amended by Chapter 378, 2010 General Session



Section 110 - Continuation of prior law.

The provisions of this act insofar as they are the same or substantially the same as those of any prior statute shall be construed as a continuation of the prior statute and not as a new enactment. If any other statutory reference is made to an act of the Legislature or a section of such an act, which is continued in this act, the reference shall be held to refer to the act or section thereof so continued in this act.

Amended by Chapter 4, 1993 General Session



Section 111 - Existing indebtedness.

Any bond or other evidence of indebtedness issued under the provisions of any act repealed by this act which is outstanding and unpaid as of July 1, 1977, shall be amortized and retired by taxation or revenue in the manner provided by the act under which such indebtedness was incurred, notwithstanding repeal or change of the act.

Enacted by Chapter 48, 1977 General Session



Section 112 - Headings do not limit sections.

Title, chapter, part, or section headings contained herein may not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any title, chapter, part or section of this act.

Amended by Chapter 378, 2010 General Session



Section 113 - Severability clause.

If any chapter, part, section, paragraph or subsection of this act, or the application thereof is held to be invalid, the remainder of this act is not affected thereby.

Amended by Chapter 378, 2010 General Session



Section 114 - Repealer.

Title 10, Chapters 1, 2, 3, 5, and 6 are repealed, except as provided in Section 10-1-115.

Amended by Chapter 21, 1999 General Session



Section 115 - Legislation enacted by Legislature.

Nothing in this act shall be construed to repeal any section of the various laws of which this act is comprised when the section is the subject of an amendment or new legislation enacted by this 42nd session of the Utah legislature and which becomes law. Furthermore, it is the intent of the legislature that the corresponding sections of this act shall be construed with such amended sections so as to give effect to the amendment as if it were made a part of this act.

Enacted by Chapter 48, 1977 General Session



Section 118 - Changing the name of a municipality.

(1) A municipality may change its name as provided in this section.

(2) To initiate a name change, the legislative body of a municipality shall:

(a) adopt an ordinance or resolution approving a name change; and

(b) file with the lieutenant governor a copy of a notice of an impending name change, as defined in Section 67-1a-6.7, that meets the requirements of Subsection 67-1a-6.7(3).

(3) Upon the lieutenant governor's issuance of a certificate of name change under Section 67-1a-6.7, the municipal legislative body shall:

(a) if the municipality is located within the boundary of a single county, submit to the recorder of that county:

(i) the original:

(A) notice of an impending name change; and

(B) certificate of name change; and

(ii) a certified copy of the ordinance or resolution approving the name change; or

(b) if the municipality is located within the boundaries of more than a single county:

(i) submit to the recorder of one of those counties:

(A) the original of the documents listed in Subsections (3)(a)(i)(A) and (B); and

(B) a certified copy of the ordinance or resolution approving the name change; and

(ii) submit to the recorder of each other county:

(A) a certified copy of the documents described in Subsections (3)(a)(i)(A) and (B); and

(B) a certified copy of the ordinance or resolution approving the name change.

(4) (a) The name change becomes effective upon the lieutenant governor's issuance of a certificate of name change under Section 67-1a-6.7.

(b) Notwithstanding Subsection (4)(a), the municipality may not operate under the new name until the documents listed in Subsection (3) are recorded in the office of the recorder of each county in which the municipality is located.

Amended by Chapter 350, 2009 General Session



Section 119 - Inventory of competitive activities.

(1) As used in this section:

(a) "Applicable city" means:

(i) on and after July 1, 2009, a city of the first class; and

(ii) on and after July 1, 2010, a city of the first or second class.

(b) "Competitive activity" means an activity engaged in by a city or an entity created by the city by which the city or an entity created by the city provides a good or service that is substantially similar to a good or service that is provided by a person:

(i) who is not an entity of the federal government, state government, or a political subdivision of the state; and

(ii) within the boundary of the county in which the city is located.

(c) (i) Subject to Subsection (1)(c)(ii), "entity created by the city" includes:

(A) an entity created by an interlocal agreement under Title 11, Chapter 13, Interlocal Cooperation Act, in which the city participates; and

(B) a special service district created under Title 17D, Chapter 1, Special Service District Act.

(ii) "Entity created by the city" does not include a local district created by a city under Title 17B, Limited Purpose Local Government Entities - Local Districts.

(2) (a) The governing body of an applicable city shall create an inventory of activities of the city or an entity created by the city to:

(i) classify whether an activity is a competitive activity; and

(ii) identify efforts that have been made to privatize aspects of the activity.

(b) An applicable city shall comply with this section by no later than:

(i) June 30, 2010, if the applicable city is a city of the first class; and

(ii) June 30, 2011, if the applicable city is a city of the second class.

(3) The governing body of an applicable city shall update the inventory created under this section at least every two years.

(4) An applicable city shall:

(a) provide a copy of the inventory and an update to the inventory to the Free Market Protection and Privatization Board created in Title 63I, Chapter 4a, Free Market Protection and Privatization Board Act; and

(b) make the inventory available to the public through electronic means.

Amended by Chapter 325, 2013 General Session



Section 201 - Municipalities as political subdivisions of the state.

Municipalities shall be political subdivisions of the State of Utah, municipal corporations, and bodies politic with perpetual existence unless disincorporated according to law.

Enacted by Chapter 48, 1977 General Session



Section 202 - Power to sue, contract, adopt municipal name and seal.

Municipalities may sue and be sued, enter into contracts and by ordinance adopt a municipal name and seal which may be changed from time to time.

Enacted by Chapter 48, 1977 General Session



Section 203 - License fees and taxes -- Application information to be transmitted to the county assessor.

(1) As used in this section:

(a) "Business" means any enterprise carried on for the purpose of gain or economic profit, except that the acts of employees rendering services to employers are not included in this definition.

(b) "Telecommunications provider" is as defined in Section 10-1-402.

(c) "Telecommunications tax or fee" is as defined in Section 10-1-402.

(2) Except as provided in Subsections (3) through (5), the legislative body of a municipality may license for the purpose of regulation and revenue any business within the limits of the municipality and may regulate that business by ordinance.

(3) (a) The legislative body of a municipality may raise revenue by levying and collecting a municipal energy sales or use tax as provided in Part 3, Municipal Energy Sales and Use Tax Act, except a municipality may not levy or collect a franchise tax or fee on an energy supplier other than the municipal energy sales and use tax provided in Part 3, Municipal Energy Sales and Use Tax Act.

(b) (i) Subsection (3)(a) does not affect the validity of a franchise agreement as defined in Subsection 10-1-303(6), that is in effect on July 1, 1997, or a future franchise.

(ii) A franchise agreement as defined in Subsection 10-1-303(6) in effect on January 1, 1997, or a future franchise shall remain in full force and effect.

(c) A municipality that collects a contractual franchise fee pursuant to a franchise agreement as defined in Subsection 10-1-303(6) with an energy supplier that is in effect on July 1, 1997, may continue to collect that fee as provided in Subsection 10-1-310(2).

(d) (i) Subject to the requirements of Subsection (3)(d)(ii), a franchise agreement as defined in Subsection 10-1-303(6) between a municipality and an energy supplier may contain a provision that:

(A) requires the energy supplier by agreement to pay a contractual franchise fee that is otherwise prohibited under Part 3, Municipal Energy Sales and Use Tax Act; and

(B) imposes the contractual franchise fee on or after the day on which Part 3, Municipal Energy Sales and Use Tax is:

(I) repealed, invalidated, or the maximum allowable rate provided in Section 10-1-305 is reduced; and

(II) is not superseded by a law imposing a substantially equivalent tax.

(ii) A municipality may not charge a contractual franchise fee under the provisions permitted by Subsection (3)(b)(i) unless the municipality charges an equal contractual franchise fee or a tax on all energy suppliers.

(4) (a) Subject to Subsection (4)(b), beginning July 1, 2004, the legislative body of a municipality may raise revenue by levying and providing for the collection of a municipal telecommunications license tax as provided in Part 4, Municipal Telecommunications License Tax Act.

(b) A municipality may not levy or collect a telecommunications tax or fee on a telecommunications provider except as provided in Part 4, Municipal Telecommunications License Tax Act.

(5) (a) (i) The legislative body of a municipality may by ordinance raise revenue by levying and collecting a license fee or tax on:

(A) a parking service business in an amount that is less than or equal to:

(I) $1 per vehicle that parks at the parking service business; or

(II) 2% of the gross receipts of the parking service business;

(B) a public assembly or other related facility in an amount that is less than or equal to $5 per ticket purchased from the public assembly or other related facility; and

(C) subject to the limitations of Subsections (5)(c) and (d):

(I) a business that causes disproportionate costs of municipal services; or

(II) a purchaser from a business for which the municipality provides an enhanced level of municipal services.

(ii) Nothing in this Subsection (5)(a) may be construed to authorize a municipality to levy or collect a license fee or tax on a public assembly or other related facility owned and operated by another political subdivision other than a community development and renewal agency without the written consent of the other political subdivision.

(b) As used in this Subsection (5):

(i) "Municipal services" includes:

(A) public utilities; and

(B) services for:

(I) police;

(II) fire;

(III) storm water runoff;

(IV) traffic control;

(V) parking;

(VI) transportation;

(VII) beautification; or

(VIII) snow removal.

(ii) "Parking service business" means a business:

(A) that primarily provides off-street parking services for a public facility that is wholly or partially funded by public money;

(B) that provides parking for one or more vehicles; and

(C) that charges a fee for parking.

(iii) "Public assembly or other related facility" means an assembly facility that:

(A) is wholly or partially funded by public money;

(B) is operated by a business; and

(C) requires a person attending an event at the assembly facility to purchase a ticket.

(c) (i) Before the legislative body of a municipality imposes a license fee on a business that causes disproportionate costs of municipal services under Subsection (5)(a)(i)(C)(I), the legislative body of the municipality shall adopt an ordinance defining for purposes of the tax under Subsection (5)(a)(i)(C)(I):

(A) the costs that constitute disproportionate costs; and

(B) the amounts that are reasonably related to the costs of the municipal services provided by the municipality.

(ii) The amount of a fee under Subsection (5)(a)(i)(C)(I) shall be reasonably related to the costs of the municipal services provided by the municipality.

(d) (i) Before the legislative body of a municipality imposes a license fee on a purchaser from a business for which it provides an enhanced level of municipal services under Subsection (5)(a)(i)(C)(II), the legislative body of the municipality shall adopt an ordinance defining for purposes of the fee under Subsection (5)(a)(i)(C)(II):

(A) the level of municipal services that constitutes the basic level of municipal services in the municipality; and

(B) the amounts that are reasonably related to the costs of providing an enhanced level of municipal services in the municipality.

(ii) The amount of a fee under Subsection (5)(a)(i)(C)(II) shall be reasonably related to the costs of providing an enhanced level of the municipal services.

(6) All license fees and taxes shall be uniform in respect to the class upon which they are imposed.

(7) The municipality shall transmit the information from each approved business license application to the county assessor within 60 days following the approval of the application.

(8) If challenged in court, an ordinance enacted by a municipality before January 1, 1994, imposing a business license fee on rental dwellings under this section shall be upheld unless the business license fee is found to impose an unreasonable burden on the fee payer.

Amended by Chapter 289, 2012 General Session



Section 203.5 - Disproportionate rental fee -- Good landlord training program -- Fee reduction.

(1) As used in this section:

(a) "Business" means the rental of one or more residential units within a municipality.

(b) "Disproportionate rental fee" means a fee adopted by a municipality to recover its disproportionate costs of providing municipal services to residential rental units compared to similarly-situated owner-occupied housing.

(c) "Disproportionate rental fee reduction" means a reduction of a disproportionate rental fee as a condition of complying with the requirements of a good landlord training program.

(d) "Exempt business" means the rental of a residential unit within a single structure that contains:

(i) no more than four residential units; and

(ii) one unit occupied by the owner.

(e) "Exempt landlord" means a residential landlord who demonstrates to a municipality:

(i) completion of any live good landlord training program offered by any other Utah city that offers a good landlord program;

(ii) that the residential landlord has a current professional designation of "property manager"; or

(iii) compliance with a requirement described in Subsection (4).

(f) "Good landlord training program" means a program offered by a municipality to encourage business practices that are designed to reduce the disproportionate cost of municipal services to residential rental units by offering a disproportionate rental fee reduction for any landlord who:

(i) (A) completes a landlord training program provided by the municipality; or

(B) is an exempt landlord;

(ii) implements measures to reduce crime in rental housing as specified in a municipal ordinance or policy; and

(iii) operates and manages rental housing in accordance with an applicable municipal ordinance.

(g) "Municipal services" means:

(i) public utilities;

(ii) police;

(iii) fire;

(iv) code enforcement;

(v) storm water runoff;

(vi) traffic control;

(vii) parking;

(viii) transportation;

(ix) beautification; or

(x) snow removal.

(h) "Municipal services study" means a study of the cost of all municipal services to rental housing that:

(i) are reasonably attributable to the rental housing; and

(ii) exceed the municipality's cost to serve similarly-situated, owner-occupied housing.

(2) The legislative body of a municipality may charge and collect a disproportionate rental fee on a business that causes disproportionate costs to municipal services if the municipality:

(a) has performed a municipal services study; and

(b) adopts a disproportionate rental fee that does not exceed the amount that is justified by the municipal services study on a per residential rental unit basis.

(3) A municipality may not:

(a) impose a disproportionate rental fee on an exempt business;

(b) require a landlord to deny tenancy to an individual released from probation or parole whose conviction date occurred more than four years before the date of tenancy; or

(c) without cause and notice, require a landlord to submit to a random building inspection.

(4) In addition to a requirement or qualification described in Subsection (1)(e), a municipality may recognize a landlord training described in its ordinance.

(5) (a) If a municipality adopts a good landlord program, the municipality shall provide an appeal procedure affording due process of law to a landlord who is denied a disproportionate rental fee reduction.

(b) A municipality may not adopt a new disproportionate rental fee unless the municipality provides a disproportionate rental fee reduction.

Enacted by Chapter 289, 2012 General Session



Section 301 - Title.

This part shall be known as the "Municipal Energy Sales and Use Tax Act."

Enacted by Chapter 280, 1996 General Session



Section 302 - Purpose and intent.

The Legislature finds that:

(1) the energy industry has previously been highly regulated and monopolistic;

(2) municipalities have historically raised general fund revenues by collecting franchise and business license revenues from the energy industry;

(3) substantial restructuring of the energy industry has created an opportunity for increased competition within the energy industry;

(4) the restructuring of the energy industry has diminished the effectiveness and fairness of the revenues collected by municipalities;

(5) to provide for a stable revenue source for municipalities and to create a more competitive environment for the energy industry, it is necessary to enact taxing authority for municipalities that accomplishes those goals; and

(6) this part does not alter or affect the municipalities' authority to grant or regulate franchises, or to control municipal streets, highways, or other property.

Enacted by Chapter 280, 1996 General Session



Section 303 - Definitions.

As used in this part:

(1) "Commission" means the State Tax Commission.

(2) "Contractual franchise fee" means:

(a) a fee:

(i) provided for in a franchise agreement; and

(ii) that is consideration for the franchise agreement; or

(b) (i) a fee similar to Subsection (2)(a); or

(ii) any combination of Subsections (2)(a) and (b).

(3) (a) "Delivered value" means the fair market value of the taxable energy delivered for sale or use in the municipality and includes:

(i) the value of the energy itself; and

(ii) any transportation, freight, customer demand charges, services charges, or other costs typically incurred in providing taxable energy in usable form to each class of customer in the municipality.

(b) "Delivered value" does not include the amount of a tax paid under:

(i) Title 59, Chapter 12, Sales and Use Tax Act; or

(ii) this part.

(4) "De minimis amount" means an amount of taxable energy that does not exceed the greater of:

(a) 5% of the energy supplier’s estimated total Utah gross receipts from sales of property or services; or

(b) $10,000.

(5) "Energy supplier" means a person supplying taxable energy, except that the commission may by rule exclude from this definition a person supplying a de minimis amount of taxable energy.

(6) "Franchise agreement" means a franchise or an ordinance, contract, or agreement granting a franchise.

(7) "Franchise tax" means:

(a) a franchise tax;

(b) a tax similar to a franchise tax; or

(c) any combination of Subsections (7)(a) and (b).

(8) "Person" is as defined in Section 59-12-102.

(9) "Taxable energy" means gas and electricity.

Amended by Chapter 142, 2010 General Session



Section 304 - Municipality and military installation development authority may levy tax -- Rate -- Imposition or repeal of tax -- Tax rate change -- Effective date -- Notice requirements -- Exemptions.

(1) (a) Except as provided in Subsections (4) and (5), a municipality may levy a municipal energy sales and use tax on the sale or use of taxable energy within the municipality:

(i) by ordinance as provided in Section 10-1-305; and

(ii) of up to 6% of the delivered value of the taxable energy.

(b) Subject to Section 63H-1-203, the military installation development authority created in Section 63H-1-201 may levy a municipal energy sales and use tax under this part within a project area described in a project area plan adopted by the authority under Title 63H, Chapter 1, Military Installation Development Authority Act, as though the authority were a municipality.

(2) A municipal energy sales and use tax imposed under this part may be in addition to any sales and use tax imposed by the municipality under Title 59, Chapter 12, Sales and Use Tax Act.

(3) (a) For purposes of this Subsection (3):

(i) "Annexation" means an annexation to a municipality under Chapter 2, Part 4, Annexation.

(ii) "Annexing area" means an area that is annexed into a municipality.

(b) (i) If, on or after May 1, 2000, a city or town enacts or repeals a tax or changes the rate of a tax under this part, the enactment, repeal, or change shall take effect:

(A) on the first day of a calendar quarter; and

(B) after a 90-day period beginning on the date the commission receives notice meeting the requirements of Subsection (3)(b)(ii) from the municipality.

(ii) The notice described in Subsection (3)(b)(i)(B) shall state:

(A) that the city or town will enact or repeal a tax or change the rate of a tax under this part;

(B) the statutory authority for the tax described in Subsection (3)(b)(ii)(A);

(C) the effective date of the tax described in Subsection (3)(b)(ii)(A); and

(D) if the city or town enacts the tax or changes the rate of the tax described in Subsection (3)(b)(ii)(A), the new rate of the tax.

(c) (i) If, for an annexation that occurs on or after May 1, 2000, the annexation will result in a change in the rate of a tax under this part for an annexing area, the change shall take effect:

(A) on the first day of a calendar quarter; and

(B) after a 90-day period beginning on the date the commission receives notice meeting the requirements of Subsection (3)(c)(ii) from the municipality that annexes the annexing area.

(ii) The notice described in Subsection (3)(c)(i)(B) shall state:

(A) that the annexation described in Subsection (3)(c)(i) will result in a change in the rate of a tax under this part for the annexing area;

(B) the statutory authority for the tax described in Subsection (3)(c)(ii)(A);

(C) the effective date of the tax described in Subsection (3)(c)(ii)(A); and

(D) the new rate of the tax described in Subsection (3)(c)(ii)(A).

(4) (a) Subject to Subsection (4)(b), a sale or use of electricity within a municipality is exempt from the tax authorized by this section if the sale or use is made under a tariff adopted by the Public Service Commission of Utah only for purchase of electricity produced from a new source of alternative energy, as defined in Section 59-12-102, as designated in the tariff by the Public Service Commission of Utah.

(b) The exemption under Subsection (4)(a) applies to the portion of the tariff rate a customer pays under the tariff described in Subsection (4)(a) that exceeds the tariff rate under the tariff described in Subsection (4)(a) that the customer would have paid absent the tariff.

(5) (a) A municipality may not levy a municipal energy sales and use tax within any portion of the municipality that is within a project area described in a project area plan adopted by the military installation development authority under Title 63H, Chapter 1, Military Installation Development Authority Act.

(b) Subsection (5)(a) does not apply to the military installation development authority's levy of a municipal energy sales and use tax.

Amended by Chapter 410, 2012 General Session



Section 305 - Municipal energy sales and use tax ordinance provisions.

Each municipal energy sales and use tax ordinance under Subsection 10-1-304(1) shall include:

(1) a provision imposing a tax on every sale or use of taxable energy made within a municipality at a rate determined by the municipality that is up to 6% of the delivered value of the taxable energy;

(2) provisions substantially the same as those required by Title 59, Chapter 12, Part 1, Tax Collection, as they relate to sales and use tax, except that:

(a) the tax shall be calculated on the delivered value of the taxable energy to the consumer;

(b) an exemption is not allowed from a tax imposed under this part for the sale or use of taxable energy that is exempt from the state sales and use tax under Title 59, Chapter 12, Part 1, Tax Collection, except that the municipality shall include in its ordinance an exemption for:

(i) the sales and use of aviation fuel, motor fuel, or special fuel subject to taxation under Title 59, Chapter 13, Motor and Special Fuel Tax Act;

(ii) the sales and use of taxable energy that the municipality is prohibited from taxing under federal law or the Constitution of the United States or the Utah Constitution;

(iii) the sales and use of taxable energy purchased or stored in the state for resale;

(iv) the sales or use of taxable energy to a person if the primary use is for use in compounding or producing taxable energy or a fuel subject to taxation under Title 59, Chapter 13, Motor and Special Fuel Tax Act;

(v) taxable energy brought into the state by a nonresident for the nonresident’s own personal use or enjoyment while within the state, except taxable energy purchased for use in the state by a nonresident living or working in the state at the time of purchase;

(vi) the sales or use of taxable energy for any purpose other than use as a fuel or energy; and

(vii) the sale of taxable energy for use outside a municipality imposing a municipality energy sales and use tax;

(c) the ordinance may provide for an exemption from the municipal energy sales and use tax under this part for customers who, as of July 1, 1997, were being supplied electrical energy by a supplier other than the municipality if:

(i) the municipality is a generator of electrical energy for customers within its borders; and

(ii) the municipality is unable to generate electrical energy for the customer;

(d) the name of the municipality as the taxing agency shall be substituted for that of the state when necessary for purposes of this part; and

(e) an additional license to collect the tax is not required if one has been issued under Section 59-12-106;

(3) a provision that, on or before the effective date of the ordinance, the municipality shall enter into a contract with the commission to have the commission perform all functions related to the administration or operation of the ordinance, except that a municipality may collect the municipal energy sales and use tax directly as provided in Subsection 10-1-307(3);

(4) a provision that:

(a) except as provided under Subsection (4)(b), the sale, storage, use, or other consumption of taxable energy is exempt from the tax due under the ordinance if the delivered value of the taxable energy has been subject to a municipal energy sales or use tax under an ordinance enacted in accordance with this part by another municipality in this state; and

(b) the municipality shall be paid the difference between the tax paid to another municipality as described in this section and the tax that would otherwise be due under the ordinance if the tax due under the ordinance exceeds the tax paid to another municipality; and

(5) a provision providing a credit against the tax in the amount of a contractual franchise fee paid if:

(a) an energy supplier pays a contractual franchise fee to a municipality pursuant to a franchise agreement in effect on July 1, 1997;

(b) the contractual franchise fee is passed through by the energy supplier to a taxpayer as a separately itemized charge; and

(c) the energy supplier has accepted the franchise; and

(6) a provision providing that the ordinance adopts by reference any amendments to the provisions of Title 59, Chapter 12, Part 1, Tax Collection, that relate to levying or collecting a municipal energy sales and use tax.

Amended by Chapter 180, 1998 General Session



Section 306 - Rules for delivered value and point of sale.

(1) The delivered value of taxable energy under this part shall be established pursuant to rules made by the commission in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(2) The rules made by the commission under Subsection (1):

(a) shall provide that an arm’s length sales price for taxable energy sold or used by a taxpayer in the municipality is the delivered value, unless the sales price does not include some portion of the taxable energy or component of delivered value;

(b) shall establish one or more default methods for determining the delivered value for each customer class one time per calendar year on or before January 31 for taxable energy when the commission determines that the sales price does not accurately reflect delivered value; and

(c) shall provide that for purposes of determining the point of sale or use of taxable energy the location of the meter is normally the point of sale or use unless the taxpayer demonstrates that the use is not in a municipality imposing the municipal energy sales and use tax.

(3) In establishing a default method under Subsection (2)(b), the commission:

(a) shall take into account quantity discounts and other reductions or increases in value that are generally available in the marketplace for various grades or types of property and classes of services; and

(b) may consider:

(i) generally applicable tariffs for various classes of utility services approved by the Public Service Commission or other governmental entity;

(ii) posted prices;

(iii) spot-market prices;

(iv) trade publications;

(v) market data; and

(vi) other information and data prescribed by the commission.

Amended by Chapter 382, 2008 General Session



Section 307 - Administration, collection, and enforcement of taxes by commission -- Distribution of revenues -- Administrative charge -- Collection of taxes by municipality.

(1) (a) Subject to Subsection (1)(b) and except as provided in Subsection (3), the commission shall administer, collect, and enforce the municipal energy sales and use tax from energy suppliers according to the procedures established in:

(i) Title 59, Chapter 1, General Taxation Policies; and

(ii) Title 59, Chapter 12, Part 1, Tax Collection, except for Sections 59-12-107.1 and 59-12-123.

(b) If an energy supplier pays a municipal energy sales and use tax to the commission, the energy supplier shall pay the municipal energy sales and use tax to the commission:

(i) monthly on or before the last day of the month immediately following the last day of the previous month if:

(A) the energy supplier is required to file a sales and use tax return with the commission monthly under Section 59-12-108; or

(B) the energy supplier is not required to file a sales and use tax return under Title 59, Chapter 12, Sales and Use Tax Act; or

(ii) quarterly on or before the last day of the month immediately following the last day of the previous quarter if the energy supplier is required to file a sales and use tax return with the commission quarterly under Section 59-12-108.

(2) (a) Except as provided in Subsections 10-1-203(3)(d), 10-1-305(5), and 10-1-310(2) and subject to Subsection (6), the commission shall pay a municipality the difference between:

(i) the entire amount collected by the commission from the municipal energy sales and use tax authorized by this part based on:

(A) the point of sale of the taxable energy if a taxable sale occurs in a municipality that imposes a municipal energy sales and use tax as provided in this part; or

(B) the point of use of the taxable energy if the use occurs in a municipality that imposes a municipal energy sales and use tax as provided in this part; and

(ii) the administrative charge described in Subsection (2)(c).

(b) In accordance with Subsection (2)(a), the commission shall transfer to the municipality monthly by electronic transfer the revenues generated by the municipal energy sales and use tax levied by the municipality and collected by the commission.

(c) (i) Subject to Subsection (2)(c)(ii), the commission shall retain and deposit an administrative charge in accordance with Section 59-1-306 from revenues the commission collects from a municipal energy sales and use tax under this part.

(ii) The commission may not retain or deposit an administrative charge from revenues a municipality collects under Subsection (3) from a tax under this part.

(3) An energy supplier shall pay the municipal energy sales and use tax revenues it collects from its customers under this part directly to each municipality in which the energy supplier has sales of taxable energy if:

(a) the municipality is the energy supplier; or

(b) (i) the energy supplier estimates that the municipal energy sales and use tax collected annually by the energy supplier from its Utah customers equals $1,000,000 or more; and

(ii) the energy supplier collects the tax imposed by this part.

(4) An energy supplier paying a tax under this part directly to a municipality may retain the percentage of the tax authorized under Subsection 59-12-108(2) for the energy supplier’s costs of collecting and remitting the tax.

(5) An energy supplier paying the tax under this part directly to a municipality shall file an information return with the commission, at least annually, on a form prescribed by the commission.

(6) (a) As used in this Subsection (6):

(i) "2005 base amount" means, for a municipality that imposes a municipal energy sales and use tax, the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2005.

(ii) "2006 base amount" means, for a municipality that imposes a municipal energy sales and use tax, the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2006, reduced by the 2006 rebate amount.

(iii) "2006 rebate amount" means, for a municipality that imposes a municipal energy sales and use tax, the difference between:

(A) the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2006; and

(B) the 2005 base amount, plus:

(I) 10% of the 2005 base amount; and

(II) the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2006 attributable to an increase in the rate of the municipal energy sales and use tax implemented by the municipality during fiscal year 2006.

(iv) "2007 rebate amount" means, for a municipality that imposes a municipal energy sales and use tax, the difference between:

(A) the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2007; and

(B) the 2006 base amount, plus:

(I) 10% of the 2006 base amount; and

(II) the natural gas portion of municipal energy sales and use tax proceeds paid to the municipality for fiscal year 2007 attributable to an increase in the rate of the municipal energy sales and use tax implemented by the municipality during fiscal year 2007.

(v) "Fiscal year 2005" means the period beginning July 1, 2004 and ending June 30, 2005.

(vi) "Fiscal year 2006" means the period beginning July 1, 2005 and ending June 30, 2006.

(vii) "Fiscal year 2007" means the period beginning July 1, 2006 and ending June 30, 2007.

(viii) "Gas supplier" means an energy supplier that supplies natural gas.

(ix) "Natural gas portion" means the amount of municipal energy sales and use tax proceeds attributable to sales and uses of natural gas.

(b) (i) In December 2006, each gas supplier shall reduce the natural gas portion of municipal energy sales and use gas proceeds to be paid to a municipality by the 2006 rebate amount.

(ii) If the 2006 rebate amount exceeds the amount of the natural gas portion of municipal energy sales and use tax proceeds for December 2006, the gas supplier shall reduce the natural gas portion of municipal energy sales and use tax proceeds to be paid to a municipality each month thereafter until the 2006 rebate amount is exhausted.

(iii) For December 2006 and for each month thereafter that the gas supplier is required under Subsection (6)(b)(ii) to reduce the natural gas portion of municipal energy sales and use tax proceeds to be paid to a municipality:

(A) each municipality imposing a municipal energy sales and use tax shall provide the gas supplier with the amount by which its municipal energy sales and use tax rate applicable to the sales and uses of natural gas would need to be reduced in order to reduce the natural gas portion of municipal energy sales and use tax proceeds by the same amount as the reduction to the municipality; and

(B) each gas supplier shall reduce the municipal energy sales and use tax rate applicable to sales and uses of natural gas by the amount of the tax rate reduction provided by the municipality.

(c) (i) In December 2007, each gas supplier shall reduce the natural gas portion of municipal energy sales and use tax proceeds to be paid to a municipality by the 2007 rebate amount.

(ii) If the 2007 rebate amount exceeds the amount of the natural gas portion of municipal energy sales and use tax proceeds for December 2007, the gas supplier shall reduce the natural gas portion of municipal energy sales and use tax proceeds to be paid to a municipality each month thereafter until the 2007 rebate amount is exhausted.

(iii) For December 2007 and for each month thereafter that the gas supplier is required under Subsection (6)(c)(ii) to reduce the natural gas portion of municipal energy sales and use tax proceeds to be paid to a municipality:

(A) each municipality imposing a municipal energy sales and use tax shall provide the gas supplier with the amount by which its municipal energy sales and use tax rate applicable to the sales and uses of natural gas would need to be reduced in order to reduce the natural gas portion of municipal energy sales and use tax proceeds by the same amount as the reduction to the municipality; and

(B) each gas supplier shall reduce the municipal energy sales and use tax rate applicable to sales and uses of natural gas by the amount of the tax rate reduction provided by the municipality.

(d) Nothing in this Subsection (6) may be construed to require a reduction under Subsection (6)(b) or (c) if the rebate amount is zero or negative.

Amended by Chapter 309, 2011 General Session



Section 308 - Report of tax collections -- Allocation when location of taxpayer cannot be accurately determined.

(1) All municipal energy sales and use taxes collected under this part shall be reported to the commission on forms that accurately identify the municipality where the taxpayer is located.

(2) The commission shall make rules, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to proportionally distribute all taxes collected if the municipality where the taxpayer is located cannot be accurately determined.

Amended by Chapter 382, 2008 General Session



Section 310 - Existing energy franchise taxes or contractual franchise fees.

(1) Except as authorized in Subsection (2), Section 59-12-203, or Section 10-1-304, a municipality may not:

(a) impose on, charge, or collect a franchise tax or contractual a franchise fee from an energy supplier; or

(b) collect a franchise tax or contractual franchise fee pursuant to a franchise agreement in effect on July 1, 1997.

(2) A municipality that collects a contractual franchise fee from an energy supplier pursuant to a franchise agreement in effect on July 1, 1997, may continue to collect that fee at the same rate for the remaining term of the franchise agreement, except the municipality shall provide a credit against the municipal energy sales and use tax in the amount of the contractual franchise fee paid by the energy supplier pursuant to Subsection 10-1-305(5).

(3) (a) Subject to the requirements of Subsection (3)(b), a franchise agreement as defined in Subsection 10-1-303(6) between a municipality and an energy supplier may contain a provision that:

(i) requires the energy supplier by agreement to pay a contractual franchise fee that is otherwise prohibited under Title 10, Chapter 1, Part 3, Municipal Energy Sales and Use Tax Act; and

(ii) imposes the contractual franchise fee on or after the day on which Title 10, Chapter 1, Part 3, Municipal Energy Sales and Use Tax Act is:

(A) repealed, invalidated, or the maximum allowable rate provided in Section 10-1-304 is reduced; and

(B) is not superseded by a law imposing a substantially equivalent tax.

(b) A municipality may not charge a contractual franchise fee under the provisions permitted by Subsection (3)(a) unless the municipality charges an equal contractual franchise fee or a tax on all energy suppliers.

(4) This section may not affect the validity of any existing or future franchise agreement and any franchise agreement effective on July 1, 1997, shall remain in full force and effect, unless otherwise terminated or altered by agreement or applicable law.

Enacted by Chapter 280, 1996 General Session



Section 401 - Title.

This part is known as the "Municipal Telecommunications License Tax Act."

Enacted by Chapter 253, 2003 General Session



Section 402 - Definitions.

As used in this part:

(1) "Commission" means the State Tax Commission.

(2) (a) Subject to Subsections (2)(b) and (c), "customer" means the person who is obligated under a contract with a telecommunications provider to pay for telecommunications service received under the contract.

(b) For purposes of this section and Section 10-1-407, "customer" means:

(i) the person who is obligated under a contract with a telecommunications provider to pay for telecommunications service received under the contract; or

(ii) if the end user is not the person described in Subsection (2)(b)(i), the end user of telecommunications service.

(c) "Customer" does not include a reseller:

(i) of telecommunications service; or

(ii) for mobile telecommunications service, of a serving carrier under an agreement to serve the customer outside the telecommunications provider's licensed service area.

(3) (a) "End user" means the person who uses a telecommunications service.

(b) For purposes of telecommunications service provided to a person who is not an individual, "end user" means the individual who uses the telecommunications service on behalf of the person who is provided the telecommunications service.

(4) (a) "Gross receipts from telecommunications service" means the revenue that a telecommunications provider receives for telecommunications service rendered except for amounts collected or paid as:

(i) a tax, fee, or charge:

(A) imposed by a governmental entity;

(B) separately identified as a tax, fee, or charge in the transaction with the customer for the telecommunications service; and

(C) imposed only on a telecommunications provider;

(ii) sales and use taxes collected by the telecommunications provider from a customer under Title 59, Chapter 12, Sales and Use Tax Act; or

(iii) interest, a fee, or a charge that is charged by a telecommunications provider on a customer for failure to pay for telecommunications service when payment is due.

(b) "Gross receipts from telecommunications service" includes a charge necessary to complete a sale of a telecommunications service.

(5) "Mobile telecommunications service" is as defined in the Mobile Telecommunications Sourcing Act, 4 U.S.C. Sec. 124.

(6) "Municipality" means a city or town.

(7) "Place of primary use":

(a) for telecommunications service other than mobile telecommunications service, means the street address representative of where the customer's use of the telecommunications service primarily occurs, which shall be:

(i) the residential street address of the customer; or

(ii) the primary business street address of the customer; or

(b) for mobile telecommunications service, is as defined in the Mobile Telecommunications Sourcing Act, 4 U.S.C. Sec. 124.

(8) Notwithstanding where a call is billed or paid, "service address" means:

(a) if the location described in this Subsection (8)(a) is known, the location of the telecommunications equipment:

(i) to which a call is charged; and

(ii) from which the call originates or terminates;

(b) if the location described in Subsection (8)(a) is not known but the location described in this Subsection (8)(b) is known, the location of the origination point of the signal of the telecommunications service first identified by:

(i) the telecommunications system of the telecommunications provider; or

(ii) if the system used to transport the signal is not a system of the telecommunications provider, information received by the telecommunications provider from its service provider; or

(c) if the locations described in Subsection (8)(a) or (b) are not known, the location of a customer's place of primary use.

(9) (a) Subject to Subsections (9)(b) and (9)(c), "telecommunications provider" means a person that:

(i) owns, controls, operates, or manages a telecommunications service; or

(ii) engages in an activity described in Subsection (9)(a)(i) for the shared use with or resale to any person of the telecommunications service.

(b) A person described in Subsection (9)(a) is a telecommunications provider whether or not the Public Service Commission of Utah regulates:

(i) that person; or

(ii) the telecommunications service that the person owns, controls, operates, or manages.

(c) "Telecommunications provider" does not include an aggregator as defined in Section 54-8b-2.

(10) "Telecommunications service" means:

(a) telecommunications service, as defined in Section 59-12-102, other than mobile telecommunications service, that originates and terminates within the boundaries of this state;

(b) mobile telecommunications service, as defined in Section 59-12-102:

(i) that originates and terminates within the boundaries of one state; and

(ii) only to the extent permitted by the Mobile Telecommunications Sourcing Act, 4 U.S.C. Sec. 116 et seq.; or

(c) an ancillary service as defined in Section 59-12-102.

(11) (a) Except as provided in Subsection (11)(b), "telecommunications tax or fee" means any of the following imposed by a municipality on a telecommunications provider:

(i) a tax;

(ii) a license;

(iii) a fee;

(iv) a license fee;

(v) a license tax;

(vi) a franchise fee; or

(vii) a charge similar to a tax, license, or fee described in Subsections (11)(a)(i) through (vi).

(b) "Telecommunications tax or fee" does not include:

(i) the municipal telecommunications license tax authorized by this part; or

(ii) a tax, fee, or charge, including a tax imposed under Title 59, Revenue and Taxation, that is imposed:

(A) on telecommunications providers; and

(B) on persons who are not telecommunications providers.

Amended by Chapter 384, 2008 General Session



Section 403 - Municipality and military installation development authority may levy municipal telecommunications license tax -- Recovery from customers -- Enactment, repeal, or change in rate of tax -- Annexation.

(1) (a) (i) Subject to the provisions of this section, beginning July 1, 2004, a municipality may levy on and provide that there is collected from a telecommunications provider a municipal telecommunications license tax on the telecommunications provider's gross receipts from telecommunications service that are attributed to the municipality in accordance with Section 10-1-407.

(ii) Subject to Section 63H-1-203, the military installation development authority created in Section 63H-1-201 may levy and collect a municipal telecommunications license tax under this part for telecommunications service provided within a project area described in a project area plan adopted by the authority under Title 63H, Chapter 1, Military Installation Development Authority Act, as though the authority were a municipality.

(b) To levy and provide for the collection of a municipal telecommunications license tax under this part, the municipality shall adopt an ordinance that complies with the requirements of Section 10-1-404.

(c) Beginning on July 1, 2007, a municipal telecommunications license tax imposed under this part shall be at a rate of up to 3.5% of the telecommunications provider's gross receipts from telecommunications service that are attributed to the municipality in accordance with Section 10-1-407.

(2) A telecommunications provider may recover the amounts paid in municipal telecommunications license taxes from the customers of the telecommunications provider within the municipality imposing the municipal telecommunications license tax through a charge that is separately identified in the statement of the transaction with the customer as the recovery of a tax.

(3) (a) For purposes of this Subsection (3):

(i) "Annexation" means an annexation to a municipality under Title 10, Chapter 2, Part 4, Annexation.

(ii) "Annexing area" means an area that is annexed into a municipality.

(b) (i) If, on or after July 1, 2004, a municipality enacts or repeals a tax or changes the rate of the tax under this part, the enactment, repeal, or change shall take effect:

(A) on the first day of a calendar quarter; and

(B) after a 90-day period beginning on the date the commission receives notice meeting the requirements of Subsection (3)(b)(ii) from the municipality.

(ii) The notice described in Subsection (3)(b)(i)(B) shall state:

(A) that the municipality will enact or repeal a tax under this part or change the rate of the tax;

(B) the statutory authority for the tax described in Subsection (3)(b)(ii)(A);

(C) the effective date of the tax described in Subsection (3)(b)(ii)(A); and

(D) if the municipality enacts the municipal telecommunications license tax or changes the rate of the tax, the new rate of the tax.

(c) (i) If, for an annexation that occurs on or after July 1, 2004, the annexation will result in a change in the rate of the tax under this part for an annexing area, the change shall take effect:

(A) on the first day of a calendar quarter; and

(B) after a 90-day period beginning on the date the commission receives notice meeting the requirements of Subsection (3)(c)(ii) from the municipality that annexes the annexing area.

(ii) The notice described in Subsection (3)(c)(i)(B) shall state:

(A) that the annexation described in Subsection (3)(c)(i) will result in a change in the rate of a tax under this part for the annexing area;

(B) the statutory authority for the tax described in Subsection (3)(c)(ii)(A);

(C) the effective date of the tax described in Subsection (3)(c)(ii)(A); and

(D) the new rate of the tax described in Subsection (3)(c)(ii)(A).

(4) Notwithstanding Subsection (3)(b), for purposes of a change in a municipal telecommunications license tax rate that takes effect on July 1, 2007, a municipality is not subject to the notice requirements of Subsection (3)(b) if:

(a) on June 30, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax at a rate that exceeds 3.5%; and

(b) on July 1, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax at a rate of 3.5%.

(5) Notwithstanding Subsection (3)(b), for purposes of a change in a municipal telecommunications license tax rate that takes effect on July 1, 2007, the 90-day period described in Subsection (3)(b)(i)(B) is considered to be a 30-day period if:

(a) on June 30, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax at a rate that exceeds 3.5%; and

(b) on July 1, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax at a rate that is less than 3.5%.

(6) (a) A municipality may not levy or collect a municipal telecommunications license tax for telecommunications service provided within any portion of the municipality that is within a project area described in a project area plan adopted by the military installation development authority under Title 63H, Chapter 1, Military Installation Development Authority Act.

(b) Subsection (6)(a) does not apply to the military installation development authority's levy of a municipal telecommunications license tax.

Amended by Chapter 92, 2009 General Session



Section 404 - Municipal telecommunications license tax ordinance provisions.

An ordinance required by Subsection 10-1-403(1) shall include a provision that:

(1) levies a municipal telecommunications license tax:

(a) on the gross receipts from telecommunications service attributed to the municipality in accordance with Section 10-1-407;

(b) at a rate:

(i) not to exceed the rate specified in Subsection 10-1-403(1)(c); and

(ii) subject to the requirements of Section 10-1-407; and

(c) beginning on a date:

(i) on or after July 1, 2004; and

(ii) subject to the requirements of Section 10-1-403;

(2) on or before the effective date of the ordinance, the municipality shall enter into the uniform interlocal agreement with the commission described in Section 10-1-405 under which the commission collects, enforces, and administers the municipal telecommunications license tax;

(3) exempts a municipality from the limitation on the rate that may be imposed under Subsection (1)(b)(i) if the exemption from the limitation on the rate that may be imposed under Subsection (1)(b)(i) is approved by a majority vote of the voters in the municipality that vote in:

(a) a municipal general election; or

(b) a regular general election; and

(4) incorporates the provisions of Section 10-1-408.

Amended by Chapter 415, 2013 General Session



Section 405 (Superseded 07/01/14) - Collection of taxes by commission -- Uniform interlocal agreement -- Administrative charge -- Rulemaking authority.

(1) Subject to the other provisions of this section, the commission shall collect, enforce, and administer any municipal telecommunications license tax imposed under this part pursuant to:

(a) the same procedures used in the administration, collection, and enforcement of the state sales and use tax under:

(i) Title 59, Chapter 1, General Taxation Policies; and

(ii) Title 59, Chapter 12, Part 1, Tax Collection:

(A) except for:

(I) Subsection 59-12-103(2)(g);

(II) Section 59-12-104;

(III) Section 59-12-104.1;

(IV) Section 59-12-104.2;

(V) Section 59-12-104.3;

(VI) Section 59-12-107.1; and

(VII) Section 59-12-123; and

(B) except that for purposes of Section 59-1-1410, the term "person" may include a customer from whom a municipal telecommunications license tax is recovered in accordance with Subsection 10-1-403(2); and

(b) a uniform interlocal agreement between the municipality that imposes the municipal telecommunications license tax and the commission:

(i) that is executed under Title 11, Chapter 13, Interlocal Cooperation Act;

(ii) that complies with Subsection (2)(a); and

(iii) that is developed by rule in accordance with Subsection (2)(b).

(2) (a) The uniform interlocal agreement described in Subsection (1) shall provide that the commission shall:

(i) transmit money collected under this part monthly by electronic funds transfer by the commission to the municipality;

(ii) conduct audits of the municipal telecommunications license tax;

(iii) retain and deposit an administrative charge in accordance with Section 59-1-306 from revenues the commission collects from a tax under this part; and

(iv) collect, enforce, and administer the municipal telecommunications license tax authorized under this part pursuant to the same procedures used in the administration, collection, and enforcement of the state sales and use tax as provided in Subsection (1)(a).

(b) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the commission shall develop a uniform interlocal agreement that meets the requirements of this section.

(3) If a telecommunications provider pays a municipal telecommunications license tax to the commission, the telecommunications provider shall pay the municipal telecommunications license tax to the commission:

(a) monthly on or before the last day of the month immediately following the last day of the previous month if:

(i) the telecommunications provider is required to file a sales and use tax return with the commission monthly under Section 59-12-108; or

(ii) the telecommunications provider is not required to file a sales and use tax return under Title 59, Chapter 12, Sales and Use Tax Act; or

(b) quarterly on or before the last day of the month immediately following the last day of the previous quarter if the telecommunications provider is required to file a sales and use tax return with the commission quarterly under Section 59-12-108.

(4) If, on July 1, 2007, a municipality has in effect an ordinance that levies a municipal telecommunications license tax under this part at a rate that exceeds 3.5%:

(a) except as provided in Subsection (4)(b), beginning on July 1, 2007, the commission shall collect the municipal telecommunications license tax:

(i) within the municipality;

(ii) at a rate of 3.5%; and

(iii) from a telecommunications provider required to pay the municipal telecommunications license tax on or after July 1, 2007; and

(b) the commission shall collect a municipal telecommunications license tax within the municipality at the rate imposed by the municipality if:

(i) after July 1, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax under this part at a rate of up to 3.5%;

(ii) the municipality meets the requirements of Subsection 10-1-403(3)(b) in changing the rate of the municipal telecommunications license tax; and

(iii) a telecommunications provider is required to pay the municipal telecommunications license tax on or after the day on which the ordinance described in Subsection (4)(b)(ii) takes effect.

Amended by Chapter 309, 2011 General Session



Section 405 (Effective 07/01/14) - Collection of taxes by commission -- Uniform interlocal agreement -- Administrative charge -- Rulemaking authority.

(1) Subject to the other provisions of this section, the commission shall collect, enforce, and administer any municipal telecommunications license tax imposed under this part pursuant to:

(a) the same procedures used in the administration, collection, and enforcement of the state sales and use tax under:

(i) Title 59, Chapter 1, General Taxation Policies; and

(ii) Title 59, Chapter 12, Part 1, Tax Collection:

(A) except for:

(I) Subsection 59-12-103(2)(i);

(II) Section 59-12-104;

(III) Section 59-12-104.1;

(IV) Section 59-12-104.2;

(V) Section 59-12-104.3;

(VI) Section 59-12-107.1; and

(VII) Section 59-12-123; and

(B) except that for purposes of Section 59-1-1410, the term "person" may include a customer from whom a municipal telecommunications license tax is recovered in accordance with Subsection 10-1-403(2); and

(b) a uniform interlocal agreement between the municipality that imposes the municipal telecommunications license tax and the commission:

(i) that is executed under Title 11, Chapter 13, Interlocal Cooperation Act;

(ii) that complies with Subsection (2)(a); and

(iii) that is developed by rule in accordance with Subsection (2)(b).

(2) (a) The uniform interlocal agreement described in Subsection (1) shall provide that the commission shall:

(i) transmit money collected under this part monthly by electronic funds transfer by the commission to the municipality;

(ii) conduct audits of the municipal telecommunications license tax;

(iii) retain and deposit an administrative charge in accordance with Section 59-1-306 from revenues the commission collects from a tax under this part; and

(iv) collect, enforce, and administer the municipal telecommunications license tax authorized under this part pursuant to the same procedures used in the administration, collection, and enforcement of the state sales and use tax as provided in Subsection (1)(a).

(b) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the commission shall develop a uniform interlocal agreement that meets the requirements of this section.

(3) If a telecommunications provider pays a municipal telecommunications license tax to the commission, the telecommunications provider shall pay the municipal telecommunications license tax to the commission:

(a) monthly on or before the last day of the month immediately following the last day of the previous month if:

(i) the telecommunications provider is required to file a sales and use tax return with the commission monthly under Section 59-12-108; or

(ii) the telecommunications provider is not required to file a sales and use tax return under Title 59, Chapter 12, Sales and Use Tax Act; or

(b) quarterly on or before the last day of the month immediately following the last day of the previous quarter if the telecommunications provider is required to file a sales and use tax return with the commission quarterly under Section 59-12-108.

(4) If, on July 1, 2007, a municipality has in effect an ordinance that levies a municipal telecommunications license tax under this part at a rate that exceeds 3.5%:

(a) except as provided in Subsection (4)(b), beginning on July 1, 2007, the commission shall collect the municipal telecommunications license tax:

(i) within the municipality;

(ii) at a rate of 3.5%; and

(iii) from a telecommunications provider required to pay the municipal telecommunications license tax on or after July 1, 2007; and

(b) the commission shall collect a municipal telecommunications license tax within the municipality at the rate imposed by the municipality if:

(i) after July 1, 2007, the municipality has in effect an ordinance that levies a municipal telecommunications license tax under this part at a rate of up to 3.5%;

(ii) the municipality meets the requirements of Subsection 10-1-403(3)(b) in changing the rate of the municipal telecommunications license tax; and

(iii) a telecommunications provider is required to pay the municipal telecommunications license tax on or after the day on which the ordinance described in Subsection (4)(b)(ii) takes effect.

Amended by Chapter 424, 2012 General Session



Section 406 - Limitation of other telecommunications taxes or fees.

(1) Subject to the other provisions of this section, a municipality may not levy or collect a telecommunications tax or fee on a person except for a telecommunications tax or fee imposed by the municipality:

(a) on a telecommunications provider to recover the management costs of the municipality caused by the activities of the telecommunications provider in the right-of-way of a municipality if the telecommunications tax or fee:

(i) is imposed in accordance with Section 72-7-102; and

(ii) is not related to:

(A) a municipality's loss of use of a highway as a result of the activities of the telecommunications provider in a right-of-way; or

(B) increased deterioration of a highway as a result of the activities of the telecommunications provider in a right-of-way; or

(b) on a person that:

(i) is not subject to a municipal telecommunications license tax under this part; and

(ii) locates telecommunications facilities, as defined in Section 72-7-108, in the municipality.

(2) Subsection (1)(a) may not be interpreted as exempting a telecommunications provider from complying with any ordinance:

(a) related to excavation, construction, or installation of a telecommunications facility; and

(b) that addresses the safety and quality standards of the municipality for excavation, construction, or installation.

(3) A telecommunications tax or fee imposed under Subsection (1)(b) shall be imposed:

(a) by ordinance; and

(b) on a competitively neutral basis.

Enacted by Chapter 253, 2003 General Session



Section 407 - Attributing the gross receipts from telecommunications service to a municipality -- Rate impact.

(1) The gross receipts from a telecommunications service are attributed to a municipality if the gross receipts are from a transaction for telecommunications service that is located within the municipality:

(a) for purposes of sales and use taxes under Title 59, Chapter 12, Sales and Use Tax Act; and

(b) determined in accordance with Section 59-12-215.

(2) (a) The rate imposed on the gross receipts for telecommunications service shall be determined in accordance with Subsection (2)(b) if the location of a transaction for telecommunications service is determined under Subsection (1) to be a municipality other than the municipality in which is located:

(i) for telecommunications service other than mobile telecommunications service, the customer's service address; or

(ii) for mobile telecommunications service, the customer's primary place of use.

(b) The rate imposed on the gross receipts for telecommunications service described in Subsection (2)(a) shall be the lower of:

(i) the rate imposed by the taxing jurisdiction in which the transaction is located under Subsection (1); or

(ii) the rate imposed by the municipality in which it is located:

(A) for telecommunications service other than mobile telecommunications service, the customer's service address; or

(B) for mobile telecommunications service, the customer's primary place of use.

Amended by Chapter 384, 2008 General Session



Section 408 - Procedure for taxes erroneously recovered from customers.

A customer may not bring a cause of action against a telecommunications provider on the basis that the telecommunications provider erroneously recovered from the customer municipal telecommunications license taxes authorized by this part unless the customer meets the same requirements that a purchaser is required to meet to bring a cause of action against a seller for a refund or credit as provided in Subsection 59-12-110.1(3).

Amended by Chapter 255, 2004 General Session



Section 410 - Transactions consisting of telecommunications service and nontelecommunications services.

(1) For purposes of this section, "nontelecommunications services" means services or tangible personal property that are:

(a) not telecommunications service; and

(b) provided by a telecommunications provider to a customer.

(2) Except to the extent prohibited by federal law, if a telecommunications provider provides nontelecommunications services to a customer as part of the same transaction in which the telecommunications provider provides telecommunications service, the gross receipts from the nontelecommunications services provided by the telecommunications provider are subject to a tax under this part unless:

(a) the charge for the nontelecommunications services is separately identified in the statement of the transaction with the customer of the telecommunications service; or

(b) from the books and records of the telecommunications provider that are kept in the regular course of business, the telecommunications provider can reasonably identify the portion of the total charge for the transaction that is attributable to:

(i) the nontelecommunications services; and

(ii) the telecommunications service.

Enacted by Chapter 253, 2003 General Session






Article 2 - Incorporation, Classification, Boundaries, Consolidation, and Dissolution of Municipalities

Section 101 - Definitions.

(1) As used in this part:

(a) "Feasibility consultant" means a person or firm:

(i) with expertise in the processes and economics of local government; and

(ii) who is independent of and not affiliated with a county or sponsor of a petition to incorporate.

(b) "Private," with respect to real property, means taxable property.

(2) For purposes of this part:

(a) the owner of real property shall be the record title owner according to the records of the county recorder on the date of the filing of the request or petition; and

(b) the value of private real property shall be determined according to the last assessment roll for county taxes before the filing of the request or petition.

(3) For purposes of each provision of this part that requires the owners of private real property covering a percentage or fraction of the total private land area within an area to sign a request or petition:

(a) a parcel of real property may not be included in the calculation of the required percentage or fraction unless the request or petition is signed by:

(i) except as provided in Subsection (3)(a)(ii), owners representing a majority ownership interest in that parcel; or

(ii) if the parcel is owned by joint tenants or tenants by the entirety, 50% of the number of owners of that parcel;

(b) the signature of a person signing a request or petition in a representative capacity on behalf of an owner is invalid unless:

(i) the person's representative capacity and the name of the owner the person represents are indicated on the request or petition with the person's signature; and

(ii) the person provides documentation accompanying the request or petition that substantiates the person's representative capacity; and

(c) subject to Subsection (3)(b), a duly appointed personal representative may sign a request or petition on behalf of a deceased owner.

Amended by Chapter 359, 2012 General Session



Section 102 - Incorporation of a contiguous area -- Governing provisions of city or town incorporation.

(1) A contiguous area of a county not within a municipality may incorporate as a municipality as provided in this part.

(2) (a) Incorporation as a city is governed by Sections 10-2-103 through 10-2-124.

(b) Incorporation as a town is governed by Sections 10-2-125 through 10-2-129.

Amended by Chapter 359, 2012 General Session



Section 103 - Request for feasibility study -- Requirements -- Limitations.

(1) The process to incorporate a contiguous area of a county as a city is initiated by a request for a feasibility study filed with the clerk of the county in which the area is located.

(2) Each request under Subsection (1) shall:

(a) be signed by the owners of private real property that:

(i) is located within the area proposed to be incorporated;

(ii) covers at least 10% of the total private land area within the area; and

(iii) is equal in value to at least 7% of the value of all private real property within the area;

(b) indicate the typed or printed name and current residence address of each owner signing the request;

(c) describe the contiguous area proposed to be incorporated as a city;

(d) designate up to five signers of the request as sponsors, one of whom shall be designated as the contact sponsor, with the mailing address and telephone number of each;

(e) be accompanied by and circulated with an accurate map or plat, prepared by a licensed surveyor, showing the boundaries of the proposed city; and

(f) request the county legislative body to commission a study to determine the feasibility of incorporating the area as a city.

(3) A request for a feasibility study under this section may not propose for incorporation an area that includes some or all of an area that is the subject of a completed feasibility study or supplemental feasibility study whose results comply with Subsection 10-2-109(3) unless:

(a) the proposed incorporation that is the subject of the completed feasibility study or supplemental feasibility study has been defeated by the voters at an election under Section 10-2-111; or

(b) the time provided under Subsection 10-2-109(1) for filing an incorporation petition based on the completed feasibility study or supplemental feasibility study has elapsed without the filing of a petition.

(4) (a) Except as provided in Subsection (4)(b), a request under this section may not propose for incorporation an area that includes some or all of an area proposed for annexation in an annexation petition under Section 10-2-403 that:

(i) was filed before the filing of the request; and

(ii) is still pending on the date the request is filed.

(b) Notwithstanding Subsection (4)(a), a request may propose for incorporation an area that includes some or all of an area proposed for annexation in an annexation petition described in Subsection (4)(a) if:

(i) the proposed annexation area that is part of the area proposed for incorporation does not exceed 20% of the area proposed for incorporation;

(ii) the request complies with Subsections (2) and (3) with respect to the area proposed for incorporation excluding the proposed annexation area; and

(iii) excluding the area proposed for annexation from the area proposed for incorporation would not cause the area proposed for incorporation to lose its contiguousness.

(c) Except as provided in Section 10-2-107, each request to which Subsection (4)(b) applies shall be considered as not proposing the incorporation of the area proposed for annexation.

(5) At the time of filing the request for a feasibility study with the county clerk, the sponsors of the request shall mail or deliver a copy of the request to the chair of the planning commission of each township in which any part of the area proposed for incorporation is located.

Amended by Chapter 184, 2000 General Session



Section 104 - Notice to owner of property -- Exclusion of property from proposed boundaries.

(1) As used in this section:

(a) "Assessed value" with respect to property means the value at which the property would be assessed without regard to a valuation for agricultural use under Section 59-2-503.

(b) "Owner" means a person having an interest in real property, including an affiliate, subsidiary, or parent company.

(c) "Urban" means an area with a residential density of greater than one unit per acre.

(2) Within seven calendar days of the date on which a request under Section 10-2-103 is filed, the county clerk shall send written notice of the proposed incorporation to each record owner of real property owning more than:

(a) 1% of the assessed value of all property in the proposed incorporation boundaries; or

(b) 10% of the total private land area within the proposed incorporation boundaries.

(3) If an owner owns, controls, or manages more than 1% of the assessed value of all property in the proposed incorporation boundaries, or owns, controls, or manages 10% or more of the total private land area in the proposed incorporation boundaries, the owner may exclude all or part of the property owned, controlled, or managed by the owner from the proposed boundaries by filing a Notice of Exclusion with the county legislative body within 15 calendar days of receiving the clerk's notice under Subsection (2).

(4) The county legislative body shall exclude the property identified by an owner in the Notice of Exclusion from the proposed incorporation boundaries unless the county legislative body finds by clear and convincing evidence in the record that:

(a) the exclusion will leave an unincorporated island within the proposed municipality; and

(b) the property to be excluded:

(i) is urban; and

(ii) currently receives from the county a majority of municipal-type services including:

(A) culinary or irrigation water;

(B) sewage collection or treatment;

(C) storm drainage or flood control;

(D) recreational facilities or parks;

(E) electric generation or transportation;

(F) construction or maintenance of local streets and roads;

(G) curb and gutter or sidewalk maintenance;

(H) garbage and refuse collection; and

(I) street lighting.

(5) This section applies only to counties of the first or second class.

(6) If the county legislative body excludes property from the proposed boundaries under Subsection (4), the county legislative body shall, within five days of the exclusion, send written notice of the exclusion to the contact sponsor.

Amended by Chapter 359, 2012 General Session



Section 105 - Processing a request for incorporation -- Certification or rejection by county clerk -- Processing priority -- Limitations -- Township planning commission recommendation.

(1) Within 45 days of the filing of a request under Section 10-2-103, the county clerk shall:

(a) with the assistance of other county officers from whom the clerk requests assistance, determine whether the request complies with Section 10-2-103; and

(b) (i) if the clerk determines that the request complies with Section 10-2-103:

(A) certify the request and deliver the certified request to the county legislative body; and

(B) mail or deliver written notification of the certification to:

(I) the contact sponsor; and

(II) the chair of the planning commission of each township in which any part of the area proposed for incorporation is located; or

(ii) if the clerk determines that the request fails to comply with Section 10-2-103 requirements, reject the request and notify the contact sponsor in writing of the rejection and the reasons for the rejection.

(2) The county clerk shall certify or reject requests under Subsection (1) in the order in which they are filed.

(3) (a) (i) If the county clerk rejects a request under Subsection (1)(b)(ii), the request may be amended to correct the deficiencies for which it was rejected and then refiled with the county clerk.

(ii) A signature on a request under Section 10-2-103 may be used toward fulfilling the signature requirement of Subsection 10-2-103(2)(a) for the request as modified under Subsection (3)(a)(i).

(b) If a request is amended and refiled under Subsection (3)(a) after having been rejected by the county clerk under Subsection (1)(b)(ii), it shall be considered as a newly filed request, and its processing priority is determined by the date on which it is refiled.

Amended by Chapter 359, 2012 General Session



Section 106 - Feasibility study -- Feasibility study consultant.

(1) Within 60 days of receipt of a certified request under Subsection 10-2-105(1)(b)(i), the county legislative body shall engage the feasibility consultant chosen under Subsection (2) to conduct a feasibility study.

(2) The feasibility consultant shall be chosen:

(a) (i) by the contact sponsor of the incorporation petition with the consent of the county; or

(ii) by the county if the designated sponsors state, in writing, that the contact sponsor defers selection of the feasibility consultant to the county; and

(b) in accordance with applicable county procurement procedures.

(3) The county legislative body shall require the feasibility consultant to:

(a) complete the feasibility study and submit the written results to the county legislative body and the contact sponsor no later than 90 days after the feasibility consultant is engaged to conduct the study;

(b) submit with the full written results of the feasibility study a summary of the results no longer than one page in length; and

(c) attend the public hearings under Subsection 10-2-108(1) and present the feasibility study results and respond to questions from the public at those hearings.

(4) (a) The feasibility study shall consider:

(i) population and population density within the area proposed for incorporation and the surrounding area;

(ii) current and five-year projections of demographics and economic base in the proposed city and surrounding area, including household size and income, commercial and industrial development, and public facilities;

(iii) projected growth in the proposed city and in adjacent areas during the next five years;

(iv) subject to Subsection (4)(b), the present and five-year projections of the cost, including overhead, of governmental services in the proposed city, including:

(A) culinary water;

(B) secondary water;

(C) sewer;

(D) law enforcement;

(E) fire protection;

(F) roads and public works;

(G) garbage;

(H) weeds; and

(I) government offices;

(v) assuming the same tax categories and tax rates as currently imposed by the county and all other current service providers, the present and five-year projected revenue for the proposed city;

(vi) a projection of any new taxes per household that may be levied within the incorporated area within five years of incorporation; and

(vii) the fiscal impact on unincorporated areas, other municipalities, local districts, special service districts, and other governmental entities in the county.

(b) (i) For purposes of Subsection (4)(a)(iv), the feasibility consultant shall assume a level and quality of governmental services to be provided to the proposed city in the future that fairly and reasonably approximate the level and quality of governmental services being provided to the proposed city at the time of the feasibility study.

(ii) In determining the present cost of a governmental service, the feasibility consultant shall consider:

(A) the amount it would cost the proposed city to provide governmental service for the first five years after incorporation; and

(B) the county's present and five-year projected cost of providing governmental service.

(iii) The costs calculated under Subsection (4)(a)(iv), shall take into account inflation and anticipated growth.

(5) If the five year projected revenues under Subsection (4)(a)(v) exceed the five year projected costs under Subsection (4)(a)(iv) by more than 5%, the feasibility consultant shall project and report the expected annual revenue surplus to the contact sponsor and the lieutenant governor.

(6) If the results of the feasibility study or revised feasibility study do not meet the requirements of Subsection 10-2-109(3), the feasibility consultant shall, as part of the feasibility study or revised feasibility study and if requested by the sponsors of the request, make recommendations as to how the boundaries of the proposed city may be altered so that the requirements of Subsection 10-2-109(3) may be met.

(7) (a) For purposes of this Subsection (7), "pending" means that the process to incorporate an unincorporated area has been initiated by the filing of a request for feasibility study under Section 10-2-103 but that, as of May 8, 2012, a petition under Section 10-2-109 has not yet been filed.

(b) The amendments to Subsection (4) that become effective upon the effective date of this Subsection (7):

(i) apply to each pending proceeding proposing the incorporation of an unincorporated area; and

(ii) do not apply to a municipal incorporation proceeding under this part in which a petition under Section 10-2-109 has been filed.

(c) (i) If, in a pending incorporation proceeding, the feasibility consultant has, as of May 8, 2012, already completed the feasibility study, the county legislative body shall, within 20 days after the effective date of this Subsection (7) and except as provided in Subsection (7)(c)(iii), engage the feasibility consultant to revise the feasibility study to take into account the amendments to Subsection (4) that became effective on the effective date of this Subsection (7).

(ii) Except as provided in Subsection (7)(c)(iii), the county legislative body shall require the feasibility consultant to complete the revised feasibility study under Subsection (7)(c)(i) within 20 days after being engaged to do so.

(iii) Notwithstanding Subsections (7)(c)(i) and (ii), a county legislative body is not required to engage the feasibility consultant to revise the feasibility study if, within 15 days after the effective date of this Subsection (7), the request sponsors file with the county clerk a written withdrawal of the request signed by all the request sponsors.

(d) All provisions of this part that set forth the incorporation process following the completion of a feasibility study shall apply with equal force following the completion of a revised feasibility study under this Subsection (7), except that, if a petition under Section 10-2-109 has already been filed based on the feasibility study that is revised under this Subsection (7):

(i) the notice required by Section 10-2-108 for the revised feasibility study shall include a statement informing signers of the petition of their right to withdraw their signatures from the petition and of the process and deadline for withdrawing a signature from the petition;

(ii) a signer of the petition may withdraw the signer's signature by filing with the county clerk a written withdrawal within 30 days after the final notice under Subsection 10-2-108(3) has been given with respect to the revised feasibility study; and

(iii) unless withdrawn, a signature on the petition may be used toward fulfilling the signature requirements under Subsection 10-2-109(2)(a) for a petition based on the revised feasibility study.

Amended by Chapter 359, 2012 General Session



Section 107 - Modified request for feasibility study -- Supplemental feasibility study.

(1) (a) (i) The sponsors of a request may modify the request to alter the boundaries of the proposed city and then refile the request, as modified, with the county clerk if:

(A) the results of the feasibility study do not meet the requirements of Subsection 10-2-109(3); or

(B) (I) the request meets the conditions of Subsection 10-2-103(4)(b);

(II) the annexation petition that proposed the annexation of an area that is part of the area proposed for incorporation has been denied; and

(III) an incorporation petition based on the request has not been filed.

(ii) (A) A modified request under Subsection (1)(a)(i)(A) may not be filed more than 90 days after the feasibility consultant's submission of the results of the study.

(B) A modified request under Subsection (1)(a)(i)(B) may not be filed more than 18 months after the filing of the original request under Section 10-2-103.

(b) (i) Subject to Subsection (1)(b)(ii), each modified request under Subsection (1)(a) shall comply with the requirements of Subsections 10-2-103(2), (3), (4), and (5).

(ii) Notwithstanding Subsection (1)(b)(i), a signature on a request filed under Section 10-2-103 may be used toward fulfilling the signature requirement of Subsection 10-2-103(2)(a) for the request as modified under Subsection (1)(a), unless the modified request proposes the incorporation of an area that is more than 20% greater or smaller than the area described by the original request in terms of:

(A) private land area; or

(B) value of private real property.

(2) Within 20 days after the county clerk's receipt of the modified request, the county clerk shall follow the same procedure for the modified request as provided under Subsection 10-2-105(1) for an original request.

(3) The timely filing of a modified request under Subsection (1) gives the modified request the same processing priority under Subsection 10-2-105(2) as the original request.

(4) Within 10 days after the county legislative body's receipt of a certified modified request under Subsection (1)(a)(i)(A) or a certified modified request under Subsection (1)(a)(i)(B) that was filed after the completion of a feasibility study on the original request, the county legislative body shall commission the feasibility consultant who conducted the feasibility study to supplement the feasibility study to take into account the information in the modified request that was not included in the original request.

(5) The county legislative body shall require the feasibility consultant to complete the supplemental feasibility study and to submit written results of the supplemental study to the county legislative body and to the contact sponsor no later than 30 days after the feasibility consultant is commissioned to conduct the supplemental feasibility study.

(6) (a) Subject to Subsection (6)(b), if the results of the supplemental feasibility study do not meet the requirements of Subsection 10-2-109(3):

(i) the sponsors may file a further modified request as provided in Subsection (1); and

(ii) Subsections (2), (4), and (5) apply to a further modified request under Subsection (6)(a)(i).

(b) A further modified request under Subsection (6)(a) shall, for purposes of its processing priority, be considered as an original request for a feasibility study under Section 10-2-103.

Amended by Chapter 184, 2000 General Session



Section 108 - Public hearings on feasibility study results -- Notice of hearings.

(1) If the results of the feasibility study or supplemental feasibility study meet the requirements of Subsection 10-2-109(3), the county legislative body shall, at its next regular meeting after receipt of the results of the feasibility study or supplemental feasibility study, schedule at least two public hearings to be held:

(a) within the following 60 days;

(b) at least seven days apart;

(c) in geographically diverse locations within the proposed city; and

(d) for the purpose of allowing:

(i) the feasibility consultant to present the results of the study; and

(ii) the public to become informed about the feasibility study results and to ask questions about those results of the feasibility consultant.

(2) At a public hearing described in Subsection (1), the county legislative body shall:

(a) provide a map or plat of the boundary of the proposed city;

(b) provide a copy of the feasibility study for public review; and

(c) allow the public to express its views about the proposed incorporation, including its view about the proposed boundary.

(3) (a) (i) The county clerk shall publish notice of the public hearings required under Subsection (1):

(A) at least once a week for three successive weeks in a newspaper of general circulation within the proposed city; and

(B) on the Utah Public Notice Website created in Section 63F-1-701, for three weeks.

(ii) The last publication of notice required under Subsection (3)(a)(i)(A) shall be at least three days before the first public hearing required under Subsection (1).

(b) (i) If, under Subsection (3)(a)(i)(A), there is no newspaper of general circulation within the proposed city, the county clerk shall post at least one notice of the hearings per 1,000 population in conspicuous places within the proposed city that are most likely to give notice of the hearings to the residents of the proposed city.

(ii) The clerk shall post the notices under Subsection (3)(b)(i) at least seven days before the first hearing under Subsection (1).

(c) The notice under Subsections (3)(a) and (b) shall include the feasibility study summary under Subsection 10-2-106(3)(b) and shall indicate that a full copy of the study is available for inspection and copying at the office of the county clerk.

Amended by Chapter 359, 2012 General Session



Section 109 - Incorporation petition -- Requirements and form.

(1) At any time within one year of the completion of the public hearings required under Subsection 10-2-108(1), a petition for incorporation of the area proposed to be incorporated as a city may be filed in the office of the clerk of the county in which the area is located.

(2) Each petition under Subsection (1) shall:

(a) be signed by:

(i) 10% of all registered voters within the area proposed to be incorporated as a city, according to the official voter registration list maintained by the county on the date the petition is filed; and

(ii) 10% of all registered voters within, subject to Subsection (5), 90% of the voting precincts within the area proposed to be incorporated as a city, according to the official voter registration list maintained by the county on the date the petition is filed;

(b) indicate the typed or printed name and current residence address of each owner signing the petition;

(c) describe the area proposed to be incorporated as a city, as described in the feasibility study request or modified request that meets the requirements of Subsection (3);

(d) state the proposed name for the proposed city;

(e) designate five signers of the petition as petition sponsors, one of whom shall be designated as the contact sponsor, with the mailing address and telephone number of each;

(f) state that the signers of the petition appoint the sponsors, if the incorporation measure passes, to represent the signers in the process of:

(i) selecting the number of commission or council members the new city will have; and

(ii) drawing district boundaries for the election of commission or council members, if the voters decide to elect commission or council members by district;

(g) be accompanied by and circulated with an accurate plat or map, prepared by a licensed surveyor, showing the boundaries of the proposed city; and

(h) substantially comply with and be circulated in the following form:

PETITION FOR INCORPORATION OF (insert the proposed name of the proposed city)

To the Honorable County Legislative Body of (insert the name of the county in which the proposed city is located) County, Utah:

We, the undersigned owners of real property within the area described in this petition, respectfully petition the county legislative body to submit to the registered voters residing within the area described in this petition, at the next regular general election, the question of whether the area should incorporate as a city. Each of the undersigned affirms that each has personally signed this petition and is an owner of real property within the described area, and that the current residence address of each is correctly written after the signer's name. The area proposed to be incorporated as a city is described as follows: (insert an accurate description of the area proposed to be incorporated).

(3) A petition for incorporation of a city under Subsection (1) may not be filed unless the results of the feasibility study or supplemental feasibility study show that the average annual amount of revenue under Subsection 10-2-106(4)(a)(v) does not exceed the average annual amount of cost under Subsection 10-2-106(4)(a)(iv) by more than 5%.

(4) A signature on a request under Section 10-2-103 or a modified request under Section 10-2-107 may be used toward fulfilling the signature requirement of Subsection (2)(a):

(a) if the request under Section 10-2-103 or modified request under Section 10-2-107 notified the signer in conspicuous language that the signature, unless withdrawn, would also be used for purposes of a petition for incorporation under this section; and

(b) unless the signer files with the county clerk a written withdrawal of the signature before the petition under this section is filed with the clerk.

(5) (a) A signature does not qualify as a signature to meet the requirement described in Subsection (2)(a)(ii) if the signature is gathered from a voting precinct that:

(i) is not located entirely within the boundaries of the proposed city; or

(ii) includes less than 50 registered voters.

(b) A voting precinct that is not located entirely within the boundaries of the proposed city does not qualify as a voting precinct to meet the precinct requirements of Subsection (2)(a)(ii).

Amended by Chapter 359, 2012 General Session



Section 110 - Processing of petition by county clerk -- Certification or rejection -- Processing priority.

(1) Within 45 days of the filing of a petition under Section 10-2-109, the county clerk shall:

(a) with the assistance of other county officers from whom the clerk requests assistance, determine whether the petition meets the requirements of Section 10-2-109; and

(b) (i) if the clerk determines that the petition meets those requirements, certify the petition, deliver it to the county legislative body, and notify in writing the contact sponsor of the certification; or

(ii) if the clerk determines that the petition fails to meet any of those requirements, reject the petition and notify the contact sponsor in writing of the rejection and the reasons for the rejection.

(2) (a) If the county clerk rejects a petition under Subsection (1)(b)(ii), the petition may be modified to correct the deficiencies for which it was rejected and then refiled with the county clerk.

(b) A modified petition under Subsection (2)(a) may be filed at any time until 30 days after the county clerk notifies the contact sponsor under Subsection (1)(b)(ii), even though the modified petition is filed after the expiration of the deadline provided in Subsection 10-2-109(1).

(c) A signature on an incorporation petition under Section 10-2-109 may be used toward fulfilling the signature requirement of Subsection 10-2-109(2)(a) for the petition as modified under Subsection (2)(a).

(3) (a) Within 20 days of the county clerk's receipt of a modified petition under Subsection (2)(a), the county clerk shall follow the same procedure for the modified petition as provided under Subsection (1) for an original petition.

(b) If a county clerk rejects a modified petition under Subsection (1)(b)(ii), no further modification of that petition may be filed.

Amended by Chapter 3, 1997 Special Session 2



Section 111 - Incorporation election.

(1) (a) At the next regular general election date under Section 20A-1-201 more than 60 days after the county legislative body's receipt of the certified petition or certified modified petition under Subsection 10-2-110(1)(b)(i), the county legislative body shall hold an election on the proposed incorporation.

(b) Unless a person is a registered voter who resides, as defined in Section 20A-1-102, within the boundaries of the proposed city, the person may not vote on the proposed incorporation.

(2) (a) The county clerk shall publish notice of the election:

(i) in a newspaper of general circulation within the area proposed to be incorporated at least once a week for three successive weeks; and

(ii) in accordance with Section 45-1-101 for three weeks.

(b) The notice required by Subsection (2)(a) shall contain:

(i) a statement of the contents of the petition;

(ii) a description of the area proposed to be incorporated as a city;

(iii) a statement of the date and time of the election and the location of polling places; and

(iv) the feasibility study summary under Subsection 10-2-106(3)(b) and a statement that a full copy of the study is available for inspection and copying at the office of the county clerk.

(c) The last publication of notice required under Subsection (2)(a) shall occur at least one day but no more than seven days before the election.

(d) (i) In accordance with Subsection (2)(a)(i), if there is no newspaper of general circulation within the proposed city, the county clerk shall post at least one notice of the election per 1,000 population in conspicuous places within the proposed city that are most likely to give notice of the election to the voters of the proposed city.

(ii) The clerk shall post the notices under Subsection (2)(d)(i) at least seven days before the election under Subsection (1).

(3) If a majority of those casting votes within the area boundaries of the proposed city vote to incorporate as a city, the area shall incorporate.

Amended by Chapter 359, 2012 General Session



Section 112 - Ballot used at the incorporation election.

(1) The ballot at the incorporation election under Subsection 10-2-111(1) shall pose the incorporation question substantially as follows:

Shall the area described as (insert a description of the proposed city) be incorporated as the city of (insert the proposed name of the proposed city)?

(2) The ballot shall provide a space for the voter to answer yes or no to the question in Subsection (1).

(3) (a) The ballot at the incorporation election shall also pose the question relating to the form of government substantially as follows:

If the above incorporation proposal passes, under what form of municipal government shall (insert the name of the proposed city) operate? Vote for one:

Five-member council form

Six-member council form

Five-member council-mayor form

Seven-member council-mayor form.

(b) The ballot shall provide a space for the voter to vote for one form of government.

(4) (a) The ballot at the incorporation election shall also pose the question of whether to elect city council members by district substantially as follows:

If the above incorporation proposal passes, shall members of the city council of (insert the name of the proposed city) be elected by district?

(b) The ballot shall provide a space for the voter to answer yes or no to the question in Subsection (4)(a).

Amended by Chapter 19, 2008 General Session



Section 113 - Notification to lieutenant governor of incorporation election results.

Within 10 days of the canvass of the incorporation election, the county clerk shall send written notice to the lieutenant governor of:

(1) the results of the election; and

(2) if the incorporation measure passes:

(a) the name of the city; and

(b) the class of the city as provided under Section 10-2-301.

Repealed and Re-enacted by Chapter 389, 1997 General Session



Section 114 - Determination of number of council members -- Determination of election districts -- Hearings and notice.

(1) If the incorporation proposal passes, the petition sponsors shall, within 25 days of the canvass of the election under Section 10-2-111:

(a) if the voters at the incorporation election choose the council-mayor form of government, determine the number of council members that will constitute the council of the future city;

(b) if the voters at the incorporation election vote to elect council members by district, determine the number of council members to be elected by district and draw the boundaries of those districts, which shall be substantially equal in population;

(c) determine the initial terms of the mayor and members of the city council so that:

(i) the mayor and approximately half the members of the city council are elected to serve an initial term, of no less than one year, that allows their successors to serve a full four-year term that coincides with the schedule established in Subsection 10-3-205(1); and

(ii) the remaining members of the city council are elected to serve an initial term, of no less than one year, that allows their successors to serve a full four-year term that coincides with the schedule established in Subsection 10-3-205(2); and

(d) submit in writing to the county legislative body the results of the sponsors' determinations under Subsections (1)(a), (b), and (c).

(2) (a) Before making a determination under Subsection (1)(a), (b), or (c), the petition sponsors shall hold a public hearing within the future city on the applicable issues under Subsections (1)(a), (b), and (c).

(b) (i) The petition sponsors shall publish notice of the public hearing under Subsection (2)(a):

(A) in a newspaper of general circulation within the future city at least once a week for two successive weeks before the hearing; and

(B) on the Utah Public Notice Website created in Section 63F-1-701, for two weeks before the hearing.

(ii) The last publication of notice under Subsection (2)(b)(i)(A) shall be at least three days before the public hearing under Subsection (2)(a).

(c) (i) In accordance with Subsection (2)(b)(i)(A), if there is no newspaper of general circulation within the future city, the petition sponsors shall post at least one notice of the hearing per 1,000 population in conspicuous places within the future city that are most likely to give notice of the hearing to the residents of the future city.

(ii) The petition sponsors shall post the notices under Subsection (2)(c)(i) at least seven days before the hearing under Subsection (2)(a).

Amended by Chapter 90, 2010 General Session



Section 115 - Notice of number of commission or council members to be elected and of district boundaries -- Declaration of candidacy for city office.

(1) (a) Within 20 days of the county legislative body's receipt of the information under Subsection 10-2-114(1)(d), the county clerk shall publish, in accordance with Subsection (1)(b), notice containing:

(i) the number of commission or council members to be elected for the new city;

(ii) if some or all of the commission or council members are to be elected by district, a description of the boundaries of those districts as designated by the petition sponsors under Subsection 10-2-114(1)(b);

(iii) information about the deadline for filing a declaration of candidacy for those seeking to become candidates for mayor or city commission or council; and

(iv) information about the length of the initial term of each of the city officers, as determined by the petition sponsors under Subsection 10-2-114(1)(c).

(b) The notice under Subsection (1)(a) shall be published:

(i) in a newspaper of general circulation within the future city at least once a week for two successive weeks; and

(ii) in accordance with Section 45-1-101 for two weeks.

(c) (i) In accordance with Subsection (1)(b)(i), if there is no newspaper of general circulation within the future city, the county clerk shall post at least one notice per 1,000 population in conspicuous places within the future city that are most likely to give notice to the residents of the future city.

(ii) The notice under Subsection (1)(c)(i) shall contain the information required under Subsection (1)(a).

(iii) The petition sponsors shall post the notices under Subsection (1)(c)(i) at least seven days before the deadline for filing a declaration of candidacy under Subsection (2).

(2) Notwithstanding Subsection 20A-9-203(2)(a), each person seeking to become a candidate for mayor or city commission or council of a city incorporating under this part shall, within 45 days of the incorporation election under Section 10-2-111, file a declaration of candidacy with the clerk of the county in which the future city is located.

Amended by Chapter 388, 2009 General Session



Section 116 - Election of officers of new city.

(1) For the election of city officers, the county legislative body shall:

(a) unless a primary election is prohibited by Subsection 20A-9-404(2), hold a primary election; and

(b) hold a final election.

(2) Each election under Subsection (1) shall be:

(a) appropriate to the form of government chosen by the voters at the incorporation election;

(b) consistent with the voters' decision about whether to elect commission or council members by district and, if applicable, consistent with the boundaries of those districts as determined by the petition sponsors; and

(c) consistent with the sponsors' determination of the number of commission or council members to be elected and the length of their initial term.

(3) (a) Subject to Subsection (3)(b), the primary election under Subsection (1)(a) shall be held at the earliest of the next:

(i) regular general election under Section 20A-1-201;

(ii) municipal primary election under Section 20A-9-404;

(iii) municipal general election under Section 20A-1-202; or

(iv) special election under Section 20A-1-204.

(b) Notwithstanding Subsection (3)(a), the primary election under Subsection (1)(a) may not be held until 75 days after the incorporation election under Section 10-2-111.

(4) The final election under Subsection (1)(b) shall be held at the next special election date under Section 20A-1-204:

(a) after the primary election; or

(b) if there is no primary election, more than 75 days after the incorporation election under Section 10-2-111.

(5) (a) (i) The county clerk shall publish notice of an election under this section:

(A) at least once a week for two successive weeks in a newspaper of general circulation within the future city; and

(B) in accordance with Section 45-1-101 for two weeks.

(ii) The later notice under Subsection (5)(a)(i) shall be at least one day but no more than seven days before the election.

(b) (i) In accordance with Subsection (5)(a)(i)(A), if there is no newspaper of general circulation within the future city, the county clerk shall post at least one notice of the election per 1,000 population in conspicuous places within the future city that are most likely to give notice of the election to the voters.

(ii) The county clerk shall post the notices under Subsection (5)(b)(i) at least seven days before each election under Subsection (1).

(6) Until the city is incorporated, the county clerk is the election officer for all purposes in an election of officers of the city approved at an incorporation election.

Amended by Chapter 359, 2012 General Session



Section 117 - Notification to lieutenant governor of election of city officers.

Within 10 days of the canvass of the final election of city officers under Section 10-2-116, the county clerk shall send written notice to the lieutenant governor of the name and position of each officer elected and the term for which each has been elected.

Enacted by Chapter 389, 1997 General Session



Section 118 - Elections governed by the Election Code.

Except as otherwise provided in this part, each election under this part shall be governed by the provisions of Title 20A, Election Code.

Enacted by Chapter 389, 1997 General Session



Section 119 - Filing of notice and approved final local entity plat with lieutenant governor -- Effective date of incorporation -- Necessity of recording documents and effect of not recording.

(1) The mayor-elect of the future city shall:

(a) within 30 days after the canvass of the final election of city officers under Section 10-2-116, file with the lieutenant governor:

(i) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(b) upon the lieutenant governor's issuance of a certificate of incorporation under Section 67-1a-6.5:

(i) if the city is located within the boundary of a single county, submit to the recorder of that county the original:

(A) notice of an impending boundary action;

(B) certificate of incorporation; and

(C) approved final local entity plat; or

(ii) if the city is located within the boundaries of more than a single county, submit the original of the documents listed in Subsections (1)(b)(i)(A), (B), and (C) to one of those counties and a certified copy of those documents to each other county.

(2) (a) The incorporation is effective upon the lieutenant governor's issuance of a certificate of incorporation under Section 67-1a-6.5.

(b) Notwithstanding any other provision of law, a city is conclusively presumed to be lawfully incorporated and existing if, for two years following the city's incorporation:

(i) (A) the city has levied and collected a property tax; or

(B) for a city incorporated on or after July 1, 1998, the city has imposed a sales and use tax; and

(ii) no challenge to the existence or incorporation of the city has been filed in the district court for the county in which the city is located.

(3) (a) The effective date of an incorporation for purposes of assessing property within the new city is governed by Section 59-2-305.5.

(b) Until the documents listed in Subsection (1)(b) are recorded in the office of the recorder of each county in which the property is located, a newly incorporated city may not:

(i) levy or collect a property tax on property within the city;

(ii) levy or collect an assessment on property within the city; or

(iii) charge or collect a fee for service provided to property within the city.

Amended by Chapter 350, 2009 General Session



Section 120 - Powers of officers-elect.

(1) Upon the canvass of the final election of city officers under Section 10-2-116 and until the future city becomes legally incorporated, the officers of the future city may:

(a) prepare and adopt, under Chapter 6, Uniform Fiscal Procedures Act for Utah Cities, a proposed budget and compilation of ordinances;

(b) negotiate and make personnel contracts and hirings;

(c) negotiate and make service contracts;

(d) negotiate and make contracts to purchase equipment, materials, and supplies;

(e) borrow funds from the county in which the future city is located under Subsection 10-2-121(3);

(f) borrow funds for startup expenses of the future city;

(g) issue tax anticipation notes in the name of the future city; and

(h) make appointments to the city's planning commission.

(2) The city's legislative body shall review and ratify each contract made by the officers-elect under Subsection (1) within 30 days after the effective date of incorporation under Section 10-2-119.

Amended by Chapter 350, 2009 General Session



Section 121 - Division of municipal-type services revenues -- County may provide startup funds.

(1) The county in which an area incorporating under this part is located shall, until the date of the city's incorporation under Section 10-2-119, continue:

(a) to levy and collect ad valorem property tax and other revenues from or pertaining to the future city; and

(b) except as otherwise agreed by the county and the officers-elect of the city, to provide the same services to the future city as the county provided before the commencement of the incorporation proceedings.

(2) (a) The legislative body of the county in which a newly incorporated city is located shall share pro rata with the new city, based on the date of incorporation, the taxes and service charges or fees levied and collected by the county under Section 17-34-3 during the year of the new city's incorporation if and to the extent that the new city provides, by itself or by contract, the same services for which the county levied and collected the taxes and service charges or fees.

(b) (i) The legislative body of a county in which a city incorporated after January 1, 2004, is located may share with the new city taxes and service charges or fees that were levied and collected by the county under Section 17-34-3:

(A) before the year of the new city's incorporation;

(B) from the previously unincorporated area that, because of the city's incorporation, is located within the boundaries of the newly incorporated city; and

(C) for the purpose of providing services to the area that before the new city's incorporation was unincorporated.

(ii) A county legislative body may share taxes and service charges or fees under Subsection (2)(b)(i) by a direct appropriation of funds or by a credit or offset against amounts due under a contract for municipal-type services provided by the county to the new city.

(3) (a) The legislative body of a county in which an area incorporating under this part is located may appropriate county funds to:

(i) before incorporation but after the canvass of the final election of city officers under Section 10-2-116, the officers-elect of the future city to pay startup expenses of the future city; or

(ii) after incorporation, the new city.

(b) Funds appropriated under Subsection (3)(a) may be distributed in the form of a grant, a loan, or as an advance against future distributions under Subsection (2).

Amended by Chapter 350, 2009 General Session



Section 123 - Costs of incorporation.

(1) Subject to Subsection (2), all costs of the incorporation proceeding, including request certification, feasibility study, petition certification, publication of notices, public hearings, and elections, shall be paid by the county in which the proposed city is located.

(2) If incorporation occurs, the new municipality shall reimburse the county for the costs of the notices and hearing under Section 10-2-114, the notices and elections under Section 10-2-116, and all other incorporation activities occurring after the elections under Section 10-2-116.

Enacted by Chapter 389, 1997 General Session



Section 124 - Incorporation petition or feasibility study before May 8, 2012.

(1) A party with a petition in process as of January 1, 2012, and not yet filed for final certification with the county clerk in accordance with Section 10-2-110 as of May 8, 2012, shall comply with the provisions of this chapter as enacted on May 8, 2012, except as provided in Subsection (3).

(2) A party described in Subsection (1) may use a signature on a petition in process as of May 8, 2012, to fulfill the requirements of this chapter enacted on May 8, 2012.

(3) If on or before May 8, 2012, a feasibility study has been completed for a party described in Subsection (1):

(a) the completed feasibility study shall fulfill the requirements of this section; and

(b) the party is not required to request a new feasibility study.

Repealed and Re-enacted by Chapter 359, 2012 General Session



Section 125 - Incorporation of a town -- Petition.

(1) As used in this section:

(a) "Assessed value," with respect to agricultural land, means the value at which the land would be assessed without regard to a valuation for agricultural use under Section 59-2-503.

(b) "Financial feasibility study" means a study described in Subsection (8).

(c) "Feasibility consultant" means a person or firm:

(i) with expertise in the processes and economics of local government; and

(ii) who is independent of and not affiliated with a county or sponsor of a petition to incorporate.

(d) "Municipal service" means a publicly provided service that is not provided on a countywide basis.

(e) "Nonurban" means having a residential density of less than one unit per acre.

(2) (a) (i) A contiguous area of a county not within a municipality, with a population of at least 100 but less than 1,000, may incorporate as a town as provided in this section.

(ii) An area within a county of the first class is not contiguous for purposes of Subsection (2)(a)(i) if:

(A) the area includes a strip of land that connects geographically separate areas; and

(B) the distance between the geographically separate areas is greater than the average width of the strip of land connecting the geographically separate areas.

(b) The population figure under Subsection (2)(a) shall be determined:

(i) as of the date the incorporation petition is filed; and

(ii) by the Utah Population Estimates Committee within 20 days after the county clerk's certification under Subsection (6) of a petition filed under Subsection (4).

(3) (a) The process to incorporate an area as a town is initiated by filing a petition to incorporate the area as a town with the clerk of the county in which the area is located.

(b) A petition under Subsection (3)(a) shall:

(i) be signed by:

(A) the owners of private real property that:

(I) is located within the area proposed to be incorporated; and

(II) is equal in assessed value to more than 1/5 of the assessed value of all private real property within the area; and

(B) 1/5 of all registered voters within the area proposed to be incorporated as a town, according to the official voter registration list maintained by the county on the date the petition is filed;

(ii) designate as sponsors at least five of the property owners who have signed the petition, one of whom shall be designated as the contact sponsor, with the mailing address of each owner signing as a sponsor;

(iii) be accompanied by and circulated with an accurate map or plat, prepared by a licensed surveyor, showing a legal description of the boundary of the proposed town; and

(iv) substantially comply with and be circulated in the following form:

PETITION FOR INCORPORATION OF (insert the proposed name of the proposed town)

To the Honorable County Legislative Body of (insert the name of the county in which the proposed town is located) County, Utah:

We, the undersigned owners of real property and registered voters within the area described in this petition, respectfully petition the county legislative body to submit to the registered voters residing within the area described in this petition, at the next regular general election, the question of whether the area should incorporate as a town. Each of the undersigned affirms that each has personally signed this petition and is an owner of real property or a registered voter residing within the described area, and that the current residence address of each is correctly written after the signer's name. The area proposed to be incorporated as a town is described as follows: (insert an accurate description of the area proposed to be incorporated).

(c) A petition under this Subsection (3) may not describe an area that includes some or all of an area proposed for annexation in an annexation petition under Section 10-2-403 that:

(i) was filed before the filing of the petition; and

(ii) is still pending on the date the petition is filed.

(d) A petition may not be filed under this section if the private real property owned by the petition sponsors, designated under Subsection (3)(b)(ii), cumulatively exceeds 40% of the total private land area within the area proposed to be incorporated as a town.

(e) A signer of a petition under this Subsection (3) may withdraw or, after withdrawn, reinstate the signer's signature on the petition:

(i) at any time until the county clerk certifies the petition under Subsection (5); and

(ii) by filing a signed, written withdrawal or reinstatement with the county clerk.

(4) (a) If a petition is filed under Subsection (3)(a) proposing to incorporate as a town an area located within a county of the first class, the county clerk shall deliver written notice of the proposed incorporation:

(i) to each owner of private real property owning more than 1% of the assessed value of all private real property within the area proposed to be incorporated as a town; and

(ii) within seven calendar days after the date on which the petition is filed.

(b) A private real property owner described in Subsection (4)(a)(i) may exclude all or part of the owner's property from the area proposed to be incorporated as a town by filing a notice of exclusion:

(i) with the county clerk; and

(ii) within 10 calendar days after receiving the clerk's notice under Subsection (4)(a).

(c) The county legislative body shall exclude from the area proposed to be incorporated as a town the property identified in the notice of exclusion under Subsection (4)(b) if:

(i) the property:

(A) is nonurban; and

(B) does not and will not require a municipal service; and

(ii) exclusion will not leave an unincorporated island within the proposed town.

(d) If the county legislative body excludes property from the area proposed to be incorporated as a town, the county legislative body shall send written notice of the exclusion to the contact sponsor within five days after the exclusion.

(5) No later than 20 days after the filing of a petition under Subsection (3), the county clerk shall:

(a) with the assistance of other county officers from whom the clerk requests assistance, determine whether the petition complies with the requirements of Subsection (3); and

(b) (i) if the clerk determines that the petition complies with those requirements:

(A) certify the petition and deliver the certified petition to the county legislative body; and

(B) mail or deliver written notification of the certification to:

(I) the contact sponsor;

(II) if applicable, the chair of the planning commission of each township in which any part of the area proposed for incorporation is located; and

(III) the Utah Population Estimates Committee; or

(ii) if the clerk determines that the petition fails to comply with any of those requirements, reject the petition and notify the contact sponsor in writing of the rejection and the reasons for the rejection.

(6) (a) (i) A petition that is rejected under Subsection (5)(b)(ii) may be amended to correct a deficiency for which it was rejected and then refiled with the county clerk.

(ii) A valid signature on a petition filed under Subsection (3)(a) may be used toward fulfilling the signature requirement of Subsection (3)(b) for the same petition that is amended under Subsection (6)(a)(i) and then refiled with the county clerk.

(b) If a petition is amended and refiled under Subsection (6)(a)(i) after having been rejected by the county clerk under Subsection (5)(b)(ii):

(i) the amended petition shall be considered as a newly filed petition; and

(ii) the amended petition's processing priority is determined by the date on which it is refiled.

(7) (a) (i) The legislative body of a county with which a petition is filed under Subsection (4) and certified under Subsection (6) shall commission and pay for a financial feasibility study.

(ii) The feasibility consultant shall be chosen:

(A) (I) by the contact sponsor of the incorporation petition, as described in Subsection (3)(b)(ii), with the consent of the county; or

(II) by the county if the contact sponsor states, in writing, that the sponsor defers selection of the feasibility consultant to the county; and

(B) in accordance with applicable county procurement procedure.

(iii) The county legislative body shall require the feasibility consultant to complete the financial feasibility study and submit written results of the study to the county legislative body no later than 30 days after the feasibility consultant is engaged to conduct the financial feasibility study.

(b) The financial feasibility study shall consider the:

(i) population and population density within the area proposed for incorporation and the surrounding area;

(ii) current and five-year projections of demographics and economic base in the proposed town and surrounding area, including household size and income, commercial and industrial development, and public facilities;

(iii) projected growth in the proposed town and in adjacent areas during the next five years;

(iv) subject to Subsection (7)(c), the present and five-year projections of the cost, including overhead, of governmental services in the proposed town, including:

(A) culinary water;

(B) secondary water;

(C) sewer;

(D) law enforcement;

(E) fire protection;

(F) roads and public works;

(G) garbage;

(H) weeds; and

(I) government offices;

(v) assuming the same tax categories and tax rates as currently imposed by the county and all other current service providers, the present and five-year projected revenue for the proposed town; and

(vi) a projection of any new taxes per household that may be levied within the incorporated area within five years of incorporation.

(c) (i) For purposes of Subsection (7)(b)(iv), the feasibility consultant shall assume a level and quality of governmental services to be provided to the proposed town in the future that fairly and reasonably approximate the level and quality of governmental services being provided to the proposed town at the time of the feasibility study.

(ii) In determining the present cost of a governmental service, the feasibility consultant shall consider:

(A) the amount it would cost the proposed town to provide governmental service for the first five years after incorporation; and

(B) the county's present and five-year projected cost of providing governmental service.

(iii) The costs calculated under Subsection (7)(b)(iv), shall take into account inflation and anticipated growth.

(d) If the five year projected revenues under Subsection (7)(b)(v) exceed the five-year projected costs under Subsection (7)(b)(iv) by more than 10%, the feasibility consultant shall project and report the expected annual revenue surplus to the contact sponsor and the lieutenant governor.

(e) The county legislative body shall approve a certified petition proposing the incorporation of a town and hold a public hearing as provided in Section 10-2-126.

Amended by Chapter 359, 2012 General Session



Section 126 - Incorporation of town -- Public hearing on feasibility.

(1) If, in accordance with Section 10-2-125, the county clerk certifies a petition for incorporation or an amended petition for incorporation, the county legislative body shall, at its next regular meeting after completion of the feasibility study, schedule a public hearing to:

(a) be held no later than 60 days after the day on which the feasibility study is completed; and

(b) consider, in accordance with Subsection (3)(b), the feasibility of incorporation for the proposed town.

(2) The county legislative body shall give notice of the public hearing on the proposed incorporation by:

(a) posting notice of the public hearing on the county's Internet website, if the county has an Internet website;

(b) (i) publishing notice of the public hearing at least once a week for two consecutive weeks in a newspaper of general circulation within the proposed town; or

(ii) if there is no newspaper of general circulation within the proposed town, posting notice of the public hearing in at least five conspicuous public places within the proposed town; and

(c) publishing notice of the public hearing on the Utah Public Notice Website created in Section 63F-1-701.

(3) At the public hearing scheduled in accordance with Subsection (1), the county legislative body shall:

(a) (i) provide a copy of the feasibility study; and

(ii) present the results of the feasibility study to the public; and

(b) allow the public to:

(i) review the map or plat of the boundary of the proposed town;

(ii) ask questions and become informed about the proposed incorporation; and

(iii) express its views about the proposed incorporation, including their views about the boundary of the area proposed to be incorporated.

(4) A county may not hold an election on the incorporation of a town in accordance with Section 10-2-127 if the results of the feasibility study show that the five-year projected revenues under Subsection 10-2-125(7)(b)(v) exceed the five-year projected costs under Subsection (7)(b)(iv) by more than 10%.

Enacted by Chapter 359, 2012 General Session



Section 127 - Incorporation of town -- Election to incorporate -- Ballot form.

(1) (a) At the next regular general election, as defined in Section 20A-1-102, more than 60 days after the public hearing described in Section 10-2-126, the county legislative body shall hold an election on the proposed incorporation unless prohibited under the provisions of Section 10-2-126.

(b) Unless a person is a registered voter who resides, as defined in Section 20A-1-102, within the boundaries of the proposed town, the person may not vote on the proposed incorporation.

(2) (a) The county clerk shall publish notice of the election:

(i) in a newspaper of general circulation, within the area proposed to be incorporated, at least once a week for three successive weeks; and

(ii) in accordance with Section 45-1-101 for three weeks.

(b) The notice required by Subsection (2)(a) shall contain:

(i) a statement of the contents of the petition;

(ii) a description of the area proposed to be incorporated as a town;

(iii) a statement of the date and time of the election and the location of polling places; and

(iv) the county Internet website address, if applicable, and the address of the county office where the feasibility study is available for review.

(c) The last publication of notice required under Subsection (2)(a) shall occur at least one day but no more than seven days before the election.

(d) (i) In accordance with Subsection (2)(a)(i), if there is no newspaper of general circulation within the proposed town, the county clerk shall post at least one notice of the election per 100 population in conspicuous places within the proposed town that are most likely to give notice of the election to the voters of the proposed town.

(ii) The clerk shall post the notices under Subsection (2)(d)(i) at least seven days before the election under Subsection (1)(a).

(3) The ballot at the incorporation election shall pose the incorporation question substantially as follows:

Shall the area described as (insert a description of the proposed town) be incorporated as the town of (insert the proposed name of the proposed town)?

(4) The ballot shall provide a space for the voter to answer yes or no to the question in Subsection (3).

(5) If a majority of those casting votes within the area boundaries of the proposed town vote to incorporate as a town, the area shall incorporate.

Enacted by Chapter 359, 2012 General Session



Section 128 - Form of government -- Election of officers of new town.

(1) A newly incorporated town shall operate under the five-member council form of government as defined in Section 10-3b-102.

(2) (a) The county legislative body of the county in which a newly incorporated town is located shall hold an election for town officers at the next special election after the regular general election in which the town incorporation is approved.

(b) The officers elected at an election described in Subsection (2)(a) shall take office at noon on the first Monday in January next following the special election described in Subsection (2)(a).

Enacted by Chapter 359, 2012 General Session



Section 129 - Notice to lieutenant governor -- Effective date of incorporation -- Effect of recording documents.

(1) The mayor-elect of the future town shall:

(a) within 30 days after the canvass of the election of town officers under Section 10-2-128, file with the lieutenant governor:

(i) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(b) upon the lieutenant governor's issuance of a certificate of incorporation under Section 67-1a-6.5:

(i) if the town is located within the boundary of a single county, submit to the recorder of that county the original:

(A) notice of an impending boundary action;

(B) certificate of incorporation; and

(C) approved final local entity plat; or

(ii) if the town is located within the boundaries of more than a single county, submit the original of the documents listed in Subsections (1)(b)(i)(A), (B), and (C) to one of those counties and a certified copy of those documents to each other county.

(2) (a) A new town is incorporated:

(i) on December 31 of the year in which the lieutenant governor issues a certificate of incorporation under Section 67-1a-6.5, if the election of town officers under Section 10-2-128 is held on a regular general or municipal general election date; or

(ii) on the last day of the month during which the lieutenant governor issues a certificate of incorporation under Section 67-1a-6.5, if the election of town officers under Section 10-2-128 is held on any other date.

(b) (i) The effective date of an incorporation for purposes of assessing property within the new town is governed by Section 59-2-305.5.

(ii) Until the documents listed in Subsection (1)(b)(i) are recorded in the office of the recorder of each county in which the property is located, a newly incorporated town may not:

(A) levy or collect a property tax on property within the town;

(B) levy or collect an assessment on property within the town; or

(C) charge or collect a fee for service provided to property within the town.

Enacted by Chapter 359, 2012 General Session



Section 301 - Classification of municipalities according to population.

(1) Each municipality shall be classified according to its population, as provided in this section.

(2) (a) A municipality with a population of 100,000 or more is a city of the first class.

(b) A municipality with a population of 65,000 or more but less than 100,000 is a city of the second class.

(c) A municipality with a population of 30,000 or more but less than 65,000 is a city of the third class.

(d) A municipality with a population of 10,000 or more but less than 30,000 is a city of the fourth class.

(e) A municipality with a population of 1,000 or more but less than 10,000 is a city of the fifth class.

(f) A municipality with a population under 1,000 is a town.

Amended by Chapter 292, 2003 General Session



Section 302 - Change of class of municipality.

(1) Each municipality shall retain its classification under Section 10-2-301 until changed as provided in this section or Subsection 67-1a-2(3).

(2) If a municipality's population, as determined by the lieutenant governor under Subsection 67-1a-2(3), indicates that the municipality's population has decreased below the limit for its current class, the legislative body of the municipality may petition the lieutenant governor to prepare a certificate indicating the class in which the municipality belongs based on the decreased population figure.

(3) A municipality's change in class is effective on the date of the lieutenant governor's certificate under Subsection 67-1a-2(3).

Amended by Chapter 350, 2009 General Session



Section 303 - Effect of change in class.

(1) If a municipality changes from one class to another:

(a) all property, property rights, and other rights that belonged to or were vested in the municipality at the time of the change shall belong to and be vested in it after the change;

(b) no contract, claim, or right of the municipality or demand or liability against it shall be altered or affected in any way by the change;

(c) each ordinance, order, and resolution in force in the municipality when it changes classes shall, to the extent that it is not inconsistent with law, not be affected by the change and shall remain in effect until repealed or amended;

(d) the change may not affect the identity of the municipality;

(e) each municipal officer in office at the time of the change shall continue as an officer until that officer's term expires and a successor is duly elected and qualified; and

(f) the municipality maintains after the change in class the same form of government that it had immediately before the change.

(2) (a) A change in class does not affect an action at law, prosecution, business, or work of the municipality changing classes, and proceedings shall continue and may be conducted and proceed as if no change in class had occurred.

(b) Notwithstanding Subsection (2)(a), if the law applicable to a municipality under the new class provides the municipality a different remedy with respect to a right that it possessed at the time of the change, the remedy shall be cumulative to the remedy applicable before the change in class.

Amended by Chapter 378, 2010 General Session



Section 306 - Judicial notice taken of existence and class.

All courts in this state shall take judicial notice of the existence and classification of any municipality.

Enacted by Chapter 48, 1977 General Session



Section 401 - Definitions -- Property owner provisions.

(1) As used in this part:

(a) "Affected entity" means:

(i) a county of the first or second class in whose unincorporated area the area proposed for annexation is located;

(ii) a county of the third, fourth, fifth, or sixth class in whose unincorporated area the area proposed for annexation is located, if the area includes residents or commercial or industrial development;

(iii) a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, or special service district under Title 17D, Chapter 1, Special Service District Act, whose boundary includes any part of an area proposed for annexation;

(iv) a school district whose boundary includes any part of an area proposed for annexation, if the boundary is proposed to be adjusted as a result of the annexation; and

(v) a municipality whose boundaries are within 1/2 mile of an area proposed for annexation.

(b) "Annexation petition" means a petition under Section 10-2-403 proposing the annexation to a municipality of a contiguous, unincorporated area that is contiguous to the municipality.

(c) "Commission" means a boundary commission established under Section 10-2-409 for the county in which the property that is proposed for annexation is located.

(d) "Expansion area" means the unincorporated area that is identified in an annexation policy plan under Section 10-2-401.5 as the area that the municipality anticipates annexing in the future.

(e) "Feasibility consultant" means a person or firm with expertise in the processes and economics of local government.

(f) "Municipal selection committee" means a committee in each county composed of the mayor of each municipality within that county.

(g) "Private," with respect to real property, means not owned by the United States or any agency of the federal government, the state, a county, a municipality, a school district, a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, a special service district under Title 17D, Chapter 1, Special Service District Act, or any other political subdivision or governmental entity of the state.

(h) "Specified county" means a county of the second, third, fourth, fifth, or sixth class.

(i) "Township" has the same meaning as defined in Section 17-27a-103.

(j) "Unincorporated peninsula" means an unincorporated area:

(i) that is part of a larger unincorporated area;

(ii) that extends from the rest of the unincorporated area of which it is a part;

(iii) that is surrounded by land that is within a municipality, except where the area connects to and extends from the rest of the unincorporated area of which it is a part; and

(iv) whose width, at any point where a straight line may be drawn from a place where it borders a municipality to another place where it borders a municipality, is no more than 25% of the boundary of the area where it borders a municipality.

(k) "Urban development" means:

(i) a housing development with more than 15 residential units and an average density greater than one residential unit per acre; or

(ii) a commercial or industrial development for which cost projections exceed $750,000 for all phases.

(2) For purposes of this part:

(a) the owner of real property shall be:

(i) except as provided in Subsection (2)(a)(ii), the record title owner according to the records of the county recorder on the date of the filing of the petition or protest; or

(ii) the lessee of military land, as defined in Section 63H-1-102, if the area proposed for annexation includes military land that is within a project area described in a project area plan adopted by the military installation development authority under Title 63H, Chapter 1, Military Installation Development Authority Act; and

(b) the value of private real property shall be determined according to the last assessment roll for county taxes before the filing of the petition or protest.

(3) For purposes of each provision of this part that requires the owners of private real property covering a percentage or majority of the total private land area within an area to sign a petition or protest:

(a) a parcel of real property may not be included in the calculation of the required percentage or majority unless the petition or protest is signed by:

(i) except as provided in Subsection (3)(a)(ii), owners representing a majority ownership interest in that parcel; or

(ii) if the parcel is owned by joint tenants or tenants by the entirety, 50% of the number of owners of that parcel;

(b) the signature of a person signing a petition or protest in a representative capacity on behalf of an owner is invalid unless:

(i) the person's representative capacity and the name of the owner the person represents are indicated on the petition or protest with the person's signature; and

(ii) the person provides documentation accompanying the petition or protest that substantiates the person's representative capacity; and

(c) subject to Subsection (3)(b), a duly appointed personal representative may sign a petition or protest on behalf of a deceased owner.

Amended by Chapter 92, 2009 General Session

Amended by Chapter 205, 2009 General Session

Amended by Chapter 230, 2009 General Session



Section 401.5 - Annexation policy plan.

(1) After December 31, 2002, no municipality may annex an unincorporated area located within a specified county unless the municipality has adopted an annexation policy plan as provided in this section.

(2) To adopt an annexation policy plan:

(a) the planning commission shall:

(i) prepare a proposed annexation policy plan that complies with Subsection (3);

(ii) hold a public meeting to allow affected entities to examine the proposed annexation policy plan and to provide input on it;

(iii) provide notice of the public meeting under Subsection (2)(a)(ii) to each affected entity at least 14 days before the meeting;

(iv) accept and consider any additional written comments from affected entities until 10 days after the public meeting under Subsection (2)(a)(ii);

(v) before holding the public hearing required under Subsection (2)(a)(vi), make any modifications to the proposed annexation policy plan the planning commission considers appropriate, based on input provided at or within 10 days after the public meeting under Subsection (2)(a)(ii);

(vi) hold a public hearing on the proposed annexation policy plan;

(vii) provide reasonable public notice, including notice to each affected entity, of the public hearing required under Subsection (2)(a)(vi) at least 14 days before the date of the hearing;

(viii) make any modifications to the proposed annexation policy plan the planning commission considers appropriate, based on public input provided at the public hearing; and

(ix) submit its recommended annexation policy plan to the municipal legislative body; and

(b) the municipal legislative body shall:

(i) hold a public hearing on the annexation policy plan recommended by the planning commission;

(ii) provide reasonable notice, including notice to each affected entity, of the public hearing at least 14 days before the date of the hearing;

(iii) after the public hearing under Subsection (2)(b)(ii), make any modifications to the recommended annexation policy plan that the legislative body considers appropriate; and

(iv) adopt the recommended annexation policy plan, with or without modifications.

(3) Each annexation policy plan shall include:

(a) a map of the expansion area which may include territory located outside the county in which the municipality is located;

(b) a statement of the specific criteria that will guide the municipality's decision whether or not to grant future annexation petitions, addressing matters relevant to those criteria including:

(i) the character of the community;

(ii) the need for municipal services in developed and undeveloped unincorporated areas;

(iii) the municipality's plans for extension of municipal services;

(iv) how the services will be financed;

(v) an estimate of the tax consequences to residents both currently within the municipal boundaries and in the expansion area; and

(vi) the interests of all affected entities;

(c) justification for excluding from the expansion area any area containing urban development within 1/2 mile of the municipality's boundary; and

(d) a statement addressing any comments made by affected entities at or within 10 days after the public meeting under Subsection (2)(a)(ii).

(4) In developing, considering, and adopting an annexation policy plan, the planning commission and municipal legislative body shall:

(a) attempt to avoid gaps between or overlaps with the expansion areas of other municipalities;

(b) consider population growth projections for the municipality and adjoining areas for the next 20 years;

(c) consider current and projected costs of infrastructure, urban services, and public facilities necessary:

(i) to facilitate full development of the area within the municipality; and

(ii) to expand the infrastructure, services, and facilities into the area being considered for inclusion in the expansion area;

(d) consider, in conjunction with the municipality's general plan, the need over the next 20 years for additional land suitable for residential, commercial, and industrial development;

(e) consider the reasons for including agricultural lands, forests, recreational areas, and wildlife management areas in the municipality; and

(f) be guided by the principles set forth in Subsection 10-2-403(5).

(5) Within 30 days after adopting an annexation policy plan, the municipal legislative body shall submit a copy of the plan to the legislative body of each county in which any of the municipality's expansion area is located.

(6) Nothing in this chapter may be construed to prohibit or restrict two or more municipalities in specified counties from negotiating and cooperating with respect to defining each municipality's expansion area under an annexation policy plan.

Enacted by Chapter 206, 2001 General Session



Section 402 - Annexation -- Limitations.

(1) (a) A contiguous, unincorporated area that is contiguous to a municipality may be annexed to the municipality as provided in this part.

(b) An unincorporated area may not be annexed to a municipality unless:

(i) it is a contiguous area;

(ii) it is contiguous to the municipality;

(iii) except as provided in Subsection 10-2-418(1)(b), annexation will not leave or create an unincorporated island or unincorporated peninsula; and

(iv) for an area located in a specified county with respect to an annexation that occurs after December 31, 2002, the area is within the proposed annexing municipality's expansion area.

(2) Except as provided in Section 10-2-418, a municipality may not annex an unincorporated area unless a petition under Section 10-2-403 is filed requesting annexation.

(3) (a) An annexation under this part may not include part of a parcel of real property and exclude part of that same parcel unless the owner of that parcel has signed the annexation petition under Section 10-2-403.

(b) A piece of real property that has more than one parcel number is considered to be a single parcel for purposes of Subsection (3)(a) if owned by the same owner.

(4) A municipality may not annex an unincorporated area in a specified county for the sole purpose of acquiring municipal revenue or to retard the capacity of another municipality to annex the same or a related area unless the municipality has the ability and intent to benefit the annexed area by providing municipal services to the annexed area.

(5) The legislative body of a specified county may not approve urban development within a municipality's expansion area unless:

(a) the county notifies the municipality of the proposed development; and

(b) (i) the municipality consents in writing to the development; or

(ii) (A) within 90 days after the county's notification of the proposed development, the municipality submits to the county a written objection to the county's approval of the proposed development; and

(B) the county responds in writing to the municipality's objections.

(6) (a) An annexation petition may not be filed under this part proposing the annexation of an area located in a county that is not the county in which the proposed annexing municipality is located unless the legislative body of the county in which the area is located has adopted a resolution approving the proposed annexation.

(b) Each county legislative body that declines to adopt a resolution approving a proposed annexation described in Subsection (6)(a) shall provide a written explanation of its reasons for declining to approve the proposed annexation.

(7) (a) As used in this Subsection (7), "airport" means an area that the Federal Aviation Administration has, by a record of decision, approved for the construction or operation of a Class I, II, or III commercial service airport, as designated by the Federal Aviation Administration in 14 C.F.R. Part 139.

(b) A municipality may not annex an unincorporated area within 5,000 feet of the center line of any runway of an airport operated or to be constructed and operated by another municipality unless the legislative body of the other municipality adopts a resolution consenting to the annexation.

(c) A municipality that operates or intends to construct and operate an airport and does not adopt a resolution consenting to the annexation of an area described in Subsection (7)(b) may not deny an annexation petition proposing the annexation of that same area to that municipality.

(8) An annexation petition may not be filed if it proposes the annexation of an area that is within a proposed township in a petition to establish a township under Subsection 17-27a-306(1)(c) that has been certified under Subsection 17-27a-306(1)(f), until after the canvass of an election on the proposed township under Subsection 17-27a-306(1)(h).

(9) (a) A municipality may not annex an unincorporated area located within a project area described in a project area plan adopted by the military installation development authority under Title 63H, Chapter 1, Military Installation Development Authority Act, without the authority's approval.

(b) (i) Except as provided in Subsection (9)(b)(ii), the Military Installation Development Authority may petition for annexation of a project area and contiguous surrounding land to a municipality as if it was the sole private property owner of the project area and surrounding land, if the area to be annexed is entirely contained within the boundaries of a military installation.

(ii) Before petitioning for annexation under Subsection (9)(b)(i), the Military Installation Development Authority shall provide the military installation with a copy of the petition for annexation. The military installation may object to the petition for annexation within 14 days of receipt of the copy of the annexation petition. If the military installation objects under this Subsection (9)(b)(ii), the Military Installation Development Authority may not petition for the annexation as if it was the sole private property owner.

(iii) If any portion of an area annexed under a petition for annexation filed by a Military Installation Development Authority is located in a specified county:

(A) the annexation process shall follow the requirements for a specified county; and

(B) the provisions of Subsection 10-2-402(6) do not apply.

Amended by Chapter 234, 2011 General Session



Section 403 - Annexation petition -- Requirements -- Notice required before filing.

(1) Except as provided in Section 10-2-418, the process to annex an unincorporated area to a municipality is initiated by a petition as provided in this section.

(2) (a) (i) Before filing a petition under Subsection (1) with respect to the proposed annexation of an area located in a county of the first class, the person or persons intending to file a petition shall:

(A) file with the city recorder or town clerk of the proposed annexing municipality a notice of intent to file a petition; and

(B) send a copy of the notice of intent to each affected entity.

(ii) Each notice of intent under Subsection (2)(a)(i) shall include an accurate map of the area that is proposed to be annexed.

(b) (i) Subject to Subsection (2)(b)(ii), the county in which the area proposed to be annexed is located shall:

(A) mail the notice described in Subsection (2)(b)(iii) to:

(I) each owner of real property located within the area proposed to be annexed; and

(II) each owner of real property located within 300 feet of the area proposed to be annexed; and

(B) send to the proposed annexing municipality a copy of the notice and a certificate indicating that the notice has been mailed as required under Subsection (2)(b)(i)(A).

(ii) The county shall mail the notice required under Subsection (2)(b)(i)(A) within 20 days after receiving from the person or persons who filed the notice of intent:

(A) a written request to mail the required notice; and

(B) payment of an amount equal to the county's expected actual cost of mailing the notice.

(iii) Each notice required under Subsection (2)(b)(i)(A) shall:

(A) be in writing;

(B) state, in bold and conspicuous terms, substantially the following:

"Attention: Your property may be affected by a proposed annexation.

Records show that you own property within an area that is intended to be included in a proposed annexation to (state the name of the proposed annexing municipality) or that is within 300 feet of that area. If your property is within the area proposed for annexation, you may be asked to sign a petition supporting the annexation. You may choose whether or not to sign the petition. By signing the petition, you indicate your support of the proposed annexation. If you sign the petition but later change your mind about supporting the annexation, you may withdraw your signature by submitting a signed, written withdrawal with the recorder or clerk of (state the name of the proposed annexing municipality) within 30 days after (state the name of the proposed annexing municipality) receives notice that the petition has been certified.

There will be no public election on the proposed annexation because Utah law does not provide for an annexation to be approved by voters at a public election. Signing or not signing the annexation petition is the method under Utah law for the owners of property within the area proposed for annexation to demonstrate their support of or opposition to the proposed annexation.

You may obtain more information on the proposed annexation by contacting (state the name, mailing address, telephone number, and email address of the official or employee of the proposed annexing municipality designated to respond to questions about the proposed annexation), (state the name, mailing address, telephone number, and email address of the county official or employee designated to respond to questions about the proposed annexation), or (state the name, mailing address, telephone number, and email address of the person who filed the notice of intent under Subsection (2)(a)(i)(A), or, if more than one person filed the notice of intent, one of those persons). Once filed, the annexation petition will be available for inspection and copying at the office of (state the name of the proposed annexing municipality) located at (state the address of the municipal offices of the proposed annexing municipality)."; and

(C) be accompanied by an accurate map identifying the area proposed for annexation.

(iv) A county may not mail with the notice required under Subsection (2)(b)(i)(A) any other information or materials related or unrelated to the proposed annexation.

(c) (i) After receiving the certificate from the county as provided in Subsection (2)(b)(i)(B), the proposed annexing municipality shall, upon request from the person or persons who filed the notice of intent under Subsection (2)(a)(i)(A), provide an annexation petition for the annexation proposed in the notice of intent.

(ii) An annexation petition provided by the proposed annexing municipality may be duplicated for circulation for signatures.

(3) Each petition under Subsection (1) shall:

(a) be filed with the city recorder or town clerk, as the case may be, of the proposed annexing municipality;

(b) contain the signatures of:

(i) the owners of private real property that:

(A) is located within the area proposed for annexation;

(B) (I) subject to Subsection (3)(b)(i)(B)(II), covers a majority of the private land area within the area proposed for annexation; and

(II) covers 100% of the private land area within the area proposed for annexation, if the area is within:

(Aa) an agriculture protection area created under Title 17, Chapter 41, Agriculture and Industrial Protection Areas; or

(Bb) a migratory bird production area created under Title 23, Chapter 28, Migratory Bird Production Area; and

(C) is equal in value to at least 1/3 of the value of all private real property within the area proposed for annexation; or

(ii) if all the real property within the area proposed for annexation is owned by a public entity other than the federal government, the owner of all the publicly owned real property;

(c) if the petition proposes the annexation of an area located within a township, explain that if the annexation petition is granted, the area will also be withdrawn from the township;

(d) be accompanied by:

(i) an accurate and recordable map, prepared by a licensed surveyor, of the area proposed for annexation; and

(ii) a copy of the notice sent to affected entities as required under Subsection (2)(a)(i)(B) and a list of the affected entities to which notice was sent;

(e) if the area proposed to be annexed is located in a county of the first class, contain on each signature page a notice in bold and conspicuous terms that states substantially the following:

"Notice:

• There will be no public election on the annexation proposed by this petition because Utah law does not provide for an annexation to be approved by voters at a public election.

• If you sign this petition and later decide that you do not support the petition, you may withdraw your signature by submitting a signed, written withdrawal with the recorder or clerk of (state the name of the proposed annexing municipality). If you choose to withdraw your signature, you shall do so no later than 30 days after (state the name of the proposed annexing municipality) receives notice that the petition has been certified.";

(f) if the petition proposes the annexation of an area located in a county that is not the county in which the proposed annexing municipality is located, be accompanied by a copy of the resolution, required under Subsection 10-2-402(6), of the legislative body of the county in which the area is located; and

(g) designate up to five of the signers of the petition as sponsors, one of whom shall be designated as the contact sponsor, and indicate the mailing address of each sponsor.

(4) A petition under Subsection (1) may not propose the annexation of all or part of an area proposed for annexation to a municipality in a previously filed petition that has not been denied, rejected, or granted.

(5) A petition under Subsection (1) proposing the annexation of an area located in a county of the first class may not propose the annexation of an area that includes some or all of an area proposed to be incorporated in a request for a feasibility study under Section 10-2-103 or a petition under Section 10-2-125 if:

(a) the request or petition was filed before the filing of the annexation petition; and

(b) the request, a petition under Section 10-2-109 based on that request, or a petition under Section 10-2-125 is still pending on the date the annexation petition is filed.

(6) If practicable and feasible, the boundaries of an area proposed for annexation shall be drawn:

(a) along the boundaries of existing local districts and special service districts for sewer, water, and other services, along the boundaries of school districts whose boundaries follow city boundaries or school districts adjacent to school districts whose boundaries follow city boundaries, and along the boundaries of other taxing entities;

(b) to eliminate islands and peninsulas of territory that is not receiving municipal-type services;

(c) to facilitate the consolidation of overlapping functions of local government;

(d) to promote the efficient delivery of services; and

(e) to encourage the equitable distribution of community resources and obligations.

(7) On the date of filing, the petition sponsors shall deliver or mail a copy of the petition to:

(a) the clerk of the county in which the area proposed for annexation is located; and

(b) if any of the area proposed for annexation is within a township:

(i) the legislative body of the county in which the township is located; and

(ii) the chair of the township planning commission.

(8) A property owner who signs an annexation petition proposing to annex an area located in a county of the first class may withdraw the owner's signature by filing a written withdrawal, signed by the property owner, with the city recorder or town clerk no later than 30 days after the municipal legislative body's receipt of the notice of certification under Subsection 10-2-405(2)(c)(i).

Amended by Chapter 378, 2010 General Session



Section 405 - Acceptance or denial of an annexation petition -- Petition certification process -- Modified petition.

(1) (a) (i) A municipal legislative body may:

(A) subject to Subsection (1)(a)(ii), deny a petition filed under Section 10-2-403; or

(B) accept the petition for further consideration under this part.

(ii) A petition shall be considered to have been accepted for further consideration under this part if a municipal legislative body fails to act to deny or accept the petition under Subsection (1)(a)(i):

(A) in the case of a city of the first or second class, within 14 days after the filing of the petition; or

(B) in the case of a city of the third, fourth, or fifth class or a town, at the next regularly scheduled meeting of the municipal legislative body that is at least 14 days after the date the petition was filed.

(b) If a municipal legislative body denies a petition under Subsection (1)(a)(i), it shall, within five days after the denial, mail written notice of the denial to:

(i) the contact sponsor;

(ii) the clerk of the county in which the area proposed for annexation is located; and

(iii) if any of the area proposed for annexation is within a township:

(A) the legislative body of the county in which the township is located; and

(B) the chair of the planning commission.

(2) If the municipal legislative body accepts a petition under Subsection (1)(a)(i) or is considered to have accepted the petition under Subsection (1)(a)(ii), the city recorder or town clerk, as the case may be, shall, within 30 days after that acceptance:

(a) obtain from the assessor, clerk, surveyor, and recorder of the county in which the area proposed for annexation is located the records the city recorder or town clerk needs to determine whether the petition meets the requirements of Subsections 10-2-403(3), (4), and (5);

(b) with the assistance of the municipal attorney, determine whether the petition meets the requirements of Subsections 10-2-403(3), (4), and (5); and

(c) (i) if the city recorder or town clerk determines that the petition meets those requirements, certify the petition and mail or deliver written notification of the certification to the municipal legislative body, the contact sponsor, the county legislative body, and the chair of the planning commission of each township in which any part of the area proposed for annexation is located; or

(ii) if the city recorder or town clerk determines that the petition fails to meet any of those requirements, reject the petition and mail or deliver written notification of the rejection and the reasons for the rejection to the municipal legislative body, the contact sponsor, the county legislative body, and the chair of the planning commission of each township in which any part of the area proposed for annexation is located.

(3) (a) (i) If the city recorder or town clerk rejects a petition under Subsection (2)(c)(ii), the petition may be modified to correct the deficiencies for which it was rejected and then refiled with the city recorder or town clerk, as the case may be.

(ii) A signature on an annexation petition filed under Section 10-2-403 may be used toward fulfilling the signature requirement of Subsection 10-2-403(2)(b) for the petition as modified under Subsection (3)(a)(i).

(b) If a petition is refiled under Subsection (3)(a) after having been rejected by the city recorder or town clerk under Subsection (2)(c)(ii), the refiled petition shall be treated as a newly filed petition under Subsection 10-2-403(1).

(4) Each county assessor, clerk, surveyor, and recorder shall provide copies of records that a city recorder or town clerk requests under Subsection (2)(a).

Amended by Chapter 205, 2009 General Session



Section 406 - Notice of certification -- Publishing and providing notice of petition.

(1) After receipt of the notice of certification from the city recorder or town clerk under Subsection 10-2-405(2)(c)(i), the municipal legislative body shall:

(a) (i) publish a notice:

(A) at least once a week for three successive weeks, beginning no later than 10 days after receipt of the notice of certification, in a newspaper of general circulation within:

(I) the area proposed for annexation; and

(II) the unincorporated area within 1/2 mile of the area proposed for annexation; and

(B) in accordance with Section 45-1-101, for three weeks, beginning no later than 10 days after receipt of the notice of certification; and

(ii) in accordance with Subsection (1)(a)(i)(A), if there is no newspaper of general circulation within those areas, post written notices in conspicuous places within those areas that are most likely to give notice to residents within those areas; and

(b) within 20 days of receipt of the notice of certification under Subsection 10-2-405(2)(c)(i), mail written notice to each affected entity.

(2) (a) The notice under Subsections (1)(a) and (b) shall:

(i) state that a petition has been filed with the municipality proposing the annexation of an area to the municipality;

(ii) state the date of the municipal legislative body's receipt of the notice of certification under Subsection 10-2-405(2)(c)(i);

(iii) describe the area proposed for annexation in the annexation petition;

(iv) state that the complete annexation petition is available for inspection and copying at the office of the city recorder or town clerk;

(v) state in conspicuous and plain terms that the municipality may grant the petition and annex the area described in the petition unless, within the time required under Subsection 10-2-407(2)(a)(i)(A), a written protest to the annexation petition is filed with the commission and a copy of the protest delivered to the city recorder or town clerk of the proposed annexing municipality;

(vi) state the address of the commission or, if a commission has not yet been created in the county, the county clerk, where a protest to the annexation petition may be filed;

(vii) state that the area proposed for annexation to the municipality will also automatically be annexed to a local district providing fire protection, paramedic, and emergency services or a local district providing law enforcement service, as the case may be, as provided in Section 17B-1-416, if:

(A) the proposed annexing municipality is entirely within the boundaries of a local district:

(I) that provides fire protection, paramedic, and emergency services or law enforcement service, respectively; and

(II) in the creation of which an election was not required because of Subsection 17B-1-214(3)(c); and

(B) the area proposed to be annexed to the municipality is not already within the boundaries of the local district; and

(viii) state that the area proposed for annexation to the municipality will be automatically withdrawn from a local district providing fire protection, paramedic, and emergency services or a local district providing law enforcement service, as the case may be, as provided in Subsection 17B-1-502(2), if:

(A) the petition proposes the annexation of an area that is within the boundaries of a local district:

(I) that provides fire protection, paramedic, and emergency services or law enforcement service, respectively; and

(II) in the creation of which an election was not required because of Subsection 17B-1-214(3)(c); and

(B) the proposed annexing municipality is not within the boundaries of the local district.

(b) The statement required by Subsection (2)(a)(v) shall state the deadline for filing a written protest in terms of the actual date rather than by reference to the statutory citation.

(c) In addition to the requirements under Subsection (2)(a), a notice under Subsection (1)(a) for a proposed annexation of an area within a county of the first class shall include a statement that a protest to the annexation petition may be filed with the commission by property owners if it contains the signatures of the owners of private real property that:

(i) is located in the unincorporated area within 1/2 mile of the area proposed for annexation;

(ii) covers at least 25% of the private land area located in the unincorporated area within 1/2 mile of the area proposed for annexation; and

(iii) is equal in value to at least 15% of all real property located in the unincorporated area within 1/2 mile of the area proposed for annexation.

Amended by Chapter 218, 2009 General Session

Amended by Chapter 388, 2009 General Session



Section 407 - Protest to annexation petition -- Township planning commission recommendation -- Petition requirements -- Disposition of petition if no protest filed.

(1) (a) A protest to an annexation petition under Section 10-2-403 may be filed by:

(i) the legislative body or governing board of an affected entity; or

(ii) for a proposed annexation of an area within a county of the first class, the owners of private real property that:

(A) is located in the unincorporated area within 1/2 mile of the area proposed for annexation;

(B) covers at least 25% of the private land area located in the unincorporated area within 1/2 mile of the area proposed for annexation; and

(C) is equal in value to at least 15% of all real property located in the unincorporated area within 1/2 mile of the area proposed for annexation.

(b) (i) A planning commission of a township located in a county of the first class may recommend to the legislative body of the county in which the township is located that the county legislative body file a protest against a proposed annexation under this part of an area located within the township.

(ii) (A) The township planning commission shall communicate each recommendation under Subsection (1)(b)(i) in writing to the county legislative body within 30 days after the city recorder or town clerk's certification of the annexation petition under Subsection 10-2-405(2) (c)(i).

(B) At the time the recommendation is communicated to the county legislative body under Subsection (1)(b)(ii)(A), the township planning commission shall mail or deliver a copy of the recommendation to the legislative body of the proposed annexing municipality and to the contact sponsor.

(2) (a) Each protest under Subsection (1)(a) shall:

(i) be filed:

(A) no later than 30 days after the municipal legislative body's receipt of the notice of certification under Subsection 10-2-405(2)(c)(i); and

(B) (I) in a county that has already created a commission under Section 10-2-409, with the commission; or

(II) in a county that has not yet created a commission under Section 10-2-409, with the clerk of the county in which the area proposed for annexation is located;

(ii) state each reason for the protest of the annexation petition and, if the area proposed to be annexed is located in a specified county, justification for the protest under the standards established in this chapter;

(iii) if the area proposed to be annexed is located in a specified county, contain other information that the commission by rule requires or that the party filing the protest considers pertinent; and

(iv) the name and address of a contact person who is to receive notices sent by the commission with respect to the protest proceedings.

(b) The party filing a protest under this section shall on the same date deliver or mail a copy of the protest to the city recorder or town clerk of the proposed annexing municipality.

(c) Each clerk who receives a protest under Subsection (2)(a)(i)(B)(II) shall:

(i) immediately notify the county legislative body of the protest; and

(ii) deliver the protest to the boundary commission within five days after:

(A) receipt of the protest, if the boundary commission has previously been created; or

(B) creation of the boundary commission under Subsection 10-2-409(1)(b), if the boundary commission has not previously been created.

(d) Each protest of a proposed annexation of an area located in a county of the first class under Subsection (1)(a)(ii) shall, in addition to the requirements of Subsections (2)(a) and (b):

(i) indicate the typed or printed name and current residence address of each owner signing the protest; and

(ii) designate one of the signers of the protest as the contact person and state the mailing address of the contact person.

(3) (a) (i) If a protest is filed under this section:

(A) the municipal legislative body may, at its next regular meeting after expiration of the deadline under Subsection (2)(a)(i)(A), deny the annexation petition; or

(B) if the municipal legislative body does not deny the annexation petition under Subsection (3)(a)(i)(A), the municipal legislative body may take no further action on the annexation petition until after receipt of the commission's notice of its decision on the protest under Section 10-2-416.

(ii) If a municipal legislative body denies an annexation petition under Subsection (3)(a)(i)(A), the municipal legislative body shall, within five days after the denial, send notice of the denial in writing to:

(A) the contact sponsor of the annexation petition;

(B) the commission;

(C) each entity that filed a protest;

(D) if a protest was filed under Subsection (1)(a)(ii) for a proposed annexation of an area located in a county of the first class, the contact person; and

(E) if any of the area proposed for annexation is within a township, the legislative body of the county in which the township is located.

(b) (i) If no timely protest is filed under this section, the municipal legislative body may, subject to Subsection (3)(b)(ii), approve the petition.

(ii) Before approving an annexation petition under Subsection (3)(b)(i), the municipal legislative body shall:

(A) hold a public hearing; and

(B) at least seven days before the public hearing under Subsection (3)(b)(ii)(A):

(I) (Aa) publish notice of the hearing in a newspaper of general circulation within the municipality and the area proposed for annexation; or

(Bb) if there is no newspaper of general circulation in those areas, post written notices of the hearing in conspicuous places within those areas that are most likely to give notice to residents within those areas; and

(II) publish notice of the hearing on the Utah Public Notice Website created in Section 63F-1-701.

(iii) Within 10 days after approving an annexation under Subsection (3)(b)(i) of an area that is partly or entirely within a township, the municipal legislative body shall send notice of the approval to the legislative body of the county in which the township is located.

Amended by Chapter 90, 2010 General Session

Amended by Chapter 218, 2010 General Session



Section 408 - Denying or approving the annexation petition -- Notice of approval.

(1) After receipt of the commission's decision on a protest under Subsection 10-2-416(2), a municipal legislative body may:

(a) deny the annexation petition; or

(b) if the commission approves the annexation, approve the annexation petition consistent with the commission's decision.

(2) Within 10 days after approving an annexation under Subsection (1)(b) of an area that is partly or entirely within a township, the municipal legislative body shall send notice of the approval to the legislative body of the county in which the township is located.

Amended by Chapter 205, 2009 General Session



Section 408.5 - Annexation of an area within a township -- Withdrawing the area from the township.

(1) As used in this section:

(a) "Affected township" means a township some or all of which is proposed to be annexed to a municipality through an intra-township annexation.

(b) "Committee" means a committee appointed under Subsection (5)(a).

(c) "County legislative body" means the legislative body of the county in which an affected township is located.

(d) "Intra-township annexation" means an annexation of an area that is partly or entirely within a township.

(e) "Municipal legislative body" means the legislative body of the municipality to which an area within an affected township is proposed to be annexed through an intra-township annexation.

(f) "Township withdrawal" means:

(i) for an intra-township annexation that proposes the annexation of part of the township, the withdrawal of that area from the township; or

(ii) for an intra-township annexation that proposes the annexation of the entire township, the dissolution of the township.

(2) An intra-township annexation requires:

(a) the municipal legislative body's approval of the annexation, as provided in this part; and

(b) the approval of the township withdrawal by:

(i) the county legislative body; or

(ii) the committee as provided in Subsection (5), if the county legislative body does not approve the township withdrawal.

(3) (a) No later than 30 days after receiving notice under Subsection 10-2-407(3)(b)(iii) or 10-2-408(2) of the municipal legislative body's approval of a proposed intra-township annexation, the county legislative body shall hold a public hearing on the proposed township withdrawal that meets the requirements of Subsection 17-27a-306(3)(f)(ii).

(b) Before holding a public hearing under Subsection (3)(a), the county legislative body shall provide notice that meets the requirements of Subsection 17-27a-306(3)(f)(iii).

(c) (i) A public hearing required under Subsection (3)(a) may be combined with:

(A) the public hearing required under Subsection 10-2-407(3)(b)(ii), with the municipal legislative body's approval; or

(B) the public hearing required under Section 10-2-415, with the boundary commission's approval.

(ii) If public hearings are combined under Subsection (3)(c)(i), notice of the combined public hearing shall be given as provided in Subsection (3)(b).

(4) (a) No later than 60 days after receiving notice under Subsection 10-2-407(3)(b)(iii) or 10-2-408(2) of the municipal legislative body's approval of a proposed intra-township annexation, the county legislative body shall make and issue a written decision approving or disapproving the township withdrawal.

(b) In making its decision under Subsection (4)(a), the county legislative body shall, as applicable, consider the factors listed in Subsection 17-27a-306(3)(g)(ii).

(5) (a) (i) If the county legislative body, in its written decision under Subsection (4)(a), disapproves the township withdrawal, a committee shall be appointed consisting of:

(A) one elected official, other than a member of the municipal legislative body or the municipality's mayor, appointed by the municipal legislative body;

(B) one elected official, other than a member of the county legislative body or the county executive, appointed by the county legislative body; and

(C) one person who is:

(I) an elected official;

(II) a resident of the county in which the township is located; and

(III) appointed by the two committee members specified in Subsections (5)(a)(i)(A) and (B).

(ii) (A) The municipal legislative body and county legislative body shall each appoint its respective appointee within 10 business days after the county legislative body issues its written decision under Subsection (4)(a).

(B) The committee members under Subsections (5)(a)(i)(A) and (B) shall, within 20 days after their appointment, appoint the remaining member.

(b) Committee members shall serve without compensation.

(c) At the committee's request, the county shall provide the committee with necessary staff assistance.

(d) The committee may, in its discretion and with reasonable advance public notice, hold one or more public hearings on the proposed township withdrawal.

(e) In making its decision to approve or disapprove the township withdrawal, the committee may consider the issue of township withdrawal anew without:

(i) considering the proceedings before the county legislative body; or

(ii) giving the county legislative body's decision any deference.

(f) Within 45 days after the appointment of the committee member under Subsection (5)(a)(i)(C), the committee shall make and issue a written decision approving or disapproving the township withdrawal.

(6) The municipal legislative body may adopt an ordinance approving the intra-township annexation if:

(a) the county legislative body, in its written decision under Subsection (4)(a), approves the township withdrawal; or

(b) the committee, in its written decision under Subsection (5)(e), approves the township withdrawal.

Enacted by Chapter 205, 2009 General Session



Section 409 - Boundary commission -- Creation -- Members.

(1) The legislative body of each county:

(a) may create a boundary commission on its own initiative at any time; and

(b) shall create a boundary commission within 30 days of the filing of a protest under Section 10-2-407.

(2) Each commission shall be composed of:

(a) in a county with two or more municipalities:

(i) two members who are elected county officers, appointed by:

(A) (I) in a county of the first class operating under a form of government in which the executive and legislative functions are separated, the county executive with the advice and consent of the county legislative body; or

(II) in a county of the first class operating under a form of government in which the executive and legislative functions of the governing body are not separated, the county legislative body; or

(B) in a specified county, the county legislative body;

(ii) two members who are elected municipal officers from separate municipalities within the county, appointed by the municipal selection committee; and

(iii) three members who are residents of the county, none of whom is a county or municipal officer, appointed by the four other members of the boundary commission; and

(b) in a county with only one municipality:

(i) two members who are county elected officers, appointed by the county legislative body;

(ii) one member who is a municipal officer, appointed by the governing body of the municipality; and

(iii) two members who are residents of the county, neither of whom is a county or municipal officer, appointed by the other three members of the boundary commission.

(3) At the expiration of the term of each member appointed under this section, the member's successor shall be appointed by the same body that appointed the member whose term is expiring, as provided in this section.

Amended by Chapter 206, 2001 General Session



Section 409.5 - Municipal selection committee.

(1) In each county in which there are two or more municipalities there shall be a municipal selection committee consisting of the mayor of each municipality.

(2) A majority of the members of the municipal selection committee constitutes a quorum.

(3) The municipal selection committee shall appoint each municipal member of the county boundary commission under Subsection 10-2-409(2)(a)(iii) and fill each vacancy in that position as it occurs.

Enacted by Chapter 206, 2001 General Session



Section 410 - Boundary commission member terms -- Staggered terms -- Chair -- Quorum -- Vacancy.

(1) Except as provided in Subsection (2), the term of each member of a boundary commission is four years and begins and expires the first Monday in January of the applicable year.

(2) Notwithstanding Subsection (1), the terms of the first members of a commission shall be staggered by lot so that:

(a) on a seven-member commission, the term of one member is approximately one year, the term of two members is approximately two years, the term of two members is approximately three years, and the term of two members is approximately four years; and

(b) on a five-member commission, the term of two members is approximately two years and the term of the other three members is approximately four years.

(3) (a) The members of each boundary commission shall elect as chair a person from their number whose term on the boundary commission does not expire for at least two years.

(b) The term of a boundary commission chair is two years.

(4) A majority of the commission constitutes a quorum, and commission action requires a majority vote of the commission.

(5) Each vacancy on a commission of a member or an alternate member shall be filled for the remaining unexpired term of the vacating member by the body that appointed the vacating member under Section 10-2-409.

Amended by Chapter 206, 2001 General Session



Section 411 - Disqualification of commission member -- Alternate member.

(1) A member of the boundary commission is disqualified with respect to a protest before the commission if that member owns property:

(a) for a proposed annexation of an area located within a county of the first class:

(i) within the area proposed for annexation in a petition that is the subject of the protest; or

(ii) that is in the unincorporated area within 1/2 mile of the area proposed for annexation in a petition that is the subject of a protest under Subsection 10-2-407(1)(a)(ii); or

(b) for a proposed annexation of an area located in a specified county, within the area proposed for annexation.

(2) If a member is disqualified under Subsection (1), the body that appointed the disqualified member shall appoint an alternate member to serve on the commission for purposes of the protest as to which the member is disqualified.

Amended by Chapter 90, 2004 General Session

Amended by Chapter 202, 2004 General Session



Section 412 - Boundary commission authority -- Expenses -- Records.

(1) The boundary commission for each county shall hear and decide, according to the provisions of this part, each protest filed under Section 10-2-407, with respect to an area that is located within that county.

(2) A boundary commission may:

(a) adopt and enforce rules of procedure for the orderly and fair conduct of its proceedings;

(b) authorize a member of the commission to administer oaths if necessary in the performance of the commission's duties;

(c) employ staff personnel and professional or consulting services reasonably necessary to enable the commission to carry out its duties; and

(d) incur reasonable and necessary expenses to enable the commission to carry out its duties.

(3) The legislative body of each county shall, with respect to the boundary commission in that county:

(a) furnish the commission necessary quarters, equipment, and supplies;

(b) pay necessary operating expenses incurred by the commission; and

(c) reimburse the reasonable and necessary expenses incurred by each member appointed under Subsection 10-2-409(2)(a)(iii) or (b)(iii), unless otherwise provided by interlocal agreement.

(4) Each county or municipal legislative body shall reimburse the reasonable and necessary expenses incurred by a commission member who is an elected county or municipal officer, respectively.

(5) Records, information, and other relevant materials necessary to enable the commission to carry out its duties shall, upon request by the commission, be furnished to the boundary commission by the personnel, employees, and officers of:

(a) for a proposed annexation of an area located in a county of the first class:

(i) each county, local district, and special service district whose boundaries include an area that is the subject of a protest under the commission's consideration; and

(ii) each municipality whose boundaries may be affected by action of the boundary commission; or

(b) for a proposed annexation of an area located in a specified county, each affected entity:

(i) whose boundaries include any part of the area proposed for annexation; or

(ii) that may be affected by action of the boundary commission.

Amended by Chapter 329, 2007 General Session



Section 413 - Feasibility consultant -- Feasibility study -- Modifications to feasibility study.

(1) (a) For a proposed annexation of an area located in a county of the first class, unless a proposed annexing municipality denies an annexation petition under Subsection 10-2-407(3)(a)(i)(A) and except as provided in Subsection (1)(b), the commission shall choose and engage a feasibility consultant within 45 days of:

(i) the commission's receipt of a protest under Section 10-2-407, if the commission had been created before the filing of the protest; or

(ii) the commission's creation, if the commission is created after the filing of a protest.

(b) Notwithstanding Subsection (1)(a), the commission may not require a feasibility study with respect to a petition that proposes the annexation of an area that:

(i) is undeveloped; and

(ii) covers an area that is equivalent to less than 5% of the total land mass of all private real property within the municipality.

(2) The commission shall require the feasibility consultant to:

(a) complete a feasibility study on the proposed annexation and submit written results of the study to the commission no later than 75 days after the feasibility consultant is engaged to conduct the study;

(b) submit with the full written results of the feasibility study a summary of the results no longer than a page in length; and

(c) attend the public hearing under Subsection 10-2-415(1) and present the feasibility study results and respond to questions at that hearing.

(3) (a) Subject to Subsection (4), the feasibility study shall consider:

(i) the population and population density within the area proposed for annexation, the surrounding unincorporated area, and, if a protest was filed by a municipality with boundaries within 1/2 mile of the area proposed for annexation, that municipality;

(ii) the geography, geology, and topography of and natural boundaries within the area proposed for annexation, the surrounding unincorporated area, and, if a protest was filed by a municipality with boundaries within 1/2 mile of the area proposed for annexation, that municipality;

(iii) whether the proposed annexation eliminates, leaves, or creates an unincorporated island or unincorporated peninsula;

(iv) whether the proposed annexation will hinder or prevent a future and more logical and beneficial annexation or a future logical and beneficial incorporation;

(v) the fiscal impact of the proposed annexation on the remaining unincorporated area, other municipalities, local districts, special service districts, school districts, and other governmental entities;

(vi) current and five-year projections of demographics and economic base in the area proposed for annexation and surrounding unincorporated area, including household size and income, commercial and industrial development, and public facilities;

(vii) projected growth in the area proposed for annexation and the surrounding unincorporated area during the next five years;

(viii) the present and five-year projections of the cost of governmental services in the area proposed for annexation;

(ix) the present and five-year projected revenue to the proposed annexing municipality from the area proposed for annexation;

(x) the projected impact the annexation will have over the following five years on the amount of taxes that property owners within the area proposed for annexation, the proposed annexing municipality, and the remaining unincorporated county will pay;

(xi) past expansion in terms of population and construction in the area proposed for annexation and the surrounding unincorporated area;

(xii) the extension during the past 10 years of the boundaries of each other municipality near the area proposed for annexation, the willingness of the other municipality to annex the area proposed for annexation, and the probability that another municipality would annex some or all of the area proposed for annexation during the next five years if the annexation did not occur;

(xiii) the history, culture, and social aspects of the area proposed for annexation and surrounding area;

(xiv) the method of providing and the entity that has provided municipal-type services in the past to the area proposed for incorporation and the feasibility of municipal-type services being provided by the proposed annexing municipality; and

(xv) the effect on each school district whose boundaries include part or all of the area proposed for annexation or the proposed annexing municipality.

(b) For purposes of Subsection (3)(a)(ix), the feasibility consultant shall assume ad valorem property tax rates on residential property within the area proposed for annexation at the same level that residential property within the proposed annexing municipality would be without the annexation.

(c) For purposes of Subsection (3)(a)(viii), the feasibility consultant shall assume that the level and quality of governmental services that will be provided to the area proposed for annexation in the future is essentially comparable to the level and quality of governmental services being provided within the proposed annexing municipality at the time of the feasibility study.

(4) (a) Except as provided in Subsection (4)(b), the commission may modify the depth of study of and detail given to the items listed in Subsection (3)(a) by the feasibility consultant in conducting the feasibility study depending upon:

(i) the size of the area proposed for annexation;

(ii) the size of the proposed annexing municipality;

(iii) the extent to which the area proposed for annexation is developed;

(iv) the degree to which the area proposed for annexation is expected to develop and the type of development expected; and

(v) the number and type of protests filed against the proposed annexation.

(b) Notwithstanding Subsection (4)(a), the commission may not modify the requirement that the feasibility consultant provide a full and complete analysis of the items listed in Subsections (3)(a)(viii), (ix), and (xv).

(5) If the results of the feasibility study do not meet the requirements of Subsection 10-2-416(3), the feasibility consultant may, as part of the feasibility study, make recommendations as to how the boundaries of the area proposed for annexation may be altered so that the requirements of Subsection 10-2-416(3) may be met.

(6) (a) Except as provided in Subsection (6)(b), the feasibility consultant fees and expenses shall be shared equally by the proposed annexing municipality and each entity or group under Subsection 10-2-407(1) that files a protest.

(b) (i) Except as provided in Subsection (6)(b)(ii), if a protest is filed by property owners under Subsection 10-2-407(1)(a)(ii), the county in which the area proposed for annexation shall pay the owners' share of the feasibility consultant's fees and expenses.

(ii) Notwithstanding Subsection (6)(b)(i), if both the county and the property owners file a protest, the county and the proposed annexing municipality shall equally share the property owners' share of the feasibility consultant's fees and expenses.

Amended by Chapter 230, 2009 General Session



Section 414 - Modified annexation petition -- Supplemental feasibility study.

(1) (a) (i) If the results of the feasibility study with respect to a proposed annexation of an area located in a county of the first class do not meet the requirements of Subsection 10-2-416(3), the sponsors of the annexation petition may, within 45 days of the feasibility consultant's submission of the results of the study, file with the city recorder or town clerk of the proposed annexing municipality a modified annexation petition altering the boundaries of the proposed annexation.

(ii) On the date of filing a modified annexation petition under Subsection (1)(a)(i), the sponsors of the annexation petition shall deliver or mail a copy of the modified annexation petition to the clerk of the county in which the area proposed for annexation is located.

(b) Each modified annexation petition under Subsection (1)(a) shall comply with the requirements of Subsections 10-2-403(3), (4), and (5).

(2) (a) Within 20 days of the city recorder or town clerk's receipt of the modified annexation petition, the city recorder or town clerk, as the case may be, shall follow the same procedure for the modified annexation petition as provided under Subsections 10-2-405(2) and (3)(a) for an original annexation petition.

(b) If the city recorder or town clerk certifies the modified annexation petition under Subsection 10-2-405(2)(c)(i), the city recorder or town clerk, as the case may be, shall send written notice of the certification to:

(i) the commission;

(ii) each entity that filed a protest to the annexation petition; and

(iii) if a protest was filed under Subsection 10-2-407(1)(a)(ii), the contact person.

(c) (i) If the modified annexation petition proposes the annexation of an area that includes part or all of a local district, special service district, or school district that was not included in the area proposed for annexation in the original petition, the city recorder or town clerk, as the case may be, shall also send notice of the certification of the modified annexation petition to the board of the local district, special service district, or school district.

(ii) If the area proposed for annexation in the modified annexation petition is within 1/2 mile of the boundaries of a municipality whose boundaries were not within 1/2 mile of the area proposed for annexation in the original annexation petition, the city recorder or town clerk, as the case may be, shall also send notice of the certification of the modified annexation petition to the legislative body of that municipality.

(3) Within 10 days of the commission's receipt of the notice under Subsection (2)(b), the commission shall engage the feasibility consultant that conducted the feasibility study to supplement the feasibility study to take into account the information in the modified annexation petition that was not included in the original annexation petition.

(4) The commission shall require the feasibility consultant to complete the supplemental feasibility study and to submit written results of the supplemental study to the commission no later than 30 days after the feasibility consultant is engaged to conduct the supplemental feasibility study.

Amended by Chapter 205, 2009 General Session



Section 415 - Public hearing -- Notice.

(1) (a) (i) If the results of the feasibility study or supplemental feasibility study meet the requirements of Subsection 10-2-416(3) with respect to a proposed annexation of an area located in a county of the first class, the commission shall hold a public hearing within 30 days of receipt of the feasibility study or supplemental feasibility study results.

(ii) At the hearing under Subsection (1)(a)(i), the commission shall:

(A) require the feasibility consultant to present the results of the feasibility study and, if applicable, the supplemental feasibility study;

(B) allow those present to ask questions of the feasibility consultant regarding the study results; and

(C) allow those present to speak to the issue of annexation.

(iii) (A) The commission shall:

(I) publish notice of each hearing under Subsection (1)(a)(i):

(Aa) at least once a week for two successive weeks in a newspaper of general circulation within the area proposed for annexation, the surrounding 1/2 mile of unincorporated area, and the proposed annexing municipality; and

(Bb) on the Utah Public Notice Website created in Section 63F-1-701, for two weeks; and

(II) send written notice of the hearing to the municipal legislative body of the proposed annexing municipality, the contact sponsor on the annexation petition, each entity that filed a protest, and, if a protest was filed under Subsection 10-2-407(1)(a)(ii), the contact person.

(B) In accordance with Subsection (1)(a)(iii)(A)(I)(Aa), if there is no newspaper of general circulation within the areas described in Subsection (1)(a)(iii)(A)(I)(Aa), the commission shall give the notice required under that subsection by posting notices, at least seven days before the hearing, in conspicuous places within those areas that are most likely to give notice of the hearing to the residents of those areas.

(C) The notice under Subsections (1)(a)(iii)(A) and (B) shall include the feasibility study summary under Subsection 10-2-413(2)(b) and shall indicate that a full copy of the study is available for inspection and copying at the office of the commission.

(b) (i) Within 30 days after the time under Subsection 10-2-407(2) for filing a protest has expired with respect to a proposed annexation of an area located in a specified county, the boundary commission shall hold a hearing on all protests that were filed with respect to the proposed annexation.

(ii) (A) At least 14 days before the date of each hearing under Subsection (1)(b)(i), the commission chair shall cause notice of the hearing to be published in a newspaper of general circulation within the area proposed for annexation.

(B) Each notice under Subsection (1)(b)(ii)(A) shall:

(I) state the date, time, and place of the hearing;

(II) briefly summarize the nature of the protest; and

(III) state that a copy of the protest is on file at the commission's office.

(iii) The commission may continue a hearing under Subsection (1)(b)(i) from time to time, but no continued hearing may be held later than 60 days after the original hearing date.

(iv) In considering protests, the commission shall consider whether the proposed annexation:

(A) complies with the requirements of Sections 10-2-402 and 10-2-403 and the annexation policy plan of the proposed annexing municipality;

(B) conflicts with the annexation policy plan of another municipality; and

(C) if the proposed annexation includes urban development, will have an adverse tax consequence on the remaining unincorporated area of the county.

(2) (a) The commission shall record each hearing under this section by electronic means.

(b) A transcription of the recording under Subsection (2)(a), the feasibility study, if applicable, information received at the hearing, and the written decision of the commission shall constitute the record of the hearing.

Amended by Chapter 90, 2010 General Session



Section 416 - Commission decision -- Time limit -- Limitation on approval of annexation.

(1) Subject to Subsection (3), after the public hearing under Subsection 10-2-415(1) the boundary commission may:

(a) approve the proposed annexation, either with or without conditions;

(b) make minor modifications to the proposed annexation and approve it, either with or without conditions; or

(c) disapprove the proposed annexation.

(2) The commission shall issue a written decision on the proposed annexation within 30 days after the conclusion of the hearing under Section 10-2-415 and shall send a copy of the decision to:

(a) the legislative body of the county in which the area proposed for annexation is located;

(b) the legislative body of the proposed annexing municipality;

(c) the contact person on the annexation petition;

(d) the contact person of each entity that filed a protest; and

(e) if a protest was filed under Subsection 10-2-407(1)(a)(ii) with respect to a proposed annexation of an area located in a county of the first class, the contact person designated in the protest.

(3) Except for an annexation for which a feasibility study may not be required under Subsection 10-2-413(1)(b), the commission may not approve a proposed annexation of an area located within a county of the first class unless the results of the feasibility study under Section 10-2-413 show that the average annual amount under Subsection 10-2-413(3)(a)(ix) does not exceed the average annual amount under Subsection 10-2-413(3)(a)(viii) by more than 5%.

Amended by Chapter 206, 2001 General Session



Section 417 - District court review -- Notice.

(1) Review of a boundary commission decision may be sought in the district court with jurisdiction in the county in which the boundary commission is established by filing a petition for review of the decision within 20 days of the commission's decision under Section 10-2-416.

(2) The district court review shall be on the record of the hearing under Section 10-2-415 and may not be de novo review.

(3) The district court shall affirm the commission's decision unless the court determines that the decision is arbitrary or capricious.

Repealed and Re-enacted by Chapter 389, 1997 General Session



Section 418 - Annexation of an island or peninsula without a petition -- Notice -- Hearing.

(1) (a) Notwithstanding Subsection 10-2-402(2), a municipality may annex an unincorporated area under this section without an annexation petition if:

(i) (A) the area to be annexed consists of one or more unincorporated islands within or unincorporated peninsulas contiguous to the municipality;

(B) the majority of each island or peninsula consists of residential or commercial development;

(C) the area proposed for annexation requires the delivery of municipal-type services; and

(D) the municipality has provided most or all of the municipal-type services to the area for more than one year;

(ii) (A) the area to be annexed consists of one or more unincorporated islands within or unincorporated peninsulas contiguous to the municipality, each of which has fewer than 800 residents; and

(B) the municipality has provided one or more municipal-type services to the area for at least one year; or

(iii) (A) the area consists of:

(I) an unincorporated island within or an unincorporated peninsula contiguous to the municipality; and

(II) no more than 50 acres; and

(B) the county in which the area is located and the municipality agree that the area should be included within the municipality.

(b) Notwithstanding Subsection 10-2-402(1)(b)(iii), a municipality may annex a portion of an unincorporated island or unincorporated peninsula under this section, leaving unincorporated the remainder of the unincorporated island or unincorporated peninsula, if:

(i) in adopting the resolution under Subsection (2)(a)(i), the municipal legislative body determines that not annexing the entire unincorporated island or unincorporated peninsula is in the municipality's best interest; and

(ii) for an annexation of one or more unincorporated islands under Subsection (1)(a)(ii), the entire island of unincorporated area, of which a portion is being annexed, complies with the requirement of Subsection (1)(a)(ii)(A) relating to the number of residents.

(2) (a) The legislative body of each municipality intending to annex an area under this section shall:

(i) adopt a resolution indicating the municipal legislative body's intent to annex the area, describing the area proposed to be annexed;

(ii) publish notice:

(A) (I) at least once a week for three successive weeks in a newspaper of general circulation within the municipality and the area proposed for annexation; or

(II) if there is no newspaper of general circulation in the areas described in Subsection (2)(a)(ii)(A), post at least one notice per 1,000 population in places within those areas that are most likely to give notice to the residents of those areas; and

(B) on the Utah Public Notice Website created in Section 63F-1-701, for three weeks;

(iii) send written notice to the board of each local district and special service district whose boundaries contain some or all of the area proposed for annexation and to the legislative body of the county in which the area proposed for annexation is located; and

(iv) hold a public hearing on the proposed annexation no earlier than 30 days after the adoption of the resolution under Subsection (2)(a)(i).

(b) Each notice under Subsections (2)(a)(ii) and (iii) shall:

(i) state that the municipal legislative body has adopted a resolution indicating its intent to annex the area proposed for annexation;

(ii) state the date, time, and place of the public hearing under Subsection (2)(a)(iv);

(iii) describe the area proposed for annexation; and

(iv) except for an annexation that meets the property owner consent requirements of Subsection (3)(b), state in conspicuous and plain terms that the municipal legislative body will annex the area unless, at or before the public hearing under Subsection (2)(a)(iv), written protests to the annexation are filed by the owners of private real property that:

(A) is located within the area proposed for annexation;

(B) covers a majority of the total private land area within the entire area proposed for annexation; and

(C) is equal in value to at least 1/2 the value of all private real property within the entire area proposed for annexation.

(c) The first publication of the notice required under Subsection (2)(a)(ii)(A) shall be within 14 days of the municipal legislative body's adoption of a resolution under Subsection (2)(a)(i).

(3) (a) Upon conclusion of the public hearing under Subsection (2)(a)(iv), the municipal legislative body may adopt an ordinance approving the annexation of the area proposed for annexation under this section unless, at or before the hearing, written protests to the annexation have been filed with the city recorder or town clerk, as the case may be, by the owners of private real property that:

(i) is located within the area proposed for annexation;

(ii) covers a majority of the total private land area within the entire area proposed for annexation; and

(iii) is equal in value to at least 1/2 the value of all private real property within the entire area proposed for annexation.

(b) (i) Upon conclusion of the public hearing under Subsection (2)(a)(iv), a municipality may adopt an ordinance approving the annexation of the area proposed for annexation under this section without allowing or considering protests under Subsection (3)(a) if the owners of at least 75% of the total private land area within the entire area proposed for annexation, representing at least 75% of the value of the private real property within the entire area proposed for annexation, have consented in writing to the annexation.

(ii) Upon the effective date under Section 10-2-425 of an annexation approved by an ordinance adopted under Subsection (3)(b)(i), the area annexed shall be conclusively presumed to be validly annexed.

(4) (a) If protests are timely filed that comply with Subsection (3), the municipal legislative body may not adopt an ordinance approving the annexation of the area proposed for annexation, and the annexation proceedings under this section shall be considered terminated.

(b) Subsection (4)(a) may not be construed to prohibit the municipal legislative body from excluding from a proposed annexation under Subsection (1)(a)(ii) the property within an unincorporated island regarding which protests have been filed and proceeding under Subsection (1)(b) to annex some or all of the remaining portion of the unincorporated island.

Amended by Chapter 90, 2010 General Session



Section 419 - Boundary adjustment -- Notice and hearing -- Protest.

(1) The legislative bodies of two or more municipalities having common boundaries may adjust their common boundaries as provided in this section.

(2) (a) The legislative body of each municipality intending to adjust a boundary that is common with another municipality shall:

(i) adopt a resolution indicating the intent of the municipal legislative body to adjust a common boundary;

(ii) hold a public hearing on the proposed adjustment no less than 60 days after the adoption of the resolution under Subsection (2)(a)(i); and

(iii) (A) publish notice:

(I) at least once a week for three successive weeks in a newspaper of general circulation within the municipality; or

(II) if there is no newspaper of general circulation within the municipality, post at least one notice per 1,000 population in places within the municipality that are most likely to give notice to residents of the municipality; and

(B) on the Utah Public Notice Website created in Section 63F-1-701 for three weeks.

(b) The notice required under Subsection (2)(a)(iii) shall:

(i) state that the municipal legislative body has adopted a resolution indicating the municipal legislative body's intent to adjust a boundary that the municipality has in common with another municipality;

(ii) describe the area proposed to be adjusted;

(iii) state the date, time, and place of the public hearing required under Subsection (2)(a)(ii);

(iv) state in conspicuous and plain terms that the municipal legislative body will adjust the boundaries unless, at or before the public hearing under Subsection (2)(a)(ii), written protests to the adjustment are filed by the owners of private real property that:

(A) is located within the area proposed for adjustment;

(B) covers at least 25% of the total private land area within the area proposed for adjustment; and

(C) is equal in value to at least 15% of the value of all private real property within the area proposed for adjustment;

(v) state that the area that is the subject of the boundary adjustment will, because of the boundary adjustment, be automatically annexed to a local district providing fire protection, paramedic, and emergency services or a local district providing law enforcement service, as the case may be, as provided in Section 17B-1-416, if:

(A) the municipality to which the area is being added because of the boundary adjustment is entirely within the boundaries of a local district:

(I) that provides fire protection, paramedic, and emergency services or law enforcement service, respectively; and

(II) in the creation of which an election was not required because of Subsection 17B-1-214(3)(c); and

(B) the municipality from which the area is being taken because of the boundary adjustment is not within the boundaries of the local district; and

(vi) state that the area proposed for annexation to the municipality will be automatically withdrawn from a local district providing fire protection, paramedic, and emergency services, as provided in Subsection 17B-1-502(2), if:

(A) the municipality to which the area is being added because of the boundary adjustment is not within the boundaries of a local district:

(I) that provides fire protection, paramedic, and emergency services; and

(II) in the creation of which an election was not required because of Subsection 17B-1-214(3)(c); and

(B) the municipality from which the area is being taken because of the boundary adjustment is entirely within the boundaries of the local district.

(c) The first publication of the notice required under Subsection (2)(a)(iii)(A) shall be within 14 days of the municipal legislative body's adoption of a resolution under Subsection (2)(a)(i).

(3) Upon conclusion of the public hearing under Subsection (2)(a)(ii), the municipal legislative body may adopt an ordinance approving the adjustment of the common boundary unless, at or before the hearing under Subsection (2)(a)(ii), written protests to the adjustment have been filed with the city recorder or town clerk, as the case may be, by the owners of private real property that:

(a) is located within the area proposed for adjustment;

(b) covers at least 25% of the total private land area within the area proposed for adjustment; and

(c) is equal in value to at least 15% of the value of all private real property within the area proposed for adjustment.

(4) The municipal legislative body shall comply with the requirements of Section 10-2-425 as if the boundary adjustment were an annexation.

(5) (a) An ordinance adopted under Subsection (3) becomes effective when each municipality involved in the boundary adjustment has adopted an ordinance under Subsection (3).

(b) The effective date of a boundary adjustment under this section is governed by Section 10-2-425.

Amended by Chapter 90, 2010 General Session



Section 420 - Bonds not affected by boundary adjustments or annexations -- Payment of property taxes.

(1) A boundary adjustment or annexation under this part may not jeopardize or endanger any general obligation or revenue bond.

(2) A bondholder may require the payment of property taxes from any area that:

(a) was included in the taxable value of the municipality or other governmental entity issuing the bond at the time the bond was issued; and

(b) is no longer within the boundaries of the municipality or other governmental entity issuing the bond due to the boundary adjustment or annexation.

Repealed and Re-enacted by Chapter 389, 1997 General Session



Section 421 - Electric utility service in annexed area -- Reimbursement for value of facilities -- Liability -- Arbitration.

(1) As used in this section:

(a) "Commission" means the Public Service Commission established in Section 54-1-1.

(b) "Current replacement cost" means the cost the transferring party would incur to construct the facility at the time of transfer using the transferring party's:

(i) standard estimating rates and standard construction methodologies for the facility; and

(ii) standard estimating process.

(c) "Depreciation" means an amount calculated:

(i) based on:

(A) the life and depreciation mortality curve most recently set for the type of facility in the depreciation rates set by the commission or other governing regulatory authority for the electrical corporation; or

(B) a straight-line depreciation rate that represents the expended life if agreed to by the transferring and receiving parties; and

(ii) to include the gross salvage value of the type of facility based on the latest depreciation life approved by the commission or other governing regulatory authority for the electrical corporation, with a floor at the gross salvage value of the asset and in no case less than zero.

(d) "Electrical corporation" means:

(i) an entity as defined in Section 54-2-1; and

(ii) an improvement district system described in Subsection 17B-2a-403(1)(a)(iv).

(e) "Facility" means electric equipment or infrastructure used to serve an electric customer, above ground or underground, including:

(i) a power line, transformer, switch gear, pole, wire, guy anchor, conductor, cable, or other related equipment; or

(ii) a right-of-way, easement, or any other real property interest or legal right or interest used to operate and maintain the electric equipment or infrastructure.

(f) "Facility transfer" means the transfer of a facility from a transferring party to a receiving party in accordance with Subsection (3).

(g) "Lost or stranded facility" means a facility that is currently used by a transferring party that will no longer be used, whether in whole or in part, as a result of a facility transfer.

(h) "Receiving party" means a municipality or electrical corporation to whom a facility is transferred.

(i) "Transferring party" means a municipality or electrical corporation that transfers a facility.

(2) If an electric customer in an area being annexed by a municipality receives electric service from an electrical corporation, the municipality may not, without the agreement of the electrical corporation, furnish municipal electric service to the electric customer in the annexed area until the municipality has reimbursed the electrical corporation for the value of each facility used to serve each electric customer within the annexed area, including the value of any facility owned by a wholesale electric cooperative affiliated with the electrical corporation, dedicated to provide service to the annexed area.

(3) The following procedures shall apply if a municipality transfers a facility to an electrical corporation in accordance with Section 10-8-14 or if an electrical corporation transfers a facility to a municipality in accordance with Subsection (2), Section 54-3-30, or 54-3-31:

(a) The transferring party shall provide a written estimate of the transferring party's cost of preparing the inventory required in Subsection (3)(c) to the receiving party no later than 60 days after the date of notice from the receiving party.

(b) (i) The receiving party shall pay the estimated cost of preparing the inventory to the transferring party no later than 60 days after the day that the receiving party receives the written estimate.

(ii) If the actual cost of preparing the inventory differs from the estimated cost, the transferring party shall include the difference between the actual cost and the estimated cost in the reimbursement described in Subsection (5).

(c) Except as provided in Subsection (3)(f), the transferring party shall prepare, in accordance with Subsection (4), and deliver the inventory to the receiving party no later than 180 days after the day that the transferring party receives the payment specified in Subsection (3)(b).

(d) (i) At any time, the parties may by agreement correct or update the inventory.

(ii) If the parties are unable to reach an agreement on an updated inventory, they shall:

(A) proceed with the facility transfer and reimbursement based on the inventory as submitted in accordance with Subsection (3)(c); and

(B) resolve their dispute as provided in Subsection (6).

(e) Except as provided in Subsection (3)(f), the parties shall complete each facility transfer and reimbursement contemplated by this Subsection (3) no later than 180 days after the date that the transferring party delivers the inventory to the receiving party in accordance with Subsection (3)(c).

(f) The periods specified in Subsections (3)(c) and (e) may be extended for up to an additional 90 days by agreement of the parties.

(4) (a) The inventory prepared by a transferring party in accordance with Subsection (3)(c) shall include an identification of each facility to be transferred and the amount of reimbursement as provided in Subsection (5).

(b) The transferring party may not include in the inventory a facility that the transferring party removed from service for at least 36 consecutive months prior to the date of the inventory, unless the facility was taken out of service as a result of an action by the receiving party.

(5) (a) Unless otherwise agreed by the parties, the reimbursement for the transfer of each facility shall include:

(i) the cost of preparing the inventory as provided in Subsection (3)(b);

(ii) subject to Subsection (5)(b)(i), the value of each transferred facility calculated by the current replacement cost of the facility less depreciation based on facility age;

(iii) the cost incurred by the transferring party for:

(A) the physical separation of each facility from its system, including the cost of any facility constructed or installed that is necessary for the transferring party to continue to provide reliable electric service to its remaining customers;

(B) administrative, engineering, and record keeping expenses incurred by the transferring party for the transfer of each facility to the receiving party, including any difference between the actual cost of preparing the inventory and the estimated cost of preparing the inventory; and

(C) reimbursement for any tax consequences to the transferring party resulting from each facility transfer;

(iv) the value of each lost or stranded facility of the transferring party based on the valuation formula described in Subsection (5)(a)(ii) or as otherwise agreed by the parties;

(v) the diminished value of each transferring party facility that will not be transferred based on the percentage of the facility that will no longer be used as a result of the facility transfer; and

(vi) the transferring party's book value of a right-of-way or easement transferred with each facility.

(b) (i) (A) The receiving party may review the estimation of the current replacement costs of each facility, including the wage rates, material costs, overhead assumptions, and other pricing used to establish the estimation of the current replacement costs of the facility.

(B) Prior to reviewing the estimation, the receiving party shall enter into a nondisclosure agreement acceptable to the transferring party.

(C) The nondisclosure agreement shall restrict the use of the information provided by the transferring party solely for the purpose of reviewing the estimation of the current replacement cost and preserve the confidentiality of the information to prevent any effect on a competitive bid received by either party.

(ii) (A) If the age of a facility may be readily determined by the transferring party, the transferring party shall use that age to determine the facility's depreciation.

(B) If the age of a facility cannot be readily determined, the transferring party shall estimate the age of the facility based on the average remaining life approved for the same type of facility in the most current depreciation rates set by the commission or other governing regulatory authority for the electrical corporation.

(c) (i) (A) A transferring party that transfers a facility in accordance with this section shall, upon delivery of a document conveying title to the receiving party, transfer the facility without any express or implied warranties.

(B) A receiving party that receives a facility in accordance with this section shall, upon receipt of a document conveying title, accept the facility in its existing condition and assume any and all liability, fault, risk, or potential loss arising from or related to the facility.

(ii) Notwithstanding Subsection (5)(c)(i), if, within six months after the date that any oil filled equipment is transferred, the receiving party discovers that a transferred oil filled equipment contains polychlorinated biphenyl, the transferring party shall reimburse the receiving party for the cost of testing and disposal of that oil filled equipment.

(6) (a) If the parties cannot agree on each facility to be transferred or the respective reimbursement amount, the parties shall:

(i) proceed with the facility transfer and the reimbursement based on the inventory as submitted by the transferring party in accordance with Subsection (3)(c) and in accordance with the schedule provided in Subsection (3)(e); and

(ii) submit the dispute for mediation or arbitration.

(b) The parties shall share equally in the costs of mediation or arbitration.

(c) If the parties are unable to resolve the dispute through mediation or arbitration, either party may bring an action in the state court of jurisdiction.

(d) The arbitrator, or state court if the parties cannot agree on arbitration, shall determine each facility to be transferred and the amount to be reimbursed in accordance with Subsection (5).

(e) If the arbitrator or state court determines that:

(i) a transferring party transferred a facility that should not have been transferred, the receiving party shall return the facility;

(ii) a party did not transfer a facility that should have been transferred, the party that should have transferred the facility shall transfer the facility to the party to whom the facility should have been transferred;

(iii) the amount reimbursed by the receiving party is insufficient, the receiving party shall pay the difference to the transferring party; or

(iv) the amount reimbursed by the receiving party is more than the amount that should have been reimbursed, the transferring party shall pay the difference to the receiving party.

(7) Unless otherwise agreed upon in writing by the parties:

(a) a party shall transfer a facility to be transferred in accordance with Subsection (6)(e) no later than 60 days after the day that the arbitrator or court issues a determination unless the parties mutually agree to a longer time to complete the transfer; and

(b) a party shall:

(i) pay an amount required to be paid in accordance with Subsection (6)(e) no later than 30 days after the day that the arbitrator or court issues a determination; and

(ii) include interest in the payment at the overall rate of return on the rate base most recently authorized by the commission or other governing regulatory agency for the electrical corporation from the date the reimbursement was originally paid until the difference is paid.

(8) (a) Nothing in this section limits the availability of other damages under law arising by virtue of an agreement between the municipality and the electrical corporation.

(b) Notwithstanding Subsection (8)(a), a party described in this section is not entitled to an award for:

(i) damages that are indirect, incidental, punitive, exemplary, or consequential;

(ii) lost profits; or

(iii) other business interruption damages.

(9) Nothing in this section or Section 10-8-14, 54-3-30, or 54-3-31 applies to a transfer of facilities from an electrical corporation to a municipality in accordance with a decision by a municipality that did not previously provide electric service and seeks to commence providing electric service to a customer currently served by an electrical corporation within the municipal boundary.

Repealed and Re-enacted by Chapter 242, 2013 General Session



Section 422 - Conclusive presumption of annexation.

An area annexed to a municipality under this part shall be conclusively presumed to have been validly annexed if:

(1) the municipality has levied and the taxpayers within the area have paid property taxes for more than one year after annexation; and

(2) no resident of the area has contested the annexation in a court of proper jurisdiction during the year following annexation.

Repealed and Re-enacted by Chapter 389, 1997 General Session



Section 425 - Filing of notice and plat -- Recording and notice requirements -- Effective date of annexation or boundary adjustment.

(1) The legislative body of each municipality that enacts an ordinance under this part approving the annexation of an unincorporated area or the adjustment of a boundary shall:

(a) within 30 days after enacting the ordinance or, in the case of a boundary adjustment, within 30 days after each of the municipalities involved in the boundary adjustment has enacted an ordinance, file with the lieutenant governor:

(i) a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(b) upon the lieutenant governor's issuance of a certificate of annexation or boundary adjustment, as the case may be, under Section 67-1a-6.5:

(i) (A) if the annexed area or area subject to the boundary adjustment is located within the boundary of a single county, submit to the recorder of that county:

(I) the original:

(Aa) notice of an impending boundary action;

(Bb) certificate of annexation or boundary adjustment; and

(Cc) approved final local entity plat; and

(II) a certified copy of the ordinance approving the annexation or boundary adjustment; or

(B) if the annexed area or area subject to the boundary adjustment is located within the boundaries of more than a single county:

(I) submit to the recorder of one of those counties:

(Aa) the original of the documents listed in Subsections (1)(b)(i)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the ordinance approving the annexation or boundary adjustment; and

(II) submit to the recorder of each other county:

(Aa) a certified copy of the documents listed in Subsections (1)(b)(i)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the ordinance approving the annexation or boundary adjustment;

(ii) send notice of the annexation or boundary adjustment to each affected entity; and

(iii) in accordance with Section 26-8a-414, file with the Department of Health:

(A) a certified copy of the ordinance approving the annexation of an unincorporated area or the adjustment of a boundary; and

(B) a copy of the approved final local entity plat.

(2) If an annexation or boundary adjustment under this part also causes an automatic annexation to a local district under Section 17B-1-416 or an automatic withdrawal from a local district under Subsection 17B-1-502(2), the municipal legislative body shall, as soon as practicable after the lieutenant governor issues a certificate of annexation or boundary adjustment under Section 67-1a-6.5, send notice of the annexation or boundary adjustment to the local district to which the annexed area is automatically annexed or from which the annexed area is automatically withdrawn.

(3) Each notice required under Subsection (1) relating to an annexation or boundary adjustment shall state the effective date of the annexation or boundary adjustment, as determined under Subsection (4).

(4) An annexation or boundary adjustment under this part is completed and takes effect:

(a) for the annexation of or boundary adjustment affecting an area located in a county of the first class, except for an annexation under Section 10-2-418:

(i) July 1 following the lieutenant governor's issuance under Section 67-1a-6.5 of a certificate of annexation or boundary adjustment if:

(A) the certificate is issued during the preceding November 1 through April 30; and

(B) the requirements of Subsection (1) are met before that July 1; or

(ii) January 1 following the lieutenant governor's issuance under Section 67-1a-6.5 of a certificate of annexation or boundary adjustment if:

(A) the certificate is issued during the preceding May 1 through October 31; and

(B) the requirements of Subsection (1) are met before that January 1; and

(b) for all other annexations and boundary adjustments, the date of the lieutenant governor's issuance, under Section 67-1a-6.5, of a certificate of annexation or boundary adjustment.

(5) (a) As used in this Subsection (5):

(i) "Affected area" means:

(A) in the case of an annexation, the annexed area; and

(B) in the case of a boundary adjustment, any area that, as a result of the boundary adjustment, is moved from within the boundary of one municipality to within the boundary of another municipality.

(ii) "Annexing municipality" means:

(A) in the case of an annexation, the municipality that annexes an unincorporated area; and

(B) in the case of a boundary adjustment, a municipality whose boundary includes an affected area as a result of a boundary adjustment.

(b) The effective date of an annexation or boundary adjustment for purposes of assessing property within an affected area is governed by Section 59-2-305.5.

(c) Until the documents listed in Subsection (1)(b)(i) are recorded in the office of the recorder of each county in which the property is located, a municipality may not:

(i) levy or collect a property tax on property within an affected area;

(ii) levy or collect an assessment on property within an affected area; or

(iii) charge or collect a fee for service provided to property within an affected area, unless the municipality was charging and collecting the fee within that area immediately before annexation.

Amended by Chapter 350, 2009 General Session



Section 426 - Division of municipal-type services revenues.

(1) The legislative body of each county of the first class in which an area proposed for annexation under this part is located shall, until the date of annexation, continue:

(a) to levy and collect ad valorem property tax and other revenues from or pertaining to the area; and

(b) except as otherwise agreed by the county legislative body and the municipal legislative body, to provide the same services to the area proposed for annexation as the county provided before the commencement of the annexation proceedings.

(2) (a) The legislative body of each county of the first class in which an area proposed for annexation is located shall, after annexation, share pro rata with the annexing municipality the taxes and service charges or fees levied and collected by the county under Section 17-34-3 during the year of the annexation if and to the extent that the annexing municipality provides, by itself or by contract, the same services for which the county levied and collected the taxes and service charges or fees.

(b) The pro rata allocation of taxes under Subsection (2)(a) shall be based on the date of annexation, and the pro rata allocation of service charges and fees shall be based on the proportion of services related to the service charges and fees that remain to be rendered after annexation.

Amended by Chapter 206, 2001 General Session



Section 428 - Neither annexation nor boundary adjustment has an effect on the boundaries of most local districts or special service districts.

Except as provided in Section 17B-1-416 and Subsection 17B-1-502(2), the annexation of an unincorporated area by a municipality or the adjustment of a boundary shared by municipalities does not affect the boundaries of a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, or a special service district under Title 17D, Chapter 1, Special Service District Act.

Amended by Chapter 360, 2008 General Session



Section 501 - Municipal disconnection -- Definitions -- Request for disconnection -- Requirements upon filing request.

(1) As used in this part "petitioners" means persons who:

(a) own title to real property within the area proposed for disconnection; and

(b) have signed a request for disconnection proposing to disconnect that area from the municipality.

(2) (a) Petitioners proposing to disconnect an area within and lying on the borders of a municipality shall file with that municipality’s legislative body a request for disconnection.

(b) Each request for disconnection shall:

(i) contain the names, addresses, and signatures of the owners of more than 50% of the real property in the area proposed for disconnection;

(ii) give the reasons for the proposed disconnection;

(iii) include a map or plat of the territory proposed for disconnection; and

(iv) designate between one and five persons with authority to act on the petitioners’ behalf in the proceedings.

(3) Upon filing the request for disconnection, petitioners shall:

(a) cause notice of the request to be published:

(i) once a week for three consecutive weeks in a newspaper of general circulation within the municipality; and

(ii) in accordance with Section 45-1-101 for three weeks;

(b) cause notice of the request to be mailed to each owner of real property located within the area proposed to be disconnected; and

(c) deliver a copy of the request to the legislative body of the county in which the area proposed for disconnection is located.

Amended by Chapter 388, 2009 General Session



Section 502.5 - Hearing on request for disconnection -- Determination by municipal legislative body -- Petition in district court.

(1) Within 30 calendar days after the last publication of notice required under Subsection 10-2-501(3)(a), the legislative body of the municipality in which the area proposed for disconnection is located shall hold a public hearing.

(2) At least seven calendar days before the hearing date, the municipal legislative body shall provide notice of the public hearing:

(a) in writing to the petitioners and to the legislative body of the county in which the area proposed for disconnection is located; and

(b) by publishing a notice:

(i) (A) in a newspaper of general circulation within the municipality; or

(B) if there is no newspaper as described in Subsection (2)(b)(i)(A), then by posting notice of the hearing in at least three public places within the municipality; and

(ii) on the Utah Public Notice Website created in Section 63F-1-701.

(3) In the public hearing, any person may speak and submit documents regarding the disconnection proposal.

(4) Within 45 calendar days of the hearing, the municipal legislative body shall:

(a) determine whether to grant the request for disconnection; and

(b) if the municipality determines to grant the request, adopt an ordinance approving disconnection of the area from the municipality.

(5) (a) A petition against the municipality challenging the municipal legislative body's determination under Subsection (4) may be filed in district court by:

(i) petitioners; or

(ii) the county in which the area proposed for disconnection is located.

(b) Each petition under Subsection (5)(a) shall include a copy of the request for disconnection.

Amended by Chapter 90, 2010 General Session



Section 502.7 - Court action.

(1) After the filing of a petition under Section 10-2-502.5 and a response to the petition, the court shall, upon request of a party or upon its own motion, conduct a court hearing.

(2) At the hearing, the court shall hear evidence regarding the viability of the disconnection proposal.

(3) The burden of proof is on petitioners who must prove, by a preponderance of the evidence:

(a) the viability of the disconnection;

(b) that justice and equity require that the territory be disconnected from the municipality;

(c) that the proposed disconnection will not:

(i) leave the municipality with an area within its boundaries for which the cost, requirements, or other burdens of providing municipal services would materially increase over previous years;

(ii) make it economically or practically unfeasible for the municipality to continue to function as a municipality; or

(iii) leave or create one or more islands or peninsulas of unincorporated territory; and

(d) that the county in which the area proposed for disconnection is located is capable, in a cost-effective manner and without materially increasing the county's costs of providing municipal services, of providing to the area the services that the municipality will no longer provide to the area due to the disconnection.

(4) In determining whether petitioners have met their burden of proof with respect to Subsections (3)(c)(i) and (ii), the court shall consider all relevant factors, including the effect of the proposed disconnection on:

(a) the municipality or community as a whole;

(b) adjoining property owners;

(c) existing or projected streets or public ways;

(d) water mains and water services;

(e) sewer mains and sewer services;

(f) law enforcement;

(g) zoning; and

(h) other municipal services.

(5) The court’s order either ordering or rejecting disconnection shall be in writing with findings and reasons.

Renumbered and Amended by Chapter 279, 2003 General Session



Section 506 - Taxes to meet municipal obligations.

(1) If the court orders a disconnection of territory from a municipality, the court shall also order the county legislative body to levy taxes on the property within the disconnected territory that may be required to pay the territory's proportionate share of the municipal obligations accrued while the territory was part of the municipality.

(2) Any tax levy ordered by the court under Subsection (1) shall be collected by the county treasurer in the same manner as though the disconnected territory were a municipality.

(3) The county treasurer shall pay to those entities named by the court the revenue received from that tax levy.

Amended by Chapter 132, 1996 General Session



Section 507 - Disconnection ordinance or decree -- Filing of notice and plat -- Recording requirements -- Effective date of disconnection -- Costs of disconnection.

(1) As used in this section, "disconnection action" means:

(a) the municipal legislative body's adoption of an ordinance under Subsection 10-2-502.5(4)(b) approving disconnection; or

(b) the entry of a court order under Section 10-2-502.7 ordering disconnection.

(2) The municipal legislative body shall:

(a) within 30 days after the disconnection action, file with the lieutenant governor:

(i) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(b) upon the lieutenant governor's issuance of a certificate of disconnection under Section 67-1a-6.5:

(i) if the disconnected area is located within the boundary of a single county, submit to the recorder of that county:

(A) the original:

(I) notice of an impending boundary action;

(II) certificate of disconnection; and

(III) approved final local entity plat; and

(B) a certified copy of the ordinance approving the disconnection or court order ordering disconnection; or

(ii) if the disconnected area is located within the boundaries of more than a single county:

(A) submit to the recorder of one of those counties:

(I) the original of the documents listed in Subsections (2)(b)(i)(A)(I), (II), and (III); and

(II) a certified copy of the ordinance approving the disconnection or the court order ordering disconnection; and

(B) submit to the recorder of each other county:

(I) a certified copy of the documents listed in Subsections (2)(b)(i)(A)(I), (II), and (III); and

(II) a certified copy of the ordinance approving the disconnection or the court order ordering disconnection.

(3) The disconnection is effective upon the lieutenant governor's issuance of a certificate of disconnection under Section 67-1a-6.5.

(4) (a) The effective date of a disconnection for purposes of assessing property within the disconnected territory is governed by Section 59-2-305.5.

(b) Until the documents listed in Subsection (2)(b) are recorded in the office of the recorder of each county in which the property is located, a county in which the disconnected territory is located may not:

(i) except as provided in Section 10-2-506, levy or collect a property tax on property within the disconnected territory unless the county was levying and collecting the tax immediately before disconnection;

(ii) levy or collect an assessment on property within the disconnected territory unless the county was levying and collecting the assessment immediately before disconnection; or

(iii) charge or collect a fee for service provided to property within the disconnected territory unless the county was charging and collecting the fee immediately before disconnection.

(5) Any cost incurred by the municipality in complying with this section may be charged against the disconnected territory.

Amended by Chapter 350, 2009 General Session



Section 509 - Costs.

Each party to the court action for disconnection shall pay its own witnesses and petitioners shall pay all other costs.

Enacted by Chapter 48, 1977 General Session



Section 510 - Boundary adjustment procedure not affected.

This part may not be construed to abrogate, modify, or replace the boundary adjustment procedure provided in Section 10-2-419.

Amended by Chapter 378, 2010 General Session



Section 601 - Consolidation of two or more municipalities.

The process for consolidating municipalities shall begin by filing with the county legislative bodies of the respective counties in which the municipalities are located:

(1) resolutions passed by the governing bodies of the municipalities which state their intention and desire to form a consolidated municipality; or

(2) petitions signed by at least 10% of the registered voters in each of the municipalities to be included with the boundaries of the consolidated municipality.

Amended by Chapter 227, 1993 General Session



Section 602 - Contents of resolution or petition.

(1) The resolution of the governing body or the petition of the electors shall include:

(a) a statement fully describing each of the areas to be included within the consolidated municipality;

(b) the name of the proposed consolidated municipality; and

(c) the names of the municipalities to be consolidated.

(2) (a) The resolution or petition shall state the population of each of the municipalities within the area of the proposed consolidated municipality and the total population of the proposed consolidated municipality.

(b) (i) The population figure under Subsection (2)(a) shall be derived from the most recent official census or census estimate of the United States Bureau of the Census.

(ii) If the population figure is not available from the United States Bureau of the Census, the population figure shall be derived from the estimate from the Utah Population Estimates Committee.

Amended by Chapter 318, 2000 General Session



Section 603 - Plan of consolidation.

The resolution for consolidation shall have attached a plan approved by the governing bodies, properly executed by the mayors and attested by the recorders setting forth the nature of the obligations, assets, and liabilities of the municipalities to be included within the proposed consolidated municipality. The plan shall include a list of every public utility or property on which any debt is owed or due, all or any part of which is payable from the revenues of the utility or property, or from taxes which have been levied and which are outstanding at the time the proposed consolidation is to become effective. The plan shall also specify the rights, duties, and obligations of the proposed consolidated municipality.

Amended by Chapter 92, 1987 General Session



Section 604 - Duty of county legislative body when petition is by electors.

When the petition for consolidation is properly presented by the electors, the county legislative bodies and officers of each of the respective municipalities shall, within 15 days after the filing of the petition with the county legislative bodies, cause to be filed with the county legislative bodies a plan of consolidation containing the same information as is required in Section 10-2-603.

Amended by Chapter 227, 1993 General Session



Section 605 - Effect of plan of consolidation.

The plan of consolidation shall be subordinate in all respects to the contract rights of all holders of any securities or obligations of the municipality outstanding at the effective date of the consolidation. The plan shall be available to the public for inspection and copying. The plan may extend for a period of up to 20 years, except that those provisions necessary for the protection of the holders of any securities or other obligations of any municipalities being consolidated shall extend for such longer time as may be necessary to ensure the payment of the securities and obligations. Any person may enforce the provisions and terms of the plan during the period in which the plan is effective. After the expiration of the period of the plan, the rights, duties and obligations stated in the plan shall be governed by the laws of the State of Utah and not by the plan. The plan shall be effective only if the consolidation is approved by the voters of the respective municipalities to be consolidated.

Enacted by Chapter 48, 1977 General Session



Section 606 - Public hearings.

The governing body of each municipality in its plan for consolidation shall set a time and place for a public hearing or public hearings which shall be held at least 10 days after the plan of consolidation and the dates of the public hearing have been submitted to the county legislative bodies. The public hearing may be held jointly or separately by the governing bodies of each municipality to be consolidated. Any interested person may be heard on any aspect of the proposed consolidation. One or more certified copies of the plan of consolidation shall be available in the recorder's office of each municipality at least five days prior to the hearing.

Amended by Chapter 227, 1993 General Session



Section 607 - Notice of election.

If the county legislative bodies find that the resolution or petition for consolidation and their attachments substantially conform with the requirements of this part, they shall give notice of the election for consolidation to the electors of each municipality which would become part of the consolidated municipality by publication:

(1) in a newspaper having a general circulation within the boundaries of each municipality to be consolidated at least once a week for four consecutive weeks prior to the election on the question of consolidation; and

(2) in accordance with Section 45-1-101 for four weeks.

Amended by Chapter 5, 2009 Special Session 1



Section 608 - Contents of notice.

The notice required in the preceding section shall contain a summary of: (1) the contents of the resolutions or petitions for consolidation; (2) the consolidation plan; (3) where the resolutions or petitions and consolidation plan can be found; (4) the time and place where public hearings on the question of consolidation will be held and shall state that any interested person may be heard on the question of consolidation and on the plan for consolidation; (5) a description of the territory and the names of the municipalities which will be included within the proposed consolidated municipality which descriptions may be by any means which describe the territories involved; (6) the time and place or places at which the election for consolidation shall be held; and (7) the form of the ballot to be used in the election to determine the question of consolidation which shall read substantially as follows:

______________________________________________________________________________

Shall the municipality of ________ YES

be consolidated with the

municipality (or municipalities) of ________ NO

______________________________________________________________________________

The voters shall mark their ballots with a cross (x) opposite the words "yes" or "no."

Enacted by Chapter 48, 1977 General Session



Section 609 - Election on consolidation.

The election on consolidation shall be held as nearly as possible in the same manner as a general election.

Enacted by Chapter 48, 1977 General Session



Section 610 - Canvass of election -- Notice of results -- Filing of notice and plat -- Recording requirements.

(1) The legislative body of each county in which a proposed consolidating municipality is located shall canvass the results of the election or elections in the same manner as for general elections and shall certify the results of the election to the county clerk or clerks.

(2) If a majority of the ballots cast at the election on consolidation in each municipality are for consolidation, the county clerk or clerks shall immediately, on receiving notice of the results of the canvass under Subsection (1), give notice of the result by publication in the same manner and for the same time as provided in Section 10-2-608.

(3) The mayors of the municipalities to be consolidated shall:

(a) within 30 days after the canvass of an election at which voters approve consolidation, file with the lieutenant governor:

(i) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(b) upon the lieutenant governor's issuance of a certificate of consolidation under Section 67-1a-6.5:

(i) if the consolidated municipality is located within the boundary of a single county, submit to the recorder of that county the original:

(A) notice of an impending boundary action;

(B) certificate of consolidation; and

(C) approved final local entity plat; or

(ii) if the consolidated municipality is located within the boundaries of more than a single county, submit the original of the documents listed in Subsections (3)(b)(i)(A), (B), and (C) to the recorder of one of those counties and a certified copy of those documents to the recorder of each other county.

Amended by Chapter 350, 2009 General Session



Section 611 - When consolidation effective -- Disincorporation of original municipalities -- Effective date for assessment purposes.

(1) Upon the lieutenant governor's issuance of a certificate of consolidation under Section 67-1a-6.5:

(a) the consolidation is effective; and

(b) the original municipalities involved in the consolidation are disincorporated.

(2) (a) The effective date of a consolidation of municipalities for purposes of assessing property within the consolidated municipality is governed by Section 59-2-305.5.

(b) Until the documents listed in Subsection 10-2-610(3)(b) are recorded in the office of the recorder of each county in which the property is located, a consolidated municipality may not:

(i) levy or collect a property tax on property within the consolidated municipality;

(ii) levy or collect an assessment on property within the consolidated municipality; or

(iii) charge or collect a fee for service provided to property within the consolidated municipality.

Amended by Chapter 350, 2009 General Session



Section 612 - New municipality -- Ownership of property -- Indebtedness of original municipalities.

Any consolidated municipality shall be deemed to be a continuation of the merged municipalities, except as herein expressly provided, and shall own all of the assets, property, records, seals, equipment, and be responsible for the liabilities of each and all of the municipalities dissolved by the consolidation. The new municipality shall require the inhabitants of an original municipality included in the consolidation, by special tax levy, to satisfy any indebtedness incurred by the original municipalities provided inhabitants residing in other parts of the consolidated municipality did not or do not benefit by the revenue or services obtained by the expenditures causing the indebtedness. The governing body of the consolidated municipality shall be subject to the terms of the consolidation plan.

Enacted by Chapter 48, 1977 General Session



Section 613 - Governing body until next election.

Until the next regular municipal election, the elected officials of the municipalities consolidated into the consolidated municipality shall constitute the governing body of the municipality. The governing body shall elect one of their members to serve as mayor of the municipality and may appoint such other officers as deemed necessary to carry out the business of the municipality.

Enacted by Chapter 48, 1977 General Session



Section 614 - Ordinances, resolutions, and orders.

All ordinances, resolutions and orders, in force in any of the municipalities when it is consolidated, shall remain in full force and effect within the respective areas of the municipalities which existed prior to consolidation insofar as the ordinances, resolutions and orders are not repugnant to law, until repealed or amended, but may not in any case exceed three years. The governing body of the new municipality shall as soon as possible adopt new ordinances, resolutions and orders for the uniform governance of the new municipality.

Amended by Chapter 378, 2010 General Session



Section 701 - Petition for disincorporation -- Validity -- District court order for election.

Disincorporation of a municipality shall be initiated upon petition. The petition shall bear signatures equal in number to 25% of all votes cast from the municipality at the last congressional election. No signature is valid, for purposes of this section, unless it is that of a registered voter who is a resident of the municipality proposed for disincorporation.

The petition containing the specified number of signatures shall be filed with the county clerk for validation by that officer. If the county clerk finds the petition valid, the clerk shall file the original with the district court and furnish a copy to the governing body of the municipality.

The district court, upon determining that the petition comports with Section 10-2-701.5 and that it does not offend Section 10-2-710 and is otherwise complete, shall order that the question of dissolution be placed before the voters of the municipality.

Enacted by Chapter 55, 1981 General Session



Section 701.5 - Form of petition.

A petition for municipal disincorporation shall substantially comply with, and be circulated in, the following form: PETITION FOR MUNICIPAL DISINCORPORATION

To the Honorable District Court of ____ County, Utah:

We, the undersigned citizens and legal voters of the State of Utah, and residents of ____ City, Utah, respectfully petition the Court to submit a proposal to disincorporate ____ City, Utah, to the legal voters resident within said city for their approval or rejection at a special election ordered held by the court for that purpose; and each signator for himself or herself says: I have personally signed this petition; I am a legal voter of the State of Utah; I am a resident of ____ City, Utah, and my residence and post office address are correctly written after my name.

Enacted by Chapter 55, 1981 General Session



Section 702 - District court to examine petition -- Set date for election.

If the court determines that the petition is complete, the court shall set a date for the election to determine the question of dissolution which date shall be at least 60 but not more than 90 days after the petition is filed with the court.

Amended by Chapter 55, 1981 General Session



Section 703 - Publication of notice of election.

(1) Immediately after setting the date for the election, the court shall order for publication notice of the:

(a) petition; and

(b) date the election is to be held to determine the question of dissolution.

(2) The notice described in Subsection (1) shall be published:

(a) (i) for at least once a week for a period of one month in a newspaper having general circulation in the municipality; or

(ii) if there is not a newspaper as described in Subsection (2)(a), by posting in at least three public places in the municipality; and

(b) in accordance with Section 45-1-101 for one month.

Amended by Chapter 388, 2009 General Session



Section 704 - Form of ballot.

The form of the ballot used to vote on the issue of dissolution shall be separate from any other ballot and shall read substantially as follows:

______________________________________________________________________________

Shall the municipality of __________________ Yes

(insert name)

be dissolved? No

______________________________________________________________________________

The voters shall mark their ballots with a cross (x) opposite the word "yes" or "no".

Enacted by Chapter 48, 1977 General Session



Section 705 - Judgment -- Determination of claims.

The vote shall be taken and canvassed in the same manner as in other municipal elections, and return thereof made to the district court. If the district court finds that a majority of the votes cast favored dissolution, a judgment shall be entered approving the dissolution of the municipality and, upon dissolution, the corporate powers of such municipality shall cease, and the court shall cause notice to be given in a manner to be prescribed by it, requiring all claims against the municipality to be filed in the court within a time fixed in the notice, not exceeding six months, and all claims not so filed shall be forever barred. At the expiration of the time so fixed the court shall adjudicate claims so filed, which shall be treated as denied, and any citizen of the municipality at the time the vote was taken may appear and defend against any claim so filed, or the court may in its discretion appoint some person for that purpose.

Amended by Chapter 350, 2009 General Session



Section 706 - Taxes to meet municipal obligations.

The court shall have power to wind down the affairs of the municipality, to dispose of its property as provided by law, and to make provisions for the payment of all indebtedness thereof and for the performance of its contracts and obligations, and shall order such taxes levied from time to time as may be requisite therefore, which the county legislative body shall levy against the property within the municipality. The taxes shall be collected by the county treasurer in the manner for collecting other property taxes and shall be paid out under the orders of the court, and the surplus, if any, shall be paid into the school fund for the district in which the taxes were levied. All municipal property remaining after the winding down of the affairs of the municipality, shall be transferred to the board of education of such school district, which board hereby is empowered to enforce all claims for the same and to have the use of all property so vesting.

Amended by Chapter 227, 1993 General Session



Section 707 - Disposition of records.

The books, documents, records, papers, and seal of any dissolved municipality shall be deposited with the county clerk for safekeeping and reference. All court records of justice court judges shall be deposited with a justice court judge of the county to be designated by the court, and other records with the district court. The courts respectively have authority to execute and complete all unfinished business standing on the same.

Amended by Chapter 59, 1990 General Session



Section 708 - Notice of disincorporation -- Publication and filing.

When a municipality has been dissolved, the clerk of the court shall cause a notice thereof to be published:

(1) in a newspaper having a general circulation in the county in which the municipality is located at least once a week for four consecutive weeks; and

(2) in accordance with Section 45-1-101 for four weeks.

Amended by Chapter 388, 2009 General Session



Section 709 - Expenses of election.

The expenses of the election, of winding down the affairs and of dissolving the municipality, shall be the obligation of the municipality and shall be paid by it.

Enacted by Chapter 48, 1977 General Session



Section 710 - Limitation on jurisdiction of court to consider disincorporation petition.

No district court has jurisdiction to consider a petition seeking disincorporation of a municipality or to order an election based upon the submission of such a petition if:

(1) the disincorporation petition is filed with the court less than two years after the official date of incorporation of the municipality which the petition seeks to dissolve; or

(2) the disincorporation petition is filed with the court less than two years after the date of an election held to decide the question of dissolution of the municipality which the petition seeks to dissolve.

Enacted by Chapter 55, 1981 General Session



Section 711 - Dissolution by the county legislative body.

(1) (a) A municipality having fewer than 50 residents may be dissolved on application to the district court by the county legislative body of the county where the municipality is located.

(b) (i) The population figure under Subsection (1)(a) shall be derived from the most recent official census or census estimate of the United States Bureau of the Census.

(ii) If the population figure is not available from the United States Bureau of the Census, the population figure shall be derived from the estimate from the Utah Population Estimates Committee.

(2) Notice of the application shall be served on the municipality in the manner prescribed by law or by publication in the manner provided by law if the municipal authorities cannot be served.

(3) The district court may enter an order approving the dissolution of the municipality on a finding that the existence of the municipality serves no valid municipal purpose, its existence is a sham, or on a clear and convincing showing that the best interests of the community would be served by the dissolution.

(4) If the municipality is dissolved, the district court shall wind down the affairs and dissolve the municipality as quickly as possible in the same manner as is provided in Sections 10-2-705 through 10-2-709.

Amended by Chapter 350, 2009 General Session



Section 712 - Power of court -- Articles of dissolution -- Notice to lieutenant governor -- Recording requirements -- Effective date of dissolution.

(1) The district court may:

(a) enforce compliance with any order issued to give effect to this part by proceedings for contempt; and

(b) appoint any person to assist it in carrying out the provisions of this part.

(2) (a) Upon entering an order approving the dissolution of a municipality, the district court shall file with the lieutenant governor:

(i) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(ii) a certified copy of the court order approving the dissolution.

(b) Upon the lieutenant governor's issuance of a certificate of dissolution under Section 67-1a-6.5:

(i) the municipality is dissolved; and

(ii) the court shall:

(A) if the dissolved municipality was located within the boundary of a single county, submit to the recorder of that county:

(I) a certified copy of the court order approving dissolution of the municipality; and

(II) the original certificate of dissolution; or

(B) if the dissolved municipality was located within the boundaries of more than a single county:

(I) submit to the recorder of one of those counties:

(Aa) a certified copy of the court order approving dissolution of the municipality; and

(Bb) the original certificate of dissolution; and

(II) submit to the recorder of each other county:

(Aa) a certified copy of the court order approving dissolution of the municipality; and

(Bb) a certified copy of the certificate of dissolution.

(3) (a) The effective date of a dissolution of a municipality for purposes of assessing property within the dissolved municipality is governed by Section 59-2-305.5.

(b) Until the documents listed in Subsection (2)(b)(ii) are recorded in the office of the recorder of each county in which the property is located, a county in which a dissolved municipality is located may not:

(i) levy or collect a property tax on property within the former boundary of the dissolved municipality unless the county was levying and collecting the tax immediately before dissolution;

(ii) levy or collect an assessment on property within the former boundary of the dissolved municipality unless the county was levying and collecting the assessment immediately before dissolution; or

(iii) charge or collect a fee for service provided to property within the former boundary of the dissolved municipality unless the county was levying and collecting the fee immediately before dissolution.

Amended by Chapter 350, 2009 General Session






Article 3 - Municipal Government

Section 201 - Municipal general election -- Terms of office.

(1) Consistent with Section 20A-1-202, on the Tuesday after the first Monday in November in odd-numbered years, a municipal general election shall be held in all municipalities to fill all elective offices vacated by 12 o'clock noon on the first Monday in the January following the election. The officers elected shall continue in the office to which they were elected for four years except in case of death, resignation, removal or disqualification from office.

(2) The officers so elected shall begin their term of office at 12 o'clock noon on the first Monday in January following their election.

Amended by Chapter 256, 2007 General Session



Section 202 - Terms of elected municipal officers.

Each elected officer of a municipality shall hold office for the term for which he is elected and until his successor is chosen and qualified, unless the office becomes vacant under Section 10-3-301.

Amended by Chapter 32, 1990 General Session



Section 205 - Election of officers in municipalities operating under a city council form of government.

In each municipality operating under a five-member or six-member city council form of government, the election and terms of office shall be as follows:

(1) The offices of mayor and approximately half the council members shall be filled in municipal elections held in 1977. The terms shall be for four years. These offices shall be filled every four years in municipal elections.

(2) The offices of the remaining council members shall be filled in a municipal election held in 1979. The terms shall be for four years. These offices shall be filled every four years in municipal elections.

Amended by Chapter 202, 2004 General Session



Section 205.5 - At-large election of officers -- Election of commissioners or council members.

(1) Except as provided in Subsection (2), the officers of each city shall be elected in an at-large election held at the time and in the manner provided for electing municipal officers.

(2) (a) Notwithstanding Subsection (1), the governing body of a city may by ordinance provide for the election of some or all commissioners or council members, as the case may be, by district equal in number to the number of commissioners or council members elected by district.

(b) (i) Each district shall be of substantially equal population as the other districts.

(ii) Within six months after the Legislature completes its redistricting process, the governing body of each city that has adopted an ordinance under Subsection (2)(a) shall make any adjustments in the boundaries of the districts as may be required to maintain districts of substantially equal population.

Amended by Chapter 292, 2003 General Session



Section 208 - Campaign finance disclosure in municipal election.

(1) As used in this section:

(a) "Reporting date" means:

(i) 10 days before a municipal general election, for a campaign finance statement required to be filed no later than seven days before a municipal general election; and

(ii) the day of filing, for a campaign finance statement required to be filed no later than 30 days after a municipal primary or general election.

(b) "Reporting limit" means for each calendar year:

(i) $50; or

(ii) an amount lower than $50 that is specified in an ordinance of the municipality.

(2) (a) (i) Each candidate for municipal office:

(A) shall deposit a campaign contribution in a separate campaign account in a financial institution; and

(B) may not deposit or mingle any campaign contributions received into a personal or business account.

(ii) Each candidate for municipal office who is not eliminated at a municipal primary election shall file with the municipal clerk or recorder a campaign finance statement:

(A) no later than seven days before the date of the municipal general election; and

(B) no later than 30 days after the date of the municipal general election.

(iii) Each candidate for municipal office who is eliminated at a municipal primary election shall file with the municipal clerk or recorder a campaign finance statement no later than 30 days after the date of the municipal primary election.

(b) Each campaign finance statement under Subsection (2)(a) shall:

(i) except as provided in Subsection (2)(b)(ii):

(A) report all of the candidate's itemized and total:

(I) campaign contributions, including in-kind and other nonmonetary contributions, received before the close of the reporting date; and

(II) campaign expenditures made through the close of the reporting date; and

(B) identify:

(I) for each contribution that exceeds the reporting limit, the amount of the contribution and the name of the donor;

(II) the aggregate total of all contributions that individually do not exceed the reporting limit; and

(III) for each campaign expenditure, the amount of the expenditure and the name of the recipient of the expenditure; or

(ii) report the total amount of all campaign contributions and expenditures if the candidate receives $500 or less in campaign contributions and spends $500 or less on the candidate's campaign.

(3) (a) As used in this Subsection (3), "account" means an account in a financial institution:

(i) that is not described in Subsection (2)(a)(i)(A); and

(ii) into which or from which a person who, as a candidate for an office, other than a municipal office for which the person files a declaration of candidacy or federal office, or as a holder of an office, other than a municipal office for which the person files a declaration of candidacy or federal office, deposits a contribution or makes an expenditure.

(b) A municipal office candidate shall include on any campaign finance statement filed in accordance with this section:

(i) a contribution deposited in an account:

(A) since the last campaign finance statement was filed; or

(B) that has not been reported under a statute or ordinance that governs the account; or

(ii) an expenditure made from an account:

(A) since the last campaign finance statement was filed; or

(B) that has not been reported under a statute or ordinance that governs the account.

(4) (a) A municipality may, by ordinance:

(i) provide a reporting limit lower than $50;

(ii) require greater disclosure of campaign contributions and expenditures than is required in this section; and

(iii) impose additional penalties on candidates who fail to comply with the applicable requirements beyond those imposed by this section.

(b) A candidate for municipal office is subject to the provisions of this section and not the provisions of an ordinance adopted by the municipality under Subsection (4)(a) if:

(i) the municipal ordinance establishes requirements or penalties that differ from those established in this section; and

(ii) the municipal clerk or recorder fails to notify the candidate of the provisions of the ordinance as required in Subsection (5).

(5) Each municipal clerk or recorder shall, at the time the candidate for municipal office files a declaration of candidacy, and again 14 days before each municipal general election, notify the candidate in writing of:

(a) the provisions of statute or municipal ordinance governing the disclosure of campaign contributions and expenditures;

(b) the dates when the candidate's campaign finance statement is required to be filed; and

(c) the penalties that apply for failure to file a timely campaign finance statement, including the statutory provision that requires removal of the candidate's name from the ballot for failure to file the required campaign finance statement when required.

(6) Notwithstanding any provision of Title 63G, Chapter 2, Government Records Access and Management Act, the municipal clerk or recorder shall:

(a) make each campaign finance statement filed by a candidate available for public inspection and copying no later than one business day after the statement is filed; and

(b) make the campaign finance statement filed by a candidate available for public inspection by:

(i) (A) posting an electronic copy or the contents of the statement on the municipality's website no later than seven business days after the statement is filed; and

(B) verifying that the address of the municipality's website has been provided to the lieutenant governor in order to meet the requirements of Subsection 20A-11-103(5); or

(ii) submitting a copy of the statement to the lieutenant governor for posting on the website established by the lieutenant governor under Section 20A-11-103 no later than two business days after the statement is filed.

(7) (a) If a candidate fails to file a campaign finance statement before the municipal general election by the deadline specified in Subsection (2)(a)(ii)(A), the municipal clerk or recorder shall inform the appropriate election official who:

(i) shall:

(A) if practicable, remove the candidate's name from the ballot by blacking out the candidate's name before the ballots are delivered to voters; or

(B) if removing the candidate's name from the ballot is not practicable, inform the voters by any practicable method that the candidate has been disqualified and that votes cast for the candidate will not be counted; and

(ii) may not count any votes for that candidate.

(b) Notwithstanding Subsection (7)(a), a candidate who files a campaign finance statement seven days before a municipal general election is not disqualified if:

(i) the statement details accurately and completely the information required under Subsection (2)(b), except for inadvertent omissions or insignificant errors or inaccuracies; and

(ii) the omissions, errors, or inaccuracies are corrected in an amended report or in the next scheduled report.

(8) A campaign finance statement required under this section is considered filed if it is received in the municipal clerk or recorder's office by 5 p.m. on the date that is it due.

(9) (a) A private party in interest may bring a civil action in district court to enforce the provisions of this section or an ordinance adopted under this section.

(b) In a civil action under Subsection (9)(a), the court may award costs and attorney fees to the prevailing party.

Amended by Chapter 190, 2012 General Session

Amended by Chapter 190, 2012 General Session

Amended by Chapter 230, 2012 General Session

Amended by Chapter 230, 2012 General Session



Section 301 - Notice -- Eligibility and residency requirements for elected municipal office -- Mayor and recorder limitations.

(1) (a) On or before February 1 in a year in which there is a municipal general election, the municipal clerk shall publish a notice that identifies:

(i) the municipal offices to be voted on in the municipal general election; and

(ii) the dates for filing a declaration of candidacy for the offices identified under Subsection (1)(a)(i).

(b) The municipal clerk shall publish the notice described in Subsection (1)(a):

(i) on the Utah Public Notice Website established by Section 63F-1-701; and

(ii) in at least one of the following ways:

(A) at the principal office of the municipality;

(B) in a newspaper of general circulation within the municipality at least once a week for two successive weeks in accordance with Section 45-1-101;

(C) in a newsletter produced by the municipality;

(D) on a website operated by the municipality; or

(E) with a utility enterprise fund customer's bill.

(2) A person filing a declaration of candidacy for a municipal office shall meet the requirements of Section 20A-9-203.

(3) Any person elected to municipal office shall be a registered voter in the municipality in which the person was elected.

(4) (a) Each elected officer of a municipality shall maintain residency within the boundaries of the municipality during the officer's term of office.

(b) If an elected officer of a municipality establishes a principal place of residence as provided in Section 20A-2-105 outside the municipality during the officer's term of office, the office is automatically vacant.

(5) If an elected municipal officer is absent from the municipality any time during the officer's term of office for a continuous period of more than 60 days without the consent of the municipal legislative body, the municipal office is automatically vacant.

(6) (a) A mayor of a municipality may not also serve as the municipal recorder or treasurer.

(b) The recorder of a municipality may not also serve as the municipal treasurer.

Amended by Chapter 251, 2012 General Session



Section 302 - Mayoral or council vacancy of a municipality.

Mayoral or council vacancies shall be filled as provided in Section 20A-1-510.

Repealed and Re-enacted by Chapter 1, 1993 General Session



Section 502 - Regular and special council meetings.

(1) The council of each municipality shall:

(a) by ordinance prescribe the time and place for holding its regular meeting, subject to Subsection (1)(b); and

(b) hold a regular meeting at least once each month.

(2) (a) The mayor of a municipality or two council members may order the convening of a special meeting of the council.

(b) Each order convening a special meeting of the council shall:

(i) be entered in the minutes of the council; and

(ii) provide at least three hours' notice of the special meeting.

(c) The municipal recorder or clerk shall serve notice of the special meeting on each council member who did not sign the order by delivering the notice personally or by leaving it at the member's usual place of abode.

(d) The personal appearance by a council member at a special meeting of the council constitutes a waiver of the notice required under Subsection (2)(c).

Amended by Chapter 19, 2008 General Session



Section 504 - Quorum defined.

The number of council members necessary to constitute a quorum is:

(1) in a municipality with a seven-member council, four;

(2) in a municipality with a five-member council, three; and

(3) in a municipality operating under a six-member council form of government, three, excluding the mayor.

Amended by Chapter 19, 2008 General Session



Section 505 - Compelling attendance at meetings of legislative body.

The legislative body of a municipality may compel the attendance of its own members at its meetings and provide penalties it considers necessary for the failure to comply with an exercise of the authority to compel attendance.

Amended by Chapter 237, 2003 General Session



Section 506 - How the vote is taken.

A roll call vote shall be taken and recorded for all ordinances, resolutions, and any action which would create a liability against the municipality and in any other case at the request of any member of the governing body by a "yes" or a "no" vote and shall be recorded. Every resolution or ordinance shall be in writing before the vote is taken.

Enacted by Chapter 48, 1977 General Session



Section 507 - Minimum vote required.

(1) The minimum number of yes votes required to pass any ordinance or resolution, or to take any action by the council, unless otherwise prescribed by law, is a majority of the voting members of the council, without considering any vacancy in the council.

(2) (a) Any ordinance, resolution, or motion of the council having fewer favorable votes than required in this section is defeated and invalid.

(b) Notwithstanding Subsection (2)(a), a council meeting may be adjourned to a specific time by a majority vote of the council even though the majority vote is less than that required in this section.

(3) A majority of the council members, regardless of number, may fill any vacancy in the council as provided under Section 20A-1-510.

Amended by Chapter 176, 2011 General Session



Section 508 - Reconsideration.

Any action taken by the governing body may not be reconsidered or rescinded at any special meeting unless the number of members of the governing body present at the special meeting is equal to or greater than the number of members present at the meeting when the action was approved.

Amended by Chapter 378, 2010 General Session



Section 601 - Business of governing body conducted only in open meeting.

All meetings of the governing body of each municipality shall be held in compliance with the provisions of Title 52, Chapter 4, Open and Public Meetings Act.

Amended by Chapter 14, 2006 General Session



Section 603 - Public records.

The governing body of each municipality shall keep a journal of its proceedings. The books, records, accounts and documents of each municipality shall be kept at the office of the recorder and approved copies shall be open and available to the public during regular business hours for examination and copying. The governing body may by resolution establish reasonable charges for providing copies of its public records to individuals, except when by law the municipality must provide the records without cost to the public.

Enacted by Chapter 48, 1977 General Session



Section 604 - Annual examination of municipal finances -- Publication of results.

At the end of each fiscal year, the governing body of each city of the first and second class shall cause a full and complete examination of all books and accounts of the city to be made by certified public accountants, and shall publish the results of the examination and a detailed and itemized statement of all receipts and disbursements of the city in a summary of their proceedings and expenses during the fiscal year. The city shall then provide printed copies to the newspapers of the city and to the city recorder who shall provide one copy of it to any person on request.

Amended by Chapter 49, 1981 General Session



Section 605 - Penalty.

Any person who shall violate any of the provisions of Section 10-3-603 or 10-3-604 without just cause shall be guilty of a class B misdemeanor.

Amended by Chapter 28, 1979 General Session



Section 606 - Rules of order and procedure.

(1) As used in this section, "rules of order and procedure" means a set of rules that govern and prescribe in a public meeting:

(a) parliamentary order and procedure;

(b) ethical behavior; and

(c) civil discourse.

(2) (a) Subject to Subsection (2)(b), a municipal legislative body shall:

(i) adopt rules of order and procedure to govern a public meeting of the legislative body;

(ii) conduct a public meeting in accordance with the rules of order and procedure described in Subsection (2)(a)(i); and

(iii) make the rules of order and procedure described in Subsection (2)(a)(i) available to the public:

(A) at each meeting of the municipal legislative body; and

(B) on the municipality's public website, if available.

(b) Subsection (2)(a) does not affect a municipal legislative body's duty to comply with Title 52, Chapter 4, Open and Public Meetings Act.

Repealed and Re-enacted by Chapter 107, 2011 General Session



Section 607 - Rules of conduct for members of the governing body.

The governing body of each municipality may fine or expel any member for disorderly conduct on a two-thirds vote of the members of the governing body.

Enacted by Chapter 48, 1977 General Session



Section 608 - Rules of conduct for the public.

The governing body on a two-thirds vote may expel any person who is disorderly during the meeting of the governing body. This section or any action taken by the governing body pursuant hereto does not preclude prosecution under any other provision of law.

Amended by Chapter 378, 2010 General Session



Section 609 - Action on committee reports.

Final action on any report of any committee appointed by the governing body shall be deferred to the next regular meeting of the governing body on the request of any two members, except that the council in a city of the third, fourth, or fifth class or a town may call a special meeting to consider final action.

Amended by Chapter 292, 2003 General Session



Section 610 - Requiring attendance of witnesses, production of evidence.

The governing body of each municipality may require the attendance of any person to give testimony or produce records, documents or things for inspection, copying or examination necessary or useful for the governance of the municipality. The governing body may by ordinance establish its own procedures for issuing subpoenas to require attendance and production under this section or it may issue subpoenas in its own name in the same manner as is provided in the Utah Rules of Civil Procedure.

Enacted by Chapter 48, 1977 General Session



Section 701 - Legislative power exercised by ordinance.

Except as otherwise specifically provided, the governing body of each municipality shall exercise its legislative powers through ordinances.

Enacted by Chapter 48, 1977 General Session



Section 702 - Extent of power exercised by ordinance.

The governing body may pass any ordinance to regulate, require, prohibit, govern, control or supervise any activity, business, conduct or condition authorized by this act or any other provision of law. An officer of the municipality may not be convicted of a criminal offense where he relied on or enforced an ordinance he reasonably believed to be a valid ordinance. It shall be a defense to any action for punitive damages that the official acted in good faith in enforcing an ordinance or that he enforced an ordinance on advice of legal counsel.

Amended by Chapter 378, 2010 General Session



Section 703 - Criminal penalties for violation of ordinance -- Civil penalties prohibited -- Exceptions.

(1) The governing body of each municipality may impose a minimum criminal penalty for the violation of any municipal ordinance by a fine not to exceed the maximum class B misdemeanor fine under Section 76-3-301 or by a term of imprisonment up to six months, or by both the fine and term of imprisonment.

(2) (a) Except as provided in Subsection (2)(b), the governing body may prescribe a minimum civil penalty for the violation of any municipal ordinance by a fine not to exceed the maximum class B misdemeanor fine under Section 76-3-301.

(b) A municipality may not impose a civil penalty and adjudication for the violation of a municipal moving traffic ordinance.

Amended by Chapter 156, 2003 General Session



Section 703.7 - Administrative proceedings.

(1) A municipality may adopt an ordinance establishing an administrative proceeding to review and decide a violation of a civil municipal ordinance.

(2) An ordinance adopted in accordance with Subsection (1) shall provide due process for parties participating in the administrative proceeding.

Repealed and Re-enacted by Chapter 175, 2012 General Session



Section 704 - Form of ordinance.

Any ordinance passed by the governing body, after the effective date of this act, shall contain and be in substantially the following order and form:

(1) a number;

(2) a title which indicates the nature of the subject matter of the ordinance;

(3) a preamble which states the need or reason for the ordinance;

(4) an ordaining clause which states "Be it ordained by the ____ (name of the governing body and municipality):";

(5) the body or subject of the ordinance;

(6) when applicable, a statement indicating the penalty for violation of the ordinance or a reference that the punishment is covered by an ordinance which prescribes the fines and terms of imprisonment for the violation of a municipal ordinance; or, the penalty may establish a classification of penalties and refer to such ordinance in which the penalty for such violation is established;

(7) a statement indicating the effective date of the ordinance or the date when the ordinance shall become effective after publication or posting as required by this chapter;

(8) a line for the signature of the mayor or acting mayor to sign the ordinance;

(9) a place for the municipal recorder to attest the ordinance and fix the seal of the municipality; and

(10) in municipalities where the mayor may disapprove an ordinance passed by the legislative body, the ordinance shall show, that it was passed with the mayor's approval or that if the mayor disapproved the ordinance, that it was passed over his disapproval. If the mayor neither approves, or disapproves an ordinance, the ordinance shall show that it became effective without the approval or disapproval of the mayor.

Amended by Chapter 378, 2010 General Session



Section 705 - Requirements as to form -- Effective date.

Ordinances passed or enacted by the governing body shall be signed by the mayor, or if he is absent, by the mayor pro tempore, or by a quorum of the governing body, and shall be recorded before taking effect. No ordinance shall be void or unlawful by reason of its failure to conform to the provisions of Subsection 10-3-704(1), (2), (3) or (4). Ordinances which do not have an effective date shall become effective 20 days after publication or posting, or 30 days after final passage by the governing body, whichever is sooner.

Amended by Chapter 38, 1979 General Session



Section 706 - Revision of ordinances.

The governing body by resolution may authorize and direct the mayor to appoint, with the advice and consent of the governing body, one or more persons to prepare and submit to the governing body a compilation, revision or codification of municipal ordinances. The compensation for the service shall be fixed by resolution of the governing body and paid out of the municipal treasury.

Enacted by Chapter 48, 1977 General Session



Section 707 - Power to codify ordinances.

Any municipality is hereby empowered to revise, codify and compile from time to time and to publish in book, pamphlet or looseleaf form all ordinances of the municipality of a general and permanent character and to make such changes, alterations, modifications, additions, and substitutions therein as it may deem best to the end that a complete simplified code of the ordinances then enforced shall be presented, but with errors, inconsistencies, repetitions, and ambiguities therein eliminated.

Enacted by Chapter 48, 1977 General Session



Section 708 - Arrangement of ordinances.

The ordinances in the revision, codification and compilation shall be arranged in such order as the governing body may decide and may exclude the titles, enacting clauses, signatures of a mayor or mayor pro tempore of the governing board, attestations, and other formal parts, except the attestation of the recorder.

Enacted by Chapter 48, 1977 General Session



Section 709 - Repeal of conflicting provisions -- Title.

Such revision shall be by one ordinance embracing all ordinances of a general and permanent character preserved as changed or added to and perfected by the revision, codification and compilation and shall be a repeal of all ordinances in conflict with the revision, codification and compilation, but all ordinances then enforced shall continue in force after the revision, codification and compilation for the purpose of all rights acquired, fines, penalties and forfeitures and liabilities incurred and actions therefor. The only title necessary for such ordinance shall be "an ordinance revising, codifying and compiling the general ordinances of the city or town of ____ (inserting the name of the municipality)."

Enacted by Chapter 48, 1977 General Session



Section 710 - Publication in book, pamphlet or looseleaf form -- State statutes.

Ordinances revised, codified, compiled and published in book, pamphlet or looseleaf form by authority of the governing body need not be printed or published in any other manner, except that the ordinance adopting the revision, codification or compilation shall be published or posted in the manner provided by law. Provisions of state law may be adopted by reference. Any changes necessary to conform those state laws with municipal ordinance shall be noted.

Enacted by Chapter 48, 1977 General Session



Section 711 - Publication and posting of ordinances.

(1) Before an ordinance may take effect, the legislative body of each municipality adopting an ordinance, except an ordinance enacted under Section 10-3-706, 10-3-707, 10-3-708, 10-3-709, or 10-3-710, shall:

(a) deposit a copy of the ordinance in the office of the municipal recorder; and

(b) (i) publish a short summary of the ordinance at least once:

(A) in a newspaper published within the municipality; or

(B) if there is no newspaper published within the municipality, in a newspaper of general circulation within the municipality; or

(ii) post a complete copy of the ordinance:

(A) for a city of the first class, in nine public places within the city; or

(B) for any other municipality, in three public places within the municipality.

(2) (a) Any ordinance, code, or book, other than the state code, relating to building or safety standards, municipal functions, administration, control, or regulations, may be adopted and shall take effect without further publication or posting, if reference is made to the code or book and at least one copy has been filed for use and examination by the public in the office of the recorder or clerk of the city or town prior to the adoption of the ordinance by the governing body.

(b) Any state law relating to building or safety standards, municipal functions, administration, control, or regulations, may be adopted and shall take effect without further publication or posting if reference is made to the state code.

(c) The ordinance adopting the code or book shall be published in the manner provided in this section.

Amended by Chapter 202, 2004 General Session



Section 712 - Effective date.

Ordinances shall become effective 20 days after publication or posting or 30 days after final passage by the governing body, whichever is closer to the date of final passage, but ordinances may become effective at an earlier or later date after publication or posting if so provided in the ordinance.

Amended by Chapter 42, 1983 General Session



Section 713 - Recording, numbering, and certification of passage.

The municipal recorder shall record, in a book used exclusively for that purpose, all ordinances passed by the governing body. The recorder shall give each ordinance a number, if the governing body has not already so done. Immediately following each ordinance, or codification of ordinances, the recorder shall make or cause to be made a certificate stating the date of passage and of the date of publication or posting, as required. The record and memorandum, or a certified copy thereof, shall be prima facie evidence of the contents, passage, and publication or posting of the ordinance or codification.

Enacted by Chapter 48, 1977 General Session



Section 714 - Contents, dates, publication proved under seal.

The contents of all municipal ordinances, the dates of passage, and the date of publication or posting may be proved by the certification of the municipal recorder under the seal of the municipality.

Amended by Chapter 4, 1993 General Session



Section 715 - Municipal ordinances received in evidence.

Whenever municipal ordinances are printed in book, pamphlet or looseleaf form and purport to be published by the authority of the governing body, the book, pamphlet or looseleaf shall be prima facie evidence of the contents, passage, and legal publication of such ordinances, as of the dates mentioned in the book, pamphlet, or looseleaf in all courts and administrative proceedings.

Enacted by Chapter 48, 1977 General Session



Section 716 - Fines and forfeitures -- Disposition.

All fines, penalties, and forfeitures for the violation of any ordinance, when collected, shall be paid in accordance with Section 51-4-2. A violation of this section constitutes a class C misdemeanor. The retention or use of any fine, penalty, or forfeiture by any person for personal use or benefit constitutes a class B misdemeanor, except that if the amount or amounts exceed $1,000 the offense is a class A misdemeanor as defined in the Utah Criminal Code.

Amended by Chapter 55, 2006 General Session



Section 717 - Purpose of resolutions.

Unless otherwise required by law, the governing body may exercise all administrative powers by resolution including: (1) establishing water and sewer rates; (2) charges for garbage collection and fees charged for municipal services; (3) establishing personnel policies and guidelines; and (4) regulating the use and operation of municipal property. Punishment, fines or forfeitures may not be imposed by resolution.

Amended by Chapter 378, 2010 General Session



Section 718 - Form of resolution.

Any resolution passed by the governing body of each municipality shall be in a form and contain sections substantially similar to that prescribed for ordinances.

Enacted by Chapter 48, 1977 General Session



Section 719 - Resolutions need no publication effective date.

Resolutions may become effective without publication or posting and may take effect on passage or at a later date as the governing body may determine, but resolutions may not become effective more than three months from the date of passage.

Enacted by Chapter 48, 1977 General Session



Section 801 - Administrative powers in cities of the first class.

The executive and administrative powers, authority and duties in cities of the first class shall be divided into and among five departments as follows:

(1) Department of Public Affairs and Finance;

(2) Department of Water Supply and Waterworks;

(3) Department of Public Safety;

(4) Department of Streets and Public Improvements; and

(5) Department of Parks and Public Property.

Enacted by Chapter 48, 1977 General Session



Section 803 - Officers limited to one office -- Exceptions.

In cities of the first class, the mayor, commissioners, recorder and treasurer shall administer only one office under the city government, except that the offices of city recorder and auditor may be held by one person.

Enacted by Chapter 48, 1977 General Session



Section 805 - Administrative powers in cities of the second class.

The administrative powers, authority and duties in cities of the second class shall be divided into five departments which shall be:

(1) Department of Public Affairs and Finances.

(2) Department of Water and Waterworks.

(3) Department of Public Safety.

(4) Department of Streets and Public Improvements.

(5) Department of Parks and Public Property.

Enacted by Chapter 48, 1977 General Session



Section 818 - Salaries in municipalities.

(1) The elective and statutory officers of municipalities shall receive such compensation for their services as the governing body may fix by ordinance adopting compensation or compensation schedules enacted after public hearing.

(2) Upon its own motion the governing body may review or consider the compensation of any officer or officers of the municipality or a salary schedule applicable to any officer or officers of the city for the purpose of determining whether or not it should be adopted, changed, or amended. In the event that the governing body decides that the compensation or compensation schedules should be adopted, changed, or amended, it shall set a time and place for a public hearing at which all interested persons shall be given an opportunity to be heard.

(3) (a) Notice of the time, place, and purpose of the meeting shall be published at least seven days before the meeting by publication:

(i) at least once in a newspaper published in the county within which the municipality is situated and generally circulated in the municipality; and

(ii) on the Utah Public Notice Website created in Section 63F-1-701.

(b) If there is not a newspaper as described in Subsection (3)(a)(i), then notice shall be given by posting this notice in three public places in the municipality.

(4) After the conclusion of the public hearing, the governing body may enact an ordinance fixing, changing, or amending the compensation of any elective or appointive officer of the municipality or adopting a compensation schedule applicable to any officer or officers.

(5) Any ordinance enacted before Laws of Utah 1977, Chapter 48, by a municipality establishing a salary or compensation schedule for its elective or appointive officers and any salary fixed prior to Laws of Utah 1977, Chapter 48, shall remain effective until the municipality has enacted an ordinance pursuant to the provisions of this chapter.

(6) The compensation of all municipal officers shall be paid at least monthly out of the municipal treasury provided that municipalities having 1,000 or fewer population may by ordinance provide for the payment of its statutory officers less frequently. None of the provisions of this chapter shall be considered as limiting or restricting the authority to any municipality that has adopted or does adopt a charter pursuant to Utah Constitution, Article XI, Section 5, to determine the salaries of its elective and appointive officers or employees.

Amended by Chapter 90, 2010 General Session



Section 819 - Bonds required.

The elected officers of each municipality and the treasurer in cities of the first and second class before taking office shall execute a bond with good and sufficient sureties, payable to the municipality in such amounts as are herein provided, conditioned for the faithful performance of the duties of the respective officers and the payment of all money received by such officer according to law and the ordinances of the municipality. All other officers of any municipality may, by resolution or ordinance, be required to furnish a personal bond with good and sufficient sureties or corporate surety bond payable to the municipality in such penal sum as the resolution or ordinance may establish, conditioned for the faithful performance of the duties of their office and the payment of all money received by such officers according to law and the ordinances of the municipality, or such officers may be included within public employee blanket bonds at such amounts as may be determined by the governing body.

Amended by Chapter 92, 1987 General Session



Section 820 - Bonds of officers in cities of the first and second class.

In cities of the first and second class, the mayor and each council member shall give a penal bond, with approved corporate surety, in the amount of not less than $10,000 and the auditor shall give a penal bond with approved corporate surety in the sum of not less than $20,000 conditioned for the faithful performance of the duties of their offices and payment of all money received by them according to law and the ordinances of the city.

Amended by Chapter 19, 2008 General Session



Section 821 - Bond of treasurers.

The municipal treasurer's bond, or the bond of any person who acts as municipal treasurer, may be set by resolution or ordinance in any amount, not less than that established by the state money management council.

Enacted by Chapter 48, 1977 General Session



Section 822 - Approval of bonds.

The bonds of the commissioners and of the councilmen shall be approved by the mayor and the bond of the mayor shall be approved by the commission or council at the first meeting of the governing body in January following a municipal election.

Enacted by Chapter 48, 1977 General Session



Section 823 - Premium paid by municipality.

The premium charged by a corporate surety for any bond required by this part shall be paid by the municipality.

Enacted by Chapter 48, 1977 General Session



Section 824 - Bonds of first officers after incorporation.

Whenever the inhabitants of any municipality incorporate under this act, the officers first elected or appointed, except the treasurer, shall give bonds in the penal sum of not less than $500. The bonds required in this section shall remain in force until the passage of ordinances or resolutions by the governing body of such municipality providing for the bonds required of its officers under this act. The bond of the municipal treasurer shall be in a penal sum of not less than $500 and may be established by an ordinance or resolution by the governing body, except that the bond of the treasurer shall be set in an amount provided by the rules and regulations of the state money management council if it has been established by the state money management council.

Enacted by Chapter 48, 1977 General Session



Section 825 - Additional bonds.

The governing body of any municipality may at any time require further and additional bonds of any or all officers elected or appointed. All bonds given by the officers of any municipality, except as otherwise provided by law, shall be filed with the recorder, except that the bond of the recorder shall be filed with the treasurer.

Enacted by Chapter 48, 1977 General Session



Section 826 - Official neglect and misconduct class A misdemeanor -- Removal from office.

In case any municipal officer shall at any time wilfully omit to perform any duty, or wilfully and corruptly be guilty of oppression, malconduct, misfeasance, or malfeasance in office, the person is guilty of a class A misdemeanor, shall be removed from office, and is not eligible for any municipal office thereafter.

Amended by Chapter 178, 1986 General Session



Section 827 - Oaths.

All officers of any municipality, whether elected or appointed, before entering on the duties of their respective offices shall take, subscribe and file the constitutional oath of office.

Enacted by Chapter 48, 1977 General Session



Section 828 - Oath -- Filing.

The oath of office required under this part shall be administered by any judge, notary public, or by the recorder of the municipality. Elected officials shall take their oath of office at 12:00 noon on the first Monday in January following their election or as soon thereafter as is practical. Appointed officers shall take their oath at any time before entering on their duties. All oaths of office shall be filed with the recorder of the respective municipality.

Amended by Chapter 59, 1990 General Session



Section 829 - Acts of officials not voided.

No official act of any municipal officer shall be invalid for the reason that he failed to take the oath of office.

Enacted by Chapter 48, 1977 General Session



Section 902 - City engineer required to be licensed.

Each person appointed as city engineer shall be a registered professional engineer under Title 58, Chapter 22, Professional Engineers and Professional Land Surveyors Licensing Act.

Amended by Chapter 19, 2008 General Session



Section 903 - City engineer -- Custodian of records of public improvements.

The city engineer's office in cities of the first and the second class shall be an office of record for all maps, plans, plats, profiles, drawings, final estimates, specifications and contracts which in any way relate to the public improvements and engineering affairs of the city. The city engineer shall be custodian of all drawings and documents above mentioned.

Enacted by Chapter 48, 1977 General Session



Section 904 - Books and supplies -- Recording, filing and inspection.

The city engineer's office shall be supplied with all necessary books, cases and supplies for recording and filing as required. The city engineer shall record and file all drawings and documents pertaining to public lands and improvements. Those made in his office shall be placed on record as soon as completed and shall then be open for public inspections, and any person copying the same or taking notes therefrom may do so in pencil only. He shall keep the records and files in good condition and turn the same over to his successor in office. He shall allow no alteration, mutilation or changes to be made in any matter of record, and shall be held strictly accountable for the same.

Enacted by Chapter 48, 1977 General Session



Section 905 - Fees to be paid in advance.

The city engineer may not record any drawings or instruments, or file any papers or notices, or furnish any copies, or render any service connected with his office, until the fees for the same are paid or tendered as prescribed by law or ordinance.

Amended by Chapter 378, 2010 General Session



Section 906 - Seal.

The city engineer shall be provided with a seal by the city for his use, containing the words "____City, Utah, Engineering Department." The seal shall be affixed to every certification approval.

Enacted by Chapter 48, 1977 General Session



Section 907 - Recordation not to interfere with other recordation.

The recording or filing of any drawing or instrument in the city engineer's office may not interfere or conflict in any way with the recording or filing of the same in other offices of record.

Amended by Chapter 378, 2010 General Session



Section 908 - Noncompliance a misdemeanor.

Any city engineer who fails to comply with Sections 10-3-903 through 10-3-907 is guilty of a misdemeanor.

Enacted by Chapter 48, 1977 General Session



Section 909 - Police and fire departments in cities of the first and second class.

Each city of the first or the second class shall provide police services and may create, support, maintain, and control a fire department in the city.

Amended by Chapter 79, 1998 General Session



Section 910 - Heads of departments and subordinate officers.

The administration of the police and fire departments shall consist of a chief of the department and such officers, members, employees and agents as the board of commissioners may by ordinance prescribe, and the board of commissioners shall appoint the heads of such departments.

Enacted by Chapter 48, 1977 General Session



Section 912 - Chief of department may suspend subordinates.

(1) The chief of each department may at any time suspend any subordinate officers, members, employees, or agents employed therein when in his judgment the good of the service demands it, and during the time of suspension, the person suspended is not entitled to any salary or compensation whatsoever.

(2) Any suspension of employees in the classified civil service which exceeds three days or 24 working hours is subject to an appeal to the civil service commission as provided in Section 10-3-1012.

Amended by Chapter 378, 2010 General Session



Section 913 - Authority of chief of police.

(1) The chief of police has the same authority as the sheriff within the boundaries of the municipality of appointment. The chief has authority to:

(a) suppress riots, disturbances, and breaches of the peace;

(b) apprehend all persons violating state laws or city ordinances;

(c) diligently discharge his duties and enforce all ordinances of the city to preserve the peace, good order, and protection of the rights and property of all persons; and

(d) attend the municipal justice court located within the city when required, provide security for the court, and obey its orders and directions.

(2) This section is not a limitation of a police chief's statewide authority as otherwise provided by law.

(3) The chief of police shall, on or before January 1, 2003, adopt a written policy that prohibits the stopping, detention, or search of any person when the action is solely motivated by considerations of race, color, ethnicity, age, or gender.

Amended by Chapter 219, 2002 General Session



Section 914 - Police officers -- Authority.

(1) Within the boundaries of the municipality, police officers have the same authority as deputy sheriffs, including at all times the authority to preserve the public peace, prevent crime, detect and arrest offenders, suppress riots, protect persons and property, remove nuisances existing in the public streets, roads, and highways, enforce every law relating to the suppression of offenses, and perform all duties required of them by ordinance or resolution.

(2) This section is not a limitation of a police officer's statewide authority as otherwise provided by law.

Amended by Chapter 44, 1990 General Session



Section 915 - Rights to arrest without warrant.

The members of the police force shall have the power and authority, without process, to arrest and take into custody any person who shall commit or threaten or attempt to commit in the presence of the officer, or within his view, any breach of the peace, or any offense directly prohibited by the laws of this state or by ordinance.

Enacted by Chapter 48, 1977 General Session



Section 916 - Appointment of recorder and treasurer in a city of third, fourth, or fifth class or a town -- Vacancies in office.

(1) In each city of the third, fourth, or fifth class and in each town, on or before the first Monday in February following a municipal election, the mayor, with the advice and consent of the city council, shall appoint a qualified person to each of the offices of city recorder and treasurer.

(2) The city recorder is ex officio the city auditor and shall perform the duties of that office.

(3) The mayor, with the advice and consent of the council, may also appoint and fill vacancies in all offices provided for by law or ordinance.

(4) All appointed officers shall continue in office until their successors are appointed and qualified.

Amended by Chapter 292, 2003 General Session



Section 917 - Engineer in a city of the third, fourth, or fifth class or town.

The governing body of a city of the third, fourth, or fifth class or a town may by ordinance establish the office of municipal engineer and prescribe the duties and obligations for that office which are consistent with the duties and obligations of the city engineer in cities of the first and second class. If a city of the third, fourth, or fifth class or town uses the engineer employed by the county in which the municipality is located, the municipality may, by ordinance prescribe for its municipal engineer either the duties of a municipal engineer or, if different, the duties of the county engineer, or a combination of duties.

Amended by Chapter 292, 2003 General Session



Section 918 - Chief of police or marshal in a city of the third, fourth, or fifth class or town.

The chief of police or marshal in each city of the third, fourth, or fifth class or town:

(1) shall:

(a) exercise and perform the duties that are prescribed by the legislative body;

(b) be under the direction, control, and supervision of the person or body that appointed the chief or marshal; and

(c) on or before January 1, 2003, adopt a written policy that prohibits the stopping, detention, or search of any person when the action is solely motivated by considerations of race, color, ethnicity, age, or gender; and

(2) may, with the consent of the person or body that appointed the chief or marshal, appoint assistants to the chief of police or marshal.

Amended by Chapter 292, 2003 General Session



Section 919 - Powers, duties, and obligations of police chief, marshal, and their assistants in a city of the third, fourth, or fifth class or town.

The chief of police, marshals, and their assistants in a city of the third, fourth, or fifth class or town shall have all of the powers, rights, and duties respectively conferred on such officers in Sections 10-3-913 through 10-3-915.

Amended by Chapter 292, 2003 General Session



Section 920 - Bail commissioner -- Powers and duties.

(1) With the advice and consent of the city council and the board of commissioners in other cities, the mayor of a city of the third, fourth, or fifth class may appoint from among the officers and members of the police department of the city one or more discreet persons as a bail commissioner.

(2) A bail commissioner shall have authority to fix and receive bail for a person arrested within the corporate limits of the city in accordance with the uniform bail schedule adopted by the Judicial Council or a reasonable bail for city ordinances not contained in the schedule for:

(a) misdemeanors under the laws of the state; or

(b) violation of the city ordinances.

(3) A person who has been ordered by a bail commissioner to give bail may deposit with the bail commissioner the amount:

(a) in money, by cash, certified or cashier's check, personal check with check guarantee card, money order, or credit card, if the bail commissioner has chosen to establish any of those options; or

(b) by a bond issued by a bail bond surety qualified under the rules of the Judicial Council.

(4) Any money or bond collected by a bail commissioner shall be delivered to the appropriate court within three days of receipt of the money or bond.

(5) The court may review the amount of bail ordered by a bail commissioner and modify the amount of bail required for good cause.

Amended by Chapter 292, 2003 General Session



Section 921 - Fines -- Collection by bail commissioner -- Disposition.

(1) In addition to the duty of fixing bail, a bail commissioner shall have power to collect and receipt money tendered in payment of the fine of a person serving sentence in default of the payment of such fine, when the court is closed.

(2) Money collected by a bail commissioner shall be delivered to the court that issued the commitment order within three days of receipt of the money.

Amended by Chapter 283, 1990 General Session



Section 922 - Term of bail commissioners -- Salary -- Bond and oath.

(1) A bail commissioner appointed under this part shall:

(a) serve at the pleasure of the governing body or mayor that appoints him; and

(b) receive no compensation as a bail commissioner.

(2) Before beginning his duties as a bail commissioner, he shall:

(a) take and subscribe an oath to faithfully and impartially discharge the duties of his office;

(b) give a $2,500 bond to the city wherein he is appointed, with two good and sufficient individual sureties or with a single corporate surety, that is approved by the governing body or mayor appointing him for the faithful performance of his duties as a bail commissioner; and

(c) account for and turn over to the clerk of the appropriate court within three days receipt of all money, bonds, property, and records coming into his hands as a bail commissioner.

(3) At the expiration of his term of office, the bail commissioner shall surrender and turn over all funds, bonds, property, papers and records then in his hands pertaining to his office.

(4) Suit upon any bond issued under this section may be brought by any county, city, or person injured as a result of a bail commissioner's action.

Amended by Chapter 283, 1990 General Session



Section 928 - Attorney duties -- Deputy public prosecutor.

In cities with a city attorney, the city attorney:

(1) may prosecute violations of city ordinances;

(2) may prosecute, under state law, infractions and misdemeanors occurring within the boundaries of the municipality;

(3) has the same powers in respect to violations as are exercised by a county attorney or district attorney, except that a city attorney's authority to grant immunity shall be limited to:

(a) granting transactional immunity for violations of city ordinances; and

(b) granting transactional immunity under state law for infractions and misdemeanors occurring within the boundaries of the municipality;

(4) shall represent the interests of the state or the municipality in the appeal of any matter prosecuted in any trial court by the city attorney;

(5) may cooperate with the Office of the Attorney General during investigations, including those described in Subsection 67-5-18(3)(f); and

(6) may designate a city attorney from another municipality or a public prosecutor to prosecute a matter, in the court having jurisdiction over the matter, if the city attorney has a conflict of interest regarding the matter being prosecuted.

Amended by Chapter 75, 2011 General Session



Section 1001 - Subordinates in police, health, and fire departments to be appointed from list.

Subject to the rules and regulations of the civil service commission, the head of the police and fire departments of each first and second class city that establishes a civil service commission and the health officer in each first class city that establishes a civil service commission shall, from the classified civil service list furnished by the civil service commission and by and with the advice and consent of the city legislative body:

(1) appoint all subordinate officers, employees, members, or agents in the department; and

(2) fill vacancies in the positions listed in Subsection (1).

Amended by Chapter 178, 2001 General Session



Section 1002 - Classified civil service -- Places of employment constituting classified civil service -- Appointments to and from classified civil service.

(1) The classified civil service shall consist of all places of employment now existing or hereafter created in or under the police department and the fire department of each first or second class city that establishes a civil service commission and the health department in each first class city that establishes a civil service commission, except the head of the departments, deputy chiefs of the police and fire departments, and assistant chiefs of the police department and fire department in cities of the first and second class, and the members of the board of health of the departments.

(2) No appointments to any of the places of employment constituting the classified civil service in the departments shall be made except according to law and under the rules and regulations of the civil service commission.

(3) The head of each of the departments may, and the deputy chiefs of the police and fire departments and assistant chiefs of the police and fire departments shall, be appointed from the classified civil service, and upon the expiration of the term or upon the appointment of a successor shall be returned thereto.

Amended by Chapter 321, 2012 General Session



Section 1003 - Civil service commission -- Number, term, vacancies.

(1) (a) A city of the first or second class may establish a civil service commission under this part.

(b) A city that establishes a civil service commission under this part may dissolve the civil service commission.

(2) Each civil service commission under this part shall consist of three members appointed by the city legislative body.

(3) (a) The term of office of commission members shall be six years, but members shall be appointed so that the term of office of one member shall expire on the 30th day of June of each even-numbered year.

(b) If a vacancy occurs in the civil service commission, it shall be filled by appointment by the city legislative body for the unexpired term.

Amended by Chapter 204, 2006 General Session



Section 1004 - Qualifications of commissioners -- Salary -- Removal.

Not more than two members of the civil service commission shall at any one time be of the same political party. No member of the civil service commission shall during his tenure of office hold any other public office, or be a candidate for any other public office. Each member shall receive $25 for each meeting of the commission which he shall attend, but may not receive more than $100 in any one month. In case of misconduct, inability or willful neglect in the performance of the duties of the office by any member, the member may be removed from office by the board of city commissioners by a majority vote of the entire membership, but the member shall, if he so desires, have opportunity to be heard in defense.

Amended by Chapter 378, 2010 General Session



Section 1005 - Organization of commission -- Secretary -- Offices.

The civil service commission shall organize by selecting one of its members chairman, and shall appoint as secretary one of the available officers or employees of the city, who shall act and serve without additional compensation. The secretary shall keep a record of all meetings of the civil service commission and of its work and shall perform such other services as the commission may require, and shall have the custody of the books and records of the commission. The board of city commissioners shall provide suitable accommodations and equipment to enable the civil service commission to attend to its business.

Enacted by Chapter 48, 1977 General Session



Section 1006 - Rules and regulations -- Printing and distribution.

The civil service commission shall make all necessary rules and regulations to carry out the purposes of this part and for examinations, appointments and promotions. All rules and regulations shall be printed by the civil service commission for distribution.

Enacted by Chapter 48, 1977 General Session



Section 1007 - Examinations.

All applicants for employment in the classified civil service shall be subject to examination, which shall be public, competitive and free. Examinations shall be held at such times and places as the civil service commission shall from time to time determine, and shall be for the purpose of determining the qualifications of applicants for positions. Examinations shall be practical and shall fairly test the fitness in every respect of the persons examined to discharge the duties of the positions to which they seek to be appointed, and shall include tests of physical qualifications and health.

Enacted by Chapter 48, 1977 General Session



Section 1008 - Appointments from civil service list -- Probation period.

In all cases the appointing power shall notify the civil service commission of each separate position to be filled, and shall fill such place by the appointment of one of the persons certified by the commission therefor. Such appointment shall be on probation, and of a character and for a period to be prescribed by the civil service commission.

Enacted by Chapter 48, 1977 General Session



Section 1009 - Certification of applicants for position -- Number -- Eligible lists, removal.

(1) If a position in the classified civil service is to be filled, the civil service commission shall as soon as possible certify to the appointing power the names of:

(a) 10 persons, if the position to be filled is entry level; or

(b) five persons, if the position to be filled is other than entry level.

(2) Persons certified under Subsection (1) shall have the highest standing in the eligible list, but a lesser number may be certified if the required number is not on the eligible list.

(3) If more than one position is available in the same department, the civil service commission shall also certify to the appointing power one additional name for each additional position to be filled.

(4) (a) All persons not appointed shall be restored to their relative positions on the eligible list.

(b) All persons who have been on the eligible list for two years without appointment shall be removed from the list and may be returned to it only upon regular examination.

Amended by Chapter 23, 1998 General Session



Section 1010 - Promotions -- Basis -- Certification of applicants.

The civil service commission shall provide for promotion in the classified civil service on the basis of ascertained merit, seniority in service and standing obtained by competitive examination, and shall provide, in all cases where practicable, that vacancies shall be filled by promotion from the members of the next lower rank as submit themselves for the examination and promotion. The civil service commission shall certify to the appointing power the names of not more than five applicants having the highest rating for each promotion.

Amended by Chapter 29, 1983 General Session



Section 1011 - Temporary employees.

The head of each department, with the advice and consent of the board of city commissioners, may employ any person for temporary work only, without making the appointment from the certified list, but the appointment may not be longer than one month in the same calendar year, and under no circumstances shall the temporary employee be appointed to a permanent position unless he shall have been duly certified by the civil service commission as in other cases.

Amended by Chapter 378, 2010 General Session



Section 1012 - Suspension or discharge by department head -- Appeal to commission -- Hearing and decision.

(1) All persons in the classified civil service may be suspended as provided in Section 10-3-912, or removed from office or employment by the head of the department for misconduct, incompetency, failure to perform duties, or failure to observe properly the rules of the department, but subject to appeal by the suspended or discharged person to the civil service commission.

(2) Any person suspended or discharged may, within five days from the issuance by the head of the department of the order of suspension or discharge, appeal to the civil service commission, which shall fully hear and determine the matter.

(3) The suspended or discharged person shall be entitled to appear in person and to have counsel and a public hearing.

(4) The finding and decision of the civil service commission upon the hearing shall be certified to the head of the department from whose order the appeal is taken, and shall be final and immediately enforced by the head.

Amended by Chapter 178, 2001 General Session



Section 1012.5 - Appeal to Court of Appeals -- Scope of review.

Any final action or order of the commission may be appealed to the Court of Appeals for review. The notice of appeal shall be filed within 30 days of the issuance of the final action or order of the commission. The review by Court of Appeals shall be on the record of the commission and shall be for the purpose of determining if the commission has abused its discretion or exceeded its authority.

Amended by Chapter 378, 2010 General Session



Section 1013 - Annual and special reports by commission.

The civil service commission shall in December of each year make an annual report to the board of city commissioners and shall make as many special reports as the board of city commissioners shall request.

Enacted by Chapter 48, 1977 General Session



Section 1103 - Sickness, disability and death benefits.

(1) The governing body of each municipality may maintain as to all elective or appointive officers and employees, including heads of departments, a system for the payment of health, dental, hospital, medical, disability and death benefits to be financed and administered in a manner and payable upon the terms and conditions as the governing body of the municipality may by ordinance or resolution prescribe.

(2) The governing bodies of the municipalities may create and administer personnel benefit programs separately or jointly with other municipalities or other political subdivisions of the State of Utah or associations thereof.

Enacted by Chapter 48, 1977 General Session



Section 1104 - Library personnel -- Monthly wage deductions and matching sums -- Time of inclusion.

(1) The librarians, assistants and employees of any public library may, at the discretion of the board of directors of the library, be included within and participate in the pension, retirement, sickness, disability and death benefit system established under Section 10-3-1103. In the event the librarian, assistants and employees of the municipality are included within and participate in the system, there shall be deducted from the monthly wage or salary of the librarian, assistants and employees and paid into the system, a percentage of their wage or salary equal to the percentage of the monthly wage or salary of other employees of the municipality which is paid into the system. Also there shall be paid monthly into the system from the funds of the library a further sum equal to the total amount deducted monthly from the wage or salary of the librarian, assistants and employees and paid into the retirement system.

(2) Where the election by the board of directors of any library for inclusion of its librarian, assistants and employees within the system of any municipality is subsequent to the establishment of the system, the inclusion may begin as of the date of the establishment of the system or as of the date of the election as shall be determined by the board of directors. If inclusion is as of the date of the establishment of the system, there shall be paid into the system in addition to the subsequent monthly wage deductions and matching sums, a sum equal to the aggregate of monthly payroll deductions and matching sums that would have accrued during the period beginning with the establishment of the system and ending with the election had the librarian, assistants and employees been included within the system from its establishment.

Enacted by Chapter 48, 1977 General Session



Section 1105 - Municipal employees -- Duration and termination of employment -- Exceptions.

(1) (a) Except as provided in Subsection (1)(b) or (2), each employee of a municipality shall hold employment without limitation of time, being subject to discharge, suspension of over two days without pay, or involuntary transfer to a position with less remuneration only as provided in Section 10-3-1106.

(b) Subsection (1)(a) does not apply to an employee who is discharged or involuntarily transferred to a position with less remuneration if the discharge or involuntary transfer is the result of a layoff or reorganization.

(2) Subsection (1)(a) does not apply to:

(a) subject to Subsection (3), a person appointed by the mayor, city manager, or other person or body with the power to appoint in the municipality if:

(i) the appointment is made in writing;

(ii) the person's written job description identifies the person's position as exempt from the protections described in Subsection (1)(a); and

(iii) the position is described in an ordinance as exempt from the protections described in Subsection (1)(a);

(b) a member of the municipality's police department or fire department who is a member of the classified civil service in a first or second class city;

(c) a person who holds a position described in Subsections (2)(c)(i) through (xii) or an equivalent position designated in a municipal ordinance or personnel policy:

(i) a police chief of the municipality;

(ii) a deputy or assistant police chief of the municipality;

(iii) a fire chief of the municipality;

(iv) a deputy or assistant fire chief of the municipality;

(v) a head of a municipal department or division;

(vi) a deputy of a head of a municipal department or division;

(vii) a superintendent;

(viii) a probationary employee of the municipality;

(ix) a part-time employee of the municipality, including paid call firefighters;

(x) a seasonal or temporary employee of the municipality;

(xi) a person who works in the office of an elected official; or

(xii) a secretarial or administrative assistant support position that is specifically designated as a position to assist an elected official or the head or deputy head of a municipal department;

(d) an individual appointed to a position under Part 9, Appointed Officials and Their Duties, including:

(i) the city engineer;

(ii) the city recorder;

(iii) the city treasurer; or

(iv) the city attorney; or

(e) an employee who has:

(i) acknowledged in writing that the employee's employment status is appointed or at-will; or

(ii) voluntarily waived the procedures required by Section 10-3-1106.

(3) In addition to the persons described in Subsections (2)(b) through (e), a municipality may appoint up to 5% of the municipality's workforce in accordance with Subsection (2)(a).

(4) Nothing in this section or Section 10-3-1106 may be construed to limit a municipality's ability to define cause for an employee termination or reduction in force.

Amended by Chapter 321, 2012 General Session



Section 1106 - Discharge, suspension without pay, or involuntary transfer -- Appeals -- Board -- Procedure.

(1) An employee to which Section 10-3-1105 applies may not be discharged, suspended without pay, or involuntarily transferred to a position with less remuneration:

(a) because of the employee's politics or religious belief; or

(b) incident to, or through changes, either in the elective officers, governing body, or heads of departments.

(2) (a) If an employee other than an employee described in Subsection 10-3-1105(2) is discharged, suspended for more than two days without pay, or involuntarily transferred from one position to another with less remuneration for any disciplinary reason, the employee may, subject to Subsection (2)(b), appeal the final decision to discharge, suspend without pay, or involuntarily transfer to an appeal board or hearing officer established under Subsection (7).

(b) If the municipality provides an internal grievance procedure, the employee shall exhaust the employee's rights under that grievance procedure before appealing to the appeal board or hearing officer.

(3) (a) Each appeal under Subsection (2) shall be taken by filing written notice of the appeal with the municipal recorder in accordance with procedures established by a municipality within 10 calendar days after:

(i) if the municipality provides an internal grievance procedure, the employee receives notice of the final disposition of the municipality's internal grievance procedure; or

(ii) if the municipality does not provide an internal grievance procedure, the discharge, suspension, or involuntary transfer.

(b) (i) Upon the filing of an appeal under Subsection (3)(a), the municipal recorder shall refer a copy of a properly filed appeal to the appeal board or hearing officer described in Subsection (7).

(ii) Upon receipt of the referral from the municipal recorder, the appeal board or hearing officer shall schedule a hearing to take and receive evidence and fully hear and determine the matter which relates to the reason for the discharge, suspension, or transfer.

(4) (a) An employee who is the subject of the discharge, suspension, or transfer may:

(i) appear in person and be represented by counsel;

(ii) have a hearing open to the public;

(iii) confront the witness whose testimony is to be considered; and

(iv) examine the evidence to be considered by the appeal board.

(b) An employee or the municipality may request the hearing described in Subsection (4)(a)(ii).

(5) (a) (i) A decision of the appeal board shall be by secret ballot.

(ii) The appeal board or the hearing officer shall certify a decision by the appeal board or hearing officer, respectively, with the recorder no later than 15 days after the day on which the hearing is held, except as provided in Subsection (5)(a)(iii).

(iii) For good cause, the appeal board or hearing officer may extend the 15-day period under Subsection (5)(a)(ii) to a maximum of 60 calendar days, if the employee and municipality both consent.

(b) If the appeal board or hearing officer finds in favor of the employee, the appeal board or hearing officer shall provide that the employee shall receive:

(i) the employee's salary for the period of time during which the employee is discharged or suspended without pay less any amounts the employee earned from other employment during this period of time; or

(ii) any deficiency in salary for the period during which the employee was transferred to a position of less remuneration.

(6) (a) A final action or order of the appeal board or hearing officer may be reviewed by the Court of Appeals by filing with that court a petition for review.

(b) A petition under Subsection (6)(a) shall be filed within 30 days after the issuance of the final action or order of the appeal board or hearing officer.

(c) The Court of Appeals' review shall be:

(i) on the record of the appeal board or hearing officer; and

(ii) for the purpose of determining if the appeal board or hearing officer abused its discretion or exceeded its authority.

(7) (a) The method and manner of choosing a hearing officer or the members of the appeal board, the number of members, the designation of a hearing officer's or appeal board member's term of office, and the procedure for conducting an appeal and the standard of review shall be prescribed by the governing body of each municipality by ordinance.

(b) For a municipality operating under a form of government other than a council-mayor form under Chapter 3b, Part 2, Council-mayor Form of Municipal Government, an ordinance adopted under Subsection (7)(a) may provide that the governing body of the municipality shall serve as the appeal board.

(8) This section does not apply to an employee:

(a) described in Subsection 10-3-1105(2); or

(b) discharged or transferred to a position with less remuneration if the discharge or transfer is the result of a layoff, reorganization, or other non-disciplinary reason.

Amended by Chapter 321, 2012 General Session



Section 1107 - Cost of living adjustment -- Price index used.

(1) The governing body of each municipality may, in their discretion, adopt a plan to allow any person who qualifies under this part to receive a cost of living adjustment in that person's monthly retirement allowance. The adjustment allowed shall be a percentage, not to exceed 100%, of the sum as would restore the full purchasing power of each person's original unmodified pension allowance as it was in the calendar year in which the retirement giving rise to the pension occurred.

(2) The amount necessary to restore the full purchasing power of the original unmodified pension allowance shall be computed from the consumers price index published by the United States Bureau of Labor Statistics.

(3) Adjustments may be effective as of the date of this act or at any subsequent date set by the governing body. A municipality may choose to pay any per cent to the maximum amount provided that such percentage be paid to all qualified persons equally.

Amended by Chapter 4, 1993 General Session



Section 1108 - Political activity of municipal officer or employee.

(1) For purposes of this section, "hours of employment" means occurring at a time when an officer or employee is acting within the course and scope of employment, but excludes a lunch break afforded to the officer or employee.

(2) Except as otherwise provided by federal law:

(a) the partisan political activity, political opinion, or political affiliation of an applicant for a position with a municipality may not provide a basis for denying employment to the applicant;

(b) an officer or employee's partisan political activity, political opinion, or political affiliation may not provide the basis for the officer or employee's employment, promotion, disciplinary action, demotion, or dismissal;

(c) a municipal officer or employee may not engage in political campaigning or solicit political contributions during hours of employment;

(d) a municipal officer or employee may not use municipal equipment while engaged in political activity;

(e) a municipal officer or employee may not directly or indirectly coerce, command, or advise another municipal officer or employee to pay, lend, or contribute part of the officer or employee's salary or compensation, or anything else of value to a political party, committee, organization, agency, or person for political purposes; and

(f) a municipal officer or employee may not attempt to make another officer or employee's personnel status dependent on the officer or employee's support or lack of support of a political party, affiliation, opinion, committee, organization, agency, or person engaged in political activity.

(3) A municipal employee who has filed a declaration of candidacy may:

(a) be given a leave of absence for the period between the primary election and the general election; and

(b) use any vacation or other leave available to engage in campaign activities.

(4) If a municipal officer or employee is elected to a public office, the employee may:

(a) be given a leave of absence without pay for the time during which the employee receives compensation for service in the public office; and

(b) use any vacation or other leave available to serve in the public office.

(5) Neither the filing of a declaration of candidacy nor a leave of absence under this section may be used as the basis for an adverse employment action, including discipline and termination, against the employee.

(6) Nothing in this section may be construed to:

(a) prohibit a municipal officer or employee's voluntary contribution to a party or candidate of the officer or employee's choice; or

(b) permit a municipal officer or employee's partisan political activity that is prohibited under federal law.

Enacted by Chapter 79, 2000 General Session



Section 1109 - Compliance with Labor Code requirements.

Each municipality shall comply with the requirements of Section 34-32-1.1.

Enacted by Chapter 284, 2003 General Session



Section 1110 - Exemption from state licensure by Division of Real Estate.

In accordance with Section 61-2f-202, an employee of a municipality is exempt from licensure under Title 61, Chapter 2f, Real Estate Licensing and Practices Act:

(1) when engaging in an act on behalf of the municipality in accordance with:

(a) this title; or

(b) Title 11, Cities, Counties, and Local Taxing Units; and

(2) if the act described in Subsection (1) is related to one or more of the following:

(a) acquiring real estate, including by eminent domain;

(b) disposing of real estate;

(c) providing services that constitute property management, as defined in Section 61-2f-102; or

(d) leasing real estate.

Amended by Chapter 379, 2010 General Session



Section 1301 - Short title.

This part is known as the "Municipal Officers' and Employees' Ethics Act."

Amended by Chapter 147, 1989 General Session



Section 1302 - Purpose.

The purposes of this part are to establish standards of conduct for municipal officers and employees and to require these persons to disclose actual or potential conflicts of interest between their public duties and their personal interests.

Enacted by Chapter 57, 1981 General Session



Section 1303 - Definitions.

As used in this part:

(1) "Appointed officer" means any person appointed to any statutory office or position or any other person appointed to any position of employment with a city or with a community development and renewal agency under Title 17C, Limited Purpose Local Government Entities - Community Development and Renewal Agencies Act. Appointed officers include, but are not limited to, persons serving on special, regular, or full-time committees, agencies, or boards whether or not such persons are compensated for their services. The use of the word "officer" in this part is not intended to make appointed persons or employees "officers" of the municipality.

(2) "Assist" means to act, or offer or agree to act, in such a way as to help, represent, aid, advise, furnish information to, or otherwise provide assistance to a person or business entity, believing that such action is of help, aid, advice, or assistance to such person or business entity and with the intent to assist such person or business entity.

(3) "Business entity" means a sole proprietorship, partnership, association, joint venture, corporation, firm, trust, foundation, or other organization or entity used in carrying on a business.

(4) "Compensation" means anything of economic value, however designated, which is paid, loaned, granted, given, donated, or transferred to any person or business entity by anyone other than the governmental employer for or in consideration of personal services, materials, property, or any other thing whatsoever.

(5) "Elected officer" means a person:

(a) elected or appointed to the office of mayor, commissioner, or council member; or

(b) who is considered to be elected to the office of mayor, commissioner, or council member by a municipal legislative body in accordance with Section 20A-1-206.

(6) "Improper disclosure" means disclosure of private, controlled, or protected information to any person who does not have both the right and the need to receive the information.

(7) "Municipal employee" means a person who is not an elected or appointed officer who is employed on a full or part-time basis by a municipality or by a community development and renewal agency under Title 17C, Limited Purpose Local Government Entities - Community Development and Renewal Agencies Act.

(8) "Private, controlled, or protected information" means information classified as private, controlled, or protected under Title 63G, Chapter 2, Government Records Access and Management Act or other applicable provision of law.

(9) "Substantial interest" means the ownership, either legally or equitably, by an individual, the individual's spouse, or the individual's minor children, of at least 10% of the outstanding shares of a corporation or 10% interest in any other business entity.

Amended by Chapter 40, 2011 General Session



Section 1304 - Use of office for personal benefit prohibited.

(1) As used in this section, "economic benefit tantamount to a gift" includes:

(a) a loan at an interest rate that is substantially lower than the commercial rate then currently prevalent for similar loans; and

(b) compensation received for private services rendered at a rate substantially exceeding the fair market value of the services.

(2) Except as provided in Subsection (4), it is an offense for an elected or appointed officer or municipal employee to:

(a) disclose or improperly use private, controlled, or protected information acquired by reason of the officer's or employee's official position or in the course of official duties in order to further substantially the officer's or employee's personal economic interest or to secure special privileges or exemptions for the officer or employee or for others;

(b) use or attempt to use the officer's or employee's official position to:

(i) further substantially the officer's or employee's personal economic interest; or

(ii) secure special privileges for the officer or employee or for others; or

(c) knowingly receive, accept, take, seek, or solicit, directly or indirectly, for the officer or employee or for another, a gift of substantial value or a substantial economic benefit tantamount to a gift that:

(i) would tend improperly to influence a reasonable person in the person's position to depart from the faithful and impartial discharge of the person's public duties; or

(ii) the person knows or that a reasonable person in that position should know under the circumstances is primarily for the purpose of rewarding the person for official action taken.

(3) Subsection (2)(c) does not apply to:

(a) an occasional nonpecuniary gift having a value of less than $50;

(b) an award publicly presented in recognition of public services;

(c) any bona fide loan made in the ordinary course of business; or

(d) a political campaign contribution.

(4) This section does not apply to an elected or appointed officer or municipal employee who engages in conduct that constitutes a violation of this section to the extent that the elected or appointed officer or municipal employee is chargeable, for the same conduct, under Section 76-8-105.

Amended by Chapter 445, 2013 General Session



Section 1305 - Compensation for assistance in transaction involving municipality -- Public disclosure and filing required.

(1) As used in this section, "municipal body" means any public board, commission, committee, or other public group organized to make public policy decisions or to advise persons who make public policy decisions.

(2) Except as provided in Subsection (6), it is an offense for an elected officer, or an appointed officer, who is a member of a public body to receive or agree to receive compensation for assisting any person or business entity in any transaction involving the municipality in which the member is an officer unless the member:

(a) files with the mayor a sworn statement giving the information required by this section; and

(b) discloses the information required by Subsection (5) in an open meeting to the members of the body of which the officer is a member immediately before the discussion.

(3) It is an offense for an appointed officer who is not a member of a public body or a municipal employee to receive or agree to receive compensation for assisting any person or business entity in any transaction involving the municipality by which the person is employed unless the officer or employee:

(a) files with the mayor a sworn statement giving the information required by this section; and

(b) discloses the information required by Subsection (5) to:

(i) the officer or employee's immediate supervisor; and

(ii) any other municipal officer or employee who may rely upon the employee's representations in evaluating or approving the transaction.

(4) (a) The officer or employee shall file the statement required to be filed by this section 10 days before the date of any agreement between the elected or appointed officer or municipal employee and the person or business entity being assisted or 10 days before the receipt of compensation by the officer or employee, whichever is earlier.

(b) The statement is public information and shall be available for examination by the public.

(5) The statement and disclosure shall contain:

(a) the name and address of the officer or municipal employee;

(b) the name and address of the person or business entity being or to be assisted or in which the appointed or elected official or municipal employee has a substantial interest; and

(c) a brief description of the transaction as to which service is rendered or is to be rendered and of the nature of the service performed or to be performed.

(6) This section does not apply to an elected officer, or an appointed officer, who is a member of a public body and who engages in conduct that constitutes a violation of this section to the extent that the elected officer or appointed officer is chargeable, for the same conduct, under Section 76-8-105.

Amended by Chapter 445, 2013 General Session



Section 1306 - Interest in business entity regulated by municipality -- Disclosure statement required.

(1) Every appointed or elected officer or municipal employee who is an officer, director, agent, or employee or the owner of a substantial interest in any business entity which is subject to the regulation of the municipality in which he is an elected or appointed officer or municipal employee shall disclose the position held and the nature and value of his interest upon first becoming appointed, elected, or employed by the municipality, and again at any time thereafter if the elected or appointed officer's or municipal employee's position in the business entity has changed significantly or if the value of his interest in the entity has increased significantly since the last disclosure.

(2) The disclosure shall be made in a sworn statement filed with the mayor. The mayor shall report the substance of all such disclosure statements to the members of the governing body, or may provide to the members of the governing body copies of the disclosure statement within 30 days after the statement is received by him.

(3) This section does not apply to instances where the value of the interest does not exceed $2,000. Life insurance policies and annuities may not be considered in determining the value of any such interest.

Amended by Chapter 378, 2010 General Session



Section 1307 - Interest in business entity doing business with municipality -- Disclosure.

(1) Every appointed or elected officer or municipal employee who is an officer, director, agent, employee, or owner of a substantial interest in any business entity which does or anticipates doing business with the municipality in which he is an appointed or elected officer or municipal employee, shall publicly disclose to the members of the body of which he is a member or by which he is employed immediately prior to any discussion by such body concerning matters relating to such business entity, the nature of his interest in that business entity.

(2) The disclosure statement shall be entered in the minutes of the meeting.

(3) Disclosure by a municipal employee under this section is satisfied if the employee makes the disclosure in the manner required by Sections 10-3-1305 and 10-3-1306.

Amended by Chapter 147, 1989 General Session



Section 1308 - Investment creating conflict of interest with duties -- Disclosure.

Any personal interest or investment by a municipal employee or by any elected or appointed official of a municipality which creates a conflict between the employee's or official's personal interests and his public duties shall be disclosed in open meeting to the members of the body in the manner required by Section 10-3-1306.

Amended by Chapter 147, 1989 General Session



Section 1309 - Inducing officer or employee to violate part prohibited.

It is a class A misdemeanor for any person to induce or seek to induce any appointed or elected officer or municipal employee to violate any of the provisions of this part.

Amended by Chapter 241, 1991 General Session



Section 1310 - Penalties for violation -- Dismissal from employment or removal from office.

In addition to any penalty contained in any other provision of law, any person who knowingly and intentionally violates this part, with the exception of Sections 10-3-1306, 10-3-1307, 10-3-1308, and 10-3-1309, shall be dismissed from employment or removed from office and is guilty of:

(1) a felony of the second degree if the total value of the compensation, conflict of interest, or assistance exceeds $1,000;

(2) a felony of the third degree if:

(a) the total value of the compensation, conflict of interest, or assistance is more than $250 but not more than $1,000; or

(b) the elected or appointed officer or municipal employee has been twice before convicted of violation of this chapter and the value of the conflict of interest, compensation, or assistance was $250 or less;

(3) a class A misdemeanor if the value of the compensation or assistance was more than $100 but does not exceed $250; or

(4) a class B misdemeanor if the value of the compensation or assistance was $100 or less.

Amended by Chapter 147, 1989 General Session



Section 1311 - Municipal ethics commission -- Complaints charging violations.

(1) A municipality may establish by ordinance an ethics commission to review a complaint against an officer or employee subject to this part for a violation of a provision of this part.

(2) (a) A person filing a complaint for a violation of this part shall file the complaint:

(i) with the municipal ethics commission, if a municipality has established a municipal ethics commission in accordance with Subsection (1); or

(ii) with the Political Subdivisions Ethics Review Commission in accordance with Title 11, Chapter 49, Political Subdivisions Ethics Review Commission, if the municipality has not established a municipal ethics commission.

(b) A municipality that receives a complaint described in Subsection (2)(a) may:

(i) accept the complaint if the municipality has established a municipal ethics commission in accordance with Subsection (1); or

(ii) forward the complaint to the Political Subdivisions Ethics Review Commission established in Section 11-49-201:

(A) regardless of whether the municipality has established a municipal ethics commission; or

(B) if the municipality has not established a municipal ethics commission.

(3) If the alleged ethics complaint is against a person who is a member of the municipal ethics commission, the complaint shall be filed with or forwarded to the Political Subdivisions Ethics Review Commission.

Amended by Chapter 202, 2012 General Session



Section 1312 - Violation of disclosure requirements -- Penalties -- Rescission of prohibited transaction.

If any transaction is entered into in connection with a violation of Section 10-3-1305, 10-3-1306, 10-3-1307, or 10-3-1308, the municipality:

(1) shall dismiss or remove the appointed or elected officer or municipal employee who knowingly and intentionally violates this part from employment or office; and

(2) may rescind or void any contract or subcontract entered into pursuant to that transaction without returning any part of the consideration received by the municipality.

Amended by Chapter 147, 1989 General Session






Article 3b - Forms of Municipal Government

Section 101 - Title.

This chapter is known as "Forms of Municipal Government."

Enacted by Chapter 19, 2008 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Council-mayor form of government" means the form of municipal government that:

(a) (i) is provided for in Laws of Utah 1977, Chapter 48;

(ii) may not be adopted without voter approval; and

(iii) consists of two separate, independent, and equal branches of municipal government; and

(b) on and after May 5, 2008, is described in Part 2, Council-Mayor Form of Municipal Government.

(2) "Five-member council form of government" means the form of municipal government described in Part 4, Five-Member Council Form of Municipal Government.

(3) "Six-member council form of government" means the form of municipal government described in Part 3, Six-Member Council Form of Municipal Government.

Enacted by Chapter 19, 2008 General Session



Section 103 - Forms of municipal government -- Form of government for towns -- Former council-manager form.

(1) A municipality operating on May 4, 2008, under the council-mayor form of government:

(a) shall, on and after May 5, 2008:

(i) operate under a council-mayor form of government, as defined in Section 10-3b-102; and

(ii) be subject to:

(A) this part;

(B) Part 2, Council-mayor Form of Municipal Government;

(C) Part 5, Changing to Another Form of Municipal Government; and

(D) except as provided in Subsection (1)(b), other applicable provisions of this title; and

(b) is not subject to:

(i) Part 3, Six-member Council Form of Municipal Government; or

(ii) Part 4, Five-member Council Form of Municipal Government.

(2) A municipality operating on May 4, 2008 under a form of government known under the law then in effect as the six-member council form:

(a) shall, on and after May 5, 2008, and whether or not the council has adopted an ordinance appointing a manager for the municipality:

(i) operate under a six-member council form of government, as defined in Section 10-3b-102;

(ii) be subject to:

(A) this part;

(B) Part 3, Six-member Council Form of Municipal Government;

(C) Part 5, Changing to Another Form of Municipal Government; and

(D) except as provided in Subsection (2)(b), other applicable provisions of this title; and

(b) is not subject to:

(i) Part 2, Council-mayor Form of Municipal Government; or

(ii) Part 4, Five-member Council Form of Municipal Government.

(3) A municipality operating on May 4, 2008, under a form of government known under the law then in effect as the five-member council form:

(a) shall, on and after May 5, 2008:

(i) operate under a five-member council form of government, as defined in Section 10-3b-102;

(ii) be subject to:

(A) this part;

(B) Part 4, Five-member Council Form of Municipal Government;

(C) Part 5, Changing to Another Form of Municipal Government; and

(D) except as provided in Subsection (3)(b), other applicable provisions of this title; and

(b) is not subject to:

(i) Part 2, Council-mayor Form of Municipal Government; or

(ii) Part 3, Six-member Council Form of Municipal Government.

(4) Subject to Subsection (5), each municipality incorporated on or after May 5, 2008, shall operate under:

(a) the council-mayor form of government, with a five-member council;

(b) the council-mayor form of government, with a seven-member council;

(c) the six-member council form of government; or

(d) the five-member council form of government.

(5) Each town shall operate under a five-member council form of government unless:

(a) before May 5, 2008, the town has changed to another form of municipal government; or

(b) on or after May 5, 2008, the town changes its form of government as provided in Part 5, Changing to Another Form of Municipal Government.

(6) (a) As used in this Subsection (6), "council-manager form of government" means the form of municipal government:

(i) provided for in Laws of Utah 1977, Chapter 48;

(ii) that cannot be adopted without voter approval; and

(iii) that provides for, subject to Subsections (7) and (8), an appointed manager with duties and responsibilities established in Laws of Utah 1977, Chapter 48.

(b) A municipality operating on May 4, 2008, under the council-manager form of government:

(i) shall:

(A) continue to operate, on and after May 5, 2008, under the council-manager form of government according to the applicable provisions of Laws of Utah 1977, Chapter 48; and

(B) be subject to:

(I) this Subsection (6) and other applicable provisions of this part;

(II) Part 5, Changing to Another Form of Municipal Government; and

(III) except as provided in Subsection (6)(b)(ii), other applicable provisions of this title; and

(ii) is not subject to:

(A) Part 2, Council-mayor Form of Municipal Government;

(B) Part 3, Six-member Council Form of Municipal Government; or

(C) Part 4, Five-member Council Form of Municipal Government.

(7) (a) As used in this Subsection (7), "interim vacancy period" means the period of time that:

(i) begins on the day on which a municipal general election described in Section 10-3-201 is held to elect a council member; and

(ii) ends on the day on which the council member-elect begins the council member's term.

(b) (i) The council may not appoint a manager during an interim vacancy period.

(ii) Notwithstanding Subsection (7)(b)(i):

(A) the council may appoint an interim manager during an interim vacancy period; and

(B) the interim manager's term shall expire once a new manager is appointed by the new administration after the interim vacancy period has ended.

(c) Subsection (7)(b) does not apply if all the council members who held office on the day of the municipal general election whose term of office was vacant for the election are re-elected to the council for the following term.

(8) A council that appoints a manager in accordance with this section may not, on or after May 10, 2011, enter into an employment contract that contains an automatic renewal provision with the manager.

(9) Nothing in this section may be construed to prevent or limit a municipality operating under any form of municipal government from changing to another form of government as provided in Part 5, Changing to Another Form of Municipal Government.

Amended by Chapter 209, 2011 General Session



Section 104 - Powers and duties of mayor in six-member council and five-member council forms of government.

(1) Except as provided in Subsection (2), the mayor in a municipality operating under a six-member council form of government or a five-member council form of government:

(a) is the chief executive officer of the municipality to whom all employees of the municipality report;

(b) shall:

(i) keep the peace and enforce the laws of the municipality;

(ii) ensure that all applicable statutes and municipal ordinances and resolutions are faithfully executed and observed;

(iii) if the mayor remits a fine or forfeiture under Subsection (1)(c)(ii), report the remittance to the council at the council's next meeting after the remittance;

(iv) perform all duties prescribed by statute or municipal ordinance or resolution;

(v) report to the council the condition and needs of the municipality; and

(vi) report to the council any release granted under Subsection (1)(c)(iv); and

(c) may:

(i) recommend for council consideration any measure that the mayor considers to be in the best interests of the municipality;

(ii) remit fines and forfeitures;

(iii) if necessary, call on residents of the municipality over the age of 21 years to assist in enforcing the laws of the state and ordinances of the municipality;

(iv) release a person imprisoned for a violation of a municipal ordinance;

(v) with the council's advice and consent:

(A) assign or appoint a member of the council to administer one or more departments of the municipality; and

(B) appoint a person to fill:

(I) a municipal office; or

(II) a vacancy on a commission or committee of the municipality; and

(vi) at any reasonable time, examine and inspect the official books, papers, records, or documents of:

(A) the municipality; or

(B) any officer, employee, or agency of the municipality.

(2) The powers and duties in Subsection (1) are subject to:

(a) municipal ordinances in effect on May 4, 2008 modifying the powers and duties of the mayor; and

(b) the council's authority to limit or expand the mayor's powers and duties under:

(i) Subsection 10-3b-303(2)(a), for a municipality operating under the six-member council form of government; and

(ii) Subsection 10-3b-403(2)(a), for a municipality operating under the five-member council form of government.

Enacted by Chapter 19, 2008 General Session



Section 105 - Municipal council in six-member council and five-member council forms of government.

In a municipality operating under a six-member council form of government or a five-member council form of government, the council:

(1) is the legislative body of the municipality and exercises the legislative powers and performs the legislative duties and functions of the municipality; and

(2) may:

(a) adopt rules and regulations, not inconsistent with statute, for the efficient administration, organization, operation, conduct, and business of the municipality;

(b) prescribe by resolution additional duties, powers, and responsibilities for any elected or appointed municipal official, unless prohibited by statute;

(c) require by ordinance that any or all appointed officers reside in the municipality;

(d) create any office that the council considers necessary for the government of the municipality;

(e) provide for filling a vacancy in an elective or appointive office;

(f) take any action allowed under Section 10-8-84; and

(g) perform any function specifically provided for by statute or necessarily implied by law.

Enacted by Chapter 19, 2008 General Session



Section 201 - Separate branches of government under a council-mayor form of government.

The powers of municipal government in a municipality operating under the council-mayor form of government are vested in two separate, independent, and equal branches of municipal government consisting of:

(1) a council composed of five or seven members; and

(2) a mayor and, under the mayor's supervision, any executive or administrative departments, divisions, and offices and any executive or administrative officers provided for by statute or municipal ordinance.

Enacted by Chapter 19, 2008 General Session



Section 202 - Mayor in council-mayor form of government.

(1) The mayor in a municipality operating under the council-mayor form of government:

(a) is the chief executive and administrative officer of the municipality;

(b) exercises the executive and administrative powers and performs or supervises the performance of the executive and administrative duties and functions of the municipality;

(c) shall:

(i) keep the peace and enforce the laws of the municipality;

(ii) execute the policies adopted by the council;

(iii) appoint, with the council's advice and consent, a qualified person for each of the following positions:

(A) subject to Subsection (3), chief administrative officer, if required under the resolution or petition under Subsection 10-3b-503(1)(a) that proposed the change to a council-mayor form of government;

(B) recorder;

(C) treasurer;

(D) engineer; and

(E) attorney;

(iv) provide to the council, at intervals provided by ordinance, a written report to the council setting forth:

(A) the amount of budget appropriations;

(B) total disbursements from the appropriations;

(C) the amount of indebtedness incurred or contracted against each appropriation, including disbursements and indebtedness incurred and not paid; and

(D) the percentage of the appropriations encumbered;

(v) report to the council the condition and needs of the municipality;

(vi) report to the council any release granted under Subsection (1)(d)(xiii);

(vii) if the mayor remits a fine or forfeiture under Subsection (1)(d)(xi), report the remittance to the council at the council's next meeting after the remittance;

(viii) perform each other duty:

(A) prescribed by statute; or

(B) required by a municipal ordinance that is not inconsistent with statute;

(d) may:

(i) subject to budget constraints:

(A) appoint:

(I) subject to Subsections (3)(b) and (4), a chief administrative officer; and

(II) one or more deputies or administrative assistants to the mayor; and

(B) (I) create any other administrative office that the mayor considers necessary for good government of the municipality; and

(II) appoint a person to the office;

(ii) with the council's advice and consent and except as otherwise specifically limited by statute, appoint:

(A) each department head of the municipality;

(B) each statutory officer of the municipality; and

(C) each member of a statutory commission, board, or committee of the municipality;

(iii) dismiss any person appointed by the mayor;

(iv) as provided in Section 10-3b-204, veto an ordinance, tax levy, or appropriation passed by the council;

(v) exercise control of and supervise each executive or administrative department, division, or office of the municipality;

(vi) within the general provisions of statute and ordinance, regulate and prescribe the powers and duties of each other executive or administrative officer or employee of the municipality;

(vii) attend each council meeting, take part in council meeting discussions, and freely give advice to the council;

(viii) appoint a budget officer to serve in place of the mayor to comply with and fulfill in all other respects the requirements of, as the case may be:

(A) Chapter 5, Uniform Fiscal Procedures Act for Utah Towns; or

(B) Chapter 6, Uniform Fiscal Procedures Act for Utah Cities;

(ix) execute an agreement on behalf of the municipality, or delegate, by written executive order, the authority to execute an agreement on behalf of the municipality:

(A) if the obligation under the agreement is within certified budget appropriations; and

(B) subject to Section 10-6-138;

(x) at any reasonable time, examine and inspect the official books, papers, records, or documents of:

(A) the municipality; or

(B) any officer, employee, or agent of the municipality;

(xi) remit fines and forfeitures;

(xii) if necessary, call on residents of the municipality over the age of 21 years to assist in enforcing the laws of the state and ordinances of the municipality; and

(xiii) release a person imprisoned for a violation of a municipal ordinance; and

(e) may not vote on any matter before the council.

(2) (a) The first mayor elected under a newly established mayor-council form of government shall, within six months after taking office, draft and submit to the council a proposed ordinance:

(i) providing for the division of the municipality's administrative service into departments, divisions, and bureaus; and

(ii) defining the functions and duties of each department, division, and bureau.

(b) Before the council adopts an ordinance on the municipality's administrative service, the mayor may establish temporary rules and regulations to ensure efficiency and effectiveness in the divisions of the municipal government.

(3) (a) As used in this Subsection (3), "interim vacancy period" means the period of time that:

(i) begins on the day on which a municipal general election described in Section 10-3-201 is held to elect a mayor; and

(ii) ends on the day on which the mayor-elect begins the mayor's term.

(b) Each person appointed as chief administrative officer under Subsection (1)(c)(iii)(A) shall be appointed on the basis of:

(i) the person's ability and prior experience in the field of public administration; and

(ii) any other qualification prescribed by ordinance.

(c) (i) The mayor may not appoint a chief administrative officer during an interim vacancy period.

(ii) Notwithstanding Subsection (3)(c)(i):

(A) the mayor may appoint an interim chief administrative officer during an interim vacancy period; and

(B) the interim chief administrative officer's term shall expire once a new chief administrative officer is appointed by the new mayor after the interim vacancy period has ended.

(d) Subsection (3)(c) does not apply if the mayor who holds office on the day of the municipal general election is re-elected to the mayor's office for the following term.

(4) A mayor who appoints a chief administrative officer in accordance with this section may not, on or after May 10, 2011, enter into an employment contract that contains an automatic renewal provision with the chief administrative officer.

Amended by Chapter 209, 2011 General Session



Section 203 - Council in a council-mayor form of government.

(1) The council in a municipality operating under a council-mayor form of government:

(a) shall:

(i) by ordinance, provide for the manner in which:

(A) municipal property is bought, sold, traded, encumbered, or otherwise transferred; and

(B) a subdivision or annexation is approved, disapproved, or otherwise regulated;

(ii) pass ordinances, appropriate funds, and review municipal administration;

(iii) perform all duties that the law imposes on the council; and

(iv) elect one of its members to be the chair of the council;

(b) may:

(i) adopt an ordinance, to be known as the municipal administrative code:

(A) dividing the municipality's administrative service into departments, divisions, and bureaus; and

(B) defining the functions and duties of each department, division, and bureau;

(ii) adopt an ordinance:

(A) creating, consolidating, or abolishing departments, divisions, and bureaus; and

(B) defining or altering the functions and duties of each department, division, and bureau;

(iii) notwithstanding Subsection (1)(c)(iii), make suggestions or recommendations to a subordinate of the mayor;

(iv) (A) notwithstanding Subsection (1)(c), appoint a committee of council members or citizens to conduct an investigation into:

(I) an officer, department, or agency of the municipality; or

(II) any other matter relating to the welfare of the municipality; and

(B) delegate to an appointed committee powers of inquiry that the council considers necessary;

(v) make and enforce any additional rule or regulation for the government of the council, the preservation of order, and the transaction of the council's business that the council considers necessary; and

(vi) take any action allowed under Section 10-8-84; and

(c) may not:

(i) direct or request, other than in writing, the appointment of a person to or the removal of a person from an executive municipal office;

(ii) interfere in any way with an executive officer's performance of the officer's duties; or

(iii) publicly or privately give orders to a subordinate of the mayor.

(2) A member of a council in a municipality operating under the council-mayor form of government may not have any other compensated employment with the municipality.

Enacted by Chapter 19, 2008 General Session



Section 204 - Presenting council action to mayor -- Veto -- Reconsideration -- When ordinance, tax levy, or appropriation takes effect.

(1) The council in each municipality operating under a council-mayor form of municipal government shall present to the mayor each ordinance, tax levy, and appropriation passed by the council.

(2) (a) The mayor in a municipality operating under a council-mayor form of municipal government may veto an ordinance or tax levy or all or any part of an appropriation passed by the council.

(b) If a mayor vetoes an ordinance or tax levy or all or any part of an appropriation, the mayor shall return the ordinance, tax levy, or appropriation to the council within 15 days after the council presents the ordinance, tax levy, or appropriation to the mayor, with a statement explaining the mayor's objections.

(3) At its next meeting following a mayor's veto under Subsection (2), the council shall reconsider the vetoed ordinance, tax levy, or appropriation.

(4) An ordinance, tax levy, or appropriation passed by the council takes effect upon recording as provided in Chapter 3, Part 7, Municipal Ordinances, Resolutions, and Procedure, if:

(a) the mayor signs the ordinance, tax levy, or appropriation;

(b) the mayor fails to sign the ordinance, tax levy, or appropriation within 15 days after the council presents the ordinance, tax levy, or appropriation to the mayor; or

(c) following a veto, the council reconsiders the ordinance, tax levy, or appropriation and passes it by a vote of at least two-thirds of all council members.

Enacted by Chapter 19, 2008 General Session



Section 205 - Rules and regulations by municipal officers.

A municipal officer in a municipality operating under a council-mayor form of government may prescribe rules and regulations, not inconsistent with statute, municipal ordinance, or the merit plan.

Enacted by Chapter 19, 2008 General Session



Section 301 - Municipal government powers vested in a six-member council.

The powers of municipal government in a municipality operating under the six-member council form of government are vested in a council consisting of six members, one of which is a mayor.

Enacted by Chapter 19, 2008 General Session



Section 302 - Mayor in six-member council form of government -- Mayor pro tempore.

(1) The mayor in a municipality operating under a six-member council form of municipal government:

(a) is, except as provided in Subsection (1)(b), a nonvoting member of the council;

(b) votes as a voting member of the council:

(i) on each matter for which there is a tie vote of the other council members present at a council meeting; or

(ii) when the council is voting on:

(A) whether to appoint or dismiss a municipal manager; or

(B) an ordinance that enlarges or restricts the mayor's powers, duties, or functions;

(c) is the chair of the council and presides at all council meetings;

(d) exercises ceremonial functions for the municipality;

(e) may not veto an ordinance, tax levy, or appropriation passed by the council;

(f) except as modified by ordinance under Subsection 10-3b-303(2), has the powers and duties described in Section 10-3b-104; and

(g) may, within budget constraints, appoint one or more administrative assistants to the mayor.

(2) (a) If the mayor is absent or unable or refuses to act, the council may elect a member of the council as mayor pro tempore, to:

(i) preside at a council meeting; and

(ii) perform, during the mayor's absence, disability, or refusal to act, the duties and functions of mayor.

(b) The municipal clerk or recorder shall enter in the minutes of the council meeting the election of a council member as mayor pro tempore under Subsection (2)(a).

Enacted by Chapter 19, 2008 General Session



Section 303 - Council in six-member council form of government.

(1) The council in a municipality operating under a six-member council form of government:

(a) exercises any executive or administrative power and performs or supervises the performance of any executive or administrative duty or function that:

(i) has not been given to the mayor under Section 10-3b-104; or

(ii) has been given to the mayor under Section 10-3b-104 but is removed from the mayor under Subsection (1)(b)(i)(A);

(b) may:

(i) subject to Subsections (1)(c) and (2), adopt an ordinance:

(A) removing from the mayor any power, duty, or function of the mayor under Section 10-3b-104; or

(B) reinstating to the mayor any power, duty, or function previously removed under Subsection (1)(b)(i)(A);

(ii) adopt an ordinance delegating to the mayor any executive or administrative power, duty, or function that the council has under Subsection (1)(a);

(iii) subject to Subsection 10-3b-302(1)(b)(ii)(A):

(A) appoint, subject to Subsections (3) and (4), a manager to perform executive and administrative duties or functions that the council by ordinance delegates to the manager, subject to Subsection (1)(c); and

(B) dismiss a manager appointed under Subsection (1)(b)(iii)(A); and

(iv) assign any or all council members, including the mayor, to supervise one or more administrative departments of the municipality; and

(c) may not remove from the mayor or delegate to a manager appointed by the council:

(i) any of the mayor's legislative or judicial powers or ceremonial functions;

(ii) the mayor's position as chair of the council; or

(iii) any ex officio position that the mayor holds.

(2) Adopting an ordinance under Subsection (1)(b)(i) removing from or reinstating to the mayor a power, duty, or function provided for in Section 10-3b-104 requires the affirmative vote of:

(a) the mayor and a majority of all other council members; or

(b) all council members except the mayor.

(3) (a) As used in this Subsection (3), "interim vacancy period" means the period of time that:

(i) begins on the day on which a municipal general election described in Section 10-3-201 is held to elect a council member; and

(ii) ends on the day on which the council member-elect begins the council member's term.

(b) (i) The council may not appoint a manager during an interim vacancy period.

(ii) Notwithstanding Subsection (3)(b)(i):

(A) the council may appoint an interim manager during an interim vacancy period; and

(B) the interim manager's term shall expire once a new manager is appointed by the new administration after the interim vacancy period has ended.

(c) Subsection (3)(b) does not apply if all the council members who held office on the day of the municipal general election whose term of office was vacant for the election are re-elected to the council for the following term.

(4) A council that appoints a manager in accordance with this section may not, on or after May 10, 2011, enter into an employment contract that contains an automatic renewal provision with the manager.

Amended by Chapter 209, 2011 General Session



Section 401 - Municipal government powers vested in a five-member council.

The powers of municipal government in a municipality operating under the five-member council form of municipal government are vested in a council consisting of five members, one of which is a mayor.

Enacted by Chapter 19, 2008 General Session



Section 402 - Mayor in a five-member council form of government.

(1) The mayor in a municipality operating under a five-member council form of municipal government:

(a) is a regular and voting member of the council;

(b) is the chair of the council and presides at all council meetings;

(c) exercises ceremonial functions for the municipality;

(d) may not veto any ordinance, tax levy, or appropriation passed by the council; and

(e) except as modified by ordinance under Subsection 10-3b-403(2), has the powers and duties described in Section 10-3b-104.

(2) (a) If the mayor is absent or unable or refuses to act, the council may elect a member of the council as mayor pro tempore, to:

(i) preside at a council meeting; and

(ii) perform, during the mayor's absence, disability, or refusal to act, the duties and functions of mayor.

(b) The municipal clerk or recorder shall enter in the minutes of the council meeting the election of a council member as mayor pro tempore under Subsection (2)(a).

Enacted by Chapter 19, 2008 General Session



Section 403 - Council in a five-member council form of government.

(1) The council in a municipality operating under a five-member council form of municipal government:

(a) exercises any executive or administrative power and performs or supervises the performance of any executive or administrative duty or function that:

(i) has not been given to the mayor under Section 10-3b-104; or

(ii) has been given to the mayor under Section 10-3b-104 but is removed from the mayor under Subsection (1)(b)(i)(A);

(b) may:

(i) subject to Subsections (1)(c) and (2), adopt an ordinance:

(A) removing from the mayor any power, duty, or function of the mayor under Section 10-3b-104; and

(B) reinstating to the mayor any power, duty, or function previously removed under Subsection (1)(b)(i)(A);

(ii) adopt an ordinance delegating to the mayor any executive or administrative power, duty, or function that the council has under Subsection (1)(a);

(iii) subject to Subsections (3) and (4), appoint a manager to perform executive and administrative duties or functions that the council by ordinance delegates to the manager, subject to Subsection (1)(c);

(iv) dismiss a manager appointed under Subsection (1)(b)(iii); and

(v) assign any or all council members, including the mayor, to supervise one or more administrative departments of the municipality; and

(c) may not remove from the mayor or delegate to a manager appointed by the council:

(i) any of the mayor's legislative or judicial powers or ceremonial functions;

(ii) the mayor's position as chair of the council; or

(iii) any ex officio position that the mayor holds.

(2) Adopting an ordinance under Subsection (1)(b)(i) removing from or reinstating to the mayor a power, duty, or function provided for in Section 10-3b-104 requires the affirmative vote of:

(a) the mayor and a majority of all other council members; or

(b) all council members except the mayor.

(3) (a) As used in this Subsection (3), "interim vacancy period" means the period of time that:

(i) begins on the day on which a municipal general election described in Section 10-3-201 is held to elect a council member; and

(ii) ends on the day on which the council member-elect begins the council member's term.

(b) (i) The council may not appoint a manager during an interim vacancy period.

(ii) Notwithstanding Subsection (3)(b)(i):

(A) the council may appoint an interim manager during an interim vacancy period; and

(B) the interim manager's term shall expire once a new manager is appointed by the new administration after the interim vacancy period has ended.

(c) Subsection (3)(b) does not apply if all the council members who held office on the day of the municipal general election whose term of office was vacant for the election are re-elected to the council for the following term.

(4) A council that appoints a manager in accordance with this section may not, on or after May 10, 2011, enter into an employment contract that contains an automatic renewal provision with the manager.

Amended by Chapter 209, 2011 General Session



Section 501 - Authority to change to another form of municipal government.

As provided in this part, a municipality may change from the form of government under which it operates to:

(1) the council-mayor form of government with a five-member council;

(2) the council-mayor form of government with a seven-member council;

(3) the six-member council form of government; or

(4) the five-member council form of government.

Enacted by Chapter 19, 2008 General Session



Section 502 - Voter approval required for a change in the form of government.

A municipality may not change its form of government under this part unless voters of the municipality approve the change at an election held for that purpose.

Enacted by Chapter 19, 2008 General Session



Section 503 - Resolution or petition proposing a change in the form of government.

(1) The process to change the form of government under which a municipality operates is initiated by:

(a) the council's adoption of a resolution proposing a change; or

(b) the filing of a petition, as provided in Title 20A, Chapter 7, Part 5, Local Initiatives - Procedures, proposing a change.

(2) Within 45 days after the adoption of a resolution under Subsection (1)(a) or the declaring of a petition filed under Subsection (1)(b) as sufficient under Section 20A-7-507, the council shall hold at least two public hearings on the proposed change.

(3) (a) Except as provided in Subsection (3)(b), the council shall hold an election on the proposed change in the form of government at the next municipal general election or regular general election that is more than 75 days after, as the case may be:

(i) a resolution under Subsection (1)(a) is adopted; or

(ii) a petition filed under Subsection (1)(b) is declared sufficient under Section 20A-7-507.

(b) Notwithstanding Subsection (3)(a), an election on a proposed change in the form of government may not be held if:

(i) in the case of a proposed change initiated by the council's adoption of a resolution under Subsection (1)(a), the council rescinds the resolution within 60 days after adopting it; or

(ii) in the case of a proposed change initiated by a petition under Subsection (1)(b), enough signatures are withdrawn from the petition within 60 days after the petition is declared sufficient under Section 20A-7-507 that the petition is no longer sufficient.

(4) Each resolution adopted under Subsection (1)(a) or petition filed under Subsection (1)(b) shall:

(a) state the method of election and initial terms of council members; and

(b) specify the boundaries of districts substantially equal in population, if some or all council members are to be elected by district.

(5) A resolution under Subsection (1)(a) or petition under Subsection (1)(b) proposing a change to a council-mayor form of government may require that, if the change is adopted, the mayor appoint, with the council's advice and consent and subject to Section 10-3b-202, a chief administrative officer, to exercise the administrative powers and perform the duties that the mayor prescribes.

Amended by Chapter 209, 2011 General Session



Section 504 - Limitations on adoption of a resolution and filing of a petition.

A resolution may not be adopted under Subsection 10-3b-503(1)(a) and a petition may not be filed under Subsection 10-3b-503(1)(b) within:

(1) two years after an election at which voters reject a proposal to change the municipality's form of government, if the resolution or petition proposes changing to the same form of government that voters rejected at the election; or

(2) four years after the effective date of a change in the form of municipal government.

Enacted by Chapter 19, 2008 General Session



Section 505 - Ballot form.

The ballot at an election on a proposal to change the municipality's form of government shall:

(1) state the ballot question substantially as follows: "Shall (state the municipality's name), Utah change its form of government to the (state "council-mayor form, with a five-member council," "council-mayor form, with a seven-member council," "six-member council form," or "five-member council form," as applicable)?"; and

(2) provide a space or method for the voter to vote "yes" or "no."

Enacted by Chapter 19, 2008 General Session



Section 506 - Election of officers after a change in the form of government.

(1) If voters approve a proposal to change the municipality's form of government at an election held as provided in this part, an election of officers under the new form of government shall be held on the municipal general election date following the election at which voters approve the proposal.

(2) If a municipality changes its form of government under this part resulting in the elimination of an elected official's position, the municipality shall continue to pay that official at the same rate until the date on which the official's term would have expired, unless under the new form of government the official holds municipal office for which the official is regularly compensated.

(3) A council member whose term has not expired at the time the municipality changes its form of government under this part may, at the council member's option, continue to serve as a council member under the new form of government for the remainder of the member's term.

(4) The term of the mayor and each council member is four years or until a successor is qualified, except that approximately half of the initial council members, chosen by lot, shall serve a term of two years or until a successor is qualified.

Enacted by Chapter 19, 2008 General Session



Section 507 - Effective date of change in the form of government.

A change in the form of government under this chapter takes effect at noon on the first Monday of January next following the election of officers under Section 10-3b-506.

Enacted by Chapter 19, 2008 General Session






Article 5 - Uniform Fiscal Procedures Act for Utah Towns

Section 101 - Short title.

This chapter shall be known and may be cited as the "Uniform Fiscal Procedures Act for Utah Towns."

Enacted by Chapter 34, 1983 General Session



Section 102 - Applicability.

This chapter shall apply to all towns.

Enacted by Chapter 34, 1983 General Session



Section 103 - Withholding state money of town failing to file budget.

The state auditor is authorized to withhold state money allocated to a town if that town fails to file a copy of a formally adopted budget or fails to comply with the annual financial reporting and independent auditing requirements of this chapter. Such money may not be withheld if the town substantially complies with the requirements of this chapter.

Amended by Chapter 378, 2010 General Session



Section 104 - Fiscal year.

The fiscal year of all towns shall begin July 1 of each year and shall end June 30 of the following year.

Enacted by Chapter 34, 1983 General Session



Section 105 - Revenue and expenditure records.

Towns shall record their revenues and expenditures according to current generally accepted accounting principles prescribed by the state auditor.

Enacted by Chapter 34, 1983 General Session



Section 106 - Funds for which budget prepared.

The mayor shall prepare for each budget year a budget for: (1) the general fund, including state allocated road funds; (2) special revenue funds; (3) debt service funds; (4) capital improvement funds; and (5) enterprise funds.

Enacted by Chapter 34, 1983 General Session



Section 107 - Tentative budgets required for public inspection -- Contents -- Adoption of tentative budget.

(1) (a) On or before the first regularly scheduled town council meeting of May, the mayor shall:

(i) prepare for the ensuing year, on forms provided by the state auditor, a tentative budget for each fund for which a budget is required;

(ii) make the tentative budget available for public inspection; and

(iii) submit the tentative budget to the town council.

(b) The tentative budget of each fund shall set forth in tabular form:

(i) actual revenues and expenditures in the last completed fiscal year;

(ii) estimated total revenues and expenditures for the current fiscal year; and

(iii) the mayor's estimates of revenues and expenditures for the budget year.

(2) (a) The mayor shall:

(i) estimate the amount of revenue available to serve the needs of each fund;

(ii) estimate the portion to be derived from all sources other than general property taxes; and

(iii) estimate the portion that shall be derived from general property taxes.

(b) From the estimates required by Subsection (2)(a), the mayor shall compute and disclose in the budget the lowest rate of property tax levy that will raise the required amount of revenue, calculating the levy on the latest taxable value.

(3) (a) Before the public hearing required under Section 10-5-108, the town council:

(i) shall review, consider, and tentatively adopt the tentative budget in any regular meeting or special meeting called for that purpose; and

(ii) may amend or revise the tentative budget.

(b) At the meeting at which the town council adopts the tentative budget, the council shall establish the time and place of the public hearing required under Section 10-5-108.

(4) (a) Except as provided in Subsection (4)(d), if a town council includes in a tentative budget, or an amendment to a budget, allocations or transfers from a utility enterprise fund to another fund that are not reasonable allocations of costs between the utility enterprise fund and the other fund, the governing body shall:

(i) hold a public hearing;

(ii) prepare a written notice of the date, time, place, and purpose of the hearing as described in Subsection (4)(b); and

(iii) subject to Subsection (4)(c), mail the notice to each utility enterprise fund customer at least seven days before the day of the hearing.

(b) The purpose portion of the written notice shall identify:

(i) the utility enterprise fund from which money is being allocated or transferred;

(ii) the amount being allocated or transferred; and

(iii) the fund to which the money is being allocated or transferred.

(c) The town council:

(i) may print the written notice required under Subsection (4)(a)(ii) on the utility enterprise fund customer's bill; and

(ii) shall include the written notice required under Subsection (4)(a)(ii) as separate notification mailed or transmitted with the utility enterprise fund customer's bill.

(d) The notice and hearing requirements in this Subsection (4) are not required for an allocation or a transfer included in an original budget or in a subsequent budget amendment previously approved by the town council for the current fiscal year.

Amended by Chapter 116, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 108 - Budget hearing -- Notice -- Adjustments.

(1) Prior to the adoption of the final budget or an amendment to a budget, a town council shall hold a public hearing to receive public comment.

(2) The town council shall provide notice of the place, purpose, and time of the public hearing by publishing notice at least seven days before the hearing:

(a) (i) at least once in a newspaper of general circulation in the town; or

(ii) if there is no newspaper of general circulation, then by posting the notice in three public places at least 48 hours prior to the hearing; and

(b) on the Utah Public Notice Website created in Section 63F-1-701.

(3) After the hearing, the town council, subject to Section 10-5-110, may adjust expenditures and revenues in conformity with this chapter.

Amended by Chapter 90, 2010 General Session

Amended by Chapter 116, 2010 General Session



Section 109 - Adoption of budgets -- Filing.

Prior to June 22 of each year, or August 17 in the case of a property tax increase under Sections 59-2-919 through 59-2-923, the council shall by resolution or ordinance adopt a budget for the ensuing fiscal year for each fund for which a budget is required under this chapter. A copy of the final budget for each fund shall be filed with the state auditor within 30 days after adoption.

Amended by Chapter 118, 1989 General Session



Section 110 - Budgets effective for year -- Amendment -- Public access.

On final adoption, each budget shall be in effect for the budget year, subject to later amendment. A copy of each adopted budget shall be available to the public during regular business hours.

Enacted by Chapter 34, 1983 General Session



Section 111 - Basis for property tax levy.

From the effective date of the budget or of any amendment enacted prior to the date on which property taxes are levied, the amount stated therein as the amount of estimated revenue from property taxes shall constitute the basis for determining the property tax levy to be set by the council for the corresponding tax year, subject to the applicable limitations imposed by law.

Enacted by Chapter 34, 1983 General Session



Section 112 - Property tax levy set by ordinance -- Maximum -- Certification.

(1) Not later than June 22 of each year, or August 17 in the case of a property tax increase under Sections 59-2-919 through 59-2-923, the council, at a regular meeting or special meeting called for that purpose, shall by ordinance or resolution set the real and personal property tax levy for town purposes, but the levy may be set at an appropriate later date with the approval of the State Tax Commission.

(2) The combined levies for each town, for all purposes in any year, excluding the retirement of general obligation bonds and the payment of any interest, and taxes expressly authorized by law to be levied in addition, may not exceed .007 per dollar of taxable value of taxable property.

(3) The town clerk shall certify the ordinance or resolution setting the levy to the county auditor, or auditors, if the town is located in more than one county, not later than June 22 of each year.

Amended by Chapter 118, 1989 General Session



Section 113 - Accumulation of retained earnings or fund balance -- Limit as to general fund -- Reserve for capital improvements.

(1) Towns may accumulate retained earnings or fund balances, as appropriate, in any fund.

(2) The accumulation of a fund balance in the General Fund may not exceed 75% of the total estimated revenue of the General Fund.

(3) The council may, in any budget year, appropriate from estimated revenue or excess fund balance in the General Fund to a reserve for capital improvements, for the purpose of financing future specified capital improvements, pursuant to a formal long-range capital plan adopted by the governing body. The reserves may accumulate from year to year in a capital improvements fund until the accumulated total is sufficient to permit economical expenditure for the specified purposes.

Amended by Chapter 181, 1986 General Session



Section 114 - Appropriations limited to estimated revenue.

The council may not make any appropriation in the final budget of any fund in excess of the estimated expendable revenue for the budget year of such fund.

Amended by Chapter 378, 2010 General Session



Section 115 - Expenditures limited to appropriations -- Obligations in excess invalid -- Processing claims required.

Town officers may not make or incur expenditures or encumbrances in excess of total appropriations for any department in the budget as adopted or as subsequently amended. Any obligation contracted by any such officer may not be or become valid or enforceable against the town. No check or warrant to cover any claim against any appropriation shall be drawn until the claim has been processed as provided by this chapter.

Amended by Chapter 378, 2010 General Session



Section 116 - Transfer of unencumbered appropriation balance.

The council may reduce or transfer any unencumbered or unexpended appropriation balance or portion thereof from one department in a fund to another within the same fund, but no appropriation for debt retirement and interest, reduction of deficit, or other appropriation required by law or ordinance shall be reduced below the minimums required.

Enacted by Chapter 34, 1983 General Session



Section 117 - Increasing budget total of fund.

Except for enterprise funds, which may be increased without a public hearing, the council may increase the budget total of one or more of these funds by following the procedures set forth in Section 10-5-108.

Amended by Chapter 181, 1986 General Session



Section 118 - Emergency expenditures.

(1) The council, on determining that an emergency exists, such as widespread damage from fire, flood, or earthquake, and that the emergency necessitates the expenditure of money in excess of the budget of the general fund, may amend the budget and authorize such expenditures as may be reasonably necessary to meet the emergency.

(2) Except to the extent provided for in Title 53, Chapter 2, Part 4, Disaster Recovery Funding Act, a council of a town may not expend money in the town's local fund for an emergency, if the town creates a local fund under Title 53, Chapter 2, Part 4, Disaster Recovery Funding Act.

Amended by Chapter 328, 2007 General Session



Section 119 - Special fund balance -- Disposition when fund no longer required.

Whenever the necessity for maintaining any special fund of a town has ceased to exist and a balance remains in the fund, the governing body shall authorize the transfer of the balance to the fund balance account in the general fund of the town, subject to the following:

(1) Any balance remaining in a special assessment fund and any unrequired balance in its special improvements guaranty fund shall be treated in the manner provided in Sections 11-42-413 and 11-42-701;

(2) Any balance remaining in a capital improvements or capital projects fund shall be transferred to the appropriate debt service fund or other fund as the bond ordinance may require and otherwise to the fund balance account in the general fund;

(3) Whenever any balance held in a trust fund for a specific purpose, other than a cemetery perpetual care trust fund, is to be transferred because its original purpose or restriction has ceased to exist, a public hearing shall be held in the manner provided in Sections 10-5-108 and 10-5-109. The published notice shall invite those persons who contributed to the fund to appear at the hearing. If the council determines the fund balance amounts are refundable to the original contributors, a 30-day period following the hearing shall be allowed for persons having an interest in the fund to file with the council a verified claim only for the amount of each claimant's contributions. Any claim not filed in accordance with this section shall be invalid. Any balance remaining, after refunds to eligible contributors, shall be transferred to the fund balance account in the general fund of the town; and

(4) Whenever the council decides, in conformity with applicable laws and ordinances, that the need for continued maintenance of its cemetery perpetual care trust fund no longer exists, it may transfer the balance in such fund to the capital improvements fund for expenditure for land, buildings, and major improvements to be used exclusively for cemetery purposes.

Amended by Chapter 329, 2007 General Session



Section 120 - Loans between funds -- Bonds purchased by funds.

Subject to restrictions imposed by bond ordinance, statute, or other controlling regulations, the council may (1) authorize interfund loans from one fund to another at such interest rates and upon such repayment terms and conditions as it may prescribe, and (2) with available cash in any fund, purchase or otherwise acquire for investment unmatured bonds of the town or of any fund of the town.

Enacted by Chapter 34, 1983 General Session



Section 121 - Records of council proceedings -- Clerk's records as evidence.

The town clerk shall attend the meetings and keep the record of the proceedings of the council. Copies of all papers filed in the clerk's office and transcripts from all records of the council, if certified by the clerk under the town seal are admissible in all courts as originals.

Enacted by Chapter 34, 1983 General Session



Section 122 - Signing and record of contracts by clerk.

The town clerk shall countersign all contracts made on behalf of the town and shall maintain an indexed record of all such contracts.

Enacted by Chapter 34, 1983 General Session



Section 123 - Fund records maintained -- Pre-audit of claims and demands -- Certifications on check copy -- Bids received and advertisement records -- Time for keeping.

(1) Except to the extent that the town clerk's financial duties and responsibilities are performed by a director of finance appointed pursuant to a resolution or ordinance adopted under Subsection 10-6-157(1), the town clerk shall:

(a) maintain the general books for each fund of the town and all subsidiary records relating to each fund, including a list of the outstanding bonds, their purpose, amount, terms, date, and place payable; and

(b) (i) pre-audit each claim and demand against the town before it is allowed;

(ii) prepare the necessary check in payment of the claim or demand; and

(iii) certify on the check copy that:

(A) the claim or demand has been pre-audited and documented;

(B) the claim or demand has been directly approved by the council;

(C) the claim or demand is within the lawful debt limit of the town; and

(D) the claim or demand does not overexpend the appropriate departmental budget established by the legislative body.

(2) If a town is required by law to receive bids for purchases, construction, repairs, or any other purpose requiring the expenditure of funds, the town shall keep on file all bids received, together with proof of advertisement by publication or otherwise, for:

(a) at least three years following the letting of any contract pursuant to those bids; or

(b) three years following the first advertisement for the bids, if all bids pursuant to that advertisement are rejected.

Amended by Chapter 375, 2010 General Session



Section 124 - Warrants tendered for claims.

If the town is without funds on deposit in one of its appropriate bank accounts with which to pay any lawfully approved claim, the town clerk may draw and sign a warrant on the treasurer of the town for payment of the claim, the warrant to be tendered to the payee named thereon.

Enacted by Chapter 34, 1983 General Session



Section 125 - Treasurer -- Duties.

(1) The town treasurer is custodian of all money, bonds, or other securities of the town.

(2) The town treasurer shall:

(a) determine the cash requirements of the town and provide for the investment of all money by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act;

(b) receive all money payable to the town, within three business days after collection, including all taxes, licenses, fines, and intergovernmental revenue;

(c) keep an accurate detailed account of all money received under Subsection (2)(b) in the manner provided in this chapter and as directed by the town council by ordinance or resolution; and

(d) collect all special taxes and assessments as provided by law and ordinance.

Amended by Chapter 285, 1992 General Session



Section 126 - Receipts for payments to town -- Filing copies.

The town treasurer shall give or cause to be given to every person paying money to the town treasury, a receipt or other evidence of payment therefor, specifying, as appropriate, the date of payment and on which account the payment was made and shall file the duplicate of the receipt, a summary report, or other evidence of payment in the office of the clerk.

Enacted by Chapter 34, 1983 General Session



Section 127 - Signing of checks -- Determination of sufficiency of account.

The town treasurer, or in his absence a deputy treasurer appointed by the council, shall sign all checks prepared by the town clerk. Prior to affixing the signature, the treasurer or deputy treasurer shall determine that a sufficient amount is on deposit in the appropriate bank account of the town to honor the check. The council may also designate any town officer to countersign checks.

Enacted by Chapter 34, 1983 General Session



Section 128 - Deposit of town funds -- Commingling with personal funds prohibited -- Suspension from office for unauthorized use or profit from town funds.

The treasurer shall promptly deposit all town funds in the appropriate bank accounts of the town. It shall be unlawful for any person to commingle town funds with his or her own money. Whenever it shall appear that the treasurer or any officer is making profit out of public money, or is using the same for any purpose not authorized by law, such treasurer or officer shall be suspended from office.

Enacted by Chapter 34, 1983 General Session



Section 129 - Annual financial report.

(1) Within 180 days after the close of each fiscal year the town clerk or other delegated person shall present to the council an annual financial report.

(2) The requirement under Subsection (1) to present an annual financial report may be satisfied by an audit report or annual financial report of an independent auditor.

Amended by Chapter 323, 2009 General Session



Section 131 - Uniform accounting and reporting procedures -- Forms -- Instructions.

The state auditor, with the concurrence of the town fiscal committee, shall:

(1) prescribe uniform accounting and reporting procedures for towns, in conformity with generally accepted accounting principles;

(2) conduct a continuing review and modification of the procedures to improve them;

(3) prepare and supply each town with suitable budget and reporting forms; and

(4) prepare instructional materials, conduct training programs and render other services considered necessary to assist towns in implementing the uniform accounting, budgeting, and reporting procedures.

Amended by Chapter 30, 1992 General Session






Article 6 - Uniform Fiscal Procedures Act for Utah Cities

Section 101 - Short title.

This chapter shall be known and may be cited as the "Uniform Fiscal Procedures Act for Utah Cities."

Enacted by Chapter 26, 1979 General Session



Section 102 - Legislative intent -- Purpose of chapter.

This chapter is intended to provide uniform accounting, budgeting, and financial reporting procedures for cities. It is the purpose of this chapter to enable cities to make financial plans for both current and capital expenditures, to insure that their executive staffs administer their respective functions in accordance with adopted budgets, to provide the public and investors with information about the financial policies and administration of cities, to provide for the optional use of performance budgeting and related accounting and reporting procedures, and to enable larger cities to evaluate and measure operating performance and provide data comparable with other cities.

Enacted by Chapter 26, 1979 General Session



Section 103 - Applicability to all cities.

This chapter shall apply to all cities, including charter cities.

Enacted by Chapter 26, 1979 General Session



Section 104 - Withholding of state money from cities not filing budget or complying with reporting or auditing requirements.

(1) The state auditor may withhold state money allocated to a city for its failure to file a copy of a formally adopted budget when required or its failure to comply substantially with the annual financial reporting or independent auditing requirements required under this chapter.

(2) Upon the city's compliance with the requirement, the state auditor shall distribute the money to the city.

Amended by Chapter 300, 1999 General Session



Section 105 - Fiscal period -- Annual or biennial.

(1) Except as provided in Subsection (2), the fiscal period for each city shall be an annual period beginning July 1 of each year and ending June 30 of the following year.

(2) (a) Notwithstanding Subsection (1), the legislative body of a city may, by ordinance, adopt for the city a fiscal period that is a biennial period beginning July 1 and ending June 30 of the second following calendar year.

(b) Each city adopting an ordinance under Subsection (2)(a) shall separately specify in its budget the amount of ad valorem property tax it intends to levy and collect during both the first half and the second half of the budget period.

(c) Each city that adopts a fiscal period that is a biennial period under Subsection (2)(a) shall:

(i) comply with Sections 59-2-912 through 59-2-926 as if it had adopted a fiscal period that is an annual period; and

(ii) allocate budgeted revenues and expenditures to each of the two annual periods in the biennial budget.

(d) The legislative body of each city that adopts a fiscal period that is a biennial period under Subsection (2)(a) shall, within 10 days after the adoption of the ordinance adopting the biennial period, deliver a copy of the ordinance to the state auditor.

Amended by Chapter 300, 1999 General Session



Section 106 - Definitions.

As used in this chapter:

(1) "Account group" is defined by generally accepted accounting principles as reflected in the Uniform Accounting Manual for Utah Cities.

(2) "Appropriation" means an allocation of money by the governing body for a specific purpose.

(3) (a) "Budget" means a plan of financial operations for a fiscal period which embodies estimates of proposed expenditures for given purposes and the proposed means of financing them.

(b) "Budget" may refer to the budget of a particular fund for which a budget is required by law or it may refer collectively to the budgets for all such funds.

(4) "Budgetary fund" means a fund for which a budget is required.

(5) "Budget officer" means the city auditor in a city of the first and second class, the mayor or some person appointed by the mayor with the approval of the city council in a city of the third, fourth, or fifth class, the mayor in the council-mayor optional form of government, or the person designated by the charter in a charter city.

(6) "Budget period" means the fiscal period for which a budget is prepared.

(7) "Check" means an order in a specific amount drawn upon a depository by an authorized officer of a city.

(8) "Current period" means the fiscal period in which a budget is prepared and adopted, i.e., the fiscal period next preceding the budget period.

(9) "Department" means any functional unit within a fund that carries on a specific activity, such as a fire or police department within a General Fund.

(10) "Encumbrance system" means a method of budgetary control in which part of an appropriation is reserved to cover a specific expenditure by charging obligations, such as purchase orders, contracts, or salary commitments to an appropriation account at their time of origin. Such obligations cease to be encumbrances when paid or when the actual liability is entered on the city's books of account.

(11) "Estimated revenue" means the amount of revenue estimated to be received from all sources during the budget period in each fund for which a budget is being prepared.

(12) "Financial officer" means the mayor in the council-mayor optional form of government or the city official as authorized by Section 10-6-158.

(13) "Fiscal period" means the annual or biennial period for accounting for fiscal operations in each city.

(14) "Fund" is as defined by generally accepted accounting principles as reflected in the Uniform Accounting Manual for Utah Cities.

(15) "Fund balance," "retained earnings," and "deficit" have the meanings commonly accorded such terms under generally accepted accounting principles as reflected in the Uniform Accounting Manual for Utah Cities.

(16) "Governing body" means a city council, or city commission, as the case may be, but the authority to make any appointment to any position created by this chapter is vested in the mayor in the council-mayor optional form of government.

(17) "Interfund loan" means a loan of cash from one fund to another, subject to future repayment and does not constitute an expenditure or a use of retained earnings or fund balance of the lending fund or revenue to the borrowing fund.

(18) "Last completed fiscal period" means the fiscal period next preceding the current period.

(19) "Public funds" means any money or payment collected or received by an officer or employee of the city acting in an official capacity and includes money or payment to the officer or employee for services or goods provided by the city, or the officer or employee while acting within the scope of employment or duty. Public funds do not include money or payments collected or received by an officer or employee of a city for charitable purposes if the mayor or city council has consented to the officer's or employee's participation in soliciting contributions for a charity.

(20) "Special fund" means any fund other than the General Fund.

(21) "Warrant" means an order drawn upon the city treasurer, in the absence of sufficient money in the city's depository, by an authorized officer of a city for the purpose of paying a specified amount out of the city treasury to the person named or to the bearer as money becomes available.

Amended by Chapter 292, 2003 General Session



Section 107 - Uniform accounting system.

The accounting records of cities shall be established and maintained, and financial statements prepared from those records in conformance with generally accepted accounting principles promulgated from time to time by authoritative bodies in the United States. The state auditor shall prescribe in the Uniform Accounting Manual for Utah Cities a uniform system of accounting that conforms to generally accepted accounting principles. The state auditor shall maintain the manual so that it reflects current generally accepted accounting principles.

Amended by Chapter 52, 1981 General Session



Section 108 - Funds and account groups maintained.

Each city shall maintain, according to its own accounting needs, some or all of the funds and account groups in its system of accounts, as prescribed in the Uniform Accounting Manual for Utah Cities.

Enacted by Chapter 26, 1979 General Session



Section 109 - Budget required for certain funds -- Capital projects fund budget.

(1) The budget officer shall prepare for each budget period a budget for each of the following funds:

(a) the general fund, including the class "C" and collector road funds;

(b) special revenue funds;

(c) debt service funds; and

(d) capital improvement funds.

(2) Major capital improvements financed by general obligation bonds, capital grants, or interfund transfers, shall use a capital projects fund budget. The term of the budget shall coincide with the term of the individual project or projects. To the extent appropriate, the requirements for preparation, adoption, and execution of the budgets of the funds enumerated in Subsection (1) above, as set forth in this chapter, shall apply to budgets of capital projects funds.

Amended by Chapter 300, 1999 General Session



Section 110 - Budget -- Contents -- Total of revenues to equal expenditures.

(1) The budget for each fund set forth in Subsection 10-6-109(1) shall provide a complete financial plan for the budget period. Each budget shall specify in tabular form:

(a) estimates of all anticipated revenues, classified by the account titles prescribed in the Uniform Accounting Manual for Utah Cities; and

(b) all appropriations for expenditures, classified by the account titles prescribed in the Uniform Accounting Manual for Utah Cities.

(2) The total of the anticipated revenues shall equal the total of appropriated expenditures.

Amended by Chapter 300, 1999 General Session



Section 111 - Tentative budget to be prepared -- Contents -- Estimate of expenditures -- Budget message -- Review by governing body.

(1) (a) On or before the first regularly scheduled meeting of the governing body in the last May of the current period, the budget officer shall prepare for the ensuing fiscal period, on forms provided by the state auditor, and file with the governing body, a tentative budget for each fund for which a budget is required.

(b) The tentative budget of each fund shall set forth in tabular form:

(i) the actual revenues and expenditures in the last completed fiscal period;

(ii) the budget estimates for the current fiscal period;

(iii) the actual revenues and expenditures for a period of 6 to 21 months, as appropriate, of the current fiscal period;

(iv) the estimated total revenues and expenditures for the current fiscal period;

(v) the budget officer's estimates of revenues and expenditures for the budget period, computed as provided in Subsection (1)(c); and

(vi) if the governing body elects, the actual performance experience to the extent established by Section 10-6-154 and available in work units, unit costs, man hours, or man years for each budgeted fund on an actual basis for the last completed fiscal period, and estimated for the current fiscal period and for the ensuing budget period.

(c) (i) In making estimates of revenues and expenditures under Subsection (1)(b)(v), the budget officer shall estimate:

(A) on the basis of demonstrated need, the expenditures for the budget period, after:

(I) hearing each department head; and

(II) reviewing the budget requests and estimates of the department heads; and

(B) (I) the amount of revenue available to serve the needs of each fund;

(II) the portion of revenue to be derived from all sources other than general property taxes; and

(III) the portion of revenue that shall be derived from general property taxes.

(ii) The budget officer may revise any department's estimate under Subsection (1)(c)(i)(A)(II) that the officer considers advisable for the purpose of presenting the budget to the governing body.

(iii) From the estimate made under Subsection (1)(c)(i)(B)(III), the budget officer shall compute and disclose in the budget the lowest rate of property tax levy that will raise the required amount of revenue, calculating the levy upon the latest taxable value.

(2) (a) Each tentative budget, when filed by the budget officer with the governing body, shall contain the estimates of expenditures submitted by department heads, together with specific work programs and such other supporting data as this chapter requires or the governing body may request. Each city of the first or second class shall, and a city of the third, fourth, or fifth class may, submit a supplementary estimate of all capital projects which each department head believes should be undertaken within the next three succeeding years.

(b) Each tentative budget submitted by the budget officer to the governing body shall be accompanied by a budget message, which shall explain the budget, contain an outline of the proposed financial policies of the city for the budget period, and shall describe the important features of the budgetary plan. It shall set forth the reasons for salient changes from the previous fiscal period in appropriation and revenue items and shall explain any major changes in financial policy.

(3) Each tentative budget shall be reviewed, considered, and tentatively adopted by the governing body in any regular meeting or special meeting called for the purpose and may be amended or revised in such manner as is considered advisable prior to public hearings, except that no appropriation required for debt retirement and interest or reduction of any existing deficits pursuant to Section 10-6-117, or otherwise required by law or ordinance, may be reduced below the minimums so required.

(4) (a) If the municipality is acting pursuant to Section 10-2-120, the tentative budget shall:

(i) be submitted to the governing body-elect as soon as practicable; and

(ii) cover each fund for which a budget is required from the date of incorporation to the end of the fiscal year.

(b) The governing body shall substantially comply with all other provisions of this chapter, and the budget shall be passed upon incorporation.

Amended by Chapter 378, 2010 General Session



Section 112 - Tentative budget and data -- Availability for public inspection.

Each tentative budget adopted by the governing body and all supporting schedules and data shall be a public record in the office of the city auditor or the city recorder, available for public inspection for a period of at least 10 days prior to the adoption of a final budget, as hereinafter provided.

Enacted by Chapter 26, 1979 General Session



Section 113 - Budget -- Notice of hearing to consider adoption.

At the meeting at which each tentative budget is adopted, the governing body shall establish the time and place of a public hearing to consider its adoption and shall order that notice of the public hearing be published at least seven days prior to the hearing:

(1) (a) in at least one issue of a newspaper of general circulation published in the county in which the city is located; or

(b) if there is not a newspaper as described in Subsection (1)(a), then the notice required by this section may be posted in three public places within the city; and

(2) on the Utah Public Notice Website created in Section 63F-1-701.

Amended by Chapter 90, 2010 General Session

Amended by Chapter 116, 2010 General Session



Section 114 - Budget -- Public hearing on tentatively adopted budget.

At the time and place advertised, or at any time and place to which the public hearing may be adjourned, the governing body shall hold a public hearing on the budgets tentatively adopted. All interested persons in attendance shall be given an opportunity to be heard, for or against, the estimates of revenue and expenditures or any item thereof in the tentative budget of any fund.

Enacted by Chapter 26, 1979 General Session



Section 115 - Budget -- Continuing authority of governing body.

After the conclusion of the public hearing, the governing body may continue to review any tentative budget and may insert such new items or may increase or decrease items of expenditure that were the proper subject of consideration at the public hearing, except there shall be no decrease in the amount appropriated for debt retirement and interest or reduction of any existing deficits, as provided by Section 10-6-117. It shall also increase or decrease the total anticipated revenue to equal the net change in proposed expenditures in the budget of each fund.

Enacted by Chapter 26, 1979 General Session



Section 116 - Accumulated fund balances -- Limitations -- Excess balances -- Unanticipated excess of revenues -- Reserves for capital improvements.

(1) Cities are permitted to accumulate retained earnings or fund balances, as appropriate, in any fund. With respect to the general fund only, any accumulated fund balance is restricted to the following purposes:

(a) to provide working capital to finance expenditures from the beginning of the budget period until general property taxes, sales taxes, or other applicable revenues are collected, thereby reducing the amount the city must borrow during the period, but this Subsection (1)(a) does not permit the appropriation of any fund balance for budgeting purposes except as provided in Subsection (4);

(b) to provide a resource to meet emergency expenditures under Section 10-6-129; and

(c) to cover a pending year-end excess of expenditures over revenues from an unavoidable shortfall in revenues. This provision does not permit the appropriation of any fund balance to avoid an operating deficit during any budget period except as provided under Subsection (4), or for emergency purposes under Section 10-6-129.

(2) The accumulation of a fund balance in the general fund may not exceed 25% of the total estimated revenue of the general fund.

(3) If the fund balance at the close of any fiscal period exceeds the amount permitted under Subsection (2), the excess shall be appropriated in the manner provided in Section 10-6-117.

(4) Any fund balance in excess of 5% of the total revenues of the general fund may be utilized for budget purposes.

(5) (a) Within a capital improvements fund, the governing body may, in any budget period, appropriate from estimated revenue or fund balance to a reserve for capital improvements for the purpose of financing future specific capital improvements, under a formal long-range capital plan adopted by the governing body.

(b) The reserves may accumulate from fiscal period to fiscal period until the accumulated total is sufficient to permit economical expenditure for the specified purposes.

(c) Disbursements from these reserves shall be made only by transfer to a revenue or transfer account within the capital improvements fund, under a budget appropriation in a budget for the fund adopted in the manner provided by this chapter.

(d) Expenditures from the above appropriation budget accounts shall conform to all requirements of this chapter relating to execution and control of budgets.

Amended by Chapter 241, 2013 General Session



Section 117 - Appropriations not to exceed estimated expendable revenue -- Determination of revenue -- Appropriations for existing deficits.

(1) The governing body of any city may not make any appropriation in the final budget of any fund in excess of the estimated expendable revenue for the budget period of the fund.

(2) In determining the estimated expendable revenue of the general fund for the budget period, there shall be included therein as an appropriation from the fund balance that portion of the fund balance at the close of the last completed fiscal period, not previously included in the budget of the current period, that exceeds the amount permitted in Section 10-6-116.

(3) There shall be included as an item of appropriation in each fund for any budget period any existing deficit as of the close of the last completed fiscal period, not previously included in the budget of the current period, to the extent of at least 5% of the total revenue of the fund in its last completed fiscal period. If the total amount of the deficit is less than 5% of the total revenue in the last completed fiscal period, the entire amount of the deficit shall be included.

Amended by Chapter 300, 1999 General Session



Section 118 - Adoption of final budget -- Certification and filing.

Before the last June 22 of each fiscal period, or, in the case of a property tax increase under Sections 59-2-919 through 59-2-923, before August 17 of the year for which a property tax increase is proposed, the governing body shall by resolution or ordinance adopt a budget for the ensuing fiscal period for each fund for which a budget is required under this chapter. A copy of the final budget for each fund shall be certified by the budget officer and filed with the state auditor within 30 days after adoption.

Amended by Chapter 178, 2001 General Session



Section 119 - Budgets in effect for budget period -- Amendment -- Filing for public inspection.

Upon final adoption, the budgets shall be in effect for the budget period, subject to later amendment. A certified copy of the adopted budgets shall be filed in the office of the city auditor or city recorder and shall be available to the public during regular business hours.

Amended by Chapter 300, 1999 General Session



Section 120 - Property tax levy -- Amount in budget as basis for determining.

From the effective date of the budget or of any amendment enacted prior to the date on which property taxes are levied, the amount stated therein as the amount of estimated revenue from property taxes shall constitute the basis for determining the property tax levy to be set by the governing body for the corresponding tax year, subject to the applicable limitations imposed by law.

Enacted by Chapter 26, 1979 General Session



Section 121 - Departmental expenditures -- Encumbrances -- Purchase order.

(1) The budget officer shall require all expenditures by any department to conform with the departmental budget.

(2) No appropriation may be encumbered and no expenditure may be made against any departmental appropriation unless there is sufficient unencumbered balance in the department's appropriation, except in cases of emergency as provided by this chapter.

(3) All encumbrances reported as outstanding as of the fiscal period end shall be supported by a purchase order issued on or before the last day of the fiscal period and approved by the mayor in the council-mayor optional form of government or the governing body or its delegate in other cities, as provided under this chapter.

Amended by Chapter 300, 1999 General Session



Section 122 - Purchasing procedures and file of bids received and proof of advertisement -- Time for keeping.

(1) All purchases or encumbrances thereof by a city shall be made or incurred according to the purchasing procedures established by each city by ordinance or resolution and only on an order or approval of the person duly authorized to act as a purchasing agent for the city.

(2) Whenever any city is required by law to receive bids for purchases, construction, repairs, or any other purpose requiring the expenditure of funds, that city shall keep on file all bids received, together with proof of advertisement by publication or otherwise, for:

(a) at least three years following the letting of any contract pursuant to those bids; or

(b) three years following the first advertisement for the bids, if all bids pursuant to that advertisement are rejected.

Amended by Chapter 206, 2004 General Session



Section 123 - Expenditures or encumbrances in excess of appropriations prohibited -- Processing claims.

City officers may not make or incur expenditures or encumbrances in excess of total appropriations for any department in the budget as adopted or as subsequently amended. Any obligation contracted by any such officer may not be or become valid or enforceable against the city. No check or warrant to cover any claim against any appropriation shall be drawn until the claim has been processed as provided by this chapter.

Amended by Chapter 378, 2010 General Session



Section 124 - Transfer of appropriation balance between accounts -- Excess expenditure within departments.

With the consent of the budget officer, or the approval in charter cities as required by charter, the head of any department may transfer any unencumbered or unexpended appropriation balance or any portion thereof from one expenditure account to another within the department during the budget period, or an excess expenditure of one or more line items may be permitted by any department head with the consent of the budget officer, or his equivalent in charter cities, provided the total of all excess expenditures or encumbrances do not exceed total unused appropriations within the department at the close of the budget period.

Amended by Chapter 300, 1999 General Session



Section 125 - Transfer of appropriation balance between departments in same fund.

At the request of the budget officer or upon its own initiative, the governing body by resolution may transfer any unencumbered or unexpended appropriation balance or portion thereof from one department in a fund to another within the same fund, provided that no appropriation for debt retirement and interest, reduction of deficit, or other appropriation required by law or ordinance shall be reduced below the minimums required.

Enacted by Chapter 26, 1979 General Session



Section 126 - Reduction of total budget appropriation of department by resolution -- Notice to governing body.

The total budget appropriation of any department may be reduced for purposes other than transfer to another department by resolution of the governing body at any regular meeting, or special meeting, called for that purpose, if notice of the proposed action is given to all members of the governing body at least five days before such action. The notice may be waived in writing or orally during attendance at the meeting by any member of the governing body.

Enacted by Chapter 26, 1979 General Session



Section 127 - Review of individual fund budgets -- Hearing.

(1) (a) Upon the written request of one of the members of the governing body, or upon its own motion setting forth the reason therefor, the governing body may, at any time during the budget period, review the individual budgets of the funds set forth in Section 10-6-109, for the purpose of determining if the total of any of them should be increased.

(b) If the governing body decides that the budget total of one or more of these funds should be increased, it shall follow the procedures set forth in Sections 10-6-113 and 10-6-114 for holding a public hearing.

(2) (a) In a city that has adopted a fiscal period that is a biennial period under Subsection 10-6-105(2), the governing body shall, in a public hearing before June 30 of the first year of the biennial period, review the individual budgets of the funds set forth in Sections 10-6-109 and 10-6-135 for the second year of the biennial period.

(b) In each review under Subsection (2)(a), the governing body shall follow the procedures of Sections 10-6-113 and 10-6-114 for holding a public hearing.

Amended by Chapter 300, 1999 General Session



Section 128 - Amendment and increase of individual fund budgets.

After the conclusion of the hearing, the governing body, by resolution or ordinance, may amend the budgets of the funds proposed to be increased, so as to make all or part of the increases therein, both estimated revenues and appropriations, which were the proper subject of consideration at the hearing. Final amendments in the current period to the budgets of any of the funds set forth in Section 10-6-109 shall be adopted by the governing body on or before the last day of the fiscal period.

Amended by Chapter 300, 1999 General Session



Section 129 - Emergency expenditures.

(1) If the governing body of a city determines that an emergency exists, such as widespread damage from fire, flood, or earthquake, and that the emergency necessitates the expenditure of money in excess of the budget of the general fund, the governing body may by resolution amend the budget and authorize such expenditures and incur such deficits in the fund balance of the general fund as may be reasonably necessary to meet the emergency.

(2) Except to the extent provided for in Title 53, Chapter 2, Part 4, Disaster Recovery Funding Act, the governing body of a city may not expend money in the city's local fund for an emergency, if the city creates a local fund under Title 53, Chapter 2, Part 4, Disaster Recovery Funding Act.

Amended by Chapter 328, 2007 General Session



Section 130 - Lapse of appropriations -- Exceptions.

All unexpended or unencumbered appropriations except capital projects fund appropriations shall lapse at the end of the budget period.

Amended by Chapter 300, 1999 General Session



Section 131 - Transfer of balances in special funds.

Whenever the necessity for maintaining any special fund of a city has ceased to exist and a balance remains in the fund, the governing body shall authorize the transfer of the balance to the fund balance account in the general fund of the city, except that:

(1) Any balance remaining in a special assessment fund and any unrequired balance in its special improvements guaranty fund shall be treated in the manner provided in Sections 11-42-413 and 11-42-701;

(2) Any balance remaining in a capital improvements or capital projects fund shall be transferred to the appropriate debt service fund or other fund as the bond ordinance may require and otherwise to the fund balance account in the general fund;

(3) Whenever any balance held in a trust fund for a specific purpose, other than a cemetery perpetual care trust fund, is to be transferred because its original purpose or restriction has ceased to exist, a public hearing shall be held in the manner provided in Sections 10-6-113 and 10-6-114. The published notice shall invite those persons who contributed to the fund to appear at the hearing. If the governing body determines the fund balance amounts are refundable to the original contributors, a 30 day period following the hearing shall be allowed for persons having an interest in the fund to file with the governing body a verified claim only for the amount of each claimant's contributions. Any claim not so filed shall be forever barred. Any balance remaining, after refunds to eligible contributors, shall be transferred to the fund balance account in the general fund of the city; and

(4) Whenever the governing body decides, in conformity with applicable laws and ordinances, that the need for continued maintenance of its cemetery perpetual care trust fund no longer exists, it may transfer the balance in such fund to the capital improvements fund for expenditure for land, buildings and major improvements to be used exclusively for cemetery purposes.

Amended by Chapter 329, 2007 General Session



Section 132 - Loans by one fund to another -- Acquiring bonds for investment.

Subject to restrictions imposed by bond ordinance, statute or other controlling regulations, the governing body of a city may (1) authorize interfund loans from one fund to another at such interest rates and upon such repayment terms and conditions as it may prescribe, and (2) with available cash in any fund, purchase or otherwise acquire for investment unmatured bonds of the city or of any fund of the city.

Enacted by Chapter 26, 1979 General Session



Section 133 - Property tax levy -- Time for setting -- Computation of total levy -- Apportionment of proceeds -- Maximum levy.

(1) Before June 22 of each year, or August 17 in the case of a property tax rate increase under Sections 59-2-919 through 59-2-923, the governing body of each city, including charter cities, at a regular meeting or special meeting called for that purpose, shall by ordinance or resolution set the real and personal property tax levy for various municipal purposes, but the levy may be set at an appropriate later date with the approval of the State Tax Commission.

(2) In its computation of the total levy, the governing body shall determine the requirements of each fund for which property taxes are to be levied and shall specify in its ordinance or resolution adopting the levy the amount apportioned to each fund.

(3) The proceeds of the levy apportioned for General Fund purposes shall be credited as revenue in the General Fund.

(4) The proceeds of the levy apportioned for special fund purposes shall be credited to the appropriate accounts in the applicable special funds.

(5) The combined levies for each city, including charter cities, for all purposes in any year, excluding the retirement of general obligation bonds and the payment of any interest, and taxes expressly authorized by law to be levied in addition, may not exceed .007 per dollar of taxable value of taxable property.

Amended by Chapter 118, 1989 General Session



Section 134 - Certification of ordinance or resolution setting levy.

The city recorder shall certify the ordinance or resolution setting the levy to the county auditor, or auditors if the municipality is located in more than one county, before the fifteenth day of June of each year.

Amended by Chapter 71, 1982 General Session



Section 135 - Operating and capital budgets.

(1) (a) As used in this section, "operating and capital budget" means a plan of financial operation for an enterprise or other required special fund that includes estimates of operating resources, expenses, and other outlays for a fiscal period.

(b) Except as otherwise expressly provided, any reference to "budget" or "budgets" and the procedures and controls relating to them in other sections of this chapter do not apply or refer to the operating and capital budgets described in this section.

(2) At or before the time the governing body adopts budgets for the funds described in Section 10-6-109, the governing body shall adopt:

(a) an operating and capital budget for each enterprise fund for the ensuing fiscal period; and

(b) the type of budget for other special funds as required by the Uniform Accounting Manual for Utah Cities.

(3) (a) The governing body shall adopt and administer an operating and capital budget in accordance with this Subsection (3).

(b) At or before the first regularly scheduled meeting of the governing body in the last May of the current fiscal period, the budget officer shall:

(i) prepare for the ensuing fiscal period and file with the governing body a tentative operating and capital budget for:

(A) each enterprise fund; and

(B) other required special funds;

(ii) include with the tentative operating and capital budget described in Subsection (3)(b)(i) specific work programs as submitted by each department head; and

(iii) include any other supporting data required by the governing body.

(c) Each city of the first or second class shall, and each city of the third, fourth, or fifth class may, submit a supplementary estimate of all capital projects which a department head believes should be undertaken within the three next succeeding fiscal periods.

(d) (i) Subject to Subsection (3)(d)(ii), the budget officer shall prepare all estimates after review and consultation with each department head described in Subsection (3)(c).

(ii) After complying with Subsection (3)(d)(i), the budget officer may revise any departmental estimate before it is filed with the governing body.

(e) (i) Except as provided in Subsection (3)(e)(iv), if the governing body includes in a tentative budget or an amendment to a budget allocations or transfers from a utility enterprise fund to another fund that are not reasonable allocations of costs between the utility enterprise fund and the other fund, the governing body shall:

(A) hold a public hearing;

(B) prepare a written notice of the date, time, place, and purpose of the hearing, as described in Subsection (3)(e)(ii); and

(C) subject to Subsection (3)(e)(iii), mail the written notice to each utility enterprise fund customer at least seven days before the day of the hearing.

(ii) The purpose portion of the written notice required under Subsection (3)(e)(i)(B) shall identify:

(A) the utility enterprise fund from which money is being transferred;

(B) the amount being transferred; and

(C) the fund to which the money is being transferred.

(iii) The governing body:

(A) may print the written notice required under Subsection (3)(e)(i) on the utility enterprise fund customer's bill; and

(B) shall include the written notice required under Subsection (3)(e)(i) as a separate notification mailed or transmitted with the utility enterprise fund customer's bill.

(iv) The notice and hearing requirements in this Subsection (3)(e) are not required for an allocation or a transfer included in an original budget or in a subsequent budget amendment previously approved by the governing body for the current fiscal year.

(4) (a) Each tentative budget, amendment to a budget, or budget shall be reviewed and considered by the governing body at any regular meeting or special meeting called for that purpose.

(b) The governing body may make changes in the tentative budgets.

(5) Budgets for enterprise or other required special funds shall comply with the public hearing requirements established in Sections 10-6-113 and 10-6-114.

(6) (a) Before the last June 30 of each fiscal period, or, in the case of a property tax increase under Sections 59-2-919 through 59-2-923, before August 31 of the year for which a property tax increase is proposed, the governing body shall adopt an operating and capital budget for each applicable fund for the ensuing fiscal period.

(b) A copy of the budget as finally adopted for each fund shall be:

(i) certified by the budget officer;

(ii) filed by the budget officer in the office of the city auditor or city recorder;

(iii) available to the public during regular business hours; and

(iv) filed with the state auditor within 30 days after the day on which the budget is adopted.

(7) (a) Upon final adoption, the operating and capital budget is in effect for the budget period, subject to later amendment.

(b) During the budget period the governing body may, in any regular meeting or special meeting called for that purpose, review any one or more of the operating and capital budgets for the purpose of determining if the total of any of them should be increased.

(c) If the governing body decides that the budget total of one or more of the funds should be increased under Subsection (7)(b), the governing body shall follow the procedures set forth in Section 10-6-136.

(8) Expenditures from operating and capital budgets shall conform to the requirements relating to budgets specified in Sections 10-6-121 through 10-6-126.

Amended by Chapter 116, 2010 General Session



Section 136 - Increase in appropriations for operating and capital budget funds -- Notice.

The total budget appropriation of any fund described in Section 10-6-135 may be increased by resolution of the governing body at any regular meeting, or special meeting called for that purpose, provided that written notice of the time, place and purpose of the meeting shall have been mailed or delivered to all members of the governing body at least five days prior to the meeting. The notice may be waived in writing or orally during attendance at the meeting by any member of the governing body.

Enacted by Chapter 26, 1979 General Session



Section 137 - City recorder -- Office -- Meetings and records -- Certified records as evidence.

The office of the city recorder shall be located at the place of the governing body or at some other place convenient thereto as the governing body may direct. The city recorder or deputy city recorder shall attend the meetings and keep the record of the proceedings of the governing body. Copies of all papers filed in the recorder's office and transcripts from all records of the governing body, if certified by the recorder under the corporate seal, are admissible in all courts as originals.

Enacted by Chapter 26, 1979 General Session



Section 138 - City recorder to countersign contracts -- Indexed record of contracts.

The city recorder shall countersign all contracts made on behalf of the city and shall maintain a properly indexed record of all such contracts.

Enacted by Chapter 26, 1979 General Session



Section 139 - City auditor or recorder -- Bookkeeping duties -- Duties with respect to payment of claims.

(1) The city auditor in each city of the first and second class, and the city recorder in each city of the third, fourth, or fifth class shall maintain the general books for each fund of the city and all subsidiary records relating thereto, including a list of the outstanding bonds, their purpose, amount, terms, date, and place payable.

(2) (a) The city auditor or city recorder, as appropriate, shall keep accounts with all receiving and disbursing officers of the city, shall preaudit all claims and demands against the city before they are allowed, and shall prepare the necessary checks in payment.

(b) Those checks shall include an appropriate certification pursuant to Section 11-1-1, examples of which shall be presented in the Uniform Accounting Manual for Utah Cities.

(c) The city auditor or city recorder shall also certify on the voucher or check copy, as appropriate, that:

(i) the claim has been preaudited and documented;

(ii) the claim has been approved in one of the following ways:

(A) purchase order directly approved by the mayor in the council-mayor optional form of government, or the governing body or its delegate in other cities;

(B) claim directly approved by the governing body; or

(C) claim approved by the financial officer;

(iii) the claim is within the lawful debt limit of the city; and

(iv) the claim does not overexpend the appropriate departmental budget established by the governing body.

Amended by Chapter 292, 2003 General Session



Section 140 - Warrants for payment of claims.

In the event the city is without funds on deposit in one of its appropriate bank accounts with which to pay any lawfully approved claim, the city auditor or recorder shall draw and sign a warrant upon the treasurer of the city for payment of the claim, the warrant to be tendered to the payee named thereon.

Enacted by Chapter 26, 1979 General Session



Section 141 - City treasurer -- Duties generally.

(1) The city treasurer is custodian of all money, bonds, or other securities of the city.

(2) The city treasurer shall:

(a) determine the cash requirements of the city and provide for the investment of all money by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act;

(b) receive all public funds and money payable to the city, within three business days after collection, including all taxes, licenses, fines, and intergovernmental revenue;

(c) keep an accurate detailed account of all money received under Subsection (2)(b) in the manner provided in this chapter and as directed by the legislative body of the city by ordinance or resolution; and

(d) collect all special taxes and assessments as provided by law and ordinance.

Amended by Chapter 285, 1992 General Session



Section 142 - City treasurer -- Receipts for payment.

The city treasurer shall give or cause to be given to every person paying money to the city treasury, a receipt or other evidence of payment therefor, specifying, as appropriate, the date of payment and upon which account paid and shall file the duplicate of the receipt, a summary report, or other evidence of payment in the office of the auditor or recorder.

Enacted by Chapter 26, 1979 General Session



Section 143 - City treasurer or deputy -- Duties with respect to issuance of checks.

The treasurer, or in his absence a deputy treasurer appointed by the governing body, shall sign all checks prepared by the auditor or recorder. Prior to affixing the signature, the treasurer or deputy treasurer shall determine that a sufficient amount is on deposit in the appropriate bank account of the city to honor the check. The governing body may also designate a person, other than the city auditor or the city recorder, to countersign checks.

Enacted by Chapter 26, 1979 General Session



Section 144 - City treasurer -- Warrants -- Order of payment.

In the absence of appropriate money, as set forth in Section 10-6-140, the treasurer shall pay all warrants in the order in which presented and as money becomes available for payment thereof in the appropriate funds of the city. The treasurer shall note upon the back of each warrant presented the date of presentation and the date of payment.

Enacted by Chapter 26, 1979 General Session



Section 145 - City treasurer -- Special assessments -- Application of proceeds.

All money received by the treasurer on any special assessment shall be applied to the payment of the improvement for which the assessment was made. The money shall be used for the payment of interest and principal on bonds or other indebtedness issued in settlement thereof, and shall be used for no other purpose whatever, except as otherwise provided in Section 10-6-131.

Enacted by Chapter 26, 1979 General Session



Section 146 - City treasurer -- Deposit of city funds -- Commingling with personal funds unlawful -- Suspension from office.

The treasurer shall promptly deposit all city funds in the appropriate bank accounts of the city. It shall be unlawful for any person to commingle city funds with his or her own money. Whenever it shall appear that the treasurer or any other officer is making profit out of public money, or is using the same for any purpose not authorized by law, such treasurer or officer shall be suspended from office.

Enacted by Chapter 26, 1979 General Session



Section 147 - Quarterly financial reports -- First and second class cities.

The city auditor in cities of the first and second class shall prepare and present to the governing body appropriate quarterly financial reports, prepared in the manner prescribed in the Uniform Accounting Manual for Utah Cities.

Amended by Chapter 48, 1981 General Session



Section 148 - Monthly and quarterly financial reports -- Cities of the third, fourth, and fifth class.

The city recorder or other delegated person in each city of the third, fourth, or fifth class shall prepare and present to the governing body monthly summary financial reports and quarterly detail financial reports, prepared in the manner prescribed in the Uniform Accounting Manual for Utah Cities.

Amended by Chapter 292, 2003 General Session



Section 150 - Annual financial reports -- Independent audit reports.

(1) Within 180 days after the close of each fiscal period or, for a city that has adopted a fiscal period that is a biennial period, within 180 days after both the mid-point and the close of the fiscal period, the city recorder or other delegated person shall present to the governing body an annual financial report prepared in conformity with generally accepted accounting principles, as prescribed in the Uniform Accounting Manual for Utah Cities.

(2) (a) The requirement under Subsection (1) to present an annual financial report may be satisfied by presentation of the audit report furnished by the independent auditor, if the financial statements included are appropriately prepared and reviewed with the governing body.

(b) Notwithstanding the acceptability of the audit report furnished by the independent auditor in substitution for financial statements prepared by an officer of the city, the governing body has the responsibility for those financial statements.

(c) The independent auditor has the responsibility of reporting whether the governing body's financial statements are prepared in conformity with generally accepted accounting principles.

(3) Copies of the annual financial report or the audit report furnished by the independent auditor shall be filed with the state auditor and shall be filed as a public document in the office of the city recorder.

Amended by Chapter 323, 2009 General Session



Section 151 - Independent audit requirements.

Independent audits of all cities are required to be performed in conformity with Title 51, Chapter 2a, Accounting Reports from Political Subdivisions, Interlocal Organizations, and Other Local Entities Act.

Amended by Chapter 19, 2008 General Session



Section 152 - Notice that audit completed and available for inspection.

Within 10 days following the receipt of the audit report furnished by the independent auditor, the city auditor in cities having an auditor and the city recorder in all other cities shall:

(1) prepare and publish:

(a) (i) at least twice in a newspaper of general circulation published within the county, a notice to the public that the audit of the city has been completed; or

(ii) if a newspaper of general circulation is not published within the county, the notice required by this section may be posted in three public places; and

(b) a notice, published in accordance with Section 45-1-101, to the public that the audit of the city has been completed; and

(2) make a copy of the notice described in Subsection (1)(a) available for inspection at the office of the city auditor or recorder.

Amended by Chapter 388, 2009 General Session



Section 154 - Duties of state auditor -- Adoption and expansion of uniform system.

(1) The state auditor shall:

(a) prescribe uniform accounting and reporting procedures for cities, in conformity with generally accepted accounting principles;

(b) conduct a continuing review and modification of such procedures to improve them;

(c) prepare and supply each city with suitable budget and reporting forms; and

(d) prepare instructional materials, conduct training programs and render other services deemed necessary to assist cities in implementing the uniform accounting, budgeting and reporting procedures.

(2) The Uniform Accounting Manual for Utah Cities shall prescribe reasonable exceptions and modifications for fourth and fifth class cities to the uniform system of accounting, budgeting, and reporting.

(3) The state auditor shall establish and conduct a continuing review of suggested measurements and procedures for program and performance budgeting and reporting which may be evaluated on a statewide basis.

(4) Cities may expand the uniform accounting and reporting procedures to better serve their needs; however, no deviations from or alterations to the basic prescribed classification systems for the identity of funds and accounts shall be made.

Amended by Chapter 413, 2013 General Session



Section 156 - State auditor to evaluate fiscal practices.

The state auditor shall continually analyze and evaluate the accounting, budgeting and reporting practices and experiences of specific cities selected by the state auditor and shall make such information available to all cities.

Enacted by Chapter 26, 1979 General Session



Section 157 - Director of finance in certain cities and towns.

(1) The legislative body of a city of the third, fourth, or fifth class or of a town may, by resolution or ordinance, create a director of finance position to perform the financial duties and responsibilities of the city recorder or town clerk, as the case may be, as established by this chapter.

(2) A director of finance:

(a) shall be:

(i) a qualified person; and

(ii) appointed and removed by the mayor, with the advice and consent of the legislative body; and

(b) may not assume the duties of the city or town treasurer.

(3) The legislative body may adopt the financial administrative duties of the director of finance prescribed in the Uniform Accounting Manual for Utah Cities.

Amended by Chapter 375, 2010 General Session



Section 158 - Financial administration ordinance -- Adoption -- Purpose.

The governing body under the council-mayor optional form of government shall, and the governing body of any other city may, adopt a financial administration ordinance, which would, with appropriate budgetary controls, authorize the mayor, director of finance, or other official approved by the council, to act as the financial officer for the purpose of approving:

(1) payroll checks, if the checks are prepared in accordance with a salary schedule established in a personnel ordinance or resolution; or

(2) routine expenditures, such as utility bills, payroll-related expenses, supplies, materials, and payments on city-approved contracts and capital expenditures which were referenced in the budget document and approved by an appropriation resolution adopted for the current fiscal year.

Amended by Chapter 119, 1985 General Session



Section 159 - Financial administration ordinance -- Provisions.

The financial administration ordinances adopted pursuant to Section 10-6-158 shall provide for the following:

(1) a maximum sum over which all purchases may not be made without the approval of the mayor in the council-mayor optional form of government or the governing body in other cities; however, this section does not prevent the mayor in the council-mayor optional form of government or the governing body in other cities from approving all or part of a list of verified claims, including a specific claim in an amount in excess of the stated maximum, where certified by the appropriate financial officer or officers of the city;

(2) that the financial officer be bonded for a reasonable amount; and

(3) such other provisions as the governing body may deem advisable.

Amended by Chapter 378, 2010 General Session






Article 7 - Miscellaneous Powers of Cities and Towns

Section 3 - Participation in and cooperation with local health department -- Adoption of ordinances.

Each municipality shall participate in and cooperate with the local health department operating in the county in which the municipality is located. The municipality shall cooperate with the board of health of the local health department in the adoption of ordinances necessary for the protection of public health.

Amended by Chapter 249, 2002 General Session



Section 4 - Water supply -- Acquisition -- Condemnation -- Protest -- Special election -- Determination of just compensation.

(1) The board of commissioners, city council or board of trustees of any city or town may acquire, purchase or lease all or any part of any water, waterworks system, water supply or property connected therewith, and whenever the governing body of a city or town shall deem it necessary for the public good such city or town may bring condemnation proceedings to acquire the same; provided, that if within 30 days after the passage and publication of a resolution or ordinance for the purchase or lease or condemnation herein provided for one-third of the resident taxpayers of the city or town, as shown by the assessment roll, shall protest against the purchase, lease or condemnation proceedings contemplated, such proposed purchase, lease or condemnation shall be referred to a special election, and if confirmed by a majority vote thereat, shall take effect; otherwise it shall be void.

(2) In all condemnation proceedings the value of land affected by the taking shall be considered in connection with the water or water rights taken for the purpose of supplying the city or town or the inhabitants thereof with water.

(3) In determining just compensation in a condemnation proceeding under this section in a municipality located in a county of the first class where a determination of market value of what is proposed to be taken is impractical because there is no meaningful market for what is proposed to be taken, the value shall be:

(a) presumed to be the amount the owner paid to acquire ownership of what is proposed to be taken, as adjusted by a change in value due to post-acquisition deterioration and any other factor reasonably and equitably bearing on the value of what is proposed to be taken; and

(b) determined by applying equitable considerations including:

(i) whether the owner will be unjustly enriched;

(ii) whether the owner acquired the property by exaction or similar method; and

(iii) the extent to which the consideration the owner provided in acquiring the property consists of an obligation to maintain the property and whether that obligation will be assumed by the municipality because of the condemnation.

(4) This section may not be construed to provide the basis for a municipality's condemnation of a political subdivision of the state or of the political subdivision's property or holdings.

Amended by Chapter 378, 2010 General Session



Section 5 - Limitations on lease or purchase.

It is not lawful for any city or town to lease or purchase any part of such waterworks less than the whole, or to lease the same, unless the contract therefor shall provide that the city or town shall have control thereof and that the net revenues therefrom shall be divided proportionately to the interests of the parties thereto; said contract shall also provide a list of water rates to be enforced during the term of such contract.

Amended by Chapter 378, 2010 General Session



Section 6 - Contracts for lighting public buildings, streets, and alleys.

The board of commissioners, city council, or the board of trustees may enter into a contract on behalf of the city or town for the lighting of its public buildings, streets, alleys, and other public places for a period of time that the board of commissioners, city council, or board of trustees may consider advisable.

Amended by Chapter 105, 2012 General Session



Section 7 - Bond issues for water, light, and sewers.

(1) A city of the first or second class may incur an indebtedness, not exceeding in the aggregate with all other indebtedness 8% of the value of the taxable property in the city, for the purpose of supplying the city with water, artificial light, or sewers, when the works for supplying the water, light, and sewers are owned and controlled by the city.

(2) A city of the third, fourth, or fifth class or a town may become indebted to an amount not exceeding in the aggregate with all other indebtedness 12% of the value of the taxable property in the city or town for the purpose of supplying the city or town with water, artificial light, or sewers, when the works for supplying the water, light, and sewers are owned and controlled by the city or town.

Amended by Chapter 292, 2003 General Session



Section 8 - Resolution on bond issue -- Election as provided by Local Government Bonding Act.

When the board of commissioners, city council or the town board of trustees of any city or town shall have decided that incurring such bonded indebtedness is advisable, it shall by resolution specify the purpose for which the indebtedness is to be created and the amount of bonds which it is proposed to issue, and shall provide for submitting the question of the issue of such bonds to the qualified electors of the city or town at the next general election, or at a special election to be called for that purpose by the board of commissioners, city council or board of trustees in such manner and subject to such conditions as is provided in Title 11, Chapter 14, Local Government Bonding Act. This section does not require an election for the issuance of refunding bonds or other bonds not required by the Constitution to be voted at an election.

Amended by Chapter 105, 2005 General Session



Section 9 - Sale of bonds -- Amount -- Tax levy to pay interest -- Utility rates -- Sinking fund -- Serial or term bonds.

The board of commissioners, city council or board of trustees as the case may be shall provide by ordinance for the issuance and disposal of such bonds; provided, that no such bonds shall be sold for less than their face value. The board of commissioners, city council or board of trustees shall annually levy on all taxable property within the boundaries of the issuer a sufficient tax to pay the interest on such indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time for which such bonds are issued which levy shall be made without regard to any statutory limitation on the taxing power of such issuer which may now exist or, unless an express contrary provision appears in the statute, which may hereafter be enacted by the legislature; provided, that whenever bonds shall have been issued for the purpose of supplying any city or town with artificial light, water or other public utility the rates or charges for the service of the system or plant so constructed may be made sufficient to meet such payments, in addition to operating and maintenance expenses, and taxes shall be levied to meet any deficiencies. Water or sewer bonds may be issued for a period not exceeding 40 years; other bonds may be issued for a period not exceeding 20 years. Such bonds may be either serial or term bonds.

Amended by Chapter 2, 1953 Special Session 1



Section 10.5 - Authority to require written application for water or sewer service and to terminate service for failure to pay -- Limitations.

(1) A municipality that owns or controls a system for furnishing water or for providing sewer service may:

(a) before furnishing water or providing sewer service to a property, require the property owner or an authorized agent to submit a written application, signed by the owner or an authorized agent, agreeing to pay for all water furnished or sewer service provided to the property, respectively, whether occupied by the owner or by a tenant or other occupant, according to the ordinances, rules, and regulations adopted by the municipality; and

(b) if an owner fails to pay for water furnished or sewer service provided to the owner's property, discontinue furnishing water or providing sewer service to the property, respectively, until all amounts for water furnished or sewer service provided, respectively, are paid, subject to Subsection (2).

(2) (a) A municipality may not use an owner's failure to pay for water furnished or sewer service provided to the owner's property as a basis for not furnishing water or providing sewer service to the property after ownership of the property is transferred to a subsequent owner.

(b) A municipality may not require an owner to pay for water that was furnished or sewer service that was provided to the property before the owner's ownership.

Amended by Chapter 316, 2004 General Session



Section 12 - Scarcity of water -- Limitation on use.

In the event of scarcity of water the mayor of any city or the president of the board of trustees of any town may, by proclamation, limit the use of water for any purpose other than domestic purposes to such extent as may be required for the public good in the judgment of the board of commissioners or city council of any city or the board of trustees of any town.

No Change Since 1953



Section 13 - Right of entry on premises of water user.

All authorized persons connected with the waterworks of any city or town shall have the right to enter upon any premises furnished with water by such city or town to examine the apparatus, the amount of water used and the manner of use, and to make all necessary shutoffs for vacancy, delinquency or violation of the ordinances, rules or regulations enacted or adopted by such city or town.

No Change Since 1953



Section 14 - Rules and regulations for use of water.

Every city and town may enact ordinances, rules and regulations for the management and conduct of the waterworks system owned or controlled by it.

No Change Since 1953



Section 14.1 - Declaration of public policy.

Whereas, the purification of drinking water and the treatment of raw sewage are important to public health and welfare and create an unusual need for money with which to create proper facilities for the protection of the people of the state of Utah, it is hereby declared to be the public policy of this state to grant the privilege to municipalities to raise funds to improve the aforementioned health standards, to encourage the municipalities to provide that no waste shall be discharged into any waters of the state of Utah without first being given proper treatment, to provide for the treatment of water to be used for drinking purposes to protect the health of the citizens and to give municipalities the discretion to determine the priority of development of the facilities directed toward the elimination of health hazards and pollution of public waters. The construction of the facilities herein mentioned shall be given an early priority in those areas where the present welfare of the people is endangered by the lack of such facilities.

Amended by Chapter 3, 1953 Special Session 1



Section 14.2 - Special tax -- Grant of power to levy.

There is granted to the municipalities of the state not in an improvement district created for the purpose of establishing and maintaining a sewage collection, treatment, or disposal system or a system for the supply, treatment, or distribution of water pursuant to the provisions of Title 17B, Chapter 2a, Part 4, Improvement District Act, in addition to all other rights of assessment, the right to levy a tax annually not to exceed .0008 per dollar of taxable value of taxable property in the municipality. The money raised by the levy shall be placed in a special fund and used only for the purpose of financing the construction of facilities to purify the drinking water of the municipality and the construction of facilities for the treatment and disposal of the sewage of the municipality, or to pay principal and interest on bonds issued for the construction of facilities if construction has actually commenced subsequent to the enactment of this statute. The municipality may accumulate from year to year and reserve in the special fund the money raised for this purpose. The levy shall be made and collected in the same manner as other property taxes are levied and collected by municipalities.

Amended by Chapter 329, 2007 General Session



Section 14.3 - Time limit for cities of first class.

In cities of the first class the authority to levy an additional .0008 per dollar of taxable value of taxable property above the overall limitation provided by Section 10-6-133 shall be limited to a period of 10 years from the date of the first levy.

Amended by Chapter 22, 1989 General Session



Section 15 - Sale or lease of electrical generation and distribution system -- Appraisal and vote required -- Manner of conducting the election.

(1) (a) Before selling or leasing in their entirety the works and plant constructed, purchased, or used by the municipality for the purpose of generating or distributing electrical energy for light, heat, or power purposes, the municipal legislative body shall:

(i) cause an appraisal of the property proposed to be sold or leased to be made under the supervision of three resident taxpayers of the municipality, to be appointed by the municipal legislative body; and

(ii) provide for submitting to the registered voters of the municipality the question of the sale or lease of the property, at the next general election or at a special election called for that purpose.

(b) The value of the property determined in an appraisal under Subsection (1)(a)(i) shall include all items that the municipal legislative body determines to add value to or subtract value from the property.

(2) (a) Subject to Subsection (2)(b), each election under Subsection (1)(a)(ii) shall be called and conducted in the same manner as provided by statute for the issue of bonds in Section 10-7-8, the necessary changes in the form of the ballot being made.

(b) Each notice of election required under Section 11-14-202 for an election held under Subsection (1)(a)(ii) shall include:

(i) a summary of the appraisal made under Subsection (1)(a)(i), including the amount of the appraisal; and

(ii) the name of each bidder who submitted a bid that was opened and considered under Section 10-7-17 and the amount of each bid.

(3) In the process of selling or leasing in their entirety the municipality's electrical works and plant, a municipal legislative body may take whatever action it considers appropriate and in the sequence it considers appropriate, subject to the requirements of this section and Sections 10-7-16 and 10-7-17.

Amended by Chapter 105, 2005 General Session



Section 16 - Call for bids -- Notice -- Contents.

(1) (a) Before holding an election under Subsection 10-7-15(1)(a)(ii), the municipal legislative body shall open to bid the sale or lease of the property mentioned in Section 10-7-15.

(b) The municipal legislative body shall cause notice of the bid process to be given by publication for at least three consecutive weeks:

(i) in a newspaper published or having general circulation in the city or town; and

(ii) as required in Section 45-1-101.

(c) The notice described in Subsection (1) shall:

(i) give a general description of the property to be sold or leased;

(ii) specify the time when sealed bids for the property, or for a lease on the property, will be received; and

(iii) specify the time when and the place where the bids will be opened.

(2) (a) As used in this section and in Section 10-7-17, "responsible bidder" means an entity with a proven history of successful operation of an electrical generation and distribution system, or an equivalent proven history.

(b) Subject to Subsection (2)(c), a municipal legislative body may receive or refuse to receive any bid submitted for the sale or lease of the electrical works and plant.

(c) A municipal legislative body may not receive a bid unless the municipal legislative body determines that the bid is submitted by a responsible bidder.

Amended by Chapter 388, 2009 General Session



Section 17 - Opening of bids -- Amount to equal or exceed appraised value and amount of outstanding indebtedness.

At the time and place mentioned in the notice under Section 10-7-16, all bids received by the municipal legislative body for the property sought to be sold or leased shall be opened and considered, and the municipal legislative body shall, subject to approval of voters at an election held under Section 10-7-15, accept the bid of the highest responsible bidder, as defined in Section 10-7-16, if the bid price:

(1) (a) is for an amount equal to or exceeding the appraised value of the property to be sold, as determined under Subsection 10-7-15(1); or

(b) in the judgment of the municipal legislative body, is an adequate price for the property; and

(2) equals or exceeds the total principal and interest on any outstanding bonds and other indebtedness issued for the purpose of constructing the works or plant.

Amended by Chapter 90, 2002 General Session



Section 18 - Disposition of money received.

(1) All money received from the sale of property under Sections 10-7-15 through 10-7-17 shall be kept in a separate fund, and may not be expended, or mixed with other funds of the city or town, until all bonds and other indebtedness issued for the purchase or construction of the plant or works, together with accumulated interest thereon, have first been paid.

(2) If the property sold brings an amount in excess of the outstanding bonds and other indebtedness issued for the purchase or construction of the property sold, the excess shall be deposited in a bank in this state under direction of the municipal legislative body, and may not thereafter be expended except for some municipal purpose by authority given by the registered voters of the city or town at a general or special election called and conducted in the manner set forth in Sections 10-7-7 and 10-7-8.

Amended by Chapter 378, 2010 General Session



Section 19 - Election to authorize -- Notice -- Ballots.

(1) The board of commissioners or city council of any city or the board of trustees of any incorporated town is authorized to aid and encourage the building of railroads by granting to any railroad company for depot or other railroad purposes real property of such city or incorporated town, not necessary for municipal or public purposes, upon such limitations and conditions as the board of commissioners, council or board of trustees may prescribe; provided, however, that no such grant shall be made to any railroad company unless the question of making it has been submitted to the qualified electors of the city or town at the next municipal election, or special election to be called for that purpose by the board of commissioners, city council or town board.

(2) If the question is submitted at a special election, it shall be held as nearly as practicable in conformity with the general election laws of the state.

(3) Notice of an election described in Subsection (2) shall be given by publication:

(a) (i) in a newspaper published or having general circulation in the city or town once a week for four weeks prior to the election; or

(ii) if there is not a newspaper as described in Subsection (3)(a)(i), then by posting notices; and

(b) in accordance with Section 45-1-101 for four weeks prior to the election.

(4) The board of commissioners, city council or town board shall cause ballots to be printed and furnished to the qualified electors, which shall read: "For the proposed grant for depot or other railroad purposes: Yes. No."

(5) If a majority of the qualified electors voting thereon shall have voted in favor of such grant, the board of commissioners, city council or town board shall then proceed to convey the property to the railroad company.

Amended by Chapter 388, 2009 General Session



Section 20.5 - Restrictions on municipality procurement of architect-engineer services.

(1) As used in this section, "architect-engineer services" means those professional services within the scope of the practice of architecture as defined in Section 58-3a-102, or professional engineering as defined in Section 58-22-102.

(2) When a municipality elects to obtain architect or engineering services by using a competitive procurement process and has provided public notice of its competitive procurement process:

(a) a higher education entity, or any part of one, may not submit a proposal in response to the municipality's competitive procurement process; and

(b) the municipality may not award a contract to perform the architect or engineering services solicited in the competitive procurement process to a higher education entity or any part of one.

Enacted by Chapter 21, 2000 General Session



Section 26 - Streets and alleys used by railway companies.

(1) As used in this section and in Sections 10-7-27, 10-7-29, 10-7-30, 10-7-31, 10-7-32, and 10-7-33, the terms "railway company" or "street railway company" means any company which owns or operates railway tracks on, along or across a street or alley in any city or town.

(2) Nothing contained in this section or in the sections referred to in Subsection (1) shall be construed to exempt any railway company from keeping every portion of every street and alley used by it and upon or across which tracks shall be constructed at or near the grade of such streets in good and safe condition for public travel, but it shall keep the same planked, paved, macadamized or otherwise in such condition for public travel as the governing body of the city or town may from time to time direct, keeping the plank, pavement or other surface of the street or alley level with the top of the rails of the track. The portions of the streets or alleys to be so kept and maintained by all such railway companies shall include all the space between their different rails and tracks and also a space outside of the outer rail of each outside track of at least two feet in width, and the tracks herein referred to shall include not only the main tracks but also all sidetracks, crossings and turnouts constructed for the use of such railways.

Amended by Chapter 27, 1969 General Session



Section 27 - Street railway companies to restore streets.

Every street railway company shall at its own expense restore the pavement, including the foundation thereof, of every street disturbed by it in the construction, reconstruction, removal or repair of its tracks, to the same condition as before the disturbance thereof, to the satisfaction of the governing body having charge of such street. The obligation imposed hereby shall, in cities other than cities of the first class, be in lieu and substitution of any and all other obligations of any such company to pave, repave or repair any street, or to pay any part of the cost thereof, and may be enforced in the same manner as similar obligations are or may be enforced under the laws of this state. Nothing herein contained shall be considered to relieve any such company from the repayment of any money which has heretofore been advanced or expended by any city for any paving heretofore done under or by virtue of a specific contract or agreement made and entered into between the board of commissioners or the city council of any city and such company providing for the repayment thereof, but the obligation for such repayment shall be and remain enforceable as if this section had not been passed.

No Change Since 1953



Section 29 - Railway companies to repave streets.

All railway companies shall be required to pave or repave at their own cost all the space between their different rails and tracks and also a space two feet wide outside of the outer rails of the outside tracks in any city or town, including all sidetracks, crossings and turnouts used by such companies. Where two or more companies occupy the same street or alley with separate tracks each company shall be responsible for its proportion of the surface of the street or alley occupied by all the parallel tracks as herein required. Such paving or repaving by such railway companies shall be done at the same time and shall be of the same material and character as the paving or repaving of the streets or alleys upon which the track or tracks are located, unless other material is specially ordered by the municipality. Such railway companies shall be required to keep that portion of the street which they are herein required to pave or repave in good and proper repair, using for that purpose the same material as the street upon which the track or tracks are laid at the point of repair or such other material as the governing body of the city may require and order; and as streets are hereafter paved or repaved street railway companies shall be required to lay in the best approved manner a rail to be approved by the governing body of the city. The tracks of all railway companies when located upon the streets or avenues of a city or town shall be kept in repair and safe in all respects for the use of the traveling public, and such companies shall be liable for all damages resulting by reason of neglect to keep such tracks in repair, or for obstructing the streets. For injuries to persons or property arising from the failure of any such company to keep its tracks in proper repair and free from obstructions such company shall be liable and the city or town shall be exempt from liability. The word "railway companies" as used in this section shall be taken to mean and include any persons, companies, corporations or associations owning or operating any street or other railway in any city or town.

No Change Since 1953



Section 30 - Failure to pay for repairs -- Lien on company's property.

In the event of the refusal of any such company to pave, repave or repair as required herein when so directed, upon the paving or repaving of any street upon which its track is laid, the municipality shall have power to pave, repave or repair the same, and the cost and expense of such paving, repaving or repairing may be collected by levy and sale of any property of such company in the same manner as special taxes are now or may be collected. Special taxes for the purpose of paying the cost of any such paving or repaving, macadamizing or repairing of any such railway may be levied upon the track, including the ties, iron, roadbed, right of way, sidetracks and appurtenances, and buildings and real estate belonging to any such company and used for the purpose of such railway business all as one property, or upon such parts of such track, appurtenances and property as may be within the district paved, repaved, macadamized or repaired, and shall be a lien upon the property levied upon from the time of the levy until satisfied. No mortgage, conveyance, pledge, transfer or encumbrance of any such property or of any rolling stock or personal property of any such company, created or suffered by it after the time when any street or part thereof upon which any railway shall have been laid shall have been ordered paved, repaved, macadamized or repaired shall be made or suffered except subject to the lien of such special taxes, if such levy is in contemplation.

No Change Since 1953



Section 31 - Sale of property to satisfy claims for special taxes.

The city treasurer shall have the power and authority to seize any personal property belonging to any such company for the satisfaction of any such special taxes when delinquent, and to sell the same upon advertisement and in the same manner as constables are now or may be authorized to sell personal property upon execution; but failure so to do shall in no wise affect or impair the lien of the tax or any proceeding allowed by law for the enforcement thereof. The railroad track or any other property upon which such special taxes shall be levied, or so much thereof as may be necessary, may be sold for the payment of such special taxes in the same manner and with the same effect as real estate upon which special taxes are levied may be sold.

No Change Since 1953



Section 32 - Actions to recover taxes.

It shall also be competent for any municipality to bring a civil action against any party owning or operating any such railway liable to pay such taxes to recover the amount thereof, or any part thereof, delinquent and unpaid, in any court having jurisdiction of the amount, and obtain judgment and have execution therefor, and no property, real or personal, shall be exempt from any such execution; provided, that real estate may not be levied upon by execution except by execution out of the district court on judgment therein, or transcript of judgment filed therein, as is now or hereafter may be provided by law. No defense shall be allowed in any such civil action except such as goes to the groundwork, equity and justice of the tax, and the burden of proof shall rest upon the party assailing the tax. In case part of such special tax shall be shown to be invalid, unjust or inequitable, judgment shall be rendered for such amount as is just and equitable.

Amended by Chapter 378, 2010 General Session



Section 33 - Delinquent taxes -- Installment payments -- Election and waiver.

It shall be competent for the governing body, upon the written application of any company owning any such railway, to provide that such special taxes shall become delinquent and be payable in installments as in case of taxes levied upon abutting real estate as herein provided, but such application shall be taken and deemed a waiver of any and all objections to such taxes and the validity thereof. Such application shall be made at or before the final levy of such taxes.

No Change Since 1953



Section 65 - Party plaintiff -- Successive actions permitted.

All actions brought to recover any fine or to enforce any penalty under an ordinance of a city or town shall be brought in the corporate name of the city or town as plaintiff. No prosecution, recovery, or acquittal for the violation of any such ordinance shall constitute a defense to any other prosecution of the same person for any other violation of any such ordinance although the different causes of action existed at the same time and if united would not have exceeded the jurisdiction of a justice court judge.

Amended by Chapter 59, 1990 General Session



Section 66 - Fines and forfeitures to be paid to treasurer -- Exceptions.

Except where otherwise provided by law in relation to fines, fees, and forfeitures imposed or received by district courts, all fines and forfeitures for the violation of ordinances shall be paid into the treasury of the corporation at such times and in such manner as may be prescribed by ordinance.

Amended by Chapter 198, 1996 General Session



Section 67 - Pleading -- Reference to ordinance -- Judgment enforced by imprisonment.

In all actions for the violation of any ordinance it shall be sufficient if the complaint refers to the title and section of the ordinance under which such action is brought. Any person upon whom any fine or penalty shall be imposed may upon the order of the court before whom the conviction is had be committed to the county jail or the city prison or to such other place as may be provided for the incarceration of offenders until such fine, penalty and costs shall be fully paid.

No Change Since 1953



Section 68 - Service of process and arrests.

Any peace officer may serve any process or make any arrest authorized to be made by any city or town officer.

No Change Since 1953



Section 69 - Corporations may be complained against.

A corporation violating any of the provisions of a city or town ordinance may be complained against the same as a natural person.

No Change Since 1953



Section 70 - Corporate violation -- Summons -- Forms.

Whenever complaint is made against a corporation for violation of a city or town ordinance summons shall be issued thereon substantially in the following form:

State of Utah,

County of __________

In the __________ court, in and for the city (or town) of __________, county of __________ __________ city, (or town) __________

vs. __________

SUMMONS.

The state of Utah, to (naming the corporation):

You are hereby summoned to be and appear before the above entitled court at the courtroom thereof on the __________ day of __________ at the hour of __________ o'clock __m., then and there to answer a charge made against you upon the complaint of __________ for (designating the offense in general terms), a copy of which complaint is hereto attached.

__________(month\day\year).

Witness:

The Honorable ___________________________________________________________

Judge of said court.

______________________ Clerk

By_______________ Deputy Clerk.

In courts having a clerk the summons, with a copy of the complaint attached, shall be signed by the clerk thereof, and in courts having no clerk the summons shall be signed by the judge or justice thereof.

Amended by Chapter 75, 2000 General Session



Section 71 - Corporate violation -- Summons -- Time and manner of service.

The summons and copy of complaint shall be served at least 24 hours before the hour of appearance fixed therein by delivering to and leaving a copy thereof with the president or other head of the corporation, or the secretary, the cashier, or the managing or process agent thereof, and by showing to him the original summons.

Amended by Chapter 378, 2010 General Session



Section 72 - Appearance by agent of corporation -- Bench warrant for default.

At the time appointed in the summons, the corporation shall appear by agent or attorney and plead thereto the same as a natural person. In case no appearance is made on or before the hour appointed, the court may issue a bench warrant for the person served as the officer or agent of the corporation, requiring him to be brought forthwith before the court to plead on its behalf.

Amended by Chapter 378, 2010 General Session



Section 73 - Corporate violation -- Hearing -- Penalty imposed to be a fine.

After the plea of the corporation is entered the court shall fix a time for the hearing of the cause, and thereafter the proceedings therein shall be the same as in the cases of natural persons charged with violating a city or town ordinance, except that in cases of conviction the penalty imposed in all instances shall be by way of fine.

Amended by Chapter 378, 2010 General Session



Section 74 - Execution on judgment against corporation.

Whenever a fine and costs, either or both, shall be imposed upon a corporation upon conviction for a violation of a city or town ordinance, judgment therefor may be collected on execution issued out of the court in the same manner as an execution in a civil action.

No Change Since 1953



Section 76 - Payment of witness fees and mileage.

Whenever a criminal action arising out of the violation of a city or town ordinance is tried on appeal, the per diems and mileage of witnesses for the prosecution shall be paid out of the treasury of the city or town in which such action originated.

No Change Since 1953



Section 79 - Power of board of city commissioners or council to provide for development of resources.

The boards of city commissioners or city councils of the respective cities within the state are authorized and empowered to provide for the development of the city's mineral, water, manpower, industrial and other resources.

Enacted by Chapter 16, 1965 General Session



Section 80 - Development committee -- Appointment of members -- Terms, compensation and expenses, vacancies and removal of members.

The board of city commissioners or council of any city within the state is hereby authorized and empowered to appoint by resolution an unpaid commission of three or more members, to be known as the city resource development committee. One or more members of the board of city commissioners or council shall be designated by the board of city commissioners or council as members of such committee. Each of the other members of the committee shall be a resident of the city. The term of appointed members of the committee shall be two years and until their respective successors have been appointed. The members of the committee shall serve as such without compensation, except that the board of city commissioners or council may provide for reimbursement of the members of the committee for actual expenses incurred, upon presentation of proper receipts and vouchers. The board of city commissioners or council shall provide for the filling of vacancies in the membership of the committee and for the removal of a member for nonperformance of duty or misconduct.

Enacted by Chapter 16, 1965 General Session



Section 81 - Development committee -- Election of officers -- Employment of executive director.

The city resource development committee may elect such officers from its members as it may deem advisable and may, with consent and approval of the board of city commissioners or council, employ an executive director for the committee.

Enacted by Chapter 16, 1965 General Session



Section 82 - Development committee -- Functions.

It shall be the function of the city resource development committee to assist in the development of the city's mineral, water, manpower, industrial and other resources, and to make such recommendations to the board of city commissioners or council for resource development programs as it may deem advisable.

Enacted by Chapter 16, 1965 General Session



Section 83 - Power of board of city commissioners or council to contract with other authorities.

The board of city commissioners or council may co-operate with and enter into contracts with other municipalities, local communities and counties for the purpose of promoting the development of the economic resources of their respective areas.

Enacted by Chapter 16, 1965 General Session



Section 84 - Expenditure of city funds authorized.

The board of city commissioners or council may expend city funds as are deemed advisable to carry out the purposes of this act.

Enacted by Chapter 16, 1965 General Session



Section 85 - Support of the arts.

The governing body of any municipality may provide for and appropriate funds for the support of the arts, including music, dance, theatre, crafts and visual, folk and literary art, for the purpose of enriching the lives of its residents and may establish guidelines for the support of the arts.

Amended by Chapter 378, 2010 General Session



Section 86 - Municipality may adopt Utah Procurement Code -- Hiring of professional architect, engineer, or surveyor.

(1) The governing body of any municipality may adopt any or all of the provisions of Title 63G, Chapter 6a, Utah Procurement Code, or the rules promulgated pursuant to that code.

(2) Notwithstanding Subsection (1), the governing body of each municipality that engages the services of a professional architect, engineer, or surveyor and considers more than one such professional for the engagement:

(a) shall consider, as a minimum, in the selection process:

(i) the qualifications, experience, and background of each firm submitting a proposal;

(ii) the specific individuals assigned to the project and the time commitments of each to the project; and

(iii) the project schedule and the approach to the project that the firm will take; and

(b) may engage the services of a professional architect, engineer, or surveyor based on the criteria under Subsection (2)(a) rather than solely on lowest cost.

Amended by Chapter 347, 2012 General Session






Article 8 - Powers and Duties of Municipalities

Section 1 - Control of finances and property.

The boards of commissioners and city councils of cities shall have the power to control the finances and property of the corporation.

No Change Since 1953



Section 1.5 - Authority to make benefits generally available to employees, their dependents, and an adult designee -- Registry authorized -- Limitations.

(1) A municipality may, by ordinance enacted by the municipal legislative body, make benefits generally available to all municipal employees, their dependents, and an unmarried employee's financially dependent or interdependent adult designee.

(2) (a) Subject to Subsection (2)(b), a municipality may, by ordinance enacted by the municipal legislative body, create a registry for adult relationships of financial dependence or interdependence.

(b) A municipality may not create or maintain a registry or other means that defines, identifies, or recognizes and gives legal status or effect to a domestic partnership, civil union, or domestic cohabitation relationship other than marriage.

(3) The municipality's recognition of an adult designee, the creation and maintenance of a registry under Subsection (2)(a), and any certificate issued to or other designation of a person on the municipality's registry are not and may not be treated the same as or substantially equivalent to marriage.

(4) Neither an ordinance under Subsection (1) or (2)(a) nor a registry created under Subsection (2)(a) making an employee benefit available to an adult designee may create, modify, or affect a spousal, marital, or parental status, duty, or right.

(5) An ordinance, executive order, rule, or regulation adopted or other action taken before, on, or after May 5, 2008 that is inconsistent with this section is void.

Enacted by Chapter 127, 2008 General Session



Section 1.7 - Use of incremental tax revenue for relocation expenses of displaced mobile home park residents.

(1) As used in this section:

(a) "Displaced mobile home park resident" means a resident within a mobile home park who is required to relocate his or her residence from the mobile home park because of development activities that will change the use of the property on which the mobile home park is located.

(b) "Former mobile home park property" means property on which a mobile home park was located but whose use has changed from a mobile home park because of development activities that require mobile home park residents to relocate.

(c) "Incremental tax revenue" means property tax revenue that:

(i) is generated from a former mobile home park property located within a municipality;

(ii) exceeds the amount of property tax revenue the former mobile home park property would have generated if its use had not changed from a mobile home park; and

(iii) is levied and collected by:

(A) the municipality in which the former mobile home park property is located; or

(B) another taxing entity.

(d) "Taxing entity" has the same meaning as defined in Section 59-2-102.

(2) A municipality may use incremental tax revenue to pay some or all of the relocation expenses of a displaced mobile home park resident.

(3) Any taxing entity may share some or all of its incremental tax revenue with a municipality for use as provided in Subsection (2).

Enacted by Chapter 98, 2009 General Session



Section 2 - Appropriations -- Acquisition and disposal of property -- Municipal authority -- Corporate purpose -- Procedure -- Notice of intent to acquire real property.

(1) (a) A municipal legislative body may:

(i) appropriate money for corporate purposes only;

(ii) provide for payment of debts and expenses of the corporation;

(iii) subject to Subsections (4) and (5), purchase, receive, hold, sell, lease, convey, and dispose of real and personal property for the benefit of the municipality, whether the property is within or without the municipality's corporate boundaries, if the action is in the public interest and complies with other law;

(iv) improve, protect, and do any other thing in relation to this property that an individual could do; and

(v) subject to Subsection (2) and after first holding a public hearing, authorize municipal services or other nonmonetary assistance to be provided to or waive fees required to be paid by a nonprofit entity, whether or not the municipality receives consideration in return.

(b) A municipality may:

(i) furnish all necessary local public services within the municipality;

(ii) purchase, hire, construct, own, maintain and operate, or lease public utilities located and operating within and operated by the municipality; and

(iii) subject to Subsection (1)(c), acquire by eminent domain, or otherwise, property located inside or outside the corporate limits of the municipality and necessary for any of the purposes stated in Subsections (1)(b)(i) and (ii), subject to restrictions imposed by Title 78B, Chapter 6, Part 5, Eminent Domain, and general law for the protection of other communities.

(c) Each municipality that intends to acquire property by eminent domain under Subsection (1)(b) shall, upon the first contact with the owner of the property sought to be acquired, deliver to the owner a copy of a booklet or other materials provided by the Office of the Property Rights Ombudsman, created under Section 13-43-201, dealing with the property owner's rights in an eminent domain proceeding.

(d) Subsection (1)(b) may not be construed to diminish any other authority a municipality may claim to have under the law to acquire by eminent domain property located inside or outside the municipality.

(2) (a) Services or assistance provided pursuant to Subsection (1)(a)(v) is not subject to the provisions of Subsection (3).

(b) The total amount of services or other nonmonetary assistance provided or fees waived under Subsection (1)(a)(v) in any given fiscal year may not exceed 1% of the municipality's budget for that fiscal year.

(3) It is considered a corporate purpose to appropriate money for any purpose that, in the judgment of the municipal legislative body, provides for the safety, health, prosperity, moral well-being, peace, order, comfort, or convenience of the inhabitants of the municipality subject to the following:

(a) The net value received for any money appropriated shall be measured on a project-by-project basis over the life of the project.

(b) The criteria for a determination under this Subsection (3) shall be established by the municipality's legislative body. A determination of value received, made by the municipality's legislative body, shall be presumed valid unless it can be shown that the determination was arbitrary, capricious, or illegal.

(c) The municipality may consider intangible benefits received by the municipality in determining net value received.

(d) (i) Prior to the municipal legislative body making any decision to appropriate any funds for a corporate purpose under this section, a public hearing shall be held.

(ii) Notice of the hearing described in Subsection (3)(d)(i) shall be published:

(A) (I) in a newspaper of general circulation at least 14 days before the date of the hearing; or

(II) if there is no newspaper of general circulation, by posting notice in at least three conspicuous places within the municipality for the same time period; and

(B) on the Utah Public Notice Website created in Section 63F-1-701, at least 14 days before the date of the hearing.

(e) A study shall be performed before notice of the public hearing is given and shall be made available at the municipality for review by interested parties at least 14 days immediately prior to the public hearing, setting forth an analysis and demonstrating the purpose for the appropriation. In making the study, the following factors shall be considered:

(i) what identified benefit the municipality will receive in return for any money or resources appropriated;

(ii) the municipality's purpose for the appropriation, including an analysis of the way the appropriation will be used to enhance the safety, health, prosperity, moral well-being, peace, order, comfort, or convenience of the inhabitants of the municipality; and

(iii) whether the appropriation is necessary and appropriate to accomplish the reasonable goals and objectives of the municipality in the area of economic development, job creation, affordable housing, blight elimination, job preservation, the preservation of historic structures and property, and any other public purpose.

(f) (i) An appeal may be taken from a final decision of the municipal legislative body, to make an appropriation.

(ii) The appeal shall be filed within 30 days after the date of that decision, to the district court.

(iii) Any appeal shall be based on the record of the proceedings before the legislative body.

(iv) A decision of the municipal legislative body shall be presumed to be valid unless the appealing party shows that the decision was arbitrary, capricious, or illegal.

(g) The provisions of this Subsection (3) apply only to those appropriations made after May 6, 2002.

(h) This section applies only to appropriations not otherwise approved pursuant to Title 10, Chapter 5, Uniform Fiscal Procedures Act for Utah Towns, or Title 10, Chapter 6, Uniform Fiscal Procedures Act for Utah Cities.

(4) (a) Before a municipality may dispose of a significant parcel of real property, the municipality shall:

(i) provide reasonable notice of the proposed disposition at least 14 days before the opportunity for public comment under Subsection (4)(a)(ii); and

(ii) allow an opportunity for public comment on the proposed disposition.

(b) Each municipality shall, by ordinance, define what constitutes:

(i) a significant parcel of real property for purposes of Subsection (4)(a); and

(ii) reasonable notice for purposes of Subsection (4)(a)(i).

(5) (a) Except as provided in Subsection (5)(d), each municipality intending to acquire real property for the purpose of expanding the municipality's infrastructure or other facilities used for providing services that the municipality offers or intends to offer shall provide written notice, as provided in this Subsection (5), of its intent to acquire the property if:

(i) the property is located:

(A) outside the boundaries of the municipality; and

(B) in a county of the first or second class; and

(ii) the intended use of the property is contrary to:

(A) the anticipated use of the property under the general plan of the county in whose unincorporated area or the municipality in whose boundaries the property is located; or

(B) the property's current zoning designation.

(b) Each notice under Subsection (5)(a) shall:

(i) indicate that the municipality intends to acquire real property;

(ii) identify the real property; and

(iii) be sent to:

(A) each county in whose unincorporated area and each municipality in whose boundaries the property is located; and

(B) each affected entity.

(c) A notice under this Subsection (5) is a protected record as provided in Subsection 63G-2-305(8).

(d) (i) The notice requirement of Subsection (5)(a) does not apply if the municipality previously provided notice under Section 10-9a-203 identifying the general location within the municipality or unincorporated part of the county where the property to be acquired is located.

(ii) If a municipality is not required to comply with the notice requirement of Subsection (5)(a) because of application of Subsection (5)(d)(i), the municipality shall provide the notice specified in Subsection (5)(a) as soon as practicable after its acquisition of the real property.

Amended by Chapter 445, 2013 General Session



Section 2.5 - Prohibition against spending certain transportation funds.

(1) As used in this section:

(a) "Apportioned" means divided or assigned among the states based on a prescribed formula established in 23 U.S.C.

(b) "Authorization act" means an act of Congress enacted after July 1, 2009 that authorizes transportation programs from the Highway Trust Fund established in 26 U.S.C. Sec. 9503.

(2) A municipality may not spend project-specific funds that are allocated through an authorization act for a transportation-related project that is eligible for funds apportioned to the state in support of the statewide transportation improvement program unless the specified project is included on the statewide transportation improvement program.

Enacted by Chapter 332, 2009 General Session



Section 3 - Tax districts.

They may divide the city into districts for the purpose of local taxation as occasion may require.

No Change Since 1953



Section 4 - Special taxes and licenses.

(1) Municipal legislative bodies may:

(a) subject to Subsection (2), fix the amount, terms, and manner of issuing licenses; and

(b) consistent with general law, provide the manner and form in which special taxes are levied and collected.

(2) (a) Municipal legislative bodies may not discriminate between resident community businesses and nonresident community businesses in establishing license requirements.

(b) Municipal legislative bodies may not impose motor vehicle delivery license fees on persons or entities who:

(i) are licensed as dealers in another municipality; or

(ii) do not have a permanent business location in the municipality.

Amended by Chapter 78, 2008 General Session



Section 5 - Erection and care of buildings.

They may erect all needful buildings for the use of the city, and provide for their care.

No Change Since 1953



Section 6 - Borrowing power -- Warrants and bonds.

They may borrow money on the credit of the corporation for corporate purposes in the manner and to the extent allowed by the Constitution and the laws, and issue warrants and bonds therefor in such amounts and forms and on such conditions as they shall determine.

No Change Since 1953



Section 7 - Refunding bonds -- Purpose of issuance.

They may issue bonds in place of or to supply means to meet maturing bonds or for the consolidation or refunding of the same.

No Change Since 1953



Section 8 - Streets, parks, airports, parking facilities, public grounds, and pedestrian malls.

A municipal legislative body may lay out, establish, open, alter, widen, narrow, extend, grade, pave, or otherwise improve streets, alleys, avenues, boulevards, sidewalks, parks, airports, parking lots, or other facilities for the parking of vehicles off streets, public grounds, and pedestrian malls and may vacate the same or parts thereof, as provided in this title.

Amended by Chapter 254, 2005 General Session



Section 8.6 - Widening a street or alley.

Before a city may widen a street or alley in such a way that access to underground facilities is affected, the city shall notify in writing, and consult with, the owners or operators of the underground facilities, as defined in Section 54-8a-2, and utility facilities within the street or alley.

Enacted by Chapter 180, 1995 General Session



Section 9 - Bathhouses, playgrounds.

They may establish, maintain and provide for the supervision of bathhouses, public playgrounds, recreation places and swimming pools.

No Change Since 1953



Section 10 - Trees.

They may plant, or direct and regulate the planting of, ornamental shade trees in streets, parks and public grounds.

No Change Since 1953



Section 11 - Streets -- Encroachments, lighting, sprinkling, cleaning.

They may regulate the use of streets, alleys, avenues, sidewalks, crosswalks, parks and public grounds, prevent and remove obstructions and encroachments thereon, and provide for the lighting, sprinkling and cleaning of the same.

No Change Since 1953



Section 13 - Conduits, drains, etc.

They may regulate the opening and use of streets, alleys, sidewalks, crosswalks and public grounds for the laying of gas or water mains and of conduits and pipes, and the building and repairing of sewers, tunnels, conduits and drains.

No Change Since 1953



Section 14 - Water, sewer, gas, electricity, and public transportation -- Service beyond municipal limits -- Retainage -- Notice of service and agreement -- Cable television and public telecommunications services.

(1) A municipality may:

(a) construct, maintain, and operate waterworks, sewer collection, sewer treatment systems, gas works, electric light works, telecommunications lines, cable television lines, or public transportation systems;

(b) authorize the construction, maintenance and operation of the works or systems listed in Subsection (1)(a) by others;

(c) purchase or lease the works or systems listed in Subsection (1)(a) from any person or corporation; and

(d) sell and deliver the surplus product or service capacity of any works or system listed in Subsection (1)(a), not required by the municipality or the municipality's inhabitants, to others beyond the limits of the municipality, except the sale and delivery of:

(i) retail electricity beyond the municipal boundary is governed by Subsections (3) through (8); and

(ii) cable television services or public telecommunications services is governed by Subsection (11).

(2) If any payment on a contract with a private person, firm, or corporation to construct waterworks, sewer collection, sewer treatment systems, gas works, electric works, telecommunications lines, cable television lines, or public transportation systems is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

(3) (a) Except as provided in Subsection (3)(b), (5), or (9), a municipality may not sell or deliver the electricity produced or distributed by its electric works constructed, maintained, or operated in accordance with Subsection (1) to a retail customer located beyond its municipal boundary.

(b) A municipality that provides retail electric service to a customer beyond its municipal boundary on or before June 15, 2013, may continue to serve that customer if:

(i) on or before December 15, 2013, the municipality provides the electrical corporation, as defined in Section 54-2-1, that is obligated by its certificate of public convenience and necessity to serve the customer with an accurate and complete verified written notice described in Subsection (3)(c) that identifies each customer served by the municipality beyond its municipal boundary;

(ii) no later than June 15, 2014, the municipality enters into a written filing agreement for the provision of electric service with the electrical corporation; and

(iii) the Public Service Commission approves the written filing agreement in accordance with Section 54-4-40.

(c) The municipality shall include in the written notice required in Subsection (3)(b)(i) for each customer:

(i) the customer's meter number;

(ii) the location of the customer's meter by street address, global positioning system coordinates, metes and bounds description, or other similar method of meter location;

(iii) the customer's class of service; and

(iv) a representation that the customer was receiving service from the municipality on or before June 15, 2013.

(4) The written filing agreement entered into in accordance with Subsection (3)(b)(ii) shall require the following:

(a) The municipality shall provide electric service to a customer identified in accordance with Subsection (3)(b)(i) unless the municipality and the electrical corporation subsequently agree in writing that the electrical corporation will provide electric service to the customer.

(b) If a customer who is located outside the municipal boundary and who is not identified in accordance with Subsection (3)(b)(i) requests service from the municipality after June 15, 2013, the municipality may not provide that customer electric service unless the municipality submits a request to and enters into a written agreement with the electric corporation in accordance with Subsection (5).

(5) (a) A municipality may submit to the electrical corporation a request to provide electric service to an electric customer described in Subsection (4)(b).

(b) If a municipality submits a request, the electrical corporation shall respond to the request within 60 days.

(c) If the electrical corporation agrees to allow the municipality to provide electric service to the customer:

(i) the electrical corporation and the municipality shall enter into a written agreement;

(ii) the municipality shall agree in the written agreement to subsequently transfer service to the customer described in Subsection (4)(b) if the electrical corporation notifies, in writing, the municipality that the electrical corporation has installed a facility capable of providing electric service to the customer; and

(iii) the municipality may provide the service if the Public Service Commission approves the agreement in accordance with Section 54-4-40.

(d) The municipality or the electrical corporation may terminate the agreement for the provision of electric service if the Public Service Commission imposes a condition authorized in Section 54-4-40 that is a material change to the agreement.

(6) If the municipality and electrical corporation make a transfer described in Subsection (5)(c)(ii):

(a) (i) the municipality shall transfer the electric service customer to the electrical corporation; and

(ii) the electrical corporation shall provide electric service to the customer; and

(b) the municipality shall transfer a facility in accordance with and for the value as provided in Section 10-2-421.

(7) (a) In accordance with Subsection (7)(b), the municipality shall establish a reasonable mechanism for resolving potential future complaints by an electric customer located outside its municipal boundary.

(b) The mechanism shall require:

(i) that the rates and conditions of service for a customer outside the municipality's boundary are at least as favorable as the rates and conditions of service for a similarly situated customer within the municipality's boundary; and

(ii) if the municipality provides a general rebate, refund, or other payment to a customer located within the municipality's boundary, that the municipality also provide the same general rebate, refund, or other payment to a similarly situated customer located outside the municipality's boundary.

(8) The municipality is relieved of any obligation to transfer a customer described in Subsection (4)(b) or facility used to serve the customer in accordance with Subsection (5)(c)(ii) if the municipality annexes the property on which the customer is being served.

(9) (a) A municipality may provide electric service outside of its municipal boundary to a facility that is solely owned and operated by the municipality for municipal service.

(b) A municipality's provision of electric service to a facility that is solely owned and operated by the municipality does not expand the municipality's electric service area.

(10) Nothing in this section expands or diminishes the ability of a municipality to enter into a wholesale electrical sales contract with another municipality that serves electric customers to sell and deliver wholesale electricity to the other municipality.

(11) A municipality's actions under this section related to works or systems involving public telecommunications services or cable television services are subject to the requirements of Chapter 18, Municipal Cable Television and Public Telecommunications Services Act.

Amended by Chapter 242, 2013 General Session



Section 14.5 - Utility easements -- Use for water or sewerage service.

(1) If a municipality grants a general utility easement for the provision of electric, gas, or telephone service, the grant may also provide that the easement may be used by the corporation or other entity that provides water or sewerage service to the municipality's residents.

(2) A general utility easement described in Subsection (1) is subject to the provisions imposed on a public utility easement under Section 54-3-27.

(3) If a municipality acquires a utility easement through the exercise of its eminent domain power for use under this section, the owner of the servient estate may realign the easement at the servient estate owner's expense unless the alignment cannot be reasonably changed because of engineering or safety requirements.

Amended by Chapter 246, 2007 General Session



Section 15 - Waterworks -- Construction -- Extraterritorial jurisdiction.

They may construct or authorize the construction of waterworks within or without the city limits, and for the purpose of maintaining and protecting the same from injury and the water from pollution their jurisdiction shall extend over the territory occupied by such works, and over all reservoirs, streams, canals, ditches, pipes and drains used in and necessary for the construction, maintenance and operation of the same, and over the stream or source from which the water is taken, for 15 miles above the point from which it is taken and for a distance of 300 feet on each side of such stream and over highways along such stream or watercourse within said 15 miles and said 300 feet; provided, that the jurisdiction of cities of the first class shall be over the entire watershed, except that livestock shall be permitted to graze beyond one thousand feet from any such stream or source; and provided further, that each city of the first class shall provide a highway in and through its corporate limits, and so far as its jurisdiction extends, which may not be closed to cattle, horses, sheep or hogs driven through any such city, or through any territory adjacent thereto over which such city has jurisdiction, but the board of commissioners of such city may enact ordinances placing under police regulations the manner of driving such cattle, sheep, horses and hogs through such city, or any territory adjacent thereto over which it has jurisdiction. They may enact all ordinances and regulations necessary to carry the power herein conferred into effect, and are authorized and empowered to enact ordinances preventing pollution or contamination of the streams or watercourses from which the inhabitants of cities derive their water supply, in whole or in part, for domestic and culinary purposes, and may enact ordinances prohibiting or regulating the construction or maintenance of any closet, privy, outhouse or urinal within the area over which the city has jurisdiction, and provide for permits for the construction and maintenance of the same. In granting such permits they may annex thereto such reasonable conditions and requirements for the protection of the public health as they deem proper, and may, if deemed advisable, require that all closets, privies and urinals along such streams shall be provided with effective septic tanks or other germ-destroying instrumentalities.

Amended by Chapter 378, 2010 General Session



Section 16 - Watercourses leading to and within city -- Mill privileges.

They may control the water and watercourses leading to the city and regulate and control the watercourses and mill privileges within the city; provided, that the control may not be exercised to the injury of any right already acquired by actual owners.

Amended by Chapter 378, 2010 General Session



Section 17 - City may act as distributing agent -- Collection of operating costs from users.

When the governing body of a city is acting as distributing agent of water, not the property of the corporation, outside of or within its corporate limits, the governing body may annually prior to the commencement of the irrigation season determine and fix the sum deemed necessary to meet the expense of the current year for the purpose of controlling, regulating and distributing such water and constructing and keeping in repair the necessary means for diverting, conveying and distributing the same, and they may collect such sum from the persons entitled to the use of such water, pro rata according to acreage, whether the acreage is situate within or without the corporate boundary of the city; provided, that the funds so derived may not be appropriated or used for any other purpose, and in the event that a greater sum is collected in any one year than is necessary for said purpose, the excess thereof shall be carried to the account of the year next following and applied to the purpose for which it was collected. Such sum shall be fixed and collected as provided by ordinance, and until collected the same shall be a lien on such water rights and the land irrigated thereby.

Amended by Chapter 378, 2010 General Session



Section 18 - Acquisition of water sources -- Retainage.

(1) They may construct, purchase or lease and maintain canals, ditches, artesian wells and reservoirs, may appropriate, purchase or lease springs, streams or sources of water supply for the purpose of providing water for irrigation, domestic or other useful purposes; may prevent all waste of water flowing from artesian wells, and if necessary to secure sources of water supply, may purchase or lease land; they may also purchase, acquire or lease stock in canal companies and water companies for the purpose of providing water for the city and the inhabitants thereof.

(2) If any payment on a contract with a private person, firm, or corporation to construct canals, ditches, artesian wells, or reservoirs is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

Amended by Chapter 365, 1999 General Session



Section 19 - Water supply -- Special tax for increasing supply when city acting as distributing agent.

Whenever a city is acting as distributing agent of water, not the property of the corporation, outside of or within the corporate limits of such city, upon written petition of the owners of such water, it may increase the supply of water owned by such persons by any means provided in Section 10-8-18, and for that purpose may levy and collect from the owners of such water a tax not exceeding such sum per acre of land owned by such persons as may have been agreed upon and designated in said petition; said tax when so collected to be appropriated exclusively to said purposes, except such part thereof as is necessary to pay the expense of levying and collecting the same. Said tax shall constitute a lien upon the water rights of the persons and the land irrigated thereby, and shall be levied and collected as provided in Section 10-8-17.

No Change Since 1953



Section 20 - Lighting works -- Contracts -- Retainage.

(1) They may contract with and authorize any person, company or association to construct gas works, electric or other lighting works within the city, and give such persons, company or association the privilege of furnishing light for the public buildings, streets, sidewalks and alleys of the city for any length of time not exceeding three years.

(2) If any payment on a contract with a private person, firm, or corporation to construct gas works, electric or other lighting works within the city is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

Amended by Chapter 365, 1999 General Session



Section 21 - Lighting facilities -- Sale of gas and electric power -- Erection and removal of poles and wires.

They may provide for the lighting of streets and the erection of necessary appliances and lamp posts; may regulate the sale and use of gas, natural gas and electric or other lights and electric power within the city, and regulate the inspection of meters therefor; may prohibit or regulate the erection of telegraph, telephone or electric wire poles in the public grounds, streets or alleys, and the placing of wires thereon; and may require the removal from the public grounds, streets or alleys of any or all such poles, and the placing underground of any or all telegraph, telephone or electric wires.

No Change Since 1953



Section 22 - Water rates.

They may fix the rates to be paid for the use of water furnished by the city.

No Change Since 1953



Section 23 - Sidewalks -- Regulation and control -- Owners required to remove weeds, litter, snow and ice.

They may regulate and control the use of sidewalks and all structures thereunder or thereover; and they may require the owner or occupant, or the agent of any owner or occupant, of property to remove all weeds and noxious vegetation from such property, and in front thereof to the curb line of the street, and to keep the sidewalks in front of such property free from litter, snow, ice and obstructions.

No Change Since 1953



Section 24 - Litter in streets.

They may regulate and prevent the throwing or depositing of ashes, offal, dirt, garbage or any offensive matter in, and prevent injury or obstruction to, any street, sidewalk, avenue, alley, park or public ground.

No Change Since 1953



Section 25 - Crosswalks, curbs and gutters.

They may provide for and regulate the use of crosswalks, curbs and gutters.

No Change Since 1953



Section 26 - Signs and advertising material.

They may regulate or prevent the use of streets, sidewalks, public buildings and grounds for signs, signposts, awnings, horse troughs or racks, or for posting handbills or advertisements.

No Change Since 1953



Section 27 - Placards and handbills.

They may regulate or prohibit the exhibition, distribution or carrying of placards or handbills on the streets, public grounds or sidewalks.

No Change Since 1953



Section 28 - Flags and banners.

They may regulate or prevent the flying of flags, banners or signs across the streets or from houses.

No Change Since 1953



Section 29 - Sales and merchandising on streets.

They may regulate merchandising and sales upon the streets, sidewalks and public places.

No Change Since 1953



Section 30 - Traffic regulations.

They may regulate the movement of traffic on the streets, sidewalks and public places, including the movement of pedestrians as well as of vehicles, and the cars and engines of railroads, street railroads and tramways, and may prevent racing and immoderate driving or riding.

No Change Since 1953



Section 31 - Numbering houses and lots.

They may regulate the numbering of houses and lots.

No Change Since 1953



Section 32 - Naming streets and public places.

They may name streets, courts, parks, thoroughfares and other public places and change the names thereof.

No Change Since 1953



Section 33 - Railroads -- Tracks and franchises.

They may permit, regulate or prohibit the locating, constructing or laying of the tracks of any railroad, or tramway in any street, alley or public place; and may by ordinance grant franchises to railroad and street railroad companies, and to union railroad depot companies, to lay, maintain and operate in any street or part or parts of streets or other public places tracks therefor, but such permission may not be exclusive or for a longer time than one hundred years.

Amended by Chapter 378, 2010 General Session



Section 34 - Change of grade and crossings -- Nonuser as grounds for removal.

They may provide for or change the location, grade or crossing of any railroad; and declare a nuisance and take up and remove, or cause to be taken up and removed, the tracks of any railroad or street railway company which shall have been laid upon the streets of the city and which such railway company has failed to operate with cars for public use for a period of nine months after the laying thereof.

No Change Since 1953



Section 35 - Fences, cattle guards and street crossings -- Duty of railroads.

They may require railroad companies to fence their respective railroads or any portion of the same, and to construct cattle guards, crossings of streets and public roads, and keep the same in repair within the limits of the corporation.

No Change Since 1953



Section 36 - Flagmen -- Grade crossings -- Drains along tracks.

They may require railroad companies to keep flagmen at railroad crossings of streets, or otherwise provide protection against injury to persons or property; may compel railroad and street railroad companies to raise or lower their tracks to conform to any grade which at any time may be established by the city, so that such tracks may be crossed at any place on any street, alley or highway; may compel railway companies to make and keep open, and keep in repair, ditches, drains, sewers and culverts along and under their tracks, so that the natural or artificial drainage of adjacent property may not be impaired.

Amended by Chapter 378, 2010 General Session



Section 37 - Construction, repair, and maintenance of bridges, viaducts, and tunnels -- Retainage.

(1) They may construct and keep in repair bridges, viaducts and tunnels, and regulate the use thereof.

(2) If any payment on a contract with a private person, firm, or corporation to construct bridges, viaducts, or tunnels is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

Amended by Chapter 365, 1999 General Session



Section 38 - Drainage and sewage systems -- Construction regulation and control -- Retainage -- Mandatory hookup -- Charges for use -- Collection of charges -- Service to tenants -- Failure to pay for service -- Service outside municipality.

(1) (a) Boards of commissioners, city councils, and boards of trustees of cities and towns may construct, reconstruct, maintain, and operate, sewer systems, sewage treatment plants, culverts, drains, sewers, catch basins, manholes, cesspools, and all systems, equipment, and facilities necessary to the proper drainage, sewage, and sanitary sewage disposal requirements of the city or town and regulate the construction and use thereof.

(b) If any payment on a contract with a private person, firm, or corporation to construct or reconstruct sewer systems, sewage treatment plants, culverts, drains, sewers, catch basins, manholes, cesspools, and other drainage and sewage systems is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

(2) (a) In order to defray the cost of constructing, reconstructing, maintaining, or operating a sewer system or sewage treatment plant, a municipality may:

(i) require connection to the sewer system if the sewer is available and within 300 feet of the property line of a property with a building used for human occupancy; and

(ii) make a reasonable charge for the use of the sewer system.

(b) A municipality operating a waterworks system and a sewer system or sewage treatment plant may:

(i) make one charge for the combined use of water and the services of the sewer system or sewage treatment plant; and

(ii) adopt an ordinance requiring a property owner desiring water and sewer service to submit a written application, signed by the owner or the owner's authorized agent, agreeing to pay, according to the ordinance enacted by the municipality, for the water and sewer service furnished the owner.

(c) (i) If a person fails to connect to the sewer when connection is required under Subsection (2)(a)(i) or fails to pay for the sewer service as required under applicable municipal ordinances, then the municipality may cause the water to be shut off from the premises until the person has:

(A) hooked up to the sewer at the person's own expense; or

(B) paid in full for all sewer service.

(ii) A municipality may not use an owner's failure to pay for sewer service furnished to the owner's property as a basis for not furnishing water to the property after ownership of the property is transferred to a subsequent owner.

(d) A municipality may sell and deliver water or sewer services to others beyond the limits of the municipality from the surplus capacity of the municipality's waterworks or sewer system.

Amended by Chapter 316, 2004 General Session



Section 41 - Prostitution, lewd or perverted acts, gambling, and obscene or lewd publications.

(1) Boards of commissioners and city councils of cities may suppress and prohibit the keeping of disorderly houses, houses of ill fame or assignation, or houses kept by, maintained for, or resorted to or used by, one or more persons for acts of perversion, lewdness, or prostitution within the limits of the city and within three miles of the outer boundaries thereof, and may prohibit resorting thereto for any of the purposes aforesaid; they may also make it unlawful for any person to commit or offer or agree to commit an act of sexual intercourse for hire, lewdness, or moral perversion within the city, or for any person to secure, induce, procure, offer, or transport to any place within the city any person for the purpose of committing an act of sexual intercourse for hire, lewdness, or moral perversion, or for any person to receive or direct or offer or agree to receive or direct any person into any place or building within the city for the purpose of committing an act of sexual intercourse for hire, lewdness, or moral perversion, or for any person to aid, abet, or participate in the commission of any of the foregoing; and they may also suppress and prohibit gambling houses and gambling, lotteries and all fraudulent devices and practices, and all kinds of gaming, playing at dice or cards, and other games of chance, and the sale, distribution, or exhibition of obscene or lewd publications, prints, pictures, or illustrations.

(2) (a) A woman's breast feeding, including breast feeding in any place where the woman otherwise may rightfully be, does not under any circumstance constitute an obscene or lewd act, irrespective of whether or not the breast is covered during or incidental to feeding.

(b) Boards of commissioners and city councils of cities may not prohibit a woman's breast feeding in any location where she otherwise may rightfully be, irrespective of whether the breast is uncovered during or incidental to the breast feeding.

Amended by Chapter 131, 1995 General Session



Section 41.5 - Regulation of sexually oriented business.

(1) As used in this section:

(a) "Adult service" means dancing, serving food or beverages, modeling, posing, wrestling, singing, reading, talking, listening, or other performances or activities conducted by a nude or partially denuded individual for compensation.

(b) "Compensation" means:

(i) a salary;

(ii) a fee;

(iii) a commission;

(iv) employment;

(v) a profit; or

(vi) other pecuniary gain.

(c) (i) "Escort" means a person who, for compensation, dates, socializes with, visits, consorts with, or accompanies another, or offers to date, consort with, socialize with, visit, or accompany another:

(A) to a social affair, entertainment, or a place of amusement; or

(B) within:

(I) a place of public or private resort;

(II) a business or commercial establishment; or

(III) a private quarter.

(ii) "Escort" does not mean a person who provides business or personal services, including:

(A) a licensed private nurse;

(B) an aide for the elderly or a person with a disability;

(C) a social secretary or similar service personnel:

(I) whose relationship with a patron is characterized by a contractual relationship having a duration of 12 hours or more; and

(II) who provides a service not principally characterized as dating or socializing; or

(D) a person who provides services such as singing telegrams, birthday greetings, or similar activities:

(I) characterized by an appearance in a public place;

(II) contracted for by a party other than the person for whom the service is being performed; and

(III) of a duration not to exceed one hour.

(d) "Escort service" means any person who furnishes or arranges for an escort to accompany another individual for compensation.

(e) "Nude or partially denuded individual" means an individual with any of the following less than completely and opaquely covered:

(i) genitals;

(ii) the pubic region; or

(iii) a female breast below a point immediately above the top of the areola.

(f) (i) "Sexually oriented business" means a business at which any nude or partially denuded individual, regardless of whether the nude or partially denuded individual is an employee of the sexually oriented business or an independent contractor, performs any service for compensation.

(ii) "Sexually oriented business" includes:

(A) an escort service; or

(B) an adult service.

(2) A person employed in a sexually oriented business may not work in a municipality:

(a) if the municipality requires that a person employed in a sexually oriented business be licensed individually; and

(b) if the person is not licensed by the municipality.

(3) A business entity that conducts a sexually oriented business may not conduct business in a municipality:

(a) if the municipality requires that a sexually oriented business be licensed; and

(b) if the business entity is not licensed by the municipality.

Enacted by Chapter 398, 2010 General Session



Section 41.6 - Regulation of retail tobacco specialty business.

(1) As used in this section:

(a) "Community location" means:

(i) a public or private kindergarten, elementary, middle, junior high, or high school;

(ii) a licensed child-care facility or preschool;

(iii) a trade or technical school;

(iv) a church;

(v) a public library;

(vi) a public playground;

(vii) a public park;

(viii) a youth center or other space used primarily for youth oriented activities;

(ix) a public recreational facility; or

(x) a public arcade.

(b) "Retail tobacco specialty business" means a commercial establishment in which:

(i) the sale of tobacco products accounts for more than 35% of the total annual gross receipts for the establishment;

(ii) food and beverage products, excluding gasoline sales, is less than 45% of the total annual gross receipts for the establishment; and

(iii) the establishment is not licensed as a pharmacy under Title 58, Chapter 17b, Pharmacy Practice Act.

(c) "Tobacco product" means:

(i) any cigar, cigarette, or electronic cigarette as defined in Section 76-10-101;

(ii) a tobacco product as defined in Section 59-14-102, including:

(A) chewing tobacco; or

(B) any substitute for a tobacco product, including flavoring or additives to tobacco; and

(iii) tobacco paraphernalia as defined in Section 76-10-104.1.

(2) The regulation of a retail tobacco specialty business is an exercise of the police powers of the state, and through delegation, to other governmental entities.

(3) (a) Except as provided in Subsection (7), and beginning July 1, 2012, a municipality shall require an entity to be licensed as a retail tobacco specialty business to conduct business as a retail tobacco specialty business in a municipality.

(b) A municipality may issue a retail tobacco specialty business license to an entity if the entity complies with the provisions of Subsection (5).

(4) Except as provided in Subsection (7), and beginning July 1, 2012, a business entity that conducts a retail tobacco specialty business in a municipality shall be licensed by the municipality as a retail tobacco specialty business.

(5) (a) A municipality may not issue a license to a retail tobacco specialty business if it is located within:

(i) 1,000 feet of a community location;

(ii) 600 feet of another retail tobacco specialty business; or

(iii) 600 feet from property used or zoned for:

(A) agriculture use; or

(B) residential use.

(b) For purposes of Subsection (5)(a), the proximity requirements shall be measured in a straight line from the nearest entrance of the retail tobacco specialty business to the nearest property boundary of the community location, or agricultural or residential use, without regard to intervening structures or zoning districts.

(6) (a) Nothing in this section:

(i) requires a municipality to issue a business license to a retail tobacco specialty business; or

(ii) prohibits a municipality from adopting more restrictive requirements on a tobacco specialty business than provided for in this section.

(b) A municipality may revoke a business license issued under this section:

(i) if a licensee engages in a pattern of unlawful activity under Title 76, Chapter 10, Part 16, Pattern of Unlawful Activity Act;

(ii) if a licensee violates the regulations restricting the sale and distribution of cigarettes and smokeless tobacco to protect children and adolescents issued by the United States Food and Drug Administration, 21 C.F.R. Part 1140; or

(iii) under other provisions of state law or local ordinance.

(7) (a) In accordance with Subsection (7)(b), a retail tobacco specialty business that has a business license and is operating lawfully in a municipality on or before May 8, 2012, is exempt from Subsections (4) and (5).

(b) A retail tobacco specialty business may maintain an exemption under Subsection (7)(a) if:

(i) the business license is renewed continuously without relapse or permanent revocation;

(ii) the retail tobacco specialty business is not closed for business or otherwise suspends the sale of tobacco products for more than 60 consecutive days;

(iii) the retail tobacco specialty business does not substantially change the business premises or its business operation; and

(iv) the retail tobacco specialty business maintains the right to operate under the terms of other applicable laws, including zoning ordinances, building codes, and the business license issued prior to May 8, 2012.

Enacted by Chapter 154, 2012 General Session



Section 42 - Intoxicating liquors -- Prohibitions on manufacture, sale, possession, etc.

They may prohibit, except as provided by law, any person from knowingly having in his possession any intoxicating liquor, and the manufacture, sale, keeping or storing for sale, offering or exposing for sale, importing, carrying, transporting, advertising, distributing, giving away, exchanging, dispensing or serving of intoxicating liquors.

No Change Since 1953



Section 43 - Establishment and regulation of markets -- Sale of meats, poultry, etc.

They may establish markets and market houses, and provide for the regulation and use thereof, and provide for the place and the manner of sale of meats, poultry, fish, butter, cheese, lard, vegetables and all other provisions, and regulate the selling of the same.

No Change Since 1953



Section 44 - Food stuffs -- Regulation and inspection.

They may provide for and regulate the inspection of meats, fruit, poultry, fish, butter, cheese, lard, vegetables, flour, meal and all other provisions, and provide for the inspection, measurement or graduation of any merchandise, manufacture or commodity, and appoint the necessary officers therefor.

No Change Since 1953



Section 44.5 - Prohibition against regulation of nutritional information dissemination.

(1) A municipality may not regulate the dissemination of nutritional information or the content required to be placed on a menu, menu board, or food tag by a restaurant, eating establishment, or other food facility.

(2) An ordinance or regulation that violates Subsection (1) is void.

Enacted by Chapter 236, 2009 General Session



Section 45 - Weights and measures -- Inspection and sealing.

They may provide for the inspection, sealing and use of proper weights, measures, computing scales, and all weighing and measuring devices indicating the numerical value as well as weight or quantity.

No Change Since 1953



Section 46 - Plumbing -- Regulation of construction and repair -- Board of examiners.

They may regulate the construction, repair and use of vaults, cisterns, areas, hydrants, pumps, sewers, gutters and plumbing, and provide for a board of examiners to examine into the fitness and qualifications of persons following the plumbing trade, and may prescribe what qualifications are necessary for persons following said trade.

No Change Since 1953



Section 47 - Intoxication -- Fights -- Disorderly conduct -- Assault and battery -- Petit larceny -- Riots and disorderly assemblies -- Firearms and fireworks -- False pretenses and embezzlement -- Sale of liquor, narcotics, or tobacco to minors -- Possession of controlled substances -- Treatment of alcoholics and narcotics or drug addicts.

A municipal legislative body may prevent intoxication, fighting, quarreling, dog fights, cockfights, prize fights, bullfights, and all disorderly conduct and provide against and punish the offenses of assault and battery and petit larceny; the municipal legislative body may restrain riots, routs, noises, disturbances or disorderly assemblies in any street, house or place in the city; the municipal legislative body may regulate and prevent the discharge of firearms, rockets, powder, fireworks or any other dangerous or combustible material; the municipal legislative body may provide against and prevent the offense of obtaining money or property under false pretenses and the offense of embezzling money or property in all cases where the money or property embezzled or obtained under false pretenses does not exceed in value the sum of $500 and may prohibit the sale, giving away, or furnishing of narcotics, alcoholic beverages to a person younger than 21 years of age, or tobacco to any person younger than 19 years of age; cities may, by ordinance, prohibit the possession of controlled substances as defined in the Utah Controlled Substances Act or any other endangering or impairing substance, provided the conduct is not a class A misdemeanor or felony, and provide for treatment of alcoholics, narcotic addicts and other persons who are addicted to the use of drugs or intoxicants such that a person substantially lacks the capacity to control the person's use of the drugs or intoxicants, and judicial supervision may be imposed as a means of effecting their rehabilitation.

Amended by Chapter 140, 2012 General Session



Section 47.5 - Knives regulated by state.

(1) As used in this section, "knife" means a cutting instrument that includes a sharpened or pointed blade.

(2) The authority to regulate a knife is reserved to the state except where the Legislature specifically delegates responsibility to a municipality.

(3) (a) Unless specifically authorized by the Legislature or, subject to Subsection (3)(b), a municipal ordinance with a criminal penalty, a municipality may not enact or enforce an ordinance or a regulation pertaining to a knife.

(b) A municipality may not enact an ordinance with a criminal penalty pertaining to a knife that is:

(i) more restrictive than a state criminal penalty pertaining to a knife; or

(ii) has a greater criminal penalty than a state penalty pertaining to a knife.

Enacted by Chapter 272, 2011 General Session



Section 49 - Vagrants -- Arrest -- Fine -- Putting to work -- Municipal lodging.

They may arrest and fine or set to work on the streets or elsewhere all vagrants, mendicants and persons found in the city without visible means of support or some legitimate business, and may establish and maintain municipal lodging and eating houses.

No Change Since 1953



Section 50 - Disturbing the peace -- Public intoxication -- Fighting -- Obscene language -- Disorderly conduct -- Lewd behavior -- Interference with officers -- Trespass.

(1) Boards of commissioners and city councils of cities may provide for the punishment of any person or persons for:

(a) disturbing the peace or good order of the city;

(b) disturbing the peace of any person or persons;

(c) disturbing any lawful assembly;

(d) public intoxication;

(e) challenging, encouraging, or engaging in fighting;

(f) using obscene or profane language in a place or under circumstances which could cause a breach of the peace or good order of the city;

(g) engaging in indecent or disorderly conduct;

(h) engaging in lewd or lascivious behavior or conduct in the city; and

(i) interfering with any city officer in the discharge of his duty.

(2) Boards of commissioners and city councils of cities may provide for the punishment of trespass and such other petty offenses as the board of commissioners or city council may consider proper.

(3) (a) A woman's breast feeding, including breast feeding in any location where she otherwise may rightfully be, does not under any circumstance constitute a lewd or indecent act, irrespective of whether or not the breast is covered during or incidental to feeding.

(b) Boards of commissioners and city councils of cities may not prohibit a woman's breast feeding in any location where she otherwise may rightfully be, irrespective of whether the breast is uncovered during or incidental to the breast feeding.

Amended by Chapter 131, 1995 General Session



Section 51 - Beggars, prostitutes, swindlers -- Punishment.

They may provide for the punishment of tramps, street beggars, prostitutes, habitual disturbers of the peace, pickpockets, gamblers and thieves, or persons who practice any game, trick or device with intent to swindle.

No Change Since 1953



Section 52 - Buildings -- Fire limits -- Removal and destruction of buildings violating ordinance.

They may define fire limits and prescribe limits within which no building shall be constructed except of brick, stone or other incombustible material, without permission, and may cause the destruction or removal of any building constructed or repaired in violation of any ordinance, and cause all buildings and enclosures which may be in a dangerous state to be put in a safe condition or removed.

No Change Since 1953



Section 53 - Fire escapes -- Construction -- Building exits -- Fire extinguishers.

They may prescribe the manner of constructing stone, brick and other buildings, and the construction and maintenance of fire escapes; may cause all buildings used for public purposes to be provided with sufficient and ample means of exit and entrance, and to be supplied with necessary and appropriate appliances for the extinguishment of fire; may prevent the overcrowding thereof, and regulate the placing and use of seats, scenery, curtains, blinds, screens, or other appliances therein.

No Change Since 1953



Section 53.5 - Regulation of carbon monoxide detectors -- Enforcement against occupant only.

(1) Subject to Subsection (2), a municipality may not enforce an ordinance, rule, or regulation requiring the installation or maintenance of a carbon monoxide detector in a residential dwelling against anyone other than the occupant of the dwelling.

(2) Subsection (1) may not be construed to affect:

(a) a building permit applicant's obligation to comply with a building code that requires the installation of a carbon monoxide detector as part of new construction; or

(b) a municipality's ability to require a building permit applicant to comply with a building code that requires the installation of a carbon monoxide detector as part of new construction.

Enacted by Chapter 304, 2009 General Session



Section 54 - Regulation of construction and condition of chimneys and heating equipment -- Disposal of ashes.

They may prevent the dangerous construction and condition of chimneys, fireplaces, stoves, stovepipes, heaters, ovens, furnaces, boilers, and apparatus used in and about buildings and manufactories, and cause the same to be removed or placed in a safe condition; and may regulate and prevent the carrying on of manufacturing likely to cause fires, and may prevent the deposit of ashes in unsafe places.

No Change Since 1953



Section 55 - Fire departments -- Fire-fighting equipment -- Rules and regulations.

They may, except as otherwise provided by law, provide for the organization and support of a fire department, procure fire engines, hooks, ladders, buckets, hose and other apparatus, organize fire engine and hook and ladder companies, prescribe duties, rules and regulations for the government thereof, with such penalty as they may deem proper, and make all necessary appropriations therefor.

Amended by Chapter 19, 1957 General Session



Section 55.5 - Prohibition of flat response fee.

(1) A municipality, or a person who contracts with a municipality to provide emergency services:

(a) may not impose a flat fee, or collect a flat fee, from an individual involved in a traffic incident; and

(b) may only charge the individual for the actual cost of services provided in responding to the traffic incident, limited to:

(i) medical costs for:

(A) transporting an individual from the scene of a traffic accident; or

(B) treatment of a person injured in a traffic accident;

(ii) repair to damaged public property, if the individual is legally liable for the damage;

(iii) the cost of materials used in cleaning up the traffic accident, if the individual is legally liable for the traffic accident; and

(iv) towing costs.

(2) If a municipality, or a person who contracts with a municipality to provide emergency services, imposes a charge on more than one individual for the actual cost of responding to a traffic incident, the municipality or person contracting with the municipality shall apportion the charges so that it does not receive more for responding to the traffic incident than the actual response cost.

Enacted by Chapter 230, 2011 General Session



Section 56 - Storage of combustibles and explosives -- Use of lights -- Bonfires.

They may regulate or prevent the storage of gunpowder, tar, pitch, resin, coal, oil, gas, gasoline, benzine, turpentine, nitroglycerine, petroleum or any of the products thereof, and other combustible or explosive substances or materials, and the use of lights in stables, shops and other places, and the building of bonfires.

No Change Since 1953



Section 57 - Inspection of boilers -- Licensing of stationary engineers.

They may provide for the inspection and may regulate the use of steam boilers, provide for the examination, regulation and licensing of stationary engineers and others having charge or control of stationary engines, motors, boilers or steam or power generating apparatus, or elevators, within the corporate limits of the city.

No Change Since 1953



Section 58 - Jails and workhouses -- Establishment and maintenance.

The governing body of a city or town may:

(1) establish, erect, and maintain city jails, houses of correction, and workhouses for the temporary confinement, not to exceed 72 hours, of persons convicted of violating any city ordinances;

(2) make rules for the government of them;

(3) appoint necessary jailers and keepers; and

(4) use the county correctional facilities, including the county jail, for the confinement or punishment of offenders on the following conditions:

(a) a city or town may use the county correctional facilities without payment of compensation or reimbursement for incarceration costs or costs associated with booking of offenders in county correctional facilities;

(b) subject to any conditions that are imposed by law; and

(c) with the consent of the county legislative body which may include, without limitation, the allocation or rationing of correctional facility capacity and prohibition of booking for classes of offenses or offenders. These limitations shall be applied equally to all entities using the county correctional facilities.

(5) If consent is given for the use of the county correctional facilities, the sheriff, at the sheriff's discretion, may assign offenders to county correctional facilities or programs or transfer offenders between facilities or programs.

(6) Nothing contained in this section shall:

(a) preclude cities, towns, and counties from executing written agreements containing terms or conditions for the use of the county jail; or

(b) invalidate any agreements entered into prior to July 1, 2004.

Amended by Chapter 353, 2007 General Session



Section 58.5 - Contracting for management, maintenance, operation, or construction of jails.

(1) (a) The governing body of a city or town may contract with private contractors for management, maintenance, operation, and construction of city jails.

(b) The governing body may include a provision in the contract that requires that any jail facility meet any federal, state, or local standards for the construction of jails.

(2) If the governing body contracts only for the management, maintenance, or operation of a jail, the governing body shall include provisions in the contract that:

(a) require the private contractor to post a performance bond in the amount set by the governing body;

(b) establish training standards that shall be met by jail personnel;

(c) require the private contractor to provide and fund training for jail personnel so that the personnel meet the standards established in the contract and any other federal, state, or local standards for the operation of jails and the treatment of jail prisoners;

(d) require the private contractor to indemnify the city or town for errors, omissions, defalcations, and other activities committed by the private contractor that result in liability to the city or town;

(e) require the private contractor to show evidence of liability insurance protecting the city or town and its officers, employees, and agents from liability arising from the construction, operation, or maintenance of the jail, in an amount not less than those specified in Title 63G, Chapter 7, Governmental Immunity Act of Utah;

(f) require the private contractor to:

(i) receive all prisoners committed to the jail by competent authority; and

(ii) provide them with necessary food, clothing, and bedding in the manner prescribed by the governing body; and

(g) prohibit the use of inmates by the private contractor for private business purposes of any kind.

(3) A contractual provision requiring the private contractor to maintain liability insurance in an amount not less than the liability limits established by Title 63G, Chapter 7, Governmental Immunity Act of Utah, may not be construed as waiving the limitation on damages recoverable from a governmental entity or its employees established by that chapter.

Amended by Chapter 378, 2010 General Session



Section 59 - Cruelty to animals.

They may prohibit cruelty to animals.

No Change Since 1953



Section 60 - Nuisances.

They may declare what shall be a nuisance, and abate the same, and impose fines upon persons who may create, continue or suffer nuisances to exist.

No Change Since 1953



Section 62 - Cemeteries -- Purchase and operation.

The city legislative body may:

(1) purchase, hold, and pay for lands within or without the corporate limits for the burial of the dead, and all necessary grounds for hospitals;

(2) have and exercise police jurisdiction over those lands, and over any cemetery used by the inhabitants of the city;

(3) survey, plat, map, fence, ornament, and otherwise improve, manage, and operate public burial and cemetery grounds;

(4) convey cemetery lots owned by the city, and pass ordinances for the protection and governing of these grounds consistent with Title 8, Chapter 5, Municipal Cemeteries;

(5) contract for the care and improvement of cemeteries and cemetery lots, and for any compensation for the care and improvement;

(6) receive deposits for the care of lots and invest the deposits by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act; and

(7) pay the cost of the care from any proceeds from the investment.

Amended by Chapter 9, 2001 General Session



Section 63 - Burial of dead -- Vital statistics.

They may regulate the burial of the dead, consistent with Title 8, Chapter 5, Municipal Cemeteries, the registration of births and deaths, direct the returning and keeping of bills of mortality, and impose penalties on physicians, sextons, and others for any default therein.

Amended by Chapter 9, 2001 General Session



Section 65 - Dogs -- License and tax -- Destruction, sale or other disposal.

They may license, tax, regulate or prohibit the keeping of dogs, and authorize the destruction, sale or other disposal of the same when at large contrary to ordinance.

Amended by Chapter 23, 1967 General Session



Section 66 - Offensive businesses -- Regulation of management and construction.

They may direct the location and regulate the management and construction of packing houses, dairies, tanneries, canneries, renderies, bone factories, slaughterhouses, butcher shops, soap factories, foundries, breweries, distilleries, livery stables and blacksmith shops in and within one mile of the limits of the corporation.

No Change Since 1953



Section 67 - Pigsties, privies, other offensive establishments -- Prohibiting establishment.

They may prohibit any offensive, unwholesome business or establishment in and within one mile of the limits of the corporation, compel the owner of any pigsty, privy, barn, corral, sewer or other unwholesome or nauseous house or place to cleanse, abate or remove the same, and may regulate the location thereof.

No Change Since 1953



Section 68 - Census.

They may provide for the taking of censuses, but no census shall be taken oftener than once in five years, except as otherwise provided by law.

No Change Since 1953



Section 69 - Conduct that interferes with or impedes traffic.

(1) Except as provided in Subsection (2), the governing body of a city or town may prohibit or regulate conduct on a highway or sidewalk if the conduct interferes with or impedes traffic, including:

(a) rolling a hoop;

(b) playing ball;

(c) flying a kite;

(d) riding a bicycle or tricycle; or

(e) any other conduct or activity that interferes with traffic.

(2) A governing body of a city or town may not prohibit or regulate conduct under Subsection (1) if the prohibition or regulation is inconsistent with or conflicts with any provision in Title 41, Chapter 6a, Traffic Code.

Amended by Chapter 360, 2013 General Session



Section 70 - Lumberyards and combustible materials.

They may regulate or prohibit the keeping of any lumberyard, and the placing or piling or selling of any lumber, timber, wood or other combustible material within the fire limits of the city.

No Change Since 1953



Section 71 - Waterworks -- Police and fire signals -- Retainage.

(1) They may purchase, construct, lease, rent, manage and maintain any system or part of any system of waterworks, hydrants and supplies of water, telegraphic or other police or fire signals, and pass all ordinances, penal or otherwise, that shall be necessary for the full protection, maintenance, management and control of the property so leased, purchased or constructed.

(2) If any payment on a contract with a private person, firm, or corporation to construct all or part of any waterworks system is retained or withheld, it shall be retained or withheld and released as provided in Section 13-8-5.

Amended by Chapter 365, 1999 General Session



Section 72 - Libraries and reading rooms -- Establishment and maintenance.

They may establish, maintain and regulate free public libraries and reading rooms, as provided by law, and may perpetuate such free libraries and reading rooms as may have been heretofore established in the city.

No Change Since 1953



Section 73 - Processions and demonstrations.

They may regulate or prohibit all public demonstrations and processions which interfere with public traffic or tend to cause disorder.

No Change Since 1953



Section 74 - Burial of indigents.

They may provide for the burial of the indigent dead and pay the expenses thereof.

No Change Since 1953



Section 75 - Destitute children.

They may authorize the taking, and provide for the safekeeping and education for such periods of time as may be expedient, for all children who are destitute of proper parental care.

No Change Since 1953



Section 76 - Noise abatement -- Street performances.

They may prevent the ringing of bells, blowing of horns and bugles, crying of goods by auctioneers and others, and the making of other noises, for the purpose of business, amusement or otherwise, and prevent all performances and devices tending to the collection of persons on the streets or sidewalks of the city.

No Change Since 1953



Section 77 - Untied animals in streets.

They may compel persons to fasten animals attached to vehicles standing or remaining in the street.

No Change Since 1953



Section 78 - Official bonds and reports.

They may require all municipal officers and agents, elected or appointed, to give bond and security for the faithful performance of their duties, and require from every officer of the city at any time a report in detail of all transactions in his office or any matters connected therewith.

No Change Since 1953



Section 79 - Creating offices -- Filling vacancies.

They may create any office they may deem necessary for the good government of the city, and provide for filling vacancies in elective and appointive offices, and prescribe the powers, duties and compensation of all officers of the city, except as otherwise provided by law.

No Change Since 1953



Section 81 - Social clubs and athletic associations.

They may regulate all social clubs, recreational associations, athletic associations and kindred associations, whether incorporated or not, which maintain club rooms or regular meeting rooms within the corporate limits of the city.

No Change Since 1953



Section 82 - Railroads -- Removal of unused tracks.

They may require the tracks of any railroad or street railway company to be taken up and removed which shall have been laid upon the streets or highways of the city, and which remain in the streets or highways contrary to the terms of the franchise of the company, or which are declared by the governing body a nuisance, or which such company has failed to operate for a period of nine months prior to the time when such nuisance shall be declared, and shall have the power to declare any of the acts specified in this section a nuisance.

No Change Since 1953



Section 83 - Railroad gates -- Kind and quality -- Installation.

They may require any railroad or street railway company to place gates at any place along its tracks, and may designate the places where such gates shall be placed, and the nature, kind and quality of such gates.

No Change Since 1953



Section 84 - Ordinances, rules, and regulations -- Passage -- Penalties.

(1) The municipal legislative body may pass all ordinances and rules, and make all regulations, not repugnant to law, necessary for carrying into effect or discharging all powers and duties conferred by this chapter, and as are necessary and proper to provide for the safety and preserve the health, and promote the prosperity, improve the morals, peace and good order, comfort, and convenience of the city and its inhabitants, and for the protection of property in the city.

(2) The municipal legislative body may enforce obedience to the ordinances with fines or penalties in accordance with Section 10-3-703.

Amended by Chapter 323, 2000 General Session



Section 84.5 - Limitations on employee benefits imposed by a municipality.

(1) For the purpose of this section:

(a) "Accident and health insurance" is as defined in Section 31A-1-301.

(b) "Employee" means an individual employed by an employer.

(c) "Employee benefit" means one or more benefits or services provided to:

(i) an employee; or

(ii) a dependent of an employee.

(d) "Private employer" means a person who has one or more employees employed in the same business, or in or about the same establishment, under any contract of hire, express or implied, oral or written.

(e) "Insurance" is as defined in Section 31A-1-301.

(f) "Life insurance" is as defined in Section 31A-1-301.

(2) A municipality may not enact or enforce an ordinance that establishes, mandates, or requires a private employer to establish or offer an employee benefit, including:

(a) accident and health insurance;

(b) life insurance;

(c) sick leave; or

(d) family medical leave.

(3) Nothing in this section prohibits a municipality from considering an employee benefit described in Subsection (2) among other criteria when issuing a request for proposals.

Enacted by Chapter 87, 2012 General Session



Section 85 - Prison labor and fines.

They may provide by ordinance that any person committed to the county or municipal jail or other place of incarceration as a punishment or in default of the payment of a fine, or fine and costs, shall be required to work for the city at such labor as his strength will permit not exceeding eight hours in each working day; and that a judgment that the defendant pay a fine or a fine and costs may also direct that he be imprisoned until the amount thereof is satisfied, specifying the extent of imprisonment which cannot exceed one day for each $2 of such amount.

No Change Since 1953



Section 85.5 - "Rental dwelling" defined -- Municipality may require a business license or a regulatory business license and inspections -- Exception.

(1) As used in this section, "rental dwelling" means a building or portion of a building that is:

(a) used or designated for use as a residence by one or more persons; and

(b) (i) available to be rented, loaned, leased, or hired out for a period of one month or longer; or

(ii) arranged, designed, or built to be rented, loaned, leased, or hired out for a period of one month or longer.

(2) (a) The legislative body of a municipality may by ordinance require the owner of a rental dwelling located within the municipality:

(i) to obtain a business license pursuant to Section 10-1-203; or

(ii) (A) to obtain a regulatory business license to operate and maintain the rental dwelling in accordance with Section 10-1-203.5; and

(B) to allow inspections of the rental dwelling as a condition of obtaining a regulatory business license.

(b) A municipality may not require an owner of multiple rental dwellings or multiple buildings containing rental dwellings to obtain more than one regulatory business license for the operation and maintenance of those rental dwellings.

(c) A municipality may not charge a fee for the inspection of a rental dwelling.

(d) If a municipality's inspection of a rental dwelling, allowed under Subsection (2)(a)(ii)(B), approves the rental dwelling for purposes of a regulatory business license, a municipality may not inspect that rental dwelling except as provided for in Section 10-1-203.5.

(3) A municipality may not:

(a) interfere with the ability of an owner of a rental dwelling to contract with a tenant concerning the payment of the cost of a utility or municipal service provided to the rental dwelling; or

(b) except as required under the State Construction Code or an approved code under Title 15A, State Construction and Fire Codes Act, for a structural change to the rental dwelling, or as required in an ordinance adopted before January 1, 2008, require the owner of a rental dwelling to retrofit the rental dwelling with or install in the rental dwelling a safety feature that was not required when the rental dwelling was constructed.

(4) Nothing in this section shall be construed to affect the rights and duties established under Title 57, Chapter 22, Utah Fit Premises Act, or to restrict a municipality’s ability to enforce its generally applicable health ordinances or building code, a local health department's authority under Title 26A, Chapter 1, Local Health Departments, or the Utah Department of Health's authority under Title 26, Utah Health Code.

Amended by Chapter 289, 2012 General Session



Section 85.6 - Definitions -- Electronic payments -- Fee.

(1) As used in this section:

(a) "Electronic payment" means the payment of money to a municipality by electronic means, including by means of a credit card, charge card, debit card, prepaid or stored value card or similar device, or automatic clearinghouse transaction.

(b) "Electronic payment fee" means an amount of money to defray the discount fee, processing fee, or other fee charged by a credit card company or processing agent to process an electronic payment.

(c) "Processing agent" means a bank, transaction clearinghouse, or other third party that charges a fee to process an electronic payment.

(2) A municipality may accept an electronic payment for the payment of funds which the municipality could have received through another payment method.

(3) A municipality that accepts an electronic payment may charge an electronic payment fee.

Enacted by Chapter 29, 2005 General Session



Section 85.7 - Implements of husbandry tracking debris onto municipal roads.

A municipality may not prohibit or punish the tracking of dirt, mud, or other debris onto a municipal road resulting from the operation of an implement of husbandry if the operation of the implement of husbandry is consistent with accepted agricultural practices.

Enacted by Chapter 214, 2006 General Session



Section 85.8 - Indemnification of farmers markets.

A municipality may:

(1) operate a farmers market, as defined in Section 4-5-2, on municipality-owned property in order to promote economic development;

(2) indemnify a food producer participating in the farmers market; and

(3) define the scope of the indemnification in an agreement with the food producer.

Enacted by Chapter 146, 2007 General Session



Section 85.9 - Preservation of historical areas and sites.

A municipality may:

(1) expend public funds to preserve, protect, or enhance an historical area or site;

(2) acquire an historical area or site by direct purchase, contract, lease, trade, or gift;

(3) obtain an easement or right-of-way across public or private property to ensure access or proper development of an historical area or site;

(4) protect an historical area or site;

(5) ensure proper development and utilization of land or an area adjacent to an historical area or site; and

(6) enter into an agreement with a private individual for the right to purchase an historical area or site if and when the private individual elects to sell or dispose of the owner's property.

Enacted by Chapter 360, 2008 General Session



Section 86 - Organization, operation, maintenance, and funding of system for public transit authorized.

(1) The governing body of any municipality may adopt a resolution allowing the municipality to organize, operate, and maintain a system for public transit within the municipality and to impose a sales and a use tax to fund the system for public transit as provided in Section 59-12-2213.

(2) The authority granted municipalities by this section to organize, operate, and maintain a system for public transit is inapplicable to a municipality located in or within five highway or roadway miles of the boundary of an existing transit district, unless the existing transit district consents to the organization and operation of the system for public transit by the municipality.

Amended by Chapter 263, 2010 General Session



Section 89 - Damage to abutting property -- Liability of city.

Whenever by the grading of any street, alley or other public ground in a city, pursuant to the action of the city authorities in changing the established grade of such street, alley or public ground, after valuable improvements have been made upon real property abutting thereon such real property is injured or diminished in value, the owner of such real property or improvements may recover from such city the amount of such damages or diminution in value in a civil action brought for that purpose.

No Change Since 1953



Section 90 - Ownership and operation of hospitals.

Each city of the third, fourth, or fifth class and each town of the state is authorized to construct, own, and operate hospitals and to join with other cities, towns, and counties in the construction, ownership, and operation of hospitals.

Amended by Chapter 292, 2003 General Session



Section 91 - Levy of tax by cities of the third, fourth, and fifth class and towns.

A city of the third, fourth, or fifth class or a town may levy a tax not exceeding .001 per dollar of taxable value of taxable property for the purposes stated in Section 10-8-90.

Amended by Chapter 292, 2003 General Session



Section 92 - Joint board -- Membership -- Powers.

When two or more political subdivisions of the state of Utah join together under this act for the purposes set forth herein, there shall be set up by the political subdivisions so joining, a joint board whose membership shall have equal representation from each of the political subdivisions joining, and which said board shall be empowered with the administration, operation, construction and maintenance of said joint hospital.

No Change Since 1953



Section 93 - Control of funds and disbursements -- Auditing of accounts by county auditor -- Transfer of county tax funds to board to cover deficiencies.

The joint board created pursuant to this act shall have the custody and control of all funds collected in the joint operation of such hospital and the disbursement thereof; provided that the county auditor of any county participating under the provisions of this act shall audit the accounts of said board quarterly or at more frequent intervals, if public interest, in the judgment of such auditor requires a more frequent audit. The county executive of any county participating in the operation and maintenance of hospitals pursuant to this act may pay over to the joint board of such hospitals any funds yielded by a levy made pursuant to Section 17-53-221 that may be required to cover any deficiencies incurred in the operation and maintenance of such hospital.

Amended by Chapter 133, 2000 General Session



Section 94 - Towns with same authority as cities.

Towns have the same powers and authority granted to cities under this chapter, in addition to other powers conferred by law, but subject to the following:

(1) The town council may enact ordinances providing for the public safety, health, morals, and welfare of the town which are not prohibited, preempted by, or inconsistent with, the policy of state or federal law or the constitution of Utah or the United States, or attempt to regulate an area which by the nature of the subject requires uniform state regulation.

(2) The town council:

(a) may lay out, construct, open, and keep in repair canals, water ditches, or water pipes to conduct water for artificial light and power purposes, and construct, own, and operate artificial light and power plants;

(b) may construct, own, and operate water pipes for irrigation, domestic, or other use for the inhabitants of the town; and

(c) may annually assess and collect a special tax of not to exceed .0008 per dollar of taxable value of taxable property in the town for those purposes.

Amended by Chapter 3, 1988 General Session






Article 9a - Municipal Land Use, Development, and Management Act

Section 101 - Title.

This chapter is known as the "Municipal Land Use, Development, and Management Act."

Renumbered and Amended by Chapter 254, 2005 General Session



Section 102 - Purposes -- General land use authority.

(1) The purposes of this chapter are to provide for the health, safety, and welfare, and promote the prosperity, improve the morals, peace and good order, comfort, convenience, and aesthetics of each municipality and its present and future inhabitants and businesses, to protect the tax base, to secure economy in governmental expenditures, to foster the state's agricultural and other industries, to protect both urban and nonurban development, to protect and ensure access to sunlight for solar energy devices, to provide fundamental fairness in land use regulation, and to protect property values.

(2) To accomplish the purposes of this chapter, municipalities may enact all ordinances, resolutions, and rules and may enter into other forms of land use controls and development agreements that they consider necessary or appropriate for the use and development of land within the municipality, including ordinances, resolutions, rules, restrictive covenants, easements, and development agreements governing uses, density, open spaces, structures, buildings, energy efficiency, light and air, air quality, transportation and public or alternative transportation, infrastructure, street and building orientation and width requirements, public facilities, fundamental fairness in land use regulation, considerations of surrounding land uses and the balance of the foregoing purposes with a landowner's private property interests, height and location of vegetation, trees, and landscaping, unless expressly prohibited by law.

Amended by Chapter 363, 2007 General Session



Section 103 - Definitions.

As used in this chapter:

(1) "Affected entity" means a county, municipality, local district, special service district under Title 17D, Chapter 1, Special Service District Act, school district, interlocal cooperation entity established under Title 11, Chapter 13, Interlocal Cooperation Act, specified public utility, property owner, property owners association, or the Utah Department of Transportation, if:

(a) the entity's services or facilities are likely to require expansion or significant modification because of an intended use of land;

(b) the entity has filed with the municipality a copy of the entity's general or long-range plan; or

(c) the entity has filed with the municipality a request for notice during the same calendar year and before the municipality provides notice to an affected entity in compliance with a requirement imposed under this chapter.

(2) "Appeal authority" means the person, board, commission, agency, or other body designated by ordinance to decide an appeal of a decision of a land use application or a variance.

(3) "Billboard" means a freestanding ground sign located on industrial, commercial, or residential property if the sign is designed or intended to direct attention to a business, product, or service that is not sold, offered, or existing on the property where the sign is located.

(4) (a) "Charter school" means:

(i) an operating charter school;

(ii) a charter school applicant that has its application approved by a chartering entity in accordance with Title 53A, Chapter 1a, Part 5, The Utah Charter Schools Act; or

(iii) an entity that is working on behalf of a charter school or approved charter applicant to develop or construct a charter school building.

(b) "Charter school" does not include a therapeutic school.

(5) "Conditional use" means a land use that, because of its unique characteristics or potential impact on the municipality, surrounding neighbors, or adjacent land uses, may not be compatible in some areas or may be compatible only if certain conditions are required that mitigate or eliminate the detrimental impacts.

(6) "Constitutional taking" means a governmental action that results in a taking of private property so that compensation to the owner of the property is required by the:

(a) Fifth or Fourteenth Amendment of the Constitution of the United States; or

(b) Utah Constitution Article I, Section 22.

(7) "Culinary water authority" means the department, agency, or public entity with responsibility to review and approve the feasibility of the culinary water system and sources for the subject property.

(8) "Development activity" means:

(a) any construction or expansion of a building, structure, or use that creates additional demand and need for public facilities;

(b) any change in use of a building or structure that creates additional demand and need for public facilities; or

(c) any change in the use of land that creates additional demand and need for public facilities.

(9) (a) "Disability" means a physical or mental impairment that substantially limits one or more of a person's major life activities, including a person having a record of such an impairment or being regarded as having such an impairment.

(b) "Disability" does not include current illegal use of, or addiction to, any federally controlled substance, as defined in Section 102 of the Controlled Substances Act, 21 U.S.C. 802.

(10) "Educational facility":

(a) means:

(i) a school district's building at which pupils assemble to receive instruction in a program for any combination of grades from preschool through grade 12, including kindergarten and a program for children with disabilities;

(ii) a structure or facility:

(A) located on the same property as a building described in Subsection (10)(a)(i); and

(B) used in support of the use of that building; and

(iii) a building to provide office and related space to a school district's administrative personnel; and

(b) does not include:

(i) land or a structure, including land or a structure for inventory storage, equipment storage, food processing or preparing, vehicle storage or maintenance, or similar use that is:

(A) not located on the same property as a building described in Subsection (10)(a)(i); and

(B) used in support of the purposes of a building described in Subsection (10)(a)(i); or

(ii) a therapeutic school.

(11) "Fire authority" means the department, agency, or public entity with responsibility to review and approve the feasibility of fire protection and suppression services for the subject property.

(12) "Flood plain" means land that:

(a) is within the 100-year flood plain designated by the Federal Emergency Management Agency; or

(b) has not been studied or designated by the Federal Emergency Management Agency but presents a likelihood of experiencing chronic flooding or a catastrophic flood event because the land has characteristics that are similar to those of a 100-year flood plain designated by the Federal Emergency Management Agency.

(13) "General plan" means a document that a municipality adopts that sets forth general guidelines for proposed future development of the land within the municipality.

(14) "Geologic hazard" means:

(a) a surface fault rupture;

(b) shallow groundwater;

(c) liquefaction;

(d) a landslide;

(e) a debris flow;

(f) unstable soil;

(g) a rock fall; or

(h) any other geologic condition that presents a risk:

(i) to life;

(ii) of substantial loss of real property; or

(iii) of substantial damage to real property.

(15) "Hookup fee" means a fee for the installation and inspection of any pipe, line, meter, or appurtenance that connects to a municipal water, sewer, storm water, power, or other utility system.

(16) "Identical plans" means building plans submitted to a municipality that:

(a) are clearly marked as "identical plans";

(b) are substantially identical to building plans that were previously submitted to and reviewed and approved by the municipality; and

(c) describe a building that:

(i) is located on land zoned the same as the land on which the building described in the previously approved plans is located;

(ii) is subject to the same geological and meteorological conditions and the same law as the building described in the previously approved plans;

(iii) has a floor plan identical to the building plan previously submitted to and reviewed and approved by the municipality; and

(iv) does not require any additional engineering or analysis.

(17) "Impact fee" means a payment of money imposed under Title 11, Chapter 36a, Impact Fees Act.

(18) "Improvement completion assurance" means a surety bond, letter of credit, cash, or other security required by a municipality to guaranty the proper completion of landscaping or infrastructure that the land use authority has required as a condition precedent to:

(a) recording a subdivision plat; or

(b) beginning development activity.

(19) "Improvement warranty" means an applicant's unconditional warranty that the accepted landscaping or infrastructure:

(a) complies with the municipality's written standards for design, materials, and workmanship; and

(b) will not fail in any material respect, as a result of poor workmanship or materials, within the improvement warranty period.

(20) "Improvement warranty period" means a period:

(a) no later than one year after a municipality's acceptance of required landscaping; or

(b) no later than one year after a municipality's acceptance of required infrastructure, unless the municipality:

(i) determines for good cause that a one-year period would be inadequate to protect the public health, safety, and welfare; and

(ii) has substantial evidence, on record:

(A) of prior poor performance by the applicant; or

(B) that the area upon which the infrastructure will be constructed contains suspect soil and the municipality has not otherwise required the applicant to mitigate the suspect soil.

(21) "Internal lot restriction" means a platted note, platted demarcation, or platted designation that:

(a) runs with the land; and

(b) (i) creates a restriction that is enclosed within the perimeter of a lot described on the plat; or

(ii) designates a development condition that is enclosed within the perimeter of a lot described on the plat.

(22) "Land use application" means an application required by a municipality's land use ordinance.

(23) "Land use authority" means a person, board, commission, agency, or other body designated by the local legislative body to act upon a land use application.

(24) "Land use ordinance" means a planning, zoning, development, or subdivision ordinance of the municipality, but does not include the general plan.

(25) "Land use permit" means a permit issued by a land use authority.

(26) "Legislative body" means the municipal council.

(27) "Local district" means an entity under Title 17B, Limited Purpose Local Government Entities - Local Districts, and any other governmental or quasi-governmental entity that is not a county, municipality, school district, or the state.

(28) "Lot line adjustment" means the relocation of the property boundary line in a subdivision between two adjoining lots with the consent of the owners of record.

(29) "Moderate income housing" means housing occupied or reserved for occupancy by households with a gross household income equal to or less than 80% of the median gross income for households of the same size in the county in which the city is located.

(30) "Nominal fee" means a fee that reasonably reimburses a municipality only for time spent and expenses incurred in:

(a) verifying that building plans are identical plans; and

(b) reviewing and approving those minor aspects of identical plans that differ from the previously reviewed and approved building plans.

(31) "Noncomplying structure" means a structure that:

(a) legally existed before its current land use designation; and

(b) because of one or more subsequent land use ordinance changes, does not conform to the setback, height restrictions, or other regulations, excluding those regulations, which govern the use of land.

(32) "Nonconforming use" means a use of land that:

(a) legally existed before its current land use designation;

(b) has been maintained continuously since the time the land use ordinance governing the land changed; and

(c) because of one or more subsequent land use ordinance changes, does not conform to the regulations that now govern the use of the land.

(33) "Official map" means a map drawn by municipal authorities and recorded in a county recorder's office that:

(a) shows actual and proposed rights-of-way, centerline alignments, and setbacks for highways and other transportation facilities;

(b) provides a basis for restricting development in designated rights-of-way or between designated setbacks to allow the government authorities time to purchase or otherwise reserve the land; and

(c) has been adopted as an element of the municipality's general plan.

(34) "Parcel boundary adjustment" means a recorded agreement between owners of adjoining properties adjusting their mutual boundary if:

(a) no additional parcel is created; and

(b) each property identified in the agreement is unsubdivided land, including a remainder of subdivided land.

(35) "Person" means an individual, corporation, partnership, organization, association, trust, governmental agency, or any other legal entity.

(36) "Plan for moderate income housing" means a written document adopted by a city legislative body that includes:

(a) an estimate of the existing supply of moderate income housing located within the city;

(b) an estimate of the need for moderate income housing in the city for the next five years as revised biennially;

(c) a survey of total residential land use;

(d) an evaluation of how existing land uses and zones affect opportunities for moderate income housing; and

(e) a description of the city's program to encourage an adequate supply of moderate income housing.

(37) "Plat" means a map or other graphical representation of lands being laid out and prepared in accordance with Section 10-9a-603, 17-23-17, or 57-8-13.

(38) "Potential geologic hazard area" means an area that:

(a) is designated by a Utah Geological Survey map, county geologist map, or other relevant map or report as needing further study to determine the area's potential for geologic hazard; or

(b) has not been studied by the Utah Geological Survey or a county geologist but presents the potential of geologic hazard because the area has characteristics similar to those of a designated geologic hazard area.

(39) "Public agency" means:

(a) the federal government;

(b) the state;

(c) a county, municipality, school district, local district, special service district, or other political subdivision of the state; or

(d) a charter school.

(40) "Public hearing" means a hearing at which members of the public are provided a reasonable opportunity to comment on the subject of the hearing.

(41) "Public meeting" means a meeting that is required to be open to the public under Title 52, Chapter 4, Open and Public Meetings Act.

(42) "Receiving zone" means an area of a municipality that the municipality designates, by ordinance, as an area in which an owner of land may receive a transferable development right.

(43) "Record of survey map" means a map of a survey of land prepared in accordance with Section 17-23-17.

(44) "Residential facility for persons with a disability" means a residence:

(a) in which more than one person with a disability resides; and

(b) (i) which is licensed or certified by the Department of Human Services under Title 62A, Chapter 2, Licensure of Programs and Facilities; or

(ii) which is licensed or certified by the Department of Health under Title 26, Chapter 21, Health Care Facility Licensing and Inspection Act.

(45) "Rules of order and procedure" means a set of rules that govern and prescribe in a public meeting:

(a) parliamentary order and procedure;

(b) ethical behavior; and

(c) civil discourse.

(46) "Sanitary sewer authority" means the department, agency, or public entity with responsibility to review and approve the feasibility of sanitary sewer services or onsite wastewater systems.

(47) "Sending zone" means an area of a municipality that the municipality designates, by ordinance, as an area from which an owner of land may transfer a transferable development right.

(48) "Specified public agency" means:

(a) the state;

(b) a school district; or

(c) a charter school.

(49) "Specified public utility" means an electrical corporation, gas corporation, or telephone corporation, as those terms are defined in Section 54-2-1.

(50) "State" includes any department, division, or agency of the state.

(51) "Street" means a public right-of-way, including a highway, avenue, boulevard, parkway, road, lane, walk, alley, viaduct, subway, tunnel, bridge, public easement, or other way.

(52) (a) "Subdivision" means any land that is divided, resubdivided or proposed to be divided into two or more lots, parcels, sites, units, plots, or other division of land for the purpose, whether immediate or future, for offer, sale, lease, or development either on the installment plan or upon any and all other plans, terms, and conditions.

(b) "Subdivision" includes:

(i) the division or development of land whether by deed, metes and bounds description, devise and testacy, map, plat, or other recorded instrument; and

(ii) except as provided in Subsection (52)(c), divisions of land for residential and nonresidential uses, including land used or to be used for commercial, agricultural, and industrial purposes.

(c) "Subdivision" does not include:

(i) a bona fide division or partition of agricultural land for the purpose of joining one of the resulting separate parcels to a contiguous parcel of unsubdivided agricultural land, if neither the resulting combined parcel nor the parcel remaining from the division or partition violates an applicable land use ordinance;

(ii) a recorded agreement between owners of adjoining unsubdivided properties adjusting their mutual boundary if:

(A) no new lot is created; and

(B) the adjustment does not violate applicable land use ordinances;

(iii) a recorded document, executed by the owner of record:

(A) revising the legal description of more than one contiguous unsubdivided parcel of property into one legal description encompassing all such parcels of property; or

(B) joining a subdivided parcel of property to another parcel of property that has not been subdivided, if the joinder does not violate applicable land use ordinances;

(iv) a recorded agreement between owners of adjoining subdivided properties adjusting their mutual boundary if:

(A) no new dwelling lot or housing unit will result from the adjustment; and

(B) the adjustment will not violate any applicable land use ordinance;

(v) a bona fide division or partition of land by deed or other instrument where the land use authority expressly approves in writing the division in anticipation of further land use approvals on the parcel or parcels; or

(vi) a parcel boundary adjustment.

(d) The joining of a subdivided parcel of property to another parcel of property that has not been subdivided does not constitute a subdivision under this Subsection (52) as to the unsubdivided parcel of property or subject the unsubdivided parcel to the municipality's subdivision ordinance.

(53) "Suspect soil" means soil that has:

(a) a high susceptibility for volumetric change, typically clay rich, having more than a 3% swell potential;

(b) bedrock units with high shrink or swell susceptibility; or

(c) gypsiferous silt and clay, gypsum, or bedrock units containing abundant gypsum commonly associated with dissolution and collapse features.

(54) "Therapeutic school" means a residential group living facility:

(a) for four or more individuals who are not related to:

(i) the owner of the facility; or

(ii) the primary service provider of the facility;

(b) that serves students who have a history of failing to function:

(i) at home;

(ii) in a public school; or

(iii) in a nonresidential private school; and

(c) that offers:

(i) room and board; and

(ii) an academic education integrated with:

(A) specialized structure and supervision; or

(B) services or treatment related to a disability, an emotional development, a behavioral development, a familial development, or a social development.

(55) "Transferable development right" means a right to develop and use land that originates by an ordinance that authorizes a land owner in a designated sending zone to transfer land use rights from a designated sending zone to a designated receiving zone.

(56) "Unincorporated" means the area outside of the incorporated area of a city or town.

(57) "Water interest" means any right to the beneficial use of water, including:

(a) each of the rights listed in Section 73-1-11; and

(b) an ownership interest in the right to the beneficial use of water represented by:

(i) a contract; or

(ii) a share in a water company, as defined in Section 73-3-3.5.

(58) "Zoning map" means a map, adopted as part of a land use ordinance, that depicts land use zones, overlays, or districts.

Amended by Chapter 309, 2013 General Session

Amended by Chapter 334, 2013 General Session



Section 104 - Stricter requirements.

(1) Except as provided in Subsection (2), a municipality may enact an ordinance imposing stricter requirements or higher standards than are required by this chapter.

(2) A municipality may not impose stricter requirements or higher standards than are required by:

(a) Section 10-9a-305; and

(b) Section 10-9a-514.

Amended by Chapter 309, 2013 General Session



Section 201 - Required notice.

(1) At a minimum, each municipality shall provide actual notice or the notice required by this part.

(2) A municipality may by ordinance require greater notice than required under this part.

Enacted by Chapter 254, 2005 General Session



Section 202 - Applicant notice -- Waiver of requirements.

(1) For each land use application, the municipality shall:

(a) notify the applicant of the date, time, and place of each public hearing and public meeting to consider the application;

(b) provide to each applicant a copy of each staff report regarding the applicant or the pending application at least three business days before the public hearing or public meeting; and

(c) notify the applicant of any final action on a pending application.

(2) If a municipality fails to comply with the requirements of Subsection (1)(a) or (b) or both, an applicant may waive the failure so that the application may stay on the public hearing or public meeting agenda and be considered as if the requirements had been met.

Amended by Chapter 257, 2006 General Session



Section 203 - Notice of intent to prepare a general plan or comprehensive general plan amendments in certain municipalities.

(1) Before preparing a proposed general plan or a comprehensive general plan amendment, each municipality within a county of the first or second class shall provide 10 calendar days notice of its intent to prepare a proposed general plan or a comprehensive general plan amendment:

(a) to each affected entity;

(b) to the Automated Geographic Reference Center created in Section 63F-1-506;

(c) to the association of governments, established pursuant to an interlocal agreement under Title 11, Chapter 13, Interlocal Cooperation Act, of which the municipality is a member; and

(d) (i) on the Utah Public Notice Website created under Section 63F-1-701, if the municipality:

(A) is required under Subsection 52-4-202(3) to use that website to provide public notice of a meeting; or

(B) voluntarily chooses to provide notice on that website despite not being required to do so under Subsection (1)(d)(i)(A); or

(ii) to the state planning coordinator appointed under Section 63J-4-202, if the municipality does not provide notice on the Utah Public Notice Website under Subsection (1)(d)(i).

(2) Each notice under Subsection (1) shall:

(a) indicate that the municipality intends to prepare a general plan or a comprehensive general plan amendment, as the case may be;

(b) describe or provide a map of the geographic area that will be affected by the general plan or amendment;

(c) be sent by mail, e-mail, or other effective means;

(d) invite the affected entities to provide information for the municipality to consider in the process of preparing, adopting, and implementing a general plan or amendment concerning:

(i) impacts that the use of land proposed in the proposed general plan or amendment may have; and

(ii) uses of land within the municipality that the affected entity is considering that may conflict with the proposed general plan or amendment; and

(e) include the address of an Internet website, if the municipality has one, and the name and telephone number of a person where more information can be obtained concerning the municipality's proposed general plan or amendment.

Amended by Chapter 188, 2009 General Session



Section 204 - Notice of public hearings and public meetings to consider general plan or modifications.

(1) Each municipality shall provide:

(a) notice of the date, time, and place of the first public hearing to consider the original adoption or any modification of all or any portion of a general plan; and

(b) notice of each public meeting on the subject.

(2) Each notice of a public hearing under Subsection (1)(a) shall be at least 10 calendar days before the public hearing and shall be:

(a) (i) published in a newspaper of general circulation in the area; and

(ii) published on the Utah Public Notice Website created in Section 63F-1-701;

(b) mailed to each affected entity; and

(c) posted:

(i) in at least three public locations within the municipality; or

(ii) on the municipality's official website.

(3) Each notice of a public meeting under Subsection (1)(b) shall be at least 24 hours before the meeting and shall be:

(a) (i) submitted to a newspaper of general circulation in the area; and

(ii) published on the Utah Public Notice Website created in Section 63F-1-701; and

(b) posted:

(i) in at least three public locations within the municipality; or

(ii) on the municipality's official website.

Amended by Chapter 90, 2010 General Session



Section 205 - Notice of public hearings and public meetings on adoption or modification of land use ordinance.

(1) Each municipality shall give:

(a) notice of the date, time, and place of the first public hearing to consider the adoption or any modification of a land use ordinance; and

(b) notice of each public meeting on the subject.

(2) Each notice of a public hearing under Subsection (1)(a) shall be:

(a) mailed to each affected entity at least 10 calendar days before the public hearing;

(b) posted:

(i) in at least three public locations within the municipality; or

(ii) on the municipality's official website; and

(c) (i) (A) published in a newspaper of general circulation in the area at least 10 calendar days before the public hearing; and

(B) published on the Utah Public Notice Website created in Section 63F-1-701, at least 10 calendar days before the public hearing; or

(ii) mailed at least 10 days before the public hearing to:

(A) each property owner whose land is directly affected by the land use ordinance change; and

(B) each adjacent property owner within the parameters specified by municipal ordinance.

(3) Each notice of a public meeting under Subsection (1)(b) shall be at least 24 hours before the meeting and shall be posted:

(a) in at least three public locations within the municipality; or

(b) on the municipality's official website.

(4) (a) If a municipality plans to hold a public hearing in accordance with Section 10-9a-502 to adopt a zoning map or map amendment, the municipality shall send a courtesy notice to each owner of private real property whose property is located entirely or partially within the proposed map at least 10 days prior to the scheduled day of the public hearing.

(b) The notice shall:

(i) identify with specificity each owner of record of real property that will be affected by the proposed zoning map or map amendments;

(ii) state the current zone in which the real property is located;

(iii) state the proposed new zone for the real property;

(iv) provide information regarding or a reference to the proposed regulations, prohibitions, and permitted uses that the property will be subject to if the zoning map or map amendment is adopted;

(v) state that the owner of real property may no later than 10 days after the day of the first public hearing file a written objection to the inclusion of the owner's property in the proposed zoning map or map amendment;

(vi) state the address where the property owner should file the protest;

(vii) notify the property owner that each written objection filed with the municipality will be provided to the municipal legislative body; and

(viii) state the location, date, and time of the public hearing described in Section 10-9a-502.

(c) If a municipality mails notice to a property owner in accordance with Subsection (2)(c)(ii) for a public hearing on a zoning map or map amendment, the notice required in this Subsection (4) may be included in or part of the notice described in Subsection (2)(c)(ii) rather than sent separately.

Amended by Chapter 324, 2013 General Session



Section 206 - Third party notice.

(1) If a municipality requires notice to adjacent property owners, the municipality shall:

(a) mail notice to the record owner of each parcel within parameters specified by municipal ordinance; or

(b) post notice on the property with a sign of sufficient size, durability, print quality, and location that is reasonably calculated to give notice to passers-by.

(2) If a municipality mails notice to third party property owners under Subsection (1), it shall mail equivalent notice to property owners within an adjacent jurisdiction.

Enacted by Chapter 254, 2005 General Session



Section 207 - Notice for an amendment to a subdivision -- Notice for vacation of or change to street.

(1) (a) For an amendment to a subdivision, each municipality shall provide notice of the date, time, and place of at least one public meeting, as provided in Subsection (1)(b).

(b) At least 10 calendar days before the public meeting, the notice required under Subsection (1)(a) shall be:

(i) mailed and addressed to the record owner of each parcel within specified parameters of that property; or

(ii) posted on the property proposed for subdivision, in a visible location, with a sign of sufficient size, durability, and print quality that is reasonably calculated to give notice to passers-by.

(2) Each municipality shall provide notice as required by Section 10-9a-208 for a subdivision that involves a vacation, alteration, or amendment of a street.

Amended by Chapter 338, 2009 General Session



Section 208 - Hearing and notice for proposal to vacate a public street, right-of-way, or easement.

(1) For any proposal to vacate some or all of a public street, right-of-way, or easement, the legislative body shall:

(a) hold a public hearing; and

(b) give notice of the date, place, and time of the hearing, as provided in Subsection (2).

(2) At least 10 days before the public hearing under Subsection (1)(a), the notice required under Subsection (1)(b) shall be:

(a) mailed to the record owner of each parcel that is accessed by the public street, right-of-way, or easement;

(b) mailed to each affected entity;

(c) posted on or near the street, right-of-way, or easement in a manner that is calculated to alert the public; and

(d) (i) published in a newspaper of general circulation in the municipality in which the land subject to the petition is located; and

(ii) published on the Utah Public Notice Website created in Section 63F-1-701.

Amended by Chapter 90, 2010 General Session



Section 209 - Notice challenge.

If notice given under authority of this part is not challenged under Section 10-9a-801 within 30 days after the meeting or action for which notice is given, the notice is considered adequate and proper.

Enacted by Chapter 254, 2005 General Session



Section 210 - Notice to municipality when a private institution of higher education is constructing student housing.

(1) Each private institution of higher education that intends to construct student housing on property owned by the institution shall provide written notice of the intended construction, as provided in Subsection (2), before any funds are committed to the construction, if any of the proposed student housing buildings is within 300 feet of privately owned residential property.

(2) Each notice under Subsection (1) shall be provided to the legislative body and, if applicable, the mayor of:

(a) the county in whose unincorporated area the privately owned residential property is located; or

(b) the municipality in whose boundaries the privately owned residential property is located.

(3) At the request of a county or municipality that is entitled to notice under this section, the institution and the legislative body of the affected county or municipality shall jointly hold a public hearing to provide information to the public and receive input from the public about the proposed construction.

Enacted by Chapter 231, 2005 General Session



Section 211 - Canal owner or operator -- Notice to municipality.

(1) For purposes of Subsection 10-9a-509(1)(b)(iv), a canal company or a canal operator shall provide on or before July 1, 2010, any municipality in which the canal company or canal operator owns or operates a canal:

(a) a current mailing address and phone number;

(b) a contact name; and

(c) a general description of the location of each canal owned or operated by the canal owner or canal operator.

(2) If the information described in Subsection (1) changes after a canal company or a canal operator has provided the information to the municipality, the canal company or canal operator shall provide the correct information within 30 days of the day on which the information was changed.

Enacted by Chapter 332, 2010 General Session



Section 212 - Notice for an amendment to public improvements in a subdivision or development.

Prior to implementing an amendment to adopted specifications for public improvements that apply to subdivision or development, a municipality shall give 30 days mailed notice and an opportunity to comment to anyone who has requested the notice in writing.

Enacted by Chapter 216, 2012 General Session



Section 301 - Ordinance establishing planning commission required -- Ordinance requirements -- Compensation.

(1) (a) Each municipality shall enact an ordinance establishing a planning commission.

(b) The ordinance shall define:

(i) the number and terms of the members and, if the municipality chooses, alternate members;

(ii) the mode of appointment;

(iii) the procedures for filling vacancies and removal from office;

(iv) the authority of the planning commission;

(v) subject to Subsection (1)(c), the rules of order and procedure for use by the planning commission in a public meeting; and

(vi) other details relating to the organization and procedures of the planning commission.

(c) Subsection (1)(b)(v) does not affect the planning commission's duty to comply with Title 52, Chapter 4, Open and Public Meetings Act.

(2) The legislative body may fix per diem compensation for the members of the planning commission, based on necessary and reasonable expenses and on meetings actually attended.

Amended by Chapter 107, 2011 General Session



Section 302 - Planning commission powers and duties.

The planning commission shall make a recommendation to the legislative body for:

(1) a general plan and amendments to the general plan;

(2) land use ordinances, zoning maps, official maps, and amendments;

(3) an appropriate delegation of power to at least one designated land use authority to hear and act on a land use application;

(4) an appropriate delegation of power to at least one appeal authority to hear and act on an appeal from a decision of the land use authority; and

(5) application processes that:

(a) may include a designation of routine land use matters that, upon application and proper notice, will receive informal streamlined review and action if the application is uncontested; and

(b) shall protect the right of each:

(i) applicant and third party to require formal consideration of any application by a land use authority;

(ii) applicant, adversely affected party, or municipal officer or employee to appeal a land use authority's decision to a separate appeal authority; and

(iii) participant to be heard in each public hearing on a contested application.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 303 - Entrance upon land.

The municipality may enter upon any land at reasonable times to make examinations and surveys pertinent to the:

(1) preparation of its general plan; or

(2) preparation or enforcement of its land use ordinances.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 304 - State and federal property.

Unless otherwise provided by law, nothing contained in this chapter may be construed as giving a municipality jurisdiction over property owned by the state or the United States.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 305 - Other entities required to conform to municipality's land use ordinances -- Exceptions -- School districts and charter schools -- Submission of development plan and schedule.

(1) (a) Each county, municipality, school district, charter school, local district, special service district, and political subdivision of the state shall conform to any applicable land use ordinance of any municipality when installing, constructing, operating, or otherwise using any area, land, or building situated within that municipality.

(b) In addition to any other remedies provided by law, when a municipality's land use ordinance is violated or about to be violated by another political subdivision, that municipality may institute an injunction, mandamus, abatement, or other appropriate action or proceeding to prevent, enjoin, abate, or remove the improper installation, improvement, or use.

(2) (a) Except as provided in Subsection (3), a school district or charter school is subject to a municipality's land use ordinances.

(b) (i) Notwithstanding Subsection (3), a municipality may:

(A) subject a charter school to standards within each zone pertaining to setback, height, bulk and massing regulations, off-site parking, curb cut, traffic circulation, and construction staging; and

(B) impose regulations upon the location of a project that are necessary to avoid unreasonable risks to health or safety, as provided in Subsection (3)(f).

(ii) The standards to which a municipality may subject a charter school under Subsection (2)(b)(i) shall be objective standards only and may not be subjective.

(iii) Except as provided in Subsection (7)(d), the only basis upon which a municipality may deny or withhold approval of a charter school's land use application is the charter school's failure to comply with a standard imposed under Subsection (2)(b)(i).

(iv) Nothing in Subsection (2)(b)(iii) may be construed to relieve a charter school of an obligation to comply with a requirement of an applicable building or safety code to which it is otherwise obligated to comply.

(3) A municipality may not:

(a) impose requirements for landscaping, fencing, aesthetic considerations, construction methods or materials, additional building inspections, municipal building codes, building use for educational purposes, or the placement or use of temporary classroom facilities on school property;

(b) except as otherwise provided in this section, require a school district or charter school to participate in the cost of any roadway or sidewalk, or a study on the impact of a school on a roadway or sidewalk, that is not reasonably necessary for the safety of school children and not located on or contiguous to school property, unless the roadway or sidewalk is required to connect an otherwise isolated school site to an existing roadway;

(c) require a district or charter school to pay fees not authorized by this section;

(d) provide for inspection of school construction or assess a fee or other charges for inspection, unless the school district or charter school is unable to provide for inspection by an inspector, other than the project architect or contractor, who is qualified under criteria established by the state superintendent;

(e) require a school district or charter school to pay any impact fee for an improvement project unless the impact fee is imposed as provided in Title 11, Chapter 36a, Impact Fees Act;

(f) impose regulations upon the location of an educational facility except as necessary to avoid unreasonable risks to health or safety; or

(g) for a land use or a structure owned or operated by a school district or charter school that is not an educational facility but is used in support of providing instruction to pupils, impose a regulation that:

(i) is not imposed on a similar land use or structure in the zone in which the land use or structure is approved; or

(ii) uses the tax exempt status of the school district or charter school as criteria for prohibiting or regulating the land use or location of the structure.

(4) Subject to Section 53A-20-108, a school district or charter school shall coordinate the siting of a new school with the municipality in which the school is to be located, to:

(a) avoid or mitigate existing and potential traffic hazards, including consideration of the impacts between the new school and future highways; and

(b) maximize school, student, and site safety.

(5) Notwithstanding Subsection (3)(d), a municipality may, at its discretion:

(a) provide a walk-through of school construction at no cost and at a time convenient to the district or charter school; and

(b) provide recommendations based upon the walk-through.

(6) (a) Notwithstanding Subsection (3)(d), a school district or charter school shall use:

(i) a municipal building inspector;

(ii) (A) for a school district, a school district building inspector from that school district; or

(B) for a charter school, a school district building inspector from the school district in which the charter school is located; or

(iii) an independent, certified building inspector who is:

(A) not an employee of the contractor;

(B) approved by:

(I) a municipal building inspector; or

(II) (Aa) for a school district, a school district building inspector from that school district; or

(Bb) for a charter school, a school district building inspector from the school district in which the charter school is located; and

(C) licensed to perform the inspection that the inspector is requested to perform.

(b) The approval under Subsection (6)(a)(iii)(B) may not be unreasonably withheld.

(c) If a school district or charter school uses a school district or independent building inspector under Subsection (6)(a)(ii) or (iii), the school district or charter school shall submit to the state superintendent of public instruction and municipal building official, on a monthly basis during construction of the school building, a copy of each inspection certificate regarding the school building.

(7) (a) A charter school shall be considered a permitted use in all zoning districts within a municipality.

(b) Each land use application for any approval required for a charter school, including an application for a building permit, shall be processed on a first priority basis.

(c) Parking requirements for a charter school may not exceed the minimum parking requirements for schools or other institutional public uses throughout the municipality.

(d) If a municipality has designated zones for a sexually oriented business, or a business which sells alcohol, a charter school may be prohibited from a location which would otherwise defeat the purpose for the zone unless the charter school provides a waiver.

(e) (i) A school district or a charter school may seek a certificate authorizing permanent occupancy of a school building from:

(A) the state superintendent of public instruction, as provided in Subsection 53A-20-104(3), if the school district or charter school used an independent building inspector for inspection of the school building; or

(B) a municipal official with authority to issue the certificate, if the school district or charter school used a municipal building inspector for inspection of the school building.

(ii) A school district may issue its own certificate authorizing permanent occupancy of a school building if it used its own building inspector for inspection of the school building, subject to the notification requirement of Subsection 53A-20-104(3)(a)(ii).

(iii) A charter school may seek a certificate authorizing permanent occupancy of a school building from a school district official with authority to issue the certificate, if the charter school used a school district building inspector for inspection of the school building.

(iv) A certificate authorizing permanent occupancy issued by the state superintendent of public instruction under Subsection 53A-20-104(3) or a school district official with authority to issue the certificate shall be considered to satisfy any municipal requirement for an inspection or a certificate of occupancy.

(8) (a) A specified public agency intending to develop its land shall submit to the land use authority a development plan and schedule:

(i) as early as practicable in the development process, but no later than the commencement of construction; and

(ii) with sufficient detail to enable the land use authority to assess:

(A) the specified public agency's compliance with applicable land use ordinances;

(B) the demand for public facilities listed in Subsections 11-36a-102(16)(a), (b), (c), (d), (e), and (g) caused by the development;

(C) the amount of any applicable fee described in Section 10-9a-510;

(D) any credit against an impact fee; and

(E) the potential for waiving an impact fee.

(b) The land use authority shall respond to a specified public agency's submission under Subsection (8)(a) with reasonable promptness in order to allow the specified public agency to consider information the municipality provides under Subsection (8)(a)(ii) in the process of preparing the budget for the development.

(9) Nothing in this section may be construed to:

(a) modify or supersede Section 10-9a-304; or

(b) authorize a municipality to enforce an ordinance in a way, or enact an ordinance, that fails to comply with Title 57, Chapter 21, Utah Fair Housing Act, the federal Fair Housing Amendments Act of 1988, 42 U.S.C. Sec. 3601 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. 12102, or any other provision of federal law.

Amended by Chapter 200, 2013 General Session



Section 401 - General plan required -- Content.

(1) In order to accomplish the purposes of this chapter, each municipality shall prepare and adopt a comprehensive, long-range general plan for:

(a) present and future needs of the municipality; and

(b) growth and development of all or any part of the land within the municipality.

(2) The plan may provide for:

(a) health, general welfare, safety, energy conservation, transportation, prosperity, civic activities, aesthetics, and recreational, educational, and cultural opportunities;

(b) the reduction of the waste of physical, financial, or human resources that result from either excessive congestion or excessive scattering of population;

(c) the efficient and economical use, conservation, and production of the supply of:

(i) food and water; and

(ii) drainage, sanitary, and other facilities and resources;

(d) the use of energy conservation and solar and renewable energy resources;

(e) the protection of urban development;

(f) the protection or promotion of moderate income housing;

(g) the protection and promotion of air quality;

(h) historic preservation;

(i) identifying future uses of land that are likely to require an expansion or significant modification of services or facilities provided by each affected entity; and

(j) an official map.

(3) Subject to Subsection 10-9a-403(2), the municipality may determine the comprehensiveness, extent, and format of the general plan.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 402 - Information and technical assistance from the state.

Each state official, department, and agency shall:

(1) promptly deliver any data and information requested by a municipality unless the disclosure is prohibited by Title 63G, Chapter 2, Government Records Access and Management Act; and

(2) furnish any other technical assistance and advice that they have available to the municipality without additional cost to the municipality.

Amended by Chapter 382, 2008 General Session



Section 403 - Plan preparation.

(1) (a) The planning commission shall provide notice, as provided in Section 10-9a-203, of its intent to make a recommendation to the municipal legislative body for a general plan or a comprehensive general plan amendment when the planning commission initiates the process of preparing its recommendation.

(b) The planning commission shall make and recommend to the legislative body a proposed general plan for the area within the municipality.

(c) The plan may include areas outside the boundaries of the municipality if, in the planning commission's judgment, those areas are related to the planning of the municipality's territory.

(d) Except as otherwise provided by law or with respect to a municipality's power of eminent domain, when the plan of a municipality involves territory outside the boundaries of the municipality, the municipality may not take action affecting that territory without the concurrence of the county or other municipalities affected.

(2) (a) At a minimum, the proposed general plan, with the accompanying maps, charts, and descriptive and explanatory matter, shall include the planning commission's recommendations for the following plan elements:

(i) a land use element that:

(A) designates the long-term goals and the proposed extent, general distribution, and location of land for housing, business, industry, agriculture, recreation, education, public buildings and grounds, open space, and other categories of public and private uses of land as appropriate; and

(B) may include a statement of the projections for and standards of population density and building intensity recommended for the various land use categories covered by the plan;

(ii) a transportation and traffic circulation element consisting of the general location and extent of existing and proposed freeways, arterial and collector streets, mass transit, and any other modes of transportation that the planning commission considers appropriate, all correlated with the population projections and the proposed land use element of the general plan; and

(iii) for cities, an estimate of the need for the development of additional moderate income housing within the city, and a plan to provide a realistic opportunity to meet estimated needs for additional moderate income housing if long-term projections for land use and development occur.

(b) In drafting the moderate income housing element, the planning commission:

(i) shall consider the Legislature's determination that cities shall facilitate a reasonable opportunity for a variety of housing, including moderate income housing:

(A) to meet the needs of people desiring to live there; and

(B) to allow persons with moderate incomes to benefit from and fully participate in all aspects of neighborhood and community life; and

(ii) may include an analysis of why the recommended means, techniques, or combination of means and techniques provide a realistic opportunity for the development of moderate income housing within the planning horizon, which means or techniques may include a recommendation to:

(A) rezone for densities necessary to assure the production of moderate income housing;

(B) facilitate the rehabilitation or expansion of infrastructure that will encourage the construction of moderate income housing;

(C) encourage the rehabilitation of existing uninhabitable housing stock into moderate income housing;

(D) consider general fund subsidies to waive construction related fees that are otherwise generally imposed by the city;

(E) consider utilization of state or federal funds or tax incentives to promote the construction of moderate income housing;

(F) consider utilization of programs offered by the Utah Housing Corporation within that agency's funding capacity; and

(G) consider utilization of affordable housing programs administered by the Department of Workforce Services.

(c) In drafting the land use element, the planning commission shall:

(i) identify and consider each agriculture protection area within the municipality; and

(ii) avoid proposing a use of land within an agriculture protection area that is inconsistent with or detrimental to the use of the land for agriculture.

(3) The proposed general plan may include:

(a) an environmental element that addresses:

(i) the protection, conservation, development, and use of natural resources, including the quality of air, forests, soils, rivers and other waters, harbors, fisheries, wildlife, minerals, and other natural resources; and

(ii) the reclamation of land, flood control, prevention and control of the pollution of streams and other waters, regulation of the use of land on hillsides, stream channels and other environmentally sensitive areas, the prevention, control, and correction of the erosion of soils, protection of watersheds and wetlands, and the mapping of known geologic hazards;

(b) a public services and facilities element showing general plans for sewage, water, waste disposal, drainage, public utilities, rights-of-way, easements, and facilities for them, police and fire protection, and other public services;

(c) a rehabilitation, redevelopment, and conservation element consisting of plans and programs for:

(i) historic preservation;

(ii) the diminution or elimination of blight; and

(iii) redevelopment of land, including housing sites, business and industrial sites, and public building sites;

(d) an economic element composed of appropriate studies and forecasts, as well as an economic development plan, which may include review of existing and projected municipal revenue and expenditures, revenue sources, identification of basic and secondary industry, primary and secondary market areas, employment, and retail sales activity;

(e) recommendations for implementing all or any portion of the general plan, including the use of land use ordinances, capital improvement plans, community development and promotion, and any other appropriate action;

(f) provisions addressing any of the matters listed in Subsection 10-9a-401(2); and

(g) any other element the municipality considers appropriate.

Amended by Chapter 212, 2012 General Session



Section 404 - Public hearing by planning commission on proposed general plan or amendment -- Notice -- Revisions to general plan or amendment -- Adoption or rejection by legislative body.

(1) (a) After completing its recommendation for a proposed general plan, or proposal to amend the general plan, the planning commission shall schedule and hold a public hearing on the proposed plan or amendment.

(b) The planning commission shall provide notice of the public hearing, as required by Section 10-9a-204.

(c) After the public hearing, the planning commission may modify the proposed general plan or amendment.

(2) The planning commission shall forward the proposed general plan or amendment to the legislative body.

(3) The legislative body may make any revisions to the proposed general plan or amendment that it considers appropriate.

(4) (a) The municipal legislative body may adopt or reject the proposed general plan or amendment either as proposed by the planning commission or after making any revision that the municipal legislative body considers appropriate.

(b) If the municipal legislative body rejects the proposed general plan or amendment, it may provide suggestions to the planning commission for its consideration.

(5) The legislative body shall adopt:

(a) a land use element as provided in Subsection 10-9a-403(2)(a)(i);

(b) a transportation and traffic circulation element as provided in Subsection 10-9a-403(2)(a)(ii); and

(c) for all cities, after considering the factors included in Subsection 10-9a-403(2)(b)(ii), a plan to provide a realistic opportunity to meet estimated needs for additional moderate income housing if long-term projections for land use and development occur.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 405 - Effect of general plan.

Except as provided in Section 10-9a-406, the general plan is an advisory guide for land use decisions, the impact of which shall be determined by ordinance.

Enacted by Chapter 254, 2005 General Session



Section 406 - Public uses to conform to general plan.

After the legislative body has adopted a general plan, no street, park, or other public way, ground, place, or space, no publicly owned building or structure, and no public utility, whether publicly or privately owned, may be constructed or authorized until and unless it conforms to the current general plan.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 407 - Effect of official maps.

(1) Municipalities may adopt an official map.

(2) (a) An official map does not:

(i) require a landowner to dedicate and construct a street as a condition of development approval, except under circumstances provided in Subsection (2)(b)(iii); or

(ii) require a municipality to immediately acquire property it has designated for eventual use as a public street.

(b) This section does not prohibit a municipality from:

(i) recommending that an applicant consider and accommodate the location of the proposed streets in the planning of a development proposal in a manner that is consistent with Section 10-9a-508;

(ii) acquiring the property through purchase, gift, voluntary dedication, or eminent domain; or

(iii) requiring the dedication and improvement of a street if the street is found necessary by the municipality because of a proposed development and if the dedication and improvement are consistent with Section 10-9a-508.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 408 - Biennial review of moderate income housing element of general plan.

(1) The legislative body of each city shall biennially:

(a) review the moderate income housing plan element of its general plan and its implementation; and

(b) prepare a report setting forth the findings of the review.

(2) Each report under Subsection (1) shall include a description of:

(a) efforts made by the city to reduce, mitigate, or eliminate local regulatory barriers to moderate income housing;

(b) actions taken by the city to encourage preservation of existing moderate income housing and development of new moderate income housing;

(c) progress made within the city to provide moderate income housing, as measured by permits issued for new units of moderate income housing; and

(d) efforts made by the city to coordinate moderate income housing plans and actions with neighboring municipalities.

(3) The legislative body of each city shall send a copy of the report under Subsection (1) to the Department of Workforce Services and the association of governments in which the city is located.

(4) In a civil action seeking enforcement or claiming a violation of this section or of Subsection 10-9a-404(5)(c), a plaintiff may not recover damages but may be awarded only injunctive or other equitable relief.

Amended by Chapter 212, 2012 General Session



Section 501 - Authority to enact land use ordinances and zoning map.

The legislative body may enact land use ordinances and a zoning map consistent with the purposes set forth in this chapter.

Amended by Chapter 240, 2006 General Session



Section 502 - Preparation and adoption of land use ordinance or zoning map.

(1) The planning commission shall:

(a) provide notice as required by Subsection 10-9a-205(1)(a) and, if applicable, Subsection 10-9a-205(4);

(b) hold a public hearing on a proposed land use ordinance or zoning map;

(c) if applicable, consider each written objection filed in accordance with Subsection 10-9a-205(4) prior to the public hearing; and

(d) (i) prepare and recommend to the legislative body a proposed land use ordinance or ordinances and zoning map that represent the planning commission's recommendation for regulating the use and development of land within all or any part of the area of the municipality; and

(ii) forward to the legislative body all objections filed in accordance with Subsection 10-9a-205(4).

(2) The municipal legislative body shall consider each proposed land use ordinance and zoning map recommended to it by the planning commission, and, after providing notice as required by Subsection 10-9a-205(1)(b) and holding a public meeting, the legislative body may adopt or reject the ordinance or map either as proposed by the planning commission or after making any revision the municipal legislative body considers appropriate.

Amended by Chapter 324, 2013 General Session



Section 503 - Land use ordinance or zoning map amendments -- Limited prohibition on designation of historic district or area.

(1) The legislative body may amend:

(a) the number, shape, boundaries, or area of any zoning district;

(b) any regulation of or within the zoning district; or

(c) any other provision of a land use ordinance.

(2) The legislative body may not make any amendment authorized by this section unless the amendment was proposed by the planning commission or was first submitted to the planning commission for its recommendation.

(3) The legislative body shall comply with the procedure specified in Section 10-9a-502 in preparing and adopting an amendment to a land use ordinance or a zoning map.

(4) (a) Notwithstanding Subsection (1), on or after May 10, 2011, and before May 14, 2013, within an area designated on the National Register of Historic Places that has on or before March 1, 2011, a land use application pending to designate the area as a local historic district or area, the legislative body of a city of the first class in a county of the first class may not:

(i) establish the local historic district or area;

(ii) adopt or amend a land use ordinance affecting the area except as provided in Subsection (4)(c); and

(iii) authorize a demolition permit for more than 75% of the above grade area of any structure on property located within the area.

(b) A land use application in an area subject to Subsection (4)(a):

(i) shall be stayed from any further proceedings conducted by the municipality before May 15, 2013; and

(ii) is not subject to Section 10-9a-509 or 10-9a-509.5.

(c) The provisions of this Subsection (4) do not apply to an adopted or amended land use ordinance applicable generally throughout a municipality unless the ordinance is enacted to contravene the purpose of this Subsection (4)(a).

Amended by Chapter 195, 2012 General Session



Section 504 - Temporary land use regulations.

(1) (a) A municipal legislative body may, without prior consideration of or recommendation from the planning commission, enact an ordinance establishing a temporary land use regulation for any part or all of the area within the municipality if:

(i) the legislative body makes a finding of compelling, countervailing public interest; or

(ii) the area is unregulated.

(b) A temporary land use regulation under Subsection (1)(a) may prohibit or regulate the erection, construction, reconstruction, or alteration of any building or structure or any subdivision approval.

(c) A temporary land use regulation under Subsection (1)(a) may not impose an impact fee or other financial requirement on building or development.

(2) The municipal legislative body shall establish a period of limited effect for the ordinance not to exceed six months.

(3) (a) A municipal legislative body may, without prior planning commission consideration or recommendation, enact an ordinance establishing a temporary land use regulation prohibiting construction, subdivision approval, and other development activities within an area that is the subject of an Environmental Impact Statement or a Major Investment Study examining the area as a proposed highway or transportation corridor.

(b) A regulation under Subsection (3)(a):

(i) may not exceed six months in duration;

(ii) may be renewed, if requested by the Transportation Commission created under Section 72-1-301, for up to two additional six-month periods by ordinance enacted before the expiration of the previous regulation; and

(iii) notwithstanding Subsections (3)(b)(i) and (ii), is effective only as long as the Environmental Impact Statement or Major Investment Study is in progress.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 505 - Zoning districts.

(1) (a) The legislative body may divide the territory over which it has jurisdiction into zoning districts of a number, shape, and area that it considers appropriate to carry out the purposes of this chapter.

(b) Within those zoning districts, the legislative body may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings and structures, and the use of land.

(c) A municipality may enact an ordinance regulating land use and development in a flood plain or potential geologic hazard area to:

(i) protect life; and

(ii) prevent:

(A) the substantial loss of real property; or

(B) substantial damage to real property.

(2) The legislative body shall ensure that the regulations are uniform for each class or kind of buildings throughout each zoning district, but the regulations in one zone may differ from those in other zones.

(3) (a) There is no minimum area or diversity of ownership requirement for a zone designation.

(b) Neither the size of a zoning district nor the number of landowners within the district may be used as evidence of the illegality of a zoning district or of the invalidity of a municipal decision.

Amended by Chapter 326, 2008 General Session



Section 505.5 - Limit on single family designation.

(1) As used in this section, "single-family limit" means the number of unrelated individuals allowed to occupy each residential unit that is recognized by a land use authority in a zone permitting occupancy by a single family.

(2) A municipality may not adopt a single-family limit that is less than:

(a) three, if the municipality has within its boundary:

(i) a state university; or

(ii) a private university with a student population of at least 20,000; or

(b) four, for each other municipality.

Amended by Chapter 172, 2012 General Session



Section 506 - Regulating annexed territory.

(1) The legislative body of each municipality shall assign a land use zone or a variety thereof to territory annexed to the municipality at the time the territory is annexed.

(2) If the legislative body fails to assign a land use zone at the time the territory is annexed, all land uses within the annexed territory shall be compatible with surrounding uses within the municipality.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 507 - Conditional uses.

(1) A land use ordinance may include conditional uses and provisions for conditional uses that require compliance with standards set forth in an applicable ordinance.

(2) (a) A conditional use shall be approved if reasonable conditions are proposed, or can be imposed, to mitigate the reasonably anticipated detrimental effects of the proposed use in accordance with applicable standards.

(b) If the reasonably anticipated detrimental effects of a proposed conditional use cannot be substantially mitigated by the proposal or the imposition of reasonable conditions to achieve compliance with applicable standards, the conditional use may be denied.

Amended by Chapter 245, 2005 General Session

Renumbered and Amended by Chapter 254, 2005 General Session



Section 508 - Exactions -- Exaction for water interest -- Requirement to offer to original owner property acquired by exaction.

(1) A municipality may impose an exaction or exactions on development proposed in a land use application, including, subject to Subsection (3), an exaction for a water interest, if:

(a) an essential link exists between a legitimate governmental interest and each exaction; and

(b) each exaction is roughly proportionate, both in nature and extent, to the impact of the proposed development.

(2) If a land use authority imposes an exaction for another governmental entity:

(a) the governmental entity shall request the exaction; and

(b) the land use authority shall transfer the exaction to the governmental entity for which it was exacted.

(3) (a) (i) A municipality shall base any exaction for a water interest on the culinary water authority's established calculations of projected water interest requirements.

(ii) Upon an applicant's request, the culinary water authority shall provide the applicant with the basis for the culinary water authority's calculations under Subsection (3)(a)(i) on which an exaction for a water interest is based.

(b) A municipality may not impose an exaction for a water interest if the culinary water authority's existing available water interests exceed the water interests needed to meet the reasonable future water requirement of the public, as determined under Subsection 73-1-4(2)(f).

(4) (a) If a municipality plans to dispose of surplus real property that was acquired under this section and has been owned by the municipality for less than 15 years, the municipality shall first offer to reconvey the property, without receiving additional consideration, to the person who granted the property to the municipality.

(b) A person to whom a municipality offers to reconvey property under Subsection (4)(a) has 90 days to accept or reject the municipality's offer.

(c) If a person to whom a municipality offers to reconvey property declines the offer, the municipality may offer the property for sale.

(d) Subsection (4)(a) does not apply to the disposal of property acquired by exaction by a community development and renewal agency.

Amended by Chapter 309, 2013 General Session



Section 509 - Applicant's entitlement to land use application approval -- Exceptions -- Application relating to land in a high priority transportation corridor -- Municipality's requirements and limitations -- Vesting upon submission of development plan and schedule.

(1) (a) Except as provided in Subsection (1)(b), an applicant is entitled to approval of a land use application if the application conforms to the requirements of the municipality's land use maps, zoning map, a municipal specification for public improvements applicable to a subdivision or development, and an applicable land use ordinance in effect when a complete application is submitted and all application fees have been paid, unless:

(i) the land use authority, on the record, finds that a compelling, countervailing public interest would be jeopardized by approving the application; or

(ii) in the manner provided by local ordinance and before the application is submitted, the municipality has formally initiated proceedings to amend its ordinances in a manner that would prohibit approval of the application as submitted.

(b) (i) Except as provided in Subsection (1)(c), an applicant is not entitled to approval of a land use application until the requirements of this Subsection (1)(b) have been met if the land use application relates to land located within the boundaries of a high priority transportation corridor designated in accordance with Section 72-5-403.

(ii) (A) A municipality shall notify the executive director of the Department of Transportation of any land use applications that relate to land located within the boundaries of a high priority transportation corridor.

(B) The notification under Subsection (1)(b)(ii)(A) shall be in writing and mailed by certified or registered mail to the executive director of the Department of Transportation.

(iii) Except as provided in Subsection (1)(c), a municipality may not approve a land use application that relates to land located within the boundaries of a high priority transportation corridor until:

(A) 30 days after the notification under Subsection (1)(b)(ii)(A) is received by the Department of Transportation if the land use application is for a building permit; or

(B) 45 days after the notification under Subsection (1)(b)(ii)(A) is received by the Department of Transportation if the land use application is for any land use other than a building permit.

(iv) (A) If an application is an application for a subdivision approval, including any land, subject to Subsection (1)(b)(iv)(C), located within 100 feet of the center line of a canal, the land use authority shall:

(I) within 30 days after the day on which the application is filed, notify the canal company or canal operator responsible for the canal, if the canal company or canal operator has provided information under Section 10-9a-211; and

(II) wait at least 10 days after the day on which the land use authority notifies a canal company or canal operator under Subsection (1)(b)(iv)(A)(I) to approve or reject the subdivision application described in Subsection (1)(b)(iv)(A).

(B) The notification under Subsection (1)(b)(iv)(A) shall be in writing and mailed by certified or registered mail to the canal company or canal operator contact described in Section 10-9a-211.

(C) The location of land described in Subsection (1)(b)(iv)(A) shall be:

(I) provided by a canal company or canal operator to the land use authority; and

(II) (Aa) determined by use of mapping-grade global positioning satellite units; or

(Bb) digitized from the most recent aerial photo available to the canal company or canal operator.

(c) (i) A land use application is exempt from the requirements of Subsections (1)(b)(i) and (ii) if:

(A) the land use application relates to land that was the subject of a previous land use application; and

(B) the previous land use application described under Subsection (1)(c)(i)(A) complied with the requirements of Subsections (1)(b)(i) and (ii).

(ii) A municipality may approve a land use application without making the required notifications under Subsection (1)(b)(ii)(A) if:

(A) the land use application relates to land that was the subject of a previous land use application; and

(B) the previous land use application described under Subsection (1)(c)(ii)(A) complied with the requirements of Subsections (1)(b)(i) and (ii).

(d) After a municipality has complied with the requirements of Subsection (1)(b) for a land use application, the municipality may not withhold approval of the land use application for which the applicant is otherwise entitled under Subsection (1)(a).

(e) The municipality shall process an application without regard to proceedings initiated to amend the municipality's ordinances as provided in Subsection (1)(a)(ii) if:

(i) 180 days have passed since the proceedings were initiated; and

(ii) the proceedings have not resulted in an enactment that prohibits approval of the application as submitted.

(f) An application for a land use approval is considered submitted and complete when the application is provided in a form that complies with the requirements of applicable ordinances and all applicable fees have been paid.

(g) The continuing validity of an approval of a land use application is conditioned upon the applicant proceeding after approval to implement the approval with reasonable diligence.

(h) A municipality may not impose on an applicant who has submitted a complete application for preliminary subdivision approval a requirement that is not expressed in:

(i) this chapter;

(ii) a municipal ordinance; or

(iii) a municipal specification for public improvements applicable to a subdivision or development that is in effect on the date that the applicant submits an application.

(i) A municipality may not impose on a holder of an issued land use permit or a final, unexpired subdivision plat a requirement that is not expressed:

(i) in a land use permit;

(ii) on the subdivision plat;

(iii) in a document on which the land use permit or subdivision plat is based;

(iv) in the written record evidencing approval of the land use permit or subdivision plat;

(v) in this chapter; or

(vi) in a municipal ordinance.

(j) A municipality may not withhold issuance of a certificate of occupancy or acceptance of subdivision improvements because of an applicant's failure to comply with a requirement that is not expressed:

(i) in the building permit or subdivision plat, documents on which the building permit or subdivision plat is based, or the written record evidencing approval of the land use permit or subdivision plat; or

(ii) in this chapter or the municipality's ordinances.

(2) A municipality is bound by the terms and standards of applicable land use ordinances and shall comply with mandatory provisions of those ordinances.

(3) A municipality may not, as a condition of land use application approval, require a person filing a land use application to obtain documentation regarding a school district's willingness, capacity, or ability to serve the development proposed in the land use application.

(4) Upon a specified public agency's submission of a development plan and schedule as required in Subsection 10-9a-305(8) that complies with the requirements of that subsection, the specified public agency vests in the municipality's applicable land use maps, zoning map, hookup fees, impact fees, other applicable development fees, and land use ordinances in effect on the date of submission.

Amended by Chapter 216, 2012 General Session



Section 509.5 - Review for application completeness -- Substantive application review -- Reasonable diligence required for determination of whether improvements or warranty work meets standards -- Money damages claim prohibited.

(1) (a) Each municipality shall, in a timely manner, determine whether an application is complete for the purposes of subsequent, substantive land use authority review.

(b) After a reasonable period of time to allow the municipality diligently to evaluate whether all objective ordinance-based application criteria have been met, if application fees have been paid, the applicant may in writing request that the municipality provide a written determination either that the application is:

(i) complete for the purposes of allowing subsequent, substantive land use authority review; or

(ii) deficient with respect to a specific, objective, ordinance-based application requirement.

(c) Within 30 days of receipt of an applicant's request under this section, the municipality shall either:

(i) mail a written notice to the applicant advising that the application is deficient with respect to a specified, objective, ordinance-based criterion, and stating that the application shall be supplemented by specific additional information identified in the notice; or

(ii) accept the application as complete for the purposes of further substantive processing by the land use authority.

(d) If the notice required by Subsection (1)(c)(i) is not timely mailed, the application shall be considered complete, for purposes of further substantive land use authority review.

(e) (i) The applicant may raise and resolve in a single appeal any determination made under this Subsection (1) to the appeal authority, including an allegation that a reasonable period of time has elapsed under Subsection (1)(a).

(ii) The appeal authority shall issue a written decision for any appeal requested under this Subsection (1)(e).

(f) (i) The applicant may appeal to district court the decision of the appeal authority made under Subsection (1)(e).

(ii) Each appeal under Subsection (1)(f)(i) shall be made within 30 days of the date of the written decision.

(2) (a) Each land use authority shall substantively review a complete application and an application considered complete under Subsection (1)(d), and shall approve or deny each application with reasonable diligence.

(b) After a reasonable period of time to allow the land use authority to consider an application, the applicant may in writing request that the land use authority take final action within 45 days from date of service of the written request.

(c) The land use authority shall take final action, approving or denying the application within 45 days of the written request.

(d) If the land use authority denies an application processed under the mandates of Subsection (2)(b), or if the applicant has requested a written decision in the application, the land use authority shall include its reasons for denial in writing, on the record, which may include the official minutes of the meeting in which the decision was rendered.

(e) If the land use authority fails to comply with Subsection (2)(c), the applicant may appeal this failure to district court within 30 days of the date on which the land use authority is required to take final action under Subsection (2)(c).

(3) (a) With reasonable diligence, each land use authority shall determine whether the installation of required subdivision improvements or the performance of warranty work meets the municipality's adopted standards.

(b) (i) An applicant may in writing request the land use authority to accept or reject the applicant's installation of required subdivision improvements or performance of warranty work.

(ii) The land use authority shall accept or reject subdivision improvements within 15 days after receiving an applicant's written request under Subsection (3)(b)(i), or as soon as practicable after that 15-day period if inspection of the subdivision improvements is impeded by winter weather conditions.

(iii) The land use authority shall accept or reject the performance of warranty work within 45 days after receiving an applicant's written request under Subsection (3)(b)(i), or as soon as practicable after that 45-day period if inspection of the warranty work is impeded by winter weather conditions.

(c) If a land use authority determines that the installation of required subdivision improvements or the performance of warranty work does not meet the municipality's adopted standards, the land use authority shall comprehensively and with specificity list the reasons for its determination.

(4) Subject to Section 10-9a-509, nothing in this section and no action or inaction of the land use authority relieves an applicant's duty to comply with all applicable substantive ordinances and regulations.

(5) There shall be no money damages remedy arising from a claim under this section.

Amended by Chapter 378, 2010 General Session



Section 509.7 - Transferable development rights.

(1) A municipality may adopt an ordinance:

(a) designating sending zones and receiving zones within the municipality; and

(b) allowing the transfer of a transferable development right from a sending zone to a receiving zone.

(2) A municipality may not allow the use of a transferable development right unless the municipality adopts an ordinance described in Subsection (1).

Amended by Chapter 231, 2012 General Session



Section 510 - Limit on fees -- Requirement to itemize fees -- Appeal of fee -- Provider of culinary or secondary water.

(1) A municipality may not impose or collect a fee for reviewing or approving the plans for a commercial or residential building that exceeds the lesser of:

(a) the actual cost of performing the plan review; and

(b) 65% of the amount the municipality charges for a building permit fee for that building.

(2) Subject to Subsection (1), a municipality may impose and collect only a nominal fee for reviewing and approving identical floor plans.

(3) A municipality may not impose or collect a hookup fee that exceeds the reasonable cost of installing and inspecting the pipe, line, meter, and appurtenance to connect to the municipal water, sewer, storm water, power, or other utility system.

(4) A municipality may not impose or collect:

(a) a land use application fee that exceeds the reasonable cost of processing the application or issuing the permit; or

(b) an inspection, regulation, or review fee that exceeds the reasonable cost of performing the inspection, regulation, or review.

(5) (a) If requested by an applicant who is charged a fee or an owner of residential property upon which a fee is imposed, the municipality shall provide an itemized fee statement that shows the calculation method for each fee.

(b) If an applicant who is charged a fee or an owner of residential property upon which a fee is imposed submits a request for an itemized fee statement no later than 30 days after the day on which the applicant or owner pays the fee, the municipality shall no later than 10 days after the day on which the request is received provide or commit to provide within a specific time:

(i) for each fee, any studies, reports, or methods relied upon by the municipality to create the calculation method described in Subsection (5)(a);

(ii) an accounting of each fee paid;

(iii) how each fee will be distributed; and

(iv) information on filing a fee appeal through the process described in Subsection (5)(c).

(c) A municipality shall establish a fee appeal process subject to an appeal authority described in Part 7, Appeal Authority and Variances, and district court review in accordance with Part 8, District Court Review, to determine whether a fee reflects only the reasonable estimated cost of:

(i) regulation;

(ii) processing an application;

(iii) issuing a permit; or

(iv) delivering the service for which the applicant or owner paid the fee.

(6) A municipality may not impose on or collect from a public agency any fee associated with the public agency's development of its land other than:

(a) subject to Subsection (4), a fee for a development service that the public agency does not itself provide;

(b) subject to Subsection (3), a hookup fee; and

(c) an impact fee for a public facility listed in Subsection 11-36a-102(16)(a), (b), (c), (d), (e), or (g), subject to any applicable credit under Subsection 11-36a-402(2).

(7) A provider of culinary or secondary water that commits to provide a water service required by a land use application process is subject to the following as if it were a municipality:

(a) Subsections (5) and (6);

(b) Section 10-9a-508; and

(c) Section 10-9a-509.5.

Amended by Chapter 200, 2013 General Session



Section 511 - Nonconforming uses and noncomplying structures.

(1) (a) Except as provided in this section, a nonconforming use or noncomplying structure may be continued by the present or a future property owner.

(b) A nonconforming use may be extended through the same building, provided no structural alteration of the building is proposed or made for the purpose of the extension.

(c) For purposes of this Subsection (1), the addition of a solar energy device to a building is not a structural alteration.

(2) The legislative body may provide for:

(a) the establishment, restoration, reconstruction, extension, alteration, expansion, or substitution of nonconforming uses upon the terms and conditions set forth in the land use ordinance;

(b) the termination of all nonconforming uses, except billboards, by providing a formula establishing a reasonable time period during which the owner can recover or amortize the amount of his investment in the nonconforming use, if any; and

(c) the termination of a nonconforming use due to its abandonment.

(3) (a) A municipality may not prohibit the reconstruction or restoration of a noncomplying structure or terminate the nonconforming use of a structure that is involuntarily destroyed in whole or in part due to fire or other calamity unless the structure or use has been abandoned.

(b) A municipality may prohibit the reconstruction or restoration of a noncomplying structure or terminate the nonconforming use of a structure if:

(i) the structure is allowed to deteriorate to a condition that the structure is rendered uninhabitable and is not repaired or restored within six months after written notice to the property owner that the structure is uninhabitable and that the noncomplying structure or nonconforming use will be lost if the structure is not repaired or restored within six months; or

(ii) the property owner has voluntarily demolished a majority of the noncomplying structure or the building that houses the nonconforming use.

(c) (i) Notwithstanding a prohibition in its zoning ordinance, a municipality may permit a billboard owner to relocate the billboard within the municipality's boundaries to a location that is mutually acceptable to the municipality and the billboard owner.

(ii) If the municipality and billboard owner cannot agree to a mutually acceptable location within 90 days after the owner submits a written request to relocate the billboard, the provisions of Subsection 10-9a-513(2)(a)(iv) apply.

(4) (a) Unless the municipality establishes, by ordinance, a uniform presumption of legal existence for nonconforming uses, the property owner shall have the burden of establishing the legal existence of a noncomplying structure or nonconforming use.

(b) Any party claiming that a nonconforming use has been abandoned shall have the burden of establishing the abandonment.

(c) Abandonment may be presumed to have occurred if:

(i) a majority of the primary structure associated with the nonconforming use has been voluntarily demolished without prior written agreement with the municipality regarding an extension of the nonconforming use;

(ii) the use has been discontinued for a minimum of one year; or

(iii) the primary structure associated with the nonconforming use remains vacant for a period of one year.

(d) The property owner may rebut the presumption of abandonment under Subsection (4)(c), and shall have the burden of establishing that any claimed abandonment under Subsection (4)(b) has not in fact occurred.

(5) A municipality may terminate the nonconforming status of a school district or charter school use or structure when the property associated with the school district or charter school use or structure ceases to be used for school district or charter school purposes for a period established by ordinance.

(6) A municipal ordinance adopted under Section 10-1-203.5 may not:

(a) require physical changes in a structure with a legal nonconforming rental housing use unless the change is for:

(i) the reasonable installation of:

(A) a smoke detector that is plugged in or battery operated;

(B) a ground fault circuit interrupter protected outlet on existing wiring;

(C) street addressing;

(D) except as provided in Subsection (7), an egress bedroom window if the existing bedroom window is smaller than that required by current state building code;

(E) an electrical system or a plumbing system, if the existing system is not functioning or is unsafe as determined by an independent electrical or plumbing professional who is licensed in accordance with Title 58, Occupations and Professions;

(F) hand or guard rails; or

(G) occupancy separation doors as required by the International Residential Code; or

(ii) the abatement of a structure; or

(b) be enforced to terminate a legal nonconforming rental housing use.

(7) A municipality may not require a change described in Subsection (6)(a)(i)(D) if the change:

(a) would compromise the structural integrity of a building; or

(b) could not be completed in accordance with current building codes, including set-back and window well requirements.

(8) A legal nonconforming rental housing use may not be terminated under Section 10-1-203.5.

Amended by Chapter 289, 2012 General Session



Section 512 - Termination of a billboard and associated rights.

(1) A municipality may only require termination of a billboard and associated property rights through:

(a) gift;

(b) purchase;

(c) agreement;

(d) exchange; or

(e) eminent domain.

(2) A termination under Subsection (1)(a), (b), (c), or (d) requires the voluntary consent of the billboard owner.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 513 - Municipality's acquisition of billboard by eminent domain -- Removal without providing compensation -- Limit on allowing nonconforming billboards to be rebuilt or replaced -- Validity of municipal permit after issuance of state permit.

(1) As used in this section:

(a) "Clearly visible" means capable of being read without obstruction by an occupant of a vehicle traveling on a street or highway within the visibility area.

(b) "Highest allowable height" means:

(i) if the height allowed by the municipality, by ordinance or consent, is higher than the height under Subsection (1)(b)(ii), the height allowed by the municipality; or

(ii) (A) for a noninterstate billboard:

(I) if the height of the previous use or structure is 45 feet or higher, the height of the previous use or structure; or

(II) if the height of the previous use or structure is less than 45 feet, the height of the previous use or structure or the height to make the entire advertising content of the billboard clearly visible, whichever is higher, but no higher than 45 feet; and

(B) for an interstate billboard:

(I) if the height of the previous use or structure is at or above the interstate height, the height of the previous use or structure; or

(II) if the height of the previous use or structure is less than the interstate height, the height of the previous use or structure or the height to make the entire advertising content of the billboard clearly visible, whichever is higher, but no higher than the interstate height.

(c) "Interstate billboard" means a billboard that is intended to be viewed from a highway that is an interstate.

(d) "Interstate height" means a height that is the higher of:

(i) 65 feet above the ground; and

(ii) 25 feet above the grade of the interstate.

(e) "Noninterstate billboard" means a billboard that is intended to be viewed from a street or highway that is not an interstate.

(f) "Visibility area" means the area on a street or highway that is:

(i) defined at one end by a line extending from the base of the billboard across all lanes of traffic of the street or highway in a plane that is perpendicular to the street or highway; and

(ii) defined on the other end by a line extending across all lanes of traffic of the street or highway in a plane that is:

(A) perpendicular to the street or highway; and

(B) (I) for an interstate billboard, 500 feet from the base of the billboard; or

(II) for a noninterstate billboard, 300 feet from the base of the billboard.

(2) (a) A municipality is considered to have initiated the acquisition of a billboard structure by eminent domain if the municipality prevents a billboard owner from:

(i) rebuilding, maintaining, repairing, or restoring a billboard structure that is damaged by casualty, an act of God, or vandalism;

(ii) except as provided in Subsection (2)(c), relocating or rebuilding a billboard structure, or taking other measures, to correct a mistake in the placement or erection of a billboard for which the municipality has issued a permit, if the proposed relocation, rebuilding, or other measure is consistent with the intent of that permit;

(iii) structurally modifying or upgrading a billboard;

(iv) relocating a billboard into any commercial, industrial, or manufacturing zone within the municipality's boundaries, if:

(A) the relocated billboard is:

(I) within 5,280 feet of its previous location; and

(II) no closer than:

(Aa) 300 feet from an off-premise sign existing on the same side of the street or highway; or

(Bb) if the street or highway is an interstate or limited access highway that is subject to Title 72, Chapter 7, Part 5, Utah Outdoor Advertising Act, the distance allowed under that act between the relocated billboard and an off-premise sign existing on the same side of the interstate or limited access highway; and

(B) (I) the billboard owner has submitted a written request under Subsection 10-9a-511(3)(c); and

(II) the municipality and billboard owner are unable to agree, within the time provided in Subsection 10-9a-511(3)(c), to a mutually acceptable location; or

(v) making the following modifications, as the billboard owner determines, to a billboard that is structurally modified or upgraded under Subsection (2)(a)(iii) or relocated under Subsection (2)(a)(iv):

(A) erecting the billboard:

(I) to the highest allowable height; and

(II) as the owner determines, to an angle that makes the entire advertising content of the billboard clearly visible; and

(B) installing a sign face on the billboard that is at least the same size as, but no larger than, the sign face on the billboard before its relocation.

(b) A modification under Subsection (2)(a)(v) shall comply with Title 72, Chapter 7, Part 5, Utah Outdoor Advertising Act, to the extent applicable.

(c) A municipality's denial of a billboard owner's request to relocate or rebuild a billboard structure, or to take other measures, in order to correct a mistake in the placement or erection of a billboard does not constitute the initiation of acquisition by eminent domain under Subsection (2)(a) if the mistake in placement or erection of the billboard is determined by clear and convincing evidence to have resulted from an intentionally false or misleading statement:

(i) by the billboard applicant in the application; and

(ii) regarding the placement or erection of the billboard.

(d) If a municipality is considered to have initiated the acquisition of a billboard structure by eminent domain under Subsection (2)(a) or any other provision of applicable law, the municipality shall pay just compensation to the billboard owner in an amount that is:

(i) the value of the existing billboard at a fair market capitalization rate, based on actual annual revenue, less any annual rent expense;

(ii) the value of any other right associated with the billboard structure that is acquired;

(iii) the cost of the sign structure; and

(iv) damage to the economic unit described in Subsection 72-7-510(3)(b), of which the billboard owner's interest is a part.

(3) Notwithstanding Subsection (2) and Section 10-9a-512, a municipality may remove a billboard without providing compensation if:

(a) the municipality determines:

(i) by clear and convincing evidence that the applicant for a permit intentionally made a false or misleading statement in the applicant's application regarding the placement or erection of the billboard; or

(ii) by substantial evidence that the billboard:

(A) is structurally unsafe;

(B) is in an unreasonable state of repair; or

(C) has been abandoned for at least 12 months;

(b) the municipality notifies the owner in writing that the owner's billboard meets one or more of the conditions listed in Subsections (3)(a)(i) and (ii);

(c) the owner fails to remedy the condition or conditions within:

(i) except as provided in Subsection (3)(c)(ii), 90 days following the billboard owner's receipt of written notice under Subsection (3)(b); or

(ii) if the condition forming the basis of the municipality's intention to remove the billboard is that it is structurally unsafe, 10 business days, or a longer period if necessary because of a natural disaster, following the billboard owner's receipt of written notice under Subsection (3)(b); and

(d) following the expiration of the applicable period under Subsection (3)(c) and after providing the owner with reasonable notice of proceedings and an opportunity for a hearing, the municipality finds:

(i) by clear and convincing evidence, that the applicant for a permit intentionally made a false or misleading statement in the application regarding the placement or erection of the billboard; or

(ii) by substantial evidence that the billboard is structurally unsafe, is in an unreasonable state of repair, or has been abandoned for at least 12 months.

(4) A municipality may not allow a nonconforming billboard to be rebuilt or replaced by anyone other than its owner or the owner acting through its contractors.

(5) A permit issued, extended, or renewed by a municipality for a billboard remains valid from the time the municipality issues, extends, or renews the permit until 180 days after a required state permit is issued for the billboard if:

(a) the billboard requires a state permit; and

(b) an application for the state permit is filed within 30 days after the municipality issues, extends, or renews a permit for the billboard.

Amended by Chapter 170, 2009 General Session

Amended by Chapter 233, 2009 General Session



Section 514 - Manufactured homes.

(1) For purposes of this section, a manufactured home is the same as defined in Section 15A-1-302, except that the manufactured home shall be attached to a permanent foundation in accordance with plans providing for vertical loads, uplift, and lateral forces and frost protection in compliance with the applicable building code. All appendages, including carports, garages, storage buildings, additions, or alterations shall be built in compliance with the applicable building code.

(2) A manufactured home may not be excluded from any land use zone or area in which a single-family residence would be permitted, provided the manufactured home complies with all local land use ordinances, building codes, and any restrictive covenants, applicable to a single family residence within that zone or area.

(3) A municipality may not:

(a) adopt or enforce an ordinance or regulation that treats a proposed development that includes manufactured homes differently than one that does not include manufactured homes; or

(b) reject a development plan based on the fact that the development is expected to contain manufactured homes.

Amended by Chapter 14, 2011 General Session



Section 515 - Regulation of amateur radio antennas.

(1) A municipality may not enact or enforce an ordinance that does not comply with the ruling of the Federal Communications Commission in "Amateur Radio Preemption, 101 FCC 2nd 952 (1985)" or a regulation related to amateur radio service adopted under 47 C.F.R. Part 97.

(2) If a municipality adopts an ordinance involving the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic conditions, the ordinance shall:

(a) reasonably accommodate amateur radio communications; and

(b) represent the minimal practicable regulation to accomplish the municipality's purpose.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 516 - Regulation of residential facilities for persons with disabilities.

A municipality may only regulate a residential facility for persons with a disability to the extent allowed by:

(1) Title 57, Chapter 21, Utah Fair Housing Act, and applicable jurisprudence;

(2) the Fair Housing Amendments Act of 1988, 42 U.S.C. Sec. 3601 et seq., and applicable jurisprudence; and

(3) Section 504, Rehabilitation Act of 1973, and applicable jurisprudence.

Repealed and Re-enacted by Chapter 309, 2013 General Session



Section 520 - Licensing of residences for persons with a disability.

The responsibility to license programs or entities that operate facilities for persons with a disability, as well as to require and monitor the provision of adequate services to persons residing in those facilities, shall rest with:

(1) for programs or entities licensed or certified by the Department of Human Services, the Department of Human Services as provided in Title 62A, Chapter 5, Services for People with Disabilities; and

(2) for programs or entities licensed or certified by the Department of Health, the Department of Health under Title 26, Chapter 21, Health Care Facility Licensing and Inspection Act.

Amended by Chapter 309, 2013 General Session



Section 521 - Wetlands.

A municipality may not designate or treat any land as wetlands unless the United States Army Corps of Engineers or other agency of the federal government has designated the land as wetlands.

Enacted by Chapter 388, 2007 General Session



Section 522 - Refineries.

(1) As used in this section, "develop" or "development" means:

(a) the construction, alteration, or improvement of land, including any related moving, demolition, or excavation outside of a refinery property boundary;

(b) the subdivision of land for a non-industrial use; or

(c) the construction of a non-industrial structure on a parcel that is not subject to the subdivision process.

(2) Before a legislative body may adopt a non-industrial zoning change to permit development within 500 feet of a refinery boundary, the legislative body shall consult with the refinery to determine whether the proposed change is compatible with the refinery.

(3) Before a land use authority may approve an application to develop within 500 feet of a refinery boundary, the land use authority shall consult with the refinery to determine whether the development is compatible with the refinery.

(4) A legislative body described in Subsection (2), or a land use authority described in Subsection (3), may not request from the refinery:

(a) proprietary information;

(b) information, if made public, that would create a security or safety risk to the refinery or the public;

(c) information that is restricted from public disclosure under federal or state law; or

(d) information that is available in public record.

(5) (a) This section does not grant authority to a legislative body described in Subsection (2), or a land use authority described in Subsection (3), to require a refinery to undertake or cease an action.

(b) This section does not create a cause of action against a refinery.

(c) Except as expressly provided in this section, this section does not alter or remove any legal right or obligation of a refinery.

Enacted by Chapter 306, 2010 General Session



Section 523 - Parcel boundary adjustment.

(1) A property owner:

(a) may execute a parcel boundary adjustment by quitclaim deed or by a boundary line agreement as described in Section 57-1-45; and

(b) shall record the quitclaim deed or boundary line agreement in the office of the county recorder.

(2) A parcel boundary adjustment is not subject to the review of a land use authority.

Enacted by Chapter 334, 2013 General Session



Section 524 - Boundary line agreement.

(1) As used in this section, "boundary line agreement" is an agreement described in Section 57-1-45.

(2) A property owner:

(a) may execute a boundary line agreement; and

(b) shall record a boundary line agreement in the office of the county recorder.

(3) A boundary line agreement is not subject to the review of a land use authority.

Enacted by Chapter 334, 2013 General Session



Section 601 - Enactment of subdivision ordinance.

(1) The legislative body of a municipality may enact ordinances requiring that a subdivision plat comply with the provisions of the ordinance and this part before:

(a) it may be filed or recorded in the county recorder's office; and

(b) lots may be sold.

(2) If the legislative body fails to enact a subdivision ordinance, the municipality may regulate subdivisions only to the extent provided in this part.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 602 - Planning commission preparation and recommendation of subdivision ordinance -- Adoption or rejection by legislative body.

(1) The planning commission shall:

(a) prepare and recommend a proposed ordinance to the legislative body that regulates the subdivision of land;

(b) prepare and recommend or consider and recommend a proposed ordinance that amends the regulation of the subdivision of the land in the municipality;

(c) provide notice consistent with Section 10-9a-205; and

(d) hold a public hearing on the proposed ordinance before making its final recommendation to the legislative body.

(2) The municipal legislative body may adopt or reject the ordinance either as proposed by the planning commission or after making any revision the legislative body considers appropriate.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 603 - Plat required when land is subdivided -- Approval of plat -- Owner acknowledgment, surveyor certification, and underground utility facilities owner approval of plat -- Recording plat.

(1) Unless exempt under Section 10-9a-605 or excluded from the definition of subdivision under Section 10-9a-103, whenever any land is laid out and platted, the owner of the land shall provide an accurate plat that describes or specifies:

(a) a subdivision name that is distinct from any subdivision name on a plat recorded in the county recorder's office;

(b) the boundaries, course, and dimensions of all of the parcels of ground divided, by their boundaries, course, and extent, whether the owner proposes that any parcel of ground is intended to be used as a street or for any other public use, and whether any such area is reserved or proposed for dedication for a public purpose;

(c) the lot or unit reference, block or building reference, street or site address, street name or coordinate address, acreage or square footage for all parcels, units, or lots, and length and width of the blocks and lots intended for sale; and

(d) every existing right-of-way and easement grant of record for underground facilities, as defined in Section 54-8a-2, and for other utility facilities.

(2) (a) Subject to Subsections (3), (4), and (5), if the plat conforms to the municipality's ordinances and this part and has been approved by the culinary water authority and the sanitary sewer authority, the municipality shall approve the plat.

(b) Municipalities are encouraged to receive a recommendation from the fire authority before approving a plat.

(3) The municipality may withhold an otherwise valid plat approval until the owner of the land provides the legislative body with a tax clearance indicating that all taxes, interest, and penalties owing on the land have been paid.

(4) (a) A plat may not be submitted to a county recorder for recording unless:

(i) prior to recordation, each owner of record of land described on the plat has signed the owner's dedication as shown on the plat; and

(ii) the signature of each owner described in Subsection (4)(a)(i) is acknowledged as provided by law.

(b) The surveyor making the plat shall certify that the surveyor:

(i) holds a license in accordance with Title 58, Chapter 22, Professional Engineers and Professional Land Surveyors Licensing Act;

(ii) has completed a survey of the property described on the plat in accordance with Section 17-23-17 and has verified all measurements; and

(iii) has placed monuments as represented on the plat.

(c) (i) As applicable, the owner or operator of the underground and utility facilities shall approve the:

(A) boundary, course, dimensions, and intended use of the right-of-way and easement grants of record;

(B) location of existing underground and utility facilities; and

(C) conditions or restrictions governing the location of the facilities within the right-of-way, and easement grants of records, and utility facilities within the subdivision.

(ii) The approval of an owner or operator under Subsection (4)(c)(i):

(A) indicates only that the plat approximates the location of the existing underground and utility facilities but does not warrant or verify their precise location; and

(B) does not affect a right that the owner or operator has under:

(I) Title 54, Chapter 8a, Damage to Underground Utility Facilities;

(II) a recorded easement or right-of-way;

(III) the law applicable to prescriptive rights; or

(IV) any other provision of law.

(5) (a) After the plat has been acknowledged, certified, and approved, the owner of the land shall, within the time period designated by ordinance, record the plat in the county recorder's office in the county in which the lands platted and laid out are situated.

(b) An owner's failure to record a plat within the time period designated by ordinance renders the plat voidable.

Amended by Chapter 269, 2010 General Session

Amended by Chapter 381, 2010 General Session



Section 604 - Subdivision plat approval procedure -- Effect of not complying.

(1) A person may not submit a subdivision plat to the county recorder's office for recording unless:

(a) the person has complied with the requirements of Subsection 10-9a-603(4)(a);

(b) the plat has been approved by:

(i) the land use authority of the municipality in which the land described in the plat is located; and

(ii) other officers that the municipality designates in its ordinance; and

(c) all approvals described in Subsection (1)(b) are entered in writing on the plat by the designated officers.

(2) A subdivision plat recorded without the signatures required under this section is void.

(3) A transfer of land pursuant to a void plat is voidable.

Amended by Chapter 381, 2010 General Session



Section 604.5 - Subdivision plat recording or development activity before required infrastructure is completed -- Infrastructure completion assurance -- Infrastructure warranty.

(1) A land use authority shall establish objective inspection standards for acceptance of a landscaping or infrastructure improvement required by the land use authority as a condition of:

(a) subdivision; or

(b) development activity.

(2) (a) A land use authority shall require an applicant to complete a required landscaping or infrastructure improvement prior to any plat recordation or development activity.

(b) Subsection (2)(a) does not apply if:

(i) upon the applicant's request, the land use authority has authorized the applicant to post an improvement completion assurance in a manner that is consistent with local ordinance; and

(ii) the land use authority has established a system for the partial release of the improvement completion assurance as portions of required improvements are completed and accepted.

(3) At any time up to the land use authority's acceptance of a landscaping or infrastructure improvement, and for the duration of each improvement warranty period, the land use authority may require the developer to:

(a) execute an improvement warranty for the improvement warranty period; and

(b) post a cash deposit, surety bond, letter of credit, or other similar security, as required by the municipality, in the amount of up to 10% of the lesser of the:

(i) engineer's original estimated cost of completion; or

(ii) applicant's reasonable proven cost of completion.

Repealed and Re-enacted by Chapter 309, 2013 General Session



Section 605 - Exemptions from plat requirement.

(1) Notwithstanding Sections 10-9a-603 and 10-9a-604, the land use authority may approve a subdivision of 10 lots or less without a plat, by certifying in writing that:

(a) the municipality has provided notice as required by ordinance; and

(b) the proposed subdivision:

(i) is not traversed by the mapped lines of a proposed street as shown in the general plan and does not require the dedication of any land for street or other public purposes;

(ii) has been approved by the culinary water authority and the sanitary sewer authority;

(iii) is located in a zoned area; and

(iv) conforms to all applicable land use ordinances or has properly received a variance from the requirements of an otherwise conflicting and applicable land use ordinance.

(2) (a) Subject to Subsection (1), a lot or parcel resulting from a division of agricultural land is exempt from the plat requirements of Section 10-9a-603 if the lot or parcel:

(i) qualifies as land in agricultural use under Section 59-2-502;

(ii) meets the minimum size requirement of applicable land use ordinances; and

(iii) is not used and will not be used for any nonagricultural purpose.

(b) The boundaries of each lot or parcel exempted under Subsection (2)(a) shall be graphically illustrated on a record of survey map that, after receiving the same approvals as are required for a plat under Section 10-9a-604, shall be recorded with the county recorder.

(c) If a lot or parcel exempted under Subsection (2)(a) is used for a nonagricultural purpose, the municipality may require the lot or parcel to comply with the requirements of Section 10-9a-603.

(3) (a) Documents recorded in the county recorder's office that divide property by a metes and bounds description do not create an approved subdivision allowed by this part unless the land use authority's certificate of written approval required by Subsection (1) is attached to the document.

(b) The absence of the certificate or written approval required by Subsection (1) does not:

(i) prohibit the county recorder from recording a document; or

(ii) affect the validity of a recorded document.

(c) A document which does not meet the requirements of Subsection (1) may be corrected by the recording of an affidavit to which the required certificate or written approval is attached in accordance with Section 57-3-106.

Amended by Chapter 381, 2010 General Session



Section 606 - Common or community area parcels on a plat -- No separate ownership -- Ownership interest equally divided among other parcels on plat and included in description of other parcels.

(1) (a) A parcel designated as a common or community area on a plat recorded in compliance with this part may not be separately owned or conveyed independent of the other lots, units, or parcels created by the plat unless:

(i) the parcel is being acquired by a municipality for a governmental purpose; and

(ii) the conveyance is approved by the owners of at least 75% of the lots, units, or parcels on the plat, after the municipality gives its approval.

(b) A notice of the owner approval described in Subsection (1)(a)(ii) shall be:

(i) attached as an exhibit to the document of conveyance; or

(ii) recorded concurrently with the conveyance as a separate document.

(2) The ownership interest in a parcel described in Subsection (1) shall:

(a) for purposes of assessment, be divided equally among all parcels created by the plat, unless a different division of interest for assessment purposes is indicated on the plat or an accompanying recorded document; and

(b) be considered to be included in the description of each instrument describing a parcel on the plat by its identifying plat number, even if the common or community area interest is not explicitly stated in the instrument.

Amended by Chapter 381, 2010 General Session



Section 607 - Dedication of streets and other public places.

(1) A plat that is signed, dedicated, and acknowledged by each owner of record, and approved according to the procedures specified in this part, operates, when recorded, as a dedication of all streets and other public places, and vests the fee of those parcels of land in the municipality for the public for the uses named or intended in the plat.

(2) The dedication established by this section does not impose liability upon the municipality for streets and other public places that are dedicated in this manner but are unimproved.

Amended by Chapter 381, 2010 General Session



Section 608 - Vacating, altering, or amending a subdivision plat.

(1) (a) A fee owner of land, as shown on the last county assessment roll, in a subdivision that has been laid out and platted as provided in this part may file a written petition with the land use authority to have some or all of the plat vacated or amended.

(b) If a petition is filed under Subsection (1)(a), the land use authority shall hold a public hearing within 45 days after the day on which the petition is filed if:

(i) any owner within the plat notifies the municipality of the owner's objection in writing within 10 days of mailed notification; or

(ii) a public hearing is required because all of the owners in the subdivision have not signed the revised plat.

(2) Unless a local ordinance provides otherwise, the public hearing requirement of Subsection (1)(b) does not apply and a land use authority may consider at a public meeting an owner's petition to vacate or amend a subdivision plat if:

(a) the petition seeks to:

(i) join two or more of the petitioner fee owner's contiguous lots;

(ii) subdivide one or more of the petitioning fee owner's lots, if the subdivision will not result in a violation of a land use ordinance or a development condition;

(iii) adjust the lot lines of adjoining lots or parcels if the fee owners of each of the adjoining lots or parcels join in the petition, regardless of whether the lots or parcels are located in the same subdivision;

(iv) on a lot owned by the petitioning fee owner, adjust an internal lot restriction imposed by the local political subdivision; or

(v) alter the plat in a manner that does not change existing boundaries or other attributes of lots within the subdivision that are not:

(A) owned by the petitioner; or

(B) designated as a common area; and

(b) notice has been given to adjacent property owners in accordance with any applicable local ordinance.

(3) Each request to vacate or amend a plat that contains a request to vacate or amend a public street, right-of-way, or easement is also subject to Section 10-9a-609.5.

(4) Each petition to vacate or amend an entire plat or a portion of a plat shall include:

(a) the name and address of each owner of record of the land contained in the entire plat or on that portion of the plat described in the petition; and

(b) the signature of each owner described in Subsection (4)(a) who consents to the petition.

(5) (a) The owners of record of adjacent parcels that are described by either a metes and bounds description or by a recorded plat may exchange title to portions of those parcels if the exchange of title is approved by the land use authority in accordance with Subsection (5)(b).

(b) The land use authority shall approve an exchange of title under Subsection (5)(a) if the exchange of title will not result in a violation of any land use ordinance.

(c) If an exchange of title is approved under Subsection (5)(b):

(i) a notice of approval shall be recorded in the office of the county recorder which:

(A) is executed by each owner included in the exchange and by the land use authority;

(B) contains an acknowledgment for each party executing the notice in accordance with the provisions of Title 57, Chapter 2a, Recognition of Acknowledgments Act; and

(C) recites the descriptions of both the original parcels and the parcels created by the exchange of title; and

(ii) a document of conveyance shall be recorded in the office of the county recorder.

(d) A notice of approval recorded under this Subsection (5) does not act as a conveyance of title to real property and is not required in order to record a document conveying title to real property.

(6) (a) The name of a recorded subdivision may be changed by recording an amended plat making that change, as provided in this section and subject to Subsection (6)(c).

(b) The surveyor preparing the amended plat shall certify that the surveyor:

(i) holds a license in accordance with Title 58, Chapter 22, Professional Engineers and Professional Land Surveyors Licensing Act;

(ii) has completed a survey of the property described on the plat in accordance with Section 17-23-17 and has verified all measurements; and

(iii) has placed monuments as represented on the plat.

(c) An owner of land may not submit for recording an amended plat that gives the subdivision described in the amended plat the same name as a subdivision in a plat already recorded in the county recorder's office.

(d) Except as provided in Subsection (6)(a), the recording of a declaration or other document that purports to change the name of a recorded plat is void.

Amended by Chapter 269, 2010 General Session

Amended by Chapter 381, 2010 General Session



Section 609 - Land use authority approval of vacation or amendment of plat -- Recording the amended plat.

(1) The land use authority may approve the vacation or amendment of a plat by signing an amended plat showing the vacation or amendment if the land use authority finds that:

(a) there is good cause for the vacation or amendment; and

(b) no public street, right-of-way, or easement has been vacated or amended.

(2) The land use authority shall ensure that the amended plat showing the vacation or amendment is recorded in the office of the county recorder in which the land is located.

(3) A legislative body may vacate a subdivision or a portion of a subdivision by recording in the county recorder's office an ordinance describing the subdivision or the portion being vacated.

(4) An amended plat may not be submitted to the county recorder for recording unless it is signed, acknowledged, and dedicated by each owner of record of the portion of the plat that is amended.

(5) A management committee may sign and dedicate an amended plat as provided in Title 57, Chapter 8, Condominium Ownership Act.

(6) A plat may be corrected as provided in Section 57-3-106.

Amended by Chapter 381, 2010 General Session



Section 609.5 - Vacating a street, right-of-way, or easement.

(1) A petition to vacate some or all of a public street, right-of-way, or easement shall include:

(a) the name and address of each owner of record of land that is:

(i) adjacent to the public street, right-of-way, or easement; or

(ii) accessed exclusively by or within 300 feet of the public street, right-of-way, or easement; and

(b) the signature of each owner under Subsection (1)(a) who consents to the vacation.

(2) If a petition is submitted containing a request to vacate some or all of a street, right-of-way, or easement, the legislative body shall hold a public hearing in accordance with Section 10-9a-208 and determine whether:

(a) good cause exists for the vacation; and

(b) the public interest or any person will be materially injured by the proposed vacation.

(3) The legislative body may adopt an ordinance granting a petition to vacate some or all of a public street, right-of-way, or easement if the legislative body finds that:

(a) good cause exists for the vacation; and

(b) neither the public interest nor any person will be materially injured by the vacation.

(4) If the legislative body adopts an ordinance vacating some or all of a public street, right-of-way, or easement, the legislative body shall ensure that one or both of the following is recorded in the office of the recorder of the county in which the land is located:

(a) a plat reflecting the vacation; or

(b) an ordinance described in Subsection (3).

(5) The action of the legislative body vacating some or all of a street, right-of-way, or easement that has been dedicated to public use:

(a) operates to the extent to which it is vacated, upon the effective date of the recorded plat, as a revocation of the acceptance of and the relinquishment of the municipality's fee in the vacated street, right-of-way, or easement; and

(b) may not be construed to impair:

(i) any right-of-way or easement of any lot owner; or

(ii) the franchise rights of any public utility.

Amended by Chapter 381, 2010 General Session



Section 610 - Restrictions for solar and other energy devices.

The land use authority may refuse to approve or renew any plat, subdivision plan, or dedication of any street or other ground, if deed restrictions, covenants, or similar binding agreements running with the land for the lots or parcels covered by the plat or subdivision prohibit or have the effect of prohibiting reasonably sited and designed solar collectors, clotheslines, or other energy devices based on renewable resources from being installed on buildings erected on lots or parcels covered by the plat or subdivision.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 611 - Prohibited acts.

(1) (a) An owner of any land located in a subdivision who transfers or sells any land in that subdivision before a plat of the subdivision has been approved and recorded violates this part for each lot or parcel transferred or sold.

(b) The description by metes and bounds in an instrument of transfer or other documents used in the process of selling or transferring does not exempt the transaction from being a violation of Subsection (1)(a) or from the penalties or remedies provided in this chapter.

(c) Notwithstanding any other provision of this Subsection (1), the recording of an instrument of transfer or other document used in the process of selling or transferring real property that violates this part:

(i) does not affect the validity of the instrument or other document; and

(ii) does not affect whether the property that is the subject of the instrument or other document complies with applicable municipal ordinances on land use and development.

(2) (a) A municipality may bring an action against an owner to require the property to conform to the provisions of this part or an ordinance enacted under the authority of this part.

(b) An action under this Subsection (2) may include an injunction, abatement, merger of title, or any other appropriate action or proceeding to prevent, enjoin, or abate the violation.

(c) A municipality need only establish the violation to obtain the injunction.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 701 - Appeal authority required -- Condition precedent to judicial review -- Appeal authority duties.

(1) Each municipality adopting a land use ordinance shall, by ordinance, establish one or more appeal authorities to hear and decide:

(a) requests for variances from the terms of the land use ordinances;

(b) appeals from decisions applying the land use ordinances; and

(c) appeals from a fee charged in accordance with Section 10-9a-510.

(2) As a condition precedent to judicial review, each adversely affected person shall timely and specifically challenge a land use authority's decision, in accordance with local ordinance.

(3) An appeal authority:

(a) shall:

(i) act in a quasi-judicial manner; and

(ii) serve as the final arbiter of issues involving the interpretation or application of land use ordinances; and

(b) may not entertain an appeal of a matter in which the appeal authority, or any participating member, had first acted as the land use authority.

(4) By ordinance, a municipality may:

(a) designate a separate appeal authority to hear requests for variances than the appeal authority it designates to hear appeals;

(b) designate one or more separate appeal authorities to hear distinct types of appeals of land use authority decisions;

(c) require an adversely affected party to present to an appeal authority every theory of relief that it can raise in district court;

(d) not require an adversely affected party to pursue duplicate or successive appeals before the same or separate appeal authorities as a condition of the adversely affected party's duty to exhaust administrative remedies; and

(e) provide that specified types of land use decisions may be appealed directly to the district court.

(5) If the municipality establishes or, prior to the effective date of this chapter, has established a multiperson board, body, or panel to act as an appeal authority, at a minimum the board, body, or panel shall:

(a) notify each of its members of any meeting or hearing of the board, body, or panel;

(b) provide each of its members with the same information and access to municipal resources as any other member;

(c) convene only if a quorum of its members is present; and

(d) act only upon the vote of a majority of its convened members.

Amended by Chapter 92, 2011 General Session



Section 702 - Variances.

(1) Any person or entity desiring a waiver or modification of the requirements of a land use ordinance as applied to a parcel of property that he owns, leases, or in which he holds some other beneficial interest may apply to the applicable appeal authority for a variance from the terms of the ordinance.

(2) (a) The appeal authority may grant a variance only if:

(i) literal enforcement of the ordinance would cause an unreasonable hardship for the applicant that is not necessary to carry out the general purpose of the land use ordinances;

(ii) there are special circumstances attached to the property that do not generally apply to other properties in the same zone;

(iii) granting the variance is essential to the enjoyment of a substantial property right possessed by other property in the same zone;

(iv) the variance will not substantially affect the general plan and will not be contrary to the public interest; and

(v) the spirit of the land use ordinance is observed and substantial justice done.

(b) (i) In determining whether or not enforcement of the land use ordinance would cause unreasonable hardship under Subsection (2)(a), the appeal authority may not find an unreasonable hardship unless the alleged hardship:

(A) is located on or associated with the property for which the variance is sought; and

(B) comes from circumstances peculiar to the property, not from conditions that are general to the neighborhood.

(ii) In determining whether or not enforcement of the land use ordinance would cause unreasonable hardship under Subsection (2)(a), the appeal authority may not find an unreasonable hardship if the hardship is self-imposed or economic.

(c) In determining whether or not there are special circumstances attached to the property under Subsection (2)(a), the appeal authority may find that special circumstances exist only if the special circumstances:

(i) relate to the hardship complained of; and

(ii) deprive the property of privileges granted to other properties in the same zone.

(3) The applicant shall bear the burden of proving that all of the conditions justifying a variance have been met.

(4) Variances run with the land.

(5) The appeal authority may not grant a use variance.

(6) In granting a variance, the appeal authority may impose additional requirements on the applicant that will:

(a) mitigate any harmful affects of the variance; or

(b) serve the purpose of the standard or requirement that is waived or modified.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 703 - Appealing a land use authority's decision -- Panel of experts for appeals of geologic hazard decisions.

(1) The applicant, a board or officer of the municipality, or any person adversely affected by the land use authority's decision administering or interpreting a land use ordinance may, within the time period provided by ordinance, appeal that decision to the appeal authority by alleging that there is error in any order, requirement, decision, or determination made by the land use authority in the administration or interpretation of the land use ordinance.

(2) (a) An applicant who has appealed a decision of the land use authority administering or interpreting the municipality's geologic hazard ordinance may request the municipality to assemble a panel of qualified experts to serve as the appeal authority for purposes of determining the technical aspects of the appeal.

(b) If an applicant makes a request under Subsection (2)(a), the municipality shall assemble the panel described in Subsection (2)(a) consisting of, unless otherwise agreed by the applicant and municipality:

(i) one expert designated by the municipality;

(ii) one expert designated by the applicant; and

(iii) one expert chosen jointly by the municipality's designated expert and the applicant's designated expert.

(c) A member of the panel assembled by the municipality under Subsection (2)(b) may not be associated with the application that is the subject of the appeal.

(d) The applicant shall pay:

(i) 1/2 of the cost of the panel; and

(ii) the municipality's published appeal fee.

Amended by Chapter 326, 2008 General Session



Section 704 - Time to appeal.

(1) The municipality shall enact an ordinance establishing a reasonable time of not less than 10 days to appeal to an appeal authority a written decision issued by a land use authority.

(2) In the absence of an ordinance establishing a reasonable time to appeal, an adversely affected party shall have 10 calendar days to appeal to an appeal authority a written decision issued by a land use authority.

Amended by Chapter 240, 2006 General Session



Section 705 - Burden of proof.

The appellant has the burden of proving that the land use authority erred.

Enacted by Chapter 254, 2005 General Session



Section 706 - Due process.

(1) Each appeal authority shall conduct each appeal and variance request as provided in local ordinance.

(2) Each appeal authority shall respect the due process rights of each of the participants.

Enacted by Chapter 254, 2005 General Session



Section 707 - Standard of review for appeals.

(1) A municipality may, by ordinance, designate the standard of review for appeals of land use authority decisions.

(2) If the municipality fails to designate a standard of review of factual matters, the appeal authority shall review the matter de novo.

(3) The appeal authority shall determine the correctness of a decision of the land use authority in its interpretation and application of a land use ordinance.

(4) Only those decisions in which a land use authority has applied a land use ordinance to a particular application, person, or parcel may be appealed to an appeal authority.

Enacted by Chapter 254, 2005 General Session



Section 708 - Final decision.

(1) A decision of an appeal authority takes effect on the date when the appeal authority issues a written decision, or as otherwise provided by ordinance.

(2) A written decision, or other event as provided by ordinance, constitutes a final decision under Subsection 10-9a-801(2)(a) or a final action under Subsection 10-9a-801(4).

Amended by Chapter 240, 2006 General Session



Section 801 - No district court review until administrative remedies exhausted -- Time for filing -- Tolling of time -- Standards governing court review -- Record on review -- Staying of decision.

(1) No person may challenge in district court a municipality's land use decision made under this chapter, or under a regulation made under authority of this chapter, until that person has exhausted the person's administrative remedies as provided in Part 7, Appeal Authority and Variances, if applicable.

(2) (a) Any person adversely affected by a final decision made in the exercise of or in violation of the provisions of this chapter may file a petition for review of the decision with the district court within 30 days after the local land use decision is final.

(b) (i) The time under Subsection (2)(a) to file a petition is tolled from the date a property owner files a request for arbitration of a constitutional taking issue with the property rights ombudsman under Section 13-43-204 until 30 days after:

(A) the arbitrator issues a final award; or

(B) the property rights ombudsman issues a written statement under Subsection 13-43-204(3)(b) declining to arbitrate or to appoint an arbitrator.

(ii) A tolling under Subsection (2)(b)(i) operates only as to the specific constitutional taking issue that is the subject of the request for arbitration filed with the property rights ombudsman by a property owner.

(iii) A request for arbitration filed with the property rights ombudsman after the time under Subsection (2)(a) to file a petition has expired does not affect the time to file a petition.

(3) (a) The courts shall:

(i) presume that a decision, ordinance, or regulation made under the authority of this chapter is valid; and

(ii) determine only whether or not the decision, ordinance, or regulation is arbitrary, capricious, or illegal.

(b) A decision, ordinance, or regulation involving the exercise of legislative discretion is valid if it is reasonably debatable that the decision, ordinance, or regulation promotes the purposes of this chapter and is not otherwise illegal.

(c) A final decision of a land use authority or an appeal authority is valid if the decision is supported by substantial evidence in the record and is not arbitrary, capricious, or illegal.

(d) A determination of illegality requires a determination that the decision, ordinance, or regulation violates a law, statute, or ordinance in effect at the time the decision was made or the ordinance or regulation adopted.

(4) The provisions of Subsection (2)(a) apply from the date on which the municipality takes final action on a land use application for any adversely affected third party, if the municipality conformed with the notice provisions of Part 2, Notice, or for any person who had actual notice of the pending decision.

(5) If the municipality has complied with Section 10-9a-205, a challenge to the enactment of a land use ordinance or general plan may not be filed with the district court more than 30 days after the enactment.

(6) The petition is barred unless it is filed within 30 days after the appeal authority's decision is final.

(7) (a) The land use authority or appeal authority, as the case may be, shall transmit to the reviewing court the record of its proceedings, including its minutes, findings, orders, and, if available, a true and correct transcript of its proceedings.

(b) If the proceeding was tape recorded, a transcript of that tape recording is a true and correct transcript for purposes of this Subsection (7).

(8) (a) (i) If there is a record, the district court's review is limited to the record provided by the land use authority or appeal authority, as the case may be.

(ii) The court may not accept or consider any evidence outside the record of the land use authority or appeal authority, as the case may be, unless that evidence was offered to the land use authority or appeal authority, respectively, and the court determines that it was improperly excluded.

(b) If there is no record, the court may call witnesses and take evidence.

(9) (a) The filing of a petition does not stay the decision of the land use authority or authority appeal authority, as the case may be.

(b) (i) Before filing a petition under this section or a request for mediation or arbitration of a constitutional taking issue under Section 13-43-204, the aggrieved party may petition the appeal authority to stay its decision.

(ii) Upon receipt of a petition to stay, the appeal authority may order its decision stayed pending district court review if the appeal authority finds it to be in the best interest of the municipality.

(iii) After a petition is filed under this section or a request for mediation or arbitration of a constitutional taking issue is filed under Section 13-43-204, the petitioner may seek an injunction staying the appeal authority's decision.

Amended by Chapter 306, 2007 General Session

Amended by Chapter 363, 2007 General Session



Section 802 - Enforcement.

(1) (a) A municipality or any adversely affected owner of real estate within the municipality in which violations of this chapter or ordinances enacted under the authority of this chapter occur or are about to occur may, in addition to other remedies provided by law, institute:

(i) injunctions, mandamus, abatement, or any other appropriate actions; or

(ii) proceedings to prevent, enjoin, abate, or remove the unlawful building, use, or act.

(b) A municipality need only establish the violation to obtain the injunction.

(2) (a) The municipality may enforce the ordinance by withholding building permits.

(b) It is unlawful to erect, construct, reconstruct, alter, or change the use of any building or other structure within a municipality without approval of a building permit.

(c) The municipality may not issue a building permit unless the plans of and for the proposed erection, construction, reconstruction, alteration, or use fully conform to all regulations then in effect.

Renumbered and Amended by Chapter 254, 2005 General Session



Section 803 - Penalties -- Notice.

(1) The municipality may, by ordinance, establish civil penalties for violations of any of the provisions of this chapter or of any ordinances adopted under the authority of this chapter.

(2) Violation of any of the provisions of this chapter or of any ordinances adopted under the authority of this chapter is punishable as a class C misdemeanor upon conviction either:

(a) as a class C misdemeanor; or

(b) by imposing the appropriate civil penalty adopted under the authority of this section.

(3) Prior to imposing upon an owner of record a civil penalty established by ordinance under authority of this chapter, a municipality shall provide:

(a) written notice, by mail or hand delivery, of each ordinance violation to the address of the:

(i) owner of record on file in the office of the county recorder; or

(ii) person designated, in writing, by the owner of record as the owner's agent for the purpose of receiving notice of an ordinance violation;

(b) the owner of record a reasonable opportunity to cure a noticed violation; and

(c) a schedule of the civil penalties that may be imposed upon the expiration of a time certain.

Amended by Chapter 218, 2012 General Session






Article 11 - Inspection and Cleaning

Section 1 - Abatement of weeds, garbage, refuse, and unsightly objects -- Selection of service provider.

(1) A municipal legislative body may:

(a) designate and regulate the abatement of:

(i) the growth and spread of injurious and noxious weeds;

(ii) garbage and refuse;

(iii) a public nuisance; or

(iv) an illegal object or structure; and

(b) appoint a municipal inspector for the purpose of carrying out and in accordance with the provisions of this chapter.

(2) A municipal legislative body may not:

(a) prohibit an owner or occupant of real property within the municipality's jurisdiction, including an owner or occupant who receives a notice in accordance with Section 10-11-2, from selecting a person, as defined in Section 10-1-104, to provide an abatement service for injurious and noxious weeds, garbage and refuse, a public nuisance, or an illegal object or structure; or

(b) require that an owner or occupant described in Subsection (2)(a) use the services of the municipal inspector or any assistance employed by the municipal inspector described in Section 10-11-3 to provide an abatement service described in Subsection (2)(a).

(3) A municipality may require that an owner or occupant described in Subsection (2)(a) use the abatement services, as described in Section 10-11-3, of the municipal inspector or any assistance employed by the municipal inspector if:

(a) the municipality adopts an ordinance providing a reasonable period of time for an owner or occupant to abate the owner's or occupant's property after receiving a notice described in Section 10-11-2; and

(b) the owner or occupant fails to abate the property within the reasonable period of time and in accordance with the notice.

Amended by Chapter 144, 2011 General Session, (Coordination Clause)

Amended by Chapter 144, 2011 General Session

Amended by Chapter 172, 2011 General Session



Section 2 - Inspection of property -- Notice.

(1) (a) If a municipality adopts an ordinance describing the duties of a municipal inspector appointed under Section 10-11-1, the ordinance:

(i) may, subject to Subsection (1)(b), direct the inspector to examine and investigate real property for:

(A) the growth and spread of injurious and noxious weeds;

(B) garbage and refuse;

(C) a public nuisance; or

(D) an illegal object or structure; and

(ii) if an inspector conducts an examination and investigation under Subsection (1)(a), shall direct the inspector to deliver written notice of the examination and investigation in accordance with Subsection (2).

(b) An ordinance described in Subsection (1)(a) may not direct an inspector or authorize a municipality to abate conditions solely associated with the interior of a structure, unless required for the demolition and removal of the structure.

(2) (a) (i) The municipal inspector shall serve written notice to a property owner of record according to the records of the county recorder in accordance with Subsection (2)(b).

(ii) The municipal inspector may serve written notice in accordance with Subsection (2)(b) to a non-owner occupant of the property or another person responsible for the property who is not the owner of record, including a manager or agent of the owner, if:

(A) the property owner is not an occupant of the property; and

(B) the municipality in which the property is located has adopted an ordinance imposing a duty to maintain the property on an occupant who is not the property owner of record or a person other than the property owner of record who is responsible for the property.

(b) The municipal inspector may serve the written notice:

(i) in person or by mail to the property owner of record as described in Subsection (2)(a)(i), if mailed to the last-known address of the owner according to the records of the county recorder; or

(ii) in person or by mail to a non-owner occupant or another person responsible for the property who is not the owner of record as described in Subsection (2)(a)(ii), if mailed to the property address.

(c) In the written notice described in Subsection (2)(a), the municipal inspector shall:

(i) identify the property owner of record according to the records of the county recorder;

(ii) describe the property and the nature and results of the examination and investigation conducted in accordance with Subsection (1)(a); and

(iii) require the property owner, occupant, or, if applicable, another person responsible for the property to:

(A) eradicate or destroy and remove any identified item examined and investigated under Subsection (1)(a); and

(B) comply with Subsection (2)(c)(iii)(A) in a time period designated by the municipal inspector but no less than 10 days after the day on which notice is delivered in person or post-marked.

(d) For a notice of injurious and noxious weeds described in Subsection (2)(a), the municipal inspector is not required to make more than one notice for each annual season of weed growth for weeds growing on a property.

(e) The municipal inspector shall serve the notice required under Subsection (2)(a)(i) under penalty of perjury.

Repealed and Re-enacted by Chapter 172, 2011 General Session



Section 3 - Neglect of property owners -- Removal by municipality -- Costs of removal -- Notice -- File action or lien -- Property owner objection.

(1) (a) If an owner of, occupant of, or other person responsible for real property described in the notice delivered in accordance with Section 10-11-2 fails to comply with Section 10-11-2, a municipal inspector may:

(i) at the expense of the municipality, employ necessary assistance to enter the property and destroy or remove an item identified in a written notice described in Section 10-11-2; and

(ii) (A) prepare an itemized statement in accordance with Subsection (1)(b); and

(B) mail to the owner of record according to the records of the county recorder a copy of the statement demanding payment within 30 days after the day on which the statement is post-marked.

(b) The statement described in Subsection (1)(a)(ii)(A) shall:

(i) include:

(A) the address of the property described in Subsection (1)(a);

(B) an itemized list of and demand for payment for all expenses, including administrative expenses, incurred by the municipality under Subsection (1)(a)(i); and

(C) the address of the municipal treasurer where payment may be made for the expenses; and

(ii) notify the property owner:

(A) that failure to pay the expenses described in Subsection (1)(b)(i)(B) may result in a lien on the property in accordance with Section 10-11-4;

(B) that the owner may file a written objection to all or part of the statement within 20 days after the day of the statement post-mark; and

(C) where the owner may file the objection, including the municipal office and address.

(c) A statement mailed in accordance with Subsection (1)(a) is delivered when mailed by certified mail addressed to the property owner's of record last-known address according to the records of the county recorder.

(d) (i) A municipality may file a notice of a lien, including a copy of the statement described in Subsection (1)(a)(ii)(A) or a summary of the statement, in the records of the county recorder of the county in which the property is located.

(ii) If a municipality files a notice of a lien indicating that the municipality intends to certify the unpaid costs and expenses in accordance with Subsection (2)(a)(ii) and Section 10-11-4, the municipality shall file for record in the county recorder's office a release of the lien after all amounts owing are paid.

(2) (a) If an owner fails to file a timely written objection as described in Subsection (1)(b)(ii)(B) or to pay the amount set forth in the statement under Subsection (1)(b)(i)(B), the municipality may:

(i) file an action in district court; or

(ii) certify the past due costs and expenses to the county treasurer of the county in which the property is located in accordance with Section 10-11-4.

(b) If a municipality pursues collection of the costs in accordance with Subsection (2)(a)(i) or (4)(a), the municipality may:

(i) sue for and receive judgment for all removal and destruction costs, including administrative costs, and reasonable attorney fees, interest, and court costs; and

(ii) execute on the judgment in the manner provided by law.

(3) (a) If a property owner files an objection in accordance with Subsection (1)(b)(ii), the municipality shall:

(i) hold a hearing in accordance with Title 52, Chapter 4, Open and Public Meetings Act; and

(ii) mail or deliver notice of the hearing date and time to the property owner.

(b) At the hearing described in Subsection (3)(a)(i), the municipality shall review and determine the actual cost of abatement, if any, incurred under Subsection (1)(a)(i).

(c) The property owner shall pay any actual cost due after a decision by the municipality at the hearing described in Subsection (3)(a)(i) to the municipal treasurer within 30 days after the day on which the hearing is held.

(4) If the property owner fails to pay in accordance with Subsection (3)(c), the municipality may:

(a) file an action in district court for the actual cost determined under Subsection (3)(b); or

(b) certify the past due costs and expenses to the county treasurer of the county in which the property is located in accordance with Section 10-11-4.

(5) This section does not affect or limit:

(a) a municipal governing body's power to pass an ordinance as described in Section 10-3-702; or

(b) a criminal or civil penalty imposed by a municipality in accordance with Section 10-3-703.

Amended by Chapter 172, 2011 General Session



Section 4 - Costs of removal to be included in tax notice.

(1) A municipality may certify to the treasurer of the county in which a property described in Section 10-11-3 is located, the unpaid costs and expenses that the municipality has incurred under Section 10-11-3 with regard to the property.

(2) If the municipality certifies with the treasurer of the county any costs or expenses incurred for a property under Section 10-11-3, the treasurer shall enter the amount of the costs and expenses on the assessment and tax rolls of the county in the column prepared for that purpose.

(3) If current tax notices have been mailed, the treasurer of the county may carry the costs and expenses described in Subsection (2) on the assessment and tax rolls to the following year.

(4) After entry by the treasurer of the county, the amount entered:

(a) shall have the force and effect of a valid judgment of the district court;

(b) is a lien upon the property; and

(c) shall be collected by the treasurer of the county in which the property is located at the time of the payment of general taxes.

(5) Upon payment of the costs and expenses:

(a) the judgement is satisfied;

(b) the lien is released from the property; and

(c) receipt shall be acknowledged upon the general tax receipt issued by the treasurer.

(6) This section does not apply to any public building, public structure, or public improvement.

Amended by Chapter 172, 2011 General Session






Article 15 - Pedestrian Mall Law of Utah

Section 1 - Short title.

This act may be cited as the "Pedestrian Mall Law of Utah."

Enacted by Chapter 2, 1966 Special Session 2



Section 2 - Legislative findings and purposes.

The Legislature hereby finds and declares that in certain areas in municipalities within the state, and particularly in retail shopping areas thereof, there is need to separate pedestrian travel from vehicular travel and that such separation is necessary to protect the public safety or otherwise to serve the public interest and convenience. The Legislature further finds and declares that such objectives can, in part, be accomplished by the establishment of pedestrian malls pursuant to this act.

Enacted by Chapter 2, 1966 Special Session 2



Section 3 - Definitions.

As used in this chapter:

(1) (a) "Intersection street" means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of the mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a public street or highway open to vehicular traffic. If any portion of a pedestrian mall terminates on a street at a place thereon other than at a place of intersection with a public street or highway open to vehicular traffic, such intersecting street shall also include that portion of any street which lies between such place of termination and the first intersection of such street with the public street or highway open to vehicular traffic.

(b) "Intersecting street" also includes any other street or portion of a street which the legislative body declares to be such by resolution.

(2) "Legislative body" means the legislative body of the municipality.

(3) "Mall intersection" means any intersection of a street constituting a part of a pedestrian mall with any street which intersection is itself part of a pedestrian mall.

(4) "Municipality" includes every city or town within this state.

(5) "Pedestrian mall" means one or more streets or portions thereof, on which vehicular traffic is, or is to be, restricted in whole or in part and which is, or is to be, used exclusively or primarily for pedestrian travel.

(6) "Street" means any public road, street, highway, alley, lane, court, way, or place of any nature open to the use of the public, excluding state highways.

Amended by Chapter 10, 1997 General Session



Section 4 - Powers of legislative body of municipality.

The legislative body of the municipalities of this state shall have the power:

(1) to establish pedestrian malls;

(2) to prohibit, in whole or in part, vehicular traffic on a pedestrian mall;

(3) to pay from the general funds of the municipality, or from other available money, or from the proceeds of assessments levied on land benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall;

(4) to acquire, construct, and maintain on the municipality's streets which are established as a pedestrian mall, improvements of any kind or nature necessary or convenient to the operation of such streets as a pedestrian mall, including paving, sidewalks, curbs, gutters, sewers, drainage works, lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, statuaries, fountains, decorative structures, benches, rest rooms, child care facilities, display facilities, information booths, public assembly facilities, and other structures, works or improvements necessary or convenient to serve members of the public using such pedestrian malls, including the reconstruction or relocation of existing municipally owned works, improvements, or facilities on such municipal streets; which foregoing changes or any portions thereof, are referred to in this act as "improvements";

(5) to pay from the general funds of the municipality or other available money, or from the proceeds of assessments levied on property benefited by any such improvements, or from the proceeds of special improvement warrants or bonds, the whole or any portion of the costs of acquisition, construction, and maintenance of such improvements in accordance with the provisions of Title 11, Chapter 42, Assessment Area Act, relating to special improvement assessments; and

(6) to do any and all other acts or things necessary or convenient for the accomplishment of the purposes of this chapter.

Amended by Chapter 378, 2010 General Session



Section 5 - Powers of acquisition and improvement.

The legislative body of the municipalities shall also have the power to acquire by gift, purchase, eminent domain, or otherwise, land, real property or rights of way which shall become part of the municipal street established as a pedestrian mall, or which shall otherwise be used by the municipality as a part of, or for purposes connected with, a pedestrian mall, and such lands, real property or rights of way may be improved in the same manner as municipal streets may be improved. The legislative body shall also have the power to make such improvements on mall intersections and intersecting streets or upon facilities acquired for parking and other related purposes where such improvements are necessary or convenient to the operation of the mall. The acquisitions and improvements authorized by this section shall be deemed "improvements."

Enacted by Chapter 2, 1966 Special Session 2



Section 6 - Public hearing -- Finance requirements.

The designation of any street as a "mall" shall be by ordinance passed and published after full investigation and ample public hearing into the necessity and advisability of the creation of a mall. The ordinance shall designate the manner in which the project is to be financed, and, if financed by levy of special taxes or special improvement warrants or bonds, shall be in accordance with the provisions of Title 11, Chapter 42, Assessment Area Act.

Amended by Chapter 360, 2008 General Session






Article 18 - Municipal Cable Television and Public Telecommunications Services Act

Section 101 - Title -- Policy statement.

(1) This chapter is known as the "Municipal Cable Television and Public Telecommunications Services Act."

(2) The Legislature finds that it is the policy of this state to:

(a) ensure that cable television services and public telecommunications services are provided through fair competition consistent with the federal Telecommunications Act of 1996, Pub. L. 104-104, in order to provide the widest possible diversity of information and news sources to the general public;

(b) advance the exercise of rights under the First Amendment of the Constitution of the United States;

(c) enhance the development and widespread use of technological advances in providing cable television services and public telecommunications services;

(d) encourage improved customer service of cable television services and public telecommunications services at competitive rates;

(e) ensure that cable television services and public telecommunications services are each provided within a consistent, comprehensive, and nondiscriminatory federal, state, and local government framework; and

(f) ensure that when a municipality provides to its inhabitants cable television services, public telecommunications services, or both, and competes with private providers whose activities are regulated by the municipality, the municipality does not discriminate against the competing providers of the same services.

Enacted by Chapter 83, 2001 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Cable television service" means:

(a) the one-way transmission to subscribers of:

(i) video programming; or

(ii) other programming service; and

(b) subscriber interaction, if any, that is required for the selection or use of:

(i) the video programming; or

(ii) other programming service.

(2) "Capital costs" means all costs of providing a service that are capitalized in accordance with generally accepted accounting principles.

(3) "Cross subsidize" means to pay a cost included in the direct costs or indirect costs of providing a service that is not accounted for in the full cost of accounting of providing the service.

(4) "Direct costs" means those expenses of a municipality that:

(a) are directly attributable to providing:

(i) a cable television service; or

(ii) a public telecommunications service; and

(b) would be eliminated if the service described in Subsection (4)(a) were not provided by the municipality.

(5) "Feasibility consultant" means an individual or entity with expertise in the processes and economics of providing:

(a) cable television service; and

(b) public telecommunications service.

(6) (a) "Full-cost accounting" means the accounting of all costs incurred by a municipality in providing:

(i) a cable television service; or

(ii) a public telecommunications service.

(b) The costs included in a full-cost accounting include all:

(i) capital costs;

(ii) direct costs; and

(iii) indirect costs.

(7) (a) "Indirect costs" means any costs:

(i) identified with two or more services or other functions; and

(ii) that are not directly identified with a single service or function.

(b) "Indirect costs" may include cost factors for:

(i) administration;

(ii) accounting;

(iii) personnel;

(iv) purchasing;

(v) legal support; and

(vi) other staff or departmental support.

(8) "Private provider" means a person that:

(a) provides:

(i) cable television services; or

(ii) public telecommunications services; and

(b) is a private entity.

(9) "Public telecommunications service" means the two-way transmission of signs, signals, writing, images, sounds, messages, data, or other information of any nature by wire, radio, lightwaves, or other electromagnetic means offered to the public generally.

(10) "Subscribers" means a person that lawfully receives:

(a) cable television services; or

(b) public telecommunications services.

Enacted by Chapter 83, 2001 General Session



Section 103 - Antitrust immunity.

(1) When a municipality is offering or providing a cable television service or public telecommunications service, the immunity from antitrust liability afforded to political subdivisions of the state under Section 76-10-3109 does not apply to the municipality providing those services.

(2) A municipality that provides a cable television service or a public telecommunications service is subject to applicable antitrust liabilities under the federal Local Government Antitrust Act of 1984, 15 U.S.C. Secs. 34 to 36.

Amended by Chapter 187, 2013 General Session



Section 104 - Application to existing contracts.

(1) (a) If before the sooner of March 1 or the effective date of the chapter, the legislative body of a municipality authorized the municipality to offer or provide cable television services or public telecommunications services, each authorized service:

(i) is exempt from Part 2; and

(ii) is subject to Part 3.

(b) The exemption described in Subsection (1)(a)(i) may not apply to any cable television service or public telecommunications service authorized by the legislative body of a municipality on or after the sooner of March 1 or the effective date of this chapter.

(2) This chapter does not:

(a) invalidate any contract entered into by a municipality before the sooner of March 1 or the effective date of this chapter:

(i) for the design, construction, equipping, operation, or maintenance of facilities used or to be used by the municipality, or by a private provider under a contract with the municipality for the purpose of providing:

(A) cable television services; or

(B) public telecommunications services;

(ii) with a private provider for the use of the facilities described in Subsection (2)(a)(i) in connection with the private provider offering:

(A) cable television services; or

(B) public telecommunications services;

(iii) with a subscriber for providing:

(A) a cable television service; or

(B) a public telecommunications service; or

(iv) to obtain or secure financing for the acquisition or operation of the municipality's facilities or equipment used in connection with providing:

(A) a cable television service; or

(B) a public telecommunications service; or

(b) impair any security interest granted by a municipality as collateral for the municipality's obligations under a contract described in Subsection (2)(a).

(3) (a) A municipality meeting the one or more of the following conditions is exempt from this chapter as provided in Subsection (3)(b):

(i) a municipality that adopts or enacts a bond resolution on or before January 1, 2001, to fund facilities or equipment that the municipality uses to provide:

(A) cable television services; or

(B) public telecommunications services; or

(ii) a municipality that has operated for at least three years consecutively before the sooner of March 1 or the effective date of this chapter:

(A) a cable television service; or

(B) a public telecommunications service.

(b) A municipality described in Subsection (3)(a) is exempt from this chapter except for:

(i) Subsection 10-18-303(4);

(ii) Subsection 10-18-303(7);

(iii) Subsection 10-18-303(9);

(iv) Section 10-18-304; and

(v) Section 10-18-305.

(4) For the time period beginning on the effective date of this chapter and ending on December 31, 2001, a municipality that operated a cable television service as of January 1, 2001, is exempt from Subsection 10-18-301(1)(d).

Enacted by Chapter 83, 2001 General Session



Section 105 - Scope of chapter.

(1) Nothing in this chapter authorizes any county or other political subdivision of this state to:

(a) provide:

(i) a cable television service; or

(ii) a public telecommunications service; or

(b) purchase, lease, construct, maintain, or operate a facility for the purpose of providing:

(i) a cable television service; or

(ii) a public telecommunications service.

(2) Except as provided in Subsection (3), this chapter does not apply to a municipality purchasing, leasing, constructing, or equipping facilities:

(a) that are designed to provide services within the municipality; and

(b) that the municipality:

(i) uses for internal municipal government purposes; or

(ii) by written contract, leases, sells capacity in, or grants other similar rights to a private provider to use the facilities in connection with a private provider offering:

(A) cable television services; or

(B) public telecommunications services.

(3) (a) As used in this Subsection (3), "municipal entity" means:

(i) a municipality; or

(ii) an entity created pursuant to an agreement:

(A) under Title 11, Chapter 13, Interlocal Cooperation Act; and

(B) to which a municipality is a party.

(b) Notwithstanding Subsection (2), a municipal entity shall comply with Subsection (3)(c) if the municipal entity purchases, leases, constructs, or equips facilities that the municipal entity by written contract leases, sells capacity in, or grants other similar rights to a private provider to use the facilities in connection with a private provider offering:

(i) cable television services; or

(ii) public telecommunications services.

(c) A municipal entity described in Subsection (3)(b) shall, with respect to an action described in Subsection (3)(b), comply with the obligations imposed on a municipality pursuant to:

(i) Section 10-18-302; and

(ii) Subsections 10-18-303(3) and (4).

Amended by Chapter 270, 2004 General Session



Section 106 - Severability.

If any provision of this chapter or the application of any provision of this chapter is found invalid, the remainder of this chapter shall be given effect without the invalid provision or application.

Enacted by Chapter 83, 2001 General Session



Section 201 - Limitations on providing a cable television and public telecommunications services.

(1) Except as provided in this chapter, a municipality may not:

(a) provide to one or more subscribers:

(i) a cable television service; or

(ii) a public telecommunications service; or

(b) for the purpose of providing a cable television service or a public telecommunications service to one or more subscribers, purchase, lease, construct, maintain, or operate any facility.

(2) For purposes of this chapter, a municipality provides a cable television service or public telecommunications service if the municipality provides the service:

(a) directly or indirectly, including through an authority or instrumentality:

(i) acting on behalf of the municipality; or

(ii) for the benefit of the municipality;

(b) by itself;

(c) through:

(i) a partnership; or

(ii) joint venture; or

(d) by contract, resale, or otherwise.

Enacted by Chapter 83, 2001 General Session



Section 202 - Required steps before a municipality may provide cable television or public telecommunications services.

Before a municipality may engage or offer to engage in an activity described in Subsection 10-18-201(1), the legislative body of the municipality shall:

(1) hold a preliminary public hearing;

(2) if the legislative body elects to proceed after holding the preliminary public hearing required by Subsection (1), approve the hiring of a feasibility consultant to conduct a feasibility study in accordance with Section 10-18-203;

(3) determine whether under the feasibility study conducted under Section 10-18-203, the average annual revenues under Subsection 10-18-203(2)(f) exceed the average annual costs under Subsection 10-18-203(2)(e) by at least the amount necessary to meet the bond obligations of any bonds issued to fund the proposed cable television services or public telecommunications services:

(a) based on the feasibility study's analysis:

(i) for the first year of the study; and

(ii) the five-year projection; and

(b) separately stated with respect to:

(i) the proposed cable television services; or

(ii) the proposed public telecommunications services;

(4) if the conditions of Subsection (3) are met, hold the public hearings required by Section 10-18-203; and

(5) after holding the public hearings required by Section 10-18-203, if the legislative body of the municipality elects to proceed, adopt by resolution the feasibility study.

Enacted by Chapter 83, 2001 General Session



Section 203 - Feasibility study on providing cable television or public telecommunications services -- Public hearings.

(1) If a feasibility consultant is hired under Section 10-18-202, the legislative body of the municipality shall require the feasibility consultant to:

(a) complete the feasibility study in accordance with this section;

(b) submit to the legislative body by no later than 180 days from the date the feasibility consultant is hired to conduct the feasibility study:

(i) the full written results of the feasibility study; and

(ii) a summary of the results that is no longer than one page in length; and

(c) attend the public hearings described in Subsection (4) to:

(i) present the feasibility study results; and

(ii) respond to questions from the public.

(2) The feasibility study described in Subsection (1) shall at a minimum consider:

(a) (i) if the municipality is proposing to provide cable television services to subscribers, whether the municipality providing cable television services in the manner proposed by the municipality will hinder or advance competition for cable television services in the municipality; or

(ii) if the municipality is proposing to provide public telecommunications services to subscribers, whether the municipality providing public telecommunications services in the manner proposed by the municipality will hinder or advance competition for public telecommunications services in the municipality;

(b) whether but for the municipality any person would provide the proposed:

(i) cable television services; or

(ii) public telecommunications services;

(c) the fiscal impact on the municipality of:

(i) the capital investment in facilities that will be used to provide the proposed:

(A) cable television services; or

(B) public telecommunications services; and

(ii) the expenditure of funds for labor, financing, and administering the proposed:

(A) cable television services; or

(B) public telecommunications services;

(d) the projected growth in demand in the municipality for the proposed:

(i) cable television services; or

(ii) public telecommunications services;

(e) the projections at the time of the feasibility study and for the next five years, of a full-cost accounting for a municipality to purchase, lease, construct, maintain, or operate the facilities necessary to provide the proposed:

(i) cable television services; or

(ii) public telecommunications services; and

(f) the projections at the time of the feasibility study and for the next five years of the revenues to be generated from the proposed:

(i) cable television services; or

(ii) public telecommunications services.

(3) For purposes of the financial projections required under Subsections (2)(e) and (f), the feasibility consultant shall assume that the municipality will price the proposed cable television services or public telecommunications services consistent with Subsection 10-18-303(5).

(4) If the results of the feasibility study satisfy the revenue requirement of Subsection 10-18-202(3), the legislative body, at the next regular meeting after the legislative body receives the results of the feasibility study, shall schedule at least two public hearings to be held:

(a) within 60 days of the meeting at which the public hearings are scheduled;

(b) at least seven days apart; and

(c) for the purpose of allowing:

(i) the feasibility consultant to present the results of the feasibility study; and

(ii) the public to:

(A) become informed about the feasibility study results; and

(B) ask questions of the feasibility consultant about the results of the feasibility study.

(5) (a) Except as provided in Subsection (5)(b), the municipality shall publish notice of the public hearings required under Subsection (4):

(i) at least once a week for three consecutive weeks in a newspaper of general circulation in the municipality and at least three days before the first public hearing required under Subsection (4); and

(ii) on the Utah Public Notice Website created in Section 63F-1-701, for three weeks, at least three days before the first public hearing required under Subsection (4).

(b) (i) In accordance with Subsection (5)(a)(i), if there is no newspaper of general circulation in the municipality, for each 1,000 residents, the municipality shall post at least one notice of the hearings in a conspicuous place within the municipality that is likely to give notice of the hearings to the greatest number of residents of the municipality.

(ii) The municipality shall post the notices at least seven days before the first public hearing required under Subsection (4) is held.

Amended by Chapter 90, 2010 General Session



Section 204 - Vote permissible -- Referendum.

(1) (a) A legislative body by a majority vote may call an election on whether or not the municipality shall provide the proposed:

(i) cable television services; or

(ii) public telecommunications services.

(b) If under Subsection (1)(a) the legislative body calls an election, the election shall be held:

(i) (A) at the next municipal general election; or

(B) as provided in Subsection 20A-1-203(1), at a local special election the purpose of which is authorized by this section; and

(ii) in accordance with Title 20A, Election Code, except as provided in this section.

(c) The notice of the election shall include with any other information required by law:

(i) a summary of the cable television services or public telecommunications services that the legislative body of the municipality proposes to provide to subscribers residing within the boundaries of the municipality;

(ii) the feasibility study summary under Section 10-18-203;

(iii) a statement that a full copy of the feasibility study is available for inspection and copying; and

(iv) the location in the municipality where the feasibility study may be inspected or copied.

(d) The ballot at the election shall pose the question substantially as follows: Shall the [name of the municipality] provide [cable television service or public telecommunications service] to the inhabitants of the [municipality].

(e) The ballot proposition may not take effect until submitted to the electors and approved by the majority of those voting on the ballot.

(2) In accordance with Title 20A, Chapter 7, Issues Submitted to the Voters, a municipality legislative body's action to have the municipality provide cable television services or public telecommunications services is subject to local referenda.

Enacted by Chapter 83, 2001 General Session



Section 301 - Enterprise funds for cable television or public telecommunications services.

(1) A municipality that provides a cable television service or a public telecommunications service under this chapter:

(a) shall establish an enterprise fund to account for the municipality's operations of a cable television service or public telecommunications service;

(b) for accounting purposes only, may account for its cable television services and its public telecommunications services in a single enterprise fund under Chapter 6, Uniform Fiscal Procedures Act for Utah Cities;

(c) shall, consistent with the requirements of Section 10-6-135, adopt separate operating and capital budgets for the municipality's:

(i) cable television services; and

(ii) public telecommunications services;

(d) may not transfer any appropriation or other balance in any enterprise fund established by the municipality under this section to another enterprise fund; and

(e) may not transfer any appropriation or other balance in any other enterprise fund established by the municipality under Chapter 6, Uniform Fiscal Procedures Act for Utah Cities, to any enterprise fund established by the municipality under this section.

(2) The restrictions on transfers described in Subsections (1)(d) and (e) do not apply to transfers made by a municipality between other enterprise funds established by the municipality.

Enacted by Chapter 83, 2001 General Session



Section 302 - Bonding authority.

(1) In accordance with Title 11, Chapter 14, Local Government Bonding Act, the legislative body of a municipality may by resolution determine to issue one or more revenue bonds or general obligation bonds to finance the capital costs for facilities necessary to provide to subscribers:

(a) a cable television service; or

(b) a public telecommunications service.

(2) The resolution described in Subsection (1) shall:

(a) describe the purpose for which the indebtedness is to be created; and

(b) specify the dollar amount of the one or more bonds proposed to be issued.

(3) (a) A revenue bond issued under this section shall be secured and paid for:

(i) from the revenues generated by the municipality from providing:

(A) cable television services with respect to revenue bonds issued to finance facilities for the municipality's cable television services; and

(B) public telecommunications services with respect to revenue bonds issued to finance facilities for the municipality's public telecommunications services; and

(ii) notwithstanding Subsection (3)(b) and Subsection 10-18-303(3)(a), from revenues generated under Title 59, Chapter 12, Sales and Use Tax Act, if:

(A) notwithstanding Subsection 11-14-201(3) and except as provided in Subsections (4) and (5), the revenue bond is approved by the registered voters in an election held:

(I) except as provided in Subsection (3)(a)(ii)(A)(II), pursuant to the provisions of Title 11, Chapter 14, Local Government Bonding Act, that govern bond elections; and

(II) notwithstanding Subsection 11-14-203(2), at a regular general election;

(B) the revenues described in this Subsection (3)(a)(ii) are pledged as security for the revenue bond; and

(C) the municipality or municipalities annually appropriate the revenues described in this Subsection (3)(a)(ii) to secure and pay the revenue bond issued under this section.

(b) Except as provided in Subsection (3)(a)(ii), a municipality may not pay the origination, financing, or other carrying costs associated with the one or more revenue bonds issued under this section from the general funds or other enterprise funds of the municipality.

(4) (a) As used in this Subsection (4), "municipal entity" means an entity created pursuant to an agreement:

(i) under Title 11, Chapter 13, Interlocal Cooperation Act; and

(ii) to which a municipality is a party.

(b) The requirements of Subsection (3)(a)(ii)(A) do not apply to a municipality or municipal entity that issues revenue bonds, or to a municipality that is a member of a municipal entity that issues revenue bonds, if:

(i) on or before March 2, 2004, the municipality that is issuing revenue bonds or that is a member of a municipal entity that is issuing revenue bonds has published the first notice described in Subsection (4)(b)(iii);

(ii) on or before April 15, 2004, the municipality that is issuing revenue bonds or that is a member of a municipal entity that is issuing revenue bonds makes the decision to pledge the revenues described in Subsection (3)(a)(ii) as security for the revenue bonds described in this Subsection (4)(b)(ii);

(iii) the municipality that is issuing the revenue bonds or the municipality that is a member of the municipal entity that is issuing the revenue bonds has:

(A) held a public hearing for which public notice was given by publication of the notice:

(I) in a newspaper published in the municipality or in a newspaper of general circulation within the municipality for two consecutive weeks, with the first publication being not less than 14 days before the public hearing; and

(II) on the Utah Public Notice Website created in Section 63F-1-701, for two weeks before the public hearing; and

(B) the notice identifies:

(I) that the notice is given pursuant to Title 11, Chapter 14, Local Government Bonding Act;

(II) the purpose for the bonds to be issued;

(III) the maximum amount of the revenues described in Subsection (3)(a)(ii) that will be pledged in any fiscal year;

(IV) the maximum number of years that the pledge will be in effect; and

(V) the time, place, and location for the public hearing;

(iv) the municipal entity that issues revenue bonds:

(A) adopts a final financing plan; and

(B) in accordance with Title 63G, Chapter 2, Government Records Access and Management Act, makes available to the public at the time the municipal entity adopts the final financing plan:

(I) the final financing plan; and

(II) all contracts entered into by the municipal entity, except as protected by Title 63G, Chapter 2, Government Records Access and Management Act;

(v) any municipality that is a member of a municipal entity described in Subsection (4)(b)(iv):

(A) not less than 30 calendar days after the municipal entity complies with Subsection (4)(b)(iv)(B), holds a final public hearing;

(B) provides notice, at the time the municipality schedules the final public hearing, to any person who has provided to the municipality a written request for notice; and

(C) makes all reasonable efforts to provide fair opportunity for oral testimony by all interested parties; and

(vi) except with respect to a municipality that issued bonds prior to March 1, 2004, not more than 50% of the average annual debt service of all revenue bonds described in this section to provide service throughout the municipality or municipal entity may be paid from the revenues described in Subsection (3)(a)(ii).

(5) On or after July 1, 2007, the requirements of Subsection (3)(a)(ii)(A) do not apply to a municipality that issues revenue bonds if:

(a) the municipality that is issuing the revenue bonds has:

(i) held a public hearing for which public notice was given by publication of the notice:

(A) in a newspaper published in the municipality or in a newspaper of general circulation within the municipality for two consecutive weeks, with the first publication being not less than 14 days before the public hearing; and

(B) on the Utah Public Notice Website created in Section 63F-1-701, for 14 days before the public hearing; and

(ii) the notice identifies:

(A) that the notice is given pursuant to Title 11, Chapter 14, Local Government Bonding Act;

(B) the purpose for the bonds to be issued;

(C) the maximum amount of the revenues described in Subsection (3)(a)(ii) that will be pledged in any fiscal year;

(D) the maximum number of years that the pledge will be in effect; and

(E) the time, place, and location for the public hearing; and

(b) except with respect to a municipality that issued bonds prior to March 1, 2004, not more than 50% of the average annual debt service of all revenue bonds described in this section to provide service throughout the municipality or municipal entity may be paid from the revenues described in Subsection (3)(a)(ii).

(6) A municipality that issues bonds pursuant to this section may not make or grant any undue or unreasonable preference or advantage to itself or to any private provider of:

(a) cable television services; or

(b) public telecommunications services.

Amended by Chapter 90, 2010 General Session



Section 303 - General operating limitations.

A municipality that provides a cable television service or a public telecommunications service under this chapter is subject to the operating limitations of this section.

(1) A municipality that provides a cable television service shall comply with:

(a) the Cable Communications Policy Act of 1984, 47 U.S.C. 521, et seq.; and

(b) the regulations issued by the Federal Communications Commission under the Cable Communications Policy Act of 1984, 47 U.S.C. 521, et seq.

(2) A municipality that provides a public telecommunications service shall comply with:

(a) the Telecommunications Act of 1996, Pub. L. 104-104;

(b) the regulations issued by the Federal Communications Commission under the Telecommunications Act of 1996, Pub. L. 104-104;

(c) Section 54-8b-2.2 relating to:

(i) the interconnection of essential facilities; and

(ii) the purchase and sale of essential services; and

(d) the rules made by the Public Service Commission of Utah under Section 54-8b-2.2.

(3) A municipality may not cross subsidize its cable television services or its public telecommunications services with:

(a) tax dollars;

(b) income from other municipal or utility services;

(c) below-market rate loans from the municipality; or

(d) any other means.

(4) (a) A municipality may not make or grant any undue or unreasonable preference or advantage to itself or to any private provider of:

(i) cable television services; or

(ii) public telecommunications services.

(b) A municipality shall apply without discrimination as to itself and to any private provider the municipality's ordinances, rules, and policies, including those relating to:

(i) obligation to serve;

(ii) access to public rights of way;

(iii) permitting;

(iv) performance bonding;

(v) reporting; and

(vi) quality of service.

(c) Subsections (4)(a) and (b) do not supersede the exception for a rural telephone company in Section 251 of the Telecommunications Act of 1996, Pub. L. 104-104.

(5) In calculating the rates charged by a municipality for a cable television service or a public telecommunications service, the municipality:

(a) shall include within its rates an amount equal to all taxes, fees, and other assessments that would be applicable to a similarly situated private provider of the same services, including:

(i) federal, state, and local taxes;

(ii) franchise fees;

(iii) permit fees;

(iv) pole attachment fees; and

(v) fees similar to those described in Subsections (5)(a)(i) through (iv); and

(b) may not price any cable television service or public telecommunications service at a level that is less than the sum of:

(i) the actual direct costs of providing the service;

(ii) the actual indirect costs of providing the service; and

(iii) the amount determined under Subsection (5)(a).

(6) (a) A municipality that provides cable television services or public telecommunications services shall establish and maintain a comprehensive price list of all cable television services or public telecommunications services offered by the municipality.

(b) The price list required by Subsection (6)(a) shall:

(i) include all terms and conditions relating to the municipality providing each cable television service or public telecommunications service offered by the municipality;

(ii) (A) be published in a newspaper having general circulation in the municipality; and

(B) be published in accordance with Section 45-1-101; and

(iii) be available for inspection:

(A) at a designated office of the municipality; and

(B) during normal business hours.

(c) At least five days before the date a change to a municipality's price list becomes effective, the municipality shall:

(i) notify the following of the change:

(A) all subscribers to the services for which the price list is being changed; and

(B) any other persons requesting notification of any changes to the municipality's price list; and

(ii) (A) publish notice in a newspaper of general circulation in the municipality; and

(B) publish notice in accordance with Section 45-1-101.

(d) In accordance with Subsection (6)(c)(ii)(A), if there is no newspaper of general circulation in the municipality, the municipality shall publish the notice required by this Subsection (6) in a newspaper of general circulation that is nearest the municipality.

(e) A municipality may not offer a cable television service or a public telecommunications service except in accordance with the prices, terms, and conditions set forth in the municipality's price list.

(7) A municipality may not offer to provide or provide cable television services or public telecommunications services to a subscriber that does not reside within the geographic boundaries of the municipality.

(8) (a) A municipality shall keep accurate books and records of the municipality's:

(i) cable television services; and

(ii) public telecommunications services.

(b) The books and records required to be kept under Subsection (8)(a) are subject to legislative audit to verify the municipality's compliance with the requirements of this chapter including:

(i) pricing;

(ii) recordkeeping; and

(iii) antidiscrimination.

(9) A municipality may not receive distributions from the Universal Public Telecommunications Service Support Fund established in Section 54-8b-15.

Amended by Chapter 388, 2009 General Session



Section 304 - Eminent domain.

A municipality may not exercise its power of eminent domain to condemn plant and equipment of a private provider for the purpose of providing to a subscriber:

(1) a cable television service; or

(2) a public telecommunications service.

Enacted by Chapter 83, 2001 General Session



Section 305 - Quality of service standards.

(1) A municipality that provides a cable television service or a public telecommunications service shall adopt an ordinance governing the quality of service the municipality shall provide to its subscribers.

(2) The ordinance required by Subsection (1) shall:

(a) be competitively neutral; and

(b) contain standards that are substantially similar to the standards imposed on private providers operating within the geographic boundaries of the municipality under:

(i) the Cable Communications Policy Act of 1984, 47 U.S.C. 521, et seq.;

(ii) the Telecommunications Act of 1996, Pub. L. 104-104;

(iii) Title 54, Public Utilities;

(iv) regulations issued by the Federal Communications Commission under the statutes listed in Subsections (2)(b)(i) and (ii); and

(v) rules made by the Public Service Commission of Utah under Title 54, Public Utilities.

Enacted by Chapter 83, 2001 General Session



Section 306 - Enforcement and appeal.

(1) Before a person that is or is likely to have a substantial interest affected by a municipality's violation of this chapter may file an action in district court for violation of this chapter, that person shall file a written complaint with the municipality in accordance with this section.

(2) (a) A municipality that provides a cable television service or a public telecommunications service shall enact an ordinance establishing a procedure for the filing and resolution of complaints relating to the municipality providing:

(i) a cable television service; or

(ii) a public telecommunications service.

(b) The procedure required by Subsection (2)(a) shall:

(i) permit any person described in Subsection (1) to file a complaint including:

(A) an individual subscriber; or

(B) a private provider that competes with the municipality in the geographic boundaries of the municipality;

(ii) establish an expedited process that requires within 45 days after the date the complaint is filed:

(A) that a hearing be held, unless the parties to the proceeding waive the requirement of a hearing; and

(B) the issuance of a final decision; and

(iii) provide that failure to render a decision within the time allotted shall be treated as an adverse decision for purposes of appeal.

(3) Appeal of an adverse decision from the municipality may be taken to the district court for a de novo proceeding.

Enacted by Chapter 83, 2001 General Session






Article 19 - Municipal Electric Utility Carbon Emission Reduction Act

Section 101 - Title.

This chapter is known as the "Municipal Electric Utility Carbon Emission Reduction Act."

Enacted by Chapter 374, 2008 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Adjusted retail electric sales" means the total kilowatt-hours of retail electric sales of a municipal electric utility to customers in this state in a calendar year, reduced by:

(a) the amount of those kilowatt-hours attributable to electricity generated or purchased in that calendar year from qualifying zero carbon emissions generation and qualifying carbon sequestration generation;

(b) the amount of those kilowatt-hours attributable to electricity generated or purchased in that calendar year from generation located within the geographic boundary of the Western Electricity Coordinating Council that derives its energy from one or more of the following but that does not satisfy the definition of a renewable energy source or that otherwise has not been used to satisfy Subsection 10-19-201(1):

(i) wind energy;

(ii) solar photovoltaic and solar thermal energy;

(iii) wave, tidal, and ocean thermal energy;

(iv) except for combustion of wood that has been treated with chemical preservatives such as creosote, pentachlorophenol or chromated copper arsenate, biomass and biomass byproducts, including:

(A) organic waste;

(B) forest or rangeland woody debris from harvesting or thinning conducted to improve forest or rangeland ecological health and to reduce wildfire risk;

(C) agricultural residues;

(D) dedicated energy crops; and

(E) landfill gas or biogas produced from organic matter, wastewater, anaerobic digesters, or municipal solid waste;

(v) geothermal energy;

(vi) hydro-electric energy; or

(vii) waste gas and waste heat capture or recovery; and

(c) the number of kilowatt-hours attributable to reductions in retail sales in that calendar year from activities or programs promoting electric energy efficiency or conservation or more efficient management of electric energy load.

(2) "Amount of kilowatt-hours attributable to electricity generated or purchased in that calendar year from qualifying carbon sequestration generation," for qualifying carbon sequestration generation, means the kilowatt-hours supplied by a facility during the calendar year multiplied by the ratio of the amount of carbon dioxide captured from the facility and sequestered to the sum of the amount of carbon dioxide captured from the facility and sequestered plus the amount of carbon dioxide emitted from the facility during the same calendar year.

(3) "Banked renewable energy certificate" means a bundled or unbundled renewable energy certificate that is:

(a) not used in a calendar year to comply with this part or with a renewable energy program in another state; and

(b) carried forward into a subsequent year.

(4) "Bundled renewable energy certificate" means a renewable energy certificate for qualifying electricity that is acquired:

(a) by a municipal electric utility by a trade, purchase, or other transfer of electricity that includes the renewable energy attributes of, or certificate that is issued for, the electricity; or

(b) by a municipal electric utility by generating the electricity for which the renewable energy certificate is issued.

(5) "Commission" means the Public Service Commission.

(6) "Municipal electric utility" means any municipality that owns, operates, controls, or manages a facility that provides electric power for a retail customer, whether domestic, commercial, industrial, or otherwise.

(7) "Qualifying carbon sequestration generation" means a fossil-fueled generating facility located within the geographic boundary of the Western Electricity Coordinating Council that:

(a) becomes operational or is retrofitted on or after January 1, 2008; and

(b) reduces carbon dioxide emissions into the atmosphere through permanent geological sequestration or through other verifiably permanent reductions in carbon dioxide emissions through the use of technology.

(8) "Qualifying electricity" means electricity generated on or after January 1, 1995 from a renewable energy source if:

(a) (i) the renewable energy source is located within the geographic boundary of the Western Electricity Coordinating Council; or

(ii) the qualifying electricity is delivered to the transmission system of a municipal electric utility or a delivery point designated by the municipal electric utility for the purpose of subsequent delivery to the municipal electric utility; and

(b) the renewable energy attributes of the electricity are not traded, sold, transferred, or otherwise used to satisfy another state's renewable energy program.

(9) "Qualifying zero carbon emissions generation":

(a) means a generation facility located within the geographic boundary of the Western Electricity Coordinating Council that:

(i) becomes operational on or after January 1, 2008; and

(ii) does not produce carbon as a byproduct of the generation process;

(b) includes generation powered by nuclear fuel; and

(c) does not include renewable energy sources used to satisfy a target established under Section 10-19-201.

(10) "Renewable energy certificate" means a certificate issued in accordance with the requirements of Sections 10-19-202 and 54-17-603.

(11) "Renewable energy source" means:

(a) an electric generation facility or generation capability or upgrade that becomes operational on or after January 1, 1995 that derives its energy from one or more of the following:

(i) wind energy;

(ii) solar photovoltaic and solar thermal energy;

(iii) wave, tidal, and ocean thermal energy;

(iv) except for combustion of wood that has been treated with chemical preservatives such as creosote, pentachlorophenol or chromated copper arsenate, biomass and biomass byproducts, including:

(A) organic waste;

(B) forest or rangeland woody debris from harvesting or thinning conducted to improve forest or rangeland ecological health and to reduce wildfire risk;

(C) agricultural residues;

(D) dedicated energy crops; and

(E) landfill gas or biogas produced from organic matter, wastewater, anaerobic digesters, or municipal solid waste;

(v) geothermal energy located outside the state;

(vi) waste gas and waste heat capture or recovery whether or not it is renewable, including methane gas from:

(A) an abandoned coal mine; or

(B) a coal degassing operation associated with a state-approved mine permit;

(vii) efficiency upgrades to a hydroelectric facility, without regard to the date upon which the facility became operational, if the upgrades become operational on or after January 1, 1995;

(viii) a compressed air energy storage process, if:

(A) the process used to compress the air is a renewable energy source and the associated renewable energy certificates are retired for the purpose of the compressed air energy storage process; or

(B) equivalent renewable energy certificates are obtained and retired for the purpose of the compressed air energy storage process; or

(ix) municipal solid waste;

(b) any of the following:

(i) up to 50 average megawatts of electricity per year per municipal electric utility from a certified low-impact hydroelectric facility, without regard to the date upon which the facility becomes operational, if the facility is certified as a low-impact hydroelectric facility on or after January 1, 1995, by a national certification organization;

(ii) geothermal energy if located within the state, without regard to the date upon which the facility becomes operational; and

(iii) hydroelectric energy if located within the state, without regard to the date upon which the facility becomes operational;

(c) hydrogen gas derived from any source of energy described in Subsection (11)(a) or (b);

(d) if an electric generation facility employs multiple energy sources, that portion of the electricity generated that is attributable to energy sources described in Subsections (11)(a) through (c); and

(e) any of the following located in the state and owned by a user of energy:

(i) a demand side management measure, as defined by Subsection 54-7-12.8(1) with the quantity of renewable energy certificates to which the user is entitled determined by the equivalent energy saved by the measure;

(ii) a solar thermal system that reduces the consumption of fossil fuels, with the quantity of renewable energy certificates to which the user is entitled determined by the equivalent kilowatt-hours saved, except to the extent the commission determines otherwise with respect to net-metered energy;

(iii) a solar photovoltaic system that reduces the consumption of fossil fuels with the quantity of renewable energy certificates to which the user is entitled determined by the total production of the system, except to the extent the commission determines otherwise with respect to net-metered energy;

(iv) a hydroelectric or geothermal facility, with the quantity of renewable energy certificates to which the user is entitled determined by the total production of the facility, except to the extent the commission determines otherwise with respect to net-metered energy;

(v) a waste gas or waste heat capture or recovery system other than from a combined cycle combustion turbine that does not use waste gas or waste heat, with the quantity of renewable energy certificates to which the user is entitled determined by the total production of the system, except to the extent the commission determines otherwise with respect to net-metered energy; and

(vi) the station use of solar thermal energy, solar photovoltaic energy, hydroelectric energy, geothermal energy, waste gas, or waste heat capture and recovery.

(12) "Unbundled renewable energy certificate" means a renewable energy certificate associated with:

(a) qualifying electricity that is acquired by a municipal electric utility or other person by trade, purchase, or other transfer without acquiring the electricity for which the certificate was issued; or

(b) activities listed in Subsection (11)(e).

Amended by Chapter 119, 2010 General Session

Amended by Chapter 125, 2010 General Session

Amended by Chapter 268, 2010 General Session



Section 201 - Target amount of qualifying electricity -- Renewable energy certificate -- Cost-effectiveness.

(1) (a) To the extent that it is cost-effective to do so, beginning in 2025 the annual retail electric sales in this state of each municipal electric utility shall consist of qualifying electricity or renewable energy certificates in an amount equal to at least 20% of adjusted retail electric sales.

(b) The amount under Subsection (1)(a) is computed based upon adjusted retail sales for the calendar year commencing 36 months before the first day of the year for which the target calculated under Subsection (1)(a) applies.

(c) Notwithstanding Subsections (1)(a) and (b) an increase in the annual target from one year to the next is limited to the greater of:

(i) 17,500 megawatt-hours; or

(ii) 20% of the prior year's amount under Subsections (1)(a) and (b).

(2) Cost-effectiveness under Subsection (1) is determined using any criteria applicable to the municipal electric utility's acquisition of a significant energy resource established by the municipality's legislative body.

(3) This section does not require a municipal electric utility to:

(a) substitute qualifying electricity for electricity from a generation source owned or contractually committed, or from a contractual commitment for a power purchase;

(b) enter into any additional electric sales commitment or any other arrangement for the sale or other disposition of electricity that is not already, or would not be, entered into by the municipal electric utility; or

(c) acquire qualifying electricity in excess of its adjusted retail electric sales.

(4) A municipal electrical corporation may combine the following to meet Subsection (1):

(a) qualifying electricity from a renewable energy source owned by the municipal electric utility;

(b) qualifying electricity acquired by the municipal electric utility through trade, power purchase, or other transfer; and

(c) a bundled or unbundled renewable energy certificate, including a banked renewable energy certificate.

(5) To meet Subsection (1), a municipal electric utility may also count:

(a) qualifying electricity generated or acquired or renewable energy certificates acquired for a program permitting the municipal electric utility's customers to voluntarily contribute to a renewable energy source; and

(b) electricity allocated to this state that is produced by a hydroelectric facility becoming operational after December 31, 2007 if the hydroelectric facility is located in any state in which the municipal electric utility, or the interlocal entity with which the municipal electric utility has a contract, provides electric service.

Enacted by Chapter 374, 2008 General Session



Section 202 - Renewable energy certificate -- Use to satisfy other requirements.

(1) A municipal electric utility may buy, sell, trade, or otherwise transfer a renewable energy certificate issued or recognized under Section 54-17-603.

(2) For the purpose of satisfying Subsection 10-19-201(1) and the issuance of a renewable energy certificate under Section 54-17-603:

(a) a renewable energy source located in this state that derives its energy from solar photovoltaic and solar thermal energy shall be credited for 2.4 kilowatt-hours of qualifying electricity for each 1.0 kilowatt-hour generated; and

(b) if two or more municipal electric utilities jointly own a renewable energy resource, each municipal electric utility shall be credited with 1.0 kilowatt-hour of qualifying electricity for 1.0 kilowatt-hour of the renewable energy resource allocated to the municipal electric utility by contract, unless the contract otherwise provides.

(3) A renewable energy certificate:

(a) may be used only once to satisfy Subsection 10-19-201(1);

(b) may be used to satisfy Subsection 10-19-201(1) and the qualifying electricity on which the renewable energy certificate is based may be used to satisfy any federal renewable energy requirement; and

(c) may not be used if it has been used to satisfy any other state's renewable energy requirement.

Enacted by Chapter 374, 2008 General Session



Section 301 - Plans and reports.

(1) A municipal electric utility shall develop and maintain a plan for implementing Subsection 10-19-201(1).

(2) A progress report concerning a plan under Subsection (1) shall be filed with the municipality's legislative body by January 1 of each of the years 2010, 2015, 2020, and 2024.

(3) The progress report under Subsection (2) shall contain:

(a) the actual and projected amount of qualifying electricity through 2025;

(b) the source of qualifying electricity;

(c) an estimate of the cost of achieving the target;

(d) a discussion of conditions impacting the renewable energy source and qualifying electricity markets; and

(e) any recommendation for a suggested legislative or program change.

(4) The plan and progress report required by Subsections (1) and (2) may include procedures that will be used by the municipal electric utility to identify and select any cost-effective renewable energy resource and qualifying electricity.

(5) By July 1, 2026, the municipal electric utility shall file a final progress report demonstrating:

(a) how Subsection 10-19-201(1) is satisfied for the year 2025; or

(b) the reason why Subsection 10-19-201(1) is not satisfied for the year 2025, if it is not satisfied.

(6) The plan and any progress report filed under this section shall be publicly available at the municipal legislative body's office.

Enacted by Chapter 374, 2008 General Session



Section 302 - Municipal authority -- Commission authority.

(1) The municipal legislative body may adopt procedures necessary to implement this chapter.

(2) Nothing in this chapter authorizes the commission to exercise any power over a municipal electric utility's electrical generation, demand-side management program, or other operation.

Enacted by Chapter 374, 2008 General Session









Title 11 - Cities, Counties, and Local Taxing Units

Article 1 - Bonds and Warrants

Section 1 - Auditor's certificate to show obligation within debt limit.

The county auditor of each county, the auditor of each city, and the clerk of each board of education in this state shall endorse a certificate upon every bond, warrant or other evidence of debt, issued pursuant to law by any such officer, that the same is within the lawful debt limit of such county, city or school district, respectively, and is issued according to law. He shall sign such certificate in his official character.

No Change Since 1953



Section 2 - Auditors may rely on certain facts.

Whenever a county legislative body, board of city commissioners, city council, or board of education of any such county, city, or school district shall find or declare that any appropriation or expenditure for which a warrant or warrants are to be issued was or is for interest upon the bonded debt, for salaries, or for the current expenses of such county, city, or school district, such finding or declaration shall conclusively protect the county auditor, city auditor, or clerk of the board of education of any such county, city, or school district, as to such facts, in certifying any warrant or warrants therefor to be within the lawful debt limit of such county, city, or school district.

Amended by Chapter 227, 1993 General Session



Section 3 - False certificate -- Class A misdemeanor.

Any person mentioned in Section 11-1-1 who neglects to endorse any certificate as required, or who makes any certificate falsely and fraudulently, is guilty of a class A misdemeanor.

Amended by Chapter 178, 1986 General Session



Section 4 - Sinking fund -- Investment.

The legislative body of any county, municipality, school district, or taxing unit of Utah shall invest any sinking fund created by authority of law by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act.

Amended by Chapter 285, 1992 General Session



Section 5 - Form, time, and place of payment -- Held in trust.

Whenever any county, municipality, school district or taxing unit within this state is authorized to issue and sell its bonds, they may be issued in serial form or in the form of term bonds and made payable in such manner and at such times, within legal limits, as such county, municipality, school district or taxing unit may determine. Principal and interest shall be made payable only at a duly incorporated bank or trust company operating under state or national banking laws or principal and interest may be made payable at such a bank or trust company or at the office of the treasurer of the issuer, at the option of the holder; provided, such alternative places of payment are designated in the bonds by the issuer at the time such bonds are issued.

All payments of funds either as principal or interest on any bonds issued by any county, municipality, school district or other taxing unit within this state paid to anyone other than the owner of such bonds shall be regarded and held as trust funds, and the person, firm or corporation so receiving the same shall be held as a trustee of such funds holding the same for the benefit of the owners and holders of such bonds until the same are fully paid over. Until such funds are paid over by the person, firm or corporation collecting the same, they shall be set up and held in a separate trust account and not commingled or used by the collector in any manner whatever.

No Change Since 1953



Section 6 - Violation of act a misdemeanor.

Anyone violating the provisions of this act shall be guilty of a misdemeanor.

No Change Since 1953






Article 2 - Playgrounds

Section 1 - Local authorities may designate and acquire property for playgrounds and recreational facilities.

The governing body of any city, town, school district, local district, special service district, or county may designate and set apart for use as playgrounds, athletic fields, gymnasiums, public baths, swimming pools, camps, indoor recreation centers, television transmission and relay facilities, or other recreational facilities, any lands, buildings or personal property owned by such cities, towns, counties, local districts, special service districts, or school districts that may be suitable for such purposes; and may, in such manner as may be authorized and provided by law for the acquisition of lands or buildings for public purposes in such cities, towns, counties, local districts, special service districts, and school districts, acquire lands, buildings, and personal property therein for such use; and may equip, maintain, operate and supervise the same, employing such play leaders, recreation directors, supervisors and other employees as it may deem proper. Such acquisition of lands, buildings and personal property and the equipping, maintaining, operating and supervision of the same shall be deemed to be for public, governmental and municipal purposes.

Amended by Chapter 329, 2007 General Session



Section 2 - Entertainment facilities for citizenry.

Such local authorities may organize and conduct plays, games, calisthenics, gymnastics, athletic sports and games, tournaments, meets and leagues, dramatics, picture shows, pageants, festivals and celebrations, community music, clubs, debating societies, public speaking, story telling, hikes, picnics, excursions, camping and handicraft activities, and in areas so remote from regular transmission points of the large television stations that television reception is impossible without special equipment, and adequate, economical and proper television is not available to the public by private sources, said local authorities may equip and maintain television transmission and relay facilities and other forms of recreational activity that may employ the leisure time of the people in a constructive and wholesome manner.

Amended by Chapter 4, 1993 General Session



Section 3 - Recreation board.

Authority to supervise and maintain any of such recreational facilities and activities may be vested in any existing body or board, or in a public recreation board, as the governing body of any city, town, county or school district may determine. If it is determined that such powers are to be exercised by a public recreation board, such board may be established in any city, town, county or school district and shall possess all the powers and be subject to all the responsibilities of the respective local authorities under this chapter.

No Change Since 1953



Section 4 - Number of members of board -- Selection -- Term.

(1) A recreation board shall consist of between five and seven persons.

(2) (a) When established in a city of the first or second class two members shall be selected from the board of education of the school district therein, and when established in any county two members shall be appointed from the board of education of that county; provided, that in counties having two or more school districts one member shall be appointed from each county school district therein.

(b) In any county having a regional service area and a recreation board consisting of more than five members, one of the members shall be appointed from the regional service area.

(3) (a) The members of the board shall be appointed by the appointing authority of the county, municipality, school district, or regional service area and shall serve for a term of five years and until their successors are appointed; and

(b) provided, that the members first appointed shall be appointed for such terms that the term of one member will expire annually thereafter except that the terms of two members may expire during the same year when more than five members are appointed.

(4) Vacancies in a board occurring otherwise than by expiration of term shall be filled in the same manner as original appointments for the unexpired term. The members of recreation boards shall serve without compensation.

Amended by Chapter 216, 1995 General Session



Section 5 - Chairman, secretary and other officers of board.

Each recreation board shall elect its own chairman and secretary, and shall appoint all other officers necessary, for a period of one year; and may adopt rules and regulations for the conduct of its business.

No Change Since 1953



Section 6 - Cooperation between school districts and cities, towns and counties.

Any board of education of any school district may join with any city, town or county in purchasing, equipping, operating and maintaining playgrounds, athletic fields, gymnasiums, baths, swimming pools, television transmission and relay facilities of the type referred to in Section 11-2-2 and other recreational facilities and activities, and may appropriate money therefor.

Amended by Chapter 22, 1957 General Session



Section 7 - Expenses -- Payment of -- Authority to appropriate and tax -- Licensing of television owners and users -- Collection of license fees.

(1) (a) All expenses incurred in the equipment, operation and maintenance of such recreational facilities and activities shall be paid from the treasuries of the respective cities, towns, counties, or school districts.

(b) Except as provided in Subsection (3), the governing bodies of the same may annually appropriate, and cause to be raised by taxation, money for such purposes.

(2) In areas so remote from regular transmission points of the large television stations that television reception is impossible without special equipment and adequate, economical and proper television is not available to the public by private sources, said local authorities may also, by ordinance, license, for the purpose of raising revenue to equip, operate and maintain television transmission and relay facilities, all users or owners of television sets within the jurisdiction of said local authorities, and may provide for the collection of the license fees by suit or otherwise and may also enforce obedience to such ordinances with such fine and imprisonment as the local authorities consider proper; provided that the punishment for any violation of such ordinances shall be by a fine not exceeding $50 or by imprisonment not exceeding one day for each $5 of said fine, if the fine is not paid.

(3) Beginning January 1, 2012, a local school board may not levy a tax in accordance with this section.

Amended by Chapter 371, 2011 General Session



Section 8 - Donations.

The governing body in any city, town, county or school district may take charge of and use any grounds, buildings or other facilities which may be offered, either temporarily or permanently, by any individual or corporation for playground and recreation purposes; and may receive donations, legacies, bequests or devises for the establishment, improvement or maintenance of recreational facilities and activities. All money so received shall, unless otherwise provided by the terms of the gift or devise, be deposited in the treasury of the city, town, county or school district to the credit of the recreation fund, and may be withdrawn only in the manner provided for the payment of money appropriated for the acquisition, improvement, operation and maintenance of playgrounds and other recreational facilities and activities.

No Change Since 1953






Article 3 - County and Municipal Fireworks Act

Section 1 - Short title.

This chapter is known as the "County and Municipal Fireworks Act."

Amended by Chapter 234, 1993 General Session



Section 3.1 - Definitions.

The definitions in Section 53-7-202 apply to this chapter.

Enacted by Chapter 234, 1993 General Session



Section 3.5 - Licensing of retail sellers of fireworks -- Permit required -- Fee, insurance, or bond.

(1) (a) A municipality or county may require a retail seller to obtain a license and pay a reasonable fee before selling class C common state-approved explosives within the jurisdiction of that municipality or county.

(b) A municipality or county may not restrict the number of licenses to be issued under this section.

(2) (a) A municipality or county shall require:

(i) a permit to discharge all display fireworks, special effects, and flame effects performances; and

(ii) evidence that the display operator, special effects operator, or flame effects operator who will set up and discharge the display has received a license from the State Fire Marshal Division, Department of Public Safety.

(b) A municipality or county may require a fee, insurance, or a bond before issuing a permit under this Subsection (2).

Amended by Chapter 61, 2010 General Session



Section 4 - Enforcement -- Seizure of fireworks sold unlawfully -- Revocation of license.

(1) Each county and municipal officer charged with the enforcement of state and municipal laws, including all fire enforcement officials and the State Fire Marshal Division of the Department of Public Safety, shall enforce this chapter and Sections 53-7-220 through 53-7-225, Utah Fireworks Act.

(2) Any official charged with enforcing this chapter and the Utah Fireworks Act may:

(a) seize display fireworks, fireworks, and unclassified fireworks that are offered for sale, sold, or in the possession of an individual in violation of this chapter or the Utah Fireworks Act; and

(b) recommend to the state fire marshall that each importer or wholesaler selling or offering to sell display fireworks, fireworks, or unclassified fireworks in violation of this chapter or the Utah Fireworks Act have his license revoked.

Amended by Chapter 234, 1993 General Session



Section 8 - Conflicting local ordinances prohibited.

A county, city, or town may not adopt an ordinance or regulation in conflict with Sections 53-7-220 through 53-7-225.

Amended by Chapter 234, 1993 General Session



Section 10 - Exemptions -- Limitation on chapter.

(1) This chapter does not apply to class A, class B, and class C explosives that are not for use in Utah, but are manufactured, stored, warehoused, or in transit for destinations outside of Utah.

(2) This chapter does not supersede Section 23-13-7, regarding use of fireworks and explosives by the Division of Wildlife Resources and federal game agents.

(3) Provided that the display operators are properly licensed as required by Section 53-7-223, municipalities and counties for the unincorporated areas within the county may conduct, permit, or regulate:

(a) exhibitions of display fireworks; or

(b) pyrotechnic displays held inside public buildings.

Amended by Chapter 234, 1993 General Session



Section 11 - Sale or use of unauthorized fireworks -- Class B misdemeanor.

Any person who violates this chapter is guilty of a class B misdemeanor.

Amended by Chapter 268, 1992 General Session






Article 4 - Standard Fire-Fighting Equipment

Section 2 - Duty of local governing body -- Maintenance of existing equipment.

(1) Each local governing body installing any completely new fire protection system shall comply with Title 53, Chapter 7, Utah Fire Prevention and Safety Act.

(2) A local governing body operating fire protection equipment may maintain, repair, replace, and extend the equipment with equipment of like character and standards.

Amended by Chapter 234, 1993 General Session






Article 6 - Pawnbrokers and Secondhand Dealers

Section 1 - Records to be kept -- Availability to peace officers.

Pawnbrokers and dealers in secondhand goods shall keep records containing a description of all articles received by them, the amounts paid therefor or advanced thereon, a general description of the person from whom received, together with his name and address and the date of the transaction. Such records shall at all reasonable times be accessible to any peace officer who demands an inspection thereof, and any further information regarding such transaction that he may require shall be given by pawnbrokers and secondhand dealers to the best of their ability. In cities of the first and the second class at the close of each day's business pawnbrokers shall mail a copy of such records to the sheriff of the county in which they are located.

No Change Since 1953



Section 3 - Violation a misdemeanor.

A violation of any of the provisions of this chapter is a misdemeanor.

No Change Since 1953



Section 4 - Political subdivisions may not set interest rates.

No county, city, town, or other political subdivision may set the interest rates or other charges which pawnbrokers may charge.

Enacted by Chapter 55, 1985 General Session






Article 7 - Fire Protection

Section 1 - Cooperation with other governmental units -- Burning permits -- Contracts.

(1) The governing body of every incorporated municipality and the board of commissioners of every county shall provide adequate fire protection within their own territorial limits and shall cooperate with all contiguous counties, municipal corporations, private corporations, fire districts, or federal governmental agencies to maintain adequate fire protection within their territorial limits.

(2) Every incorporated municipality and every county may:

(a) require that persons obtain a burning permit before starting a fire on any forest, brush, range, grass, grain, stubble, or hay land, except that a municipality or county may not require a burning permit for the burning of fence lines on cultivated lands, canals, or irrigation ditches, provided that the individual notifies the nearest fire department of the approximate time that the burning will occur;

(b) maintain and support a fire-fighting force or fire department for its own protection;

(c) contract to furnish fire protection to any proximate county, municipal corporation, private corporation, fire district, state agency, or federal agency;

(d) contract to receive fire protection from any contiguous county, municipal corporation, private corporation, fire district, state agency, or federal governmental agency;

(e) contract to jointly provide fire protection with any contiguous county, municipal corporation, private corporation, fire district, state agency, or federal governmental agency; or

(f) contract to contribute toward the support of a fire-fighting force, or fire department in any contiguous county, municipal corporation, private corporation, fire district, state agency, or federal governmental agency in return for fire protection.

Amended by Chapter 175, 1986 General Session



Section 2 - Contract -- Requirements -- Time in effect.

Any contract made pursuant to Section 11-7-1 shall:

(1) Be in writing.

(2) Set forth in detail the extent of the fire protection to be afforded by the party or parties contracting to furnish fire protection.

(3) Set forth in detail the amount and method of payment to be made by the party or parties.

(4) Be in effect for at least one year but not more than five years.

Enacted by Chapter 19, 1957 General Session



Section 3 - Privileges and immunities from liability extend to departments fighting fires outside territorial limits under contract.

All the privileges and immunities from liability which surround the activities of any county or municipal corporation fire-fighting force or fire department when performing its functions within the governmental unit's territorial limits shall apply to the activities of that governmental unit's fire-fighting force or department while furnishing fire protection outside its territorial limits under any contract pursuant to Section 11-7-1.

Enacted by Chapter 19, 1957 General Session



Section 4 - Death or injury of fireman while fighting fire outside territorial limits.

The effect of the death or injury of any fireman who is killed or injured outside the territorial limits of the county or municipality where he is a member of the fire-fighting force or fire department and while that force or department is functioning pursuant to any contract made under Section 11-7-1 shall be the same as if he were killed or injured while that force or department was functioning within its own territorial limits, and his death shall be considered in the line of duty.

Enacted by Chapter 19, 1957 General Session






Article 8 - Sewage Systems

Section 1 - Contracts for joint use, operation, and ownership of sewage lines and sewage treatment and disposal systems.

Any county, incorporated municipality, improvement district, taxing district or other political subdivision of the state of Utah which now or hereafter owns and operates sanitary sewer facilities (each of which is hereinafter referred to as a "public owner") is hereby granted authority:

(1) To enter into long-term contracts with any other public owner or public owners pursuant to which sewage lines, sewage treatment and sewage disposal facilities, or any part thereof, of one or more public owners shall be available for collection, treatment and disposal, or any part thereof, of the sewage collected by one or more other public owners, or of sewage collected jointly, pursuant to such terms and conditions and for such consideration as may be provided in such contracts. Annual payments due by any such public owner for services received under any such contract may not be construed to be an indebtedness of such public owner within the meaning of any constitutional or statutory restriction, and no election shall be necessary for the authorization of such contract. Any public owner or owners so contracting to make available sewage collection, sewage treatment and disposal facilities, or any part thereof, may in any such contract agree to make available to such other public owner or owners a specified part of its facilities, without regard to its future need of such specified part for its own use, and may in such contract agree to increase the capacity of its facilities from time to time in the future if necessary in order to take care of its own needs and to perform its obligations to the other parties to such contract.

(2) To construct or otherwise acquire joint interests in, and to own jointly, sewer lines, sewage treatment and disposal facilities, or any part thereof for their common use. To such end, any public owner may sell to any other public owner or owners a partial interest or interests in any of its sewer lines, sewage treatment and disposal facilities. Any public owner may issue its bonds for the purpose of acquiring such joint interest in sewer lines, sewage treatment and disposal facilities, or any part thereof, whether such joint interest is to be acquired through the construction of new facilities or the purchase of such interest in existing facilities, which bonds may be issued under the provisions and in the manner provided in any available law authorizing the issuance of bonds for the acquisition of sanitary sewer facilities by such public owner.

(3) To operate jointly with any other public owner or owners, sewer lines, sewage treatment and disposal facilities, or any part thereof, which they may own jointly.

Amended by Chapter 378, 2010 General Session



Section 2 - State loans for sewage treatment facilities -- Rules of Water Quality Board.

The Department of Environmental Quality is authorized to negotiate loans to political subdivisions and municipal authorities for the construction, reconstruction, and improvement of municipal sewage treatment facilities. All loans shall be made pursuant to rules made by the Water Quality Board and not exceed 25% of the total cost of the facility. The loans shall be authorized by the political subdivision involved pursuant to Title 11, Chapter 14, Local Government Bonding Act, or other applicable law of this state pertaining to indebtedness of political subdivisions.

Amended by Chapter 105, 2005 General Session



Section 3 - Department of Environmental Quality to negotiate loans for sewage facilities.

(1) The Department of Environmental Quality may negotiate loans from the Retirement Systems Fund, State Land Principal Fund, Workers' Compensation Fund, or any state trust and agency fund which has sums available for loaning, as these funds are defined in Title 51, Chapter 5, Funds Consolidation Act, not to exceed $1,000,000 in any fiscal year for the purposes of providing the funding for the loans provided for in Section 11-8-2.

(2) The terms of any borrowing and repayment shall be negotiated between the borrower and the lender consistent with the legal duties of the lender.

Amended by Chapter 222, 2000 General Session






Article 10 - Business Allowing Consumption of Liquor on Premises

Section 1 - Business license required -- Authorization for issuance, denial, suspension, or revocation by local authority.

(1) As used in this chapter, the following have the meaning set forth in Section 32B-1-102:

(a) "alcoholic product";

(b) "club license";

(c) "local authority"; and

(d) "restaurant."

(2) A person may not operate an association, a restaurant, a business similar to a business operated under a club license, or other similar business that allows a person to possess or consume an alcoholic product on the premises of the association, restaurant, club, or similar business premises without a business license.

(3) (a) A local authority may issue a business license to a person who owns or operates an association, restaurant, club, or similar business that allows a person to hold, store, possess, or consume an alcoholic product on the premises.

(b) A business license issued under this Subsection (3) does not permit a person to hold, store, possess, or consume an alcoholic product on the premises other than as provided in Title 32B, Alcoholic Beverage Control Act.

(4) A local authority may suspend or revoke a business license for a violation of Title 32B, Alcoholic Beverage Control Act.

(5) A local authority shall set policy by written rules that establish criteria and procedures for granting, denying, suspending, or revoking a business license issued under this chapter.

(6) A business license issued under this section does not constitute written consent of the local authority within the meaning of Title 32B, Alcoholic Beverage Control Act.

Amended by Chapter 276, 2010 General Session



Section 2 - Qualifications of licensee.

(1) A license may not be granted:

(a) unless the licensee is of good moral character, over the age of 21 years, and a citizen of the United States;

(b) to anyone who has been convicted of a felony or misdemeanor involving moral turpitude;

(c) to any partnership or association, any member of which lacks any of the qualifications set out in this section; or

(d) to any corporation, if any of its directors or officers lacks any qualification set out in this section.

(2) The local authority shall, before issuing licenses, satisfy itself by written evidence executed by the applicant that the applicant meets the standards set forth.

Amended by Chapter 23, 1990 General Session



Section 3 - License fee.

The license fee may not exceed $300.

Amended by Chapter 23, 1990 General Session



Section 4 - Ordinances making it unlawful to operate without license.

Each local authority granting licenses under this chapter may adopt ordinances making it unlawful to operate such establishments without being licensed.

Amended by Chapter 23, 1990 General Session






Article 13 - Interlocal Cooperation Act

Section 101 - Title.

This chapter is known as the "Interlocal Cooperation Act."

Renumbered and Amended by Chapter 286, 2002 General Session



Section 102 - Purpose of chapter.

The purpose of this chapter is:

(1) to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and under forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities; and

(2) to provide the benefit of economy of scale, economic development, and utilization of natural resources for the overall promotion of the general welfare of the state.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 103 - Definitions.

As used in this chapter:

(1) (a) "Additional project capacity" means electric generating capacity provided by a generating unit that first produces electricity on or after May 6, 2002, and that is constructed or installed at or adjacent to the site of a project that first produced electricity before May 6, 2002, regardless of whether:

(i) the owners of the new generating unit are the same as or different from the owner of the project; and

(ii) the purchasers of electricity from the new generating unit are the same as or different from the purchasers of electricity from the project.

(b) "Additional project capacity" does not mean or include replacement project capacity.

(2) "Board" means the Permanent Community Impact Fund Board created by Section 35A-8-304, and its successors.

(3) "Candidate" means one or more of:

(a) the state;

(b) a county, municipality, school district, local district, special service district, or other political subdivision of the state; and

(c) a prosecution district.

(4) "Commercial project entity" means a project entity, defined in Subsection (12), that:

(a) has no taxing authority; and

(b) is not supported in whole or in part by and does not expend or disburse tax revenues.

(5) "Direct impacts" means an increase in the need for public facilities or services that is attributable to the project or facilities providing additional project capacity, except impacts resulting from the construction or operation of a facility that is:

(a) owned by an owner other than the owner of the project or of the facilities providing additional project capacity; and

(b) used to furnish fuel, construction, or operation materials for use in the project.

(6) "Electric interlocal entity" means an interlocal entity described in Subsection 11-13-203(3).

(7) "Energy services interlocal entity" means an interlocal entity that is described in Subsection 11-13-203(4).

(8) (a) "Estimated electric requirements," when used with respect to a qualified energy services interlocal entity, includes any of the following that meets the requirements of Subsection (8)(b):

(i) generation capacity;

(ii) generation output; or

(iii) an electric energy production facility.

(b) An item listed in Subsection (8)(a) is included in "estimated electric requirements" if it is needed by the qualified energy services interlocal entity to perform the qualified energy services interlocal entity's contractual or legal obligations to any of its members.

(9) "Interlocal entity" means:

(a) a Utah interlocal entity, an electric interlocal entity, or an energy services interlocal entity; or

(b) a separate legal or administrative entity created under Section 11-13-205.

(10) "Out-of-state public agency" means a public agency as defined in Subsection (13)(c), (d), or (e).

(11) (a) "Project":

(i) means an electric generation and transmission facility owned by a Utah interlocal entity or an electric interlocal entity; and

(ii) includes fuel or fuel transportation facilities and water facilities owned by that Utah interlocal entity or electric interlocal entity and required for the generation and transmission facility.

(b) "Project" includes a project entity’s ownership interest in:

(i) facilities that provide additional project capacity;

(ii) facilities that provide replacement project capacity; and

(iii) additional generating, transmission, fuel, fuel transportation, water, or other facilities added to a project.

(12) "Project entity" means a Utah interlocal entity or an electric interlocal entity that owns a project.

(13) "Public agency" means:

(a) a city, town, county, school district, local district, special service district, or other political subdivision of the state;

(b) the state or any department, division, or agency of the state;

(c) any agency of the United States;

(d) any political subdivision or agency of another state or the District of Columbia including any interlocal cooperation or joint powers agency formed under the authority of the law of the other state or the District of Columbia; and

(e) any Indian tribe, band, nation, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(14) "Qualified energy services interlocal entity" means an energy services interlocal entity that at the time that the energy services interlocal entity acquires its interest in facilities providing additional project capacity has at least five members that are Utah public agencies.

(15) "Replacement project capacity" means electric generating capacity or transmission capacity that:

(a) replaces all or a portion of the existing electric generating or transmission capacity of a project; and

(b) is provided by a facility that is constructed, reconstructed, converted, repowered, or installed in a location adjacent to or in proximity to or interconnected with the site of a project, regardless of whether the capacity replacing existing capacity is less than or exceeds the generating or transmission capacity of the project prior to installation of the capacity replacing existing capacity.

(16) "Utah interlocal entity":

(a) means an interlocal entity described in Subsection 11-13-203(2); and

(b) includes a separate legal or administrative entity created under Laws of Utah 1977, Chapter 47, Section 3, as amended.

(17) "Utah public agency" means a public agency under Subsection (13)(a) or (b).

Amended by Chapter 212, 2012 General Session

Amended by Chapter 345, 2012 General Session



Section 201 - Joint exercise of power, privilege, or authority by public agencies -- Relationship to the Municipal Cable Television and Public Telecommunications Services Act.

(1) (a) Any power, privilege, or authority exercised or capable of exercise by a Utah public agency may be exercised and enjoyed jointly with any other Utah public agency having the power, privilege, or authority, and jointly with any out-of-state public agency to the extent that the laws governing the out-of-state public agency permit such joint exercise or enjoyment.

(b) Any agency of the state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by this chapter upon a public agency.

(2) This chapter may not enlarge or expand the authority of a public agency not authorized to offer and provide cable television services and public telecommunications services under Title 10, Chapter 18, Municipal Cable Television and Public Telecommunications Services Act, to offer or provide cable television services and public telecommunications services.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 202 - Agreements for joint or cooperative action, for providing or exchanging services, or for law enforcement services -- Effective date of agreement -- Public agencies may restrict their authority or exempt each other regarding permits and fees.

(1) Any two or more public agencies may enter into an agreement with one another under this chapter:

(a) for joint or cooperative action;

(b) to provide services that they are each authorized by statute to provide;

(c) to exchange services that they are each authorized by statute to provide;

(d) for a public agency to provide law enforcement services to one or more other public agencies, if the public agency providing law enforcement services under the interlocal agreement is authorized by law to provide those services, or to provide joint or cooperative law enforcement services between or among public agencies that are each authorized by law to provide those services; or

(e) to do anything else that they are each authorized by statute to do.

(2) An agreement under Subsection (1) does not take effect until it has been approved, as provided in Section 11-13-202.5, by each public agency that is a party to it.

(3) (a) In an agreement under Subsection (1), a public agency that is a party to the agreement may agree:

(i) to restrict its authority to issue permits to or assess fees from another public agency that is a party to the agreement; and

(ii) to exempt another public agency that is a party to the agreement from permit or fee requirements.

(b) A provision in an agreement under Subsection (1) whereby the parties agree as provided in Subsection (3)(a) is subject to all remedies provided by law and in the agreement, including injunction, mandamus, abatement, or other remedy to prevent, enjoin, abate, or enforce the provision.

(4) An interlocal agreement between a county and one or more municipalities for law enforcement service within an area that includes some or all of the unincorporated area of the county shall require the law enforcement service provided under the agreement to be provided by or under the direction of the county sheriff.

Amended by Chapter 218, 2009 General Session



Section 202.5 - Approval of certain agreements -- Review by attorney.

(1) Each agreement under Section 11-13-202 and each agreement under Section 11-13-212 shall be approved by:

(a) except as provided in Subsections (1)(b) and (c), the commission, board, council, or other body or officer vested with the executive power of the public agency;

(b) the legislative body of the public agency if the agreement:

(i) requires the public agency to adjust its budget for a current or future fiscal year;

(ii) includes an out-of-state public agency as a party;

(iii) provides for the public agency to acquire or construct:

(A) a facility; or

(B) an improvement to real property;

(iv) provides for the public agency to acquire or transfer title to real property;

(v) provides for the public agency to issue bonds;

(vi) creates an interlocal entity; or

(vii) provides for the public agency to share taxes or other revenues; or

(c) if the public agency is a public agency under Subsection 11-13-103(13)(b), the director or other head of the applicable state department, division, or agency.

(2) If an agreement is required under Subsection (1) to be approved by the public agency's legislative body, the resolution or ordinance approving the agreement shall:

(a) specify the effective date of the agreement; and

(b) if the agreement creates an interlocal entity:

(i) declare that it is the legislative body's intent to create an interlocal entity;

(ii) describe the public purposes for which the interlocal entity is created; and

(iii) describe the powers, duties, and functions of the interlocal entity.

(3) The officer or body required under Subsection (1) to approve an agreement shall, before the agreement may take effect, submit the agreement to the attorney authorized to represent the public agency for review as to proper form and compliance with applicable law.

Enacted by Chapter 38, 2003 General Session



Section 203 - Interlocal entities -- Agreement to approve the creation of an interlocal entity -- Utah interlocal entity may become electric interlocal entity or energy services interlocal entity.

(1) An interlocal entity is:

(a) separate from the public agencies that create it;

(b) a body politic and corporate; and

(c) a political subdivision of the state.

(2) Any two or more Utah public agencies may enter into an agreement to approve the creation of a Utah interlocal entity to accomplish the purpose of their joint or cooperative action, including undertaking and financing a facility or improvement to provide the service contemplated by that agreement.

(3) (a) A Utah public agency and one or more public agencies may enter into an agreement to approve the creation of an electric interlocal entity to accomplish the purpose of their joint or cooperative action if that purpose is to participate in the undertaking or financing of:

(i) facilities to provide additional project capacity;

(ii) common facilities under Title 54, Chapter 9, Electric Power Facilities Act; or

(iii) electric generation or transmission facilities.

(b) By agreement with one or more public agencies that are not parties to the agreement creating it, a Utah interlocal entity may be reorganized as an electric interlocal entity if:

(i) the public agencies that are parties to the agreement creating the Utah interlocal entity authorize, in the same manner required to amend the agreement creating the Utah interlocal entity, the Utah interlocal entity to be reorganized as an electric interlocal entity; and

(ii) the purpose of the joint or cooperative action to be accomplished by the electric interlocal entity meets the requirements of Subsection (3)(a).

(4) (a) Two or more Utah public agencies may enter into an agreement with one another or with one or more public agencies to approve the creation of an energy services interlocal entity to accomplish the purposes of their joint and cooperative action with respect to facilities, services, and improvements necessary or desirable with respect to the acquisition, generation, transmission, management, and distribution of electric energy for the use and benefit of the public agencies that enter into the agreement.

(b) (i) A Utah interlocal entity that was created to facilitate the transmission or supply of electric power may, by resolution adopted by its governing body, elect to become an energy services interlocal entity.

(ii) Notwithstanding Subsection (4)(b)(i), a Utah interlocal entity that is also a project entity may not elect to become an energy services interlocal entity.

(iii) An election under Subsection (4)(b)(i) does not alter, limit, or affect the validity or enforceability of a previously executed contract, agreement, bond, or other obligation of the Utah interlocal entity making the election.

Amended by Chapter 350, 2009 General Session



Section 203.5 - Powers, immunities, and privileges of law enforcement officers under an agreement for law enforcement -- Requirements for out-of-state officers.

(1) While performing duties under an agreement for law enforcement services under Subsection 11-13-202(1)(d), whether inside or outside the law enforcement officer's own jurisdiction, each law enforcement officer shall possess:

(a) all law enforcement powers that the officer possesses within the officer's own jurisdiction, including the power to arrest; and

(b) the same immunities and privileges as if the duties were performed within the officer's own jurisdiction.

(2) Each agreement between a Utah public agency and an out-of-state public agency under Subsection 11-13-202(1)(d) providing for reciprocal law enforcement services shall require each person from the other state assigned to law enforcement duty in this state:

(a) to be certified as a peace officer in the state of the out-of-state public agency; and

(b) to apply to the Peace Officer Standards and Training Council, created in Section 53-6-106, for recognition before undertaking duties in this state under the agreement.

Enacted by Chapter 38, 2003 General Session



Section 204 - Powers and duties of interlocal entities -- Additional powers of energy services interlocal entities -- Length of term of agreement and interlocal entity -- Notice to lieutenant governor -- Recording requirements -- Public Service Commission.

(1) (a) An interlocal entity:

(i) may:

(A) adopt, amend, and repeal rules, bylaws, policies, and procedures for the regulation of its affairs and the conduct of its business;

(B) sue and be sued;

(C) have an official seal and alter that seal at will;

(D) make and execute contracts and other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions;

(E) acquire real or personal property, or an undivided, fractional, or other interest in real or personal property, necessary or convenient for the purposes contemplated in the agreement creating the interlocal entity and sell, lease, or otherwise dispose of that property;

(F) directly or by contract with another:

(I) own and acquire facilities and improvements or an undivided, fractional, or other interest in facilities and improvements;

(II) construct, operate, maintain, and repair facilities and improvements; and

(III) provide the services contemplated in the agreement creating the interlocal entity;

(G) borrow money, incur indebtedness, and issue revenue bonds, notes, or other obligations and secure their payment by an assignment, pledge, or other conveyance of all or any part of the revenues and receipts from the facilities, improvements, or services that the interlocal entity provides;

(H) offer, issue, and sell warrants, options, or other rights related to the bonds, notes, or other obligations issued by the interlocal entity; and

(I) sell or contract for the sale of the services, output, product, or other benefits provided by the interlocal entity to:

(I) public agencies inside or outside the state; and

(II) with respect to any excess services, output, product, or benefits, any person on terms that the interlocal entity considers to be in the best interest of the public agencies that are parties to the agreement creating the interlocal entity; and

(ii) may not levy, assess, or collect ad valorem property taxes.

(b) An assignment, pledge, or other conveyance under Subsection (1)(a)(i)(G) may, to the extent provided by the documents under which the assignment, pledge, or other conveyance is made, rank prior in right to any other obligation except taxes or payments in lieu of taxes payable to the state or its political subdivisions.

(2) An energy services interlocal entity:

(a) except with respect to any ownership interest it has in facilities providing additional project capacity, is not subject to:

(i) Part 3, Project Entity Provisions; or

(ii) Title 59, Chapter 8, Gross Receipts Tax on Certain Corporations Not Required to Pay Corporate Franchise or Income Tax Act; and

(b) may:

(i) own, acquire, and, by itself or by contract with another, construct, operate, and maintain a facility or improvement for the generation, transmission, and transportation of electric energy or related fuel supplies;

(ii) enter into a contract to obtain a supply of electric power and energy and ancillary services, transmission, and transportation services, and supplies of natural gas and fuels necessary for the operation of generation facilities;

(iii) enter into a contract with public agencies, investor-owned or cooperative utilities, and others, whether located in or out of the state, for the sale of wholesale services provided by the energy services interlocal entity; and

(iv) adopt and implement risk management policies and strategies and enter into transactions and agreements to manage the risks associated with the purchase and sale of energy, including forward purchase and sale contracts, hedging, tolling and swap agreements, and other instruments.

(3) Notwithstanding Section 11-13-216, an agreement creating an interlocal entity or an amendment to that agreement may provide that the agreement may continue and the interlocal entity may remain in existence until the latest to occur of:

(a) 50 years after the date of the agreement or amendment;

(b) five years after the interlocal entity has fully paid or otherwise discharged all of its indebtedness;

(c) five years after the interlocal entity has abandoned, decommissioned, or conveyed or transferred all of its interest in its facilities and improvements; or

(d) five years after the facilities and improvements of the interlocal entity are no longer useful in providing the service, output, product, or other benefit of the facilities and improvements, as determined under the agreement governing the sale of the service, output, product, or other benefit.

(4) (a) The governing body of each party to the agreement to approve the creation of an interlocal entity, including an electric interlocal entity and an energy services interlocal entity, under Section 11-13-203 shall:

(i) within 30 days after the date of the agreement, jointly file with the lieutenant governor:

(A) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(B) if less than all of the territory of any Utah public agency that is a party to the agreement is included within the interlocal entity, a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(ii) upon the lieutenant governor's issuance of a certificate of creation under Section 67-1a-6.5:

(A) if the interlocal entity is located within the boundary of a single county, submit to the recorder of that county:

(I) the original:

(Aa) notice of an impending boundary action;

(Bb) certificate of creation; and

(Cc) approved final local entity plat, if an approved final local entity plat was required to be filed with the lieutenant governor under Subsection (4)(a)(i)(B); and

(II) a certified copy of the agreement approving the creation of the interlocal entity; or

(B) if the interlocal entity is located within the boundaries of more than a single county:

(I) submit to the recorder of one of those counties:

(Aa) the original of the documents listed in Subsections (4)(a)(ii)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the agreement approving the creation of the interlocal entity; and

(II) submit to the recorder of each other county:

(Aa) a certified copy of the documents listed in Subsections (4)(a)(ii)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the agreement approving the creation of the interlocal entity.

(b) Upon the lieutenant governor's issuance of a certificate of creation under Section 67-1a-6.5, the interlocal entity is created.

(c) Until the documents listed in Subsection (4)(a)(ii) are recorded in the office of the recorder of each county in which the property is located, a newly created interlocal entity may not charge or collect a fee for service provided to property within the interlocal entity.

(5) Nothing in this section may be construed as expanding the rights of any municipality or interlocal entity to sell or provide retail service.

(6) Except as provided in Subsection (7):

(a) nothing in this section may be construed to expand or limit the rights of a municipality to sell or provide retail electric service; and

(b) an energy services interlocal entity may not provide retail electric service to customers located outside the municipal boundaries of its members.

(7) (a) An energy services interlocal entity created before July 1, 2003, that is comprised solely of Utah municipalities and that, for a minimum of 50 years before July 1, 2010, provided retail electric service to customers outside the municipal boundaries of its members, may provide retail electric service outside the municipal boundaries of its members if:

(i) the energy services interlocal entity:

(A) enters into a written agreement with each public utility holding a certificate of public convenience and necessity issued by the Public Service Commission to provide service within an agreed upon geographic area for the energy services interlocal entity to be responsible to provide electric service in the agreed upon geographic area outside the municipal boundaries of the members of the energy services interlocal entity; and

(B) obtains a franchise agreement, with the legislative body of the county or other governmental entity for the geographic area in which the energy services interlocal entity provides service outside the municipal boundaries of its members; and

(ii) each public utility described in Subsection (7)(a)(i)(A) applies for and obtains from the Public Service Commission approval of the agreement specified in Subsection (7)(a)(i)(A).

(b) (i) The Public Service Commission shall, after a public hearing held in accordance with Title 52, Chapter 4, Open and Public Meetings Act, approve an agreement described in Subsection (7)(a)(ii) if it determines that the agreement is in the public interest in that it incorporates the customer protections described in Subsection (7)(c) and the franchise agreement described in Subsection (7)(a)(i)(B) provides a reasonable mechanism using a neutral arbiter or ombudsman for resolving potential future complaints by customers of the energy services interlocal entity.

(ii) In approving an agreement, the Public Service Commission shall also amend the certificate of public convenience and necessity of any public utility described in Subsection (7)(a)(i) to delete from the geographic area specified in the certificate or certificates of the public utility the geographic area that the energy services interlocal entity has agreed to serve.

(c) In providing retail electric service to customers outside of the municipal boundaries of its members, but not within the municipal boundaries of another municipality that grants a franchise agreement in accordance with Subsection (7)(a)(i)(B), an energy services interlocal entity shall comply with the following:

(i) the rates and conditions of service for customers outside the municipal boundaries of the members shall be at least as favorable as the rates and conditions of service for similarly situated customers within the municipal boundaries of the members;

(ii) the energy services interlocal entity shall operate as a single entity providing service both inside and outside of the municipal boundaries of its members;

(iii) a general rebate, refund, or other payment made to customers located within the municipal boundaries of the members shall also be provided to similarly situated customers located outside the municipal boundaries of the members;

(iv) a schedule of rates and conditions of service, or any change to the rates and conditions of service, shall be approved by the governing body of the energy services interlocal entity;

(v) before implementation of any rate increase, the governing body of the energy services interlocal entity shall first hold a public meeting to take public comment on the proposed increase, after providing at least 20 days and not more than 60 days' advance written notice to its customers on the ordinary billing and on the Utah Public Notice Website, created by Section 63F-1-701; and

(vi) the energy services interlocal entity shall file with the Public Service Commission its current schedule of rates and conditions of service.

(d) The Public Service Commission shall make the schedule of rates and conditions of service of the energy services interlocal entity available for public inspection.

(e) Nothing in this section:

(i) gives the Public Service Commission jurisdiction over the provision of retail electric service by an energy services interlocal entity within the municipal boundaries of its members; or

(ii) makes an energy services interlocal entity a public utility under Title 54, Public Utilities.

(f) Nothing in this section expands or diminishes the jurisdiction of the Public Service Commission over a municipality or an association of municipalities organized under Title 11, Chapter 13, Interlocal Cooperation Act, except as specifically authorized by this section's language.

(g) (i) An energy services interlocal entity described in Subsection (7)(a) retains its authority to provide electric service to the extent authorized by Sections 11-13-202 and 11-13-203 and Subsections 11-13-204 (1) through (5).

(ii) Notwithstanding Subsection (7)(g)(i), if the Public Service Commission approves the agreement described in Subsection (7)(a)(i), the energy services interlocal entity may not provide retail electric service to customers located outside the municipal boundaries of its members, except for customers located within the geographic area described in the agreement.

Amended by Chapter 173, 2010 General Session



Section 205 - Agreement by public agencies to approve the creation of a new entity to own sewage and wastewater facilities -- Powers and duties of new entities -- Validation of previously created entities -- Notice to lieutenant governor -- Recording requirements.

(1) It is declared that the policy of the state is to assure the health, safety, and welfare of its citizens, that adequate sewage and wastewater treatment plants and facilities are essential to the well-being of the citizens of the state and that the acquisition of adequate sewage and wastewater treatment plants and facilities on a regional basis in accordance with federal law and state and federal water quality standards and effluent standards in order to provide services to public agencies is a matter of statewide concern and is in the public interest. It is found and declared that there is a statewide need to provide for regional sewage and wastewater treatment plants and facilities, and as a matter of express legislative determination it is declared that the compelling need of the state for construction of regional sewage and wastewater treatment plants and facilities requires the creation of entities under the Interlocal Cooperation Act to own, construct, operate, and finance sewage and wastewater treatment plants and facilities; and it is the purpose of this law to provide for the accomplishment thereof in the manner provided in this section.

(2) Any two or more public agencies of the state may also agree to approve the creation of a separate legal or administrative entity to accomplish and undertake the purpose of owning, acquiring, constructing, financing, operating, maintaining, and repairing regional sewage and wastewater treatment plants and facilities.

(3) A separate legal or administrative entity created under this section is considered to be a political subdivision and body politic and corporate of the state with power to carry out and effectuate its corporate powers, including the power:

(a) to adopt, amend, and repeal rules, bylaws, and regulations, policies, and procedures for the regulation of its affairs and the conduct of its business, to sue and be sued in its own name, to have an official seal and power to alter that seal at will, and to make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under the Interlocal Cooperation Act;

(b) to own, acquire, construct, operate, maintain, repair, or cause to be constructed, operated, maintained, and repaired one or more regional sewage and wastewater treatment plants and facilities, all as shall be set forth in the agreement providing for its creation;

(c) to borrow money, incur indebtedness and issue revenue bonds, notes or other obligations payable solely from the revenues and receipts derived from all or a portion of the regional sewage and wastewater treatment plants and facilities which it owns, operates, and maintains, such bonds, notes, or other obligations to be issued and sold in compliance with the provisions of Title 11, Chapter 14, Local Government Bonding Act;

(d) to enter into agreements with public agencies and other parties and entities to provide sewage and wastewater treatment services on such terms and conditions as it considers to be in the best interests of its participants; and

(e) to acquire by purchase or by exercise of the power of eminent domain, any real or personal property in connection with the acquisition and construction of any sewage and wastewater treatment plant and all related facilities and rights-of-way which it owns, operates, and maintains.

(4) The provisions of Part 3, Project Entity Provisions, do not apply to a legal or administrative entity created for regional sewage and wastewater treatment purposes under this section.

(5) All proceedings previously had in connection with the creation of any legal or administrative entity pursuant to this chapter, and all proceedings previously had by any such entity for the authorization and issuance of bonds of the entity are validated, ratified, and confirmed; and these entities are declared to be validly created interlocal cooperation entities under this chapter. These bonds, whether previously or subsequently issued pursuant to these proceedings, are validated, ratified, and confirmed and declared to constitute, if previously issued, or when issued, the valid and legally binding obligations of the entity in accordance with their terms. Nothing in this section shall be construed to affect or validate any bonds, or the organization of any entity, the legality of which is being contested at the time this act takes effect.

(6) (a) The governing body of each party to the agreement to approve the creation of an entity under this section shall:

(i) within 30 days after the date of the agreement, jointly file with the lieutenant governor:

(A) a copy of a notice of an impending boundary action, as defined in Section 67-1a-6.5, that meets the requirements of Subsection 67-1a-6.5(3); and

(B) a copy of an approved final local entity plat, as defined in Section 67-1a-6.5; and

(ii) upon the lieutenant governor's issuance of a certificate of creation under Section 67-1a-6.5:

(A) if the entity is located within the boundary of a single county, submit to the recorder of that county:

(I) the original:

(Aa) notice of an impending boundary action;

(Bb) certificate of creation; and

(Cc) approved final local entity plat; and

(II) a certified copy of the agreement approving the creation of the entity; or

(B) if the entity is located within the boundaries of more than a single county:

(I) submit to the recorder of one of those counties:

(Aa) the original of the documents listed in Subsections (6)(a)(ii)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the agreement approving the creation of the entity; and

(II) submit to the recorder of each other county:

(Aa) a certified copy of the documents listed in Subsections (6)(a)(ii)(A)(I)(Aa), (Bb), and (Cc); and

(Bb) a certified copy of the agreement approving the creation of the entity.

(b) Upon the lieutenant governor's issuance of a certificate of entity creation under Section 67-1a-6.5, the entity is created.

(c) Until the documents listed in Subsection (6)(a)(ii) are recorded in the office of the recorder of each county in which the property is located, a newly created entity under this section may not charge or collect a fee for service provided to property within the entity.

Amended by Chapter 350, 2009 General Session



Section 206 - Requirements for agreements for joint or cooperative action.

(1) Each agreement under Section 11-13-202, 11-13-203, or 11-13-205 shall specify:

(a) its duration;

(b) if the agreement creates an interlocal entity:

(i) the precise organization, composition, and nature of the interlocal entity;

(ii) the powers delegated to the interlocal entity;

(iii) the manner in which the interlocal entity is to be governed; and

(iv) subject to Subsection (2), the manner in which the members of its governing body are to be appointed or selected;

(c) its purpose or purposes;

(d) the manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;

(e) the permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(f) any other necessary and proper matters.

(2) Each agreement under Section 11-13-203 or 11-13-205 that creates an interlocal entity shall require that Utah public agencies that are parties to the agreement have the right to appoint or select members of the interlocal entity's governing body with a majority of the voting power.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 207 - Additional requirements for agreement not establishing interlocal entity.

If an agreement under Section 11-13-202 does not establish an interlocal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to the items specified in Section 11-13-206, provide for:

(1) the joint or cooperative undertaking to be administered by:

(a) an administrator; or

(b) a joint board with representation from the public agencies that are parties to the agreement; and

(2) the manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 208 - Agreement does not relieve public agency of legal obligation or responsibility -- Exception.

(1) Except as provided in Subsection (2), an agreement made under this chapter does not relieve a public agency of an obligation or responsibility imposed upon it by law.

(2) If an obligation or responsibility of a public agency is actually and timely performed by a joint board or by an interlocal entity created by an agreement made under this chapter, that performance may be offered in satisfaction of the obligation or responsibility.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 209 - Filing of agreement.

An agreement made under this chapter does not take effect until it is filed with the keeper of records of each of the public agencies that are parties to the agreement.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 210 - Controversies involving agreements between Utah public agencies and out-of-state agencies.

(1) In any case or controversy involving the performance or interpretation of or the liability under an agreement entered into under this chapter between or among one or more Utah public agencies and one or more out-of-state public agencies, the public agencies that are parties to the agreement shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liabilities which it may incur by reason of being joined as a party to the case or controversy.

(2) An action shall be maintainable against any public agency whose default, failure to perform, or other conduct caused or contributed to the incurring of damage or liability by the state.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 211 - Public agencies authorized to provide resources to administrative joint boards or interlocal entity.

A public agency entering into an agreement under this chapter under which an administrative joint board is established or an interlocal entity is created to operate the joint or cooperative undertaking may:

(1) appropriate funds to the administrative joint board or interlocal entity;

(2) sell, lease, give, or otherwise supply tangible and intangible property to the administrative joint board or interlocal entity; and

(3) provide personnel or services for the administrative joint board or interlocal entity as may be within its legal power to furnish.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 212 - Contracts between public agencies or with interlocal entities to perform services, activities, or undertakings -- Facilities and improvements.

(1) (a) Public agencies may contract with each other and one or more public agencies may contract with an interlocal entity created under this chapter to perform any service, activity, or undertaking which each public agency entering into the contract is authorized by law to perform.

(b) Each contract under Subsection (1)(a) shall be authorized as provided in Section 11-13-202.5.

(c) Each contract under Subsection (1)(a) shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties.

(d) In order to perform a service, activity, or undertaking provided for in a contract under Subsection (1)(a), a public agency may create, construct, or otherwise acquire facilities or improvements in excess of those required to meet the needs and requirements of the parties to the contract.

(2) An interlocal entity created by agreement under this chapter may create, construct, or otherwise acquire facilities or improvements to render services or provide benefits in excess of those required to meet the needs or requirements of the public agencies that are parties to the agreement if it is determined by the public agencies to be necessary to accomplish the purposes and realize the benefits set forth in Section 11-13-102.

Amended by Chapter 38, 2003 General Session



Section 213 - Agreements for joint ownership, operation, or acquisition of facilities or improvements.

Any two or more public agencies may make agreements between or among themselves:

(1) for the joint ownership of any one or more facilities or improvements which they have authority by law to own individually;

(2) for the joint operation of any one or more facilities or improvements which they have authority by law to operate individually;

(3) for the joint acquisition by gift, grant, purchase, construction, condemnation or otherwise of any one or more such facilities or improvements and for the extension, repair or improvement thereof;

(4) for the exercise by an interlocal entity of its powers with respect to any one or more facilities or improvements and the extensions, repairs, or improvements of them; or

(5) any combination of the foregoing.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 214 - Conveyance or acquisition of property by public agency.

In carrying out the provisions of this chapter, any public agency may convey property to or acquire property from any other public agency for consideration as may be agreed upon.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 215 - Sharing tax or other revenues.

(1) A county, city, town, or other local political subdivision may, at the discretion of the local governing body, share its tax and other revenues with other counties, cities, towns, or local political subdivisions, the state, or a federal government agency.

(2) Each decision to share tax and other revenues shall be made as provided in Section 11-13-202.5.

Amended by Chapter 38, 2003 General Session



Section 216 - Term of agreements.

Except as provided in Subsection 11-13-204(3), each agreement under this chapter shall extend for a term of not to exceed 50 years.

Amended by Chapter 38, 2003 General Session



Section 217 - Control and operation of joint facility or improvement provided by agreement.

Any facility or improvement jointly owned or jointly operated by any two or more public agencies or acquired or constructed pursuant to an agreement under this chapter may be operated by any one or more of the interested public agencies designated for the purpose or may be operated by a joint board or commission or an interlocal entity created for the purpose or through an agreement by an interlocal entity and a public agency receiving service or other benefits from such entity or may be controlled and operated in some other manner, all as may be provided by appropriate agreement. Payment for the cost of such operation shall be made as provided in any such agreement.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 218 - Authority of public agencies or interlocal entities to issue bonds.

(1) A public agency may, in the same manner as it may issue bonds for its individual acquisition of a facility or improvement or for constructing, improving, or extending a facility or improvement, issue bonds to:

(a) acquire an interest in a jointly owned facility or improvement, a combination of a jointly owned facility or improvement, or any other facility or improvement; or

(b) pay all or part of the cost of constructing, improving, or extending a jointly owned facility or improvement, a combination of a jointly owned facility or improvement, or any other facility or improvement.

(2) (a) An interlocal entity may issue bonds or notes under a resolution, trust indenture, or other security instrument for the purpose of:

(i) financing its facilities or improvements; or

(ii) providing for or financing an energy efficiency upgrade or a renewable energy system in accordance with Title 11, Chapter 42, Assessment Area Act.

(b) The bonds or notes may be sold at public or private sale, mature at such times and bear interest at such rates, and have such other terms and security as the entity determines.

(c) Such bonds are not a debt of any public agency that is a party to the agreement.

(3) The governing body, as defined in Section 11-13-219, of an interlocal entity may, by resolution, delegate to one or more officers of the interlocal entity or to a committee of designated members of the governing body the authority to:

(a) in accordance with and within the parameters set forth in the resolution, approve the final interest rate, price, principal amount, maturity, redemption features, or other terms of a bond or note; and

(b) approve and execute all documents relating to the issuance of the bond or note.

(4) Bonds and notes issued under this chapter are declared to be negotiable instruments and their form and substance need not comply with the Uniform Commercial Code.

Amended by Chapter 246, 2013 General Session



Section 219 - Publication of resolutions or agreements -- Contesting legality of resolution or agreement.

(1) As used in this section:

(a) "Enactment" means:

(i) a resolution adopted or proceedings taken by a governing body under the authority of this chapter, and includes a resolution, indenture, or other instrument providing for the issuance of bonds; and

(ii) an agreement or other instrument that is authorized, executed, or approved by a governing body under the authority of this chapter.

(b) "Governing body" means:

(i) the legislative body of a public agency; and

(ii) the governing body of an interlocal entity created under this chapter.

(c) "Notice of bonds" means the notice authorized by Subsection (3)(d).

(d) "Notice of agreement" means the notice authorized by Subsection (3)(c).

(e) "Official newspaper" means the newspaper selected by a governing body under Subsection (4)(b) to publish its enactments.

(2) Any enactment taken or made under the authority of this chapter is not subject to referendum.

(3) (a) A governing body need not publish any enactment taken or made under the authority of this chapter.

(b) A governing body may provide for the publication of any enactment taken or made by it under the authority of this chapter according to the publication requirements established by this section.

(c) (i) If the enactment is an agreement, document, or other instrument, or a resolution or other proceeding authorizing or approving an agreement, document, or other instrument, the governing body may, instead of publishing the full text of the agreement, resolution, or other proceeding, publish a notice of agreement containing:

(A) the names of the parties to the agreement;

(B) the general subject matter of the agreement;

(C) the term of the agreement;

(D) a description of the payment obligations, if any, of the parties to the agreement; and

(E) a statement that the resolution and agreement will be available for review at the governing body's principal place of business during regular business hours for 30 days after the publication of the notice of agreement.

(ii) The governing body shall make a copy of the resolution or other proceeding and a copy of the contract available at its principal place of business during regular business hours for 30 days after the publication of the notice of agreement.

(d) If the enactment is a resolution or other proceeding authorizing the issuance of bonds, the governing body may, instead of publishing the full text of the resolution or other proceeding and the documents pertaining to the issuance of bonds, publish a notice of bonds that contains the information described in Subsection 11-14-316(2).

(4) (a) If the governing body chooses to publish an enactment, notice of bonds, or notice of agreement, the governing body shall comply with the requirements of this Subsection (4).

(b) If there is more than one newspaper of general circulation, or more than one newspaper, published within the boundaries of the governing body, the governing body may designate one of those newspapers as the official newspaper for all publications made under this section.

(c) (i) (A) The governing body shall publish the enactment, notice of bonds, or notice of agreement in:

(I) the official newspaper;

(II) the newspaper published in the municipality in which the principal office of the governmental entity is located; or

(III) if no newspaper is published in that municipality, in a newspaper having general circulation in the municipality; and

(B) as required in Section 45-1-101.

(ii) The governing body may publish the enactment, notice of bonds, or notice of agreement:

(A) (I) in a newspaper of general circulation; or

(II) in a newspaper that is published within the boundaries of any public agency that is a party to the enactment or agreement; and

(B) as required in Section 45-1-101.

(5) (a) Any person in interest may contest the legality of an enactment or any action performed or instrument issued under the authority of the enactment for 30 days after the publication of the enactment, notice of bonds, or notice of agreement.

(b) After the 30 days have passed, no one may contest the regularity, formality, or legality of the enactment or any action performed or instrument issued under the authority of the enactment for any cause whatsoever.

Amended by Chapter 388, 2009 General Session



Section 220 - Qualifications of officers or employees performing services under agreements.

Other provisions of law which require an officer or employee of a public agency to be an elector or resident of the public agency or to have other qualifications not generally applicable to all of the contracting agencies in order to qualify for that office or employment are not applicable to officers or employees who hold office or perform services for more than one public agency pursuant to agreements executed under this chapter.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 221 - Compliance with chapter sufficient to effectuate agreements.

When public agencies enter into agreements under this chapter whereby they utilize a power or facility jointly, or whereby one political agency provides a service or facility to another, compliance with the requirements of this chapter is sufficient to effectuate those agreements.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 222 - Officers and employees performing services under agreements.

(1) Each officer and employee performing services for two or more public agencies under an agreement under this chapter shall be considered to be:

(a) an officer or employee of the public agency employing the officer or employee's services even though the officer or employee performs those functions outside of the territorial limits of any one of the contracting public agencies; and

(b) an officer or employee of the public agencies under the provisions of Title 63G, Chapter 7, Governmental Immunity Act of Utah.

(2) Unless otherwise provided in an agreement that creates an interlocal entity, each employee of a public agency that is a party to the agreement shall:

(a) remain an employee of that public agency, even though assigned to perform services for another public agency under the agreement; and

(b) continue to be governed by the rules, rights, entitlements, and status that apply to an employee of that public agency.

(3) All of the privileges, immunities from liability, exemptions from laws, ordinances, and rules, pensions and relief, disability, workers compensation, and other benefits that apply to an officer, agent, or employee of a public agency while performing functions within the territorial limits of the public agency apply to the same degree and extent when the officer, agent, or employee performs functions or duties under the agreement outside the territorial limits of that public agency.

Amended by Chapter 382, 2008 General Session



Section 223 - Open and public meetings.

(1) To the extent that an interlocal entity is subject to or elects, by formal resolution of its governing body to comply with the provisions of Title 52, Chapter 4, Open and Public Meetings Act, it may for purposes of complying with those provisions:

(a) convene and conduct any public meeting by means of a telephonic or telecommunications conference; and

(b) give public notice of its meeting pursuant to Section 52-4-202.

(2) In order to convene and conduct a public meeting by means of a telephonic or telecommunications conference, each interlocal entity shall if it is subject to or elects by formal resolution of its governing body to comply with Title 52, Chapter 4, Open and Public Meetings Act:

(a) in addition to giving public notice required by Subsection (1) provide:

(i) notice of the telephonic or telecommunications conference to the members of the governing body at least 24 hours before the meeting so that they may participate in and be counted as present for all purposes, including the determination that a quorum is present; and

(ii) a description of how the members will be connected to the telephonic or telecommunications conference;

(b) establish written procedures governing the conduct of any meeting at which one or more members of the governing body are participating by means of a telephonic or telecommunications conference;

(c) provide for an anchor location for the public meeting at the principal office of the governing body; and

(d) provide space and facilities for the physical attendance and participation of interested persons and the public at the anchor location, including providing for interested persons and the public to hear by speaker or other equipment all discussions and deliberations of those members of the governing body participating in the meeting by means of telephonic or telecommunications conference.

(3) Compliance with the provisions of this section by a governing body constitutes full and complete compliance by the governing body with the corresponding provisions of Sections 52-4-201 and 52-4-202, to the extent that those sections are applicable to the governing body.

Amended by Chapter 249, 2007 General Session



Section 224 - Utah interlocal entity for alternative fuel vehicles and facilities.

(1) As used in this section, "commission" means the Public Service Commission of Utah, established in Section 54-1-1.

(2) The governing body of a Utah interlocal entity created to facilitate the conversion to alternative fuel vehicles or to facilitate the construction, operation, and maintenance of facilities for alternative fuel vehicles, or both, shall consist of:

(a) an individual from the executive branch of state government, appointed by the governor;

(b) a member of the Senate, appointed by the president of the Senate;

(c) a member of the House of Representatives, appointed by the speaker of the House of Representatives;

(d) an individual from the Utah Association of Counties, appointed by the president of the Senate;

(e) an individual from the Utah League of Cities and Towns, appointed by the speaker of the House of Representatives;

(f) an individual employed by a school district in the state, appointed by the governor;

(g) an individual appointed by the public transit district under Title 17B, Chapter 2a, Part 8, Public Transit District Act, with the largest budget of all public transit districts in the state;

(h) an individual employed by a gas corporation in the state, appointed by the governor; and

(i) a representative of the Utah Petroleum Marketers and Retailers Association, appointed by the governor.

(3) A Utah interlocal entity described in Subsection (2):

(a) may contribute toward the funding required for the construction, operation, and maintenance of facilities for alternative fuel vehicles that are used by or benefit the interlocal entity; and

(b) shall participate with the commission in proceedings the commission conducts under Section 54-1-13.

Enacted by Chapter 311, 2013 General Session



Section 301 - Project entity and generation output requirements.

(1) Each project entity:

(a) shall:

(i) except for construction of facilities to provide replacement project capacity, before undertaking the construction of a project and before undertaking the construction of facilities to provide additional project capacity, offer to sell or make available at least 50% of the generation output of or electric energy produced by the project or additional project capacity, respectively;

(ii) establish rules and procedures for an offer under Subsection (1)(a)(i) that provide at least 60 days for a prospective power purchaser to accept the offer before the offer is considered rejected; and

(iii) make each offer under Subsection (1)(a)(i):

(A) under a long-term arrangement that may be an undivided ownership interest, a participation interest, a power sales agreement, or otherwise; and

(B) to one or more power purchasers in the state that supply electric energy at wholesale or retail; and

(b) may undertake construction of facilities to provide replacement project capacity for its project.

(2) (a) The generation output or electric energy production available to power purchasers in the state from a project shall be at least 5% of the total generation output or electric energy production of the project.

(b) (i) Subject to Subsection (2)(b)(ii)(B), at least a majority of the generation capacity, generation output, or electric energy production facilities providing additional project capacity shall be:

(A) made available as needed to meet the estimated electric requirements of entities or consumers within the state; and

(B) owned, purchased, or consumed by entities or consumers within the state.

(ii) (A) As used in this Subsection (2)(b)(ii), "default provision" means a provision authorizing a nondefaulting party to succeed to or require the disposition of the rights and interests of a defaulting party.

(B) The requirements of Subsection (2)(b)(i) do not apply to the extent that those requirements are not met due to the operation of a default provision in an agreement providing for ownership or other interests in facilities providing additional project capacity.

Amended by Chapter 345, 2012 General Session



Section 302 - Payment of fee in lieu of ad valorem property tax by certain energy suppliers -- Method of calculating -- Collection -- Extent of tax lien.

(1) (a) Each project entity created under this chapter that owns a project and that sells any capacity, service, or other benefit from it to an energy supplier or suppliers whose tangible property is not exempted by Utah Constitution Article XIII, Section 3, from the payment of ad valorem property tax, shall pay an annual fee in lieu of ad valorem property tax as provided in this section to each taxing jurisdiction within which the project or any part of it is located.

(b) For purposes of this section, "annual fee" means the annual fee described in Subsection (1)(a) that is in lieu of ad valorem property tax.

(c) The requirement to pay an annual fee shall commence:

(i) with respect to each taxing jurisdiction that is a candidate receiving the benefit of impact alleviation payments under contracts or determination orders provided for in Sections 11-13-305 and 11-13-306, with the fiscal year of the candidate following the fiscal year of the candidate in which the date of commercial operation of the last generating unit, other than any generating unit providing additional project capacity, of the project occurs, or, in the case of any facilities providing additional project capacity, with the fiscal year of the candidate following the fiscal year of the candidate in which the date of commercial operation of the generating unit providing the additional project capacity occurs; and

(ii) with respect to any taxing jurisdiction other than a taxing jurisdiction described in Subsection (1)(c)(i), with the fiscal year of the taxing jurisdiction in which construction of the project commences, or, in the case of facilities providing additional project capacity, with the fiscal year of the taxing jurisdiction in which construction of those facilities commences.

(d) The requirement to pay an annual fee shall continue for the period of the useful life of the project or facilities.

(2) (a) The annual fees due a school district shall be as provided in Subsection (2)(b) because the ad valorem property tax imposed by a school district and authorized by the Legislature represents both:

(i) a levy mandated by the state for the state minimum school program under Section 53A-17a-135; and

(ii) local levies for capital outlay and other purposes under Sections 53A-16-113, 53A-17a-133, and 53A-17a-164.

(b) The annual fees due a school district shall be as follows:

(i) the project entity shall pay to the school district an annual fee for the state minimum school program at the rate imposed by the school district and authorized by the Legislature under Subsection 53A-17a-135(1); and

(ii) for all other local property tax levies authorized to be imposed by a school district, the project entity shall pay to the school district either:

(A) an annual fee; or

(B) impact alleviation payments under contracts or determination orders provided for in Sections 11-13-305 and 11-13-306.

(3) (a) An annual fee due a taxing jurisdiction for a particular year shall be calculated by multiplying the tax rate or rates of the jurisdiction for that year by the product obtained by multiplying the fee base or value determined in accordance with Subsection (4) for that year of the portion of the project located within the jurisdiction by the percentage of the project which is used to produce the capacity, service, or other benefit sold to the energy supplier or suppliers.

(b) As used in this section, "tax rate," when applied in respect to a school district, includes any assessment to be made by the school district under Subsection (2) or Section 63M-5-302.

(c) There is to be credited against the annual fee due a taxing jurisdiction for each year, an amount equal to the debt service, if any, payable in that year by the project entity on bonds, the proceeds of which were used to provide public facilities and services for impact alleviation in the taxing jurisdiction in accordance with Sections 11-13-305 and 11-13-306.

(d) The tax rate for the taxing jurisdiction for that year shall be computed so as to:

(i) take into account the fee base or value of the percentage of the project located within the taxing jurisdiction determined in accordance with Subsection (4) used to produce the capacity, service, or other benefit sold to the supplier or suppliers; and

(ii) reflect any credit to be given in that year.

(4) (a) Except as otherwise provided in this section, the annual fees required by this section shall be paid, collected, and distributed to the taxing jurisdiction as if:

(i) the annual fees were ad valorem property taxes; and

(ii) the project were assessed at the same rate and upon the same measure of value as taxable property in the state.

(b) (i) Notwithstanding Subsection (4)(a), for purposes of an annual fee required by this section, the fee base of a project may be determined in accordance with an agreement among:

(A) the project entity; and

(B) any county that:

(I) is due an annual fee from the project entity; and

(II) agrees to have the fee base of the project determined in accordance with the agreement described in this Subsection (4).

(ii) The agreement described in Subsection (4)(b)(i):

(A) shall specify each year for which the fee base determined by the agreement shall be used for purposes of an annual fee; and

(B) may not modify any provision of this chapter except the method by which the fee base of a project is determined for purposes of an annual fee.

(iii) For purposes of an annual fee imposed by a taxing jurisdiction within a county described in Subsection (4)(b)(i)(B), the fee base determined by the agreement described in Subsection (4)(b)(i) shall be used for purposes of an annual fee imposed by that taxing jurisdiction.

(iv) (A) If there is not agreement as to the fee base of a portion of a project for any year, for purposes of an annual fee, the State Tax Commission shall determine the value of that portion of the project for which there is not an agreement:

(I) for that year; and

(II) using the same measure of value as is used for taxable property in the state.

(B) The valuation required by Subsection (4)(b)(iv)(A) shall be made by the State Tax Commission in accordance with rules made by the State Tax Commission.

(c) Payments of the annual fees shall be made from:

(i) the proceeds of bonds issued for the project; and

(ii) revenues derived by the project entity from the project.

(d) (i) The contracts of the project entity with the purchasers of the capacity, service, or other benefits of the project whose tangible property is not exempted by Utah Constitution Article XIII, Section 3, from the payment of ad valorem property tax shall require each purchaser, whether or not located in the state, to pay, to the extent not otherwise provided for, its share, determined in accordance with the terms of the contract, of these fees.

(ii) It is the responsibility of the project entity to enforce the obligations of the purchasers.

(5) (a) The responsibility of the project entity to make payment of the annual fees is limited to the extent that there is legally available to the project entity, from bond proceeds or revenues, money to make these payments, and the obligation to make payments of the annual fees is not otherwise a general obligation or liability of the project entity.

(b) No tax lien may attach upon any property or money of the project entity by virtue of any failure to pay all or any part of an annual fee.

(c) The project entity or any purchaser may contest the validity of an annual fee to the same extent as if the payment was a payment of the ad valorem property tax itself.

(d) The payments of an annual fee shall be reduced to the extent that any contest is successful.

(6) (a) The annual fee described in Subsection (1):

(i) shall be paid by a public agency that:

(A) is not a project entity; and

(B) owns an interest in a facility providing additional project capacity if the interest is otherwise exempt from taxation pursuant to Utah Constitution, Article XIII, Section 3; and

(ii) for a public agency described in Subsection (6)(a)(i), shall be calculated in accordance with Subsection (6)(b).

(b) The annual fee required under Subsection (6)(a) shall be an amount equal to the tax rate or rates of the applicable taxing jurisdiction multiplied by the product of the following:

(i) the fee base or value of the facility providing additional project capacity located within the jurisdiction;

(ii) the percentage of the ownership interest of the public agency in the facility; and

(iii) the portion, expressed as a percentage, of the public agency's ownership interest that is attributable to the capacity, service, or other benefit from the facility that is sold by the public agency to an energy supplier or suppliers whose tangible property is not exempted by Utah Constitution, Article XIII, Section 3, from the payment of ad valorem property tax.

(c) A public agency paying the annual fee pursuant to Subsection (6)(a) shall have the obligations, credits, rights, and protections set forth in Subsections (1) through (5) with respect to its ownership interest as though it were a project entity.

Amended by Chapter 371, 2011 General Session



Section 303 - Source of project entity's payment of sales and use tax -- Gross receipts taxes for facilities providing additional project capacity.

(1) A project entity is not exempt from sales and use taxes under Title 59, Chapter 12, Sales and Use Tax Act, to the extent provided in Subsection 59-12-104(2).

(2) A project entity may make payments or prepayments of sales and use taxes, as provided in Title 63M, Chapter 5, Resource Development, from the proceeds of revenue bonds issued under Section 11-13-218 or other revenues of the project entity.

(3) (a) This Subsection (3) applies with respect to facilities providing additional project capacity.

(b) (i) The in lieu excise tax imposed under Title 59, Chapter 8, Gross Receipts Tax on Certain Corporations Not Required to Pay Corporate Franchise or Income Tax Act, shall be imposed collectively on all gross receipts derived with respect to the ownership interests of all project entities and other public agencies in facilities providing additional project capacity as though all such ownership interests were held by a single project entity.

(ii) The in lieu excise tax shall be calculated as though the gross receipts derived with respect to all such ownership interests were received by a single taxpayer that has no other gross receipts.

(iii) The gross receipts attributable to such ownership interests shall consist solely of gross receipts that are expended by each project entity and other public agency holding an ownership interest in the facilities for the operation or maintenance of or ordinary repairs or replacements to the facilities.

(iv) For purposes of calculating the in lieu excise tax, the determination of whether there is a tax rate and, if so, what the tax rate is shall be governed by Section 59-8-104, except that the $10,000,000 figures in Section 59-8-104 indicating the amount of gross receipts that determine the applicable tax rate shall be replaced with $5,000,000.

(c) Each project entity and public agency owning an interest in the facilities providing additional project capacity shall be liable only for the portion of the gross receipts tax referred to in Subsection (3)(b) that is proportionate to its percentage ownership interest in the facilities and may not be liable for any other gross receipts taxes with respect to its percentage ownership interest in the facilities.

(d) No project entity or other public agency that holds an ownership interest in the facilities may be subject to the taxes imposed under Title 59, Chapter 7, Corporate Franchise and Income Taxes, with respect to those facilities.

(4) For purposes of calculating the gross receipts tax imposed on a project entity or other public agency under Title 59, Chapter 8, Gross Receipts Tax on Certain Corporations Not Required to Pay Corporate Franchise or Income Tax Act, or Subsection (3), gross receipts include only gross receipts from the first sale of capacity, services, or other benefits and do not include gross receipts from any subsequent sale, resale, or layoff of the capacity, services, or other benefits.

Amended by Chapter 382, 2008 General Session



Section 304 - Certificate of public convenience and necessity required -- Exceptions.

(1) Before proceeding with the construction of any electrical generating plant or transmission line, each interlocal entity and each out-of-state public agency shall first obtain from the public service commission a certificate, after hearing, that public convenience and necessity requires such construction and in addition that such construction will in no way impair the public convenience and necessity of electrical consumers of the state of Utah at the present time or in the future.

(2) The requirement to obtain a certificate of public convenience and necessity applies to each project initiated after the section's effective date but does not apply to:

(a) a project for which a feasibility study was initiated prior to the effective date;

(b) any facilities providing additional project capacity;

(c) any facilities providing replacement project capacity; or

(d) transmission lines required for the delivery of electricity from a project described in Subsection (2)(a) or facilities providing additional project capacity or replacement project capacity within the corridor of a transmission line, with reasonable deviation, of a project producing as of April 21, 1987.

Amended by Chapter 345, 2012 General Session



Section 305 - Impact alleviation requirements -- Payments in lieu of ad valorem tax -- Source of impact alleviation payment.

(1) (a) (i) A project entity may assume financial responsibility for or provide for the alleviation of the direct impacts of its project, and make loans to candidates to alleviate impacts created by the construction or operation of any facility owned by others which is utilized to furnish fuel, construction or operation materials for use in the project to the extent the impacts were attributable to the project.

(ii) Provision for the alleviation may be made by contract as provided in Subsection (2) or by the terms of a determination order as provided in Section 11-13-306.

(b) A Utah public agency that is not a project entity may take the actions set forth in this Subsection (1) as though it were a project entity with respect to its ownership interest in facilities providing additional project capacity.

(2) A candidate may, except as otherwise provided in Section 11-13-306, require the project entity or, in the case of facilities providing additional project capacity, any other public agency that owns an interest in those facilities, to enter into a contract with the candidate requiring the project entity or other public agency to assume financial responsibility for or provide for the alleviation of any direct impacts experienced by the candidate as a result of the project or facilities providing additional project capacity, as the case may be. Each contract with respect to a project or facilities providing additional project capacity shall be for a term ending at or before the end of the fiscal year of the candidate who is party to the contract immediately before the fiscal year in which the project becomes, or, in the case of facilities providing additional project capacity, those facilities become subject to the fee set forth in Section 11-13-302, unless terminated earlier as provided in Section 11-13-310, and shall specify the direct impacts or methods to determine the direct impacts to be covered, the amounts, or methods of computing the amounts, of the alleviation payments, or the means to provide for impact alleviation, provisions assuring the timely completion of the project or facilities providing additional project capacity and the furnishing of the services, and such other pertinent matters as shall be agreed to by the project entity or other public agency and the candidate.

(3) Beginning at the time specified in Subsection 11-13-302(1), the project entity or other public agency shall make in lieu ad valorem tax payments to that candidate to the extent required by, and in the manner provided in, Section 11-13-302.

(4) Payments under any impact alleviation contract or pursuant to a determination by the board shall be made from the proceeds of bonds issued for the project or for the facilities providing additional project capacity or from any other sources of funds available with respect to the project or the facilities providing additional project capacity.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 306 - Procedure in case of inability to formulate contract for impact alleviation.

(1) If the project entity or other public agency and a candidate are unable to agree upon the terms of an impact alleviation contract or to agree that the candidate has or will experience any direct impacts, the project entity or other public agency and the candidate shall each have the right to submit the question of whether or not these direct impacts have been or will be experienced, and any other questions regarding the terms of the impact alleviation contract to the board for its determination.

(2) Within 40 days after receiving a notice of a request for determination, the board shall hold a public hearing on the questions at issue, at which hearing the parties shall have an opportunity to present evidence. Within 20 days after the conclusion of the hearing, the board shall enter an order embodying its determination and directing the parties to act in accordance with it. The order shall contain findings of facts and conclusions of law setting forth the reasons for the board's determination. To the extent that the order pertains to the terms of an impact alleviation contract, the terms of the order shall satisfy the criteria for contract terms set forth in Section 11-13-305.

(3) At any time 20 or more days before the hearing begins, either party may serve upon the adverse party an offer to agree to specific terms or payments. If within 10 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance, together with proof of service thereof, and the board shall enter a corresponding order. An offer not accepted shall be deemed withdrawn and evidence concerning it is not admissible except in a proceeding to determine costs. If the order finally obtained by the offeree is not more favorable than the offer, the offeree shall pay the costs incurred after the making of the offer, including a reasonable attorney's fee. The fact that an offer is made but not accepted does not preclude a subsequent offer.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 307 - Method of amending impact alleviation contract.

An impact alleviation contract or a determination order may be amended with the consent of the parties, or otherwise in accordance with their provisions. In addition, any party may propose an amendment to a contract or order which, if not agreed to by the other parties, may be submitted by the proposing party to the board for a determination of whether or not the amendment shall be incorporated into the contract or order. The board shall determine whether or not a contract or determination order shall be amended under the procedures and standards set forth in Sections 11-13-305 and 11-13-306.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 308 - Effect of failure to comply.

The construction or operation of a project or of facilities providing additional project capacity may commence and proceed, notwithstanding the fact that all impact alleviation contracts or determination orders with respect to the project or facilities providing additional project capacity have not been entered into or made or that any appeal or review concerning the contract or determination has not been finally resolved. The failure of the project entity or other public agency to comply with the requirements of this chapter or with the terms of any alleviation contract or determination order or any amendment to them may not be grounds for enjoining the construction or operation of the project or facilities providing additional project capacity.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 309 - Venue for civil action -- No trial de novo.

(1) Any civil action seeking to challenge, enforce, or otherwise have reviewed, any order of the board, or any alleviation contract, shall be brought only in the district court for the county within which is located the candidate to which the order or contract pertains. If the candidate is the state of Utah, the action shall be brought in the district court for Salt Lake County. Any action brought in any judicial district shall be ordered transferred to the court where venue is proper under this section.

(2) In any civil action seeking to challenge, enforce, or otherwise review, any order of the board, a trial de novo may not be held. The matter shall be considered on the record compiled before the board, and the findings of fact made by the board may not be set aside by the district court unless the board clearly abused its discretion.

Amended by Chapter 378, 2010 General Session



Section 310 - Termination of impact alleviation contract.

If the project or any part of it or the facilities providing additional project capacity or any part of them, or the output from the project or facilities providing additional project capacity become subject, in addition to the requirements of Section 11-13-302, to ad valorem property taxation or other payments in lieu of ad valorem property taxation, or other form of tax equivalent payments to any candidate which is a party to an impact alleviation contract with respect to the project or facilities providing additional project capacity or is receiving impact alleviation payments or means with respect to the project or facilities providing additional project capacity pursuant to a determination by the board, then the impact alleviation contract or the requirement to make impact alleviation payments or provide means therefor pursuant to the determination, as the case may be, shall, at the election of the candidate, terminate. In any event, each impact alleviation contract or determination order shall terminate upon the project, or, in the case of facilities providing additional project capacity, those facilities becoming subject to the provisions of Section 11-13-302, except that no impact alleviation contract or agreement entered by a school district shall terminate because of in lieu ad valorem property tax fees levied under Subsection 11-13-302(2)(b)(i) or because of ad valorem property taxes levied under Section 53A-17a-135 for the state minimum school program. In addition, if the construction of the project, or, in the case of facilities providing additional project capacity, of those facilities, is permanently terminated for any reason, each impact alleviation contract and determination order, and the payments and means required thereunder, shall terminate. No termination of an impact alleviation contract or determination order may terminate or reduce any liability previously incurred pursuant to the contract or determination order by the candidate beneficiary under it. If the provisions of Section 11-13-302, or its successor, are held invalid by a court of competent jurisdiction, and no ad valorem taxes or other form of tax equivalent payments are payable, the remaining provisions of this chapter shall continue in operation without regard to the commencement of commercial operation of the last generating unit of that project or of facilities providing additional project capacity.

Amended by Chapter 21, 2003 General Session



Section 311 - Credit for impact alleviation payments against in lieu of ad valorem property taxes -- Federal or state assistance.

(1) In consideration of the impact alleviation payments and means provided by the project entity or other public agency pursuant to the contracts and determination orders, the project entity or other public agency, as the case may be, shall be entitled to a credit against the fees paid in lieu of ad valorem property taxes as provided by Section 11-13-302, ad valorem property or other taxation by, or other payments in lieu of ad valorem property taxation or other form of tax equivalent payments required by any candidate which is a party to an impact alleviation contract or board order.

(2) Each candidate may make application to any federal or state governmental authority for any assistance that may be available from that authority to alleviate the impacts to the candidate. To the extent that the impact was attributable to the project or to the facilities providing additional project capacity, any assistance received from that authority shall be credited to the alleviation obligation with respect to the project or the facilities providing additional project capacity, as the case may be, in proportion to the percentage of impact attributable to the project or facilities providing additional project capacity, but in no event shall the candidate realize less revenues than would have been realized without receipt of any assistance.

(3) With respect to school districts the fee in lieu of ad valorem property tax for the state minimum school program required to be paid by the project entity or other public agency under Subsection 11-13-302(2)(b)(i) shall be treated as a separate fee and does not affect any credits for alleviation payments received by the school districts under Subsection 11-13-302(2)(b)(i), or Sections 11-13-305 and 11-13-306.

Amended by Chapter 378, 2010 General Session



Section 312 - Exemption from privilege tax.

Title 59, Chapter 4, Privilege Tax, does not apply to a project, or any part of it, or to facilities providing additional project capacity, or any part of them, or to the possession or other beneficial use of a project or facilities providing additional project capacity as long as there is a requirement to make impact alleviation payments, fees in lieu of ad valorem property taxes, or ad valorem property taxes, with respect to the project or facilities providing additional project capacity pursuant to this chapter.

Renumbered and Amended by Chapter 286, 2002 General Session



Section 313 - Arbitration of disputes.

Any impact alleviation contract may provide that disputes between the parties will be submitted to arbitration pursuant to Title 78B, Chapter 11, Utah Uniform Arbitration Act.

Amended by Chapter 3, 2008 General Session



Section 314 - Eminent domain authority of certain commercial project entities.

(1) (a) Subject to Subsection (2), a commercial project entity that existed as a project entity before January 1, 1980 may, with respect to a project or facilities providing additional project capacity in which the commercial project entity has an interest, acquire property within the state through eminent domain, subject to restrictions imposed by Title 78B, Chapter 6, Part 5, Eminent Domain, and general law for the protection of other communities.

(b) Subsection (1)(a) may not be construed to:

(i) give a project entity the authority to acquire water rights by eminent domain; or

(ii) diminish any other authority a project entity may claim to have under the law to acquire property by eminent domain.

(2) Each project entity that intends to acquire property by eminent domain under Subsection (1)(a) shall, upon the first contact with the owner of the property sought to be acquired, deliver to the owner a copy of a booklet or other materials provided by the property rights ombudsman, created under Section 13-43-201, dealing with the property owner's rights in an eminent domain proceeding.

Amended by Chapter 3, 2008 General Session



Section 315 - Taxed interlocal entity.

(1) As used in this section:

(a) "Asset" means funds, money, an account, real or personal property, or personnel.

(b) "Public asset" means:

(i) an asset used by a public entity;

(ii) tax revenue;

(iii) state funds; or

(iv) public funds.

(c) (i) "Taxed interlocal entity" means a project entity that:

(A) is not exempt from a tax or fee in lieu of taxes imposed in accordance with Part 3, Project Entity Provisions;

(B) does not receive a payment of funds from a federal agency or office, state agency or office, political subdivision, or other public agency or office other than a payment that does not materially exceed the greater of the fair market value and the cost of a service provided or property conveyed by the project entity; and

(C) does not receive, expend, or have the authority to compel payment from tax revenue.

(ii) Before and on May 1, 2014, "taxed interlocal entity" includes an interlocal entity that:

(A) (I) was created before 1981 for the purpose of providing power supply at wholesale to its members; or

(II) is described in Subsection 11-13-204(7);

(B) does not receive a payment of funds from a federal agency or office, state agency or office, political subdivision, or other public agency or office other than a payment that does not materially exceed the greater of the fair market value and the cost of a service provided or property conveyed by the interlocal entity; and

(C) does not receive, expend, or have the authority to compel payment from tax revenue.

(d) (i) "Use" means to use, own, manage, hold, keep safe, maintain, invest, deposit, administer, receive, expend, appropriate, disburse, or have custody.

(ii) "Use" includes, when constituting a noun, the corresponding nominal form of each term in Subsection (1)(d)(i), individually.

(2) Notwithstanding any other provision of law, the use of an asset by a taxed interlocal entity does not constitute the use of a public asset.

(3) Notwithstanding any other provision of law, a taxed interlocal entity's use of an asset that was a public asset prior to the taxed interlocal entity's use of the asset does not constitute a taxed interlocal entity's use of a public asset.

(4) Notwithstanding any other provision of law, an official of a project entity is not a public treasurer.

(5) Notwithstanding any other provision of law, a taxed interlocal entity's governing body, as described in Section 11-13-206, shall determine and direct the use of an asset by the taxed interlocal entity.

(6) (a) A taxed interlocal entity is not subject to the provisions of Title 63G, Chapter 6a, Utah Procurement Code.

(b) An agent of a taxed interlocal entity is not an external procurement unit as defined in Section 63G-6a-104.

(7) (a) A taxed interlocal entity is not a participating local entity as defined in Section 63A-3-401.

(b) For each fiscal year of a taxed interlocal entity, the taxed interlocal entity shall provide:

(i) the taxed interlocal entity's financial statements for and as of the end of the fiscal year and the prior fiscal year, including the taxed interlocal entity's balance sheet as of the end of the fiscal year and the prior fiscal year, and the related statements of revenues and expenses and of cash flows for the fiscal year; and

(ii) the accompanying auditor's report and management's discussion and analysis with respect to the taxed interlocal entity's financial statements for and as of the end of the fiscal year.

(c) The taxed interlocal entity shall provide the information described in Subsections (7)(b)(i) and (b)(ii):

(i) in a manner described in Subsection 63A-3-405(3); and

(ii) within a reasonable time after the taxed interlocal entity's independent auditor delivers to the taxed interlocal entity's governing body the auditor's report with respect to the financial statements for and as of the end of the fiscal year.

(d) Notwithstanding Subsections (7)(b) and (c) or a taxed interlocal entity's compliance with one or more of the requirements of Title 63A, Chapter 3, Division of Finance:

(i) the taxed interlocal entity is not subject to Title 63A, Chapter 3, Division of Finance; and

(ii) the information described in Subsection (7)(b)(i) or (ii) does not constitute public financial information as defined in Section 63A-3-401.

(8) (a) A taxed interlocal entity's governing body is not a governing board as defined in Section 51-2a-102.

(b) A taxed interlocal entity is not subject to the provisions of Title 51, Chapter 2a, Accounting Reports from Political Subdivisions, Interlocal Organizations, and Other Local Entities Act.

Enacted by Chapter 230, 2013 General Session






Article 14 - Local Government Bonding Act

Section 101 - Title.

This chapter is known as the "Local Government Bonding Act."

Enacted by Chapter 105, 2005 General Session



Section 102 - Definitions.

For the purpose of this chapter:

(1) "Bond" means any bond authorized to be issued under this chapter, including municipal bonds.

(2) "Election results" has the same meaning as defined in Section 20A-1-102.

(3) "Governing body" means:

(a) for a county, city, or town, the legislative body of the county, city, or town;

(b) for a local district, the board of trustees of the local district;

(c) for a school district, the local board of education; or

(d) for a special service district under Title 17D, Chapter 1, Special Service District Act:

(i) the governing body of the county or municipality that created the special service district, if no administrative control board has been established under Section 17D-1-301; or

(ii) the administrative control board, if one has been established under Section 17D-1-301 and the power to issue bonds not payable from taxes has been delegated to the administrative control board.

(4) "Local district" means a district operating under Title 17B, Limited Purpose Local Government Entities - Local Districts.

(5) (a) "Local political subdivision" means a county, city, town, school district, local district, or special service district.

(b) "Local political subdivision" does not include the state and its institutions.

Amended by Chapter 360, 2008 General Session



Section 103 - Bond issues authorized -- Purposes -- Use of bond proceeds.

(1) Any local political subdivision may, in the manner and subject to the limitations and restrictions contained in this chapter, issue its negotiable bonds for the purpose of paying all or part of the cost of:

(a) acquiring, improving, or extending any one or more improvements, facilities, or property that the local political subdivision is authorized by law to acquire, improve, or extend;

(b) acquiring, or acquiring an interest in, any one or more or any combination of the following types of improvements, facilities, or property to be owned by the local political subdivision, either alone or jointly with one or more other local political subdivisions, or for the improvement or extension of any of those wholly or jointly owned improvements, facilities, or properties:

(i) public buildings of every nature, including without limitation, offices, courthouses, jails, fire, police and sheriff's stations, detention homes, and any other buildings to accommodate or house lawful activities of a local political subdivision;

(ii) waterworks, irrigation systems, water systems, dams, reservoirs, water treatment plants, and any other improvements, facilities, or property used in connection with the acquisition, storage, transportation, and supplying of water for domestic, industrial, irrigation, recreational, and other purposes and preventing pollution of water;

(iii) sewer systems, sewage treatment plants, incinerators, and other improvements, facilities, or property used in connection with the collection, treatment, and disposal of sewage, garbage, or other refuse;

(iv) drainage and flood control systems, storm sewers, and any other improvements, facilities, or property used in connection with the collection, transportation, or disposal of water;

(v) recreational facilities of every kind, including without limitation, athletic and play facilities, playgrounds, athletic fields, gymnasiums, public baths, swimming pools, camps, parks, picnic grounds, fairgrounds, golf courses, zoos, boating facilities, tennis courts, auditoriums, stadiums, arenas, and theaters;

(vi) convention centers, sports arenas, auditoriums, theaters, and other facilities for the holding of public assemblies, conventions, and other meetings;

(vii) roads, bridges, viaducts, tunnels, sidewalks, curbs, gutters, and parking buildings, lots, and facilities;

(viii) airports, landing fields, landing strips, and air navigation facilities;

(ix) educational facilities, including without limitation, schools, gymnasiums, auditoriums, theaters, museums, art galleries, libraries, stadiums, arenas, and fairgrounds;

(x) hospitals, convalescent homes, and homes for the aged or indigent; and

(xi) electric light works, electric generating systems, and any other improvements, facilities, or property used in connection with the generation and acquisition of electricity for these local political subdivisions and transmission facilities and substations if they do not duplicate transmission facilities and substations of other entities operating in the state prepared to provide the proposed service unless these transmission facilities and substations proposed to be constructed will be more economical to these local political subdivisions; or

(c) new construction, renovation, or improvement to a state highway within the boundaries of the local political subdivision or an environmental study for a state highway within the boundaries of the local political subdivision.

(2) Except as provided in Subsection (1)(c), any improvement, facility, or property under Subsection (1) need not lie within the limits of the local political subdivision.

(3) A cost under Subsection (1) may include:

(a) the cost of equipment and furnishings for such improvements, facilities, or property;

(b) all costs incident to the authorization and issuance of bonds, including engineering, legal, and fiscal advisers' fees;

(c) costs incident to the issuance of bond anticipation notes, including interest to accrue on bond anticipation notes;

(d) interest estimated to accrue on the bonds during the period to be covered by the construction of the improvement, facility, or property and for 12 months after that period; and

(e) other amounts which the governing body finds necessary to establish bond reserve funds and to provide working capital related to the improvement, facility, or property.

(4) The proceeds from bonds issued on or after May 14, 2013 may not be used:

(a) for operation and maintenance expenses more for than one year after the date any of the proceeds are first used for those expenses; or

(b) for capitalization of interest more than five years after the bonds are issued.

Amended by Chapter 159, 2013 General Session



Section 201 - Election on bond issues -- Qualified electors -- Resolution and notice.

(1) The governing body of any local political subdivision that wishes to issue bonds under the authority granted in Section 11-14-103 shall, at least 75 days before the date of election:

(a) approve a resolution submitting the question of the issuance of the bonds to the voters of the local political subdivision; and

(b) provide a copy of the resolution to:

(i) the lieutenant governor; and

(ii) the election officer, as defined in Section 20A-1-102, charged with conducting the election.

(2) The local political subdivision may not issue the bonds unless the majority of the qualified voters of the local political subdivision who vote on the bond proposition approve the issuance of the bonds.

(3) Nothing in this section requires an election for the issuance of:

(a) refunding bonds; or

(b) other bonds not required by law to be voted on at an election.

(4) The resolution calling the election shall include a ballot proposition, in substantially final form, that complies with the requirements of Subsection 11-14-206(2).

Amended by Chapter 83, 2006 General Session



Section 202 - Notice of election -- Contents -- Publication -- Mailing.

(1) The governing body shall ensure that notice of the election is provided:

(a) once per week during three consecutive weeks by publication in a newspaper having general circulation in the local political subdivision in accordance with Section 11-14-316, the first publication occurring not less than 21 nor more than 35 days before the election;

(b) on a website, if available, in accordance with Section 45-1-101 for the three weeks that immediately precede the election; and

(c) in a local political subdivision where there is no newspaper of general circulation, by posting notice of the bond election in at least five public places in the local political subdivision at least 21 days before the election.

(2) When the debt service on the bonds to be issued will increase the property tax imposed upon the average value of a residence by an amount that is greater than or equal to $15 per year, the governing body shall prepare and mail either a voter information pamphlet or a notification described in Subsection (6):

(a) at least 15 days but not more than 45 days before the bond election;

(b) to each household containing a registered voter who is eligible to vote on the bonds; and

(c) that includes the information required by Subsections (3) and (4).

(3) The notice and voter information pamphlet required by this section shall include:

(a) the date and place of the election;

(b) the hours during which the polls will be open; and

(c) the title and text of the ballot proposition.

(4) The voter information pamphlet required by this section shall include:

(a) the information required by Subsection (3); and

(b) an explanation of the property tax impact, if any, of the issuance of the bonds, which may be based on information the governing body determines to be useful, including:

(i) expected debt service on the bonds to be issued;

(ii) a description of the purpose, remaining principal balance, and maturity date of any outstanding general obligation bonds of the issuer;

(iii) funds other than property taxes available to pay debt service on general obligation bonds;

(iv) timing of expenditures of bond proceeds;

(v) property values; and

(vi) any additional information that the governing body determines may be useful to explain the property tax impact of issuance of the bonds.

(5) The governing body shall pay the costs associated with the notice required by this section.

(6) (a) The governing body may mail a notice printed on a postage prepaid, preaddressed return form that a person may use to request delivery of a voter information pamphlet by mail.

(b) The notice described in Subsection (6)(a) shall include:

(i) the website upon which the voter information pamphlet is available; and

(ii) the phone number a voter may call to request delivery of a voter information pamphlet by mail.

Amended by Chapter 334, 2012 General Session



Section 203 - Time for election -- Equipment -- Election officials -- Combining precincts.

(1) (a) The local political subdivision shall ensure that bond elections are conducted and administered according to the procedures set forth in this chapter and the sections of the Election Code specifically referenced by this chapter.

(b) When a local political subdivision complies with those procedures, there is a presumption that the bond election was properly administered.

(2) (a) A bond election may be held, and the proposition for the issuance of bonds may be submitted, on the same date as the regular general election, the municipal general election held in the local political subdivision calling the bond election, or at a special election called for the purpose on a date authorized by Section 20A-1-204.

(b) A bond election may not be held, nor a proposition for issuance of bonds be submitted, at the Western States Presidential Primary election established in Title 20A, Chapter 9, Part 8, Western States Presidential Primary.

(3) (a) The bond election shall be conducted and administered by the election officer designated in Sections 20A-1-102 and 20A-5-400.5.

(b) (i) The duties of the election officer shall be governed by Title 20A, Chapter 5, Part 4, Election Officer's Duties.

(ii) The publishing requirement under Subsection 20A-5-405(1)(j)(iii) does not apply when notice of a bond election has been provided according to the requirements of Section 11-14-202.

(c) The hours during which the polls are to be open shall be consistent with Section 20A-1-302.

(d) The appointment and duties of election judges shall be governed by Title 20A, Chapter 5, Part 6, Poll Workers.

(e) General voting procedures shall be conducted according to the requirements of Title 20A, Chapter 3, Voting.

(f) The designation of election crimes and offenses, and the requirements for the prosecution and adjudication of those crimes and offenses are set forth in Title 20A, Election Code.

(4) When a bond election is being held on a day when no other election is being held in the local political subdivision calling the bond election, voting precincts may be combined for purposes of bond elections so long as no voter is required to vote outside the county in which the voter resides.

(5) When a bond election is being held on the same day as any other election held in a local political subdivision calling the bond election, or in some part of that local political subdivision, the polling places and election officials serving for the other election may also serve as the polling places and election officials for the bond election, so long as no voter is required to vote outside the county in which the voter resides.

Amended by Chapter 415, 2013 General Session



Section 204 - Challenges to voter qualifications.

(1) Any person's qualifications to vote at a bond election may be challenged according to the procedures and requirements of Sections 20A-3-105.5 and 20A-3-202.

(2) A bond election may not be invalidated on the grounds that ineligible voters voted unless:

(a) it is shown by clear and convincing evidence that ineligible voters voted in sufficient numbers to change the result of the bond election; and

(b) the complaint is filed before the expiration of the time period permitted for contests in Subsection 20A-4-403(3).

(3) The votes cast by the voters shall be accepted as having been legally cast for purposes of determining the outcome of the election, unless the court in a bond election contest finds otherwise.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 205 - Special registration not required -- Official register supplied by clerk.

(1) (a) Voter registration shall be administered according to the requirements of Title 20A, Chapter 2, Voter Registration.

(b) The governing body may not require or mandate any special registration of voters for a bond election.

(2) The county clerk of each county in which a local political subdivision holding the bond election is located shall prepare the official register for the bond election according to the requirements of Section 20A-5-401.

(3) The official register's failure to identify those voters not residing in the local political subdivision holding the bond election, or any inaccuracy in that identification, is not a ground for invalidating the bond election.

Amended by Chapter 83, 2006 General Session



Section 206 - Ballots -- Submission of ballot language -- Form and contents.

(1) At least 75 days before the election, the governing body shall prepare and submit to the election officer:

(a) a ballot title for the bond proposition that includes the name of the local political subdivision issuing the bonds and the word "bond"; and

(b) a ballot proposition that meets the requirements of Subsection (2).

(2) (a) The ballot proposition shall include:

(i) the maximum principal amount of the bonds;

(ii) the maximum number of years from the issuance of the bonds to final maturity;

(iii) the general purpose for which the bonds are to be issued; and

(iv) if issuance of the bonds will require the increase of the property tax imposed upon the average value of a residence by an amount that is greater than or equal to $15 per year, the following information in substantially the following form:

"PROPERTY TAX COST OF BONDS:

If the bonds are issued as planned, an annual property tax to pay debt service on the bonds will be required over a period of ____ years in the estimated amount of $____ on a (insert the average value of a residence in the taxing entity rounded to the nearest thousand dollars) residence and in the estimated amount of $____ on a business property having the same value.

[If applicable] If there are other outstanding bonds, an otherwise scheduled tax decrease may not occur if these bonds are issued.

The foregoing information is only an estimate and is not a limit on the amount of taxes that the governing body may be required to levy in order to pay debt service on the bonds. The governing body is obligated to levy taxes to the extent provided by law in order to pay the bonds."

(b) The purpose of the bonds may be stated in general terms and need not specify the particular projects for which the bonds are to be issued or the specific amount of bond proceeds to be expended for each project.

(c) If the bonds are to be payable in part from tax proceeds and in part from the operating revenues of the local political subdivision, or from any combination of tax proceeds and operating revenues, the bond proposition may indicate those payment sources, but need not specify how the bonds are to be divided between those sources of payment.

(d) (i) The bond proposition shall be followed by the words, "For the issuance of bonds" and "Against the issuance of bonds," with appropriate boxes in which the voter may indicate his choice.

(ii) Nothing in Subsection (2)(d)(i) prohibits the addition of descriptive information about the bonds.

(3) If a bond proposition is submitted to a vote on the same day as any other election held in the local political subdivision calling the bond election, the bond proposition may be combined with the candidate ballot in a manner consistent with Section 20A-6-301, 20A-6-303, or 20A-6-402.

(4) The ballot form shall comply with the requirements of Title 20A, Chapter 6, Ballot Form.

Amended by Chapter 388, 2010 General Session



Section 207 - Counting and canvassing -- Official finding.

(1) (a) Following the election officer's inspection and count of the ballots in accordance with the procedures of Title 20A, Chapter 4, Part 1, Counting Ballots and Tabulating Results, and Part 2, Transmittal and Disposition of Ballots and Election Returns, the governing body shall meet and canvass the election results.

(b) (i) The governing body of the local political subdivision is the board of canvassers for the bond proposition.

(ii) The board of canvassers shall always consist of a quorum of the governing body.

(c) The canvass of the election results shall be made in public no sooner than seven days after the election and no later than 14 days after the election.

(d) The canvass of election results shall be conducted according to the procedures and requirements of Subsection 20A-4-301(3) and Sections 20A-4-302 and 20A-4-303.

(e) If a bond proposition is submitted to a vote on the same day as any other election held in the local political subdivision calling the bond election, the governing body shall coordinate the date of its canvass with any other board of canvassers appointed under Section 20A-4-301.

(2) (a) After the canvass of election returns, the governing body shall record in its minutes:

(i) an official finding as to the total number of votes cast, the number of affirmative votes, the number of negative votes, the number of challenged voters, the number of challenged voters that were issued a provisional ballot, and the number of provisional ballots that were counted; and

(ii) an official finding that the bond proposition was approved or rejected.

(b) The governing body need not file with the county clerk or with any other official:

(i) any statement or certificate of the election results;

(ii) any affidavit with respect to the facts pertaining to the election; or

(iii) any affidavit pertaining to the indebtedness and valuation of the municipality.

(3) The official finding that the majority of the qualified voters of the local political subdivision voting on the bond proposition approved the issuance of the bonds is conclusive in any action or proceeding involving the validity of the election or involving the determination or declaration of the result of the election if the action is filed after the expiration of the period provided in Subsection 20A-4-403(3).

Amended by Chapter 83, 2006 General Session



Section 208 - Contest of election results -- Procedure.

(1) (a) Any person wishing to contest the results of a bond election shall comply with the procedures and requirements of Title 20A, Chapter 4, Part 4, Recounts and Election Contests.

(b) The local political subdivision calling the election shall be regarded as the defendant.

(2) Unless the complaint is filed within the period prescribed in Subsection 20A-4-403(3), a court may not:

(a) allow an action contesting the bond election to be maintained; or

(b) set aside or hold the bond election invalid.

Enacted by Chapter 105, 2005 General Session



Section 301 - Issuance of bonds by governing body -- Computation of indebtedness under constitutional and statutory limitations.

(1) If the governing body has declared the bond proposition to have carried and no contest has been filed, or if a contest has been filed and favorably terminated, the governing body may proceed to issue the bonds voted at the election.

(2) (a) It is not necessary that all of the bonds be issued at one time, but, except as otherwise provided in this Subsection (2), bonds approved by the voters may not be issued more than 10 years after the day on which the election is held.

(b) The 10-year period described in Subsection (2)(a) is tolled if, at any time during the 10-year period:

(i) an application for a referendum petition is filed with a local clerk, in accordance with Section 20A-7-602 and Subsection 20A-7-601(4)(a), with respect to the local obligation law relating to the bonds; or

(ii) the bonds are challenged in a court of law or an administrative proceeding in relation to:

(A) the legality or validity of the bonds, or the election or proceedings authorizing the bonds;

(B) the authority of the local political subdivision to issue the bonds;

(C) the provisions made for the security or payment of the bonds; or

(D) any other issue that materially and adversely affects the marketability of the bonds, as determined by the individual or body that holds the executive powers of the local political subdivision.

(c) A tolling period described in Subsection (2)(b)(i) ends on the later of the day on which:

(i) the local clerk determines that the petition is insufficient, in accordance with Subsection 20A-7-607(2)(c), unless an application, described in Subsection 20A-7-607(4)(a), is made to the Supreme Court;

(ii) the Supreme Court determines, under Subsection 20A-7-607(4)(c), that the petition for the referendum is not legally sufficient; or

(iii) for a referendum petition that is sufficient, the governing body declares, as provided by law, the results of the referendum election on the local obligation law.

(d) A tolling period described in Subsection (2)(b)(ii) ends after:

(i) there is a final settlement, a final adjudication, or another type of final resolution of all challenges described in Subsection (2)(b)(ii); and

(ii) the individual or body that holds the executive powers of the local political subdivision issues a document indicating that all challenges described in Subsection (2)(b)(ii) are resolved and final.

(e) If the 10-year period described in Subsection (2)(a) is tolled under this Subsection (2) and, when the tolling ends and after giving effect to the tolling, the period of time remaining to issue the bonds is less than one year, the period of time remaining to issue the bonds shall be extended to one year.

(f) The tolling provisions described in this Subsection (2) apply to all bonds described in this section that were approved by voters on or after May 8, 2002.

(3) (a) Bonds approved by the voters may not be issued to an amount that will cause the indebtedness of the local political subdivision to exceed that permitted by the Utah Constitution or statutes.

(b) In computing the amount of indebtedness that may be incurred pursuant to constitutional and statutory limitations, the constitutionally or statutorily permitted percentage, as the case may be, shall be applied to the fair market value, as defined under Section 59-2-102, of the taxable property in the local political subdivision, as computed from the last applicable equalized assessment roll before the incurring of the additional indebtedness.

(c) In determining the fair market value of the taxable property in the local political subdivision as provided in this section, the value of all tax equivalent property, as defined in Section 59-3-102, shall be included as a part of the total fair market value of taxable property in the local political subdivision, as provided in Title 59, Chapter 3, Tax Equivalent Property Act.

(4) Bonds of improvement districts issued in a manner that they are payable solely from the revenues to be derived from the operation of the facilities of the district may not be included as bonded indebtedness for the purposes of the computation.

(5) Where bonds are issued by a city, town, or county payable solely from revenues derived from the operation of revenue-producing facilities of the city, town, or county, or payable solely from a special fund into which are deposited excise taxes levied and collected by the city, town, or county, or excise taxes levied by the state and rebated pursuant to law to the city, town, or county, or any combination of those excise taxes, the bonds shall be included as bonded indebtedness of the city, town, or county only to the extent required by the Utah Constitution, and any bonds not so required to be included as bonded indebtedness of the city, town, or county need not be authorized at an election, except as otherwise provided by the Utah Constitution, the bonds being hereby expressly excluded from the election requirement of Section 11-14-201.

(6) A bond election is not void when the amount of bonds authorized at the election exceeded the limitation applicable to the local political subdivision at the time of holding the election, but the bonds may be issued from time to time in an amount within the applicable limitation at the time the bonds are issued.

Amended by Chapter 204, 2012 General Session



Section 302 - Resolution -- Negotiability -- Registration -- Maturity -- Interest -- Payment -- Redemption -- Combining issues -- Sale -- Financing plan.

(1) (a) Bonds issued under this chapter:

(i) shall:

(A) be authorized by resolution of the governing body;

(B) be fully negotiable for all purposes;

(C) mature at such time or times not more than 40 years from their date;

(D) bear interest at such rate or rates, if any;

(E) be payable at such place or places;

(F) be in such form;

(G) be executed in such manner;

(H) be sold in such manner and at such prices, either at, in excess of, or below face value; and

(I) be issued in such manner and with such details as may be provided by resolution; and

(ii) may be made:

(A) registrable as to principal alone or as to principal and interest; or

(B) redeemable prior to maturity at such times and on such terms.

(b) Interest rate limitations elsewhere appearing in the laws of Utah do not apply to nor limit the rate of interest on bonds issued under this chapter.

(2) (a) If the bonds bear interest at a variable rate or rates, the resolution described in Subsection (1)(a)(i)(A) shall provide for the establishment of a method or methods by which the interest rate or rates on the bonds may be determined.

(b) If the resolution specifies a method by which interest on the bonds may be determined, the resolution shall also specify the maximum rate of interest the bonds may bear.

(c) Bonds voted for different purposes by separate propositions at the same or different bond elections may in the discretion of the governing body be combined and offered for sale as one issue of bonds.

(d) The resolution providing for this combination and the printed bonds for the combined issue shall separately set forth the amount being issued for each of the purposes provided for in each proposition submitted to the electors.

(e) If the local political subdivision has retained a fiscal agent to assist and advise it with respect to the bonds and the fiscal agent has received or is to receive a fee for such services, the bonds may be sold to the fiscal agent but only if the sale is made pursuant to a sealed bid submitted by the fiscal agent at an advertised public sale.

(f) The governing body may, by resolution, delegate to one or more officers of the local political subdivision the authority to:

(i) in accordance with and within the parameters set forth in the resolution, approve the final interest rate or rates, price, principal amount, maturity or maturities, redemption features, and other terms of the bond; and

(ii) approve and execute all documents relating to the issuance of a bond.

(3) (a) (i) All bonds shall be paid by the treasurer of the local political subdivision or the treasurer's duly authorized agent on their respective maturity dates or on the dates fixed for the bonds redemption.

(ii) All bond coupons, other than coupons cancelled because of the redemption of the bonds to which they apply, shall similarly be paid on their respective dates or as soon thereafter as the bonds or coupons are surrendered.

(b) Upon payment of a bond or coupon, the treasurer of the local political subdivision or the treasurer's duly authorized agent, shall perforate the bond or coupon with a device suitable to indicate payment.

(c) Any bonds or coupons which have been paid or cancelled may be destroyed by the treasurer of the local political subdivision or by the treasurer's duly authorized agent.

(4) (a) Bonds, bond anticipation notes, or tax anticipation notes with maturity dates of one year or less may be authorized by a local political subdivision from time to time pursuant to a plan of financing adopted by the governing body.

(b) The plan of financing shall specify the terms and conditions under which the bonds or notes may be issued, sold, and delivered, the officers of the local political subdivision authorized to issue the bonds or notes, the maximum amount of bonds or notes which may be outstanding at any one time, the source or sources of payment of the bonds or notes, and all other details necessary for issuance of the bonds or notes.

(c) Subject to the Constitution, the governing body of the local political subdivision may include in the plan of financing the terms and conditions of agreements which may be entered into by the local political subdivision with banking institutions for letters of credit or for standby letters of credit to secure the bonds or notes, including payment from any legally available source of fees, charges, or other amounts coming due under the agreements entered into by the local political subdivision.

Amended by Chapter 145, 2011 General Session



Section 303 - Bonds, notes, or other obligations of political subdivisions exempt from taxation except corporate franchise tax.

All bonds, notes, or other obligations issued under this chapter or under any other law authorizing the issuance of bonds, notes, or indebtedness by a local political subdivision or any other political subdivision now existing or subsequently created under the laws of Utah, including bonds payable solely from special assessments and tax anticipation indebtedness, and the interest on them shall be exempt from all taxation in this state, except for the corporate franchise tax.

Amended by Chapter 83, 2006 General Session



Section 304 - Facsimile signatures and facsimile seal, use permitted -- Validity of signed bonds.

(1) If the use of a facsimile signature is authorized by the body empowered by law to authorize the issuance of the bonds or other obligations of any agency, instrumentality, or institution of this state or of any municipal corporation, political subdivision, improvement district, taxing district, or other governmental entity within the state, whether or not issued under this chapter, any officer so authorized may execute, authenticate, certify, or endorse, or cause to be executed, authenticated, certified, or endorsed the bond or other obligation, or any certificate required to be executed on the back thereof, with a facsimile signature in lieu of his manual signature if at least one signature required or permitted to be placed on the face thereof shall be manually subscribed. Upon compliance with this chapter by the authorized officer, his facsimile signature has the same legal effect as his manual signature. When any seal is required in the execution, authentication, certification, or endorsement of the bond or other obligation, or any certificate required to be executed on the back thereof, the authorized officer may cause the seal to be printed, engraved, lithographed, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(2) Bonds or other obligations bearing the signatures (manual or facsimile) of officers in office on the date of the execution thereof shall be valid and binding obligations notwithstanding that before the delivery thereof any or all of the persons whose signatures appear thereon shall have ceased to be officers of the local political subdivision.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 304.5 - Recital in bonds -- Incontestability.

(1) In the resolution authorizing bonds to be issued as provided in this chapter or other applicable law, a local political subdivision may require that the bonds recite that they are issued under authority of this chapter or other applicable law.

(2) (a) A bond recital as provided in Subsection (1) conclusively establishes full compliance with all the provisions of applicable law.

(b) All bonds issued containing a recital as provided in Subsection (1) shall be incontestable for any reason after their delivery for value.

Enacted by Chapter 83, 2006 General Session



Section 305 - Registration, denominations, and exchange of obligations.

(1) As used in this section, "obligations" means bonds, bond anticipation notes, and tax anticipation notes.

(2) Unless otherwise provided by the local political subdivision, Title 15, Chapter 7, Registered Public Obligations Act, governs and applies to all obligations issued in registered form. If Title 15, Chapter 7, Registered Public Obligations Act, is inapplicable to an issue of obligations, Subsection (3) governs and applies with respect to such issue.

(3) Any obligations issued under this chapter may be issued in denominations as determined by the governing body. The governing body may provide for the exchange of any of these obligations after issuance for obligations of larger or smaller denominations in such manner as may be provided in the authorizing resolution, provided the obligations in changed denominations shall be exchanged for the original obligations in like aggregate principal amounts and in such manner that no overlapping interest is paid; and such obligations in changed denominations shall bear interest at the same rate or rates, if any, shall mature on the same date or dates, shall be as nearly as practicable in the same form except for an appropriate recital as to the exchange, and shall in all other respects, except as to denominations and numbers, be identical with the original obligations surrendered for exchange. Where any exchange is made under this section, the obligations surrendered by the holders at the time of exchange shall be cancelled; any such exchange shall be made only at the request of the holders of the obligations to be surrendered; and the governing body may require all expenses incurred in connection with such exchange, including the authorization and issuance of the new obligations, to be paid by such holders.

Amended by Chapter 83, 2006 General Session



Section 306 - Additional pledge for general obligation bonds -- Revenue bonds -- Resolution.

(1) To the extent constitutionally permissible, local political subdivisions may pledge as an additional source of payment for their general obligation bonds all or any part of revenues, fees, and charges attributable to the operation or availability of facilities or may issue bonds payable solely from such revenues, fees, or charges.

(2) (a) The governing body may issue bonds payable solely from revenues, fees, or charges attributable to extensions and improvements to revenue-producing facilities.

(b) If the governing body issues bonds under Subsection (2)(a), the resolution authorizing these bonds shall set forth as a finding of the governing body:

(i) the value of the then existing facility and the value of this facility after completion of the extensions or improvements proposed to be constructed; and

(ii) that portion of the revenues, fees, or charges derived from the entire facility when the contemplated extensions and improvements are completed which the value of the existing facility bears to the value of the facility after completion shall be considered to be revenue derived from the existing facility and the remainder may be set aside and pledged to the payment of the principal of and interest on the bonds and for the establishment of appropriate reserve fund or funds, and such portion shall be considered to be revenue derived exclusively from the extensions and improvements.

(3) (a) Any resolution or trust indenture authorizing bonds to which such revenues, fees, or charges are pledged may contain such covenants with the future holder or holders of the bonds as to the management and operation of the affected facilities, the imposition, collection, and disposition of rates, fees, and charges for commodities and services furnished thereby, the issuance of future bonds, the creation of future liens and encumbrances against the facilities, the carrying of insurance, the keeping of books and records, the deposit and paying out of revenues, fees, or charges and bond proceeds, the appointment and duties of a trustee, and other pertinent matters as may be considered proper by the governing body.

(b) If the revenue, fee, or charge so pledged involves either sewer or water revenues, fees, or charges or both sewer and water revenues, fees, or charges, provision may be made for charges for sewer services and water services to be billed in a single bill and for the suspension of water or sewer services, or both, to any customer who shall become delinquent in the payment due for either.

(c) Provision may be made for the securing of such bonds by a trust indenture, but no such indenture shall convey, mortgage, or create any lien upon property of the local political subdivision.

(d) Either the bond resolution or such trust indenture may impose in the holders of the bonds full rights to enforce the provisions thereof, and may include terms and conditions upon which the holders of the bonds or any proportion of them, or a trustee therefor, shall be entitled to the appointment of a receiver who may enter and take possession of the facility or facilities, the revenues, fees, or charges of which are so pledged, and may operate and maintain them, prescribe charges and collect, receive, and apply all revenues, fees, or charges therefrom arising in the same manner as the local political subdivision itself might do.

Amended by Chapter 83, 2006 General Session



Section 307 - Revenue bonds payable out of excise tax revenues.

(1) To the extent constitutionally permissible, a city, town, or county may:

(a) issue bonds payable solely from a special fund into which are to be deposited:

(i) excise taxes levied and collected by the city, town, or county;

(ii) excise taxes levied by the state and rebated pursuant to law to the city, town, or county; or

(iii) a combination of the excise taxes described in Subsections (1)(a)(i) and (ii); or

(b) pledge all or any part of the excise taxes described in Subsection (1)(a) as an additional source of payment for general obligation bonds it issues.

(2) (a) If the covenant is not inconsistent with this chapter, a resolution or trust indenture providing for the issuance of bonds payable in whole or in part from the proceeds of excise tax revenues may contain covenants with the holder or holders of the bonds as to:

(i) the excise tax revenues;

(ii) the disposition of the excise tax revenues;

(iii) the issuance of future bonds; and

(iv) other pertinent matters that are considered necessary by the governing body to assure the marketability of those bonds.

(b) A resolution may also include provisions to insure the enforcement, collection, and proper application of excise tax revenues as the governing body may think proper.

(c) The proceeds of bonds payable in whole or in part from pledged class B or C road funds shall be used to construct, repair, and maintain streets and roads in accordance with Sections 72-6-108 and 72-6-110 and to fund any reserves and costs incidental to the issuance of the bonds.

(d) When any bonds payable from excise tax revenues have been issued, the resolution or other enactment of the legislative body imposing the excise tax and pursuant to which the tax is being collected, the obligation of the governing body to continue to levy, collect, and allocate the excise tax, and to apply the revenues derived from the excise tax in accordance with the provisions of the authorizing resolution or other enactment, shall be irrevocable until the bonds have been paid in full as to both principal and interest, and is not subject to amendment in any manner that would impair the rights of the holders of those bonds or which would in any way jeopardize the timely payment of principal or interest when due.

(3) (a) The state pledges to and agrees with the holders of any bonds issued by a city, town, or county to which the proceeds of excise taxes collected by the state and rebated to the city, town, or county are devoted or pledged as authorized in this section, that the state will not alter, impair, or limit the excise taxes in a manner that reduces the amounts to be rebated to the city, town, or county which are devoted or pledged as authorized in this section until the bonds or other securities, together with applicable interest, are fully met and discharged.

(b) Nothing in this Subsection (3) precludes alteration, impairment, or limitation of excise taxes if adequate provision is made by law for the protection of the holders of the bonds.

(c) A city, town, or county may include this pledge and undertaking for the state in those bonds.

(4) (a) Outstanding bonds to which excise tax revenues are pledged as the sole source of payment may not at any one time exceed an amount for which the average annual installments of principal and interest will exceed 80% of the total excise tax revenues received by the issuing entity from the collection or rebate of the excise tax revenues during the fiscal year of the issuing entity immediately preceding the fiscal year in which the resolution authorizing the issuance of bonds is adopted.

(b) If an excise tax has not been levied by a city, town, or county for a sufficient period of time to determine the 80% bond payment requirement under Subsection (4)(a), a city, town, or county may use an excise tax revenue that is currently levied within the same geographic coverage area and with the same percentage of collection to determine the amount of excise tax revenues that are expected to be received to determine the 80% bond payment requirement under Subsection (4)(a).

(5) Bonds issued solely from a special fund into which are to be deposited excise tax revenues constitutes a borrowing solely upon the credit of the excise tax revenues received or to be received by the city, town, or county and does not constitute an indebtedness or pledge of the general credit of the city, town, or county.

(6) Before issuing any bonds under this section, a city, town, or county shall comply with Section 11-14-318.

(7) A city, town, or county shall submit the question of whether or not to issue any bonds under this section to voters for their approval or rejection if, within 30 calendar days after the notice required by Section 11-14-318, a written petition requesting an election and signed by at least 20% of the registered voters in the city, town, or county is filed with the city, town, or county.

Amended by Chapter 21, 2008 General Session



Section 308 - Special service district bonds secured by federal mineral lease payments -- Use of bond proceeds -- Bond resolution -- Nonimpairment of appropriation formula -- Issuance of bonds.

(1) Special service districts may:

(a) issue bonds payable, in whole or in part, from federal mineral lease payments which are to be deposited into the Mineral Lease Account under Section 59-21-1 and distributed to special service districts under Subsection 59-21-2(2)(h); or

(b) pledge all or any part of the mineral lease payments described in Subsection (1)(a) as an additional source of payment for their general obligation bonds.

(2) The proceeds of these bonds may be used:

(a) to construct, repair, and maintain streets and roads;

(b) to fund any reserves and costs incidental to the issuance of the bonds and pay any associated administrative costs; and

(c) for capital projects of the special service district.

(3) (a) The special service district board shall enact a resolution authorizing the issuance of bonds which, until the bonds have been paid in full:

(i) shall be irrevocable; and

(ii) may not be amended in any manner that would:

(A) impair the rights of the bond holders; or

(B) jeopardize the timely payment of principal or interest when due.

(b) Notwithstanding any other provision of this chapter, the resolution described in Subsection (3)(a) may contain covenants with the bond holder regarding:

(i) mineral lease payments, or their disposition;

(ii) the issuance of future bonds; or

(iii) other pertinent matters considered necessary by the governing body to:

(A) assure the marketability of the bonds; or

(B) insure the enforcement, collection, and proper application of mineral lease payments.

(4) (a) Except as provided in Subsection (4)(b), the state may not alter, impair, or limit the statutory appropriation formula provided in Subsection 59-21-2(2)(h), in a manner that reduces the amounts to be distributed to the special service district until the bonds and the interest on the bonds are fully met and discharged. Each special service district may include this pledge and undertaking of the state in these bonds.

(b) Nothing in this section:

(i) may preclude the alteration, impairment, or limitation of these bonds if adequate provision is made by law for the protection of the bond holders; or

(ii) shall be construed:

(A) as a pledge guaranteeing the actual dollar amount ultimately received by individual special service districts;

(B) to require the Department of Transportation to allocate the mineral lease payments in a manner contrary to the general allocation method described in Subsection 59-21-2(2)(h); or

(C) to limit the Department of Transportation in making rules or procedures allocating mineral lease payments pursuant to Subsection 59-21-2(2)(h).

(5) (a) The average annual installments of principal and interest on bonds to which mineral lease payments have been pledged as the sole source of payment may not at any one time exceed:

(i) 80% of the total mineral lease payments received by the issuing entity during the fiscal year of the issuing entity immediately preceding the fiscal year in which the resolution authorizing the issuance of bonds is adopted; or

(ii) if the bonds are issued during the first fiscal year the issuing entity is eligible to receive funds, 60% of the amount estimated by the Department of Transportation to be appropriated to the issuing entity in that fiscal year.

(b) The Department of Transportation is not liable for any loss or damage resulting from reliance on the estimates.

(6) The final maturity date of the bonds may not exceed 15 years from the date of their issuance.

(7) Bonds may not be issued under this section after December 31, 2020.

(8) Bonds which are payable solely from a special fund into which mineral lease payments are deposited constitute a borrowing based solely upon the credit of the mineral lease payments received or to be received by the special service district and do not constitute an indebtedness or pledge of the general credit of the special service district or the state.

Amended by Chapter 1, 2011 Special Session 2



Section 309 - Refunding bonds -- Limitation on redemption of bonds.

(1) Any bond issued under this chapter may be refunded as provided in the Utah Refunding Bond Act.

(2) Nothing contained in this chapter nor in any other law of this state may be construed to permit any local political subdivision to call outstanding bonds for redemption in order to refund those bonds or in order to pay them prior to their stated maturities, unless:

(a) the right to call the bonds for redemption was specifically reserved and stated in the bonds at the time of their issuance; and

(b) all conditions with respect to the manner, price, and time applicable to the redemption as set forth in the proceedings authorizing the outstanding bonds are strictly observed.

(3) A holder of an outstanding bond may not be compelled to surrender the bond for refunding before its stated maturity or optional date of redemption expressly reserved in the bond, even though the refunding might result in financial benefit to the local political subdivision issuing the bond.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 310 - General obligation bonds -- Levy and collection of taxes.

(1) Any bonds issued under this chapter in such manner that they are not payable solely from revenues other than those derived from ad valorem taxes are full general obligations of the local political subdivision, for the prompt and punctual payment of principal of and interest on which the full faith and credit of the local political subdivision are pledged, and the local political subdivision is hereby expressly required, regardless of any limitations which may otherwise exist on the amount of taxes which the local political subdivision may levy, to provide for the levy and collection annually of ad valorem taxes without limitation as to rate or amount on all taxable property in the local political subdivision fully sufficient for such purpose. If by law ad valorem taxes for the local political subdivision are levied by a board other than its governing body, the taxes for which provision is herein made shall be levied by such other board and the local political subdivision shall be under the duty in due season in each year to provide such other board with all information necessary to the levy of taxes in the required amount. Such taxes shall be levied and collected by the same officers, at the same time and in the same manner as are other taxes levied for the local political subdivision.

(2) If any local political subdivision shall neglect or fail for any reason to levy or collect or cause to be levied or collected sufficient taxes for the prompt and punctual payment of such principal and interest, any person in interest may enforce levy and collection thereof in any court having jurisdiction of the subject matter, and any suit, action or proceeding brought by such person in interest shall be a preferred cause and shall be heard and disposed of without delay. All provisions of the constitution and laws relating to the collection of county and municipal taxes and tax sales shall also apply to and regulate the collection of the taxes levied pursuant to this section, through the officer whose duty it is to collect the taxes and money due the local political subdivision.

Amended by Chapter 83, 2006 General Session



Section 311 - Bond anticipation notes.

(1) (a) If the governing body considers it advisable and in the interests of the local political subdivision to anticipate the issuance of bonds to be issued under this chapter, the governing body may, pursuant to appropriate resolution, issue bond anticipation notes.

(b) Each resolution authorizing the issuance of bond anticipation notes shall:

(i) describe the bonds in anticipation of which the notes are to be issued;

(ii) specify the principal amount of the notes and the maturity dates of the notes; and

(iii) specify either the rates of interest, if any, on the notes or the method by which interest on the notes may be determined while the notes are outstanding.

(c) If the resolution specifies a method by which the interest rates on the notes may be determined, the resolution may specify the maximum rate of interest which the notes may bear.

(2) Bond anticipation notes shall be issued and sold in a manner and at a price, either at, below, or above face value, as the governing body determines by resolution. Interest on bond anticipation notes may be made payable semiannually, annually, or at maturity. Bond anticipation notes may be made redeemable prior to maturity at the option of the governing body in the manner and upon the terms fixed by the resolution authorizing their issuance. Bond anticipation notes shall be executed and shall be in a form and have details and terms as provided in the authorizing resolution.

(3) Contemporaneously with the issuance of the bonds in anticipation of which bond anticipation notes are issued, provision shall be made for the retirement of any outstanding bond anticipation notes.

(4) Whenever the bonds in anticipation of which notes are issued are to be payable from ad valorem taxes and constitute full general obligations of the local political subdivision, the bond anticipation notes and the interest on them shall be secured by a pledge of the full faith and credit of the local political subdivision in the manner provided in Section 11-14-310 and shall also be made payable from funds derived from the sale of the bonds in anticipation of which the notes are issued. Whenever the bonds in anticipation of which the notes are to be issued are to be payable solely from revenues derived from the operation of revenue-producing facilities, these bond anticipation notes and the interest on them shall be secured by a pledge of the income and revenues derived by the local political subdivision from the revenue-producing facilities and shall also be made payable from funds derived from the sale of the bonds in anticipation of which the notes are issued.

(5) Bond anticipation notes issued under this section may be refunded by the issuance of other bond anticipation notes issued under this section.

(6) Sections 11-14-304, 11-14-305, 11-14-315, 11-14-316, and 11-14-401 apply to all bond anticipation notes issued under this section.

(7) Bonds are not considered to have been issued outside of the 10-year period described in Section 11-14-301, if the issuance of the bonds is anticipated under this section by bond anticipation notes issued before the expiration of the 10-year period.

Amended by Chapter 204, 2012 General Session



Section 312 - Prior bonds validated -- Exceptions.

All bonds issued by any local political subdivision before May 1, 2006, and all proceedings had in the authorization and issuance of them are hereby validated, ratified, and confirmed; and all such bonds are declared to constitute legally binding obligations in accordance with their terms. Nothing in this section shall be construed to affect or validate any bonds, the legality of which is being contested as of May 1, 2006.

Amended by Chapter 83, 2006 General Session



Section 313 - Issuance of negotiable notes or bonds authorized -- Limitation on amount of tax anticipation notes or bonds -- Procedure.

(1) (a) For the purpose of meeting the current expenses of the local political subdivision and for any other purpose for which funds of the local political subdivision may be expended, a local political subdivision may, if authorized by a resolution of its governing body, borrow money by issuing its negotiable notes or bonds in an initial principal amount:

(i) not in excess of 90% of the taxes and other revenues of the local political subdivision for the current fiscal year, if the notes or bonds are issued after the annual tax levy for taxes falling due during the fiscal year in which the notes or bonds are issued;

(ii) not in excess of 75% of the taxes and other revenues of the local political subdivision for the preceding fiscal year, if the notes or bonds are issued prior to the annual tax levy for taxes falling due during the fiscal year in which the bonds or notes are issued; or

(iii) not in excess of 75% of the taxes and other revenues that the governing body of the local political subdivision estimates that the local political subdivision will receive for the current fiscal year, if the notes or bonds are issued within 24 months following the creation of the local political subdivision.

(b) The proceeds of the notes or bonds shall be applied only in payment of current and necessary expenses and other purposes for which funds of the local political subdivision may be expended.

(c) There shall be included in the annual levy a tax and there shall be provision made for the imposition and collection of sufficient revenues other than taxes sufficient to pay the notes or bonds at maturity.

(d) If the taxes and other revenues in any one year are insufficient through delinquency or uncollectibility of taxes or other cause to pay when due all the lawful debts of the local political subdivision which have been or may hereafter be contracted, the governing body of the local political subdivision is authorized and directed to levy and collect in the next succeeding year a sufficient tax and to provide for the imposition and collection of sufficient revenues other than taxes to pay all of such lawfully contracted indebtedness, and may borrow as provided in this section in anticipation of such tax and other revenues to pay any such lawfully contracted indebtedness.

(e) Each resolution authorizing the issuance of tax anticipation notes or bonds shall:

(i) describe the taxes or revenues in anticipation of which the notes or bonds are to be issued; and

(ii) specify the principal amount of the notes or bonds, any interest rates, including a variable interest rate, the notes or bonds shall bear, and the maturity dates of the notes or bonds, which dates may not extend beyond the last day of the issuing local political subdivision's fiscal year.

(2) Tax anticipation notes or bonds shall be issued and sold in such manner and at such prices, whether at, below, or above face value, as the governing body shall by resolution determine. Tax anticipation notes or bonds shall be in bearer form, except that the governing body may provide for the registration of the notes or bonds in the name of the owner, either as to principal alone, or as to principal and interest. Tax anticipation notes or bonds may be made redeemable prior to maturity at the option of the governing body in the manner and upon the terms fixed by the resolution authorizing their issuance. Tax anticipation notes or bonds shall be executed and shall be in such form and have such details and terms as shall be provided in the authorizing resolution.

(3) The provisions of Sections 11-14-303, 11-14-304, 11-14-305, 11-14-313, 11-14-315, 11-14-316, 11-14-401, 11-14-403, and 11-14-404 shall apply to all tax anticipation notes or bonds issued under this section. In applying these sections to tax anticipation notes, "bond" or "bonds" as used in these sections shall be deemed to include tax anticipation notes.

Amended by Chapter 378, 2010 General Session



Section 314 - Tax anticipation obligations validated.

All obligations issued in anticipation of the collection of taxes and other revenues by any local political subdivision before May 1, 2006, and all proceedings had in the authorization and issuance of them are validated, ratified, and confirmed; and all these obligations are declared to constitute legally binding obligations in accordance with their terms. Nothing in this section shall be construed to affect or validate any of these obligations, the legality of which is being contested as of May 1, 2006.

Amended by Chapter 83, 2006 General Session



Section 315 - Nature and validity of bonds issued -- Applicability of other statutory provisions -- Budget provision required -- Applicable procedures for issuance.

Bonds issued under this chapter shall have all the qualities of negotiable paper, shall be incontestable in the hands of bona fide purchasers or holders for value and are not invalid for any irregularity or defect in the proceedings for their issuance and sale. This chapter is intended to afford an alternative method for the issuance of bonds by local political subdivisions and may not be so construed as to deprive any local political subdivision of the right to issue its bonds under authority of any other statute, but nevertheless this chapter shall constitute full authority for the issue and sale of bonds by local political subdivisions. The provisions of Section 11-1-1, Utah Code Annotated 1953, are not applicable to bonds issued under this chapter. Any local political subdivision subject to the provisions of any budget law shall in its annual budget make proper provision for the payment of principal and interest currently falling due on bonds issued hereunder, but no provision need be made in any such budget prior to the issuance of the bonds for the issuance thereof or for the expenditure of the proceeds thereof. No ordinance, resolution or proceeding in respect to the issuance of bonds hereunder shall be necessary except as herein specifically required, nor shall the publication of any resolution, proceeding or notice relating to the issuance of the bonds be necessary except as herein required. Any publication made hereunder may be made in any newspaper conforming to the terms hereof in which legal notices may be published under the laws of Utah, without regard to the designation thereof as the official journal or newspaper of the local political subdivision, and as required in Section 45-1-101. No resolution adopted or proceeding taken hereunder shall be subject to referendum petition or to an election other than as herein required. All proceedings adopted hereunder may be adopted on a single reading at any legally convened meeting of the governing body.

Amended by Chapter 378, 2010 General Session



Section 316 - Publication of notice, resolution, or other proceeding -- Contest.

(1) The governing body of any local political subdivision may provide for the publication of any resolution or other proceeding adopted under this chapter:

(a) in a newspaper having general circulation in the local political subdivision; and

(b) as required in Section 45-1-101.

(2) When a resolution or other proceeding provides for the issuance of bonds, the governing body may, in lieu of publishing the entire resolution or other proceeding, publish a notice of bonds to be issued, titled as such, containing:

(a) the name of the issuer;

(b) the purpose of the issue;

(c) the type of bonds and the maximum principal amount which may be issued;

(d) the maximum number of years over which the bonds may mature;

(e) the maximum interest rate which the bonds may bear, if any;

(f) the maximum discount from par, expressed as a percentage of principal amount, at which the bonds may be sold;

(g) a general description of the security pledged for repayment of the bonds;

(h) the total par amount of bonds currently outstanding that are secured by the same pledge of revenues as the proposed bonds, if any;

(i) information on a method by which an individual may obtain access to more detailed information relating to the outstanding bonds of the local political subdivision;

(j) the estimated total cost to the local political subdivision for the proposed bonds if the bonds are held until maturity, based on interest rates in effect at the time that the local political subdivision publishes the notice; and

(k) the times and place where a copy of the resolution or other proceeding may be examined, which shall be:

(i) at an office of the issuer identified in the notice, during regular business hours of the issuer as described in the notice; and

(ii) for a period of at least 30 days after the publication of the notice.

(3) For a period of 30 days after the publication, any person in interest may contest:

(a) the legality of such resolution or proceeding;

(b) any bonds which may be authorized by such resolution or proceeding; or

(c) any provisions made for the security and payment of the bonds.

(4) A person shall contest the matters set forth in Subsection (3) by filing a verified written complaint in the district court of the county in which he resides within the 30-day period.

(5) After the 30-day period, no person may contest the regularity, formality, or legality of the resolution or proceeding for any reason.

Amended by Chapter 107, 2013 General Session



Section 317 - Bonds as legal investments -- Use as security for the faithful performance of acts.

(1) All bonds issued under this chapter or other applicable law shall be legal investments for:

(a) all trust funds, including those under the jurisdiction of the state;

(b) the funds of all insurance companies, banks, and both commercial and savings and trust companies;

(c) the state school funds; and

(d) all sinking funds under the control of the state treasurer.

(2) If funds may by law be invested in or loaned upon the security of bonds of a county, city, or school district, funds may be invested in or loaned upon the security of the bonds of any other local political subdivision.

(3) If bonds of a county, city, or school district may by law be used as security for the faithful performance on execution of any court or private trust or any other act, the bonds of any other local political subdivision may be used in the same way.

Enacted by Chapter 83, 2006 General Session



Section 318 - Public hearing required.

(1) Before issuing bonds authorized under this chapter, a local political subdivision shall:

(a) in accordance with Subsection (2), provide public notice of the local political subdivision's intent to issue bonds; and

(b) hold a public hearing:

(i) if an election is required under this chapter:

(A) no sooner than 30 days before the day on which the notice of election is published under Section 11-14-202; and

(B) no later than five business days before the day on which the notice of election is published under Section 11-14-202; and

(ii) to receive input from the public with respect to:

(A) the issuance of the bonds; and

(B) the potential economic impact that the improvement, facility, or property for which the bonds pay all or part of the cost will have on the private sector.

(2) A local political subdivision shall:

(a) publish the notice required by Subsection (1)(a):

(i) once each week for two consecutive weeks in the official newspaper described in Section 11-14-316 with the first publication being not less than 14 days before the public hearing required by Subsection (1)(b); and

(ii) on the Utah Public Notice Website, created under Section 63F-1-701, no less than 14 days before the public hearing required by Subsection (1)(b); and

(b) ensure that the notice:

(i) identifies:

(A) the purpose for the issuance of the bonds;

(B) the maximum principal amount of the bonds to be issued;

(C) the taxes, if any, proposed to be pledged for repayment of the bonds; and

(D) the time, place, and location of the public hearing; and

(ii) informs the public that the public hearing will be held for the purposes described in Subsection (1)(b)(ii).

Amended by Chapter 5, 2009 Special Session 1



Section 401 - Short title -- Title to appear on face of bonds -- Effect of future statutes dealing with municipal bond issues.

(1) This chapter is known as the "Local Government Bonding Act."

(2) All bonds issued pursuant to authority contained in this chapter shall contain on their face a recital to that effect, and no chapter hereafter passed by the Legislature amending other chapters under which bonds authorized to be issued by this chapter might be issued or dealing with bond issues of local political subdivisions shall be construed to affect the authority to proceed under this chapter in the manner herein provided unless such future statute amends this chapter and specifically provides that it is to be applicable to bonds issued under this chapter.

(3) All bonds referencing the prior title of this chapter, "Utah Municipal Bond Act," that were issued prior to May 2, 2005 pursuant to the authority contained in this chapter shall be considered to reference this chapter and shall be construed according to the terms of Subsection (1) as if they refer to the current title of this chapter.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 402 - Exemptions from application of chapter -- Exception.

(1) Except as provided in Subsection (2), this chapter does not apply to bonds issued by the state of Utah nor to bonds or obligations payable solely from special assessments levied on benefited property.

(2) Sections 11-14-303 and 11-14-501 have general application in accordance with their terms.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 403 - Conflict of laws.

To the extent that any one or more provisions of this chapter shall be in conflict with any other law or laws, the provisions of this chapter shall be controlling.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 404 - Severability clause.

If any one or more sentences, clauses, phrases, provisions or sections of this chapter or the application thereof to any set of circumstances shall be held by final judgment of any court of competent jurisdiction to be invalid, the remaining sentences, clauses, phrases, provisions and sections hereof and the application of this chapter to other sets of circumstances shall nevertheless continue to be valid and effective, the legislature hereby declaring that all provisions of this chapter are severable.

Renumbered and Amended by Chapter 105, 2005 General Session



Section 405 - Validity of prior bond issues.

All bonds issued by any local political subdivision before May 1, 2006, and all proceedings had in the authorization and issuance of those bonds are hereby validated, ratified, and confirmed, and all those bonds are declared to constitute legally binding obligations in accordance with their terms. Nothing in this section may be construed to affect or validate any bonds, the legality of which is being contested as of May 1, 2006.

Amended by Chapter 83, 2006 General Session



Section 406 - Application of chapter.

Sections 11-14-201, 11-14-202, 11-14-203, 11-14-204, 11-14-205, and 11-14-207 shall apply to all bond elections held by any local political subdivision and, except as otherwise provided in Section 11-14-402, by any other taxing district or governmental entity whether or not the bonds are issued under authority granted by this chapter.

Amended by Chapter 83, 2006 General Session



Section 501 - Creation and perfection of government security interests.

(1) As used in this section:

(a) "Bonds" means any bond, note, lease, or other obligation of a governmental unit.

(b) "Governmental unit" has the meaning assigned in Section 70A-9a-102.

(c) "Pledge" means the creation of a security interest of any kind.

(d) "Property" means any property or interests in property, other than real property.

(e) "Security agreement" means any resolution, ordinance, indenture, document, or other agreement or instrument under which the revenues, fees, rents, charges, taxes, or other property are pledged to secure the bonds.

(2) This section expressly governs the creation, perfection, priority, and enforcement of a security interest created by the state or a governmental unit of the state, notwithstanding anything in Title 70A, Chapter 9a, Uniform Commercial Code - Secured Transactions, to the contrary.

(3) (a) The revenues, fees, rents, charges, taxes, or other property pledged by a governmental unit for the purpose of securing its bonds are immediately subject to the lien of the pledge.

(b) (i) The lien is a perfected lien upon the effective date of the security agreement.

(ii) The physical delivery, filing, or recording of a security agreement or financing statement under the Uniform Commercial Code or otherwise, or any other similar act, is not necessary to perfect the lien.

(c) The lien of any pledge is valid, binding, perfected, and enforceable from the time the pledge is made.

(d) The lien of the pledge has priority:

(i) based on the time of the creation of the pledge unless otherwise provided in the security agreement; and

(ii) as against all parties having claims of any kind in tort, contract, or otherwise against the governmental unit, regardless of whether or not the parties have notice of the lien.

(e) Each pledge and security agreement made for the benefit or security of any of the bonds shall continue to be effective until:

(i) the principal, interest, and premium, if any, on the bonds have been fully paid;

(ii) provision for payment has been made; or

(iii) the lien created by the security agreement has been released by agreement of the parties in interest or as provided by the security agreement that created the lien.

Amended by Chapter 272, 2007 General Session






Article 14a - Notice of Debt Issuance

Section 1 - Notice of debt issuance.

(1) For purposes of this chapter:

(a) (i) "Debt" includes bonds, lease purchase agreements, certificates of participation, and contracts with municipal building authorities.

(ii) "Debt" does not include tax and revenue anticipation notes or refunding bonds.

(b) (i) "Local government entity" means a county, city, town, school district, local district, or special service district.

(ii) "Local government entity" does not mean an entity created by an interlocal agreement under Title 11, Chapter 13, Interlocal Cooperation Act that has assets over $10,000,000.

(c) "New debt resolution" means a resolution authorizing the issuance of debt wholly or partially to fund a rejected project.

(d) "Rejected Project" means a project for which a local government entity sought voter approval for general obligation bond financing and failed to receive that approval.

(2) Unless a local government entity complies with the requirements of this section, it may not adopt a new debt resolution.

(3) (a) Before adopting a new debt resolution, a local government entity shall:

(i) advertise its intent to issue debt in a newspaper of general circulation:

(A) (I) at least once each week for the two weeks before the meeting at which the resolution will be considered; and

(II) on no less than 1/4 page or a 5 x 7 inch advertisement with type size no smaller than 18 point and surrounded by a 1/4 inch border; and

(B) in accordance with Section 45-1-101, for the two weeks before the meeting at which the resolution will be considered; or

(ii) include notice of its intent to issue debt in a bill or other mailing sent to at least 95% of the residents of the local government entity.

(b) The local government entity shall ensure that the notice:

(i) except for website publication, is at least as large as the bill or other mailing that it accompanies;

(ii) is entitled, in type size no smaller than 24 point, "Intent to Issue Debt"; and

(iii) contains the information required by Subsection (3)(c).

(c) The local government entity shall ensure that the advertisement or notice described in Subsection (3)(a):

(i) identifies the local government entity;

(ii) states that the entity will meet on a day, time, and place identified in the advertisement or notice to hear public comments regarding a resolution authorizing the issuance of debt by the entity and to explain to the public the reasons for the issuance of debt;

(iii) contains:

(A) the name of the entity that will issue the debt;

(B) the purpose of the debt; and

(C) that type of debt and the maximum principal amount that may be issued;

(iv) invites all concerned citizens to attend the public hearing; and

(v) states that some or all of the proposed debt would fund a project whose general obligation bond financing was rejected by the voters.

(4) (a) The resolution considered at the hearing shall identify:

(i) the type of debt proposed to be issued;

(ii) the maximum principal amount that might be issued;

(iii) the interest rate;

(iv) the term of the debt; and

(v) how the debt will be repaid.

(b) (i) Except as provided in Subsection (4)(b)(ii), the resolution considered at the hearing need not be in final form and need not be adopted or rejected at the meeting at which the public hearing is held.

(ii) The local government entity may not, in the final resolution, increase the maximum principal amount of debt contained in the notice and discussed at the hearing.

(c) The local government entity may adopt, amend and adopt, or reject the resolution at a later meeting without recomplying with the published notice requirements of this section.

Amended by Chapter 388, 2009 General Session






Article 17 - Utah Industrial Facilities and Development Act

Section 1 - Short title.

This chapter is known as the "Utah Industrial Facilities and Development Act."

Amended by Chapter 206, 1986 General Session



Section 1.5 - Purpose of chapter.

(1) (a) The purposes of this chapter are to stimulate the economic growth of the state, to promote employment and achieve greater industrial development in the state, to maintain or enlarge domestic or foreign markets for Utah industrial products, to authorize municipalities and counties in the state to facilitate capital formation, finance, acquire, own, lease, or sell projects for the purpose of reducing, abating, or preventing pollution and to protect and promote the health, welfare, and safety of the citizens of the state and to improve local health and the general welfare by inducing corporations, persons, or entities engaged in health care services, including hospitals, nursing homes, extended care facilities, facilities for the care of persons with a physical or mental disability, and administrative and support facilities, to locate, relocate, modernize, or expand in this state and to assist in the formation of investment capital with respect thereto.

(b) The Legislature declares that the acquisition or financing, or both, of projects under the Utah Industrial Facilities and Development Act and the issuance of bonds under it constitutes a proper public purpose.

(2) (a) It is declared that the policy of the state is to encourage the development of free enterprise and entrepreneurship for the purpose of the expansion of employment opportunities and economic development.

(b) It is declared that there exists in the state an inadequate amount of locally managed, pooled venture capital in the private sector available to invest in early stage businesses having high growth potential and that can provide jobs for Utah citizens.

(c) It is found that venture capital is required for healthy economic development of sectors of the economy having high growth and employment potential.

(d) It is further found that the public economic development purposes of the state and its counties and municipalities can be fostered by the sale of industrial revenue bonds for the purpose of providing funding for locally managed, pooled new venture and economic development funds in accordance with the provisions of this chapter.

(e) It is declared that in order to assure adequate investment of private capital for these uses, cooperation between private enterprise and state and local government is necessary and in the public interest and that the facilitation of capital accumulation is the appropriate activity of the counties and municipalities of this state and also of the Governor's Office of Economic Development.

(f) It is found that venture capital funds historically, because of the more intensive nature of their relationship with companies in which they invest, tend to concentrate their investments within a relatively close geographical area to their headquarters location.

(g) It is found and declared that investors in economic development or new venture investment funds require for the overall security of their investments reasonable diversification of investment portfolios and that, in the course of this diversification, investments are often syndicated or jointly made among several financial institutions or funds. It is expressly found and declared that an economic development or new venture investment fund shall from time to time for its optimal profitability and efficiency (which are important for the security and profit of bond purchasers providing funds therefor) cooperate with others who may be located outside of Utah or the county or municipality where the fund is headquartered in the making of investments and that the fund shall be free in the interests of reciprocal relationships with other financial institutions and diversification of risks to invest from time to time in enterprises that are located outside of Utah or the counties or municipalities. It is specifically found that such activity by a locally managed fund, funded in whole or in part with the proceeds of bonds sold under this chapter, is within the public purposes of the state and any county or municipality offering the bonds, provided that the fund locates within Utah or the county or municipality its headquarters where its actual investment decisions and management functions occur and limits the aggregate amount of its investments in companies located outside of Utah to an amount that in the aggregate does not exceed the aggregate amount of investments made by institutions and funds located outside of Utah in Utah companies, that the locally managed fund has sponsored or in which it has invested and that it has brought to the attention of investors outside of Utah.

Amended by Chapter 378, 2010 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Bonds" means bonds, notes, or other evidences of indebtedness.

(2) "Energy efficiency upgrade" means an improvement that is permanently affixed to real property and that is designed to reduce energy consumption, including:

(a) insulation in:

(i) a wall, ceiling, roof, floor, or foundation; or

(ii) a heating or cooling distribution system;

(b) an insulated window or door, including:

(i) a storm window or door;

(ii) a multiglazed window or door;

(iii) a heat-absorbing window or door;

(iv) a heat-reflective glazed and coated window or door;

(v) additional window or door glazing;

(vi) a window or door with reduced glass area; or

(vii) other window or door modifications that reduce energy loss;

(c) an automatic energy control system;

(d) in a building or a central plant, a heating, ventilation, or air conditioning and distribution system;

(e) caulking or weatherstripping;

(f) a light fixture that does not increase the overall illumination of a building unless an increase is necessary to conform with the applicable building code;

(g) an energy recovery system;

(h) a daylighting system;

(i) measures to reduce the consumption of water, through conservation or more efficient use of water, including:

(i) installation of a low-flow toilet or showerhead;

(ii) installation of a timer or timing system for a hot water heater; or

(iii) installation of a rain catchment system; or

(j) any other modified, installed, or remodeled fixture that is approved as a utility cost-savings measure by the governing body.

(3) "Finance" or "financing" includes the issuing of bonds by a municipality, county, or state university for the purpose of using a portion, or all or substantially all of the proceeds to pay for or to reimburse the user, lender, or the user or lender's designee for the costs of the acquisition of facilities of a project, or to create funds for the project itself where appropriate, whether these costs are incurred by the municipality, the county, the state university, the user, or a designee of the user. If title to or in these facilities at all times remains in the user, the bonds of the municipality or county shall be secured by a pledge of one or more notes, debentures, bonds, other secured or unsecured debt obligations of the user or lender, or the sinking fund or other arrangement as in the judgment of the governing body is appropriate for the purpose of assuring repayment of the bond obligations to investors in accordance with their terms.

(4) "Governing body" means:

(a) for a county, city, or town, the legislative body of the county, city, or town;

(b) for the military installation development authority created in Section 63H-1-201, the authority board, as defined in Section 63H-1-102;

(c) for a state university except as provided in Subsection (4)(d), the board or body having the control and supervision of the state university; and

(d) for a nonprofit corporation or foundation created by and operating under the auspices of a state university, the board of directors or board of trustees of that corporation or foundation.

(5) (a) "Industrial park" means land, including all necessary rights, appurtenances, easements, and franchises relating to it, acquired and developed by a municipality, county, or state university for the establishment and location of a series of sites for plants and other buildings for industrial, distribution, and wholesale use.

(b) "Industrial park" includes the development of the land for an industrial park under this chapter or the acquisition and provision of water, sewerage, drainage, street, road, sidewalk, curb, gutter, street lighting, electrical distribution, railroad, or docking facilities, or any combination of them, but only to the extent that these facilities are incidental to the use of the land as an industrial park.

(6) "Lender" means a trust company, savings bank, savings and loan association, bank, credit union, or any other lending institution that lends, loans, or leases proceeds of a financing to the user or a user's designee.

(7) "Mortgage" means a mortgage, trust deed, or other security device.

(8) "Municipality" means any incorporated city or town in the state, including cities or towns operating under home rule charters.

(9) "Pollution" means any form of environmental pollution including water pollution, air pollution, pollution caused by solid waste disposal, thermal pollution, radiation contamination, or noise pollution.

(10) (a) "Project" means:

(i) an industrial park, land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination of them, whether or not in existence or under construction:

(A) that is suitable for industrial, manufacturing, warehousing, research, business, and professional office building facilities, commercial, shopping services, food, lodging, low income rental housing, recreational, or any other business purposes;

(B) that is suitable to provide services to the general public;

(C) that is suitable for use by any corporation, person, or entity engaged in health care services, including hospitals, nursing homes, extended care facilities, facilities for the care of persons with a physical or mental disability, and administrative and support facilities; or

(D) that is suitable for use by a state university for the purpose of aiding in the accomplishment of its authorized academic, scientific, engineering, technical, and economic development functions;

(ii) any land, interest in land, building, structure, facility, system, fixture, improvement, appurtenance, machinery, equipment, or any combination of them, used by any individual, partnership, firm, company, corporation, public utility, association, trust, estate, political subdivision, state agency, or any other legal entity, or its legal representative, agent, or assigns, for the reduction, abatement, or prevention of pollution, including the removal or treatment of any substance in process material, if that material would cause pollution if used without the removal or treatment;

(iii) an energy efficiency upgrade;

(iv) a renewable energy system;

(v) facilities, machinery, or equipment, the manufacturing and financing of which will maintain or enlarge domestic or foreign markets for Utah industrial products; or

(vi) any economic development or new venture investment fund to be raised other than from:

(A) municipal or county general fund money;

(B) money raised under the taxing power of any county or municipality; or

(C) money raised against the general credit of any county or municipality.

(b) "Project" does not include any property, real, personal, or mixed, for the purpose of the construction, reconstruction, improvement, or maintenance of a public utility as defined in Section 54-2-1.

(11) "Renewable energy system" means a product, system, device, or interacting group of devices that is permanently affixed to real property and that produces energy from renewable resources, including:

(a) a photovoltaic system;

(b) a solar thermal system;

(c) a wind system;

(d) a geothermal system, including:

(i) a direct-use system; or

(ii) a ground source heat pump system;

(e) a micro-hydro system; or

(f) another renewable energy system approved by the governing body.

(12) "State university" means an institution of higher education as described in Section 53B-2-101 and includes any nonprofit corporation or foundation created by and operating under their authority.

(13) "User" means the person, whether natural or corporate, who will occupy, operate, maintain, and employ the facilities of, or manage and administer a project after the financing, acquisition, or construction of it, whether as owner, manager, purchaser, lessee, or otherwise.

Amended by Chapter 345, 2013 General Session



Section 3 - Powers of municipalities, counties, and state universities.

(1) A municipality, county, and state university may:

(a) finance or acquire, whether by construction, purchase, devise, gift, exchange, or lease, or any one or more of those methods, and construct, reconstruct, improve, maintain, equip, and furnish or fund one or more projects, within this state, and which shall be located within, or partially within, the municipality or county or within the county within which a state university is located, unless an agreement under Title 11, Chapter 13, Interlocal Cooperation Act, has been entered into as authorized by Subsection (5), except that if a governing body finds, by resolution, that the effects of international trade practices have been or will be adverse to Utah manufacturers of industrial products and, therefore, it is desirable to finance a project in order to maintain or enlarge domestic or foreign markets for Utah industrial products, a project may consist of the financing on behalf of a user of the costs of acquiring industrial products manufactured in, and which are to be exported from, the state;

(b) finance for, sell, lease, contract the management of, or otherwise dispose of to, any person, firm, partnership, or corporation, either public or private, including without limitation any person, firm, partnership, or corporation engaged in business for a profit, any or all of its projects upon the terms and conditions as the governing body considers advisable and which do not conflict with this chapter;

(c) issue revenue bonds for the purpose of defraying the cost of financing, acquiring, constructing, reconstructing, improving, maintaining, equipping, furnishing, or funding any project and secure the payment of the bonds as provided in this chapter, which revenue bonds may be issued in one or more series or issues where considered advisable, and each series or issue may contain different maturity dates, interest rates, priorities on securities available for guaranteeing payment of them, and other differing terms and conditions considered necessary and not in conflict with this chapter;

(d) (i) grant options to renew any lease with respect to any project and to buy any project at a price the governing body considers desirable; and

(ii) sell and convey any real or personal property acquired under Subsection (1)(a) at public or private sale, and make an order respecting the sale considered conducive to the best interests of the municipality, county, or state university, the sale or conveyance to be subject to the terms of any lease but to be free and clear of any other encumbrance;

(e) establish, acquire, develop, maintain, and operate industrial parks; and

(f) offer to the holders of its bonds issued under this chapter the right, where its governing body considers it appropriate, to convert the bonds or some portion of the bond obligation into an equity position in some or all of the assets developed with the proceeds of the bond offering.

(2) (a) An economic development or new venture investment fund is considered to be located in the municipality or county where its headquarters is located or where any office of it is located, if it is headquartered within the state.

(b) An economic development or new venture investment fund need not make all of its investments within the state or the county or municipality, if it:

(i) locates within the state, the county, or the municipality its headquarters where its actual investment decisions and management functions occur; and

(ii) limits the aggregate amount of its investments in companies located outside the state to an amount which in the aggregate does not exceed the aggregate amount of investments made by institutions and funds located outside the state in companies headquartered in Utah which the locally managed fund has sponsored or in which it has invested and which it has brought to the attention of investors outside the state.

(c) (i) For purposes of enabling an offering of bonds to fund a fund described in this Subsection (2), a certification of an executive managerial officer of the manager of the fund of the intention to comply with this provision may be relied upon.

(ii) A fund shall at least annually certify to the governmental offeror of the bonds its compliance with this provision.

(3) (a) Before any municipality, county, or state university issues revenue bonds under this chapter for the purpose of defraying the cost of acquiring, constructing, reconstructing, improving, maintaining, equipping, or furnishing any industrial park project, the governing body of the state university, county, or municipality shall:

(i) adopt and establish a plan of development for the tracts of land to constitute the industrial park; and

(ii) by resolution, find:

(A) that the project for the establishment of the industrial park is well conceived and has a reasonable prospect of success, and that the project will tend to provide proper economic development of the municipality or county and will encourage industry to locate within or near the municipality or county; or

(B) in the case of state universities, will further, through industrial research and development, the instructional progress of the state university.

(b) There may be included as a part of any plan of development for any industrial park:

(i) zoning regulations, including:

(A) restrictions on usage of sites within the boundaries of the industrial park;

(B) minimum size of sites; and

(C) parking and loading regulations; and

(ii) methods for the providing and furnishing of police and fire protection and for the furnishing of other municipal or county services which are considered necessary in order to provide for the maintenance of the public health and safety.

(c) If any water or sewerage facilities are to be acquired as part of the development of the land for an industrial park under this chapter, water and sewerage facilities may be acquired as part of the issue of bonds issued under this chapter, through the issuance of bonds payable from water and sewer charges as provided by law, in combination with an issue of refunding bonds, in combination with an issue of bonds upon the consent of the holders of outstanding bonds issued for the same purpose, in combination with bonds issued for the purposes of financing water and sewer facilities which will not be a part of an industrial park, or in any combination of the foregoing.

(d) (i) A municipality, county, or state university establishing an industrial park may lease any land acquired and developed as part of an industrial park to one or more lessees.

(ii) The lessee may sublease all or a portion of the land so leased from the municipality or county.

(iii) A municipality, county, or state university may sell or lease land in connection with the establishment, acquisition, development, maintenance, and operation of an industrial park project.

(iv) A lease or sale of land shall be undertaken only after the adoption by the governing body of a resolution authorizing the lease or sale of the land for industrial park purposes.

(4) (a) (i) A municipality, county, or state university may not:

(A) operate any project under this section, as a business or in any other manner, except as the lessor or administrator of it; or

(B) acquire any project, or any part of it, by condemnation.

(ii) The provisions of Subsection (4)(a)(i) do not apply to projects involving research conducted, administered, or managed by a state university.

(b) Except for a project described in Subsection 11-17-2(10)(a)(ii) or (vi), a municipality, county, or state university may not, under this chapter, acquire or lease projects, or issue revenue bonds for the purpose of defraying the cost of any project or part of it, used for the generation, transmission, or distribution of electric energy beyond the project site, or the production, transmission, or distribution of natural gas.

(5) (a) A municipality, county, or state university may enter, either before or after the bonds have been issued, into interlocal agreements under Title 11, Chapter 13, Interlocal Cooperation Act, with one or more municipalities, counties, state universities, or special service districts created under Title 17D, Chapter 1, Special Service District Act, in order to accomplish economies of scale or other cost savings and any other additional purposes to be specified in the interlocal agreement, for the issuance of bonds under this chapter on behalf of all of the signatories to the interlocal agreement by one of the municipalities, counties, or state universities which is a signatory to the interlocal agreement for the financing or acquisition of projects qualifying as a project.

(b) For all purposes of Section 11-13-207 the signatory to the interlocal agreement designated as the issuer of the bonds constitutes the administrator of the interlocal agreement.

(6) Notwithstanding the provisions of Subsection (4), the governing body of any state university owning or desiring to own facilities or administer projects may:

(a) become a signatory to the interlocal agreement under Subsection (5);

(b) enter into a separate security agreement with the issuer of the bonds, as provided in Section 11-17-5 for the financing or acquisition of a project to be owned by the state university;

(c) enter into agreements to secure the obligations of the state university under a security agreement entered into under Subsection (6)(b), or to provide liquidity for the obligations including, without limitation, letter of credit agreements with banking institutions for letters of credit or for standby letters of credit, reimbursement agreements with financial institutions, line of credit agreements, standby bond purchase agreements, and to provide for payment of fees, charges, and other amounts coming due under the agreements entered into under the authority contained in this Subsection (6)(c);

(d) provide in security agreements entered into under Subsection (6)(b) and in agreements entered into under Subsection (6)(c) that the obligations of the state university under an agreement shall be special obligations payable solely from the revenues derived from the operation or management of the project, owned by the state university and from net profits from proprietary activities and any other revenues pledged other than appropriations by the Utah Legislature, and the governing body of the state university shall pledge all or any part of the revenues to the payment of its obligations under an agreement; and

(e) in order to secure the prompt payment of the obligations of the state university under a security agreement entered into under Subsection (6)(b) or an agreement entered into under Subsection (6)(c) and the proper application of the revenues pledged to them, covenant and provide appropriate provisions in an agreement to the extent allowed under Section 53B-21-102.

(7) Notwithstanding the provisions of Subsection (4), the governing body of any municipality, county, or special service district owning, desiring to own, or administering projects or facilities may:

(a) become a signatory to the interlocal agreement provided in Subsection (5);

(b) enter into a separate security agreement with the issuer of the bonds, as provided in Section 11-17-5, for the financing or acquisition of a project to be owned by the municipality, county, or special service district, except that no municipality, county, or special service district may mortgage the facilities financed or acquired;

(c) enter into agreements to secure the obligations of the municipality, county, or special service district, as the case may be, under a security agreement entered into under Subsection (7)(b), or to provide liquidity for the obligations including, without limitation, letter of credit agreements with banking institutions for letters of credit or for standby letters of credit, reimbursement agreements with financial institutions, line of credit agreements, standby bond purchase agreements, and to provide for payment of fees, charges, and other amounts coming due under the agreements entered into under the authority contained in this Subsection (7)(c);

(d) provide in security agreements entered into under Subsection (7)(b) and in agreements entered into under Subsection (7)(c) that the obligations of the municipality, county, or special service district, as the case may be, under an agreement shall be special obligations payable solely from the revenues derived from the operation or management of the project, owned by the municipality, county, or special service district and the governing body of the municipality, county, or special service district shall pledge all or any part of the revenues to the payment of its obligations under an agreement; and

(e) in order to secure the prompt payment of obligations under a security agreement entered into under Subsection (7)(b) or an agreement entered into under Subsection (7)(c) and the proper application of the revenues pledged to them, covenant and provide appropriate provisions in an agreement to the extent permitted and provided for with respect to revenue obligations under Section 11-14-306.

(8) In connection with the issuance of bonds under this chapter, a municipality, county, or state university may:

(a) provide for the repurchase of bonds tendered by their owners and may enter into an agreement to provide liquidity for the repurchases, including a letter of credit agreement, line of credit agreement, standby bond purchase agreement, or other type of liquidity agreement;

(b) enter into remarketing, indexing, tender agent, or other agreements incident to the financing of the project or the performance of the issuer's obligations relative to the bonds; and

(c) provide for payment of fees, charges, and other amounts coming due under the agreements entered into under Subsection (6).

Amended by Chapter 345, 2013 General Session



Section 3.5 - Powers of Military Installation Development Authority.

The military installation development authority, created in Section 63H-1-201, is subject to and governed by the provisions of this chapter to the same extent as if the military installation development authority were a municipality.

Enacted by Chapter 92, 2009 General Session



Section 4 - Bonds -- Limitations -- Form and provisions -- Sale -- Negotiability.

(1) All bonds issued by a municipality or county under this chapter shall be limited obligations of the municipality or county. Bonds and interest coupons issued under this chapter may not constitute nor give rise to a general obligation or liability of the municipality or county or a charge against its general credit or taxing powers. Such limitation shall be plainly stated upon the face of such bonds.

(2) The bonds referred to in Subsection (1) may be authorized by resolution of the governing body, and may:

(a) be executed and delivered at any time and from time to time;

(b) be in such form and denominations;

(c) be of such tenor;

(d) be in registered or bearer form either as to principal or interest or both;

(e) be payable in such installments and at such time or times as the governing body may deem advisable;

(f) be payable at such place or places either within or without the state of Utah;

(g) bear interest at such rate or rates, payable at such place or places, and evidenced in such manner;

(h) be redeemable prior to maturity, with or without premium;

(i) be convertible into equity positions in any asset or assets acquired or developed with the proceeds of the sale of the bonds; and

(j) contain such other provisions not inconsistent with this chapter as shall be deemed for the best interests of the municipality or county and provided for in the proceedings of the governing body under which the bonds shall be authorized to be issued.

(3) Any bonds issued under this chapter may be sold at public or private sale in such manner and at such time or times as may be determined by the governing body to be most advantageous. The municipality or county may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance of such bonds from the proceeds of the sale of such bonds or from the revenues of the project or projects.

(4) All bonds issued under this chapter and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.

Amended by Chapter 378, 2010 General Session



Section 4.6 - Bonds -- Terms specified by governing body.

The proceedings of the governing body under which the bonds are authorized to be issued may:

(1) if the bonds bear interest at a variable rate or rates, specify the methods, formulas, or indices by which the interest rate or rates on the bonds may be determined;

(2) specify the terms and conditions under which the bonds may be issued, sold, and delivered, the officer of the issuing municipality, county, or state university responsible for the issuance, execution, and delivery of the bonds, the maximum amount of bonds which may be outstanding at any one time, the source of payment of the bonds, which may include the proceeds of refunding bonds issued under this chapter, and all other details necessary or appropriate for the issuance of bonds not inconsistent with this chapter; and

(3) delegate, by resolution, to one or more officers of the issuing municipality, county, or state university the authority to:

(a) in accordance with and within the parameters set forth in the resolution, approve the final interest rate or rates, price, principal amount, maturity or maturities, redemption features, and other terms of the bond; and

(b) approve and execute all documents relating to the issuance of the bonds.

Amended by Chapter 145, 2011 General Session



Section 5 - Security for bonds -- Provisions in security agreements -- Limitations -- Liens.

(1) The principal of and interest on any bonds issued under this chapter:

(a) shall be secured by a pledge and assignment of the revenues out of which the bonds are made payable or by such other sinking fund or security provision as shall in the judgment of the governing body be reasonably designed to assure payment of the obligations to the purchasers thereof; however, the bond purchasers may not in any event have recourse against the general funds or general credit of the governmental offeror;

(b) may be secured by a mortgage covering all or any part of the project; and

(c) may be secured by any other security device deemed most advantageous by the governing body issuing the bonds.

(2) The proceedings under which the bonds are authorized to be issued under this chapter and any mortgage given to secure them may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting:

(a) the fixing and collection of revenues for any project covered by the proceedings or mortgage;

(b) the terms to be incorporated in the lease, installment purchase agreement, rental agreement, mortgage, trust indenture, loan agreement, financing agreement, or other agreement for the project;

(c) the maintenance and insurance of the project;

(d) the creation and maintenance of special funds from the revenues of projects; and

(e) the rights and remedies available in the event of a default to the bondholders or to the trustee under a mortgage, all as the governing body deems advisable and which is not in conflict with this chapter, except that in making any agreements or provisions a municipality or county may not obligate itself except with respect to the project and the application of the revenues from it and may not incur a general obligation or liability or a charge upon its general credit or against its taxing powers.

(3) The proceedings authorizing any bonds under this chapter and any mortgage securing bonds may provide that, in the event of a default in the payment of the principal of or the interest on the bonds or in the performance of any agreement contained in the proceedings or mortgage, payment and performance may be enforced by the appointment of a receiver with power to charge and collect the revenues from the project and to apply the revenues from the project in accordance with the proceedings or the provisions of the mortgage.

(4) Any mortgage made under this chapter to secure bonds issued under it may also provide that, in the event of a default in payment or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed or otherwise realized on in any manner permitted by law. The mortgage may also provide that any trustee under the mortgage or the holder of any of the bonds secured by the mortgage may become the purchaser at any foreclosure sale if the highest bidder. No breach of any agreement imposes any general obligation or liability upon a municipality or county or any charge upon their general credit or against their taxing powers.

(5) The revenues pledged and received are immediately subject to the lien of the pledge without any physical delivery of any lease, purchase agreement, financing agreement, loan agreement, note, debenture, bond, or other obligation under which the revenues are payable, or any other act, except that the proceedings or agreement by which the pledge is created shall be recorded in the records of the municipality, county, or state university. The proceedings or agreement by which the pledge is created, or a financing statement, need not be filed or recorded under the Uniform Commercial Code, or otherwise, except in the records of the municipality, county, or state university as provided in this Subsection (5). The lien of any pledge is valid and binding and has priority as against all parties having claims of any kind in tort, contract, or otherwise against the municipality, county, or state university, irrespective of whether the parties have notice of the lien. Each pledge and agreement made for the benefit or security of any of the revenue bonds issued under this chapter shall continue effective until the principal, interest, and premium, if any, on the revenue bonds have been fully paid or provision for payment has been made.

Amended by Chapter 378, 2010 General Session



Section 6 - Refunding bonds.

Any bonds issued under this act and at any time outstanding may at any time and from time to time be refunded either in advance or by exchange by a municipality or county by the issuance of its refunding bonds in such amount as the governing body may deem necessary. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds from same to the payment of the bonds to be refunded by such refunding bonds or by exchange of the refunding bonds for the bonds to be refunded by such refunding bonds. Any refunding bonds issued under this act shall be subject to the provisions contained in Section 11-17-4 and may be secured in accordance with the provisions of Section 11-17-5.

Enacted by Chapter 29, 1967 General Session



Section 7 - Disposition of proceeds of bonds.

The proceeds from the sale of any bonds issued under this act shall be applied only for the purposes for which the bonds were issued; but any accrued interest and premium received upon any such sale shall be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of such proceeds are not needed for the purposes for which the bonds were issued, then such unneeded portion of such proceeds shall be applied to the payment of the principal of or the interest on such bonds or in accordance with such other plan or device for the furtherance of the project and the protection of the bondholder as the governing body shall deem appropriate under the circumstances.

Amended by Chapter 378, 2010 General Session



Section 8 - Items included in cost of project.

The cost of acquiring or improving any project includes the following:

(1) the actual cost of acquiring or improving real estate;

(2) the actual cost of enlarging, constructing, reconstructing, improving, maintaining, equipping, or furnishing all or any part of a project which may be constructed, including architects' or engineers' fees;

(3) all expenses in connection with the authorization, sale, and issuance of the bonds to finance such acquisition or improvement, enlargement, construction, reconstruction, improvement, maintenance, equipping, or furnishing, including legal fees, financial advisers fees, letter of credit fees, line of credit or other liquidity agreement fees, bank acceptance fees, fees of tender agents, remarketing agents and indexing agents, premiums for bond insurance or insurance of the obligations of users under security agreements, printing costs, underwriters' discount, reserves to pay principal and interest on the bonds, and the interest on bonds for a reasonable time prior to construction, during construction, and for a reasonable period of time after completion of construction; and

(4) amounts to pay or discharge, or provide for the payment and discharge of, any existing indebtedness incurred to finance or refinance hospital, nursing home, or extended care facility property owned by a user for which a project is to be undertaken under this chapter.

Amended by Chapter 128, 1985 General Session



Section 9 - Commingling of bond proceeds or revenues with other funds prohibited.

No part of the proceeds received from the sale of any bonds issued under this act, of any revenues derived from any project acquired or held under this act, or of any interest realized on money received under this act shall be commingled by the county or municipality with other funds of such county or municipality.

Enacted by Chapter 29, 1967 General Session



Section 10 - Tax exemption for property and bonds -- Exception.

All property acquired or held by the county or municipality under this chapter is declared to be public property used for essential public and governmental purposes; and all such property and bonds issued under this chapter and the income from them are exempt from all taxes imposed by the state, any county, any municipality, or any other political subdivision of the state, except for the corporate franchise tax. This exemption does not extend to the interests of any private person, firm, association, partnership, corporation, or other private business entity in such property or in any other property such business entity may place upon or use in connection with any project, all of which shall be subject to the provisions of Section 59-4-101 and all other applicable laws nor to any income of such private business entity, which, except as provided in this section for such bonds and the income from them, shall be subject to all applicable laws, regarding the taxing of such income.

Amended by Chapter 378, 2010 General Session



Section 11 - Construction of act.

Neither this act nor anything contained in it shall be construed as a restriction or limitation upon any powers which a county or municipality might otherwise have under any laws of this state.

Enacted by Chapter 29, 1967 General Session



Section 12 - Bonds -- Eligibility as investments and for use as security.

Bonds issued under this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries, pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

Enacted by Chapter 29, 1967 General Session



Section 13 - Pledge and undertaking for the state.

The state of Utah does hereby pledge to and agree with the holders of any bonds issued under this act and with those parties who may enter into contracts with any county or municipality under this act, that the state will not alter, impair or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in this act shall preclude such alteration, impairment or limitation if and when adequate provision shall be made by law for the protection of the holders of the bonds or persons entering into contracts with any county or municipality. Each county and municipality is authorized to include this pledge and undertaking for the state in such bonds or contracts.

Enacted by Chapter 29, 1967 General Session



Section 14 - Uniform Commercial Code not applicable.

Bonds issued under this act are exempt from the provisions of the Uniform Commercial Code, Title 70A.

Enacted by Chapter 29, 1967 General Session



Section 15 - Public bidding laws and rules not applicable.

The provisions of the various laws of the state of Utah and the rules or ordinances of the county or municipality which would otherwise require public bidding in respect to the acquisition, financing, management, funding, construction, reconstruction, improvement, maintenance, equipping, and furnishing of a project shall have no application to same.

Amended by Chapter 206, 1986 General Session



Section 16 - Publication of resolutions and notice of bonds to be issued.

(1) (a) The governing body may provide for the publication of any resolution or other proceeding adopted by it under this chapter, including all resolutions providing for the sale or lease of any land by the municipality, county, or state university in connection with the establishment, acquisition, development, maintenance, and operation of an industrial park.

(b) (i) The publication shall be:

(A) in a newspaper qualified to carry legal notices having general circulation in the municipality or county; or

(B) in the case of a state university, in a newspaper of general circulation in the county within which the principal administrative office of the state university is located; and

(ii) as required in Section 45-1-101.

(2) In case of a resolution or other proceeding providing for the issuance of bonds, the governing body may, in lieu of publishing the entire resolution or other proceeding, publish a notice of bonds to be issued, titled as such, containing:

(a) the name of the issuer;

(b) the purpose of the issue;

(c) the name of the users, if known;

(d) the maximum principal amount which may be issued;

(e) the maximum number of years over which the bonds may mature; and

(f) the times and place where a copy of the resolution or other proceeding may be examined, which shall be at an office of the issuer, identified in the notice, during regular business hours of the issuer as described in the notice and for a period of at least 30 days after the publication of the notice.

(3) For a period of 30 days after publication any person in interest may contest the legality of the resolution, proceeding, any bonds which may be authorized under them, or any provisions made for the security and payment of the bonds. After expiration of the 30-day period no person may contest the regularity, formality, or legality of the resolution, proceedings, bonds, or security provisions for any cause.

Amended by Chapter 145, 2011 General Session



Section 16.1 - Agreements authorized by resolution.

(1) The governing body of any municipality, county, special service district, or state university entering into an agreement pursuant to Section 11-17-3 may provide for the publication of any resolution adopted by it authorizing the execution of the agreement, in a newspaper qualified to carry notices having general circulation therein.

(2) Any agreement authorized to be executed by the resolution may be attached as an exhibit to the resolution and need not be published as part of the resolution if the resolution provides that a copy of the agreement may be examined at an office of the municipality, county, special service district, or state university during regular business hours as described in the resolution and for a period of at least 30 days after the publication of the resolution.

(3) For a period of 30 days after publication of the resolution, any person in interest may contest the legality of the resolution, any agreement authorized thereby, or any provisions made for the security and payment of the obligations of the municipality, county, special service district, or state university under the agreement. After the expiration of the 30-day period no person has any cause of action to contest the regularity, formality, or legality of the resolution or any agreement authorized thereby for any cause.

Amended by Chapter 92, 1987 General Session



Section 17 - State universities granted same powers as municipalities and counties -- Authority to issue bonds.

(1) The State Board of Regents may, on behalf of the University of Utah and Utah State University exercise all powers granted to municipalities and counties pursuant to this chapter, except as provided in Subsection (2).

(2) The board may not issue bonds in excess of $10,000,000 in any one fiscal year under this chapter on behalf of either institution as the borrower without prior approval from the Legislature.

(3) Refunding bonds are exempt from the requirements of Subsection (2) if:

(a) the bonds are issued to reduce debt service costs; and

(b) the refunding bonds mature during the same time frame as the original obligation.

Amended by Chapter 4, 1993 General Session

Amended by Chapter 67, 1993 General Session



Section 18 - Powers of Governor's Office of Economic Development.

For purposes of this chapter and for the purposes of the Utah Interlocal Cooperation Act, the Governor's Office of Economic Development has all the powers set out in this chapter of, and is subject to the same limitations as, a municipality as though the office were defined as a municipality for purposes of this chapter, but it shall have such powers with respect to economic development or new venture investment fund projects only. It is not authorized to exercise such powers in any manner which will create general obligations of the state or any agency, department, division, or political subdivision thereof.

Amended by Chapter 148, 2005 General Session



Section 20 - Power of the Utah Charter School Finance Authority.

(1) The Utah Charter School Finance Authority may exercise the powers granted to municipalities and counties by this chapter, subject to the same limitations as that imposed on a municipality or county under the chapter, except as provided by Title 53A, Chapter 20b, Part 1, Utah Charter School Finance Authority Act.

(2) As used in this chapter, "governing body" when applied to the Utah Charter School Finance Authority means the authority's governing board as described in Section 53A-20b-103.

(3) Notwithstanding Section 11-17-15, a charter school that receives financing under this chapter is subject to Title 63G, Chapter 6a, Utah Procurement Code.

Amended by Chapter 201, 2012 General Session

Amended by Chapter 347, 2012 General Session






Article 21 - Cycle Registration

Section 1 - Cities and counties to require licensing of cycles by dealers -- "Cycle" defined.

(1) All county, city and town governments shall by ordinance or otherwise require all cycle dealers operating within their jurisdiction:

(a) to license, or arrange to have licensed at the time of purchase all cycles sold by them;

(b) to keep records on all cycles sold and to furnish, within 30 days of sale, their respective city or county police departments with the following information:

(i) name and address of the retailer;

(ii) year and make of the cycle;

(iii) general description of the cycle;

(iv) frame number; and

(v) name and address of the purchaser;

(c) to not sell any cycle which does not have a serial number on its frame. Where the cycle has no serial or frame numbers the dealer shall be required to stamp or have stamped on the frame the number of the license to be issued for that cycle, the year in which the license was issued or year of expiration of license and the abbreviation for the city or county regulating the dealer.

(2) As used in this section, "cycle" means a device upon which any person may ride, propelled by human power through a belt, chain or gears and having one or more wheels in tandem or other arrangement. Cycles with wheels of at least 20 inches in diameter and frame size of at least 14 inches shall be subject to this section. Others may be licensed by owner upon request.

Amended by Chapter 10, 1997 General Session






Article 25 - Utah Residential Rehabilitation Act

Section 1 - Short title.

This act shall be known and may be cited as the "Utah Residential Rehabilitation Act."

Enacted by Chapter 276, 1977 General Session



Section 2 - Legislative findings -- Liberal construction.

The legislature finds and declares that it is necessary for the welfare of the state and its inhabitants that community development and renewal agencies be authorized within cities, towns or counties, or cities or towns and counties to make long-term, low-interest loans to finance residential rehabilitation in selected residential areas in order to encourage the upgrading of property in those areas. Unless such agencies provide some form of assistance to finance residential rehabilitation, many residential areas will deteriorate at an accelerated pace. This act shall be liberally construed to effect its purposes.

Amended by Chapter 359, 2006 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Bonds" mean any bonds, notes, interim certificates, debentures, or other obligations issued by an agency pursuant to this part and which are payable exclusively from the revenues, as defined in Subsection (9), and from any other funds specified in this part upon which the bonds may be made a charge and from which they are payable.

(2) (a) "Citizen participation" means action by the agency to provide persons who will be affected by residential rehabilitation financed under the provisions of this part with opportunities to be involved in planning and carrying out the residential rehabilitation program. "Citizen participation" shall include, but not be limited to, all of the following:

(i) Holding a public meeting prior to considering selection of the area for designation.

(ii) Consultation with representatives of owners of property in, and residents of, a residential rehabilitation area, in developing plans for public improvements and implementation of the residential rehabilitation program.

(iii) Dissemination of information relating to the time and location of meetings, boundaries of the proposed residential rehabilitation area, and a general description of the proposed residential rehabilitation program.

(b) (i) Public meetings and consultations described in Subsection (2)(a) shall be conducted by an official designated by the agency.

(ii) Public meetings shall be held at times and places convenient to residents and property owners.

(3) "Financing" means the lending of money or any other thing of value for the purpose of residential rehabilitation.

(4) "Agency" means a community development and renewal agency functioning pursuant to Title 17C, Limited Purpose Local Government Entities - Community Development and Renewal Agencies Act.

(5) "Participating party" means any person, company, corporation, partnership, firm, agency, political subdivision of the state, or other entity or group of entities requiring financing for residential rehabilitation pursuant to the provisions of this part. No elective officer of the state or any of its political subdivisions shall be eligible to be a participating party under the provision of this part.

(6) "Residential rehabilitation" means the construction, reconstruction, renovation, replacement, extension, repair, betterment, equipping, developing, embellishing, or otherwise improving residences consistent with standards of strength, effectiveness, fire resistance, durability, and safety, so that the structures are satisfactory and safe to occupy for residential purposes and are not conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime because of any one or more of the following factors:

(a) defective design and character of physical construction;

(b) faulty interior arrangement and exterior spacing;

(c) high density of population and overcrowding;

(d) inadequate provision for ventilation, light, sanitation, open spaces, and recreation facilities;

(e) age, obsolescence, deterioration, dilapidation, mixed character, or shifting of uses; and

(f) economic dislocation, deterioration, or disuse, resulting from faulty planning.

(7) "Residence" means a residential structure in residential rehabilitation areas. It also means a commercial structure which, in the judgment of the agency, is an integral part of a residential neighborhood.

(8) "Rehabilitation standards" mean the applicable local or state standards for the rehabilitation of buildings located in residential rehabilitation areas, including any higher standards adopted by the agency as part of its residential rehabilitation financing program.

(9) "Revenues" mean all amounts received as repayment of principal, interest, and all other charges received for, and all other income and receipts derived by, the agency from the financing of residential rehabilitation, including money deposited in a sinking, redemption, or reserve fund or other fund to secure the bonds or to provide for the payment of the principal of, or interest on, the bonds and such other money as the legislative body may, in its discretion, make available therefor.

(10) "Residential rehabilitation area" means the geographical area designated by the agency as one for inclusion in a comprehensive residential rehabilitation financing program pursuant to the provisions of this chapter.

Amended by Chapter 279, 2010 General Session



Section 4 - Location and character of rehabilitation -- Financial assistance.

An agency may determine the location and character of any residential rehabilitation to be financed under the provisions of this part and may lend financial assistance to any participating part for the purpose of financing residential rehabilitation in areas designated as residential rehabilitation areas by the agency.

Enacted by Chapter 276, 1977 General Session



Section 5 - Bonds or notes -- Issuance -- Purposes -- Payment -- Maturity of bond anticipation notes.

An agency may, from time to time, issue its negotiable bonds or notes for the purpose of financing residential rehabilitation as authorized by this act and for the purpose of funding or refunding these bonds or notes in the same manner as it may issue other bonds or notes as provided in Title 17C, Chapter 1, Part 5, Agency Bonds. Every issue of its bonds shall be a special obligation of the agency payable from all or any part of the revenues specified in the act or funds legally received by the agency. In anticipation of the sale of the bonds, the agency may issue negotiable bond anticipation notes in accordance with Section 11-14-311, and may renew such notes from time to time. Bond anticipation notes may be paid from the proceeds of sale of the bonds of the agency in anticipation of which they were issued. Bond anticipation notes and agreements relating thereto and the resolution or resolutions authorizing the notes and agreements may obtain any provisions, conditions, or limitations which a bond, agreement relating thereto, or bond resolution of the agency may contain except that any note or renewal thereof shall mature at a time not later than five years from the date of the issuance of the original note.

Amended by Chapter 359, 2006 General Session



Section 6 - Fees, charges and interest rates -- Contract for collections -- Security -- Payment -- Assignments.

The agency may fix fees, charges, and interest rates for financing residential rehabilitation and may from time to time revise these fees, charges, and interest rates to reflect changes in interest rates on the agency's bonds, losses due to defaults, changes in loan servicing charges, or other expenses related to administration of the residential rehabilitation financing program. The agency may collect interest and principal together with the fees and charges incurred in financing and may contract to pay any person, partnership, association, corporation, or public agency with respect thereto. The agency may hold deeds of trust as security for financing residential rehabilitation and may pledge the same as security for repayment of bonds issued pursuant to this part. The agency may establish the terms and conditions for the financing of residential rehabilitation undertaken pursuant to this act.

The full amount owed on any loan for residential rehabilitation made pursuant to this part shall be due and payable upon sale or other transfer of ownership of the property subject to such rehabilitation, except that assignment of the loan to the buyer or transferee may be permitted in case of hardship, which shall be defined, and procedures established for the determination of their existence in guidelines established by the agency.

Enacted by Chapter 276, 1977 General Session



Section 7 - Expenditures for services and advisers.

The agency may employ engineering, architectural, accounting, collection, or other services, including services in connection with the servicing of loans made to participating parties, as may be necessary in the judgment of the agency for the successful financing of such residential rehabilitation. The agency may pay the reasonable costs of consulting engineers, architects, accountants, and construction experts, if, in the judgment of the agency, such services are necessary to the successful financing of any residential rehabilitation and if the agency is not able to provide such services. The agency may employ and fix the compensation of financing consultants, bond counsel, and other advisers as may be necessary in its judgment to provide for the issuance and sale of any bonds or bond anticipation notes of the agency.

Enacted by Chapter 276, 1977 General Session



Section 8 - General powers of agency.

In addition to all other powers specifically granted by this part, the agency may do all things necessary or convenient to carry out the purposes of this act.

Enacted by Chapter 276, 1977 General Session



Section 9 - Bonds payable solely from revenues -- Cities, towns, and counties not obligated.

Revenues shall be the sole source of funds pledged by the agency for repayment of its bonds. Bonds issued under the provisions of this part may not be deemed to constitute a debt or liability of the agency or a pledge of the faith and credit of the agency but shall be payable solely from revenues. The issuance of bonds may not directly, indirectly, or contingently obligate a city, town or county, or a city or town and county which has designated its governing body as an agency to levy or pledge any form of taxation or to make any appropriation for payment of bonds issued by an agency.

Amended by Chapter 378, 2010 General Session



Section 10 - Rules and regulations -- Acquisition and disposal of interests in property.

All residential rehabilitation shall be constructed or completed subject to the rules and regulations of the agency. An agency may acquire by deed, purchase, lease, contract, gift, devise, or otherwise any real or personal property, structures, rights, rights-of-way, franchises, easements, and other interests in lands necessary or convenient for the financing of residential rehabilitation, upon such terms and conditions as it deems advisable, and may lease, sell, or dispose of the same in such manner as may be necessary or desirable to carry out the objectives and purposes of this act.

Enacted by Chapter 276, 1977 General Session



Section 11 - Comprehensive financing program ordinance -- Contents.

Prior to the issuance of any bonds or bond anticipation notes of the agency for residential rehabilitation, the agency shall by ordinance adopt a comprehensive residential rehabilitation financing program, including:

(1) Criteria for selection of residential rehabilitation areas by the agency including findings by the agency that:

(a) There are a substantial number of deteriorating structures in the area which do not conform to community standards for decent, safe, sanitary housing.

(b) Financial assistance from the agency for residential rehabilitation is necessary to arrest the deterioration of the area.

(c) Financing of residential rehabilitation in the area is economically feasible. These findings are not required, however, when the residential rehabilitation area is located within the boundaries of a project area covered by an urban renewal project area plan adopted in accordance with Section 17C-2-107.

(2) Procedures for selection of residential rehabilitation areas by the agency including:

(a) Provisions for citizen participation in selection of residential rehabilitation areas.

(b) Provisions for a public hearing by the agency prior to selection of any particular residential rehabilitation area.

(3) A commitment that rehabilitation standards will be enforced on each residence for which financing is provided.

(4) Guidelines for financing residential rehabilitation which shall be subject to the following limitations:

(a) Outstanding loans on the property to be rehabilitated including the amount of the loans for rehabilitation, may not exceed 80% of the anticipated after-rehabilitation value of the property to be rehabilitated, except that the agency may authorize loans of up to 95% of the anticipated after-rehabilitation value of the property if loans are made for the purpose of rehabilitating the property for residential purposes, there is demonstrated need for such higher limit, and there is a high probability that the value of the property will not be impaired during the term of the loan.

(b) The maximum repayment period for residential rehabilitation loans shall be 20 years or 3/4 of the economic life of the property, whichever is less.

(c) The maximum amount loan for rehabilitation for each dwelling unit and for each commercial unit which is, or is part of a "residence" as defined in this chapter, shall be established by resolution of the agency.

Amended by Chapter 378, 2010 General Session



Section 12 - Equal opportunity requirements.

The agency shall require that any residence which is rehabilitated with financing obtained under this part shall, until that financing is repaid, be open, upon sale or rental of any portion thereof, to all regardless of race, creed, color, sex, marital status, or national origin. The agency shall also require that contractors and subcontractors engaged in residential rehabilitation financed under this part shall provide equal opportunity for employment, without discrimination as to race, color, creed, sex, marital status, or national origin. All contracts and subcontracts for residential rehabilitation financed under this part shall be let without discrimination as to race, color, creed, sex, marital status, or national origin.

Enacted by Chapter 276, 1977 General Session



Section 13 - Challenge of program, plan, or area -- Limitation.

Any action challenging the legality of a comprehensive residential rehabilitation financing program, the selection of a residential rehabilitation area, or the adoption of a plan for public improvements for a residential rehabilitation area shall be commenced within 30 days of the publication of the resolution, ordinance, or other proceedings adopting the program or plan, or selecting the area. After this time no one shall have any cause of action to contest the regularity, formality or legality thereof for any cause whatsoever.

Enacted by Chapter 276, 1977 General Session



Section 14 - Trust to secure bonds -- Contents of agreement or bond resolution -- Indemnity bonds or securities -- Expenses of trust.

In the discretion of the agency, any bonds issued under the provisions of this part may be secured by a trust agreement by and between the agency and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without this state. The trust agreement or the resolution providing for the issuance of bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any residence the rehabilitation of which is to be financed out of the proceeds of the bonds. Such trust agreement or resolution providing for the issuance of bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as may be included in any resolution or resolutions of the agency authorizing the issuance of bonds. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other money may furnish such indemnity bonds or pledge such securities as may be required by the agency. Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual rights of action by bondholders. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the agency may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be created as a part of the cost of residential rehabilitation.

Enacted by Chapter 276, 1977 General Session



Section 15 - Proceedings for enforcement of rights of bondholders and trustees.

Any holder of bonds issued under the provisions of this part or any of the coupons appertaining thereto, and the trustee or trustees appointed pursuant to any resolution authorizing the issuance of the bonds, except to the extent the rights thereof may be restricted by the resolution authorizing the issuance of the bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect or enforce any and all rights specified in the laws of the state or in the resolution, and may enforce and compel the performance of all duties required by this part or by such resolution to be performed by the agency or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of rates, fees, interest and charges authorized and required by the provisions of the resolution to be fixed, established, and collected.

Enacted by Chapter 276, 1977 General Session



Section 16 - Refunding bonds -- Issuance -- Proceeds -- Investments.

(1) The agency may provide for the issuance of the bonds of the agency to:

(a) refund any outstanding bonds of the agency;

(b) pay any redemption premiums and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of those bonds; and

(c) pay all or any part of the cost of additional residential rehabilitation.

(2) The agency may:

(a) apply the proceeds of bonds issued for the purpose of refunding any outstanding bonds to the purchase or retirement at maturity or redemption of any outstanding bonds, either at their earliest or any subsequent redemption date or upon the purchase or retirement at their maturity; and

(b) pending that application, place them in escrow, to be applied to the purchase or retirement at maturity or redemption on the date determined by the agency.

(3) (a) Pending use for purchase, retirement at maturity, or redemption of outstanding bonds, any proceeds held in escrow under Subsection (2) shall be invested by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act.

(b) The agency shall apply any interest or other increment earned or realized on an investment to the payment of the outstanding bonds to be refunded.

(c) After the terms of the escrow have been fully satisfied and carried out, any balance of proceeds and any interest or increment earned or realized from the investment of them may be returned to the agency to be used by it for any lawful purpose.

(4) The agency shall invest that portion of the proceeds of any bonds designated for the purpose of paying all or any part of the cost of additional residential rehabilitation under Subsection (1) by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act.

(5) All bonds issued under this section are subject to the provisions of this part in the same manner and to the same extent as other bonds issued under this chapter.

Amended by Chapter 285, 1992 General Session



Section 17 - Residential rehabilitation bonds as investments or deposits.

Notwithstanding any other provisions of law, bonds issued pursuant to this part shall be legal investments for all trust funds, the funds of insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees, and all other fiduciaries. The bonds shall be legal investments for state school funds and for any fund which may be invested in county, municipal, or school district bonds, and the bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

Enacted by Chapter 276, 1977 General Session



Section 18 - Financing provided to participating parties -- Agreements -- Contents.

The agency may provide financing to any participating party for the purpose of residential rehabilitation authorized pursuant to a comprehensive residential rehabilitation financing program. All agreements for this financing shall provide that the design of the residential rehabilitation shall be subject to such standards as may be established by the agency and that the work of such residential rehabilitation shall be subject to such supervision as the agency deems necessary.

Enacted by Chapter 276, 1977 General Session



Section 19 - Loan agreements with participating parties -- Contents -- Rates, fees, and charges -- Purposes.

The agency may enter into loan agreements with any participating party relating to residential rehabilitation of any kind or character. The terms and conditions of the loan agreements may be as mutually agreed upon. Any loan agreement may provide the means or methods by which any mortgage taken by the agency shall be discharged, and it shall contain such other terms and conditions as the agency may require. The agency is authorized to fix, revise, charge, and collect interest and principal and all other rates, fees, and charges with respect to financing of residential rehabilitation. These rates, fees, charges, and interest shall be fixed and adjusted so that the aggregate of the rates, fees, charges, and interest will provide funds sufficient with other revenues and money which it is anticipated will be available therefor, if any, to do all of the following:

(1) Pay the principal of and interest on outstanding bonds of the agency issued to finance such residential rehabilitation as the same shall become due and payable.

(2) Create and maintain reserves required or provided for in any resolution authorizing such bonds. A sufficient amount of the revenues derived from residential rehabilitation may be set aside at such regular intervals as may be provided by the resolution in a sinking or other similar fund, which is hereby pledged to, and charged with, the payment of the principal of and interest on the bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. The pledge shall be valid and binding from the time the pledge is made. The rates, fees, interest, and other charges, revenues, or money so pledged and thereafter received by the local agency shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the agency, irrespective of whether the parties have notice thereof. Neither the resolution nor any loan agreement by which a pledge is created need be filed or recorded except in the records of the agency. The use and disposition of money to the credit of the sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds. Except as may otherwise be provided in the resolution, the sinking or other similar fund may be a fund for all bonds of the agency issued to finance the rehabilitation of the residence of a particular participating party without distinction or priority. The agency, however, in any resolution may provide that the sinking or other similar fund shall be the fund for a particular residential rehabilitation project or projects and for the bonds issued to finance such residential rehabilitation project or projects and may, additionally, authorize and provide for the issuance of bonds having a lien with respect to the security authorized by this section which is subordinate to the lien of other bonds of the agency, and, in this case, the agency may create separate sinking or other similar funds securing the bonds having the subordinate lien.

(3) Pay operating and administrative costs of the agency incurred in the administration of the program authorized by this part.

Enacted by Chapter 276, 1977 General Session



Section 20 - Money received as trust funds -- Depository as trustee.

All money received pursuant to the provisions of this part, whether proceeds from the sale of bonds or revenues, shall be deemed to be trust funds to be held and applied solely as provided in this part. Any bank or trust company in which the money is deposited shall act as trustee of the money and shall hold and apply the same for the purposes specified in this part, subject to the terms of the resolution authorizing the bonds.

Amended by Chapter 342, 2011 General Session



Section 21 - Act deemed supplemental to other laws -- Compliance in issuing bonds sufficient.

This act shall be deemed to provide a complete, additional, and alternative method for doing the things authorized thereby, and shall be regarded as supplemental and additional to the powers conferred upon an agency by other laws. The issuance of bonds and refunding bonds under the provisions of this part need not comply with the requirements of any other law applicable to the issuance of bonds.

Enacted by Chapter 276, 1977 General Session






Article 26 - Local Taxation of Utilities Limitation

Section 1 - Definitions -- Ceiling on local charges based on gross revenues of public service provider.

(1) As used in this chapter:

(a) "Local charge" means one or more of the following charges paid by a public service provider to a county or municipality:

(i) a tax;

(ii) a license;

(iii) a fee;

(iv) a license fee;

(v) a license tax; or

(vi) a charge similar to Subsections (1)(a)(i) through (v).

(b) "Municipality" means:

(i) a city; or

(ii) a town.

(c) "Public service provider" means a person engaged in the business of supplying taxable energy as defined in Section 10-1-303.

(2) A county or a municipality may not impose upon, charge, or collect from a public service provider local charges:

(a) imposed on the basis of the gross revenues of the public service provider;

(b) derived from sales, use, or both sales and use of the service within the county or municipality; and

(c) in a total amount that is greater than 6% of gross revenues.

(3) The determination of gross revenues under this section may not include:

(a) the sale of gas or electricity as special fuel for motor vehicles; or

(b) a local charge.

(4) This section may not be construed to:

(a) affect or limit the power of counties or municipalities to impose sales and use taxes under:

(i) Title 59, Chapter 12, Sales and Use Tax Act; or

(ii) Title 10, Chapter 1, Part 3, Municipal Energy Sales and Use Tax Act; or

(b) grant any county or municipality the power to impose a local charge not otherwise provided for by law.

(5) This section takes precedence over any conflicting provision of law.

Amended by Chapter 253, 2003 General Session



Section 2 - Exemption of municipality from taxation limitation.

A municipality is exempt from this limit by a majority vote of its voters voting in a municipal election.

Enacted by Chapter 214, 1981 General Session






Article 27 - Utah Refunding Bond Act

Section 1 - Short title -- Recital of authority required on face of bonds.

This chapter shall be known and may be cited as the "Utah Refunding Bond Act." All bonds issued under the authority provided for in this chapter shall contain on their face a recital to that effect.

Enacted by Chapter 43, 1981 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Advance refunding bonds" means refunding bonds issued for the purpose of refunding outstanding bonds in advance of their maturity.

(2) "Assessments" means a special tax levied against property within a special improvement district to pay all or a portion of the costs of making improvements in the district.

(3) "Bond" means any revenue bond, general obligation bond, tax increment bond, special improvement bond, local building authority bond, or refunding bond.

(4) "General obligation bond" means any bond, note, warrant, certificate of indebtedness, or other obligation of a public body payable in whole or in part from revenues derived from ad valorem taxes and that constitutes an indebtedness within the meaning of any applicable constitutional or statutory debt limitation.

(5) "Governing body" means the council, commission, county legislative body, board of directors, board of trustees, board of education, board of regents, or other legislative body of a public body designated in this chapter that is vested with the legislative powers of the public body, and, with respect to the state, the State Bonding Commission created by Section 63B-1-201.

(6) "Government obligations" means:

(a) direct obligations of the United States of America, or other securities, the principal of and interest on which are unconditionally guaranteed by the United States of America; or

(b) obligations of any state, territory, or possession of the United States, or of any of the political subdivisions of any state, territory, or possession of the United States, or of the District of Columbia described in Section 103(a), Internal Revenue Code of 1986.

(7) "Issuer" means the public body issuing any bond or bonds.

(8) "Public body" means the state or any agency, authority, instrumentality, or institution of the state, or any municipal or quasi-municipal corporation, political subdivision, agency, school district, local district, special service district, or other governmental entity now or hereafter existing under the laws of the state.

(9) "Refunding bonds" means bonds issued under the authority of this chapter for the purpose of refunding outstanding bonds.

(10) "Resolution" means a resolution of the governing body of a public body taking formal action under this chapter.

(11) "Revenue bond" means any bond, note, warrant, certificate of indebtedness, or other obligation for the payment of money issued by a public body or any predecessor of any public body and that is payable from designated revenues not derived from ad valorem taxes or from a special fund composed of revenues not derived from ad valorem taxes, but excluding all of the following:

(a) any obligation constituting an indebtedness within the meaning of any applicable constitutional or statutory debt limitation;

(b) any obligation issued in anticipation of the collection of taxes, where the entire issue matures not later than one year from the date of the issue; and

(c) any special improvement bond.

(12) "Special improvement bond" means any bond, note, warrant, certificate of indebtedness, or other obligation of a public body or any predecessor of any public body that is payable from assessments levied on benefitted property and from any special improvement guaranty fund.

(13) "Special improvement guaranty fund" means any special improvement guaranty fund established under Title 10, Chapter 6, Uniform Fiscal Procedures Act for Utah Cities; Title 11, Chapter 42, Assessment Area Act; or any predecessor or similar statute.

(14) "Tax increment bond" means any bond, note, warrant, certificate of indebtedness, or other obligation of a public body issued under authority of Title 17C, Limited Purpose Local Government Entities - Community Development and Renewal Agencies Act.

Amended by Chapter 279, 2010 General Session



Section 3 - Action by resolution of governing body -- Purposes for bond issue -- Exchange or sale -- Interest rate limitations inapplicable -- Principal amount -- Investment of proceeds -- Safekeeping and application of proceeds -- Computing indebtedness -- Payment of bonds -- Combination issues -- Laws applicable to issuance -- Payment from taxes or pledged revenues.

(1) Any formal action taken by the governing body of a public body under the authority of this chapter may be taken by resolution of that governing body.

(2) (a) The governing body of any public body may by resolution provide for the issuance of refunding bonds to refund outstanding bonds issued by the public body or its predecessor, either prior to or after the effective date of this chapter, only:

(i) to pay or discharge all or any part of any outstanding series or issue of bonds, including applicable interest, in arrears or about to become due and for which sufficient funds are not available;

(ii) to achieve a savings; or

(iii) to achieve another objective that the governing body finds to be beneficial to the public body.

(b) Any refunding bonds may be delivered in exchange for the outstanding bonds being refunded or may be sold in a manner, at terms, with details, and at a price above, at, or below par as the governing body determines advisable. The refunding bonds may be issued without an election, unless an election is required by the Utah Constitution.

(c) The governing body may, by resolution, delegate to one or more officers of the local political subdivision the authority to:

(i) in accordance with and within the parameters set forth in the resolution, approve the final interest rate or rates, price, principal amount, maturity or maturities, redemption features, and other terms of the bond; and

(ii) approve and execute all documents relating to the issuance of a bond.

(d) It is the express intention of the Legislature that interest rate limitations elsewhere appearing in the laws of the state not apply to nor limit the rates of interest borne by refunding bonds.

(3) Advance refunding bonds may be issued in a principal amount in excess of the principal amount of the bonds to be refunded as determined by the governing body. This amount may be equal to the full amount required to pay the principal of, interest on, and redemption premiums, if any, due in connection with the bonds to be refunded to and including their dates of maturity or redemption in accordance with the advance refunding plan adopted by the governing body, together with all costs incurred in accomplishing this refunding. The principal amount of refunding bonds may be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the retirement or redemption of the bonds to be refunded. Any reserves held or taxes levied or collected to secure the bonds to be refunded may be applied to the redemption or retirement of the bonds, or otherwise, as the governing body may determine.

(4) Prior to the application of the proceeds derived from the sale of advance refunding bonds to the purposes for which the bonds have been issued, these proceeds, together with any other legally available funds, including reserve funds, may be invested and reinvested only in government obligations maturing at such times as may be required to provide funds sufficient to pay principal of, interest on, and redemption premiums, if any, due in connection with the bonds to be refunded or the advance refunding bonds, or both, in accordance with the advance refunding plan. To the extent incidental expenses have been capitalized, these bond proceeds may be used to defray these expenses.

(5) The governing body may contract regarding the safekeeping and application of the proceeds of sale of advance refunding bonds and other funds included with them and the income from them, including the right to appoint a trustee, which may be any trust company or state or national bank having powers of a trust company inside or outside the state. The governing body may provide in the advance refunding plan that until such money is required to redeem or retire the bonds to be refunded, the advance refunding bond proceeds and other funds, and the income from them, shall be used to pay and secure payment of principal of, interest on, and redemption premiums, if any, due in connection with all or a portion of the advance refunding bonds or the bonds being refunded, or both.

(6) In computing indebtedness for the purpose of any applicable constitutional or statutory debt limitation, there shall be deducted from the amount of outstanding indebtedness the principal amount of outstanding general obligation bonds for the payment of which there has been dedicated and deposited in escrow government obligations, the principal of or interest on which, or both, will be sufficient to provide for the payment of these general obligation bonds as to principal, interest, and redemption premiums, if any, when due at maturity or upon some earlier date upon which the bonds have been called for redemption in accordance with their terms.

(7) When a public body has irrevocably set aside for and pledged to the payment of bonds to be refunded proceeds of advance refunding bonds and other money in amounts which, together with known earned income from their investment, will be sufficient in amount to pay the principal of, interest on, and any redemption premiums due on the bonds to be refunded as the same become due and to accomplish the refunding as scheduled, the refunded bonds shall be considered duly paid and discharged for the purpose of any applicable constitutional or statutory debt limitation.

(8) Refunding bonds and bonds issued for any other purpose may be issued separately or issued in combination in one or more series or issues by the same issuer.

(9) Except as specifically provided in this section, refunding bonds issued under this chapter shall be issued in accordance with the provisions of law applicable to the type of bonds of the issuer being refunded in effect either at the time of the issuance of the refunding bonds or at the time of issuance of the bonds to be refunded. Refunding bonds and coupons, if any, pertaining to them may bear facsimile signatures as provided in Section 11-14-304.

(10) Refunding bonds may be made payable from any taxes or pledged revenues, or both, or any assessments, special improvement guaranty funds, or other funds which might be legally pledged for the payment of the bonds to be refunded at the time of the issuance of the refunding bonds or at the time of the issuance of the bonds to be refunded, as the governing body may determine.

Amended by Chapter 145, 2011 General Session

Amended by Chapter 342, 2011 General Session



Section 3.5 - Tax levy to pay state refunding bonds -- Sinking fund -- Payments -- Abatement of tax -- Investment of fund -- Interest rates on bonds -- Security for bonds.

(1) (a) Each year after issuance of refunding bonds by the State Bonding Commission until all outstanding refunding bonds are retired, there is levied a direct annual tax on all real and personal property within the state subject to state taxation, sufficient to pay: (i) applicable refunding bond redemption premiums, if any; (ii) interest on the refunding bonds as it becomes due; and (iii) principal on the refunding bonds as it becomes due.

(b) The rate of the direct annual tax shall be fixed each year by the State Tax Commission at the rate fixed for state taxes and the tax shall be collected and the proceeds applied as provided in this chapter.

(c) The proceeds of the taxes levied under this section may be appropriated to the applicable sinking fund.

(2) A sinking fund may be created by resolution of the State Bonding Commission for administration by the state treasurer. The resolution may provide that all money deposited in the sinking fund, from whatever source, shall be used to pay debt service on the refunding bonds.

(3) The Division of Finance, on or before any interest, principal, or redemption premiums become due on the refunding bonds, shall draw warrants on the state treasury which the treasurer shall promptly pay from funds within the applicable sinking fund. The amount paid shall be transmitted immediately to the paying or transfer agent for the refunding bonds.

(4) The direct annual tax imposed under this section is abated to the extent money is available from sources, other than ad valorem taxes in the applicable sinking fund, for the payment of refunding bond interest, principal, and redemption premiums.

(5) The state treasurer may invest any money in sinking funds in accordance with Title 51, Chapter 7, State Money Management Act of 1974, until the time it is needed for the purposes for which each fund is created. All income from the investment of sinking fund money shall be deposited to that sinking fund and used for the payment of debt service on the refunding bonds.

(6) The proceedings of the State Bonding Commission may specify the rates of interest on the refunding bonds or the method, formula, or indexes by which a variable interest rate on the bonds may be determined while the bonds are outstanding.

(7) In connection with any refunding bond issued by the State Bonding Commission the state treasurer may enter into arrangements on behalf of the state with financial, and other institutions for letters of credit, standby letters of credit, reimbursement agreements, and remarketing, indexing, and tender agent agreements to secure the refunding bonds and for the payment of fees, charges, and other amounts coming due under those agreements for the purpose of enhancing the credit worthiness of the refunding bonds.

Enacted by Chapter 6, 1984 General Session



Section 4 - Publication of resolution -- Notice of bond issue -- Contest of resolution or proceeding.

(1) The governing body of any public body may provide for the publication of any resolution or other proceeding adopted by it under this chapter:

(a) in a newspaper having general circulation in the public body; and

(b) as required in Section 45-1-101.

(2) In case of a resolution or other proceeding providing for the issuance of refunding bonds (or for a combined issue of refunding bonds and bonds issued for any other purpose), the governing body may, instead of publishing the entire resolution or other proceeding, publish a notice of bonds to be issued, entitled accordingly, and containing:

(a) the name of the issuer;

(b) the purposes of the issue;

(c) the maximum principal amount which may be issued;

(d) the maximum number of years over which the bonds may mature;

(e) the maximum interest rate which the bonds may bear;

(f) the maximum discount from par, expressed as a percentage of principal amount, at which the bonds may be sold;

(g) a general description of the security pledged for repayment of the bonds; and

(h) the times and place where a copy of the resolution or other proceeding authorizing the issuance of the bonds may be examined, which shall be at an office of the governing body identified in the notice, during regular business hours of the governing body as described in the notice and for a period of at least 30 days after the publication of the notice.

(3) For a period of 30 days after the publication, any person in interest shall have the right to contest the legality of the resolution or proceeding or any bonds which may be so authorized or any provisions made for the security and payment of these bonds; and after this time no person shall have any cause of action to contest the regularity, formality, or legality thereof for any cause.

Amended by Chapter 145, 2011 General Session



Section 5 - Negotiability of bonds -- Intent and construction of chapter -- Budget for payment of bonds -- Proceedings limited to those required by chapter -- No election required -- Application of chapter.

(1) Refunding bonds shall have all the qualities of negotiable paper, shall be incontestable in the hands of bona fide purchasers or holders for value, and are not invalid for any irregularity or defect in the proceedings for their issuance and sale. This chapter is intended to afford an alternative method for the issuance of refunding bonds by public bodies and may not be construed to deprive any public body of the right to issue bonds for refunding purposes under authority of any other statute, but this chapter, nevertheless, shall constitute full authority for the issue and sale of refunding bonds by public bodies. Section 11-1-1, however, is not applicable to refunding bonds.

(2) Any public body subject to any budget law shall in its annual budget make proper provision for the payment of principal and interest currently falling due on refunding bonds, but no provision need be made in the budget prior to the issuance of the refunding bonds for their issuance or for the expenditure of the proceeds from them.

(3) (a) No ordinance, resolution, or proceeding concerning the issuance of refunding bonds nor the publication of any resolution, proceeding, or notice relating to the issuance of the refunding bonds shall be necessary except as specifically required by this chapter.

(b) A publication made under this chapter may be made:

(i) in any newspaper in which legal notices may be published under the laws of Utah, without regard to its designation as the official journal or newspaper of the public body; and

(ii) as required in Section 45-1-101.

(4) No resolution adopted or proceeding taken under this chapter shall be subject to any referendum petition or to an election other than as required by this chapter. All proceedings adopted under this chapter may be adopted on a single reading at any legally-convened meeting of the governing body. This chapter shall apply to all bonds issued and outstanding at the time this chapter takes effect as well as to bonds issued after this chapter takes effect.

Amended by Chapter 378, 2010 General Session



Section 6 - Bonds and interest exempt from taxation except corporate franchise tax.

All refunding bonds, and interest accruing on them, shall be exempt from all taxation in this state, except for the corporate franchise tax.

Amended by Chapter 61, 1984 General Session



Section 7 - Chapter inapplicable to anticipation bonds and obligations.

This chapter does not apply to bonds or obligations issued in anticipation of the collection of taxes where the entire issue matures not later than one year from the date of the issue.

Amended by Chapter 142, 1987 General Session



Section 8 - Chapter controlling in conflict of laws.

To the extent that provisions of this chapter shall be in conflict with any other law or laws, the provisions of this chapter shall be controlling.

Enacted by Chapter 43, 1981 General Session



Section 9 - Prerequisites to issuance of state general obligation refunding bonds.

No general obligation refunding bonds of the state may be issued under this chapter, unless (a) the tax provided in Section 11-27-3.5 is sufficient to pay annual interest and to pay the principal of the refunding bonds within 20 years from the final passage of the law authorizing the bonds to be refunded thereby, or (b) the legislature has approved the issuance of general obligation refunding bonds and provided for levying a tax annually, sufficient to pay the annual interest and to pay the principal of the general obligation refunding bonds within 20 years from the final passage of the law approving the refunding bonds as provided in Article XIII, Sec. 2(11), Utah Constitution.

Enacted by Chapter 6, 1984 General Session



Section 10 - Legal investment status of refunding bonds.

Refunding bonds issued under this chapter are legal investments for all state trust funds, insurance companies, banks, trust companies, and the state school fund, and may be used as collateral to secure legal obligations.

Enacted by Chapter 6, 1984 General Session






Article 30 - Utah Bond Validation Act

Section 1 - Short title.

This chapter is known as the "Utah Bond Validation Act."

Enacted by Chapter 197, 1987 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Attorney general" means the attorney general of the state or one of his assistants.

(2) "Bonds" means any evidence or contract of indebtedness that is issued or authorized by a public body, including, without limitation, bonds, refunding bonds, advance refunding bonds, bond anticipation notes, tax anticipation notes, notes, certificates of indebtedness, warrants, commercial paper, contracts, and leases, whether they are general obligations of the issuing public body or are payable solely from a specified source, including annual appropriations by the public body.

(3) "County attorney" means the county attorney of a county or one of his assistants.

(4) "Lease" means any lease agreement, lease purchase agreement, and installment purchase agreement, and any certificate of interest or participation in any of the foregoing. Reference in this chapter to issuance of bonds includes execution and delivery of leases.

(5) "Person" means any person, association, corporation, or other entity.

(6) "Public body" means the state or any agency, authority, instrumentality, or institution of the state, or any county, municipality, quasi-municipal corporation, school district, local district, special service district, political subdivision, or other governmental entity existing under the laws of the state, whether or not possessed of any taxing power. With respect to leases, public body, as used in this chapter, refers to the public body which is the lessee, or is otherwise the obligor with respect to payment under any such leases.

(7) "Refunding bonds" means any bonds that are issued to refund outstanding bonds, including both refunding bonds and advance refunding bonds.

(8) "State" means the state of Utah.

(9) "Validity" means any matter relating to the legality and validity of the bonds and the security therefor, including, without limitation, the legality and validity of:

(a) a public body's authority to issue and deliver the bonds;

(b) any ordinance, resolution, or statute granting the public body authority to issue and deliver the bonds;

(c) all proceedings, elections, if any, and any other actions taken or to be taken in connection with the issuance, sale, or delivery of the bonds;

(d) the purpose, location, or manner of the expenditure of funds;

(e) the organization or boundaries of the public body;

(f) any assessments, taxes, rates, rentals, fees, charges, or tolls levied or that may be levied in connection with the bonds;

(g) any lien, proceeding, or other remedy for the collection of those assessments, taxes, rates, rentals, fees, charges, or tolls;

(h) any contract or lease executed or to be executed in connection with the bonds;

(i) the pledge of any taxes, revenues, receipts, rentals, or property, or encumbrance thereon or security interest therein to secure the bonds; and

(j) any covenants or provisions contained in or to be contained in the bonds. If any deed, will, statute, resolution, ordinance, lease, indenture, contract, franchise, or other instrument may have an effect on any of the aforementioned, validity also means a declaration of the validity and legality thereof and of rights, status, or other legal relations arising therefrom.

Amended by Chapter 378, 2010 General Session



Section 3 - Petition to establish validity of bonds -- Contents -- Court action.

(1) A public body may, at any time after it has authorized the issuance of bonds for other than a project financing involving more than one series of bonds to finance such project or at any time after it has authorized the issuance of the first series of bonds to finance a project in more than one series, but before the issuance and delivery of any such bonds or such first series of bonds, as the case may be, file a petition to establish the validity of such bonds.

(2) The petition shall be filed in the district court of the county in which the public body maintains its principal office, and shall name as defendants all taxpayers, property owners, citizens of the public body, including nonresidents owning property or subject to taxation therein, all other persons having or claiming any right, title, or interest in any property or funds affected by or to be affected by the bonds, all parties to any contract or instrument which is part of the validation proceedings, and, pursuant to Section 11-30-6, either the attorney general or the county attorney of the county in which the largest expenditure of proceeds of the bonds is expected to be made.

(3) The petition shall set forth and affirm, by proper allegation of law and fact:

(a) the statutory authority by which the petition is filed;

(b) the statutory authority by which the public body authorized the issuance of the bonds;

(c) the ordinance, resolution, or other proceedings by which the public body authorized the issuance and delivery of the bonds;

(d) the holding of an election and the results of that election, if an election was required;

(e) the purpose of the bonds; and

(f) the source of funds from which the bonds are to be paid.

(4) The petitioner may set forth any additional information with respect to such bonds and any questions of law or fact concerning the validity of the bonds that the petitioner desires the court to adjudicate separately in rendering its judgment, as well as those allegations of law or fact necessary to its consideration.

(5) The petitioner shall then petition the court to render judgment affirming the validity of the bonds and to pass upon any questions for separate adjudication set forth in the petition. Any petitioner may amend or supplement the petition at any time on or before the hearing, but not thereafter without permission of the court.

(6) No amendment or supplement may require republication of the order unless there has been a change in the issuer or there has been a substantial change in the use of the proceeds or the manner of repayment of the bonds.

Enacted by Chapter 197, 1987 General Session



Section 4 - Hearing on petition.

Upon the filing of the petition, the court shall issue an order in the form of a notice against all defendants requiring them to appear at a time and place to be designated in the order, and to show cause why the prayers of the petition should not be granted. The time of the hearing shall be not less than 20 nor more than 30 days from the date of the issuing of the order. The place of the hearing shall be within the county in which the petition is filed. The order shall set forth a general description of the petition but need not set forth the entire petition or any attached exhibits.

Enacted by Chapter 197, 1987 General Session



Section 5 - Publication of order for hearing.

(1) Prior to the date set for hearing, the clerk of the court shall cause the order to be published:

(a) once each week for three consecutive weeks:

(i) in a newspaper published or of general circulation within the boundaries of the public body; or

(ii) if the public body has no defined boundaries or there is no newspaper published or of general circulation within the defined boundaries, a newspaper reasonably calculated to notify all parties, which has been approved by the court; and

(b) in accordance with Section 45-1-101 for three weeks.

(2) If a refunding bond is being validated, all holders of the bonds to be refunded may be made defendants to the action, in which case notice may be made, and if so made shall be considered sufficient, by mailing a copy of the order to each holder's last-known address.

(3) By publication of the order, all defendants shall have been duly served and shall be parties to the proceedings.

Amended by Chapter 388, 2009 General Session



Section 6 - Contest of petition by attorney general or county attorney -- Attorney general and county attorney as parties.

(1) A copy of the petition and order shall be served on the attorney general at least 20 days before the hearing. Upon receipt of the petition, the attorney general shall carefully examine the petition and, if the petition is believed to be defective, insufficient, or untrue, or if, in the attorney general's opinion, a reasonable question exists as to the validity of the bonds, the attorney general shall contest the petition. If neither of those conditions exists or if one or more other parties to the action will, in the attorney general's opinion, competently contest the petition, the attorney general may, upon approval of the court, be dismissed as a defendant.

(2) If the petition is filed by the state or any agency, authority, instrumentality, or institution of the state, the attorney general may not be made a party to the proceeding and notice shall be served on the county attorney in the county in which the largest expenditure of the proceeds of the bonds is expected to be made. That county attorney shall then in all respects perform the role of the attorney general as set forth in this section.

(3) The attorney general or county attorney, as the case may be, may waive his right of appeal and that waiver shall be binding on all successors and assigns.

(4) All costs of the attorney general or county attorney incurred in performing duties imposed by this section shall be reimbursed from the proceeds of the bonds if the bonds are issued.

Enacted by Chapter 197, 1987 General Session



Section 7 - Pleadings -- Questions of law and fact -- Judgment.

(1) A defendant may file, amend, or supplement any pleading to the proceeding at any time on or before the hearing, but not after the hearing begins, unless permission is given by the court.

(2) At the time and place designated in the order, the court shall:

(a) proceed to hear and determine all questions of law and fact; and

(b) enter orders that will best enable the court properly to try and determine all questions of law and fact and to enter a judgment with the least possible delay.

(3) The judgment shall be based upon a written opinion of the court that:

(a) makes findings of fact; and

(b) separately states the court's conclusions of law.

(4) To the extent possible and practicable under the circumstances, the court shall render final judgment within 10 days after the day on which the hearing is concluded.

Amended by Chapter 134, 2012 General Session



Section 8 - Injunction -- Other orders.

(1) Upon motion of the public body to the court in which the validation proceeding is pending, whether before or after the date set for hearing, the court may:

(a) enjoin the commencement, prosecution, or maintenance of any other action involving the validity of the bonds;

(b) order all other actions or proceedings consolidated with the validation proceeding pending before the court; and

(c) make orders that are necessary or proper to effect consolidation or to avoid unnecessary costs or delays.

(2) The orders described in Subsection (1) are not appealable.

Amended by Chapter 134, 2012 General Session



Section 9 - Failure of validity based on substantial defects or material errors and omissions.

No court may fail to declare bonds valid under this chapter unless the court finds substantial defects or material errors and omissions in the issuance of the bonds. Matters of form shall be disregarded.

Enacted by Chapter 197, 1987 General Session



Section 10 - Appeals to Supreme Court.

(1) An appeal may be taken only to the Supreme Court and may be taken only by a party appearing at the hearing.

(2) No appeal is allowed unless the notice of appeal is filed within 10 days after the date of entry of the judgment.

(3) The Supreme Court shall expedite and give priority to the docketing, briefing, hearing, and decision on appeal.

Amended by Chapter 134, 2012 General Session



Section 11 - Final judgment -- Permanent injunction.

(1) If the judgment upholds the validity of the bonds, and no appeal is taken, or if an appeal is taken from any judgment and at any time thereafter a judgment is rendered holding the bonds to be valid, the judgment shall, notwithstanding any other provision of law, including, without limitation, Rules 55(c) and 60(b) of the Utah Rules of Civil Procedure, be binding and conclusive as to the validity of the bonds against the public body issuing the bonds and all other parties to the petition, and shall constitute a permanent injunction against the institution by any person of any action or proceeding contesting the validity of the bonds or any other matter adjudicated or that might have been adjudicated in the proceedings.

(2) After a final judgment has been entered holding the bonds to be valid, as to any action or proceeding contesting the validity of the bonds or any other matter adjudicated or that might have been adjudicated in the proceedings: (a) no court has jurisdiction to adjudicate such matters; and (b) all rights of taxpayers, citizens, and others to litigate such matters shall lapse.

Enacted by Chapter 197, 1987 General Session



Section 12 - No challenge based on procedural error.

No bond validated under this chapter may be challenged because the validation proceeding was not in compliance with this chapter unless the deficiency renders the proceeding in any way unconstitutional.

Enacted by Chapter 197, 1987 General Session



Section 13 - Chapter controlling in conflict of laws.

To the extent that provisions of this chapter are in conflict with any other law, the provisions of this chapter are controlling.

Enacted by Chapter 197, 1987 General Session






Article 31 - Utah Public Finance Act

Section 1 - Short title.

This chapter is known as the "Utah Public Finance Act."

Enacted by Chapter 199, 1987 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Bonds" means any evidence or contract of indebtedness that is issued or authorized by a public body, including, without limitation, bonds, refunding bonds, advance refunding bonds, bond anticipation notes, tax anticipation notes, notes, certificates of indebtedness, warrants, commercial paper, contracts, and leases, whether they are general obligations of the issuing public body or are payable solely from a specified source, including annual appropriations by the public body.

(2) "Legislative body" means, with respect to any action to be taken by a public body with respect to bonds, the board, commission, council, agency, or other similar body authorized by law to take legislative action on behalf of the public body, and in the case of the state, the Legislature, the state treasurer, the commission created under Section 63B-1-201, and any other entities the Legislature designates.

(3) "Public body" means the state and any public department, public agency, or other public entity existing under the laws of the state, including, without limitation, any agency, authority, instrumentality, or institution of the state, and any county, city, town, municipal corporation, quasi-municipal corporation, state university or college, school district, special service district, local district, separate legal or administrative entity created under the Interlocal Cooperation Act or other joint agreement entity, community development and renewal agency, and any other political subdivision, public authority, public agency, or public trust existing under the laws of the state.

Amended by Chapter 378, 2010 General Session



Section 3 - Issuance of bonds -- Registration for offer and sale.

(1) Any bonds authorized by law to be issued may be issued without regard to the treatment of interest on those bonds for purposes of federal income taxation.

(2) (a) Any public body authorized to issue bonds may take any actions and enter into any agreements necessary or appropriate to register or qualify the bonds described in this section for offer and sale under the federal or any state's or nation's securities laws and to comply with those laws.

(b) Those actions and agreements on behalf of the state may be taken and entered into by the commission created under Section 63B-1-201 or by the state treasurer, as appropriate.

Amended by Chapter 12, 2001 General Session






Article 32 - Utah Interlocal Financing Authority Act

Section 1 - Short title.

(1) This chapter shall be known as the "Utah Interlocal Financing Authority Act."

(2) All bonds issued pursuant to authority of this chapter shall contain on their face a recital to that effect.

Enacted by Chapter 143, 1987 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Assignment agreement" means the agreement, security agreement, indenture, or other documentation by which the county transfers the delinquent tax receivables to the authority in consideration of the amounts paid by the authority under the assignment agreement, as provided in this chapter.

(2) "Bonds" means any bonds, notes, or other evidence of indebtedness of the financing authority issued under this chapter.

(3) "Delinquent tax receivables" means those ad valorem tangible property taxes levied within any county, for any year, which remain unpaid and owing the participant members within the county, as of January 15 of the following year, plus any interest and penalties accruing or assessed to them.

(4) "Financing authority" or "authority" means a nonprofit corporation organized under this chapter by a county on behalf of the participant members within the county as the financing authority for the participant members solely for the purpose of financing the assignment of the delinquent tax receivables of the participant members for which it was created.

(5) "Governing body" means the council, commission, county legislative body, board of education, board of trustees, or any other governing entity of a public body in which the legislative powers of the public body are vested.

(6) "Participant members" means those public bodies, including the county, the governing bodies of which approve the creation of an authority as provided in Section 11-32-3 and on whose behalf the authority acts.

(7) "Public body" means any city, town, county, school district, special service district, local district, community development and renewal agency, or any other entity entitled to receive ad valorem property taxes, existing under the laws of the state.

Amended by Chapter 360, 2008 General Session



Section 3 - Creation of county interlocal finance authority as nonprofit corporation -- Organization -- Acquisition of delinquent tax receivables -- Personnel -- Duties of elected attorney and treasurer.

(1) The governing body of any county within the state may, by resolution, organize a nonprofit corporation as the financing authority for the county on behalf of public bodies within the county under this chapter, following the procedures set out in Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, solely for the purpose of accomplishing the public purposes for which the public bodies exist by financing the sale or assignment of the delinquent tax receivables within the county to the financing authority. The authority shall be known as the "Interlocal Finance Authority of (name of county)."

(2) If the governing body of any county creates an authority on behalf of any other public body within the county, the resolution shall further state the name or names of the other public bodies. A certified copy of the resolution creating the authority shall be delivered to the governing body of the other public bodies. The governing bodies of each of the other public bodies shall either approve or reject the creation of the authority, but if no action has been taken within 30 days of delivery of the certified copy of the resolution to the governing body it shall be considered rejected.

(3) Following the approval, rejection, or considered rejection of the resolution by the governing bodies of each of the public bodies listed in the initial resolution, the county shall then amend the resolution to delete the public bodies rejecting the resolution and shall list the participant members of the authority.

(4) The governing bodies of the participant members shall approve the articles of incorporation and bylaws of the authority. Members of governing bodies of each of the participant members, or a paid employee of the governing body designated by the member, shall be selected to form and shall act as the board of trustees of the authority. The powers of the board of trustees may be vested in an executive committee to be selected from among the board of trustees by the members of the board of trustees. The articles of incorporation and bylaws shall provide that the members of the board of trustees of the authority may be removed and replaced by the governing body from which such member was selected at any time in its discretion. A majority of the governing bodies of the participant members, based upon a percentage of the property taxes levied for the year preceding the then current year, within the county may, alter or change the structure, organization, programs, or activities of the financing authority, subject to the rights of the holders of the authority's bonds and parties to its other obligations.

(5) Each financing authority may acquire by assignment the delinquent tax receivables of the participant members creating the financing authority, in accordance with the procedures and subject to the limitations of this chapter, in order to accomplish the public purposes for which the participant members exist.

(6) Except as limited by Subsection (7), a financing authority may contract for or employ all staff and other personnel necessary for the purpose of performing its functions and activities, including contracting with the participant members within the county that created it to utilize any of the personnel, property, or facilities of any of the participant members for that purpose. The authority may be reimbursed for such costs by the participant member as provided in its articles of incorporation or bylaws.

(7) (a) With respect to any county that creates a financing authority and which has an elected attorney or treasurer, or both, the elected attorney shall be the legal advisor to and provide all legal services for the authority, and the elected treasurer shall provide all accounting services for the authority. The authority shall reimburse the county for legal and accounting services so furnished by the county, based upon the actual cost of the services, including reasonable amounts allocated by the county for overhead, employee fringe benefits, and general and administrative expenses.

(b) The provisions of Subsection (7) may not prevent the financing authority from obtaining the accounting or auditing services from outside accountants or auditors with the consent of the elected treasurer and the governing bodies or from obtaining legal services from outside attorneys with the consent of the elected attorney and the governing bodies. The provisions of this subsection may not prevent the authority from obtaining the opinions of outside attorneys or accountants which are necessary for the issuance of the bonds of the authority.

(c) If 50% or more of the governing bodies of the participant members, based upon property taxes charged for the preceding year as a percentage of all of the property taxes charged within the county for that year, find it advisable that the authority retain legal or accounting services other than as described in Subsection (7)(a) they may direct the board of trustees to do so.

Amended by Chapter 300, 2000 General Session



Section 3.5 - Entry into an established interlocal finance authority -- Withdrawal from an interlocal finance authority -- Effect of outstanding debt -- Effect on organization.

(1) The governing body of any public body, which is not at that time a member of a financing authority established in the county in which the public body is located, may, by resolution, elect to join the authority.

(2) The resolution shall state the name of the public body and that the public body thereby petitions for membership in the authority. A certified copy of the resolution shall be delivered to the authority.

(3) The public body shall become a participant member of the authority, upon receipt by the authority of the resolution, but only with respect to any financing initiated after the public body has become a member of the authority.

(4) A participant member may elect to withdraw from an authority by resolution adopted by the governing body of the participant member following:

(a) the payment of all outstanding bonds for which a participant member's delinquent tax receivables have been assigned;

(b) the distribution of remaining amounts as provided in Section 11-32-15; and

(c) satisfactory completion of any independent accounting audits requested by the authority or the county.

(5) The resolution of the governing body of the public body which is withdrawing its membership shall state the name of the public body it represents and that the public body thereby petitions for withdrawal from the authority. A certified copy of the resolution shall be delivered to the authority. The membership of the public body in the authority shall terminate upon receipt of the resolution by the authority.

(6) A public body which has withdrawn from membership in an authority may elect to join such authority to participate in future financings by the authority.

(7) (a) By resolution of its governing body, a participant member may elect not to participate in future financings of the authority. Such election shall be effective upon delivery of a certified copy of the resolution to the authority.

(b) In addition to the method outlined in Subsection (7)(a), a participant member may be considered to have elected not to participate in future financings in any reasonable manner selected by the authority.

(8) For purposes of determining the presence of a quorum of the board of trustees or for other purposes, the board of trustees of an authority may treat participant members which have elected or are considered to have elected not to participate in a financing as not being participant members.

(9) The composition organization of the authority shall change upon the entrance, election to participate, election not to participate, or withdrawal of a participant member.

Amended by Chapter 324, 2010 General Session



Section 4 - Assignment of rights to receive delinquent tax receivables to financing authority -- Documentation -- Agreement.

(1) At any time following the date of delinquency for property in Title 59, Chapter 2, Part 13, the governing body of any county desiring to implement the provisions of this chapter by assigning the delinquent tax receivables of the participant members to its authority shall ascertain the amount of delinquent taxes owed to the participant members within the county. After ascertaining the amount of delinquent tax receivables owed, the governing body of the county may, as agent for the other participant members, assign the rights of the participant members to receive the delinquent tax receivables, in whole or in part, as designated by the governing body of the county, to the financing authority. The assignment of rights described above shall take the form of an assignment of an account receivables. The purchase price paid by the authority may be equal to, greater than, or less than the amount of the delinquent tax receivables sold to the authority. The documentation by which the transfer of the delinquent tax receivables are made shall contain the following:

(a) the tax year or years for which the delinquent taxes owing were levied;

(b) the amount of taxes, interest, and penalties due to the participant members with respect to the tax years as of the date the accounts are assigned;

(c) the tax identification numbers or other descriptions of the specific properties with respect to which the delinquent tax receivables are being assigned;

(d) the interest rate at which the delinquent taxes subject to the assignment bear interest pursuant to Section 59-2-1331;

(e) the discount or premium, if any, at which the account is assigned;

(f) a certificate representing the transfer of the rights of the county and the other participant members to receive the amounts due and owing the county and the other participant members with respect to the delinquent tax receivables transferred; and

(g) certification by the governing body of the county that all amounts received by the county with respect to the delinquent taxes, interest, and penalties assigned to the authority and owed to the county and the other participant members, for the tax years specified, upon the specified property, and the additional interest and penalties to accrue on the delinquent amounts, shall be deposited upon receipt into a special fund of the county created for this purpose and shall be used solely to pay the amounts falling due to the financing authority as specified in the assignment agreement.

(2) The assignment agreement shall contain a statement to the effect that any amounts falling due under it are payable solely from a special fund into which the county shall pay the amounts collected with respect to the delinquent tax receivables pledged and shall state that under no circumstances may the county or any of the other participant members be required to use any other funds, property, or money of the county or the other participant members or to levy any tax to satisfy amounts due under the agreement.

Amended by Chapter 181, 1995 General Session



Section 5 - Bonds authorized to pay costs of purchase of delinquent tax receivables.

(1) A financing authority may issue and sell its bonds on behalf of the participant members for the purpose of:

(a) paying the costs of purchasing the delinquent tax receivables of the participant members;

(b) paying the costs associated with the issuance of the bonds, including fees and premiums for letters of credit, bond insurance, or other forms of credit enhancement; and

(c) funding any reserve funds with respect to the bonds.

(2) The aggregate principal amount of any bonds issued pursuant to this section may not exceed 90% of the delinquent tax receivables to be purchased with the proceeds of the bonds.

(3) Bonds shall be fully negotiable for all purposes, shall bear such date or dates, shall be issued in such denominations and in such form, shall be serial bonds or term bonds, or both, shall mature at such times not exceeding 4-1/2 years from date of issue, shall bear such interest rate or rates, shall have such registration privileges, shall be executed in such manner, and shall be payable at such places and in such medium of payment as specified by the board of trustees of the financing authority in the proceedings authorizing the bonds.

(4) The bonds may bear interest at a variable interest rate as the board of trustees may authorize. The board of trustees may establish a method, formula, or index pursuant to which the interest rate on the bonds may be determined from time to time.

(5) The board of trustees of the financing authority may provide for an option to redeem all or a part of the bonds issued prior to maturity upon terms established by it. The bonds shall be sold at public or private sale upon the terms, in the manner, and at such prices, either at, in excess of, or below their face value, as determined by the board of trustees of the financing authority. Bonds may be issued in one or more series. No person executing any bond or assignment agreement under this chapter is subject to personal liability or accountability by reason of this. Bonds shall be authorized, executed, and issued in accordance with this chapter, the articles of incorporation, and the bylaws of the financing authority. No bonds may be issued by a financing authority unless the issuance of the bonds and the terms of the bonds have been approved by the governing body of the county.

Enacted by Chapter 143, 1987 General Session



Section 6 - Payment of bonds.

(1) Except as secured as provided in Subsection 11-32-7(1)(c), all bonds issued by a financing authority and the interest and premium, if any, on them, shall be payable solely out of amounts received by the authority under the assignment agreement with respect to the delinquent tax receivables acquired with the proceeds of that issue of bonds and from the proceeds of the bonds. All bonds shall so state on their face.

(2) The amounts payable by the county or the participant members under the assignment agreement shall be payable solely from a special fund into which the county shall pay all of the amounts received with respect to the delinquent tax receivables covered by the assignment agreement. All bonds shall so state on their face.

(3) Nothing in this chapter may be construed as requiring the state of Utah or any political subdivision of the state to pay any amounts due on any bond issued under this chapter, or, except for the county and the other participant members, to pay any amount due to a financing authority under the terms of any assignment agreement.

(4) Except with respect to the delinquent tax receivables pledged, nothing in this chapter may be construed as requiring the county or any participant member to appropriate any money to pay principal of or interest on the bonds or the amounts due under any assignment agreement.

(5) If a county or any participant member fails to pay any amounts due to an authority under any assignment agreement, the authority may compel the county to take the necessary legal action to collect the delinquent tax receivables covered by the assignment agreement and to use any or all of the statutory means it has to collect the delinquent taxes.

Enacted by Chapter 143, 1987 General Session



Section 7 - Bond principal and interest -- Security agreements -- Trustee.

(1) The principal of and interest on any bonds issued under this chapter:

(a) shall be secured by a pledge and assignment of the revenues received by the financing authority under the assignment agreement with respect to the delinquent tax receivables purchased with the proceeds of the sale of these bonds;

(b) may be secured by a pledge and security interest in the assignment agreement; and

(c) may be secured by amounts held in reserve funds, letters of credit, bond insurance, surety bonds, or by such other security devices with respect to the delinquent tax receivables deemed most advantageous by the authority.

(2) The proceedings under which the bonds are authorized to be issued under this chapter and any security agreement given to secure the bonds may contain any agreements and provisions customarily contained in instruments securing bonds, including provisions respecting:

(a) the collection of the delinquent taxes covered by these proceedings or any security agreement;

(b) the terms to be incorporated in the assignment agreement with respect to the delinquent tax receivables;

(c) the creation and maintenance of reserve funds from the proceeds of sale of bonds or from the collection of the delinquent taxes;

(d) the rights and remedies available to the holders of bonds or to the trustee in the event of a default, as the board of trustees of the authority may determine in accordance with this chapter.

(3) The security agreements, trust indentures, or other security devices shall provide that following the exhaustion of all legal means of collection of the delinquent tax receivables no judgment may be entered against the authority or the county or any participant members or the state of Utah or any of its political subdivisions.

(4) The proceedings authorizing bonds under this chapter, and any security agreement securing these bonds, may provide that upon default in the payment of the principal of or interest on the bonds or in the performance of any covenant or agreement contained in the proceedings or security agreement, the payment or performance may be enforced by the appointment of a receiver for the delinquent tax receivables with power to compel the county to use the statutory means it has to collect the delinquent tax receivables and apply the revenues in accordance with these proceedings or the security agreement.

(5) No breach of a security agreement, covenant, or other agreement may impose any general obligation or liability upon, nor a charge against, the county or any participant member, nor the general credit or taxing power of this state or any of its political subdivisions.

(6) The proceedings authorizing the issuance of bonds may provide for the appointment of a trustee, which may be a trust company or bank having trust powers located in or outside of this state.

Amended by Chapter 378, 2010 General Session



Section 8 - Dissolution of financing authority.

(1) The governing body of a county may at any time dissolve a financing authority created by the county in the manner then provided in Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, subject to the limitations of this chapter.

(2) A financing authority may not be dissolved unless all outstanding bonds and other obligations of the authority are paid in full as to principal, interest, and redemption premiums, if any, or unless provision for the payment of them when due has been made.

(3) Upon the dissolution of a financing authority all assets and money of the authority remaining after a provision has been made for the payment of all outstanding bonds and obligations of the authority shall be transferred to the participant members as described in Section 11-32-15 or as agreed upon between the county and the other participant members.

Amended by Chapter 300, 2000 General Session



Section 9 - Tax exemption.

All amounts becoming due under assignment agreements and all bonds issued by a financing authority and the interest accruing on them shall be exempt from all taxation in this state, except for the corporate franchise tax.

Enacted by Chapter 143, 1987 General Session



Section 10 - Application to other laws and proceedings.

(1) This chapter is supplemental to all existing laws relating to the collection of delinquent taxes by participant members.

(2) (a) No ordinance, resolution, or proceeding in respect to any transaction authorized by this chapter is necessary except as specifically required in this chapter nor is the publication of any resolution, proceeding, or notice relating to any transaction authorized by this chapter necessary except as required by this chapter.

(b) A publication made under this chapter may be made:

(i) in a newspaper conforming to the terms of this chapter and in which legal notices may be published under the laws of Utah, without regard to the designation of it as the official journal or newspaper of the public body; and

(ii) as required in Section 45-1-101.

(c) No resolution adopted or proceeding taken under this chapter may be subject to referendum petition or to an election other than as permitted in this chapter.

(d) All proceedings adopted under this chapter may be adopted on a single reading at any legally convened meeting of the governing body or bodies or the board of trustees of the authority as appropriate.

(3) Any formal action or proceeding taken by the governing body of a county or other public body or the board of trustees of an authority under the authority of this chapter may be taken by resolution of the governing body or the board of trustees as appropriate.

(4) This chapter shall apply to all authorities created, assignment agreements executed, and bonds issued after this chapter takes effect.

(5) All proceedings taken before the effective date of this chapter by a county or other public body in connection with the creation and operation of a financing authority are validated, ratified, approved, and confirmed.

Amended by Chapter 388, 2009 General Session



Section 11 - Publication of resolutions -- Notice -- Content.

(1) The governing body of any county, or the board of trustees of any financing authority, may provide for the publication of any resolution or other proceeding adopted by it under this chapter:

(a) in a newspaper having general circulation in the county; and

(b) as required in Section 45-1-101.

(2) In case of a resolution or other proceeding providing for the issuance of bonds, the board of trustees of a financing authority may, in lieu of publishing the entire resolution or other proceeding, publish a notice of bonds to be issued, titled as such, containing:

(a) the name of the financing authority and the participant members;

(b) the purposes of the issue;

(c) the maximum principal amount which may be issued;

(d) the maximum number of years over which the bonds may mature;

(e) the maximum interest rate which the bonds may bear;

(f) the maximum discount from par, expressed as a percentage of principal amount, at which the bonds may be sold; and

(g) the time and place where a copy of the resolution or other proceedings authorizing the issuance of the bonds may be examined, which shall be at an office of the financing authority, identified in the notice, during regular business hours of the financing authority as described in the notice and for a period of at least 30 days after the publication of the notice.

(3) For a period of 30 days after the publication, any person in interest may contest the legality of the resolution or proceeding or any bonds or assignment agreements which may be authorized by them or any provisions made for the security and payment of the bonds or for the security and payment of the assignment agreement. After such time no person has any cause of action to contest the regularity, formality, or legality of same for any cause.

Amended by Chapter 388, 2009 General Session



Section 12 - Investment in and deposit of bonds.

Bonds issued under this chapter shall be securities in which all persons and organizations authorized to invest in any obligations of political subdivisions of this state, may properly and legally invest any funds, including capital belonging to them or within their control. Bonds are also declared to be securities which may properly and legally be deposited with, and received by, any state, county, or municipal officer, or agency of the state for any purpose for which the deposit of any obligations of political subdivisions of this state is authorized by law.

Enacted by Chapter 143, 1987 General Session



Section 13 - Financing authority as public entity -- Liberal construction of chapter.

A financing authority is a public entity and an instrumentality of the state performing essential governmental functions on behalf of participant members. To better enable financing authorities to perform these functions, this chapter shall be liberally construed.

Enacted by Chapter 143, 1987 General Session



Section 14 - Provisions of chapter control when conflict occurs.

To the extent that any one or more provisions of this chapter are in conflict with any other law or laws, the provisions of this chapter are controlling.

Enacted by Chapter 143, 1987 General Session



Section 15 - Special fund -- Apportionment of excess amounts.

(1) The provisions of Title 59, Revenue and Taxation, otherwise notwithstanding, delinquent taxes paid to the county on behalf of the participant members shall be paid into the special fund created with respect to the bonds issued by any authority.

(2) Following the payment of all bonds issued with respect to any delinquent tax receivables and all other amounts due and owing under any assignment agreement, amounts remaining on deposit with the authority or in the special fund created with respect to the issuance of the bonds shall be apportioned and distributed as follows:

(a) Any amounts which represent the amount by which the delinquent taxes recovered exceed the amount originally paid by the authority at the time of transfer of the delinquent tax receivables to the authority shall be distributed to the respective participant members, including the county, in the proportion of their respective taxes.

(b) Any amounts remaining following the distribution directed in Subsection (2)(a) shall be paid to the county.

Amended by Chapter 324, 2010 General Session



Section 16 - Deferral or abatement of taxes unaffected.

The provisions of this chapter may not be construed to prevent the county from exercising any of its powers to defer or abate taxes as provided by statute.

Enacted by Chapter 143, 1987 General Session



Section 17 - Anticipation of taxes to be considered in fixing tax rate.

To the extent that a participant member uses the provisions of this chapter to anticipate the collection of delinquent taxes in any given year, such participant member shall take such anticipation into account in fixing its tax rate for the following year.

Enacted by Chapter 143, 1987 General Session






Article 34 - Foreign Currency Bonds

Section 1 - Definitions.

As used in this chapter:

(1) "Bonds" means any evidence or contract of indebtedness that is issued or authorized by a public body, including, without limitation, bonds, refunding bonds, advance refunding bonds, bond anticipation notes, tax anticipation notes, notes, certificates of indebtedness, warrants, commercial paper, contracts, and leases, whether they are general obligations of the issuing public body or are payable solely from a specified source, including annual appropriations by the public body.

(2) "Public body" means the state and any public department, public agency, or other public entity existing under the laws of the state, including, without limitation, any agency, authority, instrumentality, or institution of the state, and any county, city, town, municipal corporation, quasi-municipal corporation, state university or college, school district, special service district, local district, separate legal or administrative entity created under the Interlocal Cooperation Act or other joint agreement entity, community development and renewal agency, and any other political subdivision, public authority, public agency, or public trust existing under the laws of this state.

Amended by Chapter 378, 2010 General Session



Section 2 - Bonds issued in foreign denominations -- Required conditions and agreements.

Any bonds issued by a public body may be denominated in a foreign currency, but only if, at the time of the issuance of the bonds, the public body which issues them enters into one or more foreign exchange agreements, forward exchange agreements, foreign currency exchange agreements, or other similar agreements with a bank or other financial institution, foreign or domestic, the senior unsecured long-term debt obligations of which are rated in one of the highest two rating categories by Moody's Investors Service, Inc. or Standard & Poor's Corporation or another similar nationally recognized securities rating agency, to protect the public body against the risk of a decline in the value of the United States dollar in relation to the foreign currency in which the bonds are denominated. Such agreements shall contain a provision that protects against the risk of a decline in the value of the United States dollar with respect to the interest on the bonds and the principal of the bonds to the maturity or redemption thereof. The costs of such agreements, including without limitation periodic fees and other amounts due to the other party or parties to such agreements, may be paid by the public body from the proceeds of the bonds and other revenues of the public body.

Amended by Chapter 378, 2010 General Session






Article 36a - Impact Fees Act

Section 101 - Title.

This chapter is known as the "Impact Fees Act."

Enacted by Chapter 47, 2011 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Affected entity" means each county, municipality, local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, special service district under Title 17D, Chapter 1, Special Service District Act, school district, interlocal cooperation entity established under Chapter 13, Interlocal Cooperation Act, and specified public utility:

(i) whose services or facilities are likely to require expansion or significant modification because of the facilities proposed in the proposed impact fee facilities plan; or

(ii) that has filed with the local political subdivision or private entity a copy of the general or long-range plan of the county, municipality, local district, special service district, school district, interlocal cooperation entity, or specified public utility.

(b) "Affected entity" does not include the local political subdivision or private entity that is required under Section 11-36a-501 to provide notice.

(2) "Charter school" includes:

(a) an operating charter school;

(b) an applicant for a charter school whose application has been approved by a chartering entity as provided in Title 53A, Chapter 1a, Part 5, The Utah Charter Schools Act; and

(c) an entity that is working on behalf of a charter school or approved charter applicant to develop or construct a charter school building.

(3) "Development activity" means any construction or expansion of a building, structure, or use, any change in use of a building or structure, or any changes in the use of land that creates additional demand and need for public facilities.

(4) "Development approval" means:

(a) except as provided in Subsection (4)(b), any written authorization from a local political subdivision that authorizes the commencement of development activity;

(b) development activity, for a public entity that may develop without written authorization from a local political subdivision;

(c) a written authorization from a public water supplier, as defined in Section 73-1-4, or a private water company:

(i) to reserve or provide:

(A) a water right;

(B) a system capacity; or

(C) a distribution facility; or

(ii) to deliver for a development activity:

(A) culinary water; or

(B) irrigation water; or

(d) a written authorization from a sanitary sewer authority, as defined in Section 10-9a-103:

(i) to reserve or provide:

(A) sewer collection capacity; or

(B) treatment capacity; or

(ii) to provide sewer service for a development activity.

(5) "Enactment" means:

(a) a municipal ordinance, for a municipality;

(b) a county ordinance, for a county; and

(c) a governing board resolution, for a local district, special service district, or private entity.

(6) "Encumber" means:

(a) a pledge to retire a debt; or

(b) an allocation to a current purchase order or contract.

(7) "Hookup fee" means a fee for the installation and inspection of any pipe, line, meter, or appurtenance to connect to a gas, water, sewer, storm water, power, or other utility system of a municipality, county, local district, special service district, or private entity.

(8) (a) "Impact fee" means a payment of money imposed upon new development activity as a condition of development approval to mitigate the impact of the new development on public infrastructure.

(b) "Impact fee" does not mean a tax, a special assessment, a building permit fee, a hookup fee, a fee for project improvements, or other reasonable permit or application fee.

(9) "Impact fee analysis" means the written analysis of each impact fee required by Section 11-36a-303.

(10) "Impact fee facilities plan" means the plan required by Section 11-36a-301.

(11) "Level of service" means the defined performance standard or unit of demand for each capital component of a public facility within a service area.

(12) (a) "Local political subdivision" means a county, a municipality, a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, or a special service district under Title 17D, Chapter 1, Special Service District Act.

(b) "Local political subdivision" does not mean a school district, whose impact fee activity is governed by Section 53A-20-100.5.

(13) "Private entity" means an entity in private ownership with at least 100 individual shareholders, customers, or connections, that is located in a first, second, third, or fourth class county and provides water to an applicant for development approval who is required to obtain water from the private entity either as a:

(a) specific condition of development approval by a local political subdivision acting pursuant to a prior agreement, whether written or unwritten, with the private entity; or

(b) functional condition of development approval because the private entity:

(i) has no reasonably equivalent competition in the immediate market; and

(ii) is the only realistic source of water for the applicant's development.

(14) (a) "Project improvements" means site improvements and facilities that are:

(i) planned and designed to provide service for development resulting from a development activity;

(ii) necessary for the use and convenience of the occupants or users of development resulting from a development activity; and

(iii) not identified or reimbursed as a system improvement.

(b) "Project improvements" does not mean system improvements.

(15) "Proportionate share" means the cost of public facility improvements that are roughly proportionate and reasonably related to the service demands and needs of any development activity.

(16) "Public facilities" means only the following impact fee facilities that have a life expectancy of 10 or more years and are owned or operated by or on behalf of a local political subdivision or private entity:

(a) water rights and water supply, treatment, storage, and distribution facilities;

(b) wastewater collection and treatment facilities;

(c) storm water, drainage, and flood control facilities;

(d) municipal power facilities;

(e) roadway facilities;

(f) parks, recreation facilities, open space, and trails;

(g) public safety facilities; or

(h) environmental mitigation as provided in Section 11-36a-205.

(17) (a) "Public safety facility" means:

(i) a building constructed or leased to house police, fire, or other public safety entities; or

(ii) a fire suppression vehicle costing in excess of $500,000.

(b) "Public safety facility" does not mean a jail, prison, or other place of involuntary incarceration.

(18) (a) "Roadway facilities" means a street or road that has been designated on an officially adopted subdivision plat, roadway plan, or general plan of a political subdivision, together with all necessary appurtenances.

(b) "Roadway facilities" includes associated improvements to a federal or state roadway only when the associated improvements:

(i) are necessitated by the new development; and

(ii) are not funded by the state or federal government.

(c) "Roadway facilities" does not mean federal or state roadways.

(19) (a) "Service area" means a geographic area designated by an entity that imposes an impact fee on the basis of sound planning or engineering principles in which a public facility, or a defined set of public facilities, provides service within the area.

(b) "Service area" may include the entire local political subdivision or an entire area served by a private entity.

(20) "Specified public agency" means:

(a) the state;

(b) a school district; or

(c) a charter school.

(21) (a) "System improvements" means:

(i) existing public facilities that are:

(A) identified in the impact fee analysis under Section 11-36a-304; and

(B) designed to provide services to service areas within the community at large; and

(ii) future public facilities identified in the impact fee analysis under Section 11-36a-304 that are intended to provide services to service areas within the community at large.

(b) "System improvements" does not mean project improvements.

Amended by Chapter 200, 2013 General Session



Section 201 - Impact fees.

(1) A local political subdivision or private entity shall ensure that any imposed impact fees comply with the requirements of this chapter.

(2) A local political subdivision and private entity may establish impact fees only for those public facilities defined in Section 11-36a-102.

(3) Nothing in this chapter may be construed to repeal or otherwise eliminate an impact fee in effect on the effective date of this chapter that is pledged as a source of revenues to pay bonded indebtedness that was incurred before the effective date of this chapter.

Enacted by Chapter 47, 2011 General Session



Section 202 - Prohibitions on impact fees.

(1) A local political subdivision or private entity may not:

(a) impose an impact fee to:

(i) cure deficiencies in a public facility serving existing development;

(ii) raise the established level of service of a public facility serving existing development;

(iii) recoup more than the local political subdivision's or private entity's costs actually incurred for excess capacity in an existing system improvement; or

(iv) include an expense for overhead, unless the expense is calculated pursuant to a methodology that is consistent with:

(A) generally accepted cost accounting practices; and

(B) the methodological standards set forth by the federal Office of Management and Budget for federal grant reimbursement;

(b) delay the construction of a school or charter school because of a dispute with the school or charter school over impact fees; or

(c) impose or charge any other fees as a condition of development approval unless those fees are a reasonable charge for the service provided.

(2) (a) Notwithstanding any other provision of this chapter, a political subdivision or private entity may not impose an impact fee:

(i) on residential components of development to pay for a public safety facility that is a fire suppression vehicle;

(ii) on a school district or charter school for a park, recreation facility, open space, or trail;

(iii) on a school district or charter school unless:

(A) the development resulting from the school district's or charter school's development activity directly results in a need for additional system improvements for which the impact fee is imposed; and

(B) the impact fee is calculated to cover only the school district's or charter school's proportionate share of the cost of those additional system improvements; or

(iv) to the extent that the impact fee includes a component for a law enforcement facility, on development activity for:

(A) the Utah National Guard;

(B) the Utah Highway Patrol; or

(C) a state institution of higher education that has its own police force.

(b) (i) Notwithstanding any other provision of this chapter, a political subdivision or private entity may not impose an impact fee on development activity that consists of the construction of a school, whether by a school district or a charter school, if:

(A) the school is intended to replace another school, whether on the same or a different parcel;

(B) the new school creates no greater demand or need for public facilities than the school or school facilities, including any portable or modular classrooms that are on the site of the replaced school at the time that the new school is proposed; and

(C) the new school and the school being replaced are both within the boundary of the local political subdivision or the jurisdiction of the private entity.

(ii) If the imposition of an impact fee on a new school is not prohibited under Subsection (2)(b)(i) because the new school creates a greater demand or need for public facilities than the school being replaced, the impact fee shall be based only on the demand or need that the new school creates for public facilities that exceeds the demand or need that the school being replaced creates for those public facilities.

(c) Notwithstanding any other provision of this chapter, a political subdivision or private entity may impose an impact fee for a road facility on the state only if and to the extent that:

(i) the state's development causes an impact on the road facility; and

(ii) the portion of the road facility related to an impact fee is not funded by the state or by the federal government.

(3) Notwithstanding any other provision of this chapter, a local political subdivision may impose and collect impact fees on behalf of a school district if authorized by Section 53A-20-100.5.

Enacted by Chapter 47, 2011 General Session



Section 203 - Private entity assessment of impact fees -- Charges for water rights, physical infrastructure -- Notice -- Audit.

(1) A private entity:

(a) shall comply with the requirements of this chapter before imposing an impact fee; and

(b) except as otherwise specified in this chapter, is subject to the same requirements of this chapter as a local political subdivision.

(2) A private entity may only impose a charge for water rights or physical infrastructure necessary to provide water or sewer facilities by imposing an impact fee.

(3) Where notice and hearing requirements are specified, a private entity shall comply with the notice and hearing requirements for local districts.

(4) A private entity that assesses an impact fee under this chapter is subject to the audit requirements of Title 51, Chapter 2a, Accounting Reports from Political Subdivisions, Interlocal Organizations, and Other Local Entities Act.

Enacted by Chapter 47, 2011 General Session



Section 204 - Other names for impact fees.

(1) A fee that meets the definition of impact fee under Section 11-36a-102 is an impact fee subject to this chapter, regardless of what term the local political subdivision or private entity uses to refer to the fee.

(2) A local political subdivision or private entity may not avoid application of this chapter to a fee that meets the definition of an impact fee under Section 11-36a-102 by referring to the fee by another name.

Enacted by Chapter 47, 2011 General Session



Section 205 - Environmental mitigation impact fees.

Notwithstanding the requirements and prohibitions of this chapter, a local political subdivision may impose and assess an impact fee for environmental mitigation when:

(1) the local political subdivision has formally agreed to fund a Habitat Conservation Plan to resolve conflicts with the Endangered Species Act of 1973, 16 U.S.C. Sec. 1531, et seq. or other state or federal environmental law or regulation;

(2) the impact fee bears a reasonable relationship to the environmental mitigation required by the Habitat Conservation Plan; and

(3) the legislative body of the local political subdivision adopts an ordinance or resolution:

(a) declaring that an impact fee is required to finance the Habitat Conservation Plan;

(b) establishing periodic sunset dates for the impact fee; and

(c) requiring the legislative body to:

(i) review the impact fee on those sunset dates;

(ii) determine whether or not the impact fee is still required to finance the Habitat Conservation Plan; and

(iii) affirmatively reauthorize the impact fee if the legislative body finds that the impact fee must remain in effect.

Enacted by Chapter 47, 2011 General Session



Section 301 - Impact fee facilities plan.

(1) Before imposing an impact fee, each local political subdivision or private entity shall, except as provided in Subsection (3), prepare an impact fee facilities plan to determine the public facilities required to serve development resulting from new development activity.

(2) A municipality or county need not prepare a separate impact fee facilities plan if the general plan required by Section 10-9a-401 or 17-27a-401, respectively, contains the elements required by Section 11-36a-302.

(3) A local political subdivision or a private entity with a population, or serving a population, of less than 5,000 as of the last federal census that charges impact fees of less than $250,000 annually need not comply with the impact fee facilities plan requirements of this part, but shall ensure that:

(a) the impact fees that the local political subdivision or private entity imposes are based upon a reasonable plan that otherwise complies with the common law and this chapter; and

(b) each applicable notice required by this chapter is given.

Amended by Chapter 200, 2013 General Session



Section 302 - Impact fee facilities plan requirements -- Limitations -- School district or charter school.

(1) (a) An impact fee facilities plan shall:

(i) identify the existing level of service;

(ii) subject to Subsection (1)(c), establish a proposed level of service;

(iii) identify any excess capacity to accommodate future growth at the proposed level of service;

(iv) identify demands placed upon existing public facilities by new development activity at the proposed level of service; and

(v) identify the means by which the political subdivision or private entity will meet those growth demands.

(b) A proposed level of service may diminish or equal the existing level of service.

(c) A proposed level of service may:

(i) exceed the existing level of service if, independent of the use of impact fees, the political subdivision or private entity provides, implements, and maintains the means to increase the existing level of service for existing demand within six years of the date on which new growth is charged for the proposed level of service; or

(ii) establish a new public facility if, independent of the use of impact fees, the political subdivision or private entity provides, implements, and maintains the means to increase the existing level of service for existing demand within six years of the date on which new growth is charged for the proposed level of service.

(2) In preparing an impact fee facilities plan, each local political subdivision shall generally consider all revenue sources to finance the impacts on system improvements, including:

(a) grants;

(b) bonds;

(c) interfund loans;

(d) impact fees; and

(e) anticipated or accepted dedications of system improvements.

(3) A local political subdivision or private entity may only impose impact fees on development activities when the local political subdivision's or private entity's plan for financing system improvements establishes that impact fees are necessary to maintain a proposed level of service that complies with Subsection (1)(b) or (c).

(4) (a) Subject to Subsection (4)(c), the impact fee facilities plan shall include a public facility for which an impact fee may be charged or required for a school district or charter school if the local political subdivision is aware of the planned location of the school district facility or charter school:

(i) through the planning process; or

(ii) after receiving a written request from a school district or charter school that the public facility be included in the impact fee facilities plan.

(b) If necessary, a local political subdivision or private entity shall amend the impact fee facilities plan to reflect a public facility described in Subsection (4)(a).

(c) (i) In accordance with Subsections 10-9a-305(3) and 17-27a-305(3), a local political subdivision may not require a school district or charter school to participate in the cost of any roadway or sidewalk.

(ii) Notwithstanding Subsection (4)(c)(i), if a school district or charter school agrees to build a roadway or sidewalk, the roadway or sidewalk shall be included in the impact fee facilities plan if the local jurisdiction has an impact fee facilities plan for roads and sidewalks.

Amended by Chapter 200, 2013 General Session



Section 303 - Impact fee analysis.

(1) Subject to the notice requirements of Section 11-36a-504, each local political subdivision or private entity intending to impose an impact fee shall prepare a written analysis of each impact fee.

(2) Each local political subdivision or private entity that prepares an impact fee analysis under Subsection (1) shall also prepare a summary of the impact fee analysis designed to be understood by a lay person.

Enacted by Chapter 47, 2011 General Session



Section 304 - Impact fee analysis requirements.

(1) An impact fee analysis shall:

(a) identify the anticipated impact on or consumption of any existing capacity of a public facility by the anticipated development activity;

(b) identify the anticipated impact on system improvements required by the anticipated development activity to maintain the established level of service for each public facility;

(c) subject to Subsection (2), demonstrate how the anticipated impacts described in Subsections (1)(a) and (b) are reasonably related to the anticipated development activity;

(d) estimate the proportionate share of:

(i) the costs for existing capacity that will be recouped; and

(ii) the costs of impacts on system improvements that are reasonably related to the new development activity; and

(e) based on the requirements of this chapter, identify how the impact fee was calculated.

(2) In analyzing whether or not the proportionate share of the costs of public facilities are reasonably related to the new development activity, the local political subdivision or private entity, as the case may be, shall identify, if applicable:

(a) the cost of each existing public facility that has excess capacity to serve the anticipated development resulting from the new development activity;

(b) the cost of system improvements for each public facility;

(c) other than impact fees, the manner of financing for each public facility, such as user charges, special assessments, bonded indebtedness, general taxes, or federal grants;

(d) the relative extent to which development activity will contribute to financing the excess capacity of and system improvements for each existing public facility, by such means as user charges, special assessments, or payment from the proceeds of general taxes;

(e) the relative extent to which development activity will contribute to the cost of existing public facilities and system improvements in the future;

(f) the extent to which the development activity is entitled to a credit against impact fees because the development activity will dedicate system improvements or public facilities that will offset the demand for system improvements, inside or outside the proposed development;

(g) extraordinary costs, if any, in servicing the newly developed properties; and

(h) the time-price differential inherent in fair comparisons of amounts paid at different times.

Enacted by Chapter 47, 2011 General Session



Section 305 - Calculating impact fees.

(1) In calculating an impact fee, a local political subdivision or private entity may include:

(a) the construction contract price;

(b) the cost of acquiring land, improvements, materials, and fixtures;

(c) the cost for planning, surveying, and engineering fees for services provided for and directly related to the construction of the system improvements; and

(d) for a political subdivision, debt service charges, if the political subdivision might use impact fees as a revenue stream to pay the principal and interest on bonds, notes, or other obligations issued to finance the costs of the system improvements.

(2) In calculating an impact fee, each local political subdivision or private entity shall base amounts calculated under Subsection (1) on realistic estimates, and the assumptions underlying those estimates shall be disclosed in the impact fee analysis.

Enacted by Chapter 47, 2011 General Session



Section 306 - Certification of impact fee analysis.

(1) An impact fee facilities plan shall include a written certification from the person or entity that prepares the impact fee facilities plan that states the following:

"I certify that the attached impact fee facilities plan:

1. includes only the costs of public facilities that are:

a. allowed under the Impact Fees Act; and

b. actually incurred; or

c. projected to be incurred or encumbered within six years after the day on which each impact fee is paid;

2. does not include:

a. costs of operation and maintenance of public facilities;

b. costs for qualifying public facilities that will raise the level of service for the facilities, through impact fees, above the level of service that is supported by existing residents; or

c. an expense for overhead, unless the expense is calculated pursuant to a methodology that is consistent with generally accepted cost accounting practices and the methodological standards set forth by the federal Office of Management and Budget for federal grant reimbursement; and

3. complies in each and every relevant respect with the Impact Fees Act."

(2) An impact fee analysis shall include a written certification from the person or entity that prepares the impact fee analysis which states as follows:

"I certify that the attached impact fee analysis:

1. includes only the costs of public facilities that are:

a. allowed under the Impact Fees Act; and

b. actually incurred; or

c. projected to be incurred or encumbered within six years after the day on which each impact fee is paid;

2. does not include:

a. costs of operation and maintenance of public facilities;

b. costs for qualifying public facilities that will raise the level of service for the facilities, through impact fees, above the level of service that is supported by existing residents; or

c. an expense for overhead, unless the expense is calculated pursuant to a methodology that is consistent with generally accepted cost accounting practices and the methodological standards set forth by the federal Office of Management and Budget for federal grant reimbursement;

3. offsets costs with grants or other alternate sources of payment; and

4. complies in each and every relevant respect with the Impact Fees Act."

Amended by Chapter 278, 2013 General Session



Section 401 - Impact fee enactment.

(1) (a) A local political subdivision or private entity wishing to impose impact fees shall pass an impact fee enactment in accordance with Section 11-36a-402.

(b) An impact fee imposed by an impact fee enactment may not exceed the highest fee justified by the impact fee analysis.

(2) An impact fee enactment may not take effect until 90 days after the day on which the impact fee enactment is approved.

Enacted by Chapter 47, 2011 General Session



Section 402 - Required provisions of impact fee enactment.

(1) A local political subdivision or private entity shall ensure, in addition to the requirements described in Subsections (2) and (3), that an impact fee enactment contains:

(a) a provision establishing one or more service areas within which the local political subdivision or private entity calculates and imposes impact fees for various land use categories;

(b) (i) a schedule of impact fees for each type of development activity that specifies the amount of the impact fee to be imposed for each type of system improvement; or

(ii) the formula that the local political subdivision or private entity, as the case may be, will use to calculate each impact fee;

(c) a provision authorizing the local political subdivision or private entity, as the case may be, to adjust the standard impact fee at the time the fee is charged to:

(i) respond to:

(A) unusual circumstances in specific cases; or

(B) a request for a prompt and individualized impact fee review for the development activity of the state, a school district, or a charter school and an offset or credit for a public facility for which an impact fee has been or will be collected; and

(ii) ensure that the impact fees are imposed fairly; and

(d) a provision governing calculation of the amount of the impact fee to be imposed on a particular development that permits adjustment of the amount of the impact fee based upon studies and data submitted by the developer.

(2) A local political subdivision or private entity shall ensure that an impact fee enactment allows a developer, including a school district or a charter school, to receive a credit against or proportionate reimbursement of an impact fee if the developer:

(a) dedicates land for a system improvement;

(b) builds and dedicates some or all of a system improvement; or

(c) dedicates a public facility that the local political subdivision or private entity and the developer agree will reduce the need for a system improvement.

(3) A local political subdivision or private entity shall include a provision in an impact fee enactment that requires a credit against impact fees for any dedication of land for, improvement to, or new construction of, any system improvements provided by the developer if the facilities:

(a) are system improvements; or

(b) (i) are dedicated to the public; and

(ii) offset the need for an identified system improvement.

Enacted by Chapter 47, 2011 General Session



Section 403 - Other provisions of impact fee enactment.

(1) A local political subdivision or private entity may include a provision in an impact fee enactment that:

(a) provides an impact fee exemption for:

(i) development activity attributable to:

(A) low income housing;

(B) the state;

(C) subject to Subsection (2), a school district; or

(D) subject to Subsection (2), a charter school; or

(ii) other development activity with a broad public purpose; and

(b) except for an exemption under Subsection (1)(a)(i)(A), establishes one or more sources of funds other than impact fees to pay for that development activity.

(2) An impact fee enactment that provides an impact fee exemption for development activity attributable to a school district or charter school shall allow either a school district or a charter school to qualify for the exemption on the same basis.

(3) An impact fee enactment that repeals or suspends the collection of impact fees is exempt from the notice requirements of Section 11-36a-504.

Enacted by Chapter 47, 2011 General Session



Section 501 - Notice of intent to prepare an impact fee facilities plan.

(1) Before preparing or amending an impact fee facilities plan, a local political subdivision or private entity shall provide written notice of its intent to prepare or amend an impact fee facilities plan.

(2) A notice required under Subsection (1) shall:

(a) indicate that the local political subdivision or private entity intends to prepare or amend an impact fee facilities plan;

(b) describe or provide a map of the geographic area where the proposed impact fee facilities will be located; and

(c) subject to Subsection (3), be posted on the Utah Public Notice Website created under Section 63F-1-701.

(3) For a private entity required to post notice on the Utah Public Notice Website under Subsection (2)(c):

(a) the private entity shall give notice to the general purpose local government in which the private entity's private business office is located; and

(b) the general purpose local government described in Subsection (3)(a) shall post the notice on the Utah Public Notice Website.

Enacted by Chapter 47, 2011 General Session



Section 502 - Notice to adopt or amend an impact fee facilities plan.

(1) If a local political subdivision chooses to prepare an independent impact fee facilities plan rather than include an impact fee facilities element in the general plan in accordance with Section 11-36a-301, the local political subdivision shall, before adopting or amending the impact fee facilities plan:

(a) give public notice, in accordance with Subsection (2), of the plan or amendment at least 10 days before the day on which the public hearing described in Subsection (1)(d) is scheduled;

(b) make a copy of the plan or amendment, together with a summary designed to be understood by a lay person, available to the public;

(c) place a copy of the plan or amendment and summary in each public library within the local political subdivision; and

(d) hold a public hearing to hear public comment on the plan or amendment.

(2) With respect to the public notice required under Subsection (1)(a):

(a) each municipality shall comply with the notice and hearing requirements of, and, except as provided in Subsection 11-36a-701(3)(b)(ii), receive the protections of Sections 10-9a-205 and 10-9a-801 and Subsection 10-9a-502(2);

(b) each county shall comply with the notice and hearing requirements of, and, except as provided in Subsection 11-36a-701(3)(b)(ii), receive the protections of Sections 17-27a-205 and 17-27a-801 and Subsection 17-27a-502(2); and

(c) each local district, special service district, and private entity shall comply with the notice and hearing requirements of, and receive the protections of, Section 17B-1-111.

(3) Nothing contained in this section or Section 11-36a-503 may be construed to require involvement by a planning commission in the impact fee facilities planning process.

Enacted by Chapter 47, 2011 General Session



Section 503 - Notice of preparation of an impact fee analysis.

(1) Before preparing or contracting to prepare an impact fee analysis, each local political subdivision or, subject to Subsection (2), private entity shall post a public notice on the Utah Public Notice Website created under Section 63F-1-701.

(2) For a private entity required to post notice on the Utah Public Notice Website under Subsection (1):

(a) the private entity shall give notice to the general purpose local government in which the private entity's primary business is located; and

(b) the general purpose local government described in Subsection (2)(a) shall post the notice on the Utah Public Notice Website.

Enacted by Chapter 47, 2011 General Session



Section 504 - Notice of intent to adopt impact fee enactment -- Hearing -- Protections.

(1) Before adopting an impact fee enactment:

(a) a municipality legislative body shall:

(i) comply with the notice requirements of Section 10-9a-205 as if the impact fee enactment were a land use ordinance;

(ii) hold a hearing in accordance with Section 10-9a-502 as if the impact fee enactment were a land use ordinance; and

(iii) except as provided in Subsection 11-36a-701(3)(b)(ii), receive the protections of Section 10-9a-801 as if the impact fee were a land use ordinance;

(b) a county legislative body shall:

(i) comply with the notice requirements of Section 17-27a-205 as if the impact fee enactment were a land use ordinance;

(ii) hold a hearing in accordance with Section 17-27a-502 as if the impact fee enactment were a land use ordinance; and

(iii) except as provided in Subsection 11-36a-701(3)(b)(ii), receive the protections of Section 17-27a-801 as if the impact fee were a land use ordinance;

(c) a local district or special service district shall:

(i) comply with the notice and hearing requirements of Section 17B-1-111; and

(ii) receive the protections of Section 17B-1-111;

(d) a local political subdivision shall at least 10 days before the day on which a public hearing is scheduled in accordance with this section:

(i) make a copy of the impact fee enactment available to the public; and

(ii) post notice of the local political subdivision's intent to enact or modify the impact fee, specifying the type of impact fee being enacted or modified, on the Utah Public Notice Website created under Section 63F-1-701; and

(e) a local political subdivision shall submit a copy of the impact fee analysis and a copy of the summary of the impact fee analysis prepared in accordance with Section 11-36a-303 on its website or to each public library within the local political subdivision.

(2) Subsection (1)(a) or (b) may not be construed to require involvement by a planning commission in the impact fee enactment process.

Enacted by Chapter 47, 2011 General Session



Section 601 - Accounting of impact fees.

A local political subdivision that collects an impact fee shall:

(1) establish a separate interest bearing ledger account for each type of public facility for which an impact fee is collected;

(2) deposit a receipt for an impact fee in the appropriate ledger account established under Subsection (1);

(3) retain the interest earned on each fund or ledger account in the fund or ledger account;

(4) at the end of each fiscal year, prepare a report on each fund or ledger account showing:

(a) the source and amount of all money collected, earned, and received by the fund or ledger account; and

(b) each expenditure from the fund or ledger account; and

(5) produce a report that:

(a) identifies impact fee funds by the year in which they were received, the project from which the funds were collected, the impact fee projects for which the funds were budgeted, and the projected schedule for expenditure;

(b) is in a format developed by the state auditor;

(c) is certified by the local political subdivision's chief financial officer; and

(d) is transmitted annually to the state auditor.

Enacted by Chapter 47, 2011 General Session



Section 602 - Expenditure of impact fees.

(1) A local political subdivision may expend impact fees only for a system improvement:

(a) identified in the impact fee facilities plan; and

(b) for the specific public facility type for which the fee was collected.

(2) (a) Except as provided in Subsection (2)(b), a local political subdivision shall expend or encumber the impact fees for a permissible use within six years of their receipt.

(b) A local political subdivision may hold the fees for longer than six years if it identifies, in writing:

(i) an extraordinary and compelling reason why the fees should be held longer than six years; and

(ii) an absolute date by which the fees will be expended.

Enacted by Chapter 47, 2011 General Session



Section 603 - Refunds.

A local political subdivision shall refund any impact fee paid by a developer, plus interest earned, when:

(1) the developer does not proceed with the development activity and has filed a written request for a refund;

(2) the fee has not been spent or encumbered; and

(3) no impact has resulted.

Enacted by Chapter 47, 2011 General Session



Section 701 - Impact fee challenge.

(1) A person or an entity residing in or owning property within a service area, or an organization, association, or a corporation representing the interests of persons or entities owning property within a service area, has standing to file a declaratory judgment action challenging the validity of an impact fee.

(2) (a) A person or an entity required to pay an impact fee who believes the impact fee does not meet the requirements of law may file a written request for information with the local political subdivision who established the impact fee.

(b) Within two weeks after the receipt of the request for information under Subsection (2)(a), the local political subdivision shall provide the person or entity with the impact fee analysis, the impact fee facilities plan, and any other relevant information relating to the impact fee.

(3) (a) Subject to the time limitations described in Section 11-36a-702 and procedures set forth in Section 11-36a-703, a person or an entity that has paid an impact fee that was imposed by a local political subdivision may challenge:

(i) if the impact fee enactment was adopted on or after July 1, 2000:

(A) subject to Subsection (3)(b)(i) and except as provided in Subsection (3)(b)(ii), whether the local political subdivision complied with the notice requirements of this chapter with respect to the imposition of the impact fee; and

(B) whether the local political subdivision complied with other procedural requirements of this chapter for imposing the impact fee; and

(ii) except as limited by Subsection (3)(c), the impact fee.

(b) (i) The sole remedy for a challenge under Subsection (3)(a)(i)(A) is the equitable remedy of requiring the local political subdivision to correct the defective notice and repeat the process.

(ii) The protections given to a municipality under Section 10-9a-801 and to a county under Section 17-27a-801 do not apply in a challenge under Subsection (3)(a)(i)(A).

(c) The sole remedy for a challenge under Subsection (3)(a)(ii) is a refund of the difference between what the person or entity paid as an impact fee and the amount the impact fee should have been if it had been correctly calculated.

(4) (a) Subject to Subsection (4)(d), if an impact fee that is the subject of an advisory opinion under Section 13-43-205 is listed as a cause of action in litigation, and that cause of action is litigated on the same facts and circumstances and is resolved consistent with the advisory opinion:

(i) the substantially prevailing party on that cause of action:

(A) may collect reasonable attorney fees and court costs pertaining to the development of that cause of action from the date of the delivery of the advisory opinion to the date of the court's resolution; and

(B) shall be refunded an impact fee held to be in violation of this chapter, based on the difference between the impact fee paid and what the impact fee should have been if the government entity had correctly calculated the impact fee; and

(ii) in accordance with Section 13-43-206, a government entity shall refund an impact fee held to be in violation of this chapter to the person who was in record title of the property on the day on which the impact fee for the property was paid if:

(A) the impact fee was paid on or after the day on which the advisory opinion on the impact fee was issued but before the day on which the final court ruling on the impact fee is issued; and

(B) the person described in Subsection (3)(a)(ii) requests the impact fee refund from the government entity within 30 days after the day on which the court issued the final ruling on the impact fee.

(b) A government entity subject to Subsection (3)(a)(ii) shall refund the impact fee based on the difference between the impact fee paid and what the impact fee should have been if the government entity had correctly calculated the impact fee.

(c) Subsection (4) may not be construed to create a new cause of action under land use law.

(d) Subsection (3)(a) does not apply unless the resolution described in Subsection (3)(a) is final.

Enacted by Chapter 47, 2011 General Session



Section 702 - Time limitations.

(1) A person or an entity that initiates a challenge under Subsection 11-36a-701(3)(a) may not initiate that challenge unless it is initiated within:

(a) for a challenge under Subsection 11-36a-701(3)(a)(i)(A), 30 days after the day on which the person or entity pays the impact fee;

(b) for a challenge under Subsection 11-36a-701(3)(a)(i)(B), 180 days after the day on which the person or entity pays the impact fee; or

(c) for a challenge under Subsection 11-36a-701(3)(a)(ii), one year after the day on which the person or entity pays the impact fee.

(2) The deadline to file an action in district court is tolled from the date that a challenge is filed using an administrative appeals procedure described in Section 11-36a-703 until 30 days after the day on which a final decision is rendered in the administrative appeals procedure.

Enacted by Chapter 47, 2011 General Session



Section 703 - Procedures for challenging an impact fee.

(1) (a) A local political subdivision may establish, by ordinance or resolution, or a private entity may establish by prior written policy, an administrative appeals procedure to consider and decide a challenge to an impact fee.

(b) If the local political subdivision or private entity establishes an administrative appeals procedure, the local political subdivision shall ensure that the procedure includes a requirement that the local political subdivision make its decision no later than 30 days after the day on which the challenge to the impact fee is filed.

(2) A challenge under Subsection 11-36a-701(3)(a) is initiated by filing:

(a) if the local political subdivision or private entity has established an administrative appeals procedure under Subsection (1), the necessary document, under the administrative appeals procedure, for initiating the administrative appeal;

(b) a request for arbitration as provided in Section 11-36a-705; or

(c) an action in district court.

(3) The sole remedy for a successful challenge under Subsection 11-36a-701(1), which determines that an impact fee process was invalid, or an impact fee is in excess of the fee allowed under this act, is a declaration that, until the local political subdivision or private entity enacts a new impact fee study, from the date of the decision forward, the entity may charge an impact fee only as the court has determined would have been appropriate if it had been properly enacted.

(4) Subsections (2), (3), 11-36a-701(3), and 11-36a-702(1) may not be construed as requiring a person or an entity to exhaust administrative remedies with the local political subdivision before filing an action in district court under Subsections (2), (3), 11-36a-701(3), and 11-36a-702(1).

(5) The judge may award reasonable attorney fees and costs to the prevailing party in an action brought under this section.

(6) This chapter may not be construed as restricting or limiting any rights to challenge impact fees that were paid before the effective date of this chapter.

Amended by Chapter 200, 2013 General Session



Section 704 - Mediation.

(1) In addition to the methods of challenging an impact fee under Section 11-36a-701, a specified public agency may require a local political subdivision or private entity to participate in mediation of any applicable impact fee.

(2) To require mediation, the specified public agency shall submit a written request for mediation to the local political subdivision or private entity.

(3) The specified public agency may submit a request for mediation under this section at any time, but no later than 30 days after the day on which an impact fee is paid.

(4) Upon the submission of a request for mediation under this section, the local political subdivision or private entity shall:

(a) cooperate with the specified public agency to select a mediator; and

(b) participate in the mediation process.

Enacted by Chapter 47, 2011 General Session



Section 705 - Arbitration.

(1) A person or entity intending to challenge an impact fee under Section 11-36a-703 shall file a written request for arbitration with the local political subdivision within the time limitation described in Section 11-36a-702 for the applicable type of challenge.

(2) If a person or an entity files a written request for arbitration under Subsection (1), an arbitrator or arbitration panel shall be selected as follows:

(a) the local political subdivision and the person or entity filing the request may agree on a single arbitrator within 10 days after the day on which the request for arbitration is filed; or

(b) if a single arbitrator is not agreed to in accordance with Subsection (2)(a), an arbitration panel shall be created with the following members:

(i) each party shall select an arbitrator within 20 days after the date the request is filed; and

(ii) the arbitrators selected under Subsection (2)(b)(i) shall select a third arbitrator.

(3) The arbitration panel shall hold a hearing on the challenge no later than 30 days after the day on which:

(a) the single arbitrator is agreed on under Subsection (2)(a); or

(b) the two arbitrators are selected under Subsection (2)(b)(i).

(4) The arbitrator or arbitration panel shall issue a decision in writing no later than 10 days after the day on which the hearing described in Subsection (3) is completed.

(5) Except as provided in this section, each arbitration shall be governed by Title 78B, Chapter 11, Utah Uniform Arbitration Act.

(6) The parties may agree to:

(a) binding arbitration;

(b) formal, nonbinding arbitration; or

(c) informal, nonbinding arbitration.

(7) If the parties agree in writing to binding arbitration:

(a) the arbitration shall be binding;

(b) the decision of the arbitration panel shall be final;

(c) neither party may appeal the decision of the arbitration panel; and

(d) notwithstanding Subsection (10), the person or entity challenging the impact fee may not also challenge the impact fee under Subsection 11-36a-701(1) or Subsection 11-36a-703(2)(a) or (2)(c).

(8) (a) Except as provided in Subsection (8)(b), if the parties agree to formal, nonbinding arbitration, the arbitration shall be governed by the provisions of Title 63G, Chapter 4, Administrative Procedures Act.

(b) For purposes of applying Title 63G, Chapter 4, Administrative Procedures Act, to a formal, nonbinding arbitration under this section, notwithstanding Section 63G-4-502, "agency" means a local political subdivision.

(9) (a) An appeal from a decision in an informal, nonbinding arbitration may be filed with the district court in which the local political subdivision is located.

(b) An appeal under Subsection (9)(a) shall be filed within 30 days after the day on which the arbitration panel issues a decision under Subsection (4).

(c) The district court shall consider de novo each appeal filed under this Subsection (9).

(d) Notwithstanding Subsection (10), a person or entity that files an appeal under this Subsection (9) may not also challenge the impact fee under Subsection 11-36a-701(1) or Subsection 11-36a-703(2)(a) or (2)(c).

(10) (a) Except as provided in Subsections (7)(d) and (9)(d), this section may not be construed to prohibit a person or entity from challenging an impact fee as provided in Subsection 11-36a-701(1) or Subsection 11-36a-703(2)(a) or (2)(c).

(b) The filing of a written request for arbitration within the required time in accordance with Subsection (1) tolls all time limitations under Section 11-36a-702 until the day on which the arbitration panel issues a decision.

(11) The person or entity filing a request for arbitration and the local political subdivision shall equally share all costs of an arbitration proceeding under this section.

Enacted by Chapter 47, 2011 General Session






Article 38 - Quality Growth Act

Section 101 - Title.

This chapter is known as the "Quality Growth Act."

Enacted by Chapter 24, 1999 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Affordable housing" means housing occupied or reserved for occupancy by households with a gross household income equal to or less than 80% of the median gross income of the applicable municipal or county statistical area for households of the same size.

(2) "Agricultural land" has the same meaning as "land in agricultural use" under Section 59-2-502.

(3) "Brownfield sites" means abandoned, idled, or underused commercial or industrial land where expansion or redevelopment is complicated by real or perceived environmental contamination.

(4) "Commission" means the Quality Growth Commission established in Section 11-38-201.

(5) "Infill development" means residential, commercial, or industrial development on unused or underused land, excluding open land and agricultural land, within existing, otherwise developed urban areas.

(6) "Local entity" means a county, city, or town.

(7) (a) "Open land" means land that is:

(i) preserved in or restored to a predominantly natural, open, and undeveloped condition; and

(ii) used for:

(A) wildlife habitat;

(B) cultural or recreational use;

(C) watershed protection; or

(D) another use consistent with the preservation of the land in or restoration of the land to a predominantly natural, open, and undeveloped condition.

(b) (i) "Open land" does not include land whose predominant use is as a developed facility for active recreational activities, including baseball, tennis, soccer, golf, or other sporting or similar activity.

(ii) The condition of land does not change from a natural, open, and undeveloped condition because of the development or presence on the land of facilities, including trails, waterways, and grassy areas, that:

(A) enhance the natural, scenic, or aesthetic qualities of the land; or

(B) facilitate the public's access to or use of the land for the enjoyment of its natural, scenic, or aesthetic qualities and for compatible recreational activities.

(8) "Program" means the LeRay McAllister Critical Land Conservation Program established in Section 11-38-301.

(9) "Surplus land" means real property owned by the Department of Administrative Services, the Department of Agriculture and Food, the Department of Natural Resources, or the Department of Transportation that the individual department determines not to be necessary for carrying out the mission of the department.

Amended by Chapter 310, 2013 General Session



Section 201 - Quality Growth Commission -- Term of office -- Vacancy -- Organization -- Expenses -- Staff.

(1) (a) There is created a Quality Growth Commission consisting of:

(i) the director of the Department of Natural Resources;

(ii) the commissioner of the Department of Agriculture and Food;

(iii) six elected officials at the local government level, three of whom may not be residents of a county of the first or second class; and

(iv) five persons from the profit and nonprofit private sector, two of whom may not be residents of a county of the first or second class and no more than three of whom may be from the same political party and one of whom shall be from the residential construction industry, nominated by the Utah Home Builders Association, and one of whom shall be from the real estate industry, nominated by the Utah Association of Realtors.

(b) (i) The director of the Department of Natural Resources and the commissioner of the Department of Agriculture and Food may not assume their positions on the commission until:

(A) after May 1, 2005; and

(B) the term of the respective predecessor in office, who is a state government level appointee, expires.

(ii) The term of a commission member serving on May 1, 2005 as one of the six elected local officials or five private sector appointees may not be shortened because of application of the restriction under Subsections (1)(a)(iii) and (iv) on the number of appointees from counties of the first or second class.

(2) (a) Each commission member appointed under Subsection (1)(a)(iii) or (iv) shall be appointed by the governor with the consent of the Senate.

(b) The governor shall select three of the six members under Subsection (1)(a)(iii) from a list of names provided by the Utah League of Cities and Towns, and shall select the remaining three from a list of names provided by the Utah Association of Counties.

(c) Two of the persons appointed under Subsection (1) shall be from the agricultural community from a list of names provided by Utah farm organizations.

(3) (a) The term of office of each member is four years, except that the governor shall appoint one of the persons at the state government level, three of the persons at the local government level, and two of the persons under Subsection (1)(a)(iv) to an initial two-year term.

(b) No member of the commission may serve more than two consecutive four-year terms.

(4) Each mid-term vacancy shall be filled for the unexpired term in the same manner as an appointment under Subsection (2).

(5) Commission members shall elect a chair from their number and establish rules for the organization and operation of the commission.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(7) A member is not required to give bond for the performance of official duties.

(8) Staff services to the commission:

(a) shall be provided by the Governor's Office of Management and Budget; and

(b) may be provided by local entities through the Utah Association of Counties and the Utah League of Cities and Towns, with funds approved by the commission from those identified as available to local entities under Subsection 11-38-203(1)(a).

Amended by Chapter 310, 2013 General Session



Section 202 - Commission duties and powers -- No regulatory authority.

(1) The commission shall:

(a) make recommendations to the Legislature on how to define more specifically quality growth areas within the general guidelines provided to the commission by the Legislature;

(b) advise the Legislature on growth management issues;

(c) make recommendations to the Legislature on refinements to this chapter;

(d) conduct a review in 2002 and each year thereafter to determine progress statewide on accomplishing the purposes of this chapter, and give a report of each review to the Political Subdivisions Interim Committee of the Legislature by November 30 of the year of the review;

(e) administer the program as provided in this chapter;

(f) assist as many local entities as possible, at their request, to identify principles of growth that the local entity may consider implementing to help achieve the highest possible quality of growth for that entity;

(g) fulfill other responsibilities imposed on the commission by the Legislature; and

(h) fulfill all other duties imposed on the commission by this chapter.

(2) The commission may sell, lease, or otherwise dispose of equipment or personal property belonging to the program, the proceeds from which shall return to the fund.

(3) The commission may not exercise any regulatory authority.

Amended by Chapter 368, 2009 General Session



Section 203 - Commission may provide assistance to local entities.

The commission may:

(1) from funds appropriated to the Governor's Office of Management and Budget by the Legislature for this purpose, grant money to local entities to help them obtain the technical assistance they need to:

(a) conduct workshops or public hearings or use other similar methods to obtain public input and participation in the process of identifying for that entity the principles of quality growth referred to in Subsection 11-38-202(1)(f);

(b) identify where and how quality growth areas could be established within the local entity; and

(c) develop or modify the local entity's general plan to incorporate and implement the principles of quality growth developed by the local entity and to establish quality growth areas; and

(2) require each local entity to which the commission grants money under Subsection (1) to report to the commission, in a format and upon a timetable determined by the commission, on that local entity's process of developing quality growth principles and on the quality growth principles developed by that local entity.

Amended by Chapter 310, 2013 General Session



Section 301 - LeRay McAllister Critical Land Conservation Program.

(1) There is created a program entitled the "LeRay McAllister Critical Land Conservation Program."

(2) Funding for the program shall be a line item in the budget of the Quality Growth Commission. The line item shall be nonlapsing.

Amended by Chapter 368, 2009 General Session



Section 302 - Use of money in program -- Criteria -- Administration.

(1) Subject to Subsection (2), the commission may authorize the use of money in the program, by grant, to:

(a) a local entity;

(b) the Department of Natural Resources created under Section 79-2-201;

(c) the Department of Agriculture and Food created under Section 4-2-1; or

(d) a charitable organization that qualifies as being tax exempt under Section 501(c)(3) of the Internal Revenue Code.

(2) (a) The money in the program shall be used for preserving or restoring open land and agricultural land.

(b) (i) Except as provided in Subsection (2)(b)(ii), money from the program may not be used to purchase a fee interest in real property in order to preserve open land or agricultural land, but may be used to establish a conservation easement under Title 57, Chapter 18, Land Conservation Easement Act, or to fund similar methods to preserve open land or agricultural land.

(ii) Notwithstanding Subsection (2)(b)(i), money from the fund may be used to purchase a fee interest in real property to preserve open land or agricultural land if:

(A) the parcel to be purchased is no more than 20 acres in size; and

(B) with respect to a parcel purchased in a county in which over 50% of the land area is publicly owned, real property roughly equivalent in size and located within that county is contemporaneously transferred to private ownership from the governmental entity that purchased the fee interest in real property.

(iii) Eminent domain may not be used or threatened in connection with any purchase using money from the program.

(iv) A parcel of land larger than 20 acres in size may not be divided into separate parcels smaller than 20 acres each to meet the requirement of Subsection (2)(b)(ii).

(c) A local entity, department, or organization under Subsection (1) may not receive money from the program unless it provides matching funds equal to or greater than the amount of money received from the program.

(d) In granting money from the program, the commission may impose conditions on the recipient as to how the money is to be spent.

(e) The commission shall give priority to requests from the Department of Natural Resources for up to 20% of each annual increase in the amount of money in the program if the money is used for the protection of wildlife or watershed.

(f) (i) The commission may not make a grant from the program that exceeds $1,000,000 until after making a report to the Legislative Management Committee about the grant.

(ii) The Legislative Management Committee may make a recommendation to the commission concerning the intended grant, but the recommendation is not binding on the commission.

(3) In determining the amount and type of financial assistance to provide an entity, department, or organization under Subsection (1) and subject to Subsection (2)(f), the commission shall consider:

(a) the nature and amount of open land and agricultural land proposed to be preserved or restored;

(b) the qualities of the open land and agricultural land proposed to be preserved or restored;

(c) the cost effectiveness of the project to preserve or restore open land or agricultural land;

(d) the funds available;

(e) the number of actual and potential applications for financial assistance and the amount of money sought by those applications;

(f) the open land preservation plan of the local entity where the project is located and the priority placed on the project by that local entity;

(g) the effects on housing affordability and diversity; and

(h) whether the project protects against the loss of private property ownership.

(4) If a local entity, department, or organization under Subsection (1) seeks money from the program for a project whose purpose is to protect critical watershed, the commission shall require that the needs and quality of that project be verified by the state engineer.

(5) Each interest in real property purchased with money from the program shall be held and administered by the state or a local entity.

Amended by Chapter 344, 2009 General Session

Amended by Chapter 368, 2009 General Session



Section 304 - Commission to report annually.

The commission shall submit an annual report to the Executive Offices and Criminal Justice Appropriations Subcommittee:

(1) specifying the amount of each disbursement from the program;

(2) identifying the recipient of each disbursement and describing the project for which money was disbursed; and

(3) detailing the conditions, if any, placed by the commission on disbursements from the program.

Amended by Chapter 323, 2010 General Session






Article 39 - Building Improvements and Public Works Projects

Section 101 - Definitions.

As used in this chapter:

(1) "Bid limit" means:

(a) for a building improvement:

(i) for the year 2003, $40,000; and

(ii) for each year after 2003, the amount of the bid limit for the previous year, plus an amount calculated by multiplying the amount of the bid limit for the previous year by the lesser of 3% or the actual percent change in the Consumer Price Index during the previous calendar year; and

(b) for a public works project:

(i) for the year 2003, $125,000; and

(ii) for each year after 2003, the amount of the bid limit for the previous year, plus an amount calculated by multiplying the amount of the bid limit for the previous year by the lesser of 3% or the actual percent change in the Consumer Price Index during the previous calendar year.

(2) "Building improvement":

(a) means the construction or repair of a public building or structure; and

(b) does not include construction or repair at an international airport.

(3) "Consumer Price Index" means the Consumer Price Index for All Urban Consumers as published by the Bureau of Labor Statistics of the United States Department of Labor.

(4) "Design-build project":

(a) means a building improvement or public works project costing over $250,000 with respect to which both the design and construction are provided for in a single contract with a contractor or combination of contractors capable of providing design-build services; and

(b) does not include a building improvement or public works project:

(i) that is undertaken by a local entity under contract with a construction manager that guarantees the contract price and is at risk for any amount over the contract price; and

(ii) each component of which is competitively bid.

(5) "Design-build services" means the engineering, architectural, and other services necessary to formulate and implement a design-build project, including its actual construction.

(6) "Emergency repairs" means a building improvement or public works project undertaken on an expedited basis to:

(a) eliminate an imminent risk of damage to or loss of public or private property;

(b) remedy a condition that poses an immediate physical danger; or

(c) reduce a substantial, imminent risk of interruption of an essential public service.

(7) "Governing body" means:

(a) for a county, city, or town, the legislative body of the county, city, or town;

(b) for a local district, the board of trustees of the local district; and

(c) for a special service district:

(i) the legislative body of the county, city, or town that established the special service district, if no administrative control board has been appointed under Section 17D-1-301; or

(ii) the administrative control board of the special service district, if an administrative control board has been appointed under Section 17D-1-301.

(8) "Local district" has the same meaning as defined in Section 17B-1-102.

(9) "Local entity" means a county, city, town, local district, or special service district.

(10) "Lowest responsive responsible bidder" means a prime contractor who:

(a) has submitted a bid in compliance with the invitation to bid and within the requirements of the plans and specifications for the building improvement or public works project;

(b) is the lowest bidder that satisfies the local entity's criteria relating to financial strength, past performance, integrity, reliability, and other factors that the local entity uses to assess the ability of a bidder to perform fully and in good faith the contract requirements;

(c) has furnished a bid bond or equivalent in money as a condition to the award of a prime contract; and

(d) furnishes a payment and performance bond as required by law.

(11) "Procurement code" means the provisions of Title 63G, Chapter 6a, Utah Procurement Code.

(12) "Public works project":

(a) means the construction of:

(i) a park or recreational facility; or

(ii) a pipeline, culvert, dam, canal, or other system for water, sewage, storm water, or flood control; and

(b) does not include:

(i) the replacement or repair of existing infrastructure on private property;

(ii) construction commenced before June 1, 2003; and

(iii) construction or repair at an international airport.

(13) "Special service district" has the same meaning as defined in Section 17D-1-102.

Amended by Chapter 347, 2012 General Session



Section 102 - Requirement for plans and specifications and cost estimate.

Each local entity intending to undertake a building improvement or public works project paid for by the local entity shall cause:

(1) plans and specifications to be made for the building improvement or public works project; and

(2) an estimate of the cost of the building improvement or public works project to be made.

Enacted by Chapter 259, 2003 General Session



Section 103 - Requirements for undertaking a building improvement or public works project -- Request for bids -- Authority to reject bids.

(1) If the estimated cost of the building improvement or public works project exceeds the bid limit, the local entity shall, if it determines to proceed with the building improvement or public works project:

(a) request bids for completion of the building improvement or public works project by:

(i) (A) publishing notice at least twice in a newspaper published or of general circulation in the local entity at least five days before opening the bids; or

(B) if there is no newspaper published or of general circulation in the local entity as described in Subsection (1)(a)(i)(A), posting notice at least five days before opening the bids in at least five public places in the local entity and leaving the notice posted for at least three days; and

(ii) publishing notice in accordance with Section 45-1-101, at least five days before opening the bids; and

(b) except as provided in Subsection (3), enter into a contract for the completion of the building improvement or public works project with:

(i) the lowest responsive responsible bidder; or

(ii) for a design-build project formulated by a local entity, except as provided in Section 11-39-107, a responsible bidder that:

(A) offers design-build services; and

(B) satisfies the local entity's criteria relating to financial strength, past performance, integrity, reliability, and other factors that the local entity uses to assess the ability of a bidder to perform fully and in good faith the contract requirements for a design-build project.

(2) (a) Each notice under Subsection (1)(a) shall indicate that the local entity may reject any or all bids submitted.

(b) (i) The cost of a building improvement or public works project may not be divided to avoid:

(A) exceeding the bid limit; and

(B) subjecting the local entity to the requirements of this section.

(ii) Notwithstanding Subsection (2)(b)(i), a local entity may divide the cost of a building improvement or public works project that would, without dividing, exceed the bid limit if the local entity complies with the requirements of this section with respect to each part of the building improvement or public works project that results from dividing the cost.

(3) (a) The local entity may reject any or all bids submitted.

(b) If the local entity rejects all bids submitted but still intends to undertake the building improvement or public works project, the local entity shall again request bids by following the procedure provided in Subsection (1)(a).

(c) If, after twice requesting bids by following the procedure provided in Subsection (1)(a), the local entity determines that no satisfactory bid has been submitted, the governing body may undertake the building improvement or public works project as it considers appropriate.

Amended by Chapter 387, 2011 General Session



Section 104 - Exceptions.

(1) The requirements of Section 11-39-103 do not apply to:

(a) emergency repairs;

(b) a building improvement or public works project if the estimated cost under Section 11-39-102 is less than the bid limit; or

(c) the conduct or management of any of the departments, business, or property of the local entity.

(2) This section may not be construed to limit the application of Section 72-6-108 to an improvement project, as defined in Section 72-6-109, that would otherwise be subject to Section 72-6-108.

(3) This part applies to a building improvement or public works project of a special service district only to the extent that the contract for the building improvement or public works project is in a class of contract designated under Section 17D-1-107 as subject to this part.

Amended by Chapter 360, 2008 General Session



Section 105 - Retained payments.

Each payment that the local entity retains on a contract with a private person, firm, or corporation shall be retained and released as provided in Section 13-8-5.

Enacted by Chapter 259, 2003 General Session



Section 106 - Attorney's fees and costs in civil action.

In a civil action to enforce the provisions of this part against a local entity, the court may award attorney's fees and costs to the prevailing party.

Enacted by Chapter 259, 2003 General Session



Section 107 - Procurement code.

(1) This chapter may not be construed to:

(a) prohibit a county or municipal legislative body from adopting the procedures of the procurement code; or

(b) limit the application of the procurement code to a local district or special service district.

(2) A local entity may adopt procedures for the following construction contracting methods:

(a) construction manager/general contractor, as defined in Section 63G-6a-103; or

(b) a method that requires that the local entity draft a plan, specifications, and an estimate for the building improvement or public works project.

(3) For a public works project only and that costs $1,000,000 or more, in consultation with a professional engineer licensed under Title 58, Chapter 22, Professional Engineers and Professional Land Surveyors Licensing Act, who has design-build experience and is employed by or is under contract with the owner, the following may enter into a contract for design-build, as defined in Section 63G-6a-103, and adopt the procedures and follow the provisions of the procurement code for the procurement of and as the procedures and provisions relate to a design-build:

(a) a city of the first class;

(b) a local district; or

(c) a special service district.

(4) (a) In seeking bids and awarding a contract for a building improvement or public works project, a county or a municipal legislative body may elect to follow the provisions of the procurement code, as the county or municipal legislative body considers appropriate under the circumstances, for specification preparation, source selection, or contract formation.

(b) A county or municipal legislative body's election to adopt the procedures of the procurement code may not excuse the county or municipality, respectively, from complying with the requirements to award a contract for work in excess of the bid limit and to publish notice of the intent to award.

(c) An election under Subsection (4)(a) may be made on a case-by-case basis, unless the county or municipality has previously adopted the provisions of Title 63G, Chapter 6a, Utah Procurement Code.

(d) The county or municipal legislative body shall:

(i) make each election under Subsection (4)(a) in an open meeting; and

(ii) specify in its action the portions of the procurement code to be followed.

(5) If the estimated cost of the building improvement or public works project proposed by a local district or special service district exceeds the bid limit, the governing body of the local district or special service district may, if it determines to proceed with the building improvement or public works project, use the competitive procurement procedures of the procurement code in place of the comparable provisions of this chapter.

Amended by Chapter 448, 2013 General Session






Article 40 - Criminal Background Checks by Political Subdivisions Operating Water Systems

Section 101 - Definitions.

As used in this chapter:

(1) "Applicant" means a person who seeks employment with a public water utility, either as an employee or as an independent contractor, and who, after employment, would, in the judgment of the public water utility, be in a position to affect the safety or security of the publicly owned treatment works or public water system or to affect the safety or well-being of patrons of the public water utility.

(2) "Division" means the Criminal Investigation and Technical Services Division of the Department of Public Safety, established in Section 53-10-103.

(3) "Independent contractor":

(a) means an engineer, contractor, consultant, or supplier who designs, constructs, operates, maintains, repairs, replaces, or provides water treatment or conveyance facilities or equipment, or related control or security facilities or equipment, to the public water utility; and

(b) includes the employees and agents of the engineer, contractor, consultant, or supplier.

(4) "Person seeking access" means a person who seeks access to a public water utility's public water system or publicly owned treatment works and who, after obtaining access, would, in the judgment of the public water utility, be in a position to affect the safety or security of the publicly owned treatment works or public water system or to affect the safety or well-being of patrons of the public water utility.

(5) "Publicly owned treatment works" has the same meaning as defined in Section 19-5-102.

(6) "Public water system" has the same meaning as defined in Section 19-4-102.

(7) "Public water utility" means a county, city, town, local district under Title 17B, Chapter 1, Provisions Applicable to All Local Districts, special service district under Title 17D, Chapter 1, Special Service District Act, or other political subdivision of the state that operates publicly owned treatment works or a public water system.

Amended by Chapter 360, 2008 General Session



Section 102 - Criminal background check authorized -- Written notice required.

(1) A public water utility may:

(a) require an applicant to submit to a criminal background check as a condition of employment;

(b) periodically require existing employees of the public water utility to submit to a criminal background check if, in the judgment of the public water utility, the employee is in a position to affect the safety or security of the publicly owned treatment works or public water system or to affect the safety or well-being of patrons of the public water utility; and

(c) require a person seeking access to submit to a criminal background check as a condition of acquiring access.

(2) (a) Each applicant, person seeking access, and existing employee described in Subsection (1)(b) shall, if required by the public water utility:

(i) submit a fingerprint card in a form acceptable to the division; and

(ii) consent to a fingerprint background check by:

(A) the Utah Bureau of Criminal Identification; and

(B) the Federal Bureau of Investigation.

(b) If requested by a public water utility, the division shall request the Department of Public Safety to complete a Federal Bureau of Investigation criminal background check for each applicant, person seeking access, or existing employee through a national criminal history system.

(c) (i) A public water utility may make an applicant's employment with the public water utility or the access of a person seeking access conditional pending completion of a criminal background check under this section.

(ii) If a criminal background check discloses that an applicant or a person seeking access failed to disclose accurately a criminal history, the public water utility may deny or, if conditionally given, immediately terminate the applicant's employment or the person's access.

(iii) If an applicant or person seeking access accurately disclosed the relevant criminal history and the criminal background check discloses that the applicant or person seeking access has been convicted of a crime that indicates a potential risk for the safety of the public water utility's public water system or publicly owned treatment works or for the safety or well-being of patrons of the public water utility, the public water utility may deny or, if conditionally given, immediately terminate the applicant's employment or the person's access.

(3) Each public water utility that requests a criminal background check under Subsection (1) shall prepare criteria for which criminal activity will preclude employment and shall provide written notice to the person who is the subject of the criminal background check that the background check has been requested.

Amended by Chapter 90, 2004 General Session



Section 103 - Duties of the Criminal Investigation and Technical Services Division -- Costs of separate file and background check.

(1) If a public water utility requests the division to conduct a criminal background check, the division shall:

(a) release to the public water utility the full record of criminal convictions for the person who is the subject of the background check;

(b) if requested by the public water utility, seek additional information from regional or national criminal data files in conducting the criminal background check;

(c) maintain a separate file of fingerprints submitted under Section 11-40-102; and

(d) notify the requesting public water utility when a new entry is made against a person whose fingerprints are held in the file.

(2) (a) Each public water utility requesting a criminal background check shall pay the cost of maintaining the separate file under Subsection (1) from fees charged to those whose fingerprints are submitted to the division.

(b) Each public water utility requesting the division to conduct a criminal background check shall pay the cost of the background check, and the money collected shall be credited to the division to offset its expenses.

Enacted by Chapter 39, 2003 General Session



Section 104 - Written notice to person whose employment is denied or terminated -- Right to respond and seek review.

If a public water utility denies or terminates the employment of a person because of information obtained through a criminal background check under this chapter, the public water utility shall:

(1) notify the person in writing of the reasons for the denial or termination; and

(2) give the person an opportunity to respond to the reasons and to seek review of the denial or termination through administrative procedures established by the public water utility.

Enacted by Chapter 39, 2003 General Session






Article 41 - Prohibition on Sales and Use Tax Incentive Payments Act

Section 101 - Title.

This chapter is known as the "Prohibition on Sales and Use Tax Incentive Payments Act."

Enacted by Chapter 283, 2004 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Agreement" means an oral or written agreement between a:

(a) (i) county; or

(ii) municipality; and

(b) person.

(2) "Municipality" means a:

(a) city; or

(b) town.

(3) "Payment" includes:

(a) a payment;

(b) a rebate;

(c) a refund; or

(d) an amount similar to Subsections (3)(a) through (c).

(4) "Regional retail business" means a:

(a) retail business that occupies a floor area of more than 80,000 square feet;

(b) dealer as defined in Section 41-1a-102;

(c) retail shopping facility that has at least two anchor tenants if the total number of anchor tenants in the shopping facility occupy a total floor area of more than 150,000 square feet; or

(d) grocery store that occupies a floor area of more than 30,000 square feet.

(5) (a) "Sales and use tax" means a tax:

(i) imposed on transactions within a:

(A) county; or

(B) municipality; and

(ii) except as provided in Subsection (5)(b), authorized under Title 59, Chapter 12, Sales and Use Tax Act.

(b) Notwithstanding Subsection (5)(a)(ii), "sales and use tax" does not include a tax authorized under:

(i) Subsection 59-12-103(2)(a)(i);

(ii) Subsection 59-12-103(2)(b)(i);

(iii) Subsection 59-12-103(2)(c)(i);

(iv) Subsection 59-12-103(2)(d)(i)(A);

(v) Section 59-12-301;

(vi) Section 59-12-352;

(vii) Section 59-12-353;

(viii) Section 59-12-603; or

(ix) Section 59-12-1201.

(6) (a) "Sales and use tax incentive payment" means a payment of revenues:

(i) to a person;

(ii) by a:

(A) county; or

(B) municipality;

(iii) to induce the person to locate or relocate a regional retail business within the:

(A) county; or

(B) municipality; and

(iv) that are derived from a sales and use tax.

(b) "Sales and use tax incentive payment" does not include funding for public infrastructure.

Amended by Chapter 286, 2008 General Session

Amended by Chapter 384, 2008 General Session



Section 103 - Prohibition on a county or municipality making a sales and use tax incentive payment or entering into an agreement to make a sales and use tax incentive payment.

A county or municipality may not:

(1) make a sales and use tax incentive payment under an agreement entered into on or after July 1, 2004; or

(2) enter into an agreement on or after July 1, 2004 to make a sales and use tax incentive payment.

Enacted by Chapter 283, 2004 General Session






Article 42 - Assessment Area Act

Section 101 - Title.

This chapter is known as the "Assessment Area Act."

Enacted by Chapter 329, 2007 General Session



Section 102 - Definitions.

(1) "Adequate protests" means timely filed, written protests under Section 11-42-203 that represent at least 50% of the frontage, area, taxable value, fair market value, lots, number of connections, or equivalent residential units of the property proposed to be assessed, according to the same assessment method by which the assessment is proposed to be levied, after eliminating:

(a) protests relating to:

(i) property that has been deleted from a proposed assessment area; or

(ii) an improvement that has been deleted from the proposed improvements to be provided to property within the proposed assessment area; and

(b) protests that have been withdrawn under Subsection 11-42-203(3).

(2) "Assessment area" means an area, or, if more than one area is designated, the aggregate of all areas within a local entity's jurisdictional boundaries that is designated by a local entity under Part 2, Designating an Assessment Area, for the purpose of financing the costs of improvements, operation and maintenance, or economic promotion activities that benefit property within the area.

(3) "Assessment bonds" means bonds that are:

(a) issued under Section 11-42-605; and

(b) payable in part or in whole from assessments levied in an assessment area, improvement revenues, and a guaranty fund or reserve fund.

(4) "Assessment fund" means a special fund that a local entity establishes under Section 11-42-412.

(5) "Assessment lien" means a lien on property within an assessment area that arises from the levy of an assessment, as provided in Section 11-42-501.

(6) "Assessment method" means the method by which an assessment is levied against property, whether by frontage, area, taxable value, fair market value, lot, parcel, number of connections, equivalent residential unit, any combination of these methods, or any other method that equitably reflects the benefit received from the improvement.

(7) "Assessment ordinance" means an ordinance adopted by a local entity under Section 11-42-404 that levies an assessment on benefitted property within an assessment area.

(8) "Assessment resolution" means a resolution adopted by a local entity under Section 11-42-404 that levies an assessment on benefitted property within an assessment area.

(9) "Benefitted property" means property within an assessment area that directly or indirectly benefits from improvements, operation and maintenance, or economic promotion activities.

(10) "Bond anticipation notes" means notes issued under Section 11-42-602 in anticipation of the issuance of assessment bonds.

(11) "Bonds" means assessment bonds and refunding assessment bonds.

(12) "Commercial area" means an area in which at least 75% of the property is devoted to the interchange of goods or commodities.

(13) (a) "Commercial or industrial real property" means real property used directly or indirectly or held for one of the following purposes or activities, regardless of whether the purpose or activity is for profit:

(i) commercial;

(ii) mining;

(iii) industrial;

(iv) manufacturing;

(v) governmental;

(vi) trade;

(vii) professional;

(viii) a private or public club;

(ix) a lodge;

(x) a business; or

(xi) a similar purpose.

(b) "Commercial or industrial real property" includes real property that:

(i) is used as or held for dwelling purposes; and

(ii) contains four or more rental units.

(14) "Connection fee" means a fee charged by a local entity to pay for the costs of connecting property to a publicly owned sewer, storm drainage, water, gas, communications, or electrical system, whether or not improvements are installed on the property.

(15) "Contract price" means:

(a) the cost of acquiring an improvement, if the improvement is acquired; or

(b) the amount payable to one or more contractors for the design, engineering, inspection, and construction of an improvement.

(16) "Designation ordinance" means an ordinance adopted by a local entity under Section 11-42-206 designating an assessment area.

(17) "Designation resolution" means a resolution adopted by a local entity under Section 11-42-206 designating an assessment area.

(18) "Economic promotion activities" means activities that promote economic growth in a commercial area of a local entity, including:

(a) sponsoring festivals and markets;

(b) promoting business investment or activities;

(c) helping to coordinate public and private actions; and

(d) developing and issuing publications designed to improve the economic well-being of the commercial area.

(19) "Energy efficiency upgrade" means an improvement that is permanently affixed to commercial or industrial real property that is designed to reduce energy consumption, including:

(a) insulation in:

(i) a wall, roof, floor, or foundation; or

(ii) a heating and cooling distribution system;

(b) a window or door, including:

(i) a storm window or door;

(ii) a multiglazed window or door;

(iii) a heat-absorbing window or door;

(iv) a heat-reflective glazed and coated window or door;

(v) additional window or door glazing;

(vi) a window or door with reduced glass area; or

(vii) other window or door modifications;

(c) an automatic energy control system;

(d) in a building or a central plant, a heating, ventilation, or air conditioning and distribution system;

(e) caulk or weatherstripping;

(f) a light fixture that does not increase the overall illumination of a building unless an increase is necessary to conform with the applicable building code;

(g) an energy recovery system;

(h) a daylighting system;

(i) measures to reduce the consumption of water, through conservation or more efficient use of water, including:

(i) installation of low-flow toilets and showerheads;

(ii) installation of timer or timing systems for a hot water heater; or

(iii) installation of rain catchment systems; or

(j) a modified, installed, or remodeled fixture that is approved as a utility cost-saving measure by the governing body of a local entity.

(20) "Equivalent residential unit" means a dwelling, unit, or development that is equal to a single-family residence in terms of the nature of its use or impact on an improvement to be provided in the assessment area.

(21) "Governing body" means:

(a) for a county, city, or town, the legislative body of the county, city, or town;

(b) for a local district, the board of trustees of the local district;

(c) for a special service district:

(i) the legislative body of the county, city, or town that established the special service district, if no administrative control board has been appointed under Section 17D-1-301; or

(ii) the administrative control board of the special service district, if an administrative control board has been appointed under Section 17D-1-301; and

(d) for the military installation development authority created in Section 63H-1-201, the authority board, as defined in Section 63H-1-102.

(22) "Guaranty fund" means the fund established by a local entity under Section 11-42-701.

(23) "Improved property" means property proposed to be assessed within an assessment area upon which a residential, commercial, or other building has been built.

(24) "Improvement":

(a) (i) means a publicly owned infrastructure, system, or other facility, a publicly or privately owned energy efficiency upgrade, or a publicly or privately owned renewable energy system that:

(A) a local entity is authorized to provide;

(B) the governing body of a local entity determines is necessary or convenient to enable the local entity to provide a service that the local entity is authorized to provide; or

(C) a local entity is requested to provide through an interlocal agreement in accordance with Title 11, Chapter 13, Interlocal Cooperation Act; and

(ii) includes facilities in an assessment area, including a private driveway, an irrigation ditch, and a water turnout, that:

(A) can be conveniently installed at the same time as an infrastructure, system, or other facility described in Subsection (24)(a)(i); and

(B) are requested by a property owner on whose property or for whose benefit the infrastructure, system, or other facility is being installed; or

(b) for a local district created to assess groundwater rights in accordance with Section 17B-1-202, means a system or plan to regulate groundwater withdrawals within a specific groundwater basin in accordance with Sections 17B-1-202 and 73-5-15.

(25) "Improvement revenues":

(a) means charges, fees, impact fees, or other revenues that a local entity receives from improvements; and

(b) does not include revenue from assessments.

(26) "Incidental refunding costs" means any costs of issuing refunding assessment bonds and calling, retiring, or paying prior bonds, including:

(a) legal and accounting fees;

(b) charges of financial advisors, escrow agents, certified public accountant verification entities, and trustees;

(c) underwriting discount costs, printing costs, the costs of giving notice;

(d) any premium necessary in the calling or retiring of prior bonds;

(e) fees to be paid to the local entity to issue the refunding assessment bonds and to refund the outstanding prior bonds;

(f) any other costs that the governing body determines are necessary or desirable to incur in connection with the issuance of refunding assessment bonds; and

(g) any interest on the prior bonds that is required to be paid in connection with the issuance of the refunding assessment bonds.

(27) "Installment payment date" means the date on which an installment payment of an assessment is payable.

(28) "Interim warrant" means a warrant issued by a local entity under Section 11-42-601.

(29) "Jurisdictional boundaries" means:

(a) for a county, the boundaries of the unincorporated area of the county; and

(b) for each other local entity, the boundaries of the local entity.

(30) "Local district" means a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts.

(31) "Local entity" means a county, city, town, special service district, local district, an interlocal entity as defined in Section 11-13-103, a military installation development authority created in Section 63H-1-201, or other political subdivision of the state.

(32) "Local entity obligations" means assessment bonds, refunding assessment bonds, interim warrants, and bond anticipation notes issued by a local entity.

(33) "Mailing address" means:

(a) a property owner's last-known address using the name and address appearing on the last completed real property assessment roll of the county in which the property is located; and

(b) if the property is improved property:

(i) the property's street number; or

(ii) the post office box, rural route number, or other mailing address of the property, if a street number has not been assigned.

(34) "Net improvement revenues" means all improvement revenues that a local entity has received since the last installment payment date, less all amounts payable by the local entity from those improvement revenues for operation and maintenance costs.

(35) "Operation and maintenance costs":

(a) means the costs that a local entity incurs in operating and maintaining improvements in an assessment area, whether or not those improvements have been financed under this chapter; and

(b) includes service charges, administrative costs, ongoing maintenance charges, and tariffs or other charges for electrical, water, gas, or other utility usage.

(36) "Overhead costs" means the actual costs incurred or the estimated costs to be incurred by a local entity in connection with an assessment area for appraisals, legal fees, filing fees, financial advisory charges, underwriting fees, placement fees, escrow, trustee, and paying agent fees, publishing and mailing costs, costs of levying an assessment, recording costs, and all other incidental costs.

(37) "Prior assessment ordinance" means the ordinance levying the assessments from which the prior bonds are payable.

(38) "Prior assessment resolution" means the resolution levying the assessments from which the prior bonds are payable.

(39) "Prior bonds" means the assessment bonds that are refunded in part or in whole by refunding assessment bonds.

(40) "Project engineer" means the surveyor or engineer employed by or private consulting engineer engaged by a local entity to perform the necessary engineering services for and to supervise the construction or installation of the improvements.

(41) "Property" includes real property and any interest in real property, including water rights and leasehold rights.

(42) "Property price" means the price at which a local entity purchases or acquires by eminent domain property to make improvements in an assessment area.

(43) "Provide" or "providing," with reference to an improvement, includes the acquisition, construction, reconstruction, renovation, maintenance, repair, operation, and expansion of an improvement.

(44) "Public agency" means:

(a) the state or any agency, department, or division of the state; and

(b) a political subdivision of the state.

(45) "Reduced payment obligation" means the full obligation of an owner of property within an assessment area to pay an assessment levied on the property after the assessment has been reduced because of the issuance of refunding assessment bonds, as provided in Section 11-42-608.

(46) "Refunding assessment bonds" means assessment bonds that a local entity issues under Section 11-42-607 to refund, in part or in whole, assessment bonds.

(47) "Renewable energy system" means a product, a system, a device, or an interacting group of devices that:

(a) is permanently affixed to commercial or industrial real property; and

(b) produces energy from renewable resources, including:

(i) a photovoltaic system;

(ii) a solar thermal system;

(iii) a wind system;

(iv) a geothermal system, including:

(A) a generation system;

(B) a direct-use system; or

(C) a ground source heat pump system;

(v) a microhydro system; or

(vi) other renewable sources approved by the governing body of a local entity.

(48) "Reserve fund" means a fund established by a local entity under Section 11-42-702.

(49) "Service" means:

(a) water, sewer, storm drainage, garbage collection, library, recreation, communications, or electric service;

(b) economic promotion activities; or

(c) any other service that a local entity is required or authorized to provide.

(50) "Special service district" has the same meaning as defined in Section 17D-1-102.

(51) "Unimproved property" means property upon which no residential, commercial, or other building has been built.

(52) "Voluntary assessment area" means an assessment area that contains only property whose owners have voluntarily consented to an assessment.

Amended by Chapter 246, 2013 General Session



Section 103 - Limit on effect of this chapter.

(1) Nothing in this chapter may be construed to authorize a local entity to provide an improvement or service that the local entity is not otherwise authorized to provide.

(2) Notwithstanding Subsection (1), a local entity may provide a renewable energy system or energy efficiency upgrade that the local entity finds or determines to be in the public interest.

Amended by Chapter 246, 2013 General Session



Section 104 - Waiver by property owners -- Requirements.

(1) The owners of property to be assessed within an assessment area may waive:

(a) the prepayment period under Subsection 11-42-411(6);

(b) a procedure that a local entity is required to follow to:

(i) designate an assessment area; or

(ii) levy an assessment; or

(c) a period to contest a local entity action.

(2) Each waiver under this section shall:

(a) be in writing;

(b) be signed by all the owners of property to be assessed within the assessment area;

(c) describe the prepayment period, procedure, or contest period being waived;

(d) state that the owners waive the prepayment period, procedure, or contest period; and

(e) state that the owners consent to the local entity taking the required action to waive the prepayment period, procedure, or contest period.

Enacted by Chapter 329, 2007 General Session



Section 105 - No limitation on other local entity powers -- Conflict with other statutory provisions.

(1) This chapter may not be construed to limit a power that a local entity has under other applicable law to:

(a) make an improvement or provide a service;

(b) create a district;

(c) levy an assessment or tax; or

(d) issue bonds or refunding bonds.

(2) If there is a conflict between a provision of this chapter and any other statutory provision, the provision of this chapter governs.

Enacted by Chapter 329, 2007 General Session



Section 106 - Action to contest assessment or proceeding -- Requirements -- Exclusive remedy -- Bonds and assessment incontestable.

(1) A person who contests an assessment or any proceeding to designate an assessment area or levy an assessment may commence a civil action against the local entity to set aside a proceeding or enjoin the levy or collection of an assessment.

(2) (a) Each action under Subsection (1) shall be commenced in the district court with jurisdiction in the county in which the assessment area is located.

(b) An action under Subsection (1) may not be commenced against and a summons relating to the action may not be served on the local entity more than 30 days after the effective date of the assessment resolution or ordinance or, in the case of an amendment, the amended resolution or ordinance.

(3) (a) An action under this section is the exclusive remedy of a person who claims an error or irregularity in an assessment or in any proceeding to designate an assessment area or levy an assessment.

(b) A court may not hear any complaint that a person was authorized to make but did not make in a protest under Section 11-42-203 or at a hearing under Section 11-42-204.

(4) An assessment or a proceeding to designate an assessment area or to levy an assessment may not be declared invalid or set aside in part or in whole because of an error or irregularity that does not go to the equity or justice of the assessment or proceeding.

(5) After the expiration of the 30-day period referred to in Subsection (2)(b):

(a) assessment bonds and refunding assessment bonds issued or to be issued with respect to an assessment area and assessments levied on property in the assessment area become at that time incontestable against all persons who have not commenced an action and served a summons as provided in this section; and

(b) a suit to enjoin the issuance or payment of assessment bonds or refunding assessment bonds, the levy, collection, or enforcement of an assessment, or to attack or question in any way the legality of assessment bonds, refunding assessment bonds, or an assessment may not be commenced, and a court may not inquire into those matters.

Enacted by Chapter 329, 2007 General Session



Section 107 - Accepting donation or contribution.

A local entity may accept any donation or contribution from any source for the payment or the making of an improvement in an assessment area.

Enacted by Chapter 329, 2007 General Session



Section 108 - Utility connections before paving or repaving is done -- Failure to make connection.

(1) The governing body may require:

(a) that before paving or repaving is done within an assessment area, all water, gas, sewer, and underground electric and telecommunications connections be made under the regulations and at the distances from the street mains to the line of the property abutting on the street to be paved or repaved that the local entity prescribes by resolution or ordinance; and

(b) the water company owning the water pipe main, the gas company owning the gas pipe main, and the electric or telecommunications company owning the underground electric or telecommunications facilities to make the connections.

(2) Upon the failure of a water company, gas company, or electric or telecommunications company to make a required connection:

(a) the local entity may cause the connection to be made; and

(b) (i) the cost that the local entity incurs in making the connection shall be deducted from the amount of any debt the local entity owes to the company; and

(ii) the local entity may not pay a bill from the company until all the cost has been offset as provided in Subsection (2)(b)(i).

Enacted by Chapter 329, 2007 General Session



Section 109 - Severability.

A court's invalidation of any provision of this chapter may not be considered to affect the validity of any other provision of this chapter.

Enacted by Chapter 329, 2007 General Session



Section 201 - Resolution or ordinance designating an assessment area -- Zones within an assessment area -- Preconditions to adoption of a resolution or ordinance.

(1) (a) Subject to the requirements of this part, a governing body of a local entity intending to levy an assessment on property to pay some or all of the cost of providing improvements benefitting the property, performing operation and maintenance benefitting the property, or conducting economic promotion activities benefitting the property shall adopt a resolution or ordinance designating an assessment area.

(b) A designation resolution or designation ordinance described in Subsection (1)(a) may divide the assessment area into zones to allow the governing body to:

(i) levy a different level of assessment; or

(ii) use a different assessment method in each zone to reflect more fairly the benefits that property within the different zones is expected to receive because of the proposed improvement, operation and maintenance, or economic promotion activities.

(c) The boundaries of a proposed assessment area may include property that is not intended to be assessed.

(2) Before adopting a designation resolution or designation ordinance described in Subsection (1)(a), the governing body of the local entity shall:

(a) give notice as provided in Section 11-42-202;

(b) receive and consider all protests filed under Section 11-42-203; and

(c) hold a public hearing as provided in Section 11-42-204.

Amended by Chapter 238, 2010 General Session



Section 202 - Requirements applicable to a notice of a proposed assessment area designation.

(1) Each notice required under Subsection 11-42-201(2)(a) shall:

(a) state that the local entity proposes to:

(i) designate one or more areas within the local entity's jurisdictional boundaries as an assessment area;

(ii) provide an improvement to property within the proposed assessment area; and

(iii) finance some or all of the cost of improvements by an assessment on benefitted property within the assessment area;

(b) describe the proposed assessment area by any reasonable method that allows an owner of property in the proposed assessment area to determine that the owner's property is within the proposed assessment area;

(c) describe, in a general way, the improvements to be provided to the assessment area, including:

(i) the general nature of the improvements; and

(ii) the general location of the improvements, by reference to streets or portions or extensions of streets or by any other means that the governing body chooses that reasonably describes the general location of the improvements;

(d) state the estimated cost of the improvements as determined by a project engineer;

(e) state that the local entity proposes to levy an assessment on benefitted property within the assessment area to pay some or all of the cost of the improvements according to the estimated direct and indirect benefits to the property from the improvements;

(f) state the assessment method by which the governing body proposes to levy the assessment, including, if the local entity is a municipality or county, whether the assessment will be collected:

(i) by directly billing a property owner; or

(ii) by inclusion on a property tax notice issued in accordance with Section 59-2-1317;

(g) state:

(i) the date described in Section 11-42-203 and the location at which protests against designation of the proposed assessment area or of the proposed improvements are required to be filed; and

(ii) the method by which the governing body will determine the number of protests required to defeat the designation of the proposed assessment area or acquisition or construction of the proposed improvements;

(h) state the date, time, and place of the public hearing required in Section 11-42-204;

(i) if the governing body elects to create and fund a reserve fund under Section 11-42-702, include a description of:

(i) how the reserve fund will be funded and replenished; and

(ii) how remaining money in the reserve fund is to be disbursed upon full payment of the bonds;

(j) if the governing body intends to designate a voluntary assessment area, include a property owner consent form that:

(i) estimates the total assessment to be levied against the particular parcel of property;

(ii) describes any additional benefits that the governing body expects the assessed property to receive from the improvements; and

(iii) designates the date and time by which the fully executed consent form is required to be submitted to the governing body;

(k) if the local entity intends to levy an assessment to pay operation and maintenance costs or for economic promotion activities, include:

(i) a description of the operation and maintenance costs or economic promotion activities to be paid by assessments and the initial estimated annual assessment to be levied;

(ii) a description of how the estimated assessment will be determined;

(iii) a description of how and when the governing body will adjust the assessment to reflect the costs of:

(A) in accordance with Section 11-42-406, current economic promotion activities; or

(B) current operation and maintenance costs;

(iv) a description of the method of assessment if different from the method of assessment to be used for financing any improvement; and

(v) a statement of the maximum number of years over which the assessment will be levied for:

(A) operation and maintenance costs; or

(B) economic promotion activities; and

(l) if the governing body intends to divide the proposed assessment area into zones under Subsection 11-42-201(1)(b), include a description of the proposed zones.

(2) A notice required under Subsection 11-42-201(2)(a) may contain other information that the governing body considers to be appropriate, including:

(a) the amount or proportion of the cost of the improvement to be paid by the local entity or from sources other than an assessment;

(b) the estimated amount of each type of assessment for the various improvements to be financed according to the method of assessment that the governing body chooses; and

(c) provisions for any improvements described in Subsection 11-42-102(24)(a)(ii).

(3) Each notice required under Subsection 11-42-201(2)(a) shall:

(a) (i) (A) be published in a newspaper of general circulation within the local entity's jurisdictional boundaries, once a week for four consecutive weeks, with the last publication at least five but not more than 20 days before the day of the hearing required in Section 11-42-204; or

(B) if there is no newspaper of general circulation within the local entity's jurisdictional boundaries, be posted in at least three public places within the local entity's jurisdictional boundaries at least 20 but not more than 35 days before the day of the hearing required in Section 11-42-204; and

(ii) be published on the Utah Public Notice Website described in Section 63F-1-701 for four weeks before the deadline for filing protests specified in the notice under Subsection (1)(g); and

(b) be mailed, postage prepaid, within 10 days after the first publication or posting of the notice under Subsection (3)(a) to each owner of property to be assessed within the proposed assessment area at the property owner's mailing address.

Amended by Chapter 246, 2013 General Session

Amended by Chapter 265, 2013 General Session



Section 203 - Protests.

(1) An owner of property that is proposed to be assessed within an assessment area may, within 60 days after the day of the hearing described in Subsection 11-42-204(1), file a written protest against:

(a) the designation of the assessment area;

(b) the inclusion of the owner's property in the proposed assessment area;

(c) the proposed improvements to be acquired or constructed; or

(d) any other aspect of the proposed designation of an assessment area.

(2) Each protest under Subsection (1)(a) shall describe or otherwise identify the property owned by the person filing the protest.

(3) An owner may withdraw a protest at any time before the expiration of the 60-day period described in Subsection (1) by filing a written withdrawal with the governing body.

(4) If the governing body intends to assess property within the proposed assessment area by type of improvement or by zone, the governing body shall, in determining whether adequate protests have been filed, aggregate the protests by the type of improvement or by zone.

(5) The failure of an owner of property within the proposed assessment area to file a timely written protest constitutes a waiver of any objection to:

(a) the designation of the assessment area;

(b) any improvement to be provided to property within the assessment area; and

(c) the inclusion of the owner's property within the assessment area.

Amended by Chapter 265, 2013 General Session



Section 204 - Hearing.

(1) On the date and at the time and place specified in the notice under Section 11-42-202, the governing body shall hold a public hearing.

(2) (a) The governing body may continue the public hearing from time to time to a fixed future date and time.

(b) The continuance of a public hearing does not restart or extend the protest period described in Subsection 11-42-203(1).

(3) At the public hearing, the governing body shall:

(a) hear all objections to the designation of the proposed assessment area or the improvements proposed to be provided in the assessment area; and

(b) hear all persons desiring to be heard.

(4) The governing body may make changes in:

(a) improvements proposed to be provided to the proposed assessment area; or

(b) the area or areas proposed to be included within the proposed assessment area.

Amended by Chapter 265, 2013 General Session



Section 205 - Unimproved property.

(1) (a) Before a local entity may designate an assessment area in which more than 75% of the property proposed to be assessed consists of unimproved property, and designation of the assessment area would require that the local entity issue bonds, the local entity shall obtain:

(i) an appraisal:

(A) of the unimproved property;

(B) from an appraiser who is a member of the Appraisal Institute;

(C) addressed to the local entity or a financial institution; and

(D) verifying that the market value of the property, after completion of the proposed improvements, is at least three times the amount of the assessments proposed to be levied against the unimproved property; or

(ii) the most recent taxable value of the unimproved property from the assessor of the county in which the unimproved property is located, verifying that the taxable value of the property, after completion of the proposed improvements, is at least three times the amount of the assessments proposed to be levied against the unimproved property.

(b) If the owner of the unimproved property has entered into a construction loan acceptable to the local entity to finance the facilities to be constructed or installed on the unimproved property, the market value of the unimproved property, as determined under Subsection (1)(a)(i), may include, at the local entity's option:

(i) the principal amount of the construction loan; or

(ii) the value of the unimproved property with the facilities to be financed by the construction loan, as determined by an appraisal of:

(A) the unimproved property; and

(B) the facilities proposed to be constructed.

(2) With respect to the designation of an assessment area described in Subsection (1)(a), the local entity may require:

(a) financial information acceptable to the governing body with respect to the owner's ability to pay the proposed assessments;

(b) a financial institution's commitment securing, to the governing body's satisfaction, the owners' obligation to pay the proposed assessments; or

(c) a development plan, approved by a qualified, independent third party, describing the plan of development and the financial feasibility of the plan, taking into account growth trends, absorption studies, and other demographic information applicable to the unimproved property.

(3) Information that an owner provides to a local entity under Subsection (2)(a) is not a record for purposes of Title 63G, Chapter 2, Government Records Access and Management Act.

Amended by Chapter 388, 2011 General Session



Section 206 - Adoption of a resolution or ordinance regarding a proposed assessment area -- Designation of an assessment area may not occur if adequate protests filed -- Recording of resolution or ordinance and notice of proposed assessment.

(1) (a) After holding a public hearing under Section 11-42-204 and considering protests filed under Section 11-42-203, and subject to Subsection (3), the governing body shall hold a public meeting to adopt a resolution or ordinance:

(i) abandoning the proposal to designate an assessment area; or

(ii) designating an assessment area as described in the notice under Section 11-42-202 or with the changes made as authorized under Subsection 11-42-204(4).

(b) In accordance with Section 11-42-203, the governing body:

(i) may not schedule the public meeting before the expiration of the 60-day protest period; and

(ii) shall consider and report on any timely filed protests.

(2) If the notice under Section 11-42-202 indicates that the proposed assessment area is a voluntary assessment area, the governing body shall:

(a) delete from the proposed assessment area all property whose owners have not submitted an executed consent form consenting to inclusion of the owner's property in the proposed assessment area; and

(b) determine whether to designate a voluntary assessment area, after considering:

(i) the amount of the proposed assessment to be levied on the property within the voluntary assessment area; and

(ii) the benefits that property within the voluntary assessment area will receive from improvements proposed to be financed by assessments on the property.

(3) If adequate protests have been filed, the governing body may not designate an assessment area as described in the notice under Section 11-42-202.

(4) (a) If the governing body adopts a designation resolution or ordinance designating an assessment area, the governing body shall, within 15 days after adopting the designation resolution or ordinance:

(i) record the original or certified copy of the designation resolution or ordinance in the office of the recorder of the county in which property within the assessment area is located; and

(ii) file with the recorder of the county in which property within the assessment area is located a notice of proposed assessment that:

(A) states that the local entity has designated an assessment area; and

(B) lists, by legal description and tax identification number, the property proposed to be assessed.

(b) A governing body's failure to comply with the requirements of Subsection (4)(a) does not invalidate the designation of an assessment area.

(5) After the adoption of a designation resolution or ordinance under Subsection (1)(a), the local entity may begin providing the specified improvements.

Amended by Chapter 265, 2013 General Session



Section 207 - Adding property to an assessment area.

(1) A local entity may add to a designated assessment area property to be benefitted and assessed if the governing body:

(a) finds that the inclusion of the property will not adversely affect the owners of property already in the assessment area;

(b) obtains from each owner of property to be added and benefitted a written consent that contains:

(i) the owner's consent to:

(A) the owner's property being added to the assessment area; and

(B) the making of the proposed improvements with respect to the owner's property;

(ii) the legal description and tax identification number of the property to be added; and

(iii) the owner's waiver of any right to protest the creation of the assessment area;

(c) amends the designation resolution or ordinance to include the added property; and

(d) within 15 days after amending the designation resolution or ordinance:

(i) records in the office of the recorder of the county in which the added property is located the original or certified copy of the amended designation resolution or ordinance containing the legal description and tax identification number of each additional parcel of property added to the assessment area and proposed to be assessed; and

(ii) gives written notice to the property owner of the inclusion of the owner's property in the assessment area.

(2) The failure of a local entity's governing body to comply with the requirement of Subsection (1)(d) does not affect the validity of the amended designation resolution or ordinance.

(3) Except as provided in this section, a local entity may not add to an assessment area property not included in a notice under Section 11-42-202, or provide for making improvements that are not stated in the notice, unless the local entity gives notice as provided in Section 11-42-202 and holds a hearing as required under Section 11-42-204 as to the added property or additional improvements.

Amended by Chapter 246, 2009 General Session



Section 208 - Recording notice of deletion if property is deleted from an assessment area.

If, after adoption of a designation resolution or ordinance under Section 11-42-206, a local entity deletes property from the assessment area, the local entity shall record a notice of deletion in a form that includes the legal description and tax identification number of the property and otherwise complies with applicable recording statutes.

Enacted by Chapter 329, 2007 General Session



Section 209 - Designation of assessment area for energy efficiency upgrade or renewable energy system -- Requirements.

(1) A governing body may not adopt a designation ordinance or resolution to designate an assessment area for an energy efficiency upgrade or a renewable energy system, unless the assessment area is a voluntary assessment area.

(2) A local entity may not include property in a voluntary assessment area described in Subsection (1) unless an owner of property located in the assessment area provides to the local entity:

(a) the written consent of each person or institution holding a lien on the property; and

(b) evidence:

(i) that there are no delinquent taxes, special assessments, or water or sewer charges on the property;

(ii) that the property is not subject to a trust deed or other lien on which there is a recorded notice of default, foreclosure, or delinquency that has not been cured; and

(iii) that there are no involuntary liens, including a lien on real property, or on the proceeds of a contract relating to real property, for services, labor, or materials furnished in connection with the construction or improvement of the property.

Enacted by Chapter 246, 2013 General Session



Section 301 - Improvements made only under contract let to lowest responsive, responsible bidder -- Publishing notice -- Sealed bids -- Procedure -- Exceptions to contract requirement.

(1) Except as otherwise provided in this section, a local entity may make improvements in an assessment area only under contract let to the lowest responsive, responsible bidder for the kind of service, material, or form of construction that the local entity's governing body determines in compliance with any applicable local entity ordinances.

(2) A local entity may:

(a) divide improvements into parts;

(b) (i) let separate contracts for each part; or

(ii) combine multiple parts into the same contract; and

(c) let a contract on a unit basis.

(3) (a) A local entity may not let a contract until after publishing notice as provided in Subsection (3)(b):

(i) at least one time in a newspaper of general circulation within the boundaries of the local entity at least 15 days before the date specified for receipt of bids; and

(ii) in accordance with Section 45-1-101, at least 15 days before the date specified for receipt of bids.

(b) Each notice under Subsection (3)(a) shall notify contractors that the local entity will receive sealed bids at a specified time and place for the construction of the improvements.

(c) Notwithstanding a local entity's failure, through inadvertence or oversight, to publish the notice or to publish the notice within 15 days before the date specified for receipt of bids, the governing body may proceed to let a contract for the improvements if the local entity receives at least three sealed and bona fide bids from contractors by the time specified for the receipt of bids.

(d) A local entity may publish a notice required under this Subsection (3) at the same time as a notice under Section 11-42-202.

(4) (a) A local entity may accept as a sealed bid a bid that is:

(i) manually sealed and submitted; or

(ii) electronically sealed and submitted.

(b) The governing body or project engineer shall, at the time specified in the notice under Subsection (3), open and examine the bids.

(c) In open session, the governing body:

(i) shall declare the bids; and

(ii) may reject any or all bids if the governing body considers the rejection to be for the public good.

(d) The local entity may award the contract to the lowest responsive, responsible bidder even if the price bid by that bidder exceeds the estimated costs as determined by the project engineer.

(e) A local entity may in any case:

(i) refuse to award a contract;

(ii) obtain new bids after giving a new notice under Subsection (3);

(iii) determine to abandon the assessment area; or

(iv) not make some of the improvements proposed to be made.

(5) A local entity is not required to let a contract as provided in this section for:

(a) an improvement or part of an improvement the cost of which or the making of which is donated or contributed;

(b) an improvement that consists of furnishing utility service or maintaining improvements;

(c) labor, materials, or equipment supplied by the local entity;

(d) the local entity's acquisition of completed or partially completed improvements in an assessment area;

(e) design, engineering, and inspection costs incurred with respect to the construction of improvements in an assessment area; or

(f) additional work performed in accordance with the terms of a contract duly let to the lowest responsive, responsible bidder.

(6) A local entity may itself furnish utility service and maintain improvements within an assessment area.

(7) (a) A local entity may acquire completed or partially completed improvements in an assessment area, but may not pay an amount for those improvements that exceeds their fair market value.

(b) Upon the local entity's payment for completed or partially completed improvements, title to the improvements shall be conveyed to the local entity or another public agency.

(8) The provisions of Title 11, Chapter 39, Building Improvements and Public Works Projects, and Section 72-6-108 do not apply to improvements to be constructed in an assessment area.

(9) (a) Except as provided in Subsection (9)(b), this section does not apply to a voluntary assessment area designated for the purpose of levying an assessment for an energy efficiency upgrade or a renewable energy system.

(b) (i) A local entity that designates a voluntary assessment area described in Subsection (9)(a) shall provide to each owner of property to be assessed a list of service providers authorized by the local entity to provide the energy efficiency upgrade or renewable energy system.

(ii) A property owner described in Subsection (9)(b)(i) shall select a service provider from the list to provide the energy efficiency upgrade or renewable energy system for the owner's property.

Amended by Chapter 246, 2013 General Session



Section 302 - Contracts for work in an assessment area -- Sources of payment -- Payments as work progresses.

(1) A contract for work in an assessment area or for the purchase of property required to make an improvement in an assessment area may require the contract obligation to be paid from proceeds from the sale of assessment bonds, interim warrants, or bond anticipation notes.

(2) (a) To the extent that a contract is not paid from the sources stated in Subsection (1), the local entity shall advance funds to pay the contract obligation from other legally available money, according to the requirements of the contract.

(b) A local entity may reimburse itself for an amount paid from its general fund or other funds under Subsection (2)(a) from:

(i) the proceeds from the sale of assessment bonds, interim warrants, or bond anticipation notes; or

(ii) assessments or improvement revenues that are not pledged for the payment of assessment bonds, interim warrants, or bond anticipation notes.

(c) A local entity may not reimburse itself for costs of making an improvement that are properly chargeable to the local entity or for which an assessment may not be levied.

(3) (a) A contract for work in an assessment area may provide for payments to the contractor as the work progresses.

(b) If a contract provides for periodic payments:

(i) periodic payments may not exceed 90% of the value of the work done to the date of the payment, as determined by estimates of the project engineer; and

(ii) a final payment may be made only after the contractor has completed the work and the local entity has accepted the work.

(c) If a local entity retains money payable to a contractor as the work progresses, the local entity shall retain or withhold and release the money as provided in Section 13-8-5.

Enacted by Chapter 329, 2007 General Session



Section 401 - Levying an assessment -- Prerequisites -- Assessment list.

(1) (a) If a local entity has designated an assessment area in accordance with Part 2, Designating an Assessment Area, the local entity may levy an assessment against property within that assessment area as provided in this part.

(b) If a local entity that is a municipality or county designates an assessment area in accordance with this chapter, the municipality or county may levy an assessment and collect the assessment in accordance with Subsection 11-42-202(1)(f)(i) or (ii).

(c) An assessment billed by a municipality or county in the same manner as a property tax and included on a property tax notice in accordance with Subsection 11-42-202(1)(f)(ii) is enforced in accordance with, constitutes a lien in accordance with, and is subject to other penalty provisions in accordance with this chapter.

(2) Before a governing body may adopt a resolution or ordinance levying an assessment against property within an assessment area:

(a) the governing body shall:

(i) subject to Subsection (3), prepare an assessment list designating:

(A) each parcel of property proposed to be assessed; and

(B) the amount of the assessment to be levied against the property;

(ii) appoint a board of equalization as provided in Section 11-42-403; and

(iii) give notice as provided in Section 11-42-402; and

(b) the board of equalization, appointed under Section 11-42-403, shall hold hearings, make any corrections it considers appropriate to an assessment, and report its findings to the governing body as provided in Section 11-42-403.

(3) (a) The governing body of a local entity shall prepare the assessment list described in Subsection (2)(a)(i) at any time after:

(i) the governing body has determined the estimated or actual operation and maintenance costs, if the assessment is to pay operation and maintenance costs;

(ii) the governing body has determined the estimated or actual economic promotion costs described in Section 11-42-206, if the assessment is to pay for economic promotion activities; or

(iii) for any other assessment, the governing body has determined:

(A) the estimated or actual acquisition and construction costs of all proposed improvements within the assessment area, including overhead costs and authorized contingencies;

(B) the estimated or actual property price for all property to be acquired to provide the proposed improvements; and

(C) the reasonable cost of any work to be done by the local entity.

(b) In addition to the requirements of Subsection (3)(a), the governing body of a local entity shall prepare the assessment list described in Subsection (2)(a)(i) before:

(i) the light service has commenced, if the assessment is to pay for light service; or

(ii) the park maintenance has commenced, if the assessment is to pay for park maintenance.

(4) A local entity may levy an assessment for some or all of the cost of improvements within an assessment area, including payment of:

(a) operation and maintenance costs of improvements constructed within the assessment area;

(b) (i) if an outside entity furnishes utility services or maintains utility improvements, the actual cost that the local entity pays for utility services or for maintenance of improvements; or

(ii) if the local entity itself furnishes utility service or maintains improvements, for the reasonable cost of supplying the utility service or maintenance;

(c) the reasonable cost of supplying labor, materials, or equipment in connection with improvements; and

(d) (i) the reasonable cost of connection fees; or

(ii) the reasonable costs, as determined by the local entity governing body, if the local entity owns or supplies any sewer, storm drainage, water, gas, electric, or communications connections.

(5) A local entity may not levy an assessment for an amount donated or contributed for an improvement or part of an improvement.

(6) The validity of an otherwise valid assessment is not affected because the actual cost of improvements exceeds the estimated cost.

(7) (a) Subject to Subsection (7)(b), an assessment levied to pay for operation and maintenance costs may not be levied over a period of time exceeding five years beginning on the day on which the local entity adopts the assessment ordinance or assessment resolution for the operation and maintenance costs assessment.

(b) A local entity may levy an additional assessment described in Subsection (7)(a) in the assessment area designated for the assessment described in Subsection (7)(a) if, after the five-year period expires, the local entity complies with the applicable levy provisions of this part.

Amended by Chapter 265, 2013 General Session



Section 402 - Notice of assessment and board of equalization hearing.

Each notice required under Subsection 11-42-401(2)(a)(iii) shall:

(1) state:

(a) that an assessment list is completed and available for examination at the offices of the local entity;

(b) the total estimated or actual cost of the improvements;

(c) the amount of the total estimated or actual cost of the proposed improvements to be paid by the local entity;

(d) the amount of the assessment to be levied against benefitted property within the assessment area;

(e) the assessment method used to calculate the proposed assessment;

(f) the unit cost used to calculate the assessments shown on the assessment list, based on the assessment method used to calculate the proposed assessment; and

(g) the dates, times, and place of the board of equalization hearings under Subsection 11-42-401(2)(b);

(2) (a) beginning at least 20 but not more than 35 days before the day on which the first hearing of the board of equalization is held:

(i) be published at least once in a newspaper of general circulation within the local entity's jurisdictional boundaries; or

(ii) if there is no newspaper of general circulation within the local entity's jurisdictional boundaries, be posted in at least three public places within the local entity's jurisdictional boundaries; and

(b) be published on the Utah Public Notice Website created in Section 63F-1-701 for 35 days immediately before the day on which the first hearing of the board of equalization is held; and

(3) be mailed, postage prepaid, within 10 days after the first publication or posting of the notice under Subsection (2) to each owner of property to be assessed within the proposed assessment area at the property owner's mailing address.

Amended by Chapter 90, 2010 General Session

Amended by Chapter 238, 2010 General Session



Section 403 - Board of equalization -- Hearings -- Corrections to proposed assessment list -- Report to governing body -- Appeal -- Board findings final -- Waiver of objections.

(1) After preparing an assessment list under Subsection 11-42-401(2)(a)(i), the governing body shall appoint a board of equalization.

(2) Each board of equalization under this section shall, at the option of the governing body, consist of:

(a) three or more members of the governing body;

(b) (i) two members of the governing body; and

(ii) (A) a representative of the treasurer's office of the local entity; or

(B) a representative of the office of the local entity's engineer or the project engineer; or

(c) (i) (A) one member of the governing body; or

(B) a representative of the governing body, whether or not a member of the governing body, appointed by the governing body;

(ii) a representative of the treasurer's office of the local entity; and

(iii) a representative of the office of the local entity's engineer or the project engineer.

(3) (a) The board of equalization shall hold hearings on at least three consecutive days for at least one hour per day between 9 a.m. and 9 p.m., as specified in the notice under Section 11-42-402.

(b) The board of equalization may continue a hearing from time to time to a specific place and a specific hour and day until the board's work is completed.

(c) At each hearing, the board of equalization shall hear arguments from any person who claims to be aggrieved, including arguments relating to:

(i) the direct or indirect benefits accruing to a tract, block, lot, or parcel of property in the assessment area; or

(ii) the amount of the proposed assessment against the tract, block, lot, or parcel.

(4) (a) After the hearings under Subsection (3) are completed, the board of equalization shall:

(i) consider all facts and arguments presented at the hearings; and

(ii) make any corrections to the proposed assessment list that the board considers just and equitable.

(b) A correction under Subsection (4)(a)(ii) may:

(i) eliminate one or more pieces of property from the assessment list; or

(ii) increase or decrease the amount of the assessment proposed to be levied against a parcel of property.

(c) (i) If the board of equalization makes a correction under Subsection (4)(a)(ii) that results in an increase of a proposed assessment, the board shall, before approving a corrected assessment list:

(A) give notice as provided in Subsection (4)(c)(ii);

(B) hold a hearing at which the owner whose assessment is proposed to be increased may appear and object to the proposed increase; and

(C) after holding a hearing, make any further corrections that the board considers just and equitable with respect to the proposed increased assessment.

(ii) Each notice required under Subsection (4)(c)(i)(A) shall:

(A) state:

(I) that the property owner's assessment is proposed to be increased;

(II) the amount of the proposed increased assessment;

(III) that a hearing will be held at which the owner may appear and object to the increase; and

(IV) the date, time, and place of the hearing; and

(B) be mailed, at least 15 days before the date of the hearing, to each owner of property as to which the assessment is proposed to be increased at the property owner's mailing address.

(5) (a) After the board of equalization has held all hearings required by this section and has made all corrections the board considers just and equitable, the board shall report to the governing body its findings that:

(i) each parcel of property within the assessment area will be directly or indirectly benefitted in an amount not less than the assessment to be levied against the property; and

(ii) except as provided in Subsection 11-42-409(6), no parcel of property on the assessment list will bear more than its proportionate share of the cost of the improvements benefitting the property.

(b) The board of equalization shall, within 10 days after submitting its report to the governing body, mail a copy of the board's final report to each property owner who objected at the board hearings to the assessment proposed to be levied against the property owner's property at the property owner's mailing address.

(6) (a) If a board of equalization includes members other than the governing body of the local entity, a property owner may appeal a decision of the board to the governing body by filing with the governing body a written notice of appeal within 15 days after the board's final report is mailed to property owners under Subsection (5)(b).

(b) Except as provided in Subsection (6)(a), no appeal may be taken from the findings of a board of equalization.

(7) The findings of a board of equalization are final:

(a) when approved by the governing body, if no appeal is allowed under Subsection (6); or

(b) after the time for appeal under Subsection (6) is passed, if an appeal is allowed under that subsection.

(8) (a) If a governing body has levied an assessment to pay operation and maintenance costs within an assessment area, the governing body may periodically appoint a new board of equalization to review assessments for operation and maintenance costs.

(b) Each board of equalization appointed under Subsection (8)(a) shall comply with the requirements of Subsections (3) through (6).

(9) The failure of an owner of property within the assessment area to appear before the board of equalization to object to the levy of the assessment constitutes a waiver of all objections to the levy, except an objection that the governing body failed to obtain jurisdiction to order that the improvements which the assessment is intended to pay be provided to the assessment area.

Amended by Chapter 246, 2009 General Session



Section 404 - Adoption of a resolution or ordinance levying an assessment -- Notice of the adoption -- Effective date of resolution or ordinance -- Notice of assessment interest.

(1) (a) After receiving a final report from a board of equalization under Subsection 11-42-403(5) or, if applicable, after the time for filing an appeal under Subsection 11-42-403(6) has passed, the governing body may adopt a resolution or ordinance levying an assessment against benefitted property within the assessment area designated in accordance with Part 2, Designating an Assessment Area.

(b) (i) Except as provided in Subsection (1)(b)(ii), a local entity may not levy more than one assessment under this chapter for an assessment area designated in accordance with Part 2, Designating an Assessment Area.

(ii) A local entity may levy more than one assessment in an assessment area designated in accordance with Part 2, Designating an Assessment Area, if:

(A) the local entity has adopted a designation resolution or designation ordinance for each assessment in accordance with Section 11-42-201; and

(B) the assessment is levied to pay:

(I) subject to Section 11-42-401, operation and maintenance costs; or

(II) subject to Section 11-42-406, the costs of economic promotion activities.

(c) An assessment resolution or ordinance adopted under Subsection (1)(a):

(i) need not describe each tract, block, lot, part of block or lot, or parcel of property to be assessed;

(ii) need not include the legal description or tax identification number of the parcels of property assessed in the assessment area; and

(iii) is adequate for purposes of identifying the property to be assessed within the assessment area if the assessment resolution or ordinance incorporates by reference the corrected assessment list that describes the property assessed by legal description and tax identification number.

(2) (a) A local entity that adopts an assessment resolution or ordinance shall give notice of the adoption by:

(i) (A) publishing a copy of the resolution or ordinance, or a summary of the resolution or ordinance, once in a newspaper of general circulation within the local entity's jurisdictional boundaries; or

(B) if there is no newspaper of general circulation with the local entity's jurisdictional boundaries as described in Subsection (2)(a)(i), posting a copy of the resolution or ordinance in at least three public places within the local entity's jurisdictional boundaries for at least 21 days; and

(ii) publishing, in accordance with Section 45-1-101, a copy of the resolution or ordinance for at least 21 days.

(b) No other publication or posting of the resolution or ordinance is required.

(3) Notwithstanding any other statutory provision regarding the effective date of a resolution or ordinance, each assessment resolution or ordinance takes effect:

(a) on the date of publication or posting of the notice under Subsection (2); or

(b) at a later date provided in the resolution or ordinance.

(4) (a) The governing body of each local entity that has adopted an assessment resolution or ordinance under Subsection (1) shall, within five days after the day on which the 25-day prepayment period under Subsection 11-42-411(6) has passed, file a notice of assessment interest with the recorder of the county in which the assessed property is located.

(b) Each notice of assessment interest under Subsection (4)(a) shall:

(i) state that the local entity has an assessment interest in the assessed property;

(ii) if the assessment is to pay operation and maintenance costs or for economic promotion activities, state the maximum number of years over which an assessment will be payable; and

(iii) describe the property assessed by legal description and tax identification number.

(c) A local entity's failure to file a notice of assessment interest under this Subsection (4) has no affect on the validity of an assessment levied under an assessment resolution or ordinance adopted under Subsection (1).

Amended by Chapter 238, 2010 General Session



Section 405 - Limit on amount of assessment -- Costs required to be paid by the local entity.

(1) An assessment levied within an assessment area may not, in the aggregate, exceed the sum of:

(a) the contract price or estimated contract price;

(b) the acquisition price of improvements;

(c) the reasonable cost of:

(i) (A) utility services, maintenance, and operation, to the extent permitted by Subsection 11-42-401(4); and

(B) labor, materials, or equipment supplied by the local entity;

(ii) economic promotion activities; or

(iii) operation and maintenance costs;

(d) the price or estimated price of purchasing property;

(e) any connection fees;

(f) estimated interest on interim warrants and bond anticipation notes issued with respect to an assessment area;

(g) the capitalized interest on each assessment bond;

(h) overhead costs not to exceed 15% of the sum of Subsections (1)(a), (b), (c), and (e);

(i) an amount for contingencies of not more than 10% of the sum of Subsections (1)(a) and (c), if the assessment is levied before construction of the improvements in the assessment area is completed;

(j) an amount sufficient to fund a reserve fund, if the governing body creates and funds a reserve fund as provided in Section 11-42-702;

(k) 1/2 the cost of grading changes as provided in Section 11-42-407; and

(l) incidental costs incurred by a property owner in order to satisfy the local entity's requirements for inclusion in a voluntary assessment area, if applicable.

(2) Each local entity providing an improvement in an assessment area shall pay, from improvement revenues not pledged to the payment of bonds and from any other legally available money:

(a) overhead costs for which an assessment cannot be levied;

(b) the costs of providing an improvement for which an assessment was not levied, if the assessment is levied before construction of the improvement in the assessment area is completed; and

(c) the acquisition and constructions costs of an improvement for the benefit of property against which an assessment may not be levied.

Amended by Chapter 246, 2013 General Session



Section 406 - Assessment for economic promotion activities -- Reporting.

(1) (a) If the governing body of a local entity designates an assessment area in accordance with Part 2, Designating an Assessment Area, for economic promotion activities, the governing body:

(i) may levy an assessment to pay for economic promotion activities by adopting an assessment resolution or ordinance in accordance with Section 11-42-404; and

(ii) subject to Subsection (1)(b), may levy an additional assessment for economic promotion activities for the designated assessment area described in Subsection (1)(a):

(A) by adopting an assessment resolution or an ordinance in accordance with Section 11-42-404; and

(B) for a period of five years, beginning on the day on which the local entity adopts the initial assessment resolution or ordinance described in Subsection (1)(a)(i).

(b) A governing body may not levy an additional assessment to pay for economic promotion activities after the five-year period described in Subsection (1)(a)(ii)(B) unless the governing body:

(i) designates a new assessment area in accordance with Part 2, Designating an Assessment Area; and

(ii) adopts a new assessment resolution or ordinance in accordance with Section 11-42-404.

(2) If a local entity designates an assessment area for economic promotion activities, the local entity:

(a) shall spend on economic promotion activities at least 70% of the money generated from an assessment levied in the assessment area and from improvement revenues;

(b) may not spend more than 30% of the money generated from the assessment levied in the assessment area and from improvement revenues on administrative costs, including salaries, benefits, rent, travel, and costs incidental to publications; and

(c) in accordance with Subsection (3), shall publish a detailed report including the following:

(i) an account of money deposited into the assessment fund described in Section 11-42-412;

(ii) an account of expenditures from the fund described in Section 11-42-412; and

(iii) a detailed account of whether each expenditure described in Subsection (2)(c)(ii) was made for economic promotion activities described in Subsection (2)(a) or for administrative costs described in Subsection (2)(b).

(3) A local entity shall publish a report required in Subsection (2)(c):

(a) on:

(i) if available, the local entity's public web site; and

(ii) if the local entity is not a county or municipality, on the public web site of any county or municipality in which the local entity has jurisdiction;

(b) (i) within one year after the day on which the local entity adopts a new assessment resolution or ordinance for economic promotion activities; and

(ii) each subsequent year that the economic promotion activities levy is assessed by updating the information described in Subsection (2)(c); and

(c) for six months on a web site described in Subsection (3)(a) after the day on which the report is initially published under Subsection (3)(b) or updated under Subsection (3)(b)(ii).

Amended by Chapter 238, 2010 General Session



Section 407 - Improvements that change the grade of an existing street, alley, or sidewalk -- Improvements that improve an intersection or spaces opposite an alley.

(1) If an improvement in an assessment area involves changing the grade of an existing street, alley, or sidewalk, the local entity shall pay half of the cost of bringing the street, alley, or sidewalk to the established grade.

(2) If an improvement in an assessment area improves an intersection of streets or spaces opposite an alley, the local entity may levy an assessment against the other properties to be assessed in the assessment area for the cost of the improvement.

Enacted by Chapter 329, 2007 General Session



Section 408 - Assessment against government land prohibited -- Exception.

(1) (a) Except as provided in Subsection (2), a local entity may not levy an assessment against property owned by the federal government or a public agency, even if the property benefits from the improvement.

(b) Notwithstanding Subsection (1)(a), a public agency may contract with a local entity:

(i) for the local entity to provide an improvement to property owned by the public agency; and

(ii) to pay for the improvement provided by the local entity.

(c) Nothing in this section may be construed to prevent a local entity from imposing on and collecting from a public agency, or a public agency from paying, a reasonable charge for a service rendered or material supplied by the local entity to the public agency, including a charge for water, sewer, or lighting service.

(2) Notwithstanding Subsection (1):

(a) a local entity may continue to levy and enforce an assessment against property acquired by a public agency within an assessment area if the acquisition occurred after the assessment area was designated;

(b) property that is subject to an assessment lien at the time it is acquired by a public agency continues to be subject to the lien and to enforcement of the lien if the assessment and interest on the assessment are not paid when due; and

(c) a local entity may levy an assessment against property owned by the federal government or a public agency if the federal government or public agency voluntarily enters into a voluntary assessment area for the purpose of financing an energy efficiency upgrade or a renewable energy system.

Amended by Chapter 246, 2013 General Session



Section 409 - Assessment requirements.

(1) (a) Each local entity that levies an assessment under this chapter shall levy the assessment on each block, lot, tract, or parcel of property that borders, is adjacent to, or benefits from an improvement:

(i) to the extent that the improvement directly or indirectly benefits the property; and

(ii) to whatever depth on the parcel of property that the governing body determines, including the full depth.

(b) The validity of an otherwise valid assessment is not affected by the fact that the benefit to the property from the improvement:

(i) is only indirect; or

(ii) does not increase the fair market value of the property.

(2) The assessment method a governing body uses to calculate an assessment may be according to frontage, area, taxable value, fair market value, lot, number of connections, equivalent residential unit, or any combination of these methods, as the governing body considers fair and equitable.

(3) In calculating assessments, a governing body may:

(a) use different methods for different improvements in an assessment area; and

(b) assess different amounts in different zones, even when using the same method, if acquisition or construction costs differ from zone to zone.

(4) (a) Each local entity shall make an allowance for each corner lot receiving the same improvement on both sides so that the property is not assessed at the full rate on both sides.

(b) A local entity may allocate a corner lot allowance under Subsection (4)(a) to all other benefitted property within the assessment area by increasing the assessment levied against the other property.

(5) (a) Assessments shall be fair and equitable according to the benefit to the benefitted property from the improvement.

(b) To comply with Subsection (5)(a), a local entity may levy assessments within zones.

(6) A local entity may levy an assessment that would otherwise violate a provision of this chapter if the owners of all property to be assessed enter into a written agreement with the local entity consenting to the assessment.

Enacted by Chapter 329, 2007 General Session



Section 410 - Amending an assessment resolution or ordinance.

(1) A governing body may adopt a resolution or ordinance amending the original assessment resolution or ordinance adopted under Section 11-42-404 to:

(a) correct a deficiency, omission, error, or mistake:

(i) with respect to:

(A) the total cost of an improvement;

(B) operation and maintenance costs; or

(C) the cost of economic promotion activities; or

(ii) that results in a tract, lot, block, or parcel not being fully assessed or assessed in an incorrect amount;

(b) reallocate or adjust assessments under the original assessment resolution or ordinance for operation and maintenance costs or the costs of economic promotion activities;

(c) reallocate or adjust assessments under the original assessment resolution or ordinance; or

(d) reduce an assessment as a result of the issuance of refunding bonds.

(2) If an amendment under Subsection (1)(a) or (c) results in an increase in an assessment for any property owner, the governing body shall comply with the notice requirements of Section 11-42-402, unless the owner waives notice as provided in Section 11-42-104.

Amended by Chapter 246, 2009 General Session



Section 411 - Installment payment of assessments.

(1) (a) In an assessment resolution or ordinance, the governing body may, subject to Subsection (1)(b), provide that some or all of the assessment be paid in installments over a period not to exceed 20 years from the effective date of the resolution or ordinance.

(b) If an assessment resolution or ordinance provides that some or all of the assessment be paid in installments for a period exceeding 10 years from the effective date of the resolution or ordinance, the governing body:

(i) shall make a determination that:

(A) the improvement for which the assessment is made has a reasonable useful life for the full period during which installments are to be paid; or

(B) it would be in the best interests of the local entity and the property owners for installments to be paid for more than 10 years; and

(ii) may provide in the resolution or ordinance that no assessment is payable during some or all of the period ending three years after the effective date of the resolution or ordinance.

(2) An assessment resolution or ordinance that provides for the assessment to be paid in installments may provide that the unpaid balance be paid over the period of time that installments are payable:

(a) in substantially equal installments of principal;

(b) in substantially equal installments of principal and interest; or

(c) for an assessment levied for an energy efficiency upgrade or a renewable energy system, in accordance with the assessment resolution or ordinance.

(3) (a) Each assessment resolution or ordinance that provides for the assessment to be paid in installments shall, subject to Subsections (3)(b) and (c), provide that the unpaid balance of the assessment bear interest at a fixed rate, variable rate, or a combination of fixed and variable rates, as determined by the governing body, from the effective date of the resolution or ordinance or another date specified in the resolution or ordinance.

(b) If the assessment is for operation and maintenance costs or for the costs of economic promotion activities:

(i) a local entity may charge interest only from the date each installment is due; and

(ii) the first installment of an assessment shall be due 15 days after the effective date of the assessment resolution or ordinance.

(c) If an assessment resolution or ordinance provides for the unpaid balance of the assessment to bear interest at a variable rate, the assessment resolution or ordinance shall specify:

(i) the basis upon which the rate is to be determined from time to time;

(ii) the manner in which and schedule upon which the rate is to be adjusted; and

(iii) a maximum rate that the assessment may bear.

(4) Interest payable on assessments may include:

(a) interest on assessment bonds;

(b) ongoing local entity costs incurred for administration of the assessment area; and

(c) any costs incurred with respect to:

(i) securing a letter of credit or other instrument to secure payment or repurchase of bonds; or

(ii) retaining a marketing agent or an indexing agent.

(5) Interest imposed in an assessment resolution or ordinance shall be paid in addition to the amount of each installment annually or at more frequent intervals as provided in the assessment resolution or ordinance.

(6) (a) Except for an assessment for operation and maintenance costs or for the costs of economic promotion activities, a property owner may pay some or all of the entire assessment without interest if paid within 25 days after the assessment resolution or ordinance takes effect.

(b) After the 25-day period stated in Subsection (6)(a), a property owner may at any time prepay some or all of the assessment levied against the owner's property.

(c) A local entity may require a prepayment of an installment to include:

(i) an amount equal to the interest that would accrue on the assessment to the next date on which interest is payable on bonds issued in anticipation of the collection of the assessment; and

(ii) the amount necessary, in the governing body's opinion or the opinion of the officer designated by the governing body, to assure the availability of money to pay:

(A) interest that becomes due and payable on those bonds; and

(B) any premiums that become payable on bonds that are called in order to use the money from the prepaid assessment installment.

Amended by Chapter 246, 2013 General Session



Section 412 - Assessment fund -- Uses of money in the fund -- Treasurer's duties with respect to the fund.

(1) The governing body of each local entity that levies an assessment under this part on benefitted property within an assessment area shall establish an assessment fund.

(2) The governing body shall:

(a) deposit into the assessment fund all money paid to the local entity from assessments and interest on assessments; and

(b) deposit into a separate account in the assessment fund all money paid to the local entity from improvement revenues.

(3) Money in an assessment fund may be expended only for paying:

(a) the local entity's costs and expenses of making, operating, and maintaining improvements to the extent permitted under Section 11-42-415;

(b) operation and maintenance costs;

(c) economic promotion activities;

(d) local entity obligations; and

(e) costs that the local entity incurs with respect to:

(i) administration of the assessment area; or

(ii) obtaining a letter of credit or other instrument or fund to secure the payment of assessment bonds.

(4) The treasurer of the local entity:

(a) shall:

(i) subject to Subsection (4)(b)(i), be the custodian of the assessment fund;

(ii) keep the assessment fund intact and separate from all other local entity funds and money;

(iii) invest money in an assessment fund by following the procedures and requirements of Title 51, Chapter 7, State Money Management Act; and

(iv) keep on deposit in the assessment fund any interest received from the investment of money in the assessment fund and use the interest exclusively for the purposes for which the assessment fund was established; and

(b) may:

(i) arrange for the assessment fund to be held by a trustee bank on behalf of the local entity; and

(ii) pay money out of the assessment fund only for the purposes listed in Subsection (3).

(5) When all local entity obligations have been paid or legally considered paid in full, the treasurer of the local entity shall transfer all money remaining in the assessment fund as provided in Section 11-42-414.

Enacted by Chapter 329, 2007 General Session



Section 413 - Surplus assessments -- Payment of bonds -- Rebate of assessment if improvements abandoned.

(1) As used in this section:

(a) "Current owner" means the owner of property at the time a rebate under this section is paid.

(b) "Last-known address" means the last address of an owner of property within an assessment area according to the last completed real property assessment roll of the county in which the property is located.

(c) "Net assessment" means the amount of an assessment after subtracting:

(i) the amount required to pay for any improvements that have been made prior to their being abandoned; and

(ii) any damages or costs related to an abandonment of improvements.

(2) (a) If the total cost of completed and accepted improvements is less than the total amount of assessments levied for those improvements, the local entity shall place the surplus in the assessment fund.

(b) If a local entity issues assessment bonds before a surplus under Subsection (2)(a) is determined, the local entity shall hold the surplus in the assessment fund and use the surplus for the payment of the bonds, interest, and any penalties and costs.

(3) If a local entity abandons improvements in an assessment area before the improvements have been started or, if started, before they have been completed and accepted but after an assessment has been levied, the local entity shall rebate the net assessment to the current owner.

Enacted by Chapter 329, 2007 General Session



Section 414 - Remaining interest and other money in assessment fund to be transferred to the guaranty fund or the local entity's general fund.

The treasurer of each local entity that collects interest from the investment of an assessment fund or that receives penalties, costs, and other amounts for the benefit and credit of an assessment that remain after all local entity obligations are paid in full and cancelled shall transfer the remaining amount to:

(1) the guaranty fund, if required by bond covenants; or

(2) the local entity's general fund.

Enacted by Chapter 329, 2007 General Session



Section 415 - Pledge and use of improvement revenues -- Reducing installment payments -- Notice -- Overpayment of installment.

(1) A local entity may, by resolution adopted by the governing body, provide for the pledge and use of any improvement revenues to pay:

(a) some or all of the costs and expenses of making, operating, and maintaining improvements, to the extent permitted under this chapter; and

(b) some or all of the principal of and interest on assessment bonds, interim warrants, and bond anticipation notes issued against the assessment area to make improvements within the assessment area.

(2) (a) If the governing body adopts a resolution under Subsection (1), the local entity:

(i) may:

(A) provide for assessments to be levied in the full amount of the estimated cost of the improvements, as determined by a project engineer;

(B) agree to use installment payments from assessments to pay the costs of the improvements and to pay principal of and interest on any assessment bonds, interim warrants, and bond anticipation notes when due; and

(C) reduce installment payments, as provided in Subsection (2)(a)(ii), if the local entity receives net improvement revenues and pledges them to pay operation and maintenance costs of the improvements and to pay principal of and interest on assessment bonds, interim warrants, or bond anticipation notes; and

(ii) shall authorize a local entity official to:

(A) determine on each installment payment date the amount of net improvement revenues that the local entity has received since the last installment payment date; and

(B) reduce the amount of the installment payment due on the next succeeding installment payment date by an amount that is no greater than the amount of the net improvement revenues described in Subsection (2)(a)(ii)(A).

(b) A local entity may not reduce installment payments under Subsection (2)(a)(ii) if:

(i) the reduction exceeds the amount of net improvement revenues that have been pledged to pay:

(A) operation and maintenance costs of the improvements; and

(B) principal of and interest on assessment bonds, interim warrants, and bond anticipation notes; or

(ii) after the reduction, the sum of the assessment installment payments and the net improvement revenues are insufficient to pay:

(A) operation and maintenance costs of the improvements; and

(B) principal of and interest on assessment bonds, interim warrants, and bond anticipation notes.

(c) The local entity shall require that each reduction of installment payments be made so that the assessments levied against each assessed property receive a proportionate share of the reduction.

(d) A reduction under Subsection (2)(a)(ii) does not apply to an assessment or interest on an assessment that has been paid.

(3) (a) Not more than 14 days after making a determination under Subsection (2)(a)(ii) to reduce an installment payment, the local entity's governing body shall mail notice of the reduction to each owner of property within the assessment area at the property owner's mailing address.

(b) The governing body may include the notice required under Subsection (3)(a) with or in any other notice regarding the payment of assessments and interest on assessments that the governing body sends to owners.

(4) (a) If an owner of assessed property pays more than the amount of the reduced installment payment on the installment payment date after a notice under Subsection (3) is mailed, the local entity may, by following the procedure under Subsection (3), provide additional notice to the owner that:

(i) the owner has overpaid the assessment installment payment; and

(ii) the local entity will:

(A) credit the amount of the overpayment against the next installment payment due; or

(B) if no further installment payment is due, refund the amount of the overpayment upon receipt of a written refund request from the owner.

(b) If a local entity receives an overpayment of an installment payment, it shall:

(i) credit the amount of the overpayment against the next installment payment due; or

(ii) refund the amount of the overpayment to the owner if:

(A) no further installment payment is due; and

(B) the owner submits a written request for a refund.

(c) A local entity is not required to pay interest on an overpayment that it holds.

Enacted by Chapter 329, 2007 General Session



Section 416 - Validation of prior assessment proceedings.

(1) Subject to Subsection (2), all proceedings taken before April 30, 2007 related to the levy of assessments are validated, ratified, and confirmed, and the assessments are declared to be legal and valid assessments.

(2) Nothing in this section may be construed to affect the validity of an assessment whose legality is being contested on April 30, 2007.

(3) (a) This chapter applies to all assessments levied after April 30, 2007, even though proceedings were taken before that date under provisions of the law then in effect but repealed or modified on or after that date.

(b) Proceedings taken as described in Subsection (3)(a) under the law in effect before April 30, 2007 are validated, ratified, and confirmed, except to the extent that those proceedings are the subject of an action pending on April 30, 2007 challenging the proceedings.

Enacted by Chapter 329, 2007 General Session



Section 501 - Assessment constitutes a lien -- Characteristics of an assessment lien.

(1) Each assessment levied under this chapter, including any installment of an assessment, interest, and any penalties and costs of collection, constitutes a lien against the property assessed as of the effective date of the assessment resolution or ordinance.

(2) A lien under this section:

(a) is superior to the lien of a trust deed, mortgage, mechanic's or materialman's lien, or other encumbrances;

(b) is equal to and on a parity with a lien for general property taxes;

(c) applies without interruption, change in priority, or alteration in any manner to any reduced payment obligations; and

(d) continues until the assessments, reduced payment obligations, and any interest, penalties, and costs are paid, despite a sale of the property for or on account of a delinquent general property tax, special tax, or other assessment or the issuance of a tax deed, an assignment of interest by the county, or a sheriff's certificate of sale or deed.

Enacted by Chapter 329, 2007 General Session



Section 502 - Enforcement of an assessment lien -- Methods of enforcing lien -- Redemption of property -- Remedies are cumulative to other remedies.

(1) If an assessment or an installment of an assessment is not paid when due, the local entity may sell the property on which the assessment has been levied for the amount due plus interest, penalties, and costs, in the manner provided:

(a) by resolution or ordinance of the local entity;

(b) in Title 59, Chapter 2, Part 13, Collection of Taxes, for the sale of property for delinquent general property taxes; or

(c) in Title 57, Chapter 1, Conveyances, as though the property were the subject of a trust deed in favor of the local entity.

(2) Except as modified by this chapter, each tax sale under Subsection (1)(b) shall be governed by Title 59, Chapter 2, Part 13, Collection of Taxes, to the same extent as if the sale were for the sale of property for delinquent general property taxes.

(3) (a) In a foreclosure under Subsection (1)(c):

(i) the local entity may bid at the sale;

(ii) the local entity's governing body shall designate a trustee satisfying the requirements of Section 57-1-21;

(iii) each trustee designated under Subsection (3)(a)(ii) has a power of sale with respect to the property that is the subject of the delinquent assessment lien;

(iv) the property that is the subject of the delinquent assessment lien is considered to have been conveyed to the trustee, in trust, for the sole purpose of permitting the trustee to exercise the trustee's power of sale under Subsection (3)(a)(iii);

(v) if no one bids at the sale and pays the local entity the amount due on the assessment, plus interest and costs, the property is considered sold to the local entity for those amounts; and

(vi) the local entity's chief financial officer may substitute and appoint one or more successor trustees, as provided in Section 57-1-22.

(b) The designation of a trustee under Subsection (3)(a)(ii) shall be disclosed in the notice of default that the trustee gives to commence the foreclosure, and need not be stated in a separate instrument.

(4) (a) The redemption of property that is the subject of a tax sale under Subsection (1)(b) is governed by Title 59, Chapter 2, Part 13, Collection of Taxes.

(b) The redemption of property that is the subject of a foreclosure proceeding under Subsection (1)(c) is governed by Title 57, Chapter 1, Conveyances.

(5) (a) The remedies provided for in this part for the collection of an assessment and the enforcement of an assessment lien are cumulative.

(b) The use of one or more of the remedies provided for in this part may not be considered to deprive the local entity of any other remedy or means of collecting the assessment or enforcing the assessment lien.

Enacted by Chapter 329, 2007 General Session



Section 503 - Local entity payments to avoid a default in local entity obligations -- Reimbursement of payments when property sold at tax or foreclosure sale.

(1) To avoid a default in the payment of outstanding local entity obligations, a local entity may pay:

(a) the delinquent amount due, plus interest, penalties, and costs;

(b) the amounts described in Subsection (1)(a) and the full balance of an assessment, if accelerated; or

(c) any part of an assessment or an installment of an assessment that becomes due during the redemption period.

(2) A local entity may:

(a) pay the amounts under Subsection (1) from a guaranty fund or a reserve fund, or from any money legally available to the local entity; and

(b) charge the amounts paid against the delinquent property.

(3) (a) Upon the tax sale or foreclosure of the property charged as provided in Subsection (2):

(i) all amounts that the local entity paid shall be included in the sale price of the property recovered in the sale; and

(ii) the local entity's guaranty fund, reserve fund, or other source of money paid under Subsection (2)(a), as the case may be, shall be reimbursed for those amounts.

(b) If the property charged as provided in Subsection (2) is sold to the local entity at the tax sale or foreclosure and additional assessment installments become due, the local entity:

(i) may pay the additional installments from the guaranty fund or reserve fund, as the case may be, or from any legally available money;

(ii) shall recover, in a sale of the property, the amount of the installments paid; and

(iii) shall reimburse the guaranty fund or reserve fund when the property is sold.

Enacted by Chapter 329, 2007 General Session



Section 504 - Assessments on property that the local entity acquires at tax sale or foreclosure -- Transferring title of property in lieu of paying assessments -- Reimbursement.

(1) (a) Each local entity that purchases property at a tax sale or foreclosure under this part shall pay into the assessment fund all applicable annual installments of assessments and interest for as long as the local entity owns the property.

(b) A local entity may make payments required under this Subsection (1) from the guaranty fund or reserve fund.

(2) (a) In lieu of making payments under Subsection (1), a local entity may elect to transfer title of the property to the owners of all outstanding assessment bonds, refunding assessment bonds, interim warrants, or bond anticipation notes as payment in full for all delinquent assessments with respect to the property.

(b) If a local entity transfers title to property as provided in Subsection (2)(a) or sells property it has received from a tax sale or foreclosure, the selling price may not be less than the amount sufficient to reimburse the local entity for all amounts the local entity paid with respect to an assessment on the property, including an amount sufficient to reimburse the guaranty fund or reserve fund, as the case may be, for all amounts paid from the fund for delinquent assessments or installments of assessments relating to the property, plus interest, penalties, and costs.

(c) Each local entity that sells property it has received from a tax sale or foreclosure shall place the money it receives from the sale into the guaranty fund, reserve fund, or other local entity fund, as the case may be, to the extent of full reimbursement as required in this section.

Enacted by Chapter 329, 2007 General Session



Section 505 - Default in the payment of an installment of an assessment -- Interest and costs -- Restoring the property owner to the right to pay installments.

(1) If an assessment is payable in installments and a default occurs in the payment of an installment when due, the governing body may:

(a) declare the delinquent amount to be immediately due and subject to collection as provided in this chapter;

(b) accelerate payment of the total unpaid balance of the assessment and declare the whole of the unpaid principal and the interest then due to be immediately due and payable; and

(c) charge and collect all costs of collection, including attorney fees.

(2) Interest shall accrue from the date of delinquency on all applicable amounts under Subsections (1)(a) and (b) until paid in full.

(3) Any interest assessed for or collection costs charged under this section shall be:

(a) the same as apply to delinquent real property taxes for the year in which the balance of the fee or charge becomes delinquent; or

(b) as the governing body determines.

(4) Notwithstanding Subsection (1), a property owner shall be restored to the right to pay an assessment in installments in the same manner as if no default had occurred if the owner pays the amount of all unpaid installments that are past due, with interest, collection and foreclosure costs, and administrative, redemption, and other fees, including attorney fees, before:

(a) the final date that payment may be legally made under a final sale or foreclosure of property to collect delinquent assessment installments, if collection is enforced under Title 59, Chapter 2, Part 13, Collection of Taxes; or

(b) the end of the three-month reinstatement period provided by Section 57-1-31, if collection is enforced through the method of foreclosing trust deeds.

Enacted by Chapter 329, 2007 General Session



Section 506 - Release and discharge of assessment lien -- Notice of dissolution of assessment area.

(1) (a) Upon an assessment on a parcel of property having been paid in full, the local entity shall file, in the office of the recorder of the county in which the property is located, a release and discharge of the assessment lien on that property.

(b) Each release and discharge under Subsection (1)(a) shall:

(i) include a legal description of the affected property; and

(ii) comply with other applicable requirements for recording a document.

(2) (a) Upon all assessments levied within an assessment area having been paid in full, or upon payment in full having been provided for, the local entity shall file, in the office of the recorder of the county in which the property within the assessment area is located, a notice of the dissolution of the assessment area.

(b) Each notice under Subsection (2)(a) shall:

(i) include a legal description of the property assessed within the assessment area; and

(ii) comply with all other applicable requirements for recording a document.

Enacted by Chapter 329, 2007 General Session



Section 601 - Interim warrants.

(1) A local entity may issue interim warrants against an assessment area.

(2) An interim warrant may be in any amount up to:

(a) as portions of the work on improvements in an assessment area are completed, 90% of the value of the completed work, as estimated by the local entity's project engineer;

(b) 100% of the value of the work completed, after completion of the work and acceptance of the work by the local entity's project engineer; and

(c) the price of property, the acquisition of which is required for an improvement.

(3) The governing body may:

(a) issue interim warrants at not less than par value in a manner the governing body determines; and

(b) use the proceeds from the issuance of interim warrants to pay:

(i) the contract price;

(ii) the property price; and

(iii) related costs, including overhead costs.

(4) (a) Interim warrants shall bear interest from the date of their issuance until paid.

(b) (i) The governing body shall:

(A) approve the interest rate applicable to interim warrants; and

(B) fix a maturity date for each interim warrant.

(ii) The interest rate applicable to interim warrants may be fixed or variable or a combination of fixed and variable.

(iii) If interim warrants carry a variable interest rate, the governing body shall specify the basis upon which the rate is to be determined, the manner in which the rate is to be adjusted, and a maximum interest rate.

(iv) A local entity may provide for interest on interim warrants to be paid semiannually, annually, or at maturity.

(v) If an interim warrant matures before the local entity has available sources of payment under Section 11-42-603, the local entity may authorize the issuance of a new interim warrant to pay the principal and interest on the maturing warrant.

(c) The local entity shall include interest accruing on interim warrants in the cost of improvements in the assessment area.

(5) A local entity may purchase some or all of the interim warrants it has issued using the local entity's general fund money.

Enacted by Chapter 329, 2007 General Session



Section 602 - Bond anticipation notes.

(1) A local entity may by resolution authorize the issuance of bond anticipation notes.

(2) A local entity may use the proceeds from the issuance of bond anticipation notes to pay:

(a) the estimated acquisition and contract price;

(b) the property price;

(c) capitalized interest; and

(d) related costs, including overhead costs.

(3) Each resolution authorizing the issuance of bond anticipation notes shall:

(a) describe the bonds in anticipation of which the bond anticipation notes are to be issued;

(b) specify the principal amount and maturity dates of the notes; and

(c) specify the interest rate applicable to the notes.

(4) (a) The interest rate on bond anticipation notes issued under this section may be fixed, variable, or a combination of fixed and variable, as determined by the governing body.

(b) If bond anticipation notes carry a variable interest rate, the governing body shall specify the basis upon which the rate is to be determined, the manner in which the rate is to be adjusted, and a maximum interest rate.

(c) A local entity may provide for interest on bond anticipation notes to be paid semiannually, annually, or at maturity.

(5) A local entity may:

(a) issue and sell bond anticipation notes in a manner and at a price, either at, below, or above face value, as the governing body determines by resolution; and

(b) make bond anticipation notes redeemable prior to maturity, at the governing body's option and in the manner and upon the terms fixed by the resolution authorizing their issuance.

(6) Bond anticipation notes shall be executed, be in a form, and have details and terms as provided in the resolution authorizing their issuance.

(7) A local entity may issue bond anticipation notes to refund bond anticipation notes previously issued by the local entity.

(8) A local entity may include interest accruing on bond anticipation notes in the cost of improvements in an assessment area.

Amended by Chapter 246, 2009 General Session



Section 603 - Sources of payment for interim warrants and bond anticipation notes.

Each local entity that has issued interim warrants or bond anticipation notes shall pay the warrants or notes from:

(1) proceeds from the sale of assessment bonds;

(2) cash the local entity receives from the payment for improvements;

(3) assessments;

(4) improvement revenues that are not pledged to the payment of assessment bonds;

(5) proceeds from the sale of interim warrants or bond anticipation notes; or

(6) the local entity's guaranty fund or, if applicable, the reserve fund.

Amended by Chapter 246, 2009 General Session



Section 604 - Notice regarding resolution or ordinance authorizing interim warrants or bond anticipation notes -- Complaint contesting warrants or notes -- Prohibition against contesting warrants and notes.

(1) A local entity may publish notice, as provided in Subsection (2), of a resolution or ordinance that the governing body has adopted authorizing the issuance of interim warrants or bond anticipation notes.

(2) (a) If a local entity chooses to publish notice under Subsection (1)(a), the notice shall:

(i) be published:

(A) in a newspaper of general circulation within the local entity; and

(B) as required in Section 45-1-101; and

(ii) contain:

(A) the name of the issuer of the interim warrants or bond anticipation notes;

(B) the purpose of the issue;

(C) the maximum principal amount that may be issued;

(D) the maximum length of time over which the interim warrants or bond anticipation notes may mature;

(E) the maximum interest rate, if there is a maximum rate; and

(F) the times and place where a copy of the resolution or ordinance may be examined, as required under Subsection (2)(b).

(b) The local entity shall allow examination of the resolution or ordinance authorizing the issuance of the interim warrants or bond anticipation notes at its office during regular business hours.

(3) Any person may, within 30 days after publication of a notice under Subsection (1), file a verified, written complaint in the district court of the county in which the person resides, contesting the regularity, formality, or legality of the interim warrants or bond anticipation notes issued by the local entity or the proceedings relating to the issuance of the interim warrants or bond anticipation notes.

(4) After the 30-day period under Subsection (3), no person may contest the regularity, formality, or legality of the interim warrants or bond anticipation notes issued by a local entity under the resolution or ordinance that was the subject of the notice under Subsection (1), or the proceedings relating to the issuance of the interim warrants or bond anticipation notes.

Amended by Chapter 388, 2009 General Session



Section 605 - Local entity may authorize the issuance of assessment bonds -- Limit on amount of bonds -- Features of assessment bonds.

(1) After the 25-day prepayment period under Subsection 11-42-411(6) has passed or, if the 25-day prepayment period is waived under Section 11-42-104, after the assessment resolution or ordinance takes effect, a local entity may authorize the issuance of bonds to pay the costs of improvements in an assessment area, and other related costs, against the funds that the local entity will receive because of an assessment in an assessment area.

(2) A local entity may, by resolution or ordinance, delegate to one or more officers of the issuer the authority to:

(a) in accordance with and within the parameters set forth in the resolution or ordinance, approve the final interest rate or rates, price, principal amount, maturity or maturities, redemption features, and other terms of the bond; and

(b) approve and execute all documents relating to the issuance of a bond.

(3) The aggregate principal amount of bonds authorized under Subsection (1) may not exceed the unpaid balance of assessments at the end of the 25-day prepayment period under Subsection 11-42-411(6).

(4) Assessment bonds issued under this section:

(a) are fully negotiable for all purposes;

(b) shall mature at a time that does not exceed the period that installments of assessments in the assessment area are due and payable, plus one year;

(c) shall bear interest at the lowest rate or rates reasonably obtainable;

(d) may not be dated earlier than the effective date of the assessment ordinance;

(e) shall be payable at the place, shall be in the form, and shall be sold in the manner and with the details that are provided in the resolution authorizing the issuance of the bonds;

(f) shall be issued in registered form as provided in Title 15, Chapter 7, Registered Public Obligations Act; and

(g) provide that interest be paid semiannually, annually, or at another interval as specified by the governing body.

(5) (a) A local entity may:

(i) (A) provide that assessment bonds be callable for redemption before maturity; and

(B) fix the terms and conditions of redemption, including the notice to be given and any premium to be paid;

(ii) subject to Subsection (5)(b), require assessment bonds to bear interest at a fixed or variable rate, or a combination of fixed and variable rates;

(iii) specify terms and conditions under which:

(A) assessment bonds bearing interest at a variable interest rate may be converted to bear interest at a fixed interest rate; and

(B) the local entity agrees to repurchase the bonds;

(iv) engage a remarketing agent and indexing agent, subject to the terms and conditions that the governing body agrees to; and

(v) include all costs associated with assessment bonds, including any costs resulting from any of the actions the local entity is authorized to take under this section, in an assessment levied under Section 11-42-401.

(b) If assessment bonds carry a variable interest rate, the local entity shall specify:

(i) the basis upon which the variable rate is to be determined over the life of the bonds;

(ii) the manner in which and schedule upon which the rate is to be adjusted; and

(iii) a maximum rate that the bonds may carry.

(6) (a) Nothing in this part may be construed to authorize the issuance of assessment bonds to pay for the cost of ordinary repairs to pavement, sewers, drains, curbing, gutters, or sidewalks.

(b) Notwithstanding Subsection (6)(a), a local entity may issue assessment bonds to pay for extraordinary repairs to pavement, sewers, drains, curbing, gutters, or sidewalk.

(c) A local entity's governing body may define by resolution or ordinance what constitutes ordinary repairs and extraordinary repairs for purposes of this Subsection (6).

(d) Nothing in this Subsection (6) may be construed to limit a local entity from levying an assessment within an assessment area to pay operation and maintenance costs as described in a notice under Section 11-42-402.

(7) If a local entity has issued interim warrants under Section 11-42-601 or bond anticipation notes under Section 11-42-602 in anticipation of assessment bonds that the local entity issues under this part, the local entity shall provide for the retirement of the interim warrants or bond anticipation notes contemporaneously with the issuance of the assessment bonds.

Amended by Chapter 145, 2011 General Session



Section 606 - Assessment bonds are not a local entity's general obligation -- Liability and responsibility of a local entity that issues assessment bonds.

(1) Assessment bonds are not a general obligation of the local entity that issues them.

(2) A local entity that issues assessment bonds:

(a) may not be held liable for payment of the bonds except to the extent of:

(i) funds created and received from assessments against which the bonds are issued;

(ii) improvement revenues; and

(iii) the local entity's guaranty fund under Section 11-42-701 or, if applicable, reserve fund under Section 11-42-702; and

(b) is responsible for:

(i) the lawful levy of all assessments;

(ii) the collection and application of improvement revenues, as provided in this chapter;

(iii) the creation and maintenance of a guaranty fund or, if applicable, a reserve fund; and

(iv) the faithful accounting, collection, settlement, and payment of:

(A) assessments and improvement revenues; and

(B) money in a guaranty fund or, if applicable, a reserve fund.

(3) If a local entity illegally assesses property that is exempt from assessment, the local entity:

(a) is liable to the holders of assessment bonds for the payment of the illegal assessment; and

(b) shall pay the amount for which it is liable under Subsection (3)(a) from the local entity's general fund or other legally available money.

Enacted by Chapter 329, 2007 General Session



Section 607 - Refunding assessment bonds.

(1) A local entity may, by a resolution adopted by the governing body, authorize the issuance of refunding assessment bonds as provided in this section, in whole or in part, whether at or before the maturity of the prior bonds, at stated maturity, upon redemption, or declaration of maturity.

(2) (a) Subject to Subsection (2)(b), the issuance of refunding assessment bonds is governed by Title 11, Chapter 27, Utah Refunding Bond Act.

(b) If there is a conflict between a provision of Title 11, Chapter 27, Utah Refunding Bond Act, and a provision of this part, the provision of this part governs.

(3) In issuing refunding assessment bonds, the local entity shall require the refunding assessment bonds and interest on the bonds to be payable from and secured, to the extent the prior bonds were payable from and secured, by:

(a) (i) the same assessments; or

(ii) the reduced assessments adopted by the governing body under Section 11-42-608;

(b) the guaranty fund or, if applicable, reserve fund; and

(c) improvement revenues.

(4) Refunding assessment bonds:

(a) shall be payable solely from the sources described in Subsection (3);

(b) shall mature no later than the date that is one year after the final maturity of the prior bonds;

(c) may not mature at a time or bear interest at a rate that will cause the local entity to be unable to pay, from the sources listed in Subsection (3), the bonds when due;

(d) shall bear interest as the governing body determines, subject to the provisions of Section 11-42-605 relating to interest;

(e) may be issued to pay one or more issues of the local entity's prior bonds; and

(f) if issued to refund two or more issues of prior bonds, may be issued in one or more series.

(5) A local entity may provide for the payment of incidental costs associated with refunding assessment bonds:

(a) by advancing money from the local entity's general fund or other fund, if the local entity's governing body:

(i) determines that the advance is in the best interests of the local entity and its citizens, including the owners of property within the assessment area; and

(ii) provides that the assessments, interest on assessments, and improvement revenue from which the prior bonds are payable not be reduced during the period necessary to provide funds from those sources to reimburse the local entity with interest at the same rate that applies to the assessments;

(b) from premiums that the local entity receives from the sale of refunding assessment bonds;

(c) from earnings on the investment of refunding assessment bonds pending their use to refund prior bonds;

(d) from any other sources legally available to the local entity for this purpose; or

(e) from any combination of Subsections (5)(a) through (d).

Enacted by Chapter 329, 2007 General Session



Section 608 - Reducing assessments after issuance of refunding assessment bonds.

(1) Each local entity that issues refunding assessment bonds shall adopt a resolution or ordinance amending the assessment resolution or assessment ordinance previously adopted.

(2) Each amending resolution or ordinance under Subsection (1) shall:

(a) reduce, as determined by the local entity's governing body:

(i) the assessments levied under the previous resolution or ordinance;

(ii) the interest payable on the assessments levied under the previous resolution or ordinance; or

(iii) both the assessments levied under the previous resolution or ordinance and the interest payable on those assessments;

(b) allocate the reductions under Subsection (2)(a) so that the then unpaid assessments levied against benefitted property within the assessment area and the unpaid interest on those assessments receive a proportionate share of the reductions;

(c) (i) state the amounts of the reduced payment obligation for each property assessed in the prior resolution or ordinance; or

(ii) incorporate by reference a revised assessment list approved by the governing body containing the reduced payment obligations; and

(d) state the effective date of any reduction in the assessment levied in the prior resolution or ordinance.

(3) A resolution or ordinance under Subsection (2) is not required to describe each block, lot, part of block or lot, tract, or parcel of property assessed.

(4) Each reduction under Subsection (2)(a) shall be the amount by which the principal or interest or both payable on the refunding assessment bonds, after accounting for incidental refunding costs associated with the refunding assessment bonds, is less than the amount of principal or interest or both payable on the prior bonds.

(5) A reduction under Subsection (2)(a) does not apply to an assessment or interest paid before the reduction.

(6) A resolution or ordinance under Subsection (2) may not become effective before the date when all principal, interest, any redemption premium on the prior bonds, and any advances made under Subsection 11-42-607(5)(a) are fully paid or legally considered to be paid.

(7) (a) At least 21 days before the first payment of a reduced assessment becomes due, each local entity shall provide notice of the reduced payment obligations resulting from adoption of a resolution or ordinance under Subsection (2) by mailing, postage prepaid, a notice to each owner of benefitted property within the assessment area at the owner's mailing address.

(b) Each notice under Subsection (7)(a) shall:

(i) identify the property subject to the assessment; and

(ii) state the amount of the reduced payment obligations that will be payable after the applicable date stated in the resolution or ordinance under Subsection (1).

(c) A notice under Subsection (7)(a) may:

(i) contain other information that the governing body considers appropriate; and

(ii) be included with any other notice regarding the payment of an assessment and interest that the local entity sends to property owners in the assessment area within the time and addressed as required under Subsection (7)(a).

(d) The validity of a resolution or ordinance under Subsection (1) is not affected by:

(i) a local entity's failure to provide notice as required under this Subsection (7); or

(ii) a defect in the content of the notice or the manner or time in which the notice was provided.

(e) Whether or not notice under this Subsection (7) is properly given, no other notice is required to be given to owners of property within an assessment area in connection with the issuance of refunding assessment bonds.

(8) Except for the amount of reduction to a prior assessment or interest on a prior assessment, neither the issuance of refunding assessment bonds nor the adoption of a resolution or ordinance under Subsection (1) affects:

(a) the validity or continued enforceability of a prior assessment or interest on the assessment; or

(b) the validity, enforceability, or priority of an assessment lien.

(9) Each reduction of a prior assessment and the interest on the assessment shall continue to exist in favor of the refunding assessment bonds.

(10) Even after payment in full of the prior bonds that are refunded by refunding assessment bonds, an assessment lien continues to exist to secure payment of the reduced payment obligations, the penalties and costs of collection of those obligations, and the refunding assessment bonds in the same manner, to the same extent, and with the same priority as the assessment lien.

(11) A lien securing a reduced payment obligation from which refunding assessment bonds are payable and by which the bonds are secured is subordinate to an assessment lien securing the original or prior assessment and prior bonds until the prior bonds are paid in full or legally considered to be paid in full.

(12) Unless prior bonds are paid in full simultaneously with the issuance of refunding assessment bonds, the local entity shall:

(a) irrevocably set aside the proceeds of the refunding assessment bonds in an escrow or other separate account; and

(b) pledge that account as security for the payment of the prior bonds, refunding assessment bonds, or both.

(13) This part applies to all refunding assessment bonds:

(a) whether already issued or yet to be issued; and

(b) even though the prior bonds they refunded were issued under prior law, whether or not that law is currently in effect.

Enacted by Chapter 329, 2007 General Session



Section 609 - Validation of previously issued obligations.

(1) Subject to Subsection (2):

(a) all local entity obligations issued by a local entity before April 30, 2007 are:

(i) validated, ratified, and confirmed; and

(ii) declared to constitute legally binding obligations in accordance with their terms; and

(b) all proceedings before April 30, 2007 related to the authorization and issuance of local entity obligations are validated, ratified, and confirmed.

(2) Nothing in this section may be construed to affect the validity of local entity obligations, a guaranty fund, or a reserve fund whose legality is being contested on April 30, 2007.

(3) (a) This chapter applies to all local entity obligations issued after April 30, 2007, even though proceedings were taken before that date under provisions of the law then in effect but repealed or modified on or after that date.

(b) Proceedings taken as described in Subsection (3)(a) under the law in effect before April 30, 2007 are validated, ratified, and confirmed, subject to question only as provided in Section 11-42-106.

(4) The validity of local entity obligations issued before April 30, 2007 is not affected by changes to the law under which they were issued that become effective on or after April 30, 2007.

Enacted by Chapter 329, 2007 General Session



Section 701 - Guaranty fund.

(1) Except as provided in Section 11-42-702, each local entity that issues assessment bonds shall:

(a) create a guaranty fund, as provided in this section, to secure bonds, to the extent of the money in the fund; and

(b) fund the guaranty fund by:

(i) appropriations from the local entity's general fund;

(ii) a property tax levy of not to exceed .0002 per dollar of taxable value of taxable property within the local entity's jurisdictional boundaries;

(iii) issuing general obligation bonds; or

(iv) appropriations from other sources as determined by the local entity's governing body.

(2) A tax levied by a local entity under Subsection (1)(b)(ii) to fund a guaranty fund is not included for purposes of calculating the maximum levy limitation applicable to the local entity.

(3) A local entity may covenant for the benefit of bond holders that, as long as the bonds are outstanding and unpaid, the local entity will:

(a) create a guaranty fund as provided in this section;

(b) (i) to the extent legally permissible and by any of the methods described in Subsection (1)(b), transfer each year to the guaranty fund an amount of money up to the amount the local entity would collect by levying a tax of .0002 per dollar of taxable value of taxable property within the local entity until the balance in the guaranty fund equals 10% of the amount of all outstanding bonds; and

(ii) in subsequent years transfer to the guaranty fund the amount necessary to replenish or maintain the guaranty fund at 10% of the amount of all outstanding bonds; and

(c) invest the funds on deposit in the guaranty fund as provided in Title 51, Chapter 7, State Money Management Act.

(4) A local entity may create subaccounts within a guaranty fund for each issue of outstanding assessment bonds and refunding assessment bonds in a manner that the local entity's governing body considers appropriate to allocate among the bond issues the securities held in and interest earnings on the guaranty fund for purposes of complying with federal law.

(5) A local entity may transfer to its general fund any money in its guaranty fund that exceeds 10% of the amount of all of the local entity's outstanding assessment bonds and refunding assessment bonds that are secured by the guaranty fund.

(6) For purposes of Subsections (3)(b) and (5), refunding assessment bonds may not be considered outstanding until the principal of and interest and any redemption premiums on the prior bonds that are refunded by the refunding assessment bonds are fully paid or legally considered to be paid.

Enacted by Chapter 329, 2007 General Session



Section 702 - Reserve fund.

(1) In lieu of creating and funding a guaranty fund under Section 11-42-701 for an issue of assessment bonds or refunding assessment bonds, a local entity may establish a reserve fund to secure the issue.

(2) If a local entity establishes a reserve fund under this section:

(a) the bonds secured by the reserve fund are not secured by a guaranty fund under Section 11-42-701;

(b) the local entity is not required to fund a guaranty fund under Section 11-42-701 for those bonds; and

(c) unless otherwise provided in this part or in the proceedings authorizing the issuance of bonds, the provisions of this part regarding a guaranty fund have no application to the bonds that are secured by the reserve fund.

(3) Each local entity that establishes a reserve fund shall:

(a) fund and replenish the reserve fund in the amounts and manner provided in the proceedings authorizing the issuance of the bonds that are secured by the reserve fund; and

(b) invest the funds on deposit in the reserve fund as provided in Title 51, Chapter 7, State Money Management Act.

(4) (a) Subject to Subsection (4)(b), a local entity may replenish a reserve fund under this section by any of the methods described in Subsection 11-42-701(1)(b).

(b) The proceedings authorizing the issuance of assessment bonds or refunding assessment bonds shall provide that if a local entity uses any of the methods described in Subsection 11-42-701(1)(b) to replenish a reserve fund, the local entity shall be reimbursed, with interest at a rate that the local entity determines, with money that the local entity receives from foreclosing on delinquent property.

(5) Upon the retirement of bonds secured by a reserve fund, the local entity shall:

(a) terminate the reserve fund; and

(b) disburse all remaining money in the fund as provided in the proceedings authorizing the issuance of the bonds.

Amended by Chapter 246, 2009 General Session



Section 703 - Payment from guaranty fund or reserve fund if insufficient funds available in the assessment fund -- Payment by warrant from guaranty fund or reserve fund -- Subrogation.

(1) If a bond is presented to the local entity for payment at a time when there is insufficient money in the assessment fund to pay the amount due, the local entity shall pay the amount due from the guaranty fund or, if applicable, reserve fund.

(2) If there is insufficient money in the guaranty fund or, if applicable, the reserve fund to pay the amount due under Subsection (1), the local entity may pay by a warrant drawn against the guaranty fund or, if applicable, reserve fund.

(3) If a local entity pays from its guaranty fund or reserve fund any principal or interest owing under a bond:

(a) the local entity is subrogated to the rights of the bond holders; and

(b) the proceeds from the bond shall become part of the guaranty fund or reserve fund, as the case may be.

Enacted by Chapter 329, 2007 General Session



Section 704 - Transfers from local entity funds to replenish guaranty fund or reserve fund.

If the guaranty fund or, if applicable, the reserve fund has insufficient money for the local entity to purchase property on which it bids at a sale under Part 5, Assessment Liens, for delinquent assessments, the local entity may transfer or appropriate money from its general fund or other available sources, as the governing body determines, to replenish the guaranty fund or reserve fund.

Enacted by Chapter 329, 2007 General Session



Section 705 - Warrants to meet guaranty fund and reserve fund liabilities -- Levy to pay warrants authorized -- Limit on the levy.

(1) A local entity may issue warrants, bearing interest at a rate determined by the governing body, against a guaranty fund or reserve fund to meet any financial liabilities accruing against the fund.

(2) (a) If a local entity issues warrants under Subsection (1), the local entity shall, subject to Subsection (2)(b), include in its next annual tax levy an amount sufficient, with other guaranty fund or reserve fund resources, to pay all issued and outstanding warrants under Subsection (1) for all assessment areas within the local entity.

(b) A levy under Subsection (2)(a):

(i) may not exceed .0002 per dollar of taxable value of taxable property in the local entity; and

(ii) is exempt from the statutory limit applicable to the local entity's property tax levy.

Enacted by Chapter 329, 2007 General Session



Section 706 - Validation of prior guaranty fund or reserve fund proceedings.

(1) Subject to Subsection (2), all proceedings before April 30, 2007 related to the creation, maintenance, and use of a guaranty fund or reserve fund are validated, ratified, and confirmed.

(2) Nothing in this section may be construed to affect the validity of a guaranty fund or reserve fund whose legality is being contested on April 30, 2007.

Enacted by Chapter 329, 2007 General Session






Article 43 - Memorials and Public Land

Section 101 - Title.

This chapter is known as the "Memorials and Public Land Act."

Enacted by Chapter 118, 2007 General Session



Section 102 - Memorials by political subdivisions.

(1) As used in this section:

(a) "Political subdivision" means any county, city, town, or school district.

(b) "Political subdivision" does not mean a local district under Title 17B, Limited Purpose Local Government Entities - Local Districts, or a special service district under Title 17D, Chapter 1, Special Service District Act.

(2) A political subdivision may authorize the use or donation of the political subdivision's land for the purpose of maintaining, erecting, or contributing to the erection or maintenance of a memorial to commemorate those individuals who have:

(a) participated in or have given their lives in any of the one or more wars or military conflicts in which the United States of America has been a participant; or

(b) given their lives in association with public service on behalf of the state or the political subdivision, including firefighters, peace officers, highway patrol officers, or other public servants.

(3) The use or donation of a political subdivision's land in relation to a memorial described in Subsection (2) may include:

(a) using or appropriating public funds for the purchase, development, improvement, or maintenance of public land on which a memorial is located or established;

(b) using or appropriating public funds for the erection, improvement, or maintenance of a memorial;

(c) donating or selling public land for use in relation to a memorial; or

(d) authorizing the use of a political subdivision's land for a memorial that is funded or maintained in part or in full by another public or private entity.

(4) The political subdivision may specify the form, placement, and design of a memorial that is subject to this section.

Amended by Chapter 360, 2008 General Session






Article 44 - Facility Energy Efficiency Act

Section 101 - Title.

This chapter is known as the "Facility Energy Efficiency Act."

Enacted by Chapter 244, 2010 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Cost savings" means a decrease in an expenditure, including a future replacement expenditure, by a political subdivision resulting from an energy efficiency measure adopted under this chapter.

(2) (a) "Energy efficiency measure" means an action taken by a political subdivision that reduces the political subdivision's:

(i) energy consumption;

(ii) water use; or

(iii) sewage use.

(b) "Energy efficiency measure" includes:

(i) insulation installed in a wall, roof, floor, foundation, or heating and cooling distribution system;

(ii) a storm window or door, multiglazed window or door, heat absorbing or heat reflective glazed and coated window or door system, additional glazing, or reduction in glass area;

(iii) an automatic energy control system;

(iv) a heating, ventilating, or air conditioning and distribution system modification or replacement in a facility;

(v) caulking and weatherstripping;

(vi) a replacement or modification of a lighting fixture to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility unless the increase in illumination is necessary to conform to the applicable building code for the proposed lighting system;

(vii) an energy recovery system;

(viii) a cogeneration system that produces steam or another form of energy for use primarily within a facility;

(ix) a renewable energy or alternate energy system;

(x) a change in operation or maintenance practice;

(xi) a procurement of a low-cost energy supply, including electricity, natural gas, or water;

(xii) an indoor air quality improvement that conforms to applicable building code requirements;

(xiii) a daylighting system;

(xiv) a building operation program that provides cost savings, including computerized energy management and consumption tracking programs or staff and occupant training; or

(xv) a service to reduce utility costs by identifying utility errors and optimizing rate schedules.

(3) "Energy savings agreement" means a contract between a political subdivision and a qualified energy service provider for evaluation, recommendation, and implementation of one or more energy efficiency measures.

(4) (a) "Facility" means a building, structure, or other improvement that is constructed on property owned by a political subdivision.

(b) "Facility" does not mean a privately owned structure that is located on property owned by a political subdivision.

(5) "Facility energy efficiency program" means a program established by a political subdivision under this chapter to adopt an energy efficiency measure.

(6) "Qualified energy service provider" means a person who:

(a) has a record of successful energy savings agreements; or

(b) has:

(i) experience in the design, implementation, and installation of energy efficiency measures;

(ii) technical capabilities to ensure that an energy efficient measure generates cost savings; and

(iii) the ability to secure the financing necessary to support the proposed energy efficiency measure.

Enacted by Chapter 244, 2010 General Session



Section 201 - Political subdivision responsibilities -- State responsibilities.

(1) A political subdivision may:

(a) enter into an energy savings agreement;

(b) develop and administer a facility energy efficiency program;

(c) analyze energy consumption by the political subdivision;

(d) designate a staff member who is responsible for a facility energy efficiency program; and

(e) provide the governing body of the political subdivision with information regarding the facility energy efficiency program.

(2) The following entities may provide information, technical resources, and other assistance to a political subdivision acting under this chapter:

(a) the Utah Geological Survey, created in Section 79-3-201;

(b) the State Board of Education, under Title 53A, Chapter 1, Administration of Public Education at the State Level;

(c) the Division of Purchasing and General Services, created in Section 63A-2-101; and

(d) the Division of Facilities Construction and Management, created in Section 63A-5-201.

Enacted by Chapter 244, 2010 General Session



Section 202 - Types of agreements.

Notwithstanding Section 63G-6a-1205, a political subdivision shall structure an energy service agreement as a guaranteed energy savings performance contract, which shall include:

(1) the design and installation of an energy efficiency measure, if applicable;

(2) operation and maintenance of any energy efficiency measure implemented; and

(3) guaranteed annual cost savings that meet or exceed the total annual contract payments by the political subdivision under the contract, including financing charges incurred by the political subdivision over the life of the contract.

Amended by Chapter 347, 2012 General Session



Section 203 - Length of agreements.

A political subdivision may only enter into an energy savings agreement for more than one year if the political subdivision finds that the amount the political subdivision would spend on the energy efficiency measure will not exceed the amount of the cost savings over 20 years from the date of installation of the energy efficiency measure.

Enacted by Chapter 244, 2010 General Session



Section 301 - Selection.

(1) A political subdivision shall follow the procedures outlined in Title 63G, Chapter 6a, Utah Procurement Code, when selecting a qualified energy service provider.

(2) The Division of Purchasing shall maintain a list of qualified energy service providers.

(3) The qualified energy service provider selected from the bid process shall prepare an investment grade energy audit, which shall become part of the final contract between the political subdivision and the qualified energy service provider.

(4) The audit shall include:

(a) a detailed description of the energy efficiency measure;

(b) an estimated cost; and

(c) a projected cost savings.

Amended by Chapter 347, 2012 General Session



Section 302 - Annual reports.

During the term of an energy savings agreement, the qualified energy service provider shall submit an annual report to the political subdivision that provides the cost savings attributable to the energy efficiency measures taken by the political subdivision.

Enacted by Chapter 244, 2010 General Session






Article 45 - Loan Program for Energy Efficiency Projects

Section 101 - Title.

This chapter is known as "Loan Program for Energy Efficiency Projects."

Enacted by Chapter 72, 2010 General Session



Section 102 - Definitions.

As used in this section:

(1) "Energy code" means the energy efficiency code adopted under Section 15A-1-204.

(2) (a) "Energy efficiency project" means:

(i) for an existing building, a retrofit to improve energy efficiency; or

(ii) for a new building, an enhancement to improve energy efficiency beyond the minimum required by the energy code.

(b) "Energy efficiency projects" include the following expenses:

(i) construction;

(ii) engineering;

(iii) energy audit; or

(iv) inspection.

(3) "Fund" means the Energy Efficiency Fund created in Part 2, Energy Efficiency Fund.

(4) "Office" means the Office of Energy Development created in Section 63M-4-401.

(5) "Political subdivision" means a county, city, town, or school district.

Amended by Chapter 37, 2012 General Session



Section 201 - Energy Efficiency Fund -- Creation.

(1) There is created a revolving loan fund known as the Energy Efficiency Fund.

(2) The fund shall consist of:

(a) money appropriated to it by the Legislature;

(b) money received for the repayment of loans made from the fund;

(c) money made available to the state for energy efficiency from any source; and

(d) interest earned on the fund.

Renumbered and Amended by Chapter 72, 2010 General Session



Section 202 - Criteria for loans.

(1) The office shall make a loan from the fund to a political subdivision only to finance an energy efficiency project.

(2) The office may not make a loan from the fund:

(a) to finance a political subdivision's compliance with the energy code in the construction of a new building; or

(b) with a term of less than two years or more than 12 years.

Amended by Chapter 37, 2012 General Session



Section 203 - Applications.

(1) A political subdivision shall submit an application to the office in the form and containing the information that the office requires, which shall include the plans and specifications for the proposed energy efficiency project.

(2) (a) In the application, a political subdivision may request a loan to cover all or part of the cost of an energy efficiency project.

(b) If an application is rejected, the office shall notify the applicant stating the reasons for the rejection.

Amended by Chapter 37, 2012 General Session



Section 204 - Energy advisor to make rules establishing criteria.

(1) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the office shall make rules to determine:

(a) eligibility for a loan; and

(b) priorities among energy efficiency projects.

(2) When making a rule to determine priorities among energy efficiency projects, the office may consider the following:

(a) possible additional sources of revenue;

(b) feasibility and practicality of an energy efficiency project;

(c) energy savings;

(d) annual energy cost savings;

(e) projected energy cost payback;

(f) financial need of the public facility owner;

(g) environmental and other benefits to the state and local community; and

(h) availability of federal funds.

Amended by Chapter 37, 2012 General Session



Section 205 - Approval of loan by energy advisor.

(1) In approving a loan, the office shall:

(a) review the loan application, plans, and specifications for the project;

(b) determine whether or not to grant the loan by applying the office's eligibility criteria; and

(c) if the loan is granted, prioritize the energy efficiency project by applying the office's priority criteria.

(2) The office may provide conditions on a loan to ensure that:

(a) the proceeds of the loan will be used to pay the cost of the project; and

(b) the project will be completed.

Amended by Chapter 37, 2012 General Session






Article 46 - Animal Welfare Act

Section 101 - Title.

This chapter is known as the "Animal Welfare Act."

Enacted by Chapter 130, 2011 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Animal" means a cat or dog.

(2) "Animal control officer" means any person employed or appointed by a county or a municipality who is authorized to investigate violations of laws and ordinances concerning animals, to issue citations in accordance with Utah law, and take custody of animals as appropriate in the enforcement of the laws and ordinances.

(3) "Animal shelter" means a facility or program:

(a) providing services for stray, lost, or unwanted animals, including holding and placing the animals for adoption, but does not include an institution conducting research on animals, as defined in Section 26-26-1; or

(b) a private humane society or private animal welfare organization.

(4) "Person" means an individual, an entity, or a representative of an entity.

Enacted by Chapter 130, 2011 General Session



Section 103 - Stray animals.

(1) Each municipal or county animal control officer shall hold any unidentified or unclaimed stray animal in safe and humane custody for a minimum of five business days after the time of impound and prior to making any final disposition of the animal.

(2) A record of each animal held shall be maintained. The record shall include:

(a) date of impound;

(b) date of disposition; and

(c) method of disposition, which may be:

(i) placement in an adoptive home or other transfer of the animal, which shall be in compliance with Part 2, Animal Shelter Pet Sterilization Act;

(ii) return to its owner;

(iii) placement in a community cat program as defined in Section 11-46-302; or

(iv) euthanasia.

(3) An unidentified or unclaimed stray animal may be euthanized prior to the completion of the five working day minimum holding period to prevent unnecessary suffering due to serious injury or disease, if the euthanasia is in compliance with written agency or department policies and procedures, and with any local ordinances allowing the euthanasia.

(4) An unidentified or unclaimed stray animal shall be returned to its owner upon:

(a) proof of ownership;

(b) compliance with requirements of local animal control ordinances; and

(c) compliance with Part 2, Animal Shelter Pet Sterilization Act.

Enacted by Chapter 130, 2011 General Session



Section 201 - Title.

This part is known as the "Animal Shelter Pet Sterilization Act."

Enacted by Chapter 130, 2011 General Session



Section 202 - Definitions.

In addition to the definitions in Section 11-46-102, as used in this part:

(1) "Proof of sterilization" means a written document signed by a veterinarian licensed under Title 58, Chapter 28, Veterinary Practice Act, stating:

(a) a specified animal has been sterilized;

(b) the date on which the sterilization was performed; and

(c) the location where the sterilization was performed.

(2) "Recipient" means the person to whom an animal shelter transfers an animal for adoption.

(3) "Sterilization deposit" means the portion of a fee charged by an animal shelter to a recipient or claimant of an unsterilized animal to ensure the animal is timely sterilized in accordance with an agreement between the recipient or the claimant and the animal shelter.

(4) "Sterilized" means that an animal has been surgically altered either by the spaying of a female animal or by the neutering of a male animal, so it is unable to reproduce.

(5) "Transfer" means that an animal shelter sells, gives away, places for adoption, or transfers an animal to a recipient.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 203 - Animal shelters to transfer only sterilized animals, or shall require sterilization deposit.

(1) An animal shelter may not transfer an animal that has not been sterilized, except as provided in Subsection (2) or Section 11-46-206.

(2) An animal shelter may transfer an animal for adoption that has not been sterilized only if the animal shelter:

(a) establishes a written agreement, executed by the recipient, stating the animal is not sterilized and the recipient agrees in writing to be responsible for ensuring the animal is sterilized:

(i) within 30 days after the agreement is signed, if the animal is six months of age or older; or

(ii) if the animal is younger than six months of age, within 30 days after the animal becomes six months of age; and

(b) receives from the recipient a sterilization deposit as provided under Section 11-46-204, the terms of which are part of the written agreement executed by the recipient in accordance with this section.

(3) The shelter may waive the sterilization deposit and release any unsterilized animal to a sponsor, as defined in Section 11-46-302, provided the sponsor is a non-profit organization that qualifies as being tax exempt under Section 501(c)(3) of the Internal Revenue Code and provides proof of sterilization within 30 days.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 204 - Sterilization deposit.

(1) A sterilization deposit may be:

(a) a portion of the adoption fee or purchase price of the animal, which will enable the adopter to take the animal for sterilization to a veterinarian with whom the animal shelter has an agreement that the veterinarian will bill the animal shelter directly for the sterilization;

(b) a deposit that is:

(i) refundable to the recipient if proof of sterilization of the animal within the appropriate time limits under Section 11-46-203 is presented to the animal shelter not more than three months after the date the animal is sterilized; and

(ii) forfeited to the animal shelter if proof of sterilization is not presented to the animal shelter in compliance with Subsection (1)(b)(i); or

(c) a deposit under Section 11-46-206 required for an owner to claim an unsterilized animal impounded at the animal shelter.

(2) Sterilization deposits under Subsection (1) shall reflect the average reduced cost of a sterilization of an animal, based on the gender and weight of the animal, that is reasonably available in the area where the animal shelter is located, but the deposit may not be less than $25.

(3) If a female animal and her litter are transferred to one person, a sterilization deposit is required only for the female animal.

(4) All sterilization deposits forfeited or unclaimed under this section shall be retained by the animal shelter and used by the animal shelter only for:

(a) a program to sterilize animals, which may include a sliding scale fee program;

(b) a public education program to reduce and prevent overpopulation of animals and the related costs to local governments;

(c) a follow-up program to assure that animals transferred by the animal shelter are sterilized in accordance with the agreement executed under Section 11-46-203; and

(d) any additional costs incurred by the animal shelter in the administration of the requirements of this chapter.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 205 - Failure to comply with sterilization agreement.

If a recipient fails to comply with the sterilization agreement under Subsection 11-46-203(2):

(1) the failure is ground for seizure and impoundment of the animal by the animal shelter from whom the recipient obtained the animal;

(2) the recipient relinquishes all ownership rights regarding the animal and any claim to expenses incurred in maintenance and care of the animal; and

(3) the recipient forfeits the sterilization deposit.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 206 - Sterilization deposit -- When required for redemption by owner of impounded animal.

(1) Upon the second impound within a 12-month period and upon any subsequent impound of an animal that is claimed by its owner, an animal shelter may release the impounded animal to its owner only upon payment of all impound fees required by the shelter and:

(a) receipt of proof the animal has been sterilized; or

(b) a sterilization deposit.

(2) The sterilization deposit shall be refunded to the owner only if the owner provides proof of sterilization to the animal shelter within 30 days of release of the animal to the owner.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 207 - Penalties.

(1) (a) A person who knowingly commits any of the violations in Subsection (2) is subject to a civil penalty of not less than $250 on a first violation, and a civil penalty of not less than $500 on any second or subsequent violation.

(b) The administrator of the animal shelter imposes the civil penalties under this section.

(2) A person is subject to the civil penalties under Subsection (1) who:

(a) falsifies any proof of sterilization submitted for the purpose of compliance with this part;

(b) provides to an animal shelter or a licensed veterinarian inaccurate information regarding ownership of any animal required to be submitted for sterilization under this part;

(c) submits to an animal shelter false information regarding sterilization fees or fee schedules; or

(d) issues a check for insufficient funds for any sterilization deposit required of the person under this part.

(3) A person who contests a civil penalty imposed under this section is entitled to an administrative hearing that provides for the person's rights of due process.

(4) All penalties collected under this section shall be retained by the animal shelter imposing the penalties, to be used solely for the purposes of Subsection 11-46-204(4).

Renumbered and Amended by Chapter 130, 2011 General Session



Section 208 - Local ordinances may be no less restrictive.

Local ordinances or the adoption or placement procedures of any animal shelter shall be at least as restrictive as the provisions of this part.

Renumbered and Amended by Chapter 130, 2011 General Session



Section 301 - Title.

This part is known as the "Community Cat Act."

Enacted by Chapter 130, 2011 General Session



Section 302 - Definitions.

In addition to the definitions in Sections 11-46-102 and 11-46-202, as used in this part:

(1) "Community cat" means a feral or free-roaming cat that is without visibly discernable or microchip owner identification of any kind, and has been sterilized, vaccinated, and ear-tipped.

(2) "Community cat caretaker" means any person other than an owner who provides food, water, or shelter to a community cat or community cat colony.

(3) "Community cat colony" means a group of cats that congregate together. Although not every cat in a colony may be a community cat, any cats owned by individuals that congregate with a colony are considered part of it.

(4) "Community cat program" means a program pursuant to which feral cats are sterilized, vaccinated against rabies, ear-tipped, and returned to the location where they congregate.

(5) "Ear-tipping" means removing approximately a quarter-inch off the tip of a cat's left ear while the cat is anesthetized for sterilization.

(6) "Feral" has the same meaning as in Section 23-13-2.

(7) "Sponsor" means any person or organization that traps feral cats, sterilizes, vaccinates against rabies, and ear-tips them before returning them to the location where they were trapped. A sponsor may be any animal humane society, non-profit organization, animal rescue, adoption organization, or a designated community cat caretaker that also maintains written records on community cats.

Enacted by Chapter 130, 2011 General Session



Section 303 - Community cats.

(1) A cat received by a shelter under the provisions of Section 11-46-103 may be released prior to the five-day holding period to a sponsor that operates a community cat program.

(2) A community cat is:

(a) exempt from licensing requirements and feeding bans; and

(b) eligible for release from an animal shelter prior to the mandatory five-day hold period in Section 11-46-103.

(3) Community cat sponsors or caretakers do not have custody, as defined in Section 76-9-301, of any cat in a community cat colony. Cats in a colony that are obviously owned, as evidenced by a collar, tags, microchip, or other discernable owner identification, are not exempt from the provisions of Title 76, Chapter 9, Part 3, Cruelty to Animals.

(4) Sterilization and vaccination records shall be maintained for a minimum of three years and be available to an animal control officer upon request.

Enacted by Chapter 130, 2011 General Session



Section 304 - Permit process for community cat colonies.

(1) A county or municipality may create a permitting process for community cat colonies.

(2) Any permitting process created by a county or municipality shall provide notice to adjacent property owners by:

(a) mailing notice to the record owner of each parcel within parameters specified by the permitting process; or

(b) posting notice on the property with a sign of sufficient size, durability, print quality, and location that is reasonably calculated to give notice to passers-by.

Enacted by Chapter 130, 2011 General Session






Article 47 - Access to Elected Officials

Section 101 - Title.

This chapter is known as "Access to Elected Officials."

Enacted by Chapter 45, 2011 General Session



Section 102 - Definitions.

For purposes of this chapter, "elected official" means each person elected to a county office, municipal office, school board or school district office, local district office, or special service district office, but does not include judges.

Enacted by Chapter 45, 2011 General Session



Section 103 - Public contact information.

Each elected official shall have a telephone number, if available, and an email address, if available, where that elected official may be reached directly.

Enacted by Chapter 45, 2011 General Session






Article 48 - Emergency Response

Section 101 - Title.

This chapter is known as "Emergency Response."

Enacted by Chapter 230, 2011 General Session



Section 102 - Prohibition of response fees.

(1) As used in this section, "political subdivision" means a county, city, town, local district, or special district.

(2) A political subdivision, or a person who contracts with a political subdivision to provide emergency services:

(a) may not impose a flat fee, or collect a flat fee, from an individual involved in a traffic incident; and

(b) may only charge the individual for the actual cost of services provided in responding to the traffic incident, limited to:

(i) medical costs for:

(A) transporting an individual from the scene of a traffic accident; or

(B) treatment of a person injured in a traffic accident;

(ii) repair to damaged public property, if the individual is legally liable for the damage;

(iii) the cost of materials used in cleaning up the traffic accident, if the individual is legally liable for the traffic accident; and

(iv) towing costs.

(3) If a political subdivision, or a person who contracts with a political subdivision to provide emergency services, imposes a charge on more than one individual for the actual cost of responding to a traffic incident, the political subdivision or person contracting with the political subdivision shall apportion the charges so that it does not receive more for responding to the traffic incident than the actual response cost.

Enacted by Chapter 230, 2011 General Session






Article 49 - Political Subdivisions Ethics Review Commission

Section 101 - Title.

This chapter is known as "Political Subdivisions Ethics Review Commission."

Enacted by Chapter 202, 2012 General Session



Section 102 - Definitions.

(1) "Commission" means the Political Subdivisions Ethics Review Commission established in Section 11-49-201.

(2) "Complainant" means a person who files a complaint in accordance with Section 11-49-501.

(3) "Ethics violation" means a violation of:

(a) Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act;

(b) Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(c) Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(4) "Local political subdivision ethics commission" means an ethics commission established by a political subdivision within the political subdivision or with another political subdivision by interlocal agreement in accordance with Section 11-49-103.

(5) "Political subdivision" means a county, municipality, school district, community development and renewal agency, local district, special service district, an entity created by an interlocal agreement adopted under Title 11, Chapter 13, Interlocal Cooperation Act, a local building authority, or any other governmental subdivision or public corporation.

(6) (a) "Political subdivision employee" means a person who is:

(i) (A) in a municipality, employed as a city manager or non-elected chief executive on a full or part-time basis; or

(B) employed as the non-elected chief executive by a political subdivision other than a municipality on a full or part-time basis; and

(ii) subject to:

(A) Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act;

(B) Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(C) Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(b) "Political subdivision employee" does not include:

(i) a person who is a political subdivision officer;

(ii) an employee of a state entity; or

(iii) a legislative employee as defined in Section 67-16-3.

(7) "Political subdivision governing body" means:

(a) for a county, the county legislative body as defined in Section 68-3-12.5;

(b) for a municipality, the council of the city or town;

(c) for a school district, the local board of education described in Section 53A-3-101;

(d) for a community development and renewal agency, the agency board described in Section 17C-1-203;

(e) for a local district, the board of trustees described in Section 17B-1-301;

(f) for a special service district:

(i) the legislative body of the county, city, or town that established the special service district, if no administrative control board has been appointed under Section 17D-1-301; or

(ii) the administrative control board of the special service district, if an administrative control board has been appointed under Section 17D-1-301;

(g) for an entity created by an interlocal agreement, the governing body of an interlocal entity, as defined in Section 11-13-103;

(h) for a local building authority, the governing body, as defined in Section 17D-2-102, that creates the local building authority; or

(i) for any other governmental subdivision or public corporation, the board or other body authorized to make executive and management decisions for the subdivision or public corporation.

(8) (a) "Political subdivision officer" means a person elected in a political subdivision who is subject to:

(i) Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act;

(ii) Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(iii) Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(b) "Political subdivision officer" does not include:

(i) a person elected or appointed to a state entity;

(ii) the governor;

(iii) the lieutenant governor;

(iv) a member or member-elect of either house of the Legislature; or

(v) a member of Utah's congressional delegation.

(9) "Respondent" means a person who files a response in accordance with Section 11-49-604.

Enacted by Chapter 202, 2012 General Session



Section 103 - Local ethics commission permitted -- Filing requirements.

(1) A political subdivision, other than a municipality described in Section 10-3-1311 or a county described in Section 17-16a-11, may establish a local political subdivision ethics commission within the political subdivision to review a complaint against a political subdivision officer or employee subject to Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(2) A political subdivision may enter into an interlocal agreement with another political subdivision, in accordance with Title 11, Chapter 13, Interlocal Cooperation Act, to establish a local political subdivision ethics commission to review a complaint against a political subdivision officer or employee subject to Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(3) (a) A person filing a complaint for an ethics violation of Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act, shall file the complaint with:

(i) a local political subdivision ethics commission, if the political subdivision has established a local political subdivision ethics commission under Subsection (1) or (2); or

(ii) the commission if the political subdivision has not established a local political subdivision ethics commission.

(b) A political subdivision that receives a complaint described in Subsection (3)(a) may:

(i) accept the complaint if the political subdivision has established a local political subdivision ethics commission in accordance with Subsection (1) or (2); or

(ii) forward the complaint to the commission:

(A) regardless of whether the political subdivision has established a local political subdivision ethics commission; or

(B) if the political subdivision has not established a local political subdivision ethics commission.

Enacted by Chapter 202, 2012 General Session



Section 201 - Commission established -- Membership.

(1) There is established a Political Subdivisions Ethics Review Commission.

(2) The commission is composed of seven persons, each of whom is registered to vote in this state and appointed by the governor with the advice and consent of the Senate, as follows:

(a) one member who has served, but no longer serves, as a judge of a court of record in this state;

(b) one member who has served as a mayor or municipal council member no more recently than four years before the date of appointment;

(c) one member who has served as a member of a local board of education no more recently than four years before the date of appointment;

(d) two members who are lay persons; and

(e) two members, each of whom is one of the following:

(i) a municipal mayor no more recently than four years before the date of appointment;

(ii) a municipal council member no more recently than four years before the date of appointment;

(iii) a county mayor no more recently than four years before the date of appointment;

(iv) a county commissioner no more recently than four years before the date of appointment;

(v) a special service district administrative control board member no more recently than four years before the date of appointment;

(vi) a local district board of trustees member no more recently than four years before the date of appointment; or

(vii) a judge who has served, but no longer serves, as a judge of a court of record in this state.

(3) A member of the commission may not, during the member's term of office on the commission, act or serve as:

(a) a political subdivision officer;

(b) a political subdivision employee;

(c) an agency head as defined in Section 67-16-3;

(d) a lobbyist as defined in Section 36-11-102; or

(e) a principal as defined in Section 36-11-102.

(4) (a) (i) Except as provided in Subsection (4)(a)(ii), each member of the commission shall serve a four-year term.

(ii) When appointing the initial members upon formation of the commission, a member described in Subsections (2)(b) through (d) shall be appointed to a two-year term so that approximately half of the commission is appointed every two years.

(b) (i) When a vacancy occurs in the commission's membership for any reason, a replacement member shall be appointed for the unexpired term of the vacating member using the procedures and requirements of Subsection (2).

(ii) For the purposes of this section, an appointment for an unexpired term of a vacating member is not considered a full term.

(c) A member may not be appointed to serve for more than two full terms, whether those terms are two or four years.

(d) A member of the commission may resign from the commission by giving one month's written notice of the resignation to the governor.

(e) The governor shall remove a member from the commission if the member:

(i) is convicted of, or enters a plea of guilty to, a crime involving moral turpitude;

(ii) enters a plea of no contest or a plea in abeyance to a crime involving moral turpitude; or

(iii) fails to meet the qualifications of office as provided in this section.

(f) If a commission member is accused of wrongdoing in a complaint, or if a commission member determines that the commission member has a conflict of interest in relation to a complaint, a temporary commission member shall be appointed to serve in that member's place for the purposes of reviewing that complaint using the procedures and requirements of Subsection (2).

(5) (a) Except as provided in Subsection (5)(b)(i), a member of the commission may not receive compensation or benefits for the member's service.

(b) (i) A member may receive per diem and expenses incurred in the performance of the member's official duties at the rates established by the Division of Finance under Sections 63A-3-106 and 63A-3-107.

(ii) A member may decline to receive per diem and expenses for the member's service.

(6) (a) The commission members shall convene a meeting annually each January and elect, by a majority vote, a commission chair from among the commission members.

(b) A person may not serve as chair for more than two consecutive years.

Enacted by Chapter 202, 2012 General Session



Section 202 - Meetings -- Staff.

(1) The commission shall meet for the purpose of reviewing an ethics complaint when:

(a) except otherwise expressly provided in this chapter, called to meet at the discretion of the chair; or

(b) a majority of members agree to meet.

(2) A majority of the commission is a quorum.

(3) (a) The commission shall prepare, on an annual basis, a summary data report that contains:

(i) a general description of the activities of the commission during the past year;

(ii) the number of ethics complaints filed with the commission;

(iii) the number of ethics complaints dismissed in accordance with Section 11-49-602;

(iv) the number of ethics complaints reviewed by the commission in accordance with Section 11-49-701;

(v) an executive summary of each complaint review in accordance with Section 11-49-701; and

(vi) an accounting of the commission's budget and expenditures.

(b) The summary data report shall be submitted to the Political Subdivisions Interim Committee on an annual basis.

(c) The summary data report shall be a public record.

(4) (a) The Senate and the House of Representatives shall employ staff for the commission at a level that is reasonable to assist the commission in performing its duties as established in this chapter.

(b) The Legislative Management Committee shall:

(i) authorize each staff position for the commission; and

(ii) approve the employment of each staff member for the commission.

(c) Staff for the commission shall work only for the commission and may not perform services for the Senate, House of Representatives, other legislative offices, or a political subdivision.

(5) A meeting held by the commission is subject to Title 52, Chapter 4, Open and Public Meetings Act, unless otherwise provided.

Amended by Chapter 278, 2013 General Session



Section 301 - Authority to review complaint -- Grounds for complaint -- Limitations on filings.

(1) Subject to the requirements of this chapter and Section 10-3-1311 or 17-16a-11, the commission is authorized to review an ethics complaint against a political subdivision officer or employee if the complaint alleges:

(a) if the applicable political subdivision is a municipality, an ethics violation of Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act by:

(i) a city manager or non-elected chief executive; or

(ii) an elected officer, as defined in Section 10-3-1303;

(b) if the applicable political subdivision is a county, an ethics violation of Title 17, Chapter 16a, County Officers and Employees Disclosure Act by:

(i) an appointed officer, as defined in Section 17-16a-3;

(ii) an elected officer, as defined in Section 17-16a-3; or

(iii) an employee subject to Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(c) for a political subdivision officer or employee other than a municipal officer or employee described in Subsection (1)(a) or a county officer or employee described in Subsection (1)(b), an ethics violation of Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act.

(2) A complaint described in Subsection (1) shall be filed in accordance with the time limit provisions, if any, of the applicable part or chapter.

(3) (a) A complaint may not contain an allegation if that allegation and the general facts and circumstances supporting that allegation have been previously reviewed by a municipal ethics commission established under Section 10-3-1311, a county ethics commission established under Section 17-16a-11, or a local political subdivision ethics commission established under Section 11-49-103, as applicable, or the commission unless:

(i) the allegation was previously reviewed and dismissed by the commission under Section 11-49-602 or 11-49-701;

(ii) the allegation is accompanied by material facts or circumstances supporting the allegation that were not raised or pled to the commission; and

(iii) the allegation and the general facts and circumstances supporting that allegation have only been reviewed by the commission in accordance with Section 11-49-701 on one previous occasion.

(b) The commission may not review a complaint that is currently before:

(i) a municipal ethics commission established under Section 10-3-1311;

(ii) a county ethics commission established under Section 17-16a-11; or

(iii) a local political subdivision ethics commission established under Section 11-49-103.

(c) If an allegation in the complaint does not comply with the requirements of Subsection (3)(a) or (b), the allegation shall be summarily dismissed with prejudice by:

(i) the chair when reviewing the complaint under Section 11-49-601; or

(ii) the commission, when reviewing the complaint under Section 11-49-602 or 11-49-701.

Enacted by Chapter 202, 2012 General Session



Section 302 - General powers -- Jurisdiction.

(1) The commission has jurisdiction only over an individual who is a political subdivision officer or employee.

(2) The commission shall dismiss an ethics complaint if:

(a) the respondent resigns or is terminated from the political subdivision; or

(b) except as provided in Subsection (3):

(i) the respondent is charged with a criminal violation of:

(A) Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act;

(B) Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(C) Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act; and

(ii) the facts and allegations presented in the ethics complaint assert the same or similar facts and allegations as those asserted in the criminal charges.

(3) If an ethics complaint asserts an ethics violation in addition to a criminal violation described in Subsection (2)(b), the commission shall:

(a) dismiss an allegation described in Subsection (2)(b)(ii); and

(b) proceed with any remaining allegation in the complaint.

Enacted by Chapter 202, 2012 General Session



Section 401 - Hearing on ethics complaint -- General procedures.

(1) In conducting a hearing on a complaint in accordance with Part 7, Commission Review of Ethics Violation, the commission shall comply with the following process in the order specified:

(a) introduction and instructions for procedure and process, at the discretion of the chair;

(b) complainant's opening argument, to be presented by a complainant or complainant's counsel;

(c) complainant's presentation of evidence and witnesses in support of allegations in the complaint;

(d) consideration of motions to dismiss the complaint or motions for a finding of no cause, as applicable;

(e) respondent's opening argument, to be presented by the respondent or respondent's counsel;

(f) respondent's presentation of evidence and witnesses refuting allegations in the complaint;

(g) presentation of rebuttal evidence and witnesses by the complainant, at the discretion of the chair;

(h) presentation of rebuttal evidence and witnesses by the respondent, at the discretion of the chair;

(i) complainant's closing argument, to be presented by a complainant or complainant's counsel;

(j) respondent's closing argument, to be presented by the respondent or respondent's counsel;

(k) deliberations by the commission; and

(l) adoption of the commission's findings.

(2) The commission may, in extraordinary circumstances, vary the order contained in Subsection (1) by majority vote and by providing notice to the parties.

(3) The chair may schedule the examination of a witness or evidence subpoenaed at the request of the chair or the commission under Section 11-49-403 at the chair's discretion.

Enacted by Chapter 202, 2012 General Session



Section 402 - Chair as presiding officer.

(1) Except as expressly provided otherwise in this chapter, the chair of the commission is vested with the power to direct the commission during meetings authorized by this chapter.

(2) Unless expressly prohibited from doing so under this chapter, the commission may overrule a decision of the chair by using the following procedure:

(a) If a member objects to a decision of the chair, that member may appeal the decision by stating:

(i) "I appeal the decision of the chair."; and

(ii) the basis for the objection.

(b) A motion described in Subsection (2)(a) is nondebatable.

(c) The chair shall direct a roll call vote to determine if the commission supports the decision of the chair.

(d) A majority vote of the commission is necessary to overrule the decision of the chair.

(3) The chair may set time limitations on any part of a meeting or hearing authorized by this chapter.

Enacted by Chapter 202, 2012 General Session



Section 403 - Subpoena powers.

(1) Except for a preliminary review described in Section 11-49-602, for a proceeding authorized by this chapter, the commission may issue a subpoena to:

(a) require the attendance of a witness;

(b) direct the production of evidence; or

(c) require both the attendance of a witness and the production of evidence.

(2) The commission shall issue a subpoena:

(a) in accordance with Section 11-49-405;

(b) at the direction of the commission chair, if the chair determines that the testimony or evidence is relevant to the review of a complaint under Part 7, Commission Review of Ethics Violations; or

(c) upon a vote of a majority of the commission members.

(3) If the commission issues a subpoena authorized under this section, the commission shall give a reasonable period of time for the person or entity to whom the subpoena is directed to petition a district court to quash or modify the subpoena before the time specified in the subpoena for compliance.

Enacted by Chapter 202, 2012 General Session



Section 404 - Contempt of the commission.

(1) (a) The following actions constitute contempt of the commission in relation to actions and proceedings under this chapter:

(i) disobedience to a direction of the commission chair;

(ii) failure, without legal justification, to answer a question during a hearing when directed to do so by:

(A) the commission chair, unless the direction is overridden by the commission in accordance with Section 11-49-402; or

(B) a majority of the commission;

(iii) failure to comply with a subpoena or other order issued under authority of this chapter;

(iv) violation of privacy provisions established by Section 11-49-502;

(v) violation of the communication provisions established by Section 11-49-407;

(vi) violation of a request to comply with a provision of this chapter by a chair or a majority of the members of the commission; or

(vii) any other ground that is specified in statute or recognized by common law.

(b) Because the purpose of the Fifth Amendment privilege not to incriminate oneself is to prevent prosecution for criminal action, it is improper for a witness to invoke the Fifth Amendment privilege if the witness cannot be prosecuted for the crime to which the witness's testimony relates.

(2) (a) The following persons may authorize an enforcement action against a person in contempt of the commission under the provisions of this chapter:

(i) the commission chair, subject to the provisions of Section 11-49-402; or

(ii) members of the commission, by means of a majority vote.

(b) In initiating and pursuing an action against an individual for contempt of the commission, the plaintiff shall comply with the procedures and requirements of Section 11-49-405.

Enacted by Chapter 202, 2012 General Session



Section 405 - Order to compel -- Enforcement.

(1) (a) When the subject of a subpoena issued in accordance with Section 11-49-403 disobeys or fails to comply with the subpoena, or if a person appears before the commission pursuant to a subpoena and refuses to testify to a matter upon which the person may be lawfully interrogated, the commission may:

(i) file a motion for an order to compel obedience to the subpoena with the district court within the jurisdiction of the applicable political subdivision;

(ii) file, with the district court, a motion for an order to show cause why the penalties established in Title 78B, Chapter 6, Part 3, Contempt, should not be imposed upon the person named in the subpoena for contempt of the commission; or

(iii) pursue other remedies against persons in contempt of the commission.

(b) (i) Upon receipt of a motion under this section, the court shall expedite the hearing and decision on the motion.

(ii) A court may:

(A) order the person named in the subpoena to comply with the subpoena; and

(B) impose any penalties authorized by Title 78B, Chapter 6, Part 3, Contempt, upon the person named in the subpoena for contempt of the commission.

(2) (a) If a commission subpoena requires the production of accounts, books, papers, documents, or other tangible things, the person or entity to whom the subpoena is directed may petition a district court to quash or modify the subpoena at or before the time specified in the subpoena for compliance.

(b) The commission may respond to a motion to quash or modify the subpoena by pursuing any remedy authorized by Subsection (1).

(c) If the court finds that a commission subpoena requiring the production of accounts, books, papers, documents, or other tangible things is unreasonable or oppressive, the court may quash or modify the subpoena.

(3) Nothing in this section prevents the commission from seeking an extraordinary writ to remedy contempt of the commission.

(4) Any party aggrieved by a decision of a court under this section may appeal that action directly to the Utah Supreme Court.

Enacted by Chapter 202, 2012 General Session



Section 406 - Testimony and examination of witnesses -- Oath -- Procedure -- Contempt.

(1) (a) The chair shall ensure that each witness listed in the complaint and response is subpoenaed for appearance at the hearing unless:

(i) the witness is unable to be properly identified or located; or

(ii) service is otherwise determined to be impracticable.

(b) The chair shall determine the scheduling and order of witnesses and presentation of evidence.

(c) The commission may, by majority vote:

(i) overrule the chair's decision not to subpoena a witness under Subsection (1)(a);

(ii) modify the chair's determination on the scheduling and order of witnesses under Subsection (1)(b);

(iii) decline to hear or call a witness that has been requested by the complainant or respondent;

(iv) decline to review or consider evidence submitted in relation to an ethics complaint; or

(v) request and subpoena witnesses or evidence according to the procedures of Section 11-49-403.

(2) (a) Each witness shall testify under oath.

(b) The chair or the chair's designee shall administer the oath to each witness.

(3) After the oath has been administered to the witness, the chair shall direct testimony as follows:

(a) allow the party that has called the witness, or that party's counsel, to question the witness;

(b) allow the opposing party, or that party's counsel, to cross-examine the witness;

(c) allow additional questioning by a party or a party's counsel as appropriate;

(d) give commission members the opportunity to question the witness; and

(e) as appropriate, allow further examination of the witness by the commission, or the parties or their counsel.

(4) (a) If the witness, a party, or a party's counsel objects to a question, the chair shall:

(i) direct the witness to answer; or

(ii) rule that the witness is not required to answer the question.

(b) If the witness declines to answer a question after the chair or a majority of the commission determines that the witness is required to answer the question, the witness may be held in contempt as provided in Section 11-49-404.

(5) (a) The chair or a majority of the members of the commission may direct a witness to furnish any relevant evidence for consideration if the witness has brought the material voluntarily or has been required to bring it by subpoena.

(b) If the witness declines to provide evidence in response to a subpoena, the witness may be held in contempt as provided in Section 11-49-404.

Enacted by Chapter 202, 2012 General Session



Section 407 - Communications of commission members.

(1) As used in this section, "third party" means a person who is not a member of the commission or staff to the commission.

(2) While a complaint is under review by the commission, a member of the commission may not initiate or consider any communications concerning the complaint with a third party unless:

(a) the communication is expressly permitted under the procedures established by this chapter; or

(b) the communication is made by the third party, in writing, simultaneously to:

(i) all members of the commission; and

(ii) a staff member of the commission.

(3) While the commission is reviewing a complaint under this chapter, a commission member may communicate outside of a meeting, hearing, or deliberation with another member of, or staff to, the commission, only if the member's communication does not materially compromise the member's responsibility to independently review and make decisions in relation to the complaint.

Amended by Chapter 278, 2013 General Session



Section 408 - Attorney fees and costs.

(1) A person filing a complaint under this chapter:

(a) may, but is not required to, retain legal representation during the complaint review process; and

(b) is responsible for payment of complainant's attorney fees and costs incurred.

(2) (a) A respondent against whom a complaint is filed under this chapter may:

(i) but is not required to, retain legal representation during the complaint review process; and

(ii) be entitled to the provision of legal defense by the political subdivision in accordance with Section 63G-7-902.

(b) For purposes of Subsection (2)(a)(ii), a complaint filed against a respondent in accordance with this chapter shall constitute an action against a governmental employee in accordance with Section 63G-7-902.

(3) (a) An attorney participating in a hearing before the commission shall comply with:

(i) the Rules of Professional Conduct established by the Utah Supreme Court;

(ii) the procedures and requirements of this chapter; and

(iii) the directions of the chair and commission.

(b) A violation of Subsection (3)(a) may constitute:

(i) contempt of the commission under Section 11-49-404; or

(ii) a violation of the Rules of Professional Conduct subject to enforcement by the Utah State Bar.

Enacted by Chapter 202, 2012 General Session



Section 501 - Ethics complaints -- Who may file -- Form.

(1) (a) Notwithstanding any other provision, the following may file a complaint, subject to the requirements of Subsections (1)(b) and (c) and Section 11-49-301, against a political subdivision officer or employee:

(i) two or more registered voters who reside within the boundaries of a political subdivision;

(ii) two or more registered voters who pay a fee or tax to a political subdivision; or

(iii) one or more registered voters who reside within the boundaries of a political subdivision and one or more registered voters who pay a fee or tax to the political subdivision.

(b) A person described in Subsection (1)(a) may not file a complaint unless at least one person described in Subsection (1)(a)(i), (ii), or (iii) has actual knowledge of the facts and circumstances supporting the alleged ethics violation.

(c) A complainant may file a complaint only against an individual who, on the date that the complaint is filed, is serving as a political subdivision officer or is a political subdivision employee.

(2) (a) (i) A complainant shall file a complaint with the Office of the Lieutenant Governor.

(ii) The lieutenant governor shall forward the complaint to the chair of the commission no later than five days after the day on which the complaint is filed.

(b) An individual may not file a complaint during the 60 calendar days immediately preceding:

(i) a regular primary election, if the accused political subdivision officer is a candidate in the primary election; or

(ii) a regular general election in which an accused political subdivision officer is a candidate, unless the accused political subdivision officer is unopposed in the election.

(3) A complainant shall ensure that each complaint filed under this section is in writing and contains the following information:

(a) the name and position of the political subdivision officer or employee alleged to be in violation;

(b) the name, address, and telephone number of each individual who is filing the complaint;

(c) a description of each alleged ethics violation, as applicable of:

(i) Title 10, Chapter 3, Part 13, Municipal Officers' and Employees' Ethics Act;

(ii) Title 17, Chapter 16a, County Officers and Employees Disclosure Act; or

(iii) Title 67, Chapter 16, Utah Public Officers' and Employees' Ethics Act;

(d) include for each alleged ethics violation:

(i) a reference to the section of the code alleged to have been violated;

(ii) the name of the complainant who has actual knowledge of the facts and circumstances supporting each allegation; and

(iii) with reasonable specificity, the facts and circumstances supporting each allegation, which shall be provided by:

(A) copies of official records or documentary evidence; or

(B) one or more affidavits that include the information required in Subsection (4);

(e) a list of the witnesses that a complainant wishes to have called, including for each witness:

(i) the name, address, and, if available, one or more telephone numbers of the witness;

(ii) a brief summary of the testimony to be provided by the witness; and

(iii) a specific description of any documents or evidence a complainant desires the witness to produce;

(f) a statement that each complainant:

(i) has reviewed the allegations contained in the complaint and the sworn statements and documents attached to the complaint;

(ii) believes that the complaint is submitted in good faith and not for any improper purpose such as for the purpose of harassing the respondent, causing unwarranted harm to the respondent's reputation, or causing unnecessary expenditure of public funds; and

(iii) believes the allegations contained in the complaint to be true and accurate; and

(g) the signature of each complainant.

(4) An affidavit described in Subsection (3)(d)(iii)(B) shall include:

(a) the name, address, and telephone number of the signer;

(b) a statement that the signer has actual knowledge of the facts and circumstances alleged in the affidavit;

(c) the facts and circumstances testified by the signer;

(d) a statement that the affidavit is believed to be true and correct and that false statements are subject to penalties of perjury; and

(e) the signature of the signer.

Enacted by Chapter 202, 2012 General Session



Section 502 - Privacy of ethics complaint -- Contempt -- Enforcement of finding of contempt -- Dismissal.

(1) (a) Except as provided in Subsection (1)(b) or (c), a person, including a complainant, the respondent, a commission member, or staff to the commission, may not disclose the existence of a complaint, a response, nor any information concerning any alleged ethics violation that is the subject of a complaint:

(i) unless otherwise provided in this chapter; or

(ii) after a complaint is presented at the meeting described in Section 11-49-701.

(b) The restrictions in Subsection (1)(a) do not apply to the respondent's voluntary disclosure of a finding by the commission that no allegations in a complaint were proved after that finding is issued by the commission under the procedures and requirements of Section 11-49-602.

(c) Nothing in this section shall prevent a person from disclosing facts or allegations about potential criminal violations to a law enforcement authority.

(d) Nothing in this section may be construed to hinder or prevent a respondent from preparing a defense to a complaint, including contacting a witness or other actions in preparation for review by the commission.

(2) A person who violates the provisions of Subsection (1)(a) is in contempt of the commission and proceedings may be initiated to enforce the finding of contempt using the procedures provided in Sections 11-49-404 and 11-49-405.

(3) If the existence of an ethics complaint is publicly disclosed before or during the preliminary review period described in Section 11-49-602, the complaint shall be summarily dismissed without prejudice.

Enacted by Chapter 202, 2012 General Session



Section 601 - Review of ethics complaint for compliance with form requirements -- Independent requirements for complaint -- Notice.

(1) Within five business days after receipt of a complaint, the staff of the commission, in consultation with the chair of the commission, shall examine the complaint to determine if it is in compliance with Sections 11-49-301 and 11-49-501.

(2) (a) If the chair determines that the complaint does not comply with Sections 11-49-301 and 11-49-501, the chair shall:

(i) return the complaint to the first complainant named on the complaint with:

(A) a statement detailing the reason for the non-compliance; and

(B) a copy of the applicable provisions in this chapter; and

(ii) notify the applicable political subdivision governing body that:

(A) a complaint was filed against an unidentified political subdivision officer or employee but was returned for non-compliance with this chapter; and

(B) the fact that a complaint was filed and returned shall be kept confidential until the commission submits its annual summary data report as required by Section 11-49-202.

(b) If a complaint is returned for non-compliance with the requirements of this chapter, a complainant may file another complaint if the new complaint independently meets the requirements of Sections 11-49-301 and 11-49-501, including any requirements for timely filing.

(3) If the chair determines that the complaint complies with the requirements of this section, the chair shall:

(a) accept the complaint;

(b) notify each member of the commission that the complaint has been filed and accepted;

(c) notify the applicable political subdivision that:

(i) a complaint has been filed against an unidentified political subdivision officer or employee;

(ii) the identity of the political subdivision officer or employee and the allegations raised in the complaint are confidential pending the commission's preliminary review of the complaint; and

(iii) the fact that a complaint was filed shall be kept confidential until the commission publicly discloses the existence of the complaint via:

(A) notice of the commission's review of a complaint in accordance with Section 11-49-701; or

(B) submission of the commission's annual summary data report as required in Section 11-49-202; and

(d) promptly forward the complaint to the political subdivision officer or employee who is the subject of the ethics complaint via personal delivery or a delivery method that provides verification of receipt, together with a copy of this chapter and notice of the officer's or employee's deadline for filing a response to the complaint if the complaint is not dismissed under Section 11-49-602.

Enacted by Chapter 202, 2012 General Session



Section 602 - Preliminary review of complaint -- Standard of proof -- Notice.

(1) (a) By no later than 10 calendar days after the day on which a complaint is accepted under Section 11-49-601, the commission chair shall:

(i) schedule a commission meeting on a date no later than 60 calendar days after the date on which the commission accepts the complaint;

(ii) place the complaint on the agenda for consideration at the meeting;

(iii) provide a copy of the complaint to the members; and

(iv) provide notice of the date, time, and location of the meeting:

(A) to the respondent;

(B) the first complainant named in the complaint;

(C) each commission member; and

(D) in accordance with Section 52-4-202.

(b) The meeting described in Subsection (1)(a)(ii) is closed to the public in accordance with Section 52-4-204.

(2) (a) At the meeting described in Subsection (1)(a)(i):

(i) the commission members shall review each allegation in the complaint;

(ii) the commission may not receive testimony, hear a motion from a party, or admit evidence; and

(iii) the chair shall conduct deliberations.

(b) The commission may, if necessary:

(i) request a formal response or affidavit from a respondent; and

(ii) review the response or affidavit at the meeting.

(c) Upon a motion made by a commission member, the commission may exclude commission staff from all or a portion of the deliberations by a majority vote.

(3) (a) During deliberations, each commission member shall, for each allegation, determine:

(i) whether the facts alleged, if true, would be an ethics violation;

(ii) whether the complaint includes an affidavit from a person with firsthand knowledge of alleged facts described in Subsection (3)(a)(i); and

(iii) whether the complaint is frivolous or solely for a political purpose.

(b) A commission member shall vote to forward an allegation in a complaint for a final commission review in accordance with Part 7, Commission Review of Ethics Violation, if the commission member determines:

(i) an allegation, if true, would be an ethics violation;

(ii) the complaint contains an affidavit with firsthand knowledge of the allegation under Subsection (3)(a)(ii); and

(iii) the allegation is not frivolous or solely for a political purpose.

(4) (a) A verbal roll call vote shall be taken on each allegation and each member's vote shall be recorded.

(b) The commission may not review an allegation for a final determination under Part 7, Commission Review of Ethics Violation, unless six of the seven members of the commission vote to review the allegation.

(5) (a) An allegation that is not forwarded for a final determination is dismissed.

(b) Before the commission issues an order in accordance with this section, the commission may, upon a majority vote, reconsider and hold a new vote on an allegation.

(c) A motion to reconsider a vote may only be made by a member of the commission who voted that the allegation should not be forwarded for a final determination.

(6) (a) If each allegation stated in a complaint is dismissed in accordance with this section, the commission shall:

(i) issue and enter into the record an order that the complaint is dismissed because no allegations, in accordance with this section, were forwarded for a final determination;

(ii) classify all recordings, testimony, evidence, orders, findings, and other records directly relating to the meetings authorized by this part as private records under Section 63G-2-302;

(iii) provide notice of the determination, in a manner determined by the chair, to:

(A) the respondent;

(B) the first complainant named on the complaint; and

(C) subject to Subsection (6)(b), the appropriate political subdivision; and

(iv) provide notice to each person or entity named in Subsections (6)(a)(iii)(A) through (C) that, under provisions of Section 11-49-502 and other provisions of this chapter, a person who discloses the findings of the commission in violation of any provision of this chapter is in contempt of the commission and is subject to penalties for contempt.

(b) The notification to the appropriate political subdivision shall notify the political subdivision that:

(i) a complaint against an unidentified political subdivision officer or employee has been dismissed; and

(ii) the fact that a complaint was filed shall be kept confidential until the commission publicly discloses the existence of the complaint via submission of the commission's annual summary data report as required in Section 11-49-202.

(7) If one or more of the allegations stated in a complaint are not dismissed in accordance with this section, the commission shall:

(a) issue and enter into the record:

(i) an order for each allegation that is dismissed, if any, because the allegation was not forwarded for a final determination; and

(ii) an order for further review under Part 7, Commission Review of Ethics Violation, of each allegation that is not dismissed;

(b) classify all recordings, orders, findings, and other records or documents directly relating to a meeting authorized by this section as private records under Section 63G-2-302;

(c) if an allegation was dismissed, provide notice of the determination for each allegation dismissed in a manner determined by the chair, to:

(i) the respondent;

(ii) the first complainant named on the complaint; and

(iii) subject to Subsection (8), the appropriate political subdivision; and

(d) provide notice to each person or entity named in Subsections (7)(c)(i) through (iii) that:

(i) under provisions of Section 11-49-502 and other provisions of this chapter, a person who discloses the findings of the commission under this section in violation of any provision of this chapter is in contempt of the commission and is subject to penalties for contempt; and

(ii) the commission shall review the remaining allegations in the complaint at a meeting described in Section 11-49-603 and in accordance with Part 7, Commission Review of Ethics Violation.

(8) The notification to the appropriate political subdivision shall notify the political subdivision that:

(a) an unspecified allegation in a complaint against an unidentified political subdivision officer or employee has been dismissed; and

(b) the fact that a complaint was filed shall be kept confidential until the commission publicly discloses the existence of the complaint in accordance with the provisions of this chapter.

(9) For a complaint described in Subsection (7), the commission members shall ensure that, within five business days after the day of the meeting described in Subsection (1)(a)(ii), the complaint is redacted to remove references to an allegation that is dismissed under this section.

(10) The chair shall ensure that a record of the meeting held under this section is kept in accordance with Section 11-49-702.

Enacted by Chapter 202, 2012 General Session



Section 603 - Meeting of the Commission to review a complaint -- Procedures.

By no later than 10 calendar days after the day on which a complaint is accepted under Section 11-49-602 for further review, the commission chair shall:

(1) schedule a commission meeting on a date no later than 45 calendar days after the date on which the commission votes to forward a complaint for final determination in accordance with Section 11-49-602;

(2) place the complaint on the agenda for consideration at the meeting described in Subsection (1);

(3) provide notice of the date, time, and location of the meeting:

(a) to:

(i) the members of the commission;

(ii) the first complainant named in the complaint; and

(iii) the respondent; and

(b) in accordance with Section 52-4-202; and

(4) provide a copy of the complaint or redacted complaint, as required in Section 11-49-602, to each member of the commission.

Enacted by Chapter 202, 2012 General Session



Section 604 - Response to ethics complaint -- Filing -- Form.

(1) The political subdivision officer or employee who is the subject of the complaint may file a response to the complaint no later than 30 days after the day on which the officer or employee receives delivery of an order issued by the commission under Subsection 11-49-602(7).

(2) The respondent shall file the response with the commission and ensure that the response is in writing and contains the following information:

(a) the name, address, and telephone number of the respondent;

(b) for each alleged ethics violation in the complaint:

(i) each affirmative defense asserted in response to the allegation, including a general description of each affirmative defense and the facts and circumstances supporting the defense to be provided by one or more affidavits, each of which shall comply with Subsection (4);

(ii) the facts and circumstances refuting the allegation, which shall be provided by:

(A) copies of official records or documentary evidence; or

(B) one or more affidavits, each of which shall comply with Subsection (4);

(c) a list of the witnesses that the respondent wishes to have called, including for each witness:

(i) the name, address, and, if available, telephone number of the witness;

(ii) a brief summary of the testimony to be provided by the witness; and

(iii) a specific description of any documents or evidence the respondent desires the witness to produce;

(d) a statement that the respondent:

(i) has reviewed the allegations contained in the complaint and the sworn statements and documents attached to the response; and

(ii) believes the contents of the response to be true and accurate; and

(e) the signature of the respondent.

(3) Promptly after receiving the response, the commission shall provide copies of the response to:

(a) each member of the commission; and

(b) the first named complainant on the complaint.

(4) An affidavit described in Subsection (2)(b)(i) or (2)(b)(ii)(B) shall include the following information:

(a) the name, address, and telephone number of the signer;

(b) a statement that the signer has actual knowledge of the facts and circumstances alleged in the affidavit;

(c) the facts and circumstances testified to by the signer;

(d) a statement that the affidavit is believed to be true and correct and that false statements are subject to penalties of perjury; and

(e) the signature of the signer.

Enacted by Chapter 202, 2012 General Session



Section 701 - Commission review of ethics violation.

(1) The scope of a review by the commission is limited to an alleged ethics violation stated in a complaint that has not been previously dismissed under Section 11-49-602.

(2) (a) Before holding the meeting for review of the complaint, the commission chair may schedule a separate meeting of the commission for the purposes of:

(i) hearing motions or arguments from the parties, including hearing motions or arguments relating to dismissal of a complaint, admission of evidence, or procedures;

(ii) holding a vote of the commission, with or without the attendance of the parties, on procedural or commission business matters relating to a complaint; or

(iii) reviewing a complaint, with or without the attendance of the parties, to determine if the complaint should be dismissed in whole or in part, by means of a majority vote of the commission, because the complaint pleads facts or circumstances against a political subdivision officer or employee that have already been reviewed by, as provided in Section 11-49-301, the commission, a municipal ethics commission established in accordance with Section 10-3-1311, a county ethics commission established in accordance with Section 17-16a-11, or a local political subdivision ethics commission established in accordance with Section 11-49-103.

(b) Notwithstanding Section 11-49-603, the commission may, by a majority vote, change the date of the meeting for review of the complaint in order to accommodate:

(i) a meeting authorized under Subsection (2)(a); or

(ii) necessary scheduling requirements.

(3) (a) The commission shall comply with the Utah Rules of Evidence except where the commission determines, by majority vote, that a rule is not compatible with the requirements of this chapter.

(b) The chair shall make rulings on admissibility of evidence consistent with the provisions of Section 11-49-402.

(4) (a) A meeting or hearing authorized in this part is open to the public except as provided in Section 52-4-204.

(b) The following individuals may be present during the presentation of testimony and evidence to the commission:

(i) the complainant;

(ii) the complainant's counsel, if applicable;

(iii) the respondent;

(iv) the respondent's counsel, if applicable;

(v) members of the commission;

(vi) staff to the commission;

(vii) a witness, while testifying before the commission; and

(viii) necessary security personnel.

(c) The commission may, in accordance with Section 52-4-204, close a meeting to:

(i) seek or obtain legal advice on legal, evidentiary, or procedural matters; or

(ii) conduct deliberations to reach a decision on the complaint.

(5) If a majority of the commission determines that a continuance is necessary to obtain further evidence and testimony, to accommodate administrative needs, or to accommodate the attendance of commission members, witnesses, or a party, the commission shall:

(a) adjourn and continue the meeting to a future date and time after notice to the parties; and

(b) establish that future date and time by majority vote.

(6) A record, as defined in Section 63G-2-103, created by the commission under this part, reviewed by the commission under this part, or received by the commission under this part, is a public record, as defined in Section 63G-2-103.

Enacted by Chapter 202, 2012 General Session



Section 702 - Record -- Recording of meetings.

(1) (a) Except as provided in Subsection (1)(b), an individual may not use a camera or other recording device in a meeting authorized by this part.

(b) (i) The commission shall keep an audio or video recording of all portions of each meeting authorized by this part.

(ii) The commission may, by a majority vote of the commission, permit a camera or other recording device in the meeting in which the commission releases the commission's recommendation under this part.

(2) In addition to the recording required in Subsection (1), the chair shall ensure that a record of the meeting or hearing is made, which shall include:

(a) official minutes taken during the meeting or hearing, if any;

(b) copies of all documents or other items admitted into evidence by the commission;

(c) copies of a document or written order or ruling issued by the chair or the commission; and

(d) any other information that a majority of the commission or the chair directs.

Enacted by Chapter 202, 2012 General Session



Section 703 - Commission deliberations -- Standard of proof.

(1) After each party has presented a closing argument, the commission shall, at the direction of the chair, begin its deliberations:

(a) immediately after conclusion of the closing arguments; or

(b) at a future meeting of the commission, on a date and time determined by a majority of the members of the commission.

(2) (a) The chair of the commission shall conduct the deliberations.

(b) Upon a motion made by a commission member, the commission may:

(i) exclude commission staff from all or a portion of the deliberations by a majority vote of the commission; or

(ii) close the meeting in accordance with Section 52-4-204.

(3) (a) During deliberations, for each allegation reviewed by the commission, each member shall determine and cast a vote stating:

(i) whether the allegation is:

(A) proven by clear and convincing evidence; or

(B) not proven; and

(ii) for each allegation proven, whether the commission would recommend to the appropriate political subdivision governing body to take one or more of the following actions:

(A) censure;

(B) in the case of a political subdivision employee, termination;

(C) in the case of a political subdivision officer, removal from office; or

(D) any other action or reprimand that the commission determines is appropriate.

(b) (i) A verbal roll call vote shall be taken on each allegation, and each recommended action described in Subsection (3)(a)(ii) on each allegation.

(ii) Each member's vote shall be recorded.

(4) (a) An allegation is not considered to be proven unless six of the seven members of the commission vote that the allegation is proven.

(b) An allegation that is not considered to be proven is dismissed.

(c) (i) Before the commission issues its recommendation in accordance with Section 11-49-704, the commission may, upon a majority vote, reconsider and hold a new vote on an allegation.

(ii) A motion to reconsider a vote may only be made by a member of the commission who voted that the allegation was not proved.

(5) At the conclusion of deliberations, the commission shall prepare its recommendations as provided in Sections 11-49-704 and 11-49-705.

Enacted by Chapter 202, 2012 General Session



Section 704 - Recommendations of commission.

(1) (a) If the commission determines that no allegations in the complaint were proved, the commission shall:

(i) issue and enter into the record an order that the complaint is dismissed because no allegations in the complaint were found to have been proved;

(ii) provide notice of the determination at a public meeting; and

(iii) provide written notice of the determination to:

(A) the respondent;

(B) the first complainant named on the complaint; and

(C) the appropriate political subdivision.

(2) If the commission determines that one or more of the allegations in the complaint were proved, the commission shall:

(a) if one or more allegations were not found to have been proven, enter into the record an order dismissing those unproven allegations; and

(b) prepare a written recommendation to the applicable political subdivision governing body that:

(i) lists the name of each complainant;

(ii) lists the name of the respondent;

(iii) states the date of the recommendation;

(iv) for each allegation that was found to be proven:

(A) provides a reference to the statute or criminal provision allegedly violated;

(B) states the number and names of commission members voting that the allegation was proved and the number and names of commission members voting that the allegation was not proved;

(C) at the option of those members voting that the allegation was proved, includes a statement by one or all of those members stating the reasons for voting that the allegation was proved; and

(D) at the option of those members voting that the allegation was not proved, includes a statement by one or all of those members stating the reasons for voting that the allegation was not proved;

(v) contains any general statement that is adopted for inclusion in the recommendation by a majority of the members of the commission;

(vi) contains a statement referring the allegations found to have been proved to the appropriate political subdivision governing body for review and, if necessary, further action;

(vii) contains a statement referring to each allegation proven the commission's recommendation under Subsection 11-49-703(3)(a)(ii);

(viii) states the name of each member of the commission; and

(ix) is signed by each commission member.

(3) The commission shall provide notice of the determination:

(a) at a public meeting; and

(b) in writing to:

(i) the respondent;

(ii) the first complainant named on the complaint; and

(iii) in accordance with Subsection (4), the appropriate political subdivision.

(4) The commission shall ensure that, within five business days of the date of public issuance of the determination in accordance with Subsection (3), the following documents are provided to the political subdivision governing body:

(a) a cover letter referring the proven allegations contained in the complaint to the political subdivision governing body for review;

(b) a copy of the complaint;

(c) a copy of the response; and

(d) a copy of the commission's recommendation.

Enacted by Chapter 202, 2012 General Session



Section 705 - Criminal allegation -- Recommendation to county or district attorney.

(1) If the commission finds that a political subdivision officer or employee allegedly violated a criminal provision, the commission shall, in addition to sending a recommendation to a political subdivision governing body in accordance with Section 11-49-704, send a recommendation for further investigation to the county or district attorney of jurisdiction by delivering to the county or district attorney a written recommendation that:

(a) lists the name of each complainant;

(b) lists the name of the respondent;

(c) states the date of the recommendation;

(d) for each allegation of a criminal violation, provide a reference to the criminal provision allegedly violated;

(e) includes a general statement that is adopted by a majority of the members of the commission; and

(f) gives the name of the political subdivision governing body that the commission sent a recommendation to in accordance with Section 11-49-704.

(2) If the commission sends a recommendation in accordance with Subsection (1)(a), the commission shall enter into the record:

(a) a copy of the recommendation; and

(b) the name of the county or district attorney of jurisdiction to whom it was sent.

(3) A recommendation prepared and delivered in accordance with this section is a public record.

Enacted by Chapter 202, 2012 General Session



Section 706 - Action by political subdivision governing body.

A political subdivision governing body that receives a recommendation in accordance with Section 11-49-704 shall:

(1) review the recommendation; and

(2) take further action in accordance with a political subdivision's governing ordinance, bylaws, or other applicable governing rule.

Enacted by Chapter 202, 2012 General Session






Article 50 - Political Subdivision Financial Reporting Certification

Section 101 - Title.

This chapter is known as "Political Subdivision Financial Reporting Certification."

Enacted by Chapter 367, 2013 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Annual financial report" means a comprehensive annual financial report or similar financial report required by Section 51-2a-201.

(2) "Chief administrative officer" means the chief administrative officer designated in accordance with Section 11-50-202.

(3) "Chief financial officer" means the chief financial officer designated in accordance with Section 11-50-202.

(4) "Governing body" means:

(a) for a county, city, or town, the legislative body of the county, city, or town;

(b) for a local district, the board of trustees of the local district;

(c) for a school district, the local board of education; or

(d) for a special service district under Title 17D, Chapter 1, Special Service District Act:

(i) the governing body of the county or municipality that created the special service district, if no administrative control board has been established under Section 17D-1-301; or

(ii) the administrative control board, if one has been established under Section 17D-1-301.

(5) (a) "Political subdivision" means any county, city, town, school district, community development and renewal agency, special improvement or taxing district, local district, special service district, an entity created by an interlocal agreement adopted under Title 11, Chapter 13, Interlocal Cooperation Act, or other governmental subdivision or public corporation.

(b) Notwithstanding Subsection (5)(a), "political subdivision" does not mean a project entity, as defined in Section 11-13-103.

Enacted by Chapter 367, 2013 General Session



Section 201 - Certification by chief administrative officer and chief financial officer required.

For an annual financial report of a political subdivision to be considered complete on and after July 1, 2013, the following certifications shall be included with the annual financial report:

(1) Under penalty of perjury, I, [officer's name] certify that the [annual financial report] of [political subdivision] for the year ended [date] fairly presents in all material respects the financial condition and results of operations of [political subdivision].

[signature], Chief Administrative Officer.

(2) Under penalty of perjury, I, [officer's name] certify that the [annual financial report] of [political subdivision] for the year ended [date] fairly presents in all material respects the financial condition and results of operations of [political subdivision].

[signature], Chief Financial Officer.

Enacted by Chapter 367, 2013 General Session



Section 202 - Designating chief administrative officer -- Designating chief financial officer.

(1) (a) The chief administrative officer of a political subdivision is:

(i) the individual appointed as the chief administrative officer of the political subdivision in accordance with statute; or

(ii) if a chief administrative officer is not appointed in accordance with statute, the individual designated as the chief administrative officer by the governing body of the political subdivision.

(b) In designating a chief administrative officer under this Subsection (1), the governing body shall designate the individual who holds a managerial or similar position to perform administrative duties or functions for the political subdivision.

(2) (a) The chief financial officer of a political subdivision is:

(i) the individual appointed as the chief financial officer of the political subdivision in accordance with statute; or

(ii) if a chief financial officer is not appointed in accordance with statute, the individual designated as the chief financial officer by the governing body of the political subdivision.

(b) In designating a chief financial officer under this Subsection (2), the governing body shall designate the individual who has primary responsibility for preparing the annual financial report.

Enacted by Chapter 367, 2013 General Session






Article 51 - Local Jurisdiction Related to Federally Managed Land Act

Section 101 - Title.

This chapter is known as the "Local Jurisdiction Related to Federally Managed Land Act."

Enacted by Chapter 342, 2013 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Chief executive officer" means:

(a) for a municipality:

(i) the mayor, if the municipality is operating under a form of municipal government other than the council-manager form of government; or

(ii) the city manager, if the municipality is operating under the council-manager form of government; or

(b) for a county:

(i) the chair of the county commission, if the county is operating under the county commission or expanded county commission form of government;

(ii) the county executive officer, if the county is operating under the county-executive council form of government; or

(iii) the county manager, if the county is operating under the council-manager form of government.

(2) "County sheriff" means an individual elected to the office of county sheriff in the state who meets the qualifications described in Section 17-22-1.5.

(3) "Federal agency" means the United States Bureau of Land Management or the United States Forest Service.

(4) "Federally managed land" means land that is managed by the United States Bureau of Land Management or the United States Forest Service.

(5) "Political subdivision" means a municipality or county.

Enacted by Chapter 342, 2013 General Session



Section 103 - Local jurisdiction related to federally managed land -- Written notice -- Mitigation action.

The authority of a chief executive officer of a political subdivision or county sheriff to exercise jurisdiction over federally managed land in the state that is encompassed by or adjacent to the political subdivision includes the following:

(1) if the action or inaction of a federal agency related to federally managed land adversely affects or constitutes an imminent threat to the health, safety, or welfare of the people of the political subdivision, the chief executive officer or county sheriff may provide written notice to the federal agency, which notice shall:

(a) be delivered to the federal agency by hand or by certified mail and a copy provided by certified mail to the governor, the state attorney general, and the state's Congressional delegation;

(b) include a detailed explanation of how the action or inaction of the federal agency related to federally managed land adversely affects or constitutes an imminent threat to the health, safety, or welfare of the people of the political subdivision;

(c) include a detailed description of the action the federal agency should take to mitigate the risk to the health, safety, or welfare of the people of the political subdivision; and

(d) provide a specific date by which time the federal agency should respond to the notice; and

(2) if after receiving notice as described in Subsection (1)(a), the federal agency does not respond by the date requested in the notice, or otherwise indicates that it is unwilling to take action to mitigate the risk to the health, safety, or welfare of the people of the political subdivision described in the notice, the chief executive officer or county sheriff may take action to mitigate the risk to the health, safety, or welfare of the people of the political subdivision.

Enacted by Chapter 342, 2013 General Session






Article 52 - Contingency Plans

Section 101 - Title.

This chapter is known as "Contingency Plans."

Enacted by Chapter 347, 2013 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Federal receipts" means the federal financial assistance, as defined in 31 U.S.C. Sec. 7501, that is reported as part of a single audit.

(2) "Political subdivision" means:

(a) a county, as defined in Section 17-50-101;

(b) a municipality, as defined in Section 10-1-104;

(c) a local district, as defined in Section 17B-1-102;

(d) a special service district, as defined in Section 17D-1-102;

(e) an interlocal entity, as defined in Section 11-13-103;

(f) a community development and renewal agency created under Title 17C, Limited Purpose Local Government Entities - Community Development and Renewal Agencies Act;

(g) a local building authority, as defined in Section 17D-2-102; or

(h) a conservation district, as defined in Section 17D-3-102.

(3) "Single audit" has the same meaning as defined in 31 U.S.C. Sec. 7501.

Enacted by Chapter 347, 2013 General Session



Section 103 - Developing and publishing a contingency plan.

A political subdivision that, during a fiscal year of the political subdivision, receives federal funds or federal receipts that comprise 10% or more of the political subdivision's annual budget shall, before the beginning of the next fiscal year:

(1) develop a contingency plan explaining how the political subdivision will operate in the event that the total amount of federal funds and federal receipts that it receives are reduced by 5% or more, but by less than 25%, in the next fiscal year;

(2) develop a contingency plan explaining how the political subdivision will operate in the event that the total amount of federal funds and federal receipts that it receives are reduced by 25% or more in the next fiscal year;

(3) submit a copy of the contingency plan to the state auditor; and

(4) publish the contingency plan on the political subdivision's website, if the political subdivision maintains a website.

Enacted by Chapter 347, 2013 General Session









Title 12 - Collection Agencies

Article 1 - General Provisions

Section 1 - Registration and bond required.

No person shall conduct a collection agency, collection bureau, or collection office in this state, or engage in this state in the business of soliciting the right to collect or receive payment for another of any account, bill, or other indebtedness, or advertise for or solicit in print the right to collect or receive payment for another of any account, bill, or other indebtedness, unless at the time of conducting the collection agency, collection bureau, collection office, or collection business, or of advertising or soliciting, that person or the person for whom he may be acting as agent, is registered with the Division of Corporations and Commercial Code and has on file a good and sufficient bond as hereinafter specified.

Amended by Chapter 235, 1999 General Session



Section 2 - Amount of bond -- Conditions -- Right of action.

(1) The bond shall be for the sum of $10,000, payable to the state of Utah.

(2) The bond shall provide that the person giving it shall, upon written demand, remit the collection proceeds to or for the person for whom any account, bill, or other indebtedness is taken for collection in accordance with the collection agreement. The Division of Corporations and Commercial Code may specify the form of the bond and may require it to contain additional provisions and conditions it considers necessary or proper to protect the persons for whom the collection is undertaken.

(3) If a bond becomes forfeited or the sureties for it become liable upon it, any person injured by the acts of forfeiture or by the acts resulting in the sureties' liability, or who by law is entitled to the benefit of the security, may maintain an action on the bond in his own name against the person giving the bond and against the sureties to recover the amount of the bond to which he may be entitled. One recovery does not bar recoveries for other breaches of the bond so long as the sureties are liable in the aggregate only to the extent of the undertaking.

Amended by Chapter 213, 1993 General Session



Section 3 - Term of bond -- Limitation of action.

Such bond shall be for the term of one year from the date thereof, unless the Division of Corporations and Commercial Code and the person giving the same shall agree on a longer period. No action thereon shall be begun after two years from its expiration.

Amended by Chapter 66, 1984 General Session



Section 5 - Record of registrations and bonds -- Right of inspection.

The Division of Corporations and Commercial Code shall keep a record of all registrations and bonds filed with it under the provisions hereof, with the names, places of residence, and places of business of the principals and sureties, and the name of the officer before whom the bond was executed or acknowledged, and the record shall be open to public inspection.

Amended by Chapter 235, 1999 General Session



Section 6 - Violation of title -- Penalty.

Any person, member of a partnership, or officer of any association or corporation who fails to comply with any provision of this title is guilty of a class A misdemeanor.

Amended by Chapter 213, 1993 General Session



Section 7 - Exceptions.

This title does not apply to:

(1) an attorney authorized to practice in this state;

(2) a national bank;

(3) a bank or trust company incorporated under the laws of this state; or

(4) the following licensed under Title 31A, Insurance Code:

(a) a title insurance agency; or

(b) a title insurance producer.

Amended by Chapter 297, 2009 General Session



Section 8 - Designating and limiting activities as to assignments.

Any collector having complied with the provisions of this chapter, may receive accounts, bills or other indebtedness, take assignments for the purpose of collections, and at the direction of the assignor bring suit as assignee, provided however, that all accounts shall be within the statute of limitations as provided by law. All legal processes, pleadings, and court representations shall be prepared and conducted by a duly licensed attorney, and a copy of summons and complaint, in all cases, shall be served on defendants.

Amended by Chapter 171, 1998 General Session



Section 9 - Information void if no bond filed by collection agency.

(1) As used in this section, "consumer reporting agency" means any person transacting business in this state who, for a fee, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information about consumers for the purpose of providing consumer reports to third parties.

(2) Information about the credit rating or credit worthiness of a consumer supplied to a consumer reporting agency by a collection agency as defined under the Fair Debt Collection Practices Act, 15 U.S.C. Sec. 1692 et seq., that does not have a bond on file with the Division of Corporations and Commercial Code as required under this chapter, is void on its face.

Enacted by Chapter 111, 1990 General Session



Section 10 - Applications -- Fees.

(1) Each application for registration under this chapter shall be made on a form provided by the Division of Corporations and Commercial Code.

(2) Each applicant shall pay to the Division of Corporations and Commercial Code an application fee determined under Section 63J-1-504.

Amended by Chapter 183, 2009 General Session



Section 11 - Collection fee.

(1) As used in this section:

(a) "Creditor" is as defined in 15 U.S.C. Sec. 1692a.

(b) "Debt" means an obligation or alleged obligation to pay money arising out of a transaction for money, property, insurance, or services.

(c) "Debtor" means a person obligated or allegedly obligated to pay a debt.

(d) "Third party debt collection agency" means:

(i) a debt collector as defined in 15 U.S.C. Sec. 1692a; or

(ii) a person who would be a debt collector under 15 U.S.C. Sec. 1692a, except that the person does not use an instrumentality of interstate commerce or the mail.

(2) A creditor may require a debtor to pay a collection fee in addition to any other amount owed to the creditor for a debt if:

(a) imposing a collection fee on the debtor or in relation to the debt is not prohibited or otherwise restricted by another federal or state law;

(b) the creditor contracts with a third party debt collection agency or licensed attorney to collect the debt;

(c) the third party debt collection agency with which the creditor contracts is registered under this title;

(d) there is a written agreement between the creditor and the debtor that:

(i) creates the debt; and

(ii) provides for the imposition of the collection fee in accordance with this section; and

(e) the obligation to pay the collection fee is imposed at the time of assignment of the debt to a third party debt collection agency or licensed attorney in accordance with an agreement described in Subsection (2)(d).

(3) The creditor shall establish the amount of the collection fee imposed under this section, except that the amount may not exceed the lesser of:

(a) the actual amount a creditor is required to pay a third party debt collection agency or licensed attorney, regardless of whether that amount is a specific dollar amount or a percentage of the principal amount owed to the creditor for a debt; or

(b) 40% of the principal amount owed to the creditor for a debt.

(4) An obligation to pay a collection fee imposed under this section is in addition to any obligation to pay attorney fees that may otherwise exist.

Enacted by Chapter 350, 2010 General Session









Title 13 - Commerce and Trade

Article 1 - Department of Commerce

Section 1 - Legislative findings and declarations.

The Legislature finds that many businesses and occupations in the state have a pronounced physical and economic impact on the health, safety, and welfare of the citizens of the state. The Legislature further finds that while the overall impact is generally beneficial to the public, the potential for harm and injury frequently warrants intervention by state government.

The Legislature declares that it is appropriate and necessary for state government to protect its citizens from harmful and injurious acts by persons offering or providing essential or necessary goods and services to the general public. The Legislature further declares that business regulation should not be unfairly discriminatory. However, the general public interest shall be recognized and regarded as the primary purpose of all regulation by state government.

Amended by Chapter 378, 2010 General Session



Section 2 - Creation and functions of department -- Divisions created -- Fees -- Commerce Service Account.

(1) (a) There is created the Department of Commerce.

(b) The department shall execute and administer state laws regulating business activities and occupations affecting the public interest.

(2) Within the department the following divisions are created:

(a) the Division of Occupational and Professional Licensing;

(b) the Division of Real Estate;

(c) the Division of Securities;

(d) the Division of Public Utilities;

(e) the Division of Consumer Protection; and

(f) the Division of Corporations and Commercial Code.

(3) (a) Unless otherwise provided by statute, the department may adopt a schedule of fees assessed for services provided by the department by following the procedures and requirements of Section 63J-1-504.

(b) The department shall submit each fee established in this manner to the Legislature for its approval as part of the department's annual appropriations request.

(c) (i) There is created a restricted account within the General Fund known as the "Commerce Service Account."

(ii) The restricted account created in Subsection (3)(c)(i) consists of fees collected by each division and by the department.

(iii) At the end of each fiscal year, the director of the Division of Finance shall transfer into the General Fund any fee collections that are greater than the legislative appropriations from the Commerce Service Account for that year.

(d) The department may not charge or collect a fee or expend money from the restricted account without approval by the Legislature.

Amended by Chapter 278, 2010 General Session



Section 3 - Executive director.

(1) The department shall be under the supervision, direction, and control of the executive director of commerce. The executive director shall be appointed by the governor with the consent of the Senate. The executive director shall hold office at the pleasure of the governor. The governor shall establish the executive director's salary within the salary range fixed by the Legislature in Title 67, Chapter 22, State Officer Compensation.

(2) The executive director shall employ personnel necessary to carry out the duties and responsibilities of the department.

Amended by Chapter 176, 2002 General Session



Section 4 - Centralization of duties.

The department shall centralize the duties and responsibilities of its divisions and agencies in order to:

(1) reduce and avoid duplication;

(2) provide efficient planning and management services; and

(3) maximize utilization of resources.

Enacted by Chapter 322, 1983 General Session



Section 5 - Executive director's authority over division directors.

The executive director has policymaking and management jurisdiction over directors of the divisions and agencies within the department. He shall appoint the division directors, subject to approval by the governor, unless otherwise provided by law and shall determine their compensation.

Enacted by Chapter 322, 1983 General Session



Section 6 - Rules and regulations.

(1) The executive director shall prescribe rules and procedures for the management and operation of the department, the conduct of its employees, and the custody, use, and preservation of its records, papers, books, documents, and property.

(2) The department and its divisions, in contemplation, formulation, and passage of rules pursuant to Subsection (1), shall acknowledge and consider the facilitation of commerce in all its forms, including reliable electronic commerce, for the benefit of both consumers and businesses.

Amended by Chapter 86, 2000 General Session



Section 7 - Budgets.

The department shall prepare and submit to the governor a proposed budget for each division or agency within the department to be included in the budget submitted by the governor to the Legislature for the fiscal year following the convening of the Legislature in an annual general session.

Amended by Chapter 21, 1985 General Session



Section 8 - Annual report.

The department shall prepare and submit to the governor and the Legislature by October 1 of each year an annual report of the operation, activities and goals of the department, its divisions, and agencies for the preceding fiscal year.

Enacted by Chapter 322, 1983 General Session



Section 8.5 - Procedures -- Adjudicative proceedings.

(1) The Department of Commerce and its divisions shall comply with the procedures and requirements of Title 63G, Chapter 4, Administrative Procedures Act, in their adjudicative proceedings.

(2) The department may contract with other state agencies or departments to conduct hearings in its name or in the name of its divisions or agencies.

Amended by Chapter 382, 2008 General Session



Section 11 - Employment of administrative law judges.

The department may employ administrative law judges to conduct hearings for the department, its divisions, and agencies, and to advise the executive director, division directors, and agency boards on hearing and rulemaking procedures.

Enacted by Chapter 322, 1983 General Session






Article 1a - Division of Corporations and Commercial Code

Section 1 - Creation of division -- Responsibilities.

There is established within the Department of Commerce the Division of Corporations and Commercial Code which is responsible for corporation and commercial code filings in this state.

Amended by Chapter 225, 1989 General Session



Section 2 - Director to supervise division -- Appointment.

The division shall be under the supervision, direction, and control of a director. The director shall be appointed by the executive director of the Department of Commerce with the approval of the governor. The director shall hold office at the pleasure of the governor.

Amended by Chapter 225, 1989 General Session



Section 3 - Employment and compensation of personnel -- Compensation of director.

The director, with the approval of the executive director, may employ personnel necessary to carry out the duties and responsibilities of the division at salaries established by the executive director according to standards established by the Department of Human Resource Management. The executive director shall establish the salary of the director according to standards established by the Department of Human Resource Management.

Amended by Chapter 139, 2006 General Session



Section 4 - Annual budget.

On or before the 1st day of October each year, the director shall prepare and submit to the executive director an annual budget of the administrative expenses of the division.

Amended by Chapter 135, 1997 General Session



Section 5 - Authority of director.

The director has authority:

(1) to make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to administer the responsibilities of the division;

(2) to investigate, upon complaint, the corporation and commercial code filings and compliance governed by the laws administered and enforced by the division; and

(3) under the provisions of Title 63G, Chapter 4, Utah Administrative Procedures Act, to take administrative action against persons in violation of the division rules and the laws administered by it, including the issuance of cease and desist orders.

Amended by Chapter 382, 2008 General Session



Section 6 - Powers of Division of Corporations and Commercial Code -- Document retention.

(1) The Division of Corporations and Commercial Code shall have the power and authority reasonably necessary to enable it to efficiently administer the laws and rules for which it is responsible and to perform the duties imposed upon it by law.

(2) The division has authority under Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to make rules and procedures for the processing, retention, and disposal of filed documents to efficiently utilize electronic and computerized document image storage and retrieval.

(3) Notwithstanding the provisions of Section 63A-12-105, original documents filed in the division offices may not be considered property of the state if electronic image reproductions thereof which comply with the provisions of Title 63G, Chapter 2, Government Records Access and Management Act, are retained by the division.

Amended by Chapter 378, 2010 General Session



Section 7 - Hearing powers.

(1) The director, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, may hold or cause to be held administrative hearings regarding any matter affecting the division or the incorporation or registration activities of any business governed by the laws administered by the division.

(2) The director or the director's designee, for the purposes outlined in this chapter or any chapter administered by the division, may administer oaths, issue subpoenas, compel the attendance of witnesses, and compel the production of papers, books, accounts, documents, and evidence.

Amended by Chapter 382, 2008 General Session



Section 8 - Violation of restraining or injunctive order -- Civil penalty.

If any restraining order or injunction issued under this chapter is violated, the division may submit a motion for, or the court on its own motion may impose, a civil penalty of not more than $100 for each day a restraining order, preliminary injunction, or permanent injunction issued under this chapter is violated, if the party has received notice of the restraining order or injunction.

Enacted by Chapter 9, 1990 General Session



Section 9 - Fees of Division of Corporations and Commercial Code.

In addition to the fees prescribed by Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, and Title 16, Chapter 10a, Utah Revised Business Corporation Act, the Division of Corporations and Commercial Code shall receive and determine fees pursuant to Section 63J-1-504 for filing articles of incorporation or amendments of insurance corporations, of canal or irrigation corporations organized for furnishing water to lands owned by the members thereof exclusively, or of water users' associations organized in conformity with the requirements of the United States under the Reclamation Act of June 17, 1902, and which are authorized to furnish water only to their stockholders. No license fee may be imposed on insurance corporations, canal or irrigation corporations organized for furnishing water to lands owned by the members thereof exclusively, or water users' associations organized in conformity with the requirements of the United States under the Reclamation Act of June 17, 1902, and which are authorized to furnish water only to the stockholders at the time any such corporation files its articles of incorporation, articles of amendment increasing the number of authorized shares, or articles of merger or consolidation, any provision of Title 16, Chapter 10a, Utah Revised Business Corporation Act, to the contrary notwithstanding.

Amended by Chapter 183, 2009 General Session






Article 2 - Division of Consumer Protection

Section 1 - Consumer protection division established -- Functions.

(1) There is established within the Department of Commerce the Division of Consumer Protection.

(2) The division shall administer and enforce the following:

(a) Chapter 5, Unfair Practices Act;

(b) Chapter 10a, Music Licensing Practices Act;

(c) Chapter 11, Utah Consumer Sales Practices Act;

(d) Chapter 15, Business Opportunity Disclosure Act;

(e) Chapter 20, New Motor Vehicle Warranties Act;

(f) Chapter 21, Credit Services Organizations Act;

(g) Chapter 22, Charitable Solicitations Act;

(h) Chapter 23, Health Spa Services Protection Act;

(i) Chapter 25a, Telephone and Facsimile Solicitation Act;

(j) Chapter 26, Telephone Fraud Prevention Act;

(k) Chapter 28, Prize Notices Regulation Act;

(l) Chapter 32a, Pawnshop and Secondhand Merchandise Transaction Information Act;

(m) Chapter 34, Utah Postsecondary Proprietary School Act;

(n) Chapter 41, Price Controls During Emergencies Act;

(o) Chapter 42, Uniform Debt-Management Services Act; and

(p) Chapter 49, Immigration Consultants Registration Act.

Amended by Chapter 375, 2012 General Session



Section 2 - Director of division -- Appointment.

The division shall be under the supervision, direction, and control of a director. The director shall be appointed by the executive director of commerce with the approval of the governor. The director shall hold office at the pleasure of the governor.

Amended by Chapter 93, 1990 General Session



Section 3 - Employment of personnel -- Compensation of director.

(1) The director, with the approval of the executive director, may employ personnel necessary to carry out the duties and responsibilities of the division at salaries established by the executive director according to standards established by the Department of Administrative Services.

(2) The executive director shall establish the salary of the director according to standards established by the Department of Administrative Services.

(3) The director may employ specialists, technical experts, or investigators to participate or assist in investigations if they reasonably require expertise beyond that normally required for division personnel.

(4) An investigator employed pursuant to Subsection (3) may be designated a special function officer, as defined in Section 53-13-105, by the director, but is not eligible for retirement benefits under the Public Safety Employee's Retirement System.

Amended by Chapter 21, 1999 General Session



Section 4 - Annual report -- Budget.

(1) On or before the 1st day of October each year, the director in connection with the executive director shall report to the governor and the Legislature for the preceding fiscal year on the operations, activities, and goals of the division.

(2) The director shall prepare and submit to the executive director a budget of the administrative expenses for the division.

Enacted by Chapter 57, 1983 General Session



Section 5 - Powers of director.

The director has authority to:

(1) in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, issue rules to administer and enforce the chapters listed in Section 13-2-1;

(2) investigate the activities of any business governed by the laws administered and enforced by the division;

(3) take administrative and judicial action against persons in violation of the division rules and the laws administered and enforced by it, including the issuance of cease and desist orders;

(4) coordinate, cooperate, and assist with business and industry desiring or attempting to correct unfair business practices between competitors;

(5) provide consumer information and education to the public and assist any organization providing such services; and

(6) coordinate with, assist, and utilize the assistance of federal, state, and local agencies in the performance of the director's duties and the protection of the public.

Amended by Chapter 382, 2008 General Session



Section 6 - Enforcement powers.

(1) In accordance with Title 63G, Chapter 4, Administrative Procedures Act, the division shall have authority to convene administrative hearings, issue cease and desist orders, and impose fines under all the chapters identified in Section 13-2-1.

(2) Any person who intentionally violates a final cease and desist order entered by the division of which the person has notice is guilty of a third degree felony.

(3) If the division has reasonable cause to believe that any person is engaged in violating any chapter listed in Section 13-2-1, the division may promptly issue the alleged violator a citation signed by the division's director or the director's designee.

(a) Each citation shall be in writing and shall:

(i) set forth with particularity the nature of the violation, including a reference to the statutory or administrative rule provision being violated;

(ii) state that any request for review of the citation shall be made in writing and be received by the division no more than 10 days following issuance;

(iii) state the consequences of failing to make a timely request for review; and

(iv) state all other information required by Subsection 63G-4-201(2).

(b) In computing any time period prescribed by this section, the following days may not be included:

(i) the day a citation is issued by the division;

(ii) the day the division received a request for review of a citation;

(iii) Saturdays and Sundays; and

(iv) a legal holiday set forth in Subsection 63G-1-301(1)(a).

(c) If the recipient of a citation makes a timely request for review, within 10 days of receiving the request, the division shall convene an adjudicative proceeding in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

(d) (i) If the presiding officer finds that there is not substantial evidence that the recipient violated a chapter listed in Section 13-2-1 at the time the citation was issued, the citation may not become final, and the division shall immediately vacate the citation and promptly notify the recipient in writing.

(ii) If the presiding officer finds there is substantial evidence that the recipient violated a chapter listed in Section 13-2-1 at the time the citation was issued, the citation shall become final and the division may enter a cease and desist order against the recipient.

(e) A citation issued under this chapter may be personally served upon any person upon whom a summons may be served in accordance with the Utah Rules of Civil Procedure. A citation also may be served by first-class mail, postage prepaid.

(f) If the recipient fails to make a timely request for review, the citation shall become the final order of the division. The period to contest the citation may be extended by the director for good cause shown.

(g) If the chapter violated allows for an administrative fine, after a citation becomes final, the director may impose the administrative fine.

(4) (a) A person violating a chapter identified in Section 13-2-1 is subject to the division's jurisdiction if:

(i) the violation or attempted violation is committed either wholly or partly within the state;

(ii) conduct committed outside the state constitutes an attempt to commit a violation within the state; or

(iii) transactional resources located within the state are used by the offender to directly or indirectly facilitate a violation or attempted violation.

(b) As used in this section, "transactional resources" means:

(i) any mail drop or mail box, whether or not located on the premises of a United States Post Office;

(ii) any telephone or facsimile transmission device;

(iii) any internet connection by a resident or inhabitant of this state with either a resident or nonresident maintained internet site;

(iv) any business office or private residence used for a business-related purpose;

(v) any account with or services of a financial institution;

(vi) the services of a common or private carrier; or

(vii) the use of any city, county, or state asset or facility, including any road or highway.

(5) The director or the director's designee, for the purposes outlined in any chapter administered by the division, may administer oaths, issue subpoenas, compel the attendance of witnesses, and compel the production of papers, books, accounts, documents, and evidence.

Amended by Chapter 378, 2010 General Session



Section 7 - Violation of restraining or injunctive order -- Civil penalty.

If any restraining order, any chapter administered by the division, or injunction granted under this chapter is violated, the division may submit a motion for, or the court on its own motion, may impose a civil penalty of not more than $2,000 for each day a temporary restraining order, preliminary injunction or permanent injunction issued under this chapter is violated, if the party has received notice of the restraining or injunctive order.

Amended by Chapter 177, 1994 General Session



Section 8 - Consumer Protection Education and Training Fund.

(1) There is created an expendable special revenue fund known as the "Consumer Protection Education and Training Fund."

(2) (a) Unless otherwise provided by a chapter listed in Section 13-2-1, all money not distributed as consumer restitution that is received by the division from administrative fines and settlements, from criminal restitution, or from civil damages, forfeitures, penalties, and settlements when the division receives the money on its own behalf and not in a representative capacity, shall be deposited into the fund.

(b) Any portion of the fund may be maintained in an interest-bearing account.

(c) All interest earned on fund money shall be deposited into the fund.

(3) Notwithstanding Title 63J, Chapter 1, Budgetary Procedures Act, the division may use the fund with the approval of the executive director of the Department of Commerce in a manner consistent with the duties of the division under this chapter for:

(a) consumer protection education for members of the public;

(b) equipment for and training of division personnel;

(c) publication of consumer protection brochures, laws, policy statements, or other material relevant to the division's enforcement efforts; and

(d) investigation and litigation undertaken by the division.

(4) If the balance in the fund exceeds $500,000 at the close of any fiscal year, the excess shall be transferred to the General Fund.

Amended by Chapter 124, 2013 General Session

Amended by Chapter 400, 2013 General Session



Section 9 - Internet -- Consumer education.

(1) The Division of Consumer Protection shall, subject to appropriation, contract with a person to make public service announcements advising consumers about the dangers of using the Internet, especially:

(a) material harmful to minors;

(b) steps a consumer may take to learn more about the dangers of using the Internet;

(c) information about how a service provider can help a consumer learn more about the dangers of using the Internet, including the service provider's duties created by this bill; and

(d) how a consumer can monitor the Internet usage of family members.

(2) Money appropriated under Subsection (1) shall be paid by the Division of Consumer Protection to a person only if:

(a) the person is a nonprofit organization; and

(b) the person agrees to spend private money amounting to two times the amount of money provided by the Division of Consumer Protection during each fiscal year in accordance with Subsection (1).

(3) In administering any money appropriated for use under this section, the Division of Consumer Protection shall comply with Title 63G, Chapter 6a, Utah Procurement Code.

Amended by Chapter 347, 2012 General Session






Article 5 - Unfair Practices Act

Section 1 - Short title.

This act shall be known and may be cited as the "Unfair Practices Act."

No Change Since 1953



Section 2 - "Person" defined.

When used in this act, unless the context otherwise requires, the term "person" means an individual, a corporation, a partnership, an association, a joint stock company, a business trust or any unincorporated organization.

No Change Since 1953



Section 2.5 - Procedure to prevent unfair competition.

Unless otherwise provided in this chapter:

(1) Unfair methods of competition in commerce or trade are unlawful and shall be enjoined as provided by this section.

(2) The division may prevent persons, except banks, common carriers, and other public utilities subject to regulation, from using unfair methods of competition in commerce or trade.

(3) If the division has reason to believe that any person has been or is using unfair methods of competition in commerce or trade, and it appears to the division that it would be in the interest of the public to stop the unfair methods of competition, the division may begin adjudicative proceedings and may issue an order directing the person to cease and desist from using those methods of competition.

(4) The division may file suit to enjoin and restrain a person from conducting the unfair competition if:

(a) after the adjudicative proceedings, the executive director believes that the method of competition in question is prohibited by this section; or

(b) no hearing is requested; and

(i) the person accused of unfair competition does not cease the unfair competition; or

(ii) the person accused of unfair competition begins the unfair competition again after discontinuing it.

(5) The attorney general, or the county attorneys in their respective counties, shall conduct unfair competition proceedings upon request by the division.

(6) No order of the division or judgment of the court to enforce the order may waive the liability of any person under the antitrust laws or other laws of this state.

(7) (a) Complaints, orders, notices, and the processes of the division may be served by anyone authorized by the division by:

(i) delivering a copy to the person to be served, to a member of the partnership to be served, or to the president, secretary, other executive officer, or a director of the corporation to be served;

(ii) leaving a copy at the principal office or place of business of the person; or

(iii) sending by registered mail a copy addressed to the person at his principal place of business or office.

(b) The verified return by the person serving the complaint, order, notice, or other process setting forth the manner of service or the return post-office receipt for the complaint, order, notice, or other process sent by registered mail is proof of service.

Amended by Chapter 161, 1987 General Session



Section 3 - Unlawful discriminations -- Burden of proof -- Taking or offering commissions -- Payments for benefit of customers -- Discrimination among purchasers -- Inducing discriminations.

(1) (a) It is unlawful for any person engaged in commerce, in the course of such commerce, either directly or indirectly, to discriminate in price between different purchasers of commodities of like grade and quality, where either or any of the purchasers involved in such discrimination are in commerce, where such commodities are sold for use, consumption, or resale within the state and where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly in any line of commerce, or to injure, destroy, or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them.

(b) Nothing in this chapter prevents:

(i) differentials which make only due allowance for differences in the cost of manufacture, sale, or delivery resulting from the different methods or quantities in which such commodities are to such purchasers sold or delivered;

(ii) persons engaged in selling goods, wares, or merchandise in commerce from selecting their own customers in bona fide transactions and not in restraint of trade; and

(iii) price changes from time to time in response to changing conditions affecting the market for or the marketability of the goods concerned, including actual or imminent deterioration of perishable goods, obsolescence of seasonal goods, distress sales under court process, or sales in good faith in discontinuance of business in the goods concerned.

(2) Upon proof being made, at any suit on a complaint under this section, that there has been discrimination in price or services or facilities furnished or in payment for services or facilities to be rendered, the burden of rebutting the prima-facie case thus made by showing justification shall be upon the person charged with a violation of this section. However nothing in this chapter shall prevent a seller rebutting the prima-facie case thus made by showing that his lower price or the furnishing of services or facilities to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor, or the services or facilities furnished by a competitor.

(3) It is unlawful for any person engaged in commerce in the course of such commerce, to pay or grant, or to receive or accept, anything of value as a commission, brokerage, or other compensation, or any allowance or discount in lieu thereof, except for and not exceeding the actual cost of such services rendered in connection with the sale or purchase of goods, wares, or merchandise.

(4) It is unlawful for any person engaged in commerce to pay or contract for the payment of anything of value to or for the benefit of a customer of such person in the course of such commerce as compensation or in consideration for any services or facilities furnished by or through such customer in connection with the processing, handling, sale, or offering for sale of any products, or commodities manufactured, sold, or offered for sale by such person, unless such payment or consideration is available on proportionally equal terms to all other customers competing in the distribution of such products or commodities.

(5) It is unlawful for any person to discriminate in favor of one purchaser against another purchaser or purchasers of a commodity bought for resale with or without processing, by contracting to furnish or furnishing, or by contributing to the furnishing of, any services or facilities connected with the processing, handling, sale, or offering for sale of such commodity so purchased upon terms not accorded to all purchasers on proportionally equal terms.

(6) It is unlawful for any person engaged in commerce, in the course of such commerce, knowingly to induce or receive a discrimination in price which is prohibited by this section.

Amended by Chapter 378, 2010 General Session



Section 4 - Return of net earnings or surplus by cooperatives to members.

Nothing in this act shall prevent a cooperative association from returning to its members, producers or consumers the whole, or any part of, the net earnings or surplus resulting from its trading operations, in proportion to their purchases or sales from, to or through the association.

No Change Since 1953



Section 5 - "Commerce" defined.

Definition of "commerce" as used in this bill shall be construed to mean intrastate commerce in the state of Utah.

No Change Since 1953



Section 6 - Liability of agents.

Any person who, either as director, officer or agent of any firm or corporation or as agent of any person, violating the provisions of this act, assists or aids directly or indirectly, in such violation shall be responsible therefor equally with the person, firm or corporation for whom or for which he acts.

No Change Since 1953



Section 8 - Advertising goods not prepared to supply.

It shall be unlawful for any person engaged in business within the state to advertise goods, wares, or merchandise that person is not prepared to supply.

Amended by Chapter 4, 1993 General Session



Section 9 - Limitation on quantity of article or product sold or offered for sale to any one customer.

A person may not circumvent the provisions of this chapter relating to the quantity of articles or products any one customer may purchase by requiring presentation of coupons, certificates, special purchase authorizations, or any other procedures designed in any way to limit quantity of purchases as provided herein.

Amended by Chapter 351, 2008 General Session



Section 10 - Cost -- Purchase price at forced sales.

In establishing the cost of a given article, product or commodity to the distributor and vendor, the invoice cost of said article, product or commodity purchased at a forced, bankrupt, closeout sale or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement cost as of the date of said sale of said article, product or commodity replaced through the ordinary channels of trade, unless said articles, product or commodity is kept separate from goods purchased in the ordinary channels of trade and unless said article, product or commodity is advertised and sold as merchandise purchased at a forced, bankrupt, closeout sale, or by means other than through the ordinary channels of trade, and said advertising shall state the conditions under which said goods were so purchased, and the quantity of such merchandise to be sold or offered for sale.

No Change Since 1953



Section 11 - Proceedings -- Local cost surveys as evidence.

In any injunction proceedings or in the prosecution of any person as officer, director or agent, it shall be sufficient to allege and prove the unlawful intent of the person, firm or corporation for whom or for which he acts. Where a particular trade or industry of which the person, firm or corporation complained against is a member, has an established cost survey for the locality and vicinity in which the offense is committed, the said cost survey shall be deemed prima-facie evidence in proving the costs of the person, firm or corporation complained against within the provisions of this act, unless the person, firm or corporation shall have kept a continuous, accurate and comprehensive record of the cost of business of the person, firm or corporation, in which event said record may be introduced to rebut the cost survey.

No Change Since 1953



Section 12 - Sales exempt from chapter.

(1) The provisions of this chapter do not apply to any sale made:

(a) in closing out in good faith the owner's stock or any part thereof for the purpose of discontinuing his trade in any such stock or commodity, and in the case of the sale of seasonal goods, or to the bona fide sale of perishable goods to prevent loss to the vendor by spoilage or depreciation; provided, prior notice is given to the public thereof;

(b) when the goods are damaged or deteriorated in quality, and prior notice is given to the public thereof;

(c) by an officer acting under the orders of any court;

(d) in an endeavor made in good faith to meet the legal prices of a competitor as herein defined selling the same article, product or commodity in the same locality or trade area;

(e) by manufacturers, producers, brokers or wholesale distributors meeting in good faith prices established by interstate competition regardless of cost; provided, such prices are available to all persons buying on like terms and conditions in the same locality and vicinity.

(2) Any person, who performs work upon, renovates, alters or improves any personal property belonging to another person, except necessary repairs due to damage in transit, shall be construed to be a vendor within the meaning of this chapter.

Amended by Chapter 378, 2010 General Session



Section 13 - Contracts in violation declared illegal.

Any contract expressed or implied, made by any person, in violation of any of the provisions of this act is declared to be an illegal contract and no recovery thereon shall be had.

No Change Since 1953



Section 14 - Injunctive relief -- Damages -- Immunity.

Any person or the state of Utah may maintain an action to enjoin a continuance of any act in violation of this chapter, and, if injured by the act, for the recovery of damages. If, in such action, the court finds that the defendant is violating or has violated any of the provisions of this chapter, it shall enjoin the defendant from a continuance of the violation. It is not necessary that actual damages to the plaintiff be alleged or proved. In addition to such injunctive relief, the plaintiff is entitled to recover from the defendant three times the amount of the actual damages sustained or $2,000, whichever is greater, plus court costs.

Any defendant in an action brought under this section may be required to testify. The books and records of such defendant may be brought into court and introduced, by reference, into evidence. No information so obtained may be used against the defendant as a basis for a misdemeanor prosecution under this chapter.

Amended by Chapter 58, 1983 General Session



Section 15 - Penalty for violation of chapter.

Any person, whether as principal, agent, officer or director, for himself or for another person, who knowingly violates this chapter, is guilty of a misdemeanor for each violation. Upon conviction he shall be punished by a fine not to exceed $5,000, or by imprisonment not to exceed 12 months or by both.

Amended by Chapter 58, 1983 General Session



Section 16 - Separability clause.

If any section, sentence, clause or phrase of this act is for any reason held to be unconstitutional, such decision does not affect the validity of the remaining portions of the act. The Legislature hereby declares that it would have passed this act, and each section, sentence, clause or phrase thereof, irrespective of the fact that any one or more other sections, sentences, clauses or phrases be declared unconstitutional.

Amended by Chapter 378, 2010 General Session



Section 17 - Policy of act.

The Legislature declared that the purpose of this act is to safeguard the public against the creation or perpetuation of monopolies and to foster and encourage competition, by prohibiting unfair and discriminatory practices by which fair and honest competition is destroyed or prevented. This act shall be liberally construed that its beneficial purposes may be subserved.

No Change Since 1953



Section 18 - Cost -- Separate entities of business.

For the purposes of this act, manufacturing, jobbing, wholesaling and retailing activities of a person shall be considered separate and distinct entities of business in establishing and determining cost of any article, product or commodity.

No Change Since 1953






Article 5a - Unfair Competition Act

Section 101 - Title.

This chapter is known as the "Unfair Competition Act."

Enacted by Chapter 372, 2004 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Control" means:

(a) ownership of more than 5% of the voting shares or ownership interests of an entity;

(b) the power to vote more than 5% of the voting shares of an entity; or

(c) the ability to influence the management of an entity.

(2) "Depository institution" is as defined in Section 7-1-103.

(3) "Malicious cyber activity" means:

(a) the unlawful use of computing resources to intimidate or coerce others;

(b) accessing a computer without authorization or exceeding authorized access;

(c) willfully communicating, delivering, or causing the transmission of a program, information, code, or command without authorization or exceeding authorized access; and

(d) intentionally or recklessly:

(i) intends to defraud or materially cause damage or disruption to any computing resources or to the owner of any computing resources; or

(ii) intends to materially cause damage or disruption to any computing resources indirectly through another party's computing resources.

(4) (a) Except as provided in Subsection (4)(b), "unfair competition" means an intentional business act or practice that:

(i) (A) is unlawful, unfair, or fraudulent; and

(B) leads to a material diminution in value of intellectual property; and

(ii) is one of the following:

(A) malicious cyber activity;

(B) infringement of a patent, trademark, or trade name;

(C) a software license violation; or

(D) predatory hiring practices.

(b) Notwithstanding Subsection (4)(a), "unfair competition" does not include the departure and hiring of an employee by a competitor.

Amended by Chapter 340, 2011 General Session



Section 103 - Private action for unfair competition.

(1) (a) Except as provided in Subsection (2), a person injured by unfair competition may bring a private cause of action against a person who engages in unfair competition.

(b) In an action under this Subsection (1), a person injured by unfair competition may recover:

(i) actual damages;

(ii) costs and attorney fees; and

(iii) if the court determines that the circumstances are appropriate, punitive damages.

(2) A person may not bring an action described in Subsection (1) against:

(a) a depository institution; or

(b) an entity that:

(i) controls a depository institution;

(ii) is controlled by an entity that controls a depository institution; or

(iii) is controlled by a depository institution.

Enacted by Chapter 372, 2004 General Session






Article 5b - Integrated Health System Fair Practices Act

Section 101 - Title.

This chapter is known as the "Integrated Health System Fair Practices Act."

Enacted by Chapter 172, 2007 General Session



Section 102 - Definitions.

For purposes of this chapter:

(1) "Affiliate" means an organization that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another organization.

(2) "Integrated health system" means an organization that directly, or through an affiliate or subsidiary:

(a) owns and operates one or more hospitals in the state; and

(b) offers health insurance to residents of the state.

(3) "Subsidiary" means an affiliate controlled:

(a) by a specified person;

(b) directly or indirectly; and

(c) through one or more intermediaries.

Enacted by Chapter 172, 2007 General Session



Section 103 - Contract negotiation standards.

(1) An integrated health system shall prohibit any employee or independent contractor of any division, subsidiary, or affiliate engaged in the business of health insurance from negotiating contracts on behalf of the integrated health care system's health care facilities, subject to licensing under Title 26, Chapter 21, Health Care Facility Licensing and Inspection Act, with any other licensed health insurer in the state.

(2) An integrated health system shall prohibit the disclosure of contract pricing terms between the integrated health care system's health care facilities and other health insurers with the integrated health care system's divisions, subsidiaries, or affiliates which are engaged in the business of health insurance.

Enacted by Chapter 172, 2007 General Session






Article 7 - Civil Rights

Section 1 - Policy and purposes of act.

It is hereby declared that the practice of discrimination on the basis of race, color, sex, religion, ancestry, or national origin in business establishments or places of public accommodation or in enterprises regulated by the state endangers the health, safety, and general welfare of this state and its inhabitants; and that such discrimination in business establishments or places of public accommodation or in enterprises regulated by the state, violates the public policy of this state. It is the purpose of this act to assure all citizens full and equal availability of all goods, services and facilities offered by business establishments and places of public accommodation and enterprises regulated by the state without discrimination because of race, color, sex, religion, ancestry, or national origin. The rules of common law that statutes in derogation thereof shall be strictly construed has no application to this act. This act shall be liberally construed with a view to promote the policy and purposes of the act and to promote justice. The remedies provided herein are not exclusive but are in addition to any other remedies available at law or equity.

Amended by Chapter 378, 2010 General Session



Section 2 - Definitions.

(1) (a) "Place of public accommodation" includes every place, establishment, or facility of whatever kind, nature, or class that caters or offers its services, facilities, or goods to the general public for a fee or charge, except, an establishment that is:

(i) located within a building that contains not more than five rooms for rent or hire; and

(ii) actually occupied by the proprietor of the establishment as the proprietor's residence.

(b) A place, establishment, or facility that caters or offers its services, facilities, or goods to the general public gratuitously shall be within the definition of this term if it receives any substantial governmental subsidy or support.

(c) "Place of public accommodation" does not apply to any institution, church, any apartment house, club, or place of accommodation which is in its nature distinctly private except to the extent that it is open to the public.

(2) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, labor unions, legal representatives, trustees, trustees in bankruptcy, receivers, and other organized groups of persons.

(3) "Enterprises regulated by the state" means:

(a) an institution subject to regulation under Title 70C, Utah Consumer Credit Code;

(b) a place of business that sells an alcoholic product at retail as provided in Title 32B, Alcoholic Beverage Control Act;

(c) an insurer regulated by Title 31A, Insurance Code; and

(d) a public utility subject to regulation under Title 54, Public Utilities Act.

Amended by Chapter 276, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 3 - Equal right in business establishments, places of public accommodation, and enterprises regulated by the state.

All persons within the jurisdiction of this state are free and equal and are entitled to full and equal accommodations, advantages, facilities, privileges, goods and services in all business establishments and in all places of public accommodation, and by all enterprises regulated by the state of every kind whatsoever, without discrimination on the basis of race, color, sex, religion, ancestry or national origin. Nothing in this act shall be construed to deny any person the right to regulate the operation of a business establishment or place of public accommodation or an enterprise regulated by the state in a manner which applies uniformly to all persons without regard to race, color, sex, religion, ancestry, or national origin; or to deny any religious organization the right to regulate the operation and procedures of its establishments.

Amended by Chapter 18, 1973 General Session



Section 4 - Business establishment, place of public accommodation, or enterprise regulated by the state denying rights deemed public nuisance -- Investigation and conciliation -- Action to enjoin -- Civil action for damages -- Expenses of defending action.

Any business establishment or place of public accommodation or enterprise regulated by the state in which a violation of the rights provided in Section 13-7-3 of this chapter occurs is a public nuisance. The operator of any such business establishment or place of public accommodation or enterprise regulated by the state is guilty of maintaining a public nuisance and may be enjoined as hereinafter provided.

(1) Upon application to the attorney general by any person denied the rights guaranteed by Section 13-7-3, the attorney general shall investigate and seek to conciliate the matter.

(2) An action to enjoin any nuisance defined in this section may be brought in the name of the state of Utah by the attorney general. Upon the trial of the cause, on finding that the material allegations of the complaint are true, the court shall order such nuisance to be abated, and enjoin all persons from maintaining or permitting such nuisance. When any injunction as herein provided has been granted it shall be binding upon the defendant and shall act as an injunction in personam against the defendant throughout the state.

(3) Any person who is denied the rights provided for in Section 13-7-3 shall have a civil action for damages and any other remedy available in law or equity against any person who denies him the rights provided for in Section 13-7-3 or who aids, incites or conspires to bring about such denial.

(4) Any business establishment or place of public accommodation or enterprises regulated by the state charged with maintaining a public nuisance in violation of this chapter, which is determined or found not to be in violation of this chapter, may be awarded all actual and necessary expenses incurred in defending such action, as determined and approved by the court having jurisdiction of the matter.

Amended by Chapter 10, 1997 General Session






Article 8 - Unenforceable Agreements

Section 1 - Construction industry -- Agreements to indemnify.

(1) For purposes of this section:

(a) "Construction contract" means a contract or agreement relative to the design, construction, alteration, repair, or maintenance of a building, structure, highway, appurtenance, appliance, or other improvement to real property, including moving, demolition, or excavating, connected to the construction contract between:

(i) a construction manager;

(ii) a general contractor;

(iii) a subcontractor;

(iv) a sub-subcontractor;

(v) a supplier; or

(vi) any combination of persons listed in Subsections (1)(a)(i) through (v).

(b) "Indemnification provision" means a covenant, promise, agreement or understanding in, in connection with, or collateral to a construction contract requiring the promisor to insure, hold harmless, indemnify, or defend the promisee or others against liability if:

(i) the damages arise out of:

(A) bodily injury to a person;

(B) damage to property; or

(C) economic loss; and

(ii) the damages are caused by or resulting from the fault of the promisee, indemnitee, others, or their agents or employees.

(2) Except as provided in Subsection (3), an indemnification provision in a construction contract is against public policy and is void and unenforceable.

(3) When an indemnification provision is included in a contract related to a construction project between an owner and party listed in Subsection (1)(a), in any action for damages described in Subsection (1)(b)(i), the fault of the owner shall be apportioned among the parties listed in Subsection (1)(a) pro rata based on the proportional share of fault of each of the parties listed in Subsection (1)(a), if:

(a) the damages are caused in part by the owner; and

(b) the cause of the damages defined in Subsection (1)(b)(i) did not arise at the time and during the phase of the project when the owner was operating as a party defined in Subsection (1)(a).

(4) This section may not be construed to affect or impair the obligations of contracts or agreements, that are in existence at the time this section or any amendment to this section becomes effective.

Amended by Chapter 113, 1997 General Session



Section 2 - Contractual limitations of liability arising from services of design professionals prohibited.

(1) As used in this section:

(a) "Agreement" means a contract, promise, covenant, or understanding.

(b) "Contractor" means any person engaged by an owner to develop or assist in the development of the owner's land.

(c) "Design professional" means an architect, engineer, or land surveyor. It includes any other person who, for a fee or other compensation, performs services similar to the services of an architect, engineer, or land surveyor in connection with the development of land.

(d) "Development" means the construction, alteration, repair, maintenance, or improvement of land, including any related moving, demolition, or excavation.

(e) "Land" means any real property, including any building, fixture, improvement, appurtenance, structure, road, highway, or other development.

(f) "Liability" includes liability arising by contract, indemnity, contribution, tort, or otherwise.

(g) "Owner" means the holder of any legal or equitable title or interest in property.

(h) "Subcontractor" means any person engaged by a contractor to develop or assist in the development of land.

(2) An agreement between an owner and a contractor may not limit the owner's or a design professional's liability to the contractor for any claim arising from services performed by the design professional in connection with the development of land. This subsection does not apply if the owner and the contractor are the same person or entity or are controlled by the same person or entity.

(3) An agreement between a contractor and a subcontractor may not limit the owner's or a design professional's liability to the subcontractor for any claim arising from services performed by the design professional in connection with the development of land.

(4) This section does not apply if the design professional is retained under a single contract to perform both the design and the construction of the project, such as in a design-build or turn-key project.

(5) This section may not be construed to affect any limitation of a design professional's liability to an owner or other design professional that may exist in an agreement between the owner and the design professional or between design professionals.

(6) This section does not affect or impair the obligations of agreements in existence as of May 1, 1988.

Enacted by Chapter 129, 1988 General Session



Section 3 - Construction contracts and purchase orders -- Venue.

(1) As used in this section, "construction agreement" means a construction contract, subcontract, or purchase order for the design, construction, installation, or repair of an improvement to real property between a:

(a) construction manager;

(b) general contractor;

(c) subcontractor;

(d) sub-subcontractor;

(e) supplier; or

(f) any combination of the persons described under Subsections (1)(a) through (e).

(2) A provision in a construction agreement requiring a dispute arising under the agreement to be resolved in a forum outside of this state is void and unenforceable as against the public policy of this state if:

(a) one of the parties to the agreement is domiciled in this state; and

(b) work to be done and the equipment and materials to be supplied under the agreement involves a construction project in this state.

(3) This section applies to a construction agreement executed, renewed, or materially modified on or after May 5, 1997.

Enacted by Chapter 60, 1997 General Session



Section 4 - Obligation to pay under construction contracts -- Rights of parties under contingent payment provisions.

(1) For purposes of this section:

(a) "Construction contract" means a contract or agreement to provide services, labor, or materials for the design, construction, installation, or repair of an improvement to real property located in Utah.

(b) "Contingent payment contract" means a construction contract between a contractor and a subcontractor that makes a payment from the contractor to the subcontractor contingent on the contractor receiving a corresponding payment from any other public or private party, including a private owner.

(c) "Contractor" means a person who is or may be awarded a contract for the construction, alteration, or repair of any building, structure, or improvement to real property.

(d) "Subcontractor" means any person engaged by a contractor to provide services, labor, or materials for the design, construction, installation, or repair of an improvement to real property and includes a trade contractor or specialty contractor.

(2) A party to a construction contract shall make all scheduled payments under the terms of the construction contract.

(3) (a) The existence of a contingent payment contract is not a defense to a claim to enforce a preconstruction or construction lien under Title 38, Chapter 1a, Preconstruction and Construction Liens.

(b) Subsection (3) does not apply to contracts for private construction work for the building, improvement, repair, or remodeling of residential property consisting of four units or less.

(4) If a construction contract is a contingent payment contract:

(a) the subcontractor may request from the contractor the financial information that the contractor has received from the public or private party regarding:

(i) the project financing; and

(ii) the public or private party; and

(b) if information is requested by the subcontractor under Subsection (4)(a), the contractor shall provide the information prior to the subcontractor signing the construction contract between the contractor and the subcontractor.

(5) This section applies to a contract executed on or after May 5, 1997.

Amended by Chapter 278, 2012 General Session



Section 5 - Definitions -- Limitation on retention proceeds withheld -- Deposit in interest-bearing escrow account -- Release of proceeds -- Payment to subcontractors -- Penalty -- No waiver.

(1) As used in this section:

(a) (i) "Construction contract" means a written agreement between the parties relative to the design, construction, alteration, repair, or maintenance of a building, structure, highway, appurtenance, appliance, or other improvements to real property, including moving, demolition, and excavating for nonresidential commercial or industrial construction projects.

(ii) If the construction contract is for construction of a project that is part residential and part nonresidential, this section applies only to that portion of the construction project that is nonresidential as determined pro rata based on the percentage of the total square footage of the project that is nonresidential.

(b) "Construction lender" means any person, including a bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any other financial institution that advances money to a borrower for the purpose of making alterations or improvements to real property. A construction lender does not include a person or entity who is acting in the capacity of contractor, original contractor, or subcontractor.

(c) "Contractor" means a person who, for compensation other than wages as an employee, undertakes any work in a construction trade, as defined in Section 58-55-102 and includes:

(i) any person engaged as a maintenance person who regularly engages in activities set forth in Section 58-55-102 as a construction trade; or

(ii) a construction manager who performs management and counseling services on a construction project for a fee.

(d) "Original contractor" has the same meaning as provided in Section 38-1a-102.

(e) "Owner" means the person who holds any legal or equitable title or interest in property. Owner does not include a construction lender unless the construction lender has an ownership interest in the property other than solely as a construction lender.

(f) "Public agency" means any state agency or a county, city, town, school district, local district, special service district, or other political subdivision of the state that enters into a construction contract for an improvement of public property.

(g) "Retention payment" means release of retention proceeds as defined in Subsection (1)(h).

(h) "Retention proceeds" means money earned by a contractor or subcontractor but retained by the owner or public agency pursuant to the terms of a construction contract to guarantee payment or performance by the contractor or subcontractor of the construction contract.

(i) "Subcontractor" has the same meaning as defined in Section 38-1a-102.

(2) (a) This section is applicable to all construction contracts relating to construction work or improvements entered into on or after July 1, 1999, between:

(i) an owner or public agency and an original contractor;

(ii) an original contractor and a subcontractor; and

(iii) subcontractors under a contract described in Subsection (2)(a)(i) or (ii).

(b) This section does not apply to a construction lender.

(3) (a) Notwithstanding Section 58-55-603, the retention proceeds withheld and retained from any payment due under the terms of the construction contract may not exceed 5% of the payment:

(i) by the owner or public agency to the original contractor;

(ii) by the original contractor to any subcontractor; or

(iii) by a subcontractor.

(b) The total retention proceeds withheld may not exceed 5% of the total construction price.

(c) The percentage of the retention proceeds withheld and retained pursuant to a construction contract between the original contractor and a subcontractor or between subcontractors shall be the same retention percentage as between the owner and the original contractor if:

(i) the retention percentage in the original construction contract between an owner and the original contractor is less than 5%; or

(ii) after the original construction contract is executed but before completion of the construction contract the retention percentage is reduced to less than 5%.

(4) (a) If any payment on a contract with a private contractor, firm, or corporation to do work for an owner or public agency is retained or withheld by the owner or the public agency, as retention proceeds, it shall be placed in an interest-bearing account and accounted for separately from other amounts paid under the contract.

(b) The interest accrued under Subsection (4)(a) shall be:

(i) for the benefit of the contractor and subcontractors; and

(ii) paid after the project is completed and accepted by the owner or the public agency.

(c) The contractor shall ensure that any interest accrued on the retainage is distributed by the contractor to subcontractors on a pro rata basis.

(d) Retention proceeds and accrued interest retained by an owner or public agency:

(i) are considered to be in a constructive trust for the benefit of the contractor and subcontractors who have earned the proceeds; and

(ii) are not subject to assignment, encumbrance, attachment, garnishment, or execution levy for the debt of any person holding the retention proceeds and accrued interest.

(5) Any retention proceeds retained or withheld pursuant to this section and any accrued interest shall be released pursuant to a billing statement from the contractor within 45 days from the later of:

(a) the date the owner or public agency receives the billing statement from the contractor;

(b) the date that a certificate of occupancy or final acceptance notice is issued to:

(i) the original contractor who obtained the building permit from the building inspector or public agency;

(ii) the owner or architect; or

(iii) the public agency;

(c) the date that a public agency or building inspector having authority to issue its own certificate of occupancy does not issue the certificate but permits partial or complete occupancy of a newly constructed or remodeled building; or

(d) the date the contractor accepts the final pay quantities.

(6) If only partial occupancy of a building is permitted, any retention proceeds withheld and retained pursuant to this section and any accrued interest shall be partially released within 45 days under the same conditions as provided in Subsection (5) in direct proportion to the value of the part of the building occupied.

(7) The billing statement from the contractor as provided in Subsection (5)(a) shall include documentation of lien releases or waivers.

(8) (a) Notwithstanding Subsection (3):

(i) if a contractor or subcontractor is in default or breach of the terms and conditions of the construction contract documents, plans, or specifications governing construction of the project, the owner or public agency may withhold from payment for as long as reasonably necessary an amount necessary to cure the breach or default of the contractor or subcontractor; or

(ii) if a project or a portion of the project has been substantially completed, the owner or public agency may retain until completion up to twice the fair market value of the work of the original contractor or of any subcontractor that has not been completed:

(A) in accordance with the construction contract documents, plans, and specifications; or

(B) in the absence of plans and specifications, to generally accepted craft standards.

(b) An owner or public agency that refuses payment under Subsection (8)(a) shall describe in writing within 45 days of withholding such amounts what portion of the work was not completed according to the standards specified in Subsection (8)(a).

(9) (a) Except as provided in Subsection (9)(b), an original contractor or subcontractor who receives retention proceeds shall pay each of its subcontractors from whom retention has been withheld each subcontractor's share of the retention received within 10 days from the day that all or any portion of the retention proceeds is received:

(i) by the original contractor from the owner or public agency; or

(ii) by the subcontractor from:

(A) the original contractor; or

(B) a subcontractor.

(b) Notwithstanding Subsection (9)(a), if a retention payment received by the original contractor is specifically designated for a particular subcontractor, payment of the retention shall be made to the designated subcontractor.

(10) (a) In any action for the collection of the retained proceeds withheld and retained in violation of this section, the successful party is entitled to:

(i) attorney fees; and

(ii) other allowable costs.

(b) (i) Any owner, public agency, original contractor, or subcontractor who knowingly and wrongfully withholds a retention shall be subject to a charge of 2% per month on the improperly withheld amount, in addition to any interest otherwise due.

(ii) The charge described in Subsection (10)(b)(i) shall be paid to the contractor or subcontractor from whom the retention proceeds have been wrongfully withheld.

(11) A party to a construction contract may not require any other party to waive any provision of this section.

Amended by Chapter 86, 2012 General Session

Amended by Chapter 278, 2012 General Session



Section 6 - Definitions -- Motor carrier indemnity agreements void.

(1) As used in this section, "motor carrier transportation contract" means any written agreement for:

(a) the transportation of personal property for compensation or hire;

(b) entry on real property for the purpose of packing, loading, unloading, or transporting personal property for compensation or hire; or

(c) a service incidental to an activity described in Subsection (1)(a) or (b) including storage of personal property for compensation or hire.

(2) Except as provided in Subsection (3), any provision in a motor carrier transportation contract that requires either party or either party's surety or insurer to indemnify or hold harmless the other party against liability for death, personal injury, or property damage caused in whole or in part by the negligence or intentional acts or omissions of the other party is void.

(3) This section does not affect any provision in a motor carrier transportation contract that requires either party or either party's surety or insurer to indemnify another person against liability for death, personal injury, or property damage that arises out of the fault of:

(a) the indemnitor; or

(b) the indemnitor's agents or representatives.

Enacted by Chapter 287, 2011 General Session






Article 9 - Foreign Trade

Section 1 - "Foreign-Trade Zones Act" defined.

As used in this act:

Foreign-Trade Zones Act means the act passed by the United States Congress identified as the Foreign-Trade Zones Act of June 18, 1934 (48 Stat. 998-1003; 19 U.S.C. 81a-81u), as amended by Public Law 566, 81st Congress, approved June 17, 1950, together with any subsequent amendments to that act and any rules and regulations promulgated pursuant to the authority granted by the act.

Amended by Chapter 4, 1993 General Session



Section 2 - Authority of state, county or municipality or public or private corporation to apply to establish foreign-trade zone.

The state of Utah or any county or municipality within the state of Utah, or a public or private corporation, or any combination thereof, may apply to the Foreign-Trade Zones Board, United States Department of Commerce, for the right to establish, operate, and maintain a foreign-trade zone as defined in the Foreign-Trade Zones Act.

Enacted by Chapter 19, 1973 General Session






Article 10 - Unauthorized Recording Practices Act

Section 1 - Title of chapter.

This chapter is known as the "Unauthorized Recording Practices Act."

Amended by Chapter 325, 1995 General Session



Section 2 - Purpose of chapter.

In enacting this chapter, it is the purpose of the Legislature to prevent the piracy of recorded materials by making it mandatory that certain copying of recorded materials be made only with the express consent of the owner.

Amended by Chapter 325, 1995 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Fixed" means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied in the recording or other tangible medium of expression is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration.

(2) "Owner" means the person, corporation, partnership, or business association who owns the sounds fixed in a master phonograph record, master disc, master wire, master tape, master film, or other device used for reproducing recorded sounds on phonograph records, discs, wires, tapes, films, or other articles or materials in which sound is recorded and from which the transferred recorded sounds are directly or indirectly derived.

Amended by Chapter 325, 1995 General Session



Section 4 - Prohibited practices.

It is unlawful for any individual, partnership, corporation, or association:

(1) to knowingly transfer or cause to be transferred, directly or indirectly, for sale or profit within this state, without the express consent of the owner, by any means, any sounds recorded on a phonographic record, disc, wire, tape, film, or other article or material on which sounds are recorded onto any other phonograph record, disc, wire, tape, film, article, or material;

(2) to sell, distribute, circulate, or offer for sale, distribution or circulation, or cause to be sold, distributed, circulated, or possess for the purpose of sale, distribution, or circulation, within the state, for a consideration, any phonograph record, disc, wire, tape, film, or other article or material onto which such sounds have been transferred, with the knowledge that the sounds thereon have been transferred without the express consent of the owner; or

(3) to knowingly rent, make available, or permit the use of, or offer to rent, make available, or permit the use of, for a fee, rental, or any other form of compensation, any equipment or machinery for the purpose of enabling, aiding, or causing another to transfer without the consent of the owner any sounds recorded on a phonograph record, disc, wire, tape, film, or other article or material onto any other phonograph record, disc, wire, tape, film, article, or material.

Amended by Chapter 325, 1995 General Session



Section 5 - Exemptions.

(1) This chapter does not apply to:

(a) any person engaged in radio or television broadcasting or cable television who transfers, or causes to be transferred, any of the sounds referred to in Sections 13-10-3 and 13-10-4 (other than from the sound track of a motion picture) intended for, or in connection with, broadcast transmission or for archival purposes; or

(b) any person transferring any such sounds without any compensation being derived by this person or any other person from the transfer.

(2) This chapter shall neither enlarge nor diminish the rights of parties in civil litigation.

Amended by Chapter 325, 1995 General Session



Section 6 - Violation a misdemeanor.

Each violation of Section 13-10-4 is a misdemeanor.

Amended by Chapter 325, 1995 General Session



Section 7 - Application of provisions.

Sections 13-10-1 through 13-10-6 apply only to recorded sounds that were initially fixed before February 15, 1972.

Enacted by Chapter 325, 1995 General Session



Section 8 - Failure to disclose the origin of a recording -- Penalty.

(1) For purposes of this section "recording" means:

(a) a tangible medium on which sounds or images are recorded or otherwise stored, including an original phonograph record, disc, tape, audio or video cassette, wire, film, or other similar medium; or

(b) a copy or reproduction that duplicates the original in whole or in part.

(2) A person is guilty of failure to disclose the origin of a recording if:

(a) the person commits any of the following acts for commercial advantage or private financial gain:

(i) offers a recording for sale, resale, or rent;

(ii) sells, resells, rents, leases, or lends a recording; or

(iii) possesses a recording for any of the purposes described in Subsection (2)(a)(i) or (ii); and

(b) the person knows that the recording does not contain the true name and address of the manufacturer in a prominent place on its cover, jacket, or label.

(3) A person who fails to disclose the origin of a recording under Subsection (2) is guilty of:

(a) a felony of the third degree if the offense involves 100 or more recordings during a 180-day period or if the person has previously been convicted of a violation of this section;

(b) a class A misdemeanor if the offense involves at least 10 recordings but less than 100 recordings during a 180-day period; or

(c) a class B misdemeanor if the offense involves less than 10 recordings.

(4) In addition to the penalties provided in Subsection (3), a court may order a person who commits a violation of Subsection (2) to forfeit any recordings in the person's possession that served as the basis for the violation of Subsection (2).

Enacted by Chapter 325, 1995 General Session






Article 10a - Music Licensing Practices Act

Section 1 - Title.

This act is known as the "Music Licensing Practices Act."

Enacted by Chapter 324, 1998 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Copyright laws of the United States" means those laws specified pursuant to Title 17, United States Code.

(2) "Copyright owner" does not include the owner of a copyright in a motion picture or audio-visual work or a part of a motion picture or audio-visual work.

(3) "Division" means the Division of Consumer Protection.

(4) "Performing rights society or organization" means an association, corporation, or other entity that licenses the nondramatic public performance of musical works on behalf of copyright owners, such as the American Society of Composers, Authors, and Publishers (ASCAP), Broadcast Music, Inc. (BMI), and SESAC, Inc.

(5) "Proprietor" means the owner of a retail establishment, restaurant, inn, bar, tavern, sports or entertainment facility, not for profit organization, or any other place of business or professional office located in this state in which:

(a) the public may assemble; and

(b) musical works may be performed, broadcast, or otherwise transmitted for the enjoyment of the members of the public there assembled.

(6) "Royalty" or "royalties" means the fees payable by a proprietor to a performing rights society for the nondramatic public performance of musical or other similar works.

Enacted by Chapter 324, 1998 General Session



Section 3 - Access to repertoire.

(1) Each performing rights society or organization licensing music in the state shall:

(a) maintain a current electronic list of the titles and names of the authors and publishers of all performed copyrighted musical works for which the performing rights society collects royalties on behalf of copyright owners;

(b) update the list at least quarterly; and

(c) provide to the division the electronic address at which the list may be viewed.

(2) Upon request, any person may review the list, in electronic form, of copyrighted works through the division.

(3) Each performing rights society or organization shall provide an electronic or printed copy of its most current lists of copyrighted musical works and members at cost, not including the cost of maintaining the database or any other overhead, to any person upon request.

(4) Each performing rights society or organization licensing music in this state shall establish and maintain a toll free telephone number which can be used to answer inquiries regarding specific musical works licensed by that performing rights society and the copyright owners represented by the performing rights society or organization.

Enacted by Chapter 324, 1998 General Session



Section 4 - Notification of rights.

No performing rights society or organization may enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless at the time of the offer, or any time thereafter, but no later than 72 hours prior to the execution of the contract, it provides to the proprietor, in writing, a schedule of the rates and terms of royalties under the contract, including:

(1) any sliding scale, discounts, or reductions in fees on any basis for which the proprietor may be eligible; and

(2) any scheduled increases or decreases in fees during the term of the contract.

Enacted by Chapter 324, 1998 General Session



Section 5 - Contract requirements.

(1) Beginning July 1, 1998, each contract for the payment of royalties between a proprietor and a performing rights society or organization executed, issued, or renewed in the state shall:

(a) be in writing;

(b) be signed by both parties to the contract; and

(c) include at least the following information:

(i) the proprietor's name and business address and the name and location of each place of business to which the contract applies;

(ii) the name and business address of the performing rights society or organization;

(iii) the duration of the contract; and

(iv) the schedule of rates and terms of royalties to be collected under the contract, including any sliding scale, discount, or schedule for any increase or decrease of those rates for the duration of the contract.

(2) (a) Nothing in this act shall be construed to affect any contract signed before July 1, 1998.

(b) All contracts signed before July 1, 1998, that are renewed after that date are subject to the requirements of this act.

Enacted by Chapter 324, 1998 General Session



Section 6 - Jurisdiction of court action.

An action may be brought or a counterclaim may be asserted in a court of competent jurisdiction against a performing rights society to enjoin a violation of this act and to recover actual damages sustained as a result of that violation.

Enacted by Chapter 324, 1998 General Session



Section 7 - Provisions of chapter not exclusive.

The remedies, duties, and prohibitions of this chapter are not exclusive and are in addition to all other causes of actions, remedies, and penalties provided by law.

Enacted by Chapter 324, 1998 General Session



Section 8 - Exemptions.

(1) This act does not apply to contracts between performing rights societies or organizations and broadcasters licensed by the Federal Communications Commission, unless any such society is licensed by the Federal Communications Commission.

(2) This act does not apply to investigations by law enforcement agencies or other persons with respect to suspected violations of Subsection 13-10-8(2)(b).

Enacted by Chapter 324, 1998 General Session






Article 10b - Unlawful Recording of a Motion Picture

Section 101 - Title.

This chapter is known as "Unlawful Recording of a Motion Picture."

Enacted by Chapter 159, 2007 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of the motion picture by means of any technology.

(2) "Motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the commission of an offense under Section 13-10b-201.

(3) "Owner or employee" means the owner or lessee of a motion picture theater, or the authorized agent or employee of the owner or lessee.

Enacted by Chapter 159, 2007 General Session



Section 201 - Unlawful recording of a motion picture -- Penalties.

(1) It is unlawful for any individual to knowingly operate the audiovisual recording function of any camcorder or similar device in a motion picture theater:

(a) while a motion picture is being exhibited; and

(b) without the consent of the motion picture theater owner or operator.

(2) (a) A violation of this section is a class A misdemeanor.

(b) A second or subsequent violation of this section is a third degree felony.

Enacted by Chapter 159, 2007 General Session



Section 301 - Detention of suspect by owner or employee.

(1) Any owner or employee who has probable cause to believe that an individual has unlawfully recorded a motion picture under Section 13-10b-201 may detain the individual, on or off the premises of the motion picture theater, in a reasonable manner and for a reasonable length of time to:

(a) make reasonable inquiry as to whether the individual has in his possession a device that may reasonably be used in violation of Section 13-10b-201;

(b) request identification;

(c) verify the identification;

(d) make a reasonable request of the individual to place or keep in full view any device that the employer or employee has reason to believe the individual may have used in violation of Section 13-10b-201; and

(e) (i) inform a peace officer of the detention of the individual and surrender that individual to the custody of a peace officer; or

(ii) in the case of a minor, inform a peace officer, the parents, or the legal guardian of this detention and to surrender custody of the minor to the responding individual.

(2) An employer or employee may make a detention under Subsection (1) off the premises of the motion picture theater only if the detention is pursuant to the immediate pursuit of the individual that the employer or employee has reason to believe has violated Section 13-10b-201.

Enacted by Chapter 159, 2007 General Session



Section 302 - Immunity of owner or employee who contacts law enforcement.

The owner or employee of a motion picture theater who advises a law enforcement agency of an alleged violation of this section is not liable in any civil action that arises out of detaining an individual under Section 13-10b-301 whom the owner or employee reasonably believes to have violated Section 13-10b-201, unless the plaintiff shows by clear and convincing evidence that the measures were manifestly unreasonable or the period of detention was unreasonably long.

Enacted by Chapter 159, 2007 General Session



Section 401 - Law enforcement functions exempt.

This part does not prohibit any lawful investigation or collection of evidence by a federal, state, or local law enforcement or investigative agency by means of any audiovisual recording device used in a motion picture theater as part of investigative, protective, or law enforcement functions.

Enacted by Chapter 159, 2007 General Session






Article 11 - Utah Consumer Sales Practices Act

Section 1 - Citation of act.

This act shall be known and may be cited as the "Utah Consumer Sales Practices Act."

Enacted by Chapter 188, 1973 General Session



Section 2 - Construction and purposes of act.

This act shall be construed liberally to promote the following policies:

(1) to simplify, clarify, and modernize the law governing consumer sales practices;

(2) to protect consumers from suppliers who commit deceptive and unconscionable sales practices;

(3) to encourage the development of fair consumer sales practices;

(4) to make state regulation of consumer sales practices not inconsistent with the policies of the Federal Trade Commission Act relating to consumer protection;

(5) to make uniform the law, including the administrative rules, with respect to the subject of this act among those states which enact similar laws; and

(6) to recognize and protect suppliers who in good faith comply with the provisions of this act.

Enacted by Chapter 188, 1973 General Session



Section 3 - Definitions.

As used in this chapter:

(1) "Charitable solicitation" means any request directly or indirectly for money, credit, property, financial assistance, or any other thing of value on the plea or representation that it will be used for a charitable purpose. A charitable solicitation may be made in any manner, including:

(a) any oral or written request, including a telephone request;

(b) the distribution, circulation, or posting of any handbill, written advertisement, or publication; or

(c) the sale of, offer or attempt to sell, or request of donations for any book, card, chance, coupon, device, magazine, membership, merchandise, subscription, ticket, flower, flag, button, sticker, ribbon, token, trinket, tag, souvenir, candy, or any other article in connection with which any appeal is made for any charitable purpose, or where the name of any charitable organization or movement is used or referred to as an inducement or reason for making any purchase donation, or where, in connection with any sale or donation, any statement is made that the whole or any part of the proceeds of any sale or donation will go to or be donated to any charitable purpose. A charitable solicitation is considered complete when made, whether or not the organization or person making the solicitation receives any contribution or makes any sale.

(2) (a) "Consumer transaction" means a sale, lease, assignment, award by chance, or other written or oral transfer or disposition of goods, services, or other property, both tangible and intangible (except securities and insurance) to, or apparently to, a person for:

(i) primarily personal, family, or household purposes; or

(ii) purposes that relate to a business opportunity that requires:

(A) expenditure of money or property by the person described in Subsection (2)(a); and

(B) the person described in Subsection (2)(a) to perform personal services on a continuing basis and in which the person described in Subsection (2)(a) has not been previously engaged.

(b) "Consumer transaction" includes:

(i) any of the following with respect to a transfer or disposition described in Subsection (2)(a):

(A) an offer;

(B) a solicitation;

(C) an agreement; or

(D) performance of an agreement; or

(ii) a charitable solicitation.

(3) "Enforcing authority" means the Division of Consumer Protection.

(4) "Final judgment" means a judgment, including any supporting opinion, that determines the rights of the parties and concerning which appellate remedies have been exhausted or the time for appeal has expired.

(5) "Person" means an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, cooperative, or any other legal entity.

(6) "Supplier" means a seller, lessor, assignor, offeror, broker, or other person who regularly solicits, engages in, or enforces consumer transactions, whether or not he deals directly with the consumer.

Amended by Chapter 55, 2004 General Session



Section 4 - Deceptive act or practice by supplier.

(1) A deceptive act or practice by a supplier in connection with a consumer transaction violates this chapter whether it occurs before, during, or after the transaction.

(2) Without limiting the scope of Subsection (1), a supplier commits a deceptive act or practice if the supplier knowingly or intentionally:

(a) indicates that the subject of a consumer transaction has sponsorship, approval, performance characteristics, accessories, uses, or benefits, if it has not;

(b) indicates that the subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not;

(c) indicates that the subject of a consumer transaction is new, or unused, if it is not, or has been used to an extent that is materially different from the fact;

(d) indicates that the subject of a consumer transaction is available to the consumer for a reason that does not exist, including any of the following reasons falsely used in an advertisement:

(i) "going out of business";

(ii) "bankruptcy sale";

(iii) "lost our lease";

(iv) "building coming down";

(v) "forced out of business";

(vi) "final days";

(vii) "liquidation sale";

(viii) "fire sale";

(ix) "quitting business"; or

(x) an expression similar to any of the expressions in Subsections (2)(d)(i) through (ix);

(e) indicates that the subject of a consumer transaction has been supplied in accordance with a previous representation, if it has not;

(f) indicates that the subject of a consumer transaction will be supplied in greater quantity than the supplier intends;

(g) indicates that replacement or repair is needed, if it is not;

(h) indicates that a specific price advantage exists, if it does not;

(i) indicates that the supplier has a sponsorship, approval, or affiliation the supplier does not have;

(j) (i) indicates that a consumer transaction involves or does not involve a warranty, a disclaimer of warranties, particular warranty terms, or other rights, remedies, or obligations, if the representation is false; or

(ii) fails to honor a warranty or a particular warranty term;

(k) indicates that the consumer will receive a rebate, discount, or other benefit as an inducement for entering into a consumer transaction in return for giving the supplier the names of prospective consumers or otherwise helping the supplier to enter into other consumer transactions, if receipt of the benefit is contingent on an event occurring after the consumer enters into the transaction;

(l) after receipt of payment for goods or services, fails to ship the goods or furnish the services within the time advertised or otherwise represented or, if no specific time is advertised or represented, fails to ship the goods or furnish the services within 30 days, unless within the applicable time period the supplier provides the buyer with the option to:

(i) cancel the sales agreement and receive a refund of all previous payments to the supplier if the refund is mailed or delivered to the buyer within 10 business days after the day on which the seller receives written notification from the buyer of the buyer's intent to cancel the sales agreement and receive the refund; or

(ii) extend the shipping date to a specific date proposed by the supplier;

(m) except as provided in Subsection (3)(b), fails to furnish a notice meeting the requirements of Subsection (3)(a) of the purchaser's right to cancel a direct solicitation sale within three business days of the time of purchase if:

(i) the sale is made other than at the supplier's established place of business pursuant to the supplier's personal contact, whether through mail, electronic mail, facsimile transmission, telephone, or any other form of direct solicitation; and

(ii) the sale price exceeds $25;

(n) promotes, offers, or grants participation in a pyramid scheme as defined under Title 76, Chapter 6a, Pyramid Scheme Act;

(o) represents that the funds or property conveyed in response to a charitable solicitation will be donated or used for a particular purpose or will be donated to or used by a particular organization, if the representation is false;

(p) if a consumer indicates the consumer's intention of making a claim for a motor vehicle repair against the consumer's motor vehicle insurance policy:

(i) commences the repair without first giving the consumer oral and written notice of:

(A) the total estimated cost of the repair; and

(B) the total dollar amount the consumer is responsible to pay for the repair, which dollar amount may not exceed the applicable deductible or other copay arrangement in the consumer's insurance policy; or

(ii) requests or collects from a consumer an amount that exceeds the dollar amount a consumer was initially told the consumer was responsible to pay as an insurance deductible or other copay arrangement for a motor vehicle repair under Subsection (2)(p)(i), even if that amount is less than the full amount the motor vehicle insurance policy requires the insured to pay as a deductible or other copay arrangement, unless:

(A) the consumer's insurance company denies that coverage exists for the repair, in which case, the full amount of the repair may be charged and collected from the consumer; or

(B) the consumer misstates, before the repair is commenced, the amount of money the insurance policy requires the consumer to pay as a deductible or other copay arrangement, in which case, the supplier may charge and collect from the consumer an amount that does not exceed the amount the insurance policy requires the consumer to pay as a deductible or other copay arrangement;

(q) includes in any contract, receipt, or other written documentation of a consumer transaction, or any addendum to any contract, receipt, or other written documentation of a consumer transaction, any confession of judgment or any waiver of any of the rights to which a consumer is entitled under this chapter;

(r) charges a consumer for a consumer transaction or a portion of a consumer transaction that has not previously been agreed to by the consumer;

(s) solicits or enters into a consumer transaction with a person who lacks the mental ability to comprehend the nature and consequences of:

(i) the consumer transaction; or

(ii) the person's ability to benefit from the consumer transaction;

(t) solicits for the sale of a product or service by providing a consumer with an unsolicited check or negotiable instrument the presentment or negotiation of which obligates the consumer to purchase a product or service, unless the supplier is:

(i) a depository institution under Section 7-1-103;

(ii) an affiliate of a depository institution; or

(iii) an entity regulated under Title 7, Financial Institutions Act;

(u) sends an unsolicited mailing to a person that appears to be a billing, statement, or request for payment for a product or service the person has not ordered or used, or that implies that the mailing requests payment for an ongoing product or service the person has not received or requested;

(v) issues a gift certificate, instrument, or other record in exchange for payment to provide the bearer, upon presentation, goods or services in a specified amount without printing in a readable manner on the gift certificate, instrument, packaging, or record any expiration date or information concerning a fee to be charged and deducted from the balance of the gift certificate, instrument, or other record;

(w) misrepresents the geographical origin or location of the supplier's business; or

(x) fails to comply with the restrictions of Section 15-10-201 on automatic renewal provisions.

(3) (a) The notice required by Subsection (2)(m) shall:

(i) be a conspicuous statement written in dark bold with at least 12-point type on the first page of the purchase documentation; and

(ii) read as follows: "YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY (or time period reflecting the supplier's cancellation policy but not less than three business days) AFTER THE DATE OF THE TRANSACTION OR RECEIPT OF THE PRODUCT, WHICHEVER IS LATER."

(b) A supplier is exempt from the requirements of Subsection (2)(m) if the supplier's cancellation policy:

(i) is communicated to the buyer; and

(ii) offers greater rights to the buyer than Subsection (2)(m).

(4) (a) A gift certificate, instrument, or other record that does not print an expiration date in accordance with Subsection (2)(v) does not expire.

(b) A gift certificate, instrument, or other record that does not include printed information concerning a fee to be charged and deducted from the balance of the gift certificate, instrument, or other record is not subject to the charging and deduction of the fee.

(c) Subsections (2)(v) and (4)(b) do not apply to a gift certificate, instrument, or other record useable at multiple, unaffiliated sellers of goods or services if an expiration date is printed on the gift certificate, instrument, or other record.

Amended by Chapter 124, 2013 General Session



Section 5 - Unconscionable act or practice by supplier.

(1) An unconscionable act or practice by a supplier in connection with a consumer transaction violates this act whether it occurs before, during, or after the transaction.

(2) The unconscionability of an act or practice is a question of law for the court. If it is claimed or appears to the court that an act or practice may be unconscionable, the parties shall be given a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making its determination.

(3) In determining whether an act or practice is unconscionable, the court shall consider circumstances which the supplier knew or had reason to know.

Enacted by Chapter 188, 1973 General Session



Section 6 - Service of process.

(1) In addition to any other method provided by rule or statute, personal jurisdiction over a supplier may be acquired in a civil action or proceeding instituted in the district court by the service of process as provided in Subsection (3).

(2) (a) A supplier that engages in any act or practice in this state governed by this chapter, or engages in a consumer transaction subject to this chapter, may designate an agent upon whom service of process may be made in the state.

(b) A designation of an agent under Subsection (2)(a) shall be in writing and filed with the Division of Corporations and Commercial Code.

(c) An agent designated under this Subsection (2) shall be a resident of or a corporation authorized to do business in the state.

(3) (a) Subject to Subsection (3)(b), process upon a supplier may be served as provided in Section 16-17-301 if:

(i) a designation is not made and filed under Subsection (2); or

(ii) process cannot be served in the state upon the designated agent.

(b) Service upon a supplier is not effective unless the plaintiff promptly mails a copy of the process and pleadings by registered or certified mail to the defendant at the defendant's last reasonably ascertainable address.

(c) The plaintiff shall file an affidavit of compliance with this section:

(i) with the clerk of the court; and

(ii) on or before the return day of the process, if any, or within any future time the court allows.

Amended by Chapter 152, 2012 General Session



Section 7 - Duties of enforcing authority -- Confidentiality of identity of persons investigated -- Civil penalty for violation of restraining or injunctive orders.

(1) The enforcing authority shall:

(a) enforce this chapter throughout the state;

(b) cooperate with state and local officials, officials of other states, and officials of the federal government in the administration of comparable statutes;

(c) inform consumers and suppliers on a continuing basis of the provisions of this chapter and of acts or practices that violate this chapter including mailing information concerning final judgments to persons who request it, for which he may charge a reasonable fee to cover the expense;

(d) receive and act on complaints; and

(e) maintain a public file of final judgments rendered under this chapter that have been either reported officially or made available for public dissemination under Subsection (1)(c), final consent judgments, and to the extent the enforcing authority considers appropriate, assurances of voluntary compliance.

(2) In carrying out his duties, the enforcing authority may not publicly disclose the identity of a person investigated unless his identity has become a matter of public record in an enforcement proceeding or he has consented to public disclosure.

(3) On motion of the enforcing authority, or on its own motion, the court may impose a civil penalty of not more than $5,000 for each day a temporary restraining order, preliminary injunction, or permanent injunction issued under this chapter is violated, if the supplier received notice of the restraining or injunctive order. Civil penalties imposed under this section shall be paid to the General Fund.

Amended by Chapter 92, 1987 General Session



Section 8 - Powers of enforcing authority.

(1) The enforcing authority may conduct research, hold public hearings, make inquiries, and publish studies relating to consumer sales acts or practices.

(2) The enforcing authority shall adopt substantive rules that prohibit with specificity acts or practices that violate Section 13-11-4 and appropriate procedural rules.

Enacted by Chapter 188, 1973 General Session



Section 9 - Rule-making requirements.

(1) In addition to complying with other rule-making requirements imposed by this act, the enforcing authority shall:

(a) adopt as a rule a description of the organization of his office, stating the general course and method of operation of his office and method whereby the public may obtain information or make submissions or requests;

(b) adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of the forms and instructions used by the enforcing authority of his office; and

(c) make available for public inspection all rules, written statements of policy, and interpretations formulated, adopted, or used by the enforcing authority in discharging his functions.

(2) A rule of the enforcing authority is invalid, and may not be invoked by the enforcing authority for any purpose, until it has been made available for public inspection under Subsection (1). This provision does not apply to a person who has knowledge of a rule before engaging in an act or practice that violates this act.

Enacted by Chapter 188, 1973 General Session



Section 16 - Investigatory powers of enforcing authority.

(1) If, by his own inquiries or as a result of complaints, the enforcing authority has reason to believe that a person has engaged in, is engaging in, or is about to engage in an act or practice that violates this act, he may administer oaths and affirmations, subpoena witnesses or matter, and collect evidence.

(2) If matter that the enforcing authority subpoenas is located outside this state, the person subpoenaed may either make it available to the enforcing authority at a convenient location within the state or pay the reasonable and necessary expenses for the enforcing authority or his representative to examine the matter at the place where it is located. The enforcing authority may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his behalf, and he may respond to similar requests from officials of other states.

(3) Upon failure of a person without lawful excuse to obey a subpoena and upon reasonable notice to all persons affected, the enforcing authority may apply to the court for an order compelling compliance.

(4) In the event a witness asserts a privilege against self-incrimination, testimony and evidence from the witness may be compelled pursuant to Title 77, Chapter 22b, Grants of Immunity.

Amended by Chapter 296, 1997 General Session



Section 17 - Actions by enforcing authority.

(1) The enforcing authority may bring an action:

(a) to obtain a declaratory judgment that an act or practice violates this chapter;

(b) to enjoin, in accordance with the principles of equity, a supplier who has violated, is violating, or is otherwise likely to violate this chapter; and

(c) to recover, for each violation, actual damages, or obtain relief under Subsection (2)(b), on behalf of consumers who complained to the enforcing authority within a reasonable time after it instituted proceedings under this chapter.

(2) (a) The enforcing authority may bring a class action on behalf of consumers for the actual damages caused by an act or practice specified as violating this chapter in a rule adopted by the enforcing authority under Subsection 13-11-8(2) before the consumer transactions on which the action is based, or declared to violate Section 13-11-4 or 13-11-5 by final judgment of courts of general jurisdiction and appellate courts of this state that was either reported officially or made available for public dissemination under Subsection 13-11-7(1)(c) by the enforcing authority 10 days before the consumer transactions on which the action is based, or, with respect to a supplier who agreed to it, was prohibited specifically by the terms of a consent judgment that became final before the consumer transactions on which the action is based.

(b) (i) On motion of the enforcing authority and without bond in an action under this Subsection (2), the court may make appropriate orders, including appointment of a master or receiver or sequestration of assets, but only if it appears that the defendant is threatening or is about to remove, conceal, or dispose of the defendant's property to the damage of persons for whom relief is requested. An appropriate order may include an order:

(A) to reimburse consumers found to have been damaged;

(B) to carry out a transaction in accordance with consumers' reasonable expectations;

(C) to strike or limit the application of unconscionable clauses of contracts to avoid an unconscionable result; or

(D) to grant other appropriate relief.

(ii) The court may assess the expenses of a master or receiver against a supplier.

(c) If an act or practice that violates this chapter unjustly enriches a supplier and damages can be computed with reasonable certainty, damages recoverable on behalf of consumers who cannot be located with due diligence shall be transferred to the state treasurer pursuant to Title 67, Chapter 4a, Unclaimed Property Act.

(d) If a supplier shows by a preponderance of the evidence that a violation of this chapter resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error, recovery under this Subsection (2) is limited to the amount, if any, by which the supplier was unjustly enriched by the violation.

(e) An action may not be brought by the enforcing authority under this Subsection (2) more than two years after the occurrence of a violation of this chapter.

(3) (a) The enforcing authority may terminate an investigation or an action other than a class action upon acceptance of the supplier's written assurance of voluntary compliance with this chapter. Acceptance of an assurance may be conditioned on a commitment to reimburse consumers or take other appropriate corrective action.

(b) An assurance is not evidence of a prior violation of this chapter. Unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, subsequent failure to comply with the terms of an assurance is prima facie evidence of a violation.

(4) (a) In addition to other penalties and remedies set out under this chapter, and in addition to its other enforcement powers under Title 13, Chapter 2, Division of Consumer Protection, the division director may issue a cease and desist order and impose an administrative fine of up to $2,500 for each violation of this chapter.

(b) All money received through administrative fines imposed under this section shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

(5) (a) Within 30 days after agency or judicial review of a final division order imposing an administrative fine, the supplier on whom the fine is imposed shall pay the fine in full.

(b) The unpaid amount of a fine is increased by 10%:

(i) if the fine has not been paid in full within 60 days after the final division order imposing the fine; and

(ii) unless the division waives the 10% increase in a stipulated payment plan.

Amended by Chapter 124, 2013 General Session



Section 17.5 - Costs and attorney's fees.

Any judgment granted in favor of the enforcing authority in connection with the enforcement of this chapter shall include, in addition to any other monetary award or injunctive relief, an award of reasonable attorney's fees, court costs, and costs of investigation.

Enacted by Chapter 105, 1987 General Session



Section 18 - Noncompliance by supplier subject to other state supervision -- Cooperation of enforcing authority and other official or agency.

(1) If the enforcing authority receives a complaint or other information relating to noncompliance with this act by a supplier who is subject to other supervision in this state, the enforcing authority shall inform the official or agency having that supervision. The enforcing authority may request information about suppliers from the official or agency.

(2) The enforcing authority and any other official or agency in this state having supervisory authority over a supplier shall consult and assist each other in maintaining compliance with this act. Within the scope of their authority, they may jointly or separately make investigations, prosecute suits, and take other official action they consider appropriate.

Enacted by Chapter 188, 1973 General Session



Section 19 - Actions by consumer.

(1) Whether he seeks or is entitled to damages or otherwise has an adequate remedy at law, a consumer may bring an action to:

(a) obtain a declaratory judgment that an act or practice violates this chapter; and

(b) enjoin, in accordance with the principles of equity, a supplier who has violated, is violating, or is likely to violate this chapter.

(2) A consumer who suffers loss as a result of a violation of this chapter may recover, but not in a class action, actual damages or $2,000, whichever is greater, plus court costs.

(3) Whether a consumer seeks or is entitled to recover damages or has an adequate remedy at law, he may bring a class action for declaratory judgment, an injunction, and appropriate ancillary relief against an act or practice that violates this chapter.

(4) (a) A consumer who suffers loss as a result of a violation of this chapter may bring a class action for the actual damages caused by an act or practice specified as violating this chapter by a rule adopted by the enforcing authority under Subsection 13-11-8(2) before the consumer transactions on which the action is based, or declared to violate Section 13-11-4 or 13-11-5 by a final judgment of the appropriate court or courts of general jurisdiction and appellate courts of this state that was either officially reported or made available for public dissemination under Subsection 13-11-7(1)(c) by the enforcing authority 10 days before the consumer transactions on which the action is based, or with respect to a supplier who agreed to it, was prohibited specifically by the terms of a consent judgment which became final before the consumer transactions on which the action is based.

(b) If an act or practice that violates this chapter unjustly enriches a supplier and the damages can be computed with reasonable certainty, damages recoverable on behalf of consumers who cannot be located with due diligence shall be transferred to the state treasurer pursuant to Title 67, Chapter 4a, Unclaimed Property Act.

(c) If a supplier shows by a preponderance of the evidence that a violation of this chapter resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error, recovery under this section is limited to the amount, if any, in which the supplier was unjustly enriched by the violation.

(5) Except for services performed by the enforcing authority, the court may award to the prevailing party a reasonable attorney's fee limited to the work reasonably performed if:

(a) the consumer complaining of the act or practice that violates this chapter has brought or maintained an action he knew to be groundless; or a supplier has committed an act or practice that violates this chapter; and

(b) an action under this section has been terminated by a judgment or required by the court to be settled under Subsection 13-11-21(1)(a).

(6) Except for consent judgment entered before testimony is taken, a final judgment in favor of the enforcing authority under Section 13-11-17 is admissible as prima facie evidence of the facts on which it is based in later proceedings under this section against the same person or a person in privity with him.

(7) When a judgment under this section becomes final, the prevailing party shall mail a copy to the enforcing authority for inclusion in the public file maintained under Subsection 13-11-7(1)(e).

(8) An action under this section shall be brought within two years after occurrence of a violation of this chapter, or within one year after the termination of proceedings by the enforcing authority with respect to a violation of this chapter, whichever is later. When a supplier sues a consumer, he may assert as a counterclaim any claim under this chapter arising out of the transaction on which suit is brought.

Amended by Chapter 378, 2010 General Session



Section 20 - Class actions.

(1) An action may be maintained as a class action under this act only if:

(a) the class is so numerous that joinder of all members is impracticable;

(b) there are questions of law or fact common to the class;

(c) the claims or defenses of the representative parties are typical of the claims or defenses of the class;

(d) the representative parties will fairly and adequately protect the interests of the class; and

(e) either:

(i) the prosecution of separate actions by or against individual members of the class would create a risk of:

(A) inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

(B) adjudications with respect to individual members of the class that would as a practical matter dispose of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

(ii) the party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(iii) the court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy.

(2) The matters pertinent to the findings under Subsection (1)(e)(iii) include:

(a) the interest of members of the class in individually controlling the prosecution or defense of separate actions;

(b) the extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(c) the desirability or undesirability of concentrating the litigation of the claims in the particular forum; and

(d) the difficulties likely to be encountered in the management of a class action.

(3) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this subsection may be conditional, and it may be amended before decision on the merits.

(4) In a class action maintained under Subsection (1)(e) the court may direct to the members of the class the best notice practicable under the circumstances, including individual notice to each member who can be identified through reasonable effort. The notice shall advise each member that:

(a) the court will exclude him from the class, unless he requests inclusion, by a specified date;

(b) the judgment, whether favorable or not, will include all members who request inclusion; and

(c) a member who requests inclusion may, if he desires, enter an appearance through his counsel.

(5) When appropriate, an action may be brought or maintained as a class action with respect to particular issues, or a class may be divided into subclasses and each subclass treated as a class.

(6) In the conduct of a class action the court may make appropriate orders:

(a) determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

(b) requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in the manner the court directs to some or all of the members or to the enforcing authority of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

(c) imposing conditions on the representative parties or on intervenors;

(d) requiring that the pleadings be amended to eliminate allegations as to representation of absent persons, and that the action proceed accordingly; or

(e) dealing with similar procedural matters.

(7) A class action may not be dismissed or compromised without approval of the court. Notice of the proposed dismissal or compromise shall be given to all members of the class as the court directs.

(8) The judgment in an action maintained as a class action under Subsection (1)(e)(i) or (ii), whether or not favorable to the class, shall describe those whom the court finds to be members of the class. The judgment in a class action under Subsection (1)(e)(iii), whether or not favorable to the class, shall specify or describe those to whom the notice provided in Subsection (4) was directed, and who have requested inclusion, and whom the court finds to be members of the class.

Amended by Chapter 378, 2010 General Session



Section 21 - Settlement of class action -- Complaint in class action delivered to enforcing authority.

(1) (a) A defendant in a class action may file a written offer of settlement. If it is not accepted within a reasonable time by a plaintiff class representative, the defendant may file an affidavit reciting the rejection. The court may determine that the offer has enough merit to present to the members of the class. If it so determines, it shall order a hearing to determine whether the offer should be approved. It shall give the best notice of the hearing that is practicable under the circumstances, including notice to each member who can be identified through reasonable effort. The notice shall specify the terms of the offer and a reasonable period within which members of the class who request it are entitled to be included in the class. The statute of limitations for those who are excluded pursuant to this Subsection (1) is tolled for the period the class action has been pending, plus an additional year.

(b) If a member who has previously lost an opportunity to be excluded from the class is excluded at his request in response to notice of the offer of settlement during the period specified under Subsection (1)(a), he may not thereafter participate in a class action for damages respecting the same consumer transaction, unless the court later disapproves the offer of settlement or approves a settlement materially different from that proposed in the original offer of settlement. After the expiration of the period of limitations, a member of the class is not entitled to be excluded from it.

(c) If the court later approves the offer of settlement, including changes, if any, required by the court in the interest of a just settlement of the action, it shall enter judgment, which is binding on all persons who are then members of the class. If the court disapproves the offer or approves a settlement materially different from that proposed in the original offer, notice shall be given to a person who was excluded from the action at his request in response to notice of the offer under Subsection (1)(a), and he is entitled to rejoin the class and, in the case of the approval, participate in the settlement.

(2) On the commencement of a class action under Section 13-11-19, the class representative shall mail by certified mail with return receipt requested or personally serve a copy of the complaint on the enforcing authority. Within 30 days after the receipt of a copy of the complaint, but not thereafter, the enforcing authority may intervene in the class action.

Amended by Chapter 324, 2010 General Session



Section 22 - Exemptions from application of act.

(1) This act does not apply to:

(a) an act or practice required or specifically permitted by or under federal law, or by or under state law;

(b) a publisher, broadcaster, printer, or other person engaged in the dissemination of information or the reproduction of printed or pictorial matter so far as the information or matter has been disseminated or reproduced on behalf of others without actual knowledge that it violated this act;

(c) claim for personal injury or death or claim for damage to property other than the property that is the subject of the consumer transaction;

(d) credit terms of a transaction otherwise subject to this act; or

(e) any public utility subject to the regulating jurisdiction of the Public Service Commission of the state of Utah.

(2) A person alleged to have violated this act has the burden of showing the applicability of this section.

Enacted by Chapter 188, 1973 General Session



Section 23 - Other remedies available -- Class action only as prescribed by act.

The remedies of this act are in addition to remedies otherwise available for the same conduct under state or local law, except that a class action relating to a transaction governed by this act may be brought only as prescribed by this act.

Enacted by Chapter 188, 1973 General Session






Article 11a - Truth in Advertising

Section 1 - Purpose.

The purpose of this chapter is to prevent deceptive, misleading, and false advertising practices and forms in Utah. This chapter is to be construed to accomplish that purpose and not to prohibit any particular form of advertising so long as it is truthful and not otherwise misleading or deceptive.

Enacted by Chapter 205, 1989 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Advertisement" means any written, oral, or graphic statement or representation made by a supplier in connection with the solicitation of business. It includes, but is not limited to, communication by noncable television systems, radio, printed brochures, newspapers, leaflets, flyers, circulars, billboards, banners, or signs. It does not include any oral, in person, representation made by a sales representative to a prospective purchaser.

(2) To "clearly and conspicuously disclose" means:

(a) in the print media:

(i) to state in typeface that is sufficiently bold to be obviously seen;

(ii) to state in type size of at least 10 point type for a 14" x 23" document, and, in larger documents, of a type size of proportionately the same size; and

(iii) to place in the text so as to be obviously seen;

(b) in radio advertising, to verbally state in the same volume as that used in the advertisement;

(c) in television advertising, the method for print media or radio advertising is acceptable unless contrary to other governing laws.

(3) "Generic good" means a product which is offered for sale under its common descriptive name rather than under a trademark, trade name, brand name, house brand, or other distinguishing appellation.

(4) "Goods and services" means all items which may be the subject of a sales transaction.

(5) "Nondiscounted price" means a price at which the goods or services are offered at the time of the price assessment without a temporary store reduction in price.

(6) "Performing group" means a vocal or instrumental group that performs live music for a paying audience.

(7) "Person" means an individual, including a consumer, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(8) "Price assessment" means the determination of the prices underlying a price comparison.

(9) "Price assessor" means a firm or individual that determines the prices, including the reference prices, underlying the price comparison, or who makes the price comparison.

(10) "Price comparison" means any express representation that a specific savings, reduction, or discount exists or will exist between the supplier's advertised price and another specific price. A representation which does not reasonably imply a comparison to identifiable prices or items does not express a price comparison. Language constituting mere sales "puffing" is not prohibited by this chapter.

(11) "Product area" means the geographical area in which the prospective purchasers to whom the advertisement is aimed could reasonably be expected to seek the goods or services in question.

(12) "Recording group" means a vocal or instrumental group at least one of the members of which has released a commercial sound recording under the group's name, if the member has a legal right to use of the group's name.

(13) "Reference price" means a higher price to which a supplier compares a lower price to indicate that a reduction in price exists or will exist.

(14) "Regular price" means the price at which a supplier has recently offered the goods or services for sale in good faith in the regular course of business. Every price represented in an advertisement is considered a regular price unless it is specifically represented as a price other than a regular price, such as a discount price or a manufacturer's suggested price. It is prima facie evidence that a price is other than a regular price when it was not offered as the nondiscount price of the goods or services for the 15 days immediately preceding an advertisement of the price, and the price change during the 15 day period was not due to price changes inherent in the pricing of seasonal or perishable goods, due to changes in cost of the goods or services to the supplier, or due to pricing changes made to match a competitor's price.

(15) "Sales transaction" means a sale, lease, assignment, award by chance, or other written or oral transfer or disposition of goods, services, or other property, both tangible and intangible (except securities and insurance), to a person or business, or a solicitation or offer by a supplier with respect to any of these transfers or dispositions. It includes any offer or solicitation, any agreement, and any performance of an agreement with respect to any of these transfers or dispositions.

(16) "Sound recording" means a work resulting from the fixation on a material object, such as a disk, tape, or phono-record, of musical or instrumental sounds.

(17) "Supplier" means a seller, lessor, assignor, offeror, broker, or other person who regularly solicits, engages in, or enforces sales transactions, whether or not he deals directly with the purchaser.

Amended by Chapter 133, 2009 General Session



Section 3 - Deceptive trade practices enumerated -- Records to be kept -- Defenses.

(1) Deceptive trade practices occur when, in the course of a person's business, vocation, or occupation that person:

(a) passes off goods or services as those of another;

(b) causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(c) causes likelihood of confusion or of misunderstanding as to affiliation, connection, association with, or certification by another;

(d) uses deceptive representations or designations of geographic origin in connection with goods or services;

(e) represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or qualities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(f) represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or second-hand;

(g) represents that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(h) disparages the goods, services, or business of another by false or misleading representation of fact;

(i) advertises goods or services or the price of goods and services with intent not to sell them as advertised;

(j) advertises goods or services with intent not to supply a reasonable expectable public demand, unless:

(i) the advertisement clearly and conspicuously discloses a limitation of quantity; or

(ii) the person issues rainchecks for the advertised goods or services;

(k) makes false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions, including the false use of any of the following expressions in an advertisement:

(i) "going out of business";

(ii) "bankruptcy sale";

(iii) "lost our lease";

(iv) "building coming down";

(v) "forced out of business";

(vi) "final days";

(vii) "liquidation sale";

(viii) "fire sale";

(ix) "quitting business"; or

(x) an expression similar to any of the expressions in Subsections (1)(k)(i) through (ix);

(l) makes a comparison between the person's own sale or discount price and a competitor's nondiscounted price without clearly and conspicuously disclosing that fact;

(m) without clearly and conspicuously disclosing the date of the price assessment makes a price comparison with the goods of another based upon a price assessment performed more than seven days prior to the date of the advertisement or uses in an advertisement the results of a price assessment performed more than seven days prior to the date of the advertisement without disclosing, in a print ad, the date of the price assessment, or in a radio or television ad, the time frame of the price assessment;

(n) advertises or uses in a price assessment or comparison a price that is not that person's own unless this fact is:

(i) clearly and conspicuously disclosed; and

(ii) the representation of the price is accurate;

(o) represents as independent an audit, accounting, price assessment, or comparison of prices of goods or services, when the audit, accounting, price assessment, or comparison is not independent;

(p) represents, in an advertisement of a reduction from the supplier's own prices, that the reduction is from a regular price, when the former price is not a regular price as defined in Subsection 13-11a-2(14);

(q) advertises a price comparison or the result of a price assessment or comparison that uses, in any way, an identified competitor's price without clearly and conspicuously disclosing the identity of the price assessor and any relationship between the price assessor and the supplier;

(r) makes a price comparison between a category of the supplier's goods and the same category of the goods of another, without randomly selecting the individual goods or services upon whose prices the comparison is based;

(s) makes a comparison between similar but nonidentical goods or services unless the nonidentical goods or services are of essentially similar quality to the advertised goods or services or the dissimilar aspects are clearly and conspicuously disclosed in the advertisements; or

(t) engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding.

(2) (a) For purposes of Subsection (1)(i), if a specific advertised price will be in effect for less than one week from the advertisement date, the advertisement shall clearly and conspicuously disclose the specific time period during which the price will be in effect.

(b) For purposes of Subsection (1)(n), with respect to the price of a competitor, the price shall be one at which the competitor offered the goods or services for sale in the product area at the time of the price assessment, and may not be an isolated price.

(c) For purposes of Subsection (1)(o), an audit, accounting, price assessment, or comparison shall be independent if the price assessor randomly selects the goods to be compared, and the time and place of the comparison, and no agreement or understanding exists between the supplier and the price assessor that could cause the results of the assessment to be fraudulent or deceptive. The independence of an audit, accounting, or price comparison is not invalidated merely because the advertiser pays a fee for the audit, accounting, or price comparison, but is invalidated if the audit, accounting, or price comparison is done by a full or part-time employee of the advertiser.

(d) Examples of a disclosure that complies with Subsection (1)(q) are:

(i) "Price assessment performed by Store Z";

(ii) "Price assessment performed by a certified public accounting firm"; or

(iii) "Price assessment performed by employee of Store Y".

(e) For the purposes of Subsection (1)(r), goods or services are randomly selected when the supplier has no advance knowledge of what goods and services will be surveyed by the price assessor, and when the supplier certifies its lack of advance knowledge by an affidavit to be retained in the supplier's records for one year.

(f) (i) It is prima facie evidence of compliance with Subsection (1)(s) if:

(A) the goods compared are substantially the same size; and

(B) the goods compared are of substantially the same quality, which may include similar models of competing brands of goods, or goods made of substantially the same materials and made with substantially the same workmanship.

(ii) It is prima facie evidence of a deceptive comparison under this section when the prices of brand name goods and generic goods are compared.

(3) Any supplier who makes a comparison with a competitor's price in advertising shall maintain for a period of one year records that disclose the factual basis for such price comparisons and from which the validity of such claim can be established.

(4) It is a defense to any claim of false or deceptive price representations under this chapter that a person:

(a) has no knowledge that the represented price is not genuine; and

(b) has made reasonable efforts to determine whether the represented price is genuine.

(5) Subsections (1)(m) and (q) do not apply to price comparisons made in catalogs in which a supplier compares the price of a single item of its goods or services with those of another.

(6) To prevail in an action under this chapter, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

(7) This chapter does not affect unfair trade practices otherwise actionable at common law or under other statutes of this state.

Amended by Chapter 54, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 4 - Jurisdiction of district courts -- Injunctive relief -- Damages -- Attorneys' fees -- Corrective advertising -- Notification required.

(1) The district courts of this state have jurisdiction over any supplier as to any act or practice in this state governed by this chapter or as to any claim arising from a deceptive trade practice as defined in this chapter.

(2) (a) Any person or the state may maintain an action to enjoin a continuance of any act in violation of this chapter and, if injured by the act, for the recovery of damages. If, in such action, the court finds that the defendant is violating or has violated any of the provisions of this chapter, it shall enjoin the defendant from continuance of the violation. It is not necessary that actual damages be proven.

(b) In addition to injunctive relief, the plaintiff is entitled to recover from the defendant the amount of actual damages sustained or $2,000, whichever is greater.

(c) Costs shall be allowed to the prevailing party unless the court otherwise directs. The court shall award attorneys' fees to the prevailing party.

(3) The court may order the defendant to promulgate corrective advertising by the same media and with the same distribution and frequency as the advertising found to violate this chapter.

(4) The remedies of this section are in addition to remedies otherwise available for the same conduct under state or local law.

(5) No action for injunctive relief may be brought for a violation of this chapter unless the complaining person first gives notice of the alleged violation to the prospective defendant and provides the prospective defendant an opportunity to promulgate a correction notice by the same media as the allegedly violating advertisement. If the prospective defendant does not promulgate a correction notice within 10 days of receipt of the notice, the complaining person may file a lawsuit under this chapter.

Enacted by Chapter 205, 1989 General Session



Section 5 - Exemptions.

This chapter does not apply to:

(1) conduct in compliance with the orders or rules of, or a statute administered by, a federal, state, or local governmental agency;

(2) publishers, broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of printed or pictorial matters who publish, broadcast, or reproduce material without knowledge of its deceptive character; or

(3) actions or appeals pending on the effective date of this chapter.

Enacted by Chapter 205, 1989 General Session



Section 6 - Truth in music advertising -- Exemptions -- Penalties.

(1) A person may not advertise or conduct a live musical performance by a performing group by using a false, deceptive, or otherwise misleading affiliation between a performing group and a recording group of the same name.

(2) This section does not apply to:

(a) a performing group that is the registrant and owner of a registered federal service mark for the group name;

(b) a performance by a performing group that is clearly identified in all advertising and promotional materials as a salute or tribute;

(c) a performing group at least one member of which was a member of the recording group and has a legal right to use of the group name;

(d) the advertising does not relate to a live musical performance occurring in this state; or

(e) a performance authorized in writing by the recording group.

(3) (a) This section may be enforced by bringing an action in the district court for any county in which the live musical performance is advertised or conducted.

(b) A party injured by a violation of this section may obtain an injunction and recover actual damages.

(c) The prevailing party in an action under Subsection (3)(a) may be awarded costs and attorney fees.

Enacted by Chapter 133, 2009 General Session






Article 12 - Gasoline Products Marketing Act

Section 1 - Citation.

This act shall be known and may be cited as the "Gasoline Products Marketing Act."

Enacted by Chapter 6, 1975 Special Session 1



Section 2 - Definitions.

As used in this act:

(1) "Distributor" means any person engaged in the refining of gasoline or motor fuels, who is engaged in the sale, consignment, or distribution of gasoline and oil products through retail outlets which it owns, leases, or otherwise controls, and who maintains an oral or written contractual relationship with a dealer for the sale of the products.

(2) "Dealer" means any person engaged in the retail sale of gasoline products under a marketing agreement entered into with a distributor, other than a person who is an employee of a distributor.

(3) "Refiner" means a person engaged in the refining of oil products.

(4) "Marketing agreement" means any agreement or contract between a refiner or a distributor or a distributor and or retailer or between a refiner and a distributor, under which such retailer or distributor is granted authority to use a trade mark, trade name, service mark, or other identifying symbol or name owned by such refiner or distributor, or any agreement or contract between such parties under which a retailer or distributor is granted authority to occupy premises owned, leased, or in any way controlled by a party to such agreement or contract, for the purpose of engaging in the distribution or sale of petroleum products for purposes other than resale.

(5) "Engaged in the retail sale of gasoline products" means that at least 30% of the dealer's gross revenue is derived from the retail sale of gasoline products.

(6) "Retail" means the sale of products for purposes other than resale.

Enacted by Chapter 6, 1975 Special Session 1



Section 3 - Refiners or distributors -- Unlawful practices -- Marketing agreements with dealers.

No refiner or distributor, directly or indirectly or through any office, agent, or employee, shall engage in any of the following practices:

(1) requiring a dealer, at the time of entering into a marketing agreement, to agree to a release, assignment, novation, waiver or estoppel which would relieve any person from any provision of this act;

(2) prohibiting, directly or indirectly, the right of free association among dealers for any lawful purpose;

(3) requiring a dealer to keep his retail outlet open for business for any specified number of hours per day, or days per week, unless those requirements are set forth in writing at the time of entering into the marketing agreement;

(4) fixing or maintaining the price at which the dealer must sell products, or attempting to fix or maintain those prices, through any form of coercion whatsoever; provided, that nothing herein shall be construed to prohibit a distributor or refiner from suggesting prices or counseling with dealers concerning those prices;

(5) requiring a dealer to use or utilize any promotion, premium, coupon, give-away, sales promotion or rebate in the operation of the business; provided that nothing herein shall be construed to prohibit a dealer from participating financially in a promotion, premium, coupon, give-away, sales promotion or rebate sponsored by the distributor or refiner if agreed to voluntarily by the parties;

(6) terminating, canceling or failing to renew any marketing agreement without having first given written notice setting forth all the reasons for such termination, cancellation, or intent not to renew the dealer at least 90 days in advance of such termination, cancellation, or failure to renew, except:

(a) where the alleged grounds are voluntary abandonment by the dealer of the marketing agreement relationship in which event the aforementioned written notice shall be given five business days in advance of such termination, cancellation, or failure to renew; and

(b) where the alleged grounds are caused by the conviction of the dealer or distributor in a court of competent jurisdiction of a criminal offense directly related to the business conducted pursuant to the marketing agreement, or the bankruptcy of the dealer or distributor, in which event the aforementioned termination, cancellation, or failure to renew may be effective immediately following such conviction or bankruptcy;

(c) where the alleged grounds are:

(i) failure of the dealer to substantially comply with the requirements of the marketing agreement;

(ii) action of the dealer fraudulently advising members of the motoring public of the necessity for unneeded automotive repairs, parts or accessories;

(iii) action of the dealer fraudulently representing either expressly or impliedly the trade mark or brand of product being sold by the dealer;

(iv) failure of the dealer to maintain the premises in a sufficiently clean and healthful manner to avoid constituting a nuisance to members of the motoring public or adjoining property owners as determined by the local board of health authority;

in which event the distributor shall provide the dealer with written notice of his intent to terminate, cancel or fail to renew, following which the dealer shall be allowed 10 days in which to comply, correct or respond to said allegations before further action can be taken by the distributor.

Amended by Chapter 378, 2010 General Session



Section 4 - Cancellation provisions -- Dealer or distributor -- Time limit to exercise.

(1) Every dealer or distributor shall have the right, which may not be waived, to cancel his marketing agreement until midnight of the seventh business day after the day on which the buyer signs the marketing agreement or, if that agreement is oral, after the day on which the buyer agrees thereto.

(2) Notice of cancellation shall be deemed to have been given when it is addressed to the distributor's or refiner's last known address, postage prepaid, and certified with a return receipt requested.

(3) Unless within 10 days after delivery of that notice of cancellation the dealer returns to the distributor or refiner any money, equipment or merchandise loaned, sold or delivered to the dealer and delivers up full possession of the business location to the distributor or refiner, that notice of cancellation shall be null and void ab initio.

(4) (a) Except as provided in this subsection, within 10 days after notice of cancellation is delivered to him, the distributor or refiner shall tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received by the distributor or refiner. If the distributor or refiner fails to tender the goods as provided by this subsection, the dealer may elect to recover an amount equal to the allowance established by their agreement.

(c) Notwithstanding the provisions of Subsection (3) until the distributor or refiner has complied with the obligations imposed by this subsection, the dealer may retain possession of goods delivered to him by the distributor or refiner and has a lien on the goods in his possession or control for any recovery to which he is entitled.

Amended by Chapter 378, 2010 General Session



Section 5 - Death of dealer or lessee -- Distributor to cooperate with heirs -- Offer to purchase -- Reasonable access to premises.

Upon the death of a dealer or lessee who operates under a marketing agreement, the distributor shall cooperate with the heirs or successors. Such cooperation shall include, but not be limited to, an offer to repurchase salable merchandise and equipment owned by the dealer at the fair market value not to exceed original invoice price and to permit the heirs or successors reasonable access to the premises for a reasonable period of time.

Enacted by Chapter 6, 1975 Special Session 1



Section 6 - Distributor electing not to continue doing business in state -- Repurchase merchandise.

If a distributor elects to discontinue doing business in the state of Utah during the term of a marketing agreement with the dealer, the distributor shall repurchase merchandise in salable condition at a fair wholesale market value not to exceed original invoice price which the dealer has purchased from the distributor.

Enacted by Chapter 6, 1975 Special Session 1



Section 7 - District court's jurisdiction over violations -- Equitable relief -- Attorney's fees and costs -- Action for failure to renew -- Damages limited.

The district courts for the district wherein the dealer resides or wherein the dealership was to be established shall have jurisdiction over any action involving a violation of this act. In addition to such relief as may be available at common law, the courts may grant such equitable relief, both interim and final, as may be necessary to remedy those violations including declaratory judgments, injunctive relief, and punitive damages as well as actual damages. The prevailing party may, in the court's sole discretion, be awarded attorney's fees and expert witness fees in addition to such other relief as the court may deem equitable. In any action for failure to renew an agreement, damages shall be limited to actual damages, including the value of the dealer's equity in the dealership, together with reasonable attorney's fees and costs.

Amended by Chapter 378, 2010 General Session



Section 8 - Marketing agreements applicable after effective date.

This act shall apply to all marketing agreements made, renewed, or amended after the effective date of this act.

Enacted by Chapter 6, 1975 Special Session 1






Article 13 - Motion Picture Fair Bidding Act

Section 1 - Short title.

This act shall be known and may be cited as the "Motion Picture Fair Bidding Act."

Enacted by Chapter 147, 1979 General Session



Section 2 - Definitions.

As used in this act:

(1) "Blind bidding" means bidding, negotiating, offering terms, making an invitation to bid, or agreeing to terms for the purpose of entering into a license agreement prior to a trade screening of the motion picture that is the subject of the agreement.

(2) "Distributor" means any person engaged in the business of renting, selling or licensing motion pictures to exhibitors.

(3) "Exhibitor" means any person engaged in the business of operating a theatre in this state.

(4) "License agreement" means any contract between a distributor and an exhibitor for the exhibition of a motion picture by the exhibitor in this state.

(5) "Theatre" means any establishment in which motion pictures are exhibited regularly to the public for a charge.

(6) "Trade screening" means the showing of a motion picture by a distributor in one of the three largest cities within this state having the largest population, which showing shall be open to any exhibitor interested in exhibiting the motion picture.

Enacted by Chapter 147, 1979 General Session



Section 3 - Blind bidding prohibited.

No distributor shall engage in blind bidding.

Enacted by Chapter 147, 1979 General Session



Section 4 - Payment of percentage of receipts.

If an exhibitor is required by a license agreement to make any payment to the distributor that is based on a percentage of the theatre box office receipts the license agreement may not require a guarantee of a minimum payment to the distributor or require the exhibitor to charge any per capita amount for ticket sales.

Amended by Chapter 378, 2010 General Session



Section 5 - Bids -- Contents.

If bids are solicited from exhibitors for the purpose of entering into a license agreement, the bid shall include in the invitation to bid the date, time and location of the trade screening of the motion picture that is the subject of the invitation to bid.

Enacted by Chapter 147, 1979 General Session



Section 6 - Provisions waiving or violating act void.

Any provision of an invitation to bid or a license agreement that waives any of the prohibitions of or fails to comply with this act is void and unenforceable.

Enacted by Chapter 147, 1979 General Session



Section 7 - Violation a misdemeanor.

It is unlawful for any person to willfully violate any provision of this chapter. Any such violation is a class B misdemeanor.

Amended by Chapter 241, 1991 General Session






Article 14 - New Automobile Franchise Act

Section 101 - Title -- Legislative purpose.

(1) This chapter shall be cited as the "New Automobile Franchise Act."

(2) The Legislature finds that:

(a) The distribution and sales of new motor vehicles through franchise arrangements in the state vitally affects the general economy of the state, the public interest, and the public welfare. A substantial inequality of bargaining power between motor vehicle franchisors and motor vehicle franchisees enables a franchisor:

(i) to compel a franchisee to execute agreements that contain terms and conditions that a franchisee generally would not be agreed to absent the compulsion and duress that arise out of the inequality of bargaining power; and

(ii) in some cases to terminate a franchise without good cause, or to force a franchisee out of business by the use of unfair practices.

(b) Termination of franchises, without good cause or by unfair means:

(i) diminishes competition and, as a result, leads to higher retail prices and fewer purchase options;

(ii) adversely affects communities that depend on a franchisee to make available motor vehicles for sale or lease and to provide warranty work and other services related to vehicles; and

(iii) undercuts expectations of consumers concerning the availability of future services including warranty work from the franchisee.

(c) To promote the public welfare and in the exercise of the state's police powers, it is necessary to establish statutory guidelines regulating the relationship between franchisors and franchisees in the motor vehicle industry.

Enacted by Chapter 277, 1996 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Advisory board" or "board" means the Utah Motor Vehicle Franchise Advisory Board created in Section 13-14-103.

(2) "Affiliate" has the meaning set forth in Section 16-10a-102.

(3) "Aftermarket product" means any product or service not included in the franchisor's suggested retail price of the new motor vehicle, as that price appears on the label required by 15 U.S.C. Sec. 1232(f).

(4) "Dealership" means a site or location in this state:

(a) at which a franchisee conducts the business of a new motor vehicle dealer; and

(b) that is identified as a new motor vehicle dealer's principal place of business for licensing purposes under Section 41-3-204.

(5) "Department" means the Department of Commerce.

(6) "Executive director" means the executive director of the Department of Commerce.

(7) (a) "Franchise" or "franchise agreement" means a written agreement, or in the absence of a written agreement, then a course of dealing or a practice for a definite or indefinite period, in which:

(i) a person grants to another person a license to use a trade name, trademark, service mark, or related characteristic; and

(ii) a community of interest exists in the marketing of new motor vehicles, new motor vehicle parts, and services related to the sale or lease of new motor vehicles at wholesale or retail.

(b) "Franchise" or "franchise agreement" includes a sales and service agreement.

(8) "Franchisee" means a person with whom a franchisor has agreed or permitted, in writing or in practice, to purchase, sell, or offer for sale new motor vehicles manufactured, produced, represented, or distributed by the franchisor.

(9) "Franchisor" means a person who has, in writing or in practice, agreed with or permits a franchisee to purchase, sell, or offer for sale new motor vehicles manufactured, produced, assembled, represented, or distributed by the franchisor, and includes:

(a) the manufacturer, producer, assembler, or distributor of the new motor vehicles;

(b) an intermediate distributor; and

(c) an agent, officer, or field or area representative of the franchisor.

(10) "Lead" means the referral by a franchisor to a franchisee of a potential customer whose contact information was obtained from a franchisor's program, process, or system designed to generate referrals for the purchase or lease of a new motor vehicle, or for service work related to the franchisor's vehicles.

(11) "Line-make" means:

(a) for other than a recreational vehicle, the motor vehicles that are offered for sale, lease, or distribution under a common name, trademark, service mark, or brand name of the franchisor; or

(b) for a recreational vehicle, a specific series of recreational vehicle product that:

(i) is identified by a common series trade name or trademark;

(ii) is targeted to a particular market segment, as determined by decor, features, equipment, size, weight, and price range;

(iii) has a length and floor plan that distinguish the recreational vehicle from other recreational vehicles with substantially the same decor, features, equipment, size, weight, and price;

(iv) belongs to a single, distinct classification of recreational vehicle product type having a substantial degree of commonality in the construction of the chassis, frame, and body; and

(v) a franchise agreement authorizes a dealer to sell.

(12) "Mile" means 5,280 feet.

(13) "Motor home" means a self-propelled vehicle, primarily designed as a temporary dwelling for travel, recreational, or vacation use.

(14) (a) "Motor vehicle" means:

(i) a travel trailer;

(ii) except as provided in Subsection (14)(b), a motor vehicle as defined in Section 41-3-102;

(iii) a semitrailer as defined in Section 41-1a-102;

(iv) a trailer as defined in Section 41-1a-102; and

(v) a recreational vehicle.

(b) "Motor vehicle" does not include:

(i) a motorcycle as defined in Section 41-1a-102;

(ii) an off-highway vehicle as defined in Section 41-3-102; and

(iii) a small trailer as defined in Section 41-3-102.

(15) "New motor vehicle" means a motor vehicle as defined in Subsection (14) that has never been titled or registered and has been driven less than 7,500 miles, unless the motor vehicle is a trailer, travel trailer, or semitrailer, in which case the mileage limit does not apply.

(16) "New motor vehicle dealer" is a person who is licensed under Subsection 41-3-202(1)(a) to sell new motor vehicles.

(17) "Notice" or "notify" includes both traditional written communications and all reliable forms of electronic communication unless expressly prohibited by statute or rule.

(18) (a) "Recreational vehicle" means a vehicular unit other than a mobile home, primarily designed as a temporary dwelling for travel, recreational, or vacation use, that is either self-propelled or pulled by another vehicle.

(b) "Recreational vehicle" includes:

(i) a travel trailer;

(ii) a camping trailer;

(iii) a motor home;

(iv) a fifth wheel trailer; and

(v) a van.

(19) (a) "Relevant market area," except with respect to recreational vehicles, means:

(i) the county in which a dealership is to be established or relocated; and

(ii) the area within a 15-mile radius from the site of the new or relocated dealership.

(b) "Relevant market area," with respect to recreational vehicles, means:

(i) the county in which the dealership is to be established or relocated; and

(ii) the area within a 35-mile radius from the site of the new or relocated dealership.

(20) "Sale, transfer, or assignment" means any disposition of a franchise or an interest in a franchise, with or without consideration, including a bequest, inheritance, gift, exchange, lease, or license.

(21) "Serve" or "served," unless expressly indicated otherwise by statute or rule, includes any reliable form of communication.

(22) "Site-control agreement" means an agreement, however denominated and regardless of its form or of the parties to it, that has the effect of:

(a) controlling in any way the use and development of the premises upon which a franchisee's business operations are located;

(b) requiring a franchisee to establish or maintain an exclusive dealership facility on the premises upon which the franchisee's business operations are located; or

(c) restricting the ability of the franchisee or, if the franchisee leases the dealership premises, the franchisee's lessor to transfer, sell, lease, develop, redevelop, or change the use of some or all of the dealership premises, whether by sublease, lease, collateral pledge of lease, right of first refusal to purchase or lease, option to purchase or lease, or any similar arrangement.

(23) "Travel trailer," "camping trailer," or "fifth wheel trailer" means a portable vehicle without motive power, designed as a temporary dwelling for travel, recreational, or vacation use that does not require a special highway movement permit when drawn by a self-propelled motor vehicle.

(24) "Written," "write," "in writing," or other variations of those terms shall include all reliable forms of electronic communication.

Amended by Chapter 33, 2010 General Session



Section 103 - Utah Motor Vehicle Franchise Advisory Board -- Creation -- Appointment of members -- Alternate members -- Chair -- Quorum -- Conflict of interest.

(1) There is created within the department the Utah Motor Vehicle Franchise Advisory Board that consists of:

(a) the executive director or the executive director's designee; and

(b) seven members appointed by the executive director, with the concurrence of the governor as follows:

(i) one recreational motor vehicle franchisee;

(ii) three new motor vehicle franchisees from different congressional districts in the state; and

(iii) (A) three members representing motor vehicle franchisors registered by the department pursuant to Section 13-14-105;

(B) three members of the general public, none of whom shall be related to any franchisee; or

(C) three members consisting of any combination of these representatives under this Subsection (1)(b)(iii).

(2) (a) The executive director shall appoint, with the concurrence of the governor, three alternate members, with one alternate from each of the designations set forth in Subsections (1)(b)(i), (1)(b)(ii), and (1)(b)(iii), except that the new motor vehicle franchisee alternate or alternates for the designation under Subsection (1)(b)(ii) may be from any congressional district.

(b) An alternate shall take the place of a regular advisory board member from the same designation at a meeting of the advisory board where that regular advisory board member is absent or otherwise disqualified from participating in the advisory board meeting.

(3) (a) (i) Members of the advisory board appointed under Subsections (1)(b) and (2) are appointed for a term of four years.

(ii) No specific term applies to the executive director or the executive director's designee.

(b) The executive director may adjust the term of members who were appointed to the advisory board prior to July 1, 2001, by extending the unexpired term of a member for up to two additional years in order to insure that approximately half of the members are appointed every two years.

(c) In the event of a vacancy on the advisory board of a member appointed under Subsection (1)(b) or (2), the executive director with the concurrence of the governor, shall appoint an individual to complete the unexpired term of the member whose office is vacant.

(d) A member may not be appointed to more than two consecutive terms.

(4) (a) The executive director or the executive director's designee is the chair of the advisory board.

(b) The department shall keep a record of all hearings, proceedings, transactions, communications, and recommendations of the advisory board.

(5) (a) Four or more members of the advisory board constitute a quorum for the transaction of business.

(b) The action of a majority of a quorum present is considered the action of the advisory board.

(6) (a) A member of the advisory board may not participate as a board member in a proceeding or hearing:

(i) involving the member’s licensed business or employer; or

(ii) when a member, a member’s business or family, or employer has a pecuniary interest in the outcome or other conflict of interest concerning an issue before the advisory board.

(b) If a member of the advisory board is disqualified under Subsection (6)(a), the executive director shall select the appropriate alternate member to act on the issue before the advisory board as provided in Subsection (2).

(7) Except for the executive director or the executive director's designee, an individual may not be appointed or serve on the advisory board while holding any other elective or appointive state or federal office.

(8) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(9) The department shall provide necessary staff support to the advisory board.

Amended by Chapter 286, 2010 General Session



Section 104 - Powers and duties of the advisory board and the executive director.

(1) (a) Except as provided in Subsection 13-14-106(3), the advisory board shall make recommendations to the executive director on the administration and enforcement of this chapter, including adjudicative and rulemaking proceedings.

(b) The executive director shall:

(i) consider the advisory board's recommendations; and

(ii) issue any final decision by the department.

(2) The executive director, in consultation with the advisory board, shall make rules for the administration of this chapter in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(3) (a) An adjudicative proceeding under this chapter shall be conducted in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

(b) In an adjudicative proceeding under this chapter, any order issued by the executive director:

(i) shall comply with Section 63G-4-208, whether the proceeding is a formal or an informal adjudicative proceeding under Title 63G, Chapter 4, Administrative Procedures Act; and

(ii) if the order modifies or rejects a finding of fact in a recommendation from the advisory board, shall be made on the basis of information learned from the executive director's:

(A) personal attendance at the hearing; or

(B) review of the record developed at the hearing.

(4) The executive director's decision under this section shall be made available to the public.

Amended by Chapter 362, 2008 General Session

Amended by Chapter 382, 2008 General Session



Section 105 - Registration -- Fees.

(1) A franchisee or franchisor doing business in this state shall:

(a) annually register or renew its registration with the department in a manner established by the department; and

(b) pay an annual registration fee in an amount determined by the department in accordance with Sections 13-1-2 and 63J-1-504.

(2) The department shall register or renew the registration of a franchisee or franchisor if the franchisee or franchisor complies with this chapter and rules made by the department under this chapter.

(3) A franchisee or franchisor registered under this section shall comply with this chapter and any rules made by the department under this chapter including any amendments to this chapter or the rules made after a franchisee or franchisor enter into a franchise agreement.

(4) The fee imposed under Subsection (1)(b) shall be collected by the department and deposited into the Commerce Service Account created by Section 13-1-2.

(5) Notwithstanding Subsection (1), an agent, officer, or field or area representative of a franchisor does not need to be registered under this section if the franchisor is registered under this section.

Amended by Chapter 278, 2010 General Session



Section 106 - Administrative proceedings commenced by the agency.

(1) Except as provided in Subsection (3), after a hearing and after receipt of the advisory board's recommendation, if the executive director finds that a person has violated this chapter or any rule made under this chapter, the executive director may:

(a) issue a cease and desist order; and

(b) assess an administrative fine.

(2) (a) In determining the amount and appropriateness of an administrative fine under Subsection (1), the executive director shall consider:

(i) the gravity of the violation;

(ii) any history of previous violations; and

(iii) any attempt made by the person to retaliate against another person for seeking relief under this chapter or other federal or state law relating to the motor vehicle industry.

(b) In addition to any other action permitted under Subsection (1), the department may file an action with a court seeking to enforce the executive director's order and pursue the executive director's assessment of a fine in an amount not to exceed $5,000 for each day a person violates an order of the executive director.

(3) (a) In addition to the grounds for issuing an order on an emergency basis listed in Subsection 63G-4-502(1), the executive director may issue an order on an emergency basis if the executive director determines that irreparable damage is likely to occur if immediate action is not taken.

(b) In issuing an emergency order under Subsection (3)(a) the executive director shall comply with the requirements of Subsections 63G-4-502(2) and (3).

Amended by Chapter 382, 2008 General Session



Section 107 - Administrative proceedings -- Request for agency action.

(1) (a) A person may commence an adjudicative proceeding in accordance with this chapter and Title 63G, Chapter 4, Administrative Procedures Act to:

(i) remedy a violation of this chapter;

(ii) obtain approval of an act regulated by this chapter; or

(iii) obtain any determination that this chapter specifically authorizes that person to request.

(b) A person shall commence an adjudicative proceeding by filing a request for agency action in accordance with Section 63G-4-201.

(2) After receipt of the advisory board's recommendation, the executive director shall apportion in a fair and equitable manner between the parties any costs of the adjudicative proceeding, including reasonable attorney fees.

Amended by Chapter 382, 2008 General Session



Section 201 - Prohibited acts by franchisors -- Affiliates -- Disclosures.

(1) A franchisor may not in this state:

(a) except as provided in Subsection (3), require a franchisee to order or accept delivery of any new motor vehicle, part, accessory, equipment, or other item not otherwise required by law that is not voluntarily ordered by the franchisee;

(b) require a franchisee to:

(i) participate monetarily in any advertising campaign; or

(ii) contest, or purchase any promotional materials, display devices, or display decorations or materials;

(c) require a franchisee to change the capital structure of the franchisee’s dealership or the means by or through which the franchisee finances the operation of the franchisee’s dealership, if the dealership at all times meets reasonable capital standards determined by and applied in a nondiscriminatory manner by the franchisor;

(d) require a franchisee to refrain from participating in the management of, investment in, or acquisition of any other line of new motor vehicles or related products, if the franchisee:

(i) maintains a reasonable line of credit for each make or line of vehicles; and

(ii) complies with reasonable capital and facilities requirements of the franchisor;

(e) require a franchisee to prospectively agree to a release, assignment, novation, waiver, or estoppel that would:

(i) relieve a franchisor from any liability, including notice and hearing rights imposed on the franchisor by this chapter; or

(ii) require any controversy between the franchisee and a franchisor to be referred to a third party if the decision by the third party would be binding;

(f) require a franchisee to change the location of the principal place of business of the franchisee’s dealership or make any substantial alterations to the dealership premises, if the change or alterations would be unreasonable or cause the franchisee to lose control of the premises or impose any other unreasonable requirement related to the facilities or premises;

(g) coerce or attempt to coerce a franchisee to join, contribute to, or affiliate with an advertising association;

(h) require, coerce, or attempt to coerce a franchisee to enter into an agreement with the franchisor or do any other act that is unfair or prejudicial to the franchisee, by threatening to cancel a franchise agreement or other contractual agreement or understanding existing between the franchisor and franchisee;

(i) adopt, change, establish, enforce, modify, or implement a plan or system for the allocation, scheduling, or delivery of new motor vehicles, parts, or accessories to its franchisees so that the plan or system is not fair, reasonable, and equitable, including a plan or system that imposes a vehicle sales objective, goal, or quota on a franchisee, or that evaluates a franchisee's sales effectiveness or overall sales performance, without providing a reasonable opportunity for the franchisee to acquire the necessary vehicles in a timely manner from the franchisor on commercially reasonable terms;

(j) increase the price of any new motor vehicle that the franchisee has ordered from the franchisor and for which there exists at the time of the order a bona fide sale to a retail purchaser if the order was made prior to the franchisee’s receipt of an official written price increase notification;

(k) fail to indemnify and hold harmless its franchisee against any judgment for damages or settlement approved in writing by the franchisor:

(i) including court costs and attorney fees arising out of actions, claims, or proceedings including those based on:

(A) strict liability;

(B) negligence;

(C) misrepresentation;

(D) express or implied warranty;

(E) revocation as described in Section 70A-2-608; or

(F) rejection as described in Section 70A-2-602; and

(ii) to the extent the judgment or settlement relates to alleged defective or negligent actions by the franchisor;

(l) threaten or coerce a franchisee to waive or forbear its right to protest the establishment or relocation of a same line-make franchisee in the relevant market area of the affected franchisee;

(m) fail to ship monthly to a franchisee, if ordered by the franchisee, the number of new motor vehicles of each make, series, and model needed by the franchisee to achieve a percentage of total new vehicle sales of each make, series, and model equitably related to the total new vehicle production or importation being achieved nationally at the time of the order by each make, series, and model covered under the franchise agreement;

(n) require or otherwise coerce a franchisee to under-utilize the franchisee’s existing dealer facility or facilities, including by:

(i) requiring or otherwise coercing a franchisee to exclude or remove from the franchisee's facility operations the selling or servicing of a line-make of vehicles for which the franchisee has a franchise agreement to utilize the facilities; or

(ii) prohibiting the franchisee from locating, relocating, or occupying a franchise or line-make in an existing facility owned or occupied by the franchisee that includes the selling or servicing of another franchise or line-make at the facility provided that the franchisee gives the franchisor written notice of the franchise co-location;

(o) fail to include in any franchise agreement or other agreement governing a franchisee's ownership of a dealership or a franchisee's conduct of business under a franchise the following language or language to the effect that: "If any provision in this agreement contravenes the laws or regulations of any state or other jurisdiction where this agreement is to be performed, or provided for by such laws or regulations, the provision is considered to be modified to conform to such laws or regulations, and all other terms and provisions shall remain in full force.";

(p) engage in the distribution, sale, offer for sale, or lease of a new motor vehicle to purchasers who acquire the vehicle in this state except through a franchisee with whom the franchisor has established a written franchise agreement, if the franchisor’s trade name, trademark, service mark, or related characteristic is an integral element in the distribution, sale, offer for sale, or lease;

(q) engage in the distribution or sale of a recreational vehicle that is manufactured, rented, sold, or offered for sale in this state without being constructed in accordance with the standards set by the American National Standards Institute for recreational vehicles and evidenced by a seal or plate attached to the vehicle;

(r) except as provided in Subsection (2), authorize or permit a person to perform warranty service repairs on motor vehicles, except warranty service repairs:

(i) by a franchisee with whom the franchisor has entered into a franchise agreement for the sale and service of the franchisor’s motor vehicles; or

(ii) on owned motor vehicles by a person or government entity who has purchased new motor vehicles pursuant to a franchisor's fleet discount program;

(s) fail to provide a franchisee with a written franchise agreement;

(t) (i) except as provided in Subsection (1)(t)(ii) and notwithstanding any other provisions of this chapter:

(A) unreasonably fail or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make;

(B) unreasonably require a dealer to:

(I) pay any extra fee, remodel, renovate, recondition the dealer's existing facilities; or

(II) purchase unreasonable advertising displays or other materials as a prerequisite to receiving a model or series of vehicles;

(ii) notwithstanding Subsection (1)(t)(i), a recreational vehicle franchisor may split a line-make between motor home and travel trailer products;

(u) except as provided in Subsection (6), directly or indirectly:

(i) own an interest in a new motor vehicle dealer or dealership;

(ii) operate or control a new motor vehicle dealer or dealership;

(iii) act in the capacity of a new motor vehicle dealer, as defined in Section 13-14-102; or

(iv) operate a motor vehicle service facility;

(v) fail to timely pay for all reimbursements to a franchisee for incentives and other payments made by the franchisor;

(w) directly or indirectly influence or direct potential customers to franchisees in an inequitable manner, including:

(i) charging a franchisee a fee for a referral regarding a potential sale or lease of any of the franchisee's products or services in an amount exceeding the actual cost of the referral;

(ii) giving a customer referral to a franchisee on the condition that the franchisee agree to sell the vehicle at a price fixed by the franchisor; or

(iii) advising a potential customer as to the amount that the potential customer should pay for a particular product;

(x) fail to provide comparable delivery terms to each franchisee for a product of the franchisor, including the time of delivery after the placement of an order by the franchisee;

(y) if personnel training is provided by the franchisor to its franchisees, unreasonably fail to make that training available to each franchisee on proportionally equal terms;

(z) condition a franchisee's eligibility to participate in a sales incentive program on the requirement that a franchisee use the financing services of the franchisor or a subsidiary or affiliate of the franchisor for inventory financing;

(aa) make available for public disclosure, except with the franchisee's permission or under subpoena or in any administrative or judicial proceeding in which the franchisee or the franchisor is a party, any confidential financial information regarding a franchisee, including:

(i) monthly financial statements provided by the franchisee;

(ii) the profitability of a franchisee; or

(iii) the status of a franchisee's inventory of products;

(bb) use any performance standard, incentive program, or similar method to measure the performance of franchisees unless the standard or program:

(i) is designed and administered in a fair, reasonable, and equitable manner;

(ii) if based upon a survey, utilizes an actuarially generally acceptable, valid sample; and

(iii) is, upon request by a franchisee, disclosed and explained in writing to the franchisee, including:

(A) how the standard or program is designed;

(B) how the standard or program will be administered; and

(C) the types of data that will be collected and used in the application of the standard or program;

(cc) other than sales to the federal government, directly or indirectly, sell, lease, offer to sell, or offer to lease, a new motor vehicle or any motor vehicle owned by the franchisor, except through a franchised new motor vehicle dealer;

(dd) compel a franchisee, through a finance subsidiary, to agree to unreasonable operating requirements, except that this Subsection (1)(dd) may not be construed to limit the right of a financing subsidiary to engage in business practices in accordance with the usage of trade in retail and wholesale motor vehicle financing;

(ee) condition the franchisor's participation in co-op advertising for a product category on the franchisee's participation in any program related to another product category or on the franchisee's achievement of any level of sales in a product category other than that which is the subject of the co-op advertising;

(ff) except as provided in Subsections (7) through (9), discriminate against a franchisee in the state in favor of another franchisee of the same line-make in the state:

(i) by selling or offering to sell a new motor vehicle to one franchisee at a higher actual price, including the price for vehicle transportation, than the actual price at which the same model similarly equipped is offered to or is made available by the franchisor to another franchisee in the state during a similar time period;

(ii) except as provided in Subsection (8), by using a promotional program or device or an incentive, payment, or other benefit, whether paid at the time of the sale of the new motor vehicle to the franchisee or later, that results in the sale of or offer to sell a new motor vehicle to one franchisee in the state at a higher price, including the price for vehicle transportation, than the price at which the same model similarly equipped is offered or is made available by the franchisor to another franchisee in the state during a similar time period;

(iii) except as provided in Subsection (9), by failing to provide or direct a lead in a fair, equitable, and timely manner; or

(iv) if the franchisee complies with any reasonable requirement concerning the sale of new motor vehicles, by using or considering the performance of any of its franchisees located in this state relating to the sale of the franchisor's new motor vehicles in determining the:

(A) dealer's eligibility to purchase program, certified, or other used motor vehicles from the franchisor;

(B) volume, type, or model of program, certified, or other used motor vehicles the dealer is eligible to purchase from the franchisor;

(C) price of any program, certified, or other used motor vehicles that the dealer is eligible to purchase from the franchisor; or

(D) availability or amount of any discount, credit, rebate, or sales incentive the dealer is eligible to receive from the manufacturer for the purchase of any program, certified, or other motor vehicle offered for sale by the franchisor;

(gg) (i) take control over funds owned or under the control of a franchisee based on the findings of a warranty audit or sales incentive audit unless the following conditions are satisfied:

(A) the franchisor fully identifies in writing the basis for the franchisor's claim or charge back arising from the audit, including notifying the franchisee that the franchisee has 20 days from the day on which the franchisee receives the franchisor's claim or charge back to assert a protest in writing to the franchisor identifying the basis for the protest;

(B) the franchisee's protest shall inform the franchisor that the protest shall be submitted to a mediator in the state who is identified by name and address in the franchisee's notice to the franchisor;

(C) if mediation is requested under Subsection (1)(gg)(i)(B), mediation shall occur no later than 30 days after the day on which the franchisor receives the franchisee's protest of a claim or charge back;

(D) if mediation does not lead to a resolution of the protest, the protest shall be set for binding arbitration in the same venue in which the mediation occurred;

(E) binding arbitration under Subsection (1)(gg)(i)(D) shall be conducted:

(I) by an arbitrator mutually agreed upon by the franchisor and the franchisee; and

(II) on a date mutually agreed upon by the franchisor and the franchisee, but shall be held no later than 90 days after the franchisor's receipt of the franchisee's notice of protest;

(F) this Subsection (1)(gg)(i) applies exclusively to warranty audits and sales incentive audits;

(G) Subsections (1)(gg)(i)(A) through (E) do not apply if the franchisor reasonably believes that the amount of the claim or charge back is related to a fraudulent act by the franchisee; and

(H) the costs of the mediator or arbitrator instituted under this Subsection (1)(gg) shall be shared equally by the franchisor and the franchisee; or

(ii) require a franchisee to execute a written waiver of the requirements of Subsection (1)(gg)(i);

(hh) coerce, or attempt to coerce a franchisee to purchase or sell an aftermarket product manufactured by the franchisor, or obtained by the franchisor for resale from a third-party supplier and the franchisor or its affiliate derives a financial benefit from the franchisee's sale or purchase of the aftermarket product as a condition to obtaining preferential status from the franchisor;

(ii) through an affiliate, take any action that would otherwise be prohibited under this chapter;

(jj) impose any fee, surcharge, or other charge on a franchisee designed to recover the cost of a warranty repair for which the franchisee is paid by the franchisor;

(kk) directly or indirectly condition any of the following actions on the willingness of a franchisee, prospective new franchisee, or owner of an interest in a dealership facility to enter into a site-control agreement:

(i) the awarding of a franchise to a prospective new franchisee;

(ii) the addition of a line-make or franchise to an existing franchisee;

(iii) the renewal of an existing franchisee's franchise;

(iv) the approval of the relocation of an existing franchisee's dealership facility, unless the franchisor pays, and the franchisee voluntarily accepts, additional specified cash consideration to facilitate the relocation; or

(v) the approval of the sale or transfer of a franchise's ownership, unless the franchisor pays, and the buyer voluntarily accepts, additional specified cash consideration to facilitate the sale or transfer;

(ll) subject to Subsection (11), deny a franchisee the right to return any or all parts or accessories that:

(i) were specified for and sold to the franchisee under an automated ordering system required by the franchisor; and

(ii) (A) are in good, resalable condition; and

(B) (I) the franchisee received within the previous 12 months; or

(II) are listed in the current parts catalog;

(mm) subject to Subsection (12), obtain from a franchisee a waiver of a franchisee's right, by threatening:

(i) to impose a detriment upon the franchisee's business; or

(ii) to withhold any entitlement, benefit, or service:

(A) to which the franchisee is entitled under a franchise agreement, contract, statute, rule, regulation, or law; or

(B) that has been granted to more than one other franchisee of the franchisor in the state;

(nn) coerce a franchisee to establish, or provide by agreement, program, or incentive provision that a franchisee must establish, a price at which the franchisee is required to sell a product or service that is:

(i) sold in connection with the franchisee's sale of a motor vehicle; and

(ii) (A) in the case of a product, not manufactured, provided, or distributed by the franchisor or an affiliate; or

(B) in the case of a service, not provided by the franchisor or an affiliate;

(oo) except as necessary to comply with a health or safety law, or to comply with a technology requirement compliance with which is necessary to sell or service a motor vehicle that the franchisee is authorized or licensed by the franchisor to sell or service, coerce or require a franchisee, through a penalty or other detriment to the franchisee's business, to:

(i) construct a new dealer facility or materially alter or remodel an existing dealer facility before the date that is 10 years after the date the construction of the new dealer facility at that location was completed, if the construction substantially complied with the franchisor's brand image standards or plans that the franchisor provided or approved; or

(ii) materially alter or remodel an existing dealer facility before the date that is 10 years after the date the previous alteration or remodeling at that location was completed, if the previous alteration or remodeling substantially complied with the franchisor's brand image standards or plans that the franchisor provided or approved; or

(pp) notwithstanding the terms of a franchise agreement providing otherwise and subject to Subsection (14):

(i) coerce or require a franchisee, including by agreement, program, or incentive provision, to purchase a good or service, relating to a facility construction, alteration, or remodel, from a vendor that a franchisor or its affiliate selects, identifies, or designates, without allowing the franchisee, after consultation with the franchisor, to obtain a like good or service of substantially similar quality from a vendor that the franchisee chooses; or

(ii) coerce or require a franchisee, including by agreement, program, or incentive provision, to lease a sign or other franchisor image element from the franchisor or an affiliate without providing the franchisee the right to purchase a sign or other franchisor image element of like kind and quality from a vendor that the franchisee chooses.

(2) Notwithstanding Subsection (1)(r), a franchisor may authorize or permit a person to perform warranty service repairs on motor vehicles if the warranty services is for a franchisor of recreational vehicles.

(3) Subsection (1)(a) does not prevent the franchisor from requiring that a franchisee carry a reasonable inventory of:

(a) new motor vehicle models offered for sale by the franchisor; and

(b) parts to service the repair of the new motor vehicles.

(4) Subsection (1)(d) does not prevent a franchisor from requiring that a franchisee maintain separate sales personnel or display space.

(5) Upon the written request of any franchisee, a franchisor shall disclose in writing to the franchisee the basis on which new motor vehicles, parts, and accessories are allocated, scheduled, and delivered among the franchisor's dealers of the same line-make.

(6) (a) A franchisor may engage in any of the activities listed in Subsection (1)(u), for a period not to exceed 12 months if:

(i) (A) the person from whom the franchisor acquired the interest in or control of the new motor vehicle dealership was a franchised new motor vehicle dealer; and

(B) the franchisor's interest in the new motor vehicle dealership is for sale at a reasonable price and on reasonable terms and conditions; or

(ii) the franchisor is engaging in the activity listed in Subsection (1)(u) for the purpose of broadening the diversity of its dealer body and facilitating the ownership of a new motor vehicle dealership by a person who:

(A) is part of a group that has been historically underrepresented in the franchisor's dealer body;

(B) would not otherwise be able to purchase a new motor vehicle dealership;

(C) has made a significant investment in the new motor vehicle dealership which is subject to loss;

(D) has an ownership interest in the new motor vehicle dealership; and

(E) operates the new motor vehicle dealership under a plan to acquire full ownership of the dealership within a reasonable period of time and under reasonable terms and conditions.

(b) After receipt of the advisory board's recommendation, the executive director may, for good cause shown, extend the time limit set forth in Subsection (6)(a) for an additional period not to exceed 12 months.

(c) A franchisor who was engaged in any of the activities listed in Subsection (1)(u) in this state prior to May 1, 2000, may continue to engage in that activity, but may not expand that activity to acquire an interest in any other new motor vehicle dealerships or motor vehicle service facilities after May 1, 2000.

(d) Notwithstanding Subsection (1)(u), a franchisor may own, operate, or control a new motor vehicle dealership trading in a line-make of motor vehicle if:

(i) as to that line-make of motor vehicle, there are no more than four franchised new motor vehicle dealerships licensed and in operation within the state as of January 1, 2000;

(ii) the franchisor does not own directly or indirectly, more than a 45% interest in the dealership;

(iii) at the time the franchisor first acquires ownership or assumes operation or control of the dealership, the distance between the dealership thus owned, operated, or controlled and the nearest unaffiliated new motor vehicle dealership trading in the same line-make is not less than 150 miles;

(iv) all the franchisor's franchise agreements confer rights on the franchisee to develop and operate as many dealership facilities as the franchisee and franchisor shall agree are appropriate within a defined geographic territory or area; and

(v) as of January 1, 2000, no fewer than half of the franchisees of the line-make within the state own and operate two or more dealership facilities in the geographic area covered by the franchise agreement.

(7) Subsection (1)(ff) does not apply to recreational vehicles.

(8) Subsection (1)(ff)(ii) does not prohibit a promotional or incentive program that is functionally available to all competing franchisees of the same line-make in the state on substantially comparable terms.

(9) Subsection (1)(ff)(iii) may not be construed to:

(a) permit provision of or access to customer information that is otherwise protected from disclosure by law or by contract between a franchisor and a franchisee; or

(b) require a franchisor to disregard the preference volunteered by a potential customer in providing or directing a lead.

(10) Subsection (1)(ii) does not limit the right of an affiliate to engage in business practices in accordance with the usage of trade in which the affiliate is engaged.

(11) (a) Subsection (1)(ll) does not apply to parts or accessories that the franchisee ordered and purchased outside of an automated parts ordering system required by the franchisor.

(b) In determining whether parts or accessories in a franchisee's inventory were specified and sold under an automated ordering system required by the franchisor, the parts and accessories in the franchisee's inventory are presumed to be the most recent parts and accessories that the franchisor sold to the franchisee.

(12) (a) Subsection (1)(mm) does not apply to a good faith settlement of a dispute, including a dispute relating to contract negotiations, in which the franchisee gives a waiver in exchange for fair consideration in the form of a benefit conferred on the franchisee.

(b) Subsection (12)(a) may not be construed to defeat a franchisee's claim that a waiver has been obtained in violation of Subsection (1)(mm).

(13) (a) As used in Subsection (1)(oo):

(i) "Materially alter":

(A) means to make a material architectural, structural, or aesthetic alteration; and

(B) does not include routine maintenance, such as interior painting, reasonably necessary to keep a dealership facility in attractive condition.

(ii) "Penalty or other detriment" does not include a payment under an agreement, incentive, or program that is offered to but declined or not accepted by a franchisee, even if a similar payment is made to another franchisee in the state that chooses to participate in the agreement, incentive, or program.

(b) Subsection (1)(oo) does not apply to:

(i) a program that provides a lump sum payment to assist a franchisee to make a facility improvement or to pay for a sign or a franchisor image element, if the payment is not dependent on the franchisee selling or purchasing a specific number of new vehicles;

(ii) a program that is in effect on May 8, 2012, with more than one franchisee in the state or to a renewal or modification of the program;

(iii) a program that provides reimbursement to a franchisee on reasonable, written terms for a substantial portion of the franchisee's cost of making a facility improvement or installing signage or a franchisor image element; or

(iv) a written agreement between a franchisor and franchisee, in effect before May 8, 2012, under which a franchisee agrees to construct a new dealer facility.

(14) (a) Subsection (1)(pp)(i) does not apply to:

(i) signage purchased by a franchisee in which the franchisor has an intellectual property right; or

(ii) a good used in a facility construction, alteration, or remodel that is:

(A) a moveable interior display that contains material subject to a franchisor's intellectual property right; or

(B) specifically eligible for reimbursement of over one-half its cost pursuant to a franchisor or distributor program or incentive granted to the franchisee on reasonable, written terms.

(b) Subsection (1)(pp)(ii) may not be construed to allow a franchisee to:

(i) impair or eliminate a franchisor's intellectual property right; or

(ii) erect or maintain a sign that does not conform to the franchisor's reasonable fabrication specifications and intellectual property usage guidelines.

Amended by Chapter 186, 2012 General Session



Section 202 - Sale or transfer of ownership.

(1) (a) The franchisor shall give effect to the change in a franchise agreement as a result of an event listed in Subsection (1)(b):

(i) subject to Subsection 13-14-305(2)(b); and

(ii) unless exempted under Subsection (2).

(b) The franchisor shall give effect to the change in a franchise agreement pursuant to Subsection (1)(a) for the:

(i) sale of a dealership;

(ii) contract for sale of a dealership;

(iii) transfer of ownership of a franchisee’s dealership by:

(A) sale;

(B) transfer of the business; or

(C) stock transfer; or

(iv) change in the executive management of the franchisee’s dealership.

(2) A franchisor is exempted from the requirements of Subsection (1) if:

(a) the transferee is denied, or would be denied, a new motor vehicle franchisee's license pursuant to Title 41, Chapter 3, Motor Vehicle Business Regulation Act; or

(b) the proposed sale or transfer of the business or change of executive management will be substantially detrimental to the distribution of franchisor's new motor vehicles or to competition in the relevant market area, provided that the franchisor has given written notice to the franchisee within 60 days following receipt by the franchisor of the following:

(i) a copy of the proposed contract of sale or transfer executed by the franchisee and the proposed transferee;

(ii) a completed copy of the franchisor's written application for approval of the change in ownership or executive management, if any, including the information customarily required by the franchisor; and

(iii) (A) a written description of the business experience of the executive management of the transferee in the case of a proposed sale or transfer of the franchisee's business; or

(B) a written description of the business experience of the person involved in the proposed change of the franchisee's executive management in the case of a proposed change of executive management.

(3) For purposes of this section, the refusal by the franchisor to accept a proposed transferee is presumed to be unreasonable and undertaken without good cause if the proposed franchisee:

(a) is of good moral character; and

(b) otherwise meets the written, reasonable, and uniformly applied standards or qualifications, if any, of the franchisor relating to the business experience of executive management and financial capacity to operate and maintain the dealership required by the franchisor of its franchisees.

(4) (a) If after receipt of the written notice from the franchisor described in Subsection (1) the franchisee objects to the franchisor's refusal to accept the proposed sale or transfer of the business or change of executive management, the franchisee may file an application for a hearing before the advisory board up to 60 days from the date of receipt of the notice.

(b) After a hearing and the executive director's receipt of the advisory board's recommendation, the executive director shall determine, and enter an order providing that:

(i) the proposed transferee or change in executive management:

(A) shall be approved; or

(B) may not be approved for specified reasons; or

(ii) a proposed transferee or change in executive management is approved if specific conditions are timely satisfied.

(c) (i) The franchisee shall have the burden of proof with respect to all issues raised by the franchisee's application for a hearing as provided in this section.

(ii) During the pendency of the hearing, the franchise agreement shall continue in effect in accordance with its terms.

(d) The advisory board and the executive director shall expedite, upon written request, any determination sought under this section.

Amended by Chapter 249, 2005 General Session



Section 203 - Succession to franchise.

(1) (a) A successor, including a family member of a deceased or incapacitated franchisee, who is designated by the franchisee may succeed the franchisee in the ownership and operation of the dealership under the existing franchise agreement if:

(i) the designated successor gives the franchisor written notice of an intent to succeed to the rights of the deceased or incapacitated franchisee in the franchise agreement within 180 days after the franchisee's death or incapacity;

(ii) the designated successor agrees to be bound by all of the terms and conditions of the franchise agreement; and

(iii) the designated successor meets the criteria generally applied by the franchisor in qualifying franchisees.

(b) A franchisor may refuse to honor the existing franchise agreement with the designated successor only for good cause.

(2) The franchisor may request in writing from a designated successor the personal and financial data that is reasonably necessary to determine whether the existing franchise agreement should be honored. The designated successor shall supply the personal and financial data promptly upon the request.

(3) (a) If a franchisor believes that good cause exists for refusing to honor the requested succession, the franchisor shall serve upon the designated successor notice of its refusal to approve the succession, within 60 days after the later of:

(i) receipt of the notice of the designated successor's intent to succeed the franchisee in the ownership and operation of the dealership; or

(ii) receipt of the requested personal and financial data.

(b) Failure to serve the notice pursuant to Subsection (3)(a) is considered approval of the designated successor and the franchise agreement is considered amended to reflect the approval of the succession the day following the last day the franchisor can serve notice under Subsection (3)(a).

(4) The notice of the franchisor provided in Subsection (3) shall:

(a) state the specific grounds for the refusal to approve the succession; and

(b) that discontinuance of the franchise agreement shall take effect not less than 180 days after the date the notice of refusal is served unless the proposed successor files an application for hearing under Subsection (6).

(5) (a) This section does not prevent a franchisee from designating a person as the successor by written instrument filed with the franchisor.

(b) If a franchisee files an instrument under Subsection (5)(a), the instrument governs the succession rights to the management and operation of the dealership subject to the designated successor satisfying the franchisor's qualification requirements as described in this section.

(6) (a) If a franchisor serves a notice of refusal to a designated successor pursuant to Subsection (3), the designated successor may, within the 180-day period provided in Subsection (4), file with the advisory board an application for a hearing and a determination by the executive director regarding whether good cause exists for the refusal.

(b) If application for a hearing is timely filed, the franchisor shall continue to honor the franchise agreement until after:

(i) the requested hearing has been concluded;

(ii) a decision is rendered by the executive director; and

(iii) the applicable appeal period has expired following a decision by the executive director.

Amended by Chapter 249, 2005 General Session



Section 204 - Franchisor's obligations related to service -- Franchisor audits -- Time limits.

(1) Each franchisor shall specify in writing to each of its franchisees licensed as a new motor vehicle dealer in this state:

(a) the franchisee's obligations for new motor vehicle preparation, delivery, and warranty service on its products;

(b) the schedule of compensation to be paid to the franchisee for parts, work, and service; and

(c) the time allowance for the performance of work and service.

(2) (a) The schedule of compensation described in Subsection (1) shall include reasonable compensation for diagnostic work, as well as repair service, parts, and labor.

(b) Time allowances described in Subsection (1) for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed.

(3) (a) In the determination of what constitutes reasonable compensation under this section, the principal factor to be considered is the prevailing wage rates being paid by franchisees in the relevant market area in which the franchisee is doing business.

(b) Compensation of the franchisee for warranty service work may not be less than the amount charged by the franchisee for like parts and service to retail or fleet customers, if the amounts are reasonable. In the case of a recreational vehicle franchisee, reimbursement for parts used in the performance of warranty repairs, including those parts separately warranted directly to the consumer by a recreational vehicle parts supplier, may not be less than the franchisee's cost plus 20%. For purposes of this Subsection (3)(b), the term "cost" shall be that same price paid by a franchisee to a franchisor or supplier for the part when the part is purchased for a nonwarranty repair.

(4) A franchisor may not fail to:

(a) perform any warranty obligation;

(b) include in written notices of franchisor's recalls to new motor vehicle owners and franchisees the expected date by which necessary parts and equipment will be available to franchisees for the correction of the defects; or

(c) compensate any of the franchisees for repairs effected by the recall.

(5) If a franchisor disallows a franchisee's claim for a defective part, alleging that the part is not defective, the franchisor at its option shall:

(a) return the part to the franchisee at the franchisor's expense; or

(b) pay the franchisee the cost of the part.

(6) (a) A claim made by a franchisee pursuant to this section for labor and parts shall be paid within 30 days after its approval.

(b) A claim shall be either approved or disapproved by the franchisor within 30 days after receipt of the claim on a form generally used by the franchisor and containing the generally required information. Any claim not specifically disapproved of in writing within 30 days after the receipt of the form is considered to be approved and payment shall be made within 30 days.

(7) Warranty service audits of franchisee records may be conducted by the franchisor on a reasonable basis.

(8) A franchisee's claim for warranty compensation may be denied only if:

(a) the franchisee's claim is based on a nonwarranty repair;

(b) the franchisee lacks material documentation for the claim;

(c) the franchisee fails to comply materially with specific substantive terms and conditions of the franchisor's warranty compensation program; or

(d) the franchisor has a bona fide belief based on competent evidence that the franchisee's claim is intentionally false, fraudulent, or misrepresented.

(9) (a) Any charge backs for warranty parts or service compensation and service incentives shall only be enforceable for the six-month period immediately following the date the payment for warranty reimbursement was made by the franchisor.

(b) Except as provided in Subsection (9)(c), all charge backs levied by a franchisor for sales compensation or sales incentives arising out of the sale or lease of a motor vehicle sold or leased by a franchisee shall be compensable only if written notice of the charge back is received by the franchisee within six months immediately following the sooner of:

(i) the date when the sales incentive program terminates; or

(ii) the date when payment for the sales compensation or sales incentive was made by the franchisor to the franchisee.

(c) (i) Upon an audit, the franchisor shall provide the franchisee automated or written notice explaining the amount of and reason for a charge back.

(ii) A franchisee may respond in writing within 30 days after the notice under Subsection (9)(c)(i) to:

(A) explain a deficiency; or

(B) provide materials or information to correct and cure compliance with a provision that is a basis for a charge back.

(d) A charge back:

(i) may not be based on a nonmaterial error that is clerical in nature; and

(ii) (A) shall be based on one or more specific instances of material noncompliance with the franchisor's warranty compensation program or sales incentive program; and

(B) may not be extrapolated from a sampling of warranty claims or sales incentive claims.

(e) The time limitations of this Subsection (9) do not preclude charge backs for any fraudulent claim that was previously paid.

Amended by Chapter 33, 2010 General Session



Section 205 - Liability for damages to motor vehicles in transit -- Disclosure required.

(1) (a) A franchisee is solely liable for damage to a new motor vehicle after delivery by and acceptance from the carrier.

(b) A delivery receipt or bill of lading, or similar document, signed by a franchisee is evidence of a franchisee's acceptance of a new motor vehicle.

(2) A franchisor is liable for all damage to a motor vehicle before delivery to and acceptance by the franchisee, including that time in which the vehicle is in the control of a carrier or transporter.

(3) (a) A franchisor shall disclose to the franchisee any repairs made prior to delivery, except a recreational vehicle franchisor shall disclose to a recreational vehicle franchisee any repair made to the vehicle prior to delivery only if:

(i) the cost of the repair exceeds 3% of the manufacturer's wholesale price, as measured by retail repair costs; or

(ii) the repair is to the exterior sidewalls or roof of the vehicle, and repairs total over $500.

(b) Replacement of a recreational vehicle's glass, tires, wheels, audio equipment, in-dash components, instrument panels, appliances, furniture, and components other than built-in cabinetry contained in the vehicle's living quarters, is not considered a repair under this subsection if the component replaced has been replaced with original manufacturers parts and materials.

(4) Notwithstanding Subsections (1), (2), and (3), the franchisee is liable for damage to a new motor vehicle after delivery to the carrier or transporter if the franchisee selected:

(a) the method and mode of transportation; and

(b) the carrier or transporter.

Amended by Chapter 162, 1997 General Session



Section 206 - Site-control agreements.

(1) A site-control agreement entered into on or after May 11, 2010:

(a) may be voluntarily terminated by a franchisee, subject to Subsection (2)(a); and

(b) terminates immediately upon:

(i) a franchisor's sale, assignment, or other transfer of the right to manufacture or distribute the line-make of vehicles covered by the franchisee's franchise;

(ii) a franchisor's ceasing to manufacture or distribute the line-make of vehicles covered by the franchisee's franchise;

(iii) a franchisor's termination of a franchisee's franchise without cause and against the franchisee's will; or

(iv) the failure of the franchisor or its affiliate to exercise a right of first refusal to purchase the assets or ownership of the franchisee's business when given the opportunity to do so under the franchise or other agreement, subject to the repayment requirements of Subsection (2) if the right of first refusal arises because of the voluntary action of the franchisee.

(2) (a) If a franchisee voluntarily terminates a site-control agreement after the franchisor has paid and the franchisee or other recipient has accepted additional specified cash consideration, the site-control agreement remains valid only until the franchisee or other recipient satisfies the repayment terms specified in Subsection (2)(b).

(b) (i) If the franchisor's additional specified cash consideration was used for the construction of a building or improvement on the property that is the subject of the site-control agreement, the amount of the repayment under Subsection (2)(a):

(A) is based on any repayment terms specified in the site-control agreement, if the parties to the site-control agreement have willingly agreed to the terms; and

(B) may not exceed the market value of the portion of the building or improvement constructed with the additional specified cash consideration paid by the franchisor, after allowing for depreciation based on a market-based depreciation schedule, as determined by an independent appraiser at the request of the franchisee or other recipient.

(ii) If the franchisor's additional specified cash consideration was not used for construction of a building or improvement on the property that is the subject of the site-control agreement, the amount of the repayment under Subsection (2)(a) is an equitable portion of the cash consideration, as determined under any terms specified in the site-control agreement for the equitable repayment following a franchisee's voluntary termination of the agreement.

(c) Immediately upon the repayment under Subsection (2)(b):

(i) the site-control agreement is terminated; and

(ii) the franchisor or other party that is the beneficiary under the site-control agreement shall prepare and deliver to the franchisee a recordable notice of termination of:

(A) the site-control agreement; and

(B) any lien or encumbrance arising because of the site-control agreement and previously recorded against the property that is the subject of the site-control agreement.

Enacted by Chapter 33, 2010 General Session



Section 301 - Termination or noncontinuance of franchise.

(1) Except as provided in Subsection (2), a franchisor may not terminate or refuse to continue a franchise agreement or the rights to sell and service a line-make pursuant to a franchise agreement, whether through termination or noncontinuance of the franchise, termination or noncontinuance of a line-make, or otherwise, unless:

(a) the franchisee has received written notice from the franchisor 60 days before the effective date of termination or noncontinuance setting forth the specific grounds for termination or noncontinuance that are relied on by the franchisor as establishing good cause for the termination or noncontinuance;

(b) the franchisor has good cause for termination or noncontinuance; and

(c) the franchisor is willing and able to comply with Section 13-14-307.

(2) A franchisor may terminate a franchise, without complying with Subsection (1):

(a) if the franchisee’s license as a new motor vehicle dealer is revoked under Title 41, Chapter 3, Motor Vehicle Business Regulation Act; or

(b) upon a mutual written agreement of the franchisor and franchisee.

(3) (a) At any time before the effective date of termination or noncontinuance of the franchise, the franchisee may apply to the advisory board for a hearing on the merits, and following notice to all parties concerned, the hearing shall be promptly held as provided in Section 13-14-304.

(b) A termination or noncontinuance subject to a hearing under Subsection (3)(a) may not become effective until:

(i) final determination of the issue by the executive director; and

(ii) the applicable appeal period has lapsed.

(4) A franchisee may voluntarily terminate its franchise if the franchisee provides written notice to the franchisor at least 30 days prior to the termination.

Amended by Chapter 318, 2009 General Session



Section 302 - Issuance of additional franchises -- Relocation of existing franchisees.

(1) Except as provided in Subsection (6), a franchisor shall provide the notice and documentation required under Subsection (2) if the franchisor seeks to:

(a) enter into a franchise agreement establishing a motor vehicle dealership within a relevant market area where the same line-make is represented by another franchisee; or

(b) relocate an existing motor vehicle franchisee.

(2) (a) If a franchisor seeks to take an action listed Subsection (1), prior to taking the action, the franchisor shall, in writing, notify the advisory board and each franchisee in that line-make in the relevant market area.

(b) The notice required by Subsection (2)(a) shall:

(i) specify the intended action described under Subsection (1);

(ii) specify the good cause on which it intends to rely for the action; and

(iii) be delivered by registered or certified mail or by any form of reliable delivery through which receipt is verifiable.

(3) (a) Except as provided in Subsection (3)(c), the franchisor shall provide to the advisory board and each franchisee in that line-make in the relevant market area the following documents relating to the notice described under Subsection (2):

(i) (A) any aggregate economic data and all existing reports, analyses, or opinions based on the aggregate economic data that were relied on by the franchisor in reaching the decision to proceed with the action described in the notice; and

(B) the aggregate economic data under Subsection (3)(a)(i)(A) includes:

(I) motor vehicle registration data;

(II) market penetration data; and

(III) demographic data;

(ii) written documentation that the franchisor has in its possession that it intends to rely on in establishing good cause under Section 13-14-306 relating to the notice;

(iii) a statement that describes in reasonable detail how the establishment of a new franchisee or the relocation of an existing franchisee will affect the amount of business transacted by other franchisees of the same line-make in the relevant market area, as compared to business available to the franchisees; and

(iv) a statement that describes in reasonable detail how the establishment of a new franchisee or the relocation of an existing franchisee will be beneficial or injurious to the public welfare or public interest.

(b) The franchisor shall provide the documents described under Subsection (3)(a) with the notice required under Subsection (2).

(c) The franchisor is not required to disclose any documents under Subsection (3)(a) if:

(i) the documents would be privileged under the Utah Rules of Evidence;

(ii) the documents contain confidential proprietary information;

(iii) the documents are subject to federal or state privacy laws;

(iv) the documents are correspondence between the franchisor and existing franchisees in that line-make in the relevant market area; or

(v) the franchisor reasonably believes that disclosure of the documents would violate:

(A) the privacy of another franchisee; or

(B) Section 13-14-201.

(4) (a) Within 45 days of receiving notice required by Subsection (2), any franchisee that is required to receive notice under Subsection (2) may protest to the advisory board the establishment or relocation of the dealership.

(b) When a protest is filed, the department shall inform the franchisor that:

(i) a timely protest has been filed;

(ii) a hearing is required;

(iii) the franchisor may not establish or relocate the proposed dealership until the advisory board has held a hearing; and

(iv) the franchisor may not establish or relocate a proposed dealership if the executive director determines that there is not good cause for permitting the establishment or relocation of the dealership.

(5) If multiple protests are filed under Subsection (4), hearings may be consolidated to expedite the disposition of the issue.

(6) Subsections (1) through (5) do not apply to a relocation of an existing or successor dealer to a location that is:

(a) within the same county and less than two aeronautical miles from the existing location of the existing or successor franchisee’s dealership; or

(b) further away from a dealership of a franchisee of the same line-make.

(7) For purposes of this section:

(a) relocation of an existing franchisee’s dealership in excess of two aeronautical miles from its existing location is considered the establishment of an additional franchise in the line-make of the relocating franchise;

(b) the reopening in a relevant market area of a dealership that has not been in operation for one year or more is considered the establishment of an additional motor vehicle dealership; and

(c) (i) except as provided in Subsection (7)(c)(ii), the establishment of a temporary additional place of business by a recreational vehicle franchisee is considered the establishment of an additional motor vehicle dealership; and

(ii) the establishment of a temporary additional place of business by a recreational vehicle franchisee is not considered the establishment of an additional motor vehicle dealership if the recreational vehicle franchisee is participating in a trade show where three or more recreational vehicle dealers are participating.

Amended by Chapter 203, 2011 General Session



Section 302.5 - Application of new franchise process with respect to certain terminated franchises.

(1) As used in this section:

(a) "Covered franchisee":

(i) means a person who was a franchisee under a pre-bankruptcy franchise; and

(ii) is a "covered dealership," as that term is defined in the federal franchise arbitration law.

(b) "Covered franchisor":

(i) means a person who was a franchisor under a pre-bankruptcy franchise; and

(ii) is a "covered manufacturer," as that term is defined in the federal franchise arbitration law.

(c) "Federal franchise arbitration law" means Section 747 of the Consolidated Appropriations Act of 2010, Pub. L. No. 111-117.

(d) "New franchisor":

(i) means a person who is a franchisor of the same line-make as the franchisor under a pre-bankruptcy franchise that has become a terminated franchise; and

(ii) is a "covered manufacturer," as that term is defined in the federal franchise arbitration law.

(e) "Pre-bankruptcy franchise" means a franchise in effect as of October 3, 2008.

(f) "Reinstated franchise" means:

(i) a terminated franchise that a reinstatement order determines should be reinstated, renewed, continued, assigned, or assumed; or

(ii) a franchise that a reinstatement order otherwise determines should be reestablished in or added to the dealer network of a new franchisor in the geographic area where the covered franchisee was located before October 3, 2008.

(g) "Reinstated franchisee" means a covered franchisee:

(i) whose franchise became a terminated franchise with less than 90 days' notice prior to termination; and

(ii) that becomes entitled to a reinstated franchise under a reinstatement order.

(h) "Reinstatement order" means an arbitrator's written determination:

(i) in an arbitration proceeding held under the federal franchise arbitration law; and

(ii) (A) that a terminated franchise should be reinstated, renewed, continued, assigned, or assumed; or

(B) that a covered franchisee should otherwise be reestablished as a franchisee in or added to the dealer network of a new franchisor in the geographic area where the covered franchisee was located before October 3, 2008.

(i) "Terminated franchise" means a covered franchisee's pre-bankruptcy franchise that was terminated or not continued or renewed as a result of a bankruptcy proceeding involving a covered franchisor as the bankruptcy debtor.

(2) The process under Sections 13-14-302, 13-14-304, and 13-14-306 for the issuance of a franchise, including Subsections 13-14-302(4) and (5) and Section 13-14-304 relating to a protest by another franchisee in the line-make in the relevant market area against the establishment or relocation of a franchise, does not apply to a reinstated franchise or reinstated franchisee.

Enacted by Chapter 41, 2010 General Session



Section 303 - Effect of terminating a franchise.

If under Section 13-14-301 the executive director permits a franchisor to terminate or not continue a franchise and prohibits the franchisor from entering into a franchise for the sale of new motor vehicles of a line-make in a relevant market area, the franchisor may not enter into a franchise for the sale of new motor vehicles of that line-make in the specified relevant market area unless the executive director determines, after a recommendation by the advisory board, that there has been a change of circumstances so that the relevant market area at the time of the establishment of the new franchise agreement can reasonably be expected to support the new franchisee.

Amended by Chapter 249, 2005 General Session



Section 304 - Hearing regarding termination, relocation, or establishment of franchises.

(1) (a) Within 10 days of receiving an application from a franchisee under Subsection 13-14-301(3) challenging its franchisor's right to terminate or not continue a franchise, or an application under Section 13-14-302 challenging the establishment or relocation of a franchise, the executive director shall:

(i) enter an order designating the time and place for the hearing; and

(ii) send a copy of the order by certified or registered mail, with return receipt requested, or by any form of reliable delivery through which receipt is verifiable to:

(A) the applicant;

(B) the franchisor; and

(C) if the application involves the establishment of a new franchise or the relocation of an existing dealership, to all franchisees in the relevant market area engaged in the business of offering to sell or lease the same line-make.

(b) A copy of an order mailed under Subsection (1)(a) shall be addressed to the franchisee at the place where the franchisee's business is conducted.

(2) Any person who can establish an interest in the application may intervene as a party to the hearing, whether or not that person receives notice.

(3) Any person may appear and testify on the question of the public interest in the termination or noncontinuation of a franchise or in the establishment of an additional franchise.

(4) (a) (i) Any hearing ordered under Subsection (1) shall be conducted no later than 120 days after the application for hearing is filed.

(ii) A final decision on the challenge shall be made by the executive director no later than 30 days after the hearing.

(b) Failure to comply with the time requirements of Subsection (4)(a) is considered a determination that the franchisor acted with good cause or, in the case of a protest of a proposed establishment or relocation of a dealer, that good cause exists for permitting the proposed additional or relocated new motor vehicle dealer, unless:

(i) the delay is caused by acts of the franchisor or the additional or relocating franchisee; or

(ii) the delay is waived by the parties.

(5) The franchisor has the burden of proof to establish by a preponderance of the evidence that under the provisions of this chapter it should be granted permission to:

(a) terminate or not continue the franchise;

(b) enter into a franchise agreement establishing an additional franchise; or

(c) relocate the dealership of an existing franchisee.

Amended by Chapter 362, 2008 General Session



Section 305 - Evidence to be considered in determining cause to terminate or discontinue.

(1) In determining whether a franchisor has established good cause for terminating or not continuing a franchise agreement, the advisory board and the executive director shall consider:

(a) the amount of business transacted by the franchisee, as compared to business available to the franchisee;

(b) the investment necessarily made and obligations incurred by the franchisee in the performance of the franchisee's part of the franchise agreement;

(c) the permanency of the investment;

(d) whether it is injurious or beneficial to the public welfare or public interest for the business of the franchisee to be disrupted;

(e) whether the franchisee has adequate motor vehicle sales and service facilities, equipment, vehicle parts, and qualified service personnel to reasonably provide for the needs of the consumer for the new motor vehicles handled by the franchisee and has been and is rendering adequate services to the public;

(f) whether the franchisee refuses to honor warranties of the franchisor under which the warranty service work is to be performed pursuant to the franchise agreement, if the franchisor reimburses the franchisee for the warranty service work;

(g) failure by the franchisee to substantially comply with those requirements of the franchise agreement that are determined by the advisory board or the executive director to be:

(i) reasonable;

(ii) material; and

(iii) not in violation of this chapter;

(h) evidence of bad faith by the franchisee in complying with those terms of the franchise agreement that are determined by the advisory board or the executive director to be:

(i) reasonable;

(ii) material; and

(iii) not in violation of this chapter;

(i) prior misrepresentation by the franchisee in applying for the franchise;

(j) transfer of any ownership or interest in the franchise without first obtaining approval from the franchisor or the executive director after receipt of the advisory board's recommendation; and

(k) any other factor the advisory board or the executive director consider relevant.

(2) Notwithstanding any franchise agreement, the following do not constitute good cause, as used in this chapter for the termination or noncontinuation of a franchise:

(a) the sole fact that the franchisor desires greater market penetration or more sales or leases of new motor vehicles;

(b) the change of ownership of the franchisee's dealership or the change of executive management of the franchisee's dealership unless the franchisor proves that the change of ownership or executive management will be substantially detrimental to the distribution of the franchisor's motor vehicles; or

(c) the fact that the franchisee has justifiably refused or declined to participate in any conduct covered by Section 13-14-201.

(3) For purposes of Subsection (2), "substantially detrimental" includes the failure of any proposed transferee to meet the objective criteria applied by the franchisor in qualifying franchisees at the time of application.

Amended by Chapter 249, 2005 General Session



Section 306 - Evidence to be considered in determining cause to relocate or establish a new franchised dealership.

In determining whether a franchisor has established good cause for relocating an existing franchisee or establishing a new franchised dealership for the same line-make in a given relevant market area, the advisory board and the executive director shall consider:

(1) the amount of business transacted by other franchisees of the same line-make in that relevant market area, as compared to business available to the franchisees;

(2) the investment necessarily made and obligations incurred by other franchisees of the same line-make in that relevant market area in the performance of their part of their franchisee agreements;

(3) the permanency of the existing and proposed investment;

(4) whether it is injurious or beneficial to the public welfare or public interest for an additional franchise to be established;

(5) whether the franchisees of the same line-make in that relevant market area are providing adequate service to consumers for the motor vehicles of the line-make, which shall include the adequacy of:

(a) the motor vehicle sale and service facilities;

(b) equipment;

(c) supply of vehicle parts; and

(d) qualified service personnel; and

(6) whether the relocation or establishment would cause any material negative economic effect on a dealer of the same line-make in the relevant market area.

Amended by Chapter 362, 2008 General Session



Section 307 - Franchisor's obligations upon termination or noncontinuation of franchise or line-make.

(1) Upon the termination or noncontinuation of a franchise or a line-make, the franchisor shall pay the franchisee:

(a) an amount calculated by:

(i) including the franchisee's cost of unsold motor vehicles that:

(A) are in the franchisee's inventory;

(B) were acquired:

(I) from the franchisor; or

(II) in the ordinary course of business from another franchisee of the same line-make;

(C) are new, undamaged, and, except for franchisor accessories, unaltered; or

(D) represent the current model year at the time of termination or noncontinuation, or the two model years immediately before the time of termination or noncontinuation;

(ii) reducing the amount in Subsection (1)(a)(i) by a prorated 1% for each 1,000 miles over 500 miles registered on a new vehicle's odometer;

(iii) adding any charges made by the franchisor, for distribution, delivery, or taxes;

(iv) adding the franchisee's cost of any franchisor accessories added on the vehicle, except only those recreational vehicle accessories that are listed in the franchisor's wholesale product literature as options for that vehicle shall be repurchased; and

(v) subtracting all allowances paid or credited to the franchisee by the franchisor;

(b) the franchisee's cost of new and undamaged motor vehicles in the franchisee's inventory of demonstrator vehicles, reduced by a prorated 1% for each 1000 miles over 500 miles registered on the demonstrator vehicle's odometer, except recreational vehicles whose cost shall be reduced by 2% for each 1,000 miles registered on the odometer of demonstrator self-propelled recreational vehicles, exclusive of miles incurred in delivery of the vehicle, and the cost of demonstrator nonself-propelled recreational vehicles shall be reduced by 10% of the franchisee's vehicle cost:

(i) plus any charges made by the franchisor for distribution, delivery, or taxes;

(ii) plus the franchisee's cost of any accessories added on the vehicles, except only those recreational vehicle accessories that are listed in the franchisor's wholesale product literature as options for that vehicle shall be repurchased; and

(iii) less all allowances paid or credited to the franchisee by the franchisor;

(c) the cost of all new, undamaged, and unsold supplies, parts, and accessories as set forth in the franchisor's catalog at the time of termination or noncontinuation for the supplies, parts, and accessories, less all allowances paid or credited to the franchisee by the franchisor;

(d) the fair market value, but not less than the franchisee's depreciated acquisition cost of each undamaged sign owned by the franchisee that bears a common name, trade name, or trademark of the franchisor if acquisition of the sign was recommended or required by the franchisor. If a recreational vehicle franchisee has a sign with multiple manufacturers listed, the franchisor is only responsible for its pro rata portion of the sign;

(e) the fair market value, but not less than the franchisee's depreciated acquisition cost, of all special tools, equipment, and furnishings acquired from the franchisor or sources approved by the franchisor that were required by the franchisor and are in good and usable condition;

(f) the cost of transporting, handling, packing, and loading motor vehicles, supplies, parts, accessories, signs, special tools, equipment, and furnishings;

(g) subject to Subsection (5), reasonable compensation to the franchisee for any cost incurred pertaining to the unexpired term of a lease agreement for the dealership's existing location;

(h) the negotiated fair market value of the dealership premises, based on the fair market value of the real property, if the dealer opts to sell the dealership premises; and

(i) compensate the franchisee for the blue sky or goodwill of the dealership, as determined in accordance with the applicable industry standards taking into consideration the effect that the timing of the manufacturer's announcement of discontinuance of a line make has or will have on future profitability of the dealership.

(2) Subsections (1)(g), (h), and (i) do not apply if a franchise is terminated:

(a) by the franchisor for cause as defined in Subsections 13-14-301(1)(b) and (2)(a);

(b) upon mutual written agreement of the franchisor and franchisee as provided in Subsection 13-14-301(2)(b); or

(c) upon voluntary termination by the franchisee as provided in Subsection 13-14-301(4).

(3) The franchisor shall pay the franchisee the amounts specified in Subsection (1) within 90 days after the tender of the property to the franchisor if the franchisee:

(a) has clear title to the property; and

(b) is in a position to convey title to the franchisor.

(4) If repurchased inventory, equipment, or demonstrator vehicles are subject to a security interest, the franchisor may make payment jointly to the franchisee and to the holder of the security interest.

(5) Subsection (1)(g) does not relieve the franchisee or its lessor from an obligation under their lease agreement to mitigate damages.

(6) (a) This section does not apply to a franchisee's voluntary termination or noncontinuation of its franchise that occurs as a result of the franchisee's sale of its dealership business entity or substantially all of the assets of that entity to a third party if the franchisor contemporaneously grants a franchise to the third party on terms and conditions that are comparable to those of the terminating or noncontinuing franchise.

(b) Subsection (6)(a) may not be construed to impair a contractual right of a terminating or noncontinuing franchisee under a franchise or related agreement with a franchisor or its affiliate, including a right to return unsold parts.

(7) This section does not apply to a termination, cancellation, or nonrenewal of:

(a) a recreational vehicle franchise; or

(b) a line-make by a recreational vehicle franchisor.

Amended by Chapter 33, 2010 General Session



Section 307.5 - Termination, cancellation, or nonrenewal of a recreational vehicle franchise agreement.

(1) This section applies only to a recreational vehicle franchisee's termination, cancellation, or nonrenewal of:

(a) a recreational vehicle franchise; or

(b) a recreational vehicle line-make.

(2) (a) A recreational vehicle franchisee may, at any time and with or without good cause, terminate, cancel, or not renew its recreational vehicle franchise agreement or a recreational vehicle line-make by giving 30 days' prior written notice to the recreational vehicle franchisor.

(b) A franchisee has the burden of showing that a termination, cancellation, or nonrenewal is for good cause.

(c) Good cause for a franchisee's termination, cancellation, or nonrenewal is considered to exist if:

(i) the franchisor is convicted of or enters a plea of nolo contendere to a felony;

(ii) the business operations of the franchisor are:

(A) abandoned; or

(B) closed for 10 consecutive business days, unless the closing is due to an act of God, a strike, a labor difficulty, or another cause over which the franchisor has no control;

(iii) the franchisor makes a misrepresentation that materially and adversely affects the business relationship with the recreational vehicle franchisee;

(iv) a material violation of this chapter is not cured within 30 days after the franchisee gives 30 days' written notice of the violation to the recreational vehicle franchisor; or

(v) the recreational vehicle franchisor:

(A) becomes insolvent;

(B) declares bankruptcy; or

(C) makes an assignment for the benefit of creditors.

(3) If the franchisee terminates, cancels, or does not renew the recreational vehicle franchise agreement or line-make for cause, the franchisor shall, at the franchisee's election and within 45 days after termination, cancellation, or nonrenewal, repurchase:

(a) (i) all new, unaltered recreational vehicles, including demonstrators, that the franchisee acquired from the franchisor within 18 months before the date of the termination, cancellation, or nonrenewal; and

(ii) for a repurchase price equal to 100% of the original net invoice cost, including transportation, reduced by:

(A) any applicable rebates and discounts to the franchisee; and

(B) the cost to repair any damage to a repurchased recreational vehicle, if the vehicle is damaged after delivery to the franchisee but before repurchase occurs;

(b) (i) all undamaged accessories and proprietary parts sold by the recreational vehicle franchisor to the franchisee within one year before termination, cancellation, or nonrenewal, if accompanied by the original invoice; and

(ii) for a repurchase price equal to 100% of the original net invoice cost, plus an additional 5% of the original net invoice cost to compensate the franchisee for packing and shipping the returned accessories and parts to the franchisor; and

(c) (i) any properly functioning diagnostic equipment, special tools, current signage, and other equipment and machinery that:

(A) the franchisee purchased:

(I) from the franchisor within five years before termination, cancellation, or nonrenewal; and

(II) at the franchisor's request or because of the franchisor's requirement; and

(B) are no longer usable in the normal course of the franchisee's ongoing business, as the franchisee reasonably determines; and

(ii) for a repurchase price equal to 100% of the original net cost that the franchisee paid, plus any applicable shipping charges and sales taxes.

(4) A recreational vehicle franchisor shall pay the franchisee all money due under Subsection (3) within 30 days after the franchisor's receipt of the repurchased items.

Enacted by Chapter 33, 2010 General Session



Section 308 - Private right of action.

(1) A franchisee has a private right of action for actual damages and reasonable attorney fees against a franchisor for a violation of this chapter that results in damage to the franchisee.

(2) (a) As used in this Subsection (2):

(i) "New franchisor" has the same meaning as defined in Section 13-14-302.5.

(ii) "Reinstated franchise" has the same meaning as defined in Section 13-14-302.5.

(iii) "Reinstated franchisee" has the same meaning as defined in Section 13-14-302.5.

(b) A reinstated franchisee has a private right of action for actual damages and reasonable attorney fees against a new franchisor if:

(i) the new franchisor:

(A) establishes a new franchisee of the same line-make as a line-make of the reinstated franchisee within the relevant market area of the reinstated franchisee; or

(B) adds a line-make to another franchisor's existing franchisee within the relevant market area of the reinstated franchisee that is the same line-make as a line-make of the reinstated franchisee; and

(ii) the franchisor's action under Subsection (2)(b)(i) causes a substantial diminution in value of the reinstated franchisee's reinstated franchise.

(c) A new franchisor may not be held liable under Subsection (2)(b) based on a franchisee's purchase of another existing franchise, both of which are within the relevant market area of a reinstated franchisee, for the purpose of combining the purchased franchise with the franchise of the purchasing franchisee.

Amended by Chapter 41, 2010 General Session



Section 309 - Change in distribution plan.

If there is a change in the plan of distribution of a line make that contemplates a continuation of that line make in the state, a manufacturer or distributor may not directly or indirectly, through the action of any parent of the manufacturer or distributor, subsidiary of the manufacturer or distributor, or common entity cause a termination, cancellation, or nonrenewal of a dealer franchise agreement by a present or previous manufacturer or distributor unless, by the effective date of the action the manufacturer or distributor offers the new motor vehicle dealer whose dealer franchise agreement is terminated, cancelled, or not renewed, a dealer franchise agreement that is substantially similar to the dealer franchise agreement that existed with the previous manufacturer or distributor allowing the dealer to represent the line make under the new plan of distribution.

Enacted by Chapter 362, 2008 General Session






Article 14a - Equipment Repurchase from Retail Dealers

Section 1 - Definitions.

(1) (a) "Dealer" means any person, firm, or corporation engaged in the business of selling and retailing farm equipment, implements, utility and light industrial equipment, attachments, or repair parts, and includes retailers of yard and garden equipment not primarily engaged in the farm equipment business.

(b) "Dealer" does not include:

(i) a person who is engaged in the business of sales and service of heavy industrial or construction equipment; or

(ii) a person, firm, or corporation who serves as the dealer for a membership group purchasing program.

(2) "Independent wholesaler" means a person, firm, or corporation who stocks inventory for resale to retail dealers and who holds title to that inventory.

(3) "Manufacturer" means any person, firm, or corporation engaged in the business of manufacturing and distributing for retail sale farm implements, machinery, utility and light industrial equipment, attachments, or repair parts, and includes manufacturers of yard and garden equipment not primarily intended for farm use.

(4) "Parts inventory" means repair parts held for resale and used to service farm implements, machinery, attachments, utility and light industrial equipment, and yard and garden equipment.

(5) "Sales agreement" means a written, verbal, or implied on-going agreement between a dealer and a manufacturer or wholesaler under which the dealer agrees to sell at retail those items supplied by the manufacturer or wholesaler. "Sales agreement" can include an assignment of an exclusive sales area by the manufacturer or wholesaler or the filing of UCC security documents by the manufacturer or wholesaler.

(6) "Wholegoods" or "wholegoods inventory" means assembled or complete units of farm implements, machinery, utility and light industrial equipment, and yard and garden equipment and includes assembled or complete attachments.

(7) "Wholesaler" as an entity's business or as the context requires may mean:

(a) an independent wholesaler engaged in the business of distributing for retail sale the items listed in Subsection (4) or (6), that is obligated under Section 13-14a-2 to accept new and unsold wholegoods and parts from retailers on behalf of the manufacturer, but the obligation of the wholesaler may not exceed the obligation of the manufacturer; or

(b) a dealer, as defined in Subsection (1), who in addition to retailing distributes equipment at the wholesale level.

Amended by Chapter 317, 1995 General Session



Section 2 - Right of return on termination of retailing agreement -- Credit on return.

(1) Upon termination of all sales agreements in which the dealer has agreed to offer the products of the manufacturer or wholesaler for retail sale and to stock wholegoods and parts inventories as may or may not be required by the manufacturer or wholesaler, the retailer is entitled to payment or credit from the manufacturer or wholesaler for all new and unsold wholegoods and parts inventories held by the dealer on the date the agreement was terminated.

(2) (a) Except as otherwise provided in this section, the amount of payment or credit due for unsold and undamaged wholegoods is 100% of the original invoice price paid by or invoiced to the dealer, plus any freight charges paid by or billed to the dealer, less any volume, sales, or special discounts on the wholegoods previously paid to the dealer.

(b) The manufacturer shall bear the freight charges incurred by the dealer in shipping any wholegoods inventory to the manufacturer's choice of destination. The dealer is responsible for freight charges from the dealer's location to the wholesaler on inventory purchased from that wholesaler.

(3) (a) Payment or credit due to the dealer on wholegoods inventory that has been in the dealer's inventory for more than 36 months from the date of invoice may be adjusted downward from the original invoice price to cover demonstration or rental use. The amount of adjustment shall be agreed upon by the dealer and the manufacturer or wholesaler, but in no case shall the adjustment cause the value of the wholegood to go below the wholesale value listed for that equipment in the edition of the trade-in guide customarily used by dealers or if the equipment is not listed in the trade-in guide, the local retail auction price will prevail at the dealer's choice.

(b) If an agreement cannot be made on adjustment, the adjustment shall be submitted to arbitration under procedures approved by both the manufacturer and the dealer. The manufacturer shall pay the cost of the arbitration.

(4) (a) The amount of payment or credit due to the dealer for parts inventory is 100% of the current wholesale price of the parts listed in the manufacturer's or wholesaler's price book.

(b) The dealer is entitled to reimbursement for any handling or packaging incurred to return the parts inventory to the manufacturer or wholesaler in the amount of 5% of the currently listed wholesale price of the returned parts. The manufacturer or wholesaler shall bear the freight cost to return the inventory to their choice of destination.

(5) (a) New, unsold parts that are listed and priced in the manufacturer's or wholesaler's price book at the time of the termination of the agreement are eligible for return.

(b) Parts with superseded part numbers are eligible for return at 85% of the price listed for the superseding part number, if they meet the criteria of being new and unsold.

(c) Parts that have been deleted from the price book within the previous 24 months prior to termination of the sales agreement shall be repurchased at 50% of the last published price.

(d) Parts that are not eligible for return are:

(i) parts that are normally sold at retail in packages of two or more due to precision machining, such as piston rings or connecting rod bearing liners, if one of the parts is missing; and

(ii) any parts that are improperly identified.

(e) Package quantity between the dealer and the manufacturer or wholesaler will not be cause for rejection of a returned part.

(f) Parts manuals, service manuals, and owners manuals that the dealer has purchased and held for resale at retail shall be repurchased at current wholesale cost.

(6) Upon the payment or credit due to the dealer's account of the amounts required by this section, title to the wholegoods, attachments, and parts inventories is vested in the manufacturer or wholesaler and the manufacturer or wholesaler is entitled to possession of those items.

(7) All credits due and the final payments to the dealer shall be made within 60 days of the date of shipment of the inventory back to the manufacturer or wholesaler.

(8) Special tools for repair of the manufacturer's equipment that the dealer maintains or tools that the manufacturer requires the dealer to maintain shall be repurchased by the manufacturer upon termination of the agreement. The repurchase price shall be the fair market value, but may not be less than 25% of the replacement cost for a usable tool.

(9) The manufacturer shall repurchase for fair market value:

(a) any sign that the dealer has purchased for the exclusive advertisement of the manufacturer's or wholesaler's product; and

(b) any computer or communication equipment the dealer has purchased for direct interface with the manufacturer or wholesaler.

(10) In calculating the fair market value of any item the manufacturer or wholesaler shall repurchase under Subsection (9), the depreciation of the item may not exceed 10% a year for the useful life of the item, but may not go below 25% of the replacement cost.

(11) (a) A representative or agent of a manufacturer who does not stock inventory for resale or does not hold or anticipate holding title to any inventory is exempt from the repurchase obligations of this chapter.

(b) If a sales agreement is terminated, the manufacturer bears the responsibility to repurchase inventory sold by a manufacturer's representative or agent.

Amended by Chapter 317, 1995 General Session



Section 3 - Right of return on death of dealer -- Continuation of business by heirs or survivors -- Right to sell business.

(1) Upon the death of a dealer, the death of a general partner in a partnership operating as a dealer, or the death of a majority shareholder in a corporation operating as a dealer, the manufacturer or wholesaler shall repurchase the inventory under Section 13-14a-2.

(2) Subsection (1) does not apply if the heirs of the decedent, the remaining partners, or the remaining shareholders elect to continue to operate the dealership and reaffirm an existing agreement or enter into a new agreement with the manufacturer or wholesaler within 180 days or any longer period as they may agree.

(3) A manufacturer may not unreasonably withhold approval of a new sales agreement from a third party if:

(a) the dealer elects to sell the dealer's business to the third party; or

(b) on the death of a dealer, the death of a general partner in a partnership operating as a dealer, or the death of a majority shareholder in a corporation operating as a dealer, the heirs of the decedent, the remaining partners, or the remaining shareholders elect to sell the business to the third party.

Amended by Chapter 317, 1995 General Session



Section 4 - Termination of retailing agreement at will.

Any retailing agreement between a dealer and a manufacturer or wholesaler that is entered into or renewed after May 1, 1989, shall terminate at will, notwithstanding any agreement or law to the contrary, upon written notice of termination from the dealer. Any right arising from a prior breach of the contract survives a termination under this section.

Enacted by Chapter 63, 1989 General Session



Section 5 - Notice or consent required before changing terms of retailing agreement -- Limitations on pledge of personal assets -- Cancellation of retailing agreement.

(1) Each manufacturer, wholesaler, financing subsidiary or division of the manufacturer, or any independent lender shall give the dealer prior written notice and obtain the dealer's consent before:

(a) changing either the time or manner of payment;

(b) making any changes in notes or security;

(c) adding or releasing guarantors; or

(d) granting extensions or renewals in payment schedules on any contract that is executed by the dealer in behalf of and in the name of any third purchaser of goods or services in which the dealer is obligated to assume contingent liability for the repurchase of that contract upon default by that third party.

(2) A person who signs a security agreement or guarantee agreement with a manufacturer or wholesaler may not be required to pledge or encumber his personal assets in a value in excess of the amount of the indebtedness secured.

(3) If any manufacturer or wholesaler fails to give notice or obtain consent under Subsection (1), or fails to comply with Subsection (2), the guarantee or security agreement affected is considered cancelled and terminated.

Enacted by Chapter 63, 1989 General Session



Section 6 - Security interest of wholesaler or manufacturer not affected.

This chapter may not be construed to affect in any way any security interest that the wholesaler or manufacturer may have in the inventory of the dealer. The retailer, manufacturer, or wholesaler may furnish a representative to inspect all parts and certify their acceptability when packed for shipment.

Amended by Chapter 185, 2002 General Session



Section 7 - Attorneys' fees and court costs -- Punitive damages.

The court, in any action to compel compliance with this chapter, shall award costs and reasonable attorneys' fees to the prevailing party. The court may award punitive damages.

Amended by Chapter 317, 1995 General Session



Section 8 - Contractual right of return -- Election of penalties.

If the agreement between a dealer and a manufacturer or wholesaler confers rights and duties covering the return of wholegoods and parts inventories upon termination of the agreement, the dealer may elect to proceed under the agreement. The dealer is not considered to have made this election to the extent that the rights and duties conferred by this chapter exceed those conferred by the sales agreement.

Enacted by Chapter 63, 1989 General Session



Section 9 - Continuing obligation of manufacturer or wholesaler.

(1) If a manufacturer or wholesaler is purchased by or merges with another company, the purchasing or surviving entity shall bear all of the responsibilities of the original or purchased manufacturer or wholesaler under this chapter.

(2) If a manufacturer sells a product line, the purchasing entity bears the responsibility of repurchase.

(3) In the case of a wholesaler who discontinues representing a line for any reason, the manufacturer of that line bears the responsibility to repurchase.

Amended by Chapter 317, 1995 General Session






Article 14b - Uniform Equipment Dealers Warranty Reimbursement Act

Section 101 - Title.

This chapter is known as the "Uniform Equipment Dealers Warranty Reimbursement Act."

Enacted by Chapter 225, 2003 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Audit" means a review by a supplier of a dealer's warranty claims records.

(2) "Current net price" means the price charged to a dealer for repair parts as listed in the printed price list or catalog or invoice of the supplier in effect at the time a warranty claim is submitted.

(3) "Dealer agreement" means an oral or written contract or an agreement of definite or indefinite duration, between a supplier and an equipment dealer that authorizes or requires the equipment dealer to perform services or supply parts under a warranty, or to do both.

(4) "Equipment dealer" or "dealer" means a person or any other entity having a dealer agreement for selling and retailing:

(a) agricultural equipment;

(b) dairy and farmstead mechanization equipment;

(c) construction, utility, and industrial equipment;

(d) outdoor power equipment;

(e) lawn and garden equipment; or

(f) attachments or repair parts for equipment listed in Subsections (4)(a) through (e).

(5) (a) "Supplier" means a person or any other entity engaged in the manufacturing, assembly, or wholesale distribution of an item listed in Subsections (4)(a) through (f).

(b) "Supplier" includes:

(i) any successor in interest, including a purchaser of assets or stock; and

(ii) a surviving corporation resulting from a merger, liquidation, or reorganization of the original supplier that issued the warranty.

(6) "Warranty claim" means a claim for payment submitted by an equipment dealer to a supplier for service or parts, or both, provided to a customer under a:

(a) warranty issued by the supplier; or

(b) recall or modification order issued by the supplier.

Enacted by Chapter 225, 2003 General Session



Section 103 - Warranty claims.

(1) An equipment dealer may submit a warranty claim to a supplier if a warranty defect is identified and documented prior to the expiration of a supplier's warranty:

(a) while a dealer agreement is in effect; or

(b) after the termination of a dealer agreement if the claim is for work performed while the dealer agreement was in effect.

(2) (a) A supplier shall accept or reject a warranty claim submitted under Subsection (1) within 30 days of the date the supplier received the claim.

(b) A warranty claim not rejected within 30 days of the date the supplier received the claim is considered to be accepted by the supplier.

(3) No later than 30 days after the date a warranty claim is accepted or rejected under Subsection (2), the supplier shall:

(a) pay an accepted warranty claim; or

(b) send the dealer written notice of the reason the warranty claim was rejected.

(4) (a) (i) A supplier shall compensate the dealer for the warranty claim as follows:

(A) the dealer's established customer hourly retail labor rate multiplied by the reasonable and customary amount of time required to complete such work, including diagnostic time, expressed in hours and fractions of an hour;

(B) the dealer's current net price plus 20% for parts to reimburse the dealer for reasonable costs of doing business in performing the warranty service on the supplier's behalf; and

(C) extraordinary freight and handling costs.

(ii) For purposes of Subsection (4)(a)(i)(C), "extraordinary freight and handling costs" mean costs that are above and beyond the normal reimbursement policy of the supplier for warranty repair work.

(b) (i) The supplier shall give due consideration to any extraordinary expenses incurred by the dealer in performing necessary warranty repairs.

(ii) If the repair work is for safety or mandatory modifications ordered by the supplier, the supplier shall reimburse the dealer for transportation costs incurred by the dealer.

(5) After payment of a warranty claim, a supplier may not charge back, off-set, or otherwise attempt to recover from the dealer all or part of the amount of the claim unless:

(a) the warranty claim was fraudulent;

(b) the services for which the warranty claim was made were not properly performed or were unnecessary to comply with the warranty; or

(c) the dealer did not substantiate the warranty claim according to the written requirements of the supplier that were in effect when the equipment was delivered to the dealer by the customer for warranty repairs.

(6) If a supplier denies a warranty claim due to a particular item or part of the claim, the denial shall only affect the items or parts in question and not the complete warranty claim.

(7) A supplier may not pass the cost of covering warranty claims under this chapter on to a dealer through any means including:

(a) surcharges;

(b) reduction of discounts; or

(c) certification standards.

(8) (a) The provisions of this chapter do not apply to a supplier or dealer where a written dealer agreement provides for compensation to a dealer for warranty labor and parts costs either as part of the pricing of the equipment to the dealer or in the form of a lump-sum payment.

(b) The lump-sum payment under Subsection (8)(a) shall be at least 5% of the suggested retail price of the equipment.

Amended by Chapter 378, 2010 General Session



Section 104 - Audits.

(1) A supplier may not audit a dealer's records concerning any paid warranty claim that was submitted to the supplier more than one year before the day on which the audit begins, except where an audit of records made within the one-year time period shows fraudulent claims, in which case this provision does not apply.

(2) (a) After payment or rejection of a warranty claim under Subsection 13-14b-103(2), a supplier may not audit a warranty claim more than once.

(b) Subsection (2)(a) may not prevent a supplier from requiring additional information from a dealer if an initial audit finds potential errors, fraud, or inconsistencies.

Enacted by Chapter 225, 2003 General Session



Section 105 - Relief.

(1) A dealer may bring an action in a court of competent jurisdiction to obtain payment of a warranty claim submitted under this chapter to a supplier if a supplier:

(a) fails to make payment in accordance with the provisions of this chapter;

(b) wrongfully rejects the dealer's warranty claim; or

(c) violates any other provision of this chapter.

(2) The court shall award the dealer costs and reasonable attorney's fees if it finds that the supplier has committed a violation under Subsection (1)(a), (b), or (c).

Enacted by Chapter 225, 2003 General Session






Article 15 - Business Opportunity Disclosure Act

Section 1 - Short title.

This act shall be known and may be cited as the "Business Opportunity Disclosure Act."

Enacted by Chapter 69, 1981 General Session



Section 2 - Definitions.

As used in this chapter:

(1) (a) "Assisted marketing plan" means the sale or lease of any products, equipment, supplies, or services that are sold to the purchaser upon payment of an initial required consideration of $500 or more for the purpose of enabling the purchaser to start a business, and in which the seller represents:

(i) that the seller will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases, or other similar devices, or currency operated amusement machines or devices, on premises neither owned nor leased by the purchaser or seller;

(ii) that the seller will purchase any or all products made, produced, fabricated, grown, or modified by the purchaser, using in whole or in part the supplies, services, or chattels sold to the purchaser;

(iii) that the seller will provide the purchaser with a guarantee that the purchaser will receive income from the assisted marketing plan that exceeds the price paid for the assisted marketing plan, or repurchase any of the products, equipment, supplies, or chattels supplied by the seller if the purchaser is dissatisfied with the assisted marketing plan; or

(iv) that upon payment by the purchaser of a fee or sum of money, which exceeds $500 to the seller, the seller will provide a sales program or marketing program that will enable the purchaser to derive income from the assisted marketing plan that exceeds the price paid for the marketing plan.

(b) "Assisted marketing plan" does not include:

(i) the sale of an ongoing business when the owner of that business sells and intends to sell only that one assisted marketing plan;

(ii) not-for-profit sale of sales demonstration equipment, materials, or samples for a total price of $500 or less; or

(iii) the sale of a package franchise or a product franchise defined by and in compliance with Federal Trade Commission rules governing franchise and business opportunity ventures.

(c) As used in Subsection (1)(a)(iii) "guarantee" means a written agreement, signed by the purchaser and seller, disclosing the complete details and any limitations or exceptions of the agreement.

(2) "Business opportunity" means an assisted marketing plan subject to this chapter.

(3) "Division" means the Division of Consumer Protection of the Department of Commerce.

(4) (a) "Initial required consideration" means the total amount a purchaser is obligated to pay under the terms of the assisted marketing plan, either prior to or at the time of delivery of the products, equipment, supplies, or services, or within six months of the commencement of operation of the assisted marketing plan by the purchaser. If payment is over a period of time, "initial required consideration" means the sum of the down payment and the total monthly payments.

(b) "Initial required consideration" does not mean the not-for-profit sale of sales demonstration equipment, materials, or supplies for a total price of less than $500.

(5) "Person" means any natural person, corporation, partnership, organization, association, trust, or any other legal entity.

(6) "Purchaser" means a person who becomes obligated to pay for an assisted marketing plan.

(7) "Registered trademark" or "service mark" means a trademark, trade name, or service mark registered with the United States Patent and Trademark Office, or Utah, or the state of incorporation if a corporation.

(8) "Seller" means a person who sells or offers to sell an assisted marketing plan.

Amended by Chapter 152, 2012 General Session



Section 3 - Administration and enforcement -- Powers -- Legal counsel -- Fees.

(1) The division shall administer and enforce this chapter. In the exercise of its responsibilities, the division shall enjoy the powers, and be subject to the constraints, set forth in Title 13, Chapter 2, Division of Consumer Protection.

(2) The attorney general, upon request, shall give legal advice to, and act as counsel for, the division in the exercise of its responsibilities under this chapter.

(3) All fees collected under this chapter shall be deposited in the Commerce Service Account created by Section 13-1-2.

Amended by Chapter 278, 2010 General Session



Section 4 - Information to be filed by seller -- Representations.

(1) Any seller of an assisted marketing plan shall file the following information with the division:

(a) the name, address, and principal place of business of the seller, and the name, address, and principal place of business of the parent or holding company of the seller, if any, who is responsible for statements made by the seller;

(b) all trademarks, trade names, service marks, or advertising or other commercial symbols that identify the products, equipment, supplies, or services to be offered, sold, or distributed by the prospective purchaser;

(c) an individual detailed statement covering the past five years of the business experience of each of the seller's current directors and executive officers and an individual statement covering the same period for the seller and the seller's parent company, if any, including the length of time each:

(i) has conducted a business of the type advertised or solicited for operation by a prospective purchaser;

(ii) has offered or sold the assisted marketing plan; and

(iii) has offered for sale or sold assisted marketing plans in other lines of business, together with a description of the other lines of business;

(d) a statement of the total amount that shall be paid by the purchaser to obtain or commence the business opportunity such as initial fees, deposits, down payments, prepaid rent, and equipment and inventory purchases; provided, that if all or part of these fees or deposits are returnable, the conditions under which they are returnable shall also be disclosed;

(e) a complete statement of the actual services the seller will perform for the purchaser;

(f) a complete statement of all oral, written, or visual representations that will be made to prospective purchasers about specific levels of potential sales, income, gross and net profits, or any other representations that suggest a specific level;

(g) a complete description of the type and length of any training promised to prospective purchasers;

(h) a complete description of any services promised to be performed by the seller in connection with the placement of the equipment, products, or supplies at any location from which they will be sold or used; and a complete description of those services together with any agreements that will be made by the seller with the owner or manager of the location where the purchaser's equipment, products, or supplies will be placed;

(i) a statement that discloses any person identified in Subsection (1)(a) who:

(i) has been convicted of a felony or misdemeanor or pleaded nolo contendere to a felony or misdemeanor charge if the felony or misdemeanor involved fraud, embezzlement, fraudulent conversion, or misappropriation of property;

(ii) has been held liable or consented to the entry of a stipulated judgment in any civil action based upon fraud, embezzlement, fraudulent conversion, misappropriation of property, or the use of untrue or misleading representations in the sale or attempted sale of any real or personal property, or upon the use of any unfair, unlawful or deceptive business practice; or

(iii) is subject to an injunction or restrictive order relating to business activity as the result of an action brought by a public agency;

(j) a financial statement of the seller signed by one of the seller's officers, directors, trustees, or general or limited partners, under a declaration that certifies that to the signatory's knowledge and belief the information in the financial statement is true and accurate; a financial statement that is more than 13 months old is unacceptable;

(k) a copy of the entire marketing plan contract;

(l) the number of marketing plans sold to date, and the number of plans under negotiation;

(m) geographical information including all states in which the seller's assisted marketing plans have been sold, and the number of plans in each such state;

(n) the total number of marketing plans that were cancelled by the seller in the past 12 months; and

(o) the number of marketing plans that were voluntarily terminated by purchasers within the past 12 months and the total number of such voluntary terminations to date.

(2) The seller of an assisted marketing plan filing information under Subsection (1) shall pay a fee as determined by the department in accordance with Section 63J-1-504.

(3) Before commencing business in this state, the seller of an assisted marketing plan shall file the information required under Subsection (1) and receive from the division proof of receipt of the filing.

(4) A seller of an assisted marketing plan claiming an exemption from filing under this chapter shall file a notice of claim of exemption from filing with the division. A seller claiming an exemption from filing bears the burden of proving the exemption. The division shall collect a fee for filing a notice of claim of exemption, as determined by the department in accordance with Section 63J-1-504.

(5) A representation described in Subsection (1)(f) shall be relevant to the geographic market in which the business opportunity is to be located. When the statements or representations are made, a warning after the representation in not less than 12 point upper and lower case boldface type shall appear as follows:

CAUTION

No guarantee of earnings or ranges of earnings can be made. The number of purchasers who have earned through this business an amount in excess of the amount of their initial payment is at least _____ which represents _____% of the total number of purchasers of this business opportunity.

Amended by Chapter 378, 2010 General Session



Section 4.5 - Notice of exemption filing.

(1) (a) Any franchise exempt from this chapter pursuant to Subsection 13-15-2(1)(b)(iii) shall, prior to offering for sale or selling a franchise to be located in this state or to a resident of this state, file with the division a notice that the franchisor is in substantial compliance with the requirements of the Federal Trade Commission rule found at Title 16, Chapter I, Subchapter d, Trade Regulation Rules, Part 436, Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures, together with a filing fee determined by the department pursuant to Section 63J-1-504, not to exceed $100.

(b) The notice shall state:

(i) the name of the applicant;

(ii) the name of the franchise;

(iii) the name under which the applicant intends to or does transact business, if different than the name of the franchise;

(iv) the applicant's principal business address; and

(v) the applicant's federal employer identification number.

(2) (a) The initial exemption granted under this section is for a period of one year from the date of filing the notice.

(b) The exemption may be renewed each year for an additional one-year period upon filing a notice for renewal and paying a renewal fee determined pursuant to Section 63J-1-504, not to exceed $100.

(3) The division may make rules to implement this section.

Amended by Chapter 183, 2009 General Session



Section 5 - Disclosure statement furnished to buyer -- Contents.

All the information required under Section 13-15-4 shall be contained in a single disclosure statement or prospectus which shall be provided to any prospective purchaser at least 10 business days prior to the earlier of:

(1) the execution by prospective purchaser of any agreement imposing a binding legal obligation on such prospective purchaser by which the seller knows or should know, in connection with the sale or proposed sale of the "assisted marketing plan"; or

(2) the payment by a prospective purchaser, by which the seller knows or should know of any consideration in connection with the sale or proposed sale of the "assisted market plan." The disclosure statement or prospectus may not contain any material or information other than that required under Section 13-15-4. However, the seller may give prospective purchasers nondeceptive information other than that contained in the disclosure statement or prospectus if it does not contradict the information required to appear in the disclosure statement or prospectus. A cover sheet attached to the disclosure statement or prospectus shall conspicuously state the name of the seller, the date of issuance of the disclosure statement or prospectus, and a notice printed in not less than 12 point upper and lower case boldface type as follows:

INFORMATION FOR PURCHASE OF A MARKETING PLAN:

To protect you, the State Division of Consumer Protection has required your seller to give you this information. The State Division of Consumer Protection has not verified this information as to its accuracy. The notice may contain additional precautions deemed necessary and pertinent. The seller, in lieu of the information requested by Section 13-15-4, may file with the commission and provide to prospective purchasers certified disclosure documents authorized for use by the Federal Trade Commission pursuant to Title 16, Chapter I, Subchapter d, Trade Regulation Rules, Part 436, "Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures."

Amended by Chapter 378, 2010 General Session



Section 6 - Failure to file disclosures -- Relief where seller fails to comply with chapter -- Relief where division granted judgment or injunction -- Administrative fines.

(1) If a seller fails to file the disclosures required under Section 13-15-4, or fails after demand by the division to file the disclosure within 15 days, the division, consistent with Section 13-2-5, shall begin adjudicative proceedings and shall issue a cease and desist order.

(2) Any purchaser of a business opportunity from a seller who does not comply with this chapter is entitled, in an appropriate court of competent jurisdiction, to rescission of the contract, to an award of a reasonable attorney's fee and costs of court in an action to enforce the right of rescission, and to the amount of actual damages or $2,000, whichever is greater.

(3) In the event the division is granted judgment or injunctive relief in an appropriate court of competent jurisdiction, the division, in addition to any other relief, is entitled to an award of reasonable attorney's fees, costs of court, and investigative fees.

(4) (a) In addition to other penalties under this chapter, and to its other enforcement powers under Title 13, Chapter 2, Division of Consumer Protection, the division director may impose an administrative fine of up to $2,500 for each violation of this chapter.

(b) All money received through administrative fines imposed under this section shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

Amended by Chapter 47, 2006 General Session



Section 7 - Civil penalty for violation of cease and desist order.

Any person who violates any cease and desist order issued under this chapter is subject to a civil penalty not to exceed $5,000 for each violation. Civil penalties authorized by this chapter may be imposed in any civil action brought by the attorney general or by a county attorney under this section. All penalties received shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8. No action to collect a civil penalty may be commenced more than five years after the date the penalty was imposed.

Amended by Chapter 85, 1995 General Session






Article 19 - Shopping Cart Retrieval Business

Section 1 - Definition.

As used in this section, "shopping cart retrieval business" means the business of searching for, gathering, and restoring possession to the merchant or owner, for compensation or in expectation of compensation, of shopping carts located outside the premises of a retail mercantile establishment.

Enacted by Chapter 22, 1983 General Session



Section 2 - Written authorization required.

Every person who engages in the shopping cart retrieval business shall retain records, showing written authorization from the merchant or owner to retrieve the carts and to be in possession of those carts retrieved, and shall maintain a copy of that authorization in any vehicle utilized for that retrieval.

Enacted by Chapter 22, 1983 General Session



Section 3 - Violation a misdemeanor.

Notwithstanding the provisions of Section 76-6-606, a violation of this section is a class B misdemeanor.

Amended by Chapter 241, 1991 General Session



Section 4 - Exemption.

Exempted under this act are nonprofit charitable organizations.

Enacted by Chapter 22, 1983 General Session






Article 20 - New Motor Vehicle Warranties Act

Section 1 - Short title.

This chapter is known as the "New Motor Vehicles Warranties Act."

Enacted by Chapter 168, 1985 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Consumer" means an individual who enters into an agreement or contract for the transfer, lease, purchase of a new motor vehicle other than for purposes of resale, or sublease during the duration of the period defined under Section 13-20-5.

(2) "Manufacturer" means manufacturer, importer, distributor, or anyone who is named as the warrantor on an express written warranty on a motor vehicle.

(3) "Motor home" means a self-propelled vehicular unit, primarily designed as a temporary dwelling for travel, recreational, and vacation use.

(4) (a) "Motor vehicle" includes:

(i) a motor home, as defined in this section, but only the self-propelled vehicle and chassis sold in this state;

(ii) a motor vehicle, as defined in Section 41-1a-102, sold in this state; and

(iii) a motorcycle, as defined in Section 41-1a-102, sold in this state if the motorcycle is designed primarily for use and operation on paved highways.

(b) "Motor vehicle" does not include:

(i) those portions of a motor home designated, used, or maintained primarily as a mobile dwelling, office, or commercial space;

(ii) a road tractor or truck tractor as defined in Section 41-1a-102;

(iii) a mobile home as defined in Section 41-1a-102;

(iv) any motor vehicle with a gross laden weight of over 12,000 pounds, except:

(A) a motor home as defined under Subsection (3); and

(B) a farm tractor as defined in Section 41-1a-102;

(v) a motorcycle, as defined in Section 41-1a-102, if the motorcycle is designed primarily for use or operation over unimproved terrain;

(vi) an electric assisted bicycle as defined in Section 41-6a-102;

(vii) a moped as defined in Section 41-6a-102;

(viii) a motor assisted scooter as defined in Section 41-6a-102; or

(ix) a motor-driven cycle as defined in Section 41-6a-102.

(5) "Recreational vehicle trailer" means a travel trailer, camping trailer, or fifth wheel trailer.

Amended by Chapter 124, 2013 General Session



Section 3 - Nonconforming motor vehicles -- Repairs.

If a new motor vehicle does not conform to all applicable express warranties, and the consumer reports the nonconformity to the manufacturer, its agent, or its authorized dealer during the term of the express warranties or during the one-year period following the date of original delivery of the motor vehicle to a consumer, whichever is earlier, the manufacturer, its agent, or its authorized dealer shall make repairs necessary to conform the vehicle to the express warranties, whether or not these repairs are made after the expiration of the warranty term or the one-year period.

Enacted by Chapter 168, 1985 General Session



Section 4 - Nonconforming motor vehicles -- Replacement -- Refund -- Criteria -- Defenses.

(1) If the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition that substantially impairs the use, market value, or safety of the motor vehicle after a reasonable number of attempts, the manufacturer shall replace the motor vehicle with a comparable new motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the full purchase price including all collateral charges, less a reasonable allowance for the consumer's use of the vehicle. Refunds shall be made to the consumer, and any lienholders or lessors as their interests may appear.

(2) A reasonable allowance for use is that amount directly attributable to use by the consumer prior to his first report of the nonconformity to the manufacturer, its agent, or its authorized dealer, and during any subsequent period when the vehicle is not out of service because of repair.

(3) Upon receipt of any refund or replacement under Subsection (1), the consumer, lienholder, or lessor shall furnish to the manufacturer clear title to and possession of the motor vehicle.

(4) It is an affirmative defense to any claim under this chapter:

(a) that an alleged nonconformity does not substantially impair the consumer's use of the motor vehicle and does not substantially impair the market value or safety of the motor vehicle; or

(b) that an alleged nonconformity is the result of abuse, neglect, or unauthorized modifications or alterations of a motor vehicle by a consumer.

Amended by Chapter 249, 1990 General Session



Section 5 - Reasonable number of attempts to conform.

(1) It is presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties, if:

(a) the same nonconformity has been subject to repair four or more times by the manufacturer, its agent, or its authorized dealer within the express warranty term or during the one-year period following the date of original delivery of the motor vehicle to a consumer, whichever is earlier, but the nonconformity continues to exist; or

(b) the vehicle is out of service to the consumer because of repair for a cumulative total of 30 or more business days during the warranty term or during the one-year period, whichever is earlier.

(2) The term of an express warranty, the one-year period, and the 30-day period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike, fire, flood, or other natural disaster.

Enacted by Chapter 168, 1985 General Session



Section 6 - Enforcement -- Limited liability of dealer -- No limit on other rights or remedies.

(1) The Division of Consumer Protection shall, or a consumer may, enforce the rights created under this chapter. An action may be commenced by a consumer only after the claim has been investigated and evaluated by the division.

(2) This chapter may not be interpreted as imposing any liability on an authorized dealer or creating a cause of action by a consumer against a dealer under this chapter, except regarding any written express warranties made by the dealer apart from the manufacturer's own warranties.

(3) This chapter does not limit the rights or remedies which are otherwise available to a consumer under any other law.

(4) In an action initiated under this section by the consumer, the court may award attorneys' fees to the prevailing party.

Amended by Chapter 249, 1990 General Session



Section 7 - Use of dispute settlement procedure.

If a manufacturer has established an informal dispute settlement procedure which complies with Title 16, Code of Federal Regulations, Part 703, then Section 13-20-4 concerning refunds or replacement does not apply to any consumer who has not first resorted to this procedure.

Amended by Chapter 249, 1990 General Session



Section 8 - Mediation concerning nonconformity in recreational vehicle trailer.

(1) An owner who purchases a new recreational vehicle trailer and the manufacturer of the recreational vehicle trailer shall engage in mediation concerning resolution of a nonconformity in the recreational vehicle trailer, as provided in this section, if:

(a) the owner notifies the manufacturer in writing of the nonconformity;

(b) the nonconformity is manifest in the structural or functional integrity of the roof, subfloor, or wall of the recreational vehicle trailer;

(c) following notification under Subsection (1)(a), the manufacturer makes at least four attempts to correct the nonconformity, but the nonconformity persists;

(d) following at least four attempts by the manufacturer to correct the nonconformity, the owner submits to the manufacturer a written request for mediation;

(e) the nonconformity substantially impairs the use, value, or safety of the recreational vehicle trailer; and

(f) the nonconformity does not include a defect or condition that occurs as a result of:

(i) the use of the recreational vehicle trailer for business or commercial purposes; or

(ii) abuse, neglect, modification, or alteration of the recreational vehicle trailer by a person other than the manufacturer or the manufacturer's authorized service agent.

(2) Mediation under this section shall:

(a) take place in the county in which the owner purchased the recreational vehicle trailer; and

(b) be conducted by the Consumer Arbitration Program for Recreation Vehicles.

(3) The manufacturer of the recreational vehicle trailer shall pay the cost of mediation.

(4) The failure of mediation to resolve an owner's concerns about an alleged nonconformity in the owner's recreational vehicle trailer does not impair or affect any right or remedy the owner otherwise has under the law.

Amended by Chapter 124, 2013 General Session






Article 21 - Credit Services Organizations Act

Section 1 - Short title.

This chapter is known as the "Credit Services Organizations Act."

Enacted by Chapter 29, 1985 General Session



Section 2 - Definitions -- Exemptions.

As used in this chapter:

(1) "Buyer" means an individual who is solicited to purchase or who purchases the services of a credit services organization.

(2) "Credit reporting agency" means a person who, for a monetary fee, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third persons.

(3) (a) "Credit services organization" means a person who represents that the person or an employee is a debt professional or credit counselor, or, with respect to the extension of credit by others, sells, provides, or performs, or represents that the person can or will sell, provide, or perform, in return for the payment of money or other valuable consideration any of the following services:

(i) improving a buyer's credit record, history, or rating;

(ii) providing advice, assistance, instruction, or instructional materials to a buyer with regard to Subsection (3)(a)(i); or

(iii) debt reduction or debt management plans.

(b) "Credit services organization" does not include:

(i) a person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States and who derives at least 35% of the person's income from making loans and extensions of credit;

(ii) a depository institution:

(A) as defined in Section 7-1-103; or

(B) that is regulated or supervised by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

(iii) a person licensed as a principal broker under Title 61, Chapter 2f, Real Estate Licensing and Practices Act, if the person is acting within the course and scope of that license;

(iv) a person licensed to practice law in this state if:

(A) the person renders the services described in Subsection (3)(a) within the course and scope of the person's practice as an attorney; and

(B) the services described in Subsection (3)(a) are incidental to the person's practice as an attorney;

(v) a broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of that regulation;

(vi) a credit reporting agency if the services described in Subsection (3)(a) are incidental to the credit reporting agency's services; or

(vii) a person who provides debt-management services and is required to be registered under Title 13, Chapter 42, Uniform Debt-Management Services Act.

(4) "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment, offered or granted primarily for personal, family, or household purposes.

Amended by Chapter 289, 2011 General Session



Section 3 - Credit services organizations -- Prohibitions.

(1) A credit services organization, its salespersons, agents, and representatives, and independent contractors who sell or attempt to sell the services of a credit services organization may not do any of the following:

(a) conduct any business regulated by this chapter without first:

(i) securing a certificate of registration from the division; and

(ii) unless exempted under Section 13-21-4, posting a bond, letter of credit, or certificate of deposit with the division in the amount of $100,000;

(b) make a false statement, or fail to state a material fact, in connection with an application for registration with the division;

(c) charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for the buyer;

(d) dispute or challenge, or assist a person in disputing or challenging an entry in a credit report prepared by a consumer reporting agency without a factual basis for believing and obtaining a written statement for each entry from the person stating that that person believes that the entry contains a material error or omission, outdated information, inaccurate information, or unverifiable information;

(e) charge or receive any money or other valuable consideration solely for referral of the buyer to a retail seller who will or may extend credit to the buyer, if the credit that is or will be extended to the buyer is upon substantially the same terms as those available to the general public;

(f) make, or counsel or advise any buyer to make, any statement that is untrue or misleading and that is known, or that by the exercise of reasonable care should be known, to be untrue or misleading, to a credit reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit, with respect to a buyer's creditworthiness, credit standing, or credit capacity;

(g) make or use any untrue or misleading representations in the offer or sale of the services of a credit services organization or engage, directly or indirectly, in any act, practice, or course of business that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a credit services organization; and

(h) transact any business as a credit services organization, as defined in Section 13-21-2, without first having registered with the division by paying an annual fee set pursuant to Section 63J-1-504 and filing proof that it has obtained a bond or letter of credit as required by Subsection (2).

(2) (a) A bond, letter of credit from a Utah depository, or certificate of deposit posted with the division shall be used to cover the losses of any person arising from a violation of this chapter by the posting credit services organization. A bond, letter of credit, or certificate of deposit may also be used to satisfy administrative fines and civil damages arising from any enforcement action against the posting credit service organization.

(b) A bond, letter of credit, or certificate of deposit shall remain in force:

(i) until replaced by a bond, letter of credit, or certificate of deposit of identical or superior coverage; or

(ii) for one year after the credit servicing organization notifies the division in writing that it has ceased all activities regulated by this chapter.

Amended by Chapter 183, 2009 General Session



Section 3.5 - Registration and suspension of registration.

(1) A credit services organization shall file an application for registration with the division before engaging in any activity regulated by this chapter. The application shall include:

(a) the name, complete address, and telephone number of the organization;

(b) the name of any person who owns or controls more than 5% of the organization, either directly or through another person or entity;

(c) the name of any individual who is responsible for the day-to-day operation of the organization;

(d) (i) the case title, docket number, the names and addresses of all parties, and a detailed explanation of any administrative, civil, or criminal action in which the organization or any person identified in Subsection (1)(b) or (c) is a party to an administrative, civil, or criminal action that arose in this state or any other jurisdiction involving the offer to provide or the provision of services described in Section 13-21-2(3)(a); or

(ii) a notarized statement of the credit services organization's chief executive officer or principal that neither the organization nor any person identified in Subsection (1)(b) or (c) is a party to any administrative, civil, or criminal action described in Subsection (1)(d)(i);

(e) a detailed outline of the organization's credit services program to be offered in this state, including two copies of any contract, form, sales literature, or other relevant document that will be used by the organization; and

(f) a reasonable registration fee to be determined by the division.

(2) The division may deny, suspend, or revoke a registration under this chapter if:

(a) a credit services organization has engaged, or is engaging in a violation of this chapter; or

(b) a person described in Subsection (1)(b) or (c) has been found in an administrative, civil, or criminal action in any jurisdiction to have violated a law relating to the offer to provide or provision of the types of services described in Subsection 13-21-2(3)(a).

Enacted by Chapter 186, 1994 General Session



Section 4 - Bond, letter of credit, or certificate of deposit -- Not required of agent if obtained by organization.

(1) If a credit services organization has obtained a bond, letter of credit, or certificate of deposit as set forth in Subsection 13-21-3(1) a salesperson, agent, or representative who sells the services of that organization is not required to post his own separate bond, letter of credit, or certificate of deposit.

(2) As used in this section, a person is not a salesperson, agent, or representative of a credit services organization unless:

(a) the person does business under the same name as the credit services organization; or

(b) the credit services organization and the issuer of the bond or letter of credit certify in writing that the bond or letter of credit covers the person.

Amended by Chapter 186, 1994 General Session



Section 5 - Written information statement required.

Before the execution of a contract or agreement between the buyer and a credit services organization or before the receipt by the credit services organization of any money or other valuable consideration, whichever occurs first, the credit services organization shall provide the buyer with a statement in writing, containing all the information required by Section 13-21-6. The credit services organization shall maintain on file for a period of two years an exact copy of the statement, personally signed by the buyer, acknowledging receipt of a copy of the statement.

Enacted by Chapter 29, 1985 General Session



Section 6 - Contents of statement.

The information statement required under Section 13-21-5 shall include all of the following:

(1) a complete and accurate statement of the buyer's right to review any file on the buyer maintained by any credit reporting agency, as provided under 15 U.S.C. Sec. 1681 et seq., as amended, the Fair Credit Reporting Act;

(2) a statement that a review of the file on the buyer will be conducted free of charge by the credit reporting agency that issued a report upon which a credit denial was based, if requested within 30 days of the buyer receiving a notice of a denial of credit;

(3) the approximate price the buyer will be charged by a credit reporting agency for a copy of the file on the buyer;

(4) a complete and accurate statement of the buyer's right to dispute the completeness or accuracy of any item contained in any file on the buyer maintained by any credit reporting agency;

(5) a complete and detailed description of the services to be performed by the credit services organization for the buyer and the total amount the buyer will have to pay, or become obligated to pay, for the services;

(6) a statement asserting the buyer's right to proceed against the bond or trust account required under Section 13-21-3; and

(7) the name and address of the surety company which issued the bond, or the name and address of the depository and the trustee and the account number of the trust account.

Amended by Chapter 96, 1988 General Session



Section 7 - Written contracts required -- Contents -- Notice of cancellation of contract.

(1) Each contract between the buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, dated, signed by the buyer, and include all of the following:

(a) a conspicuous statement in bold type, in immediate proximity to the space reserved for the signature of the buyer, as follows: "You, the buyer, may cancel this contract at any time prior to midnight of the fifth day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.";

(b) the terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to some other person;

(c) a full and detailed description of the services to be performed by the credit services organization for the buyer, including all guarantees and all promises of full or partial refunds, and the estimated date by which the services are to be performed, or estimated length of time for performing the services; and

(d) the credit services organization's principal business address and the name and address of its agent, in Utah, authorized to receive service of process.

(2) The contract shall be accompanied by a completed form in duplicate, captioned "Notice of Cancellation," which shall be attached to the contract and easily detachable, and which shall contain in bold type the following statement written in the same language as used in the contract:

"Notice of Cancellation

You may cancel this contract, without any penalty or obligation, within five days from the date the contract is signed.

If you cancel, any payment made by you under this contract will be returned within 10 days following receipt by the seller of your cancellation notice.

To cancel this contract, mail or deliver a signed dated copy of this cancellation notice, or any other written notice, to _____(name of seller)_____at _____(address of seller)_____ (place of business)_____ not later than midnight _____(date)_____.

I hereby cancel this transaction.

_______________(date)

__________________________________________________________

(purchaser's signature)"

(3) The credit services organization shall give to the buyer a copy of the completed contract and all other documents the credit services organization requires the buyer to sign at the time they are signed.

Amended by Chapter 306, 2007 General Session



Section 8 - Burden of proving exception -- Penalties -- Court's criminal and equitable jurisdiction -- Prosecution.

(1) (a) Any waiver by a buyer of any part of this chapter is void.

(b) Any attempt by a credit services organization to have a buyer waive rights given by this chapter is a violation of this chapter.

(2) In any proceeding involving this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming the exemption or exception.

(3) (a) Any person who violates this chapter is guilty of a class A misdemeanor.

(b) Any district court of this state has jurisdiction to restrain and enjoin the violation of this chapter.

(4) The attorney general, any county attorney, any district attorney, or any city attorney may prosecute misdemeanor actions or institute injunctive or civil proceedings, or both, under this chapter.

(5) The remedies, duties, prohibitions, and penalties of this chapter are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

(6) (a) In addition to other penalties under this section, the division director may issue a cease and desist order and impose an administrative fine of up to $2,500 for each violation of this chapter.

(b) All money received through administrative fines imposed under this section shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

Amended by Chapter 47, 2006 General Session



Section 9 - Damages -- Punitive damages -- Attorney's fees and costs -- Remedies.

(1) Any buyer injured by a violation of this chapter may bring any action for recovery of damages. Judgment shall be entered for actual damages, but in no case less than the amount paid by the buyer to the credit services organization, plus reasonable attorneys' fees and costs. An award may also be entered for punitive damages.

(2) The remedies provided under this chapter are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.

(3) The Division of Consumer Protection may maintain an action for damages or injunctive relief on behalf of itself or any other person to enforce compliance with this chapter. Any judgment granted in favor of the division shall include, in addition to any other monetary award or injunctive relief, an award of reasonable attorneys' fees, court costs, and costs of investigation.

Amended by Chapter 96, 1988 General Session






Article 22 - Charitable Solicitations Act

Section 1 - Short title.

This chapter is known as the "Charitable Solicitations Act."

Enacted by Chapter 122, 1987 General Session



Section 2 - Definitions.

As used in this chapter:

(1) (a) "Charitable organization" or "organization" means any person, joint venture, partnership, limited liability company, corporation, association, group, or other entity:

(i) that is or holds itself out to be:

(A) a benevolent, educational, voluntary health, philanthropic, humane, patriotic, religious or eleemosynary, social welfare or advocacy, public health, environmental or conservation, or civic organization;

(B) for the benefit of a public safety, law enforcement, or firefighter fraternal association; or

(C) established for any charitable purpose;

(ii) who solicits or obtains contributions solicited from the public for a charitable purpose; or

(iii) in any manner employs a charitable appeal as the basis of any solicitation or employs an appeal that reasonably suggests or implies that there is a charitable purpose to any solicitation.

(b) "Charitable organization" includes a "chapter," "branch," "area," "office," or similar "affiliate" or any person soliciting contributions within the state for a charitable organization that has its principal place of business outside the state.

(2) "Charitable purpose" means any benevolent, educational, philanthropic, humane, patriotic, religious, eleemosynary, social welfare or advocacy, public health, environmental, conservation, civic, or other charitable objective or for the benefit of a public safety, law enforcement, or firefighter fraternal association.

(3) "Charitable solicitation" or "solicitation" means any request, directly or indirectly, for money, credit, property, financial assistance, or any other thing of value on the plea or representation that it will be used for a charitable purpose. A charitable solicitation may be made in any manner, including:

(a) any oral or written request, including any request by telephone, radio or television, or other advertising or communications media;

(b) the distribution, circulation, or posting of any handbill, written advertisement, or publication; or

(c) the sale of, offer or attempt to sell, or request of donations in exchange for any advertisement, book, card, chance, coupon, device, magazine, membership, merchandise, subscription, ticket, flower, flag, button, sticker, ribbon, token, trinket, tag, souvenir, candy, or any other article in connection with which any appeal is made for any charitable purpose, or the use of the name of any charitable organization or movement as an inducement or reason for making any purchase donation, or, in connection with any sale or donation, stating or implying that the whole or any part of the proceeds of any sale or donation will go to or be donated to any charitable purpose.

(4) "Charitable sales promotion" means an advertising or sales campaign, conducted by a commercial co-venturer, which represents that the purchase or use of goods or services offered by the commercial co-venturer will benefit, in whole or in part, a charitable organization or purpose.

(5) "Commercial co-venturer" means a person who for profit is regularly and primarily engaged in trade or commerce other than in connection with soliciting for charitable organizations or purposes.

(6) (a) "Contribution" means the pledge or grant for a charitable purpose of any money or property of any kind, including any of the following:

(i) a gift, subscription, loan, advance, or deposit of money or anything of value;

(ii) a contract, promise, or agreement, express or implied, whether or not legally enforceable, to make a contribution for charitable purposes; and

(iii) fees, dues, or assessments paid by members, when membership is conferred solely as consideration for making a contribution.

(b) "Contribution" does not include:

(i) money loaned to a charitable organization by a financial institution in the ordinary course of business; or

(ii) fees, dues, or assessments paid by members when membership is not conferred solely as consideration for making a contribution.

(7) "Contributor" means any donor, pledgor, purchaser, or other person who makes a contribution.

(8) "Director" means the director of the Division of Consumer Protection.

(9) "Division" means the Division of Consumer Protection of the Department of Commerce.

(10) "Material fact" means information that a person of ordinary intelligence and prudence would consider relevant in deciding whether or not to make a contribution in response to a charitable solicitation.

(11) (a) "Professional fund raiser," except as provided in Subsection (11)(b), means any person who:

(i) for compensation or any other consideration solicits contributions for charitable purposes, or plans or manages the solicitation of contributions for or on behalf of any charitable organization or any other person;

(ii) engages in, or who holds himself out to persons in this state as being independently engaged in, the business of soliciting contributions for a charitable organization;

(iii) manages, supervises, or trains any solicitor whether as an employee or otherwise; or

(iv) uses a vending device or vending device decal for financial or other consideration that implies a solicitation of contributions or donations for any charitable organization or charitable purposes.

(b) "Professional fund raiser" does not include a bona fide officer, director, volunteer, or full-time employee of a charitable organization.

(12) (a) "Professional fund raising counsel or consultant" or other comparable designation or title means a person who:

(i) for compensation plans, manages, advises, counsels, consults, or prepares material for, or with respect to, the solicitation in this state of contributions for a charitable organization, whether or not at any time the person has custody of contributions from a solicitation;

(ii) does not solicit contributions; and

(iii) does not employ, procure, or engage any compensated person to solicit or receive contributions.

(b) "Professional fund raising counsel or consultant" does not include an attorney, investment counselor, or banker who in the conduct of that person's profession advises a client when actually engaged in the giving of legal, investment, or financial advice.

(13) "Vending device" means a container used by a charitable organization or professional fund raiser, for the purpose of collecting a charitable solicitation, contribution, or donation whether or not the device offers a product or item in return for the contribution or donation. "Vending device" includes machines, boxes, jars, wishing wells, barrels, or any other container.

(14) "Vending device decal" means any decal, tag, or similar designation material that is attached to a vending device, whether or not used or placed by a charitable organization or professional fund raiser, that would indicate that all or a portion of the proceeds from the purchase of items from the vending device will go to a specific charitable organization.

Amended by Chapter 210, 2001 General Session



Section 3 - Investigative and enforcement powers -- Education.

(1) The division may make any investigation it considers necessary to determine whether any person is violating, has violated, or is about to violate any provision of this chapter or any rule made or order issued under this chapter. As part of the investigation, the division may:

(a) require a person to file a statement in writing;

(b) administer oaths, subpoena witnesses and compel their attendance, take evidence, and examine under oath any person in connection with an investigation; and

(c) require the production of any books, papers, documents, merchandise, or other material relevant to the investigation.

(2) Whenever it appears to the director that substantial evidence exists that any person has engaged in, is engaging in, or is about to engage in any act or practice prohibited in this chapter or constituting a violation of this chapter or any rule made or order issued under this chapter, the director may do any of the following in addition to other specific duties under this chapter:

(a) in accordance with Title 63G, Chapter 4, Administrative Procedures Act, the director may issue an order to cease and desist from engaging in the act or practice or from doing any act in furtherance of the activity; or

(b) the director may bring an action in the appropriate district court of this state to enjoin the acts or practices constituting the violation or to enforce compliance with this chapter or any rule made or order issued under this chapter.

(3) Whenever it appears to the director by a preponderance of the evidence that a person has engaged in or is engaging in any act or practice prohibited in this chapter or constituting a violation of this chapter or any rule made or order issued under this chapter, the director may assess an administrative fine of up to $500 per violation up to $10,000 for any series of violations arising out of the same operative facts.

(4) Upon a proper showing, the court hearing an action brought under Subsection (2)(b) may:

(a) issue an injunction;

(b) enter a declaratory judgment;

(c) appoint a receiver for the defendant or the defendant's assets;

(d) order disgorgement of any money received in violation of this chapter;

(e) order rescission of agreements violating this chapter;

(f) impose a fine of not more than $2,000 for each violation of this chapter; and

(g) impose a civil penalty, or any other relief the court considers just.

(5) (a) In assessing the amount of a fine or penalty under Subsection (3), (4)(f), or (4)(g), the director or court imposing the fine or penalty shall consider the gravity of the violation and the intent of the violator.

(b) If it does not appear by a preponderance of the evidence that the violator acted in bad faith or with intent to harm the public, the director or court shall excuse payment of the fine or penalty.

(6) The division may provide or contract to provide public education and voluntary education for applicants and registrants under this chapter. The education may be in the form of publications, advertisements, seminars, courses, or other appropriate means. The scope of the education may include:

(a) the requirements, prohibitions, and regulated practices under this chapter;

(b) suggestions for effective financial and organizational practices for charitable organizations;

(c) charitable giving and solicitation;

(d) potential problems with solicitations and fraudulent or deceptive practices; and

(e) any other matter relevant to the subject of this chapter.

Amended by Chapter 382, 2008 General Session



Section 4 - Violation a misdemeanor -- Damages.

(1) A person who willfully violates any provision of this chapter, either by failing to comply with any requirement or by doing any act prohibited in the chapter, is guilty of a class B misdemeanor. Each day the violation is committed or permitted to continue constitutes a separate punishable offense.

(2) Nothing in this section precludes any person damaged as a result of a charitable solicitation from maintaining a civil action for damages or injunctive relief.

(3) The division may maintain an action for damages or injunctive relief on behalf of itself or any other person to enforce compliance with this chapter.

Amended by Chapter 185, 1994 General Session



Section 5 - Registration required.

(1) (a) It is unlawful for any organization to engage in an activity described in Subsection (1)(b) unless the organization is:

(i) exempt under Section 13-22-8; or

(ii) registered with the division in accordance with this chapter.

(b) Unless an organization meets the requirements of Subsection (1)(a), the organization may not knowingly solicit, request, promote, advertise, or sponsor a charitable solicitation if the charitable solicitation:

(i) originates in Utah;

(ii) is received in Utah; or

(iii) is caused to be made through business operations in Utah.

(2) Subsection (1) does not prohibit an organization from receiving an unsolicited contribution.

(3) It is unlawful for any professional fund raiser to knowingly solicit, request, promote, advertise, or sponsor the solicitation in this state of any contribution for a charitable organization, whether or not the charitable organization is exempt under Section 13-22-8, unless the professional fund raiser and any nonexempt charitable organization that is benefitted are registered with the division.

(4) It is unlawful for any professional fund raising counsel or consultant to knowingly plan, manage, advise, counsel, consult, or prepare material for, or with respect to, the solicitation in this state of a contribution for a charitable organization, whether or not the charitable organization is exempt under Section 13-22-8, unless the professional fund raising counsel or consultant and any nonexempt charitable organization that is benefitted are registered with the division.

Amended by Chapter 18, 2005 General Session



Section 6 - Application for registration.

(1) An applicant for registration or renewal of registration as a charitable organization shall:

(a) pay an application fee as determined under Section 63J-1-504; and

(b) submit an application on a form approved by the division which shall include:

(i) the organization's name, address, telephone number, facsimile number, if any, and the names and addresses of any organizations or persons controlled by, controlling, or affiliated with the applicant;

(ii) the specific legal nature of the organization, that is, whether it is an individual, joint venture, partnership, limited liability company, corporation, association, or other entity;

(iii) the names and residence addresses of the officers and directors of the organization;

(iv) the name and address of the registered agent for service of process and a consent to service of process;

(v) the purpose of the solicitation and use of the contributions to be solicited;

(vi) the method by which the solicitation will be conducted and the projected length of time it is to be conducted;

(vii) the anticipated expenses of the solicitation, including all commissions, costs of collection, salaries, and any other items;

(viii) a statement of what percentage of the contributions collected as a result of the solicitation are projected to remain available for application to the charitable purposes declared in the application, including a satisfactory statement of the factual basis for the projected percentage;

(ix) a statement of total contributions collected or received by the organization within the calendar year immediately preceding the date of the application, including a description of the expenditures made from or the use made of the contributions;

(x) a copy of any written agreements with any professional fund raiser involved with the solicitation;

(xi) disclosure of any injunction, judgment, or administrative order or conviction of any crime involving moral turpitude with respect to any officer, director, manager, operator, or principal of the organization;

(xii) a copy of all agreements to which the applicant is, or proposes to be, a party regarding the use of proceeds for the solicitation or fundraising;

(xiii) a statement of whether or not the charity, or its parent foundation, will be using the services of a professional fund raiser or of a professional fund raising counsel or consultant;

(xiv) if either the charity or its parent foundation will be using the services of a professional fund raiser or a professional fund raising counsel or consultant:

(A) a copy of all agreements related to the services; and

(B) an acknowledgment that fund raising in the state will not commence until both the charitable organization, its parent foundation, if any, and the professional fund raiser or professional fund raising counsel or consultant are registered and in compliance with this chapter; and

(xv) any additional information the division may require by rule.

(2) If any information contained in the application for registration becomes incorrect or incomplete, the applicant or registrant shall, within 30 days after the information becomes incorrect or incomplete, correct the application or file the complete information required by the division.

(3) In addition to the registration fee, an organization failing to file a registration application or renewal by the due date or filing an incomplete registration application or renewal shall pay an additional fee of $25 for each month or part of a month after the date on which the registration application or renewal were due to be filed.

(4) Notwithstanding Subsection (1), the registration fee for a certified local museum under Section 9-6-603 is 65% of the registration fee established under Subsection (1).

Amended by Chapter 183, 2009 General Session



Section 8 - Exemptions.

(1) Section 13-22-5 does not apply to:

(a) a solicitation that an organization conducts among its own established and bona fide membership exclusively through the voluntarily donated efforts of other members or officers of the organization;

(b) a bona fide religious, ecclesiastical, or denominational organization if:

(i) the solicitation is made for a church, missionary, religious, or humanitarian purpose; and

(ii) the organization is either:

(A) a lawfully organized corporation, institution, society, church, or established physical place of worship, at which nonprofit religious services and activities are regularly conducted and carried on;

(B) a bona fide religious group:

(I) that does not maintain specific places of worship;

(II) that is not subject to federal income tax; and

(III) not required to file an IRS Form 990 under any circumstance; or

(C) a separate group or corporation that is an integral part of an institution that is an income tax exempt organization under 26 U.S.C. Sec. 501(c)(3) and is not primarily supported by funds solicited outside its own membership or congregation;

(c) a solicitation by a broadcast media owned or operated by an educational institution or governmental entity, or any entity organized solely for the support of that broadcast media;

(d) except as provided in Subsection 13-22-21(1), a solicitation for the relief of any person sustaining a life-threatening illness or injury specified by name at the time of solicitation if the entire amount collected without any deduction is turned over to the named person;

(e) a political party authorized to transact its affairs within this state and any candidate and campaign worker of the party if the content and manner of any solicitation make clear that the solicitation is for the benefit of the political party or candidate;

(f) a political action committee or group soliciting funds relating to issues or candidates on the ballot if the committee or group is required to file financial information with a federal or state election commission;

(g) any school accredited by the state, any accredited institution of higher learning, or club or parent, teacher, or student organization within and authorized by the school in support of the operations or extracurricular activities of the school;

(h) a public or higher education foundation established under Title 53A or 53B;

(i) a television station, radio station, or newspaper of general circulation that donates air time or print space for no consideration as part of a cooperative solicitation effort on behalf of a charitable organization, whether or not that organization is required to register under this chapter;

(j) a volunteer fire department, rescue squad, or local civil defense organization whose financial oversight is under the control of a local governmental entity;

(k) any governmental unit of any state or the United States; and

(l) any corporation:

(i) established by an act of the United States Congress; and

(ii) that is required by federal law to submit an annual report:

(A) on the activities of the corporation, including an itemized report of all receipts and expenditures of the corporation; and

(B) to the United States Secretary of Defense to be:

(I) audited; and

(II) submitted to the United States Congress.

(2) Any organization claiming an exemption under this section bears the burden of proving its eligibility for, or the applicability of, the exemption claimed.

(3) Each organization exempt from registration pursuant to this section that makes a material change in its legal status, officers, address, or similar changes shall file a report informing the division of its current legal status, business address, business phone, officers, and primary contact person within 30 days of the change.

(4) The division may by rule:

(a) require organizations exempt from registration pursuant to this section to file a notice of claim of exemption;

(b) prescribe the contents of the notice of claim; and

(c) require a filing fee for the notice, as determined under Section 63J-1-504.

Amended by Chapter 183, 2009 General Session



Section 9 - Professional fund raiser's or fund raising counsel's or consultant's permit.

(1) It is unlawful for any person or entity to act as a professional fund raiser or professional fund raising counsel or consultant, whether or not representing an organization exempt from registration under Section 13-22-8, without first obtaining a permit from the division by complying with all of the following application requirements:

(a) pay an application fee as determined under Section 63J-1-504; and

(b) submit a written application, verified under oath, on a form approved by the division that includes:

(i) the applicant's name, address, telephone number, facsimile number, if any;

(ii) the name and address of any organization or person controlled by, controlling, or affiliated with the applicant;

(iii) the applicant's business, occupation, or employment for the three-year period immediately preceding the date of the application;

(iv) whether it is an individual, joint venture, partnership, limited liability company, corporation, association, or other entity;

(v) the names and residence addresses of any officer or director of the applicant;

(vi) the name and address of the registered agent for service of process and a consent to service of process;

(vii) if a professional fund raiser:

(A) the purpose of the solicitation and use of the contributions to be solicited;

(B) the method by which the solicitation will be conducted and the projected length of time it is to be conducted;

(C) the anticipated expenses of the solicitation, including all commissions, costs of collection, salaries, and any other items;

(D) a statement of what percentage of the contributions collected as a result of the solicitation are projected to remain available to the charitable organization declared in the application, including a satisfactory statement of the factual basis for the projected percentage and projected anticipated revenues provided to the charitable organization, and if a flat fee is charged, documentation to support the reasonableness of the flat fee; and

(E) a statement of total contributions collected or received by the professional fund raiser within the calendar year immediately preceding the date of the application, including a description of the expenditures made from or the use made of the contributions;

(viii) if a professional fund raising counsel or consultant:

(A) the purpose of the plan, management, advice, counsel or preparation of materials for, or respect to the solicitation and use of the contributions solicited;

(B) the method by which the plan, management, advice, counsel, or preparation of materials for, or respect to the solicitation will be organized or coordinated and the projected length of time of the solicitation;

(C) the anticipated expenses of the plan, management, advice, counsel, or preparation of materials for, or respect to the solicitation, including all commissions, costs of collection, salaries, and any other items;

(D) a statement of total fees to be earned or received from the charitable organization declared in the application, and what percentage of the contributions collected as a result of the plan, management, advice, counsel, or preparation of materials for, or respect to the solicitation are projected after deducting the total fees to be earned or received remain available to the charitable organization declared in the application, including a satisfactory statement of the factual basis for the projected percentage and projected anticipated revenues provided to the charitable organization, and if a flat fee is charged, documentation to support the reasonableness of such flat fee; and

(E) a statement of total net fees earned or received within the calendar year immediately preceding the date of the application, including a description of the expenditures made from or the use of the net earned or received fees in the planning, management, advising, counseling, or preparation of materials for, or respect to the solicitation and use of the contributions solicited for the charitable organization;

(ix) disclosure of any injunction, judgment, or administrative order against the applicant or the applicant's conviction of any crime involving moral turpitude;

(x) a copy of any written agreements with any charitable organization;

(xi) the disclosure of any injunction, judgment, or administrative order or conviction of any crime involving moral turpitude with respect to any officer, director, manager, operator, or principal of the applicant;

(xii) a copy of all agreements to which the applicant is, or proposes to be, a party regarding the use of proceeds;

(xiii) an acknowledgment that fund raising in the state will not commence until both the professional fund raiser or professional fund raising counsel or consultant and the charity, and its parent foundation, if any, are registered and in compliance with this chapter; and

(xiv) any additional information the division may require by rule.

(2) If any information contained in the application for a permit becomes incorrect or incomplete, the applicant or registrant shall, within 30 days after the information becomes incorrect or incomplete, correct the application or file the complete information required by the division.

(3) In addition to the permit fee, an applicant failing to file a permit application or renewal by the due date or filing an incomplete permit application or renewal shall pay an additional fee of $25 for each month or part of a month after the date on which the permit application or renewal were due to be filed.

Amended by Chapter 124, 2013 General Session



Section 11 - Expiration of registration and permits.

(1) Each charitable organization registration issued under this chapter expires annually on the earlier of January 1, April 1, July 1, or October 1 following the completion of 12 months after the date of initial issuance.

(2) Each professional fund raiser's permit issued under this chapter expires the earlier of:

(a) annually on the date of issuance; or

(b) when the professional fund raiser ceases affiliation with the charitable organization named in the application for permit.

(3) Each professional fund raising counsel's or consultant's permit issued under this chapter expires the earlier of:

(a) annually on the date of issuance; or

(b) when the professional fundraising counsel or consultant ceases affiliation with the charitable organization named in the application for permit.

(4) A registration or permit may be renewed only by complying with the requirements for obtaining the original registration or permit.

Amended by Chapter 187, 1996 General Session



Section 12 - Grounds for denial, suspension, or revocation.

(1) The director may, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, issue an order to deny, suspend, or revoke an application, registration, permit, or information card, upon a finding that the order is in the public interest and that:

(a) the application for registration or renewal is incomplete or misleading in any material respect;

(b) the applicant or registrant or any officer, director, agent, or employee of the applicant or registrant has:

(i) violated this chapter or committed any of the prohibited acts and practices described in this chapter;

(ii) been enjoined by any court, or is the subject of an administrative order issued in this or another state, if the injunction or order includes a finding or admission of fraud, breach of fiduciary duty, material misrepresentation, or if the injunction or order was based on a finding of lack of integrity, truthfulness, or mental competence of the applicant;

(iii) been convicted of a crime involving moral turpitude;

(iv) obtained or attempted to obtain a registration or a permit by misrepresentation;

(v) materially misrepresented or caused to be misrepresented the purpose and manner in which contributed funds and property will be used in connection with any solicitation;

(vi) caused or allowed any paid solicitor to violate any rule made or order issued under this chapter by the division;

(vii) failed to take corrective action with its solicitors who have violated this chapter or committed any of the prohibited acts and practices of this chapter;

(viii) used, or attempted to use a name that either is deceptively similar to a name used by an existing registered or exempt charitable organization, or appears reasonably likely to cause confusion of names;

(ix) failed to timely file with the division any report required in this chapter or by rules made under this chapter; or

(x) failed to pay a fine imposed by the division in accordance with Section 13-22-3; or

(c) the applicant for registration or renewal has no charitable purpose.

(2) The director may, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, issue an order to revoke or suspend a claim of exemption filed under Subsection 13-22-8(4), upon a finding that the order is in the public interest and that:

(a) the notice of claim of exemption is incomplete or false or misleading in any material respect; or

(b) any provision of this chapter, or any rule made or order issued by the division under this chapter has been violated in connection with a charitable solicitation by any exempt organization.

Amended by Chapter 382, 2008 General Session



Section 13 - Prohibited practices.

In connection with any solicitation, each of the following acts and practices is prohibited:

(1) stating or implying that registration constitutes endorsement or approval by the division or any governmental entity;

(2) violating any of the requirements of this chapter or any rule made under this chapter;

(3) making any untrue statement of a material fact or failing to state a material fact necessary to make statements made, in the context of the circumstances under which they are made, not misleading, whether in connection with a charitable solicitation or a filing with the division; and

(4) violating an order issued by the division under Subsection 13-22-3(2) or (3).

Amended by Chapter 185, 1994 General Session



Section 14 - Accuracy not guaranteed.

(1) By issuing a permit, the state does not guarantee the accuracy of any representation contained in the permit, nor does it warrant that any statement made by the holder of the permit is truthful. The state makes no certification as to the charitable worthiness of any organization on whose behalf a solicitation is made nor as to the moral character of the holder of the permit.

(2) The following statement shall appear on each permit: "THE STATE OF UTAH MAKES NO CERTIFICATION AS TO THE CHARITABLE WORTHINESS OF ANY ORGANIZATION ON WHOSE BEHALF A SOLICITATION IS MADE NOR AS TO THE MORAL CHARACTER OF THE HOLDER OF THE PERMIT."

(3) No solicitation for charitable purposes shall use the fact or requirement of registration or of the filing of any report with the division pursuant to this chapter with the intent to cause or in a manner tending to cause any person to believe that the solicitation, the manner in which it is conducted, its purposes, any use to which the proceeds will be applied or the person or organization conducting it has been or will be in any way endorsed, sanctioned, or approved by the division or any governmental agency or office.

Amended by Chapter 210, 2001 General Session



Section 15 - Financial reports required.

(1) Each charitable organization registered under this chapter shall file each year of registration an annual financial report or an IRS Form 990, 990EZ, or 990PF. The financial report or IRS Form 990, 990EZ, or 990PF shall be filed with the division within 30 days after the end of the year reported. If an annual financial report or IRS Form 990, 990EZ, or 990PF are not available during its first year of registration, the charitable organization shall provide quarterly financial reports to the division within 30 days after the end of the quarter reported.

(2) Each financial report shall disclose:

(a) the gross amount of contributions received;

(b) the amount of contributions disbursed or to be disbursed to each charitable organization or charitable purpose represented;

(c) aggregate amounts paid to any professional fund raiser;

(d) amounts spent for overhead, expenses, commissions, and similar purposes; and

(e) the name and address of any professional fund raiser used by the organization.

(3) Each report required under this section shall be signed under oath by an officer or principal of the organization.

(4) The registration of any organization that fails to file a timely report or IRS Form 990, 990EZ, or 990PF as required in this section or files an incomplete report or IRS Form 990, 990EZ, or 990PF is automatically suspended pending a final order of the division under Section 13-22-12. The division may reinstate the registration after receiving:

(a) a report or IRS Form 990, 990EZ, or 990PF fulfilling the requirements of this section;

(b) an application for renewed registration; and

(c) a penalty of $25 for each month or part of a month after the date on which the quarterly report or IRS Form 990 was due to be filed.

Amended by Chapter 210, 2001 General Session



Section 16 - Separate accounts and receipts required.

(1) Each organization required to be registered under this chapter and each professional fund raiser shall segregate and maintain all contributed funds in an account held separately from its operating account. Each contribution in the control or custody of the professional solicitor shall, in its entirety and within 10 days of its receipt, be deposited in an account at a bank or other federally insured financial institution which shall be in the name of the charitable organization. The charitable organization shall maintain and administer the account and shall have sole control of all withdrawals.

(2) Each organization required to be registered under this chapter and each professional fund raiser shall maintain and use duplicate receipts for contributions of money, securities, and cash equivalents so that one receipt is issued to each contributor and one is maintained by the charitable organization.

Amended by Chapter 210, 2001 General Session



Section 17 - Written agreement required.

(1) A professional fund raiser may only engage in activities on behalf of a charitable organization through written agreement with the organization.

(2) A professional fund raising counsel or consultant may only engage in activities on behalf of a charitable organization through written agreement with the organization.

(3) A charitable organization may only engage the services of a professional fund raiser or professional fund raising counsel or consultant through written agreement.

(4) Copies of the agreement required by this section shall be attached to all applications for registration and or a permit.

Amended by Chapter 187, 1996 General Session



Section 18 - Local ordinance.

This chapter does not prohibit any political subdivision of the state from enacting any ordinance regulating the solicitation of contributions within the subdivision's boundaries so long as the ordinance only coordinates enforcement of this chapter with the division.

Enacted by Chapter 280, 1993 General Session



Section 19 - Reciprocal agreements.

(1) The division may convey or exchange information obtained under this chapter with other agencies having regulatory authority over charitable organizations.

(2) The division may accept information that a charitable organization or professional fund raiser files in another state or with any federal agency or other organization in place of substantially similar information that is required to be filed under this chapter.

Enacted by Chapter 280, 1993 General Session



Section 21 - Appeal on behalf of individual.

(1) If a charitable campaign consisting of exempt solicitations for the relief of a named individual sustaining a life-threatening illness or injury, as described in Subsection 13-22-8(1)(d), collects proceeds in excess of $1,000, the organizer of the campaign shall give the division written notice of the following:

(a) the organizer's name and address;

(b) the name, whereabouts, and present condition of the person for whose relief the contributions are solicited including a letter from the person's attending physician detailing the illness or injury;

(c) the date the charitable campaign commenced; and

(d) the purpose to which the collected contributions are to be applied.

(2) Notice under Subsection (1) is due within 10 days after commencing the appeal or collecting in excess of $1,000, whichever is later.

(3) If the organizer fails to file timely notice, the division shall inform the organizer of the notice requirement and give the organizer 10 additional days as a grace period within which to file the notice. If the organizer fails to file the notice within the grace period, the division may issue a cease and desist order against the organizer.

(4) If, at any time, the division has reasonable cause to believe that the organizer is perpetrating a fraud against the public, or in any other way intends to profit from harming the public through the charitable campaign, it shall issue a cease and desist order against the organizer.

Amended by Chapter 187, 1996 General Session



Section 22 - Charitable sales promotions.

(1) Every charitable organization which agrees to permit a charitable sales promotion to be conducted by a commercial co-venturer on its behalf shall file with the division a notice of the promotion prior to its commencement within this state. The notice shall state:

(a) the names of the charitable organization and commercial co-venturer;

(b) that the charitable organization and the commercial co-venturer will conduct a charitable sales promotion; and

(c) the date the charitable sales promotion is expected to commence.

(2) Prior to the commencement of a charitable sales promotion within this state, every charitable organization which agrees to permit a charitable sales promotion to be conducted in its behalf, shall obtain a written agreement, containing such terms as may be required by rule of the division, from the commercial co-venturer which shall be available to the division upon request.

(3) A commercial co-venturer shall keep the final accounting for each charitable sales promotion conducted in this state for three years after the final accounting date and make the accounting available to the division upon request.

(4) The commercial co-venturer shall disclose in each advertisement for a charitable sales promotion the dollar amount or percent per unit of goods or services purchased or used that will benefit the charitable organization or purpose.

Enacted by Chapter 210, 2001 General Session



Section 23 - Fiduciary capacity.

Every person soliciting, collecting, or expending contributions for charitable purposes, and every officer, director, trustee, or employee of any person concerned with the solicitation, collection, or expenditure of those contributions, shall be considered to be a fiduciary and acting in a fiduciary capacity.

Enacted by Chapter 210, 2001 General Session






Article 23 - Health Spa Services Protection Act

Section 1 - Short title.

This chapter is known as the "Health Spa Services Protection Act."

Enacted by Chapter 105, 1987 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Consumer" means a purchaser of health spa services for valuable consideration.

(2) "Division" means the Division of Consumer Protection.

(3) (a) "Health spa" means any person, partnership, joint venture, corporation, association, or other entity that, for a charge or fee, provides as one of its primary purposes services or facilities that are purported to assist patrons to improve their physical condition or appearance through:

(i) aerobic conditioning;

(ii) strength training;

(iii) fitness training; or

(iv) other exercise.

(b) "Health spa" includes any establishment designated:

(i) as a "health spa";

(ii) as a "spa";

(iii) as an "exercise gym";

(iv) as a "health studio";

(v) as a "health club";

(vi) as a "personal training facility"; or

(vii) with any other similar terms.

(c) "Health spa" does not include:

(i) any facility operated by a licensed physician at which the physician engages in the practice of medicine;

(ii) any facility operated by a hospital, intermediate care facility, or skilled nursing care facility;

(iii) any public or private school, college, or university;

(iv) any facility owned or operated by the state or its political subdivisions;

(v) any facility owned or operated by the United States or its political subdivisions; or

(vi) instruction offered by an individual if:

(A) the individual offering the instruction does not utilize another individual as an employee or independent contractor; and

(B) a patron is not granted the use of a facility containing exercise equipment.

(4) "Health spa services" means any service provided by a health spa, including athletic facilities, equipment, and instruction.

Amended by Chapter 47, 2006 General Session



Section 3 - Contracts for health spa services.

(1) Any contract for the sale of health spa services shall be in writing. The written contract shall constitute the entire agreement between the consumer and the health spa.

(2) The health spa shall provide the consumer with a fully completed copy of the contract required by Subsection (1) at the time of its execution. The copy shall show:

(a) the date of the transaction;

(b) the name and address of the health spa; and

(c) the name, address, and telephone number of the consumer.

(3) (a) A contract may not have a term in excess of 36 months, but the contract may provide that the consumer may exercise an option to renew the term after its expiration.

(b) Except for a lifetime membership sold prior to May 1, 1995, a health spa may not offer a lifetime membership.

(4) The contract or an attachment to it shall clearly state any rules of the health spa that apply to:

(a) the consumer's use of its facilities and services; and

(b) cancellation and refund policies of the health spa.

(5) The contract shall specify which equipment or facility of the health spa:

(a) is omitted from the contract's coverage; or

(b) may be changed at the health spa's discretion.

(6) The contract shall clearly state that the consumer has a three-day period after the day on which the contract is executed to rescind the contract.

Amended by Chapter 18, 2005 General Session



Section 4 - Rescission.

(1) A consumer may rescind a contract for the purchase of health spa services if he enters into the contract and gives value at a time when the health spa is not fully operational and available for use, and if the health spa does not become fully operational and available for use within 60 days after the date of the contract.

(2) A consumer's right to rescind his contract under this section continues for three business days after the health spa becomes fully operational and available for use.

(3) A consumer who rescinds his contract under this section is entitled to a refund of any payments he has made, less the reasonable value of any health spa services he actually received or $25, whichever is less. The preparation and processing of the contract and other documents are not considered to be health spa services that are deductible under this subsection from any refundable amount.

(4) Any rescission of a contract under this section is effective upon the health spa's receipt of written notice of the consumer's intent to rescind the contract. The notice may be delivered by hand or mailed by certified mail postmarked no later than midnight of the third day after the health spa becomes fully operational and available for use.

Enacted by Chapter 105, 1987 General Session



Section 5 - Registration -- Bond, letter of credit, or certificate of deposit required -- Penalties.

(1) (a) (i) It is unlawful for any health spa facility to operate in this state unless the facility is registered with the division.

(ii) Registration is effective for one year. If the health spa facility renews its registration, the registration shall be renewed at least 30 days prior to its expiration.

(iii) The division shall provide by rule for the form, content, application process, and renewal process of the registration.

(b) Each health spa registering in this state shall designate a registered agent for receiving service of process. The registered agent shall be reasonably available from 8 a.m. until 5 p.m. during normal working days.

(c) The division shall charge and collect a fee for registration under guidelines provided in Section 63J-1-504.

(d) If an applicant fails to file a registration application or renewal by the due date, or files an incomplete registration application or renewal, the applicant shall pay a fee of $25 for each month or part of a month after the date on which the registration application or renewal were due to be filed, in addition to the registration fee described in Subsection (1)(c).

(e) A health spa registering or renewing a registration shall provide the division a copy of the liability insurance policy that:

(i) covers the health spa; and

(ii) is in effect at the time of the registration or renewal.

(2) (a) Each health spa shall obtain and maintain:

(i) a performance bond issued by a surety authorized to transact surety business in this state;

(ii) an irrevocable letter of credit issued by a financial institution authorized to do business in this state; or

(iii) a certificate of deposit.

(b) The bond, letter of credit, or certificate of deposit shall be payable to the division for the benefit of any consumer who incurs damages as the result of:

(i) the health spa's violation of this chapter; or

(ii) the health spa's going out of business or relocating and failing to offer an alternate location within five miles.

(c) (i) The division may recover from the bond, letter of credit, or certificate of deposit the costs of collecting and distributing funds under this section, up to 10% of the face value of the bond, letter of credit, or certificate of deposit but only if the consumers have fully recovered their damages first.

(ii) The total liability of the issuer of the bond, letter of credit, or certificate of deposit may not exceed the amount of the bond, letter of credit, or certificate of deposit.

(iii) The health spa shall maintain a bond, letter of credit, or certificate of deposit in force for one year after it notifies the division in writing that it has ceased all activities regulated by this chapter.

(d) A health spa providing services at more than one location shall comply with the requirements of Subsection (2)(a) for each separate location.

(e) The division may impose a fine against a health spa that fails to comply with the requirements of Subsection (2)(a) of up to $100 per day that the health spa remains out of compliance. All penalties received shall be deposited into the Consumer Protection Education and Training Fund created in Section 13-2-8.

(3) (a) The minimum principal amount of the bond, letter of credit, or certificate of credit required under Subsection (2) shall be based on the number of unexpired contracts for health spa services to which the health spa is a party, in accordance with the following schedule:

Principal Amount of

Bond, Letter of Credit,

or Certificate of Deposit

Number of Contracts

$15,000

500 or fewer

35,000

501 to 1,500

50,000

1,500 to 3,000

75,000

3,001 or more

(b) A health spa that is not exempt under Section 13-23-6 shall comply with Subsection (3)(a) with respect to all of the health spa's unexpired contracts for health spa services, regardless of whether a portion of those contracts satisfies the criteria in Section 13-23-6.

(4) Each health spa shall obtain the bond, letter of credit, or certificate of deposit and furnish a certified copy of the bond, letter of credit, or certificate of deposit to the division prior to selling, offering or attempting to sell, soliciting the sale of, or becoming a party to any contract to provide health spa services. A health spa is considered to be in compliance with this section only if the proof provided to the division shows that the bond, letter of credit, or certificate of credit is current.

(5) Each health spa shall:

(a) maintain accurate records of the bond, letter of credit, or certificate of credit and of any payments made, due, or to become due to the issuer; and

(b) open the records to inspection by the division at any time during normal business hours.

(6) If a health spa changes ownership, ceases operation, discontinues facilities, or relocates and fails to offer an alternate location within five miles within 30 days after its closing, the health spa is subject to the requirements of this section as if it were a new health spa coming into being at the time the health spa changed ownership. The former owner may not release, cancel, or terminate the owner's liability under any bond, letter of credit, or certificate of deposit previously filed with the division, unless:

(a) the new owner has filed a new bond, letter of credit, or certificate of deposit for the benefit of consumers covered under the previous owner's bond, letter of credit, or certificate of deposit; or

(b) the former owner has refunded all unearned payments to consumers.

(7) If a health spa ceases operation or relocates and fails to offer an alternative location within five miles, the health spa shall provide the division with 45 days prior notice.

Amended by Chapter 124, 2013 General Session



Section 6 - Exemptions from bond, letter of credit, or certificate of deposit requirement.

A health spa that offers no paid-in-full membership, but only memberships paid for by installment contracts is exempt from the application of Subsections 13-23-5(2) through (5) if:

(1) each contract contains the following clause: "If this health spa ceases operation and fails to offer an alternate location within five miles, no further payments under this contract shall be due to anyone, including any purchaser of any note associated with or contained in this contract.";

(2) all payments due under each contract, including down payments, enrollment fees, membership fees, or any other payments to the health spa, are in equal monthly installments spread over the entire term of the contract; and

(3) the term of each contract is clearly stated and is not capable of being extended.

Amended by Chapter 47, 2006 General Session



Section 7 - Enforcement -- Costs and attorney's fees -- Penalties.

(1) The division may, on behalf of any consumer or on its own behalf, file an action for injunctive relief, damages, or both to enforce this chapter. In addition to any relief granted, the division is entitled to an award for reasonable attorney's fees, court costs, and reasonable investigative expenses.

(2) (a) A person who willfully violates any provision of this chapter, either by failing to comply with any requirement or by doing any act prohibited in this chapter, is guilty of a class B misdemeanor. Each day the violation is committed or permitted to continue constitutes a separate punishable offense.

(b) In the case of a second offense, the person is guilty of a class A misdemeanor.

(c) In the case of three or more offenses, the person is guilty of a third degree felony.

(3) (a) In addition to any other penalty available under this chapter, a person who violates this chapter is subject to:

(i) a cease and desist order; and

(ii) an administrative fine of up to $2,500 for each separate violation that is not a violation described in Subsection 13-23-5(2)(e) up to $10,000 for any series of violations arising out of the same operative facts.

(b) All administrative fines collected under this chapter shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8.

Amended by Chapter 18, 2005 General Session






Article 24 - Uniform Trade Secrets Act

Section 1 - Short title.

This chapter is known as the "Uniform Trade Secrets Act."

Enacted by Chapter 60, 1989 General Session



Section 2 - Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.

(2) "Misappropriation" means:

(a) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(b) disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) used improper means to acquire knowledge of the trade secret; or

(ii) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(A) derived from or through a person who had utilized improper means to acquire it;

(B) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(C) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(4) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(a) derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(b) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

Enacted by Chapter 60, 1989 General Session



Section 3 - Injunctive relief.

(1) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(2) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(3) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

Enacted by Chapter 60, 1989 General Session



Section 4 - Damages.

(1) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(2) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under Subsection (1).

Enacted by Chapter 60, 1989 General Session



Section 5 - Attorneys' fees.

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorneys' fees to the prevailing party.

Enacted by Chapter 60, 1989 General Session



Section 6 - Preservation of secrecy.

In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

Enacted by Chapter 60, 1989 General Session



Section 7 - Statute of limitations.

An action for misappropriation shall be brought within three years after the misappropriation is discovered or, by the exercise of reasonable diligence, should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

Enacted by Chapter 60, 1989 General Session



Section 8 - Effect on other law.

(1) Except as provided in Subsection (2), this chapter displaces conflicting tort, restitutionary, and other law of this state providing civil remedies for misappropriation of a trade secret.

(2) This chapter does not affect:

(a) contractual remedies, whether or not based upon misappropriation of a trade secret;

(b) other civil remedies that are not based upon misappropriation of a trade secret; or

(c) criminal remedies, whether or not based upon misappropriation of a trade secret.

Enacted by Chapter 60, 1989 General Session



Section 9 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the chapter among states enacting it.

Enacted by Chapter 60, 1989 General Session






Article 25a - Telephone and Facsimile Solicitation Act

Section 101 - Title.

This chapter is known as the "Telephone and Facsimile Solicitation Act."

Enacted by Chapter 26, 1996 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Advertisement" means material offering for sale, or advertising the availability or quality of, any property, goods, or services.

(2) (a) "Automated telephone dialing system" means equipment used to:

(i) store or produce telephone numbers;

(ii) call a stored or produced number; and

(iii) connect the number called with a recorded message or artificial voice.

(b) "Automated telephone dialing system" does not include equipment used with a burglar alarm system, voice messaging system, fire alarm system, or other system used in an emergency involving the immediate health or safety of a person.

(3) "Division" means the Division of Consumer Protection in the Department of Commerce.

(4) (a) "Established business relationship" means a relationship that:

(i) is based on inquiry, application, purchase, or transaction regarding products or services offered;

(ii) is formed by a voluntary two-way communication between a person making a telephone solicitation and a person to whom a telephone solicitation is made; and

(iii) has not been terminated by:

(A) an act by either party; or

(B) the passage of 18 months since the most recent inquiry, application, purchase, transaction, or voluntary two-way communication.

(b) "Established business relationship" includes a relationship with an affiliate as defined in Section 16-10a-102.

(5) "Facsimile machine" means equipment used for:

(a) scanning or encoding text or images for conversion into electronic signals for transmission; or

(b) receiving electronic signals and reproducing them as a duplicate of the original text or image.

(6) "Negative response" means a statement from a party stating the party does not wish to listen to the sales presentation or participate in the solicitation presented in the telephone call.

(7) "Telephone solicitation" means the initiation of a telephone call or message for a commercial purpose or to seek a financial donation, including calls:

(a) encouraging the purchase or rental of, or investment in, property, goods, or services, regardless of whether the transaction involves a nonprofit organization;

(b) soliciting a sale of or extension of credit for property or services to the person called;

(c) soliciting information that will be used for:

(i) the direct solicitation of a sale of property or services to the person called; or

(ii) an extension of credit to the person called for a sale of property or services; or

(d) soliciting a charitable donation involving the exchange of any premium, prize, gift, ticket, subscription, or other benefit in connection with any appeal made for a charitable purpose.

(8) "Telephone solicitor" means any natural person, firm, organization, partnership, association, or corporation who makes or causes to be made an unsolicited telephone call, including calls made by use of an automated telephone dialing system.

(9) "Unsolicited telephone call" means a telephone call for a commercial purpose or to seek a financial donation other than a call made:

(a) in response to an express request of the person called;

(b) primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of the call;

(c) to any person with whom the telephone solicitor has an established business relationship; or

(d) as required by law for a medical purpose.

Amended by Chapter 263, 2003 General Session



Section 103 - Prohibited conduct for telephone solicitations -- Exceptions.

(1) Except as provided in Subsection (2), a person may not operate or authorize the operation of an automated telephone dialing system to make a telephone solicitation.

(2) A person may operate an automated telephone dialing system if a call is made:

(a) with the prior express consent of the person who is called agreeing to receive a telephone solicitation from a specific solicitor; or

(b) to a person with whom the solicitor has an established business relationship.

(3) A person may not make a telephone solicitation to a residential telephone without prior express consent during any of the following times:

(a) before 8 a.m. or after 9 p.m. local time;

(b) on a Sunday; or

(c) on a legal holiday.

(4) A person may not make or authorize a telephone solicitation in violation of Title 47 U.S.C. 227.

(5) Any telephone solicitor who makes an unsolicited telephone call to a telephone number shall:

(a) identify the telephone solicitor;

(b) identify the business on whose behalf the telephone solicitor is soliciting;

(c) identify the purpose of the call promptly upon making contact by telephone with the person who is the object of the telephone solicitation;

(d) discontinue the solicitation if the person being solicited gives a negative response at any time during the telephone call; and

(e) hang up the phone, or in the case of an automated telephone dialing system operator, disconnect the automated telephone dialing system from the telephone line within 25 seconds of the termination of the call by the person being called.

(6) A telephone solicitor may not withhold the display of the telephone solicitor's telephone number from a caller identification service when that number is being used for telemarketing purposes and when the telephone solicitor's service or equipment is capable of allowing the display of the number.

Amended by Chapter 90, 2004 General Session

Amended by Chapter 263, 2004 General Session



Section 104 - Prohibited conduct for facsimiles -- Exceptions.

(1) Except as provided in Subsection (2), a person may not operate or authorize the operation of a facsimile machine to send an advertisement.

(2) A person may operate a facsimile machine if the advertisement is sent:

(a) with the prior express written consent of the person who receives the facsimile agreeing to receive the facsimile from a specific solicitor; or

(b) to a person with whom the solicitor has an established business relationship.

(3) A person may not make or authorize the sending of an advertisement by facsimile in violation of Title 47 U.S.C. 227.

Amended by Chapter 263, 2003 General Session



Section 105 - Penalties -- Administrative and criminal.

(1) Any person who violates this chapter is subject to:

(a) a cease and desist order; and

(b) an administrative fine of not less than $100 or more than $2,500 for each separate violation.

(2) All administrative fines collected under this chapter shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8.

(3) Any person who intentionally violates this chapter is guilty of a class A misdemeanor and may be fined up to $2,500. A person intentionally violates this chapter if the violation occurs after the division, attorney general, or a district or county attorney notifies the person by certified mail that he is in violation of this chapter.

Amended by Chapter 18, 2005 General Session



Section 106 - Enforcement.

(1) The division shall investigate and assess administrative fines for violations of this chapter.

(2) (a) Upon referral from the division, the attorney general or any district or county attorney may:

(i) bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this chapter;

(ii) upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of this part if proof of loss is submitted to the satisfaction of the court; or

(iii) bring an action in any court of competent jurisdiction for the collection of penalties authorized under Subsection 13-25a-105(1).

(b) In an action under Subsection (2)(a), the attorney general or any district or county attorney may recover costs, including investigative costs and attorney fees, from any violator of this chapter.

Amended by Chapter 18, 2005 General Session



Section 107 - Private action.

(1) In addition to any other remedies, a person may bring an action in any state court of competent jurisdiction if:

(a) (i) the person has received two or more telephone solicitations or facsimile advertisements from the same individual or entity that:

(A) violates this chapter; or

(B) violates Title 47 U.S.C. 227; and

(ii) the person, following the first telephone solicitation or facsimile advertisement, notified the sender of the person's objection to receiving the telephone solicitation or facsimile advertisement; or

(b) the person has received one telephone solicitation or facsimile advertisement in violation of:

(i) Subsection 13-25a-103(1);

(ii) Subsection 13-25a-103(3);

(iii) Subsection 13-25a-103(5);

(iv) Subsection 13-25a-103(6); or

(v) Subsection 13-25a-104(1).

(2) In a suit brought under Subsection (1), a person may:

(a) recover the greater of $500 or the amount of the pecuniary loss, if any;

(b) recover court costs and reasonable attorneys' fees as determined by the court; and

(c) seek to enjoin any conduct in violation of this chapter.

Amended by Chapter 263, 2003 General Session



Section 107.2 - Requests to a specific telephone solicitor.

(1) A telephone solicitor may not make or cause to be made a telephone solicitation to a person who has informed the telephone solicitor, either in writing or orally, that the person does not wish to receive a telephone call from the telephone solicitor.

(2) A telephone solicitor is not liable for a violation of this section if the telephone solicitor complies with 16 C.F.R. Part 310.4(b)(3) and (4).

Enacted by Chapter 18, 2005 General Session



Section 108 - Objections to telephone solicitations.

A person may not make or cause to be made an unsolicited telephone call within Utah to a telephone number contained in the no-call database established under Section 13-25a-109.

Amended by Chapter 263, 2004 General Session



Section 109 - No-call database.

(1) (a) In accordance with Subsection (1)(b), the division shall establish and provide for the operation of a no-call database to compile a list of telephone numbers of persons who have provided notice of the person's objection to receiving an unsolicited telephone call.

(b) The no-call database described in Subsection (1)(a) shall consist of the Utah telephone numbers contained in the national "do-not-call" registry established and maintained by the Federal Trade Commission pursuant to 16 C.F.R. 310.4(b)(1)(iii)(B).

(2) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the division may adopt rules to:

(a) define the improper use of the no-call database;

(b) define administrative fines for the improper use of the no-call database, which may not be greater than those imposed for a violation of the national "do-not-call" registry described in Subsection (1)(b); and

(c) define administrative fines against a person that registers another person to the no-call database without that person's consent.

(3) Information contained in the no-call database maintained under this section shall be classified as private under Title 63G, Chapter 2, Government Records Access and Management Act, and shall be used only for purposes of:

(a) compliance with this chapter; or

(b) a proceeding or action to enforce this chapter.

Amended by Chapter 382, 2008 General Session



Section 111 - Exemptions.

Notwithstanding any other provision of this chapter, Sections 13-25a-103 and 13-25a-108 do not apply to:

(1) a telephone call made for a charitable purpose as defined in Section 13-22-2;

(2) a charitable solicitation as defined in Section 13-22-2; or

(3) a person who holds a license or registration:

(a) under Title 31A, Insurance Code;

(b) issued by the Division of Real Estate established in Section 61-2-201; or

(c) issued by the National Association of Securities Dealers.

Amended by Chapter 379, 2010 General Session






Article 26 - Telephone Fraud Prevention Act

Section 1 - Short title.

This chapter is known as the "Telephone Fraud Prevention Act."

Enacted by Chapter 154, 1990 General Session



Section 2 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Continuity plan" means a shipment, with the prior express consent of the buyer, at regular intervals of similar special-interest products. A continuity plan is distinguished from a subscription arrangement by no binding commitment period or purchase amount.

(2) "Division" means the Division of Consumer Protection.

(3) "Fictitious personal name" means a name other than an individual's true name. An "individual's true name" is the name taken at birth unless changed by operation of law or by civil action.

(4) "Material statement" or "material fact" means information that a person of ordinary intelligence or prudence would consider important in deciding whether or not to accept an offer extended through a telephone solicitation.

(5) "Premium" means a gift, bonus, prize, award, certificate, or other document by which a prospective purchaser is given a right, chance, or privilege to purchase or receive goods or services with a stated or represented value of $25 or more as an inducement to a prospective purchaser to purchase other goods or services.

(6) "Subscription arrangements," "standing order arrangements," "supplements," and "series arrangements" mean products or services provided, with the prior express request or consent of the buyer, for a specified period of time at a price dependent on the duration of service and to complement an initial purchase.

(7) (a) "Telephone solicitation," "sale," "selling," or "solicitation of sale" means:

(i) a sale or solicitation of goods or services in which:

(A) (I) the seller solicits the sale over the telephone;

(II) the purchaser's agreement to purchase is made over the telephone; and

(III) the purchaser, over the telephone, pays for or agrees to commit to payment for goods or services prior to or upon receipt by the purchaser of the goods or services;

(B) the solicitor, not exempt under Section 13-26-4, induces a prospective purchaser over the telephone, to make and keep an appointment that directly results in the purchase of goods or services by the purchaser that would not have occurred without the telephone solicitation and inducement by the solicitor;

(C) the seller offers or promises a premium to a prospective purchaser if:

(I) the seller induces the prospective purchaser to initiate a telephone contact with the telephone soliciting business; and

(II) the resulting solicitation meets the requirements of Subsection (7)(a); or

(D) the solicitor solicits a charitable donation involving the exchange of any premium, prize, gift, ticket, subscription, or other benefit in connection with any appeal made for a charitable purpose by an organization that is not otherwise exempt under Subsection 13-26-4(2)(b)(iv); or

(ii) a telephone solicitation as defined in Section 13-25a-102.

(b) "Telephone solicitation," "sale," "selling," or "solicitation of sale" does not include a sale or solicitation that occurs solely through an Internet website without the use of a telephone call.

(c) A solicitation of sale or telephone solicitation is considered complete when made, whether or not the person receiving the solicitation agrees to the sale or to make a charitable donation.

(8) "Telephone soliciting business" means a sole proprietorship, partnership, limited liability company, corporation, or other association of individuals engaged in a common effort to conduct telephone solicitations.

(9) "Telephone solicitor" or "solicitor" means a person, partnership, limited liability company, corporation, or other entity that:

(a) makes a telephone solicitation; or

(b) causes a telephone solicitation to be made.

Amended by Chapter 152, 2012 General Session



Section 3 - Registration and bond required.

(1) (a) Unless exempt under Section 13-26-4, each telephone soliciting business shall register annually with the division before engaging in telephone solicitations if:

(i) the telephone soliciting business engages in telephone solicitations that:

(A) originate in Utah; or

(B) are received in Utah; or

(ii) the telephone soliciting business conducts any business operations in Utah.

(b) The registration form shall designate an agent residing in this state who is authorized by the telephone soliciting business to receive service of process in any action brought by this state or a resident of this state.

(c) If a telephone soliciting business fails to designate an agent to receive service or fails to appoint a successor to the agent:

(i) the business' application for an initial or renewal registration shall be denied; and

(ii) any current registration shall be suspended until an agent is designated.

(d) (i) For purposes of this section only, the registered agent of a telephone soliciting business shall provide the division proof of residency in the state.

(ii) Proof of residency under Subsection (1)(d)(i) may be provided by a valid Utah driver license, valid governmental photo identification issued to a resident of the state, or other verifiable identification indicating residency in the state.

(2) The division may impose an annual registration fee set pursuant to Section 63J-1-504 that may include the cost of the criminal background check described in Subsection (4).

(3) (a) Each telephone soliciting business engaging in telephone solicitation or sales in this state shall obtain and maintain the following security:

(i) a performance bond issued by a surety authorized to transact surety business in this state;

(ii) an irrevocable letter of credit issued by a financial institution authorized to do business in this state; or

(iii) a certificate of deposit held in this state in a depository institution regulated by the Department of Financial Institutions.

(b) The bond, letter of credit, or certificate of deposit shall be payable to the division for the benefit of any consumer who incurs damages as the result of any telephone solicitation or sales violation of this chapter.

(c) The division may recover from the bond, letter of credit, or certificate of deposit investigative costs, attorney fees, and other costs of collecting and distributing funds under this section and the costs of promoting consumer education, but only if the consumer has first recovered full damages.

(d) A telephone soliciting business shall keep a bond, certificate of deposit, or letter of credit in force for one year after it notifies the division in writing that it has ceased all activities regulated by this chapter.

(e) The amount to be posted in the form of a bond, irrevocable letter of credit, or certificate of deposit shall be:

(i) $25,000 if:

(A) neither the telephone soliciting business nor any affiliated person has violated this chapter within three years preceding the date of the application; and

(B) the telephone soliciting business has fewer than 10 employees;

(ii) $50,000 if:

(A) neither the telephone soliciting business nor any affiliated person has violated this chapter within three years preceding the date of the application; and

(B) the telephone soliciting business has 10 or more employees; or

(iii) $75,000 if the telephone soliciting business or any affiliated person has violated this chapter within three years preceding the date of the application.

(f) For purposes of Subsection (3)(e) an "affiliated person" means a contractor, director, employee, officer, owner, or partner of the telephone soliciting business.

(4) (a) As used in this Subsection (4), "participant" means an individual with a controlling interest in or an owner, officer, director, member, principal, trustee, general partner, limited partner, manager, sole proprietor, or key employee of a person seeking to register or renew a registration as a telephone soliciting business.

(b) As part of the process to register or renew a registration as a telephone soliciting business, a participant:

(i) may not, within the previous 10 years, have been convicted of a felony;

(ii) may not, within the previous 10 years, have been convicted of a misdemeanor involving moral turpitude, including theft, fraud, or dishonesty; and

(iii) shall submit to the division:

(A) the participant's fingerprints, in a form acceptable to the division, for purposes of a criminal background check; and

(B) consent to a criminal background check by the Bureau of Criminal Identification created in Section 53-10-201.

(5) The division may establish by rule the registration requirements for telephone soliciting businesses under the terms of Title 63G, Chapter 3, Utah Administrative Rulemaking Act. An administrative proceeding conducted by the division under this chapter shall comply with the requirements of Title 63G, Chapter 4, Administrative Procedures Act.

(6) If information in an application for registration or for renewal of registration as a telephone soliciting business materially changes or becomes incorrect or incomplete, the applicant shall, within 30 days after the information changes or becomes incorrect or incomplete, correct the application or submit the correct information to the division in a manner that the division establishes by rule.

(7) The division director may deny or revoke a registration under this section for any violation of this chapter.

Amended by Chapter 124, 2013 General Session



Section 4 - Exemptions from registration.

(1) In any enforcement action initiated by the division, the person claiming an exemption has the burden of proving that the person is entitled to the exemption.

(2) The following are exempt from the requirements of this chapter except for the requirements of Sections 13-26-8 and 13-26-11:

(a) a broker, agent, dealer, or sales professional licensed under the licensure laws of this state, when soliciting sales within the scope of his license;

(b) the solicitation of sales by:

(i) a public utility that is regulated under Title 54 or by an affiliate of the utility;

(ii) a newspaper of general circulation;

(iii) a solicitation of sales made by a broadcaster licensed by any state or federal authority;

(iv) a nonprofit organization if no part of the net earnings from the sale inures to the benefit of any member, officer, trustee, or serving board member of the organization, or individual, or family member of an individual, holding a position of authority or trust in the organization; and

(v) a person who periodically publishes and delivers a catalog of the solicitor's merchandise to prospective purchasers, if the catalog:

(A) contains the price and a written description or illustration of each item offered for sale;

(B) includes the business address of the solicitor;

(C) includes at least 24 pages of written material and illustrations;

(D) is distributed in more than one state; and

(E) has an annual circulation by mailing of not less than 250,000;

(c) any publicly-traded corporation registered with the Securities and Exchange Commission, or any subsidiary of the corporation;

(d) the solicitation of any depository institution as defined in Section 7-1-103, a subsidiary of a depository institution, personal property broker, securities broker, investment adviser, consumer finance lender, or insurer subject to regulation by an official agency of this state or the United States;

(e) the solicitation by a person soliciting only the sale of telephone services to be provided by the person or the person's employer;

(f) the solicitation of a person relating to a transaction regulated by the Commodities Futures Trading Commission, if:

(i) the person is registered with or temporarily licensed by the commission to conduct that activity under the Commodity Exchange Act; and

(ii) the registration or license has not expired or been suspended or revoked;

(g) the solicitation of a contract for the maintenance or repair of goods previously purchased from the person:

(i) who is making the solicitation; or

(ii) on whose behalf the solicitation is made;

(h) the solicitation of previous customers of the business on whose behalf the call is made if the person making the call:

(i) does not offer any premium in conjunction with a sale or offer;

(ii) is not selling an investment or an opportunity for an investment that is not registered with any state or federal authority; and

(iii) is not regularly engaged in telephone sales;

(i) the solicitation of a sale that is an isolated transaction and not done in the course of a pattern of repeated transactions of a like nature;

(j) the solicitation of a person by a retail business establishment that has been in operation for at least five years in Utah under the same name as that used in connection with telemarketing if both of the following occur on a continuing basis:

(i) products are displayed and offered for sale at the place of business, or services are offered for sale and provided at the place of business; and

(ii) a majority of the seller's business involves the buyer obtaining the products or services at the seller's place of business;

(k) a person primarily soliciting the sale of a magazine or periodical sold by the publisher or the publisher's agent through a written agreement, or printed or recorded material through a contractual plan, such as a book or record club, continuity plan, subscription, standing order arrangement, or supplement or series arrangement if:

(i) the seller provides the consumer with a form that the consumer may use to instruct the seller not to ship the offered merchandise, and the arrangement is regulated by the Federal Trade Commission trade regulation concerning use of negative option plans by sellers in commerce; or

(ii) (A) the seller periodically ships merchandise to a consumer who has consented in advance to receive the merchandise on a periodic basis; and

(B) the consumer retains the right to cancel at any time and receive a full refund for the unused portion; or

(l) a telephone marketing service company that provides telemarketing sales services under contract to sellers if:

(i) it has been doing business regularly with customers in Utah for at least five years under the same business name and with its principal office in the same location;

(ii) at least 75% of its contracts are performed on behalf of persons exempted from registration under this chapter; and

(iii) neither the company nor its principals have been enjoined from doing business or subjected to criminal actions for their business activities in this or any other state.

Amended by Chapter 170, 1996 General Session



Section 5 - Right of rescission -- Cancellation.

(1) (a) Except as provided in Subsections (1)(b) and (c), in addition to any right to otherwise revoke an offer, a person making a purchase from a telephone soliciting business required to be registered under this chapter may cancel the sale up to midnight of the third business day after the receipt of the merchandise or premium, whichever is later, provided the solicitor advises the purchaser of his cancellation rights under this chapter at the time any solicitation is made.

(b) If the solicitor required to be registered under this chapter fails to orally advise a purchaser of the right to cancel under this section at the time of any solicitation, the purchaser's right to cancel shall be extended to 90 days.

(c) If the solicitor required to be registered under this chapter fails to orally advise a purchaser of his true name, telephone number, and complete street address at the time of any solicitation, the purchaser may cancel the sale at any time.

(2) Sales shall be cancelled by mailing a notice of cancellation to the telephone solicitor's correct street address, postage prepaid. If the telephone solicitor provided no correct street address, cancellation can be accomplished by sending a notice of cancellation to the division's offices, postage prepaid.

(3) (a) If a cancellation involves durable goods, as defined by rule, those goods shall be returned to the seller.

(b) If expendable goods are involved, the purchaser shall return any unused portion of those goods.

(c) A reasonable attempt shall be made to return goods to the solicitor's correct street address within seven days of exercising the right to cancel, providing the solicitor has provided the purchaser with the address. If the solicitor has failed to give a correct address, no return is required to qualify for a full refund of the purchase price.

(d) If the purchaser has used any portion of the services or goods purchased, the solicitor or telephone soliciting business shall receive a reasonable allowance for value given. This allowance may be deducted from any refund due the purchaser.

(e) A solicitor shall be jointly and severally liable with the telephone soliciting business for any refund amount due following the cancellation of a sale made by the solicitor.

(4) For the purposes of this section, "business day" does not include Sunday or a federal or state holiday.

Amended by Chapter 189, 1994 General Session



Section 8 - Penalties.

(1) (a) Any telephone soliciting business or any person associated with a telephone soliciting business, including solicitors, salespersons, agents, representatives of a solicitor, or independent contractor, who violates this chapter as a first offense is guilty of a class B misdemeanor.

(b) In the case of a second offense, the person is guilty of a class A misdemeanor.

(c) In the case of three or more offenses, the person is guilty of a third degree felony.

(d) (i) In addition to other penalties under this Subsection (1), the division director may issue a cease and desist order and impose an administrative fine of up to $2,500 for each violation of this chapter.

(ii) For purposes of Subsection (1)(d)(i), each telephone solicitation made in violation of this chapter is a separate violation.

(iii) All money received through administrative fines imposed under this section shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

(2) Any telephone soliciting business or any person associated with a telephone soliciting business, including solicitors, salespersons, agents, representatives of a solicitor, or independent contractors, who violates any provision of this chapter shall be subject to a civil penalty in a court of competent jurisdiction not exceeding $2,500 for each unlawful transaction.

Amended by Chapter 124, 2013 General Session



Section 10 - Provisions of chapter not exclusive.

The remedies, duties, prohibitions, and penalties of this chapter are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

Enacted by Chapter 184, 1991 General Session



Section 11 - Prohibited practices.

(1) It is unlawful for any solicitor:

(a) to solicit a prospective purchaser on behalf of a telephone soliciting business that is not registered with the division or exempt from registration under this chapter;

(b) to use a fictitious personal name in connection with a telephone solicitation;

(c) to make or cause to be made any untrue material statement, or fail to disclose a material fact necessary to make any statement made not misleading, whether in connection with a telephone solicitation or a filing with the division;

(d) to make or authorize the making of any misrepresentation about its compliance with this chapter to any prospective or actual purchaser;

(e) to fail to refund within 30 days any amount due a purchaser who exercises the right to cancel under Section 13-26-5; or

(f) to fail to orally advise a purchaser of the purchaser's right to cancel under Section 13-26-5 unless the solicitor is exempt under Section 13-26-4.

(2) It is unlawful for any telephone soliciting business:

(a) to cause or permit any solicitor to violate any provision of this chapter; or

(b) to use inmates in telephone soliciting operations where inmates have access to personal data about an individual sufficient to physically locate or contact that individual, such as names, addresses, telephone numbers, Social Security numbers, credit card information, or physical descriptions.

Amended by Chapter 124, 2013 General Session






Article 28 - Prize Notices Regulation Act

Section 1 - Title.

This chapter shall be known as the "Prize Notices Regulation Act."

Enacted by Chapter 196, 1995 General Session



Section 2 - Definitions.

For the purpose of this part:

(1) "Division" means the Division of Consumer Protection in the Department of Commerce.

(2) "Prize" means a gift, award, or other item or service of value.

(3) (a) "Prize notice" means a notice given to an individual in this state that satisfies all of the following:

(i) is or contains a representation that the individual has been selected or may be eligible to receive a prize; and

(ii) conditions receipt of a prize on a payment or donation from the individual or requires or invites the individual to make a contact to learn how to receive the prize or to obtain other information related to the notice.

(b) "Prize notice" does not include:

(i) a notice given at the request of the individual; or

(ii) a notice informing the individual that he or she has been awarded a prize as a result of his actual prior entry in a game, drawing, sweepstakes, or other contest if the individual is awarded the prize stated in the notice.

(4) "Solicitor" means a person who represents to an individual that the individual has been selected or may be eligible to receive a prize.

(5) "Sponsor" means a person on whose behalf a solicitor gives a prize notice.

(6) "Verifiable retail value" of a prize means:

(a) a price at which the solicitor or sponsor can demonstrate that a substantial number of the prizes have been sold by a person other than the solicitor or sponsor in the trade area in which the prize notice is given; or

(b) if the solicitor or sponsor is unable to satisfy Subsection (6)(a), no more than 1.5 times the amount the solicitor or sponsor paid for the prize.

Amended by Chapter 324, 2010 General Session



Section 3 - Notice requirement.

If a solicitor represents to an individual that he has been selected or may be eligible to receive a prize, the solicitor may not request, and the solicitor or sponsor may not accept, a payment from the individual in any form before the individual receives a written prize notice that contains all of the information required under Subsection 13-28-4(1) presented in the manner required under Subsections 13-28-4(2) through (6).

Amended by Chapter 131, 2003 General Session



Section 4 - Contents of notices.

(1) A written prize notice shall contain all of the following information presented in the manner required under Subsections (2) through (6):

(a) the name and address of the solicitor and sponsor;

(b) the verifiable retail value of each prize the individual has been selected or may be eligible to receive;

(c) if the notice lists more than one prize that the individual has been selected or may be eligible to receive, a statement of the odds the individual has of receiving each prize;

(d) any requirement or invitation for the individual to view, hear, or attend a sales presentation in order to claim a prize, the approximate length of the sales presentation and a description of the property or service that is the subject of the sales presentation;

(e) any requirement that the individual pay shipping or handling fees or any other charges to obtain or use a prize;

(f) if receipt of the prize is subject to a restriction, a statement that a restriction applies, a description of the restriction, and a statement containing the location in the notice where the restriction is described; and

(g) any limitations on eligibility.

(2) (a) The verifiable retail value and the statement of odds required in a written prize notice under Subsections (1)(b) and (c) shall be stated in immediate proximity to each listing of the prize in each place the prize appears on the written prize notice and shall be in the same size and boldness of type as the prize.

(b) The statement of odds shall include, for each prize, the total number of prizes to be given away and the total number of written prize notices to be delivered. The number of prizes and written prize notices shall be stated in Arabic numerals. The statement of odds shall be in the following form: "...(number of prizes) out of... written prize notices".

(c) The verifiable retail value shall be in the following form: "verifiable retail value: $...".

(3) If an individual is required to pay shipping or handling fees or any other charges to obtain or use a prize, the following statement shall appear in immediate proximity to each listing of the prize in each place the prize appears in the written prize notice and shall be in not less than 10-point boldface type: "YOU MUST PAY $.... IN ORDER TO RECEIVE OR USE THIS ITEM."

(4) The information required in a written prize notice under Subsection (1)(d) shall be on the first page of the written prize notice in not less than 10-point boldface type. The information required under Subsections (1)(f) and (g) shall be in not less than 10-point boldface type.

(5) If a written prize notice is given by a solicitor on behalf of a sponsor, the name of the sponsor shall be more prominently and conspicuously displayed than the name of the solicitor.

(6) A solicitor or sponsor may not do any of the following:

(a) place on an envelope containing a written prize notice any representation that the person to whom the envelope is addressed has been selected or may be eligible to receive a prize;

(b) deliver a written prize notice that contains language, or is designed in a manner that would lead a reasonable person to believe that it originates from a government agency, public utility, insurance company, consumer reporting agency, debt collector, accounting or law firm unless the written prize notice originates from that source; or

(c) represent directly or by implication that the number of individuals eligible for the prize is limited or that an individual has been separately selected to receive a particular prize unless the representation is true.

Enacted by Chapter 196, 1995 General Session



Section 5 - Sales presentations.

If a prize notice requires or invites an individual to view, hear, or attend a sales presentation in order to claim a prize, the sales presentation may not begin until the solicitor does all of the following:

(1) informs the individual of the prize, if any, that has been selected to be received by or awarded to the individual; and

(2) if the individual has been awarded a prize, delivers to the individual the prize or the item selected by the individual under Section 13-28-6 if the prize is not available.

Enacted by Chapter 196, 1995 General Session



Section 6 - Prize awards -- Options if unavailable.

(1) A solicitor who represents to an individual in a written prize notice that the individual has been awarded a prize shall provide the prize to the individual unless the prize is not available. If the prize is not available, the solicitor shall provide the individual with any one of the following items selected by the individual:

(a) any other prize listed in the written prize notice that is available and that is of equal or greater value;

(b) the verifiable retail value of the prize in the form of cash, a money order, or a certified check; or

(c) a voucher, certificate, or other evidence of obligation stating that the prize will be shipped to the individual within 30 days at no cost to the individual.

(2) If a voucher, certificate, or other evidence of obligation delivered under Subsection (1)(c) is not honored within 30 days, the solicitor shall deliver to the individual the verifiable retail value of the prize in the form of cash, a money order, or a certified check. The sponsor shall make the payment to the individual if the solicitor fails to do so.

Enacted by Chapter 196, 1995 General Session



Section 7 - Penalties -- Administrative and criminal.

(1) Any person who violates this chapter shall be subject to:

(a) a cease and desist order; and

(b) an administrative fine of not less than $100 or more than $5,000 for each separate violation.

(2) All administrative fines shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8.

(3) Any person who intentionally violates this part is guilty of a class A misdemeanor and may be fined up to $10,000. A person intentionally violates this part if the violation occurs after the division, attorney general, or a district or county attorney notifies the person by certified mail that he is in violation of this chapter.

Enacted by Chapter 196, 1995 General Session



Section 8 - Enforcement.

(1) The division shall investigate and assess administrative fines for violations of this chapter.

(2) Upon referral from the division, the attorney general or any district or county attorney may:

(a) bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this part. The court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of this part if proof of loss is submitted to the satisfaction of the court;

(b) bring an action in any court of competent jurisdiction for the collection of penalties authorized under Subsection 13-28-7(1); or

(c) bring an action under Subsection 13-28-7(3).

Enacted by Chapter 196, 1995 General Session



Section 9 - Private action.

In addition to any other remedies, a person suffering pecuniary loss because of a violation by another person of this chapter may bring an action in any court of competent jurisdiction and may recover:

(1) the greater of $500 or twice the amount of the pecuniary loss; and

(2) court costs and reasonable attorney's fees as determined by the court.

Enacted by Chapter 196, 1995 General Session






Article 31 - Mold Retention and Lien Act

Section 101 - Title.

This chapter shall be known as the "Mold Retention and Lien Act."

Enacted by Chapter 349, 1998 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "All rights and title" does not include rights or title in patents or copyrights.

(2) "Customer" means a person that:

(a) causes a molder to fabricate, cast, or otherwise make a mold; or

(b) provides a molder with a mold to make a product for the customer.

(3) "Make" includes to manufacture, assemble, cast, or fabricate.

(4) "Mold" includes a die, form, or pattern.

(5) (a) "Molder" means a person that makes or uses a mold for the purpose of making a product for a customer.

(b) "Molder" includes a tool or die maker.

Enacted by Chapter 349, 1998 General Session



Section 103 - Relationship to federal law.

This chapter does not affect any right of a customer under federal law related to patent, copyright, or unfair competition.

Enacted by Chapter 349, 1998 General Session



Section 201 - Ownership rights to molds.

(1) Unless otherwise agreed to by the molder and the customer, the customer has all rights and title to a mold in the possession of the molder.

(2) If a customer does not claim possession from a molder of a mold within three years following the last prior use of the mold, all rights and title to the mold may be transferred to the molder in accordance with Section 13-31-202 for the purpose of destroying or otherwise disposing of the mold.

Enacted by Chapter 349, 1998 General Session



Section 202 - Transfer of ownership to molder.

(1) If a customer does not claim possession from a molder of a mold within three years following the last prior use of the mold, the molder may transfer all rights and title to the mold in accordance with this section.

(2) (a) Prior to obtaining all rights and title to the mold, the molder shall send written notice by registered mail to the last-known address of the customer notifying the customer that the molder is terminating the customer's rights and title to the mold.

(b) The notice required under Subsection (2)(a) shall disclose the rights of the customer under Subsection (3).

(3) All rights and title of the customer to the mold are transferred to the molder 120 days from the date the notice required by Subsection (2)(a) is sent unless the customer:

(a) responds in person or by mail to claim possession of the mold within the 120-day period; or

(b) makes other contractual arrangements with the molder for the storage of the mold.

(4) After rights and title to a mold are transferred to the molder under Subsection (2), the molder may destroy or otherwise dispose of the mold without liability to the customer.

Enacted by Chapter 349, 1998 General Session



Section 203 - Scope of part.

In determining whether a customer has claimed possession of a mold within three years following the last prior use, a molder may include any period following the last prior use of a mold even if that period is prior to May 4, 1998.

Enacted by Chapter 349, 1998 General Session



Section 301 - Mold liens.

(1) If a molder has possession of a mold belonging to a customer, the molder has a lien on the mold for the balance due from the customer for:

(a) work for the customer involving the mold; and

(b) the value of all materials related to work described in Subsection (1)(a).

(2) (a) Prior to enforcing the lien, the molder shall deliver or send written notice by registered mail to the last-known address of the customer notifying the customer that the molder intends to enforce the lien.

(b) The notice required by Subsection (2)(a) shall:

(i) state that the lien is claimed for damages for failure to pay under a contract for work for the customer involving the mold;

(ii) include a demand for payment; and

(iii) be accompanied by the written contract, if any, for the work performed for the customer.

(3) If the molder is not paid the amount due within 60 days from the day the notice required by Subsection (2) is received by the customer, the molder may sell the mold at a public auction in accordance with Section 13-31-302.

Enacted by Chapter 349, 1998 General Session



Section 302 - Sale of molds for payment of lien.

(1) (a) Prior to selling a mold, the molder shall send written notice by registered mail to the last-known address of the customer.

(b) The notice required by Subsection (1)(a) shall include:

(i) the molder's intention to sell the mold 30 days from the day the customer received the notice;

(ii) the description of the mold to be sold;

(iii) the time and place of the sale; and

(iv) an itemized statement for the amount due the molder from the customer.

(c) A molder shall publish notice of the molder's intention to sell a mold in a newspaper of general circulation covering the customer's last-known address and as required in Section 45-1-101 if:

(i) the receipt of the mailing of the notice described in Subsection (1)(a) is not returned; or

(ii) the postal service returns the notice described in Subsection (1)(a) as being nondeliverable.

(d) The notice provided for in Subsection (1)(c) shall include a description of the mold.

(2) A molder may sell a mold 30 days from the later of the day:

(a) the customer received the notice in accordance with Subsection (1)(a); or

(b) the date the molder published the notice under Subsection (1)(c).

(3) If from the sale of a mold under this section the molder receives an amount in excess of the amount of the lien, the excess shall be paid as follows:

(a) to any prior lienholder known to the molder at the time of the sale; and

(b) after paying any lienholder under Subsection (3)(a), the remainder:

(i) if the customer's address is known at the time of sale, to the customer; or

(ii) if the customer's address is not known at the time of sale, to the state in accordance with Title 67, Chapter 4a, Unclaimed Property Act.

Amended by Chapter 388, 2009 General Session






Article 32 - Swap Meets and Flea Markets Act

Section 101 - Title.

This chapter is known as the "Swap Meets and Flea Markets Act."

Enacted by Chapter 68, 1999 General Session



Section 102 - Definitions.

(1) "Manufacturer's or distributor's representative" means a person who has available for public inspection written proof of authorization from the manufacturer or distributor of a product to offer that product for public retail sale.

(2) "New and unused property" means tangible personal property that:

(a) was acquired by the vendor directly from the producer, manufacturer, wholesaler, or retailer of that property in the ordinary course of business;

(b) has never been used since its production or manufacturing; and

(c) if the property was packaged when originally produced or manufactured, is in its original and unopened package or container.

(3) (a) "Swap meet" or "flea market" means an event at which personal property is offered for sale or exchange:

(i) by two or more persons and a fee is charged to vendors for the privilege of offering or displaying such personal property or to prospective buyers for admission to the area where such personal property is offered or displayed for sale; or

(ii) if the event is held more than six times in any 12-month period, regardless of the number of persons offering or displaying personal property or the absence of fees.

(b) The terms "swap meet" and "flea market" do not include any events:

(i) that are organized for the exclusive benefit of any community chest, fund, foundation, association, or corporation organized and operated exclusively for religious, educational, or charitable purposes; or

(ii) at which all of the personal property offered for sale or displayed is new and unused property, and all persons selling, exchanging, offering, or displaying the personal property are manufacturer's or distributor's representatives.

(4) "Vendor" means a person who offers for sale or exchange six or more like items of new and unused property at a swap meet or flea market in this state.

Enacted by Chapter 68, 1999 General Session



Section 103 - Prohibited sales.

A vendor who is not a manufacturer's or distributor's representative may not sell or offer for sale or exchange at a swap meet or flea market any:

(1) food product which is manufactured and packaged specifically for consumption by a child under two years of age;

(2) nonprescription or over-the-counter drug or medication other than herbal products, dietary supplements, botanical extracts, or vitamins; or

(3) cosmetic or personal care product which has an expiration date.

Amended by Chapter 378, 2010 General Session



Section 104 - Receipts and transaction records -- Retention of receipts and transaction records.

(1) Every vendor shall maintain receipts or a permanent record book for the acquisition of new and unused property which shall contain:

(a) the date of the transaction on which the property was acquired;

(b) the name and address of the person from whom the property was acquired;

(c) an identification and description of the property acquired;

(d) the price paid for such property; and

(e) the signatures of the person selling the property and the vendor.

(2) The receipt or record for each transaction required by Subsection (1) shall be maintained by the vendor for a period of not less than one year following the date of the transaction.

Amended by Chapter 378, 2010 General Session



Section 105 - Violations.

(1) It is a violation of this chapter for any vendor, required to maintain receipts or records under Section 13-32-104, to knowingly:

(a) falsify, obliterate, or destroy the receipts or records;

(b) refuse or fail to make such receipts available for inspection, upon the request of a law enforcement officer, within a reasonable period of time under the circumstances surrounding the request; or

(c) present credentials pursuant to the requirements of this chapter which are false, fraudulent, forged, or fraudulently obtained.

(2) Nothing contained within this section shall be construed to require a vendor to possess the receipts or records required by Section 13-32-104 on or about the vendor's person without reasonable notice.

Enacted by Chapter 68, 1999 General Session



Section 106 - Penalties.

A person who violates this chapter is guilty of a class C misdemeanor.

Enacted by Chapter 68, 1999 General Session



Section 107 - Exemptions.

The provisions of this chapter do not apply to:

(1) the sale of a motor vehicle or trailer that is required to be registered or is subject to the certificate of title laws of this state;

(2) the sale of agricultural products, forestry products, livestock, or food products other than those which are manufactured and packaged specifically for consumption by a child under two years of age;

(3) business conducted at any industry or association trade show;

(4) the sale of arts or crafts by the person who produced such arts and crafts; and

(5) anyone who displays only samples, catalogs, or brochures and sells property for future delivery.

Amended by Chapter 378, 2010 General Session






Article 32a - Pawnshop and Secondhand Merchandise Transaction Information Act

Section 101 - Title.

This chapter is known as the "Pawnshop and Secondhand Merchandise Transaction Information Act."

Amended by Chapter 352, 2007 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Account" means the Pawnbroker and Secondhand Merchandise Operations Restricted Account created in Section 13-32a-113.

(2) "Antique item" means an item:

(a) that is generally older than 25 years;

(b) whose value is based on age, rarity, condition, craftsmanship, or collectability;

(c) that is furniture or other decorative objects produced in a previous time period, as distinguished from new items of a similar nature; and

(d) obtained from auctions, estate sales, other antique shops, and individuals.

(3) "Antique shop" means a business operating at an established location and that offers for sale antique items.

(4) "Board" means the Pawnshop and Secondhand Merchandise Advisory Board created by this chapter.

(5) "Central database" or "database" means the electronic database created and operated under Section 13-32a-105.

(6) "Coin" means a piece of currency, usually metallic and usually in the shape of a disc that is:

(a) stamped metal, and issued by a government as monetary currency; or

(b) (i) worth more than its current value as currency; and

(ii) worth more than its metal content value.

(7) "Coin dealer" means a person or business whose sole business activity is the selling and purchasing of coins and precious metals.

(8) "Commercial grade precious metals" or "precious metals" means ingots, monetized bullion, art bars, medallions, medals, tokens, and currency that are marked by the refiner or fabricator indicating their fineness and include:

(a) .99 fine or finer ingots of gold, silver, platinum, palladium, or other precious metals; or

(b) .925 fine sterling silver ingots, art bars, and medallions.

(9) "Division" means the Division of Consumer Protection in Title 13, Chapter 1, Department of Commerce.

(10) "Identification" means a valid U.S. federal or state-issued photo ID, including a U.S. passport, a U.S. passport card, a U.S. military ID, and a driver license.

(11) "Local law enforcement agency" means the law enforcement agency that has direct responsibility for ensuring compliance with central database reporting requirements for the jurisdiction where the pawnshop or secondhand business is located.

(12) "Misappropriated" means stolen, embezzled, converted, obtained by theft, or otherwise appropriated without authority of the lawful owner.

(13) "Original victim" means a victim who is not a party to the pawn or sale transaction and includes:

(a) an authorized representative designated in writing by the original victim; and

(b) an insurer who has indemnified the original victim for the loss of the described property.

(14) "Pawnbroker" means a person whose business engages in the following activities:

(a) loans money on one or more deposits of personal property;

(b) deals in the purchase, exchange, or possession of personal property on condition of selling the same property back again to the pledgor or depositor;

(c) loans or advances money on personal property by taking chattel mortgage security on the property and takes or receives the personal property into his possession, and who sells the unredeemed pledges;

(d) deals in the purchase, exchange, or sale of used or secondhand merchandise or personal property; or

(e) engages in a licensed business enterprise as a pawnshop.

(15) "Pawn and secondhand business" means any business operated by a pawnbroker or secondhand merchandise dealer, or the owner or operator of the business.

(16) "Pawn ticket" means a document upon which information regarding a pawn transaction is entered when the pawn transaction is made.

(17) "Pawn transaction" means an extension of credit in which an individual delivers property to a pawnbroker for an advance of money and retains the right to redeem the property for the redemption price within a fixed period of time.

(18) "Pawnshop" means the physical location or premises where a pawnbroker conducts business.

(19) "Pledgor" means a person who conducts a pawn transaction with a pawnshop.

(20) "Property" means any tangible personal property.

(21) "Register" means the record of information required under this chapter to be maintained by pawn and secondhand businesses. The register is an electronic record that is in a format that is compatible with the central database.

(22) "Scrap jewelry" means any item purchased solely:

(a) for its gold, silver, or platinum content; and

(b) for the purpose of reuse of the metal content.

(23) (a) "Secondhand merchandise dealer" means an owner or operator of a business that:

(i) deals in the purchase, exchange, or sale of used or secondhand merchandise or personal property; and

(ii) does not function as a pawnbroker.

(b) "Secondhand merchandise dealer" does not include:

(i) the owner or operator of an antique shop;

(ii) any class of businesses exempt by administrative rule under Section 13-32a-112.5;

(iii) any person or entity who operates auction houses, flea markets, or vehicle, vessel, and outboard motor dealers as defined in Section 41-1a-102;

(iv) the sale of secondhand goods at events commonly known as "garage sales," "yard sales," or "estate sales";

(v) the sale or receipt of secondhand books, magazines, or post cards;

(vi) the sale or receipt of used merchandise donated to recognized nonprofit, religious, or charitable organizations or any school-sponsored association, and for which no compensation is paid;

(vii) the sale or receipt of secondhand clothing and shoes;

(viii) any person offering his own personal property for sale, purchase, consignment, or trade via the Internet;

(ix) any person or entity offering the personal property of others for sale, purchase, consignment, or trade via the Internet, when that person or entity does not have, and is not required to have, a local business or occupational license or other authorization for this activity;

(x) any owner or operator of a retail business that receives used merchandise as a trade-in for similar new merchandise;

(xi) an owner or operator of a business that contracts with other persons or entities to offer those persons' secondhand goods for sale, purchase, consignment, or trade via the Internet;

(xii) any dealer as defined in Section 76-6-1402, which concerns scrap metal and secondary metals; or

(xiii) the purchase of items in bulk that are:

(A) sold at wholesale in bulk packaging;

(B) sold by a person licensed to conduct business in Utah; and

(C) regularly sold in bulk quantities as a recognized form of sale.

Amended by Chapter 124, 2013 General Session

Amended by Chapter 187, 2013 General Session



Section 102.5 - Administration and enforcement.

(1) The division shall administer and enforce this chapter in accordance with the authority under Title 13, Chapter 2, Division of Consumer Protection.

(2) The attorney general, upon request, shall give legal advice to, and act as counsel for, the division in the exercise of its responsibilities under this chapter.

(3) Reasonable attorney fees, costs, and interest shall be awarded to the division in any action brought to enforce the provisions of this chapter.

(4) Municipal and county law enforcement agencies, prosecutorial agencies, and governmental agencies may enforce the criminal and civil provisions of this chapter.

Amended by Chapter 284, 2012 General Session



Section 103 - Compliance with criminal code and this chapter.

Every pawn or secondhand business shall, regarding each article of property a person pawns or sells, comply with the requirements of this chapter and the requirements of Subsections 76-6-408(2)(c)(i) through (iii) regarding the person's:

(1) legal right to the property;

(2) fingerprint; and

(3) picture identification.

Amended by Chapter 352, 2007 General Session



Section 103.5 - Applicability to coin dealers -- Specie legal tender exempt from chapter.

(1) This chapter applies to coin dealers, except:

(a) where provisions otherwise specifically address coin dealers; or

(b) as provided in Subsection (2).

(2) Specie legal tender as defined in Section 59-1-1501.1 that is used as legal tender is exempt from this chapter.

Amended by Chapter 399, 2012 General Session



Section 104 - Register required to be maintained -- Contents -- Identification of items -- Prohibition against pawning or selling certain property.

(1) Every pawnbroker or secondhand merchandise dealer shall keep a register of each article of property a person pawns or sells to the pawnbroker or secondhand merchandise dealer, except as provided in Subsection 13-32a-102(23)(b). Every pawn and secondhand business owner or operator, or his employee, shall enter the following information regarding every article pawned or sold to the owner or employee:

(a) the date and time of the transaction;

(b) the pawn transaction ticket number, if the article is pawned;

(c) the date by which the article must be redeemed;

(d) the following information regarding the person who pawns or sells the article:

(i) the person's name, residence address, and date of birth;

(ii) the number of the driver license or other form of positive identification presented by the person, and notations of discrepancies if the person's physical description, including gender, height, weight, race, age, hair color, and eye color, does not correspond with identification provided by the person;

(iii) the person's signature; and

(iv) a legible fingerprint of the person's right index finger, or if the right index finger cannot be fingerprinted, a legible fingerprint of the person with a written notation identifying the fingerprint and the reason why the index finger's print was unavailable;

(e) the amount loaned on or paid for the article, or the article for which it was traded;

(f) the identification of the pawn or secondhand business owner or the employee, whoever is making the register entry; and

(g) an accurate description of the article of property, including available identifying marks such as:

(i) names, brand names, numbers, serial numbers, model numbers, color, manufacturers' names, and size;

(ii) metallic composition, and any jewels, stones, or glass;

(iii) any other marks of identification or indicia of ownership on the article;

(iv) the weight of the article, if the payment is based on weight;

(v) any other unique identifying feature;

(vi) gold content, if indicated; and

(vii) if multiple articles of a similar nature are delivered together in one transaction and the articles do not bear serial or model numbers and do not include precious metals or gemstones, such as musical or video recordings, books, or hand tools, the description of the articles is adequate if it includes the quantity of the articles and a description of the type of articles delivered.

(2) A pawn or secondhand business may not accept any personal property if, upon inspection, it is apparent that serial numbers, model names, or identifying characteristics have been intentionally defaced on that article of property.

(3) (a) A person may not pawn or sell any property to a business regulated under this chapter if the property is subject to being turned over to a law enforcement agency in accordance with Title 77, Chapter 24, Unclaimed Personal Property.

(b) If an individual attempts to sell or pawn property to a business regulated under this chapter and the employee or owner of the business knows or has reason to know that the property is subject to Title 77, Chapter 24, Unclaimed Personal Property, the employee or owner shall advise the individual of the requirements of Title 77, Chapter 24, Unclaimed Personal Property, and may not receive the property in pawn or sale.

(4) A violation of this section is a Class B misdemeanor and is also subject to civil penalties under Section 13-32a-110.

Amended by Chapter 284, 2012 General Session



Section 104.5 - Database information from coin dealers -- New and prior customers.

(1) A coin dealer shall maintain in a register and provide for the database the information under this section for each transaction of a coin or precious metal with a person with whom the coin dealer has not previously conducted a transaction.

(2) For transactions under Subsection (1), the coin dealer or the coin dealer's employee shall enter the following information in the register regarding every coin or precious metal transaction:

(a) the date and time of the transaction;

(b) the receipt number;

(c) the following information regarding the person who sells the coin or precious metal:

(i) the person's name, residence address, and date of birth;

(ii) the number of the driver license or other form of positive identification presented by the person, and notations of discrepancies if the person's physical description, including gender, height, weight, race, age, hair color, and eye color, does not correspond with identification provided by the person;

(iii) the person's signature; and

(iv) a legible fingerprint of the person's right thumb, or if the right thumb cannot be fingerprinted, a legible fingerprint of the person with a written notation identifying the fingerprint and the reason why the thumb print was unavailable;

(d) the amount paid for the article, or the article for which it was traded;

(e) the identification of the coin dealer or the employee who is conducting the transaction; and

(f) an accurate description of the coin or precious metal, including available identifying marks such as:

(i) type and name of coin or type and content of precious metal;

(ii) metallic composition, and any jewels, stones, or glass;

(iii) any other marks of identification or indicia of ownership on the article;

(iv) the weight of the article, if the payment is based on weight;

(v) any other unique identifying feature; and

(vi) metallic content.

(3) If multiple coins or precious metals in an amount that would make reporting of each item unreasonably difficult are part of a single sale transaction, a general description of the items and a photograph of the items, which shall be stored by the coin dealer with a copy of the invoice of the transaction for three years from the date of the transaction.

(4) If the person selling a coin or precious metal to the coin dealer has an established previous transaction history with the coin dealer, the coin dealer or the coin dealer's employee shall enter the following information in the register:

(a) the date and time of the transaction;

(b) indication that the coin dealer has conducted business with the seller previously;

(c) the identification of the coin dealer or the employee who is conducting the transaction;

(d) the initials of the seller's legal name, including any middle name;

(e) form of identification presented by the seller at the time of sale;

(f) the last four digits of the unique identifying number on the form of identification; and

(g) the identifying information under Subsection (2)(f) and under Subsection (3) as applicable.

(5) A coin dealer may not accept any coin or precious metal if, upon inspection, it is apparent that serial numbers or identifying characteristics have been intentionally defaced on that coin or precious metal.

Enacted by Chapter 272, 2009 General Session



Section 105 - Central database.

(1) There is created under this section a central database as a statewide repository for all information pawn and secondhand businesses and coin dealers are required to submit in accordance with this chapter and for the use of all participating law enforcement agencies whose jurisdictions include one or more pawn or secondhand businesses.

(2) The Division of Purchasing and General Services created in Title 63A, Chapter 2, shall:

(a) meet with the board to determine the required elements of the database; and

(b) conduct a statewide request for proposal for the creation of and maintenance of the central database.

(3) Funding for the creation and operation of the central database shall be from the account.

(4) (a) Any entity submitting a bid to create, maintain, and operate the database pursuant to the request for proposal conducted by the Division of Purchasing and General Services may not hold any financial or operating interest in any pawnshop in any state.

(b) The Division of Purchasing and General Services, in conjunction with the Pawnshop and Secondhand Merchandise Advisory Board, shall verify before a bid is awarded that the selected entity meets the requirements of Subsection (4)(a).

(c) If any entity is awarded a bid under this Subsection (4) and is later found to hold any interest in violation of Subsection (4)(a), the award is subject to being opened again for request for proposal.

(5) Information entered in the database shall be retained for five years and shall then be deleted.

Amended by Chapter 272, 2009 General Session



Section 106 - Transaction information provided to the central database -- Protected information.

(1) The information required to be recorded under Sections 13-32a-103 and 13-32a-104 that is capable of being transmitted electronically shall be transmitted electronically to the central database on the next business day following the transaction.

(2) The pawnbroker shall maintain all pawn tickets generated by the pawnshop and shall maintain the tickets in a manner so that the tickets are available to local law enforcement agencies as required by this chapter and as requested by any law enforcement agency as part of an investigation or reasonable random inspection conducted pursuant to this chapter.

(3) (a) If a pawn or secondhand business experiences a computer or electronic malfunction that affects its ability to report transactions as required in Subsection (1), the pawn or secondhand business shall immediately notify the local law enforcement agency of the malfunction.

(b) The pawn or secondhand business shall solve the malfunction within three business days or notify law enforcement under Subsection (4).

(4) If the computer or electronic malfunction under Subsection (3) cannot be solved within three business days, the pawn or secondhand business shall notify the local law enforcement agency of the reasons for the delay and provide documentation from a reputable computer maintenance company of the reasons why the computer or electronic malfunction cannot be solved within three business days.

(5) A computer or electronic malfunction does not suspend the pawn or secondhand business' obligation to comply with all other provisions of this chapter.

(6) During the malfunction under Subsections (3) and (4), the pawn or secondhand business shall:

(a) arrange with the local law enforcement agency a mutually acceptable alternative method by which the pawn or secondhand business provides the required information to the local law enforcement official; and

(b) a pawnshop shall maintain the pawn tickets and other related information required under this chapter in a written form.

(7) A pawn or secondhand business that violates the electronic transaction reporting requirement of this section is subject to an administrative fine of $50 per day if:

(a) the pawn or secondhand business is unable to submit the information electronically due to a computer or electronic malfunction;

(b) the three business day period under Subsection (3) has expired; and

(c) the pawn or secondhand business has not provided documentation regarding its inability to solve the malfunction as required under Subsection (4).

(8) A pawn or secondhand business is not responsible for a delay in transmission of information that results from a malfunction in the central database.

(9) A violation of this section is a Class B misdemeanor and is also subject to civil penalties under Section 13-32a-110.

Amended by Chapter 284, 2012 General Session



Section 106.5 - Confidentiality of pawn and purchase transactions.

(1) All pawn and purchase transaction records delivered to a local law enforcement official or transmitted to the central database pursuant to Section 13-32a-106 are protected records under Section 63G-2-305. These records may be used only by law enforcement officials and the division and only for the law enforcement and administrative enforcement purposes of:

(a) investigating possible criminal conduct involving the property delivered to the pawnbroker or secondhand business in a pawn or purchase transaction;

(b) investigating a possible violation of the record keeping or reporting requirements of this chapter when the local law enforcement official, based on a review of the records and information received, has reason to believe that a violation has occurred;

(c) responding to an inquiry from an insurance company investigating a claim for physical loss of described property by searching the database to determine if property matching the description has been delivered to a pawnbroker or secondhand business by another person in a pawn or purchase transaction and if so, obtaining from the database:

(i) a description of the property;

(ii) the name and address of the pawnbroker or secondhand business who received the property; and

(iii) the name, address, and date of birth of the conveying person; and

(d) taking enforcement action under Section 13-2-5 against a pawnbroker or secondhand business.

(2) An insurance company making a request under Subsection (1)(c) shall provide the police report case number concerning the described property.

(3) (a) A person may not knowingly and intentionally use, release, publish, or otherwise make available to any person or entity any information obtained from the database for any purpose other than those specified in Subsection (1).

(b) Each separate violation of Subsection (3)(a) is a class B misdemeanor.

(c) Each separate violation of Subsection (3)(a) is subject to a civil penalty not to exceed $250.

Amended by Chapter 170, 2012 General Session

Amended by Chapter 284, 2012 General Session

Amended by Chapter 284, 2012 General Session, (Coordination Clause)



Section 107 - Deadline for registers to be electronic -- Notice for updating.

(1) (a) On and after January 1, 2005, each pawn and secondhand business in the state that generates 10 or more pawn transactions per month or 50 or more sales transactions per month shall maintain the register in an electronic format that is compatible with the central database computer system.

(b) On and after January 1, 2011, each pawn and secondhand business in the state shall maintain the register in an electronic format that is compatible with the central database computer system.

(2) (a) (i) On and after January 15, 2005, pawn and secondhand businesses under Subsection (1)(a) are subject to an administrative fine of $50 a day for each daily report required under Section 13-32a-106 that is submitted as a written report rather than electronically.

(ii) On and after January 1, 2011, pawn and secondhand businesses under Subsection (1)(b) are subject to an administrative fine of $50 a day for each daily report required under Section 13-32a-106 that is submitted as a written report rather than electronically.

(b) Fines imposed under this section shall be paid to the division, which shall deposit the fines in the account.

(3) The operators of the central database shall establish written procedures in conjunction with the Pawnshop and Secondhand Merchandise Advisory Board to ensure that when the central database is upgraded, the affected pawn and secondhand businesses will receive adequate notice, information, and time to upgrade their computer systems so the systems are compatible with the upgraded central database.

Amended by Chapter 167, 2010 General Session



Section 108 - Retention of records -- Reasonable inspection.

(1) The pawnbroker or law enforcement agency, whichever has custody of pawn tickets, shall retain them for no less than three years from the date of the transaction.

(2) (a) A law enforcement agency may conduct random reasonable inspections of pawn or secondhand businesses for the purpose of monitoring compliance with the reporting requirements of this chapter. The inspections may be conducted to:

(i) confirm that pawned or sold items match the description reported to the database by the pawnshop; and

(ii) make spot checks of property at the pawn or secondhand business to determine if the property is appropriately reported.

(b) Inspections under Subsection (2)(a) shall be performed during the regular business hours of the pawn or secondhand business.

(3) A violation of this section is a Class B misdemeanor and is also subject to civil penalties under Section 13-32a-110.

Amended by Chapter 284, 2012 General Session



Section 109 - Holding period for articles -- Penalty.

(1) (a) A pawnbroker may sell an article pawned to the pawnbroker if:

(i) 15 days have passed since the day on which the contract between the pawnbroker and the pledgor was executed;

(ii) the contract period between the pawnbroker and the pledgor has expired; and

(iii) the pawnbroker has complied with the requirements of Section 13-32a-106 regarding reporting to the central database and Section 13-32a-103.

(b) If an article, including scrap jewelry, is purchased by a pawn or secondhand business or a coin dealer, the pawn or secondhand business or coin dealer may sell the article after the pawn or secondhand business or coin dealer has held the article for 15 days and complied with the requirements of Section 13-32a-106 regarding reporting to the central database and Section 13-32a-103, except that pawn, secondhand, and coin dealer businesses are not required to hold precious metals or coins under this Subsection (1)(b).

(c) This Subsection (1) does not preclude a law enforcement agency from requiring a pawn or secondhand business to hold an article if necessary in the course of an investigation.

(i) If the article was pawned, the law enforcement agency may require the article be held beyond the terms of the contract between the pledgor and the pawn broker.

(ii) If the article was sold to the pawn or secondhand business, the law enforcement agency may require the article be held if the pawn or secondhand business has not sold the article.

(d) If the law enforcement agency requesting a hold on property under this Subsection (1) is not the local law enforcement agency, the requesting law enforcement agency shall notify the local law enforcement agency of the request and also the pawn or secondhand business.

(2) If a law enforcement agency requires the pawn or secondhand business to hold an article as part of an investigation, the agency shall provide to the pawn or secondhand business a hold ticket issued by the agency, which:

(a) states the active case number;

(b) confirms the date of the hold request and the article to be held; and

(c) facilitates the ability of the pawn or secondhand business to track the article when the prosecution takes over the case.

(3) If an article is not seized by a law enforcement agency that has placed a hold on the property, the property shall remain in the custody of the pawn or secondhand business until further disposition by the law enforcement agency, and as consistent with this chapter.

(4) The initial hold by a law enforcement agency is for a period of 90 days. If the article is not seized by the law enforcement agency, the article shall remain in the custody of the pawn or secondhand business and is subject to the hold unless exigent circumstances require the purchased or pawned article to be seized by the law enforcement agency.

(5) (a) A law enforcement agency may extend any hold for up to an additional 90 days when exigent circumstances require the extension.

(b) When there is an extension of a hold under Subsection (5)(a), the requesting law enforcement agency shall notify the pawn or secondhand business that is subject to the hold prior to the expiration of the initial 90 days.

(c) A law enforcement agency may not hold an item for more than the 180 days allowed under Subsections (5)(a) and (b) without obtaining a court order authorizing the hold.

(6) A hold on an article under Subsection (2) takes precedence over any request to claim or purchase the article subject to the hold.

(7) When the purpose for the hold on or seizure of an article is terminated, the law enforcement agency requiring the hold or seizure shall within 15 days after the termination:

(a) notify the pawn or secondhand business in writing that the hold or seizure has been terminated;

(b) return the article subject to the seizure to the pawn or secondhand business; or

(c) if the article is not returned to the pawn or secondhand business, advise the pawn or secondhand business either in writing or electronically of the specific alternative disposition of the article.

(8) If the law enforcement agency does not notify the pawn or secondhand business that a hold on an item has expired, the pawn or secondhand business shall send a letter by registered or certified mail to the law enforcement agency that ordered the hold and inform the agency that the holding period has expired. The law enforcement agency shall respond within 30 days by:

(a) confirming that the holding period has expired and that the pawn or secondhand business may manage the item as if acquired in the ordinary course of business; or

(b) providing written notice to the pawn or secondhand business that a court order has continued the period of time for which the item shall be held.

(9) The written notice under Subsection (8)(b) is considered provided when:

(a) personally delivered to the pawn or secondhand business with a signed receipt of delivery;

(b) delivered to the pawn or secondhand business by registered or certified mail; or

(c) delivered by any other means with the mutual assent of the law enforcement agency and the pawn or secondhand business.

(10) If the law enforcement agency does not respond within 30 days under Subsection (8), the pawn or secondhand business may manage the item as if acquired in the ordinary course of business.

(11) A violation of this section is a class B misdemeanor and is also subject to civil penalties under Section 13-32a-110.

Amended by Chapter 124, 2013 General Session



Section 109.5 - Seizure of property.

(1) If a law enforcement agency determines seizure of property pawned or sold to a pawn or secondhand business is necessary under this chapter during the course of a criminal investigation, in addition to the holding provisions under Section 13-32a-109, the law enforcement agency shall:

(a) notify the pawnshop of the specific item to be seized;

(b) issue to the pawnshop a seizure ticket in a form approved by the division and that:

(i) provides the active case number related to the item to be seized;

(ii) provides the date of the seizure request;

(iii) provides the reason for the seizure;

(iv) describes the article to be seized;

(v) states each reason the article is necessary during the course of a criminal investigation; and

(vi) includes any information that facilitates the pawnbroker's ability to track the article when the prosecution agency takes over the case.

(2) If the purpose for the seizure of an article under this section is terminated before final disposition of the criminal case and the property is no longer needed as evidence, the law enforcement agency that required the seizure shall within 15 days after the property is no longer needed as evidence:

(a) notify the pawn or secondhand business in writing that the purpose for the seizure has been terminated and the property is available for return to the pawn or secondhand business; or

(b) return the article to the pawn or secondhand business.

(3) If the law enforcement agency seizing the pawned or sold property is not the local law enforcement agency, the seizing agency shall, in addition to compliance with Subsection (1):

(a) notify the local law enforcement agency prior to any seizure; and

(b) facilitate the seizure of the pawned property in cooperation with the local law enforcement agency to provide the pawnshop or secondhand business the ability to monitor the proceedings.

Amended by Chapter 284, 2012 General Session



Section 110 - Civil penalties.

(1) A violation of any of the following sections is subject to a civil penalty of not more than $500:

(a) Section 13-32a-104, register required to be maintained;

(b) Section 13-32a-106, transaction information provided to law enforcement;

(c) Section 13-32a-108, retention of records;

(d) Section 13-32a-109, holding period for pawned articles;

(e) Section 13-32a-111, payment of fees as required; or

(f) Section 13-32a-112, training requirements for pawn, secondhand, and coin dealer business employees and officers of participating law enforcement agencies.

(2) This section does not prohibit civil action by a governmental entity regarding the pawnbroker's business operation or licenses.

(3) The imposition of civil penalties under this section does not prohibit criminal prosecution by a governmental entity for criminal violations of this chapter.

Amended by Chapter 284, 2012 General Session



Section 110.5 - Transactions with certain persons prohibited.

A pawn or secondhand business may not purchase, accept as a pawn, or take for consignment any property from a person who:

(1) is younger than 18 years of age; or

(2) appears to be acting under the influence of alcohol or any controlled substance.

Enacted by Chapter 284, 2012 General Session



Section 111 - Fees to fund training and central database.

(1) (a) (i) On and after January 1, 2005, each pawnshop or secondhand merchandise dealer in operation shall annually pay $250 to the division, to be deposited in the account.

(ii) On and after January 1, 2013, each pawnshop or secondhand merchandise dealer in operation shall annually pay $300 to the division, to be deposited in the account.

(b) For the period of July 1, 2009 through December 31, 2009, each coin dealer in operation shall pay a fee of $250 to the division to be deposited in the account.

(c) (i) On and after January 1, 2010, each coin dealer in operation shall annually on January 1 pay $250 to the division to be deposited in the account.

(ii) On and after January 1, 2013, each coin dealer in operation shall annually on January 1 pay $300 to the division to be deposited in the account.

(2) (a) On and after January 1, 2005, each law enforcement agency that participates in the use of the database shall annually pay to the division a fee of $2 per sworn law enforcement officer who is employed by the agency as of January 1 of that year. The fee shall be deposited in the account.

(b) On and after January 1, 2013, each law enforcement agency that participates in the use of the database shall annually pay to the division a fee of $3 per sworn law enforcement officer who is employed by the agency as of January 1 of that year. The fee shall be deposited in the account.

(3) The fees under Subsections (1) and (2) shall be paid to the account annually on or before January 30.

(4) (a) (i) If a law enforcement agency outside Utah requests access to the central database, the requesting agency shall pay a yearly fee of $750 for the fiscal year beginning July 1, 2006, which shall be deposited in the account.

(ii) If a law enforcement agency outside Utah requests access to the central database, the requesting agency shall pay a yearly fee of $900 for the fiscal year beginning July 1, 2013, which shall be deposited in the account.

(b) The board may establish the fee amount for fiscal years beginning on and after July 1, 2007 under Section 63J-1-504.

Amended by Chapter 284, 2012 General Session



Section 112 - Secondhand Merchandise Advisory Board -- Membership -- Duties -- Providing training -- Records of compliance -- Training compliance -- Rulemaking.

(1) There is created within the division the Secondhand Merchandise Advisory Board. The board consists of 13 voting members and one nonvoting member:

(a) one representative of the Utah Chiefs of Police Association;

(b) one representative of the Utah Sheriffs Association;

(c) one representative of the Statewide Association of Prosecutors;

(d) one representative of the Utah Municipal Prosecutors' Association;

(e) three representatives from the pawnshop industry, three representatives from the secondhand merchandise business industry, and one representative from the coin dealer industry who are all appointed by the director of the Utah Commission on Criminal and Juvenile Justice and who represent three separate pawnshops, three separate secondhand merchandise dealers, and one coin dealer, each of which are owned by a separate person or entity;

(f) one law enforcement officer who is appointed by the board members under Subsections (1)(a) through (e);

(g) one law enforcement officer whose work regularly involves pawn and secondhand businesses and who is appointed by the board members under Subsections (1)(a) through (e);

(h) one representative from the central database, who is nonvoting.

(2) (a) The board shall elect one voting member as the chair of the board by a majority of the members present at the board's first meeting each year.

(b) The chair shall preside over the board for a period of one year.

(c) The advisory board shall meet quarterly upon the call of the chair.

(d) A quorum of nine members is required for the board to take action.

(3) (a) The board shall conduct quarterly training sessions regarding compliance with this chapter and other applicable state laws for any person who owns or is employed by a pawn or secondhand business subject to this chapter.

(b) Each training session shall provide no fewer than two hours of training.

(4) (a) Each pawn, secondhand, and coin dealer business in operation as of January 1 shall ensure one or more persons employed by the pawn or secondhand business each participate in no fewer than two hours of compliance training within that year.

(b) This requirement does not limit the number of employees, directors, or officers of a pawn or secondhand business who attend the compliance training.

(5) The board shall monitor and keep a record of the hours of compliance training accrued by each pawn or secondhand business.

(6) The board shall provide each pawn or secondhand business with a certificate of compliance upon completion by an employee of the two hours of compliance training under Subsection (4).

(7) (a) Each law enforcement agency that has a pawn or secondhand business located within its jurisdiction shall ensure that at least one of its officers completes two hours of compliance training yearly.

(b) Subsection (7)(a) does not limit the number of law enforcement officers who attend the compliance training.

(8) The board may propose to the division administrative rules establishing:

(a) pawn and secondhand business industry standards for best practices;

(b) standardized property descriptions for the database created under this chapter; and

(c) a roster of software programs for pawn and secondhand businesses setting out minimum basic requirements for functionality.

(9) Pawn and secondhand businesses may file with the board complaints regarding law enforcement agency practices perceived to be inconsistent with this chapter. The board may refer the complaints to the Peace Officers Standards and Training Division.

Amended by Chapter 284, 2012 General Session



Section 112.5 - Division may exempt certain businesses by rule -- No local government enforcement on exempt businesses -- Temporary businesses subject to chapter.

(1) (a) The division may exempt specific classes of businesses from regulation under this chapter by rules made under Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(b) The division shall consult with the board in determining which classes of businesses to exempt under this section.

(2) Businesses the division may exempt are classes of commercial enterprises clearly defined by administrative rule and that do not involve transactions in property that is recognized by law enforcement as regularly subject to theft and subsequent efforts to pawn or sell.

(3) Municipal and county criminal and civil enforcement regarding the provisions of this chapter may not be imposed on businesses exempted under this section.

(4) Any pawn or secondhand business not exempted by this section and that operates on a temporary basis or from a location that is not a permanent retail location:

(a) shall comply with the provisions of this chapter; and

(b) is subject to enforcement of the provisions of this chapter.

Amended by Chapter 284, 2012 General Session



Section 113 - Secondhand Merchandise Operations Restricted Account.

(1) There is created within the General Fund a restricted account known as the Secondhand Merchandise Operations Restricted Account.

(2) (a) The account shall be funded from the fees and administrative fines imposed and collected under Sections 13-32a-106, 13-32a-107, 13-32a-110, and 13-32a-111. These fees and administrative fines shall be paid to the division, which shall deposit them in the account.

(b) The Legislature shall appropriate the funds in this account:

(i) to the board for the costs of providing training required under this chapter, costs of the central database created in Section 13-32a-105, and for costs of operation of the board; and

(ii) to the division for management of fees and penalties paid under this chapter.

(c) The board shall account to the division for expenditures.

(d) The board shall account separately for expenditures for:

(i) training required under this chapter;

(ii) operation of the database; and

(iii) operation of the board.

Amended by Chapter 272, 2009 General Session



Section 114 - Preemption of local ordinances -- Exceptions.

(1) This chapter preempts all city, county, and other local ordinances governing pawn or secondhand businesses and pawnbroking transactions, if the ordinances are more restrictive than the provisions of this chapter or are not consistent with this chapter.

(2) Subsection (1) does not preclude a city, county, or other local governmental unit from:

(a) enacting or enforcing local ordinances concerning public health, safety, or welfare, if the ordinances are uniform and equal in application to pawn and secondhand businesses and other retail businesses or activities;

(b) requiring a pawn or secondhand business to obtain and maintain a business license; and

(c) enacting zoning ordinances that restrict areas where pawn or secondhand businesses and other retail businesses or activities can be located.

Amended by Chapter 352, 2007 General Session



Section 115 - Investigation phase and victim's responsibilities.

(1) If the property pawned or sold to a pawn or secondhand business is the subject of a criminal investigation and a hold has been placed on the property under Section 13-32a-109, the original victim shall do the following to establish a claim:

(a) positively identify to law enforcement the item stolen or lost;

(b) if a police report has not already been filed for the original theft or loss of property, file a police report, and provide for the law enforcement agency information surrounding the original theft or loss of property; and

(c) give a sworn statement under penalty of law that:

(i) claims ownership of the property;

(ii) references the original theft or loss; and

(iii) identifies the perpetrator if known.

(2) The pawn or secondhand business shall retain possession of any property subject to a hold until a criminal prosecution is commenced relating to the property for which the hold was placed unless:

(a) during the course of a criminal investigation the actual physical possession by law enforcement of an article purchased or pawned is essential for the purpose of fingerprinting the property, chemical testing of the property, or if the property contains unique or sensitive personal identifying information; or

(b) an agreement between the original victim and the pawn or secondhand business to return the property is reached.

(3) (a) Upon the commencement of a criminal prosecution, any article subject to a hold for investigation under this chapter may be seized by the law enforcement agency which requested the hold.

(b) Subsequent disposition of the property shall be consistent with Section 77-24-2 regarding property not needed as evidence and this chapter.

(c) If a conflict exists between the provisions of Section 77-24-2 regarding property not needed as evidence and this chapter, this chapter takes precedence regarding property held by pawn or secondhand businesses.

(4) At all times during the course of a criminal investigation and subsequent prosecution, the article subject to a law enforcement hold shall be kept secure by the pawn or secondhand business subject to the hold unless a pawned or sold article has been seized by the law enforcement agency pursuant to Section 13-32a-109.5.

Enacted by Chapter 284, 2012 General Session



Section 116 - Property disposition -- Property subject to prosecution.

(1) When any property that is pawned or sold to a pawn or secondhand business is the subject of a criminal proceeding, and has been seized by law enforcement pursuant to Section 13-32a-115, the prosecuting agency shall notify the seizing agency, the original victim, and the pawn or secondhand business if it determines the article is no longer needed as evidence pending resolution of the criminal case.

(2) (a) If the property is no longer needed as evidence, the original victim and the pawn or secondhand business from which the property was seized may choose to resolve the matter pursuant to Subsection 13-32a-115(2)(b) within 10 days of notice being given that the property is no longer needed.

(b) The original victim shall notify the seizing law enforcement agency and the pawn or secondhand business of any agreed upon resolution and the seizing agency shall act accordingly.

(3) (a) If the original victim and the pawn or secondhand business from which the property was seized do not resolve the matter within the 10 days under Subsection (2), the original victim or the pawn or secondhand business shall notify the prosecuting agency or law enforcement agency in possession of the property that the disputed claim has not been resolved.

(b) (i) Upon receipt of written notice from the pawn or secondhand business or the original victim that the parties are unable to resolve the disposition of the property as provided, the prosecuting agency shall submit a motion to the court to schedule a property disposition hearing within 45 days after receipt of the notice.

(ii) The prosecuting agency shall provide notice of the hearing to the pawn or secondhand business, the original victim, and any named defendant in the pending criminal case to the last known address or to counsel of record.

(iii) Notice shall be by certified mail or registered mail. Another form of notice may be used if agreed upon by the parties.

(c) The hearing under Subsection (3)(b) may be combined with a preliminary examination or other hearing, in the court's discretion.

(4) At the seized property disposition hearing the court shall take into consideration:

(a) the evidentiary value of the property and the need for its use at trial;

(b) whether alternative evidence, such as photographs, records, or serial numbers, make retention of the property unnecessary;

(c) the proof of ownership of the property and compliance with Subsection 13-32a-115(1) by the original victim;

(d) whether retention of the property would create any undue hardship to the original victim; and

(e) compliance by the pawn or secondhand business with the requirements of this chapter, and potential financial loss to the business if the property were returned to the original victim.

(5) Upon conclusion of the property disposition hearing the court may:

(a) order the return of the evidence to the original victim or to the pawn or secondhand business as it determines appropriate; and

(b) make an initial finding of restitution for the original victim or the pawn or secondhand business pending resolution of the criminal case.

(6) The court's determination of possession or restitution under Subsection (5) is a continuing order subject to change or modification until the final resolution of the case.

Enacted by Chapter 284, 2012 General Session



Section 117 - Property disposition if no criminal charges filed -- Administrative hearing.

(1) The original victim or the pawn or secondhand business may request an administrative property disposition hearing with the Division of Consumer Protection if:

(a) more than 30 days have passed since:

(i) the law enforcement agency placed a hold on the property; or

(ii) the property was seized by the law enforcement agency; and

(b) an agreement pursuant to Subsection 13-32a-115(2)(b) has not been reached.

(2) The original victim or the pawn or secondhand business shall provide to the Division of Consumer Protection at the time of the request for a property disposition hearing:

(a) a copy of the sworn statement of the original victim taken pursuant to Section 13-32a-115 and the case number assigned by the law enforcement agency; and

(b) a written notice from the prosecuting agency with jurisdiction over the case involving the property that the prosecuting agency has made an initial determination under Section 77-24-2 and this chapter that the property is no longer needed as evidence.

(3) (a) Within 30 days after receiving the request for a property disposition hearing from the original victim or the pawn or secondhand business, the Division of Consumer Protection shall schedule an adjudicative hearing in accordance with Title 63G, Chapter 4, Administrative Procedures Act, to determine ownership of the claimed property. The division shall provide written notice of the hearing to the pawn or secondhand business and the original victim.

(b) The division shall conduct the hearing to determine disposition of the claimed seized property, taking into consideration:

(i) the proof of ownership of the property and compliance with Subsection 13-32a-115(1) by the original victim;

(ii) the claim of ownership by the pawn or secondhand business and the potential financial loss to the business; and

(iii) compliance by the pawn or secondhand business with the requirements of this chapter.

(c) If the division determines that the property should be released to the pawn or secondhand business, the original victim retains a right of first refusal over the property for 15 days and may purchase the property at the amount financed or paid by the pawn or secondhand business.

(d) The party to whom the division determines the property is to be released shall maintain possession of the property for the duration of any time period regarding any applicable right of appeal.

Amended by Chapter 124, 2013 General Session






Article 34 - Utah Postsecondary Proprietary School Act

Section 101 - Title.

This chapter is known as the "Utah Postsecondary Proprietary School Act."

Enacted by Chapter 222, 2002 General Session



Section 102 - Legislative intent.

It is the policy of this state to do the following:

(1) encourage private postsecondary education and training;

(2) assure and protect the integrity of certificates and diplomas conferred by proprietary postsecondary educational institutions;

(3) protect students and potential students from deceptively promoted, inadequately staffed, and unqualified proprietary institutions and programs; and

(4) avoid unnecessary interference by the division with the internal academic policies and management practices of postsecondary educational institutions, but to facilitate disclosure of those matters to students and the public.

Enacted by Chapter 222, 2002 General Session



Section 103 - Definitions.

As used in this chapter:

(1) "Agent" means any person who owns an interest in or is employed by a proprietary school and who:

(a) enrolls or attempts to enroll a resident of this state in a proprietary school;

(b) offers to award educational credentials for remuneration on behalf of a proprietary school; or

(c) holds himself out to residents of this state as representing a proprietary school for any purpose.

(2) "Certificate of registration" means approval of the division to operate a school or institution in compliance with this chapter and rules adopted under this chapter. The registration is not an endorsement of the school or institution by either the division or the state.

(3) "Division" means the Division of Consumer Protection.

(4) "Educational credentials" means degrees, diplomas, certificates, transcripts, reports, documents, or letters of designation, marks, appellations, series of letters, numbers, or words which signify or appear to signify enrollment, attendance, progress, or satisfactory completion of the requirements or prerequisites for any educational program.

(5) "Institution" means an individual, corporation, partnership, association, cooperative, or other legal entity.

(6) "Offer" means to advertise, publicize, solicit, or encourage any person directly or indirectly.

(7) "Operate" in this state means to:

(a) maintain a place of business in the state;

(b) solicit business in the state;

(c) conduct significant educational activities within the state; or

(d) offer or provide postsecondary instruction leading to a postsecondary degree or certificate to any number of Utah residents from a location outside the state by correspondence or any telecommunications or electronic media technology.

(8) "Ownership" means the controlling interest in a school, institution, or college. If the school, institution, or college is owned or controlled by other than a natural person, "ownership" refers to the controlling interest in the legal entity which controls the school, institution, or college.

(9) "Postsecondary education" means education or educational services offered primarily to persons who have completed or terminated their secondary or high school education or who are beyond the age of compulsory school attendance.

(10) "Proprietary school" means any private institution, including business, modeling, paramedical, tax preparation, or trade or technical school, other than a school exempted under this chapter, that offers postsecondary education:

(a) in consideration of the payment of tuition or fees; and

(b) for the attainment of educational, professional, or vocational objectives.

(11) "Rules" means those rules adopted by the division under the Utah Administrative Rulemaking Act necessary to enforce and administer this chapter.

(12) "Utah institution" means a postsecondary educational school or institution whose headquarters or primary operations are in Utah.

Amended by Chapter 221, 2011 General Session



Section 104 - Prohibited acts -- Exceptions -- Responsibilities of proprietary schools.

(1) Except as provided in this chapter, a proprietary school may not offer, sell, or award a degree or any other type of educational credential unless the student has enrolled in and successfully completed a prescribed program of study as outlined in the proprietary school's catalogue.

(2) The prohibition described in Subsection (1) does not apply to:

(a) honorary credentials clearly designated as such on the front side of a diploma; or

(b) certificates and awards by a proprietary school that offers other educational credentials requiring enrollment in and successful completion of a prescribed program of study in compliance with the requirements of this chapter.

(3) A proprietary school shall provide bona fide instruction through student-faculty interaction.

(4) A proprietary school may not enroll a student in a program unless the proprietary school has made a good-faith determination that the student has the ability to benefit from the program.

(5) A proprietary school may not make or cause to be made any oral, written, or visual statement or representation that an institution described in Subsection 13-34-107(2)(a)(ii) knows or should know to be:

(a) false;

(b) deceptive;

(c) substantially inaccurate; or

(d) misleading.

(6) The division shall establish standards and criteria by rule made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, for the following:

(a) the awarding of educational credentials;

(b) bona fide instruction through student-faculty interaction; and

(c) determination of the ability of a student to benefit from a program.

Amended by Chapter 378, 2010 General Session



Section 105 - Exempted institutions.

(1) This chapter does not apply to:

(a) a Utah institution directly supported, to a substantial degree, with funds provided by:

(i) the state;

(ii) a local school district; or

(iii) other Utah governmental subdivision;

(b) an institution that offers instruction exclusively at or below the 12th grade level;

(c) a lawful enterprise that offers only professional review programs, such as C.P.A. and bar examination review and preparation courses;

(d) a private, postsecondary educational institution that is owned, controlled, operated, or maintained by a bona fide church or religious denomination, which is exempted from property taxation under the laws of this state;

(e) subject to Subsection (3) and Section 13-34-107.5, a school or institution that is accredited by a regional or national accrediting agency recognized by the United States Department of Education;

(f) subject to Subsection (4), a business organization, trade or professional association, fraternal society, or labor union that:

(i) sponsors or conducts courses of instruction or study predominantly for bona fide employees or members; and

(ii) does not, in advertising, describe itself as a school;

(g) an institution that:

(i) (A) exclusively offers general education courses or instruction solely remedial, avocational, nonvocational, or recreational in nature; and

(B) does not advertise occupation objectives or grant educational credentials; or

(ii) exclusively prepares individuals to teach courses or instruction described in Subsection (1)(g)(i)(A);

(h) an institution that offers only workshops or seminars:

(i) lasting no longer than three calendar days; and

(ii) for which academic credit is not awarded;

(i) an institution that offers programs:

(i) in barbering, cosmetology, real estate, or insurance; and

(ii) that are regulated and approved by a state or federal governmental agency;

(j) an education provider certified by the Division of Real Estate under Section 61-2c-204.1;

(k) an institution that offers aviation training if the institution:

(i) (A) is approved under Federal Aviation Regulations, 14 C.F.R. Part 141; or

(B) provides aviation training under Federal Aviation Regulations, 14 C.F.R. Part 61; and

(ii) exclusively offers aviation training that a student fully receives within 24 hours after the student pays any tuition, fee, or other charge for the aviation training;

(l) an institution that provides emergency medical services training if all of the institution's instructors, course coordinators, and courses are approved by the Department of Health;

(m) an institution that exclusively conducts nurse aide training programs that are approved by the State Office of Vocational Education and are subject to the Nurse Aide Registry; and

(n) a private, nonprofit educational institution that has been in continuous operation as a private, nonprofit educational institution for at least 20 years, except as provided in Subsection (5), Subsection 13-34-106(8) and Section 13-34-107.6.

(2) If available evidence suggests that an exempt institution under this section is not in compliance with the standards of registration under this chapter and applicable division rules, the division shall contact the institution and, if appropriate, the state or federal government agency to request corrective action.

(3) An institution, branch, extension, or facility operating within the state that is affiliated with an institution operating in another state shall be separately approved by the affiliate's regional or national accrediting agency to qualify for the exemption described in Subsection (1)(e).

(4) For purposes of Subsection (1)(f), a business organization, trade or professional association, fraternal society, or labor union is considered to be conducting the course predominantly for bona fide employees or members if it hires a majority of the persons who:

(a) successfully complete its course of instruction or study with a reasonable degree of proficiency; and

(b) apply for employment with that same entity.

(5) An institution subject to, or expressly exempted from any part of, this chapter is:

(a) established as an educational institution within the state;

(b) independent of the state system of higher education;

(c) subject to compliance with the applicable provisions of this chapter; and

(d) authorized to operate educational programs beyond secondary education, including programs leading to a degree or certificate.

Amended by Chapter 124, 2013 General Session



Section 106 - Responsibilities of division.

The division is responsible for the administration of this chapter, and shall do the following:

(1) prescribe the contents of the registration statements required by this chapter relating to the quality of education and ethical and business practices;

(2) issue:

(a) certification of registration upon receipt and approval of the registration statement required under Section 13-34-107; and

(b) a certificate of exemption under Section 13-34-107.5 upon receipt and approval of an application and verification that the requirements of Subsection 13-34-105(1)(e) and Section 13-34-107.5 are met;

(3) receive, investigate, and make available for public inspection the registration statements filed by proprietary schools operating or intending to operate in the state;

(4) maintain and publicize a list of proprietary schools for which a registration statement is on file with the division;

(5) on the division's own initiative or in response to a complaint filed with the division, do any of the following with respect to any institution subject to, or reasonably believed by the division to be subject to, this chapter:

(a) investigate;

(b) audit;

(c) review;

(d) appropriately act, including enforcing this chapter or any other law enforced by the division; and

(e) refer a matter to:

(i) another governmental entity; or

(ii) the institution's accrediting body, if the institution is an exempt institution under Section 13-34-107.5;

(6) negotiate and enter into interstate reciprocity agreements with other states, if in the judgment of the division, the agreements are or will help to effectuate the purposes of this chapter;

(7) consent to the use of educational terms in business names in accordance with Section 13-34-114; and

(8) establish and maintain a process for reviewing and appropriately acting on complaints concerning postsecondary educational institutions operating in the state, including enforcing applicable state laws.

Amended by Chapter 221, 2011 General Session



Section 107 - Advertising, recruiting, or operating a proprietary school -- Required registration statement or exemption -- Certificate of registration -- Registration does not constitute endorsement.

(1) (a) Unless an institution complies with Subsection (1)(b), the institution may not do any of the following in this state:

(i) advertise a proprietary school;

(ii) recruit students for a proprietary school; or

(iii) operate a proprietary school.

(b) An institution may not engage in an activity described in Subsection (1)(a) unless the institution:

(i) (A) files with the division a registration statement relating to the proprietary school that is in compliance with:

(I) applicable rules made by the division; and

(II) the requirements set forth in this chapter; and

(B) obtains a certificate of registration; or

(ii) establishes an exemption with the division.

(c) (i) Except as provided in Subsection (1)(c)(ii), an institution that files a registration statement under this section shall file a separate registration statement and pay a separate fee for each physical campus that the institution operates as a proprietary school.

(ii) An institution that registered with the division before May 10, 2011 is not required to comply with Subsection (1)(c)(i) until the institution's next regular renewal date.

(2) (a) The registration statement or exemption described in Subsection (1) shall be:

(i) verified by the oath or affirmation of the owner or a responsible officer of the proprietary school filing the registration statement or exemption; and

(ii) include a certification as to whether any of the following has violated laws, federal regulations, or state rules as determined in a criminal, civil, or administrative proceeding:

(A) the proprietary school; or

(B) any of the following with respect to the proprietary school:

(I) an owner;

(II) an officer;

(III) a director;

(IV) an administrator;

(V) a faculty member;

(VI) a staff member; or

(VII) an agent.

(b) The proprietary school shall:

(i) make available, upon request, a copy of the registration statement, showing the date upon which it was filed; and

(ii) display the certificate of registration obtained from the division in a conspicuous place on the proprietary school's premises.

(3) (a) A registration statement and the accompanying certificate of registration are not transferable.

(b) In the event of a change in ownership or in the governing body of the proprietary school, the new owner or governing body, within 30 days after the change, shall file a new registration statement.

(4) (a) Except as provided in Subsection (3)(b), a registration statement or a renewal statement and the accompanying certificate of registration are effective for a period of two years after the date of filing and issuance.

(b) No later than one year after the issuance or renewal of a certificate of registration to a proprietary school, the proprietary school shall:

(i) submit a review of the proprietary school's continued qualification for a certificate of registration, on a form approved by the division; and

(ii) pay a fee established under this section and Section 63J-1-504.

(5) (a) The division shall establish a graduated fee structure for the filing of registration statements by various classifications of institutions pursuant to Section 63J-1-504.

(b) Fees are not refundable.

(c) Fees shall be deposited in the Commerce Service Account created by Section 13-1-2.

(6) (a) Each proprietary school shall:

(i) demonstrate fiscal responsibility at the time the proprietary school files its registration statement as prescribed by rules of the division; and

(ii) as provided in Subsection (6)(b), provide evidence to the division that the proprietary school:

(A) is financially sound; and

(B) can reasonably fulfill commitments to and obligations the proprietary school has incurred with students and creditors.

(b) The evidence that a propriety school is required to provide under Subsection (6)(a)(ii) includes:

(i) for a proprietary school that has not operated long enough to complete a fiscal year:

(A) pro forma financial statements until the information described in Subsection (6)(b)(ii) is available; and

(B) a commercial credit report for the proprietary school and a consumer credit report for each individual with an ownership interest in the proprietary school; and

(ii) for a proprietary school that has completed a fiscal year or as soon as a proprietary school completes its first fiscal year:

(A) a current financial statement, with all applicable footnotes, for the most recent fiscal year, including a balance sheet, a statement of income, a statement of retained earnings, and a statement of cash flow; and

(B) a certified fiscal audit of the proprietary school's financial statement, performed by a certified or licensed public accountant, or a commercial credit report for the proprietary school and a consumer credit report for each individual with an ownership interest in the proprietary school.

(c) In evaluating a proprietary school's fiscal responsibility under this Subsection (6), the division may consider:

(i) any judgment, tax lien, collection action, bankruptcy schedule, or history of late payments to creditors;

(ii) documentation showing the resolution of any matter listed in Subsection (6)(c)(i);

(iii) the proprietary school's explanation for any of the matters listed in Subsection (6)(c)(i);

(iv) any guarantee agreement provided for the proprietary school; and

(v) any history of a prior entity that:

(A) is owned or operated by any individual with an ownership interest in the proprietary school; and

(B) has failed to maintain fiscal responsibility.

(d) The division may require evidence of financial status at other times when it is in the best interest of students to require such information.

(7) (a) A proprietary school applying for an initial certificate of registration or seeking renewal shall provide in a form approved by the division:

(i) a surety bond;

(ii) a certificate of deposit; or

(iii) an irrevocable letter of credit.

(b) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the division may make rules providing for:

(i) the amount of the bond, certificate, or letter of credit required under Subsection (7)(a), not to exceed in amount the anticipated tuition and fees to be received by the proprietary school during a school year;

(ii) the execution of the bond, certificate, or letter of credit;

(iii) cancellation of the bond, certificate, or letter of credit during or at the end of the registration term; and

(iv) any other matters related to providing the bond, certificate, or letter of credit required under Subsection (7)(a).

(c) The bond, certificate, or letter of credit shall be used as a protection against loss of advanced tuition, book fees, supply fees, or equipment fees:

(i) collected by the proprietary school from a student or a student's parent, guardian, or sponsor prior to the completion of the program or courses for which it was collected; or

(ii) for which the student is liable.

(8) (a) Except as provided in Section 13-34-113, the division may not refuse acceptance of a registration statement that is:

(i) tendered for filing and, based on a preliminary review, appears to be in compliance with Subsections (1), (2), and (6); and

(ii) accompanied by:

(A) the required fee; and

(B) one of the following required by Subsection (7):

(I) surety bond;

(II) certificate of deposit; or

(III) irrevocable letter of credit.

(b) A certificate of registration is effective upon the date of issuance.

(c) The responsibility of compliance is upon the proprietary school and not upon the division.

(d) (i) If it appears to the division that a registration statement on file may not be in compliance with this chapter, the division may advise the proprietary school as to the apparent deficiencies.

(ii) After a proprietary school has been notified of a deficiency under Subsection (8)(d)(i), a new or amended statement may be presented for filing by the proprietary school, accompanied by:

(A) the required fee; and

(B) one of the following required by Subsection (7):

(I) surety bond;

(II) certificate of deposit; or

(III) irrevocable letter of credit.

(9) The following does not constitute and may not be represented by any person to constitute, an endorsement or approval of the proprietary school by either the division or the state:

(a) an acceptance of:

(i) a registration statement;

(ii) a renewal statement; or

(iii) an amended registration statement; and

(b) issuance of a certificate of registration.

Amended by Chapter 221, 2011 General Session



Section 107.5 - Exemption certificate -- Application and renewal process.

(1) As used in this section:

(a) "Exemption certificate" means an accredited institution certificate of exemption that complies with:

(i) applicable rules made by the division under Title 63G, Chapter 3, Utah Administrative Rulemaking Act; and

(ii) this section.

(b) "Exempt institution" means an institution that is exempt from this chapter under Subsection 13-34-105(1)(e) but required under 34 C.F.R. 600.9 to be legally authorized by a state.

(2) (a) An institution wishing to be acknowledged as an exempt institution shall:

(i) file with the division an application for an exemption certificate; and

(ii) pay the division a fee established by the division.

(b) An institution filing an application for an exemption certificate shall file a separate application and pay a separate fee for each physical campus that the institution operates.

(3) An application under Subsection (2) shall:

(a) be on a form approved by the division;

(b) include proof of current accreditation from a regional or national accrediting agency recognized by the United States Department of Education;

(c) include an identical copy of each financial statement the institution provides to its accrediting agency;

(d) be verified by the oath or affirmation of the owner or a responsible officer of the institution filing the application; and

(e) include a certification as to whether the institution or an owner, officer, director, or administrator of the institution has violated a law, federal regulation, or state rule as determined in a criminal, civil, or administrative proceeding.

(4) (a) An exemption certificate is not transferrable.

(b) If there is a change, as defined by the United States Department of Education, in the ownership or the governing body of an institution that, before the change, is an exempt institution, the institution shall file a new application under Subsection (2) within 30 days after the change.

(5) (a) Except as provided in Subsections (4)(b) and (5)(b), an exemption certificate is effective for two years after its issuance.

(b) For an exemption certificate that the division issues pursuant to an application the division receives during 2011, the division may extend the period for which the exemption certificate is effective by up to 11 months in order to ensure that renewal dates are appropriately staggered to allow the division to manage resources and work load.

(6) No later than one year after the division's issuance or renewal of an exemption certificate to an institution, the institution shall:

(a) submit a review, on a form approved by the division, of the institution's continued qualification for an exemption certificate; and

(b) pay a fee that the division establishes under this section and Section 63J-1-504.

(7) (a) The division shall, as provided in Section 63J-1-504, establish a graduated fee structure for the filing of an application for an exemption certificate under this section based on various classifications of institutions seeking to be an exempt institution.

(b) A fee paid under this section is not refundable.

(c) Fees paid under this section shall be deposited in the Commerce Service Account created in Section 13-1-2.

(8) Except as provided in Section 13-34-113, the division may not refuse acceptance of an application under Subsection (2) that:

(a) is tendered for filing and, based on the division's preliminary review, appears to comply with this section; and

(b) is accompanied by the required fee.

(9) (a) An exemption certificate is effective on the date it is issued.

(b) The responsibility for compliance with the requirements for issuance of an exemption certificate is upon the institution and not upon the division.

(10) (a) If it appears to the division that an institution is not in compliance with requirements to qualify for an exemption certificate, the division may advise the institution as to the apparent deficiencies.

(b) After receiving notification from the division under Subsection (10)(a), an institution may file a new or amended application for an exemption certificate, accompanied by the required fee.

(11) A person may not represent that the division's acceptance of any application for an exemption certificate under this section or the division's issuance of an exemption certificate constitutes an endorsement or approval of the institution by the division or the state.

Enacted by Chapter 221, 2011 General Session



Section 107.6 - Confirmation of private nonprofit educational institution -- Effect of confirmation -- Fees.

(1) Upon the request of an institution proving to the reasonable satisfaction of the division that the institution is an institution described in Subsection 13-34-105(1)(n), the division shall issue a written finding and confirmation to the institution confirming that it is an institution described in Subsection 13-34-105(1)(n).

(2) A written finding and confirmation under Subsection (1) has the effect of establishing the institution by name as an educational institution by the state by action issued by a state agency, as contemplated in 34 C.F.R. Section 600.9(a)(1)(i)(a).

(3) (a) The division shall establish a fee, not to exceed $1,500, for processing a request and issuing a written finding and confirmation as provided in Subsection (1).

(b) Fees paid under this section shall be deposited in the Commerce Service Account created in Section 13-1-2.

(c) A fee paid under this section is not refundable.

Enacted by Chapter 221, 2011 General Session



Section 108 - Information required to be available -- Documents to be fair and accurate -- Fair and ethical practices.

(1) It is a violation of this chapter for any institution or proprietary school, which is required to file a registration statement under this chapter, to offer postsecondary education in this state unless:

(a) the institution or proprietary school makes available:

(i) in writing;

(ii) to all applicants;

(iii) prior to:

(A) enrollment of the applicant; or

(B) the receipt of any tuition by the institution or proprietary school; and

(iv) information that includes the following:

(A) the proprietary school name, which shall be representative of the programs offered at the proprietary school;

(B) the address of the proprietary school;

(C) the location of the proprietary school;

(D) the facilities, faculty, training equipment, and instructional programs of the proprietary school;

(E) enrollment qualifications;

(F) accurate information regarding the relationship of the program of the institution or proprietary school to state licensure requirements for practicing a related occupation and profession in Utah;

(G) tuition, fees, and other charges and expenses;

(H) financial assistance, cancellation, and tuition refund policies, including the posting of:

(I) a surety bond;

(II) a certificate of credit; or

(III) an irrevocable letter of credit;

(I) length of programs;

(J) graduation requirements;

(K) subject to Subsection (2), for each of the immediately preceding three years:

(I) graduation rates; and

(II) employment rates; and

(L) awarding of appropriate educational credentials to indicate satisfactory course completions;

(b) all recruiting documents, advertising, solicitations, publicity releases, and other public statements regarding the proprietary school are fair and accurate;

(c) all agents or sales representatives of the proprietary school are required by the proprietary school to comply with ethical practices prescribed by the division; and

(d) the institution or proprietary school makes available to the division for inspection during normal business hours, whether or not the inspection is scheduled or announced, all records relevant to:

(i) the operation of the institution or proprietary school; and

(ii) the efforts of the institution or proprietary school to comply with this chapter.

(2) (a) Beginning on May 2, 2005, an institution or proprietary school shall collect and maintain the information necessary to comply with Subsection (1)(a)(iv)(K).

(b) Prior to May 2, 2008, if an institution or proprietary school has the information described in Subsection (1)(a)(iv)(K) for a time period of three years or less, the institution or proprietary school shall provide the information for the time period the institution or proprietary school has the information.

Amended by Chapter 221, 2011 General Session



Section 109 - Discontinuance of operations -- Filing of transcripts.

(1) If a proprietary school elects to discontinue its operations in this state, the proprietor or administrator of the school shall file with the division a copy of each student's grade transcript in either written or microfilm form, relating to all courses of instruction and all students enrolled in the school during the previous 10 years.

(2) The responsibility to file records under this section is enforceable by injunction issued by a court of competent jurisdiction in an action brought upon the request of the division or, on his own initiative, by the attorney general or by the county attorney of the county in which the proprietary school is or was operating.

(3) The division shall maintain for at least 10 years a file of all records received by it under this section.

Enacted by Chapter 222, 2002 General Session



Section 110 - Enforcement of contracts or agreements -- Rescission based on defective registration statement.

(1) A proprietary school shall be unable to enforce in the courts of this state any contract or agreement relating to postsecondary education services in this state unless, at the time the contract or agreement was entered into, an effective registration statement was on file with the division and made accessible to every applicant at the time of admission to the school.

(2) It is a violation of this chapter if a proprietary school or its agent:

(a) fails to file an effective registration statement;

(b) willfully omits from a registration statement provided under Section 13-34-107 or an application under Section 13-34-107.5 for an exemption certificate any material statement of fact required by this chapter and applicable regulations; or

(c) includes in a registration statement any material statement of fact that was known, or should have been known, to the proprietary school to be false, deceptive, inaccurate, or misleading.

(3) A student who enrolled in a proprietary school, in reliance upon the school's registration statement, may rescind the contract or agreement of enrollment and obtain a refund from the school of all tuition, fees, and other charges paid to the school if the school or its agent committed a violation under Subsection (2).

(4) A violation of this chapter is also a violation of Section 13-11-4.

Amended by Chapter 221, 2011 General Session



Section 111 - Referral of suspected violations -- Penalty.

(1) The division may report any information concerning a possible violation of this chapter or of rules made under this chapter to the attorney general, the county attorney, or district attorney of any county or prosecution district in which the activity is occurring or has occurred.

(2) The attorney described in Subsection (1) shall investigate the complaint and immediately prosecute or bring suit to enjoin an act determined to be a violation of the chapter or rules.

(3) (a) In addition to other penalties and remedies in this chapter, and in addition to its other enforcement powers under Section 13-2-6, the division director may:

(i) issue a cease and desist order; and

(ii) impose an administrative fine of up to:

(A) $100 per day that a proprietary school operates without an effective certificate of registration if the violation is not an intentional violation;

(B) $1,000 for each violation of this chapter that is not:

(I) described in Subsection (3)(a)(ii)(A); or

(II) an intentional violation; or

(C) $5,000 for each intentional violation of this chapter.

(b) All money received through administrative fines imposed under Subsection (3)(a) shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

(4) An intentional violation of this chapter is a class B misdemeanor, except as otherwise provided in Subsection 13-34-201(2).

(5) A person intentionally violates this chapter if:

(a) the violation occurs after one of the following notifies the person by certified mail that the person is in violation of the chapter:

(i) the division;

(ii) the attorney general; or

(iii) a district or county attorney; and

(b) the violation is the same as the violation for which the person received the notification described in Subsection (5)(a).

Amended by Chapter 242, 2005 General Session



Section 112 - Limitation of authority.

Except for satisfying the criteria and standards for registration provided for in this chapter or by division rule, nothing in this chapter gives the division authority to regulate the content of individual courses or regulate the day-to-day operations of a proprietary educational institution.

Enacted by Chapter 222, 2002 General Session



Section 113 - Denial, suspension, or revocation of a certificate of registration or exemption certificate -- Limitations.

(1) In accordance with Chapter 2, Division of Consumer Protection, and Title 63G, Chapter 4, Administrative Procedures Act, the division may initiate proceedings to deny, suspend, or revoke a certificate of registration to operate a proprietary school under this chapter or an exemption certificate under Section 13-34-107.5 if:

(a) the division finds that the order is in the public interest; and

(b) (i) the registration statement, renewal statement, or application for an exemption certificate is incomplete, false, or misleading in any respect;

(ii) the division determines that the educational credential associated with the proprietary school or accredited institution represents the undertaking or completion of educational achievement that has not been undertaken and earned; or

(iii) the proprietary school, accredited institution, or an individual described in Subsection 13-34-107(2)(a)(ii)(B) has:

(A) violated any provision of:

(I) this chapter;

(II) the rules made by the division pursuant to this chapter; or

(III) a commitment made in a registration statement for a certificate of registration to operate the proprietary school or in an application for an exemption certificate;

(B) caused or allowed to occur a violation of any provision of:

(I) this chapter;

(II) the rules made by the division pursuant to this chapter; or

(III) a commitment made in a registration statement for a certificate of registration to operate the proprietary school;

(C) been enjoined by any court, or is the subject of an administrative or judicial order issued in this or another state, if the injunction or order:

(I) includes a finding or admission of fraud, breach of fiduciary duty, or material misrepresentation; or

(II) was based on a finding of lack of integrity, truthfulness, or mental competence;

(D) been convicted of a crime involving moral turpitude;

(E) obtained or attempted to obtain a certificate of registration under this chapter by misrepresentation;

(F) failed to timely file with the division any report required by:

(I) this chapter; or

(II) rules made by the division pursuant to this chapter;

(G) failed to furnish information requested by the division; or

(H) failed to pay an administrative fine imposed by the division in accordance with this chapter.

(2) Division staff may place reasonable limits upon a proprietary school's continued certificate of registration to operate if:

(a) there are serious concerns about the proprietary school's ability to provide the training in the manner approved by the division; and

(b) limitation is warranted to protect the students' interests.

(3) (a) The division may:

(i) conduct a criminal background check on an individual described in Subsection 13-34-107(2)(a)(ii)(B); and

(ii) require a proprietary school to provide to the division any information and to cover any costs necessary to conduct a criminal background check on an individual described in Subsection 13-34-107(2)(a)(ii)(B)(I) through (IV), including:

(A) a fingerprint card in a form acceptable to the division;

(B) consent to a criminal background check by the Utah Bureau of Criminal Identification and the Federal Bureau of Investigation;

(C) the cost of a criminal background check; and

(D) the cost of fingerprinting.

(b) Money paid to the division for the cost of a criminal background check is nonlapsing.

Amended by Chapter 221, 2011 General Session



Section 114 - Consent to use of educational terms in business names.

(1) For purposes of this section:

(a) "Business name" means a name filed with the Division of Corporations and Commercial Code under:

(i) Section 16-6a-401;

(ii) Section 16-10a-401;

(iii) Section 16-11-16;

(iv) Section 42-2-6.6;

(v) Section 48-2a-102 or 48-2e-108, as appropriate pursuant to Section 48-3a-1405; or

(vi) Section 48-2c-106 or 48-3a-108, as appropriate pursuant to Section 48-3a-1405.

(b) "Educational term" means the term:

(i) "university";

(ii) "college"; or

(iii) "institute" or "institution."

(2) If a statute listed in Subsection (1)(a) requires the written consent of the division to file a business name with the Division of Corporations and Commercial Code that includes an educational term, the division may consent to the use of an educational term in accordance with this statute.

(3) The division shall consent to the use of an educational term in a business name if the person seeking to file the name:

(a) is registered under this chapter;

(b) is exempt from the chapter under Section 13-34-105; or

(c) (i) is not engaged in educational activities; and

(ii) does not represent that it is engaged in educational activities.

(4) The division may withhold consent to use of an educational term in a business name if the person seeking to file the name:

(a) offers, sells, or awards a degree or any other type of educational credential; and

(b) fails to provide bona fide instruction through student-faculty interaction according to the standards and criteria established by the division under Subsection 13-34-104(5).

Amended by Chapter 412, 2013 General Session



Section 201 - Fraudulent educational credentials.

(1) A person may not use, give, or receive, or attempt or conspire to do so, in connection with a business, trade, profession, or occupation, a degree or other document which has been purchased, obtained, fraudulently or illegally issued, counterfeited, materially altered, or found, or which serves to evidence the undertaking or completion of scholastic achievement if the education has not been undertaken and attained.

(2) A violation of this section is a class A misdemeanor.

Enacted by Chapter 222, 2002 General Session






Article 35 - Powersport Vehicle Franchise Act

Section 101 - Title.

This chapter is known as the "Powersport Vehicle Franchise Act."

Enacted by Chapter 234, 2002 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Advisory board" or "board" means the Utah Powersport Vehicle Franchise Advisory Board created in Section 13-35-103.

(2) "Dealership" means a site or location in this state:

(a) at which a franchisee conducts the business of a new powersport vehicle dealer; and

(b) that is identified as a new powersport vehicle dealer's principal place of business for registration purposes under Section 13-35-105.

(3) "Department" means the Department of Commerce.

(4) "Executive director" means the executive director of the Department of Commerce.

(5) "Franchise" or "franchise agreement" means a written agreement, for a definite or indefinite period, in which:

(a) a person grants to another person a license to use a trade name, trademark, service mark, or related characteristic; and

(b) a community of interest exists in the marketing of new powersport vehicles, new powersport vehicle parts, and services related to the sale or lease of new powersport vehicles at wholesale or retail.

(6) "Franchisee" means a person with whom a franchisor has agreed or permitted, in writing or in practice, to purchase, sell, or offer for sale new powersport vehicles manufactured, produced, represented, or distributed by the franchisor.

(7) (a) "Franchisor" means a person who has, in writing or in practice, agreed with or permits a franchisee to purchase, sell, or offer for sale new powersport vehicles manufactured, produced, represented, or distributed by the franchisor, and includes:

(i) the manufacturer or distributor of the new powersport vehicles;

(ii) an intermediate distributor;

(iii) an agent, officer, or field or area representative of the franchisor; and

(iv) a person who is affiliated with a manufacturer or a representative or who directly or indirectly through an intermediary is controlled by, or is under common control with the manufacturer.

(b) For purposes of Subsection (7)(a)(iv), a person is controlled by a manufacturer if the manufacturer has the authority directly or indirectly by law or by an agreement of the parties, to direct or influence the management and policies of the person.

(8) "Lead" means the referral by a franchisor to a franchisee of an actual or potential customer for the purchase or lease of a new powersport vehicle, or for service work related to the franchisor's vehicles.

(9) "Line-make" means the powersport vehicles that are offered for sale, lease, or distribution under a common name, trademark, service mark, or brand name of the franchisor, or manufacturer of the powersport vehicle.

(10) (a) "Powersport vehicle" means:

(i) an all-terrain type I or type II vehicle "ATV" defined in Section 41-22-2;

(ii) a snowmobile as defined in Section 41-22-2;

(iii) a motorcycle as defined in Section 41-1a-102;

(iv) a personal watercraft as defined in Section 73-18-2;

(v) except as provided in Subsection (10)(b), a motor-driven cycle as defined in Section 41-6a-102; or

(vi) a moped as defined in Section 41-6a-102.

(b) "Powersport vehicle" does not include:

(i) an electric assisted bicycle defined in Section 41-6a-102;

(ii) a motor assisted scooter as defined in Section 41-6a-102; or

(iii) an electric personal assistive mobility device as defined in Section 41-6a-102.

(11) "New powersport vehicle dealer" means a person who is engaged in the business of buying, selling, offering for sale, or exchanging new powersport vehicles either outright or on conditional sale, bailment, lease, chattel mortgage, or otherwise who has established a place of business for the sale, lease, trade, or display of powersport vehicles.

(12) "Notice" or "notify" includes both traditional written communications and all reliable forms of electronic communication unless expressly prohibited by statute or rule.

(13) "Relevant market area" means:

(a) the county in which a powersport dealership is to be established or relocated; and

(b) the area within a 15-mile radius from the site of the new or relocated dealership.

(14) "Sale, transfer, or assignment" means any disposition of a franchise or an interest in a franchise, with or without consideration, including a bequest, inheritance, gift, exchange, lease, or license.

(15) "Serve" or "served," unless expressly indicated otherwise by statute or rule, includes any reliable form of communication.

(16) "Written," "write," "in writing," or other variations of those terms shall include all reliable forms of electronic communication.

Amended by Chapter 86, 2007 General Session



Section 103 - Utah Powersport Vehicle Franchise Advisory Board -- Creation -- Appointment of members -- Alternate members -- Chair -- Quorum -- Conflict of interest.

(1) There is created within the department the Utah Powersport Vehicle Franchise Advisory Board that consists of:

(a) the executive director or the executive director's designee; and

(b) six members appointed by the executive director, with the concurrence of the governor, as follows:

(i) three new powersport vehicle franchisees, one from each of the three congressional districts in the state; and

(ii) (A) three members representing powersport vehicle franchisors registered by the department pursuant to Section 13-35-105;

(B) three members of the general public, none of whom shall be related to any franchisee; or

(C) three members consisting of any combination of these representatives under this Subsection (1)(b)(ii).

(2) (a) The executive director shall also appoint, with the concurrence of the governor, three alternate members, with at least one alternate from each of the designations set forth in Subsections (1)(b)(i) and (1)(b)(ii), except that the new powersport vehicle franchisee alternate or alternates for the designation under Subsection (1)(b)(i) may be from any congressional district.

(b) An alternate shall take the place of a regular advisory board member from the same designation at a meeting of the advisory board where that regular advisory board member is absent or otherwise disqualified from participating in the advisory board meeting.

(3) (a) (i) Members of the advisory board appointed under Subsections (1)(b) and (2) shall be appointed for a term of four years.

(ii) No specific term shall apply to the executive director or the executive director's designee.

(b) The executive director may adjust the term of members who were appointed to the advisory board prior to July 1, 2002, by extending the unexpired term of a member for up to two additional years in order to insure that approximately half of the members are appointed every two years.

(c) In the event of a vacancy on the advisory board of a member appointed under Subsection (1)(b) or (2), the executive director with the concurrence of the governor, shall appoint an individual to complete the unexpired term of the member whose office is vacant.

(d) A member may not be appointed to more than two consecutive terms.

(4) (a) The executive director or the executive director's designee shall be the chair of the advisory board.

(b) The department shall keep a record of all hearings, proceedings, transactions, communications, and recommendations of the advisory board.

(5) (a) Four or more members of the advisory board constitute a quorum for the transaction of business.

(b) The action of a majority of a quorum present is considered the action of the advisory board.

(6) (a) A member of the advisory board may not participate as a board member in a proceeding or hearing:

(i) involving the member's business or employer; or

(ii) when a member, a member's business, family, or employer has a pecuniary interest in the outcome or other conflict of interest concerning an issue before the advisory board.

(b) If a member of the advisory board is disqualified under Subsection (6)(a), the executive director shall select the appropriate alternate member to act on the issue before the advisory board as provided in Subsection (2).

(7) Except for the executive director or the executive director's designee, an individual may not be appointed or serve on the advisory board while holding any other elective or appointive state or federal office.

(8) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(9) The department shall provide necessary staff support to the advisory board.

Amended by Chapter 286, 2010 General Session



Section 104 - Powers and duties of the advisory board and the executive director.

(1) (a) Except as provided in Subsection 13-35-106(3), the advisory board shall make recommendations to the executive director on the administration and enforcement of this chapter, including adjudicative and rulemaking proceedings.

(b) The executive director shall:

(i) consider the advisory board's recommendations; and

(ii) issue any final decision by the department.

(2) The executive director, in consultation with the advisory board, shall make rules for the administration of this chapter in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(3) (a) An adjudicative proceeding under this chapter shall be conducted in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

(b) In an adjudicative proceeding under this chapter, any order issued by the executive director:

(i) shall comply with Section 63G-4-208, whether the proceeding is a formal or an informal adjudicative proceeding under Title 63G, Chapter 4, Administrative Procedures Act; and

(ii) if the order modifies or rejects a finding of fact in a recommendation from the advisory board, shall be made on the basis of information learned from the executive director's:

(A) personal attendance at the hearing; or

(B) review of the record developed at the hearing.

Amended by Chapter 382, 2008 General Session



Section 105 - Registration -- Fees.

(1) A franchisee or franchisor doing business in this state shall:

(a) annually register or renew its registration with the department in a manner established by the department; and

(b) pay an annual registration fee in an amount determined by the department in accordance with Sections 13-1-2 and 63J-1-504.

(2) The department shall register or renew the registration of a franchisee or franchisor if the franchisee or franchisor complies with this chapter and rules made by the department under this chapter.

(3) A franchisee or franchisor registered under this section shall comply with this chapter and any rules made by the department under this chapter including any amendments to this chapter or the rules made after a franchisee or franchisor enter into a franchise agreement.

(4) The fee imposed under Subsection (1)(b) shall be collected by the department and deposited into the Commerce Service Account created by Section 13-1-2.

(5) Notwithstanding Subsection (1), an agent, officer, or field or area representative of a franchisor does not need to be registered under this section if the franchisor is registered under this section.

Amended by Chapter 278, 2010 General Session



Section 106 - Administrative proceedings commenced by the agency.

(1) Except as provided in Subsection (3), after a hearing and after receipt of the advisory board's recommendation, if the executive director finds that a person has violated this chapter or any rule made under this chapter, the executive director may:

(a) issue a cease and desist order; and

(b) assess an administrative fine.

(2) (a) In determining the amount and appropriateness of an administrative fine under Subsection (1), the executive director shall consider:

(i) the gravity of the violation;

(ii) any history of previous violations; and

(iii) any attempt made by the person to retaliate against another person for seeking relief under this chapter or other federal or state law relating to the motor vehicle industry.

(b) In addition to any other action permitted under Subsection (1), the department may file an action with a court seeking to enforce the executive director's order and pursue the executive director's assessment of a fine in an amount not to exceed $5,000 for each day a person violates an order of the executive director.

(3) (a) In addition to the grounds for issuing an order on an emergency basis listed in Subsection 63G-4-502(1), the executive director may issue an order on an emergency basis if the executive director determines that irreparable damage is likely to occur if immediate action is not taken.

(b) In issuing an emergency order under Subsection (3)(a), the executive director shall comply with the requirements of Subsections 63G-4-502(2) and (3).

Amended by Chapter 382, 2008 General Session



Section 107 - Administrative proceedings -- Request for agency action.

(1) (a) A person may commence an adjudicative proceeding in accordance with this chapter and with Title 63G, Chapter 4, Administrative Procedures Act, to:

(i) remedy a violation of this chapter;

(ii) obtain approval of an act regulated by this chapter; or

(iii) obtain any determination that this chapter specifically authorizes that person to request.

(b) A person shall commence an adjudicative proceeding by filing a request for agency action in accordance with Section 63G-4-201.

(2) After receipt of the advisory board's recommendation, the executive director shall apportion in a fair and equitable manner between the parties any costs of the adjudicative proceeding, including reasonable attorney fees.

Amended by Chapter 382, 2008 General Session



Section 201 - Prohibited acts by franchisors -- Disclosures.

(1) A franchisor in this state may not:

(a) except as provided in Subsection (2), require a franchisee to order or accept delivery of any new powersport vehicle, part, accessory, equipment, or other item not otherwise required by law that is not voluntarily ordered by the franchisee;

(b) require a franchisee to:

(i) participate monetarily in any advertising campaign or contest; or

(ii) purchase any promotional materials, display devices, or display decorations or materials;

(c) require a franchisee to change the capital structure of the franchisee's dealership or the means by or through which the franchisee finances the operation of the franchisee's dealership, if the dealership at all times meets reasonable capital standards determined by and applied in a nondiscriminatory manner by the franchisor;

(d) require a franchisee to refrain from participating in the management of, investment in, or acquisition of any other line of new powersport vehicles or related products, if the franchisee:

(i) maintains a reasonable line of credit for each make or line of powersport vehicles; and

(ii) complies with reasonable capital and facilities requirements of the franchisor;

(e) require a franchisee to prospectively agree to a release, assignment, novation, waiver, or estoppel that would:

(i) relieve a franchisor from any liability, including notice and hearing rights imposed on the franchisor by this chapter; or

(ii) require any controversy between the franchisee and a franchisor to be referred to a third party if the decision by the third party would be binding;

(f) require a franchisee to change the location of the principal place of business of the franchisee's dealership or make any substantial alterations to the dealership premises, if the change or alterations would be unreasonable;

(g) coerce or attempt to coerce a franchisee to join, contribute to, or affiliate with an advertising association;

(h) require, coerce, or attempt to coerce a franchisee to enter into an agreement with the franchisor or do any other act that is unfair or prejudicial to the franchisee, by threatening to cancel a franchise agreement or other contractual agreement or understanding existing between the franchisor and franchisee;

(i) adopt, change, establish, modify, or implement a plan or system for the allocation, scheduling, or delivery of new powersport vehicles, parts, or accessories to its franchisees so that the plan or system is not fair, reasonable, and equitable;

(j) increase the price of any new powersport vehicle that the franchisee has ordered from the franchisor and for which there exists at the time of the order a bona fide sale to a retail purchaser if the order was made prior to the franchisee's receipt of an official written price increase notification;

(k) fail to indemnify and hold harmless its franchisee against any judgment for damages or settlement approved in writing by the franchisor:

(i) including court costs and attorneys' fees arising out of actions, claims, or proceedings including those based on:

(A) strict liability;

(B) negligence;

(C) misrepresentation;

(D) express or implied warranty;

(E) revocation as described in Section 70A-2-608; or

(F) rejection as described in Section 70A-2-602; and

(ii) to the extent the judgment or settlement relates to alleged defective or negligent actions by the franchisor;

(l) threaten or coerce a franchisee to waive or forbear its right to protest the establishment or relocation of a same line-make franchisee in the relevant market area of the affected franchisee;

(m) fail to ship monthly to a franchisee, if ordered by the franchisee, the number of new powersport vehicles of each make, series, and model needed by the franchisee to achieve a percentage of total new vehicle sales of each make, series, and model equitably related to the total new vehicle production or importation being achieved nationally at the time of the order by each make, series, and model covered under the franchise agreement;

(n) require or otherwise coerce a franchisee to under-utilize the franchisee's existing facilities;

(o) fail to include in any franchise agreement the following language or language to the effect that: "If any provision in this agreement contravenes the laws, rules, or regulations of any state or other jurisdiction where this agreement is to be performed, or provided for by such laws or regulations, the provision is considered to be modified to conform to such laws, rules, or regulations, and all other terms and provisions shall remain in full force.";

(p) engage in the distribution, sale, offer for sale, or lease of a new powersport vehicle to purchasers who acquire the vehicle in this state except through a franchisee with whom the franchisor has established a written franchise agreement, if the franchisor's trade name, trademark, service mark, or related characteristic is an integral element in the distribution, sale, offer for sale, or lease;

(q) except as provided in Subsection (2), authorize or permit a person to perform warranty service repairs on powersport vehicles, except warranty service repairs:

(i) by a franchisee with whom the franchisor has entered into a franchise agreement for the sale and service of the franchisor's powersport vehicles; or

(ii) on owned powersport vehicles by a person or government entity who has purchased new powersport vehicles pursuant to a franchisor's or manufacturer's fleet discount program;

(r) fail to provide a franchisee with a written franchise agreement;

(s) notwithstanding any other provisions of this chapter, unreasonably fail or refuse to offer to its same line-make franchised dealers all models manufactured for that line-make, or unreasonably require a dealer to pay any extra fee, remodel, renovate, recondition the dealer's existing facilities, or purchase unreasonable advertising displays or other materials as a prerequisite to receiving a model or series of vehicles;

(t) except as provided in Subsection (5), directly or indirectly:

(i) own an interest in a new powersport vehicle dealer or dealership;

(ii) operate or control a new powersport vehicle dealer or dealership;

(iii) act in the capacity of a new powersport vehicle dealer, as defined in Section 13-35-102; or

(iv) operate a powersport vehicle service facility;

(u) fail to timely pay for all reimbursements to a franchisee for incentives and other payments made by the franchisor;

(v) directly or indirectly influence or direct potential customers to franchisees in an inequitable manner, including:

(i) charging a franchisee a fee for a referral regarding a potential sale or lease of any of the franchisee's products or services in an amount exceeding the actual cost of the referral;

(ii) giving a customer referral to a franchisee on the condition that the franchisee agree to sell the vehicle at a price fixed by the franchisor; or

(iii) advising a potential customer as to the amount that the potential customer should pay for a particular product;

(w) fail to provide comparable delivery terms to each franchisee for a product of the franchisor, including the time of delivery after the placement of an order by the franchisee;

(x) if personnel training is provided by the franchisor to its franchisees, unreasonably fail to make that training available to each franchisee on proportionally equal terms;

(y) condition a franchisee's eligibility to participate in a sales incentive program on the requirement that a franchisee use the financing services of the franchisor or a subsidiary or affiliate of the franchisor for inventory financing;

(z) make available for public disclosure, except with the franchisee's permission or under subpoena or in any administrative or judicial proceeding in which the franchisee or the franchisor is a party, any confidential financial information regarding a franchisee, including:

(i) monthly financial statements provided by the franchisee;

(ii) the profitability of a franchisee; or

(iii) the status of a franchisee's inventory of products;

(aa) use any performance standard, incentive program, or similar method to measure the performance of franchisees unless the standard or program:

(i) is designed and administered in a fair, reasonable, and equitable manner;

(ii) if based upon a survey, utilizes an actuarially generally acceptable, valid sample; and

(iii) is, upon request by a franchisee, disclosed and explained in writing to the franchisee, including:

(A) how the standard or program is designed;

(B) how the standard or program will be administered; and

(C) the types of data that will be collected and used in the application of the standard or program;

(bb) other than sales to the federal government, directly or indirectly, sell, lease, offer to sell, or offer to lease, a new powersport vehicle or any powersport vehicle owned by the franchisor, except through a franchised new powersport vehicle dealer;

(cc) compel a franchisee, through a finance subsidiary, to agree to unreasonable operating requirements, except that this Subsection (1)(cc) may not be construed to limit the right of a financing subsidiary to engage in business practices in accordance with the usage of trade in retail and wholesale powersport vehicle financing;

(dd) condition the franchisor's participation in co-op advertising for a product category on the franchisee's participation in any program related to another product category or on the franchisee's achievement of any level of sales in a product category other than that which is the subject of the co-op advertising;

(ee) discriminate against a franchisee in the state in favor of another franchisee of the same line-make in the state by:

(i) selling or offering to sell a new powersport vehicle to one franchisee at a higher actual price, including the price for vehicle transportation, than the actual price at which the same model similarly equipped is offered to or is made available by the franchisor to another franchisee in the state during a similar time period;

(ii) except as provided in Subsection (6), using a promotional program or device or an incentive, payment, or other benefit, whether paid at the time of the sale of the new powersport vehicle to the franchisee or later, that results in the sale of or offer to sell a new powersport vehicle to one franchisee in the state at a higher price, including the price for vehicle transportation, than the price at which the same model similarly equipped is offered or is made available by the franchisor to another franchisee in the state during a similar time period; or

(iii) except as provided in Subsection (7), failing to provide or direct a lead in a fair, equitable, and timely manner; or

(ff) through an affiliate, take any action that would otherwise be prohibited under this chapter.

(2) Subsection (1)(a) does not prevent the franchisor from requiring that a franchisee carry a reasonable inventory of:

(a) new powersport vehicle models offered for sale by the franchisor; and

(b) parts to service the repair of the new powersport vehicles.

(3) Subsection (1)(d) does not prevent a franchisor from:

(a) requiring that a franchisee maintain separate sales personnel or display space; or

(b) refusing to permit a combination of new powersport vehicle lines, if justified by reasonable business considerations.

(4) Upon the written request of any franchisee, a franchisor shall disclose in writing to the franchisee the basis on which new powersport vehicles, parts, and accessories are allocated, scheduled, and delivered among the franchisor's dealers of the same line-make.

(5) (a) A franchisor may engage in any of the activities listed in Subsection (1)(t), for a period not to exceed 12 months if:

(i) (A) the person from whom the franchisor acquired the interest in or control of the new powersport vehicle dealership was a franchised new powersport vehicle dealer; and

(B) the franchisor's interest in the new powersport vehicle dealership is for sale at a reasonable price and on reasonable terms and conditions; or

(ii) the franchisor is engaging in the activity listed in Subsection (1)(t) for the purpose of broadening the diversity of its dealer body and facilitating the ownership of a new powersport vehicle dealership by a person who:

(A) is part of a group that has been historically underrepresented in the franchisor's dealer body;

(B) would not otherwise be able to purchase a new powersport vehicle dealership;

(C) has made a significant investment in the new powersport vehicle dealership which is subject to loss;

(D) has an ownership interest in the new powersport vehicle dealership; and

(E) operates the new powersport vehicle dealership under a plan to acquire full ownership of the dealership within a reasonable period of time and under reasonable terms and conditions.

(b) After receipt of the advisory board's recommendation, the executive director may, for good cause shown, extend the time limit set forth in Subsection (5)(a) for an additional period not to exceed 12 months.

(c) Notwithstanding Subsection (1)(t), a franchisor may own, operate, or control a new powersport vehicle dealership trading in a line-make of powersport vehicle if:

(i) as to that line-make of powersport vehicle, there are no more than four franchised new powersport vehicle dealerships licensed and in operation within the state as of January 1, 2002;

(ii) the franchisor does not own directly or indirectly, more than a 45% interest in the dealership;

(iii) at the time the franchisor first acquires ownership or assumes operation or control of the dealership, the distance between the dealership thus owned, operated, or controlled and the nearest unaffiliated new powersport vehicle dealership trading in the same line-make is not less than 150 miles;

(iv) all the franchisor's franchise agreements confer rights on the franchisee to develop and operate as many dealership facilities as the franchisee and franchisor shall agree are appropriate within a defined geographic territory or area; and

(v) as of January 1, 2002, no fewer than half of the franchisees of the line-make within the state own and operate two or more dealership facilities in the geographic area covered by the franchise agreement.

(6) Subsection (1)(ee)(ii) does not prohibit a promotional or incentive program that is functionally available to all franchisees of the same line-make in the state on substantially comparable terms.

(7) Subsection (1)(ee)(iii) may not be construed to:

(a) permit provision of or access to customer information that is otherwise protected from disclosure by law or by contract between franchisor and a franchisee; or

(b) require a franchisor to disregard the preference of a potential customer in providing or directing a lead, provided that the franchisor does not direct the customer to such a preference.

(8) Subsection (1)(ff) does not limit the right of an affiliate to engage in business practices in accordance with the usage of trade in which the affiliate is engaged.

Amended by Chapter 268, 2005 General Session



Section 202 - Sale or transfer of ownership.

(1) (a) The franchisor shall give effect to the change in a franchise agreement as a result of an event listed in Subsection (1)(b):

(i) subject to Subsection 13-35-305(2)(b); and

(ii) unless exempted under Subsection (2).

(b) The franchisor shall give effect to the change in a franchise agreement pursuant to Subsection (1)(a) for the:

(i) sale of a dealership;

(ii) contract for sale of a dealership;

(iii) transfer of ownership of a franchisee's dealership by sale, transfer of the business, or by stock transfer; or

(iv) change in the executive management of the franchisee's dealership.

(2) A franchisor is exempted from the requirements of Subsection (1) if:

(a) the transferee is denied, or would be denied, a new powersport vehicle franchisee's registration pursuant to Section 13-35-105; or

(b) the proposed sale or transfer of the business or change of executive management will be substantially detrimental to the distribution of the franchisor's new powersport vehicles or to competition in the relevant market area, provided that the franchisor has given written notice to the franchisee within 60 days following receipt by the franchisor of the following:

(i) a copy of the proposed contract of sale or transfer executed by the franchisee and the proposed transferee;

(ii) a completed copy of the franchisor's written application for approval of the change in ownership or executive management, if any, including the information customarily required by the franchisor; and

(iii) (A) a written description of the business experience of the executive management of the transferee in the case of a proposed sale or transfer of the franchisee's business; or

(B) a written description of the business experience of the person involved in the proposed change of the franchisee's executive management in the case of a proposed change of executive management.

(3) For purposes of this section, the refusal by the franchisor to accept a proposed transferee is presumed to be unreasonable and undertaken without good cause if the proposed franchisee:

(a) is of good moral character; and

(b) otherwise meets the written, reasonable, and uniformly applied standards or qualifications, if any, of the franchisor relating to the business experience of executive management and financial capacity to operate and maintain the dealership required by the franchisor of its franchisees.

(4) (a) If after receipt of the written notice from the franchisor described in Subsection (1) the franchisee objects to the franchisor's refusal to accept the proposed sale or transfer of the business or change of executive management, the franchisee may file an application for a hearing before the board up to 60 days from the date of receipt of the notice.

(b) After a hearing, and the executive director's receipt of the advisory board's recommendation, the executive director shall determine, and enter an order providing that:

(i) the proposed transferee or change in executive management:

(A) shall be approved; or

(B) may not be approved for specified reasons; or

(ii) a proposed transferee or change in executive management is approved if specific conditions are timely satisfied.

(c) (i) The franchisee shall have the burden of proof with respect to all issues raised by the franchisee's application for a hearing as provided in this section.

(ii) During the pendency of the hearing, the franchise agreement shall continue in effect in accordance with its terms.

(d) The advisory board and the executive director shall expedite, upon written request, any determination sought under this section.

Amended by Chapter 268, 2005 General Session



Section 203 - Succession to franchise.

(1) (a) A successor, including a family member of a deceased or incapacitated franchisee, who is designated by the franchisee may succeed the franchisee in the ownership and operation of the dealership under the existing franchise agreement if:

(i) the designated successor gives the franchisor written notice of an intent to succeed to the rights of the deceased or incapacitated franchisee in the franchise agreement within 180 days after the franchisee's death or incapacity;

(ii) the designated successor agrees to be bound by all of the terms and conditions of the franchise agreement; and

(iii) the designated successor meets the criteria generally applied by the franchisor in qualifying franchisees.

(b) A franchisor may refuse to honor the existing franchise agreement with the designated successor only for good cause.

(2) (a) The franchisor may request in writing from a designated successor the personal and financial data that is reasonably necessary to determine whether the existing franchise agreement should be honored.

(b) The designated successor shall supply the personal and financial data promptly upon the request.

(3) (a) If a franchisor believes that good cause exists for refusing to honor the requested succession, the franchisor shall serve upon the designated successor notice of its refusal to approve the succession, within 60 days after the later of:

(i) receipt of the notice of the designated successor's intent to succeed the franchisee in the ownership and operation of the dealership; or

(ii) the receipt of the requested personal and financial data.

(b) Failure to serve the notice pursuant to Subsection (3)(a) is considered approval of the designated successor and the franchise agreement is considered amended to reflect the approval of the succession the day following the last day the franchisor can serve notice under Subsection (3)(a).

(4) The notice of the franchisor provided in Subsection (3) shall state:

(a) the specific grounds for the refusal to approve the succession; and

(b) that discontinuance of the franchise agreement shall take effect not less than 180 days after the date the notice of refusal is served unless the proposed successor files an application for hearing under Subsection (6).

(5) (a) This section does not prevent a franchisee from designating a person as the successor by written instrument filed with the franchisor.

(b) If a franchisee files an instrument under Subsection (5)(a), the instrument governs the succession rights to the management and operation of the dealership subject to the designated successor satisfying the franchisor's qualification requirements as described in this section.

(6) (a) If a franchisor serves a notice of refusal to a designated successor pursuant to Subsection (3), the designated successor may, within the 180-day period provided in Subsection (4), file with the advisory board an application for a hearing and a determination by the executive director regarding whether good cause exists for the refusal.

(b) If application for a hearing is timely filed, the franchisor shall continue to honor the franchise agreement until after:

(i) the requested hearing has been concluded;

(ii) a decision is rendered by the executive director; and

(iii) the applicable appeal period has expired following a decision by the executive director.

Amended by Chapter 268, 2005 General Session



Section 204 - Franchisor's obligations related to service -- Franchisor audits -- Time limits.

(1) Each franchisor shall specify in writing to each of its franchisees licensed as a new powersport vehicle dealer in this state:

(a) the franchisee's obligations for new powersport vehicle preparation, delivery, and warranty service on its products;

(b) the schedule of compensation to be paid to the franchisee for parts, work, and service; and

(c) the time allowance for the performance of work and service.

(2) (a) The schedule of compensation described in Subsection (1) shall include reasonable compensation for diagnostic work, as well as repair service, parts, and labor.

(b) Time allowances described in Subsection (1) for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed.

(3) (a) In the determination of what constitutes reasonable compensation under this section, the principal factor to be considered is the prevailing wage rates being paid by franchisees in the relevant market area in which the franchisee is doing business.

(b) Compensation of the franchisee for warranty service work may not be less than the amount charged by the franchisee for like parts and service to retail or fleet customers, if the amounts are reasonable. For purposes of this Subsection (3)(b), the term "cost" shall be that same price paid by a franchisee to a franchisor or supplier for the part when the part is purchased for a nonwarranty repair.

(4) A franchisor may not fail to:

(a) perform any warranty obligation;

(b) include in written notices of franchisor's recalls to new powersport vehicle owners and franchisees the expected date by which necessary parts and equipment will be available to franchisees for the correction of the defects; or

(c) compensate any of the franchisees for repairs effected by the recall.

(5) If a franchisor disallows a franchisee's claim for a defective part, alleging that the part is not defective, the franchisor at its option shall:

(a) return the part to the franchisee at the franchisor's expense; or

(b) pay the franchisee the cost of the part.

(6) (a) A claim made by a franchisee pursuant to this section for labor and parts shall be paid within 30 days after its approval.

(b) (i) A claim shall be either approved or disapproved by the franchisor within 30 days after receipt of the claim on a form generally used by the franchisor and containing the generally required information.

(ii) Any claim not specifically disapproved of in writing within 30 days after the receipt of the form is considered to be approved, and payment shall be made within 30 days.

(7) Warranty service audits of franchisee records may be conducted by the franchisor on a reasonable basis.

(8) A franchisee's claim for warranty compensation may not be denied except for good cause such as performance of nonwarranty repairs, lack of material documentation, fraud, or misrepresentation.

(9) (a) Any charge backs for warranty parts or service compensation and service incentives shall only be enforceable for the 12-month period immediately following the date the payment for warranty reimbursement was made by the franchisor.

(b) Except as provided in Subsection (9)(c), all charge backs levied by a franchisor for sales compensation or sales incentives arising out of the sale or lease of a powersport vehicle sold by a franchisee shall be compensable only if written notice of the charge back is received by the franchisee within 24 months immediately following the date when payment for the sales compensation was made by the franchisor.

(c) The time limitations of this Subsection (9) do not preclude charge backs for any fraudulent claim that was previously paid.

Amended by Chapter 131, 2003 General Session



Section 205 - Liability for damages to motor vehicles in transit -- Disclosure required.

(1) (a) A franchisee is solely liable for damage to a new powersport vehicle after delivery by and acceptance from the carrier.

(b) A delivery receipt or bill of lading, or similar document, signed by a franchisee is evidence of a franchisee's acceptance of a new powersport vehicle.

(2) A franchisor is liable for all damage to a powersport vehicle before delivery to and acceptance by the franchisee, including that time in which the vehicle is in the control of a carrier or transporter.

(3) A franchisor shall disclose to the franchisee any repairs made prior to delivery, only if the cost of the repair exceeds 3% of the manufacturer's wholesale price, as measured by retail repair costs.

(4) Notwithstanding Subsections (1), (2), and (3), the franchisee is liable for damage to a new powersport vehicle after delivery to the carrier or transporter if the franchisee selected:

(a) the method and mode of transportation; and

(b) the carrier or transporter.

Enacted by Chapter 234, 2002 General Session



Section 301 - Termination or noncontinuance of franchise.

(1) Except as provided in Subsection (2), a franchisor may not terminate or refuse to continue a franchise agreement unless:

(a) the franchisee has received written notice from the franchisor 60 days before the effective date of termination or noncontinuance setting forth the specific grounds for termination or noncontinuance that are relied on by the franchisor as establishing good cause for the termination or noncontinuance;

(b) the franchisor has good cause for termination or noncontinuance; and

(c) the franchisor is willing and able to comply with Section 13-35-105.

(2) A franchisor may terminate a franchise, without complying with Subsection (1):

(a) if for a particular line-make the franchisor or manufacturer discontinues that line-make;

(b) if the franchisee's registration as a new powersport vehicle dealer is revoked under Section 13-35-105; or

(c) upon a mutual written agreement of the franchisor and franchisee.

(3) (a) At any time before the effective date of termination or noncontinuance of the franchise, the franchisee may apply to the advisory board for a hearing on the merits, and following notice to all parties concerned, the hearing shall be promptly held as provided in Section 13-35-304.

(b) A termination or noncontinuance subject to a hearing under Subsection (3)(a) may not become effective until:

(i) final determination of the issue by the executive director; and

(ii) the applicable appeal period has lapsed.

Amended by Chapter 268, 2005 General Session



Section 302 - Issuance of additional franchises -- Relocation of existing franchisees.

(1) (a) Except as provided in Subsection (2), a franchisor shall comply with Subsection (1)(b) if the franchisor seeks to:

(i) enter into a franchise establishing a powersport vehicle dealership within a relevant market area where the same line-make is represented by another franchisee; or

(ii) relocate an existing powersport vehicle dealership.

(b) (i) If a franchisor seeks to take an action listed in Subsection (1)(a), prior to taking the action, the franchisor shall in writing notify the advisory board and each franchisee in that line-make in the relevant market area that the franchisor intends to take an action described in Subsection (1)(a).

(ii) The notice required by Subsection (1)(b)(i) shall:

(A) specify the good cause on which it intends to rely for the action; and

(B) be delivered by registered or certified mail or by any form of reliable delivery through which receipt is verifiable.

(c) Within 45 days of receiving notice required by Subsection (1)(b), any franchisee that is required to receive notice under Subsection (1)(b) may protest to the advisory board the establishing or relocating of the dealership. When a protest is filed, the department shall inform the franchisor that:

(i) a timely protest has been filed;

(ii) a hearing is required;

(iii) the franchisor may not establish or relocate the proposed dealership until the advisory board has held a hearing; and

(iv) the franchisor may not establish or relocate a proposed dealership if the executive director determines that there is not good cause for permitting the establishment or relocation of the dealership.

(d) If multiple protests are filed under Subsection (1)(c), hearings may be consolidated to expedite the disposition of the issue.

(2) Subsection (1) does not apply to a relocation that is:

(a) less than one mile from the existing location of the franchisee's dealership; and

(b) within the same county.

(3) For purposes of this section:

(a) relocation of an existing franchisee's dealership in excess of one mile from its existing location is considered the establishment of an additional franchise in the line-make of the relocating franchise;

(b) the reopening in a relevant market area of a dealership that has not been in operation for one year or more is considered the establishment of an additional powersport vehicle dealership; and

(c) (i) except as provided in Subsection (3)(c)(ii), the establishment of a temporary additional place of business by a powersport vehicle franchisee is considered the establishment of an additional powersport vehicle dealership; and

(ii) the establishment of a temporary additional place of business by a powersport vehicle franchisee is not considered the establishment of an additional powersport vehicle dealership if the powersport vehicle franchisee is participating in a trade show where three or more powersport vehicle dealers are participating.

Amended by Chapter 268, 2005 General Session



Section 303 - Effect of terminating a franchise.

If under Section 13-35-301 the executive director permits a franchisor to terminate or not continue a franchise and prohibits the franchisor from entering into a franchise for the sale of new powersport vehicles of a line-make in a relevant market area, the franchisor may not enter into a franchise for the sale of new powersport vehicles of that line-make in the specified relevant market area unless the executive director determines, after a recommendation by the advisory board, that there has been a change of circumstances so that the relevant market area at the time of the establishment of the new franchise agreement can reasonably be expected to support the new franchisee.

Amended by Chapter 268, 2005 General Session



Section 304 - Hearing regarding termination, relocation, or establishment of franchises.

(1) (a) Within 10 days of receiving an application from a franchisee under Subsection 13-35-301(3) challenging its franchisor's right to terminate or not continue a franchise, or an application under Subsection 13-35-302(1) challenging the establishment or relocation of a franchise, the executive director shall:

(i) enter an order designating the time and place for the hearing; and

(ii) send a copy of the order by certified or registered mail, with return receipt requested, or by any form of reliable delivery through which receipt is verifiable to:

(A) the applicant;

(B) the franchisor; and

(C) if the application involves the establishment of a new franchise or the relocation of an existing dealership, to all franchisees in the relevant market area engaged in the business of offering to sell or lease the same line-make.

(b) A copy of an order mailed under Subsection (1)(a) shall be addressed to the franchisee at the place where the franchisee's business is conducted.

(2) Any person who can establish an interest in the application may intervene as a party to the hearing, whether or not that person receives notice.

(3) Any person may appear and testify on the question of the public interest in the termination or noncontinuation of a franchise or in the establishment of an additional franchise.

(4) (a) (i) Any hearing ordered under Subsection (1) shall be conducted no later than 120 days after the application for hearing is filed.

(ii) A final decision on the challenge shall be made by the executive director no later than 30 days after the hearing.

(b) Failure to comply with the time requirements of Subsection (4)(a) is considered a determination that the franchisor acted with good cause or, in the case of a protest of a proposed establishment or relocation of a dealer, that good cause exists for permitting the proposed additional or relocated new motor vehicle dealer, unless:

(i) the delay is caused by acts of the franchisor or the additional or relocating franchisee; or

(ii) the delay is waived by the parties.

(5) The franchisor has the burden of proof to establish that under this chapter it should be granted permission to:

(a) terminate or not continue the franchise;

(b) enter into a franchise agreement establishing an additional franchise; or

(c) relocate the dealership of an existing franchisee.

Amended by Chapter 268, 2005 General Session



Section 305 - Evidence to be considered in determining cause to terminate or discontinue.

(1) In determining whether a franchisor has established good cause for terminating or not continuing a franchise agreement, the advisory board and the executive director shall consider:

(a) the amount of business transacted by the franchisee, as compared to business available to the franchisee;

(b) the investment necessarily made and obligations incurred by the franchisee in the performance of the franchisee's part of the franchise agreement;

(c) the permanency of the investment;

(d) whether it is injurious or beneficial to the public welfare or public interest for the business of the franchisee to be disrupted;

(e) whether the franchisee has adequate powersport vehicle sales and service facilities, equipment, vehicle parts, and qualified service personnel to reasonably provide for the needs of the consumer for the new powersport vehicles handled by the franchisee and has been and is rendering adequate services to the public;

(f) whether the franchisee refuses to honor warranties of the franchisor under which the warranty service work is to be performed pursuant to the franchise agreement, if the franchisor reimburses the franchisee for the warranty service work;

(g) failure by the franchisee to substantially comply with those requirements of the franchise agreement that are determined by the advisory board or the executive director to be:

(i) reasonable;

(ii) material; and

(iii) not in violation of this chapter;

(h) evidence of bad faith by the franchisee in complying with those terms of the franchise agreement that are determined by the advisory board or the executive director to be:

(i) reasonable;

(ii) material; and

(iii) not in violation of this chapter;

(i) prior misrepresentation by the franchisee in applying for the franchise;

(j) transfer of any ownership or interest in the franchise without first obtaining approval from the franchisor or the executive director after receipt of the advisory board's recommendation; and

(k) any other factor the advisory board or the executive director consider relevant.

(2) Notwithstanding any franchise agreement, the following do not constitute good cause, as used in this chapter for the termination or noncontinuation of a franchise:

(a) the sole fact that the franchisor desires:

(i) greater market penetration; or

(ii) more sales or leases of new powersport vehicles;

(b) the change of ownership of the franchisee's dealership or the change of executive management of the franchisee's dealership unless the franchisor proves that the change of ownership or executive management will be substantially detrimental to the distribution of the franchisor's powersport vehicles; or

(c) the fact that the franchisee has justifiably refused or declined to participate in any conduct covered by Section 13-35-201.

(3) For purposes of Subsection (2), "substantially detrimental" includes the failure of any proposed transferee to meet the objective criteria applied by the franchisor in qualifying franchisees at the time of application.

Amended by Chapter 268, 2005 General Session



Section 306 - Evidence to be considered in determining cause to relocate existing franchisee or establish a new franchised dealership.

In determining whether a franchisor has established good cause for relocating an existing franchisee or establishing a new franchised dealership for the same line-make in a given relevant market area, the advisory board and the executive director shall consider:

(1) the amount of business transacted by other franchisees of the same line-make in that relevant market area, as compared to business available to the franchisees;

(2) the investment necessarily made and obligations incurred by other franchisees of the same line-make in that relevant market area in the performance of their part of their franchisee agreements;

(3) the permanency of the existing and proposed investment;

(4) whether it is injurious or beneficial to the public welfare or public interest for an additional franchise to be established; and

(5) whether the franchisees of the same line-make in that relevant market area are providing adequate service to consumers for the powersport vehicles of the line-make, which shall include the adequacy of:

(a) the powersport vehicle sale and service facilities;

(b) equipment;

(c) supply of vehicle parts; and

(d) qualified service personnel.

Amended by Chapter 268, 2005 General Session



Section 307 - Franchisor's repurchase obligations upon termination or noncontinuation of franchise.

(1) (a) Except as provided in Subsection (1)(b), if a franchise is terminated or not continued by the franchisor or franchisee, the franchisor shall pay the franchisee:

(i) the franchisee's cost of new, undamaged, unsold, and unregistered powersport vehicles in the franchisee's inventory acquired from the franchisor or another franchisee of the same line-make and invoiced during the 30-month period immediately before the franchise is terminated or not continued;

(ii) any charges made by the franchisor for distribution, delivery, or taxes;

(iii) the franchisee's cost of any accessories added on a vehicle;

(iv) the cost of new, undamaged, and unsold supplies, parts, and accessories as set forth in the franchisor's catalog at the time of termination or noncontinuation less all allowances paid or credited to the franchisee by the franchisor;

(v) except as provided in Subsection (1)(c), the fair market value, but not less than the franchisee's depreciated acquisition cost, of each undamaged sign owned by the franchisee that bears a common name, trade name, or trademark of the franchisor if acquisition of the sign was recommended or required by the franchisor;

(vi) the fair market value, but not less than the franchisee's depreciated acquisition cost, of all special tools, equipment, and furnishings acquired from the franchisor or sources approved by the franchisor that were recommended or required by the franchisor and are in good and usable condition; and

(vii) the cost of transporting, handling, packing, and loading powersport vehicles, supplies, parts, accessories, signs, special tools, equipment, and furnishings.

(b) The franchisor may deduct the sum of all allowances paid or credited to the franchisee by the franchisor from the amount owed under Subsection (1)(a).

(c) If a franchisee has a sign with multiple manufacturers listed, the franchisor shall pay only for its pro rata portion of the sign described in Subsection (1)(a)(v).

(2) The franchisor shall pay the franchisee the amounts specified in Subsection (1) within 90 days after the tender of the property to the franchisor if the franchisee has:

(a) clear title to the property; or

(b) the manufacturer's statement of origin.

(3) If repurchased inventory and equipment are subject to a security interest, the franchisor may make payment jointly to the franchisee and to the holder of the security interest.

Amended by Chapter 262, 2012 General Session






Article 37 - Notice of Intent to Sell Nonpublic Personal Information Act

Section 101 - Title.

This chapter is known as the "Notice of Intent to Sell Nonpublic Personal Information Act."

Enacted by Chapter 97, 2003 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Affiliate" means a person that controls, is controlled by, or is under common control with:

(a) a commercial entity; and

(b) (i) directly; or

(ii) indirectly through one or more intermediaries.

(2) (a) Subject to Subsection (2)(b), "commercial entity" means a person that:

(i) has an office or other place of business located in the state; and

(ii) in the ordinary course of business transacts a consumer transaction in this state.

(b) "Commercial entity" does not include:

(i) a governmental entity; or

(ii) an entity providing services on behalf of a governmental entity.

(3) "Compensation" means anything of economic value that is paid or transferred to a commercial entity for or in direct consideration of the disclosure of nonpublic personal information.

(4) (a) "Consumer transaction" means:

(i) a sale, lease, assignment, award by chance, or other written or oral transfer or disposition:

(A) that is initiated or completed in this state; and

(B) of:

(I) goods;

(II) services; or

(III) other tangible or intangible property, except securities and insurance or services related thereto; or

(ii) a transaction:

(A) that is initiated or completed in this state; and

(B) that constitutes credit offered or extended by a commercial entity to a person primarily for personal, family, or household purposes.

(b) "Consumer transaction" includes:

(i) the use of nonpublic personal information in relation to a transaction with a person if the transaction is for primarily personal, family, or household purposes; and

(ii) with respect to any transaction described in Subsection (4)(a):

(A) an offer or solicitation;

(B) an agreement;

(C) the performance of an agreement; or

(D) a charitable solicitation as defined in Section 13-11-3.

(c) "Consumer transaction" does not include a transaction related to real property.

(5) (a) "Nonpublic personal information" means information that:

(i) is not public information; and

(ii) either alone or in conjunction with public information, identifies a person in distinction from other persons.

(b) "Nonpublic personal information" includes:

(i) a person's Social Security number;

(ii) information used to determine a person's credit worthiness including a person's:

(A) income; or

(B) employment history;

(iii) the purchasing patterns of a person; or

(iv) the personal preferences of a person.

(6) "Public information" means a person's:

(a) name;

(b) telephone number; or

(c) street address.

(7) (a) Subject to Subsection (7)(b), "third party" means a person other than the commercial entity that obtains nonpublic personal information.

(b) "Third party" does not include an affiliate or agent of the commercial entity that obtains nonpublic personal information.

Enacted by Chapter 97, 2003 General Session



Section 201 - Required notice.

(1) (a) In accordance with this section, a commercial entity shall provide the notice described in this section to a person if:

(i) the commercial entity enters into a consumer transaction with that person;

(ii) as a result of the consumer transaction described in this Subsection (1)(a), the commercial entity obtains nonpublic personal information concerning that person; and

(iii) the commercial entity intends to or wants the ability to disclose the nonpublic personal information:

(A) to a third party; and

(B) for compensation; and

(iv) the compensation described in Subsection (1)(a)(iii)(B):

(A) is the primary consideration for the commercial entity disclosing the nonpublic personal information;

(B) is directly related to the commercial entity disclosing the nonpublic personal information; and

(C) is not compensation received by the commercial entity in consideration of a transaction described in Subsection (5).

(b) For purposes of this chapter, a commercial entity is considered to have obtained information as a result of a consumer transaction if:

(i) the person provides the information to the commercial entity:

(A) at any time during the consumer transaction; and

(B) at the request of the commercial entity; or

(ii) (A) the commercial entity otherwise obtains the information; and

(B) but for the consumer transaction, the commercial entity would not obtain the information.

(2) The notice required by Subsection (1) shall be given before the earlier of:

(a) the point at which the person is requested to provide the nonpublic personal information; or

(b) the commercial entity otherwise obtains the nonpublic personal information as a result of the consumer transaction described in Subsection (1)(a).

(3) The notice required by Subsection (1):

(a) shall read substantially as follows: "We may choose to disclose nonpublic personal information about you, the consumer, to a third party for compensation.";

(b) may be made:

(i) orally, if the consumer transaction itself is entirely conducted orally; or

(ii) in writing, if the notice is written in dark bold; and

(c) shall be sufficiently conspicuous so that a reasonable person would perceive the notice before providing the nonpublic personal information.

(4) This chapter does not apply to:

(a) a commercial entity that is subject to a federal law or regulation that governs the disclosure of nonpublic information to a third party; or

(b) a covered entity as defined in 45 C.F.R. Parts 160 and 164.

(5) Notwithstanding the other provisions of this section, a commercial entity is not required to provide notice under this section if:

(a) the disclosure of the nonpublic personal information is related to the third party providing to the commercial entity:

(i) services, including business outsource services;

(ii) personal or real property; or

(iii) other thing of value; and

(b) compensation received by the commercial entity as part of the transaction is received by the commercial entity for or in consideration of the transaction described in Subsection (5)(a).

Enacted by Chapter 97, 2003 General Session



Section 202 - Disclosure of nonpublic personal information prohibited without notice.

(1) A commercial entity may not disclose nonpublic personal information that the commercial entity obtained on or after January 1, 2004, as a result of a consumer transaction if the commercial entity fails to comply with Section 13-37-201.

(2) This chapter may not be interpreted as authorizing a commercial entity to disclose nonpublic personal information to a greater extent than the commercial entity is otherwise permitted to disclose nonpublic personal information.

Enacted by Chapter 97, 2003 General Session



Section 203 - Liability.

(1) A person may bring an action against a commercial entity in a court of competent jurisdiction in this state if:

(a) the commercial entity enters into a consumer transaction with that person;

(b) as a result of the consumer transaction described in Subsection (1)(a), the commercial entity obtains nonpublic personal information concerning that person; and

(c) the commercial entity violates this chapter.

(2) In an action brought under Subsection (1), a commercial entity that violates this chapter is liable to the person who brings the action for:

(a) $500 for each time the commercial entity fails to provide the notice required by this section in relation to the nonpublic personal information of the person who brings the action; and

(b) court costs.

(3) A person may not bring a class action under this chapter.

Enacted by Chapter 97, 2003 General Session






Article 38a - Financial Transaction Card Protection Act

Section 101 - Title.

(1) This chapter is known as the "Financial Transaction Card Protection Act."

(2) This part is known as "General Provisions."

Enacted by Chapter 421, 2013 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Financial transaction card" means any card, code, or other means of access to a person's account issued to a person that allows the person to obtain, purchase, or receive any of the following:

(i) goods;

(ii) services;

(iii) money; or

(iv) anything else of value.

(b) "Financial transaction card" includes:

(i) a credit card;

(ii) a credit plate;

(iii) a bank services card;

(iv) a banking card;

(v) a check guarantee card;

(vi) a debit card;

(vii) a telephone credit card; and

(viii) a device for access as defined in Section 7-16a-102.

(2) "Receipt" means any document related to the transaction of business provided to a person that uses a financial transaction card.

(3) (a) "Seller" means a person that accepts payment by a financial transaction card.

(b) "Seller" does not include:

(i) a government entity; or

(ii) a person acting on behalf of a government entity.

(4) (a) "Surcharge" means an additional charge added to a transaction paid for by using a credit card, but not added to a transaction paid for by a means other than a credit card.

(b) "Surcharge" does not include:

(i) an exclusion from a discount that is offered on transactions paid for by means other than a credit card;

(ii) a fee charged by a credit card company for use of a credit card; or

(iii) a fee authorized under Section 7-16a-202.

Renumbered and Amended by Chapter 421, 2013 General Session



Section 201 - Title.

This part is known as "Financial Transaction Card Receipts."

Enacted by Chapter 421, 2013 General Session



Section 202 - Limitation on information contained in receipts.

(1) A person that accepts a financial transaction card for the transaction of business may not, on a financial transaction card receipt:

(a) print more than the last five digits of the financial transaction card account number; or

(b) print the financial transaction card expiration date.

(2) (a) This section applies only to receipts that are electronically printed.

(b) This section does not apply to transactions in which the initial means of recording the financial transaction card number is by:

(i) handwriting; or

(ii) an imprint or copy of the financial transaction card.

Enacted by Chapter 421, 2013 General Session



Section 203 - Private action.

(1) A person may bring an action in any state court of competent jurisdiction against a person that violates any of the requirements of this chapter.

(2) In an action under Subsection (1), a person may:

(a) recover the amount of any actual damages caused by the violation of this chapter;

(b) recover court costs and reasonable attorney fees as determined by the court; and

(c) seek to enjoin conduct in violation of this chapter.

Renumbered and Amended by Chapter 421, 2013 General Session



Section 301 - Title.

This part is known as "Credit Card Surcharges."

Enacted by Chapter 421, 2013 General Session



Section 302 - Credit card surcharges prohibited.

(1) A seller may not impose a surcharge on a transaction for $10,000 or less that is paid for by using a credit card.

(2) This section does not prohibit a seller from offering a discount on a transaction that is paid for with a credit card that:

(a) is issued by the seller or an entity that is affiliated with the seller; or

(b) bears the seller's service mark or trademark.

Enacted by Chapter 421, 2013 General Session






Article 39 - Child Protection Registry

Section 101 - Title.

This chapter is known as the "Child Protection Registry."

Enacted by Chapter 338, 2004 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Contact point" means an electronic identification to which a communication may be sent, including:

(a) an email address; or

(b) subject to Subsection 13-39-201(2):

(i) an instant message identity, subject to rules made by the division under Subsection 13-39-203(1);

(ii) a mobile or other telephone number;

(iii) a facsimile number; or

(iv) an electronic address:

(A) similar to a contact point listed in this Subsection (1); and

(B) defined as a contact point by rule made by the division under Subsection 13-39-203(1).

(2) "Division" means the Division of Consumer Protection in the Department of Commerce.

(3) "Registry" means the child protection registry established in Section 13-39-201.

Amended by Chapter 336, 2006 General Session



Section 201 - Establishment of child protection registry.

(1) The division shall:

(a) establish and operate a child protection registry to compile and secure a list of contact points the division has received pursuant to this section; or

(b) contract with a third party to establish and secure the registry described in Subsection (1)(a).

(2) (a) The division shall implement the registry described in this section with respect to email addresses beginning on July 1, 2005.

(b) The division shall implement the registry described in this section with respect to instant message identities.

(c) The division shall implement the registry described in this section with respect to mobile or other telephone numbers.

(3) (a) A person may register a contact point with the division pursuant to rules established by the division under Subsection 13-39-203(1) if:

(i) the contact point belongs to a minor;

(ii) a minor has access to the contact point; or

(iii) the contact point is used in a household in which a minor is present.

(b) A school or other institution that primarily serves minors may register its domain name with the division pursuant to rules made by the division under Subsection 13-39-203(1).

(c) The division shall provide a disclosure in a confirmation message sent to a person who registers a contact point under this section that reads: "No solution is completely secure. The most effective way to protect children on the Internet is to supervise use and review all email messages and other correspondence. Under law, theft of a contact point from the Child Protection Registry is a second degree felony. While every attempt will be made to secure the Child Protection Registry, registrants and their guardians should be aware that their contact points may be at a greater risk of being misappropriated by marketers who choose to disobey the law."

(4) A person desiring to send a communication described in Subsection 13-39-202(1) to a contact point or domain shall:

(a) use a mechanism established by rule made by the division under Subsection 13-39-203(2); and

(b) pay a fee for use of the mechanism described in Subsection (4)(a) determined by the division in accordance with Section 63J-1-504.

(5) The division may implement a program to offer discounted compliance fees to senders who meet enhanced security conditions established and verified by the division, the third party registry provider, or a designee.

(6) The contents of the registry, and any complaint filed about a sender who violates this chapter, are not subject to public disclosure under Title 63G, Chapter 2, Government Records Access and Management Act.

(7) The state shall promote the registry on the state's official Internet website.

Amended by Chapter 183, 2009 General Session



Section 202 - Prohibition of sending certain materials to a registered contact point -- Exception for consent.

(1) A person may not send, cause to be sent, or conspire with a third party to send a communication to a contact point or domain that has been registered for more than 30 calendar days with the division under Section 13-39-201 if the communication:

(a) has the primary purpose of advertising or promoting a product or service that a minor is prohibited by law from purchasing; or

(b) contains or has the primary purpose of advertising or promoting material that is harmful to minors, as defined in Section 76-10-1201.

(2) Except as provided in Subsection (4), consent of a minor is not a defense to a violation of this section.

(3) An Internet service provider does not violate this section for solely transmitting a message across the network of the Internet service provider.

(4) (a) Notwithstanding Subsection (1), a person may send a communication to a contact point if, before sending the communication, the person sending the communication receives consent from an adult who controls the contact point.

(b) Any person who proposes to send a communication under Subsection (4)(a) shall:

(i) verify the age of the adult who controls the contact point by inspecting the adult's government-issued identification card in a face-to-face transaction;

(ii) obtain a written record indicating the adult's consent that is signed by the adult;

(iii) include in each communication:

(A) a notice that the adult may rescind the consent; and

(B) information that allows the adult to opt out of receiving future communications; and

(iv) notify the division that the person intends to send communications under this Subsection (4).

(c) The division shall implement rules to verify that a person providing notification under Subsection (4)(b)(iv) complies with this Subsection (4).

Amended by Chapter 336, 2006 General Session



Section 203 - Rulemaking authority.

In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the division shall make rules to establish procedures under which:

(1) (a) a person may register a contact point with the division under Section 13-39-201, including:

(i) the information necessary to register an instant message identity; and

(ii) for purposes of Subsection 13-39-102(1)(b)(iv), an electronic address that is similar to a contact point listed in Subsection 13-39-102(1); and

(b) a school or other institution that primarily serves minors may register its domain name with the division under Section 13-39-201;

(2) the division shall:

(a) provide a mechanism under which a person described in Subsection 13-39-201(4) may verify compliance with the registry to remove registered contact points from the person's communications; and

(b) establish the mechanism described in Subsection (2)(a) in a manner that protects the privacy and security of a contact point registered with the division under Section 13-39-201; and

(3) the division may:

(a) implement a program offering discounted fees to a sender who meets enhanced security conditions established and verified by the division, the third party registry provider, or a designee; and

(b) allow the third party registry provider to assist in any public or industry awareness campaign promoting the registry.

Amended by Chapter 382, 2008 General Session



Section 301 - Criminal penalty.

(1) A person who violates Section 13-39-202 commits a computer crime and:

(a) is guilty of a class B misdemeanor for a first offense with respect to a contact point registered with the division under Subsection 13-39-201(3)(a); and

(b) is guilty of a class A misdemeanor:

(i) for each subsequent violation with respect to a contact point registered with the division under Subsection 13-39-201(3)(a); or

(ii) for each violation with respect to a domain name registered with the division under Subsection 13-39-201(3)(b).

(2) A person commits a computer crime and is guilty of a second degree felony if the person:

(a) uses information obtained from the division under this chapter to violate Section 13-39-202;

(b) improperly:

(i) obtains contact points from the registry; or

(ii) attempts to obtain contact points from the registry; or

(c) uses, or transfers to a third party to use, information from the registry to send a solicitation.

(3) A criminal conviction or penalty under this section does not relieve a person from civil liability in an action under Section 13-39-302.

(4) Each communication sent in violation of Section 13-39-202 is a separate offense under this section.

Enacted by Chapter 338, 2004 General Session



Section 302 - Civil action for violation.

(1) For a violation of Section 13-39-202, an action may be brought by:

(a) a user of a contact point or domain name registered with the division under Section 13-39-201; or

(b) a legal guardian of a user described in Subsection (1)(a).

(2) In each action under Subsection (1):

(a) a person described in Subsection (1) may recover the greater of:

(i) actual damages; or

(ii) $1,000 for each communication sent in violation of Section 13-39-202; and

(b) the prevailing party shall be awarded costs and reasonable attorney fees.

Enacted by Chapter 338, 2004 General Session



Section 303 - Administrative enforcement.

(1) The division shall:

(a) investigate violations of this chapter; and

(b) assess cease and desist orders and administrative fines under this section for violations of this chapter.

(2) A person who violates this chapter is subject to:

(a) a cease and desist order; and

(b) an administrative fine of not more than $2,500 for each separate communication sent in violation of Section 13-39-202.

(3) (a) A person who intentionally violates this chapter is subject to an administrative fine of not more than $5,000 for each communication intentionally sent in violation of Section 13-39-202.

(b) For purposes of this section, a person intentionally violates this chapter if the violation occurs after the division, attorney general, or a district or county attorney notifies the person by certified mail that the person is in violation of this chapter.

(4) All administrative fines collected under this section shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8.

Enacted by Chapter 338, 2004 General Session



Section 304 - Defenses.

It is a defense to an action brought under this chapter that a person:

(1) reasonably relied on the mechanism established by the division under Subsection 13-39-203(2); and

(2) took reasonable measures to comply with this chapter.

Enacted by Chapter 338, 2004 General Session






Article 40 - Utah E-commerce Integrity Act

Section 101 - Title.

This chapter is known as the "Utah E-Commerce Integrity Act."

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Cause to be copied" means to distribute or transfer computer software, or any component of computer software.

(b) "Cause to be copied" does not include providing:

(i) transmission, routing, intermediate temporary storage, or caching of software;

(ii) a storage or hosting medium, such as a compact disk, website, or computer server through which the software was distributed by a third party; or

(iii) an information location tool, such as a directory, index, reference, pointer, or hypertext link, through which the user of the computer located the software.

(2) (a) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer.

(b) "Computer software" does not include a data component of a webpage that is not executable independently of the webpage.

(3) "Computer virus" means a computer program or other set of instructions that is designed to degrade the performance of or disable a computer or computer network and is designed to have the ability to replicate itself on another computer or computer network without the authorization of the owner of the other computer or computer network.

(4) "Damage" means any significant impairment to the:

(a) performance of a computer; or

(b) integrity or availability of data, software, a system, or information.

(5) "Execute," when used with respect to computer software, means the performance of the functions or the carrying out of the instructions of the computer software.

(6) "False pretenses" means the representation of a fact or circumstance that is not true and is calculated to mislead.

(7) (a) "Identifying information" means any information that can be used to access a person's financial accounts or to obtain goods and services, including the person's:

(i) address;

(ii) birth date;

(iii) Social Security number;

(iv) driver license number;

(v) non-driver governmental identification number;

(vi) telephone number;

(vii) bank account number;

(viii) student identification number;

(ix) credit or debit card number;

(x) personal identification number;

(xi) unique biometric data;

(xii) employee or payroll number;

(xiii) automated or electronic signature;

(xiv) computer image file;

(xv) photograph; or

(xvi) computer screen name or password.

(b) "Identifying information" does not include information that is lawfully obtained from publicly available information, or from federal, state, or local government records lawfully made available to the general public.

(8) "Intentionally deceptive" means any of the following:

(a) an intentionally and materially false or fraudulent statement;

(b) a statement or description that intentionally omits or misrepresents material information in order to deceive an owner or operator of a computer; or

(c) an intentional and material failure to provide a notice to an owner or operator concerning the installation or execution of computer software, for the purpose of deceiving the owner or operator.

(9) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet protocol (IP), or its subsequent extensions, and that is able to support communications using the transmission control protocol/Internet protocol (TCP/IP) suite, or its subsequent extensions, or other IP-compatible protocols, and that provides, uses, or makes accessible, either publicly or privately, high-level services layered on communications and related infrastructure.

(10) "Internet service provider" means:

(a) an Internet service provider, as defined in Section 76-10-1230; or

(b) a hosting company, as defined in Section 76-10-1230.

(11) "Message" means a graphical or text communication presented to an authorized user of a computer.

(12) (a) "Owner or operator" means the owner or lessee of a computer, or a person using a computer with the owner's or lessee's authorization.

(b) "Owner or operator" does not include a person who owned a computer before the first retail sale of the computer.

(13) "Person" means any individual, partnership, corporation, limited liability company, or other organization, or any combination thereof.

(14) "Personally identifiable information" means any of the following information if it allows the entity holding the information to identify the owner or operator of a computer:

(a) the first name or first initial in combination with the last name and a home or other physical address including street name;

(b) a personal identification code in conjunction with a password required to access an identified account, other than a password, personal identification number, or other identification number transmitted by an authorized user to the issuer of the account or its agent;

(c) a Social Security number, tax identification number, driver license number, passport number, or any other government-issued identification number; or

(d) an account balance, overdraft history, or payment history that personally identifies an owner or operator of a computer.

(15) "Webpage" means a location that has a single uniform resource locator (URL) with respect to the World Wide Web or another location that can be accessed on the Internet.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 103 - Application of chapter.

This chapter applies to conduct involving a computer, software, or an advertisement located in, sent to, or displayed in this state.

Enacted by Chapter 200, 2010 General Session



Section 201 - Phishing and pharming.

(1) A person is guilty of phishing if, with intent to defraud or injure an individual, or with knowledge that the person is facilitating a fraud or injury to be perpetrated by another:

(a) the person makes a communication under false pretenses purporting to be by or on behalf of a legitimate business, without the authority or approval of the legitimate business; and

(b) the person uses the communication to induce, request, or solicit another person to provide identifying information or property.

(2) A person is guilty of pharming if, with intent to defraud or injure another, or with knowledge that the person is facilitating a fraud or injury to be perpetrated by another, the person:

(a) creates or operates a webpage that represents itself as belonging to or being associated with a legitimate business, without the authority or approval of the legitimate business, if that webpage may induce any user of the Internet to provide identifying information or property; or

(b) alters a setting on a user's computer or similar device or software program through which the user may search the Internet, causing any user of the Internet to view a communication that represents itself as belonging to or being associated with a legitimate business, if the message has been created or is operated without the authority or approval of the legitimate business and induces, requests, or solicits any user of the Internet to provide identifying information or property.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 202 - Removal of domain name or content -- Liability.

If an Internet registrar or Internet service provider believes in good faith that an Internet domain name controlled or operated by the Internet registrar or Internet service provider, or content residing on an Internet website or other online location controlled or operated by the Internet registrar or Internet service provider, is used to engage in a violation of this part, the Internet registrar or Internet service provider is not liable under any provision of the laws of this state or of any political subdivision of the state for removing or disabling access to the Internet domain name or other content.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 203 - Application of part.

(1) This part applies to the discovery of a phishing or pharming incident that occurs on or after July 1, 2010.

(2) This part does not apply to a telecommunications provider's or Internet service provider's good faith transmission or routing of, or intermediate temporary storing or caching of, identifying information.

Enacted by Chapter 200, 2010 General Session



Section 204 - Relation to other law.

The conduct prohibited by this part is of statewide concern, and this part's provisions supersede and preempt any provision of law of a political subdivision of the state.

Enacted by Chapter 200, 2010 General Session



Section 301 - Prohibition on the use of software.

A person who is not an owner or operator of a computer may not cause computer software to be copied on the computer knowingly, with conscious avoidance of actual knowledge, or willfully, if the software is used to:

(1) modify, through intentionally deceptive means, settings of a computer controlling:

(a) the webpage that appears when an owner or operator launches an Internet browser or similar computer software used to access and navigate the Internet;

(b) the default provider or web proxy that an owner or operator uses to access or search the Internet; or

(c) an owner's or an operator's list of bookmarks used to access webpages;

(2) collect, through intentionally deceptive means, personally identifiable information:

(a) through the use of a keystroke-logging function that records all or substantially all keystrokes made by an owner or operator of a computer and transfers that information from the computer to another person;

(b) in a manner that correlates personally identifiable information with data concerning all or substantially all of the webpages visited by an owner or operator, other than webpages operated by the person providing the software, if the computer software was installed in a manner designed to conceal from all authorized users of the computer the fact that the software is being installed; or

(c) by extracting from the hard drive of an owner's or an operator's computer, an owner's or an operator's Social Security number, tax identification number, driver license number, passport number, any other government-issued identification number, an account balance, or overdraft history for a purpose unrelated to any of the purposes of the software or service described to an authorized user;

(3) prevent, through intentionally deceptive means, an owner's or an operator's reasonable efforts to block or disable the installation or execution of computer software by causing computer software that the owner or operator has properly removed or disabled to automatically reinstall or reactivate on the computer without the authorization of an authorized user;

(4) intentionally misrepresent that computer software will be uninstalled or disabled by an owner's or an operator's action;

(5) through intentionally deceptive means, remove, disable, or render inoperative security, antispyware, or antivirus computer software installed on an owner's or an operator's computer;

(6) enable use of an owner's or an operator's computer to:

(a) access or use a modem or Internet service for the purpose of causing damage to an owner's or an operator's computer or causing an owner or operator, or a third party affected by that conduct, to incur financial charges for a service that the owner or operator did not authorize;

(b) open multiple, sequential, stand-alone messages in an owner's or an operator's computer without the authorization of an owner or operator and with knowledge that a reasonable computer user could not close the messages without turning off the computer or closing the software application in which the messages appear, unless the communication originated from the computer's operating system, a software application the user activated, or a service provider that the user chose to use, or was presented for any of the purposes described in Section 13-40-303; or

(c) transmit or relay commercial electronic mail or a computer virus from the computer, if the transmission or relay is initiated by a person other than the authorized user without the authorization of an authorized user;

(7) modify, without the authorization of an owner or operator, any of the following settings related the computer's access to, or use of, the Internet:

(a) settings that protect information about an owner or operator for the purpose of taking personally identifiable information of the owner or operator;

(b) security settings, for the purpose of causing damage to a computer; or

(c) settings that protect the computer from the uses identified in Subsection (6); or

(8) prevent, without the authorization of an owner or operator, an owner's or an operator's reasonable efforts to block the installation of, or to disable, computer software by:

(a) presenting the owner or operator with an option to decline installation of computer software with knowledge that, when the option is selected by the authorized user, the installation nevertheless proceeds;

(b) falsely representing that computer software has been disabled;

(c) requiring in an intentionally deceptive manner the user to access the Internet to remove the software with knowledge or reckless disregard of the fact that the software frequently operates in a manner that prevents the user from accessing the Internet;

(d) changing the name, location, or other designation information of the software for the purpose of preventing an authorized user from locating the software to remove it;

(e) using randomized or intentionally deceptive filenames, directory folders, formats, or registry entries for the purpose of avoiding detection and removal of the software by an authorized user;

(f) causing the installation of software in a particular computer directory or in computer memory for the purpose of evading an authorized user's attempt to remove the software from the computer; or

(g) requiring, without the authority of the owner of the computer, that an authorized user obtain a special code or download software from a third party to uninstall the software.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 302 - Other prohibited conduct.

A person who is not an owner or operator of a computer may not, with regard to the computer:

(1) induce an owner or operator to install a computer software component onto the owner's or the operator's computer by intentionally misrepresenting that installing the computer software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content; or

(2) use intentionally deceptive means to cause the execution of a computer software component with the intent of causing the computer to use the computer software component in a manner that violates any other provision of this chapter.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 303 - Exceptions.

Sections 13-40-301 and 13-40-302 do not apply to the monitoring of, or interaction with, an owner's or an operator's Internet or other network connection, service, or computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, maintenance, repair, network management, authorized updates of computer software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing computer software prescribed under this chapter.

Enacted by Chapter 200, 2010 General Session



Section 401 - Phishing and pharming violations.

(1) A civil action against a person who violates any provision of Part 2, Phishing and Pharming, may be filed by:

(a) an Internet service provider that is adversely affected by the violation;

(b) an owner of a webpage, computer server, or a trademark that is used without authorization in the violation; or

(c) the attorney general.

(2) A person permitted to bring a civil action under Subsection (1) may obtain either actual damages for a violation of this chapter or a civil penalty not to exceed $150,000 per violation of Part 2, Phishing and Pharming.

(3) A violation of Part 2, Phishing and Pharming, by a state-chartered or licensed financial institution is enforceable exclusively by the financial institution's primary state regulator.

Repealed and Re-enacted by Chapter 200, 2010 General Session



Section 402 - Spyware protection violations.

(1) The attorney general, an Internet service provider, or a software company that expends resources in good faith assisting authorized users harmed by a violation of Part 3, Spyware Protection, or a trademark owner whose mark is used to deceive authorized users in violation of Part 3, Spyware Protection, may bring a civil action against a person who violates Part 3, Spyware Protection, to recover:

(a) actual damages and liquidated damages of at least $1,000 per violation of Part 3, Spyware Protection, not to exceed $1,000,000 for a pattern or practice of violations; and

(b) attorney fees and costs.

(2) The court may increase a damage award to an amount equal to not more than three times the amount otherwise recoverable under Subsection (1) if the court determines that the defendant committed the violation willfully and knowingly.

(3) The court may reduce liquidated damages recoverable under Subsection (1) to a minimum of $100, not to exceed $100,000 for each violation, if the court finds that the defendant established and implemented practices and procedures reasonably designed to prevent a violation of Part 3, Spyware Protection.

(4) In the case of a violation of Subsection 13-40-301(6)(a) that causes a telecommunications carrier or provider of voice over Internet protocol service to incur costs for the origination, transport, or termination of a call triggered using the modem or Internet-capable device of a customer of the telecommunications carrier or provider of voice over Internet protocol as a result of the violation, the telecommunications carrier or provider of voice over Internet protocol may bring a civil action against the violator:

(a) to recover the charges the telecommunications carrier or provider of voice over Internet protocol is required to pay to another carrier or to an information service provider as a result of the violation, including charges for the origination, transport, or termination of the call;

(b) to recover the costs of handling customer inquiries or complaints with respect to amounts billed for the calls;

(c) to recover reasonable attorney fees and costs; and

(d) for injunctive relief.

(5) For purposes of a civil action under Subsections (1), (2), and (3), a single action or conduct that violates more than one provision of Part 3, Spyware Protection, shall be considered as multiple violations based on the number of provisions violated.

Enacted by Chapter 200, 2010 General Session






Article 41 - Price Controls During Emergencies Act

Section 101 - Title.

This chapter is known as the "Price Controls During Emergencies Act."

Enacted by Chapter 306, 2005 General Session



Section 102 - Definitions.

For purposes of this chapter:

(1) "Consumer" means a person who acquires a good or service for consumption.

(2) "Division" means the Division of Consumer Protection.

(3) (a) "Emergency territory" means the geographical area:

(i) for which there has been a state of emergency declared; and

(ii) that is directly affected by the events giving rise to a state of emergency.

(b) "Emergency territory" does not include a geographical area that is affected by the events giving rise to a state of emergency only by economic market forces.

(4) "Excessive price" means a price for a good or service that exceeds by more than 10% the average price charged by that person for that good or service in the 30-day period immediately preceding the day on which the state of emergency is declared.

(5) "Good" means any personal property displayed, held, or offered for sale by a merchant that is necessary for consumption or use as a direct result of events giving rise to a state of emergency.

(6) "Retail" means the level of distribution where a good or service is typically sold directly, or otherwise provided, to a member of the public who is an end user and does not resell the good or service.

(7) "Service" means any activity that is performed in whole or in part for the purpose of financial gain including personal service, professional service, rental, leasing, or licensing for use that is necessary for consumption or use as a direct result of events giving rise to a state of emergency.

(8) "State of emergency" means a declaration of:

(a) an emergency or major disaster by the president of the United States of America; or

(b) a state of emergency by the governor under Section 53-2a-206.

Amended by Chapter 295, 2013 General Session



Section 201 - Excessive price prohibited.

(1) Except as provided in Subsection (2), if a state of emergency exists, a person may not charge a consumer an excessive price for goods or services sold or provided at retail:

(a) (i) during the time period for which a state of emergency declared by the governor exists; or

(ii) for 30 days after the day on which the state of emergency begins, if declared by the President of the United States; and

(b) within the emergency territory.

(2) A person may charge an excessive price if:

(a) that person's cost of obtaining the good or providing the service exceeds the average cost to the person of obtaining the good or providing the service in the 30-day period immediately preceding the day on which the state of emergency is declared; and

(b) the price charged for the good or service does not exceed the sum of:

(i) 10% above the total cost to that person of obtaining the good or providing the service; and

(ii) the person's customary markup.

(3) Upon request of the division, a person allegedly charging an excessive price under Subsection (2) shall provide documentation to the division that the person is in compliance with this chapter.

(4) If a good or service has not been sold by a person during the 30-day period immediately preceding the day on which the state of emergency is declared, a price is not excessive if it does not exceed 30% above the person's total cost of obtaining the good or providing the service.

Enacted by Chapter 306, 2005 General Session



Section 202 - Enforcement -- Penalty.

(1) The division shall enforce this chapter.

(2) In determining whether to impose penalties against a person who violates this chapter, the division shall consider:

(a) the person's cost of doing business not accounted for in the cost to the person of the good or service, including costs associated with a decrease in the supply available to a person who relies on a high volume of sales;

(b) the person's efforts to comply with this chapter;

(c) whether the average price charged by the person during the 30-day period immediately preceding the day on which the state of emergency is declared is artificially deflated because the good or service was on sale for a lower price than the person customarily charges for the good or service; and

(d) any other factor that the division considers appropriate.

(3) (a) If the division finds that a person has violated, or is violating, this chapter, the division may:

(i) issue a cease and desist order; and

(ii) subject to Subsection (3)(b), impose an administrative fine of up to $1,000 for each violation of this chapter.

(b) Each instance of charging an excessive price under Section 13-41-201 constitutes a separate violation, but in no case shall the administrative fine imposed under Subsection (3)(a) exceed $10,000 per day.

(4) The division may sue in a court of competent jurisdiction to enforce an order under Subsection (3).

(5) In a suit brought under Subsection (3), if the division prevails, the court may award the division:

(a) court costs;

(b) attorney fees; and

(c) the division's costs incurred in the investigation of the violation of this chapter.

(6) All money received through an administrative fine imposed, or judgment obtained, under this section shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

Amended by Chapter 153, 2006 General Session






Article 42 - Uniform Debt-Management Services Act

Section 101 - Title.

This chapter shall be known as the "Uniform Debt-Management Services Act."

Enacted by Chapter 154, 2006 General Session



Section 102 - Definitions.

In this chapter:

(1) "Administrator" means the Division of Consumer Protection.

(2) "Affiliate":

(a) with respect to an individual, means:

(i) the spouse of the individual;

(ii) a sibling of the individual or the spouse of a sibling;

(iii) an individual or the spouse of an individual who is a lineal ancestor or lineal descendant of the individual or the individual's spouse;

(iv) an aunt, uncle, great aunt, great uncle, first cousin, niece, nephew, grandniece, or grandnephew, whether related by the whole or the half blood or adoption, or the spouse of any of them; or

(v) any other individual occupying the residence of the individual; and

(b) with respect to an entity, means:

(i) a person that directly or indirectly controls, is controlled by, or is under common control with the entity;

(ii) an officer of, or an individual performing similar functions with respect to, the entity;

(iii) a director of, or an individual performing similar functions with respect to, the entity;

(iv) subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), a person that receives or received more than $25,000 from the entity for debt management services in either the current year or the preceding year or a person that owns more than 10% of, or an individual who is employed by or is a director of, a person that receives or received more than $25,000 from the entity for debt management services in either the current year or the preceding year;

(v) an officer or director of, or an individual performing similar functions with respect to, a person described in Subsection (2)(b)(i);

(vi) the spouse of, or an individual occupying the residence of, an individual described in Subsections (2)(b)(i) through (v); or

(vii) an individual who has the relationship specified in Subsection (2)(a)(iv) to an individual or the spouse of an individual described in Subsections (2)(b)(i) through (v).

(3) "Agreement" means an agreement between a provider and an individual for the performance of debt-management services.

(4) "Bank" means a financial institution, including a commercial bank, savings bank, savings and loan association, credit union, and trust company, engaged in the business of banking, chartered under federal or state law, and regulated by a federal or state banking regulatory authority.

(5) "Business address" means the physical location of a business, including the name and number of a street.

(6) "Certified counselor" means an individual certified by a training program or certifying organization, approved by the administrator, that authenticates the competence of individuals providing education and assistance to other individuals in connection with debt-management services.

(7) "Concessions" means assent to repayment of a debt on terms more favorable to an individual than the terms of the contract between the individual and a creditor.

(8) "Day" means calendar day.

(9) "Debt-management services" means services as an intermediary between an individual and one or more creditors of the individual for the purpose of obtaining concessions, but does not include:

(a) legal services provided in an attorney-client relationship if:

(i) the services are provided by an attorney who:

(A) is licensed or otherwise authorized to practice law in this state; and

(B) provides legal services in representing the individual in the individual's relationship with a creditor; and

(ii) there is no intermediary between the individual and the creditor other than the attorney or an individual under the direct supervision of the attorney;

(b) accounting services provided in an accountant-client relationship if:

(i) the services are provided by a certified public accountant who:

(A) is licensed to provide accounting services in this state; and

(B) provides accounting services in representing the individual in the individual's relationship with a creditor; and

(ii) there is no intermediary between the individual and the creditor other than the accountant or an individual under the direct supervision of the accountant; or

(c) financial-planning services provided in a financial planner-client relationship by a member of a financial-planning profession if:

(i) the administrator, by rule, determines that members are:

(A) licensed by this state;

(B) subject to a disciplinary mechanism;

(C) subject to a code of professional responsibility; and

(D) subject to a continuing education requirement; and

(ii) there is no intermediary between the individual and the creditor other than the financial planner or an individual under the direct supervision of the financial planner.

(10) "Entity" means a person other than an individual.

(11) "Good faith" means honesty in fact and the observance of reasonable standards of fair dealing.

(12) "Lead generator" means a person who, in the regular course of business, supplies a provider with the name of a potential customer, directs a communication of an individual to a provider, or otherwise refers a customer to a provider.

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial entity. The term does not include a public corporation, government, or governmental subdivision, agency, or instrumentality.

(14) "Plan" means a program or strategy in which a provider furnishes debt-management services to an individual and which includes a schedule of payments to be made by or on behalf of the individual and used to pay debts owed by the individual.

(15) "Principal amount of the debt" means the amount of a debt at the time of an agreement.

(16) "Provider" means a person that provides, offers to provide, or agrees to provide debt-management services directly or through others.

(17) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(18) "Settlement fee" means a charge imposed on or paid by an individual in connection with a creditor's assent to accept in full satisfaction of a debt an amount less than the principal amount of the debt.

(19) "Sign" means, with present intent to authenticate or adopt a record:

(a) to execute or adopt a tangible symbol; or

(b) to attach to or logically associate with the record an electronic sound, symbol, or process.

(20) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(21) "Trust account" means an account held by a provider that is:

(a) established in a bank in which deposit accounts are insured;

(b) separate from other accounts of the provider or its designee;

(c) designated as a trust account or other account designated to indicate that the money in the account is not the money of the provider or its designee; and

(d) used to hold money of one or more individuals for disbursement to creditors of the individuals.

Amended by Chapter 152, 2012 General Session



Section 103 - Exempt agreements and persons.

(1) This chapter does not apply to an agreement with an individual who the provider has no reason to know resides in this state at the time of the agreement.

(2) This chapter does not apply to a provider to the extent that the provider:

(a) provides or agrees to provide debt-management, educational, or counseling services to an individual who the provider has no reason to know resides in this state at the time the provider agrees to provide the services; or

(b) receives no compensation for debt-management services from or on behalf of the individuals to whom it provides the services or from their creditors.

(3) This chapter does not apply to the following persons or their employees when the person or the employee is engaged in the regular course of the person's business or profession:

(a) a judicial officer, a person acting under an order of a court or an administrative agency, or an assignee for the benefit of creditors;

(b) a bank;

(c) an affiliate, as defined in Subsection 13-42-102(2)(b)(i), of a bank if the affiliate is regulated by a federal or state banking regulatory authority; or

(d) a title insurer, escrow company, or other person that provides bill-paying services if the provision of debt-management services is incidental to the bill-paying services.

Enacted by Chapter 154, 2006 General Session



Section 104 - Registration required.

(1) Except as otherwise provided in Subsection (2), a provider may not provide debt-management services to an individual who it reasonably should know resides in this state at the time it agrees to provide the services, unless the provider is registered under this chapter.

(2) If a provider is registered under this chapter, Subsection (1) does not apply to an employee or agent of the provider.

(3) The administrator shall maintain and publicize a list of the names of all registered providers.

Enacted by Chapter 154, 2006 General Session



Section 105 - Application for registration -- Form, fee, and accompanying documents.

(1) An application for registration as a provider shall be in a form prescribed by the administrator.

(2) Subject to adjustment of dollar amounts pursuant to Subsection 13-42-132(6), an application for registration as a provider shall be accompanied by:

(a) the fee established by the administrator in accordance with Section 63J-1-504;

(b) the bond required by Section 13-42-113;

(c) identification of all trust accounts subject to Section 13-42-122 and an irrevocable consent authorizing the administrator to review and examine the trust accounts;

(d) evidence of insurance in the amount of $250,000:

(i) against the risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(ii) issued by an insurance company authorized to do business in this state and rated at least A or equivalent by a nationally recognized rating organization approved by the administrator;

(iii) with a deductible not exceeding $5,000;

(iv) payable to the applicant and this state for the benefit of the residents of this state, as their interests may appear; and

(v) not subject to cancellation by the applicant or the insurer until 60 days after written notice has been given to the administrator;

(e) a record consenting to the jurisdiction of this state containing:

(i) the name, business address, and other contact information of its registered agent in this state for purposes of service of process; or

(ii) the appointment of the administrator as agent of the provider for purposes of service of process; and

(f) if the applicant is organized as a not-for-profit entity or has obtained tax exempt status under the Internal Revenue Code, 26 U.S.C. Sec. 501, evidence of not-for-profit or tax-exempt status, or both.

(3) (a) The administrator may waive or reduce the insurance requirement in Subsection (2)(d) if the provider does not:

(i) maintain control of a trust account or receive money paid by an individual pursuant to a plan for distribution to creditors;

(ii) make payments to creditors on behalf of individuals;

(iii) collect fees by means of automatic payment from individuals; and

(iv) execute any powers of attorney that may be utilized by the provider to collect fees from or expend funds on behalf of an individual.

(b) A waiver or reduction in insurance requirements allowed by the administrator under Subsection (3)(a) shall balance the reduction in risk posed by a provider meeting the stated requirements against any continued need for insurance against employee and director dishonesty.

Amended by Chapter 152, 2012 General Session



Section 106 - Application for registration -- Required information.

An application for registration as a provider shall be signed under penalty of perjury and include:

(1) the applicant's name, principal business address and telephone number, and all other business addresses in this state, electronic-mail addresses, and Internet website addresses;

(2) all names under which the applicant conducts business;

(3) the address of each location in this state at which the applicant will provide debt-management services or a statement that the applicant will have no such location;

(4) the name and home address of each officer and director of the applicant and each person that owns at least 10% of the applicant;

(5) identification of every jurisdiction in which, during the five years immediately preceding the application:

(a) the applicant or any of its officers or directors has been licensed or registered to provide debt-management services; or

(b) individuals have resided when they received debt-management services from the applicant;

(6) a statement describing, to the extent it is known or should be known by the applicant, any material civil or criminal judgment or litigation and any material administrative or enforcement action by a governmental agency in any jurisdiction against the applicant, any of its officers, directors, owners, or agents, or any person who is authorized to have access to the trust account required by Section 13-42-122;

(7) the applicant's financial statements, audited by an accountant licensed to conduct audits, for each of the two years immediately preceding the application or, if it has not been in operation for the two years preceding the application, for the period of its existence;

(8) evidence of accreditation by an independent accrediting organization approved by the administrator;

(9) evidence that, no later than 12 months after initial employment, each of the applicant's counselors becomes certified as a certified counselor;

(10) a description of the three most commonly used educational programs that the applicant provides or intends to provide to individuals who reside in this state and a copy of any materials used or to be used in those programs;

(11) a description of the applicant's financial analysis and initial budget plan, including any form or electronic model, used to evaluate the financial condition of individuals;

(12) a copy of each form of agreement that the applicant will use with individuals who reside in this state;

(13) the schedule of fees and charges that the applicant will use with individuals who reside in this state;

(14) at the applicant's expense, the results of a criminal records check, including fingerprints, conducted within the immediately preceding 12 months, covering every officer of the applicant and every employee or agent of the applicant who is authorized to have access to the trust account required by Section 13-42-122;

(15) the names and addresses of all employers of each director during the 10 years immediately preceding the application;

(16) a description of any ownership interest of at least 10% by a director, owner, or employee of the applicant in:

(a) any affiliate of the applicant; or

(b) any entity that provides products or services to the applicant or any individual relating to the applicant's debt-management services;

(17) a statement of the amount of compensation of the applicant's five most highly compensated employees for each of the three years immediately preceding the application or, if it has not been in operation for the three years preceding the application, for the period of its existence;

(18) the identity of each director who is an affiliate, as defined in Subsection 13-42-102(2)(a) or (2)(b)(i), (ii), (iv), (v), (vi), or (vii), of the applicant; and

(19) any other information that the administrator reasonably requires to perform the administrator's duties under Section 13-42-109.

Amended by Chapter 152, 2012 General Session



Section 107 - Application for registration -- Obligation to update information.

An applicant or registered provider shall notify the administrator no later than 10 days after a change in the information specified in Subsection 13-42-105(2)(d) or (f) or Subsection 13-42-106(1), (3), (6), (12), or (13).

Amended by Chapter 152, 2012 General Session



Section 108 - Application for registration -- Public information.

Except for the information required by Subsections 13-42-106(7), (14), and (17) and the addresses required by Subsection 13-42-106(4), the administrator shall make the information in an application for registration as a provider available to the public.

Enacted by Chapter 154, 2006 General Session



Section 109 - Certification of registration -- Issuance or denial.

(1) Except as otherwise provided in Subsections (2) and (3), the administrator shall issue a certificate of registration as a provider to a person that complies with Sections 13-42-105 and 13-42-106.

(2) The administrator may deny registration if:

(a) the application contains information that is materially erroneous or incomplete;

(b) an officer, director, or owner of the applicant has been convicted of a crime, or suffered a civil judgment, involving dishonesty or the violation of state or federal securities laws;

(c) the applicant or any of its officers, directors, or owners has defaulted in the payment of money collected for others; or

(d) the administrator finds that the financial responsibility, experience, character, or general fitness of the applicant or its owners, directors, employees, or agents does not warrant belief that the business will be operated in compliance with this chapter.

(3) The administrator shall deny registration if:

(a) the application is not accompanied by the fee established by the administrator in accordance with Section 63J-1-504; or

(b) with respect to an applicant that is organized as a not-for-profit entity or has obtained tax-exempt status under the Internal Revenue Code, 26 U.S.C. Section 501, the applicant's board of directors is not independent of the applicant's employees and agents.

(4) Subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), a board of directors is not independent for purposes of Subsection (3) if more than one-fourth of its members:

(a) are affiliates of the applicant, as defined in Subsection 13-42-102(2)(a) or 13-42-102(2)(b)(i), (ii), (iv), (v), (vi), or (vii); or

(b) after the date 10 years before first becoming a director of the applicant, were employed by or directors of a person that received from the applicant more than $25,000 in either the current year or the preceding year.

Amended by Chapter 183, 2009 General Session



Section 110 - Certificate of registration -- Timing.

(1) The administrator shall approve or deny an initial registration as a provider no later than 120 days after an application is filed. In connection with a request pursuant to Subsection 13-42-106(19) for additional information, the administrator may extend the 120-day period for not more than 60 days. Within seven days after denying an application, the administrator, in a record, shall inform the applicant of the reasons for the denial.

(2) If the administrator denies an application for registration as a provider or does not act on an application within the time prescribed in Subsection (1), the applicant may appeal and request a hearing pursuant to Title 63G, Chapter 4, Administrative Procedures Act.

(3) Subject to Subsection 13-42-111(4) and Section 13-42-134, a registration as a provider is valid for one year.

Amended by Chapter 152, 2012 General Session



Section 111 - Renewal of registration.

(1) A provider shall obtain a renewal of its registration annually.

(2) An application for renewal of registration as a provider shall be in a form prescribed by the administrator, signed under penalty of perjury, and:

(a) be filed no fewer than 30 and no more than 60 days before the registration expires;

(b) be accompanied by the fee established by the administrator in accordance with Section 63J-1-504 and the bond required by Section 13-42-113;

(c) contain the matter required for initial registration as a provider by Subsections 13-42-106(8) and (9) and a financial statement, audited by an accountant licensed to conduct audits, for the applicant's fiscal year immediately preceding the application;

(d) disclose any changes in the information contained in the applicant's application for registration or its immediately previous application for renewal, as applicable;

(e) supply evidence of insurance in an amount equal to the larger of $250,000 or the highest daily balance in the trust account required by Section 13-42-122 during the six-month period immediately preceding the application:

(i) against risks of dishonesty, fraud, theft, and other misconduct on the part of the applicant or a director, employee, or agent of the applicant;

(ii) issued by an insurance company authorized to do business in this state and rated at least A- or equivalent by a nationally recognized rating organization approved by the administrator;

(iii) with a deductible not exceeding $5,000;

(iv) payable to the applicant and this state for the benefit of the residents of this state, as their interests may appear; and

(v) not subject to cancellation by the applicant or the insurer until 60 days after written notice has been given to the administrator;

(f) disclose the total amount of money received by the applicant pursuant to plans during the preceding 12 months from or on behalf of individuals who reside in this state and the total amount of money distributed to creditors of those individuals during that period;

(g) disclose, to the best of the applicant's knowledge, the gross amount of money accumulated during the preceding 12 months pursuant to plans by or on behalf of individuals who reside in this state and with whom the applicant has agreements; and

(h) provide any other information that the administrator reasonably requires to perform the administrator's duties under this section.

(3) Except for the information required by Subsections 13-42-106(7), (14), and (17) and the addresses required by Subsection 13-42-106(4), the administrator shall make the information in an application for renewal of registration as a provider available to the public.

(4) If a registered provider files a timely and complete application for renewal of registration, the registration remains effective until the administrator, in a record, notifies the applicant of a denial and states the reasons for the denial.

(5) If the administrator denies an application for renewal of registration as a provider, the applicant, no later than 30 days after receiving notice of the denial, may appeal and request a hearing pursuant to Title 63G, Chapter 4, Administrative Procedures Act. Subject to Section 13-42-134, while the appeal is pending the applicant shall continue to provide debt-management services to individuals with whom it has agreements. If the denial is affirmed, subject to the administrator's order and Section 13-42-134, the applicant shall continue to provide debt-management services to individuals with whom it has agreements until, with the approval of the administrator, it transfers the agreements to another registered provider or returns to the individuals all unexpended money that is under the applicant's control.

(6) (a) The administrator may waive or reduce the insurance requirement in Subsection (2)(e) if the provider does not:

(i) maintain control of a trust account or receive money paid by an individual pursuant to a plan for distribution to creditors;

(ii) make payments to creditors on behalf of individuals;

(iii) collect fees by means of automatic payment from individuals; and

(iv) execute any powers of attorney that may be utilized by the provider to collect fees from or expend funds on behalf of an individual.

(b) A waiver or reduction in insurance requirements allowed by the administrator under Subsection (6)(a) shall balance the reduction in risk posed by a provider meeting the stated requirements against any continued need for insurance against employee and director dishonesty.

Amended by Chapter 152, 2012 General Session



Section 112 - Registration in another state -- Rulemaking.

(1) (a) Subject to rules made by the administrator, if a provider holds a license or certificate of registration in another state authorizing it to provide debt-management services, the provider may submit a copy of that license or certificate and the application for it instead of an application in the form prescribed by Subsection 13-42-105(1), Section 13-42-106, or Subsection 13-42-111(2).

(b) The administrator shall accept the application and the license or certificate from the other state as an application for registration as a provider or for renewal of registration as a provider, as appropriate, in this state if:

(i) the application in the other state contains information substantially similar to or more comprehensive than that required in an application submitted in this state;

(ii) the applicant provides the information required by Subsections 13-42-105(2)(d) and 13-42-106(1), (3), (7), (10), (12), and (13);

(iii) the applicant, under penalty of perjury, certifies that the information contained in the application is current or, to the extent it is not current, supplements the application to make the information current; and

(iv) the applicant files a surety bond or substitute in accordance with Section 13-42-113 or 13-42-114 that is solely payable or available to this state and to individuals who reside in this state.

(2) The administrator, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, shall make rules designating the states in which a provider may have a license or certificate that may be submitted to the administrator in compliance with this section.

Amended by Chapter 152, 2012 General Session



Section 113 - Bond required.

(1) Except as otherwise provided in Section 13-42-114, a provider that is required to be registered under this chapter shall file a surety bond with the administrator, which shall:

(a) be in effect during the period of registration and for two years after the provider ceases providing debt-management services to individuals in this state; and

(b) run to this state for the benefit of this state and of individuals who reside in this state when they agree to receive debt-management services from the provider, as their interests may appear.

(2) Subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), a surety bond filed pursuant to Subsection (1) shall:

(a) be in the amount of $100,000;

(b) be issued by a bonding, surety, or insurance company authorized to do business in this state and rated at least A- by a nationally recognized rating organization; and

(c) have payment conditioned on noncompliance of the provider or its agent with this chapter.

(3) If the principal amount of a surety bond is reduced by payment of a claim or a judgment, the provider shall immediately notify the administrator and, no later than 30 days after notice by the administrator, file a new or additional surety bond in an amount to comply with the $100,000 requirement. If for any reason a surety terminates a bond, the provider shall immediately file a new surety bond in the amount of $100,000.

(4) The administrator or an individual may obtain satisfaction out of the surety bond procured pursuant to this section if:

(a) the administrator assesses expenses under Subsection 13-42-132(2)(a), issues a final order under Subsection 13-42-133(1)(b), or recovers a final judgment under Subsection 13-42-133(1)(d) or (e) or Subsection 13-42-133(4); or

(b) an individual recovers a final judgment pursuant to Subsection 13-42-135(1), Subsection 13-42-135(2), or Subsection 13-42-135(3)(a), (b), or (d).

(5) If claims against a surety bond exceed or are reasonably expected to exceed the amount of the bond, the administrator, on the initiative of the administrator or on petition of the surety, shall, unless the proceeds are adequate to pay all costs, judgments, and claims, distribute the proceeds in the following order:

(a) to satisfaction of a final order or judgment under Subsection 13-42-133(1)(a), (d), or (e) or Subsection 13-42-133(4);

(b) to final judgments recovered by individuals pursuant to Subsection 13-42-135(1), Subsection 13-42-135(2), or Subsection 13-42-135(3)(a), (b) or (d), pro rata;

(c) to claims of individuals established to the satisfaction of the administrator, pro rata; and

(d) if a final order or judgment is issued under Subsection 13-42-133(1), to the expenses charged pursuant to Subsection 13-42-132(2)(a).

Amended by Chapter 152, 2012 General Session



Section 114 - Bond required -- Substitute.

(1) Instead of the surety bond required by Section 13-42-113, a provider, with the approval of the administrator and in the amount required by Subsection (2), may deliver to the administrator:

(a) an irrevocable letter of credit, issued or confirmed by a bank approved by the administrator, payable on presentation of a certificate by the administrator stating that the provider or its agent has not complied with this chapter; or

(b) bonds or other obligations of the United States or guaranteed by the United States or bonds or other obligations of this state or a political subdivision of this state, to be:

(i) deposited and maintained with a bank approved by the administrator for this purpose; and

(ii) delivered by the bank to the administrator on presentation of a certificate by the administrator stating that the provider or its agent has not complied with this chapter.

(2) If a provider furnishes a substitute pursuant to Subsection (1), Subsections 13-42-113(1), (3), (4), and (5) apply to the substitute.

Amended by Chapter 152, 2012 General Session



Section 115 - Requirement of good faith.

A provider shall act in good faith in all matters under this chapter.

Enacted by Chapter 154, 2006 General Session



Section 116 - Customer service.

A provider that is required to be registered under this chapter shall maintain a toll-free communication system, staffed at a level that reasonably permits an individual to speak to a certified counselor or customer service representative, as appropriate, during ordinary business hours.

Enacted by Chapter 154, 2006 General Session



Section 117 - Prerequisites for providing debt-management services.

(1) Before providing debt-management services, a provider shall give the individual an itemized list of goods and services and the charges for each. The list shall be clear and conspicuous, be in a record the individual may keep whether or not the individual assents to an agreement, and describe the goods and services the provider offers:

(a) free of additional charge if the individual enters into an agreement;

(b) for a charge if the individual does not enter into an agreement; and

(c) for a charge if the individual enters into an agreement, using the following terminology, as applicable, and format:

Set-up fee _________________________________________________

dollar amount of fee

Monthly service fee __________________________________________

dollar amount of fee or method of determining amount

Settlement fee ______________________________________________

dollar amount of fee or method of determining amount

Goods and services in addition to those provided in connection with a plan:

_____________ ____________________________________________

(item) dollar amount or method of determining amount

_____________ ____________________________________________

(item) dollar amount or method of determining amount.

(2) A provider may not furnish debt-management services unless the provider, through the services of a certified counselor:

(a) provides the individual with reasonable education about the management of personal finance;

(b) has prepared a financial analysis including at least the following matters affecting the individual's financial condition:

(i) assets;

(ii) income;

(iii) debt, including secured debt; and

(iv) other liabilities; and

(c) if the individual is to make regular, periodic payments to a creditor or a provider:

(i) has prepared a plan for the individual;

(ii) has made a determination, based on the provider's analysis of the information provided by the individual and otherwise available to it, that the plan is suitable for the individual and the individual will be able to meet the payment obligations under the plan; and

(iii) believes that each creditor of the individual listed as a participating creditor in the plan will accept payment of the individual's debts as provided in the plan.

(3) Before an individual assents to an agreement to engage in a plan, a provider shall:

(a) provide the individual with a copy of the analysis and plan required by Subsection (2) in a record that identifies the provider and that the individual may keep whether or not the individual assents to the agreement;

(b) inform the individual of the availability, at the individual's option, of assistance by a toll-free communication system or in person to discuss the financial analysis and plan required by Subsection (2); and

(c) with respect to all creditors identified by the individual or otherwise known by the provider to be creditors of the individual, provide the individual with a list of:

(i) creditors that the provider expects to participate in the plan and grant concessions;

(ii) creditors that the provider expects to participate in the plan but not grant concessions;

(iii) creditors that the provider expects not to participate in the plan; and

(iv) all other creditors.

(4) Before an individual assents to an agreement, the provider shall inform the individual, in a separate record that the individual may keep whether or not the individual assents to the agreement:

(a) of the name and business address of the provider;

(b) that plans are not suitable for all individuals and the individual may ask the provider about other ways, including bankruptcy, to deal with indebtedness;

(c) of the amount of time necessary to achieve the results that the provider represents to be achievable;

(d) if the provider intends to include a settlement offer to any of the individual's creditors or debt collectors:

(i) of the time by which the provider will make a bona fide settlement offer to any of the individual's creditors or debt collectors; and

(ii) of the amount of money or the percentage of each outstanding debt that the individual must accumulate before the provider will make a bona fide settlement offer to each creditor or debt collector;

(e) that establishment of a plan may adversely affect the individual's credit rating or credit scores;

(f) that nonpayment of debt may lead creditors to increase finance and other charges or undertake collection activity, including litigation;

(g) if the provider requests or requires the individual to place money in an account at an insured financial institution, that the individual:

(i) owns the funds held in the account;

(ii) may withdraw from the provider's plan at any time without penalty; and

(iii) is entitled to receive all money in the account, other than money that the provider earns as provided in Section 13-42-123, at the time the individual withdraws from the provider's plan;

(h) unless it is not true, that the provider may receive compensation from the creditors of the individual; and

(i) that, unless the individual is insolvent, if a creditor settles for less than the full amount of the debt, the plan may result in the creation of taxable income to the individual, even though the individual does not receive any money.

(5) If a provider may receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may comply with Subsection (4) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may make it harder for you to obtain credit.

(3) We may receive compensation for our services from your creditors.

_______________________________________

Name and business address of provider

(6) If a provider will not receive payments from an individual's creditors and the plan contemplates that the individual's creditors will reduce finance charges or fees for late payment, default, or delinquency, a provider may comply with Subsection (4) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Debt-management plans are not right for all individuals, and you may ask us to provide information about other ways, including bankruptcy, to deal with your debts.

(2) Using a debt-management plan may make it harder for you to obtain credit.

______________________________________

Name and business address of provider

(7) If an agreement contemplates that creditors will settle debts for less than the full principal amount of debt owed, a provider may comply with Subsection (4) by providing the following disclosure, surrounded by black lines:

IMPORTANT INFORMATION FOR YOU TO CONSIDER

(1) Our program is not right for all individuals, and you may ask us to provide information about bankruptcy and other ways to deal with your debts.

(2) Nonpayment of your debts under our program may

hurt your credit rating or credit scores;

lead your creditors to increase finance and other charges; and

lead your creditors to undertake activity, including lawsuits, to collect the debts.

(3) Reduction of debt under our program may result in taxable income to you, even though you will not actually receive any money.

_________________________________________

Name and business address of provider

Amended by Chapter 152, 2012 General Session



Section 118 - Communication by electronic or other means.

(1) In this section:

(a) "Consumer" means an individual who seeks or obtains goods or services that are used primarily for personal, family, or household purposes.

(b) "Federal act" means the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq.

(2) A provider may satisfy the requirements of Section 13-42-117, 13-42-119, or 13-42-127 by means of the Internet or other electronic means if the provider obtains a consumer's consent in the manner provided by Section 101(c)(1) of the federal act.

(3) The disclosures and materials required by Sections 13-42-117, 13-42-119, and 13-42-127 shall be presented in a form that is capable of being accurately reproduced for later reference.

(4) With respect to disclosure by means of an Internet website, the disclosure of the information required by Subsection 13-42-117(4) shall appear on one or more screens that:

(a) contain no other information; and

(b) the individual is able to see before proceeding to assent to formation of an agreement.

(5) At the time of providing the materials and agreement required by Subsections 13-42-117(3) and (4), Section 13-42-119, and Section 13-42-127, a provider shall inform the individual that on electronic, telephonic, or written request, it will send the individual a written copy of the materials, and shall comply with a request as provided in Subsection (6).

(6) If a provider is requested, before the expiration of 90 days after an agreement is completed or terminated, to send a written copy of the materials required by Subsections 13-42-117(3) and (4), Section 13-42-119, or Section 13-42-127, the provider shall send them at no charge no later than three business days after the request, but the provider need not comply with a request more than once per calendar month or if it reasonably believes the request is made for purposes of harassment. If a request is made more than 90 days after an agreement is completed or terminated, the provider shall send within a reasonable time a written copy of the materials requested.

(7) A provider that maintains an Internet website shall disclose on the home page of its website or on a page that is clearly and conspicuously connected to the home page by a link that clearly reveals its contents:

(a) its name and all names under which it does business;

(b) its principal business address, telephone number, and electronic-mail address, if any; and

(c) the names of its principal officers.

(8) Subject to Subsection (9), if a consumer who has consented to electronic communication in the manner provided by Section 101 of the federal act withdraws consent as provided in the federal act, a provider may terminate its agreement with the consumer.

(9) If a provider wishes to terminate an agreement with a consumer pursuant to Subsection (8), it shall notify the consumer that it will terminate the agreement unless the consumer, no later than 30 days after receiving the notification, consents to electronic communication in the manner provided in Section 101(c) of the federal act. If the consumer consents, the provider may terminate the agreement only as permitted by Subsection 13-42-119(1)(f)(iv)(D).

Amended by Chapter 152, 2012 General Session



Section 119 - Form and contents of agreement.

(1) An agreement shall:

(a) be in a record;

(b) be dated and signed by the provider and the individual;

(c) include the name of the individual and the address where the individual resides;

(d) include the name, business address, and telephone number of the provider;

(e) be delivered to the individual immediately upon formation of the agreement; and

(f) disclose:

(i) the services to be provided;

(ii) the amount, or method of determining the amount, of all fees, individually itemized, to be paid by the individual;

(iii) the schedule of payments to be made by or on behalf of the individual, including the amount of each payment, the date on which each payment is due, and an estimate of the date of the final payment;

(iv) if a plan provides for regular periodic payments to creditors:

(A) each creditor of the individual to which payment will be made, the amount owed to each creditor, and any concessions the provider reasonably believes each creditor will offer;

(B) the schedule of expected payments to each creditor, including the amount of each payment and the date on which it will be made;

(C) each creditor that the provider believes will not participate in the plan and to which the provider will not direct payment; and

(D) that the provider may terminate the agreement for good cause, upon return of unexpended money of the individual;

(v) if a plan contemplates the settlement of the individual's debt for less than the principal amount of the debt, an estimate of:

(A) the duration of the plan based on all enrolled debts;

(B) the length of time before the individual may reasonably expect a settlement offer; and

(C) the amount of savings needed to accrue before the individual may reasonably expect a settlement offer, expressed as either a dollar amount or a percentage, for each enrolled debt;

(vi) how the provider will comply with its obligations under Subsection 13-42-127(1);

(vii) that the individual may terminate the agreement at any time by giving written or electronic notice, and that, if notice of termination is given, the individual will receive all unexpended money that the provider or its designee has received from or on behalf of the individual for payment of a credit and, except to the extent they have been earned, the provider's fees;

(viii) that the individual may contact the administrator with any questions or complaints regarding the provider; and

(ix) the address, telephone number, and Internet address or website of the administrator.

(2) For purposes of Subsection (1)(e), delivery of an electronic record occurs when it is made available in a format in which the individual may retrieve, save, and print it and the individual is notified that it is available.

(3) If the administrator supplies the provider with any information required under Subsection (1)(f)(ix), the provider may comply with that requirement only by disclosing the information supplied by the administrator.

(4) An agreement shall provide that:

(a) the individual authorizes any bank in which the provider or its agent has established a trust account to disclose to the administrator any financial records relating to the trust account; and

(b) the provider will notify the individual no later than five business days after learning of a creditor's final decision to reject or withdraw from a plan and that this notice will include:

(i) the identity of the creditor; and

(ii) the right of the individual to modify or terminate the agreement.

(5) An agreement may not:

(a) provide for application of the law of any jurisdiction other than the United States and this state;

(b) except as permitted by Section 2 of the Federal Arbitration Act, 9 U.S.C. Section 2, or Title 78B, Chapter 11, Utah Uniform Arbitration Act, contain a provision that modifies or limits otherwise available forums or procedural rights, including the right to trial by jury, that are generally available to the individual under law other than this chapter;

(c) contain a provision that restricts the individual's remedies under this chapter or law other than this chapter; or

(d) contain a provision that:

(i) limits or releases the liability of any person for not performing the agreement or for violating this chapter; or

(ii) indemnifies any person for liability arising under the agreement or this chapter.

(6) A provision in an agreement which violates Subsection (4) or (5) is void.

Amended by Chapter 152, 2012 General Session



Section 120 - Termination of agreement.

(1) An individual who is a party to an agreement may terminate the agreement at any time, without penalty or obligation, by giving the provider notice in a record.

(2) A provider may terminate an agreement if an individual who is a party to the agreement fails for 60 days to make a payment or deposit required by the agreement or if other good cause exists.

(3) If an agreement is terminated:

(a) the provider, no later than seven business days after the termination, shall pay the individual who is a party to the agreement all money the provider or its designee received from or on behalf of the individual, other than:

(i) an amount properly disbursed to a creditor; and

(ii) fees earned pursuant to Section 13-42-123; and

(b) any power of attorney granted by the individual to the provider is revoked.

Repealed and Re-enacted by Chapter 152, 2012 General Session



Section 121 - Required language.

Unless the administrator, by rule, provides otherwise, the disclosures and documents required by this chapter shall be in English. If a provider communicates with an individual primarily in a language other than English, the provider shall furnish a translation in the other language of the disclosures and documents required by this chapter.

Amended by Chapter 152, 2012 General Session



Section 122 - Trust account.

(1) All money paid to a provider by or on behalf of an individual for distribution to creditors pursuant to a plan is held in trust. No later than two business days after receipt, the provider shall deposit the money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services.

(2) A provider whose agreement contemplates the settlement of an individual's debt for less than the principal amount of the debt may request or require the individual to place money in an account to be used to pay a creditor or the provider's fees, or both, if:

(a) the money is held in an insured account at a bank;

(b) the individual owns the money held in the account and is paid any interest accrued on the account;

(c) the entity administering the account is not the provider or an affiliate of the provider, unless the affiliate is described in Subsection 13-42-102(2)(b)(iv);

(d) the entity administering the account does not give or accept any money or other compensation in exchange for a referral of business involving debt-management services; and

(e) the individual may terminate the agreement at any time without penalty and on termination must receive all money in the account, other than money earned by the provider in compliance with this section.

(3) If an agreement contemplates the reduction of finance charges or fees for late payment, default, or delinquency, and the provider complies with Subsection (1), the provider may request or require the individual to make payment to be used for both distribution to creditors and payment of the provider's fees.

(4) Money held in trust by a provider is not property of the provider or its designee. The money is not available to creditors of the provider or designee, except an individual from whom or on whose behalf the provider received money, to the extent that the money has not been disbursed to creditors of the individual.

(5) A provider shall:

(a) maintain separate records of account for each individual to whom the provider is furnishing debt-management services;

(b) disburse money paid by or on behalf of the individual to creditors of the individual as disclosed in the agreement, except that:

(i) the provider may delay payment to the extent that a payment by the individual is not final; and

(ii) if a plan provides for regular periodic payments to creditors, the disbursement shall comply with the due dates established by each creditor; and

(c) promptly correct any payments that are not made or that are misdirected as a result of an error by the provider or other person in control of the trust account and reimburse the individual for any costs or fees imposed by a creditor as a result of the failure to pay or misdirection.

(6) A provider may not commingle money in a trust account established for the benefit of individuals to whom the provider is furnishing debt-management services with money of other persons.

(7) A trust account shall at all times have a cash balance equal to the sum of the balances of each individual's account.

(8) If a provider has established a trust account pursuant to Subsection (1), the provider shall reconcile the trust account at least once a month. The reconciliation shall compare the cash balance in the trust account with the sum of the balances in each individual's account. If the provider or its designee has more than one trust account, each trust account shall be individually reconciled.

(9) If a provider discovers, or has a reasonable suspicion of, embezzlement or other unlawful appropriation of money held in trust, the provider immediately shall notify the administrator by a method approved by the administrator. Unless the administrator by rule provides otherwise, no later than five days thereafter, the provider shall give notice to the administrator describing the remedial action taken or to be taken.

(10) If an individual terminates an agreement or it becomes reasonably apparent to a provider that a plan has failed, the provider shall promptly refund to the individual all money paid by or on behalf of the individual which has not been paid to creditors, less fees that are payable to the provider under Section 13-42-123.

(11) Before relocating a trust account from one bank to another, a provider shall inform the administrator of the name, business address, and telephone number of the new bank. As soon as practicable, the provider shall inform the administrator of the account number of the trust account at the new bank.

Amended by Chapter 152, 2012 General Session



Section 123 - Fees and other charges.

(1) A provider may not impose directly or indirectly a fee or other charge on an individual or receive money from or on behalf of an individual for debt-management services except as permitted by this section.

(2) A provider may not impose charges or receive payment for debt-management services until the provider and the individual have signed an agreement that complies with Sections 13-42-119 and 13-42-128.

(3) If an individual assents to an agreement, a provider may not impose a fee or other charge for educational, counseling, or similar services, except as otherwise provided in this section and Subsection 13-42-128(4). The administrator may authorize a provider to charge a fee based on the nature and extent of the services furnished by the provider.

(4) (a) Subsections (4)(b) through (d) are subject to adjustment of dollar amounts pursuant to Subsection 13-42-132(6).

(b) If an individual assents to a plan that contemplates that creditors will reduce finance charges or fees for late payment, default, or delinquency, the provider may charge:

(i) a fee not exceeding $50 for consultation, obtaining a credit report, setting up an account, and the like; and

(ii) a monthly service fee, not to exceed $10 times the number of accounts remaining in a plan at the time the fee is assessed, but not more than $50 in any month.

(c) If an individual assents to an agreement that contemplates that creditors will settle debts for less than the principal amount of the debt, a provider may not request or receive payment of any fee or consideration for the provider's service unless:

(i) the provider has renegotiated, settled, reduced, or otherwise altered the terms of at least one debt under an agreement executed by the individual;

(ii) the individual has made at least one payment pursuant to that agreement between the individual and the creditor or debt collector; and

(iii) the fee or consideration for any individual debt that is renegotiated, settled, reduced, or otherwise altered:

(A) bears the same proportion to the total fee for renegotiating, settling, reducing, or altering the terms of the entire debt as the individual debt amount at the time the debt was enrolled in the service bears to the entire debt amount at the time the debt was enrolled in the service; or

(B) is a percentage of the amount saved as a result of the renegotiation, settlement, reduction, or alteration, as calculated under Subsection (4)(e), which percentage may not change from one individual debt to another.

(d) Except as otherwise provided in Subsection 13-42-128(4), if an individual does not assent to an agreement, a provider may receive for educational and counseling services it provides to the individual a fee not exceeding $100 or, with the approval of the administrator, a larger fee. The administrator may approve a fee larger than $100 if the nature and extent of the educational and counseling services warrant the larger fee.

(e) For purposes of Subsection (4)(c)(iii)(B), the amount saved is calculated as the difference between the amount owed at the time the debt is enrolled in the service and the amount actually paid to satisfy the debt.

(5) If, before the expiration of 90 days after the completion or termination of educational or counseling services, an individual assents to an agreement, the provider shall refund to the individual any fee paid pursuant to Subsection (4)(d).

(6) Except as otherwise provided in Subsections (3) and (4), if an agreement contemplates that creditors will settle an individual's debts for less than the principal amount of the debt:

(a) compensation for services in connection with settling a debt shall be reasonable and clearly disclosed in the agreement; and

(b) a fee for settling a debt may be collected only as the debt is settled.

(7) Subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), if a payment to a provider by an individual under this chapter is dishonored, a provider may impose a reasonable charge on the individual, not to exceed the lesser of $25 and the amount permitted by law other than this chapter.

Amended by Chapter 152, 2012 General Session



Section 124 - Voluntary contributions.

A provider may not solicit a voluntary contribution from an individual or an affiliate of the individual for any service provided to the individual. A provider may accept voluntary contributions from an individual but, until 30 days after completion or termination of a plan, the aggregate amount of money received from or on behalf of the individual may not exceed the total amount the provider may charge the individual under Section 13-42-123.

Enacted by Chapter 154, 2006 General Session



Section 125 - Voidable agreements.

(1) If a provider imposes a fee or other charge or receives money or other payments not authorized by Section 13-42-123 or 13-42-124, the individual may void the agreement and recover as provided in Section 13-42-135.

(2) If a provider is not registered as required by this chapter when an individual assents to an agreement, the agreement is voidable by the individual.

(3) If an individual voids an agreement under Subsection (2), the provider does not have a claim against the individual for breach of contract or for restitution.

Enacted by Chapter 154, 2006 General Session



Section 126 - Retention of records.

(1) For each individual for whom a provider provides debt-management services, the provider shall maintain records for five years after the final payment made by the individual.

(2) The provider shall produce a copy of the records to the individual within a reasonable time after a request for the records.

(3) The provider may use electronic or other means of storage of the records.

Repealed and Re-enacted by Chapter 152, 2012 General Session



Section 127 - Periodic reports and retention of records.

(1) A provider shall provide the accounting required by Subsection (2):

(a) on cancellation or termination of an agreement; and

(b) before cancellation or termination of any agreement:

(i) at least once each month; and

(ii) no later than five business days after a request by an individual, but the provider need not comply with more than one request in any calendar month.

(2) A provider, in a record, shall provide each individual for whom it has established a plan an accounting of the following information:

(a) the amount in an account containing money paid by or on behalf of the individual for fees or distribution to a creditor, or both, as of the date one month before the date of the accounting;

(b) the amount paid into the account since the last report;

(c) the amounts and dates of disbursement made on the individual's behalf, or by the individual on the direction of the provider, since the last report to each creditor listed in the plan;

(d) the amounts deducted, as fees or otherwise, from the amount paid into the account since the last report;

(e) if, since the last report, a creditor has agreed to accept as payment in full an amount less than the principal amount of the debt owed by the individual:

(i) the total amount and terms of the settlement;

(ii) the amount of the debt when the individual assented to the plan;

(iii) the amount of the debt when the creditor agreed to the settlement; and

(iv) the calculation of a settlement fee; and

(f) the amount in the account as of the date of the accounting.

(3) If an agreement contemplates that a creditor will settle a debt for less than the principal amount of the debt and the provider delegates performance of its duties under this section to another person, the provider may provide the information required by Subsection (2)(e) in a record separate from the record containing the other information required by Subsection (2).

Amended by Chapter 152, 2012 General Session



Section 128 - Prohibited acts and practices.

(1) A provider may not, directly or indirectly:

(a) include a secured debt in a plan, except as authorized by law other than this chapter;

(b) misappropriate or misapply money held in trust;

(c) settle a debt on behalf of an individual, unless the individual assents to the settlement after the creditor has assented;

(d) take a power of attorney that authorizes it to settle a debt;

(e) exercise or attempt to exercise a power of attorney after an individual has terminated an agreement;

(f) initiate a transfer from an individual's account at a bank or with another person unless the transfer is:

(i) a return of money to the individual; or

(ii) before termination of an agreement, properly authorized by the agreement and this chapter, and for:

(A) payment to one or more creditors pursuant to an agreement; or

(B) payment of a fee;

(g) offer a gift or bonus, premium, reward, or other compensation to an individual for executing an agreement;

(h) offer, pay, or give a gift or bonus, premium, reward, or other compensation to a lead generator or other person for referring a prospective customer, if the person making the referral:

(i) has a financial interest in the outcome of debt-management services provided to the customer, unless neither the provider nor the person making the referral communicates to the prospective customer the identity of the source of the referral; or

(ii) compensates its employees on the basis of a formula that incorporates the number of individuals the employee refers to the provider;

(i) receive a bonus, commission, or other benefit for referring an individual to a person;

(j) structure a plan in a manner that would result in a negative amortization of any of an individual's debts, unless a creditor that is owed a negatively amortizing debt agrees to refund or waive the finance charge on payment of the principal amount of the debt;

(k) compensate its employees on the basis of a formula that incorporates the number of individuals the employee induces to enter into agreements;

(l) settle a debt or lead an individual to believe that a payment to a creditor is in settlement of a debt to the creditor unless, at the time of settlement, the individual receives a certification by the creditor that the payment:

(i) is in full settlement of the debt; or

(ii) is part of a settlement plan, the terms of which are included in the certification, that, if completed according to its terms, will satisfy the debt;

(m) make a representation that:

(i) the provider will furnish money to pay bills or prevent attachments;

(ii) payment of a certain amount will permit satisfaction of a certain amount or range of indebtedness; or

(iii) participation in a plan will or may prevent litigation, garnishment, attachment, repossession, foreclosure, eviction, or loss of employment;

(n) misrepresent that it is authorized or competent to furnish legal advice or perform legal services;

(o) represent in its agreements, disclosures required by this chapter, advertisements, or Internet website that it is:

(i) a not-for-profit entity unless it is organized and properly operating as a not-for-profit entity under the law of the state in which it was formed; or

(ii) a tax-exempt entity unless it has received certification of tax-exempt status from the Internal Revenue Service and is properly operating as a not-for-profit entity under the law of the state in which it was formed;

(p) take a confession of judgment or power of attorney to confess judgment against an individual;

(q) employ an unfair, unconscionable, or deceptive act or practice;

(r) knowingly omit any material information or material aspect of any provider's service, including:

(i) the amount of money or the percentage of the debt amount that an individual may save by using the provider's service;

(ii) the amount of time necessary to achieve the results that the provider represents as achievable;

(iii) the amount of money or the percentage of each outstanding debt that the individual is required to accumulate before the provider will:

(A) initiate an attempt with the individual's creditors or debt collectors to negotiate, settle, or modify the terms of the individual's debt; or

(B) make a bona fide offer to negotiate, settle, or modify the terms of the individual's debt;

(iv) the effect of the service on:

(A) an individual's creditworthiness; or

(B) collection efforts of the individual's creditors or debt collectors;

(v) the percentage or number of individuals who achieve the results that the provider represents are achievable; and

(vi) whether a provider's service is offered or provided by a nonprofit entity; or

(s) make or use any untrue or misleading statement:

(i) to the administrator; or

(ii) in the provision of services subject to this chapter.

(2) If a provider furnishes debt-management services to an individual, the provider may not, directly or indirectly:

(a) purchase a debt or obligation of the individual;

(b) receive from or on behalf of the individual:

(i) a promissory note or other negotiable instrument other than a check or a demand draft; or

(ii) a post-dated check or demand draft;

(c) lend money or provide credit to the individual, unless the loan or credit is:

(i) a deferral of a settlement fee at no additional expense to the individual; or

(ii) through an affiliate that is licensed separately from the provider;

(d) obtain a mortgage or other security interest from any person in connection with the services provided to the individual;

(e) except as permitted by federal law, disclose the identity or identifying information of the individual or the identity of the individual's creditors, except to:

(i) the administrator, on proper demand;

(ii) a creditor of the individual, to the extent necessary to secure the cooperation of the creditor in a plan; or

(iii) the extent necessary to administer the plan;

(f) except as otherwise provided in Subsection 13-42-123(4)(c), provide the individual less than the full benefit of a compromise of a debt arranged by the provider;

(g) charge the individual for or provide credit or other insurance, coupons for goods or services, membership in a club, access to computers or the Internet, or any other matter not directly related to debt-management services or educational services concerning personal finance, except to the extent such services are expressly authorized by the administrator; or

(h) furnish legal advice or perform legal services, unless the person furnishing that advice to or performing those services for the individual is licensed to practice law.

(3) This chapter does not authorize any person to engage in the practice of law.

(4) A provider may not receive a gift or bonus, premium, reward, or other compensation, directly or indirectly, for advising, arranging, or assisting an individual in connection with obtaining, an extension of credit or other service from a lender or service provider, except:

(a) for educational or counseling services required in connection with a government-sponsored program; or

(b) as authorized in Subsection 13-42-123(4)(d).

(5) Unless a person supplies goods, services, or facilities generally and supplies them to the provider at a cost no greater than the cost the person generally charges to others, a provider may not purchase goods, services, or facilities from the person if an employee or a person that the provider should reasonably know is an affiliate of the provider:

(a) owns more than 10% of the person; or

(b) is an employee or affiliate of the person.

Amended by Chapter 152, 2012 General Session



Section 129 - Notice of litigation.

No later than 30 days after a provider has been served with notice of a civil action for violation of this chapter by or on behalf of an individual who resides in this state at either the time of an agreement or the time the notice is served, the provider shall notify the administrator in a record that it has been sued.

Enacted by Chapter 154, 2006 General Session



Section 130 - Advertising.

(1) If a provider whose agreements contemplate that creditors will reduce finance charges or fees for late payment, default, or delinquency advertises debt-management services, it shall disclose, in an easily comprehensible manner, that using a debt-management plan may make it harder for the individual to obtain credit.

(2) If a provider whose agreements contemplate that creditors will settle for less than the full principal amount of debt that advertises debt-management services, it shall disclose, in an easily comprehensible manner:

(a) the information specified in Subsections 13-42-117(4)(e) and (f); and

(b) the provider's settlement fee structure, consistent with the limitations of Section 13-42-123.

Amended by Chapter 152, 2012 General Session



Section 131 - Provider liability for the conduct of other persons -- Prohibited conduct of person providing service to provider.

(1) If a provider delegates any of its duties or obligations under an agreement or this chapter to another person, including an independent contractor, the provider is liable for conduct of the person which, if done by the provider, would violate the agreement or this chapter.

(2) A lead generator or other person that provides services to or for a provider may not engage in an unfair, unconscionable, or deceptive act or practice, including the knowing omission of any material information, with respect to an individual who the lead generator or other person has reason to believe is or may become a customer of the provider.

Amended by Chapter 152, 2012 General Session



Section 132 - Powers of administrator.

(1) The administrator may act on its own initiative or in response to complaints and may receive complaints, take action to obtain voluntary compliance with this chapter, refer cases to the attorney general, and seek or provide remedies as provided in this chapter.

(2) The administrator may investigate and examine, in this state or elsewhere, by subpoena or otherwise, the activities, books, accounts, and records of a person that provides or offers to provide debt-management services, or a person to which a provider has delegated its obligations under an agreement or this chapter, to determine compliance with this chapter. Information that identifies individuals who have agreements with the provider may not be disclosed to the public. In connection with the investigation, the administrator may:

(a) charge the person the reasonable expenses necessarily incurred to conduct the examination;

(b) require or permit a person to file a statement under oath as to all the facts and circumstances of a matter to be investigated; and

(c) seek a court order authorizing seizure from a bank at which the person maintains an account contemplated by Section 13-42-122, any or all money, books, records, accounts, and other property of the provider that is in the control of the bank and relates to individuals who reside in this state.

(3) The administrator may adopt rules to implement the provisions of this chapter in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(4) The administrator may enter into cooperative arrangements with any other federal or state agency having authority over providers and may exchange with any of those agencies information about a provider, including information obtained during an examination of the provider.

(5) The administrator shall establish fees in accordance with Section 63J-1-504 to be paid by providers for the expense of administering this chapter.

(6) The administrator, by rule, shall adopt dollar amounts instead of those specified in Sections 13-42-102, 13-42-105, 13-42-109, 13-42-113, 13-42-123, 13-42-133, and 13-42-135 to reflect inflation, as measured by the United States Bureau of Labor Statistics Consumer Price Index for All Urban Consumers or, if that index is not available, another index adopted by rule by the administrator. The administrator shall adopt a base year and adjust the dollar amounts, effective on July 1 of each year, if the change in the index from the base year, as of December 31 of the preceding year, is at least 10%. The dollar amount shall be rounded to the nearest $100, except that the amounts in Section 13-42-123 shall be rounded to the nearest dollar.

(7) The administrator shall notify registered providers of any change in dollar amounts made pursuant to Subsection (6) and make that information available to the public.

Amended by Chapter 152, 2012 General Session



Section 133 - Administrative remedies.

(1) The administrator may enforce this chapter and rules adopted under this chapter by taking one or more of the following actions:

(a) ordering a provider, lead generator, person administering an account pursuant to Subsection 13-42-122(2), or director, employee, or other agent of a provider to cease and desist from any violations;

(b) ordering a provider, lead generator, person administering an account pursuant to Subsection 13-42-122(2), or person that has caused a violation to correct the violation, including making restitution of money or property to a person aggrieved by a violation;

(c) subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), imposing on a provider, lead generator, person administering an account pursuant to Subsection 13-42-122(2), or other person that violates or causes a violation an administrative fine not exceeding $10,000 for each violation;

(d) prosecuting a civil action to:

(i) enforce an order; or

(ii) obtain restitution or equitable relief, or both; or

(e) intervening in an action brought under Section 13-42-135.

(2) Subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), if a person violates or knowingly authorizes, directs, or aids in the violation of a final order issued under Subsection (1)(a) or (b), the administrator may impose an administrative fine not exceeding $20,000 for each violation.

(3) The administrator may maintain an action to enforce this chapter in any county.

(4) The administrator may recover the reasonable costs of enforcing the chapter under Subsections (1) through (3), including attorney fees based on the hours reasonably expended and the hourly rates for attorneys of comparable experience in the community.

(5) In determining the amount of an administrative fine to impose under Subsection (1) or (2), the administrator shall consider the seriousness of the violation, the good faith of the violator, any previous violations by the violator, the deleterious effect of the violation on the public, the net worth of the violator, and any other factor the administrator considers relevant to the determination of the administrative fine.

(6) All money received through administrative fines imposed under this chapter shall be deposited in the Consumer Protection Education and Training Fund created by Section 13-2-8.

Amended by Chapter 152, 2012 General Session



Section 134 - Suspension, revocation, or nonrenewal of registration.

(1) In this section, "insolvent" means:

(a) having generally ceased to pay debts in the ordinary course of business other than as a result of good-faith dispute;

(b) being unable to pay debts as they become due; or

(c) being insolvent within the meaning of the federal bankruptcy law, 11 U.S.C. Sec. 101 et seq.

(2) The administrator may suspend, revoke, or deny renewal of a provider's registration if:

(a) a fact or condition exists that, if it had existed when the registrant applied for registration as a provider, would have been a reason for denying registration;

(b) the provider has committed a material violation of this chapter or a rule or order of the administrator under this chapter;

(c) the provider is insolvent;

(d) the provider, an employee or affiliate of the provider, a lead generator for the provider, a person administering an account for the provider pursuant to Subsection 13-42-122(2), or a person to whom the provider has delegated its obligations under an agreement or this chapter has refused to permit the administrator to make an examination authorized by this chapter, failed to comply with Subsection 13-42-132(2)(b) no later than 15 days after request, or made a material misrepresentation or omission in complying with Subsection 13-42-132(2)(b); or

(e) the provider has not responded within a reasonable time and in an appropriate manner to communications from the administrator.

(3) If a provider becomes insolvent, the provider shall continue to provide debt-management services to an individual with whom the provider has an agreement until:

(a) with the administrator's approval, the provider transfers the agreement to another registered provider; or

(b) the provider returns to the individual all unexpended money that is under the provider's control.

(4) If a provider does not comply with Subsection 13-42-122(8) or if the administrator otherwise finds that the public health or safety or general welfare requires emergency action, the administrator may order a summary suspension of the provider's registration, effective on the date specified in the order.

(5) If the administrator suspends, revokes, or denies renewal of the registration of a provider, the administrator may seek a court order authorizing seizure of any or all of the money in a trust account required by Section 13-42-122, books, records, accounts, and other property of the provider which are located in this state.

(6) If the administrator suspends or revokes a provider's registration, the provider may appeal and request a hearing pursuant to Title 63G, Chapter 4, Administrative Procedures Act.

Amended by Chapter 152, 2012 General Session



Section 135 - Private enforcement.

(1) If an individual voids an agreement pursuant to Subsection 13-42-125(2), the individual may recover in a civil action all money paid or deposited by or on behalf of the individual pursuant to the agreement, except amounts paid to creditors, in addition to the recovery under Subsections (3)(c) and (d).

(2) If an individual voids an agreement pursuant to Subsection 13-42-125(1), the individual may recover in a civil action three times the total amount of the fees, charges, money, and payments made by the individual to the provider, in addition to the recovery under Subsection (3)(d).

(3) Subject to Subsection (4), an individual with respect to whom a provider or other person violates this chapter may recover in a civil action from the provider, the person, and any person that caused the violation:

(a) compensatory damages for injury, including noneconomic injury, caused by the violation;

(b) except as otherwise provided in Subsection (4) and subject to adjustment of the dollar amount pursuant to Subsection 13-42-132(6), with respect to a violation of Section 13-42-117, 13-42-119, 13-42-120, 13-42-121, 13-42-122, 13-42-123, 13-42-124, 13-42-126, or 13-42-127, or Subsection 13-42-128(1), (2), or (4), the greater of the amount recoverable under Subsection (3)(a) or $5,000;

(c) punitive damages; and

(d) reasonable attorney fees and costs.

(4) In a class action, except for a violation of Subsection 13-42-128(1)(f), the minimum damages provided in Subsection (3)(b) do not apply.

(5) A provider is not liable under this section for a violation of this chapter if the provider proves that the violation was not intentional and resulted from a good-faith error notwithstanding the maintenance of procedures reasonably adapted to avoid the error. An error of legal judgment with respect to a provider's obligations under this chapter is not a good-faith error. If, in connection with a violation, the provider has received more money than authorized by an agreement or this chapter, the defense provided by this Subsection (5) is not available unless the provider refunds the excess no later than two business days of learning of the violation.

(6) The administrator shall assist an individual in enforcing a judgment against the surety bond or other security provided under Section 13-42-113 or 13-42-114.

Amended by Chapter 152, 2012 General Session



Section 136 - Violation of Consumer Sales Practices Act.

If an act or practice of a provider violates both this chapter and Chapter 11, Utah Consumer Sales Practices Act, an individual may not recover under both for the same act or practice.

Enacted by Chapter 154, 2006 General Session



Section 137 - Statute of limitations.

(1) An action or proceeding brought pursuant to Subsection 13-42-133(1), (2), or (3) shall be commenced no later than four years after the conduct that is the basis of the administrator's complaint.

(2) An action brought pursuant to Section 13-42-135 shall be commenced no later than two years after the latest of:

(a) the individual's last transmission of money to a provider;

(b) the individual's last transmission of money to a creditor at the direction of the provider;

(c) the provider's last disbursement to a creditor of the individual;

(d) the provider's last accounting to the individual pursuant to Subsection 13-42-127(1);

(e) the date on which the individual discovered or reasonably should have discovered the facts giving rise to the individual's claim; or

(f) termination of actions or proceedings by the administrator with respect to a violation of the chapter.

(3) The period prescribed in Subsection (2)(e) is tolled during any period during which the provider or, if different, the defendant has materially and willfully misrepresented information required by this chapter to be disclosed to the individual, if the information so misrepresented is material to the establishment of the liability of the defendant under this chapter.

Amended by Chapter 152, 2012 General Session



Section 138 - Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Amended by Chapter 378, 2010 General Session



Section 139 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Sec. 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

Amended by Chapter 152, 2012 General Session



Section 140 - Transitional provisions -- Application to existing transactions.

(1) Transactions entered into before July 1, 2007 and the rights, duties, and interests resulting from them may be completed, terminated, or enforced as required or permitted by a law amended, repealed, or modified by this chapter as though the amendment, repeal, or modification had not occurred.

(2) (a) A person registered under Chapter 21, Credit Services Organizations Act, on June 30, 2007, that is required to be registered under this chapter on July 1, 2007, shall be considered to be registered under this chapter until the license in effect on June 30, 2007, expires.

(b) Notwithstanding Subsection (2)(a), except for the registration requirement, a person subject to this chapter shall comply with this chapter for any transaction entered into on or after July 1, 2007.

Enacted by Chapter 154, 2006 General Session



Section 141 - Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Enacted by Chapter 154, 2006 General Session






Article 43 - Property Rights Ombudsman Act

Section 101 - Title.

This chapter is known as the "Property Rights Ombudsman Act."

Enacted by Chapter 258, 2006 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Constitutional taking" or "taking" means a governmental action resulting in a taking of real property that requires compensation to the owner of the property under:

(a) the Fifth or Fourteenth Amendment of the Constitution of the United States; or

(b) Utah Constitution Article I, Section 22.

(2) "Takings and eminent domain law" means the provisions of the federal and state constitutions, the case law interpreting those provisions, and any relevant statutory provisions that:

(a) involve constitutional issues arising from the use or ownership of real property;

(b) require a governmental unit to compensate a real property owner for a constitutional taking; or

(c) provide for relocation assistance to those persons who are displaced by the use of eminent domain.

Enacted by Chapter 258, 2006 General Session



Section 201 - Office of the Property Rights Ombudsman.

(1) There is created an Office of the Property Rights Ombudsman in the Department of Commerce.

(2) The executive director of the Department of Commerce, with the concurrence of the Land Use and Eminent Domain Advisory Board created in Section 13-43-202, shall appoint attorneys with background or expertise in takings, eminent domain, and land use law to fill legal positions within the Office of the Property Rights Ombudsman.

(3) A person appointed under this section is an exempt employee.

(4) An attorney appointed under this section is an at-will employee who may be terminated without cause by:

(a) the executive director of the Department of Commerce; or

(b) an action of the land Use and Eminent Domain Advisory Board.

Enacted by Chapter 258, 2006 General Session



Section 202 - Land Use and Eminent Domain Advisory Board -- Appointment -- Compensation -- Duties.

(1) There is created the Land Use and Eminent Domain Advisory Board, within the Office of the Property Rights Ombudsman, consisting of the following seven members:

(a) one individual representing special service districts, nominated by the Utah Association of Special Districts;

(b) one individual representing municipal government, nominated by the Utah League of Cities and Towns;

(c) one individual representing county government, nominated by the Utah Association of Counties;

(d) one individual representing the residential construction industry, nominated by the Utah Home Builders Association;

(e) one individual representing the real estate industry, nominated by the Utah Association of Realtors;

(f) one individual representing the land development community, jointly nominated by the Utah Association of Realtors and the Home Builders Association of Utah; and

(g) one individual who:

(i) is a citizen with experience in land use issues;

(ii) does not hold public office; and

(iii) is not currently employed, nor has been employed in the previous 12 months, by any of the entities or industries listed in Subsections (1)(a) through (f).

(2) After receiving nominations, the governor shall appoint members to the board.

(3) The term of office of each member is four years, except that the governor shall appoint three of the members of the board to an initial two-year term.

(4) Each mid-term vacancy shall be filled for the unexpired term in the same manner as an appointment under Subsections (1) and (2).

(5) (a) Board members shall elect a chair from their number and establish rules for the organization and operation of the board.

(b) Five members of the board constitute a quorum for the conduct of the board's business.

(c) The affirmative vote of five members is required to constitute the decision of the board on any matter.

(6) A member may not receive compensation or benefits for the member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(7) A member need not give a bond for the performance of official duties.

(8) The Office of the Property Rights Ombudsman shall provide staff to the board.

(9) The board shall:

(a) receive reports from the Office of the Property Rights Ombudsman that are requested by the board;

(b) establish rules of conduct and performance for the Office of the Property Rights Ombudsman;

(c) receive donations or contributions from any source for the Office of the Property Rights Ombudsman's benefit;

(d) subject to any restriction placed on a donation or contribution received under Subsection (9)(c), authorize the expenditure of donations or contributions for the Office of the Property Rights Ombudsman's benefit;

(e) receive budget recommendations from the Office of the Property Rights Ombudsman; and

(f) revise budget recommendations received under Subsection (9)(e).

(10) The board shall maintain a resource list of qualified arbitrators and mediators who may be appointed under Section 13-43-204 and qualified persons who may be appointed to render advisory opinions under Section 13-43-205.

Amended by Chapter 286, 2010 General Session



Section 203 - Office of the Property Rights Ombudsman -- Duties.

(1) (a) The Office of the Property Rights Ombudsman shall:

(i) develop and maintain expertise in and understanding of takings, eminent domain, and land use law;

(ii) clearly identify the specific information that is prepared for distribution to property owners whose land is being acquired under the provisions of Section 78B-6-505;

(iii) assist state agencies and local governments in developing the guidelines required by Title 63L, Chapter 4, Constitutional Taking Issues;

(iv) at the request of a state agency or local government, assist the state agency or local government, in analyzing actions with potential takings implications or other land use issues;

(v) advise real property owners who:

(A) have a legitimate potential or actual takings claim against a state or local government entity or have questions about takings, eminent domain, and land use law; or

(B) own a parcel of property that is landlocked, as to the owner's rights and options with respect to obtaining access to a public street;

(vi) identify state or local government actions that have potential takings implications and, if appropriate, advise those state or local government entities about those implications; and

(vii) provide information to private citizens, civic groups, government entities, and other interested parties about takings, eminent domain, and land use law and their rights, including a right to just compensation, and responsibilities under the takings, eminent domain, or land use laws through seminars and publications, and by other appropriate means.

(b) The Office of the Property Rights Ombudsman shall:

(i) provide the information described in Section 78B-6-505 on its website in a form that is easily accessible; and

(ii) ensure that the information is current.

(2) The Office of the Property Rights Ombudsman may not represent private property owners, state agencies, or local governments in court or in adjudicative proceedings under Title 63G, Chapter 4, Administrative Procedures Act.

(3) No member of the Office of the Property Rights Ombudsman nor a neutral third party rendering an advisory opinion under Section 13-43-205 or 13-43-206, may be compelled to testify in a civil action filed concerning the subject matter of any review, mediation, or arbitration by, or arranged through, the office.

(4) (a) Except as provided in Subsection (4)(b), evidence of a review by the Office of the Property Rights Ombudsman and the opinions, writings, findings, and determinations of the Office of the Property Rights Ombudsman are not admissible as evidence in a judicial action.

(b) Subsection (4)(a) does not apply to:

(i) actions brought under authority of Title 78A, Chapter 8, Small Claims Courts;

(ii) a judicial confirmation or review of the arbitration itself as authorized in Title 78B, Chapter 11, Utah Uniform Arbitration Act;

(iii) actions for de novo review of an arbitration award or issue brought under the authority of Subsection 13-43-204(3)(a)(i); or

(iv) advisory opinions provided for in Sections 13-43-205 and 13-43-206.

Amended by Chapter 327, 2013 General Session



Section 204 - Office of the Property Rights Ombudsman -- Arbitration or mediation of disputes.

(1) If requested by the private property owner and if otherwise appropriate, the Office of the Property Rights Ombudsman shall mediate, or conduct or arrange arbitration for, a dispute between the owner and a government entity:

(a) involving taking or eminent domain issues;

(b) involved in an action for eminent domain under Title 78B, Chapter 6, Part 5, Eminent Domain; or

(c) involving relocation assistance under Title 57, Chapter 12, Utah Relocation Assistance Act.

(2) If arbitration or mediation is requested by a private property owner under this section, Section 57-12-14 or 78B-6-522, and arranged by the Office of the Property Rights Ombudsman, the government entity or condemning entity shall participate in the mediation or arbitration as if the matter were ordered to mediation or arbitration by a court.

(3) (a) (i) In conducting or arranging for arbitration under Subsection (1), the Office of the Property Rights Ombudsman shall follow the procedures and requirements of Title 78B, Chapter 11, Utah Uniform Arbitration Act.

(ii) In applying Title 78B, Chapter 11, Utah Uniform Arbitration Act, the arbitrator and parties shall treat the matter as if:

(A) it were ordered to arbitration by a court; and

(B) the Office of the Property Rights Ombudsman or other arbitrator chosen as provided for in this section was appointed as arbitrator by the court.

(iii) For the purpose of an arbitration conducted under this section, if the dispute to be arbitrated is not already the subject of legal action, the district court having jurisdiction over the county where the private property involved in the dispute is located is the court referred to in Title 78B, Chapter 11, Utah Uniform Arbitration Act.

(iv) An arbitration award under this chapter may not be vacated under the provisions of Subsection 78B-11-124(1)(e) because of the lack of an arbitration agreement between the parties.

(b) The Office of the Property Rights Ombudsman shall issue a written statement declining to arbitrate or to appoint an arbitrator when, in the opinion of the Office of the Property Rights Ombudsman:

(i) the issues are not ripe for review;

(ii) assuming the alleged facts are true, no cause of action exists under United States or Utah law;

(iii) all issues raised are beyond the scope of the Office of the Property Rights Ombudsman's statutory duty to review; or

(iv) the arbitration is otherwise not appropriate.

(c) (i) The Office of the Property Rights Ombudsman shall appoint another person to arbitrate a dispute when:

(A) either party objects to the Office of the Property Rights Ombudsman serving as the arbitrator and agrees to pay for the services of another arbitrator;

(B) the Office of the Property Rights Ombudsman declines to arbitrate the dispute for a reason other than those stated in Subsection (3)(b) and one or both parties are willing to pay for the services of another arbitrator; or

(C) the Office of the Property Rights Ombudsman determines that it is appropriate to appoint another person to arbitrate the dispute with no charge to the parties for the services of the appointed arbitrator.

(ii) In appointing another person to arbitrate a dispute, the Office of the Property Rights Ombudsman shall appoint an arbitrator who is agreeable to:

(A) both parties; or

(B) the Office of the Property Rights Ombudsman and the party paying for the arbitrator.

(iii) The Office of the Property Rights Ombudsman may, on its own initiative or upon agreement of both parties, appoint a panel of arbitrators to conduct the arbitration.

(iv) The Department of Commerce may pay an arbitrator per diem and reimburse expenses incurred in the performance of the arbitrator's duties at the rates established by the Division of Finance under Sections 63A-3-106 and 63A-3-107.

(d) In arbitrating a dispute, the arbitrator shall apply the relevant statutes, case law, regulations, and rules of Utah and the United States in conducting the arbitration and in determining the award.

(e) The property owner and government entity may agree in advance of arbitration that the arbitration is binding and that no de novo review may occur.

(f) Arbitration by or through the Office of the Property Rights Ombudsman is not necessary before bringing legal action to adjudicate any claim.

(g) The lack of arbitration by or through the Office of the Property Rights Ombudsman does not constitute, and may not be interpreted as constituting, a failure to exhaust available administrative remedies or as a bar to bringing legal action.

(h) Arbitration under this section is not subject to Title 63G, Chapter 4, Administrative Procedures Act, or Title 78B, Chapter 6, Part 2, Alternative Dispute Resolution Act.

(i) Within 30 days after an arbitrator issues a final award, and except as provided in Subsection (3)(e), any party may submit the dispute, the award, or any issue upon which the award is based, to the district court for review by trial de novo.

(4) The filing with the Office of the Property Rights Ombudsman of a request for mediation or arbitration of a constitutional taking issue does not stay any county or municipal land use decision, including the decision of a board of adjustment.

(5) Members of the Office of the Property Rights Ombudsman may not be compelled to testify in a civil action filed concerning the subject matter of any review, mediation, or arbitration by the Office of the Property Rights Ombudsman.

Amended by Chapter 385, 2011 General Session



Section 205 - Advisory opinion.

A local government, private entity, or a potentially aggrieved person may, in accordance with Section 13-43-206, request a written advisory opinion:

(1) from a neutral third party to determine compliance with:

(a) Section 10-9a-505.5 and Sections 10-9a-507 through 10-9a-511;

(b) Section 17-27a-505.5 and Sections 17-27a-506 through 17-27a-510; and

(c) Title 11, Chapter 36a, Impact Fees Act; and

(2) (a) at any time before a final decision on a land use application by a local appeal authority under Title 11, Chapter 36a, Impact Fees Act, or Section 10-9a-708 or 17-27a-708;

(b) at any time before the deadline for filing an appeal with the district court under Title 11, Chapter 36a, Impact Fees Act, or Section 10-9a-801 or 17-27a-801, if no local appeal authority is designated to hear the issue that is the subject of the request for an advisory opinion; or

(c) at any time prior to the enactment of an impact fee, if the request for an advisory opinion is a request to review and comment on a proposed impact fee facilities plan or a proposed impact fee analysis as defined in Section 11-36a-102.

Amended by Chapter 200, 2013 General Session



Section 206 - Advisory opinion -- Process.

(1) A request for an advisory opinion under Section 13-43-205 shall be:

(a) filed with the Office of the Property Rights Ombudsman; and

(b) accompanied by a filing fee of $150.

(2) The Office of the Property Rights Ombudsman may establish policies providing for partial fee waivers for a person who is financially unable to pay the entire fee.

(3) A person requesting an advisory opinion need not exhaust administrative remedies, including remedies described under Section 10-9a-801 or 17-27a-801, before requesting an advisory opinion.

(4) The Office of the Property Rights Ombudsman shall:

(a) deliver notice of the request to opposing parties indicated in the request;

(b) inquire of all parties if there are other necessary parties to the dispute; and

(c) deliver notice to all necessary parties.

(5) If a governmental entity is an opposing party, the Office of the Property Rights Ombudsman shall deliver the request in the manner provided for in Section 63G-7-401.

(6) (a) The Office of the Property Rights Ombudsman shall promptly determine if the parties can agree to a neutral third party to issue an advisory opinion.

(b) If no agreement can be reached within four business days after notice is delivered pursuant to Subsections (4) and (5), the Office of the Property Rights Ombudsman shall appoint a neutral third party to issue an advisory opinion.

(7) All parties that are the subject of the request for advisory opinion shall:

(a) share equally in the cost of the advisory opinion; and

(b) provide financial assurance for payment that the neutral third party requires.

(8) The neutral third party shall comply with the provisions of Section 78B-11-109, and shall promptly:

(a) seek a response from all necessary parties to the issues raised in the request for advisory opinion;

(b) investigate and consider all responses; and

(c) issue a written advisory opinion within 15 business days after the appointment of the neutral third party under Subsection (6)(b), unless:

(i) the parties agree to extend the deadline; or

(ii) the neutral third party determines that the matter is complex and requires additional time to render an opinion, which may not exceed 30 calendar days.

(9) An advisory opinion shall include a statement of the facts and law supporting the opinion's conclusions.

(10) (a) Copies of any advisory opinion issued by the Office of the Property Rights Ombudsman shall be delivered as soon as practicable to all necessary parties.

(b) A copy of the advisory opinion shall be delivered to the government entity in the manner provided for in Section 63G-7-401.

(11) An advisory opinion issued by the Office of the Property Rights Ombudsman is not binding on any party to, nor admissible as evidence in, a dispute involving land use law except as provided in Subsection (12).

(12) (a) Subject to Subsection (12)(d), if the same issue that is the subject of an advisory opinion is listed as a cause of action in litigation, and that cause of action is litigated on the same facts and circumstances and is resolved consistent with the advisory opinion:

(i) the substantially prevailing party on that cause of action:

(A) may collect reasonable attorney fees and court costs pertaining to the development of that cause of action from the date of the delivery of the advisory opinion to the date of the court's resolution; and

(B) shall be refunded an impact fee held to be in violation of Title 11, Chapter 36a, Impact Fees Act, based on the difference between the impact fee paid and what the impact fee should have been if the government entity had correctly calculated the impact fee; and

(ii) in accordance with Subsection (12)(b), a government entity shall refund an impact fee held to be in violation of Title 11, Chapter 36a, Impact Fees Act, to the person who was in record title of the property on the day on which the impact fee for the property was paid if:

(A) the impact fee was paid on or after the day on which the advisory opinion on the impact fee was issued but before the day on which the final court ruling on the impact fee is issued; and

(B) the person described in Subsection (12)(a)(ii) requests the impact fee refund from the government entity within 30 days after the day on which the court issued the final ruling on the impact fee.

(b) A government entity subject to Subsection (12)(a)(ii) shall refund the impact fee based on the difference between the impact fee paid and what the impact fee should have been if the government entity had correctly calculated the impact fee.

(c) Nothing in this Subsection (12) is intended to create any new cause of action under land use law.

(d) Subsection (12)(a) does not apply unless the resolution described in Subsection (12)(a) is final.

(13) Unless filed by the local government, a request for an advisory opinion under Section 13-43-205 does not stay the progress of a land use application, or the effect of a land use decision.

Amended by Chapter 47, 2011 General Session






Article 44 - Protection of Personal Information Act

Section 101 - Title.

This chapter is known as the "Protection of Personal Information Act."

Amended by Chapter 61, 2009 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Breach of system security" means an unauthorized acquisition of computerized data maintained by a person that compromises the security, confidentiality, or integrity of personal information.

(b) "Breach of system security" does not include the acquisition of personal information by an employee or agent of the person possessing unencrypted computerized data unless the personal information is used for an unlawful purpose or disclosed in an unauthorized manner.

(2) "Consumer" means a natural person.

(3) (a) "Personal information" means a person's first name or first initial and last name, combined with any one or more of the following data elements relating to that person when either the name or date element is unencrypted or not protected by another method that renders the data unreadable or unusable:

(i) Social Security number;

(ii) (A) financial account number, or credit or debit card number; and

(B) any required security code, access code, or password that would permit access to the person's account; or

(iii) driver license number or state identification card number.

(b) "Personal information" does not include information regardless of its source, contained in federal, state, or local government records or in widely distributed media that are lawfully made available to the general public.

(4) "Record" includes materials maintained in any form, including paper and electronic.

Enacted by Chapter 343, 2006 General Session



Section 201 - Protection of personal information.

(1) Any person who conducts business in the state and maintains personal information shall implement and maintain reasonable procedures to:

(a) prevent unlawful use or disclosure of personal information collected or maintained in the regular course of business; and

(b) destroy, or arrange for the destruction of, records containing personal information that are not to be retained by the person.

(2) The destruction of records under Subsection (1)(b) shall be by:

(a) shredding;

(b) erasing; or

(c) otherwise modifying the personal information to make the information indecipherable.

(3) This section does not apply to a financial institution as defined by 15 U.S.C. Section 6809.

Enacted by Chapter 343, 2006 General Session



Section 202 - Personal information -- Disclosure of system security breach.

(1) (a) A person who owns or licenses computerized data that includes personal information concerning a Utah resident shall, when the person becomes aware of a breach of system security, conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused for identity theft or fraud purposes.

(b) If an investigation under Subsection (1)(a) reveals that the misuse of personal information for identity theft or fraud purposes has occurred, or is reasonably likely to occur, the person shall provide notification to each affected Utah resident.

(2) A person required to provide notification under Subsection (1) shall provide the notification in the most expedient time possible without unreasonable delay:

(a) considering legitimate investigative needs of law enforcement, as provided in Subsection (4)(a);

(b) after determining the scope of the breach of system security; and

(c) after restoring the reasonable integrity of the system.

(3) (a) A person who maintains computerized data that includes personal information that the person does not own or license shall notify and cooperate with the owner or licensee of the information of any breach of system security immediately following the person's discovery of the breach if misuse of the personal information occurs or is reasonably likely to occur.

(b) Cooperation under Subsection (3)(a) includes sharing information relevant to the breach with the owner or licensee of the information.

(4) (a) Notwithstanding Subsection (2), a person may delay providing notification under Subsection (1) at the request of a law enforcement agency that determines that notification may impede a criminal investigation.

(b) A person who delays providing notification under Subsection (4)(a) shall provide notification in good faith without unreasonable delay in the most expedient time possible after the law enforcement agency informs the person that notification will no longer impede the criminal investigation.

(5) (a) A notification required by this section may be provided:

(i) in writing by first-class mail to the most recent address the person has for the resident;

(ii) electronically, if the person's primary method of communication with the resident is by electronic means, or if provided in accordance with the consumer disclosure provisions of 15 U.S.C. Section 7001;

(iii) by telephone, including through the use of automatic dialing technology not prohibited by other law; or

(iv) by publishing notice of the breach of system security:

(A) in a newspaper of general circulation; and

(B) as required in Section 45-1-101.

(b) If a person maintains the person's own notification procedures as part of an information security policy for the treatment of personal information the person is considered to be in compliance with this chapter's notification requirements if the procedures are otherwise consistent with this chapter's timing requirements and the person notifies each affected Utah resident in accordance with the person's information security policy in the event of a breach.

(c) A person who is regulated by state or federal law and maintains procedures for a breach of system security under applicable law established by the primary state or federal regulator is considered to be in compliance with this part if the person notifies each affected Utah resident in accordance with the other applicable law in the event of a breach.

(6) A waiver of this section is contrary to public policy and is void and unenforceable.

Amended by Chapter 388, 2009 General Session



Section 301 - Enforcement.

(1) The attorney general may enforce this chapter's provisions.

(2) (a) Nothing in this chapter creates a private right of action.

(b) Nothing in this chapter affects any private right of action existing under other law, including contract or tort.

(3) A person who violates this chapter's provisions is subject to a civil fine of:

(a) no greater than $2,500 for a violation or series of violations concerning a specific consumer; and

(b) no greater than $100,000 in the aggregate for related violations concerning more than one consumer.

(4) In addition to the penalties provided in Subsection (3), the attorney general may seek injunctive relief to prevent future violations of this chapter in:

(a) the district court located in Salt Lake City; or

(b) the district court for the district in which resides a consumer who is affected by the violation.

(5) In enforcing this chapter, the attorney general may:

(a) investigate the actions of any person alleged to violate Section 13-44-201 or 13-44-202;

(b) subpoena a witness;

(c) subpoena a document or other evidence;

(d) require the production of books, papers, contracts, records, or other information relevant to an investigation; and

(e) conduct an adjudication in accordance with Title 63G, Chapter 4, Administrative Procedures Act, to enforce a civil provision under this chapter.

(6) A subpoena issued under Subsection (5) may be served by certified mail.

(7) A person's failure to respond to a request or subpoena from the attorney general under Subsection (5)(b), (c), or (d) is a violation of this chapter.

(8) (a) The attorney general may inspect and copy all records related to the business conducted by the person alleged to have violated this chapter, including records located outside the state.

(b) For records located outside of the state, the person who is found to have violated this chapter shall pay the attorney general's expenses to inspect the records, including travel costs.

(c) Upon notification from the attorney general of the attorney general's intent to inspect records located outside of the state, the person who is found to have violated this chapter shall pay the attorney general $500, or a higher amount if $500 is estimated to be insufficient, to cover the attorney general's expenses to inspect the records.

(d) The attorney general shall deposit any amounts received under this Subsection (8) in the Attorney General Litigation Fund established in Section 76-10-3114.

(e) To the extent an amount paid to the attorney general by a person who is found to have violated this chapter is not expended by the attorney general, the amount shall be refunded to the person who is found to have violated this chapter.

(f) The Division of Corporations and Commercial Code or any other relevant entity shall revoke any authorization to do business in this state of a person who fails to pay any amount required under this Subsection (8).

Amended by Chapter 187, 2013 General Session






Article 45 - Consumer Credit Protection Act

Section 101 - Title.

This chapter is known as the "Consumer Credit Protection Act."

Enacted by Chapter 344, 2006 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Consumer" means a natural person.

(2) "Consumer reporting agency" means a person who, for fees, dues, or on a cooperative basis, regularly engages in whole or in part in the practice of assembling or evaluating information concerning a consumer's credit or other information for the purpose of furnishing a credit report to another person.

(3) "Credit report" means a consumer report, as defined in 15 U.S.C. Sec. 1681a, that is used or collected in whole or part for the purpose of serving as a factor in establishing a consumer's eligibility for credit for personal, family, or household purposes.

(4) "Normal business hours" means Sunday through Saturday, between the hours of 6:00 a.m. and 9:30 p.m., Mountain Standard or Mountain Daylight Time.

(5) (a) "Personal information" means personally identifiable financial information:

(i) provided by a consumer to another person;

(ii) resulting from any transaction with the consumer or any service performed for the consumer; or

(iii) otherwise obtained by another person.

(b) "Personal information" does not include:

(i) publicly available information, as that term is defined by the regulations prescribed under 15 U.S.C. Sec. 6804; or

(ii) any list, description, or other grouping of consumers, and publicly available information pertaining to the consumers, that is derived without using any nonpublic personal information.

(c) Notwithstanding Subsection (5)(b), "personal information" includes any list, description, or other grouping of consumers, and publicly available information pertaining to the consumers, that is derived using any nonpublic personal information other than publicly available information.

(6) "Proper identification" has the same meaning as in 15 U.S.C. Sec. 1681h(a)(1), and includes:

(a) the consumer's full name, including first, last, and middle names and any suffix;

(b) any name the consumer previously used;

(c) the consumer's current and recent full addresses, including street address, any apartment number, city, state, and ZIP code;

(d) the consumer's social security number; and

(e) the consumer's date of birth.

(7) "Security freeze" means a prohibition, consistent with Section 13-45-201, on a consumer reporting agency's furnishing of a consumer's credit report to a third party intending to use the credit report to determine the consumer's eligibility for credit.

Enacted by Chapter 344, 2006 General Session



Section 201 - Security freeze.

(1) A consumer may place a security freeze on the consumer's credit report by:

(a) making a request to a consumer reporting agency in writing by certified mail;

(b) providing proper identification; and

(c) paying the fee required by the consumer reporting agency in accordance with Section 13-45-204.

(2) If a security freeze is in place, a consumer reporting agency may not release a consumer's credit report, or information from the credit report, to a third party that intends to use the information to determine a consumer's eligibility for credit without prior authorization from the consumer.

(3) (a) Notwithstanding Subsection (2), a consumer reporting agency may communicate to a third party requesting a consumer's credit report that a security freeze is in effect on the consumer's credit report.

(b) If a third party requesting a consumer's credit report in connection with the consumer's application for credit is notified of the existence of a security freeze under Subsection (3)(a), the third party may treat the consumer's application as incomplete.

(4) Upon receiving a request from a consumer under Subsection (1), the consumer reporting agency shall:

(a) place a security freeze on the consumer's credit report within five business days after receiving the consumer's request;

(b) send a written confirmation of the security freeze to the consumer within 10 business days after placing the security freeze; and

(c) provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorizations for removal or temporary removal of the security freeze under Section 13-45-202.

(5) A consumer reporting agency shall require proper identification of the consumer requesting to place, remove, or temporarily remove a security freeze.

(6) (a) A consumer reporting agency shall develop a contact method to receive and process a consumer's request to place, remove, or temporarily remove a security freeze.

(b) A contact method under Subsection (6)(a) shall include:

(i) a postal address;

(ii) an electronic contact method chosen by the consumer reporting agency, which may include the use of fax, Internet, or other electronic means; and

(iii) the use of telephone in a manner that is consistent with any federal requirements placed on the consumer reporting agency.

(7) A security freeze placed under this section may be removed only in accordance with Section 13-45-202.

Enacted by Chapter 344, 2006 General Session



Section 202 - Removal of security freeze -- Requirements and timing.

(1) A consumer reporting agency may remove a security freeze from a consumer's credit report only if:

(a) (i) the consumer reporting agency receives the consumer's request through a contact method established and required in accordance with Subsection 13-45-201(6); and

(ii) the consumer reporting agency receives the consumer's proper identification and:

(A) other information sufficient to identify the consumer; or

(B) the consumer provides the consumer's personal identification number or password; or

(b) the consumer makes a material misrepresentation of fact in connection with the placement of the security freeze and the consumer reporting agency notifies the consumer in writing before removing the security freeze.

(2) (a) A consumer reporting agency shall temporarily remove a security freeze upon receipt of:

(i) the consumer's request through the contact method established by the consumer reporting agency in accordance with Subsection 13-45-201(6);

(ii) the consumer's proper identification and:

(A) other information sufficient to identify the consumer; or

(B) personal identification number or password;

(iii) a specific designation of the period of time for which the security freeze is to be removed; and

(iv) the consumer reporting agency receives the payment of any fee required under Section 13-45-204.

(b) A consumer reporting agency shall remove a security freeze from a consumer's credit report within:

(i) three business days after the business day on which the consumer's written request to remove the security freeze is received by the consumer reporting agency at the postal address chosen by the consumer reporting agency in accordance with Subsection 13-45-201(6); or

(ii) 15 minutes after the consumer's request is received by the consumer reporting agency through the electronic contact method chosen by the consumer reporting agency in accordance with Subsection 13-45-201(6), or the use of telephone, during normal business hours and includes the consumer's proper identification and correct personal identification number or password.

(3) A consumer reporting agency need not remove a security freeze within the time provided in Subsection (2)(b)(ii) if:

(a) the consumer fails to meet the requirements of Subsection 13-45-202(1); or

(b) the consumer reporting agency's ability to remove the security freeze within 15 minutes is prevented by:

(i) an act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomena;

(ii) unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence;

(iii) operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption;

(iv) governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives;

(v) regularly scheduled maintenance, during other than normal business hours, of, or updates to, the consumer reporting agency's systems;

(vi) commercially reasonable maintenance of, or repair to, the consumer reporting agency's systems that is unexpected or unscheduled; or

(vii) receipt of a removal request outside of normal business hours.

Enacted by Chapter 344, 2006 General Session



Section 203 - Exceptions.

(1) Notwithstanding Section 13-45-201, a consumer reporting agency may furnish a consumer's credit report to a third party if:

(a) (i) the purpose of the credit report is to:

(A) use the credit report for purposes permitted under 15 U.S.C. Sec. 1681b(c); or

(B) review the consumer's account with the third party, including for account maintenance or monitoring, credit line increases, or other upgrades or enhancements; or

(C) collect on a financial obligation owed by the consumer to the third party requesting the credit report; or

(ii) (A) the purpose of the credit report is to:

(I) review the consumer's account with another person; or

(II) collect on a financial obligation owed by the consumer to another person; and

(B) use the credit report for purposes permitted under 15 U.S.C. Sec. 1681b(c); or

(b) the third party requesting the credit report is a subsidiary, affiliate, agent, assignee, or prospective assignee of the person holding the consumer's account or to whom the consumer owes a financial obligation.

(2) (a) The consumer's request for a security freeze does not prohibit the consumer reporting agency from disclosing the consumer's credit report for other than credit related purposes consistent with the definition of credit report found in Section 13-45-102.

(b) The following list identifies the types of credit report disclosures by consumer reporting agencies to third parties that are not prohibited by a security freeze:

(i) the third party does not use the credit report for the purpose of serving as a factor in establishing a consumer's eligibility for credit;

(ii) the third party is acting under a court order, warrant, or subpoena requiring release of the credit report;

(iii) the third party is a child support agency, or its agent or assignee, acting under Part D, Title IV of the Social Security Act or a similar state law;

(iv) the federal Department of Health and Human Services or a similar state agency, or its agent or assignee, investigating Medicare or Medicaid fraud;

(v) (A) the purpose of the credit report is to investigate or collect delinquent taxes, assessments, or unpaid court orders; and

(B) the third party is:

(I) the federal Internal Revenue Service;

(II) a state taxing authority;

(III) the Department of Motor Vehicles;

(IV) a county, municipality, or other entity with taxing authority;

(V) a federal, state, or local law enforcement agency; or

(VI) the agent or assignee of any entity listed in Subsections (1)(b) and (2)(b)(v)(B);

(vi) the third party is administering a credit file monitoring subscription to which the consumer has subscribed; or

(vii) the third party requests the credit report for the sole purpose of providing the consumer with a copy of the consumer's credit report or credit score upon the consumer's request.

(3) Section 13-45-201 does not apply to:

(a) a consumer reporting agency, the sole purpose of which is to resell credit information by assembling and merging information contained in the database of another consumer reporting agency and that does not maintain a permanent database of credit information from which a consumer's credit report is produced;

(b) a check services or fraud prevention services company that issues:

(i) reports on incidents of fraud; or

(ii) authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment; or

(c) a deposit account information service company that issues reports concerning account closures based on fraud, substantial overdrafts, automated teller machine abuse, or similar information concerning a consumer to a requesting financial institution for the purpose of evaluating a consumer's request to create a deposit account.

(4) Nothing in this chapter prohibits a person from obtaining, aggregating, or using information lawfully obtained from public records in a manner that does not otherwise violate this chapter.

Enacted by Chapter 344, 2006 General Session



Section 204 - Fees for security freeze.

(1) Except as provided in Subsection (2), a consumer reporting agency may charge a reasonable fee to a consumer for placing and temporarily removing a security freeze.

(2) A consumer reporting agency may not charge a fee for placing or removing a security freeze if:

(a) the consumer is a victim of identity fraud under Section 76-6-1102; and

(b) the consumer provides the consumer reporting agency with a valid copy of a police report or police case number documenting the identity fraud.

Enacted by Chapter 344, 2006 General Session



Section 205 - Changes to information in a credit report subject to a security freeze.

(1) If a credit report is subject to a security freeze, a consumer reporting agency shall notify the consumer who is the subject of the credit report within 30 days if the consumer reporting agency changes the consumer's:

(a) name;

(b) date of birth;

(c) Social Security number; or

(d) address.

(2) (a) Notwithstanding Subsection (1), a consumer reporting agency may make technical modifications to information in a credit report that is subject to a security freeze without providing notification to the consumer.

(b) Technical modifications under Subsection (2)(a) include:

(i) the addition or subtraction of abbreviations to names and addresses; and

(ii) transpositions or corrections of incorrect numbering or spelling.

(3) When providing notice of a change of address under Subsection (1), the consumer reporting agency shall provide notice to the consumer at both the new address and the former address.

Enacted by Chapter 344, 2006 General Session



Section 301 - Protection of personal information.

(1) Except as allowed by other law, a person may not display a Social Security number in a manner or location that is likely to be open to public view.

(2) The state, or a branch, agency, or political subdivision of the state, may not employ or contract for the employment of an inmate in any Department of Corrections facility or county jail in any capacity that would allow any inmate access to any other person's personal information.

Enacted by Chapter 344, 2006 General Session



Section 401 - Enforcement.

(1) The attorney general may enforce this chapter's provisions.

(2) A person who violates this chapter's provisions is subject to a civil fine of:

(a) no greater than $2,500 for a violation or series of violations concerning a specific consumer; and

(b) no greater than $100,000 in the aggregate for related violations concerning more than one consumer.

(3) In addition to the penalties provided in Subsection (2), the attorney general may seek injunctive relief to prevent future violations of this chapter in:

(a) the district court located in Salt Lake City; or

(b) the district court for the district in which resides a consumer who is the subject of a credit report on which a violation occurs.

Enacted by Chapter 344, 2006 General Session






Article 48 - Motor Vehicle Rental Company Disclosure Act

Section 101 - Title.

This chapter is known as the "Motor Vehicle Rental Company Disclosure Act."

Enacted by Chapter 357, 2011 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Motor vehicle license cost recovery fee" means a fee or charge that may be separately stated and charged on the short-term motor vehicle lease or rental contract in a motor vehicle lease or rental transaction originating in this state to recover the costs incurred by a motor vehicle rental company to license, title, register, obtain license plates for, and inspect rental motor vehicles.

(2) "Motor vehicle rental company" means any person or organization in the business of renting motor vehicles to the public.

Enacted by Chapter 357, 2011 General Session



Section 103 - Motor vehicle rental company -- Fee disclosure and collection requirements.

(1) A motor vehicle rental company may include separately stated surcharges, fees, or charges in a rental agreement, including:

(a) motor vehicle license cost recovery fees;

(b) airport access fees;

(c) airport concession fees; and

(d) all applicable taxes.

(2) If a motor vehicle rental company includes a motor vehicle license cost recovery fee as a separately stated charge in a rental transaction, the amount of the fee shall represent the motor vehicle rental company's good-faith estimate of the motor vehicle rental company's daily charge as calculated by the motor vehicle rental company to recover its actual total annual motor vehicle titling, registration, obtaining license plates, and motor vehicle inspection and emission costs.

(3) If the total amount of the motor vehicle license cost recovery fees collected by a motor vehicle rental company under this section in any calendar year exceeds the motor vehicle rental company's actual costs to license, title, register, and obtain license plates for the motor vehicles and have the motor vehicles pass inspections and emissions for that calendar year, the motor vehicle rental company shall retain the excess amount and adjust the estimated average per motor vehicle license cost recovery fee for the following calendar year by the corresponding amount.

Enacted by Chapter 357, 2011 General Session






Article 49 - Immigration Consultants Registration Act

Section 101 - Title.

This chapter is known as the "Immigration Consultants Registration Act."

Enacted by Chapter 375, 2012 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Client" means a person who receives services from or enters into an agreement to receive services from an immigration consultant.

(2) "Compensation" means anything of economic value that is paid, loaned, granted, given, donated, or transferred to a person for or in consideration of:

(a) services;

(b) personal or real property; or

(c) another thing of value.

(3) "Department" means the Department of Commerce.

(4) "Division" means the Division of Consumer Protection in the department.

(5) "Immigration consultant" means a person who provides nonlegal assistance or advice on an immigration matter including:

(a) completing a document provided by a federal or state agency, but not advising a person as to the person's answers on the document;

(b) translating a person's answer to a question posed in a document provided by a federal or state agency;

(c) securing for a person supporting documents, such as a birth certificate, that may be necessary to complete a document provided by a federal or state agency;

(d) submitting a completed document on a person's behalf and at the person's request to the United States Citizenship and Immigration Services; or

(e) for valuable consideration, referring a person to a person who could undertake legal representation activities in an immigration matter.

(6) "Immigration matter" means a proceeding, filing, or action affecting the immigration or citizenship status of a person that arises under:

(a) immigration and naturalization law;

(b) executive order or presidential proclamation; or

(c) action of the United States Citizenship and Immigration Services, the United States Department of State, or the United States Department of Labor.

Amended by Chapter 124, 2013 General Session



Section 201 - Requirement to be registered as an immigration consultant -- Exemptions.

(1) (a) Except as provided in Subsection (1)(b), a person may not engage in an activity of an immigration consultant for compensation unless the person is registered under this chapter.

(b) Subsection (1)(a) does not apply to a person authorized:

(i) to practice law in this state; or

(ii) by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(2) An immigration consultant may only offer nonlegal assistance or advice in an immigration matter.

Enacted by Chapter 375, 2012 General Session



Section 202 - Application for registration.

(1) To register as an immigration consultant a person shall:

(a) submit an annual application in a form prescribed by the division;

(b) pay an annual registration fee determined by the department in accordance with Section 63J-1-504, which includes the costs of the criminal background check required under Subsection (1)(e);

(c) have good moral character in that the applicant has not been convicted of:

(i) a felony; or

(ii) within the last 10 years, a misdemeanor involving theft, fraud, or dishonesty;

(d) submit fingerprint cards in a form acceptable to the division at the time the application is filed; and

(e) consent to a fingerprint background check by the Utah Bureau of Criminal Identification regarding the application.

(2) The division shall register a person who qualifies under this chapter as an immigration consultant.

Amended by Chapter 124, 2013 General Session



Section 203 - Requirement to submit to criminal background check.

(1) The division shall require an applicant for registration as an immigration consultant to:

(a) submit a fingerprint card in a form acceptable to the division; and

(b) consent to a fingerprint criminal background check by the Utah Bureau of Criminal Identification.

(2) (a) The division shall obtain information from a criminal history record maintained by the Utah Bureau of Criminal Identification pursuant to Title 53, Chapter 10, Part 2, Bureau of Criminal Identification.

(b) The information obtained under Subsection (2)(b) may only be used by the division to determine whether an applicant for registration as an immigration consultant meets the requirements of Subsection 13-49-202(1)(c).

Enacted by Chapter 375, 2012 General Session



Section 204 - Bonds -- Exemption -- Statements dependent on posting bond.

(1) Except as provided in Subsection (6), an immigration consultant shall post a cash bond or surety bond:

(a) in the amount of $50,000; and

(b) payable to the division for the benefit of any person damaged by a fraud, misstatement, misrepresentation, unlawful act, omission, or failure to provide services of an immigration consultant, or an agent, representative, or employee of an immigration consultant.

(2) A bond required under this section shall be:

(a) in a form approved by the attorney general; and

(b) conditioned upon the faithful compliance of an immigration consultant with this chapter and division rules.

(3) An immigration consultant shall keep the bond required under this section in force for one year after the immigration consultant's registration expires or the immigration consultant notifies the division in writing that the immigration consultant has ceased all activities regulated under this chapter.

(4) (a) If a surety bond posted by an immigration consultant under this section is canceled due to the person's negligence, the division may assess a $300 reinstatement fee.

(b) No part of a bond posted by an immigration consultant under this section may be withdrawn:

(i) during the one-year period the registration under this chapter is in effect; or

(ii) while a revocation proceeding is pending against the person.

(5) (a) A bond posted under this section by an immigration consultant may be forfeited if the person's registration under this chapter is revoked.

(b) Notwithstanding Subsection (5)(a), the division may make a claim against a bond posted by an immigration consultant for money owed the division under this chapter without the division first revoking the immigration consultant's registration.

(6) The requirements of this section do not apply to an employee of a nonprofit, tax-exempt corporation who assists clients to complete an application document in an immigration matter, free of charge or for a fee, including reasonable costs, consistent with that authorized by the Board of Immigration Appeals under 8 C.F.R. Sec. 292.2.

(7) A person may not disseminate by any means a statement indicating that the person is an immigration consultant, engages in the business of an immigration consultant, or proposes to engage in the business of an immigration consultant, unless the person has posted a bond under this section that is maintained throughout the period covered by the statement, such as a listing in a telephone book.

(8) An immigration consultant may not make or authorize the making of an oral or written reference to the immigration consultant's compliance with the bonding requirements of this section except as provided in this chapter.

Amended by Chapter 124, 2013 General Session

Amended by Chapter 278, 2013 General Session



Section 301 - Requirements for written contract -- Prohibited statements.

(1) (a) Before an immigration consultant may provide services to a client, the immigration consultant shall provide the client with a written contract. The contents of the written contract shall comply with this section and rules made by the division in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

(b) A client may rescind a written contract within 72 hours of execution of the written contract.

(2) A written contract under this section shall be stated in both English and in the client's native language.

(3) A written contract under this section shall:

(a) state the purpose for which the immigration consultant has been hired;

(b) state the one or more services to be performed;

(c) state the price for a service to be performed;

(d) include a statement printed in 10-point boldface type that the immigration consultant is not an attorney and may not perform the legal services that an attorney performs;

(e) with regard to a document to be prepared by the immigration consultant:

(i) list the document to be prepared;

(ii) explain the purpose of the document;

(iii) explain the process to be followed in preparing of the document;

(iv) explain the action to be taken by the immigration consultant;

(v) state the agency or office where each document will be filed; and

(vi) state the approximate processing times according to current published agency guidelines;

(f) include a provision stating that the person may report complaints relating to an immigration consultant to the:

(i) division, including a toll-free telephone number and Internet web site; and

(ii) Office of Immigrant Assistance of the United States Department of Justice, including a toll-free telephone number and Internet web site;

(g) include a provision stating that complaints concerning the unauthorized practice of law may be reported to the Utah State Bar, including a toll-free telephone number and Internet web site; and

(h) include a provision stating that a client may rescind the contract within 72 hours of signing the contract.

(4) A written contract may not contain a provision relating to the following:

(a) a guarantee or promise, unless the immigration consultant has some basis in fact for making the guarantee or promise; or

(b) a statement that the immigration consultant can or will obtain a special favor from or has special influence with the United States Citizenship and Immigration Services, or any other governmental agency, employee, or official, that may have a bearing on a client's immigration matter.

(5) An immigration consultant may not make a statement described in Subsection (4) orally to a client.

(6) A written contract is void if not written in accordance with this section.

(7) This section does not apply to an employee of a nonprofit, tax-exempt corporation who assists clients to complete application documents in an immigration matter free of charge or for a fee, including reasonable costs, as authorized by the Board of Immigration Appeals under 8 C.F.R. Sec. 292.2.

Enacted by Chapter 375, 2012 General Session



Section 302 - Accounting for services -- Receipts.

(1) An immigration consultant shall provide a signed receipt to a client for each payment made by that client. The receipt shall be typed or computer generated on the immigration consultant's letterhead.

(2) An immigration consultant shall make a statement of accounting for the services rendered and payments made:

(a) in the client's native language;

(b) to the client every two months;

(c) that is typed or computer generated on the immigration consultant's letterhead;

(d) that lists the individual charges and total charges for services; and

(e) that lists the payments made by the client.

Enacted by Chapter 375, 2012 General Session



Section 303 - Notice to be displayed -- Disclosure to be provided in writing.

(1) An immigration consultant shall conspicuously display in the immigration consultant's office a notice that shall be at least 12 by 20 inches with boldface type or print with each character at least one inch in height and width in English and in the native language of the immigration consultant's clientele, that contains the following information:

(a) the full name, address, and evidence of compliance with any applicable bonding requirement including the bond number, if any;

(b) a statement that the immigration consultant is not an attorney;

(c) the services that the immigration consultant provides and the current and total fee for each service; and

(d) the name of each immigration consultant employed at each location.

(2) Before providing any services, an immigration consultant shall provide a client with a written disclosure in the native language of the client that includes the following:

(a) the immigration consultant's name, address, and telephone number;

(b) the immigration consultant's agent for service of process;

(c) the legal name of the employee who consults with the client, if different from the immigration consultant; and

(d) evidence of compliance with any applicable bonding requirement, including the bond number, if any.

(3) (a) Except as provided in Subsections (3)(b) and (3)(c), an immigration consultant who prints, displays, publishes, distributes, or broadcasts, or who causes to be printed, displayed, published, distributed, or broadcasted, any advertisement for services as an immigration consultant, shall include in that advertisement a clear and conspicuous statement that the immigration consultant is not an attorney.

(b) Subsection (3)(a) does not apply to an immigration consultant who is not licensed as an attorney in any state or territory of the United States, but is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services. A person described in this Subsection (3)(b) shall include in an advertisement for services as an immigration consultant a clear and conspicuous statement that the immigration consultant is not an attorney, but is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(c) Subsection (3)(a) does not apply to a person who is not an active member of the Utah State Bar, but is an attorney licensed in another state or territory of the United States and is admitted to practice before the Board of Immigration Appeals or the United States Citizenship and Immigration Services. A person described in this Subsection (3)(c) shall include in any advertisement for immigration services a clear and conspicuous statement that the person is not an attorney licensed to practice law in this state, but is an attorney licensed in another state or territory of the United States, and is authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Citizenship and Immigration Services.

(4) If an advertisement subject to this section is in a language other than English, the statement required by Subsection (3) shall be in the same language as the advertisement.

Enacted by Chapter 375, 2012 General Session



Section 304 - Translations -- Prohibited acts.

(1) For purposes of this section, "literal translation" of a word or phrase from one language means the translation of a word or phrase without regard to the true meaning of the word or phrase in the language that is being translated.

(2) An immigration consultant may not, with the intent to mislead, literally translate, from English into another language, words or titles, including, "notary public," "notary," "licensed," "attorney," "lawyer," or any other terms that imply that the person is an attorney, in any document, including an advertisement, stationery, letterhead, business card, or other comparable written material describing the immigration consultant.

Enacted by Chapter 375, 2012 General Session



Section 305 - Documents -- Consent to release -- Treatment of original documents.

(1) An immigration consultant shall deliver to a client a copy of a document completed on behalf of the client. An immigration consultant shall include on a document delivered to a client the name and address of the immigration consultant.

(2) (a) An immigration consultant shall retain a copy of a document of a client for not less than three years from the date of the last service to the client.

(b) Upon presentation of a written consent signed by a client, an immigration consultant shall provide a copy of the client file to law enforcement without a warrant or a subpoena.

(3) (a) An immigration consultant shall return to a client all original documents that the client has provided to the immigration consultant in support of the client's application including an original birth certificate, rental agreement, utility bill, employment document, a registration document issued by the Division of Motor Vehicles, or a passport.

(b) An original document that does not need to be submitted to immigration authorities as an original document shall be returned by the immigration consultant immediately after making a copy.

Enacted by Chapter 375, 2012 General Session



Section 401 - Unlawful acts.

(1) It is unlawful for an immigration consultant to:

(a) make a false or misleading statement to a client while providing services to that client;

(b) make a guarantee or promise to a client, unless the guarantee or promise is in writing and the immigration consultant has some basis in fact for making the guarantee or promise;

(c) make a statement that the immigration consultant can or will obtain a special favor from or has special influence with the United States Citizenship and Immigration Services, or any other governmental agency, employee, or official, that may have a bearing on a client's immigration matter; or

(d) charge a client a fee for referral of the client to another person for services that the immigration consultant cannot or will not provide to the client.

(2) A sign describing the prohibition described in Subsection (1)(d) shall be conspicuously displayed in the office of an immigration consultant.

Enacted by Chapter 375, 2012 General Session



Section 402 - Violations -- Actions by division.

(1) The division shall investigate and take action under this part for violations of this chapter.

(2) A person who violates this chapter is subject to:

(a) a cease and desist order; and

(b) an administrative fine of not less than $1,000 or more than $5,000 for each separate violation.

(3) An administrative fine shall be deposited in the Consumer Protection Education and Training Fund created in Section 13-2-8.

(4) (a) A person who intentionally violates this chapter:

(i) is guilty of a class A misdemeanor; and

(ii) may be fined up to $10,000.

(b) A person intentionally violates this part if the violation occurs after the division, attorney general, or a district or county attorney notifies the person by certified mail that the person is in violation of this chapter.

Amended by Chapter 124, 2013 General Session



Section 403 - Action by attorney general or district or county attorney.

(1) Upon referral from the division, the attorney general or any district or county attorney may:

(a) bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this part;

(b) bring an action in any court of competent jurisdiction for the collection of penalties authorized under Subsection 13-49-402(2); or

(c) bring an action under Subsection 13-49-402(4).

(2) A court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of this part if proof of loss is submitted to the satisfaction of the court.

Enacted by Chapter 375, 2012 General Session



Section 404 - Recovery of losses.

In addition to any other remedies, a person suffering pecuniary loss because of a violation by another person of this chapter may bring an action in any court of competent jurisdiction and may recover:

(1) the greater of $500 or twice the amount of the pecuniary loss; and

(2) court costs and reasonable attorney fees as determined by the court.

Enacted by Chapter 375, 2012 General Session






Article 50 - Residential Construction Contracts Act

Section 101 - Title.

(1) This chapter is known as the "Residential Construction Contracts Act."

(2) This part is known as "General Provisions."

Enacted by Chapter 160, 2013 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Repair work" means any work done to siding, gutters, a roof system, or a window system to repair damage caused by wind or hail.

(2) "Residential building" means a single or multiple family dwelling of up to four units.

(3) "Residential contractor" means a person that, for compensation, other than wages as an employee, contracts or offers to contract to perform repair work on a residential building.

(4) "Roof system" includes roof coverings, roof sheathing, roof weatherproofing, roof framing, roof ventilation, and roof insulation.

Enacted by Chapter 160, 2013 General Session



Section 201 - Title.

This part is known as "Right to Cancel Certain Residential Construction Contracts."

Enacted by Chapter 160, 2013 General Session



Section 202 - Right to cancel.

(1) A person that enters into a written contract with a residential contractor for the performance of repair work on a residential building may cancel the contract if:

(a) at the time of the execution of the contract, the residential contractor knew or should have known that the person intended that all or part of the contract would be paid with proceeds of a property and casualty insurance policy;

(b) the property and casualty insurer denies any part of the person's claim relating to the repair work governed by the contract; and

(c) within five business days after the day on which the person receives written notice from the person's property and casualty insurer that all or part of the person's claim relating to the repair work governed by the contract is denied, the person deposits in the United States mail, or otherwise provides, written notice of cancellation to the physical address provided in the contract.

(2) Except as provided in Subsection (3), within 10 business days after the day on which a person cancels a contract under Subsection (1), the residential contractor shall return to the person all payments, partial payments, deposits, and evidence of indebtedness made by the person in relation to the contract.

(3) A residential contractor may retain or collect the reasonable value of any repair work described in the contract that was actually performed, if the owner of the residential building expressly instructed the residential contractor to perform the repair work without waiting for the property and casualty insurer to provide notice of whether it accepts or denies coverage of the contract.

Enacted by Chapter 160, 2013 General Session



Section 203 - Required provisions.

A written contract between a person and a residential contractor for the performance of repair work on a residential building shall:

(1) include a notice of the person's right to cancel the contract, as described in Section 13-50-202, that is in substantially the following form:

"Utah Code Section 13-50-202 provides that if, when you signed this contract, the residential contractor knew or should have known that you intended that all or part of the contract would be paid with proceeds of a property and casualty insurance policy, you may cancel this contract within five business days after the day on which you receive written notification from your property and casualty insurer that your claim, or a portion of your claim, has been denied";

(2) state the mailing address where the residential contractor receives written notice; and

(3) include a detachable copy of a notice of cancellation that is in substantially the following form:

"NOTICE OF CANCELLATION

If your property and casualty insurer denies your claim, or a portion of your claim, to pay for the repair work to be provided under this contract, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written cancellation notice to ______ (name of residential contractor) at ______ (address where residential contractor receives notices) any time within five business days after the day on which you receive written notice from your property and casualty insurer that your claim, or a portion of your claim, for coverage of the repair services described in this contract has been denied. If you cancel, any payments made by you under the contract will be returned within 10 business days after the day on which the residential contractor receives your written cancellation notice, except that the residential contractor may retain or collect the reasonable value of any repair work actually performed, if you expressly instructed the residential contractor to perform the repair work without waiting for notice of coverage from your property and casualty insurer.

I HEREBY CANCEL THIS TRANSACTION.

Dated_____________

Signature_____________________"

Enacted by Chapter 160, 2013 General Session









Title 14 - Contractors' Bonds

Article 1 - Public Contracts

Section 18 - Definitions -- Application of Procurement Code to payment and performance bonds.

(1) (a) For purposes of this chapter, "political subdivision" means any county, city, town, school district, local district, special service district, community development and renewal agency, public corporation, institution of higher education of the state, public agency of any political subdivision, and, to the extent provided by law, any other entity which expends public funds for construction.

(b) For purposes of applying Section 63G-6a-1103 to a political subdivision, "state" includes "political subdivision."

(2) Notwithstanding any provision of Title 63G, Chapter 6a, Utah Procurement Code, to the contrary, Section 63G-6a-1103 applies to all contracts for the construction, alteration, or repair of any public building or public work of the state or a political subdivision of the state.

Amended by Chapter 347, 2012 General Session



Section 19 - Failure of government entity to obtain payment bond -- Right of action -- Notice.

(1) If the state or a political subdivision fails to obtain a payment bond, it shall, upon demand by a person who has furnished labor or supplied materials to the contractor or subcontractor for the work provided for in a contract which is subject to Section 14-1-18, promptly make payment to that person.

(2) A person described in Subsection (1):

(a) shall have a direct right of action against the state or the political subdivision in any court having jurisdiction in any county in which the contract was to be performed, upon giving written notice to the state or political subdivision within 90 days from the date on which such person performed the last of the labor or supplied the last of the material for which claim is made;

(b) shall state in the notice a designation of the construction project and its location, the amount claimed, and the name of the party for whom the labor was performed or to whom the material was supplied; and

(c) shall serve the notice by registered or certified mail, postage prepaid, on the state agency or political subdivision that is a party to the contract.

(3) An action described in this section may not be commenced later than one year after the day on which the last of the labor was performed or material was supplied by the person bringing the action.

(4) Unless otherwise specified in a lawful contract between the state or the political subdivision against which the claim is made and the person demanding payment, the interest rate applicable to the payment or claim is the rate described in Subsection 15-1-1(2).

Amended by Chapter 330, 2012 General Session



Section 20 - Preliminary notice requirement.

(1) Any person furnishing labor, service, equipment, or material for which a payment bond claim may be made under this chapter shall provide preliminary notice to the designated agent as prescribed by Section 38-1b-202, except that this section does not apply:

(a) to an individual performing labor for wages; or

(b) if a notice of commencement is not filed as prescribed in Section 38-1b-201 for the project or improvement for which labor, service, equipment, or material is furnished.

(2) Any person who fails to provide the preliminary notice required by Subsection (1) may not make a payment bond claim under this chapter.

(3) The preliminary notice required by Subsection (1) shall be provided prior to commencement of any action on the payment bond.

(4) Subsection (1)(a) does not exempt the following from complying with the requirements of this section:

(a) a temporary labor service company or organization;

(b) a professional employer company or organization; or

(c) any other entity that provides labor.

Amended by Chapter 278, 2012 General Session

Amended by Chapter 330, 2012 General Session






Article 2 - Private Contracts

Section 1 - Definitions -- Payment bond required -- Right of action -- Attorney fees.

(1) For purposes of this chapter:

(a) "Commercial contract" means a contract for the construction, alteration, or repair of the following if it is not residential construction:

(i) a building;

(ii) a structure; or

(iii) an improvement upon land that is not associated with a single family detached housing.

(b) "Contractor" means any person who is or may be awarded an original commercial contract for the construction, alteration, or repair of any building, structure, or improvement upon land.

(c) "Owner" means any person contracting with the original contractor for construction, alteration, or repair of the following if it is not residential construction:

(i) a building;

(ii) a structure; or

(iii) an improvement upon land.

(d) (i) "Residential construction" means the construction, alteration, or repair of:

(A) single family detached housing; or

(B) multifamily attached housing up to and including a fourplex.

(ii) "Residential construction" includes rental housing.

(2) Before any original commercial contract exceeding $50,000 in amount for the construction, alteration, or repair of any building, structure, or improvement upon land is awarded to any contractor, the owner shall obtain from the contractor a payment bond:

(a) complying with Subsection (3); and

(b) that becomes binding upon the award of the original commercial contract to the contractor.

(3) The payment bond shall be:

(a) with a surety or sureties satisfactory to the owner for the protection of all persons supplying labor, services, equipment, or material in the prosecution of the work provided for in the commercial contract; and

(b) in a sum equal to the original commercial contract price.

(4) A person shall have a right of action on a payment bond under this chapter for any unpaid amount due that person if that person:

(a) has furnished labor, services, equipment, or material in the prosecution of the work provided for in the commercial contract for which the payment bond is furnished under this chapter; and

(b) has not been paid in full within 90 days after the last day on which that person:

(i) performed the labor or service for which a claim is made; or

(ii) supplied the equipment or material for which the claim is made.

(5) (a) An action under this section shall be brought in a court of competent jurisdiction in the county where the commercial contract was to be performed and not elsewhere.

(b) An action under this section is barred if not commenced within one year after the last day on which the claimant:

(i) performed the labor or service on which the claim is based; or

(ii) supplied the equipment or material on which the claim is based.

(c) The obligee named in the payment bond need not be joined as a party to an action under this section.

(d) In any action upon a payment bond under this section, the court may award reasonable attorney fees to the prevailing party, which attorney fees shall be taxed as costs in the action.

(6) The payment bond shall be exhibited to any interested person upon request.

(7) In any suit upon a payment bond under this chapter, the court shall award reasonable attorney fees to the prevailing party.

(8) Unless otherwise specified in a lawful contract between the owner and the person making a claim under this section, the interest rate applicable to the claim is the rate described in Subsection 15-1-1(2).

Amended by Chapter 330, 2012 General Session



Section 2 - Failure of owner to obtain payment bond -- Liability.

(1) An owner who fails to obtain a payment bond required under Section 14-2-1 is liable to each person who performed labor or service or supplied equipment or materials under the commercial contract for the reasonable value of the labor or service performed or the equipment or materials furnished up to but not exceeding the commercial contract price.

(2) An action to recover on the liability described in Subsection (1) may not be commenced later than one year after the day on which:

(a) the last of the labor or service was performed; or

(b) the equipment or material was supplied by the person.

(3) In an action for failure to obtain a bond, the court shall award reasonable attorney fees to the prevailing party. These attorney fees shall be taxed as costs in the action.

Amended by Chapter 330, 2012 General Session



Section 5 - Preliminary notice requirement.

(1) Any person furnishing labor, service, equipment, or material for which a payment bond claim may be made under this chapter shall provide preliminary notice to the designated agent as prescribed by Section 38-1a-501, except that this section does not apply to an individual performing labor for wages.

(2) Any person who fails to provide the preliminary notice required by Subsection (1) may not make a payment bond claim under this chapter.

(3) The preliminary notice required by Subsection (1) shall be provided prior to commencement of any action on the payment bond.

(4) Subsection (1) does not exempt the following from complying with the requirements of this section:

(a) a temporary labor service company or organization;

(b) a professional employer company or organization; or

(c) any other entity that provides labor.

Amended by Chapter 278, 2012 General Session

Amended by Chapter 330, 2012 General Session









Title 15 - Contracts and Obligations in General

Article 1 - Interest

Section 1 - Interest rates -- Contracted rate -- Legal rate.

(1) The parties to a lawful contract may agree upon any rate of interest for the loan or forbearance of any money, goods, or chose in action that is the subject of their contract.

(2) Unless parties to a lawful contract specify a different rate of interest, the legal rate of interest for the loan or forbearance of any money, goods, or chose in action shall be 10% per annum.

(3) Nothing in this section may be construed in any way to affect any penalty or interest charge that by law applies to delinquent or other taxes or to any contract or obligations made before May 14, 1981.

Amended by Chapter 79, 1989 General Session



Section 3 - Calculated by the year.

Whenever in any statute or deed, or written or verbal contract, or in any public or private instrument whatever, any certain rate of interest is mentioned and no period of time is stated, interest shall be calculated at the rate mentioned by the year.

No Change Since 1953



Section 4 - Interest on judgments.

(1) As used in this section, "federal postjudgment interest rate" means the interest rate established for the federal court system under 28 U.S.C. Sec. 1961, as amended.

(2) (a) Except as provided in Subsection (2)(b), a judgment rendered on a lawful contract shall conform to the contract and shall bear the interest agreed upon by the parties, which shall be specified in the judgment.

(b) A judgment rendered on a deferred deposit loan subject to Title 7, Chapter 23, Check Cashing and Deferred Deposit Lending Registration Act, shall bear interest at the rate imposed under Subsection (3) on an amount not exceeding the sum of:

(i) the total of the principal balance of the deferred deposit loan;

(ii) interest at the rate imposed by the deferred deposit loan agreement for a period not exceeding 10 weeks as provided in Subsection 7-23-401(4);

(iii) costs;

(iv) attorney fees; and

(v) other amounts allowed by law and ordered by the court.

(3) (a) Except as otherwise provided by law, other civil and criminal judgments of the district court and justice court shall bear interest at the federal postjudgment interest rate as of January 1 of each year, plus 2%.

(b) The postjudgment interest rate in effect at the time of the judgment shall remain the interest rate for the duration of the judgment.

(c) The interest on criminal judgments shall be calculated on the total amount of the judgment.

(d) Interest paid on state revenue shall be deposited in accordance with Section 63A-3-505.

(e) Interest paid on revenue to a county or municipality shall be paid to the general fund of the county or municipality.

Amended by Chapter 79, 2011 General Session






Article 2 - Legal Capacity of Children

Section 1 - Period of minority.

The period of minority extends in males and females to the age of 18 years; but all minors obtain their majority by marriage. It is further provided that courts in divorce actions may order support to age 21.

Amended by Chapter 39, 1975 General Session



Section 2 - Liability for necessaries and on contracts -- Disaffirmance.

A minor is bound not only for reasonable value of necessaries but also by his contracts, unless he disaffirms them before or within a reasonable time after he attains his majority and restores to the other party all money or property received by him by virtue of said contracts and remaining within his control at any time after attaining his majority.

No Change Since 1953



Section 3 - Limitation on right to disaffirm.

No contract can be thus disaffirmed in cases where, on account of the minor's own misrepresentations as to his majority or from his having engaged in business as adult, the other party had good reason to believe the minor capable of contracting.

No Change Since 1953



Section 4 - Payment for personal services.

When a contract for the personal services of a minor has been made with him alone, and those services are afterward performed, payment made therefor to such minor in accordance with the terms of the contract is a full satisfaction for those services, and the parent or guardian cannot recover therefor a second time.

No Change Since 1953






Article 3 - Interparty Agreements

Section 1 - Conveyances, releases, sales by persons acting jointly.

A conveyance, release or sale may be made to or by two or more persons acting jointly and one or more, but less than all, of these persons acting either by himself or themselves or with other persons; and a contract may be made between such parties.

No Change Since 1953



Section 2 - Contracts not discharged by merger in obligor and obligee.

No contract shall be discharged because after its formation the obligation and the right thereunder become vested in the same person, acting in different capacities as to the right and the obligation.

No Change Since 1953



Section 3 - Fraudulent transactions not validated.

Nothing herein shall validate a transaction within its provisions which is actually or constructively fraudulent.

No Change Since 1953



Section 4 - Effective date of chapter.

This chapter does not apply to conveyances, releases, sales or contracts made prior to July 1, 1929.

Amended by Chapter 378, 2010 General Session






Article 4 - Joint Obligations

Section 1 - Definitions.

In this chapter:

(1) "Obligation" includes a liability in tort and contractual obligations;

(2) "Obligee" includes a creditor and a person having a right based on a tort;

(3) "Obligor" includes a debtor and a person liable for a tort;

(4) "Several obligors" means obligors severally bound for the same performance.

Amended by Chapter 257, 1991 General Session



Section 2 - Discharge of co-obligors by judgment.

A judgment against one or more of several obligors, or against one or more of joint or of joint and several obligors, may not discharge a co-obligor who was not a party to the proceeding wherein the judgment was rendered.

Amended by Chapter 378, 2010 General Session



Section 3 - Payments by co-obligor.

The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint or of joint and several obligors, in whole or in partial satisfaction of their obligations shall be credited to the extent of the amount received on the obligation of all co-obligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety.

No Change Since 1953



Section 4 - Release of co-obligor -- Reservation of rights.

Subject to the provisions of Section 15-4-3, the obligee's release or discharge of one or more of several obligors, or of one or more of joint or of joint and several obligors, does not discharge co-obligors against whom the obligee in writing and as part of the same transaction as the release or discharge expressly reserves his rights; and in the absence of such a reservation of rights shall discharge co-obligors only to the extent provided in Section 15-4-5.

Amended by Chapter 378, 2010 General Session



Section 5 - Release of co-obligor -- Effect of knowledge of obligee.

If an obligee releasing or discharging an obligor without express reservation of rights against a co-obligor then knows or has reason to know that the obligor released or discharged did not pay as much of the claim as he was bound by his contract or relation with that co-obligor to pay, the obligee's claim against that co-obligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such co-obligor to pay.

If an obligee so releasing or discharging an obligor has not then such knowledge or reason to know, the obligee's claim against the co-obligor shall be satisfied to the extent of the lesser of two amounts, namely: (a) the amount of the fractional share of the obligor released or discharged, or (b) the amount that such obligor was bound by his contract or relation with the co-obligor to pay.

No Change Since 1953



Section 6 - Death of joint obligor -- Survivorship.

On the death of a joint obligor in contract his executor or administrator shall be bound as such jointly and severally with the surviving obligor or obligors.

No Change Since 1953



Section 6.5 - Divorce or separate maintenance of co-obligors.

(1) On the entering of a decree of divorce or separate maintenance of joint debtors in contract, the claim of a creditor remains unchanged unless otherwise provided by the contract or until a new contract is entered into between the creditor and the debtors individually.

(2) In addition to the creditor's duties as a secured party under Title 70A, Chapter 9a, Uniform Commercial Code -- Secured Transactions, and the creditor's duties as a trustee or beneficiary of a trust deed under Title 57, Chapter 1, Conveyances, a creditor, who has been notified by service of a copy of a court order under Section 30-3-5 or 30-4-3 that the debtors are divorced or living separately under an order for separate maintenance, and who has been expressly advised of the separate, current addresses of the debtors either by the court order or by other written notice, shall provide to the debtors individually all statements, notices, and other similar correspondence required by law or by the contract.

(3) (a) Except as provided in Subsection (3)(b), a creditor may continue to make negative credit reports of joint debtors under Section 70C-7-107 and may report the repayment practices or credit history of joint debtors under Title 7, Chapter 14, Credit Information Exchange.

(b) With respect to a debtor who is not ordered by the court under Sections 30-3-5 or 30-4-3 to make payments on a joint obligation, no negative credit report under Section 70C-7-107, and no report of the debtor's repayment practices or credit history under Title 7, Chapter 14, Credit Information Exchange, may be made regarding the joint obligation after the creditor is served notice of the court's order as required under Subsection (2), unless the creditor has made a demand on the debtor for payment because of the failure to make payments by the other debtor, who is ordered by the court to make the payments.

Amended by Chapter 252, 2000 General Session



Section 6.7 - Medical expenses of minor children -- Collection pursuant to court or administrative order of child support.

(1) When a court order has been entered providing for the payment of medical expenses of a minor child pursuant to Section 30-3-5, 30-4-3, or 78B-12-212, or an administrative order under Section 62A-11-326, a creditor who has been provided a copy of the order may not make a claim for unpaid medical expenses against a parent who has paid in full that share of the medical and dental expenses required to be paid by that parent under the order.

(2) When a court order has been entered providing for the payment of medical and dental expenses of a minor child pursuant to Section 30-3-5, 30-4-3, or 78B-12-212, or an administrative order under Section 62A-11-326 and the creditor receives a copy of the order, the creditor may not make a negative credit report under Section 70C-7-107, or report of the debtor's repayment practices or credit history under Title 7, Chapter 14, Credit Information Exchange, regarding a parent who has paid in full that share of the medical and dental expenses required to be paid by that parent under the order.

Amended by Chapter 3, 2008 General Session



Section 7 - Effective date of chapter.

This chapter does not apply to obligations arising prior to July 1, 1929.

Amended by Chapter 378, 2010 General Session






Article 6 - Prompt Payment Act

Section 1 - Short title.

This act shall be known and may be cited as the "Utah Prompt Payment Act."

Enacted by Chapter 300, 1983 General Session



Section 2 - Time for payment by state agencies.

(1) An agency of the state of Utah which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service on the date required by contract between such business and agency or, if no date for payment is specified by contract, within 60 days after receipt of the invoice covering the delivered items or services.

(2) The acquisition of property includes the rental of real or personal property.

Enacted by Chapter 300, 1983 General Session



Section 3 - Interest on payments by state agencies.

(1) (a) Interest shall accrue and be charged on payments overdue under Section 15-6-2 at 2% above the rate paid by the Internal Revenue Service on refund claims.

(b) This rate is established and adjusted on a quarterly basis and shall be applied on a per annum basis beginning on the day after payment is due, if the payment due date is specified by contract, or on the 61st day after receipt of the invoice, if no payment date is specified by contract.

(c) Interest ceases to accrue on the date payment is made.

(2) Any interest that remains unpaid at the end of any 60-day period or that remains unpaid at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall accumulate interest.

(3) A state agency may not seek additional appropriations to pay interest that accrues because the agency failed to make payments as required by Section 15-6-2.

Amended by Chapter 79, 1989 General Session



Section 4 - Disputed payments excepted.

If the agency fails to pay the amount due on time because of a dispute between the agency and the business over the amount due or over compliance with the contract, the provisions of this chapter do not apply.

Amended by Chapter 79, 1989 General Session



Section 5 - Contractors' payments to subcontractors -- Time -- Interest.

Upon payment by an agency of the state of Utah or by an agency of the United States, a business which has acquired under contract, property or services in connection with its contract with such an agency from a subcontractor or supplier, shall pay such subcontractor or supplier within 30 days after payment from such agency. Interest at the rate of 15.5% per annum shall accrue and is due any subcontractor or supplier who is not paid within 45 days after the business receives payment from the agency, unless otherwise provided by contract between the business and the subcontractor or supplier. Interest begins to accrue on the 31st day at the rate specified in this subsection.

Enacted by Chapter 300, 1983 General Session



Section 6 - Exceptions.

This chapter does not apply to contracts that involve disbursement of federal funds, or state and federal funds, by the state or its agencies.

Enacted by Chapter 79, 1989 General Session






Article 7 - Registered Public Obligations Act

Section 1 - Short title.

This act shall be known and may be cited as the "Registered Public Obligations Act."

Enacted by Chapter 62, 1983 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Authorized officer" means any individual required or permitted by any law or by the issuing public entity to execute on behalf of the public entity, a certificated registered public obligation or a writing relating to an uncertificated registered public obligation.

(2) "Certificated registered public obligation" means a registered public obligation which is represented by an instrument.

(3) "Code" means the Internal Revenue Code of 1954.

(4) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official, or official body.

(5) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of a manual signature.

(6) "Financial intermediary" means a bank, broker, clearing corporation or other person, or the nominee of any of them, which in the ordinary course of its business maintains registered public obligation accounts for its customers.

(7) "Issuer" means a public entity which issues an obligation.

(8) "Obligation" means an agreement by a public entity to pay principal and any interest on the obligation, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.

(9) "Official actions" means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a registered public obligation.

(10) "Official" or "official body" means the person or group of persons that is empowered to provide for the original issuance of an obligation of the issuer, by defining the obligation and its terms, conditions, and other incidents, or to perform duties with respect to a registered public obligation and any successor of such person or group of persons.

(11) "Public entity" means any entity, department, or agency which is empowered under the laws of one or more states, territories, possessions of the United States or the District of Columbia, including this state, to issue obligations any interest with respect to which may, under any provision of law, be provided an exemption from the income tax referred to in the Code. The term "public entity" includes, without limitation, this state, an entity deriving powers from and acting pursuant to a state constitution or legislative act, a county, city, town, a municipal corporation, a quasi-municipal corporation, a state university or college, a school district, a special service district, a local district, a separate legal or administrative entity created under the Interlocal Cooperation Act or other joint agreement entity, a community development and renewal agency, any other political subdivision, a public authority or public agency, a public trust, a nonprofit corporation, or other organizations.

(12) "Registered public obligation" means an obligation issued by a public entity which is issued pursuant to a system of registration.

(13) "System of registration" and its variants means a plan that provides:

(a) with respect to a certificated registered public obligation, that:

(i) the certificated registered public obligation specifies a person entitled to the registered public obligation and the rights it represents; and

(ii) transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer; and

(b) with respect to an uncertificated registered public obligation, that:

(i) books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced by it; and

(ii) transfer of the uncertificated registered public obligation and the rights evidenced by it be registered upon such books.

(14) "Uncertificated registered public obligation" means a registered public obligation which is not represented by an instrument.

Amended by Chapter 329, 2007 General Session



Section 3 - Purpose.

(1) The Code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless they are in registered form. It is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in registered form. It is a purpose of this act to empower all public entities to establish and maintain a system which permits obligations to be issued in registered form within the meaning of the applicable Code provisions.

(2) It is further a purpose of this act to empower the establishment and maintenance of differing systems of registration of obligations, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this act to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and developing practices with regard to the registration and transfer of registered public obligations.

Enacted by Chapter 62, 1983 General Session



Section 4 - Registration system established by issuer.

(1) Each issuer is authorized to establish and maintain a system of registration with respect to each obligation it issues. The system may either be (a) a system pursuant to which only certificated registered public obligations are issued, or (b) a system pursuant to which only uncertificated registered public obligations are issued, or (c) a system pursuant to which both certificated and uncertificated registered public obligations are issued. The issuer may amend, discontinue, and reinstitute any system, from time to time, subject to covenants.

(2) The system shall be established, amended, discontinued, or reinstituted, for the issuer by, and shall be maintained for the issuer as provided by, the official or official body.

(3) The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation, and in subsequent official actions providing for amendments and other matters from time to time. The description may be by reference to a program of the issuer which is established by the official or official body.

(4) The system shall define the method or methods by which transfer of the registered public obligation is effective with respect to the issuer, and by which payment of principal and any interest shall be made. The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations. The system may also provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations, and for accounting, cancelled certificate destruction, registration and release of security interests and other incidental matters. Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth days of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth days of a month, shall be the fifteenth calendar day before the interest payment date.

(5) Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners and provision may be made for registration and release of security interests in registered public obligations.

(6) The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by the Code.

(7) Whenever an issuer issues an uncertificated registered public obligation, the system of registration may provide that, as long as the uncertified registered obligation remains outstanding and unpaid, a true copy of the official actions of the issuer relating to the uncertificated registered public obligation will be maintained by the issuer or by the person, if any, maintaining the system on behalf of the issuer. A copy of such official actions verified by an authorized officer is admissible before any court of record, administrative body, or arbitration panel without further authentication.

(8) Nothing in this act precludes conversion from one form of registered public obligation provided by this act to a form of obligation not provided by this act if interest on the converted obligation continues to be exempt from income taxation under the Code.

(9) Rights provided by other laws with respect to obligations in forms not provided by this act shall, to the extent not inconsistent with this act, apply with respect to registered public obligations issued in forms authorized by this act.

Enacted by Chapter 62, 1983 General Session



Section 5 - Execution of obligations.

(1) A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(2) In addition to the signatures referred to in Subsection (1), any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent, or the like.

(3) At least one signature of an authorized officer or other persons required or permitted to be placed on a certificated registered public obligation shall be the manual signature.

Enacted by Chapter 62, 1983 General Session



Section 6 - Signatures of officers.

(1) Any certificated registered public obligation is valid and binding, notwithstanding the fact that any authorized officer who signed it ceased to be an authorized officer before it is issued.

(2) An authorized officer may adopt as and for the signature of such officer the signature of a predecessor in office if that predecessor's signature appears on the certificated registered public obligation. An authorized officer incurs no liability by adoption of a predecessor's signature that would not be incurred by such authorized officer if the signature were that of such authorized officer.

Enacted by Chapter 62, 1983 General Session



Section 7 - Seals.

If a seal is required or permitted in the execution of a certificated registered public obligation, an authorized officer may cause a facsimile of the seal to be placed on such obligation. Use of a facsimile of the seal has the same legal effect as the impression of the seal.

Enacted by Chapter 62, 1983 General Session



Section 8 - Agents of issuer.

(1) An issuer may appoint for such term as may be agreed, including for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and the provision for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner, or a financial intermediary. Such agents need not maintain a place of business in Utah or do business within this state.

(2) An issuer may agree with custodian banks and financial intermediaries, or their nominees, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered public obligations. Any such custodian banks and financial intermediaries, or nominees, may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public obligations.

(3) Nothing precludes an issuer from performing, alone or jointly with other issuers, any function described in this section.

Enacted by Chapter 62, 1983 General Session



Section 9 - Transfer costs -- Agreements as to payment of costs.

(1) An issuer, before or at original issuance of registered public obligations, may as part of a system of registration provide that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer or that costs be paid out of proceeds of the registered public obligations, or that both methods may be used. Any costs of the system not required to be paid by the transferor or transferee or out of such proceeds is the liability of the issuer.

(2) The issuer may as a part of a system of registration provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others respecting such reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of such fees and charges shall be reimbursed or paid from the same sources and with the same priority and effect and subject to the same procedures as the obligations.

Enacted by Chapter 62, 1983 General Session



Section 10 - Investment of public funds in registered obligations of public entities of other states.

Obligations issued by public entities under the laws of another state, the District of Columbia, or by territories or possessions of the United States, which are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of money of public agencies prescribed pursuant to the law of Utah, are deemed to satisfy all such requirements even though they are in registered form if a security interest in such obligations is perfected on behalf of the public agency whose money is deposited.

Enacted by Chapter 62, 1983 General Session



Section 11 - Registration records -- Public inspection -- Location.

(1) Records, with regard to the ownership of or security interests in registered public obligations, are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records.

(2) Registration records of the issuer may be maintained at such locations within or without this state as the issuer determines.

Enacted by Chapter 62, 1983 General Session



Section 12 - Obligations subject to chapter.

(1) Unless the official or official body of the issuer determines otherwise before or at the time of the original issuance of a registered public obligation, this act is applicable to such registered public obligation. When this act is applicable, the provisions of this act prevail over any inconsistent provision under any other law. Pursuant to Section 11-14-401, this act is specifically made applicable to registered public obligations issued under Title 11, Chapter 14, Local Government Bonding Act, in accordance with Section 11-14-305.

(2) Nothing in this act limits or prevents the issuance of obligations in any other form or manner authorized by law.

(3) Unless determined otherwise pursuant to Subsection (1), this act is applicable with respect to obligations which have been approved before enactment of this act by vote, referendum, or hearing, which authorized or permitted the authorization of obligations in bearer and registered form, or in bearer form only, and such obligations need not be resubmitted for a further vote, referendum or hearing, for the purpose of authorizing or permitting the authorization of registered public obligations under this act.

Amended by Chapter 105, 2005 General Session



Section 13 - Construction with other law.

This act shall be construed in conjunction with the Uniform Commercial Code and the principles of contract law relative to the registration and transfer of obligations.

Enacted by Chapter 62, 1983 General Session



Section 14 - Covenant against repeal of chapter.

The state hereby covenants with the owners of any registered public obligations that it will not amend or repeal this act if the effect may be to impair the exemption from income taxation of interest on registered public obligations.

Enacted by Chapter 62, 1983 General Session






Article 8 - Utah Rental Purchase Agreement Act

Section 1 - Short title.

This chapter is known as the "Utah Rental Purchase Agreement Act."

Enacted by Chapter 251, 1993 General Session



Section 2 - Purpose -- Rules of construction.

(1) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this chapter are to:

(a) define, simplify, and clarify the law governing consumer rental purchase agreements;

(b) provide certain disclosures to consumers who enter into consumer rental purchase agreements, and further consumer understanding of the terms of consumer rental purchase agreements;

(c) protect consumers against unfair practices;

(d) permit and encourage the development of fair and economically sound rental purchase practices; and

(e) make the law on consumer rental purchase agreements, including administrative rules, more uniform among the various consumer credit code jurisdictions.

Enacted by Chapter 251, 1993 General Session



Section 3 - Definitions.

As used in this title:

(1) "Cash price" means the price at which the lessor would have sold the property to the consumer for cash on the date of the rental purchase agreement.

(2) "Consumer" means a natural person who rents personal property under a rental purchase agreement to be used primarily for personal, family, or household purposes.

(3) "Consummation" means the time at which a consumer becomes contractually obligated on a rental purchase agreement.

(4) "Lessor" means a person who regularly provides the use of property through rental purchase agreements and to whom rental payments are initially payable on the face of a rental purchase agreement.

(5) "Rental purchase agreement" means an agreement for the use of personal property by a natural person primarily for personal, family, or household purposes for an initial period of four months or less that is automatically renewable with each payment after the initial period, but which does not obligate or require the consumer to continue renting or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

Enacted by Chapter 251, 1993 General Session



Section 4 - Inapplicability of other laws -- Exempted transactions.

(1) Rental purchase agreements that comply with this chapter are not governed by the laws relating to:

(a) a security interest as defined in Subsection 70A-1a-201(2)(ii); or

(b) Title 70C, Utah Consumer Credit Code, except that Sections 70C-7-102 through 70C-7-104 and 70C-2-205 shall apply to lessors as defined in this chapter to the same extent as they apply to creditors under Title 70C.

(2) The chapter does not apply to the following:

(a) rental purchase agreements primarily for business, commercial, or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

(b) a lease of a safe deposit box;

(c) a lease or bailment of personal property which is incidental to the lease of real property and which provides that the consumer has no option to purchase the leased property; or

(d) a lease of a motor vehicle, as defined in Section 41-1a-102.

Amended by Chapter 272, 2007 General Session



Section 5 - General requirements of disclosure.

(1) A lessor shall disclose to a consumer the information required by this chapter. In a transaction involving more than one lessor, only one lessor needs to make the disclosures, but all lessors shall be bound by the disclosures.

(2) The disclosures shall be made at or before consummation of the rental purchase agreement.

(3) The disclosures shall be made clearly and conspicuously in writing and a copy of the rental purchase agreement shall be provided to the consumer at consummation or at some specified time after consummation, with consent of the consumer. The disclosures required under Subsection 15-8-6(1) shall be made on the face of the contract, above the line provided for the consumer's signature.

(4) If a disclosure becomes inaccurate as the result of any act, occurrence, or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy is not a violation of this chapter.

Amended by Chapter 12, 1994 General Session



Section 6 - Disclosures.

(1) For each rental purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

(a) the total number, total dollar amount, and timing of all payments necessary to acquire ownership of the property;

(b) a statement that the consumer will not own the property until the consumer has made the total payments necessary to acquire ownership;

(c) a statement that the consumer is responsible to the lessor for the fair market value of the property if, and as of the time, it is stolen, damaged, or destroyed;

(d) a brief description of the rented property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used, but a statement that indicates new property is used, is not a violation of this chapter;

(e) a statement of the cash price of the property, which, in the case of a single agreement involving a lease of two or more items as a set, is sufficient if it states the aggregate cash price of all items;

(f) the total amount initially payable or required at or before consummation of the agreement or delivery of the property, whichever is later;

(g) a statement that the total of payments does not include other charges, such as late payment, default, pickup, and reinstatement fees, which fees shall be separately disclosed in the agreement;

(h) a statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early purchase option and the price, formula, or method for determining the price at which the property may be so purchased;

(i) a statement identifying the party responsible for maintaining or servicing the property while it is being rented, together with a description of that responsibility, and a statement that if any part of a manufacturer's express warranty covers the property at the time the consumer acquires ownership of the property, it shall be transferred to the consumer, if allowed by the terms of the warranty;

(j) the consummation date of the agreement and the identities of the lessor and consumer;

(k) a statement that the consumer may terminate the agreement without penalty upon expiration of any rental period by voluntarily surrendering or returning the property in good repair, along with any past due rental payments; and

(l) a notice of the right to reinstate an agreement as provided in this chapter.

(2) With respect to matters specifically governed by the federal Consumer Credit Protection Act, compliance with that act satisfies the requirements of this section.

Enacted by Chapter 251, 1993 General Session



Section 7 - Prohibited practices.

A rental purchase agreement may not contain:

(1) a confession of judgment;

(2) a negotiable instrument;

(3) a claim of a property interest in any goods except those goods delivered by the lessor pursuant to the rental purchase agreement;

(4) a wage assignment;

(5) a waiver by the consumer of claims or defenses;

(6) a provision authorizing the lessor or a person acting on the lessor's behalf to enter upon the consumer's premises or to commit any breach of the peace while repossessing rented property; or

(7) a provision mandating that the consumer purchase from the lessor insurance or a liability damage waiver for the merchandise.

Enacted by Chapter 251, 1993 General Session



Section 8 - Reinstatement.

(1) (a) A consumer who fails to make a timely rental payment may reinstate the agreement, without losing any rights or options that exist under the agreement, by paying:

(i) all past due rental charges;

(ii) reasonable costs of pickup and redelivery if the consumer reinstates after lessor has been required to pick up the property from the consumer; and

(iii) any applicable late fee.

(b) Any reinstatement payment shall be made within five days after the renewal date if the consumer pays monthly, or within two days after the renewal date if the consumer pays more frequently than monthly.

(2) A consumer who has paid less than 2/3 of the total of payments necessary to acquire ownership and who has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in Subsection (1), may reinstate the agreement. Reinstatement may occur under the circumstance described in this subsection, during a period, as agreed by the parties, which may not be less than 45 days from the date of the return or surrender of the property.

(3) A consumer who has paid 2/3 or more of the total payments necessary to acquire ownership and who has returned or voluntarily surrendered the property, other than through judicial process, during the applicable period set forth in Subsection (1), may reinstate the agreement. Reinstatement may occur under the circumstances described in this subsection during a period, as agreed by the parties, which may not be less than 90 days from the date of the return or surrender of the property.

(4) This section does not prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession does not affect the consumer's right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same property, if available, or substitute property of comparable quality and condition.

Enacted by Chapter 251, 1993 General Session



Section 9 - Receipts and accounts.

A lessor shall, upon request by the consumer, provide a written receipt for each payment made by cash or money order.

Enacted by Chapter 251, 1993 General Session



Section 10 - Renegotiations and extensions.

(1) A renegotiation shall occur when an existing rental purchase agreement is satisfied and replaced by a new agreement entered into by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. However, events such as the following may not be treated as renegotiations:

(a) the addition or return of property in a multiple item agreement or the substitution of the rental property, if in either case the previous periodic payment allocable to a rental period does not change by more than 25%;

(b) a deferral or extension of one or more periodic payments, or any portion of a periodic payment;

(c) a reduction in charges in the agreement; or

(d) any court proceedings involving an agreement.

(2) Disclosures are not required for any extension of a rental purchase agreement.

Enacted by Chapter 251, 1993 General Session



Section 11 - Enforcement -- Penalties.

(1) (a) A lessor who fails to comply with the requirements of this chapter is liable to a consumer in an amount equal to the greater of:

(i) the actual damages sustained by the consumer as a result of the lessor's failure to comply with this chapter; or

(ii) 25% of the total payments necessary to acquire ownership, but not less than $100 nor more than $1,000.

(b) A lessor may also be liable to the consumer for the costs of the action and reasonable attorneys' fees, as determined by the court.

(2) A consumer may not take any action to offset the amount for which a lessor is potentially liable under Subsection (1) against any amount owed by the consumer, unless the amount of the lessor's liability has been determined by judgment of a court of competent jurisdiction in an action in which the lessor was a party. This subsection does not bar a consumer then in default on an obligation from asserting a violation of this chapter as an original action, or as a defense or counterclaim, to an action brought by a lessor against the consumer.

(3) No action under this section may be brought in any court of competent jurisdiction more than two years after the date the consumer made his last rental payment or more than two years after the date of the occurrence of the violation that is the subject of the suit, whichever is later.

Enacted by Chapter 251, 1993 General Session



Section 12 - Lessor's defenses.

(1) If a lessor established by a preponderance of evidence that a violation of this chapter is unintentional or the result of a bona fide error, no penalty specified in Section 15-8-11 may be imposed and the validity of the transaction is not affected.

(2) A lessor has no liability under this part for any failure to comply with any requirement imposed under this chapter if, within 60 days after discovering an error, and prior to the institution of an action under this chapter or the receipt of written notice of the error from the consumer, the lessor notifies the affected consumer of the error and makes whatever adjustments in the consumer's account as are necessary to correct the error.

(3) A penalty does not apply if any action is performed or omitted in good faith and in conformity with any provision of this chapter, notwithstanding that after an action or omission has occurred, the provision of the chapter is, for any reason, amended, rescinded, or determined by judicial or other competent authority to be invalid.

Enacted by Chapter 251, 1993 General Session






Article 9 - Uniform Athlete Agents Act

Section 101 - Title.

This chapter is known as the "Uniform Athlete Agents Act."

Enacted by Chapter 237, 2001 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Agency contract" means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract.

(2) "Athlete agent" means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, or grandparent of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract.

(5) "Division" means the Division of Occupational and Professional Licensing created in Section 58-1-103.

(6) "Endorsement contract" means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(8) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(9) "Professional-sports-services contract" means an agreement under which an individual is employed or agrees to render services as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Registration" means registration as an athlete agent pursuant to this chapter.

(12) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(13) "Student-athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.

Enacted by Chapter 237, 2001 General Session



Section 103 - Administration -- Rulemaking -- Service of process.

(1) (a) This chapter shall be administered by the division and is subject to the requirements of Title 58, Chapter 1, Division of Occupational and Professional Licensing Act, so long as the requirements of Title 58, Chapter 1, are not inconsistent with the requirements of this chapter.

(b) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the division may make rules necessary to implement this chapter.

(2) By acting as an athlete agent in this state, a nonresident individual appoints the director of the division as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

Amended by Chapter 74, 2010 General Session



Section 104 - Athlete agents -- Registration required -- Void contracts.

(1) Except as otherwise provided in Subsection (2), an individual may not act as an athlete agent in this state without holding a certificate of registration under Section 15-9-106 or 15-9-108.

(2) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(a) a student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(b) within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(3) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

Enacted by Chapter 237, 2001 General Session



Section 105 - Registration as an athlete agent -- Form -- Requirements.

(1) An applicant for registration shall submit an application for registration to the division in a form prescribed by the division. An application filed under this section is a public record under Title 63G, Chapter 2, Government Records Access and Management Act. The application shall be in the name of an individual and, except as otherwise provided in Subsection (2), signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

(a) the name of the applicant and the address of the applicant's principal place of business;

(b) the name of the applicant's business or employer, if applicable;

(c) any business or occupation engaged in by the applicant for the five years immediately preceding the date of submission of the application;

(d) a description of the applicant's:

(i) formal training as an athlete agent;

(ii) practical experience as an athlete agent; and

(iii) educational background relating to the applicant's activities as an athlete agent;

(e) the names and addresses of three individuals not related to the applicant who are willing to serve as references;

(f) the name, sport, and last-known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(g) the names and addresses of all persons who are:

(i) with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit-sharers of the business; and

(ii) with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of 5% or greater;

(h) whether the applicant or any person named pursuant to Subsection (1)(g) has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(i) whether there has been any administrative or judicial determination that the applicant or any person named pursuant to Subsection (1)(g) has made a false, misleading, deceptive, or fraudulent representation;

(j) any instance in which the conduct of the applicant or any person named pursuant to Subsection (1)(g) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

(k) any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to Subsection (1)(g) arising out of occupational or professional conduct; and

(l) whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to Subsection (1)(g) as an athlete agent in any state.

(2) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to Subsection (1). The division shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(a) was submitted in the other state within six months immediately preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(b) contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(c) was signed by the applicant under penalty of perjury.

Amended by Chapter 378, 2010 General Session



Section 106 - Certificate of registration -- Issuance or denial -- Renewal.

(1) Except as otherwise provided in Subsection (2), the division shall issue a certificate of registration to an individual who complies with Subsection 15-9-105(1) or whose application has been accepted under Subsection 15-9-105(2).

(2) The division may refuse to issue a certificate of registration if the division determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the division may consider whether the applicant has:

(a) been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(b) made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(c) engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(d) engaged in conduct prohibited by Section 15-9-114;

(e) had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(f) engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(g) engaged in conduct that significantly, adversely reflects on the applicant's credibility, honesty, or integrity.

(3) In making a determination under Subsection (2), the division shall consider:

(a) how recently the conduct occurred;

(b) the nature of the conduct and the context in which it occurred; and

(c) any other relevant conduct of the applicant.

(4) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the division. An application filed under this section is a public record under Title 63G, Chapter 2, Government Records Access and Management Act. The application for renewal shall be signed by the applicant under penalty of perjury and shall contain current information on all matters required in an original registration.

(5) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to Subsection (4), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The division shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(a) was submitted in the other state within six months immediately preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(b) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(c) was signed by the applicant under penalty of perjury.

(6) A certificate of registration or a renewal of a registration is valid for two years.

Amended by Chapter 378, 2010 General Session



Section 107 - Suspension, revocation, or refusal to renew registration.

(1) The division may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under Subsection 15-9-106(2).

(2) The division may suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing. Title 63G, Chapter 4, Administrative Procedures Act, applies to this chapter.

Amended by Chapter 74, 2010 General Session



Section 108 - Temporary registration.

The division may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

Enacted by Chapter 237, 2001 General Session



Section 109 - Registration and renewal fees.

(1) An application for registration or renewal of registration shall be accompanied by a fee in an amount determined by the division in accordance with Section 63J-1-504.

(2) The division shall establish fees for:

(a) an initial application for registration;

(b) an application for registration based upon a certificate of registration or licensure issued by another state;

(c) an application for renewal of registration; and

(d) an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

Amended by Chapter 378, 2010 General Session



Section 110 - Required form of contract.

(1) An agency contract shall be in a record, signed or otherwise authenticated by the parties.

(2) An agency contract shall state or contain:

(a) the amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(b) the name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(c) a description of any expenses that the student-athlete agrees to reimburse;

(d) a description of the services to be provided to the student-athlete;

(e) the duration of the contract; and

(f) the date of execution.

(3) An agency contract shall contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT SHALL NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(4) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(5) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

Amended by Chapter 378, 2010 General Session



Section 111 - Notice to educational institution.

(1) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(2) Within 72 hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that he or she has entered into an agency contract.

Enacted by Chapter 237, 2001 General Session



Section 112 - Student-athlete's right to cancel.

(1) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(2) A student-athlete may not waive the right to cancel an agency contract.

(3) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

Enacted by Chapter 237, 2001 General Session



Section 113 - Required records.

(1) An athlete agent shall retain the following records for a period of five years:

(a) the name and address of each individual represented by the athlete agent;

(b) any agency contract entered into by the athlete agent; and

(c) any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(2) Records required by Subsection (1) to be retained are open to inspection by the division during normal business hours.

Enacted by Chapter 237, 2001 General Session



Section 114 - Prohibited conduct.

(1) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(a) give any materially false or misleading information or make a materially false promise or representation;

(b) furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(c) furnish anything of value to any individual other than the student-athlete or another registered athlete agent.

(2) An athlete agent may not intentionally:

(a) initiate contact with a student-athlete unless registered under this chapter;

(b) refuse or fail to retain or permit inspection of the records required to be retained by Section 15-9-113;

(c) fail to register when required by Section 15-9-104;

(d) provide materially false or misleading information in an application for registration or renewal of registration;

(e) predate or postdate an agency contract; or

(f) fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.

Enacted by Chapter 237, 2001 General Session



Section 115 - Criminal penalties.

An athlete agent who violates Section 15-9-114 is guilty of a class A misdemeanor.

Enacted by Chapter 237, 2001 General Session



Section 116 - Civil remedies.

(1) An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of this chapter. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.

(2) Damages of an educational institution under Subsection (1) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(3) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student-athlete.

(4) Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(5) This chapter does not restrict rights, remedies, or defenses of any person under law or equity.

Enacted by Chapter 237, 2001 General Session



Section 117 - Civil and administrative penalty.

(1) The division may assess a civil penalty against an athlete agent not to exceed $25,000 for a violation of this chapter.

(2) An administrative penalty collected under Subsection (1) shall be deposited into the Commerce Service Account created in Section 13-1-2.

Amended by Chapter 278, 2010 General Session



Section 118 - Uniformity of application and construction.

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

Amended by Chapter 378, 2010 General Session



Section 119 - Electronic Signatures in Global and National Commerce Act.

The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.

Enacted by Chapter 237, 2001 General Session






Article 10 - Service Contracts Act

Section 101 - Title.

This chapter is known as the "Service Contracts Act."

Enacted by Chapter 46, 2003 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Automatic renewal provision" means a provision under which a service contract is renewed for one or more specified periods if:

(a) the renewal causes the service contract to be in effect more than six months after the day of the initiation of the service contract; and

(b) the renewal is effective unless the consumer gives notice to the seller of the consumer's intention to terminate the service contract.

(2) "Business consumer" means a person engaged in business if the person enters into a service contract as part of the person's business activities.

(3) (a) "Consumer" means a person receiving service, maintenance, or repair under a service contract.

(b) "Consumer" includes a representative of an association subject to:

(i) Title 57, Chapter 8, Condominium Ownership Act; or

(ii) Title 57, Chapter 8a, Community Association Act.

(4) "Seller" means a person providing service, maintenance, or repair under a service contract.

(5) (a) "Service contract" means a contract for service, maintenance, or repair:

(i) in connection with real property; or

(ii) that provides a benefit to the real property.

(b) "Service contract" does not include a contract affecting any right, title, estate, or interest in real property, including:

(i) a fee title interest;

(ii) a leasehold interest;

(iii) an option contract relating to real property;

(iv) a real estate purchase contract;

(v) an easement; or

(vi) any other real property interest governed by Title 57, Real Estate.

Amended by Chapter 262, 2011 General Session



Section 201 - Notice requirement.

(1) Except as provided in Subsection (1)(b), a service contract may not contain an automatic renewal provision unless the seller provides the consumer written notice complying with Subsection (2) that informs the consumer of the automatic renewal provision.

(2) (a) For a service contract executed on or after July 1, 2011, that exceeds 12 months for a renewal period, a seller shall provide written notice of an automatic renewal provision prominently displayed on the first page of the service contract.

(b) In addition to complying with Subsection (2)(a), a seller shall provide written notice required under Subsection (1) to the consumer:

(i) personally;

(ii) by certified mail; or

(iii) prominently displayed on the first page of a monthly statement.

(c) (i) A seller shall provide written notice under Subsection (2)(b):

(A) no later than 30 calendar days before the last day on which the consumer may give notice of the consumer's intention to terminate the service contract; and

(B) no sooner than 90 calendar days before the last day on which the consumer may give notice of the consumer's intention to terminate the service contract.

(ii) A seller may not provide written notice required under Subsection (1) except:

(A) as provided in Subsection (2)(a); or

(B) during the time period described in Subsection (2)(c)(i).

(d) Written notice required under Subsection (1) shall be:

(i) written in clear and understandable language; and

(ii) printed in an easy-to-read type size and style.

Amended by Chapter 262, 2011 General Session



Section 202 - Remedy for violation.

(1) Subject to Subsection (2), if a seller does not comply with Section 15-10-201 with respect to a service contract containing an automatic renewal provision:

(a) the automatic renewal provision is void and unconscionable as a matter of public policy; and

(b) the service contract shall automatically renew on a month-to-month basis.

(2) Subsection (1) applies to an automatic renewal provision in a service contract with a business consumer for which a seller does not comply with Section 15-10-201 only if the service contract is executed on or after July 1, 2011.

Amended by Chapter 262, 2011 General Session



Section 301 - Exemptions.

This chapter does not apply to a contract made pursuant to Title 11, Chapter 13, Interlocal Cooperation Act.

Enacted by Chapter 46, 2003 General Session









Title 15A - State Construction and Fire Codes Act

Article 1 - General Chapter

Section 101 - Titles.

(1) This title is known as the "State Construction and Fire Codes Act."

(2) This chapter is known as "General Chapter."

Enacted by Chapter 14, 2011 General Session



Section 102 - Definitions.

As used in this title:

(1) "Board" means the Utah Fire Prevention Board created in Section 53-7-203.

(2) "Division" means the Division of Occupational and Professional Licensing created in Section 58-1-103, except as provided in:

(a) Part 4, State Fire Code Administration Act; and

(b) Chapter 5, State Fire Code Act.

(3) "State Construction Code" means the State Construction Code adopted by:

(a) Chapter 2, Adoption of State Construction Code;

(b) Chapter 3, Statewide Amendments Incorporated as Part of State Construction Code; and

(c) Chapter 4, Local Amendments Incorporated as Part of State Construction Code.

(4) "State Fire Code" means the State Fire Code adopted by Chapter 5, State Fire Code Act.

(5) "Utah Code" means the Utah Code Annotated (1953), as amended.

Enacted by Chapter 14, 2011 General Session



Section 103 - Formatting powers.

(1) As part of the division's compliance with Section 15A-1-205, the division may modify the format of the State Construction Code to provide accessibility to users of the State Construction Code.

(2) Consistent with Part 4, State Fire Code Administration Act, and Title 53, Chapter 7, Utah Fire Prevention and Safety Act, the State Fire Marshall Division under the direction of the board may modify the format of the State Fire Code to provide accessibility to users of the State Fire Code.

Enacted by Chapter 14, 2011 General Session



Section 201 - Title.

This part is known as the "State Construction Code Administration Act."

Enacted by Chapter 14, 2011 General Session



Section 202 - Definitions.

As used in this chapter:

(1) "Agricultural use" means a use that relates to the tilling of soil and raising of crops, or keeping or raising domestic animals.

(2) (a) "Approved code" means a code, including the standards and specifications contained in the code, approved by the division under Section 15A-1-204 for use by a compliance agency.

(b) "Approved code" does not include the State Construction Code.

(3) "Building" means a structure used or intended for supporting or sheltering any use or occupancy and any improvements attached to it.

(4) "Code" means:

(a) the State Construction Code; or

(b) an approved code.

(5) "Commission" means the Uniform Building Code Commission created in Section 15A-1-203.

(6) "Compliance agency" means:

(a) an agency of the state or any of its political subdivisions which issues permits for construction regulated under the codes;

(b) any other agency of the state or its political subdivisions specifically empowered to enforce compliance with the codes; or

(c) any other state agency which chooses to enforce codes adopted under this chapter by authority given the agency under a title other than this part and Part 3, Factory Built Housing and Modular Units Administration Act.

(7) "Construction code" means standards and specifications published by a nationally recognized code authority for use in circumstances described in Subsection 15A-1-204(1), including:

(a) a building code;

(b) an electrical code;

(c) a residential one and two family dwelling code;

(d) a plumbing code;

(e) a mechanical code;

(f) a fuel gas code;

(g) an energy conservation code; and

(h) a manufactured housing installation standard code.

(8) "Legislative action" includes legislation that:

(a) adopts a new State Construction Code;

(b) amends the State Construction Code; or

(c) repeals one or more provisions of the State Construction Code.

(9) "Local regulator" means a political subdivision of the state that is empowered to engage in the regulation of construction, alteration, remodeling, building, repair, and other activities subject to the codes.

(10) "Not for human occupancy" means use of a structure for purposes other than protection or comfort of human beings, but allows people to enter the structure for:

(a) maintenance and repair; and

(b) the care of livestock, crops, or equipment intended for agricultural use which are kept there.

(11) "Opinion" means a written, nonbinding, and advisory statement issued by the commission concerning an interpretation of the meaning of the codes or the application of the codes in a specific circumstance issued in response to a specific request by a party to the issue.

(12) "State regulator" means an agency of the state which is empowered to engage in the regulation of construction, alteration, remodeling, building, repair, and other activities subject to the codes adopted pursuant to this chapter.

Enacted by Chapter 14, 2011 General Session



Section 203 - Uniform Building Code Commission -- Unified Code Analysis Council.

(1) There is created a Uniform Building Code Commission to advise the division with respect to the division's responsibilities in administering the codes.

(2) The commission shall consist of 11 members as follows:

(a) one member shall be from among candidates nominated by the Utah League of Cities and Towns and the Utah Association of Counties;

(b) one member shall be a licensed building inspector employed by a political subdivision of the state;

(c) one member shall be a licensed professional engineer;

(d) one member shall be a licensed architect;

(e) one member shall be a fire official;

(f) three members shall be contractors licensed by the state, of which one shall be a general contractor, one an electrical contractor, and one a plumbing contractor;

(g) two members shall be from the general public and have no affiliation with the construction industry or real estate development industry; and

(h) one member shall be from the Division of Facilities Construction Management of the Department of Administrative Services.

(3) (a) The executive director shall appoint each commission member after submitting a nomination to the governor for confirmation or rejection.

(b) If the governor rejects a nominee, the executive director shall submit an alternative nominee until the governor confirms the nomination. An appointment is effective after the governor confirms the nomination.

(4) (a) Except as required by Subsection (4)(b), as terms of commission members expire, the executive director shall appoint each new commission member or reappointed commission member to a four-year term.

(b) Notwithstanding the requirements of Subsection (4)(a), the executive director shall, at the time of appointment or reappointment, adjust the length of terms to ensure that the terms of commission members are staggered so that approximately half of the commission is appointed every two years.

(5) When a vacancy occurs in the commission membership for any reason, the executive director shall appoint a replacement for the unexpired term.

(6) (a) A commission member may not serve more than two full terms.

(b) A commission member who ceases to serve may not again serve on the commission until after the expiration of two years from the date of cessation of service.

(7) A majority of the commission members constitute a quorum and may act on behalf of the commission.

(8) A commission member may not receive compensation or benefits for the commission member's service, but may receive per diem and travel expenses in accordance with:

(a) Section 63A-3-106;

(b) Section 63A-3-107; and

(c) rules made by the Division of Finance pursuant to Sections 63A-3-106 and 63A-3-107.

(9) (a) The commission shall annually designate one of its members to serve as chair of the commission.

(b) The division shall provide a secretary to facilitate the function of the commission and to record the commission's actions and recommendations.

(10) The commission shall:

(a) in accordance with Section 15A-1-204, report to the Business and Labor Interim Committee;

(b) offer an opinion regarding the interpretation of or the application of a code if a person submits a request for an opinion;

(c) act as an appeals board as provided in Section 15A-1-207;

(d) establish advisory peer committees on either a standing or ad hoc basis to advise the commission with respect to matters related to a code, including a committee to advise the commission regarding health matters related to a plumbing code; and

(e) assist the division in overseeing code-related training in accordance with Section 15A-1-209.

(11) A person requesting an opinion under Subsection (10)(b) shall submit a formal request clearly stating:

(a) the facts in question;

(b) the specific citation at issue in a code; and

(c) the position taken by the persons involved in the facts in question.

(12) (a) In a manner consistent with Subsection (10)(d), the commission shall jointly create with the Utah Fire Prevention Board an advisory peer committee known as the "Unified Code Analysis Council" to review fire prevention and construction code issues that require definitive and specific analysis.

(b) The commission and Utah Fire Prevention Board shall jointly, by rule made in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, provide for:

(i) the appointment of members to the Unified Code Analysis Council; and

(ii) procedures followed by the Unified Code Analysis Council.

Enacted by Chapter 14, 2011 General Session



Section 204 - Adoption of State Construction Code -- Amendments by commission-- Approved codes -- Exemptions.

(1) (a) The State Construction Code is the construction codes adopted with any modifications in accordance with this section that the state and each political subdivision of the state shall follow.

(b) A person shall comply with the applicable provisions of the State Construction Code when:

(i) new construction is involved; and

(ii) the owner of an existing building, or the owner's agent, is voluntarily engaged in:

(A) the repair, renovation, remodeling, alteration, enlargement, rehabilitation, conservation, or reconstruction of the building; or

(B) changing the character or use of the building in a manner that increases the occupancy loads, other demands, or safety risks of the building.

(c) On and after July 1, 2010, the State Construction Code is the State Construction Code in effect on July 1, 2010, until in accordance with this section:

(i) a new State Construction Code is adopted; or

(ii) one or more provisions of the State Construction Code are amended or repealed in accordance with this section.

(d) A provision of the State Construction Code may be applicable:

(i) to the entire state; or

(ii) within a county, city, or town.

(2) (a) The Legislature shall adopt a State Construction Code by enacting legislation that adopts a construction code with any modifications.

(b) Legislation enacted under this Subsection (2) shall state that it takes effect on the July 1 after the day on which the legislation is enacted, unless otherwise stated in the legislation.

(c) Subject to Subsection (5), a State Construction Code adopted by the Legislature is the State Construction Code until, in accordance with this section, the Legislature adopts a new State Construction Code by:

(i) adopting a new State Construction Code in its entirety; or

(ii) amending or repealing one or more provisions of the State Construction Code.

(3) (a) The commission shall by no later than November 30 of each year recommend to the Business and Labor Interim Committee whether the Legislature should:

(i) amend or repeal one or more provisions of a State Construction Code; or

(ii) in a year of a regularly scheduled update of a nationally recognized code, adopt a construction code with any modifications.

(b) The commission may recommend legislative action related to the State Construction Code:

(i) on its own initiative;

(ii) upon the recommendation of the division; or

(iii) upon the receipt of a request by one of the following that the commission recommend legislative action related to the State Construction Code:

(A) a local regulator;

(B) a state regulator;

(C) a state agency involved with the construction and design of a building;

(D) the Construction Services Commission;

(E) the Electrician Licensing Board;

(F) the Plumbers Licensing Board; or

(G) a recognized construction-related association.

(4) If the Business and Labor Interim Committee decides to recommend legislative action to the Legislature, the Business and Labor Interim Committee shall prepare legislation for consideration by the Legislature in the next general session that, if passed by the Legislature, would:

(a) adopt a new State Construction Code in its entirety; or

(b) amend or repeal one or more provisions of the State Construction Code.

(5) (a) Notwithstanding Subsection (3), the commission may, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, amend the State Construction Code if the commission determines that waiting for legislative action in the next general legislative session would:

(i) cause an imminent peril to the public health, safety, or welfare; or

(ii) place a person in violation of federal or other state law.

(b) If the commission amends the State Construction Code in accordance with this Subsection (5), the commission shall file with the division:

(i) the text of the amendment to the State Construction Code; and

(ii) an analysis that includes the specific reasons and justifications for the commission's findings.

(c) If the State Construction Code is amended under this Subsection (5), the division shall:

(i) publish the amendment to the State Construction Code in accordance with Section 15A-1-205; and

(ii) notify the Business and Labor Interim Committee of the amendment to the State Construction Code, including a copy of the commission's analysis described in Subsection (5)(b).

(d) If not formally adopted by the Legislature at its next annual general session, an amendment to the State Construction Code under this Subsection (5) is repealed on the July 1 immediately following the next annual general session that follows the adoption of the amendment.

(6) (a) The division, in consultation with the commission, may approve, without adopting, one or more approved codes, including a specific edition of a construction code, for use by a compliance agency.

(b) If the code adopted by a compliance agency is an approved code described in Subsection (6)(a), the compliance agency may:

(i) adopt an ordinance requiring removal, demolition, or repair of a building;

(ii) adopt, by ordinance or rule, a dangerous building code; or

(iii) adopt, by ordinance or rule, a building rehabilitation code.

(7) (a) Except as provided in Subsection (7)(b), a structure used solely in conjunction with agriculture use, and not for human occupancy, is exempt from the permit requirements of the State Construction Code.

(b) (i) Unless exempted by a provision other than Subsection (7)(a), a plumbing, electrical, and mechanical permit may be required when that work is included in a structure described in Subsection (7)(a).

(ii) Unless located in whole or in part in an agricultural protection area created under Title 17, Chapter 41, Agriculture and Industrial Protection Area, a structure described in Subsection (7)(a) is not exempt from a permit requirement if the structure is located on land that is:

(A) within the boundaries of a city or town, and less than five contiguous acres; or

(B) within a subdivision for which the county has approved a subdivision plat under Title 17, Chapter 27a, Part 6, Subdivisions, and less than two contiguous acres.

Enacted by Chapter 14, 2011 General Session



Section 205 - Division duties.

(1) (a) The division shall administer the codes adopted or approved under Section 15A-1-204 pursuant to this chapter.

(b) Notwithstanding Subsection (1)(a), the division has no responsibility to:

(i) conduct inspections to determine compliance with the codes;

(ii) issue permits; or

(iii) assess building permit fees.

(2) As part of the administration of the codes, the division shall:

(a) comply with Section 15A-1-206;

(b) schedule appropriate hearings;

(c) maintain and publish for reference:

(i) the current State Construction Code; and

(ii) any approved code; and

(d) publish the opinions of the commission with respect to interpretation and application of the codes.

Enacted by Chapter 14, 2011 General Session



Section 206 - Code amendment process.

(1) The division, in consultation with the commission, shall establish by rule the procedure under which a request that the commission recommend legislative action is to be:

(a) filed with the division;

(b) reviewed by the commission; and

(c) addressed by the commission in the commission's report to the Business and Labor Interim Committee required by Section 15A-1-204.

(2) The division shall accept a request that the commission recommend legislative action in accordance with Section 15A-1-204 from:

(a) a local regulator;

(b) a state regulator;

(c) a state agency involved with the construction and design of a building;

(d) the Construction Services Commission;

(e) the Electrician Licensing Board;

(f) the Plumbers Licensing Board; or

(g) a recognized construction-related association.

(3) (a) If one or more requests are received in accordance with this section, the division shall hold at least one public hearing before the commission concerning the requests.

(b) The commission shall conduct a public hearing under this Subsection (3) in accordance with the rules of the commission, which may provide for coordinating the public hearing with a meeting of the commission.

(c) After a public hearing described in this Subsection (3), the commission shall prepare a written report of its recommendations made on the basis of the public hearing. The commission shall include the information in the written report prepared under this Subsection (3)(c) in the commission's report to the Business and Labor Interim Committee under Section 15A-1-204.

(4) In making rules required by this chapter, the division shall comply with Title 63G, Chapter 3, Utah Administrative Rulemaking Act.

Enacted by Chapter 14, 2011 General Session



Section 207 - Compliance with codes -- Responsibility for inspections -- Appeals.

(1) The compliance agency having jurisdiction over the project and the applicable codes has the responsibility for inspection of construction projects and enforcement of compliance with the codes.

(2) A compliance agency shall furnish in writing to the division a finding by the compliance agency that a licensed contractor, electrician, or plumber has materially violated a code in a manner to jeopardize the public health, safety, and welfare and failed to comply with corrective orders of the compliance agency. A compliance agency shall conduct a primary investigation to determine that, in fact, there has been a material violation of a code jeopardizing the public interest and provide the report of investigation to the division.

(3) (a) A compliance agency shall establish a method of appeal by which a person disputing the application and interpretation of a code may appeal and receive a timely review of the disputed issues in accordance with the codes.

(b) If a compliance agency refuses to establish a method of appeal, the commission shall act as the appeals board and conduct a hearing within 45 days. The findings of the commission are binding.

(4) An appeals board established under this section may not:

(a) interpret the administrative provisions of a code; or

(b) waive a requirement of a code.

Enacted by Chapter 14, 2011 General Session



Section 208 - Standards for specialized buildings.

(1) This chapter may not be implied to repeal or otherwise affect the authority granted to a state agency to make or administer standards for specialized buildings, as provided in:

(a) Title 26, Chapter 21, Health Care Facility Licensing and Inspection Act;

(b) Title 26, Chapter 39, Utah Child Care Licensing Act;

(c) Title 62A, Chapter 2, Licensure of Programs and Facilities;

(d) Title 64, Chapter 13, Department of Corrections - State Prison; or

(e) another statute that grants a state agency authority to make or administer other special standards.

(2) If a special standard conflicts with a code, the special standard prevails.

(3) This chapter does not apply to the administration of the statutes described in Subsection (1).

Enacted by Chapter 14, 2011 General Session



Section 209 - Building permit requirements.

(1) As used in this section, "project" means a "construction project" as defined in Section 38-1a-102.

(2) (a) The division shall develop a standardized building permit numbering system for use by any compliance agency in the state that issues a permit for construction.

(b) The standardized building permit numbering system described under Subsection (2)(a) shall include a combination of alpha or numeric characters arranged in a format acceptable to the compliance agency.

(c) A compliance agency issuing a permit for construction shall use the standardized building permit numbering system described under Subsection (2)(a).

(d) A compliance agency may not use a numbering system other than the system described under Subsection (2)(a) to define a building permit number.

(3) (a) In accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, the division shall adopt a standardized building permit form by rule.

(b) The standardized building permit form created under this Subsection (3) shall include fields for indicating the following information:

(i) the name and address of the owner of each parcel of property on which the project will occur;

(ii) the name and address of the contractor for the project;

(iii) (A) the address of the project; or

(B) a general description of the project;

(iv) the county in which the property on which the project will occur is located;

(v) the tax parcel identification number of each parcel of the property; and

(vi) whether the permit applicant is an original contractor or owner-builder.

(c) The standardized building permit form created under this Subsection (3) may include any other information the division considers useful.

(d) A compliance agency shall issue a permit for construction only on a standardized building permit form approved by the division.

(e) A permit for construction issued by a compliance agency under Subsection (3)(d) shall print the standardized building permit number assigned under Subsection (2) in the upper right-hand corner of the building permit form in at least 12-point font.

(f) (i) Except as provided in Subsection (3)(f)(ii), a compliance agency may not issue a permit for construction if the information required by Subsection (3)(b) is not completed on the building permit form.

(ii) If a compliance agency does not issue a separate permit for different aspects of the same project, the compliance agency may issue a permit for construction without the information required by Subsection (3)(b)(vi).

(g) A compliance agency may require additional information for the issuance of a permit for construction.

(4) A local regulator issuing a single-family residential building permit application shall include in the application or attach to the building permit the following notice prominently placed in at least 14-point font: "Decisions relative to this application are subject to review by the chief executive officer of the municipal or county entity issuing the single-family residential building permit and appeal under the International Residential Code as adopted by the Legislature."

(5) (a) A compliance agency shall:

(i) charge a 1% surcharge on a building permit it issues; and

(ii) transmit 80% of the amount collected to the division to be used by the division in accordance with Subsection (5)(c).

(b) The portion of the surcharge transmitted to the division shall be deposited as a dedicated credit.

(c) The division shall use the money received under this Subsection (5) to provide education:

(i) regarding the codes and code amendments that under Section 15A-1-204 are adopted, approved, or being considered for adoption or approval; and

(ii) to:

(A) building inspectors; and

(B) individuals engaged in construction-related trades or professions.

Amended by Chapter 278, 2012 General Session



Section 210 - Review of building inspection.

(1) As used in this section, "International Residential Code" means the International Residential Code as adopted under the State Construction Code.

(2) Subject to Subsection (3), a city or county shall, by ordinance, provide for review of an inspection conducted by the city's or county's building inspector for a single-family residential building permit.

(3) Upon request by a person seeking a single-family residential building permit, a chief executive officer of the municipality or county issuing the single-family residential building permit, or the chief executive officer's designee, shall, with reasonable diligence, review an inspection described in Subsection (2) to determine whether the inspection constitutes a fair administration of the State Construction Code.

(4) A review described in this section:

(a) is separate and unrelated to an appeal under the International Residential Code;

(b) may not be used to review a matter that may be brought by appeal under the International Residential Code;

(c) may not result in the waiver or modification of an International Residential Code requirement or standard;

(d) may not conflict with an appeal, or the result of an appeal, under the International Residential Code; and

(e) does not prohibit a person from bringing an appeal under the International Residential Code.

(5) A person who seeks a review described in this section may not be prohibited by preclusion, estoppel, or otherwise from raising an issue or bringing a claim in an appeal under the International Residential Code on the grounds that the person raised the issue or brought the claim in the review described in this section.

Enacted by Chapter 14, 2011 General Session



Section 301 - Title.

This part is known as "Factory Built Housing and Modular Units Administration Act."

Enacted by Chapter 14, 2011 General Session



Section 302 - Definitions.

As used in this part:

(1) "Compliance agency" is as defined in Section 15A-1-202.

(2) "Factory built housing" means a manufactured home or mobile home.

(3) "Factory built housing set-up contractor" means an individual licensed by the division to set up or install factory built housing on a temporary or permanent basis.

(4) "HUD Code" means the National Manufactured Housing Construction and Safety Standards Act, 42 U.S.C. Sec. 5401 et seq.

(5) "Local regulator" is as defined in Section 15A-1-202.

(6) "Manufactured home" means a transportable factory built housing unit constructed on or after June 15, 1976, according to the HUD Code, in one or more sections, that:

(a) in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or when erected on site, is 400 or more square feet; and

(b) is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems.

(7) "Mobile home" means a transportable factory built housing unit built before June 15, 1976, in accordance with a state mobile home code which existed prior to the HUD Code.

(8) "Modular unit" means a structure:

(a) built from sections that are manufactured in accordance with the State Construction Code and transported to a building site; and

(b) the purpose of which is for human habitation, occupancy, or use.

(9) "State regulator" is as defined in Section 15A-1-202.

Enacted by Chapter 14, 2011 General Session



Section 303 - Factory built housing units.

(1) (a) A manufactured home constructed, sold, or setup in the state shall be constructed in accordance with the HUD Code.

(b) A manufactured home setup in the state shall be installed in accordance with the provisions of the State Construction Code applicable to manufactured housing installation.

(c) A local regulator subdivision has the authority and responsibility to issue a building permit for the modification or setup of a manufactured home within that political subdivision.

(d) A local regulator shall conduct the inspection of a modification to or the setup of a manufactured home and give an approval within the political subdivision in which the modification or setup takes place.

(e) A manufactured home constructed on or after June 15, 1976, shall be identifiable by the manufacturer's data plate bearing the date the unit was manufactured and a HUD label attached to the exterior of the home certifying the home was manufactured to HUD standards.

(2) (a) A mobile home sold or setup in the state shall be constructed in accordance with the portions of the State Construction Code applicable to a mobile home at the time the mobile home was constructed.

(b) A mobile home setup in the state shall be installed in accordance with the portions of the State Construction Code applicable to manufactured housing installation.

(c) A local regulator has the authority and responsibility to issue a building permit for the setup of a mobile home within that political subdivision.

(d) A local regulator shall conduct the inspection of a modification to or the setup of a mobile home and give the approvals given by the local regulator within the political subdivision in which the modification or setup takes place.

Enacted by Chapter 14, 2011 General Session



Section 304 - Modular units.

Modular unit construction, setup, issuance of permits for construction or setup, and setup shall be in accordance with the following:

(1) Construction and setup of a modular unit shall be in accordance with the State Construction Code.

(2) A local regulator has the responsibility and authority for plan review and issuance of permits for construction, modification, or setup for the political subdivision in which the modular unit is to be setup;

(3) An inspection of the construction, modification of, or setup of a modular unit shall conform with this chapter.

(4) A local regulator has the responsibility to issue an approval for the political subdivision in which a modular unit is to be setup or is setup.

(5) Nothing in this section precludes:

(a) a local regulator from contracting with a qualified third party for the inspection or plan review provided in this section; or

(b) the state from entering into an interstate compact for third party inspection of the construction of a modular unit.

Enacted by Chapter 14, 2011 General Session



Section 305 - Modification of factory built housing units and modular units.

(1) A modification to a factory built housing unit shall be made in accordance with the following:

(a) Modification to a manufactured home or mobile home before installation or setup of the unit for habitation shall be made in accordance with the HUD Code.

(b) (i) Modification to a manufactured home or mobile home after installation or setup of the unit for habitation shall be made in accordance with the HUD Code if the modification does not include the addition of any space to the existing unit or the attachment of any structure to the existing unit.

(ii) If a modification to a manufactured home or mobile home after installation or setup for the unit for habitation includes the addition of any space to the existing unit or the attachment of any structure to the unit, the modification shall be made as follows:

(A) modifications to the existing unit shall be in accordance with the HUD Code; and

(B) additional structure outside of the existing unit shall be in accordance with this chapter.

(2) A modification to a modular housing unit shall be made in accordance with this chapter.

Enacted by Chapter 14, 2011 General Session



Section 306 - Factory built housing and modular units -- Division responsibility -- Unlawful conduct.

(1) The division:

(a) shall maintain current information on the HUD Code and the portions of the State Construction Code relevant to manufactured housing installation and will provide at reasonable cost the information to compliance agencies, local regulators, or state regulators requesting such information;

(b) shall provide qualified personnel to advise compliance agencies, local regulators, and state regulators regarding the standards for construction and setup, construction and setup inspection, and additions or modifications to factory built housing;

(c) is designated as the state administrative agency for purposes of the HUD Code;

(d) may inspect factory built housing units in the state during the construction process to determine compliance of the manufacturer with this chapter for those units to be installed within the state, and upon a finding of substantive deficiency, issue a corrective order to the manufacturer and provide a copy of the order to the local regulator in the state's political subdivision where the unit is to be installed;

(e) shall have rights of entry and inspection as specified under the HUD Code; and

(f) shall implement by rule a continuing education requirement for manufactured housing installation contractors.

(2) The division may assess civil penalties payable to the state for violation of the HUD Code in an amount identical to those set forth in Section 611 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Sec. 5410.

(3) The state may impose criminal sanctions for violations of the HUD Code identical to those set forth in Section 611 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Sec. 5410, provided that if the criminal sanction is a fine, the fine shall be payable to the state.

Amended by Chapter 262, 2013 General Session



Section 401 - Title.

This part is known as the "State Fire Code Administration Act."

Enacted by Chapter 14, 2011 General Session



Section 402 - Definitions.

As used in this part:

(1) "Division" means the State Fire Marshal Division created in Section 53-7-103.

(2) "Legislative action" includes legislation that:

(a) adopts a State Fire Code;

(b) amends a State Fire Code; or

(c) repeals one or more provisions of a State Fire Code.

Enacted by Chapter 14, 2011 General Session



Section 403 - Adoption of State Fire Code.

(1) (a) The State Fire Code is:

(i) a code promulgated by a nationally recognized code authority that is adopted by the Legislature under this section with any modifications; and

(ii) a code to which cities, counties, fire protection districts, and the state shall adhere in safeguarding life and property from the hazards of fire and explosion.

(b) On and after July 1, 2010, the State Fire Code is the State Fire Code in effect on July 1, 2010, until in accordance with this section:

(i) a new State Fire Code is adopted; or

(ii) one or more provisions of the State Fire Code are amended or repealed in accordance with this section.

(c) A provision of the State Fire Code may be applicable:

(i) to the entire state; or

(ii) within a city, county, or fire protection district.

(2) (a) The Legislature shall adopt a State Fire Code by enacting legislation that adopts a nationally recognized fire code with any modifications.

(b) Legislation enacted under this Subsection (2) shall state that it takes effect on the July 1 after the day on which the legislation is enacted, unless otherwise stated in the legislation.

(c) Subject to Subsection (5), a State Fire Code adopted by the Legislature is the State Fire Code until in accordance with this section the Legislature adopts a new State Fire Code by:

(i) adopting a new State Fire Code in its entirety; or

(ii) amending or repealing one or more provisions of the State Fire Code.

(3) (a) The board shall, by no later than November 30 of each year, recommend to the Business and Labor Interim Committee whether the Legislature should:

(i) amend or repeal one or more provisions of the State Fire Code; or

(ii) in a year of a regularly scheduled update of a nationally recognized fire code, adopt with any modifications the nationally recognized fire code.

(b) The board may recommend legislative action related to the State Fire Code:

(i) on its own initiative; or

(ii) upon the receipt of a request by a city, county, or fire protection district that the board recommend legislative action related to the State Fire Code.

(c) Within 45 days after receipt of a request under Subsection (3)(b), the board shall direct the division to convene an informal hearing concerning the request.

(d) The board shall conduct a hearing under this section in accordance with the rules of the board.

(e) The board shall decide whether to include in the report required under Subsection (3)(a) whether to recommend the legislative action raised by a request.

(f) Within 15 days following the completion of a hearing of the board under this Subsection (3), the board shall direct the division to notify the entity that made the request of the board's decision regarding the request. The division shall provide the notice:

(i) in writing; and

(ii) in a form prescribed by the board.

(4) If the Business and Labor Interim Committee decides to recommend legislative action to the Legislature, the Business and Labor Interim Committee shall prepare legislation for consideration by the Legislature in the next general session that, if passed by the Legislature, would:

(a) adopt a new State Fire Code in its entirety; or

(b) amend or repeal one or more provisions of the State Fire Code.

(5) (a) Notwithstanding Subsection (3), the board may, in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, amend a State Fire Code if the board determines that waiting for legislative action in the next general legislative session would:

(i) cause an imminent peril to the public health, safety, or welfare; or

(ii) place a person in violation of federal or other state law.

(b) If the board amends a State Fire Code in accordance with this Subsection (5), the board shall:

(i) publish the State Fire Code with the amendment; and

(ii) notify the Business and Labor Interim Committee of the adoption, including a copy of an analysis by the board identifying specific reasons and justifications for its findings.

(c) If not formally adopted by the Legislature at its next annual general session, an amendment to a State Fire Code adopted under this Subsection (5) is repealed on the July 1 immediately following the next annual general session that follows the adoption of the amendment.

(6) (a) A legislative body of a political subdivision may enact an ordinance that is more restrictive in its fire code requirements than the State Fire Code:

(i) in order to meet a public safety need of the political subdivision; and

(ii) subject to the requirements of this Subsection (6).

(b) A legislative body of a political subdivision that enacts an ordinance under this section on or after July 1, 2010 shall:

(i) notify the board in writing at least 30 days before the day on which the legislative body enacts the ordinance and include in the notice a statement as to the proposed subject matter of the ordinance; and

(ii) after the legislative body enacts the ordinance, report to the board before the board makes the report required under Subsection (6)(c), including providing the board:

(A) a copy of the ordinance enacted under this Subsection (6); and

(B) a description of the public safety need that is the basis of enacting the ordinance.

(c) The board shall submit to the Business and Labor Interim Committee each year with the recommendations submitted in accordance with Subsection (3):

(i) a list of the ordinances enacted under this Subsection (6) during the fiscal year immediately proceeding the report; and

(ii) recommendations, if any, for legislative action related to an ordinance enacted under this Subsection (6).

(d) (i) The state fire marshal shall keep an indexed copy of an ordinance enacted under this Subsection (6).

(ii) The state fire marshal shall make a copy of an ordinance enacted under this Subsection (6) available on request.

(e) The board may make rules in accordance with Title 63G, Chapter 3, Utah Administrative Rulemaking Act, to establish procedures for a legislative body of a political subdivision to follow to provide the notice and report required under this Subsection (6).

Enacted by Chapter 14, 2011 General Session






Article 2 - Adoption of State Construction Code

Section 101 - Title -- Adoption of code.

(1) This chapter is known as the "Adoption of State Construction Code."

(2) In accordance with Chapter 1, Part 2, State Construction Code Administration Act, the Legislature repeals the State Construction Code in effect on July 1, 2010, and adopts the following as the State Construction Code:

(a) this chapter;

(b) Chapter 3, Statewide Amendments Incorporated as Part of State Construction Code; and

(c) Chapter 4, Local Amendments Incorporated as Part of State Construction Code.

Enacted by Chapter 14, 2011 General Session



Section 102 - Definitions.

As used in this chapter and Chapters 3 and 4:

(1) "HUD Code" means the Federal Manufactured Housing Construction and Safety Standards Act, as issued by the Department of Housing and Urban Development and published in 24 C.F.R. Parts 3280 and 3282 (as revised April 1, 1990).

(2) "IBC" means the edition of the International Building Code adopted under Section 15A-2-103.

(3) "IECC" means the edition of the International Energy Conservation Code adopted under Section 15A-2-103.

(4) "IFGC" means the edition of the International Fuel Gas Code adopted under Section 15A-2-103.

(5) "IMC" means the edition of the International Mechanical Code adopted under Section 15A-2-103.

(6) "IPC" means the edition of the International Plumbing Code adopted under Section 15A-2-103.

(7) "IRC" means the edition of the International Residential Code adopted under Section 15A-2-103.

(8) "NEC" means the edition of the National Electrical Code adopted under Section 15A-2-103.

(9) "UWUI" means the edition of the Utah Wildland Urban Interface Code adopted under Section 15A-2-103.

Enacted by Chapter 14, 2011 General Session



Section 103 (Contingently Superseded) - Specific editions adopted of construction code of a nationally recognized code authority.

(1) Subject to the other provisions of this part, the following construction codes are incorporated by reference, and together with the amendments specified in Chapter 3, Statewide Amendments to International Plumbing Code, and Chapter 4, Local Amendments Incorporated as Part of State Construction Code, are the construction standards to be applied to building construction, alteration, remodeling, and repair, and in the regulation of building construction, alteration, remodeling, and repair in the state:

(a) the 2012 edition of the International Building Code, including Appendix J, issued by the International Code Council;

(b) the 2012 edition of the International Residential Code, issued by the International Code Council;

(c) the 2012 edition of the International Plumbing Code, issued by the International Code Council;

(d) the 2012 edition of the International Mechanical Code, issued by the International Code Council;

(e) the 2012 edition of the International Fuel Gas Code, issued by the International Code Council;

(f) the 2011 edition of the National Electrical Code, issued by the National Fire Protection Association;

(g) the 2009 edition of the International Energy Conservation Code, issued by the International Code Council;

(h) subject to Subsection 15A-2-104(2), the HUD Code;

(i) subject to Subsection 15A-2-104(1), Appendix E of the 2012 edition of the International Residential Code, issued by the International Code Council; and

(j) subject to Subsection 15A-2-104(1), the 2005 edition of the NFPA 225 Model Manufactured Home Installation Standard, issued by the National Fire Protection Association.

(2) Consistent with Title 65A, Chapter 8, Management of Forest Lands and Fire Control, the Legislature adopts the 2006 edition of the Utah Wildland Urban Interface Code, issued by the International Code Council, with the alternatives or amendments approved by the Utah Division of Forestry, as a construction code that may be adopted by a local compliance agency by local ordinance or other similar action as a local amendment to the codes listed in this section.

Amended by Chapter 76, 2012 General Session



Section 103 (Contingently Effective) - Specific editions adopted of construction code of a nationally recognized code authority.

(1) Subject to the other provisions of this part, the following construction codes are incorporated by reference, and together with the amendments specified in Chapter 3, Statewide Amendments to International Plumbing Code, and Chapter 4, Local Amendments Incorporated as Part of State Construction Code, are the construction standards to be applied to building construction, alteration, remodeling, and repair, and in the regulation of building construction, alteration, remodeling, and repair in the state:

(a) the 2012 edition of the International Building Code, including Appendix J, issued by the International Code Council;

(b) the 2012 edition of the International Residential Code, issued by the International Code Council;

(c) the 2012 edition of the International Plumbing Code, issued by the International Code Council;

(d) the 2012 edition of the International Mechanical Code, issued by the International Code Council;

(e) the 2012 edition of the International Fuel Gas Code, issued by the International Code Council;

(f) the 2011 edition of the National Electrical Code, issued by the National Fire Protection Association;

(g) the 2012 edition of the International Energy Conservation Code, issued by the International Code Council;

(h) subject to Subsection 15A-2-104(2), the HUD Code;

(i) subject to Subsection 15A-2-104(1), Appendix E of the 2012 edition of the International Residential Code, issued by the International Code Council; and

(j) subject to Subsection 15A-2-104(1), the 2005 edition of the NFPA 225 Model Manufactured Home Installation Standard, issued by the National Fire Protection Association.

(2) Consistent with Title 65A, Chapter 8, Management of Forest Lands and Fire Control, the Legislature adopts the 2006 edition of the Utah Wildland Urban Interface Code, issued by the International Code Council, with the alternatives or amendments approved by the Utah Division of Forestry, as a construction code that may be adopted by a local compliance agency by local ordinance or other similar action as a local amendment to the codes listed in this section.

Amended by Chapter 279, 2013 General Session

Amended by Chapter 297, 2013 General Session



Section 104 - Installation standards for manufactured housing.

(1) The following are the installation standards for manufactured housing for new installations or for existing manufactured or mobile homes that are subject to relocation, building alteration, remodeling, or rehabilitation in the state:

(a) The manufacturer's installation instruction for the model being installed is the primary standard.

(b) If the manufacturer's installation instruction for the model being installed is not available or is incomplete, the following standards apply:

(i) Appendix E of the 2012 edition of the IRC, as issued by the International Code Council for installations defined in Section AE101 of Appendix E; or

(ii) if an installation is beyond the scope of the 2012 edition of the IRC as defined in Section AE101 of Appendix E, the 2005 edition of the NFPA 225 Model Manufactured Home Installation Standard, issued by the National Fire Protection Association.

(c) A manufacturer, dealer, or homeowner is permitted to design for unusual installation of a manufactured home not provided for in the manufacturer's standard installation instruction, Appendix E of the 2012 edition of the IRC, or the 2005 edition of the NFPA 225, if the design is approved in writing by a professional engineer or architect licensed in Utah.

(d) For a mobile home built before June 15, 1976, the mobile home shall also comply with the additional installation and safety requirements specified in Chapter 3, Part 8, Installation and Safety Requirements for Mobile Homes Built Before June 15, 1976.

(2) Pursuant to the HUD Code Section 604(d), a manufactured home may be installed in the state that does not meet the local snow load requirements as specified in Chapter 3, Part 2, Statewide Amendments to IRC, except that the manufactured home shall have a protective structure built over the home that meets the IRC and the snow load requirements under Chapter 3, Part 2, Statewide Amendments to IRC.

Amended by Chapter 297, 2013 General Session



Section 105 - Scope of application.

(1) To the extent that a construction code adopted under Section 15A-2-103 establishes a local administrative function or establishes a method of appeal which pursuant to Section 15A-1-207 is designated to be established by the compliance agency:

(a) that provision of the construction code is not included in the State Construction Code; and

(b) a compliance agency may establish provisions to establish a local administrative function or a method of appeal.

(2) (a) To the extent that a construction code adopted under Subsection (1) establishes a provision, standard, or reference to another code that by state statute is designated to be established or administered by another state agency, or a local city, town, or county jurisdiction:

(i) that provision of the construction code is not included in the State Construction Code; and

(ii) the state agency or local government has authority over that provision of the construction code.

(b) Provisions excluded under this Subsection (2) include:

(i) the International Property Maintenance Code;

(ii) the International Private Sewage Disposal Code, authority over which is reserved to the Department of Health and the Department of Environmental Quality;

(iii) the International Fire Code, authority over which is reserved to the board, pursuant to Section 15A-1-403;

(iv) a day care provision that is in conflict with Title 26, Chapter 39, Utah Child Care Licensing Act, authority over which is designated to the Utah Department of Health; and

(v) a wildland urban interface provision that goes beyond the authority under Section 15A-1-204, for the State Construction Code, authority over which is designated to the Utah Division of Forestry or to a local compliance agency.

(3) If a construction code adopted under Subsection 15A-2-103(1) establishes a provision that exceeds the scope described in Chapter 1, Part 2, State Construction Code Administration Act, to the extent the scope is exceeded, the provision is not included in the State Construction Code.

Enacted by Chapter 14, 2011 General Session






Article 3 - Statewide Amendments Incorporated as Part of State Construction Code

Section 101 - General provision.

The amendments in this part are adopted as amendments to the IBC to be applicable statewide.

Enacted by Chapter 14, 2011 General Session



Section 102 - Amendments to Chapters 1 through 3 of IBC.

(1) IBC, Section 106, is deleted.

(2) (a) In IBC, Section 110, a new section is added as follows: "110.3.5, Weather-resistant exterior wall envelope. An inspection shall be made of the weather-resistant exterior wall envelope as required by Section 1403.2, and flashing as required by Section 1405.4 to prevent water from entering the weather-resistive barrier."

(b) The remaining sections of IBC, Section 110, are renumbered as follows: 110.3.6, Lath or gypsum board inspection; 110.3.7, Fire- and smoke-resistant penetrations; 110.3.8, Energy efficiency inspections; 110.3.9, Other inspections; 110.3.10, Special inspections; and 110.3.11, Final inspection.

(3) IBC, Section 115.1, is deleted and replaced with the following: "115.1 Authority. Whenever the building official finds any work regulated by this code being performed in a manner either contrary to the provisions of this code or other pertinent laws or ordinances or is dangerous or unsafe, the building official is authorized to stop work."

(4) In IBC, Section 202, the following definition is added for Ambulatory Surgical Center: "AMBULATORY SURGICAL CENTER. A building or portion of a building licensed by the Utah Department of Health where procedures are performed that may render patients incapable of self preservation where care is less than 24 hours. See Utah Administrative Code R432-13."

(5) In IBC, Section 202, the definition for Foster Care Facilities is modified by changing the word "Foster" to "Child."

(6) In IBC, Section 202, the definition for "[F]Record Drawings" is modified by deleting the words "a fire alarm system" and replacing them with "any fire protection system".

(7) In IBC, Section 202, the following definition is added for Residential Treatment/Support Assisted Living Facility: "RESIDENTIAL TREATMENT/SUPPORT ASSISTED LIVING FACILITY. See Section 308.1.2."

(8) In IBC, Section 202, the following definition is added for Type I Assisted Living Facility: "TYPE I ASSISTED LIVING FACILITY. See Section 308.1.2."

(9) In IBC, Section 202, the following definition is added for Type II Assisted Living Facility: "TYPE II ASSISTED LIVING FACILITY. See Section 308.1.2."

(10) In the list in IBC, Section 304.1, the following words are added after the words "Ambulatory care facilities": "where four or more care recipients are rendered incapable of self preservation."

(11) In IBC, Section 305.2, the words "child care centers," are inserted after the word "supervision," and the following sentence is added at the end of the paragraph: "See Section 425 for special requirements for Day Care."

(12) In IBC, Section 305.2.2 and 305.2.3, the word "five" is deleted and replaced with the word "four" in both places.

(13) A new IBC Section 305.2.4 is added as follows: "305.2.4 Child Day Care -- Residential Certificate or a Family License. Areas used for child day care purposes with a Residential Certificate R430-50 or a Family License, as defined in Utah Administrative Code, R430-90, Licensed Family Child Care, may be located in a Group R-2 or R-3 occupancy as provided in Section 310.5 or shall comply with the International Residential Code in accordance with Section R101.2."

(14) A new IBC Section 305.2.5 is added as follows: "305.2.5 Child Care Centers. Areas used for Hourly Child Care Centers, as defined in Utah Administrative Code, R430-60, Child Care Center as defined in Utah Administrative Code, R430-100, or Out of School Time Programs, as defined in Utah Administrative Code, R430-70, may be classified as accessory occupancies."

(15) A new IBC Section 308.2.1 is added as follows: "308.2.1 Assisted living facilities and related occupancies. The following words and terms shall, for the purposes of this section and as used elsewhere in this code, have the meanings shown herein.

TYPE I ASSISTED LIVING FACILITY. A residential facility licensed by the Utah Department of Health that provides a protected living arrangement for ambulatory, non-restrained persons who are capable of achieving mobility sufficient to exit the facility without the assistance of another person.

Occupancies. Limited capacity, type I assisted living facilities with two to five residents shall be classified as R-3 occupancies. Small, type I assisted living facilities with six to sixteen residents shall be classified as R-4 occupancies. Large, type I assisted living facilities with over sixteen residents shall be classified as I-1 occupancies.

TYPE II ASSISTED LIVING FACILITY. A residential facility licensed by the Utah Department of Health that provides an array of coordinated supportive personal and health care services to residents who meet the definition of semi-independent.

Semi-Independent. A person who is:

A. Physically disabled but able to direct his or her own care; or

B. Cognitively impaired or physically disabled but able to evacuate from the facility with the physical assistance of one person.

Occupancies. Limited capacity, type II assisted living facilities with two to five residents shall be classified as R-4 occupancies. Small, type II assisted living facilities with six to sixteen residents shall be classified as I-1 occupancies. Large, type II assisted living facilities with over sixteen residents shall be classified as I-2 occupancies.

RESIDENTIAL TREATMENT/SUPPORT ASSISTED LIVING FACILITY. A residential treatment/support assisted living facility which creates a group living environment for four or more residents licensed by the Utah Department of Human Services, and provides a protected living arrangement for ambulatory, non-restrained persons who are capable of achieving mobility sufficient to exit the facility without the physical assistance of another person."

(16) In IBC, Section 308.3, the words "(see Section 308.2.1)" are added after the words "assisted living facilities".

(17) In IBC, Section 308.3.1, all of the words after the first International Residential Code are deleted.

(18) In IBC, Section 308.4, the following changes are made:

(a) The words "five persons" are deleted and replaced with the words "three persons."

(b) The words "foster care facilities" are deleted and replaced with "child care facilities."

(c) The words "(both intermediate care facilities and skilled nursing facilities)" are added after "nursing homes."

(d) The words "Ambulatory Surgical Centers with five or more operating rooms" are added to the list.

(19) In IBC, Section 308.4.1, the word "five" is deleted and replaced with the word "three" in both places.

(20) In IBC, Section 308.6, the word "five" is deleted and replaced with the word "four".

(21) In IBC, Section 308.6.1, the following changes are made:

(a) The word "five" is deleted and replaced with the word "four".

(b) The words "2 ½ years or less of age" are deleted and replaced with "under the age of two".

(c) The following sentence is added at the end: "See Section 425 for special requirements for Day Care."

(22) In IBC, Sections 308.6.3 and 308.6.4, the word "five" is deleted and replaced with the word "four" in both places and the following sentence is added at the end: "See Section 425 for special requirements for Day Care."

(23) In IBC, Section 310.5, the words "and single family dwellings complying with the IRC" are added after "Residential occupancies".

(24) In IBC, Section 310.5.1, the words "other than Child Care" are inserted after the word "dwelling" in the first sentence and the following sentence is added at the end: "See Section 425 for special requirements for Child Day Care."

(25) A new IBC Section 310.5.2 is added as follows: "310.5.2 Child Care. Areas used for child care purposes may be located in a residential dwelling unit under all of the following conditions and Section 425:

1. Compliance with Utah Administrative Code, R710-8, Day Care Rules, as enacted under the authority of the Utah Fire Prevention Board.

2. Use is approved by the Utah Department of Health, as enacted under the authority of the Utah Code, Title 26, Chapter 39, Utah Child Care Licensing Act, and in any of the following categories:

a. Utah Administrative Code, R430-50, Residential Certificate Child Care.

b. Utah Administrative Code, R430-90, Licensed Family Child Care.

3. Compliance with all zoning regulations of the local regulator."

(26) In IBC, Section 310.6, the words "(see Section 308.2.1)" are added after "assisted living facilities".

Amended by Chapter 297, 2013 General Session



Section 103 - Amendments to Chapters 4 through 6 of IBC.

(1) IBC Section 403.5.5 is deleted.

(2) IBC Section (F)406.5.8 is deleted and replaced with the following: "(F)406.5.8 Standpipe system. An open parking garage shall be equipped with an approved Class I manual standpipe system when fire department access is not provided for firefighting operations to within 150 feet of all portions of the open parking garage as measured from the approved fire department vehicle access.

Exception: Open parking garages equipped throughout with an automatic sprinkler system in accordance with Section 903.3.1.1 and a standpipe system is not required by Section 905.3.1."

(3) A new IBC Section (F)406.5.8.1 is added as follows: "(F)406.5.8.1 Installation requirements. Class I manual standpipe shall be designed and installed in accordance with Section 905 and NFPA 14. Class I manual standpipe shall be accessible throughout the parking garage such that all portions of the parking structure are protected within 150 feet of a hose connection."

(4) In IBC, Section 422.2, a new paragraph is added as follows: "422.2 Separations: Ambulatory care facilities licensed by the Utah Department of Health shall be separated from adjacent tenants with a fire barrier having a minimum one hour fire-resistance rating. Any level below the level of exit discharge shall be separated from the level of exit discharge by a horizontal assembly having a minimum one hour fire-resistance rating.

Exception: A fire barrier is not required to separate the level of exit discharge when:

1. Such levels are under the control of the Ambulatory Care Facility.

2. Any hazardous spaces are separated by horizontal assembly having a minimum one hour fire-resistance rating."

(5) A new IBC Section 425, Day Care, is added as follows:

"425.1 Detailed Requirements. In addition to the occupancy and construction requirements in this code, the additional provisions of this section shall apply to all Day Care in accordance with Utah Administrative Code R710-8 Day Care Rules.

425.2 Definitions.

425.2.1 Authority Having Jurisdiction (AHJ): State Fire Marshal, his duly authorized deputies, or the local fire enforcement authority code official.

425.2.2 Day Care Facility: Any building or structure occupied by clients of any age who receive custodial care for less than 24 hours by individuals other than parents, guardians, relatives by blood, marriage or adoption.

425.2.3 Day Care Center: Providing care for five or more clients in a place other than the home of the person cared for. This would also include Child Care Centers, Out of School Time or Hourly Child Care Centers licensed by the Department of Health.

425.2.4 Family Day Care: Providing care for clients listed in the following two groups:

425.2.4.1 Type 1: Services provided for five to eight clients in a home. This would also include a home that is certified by the Department of Health as Residential Certificate Child Care or licensed as Family Child Care.

425.2.4.2 Type 2: Services provided for nine to sixteen clients in a home with sufficient staffing. This would also include a home that is licensed by the Department of Health as Family Child Care.

425.2.5 R710-8: Utah Administrative Code, R710-8, Day Care Rules, as enacted under the authority of the Utah Fire Prevention Board.

425.3. Family Day Care.

425.3.1 Family Day Care units shall have on each floor occupied by clients, two separate means of egress, arranged so that if one is blocked the other will be available.

425.3.2 Family Day Care units that are located in the basement or on the second story shall be provided with two means of egress, one of which shall discharge directly to the outside.

425.3.2.1 Residential Certificate Child Care and Licensed Family Child Care with five to eight clients in a home, located on the ground level or in a basement, may use an emergency escape or rescue window as allowed in IFC, Chapter 10, Section 1029.

425.3.3 Family Day Care units shall not be located above the second story.

425.3.4 In Family Day Care units, clients under the age of two shall not be located above or below the first story.

425.3.4.1 Clients under the age of two may be housed above or below the first story where there is at least one exit that leads directly to the outside and complies with IFC, Section 1009 or Section 1010 or Section 1026.

425.3.5 Family Day Care units located in split entry/split level type homes in which stairs to the lower level and upper level are equal or nearly equal, may have clients housed on both levels when approved by the AHJ.

425.3.6 Family Day Care units shall have a portable fire extinguisher on each level occupied by clients, which shall have a classification of not less than 2A:10BC, and shall be serviced in accordance with NFPA, Standard 10, Standard for Portable Fire Extinguishers.

425.3.7 Family Day Care units shall have single station smoke detectors in good operating condition on each level occupied by clients. Battery operated smoke detectors shall be permitted if the facility demonstrates testing, maintenance, and battery replacement to insure continued operation of the smoke detectors.

425.3.8 Rooms in Family Day Care units that are provided for clients to sleep or nap, shall have at least one window or door approved for emergency escape.

425.3.9 Fire drills shall be conducted in Family Day Care units quarterly and shall include the complete evacuation from the building of all clients and staff. At least annually, in Type I Family Day Care units, the fire drill shall include the actual evacuation using the escape or rescue window, if one is used as a substitute for one of the required means of egress.

425.4 Day Care Centers.

425.4.1 Day Care Centers shall comply with either I-4 requirements or E requirements of the IBC, whichever is applicable for the type of Day Care Center.

425.4.2 Emergency Evacuation Drills shall be completed as required in IFC, Chapter 4, Section 405.

425.4.3 Location at grade. Group E child day care centers shall be located at the level of exit discharge.

425.4.3.1 Child day care spaces for children over the age of 24 months may be located on the second floor of buildings equipped with automatic fire protection throughout and an automatic fire alarm system.

425.4.4 Egress. All Group E child day care spaces with an occupant load of more than 10 shall have a second means of egress. If the second means of egress is not an exit door leading directly to the exterior, the room shall have an emergency escape and rescue window complying with Section 1029.

425.4.5 All Group E Child Day Care Centers shall comply with Utah Administrative Code, R430-100 Child Care Centers, R430-60 Hourly Child Care Centers, and R430-70 Out of School Time.

425.5 Requirements for all Day Care

425.5.1 Heating equipment in spaces occupied by children shall be provided with partitions, screens, or other means to protect children from hot surfaces and open flames.

425.5.2 A fire escape plan shall be completed and posted in a conspicuous place. All staff shall be trained on the fire escape plan and procedure."

(6) In IBC, Section 504.2, a new section is added as follows: "504.2.1 Notwithstanding the exceptions to Section 504.2, Group I-2 Assisted Living Facilities shall be allowed to be two stories of Type V-A construction when all of the following apply:

1. All secured units are located at the level of exit discharge in compliance with Section 1008.1.9.3 as amended;

2. The total combined area of both stories shall not exceed the total allowable area for a one-story building; and

3. All other provisions that apply in Section 407 have been provided."

Amended by Chapter 297, 2013 General Session



Section 104 - Amendments to Chapters 7 through 9 of IBC.

(1) IBC, Section (F)901.8, is deleted and replaced with the following: "(F)901.8 Pump and riser room size. Fire pump and automatic sprinkler system riser rooms shall be designed with adequate space for all installed equipment necessary for the installation and to provide sufficient working space around the stationary equipment. Clearances around equipment shall be in accordance with manufacturer requirements and not less than the following minimum elements:

901.8.1 A minimum clear and unobstructed distance of 12-inches shall be provided from the installed equipment to the elements of permanent construction.

901.8.2 A minimum clear and unobstructed distance of 12-inches shall be provided between all other installed equipment and appliances.

901.8.3 A clear and unobstructed width of 36-inches shall be provided in front of all installed equipment and appliances, to allow for inspection, service, repair or replacement without removing such elements of permanent construction or disabling the function of a required fire-resistance-rated assembly.

901.8.4 Automatic sprinkler system riser rooms shall be provided with a clear and unobstructed passageway to the riser room of not less than 36-inches, and openings into the room shall be clear and unobstructed, with doors swinging in the outward direction from the room and the opening providing a clear width of not less than 34-inches and a clear height of the door opening shall not be less than 80-inches.

901.8.5 Fire pump rooms shall be provided with a clear and unobstructed passageway to the fire pump room of not less than 72-inches, and openings into the room shall be clear, unobstructed and large enough to allow for the removal of the largest piece of equipment, with doors swinging in the outward direction from the room and the opening providing a clear width of not less than 68-inches and a clear height of the door opening shall not be less than 80-inches."

(2) In IBC, Section (F)903.2.2, the words "the entire floor" are deleted and replaced with "a building" and the last paragraph is deleted.

(3) IBC, Section (F)903.2.4, condition 2, is deleted and replaced with the following: "2. A Group F-1 fire area is located more than three stories above the lowest level of fire department vehicle access."

(4) IBC, Section (F)903.2.7, condition 2, is deleted and replaced with the following: "2. A Group M fire area is located more than three stories above the lowest level of fire department vehicle access."

(5) IBC, Sections (F)903.2.8, (F)903.2.8.1, and (F)903.2.8.2, are deleted and replaced with the following: "(F)903.2.8 Group R. An automatic sprinkler system installed in accordance with Section 903.3 shall be provided throughout all buildings with a Group R fire area.

Exceptions:

1. Detached one- and two-family dwellings and multiple single-family dwellings (townhouses) constructed in accordance with the International Residential Code For One- and Two-Family Dwellings.

2. Group R-4 fire areas not more than 4,500 gross square feet and not containing more than 16 residents, provided the building is equipped throughout with an approved fire alarm system that is interconnected and receives its primary power from the building wiring and a commercial power system."

(6) IBC, Section (F)903.2.9, condition 2, is deleted and replaced with the following: "2. A Group S-1 fire area is located more than three stories above the lowest level of fire department vehicle access."

(7) IBC, Section (F)904.11, is deleted and replaced with the following: "(F)904.11 Commercial cooking systems. The automatic fire-extinguishing system for commercial cooking systems shall be of a type recognized for protection of commercial cooking equipment and exhaust systems. Pre-engineered automatic extinguishing systems shall be tested in accordance with UL 300 and listed and labeled for the intended application. The system shall be installed in accordance with this code, its listing and the manufacturer's installation instructions.

Exception: Factory-built commercial cooking recirculating systems that are tested in accordance with UL 710B and listed, labeled, and installed in accordance with Section 304.1 of the International Mechanical Code."

(8) IBC, Sections (F)904.11.3, (F)904.11.3.1, (F)904.11.4, and (F)904.11.4.1, are deleted.

(9) IBC, Section (F)907.2.3 Group E:

(a) The first sentence is deleted and rewritten as follows: "A manual fire alarm system that initiates the occupant notification system in accordance with Section (F)907.5 and installed in accordance with Section (F)907.6 shall be installed in Group E occupancies."

(b) In Exception number 3, starting on line five, the words "emergency voice/alarm communication system" are deleted and replaced with "occupant notification system".

(10) In IBC, Section (F)908.7, the first sentence is deleted and replaced as follows: "Groups R-1, R-2, R-3, R-4, I-1, and I-4 occupancies"; the exceptions are deleted and the following sentence is added after the first sentence: "A minimum of one carbon monoxide alarm shall be installed on each habitable level."

(11) In IBC, Section (F)908.7, the following new subsections are added:

"(F)908.7.1 Interconnection. Where more than one carbon monoxide alarm is required to be installed within Group R or I-1 occupancies, the carbon monoxide alarms shall be interconnected in such a manner that the activation of one alarm will activate all of the alarms. Physical interconnection of carbon monoxide alarms shall not be required where listed wireless alarms are installed and all alarms sound upon activation of one alarm. The alarm shall be clearly audible in all bedrooms over background noise levels with all intervening doors closed.

(F)908.7.2 Power source. In new construction, required carbon monoxide alarms shall receive their primary power from the building wiring where such wiring is served from a commercial source and shall be equipped with a battery backup. Carbon monoxide alarms with integral strobes that are not equipped with battery backup shall be connected to an emergency electrical system. Carbon monoxide alarms shall emit a signal when the batteries are low. Wiring shall be permanent and without a disconnecting switch other than as required for overcurrent protection.

Exception: Carbon monoxide alarms are not required to be equipped with battery backup where they are connected to an emergency electrical system."

(12) IBC, Section (F)908.7.1, is renumbered to 908.7.3.

Amended by Chapter 297, 2013 General Session



Section 105 - Amendments to Chapters 10 through 12 of IBC.

(1) In IBC, Section 1008.1.9.6, the words "Group I-1 and" are added in the title and in the first sentence before the words "Group I-2" and a new number 8 is added as follows: "8. The secure area or unit with special egress locks shall be located at the level of exit discharge in Type V construction."

(2) In IBC, Section 1008.1.9.7, a new number 7 is added as follows: "7. The secure area or unit with delayed egress locks shall be located at the level of exit discharge in Type V construction."

(3) In IBC, Section 1009.7.2, exception 5 is deleted and replaced with the following: "5. In Group R-3 occupancies, within dwelling units in Group R-2 occupancies, and in Group U occupancies that are accessory to a Group R-3 occupancy, or accessory to individual dwelling units in Group R-2 occupancies, the maximum riser height shall be 8 inches (203 mm) and the minimum tread depth shall be 9 inches (229 mm). The minimum winder tread depth at the walk line shall be 10 inches (254 mm), and the minimum winder tread depth shall be 6 inches (152 mm). A nosing not less than 0.75 inch (19.1 mm) but not more than 1.25 inches (32 mm) shall be provided on stairways with solid risers where the tread depth is less than 10 inches (254 mm)."

(4) In IBC, Section 1009.15, a new exception 6 is added as follows: "6. In occupancies in Group R-3, as applicable in Section 101.2 and in occupancies in Group U, which are accessory to an occupancy in Group R-3, as applicable in Section 101.2, handrails shall be provided on at least one side of stairways consisting of four or more risers."

(5) In IBC, Section 1011.5, the words ", including when the building may not be fully occupied." are added at the end of the sentence.

(6) IBC, Section 1024, is deleted.

(7) In IBC, Section 1028.12, exception 2 is deleted.

(8) In IBC, Section 1109.8, the following words "shall be capable of operation without a key and" are inserted in the second sentence between the words "lift" and "shall".

(9) In IBC, Section 1208.4, subparagraph 1 is deleted and replaced with the following: "1. The unit shall have a living room of not less than 165 square feet (15.3 m2) of floor area. An additional 100 square feet (9.3 m2) of floor area shall be provided for each occupant of such unit in excess of two."

Amended by Chapter 297, 2013 General Session



Section 106 - Amendments to Chapters 13 through 15 of IBC.

IBC, Chapters 13 through 15 are not amended.

Enacted by Chapter 14, 2011 General Session



Section 107 - Amendments to Chapter 16 of IBC.

(1) In IBC, Table 1604.5, Risk Category III, in the sentence that begins "Group I-2," a new footnote c is added as follows: "c. Type II Assisted Living Facilities that are I-2 occupancy classifications in accordance with Section 308 shall be Risk Category II in this table."

(2) In IBC, Section 1605.2, in the portion of the definition for the value of f2, the words "and 0.2 for other roof configurations" are deleted and replaced with the following: "f2 = 0.20 + .025(A-5) for other configurations where roof snow load exceeds 30 psf;

f2 = 0 for roof snow loads of 30 psf (1.44kN/m2) or less.

Where A = Elevation above sea level at the location of the structure (ft./1,000)."

(3) In IBC, Sections 1605.3.1 and 1605.3.2, exception 2 in each section is deleted and replaced with the following: "2. Flat roof snow loads of 30 pounds per square foot (1.44 kNm2) or less need not be combined with seismic loads. Where flat roof snow loads exceed 30 pounds per square foot (1.44 kNm2), the snow loads may be reduced in accordance with the following in load combinations including both snow and seismic loads. Ws as calculated below, shall be combined with seismic loads.

Ws = (0.20 + 0.025(A-5))Pf is greater than or equal to 0.20 Pf.

Where:

Ws = Weight of snow to be included in seismic calculations

A = Elevation above sea level at the location of the structure (ft./1,000)

Pf = Design roof snow load, psf.

For the purpose of this section, snow load shall be assumed uniform on the roof footprint without including the effects of drift or sliding. The Importance Factor, I, used in calculating Pf may be considered 1.0 for use in the formula for Ws".

(4) IBC, Section 1608.1, is deleted and replaced with the following: "1608.1 General. Except as modified in Sections 1608.1.1, 1608.1.2, and 1608.1.3, design snow loads shall be determined in accordance with Chapter 7 of ASCE 7, but the design roof load shall not be less than that determined by Section 1607."

(5) A new IBC, Section 1608.1.1, is added as follows: "1608.1.1 Section 7.4.5 of Chapter 7 of ASCE 7 referenced in Section 1608.1 of the IBC is deleted and replaced with the following: Section 7.4.5 Ice Dams and Icicles Along Eaves. Where ground snow loads exceed 75 psf, eaves shall be capable of sustaining a uniformly distributed load of 2pf on all overhanging portions. No other loads except dead loads shall be present on the roof when this uniformly distributed load is applied. All building exits under down-slope eaves shall be protected from sliding snow and ice."

(6) In IBC, Section 1608.1.2, a new section is added as follows: "1608.1.2 Utah Snow Loads. The snow loads specified in Table 1608.1.2(b) shall be used for the jurisdictions identified in that table. Otherwise, the ground snow load, Pg, to be used in the determination of design snow loads for buildings and other structures shall be determined by using the following formula: Pg = (Po2 + S2(A-Ao)2)0.5 for A greater than Ao, and Pg = Po for A less than or equal to Ao.

WHERE:

Pg = Ground snow load at a given elevation (psf);

Po = Base ground snow load (psf) from Table No. 1608.1.2(a);

S = Change in ground snow load with elevation (psf/100 ft.) From Table No. 1608.1.2(a);

A = Elevation above sea level at the site (ft./1,000);

Ao = Base ground snow elevation from Table 1608.1.2(a) (ft./1,000).

The building official may round the roof snow load to the nearest 5 psf. The ground snow load, Pg, may be adjusted by the building official when a licensed engineer or architect submits data substantiating the adjustments.

Where the minimum roof live load in accordance with Section 1607.11 is greater than the design roof snow load, such roof live load shall be used for design, however, it shall not be reduced to a load lower than the design roof snow load. Drifting need not be considered for roof snow loads less than 20 psf."

(7) IBC, Table 1608.1.2(a) and Table 1608.1.2(b), are added as follows:

"TABLE NO. 1608.1.2(a)

STATE OF UTAH - REGIONAL SNOW LOAD FACTORS

COUNTY

Po

S

Ao

Beaver

43

63

6.2

Box Elder

43

63

5.2

Cache

50

63

4.5

Carbon

43

63

5.2

Daggett

43

63

6.5

Davis

43

63

4.5

Duchesne

43

63

6.5

Emery

43

63

6.0

Garfield

43

63

6.0

Grand

36

63

6.5

Iron

43

63

5.8

Juab

43

63

5.2

Kane

36

63

5.7

Millard

43

63

5.3

Morgan

57

63

4.5

Piute

43

63

6.2

Rich

57

63

4.1

Salt Lake

43

63

4.5

San Juan

43

63

6.5

Sanpete

43

63

5.2

Sevier

43

63

6.0

Summit

86

63

5.0

Tooele

43

63

4.5

Uintah

43

63

7.0

Utah

43

63

4.5

Wasatch

86

63

5.0

Washington

29

63

6.0

Wayne

36

63

6.5

Weber

43

63

4.5

TABLE NO. 1608.1.2(B)

REQUIRED SNOW LOADS FOR SELECTED UTAH CITIES AND TOWNS1,2

The following jurisdictions require design snow load values that differ from the Equation in the Utah Snow Load Study.

County

City

Elevation

Ground Snow Load (psf)

Roof Snow Load (psf) 6

Carbon

Price3

All other county locations5

5550

--

43

--

30

--

Davis

Fruit Heights3

4500 - 4850

57

40

Emery

Green River3

4070

36

25

Garfield

Panguitch3

6600

43

30

Rich

Woodruff3

Laketown4

Garden City5

Randolph4

6315

6000

--

6300

57

57

--

57

40

40

--

40

San Juan

Monticello3

6820

50

35

Summit

Coalville3

Kamas4

5600

6500

86

114

60

80

Tooele

Tooele3

5100

43

30

Utah

Orem3

Pleasant Grove4

Provo5

4650

5000

--

43

43

--

30

30

--

Wasatch

Heber5

--

--

--

Washington

Leeds3

Santa Clara3

St. George3

All other county locations5

3460

2850

2750

--

29

21

21

--

20

15

15

--

Wayne

Loa3

7080

43

30

1The IBC requires a minimum live load - See 1607.11.2.

2This table is informational only in that actual site elevations may vary. Table is only valid if site elevation is within 100 feet of the listed elevation. Otherwise, contact the local Building Official.

3Values adopted from Table VII of the Utah Snow Load Study.

4Values based on site-specific study. Contact local Building Official for additional information.

5Contact local Building Official.

6Based on Ce =1.0, Ct =1.0 and Is =1.0"

(8) A new IBC, Section 1608.1.3, is added as follows: "1608.1.3 Thermal Factor. The value for the thermal factor, Ct, used in calculation of Pf shall be determined from Table 7.3 in ASCE 7.

Exception: Except for unheated structures, the value of Ct need not exceed 1.0 when ground snow load, Pg is calculated using Section 1608.1.2 as amended."

(9) IBC, Section 1608.2, is deleted and replaced with the following: "1608.2 Ground Snow Loads. The ground snow loads to be used in determining the design snow loads for roofs in states other than Utah are given in Figure 1608.2 for the contiguous United States and Table 1608.2 for Alaska. Site-specific case studies shall be made in areas designated CS in figure 1608.2. Ground snow loads for sites at elevations above the limits indicated in Figure 1608.2 and for all sites within the CS areas shall be approved. Ground snow load determination for such sites shall be based on an extreme value statistical analysis of data available in the vicinity of the site using a value with a 2-percent annual probability of being exceeded (50-year mean recurrence interval). Snow loads are zero for Hawaii, except in mountainous regions as approved by the building official."

(10) A new IBC, Section 1613.1.1, is added as follows: "1613.1.1 ASCE 12.7.2 and 12.14.8.1 of Chapter 12 of ASCE 7 referenced in Section 1613.1, Definition of W, Item 4 is deleted and replaced with the following:

4. Where the flat roof snow load, Pf, exceeds 30 psf, the snow load included in seismic design shall be calculated, in accordance with the following formula: Ws = (0.20 + 0.025(A-5))Pf is greater than or equal to 0.20 Pf.

WHERE:

Ws = Weight of snow to be included in seismic calculations

A = Elevation above sea level at the location of the structure (ft./1,000)

Pf = Design roof snow load, psf.

For the purposes of this section, snow load shall be assumed uniform on the roof footprint without including the effects of drift or sliding. The Importance Factor, I, used in calculating Pf may be considered 1.0 for use in the formula for Ws."

(11) A new IBC, Section 1613.5, is added as follows: " 1613.5 ASCE 7, Section 13.5.6.2.2 paragraph (e) is modified to read as follows: (e) Penetrations shall have a sleeve or adapter through the ceiling tile to allow for free movement of at least 1 inch (25 mm) in all horizontal directions.

Exceptions:

1. Where rigid braces are used to limit lateral deflections.

2. At fire sprinkler heads in frangible surfaces per NFPA 13."

Amended by Chapter 297, 2013 General Session



Section 108 - Amendments to Chapters 17 through 19 of IBC.

(1) A new IBC, Section 1807.1.6.4, is added as follows: "1807.1.6.4 Empirical concrete foundation design. Group R, Division 3 Occupancies three stories or less in height, and Group U Occupancies, which are constructed in accordance with Section 2308, or with other methods employing repetitive wood-frame construction or repetitive cold-formed steel structural member construction, shall be permitted to have concrete foundations constructed in accordance with Table 1807.1.6.4."

(2) A new IBC, Table 1807.1.6.4 is added as follows:

"TABLE 1807.1.6.4

EMPIRICAL FOUNDATION WALLS (1,7,8)

Max. Height

Top Edge Support

Min.

Thickness

Vertical Steel (2)

Horizontal Steel (3)

Steel at

Openings (4)

Max. Lintel Length

Min. Lintel Length

2'(610 mm)

None

6"

(5)

2- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

2'(610 mm)

2" for each foot of opening width;

min. 6"

3'(914 mm)

None

6"

#4@32"

3- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

2'(610 mm)

2" for each foot of opening width;

min. 6"

4'(1,219 mm)

None

6"

#4@32"

4- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

3'(914 mm)

2" for each foot of opening width;

min. 6"

6'(1,829 mm)

Floor or roof Diaphragm (6)

8"

#4@24"

5- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

6'(1,829 mm)

2" for each foot of opening width;

min. 6"

8'(2,438 mm)

Floor or roof Diaphragm (6)

8"

#4@24"

6- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

6'(1,829 mm)

2" for each foot of opening width;

min. 6"

9'(2,743 mm)

Floor or roof Diaphragm (6)

8"

#4@16"

7- #4 Bars

2- #4 Bars above

1- #4 Bar each side

1- #4 Bar below

6'(1,829 mm)

2" for each foot of opening width;

min. 6"

Over 9'(2,743 mm), Engineering required for each column

Footnotes:

(1) Based on 3,000 psi (20.6 Mpa) concrete and 60,000 psi (414 Mpa) reinforcing steel.

(2) To be placed in the center of the wall, and extended from the footing to within three inches (76 mm) of the top of the wall; dowels of #4 bars to match vertical steel placement shall be provided in the footing, extending 24 inches (610 mm) into the foundation wall.

(3) One bar shall be located in the top four inches (102 mm), one bar in the bottom four inches (102 mm) and the other bars equally spaced between. Such bar placement satisfies the requirements of Section 1805.9. Corner reinforcing shall be provided so as to lap 24 inches (610 mm).

(4) Bars shall be placed within two inches (51 mm) of the openings and extend 24 inches (610 mm) beyond the edge of the opening; vertical bars may terminate three inches (76 mm) from the top of the concrete.

(5) Dowels of #4 bar at 32 inches on center shall be provided in the footing, extending 18 inches (457 mm) into the foundation wall.

(6) Diaphragm shall conform to the requirements of Section 2308.

(7) Footing shall be a minimum of nine inches thick by 20 inches wide.

(8) Soil backfill shall be soil classification types GW, GP, SW, or SP, per Table 1610.1. Soil shall not be submerged or saturated in groundwater."

(3) In IBC, Section 1904.2, a new exception 1 is added as follows and the current exception is modified to be number 2.

Exceptions:

"1. In ACI Table 4.3.1, for Exposure Class F1, change Maximum w/cm from 0.45 to 0.5 and Minimum f'c from 4,500 psi to 3,000 psi."

(4) A new IBC, Section 1905.1.11, is added as follows: "1905.1.11 ACI 318, Table 4.2.1." Modify ACI 318, Table 4.2.1 to read as follows: In the portion of the table designated as "Conditions", the Exposure categories and classes are deleted and replaced with the following:

"F0: Concrete elements not exposed to freezing and thawing cycles to include footing and foundation elements that are completely buried in soil.

F1: Concrete elements exposed to freezing and thawing cycles and are not likely to be saturated or exposed to deicing chemicals.

F2: Concrete elements exposed to freezing and thawing cycles and are likely to be saturated, but not exposed to deicing chemicals.

F3: Concrete elements exposed to freezing and thawing cycles and are likely to be saturated and exposed to deicing chemicals."

Amended by Chapter 297, 2013 General Session



Section 109 - Amendments to Chapters 20 through 22 of IBC.

IBC, Chapters 20 through 22 are not amended.

Enacted by Chapter 14, 2011 General Session



Section 110 - Amendments to Chapters 23 through 25 of IBC.

(1) A new IBC, Section 2306.1.5, is added as follows: "2306.1.5 Load duration factors. The allowable stress increase of 1.15 for snow load, shown in Table 2.3.2, Frequently Used Load Duration Factors, Cd, of the National Design Specifications, shall not be utilized at elevations above 5,000 feet (1,524 M)."

(2) In IBC, Section 2308.6, a new exception is added as follows: "Exception: Where foundation plates or sills are bolted or anchored to the foundation with not less than 1/2 inch (12.7 mm) diameter steel bolts or approved anchors, embedded at least 7 inches (178 mm) into concrete or masonry and spaced not more than 32 inches (816 mm) apart, there shall be a minimum of two bolts or anchor straps per piece located not less than 4 inches (102 mm) from each end of each piece. A properly sized nut and washer shall be tightened on each bolt to the plate."

(3) IBC, Section 2506.2.1, is deleted and replaced with the following: "2506.2.1 Other materials. Metal suspension systems for acoustical and lay-in panel ceilings shall conform with ASTM C635 listed in Chapter 35 and Section 13.5.6 of ASCE 7, as amended in Section 1613.8, for installation in high seismic areas."

Amended by Chapter 297, 2013 General Session



Section 111 - Amendments to Chapters 26 through 28 of IBC

IBC, Chapters 26 through 28 are not amended.

Enacted by Chapter 14, 2011 General Session



Section 112 - Amendments to Chapters 29 through 31 of IBC.

(1) In IBC [P] Table 2902.1 the following changes are made:

(a) The title for [P] Table 2902.1 is deleted and replaced with the following: "[P] Table 2902.1, Minimum Number of Required Plumbing Facilities a, h".

(b) In the row for "E" occupancy in the field for "OTHER" a new footnote i is added.

(c) In the row for "I-4" occupancy in the field for "OTHER" a new footnote i is added.

(d) A new footnote h is added as follows: "FOOTNOTE: h. When provided, in public toilet facilities there shall be an equal number of diaper changing facilities in male toilet rooms and female toilet rooms."

(e) A new footnote i is added to the table as follows: "FOOTNOTE i: Non-residential child care facilities shall comply with additional sink requirements of Utah Administrative Code R430-100-4."

(2) In IBC, Section 3006.5, a new exception is added as follows: "Exception: Hydraulic elevators and roped hydraulic elevators with a rise of 50 feet or less."

Amended by Chapter 297, 2013 General Session



Section 113 - Amendments to Chapters 32 through 35 of IBC.

(1) A new section IBC, Section 3401.7, is added as follows: " 3401.7 Parapet bracing, wall anchors, and other appendages. Until June 30, 2014, a building constructed before 1975 shall have parapet bracing, wall anchors, and appendages such as cornices, spires, towers, tanks, signs, statuary, etc. evaluated by a licensed engineer when the building is undergoing structural alterations, which may include structural sheathing replacement of 10% or greater, or other structural repairs. Reroofing or water membrane replacement may not be considered a structural alteration or repair for purposes of this section. Beginning July 1, 2014, a building constructed before 1975 shall have parapet bracing, wall anchors, and appendages such as cornices, spires, towers, tanks, signs, statuary, etc. evaluated by a licensed engineer when the building is undergoing a total reroofing. Parapet bracing, wall anchors, and appendages required by this section shall be evaluated in accordance with 75% of the seismic forces as specified in Section 1613. When allowed by the local building official, alternate methods of equivalent strength as referenced in an approved code under Utah Code, Subsection 15A-1-204(6)(a), will be considered when accompanied by engineer-sealed drawings, details, and calculations. When found to be deficient because of design or deteriorated condition, the engineer's recommendations to anchor, brace, reinforce, or remove the deficient feature shall be implemented.

Exceptions:

1. Group R-3 and U occupancies.

2. Unreinforced masonry parapets need not be braced according to the above stated provisions provided that the maximum height of an unreinforced masonry parapet above the level of the diaphragm tension anchors or above the parapet braces shall not exceed one and one-half times the thickness of the parapet wall. The parapet height may be a maximum of two and one-half times its thickness in other than Seismic Design Categories D, E, or F."

(2) IBC, Section 3408.4, is deleted and replaced with the following: "3408.4 Seismic. When a change in occupancy results in a structure being reclassified to a higher Risk Category (as defined in Table 1604.5), or when such change of occupancy results in a design occupant load increase of 100% or more, the structure shall conform to the seismic requirements for a new structure.

Exceptions:

1. Specific seismic detailing requirements of this code or ASCE 7 for a new structure shall not be required to be met where it can be shown that the level of performance and seismic safety is equivalent to that of a new structure. A demonstration of equivalence analysis shall consider the regularity, overstrength, redundancy, and ductility of the structure. Alternatively, the building official may allow the structure to be upgraded in accordance with referenced sections as found in an approved code under Utah Code, Subsection 15A-1-204(6)(a).

2. When a change of use results in a structure being reclassified from Risk Category I or II to Risk Category III and the structure is located in a seismic map area where SDS is less than 0.33, compliance with the seismic requirements of this code and ASCE 7 are not required.

3. Where design occupant load increase is less than 25 occupants and the Risk Category does not change."

(3) In IBC, Chapter 35, the referenced standard ICCA117.1-09, Section 606.2, Exception 1 is modified to include the following sentence at the end of the exception:

"The minimum clear floor space shall be centered on the sink assembly."

(4) The following referenced standard is added under UL in IBC, Chapter 35:

"Number

Title

Referenced in code section number

2034-2008

Standard of Single- and Multiple-station Carbon Monoxide Alarms

907.9"

Amended by Chapter 297, 2013 General Session



Section 201 - General provision.

(1) The amendments in this part are adopted as amendments to the IRC to be applicable statewide.

(2) The statewide amendments to the following which may be applied to detached one- and two-family dwellings and multiple single-family dwellings shall be applicable to the corresponding provisions of the IRC:

(a) IBC under Part 1, Statewide Amendments to IBC;

(b) IPC under Part 3, Statewide Amendments to IPC;

(c) IMC under Part 4, Statewide Amendments to IMC;

(d) IFGC under Part 5, Statewide Amendments to IFGC;

(e) NEC under Part 6, Statewide Amendments to NEC; and

(f) IECC under Part 7, Statewide Amendments to IECC.

Enacted by Chapter 14, 2011 General Session



Section 202 - Amendments to Chapters 1 through 5 of IRC.

(1) In IRC, Section R102, a new Section R102.7.2 is added as follows: "R102.7.2 Physical change for bedroom window egress in legal nonconforming rental housing use. A structure classified as a legal nonconforming rental housing use, whose egress bedroom window is smaller than required by this code, is not required to undergo a physical change to conform to this code if the change would compromise the structural integrity of the building or could not be completed in accordance with other applicable requirements of this code, including setback and window well requirements."

(2) In IRC, Section 109:

(a) A new IRC, Section 109.1.5, is added as follows: "R109.1.5 Weather-resistant exterior wall envelope inspections. An inspection shall be made of the weather-resistant exterior wall envelope as required by Section R703.1 and flashings as required by Section R703.8 to prevent water from entering the weather-resistive barrier."

(b) The remaining sections are renumbered as follows: R109.1.6 Other inspections; R109.1.6.1 Fire- and smoke-resistance-rated construction inspection; R109.1.6.2 Reinforced masonry, insulating concrete form (ICF) and conventionally formed concrete wall inspection; and R109.1.7 Final inspection.

(3) IRC, Section R114.1, is deleted and replaced with the following: "R114.1 Notice to owner. Upon notice from the building official that work on any building or structure is being prosecuted contrary to the provisions of this code or other pertinent laws or ordinances or in an unsafe and dangerous manner, such work shall be immediately stopped. The stop work order shall be in writing and shall be given to the owner of the property involved, or to the owner's agent or to the person doing the work; and shall state the conditions under which work will be permitted to resume."

(4) In IRC, Section R202, the following definition is added: "CERTIFIED BACKFLOW PREVENTER ASSEMBLY TESTER: A person who has shown competence to test Backflow prevention assemblies to the satisfaction of the authority having jurisdiction under Utah Code, Subsection 19-4-104(4)."

(5) In IRC, Section R202, the definition for "CONDITIONED SPACE" is modified by deleting the words at the end of the sentence "being heated or cooled by any equipment or appliance" and replacing them with the following: "enclosed within the building thermal envelope that is directly heated or cooled, or indirectly heated or cooled by any of the following means:

1. Openings directly into an adjacent conditioned space.

2. An un-insulated floor, ceiling or wall adjacent to a conditioned space.

3. Un-insulated duct, piping or other heat or cooling source within the space."

(6) In IRC, Section R202, the definition of "Cross Connection" is deleted and replaced with the following: "CROSS CONNECTION. Any physical connection or potential connection or arrangement between two otherwise separate piping systems, one of which contains potable water and the other either water of unknown or questionable safety or steam, gas, or chemical, whereby there exists the possibility for flow from one system to the other, with the direction of flow depending on the pressure differential between the two systems (see "Backflow, Water Distribution")."

(7) In IRC, Section 202, in the definition for gray water a comma is inserted after the word "washers"; the word "and" is deleted; and the following is added to the end: "and clear water wastes which have a pH of 6.0 to 9.0; are non-flammable; non-combustible; without objectionable odors; non-highly pigmented; and will not interfere with the operation of the sewer treatment facility."

(8) In IRC, Section R202, the definition of "Potable Water" is deleted and replaced with the following: "POTABLE WATER. Water free from impurities present in amounts sufficient to cause disease or harmful physiological effects and conforming to the Utah Code, Title 19, Chapters 4, Safe Drinking Water Act, and 5, Water Quality Act, and the regulations of the public health authority having jurisdiction."

(9) IRC, Figure R301.2(5), is deleted and replaced with Table R301.2(5a) and Table R301.2(5b) as follows:

"TABLE NO. R301.2(5a)

STATE OF UTAH - REGIONAL SNOW LOAD FACTORS

COUNTY

Po

S

Ao

Beaver

43

63

6.2

Box Elder

43

63

5.2

Cache

50

63

4.5

Carbon

43

63

5.2

Daggett

43

63

6.5

Davis

43

63

4.5

Duchesne

43

63

6.5

Emery

43

63

6.0

Garfield

43

63

6.0

Grand

36

63

6.5

Iron

43

63

5.8

Juab

43

63

5.2

Kane

36

63

5.7

Millard

43

63

5.3

Morgan

57

63

4.5

Piute

43

63

6.2

Rich

57

63

4.1

Salt Lake

43

63

4.5

San Juan

43

63

6.5

Sanpete

43

63

5.2

Sevier

43

63

6.0

Summit

86

63

5.0

Tooele

43

63

4.5

Uintah

43

63

7.0

Utah

43

63

4.5

Wasatch

86

63

5.0

Washington

29

63

6.0

Wayne

36

63

6.5

Weber

43

63

4.5

TABLE NO. R301.2(5b)

REQUIRED SNOW LOADS FOR SELECTED UTAH CITIES AND TOWNS1,2

The following jurisdictions require design snow load values that differ from the Equation in the Utah Snow Load Study.

County

City

Elevation

Ground Snow Load (psf)

Roof Snow Load (psf) 6

Carbon

Price3

All other county locations5

5550

--

43

--

30

--

Davis

Fruit Heights3

4500 - 4850

57

40

Emery

Green River3

4070

36

25

Garfield

Panguitch3

6600

43

30

Rich

Woodruff3

Laketown4

Garden City5

Randolph4

6315

6000

--

6300

57

57

--

57

40

40

--

40

San Juan

Monticello3

6820

50

35

Summit

Coalville3

Kamas4

5600

6500

86

114

60

80

Tooele

Tooele3

5100

43

30

Utah

Orem3

Pleasant Grove4

Provo5

4650

5000

--

43

43

--

30

30

--

Wasatch

Heber5

--

--

--

Washington

Leeds3

Santa Clara3

St. George3

All other county locations5

3460

2850

2750

--

29

21

21

--

20

15

15

--

Wayne

Loa3

7080

43

30

1The IRC requires a minimum live load – See R301.6.

2This table is informational only in that actual site elevations may vary. Table is only valid if site elevation is within 100 feet of the listed elevation. Otherwise, contact the local Building Official.

3Values adopted from Table VII of the Utah Snow Load Study

4Values based on site-specific study. Contact local Building Official for additional information.

5Contact local Building Official.

6Based on Ce =1.0, Ct =1.0 and Is =1.0"

(10) IRC, Section R301.6, is deleted and replaced with the following: "R301.6 Utah Snow Loads. The snow loads specified in Table R301.2(5b) shall be used for the jurisdictions identified in that table. Otherwise, the ground snow load, Pg, to be used in the determination of design snow loads for buildings and other structures shall be determined by using the following formula: Pg = (Po2 + S2(A-Ao)2)0.5 for A greater than Ao, and Pg = Po for A less than or equal to Ao.

WHERE:

Pg = Ground snow load at a given elevation (psf);

Po = Base ground snow load (psf) from Table No. R301.2(5a);

S = Change in ground snow load with elevation (psf/100 ft.) From Table No. R301.2(5a);

A = Elevation above sea level at the site (ft./1,000);

Ao = Base ground snow elevation from Table R301.2(5a) (ft./1,000).

The building official may round the roof snow load to the nearest 5 psf. The ground snow load, Pg, may be adjusted by the building official when a licensed engineer or architect submits data substantiating the adjustments.

Where the minimum roof live load in accordance with Table R301.6 is greater than the design roof snow load, such roof live load shall be used for design, however, it shall not be reduced to a load lower than the design roof snow load. Drifting need not be considered for roof snow loads less than 20 psf."

(11) In IRC, Section R302.2, the words "Exception: A" are deleted and replaced with the following:

"Exceptions:

1. A common 2-hour fire-resistance-rated wall is permitted for townhouses if such walls do not contain plumbing or mechanical equipment, ducts or vents in the cavity of the common wall. Electrical installation shall be installed in accordance with Chapters 34 through 43. Penetrations of electrical outlet boxes shall be in accordance with Section R302.4.

2. In buildings equipped with an automatic residential fire sprinkler system, a".

(12) In IRC, Section R302.2.4, a new exception 6 is added as follows: "6. Townhouses separated by a common 2-hour fire-resistance-rated wall as provided in Section R302.2."

(13) In IRC, Section R302.5.1, the words "self-closing device" are deleted and replaced with "self-latching hardware".

(14) In IRC, Section R303.4, the number "5" is changed to "3" in the first sentence.

(15) IRC, Sections R311.7.4 through R311.7.4.3, are deleted and replaced with the following: "R311.7.4 Stair treads and risers. R311.7.4.1 Riser height. The maximum riser height shall be 8 inches (203 mm). The riser shall be measured vertically between leading edges of the adjacent treads. The greatest riser height within any flight of stairs shall not exceed the smallest by more than 3/8 inch (9.5 mm).

R311.7.4.2 Tread depth. The minimum tread depth shall be 9 inches (228 mm). The tread depth shall be measured horizontally between the vertical planes of the foremost projection of adjacent treads and at a right angle to the tread's leading edge. The greatest tread depth within any flight of stairs shall not exceed the smallest by more than 3/8 inch (9.5 mm). Winder treads shall have a minimum tread depth of 10 inches (254 mm) measured as above at a point 12 inches (305 mm) from the side where the treads are narrower. Winder treads shall have a minimum tread depth of 6 inches (152 mm) at any point. Within any flight of stairs, the greatest winder tread depth at the 12-inch (305 mm) walk line shall not exceed the smallest by more than 3/8 inch (9.5 mm).

R311.7.4.3 Profile. The radius of curvature at the leading edge of the tread shall be no greater than 9/16 inch (14.3 mm). A nosing not less than 3/4 inch (19 mm) but not more than 1 1/4 inches (32 mm) shall be provided on stairways with solid risers. The greatest nosing projection shall not exceed the smallest nosing projection by more than 3/8 inch (9.5 mm) between two stories, including the nosing at the level of floors and landings. Beveling of nosing shall not exceed 1/2 inch (12.7 mm). Risers shall be vertical or sloped from the underside of the leading edge of the tread above at an angle not more than 30 degrees (0.51 rad) from the vertical. Open risers are permitted, provided that the opening between treads does not permit the passage of a 4-inch diameter (102 mm) sphere.

Exceptions.

1. A nosing is not required where the tread depth is a minimum of 10 inches (254 mm).

2. The opening between adjacent treads is not limited on stairs with a total rise of 30 inches (762 mm) or less."

(16) In IRC, Section R312.1.2, the words "adjacent fixed seating" are deleted.

(17) IRC, Section R312.2, is deleted.

(18) IRC, Sections R313.1 through R313.2.1, are deleted and replaced with the following: "R313.1 Design and installation. When installed, automatic residential fire sprinkler systems for townhouses or one- and two-family dwellings shall be designed and installed in accordance with Section P2904."

(19) A new IRC, Section R315.5, is added as follows: "R315.5 Power source. Carbon monoxide alarms shall receive their primary power from the building wiring when such wiring is served from a commercial source, and when primary power is interrupted, shall receive power from a battery. Wiring shall be permanent and without a disconnecting switch other than those required for over-current protection.

Exceptions:

1. Carbon monoxide alarms shall be permitted to be battery operated when installed in buildings without commercial power.

2. Hard wiring of carbon monoxide alarms in existing areas shall not be required where the alterations or repairs do not result in the removal of interior wall or ceiling finishes exposing the structure, unless there is an attic, crawl space or basement available which could provide access for hard wiring, without the removal of interior finishes."

(20) A new IRC, Section R315.6, is added as follows: "R315.6 Interconnection. Where more than one carbon monoxide alarm is required to be installed within an individual dwelling unit in accordance with Section R315.1, the alarm devices shall be interconnected in such a manner that the actuation of one alarm will activate all of the alarms in the individual unit. Physical interconnection of smoke alarms shall not be required where listed wireless alarms are installed and all alarms sound upon activation of one alarm.

Exception: Interconnection of carbon monoxide alarms in existing areas shall not be required where alterations or repairs do not result in removal of interior wall or ceiling finishes exposing the structure, unless there is an attic, crawl space or basement available which could provide access for interconnection without the removal of interior finishes."

(21) In IRC, Section R403.1.6, a new Exception 4 is added as follows: "4. When anchor bolt spacing does not exceed 32 inches (813 mm) apart, anchor bolts may be placed with a minimum of two bolts per plate section located not less than 4 inches (102 mm) from each end of each plate section at interior bearing walls, interior braced wall lines, and at all exterior walls."

(22) In IRC, Section R403.1.6.1, a new exception is added at the end of Item 2 and Item 3 as follows: "Exception: When anchor bolt spacing does not exceed 32 inches (816 mm) apart, anchor bolts may be placed with a minimum of two bolts per plate section located not less than 4 inches (102 mm) from each end of each plate section at interior bearing walls, interior braced wall lines, and at all exterior walls."

(23) In IRC, Section R404.1, a new exception is added as follows: "Exception: As an alternative to complying with Sections R404.1 through R404.1.5.3, concrete and masonry foundation walls may be designed in accordance with IBC Sections 1807.1.5 and 1807.1.6 as amended in Section 1807.1.6.4 and Table 1807.1.6.4 under these rules."

(24) IRC, Section R501.3, is deleted.

Amended by Chapter 297, 2013 General Session



Section 203 (Contingently Superseded) - Amendments to Chapters 6 through 15 of IRC.

(1) IRC, Sections R612.2 through R612.4.2, are deleted.

(2) IRC, Chapter 11, is deleted and replaced with Chapter 11 of the 2006 International Residential Code and Chapter 4 of the 2006 International Energy Conservation Code.

(3) IRC, Section M1411.6, is deleted.

(4) In IRC, Section M1502.4.4.1, the words "25 feet (7,620 mm)" are deleted and replaced with "35 feet (10,668 mm)".

Enacted by Chapter 14, 2011 General Session



Section 203 (Contingently Effective) - Amendments to Chapters 6 through 15 of IRC.

(1) In IRC, Section N1101.8 (R103.2), all words after the words "herein governed." are deleted and replaced with the following: "Construction documents include all documentation required to be submitted in order to issue a building permit."

(2) In IRC, Section N1101.14 (R303.3), all wording after the first sentence is deleted.

(3) In IRC, Table N1102.1.1 (R402.1.1) and Table N1102.1.3 (R402.1.3), the rows for "climate zone 3", "climate zone 5 and Marine 4", and "climate zone 6" are deleted and replaced and a new footnote j is added as follows:

"TABLE N1102.1.1 (R402.1.1)

INSULATION AND FENESTRATION REQUIREMENTS BY COMPONENTa

CLIMATE

ZONE

FENESTRATION

U-FACTOR b

SKYLIGHT b

U-FACTOR

GLAZED

FENESTRATION

SHGC b,e

CEILING

R-VALUE

WOOD

FRAME WALL

R-VALUE

MASS

WALL

R-VALUE i,j

FLOOR

R-VALUE

BASEMENT c

WALL

R-VALUE

SLAB d

R-VALUE

& DEPTH

CRAWL

SPACE c

WALL

R-VALUE

3

0.65

0.65

0.40

30

15

5

19

0

0

5/13

5 and

Marine 4

0.35

0.60

NR

38

19 or 13 +

5h

13

30 g

10/13

10, 2 ft

10/13

6

0.35

0.60

NR

49

19 or 13 +

5h

15

30 g

10/13

10, 4 ft

10/13

j. Log walls complying with ICC400 and with a minimum average wall thickness of 5" or greater shall be permitted in Zones 5-8 when overall window glazing is .31 U-factor or lower, minimum heating equipment efficiency is 90 AFUE (gas) or 84 AFUE (oil), and all other component requirements are met."

TABLE N1102.1.3 (R402.1.3)

EQUIVALENT U-FACTORSa

CLIMATE

ZONE

FENESTRATION

U-FACTOR

SKYLIGHT

U-FACTOR

CEILING

U-FACTOR

FRAME

WALL

U-FACTOR

MASS WALL

U-FACTOR b

FLOOR

U-FACTOR

BASEMENT

WALL

U-FACTOR

CRAWL

SPACE WALL

U-FACTOR

3

0.65

0.65

0.035

0.082

0.141

0.047

0.360

0.136

5 and Marine 4

0.35

0.60

0.030

0.060

0.082

0.033

0.059

0.065

6

0.35

0.60

0.026

0.060

0.060

0.033

0.059

0.065

(4) In IRC, Section N1102.2.1 (R402.2.1), the last sentence is deleted.

(5) In IRC, Section N1102.2.2 (R402.2.2), the last sentence is deleted.

(6) In IRC, Section N1102.3.3 (R402.3.3), the last sentence is deleted.

(7) In IRC, Section N1102.3.4 (R402.3.4), the last sentence is deleted.

(8) In IRC, Section N1102.4.1 (R402.4.1), in the first sentence, the word "and" is deleted and replaced with the word "or".

(9) In IRC, Section N1102.4.1.1 (R402.4.1.1), the last sentence is deleted and replaced with the following: "Where allowed by the building official, the builder may certify compliance to components criteria for items which may not be inspected during regularly scheduled inspections."

(10) In IRC, Section N1102.4.1.2 (R402.4.1.2), the following changes are made:

(a) In the first sentence, the words "in Zones 1 and 2, and 3 air changes per hour in Zone 3 through 8" are deleted.

(b) In the third sentence, the words "Where required by the building official," and the word "third" are deleted.

(c) The following sentence is inserted after the third sentence: "The following parties shall be approved to conduct testing: Parties certified by BPI or RESNET, or licensed contractors who have completed training provided by Blower Door Test equipment manufacturers or other comparable training."

(11) In IRC, Section N1102.4.4 (R402.4.4), the last sentence is deleted.

(12) In IRC, Section N1103.2.2 (R403.2.2), the requirements for total leakage testing are deleted and replaced with the following:

"1. Postconstruction test: Total leakage shall be less than or equal to 10 cfm (283 L/min) per 100 square feet (9.29 m2) of conditioned floor space when tested at a pressure differential of 0.1 inches w.g. (25 Pa) across the entire system, including the manufacturer's air handler enclosure. All register boots shall be taped or otherwise sealed during the test.

2. Rough-in test: Total leakage shall be less than or equal to 10 cfm (283 L/min) per 100 square feet (9.29 m2) of conditioned floor area when tested at a pressure differential of at least 0.1 inches w.g. (25 Pa) across the system, including the manufacturer's air handler enclosure. All registers shall be taped or otherwise sealed during the test. If the air handler is not installed at the time of the test, total leakage shall be less than or equal to 7.5 cfm (212 L/min) per 100 square feet (9.29 m2) of conditioned floor area."

(13) In IRC, Section N1103.2.2 (R403.2.2), the exception for total leakage testing is deleted and replaced with the following: "Exception: The total leakage test is not required for systems with all air handlers and at least 50% of all ducts (measured by length) located entirely within the building thermal envelope."

(14) In IRC, Section N1103.2.3 (R403.2.3), the words "or plenums" are deleted.

(15) In IRC, Section N1103.4.2 (R403.4.2), the sentences for "3.", "9.", and the last sentence are deleted.

(16) In IRC, Section N1103.5 (R403.5), the first sentence is deleted.

(17) IRC, Section N1104.1 (R404.1) and the exception are deleted, and N1104.1.1 (R404.1.1) becomes N1104.1 (R404.1).

(18) In IRC, Table N1105.5.2(1) (R405.5.2(1)), the following changes are made under the column STANDARD REFERENCE DESIGN:

(a) In the row "Air exchange rate", the words "in Zones 1 and 2, and 3 air changes per hour in Zones 3 through 8" are deleted.

(b) In the row "Heating systemsf, g", the standard reference design is deleted and replaced with the following:

"Fuel Type: same as proposed design

Efficiencies:

Electric: air source heat pump with prevailing federal minimum efficiencies

Nonelectric furnaces: natural gas furnace with prevailing federal minimum efficiencies

Nonelectric boilers: natural gas boiler with prevailing federal minimum efficiencies

Capacity: sized in accordance with Section N1103.6"

(c) In the row "Cooling systemsf, h" the words "As proposed" are deleted and replaced with the following:

"Fuel Type: Electric

Efficiency: in accordance with prevailing federal minimum standards"

(d) In the row "Service water heatingf, g, h, i", the words "As proposed" are deleted and replaced with the following:

"Fuel Type: same as proposed design

Efficiency: in accordance with prevailing federal minimum standards

Tank Temperature: 120o F"

(e) In the row "Thermal distribution systems" the word "none" is deleted and replaced with the following: "Thermal distribution system efficiency (DSE) of .080 shall be applied to both the heating and cooling system efficiencies."

(19) In Table N1105.5.2(2) (R405.5.2(2)), the number "0.80" is inserted under "Forced air systems" for "Distribution system components located in unconditioned space".

(20) In IRC, Section M1307.2, the words "In Seismic Design Categories D1 and D2" are deleted.

(21) The RESCheck Software adopted by the United States Department of Energy and modified to meet the requirements of this section shall be used to verify compliance with this section. The software shall address the Total UA alternative approach and account for Equipment Efficiency Trade-offs when applicable per the standard reference design as amended.

(22) IRC, Section M1411.6, is deleted.

Amended by Chapter 279, 2013 General Session



Section 204 - Amendments to Chapters 16 through 25 of IRC.

(1) In IRC, Table M1601.1.1(2), in the section "Round ducts and enclosed rectangular ducts", the word "enclosed" is deleted; the words "14 inches or less" are deleted and replaced with "over 8 inches but less than 15 inches"; the wording "8 inches or less" under duct size, "0.013" under minimum thickness (in.), "30" under equivalent gage no., and "0.0159" under aluminum minimum thickness (in.), are added; and the section "Exposed rectangular ducts" is deleted.

(2) In IRC, Section M1901.3, the word "only" is inserted between the words "labeled" and "for".

(3) A new IRC, Section G2401.2, is added as follows: "G2401.2 Meter Protection. Fuel gas services shall be in an approved location and/or provided with structures designed to protect the fuel gas meter and surrounding piping from physical damage, including falling, moving, or migrating ice and snow. If an added structure is used, it must provide access for service and comply with the IBC or the IRC."

Amended by Chapter 297, 2013 General Session



Section 205 - Amendments to Chapters 26 through 35 of IRC.

(1) A new IRC, Section P2602.3, is added as follows: "P2602.3 Individual water supply. Where a potable public water supply is not available, individual sources of potable water supply shall be utilized, provided that the source has been developed in accordance with Utah Code, Sections 73-3-1 and 73-3-25, as administered by the Department of Natural Resources, Division of Water Rights. In addition, the quality of the water shall be approved by the local health department having jurisdiction."

(2) A new IRC, Section P2602.4, is added as follows: "P2602.4 Sewer required. Every building in which plumbing fixtures are installed and all premises having drainage piping shall be connected to a public sewer where the sewer is accessible and is within 300 feet of the property line in accordance with Utah Code, Section 10-8-38; or an approved private sewage disposal system in accordance with Utah Administrative Code, Chapter 4, Rule R317, as administered by the Department of Environmental Quality, Division of Water Quality."

(3) In IRC, Section P2801.7, all words in the first sentence up to the word "water" are deleted.

(4) A new IRC, Section P2902.1.1, is added as follows: "P2902.1.1 Backflow assembly testing. The premise owner or his designee shall have backflow prevention assemblies operation tested at the time of installation, repair, and relocation and at least on an annual basis thereafter, or more frequently as required by the authority having jurisdiction. Testing shall be performed by a Certified Backflow Preventer Assembly Tester. The assemblies that are subject to this paragraph are the Spill Resistant Vacuum Breaker, the Pressure Vacuum Breaker Assembly, the Double Check Backflow Prevention Assembly, the Double Check Detector Assembly Backflow Preventer, the Reduced Pressure Principle Backflow Preventer, and Reduced Pressure Detector Assembly."

(5) IRC, Table P2902.3, is deleted and replaced with the following:

"DEVICE

DEGREE OF HAZARDa

APPLICATIONb

APPLICABLE

STANDARDS

BACKFLOW PREVENTION ASSEMBLIES:

Double check backflow prevention assembly and double check fire protection backflow prevention assembly

Low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1015, AWWA C510, CSA B64.5, CSA B64.5.1

Double check detector fire protection backflow prevention assemblies

Low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1048

Pressure vacuum breaker assembly

High or low hazard

Backsiphonage only

Sizes 1/2" - 2"

ASSE 1020, CSA B64.1.2

Reduced pressure principle backflow prevention assembly and reduced pressure principle fire protection backflow assembly

High or low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1013, AWWA C511, CSA B64.4, CSA B64.4.1

Reduced pressure detector fire protection backflow prevention assemblies

High or low hazard

Backpressure or backsiphonage (Fire Sprinkler Systems)

ASSE 1047

Spill-resistant vacuum breaker assembly

High or low hazard

Backsiphonage only

Sizes 1/2" - 2"

ASSE 1056

BACKFLOW PREVENTER PLUMBING DEVICES:

Antisiphon-type fill valves for gravity water closet flush tanks

High hazard

Backsiphonage only

ASSE 1002, CSA B125.3

Backflow preventer for carbonated beverage machines

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 3/8"

ASSE 1022

Backflow preventer with intermediate atmospheric vents

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 3/8"

ASSE 1012, CSA B64.3

Dual check valve type backflow preventers

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 1"

ASSE 1024, CSA B64.6

Hose connection backflow preventer

High or low hazard

Backsiphonage only Sizes 1/2" - 1"

ASSE 1052, CSA B64.2, B64.2.1

Hose connection vacuum breaker

High or low hazard

Backsiphonage only

Sizes 1/2", 3/4", 1"

ASSE 1011, CAN/CSA B64.1.1

Atmospheric type vacuum breaker

High or low hazard

Backsiphonage only

Sizes 1/2" - 4"

ASSE 1001, CSA B64.1.1

Vacuum breaker wall hydrants, frost resistant, automatic draining type

High or low hazard

Backsiphonage only

Sizes 3/4", 1"

ASSE 1019, CSA B64.2.2

OTHER MEANS or METHODS:

Air gap

High or low hazard

Backsiphonage only

ASME A112.1.2

Air gap fittings for use with plumbing fixtures, appliances and appurtenances

High or low hazard

Backpressure or backsiphonage

ASME A112.1.3

For SI: 1 inch = 25.4 mm

a. Low Hazard - See Pollution (Section 202), High Hazard - See Contamination (Section 202)

b. See Backpressure (Section 202), See Backpressure, low head (Section 202), See Backsiphonage Section 202)

Installation Guidelines: The above specialty devices shall be installed in accordance with their listing and the manufacturer's instructions and the specific provisions of this chapter."

(6) In IRC, Section P3009.1, all words after the word "urinals" are deleted and the following sentence is added at the end: "Gray water recycling systems for subsurface landscape irrigation shall conform with UAC R317-401 Gray Water Systems."

(7) A new IRC, Section P3009.1.1, is added as follows: "P3009.1.1 Recording. The existence of a gray water recycling system shall be recorded on the deed of ownership for that property. The certificate of occupancy shall not be issued until the documentation of the recording required under this section is completed by the owner."

(8) In IRC, Section P3009.2, the words "and systems for subsurface landscape irrigation shall comply with Section P3009.14" are deleted.

(9) IRC, Section P3009.6, is deleted and replaced with the following: "P3009.6 Potable water connections. The potable water supply to any building utilizing a gray water recycling system shall be protected against backflow by a reduced pressure backflow prevention assembly installed in accordance with Section P2902."

(10) In IRC, Section P3009.7, the following is added at the end of the sentence: "and other clear water wastes which have a pH of 6.0 to 9.0; are non-flammable, non-combustible; without objectionable odor; non-highly pigmented; and will not interfere with the operation of the sewer treatment facility."

(11) In IRC, Section P3009.13.3, in the second sentence, the following is added between the words "backflow" and "in": "by a reduced pressure backflow prevention assembly or an air gap installed".

(12) IRC, Section P3009.14, is deleted and replaced with the following: "Section P3009.14 LANDSCAPE IRRIGATION SYSTEMS. Gray water recycling systems utilized for subsurface irrigation for single family residences shall comply with the requirements of UAC R317-401, Gray Water Systems. Gray water recycling systems utilized for subsurface irrigation for other occupancies shall comply with UAC R317-3, Design Requirements for Wastewater Collection, Treatment and Disposal and UAC R317-4, Onsite Waterwaste Systems."

(13) In IRC, Section P3103.6, the following sentence is added at the end of the paragraph: "Vents extending through the wall shall terminate not less than 12 inches from the wall with an elbow pointing downward."

(14) In IRC, Section P3104.4, the following sentence is added at the end of the paragraph: "Horizontal dry vents below the flood level rim shall be permitted for floor drain and floor sink installations when installed below grade in accordance with Chapter 30, and Sections P3104.2 and P3104.3. A wall cleanout shall be provided in the vertical vent."

Amended by Chapter 297, 2013 General Session



Section 206 - Amendments to Chapters 36 and 44 of IRC.

(1) In IRC, Section E3902.12, the following words are deleted: "family rooms, dining rooms, living rooms, parlors, libraries, dens, sunrooms, recreation rooms, closets, hallways, and similar rooms or areas.

Exception: This section does not apply for a simple move or an extension of a branch circuit or an outlet which does not significantly increase the existing electrical load. This exception does not include changes involving remodeling or additions to a residence."

(2) IRC, Chapter 44, is amended by adding the following reference standard:

"Standard reference number

Title

Referenced in code section number

USC-FCCCHR 10th Edition Manual of Cross Connection Control

Foundation for Cross-Connection Control and Hydraulic Research University of Southern California Kaprielian Hall 300 Los Angeles CA 90089-2531

Table P2902.3"

Amended by Chapter 297, 2013 General Session



Section 301 - General provision.

The amendments in this part are adopted as amendments to the IPC to be applicable statewide.

Enacted by Chapter 14, 2011 General Session



Section 302 - Amendments to Chapters 1 and 2 of IPC.

(1) A new IPC, Section 101.2, is added as follows: "For clarification, the International Private Sewage Disposal Code is not part of the plumbing code even though it is in the same printed volume."

(2) In IPC, Section 202, the definition for "Backflow Backpressure, Low Head" is deleted.

(3) In IPC, Section 202, the following definition is added: "Certified Backflow Preventer Assembly Tester. A person who has shown competence to test Backflow prevention assemblies to the satisfaction of the authority having jurisdiction under Utah Code, Subsection 19-4-104(4)."

(4) In IPC, Section 202, the following definition is added: "Contamination (High Hazard). An impairment of the quality of the potable water that creates an actual hazard to the public health through poisoning or through the spread of disease by sewage, industrial fluids or waste."

(5) In IPC, Section 202, the definition for "Cross Connection" is deleted and replaced with the following: "Cross Connection. Any physical connection or potential connection or arrangement between two otherwise separate piping systems, one of which contains potable water and the other either water of unknown or questionable safety or steam, gas, or chemical, whereby there exists the possibility for flow from one system to the other, with the direction of flow depending on the pressure differential between the two systems (see "Backflow")."

(6) In IPC, Section 202, the following definition is added: "Deep Seal Trap. A manufactured or field fabricated trap with a liquid seal of 4" or larger."

(7) In IPC, Section 202, in the definition for gray water a comma is inserted after the word "washers"; the word "and" is deleted; and the following is added to the end: "and clear water wastes which have a pH of 6.0 to 9.0; are non-flammable; non-combustible; without objectionable odors; non-highly pigmented; and will not interfere with the operation of the sewer treatment facility."

(8) In IPC, Section 202, the following definition is added: "High Hazard. See Contamination."

(9) In IPC, Section 202, the following definition is added: "Low Hazard. See Pollution."

(10) In IPC, Section 202, the following definition is added: "Pollution (Low Hazard). An impairment of the quality of the potable water to a degree that does not create a hazard to the public health but that does adversely and unreasonably affect the aesthetic qualities of such potable water for domestic use."

(11) In IPC, Section 202, the definition for "Potable Water" is deleted and replaced with the following: "Potable Water. Water free from impurities present in amounts sufficient to cause disease or harmful physiological effects and conforming to the Utah Code, Title 19, Chapters 4, Safe Drinking Water Act, and 5, Water Quality Act, and the regulations of the public health authority having jurisdiction."

Amended by Chapter 297, 2013 General Session



Section 303 - Amendments to Chapter 3 of IPC.

(1) In IPC, Section 303.4, the following exception is added:

"Exception: Third-party certification for backflow prevention assemblies will consist of any combination of two certifications, laboratory or field. Acceptable third party laboratory certifying agencies are ASSE, IAPMO, and USC-FCCCHR. USC-FCCCHR currently provides the only field testing of backflow protection assemblies. Also see www.drinkingwater.utah.gov and Division of Drinking Water Rule, Utah Administrative Code, R309-305-6."

(2) IPC, Section 304.3, Meter Boxes, is deleted.

(3) IPC, Section 311.1, is deleted.

(4) In IPC, Section 312.3, the following is added at the end of the paragraph:

"Where water is not available at the construction site or where freezing conditions limit the use of water on the construction site, plastic drainage and vent pipe may be permitted to be tested with air. The following procedures shall be followed:

1. Contractor shall recognize that plastic is extremely brittle at lower temperatures and can explode, causing serious injury or death.

2. Contractor assumes all liability for injury or death to persons or damage to property or for claims for labor and/or material arising from any alleged failure of the system during testing with air or compressed gasses.

3. Proper personal protective equipment, including safety eyewear and protective headgear, should be worn by all individuals in any area where an air or gas test is being conducted.

4. Contractor shall take all precautions necessary to limit the pressure within the plastic piping.

5. No water supply system shall be pressurized in excess of 6 psi as measured by accurate gauges graduated to no more than three times the test pressure.

6. The pressure gauge shall be monitored during the test period, which should not exceed 15 minutes.

7. At the conclusion of the test, the system shall be depressurized gradually, all trapped air or gases should be vented, and test balls and plugs should be removed with caution."

(5) In IPC, Section 312.5, the following is added at the end of the paragraph:

"Where water is not available at the construction site or where freezing conditions limit the use of water on the construction site, plastic water pipes may be permitted to be tested with air. The following procedures shall be followed:

1. Contractor shall recognize that plastic is extremely brittle at lower temperatures and can explode, causing serious injury or death.

2. Contractor assumes all liability for injury or death to persons or damage to property or for claims for labor and/or material arising from any alleged failure of the system during testing with air or compressed gasses.

3. Proper personal protective equipment, including safety eyewear and protective headgear, should be worn by all individuals in any area where an air or gas test is being conducted.

4. Contractor shall take all precautions necessary to limit the pressure within the plastic piping.

5. Water supply systems shall be pressure tested to a minimum of 50 psi but not more than 80 psi as measured by accurate gauges graduated to no more than three times the test pressure.

6. The pressure gauge shall be monitored during the test period, which should not exceed 15 minutes.

7. At the conclusion of the test, the system shall be depressurized gradually, all trapped air or gases should be vented, and test balls and plugs should be removed with caution."

(6) A new IPC, Section 312.10.3, is added as follows: "312.10.3 Tester Qualifications. Testing shall be performed by a Utah Certified Backflow Preventer Assembly Tester in accordance with Utah Administrative Code, R309-305."

Amended by Chapter 297, 2013 General Session



Section 304 - Amendments to Chapter 4 of IPC.

(1) In IPC, Table 403.1, the following changes are made:

(a) The title for Table 403.1 is deleted and replaced with the following: "Table 403.1, Minimum Number of Required Plumbing Facilitiesa, h";

(b) In the row for "E" occupancy in the field for "OTHER" a new footnote i is added.

(c) In the row for "I-4" occupancy in the field for "OTHER" a new footnote i is added.

(d) A new footnote h is added as follows: "FOOTNOTE: h. When provided, in public toilet facilities there shall be an equal number of diaper changing facilities in male toilet rooms and female toilet rooms."

(e) A new footnote i is added to the table as follows: "FOOTNOTE i: Non-residential child care facilities shall comply with additional sink requirements of Utah Administrative Code R430-100-4."

(2) A new IPC, Section 406.3, is added as follows: " 406.3 Automatic clothes washer safe pans. Safe pans, when installed under automatic clothes washers, shall be installed in accordance with Section 504.7."

(3) A new IPC, Section 412.5, is added as follows: "412.5 Public toilet rooms. All public toilet rooms shall be equipped with at least one floor drain."

Amended by Chapter 297, 2013 General Session



Section 305 - Amendments to Chapter 5 of IPC.

(1) IPC, Section 502.4, is deleted and replaced with the following: "502.4 Seismic supports. Appliances designed to be fixed in position shall be fastened or anchored in an approved manner. Water heaters shall be anchored or strapped to resist horizontal displacement caused by earthquake motion. Strapping shall be at points within the upper one-third and lower one-third of the appliance's vertical dimensions. At the lower point, the strapping shall maintain a minimum distance of 4 inches (102 mm) above the controls."

(2) In IPC, Section 504.7.2, the following is added at the end of the section: "When permitted by the code official, the pan drain may be directly connected to a soil stack, waste stack, or branch drain. The pan drain shall be individually trapped and vented as required in Section 907.1. The pan drain shall not be directly or indirectly connected to any vent. The trap shall be provided with a trap primer conforming to ASSE 1018 or ASSE 1044, a barrier type floor drain trap seal protection device meeting ASSE 1072, or a deep seal p-trap."

(3) A new IPC, Section 504.7.3, is added as follows: "504.7.3 Pan Designation. A water heater pan shall be considered an emergency receptor designated to receive the discharge of water from the water heater only and shall not receive the discharge from any other fixtures, devises, or equipment."

Amended by Chapter 297, 2013 General Session



Section 306 - Amendments to Chapter 6 of IPC.

(1) IPC, Section 602.3, is deleted and replaced with the following: "602.3 Individual water supply. Where a potable public water supply is not available, individual sources of potable water supply shall be utilized provided that the source has been developed in accordance with Utah Code, Sections 73-3-1, 73-3-3, and 73-3-25, as administered by the Department of Natural Resources, Division of Water Rights. In addition, the quality of the water shall be approved by the local health department having jurisdiction. The source shall supply sufficient quantity of water to comply with the requirements of this chapter."

(2) IPC, Sections 602.3.1, 602.3.2, 602.3.3, 602.3.4, 602.3.5, and 602.3.5.1, are deleted.

(3) A new IPC, Section 604.4.1, is added as follows: "604.4.1 Manually operated metering faucets. Self closing or manually operated metering faucets shall provide a flow of water for at least 15 seconds without the need to reactivate the faucet."

(4) IPC, Section 606.5, is deleted and replaced with the following: "606.5 Water pressure booster systems. Water pressure booster systems shall be provided as required by Section 606.5.1 through 606.5.11."

(5) A new IPC, Section 606.5.11, is added as follows: "606.5.11 Prohibited installation. In no case shall a booster pump be allowed that will lower the pressure in the public main to less than the minimum water pressure specified in Utah Administrative Code R309-105-9."

(6) In IPC, Section 608.1, the words "and pollution" are added after the word "contamination."

(7) IPC, Table 608.1, is deleted and replaced with the following:

"TABLE 608.1

Application of Back Flow Preventers

DEVICE

DEGREE OF HAZARDa

APPLICATIONb

APPLICABLE STANDARDS

BACKFLOW PREVENTION ASSEMBLIES:

Double check backflow prevention assembly and double check fire protection backflow prevention assembly

Low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1015, AWWA C510, CSA B64.5, CSA B64.5.1

Double check detector fire protection backflow prevention assemblies

Low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1048

Pressure vacuum breaker assembly

High or low hazard

Backsiphonage only

Sizes 1/2" - 2"

ASSE 1020, CSA B64.1.2

Reduced pressure principle backflow prevention assembly and reduced pressure principle fire protection backflow assembly

High or low hazard

Backpressure or backsiphonage

Sizes 3/8" - 16"

ASSE 1013, AWWA C511, CSA B64.4, CSA B64.4.1

Reduced pressure detector fire protection backflow prevention assemblies

High or low hazard

Backpressure or backsiphonage (Fire Sprinkler Systems)

ASSE 1047

Spill-resistant vacuum breaker assembly

High or low hazard

Backsiphonage only

Sizes 1/2" - 2"

ASSE 1056

BACKFLOW PREVENTER PLUMBING DEVICES:

Antisiphon-type fill valves for gravity water closet flush tanks

High hazard

Backsiphonage only

ASSE 1002, CSA B125.3

Backflow preventer for carbonated beverage machines

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 3/8"

ASSE 1022

Backflow preventer with intermediate atmospheric vents

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 3/8"

ASSE 1012, CSA B64.3

Dual check valve type backflow preventers

Low hazard

Backpressure or backsiphonage

Sizes 1/4" - 1"

ASSE 1024, CSA B64.6

Hose connection backflow preventer

High or low hazard

Backsiphonage only Sizes 1/2" - 1"

ASSE 1052, CSA B64.2, B64.2.1

Hose connection vacuum breaker

High or low hazard

Backsiphonage only

Sizes 1/2", 3/4", 1"

ASSE 1011, CAN/CSA B64.1.1

Atmospheric type vacuum breaker

High or low hazard

Backsiphonage only

Sizes 1/2" - 4"

ASSE 1001, CSA B64.1.1

Vacuum breaker wall hydrants, frost resistant, automatic draining type

High or low hazard

Backsiphonage only

Sizes 3/4", 1"

ASSE 1019, CSA B64.2.2

OTHER MEANS or METHODS:

Air gap

High or low hazard

Backsiphonage only

ASME A112.1.2

Air gap fittings for use with plumbing fixtures, appliances and appurtenances

High or low hazard

Backpressure or backsiphonage

ASME A112.1.3

For SI: 1 inch = 25.4 mm

a. Low Hazard - See Pollution (Section 202), High Hazard - See Contamination (Section 202)

b. See Backpressure (Section 202), See Backpressure, low head (Section 202), See Backsiphonage (Section 202)

Installation Guidelines: The above specialty devices shall be installed in accordance with their listing and the manufacturer's instructions and the specific provisions of this chapter."

(8) In IPC, Section 608.3, the word "and" after the word "contamination" is deleted and replaced with a comma and the words "and pollution" are added after the word "contamination" in the first sentence.

(9) In IPC, Section 608.5, the words "with the potential to create a condition of either contamination or pollution or" are added after the word "substances".

(10) In IPC, Section 608.6, the following sentence is added at the end of the paragraph: "Any connection between potable water piping and sewer-connected waste shall be protected by an air gap in accordance with Section 608.13.1."

(11) IPC, Section 608.7, is deleted and replaced with the following: "608.7 Stop and Waste Valves installed below grade. Combination stop-and-waste valves shall be permitted to be installed underground or below grade. Freeze proof yard hydrants that drain the riser into the ground are considered to be stop-and-waste valves and shall be permitted."

(12) In IPC, Section 608.11, the following sentence is added at the end of the paragraph: "The coating and installation shall conform to NSF Standard 61 and application of the coating shall comply with the manufacturer’s instructions."

(13) IPC, Section 608.13.3, is deleted and replaced with the following: "608.13.3 Backflow preventer with intermediate atmospheric vent. Backflow preventers with intermediate atmospheric vents shall conform to ASSE 1012 or CSA CAN/CSA-B64.3. These devices shall be permitted to be installed on residential boilers only, without chemical treatment, where subject to continuous pressure conditions. The relief opening shall discharge by air gap and shall be prevented from being submerged."

(14) IPC, Section 608.13.4, is deleted.

(15) IPC, Section 608.13.9, is deleted and replaced with the following: "608.13.9 Chemical dispenser backflow devices. Backflow devices for chemical dispensers shall comply with Section 608.16.7."

(16) IPC, Section 608.15.3, is deleted and replaced with the following: "608.15.3 Protection by a backflow preventer with intermediate atmospheric vent. Connections to residential boilers only, without chemical treatment, shall be protected by a backflow preventer with an intermediate atmospheric vent."

(17) IPC, Section 608.15.4, is deleted and replaced with the following: "608.15.4 Protection by a vacuum breaker. Openings and outlets shall be protected by atmospheric-type or pressure-type vacuum breakers. Vacuum breakers shall not be installed under exhaust hoods or similar locations that will contain toxic fumes or vapors. Fill valves shall be set in accordance with Section 425.3.1. Atmospheric Vacuum Breakers - The critical level of the atmospheric vacuum breaker shall be set a minimum of 6 inches (152 mm) above the flood level rim of the fixture or device. Pipe-applied vacuum breakers shall be installed not less than 6 inches (152 mm) above the flood level rim of the fixture, receptor, or device served. No valves shall be installed downstream of the atmospheric vacuum breaker. Pressure Vacuum Breaker - The critical level of the pressure vacuum breaker shall be set a minimum of 12 inches (304 mm) above the flood level of the fixture or device."

(18) In IPC, Section 608.15.4.2, the following is added after the first sentence: "Add-on-backflow prevention devices shall be non-removable. In climates where freezing temperatures occur, a listed self-draining frost proof hose bibb with an integral backflow preventer shall be used."

(19) In IPC, Section 608.16.2, is deleted and replaced as follows: "608.16.2 Connections to boilers. The potable supply to a boiler shall be protected by an air gap or a reduced pressure principle backflow preventer, complying with ASSE 1013, CSA B64.4 or AWWA C511.

Exception: The potable supply to a residential boiler without chemical treatment may be equipped with a backflow preventer with an intermediate atmospheric vent complying with ASSE 1012 or CSA CAN/CSA-B64.3."

(20) IPC, Section 608.16.3, is deleted and replaced with the following: "608.16.3 Heat exchangers. Heat exchangers shall be separated from potable water by double-wall construction. An air gap open to the atmosphere shall be provided between the two walls.

Exceptions:

1. Single wall heat exchangers shall be permitted when all of the following conditions are met:

a. It utilizes a heat transfer medium of potable water or contains only substances which are recognized as safe by the United States Food and Drug Administration (FDA);

b. The pressure of the heat transfer medium is maintained less than the normal minimum operating pressure of the potable water system; and

c. The equipment is permanently labeled to indicate only additives recognized as safe by the FDA shall be used.

2. Steam systems that comply with paragraph 1 above.

3. Approved listed electrical drinking water coolers."

(21) In IPC, Section 608.16.4.1, a new exception is added as follows: "Exception: All class 1 and 2 systems containing chemical additives consisting of strictly glycerine (C.P. or U.S.P. 96.5 percent grade) or propylene glycol shall be protected against backflow with a double check valve assembly. Such systems shall include written certification of the chemical additives at the time of original installation and service or maintenance."

(22) IPC, Section 608.16.7, is deleted and replaced with the following: "608.16.7 Chemical dispensers. Where chemical dispensers connect to the water distribution system, the water supply system shall be protected against backflow in accordance with Section 608.13.1, Section 608.13.2, Section 608.13.5, Section 608.13.6 or Section 608.13.8. Chemical dispensers shall connect to a separate dedicated water supply separate from any sink faucet."

(23) IPC, Section 608.16.8, is deleted and replaced with the following: "608.16.8 Portable cleaning equipment. Where the portable cleaning equipment connects to the water distribution system, the water supply system shall be protected against backflow in accordance with Section 608.13.1, Section 608.13.2 or Section 608.13.8."

(24) A new IPC, Section 608.16.11, is added as follows: "608.16.11 Automatic and coin operated car washes. The water supply to an automatic or coin operated car wash shall be protected in accordance with Section 608.13.1 or Section 608.13.2."

(25) IPC, Section 608.17, is deleted and replaced with the following: "608.17 Protection of individual water supplies. See Section 602.3 for requirements."

Amended by Chapter 297, 2013 General Session



Section 307 - Amendments to Chapter 7 of IPC.

(1) IPC, Section 701.2, is deleted and replaced with the following: "701.2 Sewer required. Every building in which plumbing fixtures are installed and all premises having drainage piping shall be connected to a public sewer where the sewer is accessible and is within 300 feet of the property line in accordance with Utah Code, Section 10-8-38; or an approved private sewage disposal system in accordance with Utah Administrative Code, Rule R317-4, as administered by the Department of Environmental Quality, Division of Water Quality."

(2) In IPC, Section 712.3.3.1, the following words are added before the word "or": "stainless steel, cast iron, galvanized steel".

Amended by Chapter 297, 2013 General Session



Section 308 - Amendments to Chapter 8 of IPC.

IPC, Chapter 8, is not amended.

Enacted by Chapter 14, 2011 General Session



Section 309 - Amendments to Chapter 9 of IPC.

(1) In IPC, Section 903.1, when the number of inches is to be specified, "12 inches (304.8mm)" is inserted.

(2) In IPC, Section 903.6, the following sentence is added at the end of the paragraph: "Vents extending through the wall shall terminate not less than 12 inches from the wall with an elbow pointing downward."

(3) In IPC, Section 905.4, the following sentence is added at the end of the paragraph: "Horizontal dry vents below the flood level rim shall be permitted for floor drain, floor sink, and bath tub installations when installed in accordance with Sections 702.2, 905.2 and 905.3 and provided with a wall clean out."

Amended by Chapter 297, 2013 General Session



Section 310 - Amendments to Chapter 10 of IPC.

(1) In IPC, Section 1002.4, the following is added at the end of the paragraph: "Approved Means of Maintaining Trap Seals. Approved means of maintaining trap seals include the following, but are not limited to the methods cited:

(a) A listed trap seal primer conforming to ASSE 1018 and ASSE 1044.

(b) A hose bibb or bibbs within the same room.

(c) Drainage from an untrapped lavatory discharging to the tailpiece of those fixture traps which require priming. All fixtures shall be in the same room and on the same floor level as the trap primer.

(d) Barrier type floor drain trap seal protection device meeting ASSE Standard 1072.

(e) Deep seal p-trap".

Amended by Chapter 297, 2013 General Session



Section 311 - Amendments to Chapter 11 of IPC.

(1) IPC, Section 1104.2, is deleted and replaced with the following: "1104.2 Combining storm and sanitary drainage prohibited. The combining of sanitary and storm drainage systems is prohibited."

(2) IPC, Section 1109, is deleted.

Amended by Chapter 297, 2013 General Session



Section 312 - Amendments to Chapter 12 of IPC.

IPC, Chapter 12, is not amended.

Enacted by Chapter 14, 2011 General Session



Section 313 - Amendments to Chapter 13 of IPC.

(1) In IPC, Section 1301.1, all words after the word "urinals" are deleted and the following sentence is added at the end: "Gray water recycling systems for subsurface landscape irrigation shall conform with UAC R317-401 Gray Water Systems."

(2) A new IPC, Section 1301.1.1, is added as follows: "1301.1.1 Recording. The existence of a gray water recycling system shall be recorded on the deed of ownership for that property. The certificate of occupancy shall not be issued until the documentation of the recording required under this section is completed by the owner."

(3) In IPC, Section 1301.2, the words "and systems for subsurface landscape irrigation shall comply with Section 1303" are deleted.

(4) IPC, Section 1301.6, is deleted and replaced with the following: "1301.6 Potable water connections. The potable water supply to any building utilizing a gray water recycling system shall be protected against backflow by a reduced pressure backflow prevention assembly installed in accordance with Section 608."

(5) In IPC, Section 1301.7, the following is added at the end of the sentence: "and other clear water wastes which have a pH of 6.0 to 9.0; are non-flammable, non-combustible; without objectionable odor; non-highly pigmented; and will not interfere with the operation of the sewer treatment facility."

(6) In IPC, Section 1302.3, in the second sentence, the following is added between the words "backflow" and "in": "by a reduced pressure backflow prevention assembly or an air gap installed".

(7) IPC, Section 1303, is deleted and replaced with the following: "Section 1303 SUBSURFACE LANDSCAPE IRRIGATION SYSTEMS. Gray water recycling systems utilized for subsurface irrigation for single family residences shall comply with the requirements of UAC R317-401, Gray Water Systems. Gray water recycling systems utilized for subsurface irrigation for other occupancies shall comply with UAC R317-3, Design Requirements for Wastewater Collection, Treatment and Disposal and UAC R317-4, Onsite Waterwaste Systems."

Amended by Chapter 297, 2013 General Session



Section 314 - Amendments to Chapter 14 of IPC.

(1) In IPC, Chapter 14, the following referenced standard is added under ASSE:

"Standard reference number

Title

Referenced in code section number

1072-2007

Performance Requirements for Barrier Type Floor Drain Trap Seal Protection Devices

1004.2"

(2) In IPC, Chapter 14, the following referenced standard is added:

"Standard reference number

Title

Referenced in code section number

USC-FCCCHR 10th Edition Manual of Cross Connection Control

Foundation for Cross-Connection Control and Hydraulic Research University of Southern California Kaprielian Hall 300 Los Angeles CA 90089-2531

Table 608.1"

Amended by Chapter 297, 2013 General Session



Section 401 - General provisions.

The following are adopted as amendments to the IMC to be applicable statewide:

(1) In IMC, Section 202, the definition for "CONDITIONED SPACE" is deleted and replaced with the following: "CONDITIONED SPACE. An area, room, or space enclosed within the building thermal envelope that is directly heated or cooled, or indirectly heated or cooled by any of the following means:

1. Openings directly into an adjacent conditioned space.

2. An un-insulated floor, ceiling or wall adjacent to a conditioned space.

3. Un-insulated duct, piping or other heat or cooling source within the space."

(2) In IMC, Section 403, a new Section 403.8 is added as follows: "Retrospective effect. Removal, alteration, or abandonment shall not be required, and continued use and maintenance shall be allowed, for a ventilation system within an existing installation that complies with the requirements of this Section 403 regardless of whether the ventilation system satisfied the minimum ventilation rate requirements of prior law."

(3) In IMC, Table 603.4, in the section "Round ducts and enclosed rectangular ducts", the word "enclosed" is deleted; the words "14 inches or less" are deleted and replaced with "over 8 inches but less than 15 inches"; the wording "8 inches or less" under duct size, "0.013" under minimum thickness (in.), "30" under equivalent gage no., and "0.0159" under aluminum minimum thickness (in.), are added; and the section "Exposed rectangular ducts" is deleted.

(4) In IMC, Section 1004.2, the first sentence is deleted and replaced with the following: "Boilers and pressure vessels in Utah are regulated by the Utah Labor Commission, Division of Boiler, Elevator and Coal Mine Safety, except those located in private residences or in apartment houses of less than five family units. Boilers shall be installed in accordance with their listing and labeling, with minimum clearances as prescribed by the manufacturer's installation instructions."

(5) In IMC, Section 1004.3.1, the word "unlisted" is inserted before the word "boilers".

(6) IMC, Section 1101.10, is deleted.

Amended by Chapter 297, 2013 General Session



Section 501 - General provisions.

The following are adopted as an amendment to the IFGC to be applicable statewide:

(1) In IFGC, Section 404.9, a new Section 404.9.1, is added as follows: "404.9.1 Meter protection. Fuel gas services shall be in an approved location and/or provided with structures designed to protect the fuel gas meter and surrounding piping from physical damage, including falling, moving, or migrating ice and snow. If an added structure is used, it must still provide access for service and comply with the IBC or the IRC."

(2) IFGC, Section 409.5.3, is deleted.

(3) In IFGC, Section 631.2, the following sentence is inserted before the first sentence: "Boilers and pressure vessels in Utah are regulated by the Utah Labor Commission, Division of Boiler, Elevator and Coal Mine Safety, except those located in private residences or in apartment houses of less than five family units."

Amended by Chapter 297, 2013 General Session



Section 601 - General provision.

The following are adopted as amendments to the NEC to be applicable statewide:

(1) The IRC provisions are adopted as the residential electrical standards applicable to installations applicable under the IRC. All other installations shall comply with the adopted NEC.

(2) In NEC, Section 310.15(B)(7), the second sentence is deleted and replaced with the following: "For application of this section, the main power feeder shall be the feeder(s) between the main disconnect and the panelboard(s)."

Amended by Chapter 297, 2013 General Session



Section 701 (Contingently Superseded) - General provision.

The following is adopted as an amendment to the IECC to be applicable statewide, in IECC, Section 504.4, a new exception is added as follows: "Exception: Heat traps, other than the arrangement of piping and fittings, shall be prohibited unless a means of controlling thermal expansion can be ensured as required in the IPC Section 607.3."

Enacted by Chapter 14, 2011 General Session



Section 701 (Contingently Effective) - General provisions.

The following is adopted as an amendment to the IECC to be applicable statewide:

(1) In IECC, Section C202, the definition for "CONDITIONED SPACE" is deleted and replaced with the following: "CONDITIONED SPACE. An area, room or space enclosed within the building thermal envelope that is directly heated or cooled, or indirectly heated or cooled by any of the following means:

1. Openings directly into an adjacent conditioned space.

2. An un-insulated floor, ceiling or wall adjacent to a conditioned space.

3. Un-insulated duct, piping or other heat or cooling source within the space."

(2) In IECC, Section C404.4, a new exception is added as follows: "Exception: Heat traps, other than the arrangement of piping and fittings, shall be prohibited unless a means of controlling thermal expansion can be ensured as required in the IPC Section 607.3."

(3) In IECC, Section R103.2, all words after the words "herein governed." are deleted and replaced with the following: "Construction documents include all documentation required to be submitted in order to issue a building permit."

(4) In IECC, Section R202, the definition for "CONDITIONED SPACE" is deleted and replaced with the following: "CONDITIONED SPACE. An area, room or space enclosed within the building thermal envelope that is directly heated or cooled, or indirectly heated or cooled by any of the following means:

1. Openings directly into an adjacent conditioned space.

2. An un-insulated floor, ceiling or wall adjacent to a conditioned space.

3. Un-insulated duct, piping or other heat or cooling source within the space."

(5) In IECC, Section R303.3, all wording after the first sentence is deleted.

(6) In IECC, Table R402.1.1 and Table R402.1.3, the rows for "climate zone 3", "climate zone 5 and Marine 4, and climate zone 6" are deleted and replaced and a new footnote j is added as follows:

"TABLE R402.1.1

INSULATION AND FENESTRATION REQUIREMENTS BY COMPONENTa

CLIMATE

ZONE

FENESTRATION

U-FACTOR b

SKYLIGHT b

U-FACTOR

GLAZED

FENESTRATION

SHGC b,e

CEILING

R-VALUE

WOOD

FRAME WALL

R-VALUE

MASS

WALL

R-VALUE I, j

FLOOR

R-VALUE

BASEMENT c

WALL

R-VALUE

SLAB d

R-VALUE

& DEPTH

CRAWL

SPACE c

WALL

R-VALUE

3

0.65

0.65

0.40

30

15

5

19

0

0

5/13

5 and

Marine 4

0.35

0.60

NR

38

19 or 13 + 5h

13

30 g

10/13

10, 2 ft

10/13

6

0.35

0.60

NR

49

19 or 13 + 5h

15

30 g

10/13

10, 4 ft

10/13

j. Log walls complying with ICC400 and with a minimum average wall thickness of 5" or greater shall be permitted in Zones 5-8 when overall window glazing is .31 U-factor or lower, minimum heating equipment efficiency is 90 AFUE (gas) or 84 AFUE (oil), and all other component requirements are met.

TABLE R402.1.3 EQUIVALENT U-FACTORSa

CLIMATE

ZONE

FENESTRATION

U-FACTOR

SKYLIGHT

U-FACTOR

CEILING

U-FACTOR

FRAME

WALL

U-FACTOR

MASS WALL

U-FACTOR b

FLOOR

U-FACTOR

BASEMENT

WALL

U-FACTOR

CRAWL

SPACE WALL

U-FACTOR

3

0.65

0.65

0.035

0.082

0.141

0.047

0.360

0.136

5 and Marine 4

0.35

0.60

0.030

0.060

0.082

0.033

0.059

0.065

6

0.35

0.60

0.026

0.060

0.060

0.033

0.059

0.065

(7) In IECC, Section R402.2.1, the last sentence is deleted.

(8) In IECC, Section R402.2.2, the last sentence is deleted.

(9) In IECC, Section R402.3.3, the last sentence is deleted.

(10) In IECC, Section R402.3.4, the last sentence is deleted.

(11) In IECC, Section R402.4.1, in the first sentence, the word "and" is deleted and replaced with the word "or".

(12) In IECC, Section R402.4.1.1, the last sentence is deleted and replaced with the following: "Where allowed by the building official, the builder may certify compliance to components criteria for items which may not be inspected during regularly scheduled inspections."

(13) In IECC, Section R402.4.1.2, the following changes are made:

(a) In the first sentence, the words "in Zones 1 and 2, and 3 air changes per hour in Zone 3 through 8" are deleted.

(b) In the third sentence, the words "Where required by the building official," and the word "third" are deleted.

(c) The following sentence is inserted after the third sentence: "The following parties shall be approved to conduct testing: Parties certified by BPI or RESNET, or licensed contractors who have completed training provided by Blower Door Test equipment manufacturers or other comparable training."

(14) In IECC, Section R402.4.4, the last sentence is deleted.

(15) In IECC, Section R403.2.2, the requirements for duct tightness testing are deleted and replaced with the following:

"1. Postconstruction test: Total leakage shall be less than or equal to 10 cfm (283 L/min) per 100 square feet (9.29 m2) of conditioned floor space when tested at a pressure differential of 0.1 inches w.g. (25 Pa) across the entire system, including the manufacturer's air handler enclosure. All register boots shall be taped or otherwise sealed during the test.

2. Rough-in test: Total leakage shall be less than or equal to 10 cfm (283 L/min) per 100 square feet (9.29 m2) of conditioned floor area when tested at a pressure differential of at least 0.1 inches w.g. (25 Pa) across the system, including the manufacturer's air handler enclosure. All registers shall be taped or otherwise sealed during the test. If the air handler is not installed at the time of the test, total leakage shall be less than or equal to 7.5 cfm (212 L/min) per 100 square feet (9.29 m2) of conditioned floor area."

(16) In IECC, Section R403.2.2, the exception for total leakage testing is deleted and replaced with the following: "Exception: The total leakage test is not required for systems with all air handlers and at least 50% of all ducts (measured by length) located entirely within the building thermal envelope."

(17) In IECC, Section R403.2.3, the words "or plenums" are deleted.

(18) In IECC, Section R403.4.2, the sentences for "3." and "9." and the last sentence are deleted.

(19) In IECC, Section R403.5, the first sentence is deleted.

(20) IECC, Section R404.1 and the exception are deleted, and R404.1.1 becomes R404.1.

(21) In IECC, Table R405.5.2(1), the following changes are made under the column STANDARD REFERENCE DESIGN:

(a) In the row "Air exchange rate", the words "in Zones 1 and 2, and 3 air changes per hour in Zones 3 through 8" are deleted.

(b) In the row "Heating systemsf, g", the standard reference design is deleted and replaced with the following:

"Fuel Type: same as proposed design

Efficiencies:

Electric: air source heat pump with prevailing federal minimum efficiencies

Nonelectric furnaces: natural gas furnace with prevailing federal minimum efficiencies

Nonelectric boilers: natural gas boiler with prevailing federal minimum efficiencies

Capacity: sized in accordance with Section N1103.6"

(c) In the row "Cooling systemsf, h" the words "As proposed" are deleted and replaced with the following:

"Fuel Type: Electric

Efficiency: in accordance with prevailing federal minimum standards"

(d) In the row "Service water heatingf, g, h, i", the words "As proposed" are deleted and replaced with the following:

"Fuel Type: same as proposed design

Efficiency: in accordance with prevailing federal minimum standards

Tank Temperature: 120o F"

(e) In the row "Thermal distribution systems" the word "none" is deleted and replaced with the following: "Thermal distribution system efficiency (DSE) of .080 shall be applied to both the heating and cooling system efficiencies."

(22) In IECC, Table R405.5.2(2), the number "0.80" is inserted under "Forced air systems" for "Distribution system components located in unconditioned space".

(23) The RESCheck Software adopted by the United States Department of Energy and modified to meet the requirements of this section shall be used to verify compliance with this section. The software shall address the Total UA alternative approach and account for Equipment Efficiency Trade-offs when applicable per the standard reference design as amended.

Amended by Chapter 279, 2013 General Session



Section 801 - General provision.

Mobile homes built before June 15, 1976 that are subject to relocation, building alteration, remodeling, or rehabilitation shall comply with the following:

(1) Related to exits and egress windows:

(a) Egress windows. The home has at least one egress window in each bedroom, or a window that meets the minimum specifications of the U.S. Department of Housing and Urban Development's (HUD) Manufactured Homes Construction and Safety Standards (MHCSS) program as set forth in 24 C.F.R. Parts 3280 and 3283, MHCSS 3280.106 and 3280.404 for manufactured homes. These standards require the window to be at least 22 inches in the horizontal or vertical position in its least dimension and at least five square feet in area. The bottom of the window opening shall be no more than 36 inches above the floor, and the locks and latches and any window screen or storm window devices that need to be operated to permit exiting shall not be located more than 54 inches above the finished floor.

(b) Exits. The home is required to have two exterior exit doors, located remotely from each other, as required in MHCSS 3280.105. This standard requires that single-section homes have the doors no less than 12 feet, center-to-center, from each other, and multisection home doors no less than 20 feet center-to-center from each other when measured in a straight line, regardless of the length of the path of travel between the doors. One of the required exit doors must be accessible from the doorway of each bedroom and no more than 35 feet away from any bedroom doorway. An exterior swing door shall have a 28-inch-wide by 74-inch-high clear opening and sliding glass doors shall have a 28-inch-wide by 72-inch-high clear opening. Each exterior door other than screen/storm doors shall have a key-operated lock that has a passage latch; locks shall not require the use of a key or special tool for operation from the inside of the home.

(2) Related to flame spread:

(a) Walls, ceilings, and doors. Walls and ceilings adjacent to or enclosing a furnace or water heater shall have an interior finish with a flame-spread rating not exceeding 25. Sealants and other trim materials two inches or less in width used to finish adjacent surfaces within these spaces are exempt from this provision, provided all joints are supported by framing members or materials with a flame spread rating of 25 or less. Combustible doors providing interior or exterior access to furnace and water heater spaces shall be covered with materials of limited combustibility (i.e., 5/16-inch gypsum board, etc.), with the surface allowed to be interrupted for louvers ventilating the space. However, the louvers shall not be of materials of greater combustibility than the door itself (i.e., plastic louvers on a wooden door). Reference MHCSS 3280.203.

(b) Exposed interior finishes. Exposed interior finishes adjacent to the cooking range (surfaces include vertical surfaces between the range top and overhead cabinets, the ceiling, or both) shall have a flame-spread rating not exceeding 50, as required by MHCSS 3280.203. Backsplashes not exceeding six inches in height are exempted. Ranges shall have a vertical clearance above the cooking top of not less than 24 inches to the bottom of combustible cabinets, as required by MHCSS 3280.204(e).

(3) Related to smoke detectors:

(a) Location. A smoke detector shall be installed on any ceiling or wall in the hallway or space communicating with each bedroom area between the living area and the first bedroom door, unless a door separates the living area from that bedroom area, in which case the detector shall be installed on the living-area side, as close to the door as practicable, as required by MHCSS 3280.208. Homes with bedroom areas separated by anyone or combination of common-use areas such as a kitchen, dining room, living room, or family room (but not a bathroom or utility room) shall be required to have one detector for each bedroom area. When located in the hallways, the detector shall be between the return air intake and the living areas.

(b) Switches and electrical connections. Smoke detectors shall have no switches in the circuit to the detector between the over-current protection device protecting the branch circuit and the detector. The detector shall be attached to an electrical outlet box and connected by a permanent wiring method to a general electrical circuit. The detector shall not be placed on the same branch circuit or any circuit protected by a ground-fault circuit interrupter.

(4) Related to solid-fuel-burning stoves/fireplaces:

(a) Solid-fuel-burning fireplaces and fireplace stoves. Solid-fuel-burning, factory-built fireplaces, and fireplace stoves may be used in manufactured homes, provided that they are listed for use in manufactured homes and installed according to their listing/manufacturer's instructions and the minimum requirements of MHCSS 3280.709(g).

(b) Equipment. A solid-fuel-burning fireplace or fireplace stove shall be equipped with an integral door or shutters designed to close the fire chamber opening and shall include complete means for venting through the roof, a combustion air inlet, a hearth extension, and means to securely attach the unit to the manufactured home structure.

(i) Chimney. A listed, factory-built chimney designed to be attached directly to the fireplace/fireplace stove and equipped with, in accordance with the listing, a termination device and spark arrester, shall be required. The chimney shall extend at least three feet above the part of the roof through which it passes and at least two feet above the highest elevation of any part of the manufactured home that is within 10 feet of the chimney.

(ii) Air-intake assembly and combustion-air inlet. An air-intake assembly shall be installed in accordance with the terms of listings and the manufacturer's instruction. A combustion-air inlet shall conduct the air directly into the fire chamber and shall be designed to prevent material from the hearth from dropping on the area beneath the manufactured home.

(iii) Hearth. The hearth extension shall be of noncombustible material that is a minimum of 3/8-inch thick and shall extend a minimum of 16 inches in front and eight inches beyond each side of the fireplace/fireplace stove opening. The hearth shall also extend over the entire surface beneath a fireplace stove and beneath an elevated and overhanging fireplace.

(5) Related to electrical wiring systems:

(a) Testing. All electrical systems shall be tested for continuity in accordance with MHCSS 3280.810, to ensure that metallic parts are properly bonded; tested for operation, to demonstrate that all equipment is connected and in working order; and given a polarity check, to determine that connections are proper.

(b) 5.2 Protection. The electrical system shall be properly protected for the required amperage load. If the unit wiring employs aluminum conductors, all receptacles and switches rated at 20 amperes or less that are directly connected to the aluminum conductors shall be marked CO/ALA. Exterior receptacles, other than heat tape receptacles, shall be of the ground-fault circuit interrupter (GFI) type. Conductors of dissimilar metals (copper/aluminum or copper-clad aluminum) must be connected in accordance with NEC, Section 110-14.

(6) Related to replacement furnaces and water heaters:

(a) Listing. Replacement furnaces or water heaters shall be listed for use in a manufactured home. Vents, roof jacks, and chimneys necessary for the installation shall be listed for use with the furnace or water heater.

(b) Securement and accessibility. The furnace and water heater shall be secured in place to avoid displacement. Every furnace and water heater shall be accessible for servicing, for replacement, or both as required by MHCSS 3280.709(a).

(c) Installation. Furnaces and water heaters shall be installed to provide complete separation of the combustion system from the interior atmosphere of the manufactured home, as required by MHCSS.

(i) Separation. The required separation may be achieved by the installation of a direct-vent system (sealed combustion system) furnace or water heater or the installation of a furnace and water heater venting and combustion systems from the interior atmosphere of the home. There shall be no doors, grills, removable access panels, or other openings into the enclosure from the inside of the manufactured home. All openings for ducts, piping, wiring, etc., shall be sealed.

(ii) Water heater. The floor area in the area of the water heater shall be free from damage from moisture to ensure that the floor will support the weight of the water heater.

Amended by Chapter 297, 2013 General Session






Article 4 - Local Amendments Incorporated as Part of State Construction Code

Section 101 - General provision.

The amendments in this part are adopted as amendments to the IBC to be applicable to the specified jurisdiction.

Enacted by Chapter 14, 2011 General Session



Section 102 - Amendments to IBC applicable to Brian Head Town.

The following amendment is adopted as an amendment to the IBC for Brian Head Town, Subsection 15A-3-104(6) that amends IBC, Section (F)903.2.8, is deleted and replaced with the following: "(F)903.2.8 Group R. An automatic sprinkler system installed in accordance with Section (F)903.3 shall be provided throughout all buildings with a Group R fire area.

Exception:

1. Detached one and two family dwellings and multiple single-family dwellings (townhouses) constructed in accordance with the International Residential Code for one and two-family dwellings. Except that an automatic fire sprinkler system shall be installed in all one- and two-family dwellings and townhouses over 3,000 square feet in size of defined living space (garage is excluded from defined living space) in accordance with Section (F)903.3.1 of the International Building Code. In areas not served by Brian Head Town culinary water services, NFPA Standard 1142 for water supplies for rural fire fighting shall apply. Any one- and two-family dwellings and townhouses that are difficult to locate or access, as determined by the authority having jurisdiction, shall be required to follow the guidelines as set forth in the NFPA Standard 1142 regardless of the size of the building.

2. Group R-4 fire areas not more than 4,500 gross square feet and not containing more than 16 residents, provided the building is equipped throughout with an approved fire alarm system that is interconnected and receives its primary power from the building wiring and a commercial power system."

Enacted by Chapter 14, 2011 General Session



Section 103 - Amendments to IBC applicable to City of Farmington.

The following amendments are adopted as amendments to the IBC for the City of Farmington:

(1) A new IBC, Section (F) 903.2.13, is added as follows: "(F) 903.2.13 Group R, Division 3 Occupancies. An automatic sprinkler system shall be installed throughout every dwelling in accordance with NFPA 13D, when any of the following conditions are present:

1. The structure is over two stories high, as defined by the building code;

2. The nearest point of structure is more than 150 feet from the public way;

3. The total floor area of all stories is over 5,000 square feet (excluding from the calculation the area of the basement and/or garage); or

4. The structure is located on a street constructed after March 1, 2000, that has a gradient over 12% and, during fire department response, access to the structure will be gained by using such street. (If the access is intended to be from a direction where the steep gradient is not used, as determined by the Chief, this criteria shall not apply).

Such sprinkler system shall be installed in basements, but need not be installed in garages, under eves or in enclosed attic spaces, unless required by the Chief."

(2) A new IBC, Section 907.9, is added as follows: "907.9 Alarm Circuit Supervision. Alarm circuits in alarm systems provided for commercial uses (defined as other than one- and two-family dwellings and townhouses) shall have Class "A" type of supervision. Specifically, Type "B" or End-of-line resistor and horn supervised systems are not allowed."

(3) In NFPA Section 13-07, new sections are added as follows: "6.8.6 FDC Security Locks Required. All Fire Department connections installed for fire sprinkler and standpipe systems shall have approved security locks.

6.10 Fire Pump Disconnect Signs. When installing a fire pump, red plastic laminate signs shall be installed in the electrical service panel, if the pump is wired separately from the main disconnect. These signs shall state: "Fire Pump Disconnect ONLY" and "Main Breaker DOES NOT Shut Off Fire Pump".

22.1.6 Plan Preparation Identification. All plans for fire sprinkler systems, except for manufacturer's cut sheets of equipment shall include the full name of the person who prepared the drawings. When the drawings are prepared by a registered professional engineer, the engineer's signature shall also be included.

22.2.2.3 Verification of Water Supply:

22.2.2.3.1 Fire Flow Tests. Fire flow tests for verification of water supply shall be conducted and witnessed for all applications other than residential unless directed otherwise by the Chief. For residential water supply, verification shall be determined by administrative procedure.

22.2.2.3.2 Accurate and Verifiable Criteria. The design calculations and criteria shall include an accurate and verifiable water supply.

24.2.3.7 Testing and Inspection of Systems. Testing and inspection of sprinkler systems shall include, but are not limited to:

Commercial:

FLUSH-Witness Underground Supply Flush;

ROUGH Inspection-Installation of Riser, System Piping, Head Locations and all Components, Hydrostatic Pressure Test;

FINAL Inspection-Head Installation and Escutcheons, Inspectors Test Location and Flow, Main Drain Flow, FDC Location and Escutcheon, Alarm Function, Spare Parts, Labeling of Components and Signage, System Completeness, Water Supply Pressure Verification, Evaluation of Any Unusual Parameter."

Enacted by Chapter 14, 2011 General Session



Section 104 - Amendments to IBC applicable to City of North Salt Lake.

The following amendment is adopted as an amendment to the IBC for the City of North Salt Lake, a new IBC, Section (F)903.2.13, is added as follows: "(F)903.2.13 Group R, Division 3 Occupancies. An automatic sprinkler system shall be installed throughout every dwelling in accordance with NFPA 13D, when the following condition is present:

1. The structure is over 6,200 square feet.

Such sprinkler system shall be installed in basements, but need not be installed in garages, under eves, or in enclosed attic spaces, unless required by the fire chief."

Enacted by Chapter 14, 2011 General Session



Section 105 - Amendments to IBC applicable to Park City Corporation or Park City Fire District.

(1) The following amendment is adopted as an amendment to the IBC for the Park City Corporation, in IBC, Section 3409.2, exception 3, is modified to read as follows: "3. Designated as historic under a state or local historic preservation program."

(2) The following amendments are adopted as amendments to the IBC for the Park City Corporation and Park City Fire District:

(a) IBC, Section (F)903.2, is deleted and replaced with the following: "(F)903.2 Where required. Approved automatic sprinkler systems in new buildings and structures shall be provided in the location described in this section.

All new construction having more than 6,000 square feet on any one floor, except R-3 occupancy.

All new construction having more than two (2) stories, except R-3 occupancy.

All new construction having three (3) or more dwelling units, including units rented or leased, and including condominiums or other separate ownership.

All new construction in the Historic Commercial Business zone district, regardless of occupancy.

All new construction and buildings in the General Commercial zone district where there are side yard setbacks or where one or more side yard setbacks is less than two and one half (2.5) feet per story of height.

All existing building within the Historic District Commercial Business zone."

(b) In IBC, Table 1505.1, new footnotes d and e are added as follows: "d. Wood roof covering assemblies are prohibited in R-3 occupancies in areas with a combined rating of more than 11 using Tables 1505.1.1 and 1505.1.2 with a score of 9 for weather factors.

e. Wood roof covering assemblies shall have a Class A rating in occupancies other than R-3 in areas with a combined rating of more than 11 using Tables 1505.1.1 and 1505.1.2 with a score of 9 for weather factors. The owner of the building shall enter into a written and recorded agreement that the Class A rating of the roof covering assembly will not be altered through any type of maintenance process.

TABLE 1505.1.1

WILDFIRE HAZARD SEVERITY SCALE

RATING

SLOPE

VEGETATION

1

less than or equal to 10%

Pinion-juniper

2

10.1 - 20%

Grass-sagebrush

3

greater than 20%

Mountain brush or softwoods

TABLE 1505.1.2

PROHIBITION/ALLOWANCE OF WOOD ROOFING

Rating

R-3 Occupancy

All Other Occupancies

Less than or equal to 11

Wood roof covering assemblies per Table 1505.1 are allowed

Wood roof covering assemblies per Table 1505.1 are allowed

Greater than or equal to 12

Wood roof covering is prohibited

Wood roof covering assemblies with a Class A rating are allowed"

(c) IBC, Appendix C, is adopted.

Enacted by Chapter 14, 2011 General Session



Section 106 - Amendments to IBC applicable to Salt Lake City.

The following amendment is adopted as an amendment to the IBC for Salt Lake City, in IBC, Section 1008.1.9.7, a new exception is added as follows: "Exception: In International Airport areas designated as Group "A" Occupancies where national security interests are present, the use of panic hardware with delayed egress is allowed when all provisions of Section 1008.1.9.7 are met and under item #4 1 second is changed to 2 seconds."

Enacted by Chapter 14, 2011 General Session



Section 107 - Amendments to IBC applicable to Sandy City.

The following amendments are adopted as amendments to the IBC for Sandy City:

(1) A new IBC, Section (F)903.2.13, is added as follows: "(F)903.2.13 An automatic sprinkler system shall be installed in accordance with NFPA 13 throughout buildings containing all occupancies where fire flow exceeds 2,000 gallons per minute, based on Table B105.1 of the 2009 International Fire Code. Exempt locations as indicated in Section 903.3.1.1.1 are allowed.

Exception: Automatic fire sprinklers are not required in buildings used solely for worship, Group R Division 3, Group U occupancies and buildings complying with the International Residential Code unless otherwise required by the International Fire Code.

(2) A new IBC, Appendix L, is added and adopted as follows: "Appendix L BUILDINGS AND STRUCTURES CONSTRUCTED IN AREAS DESIGNATED AS WILDLAND-URBAN INTERFACE AREAS

AL 101.1 General. Buildings and structures constructed in areas designated as Wildland-Urban Interface Areas by Sandy City shall be constructed using ignition resistant construction as determined by the Fire Marshal. Section 502 of the 2006 International Wildland-Urban Interface Code (IWUIC), as promulgated by the International Code Council, shall be used to determine Fire Hazard Severity. The provisions listed in Chapter 5 of the 2006 International Wildland-Urban Interface Code, as modified herein, shall be used to determine the requirements for Ignition Resistant Construction.

(i) In Section 504 of the IWUIC Class I IGNITION-RESISTANT CONSTRUCTION a new Section 504.1.1 is added as follows: "504.1.1 General. Subsections 504.5, 504.6, and 504.7 shall only be required on the exposure side of the structure, as determined by the Fire Marshal, where defensible space is less than 50 feet as defined in Section 603 of the 2006 International Wildland-Urban Interface Code.

(ii) In Section 505 of the IWUIC Class 2 IGNITION-RESISTANT CONSTRUCTION Subsections 505.5 and 505.7 are deleted."

Enacted by Chapter 14, 2011 General Session



Section 201 - General provision.

(1) The amendments in this part are adopted as amendments to the IRC to be applicable to specified jurisdiction.

(2) A local amendment to the following which may be applied to detached one and two family dwellings and multiple single family dwellings shall be applicable to the corresponding provisions of the IRC for the local jurisdiction to which the local amendment has been made:

(a) IBC under Part 1, Local Amendments to IBC;

(b) IPC under Part 3, Local Amendments to IPC;

(c) IMC under Part 4, Local Amendments to IMC;

(d) IFGC under Part 5, Local Amendments to IFGC;

(e) NEC under Part 6, Local Amendments to NEC; and

(f) IECC under Part 7, Local Amendments to IECC.

Enacted by Chapter 14, 2011 General Session



Section 202 - Amendments to IRC applicable to Brian Head Town.

The following amendment is adopted as an amendment to the IRC for Brian Head Town, a new IRC, Section R324, is added as follows: "Section R324 Automatic Sprinkler Systems. An automatic fire sprinkler system shall be installed in all one- and two-family dwellings and townhouses over 3,000 square feet in size of defined living space (garage is excluded from defined living space) in accordance with Section (F)903.3.1 of the International Building Code. In areas not served by Brian Head Town culinary water services, NFPA Standard 1142 for water supplies for rural fire fighting shall apply. Any one- and two-family dwellings and townhouses that are difficult to locate or access, as determined by the authority having jurisdiction, shall be required to follow the guidelines as set forth in the NFPA Standard 1142 regardless of the size of the building."

Enacted by Chapter 14, 2011 General Session



Section 203 - Amendments to IRC applicable to City of Farmington.

The following amendments are adopted as amendments to the IRC for the City of Farmington:

(1) In IRC, R324 Automatic Sprinkler Systems, new IRC, Sections R324.1 and R324.2 are added as follows: "R324.1 When required. An automatic sprinkler system shall be installed throughout every dwelling in accordance with NFPA 13D, when any of the following conditions are present:

1. the structure is over two stories high, as defined by the building code;

2. the nearest point of structure is more than 150 feet from the public way;

3. the total floor area of all stories is over 5,000 square feet (excluding from the calculation the area of the basement and/or garage); or

4. the structure is located on a street constructed after March 1, 2000 that has a gradient over 12% and, during fire department response, access to the structure will be gained by using such street. (If the access is intended to be from a direction where the steep gradient is not used, as determined by the Chief, this criteria shall not apply).

R324.2 Installation requirements and standards. Such sprinkler system shall be installed in basements, but need not be installed in garages, under eves or in enclosed attic spaces, unless required by the Chief. Such system shall be installed in accordance with NFPA 13D."

(2) In IRC, Chapter 44, the following NFPA referenced standards are added as follows:

"TABLE

ADD

13D-07

Installation of Sprinkler Systems in One- and Two-family Dwellings and Manufactured Homes, as amended by these rules

13R-07

Installation of Sprinkler Systems in Residential Occupancies Up to and Including Four Stories in Height"

(3) In NFPA, Section 13D-07, new sections are added as follows: "1.15 Reference to NFPA 13D. All references to NFPA 13D in the codes, ordinances, rules, or regulations governing NFPA 13D systems shall be read to refer to "modified NFPA 13D" to reference the NFPA 13D as amended by additional regulations adopted by Farmington City.

4.9 Testing and Inspection of Systems. Testing and inspection of sprinkler systems shall include, but are not limited to:

Residential:

ROUGH Inspection-Verify Water Supply Piping Size and Materials, Installation of Riser, System Piping, Head Locations and all Components, Hydrostatic Pressure Test.

FINAL Inspection-Inspectors Test Flow, System Completeness, Spare Parts, Labeling of Components and Signage, Alarm Function, Water Supply Pressure Verification.

5.2.2.3 Exposed Piping of Metal. Exposed Sprinkler Piping material in rooms of dwellings shall be of Metal.

EXCEPTIONS:

a. CPVC Piping is allowed in unfinished mechanical and storage rooms only when specifically listed for the application as installed.

b. CPVC Piping is allowed in finished, occupied rooms used for sports courts or similar uses only when the ceiling/floor framing above is constructed entirely of non-combustible materials, such as a concrete garage floor on metal decking.

5.2.2.4 Water Supply Piping Material. Water Supply Piping from where the water line enters the dwelling adjacent to and inside the foundation to the fire sprinkler contractor point-of-connection shall be metal, suitable for potable plumbing systems. See Section 7.1.4 for valve prohibition in such piping. Piping down stream from the point-of-connection used in the fire sprinkler system, including the riser, shall conform to NFPA 13D standards.

5.4 Fire Pump Disconnect Signs. When installing a Fire Pump, Red Plastic Laminate Signs shall be installed in the electrical service panel, if the pump is wired separately from the main disconnect. These signs shall state: "Fire Pump Disconnect ONLY" and "Main Breaker DOES NOT Shut Off Fire Pump".

7.1.4 Valve Prohibition. NFPA 13D, Section 7.1 is hereby modified such that NO VALVE is permitted from the City Water Meter to the Fire Sprinkler Riser Control.

7.6.1 Mandatory Exterior Alarm. Every dwelling that has a fire sprinkler system shall have an exterior alarm, installed in an approved location. The alarm shall be of the combination horn/strobe or electric bell/strobe type, approved for outdoor use.

8.1.05 Plan Preparation Identification. All plans for fire sprinkler systems, except for manufacturer's cut sheets of equipment, shall include the full name of the person who prepared the drawings. When the drawings are prepared by a registered professional engineer, the engineer's signature shall also be included.

8.7 Verification of Water Supply:

8.7.1 Fire Flow Tests: Fire Flow Tests for verification of Water Supply shall be conducted and witnesses for all applications other than residential, unless directed otherwise by the Chief. For residential Water Supply, verification shall be determined by administrative procedure.

8.7.2 Accurate and Verifiable Criteria. The design calculations and criteria shall include an accurate and verifiable Water Supply.

Enacted by Chapter 14, 2011 General Session



Section 204 - Amendments to IRC applicable to Morgan City Corporation or Morgan County.

(1) The following amendment is adopted as an amendment to the IRC for the Morgan City Corporation, in IRC, Section R105.2, Work Exempt From Permit, a new list item number 11 is added as follows: "11. Structures intended to house farm animals, or for the storage of feed associated with said farm animals when all the following criteria are met:

a. The parcel of property involved is zoned for the keeping of farm animals or has grandfathered animal rights.

b. The structure is setback not less than 50 feet from the rear or side of dwellings, and not less than 10 feet from property lines and other structures.

c. The structure does not exceed 1,000 square feet of floor area, and is limited to 20 feet in height. Height is measured from the average grade to the highest point of the structure.

d. Before construction, a site plan is submitted to, and approved by the building official. Electrical, plumbing, and mechanical permits shall be required when that work is included in the structure."

(2) The following amendment is adopted as an amendment to the IRC for Morgan County, in IRC, Section R105.2, a new list item number 11 is added as follows: "11. Structures intended to house farm animals, or for the storage of feed associated with said farm animals when all the following criteria are met:

a. The parcel of property involved is zoned for the keeping of farm animals or has grandfathered animal rights.

b. The structure is set back not less than required by the Morgan County Zoning Ordinance for such structures, but not less than 10 feet from property lines and other structures.

c. The structure does not exceed 1,000 square feet of floor area, and is limited to 20 feet in height. Height is measured from the average grade to the highest point of the structure.

d. Before construction, a Land Use Permit must be applied for, and approved, by the Morgan County Planning and Zoning Department. Electrical, plumbing, and mechanical permits shall be required when that work is included in the structure."

Enacted by Chapter 14, 2011 General Session



Section 205 - Amendments to IRC applicable to City of North Salt Lake.

The following amendment is adopted as an amendment to the IRC for the City of North Salt Lake, a new IRC, Section R324, is added as follows: "Section R324 Automatic Sprinkler System Requirements. R324.1 When Required. An automatic sprinkler system shall be installed throughout every dwelling when the following condition is present:

1. The structure is over 6,200 square feet.

R324.2 Installation requirements and standards. Such sprinkler system shall be installed in basements, but need not be installed in garages, under eves, or in enclosed attic spaces, unless required by the fire chief. Such system shall be installed in accordance with NFPA 13D."

Enacted by Chapter 14, 2011 General Session



Section 206 - Amendments to IRC applicable to Park City Corporation or Park City Fire District.

(1) The following amendment is adopted as an amendment to the IRC for the Park City Corporation, Appendix P, of the 2006 IRC is adopted.

(2) The following amendments are adopted as amendments to the IRC for Park City Corporation and Park City Fire District:

(a) IRC, Section R905.7, is deleted and replaced with the following: "R905.7 Wood shingles. The installation of wood shingles shall comply with the provisions of this section.

Wood roof covering is prohibited in areas with a combined rating of more than 11 using the following tables with a score of 9 for weather factors.

TABLE

WILDFIRE HAZARD SEVERITY SCALE

RATING

SLOPE

VEGETATION

1

less than or equal to 10%

Pinion-juniper

2

10.1 - 20%

Grass-sagebrush

3

greater than 20%

Mountain brush or softwoods

PROHIBITION/EXEMPTION TABLE

RATING

WOOD ROOF PROHIBITION

less than or equal to 11

wood roofs are allowed

greater than or equal to 12

wood roofs are prohibited"

(b) IRC, Section R905.8, is deleted and replaced with the following: "R905.8 Wood Shakes. The installation of wood shakes shall comply with the provisions of this section. Wood roof covering is prohibited in areas with a combined rating of more than 11 using the following tables with a score of 9 for weather factors.

TABLE

WILDFIRE HAZARD SEVERITY SCALE

RATING

SLOPE

VEGETATION

1

less than or equal to 10%

Pinion-juniper

2

10.1 - 20%

Grass-sagebrush

3

greater than 20%

Mountain brush or softwoods

PROHIBITION/EXEMPTION TABLE

RATING

WOOD ROOF PROHIBITION

less than or equal to 11

wood roofs are allowed

greater than or equal to 12

wood roofs are prohibited"

(c) Appendix K is adopted.

Enacted by Chapter 14, 2011 General Session



Section 207 - Amendments to IRC applicable to Sandy City.

The following amendment is adopted as an amendment to the IRC for Sandy City, a new IRC, Section R324, is added as follows: "Section R324 IGNITION RESISTANT CONSTRUCTION

R324.1 General. Buildings and structures constructed in areas designated as Wildland-Urban Interface Areas by Sandy City shall be constructed using ignition resistant construction as determined by the Fire Marshal. Section 502 of the 2006 International Wildland-Urban Interface Code (IWUIC), as promulgated by the International Code Council, shall be used to determine Fire Hazard Severity. The provisions listed in Chapter 5 of the 2006 IWUIC, as modified herein, shall be used to determine the requirements for Ignition Resistant Construction.

(i) In Section 504 of the IWUIC Class I IGNITION-RESISTANT CONSTRUCTION a new Section 504.1.1 is added as follows:

504.1.1 General. Subsections 504.5, 504.6, and 504.7 shall only be required on the exposure side of the structure, as determined by the Fire Marshal, where defensible space is less than 50 feet as defined in Section 603 of the 2006 IWUIC.

(ii) In Section 505 of the IWUIC Class 2 IGNITION-RESISTANT CONSTRUCTION Subsections 505.5 and 505.7 are deleted."

Enacted by Chapter 14, 2011 General Session



Section 301 - General provision.

The amendments in this part are adopted as amendments to the IPC to be applicable to specified jurisdiction.

Enacted by Chapter 14, 2011 General Session



Section 303 - Amendments to IPC applicable to South Jordan.

The following amendments are adopted as amendments to the IPC for South Jordan:

(1) IPC, Section 312.10.2, is deleted and replaced with the following: "312.10.2 Testing. Reduced pressure principle backflow preventer assemblies, double check-valve assemblies, pressure vacuum breaker assemblies, reduced pressure detector fire protection backflow prevention assemblies, double check detector fire protection backflow prevention assemblies, hose connection backflow preventers, and spill-proof vacuum breakers shall be tested at the time of installation, immediately after repairs or relocation and at least annually. The testing procedure shall be performed in accordance with one of the following standards: ASSE 5013, ASSE 5015, ASSE 5020, ASSE 5047, ASSE 5048, ASSE 5052, ASSE 5056, CSA-B64.10, or CSA-B64.10.1. Assemblies, other than the reduced pressure principle assembly, protecting lawn irrigation systems that fail the annual test shall be replaced with a reduced pressure principle assembly."

(2) IPC, Section 608.16.5, is deleted and replaced with the following: "608.16.5 Connections to lawn irrigation systems. The potable water supply to lawn irrigation systems shall be protected against backflow by a reduced pressure principle backflow preventer."

Enacted by Chapter 14, 2011 General Session



Section 401 - General provision.

No local amendments to the IMC are adopted.

Enacted by Chapter 14, 2011 General Session



Section 501 - General provision.

No local amendments to the IFGC are adopted.

Enacted by Chapter 14, 2011 General Session



Section 601 - General provision.

No local amendments to the NEC are adopted.

Enacted by Chapter 14, 2011 General Session



Section 701 - General provision.

No local amendments to the IECC are adopted.

Enacted by Chapter 14, 2011 General Session






Article 5 - State Fire Code Act

Section 101 - Title -- Adoption of code.

In accordance with Chapter 1, Part 4, State Fire Code Administration Act, the Legislature repeals the State Fire Code in effect on July 1, 2010, and adopts this chapter as the State Fire Code.

Enacted by Chapter 14, 2011 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Appreciable depth" means a depth greater than 1/4 inch.

(2) "AHJ" means "authority having jurisdiction," which is:

(a) the State Fire Marshal;

(b) an authorized deputy of the State Fire Marshal; or

(c) the local fire enforcement authority.

(3) "Division" means the State Fire Marshal Division created in Section 53-7-103.

(4) (a) "Dwelling Unit" means one or more rooms arranged for the use of one or more individuals living together, as in a single housekeeping unit normally having cooking, living, sanitary, and sleeping facilities.

(b) "Dwelling unit" includes a hotel room, dormitory room, apartment, condominium, sleeping room in a nursing home, or similar living unit.

(5) "IFC" means the edition of the International Fire Code adopted under Section 15A-5-103.

(6) "NFPA" means the edition of the National Fire Protection Association adopted under Section 15A-5-103.

(7) "Premixed" means the state of an antifreeze and water solution that results from the solution being prepared by the manufacturer with a quality control procedure that ensures that the antifreeze and water solution does not separate.

(8) "UL" means Underwriters Laboratories, Inc.

Amended by Chapter 148, 2012 General Session



Section 103 - Nationally recognized codes incorporated by reference.

The following codes are incorporated by reference into the State Fire Code:

(1) the International Fire Code, 2012 edition, excluding appendices, as issued by the International Code Council, Inc., except as amended by Part 2, Statewide Amendments and Additions to IFC Incorporated as Part of State Fire Code;

(2) National Fire Protection Association, NFPA 96, Standard for Ventilation Control and Fire Protection of Commercial Cooking Operations, 2011 edition, except as amended by Part 3, Statewide Amendments and Additions to NFPA Incorporated as Part of State Fire Code; and

(3) National Fire Protection Association, NFPA 1403, Standard on Live Fire Training Evolutions, 2012 edition, except as amended by Part 3, Statewide Amendments and Additions to NFPA Incorporated as Part of State Fire Code.

Amended by Chapter 199, 2013 General Session



Section 201 - General provisions.

The amendments and additions in this part to the IFC are adopted for application statewide.

Enacted by Chapter 14, 2011 General Session



Section 202 - Amendments and additions to IFC related to administration, permits, definitions, general, and emergency planning.

(1) For IFC, Chapter 1, Scope and Administration:

(a) IFC, Chapter 1, Section 102.9, is amended by adding the following immediately before the period: "on an emergency basis if:

(a) the facts known to the fire code official show that an immediate and significant danger to the public health, safety, or welfare exists; and

(b) the threat requires immediate action by the fire code official.

(2) In issuing its emergency order, the fire code official shall:

(a) limit the order to require only the action necessary to prevent or avoid the danger to the public health, safety, or welfare; and

(b) give immediate notice to the persons who are required to comply with the order, that includes a brief statement of the reasons for the fire code official's order.

(3) If the emergency order issued under this section will result in the continued infringement or impairment of any legal right or interest of any party, the party shall have a right to appeal the fire code official's order in accordance with IFC, Chapter 1, Section 108."

(b) IFC, Chapter 1, Section 105.6.16, Flammable and combustible liquids, is amended to add the following section: "12. The owner of an underground tank that is out of service for longer than one year shall receive a Temporary Closure Notice from the Department of Environmental Quality and a copy shall be given to the AHJ."

(c) IFC, Chapter 1, Section 109.3, Notice of violation, is amended as follows: On line three, after the words "is in violation of this code," insert in the section the phrase "or other pertinent laws or ordinances".

(2) For IFC, Chapter 2, Definitions:

(a) IFC, Chapter 2, Section 202, General Definitions, the following definition is added for Ambulatory Surgical Center: "AMBULATORY SURGICAL CENTER. A building or portion of a building licensed by the Utah Department of Health where procedures are performed that may render patients incapable of self preservation where care is less than 24 hours."

(b) IFC, Chapter 2, Section 202, General Definitions, FOSTER CARE FACILITIES is amended as follows: the word "Foster" is changed to the word "Child."

(c) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Educational Group E, Day care facilities, is amended as follows: On line three delete the word "five" and replace it with the word "four". On line four after the word "supervision" add the words "child care centers."

(d) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Educational Group E, Five or fewer children is amended as follows: On line one the word "five" is deleted and replaced with the word "four" in both places.

(e) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Educational Group E, Five or fewer children in a dwelling unit, the word "five" is deleted and replaced with the word "four" in both places.

(f) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Educational Group E, a new section is added as follows: "Child Day Care -- Residential Certificate or a Family License. Areas used for child day care purposes with a Residential Certificate R430-50 or a Family License, as defined in Utah Administrative Code, R430-90, Licensed Family Child Care, may be located in a Group R-2 or R-3 occupancy as provided in Residential Group R-3, or shall comply with the International Residential Code in accordance with Section R101.2."

(g) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Educational Group E, a new section is added as follows: "Child Care Centers. Areas used for Hourly Child Care Centers, as defined in Utah Administrative Code, R430-60, Child Care Center as defined in Utah Administrative Code, R430-100, or Out of School Time Programs, as defined in Utah Administrative Code, R430-70, may be classified as accessory occupancies."

(h) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Institutional Group I, Group I-1, is amended as follows: On line 8 add "Type I" in front of the words "Assisted living facilities".

(i) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Institutional Group I, Five or fewer persons receiving care is amended as follows: On line four after "International Residential Code" the rest of the section is deleted.

(j) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Institutional Group I, Group I-2, is amended as follows:

(i) On line three delete the word "five" and insert the word "three".

(ii) On line six the word "foster" is deleted and replaced with the word "child".

(iii) On line 10, after the words "Psychiatric hospitals", add the following to the list: "both intermediate nursing care and skilled nursing care facilities, ambulatory surgical centers with five or more operating rooms, and Type II assisted living facilities. Type II assisted living facilities with five or fewer persons shall be classified as a Group R-4. Type II assisted living facilities with at least six and not more than 16 residents shall be classified as a Group I-1 facility".

(k) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Institutional Group I, Group I-4, Day care facilities, Classification as Group E, is amended as follows:

(i) On line two delete the word "five" and replace it with the word "four".

(ii) On line three delete the words "2 1/2 years or less of age" and replace with the words "under the age of two".

(l) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Institutional Group Care I, Group I-4, Day care facilities, Five or fewer occupants receiving care in a dwelling unit, is amended as follows: On lines one and two the word "five" is deleted and replaced with the word "four".

(m) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Residential Group R-3, the words "and single family dwellings complying with the IRC" are added after the word "Residential occupancies".

(n) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Residential Group R-3, Care facilities within a dwelling, is amended as follows: On line three after the word "dwelling" insert "other than child care".

(o) IFC, Chapter 2, Section 202, General Definitions, Occupancy Classification, Residential Group R-3, a new section is added as follows: "Child Care. Areas used for child care purposes may be located in a residential dwelling unit when all of the following conditions are met:

1. Compliance with Utah Administrative Code, R710-8, Day Care Rules, as enacted under the authority of the Utah Fire Prevention Board;

2. Use is approved by the Utah Department of Health under the authority of the Utah Code, Title 26, Chapter 39, Utah Child Care Licensing Act, and in any of the following categories:

1.1. Utah Administrative Code, R430-50, Residential Certificate Child Care; or

1.2. Utah Administrative Code, R430-90, Licensed Family Child Care; and

3. Compliance with all zoning regulations of the local regulator."

(p) IFC, Chapter 2, Section 202, General Definitions, RECORD DRAWINGS, the definition for "RECORD DRAWINGS" is modified by deleting the words "a fire alarm system" and replacing them with "any fire protection system".

Amended by Chapter 199, 2013 General Session, (Coordination Clause)

Amended by Chapter 199, 2013 General Session

Amended by Chapter 357, 2013 General Session



Section 202.5 - Amendments and additions to Chapters 3 and 4 of IFC.

(1) For IFC, Chapter 3, General Requirements:

(a) IFC, Chapter 3, Section 304.1.2, Vegetation, is amended as follows: Delete line six and replace it with: "the Utah Administrative Code, R652-122-200, Minimum Standards for Wildland Fire Ordinance".

(b) IFC, Chapter 3, Section 308.1.2, Throwing or Placing Sources of Ignition, is deleted and rewritten as follows: "No person shall throw or place, or cause to be thrown or placed, a lighted match, cigar, cigarette, matches, lighters, or other flaming or glowing substance or object on any surface or article where it can cause an unwanted fire."

(c) IFC, Chapter 3, Section 310.8, Hazardous and Environmental Conditions, is deleted and rewritten as follows: "When the fire code official determines that hazardous environmental conditions necessitate controlled use of any ignition source, including fireworks, lighters, matches, sky lanterns, and smoking materials:

(i) the legislative body of a municipality within which the hazardous environmental conditions exist may prohibit only the ignition or use of the ignition source in mountainous, brush-covered, or forest-covered areas or the wildland urban interface area, which means the line, area, or zone where structures or other human development meet or intermingle with undeveloped wildland or land being used for an agricultural purpose; and

(ii) where the hazardous environmental conditions exist in unincorporated areas that meet the description in Subsection (1)(c)(i), the state forester may prohibit the ignition or use of the ignition source in all or part of theses areas, after consulting with the county fire code official having jurisdiction over that area."

(d) IFC, Chapter 3, Section 311.1.1, Abandoned Premises, is amended as follows: On line 10 delete the words "International Property Maintenance Code and the".

(e) IFC, Chapter 3, Section 311.5, Placards, is amended as follows: On line three delete the word "shall" and replace it with the word "may".

(f) IFC, Chapter 3, Section 315.2.1, Ceiling Clearance, is amended to add the following: "Exception: Where storage is not directly below the sprinkler heads, storage is allowed to be placed to the ceiling on wall-mounted shelves that are protected by fire sprinkler heads in occupancies meeting classification as light or ordinary hazard."

(2) IFC, Chapter 4, Emergency Planning and Preparedness:

(a) IFC, Chapter 4, Section 404.2, Where required, Subsection 8, is amended as follows: After the word "buildings" add "to include sororities and fraternity houses".

(b) IFC, Chapter 4, Section 405.2, Table 405.2, is amended to add the following footnotes:

(i) "e. Secondary schools in Group E occupancies shall have an emergency evacuation drill for fire conducted at least every two months, to a total of four emergency evacuation drills during the nine-month school year. The first emergency evacuation drill for fire shall be conducted within 10 school days after the beginning of classes, and the third emergency evacuation drill for fire shall be conducted 10 school days after the beginning of the next calendar year. The second and fourth emergency evacuation drills may be substituted by a security or safety drill to include shelter in place, earthquake drill, or lock down for violence."

(ii) "f. In Group E occupancies, excluding secondary schools, if the AHJ approves, the monthly required emergency evacuation drill can be substituted by a security or safety drill to include shelter in place, earthquake drill, or lock down for violence. The routine emergency evacuation drill for fire must by conducted at least every other evacuation drill."

(iii) "g. A-3 occupancies in academic buildings of institutions of higher learning are required to have one emergency evacuation drill per year, provided the following conditions are met:

(A) The building has a fire alarm system in accordance with Section 907.2.

(B) The rooms classified as assembly shall have fire safety floor plans as required in Section 404.3.2(4) posted.

(C) The building is not classified a high-rise building.

(D) The building does not contain hazardous materials over the allowable quantities by code."

Enacted by Chapter 199, 2013 General Session



Section 203 - Amendments and additions to IFC related to fire safety, building, and site requirements.

(1) For IFC, Chapter 5, Fire Service Features:

(a) In IFC, Chapter 5, a new Section 501.5, Access grade and fire flow, is added as follows: "An authority having jurisdiction over a structure built in accordance with the requirements of the International Residential Code as adopted in the State Construction Code, may require an automatic fire sprinkler system for the structure only by ordinance and only if any of the following conditions exist:

(i) the structure:

(A) is located in an urban-wildland interface area as provided in the Utah Wildland Urban Interface Code adopted as a construction code under the State Construction Code; and

(B) does not meet the requirements described in Utah Code, Subsection 65A-8-203(3)(a) and Utah Administrative Code, R652-122-200, Minimum Standards for Wildland Fire Ordinance;

(ii) the structure is in an area where a public water distribution system with fire hydrants does not exist as required in Utah Administrative Code, R309-550-5, Water Main Design;

(iii) the only fire apparatus access road has a grade greater than 10% for more than 500 continual feet; or

(iv) (A) the water supply to the structure does not provide at least 500 gallons fire flow per minute for a minimum of 30 minutes, if the total square foot living space of the structure is equal to or less than 5,000 square feet;

(B) the water supply to the structure does not provide at least 750 gallons per minute fire flow for a minimum of 30 minutes, if the total square foot living space exceeds 5,000 square feet, but is equal to or less than 10,000 square feet; or

(C) the water supply to the structure does not provide at least 1,000 gallons per minute fire flow for a minimum of 30 minutes, if the total square foot living space exceeds 10,000 square feet."

(b) In IFC, Chapter 5, Section 506.1, Where Required, is deleted and rewritten as follows: "Where access to or within a structure or an area is restricted because of secured openings or where immediate access is necessary for life-saving or fire-fighting purposes, the fire code official, after consultation with the building owner, may require a key box to be installed in an approved location. The key box shall contain keys to gain necessary access as required by the fire code official."

(c) In IFC, Chapter 5, a new Section 507.1.1, Isolated one- and two-family dwellings, is added as follows: "Fire flow may be reduced for an isolated one- and two-family dwelling when the authority having jurisdiction over the dwelling determines that the development of a full fire-flow requirement is impractical."

(d) In IFC, Chapter 5, a new Section 507.1.2, Pre-existing subdivision lots, is added as follows "Total water supply requirements shall not exceed the fire flows described in Section 501.5(iv) for the largest one- or two-family dwelling, protected by an automatic fire sprinkler system, on a subdivision lot platted before December 31, 1980, unless the municipality or county in which the lot is located provides the required fire flow capacity."

(e) In IFC, Chapter 5, Section 510.1, Emergency Responder Radio Coverage in New Buildings, is amended by adding: "When required by the fire code official," at the beginning of the first paragraph.

(2) For IFC, Chapter 6, Building Services and Systems:

(a) In IFC, Chapter 6, Section 605.11.3.3.1, Access, is deleted and rewritten as follows: "There shall be a minimum three foot wide (914 mm) clear perimeter around the edges of the roof."

(b) In IFC, Chapter 6, Section 605.11.3.3.2, Pathways, is deleted and rewritten as follows: "The solar installation shall be designed to provide designated pathways. The pathways shall meet the following requirements:

1. The pathway shall be over areas capable of supporting the live load of fire fighters accessing the roof.

2. The centerline axis pathways shall be provided in both axes of the roof. Centerline axis pathways shall run where the roof structure is capable of supporting the live load of fire fighters accessing the roof.

3. Smoke and heat vents required by Section 910.2.1 or 910.2.2 of this Code, shall be provided with a clear pathway width of not less than three feet (914 mm) to vents.

4. Access to roof area required by Section 504.2 or 1009.16 of this Code, shall be provided with a clear pathway width of not less than three feet (914 mm) around access opening and at least three feet (914 mm) clear pathway to parapet or roof edge."

(c) In IFC, Chapter 6, Section 605.11.3.2, Residential Systems for One and Two Family Dwellings, is deleted and rewritten as follows: "Access to residential systems for one and two family dwellings shall be provided in accordance with Sections 605.11.3.2.1 through 605.11.3.2.4.

Exception: Reduction in pathways and clear access width shall be permitted where shown that a rational approach has been used and that such reductions are warranted when approved by the Fire Code Official."

(d) In IFC, Chapter 6, Section 605.11.3.3.3, Smoke Ventilation, is deleted and rewritten as follows: "The solar installation shall be designed to meet the following requirements:

1. Arrays shall be no greater than 150 feet (45.720 mm) by 150 feet (45.720 mm) in distance in either axis in order to create opportunities for fire department smoke ventilation operations.

2. Smoke ventilation options between array sections shall be one of the following:

2.1. A pathway six feet (1829 mm) or greater in width.

2.2. A three foot (914 mm) or greater in width pathway and bordering roof skylights or smoke and heat vents when required by Section 910.2.1 or Section 910.2.2 of this Code.

2.3. Smoke and heat vents designed for remote operation using devices that can be connected to the vent by mechanical, electrical, or any other suitable means, shall be protected as necessary to remain operable for the design period. Controls for remote operation shall be located in a control panel, clearly identified and located in an approved location."

(e) In IFC, Chapter 6, Section 607.4, Elevator Key Location, is deleted and rewritten as follows: "Firefighter service keys shall be kept in a "Supra-Stor-a-key" elevator key box or similar box with corresponding key system that is adjacent to the elevator for immediate use by the fire department. The key box shall contain one key for each elevator, one key for lobby control, and any other keys necessary for emergency service. The elevator key box shall be accessed using a 6049 numbered key. "

(f) In IFC, Chapter 6, Section 609.1, General, is amended as follows: On line three, after the word "Code", add the words "and NFPA 96".

(3) For IFC, Chapter 7, Fire-Resistance-Rated Construction, IFC, Chapter 7, Section 703.2, is amended to add the following: "Exception: In Group E Occupancies, where the corridor serves an occupant load greater than 30 and the building does not have an automatic fire sprinkler system installed, the door closers may be of the friction hold-open type on classrooms' doors with a rating of 20 minutes or less only."

Amended by Chapter 199, 2013 General Session



Section 204 - Amendments and additions to IFC related to fire protection systems.

For IFC, Fire Protection Systems:

(1) IFC, Chapter 9, Section 901.2, Construction Documents, is amended to add the following at the end of the section: "The code official has the authority to request record drawings ("as builts") to verify any modifications to the previously approved construction documents."

(2) IFC, Chapter 9, Section 901.4.6, Pump and Riser Room Size, is deleted and replaced with the following: "Pump and Riser Room Size. Fire pump and automatic sprinkler system riser rooms shall be designed with adequate space for all installed equipment necessary for the installation and to provide sufficient working space around the stationary equipment. Clearances around equipment shall be in accordance with manufacturer requirements and not less than the following minimum elements:

901.4.6.1 A minimum clear and unobstructed distance of 12 inches shall be provided from the installed equipment to the elements of permanent construction.

901.4.6.2 A minimum clear and unobstructed distance of 12 inches shall be provided between all other installed equipment and appliances.

901.4.6.3 A clear and unobstructed width of 36 inches shall be provided in front of all installed equipment and appliances, to allow for inspection, service, repair or replacement without removing such elements of permanent construction or disabling the function of a required fire-resistance-rated assembly.

901.4.6.4 Automatic sprinkler system riser rooms shall be provided with a clear and unobstructed passageway to the riser room of not less than 36 inches, and openings into the room shall be clear and unobstructed, with doors swinging in the outward direction from the room and the opening providing a clear width of not less than 34 inches and a clear height of the door opening shall not be less than 80 inches.

901.4.6.5 Fire pump rooms shall be provided with a clear and unobstructed passageway to the fire pump room of not less than 72 inches, and openings into the room shall be clear, unobstructed and large enough to allow for the removal of the largest piece of equipment, with doors swinging in the outward direction from the room and the opening providing a clear width of not less than 68 inches and a clear height of the door opening shall not be less than 80 inches."

(3) IFC, Chapter 9, Section 903.2.1.2, Group A-2, is amended to add the following subsection: "4. An automatic fire sprinkler system shall be provided throughout Group A-2 occupancies where indoor pyrotechnics are used."

(4) IFC, Chapter 9, Section 903.2.2, Ambulatory Health Care Facilities, is amended as follows: On line two delete the words "all fire areas floor" and replace with the word "buildings" and delete the last paragraph.

(5) IFC, Chapter 9, Section 903.2.4, Group F-1, Subsection 2, is deleted and rewritten as follows: "A Group F-1 fire area is located more than three stories above the lowest level of fire department vehicle access."

(6) IFC, Chapter 9, Section 903.2.7, Group M, Subsection 2, is deleted and rewritten as follows: "A Group M fire area is located more than three stories above the lowest level of fire department vehicle access."

(7) IFC, Chapter 9, Section 903.2.8 Group R, is amended to add the following: "Exception: Detached one- and two-family dwellings and multiple single-family dwellings (townhouses) constructed in accordance with the International Residential Code for one- and two-family dwellings."

(8) IFC, Chapter 9, Section 903.2.8, Group R, is amended to add a second exception as follows: "Exception: Group R-4 fire areas not more than 4,500 gross square feet and not containing more than 16 residents, provided the building is equipped throughout with an approved fire alarm system that is interconnected and receives its primary power from the building wiring and a commercial power system."

(9) IFC, Chapter 9, Section 903.2.9, Group S-1, Subsection 2, is deleted and rewritten as follows: "A Group S-1 fire area is located more than three stories above the lowest level of fire department vehicle access."

(10) IFC, Chapter 9, Section 903.3.1.1 is amended by adding the following subsection: "903.3.1.1.2 Antifreeze Limitations. Antifreeze used in a new automatic sprinkler system installed in accordance with NFPA 13 may not exceed a maximum concentration of 38% premixed propylene glycol or 48% premixed glycerin, and the capacity of the system may not exceed 150 gallons."

(11) IFC, Chapter 9, Section 903.3.1.2 is amended by adding the following subsection: "903.3.1.2.2 Antifreeze Limitations. Antifreeze used in a new automatic sprinkler system installed in accordance with NFPA 13R may not exceed a maximum concentration of 38% premixed propylene glycol or 48% premixed glycerin, and the capacity of the system may not exceed 150 gallons."

(12) IFC, Chapter 9, Section 903.3.1.3 is amended by adding the following subsection: "903.3.1.3.1 Antifreeze Limitations. Antifreeze used in a new automatic sprinkler system installed in accordance with NFPA 13D may not exceed a maximum concentration of 38% premixed propylene glycol or 48% premixed glycerin, and the capacity of the system may not exceed 150 gallons."

(13) IFC, Chapter 9, Section 903.3.5, Water supplies, is amended as follows: On line six, after the word "Code", add "and as amended in Utah's State Construction Code".

(14) IFC, Chapter 9, Section 903.5 is amended to add the following subsection: "903.5.1 Tag and Information. A tag shall be attached to the riser indicating the date the antifreeze solution was tested. The tag shall also indicate the type and concentration of antifreeze solution by volume with which the system is filled, the name of the contractor that tested the antifreeze solution, the contractor's license number, and a warning to test the concentration of the antifreeze solutions at yearly intervals."

(15) IFC, Chapter 9, Section 904.11, Commercial cooking systems, is deleted and rewritten as follows: "The automatic fire extinguishing system for commercial cooking systems shall be of a type recognized for protection of commercial cooking equipment and exhaust systems. Pre-engineered automatic extinguishing systems shall be tested in accordance with UL300 and listed and labeled for the intended application. The system shall be installed in accordance with this code, its listing and the manufacturer's installation instructions. The exception in Section 904.11 is not deleted and shall remain as currently written in the IFC."

(16) IFC, Chapter 9, Section 904.11.3, Carbon dioxide systems, and Section 904.11.3.1, Ventilation system, are deleted and rewritten as follows:

(a) "Existing automatic fire extinguishing systems used for commercial cooking that use dry chemical are prohibited and shall be removed from service."

(b) "Existing wet chemical fire extinguishing systems used for commercial cooking that are not UL300 listed and labeled are prohibited and shall be either removed or upgraded to a UL300 listed and labeled system."

(17) IFC, Chapter 9, Section 904.11.4, Special provisions for automatic sprinkler systems, is amended to add the following subsection: "904.11.4.2 Existing automatic fire sprinkler systems protecting commercial cooking equipment, hood, and exhaust systems that generate appreciable depth of cooking oils shall be replaced with a UL300 system that is listed and labeled for the intended application."

(18) IFC, Chapter 9, Section 904.11.6.2, Extinguishing system service, is amended to add the following: "Exception: Automatic fire extinguishing systems located in occupancies where usage is limited and less than six consecutive months may be serviced annually if the annual service is conducted immediately before the period of usage, and approval is received from the AHJ."

(19) IFC, Chapter 9, Section 905.3.9 is a new subsection as follows: "Open Parking Garages. Open parking garages shall be equipped with an approved Class I manual standpipe system when fire department access is not provided for firefighting operations to within 150 feet of all portions of the open parking garage as measured from the approved fire department vehicle access. Class I manual standpipe shall be accessible throughout the parking garage such that all portions of the parking structure are protected within 150 feet of a hose connection.

Exception: Open parking garages equipped throughout with an automatic sprinkler system in accordance with Section 903.3.1.1."

(20) IFC, Chapter 9, Section 905.8, Dry Standpipes, Exception is deleted and rewritten as follows: "Where subject to freezing conditions and approved by the fire code official."

(21) IFC, Chapter 9, Section 905.11, Existing buildings, and IFC, Chapter 11, Section 1103.6, Standpipes, are deleted.

(22) In IFC, Chapter 9, Section 906.1, Where Required, the exception under paragraph 1 is deleted and rewritten to read: "Exception: In new and existing Group A, B, and E occupancies equipped with quick response sprinklers, portable fire extinguishers shall be required only in locations specified in items 2 through 6.

(23) IFC, Chapter 9, Section 907.2.3 Group E:

(a) The first sentence is deleted and rewritten as follows: "A manual fire alarm system that initiates the occupant notification system in accordance with Section 907.5 and installed in accordance with Section 907.6 shall be installed in Group E occupancies."

(b) Exception number 3, on line five, delete the words, "emergency voice/alarm communication system" and replace with "occupant notification system."

(24) IFC, Chapter 9, 907.8, Inspection, testing, and maintenance, is amended to add the following sentences at the end of the section: "Increases in nuisance alarms shall require the fire alarm system to be tested for sensitivity. Fire alarm systems that continue after sensitivity testing with unwarranted nuisance alarms shall be replaced as directed by the AHJ."

(25) IFC, Chapter 9, Section 908.7, Carbon Monoxide Alarms, is deleted and rewritten as follows: "Carbon monoxide alarms shall be installed on each habitable level of a dwelling unit or sleeping unit in Groups R-1, R-2, R-3, R-4, I-1, and I-4 equipped with fuel burning appliances.

908.7.1 If more than one carbon monoxide detector is required, they shall be interconnected as required in IFC, Chapter 9, Section 907.2.11.3.

908.7.2 In new construction, a carbon monoxide detector shall receive its primary power as required under IFC, Chapter 9, Section 907.2.11.4.

908.7.3 Upon completion of the installation, the carbon monoxide detector system will meet the requirements listed in NFPA 720, Installation of Carbon Monoxide Detection and Warning Equipment and UL2034, Standard for Single and Multiple Carbon Monoxide Alarms.

(26) IFC Section 908.7.1 is renumbered to 908.7.4.

Amended by Chapter 199, 2013 General Session



Section 205 - Amendments and additions to IFC related to means of egress and special processes and uses.

(1) IFC, Chapter 10, Section 1008.1.9.6, Special locking arrangements in Group I-2, is amended as follows:

(a) The section title "Special locking arrangements in Group I-2." is rewritten to read "Special locking arrangements in Groups I-1 and I-2."

(b) On line three, delete the word "Group", and add the words "Group I-1 and".

(c) After existing Item 7 add Item 8 as follows: "8. The secure area or unit with special egress locks shall be located at the level of exit discharge in Type V construction."

(2) In IFC, Chapter 10, Section 1008.1.9.7, Delayed egress locks, Item 7 is added after the existing Item 6 as follows: "7. The secure area or unit with delayed egress locks shall be located at the level of exit discharge in Type V construction."

(3) In IFC, Chapter 10, Section [B] 1009.7.2, Stair Treads and Risers, Exception 5 is deleted and replaced with the following: "5. In Group R-3 occupancies, within dwelling units in Group R-2 occupancies, and in Group U occupancies that are accessory to a Group R-3 occupancy, or accessory to individual dwelling units in Group R-2 occupancies, the maximum riser height shall be 8 inches (203 mm) and the minimum tread depth shall be 9 inches (229 mm). The minimum winder tread depth at the walk line shall be 10 inches (254 mm), and the minimum winder tread depth shall be 6 inches (152 mm). A nosing not less than 0.75 inch (19.1 mm) but not more than 1.25 inches (32 mm) shall be provided on stairways with solid risers where the tread depth is less than 10 inches (254 mm)."

(4) IFC, Chapter 10, Section 1009.12 [B] 1009.15, Handrails, is amended to add the following exception: "6. In occupancies in Group R-3, as applicable in Section 1012 and in occupancies in Group U, which are accessory to an occupancy in Group R-3, as applicable in Section 1012, handrails shall be provided on at least one side of stairways consisting of four or more risers."

(5) IFC, Chapter 10, Section 1024, Luminous Egress Path Markings, is deleted.

(6) IFC, Chapter 10, Section 1030.2.1, Security Devices and Egress Locks, is amended to add the following: On line three, after the word "fire", add the words "and building".

Amended by Chapter 199, 2013 General Session



Section 205.5 - Amendments to Chapter 11 of IFC.

(1) In IFC, Chapter 11, Section 1103.2 Emergency Responder Radio Coverage in Existing Buildings, is amended as follows: On line two after the title, the following is added: "When required by the fire code official".

(2) IFC, Chapter 11, Section 1103.5, Sprinkler Systems, is amended to add the following new subsection: "1103.5.3 Group A-2. An automatic fire sprinkler system shall be provided throughout existing Group A-2 occupancies where indoor pyrotechnics are used."

(3) IFC, Chapter 11, Section 1103.6, Standpipes, is deleted.

(4) In IFC, Chapter 11, 1103.7, Fire Alarm Systems, is deleted and rewritten as follows: "1103.7, Fire Alarm Systems. The following shall have an approved fire alarm system installed in accordance with Utah Administrative Code Section R710-4:

1. a building with an occupant load of 300 or more persons that is owned or operated by the state;

2. a building with an occupant load of 300 or more persons that is owned or operated by an institution of higher education; and

3. a building with an occupant load of 50 or more persons that is owned or operated by a school district, private school, or charter school.

Exception: the requirements of this section do not apply to a building designated as an Institutional Group I (as defined in IFC 202) occupancy."

(5) IFC, Chapter 11, 1103.7.1 Group E, 1103.7.2 Group I-1, 1103.7.3 Group I-2, 1103.7.4 Group I-3, 1103.7.5 Group R-1, 1103.7.5.1 Group R-1 Hotel and Motel Manual Fire Alarm System, 1103.7.5.1.1 Group R-1 Hotel and Motel Automatic Smoke Detection System, 1103.7.5.2 Group R-1 Boarding and Rooming Houses Manual Fire Alarm System, 1103.7.5.2.1 Group R-1 Boarding and Rooming Houses Automatic Smoke Detection System, 1103.7.6 Group R-2 and 1103.7.7 Group R-4, are deleted.

(6) IFC, Chapter 11, Section 1103.9, Carbon Monoxide Alarms, is deleted and rewritten as follows: "Carbon monoxide alarms shall be installed on each habitable level of a dwelling unit or sleeping unit in existing Groups R-2, R-3, R-4, I-1, and I-4 equipped with fuel burning appliances.

908.7.1 If more than one carbon monoxide detector is required, they shall be interconnected as required in IFC, Chapter 9, Section 907.2.11.3.

908.7.2 In new construction, a carbon monoxide detector shall receive its primary power as required under IFC, Chapter 9, Section 907.2.11.4.

908.7.3 Upon completion of the installation, the carbon monoxide detector system will meet the requirements listed in NFPA 720, Installation of Carbon Monoxide Detection and Warning Equipment and UL2034, Standard for Single and Multiple Carbon Monoxide Alarms."

Enacted by Chapter 199, 2013 General Session



Section 206 - Amendments and additions to IFC related to hazardous materials, explosives, fireworks, and flammable and combustible liquids.

(1) For IFC, Explosives and Fireworks, IFC, Chapter 56, Section 5601.3, Fireworks, Exception 4 is amended to add the following sentence at the end of the exception: "The use of fireworks for display and retail sales is allowed as set forth in Utah Code, Title 53, Chapter 7, Utah Fire Prevention and Safety Act, Sections 53-7-220 through 53-7-225; Utah Code, Title 11, Chapter 3, County and Municipal Fireworks Act; Utah Administrative Code, R710-2; and the State Fire Code."

(2) For IFC, Chapter 57, Flammable and Combustible Liquids:

(a) IFC, Chapter 57, Section 5701.4, Permits, is amended to add the following at the end of the section: "The owner of an underground tank that is out of service for longer than one year shall receive a Temporary Closure Notice from the Department of Environmental Quality, and a copy shall be given to the AHJ."

(b) IFC, Chapter 57, Section 5706.1, General, is amended to add the following special operation: "8. Sites approved by the AHJ".

(c) IFC, Chapter 57, Section 5706.2, Storage and dispensing of flammable and combustible liquids on farms and construction sites, is amended to add the following: On line five, after the words "borrow pits", add the words "and sites approved by the AHJ".

(3) For IFC, Chapter 61, Liquefied Petroleum Gas:

(a) IFC, Chapter 61, Section 6101.2, Permits, is amended as follows: On line two, after the word "105.7", add "and the adopted LP Gas rules".

(b) IFC, Chapter 61, Section 6103.1, General, is deleted and rewritten as follows: "General. LP Gas equipment shall be installed in accordance with NFPA 54, NFPA 58, the adopted LP Gas rules, and the International Fuel Gas Code, except as otherwise provided in this chapter."

(c) Chapter 61, Section 6109.12, Location of storage outside of buildings, is amended as follows: In Table 6109.12, Doorway or opening to a building with two or more means of egress, with regard to quantities 720 or less and 721 -- 2,500, the currently stated "5" is deleted and replaced with "10".

(d) IFC, Chapter 61, Section 6109.15.1, Automated Cylinder Exchange Stations, is amended as follows: Item # 4 is deleted.

(e) IFC, Chapter 61, Section 6110.1, Temporarily out of service, is amended as follows: On line two, after the word "discontinued", add the words "for more than one year or longer as allowed by the AHJ,".

Amended by Chapter 199, 2013 General Session



Section 207 - Amendments and additions to IFC related to existing buildings and referenced standards.

IFC, Chapter 80, Referenced Standards, is amended as follows:

(1) Under the heading NFPA - National Fire Protection Association, delete the existing "Standard reference number" with regard to the edition and replace it with the following:

(a) "NFPA, Standard 10, Portable Fire Extinguishers, 2010 edition";

(b) "NFPA, Standard 11, Low-, Medium- and High-expansion Foam, 2010 edition";

(c) "NFPA, Standard 12, Carbon Dioxide Extinguishing Systems, 2008 edition";

(d) "NFPA, Standard 12A, Halon 1301 Fire Extinguishing System, 2009 edition";

(e) "NFPA, Standard 13, Installation of Sprinkler Systems, 2010 edition";

(f) "NFPA, Standard 13D, Installation of Sprinkler Systems in One- and Two-family Dwellings and Manufactured Homes, 2010 edition";

(g) "NFPA, Standard 13R, Installation of Sprinkler Systems in Residential Occupancies up to and Including Four Stories in Height, 2010 edition";

(h) "NFPA, Standard 14, Installation of Standpipe and Hose Systems, 2010 edition";

(i) "NFPA, Standard 17, Dry Chemical Extinguishing Systems, 2009 edition";

(j) "NFPA, Standard 17A, Wet Chemical Extinguishing Systems, 2009 edition";

(k) "NFPA, Standard 20, Installation of Stationary Pumps for Fire Protection, 2010 edition";

(l) "NFPA, Standard 22, Water Tanks for Private Fire Protection, 2008 edition";

(m) "NFPA, Standard 24, Installation of Private Fire Service Mains and Their Appurtenances, 2010 edition";

(n) "NFPA, Standard 72, National Fire Alarm Code, 2010 edition," all "Referenced in code section numbers" remain the same, except the exclusion of Table 508.1.5;

(o) "NFPA, Standard 92B, Smoke Management Systems in Malls, Atria and Large Spaces, 2009 edition";

(p) "NFPA, Standard 101, Life Safety Code, 2009 edition";

(q) "NFPA, Standard 110, Emergency and Standby Power Systems, 2010 edition";

(r) "NFPA 720, Installation of Carbon Monoxide (CO) Detection and Warning Equipment, 2009 edition";

(s) "NFPA, Standard 750, Water Mist Fire Protection Systems, 2010 edition"; and

(t) "NFPA, Standard 1123, Fireworks Display, 2010 edition."

(2) Under the heading UL -- Underwriters Laboratories, Inc., add the following: "UL2034, Standard for Single and Multiple Station Carbon Monoxide Alarms, 1998."

Amended by Chapter 199, 2013 General Session



Section 208 - Blasting permits.

(1) An operational permit is required for the use of any quantity of explosives or explosive materials for the purpose of blasting.

(2) The State Fire Marshal Division shall issue blasting permits:

(a) for those locations where the local fire department that has jurisdiction of the location of the blast does not have a procedure in place for issuing blasting permits; and

(b) for multiple blasting activities that are part of one project and that involve conducting blasts in the jurisdictions of more than one fire department.

(3) The State Fire Marshal Division shall adopt rules pursuant to Title 63G, Chapter 3, Utah Administrative Rulemaking Act, as necessary to implement the procedure of issuing blasting permits under this section.

Enacted by Chapter 84, 2012 General Session



Section 301 - General provisions.

The amendments and additions in this part to the NFPA are adopted for application statewide.

Enacted by Chapter 14, 2011 General Session



Section 302 - Amendments and additions to NFPA related to National Fire Alarm Code.

For NFPA 72, National Fire Alarm Code:

(1) NFPA 72, Chapter 2, Section 2.2, NFPA Publications, is amended to add the following NFPA standard: "NFPA 20, Standard for the Installation of Stationary Pumps for Fire Protection, 2010 edition."

(2) NFPA 72, Chapter 10, Section 10.4.1, System Designer, Subsection 10.4.1.2(2), is deleted and rewritten as follows: "National Institute of Certification in Engineering Technologies (NICET) fire alarm level II certified personnel."

(3) NFPA 72, Chapter 10, Section 10.4.2, System Installer, Subsection 10.4.2.2(2), is deleted and rewritten as follows: "National Institute of Certification in Engineering Technologies (NICET) fire alarm level II certified personnel."

(4) NFPA 72, Chapter 10, Section 10.10, Fire Alarm Signal Deactivation, Subsection 10.10.2, is amended to add the following sentence: "When approved by the AHJ, the audible notification appliances may be deactivated during the investigation mode to prevent unauthorized reentry into the building."

(5) NFPA 72, Chapter 10, Section 10.15, Protection of Fire Alarm System, is deleted and rewritten as follows: "Automatic smoke detection shall be provided at the location of each fire alarm control unit(s), notification appliance circuit power extenders, and supervising station transmitting equipment to provide notification of fire at the location."

(6) In NFPA 72, Chapter 10, Section 10.15, a new Exception 1 is added as follows: "When ambient conditions prohibit installation of automatic smoke detection, automatic heat detection shall be permitted."

(7) In NFPA 72, Chapter 23, Section 23.8.5.9, Signal Initiation -- Fire Pump, Subsection 23.8.5.9.3 is added as follows: "Automatic fire pumps shall be supervised in accordance with NFPA 20, Standard for the Installation of Stationary Pumps for Fire Protection, and the AHJ."

(8) NFPA 72, Chapter 26, Section 26.3.4, Indication of Central Station Service, Subsection 26.3.4.7 is amended as follows: On line two, after the word "notified", insert the words "without delay".

(9) NFPA 72, Chapter 10, Section 10.4.3 Inspection, Testing, and Maintenance Personnel, Subsection 10.4.3.1, is deleted and rewritten as follows: "Service personnel shall be qualified and experienced in the inspection, testing, and maintenance of fire alarm systems. Qualified personnel shall meet the certification requirements stated in Utah Administrative Code, R710-11-3, Fire Alarm System Inspecting and Testing."

Amended by Chapter 199, 2013 General Session



Section 303 - Amendments and additions to NFPA related to manufacture, transportation, storage, and retail sales of fireworks.

(1) For purposes of this section and subject to Subsection (2), the Utah Fire Prevention Board shall adopt standards by rule for the retail sales of consumer fireworks, and in doing so, shall consider the applicable provisions of NFPA 1124, Chapter 7, Retail Sales of Consumer Fireworks.

(2) NFPA 1124 Manufacture, Transportation, Storage, and Retail Sales of Fireworks and Pyrotechnic Articles:

(a) In NFPA 1124, Chapter 7, Section 7.2, Special Limits for Retail Sales of Consumer Fireworks, Subsection 7.2.8 is added as follows: "Display of Class C common state approved explosives inside of buildings protected throughout with an automatic fire sprinkler system shall not exceed 25% of the area of the retail sales floor or exceed 600 square feet, whichever is less."

(b) In NFPA 1124, Chapter 7, Section 7.2, Special Limits for Retail Sales of Consumer Fireworks, Subsection 7.2.9 is added as follows: "Rack storage of Class C common state approved explosives inside of buildings is prohibited."

(c) NFPA 1124, Chapter 7, Section 7.3.1, Exempt Amounts, Subsection 7.3.1.1, is deleted and rewritten as follows: "Display of Class C common state approved explosives inside of buildings not protected with an automatic fire sprinkler system shall not exceed 125 pounds of pyrotechnic composition."

(d) NFPA 1124, Chapter 7, Section 7.3.15.2, Height of Sales Displays, Subsection 7.3.15.2.2, is amended as follows: On line three delete "12 ft. (3.66m)" and replace it with "6 ft.".

Enacted by Chapter 14, 2011 General Session



Section 401 - Grandfathering of local ordinances related to automatic sprinkler systems.

An ordinance adopted by a legislative body of a political subdivision that is in effect on June 30, 2010, and that imposes a requirement related to an automatic sprinkler system for a structure built in accordance with the requirements of the International Residential Code as adopted in the State Construction Code may remain in effect on or after July 1, 2010, notwithstanding that the ordinance is not authorized under Subsection 15A-5-203(1).

Amended by Chapter 199, 2013 General Session









Title 16 - Corporations

Article 4 - Share Assessment Act

Section 101 - Title.

This chapter is known as the "Share Assessment Act."

Enacted by Chapter 367, 2007 General Session



Section 102 - Definitions.

As used in this chapter:

(1) "Corporation" means a nonprofit corporation or a profit corporation.

(2) "Nonprofit corporation" means a nonprofit corporation as defined in Section 16-6a-102.

(3) "Profit corporation" means a corporation as defined in Section 16-10a-102.

(4) "Share" means a share as defined in:

(a) Section 16-6a-102 for a nonprofit corporation; and

(b) Section 16-10a-102 for a profit corporation.

(5) "Water company" means a corporation in which a shareholder has the right, based on the shareholder's shares, to receive a proportionate share of water delivered by the corporation.

Amended by Chapter 249, 2008 General Session

Amended by Chapter 250, 2008 General Session



Section 201 - Assessments.

(1) The shares of a nonprofit corporation are subject to assessment for any corporate purpose, except to the extent proscribed by the articles of incorporation.

(2) The shares of a profit corporation are subject to assessment if:

(a) those shares were subject to assessment before May 1, 2007; and

(b) the assessment is not proscribed by the corporation's articles of incorporation.

Enacted by Chapter 367, 2007 General Session



Section 202 - Procedure for assessment in absence of provisions in articles or bylaws.

(1) An assessment shall be levied in the manner this chapter provides, unless other commercially reasonable procedures are provided in the articles of incorporation or bylaws.

(2) Each assessment shall comply with the requirements of Section 16-4-203.

Enacted by Chapter 367, 2007 General Session



Section 203 - Equitable assessment.

(1) (a) Subject to Subsection (2), all shares subject to assessment shall be assessed equitably.

(b) Different classes of shares, and shares with different rights or benefits, may be subject to differing assessments.

(2) Shares may also be assessed on any basis required by:

(a) any existing or future contract between:

(i) the United States and a water company;

(ii) the United States and the shareholders of a water company; or

(iii) a water company and one or more shareholders of the water company; or

(b) any contract of subscription for shares in a water company contracting with the United States.

(3) For purposes of Subsection (2), "contract" does not include the articles of incorporation or the bylaws.

Enacted by Chapter 367, 2007 General Session



Section 204 - Order levying assessment -- Contents.

(1) An assessment may be levied by order of the board of directors.

(2) An order levying an assessment shall:

(a) specify the amount of the levy on each share;

(b) specify when, to whom, and where the assessment is payable; and

(c) identify the day on which an unpaid assessment becomes delinquent.

(3) The date on which an unpaid assessment is considered delinquent shall be at least 30 days after notice of assessment is given as provided in Section 16-4-206.

(4) If assessments are not levied on an equal basis for all shares, the order shall state the equitable basis for the differing assessments.

Enacted by Chapter 367, 2007 General Session



Section 205 - Notice of assessment -- Form and contents.

When the board of directors levies an assessment, the secretary shall prepare a notice of assessment, including:

(1) the name of the corporation;

(2) the location of the corporation's principal place of business;

(3) the date of the meeting at which the board of directors adopted the order levying the assessment;

(4) a description of the class or classes of shares assessed, and the amount of assessment per share;

(5) the time, place, and manner of payment;

(6) the day on which payment is considered delinquent;

(7) if assessments are not levied on an equal basis, a statement that the equitable basis for the assessments is set forth in the order; and

(8) a general statement that the board of directors may elect various remedies to enforce payment, including the auctioning of shares.

Enacted by Chapter 367, 2007 General Session



Section 206 - Service and publication of notice of assessment.

(1) The notice of assessment required by Section 16-4-205 shall be:

(a) personally served on each shareholder; or

(b) sent by first-class mail to each shareholder at the address shown on the corporation's records.

(2) A shareholder is responsible for providing the shareholder's current mailing address to the corporation for purposes of Subsection (1).

(3) (a) Except as provided in Subsection (3)(b), a notice of assessment shall be published:

(i) once a week for two weeks in a newspaper of general circulation in the location of the corporation's principal place of business; and

(ii) in accordance with Section 45-1-101 for two weeks.

(b) A water company may elect not to publish notice under Subsection (3)(a).

Amended by Chapter 388, 2009 General Session



Section 301 - Enforcement of assessment.

(1) Payment of a delinquent assessment may be enforced by a corporation in one or more of the following ways:

(a) imposition of a late charge, penalty, or interest;

(b) suspension of one or more benefits of share ownership, including the right to vote, to transfer shares, or to delivery of water in the case of a water company;

(c) sale at public auction of the shares on which payment is delinquent; and

(d) any other enforcement method specified in the corporation's articles of incorporation.

(2) In an enforcement action, the corporation may recover the delinquent assessment, any late charge, penalty, or interest, and all costs of collection, including attorney fees.

(3) (a) The board of directors shall follow enforcement procedures:

(i) as set forth in the articles of incorporation or bylaws; or

(ii) as determined by the board of directors in a manner consistent with the board of directors' fiduciary duty to shareholders.

(b) If the board of directors determines to sell shares at public auction, the board shall follow the procedures required by Sections 16-4-302 through 16-4-312.

Enacted by Chapter 367, 2007 General Session



Section 302 - Notice of sale -- Form.

Upon a determination by the board of directors to sell shares on which payment of an assessment is delinquent and the adoption of an order to sell the shares, the secretary shall prepare a notice of sale, including:

(1) the name of the corporation;

(2) the location of the corporation's principal place of business;

(3) the date on which the assessment order was adopted;

(4) a description of the shares on which an assessment is delinquent, including the name of any owner, certificate numbers if share certificates exist, and the number of shares represented by any certificate;

(5) a description of the amount due and payable with respect to each share on which an assessment is delinquent, including the assessment, any late charge, penalty, or interest, and the estimated costs and expenses of collection;

(6) a statement of the date, time, and place of the sale of shares to pay the amount payable if the amount is not paid before the identified date; and

(7) a statement that if shares are purchased at the auction by the corporation, or a director or officer of the corporation for the benefit of the officer or director, the shares may be redeemed by the shareholder for a period of 30 days after the day on which the shares are sold.

Enacted by Chapter 367, 2007 General Session



Section 303 - Service and publication of notice of sale.

(1) The notice of sale required by Section 16-4-302 shall be:

(a) personally served on each shareholder whose share is subject to sale; or

(b) sent by certified mail, return-receipt requested, to each shareholder whose share is subject to sale at the address shown on the corporation's records.

(2) A shareholder is responsible for providing the shareholder's current mailing address to the corporation for purposes of Subsection (1).

(3) The notice required by Subsection (1) shall be served or mailed at least 15 days, but not more than 30 days before the day on which the sale is to occur.

(4) A notice of sale shall be published:

(a) once a week for two weeks in a newspaper of general circulation in the location of the corporation's principal place of business beginning at least 15 days but no more than 45 days before the day on which the sale is to occur; and

(b) in accordance with Section 45-1-101 for 45 days before the day on which the sale is to occur.

Amended by Chapter 388, 2009 General Session



Section 304 - Power of sale.

The service or mailing and publication of the notice of sale required under Section 16-4-303 gives a corporation power to sell and convey all the shares described in the notice of sale upon which any delinquent assessment or other amount remains unpaid at the time appointed for the sale.

Enacted by Chapter 367, 2007 General Session



Section 305 - Number of shares to be sold.

(1) On the day, at the time and place appointed for a sale under this part, the secretary or other officer shall sell at public auction to the highest bidder for cash the number of shares necessary to pay all amounts due on an overdue assessment.

(2) Shares shall be sold in the smallest fraction as authorized in the articles of incorporation or the bylaws.

(3) The public auction shall be conducted by open bid, sealed bid, or by other means provided in the articles of incorporation or bylaws that reasonably protects the delinquent shareholder's interest.

(4) Proceeds of a sale in excess of the assessment and other amounts due shall be promptly paid to the shareholder whose shares were sold.

Enacted by Chapter 367, 2007 General Session



Section 306 - Determining the highest bidder -- Transfer to highest bidder.

(1) (a) The person offering at a sale to pay the highest amount for the smallest number or fraction of shares, which may not be less than the delinquent assessment and all other amounts payable, is the highest bidder.

(b) Whether the bid is for the smallest number or fraction of shares is determined by the articles of incorporation.

(2) The shares purchased shall be transferred to the highest bidder on the share books of the corporation upon payment of the bid amount.

Enacted by Chapter 367, 2007 General Session



Section 307 - Purchase by corporation, officer, or director -- Redemption.

(1) (a) If at the sale of shares, no bidder offers the amount of the delinquent assessment and all other amounts payable, the shares may be bid on and purchased by the corporation through the secretary, president, or any director for the amount of the delinquent assessment and all other amounts payable.

(b) If a corporation purchases shares under Subsection (1), the delinquent assessment and all other amounts payable shall be credited as paid in full on the books of the corporation.

(2) If purchased under Subsection (1), entry of the transfer of the shares to the corporation shall be made on the corporation's books.

(3) Any shares acquired by a corporation under this section, or purchased by an officer or director for the officer's or director's own benefit, are subject to redemption by the shareholder for a period of 30 days following the day on which the shares are sold at auction.

(4) (a) Shares subject to redemption under Subsection (3) may be redeemed at a price equal to the amount of the delinquent assessment and all other amounts payable on the day of the sale, plus interest through the day on which the shares are redeemed.

(b) The amount of interest under Subsection (4)(a) is the amount determined under Section 15-1-4.

Enacted by Chapter 367, 2007 General Session



Section 308 - Status of shares purchased by corporation, officer, or director.

(1) (a) Title to any shares purchased by a corporation under Section 16-4-307 vests in the corporation upon expiration of the 30-day redemption period if the right of redemption is not exercised.

(b) Shares purchased by a corporation under Section 16-4-307 are treated as treasury shares and shall be held and disposed of in a manner expressly provided for in Title 16, Chapter 10a, Utah Revised Business Corporation Act.

(c) Any shares held by a corporation under this section are not assessable.

(d) No dividends or distributions may be made on shares held by the corporation.

(2) (a) Title to any shares purchased by an officer or director of the corporation for the officer's or director's own benefit vest in the officer or director upon expiration of the 30-day redemption period if the right of redemption is not exercised.

(b) Shares purchased by an officer or director for the officer's or director's own benefit are subject to all assessments levied by the corporation after the assessment that was the basis for the sale at which the officer or director purchased the shares.

Enacted by Chapter 367, 2007 General Session



Section 309 - Extension of time specified in notices.

(1) The dates fixed in any notice of assessment or notice of sale may be extended for up to six months by order of the board of directors entered on the corporation's records.

(2) No order extending the time for the performance of any act specified in any notice under this chapter is effective unless notice of the extension is published and served in the same manner as the original notice.

Enacted by Chapter 367, 2007 General Session



Section 310 - Error or omission in proceedings -- Effect.

(1) No assessment is invalidated by:

(a) a failure to serve, mail, or publish the notice of sale;

(b) the omission of any information required to be contained in the notice; or

(c) the nonperformance of any act otherwise required to be performed in connection with the sale of shares to enforce payment of an assessment.

(2) No sale is valid unless proper notice is given and any material acts of nonperformance are corrected.

Enacted by Chapter 367, 2007 General Session



Section 311 - Action to recover shares sold -- Tender -- Limitation of action.

(1) No action may be brought to recover shares sold for a delinquent assessment based on irregularity or defect in the notice of sale or the sale unless the person bringing the action first pays or tenders payment to the corporation or to the person holding the shares sold:

(a) the amount for which the shares were sold;

(b) the amount of all subsequent assessments levied on the shares; and

(c) interest on the amounts identified in Subsections (1)(a) and (b) from the time the amounts were paid by the person purchasing the shares.

(2) No action may be brought to recover shares sold under this part more than six months after the sale of the shares at auction.

Enacted by Chapter 367, 2007 General Session



Section 312 - Affidavit and posting of notice -- Evidence.

(1) An affidavit made by the secretary of a corporation of the mailing of a notice required by this chapter is prima facie evidence of the existence and mailing of the notice.

(2) The publication of a notice under this chapter may be proved by the affidavit of:

(a) the printer foreman or principal clerk of the newspaper in which the notice was published; and

(b) in accordance with Section 45-1-101, the website publisher or website publisher's designee charged with publishing the notice as required in Section 45-1-101.

(3) The affidavit of the secretary of the corporation or the auctioneer responsible for selling shares is prima facie evidence of:

(a) the time and place of sale;

(b) the quantity and particular description of the shares sold;

(c) to whom and for what price the shares were sold; and

(d) the fact of the purchase money being paid.

(4) The affidavits referenced in this section shall be filed in the corporation's office.

(5) A copy of an affidavit referenced in this section is prima facie evidence of the facts contained in the affidavit if the affidavit is certified by the secretary.

Amended by Chapter 388, 2009 General Session






Article 6a - Utah Revised Nonprofit Corporation Act

Section 101 - Title.

This chapter is known as the "Utah Revised Nonprofit Corporation Act."

Enacted by Chapter 300, 2000 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Address" means a location where mail can be delivered by the United States Postal Service.

(b) "Address" includes:

(i) a post office box number;

(ii) a rural free delivery route number; and

(iii) a street name and number.

(2) "Affiliate" means a person that directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, the person specified.

(3) "Articles of incorporation" include:

(a) amended articles of incorporation;

(b) restated articles of incorporation;

(c) articles of merger; and

(d) a document of a similar import to the documents described in Subsections (3)(a) through (c).

(4) "Assumed corporate name" means a name assumed for use in this state:

(a) by a:

(i) foreign corporation pursuant to Section 16-10a-1506; or

(ii) a foreign nonprofit corporation pursuant to Section 16-6a-1506; and

(b) because the corporate name of the foreign corporation described in Subsection (4)(a) is not available for use in this state.

(5) (a) Except as provided in Subsection (5)(b), "board of directors" means the body authorized to manage the affairs of a domestic or foreign nonprofit corporation.

(b) Notwithstanding Subsection (5)(a), a person may not be considered a member of the board of directors because of a power delegated to that person pursuant to Subsection 16-6a-801(2).

(6) (a) "Bylaws" means the one or more codes of rules, other than the articles of incorporation, adopted pursuant to this chapter for the regulation or management of the affairs of a domestic or foreign nonprofit corporation irrespective of the one or more names by which the codes of rules are designated.

(b) "Bylaws" includes:

(i) amended bylaws; and

(ii) restated bylaws.

(7) (a) "Cash" or "money" means:

(i) legal tender;

(ii) a negotiable instrument; or

(iii) other cash equivalent readily convertible into legal tender.

(b) "Cash" and "money" are used interchangeably in this chapter.

(8) (a) "Class" means a group of memberships that has the same right with respect to voting, dissolution, redemption, transfer, or other characteristics.

(b) For purposes of Subsection (8)(a), a right is considered the same if it is determined by a formula applied uniformly to a group of memberships.

(9) (a) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed the writing.

(b) "Conspicuous" includes printing or typing in:

(i) italics;

(ii) boldface;

(iii) contrasting color;

(iv) capitals; or

(v) underlining.

(10) "Control" or a "controlling interest" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of an entity by:

(a) the ownership of voting shares;

(b) contract; or

(c) a means other than those specified in Subsection (10)(a) or (b).

(11) Subject to Section 16-6a-207, "cooperative nonprofit corporation" or "cooperative" means a nonprofit corporation organized or existing under this chapter.

(12) "Corporate name" means:

(a) the name of a domestic corporation as stated in the domestic corporation's articles of incorporation;

(b) the name of a domestic nonprofit corporation as stated in the domestic nonprofit corporation's articles of incorporation;

(c) the name of a foreign corporation as stated in the foreign corporation's:

(i) articles of incorporation; or

(ii) document of similar import to articles of incorporation; or

(d) the name of a foreign nonprofit corporation as stated in the foreign nonprofit corporation's:

(i) articles of incorporation; or

(ii) document of similar import to articles of incorporation.

(13) "Corporation" or "domestic corporation" means a corporation for profit that:

(a) is not a foreign corporation; and

(b) is incorporated under or subject to Chapter 10a, Utah Revised Business Corporation Act.

(14) "Delegate" means a person elected or appointed to vote in a representative assembly:

(a) for the election of a director; or

(b) on matters other than the election of a director.

(15) "Deliver" includes delivery by mail or another means of transmission authorized by Section 16-6a-103, except that delivery to the division means actual receipt by the division.

(16) "Director" means a member of the board of directors.

(17) (a) "Distribution" means the payment of a dividend or any part of the income or profit of a nonprofit corporation to the nonprofit corporation's:

(i) members;

(ii) directors; or

(iii) officers.

(b) "Distribution" does not include a fair-value payment for:

(i) a good sold; or

(ii) a service received.

(18) "Division" means the Division of Corporations and Commercial Code.

(19) "Effective date," when referring to a document filed by the division, means the time and date determined in accordance with Section 16-6a-108.

(20) "Effective date of notice" means the date notice is effective as provided in Section 16-6a-103.

(21) (a) "Employee" includes an officer of a nonprofit corporation.

(b) (i) Except as provided in Subsection (21)(b)(ii), "employee" does not include a director of a nonprofit corporation.

(ii) Notwithstanding Subsection (21)(b)(i), a director may accept one or more duties that make that director an employee of a nonprofit corporation.

(22) "Executive director" means the executive director of the Department of Commerce.

(23) "Entity" includes:

(a) a domestic or foreign corporation;

(b) a domestic or foreign nonprofit corporation;

(c) a limited liability company;

(d) a profit or nonprofit unincorporated association;

(e) a business trust;

(f) an estate;

(g) a partnership;

(h) a trust;

(i) two or more persons having a joint or common economic interest;

(j) a state;

(k) the United States; or

(l) a foreign government.

(24) "Foreign corporation" means a corporation for profit incorporated under a law other than the laws of this state.

(25) "Foreign nonprofit corporation" means an entity:

(a) incorporated under a law other than the laws of this state; and

(b) that would be a nonprofit corporation if formed under the laws of this state.

(26) "Governmental entity" means:

(a) (i) the executive branch of the state;

(ii) the judicial branch of the state;

(iii) the legislative branch of the state;

(iv) an independent entity, as defined in Section 63E-1-102;

(v) a political subdivision of the state;

(vi) a state institution of higher education, as defined in Section 53B-3-102;

(vii) an entity within the state system of public education; or

(viii) the National Guard; or

(b) any of the following that is established or controlled by a governmental entity listed in Subsection (26)(a) to carry out the public's business:

(i) an office;

(ii) a division;

(iii) an agency;

(iv) a board;

(v) a bureau;

(vi) a committee;

(vii) a department;

(viii) an advisory board;

(ix) an administrative unit; or

(x) a commission.

(27) "Governmental subdivision" means:

(a) a county;

(b) a city;

(c) a town; or

(d) another type of governmental subdivision authorized by the laws of this state.

(28) "Individual" means:

(a) a natural person;

(b) the estate of an incompetent individual; or

(c) the estate of a deceased individual.

(29) "Internal Revenue Code" means the federal "Internal Revenue Code of 1986," as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States of America.

(30) (a) "Mail," "mailed," or "mailing" means deposit, deposited, or depositing in the United States mail, properly addressed, first-class postage prepaid.

(b) "Mail," "mailed," or "mailing" includes registered or certified mail for which the proper fee is paid.

(31) (a) "Member" means one or more persons identified or otherwise appointed as a member of a domestic or foreign nonprofit corporation as provided:

(i) in the articles of incorporation;

(ii) in the bylaws;

(iii) by a resolution of the board of directors; or

(iv) by a resolution of the members of the nonprofit corporation.

(b) "Member" includes "voting member."

(32) "Membership" refers to the rights and obligations of a member or members.

(33) "Mutual benefit corporation" means a nonprofit corporation:

(a) that issues shares of stock to its members evidencing a right to receive distribution of water or otherwise representing property rights; or

(b) all of whose assets are contributed or acquired by or for the members of the nonprofit corporation or their predecessors in interest to serve the mutual purposes of the members.

(34) "Nonprofit corporation" or "domestic nonprofit corporation" means an entity that:

(a) is not a foreign nonprofit corporation; and

(b) is incorporated under or subject to this chapter.

(35) "Notice" is as provided in Section 16-6a-103.

(36) "Party related to a director" means:

(a) the spouse of the director;

(b) a child of the director;

(c) a grandchild of the director;

(d) a sibling of the director;

(e) a parent of the director;

(f) the spouse of an individual described in Subsections (36)(b) through (e);

(g) an individual having the same home as the director;

(h) a trust or estate of which the director or another individual specified in this Subsection (36) is a substantial beneficiary; or

(i) any of the following of which the director is a fiduciary:

(i) a trust;

(ii) an estate;

(iii) an incompetent;

(iv) a conservatee; or

(v) a minor.

(37) "Person" means an:

(a) individual; or

(b) entity.

(38) "Principal office" means:

(a) the office, in or out of this state, designated by a domestic or foreign nonprofit corporation as its principal office in the most recent document on file with the division providing that information, including:

(i) an annual report;

(ii) an application for a certificate of authority; or

(iii) a notice of change of principal office; or

(b) if no principal office can be determined, a domestic or foreign nonprofit corporation's registered office.

(39) "Proceeding" includes:

(a) a civil suit;

(b) arbitration;

(c) mediation;

(d) a criminal action;

(e) an administrative action; or

(f) an investigatory action.

(40) "Receive," when used in reference to receipt of a writing or other document by a domestic or foreign nonprofit corporation, means the writing or other document is actually received:

(a) by the domestic or foreign nonprofit corporation at:

(i) its registered office in this state; or

(ii) its principal office;

(b) by the secretary of the domestic or foreign nonprofit corporation, wherever the secretary is found; or

(c) by another person authorized by the bylaws or the board of directors to receive the writing or other document, wherever that person is found.

(41) (a) "Record date" means the date established under Part 6, Members, or Part 7, Member Meetings and Voting, on which a nonprofit corporation determines the identity of the nonprofit corporation's members.

(b) The determination described in Subsection (41)(a) shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(42) "Registered agent" means the registered agent of:

(a) a domestic nonprofit corporation; or

(b) a foreign nonprofit corporation.

(43) "Registered office" means the office within this state designated by a domestic or foreign nonprofit corporation as its registered office in the most recent document on file with the division providing that information, including:

(a) articles of incorporation;

(b) an application for a certificate of authority; or

(c) a notice of change of registered office.

(44) "Secretary" means the corporate officer to whom the bylaws or the board of directors delegates responsibility under Subsection 16-6a-818(3) for:

(a) the preparation and maintenance of:

(i) minutes of the meetings of:

(A) the board of directors; or

(B) the members; and

(ii) the other records and information required to be kept by the nonprofit corporation pursuant to Section 16-6a-1601; and

(b) authenticating records of the nonprofit corporation.

(45) "Shareholder" means a person in whose name a share is registered in the records of a nonprofit corporation.

(46) "Share" means a unit of interest in a nonprofit corporation.

(47) "State," when referring to a part of the United States, includes:

(a) a state;

(b) a commonwealth;

(c) the District of Columbia;

(d) an agency or governmental and political subdivision of a state, commonwealth, or District of Columbia;

(e) territory or insular possession of the United States; or

(f) an agency or governmental and political subdivision of a territory or insular possession of the United States.

(48) "Street address" means:

(a) (i) street name and number;

(ii) city or town; and

(iii) United States post office zip code designation; or

(b) if, by reason of rural location or otherwise, a street name, number, city, or town does not exist, an appropriate description other than that described in Subsection (48)(a) fixing as nearly as possible the actual physical location, but only if the information includes:

(i) the rural free delivery route;

(ii) the county; and

(iii) the United States post office zip code designation.

(49) "Tribe" means a tribe, band, nation, pueblo, or other organized group or community of Indians, including an Alaska Native village, that is legally recognized as eligible for and is consistent with a special program, service, or entitlement provided by the United States to Indians because of their status as Indians.

(50) "Tribal nonprofit corporation" means a nonprofit corporation:

(a) incorporated under the law of a tribe; and

(b) that is at least 51% owned or controlled by the tribe.

(51) "United States" includes a district, authority, office, bureau, commission, department, and another agency of the United States of America.

(52) "Vote" includes authorization by:

(a) written ballot; and

(b) written consent.

(53) (a) "Voting group" means all the members of one or more classes of members or directors that, under this chapter, the articles of incorporation, or the bylaws, are entitled to vote and be counted together collectively on a matter.

(b) All members or directors entitled by this chapter, the articles of incorporation, or the bylaws to vote generally on a matter are for that purpose a single voting group.

(54) (a) "Voting member" means a person entitled to vote for all matters required or permitted under this chapter to be submitted to a vote of the members, except as otherwise provided in the articles of incorporation or bylaws.

(b) A person is not a voting member solely because of:

(i) a right the person has as a delegate;

(ii) a right the person has to designate a director; or

(iii) a right the person has as a director.

(c) Except as the bylaws may otherwise provide, "voting member" includes a "shareholder" if the nonprofit corporation has shareholders.

Amended by Chapter 386, 2009 General Session



Section 103 - Notice.

(1) Notice given under this chapter shall be in writing unless oral notice is reasonable under the circumstances.

(2) (a) Notice may be communicated:

(i) in person;

(ii) by telephone;

(iii) by any form of electronic communication; or

(iv) by mail or private carrier.

(b) If the forms of personal notice described in Subsection (2)(a) are impracticable, notice may be communicated by:

(i) (A) a newspaper of general circulation in the county or similar governmental subdivision in which the corporation's principal or registered office is located; and

(B) as required in Section 45-1-101; or

(ii) radio, television, or other form of public broadcast communication in the county or similar governmental subdivision in which the corporation's principal or registered office is located.

(3) Written notice to a domestic or foreign nonprofit corporation authorized to conduct affairs in this state may be addressed to:

(a) its registered agent at its registered office; or

(b) the corporation's secretary at its principal office.

(4) (a) Written notice by a domestic or foreign nonprofit corporation to its members, is effective as to each member when mailed, if:

(i) in a comprehensible form; and

(ii) addressed to the member's address shown in the domestic or foreign nonprofit corporation's current record of members.

(b) If three successive notices given to a member pursuant to Subsection (5) have been returned as undeliverable, further notices to that member are not necessary until another address of the member is made known to the nonprofit corporation.

(5) Except as provided in Subsection (4), written notice, if in a comprehensible form, is effective at the earliest of the following:

(a) when received;

(b) five days after it is mailed; or

(c) on the date shown on the return receipt if:

(i) sent by registered or certified mail;

(ii) sent return receipt requested; and

(iii) the receipt is signed by or on behalf of the addressee.

(6) Oral notice is effective when communicated if communicated in a comprehensible manner.

(7) Notice by publication is effective on the date of first publication.

(8) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report if:

(a) addressed or delivered to the member's address shown in the nonprofit corporation's current list of members; or

(b) if two or more members are residents of the same household and have the same address in the nonprofit corporation's current list of members, addressed or delivered to one of the members at the address appearing on the current list of members.

(9) (a) If this chapter prescribes notice requirements for particular circumstances, the notice requirements for the particular circumstances govern.

(b) If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this chapter, the notice requirements of the articles of incorporation or bylaws govern.

Amended by Chapter 388, 2009 General Session



Section 104 - Powers of the division.

The division has the power reasonably necessary to perform the duties required of the division under this chapter.

Enacted by Chapter 300, 2000 General Session



Section 105 - Filing requirements.

(1) To be entitled to filing by the division, a document shall satisfy the requirements of:

(a) this section; and

(b) any other section of this chapter that adds to or varies the requirements of this section.

(2) This chapter shall require or permit filing the document with the division.

(3) (a) A document shall contain the information required by this chapter.

(b) In addition to the document information required by this chapter, a document may contain other information.

(4) A document shall be:

(a) typewritten; or

(b) machine printed.

(5) (a) A document shall be in the English language.

(b) A corporate name need not be in English if written in:

(i) English letters; or

(ii) Arabic or Roman numerals.

(c) Notwithstanding Subsection (5)(a), a certificate of existence required of a foreign nonprofit corporation need not be in English if accompanied by a reasonably authenticated English translation.

(6) (a) A document shall be:

(i) executed by a person in Subsection (6)(b); or

(ii) a true copy made by photographic, xerographic, electronic, or other process that provides similar copy accuracy of a document that has been executed by a person listed in Subsection (6)(b).

(b) A document shall be executed by:

(i) the chair of the board of directors of a domestic or foreign nonprofit corporation;

(ii) all of the directors of a domestic or foreign nonprofit corporation;

(iii) an officer of the domestic or foreign nonprofit corporation;

(iv) if directors have not been selected or the domestic or foreign nonprofit corporation has not been formed, an incorporator;

(v) if the domestic or foreign nonprofit corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, that receiver, trustee, or court-appointed fiduciary;

(vi) if the document is that of a registered agent:

(A) the registered agent, if the person is an individual; or

(B) a person authorized by the registered agent to execute the document, if the registered agent is an entity; or

(vii) an attorney in fact if a nonprofit corporation retains the power of attorney with the nonprofit corporation's records.

(7) A document shall state beneath or opposite the signature of the person executing the document:

(a) the signer's name; and

(b) the capacity in which the document is signed.

(8) A document may contain:

(a) the corporate seal;

(b) an attestation by the secretary or an assistant secretary; or

(c) an acknowledgment, verification, or proof.

(9) The signature of each person signing a document, whether or not the document contains an acknowledgment, verification, or proof permitted by Subsection (8), constitutes the affirmation or acknowledgment of the person, under penalties of perjury, that:

(a) the document is:

(i) the person's act and deed; or

(ii) the act and deed of the entity on behalf of which the document is executed; and

(b) the facts stated in the document are true.

(10) If the division has prescribed a mandatory form or cover sheet for the document under Section 16-6a-106, a document shall be:

(a) in or on the prescribed form; or

(b) have the required cover sheet.

(11) A document shall be:

(a) delivered to the division for filing; and

(b) accompanied by:

(i) one exact or conformed copy, except as provided in Section 16-6a-1510;

(ii) the correct filing fee; and

(iii) any franchise tax, license fee, or penalty required by this chapter or other law.

(12) Except with respect to a filing pursuant to Section 16-6a-1510, a document shall state, or be accompanied by a writing stating, the address to which the division may send a copy upon completion of the filing.

Amended by Chapter 364, 2008 General Session



Section 106 - Forms.

(1) (a) The division may prescribe forms or cover sheets for documents required or permitted to be filed by this chapter.

(b) If the division prescribes a form or cover sheet pursuant to Subsection (1)(a), the division shall provide the form or cover sheet on request.

(2) Notwithstanding Subsection (1):

(a) the use of a form or cover sheet is not mandatory unless the division specifically requires the use of the form or cover sheet; and

(b) a requirement that a form or cover sheet be used may not:

(i) preclude in any way the inclusion in any document of any item that is not prohibited to be included by this chapter; or

(ii) require the inclusion with the filed document of any item that is not otherwise required by this chapter.

Enacted by Chapter 300, 2000 General Session



Section 107 - Fees.

(1) Unless otherwise provided by statute, the division shall charge and collect a fee for services established by the division in accordance with Section 63J-1-504 including fees:

(a) for furnishing a certified copy of any document, instrument, or paper relating to a domestic or foreign nonprofit corporation; and

(b) for the certificate and affixing the seal to a certified copy described in Subsection (1)(a).

(2) (a) The division shall provide expedited, 24-hour processing of any item under this section upon request.

(b) The division shall charge and collect additional fees established by the division in accordance with Section 63J-1-504 for expedited service provided under Subsection (2)(a).

(3) (a) The division shall charge and collect a fee determined by the division in accordance with Section 63J-1-504 at the time of any service of process on the director of the division as resident agent of a domestic or foreign nonprofit corporation.

(b) The fee paid under Subsection (3)(a) may be recovered as taxable costs by the party to the suit or action causing the service to be made if the party prevails in the suit or action.

Amended by Chapter 183, 2009 General Session



Section 108 - Effective time and date of filed documents.

(1) (a) Except as provided in Subsection (2) and Subsection 16-6a-109(4), a document submitted to the division for filing under this chapter is effective:

(i) at the time of filing; and

(ii) on the date it is filed.

(b) The division's endorsement on the document as described in Subsection 16-6a-110(2) is evidence of the time and date of filing.

(2) (a) Unless otherwise provided in this chapter, a document, other than an application for a reserved or registered name, may specify conspicuously on its face:

(i) a delayed effective time;

(ii) a delayed effective date; or

(iii) both a delayed effective time and date.

(b) If in accordance with Subsection (2)(a), a delayed time, date, or both, is specified, the document becomes effective as provided in this Subsection (2).

(c) If both a delayed effective time and date are specified, the document becomes effective as specified.

(d) If a delayed effective time but no date is specified, the document is effective on the date it is filed, as that date is specified in the division's time and date endorsement on the document, at the later of:

(i) the time specified on the document as its effective time; or

(ii) the time specified in the time and date endorsement.

(e) If a delayed effective date but no time is specified, the document is effective at the close of business on the date specified as the delayed effective date.

(f) Notwithstanding the other provisions of this Subsection (2), a delayed effective date for a document may not be later than 90 days after the date the document is filed. If a document specifies a delayed effective date that is more than 90 days after the date the document is filed, the document is effective 90 days after the day the document is filed.

(3) If a document specifies a delayed effective date pursuant to Subsection (2), the document may be prevented from becoming effective by the same domestic or foreign nonprofit corporation that originally submitted the document for filing delivering to the division, prior to the specified effective date of the document, a certificate of withdrawal:

(a) executed:

(i) on behalf of the same domestic or foreign nonprofit corporation that originally submitted the document for filing; and

(ii) in the same manner as the document being withdrawn;

(b) stating that:

(i) the document has been revoked by:

(A) appropriate corporate action; or

(B) court order or decree pursuant to Section 16-6a-1007; and

(ii) the document is void; and

(c) if a court order or decree pursuant to Section 16-6a-1007 revokes the document, the court order or decree was entered by a court having jurisdiction of the proceeding for the reorganization of the nonprofit corporation under a specified statute of the United States.

Enacted by Chapter 300, 2000 General Session



Section 109 - Correcting filed documents.

(1) A domestic or foreign nonprofit corporation may correct a document filed with the division if the document:

(a) contains an incorrect statement; or

(b) was defectively executed, attested, sealed, verified, or acknowledged.

(2) A document is corrected by delivering to the division for filing articles of correction that:

(a) (i) describe the document, including its filing date; or

(ii) have attached a copy of the document;

(b) specify:

(i) (A) the incorrect statement; and

(B) the reason it is incorrect; or

(ii) the manner in which the execution, attestation, sealing, verification, or acknowledgment was defective; and

(c) correct:

(i) the incorrect statement; or

(ii) defective execution, attestation, sealing, verification, or acknowledgment.

(3) Articles of correction may be executed by any person:

(a) designated in Subsection 16-6a-105(6); or

(b) who executed the document that is corrected.

(4) (a) Articles of correction are effective on the effective date of the document they correct except as to a person:

(i) relying on the uncorrected document; and

(ii) adversely affected by the correction.

(b) As to a person described in Subsection (4)(a), the articles of correction are effective when filed.

Enacted by Chapter 300, 2000 General Session



Section 110 - Filing duty of division.

(1) If a document delivered to the division for filing satisfies the requirements of Section 16-6a-105, the division shall file the document.

(2) (a) The division files a document by stamping or otherwise endorsing "Filed" together with the name of the division and the date and time of acceptance for filing on both the document and the accompanying copy.

(b) After filing a document, except as provided in Sections 16-6a-1510 and 16-6a-1608, the division shall deliver the accompanying copy, with the receipt for any filing fees:

(i) (A) to the domestic or foreign nonprofit corporation for which the filing is made; or

(B) to the representative of the domestic or foreign nonprofit corporation for which the filing is made; and

(ii) at the address:

(A) indicated on the filing; or

(B) that the division determines to be appropriate.

(3) If the division refuses to file a document, the division within 10 days after the day the document is delivered to the division shall return to the person requesting the filing:

(a) the document; and

(b) a written notice providing a brief explanation of the reason for the refusal to file.

(4) (a) The division's duty to file a document under this section is ministerial.

(b) Except as otherwise specifically provided in this chapter, the division's filing or refusal to file a document does not:

(i) affect the validity or invalidity of the document in whole or in part;

(ii) relate to the correctness or incorrectness of information contained in the document; or

(iii) create a presumption that:

(A) the document is valid or invalid; or

(B) information contained in the document is correct or incorrect.

Amended by Chapter 364, 2008 General Session



Section 111 - Appeal from division's refusal to file document.

If the division refuses to file a document delivered to it for filing, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, the following may appeal the refusal to the executive director:

(1) the domestic or foreign nonprofit corporation for which the filing was requested; or

(2) the representative of the domestic or foreign nonprofit corporation for which filing was requested.

Amended by Chapter 382, 2008 General Session



Section 112 - Evidentiary effect of copy of filed document.

One or more of the following is conclusive evidence that the original document has been filed with the division:

(1) a certificate attached to a copy of a document filed by the division; or

(2) an endorsement, seal, or stamp placed on the copy by the division.

Enacted by Chapter 300, 2000 General Session



Section 113 - Certificates issued by the division.

(1) Any person may apply to the division for:

(a) a certificate of existence for a domestic nonprofit corporation;

(b) a certificate of authorization for a foreign nonprofit corporation; or

(c) a certificate that sets forth any facts of record in the division.

(2) A certificate of existence or certificate of authorization sets forth:

(a) (i) the domestic nonprofit corporation's corporate name; or

(ii) the foreign nonprofit corporation's corporate name registered in this state;

(b) that:

(i) (A) the domestic nonprofit corporation is incorporated under the law of this state; and

(B) the date of its incorporation; or

(ii) the foreign nonprofit corporation is authorized to conduct affairs in this state;

(c) that all fees, taxes, and penalties owed to this state have been paid, if:

(i) payment is reflected in the records of the division; and

(ii) nonpayment affects the existence or authorization of the domestic or foreign nonprofit corporation;

(d) that the domestic or foreign nonprofit corporation's most recent annual report required by Section 16-6a-1607 has been filed by the division;

(e) that articles of dissolution have not been filed by the division; and

(f) other facts of record in the division that may be requested by the applicant.

(3) Subject to any qualification stated in the certificate, a certificate issued by the division may be relied upon as conclusive evidence of the facts set forth in the certificate.

Enacted by Chapter 300, 2000 General Session



Section 114 - Penalty for signing false documents.

(1) It is unlawful for a person to sign a document:

(a) knowing it to be false in any material respect; and

(b) with intent that the document be delivered to the division for filing.

(2) An offense under this section is a class A misdemeanor punishable by a fine not to exceed the fine specified in Section 76-3-301.

Enacted by Chapter 300, 2000 General Session



Section 115 - Liability to third parties.

The directors, officers, employees, and members of a nonprofit corporation are not personally liable in their capacity as directors, officers, employees, and members for the acts, debts, liabilities, or obligations of a nonprofit corporation.

Enacted by Chapter 300, 2000 General Session



Section 116 - Private foundations.

Except as otherwise specified in the articles of incorporation or as provided by a court of competent jurisdiction, a nonprofit corporation that is a private foundation as defined in Section 509(a), Internal Revenue Code:

(1) shall make distributions for each taxable year at the time and in the manner as not to subject the nonprofit corporation to tax under Section 4942, Internal Revenue Code;

(2) may not engage in any act of self-dealing as defined in Section 4941(d), Internal Revenue Code;

(3) may not retain any excess business holdings as defined in Section 4943(c), Internal Revenue Code;

(4) may not make any investments that would subject the nonprofit corporation to taxation under Section 4944, Internal Revenue Code; and

(5) may not make any taxable expenditures as defined in Section 4945(d), Internal Revenue Code.

Amended by Chapter 197, 2002 General Session



Section 117 - Judicial relief.

(1) (a) A director, officer, delegate, or member may petition the applicable district court to take an action provided in Subsection (1)(b) if for any reason it is impractical or impossible for a nonprofit corporation in the manner prescribed by this chapter, its articles of incorporation, or bylaws to:

(i) call or conduct a meeting of its members, delegates, or directors; or

(ii) otherwise obtain the consent of its members, delegates, or directors.

(b) If a petition is filed under Subsection (1)(a), the applicable district court, in the manner it finds fair and equitable under the circumstances, may order that:

(i) a meeting be called; or

(ii) a written consent or other form of obtaining the vote of members, delegates, or directors be authorized.

(c) For purposes of this section, the applicable district court is:

(i) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(ii) if the nonprofit corporation has no principal office in this state:

(A) the district court of the county in which the registered office is located; or

(B) if the nonprofit corporation has no registered office in this state, the district court in and for Salt Lake County.

(2) (a) A court specified in Subsection (1) shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to this chapter, the articles of incorporation, or bylaws.

(b) The method of notice described in Subsection (1) complies with this section whether or not the method of notice:

(i) results in actual notice to all persons described in Subsection (2)(a); or

(ii) conforms to the notice requirements that would otherwise apply.

(c) In a proceeding under this section, the court may determine who are the members or directors of a nonprofit corporation.

(3) An order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes that would otherwise be imposed by this chapter, the articles of incorporation, or bylaws, including any requirement as to:

(a) quorums; or

(b) the number or percentage of votes needed for approval.

(4) (a) Whenever practical, any order issued pursuant to this section shall limit the subject matter of a meeting or other form of consent authorized to items the resolution of which will or may enable the nonprofit corporation to continue managing its affairs without further resort to this section, including amendments to the articles of incorporation or bylaws.

(b) Notwithstanding Subsection (4)(a), an order under this section may authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets of a nonprofit corporation.

(5) A meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to and that complies with an order issued under this section:

(a) is for all purposes a valid meeting or vote, as the case may be; and

(b) shall have the same force and effect as if it complied with every requirement imposed by this chapter, the articles of incorporation, or bylaws.

(6) In addition to a meeting held under this section, a court-ordered meeting may be held pursuant to Section 16-6a-703.

Enacted by Chapter 300, 2000 General Session



Section 118 - Electronic documents.

(1) Notwithstanding the other requirements of this chapter except subject to Section 16-6a-106, the division may by rule permit a writing required or permitted to be filed with the division under this chapter:

(a) to be delivered, mailed, or filed:

(i) in an electronic medium; or

(ii) by electronic transmission; or

(b) to be signed by photographic, electronic, or other means prescribed by rule, except that a writing signed in an electronic medium shall be signed by electronic signature in accordance with Title 46, Chapter 4, Uniform Electronic Transactions Act.

(2) The division may by rule provide for any writing required or permitted to be prepared, delivered, or mailed by the division under this chapter to be prepared, delivered, or mailed:

(a) in an electronic medium; or

(b) by electronic transmission.

Amended by Chapter 21, 2006 General Session



Section 119 - Execution against a mutual benefit corporation.

(1) As used in this section:

(a) "Judicial lien" means one or more of the following:

(i) a judgment lien; or

(ii) other lien obtained by a judicial or equitable process or proceeding.

(b) "Water right" means:

(i) a right to use water evidenced by a means identified in Section 73-1-10; or

(ii) a right to use water under an approved application:

(A) to appropriate;

(B) for a change of use; or

(C) for the exchange of water.

(c) "Water rights and related assets" means a water right or title to:

(i) a water conveyance facility; or

(ii) other asset of a mutual benefit corporation necessary to divert or distribute water to its members.

(2) Except as provided in Subsection (3), a court may not do the following with regard to a judicial lien recorded on or after May 12, 2009 against the water rights and related assets of a mutual benefit corporation earlier than 180 days after the day on which the judicial lien is recorded or takes effect:

(a) execute the judicial lien;

(b) impose a levy as a result of the judicial lien; or

(c) force the sale, transfer, or change in ownership of the water rights and related assets pursuant to the judicial lien.

(3) This section does not apply to a judicial lien related to a cause of action brought against a mutual benefit corporation by a shareholder under Section 73-3-3.5.

Enacted by Chapter 37, 2009 General Session



Section 201 - Incorporators.

(1) One or more persons may act as incorporators of a nonprofit corporation by delivering to the division for filing articles of incorporation meeting the requirements of Section 16-6a-202.

(2) An incorporator who is a natural person shall be 18 years of age or older.

Enacted by Chapter 300, 2000 General Session



Section 202 - Articles of incorporation.

(1) The articles of incorporation shall set forth:

(a) one or more purposes for which the nonprofit corporation is organized;

(b) a corporate name for the nonprofit corporation that satisfies the requirements of Section 16-6a-401;

(c) the information required by Subsection 16-17-203(1);

(d) the name and address of each incorporator;

(e) whether or not the nonprofit corporation will have voting members;

(f) if the nonprofit corporation is to issue shares of stock evidencing membership in the nonprofit corporation or interests in water or other property rights:

(i) the aggregate number of shares that the nonprofit corporation has authority to issue; and

(ii) if the shares are to be divided into classes:

(A) the number of shares of each class;

(B) the designation of each class; and

(C) a statement of the preferences, limitations, and relative rights of the shares of each class; and

(g) provisions not inconsistent with law regarding the distribution of assets on dissolution.

(2) The articles of incorporation may but need not set forth:

(a) the names and addresses of the individuals who are to serve as the initial directors;

(b) provisions not inconsistent with law regarding:

(i) managing the business and regulating the affairs of the nonprofit corporation;

(ii) defining, limiting, and regulating the powers of:

(A) the nonprofit corporation;

(B) the board of directors of the nonprofit corporation; and

(C) the members of the nonprofit corporation or any class of members;

(iii) whether cumulative voting will be permitted; and

(iv) the characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members; and

(c) any provision that under this chapter is permitted to be in the articles of incorporation or required or permitted to be set forth in the bylaws, including elective provisions that in accordance with this chapter shall be included in the articles of incorporation to be effective.

(3) (a) It is sufficient under Subsection (1)(a) to state, either alone or with other purposes, that the purpose of the nonprofit corporation is to engage in any lawful act for which a nonprofit corporation may be organized under this chapter.

(b) If the articles of incorporation include the statement described in Subsection (3)(a), all lawful acts and activities shall be within the purposes of the nonprofit corporation, except for express limitations, if any.

(4) The articles of incorporation need not set forth any corporate power enumerated in this chapter.

(5) The articles of incorporation shall:

(a) be signed by each incorporator; and

(b) meet the filing requirements of Section 16-6a-105.

(6) (a) If this chapter conditions any matter upon the presence of a provision in the bylaws, the condition is satisfied if the provision is present either in:

(i) the articles of incorporation; or

(ii) the bylaws.

(b) If this chapter conditions any matter upon the absence of a provision in the bylaws, the condition is satisfied only if the provision is absent from both:

(i) the articles of incorporation; and

(ii) the bylaws.

Amended by Chapter 43, 2010 General Session



Section 203 - Incorporation.

(1) A nonprofit corporation is incorporated, and its corporate existence begins:

(a) when the articles of incorporation are filed by the division; or

(b) if a delayed effective date is specified pursuant to Subsection 16-6a-108(2), on the delayed effective date, unless a certificate of withdrawal is filed prior to the delayed effective date.

(2) The filing of the articles of incorporation by the division is conclusive proof that all conditions precedent to incorporation have been satisfied, except in a proceeding by the state to:

(a) cancel or revoke the incorporation; or

(b) involuntarily dissolve the nonprofit corporation.

Enacted by Chapter 300, 2000 General Session



Section 204 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a nonprofit corporation, knowing there is no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.

Enacted by Chapter 300, 2000 General Session



Section 205 - Organization of the corporation.

(1) After incorporation:

(a) if initial directors are named in the articles of incorporation, the initial directors may hold an organizational meeting, at the call of a majority of the initial directors, to complete the organization of the nonprofit corporation by:

(i) appointing officers;

(ii) adopting bylaws, if desired; and

(iii) carrying on any other business brought before the meeting; or

(b) if initial directors are not named in the articles of incorporation, until directors are elected, the incorporators may hold an organizational meeting at the call of a majority of the incorporators to do whatever is necessary and proper to complete the organization of the nonprofit corporation, including:

(i) the election of directors and officers;

(ii) the appointment of members; and

(iii) the adoption and amendment of bylaws.

(2) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents that:

(a) describe the action taken; and

(b) are signed by each incorporator.

(3) An organizational meeting may be held in or out of this state.

Enacted by Chapter 300, 2000 General Session



Section 206 - Bylaws.

(1) (a) The board of directors of a nonprofit corporation may adopt initial bylaws for the nonprofit corporation.

(b) If no directors of the nonprofit corporation have been elected, the incorporators may adopt initial bylaws for the nonprofit corporation.

(c) If neither the incorporators nor the board of directors have adopted initial bylaws, the members, if any, may adopt initial bylaws.

(2) The bylaws of a nonprofit corporation may contain any provision for managing the business and regulating the affairs of the nonprofit corporation that is not inconsistent with law or the articles of incorporation, including management and regulation of the nonprofit corporation in the event of an emergency.

Enacted by Chapter 300, 2000 General Session



Section 207 - Incorporation of cooperative association.

(1) (a) If a cooperative association meets the requirements of Subsection (1)(b), it may:

(i) be incorporated under this chapter; and

(ii) use the word "cooperative" as part of its corporate or business name.

(b) A cooperative association described in Subsection (1)(a):

(i) may not be:

(A) an association subject to the insurance or credit union laws of this state;

(B) a health insurance purchasing association as defined in Section 31A-34-103; or

(C) a health insurance purchasing alliance licensed under Title 31A, Chapter 34, Voluntary Health Insurance Purchasing Alliance Act; and

(ii) shall state in its articles of incorporation that:

(A) a member may not have more than one vote regardless of the number or amount of stock or membership capital owned by the member unless voting is based in whole or in part on the volume of patronage of the member with the cooperative association; and

(B) savings in excess of dividends and additions to reserves and surplus shall be distributed or allocated to members or patrons on the basis of patronage.

(2) (a) Any cooperative association incorporated in accordance with Subsection (1):

(i) has all the rights and is subject to the limitations provided in Section 3-1-11; and

(ii) may pay dividends on its stock, if it has stock, subject to the limitations of Section 3-1-11.

(b) The articles of incorporation or the bylaws of a cooperative association incorporated in accordance with Subsection (1) may provide for:

(i) the establishment and alteration of voting districts;

(ii) the election of delegates to represent:

(A) the districts described in Subsection (2)(b)(i); and

(B) the members of the districts described in Subsection (2)(b)(i);

(iii) the establishment and alteration of director districts; and

(iv) the election of directors to represent the districts described in Subsection (2)(b)(ii) by:

(A) the members of the districts; or

(B) delegates elected by the members.

(3) (a) A corporation organized under Title 3, Uniform Agricultural Cooperative Association Act, or Title 16, Chapter 16, Uniform Limited Cooperative Association Act, may convert itself into a cooperative association subject to this chapter by adopting appropriate amendments to its articles of incorporation by which:

(i) it elects to become subject to this chapter; and

(ii) makes changes in its articles of incorporation that are:

(A) required by this chapter; and

(B) any other changes permitted by this chapter.

(b) The amendments described in Subsection (3)(a) shall be adopted and filed in the manner provided by the law then applicable to the cooperative nonprofit corporation.

(4) Notwithstanding Subsection (1), a health insurance purchasing association may not use the word "cooperative" or "alliance" but may use the word "association."

(5) Except as otherwise provided in this section, a cooperative nonprofit corporation is subject to this chapter.

(6) A corporation that is a cooperative under this chapter may convert to a limited cooperative association under Title 16, Chapter 16, Uniform Limited Cooperative Association Act, by complying with that chapter.

Amended by Chapter 363, 2008 General Session



Section 301 - Purposes.

(1) Every nonprofit corporation incorporated under this chapter that in its articles of incorporation has a statement meeting the requirements of Subsection 16-6a-202(3)(a) may engage in any lawful activity except for express limitations set forth in the articles of incorporation.

(2) (a) A nonprofit corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute.

(b) Without limiting Subsection (2)(a) and subject to Subsection (2)(c), an organization may not be organized under this chapter if the organization is subject to the:

(i) insurance laws of this state; or

(ii) laws governing depository institutions as defined in Section 7-1-103.

(c) Notwithstanding Subsection (2)(b), the following may be organized under this chapter:

(i) a health insurance purchasing association as defined in Section 31A-34-103; and

(ii) a health insurance purchasing alliance licensed under Title 31A, Chapter 34, Voluntary Health Insurance Purchasing Alliance Act.

Enacted by Chapter 300, 2000 General Session



Section 302 - General powers.

Unless its articles of incorporation provide otherwise, and except as restricted by the Utah Constitution, every nonprofit corporation has:

(1) perpetual duration and succession in its corporate name; and

(2) the same powers as an individual to do all things necessary or convenient to carry out its permitted activities and affairs, including without limitation the power to:

(a) sue and be sued, complain and defend in its corporate name;

(b) (i) have a corporate seal, that may be altered at will; and

(ii) use the corporate seal, or a facsimile of the corporate seal, by impressing or affixing it or in any other manner reproducing it;

(c) make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing and regulating the affairs of the nonprofit corporation;

(d) purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(e) sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property and assets;

(f) purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(g) make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations and secure any of its obligations by mortgage or pledge of any of its property, assets, franchises, or income;

(h) lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except that a nonprofit corporation may not lend money to or guarantee the obligation of a director or officer of the nonprofit corporation;

(i) be an agent, associate, fiduciary, manager, member, partner, promoter, or trustee of, or to hold any similar position with, any entity;

(j) conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(k) (i) elect directors and appoint officers, employees, and agents of the nonprofit corporation;

(ii) define the duties of the directors, officers, employees, and agents; and

(iii) fix the compensation of the directors, officers, employees, and agents;

(l) pay compensation in a reasonable amount to its directors, officers, or members for services rendered, including:

(i) payment of advances for expenses reasonably expected to be incurred; and

(ii) expenses relating to relocation of directors, officers, or employees;

(m) pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(n) make contributions to or for any person for:

(i) the public welfare;

(ii) charitable, religious, scientific, or educational purposes; or

(iii) for other purposes that further the corporate interest;

(o) pursue any lawful activity that will aid governmental policy;

(p) make payments or do any other act, not inconsistent with law, that furthers the business and affairs of the nonprofit corporation;

(q) establish rules governing the conduct of the business and affairs of the nonprofit corporation in the event of an emergency;

(r) impose dues, assessments, admission fees, and transfer fees upon its members;

(s) (i) establish conditions for admission of members;

(ii) admit members; and

(iii) issue or transfer membership;

(t) carry on a business;

(u) indemnify current or former directors, officers, employees, fiduciaries, or agents as provided in this chapter;

(v) limit the liability of its directors as provided in Subsection 16-6a-823(1);

(w) cease its corporate activities and dissolve; and

(x) issue certificates or stock evidencing:

(i) membership in the nonprofit corporation; or

(ii) interests in water or other property rights.

Amended by Chapter 127, 2001 General Session



Section 303 - Emergency powers.

(1) In anticipation of or during an emergency defined in Subsection (4), the board of directors may:

(a) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent;

(b) adopt bylaws to be effective only in an emergency; and

(c) (i) relocate the principal office;

(ii) designate an alternative principal office or regional office; or

(iii) authorize officers to relocate or designate an alternative principal office or regional office.

(2) During an emergency as defined in Subsection (4), unless emergency bylaws provide otherwise:

(a) notice of a meeting of the board of directors:

(i) need be given only to those directors whom it is practicable to reach; and

(ii) may be given in any practicable manner, including by publication or radio; and

(b) the officers of the nonprofit corporation present at a meeting of the board of directors may be considered to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the nonprofit corporation:

(a) binds the nonprofit corporation; and

(b) may not be the basis for the imposition of liability on any director, officer, employee, or agent of the nonprofit corporation on the ground that the action was not an authorized corporate action.

(4) An emergency exists for purposes of this section if a quorum of the directors cannot readily be obtained because of a catastrophic event.

Enacted by Chapter 300, 2000 General Session



Section 304 - Ultra vires.

(1) Except as provided in Subsection (2), the validity of corporate action may not be challenged on the ground that the nonprofit corporation lacks or lacked power to act.

(2) A nonprofit corporation's power to act may be challenged:

(a) in a proceeding against the nonprofit corporation to enjoin the act brought by:

(i) a director; or

(ii) one or more voting members in a derivative proceeding;

(b) in a proceeding by or in the right of the nonprofit corporation, whether directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the nonprofit corporation; or

(c) in a proceeding by the attorney general under Section 16-6a-1414.

(3) In a proceeding under Subsection (2)(a) to enjoin an unauthorized corporate act, the court may:

(a) enjoin or set aside the act, if:

(i) it would be equitable to do so; and

(ii) all affected persons are parties to the proceeding; and

(b) award damages for loss, including anticipated profits, suffered by the nonprofit corporation or another party because of an injunction issued under this section.

Enacted by Chapter 300, 2000 General Session



Section 401 - Corporate name.

(1) The corporate name of a nonprofit corporation:

(a) may, but need not contain:

(i) the word "corporation," "incorporated," or "company"; or

(ii) an abbreviation of "corporation," "incorporated," or "company";

(b) may not contain any word or phrase that indicates or implies that it is organized for any purpose other than one or more of the purposes contained in Section 16-6a-301 and its articles of incorporation;

(c) except as authorized by the division under Subsection (2), shall be distinguishable, as defined in Section 16-10a-401, from:

(i) the name of any domestic corporation incorporated in this state;

(ii) the name of any foreign corporation authorized to conduct affairs in this state;

(iii) the name of any domestic nonprofit corporation incorporated in this state;

(iv) the name of any foreign nonprofit corporation authorized to conduct affairs in this state;

(v) the name of any domestic limited liability company formed in this state;

(vi) the name of any foreign limited liability company authorized to conduct affairs in this state;

(vii) the name of any limited partnership formed or authorized to conduct affairs in this state;

(viii) any name that is reserved under Section 16-6a-402 or 16-10a-402;

(ix) the name of any entity that has registered its name under Section 42-2-5;

(x) the name of any trademark or service mark registered by the division; or

(xi) any assumed name filed under Section 42-2-5;

(d) shall be, for purposes of recordation, either translated into English or transliterated into letters of the English alphabet if it is not in English;

(e) without the written consent of the United States Olympic Committee, may not contain the words:

(i) "Olympic";

(ii) "Olympiad"; or

(iii) "Citius Altius Fortius"; and

(f) without the written consent of the Division of Consumer Protection issued in accordance with Section 13-34-114, may not contain the words:

(i) "university";

(ii) "college"; or

(iii) "institute" or "institution."

(2) The division may authorize the use of the name applied for if:

(a) the name is distinguishable from one or more of the names and trademarks described in Subsection (1)(c) that are on the division's records; or

(b) if the applicant delivers to the division a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state registered or reserved with the division pursuant to the laws of this state.

(3) A nonprofit corporation may use the name of another domestic or foreign corporation that is used in this state if:

(a) the other corporation is incorporated or authorized to conduct affairs in this state; and

(b) the proposed user corporation:

(i) has merged with the other corporation;

(ii) has been formed by reorganization of the other corporation; or

(iii) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(4) (a) A nonprofit corporation may apply to the division for authorization to file its articles of incorporation under, or to register or reserve, a name that is not distinguishable upon the division's records from one or more of the names described in Subsection (1).

(b) The division shall approve the application filed under Subsection (4)(a) if:

(i) the other person whose name is not distinguishable from the name under which the applicant desires to file, or which the applicant desires to register or reserve:

(A) consents to the filing, registration, or reservation in writing; and

(B) submits an undertaking in a form satisfactory to the division to change its name to a name that is distinguishable from the name of the applicant; or

(ii) the applicant delivers to the division a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to make the requested filing in this state under the name applied for.

(5) Only names of corporations may contain the:

(a) words "corporation," or "incorporated"; or

(b) abbreviation "corp." or "inc."

(6) The division may not issue a certificate of incorporation to any association violating the provisions of this section.

Amended by Chapter 218, 2010 General Session



Section 402 - Reserved name.

(1) (a) Any person may apply for the reservation of the exclusive use of a corporate name by delivering an application for reservation of name to the division for filing, setting forth:

(i) the name and address of the applicant; and

(ii) the name proposed to be reserved.

(b) (i) If the division finds that the name applied for would be available for corporate use, the division shall reserve the name for the applicant's exclusive use for 120 days from the day the division receives the application under Subsection (1)(a).

(ii) A reservation may be renewed.

(2) The owner of a reserved corporate name may transfer the reservation to any other person by delivery to the division for filing of a notice of the transfer that has been executed by the owner and states:

(a) the reserved name;

(b) the name of the owner; and

(c) the name and address of the transferee.

(3) (a) The corporate name set forth in a document described in Subsection (3)(b) is reserved until the document:

(i) becomes effective pursuant to Subsection 16-6a-108(2); or

(ii) is withdrawn under Subsection 16-6a-108(3).

(b) Subsection (3)(a) applies to a document that:

(i) is one of the following:

(A) articles of incorporation;

(B) articles of amendment to articles of incorporation;

(C) restated articles of incorporation; or

(D) articles of merger;

(ii) specifies a delayed effective date pursuant to Subsection 16-6a-108(2);

(iii) sets forth a new corporate name; and

(iv) is filed by the division.

Enacted by Chapter 300, 2000 General Session



Section 403 - Corporate name -- Limited rights.

The authorization granted by the division to file articles of incorporation under a corporate name or to reserve a name does not:

(1) abrogate or limit the law governing unfair competition or unfair trade practices;

(2) derogate from the common law the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect names and trademarks; or

(3) create an exclusive right in geographic or generic terms contained within a name.

Enacted by Chapter 300, 2000 General Session



Section 601 - No requirement of members.

A nonprofit corporation is not required to have members.

Enacted by Chapter 300, 2000 General Session



Section 602 - Number and classes.

(1) A nonprofit corporation may have:

(a) one or more classes of voting or nonvoting members; and

(b) one or more members in each class described in Subsection (1)(a).

(2) The bylaws may designate:

(a) the class or classes of members; and

(b) the qualifications and rights of the members of each class of members including the matters or items for which voting members may vote.

Enacted by Chapter 300, 2000 General Session



Section 603 - Admission.

(1) The bylaws may establish:

(a) criteria or procedures for admission of members; and

(b) the procedure for replacing:

(i) a member; or

(ii) a membership interest.

(2) A person may not be admitted as a member without the person's consent.

Amended by Chapter 197, 2002 General Session



Section 604 - Consideration.

Unless otherwise provided by the bylaws, a nonprofit corporation may admit members:

(1) for no consideration; or

(2) for such consideration as is determined by the board of directors.

Enacted by Chapter 300, 2000 General Session



Section 605 - Differences in rights and obligations of members.

Unless otherwise provided by this chapter or the bylaws:

(1) all voting members shall have the same rights and obligations with respect to voting and all other matters that this chapter specifically reserves to voting members; and

(2) with respect to matters not reserved under Subsection (1), all members, including voting members, shall have the same rights and obligations.

Enacted by Chapter 300, 2000 General Session



Section 606 - Transfers.

(1) Unless otherwise provided by the bylaws, a member of a nonprofit corporation may not transfer:

(a) a membership; or

(b) any right arising from a membership.

(2) Where transfer rights have been provided, a restriction on transfer rights may not be binding with respect to a member holding a membership issued prior to the adoption of the restriction, unless the restriction is approved by the affected member.

Enacted by Chapter 300, 2000 General Session



Section 607 - Creditor's action against member.

A proceeding may not be brought by a creditor to reach the liability, if any, of a member to the nonprofit corporation unless:

(1) (a) final judgment has been rendered in favor of the creditor against the nonprofit corporation; and

(b) execution has been returned unsatisfied in whole or in part; or

(2) a proceeding described in Subsection (1) would be useless.

Enacted by Chapter 300, 2000 General Session



Section 608 - Resignation.

(1) Unless otherwise provided by the bylaws, a member may resign at any time.

(2) The resignation of a member does not relieve the member from any obligation or commitment the member may have to the nonprofit corporation incurred or made prior to resignation.

Enacted by Chapter 300, 2000 General Session



Section 609 - Termination, expulsion, or suspension.

(1) Unless otherwise provided by the bylaws, except pursuant to a procedure that is fair and reasonable:

(a) a member of a nonprofit corporation may not be expelled or suspended; and

(b) membership in a nonprofit corporation may not be terminated or suspended.

(2) For purposes of this section, a procedure is fair and reasonable when either:

(a) the bylaws or a written policy of the board of directors set forth a procedure that provides:

(i) not less than 15 days prior written notice of:

(A) the expulsion, suspension, or termination; and

(B) the reasons for the expulsion, suspension, or termination; and

(ii) an opportunity for the member to be heard:

(A) orally or in writing;

(B) not less than five days before the effective date of the expulsion, suspension, or termination; and

(C) by one or more persons authorized to decide that the proposed expulsion, termination, or suspension not take place; or

(b) it is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(3) For purposes of this section, any written notice given by mail shall be given by first-class or certified mail sent to the last address of the member shown on the nonprofit corporation's records.

(4) Unless otherwise provided by the bylaws, any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, shall be commenced within one year after the effective date of the expulsion, suspension, or termination.

(5) Unless otherwise provided by the bylaws, a member who has been expelled or suspended may be liable to the nonprofit corporation for dues, assessments, or fees as a result of an obligation incurred or commitment made prior to the effective date of the expulsion or suspension.

(6) A mutual benefit corporation that complies with Section 70A-8-409.1 is considered to have followed a fair and reasonable procedure for purposes of this section without the existence of a written policy or bylaw otherwise required by this section.

Amended by Chapter 311, 2011 General Session



Section 610 - Purchase of memberships.

(1) Unless otherwise provided by the bylaws, a nonprofit corporation may not purchase the membership of a member:

(a) who resigns; or

(b) whose membership is terminated.

(2) (a) If so authorized, a nonprofit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by:

(i) its bylaws; or

(ii) agreement with the affected member.

(b) A payment permitted under Subsection (2)(a) may not violate:

(i) Section 16-6a-1301; or

(ii) any other provision of this chapter.

Enacted by Chapter 300, 2000 General Session



Section 611 - No property right.

A member does not have any vested property right including any right relating to management, control, purpose, or duration of the nonprofit corporation, except as provided by:

(1) the bylaws of a mutual benefit corporation; or

(2) other law.

Amended by Chapter 315, 2007 General Session



Section 612 - Derivative suits.

(1) Without affecting the right of a member or director to bring a proceeding against a nonprofit corporation or its directors or officers, a proceeding may be brought in the right of a nonprofit corporation to procure a judgment in its favor by a complainant who is:

(a) a voting member; or

(b) a director in a nonprofit corporation that does not have voting members.

(2) A complainant may not commence or maintain a derivative proceeding unless the complainant:

(a) is a voting member, or a director in a nonprofit corporation that does not have voting members, at the time the proceeding is brought; and

(b) fairly and adequately represents the nonprofit corporation's interests in enforcing the nonprofit corporation's right.

(3) (a) A complainant may not commence a derivative proceeding until:

(i) a written demand is made upon the nonprofit corporation to take suitable action; and

(ii) 90 days have expired from the date the demand described in Subsection (3)(a)(i) is made, unless:

(A) the complainant is notified before the 90-day period expires that the demand is rejected by the nonprofit corporation; or

(B) irreparable injury to the nonprofit corporation would result by waiting for the 90-day period's expiration.

(b) A complaint in a derivative proceeding shall be:

(i) verified; and

(ii) allege with particularity the demand made to obtain action by the board of directors.

(c) A derivative proceeding shall comply with the procedures of Utah Rules of Civil Procedure, Rule 23.1.

(d) The court shall stay any derivative proceeding until the inquiry is completed and for an additional period as the court considers appropriate if:

(i) the nonprofit corporation commences an inquiry into the allegations made in the demand or complaint; and

(ii) a person or group described in Subsection (4) is conducting an active review of the allegations in good faith.

(e) If a nonprofit corporation proposes to dismiss a derivative proceeding pursuant to Subsection (4)(a), discovery by a complainant in the derivative proceeding:

(i) is limited to facts relating to:

(A) whether the person or group conducting the inquiry is independent and disinterested;

(B) the good faith of the inquiry; and

(C) the reasonableness of the procedures followed by the person or group conducting the inquiry; and

(ii) may not extend to any facts or substantive issues with respect to the act, omission, or other matter that is the subject matter of the derivative proceeding.

(4) (a) A derivative proceeding shall be dismissed by the court on motion by the corporation if a person or group specified in Subsection (4)(b) or (4)(f) determines in good faith, after conducting a reasonable inquiry upon which the person's or group's conclusions are based, that the maintenance of the derivative proceeding is not in the best interest of the nonprofit corporation.

(b) Unless a panel is appointed pursuant to Subsection (4)(f), the determination in Subsection (4)(a) shall be made by:

(i) a majority vote of independent directors present at a meeting of the board of directors, if the independent directors constitute a quorum; or

(ii) a majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not the independent directors appointing the committee constituted a quorum.

(c) None of the following by itself causes a director to be considered not independent for purposes of this section:

(i) the nomination or election of the director by persons:

(A) who are defendants in the derivative proceeding; or

(B) against whom action is demanded;

(ii) the naming of the director as:

(A) a defendant in the derivative proceeding; or

(B) a person against whom action is demanded; or

(iii) the approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(d) If a derivative proceeding is commenced after a determination is made rejecting a demand by a complainant, the complaint shall allege with particularity facts establishing either:

(i) that a majority of the board of directors did not consist of independent directors at the time the determination was made; or

(ii) that the requirements of Subsection (4)(a) are not met.

(e) (i) If a majority of the board of directors does not consist of independent directors at the time the determination is made to reject a demand by a shareholder, the corporation has the burden of proving that the requirements of Subsection (4)(a) are met.

(ii) If a majority of the board of directors consists of independent directors at the time the determination is made to reject a demand by a complainant, the plaintiff has the burden of proving that the requirements of Subsection (4)(a) are not met.

(f) (i) The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interest of the corporation.

(ii) If the court appoints a panel under Subsection (4)(f)(i), the plaintiff has the burden of proving that the requirements of Subsection (4)(a) are not met.

(g) A person may appeal an interlocutory order of a court that grants or denies a motion to dismiss brought pursuant to Subsection (4)(a).

(5) On termination of a derivative proceeding the court may order:

(a) the nonprofit corporation to pay the plaintiff's reasonable expenses, including attorney fees, incurred in the proceeding, if it finds that the proceeding results in a substantial benefit to the nonprofit corporation;

(b) the plaintiff to pay a defendant's reasonable expenses, including attorney fees, incurred in defending the proceeding, if it finds that the proceeding was commenced or maintained:

(i) without reasonable cause; or

(ii) for an improper purpose; or

(c) a party to pay an opposing party's reasonable expenses, including attorney fees, incurred because of the filing of a pleading, motion, or other paper, if the court finds that the pleading, motion, or other paper was:

(i) (A) not well grounded in fact, after reasonable inquiry; or

(B) not warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and

(ii) interposed for an improper purpose, such as to:

(A) harass;

(B) cause unnecessary delay; or

(C) cause needless increase in the cost of litigation.

Amended by Chapter 228, 2006 General Session



Section 613 - Delegates.

(1) A nonprofit corporation may provide in its bylaws for delegates having some or all of the authority of members.

(2) The bylaws may set forth provisions relating to:

(a) the characteristics, qualifications, rights, limitations, and obligations of delegates, including their selection and removal;

(b) calling, noticing, holding, and conducting meetings of delegates; and

(c) carrying on corporate activities during and between meetings of delegates.

Enacted by Chapter 300, 2000 General Session



Section 701 - Annual and regular meetings.

(1) Unless the bylaws eliminate the requirement for holding an annual meeting, a nonprofit corporation that has voting members shall hold a meeting of the voting members annually:

(a) at a time and date stated in or fixed in accordance with the bylaws; or

(b) if a time and date is not stated in or fixed in accordance with the bylaws, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(2) A nonprofit corporation with members may hold regular membership meetings at:

(a) a time and date stated in or fixed in accordance with the bylaws; or

(b) if a time and date is not stated in or fixed in accordance with the bylaws, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(3) (a) Annual and regular membership meetings may be held in or out of this state:

(i) at the place stated in or fixed in accordance with the bylaws; or

(ii) if no place is stated in or fixed in accordance with the bylaws, at a place stated in or fixed in accordance with a resolution of the board of directors.

(b) If no place is stated or fixed in accordance with Subsection (3)(a), annual and regular meetings shall be held at the nonprofit corporation's principal office.

(4) The failure to hold an annual or regular meeting at the time and date determined pursuant to Subsection (1) does not:

(a) affect the validity of any corporate action; or

(b) work a forfeiture or dissolution of the nonprofit corporation.

Enacted by Chapter 300, 2000 General Session



Section 702 - Special meetings.

(1) A nonprofit corporation shall hold a special meeting of its members:

(a) on call of:

(i) its board of directors; or

(ii) the person or persons authorized by the bylaws or resolution of the board of directors to call a special meeting; or

(b) unless otherwise provided by the bylaws, if the nonprofit corporation receives one or more written demands for the meeting, that:

(i) state the purpose or purposes for which the meeting is to be held; and

(ii) are signed and dated by members holding at least 10% of all the votes entitled pursuant to the bylaws to be cast on any issue proposed to be considered at the meeting.

(2) If not otherwise fixed under Section 16-6a-703 or 16-6a-706, the record date for determining the members entitled to demand a special meeting pursuant to Subsection (1)(b) is the later of the date of:

(a) the earliest of any of the demands pursuant to which the meeting is called; or

(b) the date that is 60 days before the date the first of the demands is received by the nonprofit corporation.

(3) If a notice for a special meeting demanded pursuant to Subsection (1)(b) is not given pursuant to Section 16-6a-704 within 30 days after the date the written demand is delivered to a corporate officer, regardless of the requirements of Subsection (4), a person signing the demand may:

(a) set the time and place of the meeting; and

(b) give notice pursuant to Section 16-6a-704.

(4) (a) A special meeting of the members may be held in or out of this state:

(i) at the place stated in or fixed in accordance with the bylaws; or

(ii) if a place is not stated in or fixed in accordance with the bylaws, at a place stated in or fixed in accordance with a resolution of the board of directors.

(b) If no place is stated or fixed in accordance with Subsection (3)(a) or (4)(a), a special meeting of the members shall be held at the nonprofit corporation's principal office.

(5) Unless otherwise provided by the bylaws, only business within the purposes described in the notice of the meeting required by Subsection 16-6a-704(3) may be conducted at a special meeting of the members.

Enacted by Chapter 300, 2000 General Session



Section 703 - Court-ordered meeting.

(1) (a) Upon an application described in Subsection (1)(b) the holding of a meeting of the members may be summarily ordered by:

(i) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(ii) if the nonprofit corporation has no principal office in this state, the district court in and for Salt Lake County.

(b) Subsection (1)(a) applies to an application by:

(i) any voting member entitled to participate in an annual meeting if an annual meeting was required to be held and was not held within 15 months after:

(A) the corporation's last annual meeting; or

(B) if there has been no annual meeting, the date of incorporation; or

(ii) any person who participated in a call of or demand for a special meeting effective under Subsection 16-6a-702(1), if:

(A) notice of the special meeting was not given within 30 days after:

(I) the date of the call; or

(II) the date the last of the demands necessary to require the calling of the meeting was received by the nonprofit corporation pursuant to Subsection 16-6a-702(1)(b); or

(B) the special meeting was not held in accordance with the notice.

(2) A court that orders a meeting under Subsection (1) may:

(a) fix the time and place of the meeting;

(b) determine the members entitled to participate in the meeting;

(c) specify a record date for determining members entitled to notice of and to vote at the meeting;

(d) prescribe the form and content of the notice of the meeting;

(e) (i) fix the quorum required for specific matters to be considered at the meeting; or

(ii) direct that the votes represented at the meeting constitute a quorum for action on the specific matters to be considered at the meeting; and

(f) enter other orders necessary or appropriate to accomplish the holding of the meeting.

Amended by Chapter 364, 2008 General Session



Section 704 - Notice of meeting.

(1) A nonprofit corporation shall give to each member entitled to vote at the meeting notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(2) Any notice that conforms to the requirements of Subsection (3) is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered.

(3) Notice is fair and reasonable if:

(a) the nonprofit corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members:

(i) no fewer than 10 days before the meeting;

(ii) if notice is mailed by other than first-class or registered mail, no fewer than 30 days, nor more than 60 days before the meeting date; and

(iii) if notice is given:

(A) by newspaper as provided in Subsection 16-6a-103(2)(b)(i)(A), by publication three separate times with:

(I) the first of the publications no more than 60 days before the meeting date; and

(II) the last of the publications no fewer than 10 days before the meeting date; and

(B) (I) by publication in accordance with Section 45-1-101; and

(II) as provided in Subsection 16-6a-103(2)(b)(i)(B), for 60 days before the meeting date;

(b) the notice of an annual or regular meeting includes a description of any matter or matters that:

(i) must be approved by the members; or

(ii) for which the members' approval is sought under Sections 16-6a-825, 16-6a-910, 16-6a-1003, 16-6a-1010, 16-6a-1102, 16-6a-1202, and 16-6a-1402; and

(c) unless otherwise provided by this chapter or the bylaws, the notice of a special meeting includes a description of the purpose or purposes for which the meeting is called.

(4) (a) Unless otherwise provided by the bylaws, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment.

(b) Notwithstanding Subsection (4)(a), if a new record date for the adjourned meeting is or shall be fixed under Section 16-6a-706, notice of the adjourned meeting shall be given under this section to the members of record as of the new record date.

(5) When giving notice of an annual, regular, or special meeting of members, a nonprofit corporation shall give notice of a matter a member intends to raise at the meeting if:

(a) requested in writing to do so by a person entitled to call a special meeting; and

(b) the request is received by the secretary or president of the nonprofit corporation at least 10 days before the nonprofit corporation gives notice of the meeting.

Amended by Chapter 388, 2009 General Session



Section 705 - Waiver of notice.

(1) (a) A member may waive any notice required by this chapter or by the bylaws, whether before or after the date or time stated in the notice as the date or time when any action will occur or has occurred.

(b) A waiver described in Subsection (1) shall be:

(i) in writing;

(ii) signed by the member entitled to the notice; and

(iii) delivered to the nonprofit corporation for:

(A) inclusion in the minutes; or

(B) filing with the corporate records.

(c) The delivery and filing required under Subsection (1)(b) may not be conditions of the effectiveness of the waiver.

(2) A member's attendance at a meeting:

(a) waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice; and

(b) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

Enacted by Chapter 300, 2000 General Session



Section 706 - Record date -- Determining members entitled to notice and vote.

(1) (a) The bylaws may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting.

(b) If the bylaws do not fix or provide for fixing a record date described in Subsection (1)(a), the board of directors may fix a future date as the record date.

(c) If a record date is not fixed in accordance with Subsection (1)(a) or (b), members entitled to notice of the meeting are the members of the nonprofit corporation:

(i) at the close of business on the business day preceding the day on which notice is given; or

(ii) if notice is waived, at the close of business on the business day preceding the day on which the meeting is held.

(2) (a) The bylaws may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting.

(b) If the bylaws do not fix or provide for fixing a record date described in Subsection (2)(a), the board may fix a future date as the record date.

(c) If a record date is not fixed in accordance with Subsection (2)(a) or (b), members entitled to vote at the meeting are the members of the nonprofit corporation:

(i) on the date of the meeting; and

(ii) who are otherwise eligible to vote.

(3) (a) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action.

(b) If the bylaws do not fix or provide for fixing a record date described in Subsection (3)(a), the board of directors may fix a future date as the record date.

(c) If a record date is not fixed in accordance with Subsection (3)(a) or (b), members entitled to exercise the right are members of the nonprofit corporation at the later of:

(i) the close of business on the day on which the board adopts the resolution relating to the exercise of the right; or

(ii) the close of business on the 60th day before the date of the exercise of the right.

(4) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of members occurs.

(5) (a) A determination of members entitled to notice of or to vote at a meeting of members is effective for any adjournment of the meeting unless the board of directors fixes a new date for determining the right to notice or the right to vote.

(b) The board of directors shall fix a new date for determining the right to notice or the right to vote if the meeting is adjourned to a date more than 120 days after the record date for determining members entitled to notice of the original meeting.

(6) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, the court may:

(a) provide that the original record date for notice or voting continues in effect; or

(b) fix a new record date for notice or voting.

Amended by Chapter 197, 2002 General Session



Section 707 - Action without meeting.

(1) Unless otherwise provided in the articles of incorporation and Subsection (5), and subject to the limitations of Subsection 16-6a-1704(3), any action that may be taken at any annual or special meeting of members may be taken without a meeting and without prior notice, if one or more consents in writing, setting forth the action taken, are signed by the members having not less than the minimum voting power that would be necessary to authorize or take the action at a meeting at which all members entitled to vote on the action were present and voted.

(2) (a) Unless the written consents of all members entitled to vote have been obtained, notice of any member approval without a meeting shall be given at least 10 days before the consummation of the transaction, action, or event authorized by the member action to:

(i) those members entitled to vote who have not consented in writing; and

(ii) those members:

(A) not entitled to vote; and

(B) to whom this chapter requires that notice of the proposed action be given.

(b) The notice required pursuant to Subsection (2)(a) shall contain or be accompanied by the same material that under this chapter would have been required to be sent in a notice of meeting at which the proposed action would have been submitted to the members for action.

(3) Any member giving a written consent, or the member's proxyholder or a personal representative of the member or their respective proxyholder, may revoke the consent by a signed writing:

(a) describing the action;

(b) stating that the member's prior consent is revoked; and

(c) that is received by the nonprofit corporation prior to the effectiveness of the action.

(4) (a) A member action taken pursuant to this section is not effective unless all written consents on which the nonprofit corporation relies for the taking of an action pursuant to Subsection (1) are:

(i) received by the nonprofit corporation within a 60-day period; and

(ii) not revoked pursuant to Subsection (3).

(b) Action taken by the members pursuant to this section is effective:

(i) as of the date the last written consent necessary to effect the action is received by the nonprofit corporation; or

(ii) if all of the written consents necessary to effect the action specify a later date as the effective date of the action, the later date specified in the consents.

(c) If the nonprofit corporation has received written consents in accordance with Subsection (1) signed by all members entitled to vote with respect to the action, the effective date of the member action may be any date that is specified in all the written consents as the effective date of the member action.

(d) Unless otherwise provided by the bylaws, a written consent under this Subsection (4) may be received by the nonprofit corporation by electronically transmitted facsimile or other form of communication providing the nonprofit corporation with a complete copy of the written consent, including a copy of the signature to the written consent.

(5) Notwithstanding Subsection (1), directors may not be elected by written consent except by unanimous written consent of all members entitled to vote for the election of directors.

(6) If not otherwise determined under Section 16-6a-703 or 16-6a-706, the record date for determining the members entitled to take action without a meeting or entitled to be given notice under Subsection (2) of action taken without a meeting is the date the first member delivers to the nonprofit corporation a writing upon which the action is taken pursuant to Subsection (1).

(7) Action taken under this section has the same effect as action taken at a meeting of members and may be so described in any document.

Amended by Chapter 197, 2002 General Session



Section 708 - Meetings by telecommunication.

(1) Unless otherwise provided in the bylaws, any or all of the members may participate in an annual, regular, or special meeting of the members by, or the meeting may be conducted through the use of, any means of communication by which all persons participating in the meeting may hear each other during the meeting.

(2) A member participating in a meeting by a means permitted under Subsection (1) is considered to be present in person at the meeting.

Enacted by Chapter 300, 2000 General Session



Section 709 - Action by written ballot.

(1) Unless otherwise provided by the bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the nonprofit corporation delivers a written ballot to every member entitled to vote on the matter.

(2) A written ballot described in Subsection (1) shall:

(a) set forth each proposed action; and

(b) provide an opportunity to vote for or against each proposed action.

(3) (a) Approval by written ballot pursuant to this section shall be valid only when:

(i) the time, as determined under Subsection (8), by which all ballots must be received by the nonprofit corporation has passed so that a quorum can be determined; and

(ii) the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(b) Unless otherwise provided in this chapter or in accordance with Section 16-6a-716, for purposes of taking action by written ballot the number of votes cast by written ballot pursuant to this section constitute a quorum for action on the matter.

(4) All solicitations for votes by written ballot shall:

(a) indicate the number of responses needed to meet the quorum requirements;

(b) state the percentage of approvals necessary to approve each matter other than election of directors;

(c) specify the time by which a ballot must be received by the nonprofit corporation in order to be counted; and

(d) be accompanied by written information sufficient to permit each person casting the ballot to reach an informed decision on the matter.

(5) Unless otherwise provided by the bylaws, a written ballot may not be revoked.

(6) Action taken under this section has the same effect as action taken at a meeting of members and may be described as such in any document.

(7) Unless otherwise provided by the bylaws, a written ballot delivered to every member entitled to vote on the matter or matters therein, as described in this section, may also be used in connection with any annual, regular, or special meeting of members, thereby allowing members the choice of either voting in person or by written ballot delivered by a member to the nonprofit corporation in lieu of attendance at such meeting. Any written ballot shall comply with the requirements of Subsection (2) and shall be counted equally with the votes of members in attendance at any meeting for every purpose, including satisfaction of a quorum requirement.

(8) (a) Members shall be provided a fair and reasonable amount of time before the day on which the nonprofit corporation must receive ballots.

(b) An amount of time is considered to be fair and reasonable if:

(i) members are given at least 15 days from the day on which the notice is mailed, if the notice is mailed by first-class or registered mail;

(ii) members are given at least 30 days from the day on which the notice is mailed, if the notice is mailed by other than first-class or registered mail; or

(iii) considering all the circumstances, the amount of time is otherwise reasonable.

Amended by Chapter 378, 2010 General Session



Section 710 - Members' list for meeting and action by written ballot.

(1) (a) Unless otherwise provided by the bylaws, after fixing a record date for a notice of a meeting or for determining the members entitled to take action by written ballot, a nonprofit corporation shall prepare a list of the names of all its members who are:

(i) (A) entitled to notice of the meeting; and

(B) to vote at the meeting; or

(ii) to take the action by written ballot.

(b) The list required by Subsection (1) shall:

(i) be arranged by voting group;

(ii) be alphabetical within each voting group;

(iii) show the address of each member entitled to notice of, and to vote at, the meeting or to take such action by written ballot; and

(iv) show the number of votes each member is entitled to vote at the meeting or by written ballot.

(2) (a) If prepared in connection with a meeting of the members, the members' list required by Subsection (1) shall be available for inspection by any member entitled to vote at the meeting:

(i) (A) beginning the earlier of:

(I) 10 days before the meeting for which the list was prepared; or

(II) two business days after notice of the meeting is given; and

(B) continuing through the meeting, and any adjournment of the meeting; and

(ii) (A) at the nonprofit corporation's principal office; or

(B) at a place identified in the notice of the meeting in the city where the meeting will be held.

(b) (i) The nonprofit corporation shall make the members' list required by Subsection (1) available at the meeting.

(ii) Any member entitled to vote at the meeting or an agent or attorney of a member entitled to vote at the meeting is entitled to inspect the members' list at any time during the meeting or any adjournment.

(c) A member entitled to vote at the meeting, or an agent or attorney of a member entitled to vote at the meeting, is entitled on written demand to inspect and, subject to Subsection 16-6a-1602(3) and Subsections 16-6a-1603(2) and (3), to copy a members' list required by Subsection (1):

(i) during:

(A) regular business hours; and

(B) the period it is available for inspection; and

(ii) at the member's expense.

(3) (a) On application of a member of a nonprofit corporation, the applicable district court may take an action described in Subsection (3)(b) if the nonprofit corporation refuses to allow a member entitled to vote at the meeting or by the written ballot, or an agent or attorney of a member entitled to vote at the meeting or by the written ballot, to inspect or copy the members' list during the period it is required to be available for inspection under Subsection (2).

(b) Under Subsection (3)(a), the applicable court may:

(i) summarily order the inspection or copying of the members' list at the nonprofit corporation's expense; and

(ii) until the inspection or copying is complete:

(A) postpone or adjourn the meeting for which the members' list was prepared; or

(B) postpone the time when the nonprofit corporation must receive written ballots in connection with which the members' list was prepared.

(c) For purposes of this Subsection (3), the applicable court is:

(i) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(ii) if the nonprofit corporation has no principal office in this state, the district court in and for Salt Lake County.

(4) If a court orders inspection or copying of a members' list pursuant to Subsection (3), unless the nonprofit corporation proves that it refused inspection or copying of the list in good faith because it had a reasonable basis for doubt about the right of the member or the agent or attorney of the member to inspect or copy the members' list:

(a) the court shall order the nonprofit corporation to pay the member's costs, including reasonable counsel fees, incurred in obtaining the order;

(b) the court may order the nonprofit corporation to pay the member for any damages the member incurred; and

(c) the court may grant the member any other remedy afforded the member by law.

(5) If a court orders inspection or copying of a members' list pursuant to Subsection (3), the court may impose reasonable restrictions on the use or distribution of the list by the member.

(6) Failure to prepare or make available the members' list does not affect the validity of action taken at the meeting or by means of the written ballot.

Amended by Chapter 364, 2008 General Session



Section 711 - Voting entitlement generally.

(1) Unless otherwise provided by the bylaws:

(a) only voting members may vote with respect to any matter required or permitted under this chapter to be submitted to a vote of the members;

(b) all references in this chapter to votes of or voting by the members permit voting only by the voting members; and

(c) voting members may vote with respect to all matters required or permitted under this chapter to be submitted to a vote of the members.

(2) Unless otherwise provided by the articles of incorporation, each member entitled to vote may cast:

(a) one vote on each matter submitted to a vote of members for nonprofit corporations other than those in Subsection (2)(b); and

(b) one vote for each share held by the member on each matter submitted for a vote of members if the nonprofit corporation issues shares to its members.

(3) Unless otherwise provided by the bylaws, if a membership stands of record in the names of two or more persons, the membership's acts with respect to voting have the following effect:

(a) If only one votes, the act binds all of the persons whose membership is jointly held.

(b) If more than one votes, the vote is divided on a pro-rata basis.

Amended by Chapter 315, 2007 General Session



Section 712 - Proxies.

(1) Unless otherwise provided by the bylaws, a member entitled to vote may vote or otherwise act in person or by proxy.

(2) Without limiting the manner in which a member may appoint a proxy to vote or otherwise act for the member, Subsections (2)(a) and (b) constitute valid means of appointing a proxy.

(a) A member may appoint a proxy by signing an appointment form, either personally or by the member's attorney-in-fact.

(b) (i) Subject to Subsection (2)(b)(ii) a member may appoint a proxy by transmitting or authorizing the transmission of a telegram, teletype, facsimile, or other electronic transmission providing a written statement of the appointment to:

(A) the proxy;

(B) a proxy solicitor;

(C) a proxy support service organization;

(D) another person duly authorized by the proxy to receive appointments as agent for the proxy; or

(E) the nonprofit corporation.

(ii) An appointment transmitted under Subsection (2)(b)(i) shall set forth or be transmitted with written evidence from which it can be determined that the member transmitted or authorized the transmission of the appointment.

(3) (a) An appointment of a proxy is effective against the nonprofit corporation when received by the nonprofit corporation, including receipt by the nonprofit corporation of an appointment transmitted pursuant to Subsection (2)(b).

(b) An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

(4) Any complete copy, including an electronically transmitted facsimile, of an appointment of a proxy may be substituted for or used in lieu of the original appointment for any purpose for which the original appointment could be used.

(5) An appointment of a proxy is revocable by the member.

(6) An appointment of a proxy is revoked by the person appointing the proxy:

(a) attending any meeting and voting in person; or

(b) signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes:

(i) a writing stating that the appointment of the proxy is revoked; or

(ii) a subsequent appointment form.

(7) The death or incapacity of the member appointing a proxy does not affect the right of the nonprofit corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

(8) Subject to Section 16-6a-713 and to any express limitation on the proxy's authority appearing on the appointment form, a nonprofit corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

Enacted by Chapter 300, 2000 General Session



Section 713 - Nonprofit corporation's acceptance of votes.

(1) If the name signed on any of the following corresponds to the name of a member, the nonprofit corporation, if acting in good faith, may accept and give the following effect as the act of the member:

(a) a vote;

(b) a consent;

(c) a written ballot;

(d) a waiver;

(e) a proxy appointment; or

(f) a proxy appointment revocation.

(2) If the name signed on any writing listed in Subsection (1) does not correspond to the name of a member, the nonprofit corporation, if acting in good faith, may accept the writing and give it effect as the act of the member if:

(a) (i) the member is an entity; and

(ii) the name signed purports to be that of an officer or agent of the entity;

(b) (i) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the member; and

(ii) evidence of fiduciary status acceptable to the nonprofit corporation with respect to the writing listed in Subsection (1) that:

(A) has been requested by the nonprofit corporation; and

(B) is presented to the nonprofit corporation;

(c) (i) the name signed purports to be that of a receiver or trustee in bankruptcy of the member; and

(ii) evidence of this status acceptable to the nonprofit corporation with respect to the writing listed in Subsection (1) that:

(A) has been requested by the nonprofit corporation; and

(B) is presented to the nonprofit corporation;

(d) (i) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the member; and

(ii) evidence acceptable to the nonprofit corporation of the signatory's authority to sign for the member has been presented with respect to the writing listed in Subsection (1) that:

(A) has been requested by the nonprofit corporation; and

(B) is presented to the nonprofit corporation;

(e) (i) two or more persons are the member as cotenants or fiduciaries;

(ii) the name signed purports to be the name of at least one of the cotenants or fiduciaries; and

(iii) the person signing appears to be acting on behalf of all the cotenants or fiduciaries; or

(f) the acceptance of the writing listed in Subsection (1) is otherwise proper under rules established by the nonprofit corporation that are not inconsistent with this Subsection (2).

(3) The nonprofit corporation is entitled to reject a writing listed in Subsection (1) if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about:

(a) the validity of the signature on it; or

(b) the signatory's authority to sign for the member.

(4) The nonprofit corporation and its officer or agent who accepts or rejects a writing listed in Subsection (1) in good faith and in accordance with the standards of this section are not liable in damages for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a writing listed in Subsection (1) under this section is valid unless a court of competent jurisdiction determines otherwise.

Enacted by Chapter 300, 2000 General Session



Section 714 - Quorum and voting requirements for voting groups.

(1) (a) Members entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those members exists with respect to that matter.

(b) Unless otherwise provided in this chapter or in accordance with Section 16-6a-716, at a meeting of the voting group, the members of the voting group that are represented for any purpose at the meeting constitute a quorum of that voting group for action on a matter.

(2) Once a member is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, the member is considered present for quorum purposes:

(a) for the remainder of the meeting; and

(b) for any adjournment of that meeting, unless:

(i) otherwise provided in the bylaws; or

(ii) a new record date is or shall be set for that adjourned meeting.

(3) Action on a matter other than the election of directors by a voting group is approved if:

(a) a quorum exists;

(b) the votes cast within the voting group favoring the action exceed the votes cast within the voting group opposing the action; and

(c) a greater number of affirmative votes is not required by this chapter or the bylaws.

(4) The election of directors is governed by Section 16-6a-717.

Amended by Chapter 13, 2001 Special Session 1



Section 715 - Action by single and multiple voting groups.

(1) If this chapter or the bylaws provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in Section 16-6a-714.

(2) (a) If this chapter or the bylaws provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in Section 16-6a-714.

(b) One voting group may vote on a matter even though no action is taken by another voting group entitled to vote on the matter.

Enacted by Chapter 300, 2000 General Session



Section 716 - Greater quorum or voting requirements.

(1) The articles of incorporation or bylaws may provide for a greater:

(a) quorum requirement for members or voting groups than is provided for by this chapter; or

(b) voting requirement for members or voting groups than is provided by this chapter.

(2) An amendment to the articles of incorporation or the bylaws that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the greater of the quorum and voting requirements:

(a) then in effect; or

(b) proposed to be adopted.

Enacted by Chapter 300, 2000 General Session



Section 717 - Voting for directors -- Cumulative voting.

(1) If the bylaws provide for cumulative voting for directors by the voting members, voting members may cumulatively vote, by:

(a) multiplying the number of votes the voting members are entitled to cast by the number of directors for whom they are entitled to vote; and

(b) (i) casting the product for a single candidate; or

(ii) distributing the product among two or more candidates.

(2) Cumulative voting is not authorized at a particular meeting unless:

(a) the meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(b) (i) a voting member gives notice during the meeting and before the vote is taken of the voting member's intent to cumulate votes; and

(ii) if one voting member gives this notice, all other voting members participating in the election are entitled to cumulate their votes without giving further notice.

(3) (a) Unless otherwise provided in the bylaws, in an election of multiple directors, that number of candidates equaling the number of directors to be elected, having the highest number of votes cast in favor of their election, are elected to the board of directors.

(b) Unless otherwise provided in the bylaws, when only one director is being voted upon, the candidate having the highest number of votes cast in his or her favor is elected to the board of directors.

Amended by Chapter 127, 2001 General Session



Section 718 - Voting agreements.

(1) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose.

(2) A voting agreement created under this section is specifically enforceable.

Enacted by Chapter 300, 2000 General Session



Section 801 - Requirement for board of directors.

(1) A nonprofit corporation shall have a board of directors.

(2) (a) Except as provided in this chapter or Subsection (2)(b), all corporate powers shall be exercised by or under the authority of, and the business and affairs of the nonprofit corporation managed under the direction of, the board of directors.

(b) (i) The articles of incorporation may authorize one or more persons to exercise some or all of the powers that would otherwise be exercised by the board of directors.

(ii) To the extent the articles of incorporation authorize a person other than the board of directors to have the authority and perform a duty of the board of directors, the directors shall be relieved to that extent from such authority and duty.

(3) The board of directors may be divided into classes, each with such respective rights and duties as the articles of incorporation or bylaws may provide.

(4) The board of directors and the directors may be known by any other name designated in the bylaws.

Enacted by Chapter 300, 2000 General Session



Section 802 - Qualifications of directors.

(1) A director shall be:

(a) a natural person; and

(b) 18 years of age or older.

(2) The bylaws may prescribe other qualifications for directors in addition to the requirements under Subsection (1).

(3) A director need not be a resident of this state or a member of the nonprofit corporation unless required by the bylaws.

Enacted by Chapter 300, 2000 General Session



Section 803 - Number of directors.

(1) A board of directors shall consist of three or more directors, with the number specified in, or fixed in accordance with, the bylaws.

(2) (a) The bylaws may establish, or permit the voting members or the board of directors to establish, a range for the size of the board of directors by fixing a minimum and maximum number of directors.

(b) If a range for the size of the board of directors is established in accordance with Subsection (2)(a), the number of directors may be fixed or changed from time to time within the range by:

(i) the voting members; or

(ii) the board of directors.

Enacted by Chapter 300, 2000 General Session



Section 804 - Election, appointment, and designation of directors.

(1) (a) All directors except the initial directors shall be elected, appointed, or designated as provided in the bylaws.

(b) If no method of election, appointment, or designation is set forth in the bylaws, the directors other than the initial directors shall be elected as follows:

(i) if the nonprofit corporation has voting members, all directors except the initial directors shall be elected by the voting members at each annual meeting of the voting members; and

(ii) if the nonprofit corporation does not have voting members, all directors except the initial directors shall be elected by the board of directors.

(2) (a) The bylaws may authorize the election of all or a specified number or portion of directors, except the initial directors, by:

(i) the members of one or more voting groups of voting members; or

(ii) the directors of one or more authorized classes of directors.

(b) A class of voting members or directors entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

(3) The bylaws may authorize the appointment of one or more directors by one or more persons, or by the holder of the office or position, as the bylaws shall specify.

(4) The bylaws may provide for election of directors by voting members or delegates:

(a) on the basis of chapter or other organizational unit;

(b) by region or other geographic unit;

(c) by preferential voting; or

(d) by any other reasonable method.

(5) For purposes of this chapter, designation occurs when the bylaws:

(a) name an individual as a director; or

(b) designate the holder of some office or position as a director.

Enacted by Chapter 300, 2000 General Session



Section 805 - Terms of directors generally.

(1) (a) The bylaws may specify the terms of directors.

(b) In the absence of any term specified in the bylaws, the term of each director shall be one year.

(c) Unless otherwise provided in the bylaws, directors may be elected for successive terms.

(2) Unless otherwise provided in the bylaws, the terms of the initial directors of a nonprofit corporation expire at the first meeting at which directors are elected or appointed.

(3) A decrease in the number of directors or in the term of office does not shorten an incumbent director's term.

(4) Unless otherwise provided in the bylaws, the term of a director filling a vacancy expires at the end of the unexpired term that the director is filling, except that if a director is elected to fill a vacancy created by reason of an increase in the number of directors, the term of the director shall expire on the later of:

(a) the next meeting at which directors are elected; or

(b) the term, if any, designated for the director at the time of the creation of the position being filled.

(5) Unless otherwise provided in the bylaws, despite the expiration of a director's term, a director continues to serve until:

(a) the director's successor is elected, appointed, or designated and qualifies; or

(b) there is a decrease in the number of directors.

(6) A director whose term has expired may deliver to the division for filing a statement to that effect pursuant to Section 16-6a-1608.

Amended by Chapter 127, 2001 General Session



Section 806 - Staggered terms for directors.

(1) The bylaws may provide for staggering the terms of directors by dividing the total number of directors into any number of groups.

(2) The terms of office of the several groups permitted under Subsection (1) need not be uniform.

Enacted by Chapter 300, 2000 General Session



Section 807 - Resignation of directors.

(1) A director may resign at any time by giving written notice of resignation to the nonprofit corporation.

(2) A resignation of a director is effective when the notice is received by the nonprofit corporation unless the notice specifies a later effective date.

(3) A director who resigns may deliver to the division for filing a statement that the director resigns pursuant to Section 16-6a-1608.

(4) The failure to attend or meet obligations shall be effective as a resignation at the time of the board of director's vote to confirm the failure if:

(a) at the beginning of a director's term on the board, the bylaws provide that a director may be considered to have resigned for failing to:

(i) attend a specified number of board meetings; or

(ii) meet other specified obligations of directors; and

(b) the failure to attend or meet obligations is confirmed by an affirmative vote of the board of directors.

Enacted by Chapter 300, 2000 General Session



Section 808 - Removal of directors.

(1) Directors elected by voting members or directors may be removed as provided in Subsections (1)(a) through (g).

(a) The voting members may remove one or more directors elected by them with or without cause unless the bylaws provide that directors may be removed only for cause.

(b) If a director is elected by a voting group, only that voting group may participate in the vote to remove that director.

(c) A director may be removed only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) A director elected by voting members may be removed by the voting members only:

(i) at a meeting called for the purpose of removing that director; and

(ii) if the meeting notice states that the purpose, or one of the purposes, of the meeting is removal of the director.

(e) An entire board of directors may be removed under Subsections (1)(a) through (d).

(f) (i) Except as provided in Subsection (1)(f)(ii), a director elected by the board of directors may be removed with or without cause by the vote of a majority of the directors then in office or such greater number as is set forth in the bylaws.

(ii) A director elected by the board of directors to fill the vacancy of a director elected by the voting members may be removed without cause by the voting members but not the board of directors.

(g) Notwithstanding Subsections (1)(a) through (f), if provided in the bylaws, any director no longer qualified to serve, under standards set forth in the bylaws, may be removed by a vote of a majority of the directors then in office or such greater number as set forth in the bylaws.

(h) A director who is removed pursuant to this section may deliver to the division for filing a statement to that effect pursuant to Section 16-6a-1608.

(2) Unless otherwise provided in the bylaws:

(a) an appointed director may be removed without cause by the person appointing the director;

(b) the person described in Subsection (2)(a) shall remove the director by giving written notice of the removal to:

(i) the director; and

(ii) the nonprofit corporation; and

(c) unless the written notice described in Subsection (2)(b) specifies a future effective date, a removal is effective when the notice is received by both:

(i) the director to be removed; and

(ii) the nonprofit corporation.

(3) A designated director, as provided in Subsection 16-6a-804(5), may be removed by an amendment to the bylaws deleting or changing the designation.

(4) Removal of a director under this section is not affected by Subsection 16-6a-805(5).

Amended by Chapter 378, 2010 General Session



Section 809 - Removal of directors by judicial proceeding.

(1) (a) The applicable court may remove a director in a proceeding commenced either by the nonprofit corporation or by voting members holding at least 10% of the votes entitled to be cast in the election of the director's successor if the court finds that:

(i) the director engaged in:

(A) fraudulent or dishonest conduct; or

(B) gross abuse of authority or discretion with respect to the nonprofit corporation; or

(ii) (A) a final judgment has been entered finding that the director has violated a duty set forth in Section 16-6a-822; and

(B) removal is in the best interests of the nonprofit corporation.

(b) For purposes of this Subsection (1), the applicable court is the:

(i) district court of the county in this state where a nonprofit corporation's principal office is located; or

(ii) if the nonprofit corporation has no principal office in this state:

(A) the district court of the county in which its registered office is located; or

(B) if the nonprofit corporation has no registered office, the district court for Salt Lake County.

(2) The court that removes a director may bar the director for a period prescribed by the court from:

(a) reelection;

(b) reappointment; or

(c) designation.

(3) If voting members commence a proceeding under Subsection (1), the voting members shall make the nonprofit corporation a party defendant.

(4) A director who is removed pursuant to this section may deliver to the division for filing a statement to that effect pursuant to Section 16-6a-1608.

Amended by Chapter 9, 2001 General Session

Amended by Chapter 127, 2001 General Session



Section 810 - Vacancy on board.

(1) Unless otherwise provided in the bylaws, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(a) the voting members, if any, may fill the vacancy;

(b) the board of directors may fill the vacancy; or

(c) if the directors remaining in office constitute fewer than a quorum of the board of directors, the remaining directors may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) Notwithstanding Subsection (1), unless otherwise provided in the bylaws, if the vacant office was held by a director elected by a voting group of voting members:

(a) if one or more of the remaining directors were elected by the same voting group of voting members:

(i) only the directors elected by the same voting group of voting members are entitled to vote to fill the vacancy if it is filled by directors; and

(ii) the directors elected by the same voting group of voting members may fill the vacancy by the affirmative vote of a majority of the directors remaining in office; and

(b) only that voting group is entitled to vote to fill the vacancy if it is filled by the voting members.

(3) Notwithstanding Subsection (1) and unless otherwise provided in the bylaws, only the directors elected by the same voting group of directors are entitled to vote to fill the vacancy if:

(a) the vacant office was held by a director elected by a voting group of directors; and

(b) any persons in that voting group remain as directors.

(4) Unless otherwise provided in the bylaws, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(5) (a) If a vacant office was held by a designated director, as provided in Subsection 16-6a-804(5), the vacancy shall be filled as provided in the bylaws.

(b) In the absence of an applicable bylaw provision, the vacancy may not be filled by the board.

(6) A vacancy that will occur at a specific later date by reason of a resignation effective at a later date under Subsection 16-6a-807(2) or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.

Enacted by Chapter 300, 2000 General Session



Section 811 - Compensation of directors.

Unless otherwise provided in the bylaws, the board of directors may authorize and fix the compensation of directors.

Enacted by Chapter 300, 2000 General Session



Section 812 - Meetings.

(1) Unless the bylaws eliminate the requirement for holding an annual meeting, a nonprofit corporation that does not have voting members shall hold a meeting of the directors annually:

(a) at a time and date stated in or fixed in accordance with the bylaws; or

(b) if a time and date is not stated in or fixed in accordance with the bylaws, at a time and date stated in or fixed in accordance with a resolution of the board of directors.

(2) The board of directors may hold regular or special meetings in or out of this state.

(3) (a) Unless otherwise provided in the bylaws, the board of directors may permit any director to participate in a meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may hear each other during the meeting.

(b) A director participating in a meeting by a means permitted under Subsection (2) is considered to be present in person at the meeting.

(4) The failure to hold an annual or regular meeting at the time and date determined pursuant to Subsection (1) or (2) does not:

(a) affect the validity of any corporate action; or

(b) result in forfeiture or dissolution of the nonprofit corporation.

Amended by Chapter 228, 2006 General Session



Section 813 - Action without meeting.

(1) Unless otherwise provided in the bylaws, any action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if each and every member of the board in writing either:

(a) votes for the action; or

(b) (i) (A) votes against the action; or

(B) abstains from voting; and

(ii) waives the right to demand that action not be taken without a meeting.

(2) Action is taken under this section only if the affirmative vote for the action equals or exceeds the minimum number of votes that would be necessary to take the action at a meeting at which all of the directors then in office were present and voted.

(3) (a) An action taken pursuant to this section may not be effective unless the nonprofit corporation receives writings:

(i) describing the action taken;

(ii) otherwise satisfying the requirements of Subsection (1);

(iii) signed by all directors; and

(iv) not revoked pursuant to Subsection (4).

(b) Unless otherwise provided by the bylaws, a writing described in Subsection (3)(a) may be received by the nonprofit corporation by electronically transmitted facsimile or other form of wire or wireless communication providing the nonprofit corporation with a complete copy of the document, including a copy of the signature on the document.

(c) A director's right to demand that action not be taken without a meeting shall be considered to have been waived if the nonprofit corporation receives a writing satisfying the requirements of Subsection (1) that has been signed by the director and not revoked pursuant to Subsection (4).

(d) Action taken pursuant to this section shall be effective when the last writing necessary to effect the action is received by the nonprofit corporation, unless the writings describing the action taken set forth a different effective date.

(4) If the writing is received by the nonprofit corporation before the last writing necessary to effect the action is received by the nonprofit corporation, any director who has signed a writing pursuant to this section may revoke the writing by a writing signed and dated by the director:

(a) describing the action; and

(b) stating that the director's prior vote with respect to the writing is revoked.

(5) Action taken pursuant to this section:

(a) has the same effect as action taken at a meeting of directors; and

(b) may be described as an action taken at a meeting of directors in any document.

Enacted by Chapter 300, 2000 General Session



Section 814 - Notice of meeting.

(1) (a) A nonprofit corporation shall give to each director entitled to vote at an annual meeting notice of the annual meeting consistent with the nonprofit corporation's bylaws in a fair and reasonable manner.

(b) Notice under Subsection (1)(a) is fair and reasonable if the nonprofit corporation notifies each director of the place, date, and time of the annual meeting:

(i) no fewer than 10 days before the meeting, unless otherwise provided by the bylaws;

(ii) if notice is mailed by other than first-class or registered mail, no fewer than 30 days, nor more than 60 days before the meeting date; and

(iii) if notice is given:

(A) by newspaper as provided in Subsection 16-6a-103(2)(b)(i)(A), by publication three separate times with:

(I) the first of the publications no more than 60 days before the meeting date; and

(II) the last of the publications no fewer than 10 days before the meeting date; and

(B) (I) as provided in Subsection 16-6a-103(2)(b)(i)(B); and

(II) for 60 days before the meeting date.

(2) Unless otherwise provided in this chapter or in the bylaws, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(3) (a) Unless the bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days notice of the date, time, and place of the meeting.

(b) The notice required by Subsection (3)(a) need not describe the purpose of the special meeting unless otherwise required by this chapter or the bylaws.

Amended by Chapter 388, 2009 General Session



Section 815 - Waiver of notice.

(1) (a) A director may waive any notice of a meeting before or after the time and date of the meeting stated in the notice.

(b) Except as provided by Subsection (2), the waiver shall:

(i) be in writing;

(ii) signed by the director entitled to the notice; and

(iii) be delivered to the nonprofit corporation for filing with the corporate records.

(c) The delivery and filing required by Subsection (1)(b) may not be conditions of the effectiveness of the waiver.

(2) A director's attendance at or participation in a meeting waives any required notice to that director of the meeting unless:

(a) (i) at the beginning of the meeting or promptly upon the director's later arrival, the director objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice; and

(ii) after objecting, the director does not vote for or assent to action taken at the meeting; or

(b) if special notice was required of a particular purpose pursuant to Subsection 16-6a-814(3):

(i) the director objects to transacting business with respect to the purpose for which the special notice was required; and

(ii) after objecting, the director does not vote for or assent to action taken at the meeting with respect to the purpose.

Amended by Chapter 228, 2006 General Session



Section 816 - Quorum and voting.

(1) Unless a greater or lesser number is required by the bylaws, a quorum of a board of directors consists of a majority of the number of directors in office immediately before the meeting begins.

(2) The bylaws may authorize a quorum of a board of directors to consist of:

(a) no fewer than:

(i) one-third of the number of directors fixed if the nonprofit corporation has a fixed board size; and

(ii) no fewer than two directors in all circumstances;

(b) if a range for the size of the board is established pursuant to Subsection 16-6a-803(2), no fewer than one-third of the number of directors:

(i) fixed in accordance with Subsection 16-6a-803(2); or

(ii) in office immediately before the meeting begins, if no number is fixed in accordance with Subsection 16-6a-803(2).

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the vote of a greater number of directors is required by this chapter or the bylaws.

(4) (a) If provided in the bylaws, for purposes of determining a quorum with respect to a particular proposal, and for purposes of casting a vote for or against a particular proposal, a director may be considered to be present at a meeting and to vote if the director has granted a signed written proxy:

(i) to another director who is present at the meeting; and

(ii) authorizing the other director to cast the vote that is directed to be cast by the written proxy with respect to the particular proposal that is described with reasonable specificity in the proxy.

(b) Except as provided in this Subsection (4) and as permitted by Section 16-6a-813, directors may not vote or otherwise act by proxy.

(c) Notwithstanding Subsection (4)(a), a director may grant a proxy to a person who is not a director if:

(i) permitted by the bylaws; and

(ii) the proxy meets all other requirements of Subsection (4)(a).

(5) A director who is present at a meeting of the board of directors when corporate action is taken is considered to have assented to all action taken at the meeting unless:

(a) (i) the director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting business at the meeting; and

(ii) after objecting, the director does not vote for or assent to any action taken at the meeting;

(b) the director contemporaneously requests that the director's dissent or abstention as to any specific action taken be entered in the minutes of the meeting; or

(c) the director causes written notice of the director's dissent or abstention as to any specific action to be received by:

(i) the presiding officer of the meeting before adjournment of the meeting; or

(ii) the nonprofit corporation promptly after adjournment of the meeting.

(6) The right of dissent or abstention pursuant to Subsection (5) as to a specific action is not available to a director who votes in favor of the action taken.

Amended by Chapter 386, 2009 General Session



Section 817 - Committees of the board.

(1) Unless otherwise provided in the bylaws and subject to the provisions of Section 16-6a-906, the board of directors may:

(a) create one or more committees of the board; and

(b) appoint two or more directors to serve on the committees created under Subsection (1)(a).

(2) Unless otherwise provided in the bylaws, the creation of a committee of the board and appointment of directors to it shall be approved by the greater of:

(a) a majority of all the directors in office when the action is taken; or

(b) the number of directors required by the bylaws to take action under Section 16-6a-816.

(3) Unless otherwise provided in the bylaws, a committee of the board and the members of the committee are subject to Sections 16-6a-812 through 16-6a-816, which govern:

(a) meetings;

(b) action without meeting;

(c) notice;

(d) waiver of notice; and

(e) quorum and voting requirements.

(4) To the extent specified in the bylaws or by the board of directors, and subject to Subsection (6)(b), each committee of the board shall have the authority of the board of directors under Section 16-6a-801.

(5) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 16-6a-822.

(6) (a) Subject to Subsection (6)(b), nothing in this part shall prohibit or restrict a nonprofit corporation from establishing in its bylaws or by action of the board of directors or otherwise one or more committees, advisory boards, auxiliaries, or other bodies of any kind:

(i) having the members and rules of procedure as the bylaws or board of directors may provide;

(ii) established to provide the advice, service, and assistance to the nonprofit corporation as may be specified in the bylaws or by the board of directors; and

(iii) established to carry out the duties and responsibilities for the nonprofit corporation, as may be specified in the bylaws or by the board of directors.

(b) Notwithstanding Subsection (6)(a), if any committee or other body established under Subsection (6)(a) has one or more members who are entitled to vote on committee matters and who are not then also directors, the committee or other body may not exercise any power or authority reserved to the board of directors, in this chapter or in the bylaws.

Amended by Chapter 127, 2001 General Session



Section 818 - Officers.

(1) (a) A nonprofit corporation shall have the officers designated:

(i) in its bylaws; or

(ii) by the board of directors in a manner not inconsistent with the bylaws.

(b) An officer shall be:

(i) a natural person; and

(ii) 18 years of age or older.

(c) An officer need not be a director or a member of the nonprofit corporation, unless the bylaws so prescribe.

(2) (a) An officer may be appointed by the board of directors or in such other manner as the board of directors or bylaws may provide.

(b) An appointed officer may appoint one or more officers or assistant officers if authorized by:

(i) the bylaws; or

(ii) the board of directors.

(3) The bylaws or the board of directors shall delegate to the secretary or to one or more other persons responsibility for:

(a) the preparation and maintenance of:

(i) minutes of the directors' and members' meetings; and

(ii) other records and information required to be kept by the nonprofit corporation under Section 16-6a-1601; and

(b) authenticating records of the nonprofit corporation.

(4) The same individual may simultaneously hold more than one office in a nonprofit corporation.

Enacted by Chapter 300, 2000 General Session



Section 819 - Duties of officers.

Each officer shall have the authority and shall perform the duties set forth with respect to the office:

(1) in the bylaws; or

(2) to the extent not inconsistent with the bylaws, prescribed with respect to the office by:

(a) the board of directors; or

(b) an officer authorized by the board of directors.

Enacted by Chapter 300, 2000 General Session



Section 820 - Resignation and removal of officers.

(1) An officer may resign at any time by giving written notice of resignation to the nonprofit corporation.

(2) A resignation of an officer is effective when the notice is received by the nonprofit corporation unless the notice specifies a later effective date.

(3) If a resignation is made effective at a later date, the board of directors may:

(a) (i) permit the officer to remain in office until the effective date; and

(ii) fill the pending vacancy before the effective date if the successor does not take office until the effective date; or

(b) (i) remove the officer at any time before the effective date; and

(ii) fill the vacancy created by the removal.

(4) (a) Unless otherwise provided in the bylaws, the board of directors may remove any officer at any time with or without cause.

(b) The bylaws or the board of directors may make provisions for the removal of officers by:

(i) other officers; or

(ii) the voting members.

(5) An officer who resigns, is removed, or whose appointment has expired may deliver to the division for filing a statement to that effect pursuant to Section 16-6a-1608.

Enacted by Chapter 300, 2000 General Session



Section 821 - Contract rights with respect to officers.

(1) The appointment of an officer does not itself create contract rights.

(2) (a) An officer's removal does not affect the officer's contract rights, if any, with the nonprofit corporation.

(b) An officer's resignation does not affect the nonprofit corporation's contract rights, if any, with the officer.

Enacted by Chapter 300, 2000 General Session



Section 822 - General standards of conduct for directors and officers.

(1) (a) A director shall discharge the director's duties as a director, including the director's duties as a member of a committee of the board, in accordance with Subsection (2).

(b) An officer with discretionary authority shall discharge the officer's duties under that authority in accordance with Subsection (2).

(2) A director or an officer described in Subsection (1) shall discharge the director or officer's duties:

(a) in good faith;

(b) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) in a manner the director or officer reasonably believes to be in the best interests of the nonprofit corporation.

(3) In discharging duties, a director or officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) one or more officers or employees of the nonprofit corporation whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(b) legal counsel, a public accountant, or another person as to matters the director or officer reasonably believes are within the person's professional or expert competence;

(c) religious authorities or ministers, priests, rabbis, or other persons:

(i) whose position or duties in the nonprofit corporation, or in a religious organization with which the nonprofit corporation is affiliated, the director or officer believes justify reliance and confidence; and

(ii) who the director or officer believes to be reliable and competent in the matters presented; or

(d) in the case of a director, a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

(4) A director or officer is not acting in good faith if the director or officer has knowledge concerning the matter in question that makes reliance otherwise permitted by Subsection (3) unwarranted.

(5) A director, regardless of title, may not be considered to be a trustee with respect to any property held or administered by the nonprofit corporation including property that may be subject to restrictions imposed by the donor or transferor of the property.

(6) A director or officer is not liable to the nonprofit corporation, its members, or any conservator or receiver, or any assignee or successor-in-interest of the nonprofit corporation or member, for any action taken, or any failure to take any action, as an officer or director, as the case may be, unless:

(a) the director or officer has breached or failed to perform the duties of the office as set forth in this section; and

(b) the breach or failure to perform constitutes:

(i) willful misconduct; or

(ii) intentional infliction of harm on:

(A) the nonprofit corporation; or

(B) the members of the nonprofit corporation; or

(iii) gross negligence.

Amended by Chapter 306, 2007 General Session



Section 823 - Limitation of liability of directors.

(1) (a) Except as provided in Subsection (1)(b), a nonprofit corporation may eliminate or limit the liability of a director to the nonprofit corporation or to its members for monetary damages for any action taken or any failure to take any action as a director, if:

(i) so provided in:

(A) the articles of incorporation;

(B) the bylaws; or

(C) a resolution; and

(ii) to the extent permitted in Subsection (3).

(b) Subsection (1)(a) does not permit a nonprofit corporation from eliminating or limiting the liability of a director for:

(i) the amount of a financial benefit received by a director to which the director is not entitled;

(ii) an intentional infliction of harm on:

(A) the nonprofit corporation; or

(B) the members of a nonprofit corporation;

(iii) an intentional violation of criminal law; or

(iv) a violation of Section 16-6a-824.

(2) A provision authorized under this section may not eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective.

(3) Any provision authorized under this section to be included in the articles of incorporation may be adopted in the bylaws or by resolution, but only if the provision is approved by the same percentage of members of each voting group as would be required to approve an amendment to the articles of incorporation including the provision.

(4) Any foreign nonprofit corporation authorized to transact business in this state, except as otherwise provided by law, may adopt any provision authorized under this section.

Amended by Chapter 386, 2009 General Session



Section 824 - Liability of directors for unlawful distributions.

(1) (a) A director who votes for or assents to a distribution made in violation of Section 16-6a-1301 or the articles of incorporation is personally liable to the nonprofit corporation for the amount of the distribution that exceeds what could have been distributed without violating Section 16-6a-1301 or the articles of incorporation, if it is established that the director's duties were not performed in compliance with Section 16-6a-822.

(b) In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(2) A director held liable under Subsection (1) for an unlawful distribution is entitled to contribution:

(a) from every other director who could be held liable under Subsection (1) for the unlawful distribution; and

(b) from each member who accepted the distribution knowing the distribution was made in violation of Section 16-6a-1301 or the articles of incorporation.

(3) The amount of the contribution from each member under Subsection (2)(b) is the amount of the distribution to the member multiplied by the percentage of the amount of distribution to all members that exceeded what could have been distributed to members without violating Section 16-6a-1301 or the articles of incorporation.

Amended by Chapter 197, 2002 General Session



Section 825 - Conflicting interest transaction.

(1) As used in this section, "conflicting interest transaction" means a contract, transaction, or other financial relationship between a nonprofit corporation and:

(a) a director of the nonprofit corporation;

(b) a party related to a director; or

(c) an entity in which a director of the nonprofit corporation:

(i) is a director or officer; or

(ii) has a financial interest.

(2) Except as otherwise provided in this section, upon the finding of a conflicting interest transaction, in an action properly brought before it, a court may:

(a) rule that the conflicting interest transaction is void or voidable;

(b) enjoin or set aside the conflict of interest transaction; or

(c) determine that the conflicting interest transaction gives rise to an award of damages or other sanctions.

(3) (a) A loan may not be made by a nonprofit corporation to:

(i) a director or officer of the nonprofit corporation; or

(ii) a natural person related to a director or officer.

(b) A director or officer who assents to or participates in the making of a loan in violation of Subsection (3)(a) shall be liable to the nonprofit corporation for the amount of the loan until the repayment of the loan.

(4) (a) If the conditions of Subsection (4)(b) are met, a conflicting interest transaction may not be void or voidable or be enjoined, set aside, or give rise to an award of damages or other sanctions in a proceeding by a member or by or in the right of the nonprofit corporation, solely because:

(i) the conflicting interest transaction involves:

(A) a director of the nonprofit corporation;

(B) a party related to a director; or

(C) an entity in which a director of the nonprofit corporation is a director or officer or has a financial interest;

(ii) the director is present at or participates in the meeting of the nonprofit corporation's board of directors or of the committee of the board of directors that authorizes, approves, or ratifies the conflicting interest transaction; or

(iii) the director's vote is counted for the purpose described in Subsection (4)(a)(ii).

(b) Subsection (4)(a) applies if:

(i) (A) the material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the board of directors or the committee; and

(B) the board of directors or committee in good faith authorizes, approves, or ratifies the conflicting interest transaction by the affirmative vote of a majority of the disinterested directors, even though the disinterested directors are less than a quorum;

(ii) (A) the material facts as to the director's relationship or interest and as to the conflicting interest transaction are disclosed or are known to the members entitled to vote on the conflicting interest transaction; and

(B) the conflicting interest transaction is specifically authorized, approved, or ratified in good faith by a vote of the members entitled to vote thereon;

(iii) the conflicting interest transaction is consistent with a provision in the articles of incorporation or bylaws which:

(A) commits the nonprofit corporation to support one or more other nonprofit corporations, charitable trusts, or charitable entities; or

(B) authorizes one or more directors to exercise discretion in making gifts or contributions to one or more other nonprofit corporations, charitable trusts, or charitable entities; or

(iv) the conflicting interest transaction is fair as to the nonprofit corporation.

(5) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee that authorizes, approves, or ratifies the conflicting interest transaction.

(6) For purposes of this section, "a natural person related to a director or officer" means any natural person whose familial, financial, professional, or employment relationship with the director or officer would, under the circumstances, reasonably be expected to exert an influence on the director's or officer's judgment when voting on a transaction.

Amended by Chapter 315, 2007 General Session



Section 826 - Common members, directors, or officers.

(1) Two or more nonprofit corporations may have members, directors, or officers that are common to each nonprofit corporation.

(2) The fact of common members, directors, or officers in two or more nonprofit corporations may not, by itself, create an inference that the nonprofit corporations individually or collectively:

(a) are agents or alter egos of one another; or

(b) have been formed or availed of, for an improper purpose.

(3) The doctrine of "piercing the corporate veil" may not be applied to one or more nonprofit corporations solely because of the fact of common members, directors, or officers.

Amended by Chapter 127, 2001 General Session



Section 901 - Indemnification definitions.

As used in this part:

(1) (a) "Director" means an individual who:

(i) is or was a director of a nonprofit corporation; or

(ii) while a director of a nonprofit corporation at the nonprofit corporation's request, is or was serving as a director, officer, partner, member, manager, trustee, employee, fiduciary, or agent of:

(A) another domestic or foreign corporation;

(B) another nonprofit corporation;

(C) another person; or

(D) an employee benefit plan.

(b) A director is considered to be serving an employee benefit plan at the nonprofit corporation's request if the director's duties to the nonprofit corporation also impose duties on, or otherwise involve services by, the director to the employee benefit plan or to participants in or beneficiaries of the employee benefit plan.

(c) "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(2) "Expenses" includes attorneys' fees.

(3) "Liability" means the obligation incurred with respect to a proceeding to pay a judgment, settlement, penalty, or fine, including:

(a) an excise tax assessed with respect to an employee benefit plan; or

(b) reasonable expenses.

(4) "Nonprofit corporation" includes any domestic or foreign entity that is a predecessor of a nonprofit corporation by reason of a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(5) (a) "Officer," "employee," "fiduciary," and "agent" include any person who, while serving the indicated relationship to the nonprofit corporation, at the nonprofit corporation's request, is or was serving as a director, officer, partner, trustee, employee, fiduciary, or agent of:

(i) another domestic or foreign corporation;

(ii) another person; or

(iii) an employee benefit plan.

(b) An officer, employee, fiduciary, or agent is considered to be serving an employee benefit plan at the nonprofit corporation's request if that person's duties to the nonprofit corporation also impose duties on, or otherwise involve services by, that person to the plan or participants in, or beneficiaries of the plan.

(c) Unless the context requires otherwise, "officer," "employee," "fiduciary," and "agent" include the estates or personal representatives of the officer, employee, fiduciary, or agent.

(6) (a) "Official capacity" means:

(i) when used with respect to a director, the office of director in a corporation; and

(ii) when used with respect to a person other than a director, as contemplated in Section 16-6a-907, the office in a corporation held by the officer or the employment, fiduciary, or agency relationship undertaken by the person on behalf of the corporation.

(b) "Official capacity" does not include service for any:

(i) other foreign or domestic corporation;

(ii) other person; or

(iii) employee benefit plan.

(7) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(8) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.

Enacted by Chapter 300, 2000 General Session



Section 902 - Authority to indemnify directors.

(1) Except as provided in Subsection (4), a nonprofit corporation may indemnify an individual made a party to a proceeding because the individual is or was a director, against liability incurred in the proceeding if:

(a) the individual's conduct was in good faith;

(b) the individual reasonably believed that the individual's conduct was in, or not opposed to, the corporation's best interests; and

(c) in the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful.

(2) A director's conduct with respect to any employee benefit plan for a purpose the director reasonably believed to be in or not opposed to the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of Subsection (1)(b).

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(4) A nonprofit corporation may not indemnify a director under this section:

(a) in connection with a proceeding by or in the right of the nonprofit corporation in which the director was adjudged liable to the nonprofit corporation; or

(b) in connection with any other proceeding charging that the director derived an improper personal benefit, whether or not involving action in the director's official capacity, in which proceeding the director was adjudged liable on the basis that the director derived an improper personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the nonprofit corporation is limited to reasonable expenses incurred in connection with the proceeding.

Enacted by Chapter 300, 2000 General Session



Section 903 - Mandatory indemnification of directors.

(1) Unless limited by its bylaws, a nonprofit corporation shall indemnify a director described in Subsection (2) against reasonable expenses incurred by the director in connection with the proceeding or claim with respect to which the director has been successful.

(2) Subsection (1) applies to a director who was successful, on the merits or otherwise, in the defense of:

(a) any proceeding to which the director was a party because the director is or was a director of the nonprofit corporation; or

(b) any claim, issue, or matter in the proceeding, to which the director was a party because the director is or was a director of the nonprofit corporation.

Amended by Chapter 228, 2006 General Session



Section 904 - Advance of expenses for directors.

(1) A nonprofit corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) the director furnishes the nonprofit corporation a written affirmation of the director's good faith belief that the director has met the applicable standard of conduct described in Section 16-6a-902;

(b) the director furnishes the nonprofit corporation a written undertaking, executed personally or on the director's behalf, to repay the advance, if it is ultimately determined that the director did not meet the standard of conduct; and

(c) a determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(2) The undertaking required by Subsection (1)(b):

(a) shall be an unlimited general obligation of the director;

(b) need not be secured; and

(c) may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in Section 16-6a-906.

Enacted by Chapter 300, 2000 General Session



Section 905 - Court-ordered indemnification of directors.

(1) Unless a nonprofit corporation's bylaws provide otherwise, a director of the nonprofit corporation who is or was a party to a proceeding may apply for indemnification to:

(a) the court conducting the proceeding; or

(b) another court of competent jurisdiction.

(2) On receipt of an application described in Subsection (1), the court, after giving any notice the court considers necessary, may order indemnification in the following manner:

(a) if the court determines that the director is entitled to mandatory indemnification under Section 16-6a-903, the court shall:

(i) order indemnification; and

(ii) order the nonprofit corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; and

(b) if the court determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the applicable standard of conduct set forth in Section 16-6a-902 or was adjudged liable as described in Subsection 16-6a-902(4), the court may order indemnification as the court determines to be proper, except that the indemnification with respect to any proceeding in which liability has been adjudged in the circumstances described in Subsection 16-6a-902(4) is limited to reasonable expenses incurred.

Amended by Chapter 228, 2006 General Session



Section 906 - Determination and authorization of indemnification of directors.

(1) (a) A nonprofit corporation may not indemnify a director under Section 16-6a-902 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in Section 16-6a-902.

(b) A nonprofit corporation may not advance expenses to a director under Section 16-6a-904 unless:

(i) authorized in the specific case after the written affirmation and undertaking required by Subsections 16-6a-904(1)(a) and (1)(b) are received; and

(ii) the determination required by Subsection 16-6a-904(1)(c) has been made.

(2) (a) The determinations required by Subsection (1) shall be made:

(i) by the board of directors by a majority vote of those present at a meeting at which a quorum is present if only those directors not parties to the proceeding are counted in satisfying the quorum;

(ii) if a quorum cannot be obtained under Subsection (2)(a)(i), by a majority vote of a committee of the board of directors:

(A) designated by the board of directors; and

(B) consisting of two or more directors not parties to the proceeding; or

(iii) by persons listed in Subsection (3).

(b) The directors who are parties to the proceeding may participate in the designation of directors for the committee described in Subsection (2)(a)(ii).

(3) (a) The determination required to be made by Subsection (1) shall be made by a person described in Subsection (3)(b) if:

(i) (A) a quorum cannot be obtained in accordance with Subsection (2)(a)(i); and

(B) a committee cannot be established under Subsection (2)(a)(ii); or

(ii) even if a quorum is obtained or a committee is designated, a majority of the directors constituting the quorum or committee directs.

(b) If a condition described in Subsection (3)(a) is met, the determination required to be made by Subsection (1) shall be made:

(i) by independent legal counsel selected by:

(A) a vote of the board of directors or the committee in the manner specified in Subsection (2)(a)(i) or (ii); or

(B) if a quorum of the full board cannot be obtained and a committee cannot be established, by independent legal counsel selected by a majority vote of the full board of directors; or

(ii) by the voting members, but a voting member may not vote on the determination if the voting member is:

(A) a director; and

(B) at the time seeking indemnification.

(4) (a) Except as provided in Subsection (4)(b), an authorization of indemnification and advance of expenses shall be made in the same manner as the determination that indemnification or advance of expenses is permissible.

(b) Notwithstanding Subsection (4)(a), if the determination that indemnification or advance of expenses is permissible is made by independent legal counsel, authorization of indemnification and advance of expenses shall be made by the body that selected the independent legal counsel.

Enacted by Chapter 300, 2000 General Session



Section 907 - Indemnification of officers, employees, fiduciaries, and agents.

Unless a nonprofit corporation's articles of incorporation provide otherwise:

(1) to the same extent as a director, an officer of the nonprofit corporation is entitled to:

(a) mandatory indemnification under Section 16-6a-903; and

(b) apply for court-ordered indemnification under Section 16-6a-905;

(2) a nonprofit corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent of the nonprofit corporation to the same extent as to a director; and

(3) a nonprofit corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent who is not a director to a greater extent if:

(a) not inconsistent with public policy; and

(b) provided for by:

(i) its articles of incorporation or bylaws;

(ii) general or specific action of its board of directors; or

(iii) contract.

Amended by Chapter 197, 2002 General Session



Section 908 - Insurance.

(1) A nonprofit corporation may purchase and maintain liability insurance:

(a) on behalf of a person who:

(i) is or was a director, officer, employee, fiduciary, or agent of the nonprofit corporation; or

(ii) while serving as a director, officer, employee, fiduciary, or agent of the nonprofit corporation at the request of the nonprofit corporation, is or was serving as a director, officer, partner, trustee, employee, fiduciary, or agent of:

(A) another foreign or domestic nonprofit corporation;

(B) other person; or

(C) an employee benefit plan; and

(b) against liability asserted against or incurred by the person in that capacity or arising from the person's status as a director, officer, employee, fiduciary, or agent, whether or not the nonprofit corporation would have power to indemnify the person against the same liability under Section 16-6a-902, 16-6a-903, or 16-6a-907.

(2) Insurance may be procured from any insurance company designated by the board of directors, whether the insurance company is formed under the laws of this state or any other jurisdiction of the United States or elsewhere, including any insurance company in which the nonprofit corporation has an equity or any other interest through stock ownership or otherwise.

Enacted by Chapter 300, 2000 General Session



Section 909 - Limitations on indemnification of directors.

(1) (a) A provision treating a nonprofit corporation's indemnification of, or advance for expenses to, directors that is contained in the following is valid only if and to the extent the provision is not inconsistent with this part:

(i) the articles of incorporation or bylaws of the nonprofit corporation;

(ii) a resolution of the nonprofit corporation's members or board of directors;

(iii) a contract, except an insurance policy; or

(iv) other writing.

(b) If the articles of incorporation limit indemnification or advance of expenses, indemnification and advance of expenses are valid only to the extent not inconsistent with the articles of incorporation.

(2) This part does not limit a nonprofit corporation's power to pay or reimburse expenses incurred by a director in connection with the director's appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

Enacted by Chapter 300, 2000 General Session



Section 910 - Notice to voting members of indemnification of director.

(1) If a nonprofit corporation indemnifies or advances expenses to a director under this part in connection with a proceeding by or in the right of the nonprofit corporation, the nonprofit corporation shall give written notice of the indemnification or advance to the voting members with or before the notice of the next voting members' meeting.

(2) If the next voting member action after the indemnification or advance is taken without a meeting at the instigation of the board of directors, the notice shall be given to the voting members at or before the time the first voting member signs a writing consenting to the action.

Enacted by Chapter 300, 2000 General Session



Section 1001 - Authority to amend articles of incorporation.

(1) A nonprofit corporation may amend its articles of incorporation at any time to:

(a) add or change a provision that is required or permitted in the articles of incorporation; or

(b) delete a provision not required in the articles of incorporation.

(2) Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

Enacted by Chapter 300, 2000 General Session



Section 1002 - Amendment of articles of incorporation by board of directors or incorporators.

(1) Unless otherwise provided in the articles of incorporation, the board of directors may adopt, without member approval, one or more amendments to the articles of incorporation to:

(a) delete the names and addresses of the initial directors;

(b) change the information required by Subsection 16-17-203(1), but an amendment is not required to change the information;

(c) change the corporate name by:

(i) substituting the word "corporation," "incorporated," "company," "limited," or an abbreviation of any such word for a similar word or abbreviation in the name; or

(ii) adding, deleting, or changing a geographical attribution; or

(d) make any other change expressly permitted by this chapter to be made without member action.

(2) The board of directors may adopt, without member action, one or more amendments to the articles of incorporation to change the corporate name, if necessary, in connection with the reinstatement of a nonprofit corporation pursuant to Section 16-6a-1412.

(3) (a) Subject to any approval required pursuant to Section 16-6a-1013, if a nonprofit corporation has no members, no members entitled to vote on amendments, or no members yet admitted to membership, one or more amendments to the nonprofit corporation's articles of incorporation may be adopted by:

(i) its incorporators until directors have been chosen; or

(ii) its directors after the directors have been chosen.

(b) A nonprofit corporation described in Subsection (3)(a) shall provide notice of any meeting at which an amendment is to be voted upon.

(c) The notice required by Subsection (3)(b) shall:

(i) be in accordance with Section 16-6a-814;

(ii) state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles of incorporation; and

(iii) (A) contain or be accompanied by a copy or summary of the amendment; or

(B) state the general nature of the amendment.

(d) An amendment described in Subsection (3)(a) shall be approved:

(i) by a majority of the incorporators, until directors have been chosen; or

(ii) after directors are chosen by a majority of the directors in office at the time the amendment is adopted.

Amended by Chapter 364, 2008 General Session



Section 1003 - Amendment of articles of incorporation by board of directors and members.

(1) The board of directors or the members representing at least 10% of all of the votes entitled to be cast on the amendment may propose an amendment to the articles of incorporation for submission to the members unless a different vote or voting class is required by:

(a) this chapter;

(b) the articles of incorporation;

(c) the bylaws; or

(d) the members or the board of directors acting pursuant to Subsection (5).

(2) For an amendment to the articles of incorporation to be adopted pursuant to Subsection (1):

(a) the board of directors shall recommend the amendment to the members unless:

(i) the amendment is proposed by members; or

(ii) the board of directors:

(A) determines that because of conflict of interest or other special circumstances it should make no recommendation; and

(B) communicates the basis for its determination to the members with the amendment; and

(b) the members entitled to vote on the amendment shall approve the amendment as provided in Subsection (5).

(3) The proposing board of directors or the proposing members may condition the effectiveness of the amendment on any basis.

(4) (a) The nonprofit corporation shall give notice, in accordance with Section 16-6a-704, to each member entitled to vote on the amendment of the members' meeting at which the amendment will be voted upon.

(b) The notice required by Subsection (4)(a) shall:

(i) state that the purpose, or one of the purposes, of the meeting is to consider the amendment; and

(ii) (A) contain or be accompanied by a copy or a summary of the amendment; or

(B) shall state the general nature of the amendment.

(5) The amendment shall be approved by the votes required by Sections 16-6a-714 and 16-6a-715 by every voting group entitled to vote on the amendment unless a greater vote is required by:

(a) this chapter;

(b) the articles of incorporation;

(c) bylaws adopted by the members; or

(d) the proposing board of directors or the proposing members acting pursuant to Subsection (3).

(6) If the board of directors or the members seek to have the amendment approved by the members by written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

Enacted by Chapter 300, 2000 General Session



Section 1004 - Voting on amendments of articles of incorporation by voting groups.

(1) Unless otherwise provided by this chapter or the articles of incorporation, if membership voting is otherwise required by this chapter, the members of a class who are entitled to vote are entitled to vote as a separate voting group on an amendment to the articles of incorporation if the amendment would:

(a) affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the amendment would affect another class;

(b) change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(c) increase or decrease the number of memberships authorized for that class;

(d) increase the number of memberships authorized for another class;

(e) effect an exchange, reclassification, or termination of the memberships of that class; or

(f) authorize a new class of memberships.

(2) If a class is to be divided into two or more classes as a result of an amendment to the articles of incorporation, the amendment shall be approved by the members of each class that would be created by the amendment.

Enacted by Chapter 300, 2000 General Session



Section 1005 - Articles of amendment to articles of incorporation.

A nonprofit corporation amending its articles of incorporation shall deliver to the division for filing articles of amendment setting forth:

(1) the name of the nonprofit corporation;

(2) the text of each amendment adopted;

(3) the date of each amendment's adoption;

(4) if the amendment was adopted by the board of directors or incorporators without member action, a statement to that effect and that:

(a) the nonprofit corporation does not have members; or

(b) member action was not required;

(5) if the amendment was adopted by the members, a statement that the number of votes cast for the amendment by the members or by each voting group entitled to vote separately on the amendment was sufficient for approval by the members or voting group respectively; and

(6) if approval of the amendment by some person or persons other than the members, the board of directors, or the incorporators is required pursuant to Section 16-6a-1013, a statement that the approval was obtained.

Enacted by Chapter 300, 2000 General Session



Section 1006 - Restated articles of incorporation.

(1) (a) The board of directors may restate the articles of incorporation at any time with or without member action.

(b) The incorporators of a nonprofit corporation may restate the articles of incorporation at any time if the nonprofit corporation:

(i) has no members; and

(ii) no directors have been chosen.

(2) (a) The restatement may include one or more amendments to the articles of incorporation.

(b) Notwithstanding Subsection (1), if the restatement includes an amendment requiring member approval, it shall be adopted as provided in Section 16-6a-1003.

(3) (a) If the board of directors submits a restatement for member action, the nonprofit corporation shall give notice, in accordance with Section 16-6a-704, to each member entitled to vote on the restatement of the members' meeting at which the restatement will be voted upon.

(b) The notice required by Subsection (3)(a) shall:

(i) state that the purpose, or one of the purposes, of the meeting is to consider the restatement; and

(ii) contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles of incorporation.

(4) A nonprofit corporation restating its articles of incorporation shall deliver to the division for filing articles of restatement setting forth:

(a) the name of the nonprofit corporation;

(b) the text of the restated articles of incorporation;

(c) if the restatement contains an amendment to the articles of incorporation that was adopted by the members, the information required by Subsection 16-6a-1005(5); and

(d) if the restatement was adopted by the board of directors or incorporators without member action, a statement to that effect and that member action was not required.

(5) Upon filing by the division or at any later effective date determined pursuant to Section 16-6a-108, restated articles of incorporation supersede the original articles of incorporation and all prior amendments to the original articles of incorporation.

Enacted by Chapter 300, 2000 General Session



Section 1007 - Amendment of articles of incorporation pursuant to reorganization.

(1) Articles of incorporation may be amended, without action by the board of directors or members, to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under a statute of this state or of the United States if the articles of incorporation after amendment contain only provisions required or permitted by Section 16-6a-202.

(2) For an amendment to the articles of incorporation to be made pursuant to Subsection (1), one or more individuals designated by the court shall deliver to the division for filing articles of amendment setting forth:

(a) the name of the nonprofit corporation;

(b) the text of each amendment approved by the court;

(c) the date of the court's order or decree approving the articles of amendment;

(d) the title of the reorganization proceeding in which the order or decree was entered; and

(e) a statement that the court had jurisdiction of the proceeding under a specified statute of this state or of the United States.

(3) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

Enacted by Chapter 300, 2000 General Session



Section 1008 - Conversion to a business corporation.

(1) (a) A domestic nonprofit corporation may convert to a corporation subject to Title 16, Chapter 10a, Utah Revised Business Corporation Act, by filing an amendment of its articles of incorporation with the division pursuant to this section.

(b) The day on which a nonprofit domestic corporation files an amendment under this section, the domestic nonprofit corporation becomes a corporation subject to Title 16, Chapter 10a, Utah Revised Business Corporation Act, except that, notwithstanding Section 16-10a-203, the existence of the nonprofit corporation is considered to commence on the day on which the converting corporation:

(i) commenced its existence under this chapter; or

(ii) otherwise was created, formed, incorporated, or came into being.

(2) The amendment of the articles of incorporation to convert to a corporation shall:

(a) revise the statement of purpose;

(b) delete:

(i) the authorization for members; and

(ii) any other provisions relating to memberships;

(c) authorize shares:

(i) stating the number of shares; and

(ii) including the information required by Section 16-10a-601 with respect to each class of shares the corporation is to be authorized to issue;

(d) make such other changes as may be necessary or desired; and

(e) if the corporation has any members, provide for:

(i) the cancellation of the memberships; or

(ii) the conversion of the memberships to shares of the corporation.

(3) If the nonprofit corporation has any voting members, an amendment to convert to a corporation shall be approved by all of the members regardless of limitations or restrictions on the voting rights of the members.

(4) If an amendment to the articles of incorporation filed pursuant to this section is included in a merger agreement, this section applies, except that any provisions for cancellation or conversion of memberships:

(a) shall be in the merger agreement; and

(b) may not be in the amendment of the articles of incorporation.

(5) A conversion under this section may not result in a violation, directly or indirectly, of:

(a) Section 16-6a-1301; or

(b) any other provision of this chapter.

(6) The conversion of a nonprofit corporation into a corporation does not affect:

(a) an obligation or liability of the converting nonprofit corporation incurred before its conversion to a corporation; or

(b) the personal liability of any person incurred before the conversion.

(7) (a) (i) When a conversion is effective under this section, for purposes of the laws of this state, the things listed in Subsection (7)(a)(ii):

(A) vest in the corporation to which the nonprofit corporation converts;

(B) are the property of the corporation; and

(C) are not considered transferred by the converting nonprofit corporation to the corporation by operation of this Subsection (7)(a).

(ii) This Subsection (7)(a) applies to the following of the converting nonprofit corporation:

(A) its rights, privileges, and powers;

(B) its interests in property, whether real, personal, or mixed;

(C) debts due to the converting nonprofit corporation;

(D) the debts, liabilities, and duties of the converting nonprofit corporation;

(E) the rights and obligations under contract of the converting nonprofit corporation; and

(F) other things and causes of action belonging to the converting nonprofit corporation.

(b) The title to any real property vested by deed or otherwise in a nonprofit corporation converting to a corporation does not revert and is not in any way impaired by reason of this chapter or of the conversion.

(c) A right of a creditor or a lien on property of a converting nonprofit corporation that is described in Subsection (6)(a) or (b) is preserved unimpaired.

(d) A debt, liability, or duty of a converting nonprofit corporation:

(i) remains attached to the corporation to which the nonprofit corporation converts; and

(ii) may be enforced against the corporation to the same extent as if the debts, liabilities, and duties had been incurred or contracted by the corporation in its capacity as a corporation.

(e) A converted nonprofit corporation upon conversion to a corporation pursuant to this section is considered the same entity as the corporation.

(f) In connection with a conversion of a nonprofit corporation to a corporation under this section, the interests or rights in the nonprofit corporation which is to be converted may be exchanged or converted into one or more of the following:

(i) cash, property, interests, or rights in the corporation to which it is converted; or

(ii) cash, property or interests in, or rights in another entity.

(g) Unless otherwise agreed:

(i) a converting nonprofit corporation is not required solely as a result of the conversion to:

(A) wind up its affairs;

(B) pay its liabilities; or

(C) distribute its assets; and

(ii) a conversion is not considered to constitute a dissolution of the nonprofit corporation, but constitutes a continuation of the existence of the nonprofit corporation in the form of a corporation.

Amended by Chapter 386, 2009 General Session



Section 1008.7 - Conversion to or from a domestic limited liability company.

(1) (a) A domestic nonprofit corporation may convert to a domestic limited liability company subject to Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405, by complying with:

(i) this Subsection (1); and

(ii) Section 48-2c-1401 or 48-3a-1041.

(b) If a domestic nonprofit corporation converts to a domestic limited liability company in accordance with this Subsection (1), the articles of conversion or statement of conversion, as applicable, shall:

(i) comply with Section 48-2c-1402 or Sections 48-3a-1042 and 48-3a-1045; and

(ii) if the corporation has any members, provide for:

(A) the cancellation of any membership; or

(B) the conversion of any membership in the domestic nonprofit corporation to a membership interest in the domestic limited liability company.

(c) Before articles of conversion or statement of conversion may be filed with the division, the conversion shall be approved:

(i) in the manner provided for the articles of incorporation or bylaws of the domestic nonprofit corporation; or

(ii) if the articles of incorporation or bylaws of the domestic nonprofit corporation do not provide the method for approval:

(A) if the domestic nonprofit corporation has voting members, by all of the members of the domestic nonprofit corporation regardless of limitations or restrictions on the voting rights of the members; or

(B) if the nonprofit domestic corporation does not have voting members, by a majority of:

(I) the directors in office at the time the conversion is approved by the board of directors; or

(II) if directors have not been appointed or elected, the incorporators.

(2) A domestic limited liability company may convert to a domestic nonprofit corporation subject to this chapter by:

(a) filing articles of incorporation in accordance with this chapter; and

(b) complying with Section 48-2c-1406 or 48-3a-1041, as appropriate pursuant to Section 48-3a-1405.

(3) Any conversion under this section may not result in a violation, directly or indirectly, of:

(a) Section 16-6a-1301; or

(b) any other provision of this chapter.

Amended by Chapter 412, 2013 General Session



Section 1009 - Effect of amendment of articles of incorporation.

(1) An amendment to the articles of incorporation does not affect:

(a) any existing right of persons other than members;

(b) any cause of action existing against or in favor of the nonprofit corporation; or

(c) any proceeding to which the nonprofit corporation is a party.

(2) An amendment changing a nonprofit corporation's corporate name does not abate a proceeding brought by or against a nonprofit corporation in its former corporate name.

Enacted by Chapter 300, 2000 General Session



Section 1010 - Amendment of bylaws by board of directors or members.

(1) The board of directors may amend the bylaws at any time to add, change, or delete a provision, unless:

(a) this chapter or the articles of incorporation or bylaws:

(i) reserve the power exclusively to the members in whole or part; or

(ii) otherwise prohibit the board of directors from amending the bylaws to add, change, or delete a provision; or

(b) it would result in a change of the rights, privileges, preferences, restrictions, or conditions of a membership class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.

(2) (a) Unless otherwise provided by the bylaws, the members may amend the bylaws even though the bylaws may also be amended by the board of directors.

(b) Amendments to the bylaws by members shall be made in accordance with Sections 16-6a-1003 and 16-6a-1004 as if each reference in Sections 16-6a-1003 and 16-6a-1004 to the article of incorporation was a reference to the bylaws.

Amended by Chapter 228, 2006 General Session



Section 1011 - Bylaw changing quorum or voting requirement for members.

(1) (a) If authorized by the articles of incorporation, the members may adopt, amend, or repeal bylaws that fix a greater quorum or voting requirement for members, or voting groups of members, than is required by this chapter.

(b) An action by the members under Subsection (1)(a) is subject to Parts 6 and 7.

(2) Bylaws that fix a greater quorum requirement or a greater voting requirement for members pursuant to Section 16-6a-716 may not be amended by the board of directors.

Enacted by Chapter 300, 2000 General Session



Section 1012 - Bylaw changing quorum or voting requirement for directors.

(1) Bylaws that fix a greater quorum or voting requirement for the board of directors may be amended:

(a) if adopted by the members, only by the members; or

(b) if adopted by the board of directors, by:

(i) the members; or

(ii) the board of directors.

(2) Bylaws adopted or amended by the members that fix a greater quorum or voting requirement for the board of directors may provide that the bylaws may be amended only by a specified vote of:

(a) the members; or

(b) the board of directors.

(3) Action by the board of directors under Subsection (1)(b) to adopt or amend bylaws that change the quorum or voting requirement for the board of directors shall meet the greater of the quorum and voting requirement for taking the action:

(a) then in effect; or

(b) proposed to be adopted.

Enacted by Chapter 300, 2000 General Session



Section 1013 - Approval by third persons.

(1) The articles of incorporation may require an amendment to the articles of incorporation or bylaws to be approved in writing by a specified person or persons other than the board of directors.

(2) A provision permitted under Subsection (1) may only be amended with the approval in writing of the person or persons specified in the provision.

Enacted by Chapter 300, 2000 General Session



Section 1014 - Amendment terminating members or redeeming or canceling memberships.

(1) An amendment to the articles of incorporation or bylaws of a nonprofit corporation shall meet the requirements of this chapter and this section if the amendment would:

(a) terminate all members or any class of members; or

(b) redeem or cancel all memberships or any class of memberships.

(2) Before adopting a resolution proposing an amendment as described in Subsection (1), the board of directors of a nonprofit corporation shall give notice of the general nature of the amendment to the members.

Enacted by Chapter 300, 2000 General Session



Section 1101 - Merger.

(1) One or more domestic corporations, foreign corporations, domestic nonprofit corporations, or foreign nonprofit corporations may merge into a nonprofit corporation:

(a) if the board of directors of each domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger adopts a plan of merger;

(b) if the members of each domestic nonprofit corporation entitled to vote on the plan of merger, approve the plan of merger if required by Section 16-6a-1102;

(c) if the shareholders of each domestic corporation entitled to vote on the plan of merger, approve the plan of merger, if required by Section 16-10a-1103;

(d) if the merger is permitted by and consistent with the laws of the state or country under whose law each foreign corporation or foreign nonprofit corporation party to the merger is incorporated;

(e) if the shareholders of each such foreign corporation approve the plan of merger and as required by applicable law of the states or countries under whose law each foreign corporation party to the merger is incorporated; and

(f) if the members of each such foreign nonprofit corporation approve the plan of merger and as required by applicable law of the states or countries under whose law each foreign nonprofit corporation party to the merger is incorporated.

(2) The plan of merger required by Subsection (1) shall set forth:

(a) the name of each party to the merger planning to merge;

(b) the name of the surviving domestic nonprofit corporation into which each party to the merger plans to merge;

(c) the terms and conditions of the merger;

(d) the manner and basis of converting in whole or part the shares or memberships if any, of each party to the merger into shares, memberships, obligations, or other interests of:

(i) the surviving domestic nonprofit corporation;

(ii) any other entity; or

(iii) into money or other property; and

(e) any amendments to the articles of incorporation of the surviving domestic nonprofit corporation to be effected by the merger.

(3) In addition to the provisions required by Subsection (2), the plan of merger may set forth other provisions relating to the merger.

(4) One or more domestic corporations may merge into a domestic nonprofit corporation if:

(a) the board of directors of each participating domestic corporation adopts the plan of merger;

(b) the shareholders of each participating domestic corporation adopt the plan of merger in accordance with Section 16-10a-1103; and

(c) the merger is effected in compliance with Chapter 6a, Part 11, Merger.

Amended by Chapter 228, 2006 General Session



Section 1102 - Action on plan of merger.

(1) After adopting the plan of merger, the board of directors of each domestic nonprofit corporation that is a party to the merger shall submit the plan of merger to its members, if any are entitled to vote on the plan of merger, for approval.

(2) If the domestic nonprofit corporation has members entitled to vote with respect to the approval of a plan of merger, a plan of merger is approved by the members if:

(a) (i) the board of directors recommends the plan of merger to the members entitled to vote on the plan of merger; or

(ii) (A) the board of directors determines that, because of conflict of interest or other special circumstances, it should make no recommendation; and

(B) communicates the basis for its determination to the members with the plan; and

(b) the members entitled to vote on the plan of merger approve the plan as provided in Subsection (7).

(3) After adopting the plan of merger, the board of directors of each domestic nonprofit corporation party to the merger shall submit the plan of merger for written approval by any person or persons:

(a) whose approval is required by the articles of incorporation of the domestic nonprofit corporation; and

(b) as required by Section 16-6a-1013 for an amendment to the articles of incorporation or bylaws.

(4) (a) If the domestic nonprofit corporation does not have members entitled to vote on a merger, the merger shall be approved and adopted by a majority of the directors elected and in office at the time the plan of merger is considered by the board of directors.

(b) The domestic nonprofit corporation shall provide notice of any meeting of the board of directors at which the approval described in Subsection (4)(a) is to be obtained in accordance with Section 16-6a-814.

(c) The notice required by Subsection (4)(b) shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(5) The board of directors may condition the effectiveness of the plan of merger on any basis.

(6) (a) The domestic nonprofit corporation shall give notice, in accordance with Section 16-6a-704, to each member entitled to vote on the plan of merger of the members' meeting at which the plan will be voted on.

(b) The notice required by Subsection (6)(a) shall:

(i) state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger; and

(ii) contain or be accompanied by a copy of the plan of merger or a summary of the plan of merger.

(7) The plan of merger shall be approved by the votes required by Sections 16-6a-714 and 16-6a-715 by every voting group entitled to vote on the plan of merger unless a greater vote is required by:

(a) this chapter;

(b) the articles of incorporation;

(c) bylaws adopted by the members; or

(d) the board of directors acting pursuant to Subsection (5).

(8) Separate voting by voting groups is required on a plan of merger if the plan contains a provision that, if contained in an amendment to the articles of incorporation, would require action by one or more separate voting groups on the amendment.

Amended by Chapter 228, 2006 General Session



Section 1103 - Articles of merger.

(1) After a plan of merger is approved, pursuant to Section 16-6a-1102, the surviving domestic nonprofit corporation shall deliver to the division for filing articles of merger setting forth:

(a) the plan of merger;

(b) if shareholder or member approval was not required of any party to the merger:

(i) a statement to the effect that approval was not required; and

(ii) a statement that the plan of merger was approved by a sufficient vote of the board of directors of each party to the merger;

(c) if approval of the shareholders or members of one or more domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger was required, a statement that the number of votes cast for the plan by each voting group entitled to vote separately on the merger was sufficient for approval by that voting group; and

(d) if approval of the plan by some person or persons other than the shareholders, members, or the board of directors is required pursuant to Subsection 16-6a-1102(3), or other applicable law, a statement that the approval was obtained.

(2) A merger takes effect upon the effective date stated in the articles of merger, which may not be prior to the date the articles of merger are filed.

(3) Articles of merger shall be executed by each party to the merger.

Amended by Chapter 228, 2006 General Session



Section 1104 - Effect of merger.

(1) When a merger takes effect:

(a) every domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger merges into the surviving domestic nonprofit corporation;

(b) the separate existence of every domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger except the surviving domestic nonprofit corporation ceases;

(c) the title to all real estate and other property owned by every domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger is transferred to and vested in the surviving domestic nonprofit corporation without reversion or impairment;

(d) the surviving domestic nonprofit corporation has all liabilities of each domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger;

(e) (i) a proceeding pending by or against any party to the merger may be continued as if the merger did not occur; or

(ii) the surviving domestic nonprofit corporation may be substituted in the proceeding for the party to the merger whose existence ceased;

(f) the articles of incorporation of the surviving domestic nonprofit corporation are amended to the extent provided in the plan of merger; and

(g) the shares or memberships of each domestic corporation, foreign corporation, domestic nonprofit corporation, or foreign nonprofit corporation party to the merger that are to be converted into shares, memberships, obligations, or other interests of the surviving domestic nonprofit corporation or into money or other property are converted, and the former holders of the shares and memberships are entitled only to the rights provided in the articles of merger.

(2) (a) A transfer to and vesting in the surviving domestic nonprofit corporation described in Subsection (1)(c) occurs by operation of law.

(b) Consent or approval of any other person may not be required in connection with any transfer or vesting unless the consent or approval is specifically required in the event of merger by:

(i) law; or

(ii) express provision in any contract, agreement, decree, order, or other instrument to which any of the domestic corporations, foreign corporations, domestic nonprofit corporations, or foreign nonprofit corporations so merged is a party or by which it is bound.

Amended by Chapter 228, 2006 General Session



Section 1105 - Merger with foreign nonprofit corporation.

(1) One or more domestic nonprofit corporations may merge with one or more foreign nonprofit corporations if:

(a) the merger is permitted by the law of the state or country under whose law each foreign nonprofit corporation is incorporated;

(b) each foreign nonprofit corporation complies with the provisions of the law described in Subsection (1)(a) in effecting the merger;

(c) if the foreign nonprofit corporation is the surviving nonprofit corporation of the merger, the foreign nonprofit corporation:

(i) complies with Section 16-6a-1103; and

(ii) in addition to the information required by Section 16-6a-1103, provides the address of its principal office; and

(d) each domestic nonprofit corporation complies with:

(i) the applicable provisions of Sections 16-6a-1101 and 16-6a-1102; and

(ii) if it is the surviving nonprofit corporation of the merger, with Section 16-6a-1103.

(2) Upon the merger taking effect, a surviving foreign nonprofit corporation of a merger may be served with process in any proceeding brought against it as provided in Section 16-17-301.

(3) Service effected pursuant to Subsection (2) is perfected at the earliest of:

(a) the date the foreign nonprofit corporation receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the foreign nonprofit corporation; or

(c) five days after mailing.

(4) Subsection (2) does not prescribe the only means, or necessarily the required means, of serving a surviving foreign nonprofit corporation of a merger.

Amended by Chapter 364, 2008 General Session



Section 1201 - Sale of property.

(1) Unless the bylaws otherwise provide, a nonprofit corporation may, as authorized by the board of directors:

(a) sell, lease, exchange, or otherwise dispose of all or substantially all of its property in the usual and regular course of business; or

(b) mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber all or substantially all of its property whether or not in the usual and regular course of business.

(2) Unless otherwise provided in the bylaws, approval of a transaction described in this section by the members is not required.

Enacted by Chapter 300, 2000 General Session



Section 1202 - Sale of property other than in regular course of activities.

(1) (a) A nonprofit corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without its good will, other than in the usual and regular course of business on the terms and conditions and for the consideration determined by the board of directors, if:

(i) the board of directors proposes the transaction; and

(ii) the members entitled to vote on the transaction approve the transaction.

(b) A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a nonprofit corporation, with or without its good will, in connection with its dissolution, other than in the usual and regular course of business, and other than pursuant to a court order, shall be subject to this section.

(c) A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a nonprofit corporation, with or without its good will, pursuant to a court order is not subject to this section.

(2) (a) A nonprofit corporation shall comply with Subsection (2)(b) to vote or otherwise consent with respect to the sale, lease, exchange, or other disposition of all, or substantially all, of the property with or without the good will of another entity that the nonprofit corporation controls if:

(i) the nonprofit corporation is entitled to vote or otherwise consent; and

(ii) the property interests held by the nonprofit corporation in the other entity constitute all, or substantially all, of the property of the nonprofit corporation.

(b) A nonprofit corporation may vote or otherwise consent to a transaction described in Subsection (2)(a) only if:

(i) the board of the directors of the nonprofit corporation proposes the vote or consent; and

(ii) the members, if any are entitled to vote on the vote or consent, approve giving the vote or consent.

(3) For a transaction described in Subsection (1) or a consent described in Subsection (2) to be approved by the members:

(a) (i) the board of directors shall recommend the transaction or the consent to the members; or

(ii) the board of directors shall:

(A) determine that because of a conflict of interest or other special circumstance it should make no recommendation; and

(B) communicate the basis for its determination to the members at a membership meeting with the submission of the transaction or consent; and

(b) the members entitled to vote on the transaction or the consent shall approve the transaction or the consent as provided in Subsection (6).

(4) The board of directors may condition the effectiveness of the transaction or the consent on any basis.

(5) (a) The nonprofit corporation shall give notice, in accordance with Section 16-6a-704 to each member entitled to vote on the transaction described in Subsection (1) or the consent described in Subsection (2), of the members' meeting at which the transaction or the consent will be voted upon.

(b) The notice required by Subsection (1) shall:

(i) state that the purpose, or one of the purposes, of the meeting is to consider:

(A) in the case of action pursuant to Subsection (1), the sale, lease, exchange, or other disposition of all, or substantially all, of the property of the nonprofit corporation; or

(B) in the case of action pursuant to Subsection (2), the nonprofit corporation's consent to the sale, lease, exchange, or other disposition of all, or substantially all, of the property of another entity, the property interests of which:

(I) are held by the nonprofit corporation; and

(II) constitute all, or substantially all, of the property of the nonprofit corporation;

(ii) contain or be accompanied by a description of:

(A) the transaction, in the case of action pursuant to Subsection (1); or

(B) the transaction underlying the consent, in the case of action pursuant to Subsection (2); and

(iii) in the case of action pursuant to Subsection (2), identify the entity whose property is the subject of the transaction.

(6) The transaction described in Subsection (1) or the consent described in Subsection (2) shall be approved by the votes required by Sections 16-6a-714 and 16-6a-715 by every voting group entitled to vote on the transaction or the consent unless a greater vote is required by:

(a) this chapter;

(b) the articles of incorporation;

(c) bylaws adopted by the members; or

(d) the board of directors acting pursuant to Subsection (4).

(7) After a transaction described in Subsection (1) or a consent described in Subsection (2) is authorized, the transaction may be abandoned or the consent withheld or revoked, subject to any contractual rights or other limitations on such abandonment, withholding, or revocation, without further action by the members.

(8) A transaction that constitutes a distribution is governed by Part 13 and not by this section.

Enacted by Chapter 300, 2000 General Session



Section 1301 - Distributions prohibited.

Except as authorized by Section 16-6a-1302, a nonprofit corporation may not make a distribution.

Enacted by Chapter 300, 2000 General Session



Section 1302 - Authorized distributions.

(1) A nonprofit corporation may:

(a) make distributions or distribute the nonprofit corporation's assets to a member:

(i) that is a domestic or foreign nonprofit corporation;

(ii) of a mutual benefit corporation, not inconsistent with its bylaws; or

(iii) that is a governmental entity;

(b) pay compensation in a reasonable amount to its members, directors, or officers for services rendered;

(c) if a cooperative nonprofit corporation, make distributions consistent with its purposes; and

(d) confer benefits upon its members in conformity with its purposes.

(2) A nonprofit corporation may make distributions upon dissolution as follows:

(a) to a member that is a domestic or foreign nonprofit corporation;

(b) to its members if it is a mutual benefit corporation;

(c) to another nonprofit corporation, including a nonprofit corporation organized to receive the assets of and function in place of the dissolved nonprofit corporation; and

(d) otherwise in conformity to this chapter.

(3) A mutual benefit corporation may purchase a member's membership in conformity with Section 16-6a-610 if, after the purchase is completed:

(a) the mutual benefit corporation would be able to pay its debts as they become due in the usual course of its activities; and

(b) the mutual benefit corporation's total assets would at least equal the sum of its total liabilities.

(4) Authorized distributions by a dissolved nonprofit corporation may be made by authorized officers or directors, including those elected, hired, or otherwise selected after dissolution if the election, hiring, or other selection after dissolution is not inconsistent with the articles of incorporation and bylaws existing at the time of dissolution.

Amended by Chapter 386, 2009 General Session



Section 1401 - Dissolution by incorporators or directors if no members.

(1) If a nonprofit corporation has no members, the following may authorize the dissolution of the nonprofit corporation:

(a) a majority of its directors; or

(b) if it has no directors, a majority of its incorporators.

(2) The directors or incorporators in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the nonprofit corporation will be distributed after all creditors have been paid.

Enacted by Chapter 300, 2000 General Session



Section 1402 - Dissolution by directors and members.

(1) If a nonprofit corporation has members, dissolution of a nonprofit corporation may be authorized in the manner provided in Subsection (2).

(2) For a proposal to dissolve the nonprofit corporation to be authorized:

(a) the board of directors shall adopt the proposal to dissolve;

(b) the board of directors shall:

(i) recommend the proposal to dissolve to the members; or

(ii) (A) determine that because of a conflict of interest or other special circumstance, it should make no recommendation; and

(B) communicate the basis for its determination to the members; and

(c) the members entitled to vote on the proposal to dissolve shall approve the proposal to dissolve as provided in Subsection (5).

(3) The board of directors may condition the effectiveness of the dissolution, and the members may condition their approval of the dissolution, on any basis.

(4) (a) The nonprofit corporation shall give notice, in accordance with Section 16-6a-704, to each member entitled to vote on the proposal of the members' meeting at which the proposal to dissolve will be voted on.

(b) The notice required by Subsection (4)(a) shall:

(i) state that the purpose, or one of the purposes, of the meeting is to consider the proposal to dissolve the nonprofit corporation; and

(ii) contain or be accompanied by a copy of the proposal or a summary of the proposal.

(5) The proposal to dissolve shall be approved by the votes required by Sections 16-6a-714 and 16-6a-715 by every voting group entitled to vote on the proposal to dissolve unless a greater vote is required by:

(a) this chapter;

(b) the articles of incorporation;

(c) bylaws adopted by the members; or

(d) the board of directors acting pursuant to Subsection (3).

(6) The plan of dissolution shall indicate to whom the assets owned or held by the nonprofit corporation will be distributed after all creditors have been paid.

Enacted by Chapter 300, 2000 General Session



Section 1403 - Articles of dissolution.

(1) At any time after dissolution is authorized, the nonprofit corporation may dissolve by delivering to the division for filing articles of dissolution setting forth:

(a) the name of the nonprofit corporation;

(b) (i) (A) the address of the nonprofit corporation's principal office; or

(B) if a principal office is not to be maintained, a statement that the nonprofit corporation will not maintain a principal office; and

(ii) if different from the address of the principal office or if no principal office is to be maintained, the address to which service of process may be mailed pursuant to Section 16-6a-1409;

(c) the date dissolution was authorized;

(d) if dissolution was authorized by the directors or the incorporators pursuant to Section 16-6a-1401, a statement to that effect;

(e) if dissolution was approved by the members pursuant to Section 16-6a-1402, a statement that the number of votes cast for the proposal to dissolve by each voting group entitled to vote separately on the proposal was sufficient for approval by that voting group; and

(f) any additional information as the division determines is necessary or appropriate.

(2) A nonprofit corporation is dissolved upon the effective date of its articles of dissolution.

(3) Articles of dissolution need not be filed by a nonprofit corporation that is dissolved pursuant to Section 16-6a-1418.

Enacted by Chapter 300, 2000 General Session



Section 1404 - Revocation of dissolution.

(1) A nonprofit corporation may revoke its dissolution within 120 days after the effective date of the dissolution.

(2) (a) Except as provided in Subsection (2)(b), revocation of dissolution shall be authorized in the same manner as the dissolution was authorized.

(b) The board of directors may revoke the dissolution without member action if:

(i) the dissolution is authorized pursuant to Section 16-6a-1402; and

(ii) the authorization permitted revocation by action of the board of directors alone.

(3) (a) After the revocation of dissolution is authorized, the nonprofit corporation may revoke the dissolution by delivering to the division for filing, within 120 days after the effective date of dissolution:

(i) articles of revocation of dissolution; and

(ii) a copy of its articles of dissolution.

(b) The articles of revocation of dissolution shall set forth:

(i) the name of the nonprofit corporation;

(ii) the effective date of the dissolution that was revoked;

(iii) the date that the revocation of dissolution was authorized;

(iv) if, pursuant to Subsection (2), the directors or the incorporators revoked a dissolution authorized under Section 16-6a-1401, a statement that the revocation of dissolution was authorized by the directors or the incorporators, as the case may be;

(v) if, pursuant to Subsection (2), the directors revoked a dissolution approved by the members, a statement that the revocation was permitted by action of the directors pursuant to that approval; and

(vi) if the revocation of dissolution was approved pursuant to Subsection (2) by the members, a statement that the number of votes cast for revocation of dissolution by each voting group entitled to vote separately on the proposal to dissolve was sufficient for approval by that voting group.

(4) (a) Revocation of dissolution is effective as provided in Subsection 16-6a-108(1).

(b) A delayed effective date may not be specified pursuant to Subsection 16-6a-108(2).

(5) When the revocation of dissolution is effective:

(a) the revocation relates back to and takes effect as of the effective date of the dissolution; and

(b) the nonprofit corporation may carry on its activities and use its corporate name as if dissolution had never occurred.

Enacted by Chapter 300, 2000 General Session



Section 1405 - Effect of dissolution.

(1) A dissolved nonprofit corporation continues its corporate existence but may not carry on any activities except as is appropriate to wind up and liquidate its affairs, including:

(a) collecting its assets;

(b) returning, transferring, or conveying assets held by the nonprofit corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with the condition;

(c) transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(d) discharging or making provision for discharging its liabilities; and

(e) doing every other act necessary to wind up and liquidate its assets and affairs.

(2) Notwithstanding any other provision of this chapter, the distribution of assets of a nonprofit corporation upon its dissolution shall be consistent with all applicable requirements and limitations set forth in the Internal Revenue Code.

(3) Dissolution of a nonprofit corporation does not:

(a) transfer title to the nonprofit corporation's property including title to water rights, water conveyance facilities, or other assets of a nonprofit corporation organized to divert or distribute water to its members;

(b) subject its directors or officers to standards of conduct different from those prescribed in this chapter;

(c) change quorum or voting requirements for its board of directors or members;

(d) change provisions for selection, resignation, or removal of its directors or officers, or both;

(e) change provisions for amending its bylaws or its articles of incorporation;

(f) prevent commencement of a proceeding by or against the nonprofit corporation in its corporate name; or

(g) abate or suspend a proceeding pending by or against the nonprofit corporation on the effective date of dissolution.

(4) Nothing in this section may be applied in a manner inconsistent with a court's power of judicial dissolution exercised in accordance with Section 16-6a-1414 or 16-6a-1415.

Amended by Chapter 315, 2007 General Session



Section 1406 - Disposition of known claims by notification.

(1) A dissolved nonprofit corporation may dispose of the known claims against it by following the procedures described in this section.

(2) A dissolved nonprofit corporation electing to dispose of known claims pursuant to this section may give written notice of the dissolution to known claimants at any time after the effective date of the dissolution. The written notice shall:

(a) describe the information that shall be included in a claim;

(b) provide an address to which written notice of any claim shall be given to the nonprofit corporation;

(c) state the deadline by which the dissolved nonprofit corporation shall receive a claim, which may not be fewer than 120 days after the effective date of the notice; and

(d) state that unless sooner barred by any other state statute limiting actions, a claim will be barred if not received by the deadline stated in Subsection (2)(c).

(3) Unless sooner barred by any other statute limiting actions, a claim against the dissolved nonprofit corporation is barred if:

(a) (i) a claimant was given notice under Subsection (2); and

(ii) the claim is not received by the dissolved nonprofit corporation by the deadline stated in the notice; or

(b) (i) the dissolved nonprofit corporation delivers to the claimant written notice of rejection of the claim within 90 days after receipt of the claim; and

(ii) the claimant whose claim was rejected by the dissolved nonprofit corporation does not commence a proceeding to enforce the claim within 90 days after the effective date of the rejection notice.

(4) Claims that are not rejected by the dissolved nonprofit corporation in writing within 90 days after receipt of the claim by the dissolved nonprofit corporation shall be considered accepted.

(5) The failure of the dissolved nonprofit corporation to give notice to any known claimant pursuant to Subsection (2) does not affect the disposition under this section of any claim held by any other known claimant.

(6) For purposes of this section:

(a) "claim" does not include:

(i) a contingent liability; or

(ii) a claim based on an event occurring after the effective date of dissolution; and

(b) an action to enforce a claim includes:

(i) any civil action; and

(ii) any arbitration under any agreement for binding arbitration between the dissolved nonprofit corporation and the claimant.

Enacted by Chapter 300, 2000 General Session



Section 1407 - Disposition of claims by publication.

(1) A dissolved nonprofit corporation may publish notice of its dissolution and request that persons with claims against the nonprofit corporation present them in accordance with the notice.

(2) The notice described in Subsection (1) shall:

(a) be published:

(i) one time in a newspaper of general circulation in:

(A) the county where:

(I) the dissolved nonprofit corporation's principal office is located; or

(II) if the dissolved nonprofit corporation has no principal office in this state, its registered office is or was last located; or

(B) if neither Subsection (2)(a)(i)(A) or (B) apply, Salt Lake County; and

(ii) as required in Section 45-1-101;

(b) describe the information that shall be included in a claim;

(c) provide an address at which any claim shall be given to the nonprofit corporation; and

(d) state that unless sooner barred by any other statute limiting actions, a claim will be barred if an action to enforce the claim is not commenced within three years after publication of the notice.

(3) If the dissolved nonprofit corporation publishes a newspaper or website notice in accordance with Subsection (2), then unless sooner barred under Section 16-6a-1406 or under any other statute limiting actions, the claim of any claimant against the dissolved nonprofit corporation is barred unless the claimant commences an action to enforce the claim against the dissolved nonprofit corporation within three years after the publication date of the notice.

(4) For purposes of this section:

(a) "claim" means any claim, including claims of this state, whether:

(i) known;

(ii) due or to become due;

(iii) absolute or contingent;

(iv) liquidated or unliquidated;

(v) founded on contract, tort, or other legal basis; or

(vi) otherwise; and

(b) an action to enforce a claim includes:

(i) any civil action; and

(ii) any arbitration under any agreement for binding arbitration between the dissolved nonprofit corporation and the claimant.

Amended by Chapter 388, 2009 General Session



Section 1408 - Enforcement of claims against dissolved nonprofit corporation.

(1) Subject to Subsection (2), a claim may be enforced under Section 16-6a-1406 or 16-6a-1407:

(a) against the dissolved nonprofit corporation to the extent of its undistributed assets; and

(b) if assets have been distributed in liquidation, against any person, other than a creditor of the nonprofit corporation, to whom the nonprofit corporation distributed its property.

(2) Notwithstanding Subsection (1), a distributee's total liability for all claims under this section may not exceed the total value of assets distributed to the distributee, as the value is determined at the time of distribution.

(3) (a) A distributee required to return any portion of the value of assets received by the distributee in liquidation shall be entitled to contribution from all other distributees.

(b) Each contribution under Subsection (3)(a):

(i) shall be in accordance with the contributing distributee's rights and interests; and

(ii) may not exceed the value of the assets received by the contributing distributee in liquidation.

Enacted by Chapter 300, 2000 General Session



Section 1409 - Service on dissolved nonprofit corporation.

(1) A dissolved nonprofit corporation shall:

(a) maintain a registered agent to accept service of process on its behalf; or

(b) be considered to have authorized service of process on it by registered or certified mail, return receipt requested, to:

(i) the address of its principal office, if any:

(A) as set forth in its articles of dissolution; or

(B) as last changed by notice delivered to the division for filing; or

(ii) the address for service of process that:

(A) is stated in its articles of dissolution; or

(B) as last changed by notice delivered to the division for filing.

(2) Service effected pursuant to Subsection (1)(b) is perfected at the earliest of:

(a) the date the dissolved nonprofit corporation receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the dissolved nonprofit corporation; or

(c) five days after mailing.

(3) Subsection (1) does not prescribe the only means, or necessarily the required means, of serving a dissolved nonprofit corporation.

Enacted by Chapter 300, 2000 General Session



Section 1410 - Grounds for administrative dissolution.

The division may commence a proceeding under Section 16-6a-1411 for administrative dissolution of a nonprofit corporation if:

(1) the nonprofit corporation does not pay when they are due any taxes, fees, or penalties imposed by this chapter or other applicable laws of this state;

(2) the nonprofit corporation does not deliver its annual report to the division when it is due;

(3) the nonprofit corporation is without a registered agent; or

(4) the nonprofit corporation does not give notice to the division that:

(a) its registered agent has been changed;

(b) its registered agent has resigned; or

(c) the nonprofit corporation's period of duration stated in its articles of incorporation expires.

Amended by Chapter 364, 2008 General Session



Section 1411 - Procedure for and effect of administrative dissolution.

(1) If the division determines that one or more grounds exist under Section 16-6a-1410 for dissolving a nonprofit corporation, the division shall mail to the nonprofit corporation written notice of the determination, stating the one or more grounds for administrative dissolution.

(2) (a) If the nonprofit corporation does not correct each ground for dissolution, or demonstrate to the reasonable satisfaction of the division that each ground determined by the division does not exist, within 60 days after mailing of the notice contemplated in Subsection (1), the division shall administratively dissolve the nonprofit corporation.

(b) If a nonprofit corporation is dissolved under Subsection (2)(a), the division shall mail written notice of the administrative dissolution to the dissolved nonprofit corporation stating the date of dissolution specified in Subsection (2)(d).

(c) The division shall mail written notice of the administrative dissolution to:

(i) the last registered agent of the dissolved nonprofit corporation; or

(ii) if there is no registered agent of record, at least one officer of the nonprofit corporation.

(d) A nonprofit corporation's date of dissolution is five days after the date the division mails written notice of dissolution under Subsection (2)(b).

(3) (a) Except as provided in Subsection (3)(b), a nonprofit corporation administratively dissolved continues its corporate existence, but may not carry on any activities except as is appropriate to:

(i) wind up and liquidate its affairs under Section 16-6a-1405; and

(ii) to give notice to claimants in the manner provided in Sections 16-6a-1406 and 16-6a-1407.

(b) If the nonprofit corporation is reinstated in accordance with Section 16-6a-1412, business conducted by the nonprofit corporation during a period of administrative dissolution is unaffected by the dissolution.

(4) The administrative dissolution of a nonprofit corporation does not terminate the authority of its registered agent.

(5) A notice mailed under this section shall be:

(a) mailed first class, postage prepaid; and

(b) addressed to the most current mailing address appearing on the records of the division for:

(i) the registered agent of the nonprofit corporation, if the notice is required to be mailed to the registered agent; or

(ii) the officer of the nonprofit corporation that is mailed the notice if the notice is required to be mailed to an officer of the nonprofit corporation.

Amended by Chapter 386, 2009 General Session



Section 1412 - Reinstatement following administrative dissolution -- Reinstatement after voluntary dissolution.

(1) A nonprofit corporation administratively dissolved under Section 16-6a-1411 may apply to the division for reinstatement within two years after the effective date of dissolution by delivering to the division for filing an application for reinstatement that states:

(a) the effective date of its administrative dissolution and its corporate name on the effective date of dissolution;

(b) that the ground or grounds for dissolution:

(i) did not exist; or

(ii) have been eliminated;

(c) (i) the corporate name under which the nonprofit corporation is being reinstated; and

(ii) the corporate name that satisfies the requirements of Section 16-6a-401;

(d) that all taxes, fees, or penalties imposed pursuant to this chapter, otherwise owed by the nonprofit corporation to the State Tax Commission, or otherwise imposed by the applicable laws of this state have been paid;

(e) the address of its registered office;

(f) the name of its registered agent at the office stated in Subsection (1)(e); and

(g) the additional information as the division determines is necessary or appropriate.

(2) The nonprofit corporation shall include in or with the application for reinstatement:

(a) the written consent to appointment by the designated registered agent; and

(b) a certificate from the State Tax Commission reciting that all taxes owed by the nonprofit corporation have been paid.

(3) (a) The division shall revoke the administrative dissolution if:

(i) the division determines that the application for reinstatement contains the information required by Subsections (1) and (2); and

(ii) that the information is correct.

(b) The division shall mail written notice of the revocation to the nonprofit corporation in the manner provided in Subsection 16-6a-1411(5) stating the effective date of the dissolution.

(4) When the reinstatement is effective:

(a) the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution;

(b) the nonprofit corporation may carry on its activities, under the name stated pursuant to Subsection (1)(c), as if the administrative dissolution had never occurred; and

(c) an act of the nonprofit corporation during the period of dissolution is effective and enforceable as if the administrative dissolution had never occurred.

(5) (a) The division may make rules for the reinstatement of a nonprofit corporation voluntarily dissolved.

(b) The rules made under Subsection (5)(a) shall be substantially similar to the requirements of this section for reinstatement of a nonprofit corporation that is administratively dissolved.

Amended by Chapter 386, 2009 General Session



Section 1413 - Appeal from denial of reinstatement.

(1) If the division denies a nonprofit corporation's application for reinstatement following administrative dissolution under Section 16-6a-1411, the division shall mail to the nonprofit corporation in the manner provided in Subsection 16-6a-1411(5) written notice:

(a) setting forth the reasons for denying the application; and

(b) stating that the nonprofit corporation has the right to appeal the division's determination to the executive director as provided in Subsection (2).

(2) If the division denies a nonprofit corporation's application for reinstatement following administrative dissolution, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, the following may appeal the denial to the executive director:

(a) the nonprofit corporation for which the reinstatement was requested; or

(b) the representative of the nonprofit corporation for which reinstatement was requested.

Amended by Chapter 386, 2009 General Session



Section 1414 - Grounds for judicial dissolution.

(1) A nonprofit corporation may be dissolved in a proceeding by the attorney general or the division director if it is established that:

(a) the nonprofit corporation obtained its articles of incorporation through fraud; or

(b) the nonprofit corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A nonprofit corporation may be dissolved in a proceeding by a member or director if it is established that:

(a) (i) the directors are deadlocked in the management of the corporate affairs;

(ii) the members, if any, are unable to break the deadlock; and

(iii) irreparable injury to the nonprofit corporation is threatened or being suffered;

(b) the directors or those in control of the nonprofit corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) the members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) the corporate assets are being misapplied or wasted.

(3) A nonprofit corporation may be dissolved in a proceeding by a creditor if it is established that:

(a) (i) the creditor's claim has been reduced to judgment;

(ii) the execution on the judgment has been returned unsatisfied; and

(iii) the nonprofit corporation is insolvent; or

(b) (i) the nonprofit corporation is insolvent; and

(ii) the nonprofit corporation has admitted in writing that the creditor's claim is due and owing.

(4) (a) If a nonprofit corporation has been dissolved by voluntary or administrative action taken under this part:

(i) the nonprofit corporation may bring a proceeding to wind up and liquidate its business and affairs under judicial supervision in accordance with Section 16-6a-1405; and

(ii) the attorney general, a director, a member, or a creditor may bring a proceeding to wind up and liquidate the affairs of the nonprofit corporation under judicial supervision in accordance with Section 16-6a-1405, upon establishing the grounds set forth in Subsections (1) through (3).

(b) As used in Sections 16-6a-1415 through 16-6a-1417:

(i) a "judicial proceeding to dissolve the nonprofit corporation" includes a proceeding brought under this Subsection (4); and

(ii) a "decree of dissolution" includes an order of a court entered in a proceeding under this Subsection (4) that directs that the affairs of a nonprofit corporation shall be wound up and liquidated under judicial supervision.

Enacted by Chapter 300, 2000 General Session



Section 1415 - Procedure for judicial dissolution.

(1) (a) A proceeding by the attorney general or director of the division to dissolve a nonprofit corporation shall be brought in:

(i) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(ii) if the nonprofit corporation has no principal office in this state, in the district court in and for Salt Lake County.

(b) A proceeding brought by a party that is not listed in Subsection (1)(a) but is named in Section 16-6a-1414 shall be brought in:

(i) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(ii) if it has no principal office in this state, in the district court of Salt Lake County.

(2) It is not necessary to make directors or members parties to a proceeding to dissolve a nonprofit corporation unless relief is sought against the directors or members individually.

(3) A court in a proceeding brought to dissolve a nonprofit corporation may:

(a) issue injunctions;

(b) appoint a receiver or custodian pendente lite with all powers and duties the court directs; or

(c) take other action required to preserve the corporate assets wherever located, and carry on the activities of the nonprofit corporation until a full hearing can be held.

Amended by Chapter 364, 2008 General Session



Section 1416 - Receivership or custodianship.

(1) (a) A court in a judicial proceeding brought to dissolve a nonprofit corporation may appoint:

(i) one or more receivers to wind up and liquidate the affairs of the nonprofit corporation; or

(ii) one or more custodians to manage the affairs of the nonprofit corporation.

(b) Before appointing a receiver or custodian, the court shall hold a hearing, after giving notice to:

(i) all parties to the proceeding; and

(ii) any interested persons designated by the court.

(c) The court appointing a receiver or custodian has exclusive jurisdiction over the nonprofit corporation and all of its property, wherever located.

(d) The court may appoint as a receiver or custodian:

(i) an individual;

(ii) a domestic or foreign corporation authorized to conduct affairs in this state; or

(iii) a domestic or foreign nonprofit corporation authorized to conduct affairs in this state.

(e) The court may require the receiver or custodian to post bond, with or without sureties, in an amount specified by the court.

(2) The court shall describe the powers and duties of the receiver or custodian in its appointing order that may be amended from time to time. Among other powers the receiver shall have the power to:

(a) dispose of all or any part of the property of the nonprofit corporation, wherever located:

(i) at a public or private sale; and

(ii) if authorized by the court; and

(b) sue and defend in the receiver's own name as receiver of the nonprofit corporation in all courts.

(3) The custodian may exercise all of the powers of the nonprofit corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the nonprofit corporation in the best interests of its members and creditors.

(4) If doing so is in the best interests of the nonprofit corporation and its members and creditors, the court may:

(a) during a receivership, redesignate the receiver as a custodian; and

(b) during a custodianship, redesignate the custodian as a receiver.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made from the assets of the nonprofit corporation or proceeds from the sale of the assets to:

(a) the receiver;

(b) the custodian; or

(c) the receiver's or custodian's attorney.

Enacted by Chapter 300, 2000 General Session



Section 1417 - Decree of dissolution.

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in Section 16-6a-1414 exist:

(a) the court may enter a decree:

(i) dissolving the nonprofit corporation; and

(ii) specifying the effective date of the dissolution; and

(b) the clerk of the court shall deliver a certified copy of the decree to the division which shall file it accordingly.

(2) After entering the decree of dissolution, the court shall direct:

(a) the winding up and liquidation of the nonprofit corporation's affairs in accordance with Section 16-6a-1405; and

(b) the giving of notice to:

(i) (A) the nonprofit corporation's registered agent; or

(B) the division if it has no registered agent; and

(ii) to claimants in accordance with Sections 16-6a-1406 and 16-6a-1407.

(3) The court's order or decision may be appealed as in other civil proceedings.

Enacted by Chapter 300, 2000 General Session



Section 1418 - Dissolution upon expiration of period of duration.

(1) A nonprofit corporation shall be dissolved upon and by reason of the expiration of its period of duration, if any, stated in its articles of incorporation.

(2) For purposes of this section:

(a) a provision in the articles of incorporation is considered a provision for a period of duration if it is to the effect that the nonprofit corporation or its existence shall be terminated:

(i) at a specified date;

(ii) after a stated period of time;

(iii) upon a contingency; or

(iv) any event similar to those described in Subsections (2)(a)(i) through (iii); and

(b) the following shall be considered to be the expiration of the nonprofit corporation's period of duration:

(i) the occurrence of the specified date;

(ii) the expiration of the stated period of time;

(iii) the occurrence of the contingency; or

(iv) the satisfaction of the provision described in Subsection (2)(a)(iv).

Enacted by Chapter 300, 2000 General Session



Section 1419 - Deposit with state treasurer.

Assets of a dissolved nonprofit corporation that are to be transferred to a creditor, claimant, or member of the nonprofit corporation shall be reduced to cash and deposited with the state treasurer in accordance with Title 67, Chapter 4a, Unclaimed Property Act, if the creditor, claimant, or member:

(1) cannot be found; or

(2) is not legally competent to receive the assets.

Amended by Chapter 378, 2010 General Session



Section 1501 - Authority to conduct affairs required.

(1) (a) A foreign nonprofit corporation may not conduct affairs in this state until its application for authority to conduct affairs is filed by the division.

(b) This part shall be applicable to foreign nonprofit corporations that conduct affairs governed by other statutes of this state only to the extent this part is not inconsistent with such other statutes.

(2) A foreign nonprofit corporation may not be considered to be conducting affairs in this state within the meaning of Subsection (1) by reason of carrying on in this state any one or more of the following activities:

(a) maintaining, defending, or settling in its own behalf any proceeding or dispute;

(b) holding meetings of its board of directors or members or carrying on other activities concerning internal corporate affairs;

(c) maintaining bank accounts;

(d) maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities;

(e) maintaining trustees or depositaries with respect to the memberships or securities described in Subsection (2)(d);

(f) selling through independent contractors;

(g) soliciting or obtaining orders, if the orders require acceptance outside this state before they become contracts, whether by mail or through employees or agents or otherwise;

(h) creating, as borrower or lender, or acquiring indebtedness, mortgages, or other security interests in real or personal property;

(i) securing or collecting debts in its own behalf or enforcing mortgages or security interests in property securing the debts;

(j) owning, without more, real or personal property;

(k) conducting an isolated transaction that is:

(i) completed within 30 days; and

(ii) not one in the course of repeated transactions of a like nature;

(l) conducting affairs in interstate commerce;

(m) granting funds;

(n) distributing information to its members; or

(o) any other activity not considered to constitute conducting affairs in this state in the discretion of the division.

(3) The list of activities in Subsection (2) is not exhaustive.

(4) Nothing in this section shall limit or affect the right to subject a foreign nonprofit corporation that does not, or is not required to, have authority to conduct affairs in this state:

(a) to the jurisdiction of the courts of this state; or

(b) to serve upon any foreign nonprofit corporation any process, notice, or demand required or permitted by law to be served upon a nonprofit corporation pursuant to:

(i) any applicable provision of law; or

(ii) any applicable rules of civil procedure.

Enacted by Chapter 300, 2000 General Session



Section 1502 - Consequences of conducting affairs without authority.

(1) A foreign nonprofit corporation, its successor, or anyone acting on its behalf, conducting affairs in this state without authority may not be permitted to maintain a proceeding in any court in this state until an application for authority to conduct affairs is filed.

(2) (a) A foreign nonprofit corporation or successor that conducts affairs in this state without authority shall be liable to this state in an amount equal to the sum of:

(i) all fees imposed by this chapter or prior law that would have been paid for all years or portions of years during which it conducted affairs in this state without authority; and

(ii) all penalties imposed by the division for failure to pay the fees described in Subsection (2)(a)(i).

(b) An application for authority to conduct affairs may not be filed until payment of the amounts due under this Subsection (2) is made.

(3) (a) A court may stay a proceeding commenced by a foreign nonprofit corporation, its successor, or assignee until it determines whether the foreign nonprofit corporation, its successor, or assignee is required to file an application for authority to conduct affairs.

(b) If the court determines that a foreign nonprofit corporation, its successor, or assignee is required to file an application for authority to conduct affairs, the court may further stay the proceeding until the required application for authority to conduct affairs has been filed with the division.

(4) (a) A foreign nonprofit corporation that conducts affairs in this state without authority is subject to a civil penalty, payable to this state, of $100 for each day in which it transacts business in this state without authority.

(b) Notwithstanding Subsection (4)(a), the civil penalty imposed under Subsection (4)(a) may not exceed a total of $5,000 for each year.

(c) The following are subject to a civil penalty payable to the state not exceeding $1,000:

(i) each officer of a foreign nonprofit corporation who authorizes, directs, or participates in the conducting of affairs in this state without authority; and

(ii) each agent of a foreign nonprofit corporation who transacts business in this state on behalf of a foreign nonprofit corporation that is not authorized.

(d) The division may make rules to carry out the provisions of this Subsection (4), including procedures to request the division to abate for reasonable cause a penalty imposed under this Subsection (4).

(e) If the division imposes a civil penalty under this Subsection (4) on a foreign nonprofit corporation, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, the following may appeal the civil penalty to the executive director:

(i) the foreign nonprofit corporation; or

(ii) the representative of the foreign nonprofit corporation.

(5) (a) The civil penalties set forth in Subsection (4) may be recovered in an action brought:

(i) in an appropriate court in Salt Lake County; or

(ii) in any other county in this state in which the foreign nonprofit corporation:

(A) has a registered, principal, or business office; or

(B) has conducted affairs.

(b) Upon a finding by the court that a foreign nonprofit corporation or any of its officers or agents have conducted affairs in this state in violation of this part, in addition to or instead of a civil penalty, the court shall issue an injunction restraining:

(i) the further conducting of affairs of the foreign nonprofit corporation; and

(ii) the further exercise of any corporate rights and privileges in this state.

(c) Upon issuance of the injunction described in Subsection (5)(b), the foreign nonprofit corporation shall be enjoined from conducting affairs in this state until:

(i) all civil penalties have been paid, plus any interest and court costs assessed by the court; and

(ii) the foreign nonprofit corporation has otherwise complied with the provisions of this part.

(6) Notwithstanding Subsections (1) and (2), the failure of a foreign nonprofit corporation to have authority to conduct affairs in this state does not:

(a) impair the validity of its corporate acts; or

(b) prevent the foreign nonprofit corporation from defending any proceeding in this state.

Amended by Chapter 382, 2008 General Session



Section 1503 - Application for authority to conduct affairs.

(1) A foreign nonprofit corporation may apply for authority to conduct affairs in this state by delivering to the division for filing an application for authority to conduct affairs setting forth:

(a) its corporate name and its assumed corporate name, if any;

(b) the name of the state or country under whose law it is incorporated;

(c) its date of incorporation;

(d) its period of duration;

(e) the street address of its principal office;

(f) the information required by Subsection 16-17-203(1);

(g) the names and usual business addresses of its current directors and officers;

(h) the date it commenced or expects to commence conducting affairs in this state; and

(i) the additional information the division determines is necessary or appropriate to determine whether the application for authority to conduct affairs should be filed.

(2) With the completed application required by Subsection (1) the foreign nonprofit corporation shall deliver to the division for a certificate of existence, or a document of similar import that is:

(a) authenticated by the division or other official having custody of corporate records in the state or country under whose law it is incorporated; and

(b) dated within 90 days before the day on which the application for authority to conduct affairs is filed.

(3) The foreign nonprofit corporation shall include in the application for authority to conduct affairs, or in an accompanying document, written consent to appointment by its designated registered agent.

(4) (a) The division may permit a tribal nonprofit corporation to apply for authority to conduct affairs in this state in the same manner as a nonprofit corporation incorporated in another state.

(b) If a tribal nonprofit corporation elects to apply for authority to conduct affairs in this state, for purposes of this chapter, the tribal nonprofit corporation shall be treated in the same manner as a foreign nonprofit corporation incorporated under the laws of another state.

Amended by Chapter 249, 2008 General Session

Amended by Chapter 364, 2008 General Session



Section 1504 - Amended application for authority to conduct affairs.

(1) A foreign nonprofit corporation authorized to conduct affairs in this state shall deliver an amended application for authority to conduct affairs to the division for filing if the foreign nonprofit corporation changes:

(a) its corporate name;

(b) its assumed corporate name;

(c) the period of its duration;

(d) the state or country of its incorporation; or

(e) any of the information required by Subsection 16-17-203(1).

(2) The requirements of Section 16-6a-1503 for filing an original application for authority to conduct affairs apply to filing an amended application for authority to conduct affairs under this section.

Amended by Chapter 364, 2008 General Session



Section 1505 - Effect of filing an application for authority to conduct affairs.

(1) Filing an application for authority to conduct affairs authorizes the foreign nonprofit corporation to conduct affairs in this state, subject to the right of the state to revoke the authority as provided in this part.

(2) A foreign nonprofit corporation that has authority to conduct affairs in this state:

(a) has the same rights and privileges as, but no greater rights or privileges than, a domestic nonprofit corporation of like character; and

(b) except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties, and liabilities imposed on or later to be imposed on, a domestic nonprofit corporation of like character.

(3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign nonprofit corporation authorized to conduct affairs in this state.

Enacted by Chapter 300, 2000 General Session



Section 1506 - Corporate name and assumed corporate name of foreign nonprofit corporation.

(1) (a) Except as provided in Subsection (2), if the corporate name of a foreign nonprofit corporation does not satisfy the requirements of Section 16-6a-401, to obtain authority to conduct affairs in this state, the foreign nonprofit corporation shall assume for use in this state a name that satisfies the requirements of Section 16-6a-401.

(b) Section 16-6a-401 applies to a domestic nonprofit corporation.

(2) A foreign nonprofit corporation may obtain authority to conduct affairs in this state with a name that does not meet the requirements of Subsection (1) because it is not distinguishable as required under Subsection 16-6a-401(2), if the foreign nonprofit corporation delivers to the division for filing either:

(a) (i) a written consent to the foreign nonprofit corporation's use of the name, given and signed by the other person entitled to the use of the name; and

(ii) a written undertaking by the other person, in a form satisfactory to the division, to change its name to a name that is distinguishable from the name of the applicant; or

(b) a certified copy of a final judgment of a court of competent jurisdiction establishing the prior right of the foreign nonprofit corporation to use the requested name in this state.

(3) A foreign nonprofit corporation may use in this state the name, including the fictitious name, of another domestic or foreign nonprofit corporation that is used or registered in this state if:

(a) the other corporation is incorporated or authorized to conduct affairs in this state; and

(b) the foreign nonprofit corporation:

(i) has merged with the other corporation; or

(ii) has been formed by reorganization of the other corporation.

(4) If a foreign nonprofit corporation authorized to conduct affairs in this state, whether under its corporate name or an assumed corporate name, changes its corporate name to one that does not satisfy the requirements of Subsections (1) through (3), or the requirements of Section 16-6a-401, the foreign nonprofit corporation:

(a) may not conduct affairs in this state under the changed name;

(b) shall use an assumed corporate name that does meet the requirements of this section; and

(c) shall deliver to the division for filing an amended application for authority to conduct affairs pursuant to Section 16-6a-1504.

Amended by Chapter 197, 2002 General Session



Section 1507 - Registered name of foreign nonprofit corporation.

(1) (a) A foreign nonprofit corporation may register its corporate name as provided in this section if the name would be available for use as a corporate name for a domestic nonprofit corporation under Section 16-6a-401.

(b) If the foreign nonprofit corporation's corporate name would not be available for use as a corporate name for a domestic nonprofit corporation, the foreign nonprofit corporation may register its corporate name modified by the addition of any of the following words or abbreviations, if the modified name would be available for use under Section 16-6a-401:

(i) "corporation";

(ii) "incorporated";

(iii) "company";

(iv) "corp.";

(v) "inc."; or

(vi) "co."

(2) A foreign nonprofit corporation registers its corporate name, or its corporate name with any addition permitted by Subsection (1), by delivering to the division for filing an application for registration:

(a) setting forth:

(i) its corporate name;

(ii) the name to be registered that shall meet the requirements of Section 16-6a-401 that apply to domestic nonprofit corporations;

(iii) the state or country and date of incorporation; and

(iv) a brief description of the nature of the business in which it is engaged; and

(b) accompanied by a certificate of existence, or a document of similar import from the state or country of incorporation as evidence that the foreign nonprofit corporation is in existence or has authority to conduct affairs under the laws of the state or country in which it is organized.

(3) (a) A name is registered for the applicant upon the effective date of the application.

(b) An initial registration is effective for one year.

(4) (a) A foreign nonprofit corporation that has in effect a registration of its corporate name as permitted by Subsection (1) may renew the registration by delivering to the division for filing a renewal application for registration, that complies with the requirements of Subsection (2).

(b) When filed, the renewal application for registration renews the registration for the year following filing.

(5) (a) A foreign nonprofit corporation that has in effect registration of its corporate name may:

(i) apply for authority to conduct affairs in this state under the registered name in accordance with the procedure set forth in this part; or

(ii) assign the registration to another foreign nonprofit corporation by delivering to the division for filing an assignment of the registration that states:

(A) the registered name;

(B) the name of the assigning foreign nonprofit corporation;

(C) the name of the assignee; and

(D) the assignee's application for registration of the name.

(b) The assignee's application for registration of the name required by Subsection (5)(a) shall meet the requirements of this part.

(6) (a) A foreign nonprofit corporation that has in effect registration of its corporate name may terminate the registration at any time by delivering to the division for filing a statement of termination:

(i) setting forth the corporate name; and

(ii) stating that the registration is terminated.

(b) A registration automatically terminates upon the filing of an application for authority to conduct affairs in this state under the registered name.

(7) The registration of a corporate name under Subsection (1) constitutes authority by the division to file an application meeting the requirements of this part for authority to conduct affairs in this state under the registered name, but the authorization is subject to the limitations applicable to corporate names as set forth in Section 16-6a-403.

Amended by Chapter 197, 2002 General Session



Section 1510 - Resignation of registered agent of foreign nonprofit corporation.

(1) (a) The registered agent of a foreign nonprofit corporation authorized to conduct affairs in this state may resign the agency appointment by delivering to the division for filing a statement of resignation, that shall:

(i) be signed by the resigning registered agent; and

(ii) be accompanied by two exact or conformed copies of the statement of resignation; and

(iii) include a declaration that notice of the resignation has been given to the foreign nonprofit corporation.

(b) The statement of resignation may include a statement that the registered office is also discontinued.

(2) After filing the statement of resignation, the division shall deliver:

(a) one copy of the statement of resignation to the registered office of the foreign nonprofit corporation; and

(b) one copy of the statement of resignation to its principal office, if known.

(3) The agency appointment terminates, and the registered office discontinues if so provided, 31 days after the filing date of the statement of resignation.

Enacted by Chapter 300, 2000 General Session



Section 1511 - Service on foreign nonprofit corporation.

(1) The registered agent of a foreign nonprofit corporation authorized to conduct affairs in this state is the foreign corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign nonprofit corporation.

(2) (a) If a foreign nonprofit corporation authorized to conduct affairs in this state has no registered agent or if the registered agent cannot with reasonable diligence be served, the foreign nonprofit corporation may be served by registered or certified mail, return receipt requested, addressed to the foreign nonprofit corporation at its principal office.

(b) Service is perfected under this Subsection (2) at the earliest of:

(i) the date the foreign nonprofit corporation receives the process, notice, or demand;

(ii) the date shown on the return receipt, if signed on behalf of the foreign nonprofit corporation; or

(iii) five days after mailing.

(3) This section does not prescribe the only means, or necessarily the required means, of serving a foreign nonprofit corporation authorized to conduct affairs in this state.

Enacted by Chapter 300, 2000 General Session



Section 1512 - Merger of foreign nonprofit corporations authorized to conduct affairs in this state.

(1) If two or more foreign nonprofit corporations authorized to conduct affairs in this state are a party to a statutory merger permitted by the laws of the state or country under the laws of which they are incorporated within 30 days after the merger becomes effective, the surviving nonprofit corporation shall file with the division a certificate of fact of merger certified by the proper officer of the state or country under the laws of which the statutory merger was effected.

(2) It is not necessary for a foreign nonprofit corporation authorized to conduct affairs in this state that is a party to a statutory merger described in Subsection (1) to procure a new or amended certificate of authority to conduct affairs in this state unless the name of the surviving nonprofit corporation is changed by the statutory merger.

Enacted by Chapter 300, 2000 General Session



Section 1513 - Withdrawal of foreign nonprofit corporation.

(1) A foreign nonprofit corporation authorized to conduct affairs in this state may not withdraw from this state until its application for withdrawal has been filed by the division.

(2) A foreign nonprofit corporation authorized to conduct affairs in this state may apply for withdrawal by delivering to the division for filing an application for withdrawal setting forth:

(a) its corporate name and its assumed name, if any;

(b) the name of the state or country under whose law it is incorporated;

(c) (i) (A) the address of its principal office; or

(B) if a principal office is not to be maintained, a statement that the foreign nonprofit corporation will not maintain a principal office; and

(ii) if different from the address of the principal office or if no principal office is to be maintained, the address to which service of process may be mailed pursuant to Section 16-6a-1514;

(d) that the foreign nonprofit corporation is not conducting affairs in this state;

(e) that it surrenders its authority to conduct affairs in this state;

(f) whether its registered agent will continue to be authorized to accept service on its behalf in any proceeding based on a cause of action arising during the time it was authorized to conduct affairs in this state; and

(g) any additional information that the division determines is necessary or appropriate to:

(i) determine whether the foreign nonprofit corporation is entitled to withdraw; and

(ii) determine and assess any unpaid taxes, fees, and penalties payable by the foreign nonprofit corporation as prescribed by this chapter.

(3) A foreign nonprofit corporation's application for withdrawal may not be filed by the division until:

(a) all outstanding fees and state tax obligations have been paid; and

(b) the division has received a certificate from the State Tax Commission reciting that all taxes owed by the foreign nonprofit corporation have been paid.

Enacted by Chapter 300, 2000 General Session



Section 1514 - Service on withdrawn foreign nonprofit corporation.

(1) A foreign nonprofit corporation that has withdrawn from this state pursuant to Section 16-6a-1513 shall:

(a) maintain a registered agent in this state to accept service on its behalf in any proceeding based on a cause of action arising during the time it was authorized to conduct affairs in this state, in which case the continued authority of the registered agent shall be specified in the application for withdrawal; or

(b) be considered to have authorized service of process on it in connection with any cause of action by registered or certified mail, return receipt requested, to:

(i) the address of its principal office, if any:

(A) set forth in its application for withdrawal; or

(B) as last changed by notice delivered to the division for filing; or

(ii) the address for service of process:

(A) that is stated in its application for withdrawal; or

(B) as last changed by notice delivered to the division for filing.

(2) Service effected pursuant to Subsection (1)(b) is perfected at the earliest of:

(a) the date the withdrawn foreign nonprofit corporation receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the withdrawn foreign nonprofit corporation; or

(c) five days after mailing.

(3) Subsection (1) does not prescribe the only means, or necessarily the required means, of serving a withdrawn foreign nonprofit corporation.

Amended by Chapter 364, 2008 General Session



Section 1515 - Grounds for revocation.

The division may commence a proceeding under Section 16-6a-1516 to revoke the authority of a foreign nonprofit corporation to conduct affairs in this state if:

(1) the foreign nonprofit corporation does not deliver its annual report to the division when it is due;

(2) the foreign nonprofit corporation does not pay when they are due any taxes, fees, or penalties imposed by this chapter or other applicable laws of this state;

(3) the foreign nonprofit corporation is without a registered agent in this state;

(4) the foreign nonprofit corporation does not inform the division by an appropriate filing, within 30 days of the change or resignation, that:

(a) its registered agent has changed; or

(b) its registered agent has resigned;

(5) an incorporator, director, officer, or agent of the foreign nonprofit corporation signs a document knowing it is false in any material respect with intent that the document be delivered to the division for filing; or

(6) the division receives a duly authenticated certificate from the division or other official having custody of corporate records in the state or country under whose law the foreign nonprofit corporation is incorporated stating that the foreign nonprofit corporation has dissolved or disappeared as the result of a merger.

Amended by Chapter 364, 2008 General Session



Section 1516 - Procedure for and effect of revocation.

(1) If the division determines that one or more grounds exist under Section 16-6a-1515 for revoking the authority of a foreign nonprofit corporation to conduct affairs in this state, the division shall mail to the foreign nonprofit corporation with written notice of the division's determination stating the grounds.

(2) (a) If the foreign nonprofit corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the division that each ground determined by the division does not exist, within 60 days after mailing of the notice under Subsection (1), the division shall revoke the foreign nonprofit corporation's authority to conduct affairs in this state.

(b) If a foreign nonprofit corporation's authority to conduct affairs in this state is revoked under Subsection (2)(a), the division shall:

(i) mail a written notice of the revocation to the foreign nonprofit corporation stating the effective date of the revocation; and

(ii) mail a copy of the notice to:

(A) the last registered agent of the foreign nonprofit corporation; or

(B) if there is no registered agent of record, at least one officer of the corporation.

(3) The authority of a foreign nonprofit corporation to conduct affairs in this state ceases on the date shown on the division's certificate revoking the foreign nonprofit corporation's certificate of authority.

(4) Revocation of a foreign nonprofit corporation's authority to conduct affairs in this state does not terminate the authority of the registered agent of the foreign nonprofit corporation.

(5) A notice mailed under this section shall be:

(a) mailed first class, postage prepaid; and

(b) addressed to the most current mailing address appearing on the records of the division for:

(i) the registered agent of the nonprofit corporation, if the notice is required to be mailed to the registered agent; or

(ii) the officer of the nonprofit corporation that is mailed the notice if the notice is required to be mailed to an officer of the nonprofit corporation.

Amended by Chapter 386, 2009 General Session



Section 1517 - Appeal from revocation.

If the division revokes the authority of a foreign nonprofit corporation to conduct affairs in this state, in accordance with Title 63G, Chapter 4, Administrative Procedures Act, the following may appeal the refusal to the executive director:

(1) the foreign nonprofit corporation; or

(2) the representative of the foreign nonprofit corporation.

Amended by Chapter 382, 2008 General Session



Section 1518 - Domestication of foreign nonprofit corporations.

(1) (a) Any foreign nonprofit corporation may become a domestic nonprofit corporation:

(i) by delivering to the division for filing articles of domestication meeting the requirements of Subsection (2);

(ii) if the board of directors of the foreign nonprofit corporation adopts the articles of domestication; and

(iii) its members, if any, approve the domestication.

(b) The adoption and approval of the domestication shall be in accordance with the consent requirements of Section 16-6a-1003 for amending articles of incorporation.

(2) (a) The articles of domestication shall meet the requirements applicable to articles of incorporation set forth in Sections 16-6a-105 and 16-6a-202, except that:

(i) the articles of domestication need not name, or be signed by, the incorporators of the foreign nonprofit corporation; and

(ii) any reference to the foreign nonprofit corporation's registered office, registered agent, or directors shall be to:

(A) the registered office and agent in Utah; and

(B) the directors in office at the time of filing the articles of domestication.

(b) The articles of domestication shall set forth:

(i) the date on which and jurisdiction where the foreign nonprofit corporation was first formed, incorporated, or otherwise came into being;

(ii) the name of the foreign nonprofit corporation immediately prior to the filing of the articles of domestication;

(iii) any jurisdiction that constituted the seat, location of incorporation, principal place of business, or central administration of the foreign nonprofit corporation immediately prior to the filing of the articles of domestication; and

(iv) a statement that the articles of domestication were:

(A) adopted by the foreign nonprofit corporation's board of directors; and

(B) approved by its members, if any.

(3) (a) Upon the filing of articles of domestication with the division, the foreign nonprofit corporation shall:

(i) be domesticated in this state;

(ii) be subject to all of the provisions of this chapter after the date of filing the articles of domestication; and

(iii) continue as if it had been incorporated under this chapter.

(b) Notwithstanding any other provisions of this chapter, the existence of the foreign nonprofit corporation shall be considered to have commenced on the date the foreign nonprofit corporation commenced its existence in the jurisdiction in which the foreign nonprofit corporation was first formed, incorporated, or otherwise came into being.

(4) The articles of domestication, upon filing with the division, shall:

(a) become the articles of incorporation of the foreign nonprofit corporation; and

(b) be subject to amendments or restatement the same as any other articles of incorporation under this chapter.

(5) The domestication of any foreign nonprofit corporation in this state may not be considered to affect any obligation or liability of the foreign nonprofit corporation incurred prior to its domestication.

(6) The filing of the articles of domestication may not affect the choice of law applicable to the foreign nonprofit corporation, except that from the date the articles of domestication are filed, the law of Utah, including the provisions of this chapter, shall apply to the foreign nonprofit corporation to the same extent as if the foreign nonprofit corporation had been incorporated as a domestic nonprofit corporation of this state on that date.

Enacted by Chapter 300, 2000 General Session



Section 1601 - Corporate records.

(1) A nonprofit corporation shall keep as permanent records:

(a) minutes of all meetings of its members and board of directors;

(b) a record of all actions taken by the members or board of directors without a meeting;

(c) a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the nonprofit corporation; and

(d) a record of all waivers of notices of meetings of members and of the board of directors or any committee of the board of directors.

(2) A nonprofit corporation shall maintain appropriate accounting records.

(3) A nonprofit corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members:

(a) in alphabetical order, by class; and

(b) showing the number of votes each member is entitled to vote.

(4) A nonprofit corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A nonprofit corporation shall keep a copy of each of the following records at its principal office:

(a) its articles of incorporation;

(b) its bylaws;

(c) resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(d) the minutes of all members' meetings for a period of three years;

(e) records of all action taken by members without a meeting, for a period of three years;

(f) all written communications to members generally as members for a period of three years;

(g) a list of the names and business or home addresses of its current directors and officers;

(h) a copy of its most recent annual report delivered to the division under Section 16-6a-1607; and

(i) all financial statements prepared for periods ending during the last three years that a member could have requested under Section 16-6a-1606.

Enacted by Chapter 300, 2000 General Session



Section 1602 - Inspection of records by directors and members.

(1) A director or member is entitled to inspect and copy any of the records of the nonprofit corporation described in Subsection 16-6a-1601(5):

(a) during regular business hours;

(b) at the nonprofit corporation's principal office; and

(c) if the director or member gives the nonprofit corporation written demand, at least five business days before the date on which the member wishes to inspect and copy the records.

(2) In addition to the rights set forth in Subsection (1), a director or member is entitled to inspect and copy any of the other records of the nonprofit corporation:

(a) during regular business hours;

(b) at a reasonable location specified by the nonprofit corporation; and

(c) at least five business days before the date on which the member wishes to inspect and copy the records, if the director or member:

(i) meets the requirements of Subsection (3); and

(ii) gives the nonprofit corporation written demand.

(3) A director or member may inspect and copy the records described in Subsection (2) only if:

(a) the demand is made:

(i) in good faith; and

(ii) for a proper purpose;

(b) the director or member describes with reasonable particularity the purpose and the records the director or member desires to inspect; and

(c) the records are directly connected with the described purpose.

(4) Notwithstanding Section 16-6a-102, for purposes of this section:

(a) "member" includes:

(i) a beneficial owner whose membership interest is held in a voting trust; and

(ii) any other beneficial owner of a membership interest who establishes beneficial ownership; and

(b) "proper purpose" means a purpose reasonably related to the demanding member's or director's interest as a member or director.

(5) The right of inspection granted by this section may not be abolished or limited by the articles of incorporation or bylaws.

(6) This section does not affect:

(a) the right of a director or member to inspect records under Section 16-6a-710;

(b) the right of a member to inspect records to the same extent as any other litigant if the member is in litigation with the nonprofit corporation; or

(c) the power of a court, independent of this chapter, to compel the production of corporate records for examination.

(7) A director or member may not use any information obtained through the inspection or copying of records permitted by Subsection (2) for any purposes other than those set forth in a demand made under Subsection (3).

Enacted by Chapter 300, 2000 General Session



Section 1603 - Scope of inspection right.

(1) A director's or member's agent or attorney has the same inspection and copying rights as the director or member.

(2) The right to copy records under Section 16-6a-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, electronic, or other means.

(3) Except as provided in Section 16-6a-1606, the nonprofit corporation may impose a reasonable charge covering the costs of labor and material for copies of any documents provided to the director or member. The charge may not exceed the estimated cost of production and reproduction of the records.

(4) The nonprofit corporation may comply with a director's or member's demand to inspect the record of members under Subsection 16-6a-1601(3) by furnishing to the director or member a list of directors or members that:

(a) complies with Subsection 16-6a-1601(3); and

(b) is compiled no earlier than the date of the director's or member's demand.

Amended by Chapter 218, 2010 General Session



Section 1604 - Court-ordered inspection of corporate records.

(1) (a) A director or member may petition the applicable court if:

(i) a nonprofit corporation refuses to allow a director or member, or the director's or member's agent or attorney, to inspect or copy any records that the director or member is entitled to inspect or copy under Subsection 16-6a-1602(1); and

(ii) the director or member complies with Subsection 16-6a-1602(1).

(b) If petitioned under Subsection (1)(a), the court may summarily order the inspection or copying of the records demanded at the nonprofit corporation's expense on an expedited basis.

(2) (a) A director or member may petition the applicable court if:

(i) a nonprofit corporation refuses to allow a director or member, or the director's or member's agent or attorney, to inspect or copy any records that the director or member is entitled to inspect or copy pursuant to Subsections 16-6a-1602(2) and (3) within a reasonable time following the director's or member's demand; and

(ii) the director or member complies with Subsections 16-6a-1602(2) and (3).

(b) If the court is petitioned under Subsection (2)(a), the court may summarily order the inspection or copying of the records demanded.

(3) If a court orders inspection or copying of the records demanded under Subsection (1) or (2), unless the nonprofit corporation proves that it refused inspection or copying in good faith because it had a reasonable basis for doubt about the right of the director or member, or the director's or member's agent or attorney, to inspect or copy the records demanded:

(a) the court shall also order the nonprofit corporation to pay the director's or member's costs, including reasonable counsel fees, incurred to obtain the order;

(b) the court may order the nonprofit corporation to pay the director or member for any damages the member incurred;

(c) if inspection or copying is ordered pursuant to Subsection (2), the court may order the nonprofit corporation to pay the director's or member's inspection and copying expenses; and

(d) the court may grant the director or member any other remedy provided by law.

(4) If a court orders inspection or copying of records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding director or member.

(5) For purposes of this section, the applicable court is:

(a) the district court of the county in this state where the nonprofit corporation's principal office is located; or

(b) if the nonprofit corporation has no principal office in this state, the district court in and for Salt Lake County.

Amended by Chapter 364, 2008 General Session



Section 1605 - Limitations on use of membership list.

(1) Without consent of the board of directors, a membership list or any part of a membership list may not be obtained or used by any person for any purpose unrelated to a member's interest as a member.

(2) Without limiting the generality of Subsection (1), without the consent of the board of directors, a membership list or any part of a membership list may not be:

(a) used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the nonprofit corporation;

(b) used for any commercial purpose; or

(c) sold to or purchased by any person.

Enacted by Chapter 300, 2000 General Session



Section 1606 - Financial statements.

By no later than 15 days after the day on which the nonprofit corporation receives a written request of any member, a nonprofit corporation shall mail to the member the following that show in reasonable detail the assets and liabilities and results of the operations of the nonprofit corporation:

(1) the nonprofit corporation's most recent annual financial statements, if any; and

(2) the nonprofit corporation's most recently published financial statements, if any.

Amended by Chapter 197, 2002 General Session



Section 1607 - Annual report for division.

(1) Each domestic nonprofit corporation, and each foreign nonprofit corporation authorized to conduct affairs in this state, shall deliver to the division for filing an annual report on a form provided by the division that sets forth:

(a) (i) the corporate name of the domestic or foreign nonprofit corporation; and

(ii) any assumed corporate name of the foreign nonprofit corporation;

(b) the jurisdiction under whose law it is incorporated;

(c) the information required by Subsection 16-17-203(1);

(d) the street address of its principal office, wherever located; and

(e) the names and addresses of its directors and principal officers.

(2) The division shall deliver a copy of the prescribed form of annual report to each domestic nonprofit corporation and each foreign nonprofit corporation authorized to conduct affairs in this state.

(3) Information in the annual report shall be current as of the date the annual report is executed on behalf of the nonprofit corporation.

(4) (a) The annual report of a domestic or foreign nonprofit corporation shall be delivered annually to the division no later than 60 days past the date the report was mailed by the division.

(b) Proof to the satisfaction of the division that the nonprofit corporation has mailed an annual report form is considered in compliance with this Subsection (4).

(5) (a) If an annual report contains the information required by this section, the division shall file it.

(b) If an annual report does not contain the information required by this section, the division shall promptly notify the reporting domestic or foreign nonprofit corporation in writing and return the annual report to it for correction.

(c) If an annual report that is rejected under Subsection (5)(b) was otherwise timely filed and is corrected to contain the information required by this section and delivered to the division within 30 days after the effective date of the notice of rejection, the annual report is considered to be timely filed.

(6) The fact that an individual's name is signed on an annual report form is prima facie evidence for division purposes that the individual is authorized to certify the report on behalf of the nonprofit corporation.

(7) The annual report form provided by the division may be designed to provide a simplified certification by the nonprofit corporation if no changes have been made in the required information from the last preceding report filed.

(8) A domestic or foreign nonprofit corporation may, but may not be required to, deliver to the division for filing an amendment to its annual report reflecting any change in the information contained in its annual report as last amended.

Amended by Chapter 364, 2008 General Session



Section 1608 - Statement of person named as director or officer.

Any person named as a director or officer of a domestic or foreign nonprofit corporation in an annual report or other document on file with the division may, if that person does not hold the named position, deliver to the division for filing a statement setting forth:

(1) that person's name;

(2) the domestic or foreign nonprofit corporation's name;

(3) information sufficient to identify the report or other document in which the person is named as a director or officer; and

(4) (a) the date on which the person ceased to be a director or officer of the domestic or foreign nonprofit corporation; or

(b) a statement that the person did not hold the position for which the person was named in the corporate report or other document.

Enacted by Chapter 300, 2000 General Session



Section 1609 - Interrogatories by division.

(1) (a) The division may give interrogatories reasonably necessary to ascertain whether a nonprofit corporation has complied with the provisions of this chapter applicable to the nonprofit corporation to:

(i) any domestic or foreign nonprofit corporation subject to the provisions of this chapter; and

(ii) to any officer or director of a nonprofit corporation described in Subsection (1)(a)(i).

(b) The interrogatories described in this Subsection (1) shall be answered within:

(i) 30 days after the mailing of the interrogatories; or

(ii) additional time as fixed by the division.

(c) The answers to the interrogatories shall be:

(i) full and complete; and

(ii) made in writing.

(d) (i) If the interrogatories are directed to an individual, the interrogatories shall be answered by the individual.

(ii) If directed to a nonprofit corporation, the interrogatories shall be answered by:

(A) the chair of the board of directors of the nonprofit corporation;

(B) all of the nonprofit corporation's directors;

(C) one of the nonprofit corporation's officers; or

(D) any other person authorized to answer the interrogatories as the nonprofit corporation's agent.

(e) (i) The division need not file any document to which the interrogatories relate until the interrogatories are answered as provided in this section.

(ii) Notwithstanding Subsection (1)(e)(i), the division need not file a document to which the interrogatory relates if the answers to the interrogatory disclose that the document is not in conformity with the provisions of this chapter.

(f) The division shall certify to the attorney general, for such action as the attorney general considers appropriate, all interrogatories and answers to interrogatories that disclose a violation of this chapter.

(2) (a) Interrogatories given by the division under Subsection (1), and the answers to interrogatories, may not be open to public inspection.

(b) The division may not disclose any facts or information obtained from the interrogatories or answers to the interrogatories, except:

(i) as the official duties of the division may require the facts or information to be made public; or

(ii) in the event the interrogatories or the answers to the interrogatories are required for evidence in any criminal proceedings or in any other action by this state.

(3) Each domestic or foreign nonprofit corporation that knowingly fails or refuses to answer truthfully and fully, within the time prescribed by Subsection (1), interrogatories given to the domestic or foreign nonprofit corporation by the division in accordance with Subsection (1) is guilty of a class C misdemeanor and, upon conviction, shall be punished by a fine of not more than $500.

(4) Each officer and director of a domestic or foreign nonprofit corporation who knowingly fails or refuses to answer truthfully and fully, within the time prescribed by Subsection (1), interrogatories given to the officer or director by the division in accordance with Subsection (1) is guilty of a class B misdemeanor and, upon conviction, shall be punished by a fine of not more than $1,000.

(5) The attorney general may enforce this section in an action brought in:

(a) the district court of the county in this state where the nonprofit corporation's principal office or registered office is located; or

(b) if the nonprofit corporation has no principal or registered office in this state, in the district court in and for Salt Lake County.

Amended by Chapter 197, 2002 General Session



Section 1610 - Scope of a member's right to inspect or receive copies.

Notwithstanding the other provisions of this part, unless otherwise provided in the bylaws, a right of a member to inspect or receive information from a nonprofit corporation that is created by this part applies only to a voting member of the nonprofit corporation.

Enacted by Chapter 197, 2002 General Session



Section 1701 - Application to existing domestic nonprofit corporations -- Reports of domestic and foreign nonprofit corporation.

(1) Except as otherwise provided in Section 16-6a-1704, this chapter applies to domestic nonprofit corporations as follows:

(a) domestic nonprofit corporations in existence on April 30, 2001, that were incorporated under any general statute of this state providing for incorporation of nonprofit corporations, including all nonprofit corporations organized under any former provisions of Title 16, Chapter 6, Utah Nonprofit Corporation and Co-operative Association Act;

(b) mutual irrigation, canal, ditch, reservoir, and water companies and water users' associations organized and existing under the laws of this state on April 30, 2001;

(c) corporations organized under the provisions of Title 16, Chapter 7, Corporations Sole, for purposes of applying all provisions relating to merger or consolidation; and

(d) to actions taken by the directors, officers, and members of the entities described in Subsections (1)(a), (b), and (c) after April 30, 2001.

(2) Domestic nonprofit corporations to which this chapter applies, that are organized and existing under the laws of this state on April 30, 2001:

(a) shall continue in existence with all the rights and privileges applicable to nonprofit corporations organized under this chapter; and

(b) from April 30, 2001 shall have all the rights and privileges and shall be subject to all the remedies, restrictions, liabilities, and duties prescribed in this chapter except as otherwise specifically provided in this chapter.

(3) Every existing domestic nonprofit corporation and foreign nonprofit corporation qualified to conduct affairs in this state on April 30, 2001 shall file an annual report with the division setting forth the information prescribed by Section 16-6a-1607. The annual report shall be filed at such time as would have been required had this chapter not taken effect and shall be filed annually thereafter as required in Section 16-6a-1607.

Enacted by Chapter 300, 2000 General Session



Section 1702 - Application to foreign nonprofit corporations.

(1) A foreign nonprofit corporation authorized to conduct affairs in this state on April 30, 2001, is subject to this chapter, but is not required to obtain a new certificate of authority to conduct affairs under this chapter.

(2) A foreign nonprofit corporation that is qualified to do business in this state under the provisions of Title 16, Chapter 8, which provisions were repealed by Laws of Utah 1961, Chapter 28, shall be authorized to transact business in this state subject to all of the limitations, restrictions, liabilities, and duties prescribed in this chapter.

(3) This chapter shall apply to all foreign nonprofit corporations sole qualified to do business in this state with respect to mergers and consolidations.

Amended by Chapter 250, 2008 General Session



Section 1703 - Nonapplicability of chapter.

This chapter does not apply to:

(1) corporations sole, except with respect to mergers and consolidations; or

(2) domestic or foreign nonprofit corporations governed by Title 3, Chapter 1, General Provisions Relating to Agricultural Cooperative Associations.

Enacted by Chapter 300, 2000 General Session



Section 1704 - Saving provisions.

(1) (a) Except as provided in Subsection (2), the repeal of any statute by this act does not affect:

(i) the operation of the statute or any action taken under it before its repeal;

(ii) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(iii) any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation of the statute before its repeal; or

(iv) any proceeding, reorganization, or dissolution commenced under the statute before its repeal.

(b) A proceeding, reorganization, or dissolution described in Subsection (1)(a)(iv) may be completed in accordance with the repealed statute as if the statute had not been repealed.

(2) If a penalty or punishment imposed for violation of a statute repealed by this act is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this act.

(3) Section 16-6a-707 does not operate to permit a nonprofit corporation in existence prior to April 30, 2001, to take action by the written consent of fewer than all of the members entitled to vote with respect to the subject matter of the action, until the date a resolution providing otherwise is approved either:

(a) by a consent in writing:

(i) setting forth the proposed resolution; and

(ii) signed by all of the members entitled to vote with respect to the subject matter of the resolution; or

(b) at a duly convened meeting of members, by the vote of the same percentage of members of each voting group as would be required to include the resolution in an amendment to the nonprofit corporation's articles of incorporation.

(4) Indemnification for an act or omission of a director or officer of a nonprofit corporation if the act or omission occurs prior to April 30, 2001, is governed by Title 16, Chapter 6, Utah Nonprofit Corporation and Co-operative Association Act, in effect as of April 29, 2001.

(5) A nonprofit corporation is not required to amend the nonprofit corporation's articles of incorporation to state whether its members are voting members if:

(a) the nonprofit corporation was:

(i) formed prior to April 30, 2001;

(ii) formed under the laws of this state; and

(iii) existing on April 30, 2001; and

(b) the articles of incorporation of the nonprofit corporation states on April 30, 2001, that the nonprofit corporation has members.

Amended by Chapter 13, 2001 Special Session 1



Section 1705 - Severability clause.

If any provision of this act, or the application of any provision to any person or circumstance, is held invalid, the remainder of this act is given effect without the invalid provision or application.

Enacted by Chapter 127, 2001 General Session






Article 7 - Corporations Sole

Section 1 - Formation -- Purposes.

Corporations sole may be formed for acquiring, holding or disposing of church or religious society property for the benefit of religion, for works of charity and for public worship, in the manner hereinafter provided.

No Change Since 1953



Section 2 - Articles of incorporation -- Execution -- Filing.

Any person who is the archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman of any church or religious society who has been duly chosen, elected, or appointed in conformity with the constitution, canons, rites, regulations, or discipline of such church or religious society, and in whom is vested the legal title to its property, may make and subscribe articles of incorporation, acknowledge the same before some officer authorized to take acknowledgments, and file the original articles with the Division of Corporations and Commercial Code; he shall retain a copy of these articles in his possession.

Amended by Chapter 178, 1985 General Session



Section 3 - Contents of articles of incorporation.

The articles of incorporation shall specify:

(1) The name of the corporation by which it shall be known.

(2) The object of the corporation.

(3) The estimated value of the property at the time of the making of articles of incorporation.

(4) The title of the person making such articles.

No Change Since 1953



Section 4 - Certified copies of articles as evidence.

The articles of incorporation or a certified copy of those filed and recorded with the Division of Corporations and Commercial Code shall be evidence of the existence of such corporation.

Amended by Chapter 66, 1984 General Session



Section 5 - Amendments of articles of incorporation.

(1) A corporation sole formed under this chapter may alter or amend its articles of incorporation.

(2) An amendment described in Subsection (1) shall:

(a) be made by the corporation sole;

(b) be executed by:

(i) the person who executed the original articles of incorporation; or

(ii) the successor in office to the person described in Subsection (2)(b)(i);

(c) specify the name, title, and street address of the person described in Subsection (2)(b); and

(d) be filed in the same manner as is provided for the filing of the original articles.

(3) A corporation sole altering or amending its articles of incorporation after May 3, 2004, shall comply with Subsection 16-7-15(1).

Amended by Chapter 16, 2004 General Session



Section 6 - Powers of corporations sole.

Upon making and filing articles of incorporation as herein provided the person subscribing the same and his successor in office, by the name or title specified in the articles, shall thereafter be deemed and is hereby created a body politic and a corporation sole, with perpetual succession, and shall have power:

(1) To acquire and possess, by donation, gift, bequest, devise or purchase, and to hold and maintain, property, real, personal and mixed; and to grant, sell, convey, rent or otherwise dispose of the same as may be necessary to carry on or promote the objects of the corporation.

(2) To borrow money and to give written obligations therefor, and to secure the payment thereof by mortgage or other lien upon real or personal property, when necessary to promote such objects.

(3) To contract and be contracted with.

(4) To sue and be sued.

(5) To plead and be impleaded in all courts of justice.

(6) To have and use a common seal by which all deeds and acts of such corporation may be authenticated.

No Change Since 1953



Section 7 - Right to act without authorization from members -- Sale of property.

Any corporation sole created under this chapter, and any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder or clergyman of the state of Utah, who holds the title to trust property for the use and benefit of any church or religious society and who is not so incorporated, unless the articles of incorporation or deed under which such corporation or individual trustee holds such property provides otherwise, shall have power without any authority or authorization from the members of such church or religious society to mortgage, exchange, sell and convey the same; and any such corporation sole, or individual trustee residing within this state may hold title to property, real or personal, which is situated in any other state or jurisdiction; which holding shall be subject to the same conditions, limitations, powers and rights and with the same trusts, duties and obligations in regard to the property that like property is held for such purposes in this state.

No Change Since 1953



Section 8 - Execution of corporate instruments -- Authority of agents -- Revocation of authority.

(1) All deeds and other instruments of writing shall be:

(a) made in the name of the corporation;

(b) signed by:

(i) the person representing the corporation in the official capacity designated in the articles of incorporation; or

(ii) a duly authorized agent or agents designated and named in a certificate filed by the corporation with the Division of Corporations and Commercial Code.

(2) The authority of an agent or agents designated pursuant to Subsection (1)(b)(ii) shall continue until revoked, notwithstanding the subsequent death, resignation, removal, incapacity, or incompetency of:

(a) the person who executed the original articles of incorporation; or

(b) the successor in office to the person described in Subsection (2)(a).

(3) A corporation sole designating an agent or agents to sign deeds and instruments of writing by certificate may revoke such authority by filing a notice of revocation of authority with the Division of Corporations and Commercial Code.

Amended by Chapter 16, 2004 General Session



Section 9 - Succession in event of death, resignation, or removal of incumbent.

(1) In the event of the death or resignation of any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder or clergyman, being at the time a corporation sole, or of his removal from office by the person or body having authority to remove him, his successor in office, as such corporation sole, shall be vested with the title to any and all property held by his predecessor as such corporation sole, with like power and authority over the same and subject to all the legal liabilities and obligations with reference thereto.

(2) A successor described in Subsection (1) shall file with the Division of Corporations and Commercial Code a certified copy or other adequate written proof of the successor's commission, certificate, or letter of election or appointment.

Amended by Chapter 16, 2004 General Session



Section 10 - Death of bishop, trustee, not incorporated -- Succession to property.

In case of the death, resignation or removal of any such archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder or clergyman who at the time of his death, resignation or removal was holding the title to trust property for the use or benefit of any church or religious society, and was not incorporated as a corporation sole, the title to any and all such property held by him, of every nature and kind, does not revert to the grantor nor vest in the heirs of such deceased person, but shall be deemed to be in abeyance after such death, resignation or removal until his successor is duly appointed to fill such vacancy, and upon the appointment of such successor the title to all the property held by his predecessor shall at once, without any other act or deed, vest in the person appointed to fill such vacancy.

Amended by Chapter 378, 2010 General Session



Section 11 - Fees for filing documents and issuing certificates.

The division shall charge and collect a fee determined by it pursuant to Section 63J-1-504 for:

(1) filing articles of incorporation of a corporation sole and issuing a certificate of incorporation;

(2) filing articles of amendment and issuing a certificate of amendment;

(3) issuing each additional certificate of incorporation or amendment;

(4) filing a certificate of authorized agent and issuing the agent's certificate;

(5) filing a revocation of authority;

(6) furnishing a certified copy of any document, instrument, or paper relating to a corporation sole and affixing its seal;

(7) issuing a certificate of dissolution; and

(8) issuing a certificate of merger or consolidation.

Amended by Chapter 183, 2009 General Session



Section 12 - Dissolution of corporation sole.

(1) A corporation sole may be dissolved and its affairs wound up voluntarily by filing with the Division of Corporations and Commercial Code articles of dissolution, fully executed and signed under penalty of perjury, by the chief officer of the corporation. If any corporation sole ceases to have assets, has failed to function, or desires to terminate its existence, the articles of dissolution may be filed by any officer of the corporation authorized to administer the affairs and property of the corporation.

(2) An original and a copy of the articles of dissolution shall be submitted to the Division of Corporations and Commercial Code. If it conforms to law, the division shall file it and issue a certificate of dissolution. After the issuance of this certificate, the corporation shall cease to carry on business, except for the purpose of adjusting and winding up its affairs.

(3) The articles of dissolution shall set forth:

(a) the name of the corporation;

(b) the reason for its dissolution or winding up;

(c) that dissolution of the corporation has been duly authorized by the organization governed by the corporation sole;

(d) the names and addresses of the persons who are to supervise the winding up of the affairs of the corporation;

(e) that all debts, obligations, and liabilities of the corporation sole have been paid and discharged or that adequate provision has been made therefor;

(f) that all the remaining property and assets of the corporation sole have been transferred, conveyed, or distributed in accordance with the purposes of Section 16-7-1; and

(g) that there are no suits pending against the corporation sole in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending suit.

(4) The Division of Corporations and Commercial Code may administratively dissolve a corporation sole that does not comply with Subsection 16-7-15(1) in accordance with the relevant procedures for administrative dissolution of a nonprofit corporation under Sections 16-6a-1411, 16-6a-1412, and 16-6a-1413.

Amended by Chapter 16, 2004 General Session



Section 13 - Merger and consolidation.

(1) As long as the surviving corporation qualifies for tax exempt status under Internal Revenue Code Section 501(c)(3), any corporation organized under this chapter may merge with one or more domestic or foreign corporations organized or authorized to do business in this state under this title, or with one or more nonprofit domestic or foreign corporations organized or authorized to do business in this state under this title.

(2) (a) Articles of merger or consolidation shall be adopted by the appropriate incorporator or the successor to an incorporator as described in Section 16-7-2. If there is no such incorporator or successor, the articles shall be signed by the officer or official authorized to administer the affairs and property of the corporation according to the practices and procedures of the church, denomination, or religious society.

(b) The articles of merger or consolidation shall be adopted by any merging or consolidating corporation organized under Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, as provided in Sections 16-6a-1101 and 16-6a-1102.

(3) The effect of a merger or consolidation under this section is the same as provided in Section 16-6a-1104.

Amended by Chapter 300, 2000 General Session



Section 14 - Restatement of articles of incorporation.

(1) A corporation sole organized under this chapter may restate its articles of incorporation in the same manner allowed nonprofit corporations under Section 16-6a-1006.

(2) (a) The restated articles shall be adopted on behalf of the corporation by the appropriate incorporator or the successor to an incorporator as described in Section 16-7-2.

(b) If there is no such incorporator or successor, the articles shall be signed by the officer or official authorized to administer the affairs and property of the corporation according to the practices and procedures of the church, denomination, or religious society.

(c) The restated articles described in this section shall specify the name, title, and street address of the person executing the restated articles.

(3) This chapter does not require the restated articles described in this section to specify a value of the property of the corporation sole.

(4) A corporation sole restating its articles of incorporation after May 3, 2004, shall comply with Subsection 16-7-15(1).

Amended by Chapter 16, 2004 General Session



Section 15 - Official representative -- Registered office -- Registered agent.

(1) (a) A corporation sole altering, amending, or restating its articles of incorporation on or after May 3, 2004 shall continuously maintain with the Division of Corporations and Commercial Code the name, title, and Utah street address of an official representative for the corporation sole.

(b) The official representative described in Subsection (1)(a) shall, on behalf of the corporation sole, receive communication, notices, or demands from:

(i) the Division of Corporations and Commercial Code; or

(ii) any other state or federal authority, agency, or official.

(c) If a corporation sole appoints a registered agent pursuant to Subsection (2), that registered agent is the official representative of the corporation sole for purposes of this Subsection (1).

(2) (a) A corporation sole formed under this chapter may maintain a registered office and registered agent in Utah by complying with Title 16, Chapter 17, Model Registered Agents Act.

(b) A corporation sole maintaining registered agent may change the registered agent by complying with the requirements of Title 16, Chapter 17, Model Registered Agents Act.

(c) A registered agent of a corporation sole may resign by complying with the requirements imposed on a registered agent under Title 16, Chapter 17, Model Registered Agents Act.

(d) A registered agent described in this Subsection (2) is the agent of the corporation sole for service of:

(i) process;

(ii) notice;

(iii) demand; or

(iv) any type required or permitted by law to be served on the corporation sole.

Amended by Chapter 364, 2008 General Session



Section 16 - Prohibition on formation of corporation sole after May 3, 2004.

Notwithstanding any other provision of this chapter, a corporation sole may not be formed or incorporated under this chapter after May 3, 2004.

Enacted by Chapter 16, 2004 General Session






Article 10a - Utah Revised Business Corporation Act

Section 101 - Short title.

This chapter is known as the Utah Revised Business Corporation Act.

Enacted by Chapter 277, 1992 General Session



Section 102 - Definitions.

As used in this chapter:

(1) (a) "Address" means a location where mail can be delivered by the United States Postal Service.

(b) "Address" includes:

(i) a post office box number;

(ii) a rural free delivery route number; and

(iii) a street name and number.

(2) "Affiliate" means a person that directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, the person specified.

(3) "Assumed corporate name" means a name assumed for use in this state by a foreign corporation pursuant to Section 16-10a-1506 because its corporate name is not available for use in this state.

(4) "Articles of incorporation" include:

(a) amended and restated articles of incorporation;

(b) articles of merger; and

(c) a document of a similar import to those described in Subsections (4)(a) and (b).

(5) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(6) "Bylaws" includes amended bylaws and restated bylaws.

(7) "Cash" and "money" are used interchangeably in this chapter and mean:

(a) legal tender;

(b) a negotiable instrument; and

(c) a cash equivalent readily convertible into legal tender.

(8) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it, including printing or typing in:

(a) italics;

(b) boldface;

(c) contrasting color;

(d) capitals; or

(e) underlining.

(9) "Control" or a "controlling interest" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of an entity, whether through the ownership of voting shares, by contract, or otherwise.

(10) "Corporate name" means:

(a) the name of a domestic corporation or a domestic nonprofit corporation as stated in its articles of incorporation; or

(b) the name of a foreign corporation or a foreign nonprofit corporation as stated in its articles of incorporation or document of similar import.

(11) "Corporation" or "domestic corporation" means a corporation for profit that:

(a) is not a foreign corporation; and

(b) is incorporated under or subject to this chapter.

(12) "Deliver" includes delivery by mail or another means of transmission authorized by Section 16-10a-103, except that delivery to the division means actual receipt by the division.

(13) (a) "Distribution" means the following by a corporation to or for the benefit of its shareholders in respect of any of the corporation's shares:

(i) a direct or indirect transfer of money or other property, other than a corporation's own shares; or

(ii) incurrence of indebtedness by the corporation.

(b) A distribution may be in the form of:

(i) a declaration or payment of a dividend;

(ii) a purchase, redemption, or other acquisition of shares;

(iii) distribution of indebtedness; or

(iv) another form.

(14) "Division" means the Division of Corporations and Commercial Code.

(15) "Effective date," when referring to a document filed by the division, means the time and date determined in accordance with Section 16-10a-123.

(16) "Effective date of notice" means the date notice is effective as provided in Section 16-10a-103.

(17) "Electronic transmission" or "electronically transmitted" means a process of communication not directly involving the physical transfer of paper that is suitable for the receipt, retention, retrieval, and reproduction of information by the recipient, whether by e-mail, facsimile, or otherwise.

(18) "Employee" includes an officer but not a director, unless the director accepts a duty that makes that director also an employee.

(19) "Entity" includes:

(a) a domestic and foreign corporation;

(b) a nonprofit corporation;

(c) a limited liability company;

(d) a profit or nonprofit unincorporated association;

(e) a business trust;

(f) an estate;

(g) a partnership;

(h) a trust;

(i) two or more persons having a joint or common economic interest;

(j) a state;

(k) the United States; and

(l) a foreign government.

(20) "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this state.

(21) "Governmental subdivision" means:

(a) county;

(b) municipality; or

(c) another type of governmental subdivision authorized by the laws of this state.

(22) "Individual" means:

(a) a natural person;

(b) the estate of an incompetent individual; or

(c) the estate of a deceased individual.

(23) "Mail," "mailed," or "mailing" means deposit, deposited, or depositing in the United States mail, properly addressed, first class postage prepaid, and includes registered or certified mail for which the proper fee is paid.

(24) "Notice" is as provided in Section 16-10a-103.

(25) "Principal office" means the office, in or out of this state, designated by a domestic or foreign corporation as its principal office in the most recent document on file with the division providing the information, including:

(a) an annual report;

(b) an application for a certificate of authority; or

(c) a notice of change of principal office.

(26) "Proceeding" includes:

(a) a civil suit;

(b) arbitration or mediation; and

(c) a criminal, administrative, or investigatory action.

(27) "Qualified shares" means, with respect to a director's conflicting interest transaction pursuant to Section 16-10a-853, one or more shares entitled to vote on the transaction, except a share:

(a) that, to the knowledge, before the vote, of the secretary, other officer, or agent of the corporation authorized to tabulate votes, is beneficially owned; or

(b) the voting of which is controlled, by:

(i) a director who has a conflicting interest respecting the transaction;

(ii) a related person of that director; or

(iii) a person referred to in Subsections (27)(b)(i) and (ii).

(28) "Receive," when used in reference to receipt of a writing or other document by a domestic or foreign corporation, means the writing or other document is actually received by:

(a) the corporation at its:

(i) registered office in this state; or

(ii) principal office;

(b) the secretary of the corporation, wherever the secretary is found; or

(c) another person authorized by the bylaws or the board of directors to receive the writing or other document, wherever that person is found.

(29) (a) "Record date" means the date established under Part 6, Shares and Distributions, or Part 7, Shareholders, on which a corporation determines the identity of its shareholders.

(b) The determination under Subsection (29)(a) shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(30) "Registered office" means the office within this state designated by a domestic or foreign corporation as its registered office in the most recent document on file with the division providing that information, including:

(a) articles of incorporation;

(b) an application for a certificate of authority; or

(c) a notice of change of registered office.

(31) "Related person" of a director means:

(a) the spouse of the director;

(b) a child, grandchild, sibling, or parent of the director;

(c) the spouse of a child, grandchild, sibling, or parent of the director;

(d) an individual having the same home as the director;

(e) a trust or estate of which the director or any other individual specified in this Subsection (31) is a substantial beneficiary; or

(f) a trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary.

(32) "Secretary" means the corporate officer to whom the bylaws or the board of directors delegates responsibility under Subsection 16-10a-830(3) for:

(a) the preparation and maintenance of:

(i) minutes of the meetings of the board of directors and of the shareholders; and

(ii) the other records and information required to be kept by the corporation by Section 16-10a-830; and

(b) authenticating records of the corporation.

(33) " Share" means the unit into which the proprietary interests in a corporation are divided.

(34) (a) "Shareholder" means:

(i) the person in whose name a share is registered in the records of a corporation; or

(ii) the beneficial owner of a share to the extent recognized pursuant to Section 16-10a-723.

(b) For purposes of this chapter:

(i) the following, identified as a shareholder in a corporation's current record of shareholders, constitute one shareholder:

(A) (I) three or fewer coowners; or

(II) in the case of more than three coowners, each coowner in excess of the first three is counted as a separate shareholder;

(B) a corporation, limited liability company, partnership, trust, estate, or other entity; and

(C) the trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account;

(ii) shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person; and

(iii) if the record of a shareholder is not maintained in accordance with accepted practice, an additional person who would be identified as an owner on that record if it had been maintained in accordance with accepted practice shall be included as a holder of record.

(35) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(36) "Tribe" means a tribe, band, nation, pueblo, or other organized group or community of Indians, including an Alaska Native village, that is legally recognized as eligible for and is consistent with a special program, service, or entitlement provided by the United States to Indians because of their status as Indians.

(37) "Tribal corporation" means a corporation:

(a) incorporated under the law of a tribe; and

(b) that is at least 51% owned or controlled by the tribe.

(38) (a) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders.

(b) All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group.

Amended by Chapter 249, 2008 General Session



Section 103 - Notice.

(1) (a) Notice given under this chapter shall be in writing unless oral notice is reasonable under the circumstances.

(b) Notice by electronic transmission is written notice.

(2) (a) Subject to compliance with any requirement that notice be in writing, notice may be communicated in person, by telephone, by any form of electronic transmission, or by mail or private carrier.

(b) If the forms of personal notice listed in Subsection (2)(a) are impracticable, notice may be communicated:

(i) (A) by a newspaper of general circulation in the county, or similar subdivision, in which the corporation's principal office is located; and

(B) by publication in accordance with Section 45-1-101;

(ii) by radio, television, or other form of public broadcast communication in the county or subdivision; or

(iii) if the corporation has no office in this state, in the manner allowed by Subsection (2)(b)(i) or (ii) but in Salt Lake County.

(3) (a) Written notice by a domestic or foreign corporation to its shareholders or directors, if in a comprehensible form, is effective as to each shareholder or director:

(i) when mailed, if addressed to the shareholder's or director's address shown in the corporation's current record of the shareholder or director; or

(ii) when electronically transmitted to the shareholder or director, in a manner and to an address provided by the shareholder or director in an unrevoked consent.

(b) Consent under Subsection (3)(a)(ii) is considered revoked if:

(i) the corporation is unable to deliver by electronic transmission two consecutive notices transmitted by the corporation based on that consent; and

(ii) the corporation's inability to deliver notice by electronic transmission under Subsection (3)(b)(i) is known by the:

(A) corporation's secretary;

(B) an assistant secretary or transfer agent of the corporation; or

(C) any other person responsible for providing notice.

(c) Notwithstanding Subsection (3)(b), a corporation's failure to treat consent under Subsection (3)(a) as revoked does not invalidate any meeting or other act.

(d) Delivery of a notice to shareholders may be excused in accordance with Subsection 16-10a-705(5).

(4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to the corporation's:

(a) registered agent; or

(b) secretary at its principal office.

(5) Except as provided in Subsection (3), written notice, if in a comprehensible form, is effective at the earliest of the following:

(a) when received;

(b) five days after it is mailed; or

(c) on the date shown on the return receipt if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(6) Oral notice is effective when communicated if communicated in a comprehensible manner.

(7) Notice by publication is effective on the date of first publication.

(8) (a) If this chapter prescribes notice requirements for particular circumstances, those requirements govern.

(b) If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern.

Amended by Chapter 378, 2010 General Session



Section 104 - Powers of the division.

The division has the power reasonably necessary to perform the duties required of the division under this chapter.

Enacted by Chapter 277, 1992 General Session



Section 120 - Filing requirements.

(1) A document shall satisfy the requirements of this section, and of any other section of this chapter that adds to or varies these requirements, to be entitled to filing by the division.

(2) This chapter must require or permit filing the document with the division.

(3) (a) The document shall contain the information required by this chapter.

(b) A document may contain information in addition to that required in Subsection (3)(a).

(4) The document shall be typewritten or machine printed.

(5) (a) The document shall be in the English language.

(b) A corporate name need not be in English if written in English letters, Arabic or Roman numerals.

(c) The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(6) The document shall be executed, or shall be a true copy made by photographic, xerographic, electronic, or other process that provides similar copy accuracy of a document that has been executed:

(a) by the chairman of the board of directors of a domestic or foreign corporation, by all of its directors, or by one of its officers;

(b) if directors have not been selected or the corporation has not been formed, by an incorporator;

(c) if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary;

(d) if the document is that of a registered agent, by the registered agent, if the person is an individual, or by a person authorized by the registered agent to execute the document, if the registered agent is an entity; or

(e) by an attorney in fact if the corporation retains the power of attorney with the corporation's records.

(7) The document shall state beneath or opposite the signature of the person executing the document the signer's name and the capacity in which the document is signed.

(8) The document may, but need not, contain:

(a) the corporate seal;

(b) an attestation by the secretary or an assistant secretary; or

(c) an acknowledgment, verification, or proof.

(9) The signature of each person signing the document, whether or not the document contains an acknowledgment, verification, or proof permitted by Subsection (8), constitutes the affirmation or acknowledgment of the person, under penalties of perjury, that the document is the person's act and deed or the act and deed of the entity on behalf of which the document is executed, and that the facts stated in the document are true.

(10) If the division has prescribed a mandatory form or cover sheet for the document under Section 16-10a-121, the document shall be in or on the prescribed form or shall have the required cover sheet.

(11) The document shall be delivered to the division for filing and shall be accompanied by one exact or conformed copy, except as provided in Section 16-10a-1510, the correct filing fee, and any franchise tax, license fee, or penalty required by this chapter or other law.

(12) Except with respect to a filing pursuant to Section 16-10a-1510, the document shall state, or be accompanied by a writing stating, the address to which the division may send a copy upon completion of the filing.

Amended by Chapter 378, 2010 General Session



Section 121 - Forms.

(1) The division may prescribe, and if so prescribed shall furnish on request, forms or cover sheets for documents required or permitted to be filed by this chapter as the division may determine to be appropriate.

(2) However:

(a) the use of any forms or cover sheets is not mandatory unless the division specifically requires their use; and

(b) no requirement that a form or cover sheet be used precludes in any way the inclusion in any document of any item which is not prohibited to be included by this chapter, nor does it require the inclusion with the filed document of any item which is not otherwise required by this chapter.

Enacted by Chapter 277, 1992 General Session



Section 122 - Fees.

Unless otherwise provided by statute, the division shall charge and collect fees for services as provided in Section 63J-1-504.

Amended by Chapter 183, 2009 General Session



Section 123 - Effective time and date of filed documents.

(1) Except as provided in Subsections (2) and 16-10a-124(4), a document submitted to the division for filing under this chapter shall be considered effective at the time of filing on the date it is filed, as evidenced by the division's endorsement on the document as described in Subsection 16-10a-125(2).

(2) Unless otherwise provided in this chapter, a document, other than an application for a reserved or registered name, may specify conspicuously on its face a delayed effective time or date, or both an effective time and date, and if it does so, the document becomes effective as specified.

(a) If a delayed effective time but no date is specified, the document is effective on the date it is filed, as that date is specified in the division's time and date endorsement on the document, at the later of the time specified on the document as its effective time or the time specified in the time and date endorsement.

(b) If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

(c) A delayed effective date for a document may not be later than the ninetieth day after the date it is filed. If a document specifies a delayed effective date that is later than the ninetieth day after the document is filed, the document is effective on the ninetieth day after it is filed.

(3) If a document specifies a delayed effective date pursuant to Subsection (2), the document may be prevented from becoming effective by delivering to the division, prior to the specified effective date of the document, a certificate of withdrawal, executed on behalf of the same domestic or foreign corporation originally submitting the document for filing, in the same manner as the document being withdrawn, stating:

(a) that the document has been revoked by appropriate corporate action or by court order or decree pursuant to Section 16-10a-1008 and is void; and

(b) in the case of a court order or decree pursuant to Section 16-10a-1008, that the court order or decree was entered by a court having jurisdiction of the proceeding for the reorganization of the corporation under a specified statute of the United States.

Enacted by Chapter 277, 1992 General Session



Section 124 - Correcting filed documents.

(1) A domestic or foreign corporation may correct a document filed with the division if the document:

(a) contains an incorrect statement; or

(b) was defectively executed, attested, sealed, verified, or acknowledged.

(2) A document is corrected by delivering to the division for filing articles of correction that:

(a) describe the document, including its filing date, or have a copy of it attached to the articles of correction;

(b) specify the incorrect statement and the reason it is incorrect or the manner in which the execution, attestation, sealing, verification, or acknowledgement was defective; and

(c) correct the incorrect statement or defective execution, attestation, sealing, verification, or acknowledgement.

(3) Articles of correction may be executed by any person designated in Section 16-10a-120(6), or by any person who executed the document that is corrected.

(4) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

Enacted by Chapter 277, 1992 General Session



Section 125 - Filing duty of division.

(1) If a document delivered to the division for filing satisfies the requirements of Section 16-10a-120, the division shall file it.

(2) The division files a document by stamping or otherwise endorsing "Filed" together with the name of the division and the date and time of acceptance for filing on both the document and the accompanying copy. After filing a document, except as provided in Sections 16-10a-1510 and 16-10a-1608, the division shall deliver the accompanying copy, with the receipt for any filing fees, to the domestic or foreign corporation for which the filing is made, or its representative, at the address indicated on the filing, or at the address the division determines to be appropriate.

(3) If the division refuses to file a document, it shall return the document to the person requesting the filing within 10 days after the document was delivered to the division, together with a written notice providing a brief explanation of the reason for the refusal.

(4) The division's duty to file documents under this section is ministerial. Except as otherwise specifically provided in this chapter, the division's filing or refusal to file a document does not:

(a) affect the validity or invalidity of the document in whole or part;

(b) relate to the correctness or incorrectness of information contained in the document; or

(c) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

Amended by Chapter 364, 2008 General Session



Section 126 - Appeal from division's refusal to file document.

(1) If the division refuses to file a document delivered to it for filing, the domestic or foreign corporation for which the filing was requested, or its representative, within 30 days after the effective date of the notice of refusal given by the division pursuant to Subsection 16-10a-125(3), may appeal the refusal to the district court of the county where the corporation's principal office is or will be located, or if there is none in this state, the county where its registered office is or will be located. The appeal is commenced by petitioning the court to compel the filing of the document and by attaching to the petition a copy of the document and the division's notice of refusal.

(2) The court may summarily order the division to file the document or take other action the court considers appropriate.

(3) The court's final decision may be appealed as in any other civil proceedings.

Enacted by Chapter 277, 1992 General Session



Section 127 - Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the division, or an endorsement, seal, or stamp placed on the copy, which certificate, endorsement, seal, or stamp bears the signature of the director of the division, or a facsimile of the director's signature, and the seal of the division, is conclusive evidence that the original document has been filed with the division.

Enacted by Chapter 277, 1992 General Session



Section 128 - Certificates issued by the division.

(1) Anyone may apply to the division for a certificate of existence for a domestic corporation, a certificate of authorization for a foreign corporation, or a certificate that sets forth any facts of record in the office of the division.

(2) A certificate of existence or authorization sets forth:

(a) the domestic corporation's corporate name or the foreign corporation's corporate name registered in this state;

(b) that:

(i) the domestic corporation is duly incorporated under the law of this state and the date of its incorporation; or

(ii) the foreign corporation is authorized to transact business in this state;

(c) that all fees, taxes, and penalties owed to this state have been paid, if:

(i) payment is reflected in the records of the division; and

(ii) nonpayment affects the existence or authorization of the domestic or foreign corporation;

(d) that its most recent annual report required by Section 16-10a-1607 has been filed by the division;

(e) that articles of dissolution have not been filed; and

(f) other facts of record in the office of the division that may be requested by the applicant.

(3) Subject to any qualification stated in the certificate, a certificate issued by the division may be relied upon as conclusive evidence of the facts set forth in the certificate.

Enacted by Chapter 277, 1992 General Session



Section 129 - Penalty for signing false documents.

(1) A person commits an offense if he signs a document knowing it to be false in any material respect, with intent that the document be delivered to the division for filing.

(2) An offense under this section is a class A misdemeanor punishable by a fine not to exceed $2,500.

Enacted by Chapter 277, 1992 General Session



Section 201 - Incorporators.

One or more persons may act as incorporators of a corporation by delivering to the division for filing articles meeting the requirements of Section 16-10a-202. An incorporator who is a natural person shall be at least 18 years old.

Amended by Chapter 378, 2010 General Session



Section 202 - Articles of incorporation.

(1) The articles of incorporation shall set forth:

(a) the purpose or purposes for which the corporation is organized;

(b) a corporate name for the corporation that satisfies the requirements of Section 16-10a-401;

(c) the number of shares the corporation is authorized to issue;

(d) the information required by Section 16-10a-601 with respect to each class of shares the corporation is authorized to issue;

(e) the information required by Subsection 16-17-203(1); and

(f) the name and address of each incorporator.

(2) The articles of incorporation may set forth:

(a) the names and addresses of the individuals who are to serve as the initial directors;

(b) provisions not inconsistent with law regarding:

(i) managing the business and regulating the affairs of the corporation;

(ii) defining, limiting, and regulating the powers of the corporation, its board of directors, and its shareholders;

(iii) a par value for authorized shares or classes of shares; and

(iv) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; and

(c) any provision that under this chapter is permitted to be in the articles of incorporation or required or permitted to be set forth in the bylaws including elective provisions which, to be effective, shall be included in the articles of incorporation, as provided in this chapter.

(3) It shall be sufficient under Subsection (1)(a) to state, either alone or with other purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under this chapter, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any.

(4) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

(5) The articles of incorporation shall be signed by each incorporator and meet the filing requirements of Section 16-10a-120.

(6) (a) If this chapter conditions any matter upon the presence of a provision in the bylaws, the condition is satisfied if the provision is present either in the articles of incorporation or the bylaws.

(b) If this chapter conditions any matter upon the absence of a provision in the bylaws, the condition is satisfied only if the provision is absent from both the articles of incorporation and the bylaws.

Amended by Chapter 43, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 203 - Incorporation.

(1) A corporation is incorporated, and its corporate existence begins, when the articles of incorporation are filed by the division, unless a delayed effective date is specified pursuant to Subsection 16-10a-123(2), in which case the incorporation is effective, and the corporate existence begins, on the delayed effective date, unless a certificate of withdrawal is filed prior to the delayed effective date.

(2) The filing of the articles of incorporation by the division is conclusive proof that all conditions precedent to incorporation have been satisfied, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

Enacted by Chapter 277, 1992 General Session



Section 204 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.

Enacted by Chapter 277, 1992 General Session



Section 205 - Organization of the corporation.

(1) After incorporation:

(a) if initial directors are named in the articles of incorporation, the initial directors may hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

(b) if initial directors are not named in the articles of incorporation, then until directors are elected, the incorporator or incorporators may hold an organizational meeting at the call of a majority of the incorporators to do whatever is necessary and proper to complete the organization of the corporation, including the election of directors and officers and the adoption and amendment of bylaws.

(2) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(3) An organizational meeting may be held in or out of this state.

Enacted by Chapter 277, 1992 General Session



Section 206 - Bylaws.

(1) (a) The board of directors of a corporation may adopt initial bylaws for the corporation.

(b) If no directors have been elected the incorporators may adopt initial bylaws for the corporation.

(c) If neither the incorporators nor the board of directors have adopted initial bylaws, the shareholders may do so.

(2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation, including management and regulation of the corporation in the event of an emergency.

Enacted by Chapter 277, 1992 General Session



Section 301 - Purposes.

(1) Every corporation incorporated under this chapter and including in its articles of incorporation a statement meeting the requirements of Subsection 16-10a-202(3) may engage in any lawful business except for express limitations set forth in the articles of incorporation.

(2) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this chapter only if permitted by, and subject to all limitations of, the other statute.

Enacted by Chapter 277, 1992 General Session



Section 302 - General powers.

Unless its articles of incorporation provide otherwise, and except as restricted by the Utah Constitution, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its permitted business purposes, activities, and affairs, including without limitation the power:

(1) to sue and be sued, complain and defend in its corporate name;

(2) to have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) to make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) to purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) to sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property and assets;

(6) to purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(7) to make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations that may or may not be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, assets, franchises, or income;

(8) to lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) to be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) to conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) to elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) to pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) to make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) to transact any lawful business that will aid governmental policy;

(15) to make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation; and

(16) to establish rules governing the conduct of the business and affairs of the corporation in the event of an emergency.

Enacted by Chapter 277, 1992 General Session



Section 303 - Ultra vires.

(1) Except as provided in Subsection (2), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(2) A corporation's power to act may be challenged:

(a) in a proceeding by a shareholder against the corporation to enjoin the act;

(b) in a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(c) in a proceeding by the attorney general under Section 16-10a-1430.

(3) In a shareholder's proceeding under Subsection (2)(a) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

Enacted by Chapter 277, 1992 General Session



Section 401 - Corporate name.

(1) The name of a corporation:

(a) except for the name of a depository institution as defined in Section 7-1-103, shall contain:

(i) the word:

(A) "corporation";

(B) "incorporated"; or

(C) "company";

(ii) the abbreviation:

(A) "corp.";

(B) "inc."; or

(C) "co."; or

(iii) words or abbreviations of like import to the words or abbreviations listed in Subsections (1)(a)(i) and (ii) in another language;

(b) may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by:

(i) Section 16-10a-301; and

(ii) the corporation's articles of incorporation;

(c) without the written consent of the United States Olympic Committee, may not contain the words:

(i) "Olympic";

(ii) "Olympiad"; or

(iii) "Citius Altius Fortius"; and

(d) without the written consent of the Division of Consumer Protection issued in accordance with Section 13-34-114, may not contain the words:

(i) "university";

(ii) "college"; or

(iii) "institute" or "institution."

(2) Except as authorized by Subsections (3) and (4), the name of a corporation shall be distinguishable, as defined in Subsection (5), upon the records of the division from:

(a) the name of any domestic corporation incorporated in or foreign corporation authorized to transact business in this state;

(b) the name of any domestic or foreign nonprofit corporation incorporated or authorized to transact business in this state;

(c) the name of any domestic or foreign limited liability company formed or authorized to transact business in this state;

(d) the name of any limited partnership formed or authorized to transact business in this state;

(e) any name reserved or registered with the division for a corporation, limited liability company, or general or limited partnership, under the laws of this state; and

(f) any business name, fictitious name, assumed name, trademark, or service mark registered by the division.

(3) (a) A corporation may apply to the division for authorization to file its articles of incorporation under, or to register or reserve, a name that is not distinguishable upon its records from one or more of the names described in Subsection (2).

(b) The division shall approve the application filed under Subsection (3)(a) if:

(i) the other person whose name is not distinguishable from the name under which the applicant desires to file, or which the applicant desires to register or reserve:

(A) consents to the filing, registration, or reservation in writing; and

(B) submits an undertaking in a form satisfactory to the division to change its name to a name that is distinguishable from the name of the applicant; or

(ii) the applicant delivers to the division a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to make the requested filing in this state under the name applied for.

(4) A corporation may make a filing under the name, including the fictitious name, of another domestic or foreign corporation that is used or registered in this state if:

(a) the other corporation is incorporated or authorized to transact business in this state; and

(b) the filing corporation:

(i) has merged with the other corporation; or

(ii) has been formed by reorganization of the other corporation.

(5) (a) A name is distinguishable from other names, trademarks, and service marks on the records of the division if it:

(i) contains one or more different letters or numerals; or

(ii) has a different sequence of letters or numerals from the other names on the division's records.

(b) Differences which are not distinguishing are:

(i) the words or abbreviations of the words:

(A) "corporation";

(B) "company";

(C) "incorporated";

(D) "limited partnership";

(E) "L.P.";

(F) "limited";

(G) "limited liability company";

(H) "limited company";

(I) "L.C."; or

(J) "L.L.C.";

(ii) the presence or absence of the words or symbols of the words "the," "and," or "a";

(iii) differences in punctuation and special characters;

(iv) differences in capitalization;

(v) differences between singular and plural forms of words for a corporation:

(A) incorporated in or authorized to do business in this state on or after May 4, 1998; or

(B) that changes its name on or after May 4, 1998;

(vi) differences in whether the letters or numbers immediately follow each other or are separated by one or more spaces if:

(A) the sequence of letters or numbers is identical; and

(B) the corporation:

(I) is incorporated in or authorized to do business in this state on or after May 3, 1999; or

(II) changes its name on or after May 3, 1999; or

(vii) differences in abbreviations, for a corporation:

(A) incorporated in or authorized to do business in this state on or after May 1, 2000; or

(B) that changes its name on or after May 1, 2000.

(c) The director of the division has the power and authority reasonably necessary to interpret and efficiently administer this section and to perform the duties imposed on the division by this section.

(6) A name that implies that the corporation is an agency of this state or of any of its political subdivisions, if it is not actually such a legally established agency or subdivision, may not be approved for filing by the division.

(7) (a) The requirements of Subsection (1)(d) do not apply to a corporation incorporated in or authorized to do business in this state on or before May 4, 1998, until December 31, 1998.

(b) On or after January 1, 1999, any corporation incorporated in or authorized to do business in this state shall comply with the requirements of Subsection (1)(d).

Amended by Chapter 353, 2011 General Session



Section 402 - Reserved name.

(1) Any person may apply for the reservation of a name by delivering to the division for filing an application setting forth the name and address of the applicant and the name proposed to be reserved. If the division finds that the name applied for would be available for use as a corporate name under Section 16-10a-401, the division shall reserve the name for the applicant for a 120-day period. Any person which has in effect a reservation of a name permitted by this Subsection may renew the reservation by delivering to the division for filing prior to expiration of the reservation a renewal application for reservation, which complies with the requirements of this Subsection (1). When filed, the renewal application for reservation renews the reservation for a period of 120 days from the date of filing.

(2) The applicant for a reserved name may transfer the reservation to another person by delivering to the division a notice of the transfer signed by the applicant for which the name was reserved and specifying the reserved name, the name of the holder of the name, and the name and address of the transferee.

(3) A name reservation does not authorize the applicant to use the name until:

(a) the name is registered as a trade name under Section 42-2-5;

(b) articles of incorporation which bear the name are filed with the division; or

(c) an application for authority to transact business in this state under the name has been filed with the division pursuant to Part 15 of this chapter.

Enacted by Chapter 277, 1992 General Session



Section 403 - Corporate name -- Limited rights.

The authorization granted by the division to file articles of incorporation under a corporate name or to reserve a name does not:

(1) abrogate or limit the law governing unfair competition or unfair trade practices;

(2) derogate from the common law the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect names and trademarks; or

(3) create an exclusive right in geographic or generic terms contained within a name.

Enacted by Chapter 277, 1992 General Session



Section 601 - Authorized shares.

(1) The articles of incorporation shall prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class the preferences, limitations, and relative rights of that class shall be described in the articles of incorporation. All shares of a class shall have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by this section and Section 16-10a-602.

(2) The articles of incorporation shall authorize:

(a) one or more classes of shares that together have unlimited voting rights; and

(b) one or more classes of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(3) The articles of incorporation may authorize one or more classes of shares and one or more series of shares within any class that:

(a) have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this chapter;

(b) are redeemable or convertible as specified in the articles of incorporation:

(i) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

(ii) for money, indebtedness, securities, or other property; or

(iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(c) entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(d) have preference over any other class or series of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(4) The description of the designations, preferences, limitations, and relative rights of share classes or series of shares in Subsection (3) is not exhaustive.

Amended by Chapter 378, 2010 General Session



Section 602 - Terms of class or series determined by board of directors.

(1) If the articles of incorporation so provide, the board of directors, without shareholder action but subject to any limitations and restrictions stated in the articles of incorporation, may amend the corporation's articles of incorporation pursuant to the authority granted to the board of directors by Subsection 16-10a-1002(1)(e) to do any of the following:

(a) designate in whole or in part, the preferences, limitations, and relative rights, within the limits set forth in Section 16-10a-601, of any class of shares before the issuance of any shares of that class;

(b) create one or more series within a class of shares, fix the number of shares of each such series, and designate, in whole or part, the preferences, limitations, and relative rights of the series, within the limits set forth in Section 16-10a-601, all before the issuance of any shares of that series;

(c) alter or revoke the preferences, limitations, and relative rights granted to or imposed upon any wholly unissued class of shares or any wholly unissued series of any class of shares; or

(d) increase or decrease the number of shares constituting any series, the number of shares of which was originally fixed by the board of directors, either before or after the issuance of shares of the series, provided that the number may not be decreased below the number of shares of the series then outstanding, or increased above the total number of authorized shares of the applicable class of shares available for designation as a part of the series.

(2) Each series of a class shall be given a distinguishing designation.

(3) All shares of a series shall have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(4) Before issuing any shares of a class or series created under this section, or having preferences, limitations, or relative rights designated by the board of directors as provided in this section, and before any amendment to articles of incorporation contemplated by Subsection (1) shall be effective, the corporation shall deliver to the division for filing, in accordance with the procedure set forth in Section 16-10a-1006, articles of amendment that set forth:

(a) the name of the corporation;

(b) the text of the amendment adopted by the board of directors pursuant to Subsection (1);

(c) the date the amendment was adopted by the board of directors;

(d) a statement that the amendment was duly adopted by the board of directors without shareholder action and that shareholder action was not required; and

(e) if the amendment alters or revokes the preferences, limitations, or relative rights granted to or imposed upon any wholly unissued class of shares or any wholly unissued series of any class of shares, a statement that none of the shares of any class or series of shares so affected has been issued.

Amended by Chapter 378, 2010 General Session



Section 603 - Issued and outstanding shares.

(1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(2) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of Subsection (3) and to Section 16-10a-640.

(3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution shall be outstanding.

Amended by Chapter 378, 2010 General Session



Section 604 - Fractional shares.

(1) A corporation may:

(a) issue fractions of a share or pay in money the value of fractions of a share;

(b) arrange for disposition of fractional shares by the shareholders; or

(c) issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(2) Each certificate representing scrip shall be conspicuously labeled "scrip" and shall contain the information required to be included on a share certificate by Subsections 16-10a-625(2) and (3) and Section 16-10a-627.

(3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(a) that the scrip will become void if not exchanged for full shares before a specified date; and

(b) that the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

Amended by Chapter 378, 2010 General Session



Section 620 - Subscriptions for shares.

(1) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree or the corporation consents to revocation of the subscription and provided the subscription is not considered revocable under the federal securities laws.

(2) The acceptance by the corporation of a subscription entered into before incorporation and the authorization of the issuance of shares pursuant thereto are subject to Section 16-10a-621.

(3) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(4) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(5) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

(6) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to Section 16-10a-621.

Amended by Chapter 378, 2010 General Session



Section 621 - Issuance of shares.

(1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(2) The board of directors may authorize the issuance of shares for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts or arrangements for services to be performed, or other securities of the corporation. The terms and conditions of any tangible or intangible property or benefit to be provided in the future to the corporation, including contracts or arrangements for services to be performed, shall be set forth in writing. However, the failure to set forth the terms and conditions in writing does not affect the validity of the issuance of any shares issued for any consideration, or their status as fully paid and nonassessable shares.

(3) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for the shares to be issued is adequate. The board of directors' determination regarding the adequacy of consideration for the issuance of shares is conclusive for the purpose of determining whether the shares are validly issued, fully paid, and nonassessable.

(4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(5) The corporation may place in escrow shares issued in consideration for contracts or arrangements for future services or benefits or in consideration for a promissory note, or make other arrangements to restrict the transfer of the shares issued for any such consideration, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits are received. If specified future services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

(6) The board of directors may authorize a committee of the board of directors, or an officer of the corporation, to authorize or approve the issuance or sale, or contract for sale of shares, within limits specifically prescribed by the board of directors.

Amended by Chapter 378, 2010 General Session



Section 622 - Liability of shareholders.

(1) A purchaser from a corporation of shares issued by the corporation is not liable to the corporation or its creditors with respect to the shares except to pay or provide the consideration for which the issuance of the shares was authorized under Section 16-10a-621 or specified in the subscription agreement under Section 16-10a-620.

(2) Unless otherwise provided in the articles of incorporation, a shareholder or subscriber for shares of a corporation is not personally liable for the acts or debts of the corporation solely by reason of the ownership of the corporation's shares.

(3) (a) A shareholder of a corporation, when acting solely in the capacity of a shareholder, has no fiduciary duty or other similar duty to any other shareholder of the corporation, including not having a duty of care, loyalty, or utmost good faith.

(b) This Subsection (3) applies to a corporation governed by this chapter, including a public corporation or a closely-held corporation.

(c) This Subsection (3) does not affect any of the following:

(i) liability of a shareholder who receives an improper dividend or distribution, as set forth in Section 16-10a-842;

(ii) liability for an act before incorporation, as set forth in Section 16-10a-204;

(iii) liability of a director or officer of a corporation for breach of a fiduciary duty or other similar duty to shareholders solely in the capacity as a director or officer, regardless of whether the director or officer is a shareholder of the corporation; or

(iv) liability of a director or officer of a corporation for an act, breach, or failure for which liability is set forth in:

(A) Section 16-10a-840;

(B) Section 16-10a-841; or

(C) Section 16-10a-842.

Amended by Chapter 44, 2010 General Session



Section 623 - Share dividends.

(1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or, to the extent and in the manner provided for in the articles of incorporation, to the shareholders of one or more classes or series of shares. An issuance of shares under this subsection is a share dividend.

(2) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(a) the articles of incorporation so authorize;

(b) a majority of the votes entitled to be cast by the outstanding shares of the class or series to be issued approve the issue; or

(c) there are no outstanding shares of the class or series to be issued.

(3) The bylaws or, in the absence of an applicable bylaw, the board of directors may fix a future date as the record date for determining shareholders entitled to a share dividend. If no future date is so fixed, the record date is the date the board of directors authorizes the share dividend.

Enacted by Chapter 277, 1992 General Session



Section 624 - Share options and other rights.

(1) Subject to any provisions in its articles of incorporation, a corporation may create and issue, whether or not in connection with the issue and sale of any shares or other securities of the corporation, rights or options for the purchase of shares or assets of the corporation. The board of directors shall determine the terms upon which the rights or options are issued, their form and content, and the consideration for which the shares are to be issued.

(2) The terms and conditions of the options or rights may include restrictions or conditions that:

(a) preclude or limit the exercise, transfer, or receipt of the options or rights by any person owning or offering to acquire a specified number or percentage of the outstanding common shares or other securities of the corporation or any transferee of that person; or

(b) invalidate or void the options or rights.

(3) This section applies to all options and rights notwithstanding the date of grant.

Enacted by Chapter 277, 1992 General Session



Section 625 - Form and content of certificates.

(1) Shares may but need not be represented by certificates. Unless this chapter or another applicable statute expressly provides otherwise, the rights and obligations of shareholders are not affected by whether or not their shares are represented by certificates.

(2) Each share certificate shall state on its face:

(a) the name of the issuing corporation and that it is organized under the laws of this state;

(b) the name of the person to whom the certificate is issued; and

(c) the number and class of shares and the designation of the series, if any, the certificate represents.

(3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, preferences, limitations, and relative rights applicable to each class, the variations in preferences, limitations, and relative rights determined for each series, and the authority of the board of directors to determine variations for any existing or future class or series, shall be summarized on the front or back of each share certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(4) Each share certificate:

(a) shall be signed by two officers designated in the bylaws or by the board of directors;

(b) may bear the corporate seal or its facsimile; and

(c) may contain any other information as the corporation considers necessary or appropriate.

(5) The signatures of the officers upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent, or registered by a registrar, other than the corporation itself or an employee of the corporation.

(6) In case any officer who has signed or whose facsimile signature has been placed upon a certificate ceases to be an officer before the certificate is issued, the certificate may be issued by the corporation with the same effect as if the person were an officer at the date of its issue.

Amended by Chapter 378, 2010 General Session



Section 626 - Shares without certificates.

(1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issuance of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(2) Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by Subsections 16-10a-625(2) and (3), and, if applicable, Section 16-10a-627.

Enacted by Chapter 277, 1992 General Session



Section 627 - Restrictions on transfer or registration of shares or other securities.

(1) The articles of incorporation, the bylaws, an agreement among shareholders, or an agreement between one or more shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction or otherwise consented to the restriction.

(2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate, or if the restriction is contained in the information statement required by Subsection 16-10a-626(2). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(3) A restriction on the transfer or registration of transfer of shares is authorized:

(a) to maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(b) to preserve entitlements, benefits, or exemptions under federal, state, or local laws; and

(c) for any other reasonable purpose.

(4) A restriction on the transfer or registration of transfer of shares may:

(a) obligate the shareholder first to offer to the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(b) obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(c) require, as a condition to a transfer or registration, that any one or more persons, including the corporation or any of its shareholders, approve the transfer or registration, if the requirement is not manifestly unreasonable; or

(d) prohibit the transfer or the registration of a transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(5) The description of the restrictions on the transfer or registration of transfer of shares in Subsection (4) is not exhaustive.

(6) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

Enacted by Chapter 277, 1992 General Session



Section 628 - Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of incorporating, organizing, or reorganizing the corporation from the consideration received for shares.

Enacted by Chapter 277, 1992 General Session



Section 630 - Shareholders' preemptive rights.

(1) Subject to the provisions of Subsection 16-10a-1704(3), the shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.

(2) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights," or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(a) Upon the decision of the board of directors to issue shares, the shareholders of the corporation have a preemptive right, subject to any uniform terms and conditions prescribed by the board of directors, to provide a fair and reasonable opportunity to exercise the right, to acquire a number of the shares proposed to be issued in an amount proportional to their percentage ownership of the corporation's outstanding shares.

(b) A shareholder may waive a preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(c) There is no preemptive right with respect to:

(i) shares issued as compensation for services to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates;

(ii) shares issued to satisfy conversion or option rights created to provide compensation for services to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates;

(iii) shares issued within six months from the effective date of incorporation; or

(iv) shares sold otherwise than for cash.

(d) Holders of shares of any class without general voting rights but with preferential rights to distributions have no preemptive rights with respect to shares of any other class.

(e) Holders of shares of any class with general voting rights but without preferential rights to distributions have no preemptive rights with respect to shares of any class without general voting rights but with preferential rights to distributions unless the shares without general voting rights but with preferential rights are convertible into or carry a right to subscribe for or acquire shares with general voting rights or without preferential rights.

(f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders pursuant to the preemptive rights, at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of the one year period is subject to the shareholders' preemptive rights.

(3) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

Enacted by Chapter 277, 1992 General Session



Section 631 - Corporation's acquisition of its own shares.

(1) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(2) If the articles of incorporation prohibit the reissuance of acquired shares:

(a) the number of authorized shares is reduced by the number of shares acquired by the corporation, effective upon amendment of the articles of incorporation; and

(b) as provided in Section 16-10a-1002, the board of directors may adopt an amendment to the articles of incorporation under Subsection (2)(a) without shareholder action in order to reduce the number of authorized shares by an amount equal to the number of shares acquired by the corporation.

(3) A corporation amending its articles of incorporation pursuant to Subsection (2) shall deliver to the division for filing articles of amendment setting forth:

(a) the name of the corporation;

(b) the reduction in the number of authorized shares, itemized by class and series;

(c) the total number of authorized shares, itemized by class and series, remaining after reduction of the shares; and

(d) a statement that the amendment was adopted by the board of directors without shareholder action and that shareholder action was not required.

Enacted by Chapter 277, 1992 General Session



Section 640 - Distributions to shareholders.

(1) A board of directors may authorize and the corporation may make distributions to its shareholders subject to any restriction in the articles of incorporation and the limitations in Subsection (3).

(2) The bylaws or, in the absence of an applicable bylaw, the board of directors may fix a future date as the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption, or other acquisition of the corporation's shares. If a record date is necessary but no future date is so fixed, the record date is the date the board of directors authorizes the distribution.

(3) No distribution may be made if, after giving it effect:

(a) the corporation would not be able to pay its debts as they become due in the usual course of business; or

(b) the corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(4) The board of directors may base a determination that a distribution is not prohibited under Subsection (3) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances, including consolidated financial statements, or on a fair valuation or other method that is reasonable in the circumstances.

(5) Except as provided in Subsection (7), the effect of a distribution under Subsection (3) is measured:

(a) in the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(i) the date money or other property is transferred or debt is incurred by the corporation; or

(ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(b) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(c) in all other cases, as of:

(i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization; or

(ii) the date the payment is made if it occurs more than 120 days after the date of authorization.

(6) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section, if the indebtedness is unsecured, is on a parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(7) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under Subsection (3) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

Enacted by Chapter 277, 1992 General Session



Section 641 - Unclaimed distributions.

If a corporation has mailed three successive distributions to a shareholder addressed to the shareholder's address shown on the corporation's current record of shareholders and the distributions have been returned as undeliverable, no further attempt to deliver distributions to the shareholder need be made until another address for the shareholder is made known to the corporation, at which time all distributions accumulated by reason of this section shall, except as otherwise provided by law, be mailed to the shareholder at the other address.

Enacted by Chapter 277, 1992 General Session



Section 701 - Annual meeting.

(1) A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(2) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(3) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action or work a forfeiture or dissolution of the corporation.

Enacted by Chapter 277, 1992 General Session



Section 702 - Special meeting.

(1) A corporation shall hold a special meeting of shareholders:

(a) on call of its board of directors or the person or persons authorized by the bylaws to call a special meeting; or

(b) if the holders of shares representing at least 10% of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting, stating the purpose or purposes for which it is to be held.

(2) If not otherwise fixed under Sections 16-10a-703 or 16-10a-707, the record date for determining shareholders entitled to demand a special meeting pursuant to Subsection (1)(b) is the earliest date of any of the demands pursuant to which the meeting is called or the date that is 60 days prior to the date the first of the written demands pursuant to which the meeting is called is received by the corporation, whichever is later.

(3) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(4) Only business within the purpose or purposes described in the meeting notice required by Subsection 16-10a-705(3) may be conducted at a special shareholders' meeting, unless notice of the meeting is waived by all shareholders pursuant to Section 16-10a-706.

Enacted by Chapter 277, 1992 General Session



Section 703 - Court-ordered meeting.

(1) The district court of the county in this state where a corporation's principal office is located or, if it has no principal office in this state, the district court for Salt Lake County may summarily order a meeting of shareholders to be held:

(a) on application of any shareholder of the corporation entitled to participate in an annual meeting or any director of the corporation if an annual meeting was not held within 15 months after its last annual meeting, or if there has been no annual meeting, the date of incorporation; or

(b) on application of any person who participated in a call of or demand for a special meeting effective under Subsection 16-10a-702(1) if:

(i) notice of the special meeting was not given within 60 days after the date of the call or the date the last of the demands necessary to require the calling of the meeting was delivered to the corporation pursuant to Subsection 16-10a-702(1)(b), as the case may be; or

(ii) the special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, state whether or not it is an annual or special meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary or appropriate to accomplish the purpose or purposes of holding the meeting.

Amended by Chapter 364, 2008 General Session



Section 704 - Action without meeting.

(1) (a) Unless otherwise provided in the articles of incorporation, and subject to the limitations of Subsection 16-10a-1704(4), any action that may be taken at an annual or special meeting of shareholders may be taken without a meeting and without prior notice, if one or more consents in writing, setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted.

(b) A shareholder shall deliver written consent under this section to the corporation by delivering the written consent to:

(i) the corporation's principal place of business; or

(ii) an officer or agent of the corporation having custody of the book in which a proceeding of a meeting of shareholders is recorded.

(c) A written consent under this section shall bear the date of signature of each shareholder who signs the consent.

(d) (i) Notwithstanding Subsection (1)(c), and unless otherwise provided by the bylaws, a shareholder may deliver a written consent under this section by an electronic transmission that provides the corporation with a complete copy of the written consent.

(ii) An electronic transmission consenting to an action under this section is considered to be written, signed, and dated for purposes of this section if the electronic transmission is delivered with information from which the corporation can determine:

(A) that the electronic transmission is transmitted by the shareholder, proxyholder, or other person authorized to act for the shareholder or proxyholder; and

(B) the date on which the electronic transmission is transmitted.

(iii) The date on which an electronic transmission is transmitted is considered the date on which a consent is signed.

(e) A consent signed pursuant to this section has the effect of a vote taken at a meeting and may be described as such in a document.

(2) (a) Except as provided in Subsection (3), unless the written consents of all shareholders entitled to vote are obtained, written notice of shareholder approval of an action without a meeting shall be given at least 10 days before the consummation of the transaction, action, or event authorized by the shareholder action to:

(i) those shareholders entitled to vote who have not consented in writing; and

(ii) those shareholders not entitled to vote and to whom this chapter requires that notice of the proposed action be given.

(b) Notice under this Subsection (2) shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(3) (a) A transaction, action, or event authorized by shareholder action under this section may take effect in accordance with Subsection (5) notwithstanding that the written consents of all shareholders entitled to vote are not obtained if the articles of incorporation or bylaws of the corporation provide for notice under this Subsection (3).

(b) A corporation may provide in its articles of incorporation or bylaws that if the written consents of all shareholders entitled to vote are not obtained, the corporation shall give written notice of shareholder approval of an action without a meeting:

(i) not more than 10 days after the later of the day on which:

(A) the written consents sufficient to take the action are delivered to the corporation; or

(B) the tabulation of the written consents is completed in accordance with Subsection (1); and

(ii) to a shareholder who:

(A) would be entitled to notice of a meeting at which the action could be taken;

(B) would be entitled to vote if the action were taken at a meeting; and

(C) did not consent in writing to the action.

(c) Notice under this Subsection (3) shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(d) The notice requirement in this Subsection (3) does not delay the effectiveness of an action taken by written consent in accordance with Subsection (5). Failure to comply with the notice requirement under this Subsection (3) by itself does not invalidate an action taken by written consent, except this Subsection (3)(d) does not limit judicial power to fashion an appropriate remedy in favor of a shareholder adversely affected by a failure to give notice within the time period required under Subsection (3)(b).

(4) The following may revoke a written consent under this section by a signed writing describing the action and stating that a shareholder's prior consent is revoked, if the writing is received by the corporation before the effectiveness of the action:

(a) the shareholder that gave the written consent;

(b) the proxyholder for the shareholder described in Subsection (4)(a);

(c) a transferee of the shares of the shareholder described in Subsection (4)(a);

(d) a personal representative of the shareholder described in Subsection (4)(a); or

(e) a proxyholder for a person described in this Subsection (4).

(5) (a) An action taken pursuant to this section is not effective unless all written consents on which the corporation relies for taking the action pursuant to Subsection (1) are:

(i) received by the corporation by no later than 60 days after the date the earliest written consent is delivered to the corporation as provided in Subsection (1); and

(ii) not revoked pursuant to Subsection (4).

(b) (i) Unless otherwise provided by this Subsection (5) and subject to Subsection (2), an action taken by the shareholders pursuant to this section is effective as of the date the last written consent necessary to effect the action is received by the corporation.

(ii) If all of the written consents necessary to effect an action specify a later date as the effective date of the action, the later date is the effective date of the action.

(iii) If the corporation receives written consents as contemplated by Subsection (1) signed by all shareholders entitled to vote with respect to an action, the effective date of the shareholder action may be any date that is specified in all the written consents as the effective date of the shareholder action.

(6) Notwithstanding Subsection (1), directors may not be elected by written consent except by unanimous written consent of all shares entitled to vote for the election of directors.

(7) If not otherwise determined under Sections 16-10a-703 or 16-10a-707, the record date for determining shareholders entitled to take action without a meeting or entitled to be given notice under Subsection (2) or (3) is the date the first shareholder delivers to the corporation a writing upon which the action is taken pursuant to Subsection (1).

(8) Action taken under this section has the same effect as action taken at a meeting of shareholders and may be so described in any document.

Amended by Chapter 424, 2011 General Session



Section 705 - Notice of meeting.

(1) A corporation shall give notice to shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than 10 nor more than 60 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(2) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(3) Notice of a special meeting shall include a description of the purpose or purposes for which the meeting is called.

(4) (a) Subject to Subsection (4)(b), unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment.

(b) If the adjournment is for more than 30 days, or if after the adjournment a new record date for the adjourned meeting is or shall be fixed under Section 16-10a-707, notice of the adjourned meeting shall be given pursuant to the requirements of this section to shareholders of record who are entitled to vote at the meeting.

(5) (a) Notwithstanding a requirement that notice be given under any provision of this chapter, the articles of incorporation, or bylaws of any corporation, notice is not required to be given to any shareholder to whom:

(i) a notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting during the period between the two consecutive annual meetings, have been mailed, addressed to the shareholder at the shareholder's address as shown on the records of the corporation, and have been returned undeliverable; or

(ii) at least two payments, if sent by first class mail, of dividends or interest on securities during a 12 month period, have been mailed, addressed to the shareholder at the shareholder's address as shown on the records of the corporation, and have been returned undeliverable.

(b) Any action taken at a meeting held without notice to a shareholder to whom notice is excused under Subsection (5) has the same force and effect as if notice had been duly given. If a shareholder to whom notice is excused under Subsection (5) delivers to the corporation a written notice setting forth the shareholder's current address, or if another address for the shareholder is otherwise made known to the corporation, the requirement that notice be given to the shareholder is reinstated. In the event that the action taken by the corporation requires the filing of a certificate under any provision of this chapter, the certificate need not state that notice was not given to shareholders to whom notice was not required pursuant to this Subsection (5).

Amended by Chapter 424, 2011 General Session



Section 706 - Waiver of notice.

(1) A shareholder may waive any notice required by this chapter, the articles of incorporation, or the bylaws before or after the date and time stated in the notice as the date or time when any action will occur or has occurred. The waiver shall be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(2) A shareholder's attendance at a meeting:

(a) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice; and

(b) waives objection to consideration of a particular matter at the meeting that is not within the purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

Amended by Chapter 378, 2010 General Session



Section 707 - Record date.

(1) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to be given notice of a shareholders' meeting, to determine shareholders entitled to take action without a meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for the manner of fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(2) If not otherwise fixed under Section 16-10a-703 or Subsection (1), the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.

(3) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(4) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(5) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

Amended by Chapter 378, 2010 General Session



Section 708 - Meetings by telecommunication.

Unless otherwise provided in the bylaws, any or all of the shareholders may participate in an annual or special meeting of shareholders by, or the meeting may be conducted through the use of, any means of communication by which all persons participating in the meeting can hear each other during the meeting. A shareholder participating in a meeting by this means is considered to be present in person at the meeting.

Enacted by Chapter 277, 1992 General Session



Section 720 - Shareholders' list for meeting.

(1) After fixing a record date for a shareholders' meeting, a corporation shall prepare a list of the names of all its shareholders who are entitled to be given notice of the meeting. The list shall be arranged by voting group, and within each voting group by class or series of shares. The list shall be alphabetical within each class or series and shall show the address of, and the number of shares held by, each shareholder.

(2) The shareholders' list shall be available for inspection by any shareholder, beginning on the earlier of 10 days before the meeting for which the list was prepared or two business days after notice of the meeting is given and continuing through the meeting and any meeting adjournments, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder or a shareholder's agent or attorney is entitled on written demand to the corporation and, subject to the requirements of Subsections 16-10a-1602(3) and (7), and the provisions of Subsections 16-10a-1603(2) and (3), to inspect and copy the list, during regular business hours and during the period it is available for inspection.

(3) The corporation shall make the shareholders' list available at the meeting, and any shareholder, or any shareholder's agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment, for any purposes germane to the meeting.

(4) If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney, to inspect the shareholders' list before or at the meeting, or to copy the list as permitted by Subsection (2), the district court of the county where a corporation's principal office is located, or, if it has none in this state, the district court for Salt Lake County, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(5) If a court orders inspection or copying of the shareholders' list pursuant to Subsection (4), unless the corporation proves that it refused inspection or copying of the list in good faith because it had a reasonable basis for doubt about the right of the shareholder or the shareholder's agent or attorney to inspect or copy the shareholders' list:

(a) the court shall also order the corporation to pay the shareholder's costs, including reasonable counsel fees, incurred to obtain the order;

(b) the court may order the corporation to pay the shareholder for any damages incurred; and

(c) the court may grant the shareholder any other remedy afforded by law.

(6) If a court orders inspection or copying of the shareholders' list pursuant to Subsection (4), the court may impose reasonable restrictions on the use or distribution of the list by the shareholder.

(7) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

Amended by Chapter 378, 2010 General Session



Section 721 - Voting entitlement of shares.

(1) Except as otherwise provided in Subsections (2) and (4), in Section 61-6-10, or in the articles of incorporation, each outstanding share, regardless of class, is entitled to one vote, and each fractional share is entitled to a corresponding fractional vote, on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

(2) Except as otherwise ordered by a court of competent jurisdiction upon a finding that the purpose of this subsection would not be violated in the circumstances presented to the court, the shares of a corporation are not entitled to be voted or to be counted in determining the total number of outstanding shares eligible to be voted if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(3) Subsection (2) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(4) Redeemable shares are not entitled to be voted after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

Enacted by Chapter 277, 1992 General Session



Section 722 - Proxies.

(1) A shareholder may vote his shares in person or by proxy.

(2) A shareholder, his agent, or attorney-in-fact, may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission shall contain or be accompanied by information that indicates that the shareholder, the shareholder's agent, or the shareholder's attorney-in-fact authorized the transmission.

(3) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment form.

(4) An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of any of the following persons or their designees:

(a) a pledgee;

(b) a person who purchased or agreed to purchase the shares;

(c) a creditor of the corporation who extended its credit under terms requiring the appointment;

(d) an employee of the corporation whose employment contract requires the appointment; or

(e) a party to a voting agreement created under Section 16-10a-731.

(5) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless the appointment is not irrevocable and coupled with an interest, and notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the authority under the appointment.

(6) An appointment made irrevocable under Subsection (4) is revoked when the interest with which it is coupled is extinguished but the revocation does not affect the right of the corporation to accept the proxy's authority unless:

(a) the corporation had notice that the appointment was coupled with that interest and notice that the interest is extinguished is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the authority under the appointment; or

(b) other notice of the revocation of the appointment is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the authority under the appointment.

(7) The corporation is not required to recognize an appointment made irrevocable under Subsection (4) if it has received a writing revoking the appointment signed by the shareholder either personally or by the shareholder's attorney-in-fact, notwithstanding that the revocation may be a breach of an obligation of the shareholder to another person not to revoke the appointment. This provision does not affect any claim the other person may have against the shareholder with respect to the revocation.

(8) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when acquiring the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(9) Subject to Section 16-10a-724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

Amended by Chapter 378, 2010 General Session



Section 723 - Shares held by nominees.

(1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(2) The procedure described in Subsection (1) may set forth:

(a) the types of nominees to which it applies;

(b) the rights or privileges that the corporation recognizes in a beneficial owner, which may include rights or privileges other than voting;

(c) the manner in which the procedure may be used by the nominee;

(d) the information that shall be provided by the nominee when the procedure is used;

(e) the period for which the nominee's use of the procedure is effective; and

(f) other aspects of the rights and duties created.

Amended by Chapter 378, 2010 General Session



Section 724 - Corporation's acceptance of votes.

(1) If the name signed on a vote, consent, waiver, proxy appointment, or proxy appointment revocation corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, proxy appointment, or proxy appointment revocation and give it effect as the act of the shareholder.

(2) If the name signed on a vote, consent, waiver, proxy appointment, or proxy appointment revocation does not correspond to the name of a shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, proxy appointment, or proxy appointment revocation and give it effect as the act of the shareholder if:

(a) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(c) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(d) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, proxy appointment, or proxy appointment revocation;

(e) two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the cotenants or fiduciaries and the person signing appears to be acting on behalf of all cotenants or fiduciaries; or

(f) the acceptance of the vote, consent, waiver, proxy appointment, or proxy appointment revocation is otherwise proper under rules established by the corporation that are not inconsistent with the provisions of this section.

(3) If shares are registered in the names of two or more persons, whether fiduciaries, members of a partnership, cotenants, husband and wife as community property, voting trustees, persons entitled to vote under a shareholder voting agreement or otherwise, or if two or more persons, including proxyholders, have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation or other officer or agent entitled to tabulate votes is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(a) if only one votes, the act binds all;

(b) if more than one vote, the act of the majority so voting binds all;

(c) if more than one vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionately;

(d) if the instrument so filed or the registration of the shares shows that any tenancy is held in unequal interests, a majority or even split for the purpose of this section shall be a majority or even split in interest.

(4) The corporation is entitled to reject a vote, consent, waiver, proxy appointment, or proxy appointment revocation if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(5) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, proxy appointment, or proxy appointment revocation in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(6) Corporate action based on the acceptance or rejection of a vote, consent, waiver, proxy appointment, or proxy appointment revocation under this section is valid unless a court of competent jurisdiction determines otherwise.

Enacted by Chapter 277, 1992 General Session



Section 725 - Quorum and voting requirements for voting groups.

(1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(2) Once a share is represented for any purpose at a meeting, including the purpose of determining that a quorum exists, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting, unless a new record date is or shall be set for that adjourned meeting.

(3) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast within the voting group opposing the action, unless the articles of incorporation or this chapter requires a greater number of affirmative votes.

(4) The election of directors is governed by Section 16-10a-728.

Amended by Chapter 378, 2010 General Session



Section 726 - Action by single and multiple voting groups.

(1) If the articles of incorporation or this chapter provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in Section 16-10a-725.

(2) If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in Section 16-10a-725. One voting group may vote on a matter even though another voting group entitled to vote on the matter has not voted.

Enacted by Chapter 277, 1992 General Session



Section 727 - Greater quorum or voting requirements.

(1) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter.

(2) An amendment to the articles of incorporation that changes or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect.

Amended by Chapter 378, 2010 General Session



Section 728 - Voting for directors -- Cumulative voting.

(1) At each election of directors, unless otherwise provided in the articles of incorporation or this chapter, every shareholder entitled to vote at the election has the right to cast, in person or by proxy, all of the votes to which the shareholder's shares are entitled for as many persons as there are directors to be elected and for whose election the shareholder has the right to vote.

(2) Unless otherwise provided in the articles of incorporation or this chapter, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election, at a meeting of shareholders at which a quorum is present.

(3) Shareholders do not have a right to cumulate their votes for the election of directors unless the articles of incorporation so provide.

(4) A statement included in the articles of incorporation to the effect that all or a designated voting group of shareholders are entitled to cumulate their votes for directors, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(5) Shares entitled to vote cumulatively may be voted cumulatively at each election of directors unless the articles of incorporation provide alternative procedures for the exercise of the cumulative voting rights.

Enacted by Chapter 277, 1992 General Session



Section 730 - Voting trusts.

(1) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, and transferring to the trustee the shares with respect to which the trustee is to act. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and promptly cause the corporation to receive copies of the list and agreement. Thereafter the trustee shall cause the corporation to receive changes to the list promptly as they occur and amendments to the agreement promptly as they are made.

(2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for the period provided in the agreement, but not more than 10 years after its effective date unless extended under Subsection (3).

(3) All or some of the parties to a voting trust may extend the voting trust for additional terms of not more than 10 years each by signing an extension agreement and obtaining the trustee's written consent to the extension. An extension is valid for not more than 10 years from the date the first shareholder signs the extension agreement. The trustee shall deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.

Amended by Chapter 378, 2010 General Session



Section 731 - Voting agreements.

(1) Two or more persons, one or more of whom are shareholders, may provide for the manner in which the shareholders will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of Section 16-10a-730.

(2) A voting agreement created under this section may be specifically enforceable.

Enacted by Chapter 277, 1992 General Session



Section 732 - Shareholder agreements.

(1) An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this chapter in that it:

(a) eliminates the board of directors or restricts the discretion or powers of the board of directors;

(b) governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in Section 16-10a-640;

(c) establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(d) governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(e) establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them;

(f) transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(g) requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(h) otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy.

(2) An agreement authorized by this section shall be:

(a) set forth:

(i) in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(ii) in a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

(b) subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

(c) valid for 10 years, unless the agreement provides otherwise.

(3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by Section 16-10a-626(2). If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement does not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase. A purchaser is considered to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection shall be commenced within the earlier of 90 days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom the discretion or powers are vested, liability for acts or omissions imposed by laws on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(6) The existence or performance of an agreement authorized by this section may not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

Amended by Chapter 378, 2010 General Session



Section 740 - Procedure in derivative proceedings.

(1) As used in this section:

(a) "derivative proceeding" means a civil suit in the right of:

(i) a domestic corporation; or

(ii) to the extent provided in Subsection (7), a foreign corporation; and

(b) "shareholder" includes a beneficial owner whose shares are held:

(i) in a voting trust; or

(ii) by a nominee on the beneficial owner's behalf.

(2) A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(a) (i) was a shareholder of the corporation at the time of the act or omission complained of; or

(ii) became a shareholder through transfer by operation of law from one who was a shareholder at the time of the act or omission complained of; and

(b) fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

(3) (a) A shareholder may not commence a derivative proceeding until:

(i) a written demand has been made upon the corporation to take suitable action; and

(ii) 90 days have expired from the date the demand described in Subsection (3)(a)(i) is made unless:

(A) the shareholder is notified before the 90 days have expired that the demand has been rejected by the corporation; or

(B) irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

(b) A complaint in a derivative proceeding shall be:

(i) verified; and

(ii) allege with particularity the demand made to obtain action by the board of directors.

(c) A derivative proceeding shall comply with the procedures of Utah Rules of Civil Procedure, Rule 23A.

(d) The court shall stay any derivative proceeding until the inquiry is completed and for such additional period as the court considers appropriate if:

(i) the corporation commences an inquiry into the allegations made in the demand or complaint; and

(ii) a person or group described in Subsection (4) is conducting an active review of the allegations in good faith.

(e) If a corporation proposes to dismiss a derivative proceeding pursuant to Subsection (4)(a), discovery by a shareholder following the filing of the derivative proceeding in accordance with this section:

(i) shall be limited to facts relating to:

(A) whether the person or group described in Subsection (4)(b) or (4)(f) is independent and disinterested;

(B) the good faith of the inquiry and review by the person or group described in Subsection (4)(b) or (4)(f); and

(C) the reasonableness of the procedures followed by the person or group described in Subsection (4)(b) or (4)(f) in conducting its review; and

(ii) may not extend to any facts or substantive matters with respect to the act, omission, or other matter that is the subject matter of the derivative proceeding.

(4) (a) A derivative proceeding shall be dismissed by the court on motion by the corporation if a person or group specified in Subsections (4)(b) or (4)(f) determines in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(b) Unless a panel is appointed pursuant to Subsection (4)(f), the determination in Subsection (4)(a) shall be made by:

(i) a majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(ii) a majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors appointing the committee constituted a quorum.

(c) None of the following shall by itself cause a director to be considered not independent for purposes of this section:

(i) the nomination or election of the director by persons:

(A) who are defendants in the derivative proceeding; or

(B) against whom action is demanded;

(ii) the naming of the director as:

(A) a defendant in the derivative proceeding; or

(B) a person against whom action is demanded; or

(iii) the approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(d) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either:

(i) that a majority of the board of directors did not consist of independent directors at the time the determination was made; or

(ii) that the requirements of Subsection (4)(a) have not been met.

(e) (i) If a majority of the board of directors does not consist of independent directors at the time the determination is made rejecting a demand by a shareholder, the corporation has the burden of proving that the requirements of Subsection (4)(a) have been met.

(ii) If a majority of the board of directors consists of independent directors at the time the determination is made rejecting a demand by a shareholder, the plaintiff has the burden of proving that the requirements of Subsection (4)(a) have not been met.

(f) (i) The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation.

(ii) If the court appoints a panel under Subsection (4)(f)(i), the plaintiff has the burden of proving that the requirements of Subsection (4)(a) have not been met.

(g) A person may appeal from an interlocutory order of a court that grants or denies a motion to dismiss brought pursuant to Subsection (4)(a).

(5) (a) A derivative proceeding may not be discontinued or settled without the court's approval.

(b) If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

(6) On termination of the derivative proceeding the court may order:

(a) the corporation to pay the plaintiff's reasonable expenses, including counsel fees, incurred in the proceeding, if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(b) the plaintiff to pay any defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding, if it finds that the proceeding was commenced or maintained:

(i) without reasonable cause; or

(ii) for an improper purpose; or

(c) a party to pay an opposing party's reasonable expenses, including counsel fees, incurred because of the filing of a pleading, motion, or other paper, if it finds that the pleading, motion, or other paper was:

(i) (A) not well grounded in fact, after reasonable inquiry; or

(B) not warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and

(ii) interposed for an improper purpose, such as to:

(A) harass;

(B) cause unnecessary delay; or

(C) cause needless increase in the cost of litigation.

(7) (a) In any derivative proceeding in the right of a foreign corporation, the matters covered by this section shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for Subsections (3)(c), (3)(d), (5), and (6), which are procedural and not matters relating to the internal affairs of the foreign corporation.

(b) In the case of matters relating to a foreign corporation under Subsection (3)(c):

(i) references to a person or group described in Subsection (4) are considered to refer to a person or group entitled under the laws of the jurisdiction of incorporation of the foreign corporation to review and dispose of a derivative proceeding; and

(ii) the standard of review of a decision by the person or group to dismiss the derivative proceeding is to be governed by the laws of the jurisdiction of incorporation of the foreign corporation.

Amended by Chapter 369, 2012 General Session



Section 801 - Requirement for and duties of board of directors.

(1) Except as provided in Section 16-10a-732, each corporation shall have a board of directors.

(2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under Section 16-10a-732.

Amended by Chapter 378, 2010 General Session



Section 802 - Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors, except a director shall be a natural person. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

Amended by Chapter 41, 1996 General Session



Section 803 - Number and election of directors.

(1) (a) Except as provided in Subsection (1)(b), a corporation's board of directors shall consist of a minimum of three individuals.

(b) (i) Before any shares are issued, a corporation's board of directors may consist of one or more individuals.

(ii) After shares are issued and for as long as a corporation has fewer than three shareholders entitled to vote for the election of directors, its board of directors may consist of a number of individuals equal to or greater than the number of those shareholders.

(c) The number of directors shall be specified in or fixed in accordance with the bylaws. Unless otherwise provided in the articles of incorporation, the number of initial directors stated in the articles of incorporation as originally filed with the division, if initial directors are so named in the articles of incorporation, shall be superseded by a provision in the bylaws specifying the number of authorized directors.

(d) The number of directors may be increased or decreased from time to time by amendment to the bylaws, but no decrease may have the effect of shortening the term of any incumbent director.

(e) In the absence of a provision in the bylaws or articles of incorporation fixing the number of individuals composing a board of directors, the number shall be the greater of:

(i) the number of directors then in office; or

(ii) the minimum number of directors permitted by this section.

(2) The bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a range is established, the number of directors may be fixed or changed from time to time within the range by the shareholders or the board of directors.

(3) Directors are elected at each annual meeting of the shareholders except as provided in Section 16-10a-806.

Amended by Chapter 378, 2010 General Session



Section 804 - Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes or series, the articles of incorporation may also authorize the election of all or a specified number or portion of directors by the holders of one or more authorized classes or series of shares. A class or series of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

Enacted by Chapter 277, 1992 General Session



Section 805 - Terms of directors generally.

(1) Except as provided in Section 16-10a-806, the terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(2) The terms of all other directors expire at the next annual shareholders' meeting following their election:

(a) except as provided in:

(i) Section 16-10a-806; or

(ii) Section 16-10a-1023, if a bylaw electing to be governed by Section 16-10a-1023 applies; or

(b) unless a shorter term is specified in the articles of incorporation in the event a director nominee fails to receive a specified vote for election.

(3) A decrease in the number of directors does not shorten an incumbent director's term.

(4) (a) A director elected to fill a vacancy created other than by an increase in the number of directors shall be elected for the unexpired term of the director's predecessor in office, or for any lesser period as may be prescribed by the board of directors.

(b) If a director is elected to fill a vacancy created by reason of an increase in the number of directors, then the term of the director so elected expires at the next shareholders' meeting at which directors are elected, unless the vacancy is filled by a vote of the shareholders, in which case the term shall expire on the later of:

(i) the next meeting of shareholders at which directors are elected; or

(ii) the term designated for the director at the time of the creation of the position being filled.

(5) Except as otherwise provided in the articles of incorporation, or Section 16-10a-1023, if a bylaw electing to be governed by Section 16-10a-1023 applies, despite the expiration of a director's term, the director continues to serve until the election and qualification of a successor or there is a decrease in the number of directors.

(6) A director whose term has ended may deliver to the division for filing a statement to that effect pursuant to Section 16-10a-1608.

Amended by Chapter 85, 2007 General Session



Section 806 - Staggered terms for directors.

The articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group containing 1/2 or 1/3 of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of directors in the second group expire at the second annual shareholders' meeting after their election, and the terms of directors in the third group, if any, expire at the third annual shareholders' meeting after their election. Upon the expiration of the initial staggered terms directors shall be elected for terms of two years or three years, as the case may be, to succeed those whose terms expire.

Enacted by Chapter 277, 1992 General Session



Section 807 - Resignation of directors.

(1) A director may resign at any time by giving a written notice of resignation to the board of directors, the board's chair, or the corporation's secretary.

(2) (a) A resignation of a director is effective when the notice is received by the corporation unless the notice specifies a later effective date or an effective date determined by the happening of an event.

(b) A notice of resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.

(3) A director who resigns may deliver to the division for filing a statement of the director's resignation pursuant to Section 16-10a-1608.

Amended by Chapter 85, 2007 General Session



Section 808 - Removal of directors by shareholders.

(1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him.

(3) If cumulative voting is in effect, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against removal. If cumulative voting is not in effect, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast against removal.

(4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

(5) A director who is removed pursuant to this section may deliver to the division for filing a statement to that effect pursuant to Section 16-10a-1608.

Amended by Chapter 378, 2010 General Session



Section 809 - Removal of directors by judicial proceeding.

(1) The district court of the county in this state where a corporation's principal office is located or, if it has no principal office in this state, the district court for Salt Lake County may remove a director in a proceeding commenced either by the corporation or by its shareholders holding at least 10% of the outstanding shares of any class if the court finds that:

(a) the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; and

(b) removal is in the best interest of the corporation.

(2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(3) If shareholders commence a proceeding under Subsection (1), they shall make the corporation a party defendant.

(4) A director who is removed pursuant to this section may deliver to the division for filing a statement to that effect pursuant to Section 16-10a-1608.

Amended by Chapter 364, 2008 General Session



Section 810 - Vacancy on board.

(1) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(a) the shareholders may fill the vacancy;

(b) the board of directors may fill the vacancy; or

(c) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) Unless otherwise provided in the articles of incorporation, if the vacant office was held or is to be held by a director elected by a voting group of shareholders:

(a) if one or more of the other directors elected by the same voting group are serving, only they are entitled to vote to fill the vacancy if it is filled by the directors; and

(b) only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.

(3) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under Section 16-10a-807 or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.

Amended by Chapter 184, 1993 General Session



Section 811 - Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.

Enacted by Chapter 277, 1992 General Session



Section 820 - Meetings.

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may hear each other during the meeting. A director participating in a meeting by this means is considered to be present in person at the meeting.

Enacted by Chapter 277, 1992 General Session



Section 821 - Action without meeting.

(1) Unless the articles of incorporation, bylaws, or this chapter provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if all members of the board consent to the action in writing.

(2) (a) Action is taken under this section at the time the last director signs a writing describing the action taken, unless, prior to that time, any director has revoked a consent by a writing signed by the director and received by the secretary or any other person authorized by the bylaws or the board of directors to receive the revocation.

(b) (i) Unless otherwise provided by the bylaws, a director may deliver a written consent under this section by an electronic transmission that provides the corporation with a complete copy of the written consent.

(ii) An electronic transmission consenting to an action under this section is considered to be written, signed, and dated for purposes of this section if the electronic transmission is delivered with information from which the corporation can determine:

(A) that the electronic transmission is transmitted by the director; and

(B) the date on which the electronic transmission is transmitted.

(iii) The date on which an electronic transmission is transmitted is considered the date on which a consent is signed.

(3) Action under this section is effective at the time it is taken under Subsection (2), unless the board of directors establishes a different effective date.

(4) Action taken under this section has the same effect as action taken at a meeting of directors and may be described as such in any document.

Amended by Chapter 227, 2011 General Session



Section 822 - Notice of meeting.

(1) Unless the articles of incorporation, bylaws, or this chapter provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purposes of the meeting.

(2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation, bylaws, or this chapter.

Amended by Chapter 378, 2010 General Session



Section 823 - Waiver of notice.

(1) A director may waive any notice of a meeting before or after the date and time of the meeting stated in the notice. Except as provided by Subsection (2), the waiver shall be in writing and signed by the director entitled to the notice. The waiver shall be delivered to the corporation for filing with the corporate records, but delivery and filing are not conditions to its effectiveness.

(2) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the director's arrival, objects to holding the meeting or transacting business at the meeting because of lack of notice or defective notice, and does not thereafter vote for or assent to action taken at the meeting.

Amended by Chapter 378, 2010 General Session



Section 824 - Quorum and voting.

(1) Unless the articles of incorporation or bylaws require a greater number, or, as permitted in Subsection (2), a lower number, a quorum of a board of directors consists of:

(a) a majority of the fixed number of directors if the corporation has a fixed board size; or

(b) a majority of the number of directors prescribed, or if no number is prescribed, of the number in office immediately before the meeting begins, if a range for the size of the board is established pursuant to Subsection 16-10a-803(2).

(2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than 1/3 of the fixed or prescribed number of directors determined under Subsection (1).

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation, bylaws, or this chapter require the vote of a greater number of directors.

(4) A director who is present at a meeting of the board of directors when corporate action is taken is considered to have assented to the action taken at the meeting unless:

(a) the director objects at the beginning of the meeting, or promptly upon arrival, to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting;

(b) the director contemporaneously requests his dissent or abstention as to any specific action to be entered into the minutes of the meeting; or

(c) the director causes written notice of a dissent or abstention as to any specific action to be received by the presiding officer of the meeting before adjournment of the meeting or by the corporation promptly after adjournment of the meeting.

(5) The right of dissent or abstention as to a specific action pursuant to Subsection (4) is not available to a director who votes in favor of the action taken.

Amended by Chapter 184, 1993 General Session



Section 825 - Committees.

(1) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee shall have two or more members, who serve at the pleasure of the board of directors.

(2) The creation of a committee and appointment of members to it shall be approved by the greater of:

(a) a majority of all the directors in office when the action is taken; or

(b) the number of directors required by the articles of incorporation or bylaws to take action under Section 16-10a-824.

(3) Sections 16-10a-820 through 16-10a-824, which govern meetings, action without meeting, notice, waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(4) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under Section 16-10a-801.

(5) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 16-10a-840.

Amended by Chapter 378, 2010 General Session



Section 830 - Required officers.

(1) A corporation shall have the officers designated in its bylaws or by the board of directors in a manner not inconsistent with the bylaws. Any officer shall be a natural person.

(2) Officers may be appointed by the board of directors or in any other manner as the board of directors or bylaws may provide. A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one of the officers responsibility for the preparation and maintenance of minutes of the directors' and shareholders' meetings and other records and information required to be kept by the corporation under Section 16-10a-1601 and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in a corporation.

Amended by Chapter 41, 1996 General Session



Section 831 - Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent not inconsistent with the bylaws, the duties prescribed by the board of directors or by an officer authorized by the board of directors to prescribe the duties of other officers.

Enacted by Chapter 277, 1992 General Session



Section 832 - Resignation and removal of officers.

(1) An officer may resign at any time by giving written notice of the resignation to the corporation.

(2) A resignation of an officer is effective when the notice is received by the corporation, unless the notice specifies a later effective date.

(3) If a resignation is made effective at a later date, the board of directors may permit the officer to remain in office until the effective date and may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date, or the board of directors may remove the officer at any time prior to the effective date and may fill the resulting vacancy.

(4) Unless otherwise provided in the bylaws, the board of directors may remove any officer at any time with or without cause. The bylaws or the board of directors may make provision for the removal of officers by other officers or by the shareholders.

(5) An officer who resigns or is removed or whose appointment has expired may deliver to the division for filing a statement to that effect pursuant to Section 16-10a-1608.

Enacted by Chapter 277, 1992 General Session



Section 833 - Contract rights with respect to officers.

(1) The appointment of an officer does not itself create contract rights.

(2) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

Enacted by Chapter 277, 1992 General Session



Section 840 - General standards of conduct for directors and officers.

(1) Each director shall discharge his duties as a director, including duties as a member of a committee, and each officer with discretionary authority shall discharge his duties under that authority:

(a) in good faith;

(b) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) in a manner the director or officer reasonably believes to be in the best interests of the corporation.

(2) In discharging his duties, a director or officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) one or more officers or employees of the corporation whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(b) legal counsel, public accountants, or other persons as to matters the director or officer reasonably believes are within the person's professional or expert competence; or

(c) in the case of a director, a committee of the board of directors of which he is not a member, if the director reasonably believes the committee merits confidence.

(3) A director or officer is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by Subsection (2) unwarranted.

(4) A director or officer is not liable to the corporation, its shareholders, or any conservator or receiver, or any assignee or successor-in-interest thereof, for any action taken, or any failure to take any action, as an officer or director, as the case may be, unless:

(a) the director or officer has breached or failed to perform the duties of the office in compliance with this section; and

(b) the breach or failure to perform constitutes gross negligence, willful misconduct, or intentional infliction of harm on the corporation or the shareholders.

Amended by Chapter 266, 1993 General Session



Section 841 - Limitation of liability of directors.

(1) Without limiting the generality of Subsection 16-10a-840(4), if so provided in the articles of incorporation or in the bylaws or a resolution to the extent permitted in Subsection (3), a corporation may eliminate or limit the liability of a director to the corporation or to its shareholders for monetary damages for any action taken or any failure to take any action as a director, except liability for:

(a) the amount of a financial benefit received by a director to which he is not entitled;

(b) an intentional infliction of harm on the corporation or the shareholders;

(c) a violation of Section 16-10a-842; or

(d) an intentional violation of criminal law.

(2) No provision authorized under this section may eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective.

(3) Any provision authorized under this section to be included in the articles of incorporation may also be adopted in the bylaws or by resolution, but only if the provision is approved by the same percentage of shareholders of each voting group as would be required to approve an amendment to the articles of incorporation including the provision.

(4) Any foreign corporation authorized to transact business in this state, including any federally chartered depository institution authorized under federal law to transact business in this state, may adopt any provision authorized under this section.

(5) With respect to a corporation that is a depository institution regulated by the Department of Financial Institutions or by an agency of the federal government, any provision authorized under this section may include the elimination or limitation of the personal liability of a director or officer to the corporation's members or depositors.

Amended by Chapter 200, 1994 General Session



Section 842 - Liability of directors for unlawful distributions.

(1) A director who votes for or assents to a distribution made in violation of Section 16-10a-640 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating Section 16-10a-640 or the articles of incorporation, if it is established that the director's duties were not performed in compliance with Section 16-10a-840. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(2) A director held liable under Subsection (1) for an unlawful distribution is entitled to contribution:

(a) from every other director who could be held liable under Subsection (1) for the unlawful distribution; and

(b) from each shareholder, who accepted the distribution knowing the distribution was made in violation of Section 16-10a-640 or the articles of incorporation, the amount of the contribution from each shareholder being the amount of the distribution to the shareholder multiplied by the percentage of the amount of distribution to all shareholders that exceeded what could have been distributed to shareholders without violating Section 16-10a-640 or the articles of incorporation.

(3) A proceeding under this section is barred unless it is commenced within two years after the date on which the effect of the distribution is measured under Subsection 16-10a-640(5) or (7).

Enacted by Chapter 277, 1992 General Session



Section 850 - Definitions relating to conflicting interest transactions.

As used in Sections 16-10a-850 through 16-10a-853:

(1) "Conflicting interest" with respect to a corporation means the interest a director has respecting a transaction effected or proposed to be effected by the corporation or by any entity in which the corporation has a controlling interest if:

(a) whether or not the transaction is brought before the board of directors of the corporation for action, the director knows at the time of commitment that the director or a related person of the director is a party to the transaction or has a beneficial financial interest in or is so closely linked to, the transaction and the transaction is so financially significant to the director or a related person of the director that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction; or

(b) the transaction is brought, or is of a character and significance to the corporation that it would in the normal course be brought, before the board of directors for action, and the director knows at the time of commitment that any of the following persons is either a party to the transaction or has a beneficial financial interest in, or is so closely linked to, the transaction and the transaction is so financially significant to the person that the interest would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction:

(i) an entity, other than the corporation, of which the director is a director, general partner, agent, or employee or an entity to which the director owes a fiduciary duty, other than a fiduciary duty arising because the director is a director of the corporation;

(ii) an individual who is a general partner, principal, or employer of the director or who is a beneficiary of a fiduciary duty owed by the director, other than a fiduciary duty arising because the director is a director of the corporation; or

(iii) a person that controls one or more of the entities specified in Subsection (1)(b)(i) or an entity that is controlled by, or is under common control with, one or more of the entities or individuals specified in Subsection (1)(b)(i) or (1)(b)(ii).

(2) "Director's conflicting interest transaction" with respect to a corporation means a transaction effected or proposed to be effected by the corporation, or by any entity controlled by the corporation respecting which a director has a conflicting interest.

(3) "Qualified director" means, with respect to a director's conflicting interest transaction, any director who does not have either a conflicting interest respecting the transaction, or a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction.

(4) "Required disclosure" means disclosure by the director who has a conflicting interest of:

(a) the existence and nature of the conflicting interest; and

(b) all facts known to the director respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment about whether or not to proceed with the transaction.

(5) "Time of commitment" respecting a transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation or the entity controlled by the corporation becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.

Enacted by Chapter 277, 1992 General Session



Section 851 - Judicial action.

(1) A transaction effected or proposed to be effected by a corporation or by any entity controlled by the corporation that is not a director's conflicting interest transaction may not be enjoined, be set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, solely because a director, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction.

(2) A director's conflicting interest transaction may not be enjoined, be set aside, or give rise to an award of damages or other sanctions, in a proceeding by a shareholder or by or in the right of the corporation, solely because the director, or any person with whom or which the director has a personal, economic, or other association, has an interest in the transaction, if:

(a) directors' action respecting the transaction was at any time taken in compliance with Section 16-10a-852;

(b) shareholders' action respecting the transaction was at any time taken in compliance with Section 16-10a-853; or

(c) the transaction, judged according to the circumstances at the time of commitment, is established to have been fair to the corporation.

Enacted by Chapter 277, 1992 General Session



Section 852 - Directors' action.

(1) Directors' action respecting a transaction is taken for purposes of Subsection 16-10a-851(2)(a) if the transaction received the affirmative vote of a majority of those qualified directors on the board of directors or on a duly empowered committee of the board who voted on the transaction after either required disclosure to them, to the extent the information was not known by them, or compliance with Subsection (2), provided that action by a committee is effective under this subsection only if:

(a) all its members are qualified directors; and

(b) its members are either all of the qualified directors or are appointed by the affirmative vote of a majority of the qualified directors.

(2) If a director has a conflicting interest respecting a transaction, but neither the director nor a related person of the director is a party to the transaction, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction so that the director may not make the disclosure described in Section 16-10a-850(4)(b), then disclosure is sufficient for purposes of Subsection (1) if the director discloses to the directors voting on the transaction, before their vote, the existence and nature of the conflicting interest and informs them of the character and limitations imposed by that duty.

(3) A majority of the qualified directors on the board of directors or on the committee, as the case may be, constitutes a quorum for purposes of action that complies with this section. Directors' action that otherwise complies with this section is not affected by the presence or vote of a director who is not a qualified director.

Enacted by Chapter 277, 1992 General Session



Section 853 - Shareholders' action.

(1) Shareholders' action respecting a transaction is effective for purposes of Subsection 16-10a-851(2)(b) if a quorum existed pursuant to Subsection (2) and a majority of the votes entitled to be cast by holders of qualified shares present in person or by proxy at the meeting were cast in favor of the transaction after notice to shareholders describing the director's conflicting interest transaction, provision of the information referred to in Subsection (3), and required disclosure to the shareholders who voted on the transaction, to the extent the information was not known by them.

(2) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with this section. Subject to the provisions of Subsections (3) and (4), shareholders' action that otherwise complies with this section is not affected by the presence of holders of, or the voting of, shares that are not qualified shares.

(3) For purposes of compliance with Subsection (1), a director who has a conflicting interest respecting the transaction shall, before the shareholders vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes of the number and the identity of persons holding or controlling the vote, of all shares that the director knows are beneficially owned, or the voting of which is controlled, by the director or by a related person of the director, or both.

(4) If a shareholders' vote does not comply with Subsection (1) solely because of a failure of a director to comply with Subsection (3), and if the director establishes that the failure did not determine and was not intended by him to influence the outcome of the vote, the court may, with or without further proceedings under Subsection 16-10a-851(2)(c), take any action respecting the transaction and the director, and give any effect to the shareholders' vote, as it considers appropriate in the circumstances.

Enacted by Chapter 277, 1992 General Session



Section 901 - Definitions.

As used in Part 9:

(1) "Corporation" includes any domestic or foreign entity that is a predecessor of a corporation by reason of a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, fiduciary, or agent of another domestic or foreign corporation or other person or of an employee benefit plan. A director is considered to be serving an employee benefit plan at the corporation's request if his duties to the corporation also impose duties on, or otherwise involve services by, him to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation incurred with respect to a proceeding to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses.

(5) "Officer," "employee," "fiduciary," and "agent" include any person who, while serving the indicated relationship to the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, fiduciary, or agent of another domestic or foreign corporation or other person or of an employee benefit plan. An officer, employee, fiduciary, or agent is considered to be serving an employee benefit plan at the corporation's request if that person's duties to the corporation also impose duties on, or otherwise involve services by, that person to the plan or participants in, or beneficiaries of the plan. Unless the context requires otherwise, such terms include the estates or personal representatives of such persons.

(6) (a) "Official capacity" means:

(i) when used with respect to a director, the office of director in a corporation; and

(ii) when used with respect to a person other than a director, as contemplated in Section 16-10a-907, the office in a corporation held by the officer or the employment, fiduciary, or agency relationship undertaken by him on behalf of the corporation.

(b) "Official capacity" does not include service for any other foreign or domestic corporation, other person, or employee benefit plan.

(7) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(8) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.

Enacted by Chapter 277, 1992 General Session



Section 902 - Authority to indemnify directors.

(1) Except as provided in Subsection (4), a corporation may indemnify an individual made a party to a proceeding because he is or was a director, against liability incurred in the proceeding if:

(a) his conduct was in good faith; and

(b) he reasonably believed that his conduct was in, or not opposed to, the corporation's best interests; and

(c) in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(2) A director's conduct with respect to any employee benefit plan for a purpose he reasonably believed to be in or not opposed to the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of Subsection (1)(b).

(3) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(4) A corporation may not indemnify a director under this section:

(a) in connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(b) in connection with any other proceeding charging that the director derived an improper personal benefit, whether or not involving action in his official capacity, in which proceeding he was adjudged liable on the basis that he derived an improper personal benefit.

(5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.

Enacted by Chapter 277, 1992 General Session



Section 903 - Mandatory indemnification of directors.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was successful, on the merits or otherwise, in the defense of any proceeding, or in the defense of any claim, issue, or matter in the proceeding, to which he was a party because he is or was a director of the corporation, against reasonable expenses incurred by him in connection with the proceeding or claim with respect to which he has been successful.

Enacted by Chapter 277, 1992 General Session



Section 904 - Advance of expenses for directors.

(1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(a) the director furnishes the corporation a written affirmation of his good faith belief that he has met the applicable standard of conduct described in Section 16-10a-902;

(b) the director furnishes to the corporation a written undertaking, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(c) a determination is made that the facts then known to those making the determination would not preclude indemnification under this part.

(2) The undertaking required by Subsection (1)(b) shall be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(3) Determinations and authorizations of payments under this section shall be made in the manner specified in Section 16-10a-906.

Amended by Chapter 378, 2010 General Session



Section 905 - Court-ordered indemnification of directors.

Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is or was a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification in the following manner:

(1) if the court determines that the director is entitled to mandatory indemnification under Section 16-10a-903, the court shall order indemnification, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; and

(2) if the court determines that the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the applicable standard of conduct set forth in Section 16-10a-902 or was adjudged liable as described in Subsection 16-10a-902(4), the court may order indemnification as the court determines to be proper, except that the indemnification with respect to any proceeding in which liability has been adjudged in the circumstances described in Subsection 16-10a-902(4) is limited to reasonable expenses incurred.

Enacted by Chapter 277, 1992 General Session



Section 906 - Determination and authorization of indemnification of directors.

(1) A corporation may not indemnify a director under Section 16-10a-902 unless authorized and a determination has been made in the specific case that indemnification of the director is permissible in the circumstances because the director has met the applicable standard of conduct set forth in Section 16-10a-902. A corporation may not advance expenses to a director under Section 16-10a-904 unless authorized in the specific case after the written affirmation and undertaking required by Subsections 16-10a-904(1)(a) and (b) are received and the determination required by Subsection 16-10a-904(1)(c) has been made.

(2) The determinations required by Subsection (1) shall be made:

(a) by the board of directors by a majority vote of those present at a meeting at which a quorum is present, and only those directors not parties to the proceeding shall be counted in satisfying the quorum; or

(b) if a quorum cannot be obtained as contemplated in Subsection (2)(a), by a majority vote of a committee of the board of directors designated by the board of directors, which committee shall consist of two or more directors not parties to the proceeding, except that directors who are parties to the proceeding may participate in the designation of directors for the committee;

(c) by special legal counsel:

(i) selected by the board of directors or its committee in the manner prescribed in Subsection (2)(a) or (b); or

(ii) if a quorum of the board of directors cannot be obtained under Subsection (2)(a) and a committee cannot be designated under Subsection (2)(b), selected by a majority vote of the full board of directors, in which selection directors who are parties to the proceeding may participate; or

(d) by the shareholders, by a majority of the votes entitled to be cast by holders of qualified shares present in person or by proxy at a meeting.

(3) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with this section. Shareholders' action that otherwise complies with this section is not affected by the presence of holders, or the voting, of shares that are not qualified shares.

(4) Unless authorization is required by the bylaws, authorization of indemnification and advance of expenses shall be made in the same manner as the determination that indemnification or advance of expenses is permissible. However, if the determination that indemnification or advance of expenses is permissible is made by special legal counsel, authorization of indemnification and advance of expenses shall be made by a body entitled under Subsection (2)(c) to select legal counsel.

Amended by Chapter 324, 2010 General Session



Section 907 - Indemnification of officers, employees, fiduciaries, and agents.

Unless a corporation's articles of incorporation provide otherwise:

(1) an officer of the corporation is entitled to mandatory indemnification under Section 16-10a-903, and is entitled to apply for court-ordered indemnification under Section 16-10a-905, in each case to the same extent as a director;

(2) the corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent of the corporation to the same extent as to a director; and

(3) a corporation may also indemnify and advance expenses to an officer, employee, fiduciary, or agent who is not a director to a greater extent, if not inconsistent with public policy, and if provided for by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

Enacted by Chapter 277, 1992 General Session



Section 908 - Insurance.

A corporation may purchase and maintain liability insurance on behalf of a person who is or was a director, officer, employee, fiduciary, or agent of the corporation, or who, while serving as a director, officer, employee, fiduciary, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, fiduciary, or agent of another foreign or domestic corporation or other person, or of an employee benefit plan, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, fiduciary, or agent, whether or not the corporation would have power to indemnify him against the same liability under Section 16-10a-902, 16-10a-903, or 16-10a-907. Insurance may be procured from any insurance company designated by the board of directors, whether the insurance company is formed under the laws of this state or any other jurisdiction of the United States or elsewhere, including any insurance company in which the corporation has an equity or any other interest through stock ownership or otherwise.

Enacted by Chapter 277, 1992 General Session



Section 909 - Limitations on indemnification of directors.

(1) A provision treating a corporation's indemnification of, or advance for expenses to, directors that is contained in its articles of incorporation or bylaws, in a resolution of its shareholders or board of directors, or in a contract (except an insurance policy) or otherwise, is valid only if and to the extent the provision is not inconsistent with this part. If the articles of incorporation limit indemnification or advance of expenses, indemnification and advance of expenses are valid only to the extent not inconsistent with the articles of incorporation.

(2) This part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with the director's appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

Enacted by Chapter 277, 1992 General Session



Section 1001 - Authority to amend.

(1) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(2) A shareholder does not have a vested property right resulting from any provision in the articles of incorporation, including any provision relating to management, control, capital structure, purpose, duration of the corporation, or dividend entitlement.

Enacted by Chapter 277, 1992 General Session



Section 1002 - Amendment by board of directors.

(1) Unless otherwise provided in the articles of incorporation, a corporation's board of directors may adopt, without shareholder action, one or more amendments to the corporation's articles of incorporation to:

(a) delete the names and addresses of incorporators or initial directors or both from the articles of incorporation;

(b) change the information required by Subsection 16-17-203(1), but an amendment is not required to change the information;

(c) change each issued and unissued authorized share of a class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(d) change the corporate name by adding the word "corporation," "incorporated," or "company," or an abbreviation of these words, or by substituting any such word or abbreviation for a similar word or abbreviation in the name; or

(e) make any other change expressly permitted by this chapter to be made without shareholder action.

(2) The board of directors may adopt, without shareholder action, one or more amendments to the articles of incorporation to change the corporate name, if necessary, in connection with the reinstatement of a corporation pursuant to Section 16-10a-1422.

Amended by Chapter 364, 2008 General Session



Section 1003 - Amendment by board of directors and shareholders.

(1) A corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(2) For an amendment to the articles of incorporation proposed pursuant to Subsection (1) to be adopted:

(a) the board of directors shall recommend the amendment to the shareholders unless the board determines that, because of conflicts of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(b) shareholders entitled to vote on the amendment shall approve the amendment as provided in Subsection (5).

(3) The board of directors may condition its submission of the proposed amendment on any basis.

(4) The corporation shall give notice, in accordance with Section 16-10a-705, of the shareholders' meeting at which the amendment will be voted upon, to each shareholder entitled to vote on the proposed amendment. The notice of the meeting shall state that one of the purposes of the meeting is to consider the proposed amendment and it shall contain or be accompanied by a copy or summary of the amendment.

(5) Unless this chapter, the articles of incorporation, the bylaws, if authorized by the articles of incorporation, or the board of directors acting pursuant to Subsection (3) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(a) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights;

(b) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would materially and adversely affect rights in respect of the shares of the voting group because it:

(i) alters or abolishes a preferential right of the shares;

(ii) creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(iii) alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(iv) excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(v) reduces the number of shares owned by the shareholder to a fraction of a share or scrip if the fractional share or scrip so created is to be acquired for cash or the scrip is to be voided under Section 16-10a-604; and

(c) the votes required by Sections 16-10a-725 and 16-10a-726 by every other voting group entitled to vote on the amendment.

(6) If any amendment to the articles of incorporation would impose personal liability on shareholders for the debts of a corporation, it must be approved by all of the outstanding shares affected, regardless of limitations or restrictions on the voting rights of the shares.

Amended by Chapter 378, 2010 General Session



Section 1004 - Voting on amendments by voting groups.

(1) Except as otherwise provided in Subsection (5), the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this chapter, on a proposed amendment if the amendment would:

(a) increase or decrease the aggregate number of authorized shares of the class;

(b) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(c) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(d) change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(e) change the shares of all or part of the class into a different number of shares of the same class;

(f) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(g) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(h) limit or deny an existing preemptive right of all or part of the shares of the class; or

(i) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(2) Except as otherwise provided in Subsection (3), if a proposed amendment would affect a series of a class of shares in one or more of the ways described in Subsection (1), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(3) If a proposed amendment that entitles two or more series of a class of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected shall instead vote together as a single voting group on the proposed amendment.

(4) Except as otherwise provided in Subsection (5), a class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

(5) Notwithstanding the rights granted by this section to holders of the outstanding shares of a class or series to vote as a separate voting group, the rights may be otherwise restricted if so provided in the original articles of incorporation, in any amendment thereto which created the class or series or which was adopted prior to the issuance of any shares of the class or series, or in any amendment thereto which was authorized by a resolution or resolutions adopted by the affirmative vote of the holders of a majority of the class or series.

Enacted by Chapter 277, 1992 General Session



Section 1005 - Amendment before issuance of shares.

If a corporation has not yet issued shares, its board of directors or, if no board of directors has been appointed, its incorporators, may adopt any amendments to the corporation's articles of incorporation.

Enacted by Chapter 277, 1992 General Session



Section 1006 - Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the division for filing articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment adopted;

(3) if an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) the date of each amendment's adoption;

(5) if an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required; and

(6) if an amendment was approved by the shareholders:

(a) the designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting; and

(b) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number of votes cast for the amendment by each voting group entitled to vote separately on the amendment was sufficient for approval by that voting group.

Enacted by Chapter 277, 1992 General Session



Section 1007 - Restated articles of incorporation.

(1) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action. A corporation's incorporators may restate its articles of incorporation at any time if the corporation has not issued shares and if no directors have been appointed.

(2) The restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in Section 16-10a-1003.

(3) If the board of directors submits a restatement for shareholder action, the corporation shall give notice, in accordance with Section 16-10a-705, to each shareholder entitled to vote on the restatement, of the proposed shareholders' meeting at which the restatement will be voted upon. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and the notice shall contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles of incorporation.

(4) A corporation restating its articles of incorporation shall deliver to the division for filing articles of restatement setting forth:

(a) the name of the corporation;

(b) the text of the restated articles of incorporation;

(c) if the restatement contains an amendment to the articles of incorporation, the information required to be set forth in articles of amendment by Section 16-10a-1006;

(d) if the restatement does not contain an amendment to the articles of incorporation, a statement to that effect; and

(e) if the restatement was adopted by the board of directors or incorporators without shareholder action, a statement as to how the restatement was adopted and that shareholder action was not required.

(5) Upon filing by the division or at any later effective date determined pursuant to Section 16-10a-123, restated articles of incorporation supersede the original articles of incorporation and all prior amendments to them.

Amended by Chapter 378, 2010 General Session



Section 1008 - Amendment pursuant to reorganization.

(1) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan or reorganization ordered or decreed by a court of competent jurisdiction under a statute of the United States if the articles of incorporation after amendment contain only provisions required or permitted by Section 16-10a-202.

(2) For an amendment to the articles of incorporation to be made pursuant to Subsection (1), the individual or individuals designated by the court shall deliver to the division for filing articles of amendment setting forth:

(a) the name of the corporation;

(b) the text of each amendment approved by the court;

(c) the date of the court's order or decree approving the articles of amendment;

(d) the title of the reorganization proceeding in which the order or decree was entered; and

(e) a statement that the court had jurisdiction of the proceeding under a specified statute of the United States.

(3) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

Enacted by Chapter 277, 1992 General Session



Section 1008.5 - Conversion to a nonprofit corporation.

(1) (a) A corporation may convert to a nonprofit corporation subject to Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, by filing an amendment of its articles of incorporation pursuant to this section.

(b) The day on which a corporation files an amendment under this section, the corporation becomes a nonprofit corporation subject to Title 16, Chapter 6a, Utah Revised Nonprofit Corporation Act, except that, notwithstanding Section 16-6a-203, the existence of the nonprofit corporation is considered to commence on the day on which the converting corporation:

(i) commenced its existence under this chapter; or

(ii) otherwise was created, formed, incorporated, or came into being.

(2) The amendment of the articles of incorporation to convert to a nonprofit corporation shall:

(a) revise the statement of purposes of the corporation;

(b) delete:

(i) the authorization for shares; and

(ii) any provision relating to authorized or issued shares;

(c) if any shares have been issued, provide for:

(i) the cancellation of issued shares; or

(ii) the conversion of the shares to membership interests in the nonprofit corporation; and

(d) make such other changes as may be necessary or desired.

(3) If the corporation has issued shares, an amendment to convert to a nonprofit corporation shall be approved by all of the outstanding shares of all classes of shares regardless of limitations or restrictions on the voting rights of the shares.

(4) If an amendment pursuant to this section is included in a merger agreement, this section applies, except that any provision for the cancellation or conversion of shares shall be set forth in the merger agreement and not in the amendment of the articles of incorporation.

(5) The conversion of a corporation into a nonprofit corporation does not affect:

(a) an obligation or liability of the converting corporation incurred before its conversion to a nonprofit corporation; or

(b) the personal liability of any person incurred before the conversion.

(6) (a) (i) When a conversion is effective under this section, for purposes of the laws of this state, the things listed in Subsection (6)(a)(ii):

(A) vest in the nonprofit corporation to which the corporation converts;

(B) are the property of the nonprofit corporation; and

(C) are not considered transferred by the converting corporation to the nonprofit corporation by operation of this Subsection (6)(a).

(ii) This Subsection (6)(a) applies to the following of the converting corporation:

(A) its rights, privileges, and powers;

(B) its interests in property, whether real, personal, or mixed;

(C) debts due to the converting corporation;

(D) debts, liabilities, and duties of the converting corporation;

(E) rights and obligations under contract of the converting corporation; and

(F) other things and causes of action belonging to the converting corporation.

(b) The title to any real property vested by deed or otherwise in a corporation converting to a nonprofit corporation does not revert and is not in any way impaired by reason of this chapter or of the conversion.

(c) A right of a creditor or a lien on property of a converting corporation that is described in Subsection (6)(a) or (b) is preserved unimpaired.

(d) A debt, liability, or duty of a converting corporation:

(i) remains attached to the nonprofit corporation to which the corporation converts; and

(ii) may be enforced against the nonprofit corporation to the same extent as if the debts, liabilities, and duties had been incurred or contracted by the nonprofit corporation in its capacity as a nonprofit corporation.

(e) A converted corporation upon conversion to a nonprofit corporation pursuant to this section is considered the same entity as the nonprofit corporation.

(f) In connection with a conversion of a corporation to a nonprofit corporation under this section, the interests or rights in the corporation which is to be converted may be exchanged or converted into one or more of the following:

(i) cash, property, interests, or rights in the nonprofit corporation to which it is converted; or

(ii) cash, property or interests in, or rights in another entity.

(g) Unless otherwise agreed:

(i) a converting corporation is not required solely as a result of the conversion to:

(A) wind up its affairs;

(B) pay its liabilities; or

(C) distribute its assets; and

(ii) a conversion is not considered to constitute a dissolution of the corporation, but constitutes a continuation of the existence of the corporation in the form of a nonprofit corporation.

Amended by Chapter 386, 2009 General Session



Section 1008.7 - Conversion to or from a domestic limited liability company.

(1) (a) A corporation may convert to a domestic limited liability company subject to Title 48, Chapter 2c, Utah Revised Limited Liability Company Act, or Title 48, Chapter 3a, Utah Revised Uniform Limited Liability Company Act, as appropriate pursuant to Section 48-3a-1405 by complying with:

(i) this Subsection (1); and

(ii) Section 48-2c-1401 or 48-3a-1041.

(b) If a corporation converts to a domestic limited liability company in accordance with this Subsection (1), the articles of conversion shall:

(i) comply with Section 48-2c-1402 or Sections 48-3a-1045 and 48-3a-1046; and

(ii) if the corporation has issued shares, provide for:

(A) the cancellation of any issued share; or

(B) the conversion of any issued share to a membership interest in the domestic limited liability company.

(c) Before articles of conversion, in accordance with Section 48-2c-1404, or a statement of conversion, in accordance with Section 48-3a-1045, may be filed with the division, the conversion shall be approved:

(i) in the manner provided for the articles of incorporation or bylaws of the corporation; or

(ii) if the articles of incorporation or bylaws of the corporation do not provide the method for approval:

(A) if the corporation has issued shares, by all of the outstanding shares of all classes of shares of the corporation regardless of limitations or restrictions on the voting rights of the shares; or

(B) if the corporation has not issued shares, by a majority of:

(I) the directors in office at the time that the conversion is approved by the board of directors; or

(II) if directors have not been appointed or elected, the incorporators.

(2) A domestic limited liability company may convert to a corporation subject to this chapter by:

(a) filing articles of incorporation in accordance with this chapter; and

(b) complying with Section 48-2c-1401 or 48-3a-1041, as appropriate pursuant to Section 48-3a-1405.

Amended by Chapter 412, 2013 General Session



Section 1009 - Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

Enacted by Chapter 277, 1992 General Session



Section 1020 - Amendment of bylaws by board of directors or shareholders.

(1) A corporation's board of directors may amend the corporation's bylaws at any time, except to the extent that the articles of incorporation, the bylaws, or this chapter reserve this power exclusively to the shareholders, in whole or part.

(2) A corporation's shareholders may amend the corporation's bylaws at any time, even though the bylaws may also be amended at any time by the board of directors.

Enacted by Chapter 277, 1992 General Session



Section 1021 - Bylaw changing quorum or voting requirement for shareholders.

(1) If authorized by the articles of incorporation or this chapter, the shareholders may adopt, amend, or repeal a bylaw that fixes a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is required by this chapter. Such action is subject to the provisions of Part 7, Shareholders.

(2) A bylaw that fixes a greater quorum or voting requirement for shareholders under Subsection (1) may not be adopted, amended, or repealed by the board of directors.

Amended by Chapter 85, 2007 General Session



Section 1022 - Bylaw changing quorum or voting requirement for directors.

(1) A bylaw that fixes a greater quorum or voting requirement for the board of directors than is required by this chapter may be amended or repealed:

(a) if originally adopted by the shareholders, only by the shareholders, unless otherwise permitted as contemplated by Subsection (2); or

(b) if originally adopted by the board of directors, by the shareholders or unless otherwise provided in the articles of incorporation or bylaws, by the board of directors.

(2) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(3) Action by the board of directors under Subsection (1)(b) to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

Amended by Chapter 378, 2010 General Session



Section 1023 - Bylaw provisions relating to election of directors.

(1) A corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association may elect in its bylaws to be governed in the election of directors by Subsection (2) unless the articles of incorporation:

(a) specifically prohibit the adoption of a bylaw electing to be governed by this section;

(b) alter the vote required by Subsection 16-10a-728(2); or

(c) provide for cumulative voting.

(2) A corporation may elect to be governed in the election of directors as follows:

(a) Each vote entitled to be cast may be voted for or against up to that number of candidates that is equal to the number of directors to be elected, or the shareholder may indicate abstention, but without cumulating the votes.

(b) To be elected, a nominee shall receive a plurality of the votes cast by shareholders of shares entitled to vote in the election at a meeting at which a quorum is present.

(c) Notwithstanding Subsection (2)(b), a nominee who is elected but receives more votes against than for election shall serve as a director for a term that terminates on the earlier of:

(i) 90 days after the day on which the corporation certifies the voting results; or

(ii) the day on which a person is selected by the board of directors to fill the office held by the director, which selection constitutes the filling of a vacancy by the board for the purpose of Section 16-10a-810.

(d) Subject to Subsection (2)(e), a nominee who is elected but receives more votes against than for election may not serve as a director beyond the 90-day period allowed by Subsection (2)(c).

(e) The board of directors may select any qualified person to fill the office held by a director who receives more votes against than for election.

(3) (a) Subsection (2) does not apply to an election of a director by a voting group if there are more candidates for election by the voting group than the number of directors to be elected, one or more of whom are properly proposed by shareholders.

(b) The determination of the number of candidates under Subsection (3)(a) is made:

(i) at the expiration of a time fixed by the articles of incorporation or bylaws for the advance notification of director candidates; or

(ii) if there is no provision under Subsection (3)(b)(i), at a time fixed by the board of directors not more than 14 days before notice is given of the meeting at which the election is to occur.

(4) A person may not be considered a candidate for the purpose of Subsection (3) if the board of directors determines before the notice of meeting is given that the person's candidacy does not create a bona fide election contest.

(5) A bylaw electing to be governed by this section may be repealed:

(a) by the shareholders if originally adopted by the shareholders, unless otherwise provided by the bylaws; or

(b) by the board of directors or the shareholders, if originally adopted by the board of directors.

Amended by Chapter 378, 2010 General Session



Section 1101 - Merger.

(1) A domestic corporation may merge into another entity if:

(a) the board of directors of the domestic corporation adopts and its shareholders, if required by Section 16-10a-1103, approve the plan of merger; and

(b) any other entity that plans to merge approves the plan of merger as provided by the statutes governing the entity.

(2) The plan of merger referred to in Subsection (1) shall set forth:

(a) the name of each entity planning to merge and the name of the surviving entity into which each other entity plans to merge;

(b) the terms and conditions of the merger;

(c) the manner and basis of converting the ownership interests in each entity, in whole or part, into:

(i) ownership interests, obligations, or other securities of the surviving entity or another entity; or

(ii) cash or other property; and

(d) any amendments to the articles of incorporation or organization of the surviving entity to be effected by the merger.

(3) The plan of merger may set forth other provisions relating to the merger.

Amended by Chapter 244, 2011 General Session



Section 1102 - Share exchange.

(1) A domestic corporation may acquire all of the outstanding shares of one or more classes or series of one or more domestic corporations if the board of directors of each corporation adopts a plan of share exchange and the shareholders of the corporation, if required by Section 16-10a-1103, approve the plan of share exchange.

(2) The plan of share exchange referred to in Subsection (1) shall set forth:

(a) the name of each corporation whose shares will be acquired and the name of the acquiring corporation;

(b) the terms and conditions of the share exchange; and

(c) the manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for money or other property in whole or part.

(3) The plan of share exchange may set forth other provisions relating to the share exchange.

(4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange of shares or otherwise.

Amended by Chapter 378, 2010 General Session



Section 1103 - Action on plan.

(1) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of each corporation whose shares will be acquired in the share exchange, shall submit the plan of merger to its shareholders for approval, except as provided in:

(a) Subsection (7);

(b) Section 16-10a-1104; or

(c) the plan of share exchange.

(2) For a plan of merger or share exchange to be approved:

(a) the board of directors shall recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(b) the shareholders entitled to vote on the plan of merger or share exchange shall approve the plan as provided in Subsection (5).

(3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(4) The corporation shall give notice of the shareholders' meeting in accordance with Section 16-10a-705 to each shareholder entitled to vote on the plan of merger or share exchange. The notice shall state that one of the purposes of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(5) Unless this chapter, the articles of incorporation, the initial bylaws, the amended bylaws, or the board of directors acting pursuant to Subsection (3) requires a greater vote, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

(6) Separate voting by voting groups is required on a plan of:

(a) merger if the plan contains a provision that, if contained in an amendment to the articles of incorporation, would require action by one or more separate voting groups on the amendment under Section 16-10a-1004; and

(b) share exchange by each class or series of shares included in the share exchange, with each class or series constituting a separate voting group.

(7) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(a) the articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in Section 16-10a-1002, from its articles of incorporation before the merger;

(b) each shareholder of the surviving corporation whose shares were outstanding immediately before the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after the merger;

(c) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(d) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of participating shares outstanding immediately before the merger.

(8) As used in Subsection (7):

(a) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(b) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(9) After a plan of merger or share exchange is approved, and at any time before the merger or share exchange becomes effective the merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.

(10) If a merger or share exchange is abandoned after articles of merger or share exchange have been filed by the division pursuant to Section 16-10a-1105 specifying a delayed effective date, the merger or share exchange may be prevented from becoming effective by delivering to the division for filing prior to the specified effective time and date a statement of abandonment stating that by appropriate corporate action the merger or share exchange has been abandoned. The statement of abandonment shall be executed in the same manner as the articles of merger or share exchange.

Amended by Chapter 378, 2010 General Session



Section 1104 - Merger of parent and subsidiary.

(1) By complying with the provision of this section, a parent corporation owning at least 90% of the outstanding shares of each class of a subsidiary corporation may either merge the subsidiary into itself or merge itself into the subsidiary.

(2) The board of directors of the parent shall adopt and its shareholders, if required by Subsection (3), shall approve a plan of merger that sets forth:

(a) the names of the parent and subsidiary and the name of the surviving entity;

(b) the terms and conditions of the merger;

(c) the manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving or any other corporation or into money or other property in whole or part;

(d) any amendments to the articles of incorporation of the surviving corporation to be effected by the merger; and

(e) any other provisions relating to the merger as may be determined to be necessary or desirable.

(3) A vote of the shareholders of the subsidiary is not required with respect to the merger. If the subsidiary will be the surviving corporation, the approval of the shareholders of the parent shall be sought in the manner provided in Subsections 16-10a-1103(1) through (6). If the parent will be the surviving corporation, no vote of its shareholders is required if all of the provisions of Subsection 16-10a-1103(7) are met with respect to the merger. If all the provisions are not met, the approval of the shareholders of the parent shall be sought in the manner provided in Subsections 16-10a-1103(1) through (6).

(4) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary (other than the parent) who does not waive this mailing requirement in writing.

(5) The effective date of the merger may not be earlier than the date on which all shareholders of the subsidiary waived the mailing requirement of Subsection (4) or 10 days after the date the parent mailed a copy or summary of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.

Amended by Chapter 184, 1993 General Session



Section 1105 - Articles of merger or share exchange.

(1) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the division for filing articles of merger or share exchange setting forth:

(a) the plan of merger or share exchange;

(b) if shareholder approval was not required, a statement to that effect;

(c) if approval of the shareholders of one or more corporations party to the merger or share exchange was required:

(i) the designation and number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

(ii) either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number of votes cast for the plan by each voting group entitled to vote separately was sufficient for approval by that voting group; and

(d) if the merger is being effected pursuant to Section 16-10a-1104:

(i) a statement that immediately prior to the merger the parent owned at least 90% of the outstanding shares of each class of the subsidiary; and

(ii) the effective date of the merger and a statement that the effective date complies with Subsection 16-10a-1104(5).

(2) A merger or share exchange takes effect upon the effective date of the articles of merger or share exchange, which may not be prior to the date of filing.

Enacted by Chapter 277, 1992 General Session



Section 1106 - Effect of merger or share exchange.

(1) When a merger takes effect:

(a) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases.

(b) The title to all real estate and other property owned by each corporation party to the merger is transferred to and vested in the surviving corporation without reversion or impairment. The transfer to and vesting in the surviving corporation occurs by operation of law. No consent or approval of any other person is required in connection with the transfer or vesting unless consent or approval is specifically required in the event of merger by law or by express provision in any contract, agreement, decree, order, or other instrument to which any of the corporations so merged is a party or by which it is bound.

(c) The surviving corporation has all liabilities of each corporation party to the merger.

(d) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur, or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased.

(e) The articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger.

(f) The shares of each corporation party to the merger, which are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into money or other property, are converted, and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under Part 13.

(2) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under Part 13.

Enacted by Chapter 277, 1992 General Session



Section 1107 - Merger or share exchange with foreign corporations.

(1) A domestic corporation may merge with a foreign entity or enter into a share exchange with a foreign corporation if:

(a) in a merger, the merger is permitted by the law of the state or country under whose law the foreign entity is incorporated or organized and the foreign entity complies with that law in effecting the merger;

(b) in a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(c) the foreign corporation complies with Section 16-10a-1105 if it is the surviving corporation of the merger or the acquiring corporation of the share exchange, and provides, in addition to the information required by Section 16-10a-1105, the address of its principal office; and

(d) the domestic corporation complies with:

(i) the applicable provisions of Sections 16-10a-1101 through 16-10a-1104; and

(ii) if it is the surviving corporation of the merger, Section 16-10a-1105.

(2) Upon the merger or share exchange taking effect, the surviving foreign entity of a merger and the acquiring foreign corporation of a share exchange shall either:

(a) agree that service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights may be made in the manner provided in Section 16-17-301;

(b) promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under Part 13, Dissenters' Rights; and

(c) comply with Part 15, Authority of Foreign Corporation to Transact Business, if it is to transact business in this state.

(3) Service effected pursuant to Subsection (2) is perfected at the earliest of:

(a) the date the foreign entity receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the foreign entity; or

(c) five days after mailing.

(4) Subsection (2) does not prescribe the only means, or necessarily the required means, of serving a surviving foreign entity of a merger or an acquiring foreign corporation in a share exchange.

(5) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange of shares or otherwise.

Amended by Chapter 244, 2011 General Session



Section 1201 - Sale or mortgage of property without shareholder approval.

(1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(a) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business or in a transaction not requiring shareholder approval as provided in Section 16-10a-1202;

(b) mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(c) transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(2) Unless otherwise provided in the articles of incorporation, approval by the shareholders of a transaction described in Subsection (1) is not required.

Enacted by Chapter 277, 1992 General Session



Section 1202 - Sale of property requiring shareholder approval.

(1) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the good will, otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the board of directors, if the board of directors proposes and the shareholders approve the transaction. A sale, lease, exchange, or other disposition of all, or substantially all, of the property of a corporation, with or without the good will, other than in the usual and regular course of business and other than pursuant to a court order, in connection with its dissolution is subject to the requirements of this section, but a sale, lease, exchange, or other disposition of all, or substantially all, of the property of a corporation, with or without the good will, that is pursuant to a court order is not subject to the requirements of this section.

(2) If a corporation is entitled to vote or otherwise consent, other than in the usual and regular course of its business, with respect to the sale, lease, exchange, or other disposition of all, or substantially all, of the property, with or without the good will, of another entity which it controls, and if the shares or other interests held by the corporation in the other entity constitute all, or substantially all, of the property of the corporation, then the corporation shall consent to the transaction only if the board of directors proposes and the shareholders approve the consent.

(3) For a transaction described in Subsection (1) or a consent described in Subsection (2) to be authorized:

(a) the board of directors shall recommend the transaction or the consent to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(b) the shareholders entitled to vote on the transaction or the consent shall approve the transaction or the consent as provided in Subsections (5) and (6).

(4) The board of directors may condition the effectiveness of the transaction or the consent on any basis.

(5) The corporation shall give notice in accordance with Section 16-10a-705 to each shareholder entitled to vote on the transaction described in Subsection (1) or the consent described in Subsection (2), of the shareholders' meeting at which the transaction or the consent will be voted upon. The notice shall:

(a) state that the purpose, or one of the purposes, of the meeting is to consider:

(i) in the case of action pursuant to Subsection (1), the sale, lease, exchange, or other disposition of all, or substantially all, of the property of the corporation; or

(ii) in the case of action pursuant to Subsection (2), the corporation's consent to the sale, lease, exchange, or other disposition of all, or substantially all, of the property of another entity, which shall be identified in the notice, the shares or other interests of which held by the corporation constitute all, or substantially all, of the property of the corporation; and

(b) contain or be accompanied by a description of the transaction, in the case of action pursuant to Subsection (1), or by a description of the transaction underlying the consent, in the case of action pursuant to Subsection (2).

(6) Unless this chapter, the articles of incorporation, the initial bylaws or the bylaws as amended pursuant to Section 16-10a-1021, or the board of directors acting pursuant to Subsection (4) requires a greater vote, the transaction described in Subsection (1) or the consent described in Subsection (2) shall be approved by each voting group entitled to vote on the transaction or the consent by a majority of all the votes entitled to be cast on the transaction or the consent by that voting group.

(7) After a transaction described in Subsection (1) or a consent described in Subsection (2) is authorized, the transaction may be abandoned or the consent withheld or revoked by the corporation's board of directors subject to any contractual rights or other limitation on the abandonment, withholding, or revocation, without further shareholder action.

(8) A transaction that constitutes a distribution is governed by Section 16-10a-640 and not by this section.

Amended by Chapter 378, 2010 General Session



Section 1301 - Definitions.

For purposes of Part 13:

(1) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(2) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(3) "Dissenter" means a shareholder who is entitled to dissent from corporate action under Section 16-10a-1302 and who exercises that right when and in the manner required by Sections 16-10a-1320 through 16-10a-1328.

(4) "Fair value" with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action.

(5) "Interest" means interest from the effective date of the corporate action until the date of payment, at the statutory rate set forth in Section 15-1-1, compounded annually.

(6) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares that are registered in the name of a nominee to the extent the beneficial owner is recognized by the corporation as the shareholder as provided in Section 16-10a-723.

(7) "Shareholder" means the record shareholder or the beneficial shareholder.

Enacted by Chapter 277, 1992 General Session



Section 1302 - Right to dissent.

(1) A shareholder, whether or not entitled to vote, is entitled to dissent from, and obtain payment of the fair value of shares held by him in the event of, any of the following corporate actions:

(a) consummation of a plan of merger to which the corporation is a party if:

(i) shareholder approval is required for the merger by Section 16-10a-1103 or the articles of incorporation; or

(ii) the corporation is a subsidiary that is merged with its parent under Section 16-10a-1104;

(b) consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired;

(c) consummation of a sale, lease, exchange, or other disposition of all, or substantially all, of the property of the corporation for which a shareholder vote is required under Subsection 16-10a-1202(1), but not including a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale; and

(d) consummation of a sale, lease, exchange, or other disposition of all, or substantially all, of the property of an entity controlled by the corporation if the shareholders of the corporation were entitled to vote upon the consent of the corporation to the disposition pursuant to Subsection 16-10a-1202(2).

(2) A shareholder is entitled to dissent and obtain payment of the fair value of his shares in the event of any other corporate action to the extent the articles of incorporation, bylaws, or a resolution of the board of directors so provides.

(3) Notwithstanding the other provisions of this part, except to the extent otherwise provided in the articles of incorporation, bylaws, or a resolution of the board of directors, and subject to the limitations set forth in Subsection (4), a shareholder is not entitled to dissent and obtain payment under Subsection (1) of the fair value of the shares of any class or series of shares which either were listed on a national securities exchange registered under the federal Securities Exchange Act of 1934, as amended, or on the National Market System of the National Association of Securities Dealers Automated Quotation System, or were held of record by more than 2,000 shareholders, at the time of:

(a) the record date fixed under Section 16-10a-707 to determine the shareholders entitled to receive notice of the shareholders' meeting at which the corporate action is submitted to a vote;

(b) the record date fixed under Section 16-10a-704 to determine shareholders entitled to sign writings consenting to the proposed corporate action; or

(c) the effective date of the corporate action if the corporate action is authorized other than by a vote of shareholders.

(4) The limitation set forth in Subsection (3) does not apply if the shareholder will receive for his shares, pursuant to the corporate action, anything except:

(a) shares of the corporation surviving the consummation of the plan of merger or share exchange;

(b) shares of a corporation which at the effective date of the plan of merger or share exchange either will be listed on a national securities exchange registered under the federal Securities Exchange Act of 1934, as amended, or on the National Market System of the National Association of Securities Dealers Automated Quotation System, or will be held of record by more than 2,000 shareholders;

(c) cash in lieu of fractional shares; or

(d) any combination of the shares described in Subsection (4), or cash in lieu of fractional shares.

(5) A shareholder entitled to dissent and obtain payment for his shares under this part may not challenge the corporate action creating the entitlement unless the action is unlawful or fraudulent with respect to him or to the corporation.

Enacted by Chapter 277, 1992 General Session



Section 1303 - Dissent by nominees and beneficial owners.

(1) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if the shareholder dissents with respect to all shares beneficially owned by any one person and causes the corporation to receive written notice which states the dissent and the name and address of each person on whose behalf dissenters' rights are being asserted. The rights of a partial dissenter under this subsection are determined as if the shares as to which the shareholder dissents and the other shares held of record by him were registered in the names of different shareholders.

(2) A beneficial shareholder may assert dissenters' rights as to shares held on his behalf only if:

(a) the beneficial shareholder causes the corporation to receive the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(b) the beneficial shareholder dissents with respect to all shares of which he is the beneficial shareholder.

(3) The corporation may require that, when a record shareholder dissents with respect to the shares held by any one or more beneficial shareholders, each beneficial shareholder shall certify to the corporation that both he and the record shareholders of all shares owned beneficially by him have asserted, or will timely assert, dissenters' rights as to all the shares unlimited on the ability to exercise dissenters' rights. The certification requirement shall be stated in the dissenters' notice given pursuant to Section 16-10a-1322.

Amended by Chapter 378, 2010 General Session



Section 1320 - Notice of dissenters' rights.

(1) If a proposed corporate action creating dissenters' rights under Section 16-10a-1302 is submitted to a vote at a shareholders' meeting, the meeting notice shall be sent to all shareholders of the corporation as of the applicable record date, whether or not they are entitled to vote at the meeting. The notice shall state that shareholders are or may be entitled to assert dissenters' rights under this part. The notice shall be accompanied by a copy of this part and the materials, if any, that under this chapter are required to be given the shareholders entitled to vote on the proposed action at the meeting. Failure to give notice as required by this subsection does not affect any action taken at the shareholders' meeting for which the notice was to have been given.

(2) If a proposed corporate action creating dissenters' rights under Section 16-10a-1302 is authorized without a meeting of shareholders pursuant to Section 16-10a-704, any written or oral solicitation of a shareholder to execute a written consent to the action contemplated by Section 16-10a-704 shall be accompanied or preceded by a written notice stating that shareholders are or may be entitled to assert dissenters' rights under this part, by a copy of this part, and by the materials, if any, that under this chapter would have been required to be given to shareholders entitled to vote on the proposed action if the proposed action were submitted to a vote at a shareholders' meeting. Failure to give written notice as provided by this subsection does not affect any action taken pursuant to Section 16-10a-704 for which the notice was to have been given.

Amended by Chapter 378, 2010 General Session



Section 1321 - Demand for payment -- Eligibility and notice of intent.

(1) If a proposed corporate action creating dissenters' rights under Section 16-10a-1302 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights:

(a) shall cause the corporation to receive, before the vote is taken, written notice of his intent to demand payment for shares if the proposed action is effectuated; and

(b) may not vote any of his shares in favor of the proposed action.

(2) If a proposed corporate action creating dissenters' rights under Section 16-10a-1302 is authorized without a meeting of shareholders pursuant to Section 16-10a-704, a shareholder who wishes to assert dissenters' rights may not execute a writing consenting to the proposed corporate action.

(3) In order to be entitled to payment for shares under this part, unless otherwise provided in the articles of incorporation, bylaws, or a resolution adopted by the board of directors, a shareholder shall have been a shareholder with respect to the shares for which payment is demanded as of the date the proposed corporate action creating dissenters' rights under Section 16-10a-1302 is approved by the shareholders, if shareholder approval is required, or as of the effective date of the corporate action if the corporate action is authorized other than by a vote of shareholders.

(4) A shareholder who does not satisfy the requirements of Subsections (1) through (3) is not entitled to payment for shares under this part.

Amended by Chapter 378, 2010 General Session



Section 1322 - Dissenters' notice.

(1) If proposed corporate action creating dissenters' rights under Section 16-10a-1302 is authorized, the corporation shall give a written dissenters' notice to all shareholders who are entitled to demand payment for their shares under this part.

(2) The dissenters' notice required by Subsection (1) shall be sent no later than 10 days after the effective date of the corporate action creating dissenters' rights under Section 16-10a-1302, and shall:

(a) state that the corporate action was authorized and the effective date or proposed effective date of the corporate action;

(b) state an address at which the corporation will receive payment demands and an address at which certificates for certificated shares shall be deposited;

(c) inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(d) supply a form for demanding payment, which form requests a dissenter to state an address to which payment is to be made;

(e) set a date by which the corporation must receive the payment demand and by which certificates for certificated shares must be deposited at the address indicated in the dissenters' notice, which dates may not be fewer than 30 nor more than 70 days after the date the dissenters' notice required by Subsection (1) is given;

(f) state the requirement contemplated by Subsection 16-10a-1303(3), if the requirement is imposed; and

(g) be accompanied by a copy of this part.

Amended by Chapter 378, 2010 General Session



Section 1323 - Procedure to demand payment.

(1) A shareholder who is given a dissenters' notice described in Section 16-10a-1322, who meets the requirements of Section 16-10a-1321, and wishes to assert dissenters' rights shall, in accordance with the terms of the dissenters' notice:

(a) cause the corporation to receive a payment demand, which may be the payment demand form contemplated in Subsection 16-10a-1322(2)(d), duly completed, or may be stated in another writing;

(b) deposit certificates for his certificated shares in accordance with the terms of the dissenters' notice; and

(c) if required by the corporation in the dissenters' notice described in Section 16-10a-1322, as contemplated by Section 16-10a-1327, certify in writing, in or with the payment demand, whether or not he or the person on whose behalf he asserts dissenters' rights acquired beneficial ownership of the shares before the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action creating dissenters' rights under Section 16-10a-1302.

(2) A shareholder who demands payment in accordance with Subsection (1) retains all rights of a shareholder except the right to transfer the shares until the effective date of the proposed corporate action giving rise to the exercise of dissenters' rights and has only the right to receive payment for the shares after the effective date of the corporate action.

(3) A shareholder who does not demand payment and deposit share certificates as required, by the date or dates set in the dissenters' notice, is not entitled to payment for shares under this part.

Amended by Chapter 378, 2010 General Session



Section 1324 - Uncertificated shares.

(1) Upon receipt of a demand for payment under Section 16-10a-1323 from a shareholder holding uncertificated shares, and in lieu of the deposit of certificates representing the shares, the corporation may restrict the transfer of the shares until the proposed corporate action is taken or the restrictions are released under Section 16-10a-1326.

(2) In all other respects, the provisions of Section 16-10a-1323 apply to shareholders who own uncertificated shares.

Enacted by Chapter 277, 1992 General Session



Section 1325 - Payment.

(1) Except as provided in Section 16-10a-1327, upon the later of the effective date of the corporate action creating dissenters' rights under Section 16-10a-1302, and receipt by the corporation of each payment demand pursuant to Section 16-10a-1323, the corporation shall pay the amount the corporation estimates to be the fair value of the dissenter's shares, plus interest to each dissenter who has complied with Section 16-10a-1323, and who meets the requirements of Section 16-10a-1321, and who has not yet received payment.

(2) Each payment made pursuant to Subsection (1) shall be accompanied by:

(a) (i) (A) the corporation's balance sheet as of the end of its most recent fiscal year, or if not available, a fiscal year ending not more than 16 months before the date of payment;

(B) an income statement for that year;

(C) a statement of changes in shareholders' equity for that year and a statement of cash flow for that year, if the corporation customarily provides such statements to shareholders; and

(D) the latest available interim financial statements, if any;

(ii) the balance sheet and statements referred to in Subsection (2)(a)(i) shall be audited if the corporation customarily provides audited financial statements to shareholders;

(b) a statement of the corporation's estimate of the fair value of the shares and the amount of interest payable with respect to the shares;

(c) a statement of the dissenter's right to demand payment under Section 16-10a-1328; and

(d) a copy of this part.

Amended by Chapter 324, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 1326 - Failure to take action.

(1) If the effective date of the corporate action creating dissenters' rights under Section 16-10a-1302 does not occur within 60 days after the date set by the corporation as the date by which the corporation must receive payment demands as provided in Section 16-10a-1322, the corporation shall return all deposited certificates and release the transfer restrictions imposed on uncertificated shares, and all shareholders who submitted a demand for payment pursuant to Section 16-10a-1323 shall thereafter have all rights of a shareholder as if no demand for payment had been made.

(2) If the effective date of the corporate action creating dissenters' rights under Section 16-10a-1302 occurs more than 60 days after the date set by the corporation as the date by which the corporation must receive payment demands as provided in Section 16-10a-1322, then the corporation shall send a new dissenters' notice, as provided in Section 16-10a-1322, and the provisions of Sections 16-10a-1323 through 16-10a-1328 shall again be applicable.

Enacted by Chapter 277, 1992 General Session



Section 1327 - Special provisions relating to shares acquired after announcement of proposed corporate action.

(1) A corporation may, with the dissenters' notice given pursuant to Section 16-10a-1322, state the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action creating dissenters' rights under Section 16-10a-1302 and state that a shareholder who asserts dissenters' rights must certify in writing, in or with the payment demand, whether or not he or the person on whose behalf he asserts dissenters' rights acquired beneficial ownership of the shares before that date. With respect to any dissenter who does not certify in writing, in or with the payment demand that he or the person on whose behalf the dissenters' rights are being asserted, acquired beneficial ownership of the shares before that date, the corporation may, in lieu of making the payment provided in Section 16-10a-1325, offer to make payment if the dissenter agrees to accept it in full satisfaction of his demand.

(2) An offer to make payment under Subsection (1) shall include or be accompanied by the information required by Subsection 16-10a-1325(2).

Enacted by Chapter 277, 1992 General Session



Section 1328 - Procedure for shareholder dissatisfied with payment or offer.

(1) A dissenter who has not accepted an offer made by a corporation under Section 16-10a-1327 may notify the corporation in writing of his own estimate of the fair value of his shares and demand payment of the estimated amount, plus interest, less any payment made under Section 16-10a-1325, if:

(a) the dissenter believes that the amount paid under Section 16-10a-1325 or offered under Section 16-10a-1327 is less than the fair value of the shares;

(b) the corporation fails to make payment under Section 16-10a-1325 within 60 days after the date set by the corporation as the date by which it must receive the payment demand; or

(c) the corporation, having failed to take the proposed corporate action creating dissenters' rights, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares as required by Section 16-10a-1326.

(2) A dissenter waives the right to demand payment under this section unless he causes the corporation to receive the notice required by Subsection (1) within 30 days after the corporation made or offered payment for his shares.

Enacted by Chapter 277, 1992 General Session



Section 1330 - Judicial appraisal of shares -- Court action.

(1) If a demand for payment under Section 16-10a-1328 remains unresolved, the corporation shall commence a proceeding within 60 days after receiving the payment demand contemplated by Section 16-10a-1328, and petition the court to determine the fair value of the shares and the amount of interest. If the corporation does not commence the proceeding within the 60-day period, it shall pay each dissenter whose demand remains unresolved the amount demanded.

(2) The corporation shall commence the proceeding described in Subsection (1) in the district court of the county in this state where the corporation's principal office, or if it has no principal office in this state, Salt Lake County. If the corporation is a foreign corporation, it shall commence the proceeding in the county in this state where the principal office of the domestic corporation merged with, or whose shares were acquired by, the foreign corporation was located, or, if the domestic corporation did not have its principal office in this state at the time of the transaction, in Salt Lake County.

(3) The corporation shall make all dissenters who have satisfied the requirements of Sections 16-10a-1321, 16-10a-1323, and 16-10a-1328, whether or not they are residents of this state whose demands remain unresolved, parties to the proceeding commenced under Subsection (2) as an action against their shares. All such dissenters who are named as parties shall be served with a copy of the petition. Service on each dissenter may be by registered or certified mail to the address stated in his payment demand made pursuant to Section 16-10a-1328. If no address is stated in the payment demand, service may be made at the address stated in the payment demand given pursuant to Section 16-10a-1323. If no address is stated in the payment demand, service may be made at the address shown on the corporation's current record of shareholders for the record shareholder holding the dissenter's shares. Service may also be made otherwise as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under Subsection (2) is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(5) Each dissenter made a party to the proceeding commenced under Subsection (2) is entitled to judgment:

(a) for the amount, if any, by which the court finds that the fair value of his shares, plus interest, exceeds the amount paid by the corporation pursuant to Section 16-10a-1325; or

(b) for the fair value, plus interest, of the dissenter's after-acquired shares for which the corporation elected to withhold payment under Section 16-10a-1327.

Amended by Chapter 378, 2010 General Session



Section 1331 - Court costs and counsel fees.

(1) The court in an appraisal proceeding commenced under Section 16-10a-1330 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds that the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under Section 16-10a-1328.

(2) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(a) against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of Sections 16-10a-1320 through 16-10a-1328; or

(b) against either the corporation or one or more dissenters, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this part.

(3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to those counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.

Enacted by Chapter 277, 1992 General Session



Section 1401 - Authorization of dissolution prior to issuance of shares.

If a corporation has not yet issued shares, a majority of its directors, or if no directors have been elected or if elected directors are no longer serving, a majority of its incorporators may authorize the dissolution of the corporation.

Enacted by Chapter 277, 1992 General Session



Section 1402 - Authorization of dissolution after issuance of shares.

(1) After shares have been issued, dissolution of a corporation may be authorized in the manner provided in Subsection (2).

(2) For a proposal to dissolve the corporation to be authorized:

(a) the board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(b) the shareholders entitled to vote on the proposal must approve the proposal to dissolve as provided in Subsection (5).

(3) The board of directors may condition the effectiveness of the dissolution on any basis.

(4) The corporation shall give notice in accordance with Section 16-10a-705 to each shareholder entitled to vote on the proposal to dissolve, of the proposed shareholders' meeting at which the proposal to dissolve will be voted upon. The notice shall state that the purpose or one of the purposes of the meeting is to consider the proposal to dissolve the corporation.

(5) The proposal to dissolve must be approved by each voting group entitled to vote separately on the proposal, by a majority of all the votes entitled to be cast on the proposal by that voting group, unless a greater vote is required by the articles of incorporation, the initial bylaws or the bylaws amended pursuant to Section 16-10a-1021, or the board of directors acting pursuant to Subsection (3).

Amended by Chapter 378, 2010 General Session



Section 1403 - Articles of dissolution.

(1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the division for filing articles of dissolution setting forth:

(a) the name of the corporation;

(b) the address of the corporation's principal office or, if none is to be maintained, a statement that the corporation will not maintain a principal office, and, if different from the address of the principal office or if no principal office is to be maintained, the address to which service of process may be mailed pursuant to Section 16-10a-1409;

(c) the date dissolution was authorized;

(d) if dissolution was authorized by the directors or the incorporators pursuant to Section 16-10a-1401, a statement to that effect;

(e) if dissolution was approved by the shareholders pursuant to Section 16-10a-1402:

(i) the number of votes entitled to be cast on the proposal to dissolve by each voting group entitled to vote separately thereon; and

(ii) either the total number of votes cast for and against dissolution by each voting group or the total number of undisputed votes cast for dissolution by each voting group and a statement that the number cast for dissolution was sufficient for approval; and

(f) any additional information the division determines is necessary or appropriate.

(2) A corporation is dissolved upon the effective date of its articles of dissolution.

Enacted by Chapter 277, 1992 General Session



Section 1404 - Revocation of dissolution.

(1) A corporation may revoke its dissolution within 120 days after the effective date of the dissolution.

(2) Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless, in the case of authorization pursuant to Section 16-10a-1402, that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the division for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(a) the name of the corporation;

(b) the effective date of the dissolution that was revoked;

(c) the date that the revocation of dissolution was authorized;

(d) if pursuant to Subsection (2) the corporation's board of directors or incorporators revoked the dissolution authorized under Section 16-10a-1401, a statement to that effect;

(e) if pursuant to Subsection (2) the corporation's board of directors revoked a dissolution approved by the shareholders, a statement that the revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(f) if the revocation of dissolution was approved pursuant to Subsection (2) by the shareholders, the information required by Subsection 16-10a-1403(1)(e).

(4) Revocation of dissolution is effective as provided in Subsection 16-10a-123(1). A provision may not be made for a delayed effective date for revocation pursuant to Subsection 16-10a-123(2).

(5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation may carry on its business as if dissolution had never occurred.

Amended by Chapter 378, 2010 General Session



Section 1405 - Effect of dissolution.

(1) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(a) collecting its assets;

(b) disposing of its properties that will not be distributed in kind to its shareholders;

(c) discharging or making provision for discharging its liabilities;

(d) distributing its remaining property among its shareholders according to their interests; and

(e) doing every other act necessary to wind up and liquidate its business and affairs.

(2) Dissolution of a corporation does not:

(a) transfer title to the corporation's property;

(b) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(c) subject its directors or officers to standards of conduct different from those prescribed in Part 8;

(d) change:

(i) quorum or voting requirements for its board of directors or shareholders;

(ii) provisions for selection, resignation, or removal of its directors or officers or both; or

(iii) provisions for amending its bylaws or its articles of incorporation;

(e) prevent commencement of a proceeding by or against the corporation in its corporate name;

(f) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(g) terminate the authority of the registered agent of the corporation.

Enacted by Chapter 277, 1992 General Session



Section 1406 - Disposition of known claims by notification.

(1) A dissolved corporation may dispose of the known claims against it by following the procedures described in this section.

(2) A dissolved corporation electing to dispose of known claims pursuant to this section may give written notice of the dissolution to known claimants at any time after the effective date of the dissolution. The written notice shall:

(a) describe the information that must be included in a claim;

(b) provide an address to which written notice of any claim must be given to the corporation;

(c) state the deadline, which may not be fewer than 120 days after the effective date of the notice, by which the dissolved corporation must receive the claim; and

(d) state that unless sooner barred by any other state statute limiting actions, the claim will be barred if not received by the deadline.

(3) Unless sooner barred by any other statute limiting actions, a claim against the dissolved corporation is barred if:

(a) a claimant was given notice under Subsection (2) and the claim is not received by the dissolved corporation by the deadline; or

(b) the dissolved corporation delivers to the claimant written notice of rejection of the claim within 90 days after receipt of the claim and the claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days after the effective date of the rejection notice.

(4) Claims which are not rejected by the dissolved corporation in writing within 90 days after receipt of the claim by the dissolved corporation shall be considered accepted.

(5) The failure of the dissolved corporation to give notice to any known claimant pursuant to Subsection (2) does not affect the disposition under this section of any claim held by any other known claimant.

(6) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

Amended by Chapter 378, 2010 General Session



Section 1407 - Disposition of claims by publication -- Disposition in absence of publication.

(1) A dissolved corporation may publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(2) The notice contemplated in Subsection (1) shall:

(a) be published:

(i) one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was located or, if it has no principal office in this state, in Salt Lake County; and

(ii) as required in Section 45-1-101;

(b) describe the information that must be included in a claim and provide an address at which any claim must be given to the corporation; and

(c) state that unless sooner barred by any other statute limiting actions, the claim will be barred if an action to enforce the claim is not commenced within five years after the publication of the notice.

(3) If the dissolved corporation publishes a newspaper or website notice in accordance with Subsection (2), then unless sooner barred under Section 16-10a-1406 or under any other statute limiting actions, the claim of any claimant against the dissolved corporation is barred unless the claimant commences an action to enforce the claim against the dissolved corporation within five years after the publication date of the notice.

(4) (a) For purposes of this section, "claim" means any claim, including claims of this state, whether known, due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, or otherwise.

(b) For purposes of this section, an action to enforce a claim includes any civil action, and any arbitration under any agreement for binding arbitration between the dissolved corporation and the claimant.

(5) If a dissolved corporation does not publish a newspaper notice in accordance with Subsection (2), then unless sooner barred under Section 16-10a-1406 or under any other statute limiting actions, the claim of any claimant against the dissolved corporation is barred unless the claimant commences an action to enforce the claim against the dissolved corporation within seven years after the date the corporation was dissolved.

Amended by Chapter 378, 2010 General Session



Section 1408 - Enforcement of claims against dissolved corporations.

A claim may be enforced:

(1) under Section 16-10a-1406 or 16-10a-1407 against the dissolved corporation, to the extent of its undistributed assets; or

(2) against a shareholder of the dissolved corporation, if the assets have been distributed in liquidation; but a shareholder's total liability for all claims under this section may not exceed the total value of assets distributed to him, as that value is determined at the time of distribution. Any shareholder required to return any portion of the value of assets received by him in liquidation shall be entitled to contribution from all other shareholders. The contributions shall be in accordance with the shareholders' respective rights and interests and may not exceed the value of the assets received in liquidation.

Amended by Chapter 79, 1996 General Session



Section 1409 - Service on dissolved corporation.

(1) A dissolved corporation shall either:

(a) maintain a registered agent in this state to accept service of process on its behalf; or

(b) be deemed to have authorized service of process on it by registered or certified mail, return receipt requested, to the address of its principal office, if any, as set forth in its articles of dissolution or as last changed by notice delivered to the division for filing or to the address for service of process that is stated in its articles of dissolution or as last changed by notice delivered to the division for filing.

(2) Service effected pursuant to Subsection (1)(b) is perfected at the earliest of:

(a) the date the dissolved corporation receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the dissolved corporation; or

(c) five days after mailing.

(3) Subsection (1) does not prescribe the only means, or necessarily the required means, of service on a dissolved corporation.

Enacted by Chapter 277, 1992 General Session



Section 1420 - Grounds for administrative dissolution.

The division may commence a proceeding under Section 16-10a-1421 for administrative dissolution of a corporation if:

(1) the corporation does not pay when they are due any taxes, fees, or penalties imposed by this chapter or other applicable laws of this state;

(2) the corporation does not deliver a corporate or annual report to the division when it is due;

(3) the corporation is without a registered agent in this state for 30 days or more;

(4) the corporation does not give notice to the division within 30 days that its registered agent has been changed or that its registered agent has resigned; or

(5) the corporation's period of duration stated in its articles of incorporation expires.

Amended by Chapter 364, 2008 General Session



Section 1421 - Procedure for and effect of administrative dissolution.

(1) If the division determines that one or more grounds exist under Section 16-10a-1420 for dissolving a corporation, it shall mail the corporation written notice of:

(a) the division's determination that one or more grounds exist for dissolving; and

(b) the grounds for dissolving the corporation.

(2) (a) If the corporation does not correct each ground for dissolution, or demonstrate to the reasonable satisfaction of the division that each ground does not exist, within 60 days after mailing the notice provided by Subsection (1), the division shall administratively dissolve the corporation.

(b) If a corporation is dissolved under Subsection (2)(a), the division shall mail written notice of the administrative dissolution to the dissolved corporation, stating the date of dissolution specified in Subsection (2)(d).

(c) The division shall mail a copy of the notice of administrative dissolution to:

(i) the last registered agent of the dissolved corporation; or

(ii) if there is no registered agent of record, at least one officer of the corporation.

(d) A corporation's date of dissolution is five days after the date the division mails the written notice of dissolution under Subsection (2)(b).

(e) On the date of dissolution, any assumed names filed on behalf of the dissolved corporation under Title 42, Chapter 2, Conducting Business Under Assumed Name, are canceled.

(f) Notwithstanding Subsection (2)(e), the name of the corporation that is dissolved and any assumed names filed on its behalf are not available for two years from the date of dissolution for use by any other person:

(i) transacting business in this state; or

(ii) doing business under an assumed name under Title 42, Chapter 2, Conducting Business Under Assumed Name.

(g) Notwithstanding Subsection (2)(e), if the corporation that is dissolved is reinstated in accordance with Section 16-10a-1422, the registration of the name of the corporation and any assumed names filed on its behalf are reinstated back to the date of dissolution.

(3) (a) Except as provided in Subsection (3)(b), a corporation administratively dissolved under this section continues its corporate existence, but may not carry on any business except:

(i) the business necessary to wind up and liquidate its business and affairs under Section 16-10a-1405; and

(ii) to give notice to claimants in the manner provided in Sections 16-10a-1406 and 16-10a-1407.

(b) If the corporation is reinstated in accordance with Section 16-10a-1422, business conducted by the corporation during a period of administrative dissolution is unaffected by the dissolution.

(4) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(5) A notice mailed under this section shall be:

(a) mailed first-class, postage prepaid; and

(b) addressed to the most current mailing address appearing on the records of the division for:

(i) the registered agent of the corporation, if the notice is required to be mailed to the registered agent; or

(ii) the officer of the corporation that is mailed the notice, if the notice is required to be mailed to an officer of the corporation.

Amended by Chapter 386, 2009 General Session



Section 1422 - Reinstatement following dissolution.

(1) A corporation dissolved under Section 16-10a-1403 or 16-10a-1421 may apply to the division for reinstatement within two years after the effective date of dissolution by delivering to the division for filing an application for reinstatement that states:

(a) the effective date of the corporation's dissolution;

(b) the corporation's corporate name as of the effective date of dissolution;

(c) that the grounds for dissolution either did not exist or have been eliminated;

(d) the corporate name under which the corporation is being reinstated;

(e) that the name stated in Subsection (1)(d) satisfies the requirements of Section 16-10a-401;

(f) that all taxes, fees, or penalties imposed pursuant to this chapter, otherwise owed by the corporation to the State Tax Commission, or otherwise imposed by applicable laws of this state have been paid;

(g) the address of its registered office in this state;

(h) the name of its registered agent at the office stated in Subsection (1)(g); and

(i) any additional information the division determines to be necessary or appropriate.

(2) The corporation shall include in or with the application for reinstatement:

(a) the written consent to appointment by the designated registered agent; and

(b) a certificate from the State Tax Commission reciting that all taxes owed by the corporation have been paid.

(3) If the division determines that the application for reinstatement contains the information required by Subsections (1) and (2) and that the information is correct, the division shall revoke the administrative dissolution. The division shall mail to the corporation in the manner provided in Subsection 16-10a-1421(5) written notice of:

(a) the revocation; and

(b) the effective date of the revocation.

(4) When the reinstatement is effective, it relates back to the effective date of the administrative dissolution. Upon reinstatement:

(a) an act of the corporation during the period of dissolution is effective and enforceable as if the administrative dissolution had never occurred; and

(b) the corporation may carry on its business, under the name stated pursuant to Subsection (1)(d), as if the administrative dissolution had never occurred.

Amended by Chapter 386, 2009 General Session



Section 1423 - Appeal from denial of reinstatement.

If the division denies a corporation's application for reinstatement under Section 16-10a-1422 following administrative dissolution, the division shall mail to the corporation in the manner provided in Subsection 16-10a-1421(5) written notice:

(1) setting forth the reasons for denying the application; and

(2) stating that the corporation has the right to appeal the division's determination to the executive director of the Department of Commerce in accordance with Title 63G, Chapter 4, Administrative Procedures Act.

Amended by Chapter 386, 2009 General Session



Section 1430 - Grounds for judicial dissolution.

(1) A corporation may be dissolved in a proceeding by the attorney general or the division director if it is established that:

(a) the corporation obtained its articles of incorporation through fraud; or

(b) the corporation has continued to exceed or abuse the authority conferred upon it by law.

(2) A corporation may be dissolved in a proceeding by a shareholder if it is established that:

(a) the directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(b) the directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(d) the corporate assets are being misapplied or wasted.

(3) A corporation may be dissolved in a proceeding by a creditor if it is established that:

(a) the creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(b) the corporation is insolvent and the corporation has admitted in writing that the creditor's claim is due and owing.

(4) A corporation may be dissolved in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

Enacted by Chapter 277, 1992 General Session



Section 1431 - Procedure for judicial dissolution.

(1) A proceeding by the attorney general or director of the division to dissolve a corporation shall be brought in either the district court of the county in this state in which the principal office of the corporation is situated or the district court of Salt Lake County. A proceeding brought by any other party named in Section 16-10a-1430 shall be brought in the district court of the county in this state where the corporation's principal office is located or, if it has no principal office in this state, in the district court of Salt Lake County.

(2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

Amended by Chapter 364, 2008 General Session



Section 1432 - Receivership or custodianship.

(1) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after giving notice to all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(2) The court may appoint an individual or a domestic or foreign corporation authorized to transact business in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(a) the receiver:

(i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(ii) may sue and defend in its own name as receiver of the corporation in all courts of this state; or

(b) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and its creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the custodian's or receiver's counsel from the assets of the corporation or proceeds from the sale of the assets.

Enacted by Chapter 277, 1992 General Session



Section 1433 - Decree of dissolution.

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in Section 16-10a-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the decree to the division for filing.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Section 16-10a-1405 and the giving of notice to its registered agent, or to the division if it has no registered agent, and to claimants in accordance with Sections 16-10a-1406 and 16-10a-1407.

(3) The court's order may be appealed as in other civil proceedings.

Enacted by Chapter 277, 1992 General Session



Section 1434 - Election to purchase in lieu of dissolution.

(1) In a proceeding under Subsection 16-10a-1430(2) to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation may elect, or if it fails to elect, one or more shareholders may elect to purchase all shares of the corporation owned by the petitioning shareholder, at the fair value of the shares, determined as provided in this section. An election pursuant to this section is irrevocable unless the court determines that it is equitable to set aside or modify the election.

(2) (a) An election to purchase pursuant to this section may be filed with the court at any time within 90 days after the filing of the petition under Subsection 16-10a-1430(2) or at any later time as the court in its discretion may allow. If the corporation files an election with the court within the 90-day period, or at any later time allowed by the court, to purchase all shares of the corporation owned by the petitioning shareholder, the corporation shall purchase the shares in the manner provided in this section.

(b) If the corporation does not file an election with the court within the time period, but an election to purchase all shares of the corporation owned by the petitioning shareholder is filed by one or more shareholders within the time period, the corporation shall, within 10 days after the later of:

(i) the end of the time period allowed for the filing of elections to purchase under this section; or

(ii) notification from the court of an election by shareholders to purchase all shares of the corporation owned by the petitioning shareholder as provided in this section, give written notice of the election to purchase to all shareholders of the corporation, other than the petitioning shareholder. The notice shall state the name and number of shares owned by the petitioning shareholder and the name and number of shares owned by each electing shareholder. The notice shall advise any recipients who have not participated in the election of their right to join in the election to purchase shares in accordance with this section, and of the date by which any notice of intent to participate must be filed with the court.

(c) Shareholders who wish to participate in the purchase of shares from the petitioning shareholder shall file notice of their intention to join in the purchase by the electing shareholders, no later than 30 days after the effective date of the corporation's notice of their right to join in the election to purchase.

(d) All shareholders who have filed with the court an election or notice of their intention to participate in the election to purchase the shares of the corporation owned by the petitioning shareholder thereby become irrevocably obligated to participate in the purchase of shares from the petitioning shareholders upon the terms and conditions of this section, unless the court otherwise directs.

(e) After an election has been filed by the corporation or one or more shareholders, the proceedings under Subsection 16-10a-1430(2) may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of any shares of the corporation, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioning shareholders, to permit any discontinuance, settlement, sale, or other disposition.

(3) If, within 60 days after the earlier of:

(a) the corporation's filing of an election to purchase all shares of the corporation owned by the petitioning shareholder; or

(b) the corporation's mailing of a notice to its shareholders of the filing of an election by the shareholders to purchase all shares of the corporation owned by the petitioning shareholder, the petitioning shareholder and electing corporation or shareholders reach agreement as to the fair value and terms of purchase of the petitioning shareholder's shares, the court shall enter an order directing the purchase of petitioner's shares, upon the terms and conditions agreed to by the parties.

(4) If the parties are unable to reach an agreement as provided for in Subsection (3), upon application of any party the court shall stay the proceedings under Subsection 16-10a-1430(2) and determine the fair value of the petitioning shareholder's shares as of the day before the date on which the petition under Subsection 16-10a-1430(2) was filed or as of any other date the court determines to be appropriate under the circumstances and based on the factors the court determines to be appropriate.

(5) (a) Upon determining the fair value of the shares of the corporation owned by the petitioning shareholder, the court shall enter an order directing the purchase of the shares upon terms and conditions the court determines to be appropriate. The terms and conditions may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses awarded by the court, and an allocation of shares among shareholders if the shares are to be purchased by shareholders.

(b) In allocating the petitioning shareholders' shares among holders of different classes of shares, the court shall attempt to preserve the existing distribution of voting rights among holders of different share classes to the extent practicable. The court may direct that holders of a specific class or classes may not participate in the purchase. The court may not require any electing shareholder to purchase more of the shares of the corporation owned by the petitioning shareholder than the number of shares that the purchasing shareholder may have set forth in his election or notice of intent to participate filed with the court as the maximum number of shares he is willing to purchase.

(c) Interest may be allowed at the rate and from the date determined by the court to be equitable. However, if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, interest may not be allowed.

(d) If the court finds that the petitioning shareholder had probable grounds for relief under Subsection 16-10a-1430(2)(b) or (d), it may award to the petitioning shareholder reasonable fees and expenses of counsel and experts employed by the petitioning shareholder.

(6) Upon entry of an order under Subsection (3) or (5), the court shall dismiss the petition to dissolve the corporation under Section 16-10a-1430, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to him by the court. The award is enforceable in the same manner as any other judgment.

(7) (a) The purchase ordered pursuant to Subsection (5) shall be made within 10 days after the date the order becomes final, unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to Sections 16-10a-1402 and 16-10a-1403. The articles of dissolution must then be adopted and filed within 50 days after notice.

(b) Upon filing of the articles of dissolution, the corporation is dissolved in accordance with the provisions of Sections 16-10a-1405 through 16-10a-1408, and the order entered pursuant to Subsection (5) is no longer of any force or effect. However, the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of Subsection (5)(d). The petitioning shareholder may continue to pursue any claims previously asserted on behalf of the corporation.

(8) Any payment by the corporation pursuant to an order under Subsection (3) or (5), other than an award of fees and expenses pursuant to Subsection (5)(d), is subject to the provisions of Section 16-10a-640.

Amended by Chapter 378, 2010 General Session



Section 1440 - Deposit with state treasurer.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the state treasurer in accordance with Title 67, Chapter 4a, Unclaimed Property Act.

Amended by Chapter 198, 1995 General Session



Section 1501 - Authority to transact business required.

(1) A foreign corporation may not transact business in this state until its application for authority to transact business is filed by the division. This applies to foreign corporations that conduct a business governed by other statutes of this state only to the extent this part is not inconsistent with those other statutes.

(2) The following, nonexhaustive list of activities does not constitute "transacting business" within the meaning of Subsection (1):

(a) maintaining, defending, or settling in its own behalf any legal proceeding;

(b) holding meetings of the board of directors, shareholders, or otherwise carrying on activities concerning internal corporate affairs;

(c) maintaining bank accounts;

(d) maintaining offices or agencies for the transfer, exchange, and registration of its own securities or maintaining trustees or depositories with respect to those securities;

(e) selling through independent contractors;

(f) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) creating as borrower or lender or acquiring indebtedness, mortgages, or security interests in real or personal property;

(h) securing or collecting debts in its own behalf or enforcing mortgages or security interests in property securing such debts;

(i) owning, without more, real or personal property;

(j) conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature;

(k) transacting business in interstate commerce;

(l) acquiring, in transactions outside this state or in interstate commerce, of conditional sales contracts or of debts secured by mortgages or liens on real or personal property in this state, collecting or adjusting of principal or interest payments on the contracts, mortgages, or liens, enforcing or adjusting any rights provided for in conditional sales contracts or securing the described debts, taking any actions necessary to preserve and protect the interest of the conditional vendor in the property covered by a conditional sales contract or the interest of the mortgagee or holder of the lien in such security, or any combination of such transactions; and

(m) any other activities not considered to constitute transacting business in this state in the discretion of the division.

(3) Nothing in this section limits or affects the right to subject a foreign corporation which does not, or is not required to, have authority to transact business in this state to the jurisdiction of the courts of this state or to serve upon any foreign corporation any process, notice, or demand required or permitted by law to be served upon a corporation pursuant to any applicable provision of law or pursuant to any applicable rules of civil procedure.

Amended by Chapter 79, 1996 General Session



Section 1502 - Consequences of transacting business without authority.

(1) A foreign corporation transacting business in this state without authority, or anyone in its behalf, may not maintain a proceeding in any court in this state until an application for authority to transact business is filed with the division.

(2) The successor to a foreign corporation that transacted business in this state without authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until an application for authority to transact business is filed on behalf of the foreign corporation or its successor.

(3) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation, its successor, or assignee is required to file an application for authority to transact business. If it so determines, the court may further stay the proceeding until the required application for authority to transact business has been filed by the division.

(4) A foreign corporation that transacts business in this state without authority is subject to a civil penalty, payable to this state, of $100 for each day in which it transacts business in this state without authority. However, the penalty may not exceed a total of $5,000 for each year. Each officer of a foreign corporation who authorizes, directs, or participates in the transaction of business in this state without authority and each agent of a foreign corporation who transacts business in this state on behalf of a foreign corporation that is not authorized is subject to a civil penalty, payable to this state, not exceeding $1,000.

(5) The civil penalties set forth in Subsection (4) may be recovered in an action brought in an appropriate court in Salt Lake County or in any other county in this state in which the corporation has a registered, principal, or business office or in which it has transacted business. Upon a finding by the court that a foreign corporation or any of its officers or agents have transacted business in this state in violation of this part, the court shall issue, in addition to or instead of a civil penalty, an injunction restraining the further transaction of the business of the foreign corporation and the further exercise of any corporate rights and privileges in this state. Upon issuance of the injunction, the foreign corporation shall be enjoined from transacting business in this state until all civil penalties have been paid, plus any interest and court costs assessed by the court, and until the foreign corporation has otherwise complied with the provisions of this part.

(6) Notwithstanding Subsections (1) and (2), the failure of a foreign corporation to have authority to transact business in this state does not impair the validity of its corporate acts, nor does the failure prevent the corporation from defending any proceeding in this state.

Amended by Chapter 184, 1993 General Session



Section 1503 - Application for authority to transact business.

(1) A foreign corporation may apply for authority to transact business in this state by delivering to the division for filing an application for authority to transact business setting forth:

(a) its corporate name and its assumed name, if any;

(b) the name of the state or country under whose law it is incorporated;

(c) its date of incorporation and period of its corporate duration;

(d) the street address of its principal office;

(e) the information required by Subsection 16-17-203(1);

(f) the names and usual business addresses of its current directors and officers;

(g) the date it commenced or expects to commence transacting business in this state; and

(h) any additional information the division may determine is necessary or appropriate to determine whether the application for authority to transact business should be filed.

(2) The foreign corporation shall deliver with the completed application for authority to transact business a certificate of existence, or a document of similar import, duly authorized by the lieutenant governor or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate of existence shall be dated within 90 days before the day on which the application for authority to transact business by the division is filed.

(3) (a) The division may permit a tribal corporation to apply for authority to transact business in this state in the same manner as a foreign corporation incorporated in another state.

(b) If a tribal corporation elects to apply for authority to transact business in this state, for purposes of this chapter, the tribal corporation shall be treated in the same manner as a foreign corporation incorporated under the laws of another state.

Amended by Chapter 43, 2010 General Session



Section 1504 - Amended application for authority to transact business.

(1) A foreign corporation authorized to transact business in this state shall deliver an amended application for authority to transact business to the division for filing if the foreign corporation changes:

(a) its corporate name or its assumed corporate name;

(b) the period of its duration;

(c) the state or country of its incorporation; or

(d) any of the information required by Subsection 16-17-203(1).

(2) The requirements of Section 16-10a-1503 for obtaining an original application for authority to transact business apply to filing an amended application for authority to transact business under this section.

Amended by Chapter 364, 2008 General Session



Section 1505 - Effect of filing an application for authority to transact business.

(1) Filing an application for authority to transact business authorizes the foreign corporation to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this part.

(2) A foreign corporation authorized to transact business in this state has the same rights and privileges as, but no greater rights or privileges than, a domestic corporation of like character. Except as otherwise provided by this chapter, a foreign corporation authorized to transact business in this state is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a domestic corporation of like character.

(3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

Enacted by Chapter 277, 1992 General Session



Section 1506 - Corporate name and assumed corporate name of foreign corporation.

(1) Except as provided in Subsection (2), if the corporate name of a foreign corporation does not satisfy the requirements of Section 16-10a-401, which applies to domestic corporations, the foreign corporation, in order to obtain authority to transact business in this state, shall assume for use in this state a name that satisfies the requirements of Section 16-10a-401.

(2) A foreign corporation may obtain authority to transact business in this state with a name that does not meet the requirements of Subsection (1) because it is not distinguishable as required under Subsection 16-10a-401(2), if the foreign corporation delivers to the division for filing either:

(a) a written consent to the foreign corporation's use of the name, given and signed by the other person entitled to the use of the name together with a written undertaking by the other person, in a form satisfactory to the division, to change its name to a name that is distinguishable from the name of the applicant; or

(b) a certified copy of a final judgment of a court of competent jurisdiction establishing the prior right of the foreign corporation to use the requested name in this state.

(3) A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation that is used or registered in this state if the other corporation is incorporated or authorized to transact business in this state and the foreign corporation:

(a) has merged with the other corporation; or

(b) has been formed by reorganization of the other corporation.

(4) If a foreign corporation authorized to transact business in this state, whether under its corporate name or an assumed corporate name, changes its corporate name to one that does not satisfy the requirements of Subsections (1) through (3), or the requirements of Section 16-10a-401, it may not transact business in this state under the changed name but shall use an assumed corporate name that does meet the requirements of this section and shall deliver to the division for filing an amended application for authority to transact business pursuant to Section 16-10a-1504.

Amended by Chapter 378, 2010 General Session



Section 1507 - Registered name of foreign corporation.

(1) A foreign corporation may register its corporate name as provided in this section if the name would be available for use as a corporate name for a domestic corporation under Section 16-10a-401. If the foreign corporation's corporate name would not be available for such use, then the foreign corporation may register its corporate name modified by the addition of any of the following words or abbreviations, if the modified name would be available for use under Section 16-10a-401: "corporation," "incorporated," "company," "corp.," "inc.," or "co."

(2) A foreign corporation registers its corporate name, or its corporate name with any addition permitted by Subsection (1), by delivering to the division for filing an application for registration:

(a) setting forth its corporate name, the name to be registered which shall meet the requirements of Section 16-10a-401 that apply to domestic corporations, the state or country and date of incorporation, and a brief description of the nature of the business in which it is engaged; and

(b) accompanied by a certificate of existence, or a document of similar import from the state or country of incorporation as evidence that the foreign corporation is in existence or has authority to transact business under the laws of the state or country in which it is organized.

(3) The name is registered for the applicant upon the effective date of the application, and the initial registration is effective until the end of the calendar year in which it became effective.

(4) A foreign corporation that has in effect a registration of its corporate name as permitted by Subsection (1) may renew the registration for the following year by delivering to the division for filing a renewal application for registration, which complies with the requirements of Subsection (2), between October 1 and December 31 of the preceding year. When filed, the renewal application for registration renews the registration for the following calendar year.

(5) A foreign corporation that has in effect registration of its corporate name may apply for authority to transact business in this state under the registered name in accordance with the procedure set forth in this part or it may assign the registration to another foreign corporation by delivering to the division for filing an assignment of the registration that states the registered name, the name of the assigning foreign corporation, and the name of the assignee, concurrently with the delivery to the division for filing of the assignee's application for registration of the name. The assignee's application shall meet the requirements of this part.

(6) (a) A foreign corporation that has in effect registration of its corporate name may terminate the registration at any time by delivering to the division for filing a statement of termination setting forth the corporate name and stating that the registration is terminated.

(b) A registration automatically terminates upon the filing of an application for authority to transact business in this state under the registered name.

(7) The registration of a corporate name under Subsection (1) constitutes authority by the division to file an application meeting the requirements of this part for authority to transact business in this state under the registered name, but the authorization is subject to the limitations applicable to corporate names as set forth in Section 16-10a-403.

Amended by Chapter 378, 2010 General Session



Section 1510 - Resignation of registered agent of foreign corporation.

(1) The registered agent of a foreign corporation authorized to transact business in this state may resign the agency appointment by delivering to the division for filing a statement of resignation, which shall be signed by the resigning registered agent and accompanied by two exact or conformed copies of the statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued. The statement of resignation filed by the registered agent shall include a declaration that notice of the resignation has been given to the corporation.

(2) After filing the statement of resignation, the division shall deliver one copy of the resignation to the registered office of the foreign corporation and the other copy to its principal office.

(3) The agency appointment terminates, and the registered office discontinues if so provided, on the 31st day after the filing date of the statement of resignation.

Amended by Chapter 378, 2010 General Session



Section 1511 - Service on foreign corporation.

(1) Except as provided in Subsection (3), the division may serve a foreign corporation by first-class, postage prepaid United States mail.

(2) The registered agent of a foreign corporation authorized to transact business in this state is the foreign corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(3) (a) If a foreign corporation authorized to transact business in this state has no registered agent or if the registered agent cannot with reasonable diligence be served, the foreign corporation may be served by mail that is:

(i) registered or certified;

(ii) return receipt requested; and

(iii) addressed to the foreign corporation at its principal office.

(b) Service is perfected under this Subsection (3) at the earliest of:

(i) the date the foreign corporation receives the process, notice, or demand;

(ii) the date shown on the return receipt, if signed on behalf of the foreign corporation; or

(iii) five days after mailing.

(4) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation authorized to transact business in this state.

Amended by Chapter 220, 1999 General Session



Section 1520 - Withdrawal of foreign corporation.

(1) A foreign corporation authorized to transact business in this state may not withdraw from this state until its application for withdrawal has been filed by the division.

(2) A foreign corporation authorized to transact business in this state may apply for withdrawal by delivering to the division for filing an application for withdrawal setting forth:

(a) its corporate name and its assumed name, if any;

(b) the name of the state or country under whose law it is incorporated;

(c) the address of its principal office, or if none is to be maintained, a statement that the corporation will not maintain a principal office, and if different from the address of the principal office or if no principal office is to be maintained, the address to which service of process may be mailed pursuant to Section 16-10a-1521;

(d) that the corporation is not transacting business in this state and that it surrenders its authority to transact business in this state;

(e) whether its registered agent will continue to be authorized to accept service on its behalf in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state; and

(f) any additional information that the division determines is necessary or appropriate to determine whether the corporation is entitled to withdraw, and to determine and assess any unpaid taxes, fees, and penalties payable by it as prescribed by this chapter.

(3) A foreign corporation's application for withdrawal may not be filed by the division until all outstanding fees and state tax obligations have been paid and the division has received a tax clearance certificate from the State Tax Commission.

Enacted by Chapter 277, 1992 General Session



Section 1521 - Service on withdrawn foreign corporation.

(1) A foreign corporation that has withdrawn from this state pursuant to Section 16-10a-1520 shall either:

(a) maintain a registered agent in this state to accept service on its behalf in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state, in which case the continued authority of the registered agent shall be specified in the application for withdrawal; or

(b) be considered to have authorized service of process on it in connection with any cause of action by registered or certified mail, return receipt requested, to:

(i) the address of its principal office, if any, set forth in its application for withdrawal or as last changed by notice delivered to the division for filing; or

(ii) the address for service of process that is stated in its application for withdrawal or as last changed by notice delivered to the division for filing.

(2) Service effected pursuant to Subsection (1)(b) is perfected at the earliest of:

(a) the date the withdrawn foreign corporation receives the process, notice, or demand;

(b) the date shown on the return receipt, if signed on behalf of the withdrawn foreign corporation; or

(c) five days after mailing.

(3) Subsection (1) does not prescribe the only means, or necessarily the required means, of serving a withdrawn foreign corporation.

Amended by Chapter 364, 2008 General Session



Section 1530 - Grounds for revocation.

The division may commence a proceeding under Section 16-10a-1531 to revoke the authority of a foreign corporation to transact business in this state if:

(1) the foreign corporation does not deliver its annual report to the division when it is due;

(2) the foreign corporation does not pay when they are due any taxes, fees, or penalties imposed by this chapter or other applicable laws of this state;

(3) the foreign corporation is without a registered agent in this state for 30 days or more;

(4) the foreign corporation does not inform the division by an appropriate filing within 30 days of the change or resignation that its registered agent has changed or that its registered agent has resigned;

(5) an incorporator, director, officer, or agent of the foreign corporation signs a document knowing it is false in any material respect with intent that the document be delivered to the division for filing; or

(6) the division receives a duly authenticated certificate from the lieutenant governor or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the corporation has dissolved or disappeared as the result of a merger.

Amended by Chapter 364, 2008 General Session



Section 1531 - Procedure for and effect of revocation.

(1) If the division determines that one or more grounds exist under Section 16-10a-1530 for revoking the authority of a foreign corporation to transact business in this state, the division shall mail to the foreign corporation written notice of:

(a) the division's determination that one or more grounds exist for revocation; and

(b) the grounds for revocation.

(2) (a) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the division that each ground determined by the division does not exist, within 60 days after mailing the notice under Subsection (1), the division shall revoke the foreign corporation's authority to transact business in this state.

(b) If a foreign corporation's authority to transact business in this state is revoked under Subsection (2)(a), the division shall mail to the foreign corporation written notice of:

(i) revocation; and

(ii) the effective date of the revocation.

(c) The division shall mail a copy of the notice to:

(i) the last registered agent of the foreign corporation; or

(ii) if there is no registered agent of record, at least one officer of the corporation.

(3) The authority of a foreign corporation to transact business in this state ceases on the date shown on the division's certificate revoking the corporation's certificate of authority.

(4) Revocation of a foreign corporation's authority to transact business in this state does not terminate the authority of the registered agent of the corporation.

(5) A notice mailed under this section shall be:

(a) mailed first-class, postage prepaid; and

(b) addressed to the most current mailing address appearing on the records of the division for:

(i) the registered agent of the foreign corporation, if the notice is required to be mailed to the registered agent; or

(ii) the officer of the foreign corporation that is mailed the notice, if the notice is required to be mailed to an officer of the foreign corporation.

Amended by Chapter 386, 2009 General Session



Section 1532 - Appeal from revocation.

(1) A foreign corporation may appeal the division's revocation of its authority to transact business in this state to the district court of the county in this state where the last registered or principal office of the corporation was located or in Salt Lake County, within 30 days after the notice of revocation is mailed under Section 16-10a-1531. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the corporation's application for authority to transact business, and any amended applications, each as filed with the division, and the division's notice of revocation.

(2) The court may summarily order the division to reinstate the authority of the foreign corporation to transact business in this state or it may take any other action it considers appropriate.

(3) The court's final decision may be appealed as in other civil proceedings.

Amended by Chapter 131, 2000 General Session



Section 1533 - Domestication of foreign corporations.

(1) (a) Any foreign corporation may become a domestic corporation by delivering to the division for filing articles of domestication meeting the requirements of Subsection (2) if the board of directors of the corporation adopts, and its shareholders approve, the domestication.

(b) The adoption and approval of the domestication shall be in accordance with the consent requirements of Section 16-10a-1003 for amending articles of incorporation.

(2) (a) The articles of domestication shall meet the requirements applicable to articles of incorporation set forth in Sections 16-10a-120 and 16-10a-202, except that:

(i) the articles of domestication need not name, or be signed by, the incorporators of the foreign corporation; and

(ii) any reference to the corporation's registered office, registered agent, or directors shall be to the registered office and agent in Utah, and the directors then in office at the time of filing the articles of domestication.

(b) The articles of domestication shall set forth:

(i) the date on which and jurisdiction where the corporation was first formed, incorporated, or otherwise came into being;

(ii) the name of the corporation immediately prior to the filing of the articles of domestication;

(iii) any jurisdiction that constituted the seat, location of incorporation, principal place of business, or central administration of the corporation immediately prior to the filing of the articles of domestication; and

(iv) a statement that the articles of domestication were adopted by the corporation's board of directors and approved by its shareholders.

(3) (a) Upon the filing of articles of domestication with the division, the corporation shall be domesticated in this state, shall thereafter be subject to all of the provisions of this chapter, and shall continue as if it had been incorporated under this chapter.

(b) Notwithstanding any other provisions of this chapter, the existence of the corporation shall be considered to have commenced on the date the corporation commenced its existence in the jurisdiction in which the corporation was first formed, incorporated, or otherwise came into being.

(4) The articles of domestication, upon filing with the division, shall become the articles of incorporation of the corporation, and shall be subject to amendments or restatement the same as any other articles of incorporation under this chapter.

(5) The domestication of any corporation in this state may not be considered to affect any obligation or liability of the corporation incurred prior to its domestication.

(6) The filing of the articles of domestication does not affect the choice of law applicable to the corporation, except that from the date the articles of domestication are filed, the law of Utah, including the provisions of this chapter, shall apply to the corporation to the same extent as if the corporation had been incorporated as a corporation of this state on that date.

Amended by Chapter 378, 2010 General Session



Section 1533.5 - Transfer to another state.

(1) A domestic corporation may transfer to or domesticate in a jurisdiction other than this state if:

(a) that jurisdiction permits the transfer to or domestication of the corporation in the jurisdiction; and

(b) the transfer is approved by the shareholders as provided in the corporation's bylaws or, if the bylaws do not so provide, by all of the shareholders.

(2) (a) A domestic corporation transfers to or domesticates in a jurisdiction other than this state by delivering to the division for filing articles of transfer meeting the requirements of Subsection (2)(b).

(b) Articles of transfer shall state:

(i) the name of the corporation;

(ii) the date of filing of the corporation's original articles of incorporation with the division;

(iii) the jurisdiction to which the corporation is to be transferred or in which it is to be domesticated;

(iv) the future effective date, which shall be a date certain, of the transfer or domestication if it is not to be effective upon the filing of the articles of transfer;

(v) that the transfer or domestication has been approved by the shareholders;

(vi) that the existence of the corporation as a domestic corporation of this state shall cease when the articles of transfer become effective;

(vii) the agreement of the corporation that it may be served with process in this state in any proceeding for enforcement of any obligation of the corporation arising while it was a corporation under the laws of this state; and

(viii) if the corporation does not apply for authority to transact business in this state as a foreign corporation pursuant to Section 16-10a-1503, the address to which a copy of service of process may be made under Subsection (2)(b)(vii).

(3) When the articles of transfer are filed with the division, or upon the future, delayed effective date of the articles of transfer, and after payment to the division of the fees prescribed under this chapter, the corporation shall cease to exist as a domestic corporation of this state. Thereafter, a certificate of the division as to the transfer is prima facie evidence of the transfer or domestication by the corporation out of this state.

(4) Transfer or domestication of a corporation out of this state in accordance with this section and the resulting cessation of its existence as a domestic corporation of this state may not be considered to affect:

(a) an obligation or liability of the corporation incurred before the transfer or domestication or the personal liability of any person incurred before the transfer or domestication, including, any taxes owing to this state; or

(b) the choice of law applicable to the corporation with respect to matters arising before the transfer or domestication.

Enacted by Chapter 184, 2012 General Session



Section 1601 - Corporate records.

(1) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken on behalf of the corporation by a committee of the board of directors in place of the board of directors, and a record of all waivers of notices of meetings of shareholders, meetings of the board of directors, or any meetings of committees of the board of directors.

(2) A corporation shall maintain appropriate accounting records.

(3) A corporation or its agent shall maintain a record of the names and addresses of its shareholders, in a form that permits preparation of a list of shareholders:

(a) that is arranged by voting group and within each voting group by class or series of shares;

(b) that is in alphabetical order within each class or series; and

(c) that shows the address of and the number of shares of each class and series held by each shareholder.

(4) A corporation shall maintain its records in written form or in any form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records at its principal office:

(a) its articles of incorporation currently in effect;

(b) its bylaws currently in effect;

(c) the minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years;

(d) all written communications within the past three years to shareholders as a group or to the holders of any class or series of shares as a group;

(e) a list of the names and business addresses of its current officers and directors;

(f) its most recent annual report delivered to the division under Section 16-10a-1607; and

(g) all financial statements prepared for periods ending during the last three years that a shareholder could request under Section 16-10a-1605.

Enacted by Chapter 277, 1992 General Session



Section 1602 - Inspection of records by shareholders and directors.

(1) A shareholder or director of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in Subsection 16-10a-1601(5) if he gives the corporation written notice of the demand at least five business days before the date on which he wishes to inspect and copy.

(2) In addition to the rights set forth in Subsection (1), a shareholder or director of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder or director meets the requirements of Subsection (3) and gives the corporation written notice of the demand at least five business days before the date on which he wishes to inspect and copy:

(a) excerpts from:

(i) minutes of any meeting, records of any action taken by the board of directors, or by a committee of the board of directors while acting on behalf of the corporation in place of the board of directors;

(ii) minutes of any meeting of the shareholders;

(iii) records of any action taken by the shareholders without a meeting; and

(iv) waivers of notices of any meeting of the shareholders, of any meeting of the board of directors, or of any meeting of a committee of the board of directors;

(b) accounting records of the corporation; and

(c) the record of shareholders described in Subsection 16-10a-1601(3).

(3) A shareholder or director is entitled to inspect and copy records as described in Subsection (2) only if:

(a) the demand is made in good faith and for a proper purpose;

(b) the shareholder or director describes with reasonable particularity his purpose and the records he desires to inspect; and

(c) the records are directly connected with his purpose.

(4) For purposes of this section:

(a) "proper purpose" means a purpose reasonably related to the demanding shareholder's or director's interest as a shareholder or director; and

(b) "shareholder" includes a beneficial owner whose shares are held in a voting trust and any other beneficial owner who establishes beneficial ownership.

(5) The right of inspection granted by this section may not be abolished by a corporation's articles of incorporation or bylaws.

(6) This section does not affect:

(a) the right of a shareholder or director to inspect records under Section 16-10a-720 or, if the shareholder or director is in litigation with the corporation, to the same extent as any other litigant; or

(b) the power of a court, independent of this chapter, to compel the production of corporate records for examination.

(7) A shareholder or director may not use any information obtained through the inspection or copying of records permitted by Subsection (2) for any purposes other than those set forth in a demand made under Subsection (3).

Enacted by Chapter 277, 1992 General Session



Section 1603 - Scope of inspection right.

(1) A shareholder's or director's agent or attorney has the same inspection and copying rights as the shareholder or director represented by the agent or attorney.

(2) The right to copy records under Section 16-10a-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(3) Except as provided in Section 16-10a-1606, the corporation may impose a reasonable charge, payable in advance, covering the costs of labor and material, for copies of any documents to be provided to the shareholder or director. The charge may not exceed the estimated cost of production or reproduction of the records.

(4) The corporation may comply with a shareholder's or director's demand to inspect the record of shareholders under Subsection 16-10a-1602(2)(c) by providing him with a list of the corporation's shareholders that complies with Subsection 16-10a-1601(3) and was compiled no earlier than the date of the shareholder's or director's demand.

Enacted by Chapter 277, 1992 General Session



Section 1604 - Court-ordered inspection.

(1) If a corporation does not allow a shareholder or director, or the shareholder's or director's agent or attorney, who complies with Subsection 16-10a-1602(1) to inspect or copy any records required by that subsection to be available for inspection, the district court of the county in this state in which the corporation's principal office is located, or in Salt Lake County if it has no principal office in this state, may summarily order inspection and copying of the records demanded at the corporation's expense, on application of the shareholder or director denied access to the records.

(2) If a corporation does not within a reasonable time allow a shareholder or director, or the shareholder's or director's agent or attorney, who complies with Subsections 16-10a-1602(2) and (3), to inspect and copy any records which he is entitled to inspect or copy by this part, then upon application of the shareholder or director denied access to the records, the district court of the county in this state where the corporation's principal office is located or, if it has no principal office in this state, the district court for Salt Lake County, may summarily order the inspection or copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(3) If a court orders inspection or copying of records demanded, it shall also order the corporation to pay the shareholder's or director's costs incurred to obtain the order, including reasonable counsel fees, unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder or director, or the shareholder's or director's agent or attorney, to inspect the records demanded.

(4) If a court orders inspection or copying of records demanded, it may:

(a) impose reasonable restrictions on the use or distribution of the records by the demanding shareholder or director;

(b) order the corporation to pay the shareholder or director for any damages incurred as a result of the corporation's denial if the court determines that the corporation did not act in good faith in refusing to allow the inspection or copying;

(c) if inspection or copying is ordered pursuant to Subsection (2), order the corporation to pay the expenses of inspection and copying if the court determines that the corporation did not act in good faith in refusing to allow the inspection or copying; and

(d) grant the shareholder or director any other available legal remedy.

Amended by Chapter 364, 2008 General Session



Section 1605 - Financial statements.

Upon the written request of any shareholder, a corporation shall mail to him its most recent annual or quarterly financial statements showing in reasonable detail its assets and liabilities and the results of its operations.

Enacted by Chapter 277, 1992 General Session



Section 1606 - Information respecting shares.

Upon the written request of any shareholder, a corporation at its own expense shall mail to him the information specified by Subsection 16-10a-625(3), whether or not the information is also contained or summarized on any share certificate of the shareholder. The corporation may comply with this section by mailing articles of incorporation including the designations, preferences, limitations, and relative rights applicable to each class and series of shares and the authority of the board of directors to determine variations for any existing or future class or series.

Enacted by Chapter 277, 1992 General Session



Section 1607 - Annual report for division.

(1) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the division for filing an annual report on a form provided by the division that sets forth:

(a) the corporate name of the domestic or foreign corporation and any assumed corporate name of the foreign corporation;

(b) the jurisdiction under whose law it is incorporated;

(c) the information required by Subsection 16-17-203(1);

(d) the street address of its principal office, wherever located; and

(e) the names of its principal officers.

(2) The division shall deliver a copy of the prescribed form of annual report to each domestic corporation and each foreign corporation authorized to transact business in this state.

(3) Information in the annual report shall be current as of the date the annual report is executed on behalf of the corporation.

(4) The annual report of a domestic or foreign corporation shall be delivered annually to the division no later than the end of the second calendar month following the calendar month in which the report form is mailed by the division. Proof to the satisfaction of the division that the corporation has mailed an annual report form is considered in compliance with this subsection.

(5) If an annual report contains the information required by this section, the division shall file it. If a report does not contain the information required by this section, the division shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report was otherwise timely filed and is corrected to contain the information required by this section and delivered to the division within 30 days after the effective date of the notice of rejection, the annual report is considered to be timely filed.

(6) The fact that an individual's name is signed on an annual report form is prima facie evidence for division purposes that the individual is authorized to certify the report on behalf of the corporation.

(7) The annual report form provided by the division may be designed to provide a simplified certification by the corporation if no changes have been made in the required information from the last preceding report filed.

(8) A domestic or foreign corporation may, but may not be required to, deliver to the division for filing an amendment to its annual report reflecting any change in the information contained in its annual report as last amended.

Amended by Chapter 378, 2010 General Session



Section 1608 - Statement of person named as director or officer.

(1) Any person named as a director or officer of a domestic or foreign corporation in an annual report or other document on file with the division may, if he does not hold the named position, deliver to the division for filing a statement setting forth:

(a) his name;

(b) the domestic or foreign corporation's name;

(c) information sufficient to identify the report or other document in which he is named as a director or officer; and

(d) the date on which he ceased to be a director or officer of the domestic or foreign corporation, or a statement that he did not hold the position for which he was named in the corporate report or other document.

Enacted by Chapter 277, 1992 General Session



Section 1701 - Application to existing domestic corporations.

Except as otherwise provided in Section 16-10a-1704, this chapter applies to all domestic corporations in existence on July 1, 1992, that were incorporated under any general statute of this state providing for incorporation of corporations for profit, and to actions taken by the directors, officers, and shareholders of such corporations after July 1, 1992.

Enacted by Chapter 277, 1992 General Session



Section 1702 - Application to foreign corporations.

A foreign corporation authorized to transact business in this state on July 1, 1992, is subject to this chapter, but is not required to obtain a new certificate of authority to transact business under this chapter.

Enacted by Chapter 277, 1992 General Session



Section 1703 - Publication.

(1) The division shall annually publish copies of this chapter, together with applicable annotations and commentary, for sale and distribution to the public.

(2) The division may charge a reasonable amount for copies of the chapter sold or distributed.

(3) The proceeds from all sales and distributions shall be deposited into the Commerce Service Account created by Section 13-1-2, and may be appropriated to the division for use in defraying past or future production, publication, republication, or distribution costs.

Amended by Chapter 278, 2010 General Session



Section 1704 - Saving provisions.

(1) Except as provided in Subsection (2), the repeal of any statute by this act does not affect:

(a) the operation of the statute or any action taken under it before its repeal;

(b) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(c) any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation of the statute before its repeal; or

(d) any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and any proceeding, reorganization, or dissolution may be completed in accordance with the repealed statute as if the statute had not been repealed.

(2) If a penalty or punishment imposed for violation of a statute repealed by this act is reduced by this act, the penalty or punishment if not already imposed shall be imposed in accordance with this act.

(3) The provisions of Subsection 16-10a-630(1) may not operate to deny preemptive rights to shareholders who, immediately prior to July 1, 1992, were entitled to preemptive rights by reason of the failure of the articles of incorporation of the corporation of which they are shareholders to deny preemptive rights, and the corporation shall be treated for all purposes as if its articles of incorporation included the statement "the corporation elects to have preemptive rights," until the date a resolution providing otherwise is approved by the same percentage of shareholders of each voting group as would be required to include the resolution in an amendment to the corporation's articles of incorporation. Any preemptive rights existing by virtue of Subsection (3) are subject to the terms and provisions of Subsection 16-10a-630(2).

(4) The provisions of Section 16-10a-704 may not operate to permit a corporation in existence prior to July 1, 1992, to take action by the written consent of fewer than all of the shareholders entitled to vote with respect to the subject matter of the action, until the date a resolution providing otherwise is approved either:

(a) by a consent in writing, setting forth the proposed resolution, signed by all of the shareholders entitled to vote with respect to the subject matter of the resolution; or

(b) at a duly convened meeting of shareholders, by the vote of the same percentage of shareholders of each voting group as would be required to include the resolution in an amendment to the corporation's articles of incorporation.

Enacted by Chapter 277, 1992 General Session



Section 1705 - Severability clause.

If any provision of this act, or the application of any provision to any person or circumstance, is held invalid, the remainder of this act is given effect without the invalid provision or application.

Enacted by Chapter 277, 1992 General Session






Article 11 - Professional Corporation Act

Section 1 - Short title.

This act shall be known and may be cited as the "Professional Corporation Act."

Enacted by Chapter 20, 1963 General Session



Section 2 - Definitions.

As used in this chapter:

(1) "Filed" means the division has received and approved, as to form, a document submitted under this chapter, and has marked on the face of the document a stamp or seal indicating the time of day and date of approval, the name of the division, the division director's signature and division seal, or facsimiles of the signature or seal.

(2) "Professional corporation" means a corporation organized under this chapter.

(3) "Professional service" means the personal service rendered by:

(a) a physician, surgeon, or doctor of medicine holding a license under Title 58, Chapter 67, Utah Medical Practice Act, and any subsequent laws regulating the practice of medicine;

(b) a doctor of dentistry holding a license under Title 58, Chapter 69, Dentist and Dental Hygienist Practice Act, and any subsequent laws regulating the practice of dentistry;

(c) an osteopathic physician or surgeon holding a license under Title 58, Chapter 68, Utah Osteopathic Medical Practice Act, and any subsequent laws regulating the practice of osteopathy;

(d) a chiropractor holding a license under Title 58, Chapter 73, Chiropractic Physician Practice Act, and any subsequent laws regulating the practice of chiropractics;

(e) a podiatric physician holding a license under Title 58, Chapter 5a, Podiatric Physician Licensing Act, and any subsequent laws regulating the practice of podiatry;

(f) an optometrist holding a license under Title 58, Chapter 16a, Utah Optometry Practice Act, and any subsequent laws regulating the practice of optometry;

(g) a veterinarian holding a license under Title 58, Chapter 28, Veterinary Practice Act, and any subsequent laws regulating the practice of veterinary medicine;

(h) an architect holding a license under Title 58, Chapter 3a, Architects Licensing Act, and any subsequent laws regulating the practice of architecture;

(i) a public accountant holding a license under Title 58, Chapter 26a, Certified Public Accountant Licensing Act, and any subsequent laws regulating the practice of public accounting;

(j) a naturopath holding a license under Title 58, Chapter 71, Naturopathic Physician Practice Act, and any subsequent laws regulating the practice of naturopathy;

(k) a pharmacist holding a license under Title 58, Chapter 17b, Pharmacy Practice Act, and any subsequent laws regulating the practice of pharmacy;

(l) an attorney granted the authority to practice law by:

(i) the Utah Supreme Court; or

(ii) the Supreme Court, other court, agency, instrumentality, or regulating board that licenses or regulates the authority to practice law in any state or territory of the United States other than Utah;

(m) a professional engineer registered under Title 58, Chapter 22, Professional Engineers and Professional Land Surveyors Licensing Act;

(n) a principal broker, associate broker, or sales agent holding a license under Title 61, Chapter 2f, Real Estate Licensing and Practices Act, and any subsequent laws regulating the selling, exchanging, purchasing, renting, or leasing of real estate;

(o) a psychologist holding a license under Title 58, Chapter 61, Psychologist Licensing Act, and any subsequent laws regulating the practice of psychology;

(p) a clinical or certified social worker holding a license under Title 58, Chapter 60, Part 2, Social Worker Licensing Act, and any subsequent laws regulating the practice of social work;

(q) a physical therapist holding a license under Title 58, Chapter 24b, Physical Therapy Practice Act, and any subsequent laws regulating the practice of physical therapy;

(r) a nurse licensed under Title 58, Chapter 31b, Nurse Practice Act, or Title 58, Chapter 44a, Nurse Midwife Practice Act;

(s) a landscape architect licensed under Title 58, Chapter 53, Landscape Architects Licensing Act, and any subsequent laws regulating landscape architects; or

(t) an individual licensed, certified, or registered under Title 61, Chapter 2g, Real Estate Appraiser Licensing and Certification Act, and any subsequent laws regulating the practice of appraising real estate.

(4) "Regulating board" means the board that is charged with the licensing and regulation of the practice of the profession which the professional corporation is organized to render. The definitions of Title 16, Chapter 10a, Utah Revised Business Corporation Act, apply to this chapter unless the context clearly indicates that a different meaning is intended.

Amended by Chapter 289, 2011 General Session



Section 3 - Purpose of act.

This act shall be so construed as to effectuate its general purpose of making available to professional persons the benefits of the corporate form for the business aspects of their practices while preserving the established professional aspects of the personal relationship between the professional person and those he serves.

Enacted by Chapter 20, 1963 General Session



Section 4 - Incorporators -- Articles of incorporation.

(1) One or more individuals, each of whom is licensed to render a professional service, may incorporate a professional corporation by filing articles of incorporation with the Division of Corporations and Commercial Code.

(2) Articles of incorporation under Subsection (1) shall meet the requirements of Title 16, Chapter 10a, Utah Revised Business Corporation Act, and in addition thereto contain the following:

(a) the profession to be practiced through the professional corporation;

(b) the names and street or mailing addresses of all of the original shareholders, directors, and officers of the professional corporation; and

(c) the number of shareholder members of the board of directors may be less than the number of shareholders, except if a corporation has only one shareholder, the board may consist of that shareholder.

Amended by Chapter 242, 2006 General Session



Section 5 - Application of Utah Revised Business Corporation Act -- Conflicts.

The provisions of Title 16, Chapter 10a, Utah Revised Business Corporation Act, shall be applicable to professional corporations, and they shall enjoy the powers and privileges and be subject to the duties, restrictions and liabilities of other corporations, except where inconsistent with this act. This act shall take precedence in the event of any conflict with provisions of Title 16, Chapter 10a, Utah Revised Business Corporation Act or other laws.

Amended by Chapter 6, 1992 Special Session 3



Section 6 - Purpose of professional corporation -- Power to own property and invest funds.

A professional corporation may be organized pursuant to the provisions of this act only for the purpose of rendering one specific type of professional service and services ancillary thereto and may not engage in any business other than rendering the professional service which it was organized to render and services ancillary thereto; provided, however, that a professional corporation may own real and personal property necessary or appropriate for rendering the type of professional service it was organized to render and may invest its funds in real estate, mortgages, stocks, bonds and any other type of investments.

Amended by Chapter 378, 2010 General Session



Section 7 - Issuance of shares of capital stock -- Restrictions.

(1) A professional corporation may issue the shares of its capital stock and a shareholder may voluntarily transfer shares of capital stock in a professional corporation only to:

(a) persons who are duly licensed to render the same specific professional services as those for which the corporation was organized; or

(b) persons other than those meeting the requirements of Subsection (1)(a) to the extent and in the proportions allowed by the applicable licensing act for the profession for which the corporation is organized.

(2) Any shares issued in violation of this section are void.

Amended by Chapter 261, 2000 General Session



Section 8 - Officer, director, or shareholder shall be licensed professional -- Nonlicensed person as secretary or treasurer.

(1) (a) Except as provided in Subsection (1)(b), a person may not be an officer, director, or shareholder of a professional corporation unless that person is:

(i) an individual licensed to render the same specific professional services as those for which the corporation is organized; or

(ii) qualified to be an officer, director, or shareholder under the applicable licensing act for the profession for which the corporation is organized.

(b) Notwithstanding Subsection (1)(a), a nonlicensed person may serve as secretary or treasurer of the professional corporation.

(2) For purposes of Subsection (1), professional services are considered the same specific professional services as those for which the corporation is organized if:

(a) the corporation is organized to provide services described in:

(i) Title 58, Chapter 67, Utah Medical Practice Act; or

(ii) Title 58, Chapter 68, Utah Osteopathic Medical Practice Act; and

(b) the officer, director, or shareholder is licensed under either of the chapters listed in Subsection (2)(a).

Amended by Chapter 378, 2010 General Session



Section 9 - Licensed persons to render professional services.

A professional corporation may render professional services only through its officers, employees and agents who are duly licensed to render such professional services.

Enacted by Chapter 20, 1963 General Session



Section 10 - Laws as to professional relationships not altered.

This act does not alter any law applicable to the relationship between a person rendering professional services and a person receiving such services, including liability arising out of such professional services.

Enacted by Chapter 20, 1963 General Session



Section 11 - Authority of regulating boards not restricted or limited.

Nothing in this act shall restrict or limit in any manner the authority and duty of the regulating board for the licensing of individual persons rendering professional services or the practice of the profession which is within the jurisdiction of such regulating board, notwithstanding that such person is an officer, director, shareholder or employee of a professional corporation and rendering such professional services or engaging in the practice of such profession through such professional corporation.

Enacted by Chapter 20, 1963 General Session



Section 12 - Prohibited acts of professional corporations.

No professional corporation may do any act which is prohibited to be done by individual persons licensed to practice the profession which the professional corporation is organized to render.

Enacted by Chapter 20, 1963 General Session



Section 13 - Purchase or redemption of shares of disqualified shareholder.

(1) The articles of incorporation may provide for the purchase or redemption of the shares of any shareholder upon the failure to qualify or disqualification of that shareholder, or the same may be provided in the bylaws or by private agreement. In the absence of such a provision in the articles of incorporation, the bylaws, or by private agreement, the professional corporation shall purchase the shares of a shareholder who is not qualified to own shares in the corporation within 90 days after the failure to qualify or disqualification of the shareholder.

(2) The price for shares purchased under this section shall be their reasonable fair value as of the date of failure to qualify or disqualification of the shareholder.

(3) If the corporation fails to purchase shares as required by Subsection (1), any disqualified shareholder or personal representative of a disqualified shareholder may bring an action in the district court of the county in which the principal office or place of practice of the professional corporation is located for the enforcement of this section. The court shall have power to award the plaintiff the reasonable fair value of his shares, or within its jurisdiction, may order the liquidation of the corporation. Further, if the plaintiff is successful in the action, he shall be entitled to recover a reasonable attorney's fee and costs.

(4) The professional corporation shall repurchase shares as required by this section without regard to restrictions upon the repurchase of shares provided by Title 16, Chapter 10a, Utah Revised Business Corporation Act.

Amended by Chapter 261, 2000 General Session



Section 14 - Annual certificate -- Filing -- Contents -- Filing fee.

During the month of the anniversary date of incorporation, each professional corporation shall file with the division an annual report as specified by Section 16-10a-1607, giving the names and residence addresses of all shareholders of the professional corporation as of its anniversary date of incorporation next preceding, and certifying that all of the shareholders are duly licensed to render the same specific professional services as those for which the corporation was organized or otherwise qualify to be shareholders pursuant to the applicable licensing act for the profession for which the corporation was organized.

Amended by Chapter 261, 2000 General Session



Section 15 - Incorporation under Utah Revised Business Corporation Act permitted -- Existing corporations may come under Professional Corporation Act.

This act does not preclude incorporation by professional persons under Title 16, Chapter 10a, Utah Revised Business Corporation Act, where such persons would be permitted to organize a corporation and perform professional services by means of such corporation in the absence of this act. This act does not apply to any corporation organized by such persons prior to the passage of this act, but any such persons or any such corporation may bring themselves and such corporation within the provisions of this act by amending the articles of incorporation in such a manner as to be consistent with all of the provisions of this act and by affirmatively stating in the amended articles of incorporation that the shareholders have elected to bring the corporation within the provisions of this act.

Amended by Chapter 378, 2010 General Session



Section 16 - Corporate name.

(1) The name of each professional corporation as set forth in its articles of incorporation:

(a) shall contain the terms:

(i) "professional corporation"; or

(ii) "P.C.";

(b) may not contain the words:

(i) "incorporated"; or

(ii) "inc.";

(c) may not contain language stating or implying that the professional corporation is organized for a purpose other than that permitted by:

(i) Section 16-11-6; and

(ii) the professional corporation's articles of incorporation;

(d) without the written consent of the United States Olympic Committee, may not contain the words:

(i) "Olympic";

(ii) "Olympiad"; or

(iii) "Citius Altius Fortius"; and

(e) without the written consent of the Division of Consumer Protection in accordance with Section 13-34-114, may not contain the words:

(i) "university";

(ii) "college"; or

(iii) "institute" or "institution."

(2) The professional corporation may not imply by any word in the name that it is an agency of the state or of any of its political subdivisions.

(3) A person, other than a professional corporation formed or registered under this chapter, may not use in its name in this state any of the terms:

(a) "professional corporation"; or

(b) "P.C."

(4) Except as authorized by Subsection (5), the name of the professional corporation shall be distinguishable, as defined in Subsection (6), upon the records of the division from:

(a) the name of any domestic corporation incorporated in or foreign corporation authorized to transact business in this state;

(b) the name of any domestic or foreign nonprofit corporation incorporated or authorized to transact business in this state;

(c) the name of any domestic or foreign limited liability company formed or authorized to transact business in this state;

(d) the name of any limited partnership formed or authorized to transact business in this state;

(e) any name reserved or registered with the division for a corporation, limited liability company, or general or limited partnership, under the laws of this state; and

(f) any business name, fictitious name, assumed name, trademark, or service mark registered by the division.

(5) (a) A professional corporation may apply to the division for authorization to file its articles of incorporation under, or to register or reserve, a name that is not distinguishable upon its records from one or more of the names described in Subsection (4).

(b) The division shall approve the application filed under Subsection (5)(a) if:

(i) the other person whose name is not distinguishable from the name under which the applicant desires to file, or which the applicant desires to register or reserve:

(A) consents to the filing, registration, or reservation in writing; and

(B) submits an undertaking in a form satisfactory to the division to change its name to a name that is distinguishable from the name of the applicant; or

(ii) the applicant delivers to the division a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to make the requested filing in this state under the name applied for.

(6) (a) A name is distinguishable from other names, trademarks, and service marks registered with the division if it:

(i) contains one or more different letters or numerals from other names upon the division's records; or

(ii) has a different sequence of letter or numerals from the other names on the division's records.

(b) The following differences are not distinguishable:

(i) the words or abbreviations of the words:

(A) "corporation";

(B) "incorporated";

(C) "company";

(D) "limited partnership";

(E) "limited";

(F) "L.P.";

(G) "limited liability company";

(H) "limited company";

(I) "L.C."; or

(J) "L.L.C.";

(ii) the presence or absence of the words or symbols of the words "the," "and," "a," or "plus";

(iii) differences in punctuation and special characters;

(iv) differences in capitalization; or

(v) differences in abbreviations.

(7) The director of the division shall have the power and authority reasonably necessary to interpret and efficiently administer this section and to perform the duties imposed upon the division by this section.

Amended by Chapter 353, 2011 General Session






Article 12 - Real Estate Investment Trust Act

Section 1 - Short title.

This act shall be known and cited as the "Real Estate Investment Trust Act."

Enacted by Chapter 114, 1965 General Session



Section 2 - Definition of real estate investment trust.

A real estate investment trust is an unincorporated trust or association which has complied or intends to comply with Sections 856, 857, and 858 of the federal Internal Revenue Code of 1954, as amended, or such sections or section of any subsequent internal revenue code as may be applicable to organizations described in Public Law 86-779.

Enacted by Chapter 114, 1965 General Session



Section 3 - Declaration of trust -- Filing fee.

An original and one copy of the declaration of trust of a real estate investment trust shall be delivered to the Division of Corporations and Commercial Code, and the division shall endorse on the original and one copy the word "filed." The Division of Corporations and Commercial Code shall file the original in the division's office, and shall return the copy to the trustees or their representatives. The Division of Corporations and Commercial Code may charge a fee pursuant to Section 63J-1-504 for the filing.

Amended by Chapter 183, 2009 General Session



Section 4 - Powers of real estate investment trust.

A real estate investment trust shall have power to sue and be sued, in its trust name, and to acquire title, lease, mortgage, convey or otherwise deal with real and personal property, or any interest therein in its trust name.

Enacted by Chapter 114, 1965 General Session



Section 5 - Limited liability of shareholders or beneficiaries.

The shareholders or beneficiaries of a real estate investment trust are not, as such, personally liable for obligations of the real estate investment trust, and shall be under no obligation to the trust or its creditors with respect to such shares or interest other than the obligation to pay the trust the full amount of consideration for which such shares were issued or to be issued.

Amended by Chapter 378, 2010 General Session



Section 6 - Trustee governed by declaration of trust -- Liability.

A trustee of a real estate investment trust shall be governed by all the provisions of the declaration of trust and is not liable for any claims or damages that may result from his acts in the discharge of any duty imposed or power conferred upon him by the trust, if he exercises ordinary care, and acts in good faith, but shall be liable for his own willful misfeasance or malfeasance. Persons dealing with the trust through the trustees or agents shall look to the trust estate for performance of obligations.

Amended by Chapter 378, 2010 General Session






Article 13 - Business Development Corporations

Section 1 - Organization of development corporations under Utah Revised Business Corporation Act -- Corporate name.

Corporations to conduct a development business as specified in this act may be formed under the provisions of Title 16, Chapter 10a, Utah Revised Business Corporation Act, and all the rights, privileges, and powers and all the duties and obligations of such corporations and of the officers and stockholders thereof shall be as provided in Title 16, Chapter 10a, Utah Revised Business Corporation Act, except as otherwise provided in this act. The name of any corporation organized in accordance with the provisions of this act shall include the words "business development corporation."

Amended by Chapter 6, 1992 Special Session 3



Section 2 - Definitions.

As used in this act:

(1) The words "financial institution" mean any corporation engaged in a banking business, loan and trust company, or corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds.

(2) The word "lender" means any person, partnership, association, corporation including any financial institution and any corporation, agency or instrumentality organized or authorized by an act of Congress which lends money to a corporation organized in accordance with this act upon its call and in accordance with the provisions of this chapter.

(3) The words "loan limit" mean for any lender the total of the maximum amount prescribed to be outstanding at one time on loans made by such lender to a corporation organized under this act and the amount of the investment in the capital stock of such corporation then held by such lender, as determined under the provisions of this act, and the amount of the investment in the capital stock of such corporation then held by such lender, as determined under the provisions of this act.

(4) The words "development corporation" means a corporation organized in accordance with the provisions of this act.

Amended by Chapter 55, 1979 General Session



Section 3 - Purposes of development corporation.

The purposes of a development corporation shall include the following:

The purposes of a development corporation shall be to assist, promote, encourage and, through the cooperative efforts of the institutions and corporations which, from time to time, shall become lenders thereto, to develop and advance the business prosperity and economic welfare of the state and its citizens; to encourage and assist in the location of new business and industry in the state and to rehabilitate existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of the state, provide maximum opportunities for employment, encourage thrift and improve the standard of living of the citizens of the state; to cooperate and act in conjunction with other organizations, public or private, the objects of which are the promotion and advancement of industrial, commercial, agricultural and recreational developments in the state; to furnish either equity capital, debt capital, or both, to approved and deserving applicants for the promotion, development and conduct of all kinds of business activity in the state, thereby establishing a source of capital and credit not otherwise readily available for such purposes.

Amended by Chapter 55, 1979 General Session



Section 4 - General powers of business development corporation.

In furtherance of the purposes of a development corporation, and in addition to the powers conferred on corporations by Title 16, Chapter 10a, Utah Revised Business Corporation Act, such corporation, subject to the restrictions and limitations contained in this act, shall have the following powers:

(1) To borrow money from lenders, and otherwise incur indebtedness for any of its purposes; to issue its bonds, debentures, notes, or other evidences of indebtedness whether secured or unsecured therefor; and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights and privileges of every kind and nature or any part thereof.

(2) To lend money to, and to guarantee, indorse, or act as surety on the bonds, notes, contracts, or other obligations of, or otherwise assist financially, any person, firm, corporation, or association, and to establish and regulate the terms and conditions with respect to any such loans or financial assistance and the charges for interest and service connected therewith; provided, however, that the corporation may not approve any application for a loan unless and until the applicant shall have shown that the applicant has applied for the loan through ordinary financial channels and that the loan has been refused by at least one financial institution doing business in this state and, in the ordinary course of its business, granting loans similar in amount and kind to the requested loan.

(3) To purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, mortgage, lease, pledge, or otherwise dispose of, upon such terms and conditions as its board of directors may deem advisable, real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by such corporation from time to time in the satisfaction of debts or enforcement of obligations.

(4) To acquire the good will, business, rights, real and personal property, and other assets, or any part thereof, of such persons, firms, corporations, joint stock companies, associations, or trusts as may be in furtherance of the corporate purposes provided herein, and to assume, undertake, guarantee, or pay the obligations, debts, and liabilities of any such person, firm, corporation, joint stock company, association, or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments, and, in furtherance of the corporate purposes, to acquire, construct, or reconstruct, alter, repair, maintain, operate, sell, lease, or otherwise dispose of industrial plants or business establishments.

(5) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint stock company, association, or trust, and while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, but nothing herein provided shall authorize the holding of securities of or otherwise engaging directly or indirectly in a business where such holding of securities or engaging in business is not authorized for corporations by general law.

(6) To cooperate with and avail itself of the facilities of state departments and other government agencies; and to cooperate with and assist, and otherwise encourage, local organizations in the various communities in the state in the promotion, assistance, and development of the business prosperity and economic welfare of such communities and of the state.

Amended by Chapter 218, 2010 General Session

Amended by Chapter 378, 2010 General Session



Section 5 - Bonds or securities, capital stock of development corporations -- Authority to purchase, hold, or dispose of -- Rights of holders -- Rights of financial institutions.

(1) All persons, firms, partnerships, associations, trusts and domestic and foreign corporations organized or authorized to do business in this state, including, without implied limitation, all financial institutions, public utility corporations and insurance corporations, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities or other evidences of indebtedness created by a development corporation, and to exercise all the rights, powers and privileges of ownership thereof, all without the approval of any regulatory authority of the state.

(2) All persons, firms, partnerships, associations, trusts, domestic and foreign corporations organized or authorized to do business in this state, including without implied limitation all public utility corporations and insurance corporations, other than financial institutions, are hereby authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any of the shares of the capital stock of a development corporation, and while owners of said stock to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state.

(3) All financial institutions are hereby authorized to become lenders to development corporations and to make loans to the corporations as provided herein, without the approval of any regulatory authority of the state.

(4) A financial institution is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of, any bonds, securities or other evidences of indebtedness created by the corporation in accordance with its provisions for the call of loans, and any of the shares of the capital stock of the corporation, and while owners thereof, to exercise all the rights, powers and privileges of ownership, including the right to vote, all without approval of any regulatory authority of the state; provided, that the amount of the capital stock of the corporation which may be acquired by any lender pursuant to the authority granted herein may not exceed 10% of the loan limit of such lender. The amount of capital stock of the corporation which any lender is authorized to acquire pursuant to the authority granted herein is in addition to the amount of capital stock in corporations which such lender may otherwise be authorized to acquire.

Amended by Chapter 378, 2010 General Session



Section 8 - Board of directors -- Number and election of members.

The board of directors of a development corporation shall be of such number in multiples of three, but not less than six, as shall be determined in the first instance by the articles of incorporation and thereafter annually by the stockholders of the corporation. The names and addresses of the members of the first board of directors shall be stated in the articles of incorporation. Said persons shall hold office until the first annual meeting of the corporation and until their successors have been elected and qualified. At the first annual meeting of a development corporation and at each annual meeting thereafter, or, if no annual meeting shall be held in any year at the time fixed by the bylaws, at a special meeting held in lieu thereof, the shareholders shall elect the directors. The directors shall hold office until the next annual meeting, after their elections, and until their successors are elected and qualified unless sooner removed.

Any vacancy in the office of a director shall be filled by the remaining directors.

Amended by Chapter 55, 1979 General Session



Section 9 - Requirement before commencing business -- Cash consideration for shares -- Minimum stated capital.

A development corporation incorporated after July 1, 1979, may not transact any business or incur any indebtedness, except as is incidental to its organization or to obtain subscriptions to or payment for its shares, until there has been paid in for the issuance of shares consideration in cash of at least $300,000. A development corporation shall have a stated capital of not less than $300,000.

Amended by Chapter 378, 2010 General Session



Section 10 - Amount of net earnings set apart as earned surplus.

Each year a development corporation shall set apart as earned surplus not less than 10% of its net earnings for its preceding fiscal year until such surplus is equal in value to one-half of the amount paid in on the shares of the corporation then outstanding. Whenever the amount of surplus so established shall become impaired, it shall be restored to the required amount in the manner hereinbefore provided. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as said directors deem desirable, and the directors' determination made in good faith shall be conclusive on all persons.

Enacted by Chapter 27, 1965 General Session



Section 11 - Designation of depository.

A development corporation may not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. A development corporation may not receive money on deposit.

Amended by Chapter 378, 2010 General Session



Section 12 - Licensing, supervision, and examination by commissioner of financial institutions -- Fees.

A development corporation shall be licensed, supervised, and examined by the commissioner of financial institutions and shall make such report of its condition from time to time as the commissioner shall require. A development corporation shall pay a fee determined by the commissioner pursuant to Section 63J-1-504 for a license and for each examination.

Amended by Chapter 183, 2009 General Session






Article 15 - Utah Business Trust Registration Act

Section 101 - Title.

This act is known as the "Utah Business Trust Registration Act."

Enacted by Chapter 310, 1995 General Session



Section 102 - Definition of business trust.

As used in this chapter:

(1) "Beneficiary" means a person holding a certificate representing a beneficial interest in the trust estate and assets.

(2) "Business trust" has the same meaning as in Section 7-5-1.

(3) "Division" means the Division of Corporations and Commercial Code.

(4) "Person" means an individual, general partnership, limited liability partnership, limited partnership, limited liability company, limited association, domestic or foreign trust, estate, association, or corporation.

Enacted by Chapter 310, 1995 General Session



Section 103 - Name.

(1) The words "business trust" shall be the last words of the name of every business trust registered under this chapter. The name of a business trust registered under this chapter shall be distinguishable, as provided in Subsection 16-10a-401(5), on the records of the division from any corporation, partnership, or limited liability company, and from any business name, or trademark of record with the division.

(2) A person who participates in the omission of the words "business trust" in the commercial use of the name of the business trust, or knowingly acquiesces in the omission is liable for any indebtedness, damage, or liability resulting from the omission.

Enacted by Chapter 310, 1995 General Session



Section 104 - Registration required -- Certificate of registration.

(1) A business trust shall register with the division before doing business in the state.

(2) The certificate of registration of a business trust shall set forth:

(a) the name of the business trust;

(b) the period of its duration;

(c) the business purpose for which the business trust is organized;

(d) the information required by Subsection 16-17-203(1); and

(e) the name, signature, and street address of all trustees of the business trust.

Amended by Chapter 364, 2008 General Session



Section 105 - Filing of certificate -- Fees.

(1) A business trust is registered when two copies of the certificate of registration are filed with the division. The documents to be filed shall be true copies made by photographic, xerographic, electronic, or other process that provides similar copy accuracy of a document that has been properly executed.

(2) The division shall endorse the original and one copy of a certificate of registration and:

(a) file the original in the division office; and

(b) return the copy to the trustee or the trustee's representative.

(3) The division may charge a fee in accordance with Section 63J-1-504 for the filing.

Amended by Chapter 183, 2009 General Session



Section 106 - Powers.

(1) A business trust registered under this chapter may in its trust name:

(a) sue;

(b) subject to the limitations in the declaration of trust, acquire title, lease, mortgage, convey or otherwise deal with real and personal property, or any interest in real and personal property.

(2) (a) A business trust may not maintain any action, suit, or proceeding in this state unless the business trust is registered under this chapter.

(b) A business trust may be sued whether or not the business trust is registered under this chapter.

Enacted by Chapter 310, 1995 General Session



Section 107 - Expiration of filing -- Notice.

(1) A filing under this chapter shall be effective for a period of three years from the date of filing plus the notice period provided in Subsection (2).

(2) (a) If no new filing is made by or on behalf of the trust who made the original filing within three years of the date of filing, the division shall send a notice by regular mail, postage prepaid, to the address shown for the registered office in the filing indicating that it will expire 30 days after the division mailed the notice.

(b) If no new filing is made within 30 days after the date of the division mailing the notice, the business trust's registration expires.

(3) If the registration of a business trust has expired or has been canceled for failure to maintain a registered agent, the business trust may not conduct business in this state until it has newly registered with the division under this chapter.

(4) The division may charge a fee in accordance with Section 63J-1-504 for the renewal of a registration.

Amended by Chapter 183, 2009 General Session



Section 108 - When amendments are required.






